


                                                                                                                       EXHIBIT 10.1


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                                DEPOSITOR


                                             CITIBANK, N.A.,
                                                 TRUSTEE


                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                               MASTER SERVICER AND SECURITIES ADMINISTRATOR


                                                   and


                                         EMC MORTGAGE CORPORATION
                                           SPONSOR AND COMPANY

                                 ________________________________________

                                     POOLING AND SERVICING AGREEMENT

                                       Dated as of January 1, 2007
                                 ________________________________________

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                       Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates

                                              Series 2007-1





--------------------------------------------------------------------------------





                                                ARTICLE I
                                               DEFINITIONS


                                                ARTICLE II
                     CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.         Conveyance of Mortgage Loans to Trustee...................................................60
Section 2.02.         Acceptance of Mortgage Loans by Trustee...................................................62
Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement............................65
Section 2.04.         Substitution of Mortgage Loans............................................................66
Section 2.05.         Issuance of Certificates..................................................................68
Section 2.06.         Representations and Warranties Concerning the Depositor...................................68
Section 2.07.         [Reserved]................................................................................69
Section 2.08.         Purposes and Powers of the Trust..........................................................70

                                               ARTICLE III
                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01.         Master Servicer...........................................................................71
Section 3.02.         REMIC-Related Covenants...................................................................72
Section 3.03.         Monitoring of Servicers...................................................................72
Section 3.04.         Fidelity Bond.............................................................................74
Section 3.05.         Power to Act; Procedures..................................................................74
Section 3.06.         Due-on-Sale Clauses; Assumption Agreements................................................75
Section 3.07.         Release of Mortgage Files.................................................................75
Section 3.08.         Documents, Records and Funds in Possession of Master Servicer To Be Held
                      for Trustee...............................................................................76
Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies....................................76
Section 3.10.         Presentment of Claims and Collection of Proceeds..........................................77
Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies....................................77
Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents..................78
Section 3.13.         Realization Upon Defaulted Mortgage Loans.................................................78
Section 3.14.         Compensation for the Master Servicer......................................................78
Section 3.15.         REO Property..............................................................................78
Section 3.16.         Annual Statement as to Compliance.........................................................79
Section 3.17.         Assessments of Compliance and Attestation Reports.........................................80
Section 3.18.         Reports Filed with Securities and Exchange Commission.....................................82
Section 3.19.         The Company...............................................................................92
Section 3.20.         UCC.......................................................................................92
Section 3.21.         Optional Purchase of Defaulted Mortgage Loans.............................................92
Section 3.22.         Reserved..................................................................................92
Section 3.23.         Intention of the Parties and Interpretation...............................................92

                                                ARTICLE IV
                                                 ACCOUNTS

Section 4.01.         Protected Accounts........................................................................93
Section 4.02.         [Reserved]................................................................................95
Section 4.03.         [Reserved]................................................................................95
Section 4.04.         Distribution Account......................................................................95
Section 4.05.         Permitted Withdrawals and Transfers from the Distribution Account.........................97
Section 4.06.         Reserve Fund..............................................................................99
Section 4.07.         Class XP Reserve Account.................................................................100
Section 4.08.         Posted Collateral Account................................................................100


                                                ARTICLE V
                                               CERTIFICATES

Section 5.01.         Certificates.............................................................................101
Section 5.02.         Registration of Transfer and Exchange of Certificates....................................109
Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates........................................113
Section 5.04.         Persons Deemed Owners....................................................................113
Section 5.05.         Transfer Restrictions on Residual Certificates...........................................113
Section 5.06.         Restrictions on Transferability of Certificates..........................................115
Section 5.07.         ERISA Restrictions.......................................................................115
Section 5.08.         Rule 144A Information....................................................................116

                                                ARTICLE VI
                                      PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01.         Distributions on the Group I Certificates................................................118
Section 6.02.         Distributions on the Group II Certificates...............................................121
Section 6.03.         Allocation of Losses and Subsequent Recoveries on the Group I Certificates...............125
Section 6.04.         Allocation of Losses and Subsequent Recoveries on the Group II
                      Certificates.............................................................................126
Section 6.05.         Cross-Collateralization..................................................................128
Section 6.06.         Payments.................................................................................129
Section 6.07.         Statements to Certificateholders.........................................................129
Section 6.08.         Monthly Advances.........................................................................132
Section 6.09.         Compensating Interest Payments...........................................................132
Section 6.10.         Distributions on REMIC Regular Interests.................................................133


                                               ARTICLE VII
                                           THE MASTER SERVICER

Section 7.01.         Liabilities of the Master Servicer.......................................................134
Section 7.02.         Merger or Consolidation of the Master Servicer...........................................134
Section 7.03.         Indemnification of the Trustee, the Master Servicer and the Securities
                      Administrator............................................................................134
Section 7.04.         Limitations on Liability of the Master Servicer and Others...............................134
Section 7.05.         Master Servicer Not to Resign............................................................136
Section 7.06.         Successor Master Servicer................................................................136
Section 7.07.         Sale and Assignment of Master Servicing..................................................136


                                               ARTICLE VIII
                                                 DEFAULT

Section 8.01.         Events of Default........................................................................138
Section 8.02.         Successor to Act; Appointment of Successor...............................................140
Section 8.03.         Notification to Certificateholders.......................................................141
Section 8.04.         Waiver of Defaults.......................................................................141
Section 8.05.         List of Certificateholders...............................................................142

Section 8.06.         Duties of Trustee and Securities Administrator...........................................142

Section 8.07.         Certain Matters Affecting the Trustee and the Securities Administrator...................144

                                                ARTICLE IX
                         CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

Section 9.01.         Trustee and Securities Administrator Not Liable for Certificates or
                      Mortgage Loans...........................................................................146
Section 9.02.         Trustee and Securities Administrator May Own Certificates................................146
Section 9.03.         Trustee’s and Securities Administrator’s Fees and Expenses...............................147
Section 9.04.         Eligibility Requirements for Trustee and Securities Administrator........................147
Section 9.05.         Insurance................................................................................147
Section 9.06.         Resignation and Removal of the Trustee and Securities Administrator......................148
Section 9.07.         Successor Trustee and Successor Securities Administrator.................................149
Section 9.08.         Merger or Consolidation of Trustee or Securities Administrator...........................149
Section 9.09.         Appointment of Co-Trustee or Separate Trustee............................................149
Section 9.10.         Federal Information Returns and Reports to Certificateholders; REMIC
                      Administration...........................................................................151


                                                ARTICLE X
                                               TERMINATION

Section 10.01.        Termination Upon Repurchase by EMC or its Designee or Liquidation of the
                      Mortgage Loans...........................................................................153
Section 10.02.        Additional Termination Requirements......................................................156


                                                ARTICLE XI
                                         MISCELLANEOUS PROVISIONS

Section 11.01.        Intent of Parties........................................................................157
Section 11.02.        Amendment................................................................................157
Section 11.03.        Recordation of Agreement.................................................................158
Section 11.04.        Limitation on Rights of Certificateholders...............................................158
Section 11.05.        Acts of Certificateholders...............................................................159
Section 11.06.        Governing Law............................................................................160
Section 11.07.        Notices..................................................................................160
Section 11.08.        Severability of Provisions...............................................................161
Section 11.09.        Successors and Assigns...................................................................161
Section 11.10.        Article and Section Headings.............................................................161
Section 11.11.        Counterparts.............................................................................161
Section 11.12.        Notice to Rating Agencies................................................................161


                                                 EXHIBITS

Exhibit A-1                -        Form of Class I-A Certificates
Exhibit A-2                -        Form of Class I-M Certificates
Exhibit A-3                -        Form of Class I-B-1, Class I-B-2 and Class I-B-3 Certificates
Exhibit A-4                -        Form of Class I-B-4 Certificates
Exhibit A-5-1              -        Form of Class R Certificates
Exhibit A-5-2              -        Form of Class R-X Certificates
Exhibit A-6                -        Form of Class B-IO Certificates
Exhibit A-7                -        Form of Class XP Certificates
Exhibit A-8                -        Form of Class II-A Certificates
Exhibit A-9                -        Form of Class II-X Certificates
Exhibit A-10               -        Form of Class II-B-1, Class II-B-2 and Class II-B-3 Certificates
Exhibit A-11               -        Form of Class II-B-4, Class II-B-5 and Class II-B-6 Certificates
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D-1                -        Request for Release of Documents (Treasury Bank)
Exhibit D-2                -        Request for Release of Documents (Wells Fargo)
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter
Exhibit F-2                -        Form of Rule 144A and Related Matters Certificate
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G-1                -        Form of Treasury Bank Custodial Agreement
Exhibit G-2                -        Form of Wells Fargo Custodial Agreement
Exhibit H-1                -        Countrywide Servicing Agreement
Exhibit H-2                -        EMC Servicing Agreement
Exhibit H-3                -        Homebanc Servicing Agreement
Exhibit H-4                -        HSBC Servicing Agreement
Exhibit H-5                -        Mid America Servicing Agreement
Exhibit I                  -        Assignment Agreements
Exhibit J                  -        Form of Mortgage Loan Purchase Agreement
Exhibit K                  -        [Reserved]
Exhibit L                  -        Form of Securities Administrator Back-Up Certification
Exhibit M                  -        Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit N                  -        Form of Back-Up Certification
Exhibit O                  -        Form of Trustee Limited Power of Attorney
Exhibit P                  -        Form of Cap Contracts
Exhibit Q                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit R                  -        Additional Disclosure Information




--------------------------------------------------------------------------------




                                     POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement  dated as of January 1, 2007,  among  Structured  Asset Mortgage
Investments II Inc., a Delaware  corporation,  as depositor (the “Depositor”),  Citibank,  N.A., a banking
association  organized under the laws of the United States,  not in its individual  capacity but solely as
trustee (the “Trustee”),  Wells Fargo Bank,  National  Association,  as master servicer (in such capacity,
the  “Master   Servicer”)   and  as  securities   administrator   (in  such  capacity,   the   “Securities
Administrator”),  and EMC  Mortgage  Corporation,  as sponsor (in such  capacity,  the  “Sponsor”)  and as
company (in such capacity, the “Company”).

                                          PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage  Loans from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust
Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire  beneficial  ownership
interest in the Trust Fund.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC I to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day, the
REMIC I Regular Interests will be designated “regular interests” in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC II to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC II Regular Interests will be designated “regular interests” in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC III to be treated for federal  income tax  purposes  as a REMIC.  On the Startup  Day,
the REMIC III Regular Interests will be designated “regular interests” in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC IV to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC IV Regular Interests will be designated “regular interests” in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC V to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day, the
REMIC V Regular Interest will be designated the “regular interest” in such REMIC.

         The Class R  Certificates will evidence ownership of the “residual  interest” in each of REMIC I,
REMIC II, REMIC III and REMIC IV. The  Class R-X  Certificates  will  evidence  ownership of the “residual
interest” in REMIC V.

         The Group I Loans will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after
deducting all Scheduled  Principal  due on or before the Cut-off  Date, of  $405,812,920.97.  The Sub-Loan
Group II-1  Mortgage  Loans will have an  Outstanding  Principal  Balance as of the  Cut-off  Date,  after
deducting all Scheduled  Principal  due on or before the Cut-off  Date, of  $380,493,255.79.  The Sub-Loan
Group II-2  Mortgage  Loans will have an  Outstanding  Principal  Balance as of the  Cut-off  Date,  after
deducting all Scheduled Principal due on or before the Cut-off Date, of $81,732,139.93.

         In consideration of the mutual agreements herein contained,  the Depositor,  the Master Servicer,
the Securities Administrator, the Sponsor, the Company and the Trustee agree as follows:

                                                ARTICLE I
                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         Accepted  Master  Servicing  Practices:  With  respect  to any  Mortgage  Loan,  those  customary
mortgage  servicing  practices of prudent  mortgage  servicing  institutions  that master service mortgage
loans of the same type and quality as such Mortgage Loan in the jurisdiction  where the related  Mortgaged
Property  is  located,  to the extent  applicable  to the  Trustee in its  capacity  as  successor  Master
Servicer or the Master Servicer (except in its capacity as successor to a Servicer).

         Account:  The  Distribution  Account,  the  Protected  Account,  the  Reserve  Fund,  the  Posted
Collateral Account or the Class XP Reserve Account, as the context may require.

         Accrued  Certificate  Interest:  For any Group II  Certificate  for any  Distribution  Date,  the
interest  accrued during the related Interest  Accrual Period at the applicable  Pass-Through  Rate on the
Certificate  Principal  Balance  or  Notional  Amount,  as  applicable,   of  such  Group  II  Certificate
immediately  prior to such  Distribution  Date, on the basis of a 360-day year consisting of twelve 30-day
months,  less  (i) in  the case of a Group II  Senior  Certificate,  such  Certificate’s  share of any Net
Interest  Shortfall from the related Group II Mortgage Loans and, after the Group II Cross-Over  Date, the
interest  portion of any Realized  Losses on the related Group II Mortgage  Loans,  in each case allocated
thereto in accordance with Section 6.04 and (ii) in the case of a Group II Subordinate  Certificate,  such
Certificate’s  share of any Net  Interest  Shortfall  from the  related  Group II  Mortgage  Loans and the
interest  portion of any Realized  Losses on the related Group II Mortgage  Loans,  in each case allocated
thereto in accordance with Section 6.04.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iii).

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  “Control”  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
“Controlled” and “Controlling”  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Agreement:  This  Pooling and  Servicing  Agreement  and all  amendments  hereof and  supplements
hereto.

         Allocable  Share:  With  respect to any Class of Group II  Subordinate  Certificates  (other than
the Class  II-BX-1  Certificates)  on any  Distribution  Date,  an amount  equal to the product of (i) the
Group II  Subordinate  Optimal  Principal  Amount and (ii) the  fraction,  the  numerator  of which is the
Certificate  Principal  Balance of such Class and the  denominator  of which is the aggregate  Certificate
Principal  Balance of all Classes of the Group II Subordinate  Certificates  (other than the Class II-BX-1
Certificates);  provided,  however,  that no Class of Group II  Subordinate  Certificates  (other than the
outstanding  Class of Group II Subordinate  Certificates with the lowest numerical  designation)  shall be
entitled on any  Distribution  Date to receive  distributions  pursuant to clauses (ii),  (iii) and (v) of
the definition of Group II  Subordinate  Optimal  Principal  Amount,  unless the related Class  Prepayment
Distribution Trigger for such Distribution Date has been satisfied (any amount  distributable  pursuant to
clauses (ii),  (iii) and (v) of the definition of Group II Subordinate Optimal Principal Amount,  shall be
distributed  among the related Classes entitled  thereto,  pro rata based on their respective  Certificate
Principal  Balances);  provided,  further,  that if on a  Distribution  Date,  the  Certificate  Principal
Balance  of any  Class of  Group II  Subordinate  Certificates  for  which  the  related  Class Prepayment
Distribution  Trigger has been satisfied is reduced to zero, such Class’s remaining  Allocable Share shall
be  distributed  to the  remaining  Classes of Group II  Subordinate  Certificates  (other  than the Class
II-BX-1  Certificates),  sequentially  beginning with the Class with the lowest  numerical  designation in
reduction of their respective Certificate Principal Balances.

         Applicable Credit Rating:  For any long-term  deposit or security,  a credit rating of AAA in the
case of S&P or Aaa in the case of Moody’s  (or with  respect  to  investments  in money  market  funds,  a
credit  rating of “AAAm” or “AAAm-G” in the case of S&P and the highest  rating given by Moody’s for money
market funds in the case of Moody’s).  For any short-term deposit or security,  or a rating of A-l+ in the
case of S&P or Prime-1 in the case of Moody’s.

         Applicable  State Law: For purposes of  Section 9.10(e),  the  Applicable  State Law shall be (a)
the law of the  State of New York and (b) such  other  state  law  whose  applicability  shall  have  been
brought to the  attention of the  Securities  Administrator  and the Trustee by either  (i) an  Opinion of
Counsel  reasonably  acceptable to the  Securities  Administrator  and the Trustee  delivered to it by the
Master Servicer or the Depositor,  or (ii) written  notice from the appropriate taxing authority as to the
applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect to any  Distribution  Date and a Class of Group I
Offered  Certificates  and Class I-B-4  Certificates,  the sum of the Realized  Losses with respect to the
Group I Mortgage  Loans,  which are to be applied in reduction  of the  Certificate  Principal  Balance of
such Class of Group I Offered  Certificates  pursuant to this  Agreement in an amount equal to the amount,
if any, by which,  (i) the  aggregate  Certificate  Principal  Balance of all of the Group I  Certificates
(after all  distributions  of principal on such  Distribution  Date)  exceeds  (ii) the  aggregate  Stated
Principal  Balance of all of the Group I Mortgage Loans for such  Distribution  Date. The Applied Realized
Loss Amount shall be allocated first to the Class I-B-4 Certificates,  the Class I-B-3  Certificates,  the
Class I-B-2 Certificates,  the Class I-B-1 Certificates,  the Class I-M-2 Certificates and the Class I-M-1
Certificates,  in that order (so long as their  respective  Certificate  Principal  Balances have not been
reduced to zero),  and  thereafter  the Applied  Realized Loss Amount with respect to the Group I Mortgage
Loans,  shall  be  allocated  first  to  the  Class  I-A-2  Certificates  and  then  to  the  Class  I-A-1
Certificates, until the Certificate Principal Balance of each such Class has been reduced to zero.

         Appraised  Value:  For any Mortgaged  Property  related to a Mortgage  Loan, the amount set forth
as the appraised  value of such  Mortgaged  Property in an appraisal  made for the mortgage  originator in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Assignment  Agreements:  The  agreements  attached  hereto as Exhibit I,  whereby  the  Servicing
Agreements  (as  defined  therein),  if  applicable,  were  assigned to the Trustee for the benefit of the
Certificateholders.

         Assumed  Final  Distribution  Date:  With  respect  to each class of  Offered  Certificates,  the
Distribution  Date  occurring in January 2047,  or if such day is not a Business Day, the next  succeeding
Business Day.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With respect to any  Distribution  Date and each Sub-Loan  Group in Loan Group
II, an amount equal to the aggregate of the following  amounts with respect to the pool of Mortgage  Loans
included in each Sub-Loan  Group in Loan Group II: (a) all  previously  undistributed  payments on account
of principal  (including  the  principal  portion of Scheduled  Payments,  Principal  Prepayments  and the
principal  portion of Net Liquidation  Proceeds) and all previously  undistributed  payments on account of
interest  received  after the Cut-off  Date and on or prior to the  related  Determination  Date,  (b) any
Monthly  Advances and Compensating  Interest  Payments by the Servicer or the Master Servicer with respect
to such  Distribution  Date,  (c) any  reimbursed  amount in  connection  with  losses on  investments  of
deposits in certain  eligible  investments in respect of the Group II Mortgage  Loans,  and (d) any amount
allocated from the Available  Funds of another  Sub-Loan Group in accordance  with Section  6.02(a)(i)(G),
except:

                  (i)      all payments that were due on or before the Cut-off Date;

                  (ii)     all  Principal   Prepayments  and  Liquidation   Proceeds  received  after  the
applicable Prepayment Period;

                  (iii)    all payments,  other than Principal  Prepayments,  that represent early receipt
of Scheduled Payments due on a date or dates subsequent to the related Due Date;

                  (iv)     amounts received on particular  Mortgage Loans as late payments of principal or
interest and respecting which, and to the extent that, there are any unreimbursed Monthly Advances;

                  (v)      amounts representing Monthly Advances determined to be Nonrecoverable Advances;

                  (vi)     any investment  earnings on amounts on deposit in the Distribution  Account and
amounts permitted to be withdrawn from the Distribution Account pursuant to this Agreement;

                  (vii)    amounts  needed to pay the  Servicing  Fees or to reimburse any Servicer or the
Master  Servicer  for amounts  due under the  Servicing  Agreement  and the  Agreement  to the extent such
amounts have not been retained by, or paid previously to, such Servicer or the Master Servicer;

                  (viii)   amounts  applied  to pay any  fees  with  respect  to any  lender-paid  primary
mortgage insurance policy; and

                  (ix)     any expenses or other amounts  reimbursable to the Servicers,  the Trustee, the
Securities  Administrator,  the Master  Servicer and any Custodian  pursuant to Section 7.04(c) or Section
9.05.

         Back-Up Certification:  As defined in Section 3.18(a)(iii).
         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan,  any  Deficient  Valuation or Debt Service
Reduction related to such Mortgage Loan as reported by the Servicer to the Master Servicer.

         Basis Risk  Shortfall:  With respect to any  Distribution  Date and the Class I-A,  Class I-M and
Class I-B  Certificates  for which the  Pass-Through  Rate is based upon the Net Rate Cap, the excess,  if
any, of (a) the amount of Current  Interest  that such Class  would have been  entitled to receive on such
Distribution  Date had the applicable  Pass-Though  Rate been  calculated at a per annum rate equal to the
lesser of (i)  One-Month  LIBOR plus the  related  Margin and  (ii) 11.50%  over (b) the amount of Current
Interest on such Class of Offered  Certificates  calculated using a Pass-Though Rate equal to the Net Rate
Cap for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any  Distribution  Date and the Class
I-A,  Class I-M and Class I-B  Certificates,  the sum of the Basis Risk  Shortfall  for such  Distribution
Date and the Basis Risk Shortfall for all previous  Distribution Dates not previously paid,  together with
interest  thereon  at a rate  equal to the  lesser of (i)  One-Month  LIBOR  plus the  related  Margin and
(ii) 11.50% per annum, for such Distribution Date.

         Book-Entry   Certificates:   Initially,   the  Senior   Certificates   and  Offered   Subordinate
Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Master  Servicer,  Custodian,  any Servicer or the  Securities  Administrator  are
authorized or obligated by law or executive order to be closed.

         Cap  Contract:  With respect to any of the Class I-A-1,  Class I-A-2,  Class I-M-1,  Class I-M-2,
Class I-B-1, Class I-B-2,  Class I-B-3 or Class I-B-4  Certificates,  the respective cap contracts,  dated
as of January 31, 2007,  between the  Trustee,  on behalf of the Trust for the benefit of the Class I-A-1,
Class  I-A-2,   Class  I-M-1,  Class  I-M-2,  Class  I-B-1,  Class  I-B-2,  Class  I-B-3  or  Class  I-B-4
Certificateholders,   as  the  case  may  be,  and  the   Counterparty,   together  with  any  scheduling,
confirmations or other agreements related thereto, attached hereto as Exhibit P.

         Cap Contract  Payment  Amount:  With respect to any  Distribution  Date and a Cap  Contract,  the
amounts received from such Cap Contract, if any, on such Distribution Date.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned by the Securities  Administrator  in  substantially  the forms
annexed hereto as Exhibits A-1, A-2, A-3, A-4,  A-5-1,  A-5-2,  A-6, A-7, A-8, A-9, A-10 and A-11 with the
blanks therein appropriately completed.

         Certificate  Group:  With respect to the Group II  Certificates  and (i) Sub-Loan Group II-1, the
Class  II-1A-1,  Class II-1A-2 and Class II-1X-1  Certificates  and (ii)  Sub-Loan  Group II-2,  the Class
II-2A-1, Class II-2A-2 and Class II-2X-1 Certificates.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate  Principal  Balance:  With  respect  to any  Certificate  (other  than the Class II-X
Certificates  or the Class XP,  Class  B-IO,  Class R or Class R-X  Certificates)  as of any  Distribution
Date, the initial  principal  amount of such  Certificate  plus, any  Subsequent  Recoveries  added to the
Certificate  Principal Balance of such Certificates  pursuant to Section 6.03 or Section 6.04  hereof, and
reduced by (i) all amounts  distributed on previous  Distribution  Dates on such  Certificate with respect
to  principal,  (ii) solely  in the case of the Group I  Certificates,  any Applied  Realized Loss Amounts
allocated  to such  Class on  previous  Distribution  Dates,  (iii)  solely  in the  case of the  Group II
Certificates,  the principal  portion of all Realized  Losses (other than Realized  Losses  resulting from
Debt Service  Reductions)  allocated prior to such Distribution  Date to such Certificate,  taking account
of  the  applicable  Loss  Allocation  Limitation,  and  (iv) in  the  case  of  a  Group  II  Subordinate
Certificate,  such  Certificate’s  pro rata  share,  if any,  of the  applicable  Subordinate  Certificate
Writedown  Amount  for  previous  Distribution  Dates.  With  respect  to any Class of  Certificates,  the
Certificate  Principal  Balance  thereof will equal the sum of the Certificate  Principal  Balances of all
Certificates  in such  Class.  The  initial  Certificate  Principal  Balance  (if any)  for each  Class of
Certificates is set forth in Section 5.01(c)(iv).

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iii).

         Certifying Person:  As defined in Section 3.18(a)(iii).

         Class:  With respect to the Certificates,  any of Class I-A-1,  Class I-A-2,  Class I-M-1,  Class
I-M-2, Class I-B-1, Class I-B-2,  Class I-B-3, Class I-B-4, Class II-1A-1,  Class II-1A-2,  Class II-1X-1,
Class II-2A-1,  Class II-2A-2,  Class II-2X-1,  Class II-B-1,  Class II-BX-1,  Class II-B-2, Class II-B-3,
Class II-B-4, Class II-B-5, Class II-B-6, Class R, Class R-X, Class B-IO and Class XP Certificates.

         Class A Certificates:  The Class I-A Certificates and Class II-A Certificates.

         Class B Certificates:  The Class I-B Certificates and Class II-B Certificates.

         Class B-IO Advances:  As defined in Section 6.01(b).

         Class B-IO Distribution  Amount:  With respect to any Distribution Date, the Current Interest for
the Class B-IO Certificates for such Distribution Date (which shall be deemed  distributable  with respect
to the REMIC IV Regular Interest B-IO-I);  provided,  however,  that on and after the Distribution Date on
which the aggregate  Certificate  Principal  Balance of the Group I Certificates has been reduced to zero,
the Class B-IO Distribution Amount shall include the  Overcollateralization  Amount (which shall be deemed
distributable,  first,  with  respect to the REMIC IV Regular  Interest  B-IO-I in respect of accrued  and
unpaid  interest  thereon  until such  accrued and unpaid  interest  shall have been  reduced to zero and,
thereafter,  with  respect to the REMIC IV Regular  Interest  B-IO-P in respect of the  principal  balance
thereof).

         Class B-IO  Pass-Through  Rate: With respect to the Class B-IO  Certificates and any Distribution
Date or REMIC IV  Regular  Interest  B-IO-I,  a per annum  rate equal to the  percentage  equivalent  of a
fraction,  the  numerator  of which is the sum of the amounts  calculated  pursuant to clauses (1) through
(3) below,  and the  denominator  of which is the  aggregate  principal  balance of the REMIC III  Regular
Interests.  For purposes of  calculating  the  Pass-Through  Rate for the Class B-IO-I  Certificates,  the
numerator is equal to the sum of the following components:

     1.  the  Uncertificated  Pass-Through  Rate for  REMIC III  Regular  Interest  LT1 minus the  related
         Marker  Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of
         REMIC III Regular Interest LT1;

     2.  the  Uncertificated  Pass-Through  Rate for  REMIC III  Regular  Interest  LT2 minus the  related
         Marker  Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of
         REMIC III Regular Interest LT2; and

     3.  the  Uncertificated  Pass-Through Rate for REMIC III Regular Interest LT4 minus twice the related
         Marker  Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of
         REMIC III Regular Interest LT4.

         Class I-A Certificates: The Class I-A-1 Certificates and the Class I-A-2 Certificates.

         Class I-A  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount equal to the
excess, if any, of (i) the Certificate  Principal Balance of the Class I-A Certificates  immediately prior
to such  Distribution  Date over (ii) the  excess of (a) the  aggregate  Stated  Principal  Balance of the
Group I  Mortgage  Loans for such  Distribution  Date over (b) the  product  of (1) the  aggregate  Stated
Principal  Balance of the Group I Mortgage Loans for such  Distribution Date and (2) the sum of (x) 16.00%
and (y) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-B  Certificates:  The Class I-B-1,  the Class I-B-2,  the Class I-B-3 and the Class I-B-4
Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date) and (4) the  product of (x) the  aggregate  Stated  Principal  Balance of the Group I Mortgage Loans
for such  Distribution  Date and  (y) the  sum of 3.00% and the  Current  Specified  Overcollateralization
Percentage for such Distribution Date.

         Class I-B-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date),  (4) the  Certificate  Principal Balance of the Class I-B-1 Certificates (after taking into account
the payment of the Class I-B-1  Principal  Distribution  Amount on such  Distribution  Date),  and (5) the
product  of  (x) the  aggregate  Stated  Principal  Balance  of  the  Group  I  Mortgage  Loans  for  such
Distribution  Date and  (y) the sum of 2.20% and the Current  Specified  Overcollateralization  Percentage
for such Distribution Date.

         Class I-B-3 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-3  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date),  (4) the  Certificate  Principal Balance of the Class I-B-1 Certificates (after taking into account
the  payment  of the Class  I-B-1  Principal  Distribution  Amount  on such  Distribution  Date),  (5) the
Certificate  Principal Balance of the Class I-B-2  Certificates  (after taking into account the payment of
the Class I-B-2 Principal  Distribution  Amount on such Distribution Date), and (6) the product of (x) the
aggregate Stated Principal  Balance of the Group I Mortgage Loans for such  Distribution  Date and (y) the
sum of 1.20% and the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-B-4 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-4  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such Distribution  Date),  (3) the  Certificate  Principal Balance of the Class I-M-2 Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date),  (4) the  Certificate  Principal Balance of the Class I-B-1 Certificates (after taking into account
the  payment  of the Class  I-B-1  Principal  Distribution  Amount  on such  Distribution  Date),  (5) the
Certificate  Principal Balance of the Class I-B-2  Certificates  (after taking into account the payment of
the Class I-B-2 Principal  Distribution Amount on such Distribution  Date), (6) the Certificate  Principal
Balance of the Class  I-B-3  Certificates  (after  taking  into  account  the  payment of the Class  I-B-3
Principal  Distribution  Amount on such Distribution Date) and (7) the product of (x) the aggregate Stated
Principal  Balance of the Group I Mortgage Loans for such  Distribution Date and (y) the Current Specified
Overcollateralization Percentage for such Distribution Date.

         Class I-M Certificates: The Class I-M-1 Certificates and the Class I-M-2 Certificates.

         Class I-M-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution  Amount on such Distribution  Date) and (2) the product of (x) the aggregate Stated Principal
Balance  of the Group I  Mortgage  Loans for such  Distribution  Date and  (y) the  sum of  (I) 9.60%  and
(II) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-M-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the  aggregate Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution Date over (b) the sum of (1) the  Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution Date),  (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such  Distribution  Date) and (3) the product of (x) the aggregate Stated Principal Balance of the Group I
Mortgage  Loans for such  Distribution  Date and (y) the sum of (I) 5.30% and (II) the  Current  Specified
Overcollateralization Percentage for such Distribution Date.

         Class II-1A Certificates:  The Class II-1A-1 Certificates and Class II-1A-2 Certificates.

         Class II-2A Certificates:  The Class II-2A-1 Certificates and Class II-2A-2 Certificates.

         Class II-A Certificates:  The Class II-1A Certificates and Class II-2A Certificates.

         Class II-B  Certificates:  The Class II-B-1,  Class II-BX-1,  Class II-B-2,  Class II-B-3,  Class
II-B-4, Class II-B-5 and Class II-B-6 Certificates.

         Class II-X Certificates:  The Class II-1X-1, Class II-2X-1 and Class II-BX-1 Certificates.

         Class Prepayment  Distribution  Trigger: For a Class of Group II Subordinate  Certificates (other
than the  Class  II-BX-1  Certificates)  for any  Distribution  Date,  the  Class Prepayment  Distribution
Trigger  is  satisfied  if the  fraction  (expressed  as a  percentage),  the  numerator  of  which is the
aggregate   Certificate   Principal  Balance  of  such  Class  and  each  Class of  Group  II  Subordinate
Certificates  subordinate  thereto,  if any, and the denominator of which is the Stated Principal  Balance
of all of the Group II  Mortgage  Loans as of the  related  Due Date,  equals or exceeds  such  percentage
calculated as of the Closing Date.

         Class R Certificate:  Any of the Class R  Certificates  substantially  in the form annexed hereto
as Exhibit A-5-1 and  evidencing  ownership of interests  designated  as “residual  interests” in REMIC I,
REMIC  II,  REMIC III and  REMIC IV for  purposes  of the  REMIC  Provisions.  Component I  of the Class R
Certificates  is  designated  as the sole class of  “residual  interest” in REMIC I,  Component II  of the
Class R  Certificates  is designated as the sole class of “residual  interest” in REMIC II,  Component III
of the Class R  Certificates  is  designated  as the sole class of  “residual  interest”  in REMIC III and
Component IV of the Class R Certificates  is designated as the sole class of “residual  interest” in REMIC
IV.

         Class R-X  Certificates:  Any of the  Class R-X  Certificates  substantially  in the form annexed
hereto as Exhibit A-5-2 and  evidencing  ownership of the  “residual  interest” in REMIC V for purposes of
the REMIC Provisions.

         Class XP  Certificates:  Any of the  Class XP  Certificates  substantially  in the form  attached
hereto as Exhibit A-7.

         Class  XP  Reserve   Account:   The  account   established   and  maintained  by  the  Securities
Administrator pursuant to Section 4.07 hereof.

         Closing Date:  January 31, 2007.

         Commission:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment:  As defined in Section 6.09.

         Corporate  Trust Office:  The designated  office of the Trustee or Securities  Administrator,  as
applicable,  where at any  particular  time its respective  corporate  trust business with respect to this
Agreement  shall be  administered.  The Corporate Trust Office of the Trustee at the date of the execution
of this Agreement is located at 388 Greenwich  Street,  14th Floor,  New York, New York 10013,  Attention:
Structured  Finance  Agency  &  Trust  BSALTA  2007-1.  The  Corporate  Trust  Office  of  the  Securities
Administrator  at the date of the  execution  of this  Agreement  is located at 9062 Old  Annapolis  Road,
Columbia,  Maryland  21045,  Attention:   Corporate  Trust  Group,  BSALTA  2007-1.  For  the  purpose  of
registration  and transfer and exchange only, the Corporate  Trust Office of the Securities  Administrator
shall  be  located  at Sixth  Street  and  Marquette  Avenue,  Minneapolis,  Minnesota  55479,  Attention:
Corporate Trust Group, BSALTA 2007-1.

         Counterparty:  Bear Stearns Financial Products Inc. and any successor  thereto,  or any successor
counterparty under the Cap Contracts.

         Countrywide:  Countrywide Home Loans Servicing LP, and its successor in interest.

         Countrywide Servicing Agreement:  The       Seller’s  Warranties and Servicing  Agreement,  dated
as of September  1, 2002,  as further  amended on January 1, 2003,  September 1, 2004 and January 1, 2006,
between Countrywide and EMC, attached hereto as Exhibit H-1 and by the related Assignment Agreement.

         Current  Interest:  As of any  Distribution  Date,  with respect to each Class of Group I Offered
Certificates  and the Class I-B-4  Certificates,  (i) the interest  accrued on the  Certificate  Principal
Balance or Notional  Amount,  as applicable,  during the related Interest Accrual Period at the applicable
Pass-Through  Rate plus any amount  previously  distributed  with respect to interest for such Certificate
that has been  recovered as a voidable  preference  by a trustee in  bankruptcy  minus (ii) the sum of (a)
any Prepayment  Interest  Shortfall for such Distribution  Date, to the extent not covered by Compensating
Interest  Payments and (b) any  shortfalls  resulting  from the  application  of the Relief Act during the
related Due Period;  provided,  however,  that for purposes of calculating  Current  Interest for any such
Class,  amounts  specified in clauses (ii)(a) and (ii)(b) hereof for any such  Distribution  Date shall be
allocated  first to the Class B-IO  Certificates  and the Class R  Certificates  in  reduction  of amounts
otherwise  distributable  to such  Certificates  on such  Distribution  Date and then any excess  shall be
allocated  to each other  Class of  Certificates  pro rata  based on the  respective  amounts of  interest
accrued pursuant to clause (i) hereof for each such Class on such Distribution Date.

         Current Specified  Enhancement  Percentage:  For any Distribution Date, a percentage  obtained by
dividing  (x) the sum of (i) the  aggregate  Certificate  Principal  Balance  of the  Group I  Subordinate
Certificates  and (ii) the  Overcollateralization  Amount,  in each case prior to the  distribution of the
Principal  Distribution  Amount on such  Distribution  Date, by (y) the aggregate Stated Principal Balance
of the Group I Mortgage  Loans as of the end of the  related Due Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period).

         Current Specified  Overcollateralization  Percentage:  For any Distribution  Date, the percentage
equivalent  of a fraction,  the numerator of which is the  Overcollateralization  Target  Amount,  and the
denominator  of which is the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans for such
Distribution Date.

         Custodial Agreement:  As applicable,  (i) the custodial agreement,  dated as of the Closing Date,
among the Trustee,  Structured Asset Mortgage Investments II Inc., as company,  Wells Fargo Bank, National
Association,   as  Master  Servicer  and  Securities   Administrator,   and  Wells  Fargo  Bank,  National
Association,  as  Custodian,  substantially  in the form of  Exhibit  G-2  hereto  or (ii)  the  custodial
agreement  dated as of the Closing Date,  among the Trustee,  Structured  Asset  Mortgage  Investments  II
Inc., as company,  Wells Fargo,  National  Association,  as Master Servicer and Securities  Administrator,
and Treasury  Bank, A Division of  Countrywide  Bank,  N.A.,  as Custodian,  substantially  in the form of
Exhibit G-1 hereto.

         Custodian:  As  applicable,   (i) Wells  Fargo  Bank,  National  Association,  or  any  successor
custodian  appointed  pursuant to the  provisions  hereof and of the  related  Custodial  Agreement,  with
respect  to  the  Mortgage  Loans  set  forth  on  Schedule  I to  the  related  Custodial  Agreement,  or
(ii) Treasury  Bank, a Division of Countrywide Bank, N.A., or any successor  custodian  appointed pursuant
to the provisions  hereof and of the related Custodial  Agreement,  with respect to the Mortgage Loans set
forth on Schedule I to the related Custodial Agreement.

         Cut-off Date:  January 1, 2007.

         Cut-off Date Balance:  $868,038,316.69.

         Debt Service  Reduction:  Any reduction of the Scheduled  Payments which a Mortgagor is obligated
to pay with respect to a Mortgage  Loan as a result of any  proceeding  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Deficient  Valuation:  With respect to any Mortgage  Loan, a valuation of the Mortgaged  Property
by a court of competent  jurisdiction in an amount less than the then outstanding  indebtedness  under the
Mortgage Loan,  which  valuation  results from a proceeding  initiated  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Delinquent:  A Mortgage Loan is  “Delinquent”  if any payment due thereon is not made pursuant to
the terms of such  Mortgage  Loan by the close of business on the day such payment is scheduled to be due.
A Mortgage  Loan is “30 days  delinquent”  if such payment has not been  received by the close of business
on the last  day of the  month  immediately  succeeding  the  month in which  such  payment  was due.  For
example,  a  Mortgage  Loan with a  payment  due on  December  1 that  remained  unpaid as of the close of
business on January 31 would then be  considered  to be 30 to 59 days  delinquent.  Similarly for “60 days
delinquent,” “90 days delinquent” and so on.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc.,  a  Delaware  corporation,  or its
successors in interest.

         Depositor Information:  As defined in Section 3.18(c).

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings
bank,  mutual  savings  bank or savings  and loan  association)  or trust  company  (which may include the
Trustee), the deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  With respect to each Mortgage  Loan, the  Determination  Date as defined in
the Servicing Agreement.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject to tax and,  except for the  Freddie  Mac or any  successor  thereto,  a majority  of its board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers’  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),   (iv)   rural   electric   and   telephone    cooperatives   described   in
Section 1381(a)(2)(C)  of the Code or (v) any other  Person so  designated  by the  Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any 2007-1  REMIC  contained  in the Trust or any Person  having an  ownership  interest  in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms “United States,”  “State” and  “international  organization”  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust account or accounts  created and  maintained by the  Securities
Administrator  pursuant to  Section 4.04,  which shall be  denominated  “Citibank,  N.A., as Trustee f/b/o
holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  ALT-A Trust 2007-1,  Mortgage
Pass-Through  Certificates,  Series 2007-1 - Distribution  Account.” The Distribution  Account shall be an
Eligible Account.

         Distribution Account Deposit Date:  The Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month or such other date specified in the related Servicing Agreement.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         EDGAR:  As defined in Section 3.18.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered
depository  institution  (A) the  short-term  obligations  of which are rated A-1 or better by  Standard &
Poor’s  and P-1 by Moody’s at the time of any  deposit  therein or (B)  insured by the FDIC (to the limits
established  by such  Corporation),  the uninsured  deposits in which  account are otherwise  secured such
that, as evidenced by an Opinion of Counsel  (obtained by the Person  requesting  that the account be held
pursuant to this clause (i))  delivered to the  Securities  Administrator  prior to the  establishment  of
such  account,  the  Certificateholders  will have a claim with respect to the funds in such account and a
perfected first priority  security  interest  against any collateral  (which shall be limited to Permitted
Investments,  each of which  shall  mature not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such  collateral or the  Distribution  Date if
such Permitted  Investment is an obligation of the institution  that maintains the  Distribution  Account)
securing  such funds that is  superior  to claims of any other  depositors  or  general  creditors  of the
depository  institution  with which  such  account  is  maintained,  (ii) a  segregated  trust  account or
accounts maintained with a federal or state chartered  depository  institution or trust company with trust
powers  acting in its  fiduciary  capacity  or (iii) a  segregated  account or  accounts  of a  depository
institution  acceptable to the Rating  Agencies (as  evidenced in writing by the Rating  Agencies that use
of any such  account  as the  Distribution  Account  will not have an adverse  effect on the  then-current
ratings  assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts
may bear interest.

         EMC:  EMC Mortgage Corporation, and any successor thereto.

         EMC  Servicing  Agreement:  The  Servicing  Agreement,  dated  as of  January  1,  2007,  between
Structured Asset Mortgage Investments II Inc. and EMC as attached hereto as Exhibit H-2.

         ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default:  As defined in Section 8.01.

         Excess Cashflow:  With respect to any  Distribution  Date, the sum of (i) Remaining Excess Spread
for such  Distribution  Date and (ii)  Overcollateralization  Release Amount for such  Distribution  Date;
provided,  however,  that the Excess Cashflow shall include  Principal Funds on and after the Distribution
Date on which the aggregate  Certificate  Principal Balance of the Class I-A-1,  Class I-A-2, Class I-M-1,
Class I-M-2,  Class I-B-1,  Class I-B-2, Class I-B-3 and Class I-B-4 Certificates has been reduced to zero
(other than  Principal  Funds  otherwise  distributed  to the Holders of Class I-A-1,  Class I-A-2,  Class
I-M-1,  Class  I-M-2,  Class  I-B-1,  Class  I-B-2,  Class  I-B-3 and  Class  I-B-4  Certificates  on such
Distribution Date).

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess Spread:  With respect to any  Distribution  Date, the excess,  if any, of (i) the Interest
Funds  for such  Distribution  Date  over  (ii) the sum of the  Current  Interest  on the  Group I Offered
Certificates,   the  Class  I-B-4  Certificates  and  Interest  Carryforward  Amounts  on  the  Class  I-A
Certificates, in each case on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange  Act  Reports:  Any reports  required to be filed  pursuant to Sections  3.17,  3.18 and
3.23 of this Agreement.

         Extra Principal  Distribution  Amount:  With respect to any Distribution  Date, an amount derived
from Excess  Spread  equal to the lesser of (i) the excess,  if any, of the  Overcollateralization  Target
Amount for such  Distribution  Date over the  Overcollateralization  Amount for such Distribution Date and
(ii) the Excess Spread for such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
related Custodial Agreement.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(ii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Certificate  Principal  Balance of such Certificate and the denominator of which
is the  Certificate  Principal  Balance of such  Class.  With  respect to the Class XP  Certificates,  the
percentage  interest stated  thereon.  With respect to the  Certificates in the aggregate,  the fractional
undivided  interest  evidenced  by (i) the  Residual  Certificates  will be deemed to equal  1.00% (in the
aggregate),  (ii) the Class B-IO  Certificates  will be deemed to equal 1.00% and (iii) a  Certificate  of
any other  Class will be deemed to equal 98.00%  multiplied  by a fraction,  the numerator of which is the
Certificate  Principal  Balance  of such  Certificate  and  the  denominator  of  which  is the  aggregate
Certificate Principal Balance of all the Certificates other than the Class B-IO Certificates.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Group I  Certificates:  The Group I Senior  Certificates,  the Group I  Subordinate  Certificates
and the Group I Non-Offered Subordinate Certificates.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group  I  Non-Offered  Subordinate  Certificates:  The  Class  I-B-4,  Class  XP and  Class  B-IO
Certificates.

         Group I  Offered  Certificates:  The  Group  I  Senior  Certificates  and  the  Group  I  Offered
Subordinate Certificates.

         Group I Offered  Subordinate  Certificates:  The Class  I-M-1,  Class I-M-2,  Class I-B-1,  Class
I-B-2 and Class I-B-3 Certificates.

         Group I Senior Certificates: The Class I-A Certificates.

         Group I Significance  Estimate:  With respect to any  Distribution  Date, and in accordance  with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the Depositor of the aggregate  maximum probable  exposure of the outstanding  Group I Certificates to the
related Cap Contract.

         Group I Significance  Percentage:  With respect to any Distribution  Date, and in accordance with
Item 1115 of Regulation AB, shall be an percentage  equal to the Group I Significance  Estimate divided by
the  aggregate  outstanding  Certificate  Principal  Balance  of the  Group I  Certificates,  prior to the
distribution of the related Principal Distribution Amount on such Distribution Date.

         Group I Subordinate  Certificates:  The Group I Offered Subordinate  Certificates and the Group I
Non-Offered Subordinate Certificates.

         Group I-A Certificates: The Class I-A-1 Certificates and Class I-A-2 Certificates.

         Group  II  Certificates:   The  Group  II  Senior  Certificates  and  the  Group  II  Subordinate
Certificates.

         Group II  Cross-Over  Date:  The  first  Distribution  Date on which  the  aggregate  Certificate
Principal Balance of the Group II Subordinate Certificates has been reduced to zero.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Non-Offered  Subordinate  Certificates:  The Class II-B-4, Class II-B-5 and Class II-B-6
Certificates.

         Group II  Offered  Certificates:  The  Group II  Senior  Certificates  and the  Group II  Offered
Subordinate Certificates.

         Group II Offered  Subordinate  Certificates:  The Class II-B-1,  Class II-BX-1,  Class II-B-2 and
Class II-B-3 Certificates.

         Group II Senior Certificates:  The Class II-1A-1,  Class II-1A-2,  Class II-1X-1,  Class II-2A-1,
Class II-2A-2 and Class II-2X-1 Certificates.

         Group  II  Senior  Optimal  Principal  Amount:  With  respect  to each  Distribution  Date  and a
Sub-Loan  Group,  an amount  equal to the sum,  without  duplication,  of the  following  (but in no event
greater  than the  aggregate  Certificate  Principal  Balances  of the related  Certificate  Group in such
Sub-Loan Group immediately prior to such Distribution Date):

                  (i)      the  applicable  Group II Senior  Percentage  of the  principal  portion of all
Scheduled  Payments due on each  Outstanding  Mortgage Loans in the related  Sub-Loan Group on the related
Due Date, as specified in the  amortization  schedule at the time  applicable  thereto (after  adjustments
for previous  Principal  Prepayments but before any adjustment to such amortization  schedule by reason of
any  bankruptcy or similar  proceeding or any  moratorium or similar waiver or grace period if the related
Distribution Date occurs prior to the Group II Cross-over Date);

                  (ii)     the applicable  Group II Senior  Prepayment  Percentage of the Stated Principal
Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group  which was the  subject  of a  Principal
Prepayment in full received by the Servicers during the applicable Prepayment Period;

                  (iii)    the  applicable  Group  II  Senior  Prepayment  Percentage  of  amount  of  all
Principal  Prepayments  in part  allocated to principal  received by the Servicers  during the  applicable
Prepayment Period in respect to the Mortgage Loans in the related Sub-Loan Group;

                  (iv)     the lesser of (a) the applicable Group II Senior  Prepayment  Percentage of the
sum of (A) all Net Liquidation  Proceeds  allocable to principal received in respect of each Mortgage Loan
in the  related  Sub-Loan  Group that became a  Liquidated  Mortgage  Loan  during the related  Prepayment
Period (other than Group II Mortgage  Loans  described in the  immediately  following  clause (B)) and all
Subsequent  Recoveries  received in respect of each Liquidated Mortgage Loan in the related Sub-Loan Group
during the related  Prepayment  Period and (B) the Stated Principal  Balance of each such Mortgage Loan in
the related  Sub-Loan Group  purchased by an insurer from the Trust during the related  Prepayment  Period
pursuant to the related  Primary  Mortgage  Insurance  Policy,  if any, or  otherwise  and (b) the related
Group II Senior  Percentage  of the sum of (A) the Stated  Principal  Balance of each Mortgage Loan in the
related  Sub-Loan  Group which  became a Liquidated  Mortgage  Loan during the related  Prepayment  Period
(other  than the Group II  Mortgage  Loans  described  in the  immediately  following  clause (B)) and all
Subsequent  Recoveries  received in respect of each Liquidated Mortgage Loan in the related Sub-Loan Group
during the related Due Period and (B) the Stated  Principal  Balance of each such  Mortgage  Loan that was
purchased  by an insurer  from the Trust  during the  related  Prepayment  Period  pursuant to the related
Primary Mortgage Insurance Policy, if any or otherwise;

                  (v)      any amount  allocated  to the  Available  Funds of the related  Sub-Loan  Group
pursuant to Section 6.02 (a)(i)(D); and

                  (vi)     the  applicable  Group II Senior  Prepayment  Percentage  of the sum of (a) the
Stated  Principal  Balance of each Mortgage Loan in the related Sub-Loan Group that was repurchased by the
Sponsor in connection  with such  Distribution  Date and (b) the excess,  if any, of the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such substitute Mortgage Loan.

         Group II Senior  Percentage:  With respect to each Certificate  Group related to a Sub-Loan Group
and any  Distribution  Date,  the  lesser of (a) 100% and (b) the  percentage  obtained  by  dividing  the
Certificate  Principal  Balance of the Group II Senior  Certificates  (other than the Senior Interest Only
Certificates)  in the related  Certificate  Group  immediately  preceding  such  Distribution  Date by the
aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans in the related  Sub-Loan Group as of
the beginning of the  related Due Period.

         Group II  Senior  Prepayment  Percentage:  With  respect  to a  Certificate  Group  related  to a
Sub-Loan Group and any Distribution Date occurring during the periods set forth below, as follows:

Period (dates inclusive)                          Group II Senior Prepayment Percentage
______________________________________________________________________________________________________________
February 2007 - January 2014                      100%
February 2014 - January 2015                      Group II Senior Percentage for the Group II Senior
                                                  Certificates plus 70% of the Group II Subordinate Percentage
                                                  for the related Sub-Loan Group.
February 2015 - January 2016                      Group II Senior Percentage for the Group II Senior
                                                  Certificates plus 60% of the Group II Subordinate Percentage
                                                  for the related Sub-Loan Group.
February 2016 - January 2017                      Group II Senior Percentage for the Group II Senior
                                                  Certificates plus 40% of the Group II Subordinate Percentage
                                                  for the related Sub-Loan Group.
February 2017 - January 2018                      Group II Senior Percentage for the Group II Senior
                                                  Certificates plus 20% of the Group II Subordinate Percentage
                                                  for the related Sub-Loan Group.
February 2018 and thereafter                      Group II Senior Percentage for the Group II Senior
                                                  Certificates.

         In  addition,  no  reduction  of the  Group  II  Senior  Prepayment  Percentage  for the  related
Certificate  Group shall occur on any Distribution  Date unless, as of the last day of the month preceding
such  Distribution  Date, (A) the aggregate Stated Principal Balance of the Group II Mortgage Loans in all
Sub-Loan  Groups  Delinquent 60 days or more  (including for this purpose any such Group II Mortgage Loans
in foreclosure and Group II Mortgage Loans with respect to which the related  Mortgaged  Property has been
acquired by the Trust),  averaged  over the last six months,  as a percentage  of the sum of the aggregate
Certificate  Principal  Balance of the Group II  Subordinate  Certificates  does not exceed  50%;  and (B)
cumulative  Realized  Losses on the Group II Mortgage  Loans in all Sub-Loan  Groups do not exceed (a) 30%
of the Original  Group II  Subordinate  Principal  Balance if such  Distribution  Date occurs  between and
including  February 2014 and January 2015, (b) 35% of the Original Group II Subordinate  Principal Balance
if such  Distribution  Date occurs  between and including  February 2015 and January 2016,  (c) 40% of the
Original Group II Subordinate  Principal  Balance if such  Distribution  Date occurs between and including
February 2016 and January 2017,  (d) 45% of the Original Group II  Subordinate  Principal  Balance if such
Distribution  Date occurs  between  and  including  February  2017 and  January  2018,  and (e) 50% of the
Original  Group II  Subordinate  Principal  Balance  if such  Distribution  Date  occurs  during  or after
February 2018.

         In  addition,  if on any  Distribution  Date the  weighted  average  of the Group II  Subordinate
Percentages for such  Distribution  Date is equal to or greater than two times the weighted average of the
initial Group II Subordinate  Percentages,  and (a) the aggregate Stated Principal Balance of the Group II
Mortgage  Loans for all Sub-Loan  Groups  Delinquent 60 days or more  (including for this purpose any such
Mortgage  Loans in  foreclosure  and such  Group II  Mortgage  Loans  with  respect  to which the  related
Mortgaged  Property has been acquired by the Trust),  averaged  over the last six months,  as a percentage
of the aggregate  Certificate  Principal Balance of the Group II Subordinate  Certificates does not exceed
50% and (b)(i) on or prior to the  Distribution  Date in January 2010,  cumulative  Realized Losses on the
Group II Mortgage  Loans for all  Sub-Loan  Groups as of the end of the related  Prepayment  Period do not
exceed 20% of the Original Group II Subordinate  Principal  Balance and (ii) after the  Distribution  Date
in January 2010  cumulative  Realized  Losses on the Group II Mortgage Loans for all Sub-Loan Groups as of
the  end of the  related  Prepayment  Period  do not  exceed  30% of the  Original  Group  II  Subordinate
Principal Balance,  then, the Group II Senior Prepayment  Percentage for such Distribution Date will equal
the  Group  II  Senior  Percentage  for the  related  Certificate  Group;  provided,  however,  if on such
Distribution  Date the Group II  Subordinate  Percentage is equal to or greater than two times the initial
Group II  Subordinate  Percentage on or prior to the  Distribution  Date occurring in January 2010 and the
above delinquency and loss tests are met, then the Group II Senior  Prepayment  Percentage for the related
Certificate  Group for such  Distribution  Date will equal the Group II Senior  Percentage plus 50% of the
Group II Subordinate Percentage.

         Notwithstanding  the foregoing,  if on any  Distribution  Date the  percentage,  the numerator of
which is the aggregate  Certificate  Principal Balance of the Group II Senior Certificates in any Sub-Loan
Group immediately  preceding such Distribution  Date, and the denominator of which is the Stated Principal
Balance of the related  Group II Mortgage  Loans as of the  beginning  of the related Due Period,  exceeds
such percentage as of the Cut-off Date, the Group II Senior  Prepayment  Percentage with respect to all of
the Group II Senior Certificates will equal 100%.

         Group II Subordinate  Certificates:  The Group II Offered Subordinate  Certificates and the Group
II Non-Offered Subordinate Certificates.

         Group II Subordinate  Optimal  Principal  Amount:  With respect to any Distribution  Date and any
Sub-Loan Group in Loan Group II, an amount equal to the sum,  without  duplication,  of the following (but
in no event  greater  than  the  aggregate  Certificate  Principal  Balance  of the  Group II  Subordinate
Certificates immediately prior to such Distribution Date):

         (i)      the  applicable  Group  II  Subordinate  Percentage  of  the  principal  portion  of all
Scheduled  Payments due on each  outstanding  Mortgage Loan in the related  Sub-Loan  Group on the related
Due Date as specified in the amortization  schedule at the time applicable  thereto (after  adjustment for
previous  Principal  Prepayments but before any adjustment to such amortization  schedule by reason of any
bankruptcy or similar proceeding or any moratorium or similar waiver or grace period);

         (ii)     the  applicable  Group II  Subordinate  Prepayment  Percentage  of the Stated  Principal
Balance of each Group II Mortgage Loan in the related  Sub-Loan  Group that was the subject of a Principal
Prepayment in full received by the Servicers during the applicable Prepayment Period;

         (iii)    the applicable Group II Subordinate  Prepayment  Percentage of the amount of all Partial
Principal  Prepayments  of  principal  received in respect of the Group II  Mortgage  Loans in the related
Sub-Loan Group during the applicable Prepayment Period;

         (iv)     the excess,  if any,  of (a) the Net  Liquidation  Proceeds  and  Subsequent  Recoveries
allocable  to  principal  received  during  the  related  Prepayment  Period in  respect  of each Group II
Mortgage  Loan that became a Liquidated  Mortgage  Loan over (b) the sum of the amounts  distributable  to
the Senior  Certificates in the related  Sub-Loan Group pursuant to clause (iv) of the definition of Group
II Senior Optimal Principal Amount on such Distribution Date;

         (v)      the applicable Group II Subordinate  Prepayment  Percentage of the sum of (a) the Stated
Principal  Balance of each Group II Mortgage Loan in the related  Sub-Loan Group that was purchased by the
Sponsor in connection  with such  Distribution  Date and (b) the  difference,  if any,  between the Stated
Principal  Balance of a Group II Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by
the Sponsor  with a  Substitute  Mortgage  Loan  pursuant  to the  Mortgage  Loan  Purchase  Agreement  in
connection with such  Distribution  Date over the Stated  Principal  Balance of such  Substitute  Mortgage
Loan; and

         (vi)     on the Distribution Date on which the aggregate  Certificate  Principal  Balances of the
Senior  Certificates  in the related  Sub-Loan  Group have all been reduced to zero,  100% of the Group II
Senior Optimal  Principal Amount for such Group II Senior  Certificates.  After the aggregate  Certificate
Principal  Balance of the  Subordinate  Certificates  has been reduced to zero,  the Group II  Subordinate
Optimal Principal Amount shall be zero.

         Group II  Subordinate  Percentage:  With respect to each Sub-Loan Group included in Loan Group II
on any Distribution Date, 100% minus the Group II Senior Percentage for the related Certificate Group.

         Group II  Subordinate  Prepayment  Percentage:  With respect to each Sub-Loan  Group  included in
Loan Group II on any  Distribution  Date,  100% minus the Senior  Prepayment  Percentage  for the  related
Certificate Group.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant  to this  Agreement,  any  Certificate  registered  in the  name  of the  Depositor,  the  Master
Servicer,  the Securities  Administrator or the Trustee or any Affiliate thereof shall be deemed not to be
outstanding and the Fractional  Undivided  Interest  evidenced  thereby shall not be taken into account in
determining  whether the requisite  percentage of Fractional  Undivided  Interests necessary to effect any
such consent has been obtained.

         Homebanc:  HomeBanc Mortgage Corporation, and its successor in interest.

         Homebanc  Servicing  Agreement:  The Purchase,  Warranties and Servicing  Agreement,  dated as of
January 1, 2004,  as amended by the Amended and  Restated  Amendment  No. 1, dated as of January 27, 2006,
between Homebanc and EMC, attached hereto as Exhibit H-3 and by the  related Assignment Agreement.

         HSBC: HSBC Mortgage Corporation (USA), and its successor in interest.

         HSBC  Servicing  Agreement:   The  Amended  and  Restated  Purchase,   Warranties  and  Servicing
Agreement,  dated as of September 1, 2005,  as amended by Amendment  Reg AB, dated as of November 7, 2005,
between HSBC and EMC, attached hereto as Exhibit H-4 and by the related Assignment Agreement.

         Indemnified  Persons:  The  Trustee,  the Master  Servicer,  each  Custodian  and the  Securities
Administrator and their officers,  directors,  agents and employees and, with respect to the Trustee,  any
separate co-trustee and its officers, directors, agents and employees.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit  One to the
related Custodial Agreement.

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer’s costs and expenses  incurred in connection with presenting  claims under the related  Insurance
Policies.

         Interest  Accrual  Period:  With respect to each  Distribution  Date,  for each Class of Group II
Certificates,  the  calendar  month  preceding  the month in which  such  Distribution  Date  occurs.  The
Interest  Accrual Period for the Group I Offered  Certificates  and the Class I-B-4  Certificates  will be
the period from and  including the  preceding  Distribution  Date (or from and including the Closing Date,
in the case of the first  Distribution  Date) to and including  the day prior to the current  Distribution
Date.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carryforward  Amount: As of the first  Distribution Date and with respect to each Class
of Group I Offered  Certificates and the Class I-B-4  Certificates,  zero, and for each  Distribution Date
thereafter,  the sum of (i) the excess of (a) the Current  Interest  for such Class with  respect to prior
Distribution  Dates over (b) the amount  actually  distributed to such Class of Group I Certificates  with
respect to interest on or after such prior  Distribution  Dates and (ii)  interest  thereon (to the extent
permitted by applicable law) at the applicable  Pass-Through  Rate for such Class for the related Interest
Accrual Period including the Interest Accrual Period relating to such Distribution Date.

         Interest Funds:  For any Distribution  Date and Loan Group I, (i) the sum,  without  duplication,
of (a) all  scheduled  interest  collected  in respect to the related  Group I Mortgage  Loans  during the
related Due Period less the related  Servicing  Fee, (b) all Monthly  Advances  relating to interest  with
respect to the related Group I Mortgage  Loans  remitted by the related  Servicer or Master  Servicer,  as
applicable,  on or prior to the related Distribution  Account Deposit Date, (c) all Compensating  Interest
Payments  with respect to the Group I Mortgage  Loans and  required to be remitted by the Master  Servicer
pursuant to this  Agreement  or the related  Servicer  pursuant to the related  Servicing  Agreement  with
respect to such Distribution Date, (d) Liquidation  Proceeds or Subsequent  Recoveries with respect to the
related  Group I  Mortgage  Loans  collected  during the  related  Prepayment  Period to the  extent  such
Liquidation  Proceeds or Subsequent  Recoveries  relate to interest,  (e) all amounts relating to interest
with respect to each  related  Group I Mortgage  Loan  purchased by EMC (on its own behalf as a Seller and
on behalf of Master  Funding)  pursuant to Sections 2.02 and 2.03 or by the Depositor  pursuant to Section
3.21 during the related Due  Period,  and (f) all amounts in respect of interest  paid by EMC  pursuant to
Section 10.01 in respect to Loan Group I, in each case to the extent  remitted by EMC or its designee,  as
applicable,  to the  Distribution  Account  pursuant  to this  Agreement,  and (g) the  interest  proceeds
received  from the exercise of an optional  termination  pursuant to Section  10.01 minus (ii) all amounts
required to be reimbursed  pursuant to Sections 4.01 and 4.05 or as otherwise set forth in this  Agreement
and allocated to Loan Group I.

         Interest  Only  Certificates:  Each  of the  Class  II-1X-1,  Class  II-2X-1  and  Class  II-BX-1
Certificates.

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)               Partial Principal  Prepayments  received during the relevant Prepayment Period:
The  difference  between  (i) one  month’s  interest  at the  applicable  Net Rate on the  amount  of such
prepayment  and (ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  Prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month’s  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any Relief Act Mortgage  Loan,  the excess of (i) 30
days’  interest (or, in the case of a Principal  Prepayment in full,  interest to the date of  prepayment)
on the Stated  Principal  Balance  thereof  (or, in the case of a  Principal  Prepayment  in part,  on the
amount so prepaid) at the related Net Rate over  (ii) 30  days’  interest  (or, in the case of a Principal
Prepayment  in full,  interest to the date of  prepayment)  on such Stated  Principal  Balance (or, in the
case of a Principal  Prepayment  in part,  on the amount so prepaid) at the annual  interest rate required
to be paid by the Mortgagor as limited by application of the Relief Act.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit  Two to the
related Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and for the first
Interest  Accrual  Period,  January 29, 2007. With respect to each Class of Offered  Certificates  and any
Interest  Accrual  Period  thereafter,  the second LIBOR Business Day preceding the  commencement  of such
Interest Accrual Period.

         Liquidated  Mortgage  Loan:  Any  defaulted  Mortgage Loan as to which the Servicer or the Master
Servicer has  determined  that all amounts it expects to recover from or on account of such  Mortgage Loan
have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan, the date on which the Master
Servicer or the Servicer has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or incurred  by or for the account of the Master  Servicer  or the  Servicer in  connection  with the
liquidation  of such  Mortgage  Loan and the  related  Mortgage  Property,  such  expenses  including  (a)
property  protection  expenses,  (b) property sales expenses,  (c)  foreclosure and sale costs,  including
court costs and  reasonable  attorneys’  fees,  and (d) similar  expenses  reasonably  paid or incurred in
connection with liquidation.

         Liquidation  Proceeds:  Amounts  received  in  connection  with the  liquidation  of a  defaulted
Mortgage Loan,  whether  through  trustee’s  sale,  foreclosure  sale,  Insurance  Proceeds,  condemnation
proceeds or otherwise,  including  any amounts  received by the Servicer or Master  Servicer  specifically
related to a Liquidated  Mortgage Loan or disposition  of an REO Property prior to the related  Prepayment
Period that resulted in a Realized  Loss,  after  liquidation of such Mortgage Loan or disposition of such
REO Property.

         Loan Group:  Loan Group I or Loan Group II, as applicable.

         Loan Group I:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Loan Group II: Sub-Loan Group II-1 and Sub-Loan Group II-2.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.04(c) hereof.

         Loss Severity  Percentage:  With respect to any Distribution  Date, the percentage  equivalent of
a fraction,  the numerator of which is the amount of Realized  Losses  incurred on a Mortgage Loan and the
denominator  of which is the Stated  Principal  Balance of such  Mortgage  Loan  immediately  prior to the
liquidation of such Mortgage Loan.

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.

         Margin:  With  respect  to any  Distribution  Date on or prior  to the  first  possible  Optional
Termination  Date for the Group I  Certificates  and (i) the Class I-A-1  Certificates,  0.160% per annum,
(ii) the Class  I-A-2  Certificates,  0.200% per annum,  (iii) the Class  I-M-1  Certificates,  0.290% per
annum, (iv) the Class I-M-2 Certificates,  0.420% per annum, (v) the Class I-B-1 Certificates,  0.900% per
annum, (vi) the Class I-B-2  Certificates,  1.250% per annum, (vii) the Class I-B-3  Certificates,  2.150%
per  annum,  and  (viii)  the  Class  I-B-4  Certificates,  2.150%  per  annum;  and with  respect  to any
Distribution  Date after the first possible  Optional  Termination  Date for the Group I Certificates  and
(i) the Class I-A-1 Certificates,  0.320% per annum, (ii) the Class I-A-2 Certificates,  0.400% per annum,
(iii) the Class  I-M-1  Certificates,  0.435% per annum,  (iv) the Class  I-M-2  Certificates,  0.630% per
annum, (v) the Class I-B-1 Certificates,  1.350% per annum, (vi) the Class I-B-2 Certificates,  1.875% per
annum,  (vii) the Class I-B-3  Certificates,  3.225% per annum,  and (viii) the Class I-B-4  Certificates,
3.225% per annum.

         Marker Rate:  With respect to the Class B-IO  Certificates  or REMIC IV Regular  Interest  B-IO-I
and any Distribution Date, in relation to the REMIC III Regular  Interests,  a per annum rate equal to two
(2) times the weighted average of the  Uncertificated  REMIC III Pass-Through  Rates for REMIC III Regular
Interest LT2 and REMIC III Regular Interest LT3.

         Master  Servicer:   As  of  the  Closing  Date,  Wells  Fargo  Bank,  National  Association  and,
thereafter,  its  respective  successors  in  interest  that  meet  the  qualifications  of the  Servicing
Agreements and this Agreement.

         Master Servicer Information:  As defined in Section 3.18(c).

         Master Funding:  Master Funding LLC, a Delaware  limited  liability  company,  and its successors
and assigns, in its capacity as seller of the Master Funding Mortgage Loans to the Depositor.

         Master  Funding  Mortgage  Loans:  The Mortgage  Loans  identified  as such on the Mortgage  Loan
Schedule for which Master Funding is the applicable Seller.

         Master Servicing Compensation:  The meaning specified in Section 3.14.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         Mid America: Mid America Bank, fsb, and its successor in interest.

         Mid America Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
February 1, 2006,  as amended by Amendment  No. 1 to the Purchase,  Warranties  and  Servicing  Agreement,
dated as of February 1, 2006,  between  Mid  America  and EMC,  attached  hereto as Exhibit H-5 and by the
related Assignment Agreement.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of  principal  or interest  required  to be made by the  applicable
Servicer pursuant to the related Servicing Agreement or the Master Servicer pursuant to Section 6.08.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.07.

         Monthly Delinquency  Percentage:  With respect to a Distribution Date, the percentage  equivalent
of a fraction,  the numerator of which is the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans that are 60 days or more  Delinquent or are in bankruptcy or  foreclosure  or are REO Properties for
such  Distribution  Date and the denominator of which is the aggregate Stated Principal Balance of Group I
Mortgage Loans for such Distribution Date.

         Moody’s:  Moody’s Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  “Mortgage
Interest Rate” set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage  Loan:  A mortgage  loan  transferred  and  assigned to the Trustee  pursuant to Section
2.01 or Section 2.04 and held as a part of the Trust Fund,  as  identified  in the Mortgage  Loan Schedule
(which shall  include,  without  limitation,  with respect to each Mortgage  Loan,  each related  Mortgage
Note,  Mortgage and Mortgage  File and all rights  appertaining  thereto),  including a mortgage  loan the
property securing which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage Loan Purchase  Agreement dated as of January 31,
2007, among EMC, as a seller,  Master Funding,  as a seller, and Structured Asset Mortgage  Investments II
Inc., as purchaser, and all amendments thereof and supplements thereto, attached as Exhibit J.

         Mortgage  Loan  Schedule:  The  schedule,  attached  hereto  as  Exhibit B  with  respect  to the
Mortgage  Loans,  as amended from time to time to reflect the repurchase or substitution of Mortgage Loans
pursuant to this Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses which are payable therefrom to the Servicer or the Master Servicer in accordance
with the  Servicing  Agreement or this  Agreement  and  (ii) unreimbursed  advances by the Servicer or the
Master Servicer and Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to time less the Servicing Fee Rate expressed as a per annum rate.

         Net Rate  Cap:  For any  Distribution  Date and the Group I  Offered  Certificates  and the Class
I-B-4  Certificates,  the  weighted  average  of the Net  Rates of the  Group I  Mortgage  Loans as of the
beginning of the related Due Period,  weighted on the basis of the Stated  Principal  Balances  thereof as
of the preceding  Distribution  Date, in each case as adjusted to an effective rate reflecting the accrual
of interest on the basis of a 360-day year and the actual  number of days elapsed in the related  Interest
Accrual Period.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any  debt  securities  secured  or  otherwise  backed  by  some  or  all of the
Certificates, including the Class R-X Certificate.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered Subordinate  Certificates:  The Group I Non-Offered Subordinate  Certificates and the
Group II Non-Offered Subordinate Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Master  Servicer,  the Trustee (in its capacity as successor  Master  Servicer)
or the  applicable  Servicer  and  (ii) which,  in the good faith  judgment  of the Master  Servicer,  the
Trustee in its capacity as  successor  Master  Servicer or the  applicable  Servicer,  will not or, in the
case of a  proposed  advance or  Monthly  Advance,  would not,  be  ultimately  recoverable  by the Master
Servicer,  the  Trustee (as  successor  Master  Servicer)  or the  applicable  Servicer  from  Liquidation
Proceeds,  Insurance  Proceeds or future  payments on the Mortgage  Loan for which such advance or Monthly
Advance was made or is proposed to be made.

         Notional  Amount:  The Notional Amount of (i) the Class II-1X-1  Certificates  immediately  prior
to any  Distribution  Date is equal to the aggregate  Certificate  Principal  Balance of the Class II-1A-1
Certificates and the Class II-1A-2  Certificates,  (ii) the Class II-2X-1  Certificates  immediately prior
to any  Distribution  Date is equal to the aggregate  Certificate  Principal  Balance of the Class II-2A-1
Certificates and the Class II-2A-2  Certificates,  (iii) the Class II-BX-1 Certificates  immediately prior
to any Distribution Date is equal to the Certificate  Principal  Balance of the Class II-B-1  Certificates
and  (iv)  the  Class  B-IO  Certificates  immediately  prior  to any  Distribution  Date is  equal to the
aggregate of the Uncertificated Principal Balances of the REMIC III Regular Interests.

         Offered Certificates:  The Group I Offered Certificates and the Group II Offered Certificates.

         Offered  Subordinate  Certificates:  The Group I Offered  Subordinate  Certificates and the Group
II Offered Subordinate Certificates.

         Officer’s  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the Master  Servicer,  the Sellers,  any Servicer or the Depositor,  as  applicable,  and delivered to the
Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Securities  Administrator  on the  related  LIBOR  Determination  Date on the  basis  of the rate for U.S.
dollar  deposits for one month that appears on Telerate  Screen Page 3750 as of 11:00 a.m.  (London  time)
on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for
the first Interest Accrual Period shall the rate determined by the Securities  Administrator  two Business
Days  prior to the  Closing  Date.  If such rate does not  appear on such page (or such  other page as may
replace  that page on that  service,  or if such  service is no longer  offered,  such other  service  for
displaying  One-Month  LIBOR  or  comparable  rates  as  may be  reasonably  selected  by  the  Securities
Administrator),  One-Month  LIBOR for the  applicable  Interest  Accrual Period will be the Reference Bank
Rate. If no such  quotations  can be obtained by the Securities  Administrator  and no Reference Bank Rate
is  available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the  preceding  Interest  Accrual
Period.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an “Opinion of Independent  Counsel”),  may be internal  counsel
for the Company, the Master Servicer or the Depositor.

         Optional  Termination  Date:  With respect to (i) the Group I Mortgage  Loans,  the  Distribution
Date on which the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans is less than 20% of
the Cut-off  Date  Balance as of the Closing  Date and (ii) with  respect to the Group II Mortgage  Loans,
the Distribution  Date on which the aggregate  Stated Principal  Balance of the Group II Mortgage Loans is
less than 10% of the Cut-off Date Balance as of the Closing Date.

         Original  Group  II  Subordinate   Principal  Balance:  The  sum  of  the  aggregate  Certificate
Principal Balances of each Class of Group II Subordinate Certificates as of the Closing Date.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if any, of
(a) the aggregate Stated Principal  Balance of the Group I Mortgage Loans for such  Distribution Date over
(b) the aggregate  Certificate  Principal Balance of the Group I Offered  Certificates and the Class I-B-4
Certificates  on such  Distribution  Date (after  taking into account the payment of principal  other than
any Extra Principal Distribution Amount on such Certificates).

         Overcollateralization  Release  Amount:  With respect to any  Distribution  Date is the lesser of
(x) the sum of the amounts  described in clauses (1) through (5) in the definition of Principal  Funds for
such  Distribution  Date and (y) the  excess,  if any,  of (i) the  Overcollateralization  Amount for such
Distribution  Date (assuming that 100% of such Principal  Funds is applied as a principal  payment on such
Distribution  Date) over (ii) the  Overcollateralization  Target Amount for such  Distribution  Date (with
the amount  pursuant  to clause (y)  deemed to be $0 if the  Overcollateralization  Amount is less than or
equal to the Overcollateralization Target Amount on that Distribution Date).

         Overcollateralization  Target  Amount:  With  respect to any  Distribution  Date (a) prior to the
Stepdown Date,  1.50% of the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans as of the
Cut-off Date,  (b) on or after the Stepdown  Date and if a Trigger Event is not in effect,  the greater of
(i) the lesser of (1) 1.50% of the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as
of the Cut-off Date and (2) 3.00% of the then current  aggregate Stated  Principal  Balance of the Group I
Mortgage Loans as of such Distribution  Date and (ii)  $2,029,064.60 and (c) on or after the Stepdown Date
and if a  Trigger  Event  is in  effect,  the  Overcollateralization  Target  Amount  for the  immediately
preceding Distribution Date.

         Party   Participating   in  the   Servicing   Function:   Any  Person   performing   any  of  the
responsibilities set forth in Exhibit M.

         Pass-Through  Rate:  As to each  Class of  Certificates,  the  rate  of  interest  determined  as
provided with respect  thereto in  Section 5.01(c).  Any monthly  calculation of interest at a stated rate
shall be based upon annual interest at such rate divided by twelve.

         Paying  Agent:  The  Securities  Administrator,  or its  successor in interest,  or any successor
securities administrator appointed as herein provided.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted  Investments:  Any one or more of the following  obligations or securities  held in the
name of the Trustee for the benefit of the Certificateholders:

                  (i)      direct  obligations  of, and  obligations the timely payment of which are fully
guaranteed  by the  United  States of America or any  agency or  instrumentality  of the United  States of
America the obligations of which are backed by the full faith and credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers’  acceptances  issued by
any depository  institution or trust company  incorporated  under the laws of the United States of America
or any state thereof  (including the Trustee,  the Securities  Administrator or the Master Servicer or its
Affiliates  acting in its  commercial  banking  capacity) and subject to  supervision  and  examination by
federal and/or state banking  authorities,  provided that the commercial  paper and/or the short-term debt
rating and/or the long-term  unsecured debt  obligations of such  depository  institution or trust company
at the  time of such  investment  or  contractual  commitment  providing  for  such  investment  have  the
Applicable  Credit  Rating or better from each Rating  Agency and (b) any other  demand or time deposit or
certificate of deposit that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any  security  described in clause
(i) above or (b) any other  security  issued or guaranteed by an agency or  instrumentality  of the United
States of America,  the  obligations of which are backed by the full faith and credit of the United States
of America,  in either  case  entered  into with a  depository  institution  or trust  company  (acting as
principal)  described in clause  (ii)(a) above where the  Securities  Administrator  holds the security in
the name of the Trustee therefor;

                  (iv)     securities  bearing  interest or sold at a discount  issued by any  corporation
(including  the  Trustee,  the  Securities  Administrator  or  the  Master  Servicer  or  its  Affiliates)
incorporated  under  the  laws of the  United  States  of  America  or any  state  thereof  that  have the
Applicable  Credit Rating or better from each Rating Agency at the time of such  investment or contractual
commitment  providing for such investment;  provided,  however,  that securities  issued by any particular
corporation will not be Permitted  Investments to the extent that investments  therein will cause the then
outstanding  principal  amount of securities  issued by such  corporation and held as part of the Trust to
exceed 10% of the  aggregate  Outstanding  Principal  Balances  of all the  Mortgage  Loans and  Permitted
Investments held as part of the Trust;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and
interest-bearing  obligations  payable on demand or on a  specified  date not more than one year after the
date of issuance  thereof)  having the  Applicable  Credit Rating or better from each Rating Agency at the
time of such investment;

                  (vi)     a  Reinvestment  Agreement  issued  by any  bank,  insurance  company  or other
corporation or entity;

                  (vii)    any  other  demand,  money  market or time  deposit,  obligation,  security  or
investment  as may be  acceptable  to each Rating  Agency as evidenced in writing by each Rating Agency to
the Trustee and the Securities Administrator; and

                  (viii)   interests in any money market fund  (including any such fund managed or advised
by the Trustee,  the Securities  Administrator  or the Master Servicer or any affiliate  thereof) which at
the date of  acquisition  of the interests in such fund and throughout the time such interests are held in
such fund has the highest  applicable  short term rating by each Rating  Agency  rating such funds or such
lower rating as will not result in the  downgrading  or  withdrawal  of the ratings  then  assigned to the
Certificates  by each Rating Agency,  as evidenced in writing;  provided,  however,  that no instrument or
security  shall be a Permitted  Investment  if such  instrument  or security  evidences a right to receive
only interest  payments with respect to the  obligations  underlying  such  instrument or if such security
provides  for payment of both  principal  and  interest  with a yield to maturity in excess of 120% of the
yield to maturity at par or if such instrument or security is purchased at a price greater than par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an “electing large
partnership” (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         Physical Certificates:  The Residual Certificates and the Private Certificates.

         Plan:  The meaning specified in Section 5.07(a).

         Posted  Collateral  Account:  The  trust  account  or  accounts  created  and  maintained  by the
Securities Administrator, as custodian on behalf of the Trustee pursuant to Section 4.08.

         Prepayment  Charge:  With respect to any Mortgage Loan,  the charges or premiums,  if any, due in
connection  with a full or partial  prepayment of such Mortgage Loan in accordance  with the terms thereof
and described in the Mortgage Loan Schedule.

         Prepayment  Charge  Loan:  Any  Group I  Mortgage  Loan  for  which a  Prepayment  Charge  may be
assessed and to which such Prepayment  Charge the Class XP Certificates are entitled,  as indicated on the
Mortgage Loan Schedule.

         Prepayment  Interest  Shortfall:  With respect to any  Distribution  Date, for each Mortgage Loan
that was the  subject of a partial  Principal  Prepayment  or a  Principal  Prepayment  in full during the
related  Prepayment  Period (other than a Principal  Prepayment in full  resulting  from the purchase of a
Group I Mortgage  Loan pursuant to Section  2.02,  2.03,  3.21 or 10.01  hereof),  the amount,  if any, by
which (i) one month’s  interest at the applicable Net Rate on the Stated  Principal  Balance of such Group
I Mortgage Loan immediately prior to such prepayment or in the case of a partial  Principal  Prepayment on
the amount of such  prepayment  exceeds (ii) the amount of interest paid or collected in  connection  with
such Principal Prepayment less the sum of (a) any Prepayment Charges and (b) the related Servicing Fee.

         Prepayment  Period:  With  respect to the  Mortgage  Loans for which EMC is the Servicer and with
respect to any  Distribution  Date and (i) Principal  Prepayments  in full,  the period from the sixteenth
day of the calendar  month  preceding the calendar  month in which such  Distribution  Date occurs through
the close of business on the fifteenth day of the calendar month in which such  Distribution  Date occurs,
and (ii) Liquidation  Proceeds,  Realized Losses,  funds which will constitute  Subsequent  Recoveries and
partial Principal  Prepayments,  the prior calendar month; and in the case of the Mortgage Loans for which
EMC is not the Servicer,  such period as is provided in the related  Servicing  Agreement  with respect to
the related Mortgage Loans.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefor  through the related  Interest  Accrual Period for such  Class relating  to a
Distribution Date.

         Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to the
excess of (i) sum of  (a) the  Principal  Funds  for such  Distribution  Date and (b) any Extra  Principal
Distribution  Amount for such  Distribution  Date over (ii) any  Overcollateralization  Release Amount for
such Distribution Date.

         Principal Funds: the sum, without duplication, of

         1.   the Scheduled  Principal  collected on the Group I Mortgage Loans during the related Due
              Period or advanced on or before the related servicer advance date,

         2.   prepayments  in  respect  of the Group I  Mortgage  Loans  exclusive  of any  Prepayment
              Charges, collected in the related Prepayment Period,

         3.   the Stated  Principal  Balance of each Group I Mortgage Loan that was repurchased by the
              Depositor or the related Servicer during the related Due Period,

         4.   the amount,  if any, by which the aggregate unpaid  principal  balance of any Substitute
              Mortgage  Loans is less than the  aggregate  unpaid  principal  balance  of any  deleted
              mortgage loans  delivered by the related  Servicer in connection  with a substitution of
              a Group I Mortgage Loan during the related Due Period,

         5.   all  Liquidation  Proceeds  and  Subsequent  Recoveries  collected  during  the  related
              Prepayment  Period  on the  Group I  Mortgage  Loans,  to the  extent  such  Liquidation
              Proceeds or Subsequent Recoveries relate to principal,  less all related  Nonrecoverable
              Advances relating to principal reimbursed during the related Due Period, and

         6.   the  principal  portion of the  purchase  price of the assets of the Trust  allocated to
              Loan  Group I upon the  exercise  by EMC or its  designee  of its  optional  termination
              right with respect to the Group I Mortgage Loans, minus

         7.   any amounts payable to or required to be reimbursed to EMC, the Depositor,  any
              Servicer,   the  Master  Servicer,   any  Custodian,   the  Trustee  or  the  Securities
              Administrator and allocated to Loan Group I, as provided in the Agreement.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private  Certificates:  The Class I-B-4,  Class B-IO,  Class XP, Class  II-B-4,  Class II-B-5 and
Class II-B-6 Certificates.

         Prospectus:  The  prospectus,  dated  December  27,  2006,  as  supplemented  by  the  prospectus
supplement  dated January 29, 2007 (as the same may  be supplemented  from time to time),  relating to the
offering of the Offered Certificates.

         Protected Account:  An account  established and maintained for the benefit of  Certificateholders
by each Servicer with respect to the related  Mortgage Loans and with respect to REO Property  pursuant to
the related Servicing Agreement.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and  approved as an insurer by the Master  Servicer,  so long as the claims  paying  ability of
which is acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody’s and S&P.

         Realized  Loss:  Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan, (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate  through  the last day of the  month  of such  liquidation,  less (y) the
related Net  Liquidation  Proceeds with respect to such Mortgage Loan and the related  Mortgaged  Property
that are  allocated to  principal.  In addition,  to the extent the Master  Servicer  receives  Subsequent
Recoveries  with  respect to any  Mortgage  Loan,  the amount of the  Realized  Loss with  respect to that
Mortgage  Loan will be  reduced to the  extent  such  recoveries  are  applied  to reduce the  Certificate
Principal Balance of any Class of Certificates on any Distribution Date.

         Realized  Losses  on the  Group II  Mortgage  Loans  shall be  allocated  to the  REMIC I Regular
Interests as follows:  (1) The interest  portion of Realized  Losses and Net  Interest  Shortfalls  on the
Sub-Loan Group II-1 Loans,  if any, shall be allocated  between REMIC I Regular  Interests Y-1 and Z-1 pro
rata according to the amount of interest  accrued but unpaid thereon,  in reduction  thereof;  and (2) the
interest  portion of Realized  Losses and Net Interest  Shortfalls  on the Sub-Loan  Group II-2 Loans,  if
any,  shall be allocated  between REMIC I Regular  Interests Y-2 and Z-2 pro rata  according to the amount
of interest  accrued but unpaid  thereon,  in  reduction  thereof Any  interest  portion of such  Realized
Losses in excess of the  amount  allocated  pursuant  to the  preceding  sentence  shall be  treated  as a
principal  portion of Realized  Losses not  attributable  to any specific  Mortgage Loan in such Group and
allocated  pursuant to the succeeding  sentences.  The principal  portion of Realized  Losses with respect
to the Group II Mortgage  Loans shall be  allocated to the REMIC I Regular  Interests as follows:  (1) the
principal  portion of Realized  Losses on the  Sub-Loan  Group II-1 Loans shall be  allocated,  first,  to
REMIC I Regular  Interest Y-1 to the extent of the REMIC I Y-1 Principal  Reduction Amount in reduction of
the  Uncertificated  Principal  Balance of such Regular  Interest and, second,  the remainder,  if any, of
such  principal  portion of such  Realized  Losses shall be  allocated to REMIC I Regular  Interest Z-1 in
reduction of the  Uncertificated  Principal  Balance  thereof;  and (2) the principal  portion of Realized
Losses on the Sub-Loan  Group II-2 Loans shall be  allocated,  first,  to REMIC I Regular  Interest Y-2 to
the extent of the REMIC I Y-2  Principal  Reduction  Amount in reduction of the  Uncertificated  Principal
Balance of such Regular Interest and,  second,  the remainder,  if any, of such principal  portion of such
Realized  Losses  shall be allocated  to REMIC I Regular  Interest Z-2 in reduction of the  Uncertificated
Principal  Balance  thereof.  For  any  Distribution  Date,  reductions  in the  Uncertificated  Principal
Balances of each REMIC I Y and Z Regular  Interest  pursuant to this  definition of Realized Loss shall be
determined,  and shall be  deemed  to occur,  prior to any  reductions  of such  Uncertificated  Principal
Balances by distributions on such Distribution Date.

         Record Date: For each Class of Group I Certificates  and on any  Distribution  Date, the Business
Day  preceding  the  applicable  Distribution  Date so  long as such  Class  of  Certificates  remains  in
book-entry  form; and otherwise,  the close of business on the last Business Day of the month  immediately
preceding  the month of such  Distribution  Date.  For each Class of Group II  Certificates,  the close of
business on the last Business Day of the month immediately preceding the month of such Distribution Date.

         Reference  Bank:  A leading  bank  selected by the  Securities  Administrator  that is engaged in
transactions in Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in amounts  approximately equal to the aggregate  Certificate Principal Balance of all
Classes of Group I Offered  Certificates  for such  Interest  Accrual  Period,  provided that at least two
such  Reference  Banks provide such rate. If fewer than two offered rates appear,  the Reference Bank Rate
will be the arithmetic  mean,  rounded upwards,  if necessary,  to the nearest whole multiple of 0.03125%,
of  the  rates  quoted  by one  or  more  major  banks  in  New  York  City,  selected  by the  Securities
Administrator,  as of 11:00 a.m.,  New York City time,  on such date for loans in U.S.  dollars to leading
European  banks for a period of one month in  amounts  approximately  equal to the  aggregate  Certificate
Principal Balance of all Classes of Group I Offered Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).


         Related Certificates:   (A)  For each  REMIC II  Regular  Interest,  the Class or Classes
of Certificates shown opposite the name of such REMIC II Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC II Regular Interest                                    Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
II-1A                                                        II-1A-1; II-1A-2; II-1X-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A                                                        II-2A-1; II-2A-2; II-2X-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-1                                                       II-B-1; II-BX-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-2                                                       II-B-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-3                                                       II-B-3
------------------------------------------------------------ ---------------------------------------------------------
II-B-4                                                       II-B-4
------------------------------------------------------------ ---------------------------------------------------------
II-B-5                                                       II-B-5
------------------------------------------------------------ ---------------------------------------------------------
II-B-6                                                       II-B-6
------------------------------------------------------------ ---------------------------------------------------------

         (B) For each REMIC IV Regular  Interest,  the Class or Classes  of  Certificates  shown  opposite
the name of such REMIC IV Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC IV Regular Interest                                    Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
I-A-1                                                        I-A-1
------------------------------------------------------------ ---------------------------------------------------------
I-A-2                                                        I-A-2
------------------------------------------------------------ ---------------------------------------------------------
I-M-1                                                        I-M-1
------------------------------------------------------------ ---------------------------------------------------------
I-M-2                                                        I-M-2
------------------------------------------------------------ ---------------------------------------------------------
I-B-1                                                        I-B-1
------------------------------------------------------------ ---------------------------------------------------------
I-B-2                                                        I-B-2
------------------------------------------------------------ ---------------------------------------------------------
I-B-3                                                        I-B-3
------------------------------------------------------------ ---------------------------------------------------------
I-B-4                                                        I-B-4
------------------------------------------------------------ ---------------------------------------------------------
B-IO-I and B-IO-P                                            B-IO
------------------------------------------------------------ ---------------------------------------------------------
II-1A-1                                                      II-1A-1
------------------------------------------------------------ ---------------------------------------------------------
II-1A-2                                                      II-1A-2
------------------------------------------------------------ ---------------------------------------------------------
II-1X-1                                                      II-1X-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A-1                                                      II-2A-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A-2                                                      II-2A-2
------------------------------------------------------------ ---------------------------------------------------------
II-2X-1                                                      II-2X-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-1                                                       II-B-1
------------------------------------------------------------ ---------------------------------------------------------
II-BX-1                                                      II-BX-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-2                                                       II-B-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-3                                                       II-B-3
------------------------------------------------------------ ---------------------------------------------------------
II-B-4                                                       II-B-4
------------------------------------------------------------ ---------------------------------------------------------
II-B-5                                                       II-B-5
------------------------------------------------------------ ---------------------------------------------------------
II-B-6                                                       II-B-6
------------------------------------------------------------ ---------------------------------------------------------

         (C)  For the REMIC V Regular Interest, the Class B-IO Certificates.

         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date,  the Excess Spread  remaining
after the distribution of the Extra Principal Distribution Amount for such Distribution Date.

         REMIC: A “real estate  mortgage  investment  conduit”  within the meaning of  Section 860D of the
Code.

         REMIC Administrator:  The Securities  Administrator;  provided that if the REMIC Administrator is
found by a court of  competent  jurisdiction  to no longer be able to  fulfill  its  obligations  as REMIC
Administrator  under this Agreement the Servicer or Trustee,  in its capacity as successor Master Servicer
shall  appoint  a  successor  REMIC  Administrator,  subject  to  assumption  of the  REMIC  Administrator
obligations under this Agreement.

         REMIC Interest:  Any of the REMIC I, REMIC II, REMIC III, REMIC IV and REMIC V Interests.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described  therein would not,  under the REMIC  Provisions,  (i) cause any 2007-1 REMIC to fail to qualify
as a REMIC  while any  regular  interest  in such 2007-1  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2007-1 REMIC or  (iii) constitute  a taxable  contribution to
any 2007-1 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC  Regular  Interest:  Any of the  REMIC I,  REMIC  II,  REMIC  III,  REMIC  IV and  REMIC  V
Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group II  Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Group II Mortgage Loans,

         (b)      all  payments on and  collections  in respect of the Group II  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the  Distribution  Account and  identified  as belonging to the
Trust Fund,

         (c)      property  that  secured  a Group II  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the  hazard  insurance  policies  and  Primary  Mortgage  Insurance  Policies,  if  any,
relating to the Group II Mortgage Loans, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I  Available  Distribution  Amount:  For each of the Sub-Loan  Groups for any  Distribution
Date,  the Available  Funds for such Sub-Loan  Group,  or, if the context so requires the aggregate of the
Available Funds for all Sub-Loan Groups.

         REMIC I  Distribution  Amount:  For any  Distribution  Date, the REMIC I  Available  Distribution
Amount shall be  distributed  by REMIC I to REMIC II on account of the REMIC I  Regular  Interests  and to
Holders of the Class R  Certificates  in respect of  Component  I thereof  in the  following  amounts  and
priority:

         (a)       To the extent of the REMIC I Available  Distribution  Amount for Sub-Loan Group
II-1:

                  (i)      first,  to  REMIC  I  Regular   Interests  Y-1  and  Z-1,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  I  Regular  Interests  Y-1  and  Z-1,   concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC I Regular  Interests  Y-1 and Z-1,  the REMIC I Y-1  Principal
         Distribution Amount and the REMIC I Z-1 Principal Distribution Amount, respectively.

         (b)      To the extent of the REMIC I Available Distribution Amount for Sub-Loan Group II-2:

                  (i)      first,  to  REMIC  I  Regular   Interests  Y-2  and  Z-2,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  I  Regular  Interests  Y-2  and  Z-2,   concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC I Regular  Interests  Y-2 and Z-2,  the REMIC I Y-2  Principal
         Distribution Amount and the REMIC I Z-2 Principal Distribution Amount, respectively.

         (c)      To the extent of the REMIC I  Available  Distribution  Amount for such Distribution Date
remaining  after  payment of the amounts  pursuant to  paragraphs  (a) through (b) of this  definition  of
“REMIC I Distribution Amount”:

                  (i)      first,  to each REMIC I Y and Z Regular  Interest,  pro rata  according  to the
         amount of unreimbursed  Realized Losses allocable to principal  previously allocated to each such
         Class;  provided,  however,  that any amounts  distributed  pursuant to this paragraph  (c)(i) of
         this  definition  of  “REMIC I   Distribution   Amount”  shall  not  cause  a  reduction  in  the
         Uncertificated Principal Balances of any of the REMIC I Y and Z Regular Interests; and

                  (ii)     second, to Component I of the Class R Certificates, any remaining amounts.

         REMIC I Interests:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)(i)  and issued  hereunder and designated as a “regular  interest”
in REMIC I.  Each REMIC I Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate
specified  for such REMIC I  Interest in  Section 5.01(c)(i),  and shall be entitled to  distributions  of
principal,  subject to the terms and  conditions  hereof,  in an  aggregate  amount  equal to its  initial
Uncertificated   Principal  Balance  as  set  forth  in  Section 5.01(c)(i).   The  designations  for  the
respective REMIC I Regular Interests are set forth in Section 5.01(c)(i).

         REMIC I Y  Principal  Reduction  Amounts:  For any  Distribution  Date the  amounts  by which the
Uncertificated  Principal  Balances  of  REMIC I  Regular  Interests  Y-1 and Y-2,  respectively,  will be
reduced  on such  Distribution  Date  by the  allocation  of  Realized  Losses  and  the  distribution  of
principal, determined as follows:

         First,  for each of Sub-Loan Group II-1 and Sub-Loan Group II-2,  determine the weighted  average
of the Net Rates of the Mortgage Loans in that Sub-Loan Group for  distributions  of interest that will be
made on the next succeeding  Distribution  Date (the “Group Interest Rate” for that Sub-Loan  Group).  The
REMIC I  Y  Principal  Reduction  Amounts  for REMIC I Regular  Interests  Y-1 and Y-2 will be  determined
pursuant to the  “Generic  solution  for the REMIC I Y Regular  Interests”  set forth below (the  “Generic
Solution”) by making the following  identifications  among the Sub-Loan  Groups and their related  REMIC I
Regular Interests:

                  A.       Determine  which  Sub-Loan  Group  has the  lower  Group  Interest  Rate.  That
Sub-Loan Group will be identified  with Sub-Loan  Group AA and the REMIC I  Regular  Interests  related to
that Sub-Loan Group will be respectively  identified  with the REMIC I Regular  Interests YAA and ZAA. The
Group  Interest Rate for that Sub-Loan Group will be identified  with J%. If the two Sub-Loan  Groups have
the same Group  Interest Rate pick one for this  purpose,  subject to the  restriction  that each Sub-Loan
Group may be picked  only once in the course of any such  selections  pursuant  to  paragraphs  A and B of
this definition.

                  B.       Determine  which  Sub-Loan  Group has the  higher  Group  Interest  Rate.  That
Sub-Loan Group will be identified  with Sub-Loan  Group BB and the REMIC I  Regular  Interests  related to
that Sub-Loan Group will be respectively  identified  with the REMIC I Regular  Interests YBB and ZBB. The
Group  Interest Rate for that Sub-Loan Group will be identified  with K%. If the two Sub-Loan  Groups have
the same Group  Interest  Rate the  Sub-Loan  Group not selected  pursuant to paragraph A, above,  will be
selected for purposes of this paragraph B.

         Second,  apply the  Generic  Solution  set  forth  below to  determine  the  REMIC I Y  Principal
Reduction Amounts for the Distribution Date using the identifications made above.

         Generic Solution for the REMIC I Y Principal  Reduction  Amounts:  For any Distribution Date, the
amounts  by which  the  Uncertificated  Principal  Balances  of  REMIC I  Regular  Interests  YAA and ZAA,
respectively,  will be reduced on such  Distribution  Date by the  allocation  of Realized  Losses and the
distribution of principal, determined as follows:

                  J% and K%  represent  the  interest  rates on Sub-Loan  Group AA and  Sub-Loan  Group BB
respectively.  J%<K%.

         For purposes of the succeeding  formulas the following  symbols shall have the meanings set forth
below:

                  PJB =    the Sub-Loan Group AA Subordinate  Percentage  after the allocation of Realized
Losses and distributions of principal on such Distribution Date.

                  PKB =    the Sub-Loan Group BB Subordinate  Percentage  after the allocation of Realized
Losses and distributions of principal on such Distribution Date.

                  R = the Class CB Pass-Through Rate = (J%PJB + K%PKB)/(PJB + PKB)

                  Yj =     the  REMIC I  Regular  Interest  YAA  Uncertificated  Principal  Balance  after
distributions on the prior Distribution Date.

                  Yk =     the  REMIC I  Regular  Interest  YBB  Uncertificated  Principal  Balance  after
distributions on the prior Distribution Date.

                  ΔYj =       the REMIC I Regular Interest YAA Principal Reduction Amount.

                  ΔYk =       the REMIC I Regular Interest YBB Principal Reduction Amount.

                  Zj =     the  REMIC I  Regular  Interest  ZAA  Uncertificated  Principal  Balance  after
distributions on the prior Distribution Date.

                  Zk =     the  REMIC I  Regular  Interest  ZBB  Uncertificated  Principal  Balance  after
distributions on the prior Distribution Date.

                  ΔZj =       the REMIC I Regular Interest ZAA Principal Reduction Amount.
                         =          ΔPj - ΔYj

                  ΔZk =       the REMIC I Regular Interest ZBB Principal Reduction Amount.
                         =          ΔPk - ΔYk

                  Pj =     the aggregate  Uncertificated  Principal  Balance of REMIC I Regular  Interests
YAA and ZAA  after  distributions  on the  prior  Distribution  Date,  which  is  equal  to the  aggregate
principal balance of the Sub-Group AA Loans.

                  Pk =     the aggregate  Uncertificated  Principal  Balance of REMIC I Regular  Interests
YBB and ZBB  after  distributions  on the  prior  Distribution  Date,  which  is  equal  to the  aggregate
principal balance of the Sub-Group BB Loans.

                  ΔPj =       the aggregate  principal reduction resulting on such Distribution Date
on the Sub-Group AA Loans as a result of principal  distributions  (exclusive  of any amounts  distributed
pursuant to clauses  (c)(i) or (c)(ii) of the  definition of REMIC I  Distribution  Amount) to be made and
Realized  Losses  to be  allocated  on such  Distribution  Date,  if  applicable,  which  is  equal to the
aggregate  of the  REMIC I  Regular  Interest  YAA  Principal  Reduction  Amount and the  REMIC I  Regular
Interest ZAA Principal Reduction Amount.

                  ΔPk=        the aggregate  principal reduction resulting on such Distribution Date
on the Sub-Group BB Loans as a result of principal  distributions  (exclusive  of any amounts  distributed
pursuant to clauses  (c)(i) or (c)(ii) of the  definition of REMIC I  Distribution  Amount) to be made and
realized  losses  to be  allocated  on such  Distribution  Date,  which is equal to the  aggregate  of the
REMIC I Regular  Interest YBB Principal  Reduction  Amount and the REMIC I Regular  Interest ZBB Principal
Reduction Amount.

                  α =         .0005

                  γ =         (R -  J%)/(K%  - R).  γ  is a  non-negative  number  unless  its
denominator is zero, in which event it is undefined.

                  If γ is zero, ΔYk = Yk and ΔYj = (Yj/Pj)ΔPj.

                  If γ is undefined, ΔYj = Yj, ΔYk = (Yk/Pk)ΔPk if denominator

                  In the remaining situations, ΔYk and ΔYj shall be defined as follows:



                      1.   If Yk -  α(Pk - ΔPk)  => 0, Yj-  α(Pj - ΔPj)  => 0, and
     γ (Pj - ΔPj) < (Pk -  ΔPk),  ΔYk = Yk - αγ  (Pj - ΔPj)  and
     ΔYj = Yj - α(Pj - ΔPj).

                      2.   If  Yk - α(Pk - ΔPk)  => 0,  Yj - α(Pj - ΔPj) => 0, and
     γ   (Pj - ΔPj)   =>   (Pk - ΔPk),    ΔYk = Yk - α(Pk - ΔPk)   and
     ΔYj = Yj - (α/γ)(Pk - ΔPk).

                      3.   If  Yk - α(Pk - ΔPk)  < 0,  Yj - α(Pj - ΔPj)  => 0, and
     Yj - α(Pj - ΔPj) => Yj - (Yk/γ),  ΔYk = Yk - αγ  (Pj - ΔPj)
     and ΔYj = Yj - α(Pj - ΔPj).

                      4.   If      Yk - α(Pk - ΔPk) < 0,      Yj - (Yk/γ) => 0,      and
     Yj - α(Pj - ΔPj) <= Yj - (Yk/γ), ΔYk = 0 and ΔYj = Yj - (Yk/γ).

                      5.   If      Yj - α(Pj - ΔPj) < 0,       Yj - (Yk/γ) < 0,      and
     Yk - α(Pk - ΔPk) <= Yk - (γYj), ΔYk = Yk - (γYj) and ΔYj = 0.

                      6.   If  Yj - α(Pj - ΔPj)  < 0,  Yk - α(Pk - ΔPk)  => 0, and
     Yk - α(Pk - ΔPk)   =>  Yk - (γYj),   ΔYk = Yk - α(Pk - ΔPk)   and
     ΔYj = Yj - (α/γ)(Pk - ΔPk).

         The  purpose of the  foregoing  definitional  provisions  together  with the  related  provisions
allocating  Realized  Losses and defining  the REMIC I  Regular  Interest Y-1 and Y-2 and REMIC I  Regular
Interest  Z-1 and  Z-2  Principal  Distribution  Amounts  is to  accomplish  the  following  goals  in the
following order of priority:

                      1.   Making  the ratio of Yk to Yj equal to  γ  after  taking  account  of the
     allocation  Realized Losses and the  distributions  that will be made through end of the Distribution
     Date to which such provisions  relate and assuring that the Principal  Reduction  Amounts for each of
     the REMIC I Regular Interests is greater than or equal to zero for such Distribution Date;

                      2.   Making (i) the REMIC I Regular Interest YAA  Uncertificated  Principal  Balance
     less  than or equal  to  0.0005  of the sum of the  Uncertificated  Principal  Balances  for  REMIC I
     Regular  Interest YAA and REMIC I  Regular  Interest ZAA and (ii) the  REMIC I  Regular  Interest YBB
     Uncertificated  Principal  Balances  less than or equal to  0.0005  of the sum of the  Uncertificated
     Principal  Balances for REMIC I Regular  Interest YBB and REMIC I  Regular  Interest ZBB in each case
     after giving effect to allocations of Realized  Losses and  distributions  to be made through the end
     of the Distribution Date to which such provisions relate; and

                      3.   Making  the  larger  of  (a) the  fraction  whose  numerator  is Yk  and  whose
     denominator  is the  sum  of Yk  and  Zk  and  (b) the  fraction  whose  numerator  is Yj  and  whose
     denominator  is the sum of Yj,  and Zj as large as  possible  while  remaining  less than or equal to
     0.0005.

In the event of a failure of the  foregoing  portion of the  definition  of REMIC I Y Principal  Reduction
Amount to  accomplish  both of goals 1 and 2 above,  the  amounts  thereof  should be adjusted to so as to
accomplish such goals within the requirement  that each REMIC I Y Principal  Reduction Amount must be less
than  or  equal  to  the  sum of  (a) the  principal  Realized  Losses  to be  allocated  on  the  related
Distribution  Date for the related  Sub-Loan  Group and (b) the  remainder of the  Available  Distribution
Amount for the related Sub-Loan Group or after reduction  thereof by the  distributions to be made on such
Distribution  in respect of interest on the related REMIC I Regular  Interests,  or, if both of such goals
cannot  be  accomplished  within  such  requirement,  such  adjustment  as is  necessary  shall be made to
accomplish  goal 1 within such  requirement.  In the event of any  conflict  among the  provisions  of the
definition of the REMIC I Y Principal  Reduction Amounts,  such conflict shall be resolved on the basis of
the goals  and their  priorities  set  forth  above  within  the  requirement  set forth in the  preceding
sentence.

          REMIC I Y Regular Interests:  REMIC I Regular Interests Y-1 and Y-2.

         REMIC I Y-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Y-1  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Y-1 on such Distribution Date.

         REMIC I Regular Interest Y-1: The uncertificated  undivided  beneficial interest in REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Y-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Y-2  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Y-2 on such Distribution Date.

         REMIC I Regular Interest Y-2: The uncertificated  undivided  beneficial interest in REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  I  Z  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the distribution of principal,  which shall be
in each case the  excess of (A) the sum of (x) the  excess of the REMIC I  Available  Distribution  Amount
for the related Group (i.e.  the “related  Group” for REMIC I Regular  Interest Z-1 is the Sub-Loan  Group
II-1 Loans and the “related  Group” for REMIC I Regular  Interest  Z-2 is the  Sub-Loan  Group II-2 Loans)
over the sum of the  amounts  thereof  distributable  (i) in respect of interest on such REMIC I Z Regular
Interest and the related  REMIC I Y Regular  Interest and (ii) to such REMIC I Z Regular  Interest and the
related REMIC I Y Regular  Interest  pursuant to clause (d)(i) of the  definition of “REMIC I Distribution
Amount” and (y) the amount of Realized  Losses  allocable to principal  for the related Group over (B) the
REMIC I Y Principal Reduction Amount for the related Group.

         REMIC I Z Regular Interests: REMIC I Regular Interests Z-1 and Z-2.

         REMIC I Z-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Z-1  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Z-1 on such Distribution Date.

         REMIC I Regular  Interest  Z-1:  The  uncertificated  undivided  beneficial  interest  in REMIC I
which constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Z-2  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Z-2 on such Distribution Date.

         REMIC I Regular  Interest  Z-2:  The  uncertificated  undivided  beneficial  interest  in REMIC I
which constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC II: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
the REMIC I Regular Interests and any proceeds thereof.

         REMIC  II  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC I Regular Interests pursuant to Section 6.10.

         REMIC II Distribution  Amount:  For any  Distribution  Date, the REMIC II Available  Distribution
Amount shall be deemed  distributed  by REMIC II to REMIC IV on account of the REMIC II Regular  Interests
and to the Class R Certificates in respect of Component II thereof, as follows:

         (a) to each REMIC II Regular  Interest  in respect of  Uncertificated  Interest  thereon  and the
Uncertificated  Principal Balance thereof,  the amount distributed in respect of interest and principal on
the Related Class or Classes of  Certificates  (with such amounts having the same character as interest or
principal  with  respect  to the  REMIC II  Regular  Interest  as they have with  respect  to the  Related
Certificate or Certificates); and

         (b) any remaining  amount of the REMIC II Available  Distribution  Amount shall be distributed to
the holders of the Class R Certificates in respect of Component II thereof.

         REMIC  II  Interests:   The  REMIC  II  Regular  Interests  and  Component  II  of  the  Class  R
Certificates.

         REMIC II Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC II set forth in  Section 5.01(c)(ii)  and issued hereunder and designated as a “regular interest”
in REMIC II. Each REMIC II Regular  Interest  shall  accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC II Interest in  Section 5.01(c)(ii),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(ii).   The  designations  for  the
respective REMIC II Regular Interests are set forth in Section 5.01(c)(ii).

         REMIC  III:  The  segregated  pool of assets,  with  respect  to which a REMIC  election  is made
pursuant to this Agreement,  consisting of: (a) the Group I Mortgage Loans and the related  Mortgage Files
and collateral  securing such Group I Mortgage  Loans,  (b) all payments on and  collections in respect of
the Group I Mortgage Loans due after the Cut off Date as shall be on deposit in the  Distribution  Account
and  identified  as belonging to the Trust Fund,  (c)  property  that secured a Group I Mortgage  Loan and
that has been  acquired  for the  benefit  of the  Certificateholders  by  foreclosure  or deed in lieu of
foreclosure,  (d) the hazard insurance policies and Primary Mortgage Insurance  Policies,  if any, related
to the Group I Mortgage Loans and (e) all proceeds of clauses (a) through (d) above.

         REMIC III Available  Distribution  Amount:  For any  Distribution  Date, the Available  Funds for
Loan Group I.

         REMIC III Distribution  Amount: For any Distribution  Date, the REMIC III Available  Distribution
Amount shall be  distributed  by REMIC III to REMIC IV on account of the REMIC III Regular  Interests  and
to the Class R Certificates in respect of Component III thereof, in the following order of priority:

         1.       to REMIC IV as the holder of the REMIC III  Regular  Interests,  pro rata,  in an amount
equal to (A) their  Uncertificated  Accrued Interest for such  Distribution  Date, plus (B) any amounts in
respect thereof remaining unpaid from previous Distribution Dates; and

         2.       to REMIC IV as the  holder of the REMIC III  Regular  Interests,  in an amount  equal to
the  remainder of the REMIC III Available  Distribution  Amount after the  distributions  made pursuant to
clause (1) above, allocated as follows:

         (A)      in respect of REMIC III Regular  Interest LT2, REMIC III Regular  Interest LT3 and REMIC
III Regular Interest LT4, their respective Principal Distribution Amounts;

         (B)      in respect of REMIC III Regular  Interest  LT1 any  remainder  until the  Uncertificated
Principal Balance thereof is reduced to zero; and

         (C)      any remainder in respect of REMIC III Regular  Interest LT2, REMIC III Regular  Interest
LT3 and REMIC III Regular  Interest LT4, pro rata according to their respective  Uncertificated  Principal
Balances as reduced by the  distributions  deemed  made  pursuant  to (i) above,  until  their  respective
Uncertificated Principal Balances are reduced to zero; and

         3.       any  remaining  amounts  to the  Holders  of the  Class R  Certificates  in  respect  of
Component III thereof.

         REMIC  III  Interests:  The  REMIC  III  Regular  Interests  and  Component  III of the  Class  R
Certificates.

         REMIC III  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
principal  balances  of the REMIC III Regular  Interests  LT1,  LT2,  LT3 and LT4,  respectively,  will be
reduced  on such  Distribution  Date  by the  allocation  of  Realized  Losses  and  the  distribution  of
principal, determined as follows:

         For purposes of the succeeding  formulas the following  symbols shall have the meanings set forth
below:

         Y1 =     the principal  balance of the REMIC III Regular Interest LT1 after  distributions on the
prior Distribution Date.

         Y2 =     the principal  balance of the REMIC III Regular Interest LT2 after  distributions on the
prior Distribution Date.

         Y3 =     the principal  balance of the REMIC III Regular Interest LT3 after  distributions on the
prior Distribution Date.

         Y4 =     the principal  balance of the REMIC III Regular Interest LT4 after  distributions on the
prior Distribution Date (note:  Y3 = Y4).

         ΔY1 =    the REMIC III Regular Interest LT1 Principal Reduction Amount.

         ΔY2 =    the REMIC III Regular Interest LT2 Principal Reduction Amount.

         ΔY3 =    the REMIC III Regular Interest LT3 Principal Reduction Amount.

         ΔY4 =    the REMIC III Regular Interest LT4 Principal Reduction Amount.

         P0 =     the aggregate  principal  balance of the REMIC III Regular  Interests  LT1, LT2, LT3 and
LT4 after distributions and the allocation of Realized Losses on the prior Distribution Date.

         P1 =     the aggregate  principal  balance of the REMIC III Regular  Interests  LT1, LT2, LT3 and
LT4 after distributions and the allocation of Realized Losses to be made on such Distribution Date.

         ΔP =     P0 - P1 = the  aggregate  of the REMIC  III  Regular  Interests  LT1,  LT2,  LT3 and LT4
Principal Reduction Amounts.

         =the  aggregate  of the  principal  portions  of  Realized  Losses to be  allocated  to,  and the
principal  distributions  to be made on, the Group I Certificates  on such  Distribution  Date  (including
distributions  of  accrued  and unpaid  interest  on the Class SB-I  Certificates  for prior  Distribution
Dates).

         R0 =     the Net Rate Cap (stated as a monthly rate) after giving  effect to amounts  distributed
and Realized Losses allocated on the prior Distribution Date.

         R1 =     the Net Rate Cap  (stated  as a monthly  rate)  after  giving  effect to  amounts  to be
distributed and Realized Losses to be allocated on such Distribution Date.

         α =      (Y2 +  Y3)/P0.  The  initial  value  of α on the  Closing  Date  for  use  on the  first
Distribution Date shall be 0.0001.

         γ0 =     the  lesser  of (A) the sum for all  Classes  of Group I  Certificates,  other  than the
Class B-IO  Certificates,  of the product for each Class of (i) the monthly  interest  rate (as limited by
the  Net  Rate  Cap,  if  applicable)  for  such  Class applicable  for  distributions  to be made on such
Distribution   Date  and  (ii)  the  aggregate   Certificate   Principal   Balance  for  such  Class after
distributions and the allocation of Realized Losses on the prior Distribution Date and (B) R0*P0.

         γ1  =    the  lesser  of (A) the sum for all  Classes  of Group I  Certificates,  other  than the
Class B-IO  Certificates,  of the product for each Class of (i) the monthly  interest  rate (as limited by
the Net Rate Cap,  if  applicable)  for such  Class applicable  for  distributions  to be made on the next
succeeding  Distribution  Date and (ii) the aggregate  Certificate  Principal Balance for such Class after
distributions and the allocation of Realized Losses to be made on such Distribution Date and (B) R1*P1.

         Then, based on the foregoing definitions:

         ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

         ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

         ΔY3 =    αΔP - ΔY2; and

         ΔY4 =    ΔY3.

         if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY2, as so determined, is negative, then

         ΔY2 = 0;

         ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         (2)If ΔY3, as so determined, is negative, then

         ΔY3 = 0;

         ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC III Realized  Losses:  For any Distribution  Date,  Realized Losses on the Group I Mortgage
Loans for the related Due Period shall be  allocated,  as follows:  (i) the  interest  portion of Realized
Losses,  if any,  shall be allocated  pro rata to accrued  interest on the REMIC III Regular  Interests to
the extent of such accrued interest,  and (ii) any remaining  interest portions of Realized Losses and any
principal  portions of  Realized  Losses  shall be treated as  principal  portions of Realized  Losses and
allocated  (i) to the  REMIC III  Regular  Interest  LT2,  REMIC III  Regular  Interest  LT3 and REMIC III
Regular Interest LT4, pro rata according to their respective  Principal  Reduction Amounts,  provided that
such  allocation to each of the REMIC III Regular  Interest LT2, REMIC III Regular  Interest LT3 and REMIC
III  Regular  Interest  LT4 shall  not  exceed  their  respective  Principal  Reduction  Amounts  for such
Distribution  Date, and (ii) any Realized  Losses not allocated to any of REMIC III Regular  Interest LT2,
REMIC III Regular  Interest  LT3 or REMIC III Regular  Interest  LT4 pursuant to the proviso of clause (i)
above shall be allocated to the REMIC III Regular Interest LT1.

         REMIC III Regular Interest: Any of the separate  non-certificated  beneficial ownership interests
in REMIC  III set  forth in  Section 5.01(c)(iii)  and  issued  hereunder  and  designated  as a  “regular
interest”  in REMIC III.  Each REMIC III Regular  Interest  shall  accrue  interest at the  Uncertificated
Pass-Through  Rate  specified for such REMIC III Interest in  Section 5.01(c)(iii),  and shall be entitled
to distributions of principal,  subject to the terms and conditions  hereof,  in an aggregate amount equal
to its initial  Uncertificated  Principal Balance as set forth in  Section 5.01(c)(iii).  The designations
for the respective REMIC III Regular Interests are set forth in Section 5.01(c)(iii).

         REMIC III  Regular  Interest  LT1:  A regular  interest  in REMIC III that is held as an asset of
REMIC IV, that has an initial principal  balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III Regular Interest LT1 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC III Regular Interest LT1 Principal  Reduction  Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT1 on such Distribution Date.

         REMIC III  Regular  Interest  LT2:  A regular  interest  in REMIC III that is held as an asset of
REMIC IV, that has an initial principal  balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III Regular Interest LT2 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC III Regular Interest LT2 Principal  Reduction  Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT2 on such Distribution Date.

         REMIC III  Regular  Interest  LT3:  A regular  interest  in REMIC III that is held as an asset of
REMIC IV, that has an initial principal  balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III Regular Interest LT3 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC III Regular Interest LT3 Principal  Reduction  Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT3 on such Distribution Date.

         REMIC III  Regular  Interest  LT4:  A regular  interest  in REMIC III that is held as an asset of
REMIC IV, that has an initial principal  balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III Regular Interest LT4 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC III Regular Interest LT4 Principal  Reduction  Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT4 on such Distribution Date.

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
the REMIC II Regular Interests and REMIC III Regular Interests and any proceeds thereof.

         REMIC  IV  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed  with respect to the REMIC II Regular  Interests and REMIC III Regular  Interests  pursuant to
Section 6.10.

         REMIC IV Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution
Amount shall be deemed  distributed by REMIC IV to the holders of the  Certificates  (other than the Class
B-IO  Certificates) on account of the REMIC IV Regular  Interests  (other than REMIC IV Regular  Interests
B-IO-I and  B-IO-P),  to REMIC V on account  of REMIC IV  Regular  Interests  B-IO-I and B-IO-P and to the
Class R Certificates  in respect of Component IV thereof,  as follows:  to each REMIC IV Regular  Interest
in respect of  Uncertificated  Interest thereon and the  Uncertificated  Principal  Balance  thereof,  the
amount  distributed  in respect of interest and principal on the Related Class or Classes of  Certificates
(with such  amounts  having the same  character  as interest  or  principal  with  respect to the REMIC IV
Regular  Interest  as they  have  with  respect  to the  Related  Certificate  or  Certificates)  with the
following  exceptions:  (1) No amount  paid to any  Certificate  in respect  of any Basis  Risk  Shortfall
Amount or Basis Risk  Shortfall  Carryforward  Amount shall be included in the amount paid in respect of a
related  REMIC IV Regular  Interest  and (2) amounts paid in respect of Basis Risk  Shortfall  Amounts and
Basis Risk Shortfall  Carryforward  Amounts to the extent not derived from any Cap Contract Payment Amount
shall be deemed  paid with  respect to REMIC IV Regular  Interest  B-IO-I in respect of accrued and unpaid
interest  thereon.  Any  remaining  amount  of  the  REMIC  IV  Available  Distribution  Amount  shall  be
distributed to the holders of the Class R Certificates in respect of Component IV thereof.

         REMIC  IV  Interests:   The  REMIC  IV  Regular  Interests  and  Component  IV  of  the  Class  R
Certificates.

         REMIC IV Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC IV set forth in  Section 5.01(c)(iv)  and issued hereunder and designated as a “regular interest”
in REMIC IV. Each REMIC IV Regular  Interest  shall  accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC IV Interest in  Section 5.01(c)(iv),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(iv).   The  designations  for  the
respective REMIC IV Regular Interests are set forth in Section 5.01(c)(iv).

         REMIC V: That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting of
REMIC IV Regular Interests B-IO-I and B-IO-P and any proceeds thereof.

         REMIC  V  Available   Distribution   Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to REMIC IV Regular Interests B-IO-I and B-IO-P pursuant to Section 6.10.

         REMIC V  Distribution  Amount:  For any  Distribution  Date,  the REMIC V Available  Distribution
Amount shall be deemed  distributed  by REMIC V to the holders of the Class B-IO  Certificates  on account
of the REMIC V Regular Interest.

         REMIC V Interests:  The REMIC V Regular Interest and the Class R-X Certificates.

         REMIC V Regular Interest:  The separate  non-certificated  beneficial ownership interest in REMIC
V set forth in  Section 5.01(c)(v)  and issued  hereunder and designated as a “regular  interest” in REMIC
V. The REMIC V Regular Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate specified
for such REMIC V Interest  in  Section 5.01(c)(v).  The  designation  for the REMIC V Regular  Interest is
set forth in Section 5.01(c)(v).

         REO  Property:  A  Mortgaged  Property  acquired in the name of the  Trustee,  for the benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.
         Reportable Event:  As defined in Section 3.18(a)(ii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto)  required  to be  repurchased  by the  Sponsor  (on its own  behalf as a Seller  and on behalf of
Master  Funding)  pursuant to the Mortgage Loan  Purchase  Agreement or Article II of this  Agreement,  an
amount  equal  to the  excess  of (i) the sum of (a) 100% of the  Outstanding  Principal  Balance  of such
Mortgage  Loan as of the date of  repurchase  (or if the related  Mortgaged  Property  was  acquired  with
respect thereto,  100% of the Outstanding  Principal Balance at the date of the acquisition),  (b) accrued
but unpaid interest on the Outstanding  Principal Balance at the related Mortgage  Interest Rate,  through
and including  the last day of the month of repurchase  and (c) any costs and damages (if any) incurred by
the Trust in connection  with any  violation of such  Mortgage  Loan of any  predatory or abusive  lending
laws over (ii) any portion of the Master  Servicing  Compensation,  Servicing  Fee,  Monthly  Advances and
advances payable to the purchaser of the Mortgage Loan (if any).

         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor  (on its own behalf as a Seller and on behalf of Master  Funding)  and any cash  deposit in
connection  with the  substitution  of a Mortgage Loan, in each case in accordance  with the Mortgage Loan
Purchase Agreement.

         Request for  Release:  A request  for  release in the form  attached  hereto as  Exhibit D-1  and
Exhibit D-2, as applicable.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve  Fund:   The  separate   trust  account   created  and   maintained  by  the   Securities
Administrator pursuant to Section 4.06 hereof.

         Residual    Certificate:    Any   of   the    Class R    Certificates,    consisting    of   five
components-Component I,  Component II,  Component III and Component IV-respectively representing ownership
of the sole  class of  residual  interest  in each of REMIC I,  REMIC II,  REMIC III and REMIC IV, and the
Class R-X Certificates representing ownership of the sole class of residual interest in REMIC V.

         Responsible  Officer:  Any officer  assigned to the Corporate  Trust Office of the Trustee or the
Securities  Administrator,  as the case may be (or any successor  thereto),  including any Vice President,
Assistant Vice President,  Trust Officer, any Assistant Secretary,  any trust officer or any other officer
of the Trustee or the  Securities  Administrator,  as the case may be,  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of  this  Agreement,  and  any  other  officer  of  the  Trustee  or  the  Securities
Administrator,  as the case may be, to whom a matter  arising  hereunder  may be referred  because of such
officer's knowledge of and familiarity with the particular subject.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor’s,  a division of The  McGraw-Hill  Companies,  Inc., and its successors in
interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iii).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Administrator:  Wells Fargo Bank,  National  Association,  in its  capacity as paying
agent or  securities  administrator  (as  applicable)  hereunder,  or its  successor in  interest,  or any
successor securities administrator or paying agent appointed as herein provided.

         Securities Administrator Information:  As defined in Section 3.18(c).

         Securities  Legend:  “THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  “SECURITIES  ACT”),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT (“RULE  144A”) TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A “QIB”),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR”  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT, SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN
THE FORM  PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN  ACCORDANCE  WITH ALL
APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE  JURISDICTION.  THIS CERTIFICATE
MAY NOT BE  ACQUIRED  DIRECTLY  OR  INDIRECTLY  BY, OR ON BEHALF  OF, AN  EMPLOYEE  BENEFIT  PLAN OR OTHER
RETIREMENT  ARRANGEMENT (A “PLAN”) THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY
ACT OF 1974,  AS AMENDED,  AND/OR  SECTION  4975 OF THE  INTERNAL  REVENUE  CODE OF 1986,  AS AMENDED (THE
“CODE”),  OR BY A PERSON  USING “PLAN  ASSETS” OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE
SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER AND
THE  SECURITIES  ADMINISTRATOR  AND ON WHICH  THEY  MAY  RELY  WHICH  IS  SATISFACTORY  TO THE  SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT
INCOME  SECURITY  ACT OF 1974,  AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER,  THE TRUSTEE OR THE  SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION  OR  LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Seller:  EMC or Master Funding,  in each case, in its capacity as seller of the Mortgage Loans to
the Depositor.

         Senior Certificates:  The Group I Senior Certificates and Group II Senior Certificates.

         Senior Interest Only Certificates:  Each of the Class II-1X-1 and Class II-2X-1 Certificates.

         Servicer  Remittance  Date: With respect to each Mortgage Loan and the applicable  Servicer,  the
date set forth in the related Servicing Agreement.

         Servicers:  Each of  Countrywide,  EMC,  Homebanc,  HSBC and Mid  America  and  their  respective
permitted successors and assigns.

         Servicing  Agreement:  Each of the  Countrywide  Servicing  Agreement,  EMC Servicing  Agreement,
Homebanc Servicing Agreement,  HSBC Servicing Agreement and Mid America Servicing Agreement,  in each case
as modified by the related Assignment Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage  Loan and  Distribution  Date,  an amount equal to the product
of (i) the Stated  Principal  Balance of such Mortgage Loan as of the Due Date in the prior calendar month
and (ii) the related Servicing Fee Rate.

         Servicing  Fee Rate:  As to any  Mortgage  Loan,  a per annum  rate as set forth in the  Mortgage
Loan Schedule.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized  officer of the Master Servicer having direct  responsibility  for the  administration  of this
Agreement,  and any other  authorized  officer of the Master  Servicer to whom a matter arising  hereunder
may be referred.

         Special Hazard Loss: A Realized Loss  attributable  to damage or a direct  physical loss suffered
by a  mortgaged  property  (including  any  Realized  Loss due to the  presence or  suspected  presence of
hazardous  wastes or substances on a mortgaged  property)  other than any such damage or loss covered by a
hazard  policy or a flood  insurance  policy  required  to be  maintained  in  respect  of such  mortgaged
property under the Agreement or any loss due to normal wear and tear or certain other causes.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  January 31, 2007.

         Stated Principal  Balance:  With respect to any Group I Mortgage Loan or related REO Property and
any Distribution  Date, the Outstanding  Principal Balance thereof as of the Cut-off Date minus the sum of
(i) the  principal  portion of the  Scheduled  Payments due with respect to such Mortgage Loan during each
Due  Period  ending  prior  to such  Distribution  Date  (and  irrespective  of any  delinquency  in their
payment),  (ii) all Principal  Prepayments  with respect to such Mortgage Loan received prior to or during
the  related  Prepayment  Period,  and all  Liquidation  Proceeds  to the extent  applied  by the  related
Servicer as  recoveries  of principal  in  accordance  with this  Agreement  or the  applicable  Servicing
Agreement with respect to such Mortgage Loan,  that were received by the related  Servicer as of the close
of business on the last day of the calendar month  immediately  preceding such Distribution Date and (iii)
any Realized Losses on such Mortgage Loan incurred during the prior calendar month.

         The Stated Principal Balance of a Liquidated Mortgage Loan equals zero.

         References  herein to the Stated Principal  Balance of a Loan Group or Sub-Loan Group at any time
shall mean the aggregate  Stated  Principal  Balance of all Mortgage  Loans in such Loan Group or Sub-Loan
Group.

         Stepdown  Date:  The  earlier  to  occur of (i) the  Distribution  Date on  which  the  aggregate
Certificate  Principal  Balance of the Class I-A  Certificates has been reduced to zero and (ii) the later
to occur of (a) the Distribution  Date in February 2010 and (b) the first  Distribution  Date on which the
sum of the aggregate  Certificate  Principal Balance of the Class I-M-1,  Class I-M-2,  Class I-B-1, Class
I-B-2,  Class I-B-3 and Class  I-B-4  Certificates  and the  Overcollateralization  Amount  divided by the
Stated  Principal  Balance of the Mortgage  Loans for such  Distribution  Date is greater than or equal to
19.00%.

         Sub-Loan Group:  Either of Sub-Loan Group II-1 or Sub-Loan Group II-2, as applicable.

         Sub-Loan  Group  II-1:  The  group  of  Mortgage  Loans   designated  as  belonging  to  Sub-Loan
Group II-1 on the Mortgage Loan Schedule.

         Sub-Loan  Group  II-1  Certificates:   The  Class  II-1A-1,   Class  II-1A-2  and  Class  II-1X-1
Certificates.

         Sub-Loan  Group  II-2:  The  group  of  Mortgage  Loans   designated  as  belonging  to  Sub-Loan
Group II-2 on the Mortgage Loan Schedule.

         Sub-Loan  Group  II-2  Certificates:   The  Class  II-2A-1,   Class  II-2A-2  and  Class  II-2X-1
Certificates.

         Subordinate   Certificate   Writedown   Amount:   With  respect  to  the  Group  II   Subordinate
Certificates  and as to any  Distribution  Date,  the  amount  by  which  (i) the  sum of the  Certificate
Principal Balances of the Group II Certificates  (after giving effect to the distribution of principal and
the allocation of applicable  Realized  Losses in reduction of the Certificate  Principal  Balances of the
Group II Certificates on such  Distribution  Date) exceeds (y) the aggregate Stated Principal  Balances of
the Group II Mortgage Loans on the Due Date related to such Distribution Date.

         Subordinate  Certificates:  The Group I  Subordinate  Certificates  and the Group II  Subordinate
Certificates.

         Subsequent  Recoveries:  As of  any  Distribution  Date,  amounts  received  during  the  related
Prepayment  Period  by the  Master  Servicer  (net of any  related  expenses  permitted  to be  reimbursed
pursuant to Section  4.05) or surplus  amounts  held by the Master  Servicer to cover  estimated  expenses
(including,  but not limited to, recoveries in respect of the  representations  and warranties made by the
Sponsor or Master  Funding  pursuant to the Mortgage Loan Purchase  Agreement)  specifically  related to a
Liquidated  Mortgage Loan or the  disposition  of an REO Property prior to the related  Prepayment  Period
that resulted in a Realized Loss, after liquidation or disposition of such Mortgage Loan.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered  to the  Trustee  pursuant to the related
Servicing  Agreement,  the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this  Agreement,  as
applicable,  in each case, (i) which has an Outstanding  Principal Balance not greater nor materially less
than the Mortgage  Loan for which it is to be  substituted;  (ii) which  has a Mortgage  Interest Rate and
Net Rate not less than, and not materially  greater than,  such Mortgage Loan;  (iii) which has a maturity
date not materially  earlier or later than such Mortgage Loan and not later than the latest  maturity date
of any Mortgage  Loan;  (iv) which is of the same property type and occupancy  type as such Mortgage Loan;
(v) which has a  Loan-to-Value  Ratio not greater  than the  Loan-to-Value  Ratio of such  Mortgage  Loan;
(vi) which  is current in payment of principal  and interest as of the date of  substitution;  (vii) as to
which the payment  terms do not vary in any material  respect from the payment  terms of the Mortgage Loan
for which it is to be  substituted  and  (viii) which  has a Gross  Margin,  Periodic Rate Cap and Maximum
Lifetime  Mortgage Rate no less than those of such Mortgage Loan, has the same Index and interval  between
Interest  Adjustment Dates as such Mortgage Loan, and a Minimum Lifetime  Mortgage Rate no lower than that
of such Mortgage Loan.

         Substitution  Adjustment  Amount:  The amount,  if any,  required to be paid by the Mortgage Loan
Seller to the Securities  Administrator  for deposit in the Distribution  Account pursuant to Section 2.04
in connection with the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The  Securities  Administrator  and any  successor
thereto or assignee  thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters
Person.  The Holder of the largest  percentage  interest of each Class of Residual  Certificates  shall be
the Tax Matters  Person for the related  2007-1  REMIC,  as more  particularly  set forth in Section  9.10
hereof.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger  Event:  With  respect  to any  Distribution  Date,  an  event  that  exists  if (i)  the
percentage  obtained by dividing (x) the aggregate Stated Principal  Balance of the Group I Mortgage Loans
that are 60 or more days  Delinquent  (including for this purpose any such Mortgage Loans in bankruptcy or
foreclosure and the Group I Mortgage Loans with respect to which the related  Mortgaged  Property has been
acquired by the Trust) by (y) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans in
the  mortgage  pool,  in each  case,  as of the close of  business  on the last day of the prior  calendar
month,  exceeds 36.80% of the Current  Specified  Enhancement  Percentage or (ii) the aggregate  amount of
Realized  Losses on the Group I Mortgage  Loans since the Cut-off  Date as a percentage  of the  aggregate
Stated  Principal  Balance of the Group I Mortgage  Loans as of the Cut-off  Date  exceeds the  applicable
percentage set forth below:

                                             Months      Percentage
                                            37 - 48          0.70%
                                            49 - 60          1.25%
                                            61 - 72          1.80%
                                             73-84           2.10%
                                              84+            2.15%

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  Citibank,  N.A., or its successor in interest,  or any successor  trustee  appointed as
herein provided.

         2007-1 REMIC: Any of REMIC I, REMIC II, REMIC III, REMIC IV and  REMIC V.

         Uncertificated  Interest:  With respect to each REMIC Regular Interest on each Distribution Date,
an  amount  equal  to one  month’s  interest  at  the  related  Uncertificated  Pass-Through  Rate  on the
Uncertificated  Principal  Balance of such REMIC  Regular  Interest.  In each case,  for  purposes  of the
distributions,  Uncertificated  Interest  will be reduced by the interest  portion of any Realized  Losses
and Net  Interest  Shortfalls  allocated,  with  respect to the REMIC I Regular  Interests,  to such REMIC
Regular  Interests  pursuant to the definition of Realized  Losses,  with respect to the REMIC III Regular
Interests,  to such REMIC Regular  Interests  pursuant to the definition of REMIC III Realized Losses and,
with respect to the REMIC II Regular  Interests,  REMIC IV Regular Interests and REMIC V Regular Interest,
to the Related Classes of Certificates.

         Uncertificated  Pass-Through Rate: With respect to any Distribution Date and REMIC Interest,  the
pass-through rate of each such REMIC Interest set forth in Section 5.01(c).

         Uncertificated  Principal  Balance:  The amount of any REMIC Regular  Interest  outstanding as of
any date of determination.  As of the Closing Date, the  Uncertificated  Principal Balance of each REMIC I
Regular  Interest  shall equal the amount set forth in  Section 5.01(c)(i)  as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date,  the  Uncertificated  Principal  Balance of each REMIC I
Regular  Interest shall be reduced by the sum of (i) the principal  portion of Realized  Losses  allocated
to the REMIC I  Regular  Interests in accordance with the definition of Realized Loss and (ii) the amounts
deemed  distributed  on each  Distribution  Date in respect of principal on the REMIC I Regular  Interests
pursuant to Section 6.10. As of the Closing Date, the  Uncertificated  Principal  Balance of each REMIC II
Regular  Interest  shall  equal the  amount set forth in the  Section  5.01(c)(ii)  hereto as its  Initial
Uncertificated  Principal  Balance.  On each Distribution  Date, the  Uncertificated  Principal Balance of
each REMIC II  Regular  Interest shall be reduced first, by the portion of Realized Losses  allocated,  in
reduction  of  the  Certificate  Principal  Balances  of the  Related  Classes  of  Certificates  on  such
Distribution Date and, second,  by the amounts deemed  distributed on each Distribution Date in respect of
principal  on the REMIC II Regular  Interests  pursuant  to Section  6.10.  As of the  Closing  Date,  the
Uncertificated  Principal  Balance of each REMIC III Regular  Interest shall equal the amount set forth in
the Section  5.01(c)(iii)  hereto as its Initial  Uncertificated  Principal Balance.  On each Distribution
Date,  the  Uncertificated  Principal  Balance of each REMIC III Regular  Interest shall be reduced by the
sum of (i) the  principal  portion of Realized  Losses  allocated  to the REMIC III Regular  Interests  in
accordance  with the  definition of REMIC III Realized  Loss and (ii) the amounts  deemed  distributed  on
each  Distribution  Date in respect of  principal on the REMIC III Regular  Interests  pursuant to Section
6.10. As of the Closing  Date,  the  Uncertificated  Principal  Balance of each REMIC IV Regular  Interest
shall  equal  the  amount  set  forth in the  Section  5.01(c)(v)  hereto  as its  Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date, the  Uncertificated  Principal  Balance of each REMIC IV
Regular  Interest shall be reduced,  first,  by the portion of Realized  Losses  allocated in reduction of
the Certificate  Principal  Balances of the Related Classes of Certificates on such Distribution Date and,
second,  by all  distributions  of  principal  made  on  such  Related  Classes  of  Certificates  on such
Distribution  Date. As of the Closing Date, the  Uncertificated  Principal  Balance of the REMIC V Regular
Interest shall equal the amount set forth in Section 5.01(c)(vi) as its Initial  Uncertificated  Principal
Balance.

         Undercollateralized  Amount:  With  respect  any  Certificate  Group  in  Loan  Group  II and any
Distribution  Date,  the excess of (i) the aggregate  Certificate  Principal  Balance of such  Certificate
Group over (ii) the  aggregate  Stated  Principal  Balance of the Mortgage  Loans in the related  Sub-Loan
Group.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard insurance policies required to be maintained pursuant the Servicing  Agreement,  without regard
to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes  solely of the Residual  Certificates,  no  partnership  or other entity treated as a partnership
for United  States  federal  income tax purposes  shall be treated as a United  States  Person  unless all
persons  that own an  interest  in such  partnership  either  directly or through any entity that is not a
corporation  for United States federal income tax purposes are United States  Persons,  or an estate whose
income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United States is able to exercise  primary  supervision  over the  administration  of the trust
and one or more such United  States  Persons have the  authority to control all  substantial  decisions of
the trust.  To the extent  prescribed in regulations by the Secretary of the Treasury,  which have not yet
been issued,  a trust which was in existence on  August 20,  1996 (other than a trust  treated as owned by
the grantor  under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated
as a United  States  person on  August 20,  1996 may elect to  continue  to be treated as a United  States
person notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With respect to any  Distribution  Date and any Class of Group I
Offered  Certificates  and the Class  I-B-4  Certificates,  is the  excess of (i)  Applied  Realized  Loss
Amounts  with  respect to such Class over (ii) the sum of all  distributions  in  reduction of the Applied
Realized Loss Amounts on all previous  Distribution  Dates. Any amounts  distributed to a Class of Group I
Offered  Certificates and the Class I-B-4  Certificates in respect of any Unpaid Realized Loss Amount will
not be applied to reduce the Certificate Principal Balance of such Class.

                                                ARTICLE II
                                      Conveyance of Mortgage Loans;
                                    Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee.  (a) The Depositor  concurrently  with
the execution and delivery of this Agreement,  sells,  transfers and assigns to the Trust without recourse
all its right,  title and  interest in and to (i) the  Mortgage  Loans  identified  in the  Mortgage  Loan
Schedule,  including all interest and  principal due with respect to the Mortgage  Loans after the Cut-off
Date,  but  excluding  any payments of principal  and interest due on or prior to the Cut-off  Date;  (ii)
such assets as shall from time to time be credited or are  required by the terms of this  Agreement  to be
credited to the  Distribution  Account  (iii) such  assets  relating to the Mortgage Loans as from time to
time  may be  held  by the  Servicers  in  Protected  Accounts  and the  Securities  Administrator  in the
Distribution  Account  in the  name  of the  Trustee  on  behalf  of the  Trust  for  the  benefit  of the
Certificateholders  and the  Securities  Administrator  in the Reserve  Fund in the name of the Trustee on
behalf  of  the  Trust  for  the   benefit   of  the  Group  I  Offered,   Class   I-B-4  and  Class  B-IO
Certificateholders,  (iv) any REO Property,  (v) the Required  Insurance  Policies and any amounts paid or
payable by the insurer  under any  Insurance  Policy (to the extent the  mortgagee  has a claim  thereto),
(vi) the Mortgage Loan Purchase  Agreement,  (vii) the rights with respect to the Servicing  Agreements as
assigned  to the  Trustee  on  behalf  of the  Trust  for the  benefit  of the  Certificateholders  by the
Assignment  Agreements  and the rights of the  Depositor  under the EMC Servicing  Agreement,  (viii) such
assets as shall  from time to time be  credited  or are  required  by the  terms of this  Agreement  to be
credited  to the  Distribution  Account  and the  Reserve  Fund and (ix) any  proceeds  of the  foregoing.
Although it is the intent of the parties to this Agreement that the conveyance of the  Depositor’s  right,
title and  interest  in and to the  Mortgage  Loans and other  assets in the Trust Fund  pursuant  to this
Agreement  shall  constitute  a purchase  and sale and not a loan,  in the event that such  conveyance  is
deemed to be a loan,  it is the  intent of the  parties  to this  Agreement  that the  Depositor  shall be
deemed  to have  granted  to the  Trustee  a first  priority  perfected  security  interest  in all of the
Depositor’s  right,  title and interest in, to and under the Mortgage  Loans and other assets in the Trust
Fund,  and  that  this  Agreement  shall  constitute  a  security  agreement  under  applicable  law.  The
Depositor,  the Seller and the Trustee  agree that it is not intended  that any Mortgage  Loan be conveyed
to the Trust that is either (i) a “High-Cost  Home Loan” as defined in the New Jersey Home  Ownership  Act
effective  November  27,  2003,  (ii) a  “High-Cost  Home Loan” as  defined  in the New  Mexico  Home Loan
Protection  Act  effective  January  1, 2004  (iii) a “High  Cost Home  Mortgage  Loan” as  defined in the
Massachusetts  Predatory  Home Loan  Practices  Act effective  November 7, 2004 or (iv) a “High-Cost  Home
Loan” as defined by the Indiana High Cost Home Loan Law effective January 1, 2005.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the related Custodian, on behalf of the Trustee, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or (B) in the case of a Mortgage Loan  registered on the MERS system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage  Loan is assigned in the name of MERS, a certified  copy of
the  assignment  (which may be in the form of a blanket  assignment  if permitted in the  jurisdiction  in
which the  Mortgaged  Property is located) to  “Citibank,  N.A.,  as Trustee”,  with evidence of recording
with  respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if clause (w) in the proviso
below applies or for Mortgage Loans with respect to which the related  Mortgaged  Property is located in a
state other than Maryland,  Tennessee,  South Carolina,  Mississippi and Florida, or an Opinion of Counsel
has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee’s  certificate  of title
insurance or commitment or binder for title insurance, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor  may deliver the following  documents,
under the  circumstances  set forth below: (w) in lieu of the original  Security  Instrument,  assignments
to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being  delivered or
will, upon receipt of recording  information  relating to the Security  Instrument required to be included
thereon,  be delivered to recording  offices for  recording and have not been returned to the Depositor in
time to permit their delivery as specified above, the Depositor may deliver,  or cause to be delivered,  a
true copy  thereof with a stamp on the face of such copy,  substantially  as follows:  “Certified  to be a
true  and  correct  copy of the  original”;  (x) in lieu of the  Security  Instrument,  assignment  to the
Trustee or intervening  assignments thereof, if the applicable  jurisdiction retains the originals of such
documents  (as evidenced by a  certification  from the Depositor to such effect) the Depositor may deliver
photocopies of such documents  containing an original  certification by the judicial or other governmental
authority of the  jurisdiction  where such  documents were  recorded;  and (y) the Depositor  shall not be
required to deliver  intervening  assignments or Mortgage Note endorsements  between the applicable Seller
and the Depositor,  and between the Depositor and the Trustee;  and provided,  further,  however,  that in
the case of  Mortgage  Loans  which  have been  prepaid in full  after the  Cut-off  Date and prior to the
Closing Date, the  Depositor,  in lieu of delivering  the above  documents,  may deliver to the Trustee or
the  Custodian,  on its  behalf,  a  certification  to such effect and shall  deposit all amounts  paid in
respect of such  Mortgage  Loans in the  Distribution  Account on the Closing Date.  The  Depositor  shall
deliver such  original  documents  (including  any original  documents  as to which  certified  copies had
previously  been  delivered)  to the  Trustee or the  Custodian,  on its behalf,  promptly  after they are
received.  The Depositor shall cause the Sponsor (on its own behalf and on behalf of Master  Funding),  at
its expense,  to cause each assignment of the Security  Instrument to the Trustee to be recorded not later
than 180 days after the Closing Date,  unless (a) such  recordation is not required by the Rating Agencies
or an Opinion of Counsel  addressed  to the Trustee has been  provided to the Trustee  (with a copy to the
Custodian)  which  states that  recordation  of such  Security  Instrument  is not required to protect the
interests  of the  Certificateholders  in the  related  Mortgage  Loans or (b) MERS is  identified  on the
Mortgage or on a properly  recorded  assignment  of the  Mortgage  as the  mortgagee  of record  solely as
nominee for the Sponsor and Master  Funding and its successor and assigns;  provided,  however,  that each
assignment  shall be  submitted  for  recording  by the Sponsor (on its own behalf and on behalf of Master
Funding) in the manner  described  above,  at no expense to the Trust or the Trustee or the Custodian,  on
its  behalf,  upon the  earliest to occur of:  (i) reasonable  direction  by the  Holders of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating  not  less  than  25%  of  the  Trust,  (ii) the
occurrence  of an Event of Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or  foreclosure
relating to the Sponsor and (iv) the  occurrence  of a servicing  transfer as  described  in  Section 8.02
hereof.

         Section 2.02.     Acceptance  of Mortgage  Loans by Trustee.  (a) The  Trustee  acknowledges  the
sale,  transfer and assignment of the Trust Fund to it (or the Custodian,  on its behalf) by the Depositor
and  receipt  of,  subject  to  further  review  and the  exceptions  which may be noted  pursuant  to the
procedures  described  below,  and declares that it holds,  the documents  (or certified  copies  thereof)
delivered to it or the Custodian,  on its behalf,  pursuant to Section 2.01,  and declares that it (or the
Custodian,  on its behalf) will  continue to hold those  documents  and any  amendments,  replacements  or
supplements  thereto and all other  assets of the Trust Fund  delivered  to it (or the  Custodian,  on its
behalf)  as  Trustee  in  trust  for the  use  and  benefit  of all  present  and  future  Holders  of the
Certificates.  On the Closing Date, with respect to the Mortgage Loans, the Custodian,  shall  acknowledge
with respect to each Mortgage Loan by delivery to the  Depositor,  the Master  Servicer and the Trustee of
an Initial  Certification  substantially  in the form of Exhibit One to the related  Custodial  Agreement,
receipt of the Mortgage File, but without  review of such Mortgage  File,  except to the extent  necessary
to confirm that such  Mortgage File contains the related  Mortgage Note or lost note  affidavit.  No later
than 90 days after the  Closing  Date (or with  respect  to any  Substitute  Mortgage  Loan,  within  five
Business  Days after the  receipt by the  Trustee or  Custodian  thereof),  the  Trustee  agrees,  for the
benefit  of the  Certificateholders,  to review or cause to be  reviewed  by the  Custodian  on its behalf
(under the related  Custodial  Agreement),  each Mortgage File delivered to it and to execute and deliver,
or cause to be executed and delivered,  to the Depositor,  the Master  Servicer and the Trustee an Interim
Certification  substantially  in the form annexed as Exhibit Two to the related  Custodial  Agreement.  In
conducting such review,  the Trustee or Custodian,  on behalf of the Trustee,  will ascertain  whether all
required  documents  have been executed and received,  and based on the Mortgage  Loan  Schedule,  whether
those documents  relate,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan number,  to the Mortgage  Loans it has received,  as identified  in the Mortgage  Loan  Schedule.  In
performing any such review,  the Trustee or the Custodian,  on its behalf,  may  conclusively  rely on the
purported due  execution and  genuineness  of any such  document and on the purported  genuineness  of any
signature thereon. If the Trustee or the Custodian,  on its behalf,  finds any document  constituting part
of the Mortgage  File has not been executed or received,  or to be  unrelated,  determined on the basis of
the Mortgagor  name,  original  principal  balance and loan number,  to the Mortgage  Loans  identified in
Exhibit B,  or to appear defective on its face (i.e. torn, mutilated,  or otherwise physically altered) (a
“Material Defect”),  the Trustee or the Custodian,  on its behalf,  shall upon completion of the review of
all files,  but in no event later than 90 days after the Closing Date,  notify the Sponsor.  In accordance
with the  Mortgage  Loan  Purchase  Agreement,  the  Sponsor  (on its own  behalf  and on behalf of Master
Funding)  shall  correct or cure any such defect  within ninety (90) days from the date of notice from the
Trustee or the  Custodian,  on its  behalf,  of the defect  and if the  Sponsor  (on its own behalf and on
behalf of Master  Funding)  fails to  correct or cure the  defect  within  such  period,  and such  defect
materially and adversely  affects the interests of the  Certificateholders  in the related  Mortgage Loan,
the Trustee or the  Custodian,  on its behalf,  shall  enforce the  Sponsor’s  obligation  pursuant to the
Mortgage Loan Purchase  Agreement  within 90 days from the Trustee’s or the Custodian’s  notification,  to
purchase such Mortgage Loan (on its own behalf and on behalf of Master  Funding) at the Repurchase  Price;
provided  that,  if such defect would cause the Mortgage  Loan to be other than a “qualified  mortgage” as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  “qualified  mortgage”  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9),  any such cure or  repurchase  must occur  within 90 days from the date such  breach was  discovered;
provided,  however,  that if such defect relates solely to the inability of the Sponsor (on its own behalf
and on behalf of Master Funding) to deliver the original  Security  Instrument or intervening  assignments
thereof,  or a certified copy because the originals of such  documents,  or a certified copy have not been
returned by the applicable  jurisdiction,  the Sponsor (on its own behalf and on behalf of Master Funding)
shall not be required to purchase such Mortgage  Loan if the Sponsor  delivers such original  documents or
certified  copy  promptly upon  receipt,  but in no event later than 360 days after the Closing Date.  The
foregoing  repurchase  obligation  shall not apply in the event that the Sponsor (on its own behalf and on
behalf of Master  Funding)  cannot  deliver such original or copy of any document  submitted for recording
to the  appropriate  recording  office in the applicable  jurisdiction  because such document has not been
returned by such  office;  provided  that the Sponsor (on its own behalf and on behalf of Master  Funding)
shall instead deliver a recording  receipt of such recording  office or, if such receipt is not available,
a  certificate  confirming  that such  documents  have been  accepted for  recording,  and delivery to the
Trustee or the  Custodian,  on its  behalf,  shall be  effected  by the  Sponsor (on its own behalf and on
behalf of Master Funding) within thirty days of its receipt of the original recorded document.

         (b)      No later  than 180 days  after  the  Closing  Date (or with  respect  to any  Substitute
Mortgage Loan, within five Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Trustee or the  Custodian,  on its behalf,  will review,  for the benefit of the  Certificateholders,  the
Mortgage  Files  delivered to it and will execute and deliver or cause to be executed and delivered to the
Depositor,  the Master Servicer and the Trustee a Final  Certification,  substantially in the form annexed
as Exhibit  Three to the related  Custodial  Agreement.  In  conducting  such  review,  the Trustee or the
Custodian,  on its behalf,  will  ascertain  whether an original of each document  required to be recorded
has been  returned from the recording  office with evidence of recording  thereon or a certified  copy has
been  obtained  from the  recording  office.  If the  Trustee or the  Custodian,  on its  behalf,  finds a
Material Defect, the Trustee or the Custodian,  on its behalf,  shall upon completion of the review of all
files,  but in no event  later  than 180 days  after the  Closing  Date,  notify  the  Sponsor  (provided,
however,  that with respect to those  documents  described  in Sections  2.01(b)(iv),  (v) and (vii),  the
Trustee’s  and  Custodian’s  obligations  shall  extend only to the  documents  actually  delivered to the
Trustee or the Custodian,  on behalf of the Trustee,  pursuant to such  Sections).  In accordance with the
Mortgage Loan Purchase  Agreement  the Sponsor (on its own behalf and on behalf of Master  Funding)  shall
correct  or cure  any  such  defect  within  90 days  from the date of  notice  from  the  Trustee  or the
Custodian,  on its behalf,  of the Material  Defect and if the Sponsor (on its own behalf and on behalf of
Master  Funding)  is unable to cure such defect  within such  period,  and if such defect  materially  and
adversely  affects the  interests of the  Certificateholders  in the related  Mortgage  Loan,  the Trustee
shall enforce the Sponsor’s  obligation under the Mortgage Loan Purchase  Agreement to provide (on its own
behalf and on behalf of Master  Funding) a  Substitute  Mortgage  Loan (if within two years of the Closing
Date) or purchase such Mortgage  Loan at the  Repurchase  Price;  provided,  however,  that if such defect
would   cause  the   Mortgage   Loan  to  be  other   than  a   “qualified   mortgage”   as   defined   in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7)
and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a “qualified  mortgage”  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such
cure,  repurchase  or  substitution  must occur  within 90 days from the date such breach was  discovered;
provided,  further,  that if such defect relates solely to the inability of the Sponsor (on its own behalf
and on behalf of Master Funding) to deliver the original  Security  Instrument or intervening  assignments
thereof,  or a certified copy,  because the originals of such documents or a certified copy, have not been
returned by the applicable  jurisdiction,  the Sponsor (on its own behalf and on behalf of Master Funding)
shall not be required to purchase such  Mortgage  Loan, if the Sponsor (on its own behalf and on behalf of
Master  Funding)  delivers such  original  documents or certified  copy  promptly upon receipt,  but in no
event later than 360 days after the Closing Date.  The  foregoing  repurchase  obligation  shall not apply
in the event that the  Sponsor (on its own behalf and on behalf of Master  Funding)  cannot  deliver  such
original or copy of any document  submitted  for  recording  to the  appropriate  recording  office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor (on its own behalf and on behalf of Master Funding) shall instead  deliver a recording  receipt of
such recording office or, if such receipt is not available,  a certificate  confirming that such documents
have been accepted for recording,  and delivery to the Trustee or the Custodian,  on its behalf,  shall be
effected by the Sponsor or Master  Funding  within  thirty  days of its receipt of the  original  recorded
document.

         (c)      In the event that a Mortgage  Loan is  purchased  by the Sponsor (on its own behalf as a
Seller or on behalf of Master  Funding) in  accordance  with  Sections  2.02(a) or (b) above,  the Sponsor
shall  remit to the  Securities  Administrator,  the  Repurchase  Price for  deposit  in the  Distribution
Account  and  the  Sponsor  shall  provide  to  the  Securities  Administrator  and  the  Trustee  written
notification  detailing the components of the Repurchase  Price.  Upon deposit of the Repurchase  Price in
the  Distribution  Account,  the Depositor  shall notify the Trustee and the  Custodian,  on behalf of the
Trustee (upon receipt of a Request for Release in the form of  Exhibit D-1  or Exhibit D-2, as applicable,
attached  hereto with respect to such Mortgage  Loan),  shall release to the Sponsor the related  Mortgage
File and the  Trustee  shall  execute  and deliver all  instruments  of  transfer or  assignment,  without
recourse,  representation  or warranty,  furnished to it by the Sponsor,  as are  necessary to vest in the
Sponsor title to and rights under the Mortgage  Loan.  Such  purchase  shall be deemed to have occurred on
the date on which the Repurchase  Price in available  funds is received by the  Securities  Administrator.
The Sponsor shall amend the Mortgage Loan Schedule to reflect such  repurchase and shall  promptly  notify
the Trustee, the Securities  Administrator,  the Master Servicer, the Custodian and the Rating Agencies of
such  amendment.  The  obligation of the Sponsor to repurchase  (on its own behalf and on behalf of Master
Funding) any Mortgage  Loan as to which such a defect in a constituent  document  exists shall be the sole
remedy respecting such defect available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment  of  Interest  in the  Mortgage  Loan  Purchase  Agreement.  (a) The
Depositor  hereby assigns to the Trustee,  on behalf of the  Certificateholders,  all of its right,  title
and interest in the Mortgage Loan Purchase  Agreement  including but not limited to the Depositor’s rights
and obligations  pursuant to the Servicing  Agreements  (noting that the Sponsor has retained the right in
the event of breach  of the  representations,  warranties  and  covenants,  if any,  with  respect  to the
related  Mortgage Loans of the related Servicer under the related  Servicing  Agreement to enforce (on its
own  behalf and on behalf of Master  Funding)  the  provisions  thereof  and to seek all or any  available
remedies).  The  obligations  of the  Sponsor  (on its own  behalf  and on behalf of  Master  Funding)  to
substitute   or   repurchase,   as   applicable,   a  Mortgage   Loan  shall  be  the  Trustee’s  and  the
Certificateholders’  sole remedy for any breach  thereof.  At the request of the  Trustee,  the  Depositor
shall take such actions as may be  necessary  to enforce the above right,  title and interest on behalf of
the  Trustee  and the  Certificateholders  or shall  execute  such  further  documents  as the Trustee may
reasonably require in order to enable the Trustee to carry out such enforcement.

         (b)      If the Depositor,  the Master Servicer,  or the Trustee discovers a breach of any of the
representations  and  warranties  set  forth  in  the  Mortgage  Loan  Purchase  Agreement,  which  breach
materially and adversely  affects the value of the interests of  Certificateholders  or the Trustee in the
related  Mortgage  Loan, the party  discovering  the breach shall give prompt written notice of the breach
to the other  parties.  The  Sponsor (on its own behalf and on behalf of Master  Funding),  within 90 days
of its  discovery or receipt of notice that such breach has occurred  (whichever  occurs  earlier),  shall
cure the  breach in all  material  respects  or,  subject  to the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04 of this Agreement,  as applicable,  shall purchase the Mortgage Loan or any property acquired
with  respect  thereto  from  the  Trustee;  provided,   however,  that  if  there  is  a  breach  of  any
representation  set forth in the Mortgage Loan Purchase  Agreement or Section 2.04  of this Agreement,  as
applicable,  and the Mortgage Loan or the related  property  acquired with respect  thereto has been sold,
then  the  Sponsor  (on its own  behalf  and on  behalf  of  Master  Funding)  shall  pay,  in lieu of the
Repurchase  Price,  any excess of the Repurchase  Price over the Net  Liquidation  Proceeds  received upon
such sale.  (If the Net  Liquidation  Proceeds  exceed the Repurchase  Price,  any excess shall be paid to
the  Sponsor to the extent not  required  by law to be paid to the  borrower.)  Any such  purchase  by the
Sponsor (on its own behalf and on behalf of Master  Funding)  shall be made by  providing  an amount equal
to the  Repurchase  Price to the  Securities  Administrator  for deposit in the  Distribution  Account and
written  notification  detailing the components of such Repurchase  Price.  The Depositor shall notify the
Trustee  and submit to the  Trustee or the  Custodian,  on its  behalf,  a Request  for  Release,  and the
Trustee  shall cause the  Custodian to release,  to the Sponsor the related  Mortgage File and the Trustee
shall execute and deliver all  instruments  of transfer or  assignment  furnished to it by the Sponsor (on
its own behalf and on behalf of Master  Funding),  without  recourse,  representation  or  warranty as are
necessary  to vest in the Sponsor  title to and rights under the  Mortgage  Loan or any property  acquired
with  respect  thereto.  Such  purchase  shall  be  deemed  to have  occurred  on the  date on  which  the
Repurchase  Price in  available  funds is  received by the  Securities  Administrator.  The Sponsor  shall
amend the Mortgage Loan Schedule to reflect such  repurchase  and shall promptly  notify the Trustee,  the
Securities  Administrator,   the  Master  Servicer,  each  Custodian  and  the  Rating  Agencies  of  such
amendment.  Enforcement  of the  obligation  of the  Sponsor  (on its own  behalf  and on behalf of Master
Funding) to purchase  (or  substitute a Substitute  Mortgage  Loan for) any Mortgage  Loan or any property
acquired  with  respect  thereto  (or pay the  Repurchase  Price as set forth in the above  proviso) as to
which a breach has occurred and is continuing  shall  constitute  the sole remedy  respecting  such breach
available to the Certificateholders or the Trustee on their behalf.

         In connection with any repurchase of a Mortgage Loan pursuant to this  Section 2.03,  the Sponsor
(on its own behalf and on behalf of Master  Funding)  shall  furnish to the  Securities  Administrator  an
Officer’s  Certificate,  signed by a duly  authorized  officer  of the  Sponsor  to the  effect  that such
repurchase  has been made in  accordance  with the terms and  conditions  of this  Agreement  and that all
conditions  precedent to such  repurchase or substitution  have been satisfied,  including the delivery to
the Securities  Administrator of the Purchase Price or Substitution Adjustment Amount, as applicable,  for
deposit  into the  Distribution  Account,  together  with copies of any Opinion of Counsel  required to be
delivered  pursuant to this  Agreement  and the related  Request for  Release.  Solely for purposes of the
Securities  Administrator providing an Assessment of Compliance,  upon receipt of such documentation,  the
Securities  Administrator shall approve such repurchase,  as applicable,  and which approval shall consist
solely of the Securities  Administrator’s  receipt of such  documentation  and deposits.  It is understood
and agreed that the  obligation  under this  Agreement  of the Sponsor (on its own behalf and on behalf of
Master  Funding) to cure,  repurchase  or replace any Mortgage  Loan as to which a breach has occurred and
is continuing shall  constitute the sole remedies  against the Sponsor and Master Funding  respecting such
breach available to Certificateholders, the Depositor, the Trustee or the Securities Administrator.

         Section 2.04.     Substitution  of Mortgage  Loans.  Notwithstanding  anything to the contrary in
this  Agreement,  in lieu of purchasing a Mortgage  Loan pursuant to the Mortgage Loan Purchase  Agreement
or  Sections  2.02 or 2.03 of this  Agreement,  the  Sponsor  (on its own  behalf  and on behalf of Master
Funding) may, no later than the date by which such  purchase by the Sponsor  would  otherwise be required,
tender to the Trustee a Substitute  Mortgage Loan  accompanied by a certificate  of an authorized  officer
of the  Sponsor  that  such  Substitute  Mortgage  Loan  conforms  to the  requirements  set  forth in the
definition of “Substitute  Mortgage Loan” in the Mortgage Loan Purchase  Agreement or this  Agreement,  as
applicable;  provided,  however,  that  substitution  pursuant to the Mortgage Loan Purchase  Agreement or
Section 2.04  of this  Agreement,  as  applicable,  in lieu of purchase  shall not be permitted  after the
termination of the two-year period  beginning on the Startup Day;  provided,  further,  that if the breach
would   cause  the   Mortgage   Loan  to  be  other   than  a   “qualified   mortgage”   as   defined   in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7)
and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a “qualified  mortgage”  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such
cure or  substitution  must  occur  within 90 days from the date the breach was  discovered.  The  Sponsor
will promptly notify the Master Servicer and the Securities  Administrator of any such  substitution.  The
Trustee or the  Custodian,  on its behalf,  shall  examine the Mortgage File for any  Substitute  Mortgage
Loan in the manner set forth in  Section 2.02(a)  and the Trustee or the Custodian,  on its behalf,  shall
notify the Sponsor,  in writing,  within five  Business Days after  receipt,  whether or not the documents
relating to the  Substitute  Mortgage  Loan  satisfy the  requirements  of the fourth  sentence of Section
2.02(a).  Within two Business Days after such  notification,  the Sponsor (on its own behalf and on behalf
of Master Funding) shall provide to the Securities  Administrator for deposit in the Distribution  Account
the amount,  if any, by which the Outstanding  Principal  Balance as of the next preceding Due Date of the
Mortgage Loan for which  substitution  is being made,  after giving effect to the Scheduled  Principal due
on such date, exceeds the Outstanding  Principal Balance as of such date of the Substitute  Mortgage Loan,
after  giving  effect to  Scheduled  Principal  due on such date,  which  amount  shall be treated for the
purposes  of this  Agreement  as if it were the  payment by the  Sponsor of the  Repurchase  Price for the
purchase of a Mortgage  Loan by the  Sponsor.  After such  notification  to the  Sponsor  and, if any such
excess  exists,  upon receipt of such  deposit,  the Trustee  shall accept such  Substitute  Mortgage Loan
which shall  thereafter be deemed to be a Mortgage Loan  hereunder.  In the event of such a  substitution,
accrued interest on the Substitute  Mortgage Loan for the month in which the  substitution  occurs and any
Principal  Prepayments  made thereon during such month shall be the property of the Trust Fund and accrued
interest  for such  month on the  Mortgage  Loan for  which  the  substitution  is made and any  Principal
Prepayments  made  thereon  during  such  month  shall  be the  property  of the  Sponsor.  The  Scheduled
Principal  on a Substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the
property of the Sponsor and the  Scheduled  Principal on the Mortgage Loan for which the  substitution  is
made due on such Due Date shall be the  property  of the Trust Fund.  Upon  acceptance  of the  Substitute
Mortgage Loan (and delivery to the Trustee or the Custodian as agent of the Trustee,  as applicable,  of a
Request for Release for such Mortgage Loan),  the Trustee or the Custodian,  on its behalf,  shall release
to the Sponsor the related  Mortgage File related to any Mortgage  Loan released  pursuant to the Mortgage
Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  and shall execute and deliver
all  instruments  of transfer  or  assignment,  without  recourse,  representation  or warranty in form as
provided  to it as are  necessary  to vest in the  Sponsor  title to and rights  under any  Mortgage  Loan
released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this  Agreement,  as
applicable.  The Sponsor (on its own behalf and on behalf of Master  Funding)  shall deliver the documents
related to the  Substitute  Mortgage Loan in accordance  with the provisions of the Mortgage Loan Purchase
Agreement or Sections  2.01(b) and 2.02(b) of this Agreement,  as applicable,  with the date of acceptance
of the  Substitute  Mortgage Loan deemed to be the Closing Date for purposes of the time periods set forth
in those Sections.  The  representations  and warranties set forth in the Mortgage Loan Purchase Agreement
shall be deemed to have been made by the Sponsor with respect to each  Substitute  Mortgage Loan as of the
date of  acceptance  of such  Mortgage  Loan by the Trustee.  The Sponsor  shall amend the  Mortgage  Loan
Schedule to reflect such  substitution  and shall provide a copy of such amended Mortgage Loan Schedule to
the Trustee, the Securities Administrator, the Master Servicer, each Custodian and the Rating Agencies.

         In  connection  with any  substitution  of a Mortgage  Loan  pursuant to this Section  2.04,  the
Sponsor  shall  furnish  to the  Securities  Administrator  an  Officer’s  Certificate,  signed  by a duly
authorized  officer of the Sponsor to the effect that such  substitution  has been made in accordance with
the terms and  conditions of this Agreement and that all conditions  precedent to such  substitution  have
been  satisfied,  including  the  delivery  to the  Securities  Administrator  of the  Purchase  Price  or
Substitution  Adjustment Amount, as applicable,  for deposit into the Distribution Account,  together with
copies of any Opinion of Counsel  required to be  delivered  pursuant  to this  Agreement  and the related
Request for Release.  Solely for purposes of the  Securities  Administrator  providing  an  Assessment  of
Compliance,  upon  receipt  of  such  documentation,  the  Securities  Administrator  shall  approve  such
substitution,  as applicable,  and which  approval shall consist solely of the Securities  Administrator’s
receipt of such  documentation  and deposits.  It is understood and agreed that the obligation  under this
Agreement  of the  Sponsor  (on its own behalf and on behalf of Master  Funding)  to cure,  repurchase  or
replace any Mortgage Loan as to which a breach has occurred and is continuing  shall  constitute  the sole
remedies against the Sponsor and Master Funding  respecting such breach  available to  Certificateholders,
the Depositor, the Trustee or the Securities Administrator.

         Section 2.05.     Issuance of  Certificates.  (a) The Trustee  acknowledges  the assignment to it
of the Mortgage Loans and the other assets  comprising  the Trust Fund and,  concurrently  therewith,  the
Securities  Administrator  has signed,  and  countersigned  and  delivered to the  Depositor,  in exchange
therefor,  Certificates in such authorized denominations  representing such Fractional Undivided Interests
as the Depositor has  requested.  The Trustee (or the  Custodian,  on its behalf) agrees that it will hold
the Mortgage  Loans and such other  assets as may from time to time be delivered to it (or the  Custodian,
on its behalf)  segregated on the books of the Trustee (or the Custodian,  on its behalf) in trust for the
benefit of the Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title and interest of the Depositor in and to (i) the REMIC I Regular  Interests,  and the other assets of
REMIC II, for the benefit of the holders of the REMIC II  Interests,  (ii) the REMIC II Regular  Interests
and REMIC III Regular  Interests  and the other  assets of REMIC IV, for the benefit of the holders of the
REMIC IV Interests and (iv) REMIC IV Regular  Interests  B-IO-I and B-IO-P,  and the other assets of REMIC
V for the benefit of the holders of the REMIC V Interests.  The Trustee  acknowledges receipt of the REMIC
I Regular  Interests,  REMIC II  Regular  Interests,  REMIC III  Regular  Interests  and REMIC IV  Regular
Interests  B-IO-I and B-IO-P (each of which are  uncertificated)  and the other assets of REMIC III, REMIC
IV and REMIC V, and  declares  that it holds and will  hold the same in trust  for the  exclusive  use and
benefit  of the  holders  of the  REMIC III  Interests,  REMIC IV  Interests  and  REMIC V  Interests,  as
applicable.

         Section 2.06.     Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Trustee, the Master Servicer and the Securities Administrator as follows:

         (a)      the  Depositor  is duly  organized  and is validly  existing  as a  corporation  in good
standing  under the laws of the State of Delaware  and has full power and  authority  necessary  to own or
hold its  properties  and to conduct its business as now conducted by it and to enter into and perform its
obligations under this Agreement;

         (b)      the Depositor has the full power and authority to execute,  deliver and perform,  and to
enter into and consummate the transactions  contemplated  by, this Agreement and has duly  authorized,  by
all necessary  corporate  action on its part, the execution,  delivery and  performance of this Agreement,
and this  Agreement,  assuming the due  authorization,  execution and delivery hereof by the other parties
hereto,  constitutes a legal,  valid and binding  obligation  of the  Depositor,  enforceable  against the
Depositor in accordance with its terms,  subject,  as to  enforceability,  to (i) bankruptcy,  insolvency,
reorganization,  moratorium and other similar laws affecting  creditors’ rights generally and (ii) general
principles of equity, regardless of whether enforcement is sought in a proceeding in equity or at law;

         (c)      the execution and delivery of this Agreement by the Depositor,  the  consummation of the
transactions  contemplated by this  Agreement,  and the fulfillment of or compliance with the terms hereof
are in the ordinary  course of business of the Depositor  and will not (A) result in a material  breach of
any term or provision of the articles of  incorporation  or bylaws of the Depositor or (B) conflict  with,
result in a breach,  violation or  acceleration  of, or result in a default under,  the terms of any other
material  agreement  or  instrument  to which the  Depositor is a party or by which it may be bound or (C)
constitute a violation of any  statute,  order or  regulation  applicable  to the  Depositor of any court,
regulatory body,  administrative  agency or governmental body having jurisdiction over the Depositor;  and
the  Depositor is not in breach or violation of any  indenture  or other  agreement or  instrument,  or in
violation of any statute,  order or regulation of any court,  regulatory  body,  administrative  agency or
governmental  body having  jurisdiction  over it,  which  breach or violation  may  materially  impair the
Depositor’s ability to perform or meet any of its obligations under this Agreement;

         (d)      no  litigation is pending,  or, to the best of the  Depositor’s  knowledge,  threatened,
against  the  Depositor  that  would   materially  and  adversely   affect  the  execution,   delivery  or
enforceability  of this  Agreement or the ability of the Depositor to perform its  obligations  under this
Agreement in accordance with the terms hereof;

         (e)      no consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the  execution,  delivery and  performance  by the Depositor of, or compliance by the
Depositor with, this Agreement or the  consummation of the  transactions  contemplated  hereby,  or if any
such consent, approval, authorization or order is required, the Depositor has obtained the same; and

         (f)      immediately  prior to the transfer and  assignment  to the Trustee,  each  Mortgage Note
and each Mortgage were not subject to an assignment or pledge,  and the Depositor had good and  marketable
title to and was the sole owner  thereof and had full right to  transfer  and sell such  Mortgage  Loan to
the Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest.

         (g)      The  Depositor   has  filed  all  reports   required  to  be  filed  by  Section  13  or
Section 15(d)  of the Exchange Act during the preceding 12 months (or for such shorter period if required)
and has been subject to such filing requirements for the past 90 days.

         Section 2.07.     [Reserved]

         Section 2.08.       Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
         the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The  Trust is  hereby  authorized  to engage in the  foregoing  activities.  The trust  shall not
engage  in any  activity  other  than in  connection  with the  foregoing  or other  than as  required  or
authorized by the terms of this  Agreement  while any  Certificate is  outstanding,  and this Section 2.08
may  not be  amended,  without  the  consent  of the  Certificateholders  evidencing  51% or  more  of the
aggregate voting rights of the Certificates.

                                               ARTICLE III
                              Administration and Servicing of Mortgage Loans

         Section 3.01.     Master Servicer.  The Master Servicer shall supervise,  monitor and oversee the
obligation of the Servicers to service and administer their  respective  Mortgage Loans in accordance with
the terms of the  applicable  Servicing  Agreements  and shall have full power and authority to do any and
all things  which it may deem  necessary  or  desirable  in  connection  with such  master  servicing  and
administration.  In  performing  its  obligations  hereunder,  the Master  Servicer  shall act in a manner
consistent with Accepted Master Servicing  Practices.  Furthermore,  the Master Servicer shall oversee and
consult with each Servicer as necessary from time-to-time to carry out the Master  Servicer’s  obligations
hereunder,  shall  receive,  review and evaluate all reports,  information  and other data provided to the
Master  Servicer  by each  Servicer  and shall cause each  Servicer to perform and observe the  covenants,
obligations  and conditions to be performed or observed by such Servicer  under its  applicable  Servicing
Agreement.  The Master  Servicer shall  independently  and separately  monitor each  Servicer’s  servicing
activities  with respect to each related  Mortgage  Loan,  reconcile the results of such  monitoring  with
such  information  provided  in the  previous  sentence  on a  monthly  basis  and  coordinate  corrective
adjustments to the Servicers’ and Master  Servicer’s  records,  and based on such reconciled and corrected
information,  the Master Servicer shall provide such information to the Securities  Administrator as shall
be necessary in order for it to prepare the  statements  specified in Section 6.04,  and prepare any other
information  and  statements  required  to be  forwarded  by the  Master  Servicer  hereunder.  The Master
Servicer shall reconcile the results of its Mortgage Loan  monitoring  with the actual  remittances of the
Servicers as reported to the Master Servicer.

         In addition to the  foregoing,  in  connection  with a  modification  of any  Mortgage  Loan by a
Servicer,  if the Master  Servicer is unable to enforce the  obligations  of the Servicer  with respect to
such  modification,  the Master Servicer shall notify the Depositor of such  Servicer’s  failure to comply
with the terms of the  Servicing  Agreement.  If the  Servicing  Agreement  requires  the  approval of the
Master  Servicer  for  a  modification  to a  Mortgage  Loan,  the  Master  Servicer  shall  approve  such
modification if, based upon its receipt of written  notification  from the related Servicer  outlining the
terms of such modification and appropriate supporting  documentation,  the Master Servicer determines that
the modification is permitted under the terms of the related  Servicing  Agreement and that any conditions
to such modification set forth in the related  Servicing  Agreement have been satisfied.  Furthermore,  if
the related  Servicing  Agreement  requires the oversight and monitoring of loss mitigation  measures with
respect to the related Mortgage Loans,  the Master Servicer will monitor any loss mitigation  procedure or
recovery  action related to a defaulted  Mortgage Loan (to the extent it receives  notice of such from the
related  Servicer)  and confirm  that such loss  mitigation  procedure  or recovery  action is  initiated,
conducted and concluded in accordance  with any  timeframes  and any other  requirements  set forth in the
related Servicing  Agreement,  and the Master Servicer shall notify the Depositor in any case in which the
Master  Servicer  believes that the related  Servicer is not complying with such  timeframes  and/or other
requirements.

         The Trustee  shall furnish the Servicers  and the Master  Servicer,  upon written  request from a
Servicing  Officer,  with any powers of attorney,  in substantially the form attached hereto as Exhibit O,
and upon written  request from a Servicing  Officer,  other  documents in form as provided to it necessary
or  appropriate  to enable the Servicers  and the Master  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee (or Custodian,  on its behalf) shall provide access to the records and  documentation
in possession of the Trustee (or Custodian,  on its behalf)  regarding the related  Mortgage Loans and REO
Property and the servicing  thereof to the  Certificateholders,  the FDIC, and the supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during
normal business hours at the office of the Trustee, or Custodian on its behalf;  provided,  however, that,
unless  otherwise  required by law,  the Trustee,  or  Custodian  on its behalf,  shall not be required to
provide access to such records and  documentation  if the provision  thereof would violate the legal right
to privacy of any  Mortgagor.  The Trustee,  or Custodian on its behalf,  shall allow  representatives  of
the above  entities to photocopy  any of the records and  documentation  and shall  provide  equipment for
that purpose at a charge that covers the Trustee’s or Custodian's actual costs.

         The  Trustee  shall  execute,  upon  the  Servicer’s  written  instruction  (which  includes  the
documents  to be  signed),  and  deliver to the  Servicer  and the Master  Servicer  any court  pleadings,
requests for trustee’s sale or other appropriate  documents  necessary or desirable to (i) the foreclosure
or trustee’s sale with respect to a Mortgaged  Property;  (ii) any legal action brought to obtain judgment
against any  Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain  a deficiency  judgment
against the  Mortgagor;  or (iv)  enforce any other rights or remedies  provided by the  Mortgage  Note or
Security Instrument or otherwise available at law or equity.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each 2007-1  REMIC shall  exist,  the
Trustee and the Securities  Administrator shall act in accordance herewith to assure continuing  treatment
of such 2007-1 REMIC as a REMIC,  and the Trustee and the Securities  Administrator  shall comply with any
directions  of the  Depositor,  the  related  Servicer or the Master  Servicer  to assure such  continuing
treatment.  In particular,  the Securities  Administrator  shall not (a) sell or permit the sale of all or
any portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  (except as otherwise
expressly  permitted by this  Agreement)  unless such sale is as a result of a repurchase  of the Mortgage
Loans pursuant to this Agreement or the Securities  Administrator  has received a REMIC Opinion  addressed
to the  Securities  Administrator  prepared  at the  expense  of the Trust  Fund;  and (b) other than with
respect to a  substitution  pursuant to the  Mortgage  Loan  Purchase  Agreement or  Section 2.04  of this
Agreement,  as  applicable,  accept any  contribution  to any 2007-1  REMIC  after the Startup Day without
receipt of a REMIC Opinion addressed to the Securities Administrator.

         Section 3.03.     Monitoring of Servicers.  (a)        The Master  Servicer  shall be responsible
for reporting to the Trustee,  the Securities  Administrator and the Depositor the  non-compliance by each
Servicer  with its  duties  under the  related  Servicing  Agreement.  In the  review  of each  Servicer’s
activities,  the Master  Servicer  may rely upon an  officer’s  certificate  of the  Servicer  (or similar
document  signed by an officer of the Servicer) with regard to such  Servicer’s  compliance with the terms
of its Servicing  Agreement.  In the event that the Master  Servicer,  in its judgment,  determines that a
Servicer  should be  terminated in accordance  with its  Servicing  Agreement,  or that a notice should be
sent pursuant to such Servicing  Agreement with respect to the occurrence of an event that,  unless cured,
would  constitute  grounds for such  termination,  the Master  Servicer shall notify the Depositor and the
Trustee in writing  thereof and the Master  Servicer  shall issue such notice or take such other action as
it deems appropriate.

         (b)      The Master Servicer,  for the benefit of the Trustee and the  Certificateholders,  shall
enforce the obligations of each Servicer under the related  Servicing  Agreement,  and shall, in the event
that a Servicer  fails to perform its  obligations  in accordance  with the related  Servicing  Agreement,
subject to the preceding  paragraph,  terminate the rights and obligations of such Servicer thereunder and
act as  successor  servicer  of the  related  Mortgage  Loans or cause  the  Trustee  to enter in to a new
Servicing  Agreement with a successor Servicer selected by the Master Servicer;  provided,  however, it is
understood  and  acknowledged  by the  parties  hereto that there will be a period of  transition  (not to
exceed  90 days)  before  the  actual  servicing  functions  can be fully  transferred  to such  successor
Servicer. Such enforcement,  including,  without limitation,  the legal prosecution of claims, termination
of Servicing Agreements and the pursuit of other appropriate  remedies,  shall be in such form and carried
out to such an extent and at such time as the Master Servicer in its good faith business  judgment,  would
require  were it the owner of the  related  Mortgage  Loans.  The Master  Servicer  shall pay the costs of
such  enforcement  at its own  expense,  provided  that the  Master  Servicer  shall  not be  required  to
prosecute or defend any legal action  except to the extent that the Master  Servicer  shall have  received
reasonable  indemnity  for its costs and  expenses in pursuing  such action.  Nothing  herein shall impose
any  obligation  on the part of the  Trustee  to assume or succeed  to the  duties or  obligations  of the
Master Servicer  except as provided under Section 8.02 herein,  in which cases the Trustee shall assume or
succeed to such duties or obligation.

         (c)      To the  extent  that the  costs and  expenses  of the  Master  Servicer  related  to any
termination of a Servicer,  the  enforcement or prosecution of related  claims,  rights or remedies on the
appointment  of a successor  Servicer or the transfer and  assumption of servicing by the Master  Servicer
with respect to any Servicing Agreement (including,  without limitation,  (i) all legal costs and expenses
and all due diligence  costs and expenses  associated  with an evaluation of the potential  termination of
the  Servicer  as a result of an event of  default  by such  Servicer  and  (ii) all  costs  and  expenses
associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing files
and all servicing data and the  completion,  correction or  manipulation  of such servicing data as may be
required by the  successor  servicer to correct any errors or  insufficiencies  in the  servicing  data or
otherwise to enable the successor  servicer to service the Mortgage  Loans in accordance  with the related
Servicing Agreement) are not fully and timely reimbursed by the terminated  Servicer,  the Master Servicer
shall be entitled to reimbursement of such costs and expenses from the Distribution Account.

         (d)      The  Master  Servicer  shall  require  each  Servicer  to  comply  with  the  remittance
requirements  and  other  obligations  set  forth  in  the  related  Servicing  Agreement,  including  the
obligation of each  Servicer to furnish  information  regarding the borrower  credit files related to each
Mortgage  Loan to  credit  reporting  agencies  in  compliance  with the  provisions  of the  Fair  Credit
Reporting Act and the applicable implementing regulations, on a monthly basis.

         (e)      If the  Master  Servicer  acts  as  Servicer,  it  will  not  assume  liability  for the
representations and warranties of the Servicer, if any, that it replaces.

         Section 3.04.     Fidelity Bond. The Master  Servicer,  at its expense,  shall maintain in effect
a blanket fidelity bond and an errors and omissions  insurance policy,  affording coverage with respect to
all  directors,  officers,  employees  and other  Persons  acting on such Master  Servicer’s  behalf,  and
covering  errors and omissions in the  performance of the Master  Servicer’s  obligations  hereunder.  The
errors and omissions  insurance  policy and the fidelity  bond shall be in such form and amount  generally
acceptable for entities serving as master servicers or trustees.

         Section 3.05.     Power  to Act;  Procedures.  The  Master  Servicer  shall  master  service  the
Mortgage  Loans and  shall  have  full  power and  authority,  subject  to the  REMIC  Provisions  and the
provisions  of Article X hereof,  to do any and all things  that it may deem  necessary  or  desirable  in
connection with the master servicing and  administration of the Mortgage Loans,  including but not limited
to the power and  authority  (i) to  execute  and  deliver,  on behalf of the  Certificateholders  and the
Trustee,  customary consents or waivers and other instruments and documents,  (ii) to consent to transfers
of any Mortgaged  Property and assumptions of the Mortgage Notes and related  Mortgages,  (iii) to collect
any Insurance Proceeds and Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other conversion
of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance  with
the provisions of this Agreement and the Servicing Agreement, as applicable;  provided,  however, that the
Master  Servicer  shall not (and,  consistent  with its  responsibilities  under  Section 3.03,  shall not
authorize any Servicer to) knowingly or intentionally  take any action,  or fail to take (or fail to cause
to be taken) any action  reasonably  within its  control  and the scope of duties  more  specifically  set
forth herein,  that,  under the REMIC  Provisions,  if taken or not taken, as the case may be, would cause
any 2007-1  REMIC to fail to qualify as a REMIC or result in the  imposition  of a tax upon the Trust Fund
(including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2) of the
Code and the tax on contributions to a REMIC set forth in  Section 860G(d)  of the Code) unless the Master
Servicer  has  received  an Opinion  of Counsel  (but not at the  expense of the Master  Servicer)  to the
effect  that the  contemplated  action  would not cause any 2007-1  REMIC to fail to qualify as a REMIC or
result in the  imposition of a tax upon any 2007-1 REMIC.  The Trustee shall furnish the Master  Servicer,
upon  written  request  from a  Servicing  Officer,  with any  powers of  attorney  empowering  the Master
Servicer or any  Servicer to execute  and deliver  instruments  of  satisfaction  or  cancellation,  or of
partial or full release or discharge,  and to foreclose upon or otherwise  liquidate  Mortgaged  Property,
and to appeal,  prosecute or defend in any court action  relating to the Mortgage  Loans or the  Mortgaged
Property,  in accordance  with the  applicable  Servicing  Agreement and this  Agreement,  and the Trustee
shall execute and deliver such other documents,  as the Master Servicer may request,  to enable the Master
Servicer to master service and administer the Mortgage Loans and carry out its duties  hereunder,  in each
case in accordance with Accepted Master  Servicing  Practices (and the Trustee shall have no liability for
misuse of any such powers of attorney by the Master  Servicer  or any  Servicer).  If the Master  Servicer
or the Trustee  has been  advised  that it is likely  that the laws of the state in which  action is to be
taken  prohibit  such action if taken in the name of the Trustee or that the  Trustee  would be  adversely
affected  under the “doing  business”  or tax laws of such state if such action is taken in its name,  the
Master  Servicer shall join with the Trustee in the  appointment of a co-trustee  pursuant to Section 9.11
hereof.  In the  performance  of its  duties  hereunder,  the  Master  Servicer  shall  be an  independent
contractor and shall not,  except in those  instances  where it is taking action in the name of the Trust,
be deemed to be the agent of the Trust.

         Section 3.06.     Due-on-Sale  Clauses;  Assumption  Agreements.  To the extent  provided  in the
applicable  Servicing  Agreement,  to the extent Mortgage Loans contain enforceable  due-on-sale  clauses,
the Master  Servicer  shall cause the Servicers to enforce such clauses in accordance  with the applicable
Servicing  Agreement.  If applicable law prohibits the enforcement of a due-on-sale  clause or such clause
is otherwise not enforced in accordance with the applicable  Servicing  Agreement,  and, as a consequence,
a Mortgage Loan is assumed,  the original  Mortgagor may be released from liability in accordance with the
applicable Servicing Agreement.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon becoming  aware of the payment in full of
any  Mortgage  Loan,  or the  receipt by any  Servicer  of a  notification  that  payment in full has been
escrowed  in a  manner  customary  for  such  purposes  for  payment  to  Certificateholders  on the  next
Distribution  Date, the Servicer will, if required  under the  applicable  Servicing  Agreement (or if the
Servicer  does not,  the  Master  Servicer  may),  promptly  furnish  to the  Custodian,  on behalf of the
Trustee,  two copies of a  certification  substantially  in the form of Exhibit D-1 or Exhibit D-2 hereto,
as  applicable  (or as  otherwise  provided  in the  related  Custodial  Agreement)  signed by a Servicing
Officer or in a mutually  agreeable  electronic  format  which will,  in lieu of a signature  on its face,
originate from a Servicing Officer (which  certification  shall include a statement to the effect that all
amounts  received in  connection  with such payment  that are  required to be  deposited in the  Protected
Account  maintained by the applicable  Servicer  pursuant to Section 4.01,  or by the applicable  Servicer
pursuant  to its  Servicing  Agreement,  have been or will be so  deposited)  and shall  request  that the
Custodian,  on behalf of the Trustee,  deliver to the applicable  Servicer the related Mortgage File. Upon
receipt of such  certification  and  request,  the  Custodian,  on behalf of the Trustee,  shall  promptly
release the related  Mortgage File to the applicable  Servicer and the Trustee and Custodian shall have no
further  responsibility  with regard to such Mortgage File.  Upon any such payment in full,  each Servicer
is  authorized,  to give, as agent for the Trustee,  as the mortgagee  under the Mortgage that secured the
Mortgage Loan, an instrument of satisfaction  (or assignment of mortgage without  recourse)  regarding the
Mortgaged  Property subject to the Mortgage,  which instrument of satisfaction or assignment,  as the case
may be, shall be delivered to the Person or Persons  entitled  thereto  against  receipt  therefor of such
payment,  it being  understood and agreed that no expenses  incurred in connection with such instrument of
satisfaction or assignment, as the case may be, shall be chargeable to the Protected Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan and in  accordance  with the  applicable  Servicing  Agreement,  upon written  instruction  from such
Servicer or the Master  Servicer,  the Trustee  shall  execute  such  documents  as shall be prepared  and
furnished  to the Trustee by a Servicer  or the Master  Servicer  (in form  reasonably  acceptable  to the
Trustee) and as are necessary to the  prosecution of any such  proceedings.  The  Custodian,  on behalf of
the  Trustee,  shall,  upon the  request  of a  Servicer  or the  Master  Servicer,  and  delivery  to the
Custodian,  on behalf  of the  Trustee,  of two  copies of a request  for  release  signed by a  Servicing
Officer  substantially  in the form of  Exhibit D-1  or  Exhibit  D-2,  as  applicable  (or in a  mutually
agreeable  electronic  format which will, in lieu of a signature on its face,  originate  from a Servicing
Officer),  release the related  Mortgage  File held in its  possession  or control to the  Servicer or the
Master  Servicer,  as applicable.  Such trust receipt shall  obligate the Servicer or the Master  Servicer
to return the  Mortgage  File to the  Custodian on behalf of the  Trustee,  when the need  therefor by the
Servicer or the Master  Servicer no longer exists unless the Mortgage Loan shall be  liquidated,  in which
case, upon receipt of a certificate of a Servicing  Officer  similar to that  hereinabove  specified,  the
Mortgage  File shall be  released  by the  Custodian,  on behalf of the  Trustee,  to the  Servicer or the
Master Servicer.

         Section 3.08.     Documents,  Records and Funds in Possession of Master  Servicer To Be Held for
Trustee.  (a) The  Master  Servicer  shall  transmit  and each  Servicer  (to the extent  required  by the
related  Servicing  Agreement) shall transmit to the Trustee or Custodian on its behalf such documents and
instruments  coming into the  possession of the Master  Servicer or such Servicer from time to time as are
required by the terms hereof, or in the case of the Servicers,  the applicable Servicing Agreement,  to be
delivered  to the Trustee or Custodian on its behalf.  Any funds  received by the Master  Servicer or by a
Servicer in respect of any Mortgage Loan or which  otherwise are collected by the Master  Servicer or by a
Servicer as Liquidation  Proceeds or Insurance  Proceeds in respect of any Mortgage Loan shall be held for
the benefit of the Trustee and the  Certificateholders  subject to the Master  Servicer’s  right to retain
or withdraw from the  Distribution  Account the Master  Servicing  Compensation and other amounts provided
in this  Agreement,  and to the right of each  Servicer to retain its  Servicing  Fee and other amounts as
provided in the applicable  Servicing  Agreement.  The Master Servicer shall,  and (to the extent provided
in the applicable  Servicing  Agreement)  shall cause each Servicer to, provide access to information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request  in  writing  and  during  normal  business  hours at the  offices of the Master
Servicer  designated  by it. In fulfilling  such a request the Master  Servicer  shall not be  responsible
for determining the sufficiency of such information.

         (b)      All Mortgage  Files and funds  collected or held by, or under the control of, the Master
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or Insurance  Proceeds,  shall be held by the Master  Servicer for
and on behalf of the Trustee  and the  Certificateholders  and shall be and remain the sole and  exclusive
property of the Trustee;  provided,  however, that the Master Servicer and each Servicer shall be entitled
to setoff  against,  and deduct from,  any such funds any amounts that are properly due and payable to the
Master Servicer or such Servicer under this Agreement or the applicable Servicing Agreement.

         Section 3.09.     Standard  Hazard  Insurance  and  Flood  Insurance   Policies.   (a)  For  each
Mortgage  Loan,  the Master  Servicer  shall enforce any  obligation  of the  Servicers  under the related
Servicing  Agreements to maintain or cause to be  maintained  standard  fire and casualty  insurance  and,
where  applicable,  flood  insurance,  all in  accordance  with the  provisions  of the related  Servicing
Agreements.  It is  understood  and  agreed  that  such  insurance  shall  be with  insurers  meeting  the
eligibility  requirements set forth in the applicable  Servicing Agreement and that no earthquake or other
additional  insurance  is to be required of any  Mortgagor  or to be  maintained  on property  acquired in
respect of a defaulted  loan,  other than pursuant to such applicable laws and regulations as shall at any
time be in force and as shall require such additional insurance.

         (b)      Pursuant  to  Section 4.01  and 4.04,  any amounts  collected  by the  Servicers  or the
Master  Servicer,  under any insurance  policies  (other than amounts to be applied to the  restoration or
repair of the property  subject to the related  Mortgage or released to the Mortgagor in  accordance  with
the  applicable  Servicing  Agreement)  shall be  deposited  into the  Distribution  Account,  subject  to
withdrawal  pursuant to  Section 4.04  and 4.05. Any cost incurred by the Master  Servicer or any Servicer
in maintaining  any such insurance if the Mortgagor  defaults in its obligation to do so shall be added to
the amount  owing  under the  Mortgage  Loan  where the terms of the  Mortgage  Loan so permit;  provided,
however,  that the addition of any such cost shall not be taken into  account for purposes of  calculating
the  distributions  to be made to  Certificateholders  and shall be recoverable by the Master  Servicer or
such Servicer pursuant to Section 4.04 and 4.05.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Master  Servicer shall
(to the extent provided in the applicable  Servicing  Agreement) cause the related Servicer to prepare and
present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies and
take such actions  (including  the  negotiation,  settlement,  compromise or  enforcement of the insured’s
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Master  Servicer  (or  disbursed  to a Servicer  and  remitted to the Master  Servicer) in respect of such
policies,  bonds or contracts  shall be promptly  deposited  in the  Distribution  Account  upon  receipt,
except  that any  amounts  realized  that are to be applied to the repair or  restoration  of the  related
Mortgaged  Property as a condition  precedent to the  presentation of claims on the related  Mortgage Loan
to the insurer under any applicable Insurance Policy need not be so deposited (or remitted).

         Section 3.11.     Maintenance  of  the  Primary  Mortgage  Insurance  Policies.  (a)  The  Master
Servicer  shall not take,  or permit any  Servicer  (to the extent  such  action is  prohibited  under the
applicable  Servicing  Agreement)  to take,  any  action  that  would  result  in  noncoverage  under  any
applicable  Primary  Mortgage  Insurance  Policy of any loss  which,  but for the  actions  of the  Master
Servicer or such  Servicer,  would have been covered  thereunder.  The Master  Servicer shall use its best
reasonable  efforts to cause each Servicer (to the extent required under the related Servicing  Agreement)
to keep in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to maintain
such  insurance),  primary  mortgage  insurance  applicable to each  Mortgage Loan in accordance  with the
provisions of this  Agreement and the related  Servicing  Agreement,  as applicable.  The Master  Servicer
shall not,  and shall not  authorize  any  Servicer (to the extent  required  under the related  Servicing
Agreement) to, cancel or refuse to renew any such Primary  Mortgage  Insurance Policy that is in effect at
the date of the initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder
except in  accordance  with the  provisions  of this  Agreement and the related  Servicing  Agreement,  as
applicable.

         (b)      The  Master  Servicer  agrees to  present,  or to cause  each  Servicer  (to the  extent
required  under  the  related  Servicing  Agreement)  to  present,  on  behalf  of  the  Trustee  and  the
Certificateholders,  claims to the insurer  under any Primary  Mortgage  Insurance  Policies  and, in this
regard,  to take  such  reasonable  action as shall be  necessary  to permit  recovery  under any  Primary
Mortgage Insurance Policies  respecting  defaulted Mortgage Loans.  Pursuant to Section 4.01 and 4.04, any
amounts  collected by the Master Servicer or any Servicer under any Primary  Mortgage  Insurance  Policies
shall be deposited in the Distribution Account, subject to withdrawal pursuant to Section 4.05.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  on behalf of the Trustee),  shall retain  possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have  been  distributed  in  full  and the  Master  Servicer  otherwise  has  fulfilled  its
obligations  under this  Agreement,  the Trustee (or the  Custodian,  on behalf of the Trustee) shall also
retain  possession  and  custody of each  Mortgage  File in  accordance  with and subject to the terms and
conditions of this  Agreement.  The Master  Servicer  shall  promptly  deliver or cause to be delivered to
the Trustee (or the  Custodian,  on behalf of the  Trustee),  upon the  execution  or receipt  thereof the
originals  of any Primary  Mortgage  Insurance  Policies,  any  certificates  of  renewal,  and such other
documents or instruments  that  constitute  portions of the Mortgage File that come into the possession of
the Master Servicer from time to time.

         Section 3.13.     Realization  Upon Defaulted  Mortgage  Loans.  The Master  Servicer shall cause
each  Servicer  (to the  extent  required  under the  related  Servicing  Agreement)  to  foreclose  upon,
repossess or otherwise  comparably  convert the  ownership of Mortgaged  Properties  securing  such of the
Mortgage Loans as come into and continue in default and as to which no  satisfactory  arrangements  can be
made for collection of delinquent payments, all in accordance with the applicable Servicing Agreement.

         Section 3.14.     Compensation for the Master  Servicer.  The Master Servicer will be entitled to
the income and gain realized  from any  investment  of funds in the  Distribution  Account as set forth in
Section  4.04(f) for the  performance of its activities  hereunder.  The Master Servicer shall be required
to pay all expenses  incurred by it in connection with its activities  hereunder and shall not be entitled
to reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO  Property.  (a) In the event the Trust Fund  acquires  ownership of any REO
Property in respect of any related  Mortgage  Loan, the deed or certificate of sale shall be issued to the
Trustee,  or to its nominee,  on behalf of the related  Certificateholders.  The Master Servicer shall, to
the extent  provided in the applicable  Servicing  Agreement,  cause the applicable  Servicer to sell, any
REO Property as  expeditiously  as possible and in accordance  with the  provisions of this  Agreement and
the related Servicing  Agreement,  as applicable.  Pursuant to its efforts to sell such REO Property,  the
Master  Servicer  shall cause the  applicable  Servicer to protect and conserve,  such REO Property in the
manner and to the extent  required by the applicable  Servicing  Agreement,  in accordance  with the REMIC
Provisions  and in a manner  that  does not  result in a tax on “net  income  from  foreclosure  property”
(unless such result would maximize the Trust Fund’s  after-tax  return on such property) or cause such REO
Property to fail to qualify as  “foreclosure  property”  within the meaning of Section  860G(a)(8)  of the
Code.

         (b)      The Master Servicer shall,  to the extent required by the related  Servicing  Agreement,
cause the  applicable  Servicer  to deposit  all funds  collected  and  received  in  connection  with the
operation of any REO Property in the Protected Account.

         (c)      The Master Servicer and the applicable  Servicer,  upon the final disposition of any REO
Property,  shall be entitled to  reimbursement  for any related  unreimbursed  Monthly  Advances and other
unreimbursed  advances  as well as any  unpaid  Servicing  Fees  from  Liquidation  Proceeds  received  in
connection with the final disposition of such REO Property;  provided,  that any such unreimbursed Monthly
Advances as well as any unpaid  Servicing  Fees may be  reimbursed  or paid,  as the case may be, prior to
final disposition, out of any net rental income or other net amounts derived from such REO Property.

         (d)      To the extent provided in the related  Servicing  Agreement,  the  Liquidation  Proceeds
from the final  disposition  of the REO  Property,  net of any  payment  to the  Master  Servicer  and the
applicable  Servicer as provided  above shall be  deposited  in the  Protected  Account on or prior to the
Determination  Date  in the  month  following  receipt  thereof  and  be  remitted  by  wire  transfer  in
immediately  available funds to the Master Servicer for deposit into the Distribution  Account on the next
succeeding Servicer Remittance Date.

         Section 3.16.     Annual  Statement as to  Compliance.  The Master  Servicer  and the  Securities
Administrator   shall  deliver  (or  otherwise  make  available)  to  the  Depositor  and  the  Securities
Administrator,  not later than March 15 of each calendar year beginning in 2008, an Officer's  Certificate
(an “Annual  Statement of Compliance”)  stating,  as to each signatory  thereof,  that (i) a review of the
activities  of each such party  during  the  preceding  calendar  year and of its  performance  under this
Agreement  has  been  made  under  such  officer’s  supervision  and  (ii) to the  best of such  officer's
knowledge,  based on such review,  such party has fulfilled all of its obligations under this Agreement in
all  material  respects  throughout  such  year,  or,  if there  has been a failure  to  fulfill  any such
obligation  in any material  respect,  specifying  each such failure  known to such officer and the nature
and  status  of  cure  provisions   thereof.   Such  Annual  Statement  of  Compliance  shall  contain  no
restrictions  or  limitations  on its use.  The Master  Servicer  shall  enforce  the  obligation  of each
Servicer,  to the  extent  set forth in the  related  Servicing  Agreement,  to  deliver a similar  Annual
Statement of Compliance by that Servicer to the Depositor and the  Securities  Administrator  as described
above as and when  required  with  respect to the Master  Servicer.  In the event that  certain  servicing
responsibilities  with  respect to the Mortgage  Loans have been  delegated  by the Master  Servicer,  the
Securities  Administrator  or a Servicer to a subservicer or  subcontractor,  each such entity shall cause
such  subservicer or subcontractor  (and with respect to each Servicer,  the Master Servicer shall enforce
the obligation of such Servicer to the extent required under the related  Servicing  Agreement) to deliver
a similar Annual  Statement of Compliance by that  subservicer or  subcontractor  to the Depositor and the
Securities  Administrator  as described  above as and when required with respect to the Master Servicer or
the related Servicer, as the case may be.

         Failure of the Master  Servicer to comply with this Section 3.16  (including  with respect to the
time  frames  required  in this  Section)  shall be deemed an Event of  Default  and the  Trustee,  at the
written  direction  of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon  notice  immediately  terminate  all the rights and  obligations  of the Master  Servicer  under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer for the same.  This  paragraph  shall  supersede  any other  provision  in this  Agreement or any
other agreement to the contrary.

         Failure  of the  Securities  Administrator  to comply  with this  Section  3.16  (including  with
respect to the time frames  required in this Section)  shall be deemed an Event of Default and the Trustee
at the written  direction of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have
under  this  Agreement  and at law or equity or to  damages,  including  injunctive  relief  and  specific
performance,  upon  notice  immediately  terminate  all  the  rights  and  obligations  of the  Securities
Administrator  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the  Securities  Administrator  for the  same.  This  paragraph  shall  supersede  any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance  and  Attestation  Reports.  Pursuant to Rules 13a-18
and  15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB, the Master  Servicer,  the  Securities
Administrator  and the Custodian (to the extent set forth in this Section)  (each,  an “Attesting  Party”)
shall deliver (or otherwise  make  available) to the  Depositor,  the Master  Servicer and the  Securities
Administrator  on or before March 15 of each  calendar  year  beginning in 2008, a report  regarding  such
Attesting  Party's  assessment of compliance (an “Assessment of Compliance”)  with the Servicing  Criteria
during the preceding  calendar year.  The  Assessment of  Compliance,  as set forth in Regulation AB, must
contain the following:

         (a)               A statement by an authorized  officer of such Attesting  Party of its authority
and its  responsibility  for assessing  compliance with the Servicing  Criteria  applicable to the related
Attesting Party;

         (b)      A statement  by such  officer  that such  Attesting  Party used the  Servicing  Criteria
attached as Exhibit M hereto,  and which will also be attached to the Assessment of Compliance,  to assess
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party’s  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party’s  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
related  Attesting  Party,  which statement shall be based on the activities such related  Attesting Party
performs with respect to  asset-backed  securities  transactions  taken as a whole  involving such related
Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit M
hereto that are indicated as applicable to the related Attesting Party.

         On or before  March 15 of each  calendar  year  beginning  in 2008,  each  Attesting  Party shall
furnish to the Master Servicer,  the Depositor and the Securities  Administrator a report (an “Attestation
Report”) by a  registered  public  accounting  firm that  attests to, and  reports on, the  Assessment  of
Compliance  made by the related  Attesting  Party,  as required by Rules 13a-18 and 15d-18 of the Exchange
Act and  Item  1122(b)  of  Regulation  AB,  which  Attestation  Report  must be made in  accordance  with
standards for  attestation  reports issued or adopted by the Public Company  Accounting  Oversight  Board.
Such Attestation Report shall contain no restrictions or limitations on its use.

            The  Master  Servicer  shall  enforce  the  obligation  of each  Servicer  to  deliver  to the
Securities  Administrator,  the  Master  Servicer  and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report as and when provided in the related  Servicing  Agreement.  Each of  the Company,  the
Master Servicer and the Securities  Administrator  shall cause,  and the Master Servicer shall enforce the
obligation  (as and when  provided in the related  Servicing  Agreement)  of each  Servicer to cause,  any
subservicer and each  subcontractor  (to the extent such  subcontractor is determined by the Company,  the
Master  Servicer or the Securities  Administrator,  as  applicable,  to be a Party   Participating  in the
Servicing  Function  within the  meaning of Item 1122 of  Regulation  AB) that is engaged by the  Company,
such Servicer,  the Master  Servicer or the  Securities  Administrator,  as applicable,  to deliver to the
Securities  Administrator,  the  Master  Servicer  and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report as and when provided above.  Such  Assessment of Compliance,  as to any subservicer or
subcontractor,  shall at a minimum  address each of the Servicing  Criteria  specified on Exhibit M hereto
that  are  indicated  as  applicable  to  any  “primary  servicer”  to  the  extent  such  subservicer  or
subcontractor  is performing  any  servicing  function for the party who engages it and to the extent such
party is not itself  addressing  the  Servicing  Criteria  related to such  servicing  function in its own
Assessment of  Compliance.  The  Securities  Administrator  shall confirm that each of the  Assessments of
Compliance  delivered  to it,  taken  as a  whole,  address  all  of  the  Servicing  Criteria  and  taken
individually  address  the  Servicing  Criteria  for each  party as set forth on  Exhibit M and notify the
Depositor of any exceptions.  Notwithstanding  the foregoing,  as to any  subcontractor (as defined in the
related  Servicing  Agreement),  an Assessment of Compliance is not required to be delivered  unless it is
required as part of a Form 10-K with respect to the Trust Fund.

         The  Custodian  shall  deliver to the  Master  Servicer,  the  Securities  Administrator  and the
Depositor an Assessment of Compliance and Attestation  Report, as and when provided above,  which shall at
a minimum  address each of the  Servicing  Criteria  specified on Exhibit M hereto which are  indicated as
applicable to a  “custodian.”  Notwithstanding  the  foregoing an Assessment of Compliance or  Attestation
Report is not  required  to be  delivered  by any  Custodian  unless it is required as part of a Form 10-K
with respect to the Trust Fund.

         Failure of the Master  Servicer to comply with this Section 3.17  (including  with respect to the
timeframes  required  herein) shall,  upon written  notice from the Trustee upon receiving  direction from
the Depositor,  constitute an Event of Default and, the Trustee shall,  in addition to whatever rights the
Trustee may have under this  Agreement  and at law or equity or to damages,  including  injunctive  relief
and specific  performance,  upon notice  immediately  terminate all of the rights and  obligations  of the
Master  Servicer under this Agreement and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the Master  Servicer for the same (but subject to the Master  Servicer  rights to payment of
any Master  Servicing  Compensation  and  reimbursement  of all  amounts  for which it is  entitled  to be
reimbursed  prior to the date of  termination).  Failure of the  Securities  Administrator  to comply with
this Section 3.17  (including  with respect to the  timeframes  required in this  Section)  which  failure
results in a failure to timely file the related Form 10-K,  shall,  upon  written  notice from the Trustee
upon receiving  direction from the Depositor,  constitute an Event of Default,  and the Trustee shall,  in
addition  to  whatever  rights  the  Trustee  may have  under  this  Agreement  and at law or equity or to
damages,  including injunctive relief and specific  performance,  upon notice immediately terminate all of
the rights  and  obligations  of the  Securities  Administrator  under  this  Agreement  and in and to the
Mortgage Loans and the proceeds  thereof without  compensating the Securities  Administrator  for the same
(but  subject to the  Securities  Administrator’s  right to  reimbursement  of all amounts for which it is
entitled to be reimbursed  prior to the date of  termination).  This paragraph  shall  supersede any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.18.     Reports Filed with  Securities  and Exchange  Commission.  (a)(i)(A)  Within 15
days after each  Distribution  Date,  the  Securities  Administrator  shall,  in accordance  with industry
standards,  prepare and file with the Commission via the  Electronic  Data Gathering and Retrieval  System
(“EDGAR”),  a Distribution Report on Form 10-D, signed by the Master Servicer,  with a copy of the Monthly
Statement  to  be  furnished  by  the  Securities   Administrator  to  the   Certificateholders  for  such
Distribution  Date  provided  that the  Securities  Administrator  shall  have  received  no later  than 5
calendar  days after the  related  Distribution  Date,  all  information  required  to be  provided to the
Securities  Administrator  as  described  in clause  (a)(iv)  below.  Any  disclosure  in  addition to the
Monthly  Statement  that is  required  to be included  on Form 10-D  (“Additional  Form 10-D  Disclosure”)
shall,  pursuant to the paragraph  immediately below, be reported by the parties set forth on Exhibit Q to
the  Securities  Administrator  and the  Depositor,  approved  for  inclusion  by the  Depositor,  and the
Securities  Administrator  will have no duty or  liability  for any  failure  hereunder  to  determine  or
prepare any Additional  Form 10-D  Disclosure  absent such reporting  (other than with respect to cases in
which the Securities Administrator is the reporting party as set forth in Exhibit Q) and approval.

                  (B) Within 5 calendar  days after the  related  Distribution  Date,  (i) the parties set
         forth in Exhibit Q shall be  required  to  provide,  and the Master  Servicer  shall  enforce the
         obligations  of each  Servicer (to the extent  provided in the related  Servicing  Agreement)  to
         provide,  pursuant  to  Section  3.18(a)(iv)  below,  to the  Securities  Administrator  and  the
         Depositor,  to the extent known by a responsible officer thereof,  in  EDGAR-compatible  form, or
         in such other form as otherwise  agreed upon by the  Securities  Administrator  and the Depositor
         and such party,  the form and substance of any Additional  Form 10-D  Disclosure,  if applicable,
         and (ii) the Depositor  will approve,  as to form and substance,  or disapprove,  as the case may
         be, the inclusion of the Additional  Form 10-D  Disclosure on Form 10-D.  The Depositor  shall be
         responsible  for any  reasonable  fees  and  expenses  assessed  or  incurred  by the  Securities
         Administrator  in connection  with  including any  Additional  Form 10-D  Disclosure on Form 10-D
         pursuant to this Section.

         (C)   After preparing the Form 10-D, the Securities  Administrator  shall forward  electronically
         a copy of the Form 10-D to the  Master  Servicer,  and in the case  that such Form 10-D  contains
         Additional Form 10-D  Disclosure,  to the Master Servicer and the Depositor,  for review.  Within
         two Business Days after  receipt of such copy,  but no later than the 12th calendar day after the
         Distribution Date (provided that, the Securities  Administrator  forwards a copy of the Form 10-D
         no later than the 10th calendar  after the  Distribution  Date),  the Depositor  shall notify the
         Securities  Administrator  in writing (which may be furnished  electronically)  of any changes to
         or approval of such Form 10-D.  In the  absence of receipt of any  written  changes or  approval,
         the  Securities  Administrator  shall be  entitled to assume that such Form 10-D is in final form
         and the  Securities  Administrator  may proceed with the  execution  and filing of the Form 10-D.
         No later than the 13th  calendar  day after the  related  Distribution  Date,  a duly  authorized
         officer  of the  Master  Servicer  shall  sign the Form 10-D and,  in the case  where the  Master
         Servicer and  Securities  Administrator  are not  affiliated  return an electronic or fax copy of
         such signed Form 10-D (with an original  executed  hard copy to follow by overnight  mail) to the
         Securities  Administrator.  If a Form 10-D cannot be filed on time or if a previously  filed Form
         10-D needs to be amended,  the Securities  Administrator  will follow the procedures set forth in
         Section 3.18(a)(v)(B).  Promptly  (but no later than one (1) Business  Day) after filing with the
         Commission,   the  Securities   Administrator  will  make  available  on  its  internet  website,
         identified  in Section  6.07,  a final  executed  copy of each Form 10-D filed by the  Securities
         Administrator.  The  signing  party at the  Master  Servicer  can be  contacted  as set  forth in
         Section  11.07.  Form 10-D requires the  registrant to indicate (by checking  “yes” or “no”) that
         it (1) has filed all  reports  required  to be filed by Section 13 or 15(d) of the  Exchange  Act
         during the preceding 12 months (or for such shorter  period that the  registrant  was required to
         file such reports),  and (2) has been subject to such filing  requirements  for the past 90 days.
         The  Depositor  shall notify the  Securities  Administrator  in writing,  no later than the fifth
         calendar day after the related  Distribution  Date with respect to the filing of a report on Form
         10-D if the  answer  to the  questions  should be “no”.  The  Securities  Administrator  shall be
         entitled to rely on the  representations  in Section 2.06(g) and in any such notice in preparing,
         executing  and/or  filing any such report.  The parties to this  Agreement  acknowledge  that the
         performance by the Master Servicer and the Securities  Administrator of their  respective  duties
         under  Sections  3.18(a)(i)  and (v) related to the timely  preparation,  execution and filing of
         Form 10-D is contingent  upon such parties  strictly  observing all  applicable  deadlines in the
         performance  of  their  duties  under  such  Sections.   Neither  the  Master  Servicer  nor  the
         Securities  Administrator  shall  have any  liability  for any  loss,  expense,  damage  or claim
         arising out of or with respect to any failure to properly  prepare,  execute  and/or  timely file
         such Form 10-D,  where such  failure  results  from a party’s  failure  to  deliver,  on a timely
         basis,  any  information  from such party needed to prepare,  arrange for  execution or file such
         Form 10-D, not resulting from its own negligence, bad faith or willful misconduct.

                  (ii)     (A) Within four (4) Business Days after the  occurrence  of an event  requiring
disclosure  on Form 8-K (each such event,  a  “Reportable  Event”),  the  Securities  Administrator  shall
prepare and file, at the  direction of the  Depositor,  on behalf of the Trust,  any Form 8-K, as required
by the Exchange Act,  provided that the Depositor  shall file the initial Form 8-K in connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise required to be included on Form 8-K (“Form 8-K Disclosure  Information”) shall,  pursuant to the
paragraph  immediately  below,  be  reported  by the  parties  set forth on  Exhibit  Q to the  Securities
Administrator  and the Depositor,  approved for inclusion by the Depositor,  and the Master  Servicer will
have no duty or  liability  for any failure  hereunder  to  determine  or prepare any Form 8-K  Disclosure
Information   absent  such  reporting   (other  than  with  respect  to  cases  in  which  the  Securities
Administrator is the reporting party as set forth in Exhibit Q) and approval.

         (B)      For so long as the Trust is subject  to the  Exchange  Act  reporting  requirements,  no
         later  than the  close  of  business  on the  second  Business  Day  after  the  occurrence  of a
         Reportable  Event (i) the parties  set forth in Exhibit Q shall be  required  pursuant to Section
         3.18(a)(iv)  below to provide,  and the Master  Servicer  will  enforce the  obligations  of each
         Servicer  (to the  extent  provided  in the  related  Servicing  Agreement)  to  provide,  to the
         Securities  Administrator  and the  Depositor,  to the  extent  known  by a  responsible  officer
         thereof,  in  EDGAR-compatible  form,  or in such  other  form as  otherwise  agreed  upon by the
         Securities  Administrator  and the Depositor  and such party,  the form and substance of any Form
         8-K Disclosure  Information,  if applicable,  and (ii) the Depositor will approve, as to form and
         substance,  or  disapprove,  as the  case  may be,  the  inclusion  of the  Form  8-K  Disclosure
         Information  on  Form  8-K.  The  Depositor  will be  responsible  for any  reasonable  fees  and
         out-of-pocket  expenses  assessed or incurred by the Securities  Administrator in connection with
         including any Form 8-K Disclosure Information on Form 8-K pursuant to this Section.

         (C)      After   preparing   the  Form  8-K,   the   Securities   Administrator   shall   forward
         electronically  a copy of the Form 8-K to the  Depositor and the Master  Servicer for review.  No
         later  than the  close of  business  New York  City  time on the  third  Business  Day  after the
         Reportable  Event, or in the case where the Master Servicer and the Securities  Administrator are
         unaffiliated,  no later  than  12:00 p.m.  New York City time on the 4th  Business  Day after the
         Reportable  Event, a duly authorized  officer of the Master Servicer shall sign the Form 8-K and,
         in the case  where the Master  Servicer  and the  Securities  Administrator  are not  affiliated,
         return an  electronic  or fax copy of such signed Form 8-K (with an original  executed  hard copy
         to follow by overnight  mail) to the Securities  Administrator.  Promptly,  but no later than the
         close of business on the third  Business  Day after the  Reportable  Event  (provided  that,  the
         Securities  Administrator  forwards  a copy of the Form 8-K no later  than  noon New York time on
         the third Business Day after the  Reportable  Event),  the Depositor  shall notify the Securities
         Administrator  in writing (which may be furnished  electronically)  of any changes to or approval
         of  such  Form  8-K.  In the  absence  of  receipt  of  any  written  changes  or  approval,  the
         Securities  Administrator  shall be  entitled  to assume  that such Form 8-K is in final form and
         the  Securities  Administrator  may proceed with the  execution  and filing of the Form 8-K. If a
         Form 8-K  cannot be filed on time or if a  previously  filed  Form 8-K needs to be  amended,  the
         Securities  Administrator  will  follow  the  procedures  set  forth  in   Section 3.18(a)(v)(B).
         Promptly  (but no later  than one (1)  Business  Day)  after  filing  with  the  Commission,  the
         Securities  Administrator  will make  available on its internet  website,  identified  in Section
         6.07,  a final  executed  copy of each  Form  8-K  filed  by the  Securities  Administrator.  The
         signing  party at the  Master  Servicer  can be  contacted  as set forth in  Section  11.07.  The
         parties  to this  Agreement  acknowledge  that the  performance  by the Master  Servicer  and the
         Securities  Administrator of their respective  duties under this Section  3.18(a)(ii)  related to
         the  timely  preparation,  execution  and  filing of Form 8-K is  contingent  upon  such  parties
         strictly  observing  all  applicable  deadlines  in the  performance  of their  duties under this
         Section  3.18(a)(ii).  Neither the Master  Servicer nor the Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely  file such Form 8-K,  where such  failure
         results from a party’s failure to deliver,  on a timely basis,  any  information  from such party
         needed to prepare,  arrange  for  execution  or file such Form 8-K,  not  resulting  from its own
         negligence, bad faith or willful misconduct.

                  (iii)    (A)  Within  90 days  after  the end of each  fiscal  year of the Trust or such
earlier  date as may be required by the Exchange Act (the “10-K  Filing  Deadline”)  (it being  understood
that the fiscal year for the Trust ends on  December  31st of each year),  commencing  in March 2008,  the
Securities  Administrator  shall  prepare  and  file on  behalf  of the  Trust a Form  10-K,  in form  and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in
each case to the extent they have been  delivered to the  Securities  Administrator  within the applicable
time  frames set forth in this  Agreement,  (I) an annual  compliance  statement  for each  Servicer,  the
Master Servicer,  the Securities  Administrator  and any subservicer or subcontractor,  as applicable,  as
described  under Section 3.16,  (II)(A) the annual  reports on  assessment  of compliance  with  Servicing
Criteria for the Master  Servicer,  each  subservicer  and  subcontractor  Participating  in the Servicing
Function,  the Securities  Administrator  and the Custodian,  as described  under Section 3.17, and (B) if
any such report on  assessment  of  compliance  with  Servicing  Criteria  described  under  Section  3.17
identifies   any  material   instance  of   noncompliance,   disclosure   identifying   such  instance  of
noncompliance,  or if any such report on assessment of compliance with Servicing  Criteria described under
Section  3.17 is not  included  as an  exhibit  to such Form  10-K,  disclosure  that  such  report is not
included and an explanation  why such report is not included,  (III)(A) the registered  public  accounting
firm  attestation  report for the Master  Servicer,  each  Servicer,  the Securities  Administrator,  each
subservicer,  each  subcontractor as applicable,  and the Custodian,  as described under Section 3.17, and
(B) if any registered  public  accounting firm attestation  report described under Section 3.17 identifies
any material instance of noncompliance,  disclosure identifying such instance of noncompliance,  or if any
such  registered  public  accounting  firm  attestation  report is not included as an exhibit to such Form
10-K,  disclosure  that such report is not included and an  explanation  why such report is not  included,
and (IV) a  Sarbanes-Oxley  Certification  (“Sarbanes-Oxley  Certification”)  as described in this Section
3.18 (a)(iii)(D)  below (provided,  however,  that the Securities  Administrator,  at its discretion,  may
omit from the Form 10-K any annual compliance  statement,  assessment of compliance or attestation  report
that is not  required to be filed with such Form 10-K  pursuant  to  Regulation  AB).  Any  disclosure  or
information  in  addition  to (I)  through  (IV) above  that is  required  to be  included  on  Form  10-K
(“Additional Form 10-K Disclosure”)  shall,  pursuant to the paragraph  immediately  below, be reported by
the  parties  set forth on Exhibit Q to the  Securities  Administrator  and the  Depositor,  approved  for
inclusion by the  Depositor,  and the  Securities  Administrator  will have no duty or  liability  for any
failure  hereunder to determine  or prepare any  Additional  Form 10-K  Disclosure  absent such  reporting
(other than with  respect to case in which the  Securities  Administrator  is the  reporting  party as set
forth in Exhibit Q) and approval.

         (B)      No later  than  March 15 of each year  that the Trust is  subject  to the  Exchange  Act
         reporting  requirements,  commencing  in 2008,  (i) the  parties  set forth in Exhibit Q shall be
         required to provide,  and the Master  Servicer shall enforce the obligations of each Servicer (to
         the  extent  provided  in the  related  Servicing  Agreement)  to  provide,  pursuant  to Section
         3.18(a)(iv)  below to the Securities  Administrator  and the Depositor,  to the extent known by a
         responsible  officer  thereof,  in  EDGAR-compatible  form,  or in such other  form as  otherwise
         agreed upon by the  Securities  Administrator  and the  Depositor  and such  party,  the form and
         substance of any Additional  Form 10-K  Disclosure,  if  applicable,  and (ii) the Depositor will
         approve,  as to form and  substance,  or  disapprove,  as the case may be, the  inclusion  of the
         Additional  Form 10-K  Disclosure  on Form  10-K.  The  Depositor  shall be  responsible  for any
         reasonable fees and expenses  assessed or incurred by the Securities  Administrator in connection
         with including any Additional Form 10-K Disclosure on Form 10-K pursuant to this Section.

         (C)               After  preparing  the Form 10-K,  the  Securities  Administrator  shall forward
         electronically  a copy of the Form 10-K to the  Depositor  (only in the case where such Form 10-K
         includes  Additional  Form 10-K  Disclosure  and otherwise if requested by the Depositor) and the
         Master  Servicer  for review.  Within  three  Business  Days after  receipt of such copy,  but no
         later than March 25th (provided  that, the Securities  Administrator  forwards a copy of the Form
         10-K no later than the third  Business Day prior to March 25th),  the Depositor  shall notify the
         Securities  Administrator  in writing (which may be furnished  electronically)  of any changes to
         or approval of such Form 10-K.  In the  absence of receipt of any  written  changes or  approval,
         the  Securities  Administrator  shall be  entitled to assume that such Form 10-K is in final form
         and the  Securities  Administrator  may proceed with the  execution  and filing of the Form 10-K.
         No later than the close of business  Eastern  Standard  time on the 4th Business Day prior to the
         10-K  Filing  Deadline,  an  officer  of the Master  Servicer  in charge of the master  servicing
         function  shall sign the Form 10-K and in the case where the Master  Servicer and the  Securities
         Administrator are  unaffiliated,  return an electronic or fax copy of such signed Form 10-K (with
         an original  executed  hard copy to follow by overnight  mail) to the  Securities  Administrator.
         If a Form 10-K  cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
         the  Securities  Administrator  will follow the  procedures  set forth in Section  3.18(a)(v)(B).
         Promptly  (but no later  than one (1)  Business  Day)  after  filing  with  the  Commission,  the
         Securities  Administrator  will make  available on its internet  website,  identified  in Section
         6.07,  a final  executed  copy of each  Form  10-K  filed by the  Securities  Administrator.  The
         signing party at the Master  Servicer can be contacted as set forth in Section  11.07.  Form 10-K
         requires  the  registrant  to  indicate  (by  checking  “yes” or “no”)  that it (1) has filed all
         reports  required to be filed by Section 13 or 15(d) of the Exchange Act during the  preceding 12
         months (or for such shorter period that the  registrant  was required to file such reports),  and
         (2) has been  subject to such  filing  requirements  for the past 90 days.  The  Depositor  shall
         notify the Securities  Administrator  in writing,  no later than March 15th of each year in which
         the Trust is subject to the  requirements  of the  Exchange  Act with  respect to the filing of a
         report  on  Form  10-K,  if  the  answer  to  the  questions   should  be  “no”.  The  Securities
         Administrator  shall be entitled  to rely on the  representations  in Section  2.06(g) and in any
         such  notice  in  preparing,  executing  and/or  filing  any such  report.  The  parties  to this
         Agreement   acknowledge   that  the  performance  by  the  Master  Servicer  and  the  Securities
         Administrator  of their  respective  duties under  Section  3.18(a)(iii)  and (iv) related to the
         timely  preparation,  execution and filing of Form 10-K is contingent upon such parties  strictly
         observing  all  applicable  deadlines in the  performance  of their  duties  under such  Section,
         Section  3.16 and Section  3.17.  Neither the Master  Servicer nor the  Securities  Administrator
         shall have any liability for any loss, expense,  damage,  claim arising out of or with respect to
         any failure to properly  prepare,  execute and/or timely file such Form 10-K,  where such failure
         results from the Master  Servicer’s  or the  Securities  Administrator’s  inability or failure to
         receive,  on a timely  basis,  any  information  from any other party  hereto  needed to prepare,
         arrange for execution or file such Form 10-K,  not resulting from its own  negligence,  bad faith
         or willful misconduct.  Subject to the foregoing,  the Securities Administrator has no duty under
         this  Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit Q
         of their duties  under this  paragraph  or  proactively  solicit or procure from such parties any
         Additional Form 10-K Disclosure information.

         (D)      Each Form 10-K  shall  include a  certification  (the  “Sarbanes-Oxley  Certification”),
         required to be included  therewith  pursuant to the  Sarbanes-Oxley  Act which shall be signed by
         the Certifying  Person and delivered to the Securities  Administrator no later than March 15th of
         each year in which the Trust is subject to the  reporting  requirements  of the Exchange Act. The
         Master  Servicer  shall cause any Servicer and any  subservicer or  subcontractor,  to the extent
         set forth in the related Servicing  Agreement,  engaged by it to, provide to the Person who signs
         the  Sarbanes-Oxley  Certification (the “Certifying  Person”),  by March 10 of each year in which
         the Trust is  subject  to the  reporting  requirements  of the  Exchange  Act (or such other date
         specified in the related  Servicing  Agreement) and otherwise within a reasonable  period of time
         upon request, a certification (each, a “Back-Up  Certification”),  in the form attached hereto as
         Exhibit N, upon which the Certifying  Person,  the entity for which the Certifying Person acts as
         an  officer,  and  such  entity’s  officers,  directors  and  Affiliates  (collectively  with the
         Certifying  Person,  “Certification  Parties”)  can  reasonably  rely.  An  officer of the Master
         Servicer  in charge of the master  servicing  function  shall serve as the  Certifying  Person on
         behalf of the Trust.  Such  officer of the  Certifying  Person can be  contacted  as set forth in
         Section 11.07.

                  (iv)     With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K
Disclosure or any Form 8-K Disclosure  Information  (collectively,  the “Additional  Disclosure”) relating
to the Trust Fund in the form attached hereto as Exhibit R, the Securities  Administrator’s  obligation to
include such Additional  Information in the applicable  Exchange Act report is subject to receipt from the
entity that is indicated in Exhibit Q as the responsible  party for providing that  information,  if other
than the Securities  Administrator,  as and when required as described in Section 3.18(a)(i) through (iii)
above.  Such Additional  Disclosure shall be accompanied by a notice  substantially in the form of Exhibit
R. Each of the Company as a Servicer,  the Master  Servicer,  the Sponsor,  the  Securities  Administrator
and the  Depositor  hereby  agrees to notify and provide,  and the Master  Servicer  agrees to enforce the
obligations  (to the extent  provided  in the  related  Servicing  Agreement)  to the extent  known to the
Master Servicer,  Sponsor,  Securities  Administrator and Depositor all Additional  Disclosure relating to
the Trust Fund,  with respect to which such party is indicated in Exhibit Q as the  responsible  party for
providing that  information.  Within five Business Days prior to each  Distribution Date of each year that
the Trust is subject to the Exchange Act reporting  requirements,  the Depositor  shall make  available to
the Securities  Administrator  the Group I Significance  Estimate and the Securities  Administrator  shall
use such  information  to  calculate  the Group I  Significance  Percentage.  If the Group I  Significance
Percentage  meets either of the threshold  levels  detailed in Item 1115(b)(1) or 1115(b)(2) of Regulation
AB, the  Securities  Administrator  shall  deliver  written  notification  to the  Depositor,  the related
Counterparty  to that effect which  notification  shall  include a request  that the related  Counterparty
provide  Regulation  AB  information  to the  Depositor  in  accordance  with  the  related  Cap  Contract
Agreement.  The  Depositor  shall be obligated  to obtain from the related  Counterparty  any  information
required  under  Regulation  AB to the extent  required  under the related Cap Contract  Agreement  and to
provide to the Securities  Administrator  any information  that may be required to be included in any Form
10-D,  Form 8-K or Form 10-K  relating to the  related  Cap  Contract  Agreement  or written  notification
instructing  the  Securities   Administrator  that  such  Additional   Disclosure  regarding  the  related
Counterparty  is not necessary for such  Distribution  Date. The Depositor  shall be  responsible  for any
reasonable  fees and expenses  assessed or incurred by the  Securities  Administrator  in connection  with
including any Additional Disclosure information pursuant to this Section.

                  So long as the  Depositor  is subject to the filing  requirements  of the  Exchange  Act
with respect to the Trust Fund,  the Trustee shall notify the Securities  Administrator  and the Depositor
of any  bankruptcy  or  receivership  with  respect  to the  Trustee  or of any  proceedings  of the  type
described  under Item 1117 of  Regulation  AB that have  occurred as of the  related Due Period,  together
with a  description  thereof,  no later  than the date on which  such  information  is  required  of other
parties  hereto as set forth  under  this  Section  3.18.  In  addition,  the  Trustee  shall  notify  the
Securities  Administrator  and the Depositor of any affiliations or  relationships  that develop after the
Closing  Date  between  the Trustee and the  Depositor,  EMC,  the  Securities  Administrator,  the Master
Servicer,  the  Counterparty  or the Custodian of the type  described  under Item 1119 of  Regulation  AB,
together  with a  description  thereof,  no later  than March 15 of each year that the Trust is subject to
the Exchange Act reporting  requirements,  commencing  in 2008.  Should the  identification  of any of the
Depositor,  the Sponsor,  the Securities  Administrator,  the Master  Servicer,  the  Counterparty  or the
Custodian change, the Depositor shall promptly notify the Trustee.

                  (v)      (A) On or  prior to  January  30 of the  first  year in  which  the  Securities
Administrator is able to do so under applicable law, the Securities  Administrator  shall prepare and file
a Form 15 relating to the  automatic  suspension  of  reporting in respect of the Trust under the Exchange
Act.

         (B)      In the event  that the  Securities  Administrator  is  unable  to  timely  file with the
         Commission  all or any  required  portion of any Form 8-K,  10-D or 10-K  required to be filed by
         this  Agreement  because  required  disclosure  information  was  either not  delivered  to it or
         delivered  to it after  the  delivery  deadlines  set  forth in this  Agreement  or for any other
         reason,  the  Securities  Administrator  will  promptly  notify  the  Depositor  and  the  Master
         Servicer.  In the case of Form 10-D and 10-K,  the  Depositor,  Master  Servicer  and  Securities
         Administrator  will  cooperate  to  prepare  and  file a Form  12b-25  and a 10-DA  and  10-KA as
         applicable,  pursuant  to  Rule  12b-25  of the  Exchange  Act.  In the  case of  Form  8-K,  the
         Securities  Administrator will, upon receipt of all required Form 8-K Disclosure  Information and
         upon the approval and direction of the  Depositor,  include such  disclosure  information  on the
         next Form  10-D.  In the event  that any  previously  filed  Form 8-K,  10-D or 10-K  needs to be
         amended and such amendment  relates to any Additional  Disclosure,  the Securities  Administrator
         will notify the Depositor  and the parties  affected  thereby and such parties will  cooperate to
         prepare any  necessary  Form 8-K,  10-DA or 10-KA.  Any Form 15, Form 12b-25 or any  amendment to
         Form 8-K,  10-D or 10-K shall be signed by an  appropriate  officer of the Master  Servicer.  The
         parties  hereto  acknowledge  that the  performance  by the Master  Servicer  and the  Securities
         Administrator  of their  respective  duties under this Section  3.18(a)(v)  related to the timely
         preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K, 10-D
         or 10-K is contingent upon the Master Servicer and the Depositor  timely  performing their duties
         under this  Section.  Neither the Master  Servicer nor the  Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely file any such Form 15, Form 12b-25 or any
         amendments  to Forms 8-K,  10-D or 10-K,  where such failure  results  from a party’s  failure to
         deliver,  on a timely  basis,  any  information  from such party  needed to prepare,  arrange for
         execution or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,  not
         resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Securities  Administrator,  from time to
time upon request,  such further information,  reports and financial statements within its control related
to this Agreement,  the Mortgage Loans as the Securities  Administrator  reasonably  deems  appropriate to
prepare and file all necessary  reports with the Commission.  The Securities  Administrator  shall have no
responsibility to file any items other than those specified in this Section 3.18;  provided,  however, the
Securities  Administrator  will  cooperate with the Depositor in connection  with any  additional  filings
with  respect  to the Trust  Fund as the  Depositor  deems  necessary  under the  Exchange  Act.  Fees and
expenses  incurred by the  Securities  Administrator  in  connection  with this  Section 3.18 shall not be
reimbursable from the Trust Fund.

         (b)               In  connection  with the filing of any Form 10-K  hereunder,  in the case where
the Master  Servicer and the Securities  Administrator  are not affiliated,  the Securities  Administrator
shall sign a certification (a “Form of Back-Up  Certification  for Form 10-K  Certificate,”  substantially
in the form attached  hereto as Exhibit L) for the Depositor  regarding  certain  aspects of the Form 10-K
certification signed by the Master Servicer,  provided,  however, that the Securities  Administrator shall
not be required to undertake  an analysis of any  accountant’s  report  attached as an exhibit to the Form
10-K.

         (c)      The  Securities  Administrator  shall  indemnify  and hold  harmless  the  Company,  the
Depositor and the Master  Servicer and each of its officers,  directors  and  affiliates  from and against
any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and  expenses  arising out of or based upon a breach of the  Securities
Administrator’s  obligations  under  Sections  3.16,  3.17  and  3.18  or the  Securities  Administrator’s
negligence,  bad faith or  willful  misconduct  in  connection  therewith.  In  addition,  the  Securities
Administrator  shall  indemnify and hold harmless the Depositor and the Master  Servicer and each of their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon (i) any  untrue  statement  or alleged  untrue  statement  of any
material fact contained in any Back-Up Certification,  any Annual Statement of Compliance,  any Assessment
of Compliance or any Additional  Disclosure  provided by the Securities  Administrator on its behalf or on
behalf of any subservicer or  subcontractor  engaged by the Securities  Administrator  pursuant to Section
3.16,  3.17 or 3.18  (the  “Securities  Administrator  Information”),  or (ii)  any  omission  or  alleged
omission  to state  therein a  material  fact  required  to be stated  therein  or  necessary  to make the
statements  therein, in light of the circumstances in which they were made, not misleading;  provided,  by
way of  clarification,  that this  paragraph  shall be construed  solely by  reference  to the  Securities
Administrator  Information  and  not  to  any  other  information  communicated  in  connection  with  the
Certificates,  without regard to whether the Securities  Administrator  Information or any portion thereof
is presented together with or separately from such other information.

         The  Depositor  shall  indemnify and hold harmless the  Securities  Administrator  and the Master
Servicer  and each of its  officers,  directors  and  affiliates  from and against  any  losses,  damages,
penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related  costs,  judgments and
other costs and expenses  arising out of or based upon a breach of the  obligations of the Depositor under
Sections  3.16,  3.17  and  3.18 or the  Depositor’s  negligence,  bad  faith  or  willful  misconduct  in
connection  therewith.  In addition,  the Depositor shall indemnify and hold harmless the Master Servicer,
the Securities  Administrator  and each of their  respective  officers,  directors and affiliates from and
against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and
related  costs,  judgments  and other  costs and  expenses  arising  out of or based  upon (i) any  untrue
statement or alleged  untrue  statement  of any  material  fact  contained  in any  Additional  Disclosure
provided by the  Depositor  that is required to be filed  pursuant to this  Section  3.18 (the  “Depositor
Information”),  or (ii) any omission or alleged  omission to state  therein a material fact required to be
stated therein or necessary to make the statements  therein,  in light of the  circumstances in which they
were made, not  misleading;  provided,  by way of  clarification,  that this paragraph  shall be construed
solely  by  reference  to the  Depositor  Information  that is  required  to be filed and not to any other
information  communicated  in connection  with the  Certificates,  without regard to whether the Depositor
Information or any portion thereof is presented together with or separately from such other information.

         The Master Servicer shall indemnify and hold harmless the Company,  the Securities  Administrator
and the Depositor and each of its  respective  officers,  directors  and  affiliates  from and against any
losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,
judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the
Master  Servicer under  Sections 3.16,  3.17 and 3.18 or the Master  Servicer’s  negligence,  bad faith or
willful  misconduct in connection  therewith.  In addition,  the Master  Servicer shall indemnify and hold
harmless the  Depositor and each of its officers,  directors and  affiliates  from and against any losses,
damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and related costs, judgments
and other costs and  expenses  arising  out of or based upon (i) any untrue  statement  or alleged  untrue
statement of any  material  fact  contained  in any Annual  Statement of  Compliance,  any  Assessment  of
Compliance  or any  Additional  Disclosure  provided by the Master  Servicer on its behalf or on behalf of
any subservicer or  subcontractor  engaged by the Master  Servicer  pursuant to Section 3.16, 3.17 or 3.18
(the  “Master  Servicer  Information”),  or (ii) any  omission  or  alleged  omission  to state  therein a
material fact required to be stated therein or necessary to make the statements  therein,  in light of the
circumstances  in which they were made,  not  misleading;  provided,  by way of  clarification,  that this
paragraph shall be construed  solely by reference to the Master Servicer  Information and not to any other
information  communicated  in  connection  with the  Certificates,  without  regard to whether  the Master
Servicer  Information  or any portion  thereof is presented  together with or  separately  from such other
information.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Company,  the Depositor,  the Securities  Administrator  or the Master Servicer,  as applicable,  then the
defaulting  party,  in connection  with any conduct for which it is providing  indemnification  under this
Section  3.18,  agrees that it shall  contribute  to the amount paid or payable by the other  parties as a
result of the  losses,  claims,  damages  or  liabilities  of the  other  party in such  proportion  as is
appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (d)      The  indemnification  provisions  set  forth in this  Section  3.18  shall  survive  the
termination of this Agreement or the termination of any party to this Agreement.

         (e)      Failure  of the  Master  Servicer  to comply  with this  Section  3.18  (including  with
respect to the  timeframes  required  herein)  shall  constitute  an Event of Default,  and at the written
direction of the Depositor,  the Trustee shall,  in addition to whatever rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon notice  immediately  terminate all of the rights and  obligations  of the Master  Servicer under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer  for the same (but  subject to the  Master  Servicer  rights to  payment of any Master  Servicing
Compensation  and  reimbursement  of all amounts for which it is  entitled to be  reimbursed  prior to the
date  of  termination).  Failure  of the  Securities  Administrator  to  comply  with  this  Section  3.18
(including  with respect to the timeframes  required in this Section)  which failure  results in a failure
to timely file the related  Form 10-K,  shall  constitute  a default and at the written  direction  of the
Depositor,  the Trustee  shall,  in addition to whatever  rights the Trustee may have under this Agreement
and at law or equity or to damages,  including  injunctive  relief and specific  performance,  upon notice
immediately  terminate  all of the rights  and  obligations  of the  Securities  Administrator  under this
Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating  the Securities
Administrator  for the same (but subject to the Securities  Administrator’s  right to reimbursement of all
amounts  for which it is entitled  to be  reimbursed  prior to the date of  termination).  This  paragraph
shall  supersede  any other  provision  in this  Agreement  or any other  agreement  to the  contrary.  In
connection with the termination of the Master  Servicer or the Securities  Administrator  pursuant to this
Section 3.18(e) the Trustee shall be entitled to reimbursement  of all costs and expenses  associated with
such  termination  to the extent set forth in Section  9.05.  Notwithstanding  anything to the contrary in
this  Agreement,  no Event of Default by the Master  Servicer or default by the  Securities  Administrator
shall have  occurred  with  respect to any failure to properly  prepare,  execute  and/or  timely file any
report on Form 8-K,  Form 10-D or Form 10-K,  any Form 15 or Form  12b-25 or any  amendments  to Form 8-K,
10-D or 10-K,  where such failure  results from any party’s  failure to deliver,  on a timely  basis,  any
information  from such party needed to prepare,  arrange for  execution  or file any such report,  Form or
amendment, and does not result from its own negligence, bad faith or willful misconduct.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Any report,  notice or  notification  to be delivered by the Company,  the Master Servicer or the
Securities  Administrator  to the Depositor  pursuant to this Section 3.18,  may be delivered via email to
RegABNotifications@bear.com  or,  in  the  case  of a  notification,  telephonically  by  calling  Reg  AB
Compliance Manager at 212-272-7525.

         Section 3.19.     The Company.  On the Closing Date,  the Company will receive from the Depositor
a payment of $5,000.

         Section 3.20.     UCC. The Sponsor shall file any financing statements,  continuation  statements
or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.21.     Optional  Purchase  of  Defaulted  Mortgage  Loans.  (a)  With  respect  to any
Mortgage  Loan which as of the first day of a Fiscal  Quarter is  Delinquent in payment by 90 days or more
or is an REO  Property,  the Company shall have the right to purchase such Mortgage Loan from the Trust at
a price equal to the Repurchase  Price;  provided,  however,  (i) that such Mortgage Loan is still 90 days
or more  Delinquent or is an REO Property as of the date of such purchase and (ii) this  purchase  option,
if not  theretofore  exercised,  shall  terminate on the date prior to the last day of the related  Fiscal
Quarter.  This  purchase  option,  if  not  exercised,  shall  not be  thereafter  reinstated  unless  the
delinquency  is cured and the  Mortgage  Loan  thereafter  again  becomes  90 days or more  Delinquent  or
becomes an REO Property,  in which case the option shall again become  exercisable  as of the first day of
the related Fiscal Quarter.

         (b)      If at any time the  Company  remits to the Master  Servicer a payment for deposit in the
Distribution  Account  covering  the  amount of the  Repurchase  Price for such a Mortgage  Loan,  and the
Company provides to the Trustee a certification  signed by a Servicing  Officer stating that the amount of
such  payment  has been  deposited  in the  Distribution  Account,  then the  Trustee  shall  execute  the
assignment  of such  Mortgage  Loan  to the  Company  at the  request  of the  Company  without  recourse,
representation  or  warranty  and the  Company  shall  succeed to all of the  Trustee’s  right,  title and
interest in and to such Mortgage Loan, and all security and documents  relative  thereto.  Such assignment
shall be an assignment  outright and not for security.  The Company will thereupon own such Mortgage,  and
all such security and documents,  free of any further obligation to the Trustee or the  Certificateholders
with respect thereto.

         Section 3.22.     Reserved.

         Section 3.23.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 of
this  Agreement is to  facilitate  compliance by the Sponsor,  the Depositor and the Master  Servicer with
the provisions of Regulation  AB.  Therefore,  each of the parties agrees that (a) the  obligations of the
parties  hereunder shall be interpreted in such a manner as to accomplish  that purpose,  (b) the parties’
obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties hereto, as necessary to be consistent with any such amendments,  interpretive  advice or guidance,
convention or consensus  among active  participants  in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise in respect of the  requirements of Regulation AB, (c) the parties shall comply with
reasonable  requests  made by the Sponsor,  or the  Depositor,  or the Master  Servicer or the  Securities
Administrator for delivery of additional or different  information as the Sponsor,  the Depositor,  or the
Master  Servicer or the Securities  Administrator  may determine in good faith is necessary to comply with
the provisions of Regulation  AB, and (d) no amendment of this  Agreement  shall be required to effect any
such changes in the parties’ obligations as are necessary to accommodate  evolving  interpretations of the
provisions  of Regulation  AB. All costs,  expenses,  fees,  liabilities,  charges and amounts  (including
legal fees)  incurred by the Trustee in  connection  with this Section 3.23 shall be fully  reimbursed  to
the Trustee pursuant to Section 4.05(l).

                                                ARTICLE IV
                                                 Accounts

         Section 4.01.     Protected  Accounts.  (a) The Master  Servicer  shall enforce the obligation of
each Servicer to establish and maintain a Protected  Account in accordance  with the applicable  Servicing
Agreement,  with records to be kept with respect  thereto on a Mortgage Loan by Mortgage Loan basis,  into
which  accounts  shall be  deposited  within 48 hours (or as of such other time  specified  in the related
Servicing  Agreement) of receipt,  all collections of principal and interest on any Mortgage Loan and with
respect to any REO Property received by a Servicer,  including Principal Prepayments,  Insurance Proceeds,
Liquidation  Proceeds and advances made from the  Servicer’s  own funds (less  servicing  compensation  as
permitted by the applicable  Servicing  Agreement in the case of any Servicer) and all other amounts to be
deposited in the Protected  Account.  Servicing  Compensation in the form of assumption fees, if any, late
payment charges, as collected,  if any, or otherwise  (exclusive of any Prepayment Charges with regards to
the Group I  Mortgage  Loans,  but  inclusive  of any  Prepayment  Charges  with  regards  to the Group II
Mortgage  Loans) shall be retained by the applicable  Servicer and shall not be deposited in the Protected
Account.  The  Servicer  is  hereby  authorized  to make  withdrawals  from and  deposits  to the  related
Protected  Account for purposes  required or permitted by this  Agreement.  To the extent  provided in the
related Servicing Agreement,  the Protected Account shall be held by a Designated  Depository  Institution
and  segregated  on the  books  of  such  institution  in the  name of the  Trustee  for  the  benefit  of
Certificateholders.

         (b)      To the extent  provided  in the  related  Servicing  Agreement,  amounts on deposit in a
Protected  Account may be invested in Permitted  Investments in the name of the Trustee for the benefit of
Certificateholders  and,  except as provided in the preceding  paragraph,  not  commingled  with any other
funds.  Such  Permitted  Investments  shall mature,  or shall be subject to redemption or  withdrawal,  no
later than the date on which such funds are  required  to be  withdrawn  for  deposit in the  Distribution
Account,  and  shall  be  held  until  required  for  such  deposit.  The  income  earned  from  Permitted
Investments  made  pursuant  to this  Section 4.01  shall  be  paid  to the  related  Servicer  under  the
applicable  Servicing  Agreement,  and the  risk  of loss of  moneys  required  to be  distributed  to the
Certificateholders  resulting  from  such  investments  shall be  borne by and be the risk of the  related
Servicer.  The related  Servicer (to the extent  provided in the  Servicing  Agreement)  shall deposit the
amount of any such loss in the Protected  Account within two Business Days of receipt of  notification  of
such loss but not later than the second  Business Day prior to the  Distribution  Date on which the moneys
so invested are required to be distributed to the Certificateholders.

         (c)      To the extent  provided in the related  Servicing  Agreement and subject to this Article
IV, on or before each Servicer  Remittance  Date, the related Servicer shall withdraw or shall cause to be
withdrawn  from its  Protected  Accounts  and shall  immediately  deposit or cause to be  deposited in the
Distribution  Account  amounts  representing  the  following  collections  and  payments  (other than with
respect  to  principal  of or  interest  on the  Mortgage  Loans due on or before the  Cut-off  Date) with
respect to each Loan Group or Sub-Loan Group, as applicable:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by such  Servicer  pursuant to its Servicing  Agreement  which were due during or before
the related Due Period,  net of the amount  thereof  comprising its Servicing Fee or any fees with respect
to any lender-paid primary mortgage insurance policy;

                  (ii)     Full  Principal   Prepayments  and  any  Liquidation  Proceeds  and  Subsequent
Recoveries  received  by such  Servicer  with  respect to the  Mortgage  Loans in the  related  Prepayment
Period,  with interest to the date of prepayment or liquidation,  net of the amount thereof comprising its
Servicing Fee;

                  (iii)    Partial Principal  Prepayments received by such Servicer for the Mortgage Loans
in the related Prepayment Period;

                  (iv)     Any  amount  to be used  as a  Monthly  Advance  or any  Compensating  Interest
Payments; and

                  (v)      Any amounts required to be paid by the Servicers under the related Servicing
Agreements with respect to clauses (a) and (b) of the definition of Interest Shortfall with respect to
the related Mortgage Loans for the related Distribution Date.

         (d)      Withdrawals  may be  made  from an  Account  only to make  remittances  as  provided  in
Section 4.01(c),  4.04 and 4.05; to reimburse the Master Servicer or a Servicer for Monthly Advances which
have been recovered by subsequent  collections from the related Mortgagor;  to remove amounts deposited in
error;  to remove fees,  charges or other such amounts  deposited  on a temporary  basis;  or to clear and
terminate  the  account at the  termination  of this  Agreement  in  accordance  with  Section  10.01.  As
provided in Sections  4.01(c) and 4.04(b) certain  amounts  otherwise due to the Servicers may be retained
by them and need not be deposited in the Distribution Account.

         (e)      The Master  Servicer  shall not itself waive (or  authorize a Servicer to waive,  unless
such Servicer is allowed to waive in accordance  with the terms of the related  Servicing  Agreement)  any
Prepayment  Charge that the Trust would otherwise be entitled to unless:  (i) the  enforceability  thereof
shall have been  limited by  bankruptcy,  insolvency,  moratorium,  receivership  and other  similar  laws
relating to creditors’ rights generally,  (ii) the enforcement  thereof is illegal, or any local, state or
federal  agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage
debt has been  accelerated  in connection  with a foreclosure  or other  involuntary  payment or (iv) such
waiver is  standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a
reasonably  foreseeable  default and would, in the reasonable  judgment of the Master  Servicer,  maximize
recovery  of total  proceeds  taking  into  account  the value of such  Prepayment  Charge and the related
Mortgage Loan. In no event will the Master  Servicer  itself waive a Prepayment  Charge in connection with
a  refinancing  of a Mortgage Loan that is not related to a default or a reasonably  foreseeable  default.
If a  Prepayment  Charge is waived  by the  Master  Servicer,  but does not meet the  standards  described
above,  then the Master  Servicer  is  required  to pay the  amount of such  waived  Prepayment  Charge by
depositing such amount into the Distribution  Account by the immediately  succeeding  Distribution Account
Deposit Date.

         Section 4.02.     [Reserved].

         Section 4.03.     [Reserved].

         Section 4.04.     Distribution  Account.  (a) The Securities  Administrator  shall  establish and
maintain in the name of the Trustee, for the benefit of the  Certificateholders,  the Distribution Account
as a segregated trust account or accounts.

         (b)      The  Master  Servicer  and  the  Securities  Administrator  will  each  deposit  in  the
Distribution Account as identified and as received by each of them, the following amounts:

                  (i)      Any amounts received from the Servicers and constituting Available Funds;

                  (ii)     Any Monthly Advance and any Compensating  Interest Payments required to be made
by the Master Servicer pursuant to this Agreement;

                  (iii)    Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Master Servicer or which were not deposited in a Protected Account;

                  (iv)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage  Loan Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts
which are to be treated  pursuant to Section 2.04  of this Agreement as the payment of a Repurchase  Price
in connection  with the tender of a Substitute  Mortgage Loan by the Sponsor,  the  Repurchase  Price with
respect to any Mortgage Loans purchased by the Company pursuant to  Section 3.21,  and all proceeds of any
Mortgage  Loans or property  acquired with respect  thereto  repurchased  by the Depositor or its designee
pursuant to Section 10.01;

                  (v)      Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (vi)     Any amounts  received by the Master  Servicer or Securities  Administrator,  or
required to be paid by the Master  Servicer,  in connection  with any Prepayment  Charge on the Prepayment
Charge Loans; and

                  (vii)    Any other amounts  received by or on behalf of the Master Servicer and required
to be deposited in the Distribution Account pursuant to this Agreement.

         (c)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Securities
Administrator  in the  name  of the  Trustee  in  trust  for  the  benefit  of the  Certificateholders  in
accordance with the terms and provisions of this Agreement.

         (d)      The  requirements for crediting the  Distribution  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of
(i) late  payment  charges  or  assumption,  tax  service,  statement  account  or  payoff,  substitution,
satisfaction,  release and other like fees and charges and (ii) the items  enumerated in Section 4.05 with
respect to the Securities  Administrator,  the Master Servicer and the Servicers,  need not be credited by
the  Master  Servicer  or the  Servicers  to the  Distribution  Account.  Amounts  received  by the Master
Servicer or the Securities  Administrator in connection with Prepayment  Charges on the Prepayment  Charge
Loans shall be  deposited  into the Class XP Reserve  Account by such party upon receipt  thereof.  In the
event that the Master Servicer or the Securities  Administrator  shall deposit or cause to be deposited to
the Distribution  Account any amount not required to be credited  thereto,  the Securities  Administrator,
upon receipt of a written request  therefor signed by a Servicing  Officer of the Master  Servicer,  shall
promptly   transfer  such  amount  to  the  Master   Servicer,   any  provision  herein  to  the  contrary
notwithstanding.

         (e)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Securities  Administrator  and held by the Securities  Administrator  in trust in its
Corporate  Trust  Office,  and the  Distribution  Account  and the funds  deposited  therein  shall not be
subject  to, and shall be  protected  from,  all claims,  liens,  and  encumbrances  of any  creditors  or
depositors of the Securities  Administrator or the Master Servicer  (whether made directly,  or indirectly
through  a  liquidator  or  receiver  of  the  Securities  Administrator  or  the  Master  Servicer).  The
Distribution  Account shall be an Eligible  Account.  The amount at any time credited to the  Distribution
Account,  if  invested,  shall be  invested  in the name of the  Trustee,  in such  Permitted  Investments
selected by the Master  Servicer or the Depositor.  The Master  Servicer or the Depositor shall select the
Permitted  Investments for the funds on deposit in the  Distribution  Account.  All Permitted  Investments
shall mature or be subject to redemption or  withdrawal  on or before,  and shall be held until,  the next
succeeding   Distribution   Date  if  the  obligor  for  such  Permitted   Investment  is  the  Securities
Administrator  or, if such  obligor is any other  Person,  the Business Day  preceding  such  Distribution
Date,  in the case of Permitted  Investments  for the benefit of the Master  Servicer  and the  Depositor.
With respect to the Distribution  Account and the funds deposited  therein,  the Securities  Administrator
shall take such  action as may be  necessary  to ensure that the  Certificateholders  shall be entitled to
the  priorities  afforded  to such a trust  account  (in  addition  to a claim  against  the estate of the
Trustee) as provided by 12 U.S.C. § 92a(e), and applicable  regulations  pursuant thereto,  if applicable,
or any applicable comparable state statute applicable to state chartered banking corporations.

         (f)      Any and all  investment  earnings  and losses on amounts on deposit in the  Distribution
Account shall be for the account of the Master  Servicer.  The Master  Servicer from time to time shall be
permitted to withdraw or receive  distribution  of any and all investment  earnings from the  Distribution
Account  on  behalf  of  itself.   The  risk  of  loss  of  moneys  required  to  be  distributed  to  the
Certificateholders  resulting  from  such  investments  shall be  borne  by and be the risk of the  Master
Servicer  based on the Permitted  Investments  on which such loss is incurred.  The Master  Servicer shall
deposit the amount of any such loss in the  Distribution  Account  within two Business  Days of receipt of
notification  of such loss but not later than the  Distribution  Date on which the moneys so invested  are
required to be distributed to the Certificateholders.

         (g)      In the  event  that the  Master  Servicer  and  Securities  Administrator  are no longer
affiliated,  the Master  Servicer shall establish and maintain an account  separate from the  Distribution
Account  into which any funds  remitted by the  Company and  Servicers  will be  deposited.  No later than
noon New York time on the Business Day prior to each  Distribution  Date, the Master  Servicer shall remit
any such funds to the Paying Agent for deposit in the  Distribution  Account.  The Master  Servicer  shall
make the following permitted withdrawals and transfers from such account:

                  (i)      The  Master  Servicer  will,  from  time to time on demand  of the  Company,  a
Servicer or the  Securities  Administrator,  make or cause to be made such  withdrawals  or transfers from
the  account as the Master  Servicer  has  designated  for such  transfer or  withdrawal  pursuant to this
Agreement and the related  Servicing  Agreement.  The Master  Servicer may clear and terminate the account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

                  (ii)     On an ongoing  basis,  the Master  Servicer  shall  withdraw  from the  account
(i) any expenses,  costs and liabilities  recoverable by the Trustee, the Master Servicer,  the Securities
Administrator  or any Custodian  pursuant to Sections 3.03, 7.04 and 9.05 and (ii) any  amounts payable to
the Master Servicer as set forth in  Section 3.14;  provided,  however,  that the Master Servicer shall be
obligated to pay from its own funds any amounts which it is required to pay under Section 7.03(a).

                  (iii)    In addition,  on or before each Business Day prior to each  Distribution  Date,
the Master Servicer shall deposit in the  Distribution  Account (or remit to the Securities  Administrator
for deposit therein) any Monthly  Advances  required to be made by the Master Servicer with respect to the
Mortgage Loans.

                  (iv)     No  later  than  noon  New  York  time  on  each  Business  Day  prior  to each
Distribution  Date, the Master  Servicer will transfer all Available  Funds on deposit in the account with
respect to the related Distribution Date to the Paying Agent for deposit in the Distribution Account.

         Section 4.05.     Permitted   Withdrawals  and  Transfers  from  the  Distribution  Account.  The
Securities  Administrator  will,  from time to time on demand of the Master  Servicer  (or with respect to
clause (l) hereto,  on demand of the Trustee,  the Securities  Administrator  or the  Custodian),  make or
cause to be made such  withdrawals or transfers from the  Distribution  Account as the Master Servicer has
designated for such transfer or withdrawal  pursuant to this Agreement and the Servicing  Agreements or as
the Securities Administrator deems necessary for the following purposes:

         (a)             to  reimburse  the Master  Servicer  or any  Servicer  for any
Monthly  Advance  of its own funds,  the right of the  Master  Servicer  or a  Servicer  to  reimbursement
pursuant  to  this  subclause  (i) being  limited  to  amounts  received  on a  particular  Mortgage  Loan
(including,  for  this  purpose,  the  Repurchase  Price  therefor,  Insurance  Proceeds  and  Liquidation
Proceeds)  which  represent  late  payments or recoveries of the principal of or interest on such Mortgage
Loan with respect to which such Monthly Advance was made;

         (b)               to reimburse  the Master  Servicer or any Servicer from  Insurance  Proceeds or
Liquidation  Proceeds  relating to a particular  Mortgage Loan for amounts expended by the Master Servicer
or such  Servicer in good faith in  connection  with the  restoration  of the related  Mortgaged  Property
which was damaged by an Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

         (c)               to  reimburse  the Master  Servicer or any  Servicer  from  Insurance  Proceeds
relating to a particular  Mortgage Loan for insured  expenses  incurred with respect to such Mortgage Loan
and to  reimburse  the Master  Servicer or such  Servicer  from  Liquidation  Proceeds  from a  particular
Mortgage Loan for  Liquidation  Expenses  incurred with respect to such Mortgage  Loan;  provided that the
Master  Servicer  shall not be  entitled to  reimbursement  for  Liquidation  Expenses  with  respect to a
Mortgage  Loan to the extent that (i) any amounts with respect to such  Mortgage  Loan were paid as Excess
Liquidation  Proceeds  pursuant to clause (xi) of this Section  4.05(a) to the Master  Servicer;  and (ii)
such Liquidation Expenses were not included in the computation of such Excess Liquidation Proceeds;

         (d)      to pay the Master Servicer or any Servicer,  as appropriate,  from Liquidation  Proceeds
or Insurance  Proceeds  received in connection with the liquidation of any Mortgage Loan, the amount which
the Master  Servicer  or such  Servicer  would have been  entitled  to receive  under  clause (ix) of this
Section  4.05(a)  as  servicing  compensation  on  account  of each  defaulted  scheduled  payment on such
Mortgage Loan if paid in a timely manner by the related Mortgagor;

         (e)      to pay the Master  Servicer or any Servicer from the  Repurchase  Price for any Mortgage
Loan,  the amount which the Master  Servicer or such  Servicer  would have been  entitled to receive under
clause (ix) of this Section 4.05(a) as servicing compensation;

         (f)      to  reimburse  the Master  Servicer or any  Servicer  for  advances of funds (other than
Monthly  Advances) made with respect to the Mortgage  Loans,  and the right to  reimbursement  pursuant to
this clause being limited to amounts received on the related  Mortgage Loan (including,  for this purpose,
the  Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which  represent  late
recoveries of the payments for which such advances were made;

         (g)      to reimburse  the Master  Servicer or any Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

         (h)      to pay the Master Servicer as set forth in Section 3.14;

         (i)      to reimburse the Master  Servicer for expenses,  costs and  liabilities  incurred by and
reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

         (j)      to pay to the  Master  Servicer,  as  additional  servicing  compensation,  any
Excess Liquidation Proceeds to the extent not retained by the related Servicer;

         (k)      to  reimburse  or pay any  Servicer  any  such  amounts  as are due  thereto  under  the
applicable  Servicing  Agreement  and have not been  retained  by or paid to the  Servicer,  to the extent
provided in the related  Servicing  Agreement  (including any amounts owed to the Company for any Mortgage
Loans  subserviced  on behalf of the  Company,  to the extent  such  amounts  are  received  by the Master
Servicer or the Securities Administrator);

         (l)      to reimburse the Trustee,  the Securities  Administrator  or the Custodian for expenses,
costs and liabilities incurred by or reimbursable to it pursuant to this Agreement;

         (m)      to remove amounts deposited in error;

         (n)      to clear and terminate the Distribution Account pursuant to Section 10.01; and

         (o)      to pay the Depositor as set forth in Section 4.04(e).

         (p)      The  Securities  Administrator  shall  keep  and  maintain  separate  accounting,  on  a
Mortgage  Loan by Mortgage Loan basis and shall provide a copy to the  Securities  Administrator,  for the
purpose of  accounting  for any  reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)
through  (vi) and  (viii) or with  respect  to any such  amounts  which  would  have been  covered by such
clauses  had the  amounts  not been  retained  by the  Master  Servicer  without  being  deposited  in the
Distribution  Account under Section  4.04(b).  Reimbursements  made pursuant to clauses (vii),  (ix), (xi)
and (xii) will be allocated between the Loan Groups or Sub-Loan Groups,  as applicable,  pro rata based on
the aggregate  Stated  Principal  Balances of the Mortgage Loans in each Loan Group or Sub-Loan  Group, as
applicable.

         (q)               On each Distribution  Date, the Securities  Administrator  shall distribute the
Interest Funds,  Principal Funds and Available Funds to the extent on deposit in the Distribution  Account
for each Loan Group or  Sub-Loan  Group,  as  applicable,  to the Holders of the related  Certificates  in
accordance with Article VI.

         Section 4.06. Reserve Fund. (a) On or before the Closing Date, the Securities Administrator shall
establish one  or more  segregated  trust  accounts  (the  "Reserve  Fund") in the name of the  Trustee on
behalf  of the  Holders  of  the Group  I  Offered,  the  Class  I-B-4  Certificates  and the  Class  B-IO
Certificates.  The Reserve Fund must be an Eligible  Account.  The Reserve Fund shall be entitled “Reserve
Fund,  Citibank,  N.A. as Trustee f/b/o holders of Structured  Asset Mortgage  Investments  II Inc.,  Bear
Stearns  ALT-A  Trust  2007-1,  Mortgage  Pass-Through  Certificates,   Series  2007-1."   The  Securities
Administrator  shall demand  payment of all money  payable by the  Counterparty  under the Cap  Contracts.
The  Securities  Administrator  shall  deposit in the Reserve  Fund all  payments  received by it from the
Counterparty  pursuant  to the Cap  Contracts  and,  prior to  distribution  of such  amounts  pursuant to
Section 6.01(a),  all payments  described under the Ninth and Tenth clauses of Section  6.01(a).   All Cap
Contract  Payment  Amounts  received from Cap Contracts and  the amounts  described in the Ninth and Tenth
clauses of Section  6.01(a)  deposited to the Reserve  Fund shall be held by the Securities  Administrator
in the name of the  Trustee on behalf of the Trust,  in trust for the  benefit of the Holders of the Group
I  Offered   Certificates  and  the  Class  I-B-4  Certificates,   as  applicable,   and  the  Class  B-IO
Certificateholders in  accordance  with the terms and provisions of this Agreement.  On each  Distribution
Date, the Securities  Administrator  shall distribute  amounts on deposit in the Reserve Fund to the Group
I Offered,  Class I-B-4 and Class B-IO  Certificateholders  in accordance with the Ninth and Tenth clauses
of Section 6.01(a) and Section 6.01(b).

         (b)      The  Reserve  Fund  is  an  “outside  reserve  fund”  within  the  meaning  of  Treasury
Regulation  Section  1.860G-2(h)  and shall be an asset of the Trust  Fund but not an asset of any  2007-1
REMIC.  The  Securities  Administrator  on behalf of the Trust shall be the  nominal  owner of the Reserve
Fund. For federal income tax purposes,  the Class  B-IO Certificateholders  shall be the beneficial owners
of the Reserve Fund,  subject to the power of the  Securities  Administrator  to distribute  amounts under
the Tenth and  Eleventh clauses  of Section  6.01(a) and Section 6.01(b) and shall report items of income,
deduction,  gain or loss arising therefrom.  For federal income tax purposes,  (i) amounts  distributed to
Group I  Certificateholders  pursuant to the Tenth and Eleventh clauses of Section 6.01(a) will be treated
as  first  distributed  to  the  Class  B-IO   Certificateholders  and  then  paid  from  the  Class  B-IO
Certificateholders  to the applicable  Group I Offered or Class I-B-4  Certificateholders.  Amounts in the
Reserve  Fund  held in  trust  for the  benefit  of the  Group I  Offered,  Class  I-B-4  and  Class  B-IO
Certificateholders  shall, at the written direction of the Class B-IO  Certificateholders,  be invested in
Permitted  Investments  that  mature  no  later  than  the  Business  Day  prior  to the  next  succeeding
Distribution  Date.  If no written  direction  is  received,  the amounts in the Reserve Fund shall remain
uninvested.  Any  losses  on such  Permitted  Investments  shall  not in any  case be a  liability  of the
Securities  Administrator  but  an  amount  equal  to  such  losses  shall  be  given  by the  Class  B-IO
Certificateholders to the Securities  Administrator out of such  Certificateholders’ own funds immediately
as realized,  for deposit by the  Securities  Administrator  into the Reserve Fund. To the extent that the
Class B-IO  Certificateholders  have provided the Securities  Administrator with such written direction to
invest such funds in Permitted Investments,  on each Distribution Date the Securities  Administrator shall
distribute all net income and gain from such  Permitted  Investments in the Reserve Fund to the Class B-IO
Certificateholders,  not as a  distribution  in respect of any interest in any 2007-1  REMIC.  All amounts
earned on amounts on deposit  in the  Reserve  Fund held in trust for the  benefit of the Group I Offered,
Class I-B-4 and Class B-IO Certificateholders shall be taxable to the Class B-IO Certificateholders.

         Section 4.07.     Class XP Reserve  Account.  (a) The Securities  Administrator  shall  establish
and  maintain  with itself a  separate,  segregated  trust  account,  which shall be an Eligible  Account,
titled “Reserve Account,  Wells Fargo Bank, National Association,  as Securities  Administrator f/b/o Bear
Stearns ALT-A Trust  2007-1,  Mortgage  Pass-Through  Certificates,  Series  2007-1,  Class XP”.  Funds on
deposit in the Class XP Reserve  Account shall be held in trust by the  Securities  Administrator  for the
holders of the Class XP  Certificates.  On the Closing  Date,  the  Depositor  shall deposit $100 into the
Class XP Reserve  Account.  The Class XP Reserve  Account  will not  represent  an  interest in any 2007-1
REMIC.

         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the
Business Day prior to each  Distribution  Date,  the  Securities  Administrator  shall withdraw the amount
then on deposit in the Class XP Reserve Account and deposit such amount into the  Distribution  Account to
be distributed to the Holders of the Class XP  Certificates  in accordance  with Section  6.01(c) and with
regards to the initial  $100  deposit,  this  Section  4.07.  The initial  $100  deposited in the Class XP
Reserve  Account  shall be applied  to the Class XP  Certificates  on a pro rata  basis  upon the  initial
certificate  balances  stated  on the  Class XP  Certificates.  In  addition,  on the  earlier  of (x) the
Business Day prior to the  Distribution  Date on which all the assets of the Trust Fund are repurchased as
described in Section 10.01(a) and (y) the Business Day prior to the  Distribution  Date occurring in April
2012, the Securities  Administrator  shall withdraw the amount on deposit in the Class XP Reserve Account,
deposit such amount into the  Distribution  Account and remit such amount to the Securities  Administrator
and  provide  written  instruction  to the  Securities  Administrator  to pay such  amount to the Class XP
Certificates  in accordance  with this Section 4.07 and Section  6.01(c) and following such withdrawal the
Class XP Reserve Account shall be closed.

         Section 4.08.     Posted  Collateral  Account.  The Trustee  may,  and does  hereby,  appoint the
Securities  Administrator as its custodian under any Cap Contract.  Upon the occurrence of a Rating Agency
Downgrade  (as  defined in the related Cap  Contract)  or as  otherwise  provided in a Cap  Contract,  the
Securities  Administrator,  on behalf of the Trustee,  shall  establish  and maintain a Posted  Collateral
Account,  which shall be  denominated  “Citibank,  N.A.,  as Trustee  f/b/o  holders of  Structured  Asset
Mortgage  Investments  II Inc.,  Bear Stearns  ALT-A Trust  2007-1,  Mortgage  Pass-Through  Certificates,
Series  2007-1  -  Posted  Collateral  Account.”  The  Posted  Collateral  Account  shall  be an  Eligible
Account.  The Securities  Administrator  shall deposit into such account any amounts required to be posted
by the Counterparty pursuant to a Cap Contract.

                                                ARTICLE V
                                               Certificates

         Section 5.01.     Certificates.   (a)  The   Depository,   the  Depositor   and  the   Securities
Administrator  have  entered  into a Depository  Agreement  dated as of the Closing Date (the  “Depository
Agreement”).   Except  for  the  Residual  Certificates,  the  Private  Certificates  and  the  Individual
Certificates and as provided in Section 5.01(b),  the  Certificates  shall at all times remain  registered
in the name of the  Depository  or its nominee  and at all times:  (i) registration  of such  Certificates
may  not be  transferred  by  the  Securities  Administrator  except  to a  successor  to the  Depository;
(ii) ownership  and transfers of registration of such Certificates on the books of the Depository shall be
governed by applicable  rules  established by the Depository;  (iii) the  Depository may collect its usual
and  customary  fees,  charges  and  expenses  from  its  Depository  Participants;  (iv)  the  Securities
Administrator  shall  deal  with the  Depository  as  representative  of such  Certificate  Owners  of the
respective Class of  Certificates for purposes of exercising the rights of  Certificateholders  under this
Agreement,  and requests and  directions  for and votes of such  representative  shall not be deemed to be
inconsistent if they are made with respect to different  Certificate  Owners;  and (v) the Trustee and the
Securities  Administrator  may rely and shall be fully protected in relying upon information  furnished by
the Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private Certificates are initially Physical  Certificates.  If
at any  time  the  Holders  of all of the  Certificates  of one or more  such  Classes  request  that  the
Securities  Administrator  cause such Class to become Global  Certificates,  the Securities  Administrator
and the Depositor  will take such action as may be reasonably  required to cause the  Depository to accept
such Class or Classes for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates  and
any Global  Certificates  shall be made in accordance  with the  procedures  established by the Depository
Participant or brokerage firm  representing  such Certificate  Owners.  Each Depository  Participant shall
only transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents or of brokerage  firms for
which it acts as agent in accordance with the Depository’s normal procedures.

         (b)      If (i)(A) the  Depositor  advises  the  Securities  Administrator  in  writing  that the
Depository is no longer willing or able to properly discharge its  responsibilities  as Depository and (B)
the  Depositor  is unable to locate a  qualified  successor  within 30 days or (ii) the  Depositor  at its
option advises the Securities  Administrator in writing that it elects to terminate the book-entry  system
through the  Depository,  the  Securities  Administrator  shall  request  that the  Depository  notify all
Certificate  Owners of the  occurrence  of any such event and of the  availability  of  definitive,  fully
registered  Certificates  to  Certificate  Owners  requesting  the same.  Upon surrender to the Securities
Administrator of the  Certificates by the Depository,  accompanied by registration  instructions  from the
Depository for registration, the Securities Administrator shall issue the definitive Certificates.

         In addition,  if an Event of Default has  occurred  and is  continuing,  each  Certificate  Owner
materially adversely affected thereby may at its option request a definitive  Certificate  evidencing such
Certificate  Owner’s  interest in the related Class of Certificates.  In order to make such request,  such
Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository
or the related  Depository  Participant  with directions for the Securities  Administrator  to exchange or
cause the exchange of the Certificate  Owner’s  interest in such Class of  Certificates  for an equivalent
interest  in  fully  registered  definitive  form.  Upon  receipt  by  the  Securities   Administrator  of
instructions  from the  Depository  directing the Securities  Administrator  to effect such exchange (such
instructions  to contain  information  regarding the Class of Certificates  and the Certificate  Principal
Balance  being  exchanged,  the  Depository  Participant  account to be  debited  with the  decrease,  the
registered holder of and delivery instructions for the definitive  Certificate,  and any other information
reasonably  required by the Securities  Administrator),  (i) the Securities  Administrator  shall instruct
the  Depository  to reduce the  related  Depository  Participant’s  account by the  aggregate  Certificate
Principal  Balance of the  definitive  Certificate,  (ii) the Securities  Administrator  shall execute and
deliver,  in accordance with the  registration  and delivery  instructions  provided by the Depository,  a
Definitive  Certificate  evidencing such  Certificate  Owner’s  interest in such Class of Certificates and
(iii) the Securities  Administrator  shall execute a new Book-Entry  Certificate  reflecting the reduction
in the  aggregate  Certificate  Principal  Balance  of such  Class of  Certificates  by the  amount of the
definitive Certificates.

         Neither  the  Depositor  nor the  Securities  Administrator  shall be liable for any delay in the
delivery of any instructions  required  pursuant to this Section 5.01(b) and may conclusively rely on, and
shall be protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group II Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  “REMIC I.”  Component  I of the  Class R  Certificates  will  represent  the sole
Class of  “residual  interests” in REMIC I for purposes of the REMIC  Provisions (as defined herein) under
federal  income tax law.  The  following  table  irrevocably  sets forth the  designation,  Uncertificated
Pass-Through  Rate and initial  Uncertificated  Principal  Balance for each of the “regular  interests” in
REMIC I and the  designation and Certificate  Principal  Balance of the Class R Certificates  allocable to
Component I of the Class R Certificates.  None of the REMIC I Regular Interests will be certificated.

                                                                                Initial
Class Designation for each REMIC I     Type of        Uncertificated        Uncertificated
             Interest                  Interest     Pass-Through Rate      Principal Balance
------------------------------------ ------------- --------------------- ----------------------
Y-1                                    Regular         Variable(1)              $190,234.16
Y-2                                    Regular         Variable(2)               $40,866.07
Z-1                                    Regular         Variable(1)          $380,303,021.63
Z-2                                    Regular         Variable(2)           $81,691,273.86
Component I of the Class R             Residual            (3)                      $0
Certificates

_______________________
 (1) Interest  distributed to REMIC I Regular  Interests Y-1 and Z-1 on each  Distribution  Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group II-1 Mortgage  Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(2)  Interest  distributed to REMIC I  Regular  Interests Y-2 and Z-2 on each  Distribution  Date will
     have accrued at the weighted  average of the Net Rates for the Sub-Loan  Group II-2 Mortgage Loans on
     the applicable  Uncertificated  Principal Balance  outstanding  immediately  before such Distribution
     Date.
(3)  Component I of the Class R Certificates will not bear interest.

                  (ii)        As  provided  herein,  the REMIC  Administrator  will
make an election to treat the segregated  pool of assets  consisting of the REMIC I Regular  Interests and
any proceeds  thereof as a REMIC for federal income tax purposes,  and such segregated pool of assets will
be designated as  “REMIC II.”  Component II of the Class R  Certificates  will represent the sole Class of
“residual  interests” in REMIC II for purposes of the REMIC  Provisions  under federal income tax law. The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal Balance for each of the “regular  interests” in REMIC II and the designation and
Certificate  Principal  Balance  of the Class R  Certificates  allocable  to  Component  II of the Class R
Certificates.  None of the REMIC II Regular Interests will be certificated.

                                                                                Initial
Class Designation for each REMIC II     Type of        Uncertificated        Uncertificated
                Interest               Interest     Pass-Through Rate      Principal Balance
------------------------------------ ------------- --------------------- ----------------------
II-1A                                  Regular         Variable(1)          $350,244,000.00
II-2A                                  Regular         Variable(2)           $75,234,000.00
II-B-1                                 Regular         Variable((3)          $13,173,000.00
II-B-2                                 Regular         Variable((3)           $8,550,000.00
II-B-3                                 Regular         Variable(3)            $5,316,000.00
II-B-4                                 Regular         Variable(3)            $5,085,000.00
II-B-5                                 Regular         Variable(3)            $2,773,000.00
II-B-6                                 Regular         Variable(3)            $1,850,395.72
Component II of the Class R            Residual            (4)                     $0
Certificates
_______________________
(1)  REMIC II Regular  Interest  II-1A will bear  interest  at a variable  Pass-Through  Rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group II-1 Mortgage Loans.
(2)  REMIC II Regular  Interests  II-2A will bear  interest at a variable  Pass-Through  Rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group II-2 Mortgage Loans.
(3)  REMIC II  Regular  Interests  II-B-1,  II-B-2,  II-B-3,  II-B-4,  II-B-5  and  II-B-6  will each bear
     interest at a variable  Pass-Through  Rate equal to the weighted  average of the weighted average Net
     Rate of the Mortgage  Loans in each  Sub-Loan  Group in Loan Group II weighted in  proportion  to the
     excess  of the  aggregate  Stated  Principal  Balance  of each  Sub-Loan  Group  over  the  aggregate
     Certificate  Principal  Balance of the related Senior  Certificates  (other than the Senior  Interest
     Only Certificates).
(4)  Component II of the Class R Certificates will not bear interest.

                  (iii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group I Loans and certain other  related  assets  subject to
this  Agreement as a REMIC for federal  income tax purposes,  and such  segregated  pool of assets will be
designated as  “REMIC III.”  Component III of the Class R  Certificates  will  represent the sole Class of
“residual  interests” in REMIC III for purposes of the REMIC  Provisions under federal income tax law. The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal  Balance for each of the “regular  interests” in REMIC III  and the  designation
and Certificate  Principal  Balance of the Class R Certificates  allocable to Component III of the Class R
Certificates.  None of the REMIC III Regular Interests will be certificated.

                                                                                Initial
 Class Designation for each REMIC      Type of        Uncertificated        Uncertificated
           III Interest                Interest     Pass-Through Rate      Principal Balance
------------------------------------ ------------- --------------------- ----------------------
LT1                                    Regular         Variable(1)          $405,744,505.28
LT2                                    Regular         Variable(1)               $12,746.90
LT3                                    Regular            0.00%                  $27,834.39
LT4                                    Regular         Variable(2)               $27,834.39
Component III of the Class R           Regular             (3)                        $0
Certificates

_________________________

(1)  REMIC III Regular  Interests  LT1 and LT2 will bear interest at a variable rate equal to the weighted
     average of the Net Rates on the Group I Mortgage Loans.
(2)  REMIC III Regular  Interest  LT4 will bear  interest at a variable  rate equal to twice the  weighted
     average of the Net Rates on the Group I Mortgage Loans.
(3)  Component III of the Class R Certificates will not bear interest.

                  (iv)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of  assets  consisting  of the REMIC II  Regular  Interests  and the  REMIC  III  Regular
Interests and any proceeds  thereof as a REMIC for federal income tax purposes,  and such  segregated pool
of assets will be designated as “REMIC IV.”  Component IV of the Class R  Certificates  will represent the
sole Class of  “residual  interests” in REMIC IV for purposes of the REMIC Provisions under federal income
tax law. The following table  irrevocably sets forth the  designation,  Uncertificated  Pass-Through  Rate
(which is also the Pass-Through Rate for the Related  Certificates) and initial  Uncertificated  Principal
Balance for each of the “regular  interests” in REMIC IV, and the designation  and  Certificate  Principal
Balance of the Class R Certificates allocable to Component IV of the Class R Certificates.

         Class Designation for          Type of                 Initial Uncertificated   Uncertificated Pass-Through
         each REMIC IV Interest         Interest                  Principal Blance                 Rate
_______________________________________________________________________________________________________________
         I-A-1                          Regular                       $326,679,000.00              (1)
         I-A-2                          Regular                        $40,581,000.00              (1)
         II-1A-1                        Regular                       $319,995,000.00              (2)
         II-1A-2                        Regular                        $30,249,000.00              (2)
         II-1X-1                        Regular                                 $0.00              (3)
         II-2A-1                        Regular                        $68,736,000.00              (4)
         II-2A-2                        Regular                         $6,498,000.00              (4)
         II-2X-1                        Regular                                 $0.00              (5)
         II-B-1                         Regular                        $13,173,000.00              (6)
         II-BX-1                        Regular                                 $0.00              (7)
         II-B-2                         Regular                         $8,550,000.00              (8)
         II-B-3                         Regular                         $5,316,000.00              (8)
         II-B-4                         Regular                         $5,085,000.00              (8)
         II-B-5                         Regular                         $2,773,000.00              (8)
         II-B-6                         Regular                         $1,850,000.00              (8)
         I-M-1                          Regular                         $1,850,395.72              (1)
         I-M-2                          Regular                         $8,725,000.00              (1)
         I-B-1                          Regular                         $4,667,000.00              (1)
         I-B-2                          Regular                         $1,623,000.00              (1)
         I-B-3                          Regular                         $2,029,000.00              (1)
         I-B-4                          Regular                         $2,435,000.00              (1)
         XP                             Regular                               $100.00              (9)
         B-IO-I and B-IO-P              Regular                         $6,087,920.97              (10)
         Component IV of the
         Class R Certificates           Residual                                $0.00              (11)

_________________________

(1)  REMIC IV Regular  Interests I-A-1,  I-A-2,  I-M-1,  I-M-2,  I-B-1,  I-B-2,  I-B-3 and I-B-4 will bear
     interest at a variable rate equal to the least of (i) One-Month LIBOR plus the related  Margin,  (ii)
     11.50% and (iii) the Net Rate Cap.

(2)  On or prior to the  Distribution  Date in  December  2011,  REMIC IV Regular  Interests  II-1A-1  and
     II-1A-2 will bear interest at a variable  Pass-Through  Rate equal to the weighted average of the Net
     Rates of the Sub-Loan Group II Mortgage  Loans minus 0.486% per annum.  After the  Distribution  Date
     in December  2011,  REMIC IV Regular  Interests  II-1A-1 and II-1A-2 will bear interest at a variable
     Pass-Through  Rate  equal to the  weighted  average  of the Net  Rates  of the  Sub-Loan  Group  II-1
     Mortgage Loans.

(3)  On or prior to the  Distribution  Date in December 2011,  REMIC IV Regular Interest II-1X-1 will bear
     interest at a fixed  Pass-Through  Rate equal to 0.486% per annum based on a notional amount equal to
     the  aggregate  Certificate  Principal  Balance of REMIC IV Regular  Interests  II-1A-1 and  II-1A-2.
     After the  Distribution  Date in December 2011,  REMIC IV Regular  Interest II-1X-1 will not bear any
     interest and the Pass-Through Rate will be equal to 0.00% per annum thereon.

(4)  On or prior to the  Distribution  Date in  December  2011,  REMIC IV Regular  Interests  II-2A-1  and
     II-2A-2 will bear interest at a variable  Pass-Through  Rate equal to the weighted average of the Net
     Rates of the  Sub-Loan  Group II-2  Mortgage  Loans minus  0.522% per annum.  After the  Distribution
     Date in  December  2011,  REMIC IV Regular  Interests  II-2A-1 and  II-2A-2  will bear  interest at a
     variable  Pass-Through  Rate equal to the  weighted  average of the Net Rates of the  Sub-Loan  Group
     II-2  Mortgage Loans.

(5)  On or prior to the  Distribution  Date in December 2011,  REMIC IV Regular Interest II-2X-1 will bear
     interest at a fixed  Pass-Through  Rate equal to 0.522% per annum based on a notional amount equal to
     the  aggregate  Certificate  Principal  Balance of REMIC IV Regular  Interests  II-2A-1 and  II-2A-2.
     After the  Distribution  Date in December 2011,  REMIC IV Regular  Interest II-2X-1 will not bear any
     interest and the Pass-Through Rate will be equal to 0.00% per annum thereon.

(6)  On or prior to the  Distribution  Date in December 2011,  REMIC IV Regular  Interest II-B-1 will bear
     interest at a variable  Pass-Through  Rate equal to the weighted  average of the weighted average Net
     Rate of the Mortgage  Loans in each  Sub-Loan  Group in Loan Group II weighted in  proportion  to the
     excess of the aggregate  Stated  Principal  Balance of the Mortgage  Loans  included in each Sub-Loan
     Group over the aggregate  Certificate  Principal  Balance of the related Senior  Certificates  (other
     than the Senior Interest Only  Certificates)  minus 0.325%.  After the Distribution  Date in December
     2011,  REMIC IV Regular Interest II-B-1 will bear interest at a variable  Pass-Through  rate equal to
     the weighted  average of the weighted  average Net Rate of the Mortgage  Loans in each Sub-Loan Group
     in Loan Group II weighted in proportion to the excess of the aggregate  Stated  Principal  Balance of
     the Mortgage Loans included in each Sub-Loan Group over the aggregate  Certificate  Principal Balance
     of the related Senior Certificates (other than the Senior Interest Only Certificates).

(7)  On or prior to the  Distribution  Date in December 2011, the REMIC IV Regular  Interest  II-BX-1 will
     bear  interest  at a fixed  pass-through  rate equal to  approximately  0.325%  per annum  based on a
     notional amount equal to the certificate  principal balance of the Class II-B-1  Certificates.  After
     the  Distribution  Date in December 2011, the Class II-BX-1  Certificates  will not bear any interest
     and the pass-through rate will be equal to 0.00% per annum thereon.

(8) REMIC IV Regular Interests  II-B-2,  II-B-3,  II-B-4,  II-B-5 and II-B-6 will each bear interest at a
     variable  Pass-Through  Rate equal to the weighted  average of the  weighted  average Net Rate of the
     Mortgage  Loans in each  Sub-Loan  Group in Loan Group II weighted in proportion to the excess of the
     aggregate  Stated  Principal  Balance of the Mortgage Loans in each Sub-Loan Group over the aggregate
     Certificate  Principal  Balance of the related Senior  Certificates  (other than the Senior  Interest
     Only Certificates).

(9)  The Class XP  Certificates  will not bear any interest.  The Class XP  Certificates  will be entitled
     to receive  Prepayment  Charges  collected with respect to the Prepayment  Charge Loans. The Class XP
     Certificates will not represent an interest in any REMIC.

(10) The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on its  Notional  Amount.  Amounts  paid,  or  deemed  paid,  to the  Class  B-IO
     Certificates  shall be deemed to first be paid to REMIC IV Regular  Interest  B-IO-I in  reduction of
     accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have been reduced
     to zero and shall  then be deemed  paid to REMIC IV  Regular  Interest  B-IO-P  in  reduction  of the
     principal balance thereof.

(11) Component IV of the Class R Certificates will not bear interest.

                  (vi)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of REMIC IV Regular  Interests  B-IO-I and B-IO-P and any proceeds
thereof  as a REMIC  for  federal  income  tax  purposes,  and  such  segregated  pool of  assets  will be
designated  as  “REMIC  V.” The  Class  R-X  Certificates  will  represent  the  sole  Class of  “residual
interests” in REMIC V for purposes of the REMIC  Provisions  under  federal  income tax law. The following
table   irrevocably   sets  forth  the   designation,   Uncertificated   Pass-Through   Rate  and  initial
Uncertificated  Principal  Balance for the single  “regular  interest” in REMIC V and the  designation and
Certificate Principal Balance of the Class R-X Certificates.

                                                                  Initial
         Class Designation for each REMIC      Type of         Uncertificated          Uncertificated
         V Interest                            Interest      Principal Balance        Pass-Through Rate
         B-IO                                  Regular             $6,087,920.97             (1)
         Class R-X Certificates                Residual              $0                      (2)

(1)  The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on  its  Notional  Amount.  The  REMIC  V  Regular  Interest  will  not  have  an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC IV Regular Interests B-IO-I and B-IO-P.
(2)  The Class R-X Certificates will not bear interest.

         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the  Trust  Fund has been  designated  as the  “latest  possible  maturity  date”  for the REMIC I
Regular  Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular Interests
and REMIC V Regular Interest and the Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
such  Class of  Certificates  (other  than the  Residual  Certificates  or the Class  B-IO  Certificates),
interest  shall be  calculated,  on the basis of a 360-day  year and the actual  number of days elapsed in
the  related  Interest  Accrual  Period,  based  upon  the  respective  Pass-Through  Rate set  forth,  or
determined  as provided,  above and the  Certificate  Principal  Balance of such Class  applicable to such
Distribution  Date.  With  respect to each  Distribution  Date and the Class B-IO  Certificates,  interest
shall be calculated,  on the basis of a 360-day year  consisting of twelve 30-day  months,  based upon the
Pass-Through  Rate set forth,  or  determined  as provided,  above and the  Notional  Amount of such Class
applicable to such Distribution Date.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-2,
A-3,  A-4,  A-5-1,  A-5-2,  A-6,  A-7, A-8,  A-9,  A-10 and A-11.  On original  issuance,  the  Securities
Administrator  shall sign,  countersign and shall deliver them at the direction of the Depositor.  Pending
the  preparation  of definitive  Certificates  of any Class,  the  Securities  Administrator  may sign and
countersign  temporary  Certificates  that  are  printed,   lithographed  or  typewritten,  in  authorized
denominations  for Certificates of such Class,  substantially of the tenor of the definitive  Certificates
in lieu of which  they are issued  and with such  appropriate  insertions,  omissions,  substitutions  and
other variations as the officers or authorized  signatories executing such Certificates may determine,  as
evidenced by their execution of such  Certificates.  If temporary  Certificates are issued,  the Depositor
will cause definitive  Certificates to be prepared without  unreasonable  delay.  After the preparation of
definitive  Certificates,  the temporary  Certificates  shall be exchangeable for definitive  Certificates
upon  surrender of the  temporary  Certificates  at the office of the  Securities  Administrator,  without
charge to the Holder.  Upon  surrender for  cancellation  of any one or more temporary  Certificates,  the
Securities  Administrator  shall sign and  countersign  and deliver in exchange  therefor a like aggregate
principal  amount,  in authorized  denominations  for such Class,  of definitive  Certificates of the same
Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to the same
benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors through the book-entry  facilities of the Depository in minimum  denominations of (i) in
the case of the Senior  Certificates,  $25,000 and in each case increments of $1.00 in excess thereof, and
(ii) in the case of the  Offered  Subordinate  Certificates,  $25,000  and  increments  of $1.00 in excess
thereof,  except that one  Certificate of each such Class may be issued in a different  amount so that the
sum of the  denominations  of all  outstanding  Certificates  of such  Class shall  equal the  Certificate
Principal  Balance of such Class on the Closing Date. On the Closing Date,  the  Securities  Administrator
shall  execute and  countersign  Physical  Certificates  all in an aggregate  principal  amount that shall
equal the  Certificate  Principal  Balance of such  Class on the Closing  Date.  The Group II  Non-offered
Subordinate  Certificates  shall  be  issued  in  certificated  fully-registered  form in  minimum  dollar
denominations  of $25,000 and  integral  multiples  of $1.00 in excess  thereof,  except that one Group II
Non-offered  Subordinate  Certificate of each Class may be issued in a different amount so that the sum of
the  denominations  of all  outstanding  Private  Certificates of such  Class shall  equal the Certificate
Principal  Balance of such Class on the Closing Date.  The Residual  Certificates  shall each be issued in
certificated  fully-registered  form with no  denomination.  Each Class of  Global  Certificates,  if any,
shall be issued  in fully  registered  form in  minimum  dollar  denominations  of  $25,000  and  integral
multiples of $1.00 in excess  thereof,  except that one  Certificate  of each  Class may be in a different
denomination  so that the sum of the  denominations  of all outstanding  Certificates of such  Class shall
equal the  Certificate  Principal  Balance of such Class on the Closing  Date.  On the Closing  Date,  the
Securities  Administrator  shall  execute  and  countersign  (i) in  the  case  of each  Class of  Offered
Certificates,  the Certificate in the entire  Certificate  Principal  Balance of the respective  Class and
(ii) in the case of each  Class of  Private  Certificates,  Individual  Certificates  all in an  aggregate
principal amount that shall equal the Certificate  Principal Balance of each such respective  Class on the
Closing  Date.  The  Certificates  referred  to in clause  (i) and  if at any time  there are to be Global
Certificates,  the Global  Certificates  shall be delivered by the Depositor to the Depository or pursuant
to the Depository’s  instructions,  shall be delivered by the Depositor on behalf of the Depository to and
deposited with the DTC Custodian.  The Securities  Administrator  shall sign the Certificates by facsimile
or manual  signature and countersign  them by manual  signature on behalf of the Securities  Administrator
by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers  of the  Securities
Administrator  or its agent.  A  Certificate  bearing the manual and facsimile  signatures of  individuals
who were the authorized  signatories of the Securities  Administrator or its agent at the time of issuance
shall  bind the  Securities  Administrator,  notwithstanding  that  such  individuals  or any of them have
ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Securities  Administrator  or  its  agent,  and  such  countersignature  upon  any  Certificate  shall  be
conclusive  evidence,  and the only evidence,  that such  Certificate has been duly executed and delivered
hereunder.   All  Certificates  issued  on  the  Closing  Date  shall  be  dated  the  Closing  Date.  All
Certificates issued thereafter shall be dated the date of their countersignature.

         (i)      The Closing Date is hereby  designated  as the “startup” day of each 2007-1 REMIC within
the meaning of Section 860G(a)(9) of the Code.

         (j)      For  federal  income tax  purposes,  each  2007-1  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Securities  Administrator  on behalf of the Trustee shall cause each 2007-1 REMIC to
timely  elect  to  be  treated  as a  REMIC  under  Section 860D  of  the  Code.  Any  inconsistencies  or
ambiguities in this Agreement or in the  administration of any Trust established  hereby shall be resolved
in a manner that preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
                  PROPOSED  TRANSFEREE  PROVIDES  A TRANSFER  AFFIDAVIT  TO THE  MASTER  SERVICER  AND THE
                  SECURITIES  ADMINISTRATOR  THAT (1) SUCH  TRANSFEREE IS NOT (A) THE UNITED  STATES,  ANY
                  STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED  STATES,  OR ANY
                  AGENCY OR INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY  WHICH
                  IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT TO TAX AND EXCEPT FOR FREDDIE
                  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),
                  (B)  A  FOREIGN   GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
                  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN
                  FARMERS’  COOPERATIVES  DESCRIBED  IN SECTION  521 OF THE CODE) WHICH IS EXEMPT FROM THE
                  TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
                  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY SECTION  511 OF THE
                  CODE  ON  UNRELATED   BUSINESS  TAXABLE  INCOME),   (D)  RURAL  ELECTRIC  AND  TELEPHONE
                  COOPERATIVES  DESCRIBED  IN SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING  LARGE
                  PARTNERSHIP  UNDER  SECTION  775(a)  OF THE  CODE  (ANY  SUCH  PERSON  DESCRIBED  IN THE
                  FOREGOING   CLAUSES  (A),  (B),  (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A
                  “DISQUALIFIED  ORGANIZATION”),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION, (2) NO
                  PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH
                  TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS RELATING TO THE FINANCIAL CONDITION
                  OF  THE  PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION  IN  THE  CERTIFICATE
                  REGISTER  OR  ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF  THIS  CERTIFICATE  TO  A
                  DISQUALIFIED   ORGANIZATION   OR  AN  AGENT  OF  A   DISQUALIFIED   ORGANIZATION,   SUCH
                  REGISTRATION  SHALL BE DEEMED  TO BE OF NO LEGAL  FORCE OR  EFFECT  WHATSOEVER  AND SUCH
                  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR  ANY  PURPOSE  HEREUNDER,
                  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS  CERTIFICATE.  EACH
                  HOLDER OF THIS  CERTIFICATE  BY ACCEPTANCE OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
                  CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         (m)      Notwithstanding   anything   to  the   contrary   contained   herein,   the   Securities
Administrator  shall not permit the transfer of a beneficial  interest in a Class B-IO Certificate  unless
the transferee  executes and delivers to the Securities  Administrator any certification  that is required
pursuant to Section  9.10(f)  prior to transfer.   The following  legend shall be placed on the Class B-IO
Certificates,  whether upon original  issuance or upon issuance of any other Certificate of any such Class
in exchange therefor or upon transfer thereof:

                   NO  TRANSFER  OF ANY  CLASS   B-IO  CERTIFICATE  SHALL  BE  MADE  UNLESS  THE  PROPOSED
                  TRANSFEREE OF SUCH CLASS B-IO CERTIFICATE  PROVIDES TO THE SECURITIES  ADMINISTRATOR AND
                  ANY PAYING  AGENT THE  APPROPRIATE  TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS
                  FORM W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO))
                  AND AGREES TO UPDATE SUCH FORMS (I) UPON  EXPIRATION OF ANY SUCH FORM,  (II) AS REQUIRED
                  UNDER THEN  APPLICABLE U.S.  TREASURY  REGULATIONS AND (III) PROMPTLY UPON LEARNING THAT
                  SUCH FORM HAS BECOME OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH TRANSFER.  UNDER THE
                  AGREEMENT,  UPON RECEIPT OF ANY SUCH TAX  CERTIFICATION  FORM FROM A  TRANSFEREE  OF ANY
                  CLASS  B-IO   CERTIFICATE,   THE  SECURITIES   ADMINISTRATOR   SHALL  FORWARD  SUCH  TAX
                  CERTIFICATION  FORM  PROVIDED  TO IT TO THE  COUNTERPARTY.  EACH  HOLDER OF A CLASS B-IO
                  CERTIFICATE  AND EACH  TRANSFEREE  THEREOF  SHALL BE  DEEMED  TO HAVE  CONSENTED  TO THE
                  SECURITIES  ADMINISTRATOR  FORWARDING  TO THE  COUNTERPARTY  ANY SUCH TAX  CERTIFICATION
                  FORM IT HAS PROVIDED AND UPDATED IN ACCORDANCE  WITH THESE  TRANSFER  RESTRICTIONS.  ANY
                  PURPORTED  SALES OR TRANSFERS OF ANY CLASS B-IO  CERTIFICATE TO A TRANSFEREE  WHICH DOES
                  NOT COMPLY WITH THESE REQUIREMENTS SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.

         Section 5.02.     Registration  of Transfer  and  Exchange of  Certificates.  (a) The  Securities
Administrator  shall maintain at its Corporate  Trust Office a Certificate  Register in which,  subject to
such  reasonable  regulations as it may  prescribe,  the  Securities  Administrator  shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer of any  Certificate at any office or agency of the Securities  Administrator  maintained for such
purpose,  the Securities  Administrator  shall sign,  countersign  and shall  deliver,  in the name of the
designated  transferee  or  transferees,  a new  Certificate  of a like  Class  and  aggregate  Fractional
Undivided Interest, but bearing a different number.

         (c)      By  acceptance  of  a  Private  Certificate  or a  Residual  Certificate,  whether  upon
original issuance or subsequent  transfer,  each holder of such Certificate  acknowledges the restrictions
on the transfer of such  Certificate  set forth in the Securities  Legend and agrees that it will transfer
such a  Certificate  only as provided  herein.  In  addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall  apply with  respect to the  transfer  and  registration  of transfer of an
Private  Certificate  or a Residual  Certificate  to a  transferee  that takes  delivery in the form of an
Individual Certificate:

                  (i)      The  Securities  Administrator  shall  register the  transfer of an  Individual
Certificate  if the  requested  transfer is being made to a transferee  who has  provided  the  Securities
Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The  Securities  Administrator  shall  register the transfer of any  Individual
Certificate  if (x)  the  transferor  has  advised  the  Securities  Administrator  in  writing  that  the
Certificate is being  transferred to an  Institutional  Accredited  Investor along with facts  surrounding
the transfer as set forth in Exhibit F-3 hereto;  and (y) prior to the transfer the  transferee  furnishes
to the Securities  Administrator  an Investment  Letter (and the Securities  Administrator  shall be fully
protected in so doing),  provided  that, if based upon an Opinion of Counsel  addressed to the  Securities
Administrator  to the effect that the  delivery of (x) and (y) above are not  sufficient  to confirm  that
the proposed  transfer is being made pursuant to an exemption  from,  or in a transaction  not subject to,
the  registration   requirements  of  the  Securities  Act  and  other  applicable  laws,  the  Securities
Administrator  shall as a condition of the  registration  of any such transfer  require the  transferor to
furnish such other  certifications,  legal opinions or other information prior to registering the transfer
of an Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate or Certificates and the Securities  Administrator shall register
such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class, except as set forth in clause (i) above,  the Securities  Administrator shall register such
transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the  Securities  Administrator  shall  register such transfer if the  transferee  has provided the
Securities Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class  and  an  exchange  of an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Securities  Administrator a Rule 144A  Certificate or comparable  evidence as
to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i)      Upon  acceptance  for exchange or transfer of an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as provided herein, the Securities
Administrator  shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to)
endorse on the  schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such
schedule  affixed to the Global  Certificate  and made a part thereof) or otherwise  make in its books and
records an  appropriate  notation  evidencing the date of such exchange or transfer and an increase in the
certificate  balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual
Certificate exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate  of a Class for an Individual  Certificate  of such Class as provided  herein,  the Securities
Administrator  shall (or shall request the Depository  to) endorse on the schedule  affixed to such Global
Certificate  (or on a continuation  of such schedule  affixed to such Global  Certificate  and made a part
thereof) or otherwise  make in its books and records an appropriate  notation  evidencing the date of such
exchange or transfer and a decrease in the  certificate  balance of such Global  Certificate  equal to the
certificate balance of such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust Office of the Securities  Administrator,  or at the office of any transfer  agent,  together with an
executed  instrument  of assignment  and transfer  satisfactory  in form and  substance to the  Securities
Administrator  in the case of transfer and a written  request for  exchange in the case of  exchange.  The
holder of a beneficial  interest in a Global  Certificate  may, subject to the rules and procedures of the
Depository,  cause the Depository (or its nominee) to notify the Securities  Administrator in writing of a
request  for  transfer  or  exchange  of  such  beneficial  interest  for  an  Individual  Certificate  or
Certificates.  Following a proper request for transfer or exchange,  the Securities  Administrator  shall,
within  five  Business  Days  of such  request  made  at the  Corporate  Trust  Office  of the  Securities
Administrator,   sign,   countersign  and  deliver  at  the  Corporate  Trust  Office  of  the  Securities
Administrator,  to the  transferee  (in the case of  transfer) or holder (in the case of exchange) or send
by first  class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of
exchange)  to such  address as the  transferee  or holder,  as  applicable,  may  request,  an  Individual
Certificate or Certificates,  as the case may require,  for a like aggregate Fractional Undivided Interest
and in such authorized  denomination or denominations  as may be requested.  The presentation for transfer
or exchange of any  Individual  Certificate  shall not be valid unless made at the Corporate  Trust Office
of  the  Securities   Administrator  by  the  registered  holder  in  person,  or  by  a  duly  authorized
attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations  of a like Class and aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged at the  Corporate  Trust Office of the  Securities
Administrator;  provided,  however,  that no Certificate may be exchanged for new Certificates  unless the
original Fractional  Undivided Interest  represented by each such new Certificate (i) is at least equal to
the  minimum  authorized  denomination  or  (ii) is  acceptable  to  the  Depositor  as  indicated  to the
Securities  Administrator  in writing.  Whenever any  Certificates  are so surrendered  for exchange,  the
Securities  Administrator  shall sign and countersign and the Securities  Administrator  shall deliver the
Certificates which the Certificateholder making the exchange is entitled to receive.

         (j)      If  the  Securities   Administrator  so  requires,   every   Certificate   presented  or
surrendered  for  transfer  or  exchange  shall  be duly  endorsed  by,  or be  accompanied  by a  written
instrument  of  transfer,   with  a  signature   guarantee,   in  form   satisfactory  to  the  Securities
Administrator, duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Securities  Administrator may require payment of a sum sufficient to cover any tax or governmental  charge
that may be imposed in connection with any transfer or exchange of Certificates.

         (l)      The Securities  Administrator shall cancel all Certificates  surrendered for transfer or
exchange but shall retain such  Certificates in accordance with its standard  retention policy or for such
further time as is required by the record  retention  requirements of the Exchange Act, and thereafter may
destroy such Certificates.

         Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates.  (a)        If       (i) any
mutilated  Certificate is surrendered to the  Securities  Administrator,  or the Securities  Administrator
receives  evidence  to its  satisfaction  of the  destruction,  loss  or  theft  of any  Certificate,  and
(ii) there is delivered to the  Securities  Administrator  such security or indemnity as it may require to
save it harmless,  and (iii) the  Securities  Administrator  has not received notice that such Certificate
has been acquired by a third Person,  the Securities  Administrator  shall sign,  countersign and deliver,
in  exchange  for or in  lieu  of any  such  mutilated,  destroyed,  lost  or  stolen  Certificate,  a new
Certificate  of like  tenor  and  Fractional  Undivided  Interest  but in each case  bearing  a  different
number.  The mutilated,  destroyed,  lost or stolen  Certificate  shall thereupon be canceled of record by
the Securities Administrator and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under  this  Section 5.03,  the  Securities
Administrator  may require the payment of a sum sufficient to cover any tax or other  governmental  charge
that may be imposed in relation  thereto and any other  expenses  (including  the fees and expenses of the
Securities  Administrator)  connected  therewith.  Any  duplicate  Certificate  issued  pursuant  to  this
Section 5.03  shall constitute  complete and  indefeasible  evidence of ownership in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration of transfer,  the Depositor,  the Securities  Administrator and any agent of the Depositor or
the  Securities  Administrator  may treat the Person in whose name any  Certificate  is  registered as the
owner of such  Certificate for the purpose of receiving  distributions  pursuant to  Section 6.01  and for
all other purposes whatsoever.  Neither the Depositor,  the Securities  Administrator nor any agent of the
Depositor or the  Securities  Administrator  shall be affected by notice to the contrary.  No  Certificate
shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate to be
transferred  is presented no later than the close of business on the third  Business  Day  preceding  such
Record Date.

         Section 5.05.     Transfer Restrictions on Residual Certificates.  (a) Residual Certificates,  or
interests  therein,  may not be transferred  without the prior express  written consent of the Tax Matters
Person and the Sponsor,  which cannot be unreasonably  withheld.  As a prerequisite  to such consent,  the
proposed  transferee  must provide the Tax Matters  Person,  the Sponsor and the Securities  Administrator
with an affidavit that the proposed  transferee is a Permitted  Transferee  (and an affidavit that it is a
U.S.  Person,  unless,  in the case of a Class R Certificate  only, the Tax Matters Person and the Sponsor
consent to the transfer to a person who is not a U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the  Securities  Administrator  and the  Depositor an affidavit in the form attached
hereto  as  Exhibit E  stating,  among  other  things,  that  as of the  date of  such  transfer  (i) such
transferee  is a Permitted  Transferee  and that  (ii) such  transferee  is not  acquiring  such  Residual
Certificate  for the  account of any person who is not a  Permitted  Transferee.  The Tax  Matters  Person
shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge that any statement
made in the  affidavit  issued  pursuant  to the  preceding  sentence  is not  true.  Notwithstanding  any
transfer,  sale or other  disposition  of a Residual  Certificate  to any  Person  who is not a  Permitted
Transferee,  such transfer,  sale or other  disposition  shall be deemed to be of no legal force or effect
whatsoever  and such Person shall not be deemed to be a Holder of a Residual  Certificate  for any purpose
hereunder,  including,  but not  limited  to,  the  receipt of  distributions  thereon.  If any  purported
transfer  shall be in violation of the provisions of this Section  5.05(b),  then the prior Holder thereof
shall,  upon  discovery that the transfer of such Residual  Certificate  was not in fact permitted by this
Section  5.05(b),  be restored to all rights as a Holder thereof  retroactive to the date of the purported
transfer.  None of the Securities  Administrator,  the Tax Matters Person or the Depositor  shall be under
any  liability  to any Person for any  registration  or  transfer  of a Residual  Certificate  that is not
permitted  by this  Section  5.05(b)  or for  making  payments  due on such  Residual  Certificate  to the
purported  Holder  thereof or taking any other  action with  respect to such  purported  Holder  under the
provisions  of this  Agreement  so long as the  written  affidavit  referred  to above was  received  with
respect to such transfer, and the Tax Matters Person, the Securities  Administrator and the Depositor,  as
applicable,  had no knowledge  that it was untrue.  The prior Holder shall be entitled to recover from any
purported  Holder  of a  Residual  Certificate  that was in fact not a  permitted  transferee  under  this
Section  5.05(b) at the time it became a Holder  all  payments  made on such  Residual  Certificate.  Each
Holder of a  Residual  Certificate,  by  acceptance  thereof,  shall be deemed  for all  purposes  to have
consented  to the  provisions  of this  Section  5.05(b) and to any  amendment  of this  Agreement  deemed
necessary  (whether as a result of new  legislation  or otherwise) by counsel of the Tax Matters Person or
the  Depositor to ensure that the Residual  Certificates  are not  transferred  to any Person who is not a
Permitted  Transferee  and that any transfer of such Residual  Certificates  will not cause the imposition
of a tax upon the Trust or cause any 2007-1 REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person’s sole discretion),  the Class R Certificates  (including a beneficial  interest therein),  may not
be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Securities  Administrator to act on its behalf with respect to all matters  concerning the tax obligations
of the Trust.

         Section 5.06.     Restrictions on Transferability of Certificates.  (a) No offer, sale,  transfer
or other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless
registered  under  the  Securities  Act,  or an  exemption  from  the  registration  requirements  of  the
Securities Act and any applicable  state  securities or “Blue Sky” laws is available.  Except with respect
to (i) the initial  transfer of the Class XP  Certificates  or Class R-X  Certificate on the Closing Date,
(ii) the transfer of any Class of  Certificates  including the Class R-X  Certificates  and the Class B-IO
Certificates  to any NIM  Issuer  or any  NIM  Trustee  or in  connection  with  the  issuance  of any NIM
Securities,  or (iii) a transfer of the Class XP  Certificates  or Class R-X  Certificate to the Depositor
or any  Affiliate  of the  Depositor,  in the event that a transfer of a  Certificate  which is a Physical
Certificate  is to be made in reliance upon an exemption  from the  Securities  Act and  applicable  state
securities  laws,  in  order  to  assure  compliance  with  the  Securities  Act and  such  laws,  and the
prospective  transferee  (other  than  the  Depositor)  of such  Certificate  signs  and  delivers  to the
Securities  Administrator  an  Investment  Letter,  if  the  transferee  is  an  Institutional  Accredited
Investor,  in the form set forth as Exhibit F-l  hereto, or a Rule 144A Certificate,  if the transferee is
a QIB, in the form set forth as Exhibit F-2  hereto.  Notwithstanding  the  provisions of the  immediately
preceding  sentence,  no restrictions shall apply with respect to the transfer or registration of transfer
of a beneficial  interest in any Certificate that is a Global  Certificate of a Class to a transferee that
takes  delivery in the form of a  beneficial  interest in the Global  Certificate  of such  Class provided
that each such transferee shall be deemed to have made such  representations  and warranties  contained in
the Rule 144A  Certificate  as are  sufficient  to  establish  that it is a QIB. In the case of a proposed
transfer of any  Certificate to a transferee  other than a QIB, the Securities  Administrator  may require
an Opinion of Counsel addressed to the Securities  Administrator  that such transaction is exempt from the
registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of
the Securities Administrator or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  Sub-Section  (b), no
Residual  Certificates  or Private  Certificates  may be acquired  directly or indirectly by, or on behalf
of, an  employee  benefit  plan or other  retirement  arrangement  that is  subject to Title I of ERISA or
Section 4975  of the Code (a “Plan”),  or by a person using “plan  assets” of a Plan,  unless the proposed
transferee  provides  the  Securities  Administrator,  with an Opinion of Counsel  addressed to the Master
Servicer,  the Trustee and the Securities  Administrator  (upon which they may rely) that is  satisfactory
to the  Securities  Administrator,  which opinion will not be at the expense of the Master  Servicer,  the
Trustee or the Securities  Administrator,  that the purchase of such  Certificates by or on behalf of such
Plan is  permissible  under  applicable  law,  will not  constitute  or result in a  nonexempt  prohibited
transaction  under  ERISA or  Section 4975  of the Code and will not  subject  the  Depositor,  the Master
Servicer,  the Trustee or the Securities  Administrator  to any obligation in addition to those undertaken
in the Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition of such  Certificate,  shall be deemed to have  represented  to the Securities  Administrator,
and any Person  acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent in
writing  to the  Securities  Administrator,  that it is not  acquiring  an  interest  in such  Certificate
directly or indirectly  by, or on behalf of, or with “plan  assets” of, an employee  benefit plan or other
retirement arrangement which is subject to Title I of ERISA and/or Section 4975 of the Code.

         (c)      Each beneficial owner of a Class I-M-1,  Class I-M-2,  Class I-B-1,  Class I-B-2,  Class
I-B-3, Class I-B-4, Class II-B-1,  Class II-BX-1,  Class II-B-2, Class II-B-3, Class II-B-4, Class II-B-4,
Class II-B-5 or Class II-B-6  Certificate or any interest therein shall be deemed to have represented,  by
virtue of its  acquisition  or holding of that  certificate  or  interest  therein,  that  either (i) such
Certificate is rated at least “BBB-” or its equivalent by S&P or Moody’s,  (ii) such  beneficial  owner is
not a Plan or investing with “plan assets” of any Plan, or (iii) (1) it is an insurance  company, (2) the
source of funds used to acquire or hold the  certificate  or  interest  therein is an  “insurance  company
general account,” as such term is defined in Prohibited  Transaction  Class Exemption  (“PTCE”) 95-60, and
(3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither  the Master  Servicer  nor the  Securities  Administrator  will be  required  to
monitor,  determine or inquire as to compliance with the transfer  restrictions with respect to the Global
Certificates.  Any attempted or purported  transfer of any  Certificate  in violation of the provisions of
Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate  shall be considered to have
been held  continuously  by the prior  permitted  Certificateholder.  Any transferor of any Certificate in
violation of such  provisions,  shall  indemnify and hold harmless the  Securities  Administrator  and the
Master  Servicer  from and  against any and all  liabilities,  claims,  costs or expenses  incurred by the
Securities  Administrator  or the Master  Servicer as a result of such  attempted or  purported  transfer.
The Securities  Administrator  shall have no liability for transfer of any such Global  Certificates in or
through  book-entry  facilities  of  any  Depository  or  between  or  among  Depository  Participants  or
Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.

                                                ARTICLE VI
                                      Payments to Certificateholders

         Section 6.01.     Distributions  on the  Group I  Certificates.  (a) On each  Distribution  Date,
with  respect  to Loan  Group I, an  amount  equal to the  Interest  Funds  and  Principal  Funds for such
Distribution  Date shall be withdrawn by the Securities  Administrator  from the  Distribution  Account in
respect of Loan Group I to the extent of funds on deposit  therein and  distributed in the following order
of priority:

         First, Interest Funds will be distributed, in the following manner and order of priority:

                  1.       From  Interest  Funds,  to  the  Class  I-A-1   Certificates  and  Class  I-A-2
         Certificates,  the Current  Interest and then any  Interest  Carry  Forward  Amount for each such
         Class,  on a pro rata basis,  based on the Current  Interest and Interest  Carry  Forward  Amount
         owed to each such Class;

                  2.       From remaining  Interest Funds, to the Class I-M-1,  Class I-M-2,  Class I-B-1,
         Class I-B-2, Class I-B-3 and Class I-B-4 Certificates,  sequentially,  in that order, the Current
         Interest for each such Class;

                  3.       Any Excess Spread,  to the extent necessary to cause the  Overcollateralization
         Amount  to  equal  to the  Overcollateralization  Target  Amount,  will  be the  Extra  Principal
         Distribution  Amount  and will be  included  as part of the  Principal  Distribution  Amount  and
         distributed in accordance with second (A) and (B) below; and

                  4.       Any   Remaining   Excess   Spread   will  be   applied,   together   with   the
         Overcollateralization  Release  Amount,  as Excess  Cashflow  pursuant to clauses  Third  through
         Fourteenth below.

         On any  Distribution  Date, any shortfalls  resulting from the  application of the Relief Act and
any Prepayment  Interest  Shortfalls to the extent not covered by Compensating  Interest  Payments will be
allocated as set forth in the definition of Current Interest herein.

         Second,  to pay as  principal  on the  Certificates  entitled to payments  of  principal,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the  Stepdown  Date or (ii) on which a Trigger
         Event is in effect,  from Principal  Funds and the Extra Principal  Distribution  Amount for such
         Distribution Date:

                  1.       To the Class I-A-1  Certificates  and Class I-A-2  Certificates,  on a pro rata
         basis in accordance with their  respective  Certificate  Principal  Balances,  an amount equal to
         the Principal  Distribution Amount until the Certificate  Principal Balance of each such Class is
         reduced to zero;

                  2.       To the Class I-M-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  3.       To the Class I-M-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  4.       To the Class I-B-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  5.       To the Class I-B-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  6.       To the Class I-B-3 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero; and

                  7.       To the Class I-B-4 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the Stepdown  Date,  so long as a Trigger Event
         is not in effect,  from  Principal  Funds and the Extra  Principal  Distribution  Amount for such
         Distribution Date:

                  1.                To the Class I-A-1  Certificates  and Class I-A-2  Certificates,  from
         the  Principal  Distribution  Amount,  an amount  equal to the Class I-A  Principal  Distribution
         Amount will be  distributed  pro rata  between the Class I-A-1  Certificates  and the Class I-A-2
         Certificates  in accordance  with their  respective  Certificate  Principal  Balances,  until the
         Certificate Principal Balance of each such Class is reduced to zero;

                  2.       To the Class I-M-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  3.       To the Class I-M-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  4.       To the Class I-B-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  5.       To the Class I-B-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero; and

                  6.       To the Class I-B-3  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-3 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero.

                  7.       To the Class I-B-4  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-4 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero.

         Third,  from any remaining  Excess  Cashflow,  the  following  amounts to each Class of Class I-A
Certificates,  on a pro rata basis in accordance with the respective  amounts owed to each such Class: (a)
any Interest  Carry  Forward  Amount to the extent not paid  pursuant to clause First 1 above and then (b)
any Unpaid Realized Loss Amount, in each case for each such Class for such Distribution Date;

         Fourth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-1
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Fifth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-2
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Sixth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-1
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Seventh,  from  any  remaining  Excess  Cashflow,  the  following  amounts  to  the  Class  I-B-2
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Eighth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-3
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Ninth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-4
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Tenth,  from any remaining Excess Cashflow,  to each Class of Class I-A  Certificates,  any Basis
Risk  Shortfall  Carryforward  Amount  (remaining  unpaid  after  payments  are made under the related Cap
Contracts) for each such Class for such  Distribution  Date,  pro rata,  based on the Basis Risk Shortfall
and Basis Risk  Shortfall  Carry  Forward  Amount  owed to each such Class (any such  amounts  being first
deposited to, and then immediately withdrawn from, the Reserve Fund as provided in Section 4.06);

         Eleventh,  from any remaining  Excess  Cashflow,  to the Class I-M-1,  Class I-M-2,  Class I-B-1,
Class  I-B-2,  Class  I-B-3 and  Class  I-B-4  Certificates,  in that  order,  any  Basis  Risk  Shortfall
Carryforward  Amount (remaining  unpaid after payments are made under the related Cap Contracts),  in each
case for such Class for such  Distribution  Date (any such  amounts  being  first  deposited  to, and then
immediately withdrawn from, the Reserve Fund as provided in Section 4.06);

         Twelfth,  from any remaining  Excess  Cashflow,  to the Class B-IO  Certificates,  the Class B-IO
Distribution Amount for such Distribution Date;

         Thirteenth,   from  any  remaining  Excess  Cashflow,   to  the  Class  B-IO  Certificates,   any
unreimbursed Class B-IO Advances; and

         Fourteenth any remaining amounts to the Residual Certificates.

         All  payments  of  amounts  in  respect  of  Basis  Risk   Shortfalls  or  Basis  Risk  Shortfall
Carryforward  Amounts made pursuant to the provisions of this paragraph (a) shall,  for federal income tax
purposes,  be deemed to have been distributed from REMIC V to the holders of the Class B-IO  Certificates,
and then paid  outside of any 2007-1  REMIC to the  recipients  thereof  pursuant to an interest  rate cap
contract.  By  accepting  their  Certificates  the  holders  of the  Certificates  agree so to treat  such
payments for purposes of filing their income tax returns.

         (b)      On each  Distribution  Date,  the related Cap  Contract  Payment  Amount with respect to
such Payment Date shall be distributed in the following  order of priority,  in each case to the extent of
amounts available:

                  (i)      first,  to the holders of the  related  Class or Classes of  Certificates,  the
payment of any Basis Risk Shortfall Carry Forward Amount for such Distribution Date;

                  (ii)     second,  from any  remaining  amounts,  the  payment of an amount  equal to any
Current  Interest and Interest  Carry Forward Amount for the related Class or Classes of  Certificates  to
the extent not covered by Interest Funds or Excess Cashflow on such Distribution Date;

                  (iii)    third, from any remaining  amounts,  available from the Cap Contracts  relating
to the  Group I  Offered  Certificates  and  the  Class  I-B-4  Certificates,  first  to the  Class  I-A-1
Certificates  and the Class I-A-2  Certificates,  pro rata, and then to the Class I-M-1,  the Class I-M-2,
the Class I-B-1, the Class I-B-2, the Class I-B-3 and the Class I-B-4  Certificates,  in that order, Basis
Risk  Shortfall  Carry  Forward  Amounts (to the extent not paid pursuant to clause (i) above) and Current
Interest and Interest  Carry  Forward  Amounts for such Classes (to the extent not paid pursuant to clause
(ii) above or not covered by Interest Funds or Excess Cashflow) on such Distribution Date; and

                  (iv)     fourth, to the Class B-IO Certificates, any remaining amount.

         On each  Distribution  Date,  amounts on deposit in the Reserve  Fund held for the benefit of the
Group I Offered  Certificates  and the Class I-B-4  Certificates  will be allocated first to the Class I-A
Certificates,  pro rata,  based on the current  Realized  Losses and any Unpaid  Realized  Loss Amount for
each such Class for such Distribution  Date, and then to the Class I-M-1,  Class I-M-2, Class I-B-1, Class
I-B-2,  Class I-B-3 and Class I-B-4  Certificates,  in that order, to pay any current  Realized Losses and
any Unpaid  Realized  Loss  Amount,  in each case,  for such Class and for such  Distribution  Date to the
extent not covered by Excess Cashflow on such Distribution Date.

         All Cap  Contract  Payment  Amounts made with  respect to Current  Interest  and  Interest  Carry
Forward Amounts will be treated,  for federal income tax purposes,  as reimbursable  advances (“Class B-IO
Advances”)  made from the holder of the Class B-IO  Certificates.  Such Class B-IO  Advances  will be paid
back to the holder of the Class B-IO Certificate pursuant to Section 6.01(a).

         (c)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the Prepayment  Charge Loans  received  during the related
Prepayment  Period will be withdrawn  from the  Distribution  Account and  distributed  by the  Securities
Administrator  to the Holders of the Class XP Certificates  and shall not be available for distribution to
the Holders of any other Class of Certificates.

         (d)      The  expenses and fees of the Trust shall be paid by each of the 2007-1  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2007-1 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2007-1 REMICs.

         Section 6.02.     Distributions on the Group II Certificates.  (a)(i) Interest  and principal (as
applicable) on the Group II Certificates  will be distributed by the Securities  Administrator  monthly on
each  Distribution  Date,  commencing in February 2007, in an amount equal to the Available Funds for such
Loan Group on  deposit in the  Distribution  Account  for such  Distribution  Date.  On each  Distribution
Date,  the  Available  Funds in respect of Loan Group II on deposit in the  Distribution  Account shall be
distributed as follows:

         (A)      on each  Distribution  Date,  the  Available  Funds  for  Sub-Loan  Group  II-1  will be
         distributed to the Class II-1A-1, Class II-1A-2 and Class II-1X-1 Certificates as follows:

                  first, to the Class II-1A-1,  Class II-1A-2 and Class II-1X-1 Certificates,  the Accrued
                  Certificate  Interest on each such Class for such Distribution  Date, pro rata, based on
                  the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  II-1A-1,  Class  II-1A-2  and  Class  II-1X-1  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  II-1; and

                  third, to the Class II-1A-1  Certificates and Class II-1A-2  Certificates,  in reduction
                  of the  Certificate  Principal  Balance of each such Class,  the Group II Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  II-1  Certificates  for  such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class,  to the extent of remaining  Available  Funds for Sub-Loan Group II-1,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (B)      on each  Distribution  Date,  the  Available  Funds  for  Sub-Loan  Group  II-2  will be
         distributed to the Class II-2A-1, Class II-2A-2 and Class II-2X-1 Certificates as follows:

                  first, to the Class II-2A-1,  Class II-2A-2 and Class II-2X-1 Certificates,  the Accrued
                  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata, based on
                  the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  II-2A-1,  Class  II-2A-2  and  Class  II-2X-1  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  II-2; and

                  third, to the Class II-2A-1  Certificates and Class II-2A-2  Certificates,  in reduction
                  of the  Certificate  Principal  Balance of each such Class,  the Group II Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  II-2  Certificates  for  such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class,  to the extent of remaining  Available  Funds for Sub-Loan Group II-2,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (C)      Except as provided in clauses (D) and (E) below, on each  Distribution  Date on or prior
         to the Group II  Cross-Over  Date, an amount equal to the sum of any  remaining  Available  Funds
         for each  Sub-Loan  Group in Loan Group II after the  distributions  set forth in clauses (A) and
         (B) above,  will be distributed  sequentially in the following  order:  first to the Class II-B-1
         Certificates  and Class  II-BX-1  Certificates,  pro  rata,  and then  sequentially  to the Class
         II-B-2, Class II-B-3,  Class II-B-4,  Class II-B-5 and Class II-B-6 Certificates,  in that order,
         in each case up to an amount equal to and in the  following  order:  (a) the Accrued  Certificate
         Interest  thereon for such  Distribution  Date,  (b) any  Accrued  Certificate  Interest  thereon
         remaining  undistributed  from previous  Distribution Dates and (c) such Class’s Allocable Share,
         as applicable,  for such  Distribution  Date, in each case, to the extent of remaining  Available
         Funds for each Sub-Loan Group for Loan Group II.

         (D)               On each  Distribution Date prior to the Group II Cross-Over Date, but after the
         reduction of the aggregate  Certificate  Principal Balance of the Group II Senior Certificates in
         either  Sub-Loan  Group to zero,  the remaining  Certificate  Group in such Loan Group II will be
         entitled to receive in  reduction of their  Certificate  Principal  Balances,  in addition to any
         Principal  Prepayments  related  to such  remaining  Group  II  Senior  Certificates’  respective
         Sub-Loan Group allocated to such Senior  Certificates,  100% of the Principal  Prepayments on any
         Group II Mortgage  Loan in the Sub-Loan  Group relating  to any fully paid Sub-Loan  Group.  Such
         amounts  allocated  to Group II Senior  Certificates  shall be treated  as part of the  Available
         Funds for the  related  Sub-Loan  Group and  distributed  as part of the Group II Senior  Optimal
         Principal  Amount in accordance  with priority third in clauses (A) and (B) above, as applicable,
         in reduction of the Certificate  Principal Balances thereof.  Notwithstanding  the foregoing,  if
         (i) the  weighted  average of the Group II  Subordinate  Percentages  on such  Distribution  Date
         equals  or  exceeds  two  times  the  initial  weighted  average  of  the  Group  II  Subordinate
         Percentages  and (ii) the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans in
         both Sub-Loan  Groups  Delinquent 60 days or more  (including  for this purpose any such Mortgage
         Loans in  foreclosure  and Group II Mortgage  Loans with  respect to which the related  Mortgaged
         Property has been acquired by the Trust),  averaged over the last six months,  as a percentage of
         the sum of the aggregate Certificate  Principal Balance of the Group II Subordinate  Certificates
         does not exceed 100%,  then the  additional  allocation of Principal  Prepayments to the Group II
         Senior  Certificates  in  accordance  with this clause will not be made and 100% of the Principal
         Prepayments  on any Group II  Mortgage  Loan in the  Sub-Loan  Group relating  to the fully  paid
         Certificate  Group will be allocated  to the Group II  Subordinate  Certificates  (other than the
         Class II-BX-1 Certificates).

         (E)      If on any  Distribution  Date on which the aggregate  Certificate  Principal  Balance of
         the Group II Senior  Certificates  in a  Certificate  Group would be greater  than the  aggregate
         Stated  Principal  Balance of the Group II Mortgage  Loans in its related  Sub-Loan Group and any
         Group II Subordinate  Certificates  are still  outstanding,  in each case, after giving effect to
         distributions to be made on such Distribution  Date, (i) 100% of amounts  otherwise  allocable to
         the Group II Subordinate  Certificates  in respect of principal will be distributed to such Group
         II Senior  Certificates in reduction of the Certificate  Principal  Balances  thereof,  until the
         aggregate  Certificate  Principal  Balance of such Group II Senior  Certificates  is equal to the
         aggregate  Stated  Principal  Balance of the Mortgage Loans in its related  Sub-Loan  Group,  and
         (ii)  the  Accrued  Certificate   Interest  otherwise  allocable  to  the  Group  II  Subordinate
         Certificates  on such  Distribution  Date will be reduced and distributed to such Group II Senior
         Certificates,  to the extent of any  amount due and unpaid on such Group II Senior  Certificates,
         in an amount equal to the Accrued  Certificate  Interest for such Distribution Date on the excess
         of (x) the aggregate  Certificate  Principal  Balance of such Group II Senior  Certificates  over
         (y) the  aggregate  Stated  Principal  Balance  of the  Group II  Mortgage  Loans in the  related
         Sub-Loan  Group.  Any  such  reduction  in the  Accrued  Certificate  Interest  on the  Group  II
         Subordinate  Certificates  will be allocated  first to the Group II Subordinate  Certificates  in
         reverse  order of their  respective  numerical  designations,  commencing  with the Class  II-B-6
         Certificates.   If  there  exists  more  than  one   undercollateralized   Sub-Loan  Group  on  a
         Distribution  Date,  amounts  distributable  to  such   undercollateralized   Certificate  Groups
         pursuant to this paragraph will be allocated  between such  undercollateralized  Sub-Loan Groups,
         pro rata,  based  upon the  amount by which  their  respective  aggregate  Certificate  Principal
         Balances exceed the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans in their
         respective Sub-Loan Groups.

         (F)               If, after  distributions have been made pursuant to priorities first and second
         of clauses (A) and (B) above on any Distribution  Date, the remaining  Available Funds for either
         Sub-Loan  Group in Loan Group II is less than the Group II Senior  Optimal  Principal  Amount for
         that Sub-Loan Group,  the Group II Senior Optimal  Principal Amount for such Sub-Loan Group shall
         be reduced by that amount,  and the remaining  Available  Funds for such  Sub-Loan  Group will be
         distributed  as  principal among  the related  Classes of Group II Senior  Certificates  on a pro
         rata basis in accordance with their respective Certificate Principal Balances.

         (G)      On each  Distribution  Date, any Available Funds remaining after payment of interest and
         principal to the Classes of Group II Certificates  entitled  thereto,  will be distributed to the
         Residual  Certificates;  provided that if on any Distribution  Date there are any Available Funds
         for either  Sub-Loan Group in Loan Group II remaining  after payment of interest and principal to
         the Group II  Certificates  entitled  thereto,  such  amounts  will be  distributed  to the other
         Classes  of Group II Senior  Certificates,  pro rata,  based upon  their  respective  Certificate
         Principal  Balances or Notional  Amount,  until all amounts due to all Classes of Group II Senior
         Certificates  have been paid in full and then to any remaining Group II Subordinate  Certificates
         (unless  otherwise  described  herein),  before any Available Funds are distributed in accordance
         with this paragraph to the Residual Certificates.

         (ii)     No  Accrued  Certificate  Interest  will  be  payable  with  respect  to  any  Class  of
Certificates  after the Distribution  Date on which the Certificate  Principal Balance of such Certificate
has been reduced to zero.

         (b)      If on any  Distribution  Date the Available  Funds for the Group II Senior  Certificates
in either Certificate Group is less than the Accrued  Certificate  Interest on the related Group II Senior
Certificates  in such  Certificate  Group for such  Distribution  Date prior to reduction for Net Interest
Shortfalls  and the interest  portion of Realized  Losses,  the shortfall will be allocated to the holders
of the Class of Group II Senior  Certificates in such Certificate  Group on a pro rata basis in accordance
with the amount of Accrued  Certificate  Interest for that  Distribution  Date absent such shortfalls.  In
addition,  the amount of any interest shortfalls will constitute unpaid Accrued  Certificate  Interest and
will be  distributable  to holders of the  Certificates of the related Classes entitled to such amounts on
subsequent  Distribution  Dates,  to the extent of the applicable  Available Funds remaining after current
interest  distributions  as required  herein.  Any such amounts so carried forward will not bear interest.
Shortfalls in interest  payments will not be offset by a reduction in the  servicing  compensation  of the
Master Servicer or otherwise, except to the extent of applicable Compensating Interest Payments.

         (c)      The  expenses and fees of the Trust shall be paid by each of the 2007-1  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2007-1 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2007-1 REMICs.

         Section 6.03.     Allocation of Losses and  Subsequent  Recoveries  on the Group I  Certificates.
(a) On or prior to each  Determination  Date,  the  Master  Servicer  shall  determine  the  amount of any
Realized  Loss in respect  of each  Group I Mortgage  Loan that  occurred  during the  related  Prepayment
Period,  based on information  provided by the related  Servicer.  Any Realized Losses with respect to the
Group I Mortgage Loans shall be applied on each  Distribution  Date after the  distributions  provided for
in Section  6.01,  in reduction of the  Certificate  Principal  Balance of the Class or Classes of Group I
Certificates to the extent provided in the definition of Applied Realized Loss Amount.

         (b)               In  addition,  in  the  event  that  the  Master  Servicer  or  the  Securities
Administrator  receives any Subsequent Recoveries from a Servicer,  the Master Servicer shall deposit such
funds into the Distribution  Account pursuant to Section  4.01(c)(ii).  If, after taking into account such
Subsequent  Recoveries,  the  amount  of a  Realized  Loss is  reduced,  the  amount  of  such  Subsequent
Recoveries  will be  applied  to  increase  the  Certificate  Principal  Balance  of the  Class of Group I
Certificates  with the  highest  payment  priority  to which  Applied  Realized  Loss  Amounts  have  been
allocated,  but not by more than the amount of Applied Realized Loss Amounts previously  allocated to that
Class of Group I Certificates.  The amount of any remaining  Subsequent  Recoveries  first will be applied
to sequentially  increase the Certificate  Principal  Balance of the Group I Certificates,  beginning with
the Class I-A-1  Certificates  and then the Class I-A-2  Certificates,  and then any remaining  Subsequent
Recoveries will be applied to the Group I Subordinate  Certificates  starting with the Group I Subordinate
Certificate  with the highest payment  priority,  in each case, up to the amount of such Applied  Realized
Loss Amount, to the extent not covered by Excess Spread and  Overcollateralization,  previously  allocated
to such Class or Classes.  Notwithstanding the foregoing,  any Subsequent  Recoveries will be allocated to
the Group I Senior  Certificates  to the extent of any Applied  Realized Loss Amounts before being applied
to the Group I  Subordinate  Certificates.  Holders of such Group I  Certificates  will not be entitled to
any  payments in respect of Current  Interest on the amount of such  increases  for any  Interest  Accrual
Period  preceding  the  Distribution  Date on which such  increase  occurs.  Any such  increases  shall be
applied to the  Certificate  Principal  Balance of each Group I  Certificate  of such Class in  accordance
with its respective Fractional Undivided Interest.

         Section 6.04.     Allocation of Losses and  Subsequent  Recoveries on the Group II  Certificates.
(a) On or prior to each  Determination  Date,  the  Master  Servicer  shall  determine  the  amount of any
Realized  Loss in respect of each Group II  Mortgage  Loan that  occurred  during the  related  Prepayment
Period, based on information provided by the related Servicer.

         (b)      (i) With respect to any Group II Certificates on any  Distribution  Date (other than the
Interest  Only  Certificates),  the  principal  portion of each  Realized Loss on a Group II Mortgage Loan
shall be allocated as follows:

                  first,  to  the  Class II-B-6  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  second,  to the Class  II-B-5  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  third,  to the  Class  II-B-4  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fourth,  to the Class  II-B-3  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fifth,  to the  Class  II-B-2  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  sixth,  to the  Class  II-B-1  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero; and

                  seventh,  to the Senior  Certificates  (other  than the  related  Senior  Interest  Only
         Certificates) in the related  Certificate Group until the Certificate  Principal Balances thereof
         has been reduced to zero in accordance with clause (d) below.

         (c)      Notwithstanding  the  foregoing  clause (b), no such  allocation  of any  Realized  Loss
shall be made on a Distribution  Date to any Class of (i) Group II Subordinate  Certificates to the extent
that such  allocation  would result in the reduction of the aggregate  Certificate  Principal  Balances of
all Group II Certificates  (other than the Interest Only  Certificates) in as of such  Distribution  Date,
after  giving  effect  to all  distributions  and prior  allocations  of  Realized  Losses on the Group II
Mortgage Loans on such date, to an amount less than the aggregate Stated  Principal  Balance of all of the
Group II  Mortgage  Loans as of the  first day of the month of such  Distribution  Date and (ii)  Group II
Senior  Certificates  of a  Certificate  Group to the  extent  that such  allocation  would  result in the
reduction of the  aggregate  Certificate  Principal  Balances of all the Group II Senior  Certificates  in
such Certificate  Group as of such  Distribution  Date, after giving effect to all distributions and prior
allocations  of Realized  Losses on the Group II  Mortgage  Loans in the  related  Sub-Loan  Group in Loan
Group II on such date, to an amount less than the aggregate Stated  Principal  Balance of all of the Group
II Mortgage  Loans in the related  Sub-Loan  Group as of the  related  Due Date (each such  limitation  in
clause (i) and (ii), the “Loss Allocation Limitation”).

         (d)      The principal  portion of any Realized  Losses  allocated to a Class of  Certificates in
Loan Group II shall be allocated among the  Certificates  of such Class in proportion to their  respective
Certificate  Principal  Balances.  The principal  portion of any  allocation  of Realized  Losses shall be
accomplished  by reducing the  Certificate  Principal  Balance of the related  Certificates on the related
Distribution  Date.  The principal  portion of any Realized  Losses  allocated to the Sub-Loan  Group II-1
Certificates  will be allocated first to the Class II-1A-2  Certificates  until the Certificate  Principal
Balance  thereof has been reduced to zero,  then to the Class II-1A-1  Certificates  until the Certificate
Principal  Balance  thereof  has been  reduced  to zero.  The  principal  portion of any  Realized  Losses
allocated  to the  Sub-Loan  Group  II-2  Certificates  will  be  allocated  first  to the  Class  II-2A-2
Certificates  until the Certificate  Principal Balance thereof has been reduced to zero, then to the Class
II-2A-1  Certificates  until the Certificate  Principal Balance thereof has been reduced to zero. Once the
aggregate  Certificate  Principal  Balance of the Certificates in a Certificate Group in Loan Group II has
been  reduced to zero,  the  principal  portion of Realized  Losses on the  Mortgage  Loans in the related
Sub-Loan  Group (if any) that are not  allocated  to the  related  Subordinate  Certificates  pursuant  to
Section  6.02(a)(i)(G)  will be allocated,  pro rata,  based upon their respective  Certificate  Principal
Balances to the remaining  outstanding Group II Senior  Certificates of the other Certificate  Groups, pro
rata based upon their respective Certificate Principal Balances.

         (e)      Realized Losses shall be allocated on the  Distribution  Date in the month following the
month in which such loss was incurred  and, in the case of the  principal  portion  thereof,  after giving
effect to distributions made on such Distribution Date.

         (f)      On  each   Distribution   Date,  the  Securities   Administrator   shall  determine  the
Subordinate  Certificate  Writedown Amounts. Any Subordinate  Certificate  Writedown Amount shall effect a
corresponding  reduction in the Certificate  Principal Balance of the Class II-B Certificates  (other than
the Class II-BX-1 Certificates), in the reverse order of their numerical Class designations.

         (g)      The Group II Senior  Percentage of Net Interest  Shortfalls  will be allocated among the
Group II Senior Certificates in proportion to the amount of Accrued  Certificate  Interest that would have
been  allocated  thereto in the absence of such  shortfalls.  The Group II  Subordinate  Percentage of Net
Interest  Shortfall  will be allocated  among the Group II Subordinate  Certificates  in proportion to the
amount of Accrued  Certificate  Interest  that would have been  allocated  thereto in the  absence of such
shortfalls.  The  interest  portion of any  Realized  Losses with  respect to the Group II Mortgage  Loans
occurring on or prior to the Group II Cross-Over  Date will be allocated to the Class II-B-1  Certificates
in inverse order of their  numerical  Class  designations.  Following the Group II  Cross-Over  Date,  the
interest  portion of Realized  Losses on the Group II  Mortgage  Loans will be  allocated  to the Group II
Senior  Certificates  in the related Group II  Certificate  Group on a pro rata basis in proportion to the
amount of Accrued  Certificate  Interest  that would have been  allocated  thereto in the  absence of such
Realized Losses.

         (h)               In addition,  in the event that the Master  Servicer  receives  any  Subsequent
Recoveries  from a Servicer,  the Master Servicer shall deposit such funds into the  Distribution  Account
pursuant to Section  4.01(c)(ii).  If, after taking into account such  Subsequent  Recoveries,  the amount
of a Realized Loss is reduced,  the amount of such  Subsequent  Recoveries will be applied to increase the
Certificate  Principal Balance of the related Class of Group II Subordinate  Certificates with the highest
payment  priority  to which  Realized  Losses  have been  allocated,  but not by more  than the  amount of
Realized Losses previously allocated to that Class of Group II Subordinate  Certificates  pursuant to this
Section  6.04.  The  amount  of any  remaining  Subsequent  Recoveries  will be  applied  to  sequentially
increase the Certificate  Principal Balance of the Group II Subordinate  Certificates,  beginning with the
related Class of Subordinate  Certificates  with the next highest  payment  priority,  up to the amount of
such  Realized  Losses  previously  allocated  to such Class or Classes of  Certificates  pursuant to this
Section  6.04.  Holders of such  Certificates  will not be entitled to any  payments in respect of current
interest on the amount of such increases for any Interest Accrual Period  preceding the Distribution  Date
on which such increase occurs.  Any such increases shall be applied to the Certificate  Principal  Balance
of each  Subordinate  Certificate  of such related  Class in  accordance  with its  respective  Fractional
Undivided Interest.

         Section 6.05.     Cross-Collateralization.  Notwithstanding  the foregoing,  on any  Distribution
Date on which the  Certificate  Principal  Balance  of the Group I  Subordinate  Certificates  or Group II
Subordinate  Certificates  have been reduced to zero and a Realized Loss that is a Special  Hazard Loss is
to be  allocated  to the  related  Senior  Certificates,  such loss will be  allocated  among such  Senior
Certificates and the most subordinate outstanding class of non-related  Subordinate  Certificates on a pro
rata basis, based on the Certificate Principal Balance thereof.

         Section 6.06.     Payments.  (a) On each  Distribution  Date,  other than the final  Distribution
Date,  the  Securities  Administrator  shall  distribute  to each  Certificateholder  of  record as of the
immediately  preceding  Record  Date the  Certificateholder’s  pro rata share of its  Class (based  on the
aggregate  Fractional  Undivided  Interest  represented  by such  Holder’s  Certificates)  of all  amounts
required to be distributed on such  Distribution  Date to such Class. The Securities  Administrator  shall
calculate  the  amount  to be  distributed  to each  Class  and,  based on such  amounts,  the  Securities
Administrator  shall  determine the amount to be  distributed  to each  Certificateholder.  The Securities
Administrator’s  calculations of payments shall be based solely on information  provided to the Securities
Administrator  by the Master  Servicer.  The  Securities  Administrator  shall not be required to confirm,
verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the  above  amounts  to each  Certificateholder  shall  be made (i) by check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or (ii) upon  receipt by the  Securities  Administrator  on or before the fifth Business Day preceding the
Record Date of written  instructions from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States depository  institution with appropriate  facilities
for  receiving  such a wire  transfer;  provided,  however,  that the final  payment  in  respect  of each
Class of  Certificates will be made only upon  presentation and surrender of such respective  Certificates
at the office or agency of the Securities  Administrator  specified in the notice to Certificateholders of
such final payment.

         Section 6.07.     Statements  to  Certificateholders.  On each  Distribution  Date,  concurrently
with each distribution to  Certificateholders,  the Securities  Administrator  shall make available to the
parties hereto and each  Certificateholder,  via the Securities  Administrator’s  internet  website as set
forth  below,  the  following  information,  expressed  in the  aggregate  and as a  Fractional  Undivided
Interest  representing an initial  Certificate  Principal  Balance of $1,000,  or in the case of the Class
B-IO Certificates, an initial Notional Amount of $1,000:

         (a)               the Certificate  Principal Balance or Notional Amount,  as applicable,  of each
Class after giving effect (i) to all  distributions  allocable to principal on such  Distribution Date and
(ii) the allocation of any Applied Realized Loss Amounts for such Distribution Date;

         (b)      the  amount  of  the  related  distribution  to  Holders  of  each  Class  allocable  to
principal,  separately  identifying  (A)  the  aggregate  amount  of any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

         (c)      the  Pass-Through  Rate for each applicable  Class of  Certificates  with respect to the
current Accrual Period,  and, if applicable,  whether such  Pass-Through  Rate was limited by the Net Rate
Cap;

         (d)      the amount of such distribution to Holders of each Class allocable to interest;

         (e)               the applicable accrual periods dates for calculating  distributions and general
Distribution Dates;

         (f)      the total cash flows received and the general sources thereof;

         (g)      the amount,  if any, of fees or expenses  accrued and paid,  with an  identification  of
the payee and the general  purpose of such fees  including the related  amount of the Servicing  Fees paid
to or retained by the Servicer for the related Due Period;

         (h)      the amount of any Cap Contract Payment Amount payable to the Securities Administrator;

         (i)               with  respect  to each Loan  Group,  the  amount of such  distribution  to each
Certificate  allocable to interest and, with respect to the Group I Certificates,  the portion thereof, if
any, provided by the Cap Contract;

         (j)               the Interest Carry Forward  Amount and any Basis Risk  Shortfall  Carry Forward
Amount for each Class of Certificates;

         (k)      with  respect  to each  Loan  Group or  Sub-Loan  Group,  the  aggregate  of the  Stated
Principal  Balance of (A) all of the Mortgage Loans and (B) the Adjustable  Rate Mortgage  Loans,  for the
following Distribution Date;

         (l)      the number and  Outstanding  Principal  Balance of the Mortgage Loans in each Loan Group
that were  Delinquent  (exclusive of any Mortgage Loan in  foreclosure)  in respect of which using the OTS
method  of  calculation  (A)  one  Scheduled  Payment  is  Delinquent,  (B)  two  Scheduled  Payments  are
Delinquent,  (C) three or more  Scheduled  Payments are Delinquent and (D)  foreclosure  proceedings  have
been  commenced,  in each case as of the close of business on the last day of the calendar month preceding
such  Distribution  Date and  separately  identifying  such  information  for the (1) first lien  Mortgage
Loans, (2) second lien Mortgage Loans, and (3) Adjustable Rate Mortgage Loans, in each such Loan Group;

         (m)      with  respect  to each Loan Group or  Sub-Loan  Group,  the  amount of Monthly  Advances
included in the  distribution  on such  Distribution  Date  (including the general purpose of such Monthly
Advances);

         (n)      with  respect to each Loan Group or Sub-Loan  Group,  the  cumulative  amount of Applied
Realized Loss Amounts to date;

         (o)      if  applicable,  material  modifications,  extensions or waivers to Mortgage Loan terms,
fees, penalties or payments during the prior calendar month or that have become material over time;

         (p)      with  respect  to each Loan Group or  Sub-Loan  Group and with  respect to any  Mortgage
Loan that was liquidated  during the prior calendar month,  the loan number and aggregate Stated Principal
Balance of, and  Realized  Loss on, such  Mortgage  Loan as of the close of business on the  Determination
Date preceding such Distribution Date;

         (q)               with  respect  to each Loan  Group or  Sub-Loan  Group,  the total  number  and
principal  balance of any real estate owned or REO  Properties as of the close of business on the last day
of the calendar month preceding such Distribution Date;

         (r)      with respect to each Loan Group or Sub-Loan  Group,  the three month rolling  average of
the percent  equivalent of a fraction,  the numerator of which is the aggregate Stated  Principal  Balance
of the  Mortgage  Loans that are 60 days or more  Delinquent  (in respect of which using the OTS method of
calculation)  or are in bankruptcy or foreclosure or are REO  Properties,  and the denominator of which is
the  aggregate  Stated  Principal  Balance  of all of the  Mortgage  Loans in each case as of the close of
business  on the  last  day of  the  calendar  month  preceding  such  Distribution  Date  and  separately
identifying  such  information  for the (1) first lien Mortgage  Loans,  and (2) Adjustable  Rate Mortgage
Loans;

         (s)      the  Realized  Losses  during the related  calendar  month and the  cumulative  Realized
Losses through the end of the preceding month;

         (t)      whether a Trigger Event exists;

         (u)      updated pool  composition  data including the following with respect to each Loan Group:
weighted average mortgage rate and weighted average remaining term;

         (v)      [Reserved];

         (w)      [Reserved];

         (x)      the special hazard amount,  fraud loss amount and bankruptcy  amount, if applicable,  as
of the close of  business  on the  applicable  Distribution  Date and a  description  of any change in the
calculation of these amounts; and

         (y)      the amount of the  distribution  made on such  Distribution  Date to the  Holders of the
Class XP Certificates allocable to Prepayment Charges for the Group I Mortgage Loans.

         The   Depositor   covenants   that  if  there  is  a   material   change  in  the   solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will notify the  Securities  Administrator  five calendar days before each  Distribution  Date,  and if no
such notification  occurs,  the Securities  Administrator has no obligation to report with respect to (y).
The Depositor  covenants to the Securities  Administrator that there will be no new issuance of securities
backed by the same asset pool, so the Securities  Administrator  will only be responsible in (x) above for
reporting any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund.

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the
Securities  Administrator,  based solely on, and to the extent of, information  provided to the Securities
Administrator   and  the  Master   Servicer  by  the  Servicer  and  the   Counterparty.   The  Securities
Administrator  may conclusively  rely on such information and shall not be required to confirm,  verify or
recalculate any such information.

         The  Securities  Administrator  may make  available  each month,  to any  interested  party,  the
monthly statement to Certificateholders  via the Securities  Administrator’s  website initially located at
“www.ctslink.com.”   Assistance  in  using  the  website  can  be  obtained  by  calling  the   Securities
Administrator’s  customer  service  desk at (301)  815-6600.  Parties  that are  unable  to use the  above
distribution  option are  entitled to have a paper copy mailed to them via first class mail by calling the
Securities  Administrator’s  customer  service desk and  indicating  such.  The  Securities  Administrator
shall have the right to change the way such  reports are  distributed  in order to make such  distribution
more convenient  and/or more  accessible to the parties,  and the Securities  Administrator  shall provide
timely and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2007, the Securities  Administrator  will furnish a report to each Holder of the Certificates of record at
any time during the prior  calendar  year as to the aggregate of amounts  reported  pursuant to subclauses
(a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information  with respect to the amount
of servicing  compensation  and such other  customary  information  as the  Securities  Administrator  may
determine to be necessary  and/or to be required by the Internal  Revenue Service or by a federal or state
law or rules or  regulations  to enable such Holders to prepare their tax returns for such calendar  year.
Such  obligations  shall be deemed to have been  satisfied  to the extent  that  substantially  comparable
information  shall  be  provided  by  the  Securities   Administrator  or  the  Trustee  pursuant  to  the
requirements of the Code.

         Section 6.08.     Monthly  Advances.  If the  related  Servicer  was  required  to make a Monthly
Advance pursuant to the related  Servicing  Agreement and fails to make any required  Monthly Advance,  in
whole or in part, the Master Servicer,  as successor  servicer,  or any other successor servicer appointed
by it, will  deposit in the  Distribution  Account not later than the  Distribution  Account  Deposit Date
immediately  preceding  the  related  Distribution  Date an amount  equal to such  Monthly  Advance to the
extent not  otherwise  paid by the related  Servicer,  net of the  Servicing  Fee for such  Mortgage  Loan
except to the extent the Master  Servicer  determines  any such  advance to be a  Nonrecoverable  Advance.
Subject to the  foregoing,  the Master  Servicer,  as  successor  servicer,  shall  continue  to make such
advances  through the date that the related  Servicer is required to do so under its Servicing  Agreement;
provided,  however,  that if the Master Servicer deems an advance to be a Nonrecoverable  Advance,  on the
Distribution  Account  Deposit Date,  the Master  Servicer shall not be obligated to make such advance and
shall present an Officer’s  Certificate to the Trustee  (i) stating that the Master Servicer elects not to
make a Monthly  Advance in a stated  amount  and  (ii) detailing  the reason it deems the  advance to be a
Nonrecoverable Advance.

         Section 6.09.     Compensating  Interest  Payments.  The  Master  Servicer  shall  deposit in the
Distribution  Account not later than each Distribution  Account Deposit Date an amount equal to the lesser
of  (i) the  sum of the  aggregate  amounts  required  to be paid by the  Servicers  under  the  Servicing
Agreements  with respect to subclauses  (a) and (b) of the  definition of Interest  Shortfall with respect
to the Mortgage  Loans for the related  Distribution  Date,  and not so paid by the related  Servicers and
(ii) the  Master  Servicer  Compensation  for such  Distribution  Date  (such  amount,  the  “Compensating
Interest  Payment”).  The Master Servicer shall not be entitled to any  reimbursement  of any Compensating
Interest Payment.

         Section 6.10.     Distributions on REMIC Regular  Interests.  (a) On each Distribution  Date, the
Securities  Administrator shall be deemed to distribute,  to REMIC II as the holder of the REMIC I Regular
Interests,  those portions of the REMIC I  Distribution  Amount not designated to Component I of the Class
R  Certificates,  in the amounts and in  accordance  with the  priorities  set forth in the  definition of
REMIC I Distribution Amount.

         (b)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute
to the Trustee,  on behalf of REMIC IV as the holder of the REMIC II Regular  Interests  and the REMIC III
Regular  Interests,  those portions of the REMIC II Distribution  Amount not designated to Component II of
the  Class R  Certificates,  in the  amounts  and in  accordance  with  the  priorities  set  forth in the
definition of REMIC II  Distribution  Amount and those portions of the REMIC III  Distribution  Amount not
designated  to  Component  III of the Class R  Certificates,  in the  amounts and in  accordance  with the
priorities set forth in the definition of REMIC III Distribution Amount.

         (c)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute
the REMIC IV  Distribution  Amount to:  (i) the  holders of the  Certificates  (other  than the Class B-IO
Certificates),  as the holders of the REMIC IV  Interests  (other than REMIC IV Regular  Interests  B-IO-I
and B-IO-P) and (ii) itself on behalf of REMIC V, as the holder of REMIC IV Regular  Interests  B-IO-I and
B-IO-P,  in the amounts and in  accordance  with the  priorities  set forth in the  definition of REMIC IV
Distribution Amount.

         (d)               On each  Distribution  Date,  the Securities  Administrator  shall be deemed to
distribute to the holder of the Class B-IO  Certificates,  as the holder of the REMIC V Regular  Interest,
the amounts set forth in the definition of REMIC V Distribution Amount.

         (e)               Notwithstanding  the  deemed  distributions  on  the  REMIC  Regular  Interests
described in this Section 6.10,  distributions of funds from the  Distribution  Account shall be made only
in accordance with Sections 6.01 and 6.02.

                                               ARTICLE VII
                                           The Master Servicer

         Section 7.01.     Liabilities  of the Master  Servicer.  The Master  Servicer  shall be liable in
accordance herewith only to the extent of the obligations  specifically  imposed upon and undertaken by it
herein.

         Section 7.02.     Merger or Consolidation  of the Master  Servicer.  (a) The Master Servicer will
keep in full force and effect its  existence,  rights and  franchises as a  corporation  under the laws of
the state of its  incorporation,  and will  obtain and  preserve  its  qualification  to do  business as a
foreign  corporation in each jurisdiction in which such  qualification is or shall be necessary to protect
the validity and  enforceability  of this Agreement,  the Certificates or any of the Mortgage Loans and to
perform its duties under this Agreement.

         (b)      Any  Person  into  which the  Master  Servicer  may be merged  or  consolidated,  or any
corporation  resulting from any merger or  consolidation to which the Master Servicer shall be a party, or
any Person  succeeding  to the  business  of the Master  Servicer,  shall be the  successor  of the Master
Servicer  hereunder,  without  the  execution  or filing of any paper or further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

         Section 7.03.     Indemnification  by the  Master  Servicer  and the Trust  Fund.  (a) The Master
Servicer agrees to indemnify the  Indemnified  Persons for, and to hold them harmless  against,  any loss,
liability or expense  (including  reasonable legal fees and  disbursements  of counsel)  incurred on their
part that may be sustained in connection  with,  arising out of, or relating to, any claim or legal action
(including  any pending or threatened  claim or legal action)  relating to this  Agreement,  the Servicing
Agreements,  the  Assignment  Agreements or the  Certificates  or the powers of attorney  delivered by the
Trustee hereunder  (i) related to the Master  Servicer’s  failure to perform its duties in compliance with
this Agreement  (except as any such loss,  liability or expense shall be otherwise  reimbursable  pursuant
to this Agreement) or (ii) incurred by reason of the Master Servicer’s willful  misfeasance,  bad faith or
gross  negligence  in  the  performance  of  duties  hereunder  or by  reason  of  reckless  disregard  of
obligations  and duties  hereunder,  provided,  in each case, that with respect to any such claim or legal
action  (or  pending  or  threatened  claim or legal  action),  the  Trustee  shall  have given the Master
Servicer and the Depositor  written  notice thereof  promptly  after a Responsible  Officer of the Trustee
shall have with respect to such claim or legal action actual  knowledge  thereof.  The  Trustee’s  failure
to give any such notice shall not affect the Trustee’s right to indemnification  hereunder,  except to the
extent the Master  Servicer is  materially  prejudiced  by such  failure to give  notice.  This  indemnity
shall survive the resignation or removal of the Trustee,  Master Servicer or the Securities  Administrator
and the termination of this Agreement.

         (b)      The Trust  Fund will  indemnify  any  Indemnified  Person  for any  loss,  liability  or
expense  (including  reasonable  legal fees and  disbursements  of counsel) of any Indemnified  Person not
otherwise covered by the Master Servicer’s indemnification pursuant to Section  7.03(a).

         Section 7.04.     Limitations  on  Liability of the Master  Servicer  and Others.  Subject to the
obligation of the Master Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the Master Servicer nor any of the directors,  officers,  employees or agents of
the Master  Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust
Fund or the  Certificateholders  for taking any action or for  refraining  from  taking any action in good
faith  pursuant to this  Agreement,  or for errors in judgment;  provided,  however,  that this  provision
shall  not  protect  the  Master  Servicer  or any  such  Person  against  any  breach  of  warranties  or
representations  made herein or any liability  which would otherwise be imposed by reason of such Person’s
willful  misfeasance,  bad faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

         (b)      The  Master  Servicer  and any  director,  officer,  employee  or  agent  of the  Master
Servicer may rely in good faith on any document of any kind prima facie  properly  executed and  submitted
by any Person respecting any matters arising hereunder.

         (c)      The Master Servicer, the Custodian and any director,  officer,  employee or agent of the
Master Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby against any
loss,  liability or expense  (including  reasonable legal fees and  disbursements of counsel)  incurred on
their part that may be sustained  in  connection  with,  arising out of, or related to, any claim or legal
action  (including  any pending or  threatened  claim or legal  action)  relating to this  Agreement,  the
Certificates or any Servicing  Agreement  (except to the extent that the Master Servicer is indemnified by
the  Servicer  thereunder),  other than  (i) any  such loss,  liability  or expense  related to the Master
Servicer’s  failure to perform  its duties in  compliance  with this  Agreement  (except as any such loss,
liability or expense shall be otherwise  reimbursable  pursuant to this Agreement),  or to the Custodian’s
failure  to perform  its duties  under the  Custodial  Agreement,  respectively,  or  (ii) any  such loss,
liability or expense incurred by reason of the Master Servicer’s or the Custodian’s  willful  misfeasance,
bad faith or gross  negligence in the  performance of duties  hereunder or under the Custodial  Agreement,
as  applicable,  or by reason of reckless  disregard  of  obligations  and duties  hereunder  or under the
Custodial Agreement, as applicable.

         (d)      The  Master  Servicer  shall not be under any  obligation  to appear  in,  prosecute  or
defend any legal  action  that is not  incidental  to its  duties  under  this  Agreement  and that in its
opinion may involve it in any expense or  liability;  provided,  however,  the Master  Servicer may in its
discretion,  with  the  consent  of the  Trustee  (which  consent  shall  not be  unreasonably  withheld),
undertake  any such action which it may deem  necessary or desirable  with respect to this  Agreement  and
the rights and duties of the parties  hereto and the  interests of the  Certificateholders  hereunder.  In
such event,  the legal expenses and costs of such action and any liability  resulting  therefrom  shall be
expenses,  costs and  liabilities  of the Trust  Fund,  and the Master  Servicer  shall be  entitled to be
reimbursed  therefor  out of the  Distribution  Account  as  provided  by  Section 4.05.  Nothing  in this
Section  7.04(d) shall affect the Master  Servicer’s  obligation to supervise,  or to take such actions as
are necessary to ensure,  the  servicing  and  administration  of the Mortgage  Loans  pursuant to Section
3.01(a).

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required to do so pursuant to this  Agreement,  the Master Servicer shall not be required to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         (f)      The Master  Servicer  shall not be liable  for any acts or  omissions  of any  Servicer,
except as otherwise expressly provided herein.

         Section 7.05.     Master Servicer Not to Resign.  Except as provided in Section 7.07,  the Master
Servicer  shall  not  resign  from  the  obligations  and  duties  hereby  imposed  on it  except  upon  a
determination  that any such duties  hereunder are no longer  permissible  under  applicable  law and such
impermissibility  cannot be  cured.  Any such  determination  permitting  the  resignation  of the  Master
Servicer shall be evidenced by an Opinion of Independent  Counsel  addressed to the Trustee to such effect
delivered to the Trustee.  No such  resignation by the Master  Servicer shall become  effective  until the
Company or the  Trustee or a  successor  to the Master  Servicer  reasonably  satisfactory  to the Trustee
shall have  assumed  the  responsibilities  and  obligations  of the Master  Servicer in  accordance  with
Section 8.02  hereof.  The Trustee shall notify the Rating  Agencies upon its receipt of written notice of
the resignation of the Master Servicer.

         Section 7.06.     Successor  Master   Servicer.   In  connection  with  the  appointment  of  any
successor  Master  Servicer or the  assumption  of the duties of the Master  Servicer,  the Company or the
Trustee  may make  such  arrangements  for the  compensation  of such  successor  master  servicer  out of
payments on the Mortgage  Loans as the Company or the Trustee and such  successor  master  servicer  shall
agree.  If the  successor  master  servicer  does not agree that such market  value is a fair price,  such
successor  master  servicer  shall  obtain two  quotations  of market  value from third  parties  actively
engaged  in  the  servicing  of  single-family   mortgage  loans.   Notwithstanding  the  foregoing,   the
compensation  payable to a successor  master  servicer  may not exceed the  compensation  which the Master
Servicer  would  have been  entitled  to retain if the  Master  Servicer  had  continued  to act as Master
Servicer hereunder.

         Section 7.07.     Sale and  Assignment  of Master  Servicing.  The Master  Servicer  may sell and
assign its rights and delegate its duties and  obligations  in its entirety as Master  Servicer under this
Agreement  and the  Company  may  terminate  the  Master  Servicer  without  cause and select a new Master
Servicer;  provided,  however,  that:  (i) the  purchaser or  transferee  accepting  such  assignment  and
delegation  (a) shall be a Person  which shall be qualified  to service  mortgage  loans for Fannie Mae or
Freddie Mac; (b) shall have a net worth of not less than $10,000,000  (unless  otherwise  approved by each
Rating Agency  pursuant to clause  (ii) below);  (c) shall be reasonably  satisfactory  to the Trustee (as
evidenced  in a writing  signed by the  Trustee);  and (d) shall  execute  and  deliver to the  Trustee an
agreement,  in form and substance reasonably  satisfactory to the Trustee, which contains an assumption by
such Person of the due and punctual  performance  and  observance  of each  covenant  and  condition to be
performed or observed by it as master  servicer  under this  Agreement,  any custodial  agreement from and
after the effective date of such  agreement;  (ii) each  Rating Agency shall be given prior written notice
of the identity of the proposed  successor to the Master  Servicer and each Rating  Agency’s rating of the
Certificates in effect  immediately prior to such assignment,  sale and delegation will not be downgraded,
qualified or withdrawn as a result of such  assignment,  sale and delegation,  as evidenced by a letter to
such effect  delivered  to the Master  Servicer  and the Trustee (at the expense of the Master  Servicer);
(iii) the  Master  Servicer  assigning  and selling the master  servicing  shall deliver to the Trustee an
Officer’s  Certificate and an Opinion of Independent  Counsel addressed to the Trustee,  each stating that
all  conditions  precedent  to such action under this  Agreement  have been  completed  and such action is
permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Master Servicer is
terminated  without  cause by the  Company,  the  Company  shall  pay the  terminated  Master  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the master  servicing of the Mortgage  Loans is  transferred  to the successor  Master  Servicer.  No
such assignment or delegation  shall affect any rights or liability of the Master  Servicer  arising prior
to the effective date thereof.

                                               ARTICLE VIII
                                                 Default

         Section 8.01.     Events of Default.  “Event of Default,” wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Master Servicer:

         (a)      The Master  Servicer  fails to cause to be  deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure,  requiring the same to be remedied,  shall have been given to the Master Servicer;
or

         (b)      The Master  Servicer  fails to observe or  perform  in any  material  respect  any other
material  covenants and agreements set forth in this Agreement to be performed by it, which  covenants and
agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for
a period of 60 days after the date on which written  notice of such failure,  properly  requiring the same
to be  remedied,  shall have been given to the Master  Servicer by the  Trustee or to the Master  Servicer
and the Trustee by the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 25% of the Trust Fund; or

         (c)      There is entered  against the Master  Servicer a decree or order by a court or agency or
supervisory  authority having jurisdiction in the premises for the appointment of a conservator,  receiver
or liquidator in any  insolvency,  readjustment  of debt,  marshaling of assets and liabilities or similar
proceedings,  or for the winding up or liquidation of its affairs,  and the continuance of any such decree
or order is  unstayed  and in effect  for a period  of 60  consecutive  days,  or an  involuntary  case is
commenced against the Master Servicer under any applicable  insolvency or  reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

         (d)      The Master  Servicer  consents  to the  appointment  of a  conservator  or  receiver  or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings  of or relating to the Master  Servicer or  substantially  all of its property;  or the Master
Servicer  admits in writing its inability to pay its debts  generally as they become due, files a petition
to take  advantage of any applicable  insolvency or  reorganization  statute,  makes an assignment for the
benefit of its creditors, or voluntarily suspends payment of its obligations;

         (e)      The Master  Servicer  assigns or delegates its duties or rights under this  Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

         (f)      The Master  Servicer  fails to comply with Section 3.16,  Section 3.17 and Section 3.18;
or

         (g)      The Master  Servicer  fails to cause to be deposited,  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date.

         In each and every  such  case,  so long as such  Event of  Default  with  respect  to the  Master
Servicer  shall not have been  remedied,  either the  Trustee or the  Holders of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the  principal  of the Trust Fund,  by
notice in writing to the Master  Servicer (and to the Trustee if given by such  Certificateholders),  with
a copy to the Rating  Agencies,  and with the consent of the Company,  may terminate all of the rights and
obligations  (but not the  liabilities)  of the Master  Servicer  under this  Agreement  and in and to the
Mortgage  Loans and/or the REO Property  serviced by the Master  Servicer and the proceeds  thereof.  Upon
the receipt by the Master Servicer of the written  notice,  all authority and power of the Master Servicer
under this  Agreement,  whether with respect to the  Certificates,  the  Mortgage  Loans,  REO Property or
under any other  related  agreements  (but only to the  extent  that such other  agreements  relate to the
Mortgage Loans or related REO Property)  shall,  subject to Section 3.17 and  Section 8.02,  automatically
and without  further  action pass to and be vested in the Trustee,  in its  capacity as  successor  Master
Servicer,  pursuant to this  Section 8.01  (and,  with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17,  such power and authority of the Master  Servicer
shall,  subject to Section 8.02,  automatically  and without  further  action pass to and be vested in the
successor  Master Servicer  appointed by the Depositor);  and,  without  limitation,  the Trustee,  in its
capacity as successor Master  Servicer,(or such successor Master Servicer  appointed by the Depositor,  as
the case may be), is hereby  authorized  and  empowered  to execute and  deliver,  on behalf of the Master
Servicer as  attorney-in-fact  or  otherwise,  any and all documents  and other  instruments  and to do or
accomplish  all other acts or things  necessary  or  appropriate  to effect the purposes of such notice of
termination,  whether to complete the transfer and  endorsement  or assignment  of the Mortgage  Loans and
related  documents,  or  otherwise.  The Master  Servicer  agrees to cooperate  with the  Trustee,  in its
capacity as successor  Master Servicer (or such successor Master Servicer  appointed by the Depositor,  as
the case  may  be),  in  effecting  the  termination  of the  Master  Servicer’s  rights  and  obligations
hereunder,  including,  without  limitation,  the  transfer to the  Trustee,  in its capacity as successor
Master  Servicer (or such successor  Master Servicer  appointed by the Depositor,  as the case may be), of
(i) the  property  and amounts  which are then or should be part of the Trust or which  thereafter  become
part of the  Trust;  and  (ii) originals  or copies of all  documents  of the Master  Servicer  reasonably
requested  by the  Trustee,  in its  capacity as  successor  Master  Servicer  (or such  successor  Master
Servicer  appointed by the  Depositor,  as the case may be), to enable it to assume the Master  Servicer’s
duties thereunder.  In addition to any other amounts which are then, or,  notwithstanding  the termination
of its activities  under this  Agreement,  may become payable to the Master Servicer under this Agreement,
the Master  Servicer  shall be entitled to  receive,  out of any amount  received on account of a Mortgage
Loan  or  related  REO  Property,  that  portion  of  such  payments  which  it  would  have  received  as
reimbursement  under this Agreement if notice of termination  had not been given.  The  termination of the
rights and  obligations  of the Master  Servicer shall not affect any  obligations  incurred by the Master
Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if  an  Event  of  Default  described  in  clause  (g) of  this
Section 8.01  shall occur,  the Trustee shall, by notice in writing to the Master  Servicer,  which may be
delivered by telecopy,  immediately  terminate all of the rights and  obligations  of the Master  Servicer
thereafter  arising  under  this  Agreement,  but  without  prejudice  to  any  rights  it may  have  as a
Certificateholder  or to  reimbursement  of Monthly  Advances and other advances of its own funds, and the
Trustee,  in its capacity as successor  Master Servicer (or such successor  Master  Servicer  appointed by
the Depositor,  as the case may be), shall act as provided in  Section 8.02 to carry out the duties of the
Master  Servicer,  including  the  obligation to make any Monthly  Advance the  nonpayment of which was an
Event of Default described in clause (g) of this  Section 8.01.  Any such action taken by the Trustee,  in
its capacity as successor Master Servicer (or such successor  Master Servicer  appointed by the Depositor,
as the case may be), must be prior to the distribution on the relevant Distribution Date.

         Section 8.02.     Successor  to Act;  Appointment  of  Successor.  (a)  Upon the  receipt  by the
Master Servicer of a notice of termination  pursuant to Section 8.01 or an Opinion of Independent  Counsel
pursuant to  Section 7.05  to the effect that the Master  Servicer is legally unable to act or to delegate
its duties to a Person  which is legally able to act,  the  Trustee,  in its capacity as successor  Master
Servicer  (and,  with  respect to an Event of Default  resulting  from the  Master  Servicer's  failure to
comply with Section 3.17, the successor  Master  Servicer  appointed by the Depositor  pursuant to Section
3.17),  shall  automatically  become the successor in all respects to the Master  Servicer in its capacity
under this Agreement and the  transactions  set forth or provided for herein and shall thereafter have all
of the  rights  and  powers of,  and be  subject  to all the  responsibilities,  duties,  liabilities  and
limitations on  liabilities  relating  thereto  placed on the Master  Servicer by the terms and provisions
hereof;  provided,  however,  that the Company shall have the right to either (a)  immediately  assume the
duties of the Master Servicer or (b) select a successor Master Servicer;  provided further,  however, that
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall have no obligation  whatsoever  with respect
to any liability  (other than advances deemed  recoverable and not previously made) incurred by the Master
Servicer at or prior to the time of termination.  As compensation  therefor,  but subject to Section 7.06,
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall be entitled to compensation which the Master
Servicer  would have been  entitled  to retain if the Master  Servicer  had  continued  to act  hereunder,
except for those  amounts due the Master  Servicer as  reimbursement  permitted  under this  Agreement for
advances  previously made or expenses  previously  incurred.  Notwithstanding  the above, the Trustee,  in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  may, if it shall be unwilling so to act, or shall, if it is legally
unable so to act,  appoint or  petition a court of  competent  jurisdiction  to appoint,  any  established
housing and home finance  institution which is a Fannie Mae- or Freddie  Mac-approved  servicer,  and with
respect to a successor to the Master Servicer only,  having a net worth of not less than  $10,000,000,  as
the  successor  to  the  Master  Servicer  hereunder  in  the  assumption  of  all  or  any  part  of  the
responsibilities,  duties or liabilities of the Master Servicer hereunder;  provided, that the Trustee, in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  shall obtain a letter from each Rating Agency that the ratings,  if
any, on each of the  Certificates  will not be lowered as a result of the  selection  of the  successor to
the Master Servicer.  Pending  appointment of a successor to the Master Servicer  hereunder,  the Trustee,
in its capacity as successor  Master  Servicer,  shall act (other than with respect to an Event of Default
resulting  from the Master  Servicer's  failure to comply with Section  3.17, in which event the successor
appointed by the Depositor  shall act) in such capacity as hereinabove  provided.  In connection with such
appointment  and  assumption,  the  Trustee  may  make  such  arrangements  for the  compensation  of such
successor out of payments on the Mortgage Loans as it and such successor shall agree;  provided,  however,
that the  provisions of Section 7.06 shall apply,  the  compensation  shall not be in excess of that which
the Master  Servicer  would have been entitled to if the Master  Servicer had continued to act  hereunder,
and that such successor shall  undertake and assume the obligations of the Trustee to pay  compensation to
any third Person acting as an agent or  independent  contractor  in the  performance  of master  servicing
responsibilities  hereunder.  The Trustee and such successor shall take such action,  consistent with this
Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the  Trustee  shall  succeed  to any  duties of the Master  Servicer  respecting  the
Mortgage  Loans as  provided  herein,  it shall do so in a separate  capacity  and not in its  capacity as
Trustee  and,  accordingly,  the  provisions  of Article IX shall be  inapplicable  to the  Trustee in its
duties as the  successor to the Master  Servicer in the  servicing of the Mortgage  Loans  (although  such
provisions  shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article
VII, however, shall apply to it in its capacity as successor Master Servicer.

         The  costs  and  expenses  of the  Trustee  in  connection  with the  termination  of the  Master
Servicer,  the appointment of a successor  Master Servicer and, if applicable,  any transfer of servicing,
including,  without  limitation,  all costs and  expenses  associated  with the  complete  transfer of all
servicing data and the  completion,  correction or  manipulation of such servicing data as may be required
by the Trustee to correct any errors or  insufficiencies  in the servicing data or otherwise to enable the
Trustee or the successor  Master Servicer to service the Mortgage Loans properly and  effectively,  to the
extent not paid by the terminated  Master  Servicer,  shall be payable to the Trustee  pursuant to Section
9.05. Any successor to the Master  Servicer  acting as successor  servicer  under any Servicing  Agreement
shall give notice to the  applicable  Mortgagors of such change of servicer and shall,  during the term of
its  service  as  successor  Master  Servicer  maintain  in force the policy or  policies  that the Master
Servicer is required to maintain pursuant to Section 3.04.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a
successor to the Master  Servicer,  the Trustee shall give prompt written notice thereof to the Securities
Administrator  or, if the Securities  Administrator  is terminated or resigns upon the  termination of the
Master  Servicer,  the  successor  securities  administrator,  and  the  Securities  Administrator  or the
successor  securities  administrator  shall give prompt written notice thereof to the Rating  Agencies and
the Certificateholders at their respective addresses appearing in the Certificate Register.

         Section 8.04.     Waiver of  Defaults.  The  Trustee  shall  transmit  by mail to the  Securities
Administrator,  who shall give prompt  written notice  thereof to all  Certificateholders,  within 60 days
after the  occurrence  of any Event of Default  actually  known to a  Responsible  Officer of the Trustee,
unless  such Event of Default  shall have been cured,  notice of each such Event of  Default.  The Holders
of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund  may,  on  behalf  of all  Certificateholders,  waive  any  default  by the  Master  Servicer  in the
performance of its obligations hereunder and the consequences  thereof,  except a default in the making of
or the  causing to be made any  required  distribution  on the  Certificates,  which  default  may only be
waived by Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  100% of the
Trust Fund.  Upon any such waiver of a past default,  such default shall be deemed to cease to exist,  and
any Event of Default  arising  therefrom shall be deemed to have been timely remedied for every purpose of
this  Agreement.  No such  waiver  shall  extend to any  subsequent  or other  default or impair any right
consequent  thereon  except to the extent  expressly so waived.  The Securities  Administrator  shall give
notice of any such waiver to the Trustee and the Rating Agencies.

         Section 8.05.     List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their rights under this Agreement,  the Securities  Administrator  will afford such  Certificateholders
access  during  business  hours to the  most  recent  list of  Certificateholders  held by the  Securities
Administrator.

         Section 8.06    Duties   of   Trustee   and    Securities Administrator.
(a) The Trustee,  prior to the  occurrence  of an Event of Default and after the curing or
waiver of all Events of Default which may have occurred,  and the Securities  Administrator each undertake
to perform such duties and only such duties as are  specifically  set forth in this Agreement as duties of
the Trustee and the Securities  Administrator,  respectively.  If an Event of Default has occurred and has
not been cured or waived,  the Trustee  shall  exercise such of the rights and powers vested in it by this
Agreement,  and subject to Section 8.02(b)  use the same degree of care and skill in their exercise,  as a
prudent person would exercise under the circumstances in the conduct of his own affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
and the  Securities  Administrator  pursuant  to any  provision  of this  Agreement,  the  Trustee and the
Securities  Administrator,  respectively,  shall  examine them to  determine  whether they are in the form
required by this Agreement;  provided,  however, that neither the Trustee nor the Securities Administrator
shall be  responsible  for the accuracy or content of any  resolution,  certificate,  statement,  opinion,
report,  document,  order or other instrument furnished  hereunder;  provided,  further,  that neither the
Trustee nor the Securities  Administrator  shall be responsible  for the accuracy or  verification  of any
calculation provided to it pursuant to this Agreement.

         (c)      On  each   Distribution   Date,   the  Securities   Administrator   shall  make  monthly
distributions  and the final  distribution  to the related  Certificateholders  from related  funds in the
Distribution  Account as provided  in Sections  6.01 and 10.01  herein  based  solely on the report of the
Master Servicer.

         (d)      No  provision  of this  Agreement  shall be  construed  to  relieve  the  Trustee or the
Securities  Administrator  from liability for its own negligent  action,  its own negligent failure to act
or its own willful misconduct; provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have occurred,  the duties and  obligations of the Trustee and the
Securities  Administrator shall be determined solely by the express provisions of this Agreement,  neither
the  Trustee  nor the  Securities  Administrator  shall be  liable  except  for the  performance  of their
respective  duties and obligations as are specifically set forth in this Agreement,  no implied  covenants
or  obligations  shall be read into this  Agreement  against the Trustee or the  Securities  Administrator
and,  in  the  absence  of bad  faith  on  the  part  of the  Trustee  or  the  Securities  Administrator,
respectively,  the Trustee or the Securities  Administrator,  respectively,  may conclusively  rely, as to
the truth of the statements and the correctness of the opinions expressed  therein,  upon any certificates
or opinions  furnished to the Trustee or the  Securities  Administrator,  respectively,  and conforming to
the requirements of this Agreement;

                  (ii)     Neither  the Trustee nor the  Securities  Administrator  shall be liable in its
individual  capacity for an error of judgment made in good faith by a Responsible  Officer or  Responsible
Officers of the Trustee or an officer of the Securities  Administrator,  respectively,  unless it shall be
proved that the Trustee or the Securities Administrator,  respectively,  was negligent in ascertaining the
pertinent facts;

                  (iii)    Neither  the  Trustee  nor the  Securities  Administrator  shall be liable with
respect to any action taken,  suffered or omitted to be taken by it in good faith in  accordance  with the
directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not less
than 25% of the Trust  Fund,  if such  action or  non-action  relates  to the  time,  method  and place of
conducting  any  proceeding  for any remedy  available  to the  Trustee or the  Securities  Administrator,
respectively,  or  exercising  any trust or other  power  conferred  upon the  Trustee  or the  Securities
Administrator, respectively, under this Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee’s  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee’s  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Securities  Administrator  shall not in any way be liable by reason of any
insufficiency  in any Account held by the  Securities  Administrator  hereunder or any Account held by the
Securities  Administrator  in the name of the  Trustee  unless it is  determined  by a court of  competent
jurisdiction that the Securities  Administrator’s  gross negligence or willful  misconduct was the primary
cause of such  insufficiency  (except to the extent that the Securities  Administrator  is obligor and has
defaulted thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the Trustee or the  Securities  Administrator  be liable for special,  indirect or  consequential  loss or
damage of any kind  whatsoever  (including  but not limited to lost  profits),  even if the Trustee or the
Securities  Administrator,  respectively,  has been advised of the  likelihood  of such loss or damage and
regardless of the form of action;

                  (viii)   None of the Securities  Administrator,  the Master Servicer, the Depositor, the
Company,  any Custodian,  the  Counterparty  or the Trustee shall be responsible for the acts or omissions
of the other,  it being  understood  that this  Agreement  shall not be construed to render them partners,
joint venturers or agents of one another and

                  (ix)     Neither  the  Trustee  nor the  Securities  Administrator  shall be required to
expend or risk its own funds or  otherwise  incur  financial  liability in the  performance  of any of its
duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable  ground for
believing  that the  repayment of such funds or adequate  indemnity  against such risk or liability is not
reasonably  assured to it,  and none of the  provisions  contained  in this  Agreement  shall in any event
require the  Trustee or the  Securities  Administrator  to perform,  or be  responsible  for the manner of
performance of, any of the  obligations of the Master  Servicer under this  Agreement,  except during such
time,  if any, as the Trustee shall be the  successor  to, and be vested with the rights,  duties,  powers
and privileges of, the Master Servicer in accordance with the terms of this Agreement.

         (e)      Except for those actions that the Trustee or the  Securities  Administrator  is required
to take  hereunder,  neither the Trustee nor the  Securities  Administrator  shall have any  obligation or
liability  to take any action or to refrain  from  taking any action  hereunder  in the absence of written
direction as provided hereunder.

         Section 8.07      Certain  Matters  Affecting  the  Trustee  and  the  Securities  Administrator.
Except as otherwise provided in Section 9.01:

         (a)               The Trustee and the  Securities  Administrator  may rely and shall be protected
in acting  or  refraining  from  acting in  reliance  on any  resolution,  certificate  of the  Securities
Administrator  (with  respect to the Trustee  only),  the  Depositor,  the Master  Servicer or a Servicer,
certificate  of  auditors  or any other  certificate,  statement,  instrument,  opinion,  report,  notice,
request,  consent, order,  appraisal,  bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;

         (b)      The Trustee and the  Securities  Administrator  may consult  with counsel and any advice
of such counsel or any Opinion of Counsel shall be full and complete  authorization  and  protection  with
respect to any action taken or suffered or omitted by it hereunder  in good faith and in  accordance  with
such advice or Opinion of Counsel;

         (c)      Neither the Trustee nor the  Securities  Administrator  shall be under any obligation to
exercise any of the trusts or powers  vested in it by this  Agreement,  other than its  obligation to give
notices  pursuant to this  Agreement,  or to institute,  conduct or defend any litigation  hereunder or in
relation  hereto at the  request,  order or  direction  of any of the  Certificateholders  pursuant to the
provisions  of  this  Agreement,  unless  such  Certificateholders  shall  have  offered  to  the  Trustee
reasonable  security  or  indemnity  against the costs,  expenses  and  liabilities  which may be incurred
therein or thereby.  Nothing  contained  herein  shall,  however,  relieve the Trustee of the  obligation,
upon the  occurrence  of an Event of Default of which a  Responsible  Officer  of the  Trustee  has actual
knowledge  (which has not been cured or waived),  to exercise  such of the rights and powers  vested in it
by this  Agreement,  and to use the same degree of care and skill in their  exercise,  as a prudent person
would exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which may have  occurred,  neither  the  Trustee  nor the  Securities
Administrator shall be liable in its individual  capacity for any action taken,  suffered or omitted by it
in good faith and believed by it to be authorized or within the  discretion or rights or powers  conferred
upon it by this Agreement;

         (e)               Neither  the Trustee nor the  Securities  Administrator  shall be bound to make
any  investigation  into  the  facts  or  matters  stated  in  any  resolution,   certificate,  statement,
instrument,  opinion, report, notice, request,  consent, order, approval, bond or other paper or document,
unless  requested  in  writing  to  do so by  Holders  of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating  not less  than  25% of the  Trust  Fund and  provided  that the  payment  within a
reasonable time to the Trustee or the Securities  Administrator,  as applicable, of the costs, expenses or
liabilities  likely to be  incurred  by it in the making of such  investigation  is, in the Opinion of the
Trustee  or the  Securities  Administrator,  as  applicable,  reasonably  assured  to the  Trustee  or the
Securities  Administrator,  as applicable,  by the security afforded to it by the terms of this Agreement.
The Trustee or the  Securities  Administrator  may require  reasonable  indemnity  against such expense or
liability as a condition  to taking any such  action.  The  reasonable  expense of every such  examination
shall be paid by the Certificateholders requesting the investigation;

         (f)      The Trustee  and the  Securities  Administrator  may execute any of the trusts or powers
hereunder or perform any duties  hereunder  either  directly or through  Affiliates,  agents or attorneys;
provided,  however,  that the Trustee may not appoint any agent (other than the  Custodian) to perform its
custodial  functions  with respect to the Mortgage  Files or paying agent  functions  under this Agreement
without the  express  written  consent of the Master  Servicer,  which  consent  will not be  unreasonably
withheld.  Neither the Trustee nor the Securities  Administrator  shall be liable or  responsible  for the
misconduct or negligence of any of the  Trustee’s or the  Securities  Administrator’s  agents or attorneys
or a custodian or paying agent  appointed  hereunder by the Trustee or the Securities  Administrator  with
due care and, when required, with the consent of the Master Servicer;

         (g)               Should  the  Trustee  or the  Securities  Administrator  deem the nature of any
action  required  on its part,  other than a payment or  transfer by the  Securities  Administrator  under
Section  4.01(b)  or  Section 4.04,   to  be  unclear,  the  Trustee  or  the  Securities   Administrator,
respectively,  may require  prior to such action that it be  provided  by the  Depositor  with  reasonable
further instructions;

         (h)      The right of the Trustee or the Securities  Administrator  to perform any  discretionary
act  enumerated  in this  Agreement  shall not be  construed  as a duty,  and  neither the Trustee nor the
Securities  Administrator  shall be accountable for other than its negligence or willful misconduct in the
performance of any such act;

         (i)      Neither  the  Trustee  nor the  Securities  Administrator  shall be required to give any
bond or  surety  with  respect  to the  execution  of the  trust  created  hereby  or the  powers  granted
hereunder, except as provided in Section  9.07; and

         (j)               Neither  the Trustee nor the  Securities  Administrator  shall have any duty to
conduct any affirmative  investigation  as to the occurrence of any condition  requiring the repurchase of
any Mortgage Loan by the Sponsor pursuant to this Agreement,  the Mortgage Loan Purchase  Agreement or the
eligibility of any Mortgage Loan for purposes of this Agreement.


                                                ARTICLE IX
                         CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

         Section 9.01   Trustee  and  Securities
Administrator  Not Liable for  Certificates or Mortgage Loans.  The recitals  contained  herein and in the
Certificates  (other than the  signature  and  countersignature  of the  Securities  Administrator  on the
Certificates)  shall be taken  as the  statements  of the  Depositor,  and  neither  the  Trustee  nor the
Securities  Administrator  shall have any responsibility  for their  correctness.  Neither the Trustee nor
the  Securities  Administrator  makes  any  representation  as to  the  validity  or  sufficiency  of  the
Certificates  (other than the  signature  and  countersignature  of the  Securities  Administrator  on the
Certificates)  or of any  Mortgage  Loan except as  expressly  provided in Sections  2.02 and 2.05 hereof;
provided,  however,  that the  foregoing  shall not relieve the  Trustee of the  obligation  to review the
Mortgage  Files  pursuant  to  Sections  2.02 and  2.04.  The  Securities  Administrator’s  signature  and
countersignature  (or  countersignature  of its agent) on the Certificates shall be solely in its capacity
as Securities  Administrator  and shall not  constitute the  Certificates  an obligation of the Securities
Administrator  in any other  capacity.  Neither  the  Trustee nor the  Securities  Administrator  shall be
accountable  for the use or application by the Depositor of any of the  Certificates or of the proceeds of
such  Certificates,  or for the use or  application of any funds paid to the Depositor with respect to the
Mortgage  Loans.  Subject to the  provisions  of  Section 2.05,  neither the  Trustee  nor the  Securities
Administrator  shall be  responsible  for the  legality or validity of this  Agreement  or any document or
instrument  relating  to this  Agreement,  the  validity  of the  execution  of this  Agreement  or of any
supplement  hereto  or  instrument  of  further  assurance,  or  the  validity,  priority,  perfection  or
sufficiency  of the security for the  Certificates  issued  hereunder or intended to be issued  hereunder.
Neither  the  Trustee  nor the  Securities  Administrator  shall at any time  have any  responsibility  or
liability  for or with  respect to the  legality,  validity  and  enforceability  of any  Mortgage  or any
Mortgage Loan, or the perfection  and priority of any Mortgage or the  maintenance of any such  perfection
and priority,  or for or with respect to the  sufficiency of the Trust Fund or its ability to generate the
payments  to be  distributed  to  Certificateholders,  under this  Agreement.  Neither the Trustee nor the
Securities  Administrator  shall  have  any  responsibility  for  filing  any  financing  or  continuation
statement in any public  office at any time or to  otherwise  perfect or maintain  the  perfection  of any
security  interest  or  lien  granted  to  it  hereunder  or to  record  this  Agreement  other  than  any
continuation statements filed by the Trustee pursuant to Section 3.20.

         Section 9.02   Trustee  and  Securities
Administrator  May Own  Certificates.  The Trustee and the Securities  Administrator  in their  individual
capacities  or in any capacity  other than as Trustee or  Securities  Administrator,  hereunder may become
the owner or pledgee of any  Certificates  with the same  rights it would have if it were not the  Trustee
or the Securities Administrator, as applicable, and may otherwise deal with the parties hereto.

         Section 9.03   Trustee’s    and     Securities
Administrator’s  Fees and  Expenses.  The fees and  expenses  of the Trustee  shall be paid in  accordance
with a side letter  agreement  between the Trustee and the Master Servicer.  The Securities  Administrator
shall be paid by the Master Servicer from the Master  Servicer's  compensation.  In addition,  the Trustee
and the Securities  Administrator  will be entitled to recover from the  Distribution  Account pursuant to
Section  4.05(l) all reasonable  out-of-pocket  expenses,  disbursements  and advances and the expenses of
the Trustee and the Securities  Administrator,  respectively,  in connection with such Person's compliance
with Section 3.23,  any Event of Default,  any breach of this  Agreement,  the  termination  of the Master
Servicer,  the appointment of a successor  Master  Servicer and, if applicable,  any transfer of servicing
as set  forth in  Section  8.02(b),  or as  otherwise  set  forth  herein,  or any  claim or legal  action
(including  any pending or threatened  claim or legal  action)  incurred or made by or against the Trustee
or the Securities  Administrator,  respectively,  in the administration of the trusts hereunder (including
the  reasonable  compensation,  expenses  and  disbursements  of its  counsel)  except  any such  expense,
disbursement  or  advance as may arise  from its  negligence  or  intentional  misconduct  or which is the
responsibility  of  the  Certificateholders.  If  funds  in  the  Distribution  Account  are  insufficient
therefor,  the Trustee and the  Securities  Administrator  shall recover such expenses from the Depositor.
Such compensation and  reimbursement  obligation shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust.

         Section 9.04     Eligibility  Requirements
for Trustee  and  Securities  Administrator.  The Trustee  and any  successor  Trustee and the  Securities
Administrator  and any  successor  Securities  Administrator  shall  during  the entire  duration  of this
Agreement  be a state  bank or trust  company  or a  national  banking  association  organized  and  doing
business  under the laws of such  state or the United  States of  America,  authorized  under such laws to
exercise  corporate trust powers,  having a combined capital and surplus and undivided profits of at least
$40,000,000  or, in the case of a successor  Trustee,  $50,000,000,  subject to supervision or examination
by federal or state  authority and, in the case of the Trustee,  rated “BBB” or higher by S&P with respect
to their  long-term  rating and rated “BBB” or higher by S&P and “Baa2” or higher by Moody’s  with respect
to any outstanding  long-term  unsecured  unsubordinated  debt, and, in the case of a successor Trustee or
successor  Securities  Administrator other than pursuant to Section 9.07,  rated in one of the two highest
long-term debt  categories of, or otherwise  acceptable  to, each of the Rating  Agencies.  If the Trustee
publishes  reports  of  condition  at  least  annually,  pursuant  to law or to  the  requirements  of the
aforesaid  supervising or examining  authority,  then for the purposes of this  Section 9.04  the combined
capital and surplus of such corporation  shall be deemed to be its total equity capital  (combined capital
and surplus) as set forth in its most recent  report of condition  so  published.  In case at any time the
Trustee or the Securities  Administrator  shall cease to be eligible in accordance  with the provisions of
this  Section 9.04,  the Trustee or the Securities  Administrator  shall resign  immediately in the manner
and with the effect specified in Section 9.06.

         Section 9.05     Insurance.   The   Trustee
and the  Securities  Administrator,  at their own  expense,  shall at all times  maintain and keep in full
force and effect:  (i) fidelity  insurance,  (ii) theft of documents insurance and (iii) forgery insurance
(which may be  collectively  satisfied  by a  “Financial  Institution  Bond”  and/or a  “Bankers’  Blanket
Bond”).  All such insurance shall be in amounts,  with standard  coverage and subject to  deductibles,  as
are customary  for insurance  typically  maintained by banks or their  affiliates  which act as custodians
for  investor-owned  mortgage  pools.  A  certificate  of an  officer  of the  Trustee  or the  Securities
Administrator as to the Trustee’s or the Securities  Administrator’s,  respectively,  compliance with this
Section 9.05 shall be furnished to any Certificateholder upon reasonable written request.

         Section 9.06     Resignation  and  Removal
of the Trustee and  Securities  Administrator.  (a) The Trustee and the  Securities  Administrator  may at
any time resign and be discharged  from the Trust hereby  created by giving  written notice thereof to the
Depositor and the Master  Servicer,  with a copy to the Rating  Agencies.  Upon  receiving  such notice of
resignation,   the  Depositor  shall  promptly  appoint  a  successor  Trustee  or  successor   Securities
Administrator,  as applicable,  by written instrument,  in triplicate,  one copy of which instrument shall
be delivered to each of the resigning Trustee or Securities  Administrator,  as applicable,  the successor
Trustee or Securities  Administrator,  as applicable.  If no successor Trustee or Securities Administrator
shall  have been so  appointed  and have  accepted  appointment  within 30 days  after the  giving of such
notice of  resignation,  the  resigning  Trustee or  Securities  Administrator  may  petition any court of
competent jurisdiction for the appointment of a successor Trustee or Securities Administrator.

         (b)      If at any time the Trustee or the  Securities  Administrator  shall cease to be eligible
in  accordance  with the  provisions  of  Section 9.04  and shall  fail to resign  after  written  request
therefor by the  Depositor  or if at any time the Trustee or the  Securities  Administrator  shall  become
incapable  of acting,  or shall be adjudged a bankrupt or  insolvent,  or a receiver of the Trustee or the
Securities  Administrator,  as applicable,  or of its property  shall be appointed,  or any public officer
shall take charge or control of the Trustee or the  Securities  Administrator,  as  applicable,  or of its
property or affairs for the purpose of  rehabilitation,  conservation or  liquidation,  then the Depositor
shall  promptly  remove the  Trustee,  or shall be entitled  to remove the  Securities  Administrator,  as
applicable,  and  appoint a successor  Trustee or  Securities  Administrator,  as  applicable,  by written
instrument,  in  triplicate,  one copy of which  instrument  shall be  delivered to each of the Trustee or
Securities   Administrator,   as  applicable,   so  removed,  and  the  successor  Trustee  or  Securities
Administrator, as applicable.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee or the  Securities  Administrator  and
appoint a  successor  Trustee  or  Securities  Administrator  by written  instrument  or  instruments,  in
quintuplicate,  signed by such Holders or their  attorneys-in-fact  duly  authorized,  one complete set of
which instruments shall be delivered to the Depositor,  the Master Servicer, the Securities  Administrator
(if the Trustee is removed),  the Trustee (if the Securities  Administrator  is removed),  and the Trustee
or Securities  Administrator  so removed and the successor so appointed.  In the event that the Trustee or
Securities   Administrator   is  removed  by  the  Holders  of   Certificates   in  accordance  with  this
Section 9.06(c),  the  Holders of such  Certificates  shall be  responsible  for  paying any  compensation
payable hereunder to a successor Trustee or successor  Securities  Administrator,  in excess of the amount
paid hereunder to the predecessor Trustee or predecessor Securities Administrator, as applicable.

         (d)      No  resignation  or  removal  of  the  Trustee  or  the  Securities   Administrator  and
appointment of a successor Trustee or Securities  Administrator  pursuant to any of the provisions of this
Section 9.06  shall become  effective except upon appointment of and acceptance of such appointment by the
successor Trustee or Securities Administrator as provided in Section 9.07.

         Section 9.07  Successor Trustee and Successor Securities Administrator.  (a)     Any    successor
Trustee or Securities  Administrator appointed as provided in Section 9.09 shall execute,  acknowledge and
deliver  to the  Depositor  and to its  predecessor  Trustee or  Securities  Administrator  an  instrument
accepting  such  appointment  hereunder.  The  resignation  or  removal  of  the  predecessor  Trustee  or
Securities   Administrator   shall  then  become  effective  and  such  successor  Trustee  or  Securities
Administrator,  without any further  act,  deed or  conveyance,  shall  become  fully  vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named  as  Trustee  or  Securities   Administrator   herein.   The   predecessor   Trustee  or  Securities
Administrator  shall,  after its receipt of payment in full of its outstanding fees and expenses  promptly
deliver to the successor  Trustee or Securities  Administrator,  as applicable,  all assets and records of
the  Trust  held  by  it  hereunder,   and  the  Depositor  and  the  predecessor  Trustee  or  Securities
Administrator,  as applicable,  shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and  certainly  vesting and  confirming in the successor  Trustee or
Securities Administrator, as applicable, all such rights, powers, duties and obligations.

         (b)      No successor Trustee or Securities  Administrator  shall accept  appointment as provided
in  this  Section 9.07  unless  at the  time of such  acceptance  such  successor  Trustee  or  Securities
Administrator shall be eligible under the provisions of Section 9.04.

         (c)      Upon  acceptance of appointment by a successor  Trustee or Securities  Administrator  as
provided in this  Section 9.07,  the successor  Trustee or Securities  Administrator  shall mail notice of
the succession of such Trustee or Securities  Administrator  hereunder to all  Certificateholders at their
addresses as shown in the  Certificate  Register  and to the Rating  Agencies.  The Company  shall pay the
cost of any mailing by the successor Trustee or Securities Administrator.

         Section 9.08 Merger or  Consolidation of Trustee or Securities  Administrator.  Any state bank or
trust company or national banking  association into which the Trustee or the Securities  Administrator may
be merged  or  converted  or with  which it may be  consolidated  or any state  bank or trust  company  or
national banking association  resulting from any merger,  conversion or consolidation to which the Trustee
or the Securities  Administrator,  respectively,  shall be a party,  or any state bank or trust company or
national banking  association  succeeding to all or  substantially  all of the corporate trust business of
the Trustee or the Securities  Administrator,  respectively,  shall be the successor of the Trustee or the
Securities Administrator,  respectively,  hereunder, provided such state bank or trust company or national
banking  association  shall be eligible under the provisions of  Section 9.04.  Such  succession  shall be
valid without the  execution,  delivery of notice or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.09  Appointment  of  Co-Trustee  or Separate  Trustee.  (a)  Notwithstanding  any other
provisions  hereof, at any time, for the purpose of meeting any legal  requirements of any jurisdiction in
which any part of the Trust or property  constituting  the same may at the time be located,  the Depositor
and the Trustee  acting  jointly  shall have the power and shall  execute and deliver all  instruments  to
appoint  one or  more  Persons  approved  by the  Trustee  and  the  Depositor  to  act as  co-trustee  or
co-trustees,  jointly with the Trustee,  or separate trustee or separate  trustees,  of all or any part of
the Trust, and to vest in such Person or Persons,  in such capacity,  such title to the Trust, or any part
thereof,  and, subject to the other provisions of this  Section 9.09,  such powers,  duties,  obligations,
rights and trusts as the Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.04  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.07 hereof.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.09,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee hereunder or as successor to the Master Servicer  hereunder),  the Trustee shall be incompetent or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.10      Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration. (a) For federal  income tax  purposes,  the taxable  year of each 2007-1 REMIC shall be a
calendar year and the Securities  Administrator  shall  maintain or cause the  maintenance of the books of
each such 2007-1 REMIC on the accrual method of accounting.

         (b)      It is intended  that the portion of the Trust Fund  consisting  of the Trust's  interest
in the Cap  Contracts be  classified  for federal  income tax purposes as a grantor trust under subpart E,
part I of  subchapter J of chapter 1 of the Code, of which the Class B-IO  Certificateholders  are owners,
rather than as an association taxable as a corporation.  The powers granted and obligations  undertaken in
this Agreement shall be construed so as to further such intent.

         (c)      The  Securities  Administrator  shall  prepare  and file or  cause to be filed  with the
Internal  Revenue  Service,  and  the  Trustee  shall  upon  the  written  instruction  of the  Securities
Administrator  sign,  Federal tax  information  returns or elections  required to be made  hereunder  with
respect to each 2007-1  REMIC,  the Trust Fund  (including  the portion of the Trust Fund  classified as a
grantor trust as noted in Section  9.10(b)) and the  Certificates  containing such  information and at the
times  and in the  manner as may be  required  by the Code or  applicable  Treasury  regulations,  and the
Securities  Administrator  shall  furnish to each Holder of  Certificates  at any time during the calendar
year for which such returns or reports are made such  statements  or  information  at the times and in the
manner as may be required thereby, including,  without limitation,  reports relating to mortgaged property
that is  abandoned  or  foreclosed,  receipt  of  mortgage  interests  in kind in a trade or  business,  a
cancellation of  indebtedness,  interest,  original issue discount and market discount or premium (using a
constant  prepayment  assumption  of 30% CPR for the Group I  Mortgage  Loans and 25% CPR for the Group II
Mortgage Loans). The Securities  Administrator will apply for an Employee  Identification  Number from the
IRS under Form SS-4 or any other  acceptable  method for all tax  entities  (including  the portion of the
Trust  Fund  classified  as a  grantor  trust  as  noted  in  Section  9.10(b)).  In  connection  with the
foregoing,  the  Securities  Administrator  shall timely  prepare and file, and the Trustee shall upon the
written  instruction of the  Securities  Administrator  sign, IRS Form 8811,  which shall provide the name
and  address of the person who can be  contacted  to obtain  information  required  to be  reported to the
holders  of regular  interests  in each  2007-1  REMIC  (the  “REMIC  Reporting  Agent”).  The  Securities
Administrator  on behalf of the Trustee  shall make  elections  to treat each 2007-1  REMIC as a REMIC and
the portion of the Trust Fund  consisting of the Trust's  interest in the Cap Contracts as a grantor trust
(which  elections  shall apply to the taxable  period  ending  December 31,  2007 and each  calendar  year
thereafter)  in  such  manner  as the  Code or  applicable  Treasury  regulations  may  prescribe,  and as
described  by the  Securities  Administrator.  The  Trustee  shall  upon the  written  instruction  of the
Securities  Administrator  sign all tax information  returns filed pursuant to this  Section and any other
returns as may be required  by the Code.  The Holder of the largest  percentage  interest in the  Residual
Certificates  is hereby  designated  as the “Tax  Matters  Person”  (within  the  meaning  of Treas.  Reg.
§§1.860F-4(d))  for each 2007-1 REMIC. The Securities  Administrator is hereby designated and appointed as
the agent of each such Tax  Matters  Person.  Any  Holder of a  Residual  Certificate  will by  acceptance
thereof appoint the Securities  Administrator as agent and  attorney-in-fact  for the purpose of acting as
Tax Matters  Person for each 2007-1 REMIC during such time as the  Securities  Administrator  does not own
any such Residual  Certificate.  In the event that the Code or applicable  Treasury  regulations  prohibit
the Trustee from signing tax or information returns or other statements,  or the Securities  Administrator
from acting as agent for the Tax Matters Person, the Trustee and the Securities  Administrator  shall take
whatever  action  that in their sole good  faith  judgment  is  necessary  for the  proper  filing of such
information returns or for the provision of a tax matters person,  including  designation of the Holder of
the largest  percentage  interest  in a Residual  Certificate  to sign such  returns or act as tax matters
person.  Each Holder of a Residual Certificate shall be bound by this Section.

         (d)      The  Securities  Administrator  shall  provide  upon  request and receipt of  reasonable
compensation,  such  information as required in Section  860D(a)(6)(B) of the Code to the Internal Revenue
Service,  to any Person purporting to transfer a Residual  Certificate to a Person other than a transferee
permitted by  Section 5.05(b),  and to any regulated  investment  company,  real estate  investment trust,
common trust fund,  partnership,  trust,  estate,  organization  described in Section 1381 of the Code, or
nominee  holding an interest in a pass-through  entity  described in  Section 860E(e)(6)  of the Code, any
record  holder of which is not a transferee  permitted by  Section 5.05(b)  (or which is deemed by statute
to be an entity with a disqualified member).

         (e)      The  Securities  Administrator  shall  prepare  and file or cause to be  filed,  and the
Trustee shall upon the written  instruction  of the  Securities  Administrator  sign, any state income tax
returns required under Applicable State Law with respect to each 2007-1 REMIC or the Trust Fund.

         (f)      The Securities  Administrator shall request  certification  acceptable to the Securities
Administrator  to enable the  Securities  Administrator  to make  payments on the Class B-IO  Certificates
without  withholding or backup  withholding  taxes.  Each Class B-IO  Certificateholder  shall provide the
appropriate tax certification  requested  pursuant to this paragraph and to update or replace such form or
certification  in accordance  with its terms or its subsequent  amendments and consents to the delivery by
the Securities  Administrator  to the  Counterparty  of any such  certification.  Such  certification  may
include  Form  W-8BEN,  Form  W-8IMY,  Form W-9 or Form W-8ECI or any  successors  to such IRS forms.  Any
purported sales or transfers of any Class II-B-IO  Certificate to a transferee  which does not comply with
these requirements shall be deemed null and void under this Agreement.

         (g)      The Securities Administrator,  on behalf of the Trust, (i) shall authorize,  execute and
deliver  a United  States  Internal  Revenue  Service  Form W-9 or  successor  applicable  form,  or other
appropriate  United  States tax forms as may be  required  to prevent  withholding  or backup  withholding
taxes on  payments  to the Trust  under the Cap  Contracts,  to the  Counterparty  on or before  the first
payment date under the Cap Contracts and thereafter  prior to the expiration or  obsolescence of such form
and (ii) shall, if requested by the Counterparty,  deliver to the Counterparty  promptly upon receipt each
certification received from the Class B-IO Certificateholders pursuant to section 9.10(f).

         (h)      Notwithstanding  any other  provision of this  Agreement,  the Securities  Administrator
shall comply with all federal withholding  requirements  respecting payments to  Certificateholders,  that
the  Securities  Administrator  reasonably  believes  are  applicable  under  the  Code.  The  consent  of
Certificateholders   shall  not  be  required  for  such   withholding.   In  the  event  the   Securities
Administrator  withholds any amount from  interest,  original issue discount or other payments or advances
thereof  to  any  Certificateholder   pursuant  to  federal  withholding   requirements,   the  Securities
Administrator  shall,  together with its monthly report to such  Certificateholders,  indicate such amount
withheld.

         (i)      The Trustee and the  Securities  Administrator  each agrees to indemnify  the Trust Fund
and the Depositor for any taxes and costs including,  without  limitation,  any reasonable  attorneys fees
imposed on or incurred by the Trust Fund,  the Depositor or the Master  Servicer,  as a result of a breach
by such  party  of such  party’s  covenants  set  forth  in this  Section 9.10;  provided,  however,  such
liability  and  obligation to indemnify in this  paragraph  shall be several and not joint and the Trustee
and the Securities  Administrator  shall not be liable or be obligated to indemnify the Trust Fund for the
failure by the other to perform any duty under this  Agreement  or the breach by the other of any covenant
in this Agreement.

                                                ARTICLE X
                                               Termination

         Section 10.01.    Termination  Upon  Repurchase  by EMC or its  Designee or  Liquidation  of the
Mortgage Loans.  (a)         Subject to Section 10.02,  the respective obligations and responsibilities of
the Depositor,  the Trustee,  the Master Servicer and the Securities  Administrator  created hereby, other
than the obligation of the Securities  Administrator to make payments to  Certificateholders  as set forth
in this Section 10.01 shall terminate:

                  (i)      in accordance with Section  10.01(c),  the repurchase by or at the direction of
EMC or its  designee  of all of the  Mortgage  Loans  in each of Loan  Group I and Loan  Group  II  (which
repurchase  of the Group I Mortgage  Loans and the Group II Mortgage  Loans may occur on  separate  dates)
and all related REO Property  remaining in the Trust at a price (the  “Termination  Purchase Price”) equal
to the sum of (without  duplication) (a) 100% of the Outstanding  Principal  Balance of each Mortgage Loan
in such Loan  Group (other  than a Mortgage  Loan related to REO  Property) as of the date of  repurchase,
net of the principal  portion of any  unreimbursed  Monthly Advances on the Mortgage Loans relating to the
Mortgage  Loans made by the  purchaser,  plus  accrued  but  unpaid  interest  thereon  at the  applicable
Mortgage  Interest  Rate  to,  but not  including,  the  first  day of the  month of  repurchase,  (b) the
appraised  value  of any  related  REO  Property,  less  the  good  faith  estimate  of the  Depositor  of
liquidation  expenses  to be incurred  in  connection  with its  disposal  thereof  (but not more than the
Outstanding  Principal  Balance of the related  Mortgage  Loan,  together with interest at the  applicable
Mortgage  Interest  Rate  accrued on that balance but unpaid to, but not  including,  the first day of the
month of  repurchase),  such  appraisal  to be  calculated  by an  appraiser  mutually  agreed upon by the
Depositor and the Trustee at the expense of the  Depositor,  (c)  unreimbursed  out-of pocket costs of the
Master Servicer,  including  unreimbursed servicing advances and the principal portion of any unreimbursed
Monthly  Advances,  made on the Mortgage Loans in such Loan Group prior to the exercise of such repurchase
right,  (d) any costs and damages  incurred by the Trust in connection with any violation of any predatory
or abusive  lending laws with respect to a Mortgage Loan, and (e) any  unreimbursed  costs and expenses of
the Trustee, the Custodian and the Securities Administrator payable pursuant to Section 9.03;

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James’s, living on the date of this Agreement.

         (c)      (i)      The right of EMC or its  designee  to  repurchase  Group I  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 20% of the sum
of the Cut-off Date Balance.

                  (ii)     The right of EMC or its  designee to  repurchase  Group II  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum
of the Cut-off Date Balance.

                  (iii)    The right of EMC or its  designee  to  repurchase  all the  assets of the Trust
Fund described in Section  10.01(a)(i)  above shall also be  exercisable  if the Depositor,  based upon an
Opinion  of  Counsel  addressed  to the  Depositor,  the  Trustee  and the  Securities  Administrator  has
determined  that the REMIC  status of any 2007-1  REMIC has been lost or that a  substantial  risk  exists
that such REMIC status will be lost for the then-current taxable year.

                  (iv)     At any time  thereafter,  in the case of (i) and (ii)  above,  EMC may elect to
terminate any 2007-1 REMIC at any time,  and upon such  election,  the  Depositor or its  designee,  shall
purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The   Securities   Administrator   shall  give   notice  of  any   termination   to  the
Certificateholders,  with a copy to the Master  Servicer  and the  Trustee  and the Rating  Agencies  upon
which the  Certificateholders  shall surrender  their  Certificates  to the Securities  Administrator  for
payment of the final  distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not
earlier  than the l5th day and not later than the 25th day of the month next  preceding  the month of such
final  distribution,  and  shall  specify  (i) the  Distribution  Date upon  which  final  payment  of the
Certificates  will be made upon  presentation  and surrender of the  Certificates  at the Corporate  Trust
Office of the Securities  Administrator therein designated,  (ii) the amount of any such final payment and
(iii) that the Record Date otherwise  applicable to such  Distribution  Date is not  applicable,  payments
being made only upon  presentation  and surrender of the Certificates at the Corporate Trust Office of the
Securities Administrator therein specified.

         (e)      If the  option of EMC to  repurchase  or cause the  repurchase  of all Group I  Mortgage
Loans or the Group II  Mortgage  Loans and the  related  assets  described  in Section  10.01(c)  above is
exercised,  EMC and/or its  designee  shall  deliver to the  Securities  Administrator  for deposit in the
Distribution  Account,  by the Business Day prior to the applicable  Distribution Date, an amount equal to
the Termination  Purchase Price of the Mortgage Loans being  repurchased on such  Distribution  Date. Upon
presentation and surrender of the related Certificates by the related  Certificateholders,  the Securities
Administrator  shall  distribute  to  such   Certificateholders  from  amounts  then  on  deposit  in  the
Distribution  Account an amount determined as follows:  with respect to each such Certificate  (other than
the Class II-X Certifficates,  the Residual  Certificates and the Class XP Certificates),  the outstanding
Certificate  Principal  Balance,  plus with  respect to each such  Certificate  (other than the Class II-X
Certifficates,  the Residual Certificates and the Class XP Certificates),  one month’s interest thereon at
the  applicable  Pass-Through  Rate;  and  with  respect  to the  Class R  Certificates  and the  Class XP
Certificates,  the percentage  interest  evidenced thereby  multiplied by the difference,  if any, between
the above  described  repurchase  price and the aggregate  amount to be  distributed to the Holders of the
related  Certificates  (other  than the  Residual  Certificates  and the  Class XP  Certificates).  If the
amounts  then on  deposit  in the  Distribution  Account  are  not  sufficient  to pay all of the  related
Certificates  in full (other  than the  Residual  Certificates  and the Class XP  Certificates),  any such
deficiency  will be allocated,  in the case of a repurchase of the Group I Mortgage  Loans,  first, to the
Class  I-B  Certificates,  in  inverse  order of their  numerical  designation,  second,  to the Class I-M
Certificates,  in  inverse  order  of  their  numerical  designation,  and  then  to  the  related  Senior
Certificates,  on a pro rata  basis,  and in the case of a  repurchase  of the  Group II  Mortgage  Loans,
first, to the Class II-B Certificates,  in inverse order of their numerical  designation,  and then to the
related  Senior  Certificates,  on a pro rata basis.  Upon  deposit of the required  repurchase  price and
following  such  final  Distribution  Date for the  related  Certificates,  the  Trustee  shall  cause the
Custodian to promptly  release to EMC and/or its designee the Mortgage Files for the remaining  applicable
Mortgage  Loans,  and the  Accounts  with  respect  thereto  shall  terminate,  subject to the  Securities
Administrator’s  obligation  to hold  any  amounts  payable  to the  related  Certificateholders  in trust
without interest  pending final  distributions  pursuant to Section  10.01(g).  After final  distributions
pursuant to Section  10.01(g) to all  Certificateholders,  any other  amounts  remaining  in the  Accounts
will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,   upon  the  presentation  and  surrender  of  the  Certificates,  the
Securities  Administrator shall distribute to the remaining  Certificateholders,  in accordance with their
respective  interests,  all distributable  amounts remaining in the Distribution  Account.  Following such
final  Distribution  Date, the Trustee shall release (or shall instruct the Custodian,  on its behalf,  to
release)  promptly to the Depositor or its designee the Mortgage Files for the remaining  Mortgage  Loans,
and the Distribution  Account shall  terminate,  subject to the Securities  Administrator’s  obligation to
hold any amounts payable to the  Certificateholders  in trust without interest pending final distributions
pursuant to this Section  10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Securities  Administrator  shall  give a second  written  notice to the  remaining  Certificateholders  to
surrender their  Certificates for cancellation  and receive the final  distribution  with respect thereto.
If within six months after the second notice,  not all the  Certificates  shall have been  surrendered for
cancellation,  the  Securities  Administrator  may take  appropriate  steps,  or appoint any agent to take
appropriate   steps,  to  contact  the  remaining   Certificateholders   concerning   surrender  of  their
Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject
to this Agreement.

         (h)      EMC, if it is not the Master Servicer, or its designee,  as applicable,  shall be deemed
to  represent  that one of the  following  will be true and  correct:  (i) the  exercise  of the  optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under ERISA or Section 4975 of the Code or (ii) EMC or such designee,  as  applicable,  is (A) not a party
in  interest  with  respect  to any Plan  and (B) is not a  "benefit  plan  investor"  (other  than a plan
sponsored or maintained by EMC or the designee,  as the case may be,  provided that no assets of such plan
are  invested or deemed to be invested in the  Certificates).  If the holder of the  optional  termination
right is unable to exercise  such option by reason of the  preceding  sentence,  then the Master  Servicer
may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor  to
repurchase all the Mortgage Loans under Section  10.01(a)(i)  above is exercised,  the Trust Fund and each
2007-1 REMIC shall be terminated in accordance  with the  following  additional  requirements,  unless the
Trustee  has been  furnished  with an Opinion of Counsel  addressed  to the Trustee to the effect that the
failure of the Trust to comply  with the  requirements  of this  Section  10.02 will not (i) result in the
imposition  of taxes on  “prohibited  transactions”  as defined in Section 860F of the Code on each 2007-1
REMIC or (ii) cause any 2007-1  REMIC to fail to  qualify as a 2007-1  REMIC at any time that any  Regular
Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of Depositor, the Securities  Administrator,  as agent for the respective Tax Matters Persons, shall adopt
a plan  of  complete  liquidation  of  each  2007-1  REMIC  in the  case of a  termination  under  Section
10.01(a)(i).  Such plan, which shall be provided to the Securities  Administrator by the Depositor,  shall
meet the  requirements  of a “qualified  liquidation”  under Section 860F of the Code and any  regulations
thereunder.

                  (ii)     the Depositor shall notify the Trustee and the Securities  Administrator at the
commencement  of such  90-day  liquidation  period  and,  at or prior to the time of  making  of the final
payment on the Certificates,  the Securities  Administrator  shall sell or otherwise dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2007-1 REMIC and at or prior to the final Distribution Date, the Securities  Administrator  shall sell for
cash all of the  assets of the Trust to or at the  direction  of the  Depositor,  and each  2007-1  REMIC,
shall terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related 2007-1 REMIC upon the written  request of the
Depositor,  and to take  such  action  in  connection  therewith  as may be  reasonably  requested  by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes of adopting such a plan of complete  liquidation.  The Securities  Administrator on behalf of the
Trustee shall adopt such plan of liquidation by filing the  appropriate  statement on the final tax return
of each 2007-1 REMIC.  Upon complete  liquidation or final  distribution of all of the assets of the Trust
Fund, the Trust Fund and each 2007-1 REMIC shall terminate.

                                                ARTICLE XI
                                         Miscellaneous Provisions

         Section 11.01.    Intent of Parties.  The parties  intend that each 2007-1 REMIC shall be treated
as a REMIC for federal income tax purposes and that the  provisions of this Agreement  should be construed
in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the contrary,
the Sponsor,  the Master  Servicer,  the  Securities  Administrator,  the  Depositor,  the  Trustee,  each
recipient  of the  related  Prospectus  Supplement  and,  by its  acceptance  thereof,  each  holder  of a
Certificate,  agrees  and  acknowledges  that each party  hereto  has  agreed  that each of them and their
employees,  representatives  and other agents may disclose,  immediately upon commencement of discussions,
to any and all persons the tax  treatment  and tax structure of the  Certificates  and the 2007-1  REMICs,
the  transactions  described  herein  and all  materials  of any kind  (including  opinions  and other tax
analyses)  that are provided to any of them relating to such tax treatment and tax structure  except where
confidentiality   is  reasonably   necessary  to  comply  with  the  securities  laws  of  any  applicable
jurisdiction.  For purposes of this  paragraph,  the terms “tax  treatment” and “tax  structure”  have the
meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.  (a)  This  Agreement  may be  amended  from  time  to  time  by the
Company,  the Depositor,  the Master  Servicer,  the  Securities  Administrator  and the Trustee,  without
notice to or the consent of any of the  Certificateholders,  to (i) cure any  ambiguity,  (ii)  correct or
supplement any provisions herein that may be defective or inconsistent  with any other provisions  herein,
(iii) conform any provisions  herein to the provisions in the Prospectus,  (iv) comply with any changes in
the Code,  (v) to revise or correct  any  provisions  to reflect  the  obligations  of the parties to this
Agreement as they relate to  Regulation  AB or (vi) make any other  provisions  with respect to matters or
questions  arising  under this  Agreement  which shall not be  inconsistent  with the  provisions  of this
Agreement;  provided,  however, that with respect to clauses (iv) and (vi) of this Section 11.02(a),  such
action shall not, as evidenced by an Opinion of Independent Counsel,  addressed to the Trustee,  adversely
affect  in  any  material  respect  the  interests  of  any  Certificateholder.  Notwithstanding  anything
contained in Section 3.23,  this Agreement  shall not be amended  without the agreement of all the parties
hereto.

         (b)      This  Agreement  may  also be  amended  from  time to time by the  Company,  the  Master
Servicer,  the Depositor,  the Securities  Administrator  and the Trustee,  with the consent of Holders of
the Certificates  evidencing not less than 51% of the aggregate outstanding  Certificate Principal Balance
of the  Certificates  included  in the Loan Group  affected  thereby  (or,  of each Class of  Certificates
evidencing  not less than 51% of the aggregate  outstanding  Certificate  Principal  Balance of each Class
affected  thereby,  if such  amendment  affects  only such Class or Classes) for the purpose of adding any
provisions  to or changing in any manner or  eliminating  any of the  provisions  of this  Agreement or of
modifying in any manner the rights of the  Certificateholders;  provided,  however, that no such amendment
shall  (i) reduce  in any manner the amount of, or delay the  timing of,  payments  received  on  Mortgage
Loans which are required to be  distributed on any  Certificate  without the consent of the Holder of such
Certificate,  (ii) reduce the aforesaid  percentage of  Certificates  the Holders of which are required to
consent to any such amendment,  without the consent of the Holders of all Certificates  then  outstanding,
or  (iii) cause  any 2007-1  REMIC to fail to  qualify as a REMIC for  federal  income  tax  purposes,  as
evidenced by an Opinion of  Independent  Counsel  addressed to the Trustee  which shall be provided to the
Trustee other than at the Trustee’s expense.  Notwithstanding  any other provision of this Agreement,  for
purposes  of the  giving or  withholding  of  consents  pursuant  to this  Section 11.02(b),  Certificates
registered in the name of or held for the benefit of the  Depositor,  the  Securities  Administrator,  the
Master  Servicer,  or the Trustee or any  Affiliate  thereof  shall be  entitled to vote their  Fractional
Undivided Interests with respect to matters affecting such Certificates.

         (c)      Promptly after the execution of any such amendment,  the Securities  Administrator shall
furnish a copy of such  amendment  or written  notification  of the  substance  of such  amendment to each
Certificateholder, the Rating Agencies and the Trustee.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Securities Administrator may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to  this  Agreement,  the  Trustee  and the
Securities  Administrator  shall be entitled to receive and rely upon an Opinion of Counsel  addressed  to
the Trustee and the  Securities  Administrator  stating that the execution of such amendment is authorized
or  permitted  by this  Agreement.  The Trustee and the  Securities  Administrator  may,  but shall not be
obligated  to,  enter  into  any  such   amendment   which   affects  the  Trustee’s  or  the   Securities
Administrator’s own respective rights, duties or immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially affect the interests of the Certificateholders or is required by law.

         Section 11.04.    Limitation  on Rights of  Certificateholders.  (a) The death or  incapacity  of
any   Certificateholder   shall  not   terminate   this   Agreement   or  the  Trust,   nor  entitle  such
Certificateholder’s  legal  representatives  or  heirs to claim an  accounting  or to take any  action  or
proceeding  in any court for a  partition  or winding up of the Trust,  nor  otherwise  affect the rights,
obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the Depositor,  the Securities  Administrator,  the Master Servicer or any successor to
any such  parties  unless  (i) such  Certificateholder  previously  shall  have  given  to the  Securities
Administrator  a  written  notice of a  continuing  default,  as  herein  provided,  (ii) the  Holders  of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 51% of the Trust Fund
shall have made written  request upon the Trustee to institute such action,  suit or proceeding in its own
name as Trustee  hereunder  and shall have  offered to the Trustee  such  reasonable  indemnity  as it may
require  against the costs and expenses and liabilities to be incurred  therein or thereby,  and (iii) the
Trustee,  for 60 days  after its  receipt  of such  notice,  request  and offer of  indemnity,  shall have
neglected or refused to institute any such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         Section 11.05.    Acts  of   Certificateholders.   (a)  Any   request,   demand,   authorization,
direction,  notice,  consent,  waiver or other action  provided by this  Agreement to be given or taken by
Certificateholders  may be embodied in and evidenced by one or more instruments of  substantially  similar
tenor signed by such  Certificateholders  in person or by an agent duly  appointed  in writing.  Except as
herein  otherwise  expressly  provided,  such  action  shall  become  effective  when such  instrument  or
instruments  are delivered to the Securities  Administrator  and, where it is expressly  required,  to the
Depositor.  Proof of execution of any such  instrument or of a writing  appointing any such agent shall be
sufficient for any purpose of this Agreement and conclusive in favor of the Securities  Administrator  and
the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Securities Administrator deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
neither the Trustee, the Securities  Administrator,  the Depositor,  the Master Servicer nor any successor
to any such parties shall be affected by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Securities  Administrator,  the  Depositor,  the Master  Servicer  or any  successor  to any such party in
reliance thereon, whether or not notation of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates  owned by the Trustee,  the Securities  Administrator,
the Depositor,  the Master  Servicer or any Affiliate  thereof shall be  disregarded,  except as otherwise
provided in  Section 11.02(b)  and except that, in  determining  whether the Trustee shall be protected in
relying  upon any such  request,  demand,  authorization,  direction,  notice,  consent  or  waiver,  only
Certificates  which a  Responsible  Officer  of the  Trustee  actually  knows to be so  owned  shall be so
disregarded.  Certificates  which  have  been  pledged  in  good  faith  to the  Trustee,  the  Securities
Administrator,  the  Depositor,  the  Master  Servicer  or  any  Affiliate  thereof  may  be  regarded  as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor’s  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Securities Administrator, the Depositor, or the Master Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION 5-1401 OF THE GENERAL  OBLIGATIONS  LAW, WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE
CHOICE OF SUCH LAW AS THE  GOVERNING  LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS AND  REMEDIES  OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and  notices  hereunder  shall be in writing and shall be
deemed given when  delivered at (including  delivery by facsimile)  or mailed by registered  mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  Structured Asset Mortgage  Investments II Inc., 383 Madison Avenue,  New York, New York 10179,
Attention:   Chief   Counsel,   and  with   respect  to  Reg  AB   notifications   to  the   Depositor  at
regabnotifications@bear.com;  (ii) in the case of the Trustee,  at its  Corporate  Trust  Office,  or such
other address as may hereafter be furnished to the other parties  hereto in writing;  (iii) in the case of
the  Company,  383  Madison  Avenue,  New  York,  New York  10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties  hereto in writing;  (iv) in the case of the Master  Servicer or Securities  Administrator,  Wells
Fargo Bank,  National  Association,  P.O. Box 98,  Columbia  Maryland  21046 (or, in the case of overnight
deliveries,  9062 Old Annapolis Road,  Columbia,  Maryland 21045)  (Attention:  Corporate Trust Services -
BSALTA  2007-1),  facsimile  no.: (410)  715-2380,  or such other address as may hereafter be furnished to
the  other  parties  hereto in  writing;  or (v) in the case of the  Rating  Agencies,  Moody’s  Investors
Service,  Inc.,  99 Church  Street,  New York,  New York 10007 and  Standard & Poor’s,  a division  of The
McGraw-Hill  Companies,  Inc.,  55 Water Street,  New York,  New York 10041.  Any notice  delivered to the
Depositor,  the Master  Servicer,  the Securities  Administrator or the Trustee under this Agreement shall
be effective  only upon  receipt.  Any notice  required or permitted to be mailed to a  Certificateholder,
unless otherwise provided herein,  shall be given by first-class mail, postage prepaid,  at the address of
such  Certificateholder  as shown in the  Certificate  Register.  Any  notice  so mailed  within  the time
prescribed in this Agreement shall be conclusively  presumed to have been duly given when mailed,  whether
or not the Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or  terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such
covenants,  agreements,  provisions  or terms  shall be  deemed  severed  from  the  remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09.    Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding
upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This Agreement may be executed in two or more  counterparts each
of which when so executed and delivered  shall be an original but all of which together  shall  constitute
one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and  section  headings  herein are for
convenience  of  reference  only,  and shall not  limited or  otherwise  affect the  meaning  hereof.  The
Securities  Administrator  shall promptly provide notice to each Rating Agency with respect to each of the
following of which a Responsible Officer of the Securities Administrator has actual knowledge:

         1.       Any material change or amendment to this Agreement or the Servicing Agreements;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The  resignation  or  termination  of the Master  Servicer,  the Trustee or the
Securities Administrator;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Distribution Account.




--------------------------------------------------------------------------------




         IN  WITNESS  WHEREOF,  the  Depositor,  the  Trustee,  the  Master  Servicer  and the  Securities
Administrator  have caused their names to be signed hereto by their  respective  officers  thereunto  duly
authorized as of the day and year first above written.

                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as
                                                             Depositor

                                                             By:  /s/ Mary P. Haggerty
                                                             Name:  Mary P. Haggerty
                                                             Title: Vice President


                                                             CITIBANK, N.A., as Trustee

                                                             By: /s/ John Hannon
                                                             Name:  John Hannon
                                                             Title:  Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                             Servicer

                                                             By:  /s/ Stacey Taylor
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                             Securities Administrator

                                                             By:   /s/ Stacey Taylor
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President







--------------------------------------------------------------------------------




                                                             EMC MORTGAGE CORPORATION

                                                             By:  /s/ Mark Ehrenreich
                                                             Name: Mark Ehrenreich
                                                             Title:     SVP

Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION

By: /s/ Mark Novachek
Name: Mark Novachek
Title:  SVP





--------------------------------------------------------------------------------




STATE OF NEW YORK      )
                       ) ss.:
COUNTY OF NEW YORK     )

         On the 31st day of January, 2007, before me, a notary public in and for said State, personally
appeared Mary Haggerty, known to me to be a Vice President of Structured Asset Mortgage Investments II
Inc., the corporation that executed the within instrument, and also known to me to be the person who
executed it on behalf of said limited liability company, and acknowledged to me that such limited
liability company executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Michelle Stern
                                                              Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------




STATE OF NEW YORK      )
                       ) ss.:
COUNTY OF NEW YORK     )

         On the 31st day of January, 2007, before me, a notary public in and for said State, personally
appeared John Hannon, known to me to be a Vice President of Citibank, N.A., the entity that executed the
within instrument, and also known to me to be the person who executed it on behalf of said entity, and
acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Zenaida Santiago
                                                              Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------




STATE OF MARYLAND     )
                      ) ss.:
COUNTY OF HOWARD      )

         On the 31st day of January, 2007, before me, a notary public in and for said State, personally
appeared Stacey M. Taylor, known to me to be a Vice President of Wells Fargo Bank, National Association,
the entity that executed the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Jennifer Richardson
                                                              Notary Public

[Notarial Seal]







--------------------------------------------------------------------------------



STATE OF MARYLAND      )
                       ) ss.:
COUNTY OF HOWARD       )

         On the 31st day of January, 2007, before me, a notary public in and for said State, personally
appeared Stacey M. Taylor, known to me to be a Vice President of Wells Fargo Bank, National Association,
the entity that executed the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Jennifer Richardson
                                                              Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------



STATE OF TEXAS       )
                     ) ss.:
COUNTY OF DALLAS     )

         On the 31st day of January, 2007, before me, a notary public in and for said State, personally
appeared Mark Novachek, known to me to be Senior Vice President of EMC Mortgage Corporation, the
corporation that executed the within instrument, and also known to me to be the person who executed it
on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Alfie D. Kearney
                                                              Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------




STATE OF TEXAS         )
                       ) ss.:
COUNTY OF DALLAS       )

         On the 31st day of January, 2007, before me, a notary public in and for said State, personally
appeared Mark Ehrenreich, known to me to be Senior Vice President of EMC Mortgage Corporation, the
corporation that executed the within instrument, and also known to me to be the person who executed it
on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Alfie D. Kearney
                                                              Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT A-1

                                   FORM OF CLASS I-A-[1][2] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.





Certificate No. 1                                          Variable Pass-Through Rate

Class I-A-[1][2] [Super] Senior [Support]

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $____________

First Distribution Date:                                   Initial Certificate Principal Balance of this
February 25, 2007                                          Certificate as of the Cut-off Date: $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                           BEAR STEARNS ALT-A TRUST 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-A-[1][2]  Certificates  with  respect to a Trust Fund  consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans")  sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") and Master
Funding LLC ("Master  Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will
act as master  servicer of the Mortgage Loans (the "Master  Servicer,"  which term includes any successors
thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the Pooling and
Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among SAMI II, as
depositor (the "Seller"),  the Master Servicer,  Wells Fargo, as securities administrator (the "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.



                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  I-A-[1][2]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.





--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-2

                                   FORM OF CLASS I-M-[1][2] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL OWNER OF A CLASS  I-M-[1][2]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED
TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,
THAT EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND MOODY'S,
(II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS
AMENDED,  OR  SECTION  4975 OF THE CODE  (EACH A "PLAN") OR  INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN OR
(III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST  THEREIN IS AN "INSURANCE  COMPANY GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT
OF LABOR PROHIBITED  TRANSACTION CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND
III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Variable Pass-Through Rate

Class I-M-[1][2] Subordinate

Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
                                                           Certificate as of the Cut-off Date:
January 1, 2007                                            $__________

First Distribution Date:                                   Initial Certificate Principal Balance of this
February 25, 2007                                          Certificate as of the Cut-off Date:     $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                           BEAR STEARNS ALT-A TRUST 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the
         Class  I-M-[1][2]  Certificates  with respect to a Trust Fund consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and
Master Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association ("Wells Fargo")
will act as master  servicer  of the  Mortgage  Loans (the  "Master  Servicer,"  which term  includes  any
successors  thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the
Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among
SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo, as securities administrator (the
"Securities  Administrator"),  EMC Mortgage Corporation and Citibank,  N.A., as trustee (the "Trustee"), a
summary  of  certain  of the  pertinent  provisions  of which is set forth  hereafter.  To the  extent not
defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the Agreement.
This  Certificate  is  issued  under  and is  subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which Agreement the Holder of this  Certificate by virtue of its acceptance  hereof assents
and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each beneficial owner of a Class  I-M-[1][2]  Certificate or any interest therein shall be deemed
to have  represented,  by virtue of its  acquisition or holding of that  Certificate or interest  therein,
that either (i) such  Certificate  is rated at least "BBB-" or its  equivalent by Fitch,  S&P and Moody's,
(ii) it is not a plan subject to Title I of the Employee  Retirement  Security  Investment Act of 1974, as
amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any Plan,  or
(iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or
interest  therein is an "insurance  company general  account," as such term is defined in U.S.  Department
of Labor Prohibited  Transaction Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and
III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  I-M-[1][2]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-3

                                 FORM OF CLASS I-B-[1][2][3] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AND
THE CLASS M CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH  BENEFICIAL  OWNER OF A CLASS  I-B-[1][2][3]  CERTIFICATE  OR ANY INTEREST  THEREIN SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF
1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH,  A "PLAN") OR INVESTING  WITH "PLAN  ASSETS" OF ANY
PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Variable Pass-Through Rate

Class I-B-[1][2][3] Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $__________

First Distribution Date:                                   Initial Certificate Principal Balance of this
February 25, 2007                                          Certificate as of the Cut-off Date:     $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                           BEAR STEARNS ALT-A TRUST 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-[1][2][3]  Certificates with respect to a Trust Fund consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and
Master Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association ("Wells Fargo")
will act as master  servicer  of the  Mortgage  Loans (the  "Master  Servicer,"  which term  includes  any
successors  thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the
Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among
SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo, as securities administrator (the
"Securities  Administrator"),  EMC Mortgage Corporation and Citibank,  N.A., as trustee (the "Trustee"), a
summary  of  certain  of the  pertinent  provisions  of which is set forth  hereafter.  To the  extent not
defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the Agreement.
This  Certificate  is  issued  under  and is  subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which Agreement the Holder of this  Certificate by virtue of its acceptance  hereof assents
and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each  beneficial  owner of a Class  I-B-[1][2][3]  Certificate  or any interest  therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P and
Moody's,  (ii) it is not a plan  subject  to Title I of the  Employee  Retirement  Security  Income Act of
1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any
Plan,  or  (iii)(1)  it is an  insurance  company,  (2) the  source of funds  used to  acquire or hold the
Certificate  or interest  therein is an "insurance  company  general  account," as such term is defined in
U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the conditions
in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.

                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This   is  one  of   the   Class   I-B-[1][2][3]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-4

                                     FORM OF CLASS I-B-4 CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF  PAYMENT TO THE CLASS A, CLASS M, CLASS
I-B-1 AND CLASS I-B-2 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT PLAN OR OTHER RETIREMENT  ARRANGEMENT  (EACH A "PLAN") THAT IS SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE
INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR THE
BENEFIT OF THE  TRUSTEE,  MASTER  SERVICER  AND THE  SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY
WHICH  IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT  THE  PURCHASE  OF  THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Variable Pass-Through Rate

Class I-B-4 Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $__________

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
Jaunuary 25, 2007                                          $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                          BEAR STEARNS ALT-A TRUST 2007-1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-4  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") and Master  Funding LLC ("Master  Funding")  to SAMI II.  Wells Fargo Bank,  National
Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was
created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master  Servicer,  Wells Fargo,  as
securities  administrator (the "Securities  Administrator"),  EMC Mortgage Corporation and Citibank, N.A.,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  I-B-4  Certificate  will be made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.

                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  I-B-4  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                      EXHIBIT A-5-1

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



Certificate No.1                                           Percentage Interest: 100%

Class R

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $0.00

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
February 25, 2007                                          $0.00

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                           BEAR STEARNS ALT-A TRUST 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") and Master  Funding LLC ("Master  Funding")  to SAMI II.  Wells Fargo Bank,  National
Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was
created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master  Servicer,  Wells Fargo,  as
securities  administrator (the "Securities  Administrator"),  EMC Mortgage Corporation and Citibank, N.A.,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

         Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  ownership
interest  in this  Certificate  must be a  United  States  Person  and a  Permitted  Transferee,  (ii) the
transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the  delivery to the
Securities  Administrator  of, among other  things,  an affidavit to the effect that it is a United States
Person and Permitted  Transferee,  (iii) any attempted or purported  transfer of any ownership interest in
this  Certificate  in violation of such  restrictions  will be  absolutely  null and void and will vest no
rights in the  purported  transferee,  and (iv) if any  person  other  than a United  States  Person and a
Permitted   Transferee  acquires  any  ownership  interest  in  this  Certificate  in  violation  of  such
restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this  Certificate  to a  purchaser  selected  by the  Seller,  which
purchaser may be the Seller,  or any affiliate of the Seller,  on such terms and  conditions as the Seller
may choose.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amounts  required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities Administrator for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  R  Certificate   will  be  made  unless  the   Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                      EXHIBIT A-5-2

                                      FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



Certificate No.1                                           Percentage Interest: 100%

Class R-X

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $0.00

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
February 25, 2007                                          $0.00

Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                           BEAR STEARNS ALT-A TRUST 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") and Master  Funding LLC ("Master  Funding")  to SAMI II.  Wells Fargo Bank,  National
Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was
created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master  Servicer,  Wells Fargo,  as
securities  administrator (the "Securities  Administrator"),  EMC Mortgage Corporation and Citibank, N.A.,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

         Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  ownership
interest  in this  Certificate  must be a  United  States  Person  and a  Permitted  Transferee,  (ii) the
transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the  delivery to the
Securities  Administrator  of, among other  things,  an affidavit to the effect that it is a United States
Person and Permitted  Transferee,  (iii) any attempted or purported  transfer of any ownership interest in
this  Certificate  in violation of such  restrictions  will be  absolutely  null and void and will vest no
rights in the  purported  transferee,  and (iv) if any  person  other  than a United  States  Person and a
Permitted   Transferee  acquires  any  ownership  interest  in  this  Certificate  in  violation  of  such
restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this  Certificate  to a  purchaser  selected  by the  Seller,  which
purchaser may be the Seller,  or any affiliate of the Seller,  on such terms and  conditions as the Seller
may choose.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amounts  required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities Administrator for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  R-X  Certificate  will  be  made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  R-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-6

                                      FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS M AND
THE CLASS B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.

                  NO  TRANSFER  OF  ANY  CLASS   B-IO  CERTIFICATE  SHALL  BE  MADE  UNLESS  THE  PROPOSED
TRANSFEREE OF SUCH CLASS B-IO CERTIFICATE  PROVIDES TO THE SECURITIES  ADMINISTRATOR  AND ANY PAYING AGENT
THE APPROPRIATE TAX CERTIFICATION FORM (I.E., IRS FORM W-9 OR IRS FORM W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI,
AS APPLICABLE  (OR ANY  SUCCESSOR  FORM  THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON  EXPIRATION OF
ANY SUCH FORM, (II) AS REQUIRED UNDER THEN APPLICABLE  U.S.  TREASURY  REGULATIONS AND (III) PROMPTLY UPON
LEARNING  THAT SUCH FORM HAS BECOME  OBSOLETE OR  INCORRECT,  AS A CONDITION TO SUCH  TRANSFER.  UNDER THE
AGREEMENT,  UPON  RECEIPT  OF ANY  SUCH  TAX  CERTIFICATION  FORM  FROM A  TRANSFEREE  OF ANY  CLASS  B-IO
CERTIFICATE,  THE SECURITIES  ADMINISTRATOR  SHALL FORWARD SUCH TAX  CERTIFICATION  FORM PROVIDED TO IT TO
THE COUNTERPARTY.  EACH HOLDER OF A CLASS B-IO CERTIFICATE AND EACH TRANSFEREE  THEREOF SHALL BE DEEMED TO
HAVE CONSENTED TO THE SECURITIES  ADMINISTRATOR  FORWARDING TO THE COUNTERPARTY ANY SUCH TAX CERTIFICATION
FORM IT HAS PROVIDED AND UPDATED IN ACCORDANCE  WITH THESE TRANSFER  RESTRICTIONS.  ANY PURPORTED SALES OR
TRANSFERS  OF ANY CLASS B-IO  CERTIFICATE  TO A TRANSFEREE  WHICH DOES NOT COMPLY WITH THESE  REQUIREMENTS
SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.



Certificate No.1                                           Variable Pass-Through Rate

Class B-IO Subordinate

                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
January 1, 2007                                            $_____________

                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
February 25, 2007                                          $______________

Master Servicer:
Wells Fargo Bank, National Association

Assumed Final Distribution Date:                           CUSIP: ____________
February 25, 2047

                                           BEAR STEARNS ALT-A TRUST 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-IO  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") and Master  Funding LLC ("Master  Funding")  to SAMI II.  Wells Fargo Bank,  National
Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was
created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master  Servicer,  Wells Fargo,  as
securities  administrator (the "Securities  Administrator"),  EMC Mortgage Corporation and Citibank, N.A.,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest  on  this  Certificate  will  accrue  during  the  calendar  month  immediately
preceding such  Distribution  Date (as  hereinafter  defined) on the Notional Amount hereof at a per annum
rate equal to the  Pass-Through  Rate as set forth in the  Agreement.  The Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,  the  immediately
following  Business  Day  (each,  a  "Distribution  Date"),  commencing  on the  first  Distribution  Date
specified  above,  to the Person in whose name this  Certificate is registered at the close of business on
the last Business Day of the month immediately  preceding the month of the related  Distribution  Date, an
amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the
amount of interest  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month  following the
latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities  Administrator for that purpose and designated in such notice.  The Class B-IO
Certificates  have no Certificate  Principal  Balance.  The Initial Notional Amount of this Certificate is
set forth above.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  B-IO  Certificate  will  be made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  B-IO  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-7

                                       FORM OF CLASS XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.




Certificate No.1                                           Percentage Interest: 100%

Class XP Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $__________

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
February 25, 2007                                          $___________

Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                          BEAR STEARNS ALT-A TRUST 2007-1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         XP  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool  of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") and Master  Funding LLC ("Master  Funding")  to SAMI II.  Wells Fargo Bank,  National
Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was
created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master  Servicer,  Wells Fargo,  as
securities  administrator (the "Securities  Administrator"),  EMC Mortgage Corporation and Citibank, N.A.,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  XP  Certificate   will  be  made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code  (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By__________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class XP Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory








                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-8

                               FORM OF CLASS II-[1][2]A-[1][2] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Variable Pass-Through Rate

Class II-[1][2]A-[1][2] [Super] Senior [Support]

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $____________

First Distribution Date:                                   Initial Certificate Principal Balance of this
February 25, 2007                                          Certificate as of the Cut-off Date: $__________

Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                           BEAR STEARNS ALT-A TRUST 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-[1][2]A-[1][2]  Certificates  with respect to a Trust Fund consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans")  sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") and Master
Funding LLC ("Master  Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will
act as master  servicer of the Mortgage Loans (the "Master  Servicer,"  which term includes any successors
thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the Pooling and
Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among SAMI II, as
depositor (the "Seller"),  the Master Servicer,  Wells Fargo, as securities administrator (the "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered at the close of business on the last  Business Day of the month  immediately  preceding the
month of such  Distribution  Date,  an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount (of  interest,  if any) required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class   II-[1][2]A-[1][2]   Certificates   referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-9

                                  FORM OF CLASS II-[1][2]X-1 CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No.1                                           _______%

Class II-[1][2]X-1 Senior Interest

                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
January 1, 2007                                            $___________

                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
February 25, 2007                                          $___________

Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                          BEAR STEARNS ALT-A TRUST 2007-1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-[1][2]X-1  Certificates  with respect to a Trust Fund consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans")  sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") and Master
Funding LLC ("Master  Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will
act as master  servicer of the Mortgage Loans (the "Master  Servicer,"  which term includes any successors
thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the Pooling and
Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among SAMI II, as
depositor (the "Seller"),  the Master Servicer,  Wells Fargo, as securities administrator (the "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered at the close of business on the last  Business Day of the month  immediately  preceding the
month of such  Distribution  Date,  an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount (of  interest,  if any) required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.


                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.


Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class II-[1][2]X-1  Certificates  referred to in the within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-10

                                    FORM OF CLASS II-BX-1 CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No.1                                           _______%

Class II-BX-1 Subordinate

                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
January 1, 2007                                            $___________

                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
February 25, 2007                                          $___________

Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                          BEAR STEARNS ALT-A TRUST 2007-1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-BX-1  Certificates  with  respect to a Trust Fund  consisting  primarily of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans")  sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") and Master
Funding LLC ("Master  Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will
act as master  servicer of the Mortgage Loans (the "Master  Servicer,"  which term includes any successors
thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the Pooling and
Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among SAMI II, as
depositor (the "Seller"),  the Master Servicer,  Wells Fargo, as securities administrator (the "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered at the close of business on the last  Business Day of the month  immediately  preceding the
month of such  Distribution  Date,  an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount (of  interest,  if any) required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.


Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is one of the  Class  II-BX-1  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-11

                                 FORM OF CLASS II-B-[1][2][3] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES,
[CLASS II-B-1],  [CLASS II-B-2] AND [CLASS II-B-3]  CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED
BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH  BENEFICIAL  OWNER OF A CLASS  II-B-[1][2][3]  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF
1974,  AS AMENDED,  OR SECTION  4975 OF THE CODE (EACH,  "PLAN") OR  INVESTING  WITH "PLAN  ASSETS" OF ANY
PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Variable Pass-Through Rate

Class II-B-[1][2][3] Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $__________

First Distribution Date:                                   Initial Certificate Principal Balance of this
February 25, 2007                                          Certificate as of the Cut-off Date:   $__________

Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                           BEAR STEARNS ALT-A TRUST 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-[1][2][3]  Certificates  with  respect to a Trust Fund  consisting  primarily  of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and
Master Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association ("Wells Fargo")
will act as master  servicer  of the  Mortgage  Loans (the  "Master  Servicer,"  which term  includes  any
successors  thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the
Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among
SAMI II, as depositor (the "Seller"),  the Master Servicer,  Wells Fargo, as securities administrator (the
"Securities  Administrator"),  EMC Mortgage Corporation and Citibank,  N.A., as trustee (the "Trustee"), a
summary  of  certain  of the  pertinent  provisions  of which is set forth  hereafter.  To the  extent not
defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the Agreement.
This  Certificate  is  issued  under  and is  subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which Agreement the Holder of this  Certificate by virtue of its acceptance  hereof assents
and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered at the close of business on the last  Business Day of the month  immediately  preceding the
month of such  Distribution  Date,  an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount (of  interest,  if any) required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each  beneficial  owner of a Class  II-B-[1][2][3]  Certificate or any interest  therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P and
Moody's,  (ii) it is not a plan subject to Title I of the Employee  Retirement  Investment Security Act of
1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any
Plan,  or  (iii)(1)  it is an  insurance  company,  (2) the  source of funds  used to  acquire or hold the
Certificate  or interest  therein is an "insurance  company  general  account," as such term is defined in
U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the conditions
in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This   is  one  of  the   Class   II-B-[1][2][3]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-12

                                 FORM OF CLASS II-B-[4][5][6] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A,  CLASS II-B-1,
CLASS II-B-2,  CLASS II-B-3,  [CLASS II-B-4] AND [CLASS II-B-5] CERTIFICATES AS DESCRIBED IN THE AGREEMENT
(AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Variable Pass-Through Rate

Class II-B-[4][5][6] Subordinate

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
January 1, 2007                                            $__________

                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
February 25, 2007                                          $__________

Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association

Assumed Final Distribution Date:
February 25, 2047

                                          BEAR STEARNS ALT-A TRUST 2007-1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-[4][5][6]  Certificates  with  respect to a Trust Fund  consisting  primarily  of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") and Master  Funding LLC ("Master  Funding")  to SAMI II.  Wells Fargo Bank,  National
Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was
created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master  Servicer,  Wells Fargo,  as
securities  administrator (the "Securities  Administrator"),  EMC Mortgage Corporation and Citibank, N.A.,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding  the  month of such  Distribution  Date,  an  amount  equal  to the  product  of the  Fractional
Undivided  Interest  evidenced by this  Certificate  and the amount (of  interest,  if any) required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the  Certificate  Principal  Balance of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  II-B-[4][5][6]   Certificate  will  be  made  unless  the
Securities  Administrator  has  received  either (i) Opinion of Counsel  for the  benefit of the  Trustee,
Master  Servicer and the Securities  Administrator  and which they may rely which is  satisfactory  to the
Securities  Administrator  that the purchase of this certificate is permissible  under local law, will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement
Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as
amended  (the  "Code"),  and  will  not  subject  the  Master  Servicer,  the  Trustee  or the  Securities
Administrator  to any  obligation or liability in addition to those  undertaken in the Agreement or (ii) a
representation  letter  stating that the  transferee  is not acquiring  directly or  indirectly  by, or on
behalf of, an employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA,
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: January 31, 2007                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This   is  one  of  the   Class   II-B-[4][5][6]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT B
                                              MORTGAGE LOAN SCHEDULE


          LOAN_SEQ       ORIGINATOR                       SERVICER_NAME                    SOURCE
1         16567639       EMCFLOW                          EMCMORTGAGE                      COLORADO FEDERAL SAVINGS
2         16731874       EMCFLOW                          EMCMORTGAGE                      HARBOURTON (2) MORTGAGE INVESTMENT CORPORATION
3         16397181       EMCFLOW                          EMCMORTGAGE                      HARBOURTON (2) MORTGAGE INVESTMENT CORPORATION
4         16390334       EMCFLOW                          EMCMORTGAGE                      FIDELITY & TRUST MTG INC
5         16387136       EMCFLOW                          EMCMORTGAGE                      CCSF DBA GREYSTONE FINANC
6         16697907       EMCFLOW                          EMCMORTGAGE                      WESTERN RESIDENTIAL MORTG
7         16826616       EMCFLOW                          EMCMORTGAGE                      FLICK MORTGAGE INVESTORS
8         16826618       EMCFLOW                          EMCMORTGAGE                      FLICK MORTGAGE INVESTORS
9         16824396       EMCFLOW                          EMCMORTGAGE                      BOTTOMLINE MORTGAGE, INC.
10        16377219       EMCFLOW                          EMCMORTGAGE                      MILESTONE MORTGAGE CORP
11        16819440       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
12        16819667       EMCFLOW                          EMCMORTGAGE                      GATEWAY BUSINESS BANK DBA MISSION HILLS MORTGAGE B
13        16823725       EMCFLOW                          EMCMORTGAGE                      REPUBLIC MORTGAGE HOME LO
14        16823986       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
15        16824021       EMCFLOW                          EMCMORTGAGE                      AMERICAN STERLING BANK
16        16819271       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
17        16819398       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
18        16813543       EMCFLOW                          EMCMORTGAGE                      FIRST RATE CAPITAL CORP
19        16813551       EMCFLOW                          EMCMORTGAGE                      REALTY MORTGAGE CORPORATION
20        16813563       EMCFLOW                          EMCMORTGAGE                      FINANCIAL MORTGAGE, INC.
21        16813736       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
22        16813935       EMCFLOW                          EMCMORTGAGE                      CCSF DBA GREYSTONE FINANC
23        16813958       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
24        16814007       EMCFLOW                          EMCMORTGAGE                      CCSF DBA GREYSTONE FINANC
25        16814075       EMCFLOW                          EMCMORTGAGE                      COUNTY TRUST MORTGAGE BAN
26        16819056       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
27        16806987       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
28        16806994       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
29        16807075       EMCFLOW                          EMCMORTGAGE                      AMERICAN STERLING BANK
30        16807121       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
31        16807134       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
32        16807165       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
33        16809292       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
34        16809294       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
35        16809519       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
36        16809715       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
37        16809722       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
38        16809725       EMCFLOW                          EMCMORTGAGE                      MONTICELLO BANK
39        16809744       EMCFLOW                          EMCMORTGAGE                      ALTERNATIVE FINANCING CORPORATION
40        16803782       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
41        16803784       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
42        16803793       EMCFLOW                          EMCMORTGAGE                      REALTY MORTGAGE CORPORATION
43        16803807       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
44        16803833       EMCFLOW                          EMCMORTGAGE                      REALTY MORTGAGE CORPORATION
45        16803888       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
46        16803967       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
47        16804020       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
48        16804030       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
49        16804103       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
50        16804180       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
51        16804185       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
52        16806664       EMCFLOW                          EMCMORTGAGE                      PRIMARY CAPITAL
53        16806728       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
54        16806733       EMCFLOW                          EMCMORTGAGE                      PRIMELENDING A PLAINSCAP
55        16806734       EMCFLOW                          EMCMORTGAGE                      PRIMELENDING A PLAINSCAP
56        16806912       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
57        16803697       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
58        16803704       EMCFLOW                          EMCMORTGAGE                      LENDMARK FINANCIAL SERVIC
59        16803738       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
60        16803774       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
61        16803649       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
62        16803598       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
63        16650537       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
64        16650183       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
65        16650322       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
66        16648982       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
67        16649084       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
68        16649120       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
69        16649139       EMCFLOW                          EMCMORTGAGE                      BANK OF ENGLAND
70        16649968       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
71        16648607       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
72        16648878       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
73        16648887       EMCFLOW                          EMCMORTGAGE                      PRIMARY CAPITAL
74        16646645       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
75        16648427       EMCFLOW                          EMCMORTGAGE                      RESOURCE BANK
76        16648555       EMCFLOW                          EMCMORTGAGE                      PMCC/GENEVA MORTGAGE CORP
77        16646340       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
78        16644125       EMCFLOW                          EMCMORTGAGE                      C & G FINANCIAL SERVICES
79        16644204       EMCFLOW                          EMCMORTGAGE                      MORTGAGE LOAN SPECIALISTS
80        16644238       EMCFLOW                          EMCMORTGAGE                      NEVIS FUNDING CORP
81        16643903       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
82        16643930       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
83        16643939       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
84        16643982       EMCFLOW                          EMCMORTGAGE                      MARSHALL BANKFIRST MORTGA
85        16803501       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
86        16803506       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
87        16803511       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
88        16641371       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
89        16643647       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
90        16803481       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
91        16641047       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
92        16731860       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
93        16731863       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
94        16859096       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
95        16638710       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
96        16638446       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
97        16638747       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
98        16638783       EMCFLOW                          EMCMORTGAGE                      MARSHALL BANKFIRST MORTGA
99        16638484       EMCFLOW                          EMCMORTGAGE                      BEAZER MORTGAGE CORPORATI
100       16033500       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
101       16731772       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
102       16731740       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
103       16731760       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
104       16731764       EMCFLOW                          EMCMORTGAGE                      COLORADO FEDERAL SAVINGS
105       16731530       EMCFLOW                          EMCMORTGAGE                      BARRINGTON CAPITAL CORPORATION
106       16729776       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
107       16729793       EMCFLOW                          EMCMORTGAGE                      CCSF DBA GREYSTONE FINANC
108       16729818       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
109       16729873       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
110       16729879       EMCFLOW                          EMCMORTGAGE                      1ST AMERICAN MORTGAGE FIN
111       16729888       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
112       16729908       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
113       16729924       EMCFLOW                          EMCMORTGAGE                      IMORTGAGECOM INC
114       16729930       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
115       16729567       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
116       16729575       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
117       16729650       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
118       16729666       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
119       16729692       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
120       16729723       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
121       16729725       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
122       16729757       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
123       16728854       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME LOANS/CBSK FINANCIAL GROUP
124       16728869       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
125       16728872       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
126       16728892       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
127       16729352       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
128       16729476       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
129       16729485       EMCFLOW                          EMCMORTGAGE                      PRIMARY CAPITAL
130       16729491       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
131       16723899       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
132       16728222       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
133       16728305       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
134       16728312       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
135       16728705       EMCFLOW                          EMCMORTGAGE                      WESTSTAR MORTGAGE
136       16728727       EMCFLOW                          EMCMORTGAGE                      WESTSTAR MORTGAGE
137       16728342       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
138       16728751       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
139       16728777       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
140       16728389       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
141       16728396       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
142       16728417       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
143       16728428       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
144       16728436       EMCFLOW                          EMCMORTGAGE                      SOUTHSTAR
145       16728449       EMCFLOW                          EMCMORTGAGE                      SOUTHSTAR
146       16728466       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
147       16728479       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
148       16728482       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
149       16728519       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
150       16728553       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
151       16728582       EMCFLOW                          EMCMORTGAGE                      LENDMARK FINANCIAL SERVIC
152       16728600       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
153       16728605       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
154       16728612       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
155       16728615       EMCFLOW                          EMCMORTGAGE                      BEAZER MORTGAGE CORPORATI
156       16723820       EMCFLOW                          EMCMORTGAGE                      GOLDEN EMPIRE MORTGAGE INC
157       16723833       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
158       16723835       EMCFLOW                          EMCMORTGAGE                      FIDELITY & TRUST MTG INC
159       16723422       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
160       16723423       EMCFLOW                          EMCMORTGAGE                      CCSF DBA GREYSTONE FINANC
161       16723444       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
162       16723450       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
163       16723712       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
164       16723725       EMCFLOW                          EMCMORTGAGE                      GATEWAY BANK
165       16723755       EMCFLOW                          EMCMORTGAGE                      GATEWAY BANK
166       16723515       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
167       16723544       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
168       16723588       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
169       16723636       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
170       16723646       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
171       16723692       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
172       16723706       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
173       16723260       EMCFLOW                          EMCMORTGAGE                      WILLOW BEND MORTGAGE
174       16723279       EMCFLOW                          EMCMORTGAGE                      4UDIRECT INC
175       16723287       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
176       16723319       EMCFLOW                          EMCMORTGAGE                      HARBOURTON (2) MORTGAGE INVESTMENT CORPORATION
177       16723342       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
178       16723345       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
179       16723346       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
180       16723348       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
181       16723350       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
182       16723351       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
183       16723352       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
184       16723353       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
185       16723354       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
186       16723357       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
187       16723361       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
188       16723363       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
189       16723366       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
190       16723367       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
191       16723370       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
192       16723373       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
193       16723374       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
194       16723376       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
195       16723378       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
196       16723379       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
197       16723380       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
198       16723381       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
199       16723386       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
200       16723389       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
201       16722234       EMCFLOW                          EMCMORTGAGE                      DYNAMIC CAPITAL MORTGAGE
202       16722280       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
203       16723051       EMCFLOW                          EMCMORTGAGE                      ATLAS MORTGAGE FUNDING CO
204       16723082       EMCFLOW                          EMCMORTGAGE                      HOMEBRIDGE MORTGAGE BANKE
205       16723108       EMCFLOW                          EMCMORTGAGE                      HOMEBRIDGE MORTGAGE BANKE
206       16723153       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
207       16721881       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
208       16722067       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
209       16722092       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
210       16722132       EMCFLOW                          EMCMORTGAGE                      LENDMARK FINANCIAL SERVIC
211       16722182       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
212       16722001       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
213       16722006       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
214       16722034       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
215       16718901       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
216       16718933       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
217       16718951       EMCFLOW                          EMCMORTGAGE                      DUXFORD FINANCIAL INC
218       16718989       EMCFLOW                          EMCMORTGAGE                      PROFESSIONAL MTG PARTNERS
219       16719016       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
220       16718493       EMCFLOW                          EMCMORTGAGE                      PRIMARY CAPITAL
221       16718497       EMCFLOW                          EMCMORTGAGE                      PRIMARY CAPITAL
222       16718500       EMCFLOW                          EMCMORTGAGE                      REALTY MORTGAGE CORPORATION
223       16718514       EMCFLOW                          EMCMORTGAGE                      COLORADO FEDERAL SAVINGS
224       16719128       EMCFLOW                          EMCMORTGAGE                      PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION
225       16718564       EMCFLOW                          EMCMORTGAGE                      FIRST CALIFORNIA MORTGAGE
226       16718598       EMCFLOW                          EMCMORTGAGE                      COMMUNITY RESOURCE MORTGA
227       16721752       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
228       16721758       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CAPITAL ASSOCIATES INC
229       16718657       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
230       16721801       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
231       16721827       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
232       16721832       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
233       16721847       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
234       16718792       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
235       16718794       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
236       16718822       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
237       16718831       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
238       16718839       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
239       16859231       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
240       16859311       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
241       16808730       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
242       16808731       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
243       16808570       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
244       16808569       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
245       16808728       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
246       16808729       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
247       16808567       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
248       16808568       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
249       16808879       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
250       16808880       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
251       16808721       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
252       16808560       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
253       16808722       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
254       16808561       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
255       16808723       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
256       16808724       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
257       16808725       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
258       16808563       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
259       16808726       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
260       16808564       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
261       16808565       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
262       16808727       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
263       16808566       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
264       16808559       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
265       16808720       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
266       16781050       EMCFLOW                          EMCMORTGAGE                      CCSF DBA GREYSTONE FINANC
267       16781052       EMCFLOW                          EMCMORTGAGE                      CAMERON FINANCIAL GROUP
268       16781156       EMCFLOW                          EMCMORTGAGE                      UNIMORTGAGE
269       16781167       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
270       16781343       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
271       16781395       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
272       16781433       EMCFLOW                          EMCMORTGAGE                      SANTA CRUZ MORTGAGE
273       16784652       EMCFLOW                          EMCMORTGAGE                      RESOURCE BANK
274       16784682       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
275       16784737       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
276       16784767       EMCFLOW                          EMCMORTGAGE                      WESTERN RESIDENTIAL MORTG
277       16784793       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
278       16778648       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
279       16778664       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
280       16778734       EMCFLOW                          EMCMORTGAGE                      HOME CAPITAL INC
281       16778776       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
282       16778799       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
283       16808877       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
284       16808878       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
285       16780730       EMCFLOW                          EMCMORTGAGE                      CREDIT NORTHEAST
286       16780746       EMCFLOW                          EMCMORTGAGE                      CREDIT NORTHEAST
287       16780750       EMCFLOW                          EMCMORTGAGE                      CAPITAL QUEST
288       16780756       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
289       16780771       EMCFLOW                          EMCMORTGAGE                      CREDIT NORTHEAST
290       16780904       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
291       16780933       EMCFLOW                          EMCMORTGAGE                      GATEWAY BUSINESS BANK DBA MISSION HILLS MORTGAGE B
292       16780944       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
293       16780950       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
294       16780987       EMCFLOW                          EMCMORTGAGE                      BEAZER MORTGAGE CORPORATI
295       16780995       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
296       16780996       EMCFLOW                          EMCMORTGAGE                      UNIMORTGAGE
297       16770593       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
298       16770792       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
299       16770978       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
300       16771123       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
301       16771700       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
302       16771718       EMCFLOW                          EMCMORTGAGE                      1ST AMERICAN MORTGAGE FIN
303       16771762       EMCFLOW                          EMCMORTGAGE                      RESOURCE BANK
304       16771772       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
305       16771791       EMCFLOW                          EMCMORTGAGE                      LIBERTY FINANCIAL GROUP
306       16765079       EMCFLOW                          EMCMORTGAGE                      ARLINGTON CAPITAL MORTGAGE
307       16765116       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON
308       16765158       EMCFLOW                          EMCMORTGAGE                      EQUITY RESOURCES
309       16765195       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
310       16765201       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
311       16765507       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
312       16767904       EMCFLOW                          EMCMORTGAGE                      CAPITAL QUEST
313       16768162       EMCFLOW                          EMCMORTGAGE                      COMMUNITY RESOURCE MORTGA
314       16768202       EMCFLOW                          EMCMORTGAGE                      CAPITAL QUEST
315       16768240       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
316       16768432       EMCFLOW                          EMCMORTGAGE                      AME FINANCIAL
317       16731873       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
318       16731923       EMCFLOW                          EMCMORTGAGE                      RESOURCE BANK
319       16732100       EMCFLOW                          EMCMORTGAGE                      MORTGAGE LOAN SPECIALISTS
320       16729762       EMCFLOW                          EMCMORTGAGE                      MILLENNIUM BANK NA
321       16729768       EMCFLOW                          EMCMORTGAGE                      CCSF DBA GREYSTONE FINANC
322       16729805       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
323       16729942       EMCFLOW                          EMCMORTGAGE                      1ST AMERICAN MORTGAGE FIN
324       16731577       EMCFLOW                          EMCMORTGAGE                      SUPREME LENDING
325       16731635       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON
326       16731742       EMCFLOW                          EMCMORTGAGE                      TOWNE MORTGAGE COMPANY
327       16713526       EMCFLOW                          EMCMORTGAGE                      1ST AMERICAN MORTGAGE FIN
328       16713598       EMCFLOW                          EMCMORTGAGE                      RESOURCE BANK
329       16713647       EMCFLOW                          EMCMORTGAGE                      EQUITY RESOURCES
330       16714894       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
331       16715177       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
332       16717140       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
333       16717222       EMCFLOW                          EMCMORTGAGE                      CHERRY CREEK MORTGAGE CO
334       16717276       EMCFLOW                          EMCMORTGAGE                      MARKET STREET
335       16709814       EMCFLOW                          EMCMORTGAGE                      RESOURCE BANK
336       16709871       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
337       16709876       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
338       16709942       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
339       16710039       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
340       16710173       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
341       16710685       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
342       16710831       EMCFLOW                          EMCMORTGAGE                      HOME SOUTH MORTAGE CORP
343       16711157       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
344       16711250       EMCFLOW                          EMCMORTGAGE                      PACIFIC COMMUNITY MORTGAG
345       16706453       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
346       16808540       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
347       16808702       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
348       16808541       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
349       16808703       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
350       16808542       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
351       16808704       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
352       16808543       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
353       16808705       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
354       16808544       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
355       16808707       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
356       16808545       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
357       16706806       EMCFLOW                          EMCMORTGAGE                      SOUTHSTAR
358       16808546       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
359       16808708       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
360       16808547       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
361       16808709       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
362       16808548       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
363       16827099       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
364       16707701       EMCFLOW                          EMCMORTGAGE                      CAPITAL MORTGAGE FINANCE
365       16808710       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
366       16808711       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
367       16707821       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
368       16808550       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
369       16808712       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
370       16808713       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
371       16808551       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
372       16808552       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
373       16808714       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
374       16808553       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
375       16808715       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
376       16808716       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
377       16808554       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
378       16808555       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
379       16808717       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
380       16808718       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
381       16808556       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
382       16808719       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
383       16808557       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
384       16808558       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
385       16808538       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
386       16808539       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
387       16808700       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
388       16808701       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
389       16703996       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
390       16704047       EMCFLOW                          EMCMORTGAGE                      COLORADO FEDERAL SAVINGS
391       16704079       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
392       16704093       EMCFLOW                          EMCMORTGAGE                      MILLENNIUM BANK NA
393       16704140       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
394       16704148       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
395       16808519       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
396       16809086       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
397       16809087       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
398       16809088       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
399       16809089       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
400       16808520       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
401       16808521       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
402       16808522       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
403       16809090       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
404       16808523       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
405       16808524       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
406       16809091       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
407       16808525       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
408       16809092       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
409       16809093       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
410       16808526       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
411       16809094       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
412       16808527       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
413       16808528       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
414       16809095       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
415       16808529       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
416       16809096       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
417       16809097       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
418       16809098       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
419       16809099       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
420       16808530       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
421       16808531       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
422       16808532       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
423       16808534       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
424       16808535       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
425       16808536       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
426       16808537       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
427       16808517       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
428       16809084       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
429       16809085       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
430       16808518       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
431       16808505       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
432       16809072       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
433       16809073       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
434       16827217       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
435       16809074       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
436       16808507       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
437       16827218       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
438       16809075       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
439       16827219       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
440       16808508       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
441       16808509       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
442       16809076       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
443       16809077       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
444       16809078       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
445       16809079       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
446       16827220       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
447       16827221       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
448       16827222       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
449       16808512       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
450       16809080       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
451       16808513       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
452       16809081       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
453       16808514       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
454       16808515       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
455       16809082       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
456       16808516       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
457       16809083       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
458       16808549       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
459       16808562       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
460       16808586       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
461       16827130       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
462       16844905       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
463       16844910       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
464       16827215       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
465       16809071       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
466       16827216       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
467       16827210       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
468       16827211       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
469       16827212       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
470       16808502       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
471       16827213       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
472       16809070       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
473       16827214       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
474       16808504       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
475       16809060       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
476       16827204       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
477       16809061       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
478       16827205       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
479       16809062       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
480       16827206       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
481       16827207       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
482       16809063       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
483       16809064       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
484       16827208       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
485       16809065       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
486       16827209       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
487       16809066       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
488       16809067       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
489       16809068       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
490       16809069       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
491       16809056       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
492       16809058       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
493       16809059       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
494       16827200       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
495       16827201       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
496       16827202       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
497       16827203       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
498       16808843       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
499       16808681       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
500       16844484       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
501       16808682       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
502       16808844       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
503       16808683       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
504       16808845       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
505       16808684       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
506       16808846       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
507       16808685       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
508       16808686       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
509       16808848       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
510       16808849       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
511       16808687       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
512       16808688       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
513       16808689       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
514       16808850       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
515       16808851       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
516       16808690       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
517       16808852       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
518       16808691       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
519       16808853       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
520       16808854       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
521       16808692       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
522       16808693       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
523       16808855       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
524       16808694       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
525       16808695       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
526       16808857       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
527       16808696       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
528       16808858       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
529       16808859       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
530       16808697       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
531       16808698       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
532       16808699       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
533       16808860       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
534       16808861       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
535       16808862       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
536       16808863       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
537       16808864       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
538       16808865       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
539       16808866       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
540       16808867       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
541       16808868       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
542       16808869       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
543       16808871       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
544       16808872       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
545       16808873       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
546       16808874       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
547       16808876       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
548       16808829       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
549       16808667       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
550       16808668       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
551       16837180       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
552       16808830       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
553       16837181       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
554       16808831       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
555       16837182       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
556       16808832       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
557       16808670       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
558       16844473       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
559       16837183       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
560       16808833       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
561       16837184       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
562       16808672       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
563       16808834       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
564       16837185       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
565       16808835       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
566       16808673       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
567       16808836       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
568       16808674       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
569       16837187       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
570       16808837       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
571       16808676       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
572       16808839       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
573       16808677       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
574       16808678       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
575       16808679       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
576       16808840       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
577       16808841       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
578       16808680       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
579       16808842       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
580       16809053       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
581       16809054       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
582       16809055       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
583       16845814       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
584       16844923       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
585       16808960       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
586       16844924       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
587       16808961       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
588       16844925       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
589       16844926       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
590       16808962       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
591       16844927       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
592       16808963       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
593       16808964       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
594       16844928       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
595       16808965       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
596       16844929       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
597       16808966       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
598       16808967       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
599       16808968       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
600       16808969       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
601       16844930       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
602       16844931       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
603       16844932       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
604       16844933       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
605       16808970       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
606       16844934       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
607       16808971       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
608       16808972       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
609       16844936       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
610       16844937       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
611       16808973       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
612       16808974       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
613       16844938       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
614       16844939       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
615       16808975       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
616       16808976       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
617       16808977       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
618       16808978       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
619       16808979       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
620       16827107       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
621       16827108       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
622       16827109       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
623       16827110       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
624       16827111       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
625       16827112       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
626       16827113       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
627       16827114       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
628       16827115       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
629       16827116       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
630       16827118       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
631       16827119       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
632       16827120       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
633       16827121       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
634       16827123       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
635       16827124       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
636       16827125       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
637       16827126       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
638       16827127       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
639       16827128       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
640       16827129       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
641       16827131       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
642       16827132       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
643       16827133       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
644       16827134       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
645       16827135       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
646       16827136       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
647       16827137       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
648       16827138       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
649       16827139       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
650       16827140       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
651       16827141       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
652       16827142       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
653       16827143       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
654       16827144       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
655       16827145       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
656       16827146       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
657       16827147       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
658       16827148       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
659       16827149       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
660       16808600       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
661       16827150       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
662       16808601       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
663       16808602       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
664       16827151       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
665       16827152       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
666       16808603       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
667       16808604       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
668       16827153       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
669       16827154       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
670       16827155       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
671       16808606       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
672       16808607       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
673       16827156       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
674       16827157       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
675       16808608       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
676       16808609       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
677       16827158       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
678       16827159       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
679       16808610       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
680       16808611       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
681       16827160       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
682       16808612       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
683       16827161       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
684       16827162       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
685       16808614       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
686       16827163       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
687       16808615       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
688       16827164       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
689       16808616       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
690       16827165       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
691       16827166       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
692       16808617       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
693       16827167       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
694       16808618       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
695       16827168       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
696       16808619       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
697       16837170       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
698       16808820       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
699       16808821       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
700       16837172       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
701       16808822       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
702       16808660       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
703       16837173       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
704       16808661       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
705       16808823       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
706       16808662       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
707       16808824       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
708       16837175       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
709       16808663       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
710       16844466       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
711       16837176       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
712       16808826       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
713       16808664       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
714       16837177       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
715       16808827       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
716       16837178       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
717       16808666       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
718       16837179       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
719       16638199       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
720       16638252       EMCFLOW                          EMCMORTGAGE                      1ST AMERICAN MORTGAGE FIN
721       16634478       EMCFLOW                          EMCMORTGAGE                      MILLENNIUM BANK NA
722       16634341       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
723       16634464       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
724       16803466       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
725       16633131       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
726       16632700       EMCFLOW                          EMCMORTGAGE                      MILESTONE MORTGAGE CORP
727       16632459       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
728       16632464       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
729       16803469       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
730       16629309       EMCFLOW                          EMCMORTGAGE                      NBGI INC
731       16632300       EMCFLOW                          EMCMORTGAGE                      POINT BANK
732       16629054       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
733       16629111       EMCFLOW                          EMCMORTGAGE                      FIDELITY & TRUST MTG INC
734       16629036       EMCFLOW                          EMCMORTGAGE                      FAIRMONT FUNDING
735       16628756       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
736       16628787       EMCFLOW                          EMCMORTGAGE                      WILLOW BEND MORTGAGE
737       16616091       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
738       16616178       EMCFLOW                          EMCMORTGAGE                      MILLENNIUM BANK NA
739       16613306       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
740       16613006       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
741       16809001       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
742       16809002       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
743       16809003       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
744       16809004       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
745       16809011       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
746       16809012       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
747       16809013       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
748       16809014       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
749       16369023       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
750       16809015       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
751       16809016       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
752       16809017       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
753       16809018       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
754       16809019       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
755       16809020       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
756       16809021       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
757       16809022       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
758       16809023       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
759       16809024       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
760       16809025       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
761       16809026       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
762       16809027       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
763       16809028       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
764       16809029       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
765       16809030       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
766       16809031       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
767       16809032       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
768       16809033       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
769       16809034       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
770       16809035       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
771       16809036       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
772       16809037       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
773       16809038       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
774       16809039       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
775       16845000       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
776       16845001       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
777       16845002       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
778       16845003       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
779       16845004       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
780       16809041       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
781       16845005       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
782       16845006       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
783       16809042       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
784       16809043       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
785       16845007       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
786       16845008       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
787       16809044       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
788       16845009       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
789       16809045       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
790       16809046       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
791       16809047       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
792       16809048       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
793       16809049       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
794       16845010       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
795       16845011       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
796       16809050       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
797       16809051       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
798       16809052       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
799       16809005       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
800       16809006       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
801       16809007       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
802       16809008       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
803       16809009       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
804       16809000       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
805       16845790       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
806       16675948       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
807       16824129       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
808       16839362       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
809       16839363       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
810       16839364       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
811       16839365       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
812       16838812       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
813       16845785       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
814       16839356       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
815       16839357       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
816       16839358       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
817       16839359       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
818       16839360       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
819       16839361       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
820       16839352       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
821       16839353       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
822       16839354       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
823       16839355       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
824       16808893       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
825       16839349       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
826       16808894       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
827       16808895       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
828       16808896       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
829       16808897       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
830       16808898       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
831       16808899       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
832       16839350       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
833       16839351       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
834       16808891       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
835       16839347       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
836       16808892       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
837       16839348       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
838       16837168       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
839       16808656       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
840       16808818       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
841       16837169       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
842       16808819       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
843       16808657       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
844       16808659       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
845       16837166       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
846       16808654       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
847       16808816       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
848       16837167       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
849       16808817       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
850       16808655       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
851       16837155       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
852       16808805       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
853       16827192       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
854       16808643       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
855       16837156       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
856       16827193       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
857       16808806       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
858       16808644       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
859       16837157       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
860       16827194       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
861       16808807       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
862       16808645       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
863       16837158       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
864       16808808       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
865       16808646       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
866       16827195       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
867       16844449       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
868       16837159       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
869       16808809       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
870       16827196       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
871       16827197       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
872       16808648       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
873       16808649       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
874       16827198       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
875       16827199       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
876       16837160       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
877       16808811       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
878       16837162       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
879       16808812       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
880       16808650       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
881       16837163       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
882       16808813       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
883       16808651       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
884       16837164       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
885       16808652       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
886       16808814       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
887       16837165       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
888       16808653       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
889       16808815       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
890       16808623       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
891       16827172       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
892       16837136       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
893       16827173       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
894       16808624       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
895       16837137       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
896       16827174       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
897       16808625       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
898       16837138       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
899       16827175       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
900       16808626       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
901       16837139       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
902       16808627       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
903       16827176       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
904       16808628       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
905       16808629       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
906       16827178       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
907       16837140       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
908       16837141       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
909       16837142       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
910       16837143       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
911       16808631       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
912       16827180       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
913       16837144       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
914       16827181       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
915       16808632       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
916       16837145       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
917       16808633       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
918       16827182       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
919       16837146       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
920       16827183       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
921       16808634       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
922       16837147       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
923       16808635       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
924       16827184       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
925       16837148       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
926       16808636       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
927       16827185       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
928       16837149       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
929       16808637       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
930       16827186       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
931       16808638       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
932       16827187       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
933       16827188       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
934       16808639       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
935       16827189       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
936       16837150       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
937       16808800       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
938       16837151       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
939       16808801       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
940       16808802       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
941       16837153       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
942       16808803       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
943       16808641       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
944       16837154       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
945       16827191       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
946       16808642       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
947       16808804       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
948       16827169       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
949       16837132       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
950       16808620       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
951       16837133       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
952       16827170       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
953       16808621       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
954       16837134       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
955       16827171       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
956       16808622       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
957       16809113       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
958       16809114       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
959       16809115       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
960       16809116       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
961       16809117       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
962       16809119       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
963       16827100       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
964       16827101       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
965       16827102       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
966       16809120       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
967       16827103       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
968       16809121       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
969       16827104       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
970       16827105       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
971       16827106       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
972       16809100       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
973       16809101       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
974       16809102       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
975       16809103       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
976       16809104       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
977       16809105       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
978       16809106       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
979       16809107       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
980       16809108       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
981       16809110       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
982       16809111       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
983       16809112       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
984       16844999       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
985       16844977       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
986       16844978       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
987       16844979       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
988       16844980       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
989       16844981       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
990       16844982       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
991       16844983       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
992       16844984       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
993       16844985       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
994       16844986       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
995       16844987       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
996       16844988       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
997       16844989       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
998       16844990       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
999       16844991       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1000      16844992       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1001      16844993       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1002      16844994       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1003      16844995       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1004      16844996       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1005      16844997       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1006      16844998       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1007      16844974       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1008      16844975       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1009      16844976       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1010      16844971       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1011      16844972       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1012      16844973       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1013      16808999       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1014      16844960       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1015      16844961       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1016      16844962       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1017      16844963       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1018      16844964       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1019      16844965       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1020      16844966       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1021      16844967       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1022      16844968       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1023      16844969       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1024      16808883       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1025      16808884       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1026      16808885       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1027      16808886       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1028      16808887       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1029      16808888       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1030      16808889       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1031      16839341       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
1032      16839344       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
1033      16839345       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
1034      16808890       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1035      16839346       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
1036      16844940       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1037      16844941       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1038      16844942       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1039      16844943       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1040      16844944       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1041      16808980       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1042      16808981       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1043      16844945       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1044      16808982       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1045      16844946       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1046      16845838       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
1047      16808983       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1048      16844947       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1049      16844948       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1050      16808985       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1051      16844949       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1052      16808986       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1053      16808987       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1054      16808988       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1055      16808989       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1056      16844950       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1057      16844951       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1058      16844952       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1059      16844953       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1060      16808990       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1061      16844954       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1062      16844955       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1063      16808991       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1064      16808992       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1065      16844956       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1066      16844957       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1067      16808993       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1068      16844958       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1069      16808994       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1070      16844959       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1071      16808995       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1072      16808996       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1073      16808997       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1074      16808998       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1075      16808881       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1076      16808882       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1077      16808952       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1078      16844916       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1079      16808790       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1080      16845808       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
1081      16808953       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1082      16808791       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1083      16844917       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1084      16808792       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1085      16808954       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1086      16844918       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1087      16808793       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1088      16844919       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1089      16808955       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1090      16808956       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1091      16808794       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1092      16808957       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1093      16808795       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1094      16808958       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1095      16808797       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1096      16808959       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1097      16808799       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1098      16840008       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
1099      16844920       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1100      16844921       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1101      16844922       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1102      16844906       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1103      16808942       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1104      16808780       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1105      16844907       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1106      16808781       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1107      16808782       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1108      16844908       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1109      16808944       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1110      16808945       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1111      16808783       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1112      16844909       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1113      16808784       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1114      16808946       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1115      16808785       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1116      16808947       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1117      16808948       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1118      16808786       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1119      16808949       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1120      16808787       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1121      16808788       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1122      16844911       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1123      16844912       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1124      16844913       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1125      16844914       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1126      16808950       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1127      16808951       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1128      16844915       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1129      16808940       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1130      16844904       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1131      16808930       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1132      16808931       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1133      16808932       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1134      16808770       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1135      16808771       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1136      16808933       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1137      16808772       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1138      16808934       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1139      16808935       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1140      16808773       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1141      16808774       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1142      16808936       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1143      16808937       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1144      16808775       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1145      16369836       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1146      16808776       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1147      16808938       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1148      16808777       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1149      16342597       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1150      16808939       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1151      16808778       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1152      16808779       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1153      16808928       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1154      16808766       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1155      16808767       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1156      16808929       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1157      16808768       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1158      16808769       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1159      16808915       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1160      16808591       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1161      16808753       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1162      16808592       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1163      16808916       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1164      16808593       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1165      16808917       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1166      16808755       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1167      16808594       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1168      16808756       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1169      16808918       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1170      16808595       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1171      16808919       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1172      16808757       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1173      16808758       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1174      16808596       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1175      16808759       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1176      16808597       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1177      16808598       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1178      16808599       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1179      16808920       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1180      16808921       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1181      16808760       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1182      16808922       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1183      16808761       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1184      16808923       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1185      16808924       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1186      16808762       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1187      16808763       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1188      16808925       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1189      16808926       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1190      16808927       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1191      16808750       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1192      16808912       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1193      16808913       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1194      16808751       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1195      16808914       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1196      16808752       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1197      16808590       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1198      16808745       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1199      16808907       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1200      16808746       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1201      16808908       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1202      16808584       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1203      16835639       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
1204      16808909       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1205      16808747       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1206      16808585       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1207      16808748       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1208      16808587       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1209      16808749       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1210      16808588       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1211      16808589       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1212      16808910       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1213      16808911       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1214      16808744       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1215      16808906       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1216      16808582       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1217      16808583       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1218      16808900       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1219      16808901       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1220      16808740       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1221      16808741       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1222      16808904       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1223      16808742       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1224      16808580       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1225      16808581       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1226      16808743       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1227      16808905       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1228      16808571       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1229      16808733       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1230      16808734       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1231      16808572       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1232      16808735       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1233      16808573       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1234      16808736       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1235      16808574       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1236      16808737       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1237      16808575       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1238      16808576       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1239      16808738       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1240      16808739       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1241      16808577       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1242      16808578       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1243      16808579       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1244      16808732       COUNTRYWIDE                      COUNTRYWIDE                      COUNTRYWIDE
1245      16685946       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1246      16685963       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1247      16686013       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1248      16686018       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1249      16686019       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1250      16686021       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1251      16686023       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1252      16686025       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1253      16686028       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1254      16686030       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1255      16686031       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1256      16345844       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
1257      16685719       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1258      16685777       EMCFLOW                          EMCMORTGAGE                      PRIMELENDING A PLAINSCAP
1259      16685851       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1260      16685887       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1261      16684892       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
1262      16684542       EMCFLOW                          EMCMORTGAGE                      HARBOURTON (2) MORTGAGE INVESTMENT CORPORATION
1263      16684575       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1264      16684608       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1265      16684638       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1266      16684645       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1267      16684734       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1268      16684800       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1269      16684426       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1270      16684025       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1271      16684065       EMCFLOW                          EMCMORTGAGE                      COUNTY TRUST MORTGAGE BAN
1272      16684100       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1273      16684140       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1274      16684170       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1275      16684221       EMCFLOW                          EMCMORTGAGE                      HOMEWIDE LENDING
1276      16681893       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1277      16681912       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1278      16681926       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1279      16681950       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1280      16681586       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1281      16681609       EMCFLOW                          EMCMORTGAGE                      PMCC/GENEVA MORTGAGE CORP
1282      16681652       EMCFLOW                          EMCMORTGAGE                      CAPITAL QUEST
1283      16681684       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1284      16681686       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1285      16681720       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1286      16681721       EMCFLOW                          EMCMORTGAGE                      NEW SOUTH FEDERAL
1287      16681774       EMCFLOW                          EMCMORTGAGE                      DIRECT MORTGAGE CORP
1288      16681784       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1289      16681789       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1290      16680172       EMCFLOW                          EMCMORTGAGE                      SUBURBAN MORTGAGE
1291      16680256       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1292      16680267       EMCFLOW                          EMCMORTGAGE                      ATLAS MORTGAGE FUNDING CO
1293      16680284       EMCFLOW                          EMCMORTGAGE                      ATLAS MORTGAGE FUNDING CO
1294      16680322       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1295      16680331       EMCFLOW                          EMCMORTGAGE                      COLORADO FEDERAL SAVINGS
1296      16680362       EMCFLOW                          EMCMORTGAGE                      BANKERS FINANCIAL MORTGAGE GROUP
1297      16681417       EMCFLOW                          EMCMORTGAGE                      SOUTHSTAR
1298      16681430       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1299      16680423       EMCFLOW                          EMCMORTGAGE                      BANK OF ENGLAND
1300      16680431       EMCFLOW                          EMCMORTGAGE                      CHERRY CREEK MORTGAGE CO
1301      16680552       EMCFLOW                          EMCMORTGAGE                      MARSHALL BANKFIRST MORTGA
1302      16680608       EMCFLOW                          EMCMORTGAGE                      SYNOVUS MORTGAGE
1303      16680634       EMCFLOW                          EMCMORTGAGE                      HOME LOAN SPECIALISTS
1304      16680743       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1305      16680754       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1306      16680759       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1307      16681478       EMCFLOW                          EMCMORTGAGE                      CHERRY CREEK MORTGAGE CO
1308      16681484       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1309      16681508       EMCFLOW                          EMCMORTGAGE                      RMS & ASSOCIATES
1310      16681513       EMCFLOW                          EMCMORTGAGE                      AME FINANCIAL
1311      16681208       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1312      16681226       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1313      16681234       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1314      16681306       EMCFLOW                          EMCMORTGAGE                      MILESTONE MORTGAGE CORP
1315      16681356       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
1316      16681360       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1317      16676726       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
1318      16676755       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1319      16676804       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1320      16676902       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1321      16680060       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
1322      16680074       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1323      16680079       EMCFLOW                          EMCMORTGAGE                      REALTY MORTGAGE CORPORATION
1324      16680112       EMCFLOW                          EMCMORTGAGE                      ARLINGTON CAPITAL MORTGAGE
1325      16680154       EMCFLOW                          EMCMORTGAGE                      WR STARKEY
1326      16674434       EMCFLOW                          EMCMORTGAGE                      AMERICAN STERLING BANK
1327      16674439       EMCFLOW                          EMCMORTGAGE                      WESTSTAR MORTGAGE
1328      16674494       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
1329      16674585       EMCFLOW                          EMCMORTGAGE                      PACIFIC MUTUAL FUNDING INC
1330      16674675       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1331      16674154       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
1332      16674304       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON
1333      16673242       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1334      16673293       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1335      16673085       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1336      16673096       EMCFLOW                          EMCMORTGAGE                      AME FINANCIAL
1337      16673109       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1338      16673112       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1339      16673060       EMCFLOW                          EMCMORTGAGE                      SUPREME LENDING
1340      16673065       EMCFLOW                          EMCMORTGAGE                      EXPRESS ONE MORTGAGE CORP
1341      16672929       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1342      16672975       EMCFLOW                          EMCMORTGAGE                      AME FINANCIAL
1343      16673004       EMCFLOW                          EMCMORTGAGE                      AME FINANCIAL
1344      16672684       EMCFLOW                          EMCMORTGAGE                      MILESTONE MORTGAGE CORP
1345      16672748       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1346      16672757       EMCFLOW                          EMCMORTGAGE                      ATLAS MORTGAGE FUNDING CO
1347      16672570       EMCFLOW                          EMCMORTGAGE                      RMS & ASSOCIATES
1348      16672479       EMCFLOW                          EMCMORTGAGE                      FRONTIER INVESTMENT COMPA
1349      16670651       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1350      16670754       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1351      16667407       EMCFLOW                          EMCMORTGAGE                      FIRST MAGNUS FINANCIAL
1352      16667444       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1353      16667446       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1354      16670293       EMCFLOW                          EMCMORTGAGE                      SOUTH PACIFIC
1355      16670436       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1356      16670501       EMCFLOW                          EMCMORTGAGE                      FRONTIER INVESTMENT COMPA
1357      16666926       EMCFLOW                          EMCMORTGAGE                      CONCORD MORTGAGE
1358      16667040       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1359      16667207       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1360      16666061       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1361      16666779       EMCFLOW                          EMCMORTGAGE                      CENTURY MORTGAGE COMPANY
1362      16665981       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1363      16666014       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1364      16665832       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1365      16665840       EMCFLOW                          EMCMORTGAGE                      SOUTHERN TRUST MORTGAGE
1366      16665845       EMCFLOW                          EMCMORTGAGE                      AMHERST FUNDING GROUP
1367      16665865       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1368      16665744       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
1369      16665475       EMCFLOW                          EMCMORTGAGE                      PACIFIC COMMUNITY MORTGAG
1370      16665599       EMCFLOW                          EMCMORTGAGE                      MILESTONE MORTGAGE CORP
1371      16665605       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1372      16665610       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
1373      16665615       EMCFLOW                          EMCMORTGAGE                      EQUITY RESOURCES
1374      16665667       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
1375      16665718       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1376      16664449       EMCFLOW                          EMCMORTGAGE                      PARAMOUNT RESIDENTIAL MORTGAGE CORPORATION
1377      16665449       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1378      16664231       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1379      16664246       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1380      16664252       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1381      16664254       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1382      16664258       EMCFLOW                          EMCMORTGAGE                      UNITED MORTGAGE CORPORATI
1383      16664302       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1384      16664139       EMCFLOW                          EMCMORTGAGE                      MARKET STREET
1385      16663903       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1386      16664026       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1387      16664032       EMCFLOW                          EMCMORTGAGE                      HOMEAMERICAN MORTGAGE CORP
1388      16663827       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1389      16663834       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1390      16663844       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1391      16663857       EMCFLOW                          EMCMORTGAGE                      MILESTONE MORTGAGE CORP
1392      16663747       EMCFLOW                          EMCMORTGAGE                      CENTURY MORTGAGE COMPANY
1393      16663725       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1394      16662664       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
1395      16662388       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1396      16662411       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
1397      16662434       EMCFLOW                          EMCMORTGAGE                      AME FINANCIAL
1398      16662050       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1399      16662051       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
1400      16662117       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1401      16662149       EMCFLOW                          EMCMORTGAGE                      CAPITAL MORTGAGE FINANCE
1402      16662321       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1403      16658692       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1404      16658701       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1405      16658814       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1406      16658825       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1407      16658837       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1408      16658856       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1409      16658900       EMCFLOW                          EMCMORTGAGE                      FIDELITY & TRUST MTG INC
1410      16658981       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
1411      16659035       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1412      16659036       EMCFLOW                          EMCMORTGAGE                      PRO30 FUNDING
1413      16659037       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
1414      16659049       EMCFLOW                          EMCMORTGAGE                      4UDIRECT INC
1415      16659180       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1416      16656945       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1417      16656988       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1418      16658394       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
1419      16658489       EMCFLOW                          EMCMORTGAGE                      BEAZER MORTGAGE CORPORATI
1420      16656482       EMCFLOW                          EMCMORTGAGE                      FAIRFIELD FINANCIAL MTG
1421      16656484       EMCFLOW                          EMCMORTGAGE                      FAIRFIELD FINANCIAL MTG
1422      16656487       EMCFLOW                          EMCMORTGAGE                      FAIRFIELD FINANCIAL MTG
1423      16656491       EMCFLOW                          EMCMORTGAGE                      FAIRFIELD FINANCIAL MTG
1424      16656534       EMCFLOW                          EMCMORTGAGE                      CENTURY MORTGAGE COMPANY
1425      16656726       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1426      16656731       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
1427      16656763       EMCFLOW                          EMCMORTGAGE                      COMMUNITY RESOURCE MORTGA
1428      16656185       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1429      16656280       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
1430      16656411       EMCFLOW                          EMCMORTGAGE                      ARLINGTON CAPITAL MORTGAGE
1431      16654531       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY FINANCIAL
1432      16654142       EMCFLOW                          EMCMORTGAGE                      ARLINGTON CAPITAL MORTGAGE
1433      16654215       EMCFLOW                          EMCMORTGAGE                      FIRST HOME MORTGAGE CORPORATION
1434      16654224       EMCFLOW                          EMCMORTGAGE                      GREENLIGHT FINANCIAL
1435      16654293       EMCFLOW                          EMCMORTGAGE                      ACADEMY MORTGAGE
1436      16654383       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
1437      16654415       EMCFLOW                          EMCMORTGAGE                      PACIFIC MUTUAL FUNDING INC
1438      16654521       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY FINANCIAL
1439      16612670       EMCFLOW                          EMCMORTGAGE                      FAIRFIELD FINANCIAL MTG
1440      16612709       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1441      16611479       EMCFLOW                          EMCMORTGAGE                      MEGASTAR FINANCIAL CORP
1442      16611799       EMCFLOW                          EMCMORTGAGE                      CHERRY CREEK MORTGAGE CO
1443      16609916       EMCFLOW                          EMCMORTGAGE                      PMCC/GENEVA MORTGAGE CORP
1444      16609892       EMCFLOW                          EMCMORTGAGE                      PMCC/GENEVA MORTGAGE CORP
1445      16609673       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1446      16609679       EMCFLOW                          EMCMORTGAGE                      HOME SOUTH MORTAGE CORP
1447      16604518       EMCFLOW                          EMCMORTGAGE                      SUPREME LENDING
1448      16604285       EMCFLOW                          EMCMORTGAGE                      HOME SOUTH MORTAGE CORP
1449      16597610       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
1450      16597445       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1451      16597263       EMCFLOW                          EMCMORTGAGE                      NATIONSFIRST LENDING
1452      16595433       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CAPITAL CORPORATION OF AMERICA
1453      16596127       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1454      16595179       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1455      16591111       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
1456      16571729       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1457      16571888       EMCFLOW                          EMCMORTGAGE                      HARBOURTON (2) MORTGAGE INVESTMENT CORPORATION
1458      16546289       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1459      16545251       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
1460      16544193       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
1461      16651720       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1462      16651745       EMCFLOW                          EMCMORTGAGE                      PRO30 FUNDING
1463      16651424       EMCFLOW                          EMCMORTGAGE                      FIDELITY & TRUST MTG INC
1464      16651941       EMCFLOW                          EMCMORTGAGE                      MORTGAGE LOAN SPECIALISTS
1465      16651430       EMCFLOW                          EMCMORTGAGE                      PLATINUM CAPITAL GROUP
1466      16651446       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1467      16651485       EMCFLOW                          EMCMORTGAGE                      FIDELITY & TRUST MTG INC
1468      16651550       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
1469      16653777       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1470      16653983       EMCFLOW                          EMCMORTGAGE                      SOUTHERN TRUST MORTGAGE
1471      16349763       EMCFLOW                          EMCMORTGAGE                      PRIMELENDING A PLAINSCAP
1472      16304111       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
1473      16468278       EMCFLOW                          EMCMORTGAGE                      FAIRFIELD FINANCIAL MTG
1474      16468402       EMCFLOW                          EMCMORTGAGE                      FIRST MAGNUS FINANCIAL
1475      16422570       EMCFLOW                          EMCMORTGAGE                      POINT BANK
1476      16356249       HOMEBANC                         HOMEBANC                         HOMEBANC
1477      16356817       HOMEBANC                         HOMEBANC                         HOMEBANC
1478      16357282       HOMEBANC                         HOMEBANC                         HOMEBANC
1479      16404408       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
1480      16694000       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
1481      16694127       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1482      16695915       EMCFLOW                          EMCMORTGAGE                      OPTEUM
1483      16696476       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
1484      16696674       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1485      16693761       EMCFLOW                          EMCMORTGAGE                      4UDIRECT INC
1486      16659079       EMCFLOW                          EMCMORTGAGE                      4UDIRECT INC
1487      16653719       EMCFLOW                          EMCMORTGAGE                      OPTEUM
1488      16648659       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1489      16859283       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
1490      16859285       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
1491      16844559       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
1492      16838737       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
1493      16835413       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1494      16801798       EMCFLOW                          EMCMORTGAGE                      REPUBLIC MORTGAGE HOME LO
1495      16801837       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1496      16803347       EMCFLOW                          EMCMORTGAGE                      CENTURY MORTGAGE COMPANY
1497      16801443       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1498      16801549       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1499      16801640       EMCFLOW                          EMCMORTGAGE                      COMUNITY LENDING INC
1500      16801647       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1501      16801679       EMCFLOW                          EMCMORTGAGE                      ACADEMY MORTGAGE
1502      16798712       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1503      16798533       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
1504      16798542       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1505      16798384       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1506      16798419       EMCFLOW                          EMCMORTGAGE                      UNIMORTGAGE
1507      16791145       EMCFLOW                          EMCMORTGAGE                      CAPITAL QUEST
1508      16798182       EMCFLOW                          EMCMORTGAGE                      PLATINUM HOME MORTGAGE
1509      16798255       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
1510      16798259       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1511      16789014       EMCFLOW                          EMCMORTGAGE                      WESTERN RESIDENTIAL MORTG
1512      16789076       EMCFLOW                          EMCMORTGAGE                      FIRST MAGNUS FINANCIAL
1513      16790778       EMCFLOW                          EMCMORTGAGE                      COLORADO FEDERAL SAVINGS
1514      16790940       EMCFLOW                          EMCMORTGAGE                      ACADEMY MORTGAGE
1515      16788980       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
1516      16859278       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
1517      16697512       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1518      16697539       EMCFLOW                          EMCMORTGAGE                      PEOPLES MORTGAGE CO/MORIA
1519      16697555       EMCFLOW                          EMCMORTGAGE                      FIDELITY & TRUST MTG INC
1520      16697664       EMCFLOW                          EMCMORTGAGE                      FIDELITY & TRUST MTG INC
1521      16696536       EMCFLOW                          EMCMORTGAGE                      THE LENDING COMPANY
1522      16696576       EMCFLOW                          EMCMORTGAGE                      THE LENDING COMPANY
1523      16696591       EMCFLOW                          EMCMORTGAGE                      UNION MORTGAGE GROUP INC
1524      16696604       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1525      16696663       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1526      16697405       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1527      16709641       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1528      16696298       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1529      16696178       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1530      16696391       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
1531      16696272       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
1532      16696403       EMCFLOW                          EMCMORTGAGE                      WR STARKEY
1533      16696410       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CAPITAL ASSOCIATES INC
1534      16696414       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
1535      16692725       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1536      16693341       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1537      16693349       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1538      16693354       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1539      16693357       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1540      16693366       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1541      16693434       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1542      16693435       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1543      16693438       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1544      16694125       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1545      16693459       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1546      16693500       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1547      16693656       EMCFLOW                          EMCMORTGAGE                      THE LENDING COMPANY
1548      16696052       EMCFLOW                          EMCMORTGAGE                      CENTURY MORTGAGE COMPANY
1549      16696072       EMCFLOW                          EMCMORTGAGE                      PACIFIC MUTUAL FUNDING INC
1550      16696091       EMCFLOW                          EMCMORTGAGE                      COLORADO FEDERAL SAVINGS
1551      16693869       EMCFLOW                          EMCMORTGAGE                      MILLENNIUM BANK NA
1552      16696100       EMCFLOW                          EMCMORTGAGE                      COLORADO FEDERAL SAVINGS
1553      16696121       EMCFLOW                          EMCMORTGAGE                      FINANCIAL MORTGAGE, INC.
1554      16693914       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1555      16693974       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1556      16693978       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1557      16693982       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1558      16694020       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1559      16694059       EMCFLOW                          EMCMORTGAGE                      GREENLIGHT FINANCIAL
1560      16688396       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1561      16688400       EMCFLOW                          EMCMORTGAGE                      SUNSHINE MORTGAGE
1562      16688510       EMCFLOW                          EMCMORTGAGE                      OPTEUM
1563      16692573       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
1564      16692595       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
1565      16688563       EMCFLOW                          EMCMORTGAGE                      FRONTIER INVESTMENT COMPA
1566      16688567       EMCFLOW                          EMCMORTGAGE                      PACIFIC MUTUAL FUNDING INC
1567      16688579       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
1568      16688582       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
1569      16692123       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1570      16692127       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1571      16692209       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
1572      16692229       EMCFLOW                          EMCMORTGAGE                      SUPREME LENDING
1573      16692296       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1574      16692326       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1575      16692423       EMCFLOW                          EMCMORTGAGE                      SOUTHSTAR
1576      16692459       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1577      16692462       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1578      16688364       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1579      16688225       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1580      16688229       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
1581      16688238       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
1582      16688336       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1583      16688095       EMCFLOW                          EMCMORTGAGE                      REALTY MORTGAGE CORPORATION
1584      16686232       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY FINANCIAL
1585      16686245       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1586      16686253       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1587      16686337       EMCFLOW                          EMCMORTGAGE                      FLICK MORTGAGE INVESTORS
1588      16686338       EMCFLOW                          EMCMORTGAGE                      FLICK MORTGAGE INVESTORS
1589      16686341       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1590      16688030       EMCFLOW                          EMCMORTGAGE                      1ST AMERICAN MORTGAGE FIN
1591      16688045       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1592      16688100       EMCFLOW                          EMCMORTGAGE                      CAPITAL QUEST
1593      16686087       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1594      16686095       EMCFLOW                          EMCMORTGAGE                      REPUBLIC MORTGAGE HOME LO
1595      16686097       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1596      16686105       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1597      16686121       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1598      16686126       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1599      16686142       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1600      16686183       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1601      16686201       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1602      16686224       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY FINANCIAL
1603      16199006       EMCFLOW                          EMCMORTGAGE                      SPECTRUM FINANCIAL GROUP
1604      16585707       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1605      16591229       EMCFLOW                          EMCMORTGAGE                      ALTERNA MORTGAGE
1606      16603103       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL SAVINGS BANK
1607      16604195       EMCFLOW                          EMCMORTGAGE                      BEAZER MORTGAGE CORPORATI
1608      16634503       EMCFLOW                          EMCMORTGAGE                      SYNOVUS MORTGAGE
1609      16643978       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1610      16666825       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1611      16666883       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1612      16667166       EMCFLOW                          EMCMORTGAGE                      4UDIRECT INC
1613      16670921       EMCFLOW                          EMCMORTGAGE                      PRO30 FUNDING
1614      16672641       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1615      16673055       EMCFLOW                          EMCMORTGAGE                      SUPREME LENDING
1616      16676722       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
1617      16680395       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1618      16680616       EMCFLOW                          EMCMORTGAGE                      MASON-MCDUFFIE MORTGAGE C
1619      16681232       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1620      16681281       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1621      16681794       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1622      16681807       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1623      16685801       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1624      16686041       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1625      16692162       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1626      16692366       EMCFLOW                          EMCMORTGAGE                      AME FINANCIAL
1627      16692465       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1628      16692572       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
1629      16692660       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1630      16693623       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1631      16708257       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1632      16717501       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1633      16717513       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
1634      16718481       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1635      16718572       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1636      16718691       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1637      16718871       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1638      16719069       EMCFLOW                          EMCMORTGAGE                      RMS & ASSOCIATES
1639      16721807       EMCFLOW                          EMCMORTGAGE                      WAUSAU MORTGAGE
1640      16721841       EMCFLOW                          EMCMORTGAGE                      ARLINGTON CAPITAL MORTGAGE
1641      16721979       EMCFLOW                          EMCMORTGAGE                      GATEWAY BANK
1642      16721985       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1643      16722140       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1644      16722214       EMCFLOW                          EMCMORTGAGE                      MILESTONE MORTGAGE CORP
1645      16722222       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1646      16723369       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1647      16723383       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1648      16723496       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1649      16723693       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1650      16723701       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1651      16723817       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1652      16728279       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1653      16728356       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
1654      16728422       EMCFLOW                          EMCMORTGAGE                      SOUTHSTAR
1655      16728473       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1656      16728492       EMCFLOW                          EMCMORTGAGE                      SOUTHSTAR
1657      16728501       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1658      16728673       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
1659      16728710       EMCFLOW                          EMCMORTGAGE                      UNION MORTGAGE GROUP INC
1660      16729625       EMCFLOW                          EMCMORTGAGE                      SOUTHERN TRUST MORTGAGE
1661      16771837       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1662      16771891       EMCFLOW                          EMCMORTGAGE                      HARBOURTON (2) MORTGAGE INVESTMENT CORPORATION
1663      16771918       EMCFLOW                          EMCMORTGAGE                      FIRST MAGNUS FINANCIAL
1664      16771921       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1665      16771960       EMCFLOW                          EMCMORTGAGE                      FIRST NLC
1666      16771966       EMCFLOW                          EMCMORTGAGE                      4UDIRECT INC
1667      16771978       EMCFLOW                          EMCMORTGAGE                      FIRST HOME MORTGAGE CORPORATION
1668      16772041       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
1669      16772161       EMCFLOW                          EMCMORTGAGE                      COUNTY TRUST MORTGAGE BAN
1670      16772612       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1671      16774800       EMCFLOW                          EMCMORTGAGE                      CAPITAL QUEST
1672      16774834       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1673      16774888       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
1674      16774937       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1675      16775045       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
1676      16775115       EMCFLOW                          EMCMORTGAGE                      ACCESS NATIONAL MORTGAGE
1677      16775200       EMCFLOW                          EMCMORTGAGE                      EQUITY RESOURCES
1678      16775446       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1679      16775545       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1680      16776598       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
1681      16776624       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1682      16776708       EMCFLOW                          EMCMORTGAGE                      COMMUNITY RESOURCE MORTGA
1683      16777204       EMCFLOW                          EMCMORTGAGE                      TRANSNATIONAL FINANCIAL
1684      16778227       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
1685      16778240       EMCFLOW                          EMCMORTGAGE                      DYNAMIC CAPITAL MORTGAGE
1686      16778255       EMCFLOW                          EMCMORTGAGE                      CAPITAL QUEST
1687      16778260       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1688      16778288       EMCFLOW                          EMCMORTGAGE                      MILLENNIUM BANK NA
1689      16786227       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1690      16788424       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
1691      16788755       EMCFLOW                          EMCMORTGAGE                      UNIMORTGAGE
1692      16788894       EMCFLOW                          EMCMORTGAGE                      THE LENDING COMPANY
1693      16718340       EMCFLOW                          EMCMORTGAGE                      RMS & ASSOCIATES
1694      16717515       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1695      16718406       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1696      16718419       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1697      16717622       EMCFLOW                          EMCMORTGAGE                      LENDMARK FINANCIAL SERVIC
1698      16717692       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1699      16717753       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1700      16717767       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1701      16717796       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1702      16718145       EMCFLOW                          EMCMORTGAGE                      4UDIRECT INC
1703      16718184       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
1704      16718217       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1705      16718237       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1706      16718250       EMCFLOW                          EMCMORTGAGE                      REALTY MORTGAGE CORPORATION
1707      16718273       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1708      16717236       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1709      16717241       EMCFLOW                          EMCMORTGAGE                      HOME LOAN FUNDING INC
1710      16717242       EMCFLOW                          EMCMORTGAGE                      PACIFIC COMMUNITY MORTGAG
1711      16717290       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
1712      16717426       EMCFLOW                          EMCMORTGAGE                      NBGI INC
1713      16717456       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
1714      16715174       EMCFLOW                          EMCMORTGAGE                      ALTERNATIVE FINANCING CORPORATION
1715      16715264       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
1716      16715278       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
1717      16715328       EMCFLOW                          EMCMORTGAGE                      ATLAS MORTGAGE FUNDING CO
1718      16715347       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1719      16717151       EMCFLOW                          EMCMORTGAGE                      CENTURY MORTGAGE COMPANY
1720      16715004       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1721      16715010       EMCFLOW                          EMCMORTGAGE                      COMPASS BANK
1722      16715012       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1723      16715016       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1724      16715041       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
1725      16715045       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
1726      16715091       EMCFLOW                          EMCMORTGAGE                      COMUNITY LENDING INC
1727      16715121       EMCFLOW                          EMCMORTGAGE                      COMUNITY LENDING INC
1728      16714884       EMCFLOW                          EMCMORTGAGE                      FIDELITY & TRUST MTG INC
1729      16714956       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1730      16714808       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1731      16714816       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1732      16714833       EMCFLOW                          EMCMORTGAGE                      PACIFIC COMMUNITY MORTGAG
1733      16714837       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1734      16714841       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1735      16714767       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1736      16714177       EMCFLOW                          EMCMORTGAGE                      FIRST MAGNUS FINANCIAL
1737      16714217       EMCFLOW                          EMCMORTGAGE                      HARBOURSIDE COMMUNITY BANK
1738      16714698       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1739      16714713       EMCFLOW                          EMCMORTGAGE                      LENDMARK FINANCIAL SERVIC
1740      16714158       EMCFLOW                          EMCMORTGAGE                      HOME LOAN SPECIALISTS
1741      16714146       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1742      16714014       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1743      16714031       EMCFLOW                          EMCMORTGAGE                      PROFESSIONAL MTG PARTNERS
1744      16714085       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1745      16714115       EMCFLOW                          EMCMORTGAGE                      ACADEMY MORTGAGE
1746      16714040       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1747      16714055       EMCFLOW                          EMCMORTGAGE                      EQUITY RESOURCES
1748      16714060       EMCFLOW                          EMCMORTGAGE                      MILLENNIUM BANK NA
1749      16713948       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
1750      16713611       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1751      16713623       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
1752      16713630       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1753      16713690       EMCFLOW                          EMCMORTGAGE                      THE CAL-BAY MORTGAGE GROUP
1754      16713694       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1755      16713854       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1756      16713888       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1757      16713756       EMCFLOW                          EMCMORTGAGE                      NEW SOUTH FEDERAL
1758      16713757       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1759      16713772       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1760      16713893       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1761      16713913       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1762      16713807       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1763      16713813       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1764      16710885       EMCFLOW                          EMCMORTGAGE                      WR STARKEY
1765      16710889       EMCFLOW                          EMCMORTGAGE                      ARTISAN MORTGAGE LLC
1766      16710891       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1767      16710901       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1768      16710947       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1769      16710964       EMCFLOW                          EMCMORTGAGE                      REALTY MORTGAGE CORPORATION
1770      16711185       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1771      16710993       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1772      16711005       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
1773      16711012       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1774      16711201       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1775      16711217       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1776      16711234       EMCFLOW                          EMCMORTGAGE                      WESTAMERICA MORTGAGE CORP
1777      16711017       EMCFLOW                          EMCMORTGAGE                      UNIVERSAL AMERICAN
1778      16711049       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1779      16711056       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1780      16711262       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1781      16711288       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1782      16711324       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1783      16711085       EMCFLOW                          EMCMORTGAGE                      COLORADO FEDERAL SAVINGS
1784      16711090       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1785      16713560       EMCFLOW                          EMCMORTGAGE                      PRIMELENDING A PLAINSCAP
1786      16713576       EMCFLOW                          EMCMORTGAGE                      BEAZER MORTGAGE CORPORATI
1787      16710789       EMCFLOW                          EMCMORTGAGE                      DUXFORD FINANCIAL INC
1788      16709889       EMCFLOW                          EMCMORTGAGE                      BEAZER MORTGAGE CORPORATI
1789      16710804       EMCFLOW                          EMCMORTGAGE                      HOME SOUTH MORTAGE CORP
1790      16710836       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1791      16709921       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1792      16709938       EMCFLOW                          EMCMORTGAGE                      ARLINGTON CAPITAL MORTGAGE
1793      16710841       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1794      16710853       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1795      16710870       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1796      16709962       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1797      16709976       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1798      16710003       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1799      16710030       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1800      16710036       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1801      16710040       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
1802      16710042       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1803      16710073       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CAPITAL ASSOCIATES INC
1804      16710081       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1805      16710085       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CAPITAL ASSOCIATES INC
1806      16710112       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CAPITAL ASSOCIATES INC
1807      16710170       EMCFLOW                          EMCMORTGAGE                      FRONTIER INVESTMENT COMPA
1808      16710180       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
1809      16710253       EMCFLOW                          EMCMORTGAGE                      NEVIS FUNDING CORP
1810      16710714       EMCFLOW                          EMCMORTGAGE                      HARBOURSIDE COMMUNITY BANK
1811      16710730       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1812      16708307       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1813      16708324       EMCFLOW                          EMCMORTGAGE                      ACADEMY MORTGAGE
1814      16708329       EMCFLOW                          EMCMORTGAGE                      ALTERNA MORTGAGE
1815      16709496       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1816      16709499       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1817      16709787       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1818      16709789       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
1819      16709805       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1820      16709557       EMCFLOW                          EMCMORTGAGE                      COMMUNITY RESOURCE MORTGA
1821      16709565       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1822      16709570       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1823      16709617       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1824      16709856       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1825      16709866       EMCFLOW                          EMCMORTGAGE                      HOME SOUTH MORTAGE CORP
1826      16707169       EMCFLOW                          EMCMORTGAGE                      PEOPLES MORTGAGE CO/MORIA
1827      16708060       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1828      16707696       EMCFLOW                          EMCMORTGAGE                      HARBOURTON MORTGAGE
1829      16707753       EMCFLOW                          EMCMORTGAGE                      LENDING FIRST
1830      16707767       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1831      16708117       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1832      16707866       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1833      16708157       EMCFLOW                          EMCMORTGAGE                      CORNERSTONE
1834      16708201       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1835      16708204       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1836      16708205       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1837      16708213       EMCFLOW                          EMCMORTGAGE                      REPUBLIC MORTGAGE HOME LO
1838      16706415       EMCFLOW                          EMCMORTGAGE                      MORTGAGE AMERICA INC DBA MORTGAGE AMERICA OF AL
1839      16706430       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1840      16706433       EMCFLOW                          EMCMORTGAGE                      ENTRUST MORTGAGE
1841      16706771       EMCFLOW                          EMCMORTGAGE                      NEW SOUTH FEDERAL
1842      16706787       EMCFLOW                          EMCMORTGAGE                      EQUITY RESOURCES
1843      16706468       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
1844      16706475       EMCFLOW                          EMCMORTGAGE                      AMTRUST MORTGAGE
1845      16706843       EMCFLOW                          EMCMORTGAGE                      PULTE MORTGAGE
1846      16706499       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1847      16706515       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1848      16706516       EMCFLOW                          EMCMORTGAGE                      WALL STREET FINANCIAL COR
1849      16706598       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1850      16706634       EMCFLOW                          EMCMORTGAGE                      DUXFORD FINANCIAL INC
1851      16706660       EMCFLOW                          EMCMORTGAGE                      HORIZON DIRECT INC DBA COMMITMENT LENDING
1852      16706666       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1853      16706670       EMCFLOW                          EMCMORTGAGE                      MILLENNIUM BANK NA
1854      16706675       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1855      16706679       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CAPITAL ASSOCIATES INC
1856      16706711       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1857      16706731       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1858      16704129       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
1859      16704408       EMCFLOW                          EMCMORTGAGE                      RESOURCE BANK
1860      16704437       EMCFLOW                          EMCMORTGAGE                      CREDIT NORTHEAST
1861      16704486       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1862      16704489       EMCFLOW                          EMCMORTGAGE                      AMSOUTH BANK
1863      16704511       EMCFLOW                          EMCMORTGAGE                      AMSOUTH BANK
1864      16704579       EMCFLOW                          EMCMORTGAGE                      UNITED MORTGAGE CORPORATI
1865      16697751       EMCFLOW                          EMCMORTGAGE                      LENDMARK FINANCIAL SERVIC
1866      16697754       EMCFLOW                          EMCMORTGAGE                      REAL ESTATE MORTGAGE NETW
1867      16697765       EMCFLOW                          EMCMORTGAGE                      LENDMARK FINANCIAL SERVIC
1868      16704602       EMCFLOW                          EMCMORTGAGE                      1ST MARINER BANK
1869      16704636       EMCFLOW                          EMCMORTGAGE                      WAUSAU MORTGAGE
1870      16704639       EMCFLOW                          EMCMORTGAGE                      ACADEMY MORTGAGE
1871      16697832       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1872      16697900       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
1873      16704646       EMCFLOW                          EMCMORTGAGE                      LIBERTY FINANCIAL GROUP
1874      16704649       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1875      16704672       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1876      16704717       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1877      16704720       EMCFLOW                          EMCMORTGAGE                      BILTMORE BANK OF ARIZONA
1878      16819057       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1879      16804160       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1880      16804167       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1881      16807264       EMCFLOW                          EMCMORTGAGE                      FIRST MAGNUS FINANCIAL
1882      16803848       EMCFLOW                          EMCMORTGAGE                      PACIFIC COMMUNITY MORTGAG
1883      16801896       EMCFLOW                          EMCMORTGAGE                      PRIMARY CAPITAL
1884      16801637       EMCFLOW                          EMCMORTGAGE                      HCL FINANCE INC
1885      16801535       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1886      16801483       EMCFLOW                          EMCMORTGAGE                      IMORTGAGECOM INC
1887      16798913       EMCFLOW                          EMCMORTGAGE                      EQUITY RESOURCES
1888      16798666       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
1889      16798372       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1890      16798374       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1891      16798390       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1892      16798311       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1893      16798322       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1894      16790849       EMCFLOW                          EMCMORTGAGE                      FINANCIAL MORTGAGE, INC.
1895      16790876       EMCFLOW                          EMCMORTGAGE                      JDB MORTGAGE
1896      16790932       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1897      16791107       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1898      16790601       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1899      16790537       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
1900      16790456       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1901      16788730       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1902      16788772       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1903      16788966       EMCFLOW                          EMCMORTGAGE                      THE LENDING COMPANY
1904      16789036       EMCFLOW                          EMCMORTGAGE                      CENTRAL PACIFIC MORTGAGE
1905      16788532       EMCFLOW                          EMCMORTGAGE                      SHEA FINANCIAL SERVICES
1906      16788638       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1907      16788644       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
1908      16788652       EMCFLOW                          EMCMORTGAGE                      LHM FINANCIAL
1909      16784659       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
1910      16784707       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1911      16784846       EMCFLOW                          EMCMORTGAGE                      UNITED MORTGAGE CORPORATI
1912      16784897       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1913      16784944       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1914      16785003       EMCFLOW                          EMCMORTGAGE                      PACIFIC COMMUNITY MORTGAG
1915      16786249       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1916      16786256       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1917      16786260       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1918      16786261       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1919      16786266       EMCFLOW                          EMCMORTGAGE                      HOMEBRIDGE MORTGAGE BANKE
1920      16781426       EMCFLOW                          EMCMORTGAGE                      MORTGAGE CORP OF AMERICA DBA ZONE FUNDING/HARD MON
1921      16784564       EMCFLOW                          EMCMORTGAGE                      ONE SOURCE MORTGAGE LLC
1922      16781015       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1923      16780925       EMCFLOW                          EMCMORTGAGE                      BOTTOMLINE MORTGAGE, INC.
1924      16780941       EMCFLOW                          EMCMORTGAGE                      PROFESSIONAL MTG PARTNERS
1925      16780717       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
1926      16780816       EMCFLOW                          EMCMORTGAGE                      SUNSET DIRECT
1927      16780867       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1928      16780869       EMCFLOW                          EMCMORTGAGE                      TRANSNATIONAL FINANCIAL
1929      16778843       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
1930      16778556       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1931      16778560       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1932      16778626       EMCFLOW                          EMCMORTGAGE                      AMERICAN STERLING BANK
1933      16778656       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
1934      16778732       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY FINANCIAL
1935      16777188       EMCFLOW                          EMCMORTGAGE                      GATEWAY BANK
1936      16777203       EMCFLOW                          EMCMORTGAGE                      GATEWAY BANK
1937      16778248       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1938      16776901       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
1939      16776908       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1940      16777027       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1941      16777097       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
1942      16777103       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1943      16776546       EMCFLOW                          EMCMORTGAGE                      REALTY MORTGAGE CORPORATION
1944      16776705       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1945      16776723       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1946      16776784       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1947      16775585       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1948      16775610       EMCFLOW                          EMCMORTGAGE                      FRANKLIN FINANCIAL
1949      16775286       EMCFLOW                          EMCMORTGAGE                      CHERRY CREEK MORTGAGE CO
1950      16775302       EMCFLOW                          EMCMORTGAGE                      ATLAS MORTGAGE FUNDING CO
1951      16775318       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1952      16775345       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1953      16775362       EMCFLOW                          EMCMORTGAGE                      FIRST MAGNUS FINANCIAL
1954      16775383       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1955      16775481       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1956      16775488       EMCFLOW                          EMCMORTGAGE                      FIRST GUARANTY
1957      16775505       EMCFLOW                          EMCMORTGAGE                      DYNAMIC CAPITAL MORTGAGE
1958      16774990       EMCFLOW                          EMCMORTGAGE                      PACIFIC COMMUNITY MORTGAG
1959      16775069       EMCFLOW                          EMCMORTGAGE                      CCSF DBA GREYSTONE FINANC
1960      16775079       EMCFLOW                          EMCMORTGAGE                      PACIFIC COMMUNITY MORTGAG
1961      16775106       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1962      16775114       EMCFLOW                          EMCMORTGAGE                      ACCESS NATIONAL MORTGAGE
1963      16775124       EMCFLOW                          EMCMORTGAGE                      ACCESS NATIONAL MORTGAGE
1964      16775129       EMCFLOW                          EMCMORTGAGE                      ACCESS NATIONAL MORTGAGE
1965      16775157       EMCFLOW                          EMCMORTGAGE                      ACCESS NATIONAL MORTGAGE
1966      16775162       EMCFLOW                          EMCMORTGAGE                      ACCESS NATIONAL MORTGAGE
1967      16775177       EMCFLOW                          EMCMORTGAGE                      ACCESS NATIONAL MORTGAGE
1968      16772228       EMCFLOW                          EMCMORTGAGE                      REPUBLIC MORTGAGE HOME LO
1969      16772433       EMCFLOW                          EMCMORTGAGE                      PRIMELENDING A PLAINSCAP
1970      16772451       EMCFLOW                          EMCMORTGAGE                      PHH MORTGAGE
1971      16772564       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
1972      16772573       EMCFLOW                          EMCMORTGAGE                      INTERMOUNTAIN MORTGAGE
1973      16772613       EMCFLOW                          EMCMORTGAGE                      INTERMOUNTAIN MORTGAGE
1974      16774864       EMCFLOW                          EMCMORTGAGE                      DELL FRANKLIN FINANCIAL,
1975      16774882       EMCFLOW                          EMCMORTGAGE                      MARSHALL BANKFIRST MORTGA
1976      16774910       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1977      16774923       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1978      16774934       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1979      16771344       EMCFLOW                          EMCMORTGAGE                      MOUNTAIN VIEW MORTGAGE
1980      16771359       EMCFLOW                          EMCMORTGAGE                      NEVIS FUNDING CORP
1981      16771715       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
1982      16771725       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1983      16771768       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1984      16771808       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1985      16771830       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1986      16771911       EMCFLOW                          EMCMORTGAGE                      HARBOURTON (2) MORTGAGE INVESTMENT CORPORATION
1987      16771976       EMCFLOW                          EMCMORTGAGE                      SUTTON BANK
1988      16771983       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
1989      16771986       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
1990      16771996       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
1991      16772002       EMCFLOW                          EMCMORTGAGE                      EQUITY RESOURCES
1992      16770525       EMCFLOW                          EMCMORTGAGE                      FIRST CALIFORNIA MORTGAGE
1993      16770586       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1994      16770666       EMCFLOW                          EMCMORTGAGE                      SUBURBAN FEDERAL SAVINGS BANK
1995      16770744       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
1996      16770849       EMCFLOW                          EMCMORTGAGE                      BSM FINANCIAL LP
1997      16770855       EMCFLOW                          EMCMORTGAGE                      STEARNS LENDING
1998      16770905       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
1999      16770964       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
2000      16770983       EMCFLOW                          EMCMORTGAGE                      GUARANTEED RATE
2001      16765530       EMCFLOW                          EMCMORTGAGE                      CTX MORTGAGE COMPANY LLC
2002      16768428       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
2003      16768514       EMCFLOW                          EMCMORTGAGE                      NEVIS FUNDING CORP
2004      16767829       EMCFLOW                          EMCMORTGAGE                      PRIMARY CAPITAL
2005      16767830       EMCFLOW                          EMCMORTGAGE                      1ST AMERICAN MORTGAGE FIN
2006      16767867       EMCFLOW                          EMCMORTGAGE                      NBGI INC
2007      16767898       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
2008      16767918       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
2009      16767924       EMCFLOW                          EMCMORTGAGE                      MAVERICK MORTGAGE
2010      16767925       EMCFLOW                          EMCMORTGAGE                      LENDMARK FINANCIAL SERVIC
2011      16767932       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
2012      16768001       EMCFLOW                          EMCMORTGAGE                      VISION MORTGAGE LLC
2013      16768026       EMCFLOW                          EMCMORTGAGE                      EXPRESS ONE MORTGAGE CORP
2014      16768034       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
2015      16768045       EMCFLOW                          EMCMORTGAGE                      RMS & ASSOCIATES
2016      16768046       EMCFLOW                          EMCMORTGAGE                      SUPREME LENDING
2017      16768103       EMCFLOW                          EMCMORTGAGE                      NV MORTGAGE
2018      16768120       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
2019      16768144       EMCFLOW                          EMCMORTGAGE                      SYNOVUS MORTGAGE
2020      16768157       EMCFLOW                          EMCMORTGAGE                      ALLIED MORTGAGE GROUP
2021      16768165       EMCFLOW                          EMCMORTGAGE                      FIRST RESIDENTIAL
2022      16768257       EMCFLOW                          EMCMORTGAGE                      INTERMOUNTAIN MORTGAGE
2023      16768323       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
2024      16731951       EMCFLOW                          EMCMORTGAGE                      PINNACLE MORTGAGE GROUP INC
2025      16732014       EMCFLOW                          EMCMORTGAGE                      HOME LOAN SPECIALISTS
2026      16732059       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
2027      16765061       EMCFLOW                          EMCMORTGAGE                      PELICAN CAPITAL INVESTMEN
2028      16765096       EMCFLOW                          EMCMORTGAGE                      MARSHALL BANKFIRST MORTGA
2029      16765189       EMCFLOW                          EMCMORTGAGE                      USA FUNDING CORP
2030      16765216       EMCFLOW                          EMCMORTGAGE                      HAMILTON MORTGAGE COMPANY
2031      16859120       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
2032      16765307       EMCFLOW                          EMCMORTGAGE                      AMERICAN HOME KEY
2033      16765321       EMCFLOW                          EMCMORTGAGE                      SECURITY NATIONAL
2034      16765384       EMCFLOW                          EMCMORTGAGE                      GATEWAY BANK
2035      16859228       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
2036      16770480       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
2037      16789121       MID AMERICA BANK                 MIDAMERICABAN                    MID AMERICA BANK
2038      16798314       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
2039      16798339       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
2040      16803348       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
2041      16803429       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
2042      16809412       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
2043      16809426       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
2044      16819380       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE
2045      16819403       EMCFLOW                          HSBCMORTGAGE                     HSBC MORTGAGE




--------------------------------------------------------------------------------




          CITY1                                       ZIP_CODE     STATE    ISSUE_DATE
1         DURANT                                      74701        OK       20061101
2         East Point                                  30344        GA       20061201
3         Tampa                                       33626        FL       20061001
4         STERLING                                    20165        VA       20060501
5         N LAS VEGAS                                 89081        NV       20060701
6         COOLIDGE                                    85228        AZ       20061101
7         Margate                                     33063        FL       20060901
8         Kissimmee                                   34746        FL       20061101
9         CANYON LAKE                                 92587        CA       20061201
10        Fort Worth                                  76140        TX       20060801
11        MARYSVILLE                                  95901        CA       20061201
12        Corona                                      92880        CA       20061201
13        DENVER                                      80221        CO       20061201
14        Newark                                      7107         NJ       20061201
15        PHOENIX                                     85050        AZ       20061201
16        TRABUCO CANYON AREA                         92679        CA       20061001
17        HAMILTON                                    45011        OH       20061201
18        WESTBURY                                    11590        NY       20061201
19        LAS VEGAS                                   89135        NV       20061201
20        HAYMARKET                                   20169        VA       20061101
21        Orlando                                     32835        FL       20061201
22        Las Vegas                                   89106        NV       20061201
23        Tucson                                      85705        AZ       20061201
24        PROVO                                       84606        UT       20061201
25        MIAMI                                       33126        FL       20061201
26        Sparks                                      89431        NV       20061001
27        West Palm Beach                             33401        FL       20061201
28        Paterson                                    7504         NJ       20061201
29        ROSEVILLE                                   95678        CA       20061201
30        Dover                                       7801         NJ       20061201
31        Passaic                                     7055         NJ       20061201
32        Harrisonburg                                22802        VA       20061201
33        PEMBROKE PINES                              33025        FL       20061201
34        LOCUST GROVE                                30248        GA       20061201
35        Fairlawn                                    24141        VA       20061201
36        Suwanee                                     30024        GA       20061201
37        OAK POINT                                   76227        TX       20061201
38        ST AUGUSTINE                                32084        FL       20061201
39        GUERNEVILLE                                 95446        CA       20061201
40        BRANDYWINE                                  20613        MD       20061201
41        CHARLESTON                                  29407        SC       20061201
42        LAS VEGAS                                   89178        NV       20061201
43        UPPER MARLBORO                              20772        MD       20061201
44        INDIO                                       92203        CA       20061201
45        YORK                                        17408        PA       20061201
46        PETERSBURG                                  23803        VA       20061201
47        RICHMOND                                    23223        VA       20061201
48        DORAL                                       33172        FL       20061201
49        LAUREL                                      20707        MD       20061201
50        Burke                                       22015        VA       20061201
51        Beltsville                                  20705        MD       20061201
52        Roswell                                     30076        GA       20061201
53        CLEVELAND                                   44119        OH       20061201
54        Dallas                                      75218        TX       20061201
55        San Antonio                                 78222        TX       20061201
56        Kannapolis                                  28083        NC       20061201
57        POTTSTOWN                                   19465        PA       20061201
58        JACKSONVILLE                                32209        FL       20061201
59        Newark                                      7103         NJ       20061201
60        YORK                                        17408        PA       20061201
61        Newark                                      7103         NJ       20061201
62        Manassas                                    20109        VA       20061201
63        BALTIMORE                                   21217        MD       20061101
64        Las Vegas                                   89131        NV       20061001
65        Norfolk                                     23509        VA       20061001
66        COVINGTON                                   30016        GA       20061001
67        Maricopa                                    85239        AZ       20061001
68        Sahuarita                                   85629        AZ       20061001
69        Columbia                                    29210        SC       20061101
70        Mc Donough                                  30253        GA       20061001
71        Chicago                                     60612        IL       20061101
72        Las Vegas                                   89131        NV       20061101
73        Decatur                                     30034        GA       20061001
74        Jackson                                     8527         NJ       20060901
75        Powder Springs                              30127        GA       20061001
76        Pensacola                                   32506        FL       20061001
77        PASSAIC                                     7055         NJ       20061101
78        LONG BEACH                                  90805        CA       20061101
79        Las Vegas                                   89119        NV       20061001
80        Running Springs                             92382        CA       20061001
81        HUTTO                                       78634        TX       20061101
82        NORFOLK                                     23505        VA       20061001
83        SAN ANTONIO                                 78254        TX       20061001
84        SOUTHBRIDGE                                 1550         MA       20061001
85        MANASSAS                                    20109        VA       20061201
86        WOODBRIDGE                                  22193        VA       20061201
87        HAGERSTOWN                                  21740        MD       20061201
88        MESA                                        85204        AZ       20061101
89        WATERBURY                                   6706         CT       20061001
90        CUTLER BAY                                  33190        FL       20061201
91        PHOENIX                                     85029        AZ       20061001
92        LAS VEGAS                                   89121        NV       20061201
93        Spring Hill                                 34609        FL       20061201
94        Roxbury                                     6783         CT       20061001
95        Champaign                                   61820        IL       20061101
96        Palm Coast                                  32137        FL       20061101
97        Cypress                                     77429        TX       20061001
98        SAINT CLOUD                                 56301        MN       20061001
99        Lehigh Acres                                33986        FL       20061001
100       ATLANTA                                     30310        GA       20060201
101       prospect park                               7508         NJ       20061201
102       HAPEVILLE                                   30354        GA       20061201
103       KATY                                        77449        TX       20061201
104       LOGANVILLE                                  30052        GA       20061201
105       Granada Hills                               91344        CA       20061201
106       Nashville                                   37217        TN       20061201
107       LAS VEGAS                                   89122        NV       20061101
108       Orange Park                                 32073        FL       20061201
109       GREENSBORO                                  27406        NC       20061101
110       Alexandria                                  22312        VA       20061201
111       ATLANTA                                     30314        GA       20061101
112       Jersey City                                 7302         NJ       20061201
113       CHANDLER                                    85249        AZ       20061201
114       Herriman                                    84096        UT       20061201
115       Richmond                                    94804        CA       20061201
116       Battle Ground                               98604        WA       20061201
117       West Palm Beach                             33401        FL       20061201
118       Glendale                                    85310        AZ       20061201
119       COLUMBUS                                    43228        OH       20061201
120       BATON ROUGE                                 70817        LA       20061201
121       Tampa                                       33604        FL       20061201
122       JONESBORO                                   30236        GA       20061201
123       FRESNO                                      93722        CA       20061201
124       COVINGTON                                   30016        GA       20061201
125       COVINGTON                                   30016        GA       20061201
126       ATLANTA                                     30349        GA       20061201
127       NAVARRE                                     32566        FL       20061101
128       Herndon                                     20171        VA       20061201
129       Mcdonough                                   30253        GA       20061201
130       Farmington                                  48331        MI       20061201
131       MARICOPA                                    85239        AZ       20061201
132       Stockbridge                                 30281        GA       20061101
133       Decatur                                     30032        GA       20061101
134       Hampton                                     30228        GA       20061101
135       SUFFOLK                                     23434        VA       20061201
136       ALEXANDRIA                                  22304        VA       20061201
137       PHOENIX                                     85008        AZ       20061201
138       Milwaukee                                   53218        WI       20061201
139       BAYONET POINT                               34667        FL       20061201
140       West Palm Beach                             33401        FL       20061201
141       Paterson                                    7501         NJ       20061201
142       Palm City                                   34990        FL       20061201
143       El Paso                                     79938        TX       20061201
144       Newark                                      7112         NJ       20060901
145       Apopka                                      32712        FL       20061001
146       Belleville                                  7109         NJ       20061201
147       VANCOUVER                                   98682        WA       20061201
148       Zimmerman                                   55398        MN       20061201
149       Elmwood Park                                7407         NJ       20061201
150       Phoenix                                     85085        AZ       20061201
151       TAMPA                                       33604        FL       20061201
152       Houston                                     77016        TX       20061201
153       El Paso                                     79938        TX       20061201
154       North Royalton                              44133        OH       20061201
155       SACRAMENTO                                  95833        CA       20061201
156       THOUSAND OAKS                               91362        CA       20061201
157       Hazelwood                                   63042        MO       20061101
158       Waldorf                                     20602        MD       20061201
159       Washington                                  20001        DC       20061001
160       LAS VEGAS                                   89115        NV       20061201
161       Mesa                                        85210        AZ       20061201
162       GALENA                                      61036        IL       20061101
163       Peoria                                      85383        AZ       20061201
164       pensacola                                   32503        FL       20061101
165       Queen Creek                                 85243        AZ       20061101
166       RESEDA                                      91335        CA       20061201
167       YORK                                        17408        PA       20061101
168       Lanham                                      20706        MD       20061101
169       Anthem                                      85086        AZ       20061201
170       Anthem                                      85086        AZ       20061201
171       Seagoville                                  75159        TX       20061101
172       Anthem                                      85086        AZ       20061201
173       GARLAND                                     75044        TX       20061201
174       E Rockland Key                              33040        FL       20061201
175       CHARLOTTE                                   28214        NC       20061201
176       Newnan                                      30263        GA       20061201
177       SAUK VILLAGE                                60411        IL       20061001
178       REDFORD                                     48240        MI       20061101
179       BALTIMORE                                   21224        MD       20061101
180       BALTIMORE                                   21205        MD       20061101
181       BENSENVILLE                                 60106        IL       20061101
182       AURORA                                      60505        IL       20061101
183       Middletown                                  19709        DE       20061201
184       KNOXVILLE                                   37922        TN       20061101
185       BALTIMORE                                   21205        MD       20061101
186       CHICAGO                                     60636        IL       20061001
187       NEW BRUNSWICK                               8901         NJ       20061101
188       WASHINGTON                                  20019        DC       20061101
189       LEESBURG                                    20175        VA       20061101
190       TUCKER                                      30084        GA       20061101
191       Richmond                                    23225        VA       20061101
192       LAWRENCEVILLE                               30045        GA       20061101
193       NEWARK                                      7103         NJ       20061101
194       RICHMOND                                    23224        VA       20061101
195       ROANOKE                                     24017        VA       20061101
196       ANNAPOLIS                                   21403        MD       20061101
197       ATLANTA                                     30350        GA       20061101
198       CHARLOTTE                                   28217        NC       20061101
199       YORKTOWN                                    23692        VA       20061101
200       NEWARK                                      7108         NJ       20061101
201       Chantilly                                   20152        VA       20061201
202       Clearfield                                  84015        UT       20061201
203       MESA                                        85212        AZ       20061201
204       WASHINGTON                                  20012        DC       20061201
205       WASHINGTON                                  20011        DC       20061201
206       DALLAS                                      30157        GA       20061201
207       ABINGDON                                    21009        MD       20061201
208       Spotsylvania                                22553        VA       20061101
209       Glen Burnie                                 21061        MD       20061101
210       WINSTON SALEM                               27101        NC       20061201
211       BALTIMORE                                   21214        MD       20061201
212       Charlotte                                   28273        NC       20061101
213       Chambersburg                                17201        PA       20061101
214       Doral                                       33178        FL       20061101
215       MANASSAS                                    20109        VA       20061201
216       COVINGTON                                   30016        GA       20061201
217       LAS VEGAS                                   89148        NV       20061201
218       WESTERN SPRINGS                             60558        IL       20061201
219       SURPRISE                                    85388        AZ       20061201
220       College Park                                30349        GA       20061101
221       College Park                                30349        GA       20061101
222       Reno                                        89523        NV       20061101
223       BALCH SPRINGS                               75180        TX       20061201
224       REDLANDS                                    92373        CA       20061201
225       Pacifica                                    94044        CA       20061201
226       LAKE LURE                                   28746        NC       20061201
227       GASTON                                      29053        SC       20061201
228       LOS ANGELES                                 90064        CA       20061201
229       Buckeye                                     85396        AZ       20061201
230       ORANGE PARK                                 32073        FL       20061201
231       SHERMAN                                     75090        TX       20061201
232       TUCSON                                      85746        AZ       20061201
233       Chantilly                                   20152        VA       20061201
234       DISTRICT HEIGHTS                            20747        MD       20061201
235       MABLETON                                    30126        GA       20061101
236       COVINGTON                                   30014        GA       20061101
237       COVINGTON                                   30014        GA       20061101
238       COVINGTON                                   30014        GA       20061101
239       Gaithersburg                                20877        MD       20070101
240       Jupiter                                     33458        FL       20070101
241       MILLSBORO                                   19966        DE       20061101
242       SCOTTSDALE                                  85258        AZ       20061101
243       LAGUNA BEACH                                92651        CA       20061101
244       VALLEJO                                     94591        CA       20061101
245       LIVERMORE                                   94551        CA       20061201
246       KAYSVILLE                                   84037        UT       20061101
247       BOYDS                                       20841        MD       20061101
248       KISSIMMEE                                   34747        FL       20061001
249       NORWALK                                     90650        CA       20061201
250       PLEASANT HILL                               94523        CA       20061201
251       SARATOGA                                    95070        CA       20061201
252       JACKSONVILLE BEACH                          32250        FL       20061101
253       HAWTHORNE                                   7506         NJ       20061101
254       CORONA                                      92880        CA       20061101
255       LAS VEGAS                                   89138        NV       20061101
256       LOS ANGELES TAR                             91356        CA       20061201
257       PORTLAND                                    97209        OR       20061101
258       NAPA                                        94558        CA       20061001
259       ISLE OF PALMS                               29451        SC       20061101
260       LAS VEGAS                                   89117        NV       20061101
261       DUMFRIES                                    22026        VA       20061201
262       WALNUT CREEK                                94595        CA       20061101
263       DENVER                                      80231        CO       20061101
264       LEESBURG                                    20176        VA       20061101
265       RESTON                                      20190        VA       20061201
266       LAS VEGAS                                   89110        NV       20061201
267       SAN FRANCISCO                               94112        CA       20060901
268       DETROIT                                     48234        MI       20061201
269       Upper Marlboro                              20774        MD       20061201
270       YORK                                        17408        PA       20061201
271       Laurel                                      20724        MD       20061201
272       SYLMAR                                      91342        CA       20061201
273       SEVERN                                      21144        MD       20061201
274       JEFFERSONTON                                22724        VA       20061201
275       LEBANON                                     17042        PA       20061201
276       MESA                                        85206        AZ       20061201
277       Altamonte Springs                           32714        FL       20061201
278       Fountain Hills                              85268        AZ       20061201
279       Nashville                                   37211        TN       20061201
280       PALMDALE                                    93551        CA       20061201
281       Lakeland                                    33803        FL       20061201
282       Orlando                                     32822        FL       20061201
283       SOUTH SAN FRANCISCO                         94080        CA       20061201
284       SAN DIEGO                                   92109        CA       20061201
285       ATL                                         30331        GA       20061201
286       ATL                                         30331        GA       20061201
287       Waldorf                                     20603        MD       20061201
288       Cave Creek                                  85331        AZ       20061201
289       FULTON                                      30331        GA       20061201
290       Passaic                                     7055         NJ       20061201
291       Fresno                                      93701        CA       20061201
292       LAS VEGAS                                   89109        NV       20061201
293       Las Vegas                                   89169        NV       20061201
294       ESTERO                                      33928        FL       20061201
295       LITTLE CANADA                               55117        MN       20061201
296       N MIAMI BEACH                               33162        FL       20061201
297       LAS VEGAS                                   89108        NV       20061201
298       Murphy                                      75094        TX       20061201
299       Yulee                                       32097        FL       20061201
300       Upper Marlboro                              20772        MD       20061201
301       Lauderhill                                  33313        FL       20061201
302       MANASSAS                                    20110        VA       20061201
303       Brooklyn Park                               55445        MN       20061201
304       BALTIMORE                                   21230        MD       20061201
305       GILBERT                                     85234        AZ       20061201
306       Reading                                     19604        PA       20061201
307       (Sylmar Area) Los Angeles                   91342        CA       20061201
308       Ocala                                       34473        FL       20061201
309       INGLEWOOD                                   90302        CA       20061201
310       Rancho Cordova                              95742        CA       20061201
311       Porter                                      77365        TX       20061201
312       ALDIE                                       20105        VA       20061201
313       COLUMBIA                                    29205        SC       20061201
314       HARBESON                                    19951        DE       20061201
315       Myrtle Beach                                29579        SC       20061201
316       MCDONOUGH                                   30252        GA       20061201
317       HENDERSON                                   89044        NV       20061201
318       W SPRINGFIELD                               22152        VA       20061201
319       Rancho Palos Verdes                         90275        CA       20061201
320       DUNKIRK                                     20754        MD       20061201
321       LAS VEGAS                                   89123        NV       20061101
322       Fort Myers                                  33908        FL       20061201
323       ALEXANDRIA                                  22312        VA       20061201
324       Grand Prairie                               75052        TX       20061201
325       CANYON                                      92587        CA       20061201
326       ROYAL OAK                                   48067        MI       20061201
327       RICHMOND                                    23234        VA       20061201
328       Fort Worth                                  76112        TX       20061101
329       Grove City                                  43123        OH       20061201
330       Wilmington                                  19805        DE       20061201
331       JACKSONVILLE                                32221        FL       20061201
332       MINNEAPOLIS                                 55411        MN       20061201
333       ANTIOCH                                     94509        CA       20061201
334       Alva                                        33920        FL       20061001
335       Duluth                                      55806        MN       20061101
336       CHAMPIONS GATE                              33837        FL       20061201
337       Hamtramck                                   48212        MI       20061201
338       South Miami                                 33143        FL       20061201
339       Easton                                      18042        PA       20061201
340       New Market                                  21774        MD       20061201
341       HERNDON                                     20171        VA       20061201
342       JACKSONVILLE                                32225        FL       20061201
343       RIVERDALE                                   30296        GA       20061201
344       BROOMFIELD                                  80234        CO       20061201
345       SUGAR HILL                                  30518        GA       20061201
346       WRIGHTSVILLE BEACH                          28480        NC       20061101
347       WADDELL                                     85355        AZ       20061201
348       VERO BEACH                                  32963        FL       20061101
349       ISSAQUAH                                    98027        WA       20061001
350       GREAT FALLS                                 22066        VA       20061001
351       QUEEN CREEK                                 85242        AZ       20061201
352       RIDGEFIELD                                  6877         CT       20061201
353       HAYWARD                                     94544        CA       20061101
354       MOORESVILLE                                 28117        NC       20061101
355       BOWIE                                       20720        MD       20061201
356       SIMI VALLEY                                 93063        CA       20061101
357       Jefferson                                   30549        GA       20061101
358       EL MONTE                                    91732        CA       20061001
359       WINCHESTER                                  22603        VA       20061201
360       MIRA LOMA                                   91752        CA       20061101
361       SAN BERNARDINO                              92404        CA       20061101
362       RIVIERA BEACH                               33404        FL       20061001
363       KISSIMMEE                                   34746        FL       20070101
364       Upper Marlboro                              20772        MD       20061201
365       MORENO VALLEY                               92555        CA       20061201
366       SAN DIEGO                                   92116        CA       20061101
367       Brooklyn                                    11207        NY       20061101
368       KALISPELL                                   59901        MT       20061101
369       FRESNO                                      93727        CA       20061101
370       MURRIETA                                    92563        CA       20061101
371       SAN FRANSISCO                               94112        CA       20061101
372       COSTA MESA                                  92626        CA       20061101
373       LOS ANGELES CHATSWORTH AR                   91311        CA       20061201
374       LAKEWOOD                                    90715        CA       20061101
375       OAKLEY                                      94561        CA       20061201
376       SAN DIEGO                                   92109        CA       20061101
377       JERSEY CITY                                 7305         NJ       20061101
378       LAS VEGAS                                   89139        NV       20061201
379       WALKERSVILLE                                21793        MD       20061101
380       MOUNTAIN HOUSE                              95391        CA       20061101
381       TUSTIN                                      92782        CA       20061101
382       GARDEN GROVE                                92841        CA       20061201
383       RANCHO CUCAMONGA                            91739        CA       20061101
384       FOSTER CITY                                 94404        CA       20061101
385       NORTHBROOK                                  60062        IL       20061201
386       EAGLE                                       81631        CO       20061201
387       VALLEJO                                     94591        CA       20061101
388       SANTA ROSA                                  95409        CA       20061101
389       Orlando                                     32808        FL       20061101
390       SMITHFIELD                                  27577        NC       20061201
391       Atlanta                                     30314        GA       20061201
392       CONYERS                                     30094        GA       20061101
393       Austin                                      78759        TX       20061201
394       Austin                                      78759        TX       20061201
395       WOODBRIDGE                                  22191        VA       20061001
396       PITTSBURG                                   94565        CA       20061201
397       BRIDGEWATER                                 8807         NJ       20061201
398       FORT MYERS                                  33919        FL       20061201
399       CUPERTINO                                   95014        CA       20061201
400       LAS VEGAS                                   89138        NV       20061001
401       WOODY CREEK                                 81656        CO       20061001
402       BETHESDA                                    20817        MD       20061101
403       LOS ANGELES                                 91306        CA       20061201
404       LAFAYETTE HILL                              19444        PA       20061001
405       PARADISE VALLEY                             85253        AZ       20061001
406       NORTH HOLLYWOOD                             91601        CA       20061201
407       LAS VEGAS                                   89178        NV       20061201
408       EAST BETHEL                                 55011        MN       20061201
409       HERCULES                                    94547        CA       20061201
410       BALTIMORE                                   21211        MD       20060901
411       CHICAGO                                     60661        IL       20061201
412       NEW CANAAN                                  6840         CT       20061101
413       COLORADO SPRINGS                            80920        CO       20060901
414       NOVATO                                      94945        CA       20061201
415       HENDERSON                                   89002        NV       20061101
416       GARDNERVILLE                                89460        NV       20061201
417       PALO ALTO                                   94306        CA       20061201
418       LOS ALTOS                                   94024        CA       20061201
419       OXNARD                                      93036        CA       20070101
420       CROSSLAKE                                   56442        MN       20061101
421       RIVERSIDE                                   92505        CA       20061001
422       LAS VEGAS                                   89146        NV       20061001
423       FULLERTON                                   92833        CA       20061101
424       FALLS CHURCH                                22043        VA       20061001
425       LAKE ELSINORE                               92532        CA       20061101
426       LOS GATOS                                   95032        CA       20061101
427       FRIDAY HARBOR                               98250        WA       20060901
428       SAN FERNANDO                                91340        CA       20061201
429       MCLEAN                                      22101        VA       20061201
430       MARIETTA                                    30062        GA       20061001
431       PALMDALE                                    93551        CA       20061201
432       CHATSWORTH                                  91311        CA       20061201
433       LA MESA                                     91941        CA       20061201
434       FOUNTAIN HILLS                              85268        AZ       20070101
435       HUNTINGTON BEAC                             92648        CA       20061201
436       FREMONT                                     94536        CA       20061201
437       DAYTONA BEACH                               32118        FL       20061201
438       SAN FRANCISCO                               94112        CA       20061201
439       LA PUENTE                                   91744        CA       20061201
440       OAKLEY                                      94561        CA       20061201
441       SEACREST BEACH                              32459        FL       20061001
442       CHULA VISTA                                 91914        CA       20061201
443       MIRA LOMA                                   91752        CA       20061201
444       LOS ANGELES                                 90069        CA       20061201
445       ASHTON                                      20861        MD       20061201
446       HOUSTON                                     77057        TX       20061201
447       LEAWOOD                                     66209        KS       20070101
448       FAIRVIEW                                    75069        TX       20061201
449       SACRAMENTO                                  95834        CA       20061101
450       SEATTLE                                     98121        WA       20061201
451       MIAMI                                       33156        FL       20061101
452       BRIGANTINE                                  8203         NJ       20061201
453       PRINCETON                                   8540         NJ       20061001
454       MOUNT PROSPECT                              60056        IL       20061101
455       NEWPORT BEACH                               92663        CA       20061201
456       MONTROSE                                    81401        CO       20061101
457       SEATTLE                                     98121        WA       20061201
458       STAR                                        83669        ID       20061001
459       SAN JOSE                                    95126        CA       20061101
460       DUBLIN                                      94568        CA       20061101
461       TUSTIN                                      92782        CA       20061201
462       ST MICHAEL                                  55376        MN       20060901
463       ELLICOTT CITY                               21043        MD       20061101
464       CORONA                                      92882        CA       20061201
465       WATSONVILLE                                 95076        CA       20061201
466       DALLAS                                      75254        TX       20070101
467       WOODINVILLE                                 98077        WA       20061201
468       WATSONVILLE                                 95076        CA       20061201
469       CAMPBELL                                    95008        CA       20061201
470       ROYAL PALM BEACH                            33411        FL       20061201
471       HUNTINGTON BEACH                            92648        CA       20070101
472       BRADENTON                                   34212        FL       20061201
473       SANTA ROSA BEACH                            32459        FL       20061201
474       FAIRFAX STATION                             22039        VA       20061201
475       PLEASANTON                                  94566        CA       20061201
476       WINDERMERE                                  34786        FL       20070101
477       ALAMEDA                                     94501        CA       20061201
478       SALT LAKE CITY                              84103        UT       20061201
479       WELLESLEY                                   2482         MA       20061201
480       CORONA                                      92883        CA       20061201
481       WESTON                                      33332        FL       20070101
482       WOODLAND HILLS                              91367        CA       20061201
483       RENO                                        89521        NV       20061201
484       SUNLAND                                     91040        CA       20070101
485       BREA                                        92821        CA       20061201
486       CHICAGO                                     60616        IL       20070101
487       WEST COVINA                                 91791        CA       20061201
488       LOS ANGELES                                 90230        CA       20061201
489       DRAPER                                      84020        UT       20061201
490       AUSTIN                                      78733        TX       20061201
491       WOODBRIDGE                                  8830         NJ       20061201
492       SAN DIEGO                                   92129        CA       20061201
493       CORONA                                      92882        CA       20061201
494       SAN JOSE                                    95112        CA       20061201
495       CHICAGO                                     60610        IL       20061201
496       NAPA                                        94558        CA       20070101
497       NORWALK                                     90650        CA       20061201
498       ROSEVILLE                                   95747        CA       20061201
499       RESTON                                      20190        VA       20061201
500       Decatur                                     30030        GA       20070101
501       GLENDALE                                    85310        AZ       20061101
502       PORTLAND                                    97219        OR       20061201
503       OAKLEY                                      94561        CA       20061101
504       ROCKVILLE                                   20855        MD       20061201
505       KETCHUM                                     83340        ID       20061201
506       BLAINE COUNTY                               83333        ID       20061201
507       LOS ANGELES                                 90065        CA       20061101
508       PEORIA                                      85383        AZ       20061101
509       LAS VEGAS                                   89109        NV       20061201
510       LAS VEGAS                                   89109        NV       20061201
511       VERNONBURG                                  31419        GA       20061201
512       COPPEROPOLIS                                95228        CA       20061201
513       OAKLEY                                      94561        CA       20061101
514       INDIO                                       92201        CA       20061201
515       BAKERSFIELD                                 93312        CA       20061201
516       BROOKLYN                                    11223        NY       20061101
517       ATLANTA                                     30308        GA       20061201
518       LAS VEGAS                                   89178        NV       20061101
519       CORONA                                      92880        CA       20061201
520       PINECREST                                   33156        FL       20061201
521       HAMPTON BAYS                                11946        NY       20061101
522       LOS ANGELES VAN NUYS AREA                   91406        CA       20061201
523       NEW YORK                                    10014        NY       20061101
524       WOODLAND                                    95695        CA       20061101
525       SPRINGFIELD                                 22153        VA       20061101
526       BAINBRIDGE ISLAND                           98110        WA       20061201
527       SOUTH LAKE TAHOE                            96150        CA       20061101
528       OVERLAND PARK                               66062        KS       20061201
529       MURRIETA                                    92562        CA       20061201
530       SAN FRANCISCO                               94117        CA       20061101
531       RIO LINDA                                   95673        CA       20061101
532       CARSON CITY                                 89701        NV       20061101
533       DAVIE                                       33330        FL       20061201
534       MIAMI                                       33175        FL       20061201
535       VENTURA                                     93004        CA       20061201
536       HUGHESVILLE                                 20637        MD       20061201
537       IRVING                                      75039        TX       20061201
538       FREMONT                                     94539        CA       20061201
539       PHOENIX                                     85048        AZ       20061201
540       LOS ANGELES                                 90013        CA       20061201
541       TEMPE                                       85284        AZ       20061201
542       HAWTHORNE                                   90250        CA       20061201
543       NORTH RICHMOND                              94801        CA       20061201
544       WESTMINSTER                                 92683        CA       20061201
545       LIVERMORE                                   94551        CA       20061201
546       LAS VEGAS                                   89109        NV       20061201
547       CORAL GABLES                                33156        FL       20061201
548       HALF MOON BAY                               94019        CA       20061201
549       CULVER CITY                                 90066        CA       20061201
550       SAN CLEMENTE                                92672        CA       20061201
551       HINSDALE                                    60521        IL       20070101
552       HAYWARD                                     94545        CA       20061201
553       NORTH RIVERSIDE                             60546        IL       20070101
554       CORONA                                      92883        CA       20061101
555       INDIANAPOLIS                                46227        IN       20070101
556       SAN JOSE                                    95127        CA       20061201
557       MOUNT PLEASANT                              29464        SC       20061101
558       Arcadia                                     91006        CA       20061201
559       OAK LAWN                                    60453        IL       20070101
560       NEWARK                                      94560        CA       20061201
561       WOODRIDGE                                   60517        IL       20070101
562       SARATOGA                                    95070        CA       20061101
563       TARZANA                                     91335        CA       20061201
564       PALATINE                                    60067        IL       20070101
565       BRISTOW                                     20136        VA       20061201
566       FONTANA                                     92336        CA       20061101
567       CAPE CORAL                                  33914        FL       20061201
568       SCOTTSDALE                                  85262        AZ       20061101
569       AURORA                                      60506        IL       20070101
570       TRACY                                       95376        CA       20061201
571       RANCHO CUCAMONGA                            91730        CA       20061101
572       HOUSTON                                     77077        TX       20061201
573       CHATSWORTH                                  91311        CA       20061101
574       DALTON GARDENS                              83815        ID       20061101
575       MANASSAS                                    20110        VA       20061201
576       SAN JOSE                                    95120        CA       20061101
577       HUNTINGTON BEACH                            92646        CA       20061101
578       CHARLESTON                                  29401        SC       20061101
579       ORANGE                                      92869        CA       20061101
580       BRENTWOOD                                   94513        CA       20061201
581       ALEXANDRIA                                  22304        VA       20061201
582       BOULDER                                     80302        CO       20061201
583       Central Islip                               11722        NY       20070101
584       ROGERS                                      72758        AR       20061201
585       WESTLAKE VILLAGE                            91361        CA       20061201
586       MIAMI                                       33186        FL       20061201
587       SAN RAMON                                   94582        CA       20061201
588       LOS ANGELES                                 90032        CA       20061201
589       LAS VEGAS                                   89178        NV       20061201
590       INDIAN WELLS                                92210        CA       20061201
591       PACIFIC GROVE                               93950        CA       20061201
592       COSTA MESA                                  92626        CA       20061201
593       LOS ALTOS HILLS                             94022        CA       20061201
594       LOS ANGELES VALLEY GLEN A                   91401        CA       20061201
595       STEVENSON RANCH                             91381        CA       20061201
596       PEORIA                                      85383        AZ       20061201
597       MIAMI                                       33131        FL       20061201
598       LOS ANGELES                                 91364        CA       20061201
599       PHOENIX                                     85048        AZ       20061201
600       LOS ANGELES                                 90068        CA       20061201
601       POWAY                                       92604        CA       20061201
602       YORBA LINDA                                 92887        CA       20061201
603       SAN JOSE                                    95131        CA       20070101
604       FAIRFIELD                                   94534        CA       20061201
605       TEMECULA                                    92590        CA       20061201
606       COVINA                                      91722        CA       20061001
607       BIRMINGHAM                                  48009        MI       20061101
608       SAN DIEGO                                   92127        CA       20061201
609       SILVER SPRING                               20904        MD       20070101
610       HUNTINGTON BEACH                            92646        CA       20061201
611       SHERMAN OAKS/ LOS ANGELES                   91403        CA       20061201
612       LOS ANGELES                                 90002        CA       20061201
613       NORTH HOLLYWOOD AREA                        91605        CA       20061201
614       LOS ANGELES CANOGA PARK A                   91304        CA       20061201
615       WESTHAMPTON BEACH                           11978        NY       20061201
616       SAN CLEMENTE                                92673        CA       20061201
617       STOCKTON                                    95219        CA       20061201
618       SANTA ANA                                   92706        CA       20061201
619       KAILUA KONA                                 96740        HI       20061201
620       WESTPORT                                    6880         CT       20061101
621       WHITTIER                                    90606        CA       20061201
622       NOKESVILLE                                  20181        VA       20061101
623       VALLEJO                                     94592        CA       20061201
624       NORTH RICHMOND                              94801        CA       20061201
625       CAPE CORAL                                  33914        FL       20060801
626       SAN RAMON                                   94583        CA       20060701
627       TIBURON                                     94920        CA       20060901
628       HENDERSON                                   89052        NV       20060801
629       CHICAGO                                     60057        IL       20060901
630       PALM DESERT                                 92260        CA       20061201
631       PARK CITY                                   84060        UT       20060801
632       ALAMO                                       94507        CA       20061001
633       WASHINGTON                                  20003        DC       20070101
634       SAN JOSE                                    95116        CA       20061201
635       NEW YORK                                    10036        NY       20070101
636       STAMFORD                                    6903         CT       20070101
637       UKIAH                                       95482        CA       20061201
638       DIAMOND BAR                                 91765        CA       20061201
639       LIVERMORE                                   94550        CA       20061201
640       LOS ANGELES                                 90065        CA       20061201
641       NAPA                                        94559        CA       20061201
642       MURRIETA                                    92563        CA       20061101
643       STOCKTON                                    95212        CA       20061201
644       WASHINGTON                                  20002        DC       20061201
645       MIAMI BEACH                                 33139        FL       20061201
646       LOS ANGELES                                 90024        CA       20061201
647       LOMPOC                                      93436        CA       20061201
648       WOODLAND                                    95776        CA       20061201
649       LOS ANGELES                                 90047        CA       20061201
650       KNIGHTS LANDING                             95645        CA       20061201
651       BIG SKY                                     59716        MT       20061201
652       SEDONA                                      86336        AZ       20061201
653       BURBANK                                     91506        CA       20061201
654       WHITESTONE                                  11357        NY       20061201
655       SANTA ANA                                   92703        CA       20061101
656       WESTMINSTER                                 92683        CA       20061201
657       SANTA ANA                                   92704        CA       20061201
658       EAST PALO ALTO                              94303        CA       20061201
659       SAN DIEGO                                   92101        CA       20061201
660       LEONARDTOWN                                 20650        MD       20061101
661       WALNUT CREEK                                94597        CA       20061201
662       CONCORD                                     1742         MA       20061101
663       HUNTINGTOWN                                 20639        MD       20061101
664       SAN JOSE                                    95138        CA       20061201
665       TIGARD                                      97224        OR       20061101
666       SPRING LAKE                                 7762         NJ       20061101
667       PALM SPRINGS                                92264        CA       20061101
668       NORTH PLAINS                                97133        OR       20061201
669       BRENTWOOD                                   94513        CA       20061201
670       MIAMI                                       33186        FL       20061201
671       DUBLIN                                      94568        CA       20061101
672       RANCHO CUCAMONGA                            91739        CA       20061101
673       MEDFORD                                     97501        OR       20061201
674       LAGUNA NIGUEL                               92677        CA       20061201
675       VENICE                                      90291        CA       20061101
676       LATHROP                                     95330        CA       20061101
677       MAYNARD                                     1754         MA       20061201
678       EL CAJON                                    92019        CA       20061201
679       KISSIMMEE                                   34746        FL       20061201
680       NORTH RICHMOND                              94801        CA       20061201
681       FRESNO                                      93722        CA       20061201
682       OCEANSIDE                                   92056        CA       20061101
683       NIPOMO                                      93444        CA       20061101
684       SALINAS                                     93906        CA       20061201
685       OAKLEY                                      94561        CA       20061201
686       MANHATTAN BEACH                             90266        CA       20061201
687       PALMDALE                                    93551        CA       20061101
688       REDONDO BEACH                               90278        CA       20061201
689       SAN JOSE                                    95138        CA       20061101
690       MIAMI BEACH                                 33141        FL       20070101
691       SALINAS                                     93905        CA       20061201
692       PALMDALE                                    93552        CA       20061201
693       CHICAGO                                     60612        IL       20061101
694       OAKLEY                                      94561        CA       20061201
695       OLD TAPPAN                                  7675         NJ       20070101
696       NORTH LAS VEGAS                             89031        NV       20061101
697       WOODRIDGE                                   60517        IL       20070101
698       NAPLES                                      34102        FL       20061201
699       GULF SHORES                                 36542        AL       20061201
700       CHICAGO                                     60623        IL       20061201
701       SOLANA BEACH                                92075        CA       20061201
702       RIVERSIDE                                   92504        CA       20061201
703       CHICAGO                                     60634        IL       20070101
704       SUNNY ISLES BEACH                           33160        FL       20061201
705       AGOURA HILLS                                91301        CA       20061201
706       CHULA VISTA                                 91915        CA       20061201
707       PLACENTIA                                   92870        CA       20061101
708       GREENFIELD                                  53228        WI       20070101
709       EL CAJON                                    92019        CA       20061201
710       Temecula                                    92591        CA       20061201
711       CHICAGO                                     60639        IL       20070101
712       LAS VEGAS                                   89113        NV       20061201
713       UPPER MARLBORO                              20772        MD       20061101
714       BURBANK                                     60459        IL       20070101
715       CHULA VISTA                                 91915        CA       20061201
716       STREAMWOOD                                  60107        IL       20070101
717       CARSON                                      90746        CA       20061101
718       CHICAGO                                     60634        IL       20061201
719       POMONA                                      91766        CA       20061101
720       RICHMOND                                    23234        VA       20061101
721       COLUMBUS                                    43207        OH       20061001
722       Orange                                      7050         NJ       20061001
723       BALTIMORE                                   21230        MD       20061101
724       GAITHERSBURG                                20878        MD       20061201
725       Bloomington                                 92316        CA       20061001
726       Milwaukee                                   53218        WI       20061101
727       Silver Spring                               20906        MD       20060901
728       BOWIE                                       20721        MD       20061101
729       WASHINGTON                                  20011        DC       20061201
730       EL MONTE                                    91732        CA       20061001
731       FORT WORTH                                  76123        TX       20061001
732       Las Vegas                                   89131        NV       20061001
733       GAITHERSBURG                                20877        MD       20061001
734       BROOKLYN                                    11212        NY       20061101
735       SAINT CLOUD                                 34769        FL       20061101
736       IRVING                                      75061        TX       20061001
737       MIAMI                                       33150        FL       20061001
738       BALTIMORE                                   21215        MD       20061001
739       SPARKS                                      89434        NV       20061101
740       MISSOURI CITY                               77489        TX       20061001
741       LAKEWOOD                                    90713        CA       20061201
742       CORONA                                      92881        CA       20061201
743       LONG BEACH                                  90807        CA       20061201
744       LA VERNE                                    91750        CA       20061201
745       LOS ANGELES                                 90048        CA       20061201
746       MANHATTAN BEACH                             90266        CA       20061201
747       PARADISE VALLEY                             85253        AZ       20061201
748       SKOKIE                                      60076        IL       20061201
749       HAMILTON                                    20158        VA       20060501
750       MARINA                                      93933        CA       20061201
751       KETCHUM                                     83340        ID       20061201
752       PLAYA VISTA                                 90094        CA       20061201
753       SARASOTA                                    34236        FL       20061201
754       MIAMI                                       33133        FL       20061201
755       PARK CITY                                   84098        UT       20061201
756       LOS ANGELES                                 90016        CA       20061201
757       WESTMINSTER                                 80021        CO       20061201
758       HUNTINGTON BEACH                            92646        CA       20061201
759       SALINAS                                     93905        CA       20061201
760       SALINAS                                     93905        CA       20061201
761       HUDSON                                      12534        NY       20061201
762       FULLERTON                                   92833        CA       20061201
763       SOUTH SAN FRANCISCO                         94080        CA       20061201
764       ANAHEIM                                     92804        CA       20061201
765       SALINAS                                     93905        CA       20061201
766       PATTERSON                                   95363        CA       20061201
767       HUNTINGTON BEACH                            92646        CA       20061201
768       CARLSBAD                                    92008        CA       20061201
769       CHICAGO                                     60618        IL       20061201
770       VENTURA                                     93003        CA       20061201
771       MOUNTAINSIDE BO                             7092         NJ       20061201
772       SALINAS                                     93905        CA       20061201
773       SANTA CLARITA                               91355        CA       20061201
774       HIGLEY                                      85236        AZ       20061201
775       FORT LAUDERDALE                             33304        FL       20070101
776       MOSS BEACH                                  94038        CA       20070101
777       MORGAN HILL                                 95037        CA       20070101
778       SEAL ROCK                                   97376        OR       20070101
779       NEWARK                                      94560        CA       20070101
780       WOODLAND HILLS                              91364        CA       20061201
781       OXNARD                                      93035        CA       20070101
782       LA QUINTA                                   92253        CA       20070101
783       SANDY                                       84092        UT       20061201
784       STUDIO CITY                                 91604        CA       20061201
785       LOMITA                                      90717        CA       20070101
786       ANAHEIM                                     92805        CA       20070101
787       SYLMAR / LOS ANGELES                        91342        CA       20061201
788       CORONA                                      92883        CA       20070101
789       VAN NUYS                                    91406        CA       20061201
790       BURKE                                       22015        VA       20061201
791       MIDLOTHIAN                                  76065        TX       20061201
792       WOODINVILLE                                 98072        WA       20061201
793       DUBLIN                                      94568        CA       20061201
794       RIVERTON                                    84065        UT       20070101
795       HANOVER                                     21076        MD       20070101
796       HERCULES                                    94547        CA       20061201
797       CHULA VISTA                                 91914        CA       20061201
798       BURBANK                                     91501        CA       20061201
799       OYSTER BAY                                  11771        NY       20061201
800       SCOTTSDALE                                  85257        AZ       20061201
801       BOYNTON BEACH                               33437        FL       20061201
802       WASHOE VALLEY                               89704        NV       20061201
803       MARATHON                                    33050        FL       20061201
804       PINOLE                                      94564        CA       20061201
805       The Woodlands                               77382        TX       20061201
806       SELBYVILLE                                  19975        DE       20060801
807       Schenectady                                 12303        NY       20061201
808       CHICAGO                                     60630        IL       20070101
809       CHICAGO                                     60634        IL       20070101
810       CHICAGO                                     60608        IL       20061201
811       NAPERVILLE                                  60540        IL       20070101
812       Dayton                                      45418        OH       20070101
813       Germantown                                  20874        MD       20061201
814       CHICAGO                                     60647        IL       20061201
815       WESTCHESTER                                 60154        IL       20070101
816       OAK BROOK                                   60523        IL       20061201
817       CHICAGO                                     60634        IL       20061201
818       PALOS HEIGHTS                               60463        IL       20061201
819       CHICAGO                                     60640        IL       20070101
820       PARK RIDGE                                  60068        IL       20061201
821       SAINT AUGUSTINE                             32084        FL       20061201
822       PLAINFIELD                                  60586        IL       20061201
823       CHICAGO                                     60622        IL       20061201
824       MIRA LOMA                                   91752        CA       20061201
825       SKOKIE                                      60077        IL       20061201
826       FEDERAL WAY                                 98003        WA       20061201
827       CLEARWATER                                  33767        FL       20061201
828       SACRAMENTO                                  95864        CA       20061201
829       LAS VEGAS                                   89109        NV       20061201
830       GREENWICH                                   6870         CT       20061201
831       MIAMI                                       33143        FL       20061201
832       FONTANA                                     53125        WI       20061201
833       SCOTTSDALE                                  85255        AZ       20070101
834       SAN JOSE                                    95132        CA       20061201
835       NORTH PORT                                  34287        FL       20061201
836       SARATOGA                                    95070        CA       20061201
837       FRANKFORT                                   60423        IL       20061201
838       CHICAGO RIDGE                               60415        IL       20070101
839       POMPANO BEACH                               33062        FL       20061201
840       SEASIDE                                     93955        CA       20061101
841       ROLLING MEADOWS                             60008        IL       20061201
842       LAS VEGAS                                   89109        NV       20061201
843       WASHINGTON                                  20007        DC       20061201
844       DESTIN                                      32550        FL       20061201
845       CHICAGO                                     60634        IL       20070101
846       PESCADERO                                   94060        CA       20061201
847       PROVINCETOWN                                2657         MA       20061201
848       PALOS HILLS                                 60465        IL       20070101
849       FLOSSMOOR                                   60422        IL       20061201
850       CORAL GABLES                                33143        FL       20061201
851       DES PLAINES                                 60016        IL       20070101
852       SANTA ANA                                   92704        CA       20061201
853       ALEXANDRIA                                  22314        VA       20061201
854       COLORADO SPRINGS                            80906        CO       20061201
855       WORTH                                       60482        IL       20070101
856       SANTA BARBARA                               93110        CA       20070101
857       WALNUT CREEK                                94598        CA       20061201
858       PROVINCETOWN                                2657         MA       20061201
859       CHICAGO                                     60634        IL       20061201
860       BEVERLY HILLS                               90211        CA       20070101
861       BROOKLYN                                    11201        NY       20061201
862       PACIFIC PALISAD                             90272        CA       20061201
863       WHEATON                                     60187        IL       20061201
864       SYOSSET                                     11791        NY       20061201
865       SIMI VALLEY                                 93063        CA       20061101
866       CLOVIS                                      93619        CA       20061201
867       Vallejo                                     94591        CA       20061201
868       CARPENTERSVILLE                             60110        IL       20061201
869       ARMONK                                      10504        NY       20061201
870       MCLEAN                                      22101        VA       20070101
871       KIRKLAND                                    98033        WA       20070101
872       SAN DIEGO                                   92101        CA       20061201
873       NORTH LAS VEGAS                             89084        NV       20061201
874       LOS ANGELES                                 90049        CA       20061201
875       NEWCASTLE                                   98059        WA       20061201
876       MELROSE PARK                                60160        IL       20070101
877       GUNNISON                                    81230        CO       20061201
878       RIVER GROVE                                 60171        IL       20061201
879       HACIENDA HEIGHTS                            91745        CA       20061201
880       LAS VEGAS                                   89109        NV       20061201
881       FRANKFORT                                   60423        IL       20070101
882       MENIFEE                                     92584        CA       20061201
883       OAKLAND                                     94619        CA       20061201
884       SCHILLER PARK                               60176        IL       20070101
885       TEMECULA                                    92591        CA       20061201
886       HACIENDA HEIGHTS                            91745        CA       20061201
887       ORLAND PARK                                 60462        IL       20061201
888       CAPE CORAL                                  33914        FL       20061101
889       ATASCADERO                                  93422        CA       20061101
890       CORONA                                      92879        CA       20061201
891       HIGHLANDS RANCH                             80126        CO       20070101
892       MOUNT PROSPECT                              60056        IL       20061201
893       ALTADENA                                    91001        CA       20061201
894       PERRIS                                      92571        CA       20061101
895       STICKNEY                                    60638        IL       20070101
896       SAN DIEGO                                   92127        CA       20061201
897       WILDOMAR                                    92595        CA       20061201
898       CHICAGO                                     60707        IL       20070101
899       LOS ANGELES                                 90017        CA       20070101
900       UNION CITY                                  94587        CA       20061201
901       SAINT JOHN                                  46373        IN       20070101
902       SAN JOSE                                    95116        CA       20061101
903       BURBANK                                     91501        CA       20061201
904       SAN JOSE                                    95116        CA       20061201
905       MIRAMAR                                     33029        FL       20061201
906       LOS ANGELES                                 90019        CA       20061201
907       CHICAGO                                     60644        IL       20061201
908       WILLOWBROOK                                 60527        IL       20070101
909       AURORA                                      60504        IL       20070101
910       CICERO                                      60804        IL       20070101
911       BOSTON                                      2109         MA       20061201
912       SAN JOSE                                    95130        CA       20061201
913       CHICAGO RIDGE                               60415        IL       20070101
914       MURRIETA                                    92563        CA       20061201
915       BRENTWOOD                                   94513        CA       20061101
916       HICKORY HILLS                               60457        IL       20061201
917       NEW YORK                                    10005        NY       20061201
918       ALEXANDRIA                                  22306        VA       20061201
919       AURORA                                      60502        IL       20070101
920       REDWOOD CITY                                94061        CA       20061201
921       ELKHORN                                     53121        WI       20061101
922       PALOS HILLS                                 60465        IL       20061201
923       OAKLEY                                      94561        CA       20061201
924       SEVERNA PARK                                21146        MD       20070101
925       PALOS HILLS                                 60465        IL       20070101
926       SEATTLE                                     98121        WA       20061201
927       GILROY                                      95020        CA       20061201
928       YORKVILLE                                   60560        IL       20061201
929       LAS VEGAS                                   89109        NV       20061201
930       NEWTON                                      2459         MA       20061201
931       HAYWARD                                     94542        CA       20061201
932       AVENTURA                                    33180        FL       20061201
933       NEWPORT BEACH                               92657        CA       20070101
934       WOODBURY                                    6798         CT       20061101
935       AMERICAN CANYON                             94503        CA       20061201
936       CHICAGO                                     60632        IL       20061201
937       CARLSBAD                                    92009        CA       20061201
938       MOUNT PROSPECT                              60056        IL       20061201
939       ANAHEIM                                     92806        CA       20061201
940       SALINAS                                     93908        CA       20061201
941       ARLINGTON HEIGHTS                           60004        IL       20061201
942       BEVERLY HILLS                               90212        CA       20061201
943       IRVINE                                      92603        CA       20061201
944       CHICAGO                                     60623        IL       20070101
945       PARKLAND                                    33076        FL       20070101
946       COLORADO SPRINGS                            80920        CO       20061201
947       AVALON                                      8202         NJ       20061201
948       KENILWORTH                                  60043        IL       20070101
949       WEST BEND                                   53095        WI       20070101
950       ATLANTA                                     30363        GA       20061101
951       LAKE IN THE HILLS                           60156        IL       20061201
952       PRINCEVILLE                                 96722        HI       20061201
953       SANTA CLARITA                               91350        CA       20061201
954       LOMBARD                                     60148        IL       20061201
955       FREMONT                                     94538        CA       20061201
956       BEND                                        97702        OR       20061201
957       CLINTON                                     20735        MD       20061201
958       SOQUEL                                      95073        CA       20061201
959       CAMAS                                       98607        WA       20061201
960       RIVERSIDE                                   92503        CA       20061201
961       LONGWOOD                                    32750        FL       20061101
962       BOLINGBROOK                                 60490        IL       20061201
963       WOODSTOCK                                   6281         CT       20060801
964       SAN DIEGO                                   92037        CA       20060901
965       BAKERSFIELD                                 93312        CA       20060801
966       KAPAA                                       96746        HI       20061201
967       DUCK                                        27949        NC       20060901
968       TERREBONNE                                  97760        OR       20050401
969       BOCA RATON                                  33431        FL       20061101
970       SUNRISE                                     33322        FL       20060901
971       CHINO HILLS                                 91709        CA       20061001
972       SAN JOSE                                    95127        CA       20061201
973       BURBANK                                     91505        CA       20061201
974       ANTIOCH                                     94509        CA       20061201
975       THOUSAND OAKS                               91320        CA       20061201
976       SALINAS                                     93905        CA       20061201
977       CHULA VISTA                                 91910        CA       20061201
978       BUENA PARK                                  90620        CA       20061201
979       LOS ANGELES                                 91343        CA       20061201
980       WALNUT                                      91789        CA       20061201
981       SAN JOSE                                    95129        CA       20061201
982       LA QUINTA                                   92253        CA       20061201
983       ROWLAND HEIGHTS                             91748        CA       20061201
984       SAN JOSE                                    95112        CA       20070101
985       MIRAMAR BEACH                               32550        FL       20070101
986       GLENN DALE                                  20769        MD       20070101
987       MIAMI SHORES                                33138        FL       20070101
988       SAN DIEGO                                   92131        CA       20061201
989       SAN DIEGO                                   92114        CA       20061201
990       KAILUA KONA                                 96740        HI       20070101
991       KENSINGTON                                  94707        CA       20070101
992       ROLLING MEADOWS                             60008        IL       20070101
993       STERLING                                    20164        VA       20070101
994       CLANCY                                      59634        MT       20070101
995       ANAHEIM                                     92801        CA       20061201
996       LA JOLLA                                    92037        CA       20070101
997       SAN FRANCISCO                               94107        CA       20070101
998       LOS ANGELES                                 90005        CA       20070101
999       GLENDALE                                    91214        CA       20070101
1000      MENLO PARK                                  94025        CA       20070101
1001      BLAINE                                      55449        MN       20070101
1002      LOS ANGELES                                 90045        CA       20070101
1003      ASPEN                                       81611        CO       20061201
1004      ELMHURST                                    60126        IL       20061201
1005      NOKESVILLE                                  20181        VA       20070101
1006      SIMI VALLEY                                 93065        CA       20061201
1007      CASTAIC                                     91384        CA       20061201
1008      ARROYO GRANDE                               93420        CA       20061201
1009      SEATTLE                                     98119        WA       20070101
1010      SAN JOSE                                    95136        CA       20061201
1011      LONG BEACH                                  90815        CA       20061201
1012      PLAINFIELD                                  60585        IL       20070101
1013      LAWNDALE                                    90260        CA       20061201
1014      CHINO HILLS                                 91709        CA       20070101
1015      MANORVILLE                                  11949        NY       20070101
1016      DANVILLE                                    94526        CA       20070101
1017      SAN JOSE                                    95133        CA       20061201
1018      CASTRO VALLEY                               94546        CA       20061201
1019      WINNETKA                                    60093        IL       20061201
1020      PANAMA CITY BEACH                           32408        FL       20061201
1021      OXNARD                                      93030        CA       20061201
1022      SAN RAMON                                   94582        CA       20061201
1023      WINNETKA                                    60093        IL       20061201
1024      VALLEY STREAM                               11580        NY       20061201
1025      CORAL GABLES                                33143        FL       20061201
1026      VENTURA                                     93001        CA       20061201
1027      DOWNEY                                      90240        CA       20061201
1028      ENCINO                                      91436        CA       20061201
1029      ORANGE                                      92866        CA       20061201
1030      NEWBURY PARK                                91320        CA       20061201
1031      PALOS PARK                                  60464        IL       20070101
1032      NAPERVILLE                                  60540        IL       20061201
1033      CICERO                                      60804        IL       20061201
1034      MANORVILLE                                  11949        NY       20061201
1035      LONG GROVE                                  60047        IL       20061201
1036      MORRO BAY                                   93442        CA       20061101
1037      SIGNAL HILL                                 90755        CA       20061201
1038      ENCINITAS                                   92024        CA       20070101
1039      CHATSWORTH                                  91311        CA       20061201
1040      SAN MARCOS                                  92069        CA       20070101
1041      UNION CITY                                  94587        CA       20061201
1042      YORBA LINDA                                 92886        CA       20061201
1043      SANTA ANA                                   92705        CA       20070101
1044      PLACENTIA                                   92870        CA       20061201
1045      ESCONDIDO                                   92026        CA       20061201
1046      San Bernardino                              92405        CA       20070101
1047      LOS ANGELES                                 90046        CA       20061201
1048      SUISUN CITY                                 94585        CA       20070101
1049      SAN JOSE                                    95127        CA       20070101
1050      KAILUA                                      96734        HI       20061201
1051      KIHEI                                       96753        HI       20061201
1052      SANTA ANA                                   92704        CA       20061201
1053      TAVERNIER                                   33070        FL       20061201
1054      RESTON                                      20190        VA       20061201
1055      SAN MARCOS                                  92078        CA       20061201
1056      RICHMOND                                    94806        CA       20070101
1057      OXNARD                                      93035        CA       20070101
1058      ENCINO                                      91316        CA       20061201
1059      PALM BEACH GARDENS                          33418        FL       20070101
1060      CORAL GABLES                                33146        FL       20061201
1061      NEWPORT BEACH                               92660        CA       20070101
1062      MANTECA                                     95336        CA       20070101
1063      FORT WASHINGTON                             20744        MD       20061201
1064      LA QUINTA                                   92253        CA       20061201
1065      MILL VALLEY                                 94941        CA       20070101
1066      CATHEDRAL CITY                              92234        CA       20061201
1067      CHULA VISTA                                 91914        CA       20061201
1068      WOODLAND HILLS                              91367        CA       20070101
1069      FREEDOM                                     95019        CA       20061201
1070      WAUCONDA                                    60084        IL       20070101
1071      UPPER MARLBORO                              20772        MD       20061201
1072      FREMONT                                     94536        CA       20061201
1073      ATLANTA                                     30305        GA       20061201
1074      MEDINA                                      98039        WA       20061201
1075      MIAMI                                       33133        FL       20061201
1076      POWAY                                       92064        CA       20061201
1077      ALISO VIEJO                                 92656        CA       20061201
1078      FARMINGDALE                                 7727         NJ       20061101
1079      ENGLEWOOD CLIFFS                            7632         NJ       20061201
1080      HEMPSTEAD                                   11001        NY       20070101
1081      REDWOOD CITY                                94062        CA       20061201
1082      ALDIE                                       20105        VA       20061201
1083      UNIVERSITY PARK                             20782        MD       20061201
1084      LOS ANGELES                                 90045        CA       20061101
1085      COLUMBIA                                    29209        SC       20061201
1086      CHESAPEAKE BEACH                            20732        MD       20061201
1087      IRVINE                                      92603        CA       20061201
1088      ASHLAND                                     97520        OR       20061201
1089      CAMARILLO                                   93010        CA       20061201
1090      ENGLEWOOD                                   80113        CO       20061201
1091      AIEA                                        96701        HI       20061201
1092      WATSONVILLE                                 95076        CA       20061201
1093      LODI                                        95240        CA       20061201
1094      WATSONVILLE                                 95076        CA       20061201
1095      CHARLOTTE                                   28270        NC       20061201
1096      LOS ANGELES                                 90017        CA       20061201
1097      PETALUMA                                    94954        CA       20061201
1098      Rockville                                   20850        MD       20070101
1099      ALEXANDRIA                                  22309        VA       20061201
1100      JACKSONVILLE                                32224        FL       20061201
1101      FONTANA                                     92336        CA       20061201
1102      MORRO BAY                                   93442        CA       20061001
1103      COCONUT GROVE                               33133        FL       20061201
1104      QUEEN CREEK                                 85242        AZ       20061201
1105      DANVILLE                                    94506        CA       20061201
1106      LOS ANGELES                                 90045        CA       20061101
1107      OAKLEY                                      94561        CA       20061201
1108      ELK GROVE                                   95624        CA       20061201
1109      HARVARD BLVD  LOS ANGELES                   90006        CA       20061201
1110      OCEAN CITY                                  8226         NJ       20061201
1111      TEMECULA                                    92592        CA       20061201
1112      CORONA                                      92880        CA       20061201
1113      SAN JOSE                                    95138        CA       20061101
1114      OAKLEY                                      94561        CA       20061201
1115      CHICAGO                                     60610        IL       20061101
1116      LORTON                                      22079        VA       20061101
1117      SEASIDE                                     93955        CA       20061201
1118      SAN JOSE                                    95116        CA       20061201
1119      BLOWING ROCK                                28605        NC       20061201
1120      CHATSWORTH                                  91311        CA       20061201
1121      LINCOLNWOOD                                 60712        IL       20061201
1122      GRANTS PASS                                 97527        OR       20061101
1123      SAN CLEMENTE                                92673        CA       20061201
1124      ORLANDO                                     32821        FL       20060501
1125      MONROEVILLE                                 8343         NJ       20070101
1126      FREMONT                                     94538        CA       20061201
1127      OXNARD                                      93030        CA       20061201
1128      SAINT LOUIS                                 63131        MO       20070101
1129      SAN JUAN CAPIST                             92675        CA       20061201
1130      SCOTTSDALE                                  85251        AZ       20070101
1131      LAS VEGAS                                   89141        NV       20061201
1132      JUPITER                                     33478        FL       20061201
1133      EL DORADO HILLS                             95762        CA       20061201
1134      RANCHO CUCAMONGA                            91739        CA       20061101
1135      DULUTH                                      30097        GA       20061201
1136      SYLMAR                                      91342        CA       20061201
1137      GROSSE POINTE FARMS                         48236        MI       20061201
1138      LOS ANGELES                                 91316        CA       20061201
1139      DALLAS                                      75214        TX       20061201
1140      DENVER                                      80220        CO       20061201
1141      SANTA CRUZ                                  95060        CA       20061101
1142      REDWOOD CITY                                94061        CA       20061201
1143      BOISE                                       83712        ID       20061201
1144      ESCONDIDO                                   92026        CA       20061101
1145      SARASOTA                                    34242        FL       20060701
1146      BARRINGTON                                  60010        IL       20061101
1147      OXNARD                                      93035        CA       20061201
1148      REDMOND                                     97756        OR       20061201
1149      San Diego                                   92106        CA       20060701
1150      MORTON GROVE                                60053        IL       20061201
1151      OAKLEY                                      94561        CA       20061201
1152      CORONA                                      92881        CA       20061101
1153      SCITUATE                                    2066         MA       20061201
1154      LAKE FOREST                                 92630        CA       20061101
1155      NEWPORT COAST NEWPORT BEA                   92657        CA       20061101
1156      WINTON                                      95388        CA       20061201
1157      FOUNTAIN VALLEY                             92708        CA       20061101
1158      IRVINE                                      92620        CA       20061101
1159      LOS ANGELES                                 90291        CA       20061201
1160      WASHINGTON                                  20015        DC       20061101
1161      DANVILLE                                    94506        CA       20061201
1162      NAPLES                                      34110        FL       20061101
1163      AMAGANSETT                                  11930        NY       20061201
1164      GRANITE BAY                                 95746        CA       20061101
1165      KISSIMMEE                                   34747        FL       20061201
1166      CATLETT                                     20119        VA       20061201
1167      OAKLEY                                      94561        CA       20061101
1168      ESCONDIDO                                   92025        CA       20061201
1169      LOS ANGELES                                 90063        CA       20061201
1170      SIDNEY                                      4330         ME       20061101
1171      JAMESTOWN                                   95327        CA       20061201
1172      SCOTTSDALE                                  85259        AZ       20061201
1173      HENDERSON                                   89052        NV       20061101
1174      INDIO                                       92203        CA       20061201
1175      WELLS                                       4090         ME       20061201
1176      SAN MARINO                                  91108        CA       20061201
1177      SAN JOSE                                    95130        CA       20061101
1178      PETLUMA                                     94954        CA       20061001
1179      CORONA                                      92879        CA       20061201
1180      PALM BEACH GARDENS                          33418        FL       20061201
1181      LADERA RANCH                                92694        CA       20061101
1182      MILL VALLEY                                 94941        CA       20061201
1183      UPLAND                                      91786        CA       20061201
1184      NORTH LAS VEGAS                             89084        NV       20061201
1185      CAREFREE                                    85377        AZ       20061201
1186      CARLSBAD                                    92009        CA       20061201
1187      DOWNERS GROVE                               60516        IL       20061201
1188      KISSIMMEE                                   34746        FL       20061201
1189      LAS VEGAS                                   89109        NV       20061201
1190      LAS VEGAS                                   89138        NV       20061201
1191      SAN JOSE                                    95138        CA       20061001
1192      RANCHO SANTA MARGARITA                      92688        CA       20061201
1193      HENDERSON                                   89011        NV       20061201
1194      WINCHESTER AREA                             92596        CA       20061201
1195      BOCA RATON                                  33487        FL       20061101
1196      CHANDLER                                    85248        AZ       20061101
1197      BRECKENRIDGE                                80424        CO       20061101
1198      SANTA ANA                                   92701        CA       20061101
1199      ANAHEIM                                     92801        CA       20061201
1200      DULUTH                                      30097        GA       20061101
1201      SACRAMENTO                                  95822        CA       20061201
1202      UPPER MARLBORO                              20774        MD       20061101
1203      Washington                                  20003        DC       20061001
1204      ASPEN                                       81611        CO       20061201
1205      KAILUA                                      96734        HI       20061201
1206      TACOMA                                      98407        WA       20061101
1207      SAN JOSE                                    95123        CA       20061101
1208      MCCALL                                      83638        ID       20061101
1209      OAKLAND                                     94609        CA       20061101
1210      MIRA LOMA                                   91752        CA       20061101
1211      HELOTES                                     78023        TX       20061101
1212      PANORAMA CITY                               91402        CA       20061201
1213      LAKE FOREST                                 92630        CA       20061201
1214      LAGUNA BEACH                                92651        CA       20061101
1215      COSTA MESA                                  92626        CA       20061201
1216      PALM SPRINGS                                92264        CA       20061201
1217      NAPLES                                      34114        FL       20061101
1218      CHANDLER                                    85249        AZ       20061201
1219      RANCHO PALOS VERDES                         90275        CA       20061201
1220      HAYWARD                                     94542        CA       20061201
1221      SCOTTSDALE                                  85260        AZ       20061201
1222      PALO ALTO                                   94306        CA       20061201
1223      SACRAMENTO                                  95830        CA       20061201
1224      CONCORD                                     94520        CA       20061101
1225      HENDERSON                                   89044        NV       20061101
1226      ASHLAND                                     97520        OR       20061101
1227      SAN MARCOS                                  92069        CA       20061201
1228      VACAVILLE                                   95688        CA       20061201
1229      DANA POINT                                  92629        CA       20061201
1230      PHOENIX                                     85018        AZ       20061101
1231      SAN DIEGO                                   92110        CA       20061101
1232      BERGENFIELD                                 7621         NJ       20061101
1233      NEWPORT BEACH                               92657        CA       20061101
1234      SAN MARCOS                                  92078        CA       20061101
1235      WINDERMERE                                  34786        FL       20061101
1236      CYPRESS                                     90630        CA       20061201
1237      KAPOLEI                                     96707        HI       20061101
1238      FALLS CHURCH                                22043        VA       20061201
1239      FENWICK ISLAND                              19944        DE       20061201
1240      CYPRESS                                     90630        CA       20061201
1241      NORTH EAST                                  21901        MD       20061101
1242      YORK                                        3909         ME       20061201
1243      LOS ANGELES                                 90291        CA       20061101
1244      SCOTTSDALE                                  85262        AZ       20061201
1245      Newark                                      7112         NJ       20061101
1246      LAS VEGAS                                   89149        NV       20061101
1247      AKRON                                       44307        OH       20061001
1248      AKRON                                       44306        OH       20061001
1249      AKRON                                       44320        OH       20061001
1250      Newport                                     17074        PA       20061101
1251      AKRON                                       44307        OH       20061001
1252      PORTSMOUTH                                  23704        VA       20061001
1253      RICHMOND                                    23225        VA       20061001
1254      Chicago                                     60639        IL       20061001
1255      AKRON                                       44307        OH       20061001
1256      APPLE VALLEY                                55124        MN       20060701
1257      BOSTON                                      2119         MA       20061101
1258      Grand Rapids                                49505        MI       20061101
1259      GLEN ALLEN                                  23060        VA       20061101
1260      RUSKIN                                      33570        FL       20061101
1261      Salt Lake Cty                               84118        UT       20061101
1262      EASLEY                                      29642        SC       20061201
1263      Dallas                                      75253        TX       20061201
1264      MESA                                        85201        AZ       20061101
1265      KEIZER                                      97303        OR       20061101
1266      Easton                                      18045        PA       20061101
1267      PETERSBURG                                  23805        VA       20061101
1268      Mesa                                        85210        AZ       20061101
1269      HUDSON                                      34669        FL       20061101
1270      Clementon                                   8021         NJ       20061101
1271      MIAMI                                       33190        FL       20061101
1272      Waukegan                                    60087        IL       20061001
1273      LOCKWOOD                                    89434        NV       20061201
1274      CECIL                                       15321        PA       20061101
1275      SOUTH GATE                                  90280        CA       20061101
1276      BALTIMORE                                   21229        MD       20061101
1277      Chicago                                     60612        IL       20061101
1278      MARIETTA                                    30064        GA       20061001
1279      CEDAR PARK                                  78613        TX       20061001
1280      HOUSTON                                     77067        TX       20061201
1281      DENVER                                      80221        CO       20061101
1282      UPPER MARLBORO                              20774        MD       20061101
1283      DAYTONA BEACH                               32118        FL       20060601
1284      JERSEY CITY                                 7305         NJ       20061101
1285      DAYTONA BEACH                               32118        FL       20060601
1286      BIRMINGHAM                                  35216        AL       20061101
1287      LEHI                                        84043        UT       20061201
1288      SAINT PETERSBURG                            33712        FL       20061201
1289      PERTH AMBOY                                 8861         NJ       20061101
1290      PHOENIX                                     85018        AZ       20061001
1291      EAST ORANGE                                 7017         NJ       20061201
1292      TEMPE                                       85281        AZ       20061101
1293      SHOW LOW                                    85901        AZ       20061101
1294      ALSIP                                       60803        IL       20060701
1295      WALNUT COVE                                 27052        NC       20061101
1296      Forney                                      75126        TX       20061101
1297      Washington                                  20017        DC       20061101
1298      Southbury                                   6488         CT       20061101
1299      Little Rock                                 72205        AR       20061201
1300      JOLIET                                      60436        IL       20061101
1301      HIGHLAND PARK                               60035        IL       20061201
1302      MONTGOMERY                                  36109        AL       20061201
1303      Glendale                                    85303        AZ       20061101
1304      PHOENIX                                     85043        AZ       20061201
1305      CARSON CITY                                 89701        NV       20061101
1306      PHOENIX                                     85041        AZ       20061101
1307      ORLANDO                                     32826        FL       20060901
1308      DAYTONA BEACH                               32118        FL       20060601
1309      North Las Vegas                             89030        NV       20061201
1310      RIVERDALE                                   30296        GA       20061101
1311      Forest Park                                 30297        GA       20061101
1312      MIAMI                                       33147        FL       20060801
1313      ROANOKE                                     24012        VA       20061201
1314      Aurora                                      60505        IL       20061101
1315      WARREN                                      44483        OH       20061101
1316      Tamarac                                     33319        FL       20061101
1317      Tampa                                       33607        FL       20061101
1318      Little Elm                                  75068        TX       20061101
1319      Orlando                                     32827        FL       20061101
1320      Waukegan                                    60085        IL       20061001
1321      Winder                                      30680        GA       20060901
1322      CEDAR FALLS                                 50613        IA       20061101
1323      HENDERSON                                   89015        NV       20061001
1324      Reading                                     19604        PA       20061101
1325      MESQUITE                                    75150        TX       20061101
1326      APOPKA                                      32712        FL       20061001
1327      Buies Creek                                 27506        NC       20060901
1328      DESOTO                                      75115        TX       20061101
1329      RIDGECREST                                  93555        CA       20061101
1330      Federal Way                                 98003        WA       20061001
1331      COVINGTON                                   30016        GA       20061001
1332      Arvin                                       93203        CA       20061101
1333      Phoenix                                     85009        AZ       20061101
1334      TUKWILA                                     98168        WA       20061201
1335      Sterling                                    20164        VA       20061001
1336      ATLANTA                                     30326        GA       20061001
1337      Seagoville                                  75159        TX       20061001
1338      Red Lion                                    17356        PA       20061001
1339      Anna                                        75409        TX       20061001
1340      EL MIRAGE                                   85335        AZ       20061101
1341      COLUMBUS                                    43211        OH       20061101
1342      STONE MOUNTAIN                              30088        GA       20061001
1343      STOCKBRIDGE                                 30281        GA       20061001
1344      O Fallon                                    62269        IL       20061101
1345      SAINT PAUL                                  55106        MN       20061001
1346      Show Low                                    85901        AZ       20061101
1347      LAS VEGAS                                   89103        NV       20061101
1348      Keizer                                      97303        OR       20061101
1349      Detroit                                     48207        MI       20061101
1350      College Station                             77840        TX       20061101
1351      Columbus                                    43204        OH       20060901
1352      TUCSON                                      85711        AZ       20061101
1353      DENVER                                      80220        CO       20061201
1354      Lawndale                                    90260        CA       20061101
1355      Florence                                    85232        AZ       20061101
1356      Portland                                    97230        OR       20061101
1357      MC KINNEY                                   75070        TX       20061001
1358      HOUSTON                                     77093        TX       20061101
1359      Chicago                                     60827        IL       20061101
1360      TUCSON                                      85705        AZ       20061101
1361      LOUISVILLE                                  40229        KY       20061101
1362      OSWEGO                                      60543        IL       20061101
1363      Parker                                      80134        CO       20061101
1364      GOODYEAR                                    85338        AZ       20061201
1365      Taylors                                     29687        SC       20061101
1366      PALM DESERT                                 92260        CA       20060601
1367      PORT ANGELES                                98382        WA       20061101
1368      GIRARD                                      44420        OH       20061101
1369      Anaheim                                     92805        CA       20061201
1370      Salt Lake City                              84103        UT       20061101
1371      RIVERDALE                                   30274        GA       20061101
1372      WARREN                                      44483        OH       20061101
1373      Columbus                                    43214        OH       20061101
1374      COLORADO SPRINGS                            80916        CO       20061101
1375      W LINN                                      97068        OR       20061101
1376      HESPERIA                                    92345        CA       20061101
1377      DENVER                                      80205        CO       20061101
1378      Cypress                                     77429        TX       20061101
1379      PHOENIX                                     85019        AZ       20061101
1380      YAKIMA                                      98902        WA       20061101
1381      YAKIMA                                      98902        WA       20061101
1382      Lehigh Acres                                33972        FL       20061201
1383      LITHIA SPGS                                 30122        GA       20061101
1384      McDonough                                   30253        GA       20060901
1385      TUCSON                                      85713        AZ       20061001
1386      EL MIRAGE                                   85335        AZ       20061101
1387      MORENO VALLEY                               92555        CA       20060801
1388      Austin                                      78744        TX       20061101
1389      Austin                                      78744        TX       20061101
1390      Austin                                      78744        TX       20061101
1391      Glendale                                    85303        AZ       20061101
1392      GEORGETOWN                                  40324        KY       20061101
1393      Pflugerville                                78660        TX       20061001
1394      ACWORTH                                     30102        GA       20061101
1395      NEWARK                                      7114         NJ       20061101
1396      PHOENIX                                     85006        AZ       20061101
1397      BALL GROUND                                 30107        GA       20061101
1398      DELMAR                                      19940        DE       20061101
1399      MESA                                        85203        AZ       20061101
1400      COLUMBUS                                    43211        OH       20061001
1401      BALTIMORE                                   21217        MD       20061101
1402      CASPER                                      82609        WY       20061101
1403      APACHE JUNCTION                             85220        AZ       20061001
1404      CHARLOTTE                                   28227        NC       20061101
1405      LAKELAND                                    33810        FL       20061001
1406      Saint Paul                                  55106        MN       20061101
1407      HAMILTON                                    45015        OH       20061001
1408      DECATUR                                     30032        GA       20061001
1409      HAGERSTOWN                                  21740        MD       20061001
1410      BLUE MOUND                                  76131        TX       20061101
1411      Katy                                        77494        TX       20061101
1412      Phoenix                                     85017        AZ       20061001
1413      PHOENIX                                     85029        AZ       20061101
1414      Tampa                                       33604        FL       20061101
1415      EULESS                                      76040        TX       20061101
1416      MERIDIAN                                    83642        ID       20061101
1417      Orlando                                     32835        FL       20061201
1418      NORCROSS                                    30093        GA       20061001
1419      HOLLY SPRINGS                               27540        NC       20061001
1420      Moore Haven                                 33471        FL       20061001
1421      Moore Haven                                 33471        FL       20061001
1422      Moore Haven                                 33471        FL       20061001
1423      Moore Haven                                 33471        FL       20061001
1424      LOUISVILLE                                  40220        KY       20061101
1425      Austin                                      78744        TX       20061101
1426      PITTSBURG                                   75686        TX       20061201
1427      Fountain Inn                                29644        SC       20061101
1428      CLARKSTON                                   30021        GA       20061001
1429      LAS VEGAS                                   89108        NV       20061101
1430      Philadelphia                                19134        PA       20061001
1431      Las Vegas                                   89121        NV       20061101
1432      Philadelphia                                19147        PA       20061101
1433      ABERDEEN                                    21001        MD       20061001
1434      RIDGECREST                                  93555        CA       20061001
1435      HOUSTON                                     77053        TX       20061001
1436      Henderson                                   89011        NV       20061201
1437      Phoenix                                     85008        AZ       20061101
1438      Delano                                      93215        CA       20061001
1439      Sherman                                     6784         CT       20061001
1440      PHOENIX                                     85042        AZ       20061101
1441      Belen                                       87002        NM       20061001
1442      SHEBOYGAN                                   53081        WI       20061001
1443      PALM HARBOR                                 34683        FL       20061001
1444      Palm Harbor                                 34683        FL       20061001
1445      Sarasota                                    34237        FL       20061101
1446      DURHAM                                      27703        NC       20061201
1447      Fort Worth                                  76112        TX       20060901
1448      Jacksonville                                32205        FL       20061001
1449      Spencer                                     28159        NC       20060901
1450      Margate                                     33063        FL       20061001
1451      Murrieta                                    92563        CA       20060901
1452      JACKSONVILLE                                32211        FL       20061101
1453      Bloomfield Hills                            48302        MI       20061001
1454      Harrison                                    7029         NJ       20061201
1455      Chandler                                    85224        AZ       20061001
1456      Beaverton                                   97006        OR       20060901
1457      COLLEGE PARK                                30349        GA       20060901
1458      Shaker Heights                              44122        OH       20061101
1459      Mill Valley                                 94941        CA       20060901
1460      Allendale                                   49401        MI       20060901
1461      Lexington                                   40505        KY       20061001
1462      Los Angeles                                 90016        CA       20061101
1463      Frederick                                   21702        MD       20061001
1464      Naperville                                  60564        IL       20061001
1465      LAS VEGAS                                   89123        NV       20061001
1466      LUBBOCK                                     79424        TX       20061101
1467      BALTIMORE                                   21239        MD       20061001
1468      PHOENIX                                     85029        AZ       20061101
1469      Woodbridge                                  22192        VA       20061201
1470      VIRGINIA BCH                                23462        VA       20061101
1471      Kenner                                      70062        LA       20060801
1472      ARLETA                                      91331        CA       20060701
1473      PROSPECT                                    6712         CT       20060901
1474      Melbourne                                   32901        FL       20060701
1475      LEWISVILLE                                  75057        TX       20061001
1476      CHAPIN                                      29036        SC       20060101
1477      FAIRBURN                                    30213        GA       20060401
1478      TIERRA VERDE                                33715        FL       20060601
1479      Raleigh                                     27610        NC       20061101
1480      Manassas                                    20111        VA       20061201
1481      SNOHOMISH                                   98296        WA       20061201
1482      Cumming                                     30040        GA       20061101
1483      Kissimmee                                   34747        FL       20061201
1484      PHOENIX                                     85021        AZ       20061201
1485      Baltimore City                              21206        MD       20061101
1486      Apopka                                      32712        FL       20061101
1487      Riverdale                                   30296        GA       20061001
1488      Orlando                                     32828        FL       20061001
1489      Fort Myers                                  33912        FL       20070101
1490      Jamaica Plain                               2130         MA       20070101
1491      CARROLLTON                                  75006        TX       20070101
1492      WOODSTOCK                                   30189        GA       20070101
1493      CEDAR PARK                                  78613        TX       20061101
1494      COLORADO  SPRINGS                           80906        CO       20061201
1495      HUDSON                                      34669        FL       20061201
1496      SILVER TORN                                 80498        CO       20061201
1497      MILWAUKEE                                   53212        WI       20061201
1498      HENDERSON                                   89044        NV       20061201
1499      Portland                                    97215        OR       20061201
1500      APPLETON                                    54911        WI       20061201
1501      MEMPHIS                                     38128        TN       20061201
1502      Sacramento                                  95825        CA       20061201
1503      MARIETTA                                    30066        GA       20061201
1504      COLUMBUS                                    43211        OH       20061201
1505      San Francisco                               94105        CA       20061201
1506      MIAMI                                       33145        FL       20061201
1507      ANNANDALE                                   22003        VA       20061201
1508      Bolingbrook                                 60490        IL       20061201
1509      LAS VEGAS                                   89131        NV       20061201
1510      DOUGLASVILLE                                30134        GA       20061201
1511      PHOENIX                                     85009        AZ       20061201
1512      Riverview                                   33569        FL       20061001
1513      CONCORD                                     28025        NC       20061201
1514      TAMPA                                       33637        FL       20061201
1515      Oak Hills                                   92344        CA       20061201
1516      Chicago                                     60618        IL       20070101
1517      DETROIT                                     48227        MI       20061101
1518      Tucson                                      85717        AZ       20061101
1519      BALTIMORE                                   21224        MD       20061101
1520      WASHINGTON                                  20011        DC       20061101
1521      GLENDALE                                    85303        AZ       20061101
1522      GLENDALE                                    85303        AZ       20061101
1523      ARLINGTON                                   22204        VA       20061201
1524      Surprise                                    85374        AZ       20061101
1525      CASA GRANDE                                 85222        AZ       20061101
1526      Baltimore                                   21218        MD       20061101
1527      SARASOTA                                    34241        FL       20061101
1528      Milwaukee                                   53216        WI       20061101
1529      Tucson                                      85704        AZ       20061101
1530      MOORESVILLE                                 28117        NC       20061101
1531      Oakland                                     94605        CA       20061101
1532      Carrollton                                  75007        TX       20061101
1533      Los Angeles                                 90011        CA       20061101
1534      North Charleston                            29420        SC       20061101
1535      DENVER                                      80212        CO       20061101
1536      Oak Hill                                    20171        VA       20061001
1537      Deptford                                    8096         NJ       20060901
1538      Pottstown                                   19465        PA       20061101
1539      Coatesville                                 19320        PA       20061001
1540      Milton                                      19968        DE       20061101
1541      Brockton                                    2301         MA       20061101
1542      GRANGER                                     84119        UT       20061201
1543      Greensboro                                  27403        NC       20061101
1544      BOISE                                       83709        ID       20061201
1545      Laurel                                      19956        DE       20061001
1546      SAINT PAUL                                  55106        MN       20061101
1547      El Mirage                                   85335        AZ       20061101
1548      COLUMBUS                                    43228        OH       20061101
1549      Downey                                      90241        CA       20061201
1550      KNOXVILLE                                   37914        TN       20061201
1551      COLUMBUS                                    43207        OH       20061101
1552      KNOXVILLE                                   37914        TN       20061201
1553      PAWLEYS ISLAND                              29585        SC       20061101
1554      HOUSTON                                     77086        TX       20061101
1555      MANASSAS                                    20111        VA       20061101
1556      HOUSTON                                     77012        TX       20061101
1557      COVINGTON                                   30016        GA       20061101
1558      Beaumont                                    77706        TX       20061101
1559      WINTER PARK                                 32789        FL       20061201
1560      TUCSON                                      85710        AZ       20061101
1561      LAWRENCEVILLE                               30045        GA       20061101
1562      Commerce                                    30529        GA       20061101
1563      ATLANTA                                     30318        GA       20061101
1564      Naples                                      34120        FL       20061101
1565      Tacoma                                      98405        WA       20061101
1566      Daly City                                   94015        CA       20061101
1567      Portsmouth                                  23702        VA       20061101
1568      Portsmouth                                  23704        VA       20061101
1569      West Palm Beach                             33401        FL       20061201
1570      Orlando                                     32837        FL       20061201
1571      Santa Monica                                90401        CA       20061101
1572      Grand Prairie                               75052        TX       20061201
1573      WATERTOWN                                   53098        WI       20061101
1574      SEMINOLE                                    33772        FL       20061101
1575      Desert Hot Springs                          92240        CA       20061101
1576      TUCSON                                      85713        AZ       20061101
1577      Nashua                                      3060         NH       20061101
1578      DULUTH                                      55811        MN       20061201
1579      KISSIMMEE                                   34744        FL       20061101
1580      Gambrills                                   21054        MD       20061101
1581      Chandler                                    85228        AZ       20061101
1582      NEW PORT RICHEY                             34562        FL       20061101
1583      LAS VEGAS                                   89107        NV       20061101
1584      Lehigh Acres                                33936        FL       20061201
1585      Savannah                                    31419        GA       20061101
1586      Savannah                                    31419        GA       20061101
1587      Chicago                                     60623        IL       20061101
1588      Cntry Clb Hls                               60478        IL       20061101
1589      GREELEY                                     80634        CO       20061201
1590      STERLING                                    20164        VA       20061101
1591      Millville                                   8332         NJ       20061001
1592      MANASSAS                                    20110        VA       20061101
1593      LITHONIA                                    30058        GA       20061101
1594      SALT LAKE CITY                              84104        UT       20061101
1595      Deltona                                     32725        FL       20061001
1596      Miramar                                     33025        FL       20061101
1597      Chicago                                     60623        IL       20061001
1598      Charlotte                                   28262        NC       20061001
1599      NORTH BERGEN                                7047         NJ       20061001
1600      Hayes                                       23072        VA       20061001
1601      CICERO                                      60804        IL       20060801
1602      Lehigh Acres                                33936        FL       20061201
1603      Fountain Hills                              85268        AZ       20060901
1604      Phoenix                                     85008        AZ       20060901
1605      NEWARK                                      7108         NJ       20060901
1606      Loveland                                    80537        CO       20061001
1607      Land O Lakes                                34639        FL       20061001
1608      LEXINGTON                                   29072        SC       20061001
1609      MONTGOMERY                                  60538        IL       20061101
1610      ZEPHYRHILLS                                 33541        FL       20061001
1611      UPLAND                                      91786        CA       20061201
1612      Indianapolis                                46228        IN       20061101
1613      YUBA CITY                                   95991        CA       20061101
1614      Pleasantville                               8232         NJ       20061101
1615      Franklin                                    46131        IN       20061001
1616      MURRIETA                                    92562        CA       20061201
1617      TUCSON                                      85746        AZ       20061101
1618      STOCKTON                                    95207        CA       20061101
1619      NORFOLK                                     23523        VA       20060701
1620      BALTIMORE                                   21212        MD       20060901
1621      OAK ISLAND                                  28465        NC       20061201
1622      HOLDEN BEACH                                28462        NC       20061201
1623      Monticello                                  31064        GA       20061101
1624      Portsmouth                                  23702        VA       20061001
1625      Sunrise                                     33351        FL       20061101
1626      Carrollton                                  30116        GA       20061101
1627      WESTCHESTER                                 60154        IL       20061201
1628      CASSELBERRY                                 32707        FL       20061101
1629      HANNIBAL                                    63401        MO       20061101
1630      Glen Head                                   11545        NY       20061201
1631      HOUSTON                                     77077        TX       20061201
1632      Chesterfield                                23832        VA       20061201
1633      San Jose                                    95122        CA       20061201
1634      MONTGOMERY                                  77356        TX       20061201
1635      HERNDON                                     20170        VA       20061201
1636      WILLIAMSTON                                 29697        SC       20061201
1637      Queen City                                  75572        TX       20061201
1638      LAS VEGAS                                   89139        NV       20061201
1639      SWANSEA                                     2777         MA       20061201
1640      LAWRENCEVILLE                               8648         NJ       20061201
1641      NEWARK                                      94560        CA       20061101
1642      York                                        17406        PA       20061101
1643      Vancouver                                   98684        WA       20061201
1644      Republic                                    65738        MO       20061201
1645      Buckeye                                     85396        AZ       20061201
1646      POUGHKEEPSIE                                12603        NY       20061101
1647      ORLANDO                                     32829        FL       20061101
1648      HUDSON                                      34667        FL       20061201
1649      Fort Worth                                  76140        TX       20061201
1650      Fort Worth                                  76140        TX       20061201
1651      SOUTH TUCSON                                85713        AZ       20061201
1652      Dawsonville                                 30534        GA       20061101
1653      Mesa                                        85207        AZ       20061201
1654      Norcross                                    30093        GA       20061201
1655      PORTLAND                                    97202        OR       20061101
1656      Macon                                       31204        GA       20061001
1657      ST PETERSBURG                               33713        FL       20061201
1658      East Chicago                                46312        IN       20061201
1659      ARLINGTON                                   22204        VA       20061201
1660      BOWIE                                       20715        MD       20061201
1661      SCOTTSDALE                                  85258        AZ       20061201
1662      PALM COAST                                  32164        FL       20061201
1663      Henderson                                   89012        NV       20061101
1664      SAN FRANCISCO                               94132        CA       20061201
1665      Orlando                                     32811        FL       20061201
1666      Bridgeport                                  6606         CT       20061201
1667      BALTIMORE                                   21207        MD       20061201
1668      INDENPENDENCE                               64050        MO       20061201
1669      MIAMI                                       33015        FL       20061201
1670      RIVERVIEW                                   33569        FL       20061201
1671      KISSIMMEE                                   34741        FL       20061201
1672      Manassas Park                               20111        VA       20061201
1673      CHARLOTTE                                   28208        NC       20061201
1674      Myrtle Beach                                29582        SC       20061201
1675      San Jose                                    95127        CA       20061201
1676      Ashburn                                     20147        VA       20061201
1677      Leesburg                                    34748        FL       20061201
1678      BALTIMORE                                   21223        MD       20061201
1679      Aurora                                      80010        CO       20061201
1680      Homosassa                                   34446        FL       20061201
1681      NEW BRIT                                    6051         CT       20061201
1682      COLUMBIA                                    29229        SC       20061201
1683      Las Vegas                                   89139        NV       20061201
1684      Casa Grande                                 85222        AZ       20061201
1685      Mc Lean                                     22102        VA       20061201
1686      Orlando                                     32808        FL       20061201
1687      Plainfield                                  7063         NJ       20061201
1688      GARFIELD HEIGHTS                            44125        OH       20061201
1689      Tuscumbia                                   35674        AL       20061101
1690      Tampa                                       33629        FL       20061201
1691      TAMPA                                       33619        FL       20061201
1692      GLENDALE                                    85302        AZ       20061201
1693      HENDERSON                                   89014        NV       20061201
1694      LYNDHURST                                   44124        OH       20061101
1695      LAUGHLIN                                    89029        NV       20061101
1696      AVONDALE                                    85323        AZ       20061201
1697      NORTH MIAMI BEACH                           33161        FL       20061201
1698      Knightdale                                  27545        NC       20061101
1699      Atlanta                                     30312        GA       20061101
1700      Loganville                                  30052        GA       20061101
1701      Sun City West                               85375        AZ       20061201
1702      Kissimmee                                   34746        FL       20061201
1703      Spring Hill                                 34609        FL       20061201
1704      GOODYEAR                                    85338        AZ       20061201
1705      FAIRFIELD                                   52556        IA       20061201
1706      LAS VEGAS                                   89178        NV       20061101
1707      ORLANDO                                     32835        FL       20061201
1708      KILLEEN                                     76542        TX       20061201
1709      GLENDALE                                    91206        CA       20061201
1710      Herriman                                    84065        UT       20061101
1711      Nixa                                        65714        MO       20061201
1712      Lilburn                                     30047        GA       20061201
1713      Atlanta                                     30328        GA       20061201
1714      Apple Valley                                92307        CA       20061101
1715      Denver                                      80216        CO       20061101
1716      Hyattsville                                 20781        MD       20061101
1717      Mesa                                        85203        AZ       20061201
1718      MESA                                        85208        AZ       20061201
1719      ATLANTA                                     30344        GA       20061201
1720      HOLIDAY HILLS                               60050        IL       20061201
1721      PRESCOTT                                    86303        AZ       20060801
1722      Steubenville                                43952        OH       20061101
1723      VERNAL                                      84078        UT       20061201
1724      BELTSVILLE                                  20705        MD       20061201
1725      College Park                                20740        MD       20061201
1726      Visalia                                     93291        CA       20061001
1727      Minneapolis                                 55423        MN       20061001
1728      ASHBURN                                     20147        VA       20061101
1729      Buckeye                                     85396        AZ       20061101
1730      COVINGTON                                   30016        GA       20061101
1731      Valrico                                     33594        FL       20061201
1732      CORCORAN                                    93212        CA       20061101
1733      Atlanta                                     30354        GA       20061101
1734      San Antonio                                 78237        TX       20061101
1735      GREEN BAY                                   54303        WI       20061101
1736      Gautier                                     39553        MS       20061001
1737      Hilton Head Island                          29928        SC       20061201
1738      AZLE                                        76020        TX       20061101
1739      CLAYTON                                     27520        NC       20061101
1740      Los Angeles                                 90008        CA       20061201
1741      RIO RICO                                    85648        AZ       20061201
1742      TOMBALL                                     77375        TX       20061201
1743      Aurora                                      60502        IL       20061201
1744      Atlanta                                     30314        GA       20061201
1745      RENO                                        89511        NV       20061201
1746      Beloit                                      53511        WI       20061101
1747      Spring Hill                                 34609        FL       20061101
1748      ALEXANDRIA                                  22312        VA       20061101
1749      Flint                                       48504        MI       20061201
1750      PHOENIX                                     85023        AZ       20061201
1751      FORT WORTH                                  76105        TX       20061201
1752      BETTENDORF                                  52722        IA       20061101
1753      Concord                                     94520        CA       20061101
1754      Egg Harbor Township                         8234         NJ       20061101
1755      PHOENIX                                     85032        AZ       20061201
1756      PLAINS TOWNSHIP                             18702        PA       20061101
1757      ATHENS                                      35613        AL       20061101
1758      Channelview                                 77530        TX       20060901
1759      PALM BAY                                    32909        FL       20061201
1760      KNOXVILLE                                   37938        TN       20061201
1761      Champions Gate                              33837        FL       20061201
1762      Sanford                                     32771        FL       20061201
1763      Anthem                                      85086        AZ       20061201
1764      SAN ANTONIO                                 78233        TX       20061101
1765      PHOENIX                                     85009        AZ       20061201
1766      Allentown                                   18104        PA       20061101
1767      AVONDALE                                    85323        AZ       20061201
1768      FORT WORTH                                  76179        TX       20061201
1769      EL PASO                                     79938        TX       20061101
1770      BALTIMORE                                   21212        MD       20061201
1771      LAKELAND                                    33810        FL       20061101
1772      Ashburn                                     20147        VA       20061101
1773      FORT WORTH                                  76179        TX       20061201
1774      LAMARQUE                                    77588        TX       20061201
1775      ATLANTA                                     30318        GA       20061201
1776      Reynoldsburg                                43068        OH       20061201
1777      Land O Lakes                                34638        FL       20061101
1778      CLEVELAND                                   44121        OH       20061201
1779      CLEVELAND                                   44121        OH       20061201
1780      Mountain House                              95391        CA       20061201
1781      Falls Church                                22043        VA       20061101
1782      RICHMOND                                    23234        VA       20061201
1783      INDIANAPOLIS                                46226        IN       20061101
1784      FORT WORTH                                  76179        TX       20061201
1785      Greensboro                                  27410        NC       20061101
1786      RALEIGH                                     27610        NC       20061201
1787      Yucaipa                                     92399        CA       20061201
1788      Raleigh                                     27604        NC       20061101
1789      JACKSONVILLE                                32277        FL       20061101
1790      LAS VEGAS                                   89110        NV       20061101
1791      MILWAUKEE                                   53215        WI       20061101
1792      Philadelphia                                19126        PA       20061101
1793      MARYSVILLE                                  98270        WA       20061201
1794      MARYSVILLE                                  98270        WA       20061201
1795      Seattle                                     98178        WA       20061201
1796      Kissimmee                                   34744        FL       20061201
1797      TEMECULA                                    92591        CA       20061201
1798      MILWAUKEE                                   53218        WI       20061101
1799      Orlando                                     32832        FL       20061101
1800      Orlando                                     32832        FL       20061101
1801      Las Vegas                                   89108        NV       20061101
1802      Orlando                                     32832        FL       20061101
1803      Harrisburg                                  28075        NC       20061101
1804      Prineville                                  97754        OR       20061101
1805      Greenwood                                   46143        IN       20061201
1806      HENDRICKS                                   46234        IN       20061201
1807      Lewiston                                    83501        ID       20061201
1808      Gaithersburg                                20878        MD       20061201
1809      Tehachapi                                   93561        CA       20061101
1810      Bluffton                                    29910        SC       20061201
1811      QUEEN CREEK                                 85243        AZ       20061101
1812      TOOELE                                      84074        UT       20061201
1813      PHOENIX                                     85029        AZ       20061101
1814      CHICORA                                     16025        PA       20061101
1815      WAXHAW                                      28173        NC       20061201
1816      HIXTON                                      54635        WI       20061101
1817      Painesville                                 44077        OH       20061201
1818      Pembroke Pines                              33025        FL       20061201
1819      NEWARK                                      7107         NJ       20061201
1820      North Charleston                            29418        SC       20061101
1821      SAINT LOUIS                                 63113        MO       20061101
1822      JERSEY CITY                                 7305         NJ       20061101
1823      PHOENIX                                     85042        AZ       20061101
1824      Detroit                                     48221        MI       20061201
1825      Jacksonville                                32208        FL       20061101
1826      SCOTTSDALE                                  85255        AZ       20061201
1827      ESTERO                                      33928        FL       20061101
1828      HAPPY VALLEY                                97015        OR       20061101
1829      Port St Lucie                               34953        FL       20061201
1830      OCALA                                       34481        FL       20061201
1831      SANFORD                                     32771        FL       20061101
1832      West Palm Beach                             33401        FL       20061101
1833      OLATHE                                      66062        KS       20061101
1834      Orlando                                     32809        FL       20061201
1835      Mercer Island                               98040        WA       20061101
1836      LAWRENCEVILLE                               30044        GA       20061201
1837      AURORA                                      80013        CO       20061101
1838      Pleasant Grove                              35127        AL       20061201
1839      Union City                                  30291        GA       20061101
1840      Fox Lake                                    60020        IL       20061101
1841      SNELLVILLE                                  30039        GA       20061201
1842      New Richmond                                45157        OH       20061101
1843      Atlanta                                     30315        GA       20061101
1844      Atlanta                                     30314        GA       20061101
1845      Sanford                                     32771        FL       20061201
1846      Paterson                                    7501         NJ       20061101
1847      Yorkville                                   60560        IL       20061101
1848      Cape Coral                                  33914        FL       20061201
1849      PHOENIX                                     85015        AZ       20061101
1850      Alameda                                     94501        CA       20061201
1851      LAKEWOOD                                    90712        CA       20061101
1852      PATERSON                                    7513         NJ       20061201
1853      TROY                                        12180        NY       20061201
1854      SALT LAKE CITY                              84116        UT       20061101
1855      Chandler                                    85248        AZ       20061101
1856      MARICOPA                                    85239        AZ       20061101
1857      HOUSTON                                     77073        TX       20061101
1858      Washington                                  20010        DC       20061201
1859      Baltimore                                   21215        MD       20061201
1860      DOVER                                       19901        DE       20061101
1861      Saint Johns                                 85936        AZ       20061101
1862      St. Petersburg                              33701        FL       20061001
1863      Pomona Park                                 32181        FL       20061101
1864      North Port                                  34286        FL       20061201
1865      BURGAW                                      28425        NC       20061201
1866      MURRELLS INLET                              29576        SC       20061201
1867      JONESBORO                                   30238        GA       20061101
1868      GEORGETOWN                                  29440        SC       20061101
1869      ARIZONA CITY                                85223        AZ       20061101
1870      LAS VEGAS                                   89115        NV       20061201
1871      Parker                                      80134        CO       20061201
1872      NORTH BETHESDA                              20852        MD       20061101
1873      SALTTLE                                     98107        WA       20061101
1874      Rexburg                                     83440        ID       20061101
1875      Fort Worth                                  76179        TX       20061201
1876      ELOY                                        85231        AZ       20061201
1877      ELOY                                        85231        AZ       20061201
1878      Naples                                      34104        FL       20060801
1879      WAXHAW                                      28173        NC       20061201
1880      UPPER MARLBORO                              20774        MD       20061201
1881      Venetia                                     15367        PA       20061101
1882      GRANTSVILLE                                 84029        UT       20061201
1883      Eastpoint                                   32328        FL       20061201
1884      Daly City                                   94014        CA       20061201
1885      Aurora                                      80017        CO       20061201
1886      PHOENIX                                     85085        AZ       20061201
1887      Reading                                     19606        PA       20061201
1888      Hudson                                      34667        FL       20061201
1889      Locust Grove                                30248        GA       20061201
1890      Stockbridge                                 30281        GA       20061201
1891      Jacksonville                                32246        FL       20061201
1892      Vineland                                    8360         NJ       20061201
1893      Anniston                                    36206        AL       20061201
1894      ANNANDALE                                   22003        VA       20061201
1895      WOODBURY                                    55125        MN       20061201
1896      Auburn                                      98092        WA       20061201
1897      Albany                                      97321        OR       20061201
1898      COLORADO SPRINGS                            80907        CO       20061201
1899      Plant City                                  33566        FL       20061201
1900      North Plainfield                            7060         NJ       20061201
1901      Ridgefield Park                             7660         NJ       20061201
1902      Denver                                      80233        CO       20061201
1903      GLENDALE                                    85302        AZ       20061201
1904      Vancouver                                   98683        WA       20061201
1905      Algonquin                                   92860        IL       20061201
1906      Easton                                      21601        MD       20061201
1907      BELTSVILLE                                  20705        MD       20061201
1908      PHOENIX                                     85085        AZ       20061201
1909      GAITHERSBURG                                20878        MD       20061201
1910      ERIE                                        80516        CO       20061201
1911      LEHIGH                                      33971        FL       20061201
1912      Denver                                      80220        CO       20061201
1913      Shelby Township                             48315        MI       20061201
1914      SANTA ANA                                   92707        CA       20061201
1915      Absecon                                     8201         NJ       20061201
1916      Newark                                      7108         NJ       20061201
1917      Willingboro                                 8046         NJ       20061201
1918      West Palm Beach                             33401        FL       20061201
1919      HAMILTON TOWNSHIP                           8330         NJ       20061201
1920      Dixon                                       95620        CA       20061201
1921      POWDER SPGS                                 30127        GA       20061201
1922      Newark                                      7114         NJ       20061201
1923      STOCKTON                                    95204        CA       20060901
1924      PLAINFIELD                                  60544        IL       20061201
1925      Reunion                                     34747        FL       20061201
1926      CHESAPEAKE                                  23320        VA       20061201
1927      Salt Lake City                              84104        UT       20061201
1928      Tampa                                       33610        FL       20061201
1929      VAN NUYS                                    91406        CA       20061201
1930      Seattle                                     98146        WA       20061101
1931      PHOENIX                                     85040        AZ       20061101
1932      LAS VEGAS                                   89141        NV       20061201
1933      Reunion                                     34747        FL       20061201
1934      Las Vegas                                   89179        NV       20061101
1935      READING                                     1867         MA       20061201
1936      TACOMA                                      98405        WA       20061201
1937      MAPLE GROVE                                 55311        MN       20061201
1938      OCONTO                                      54153        WI       20061201
1939      EAGLE MOUNTAIN                              84005        UT       20061201
1940      MAPLE GROVE                                 55311        MN       20061201
1941      LAS VEGAS                                   89156        NV       20061201
1942      Salt Lake City                              84106        UT       20061201
1943      NORTH LAS VEGAS                             89030        NV       20061201
1944      Kissimmee                                   34741        FL       20061201
1945      Orlando                                     32824        FL       20061201
1946      KISSIMMEE                                   34747        FL       20061101
1947      REDMOND                                     97756        OR       20061201
1948      SCOTTSDALE                                  85251        AZ       20061201
1949      DENVER                                      80227        CO       20061001
1950      COOLIDGE                                    85228        AZ       20061201
1951      Fort Washington                             20744        MD       20061201
1952      Beltsville                                  20705        MD       20061201
1953      Valrico                                     33594        FL       20061001
1954      Round Rock                                  78664        TX       20060901
1955      Woodbridge                                  22191        VA       20061201
1956      Clarksburg                                  20871        MD       20061101
1957      BROOKLYN                                    21225        MD       20061201
1958      CORONA                                      92883        CA       20061201
1959      LAS VEGAS                                   89121        NV       20061101
1960      HUNTINGTON BEACH                            92647        CA       20061201
1961      Alvin                                       77511        TX       20061201
1962      CEDAR RAPIDS                                52402        IA       20061201
1963      Wingate                                     28174        NC       20061201
1964      PARKVILLE                                   21234        MD       20061201
1965      WASHINGTON                                  20018        DC       20061101
1966      Jacksonville                                32220        FL       20061201
1967      WINGATE                                     28110        NC       20061101
1968      AURORA                                      80015        CO       20061201
1969      AUSTIN                                      78702        TX       20061201
1970      SAINT PETERSBURG                            33702        FL       20061201
1971      MANSFIELD                                   76063        TX       20061201
1972      W JORDAN                                    84088        UT       20061201
1973      SOUTH JORDAN                                84095        UT       20061201
1974      ANNAPOLIS                                   21403        MD       20061201
1975      NAPERVILLE                                  60564        IL       20061201
1976      North Bergen                                7047         NJ       20061201
1977      Weston                                      33326        FL       20061201
1978      YUCCA VALLEY                                92284        CA       20061201
1979      LAS VEGAS                                   89113        NV       20061201
1980      Los Angeles                                 90048        CA       20061201
1981      Land O Lakes                                34639        FL       20061201
1982      Ridgefield Park                             7660         NJ       20061201
1983      Greenacres                                  33463        FL       20061201
1984      AUSTIN                                      78702        TX       20061201
1985      Katy                                        77449        TX       20061101
1986      UNION CITY                                  30291        GA       20061201
1987      MILWAUKEE                                   53206        WI       20061201
1988      CHANDLER                                    85225        AZ       20061201
1989      Alexandria                                  22311        VA       20061201
1990      Elizabethtown                               42701        KY       20061201
1991      Pittsburgh                                  15234        PA       20061201
1992      San Francisco                               94112        CA       20061201
1993      PHOENIX                                     85009        AZ       20061201
1994      Washington                                  20010        DC       20061101
1995      Alexandria                                  22309        VA       20061201
1996      CHICAGO                                     60624        IL       20061001
1997      AURORA                                      80015        CO       20061201
1998      Port Charlotte                              33953        FL       20061101
1999      Pleasantville                               8232         NJ       20061201
2000      SANFORD                                     32773        FL       20061201
2001      Bristol                                     5443         VT       20061101
2002      WOODBURN                                    97071        OR       20061201
2003      California City                             93505        CA       20061201
2004      Union City                                  30291        GA       20061101
2005      CANTERBURY                                  6331         CT       20061201
2006      IRVINE                                      92620        CA       20061201
2007      Greenacres                                  33463        FL       20061201
2008      Coral Springs                               33065        FL       20061201
2009      Little Elm                                  75068        TX       20061201
2010      REX                                         30273        GA       20061201
2011      SHOW LOW                                    85901        AZ       20061201
2012      Baltimore                                   21224        MD       20061201
2013      LEHI                                        84043        UT       20061201
2014      San Antonio                                 78239        TX       20061201
2015      LAS VEGAS                                   89145        NV       20061201
2016      Wylie                                       75098        TX       20061201
2017      RENO                                        89512        NV       20061001
2018      Paterson                                    7504         NJ       20061201
2019      SUMMERVILLE                                 29485        SC       20061201
2020      AUSTIN                                      55912        MN       20061201
2021      Plainfield                                  7060         NJ       20061201
2022      BRIGHTON                                    84121        UT       20061201
2023      Orlando                                     32822        FL       20061201
2024      CO SPGS                                     80919        CO       20061201
2025      North Hollywood                             91601        CA       20061201
2026      SALT LAKE CITY                              84101        UT       20061201
2027      Orlando                                     32837        FL       20061201
2028      WINNETKA                                    60093        IL       20061201
2029      MILLERS                                     23231        VA       20061201
2030      EL MIRAGE                                   85335        AZ       20061201
2031      The Woodlands                               77382        TX       20070101
2032      Duncanville                                 75116        TX       20061201
2033      Jacksonville                                32244        FL       20061201
2034      ROSEVILLE                                   95747        CA       20061201
2035      Lincoln City                                97367        OR       20070101
2036      HICKORY HILLS                               60457        IL       20061101
2037      BURBANK                                     60459        IL       20061201
2038      San Jose                                    95120        CA       20061001
2039      Fort Lauderdale                             33316        FL       20061201
2040      Roslyn Heights                              11577        NY       20061201
2041      Irvine                                      92614        CA       20061201
2042      Tujunga                                     91042        CA       20061201
2043      Los Angeles                                 90004        CA       20061201
2044      Flushing                                    11377        NY       20061201
2045      Chicago                                     60653        IL       20061201




--------------------------------------------------------------------------------




          NOTE_DATE1       FIRST_PAY_DATE         MATURITY_DATE         PAID_TO
1         20061011         20061201               20361101              20070101
2         20061114         20070101               20361201              20070101
3         20060922         20061101               20361001              20070101
4         20060428         20060601               20360501              20061201
5         20060629         20060801               20360701              20070101
6         20061023         20061201               20361101              20070101
7         20060831         20061001               20360901              20070101
8         20061012         20061201               20361101              20070101
9         20061120         20070101               20361201              20070101
10        20060707         20060901               20360801              20061201
11        20061120         20070101               20361201              20070101
12        20061120         20070101               20361201              20061201
13        20061130         20070101               20361201              20061201
14        20061130         20070101               20361201              20070101
15        20061121         20070101               20361201              20061201
16        20060919         20061101               20361001              20061201
17        20061124         20070101               20361201              20061201
18        20061122         20070101               20361201              20070101
19        20061117         20070101               20361201              20061201
20        20061016         20061201               20361101              20061201
21        20061130         20070101               20361201              20070101
22        20061116         20070101               20361201              20070101
23        20061126         20070101               20361201              20070101
24        20061122         20070101               20361201              20061201
25        20061130         20070101               20361201              20061201
26        20060913         20061101               20361001              20070101
27        20061130         20070101               20361201              20070101
28        20061201         20070101               20361201              20070101
29        20061121         20070101               20361201              20061201
30        20061130         20070101               20361201              20070101
31        20061129         20070101               20361201              20070101
32        20061130         20070101               20361201              20061201
33        20061121         20070101               20361201              20061201
34        20061127         20070101               20361201              20070101
35        20061121         20070101               20361201              20070101
36        20061128         20070101               20361201              20070101
37        20061120         20070101               20361201              20070101
38        20061130         20070101               20361201              20070101
39        20061114         20070101               20361201              20070101
40        20061114         20070101               20361201              20061201
41        20061128         20070101               20361201              20070101
42        20061128         20070101               20361201              20061201
43        20061204         20070101               20361201              20070101
44        20061129         20070101               20361201              20061201
45        20061117         20070101               20361201              20070101
46        20061116         20070101               20361201              20061201
47        20061130         20070101               20361201              20070101
48        20061130         20070101               20361201              20070101
49        20061122         20070101               20361201              20061201
50        20061122         20070101               20361201              20061201
51        20061129         20070101               20361201              20061201
52        20061130         20070101               20361201              20061201
53        20061130         20070101               20361201              20061201
54        20061129         20070101               20361201              20070101
55        20061128         20070101               20361201              20070101
56        20061201         20070101               20361201              20070101
57        20061110         20070101               20361201              20070101
58        20061130         20070101               20361201              20061201
59        20061127         20070101               20361201              20070101
60        20061130         20070101               20361201              20061201
61        20061127         20070101               20361201              20070101
62        20061128         20070101               20361201              20070101
63        20061017         20061201               20361101              20070101
64        20060926         20061101               20361001              20070101
65        20060929         20061101               20361001              20061201
66        20060915         20061101               20361001              20070101
67        20060920         20061101               20361001              20070101
68        20060925         20061101               20361001              20061201
69        20061004         20061201               20361101              20061201
70        20060911         20061101               20361001              20061201
71        20061006         20061201               20361101              20070101
72        20061003         20061201               20361101              20070101
73        20060918         20061101               20361001              20061201
74        20060829         20061001               20360901              20070101
75        20060927         20061101               20361001              20061201
76        20060922         20061101               20361001              20070101
77        20061011         20061201               20361101              20061201
78        20061004         20061201               20361101              20061201
79        20060925         20061101               20361001              20070101
80        20060918         20061101               20361001              20070101
81        20061004         20061201               20361101              20070101
82        20060908         20061101               20361001              20070101
83        20060922         20061101               20361001              20061201
84        20061006         20061101               20361001              20061201
85        20061129         20070101               20361201              20070101
86        20061129         20070101               20361201              20061201
87        20061129         20070101               20361201              20070101
88        20061006         20061201               20361101              20070101
89        20060922         20061101               20361001              20070101
90        20061121         20070101               20361201              20070101
91        20060928         20061101               20361001              20061201
92        20061127         20070101               20361201              20061201
93        20061113         20070101               20361201              20070101
94        20060929         20061101               20361001              20061201
95        20061006         20061201               20361101              20070101
96        20061026         20061201               20361101              20070101
97        20060929         20061101               20361001              20070101
98        20060929         20061101               20361001              20070101
99        20060927         20061101               20361001              20070101
100       20060203         20060301               20360201              20070101
101       20061127         20070101               20361201              20070101
102       20061120         20070101               20361201              20070101
103       20061110         20070101               20361201              20061201
104       20061114         20070101               20361201              20070101
105       20061113         20070101               20361201              20061201
106       20061114         20070101               20361201              20070101
107       20061024         20061201               20361101              20070101
108       20061115         20070101               20361201              20070101
109       20061101         20061201               20361101              20070101
110       20061129         20070101               20361201              20070101
111       20061031         20061201               20361101              20070101
112       20061110         20070101               20361201              20061201
113       20061114         20070101               20361201              20061201
114       20061110         20070101               20361201              20070101
115       20061110         20070101               20361201              20070101
116       20061103         20070101               20361201              20070101
117       20061110         20070101               20361201              20070101
118       20061117         20070101               20361201              20061201
119       20061115         20070101               20361201              20061201
120       20061110         20070101               20361201              20070101
121       20061114         20070101               20361201              20070101
122       20061113         20070101               20361201              20070101
123       20061107         20070101               20361201              20070101
124       20061106         20070101               20361201              20061201
125       20061110         20070101               20361201              20061201
126       20061122         20070101               20361201              20061201
127       20061027         20061201               20361101              20061201
128       20061106         20070101               20361201              20061201
129       20061107         20070101               20361201              20070101
130       20061115         20070101               20361201              20061201
131       20061110         20070101               20361201              20061201
132       20061031         20061201               20361101              20061201
133       20061027         20061201               20361101              20070101
134       20061102         20061201               20361101              20070101
135       20061116         20070101               20361201              20070101
136       20061113         20070101               20361201              20061201
137       20061102         20070101               20361201              20070101
138       20061121         20070101               20361201              20061201
139       20061113         20070101               20361201              20070101
140       20061103         20070101               20361201              20061201
141       20061102         20070101               20361201              20070101
142       20061114         20070101               20361201              20061201
143       20061117         20070101               20361201              20070101
144       20060822         20061001               20360901              20061201
145       20060921         20061101               20361001              20070101
146       20061103         20070101               20361201              20070101
147       20061107         20070101               20361201              20070101
148       20061121         20070101               20361201              20061201
149       20061102         20070101               20361201              20070101
150       20061110         20070101               20361201              20061201
151       20061109         20070101               20361201              20070101
152       20061110         20070101               20361201              20070101
153       20061115         20070101               20361201              20070101
154       20061120         20070101               20361201              20070101
155       20061109         20070101               20361201              20070101
156       20061108         20070101               20361201              20070101
157       20061025         20061201               20361101              20070101
158       20061107         20070101               20361201              20061201
159       20060920         20061101               20361001              20061201
160       20061101         20070101               20361201              20070101
161       20061109         20070101               20361201              20070101
162       20061017         20061201               20361101              20061201
163       20061108         20070101               20361201              20061201
164       20061103         20061201               20361101              20061201
165       20061017         20061201               20361101              20061201
166       20061107         20070101               20361201              20061201
167       20061027         20061201               20361101              20061201
168       20061027         20061201               20361101              20070101
169       20061110         20070101               20361201              20061201
170       20061109         20070101               20361201              20061201
171       20061027         20061201               20361101              20070101
172       20061109         20070101               20361201              20061201
173       20061114         20070101               20361201              20061201
174       20061122         20070101               20361201              20061201
175       20061107         20070101               20361201              20061201
176       20061129         20070101               20361201              20070101
177       20060914         20061101               20361001              20070101
178       20061010         20061201               20361101              20070101
179       20061013         20061201               20361101              20070101
180       20061013         20061201               20361101              20070101
181       20061016         20061201               20361101              20061201
182       20061020         20061201               20361101              20070101
183       20061108         20070101               20361201              20070101
184       20061030         20061201               20361101              20070101
185       20061031         20061201               20361101              20070101
186       20060915         20061101               20361001              20070101
187       20061006         20061201               20361101              20070101
188       20061010         20061201               20361101              20070101
189       20061012         20061201               20361101              20070101
190       20061013         20061201               20361101              20070101
191       20061013         20061201               20361101              20070101
192       20061020         20061201               20361101              20070101
193       20061020         20061201               20361101              20070101
194       20061020         20061201               20361101              20070101
195       20061023         20061201               20361101              20070101
196       20061024         20061201               20361101              20061201
197       20061025         20061201               20361101              20070101
198       20061026         20061201               20361101              20061201
199       20061027         20061201               20361101              20061201
200       20061013         20061201               20361101              20061201
201       20061110         20070101               20361201              20061201
202       20061106         20070101               20361201              20061201
203       20061101         20070101               20361201              20061201
204       20061118         20070101               20361201              20070101
205       20061118         20070101               20361201              20061201
206       20061107         20070101               20361201              20070101
207       20061122         20070101               20361201              20061201
208       20061016         20061201               20361101              20070101
209       20061031         20061201               20361101              20070101
210       20061109         20070101               20361201              20061201
211       20061128         20070101               20361201              20070101
212       20061030         20061201               20361101              20061201
213       20061030         20061201               20361101              20070101
214       20061027         20061201               20361101              20070101
215       20061115         20070101               20361201              20070101
216       20061110         20070101               20361201              20070101
217       20061126         20070101               20361201              20070101
218       20061116         20070101               20361201              20061201
219       20061106         20070101               20361201              20061201
220       20061101         20061201               20361101              20061201
221       20061101         20061201               20361101              20061201
222       20061003         20061201               20361101              20061201
223       20061108         20070101               20361201              20061201
224       20061101         20070101               20361201              20070101
225       20061102         20070101               20361201              20070101
226       20061117         20070101               20361201              20061201
227       20061110         20070101               20361201              20070101
228       20061122         20070101               20361201              20061201
229       20061103         20070101               20361201              20061201
230       20061109         20070101               20361201              20070101
231       20061117         20070101               20361201              20070101
232       20061114         20070101               20361201              20070101
233       20061103         20070101               20361201              20061201
234       20061103         20070101               20361201              20061201
235       20061031         20061201               20361101              20070201
236       20061031         20061201               20361101              20070101
237       20061031         20061201               20361101              20070101
238       20061031         20061201               20361101              20070101
239       20061214         20070201               20370101              20070101
240       20061219         20070201               20370101              20070101
241       20061023         20061201               20361101              20061201
242       20061013         20061201               20361101              20070101
243       20061025         20061201               20361101              20070101
244       20061011         20061201               20361101              20070101
245       20061101         20070101               20361201              20070101
246       20061016         20061201               20361101              20070101
247       20061027         20061201               20361101              20061201
248       20060915         20061101               20361001              20061201
249       20061107         20070101               20361201              20070101
250       20061113         20070101               20361201              20070101
251       20061027         20070101               20361201              20070101
252       20061014         20061201               20361101              20061201
253       20061031         20061201               20361101              20061201
254       20061016         20061201               20361101              20061201
255       20061030         20061201               20361101              20061201
256       20061101         20070101               20361201              20070101
257       20061009         20061201               20361101              20070101
258       20060915         20061101               20361001              20061201
259       20061010         20061201               20361101              20070101
260       20061009         20061201               20361101              20061201
261       20061108         20070101               20361201              20061201
262       20061013         20061201               20361101              20061201
263       20061023         20061201               20361101              20070101
264       20061027         20061201               20361101              20070101
265       20061109         20070101               20361201              20070101
266       20061115         20070101               20361201              20070101
267       20060825         20061001               20360901              20061201
268       20061122         20070101               20361201              20061201
269       20061115         20070101               20361201              20061201
270       20061116         20070101               20361201              20070101
271       20061120         20070101               20361201              20070101
272       20061122         20070101               20361201              20061201
273       20061129         20070101               20361201              20070101
274       20061128         20070101               20361201              20061201
275       20061122         20070101               20361201              20070101
276       20061122         20070101               20361201              20070101
277       20061201         20070101               20361201              20070101
278       20061127         20070101               20361201              20061201
279       20061130         20070101               20361201              20061201
280       20061130         20070101               20361201              20061201
281       20061128         20070101               20361201              20061201
282       20061201         20070101               20361201              20061201
283       20061117         20070101               20361201              20061201
284       20061106         20070101               20361201              20070101
285       20061205         20070101               20361201              20070101
286       20061205         20070101               20361201              20070101
287       20061129         20070101               20361201              20061201
288       20061130         20070101               20361201              20061201
289       20061205         20070101               20361201              20070101
290       20061115         20070101               20361201              20070101
291       20061115         20070101               20361201              20070101
292       20061130         20070101               20361201              20070101
293       20061130         20070101               20361201              20070101
294       20061130         20070101               20361201              20061201
295       20061128         20070101               20361201              20061201
296       20061129         20070101               20361201              20061201
297       20061116         20070101               20361201              20061201
298       20061117         20070101               20361201              20061201
299       20061128         20070101               20361201              20061201
300       20061128         20070101               20361201              20061201
301       20061106         20070101               20361201              20070101
302       20061129         20070101               20361201              20070101
303       20061117         20070101               20361201              20070101
304       20061130         20070101               20361201              20070101
305       20061121         20070101               20361201              20070101
306       20061113         20070101               20361201              20061201
307       20061121         20070101               20361201              20061201
308       20061127         20070101               20361201              20070101
309       20061110         20070101               20361201              20061201
310       20061121         20070101               20361201              20061201
311       20061130         20070101               20361201              20070101
312       20061204         20070101               20361201              20070101
313       20061116         20070101               20361201              20070101
314       20061128         20070101               20361201              20070101
315       20061030         20070101               20361201              20061201
316       20061130         20070101               20361201              20070101
317       20061117         20070101               20361201              20061201
318       20061113         20070101               20361201              20070101
319       20061110         20070101               20361201              20061201
320       20061117         20070101               20361201              20070101
321       20061023         20061201               20361101              20061201
322       20061113         20070101               20361201              20061201
323       20061117         20070101               20361201              20070101
324       20061103         20070101               20361201              20070101
325       20061109         20070101               20361201              20061201
326       20061113         20070101               20361201              20061201
327       20061130         20070101               20361201              20070101
328       20061031         20061201               20361101              20070101
329       20061121         20070101               20361201              20070101
330       20061122         20070101               20361201              20061201
331       20061130         20070101               20361201              20070101
332       20061102         20070101               20361201              20061201
333       20061106         20070101               20361201              20061201
334       20060130         20061101               20361001              20070101
335       20061103         20061201               20361101              20070101
336       20061122         20070101               20361201              20070101
337       20061110         20070101               20361201              20061201
338       20061121         20070101               20361201              20061201
339       20061127         20070101               20361201              20061201
340       20061102         20070101               20361201              20061201
341       20061127         20070101               20361201              20061201
342       20061117         20070101               20361201              20070101
343       20061127         20070101               20361201              20070101
344       20061101         20070101               20361201              20070201
345       20061129         20070101               20361201              20061201
346       20061031         20061201               20361101              20061201
347       20061103         20070101               20361201              20070101
348       20061006         20061201               20361101              20061201
349       20060921         20061101               20361001              20061201
350       20060926         20061101               20361001              20070101
351       20061115         20070101               20361201              20070101
352       20061109         20070101               20361201              20070101
353       20061030         20061201               20361101              20070101
354       20061003         20061201               20361101              20070101
355       20061113         20070101               20361201              20070101
356       20061026         20061201               20361101              20061201
357       20061101         20061201               20361101              20061201
358       20060927         20061101               20461001              20070101
359       20061027         20070101               20361201              20070101
360       20061003         20061201               20361101              20070101
361       20061026         20061201               20361101              20070101
362       20060918         20061101               20361001              20070101
363       20061201         20070201               20370101              20070101
364       20061130         20070101               20361201              20061201
365       20061101         20070101               20361201              20061201
366       20061006         20061201               20361101              20070101
367       20061020         20061201               20361101              20061201
368       20061003         20061201               20361101              20070101
369       20061027         20061201               20361101              20070101
370       20061031         20061201               20361101              20070101
371       20061023         20061201               20361101              20070101
372       20061030         20061201               20361101              20070101
373       20061103         20070101               20361201              20070101
374       20061018         20061201               20361101              20070101
375       20061101         20070101               20361201              20070101
376       20061026         20061201               20361101              20070101
377       20061026         20061201               20361101              20061201
378       20061103         20070101               20361201              20061201
379       20061030         20061201               20361101              20070101
380       20061101         20061201               20361101              20070101
381       20061020         20061201               20361101              20061201
382       20061030         20070101               20361201              20061201
383       20061020         20061201               20361101              20070101
384       20061023         20061201               20361101              20061201
385       20061031         20070101               20361201              20070101
386       20061031         20070101               20361201              20070101
387       20061023         20061201               20361101              20061201
388       20061020         20061201               20361101              20070101
389       20061027         20061201               20361101              20061201
390       20061109         20070101               20361201              20061201
391       20061122         20070101               20361201              20070101
392       20061102         20061201               20361101              20061201
393       20061122         20070101               20361201              20070101
394       20061122         20070101               20361201              20070101
395       20060926         20061101               20361001              20070101
396       20061120         20070101               20361201              20070101
397       20061124         20070101               20361201              20061201
398       20061121         20070101               20461201              20070101
399       20061127         20070101               20361201              20070101
400       20060920         20061101               20361001              20061201
401       20060828         20061101               20361001              20061201
402       20061012         20061201               20361101              20070101
403       20061116         20070101               20361201              20061201
404       20060911         20061101               20361001              20070101
405       20060918         20061101               20361001              20070101
406       20061117         20070101               20361201              20061201
407       20061101         20070101               20361201              20070101
408       20061122         20070101               20361201              20061201
409       20061127         20070101               20361201              20070101
410       20060825         20061001               20360901              20070101
411       20061130         20070101               20361201              20061201
412       20061031         20061201               20361101              20070101
413       20060822         20061001               20360901              20070101
414       20061130         20070101               20361201              20070101
415       20061017         20061201               20361101              20070101
416       20061129         20070101               20361201              20070101
417       20061129         20070101               20361201              20061201
418       20061127         20070101               20361201              20070101
419       20061128         20070201               20370101              20070101
420       20061013         20061201               20361101              20070101
421       20060919         20061101               20361001              20070101
422       20060920         20061101               20361001              20061201
423       20061013         20061201               20361101              20070101
424       20060927         20061101               20361001              20070101
425       20061006         20061201               20361101              20070101
426       20061005         20061201               20361101              20070101
427       20060811         20061001               20360901              20070101
428       20061120         20070101               20361201              20070101
429       20061129         20070101               20361201              20070101
430       20060922         20061101               20361001              20070101
431       20061113         20070101               20361201              20070101
432       20061117         20070101               20361201              20070101
433       20061120         20070101               20361201              20070101
434       20061201         20070201               20370101              20070101
435       20061122         20070101               20361201              20070101
436       20061114         20070101               20361201              20061201
437       20061205         20070101               20361201              20070101
438       20061127         20070101               20361201              20070101
439       20061129         20070101               20361201              20070101
440       20061030         20070101               20361201              20070101
441       20060911         20061101               20361001              20061201
442       20061121         20070101               20361201              20070101
443       20061117         20070101               20361201              20070101
444       20061114         20070101               20361201              20070101
445       20061122         20070101               20361201              20061201
446       20061201         20070101               20361201              20070101
447       20061201         20070201               20370101              20070101
448       20061204         20070101               20361201              20061201
449       20061020         20061201               20361101              20061201
450       20061127         20070101               20361201              20070101
451       20061025         20061201               20361101              20070101
452       20061128         20070101               20361201              20070101
453       20060926         20061101               20361001              20070101
454       20061013         20061201               20361101              20061201
455       20061122         20070101               20361201              20070101
456       20061026         20061201               20361101              20070101
457       20061117         20070101               20361201              20061201
458       20060905         20061101               20361001              20070101
459       20061018         20061201               20361101              20070101
460       20061018         20061201               20361101              20070101
461       20061101         20070101               20361201              20070101
462       20060822         20061001               20360901              20061201
463       20061013         20061201               20361101              20070101
464       20061124         20070101               20361201              20061201
465       20061115         20070101               20361201              20070101
466       20061205         20070201               20370101              20070101
467       20061130         20070101               20361201              20070101
468       20061121         20070101               20361201              20061201
469       20061129         20070101               20361201              20070101
470       20061130         20070101               20361201              20070101
471       20061201         20070201               20370101              20070101
472       20061129         20070101               20361201              20070101
473       20061130         20070101               20361201              20070101
474       20061108         20070101               20361201              20070101
475       20061116         20070101               20361201              20070101
476       20061129         20070201               20370101              20070101
477       20061110         20070101               20361201              20070101
478       20061205         20070101               20361201              20061201
479       20061121         20070101               20361201              20070101
480       20061127         20070101               20361201              20061201
481       20061130         20070201               20370101              20070101
482       20061125         20070101               20361201              20061201
483       20061121         20070101               20361201              20070101
484       20061127         20070201               20370101              20070101
485       20061128         20070101               20361201              20070101
486       20061201         20070201               20370101              20070101
487       20061127         20070101               20361201              20070101
488       20061122         20070101               20361201              20070101
489       20061117         20070101               20361201              20061201
490       20061121         20070101               20361201              20070101
491       20061116         20070101               20361201              20061201
492       20061116         20070101               20361201              20070101
493       20061122         20070101               20361201              20061201
494       20061122         20070101               20361201              20061201
495       20061204         20070101               20361201              20070101
496       20061127         20070201               20370101              20070101
497       20061130         20070101               20361201              20070101
498       20061120         20070101               20361201              20070101
499       20061117         20070101               20361201              20070101
500       20061205         20070201               20370101              20070101
501       20061027         20061201               20361101              20070101
502       20061110         20070101               20361201              20070101
503       20061027         20061201               20361101              20070101
504       20061117         20070101               20361201              20070101
505       20061107         20070101               20361201              20061201
506       20061110         20070101               20361201              20070101
507       20061023         20061201               20361101              20061201
508       20061026         20061201               20361101              20070101
509       20061115         20070101               20361201              20070101
510       20061122         20070101               20361201              20061201
511       20061106         20070101               20361201              20070101
512       20061102         20070101               20361201              20070101
513       20061025         20061201               20361101              20070101
514       20061114         20070101               20361201              20070101
515       20061122         20070101               20361201              20061201
516       20061026         20061201               20361101              20070101
517       20061117         20070101               20361201              20070101
518       20061027         20061201               20361101              20070101
519       20061107         20070101               20361201              20070101
520       20061116         20070101               20361201              20070101
521       20061026         20061201               20361101              20061201
522       20061102         20070101               20361201              20061201
523       20061031         20061201               20361101              20070101
524       20061027         20061201               20361101              20061201
525       20061025         20061201               20361101              20070101
526       20061114         20070101               20361201              20070101
527       20061011         20061201               20361101              20070101
528       20061121         20070101               20361201              20070101
529       20061115         20070101               20361201              20070101
530       20061011         20061201               20361101              20061201
531       20061027         20061201               20361101              20070101
532       20061012         20061201               20361101              20061201
533       20061116         20070101               20361201              20070101
534       20061114         20070101               20361201              20061201
535       20061115         20070101               20361201              20070101
536       20061114         20070101               20361201              20070101
537       20061130         20070101               20361201              20070101
538       20061120         20070101               20361201              20070101
539       20061108         20070101               20361201              20070101
540       20061109         20070101               20361201              20070101
541       20061110         20070101               20361201              20070101
542       20061109         20070101               20361201              20061201
543       20061113         20070101               20361201              20070101
544       20061109         20070101               20361201              20061201
545       20061122         20070101               20361201              20061201
546       20061116         20070101               20361201              20070101
547       20061115         20070101               20361201              20070101
548       20061109         20070101               20361201              20070101
549       20061103         20070101               20361201              20070101
550       20061108         20070101               20361201              20070101
551       20061214         20070201               20370101              20070101
552       20061031         20070101               20361201              20070101
553       20061204         20070201               20370101              20070101
554       20061026         20061201               20361101              20061201
555       20061213         20070201               20370101              20070101
556       20061113         20070101               20361201              20070101
557       20061023         20061201               20361101              20070101
558       20061124         20070101               20361201              20061201
559       20061222         20070201               20370101              20070101
560       20061108         20070101               20361201              20070101
561       20061228         20070201               20370101              20070101
562       20061020         20061201               20361101              20070101
563       20061109         20070101               20361201              20070101
564       20061226         20070201               20370101              20070101
565       20061117         20070101               20361201              20070101
566       20061030         20061201               20361101              20070101
567       20061107         20070101               20361201              20070101
568       20061026         20061201               20361101              20061201
569       20061218         20070201               20370101              20070101
570       20061110         20070101               20361201              20070101
571       20061016         20061201               20361101              20070101
572       20061122         20070101               20361201              20061201
573       20061027         20061201               20361101              20070101
574       20061026         20061201               20361101              20070101
575       20061109         20070101               20361201              20070101
576       20061017         20061201               20361101              20070101
577       20061023         20061201               20361101              20070101
578       20061026         20061201               20361101              20061201
579       20061101         20061201               20361101              20070101
580       20061128         20070101               20361201              20070101
581       20061127         20070101               20361201              20070101
582       20061129         20070101               20361201              20070101
583       20061205         20070201               20370101              20070101
584       20061122         20070101               20361201              20061201
585       20061110         20070101               20361201              20070101
586       20061120         20070101               20361201              20061201
587       20061115         20070101               20361201              20070101
588       20061120         20070101               20361201              20070101
589       20061119         20070101               20361201              20070101
590       20061103         20070101               20361201              20070101
591       20061120         20070101               20361201              20070101
592       20061107         20070101               20361201              20070101
593       20061116         20070101               20361201              20070101
594       20061108         20070101               20361201              20070101
595       20061127         20070101               20361201              20070101
596       20061128         20070101               20361201              20061201
597       20061115         20070101               20361201              20061201
598       20061107         20070101               20361201              20061201
599       20061107         20070101               20361201              20070101
600       20061110         20070101               20361201              20061201
601       20061121         20070101               20361201              20061201
602       20061110         20070101               20361201              20061201
603       20061130         20070201               20370101              20070101
604       20061122         20070101               20361201              20070101
605       20061115         20070101               20361201              20061201
606       20060920         20061101               20361001              20070101
607       20061103         20061201               20361101              20061201
608       20061128         20070101               20361201              20061201
609       20061201         20070201               20370101              20070101
610       20061130         20070101               20361201              20070101
611       20061117         20070101               20361201              20061201
612       20061106         20070101               20361201              20070201
613       20061114         20070101               20361201              20070101
614       20061117         20070101               20361201              20061201
615       20061115         20070101               20361201              20070101
616       20061121         20070101               20361201              20061201
617       20061124         20070101               20361201              20061201
618       20061124         20070101               20361201              20061201
619       20061116         20070101               20361201              20070101
620       20061023         20061201               20361101              20061201
621       20061103         20070101               20361201              20070101
622       20061031         20061201               20361101              20070101
623       20061101         20070101               20361201              20070101
624       20061122         20070101               20361201              20070101
625       20060706         20060901               20360801              20070101
626       20060614         20060801               20460701              20070101
627       20060824         20061001               20360901              20070101
628       20060703         20060901               20360801              20070101
629       20060728         20061001               20360901              20070101
630       20061117         20070101               20361201              20070101
631       20060725         20060901               20360801              20061201
632       20060901         20061101               20361001              20070101
633       20061201         20070201               20370101              20070101
634       20061116         20070101               20361201              20070101
635       20061204         20070201               20370101              20070101
636       20061201         20070201               20370101              20070201
637       20061108         20070101               20361201              20061201
638       20061102         20070101               20361201              20070101
639       20061114         20070101               20361201              20070101
640       20061108         20070101               20361201              20070101
641       20061109         20070101               20361201              20070101
642       20061030         20061201               20361101              20070101
643       20061114         20070101               20361201              20070101
644       20061106         20070101               20361201              20070101
645       20061124         20070101               20361201              20070101
646       20061114         20070101               20361201              20070101
647       20061113         20070101               20361201              20070101
648       20061114         20070101               20361201              20070101
649       20061106         20070101               20361201              20061201
650       20061107         20070101               20361201              20070101
651       20061115         20070101               20361201              20070101
652       20061114         20070101               20361201              20070101
653       20061115         20070101               20361201              20070101
654       20061110         20070101               20361201              20070101
655       20060928         20061201               20361101              20070101
656       20061108         20070101               20361201              20070101
657       20061113         20070101               20361201              20070101
658       20061121         20070101               20361201              20070101
659       20061109         20070101               20361201              20070101
660       20061026         20061201               20361101              20070101
661       20061110         20070101               20361201              20070101
662       20061026         20061201               20361101              20070101
663       20061025         20061201               20361101              20061201
664       20061115         20070101               20361201              20070101
665       20061026         20061201               20361101              20061201
666       20061030         20061201               20361101              20070101
667       20061024         20061201               20361101              20061201
668       20061116         20070101               20361201              20070101
669       20061116         20070101               20361201              20061201
670       20061117         20070101               20361201              20061201
671       20061019         20061201               20361101              20070101
672       20061025         20061201               20361101              20061201
673       20061116         20070101               20361201              20070101
674       20061121         20070101               20361201              20070101
675       20061020         20061201               20361101              20061201
676       20061027         20061201               20361101              20061201
677       20061127         20070101               20361201              20070101
678       20061107         20070101               20361201              20070101
679       20061121         20070101               20361201              20070101
680       20061107         20070101               20361201              20070101
681       20061101         20070101               20361201              20070101
682       20061025         20061201               20361101              20061201
683       20061019         20061201               20361101              20070101
684       20061122         20070101               20361201              20070101
685       20061101         20070101               20361201              20070101
686       20061124         20070101               20361201              20070101
687       20061005         20061201               20361101              20070101
688       20061106         20070101               20361201              20061201
689       20061017         20061201               20361101              20061201
690       20061130         20070201               20370101              20070101
691       20061127         20070101               20361201              20070101
692       20061103         20070101               20361201              20070101
693       20061019         20061201               20361101              20070101
694       20061101         20070101               20361201              20061201
695       20061205         20070201               20370101              20070101
696       20061027         20061201               20361101              20070201
697       20061218         20070201               20370101              20070101
698       20061107         20070101               20361201              20070101
699       20061130         20070101               20361201              20070101
700       20061130         20070101               20361201              20070101
701       20061117         20070101               20361201              20070101
702       20061107         20070101               20361201              20070101
703       20061213         20070201               20370101              20070101
704       20061108         20070101               20361201              20070101
705       20061103         20070101               20361201              20061201
706       20061102         20070101               20361201              20070201
707       20061013         20061201               20361101              20070101
708       20061226         20070201               20370101              20070101
709       20061121         20070101               20361201              20070101
710       20061128         20070101               20361201              20061201
711       20061212         20070201               20370101              20070101
712       20061116         20070101               20361201              20070101
713       20061004         20061201               20361101              20061201
714       20061222         20070201               20370101              20070101
715       20061106         20070101               20361201              20070101
716       20061229         20070201               20370101              20070101
717       20061023         20061201               20361101              20070101
718       20061130         20070101               20361201              20061201
719       20061004         20061201               20361101              20061201
720       20061016         20061201               20361101              20070101
721       20060921         20061101               20361001              20061201
722       20060907         20061101               20361001              20070101
723       20061020         20061201               20361101              20070101
724       20061130         20070101               20361201              20061201
725       20060913         20061101               20361001              20061201
726       20061013         20061201               20361101              20061201
727       20060830         20061001               20360901              20070101
728       20061018         20061201               20361101              20061201
729       20061115         20070101               20361201              20070101
730       20060922         20061101               20361001              20070101
731       20060921         20061101               20361001              20061201
732       20060914         20061101               20361001              20070101
733       20060929         20061101               20361001              20070101
734       20061025         20061201               20361101              20061201
735       20061027         20061201               20361101              20070101
736       20060928         20061101               20361001              20070101
737       20061004         20061101               20361001              20061201
738       20060911         20061101               20361001              20070101
739       20061002         20061201               20361101              20070101
740       20060922         20061101               20361001              20070101
741       20061124         20070101               20361201              20070101
742       20061110         20070101               20361201              20070101
743       20061108         20070101               20361201              20061201
744       20061106         20070101               20361201              20070101
745       20061116         20070101               20361201              20070101
746       20061117         20070101               20361201              20070101
747       20061109         20070101               20361201              20070101
748       20061109         20070101               20361201              20070101
749       20060503         20060601               20360501              20061201
750       20061106         20070101               20361201              20061201
751       20061114         20070101               20361201              20070101
752       20061109         20070101               20361201              20070101
753       20061121         20070101               20361201              20061201
754       20061110         20070101               20361201              20070101
755       20061108         20070101               20361201              20070101
756       20061113         20070101               20361201              20070101
757       20061121         20070101               20361201              20061201
758       20061114         20070101               20361201              20070101
759       20061116         20070101               20361201              20061201
760       20061128         20070101               20361201              20070101
761       20061124         20070101               20361201              20070101
762       20061117         20070101               20361201              20061201
763       20061117         20070101               20361201              20070101
764       20061114         20070101               20361201              20070101
765       20061113         20070101               20361201              20070101
766       20061109         20070101               20361201              20061201
767       20061108         20070101               20361201              20070101
768       20061115         20070101               20361201              20070101
769       20061121         20070101               20361201              20061201
770       20061122         20070101               20361201              20070101
771       20061124         20070101               20361201              20070101
772       20061117         20070101               20361201              20061201
773       20061127         20070101               20361201              20061201
774       20061114         20070101               20361201              20070101
775       20061211         20070201               20370101              20070101
776       20061207         20070201               20370101              20070101
777       20061204         20070201               20370101              20070101
778       20061205         20070201               20370101              20070101
779       20061205         20070201               20370101              20070101
780       20061117         20070101               20361201              20061201
781       20061205         20070201               20370101              20070101
782       20061201         20070201               20370101              20070101
783       20061113         20070101               20361201              20061201
784       20061120         20070101               20361201              20070101
785       20061206         20070201               20370101              20070101
786       20061201         20070201               20370101              20070101
787       20061109         20070101               20361201              20061201
788       20061205         20070201               20370101              20070101
789       20061110         20070101               20361201              20070101
790       20061117         20070101               20361201              20070101
791       20061110         20070101               20361201              20070101
792       20061115         20070101               20361201              20061201
793       20061125         20070101               20361201              20070101
794       20061208         20070201               20370101              20070101
795       20061208         20070201               20370101              20070101
796       20061121         20070101               20361201              20070101
797       20061114         20070101               20361201              20070101
798       20061109         20070101               20361201              20070101
799       20061110         20070101               20361201              20070101
800       20061108         20070101               20361201              20070101
801       20061120         20070101               20361201              20061201
802       20061109         20070101               20361201              20070101
803       20061124         20070101               20361201              20070101
804       20061106         20070101               20361201              20070101
805       20061130         20070101               20361201              20061201
806       20060714         20060901               20360801              20070101
807       20061130         20070101               20361201              20061201
808       20061211         20070201               20370101              20070101
809       20061212         20070201               20370101              20070101
810       20061208         20070101               20361201              20061201
811       20061208         20070201               20370101              20070101
812       20061130         20070201               20370101              20070101
813       20061208         20070101               20361201              20061201
814       20061117         20070101               20361201              20061201
815       20061204         20070201               20370101              20070101
816       20061120         20070101               20361201              20061201
817       20061115         20070101               20361201              20061201
818       20061117         20070101               20361201              20061201
819       20061207         20070201               20370101              20070101
820       20061113         20070101               20361201              20070101
821       20061124         20070101               20361201              20061201
822       20061124         20070101               20361201              20061201
823       20061128         20070101               20361201              20061201
824       20061120         20070101               20361201              20070101
825       20061120         20070101               20361201              20061201
826       20061110         20070101               20361201              20070101
827       20061120         20070101               20361201              20061201
828       20061109         20070101               20361201              20061201
829       20061115         20070101               20361201              20070101
830       20061115         20070101               20361201              20061201
831       20061117         20070101               20361201              20070101
832       20061113         20070101               20361201              20061201
833       20061208         20070201               20370101              20070101
834       20061117         20070101               20361201              20070101
835       20061113         20070101               20361201              20061201
836       20061102         20070101               20361201              20061201
837       20061113         20070101               20361201              20061201
838       20061205         20070201               20370101              20070101
839       20061114         20070101               20361201              20070101
840       20061025         20061201               20361101              20070101
841       20061128         20070101               20361201              20061201
842       20061115         20070101               20361201              20070101
843       20061121         20070101               20361201              20070101
844       20061113         20070101               20361201              20061201
845       20061214         20070201               20370101              20070101
846       20061108         20070101               20361201              20070101
847       20061121         20070101               20361201              20070101
848       20061218         20070201               20370101              20070101
849       20061114         20070101               20361201              20061201
850       20061130         20070101               20361201              20061201
851       20061221         20070201               20370101              20070101
852       20061108         20070101               20361201              20061201
853       20061201         20070101               20361201              20061201
854       20061107         20070101               20361201              20070101
855       20061215         20070201               20370101              20070101
856       20061127         20070201               20370101              20070201
857       20061110         20070101               20361201              20070101
858       20061130         20070101               20361201              20061201
859       20061129         20070101               20361201              20061201
860       20061201         20070201               20370101              20070101
861       20061115         20070101               20361201              20070101
862       20061103         20070101               20361201              20061201
863       20061124         20070101               20361201              20061201
864       20061115         20070101               20361201              20070101
865       20061023         20061201               20361101              20070101
866       20061128         20070101               20361201              20061201
867       20061124         20070101               20361201              20061201
868       20061129         20070101               20361201              20061201
869       20061108         20070101               20361201              20061201
870       20061206         20070201               20370101              20070101
871       20061121         20070201               20370101              20070101
872       20061108         20070101               20361201              20070101
873       20061107         20070101               20361201              20070101
874       20061201         20070101               20361201              20070101
875       20061127         20070101               20361201              20061201
876       20061214         20070201               20370101              20070101
877       20061115         20070101               20361201              20070101
878       20061130         20070101               20361201              20061201
879       20061103         20070101               20361201              20061201
880       20061117         20070101               20361201              20070101
881       20061208         20070201               20370101              20070101
882       20061124         20070101               20361201              20070101
883       20061124         20070101               20361201              20070101
884       20061214         20070201               20370101              20070101
885       20061113         20070101               20361201              20070101
886       20061103         20070101               20361201              20070101
887       20061130         20070101               20361201              20061201
888       20061010         20061201               20361101              20070101
889       20061006         20061201               20361101              20070101
890       20061102         20070101               20361201              20070101
891       20061129         20070201               20370101              20070101
892       20061130         20070101               20361201              20061201
893       20061117         20070101               20361201              20070101
894       20061018         20061201               20361101              20070101
895       20061208         20070201               20370101              20070101
896       20061106         20070101               20361201              20070101
897       20061103         20070101               20361201              20070101
898       20061211         20070201               20370101              20070101
899       20061204         20070201               20370101              20070101
900       20061115         20070101               20361201              20061201
901       20061206         20070201               20370101              20070101
902       20061006         20061201               20361101              20061201
903       20061026         20070101               20361201              20061201
904       20061109         20070101               20361201              20070101
905       20061127         20070101               20361201              20070101
906       20061121         20070101               20361201              20070101
907       20061130         20070101               20361201              20061201
908       20061206         20070201               20370101              20070101
909       20061206         20070201               20370101              20070101
910       20061220         20070201               20370101              20070101
911       20061121         20070101               20361201              20061201
912       20061115         20070101               20361201              20070101
913       20061205         20070201               20370101              20070101
914       20061124         20070101               20361201              20070101
915       20061025         20061201               20361101              20061201
916       20061130         20070101               20361201              20061201
917       20061128         20070101               20361201              20061201
918       20061128         20070101               20361201              20070101
919       20061204         20070201               20370101              20070101
920       20061128         20070101               20361201              20070101
921       20061031         20061201               20361101              20070101
922       20061115         20070101               20361201              20061201
923       20061107         20070101               20461201              20070101
924       20061204         20070201               20370101              20070101
925       20061201         20070201               20370101              20070101
926       20061103         20070101               20361201              20070101
927       20061117         20070101               20361201              20070101
928       20061130         20070101               20361201              20061201
929       20061116         20070101               20361201              20070101
930       20061129         20070101               20361201              20061201
931       20061115         20070101               20361201              20061201
932       20061130         20070101               20361201              20070101
933       20061129         20070201               20370101              20070101
934       20061012         20061201               20361101              20061201
935       20061116         20070101               20361201              20070101
936       20061130         20070101               20361201              20061201
937       20061122         20070101               20361201              20070101
938       20061129         20070101               20361201              20070101
939       20061110         20070101               20361201              20070101
940       20061115         20070101               20361201              20070101
941       20061129         20070101               20361201              20070101
942       20061110         20070101               20361201              20070101
943       20061109         20070101               20361201              20070101
944       20061211         20070201               20370101              20070101
945       20061205         20070201               20370101              20070101
946       20061110         20070101               20361201              20061201
947       20061110         20070101               20361201              20070101
948       20061130         20070201               20370101              20070101
949       20061226         20070201               20370101              20070101
950       20061010         20061201               20361101              20070101
951       20061129         20070101               20361201              20061201
952       20061124         20070101               20361201              20061201
953       20061101         20070101               20361201              20070201
954       20061130         20070101               20361201              20070101
955       20061128         20070101               20361201              20070101
956       20061122         20070101               20361201              20061201
957       20061128         20070101               20361201              20061201
958       20061122         20070101               20361201              20070101
959       20061127         20070101               20361201              20061201
960       20061128         20070101               20461201              20070101
961       20061027         20061201               20361101              20070101
962       20061110         20070101               20361201              20070101
963       20060726         20060901               20360801              20061201
964       20060809         20061001               20360901              20070101
965       20060727         20060901               20360801              20070101
966       20061122         20070101               20361201              20070101
967       20060829         20061001               20360901              20070101
968       20050325         20050501               20350401              20070101
969       20061005         20061201               20361101              20070101
970       20060825         20061001               20360901              20061201
971       20060919         20061101               20361001              20070101
972       20061120         20070101               20361201              20070101
973       20061121         20070101               20361201              20061201
974       20061122         20070101               20361201              20070101
975       20061124         20070101               20361201              20070101
976       20061117         20070101               20361201              20070101
977       20061124         20070101               20361201              20070101
978       20061122         20070101               20361201              20070101
979       20061117         20070101               20361201              20061201
980       20061122         20070101               20361201              20070101
981       20061124         20070101               20361201              20061201
982       20061129         20070101               20361201              20070101
983       20061127         20070101               20361201              20070101
984       20061205         20070201               20370101              20070101
985       20061207         20070201               20370101              20070101
986       20061205         20070201               20370101              20070101
987       20061208         20070201               20370101              20070101
988       20061128         20070101               20361201              20070101
989       20061128         20070101               20361201              20070101
990       20061202         20070201               20370101              20070101
991       20061206         20070201               20370101              20070101
992       20061212         20070201               20370101              20070101
993       20061207         20070201               20370101              20070201
994       20061208         20070201               20370101              20070101
995       20061124         20070101               20361201              20070101
996       20061207         20070201               20370101              20070101
997       20061204         20070201               20370101              20070101
998       20061204         20070201               20370101              20070101
999       20061204         20070201               20370101              20070101
1000      20061204         20070201               20370101              20070101
1001      20061201         20070201               20370101              20070101
1002      20061204         20070201               20370101              20070101
1003      20061201         20070101               20361201              20070101
1004      20061201         20070101               20361201              20070101
1005      20061207         20070201               20370101              20070101
1006      20061201         20070101               20361201              20070101
1007      20061129         20070101               20361201              20070101
1008      20061127         20070101               20361201              20070101
1009      20061201         20070201               20370101              20070101
1010      20061129         20070101               20361201              20070101
1011      20061201         20070101               20361201              20061201
1012      20061204         20070201               20370101              20070101
1013      20061113         20070101               20361201              20061201
1014      20061201         20070201               20370101              20070101
1015      20061207         20070201               20370101              20070101
1016      20061207         20070201               20370101              20070101
1017      20061121         20070101               20361201              20061201
1018      20061128         20070101               20361201              20061201
1019      20061211         20070101               20361201              20061201
1020      20061201         20070101               20361201              20070101
1021      20061127         20070101               20361201              20070101
1022      20061122         20070101               20361201              20070101
1023      20061211         20070101               20361201              20061201
1024      20061107         20070101               20361201              20061201
1025      20061110         20070101               20361201              20070101
1026      20061129         20070101               20361201              20070101
1027      20061107         20070101               20361201              20061201
1028      20061113         20070101               20361201              20070101
1029      20061106         20070101               20361201              20070101
1030      20061109         20070101               20361201              20061201
1031      20061205         20070201               20370101              20070101
1032      20061117         20070101               20361201              20061201
1033      20061113         20070101               20361201              20061201
1034      20061108         20070101               20361201              20070101
1035      20061128         20070101               20361201              20070101
1036      20061027         20061201               20361101              20061201
1037      20061122         20070101               20361201              20061201
1038      20061207         20070201               20370101              20070101
1039      20061129         20070101               20361201              20061201
1040      20061207         20070201               20370101              20070101
1041      20061114         20070101               20361201              20061201
1042      20061109         20070101               20361201              20061201
1043      20061201         20070201               20370101              20070101
1044      20061108         20070101               20361201              20070101
1045      20061130         20070101               20361201              20061201
1046      20061130         20070201               20370101              20070101
1047      20061121         20070101               20361201              20070101
1048      20061206         20070201               20370101              20070101
1049      20061204         20070201               20370101              20070101
1050      20061108         20070101               20361201              20070101
1051      20061114         20070101               20361201              20061201
1052      20061106         20070101               20361201              20070101
1053      20061115         20070101               20361201              20061201
1054      20061110         20070101               20361201              20070101
1055      20061114         20070101               20361201              20070101
1056      20061201         20070201               20370101              20070101
1057      20061129         20070201               20370101              20070101
1058      20061124         20070101               20361201              20061201
1059      20061205         20070201               20370101              20070101
1060      20061109         20070101               20361201              20070101
1061      20061204         20070201               20370101              20070101
1062      20061206         20070201               20370101              20070101
1063      20061106         20070101               20361201              20061201
1064      20061122         20070101               20361201              20061201
1065      20061122         20070201               20370101              20070101
1066      20061127         20070101               20361201              20070101
1067      20061115         20070101               20361201              20070101
1068      20061129         20070201               20370101              20070101
1069      20061102         20070101               20361201              20070101
1070      20061208         20070201               20370101              20070101
1071      20061108         20070101               20361201              20061201
1072      20061113         20070101               20361201              20070101
1073      20061109         20070101               20361201              20070101
1074      20061109         20070101               20361201              20070101
1075      20061121         20070101               20361201              20070101
1076      20061114         20070101               20361201              20061201
1077      20061102         20070101               20361201              20061201
1078      20061027         20061201               20361101              20061201
1079      20061109         20070101               20361201              20061201
1080      20061207         20070201               20370101              20070101
1081      20061107         20070101               20361201              20070101
1082      20061117         20070101               20361201              20070101
1083      20061120         20070101               20361201              20061201
1084      20061010         20061201               20361101              20070101
1085      20061108         20070101               20361201              20061201
1086      20061110         20070101               20361201              20070101
1087      20061114         20070101               20361201              20061201
1088      20061103         20070101               20361201              20070101
1089      20061115         20070101               20361201              20061201
1090      20061115         20070101               20361201              20061201
1091      20061025         20070101               20361201              20070101
1092      20061115         20070101               20361201              20070101
1093      20061106         20070101               20361201              20061201
1094      20061113         20070101               20361201              20070101
1095      20061117         20070101               20361201              20061201
1096      20061120         20070101               20361201              20070201
1097      20061110         20070101               20361201              20070101
1098      20061205         20070201               20370101              20070101
1099      20061114         20070101               20361201              20070101
1100      20061114         20070101               20361201              20061201
1101      20061102         20070101               20361201              20070101
1102      20060921         20061101               20361001              20070101
1103      20061110         20070101               20361201              20061201
1104      20061129         20070101               20361201              20070101
1105      20061020         20070101               20361201              20061201
1106      20061004         20061201               20361101              20061201
1107      20061103         20070101               20361201              20070101
1108      20061117         20070101               20361201              20070201
1109      20061127         20070101               20361201              20061201
1110      20061122         20070101               20361201              20070101
1111      20061116         20070101               20361201              20070101
1112      20061110         20070101               20361201              20070101
1113      20061026         20061201               20361101              20070101
1114      20061114         20070101               20361201              20070101
1115      20061101         20061201               20361101              20070101
1116      20061026         20061201               20361101              20061201
1117      20061115         20070101               20361201              20070201
1118      20061108         20070101               20361201              20070101
1119      20061115         20070101               20361201              20070101
1120      20061108         20070101               20361201              20070101
1121      20061117         20070101               20361201              20061201
1122      20061019         20061201               20361101              20061201
1123      20061120         20070101               20361201              20070101
1124      20060421         20060601               20360501              20070101
1125      20061201         20070201               20370101              20070101
1126      20061107         20070101               20361201              20070101
1127      20061107         20070101               20361201              20070101
1128      20061204         20070201               20370101              20070101
1129      20061103         20070101               20361201              20061201
1130      20061207         20070201               20370101              20070101
1131      20061103         20070101               20361201              20070101
1132      20061109         20070101               20361201              20070101
1133      20061101         20070101               20361201              20070101
1134      20061005         20061201               20361101              20070101
1135      20061114         20070101               20361201              20070101
1136      20061121         20070101               20361201              20061201
1137      20061109         20070101               20361201              20061201
1138      20061109         20070101               20361201              20061201
1139      20061107         20070101               20361201              20061201
1140      20061117         20070101               20361201              20070101
1141      20061025         20061201               20361101              20070101
1142      20061110         20070101               20361201              20070101
1143      20061108         20070101               20361201              20070101
1144      20061006         20061201               20361101              20070101
1145      20060619         20060801               20360701              20070101
1146      20061006         20061201               20361101              20070101
1147      20061108         20070101               20361201              20070101
1148      20061115         20070101               20361201              20070101
1149      20060627         20060801               20360701              20061201
1150      20061109         20070101               20361201              20070101
1151      20061108         20070101               20361201              20070101
1152      20061025         20061201               20361101              20061201
1153      20061120         20070101               20361201              20061201
1154      20061031         20061201               20361101              20070101
1155      20061030         20061201               20361101              20070101
1156      20061122         20070101               20361201              20061201
1157      20061018         20061201               20361101              20061201
1158      20061025         20061201               20361101              20070101
1159      20061108         20070101               20361201              20061201
1160      20061013         20061201               20361101              20070101
1161      20061110         20070101               20361201              20061201
1162      20061013         20061201               20361101              20070101
1163      20061130         20070101               20361201              20070101
1164      20061026         20061201               20361101              20070101
1165      20061109         20070101               20361201              20070101
1166      20061114         20070101               20361201              20061201
1167      20061019         20061201               20361101              20070101
1168      20061113         20070101               20361201              20070101
1169      20061128         20070101               20361201              20061201
1170      20061020         20061201               20361101              20070101
1171      20061120         20070101               20361201              20070101
1172      20061113         20070101               20361201              20070101
1173      20061023         20061201               20361101              20070201
1174      20061103         20070101               20361201              20070101
1175      20061117         20070101               20361201              20061201
1176      20061101         20070101               20361201              20070101
1177      20061031         20061201               20361101              20061201
1178      20060927         20061101               20361001              20061201
1179      20061113         20070101               20361201              20070101
1180      20061117         20070101               20361201              20061201
1181      20061027         20061201               20361101              20070101
1182      20061116         20070101               20361201              20070101
1183      20061116         20070101               20361201              20070101
1184      20061115         20070101               20361201              20061201
1185      20061121         20070101               20361201              20070101
1186      20061114         20070101               20361201              20070101
1187      20061110         20070101               20361201              20070101
1188      20061116         20070101               20361201              20070101
1189      20061106         20070101               20361201              20061201
1190      20061127         20070101               20361201              20070101
1191      20060919         20061101               20361001              20070101
1192      20061124         20070101               20361201              20070101
1193      20061103         20070101               20361201              20070101
1194      20061108         20070101               20361201              20070101
1195      20061110         20061201               20361101              20061201
1196      20061016         20061201               20361101              20070101
1197      20061025         20061201               20361101              20061201
1198      20061018         20061201               20361101              20070101
1199      20061103         20070101               20361201              20070101
1200      20060927         20061201               20361101              20070101
1201      20061121         20070101               20361201              20061201
1202      20061030         20061201               20361101              20061201
1203      20060905         20061101               20361001              20070101
1204      20061127         20070101               20361201              20061201
1205      20061106         20070101               20361201              20070101
1206      20061030         20061201               20361101              20070101
1207      20061017         20061201               20361101              20070101
1208      20061020         20061201               20361101              20070101
1209      20061020         20061201               20361101              20070101
1210      20061016         20061201               20361101              20070101
1211      20061031         20061201               20361101              20061201
1212      20061117         20070101               20361201              20070101
1213      20061122         20070101               20361201              20061201
1214      20061016         20061201               20361101              20070101
1215      20061106         20070101               20361201              20061201
1216      20061106         20070101               20361201              20070101
1217      20061017         20061201               20361101              20070101
1218      20061115         20070101               20361201              20070101
1219      20061107         20070101               20361201              20070101
1220      20061102         20070101               20361201              20070101
1221      20061116         20070101               20361201              20070101
1222      20061027         20070101               20361201              20061201
1223      20061120         20070101               20361201              20061201
1224      20061016         20061201               20361101              20061201
1225      20061024         20061201               20361101              20061201
1226      20061023         20061201               20361101              20070101
1227      20061106         20070101               20361201              20061201
1228      20061027         20070101               20361201              20070101
1229      20061102         20070101               20361201              20070101
1230      20061005         20061201               20361101              20061201
1231      20061016         20061201               20361101              20070101
1232      20061025         20061201               20361101              20061201
1233      20061026         20061201               20361101              20070101
1234      20061005         20061201               20361101              20070101
1235      20061018         20061201               20361101              20061201
1236      20061115         20070101               20361201              20070101
1237      20061005         20061201               20361101              20061201
1238      20061106         20070101               20361201              20070101
1239      20061115         20070101               20361201              20070101
1240      20061106         20070101               20361201              20061201
1241      20061023         20061201               20361101              20070101
1242      20061108         20070101               20361201              20070101
1243      20061010         20061201               20361101              20061201
1244      20061106         20070101               20361201              20070101
1245      20061023         20061201               20361101              20061201
1246      20061018         20061201               20361101              20061201
1247      20060928         20061101               20361001              20061201
1248      20060928         20061101               20361001              20061201
1249      20060928         20061101               20361001              20061201
1250      20061005         20061201               20361101              20061201
1251      20060928         20061101               20361001              20061201
1252      20060925         20061101               20361001              20070101
1253      20060925         20061101               20361001              20070101
1254      20060921         20061101               20361001              20070101
1255      20060928         20061101               20361001              20061201
1256      20060629         20060801               20360701              20070101
1257      20061026         20061201               20361101              20070101
1258      20061010         20061201               20361101              20070101
1259      20061101         20061201               20361101              20061201
1260      20061025         20061201               20361101              20070101
1261      20061020         20061201               20361101              20061201
1262      20061106         20070101               20361201              20061201
1263      20061110         20070101               20361201              20070101
1264      20061005         20061201               20361101              20070101
1265      20061018         20061201               20361101              20070101
1266      20061019         20061201               20361101              20061201
1267      20061018         20061201               20361101              20070101
1268      20061002         20061201               20361101              20070101
1269      20061026         20061201               20361101              20070101
1270      20061017         20061201               20361101              20061201
1271      20061020         20061201               20361101              20070101
1272      20060926         20061101               20361001              20070101
1273      20061101         20070101               20361201              20070101
1274      20061013         20061201               20361101              20061201
1275      20061012         20061201               20361101              20070101
1276      20061003         20061201               20361101              20070101
1277      20061024         20061201               20361101              20061201
1278      20061002         20061101               20361001              20070101
1279      20060928         20061101               20361001              20070101
1280      20061109         20070101               20361201              20070101
1281      20061003         20061201               20361101              20070101
1282      20061031         20061201               20361101              20061201
1283      20060511         20060701               20360601              20070101
1284      20061013         20061201               20361101              20070101
1285      20060511         20060701               20360601              20070101
1286      20061102         20061201               20361101              20061201
1287      20061101         20070101               20361201              20070101
1288      20061106         20070101               20361201              20070101
1289      20061027         20061201               20361101              20070101
1290      20060914         20061101               20361001              20061201
1291      20061117         20070101               20361201              20061201
1292      20061004         20061201               20361101              20070101
1293      20061004         20061201               20361101              20061201
1294      20060614         20060801               20360701              20070101
1295      20061026         20061201               20361101              20070101
1296      20061019         20061201               20361101              20061201
1297      20061011         20061201               20361101              20061201
1298      20061016         20061201               20361101              20061201
1299      20061115         20070101               20361201              20070101
1300      20061013         20061201               20361101              20070101
1301      20061107         20070101               20361201              20061201
1302      20061109         20070101               20361201              20070101
1303      20061012         20061201               20361101              20061201
1304      20061101         20070101               20361201              20061201
1305      20061020         20061201               20361101              20070101
1306      20061026         20061201               20361101              20070101
1307      20060817         20061001               20360901              20070101
1308      20060510         20060701               20360601              20070101
1309      20061101         20070101               20361201              20070101
1310      20061017         20061201               20361101              20070101
1311      20061024         20061201               20361101              20061201
1312      20060714         20060901               20360801              20061201
1313      20061120         20070101               20361201              20061201
1314      20061027         20061201               20361101              20070101
1315      20061012         20061201               20361101              20061201
1316      20061006         20061201               20361101              20070101
1317      20061012         20061201               20361101              20061201
1318      20061017         20061201               20361101              20070101
1319      20061020         20061201               20361101              20070101
1320      20060928         20061101               20361001              20070101
1321      20060626         20061001               20360901              20061201
1322      20061013         20061201               20361101              20070101
1323      20060925         20061101               20361001              20061201
1324      20061020         20061201               20361101              20061201
1325      20061012         20061201               20361101              20070101
1326      20060930         20061101               20361001              20070201
1327      20060803         20061001               20360901              20061201
1328      20061011         20061201               20361101              20070101
1329      20061009         20061201               20361101              20070101
1330      20060925         20061101               20361001              20061201
1331      20060929         20061101               20361001              20070101
1332      20061009         20061201               20361101              20070101
1333      20061002         20061201               20361101              20070101
1334      20061109         20070101               20361201              20070101
1335      20060922         20061101               20361001              20061201
1336      20060925         20061101               20361001              20070101
1337      20060927         20061101               20361001              20070101
1338      20060929         20061101               20361001              20061201
1339      20060929         20061101               20361001              20070101
1340      20061018         20061201               20361101              20070101
1341      20061011         20061201               20361101              20061201
1342      20060922         20061101               20361001              20070101
1343      20060926         20061101               20361001              20070101
1344      20061013         20061201               20361101              20061201
1345      20061006         20061101               20361001              20070101
1346      20061001         20061201               20361101              20061201
1347      20061018         20061201               20361101              20070101
1348      20061011         20061201               20361101              20061201
1349      20061013         20061201               20361101              20061201
1350      20061103         20061201               20361101              20070101
1351      20060831         20061001               20360901              20070101
1352      20061010         20061201               20361101              20070101
1353      20061106         20070101               20361201              20061201
1354      20061025         20061201               20361101              20061201
1355      20061017         20061201               20361101              20070101
1356      20061026         20061201               20361101              20061201
1357      20060929         20061101               20361001              20061201
1358      20061006         20061201               20361101              20070101
1359      20061101         20061201               20361101              20070101
1360      20061011         20061201               20361101              20070101
1361      20061006         20061201               20361101              20070101
1362      20061025         20061201               20361101              20070101
1363      20061006         20061201               20361101              20070101
1364      20061109         20070101               20361201              20061201
1365      20061101         20061201               20361101              20070101
1366      20060505         20060701               20360601              20061201
1367      20061003         20061201               20361101              20061201
1368      20061005         20061201               20361101              20061201
1369      20061121         20070101               20361201              20070101
1370      20061004         20061201               20361101              20061201
1371      20061019         20061201               20361101              20070101
1372      20061004         20061201               20361101              20070101
1373      20061006         20061201               20361101              20061201
1374      20061011         20061201               20361101              20070101
1375      20061006         20061201               20361101              20070101
1376      20061005         20061201               20361101              20061201
1377      20061016         20061201               20361101              20061201
1378      20061017         20061201               20361101              20061201
1379      20061010         20061201               20361101              20070101
1380      20061003         20061201               20361101              20061201
1381      20061003         20061201               20361101              20061201
1382      20061110         20070101               20361201              20070101
1383      20061017         20061201               20361101              20070101
1384      20060824         20061001               20360901              20061201
1385      20060927         20061101               20361001              20061201
1386      20061004         20061201               20361101              20070101
1387      20060713         20060901               20360801              20061201
1388      20061002         20061201               20361101              20070101
1389      20061002         20061201               20361101              20070101
1390      20061002         20061201               20361101              20070101
1391      20061012         20061201               20361101              20070101
1392      20060929         20061201               20361101              20061201
1393      20060913         20061101               20361001              20070101
1394      20060928         20061201               20361101              20070101
1395      20061030         20061201               20361101              20070101
1396      20061027         20061201               20361101              20061201
1397      20061013         20061201               20361101              20070101
1398      20061026         20061201               20361101              20070101
1399      20061005         20061201               20361101              20061201
1400      20061004         20061101               20361001              20061201
1401      20061023         20061201               20361101              20070101
1402      20061010         20061201               20361101              20061201
1403      20060919         20061101               20361001              20070101
1404      20061030         20061201               20361101              20070101
1405      20060927         20061101               20361001              20061201
1406      20061012         20061201               20361101              20061201
1407      20060929         20061101               20361001              20061201
1408      20061006         20061101               20361001              20070101
1409      20060928         20061101               20361001              20061201
1410      20060929         20061201               20361101              20061201
1411      20061005         20061201               20361101              20070101
1412      20060927         20061101               20361001              20061201
1413      20061011         20061201               20361101              20070101
1414      20061005         20061201               20361101              20061201
1415      20061005         20061201               20361101              20061201
1416      20061002         20061201               20361101              20070101
1417      20061110         20070101               20361201              20070101
1418      20060925         20061101               20361001              20070101
1419      20060928         20061101               20361001              20070101
1420      20060927         20061101               20361001              20061201
1421      20060927         20061101               20361001              20070101
1422      20060927         20061101               20361001              20070101
1423      20060927         20061101               20361001              20070101
1424      20060927         20061201               20361101              20061201
1425      20061002         20061201               20361101              20070101
1426      20061110         20070101               20361201              20070101
1427      20061023         20061201               20361101              20061201
1428      20060928         20061101               20361001              20061201
1429      20061017         20061201               20361101              20070101
1430      20060928         20061101               20361001              20061201
1431      20061002         20061201               20361101              20070101
1432      20061016         20061201               20361101              20070101
1433      20060929         20061101               20361001              20070101
1434      20060926         20061101               20361001              20070101
1435      20061002         20061101               20361001              20070101
1436      20061110         20070101               20361201              20061201
1437      20060927         20061201               20361101              20061201
1438      20060928         20061101               20361001              20061201
1439      20060915         20061101               20361001              20061201
1440      20061013         20061201               20361101              20070101
1441      20061002         20061101               20361001              20070101
1442      20060915         20061101               20361001              20070101
1443      20060907         20061101               20361001              20070101
1444      20060907         20061101               20361001              20070101
1445      20061012         20061201               20361101              20070101
1446      20061109         20070101               20361201              20070101
1447      20060807         20061001               20360901              20070101
1448      20060921         20061101               20361001              20070101
1449      20060823         20061001               20360901              20061201
1450      20060831         20061101               20361001              20070101
1451      20060825         20061001               20360901              20070101
1452      20061003         20061201               20361101              20070101
1453      20060921         20061101               20361001              20061201
1454      20061121         20070101               20361201              20070101
1455      20060911         20061101               20361001              20061201
1456      20060804         20061001               20360901              20061201
1457      20060905         20061001               20360901              20070101
1458      20061025         20061201               20361101              20061201
1459      20060816         20061001               20360901              20061201
1460      20060831         20061001               20360901              20070101
1461      20060921         20061101               20361001              20070101
1462      20061006         20061201               20361101              20070101
1463      20060929         20061101               20361001              20070101
1464      20060929         20061101               20361001              20061201
1465      20060919         20061101               20361001              20070101
1466      20061027         20061201               20361101              20070101
1467      20060926         20061101               20361001              20061201
1468      20061011         20061201               20361101              20070101
1469      20061031         20070101               20361201              20061201
1470      20061010         20061201               20361101              20070101
1471      20060731         20060901               20360801              20070101
1472      20060601         20060801               20360701              20061201
1473      20060811         20061001               20360901              20061201
1474      20060614         20060801               20360701              20061201
1475      20060927         20061101               20361001              20070101
1476      20051220         20060201               20360101              20070101
1477      20060404         20060501               20360401              20061201
1478      20060531         20060701               20360601              20061201
1479      20061031         20061201               20361101              20061201
1480      20061102         20070101               20361201              20061201
1481      20061108         20070101               20361201              20061201
1482      20061020         20061201               20361101              20070101
1483      20061101         20070101               20361201              20061201
1484      20061102         20070101               20361201              20061201
1485      20061027         20061201               20361101              20070101
1486      20061011         20061201               20361101              20061201
1487      20060926         20061101               20361001              20061201
1488      20060921         20061101               20361001              20061201
1489      20061218         20070201               20370101              20070101
1490      20061211         20070201               20370101              20070101
1491      20061212         20070201               20370101              20070101
1492      20061211         20070201               20370101              20070101
1493      20061027         20061201               20361101              20070101
1494      20061130         20070101               20361201              20070101
1495      20061130         20070101               20361201              20070101
1496      20061201         20070101               20361201              20070101
1497      20061201         20070101               20361201              20061201
1498      20061129         20070101               20361201              20061201
1499      20061113         20070101               20361201              20061201
1500      20061205         20070101               20361201              20061201
1501      20061110         20070101               20361201              20061201
1502      20061129         20070101               20361201              20070101
1503      20061130         20070101               20361201              20061201
1504      20061130         20070101               20361201              20061201
1505      20061116         20070101               20361201              20061201
1506      20061129         20070101               20361201              20061201
1507      20061130         20070101               20361201              20070101
1508      20061205         20070101               20361201              20061201
1509      20061130         20070101               20361201              20070101
1510      20061129         20070101               20361201              20061201
1511      20061124         20070101               20361201              20061201
1512      20061002         20061101               20361001              20061201
1513      20061128         20070101               20361201              20070101
1514      20061201         20070101               20361201              20070101
1515      20061128         20070101               20361201              20061201
1516      20061214         20070201               20370101              20070101
1517      20061016         20061201               20361101              20061201
1518      20061026         20061201               20361101              20070101
1519      20061103         20061201               20361101              20070101
1520      20061031         20061201               20361101              20070101
1521      20061020         20061201               20361101              20061201
1522      20061020         20061201               20361101              20061201
1523      20061116         20070101               20361201              20061201
1524      20061026         20061201               20361101              20070101
1525      20061025         20061201               20361101              20070101
1526      20061023         20061201               20361101              20070101
1527      20061031         20061201               20361101              20070101
1528      20061023         20061201               20361101              20061201
1529      20061026         20061201               20361101              20070101
1530      20061017         20061201               20361101              20070101
1531      20061019         20061201               20361101              20061201
1532      20061027         20061201               20361101              20070101
1533      20061020         20061201               20361101              20061201
1534      20061020         20061201               20361101              20061201
1535      20061023         20061201               20361101              20061201
1536      20060922         20061101               20361001              20070101
1537      20060809         20061001               20360901              20061201
1538      20061010         20061201               20361101              20070101
1539      20060927         20061101               20361001              20070101
1540      20061010         20061201               20361101              20061201
1541      20061011         20061201               20361101              20070101
1542      20061107         20070101               20361201              20070101
1543      20061011         20061201               20361101              20070101
1544      20061106         20070101               20361201              20070101
1545      20060925         20061101               20361001              20061201
1546      20061020         20061201               20361101              20070101
1547      20061020         20061201               20361101              20070101
1548      20061019         20061201               20361101              20061201
1549      20061103         20070101               20361201              20061201
1550      20061103         20070101               20361201              20061201
1551      20061026         20061201               20361101              20070101
1552      20061103         20070101               20361201              20061201
1553      20061025         20061201               20361101              20070101
1554      20061025         20061201               20361101              20070101
1555      20061012         20061201               20361101              20070101
1556      20061024         20061201               20361101              20070101
1557      20061012         20061201               20361101              20070101
1558      20061030         20061201               20361101              20070101
1559      20061120         20070101               20361201              20070101
1560      20061027         20061201               20361101              20061201
1561      20061026         20061201               20361101              20061201
1562      20061023         20061201               20361101              20061201
1563      20061016         20061201               20361101              20061201
1564      20061018         20061201               20361101              20070101
1565      20061019         20061201               20361101              20061201
1566      20061019         20061201               20361101              20070101
1567      20061017         20061201               20361101              20061201
1568      20061017         20061201               20361101              20061201
1569      20061102         20070101               20361201              20061201
1570      20061101         20070101               20361201              20061201
1571      20061017         20061201               20361101              20061201
1572      20061103         20070101               20361201              20070101
1573      20061019         20061201               20361101              20061201
1574      20061023         20061201               20361101              20070101
1575      20061106         20061201               20361101              20070101
1576      20061024         20061201               20361101              20061201
1577      20061025         20061201               20361101              20061201
1578      20061114         20070101               20361201              20061201
1579      20061005         20061201               20361101              20070101
1580      20061031         20061201               20361101              20061201
1581      20061017         20061201               20361101              20070101
1582      20061020         20061201               20361101              20070101
1583      20061010         20061201               20361101              20061201
1584      20061102         20070101               20361201              20070101
1585      20061006         20061201               20361101              20070101
1586      20061006         20061201               20361101              20061201
1587      20061006         20061201               20361101              20061201
1588      20061003         20061201               20361101              20070101
1589      20061102         20070101               20361201              20070101
1590      20061018         20061201               20361101              20061201
1591      20060901         20061101               20361001              20061201
1592      20061005         20061201               20361101              20061201
1593      20061002         20061201               20361101              20061201
1594      20061004         20061201               20361101              20070101
1595      20060929         20061101               20361001              20070101
1596      20061005         20061201               20361101              20070101
1597      20061002         20061101               20361001              20061201
1598      20060929         20061101               20361001              20070101
1599      20060925         20061101               20361001              20061201
1600      20060921         20061101               20361001              20070101
1601      20060804         20060901               20360801              20061201
1602      20061102         20070101               20361201              20070101
1603      20060824         20061001               20360901              20061201
1604      20060804         20061001               20360901              20070101
1605      20060810         20061001               20360901              20061201
1606      20060922         20061101               20361001              20061201
1607      20060925         20061101               20361001              20070101
1608      20060922         20061101               20361001              20070101
1609      20061031         20061201               20361101              20061201
1610      20061005         20061101               20361001              20070101
1611      20061128         20070101               20361201              20061201
1612      20061012         20061201               20361101              20061201
1613      20061010         20061201               20361101              20061201
1614      20061004         20061201               20361101              20070101
1615      20060928         20061101               20361001              20061201
1616      20061102         20070101               20361201              20061201
1617      20061006         20061201               20361101              20070101
1618      20061011         20061201               20361101              20070101
1619      20060616         20060801               20360701              20061201
1620      20060818         20061001               20360901              20070101
1621      20061108         20070101               20361201              20070101
1622      20061108         20070101               20361201              20070101
1623      20061006         20061201               20361101              20070101
1624      20061003         20061101               20361001              20070101
1625      20061011         20061201               20361101              20061201
1626      20061020         20061201               20361101              20061201
1627      20061114         20070101               20361201              20070101
1628      20061010         20061201               20361101              20061201
1629      20061026         20061201               20361101              20070101
1630      20061129         20070101               20361201              20061201
1631      20061205         20070101               20361201              20061201
1632      20061201         20070101               20361201              20061201
1633      20061117         20070101               20361201              20061201
1634      20061122         20070101               20361201              20061201
1635      20061127         20070101               20361201              20061201
1636      20061107         20070101               20361201              20061201
1637      20061121         20070101               20361201              20070101
1638      20061127         20070101               20361201              20061201
1639      20061103         20070101               20361201              20070101
1640      20061129         20070101               20361201              20070101
1641      20061018         20061201               20361101              20061201
1642      20061030         20061201               20361101              20061201
1643      20061106         20070101               20361201              20070101
1644      20061107         20070101               20361201              20070101
1645      20061120         20070101               20361201              20061201
1646      20061013         20061201               20361101              20061201
1647      20061027         20061201               20361101              20061201
1648      20061107         20070101               20361201              20070101
1649      20061121         20070101               20361201              20061201
1650      20061121         20070101               20361201              20061201
1651      20061122         20070101               20361201              20070101
1652      20061027         20061201               20361101              20061201
1653      20061117         20070101               20361201              20061201
1654      20061109         20070101               20361201              20061201
1655      20061027         20061201               20361101              20061201
1656      20060921         20061101               20361001              20061201
1657      20061129         20070101               20361201              20070101
1658      20061130         20070101               20361201              20061201
1659      20061128         20070101               20361201              20061201
1660      20061122         20070101               20361201              20070101
1661      20061115         20070101               20361201              20061201
1662      20061127         20070101               20361201              20061201
1663      20061016         20061201               20361101              20070101
1664      20061129         20070101               20361201              20061201
1665      20061122         20070101               20361201              20061201
1666      20061201         20070101               20361201              20061201
1667      20061127         20070101               20361201              20070101
1668      20061117         20070101               20361201              20070101
1669      20061110         20070101               20361201              20070101
1670      20061118         20070101               20361201              20061201
1671      20061130         20070101               20361201              20070101
1672      20061129         20070101               20361201              20070101
1673      20061201         20070101               20361201              20070201
1674      20061030         20070101               20361201              20070101
1675      20061121         20070101               20361201              20061201
1676      20061114         20070101               20361201              20061201
1677      20061117         20070101               20361201              20070101
1678      20061121         20070101               20361201              20061201
1679      20061128         20070101               20361201              20070101
1680      20061122         20070101               20361201              20061201
1681      20061204         20070101               20361201              20070101
1682      20061130         20070101               20361201              20070101
1683      20061127         20070101               20361201              20061201
1684      20061120         20070101               20361201              20070101
1685      20061122         20070101               20361201              20061201
1686      20061129         20070101               20361201              20070101
1687      20061114         20070101               20361201              20061201
1688      20061206         20070101               20361201              20070101
1689      20061026         20061201               20361101              20070101
1690      20061128         20070101               20361201              20061201
1691      20061129         20070101               20361201              20061201
1692      20061128         20070101               20361201              20070101
1693      20061103         20070101               20361201              20070101
1694      20061027         20061201               20361101              20061201
1695      20061025         20061201               20361101              20070101
1696      20061109         20070101               20361201              20061201
1697      20061106         20070101               20361201              20070101
1698      20061020         20061201               20361101              20061201
1699      20061026         20061201               20361101              20061201
1700      20061026         20061201               20361101              20070101
1701      20061107         20070101               20361201              20061201
1702      20061110         20070101               20361201              20061201
1703      20061103         20070101               20361201              20061201
1704      20061114         20070101               20361201              20061201
1705      20061104         20070101               20361201              20070101
1706      20061025         20061201               20361101              20070101
1707      20061106         20070101               20361201              20070101
1708      20061108         20070101               20361201              20070101
1709      20061101         20070101               20361201              20061201
1710      20061024         20061201               20361101              20070101
1711      20061110         20070101               20361201              20070101
1712      20061101         20070101               20361201              20070101
1713      20061103         20070101               20361201              20061201
1714      20061013         20061201               20361101              20070101
1715      20061101         20061201               20361101              20070101
1716      20061103         20061201               20361101              20061201
1717      20061110         20070101               20361201              20070101
1718      20061101         20070101               20361201              20070101
1719      20061103         20070101               20361201              20061201
1720      20061116         20070101               20361201              20061201
1721      20060718         20060901               20360801              20070101
1722      20061023         20061201               20361101              20070101
1723      20061103         20070101               20361201              20061201
1724      20061128         20070101               20361201              20070101
1725      20061106         20070101               20361201              20070101
1726      20060914         20061101               20361001              20061201
1727      20060908         20061101               20361001              20070101
1728      20061101         20061201               20361101              20061201
1729      20061023         20061201               20361101              20061201
1730      20061031         20061201               20361101              20061201
1731      20061117         20070101               20361201              20070101
1732      20061013         20061201               20361101              20061201
1733      20061023         20061201               20361101              20070101
1734      20061013         20061201               20361101              20070101
1735      20061102         20061201               20361101              20061201
1736      20060922         20061101               20361001              20061201
1737      20061103         20070101               20361201              20070101
1738      20061031         20061201               20361101              20070101
1739      20061031         20061201               20361101              20070101
1740      20061106         20070101               20361201              20061201
1741      20061110         20070101               20361201              20070101
1742      20061113         20070101               20361201              20061201
1743      20061117         20070101               20361201              20070101
1744      20061116         20070101               20361201              20061201
1745      20061108         20070101               20361201              20070101
1746      20061031         20061201               20361101              20061201
1747      20061031         20061201               20361101              20070101
1748      20061031         20061201               20361101              20070101
1749      20061109         20070101               20361201              20070101
1750      20061115         20070101               20361201              20070101
1751      20061101         20070101               20361201              20070101
1752      20061030         20061201               20361101              20061201
1753      20061019         20061201               20361101              20070101
1754      20061026         20061201               20361101              20070101
1755      20061108         20070101               20361201              20070101
1756      20061031         20061201               20361101              20061201
1757      20061031         20061201               20361101              20061201
1758      20060815         20061001               20360901              20061201
1759      20061107         20070101               20361201              20070101
1760      20061115         20070101               20361201              20061201
1761      20061107         20070101               20361201              20070101
1762      20061114         20070101               20361201              20070101
1763      20061108         20070101               20361201              20061201
1764      20061027         20061201               20361101              20061201
1765      20061102         20070101               20361201              20070101
1766      20061025         20061201               20361101              20061201
1767      20061103         20070101               20361201              20061201
1768      20061116         20070101               20361201              20070101
1769      20061020         20061201               20361101              20070101
1770      20061101         20070101               20361201              20070101
1771      20061031         20061201               20361101              20070101
1772      20061031         20061201               20361101              20070101
1773      20061103         20070101               20361201              20070101
1774      20061115         20070101               20361201              20070101
1775      20061116         20070101               20361201              20061201
1776      20061106         20070101               20361201              20070101
1777      20061031         20061201               20361101              20070101
1778      20061102         20070101               20361201              20070101
1779      20061101         20070101               20361201              20070101
1780      20061106         20070101               20361201              20061201
1781      20061031         20061201               20361101              20070101
1782      20061113         20070101               20361201              20061201
1783      20061030         20061201               20361101              20070101
1784      20061113         20070101               20361201              20070101
1785      20061023         20061201               20361101              20070201
1786      20061107         20070101               20361201              20070101
1787      20061113         20070101               20361201              20061201
1788      20061031         20061201               20361101              20070101
1789      20061103         20061201               20361101              20070101
1790      20061017         20061201               20361101              20061201
1791      20061027         20061201               20361101              20061201
1792      20061026         20061201               20361101              20070101
1793      20061101         20070101               20361201              20070101
1794      20061101         20070101               20361201              20070101
1795      20061102         20070101               20361201              20070101
1796      20061117         20070101               20361201              20070101
1797      20061101         20070101               20361201              20061201
1798      20061031         20061201               20361101              20061201
1799      20061031         20061201               20361101              20070101
1800      20061031         20061201               20361101              20070101
1801      20061026         20061201               20361101              20070101
1802      20061031         20061201               20361101              20070101
1803      20061031         20061201               20361101              20070101
1804      20061020         20061201               20361101              20070101
1805      20061102         20070101               20361201              20070101
1806      20061102         20070101               20361201              20070101
1807      20061109         20070101               20361201              20070101
1808      20061103         20070101               20361201              20061201
1809      20061027         20061201               20361101              20070101
1810      20061110         20070101               20361201              20061201
1811      20061030         20061201               20361101              20070101
1812      20061113         20070101               20361201              20070101
1813      20061026         20061201               20361101              20070101
1814      20061020         20061201               20361101              20061201
1815      20061109         20070101               20361201              20061201
1816      20061027         20061201               20361101              20061201
1817      20061117         20070101               20361201              20070101
1818      20061106         20070101               20361201              20070101
1819      20061102         20070101               20361201              20070101
1820      20061030         20061201               20361101              20061201
1821      20061031         20061201               20361101              20070101
1822      20061026         20061201               20361101              20061201
1823      20061018         20061201               20361101              20070101
1824      20061107         20070101               20361201              20070101
1825      20061027         20061201               20361101              20061201
1826      20061116         20070101               20361201              20061201
1827      20061027         20061201               20361101              20070101
1828      20061026         20061201               20361101              20061201
1829      20061101         20070101               20361201              20070101
1830      20061109         20070101               20361201              20070101
1831      20061031         20061201               20361101              20070101
1832      20061019         20061201               20361101              20070101
1833      20061031         20061201               20361101              20061201
1834      20061120         20070101               20361201              20061201
1835      20061015         20061201               20361101              20061201
1836      20061115         20070101               20361201              20070101
1837      20061020         20061201               20361101              20070101
1838      20061107         20070101               20361201              20070101
1839      20061019         20061201               20361101              20070101
1840      20061025         20061201               20361101              20070101
1841      20061103         20070101               20361201              20070101
1842      20061025         20061201               20361101              20070101
1843      20061019         20061201               20361101              20070201
1844      20061019         20061201               20361101              20070101
1845      20061109         20070101               20361201              20070101
1846      20061020         20061201               20361101              20070101
1847      20061006         20061201               20361101              20070101
1848      20061103         20070101               20361201              20061201
1849      20061016         20061201               20361101              20061201
1850      20061109         20070101               20361201              20061201
1851      20061024         20061201               20361101              20070101
1852      20061120         20070101               20361201              20061201
1853      20061115         20070101               20361201              20070101
1854      20061006         20061201               20361101              20061201
1855      20061026         20061201               20361101              20070101
1856      20061009         20061201               20361101              20061201
1857      20061030         20061201               20361101              20070101
1858      20061117         20070101               20361201              20070101
1859      20061106         20070101               20361201              20070101
1860      20061031         20061201               20361101              20070101
1861      20061005         20061201               20361101              20070101
1862      20060926         20061101               20361001              20070101
1863      20061004         20061201               20361101              20070101
1864      20060110         20070101               20361201              20070101
1865      20061109         20070101               20361201              20070101
1866      20061108         20070101               20361201              20061201
1867      20061027         20061201               20361101              20061201
1868      20061101         20061201               20361101              20061201
1869      20061024         20061201               20361101              20061201
1870      20061113         20070101               20361201              20070101
1871      20061108         20070101               20361201              20061201
1872      20061024         20061201               20361101              20070101
1873      20061027         20061201               20361101              20070101
1874      20061025         20061201               20361101              20070101
1875      20061115         20070101               20361201              20070101
1876      20061101         20070101               20361201              20070101
1877      20061102         20070101               20361201              20070101
1878      20060726         20060901               20360801              20061201
1879      20061116         20070101               20361201              20061201
1880      20061115         20070101               20361201              20061201
1881      20061018         20061201               20361101              20061201
1882      20061116         20070101               20361201              20061201
1883      20061129         20070101               20361201              20070101
1884      20061117         20070101               20361201              20070101
1885      20061130         20070101               20361201              20070101
1886      20061130         20070101               20361201              20070101
1887      20061128         20070101               20361201              20070101
1888      20061130         20070101               20361201              20061201
1889      20061117         20070101               20361201              20070101
1890      20061117         20070101               20361201              20070101
1891      20061116         20070101               20361201              20070101
1892      20061127         20070101               20361201              20070101
1893      20061117         20070101               20361201              20070101
1894      20061031         20070101               20361201              20061201
1895      20061117         20070101               20361201              20061201
1896      20061103         20070101               20361201              20070101
1897      20061129         20070101               20361201              20070101
1898      20061114         20070101               20361201              20061201
1899      20061130         20070101               20361201              20070101
1900      20061122         20070101               20361201              20070101
1901      20061120         20070101               20361201              20070101
1902      20061127         20070101               20361201              20061201
1903      20061128         20070101               20361201              20070101
1904      20061121         20070101               20361201              20061201
1905      20061117         20070101               20361201              20070101
1906      20061120         20070101               20361201              20070101
1907      20061129         20070101               20361201              20061201
1908      20061128         20070101               20361201              20061201
1909      20061130         20070101               20361201              20070101
1910      20061122         20070101               20361201              20061201
1911      20061128         20070101               20361201              20070101
1912      20061128         20070101               20361201              20070101
1913      20061129         20070101               20361201              20070101
1914      20061110         20070101               20361201              20070101
1915      20061120         20070101               20361201              20070101
1916      20061120         20070101               20361201              20070101
1917      20061117         20070101               20361201              20061201
1918      20061117         20070101               20361201              20070101
1919      20061127         20070101               20361201              20070101
1920      20061121         20070101               20361201              20061201
1921      20061127         20070101               20361201              20070101
1922      20061115         20070101               20361201              20070101
1923      20060814         20061001               20360901              20070101
1924      20061201         20070101               20361201              20070101
1925      20061122         20070101               20361201              20061201
1926      20061127         20070101               20361201              20070101
1927      20061122         20070101               20361201              20070101
1928      20061122         20070101               20361201              20061201
1929      20061121         20070101               20361201              20061201
1930      20061024         20061201               20361101              20070101
1931      20061024         20061201               20361101              20070101
1932      20061110         20070101               20361201              20061201
1933      20061121         20070101               20361201              20061201
1934      20061013         20061201               20361101              20061201
1935      20061110         20070101               20361201              20061201
1936      20061108         20070101               20361201              20070101
1937      20061129         20070101               20361201              20070101
1938      20061122         20070101               20361201              20070101
1939      20061120         20070101               20361201              20061201
1940      20061117         20070101               20361201              20061201
1941      20061121         20070101               20361201              20070101
1942      20061122         20070101               20361201              20070101
1943      20061109         20070101               20361201              20070101
1944      20061116         20070101               20361201              20070101
1945      20061115         20070101               20361201              20061201
1946      20061031         20061201               20361101              20061201
1947      20061120         20070101               20361201              20070101
1948      20061121         20070101               20361201              20070101
1949      20060915         20061101               20361001              20070101
1950      20061114         20070101               20361201              20061201
1951      20061109         20070101               20361201              20061201
1952      20061110         20070101               20361201              20061201
1953      20060901         20061101               20361001              20061201
1954      20060807         20061001               20360901              20070101
1955      20061110         20070101               20361201              20070101
1956      20061030         20061201               20361101              20061201
1957      20061120         20070101               20361201              20061201
1958      20061110         20070101               20361201              20061201
1959      20061027         20061201               20361101              20070101
1960      20061108         20070101               20361201              20061201
1961      20061122         20070101               20361201              20070101
1962      20061108         20070101               20361201              20070101
1963      20061106         20070101               20361201              20070101
1964      20061107         20070101               20361201              20070101
1965      20061013         20061201               20361101              20061201
1966      20061102         20070101               20361201              20070101
1967      20061103         20061201               20361101              20070101
1968      20061102         20070101               20361201              20070101
1969      20061107         20070101               20361201              20061201
1970      20061130         20070101               20361201              20070101
1971      20061121         20070101               20361201              20061201
1972      20061120         20070101               20361201              20070101
1973      20061117         20070101               20361201              20061201
1974      20061117         20070101               20361201              20070101
1975      20061117         20070101               20361201              20061201
1976      20061115         20070101               20361201              20070101
1977      20061115         20070101               20361201              20070101
1978      20061107         20070101               20361201              20070101
1979      20061115         20070101               20361201              20061201
1980      20061114         20070101               20361201              20061201
1981      20061117         20070101               20361201              20061201
1982      20061110         20070101               20361201              20070101
1983      20061113         20070101               20361201              20070101
1984      20061116         20070101               20361201              20070101
1985      20061030         20061201               20361101              20070101
1986      20061120         20070101               20361201              20070101
1987      20061117         20070101               20361201              20070101
1988      20061117         20070101               20361201              20061201
1989      20061122         20070101               20361201              20061201
1990      20061130         20070101               20361201              20070101
1991      20061116         20070101               20361201              20070101
1992      20061106         20070101               20361201              20061201
1993      20061116         20070101               20361201              20070101
1994      20061101         20061201               20361101              20061201
1995      20061122         20070101               20361201              20061201
1996      20060929         20061101               20361001              20070101
1997      20061110         20070101               20361201              20070101
1998      20061018         20061201               20361101              20070101
1999      20061107         20070101               20361201              20070101
2000      20061117         20070101               20361201              20070101
2001      20061025         20061201               20361101              20070101
2002      20061114         20070101               20361201              20061201
2003      20061113         20070101               20361201              20070101
2004      20061031         20061201               20361101              20070101
2005      20061121         20070101               20361201              20070101
2006      20061114         20070101               20361201              20061201
2007      20061108         20070101               20361201              20061201
2008      20061109         20070101               20361201              20070101
2009      20061128         20070101               20361201              20070101
2010      20061117         20070101               20361201              20070101
2011      20061114         20070101               20361201              20070101
2012      20061201         20070101               20361201              20070101
2013      20061115         20070101               20361201              20061201
2014      20061115         20070101               20361201              20070101
2015      20061116         20070101               20361201              20070101
2016      20061106         20070101               20361201              20061201
2017      20060901         20061101               20361001              20061201
2018      20061109         20070101               20361201              20061201
2019      20061120         20070101               20361201              20061201
2020      20061117         20070101               20361201              20061201
2021      20061109         20070101               20361201              20070101
2022      20061121         20070101               20361201              20070101
2023      20061120         20070101               20361201              20070101
2024      20061115         20070101               20361201              20070101
2025      20061117         20070101               20361201              20070101
2026      20061115         20070101               20361201              20070101
2027      20061113         20070101               20361201              20070101
2028      20061110         20070101               20361201              20061201
2029      20061114         20070101               20361201              20061201
2030      20061121         20070101               20361201              20070101
2031      20061213         20070201               20370101              20070101
2032      20061122         20070101               20361201              20070101
2033      20061117         20070101               20361201              20070201
2034      20061103         20070101               20361201              20061201
2035      20061213         20070201               20370101              20070101
2036      20061020         20061201               20361101              20061201
2037      20061129         20070101               20361201              20061201
2038      20060925         20061101               20361001              20061201
2039      20061117         20070101               20361201              20061201
2040      20061114         20070101               20361201              20061201
2041      20061115         20070101               20361201              20070101
2042      20061115         20070101               20361201              20061201
2043      20061121         20070101               20361201              20070101
2044      20061113         20070101               20361201              20061201
2045      20061117         20070101               20361201              20061201




--------------------------------------------------------------------------------




          AM_TYPE              BALLOON      STATED_ORIGINAL_TERM             AMORT_TERM1
1         ARMS                 No           360                              360
2         ARMS                 No           360                              360
3         ARMS                 No           360                              360
4         ARMS                 No           360                              360
5         ARMS                 No           360                              360
6         ARMS                 No           360                              360
7         ARMS                 No           360                              360
8         ARMS                 No           360                              360
9         ARMS                 No           360                              360
10        ARMS                 No           360                              360
11        ARMS                 No           360                              360
12        ARMS                 No           360                              360
13        ARMS                 No           360                              360
14        ARMS                 No           360                              360
15        ARMS                 No           360                              360
16        ARMS                 No           360                              360
17        ARMS                 No           360                              360
18        ARMS                 No           360                              360
19        ARMS                 No           360                              360
20        ARMS                 No           360                              360
21        ARMS                 No           360                              360
22        ARMS                 No           360                              360
23        ARMS                 No           360                              360
24        ARMS                 No           360                              360
25        ARMS                 No           360                              360
26        ARMS                 No           360                              360
27        ARMS                 No           360                              360
28        ARMS                 No           360                              360
29        ARMS                 No           360                              360
30        ARMS                 No           360                              360
31        ARMS                 No           360                              360
32        ARMS                 No           360                              360
33        ARMS                 No           360                              360
34        ARMS                 No           360                              360
35        ARMS                 No           360                              360
36        ARMS                 No           360                              360
37        ARMS                 No           360                              360
38        ARMS                 No           360                              360
39        ARMS                 No           360                              360
40        ARMS                 No           360                              360
41        ARMS                 No           360                              360
42        ARMS                 No           360                              360
43        ARMS                 No           360                              360
44        ARMS                 No           360                              360
45        ARMS                 No           360                              360
46        ARMS                 No           360                              360
47        ARMS                 No           360                              360
48        ARMS                 No           360                              360
49        ARMS                 No           360                              360
50        ARMS                 No           360                              360
51        ARMS                 No           360                              360
52        ARMS                 No           360                              360
53        ARMS                 No           360                              360
54        ARMS                 No           360                              360
55        ARMS                 No           360                              360
56        ARMS                 No           360                              360
57        ARMS                 No           360                              360
58        ARMS                 No           360                              360
59        ARMS                 No           360                              360
60        ARMS                 No           360                              360
61        ARMS                 No           360                              360
62        ARMS                 No           360                              360
63        ARMS                 No           360                              360
64        ARMS                 No           360                              360
65        ARMS                 No           360                              360
66        ARMS                 No           360                              360
67        ARMS                 No           360                              360
68        ARMS                 No           360                              360
69        ARMS                 No           360                              360
70        ARMS                 No           360                              360
71        ARMS                 No           360                              360
72        ARMS                 No           360                              360
73        ARMS                 No           360                              360
74        ARMS                 No           360                              360
75        ARMS                 No           360                              360
76        ARMS                 No           360                              360
77        ARMS                 No           360                              360
78        ARMS                 No           360                              360
79        ARMS                 No           360                              360
80        ARMS                 No           360                              360
81        ARMS                 No           360                              360
82        ARMS                 No           360                              360
83        ARMS                 No           360                              360
84        ARMS                 No           360                              360
85        ARMS                 No           360                              360
86        ARMS                 No           360                              360
87        ARMS                 No           360                              360
88        ARMS                 No           360                              360
89        ARMS                 No           360                              360
90        ARMS                 No           360                              360
91        ARMS                 No           360                              360
92        ARMS                 No           360                              360
93        ARMS                 No           360                              360
94        ARMS                 No           360                              360
95        ARMS                 No           360                              360
96        ARMS                 No           360                              360
97        ARMS                 No           360                              360
98        ARMS                 No           360                              360
99        ARMS                 No           360                              360
100       ARMS                 No           360                              360
101       ARMS                 No           360                              360
102       ARMS                 No           360                              360
103       ARMS                 No           360                              360
104       ARMS                 No           360                              360
105       ARMS                 No           360                              360
106       ARMS                 No           360                              360
107       ARMS                 No           360                              360
108       ARMS                 No           360                              360
109       ARMS                 No           360                              360
110       ARMS                 No           360                              360
111       ARMS                 No           360                              360
112       ARMS                 No           360                              360
113       ARMS                 No           360                              360
114       ARMS                 No           360                              360
115       ARMS                 No           360                              360
116       ARMS                 No           360                              360
117       ARMS                 No           360                              360
118       ARMS                 No           360                              360
119       ARMS                 No           360                              360
120       ARMS                 No           360                              360
121       ARMS                 No           360                              360
122       ARMS                 No           360                              360
123       ARMS                 No           360                              360
124       ARMS                 No           360                              360
125       ARMS                 No           360                              360
126       ARMS                 No           360                              360
127       ARMS                 No           360                              360
128       ARMS                 No           360                              360
129       ARMS                 No           360                              360
130       ARMS                 No           360                              360
131       ARMS                 No           360                              360
132       ARMS                 No           360                              360
133       ARMS                 No           360                              360
134       ARMS                 No           360                              360
135       ARMS                 No           360                              360
136       ARMS                 No           360                              360
137       ARMS                 No           360                              360
138       ARMS                 No           360                              360
139       ARMS                 No           360                              360
140       ARMS                 No           360                              360
141       ARMS                 No           360                              360
142       ARMS                 No           360                              360
143       ARMS                 No           360                              360
144       ARMS                 No           360                              360
145       ARMS                 No           360                              360
146       ARMS                 No           360                              360
147       ARMS                 No           360                              360
148       ARMS                 No           360                              360
149       ARMS                 No           360                              360
150       ARMS                 No           360                              360
151       ARMS                 No           360                              360
152       ARMS                 No           360                              360
153       ARMS                 No           360                              360
154       ARMS                 No           360                              360
155       ARMS                 No           360                              360
156       ARMS                 No           360                              360
157       ARMS                 No           360                              360
158       ARMS                 No           360                              360
159       ARMS                 No           360                              360
160       ARMS                 No           360                              360
161       ARMS                 No           360                              360
162       ARMS                 No           360                              360
163       ARMS                 No           360                              360
164       ARMS                 No           360                              360
165       ARMS                 No           360                              360
166       ARMS                 No           360                              360
167       ARMS                 No           360                              360
168       ARMS                 No           360                              360
169       ARMS                 No           360                              360
170       ARMS                 No           360                              360
171       ARMS                 No           360                              360
172       ARMS                 No           360                              360
173       ARMS                 No           360                              360
174       ARMS                 No           360                              360
175       ARMS                 No           360                              360
176       ARMS                 No           360                              360
177       ARMS                 No           360                              360
178       ARMS                 No           360                              360
179       ARMS                 No           360                              360
180       ARMS                 No           360                              360
181       ARMS                 No           360                              360
182       ARMS                 No           360                              360
183       ARMS                 No           360                              360
184       ARMS                 No           360                              360
185       ARMS                 No           360                              360
186       ARMS                 No           360                              360
187       ARMS                 No           360                              360
188       ARMS                 No           360                              360
189       ARMS                 No           360                              360
190       ARMS                 No           360                              360
191       ARMS                 No           360                              360
192       ARMS                 No           360                              360
193       ARMS                 No           360                              360
194       ARMS                 No           360                              360
195       ARMS                 No           360                              360
196       ARMS                 No           360                              360
197       ARMS                 No           360                              360
198       ARMS                 No           360                              360
199       ARMS                 No           360                              360
200       ARMS                 No           360                              360
201       ARMS                 No           360                              360
202       ARMS                 No           360                              360
203       ARMS                 No           360                              360
204       ARMS                 No           360                              360
205       ARMS                 No           360                              360
206       ARMS                 No           360                              360
207       ARMS                 No           360                              360
208       ARMS                 No           360                              360
209       ARMS                 No           360                              360
210       ARMS                 No           360                              360
211       ARMS                 No           360                              360
212       ARMS                 No           360                              360
213       ARMS                 No           360                              360
214       ARMS                 No           360                              360
215       ARMS                 No           360                              360
216       ARMS                 No           360                              360
217       ARMS                 No           360                              360
218       ARMS                 No           360                              360
219       ARMS                 No           360                              360
220       ARMS                 No           360                              360
221       ARMS                 No           360                              360
222       ARMS                 No           360                              360
223       ARMS                 No           360                              360
224       ARMS                 No           360                              360
225       ARMS                 No           360                              360
226       ARMS                 No           360                              360
227       ARMS                 No           360                              360
228       ARMS                 No           360                              360
229       ARMS                 No           360                              360
230       ARMS                 No           360                              360
231       ARMS                 No           360                              360
232       ARMS                 No           360                              360
233       ARMS                 No           360                              360
234       ARMS                 No           360                              360
235       ARMS                 No           360                              360
236       ARMS                 No           360                              360
237       ARMS                 No           360                              360
238       ARMS                 No           360                              360
239       ARMS                 No           360                              360
240       ARMS                 No           360                              360
241       ARMS                 No           360                              360
242       ARMS                 No           360                              360
243       ARMS                 No           360                              360
244       ARMS                 No           360                              360
245       ARMS                 No           360                              360
246       ARMS                 No           360                              360
247       ARMS                 No           360                              360
248       ARMS                 No           360                              360
249       ARMS                 No           360                              360
250       ARMS                 No           360                              360
251       ARMS                 No           360                              360
252       ARMS                 No           360                              360
253       ARMS                 No           360                              360
254       ARMS                 No           360                              360
255       ARMS                 No           360                              360
256       ARMS                 No           360                              360
257       ARMS                 No           360                              360
258       ARMS                 No           360                              360
259       ARMS                 No           360                              360
260       ARMS                 No           360                              360
261       ARMS                 No           360                              360
262       ARMS                 No           360                              360
263       ARMS                 No           360                              360
264       ARMS                 No           360                              360
265       ARMS                 No           360                              360
266       ARMS                 No           360                              360
267       ARMS                 No           360                              360
268       ARMS                 No           360                              360
269       ARMS                 No           360                              360
270       ARMS                 No           360                              360
271       ARMS                 No           360                              360
272       ARMS                 No           360                              360
273       ARMS                 No           360                              360
274       ARMS                 No           360                              360
275       ARMS                 No           360                              360
276       ARMS                 No           360                              360
277       ARMS                 No           360                              360
278       ARMS                 No           360                              360
279       ARMS                 No           360                              360
280       ARMS                 No           360                              360
281       ARMS                 No           360                              360
282       ARMS                 No           360                              360
283       ARMS                 No           360                              360
284       ARMS                 No           360                              360
285       ARMS                 No           360                              360
286       ARMS                 No           360                              360
287       ARMS                 No           360                              360
288       ARMS                 No           360                              360
289       ARMS                 No           360                              360
290       ARMS                 No           360                              360
291       ARMS                 No           360                              360
292       ARMS                 No           360                              360
293       ARMS                 No           360                              360
294       ARMS                 No           360                              360
295       ARMS                 No           360                              360
296       ARMS                 No           360                              360
297       ARMS                 No           360                              360
298       ARMS                 No           360                              360
299       ARMS                 No           360                              360
300       ARMS                 No           360                              360
301       ARMS                 No           360                              360
302       ARMS                 No           360                              360
303       ARMS                 No           360                              360
304       ARMS                 No           360                              360
305       ARMS                 No           360                              360
306       ARMS                 No           360                              360
307       ARMS                 No           360                              360
308       ARMS                 No           360                              360
309       ARMS                 No           360                              360
310       ARMS                 No           360                              360
311       ARMS                 No           360                              360
312       ARMS                 No           360                              360
313       ARMS                 No           360                              360
314       ARMS                 No           360                              360
315       ARMS                 No           360                              360
316       ARMS                 No           360                              360
317       ARMS                 No           360                              360
318       ARMS                 No           360                              360
319       ARMS                 No           360                              360
320       ARMS                 No           360                              360
321       ARMS                 No           360                              360
322       ARMS                 No           360                              360
323       ARMS                 No           360                              360
324       ARMS                 No           360                              360
325       ARMS                 No           360                              360
326       ARMS                 No           360                              360
327       ARMS                 No           360                              360
328       ARMS                 No           360                              360
329       ARMS                 No           360                              360
330       ARMS                 No           360                              360
331       ARMS                 No           360                              360
332       ARMS                 No           360                              360
333       ARMS                 No           360                              360
334       ARMS                 No           360                              360
335       ARMS                 No           360                              360
336       ARMS                 No           360                              360
337       ARMS                 No           360                              360
338       ARMS                 No           360                              360
339       ARMS                 No           360                              360
340       ARMS                 No           360                              360
341       ARMS                 No           360                              360
342       ARMS                 No           360                              360
343       ARMS                 No           360                              360
344       ARMS                 No           360                              360
345       ARMS                 No           360                              360
346       ARMS                 No           360                              360
347       ARMS                 No           360                              360
348       ARMS                 No           360                              360
349       ARMS                 No           360                              360
350       ARMS                 No           360                              360
351       ARMS                 No           360                              360
352       ARMS                 No           360                              360
353       ARMS                 No           360                              360
354       ARMS                 No           360                              360
355       ARMS                 No           360                              360
356       ARMS                 No           360                              360
357       ARMS                 No           360                              360
358       ARMS                 No           480                              480
359       ARMS                 No           360                              360
360       ARMS                 No           360                              360
361       ARMS                 No           360                              360
362       ARMS                 No           360                              360
363       ARMS                 No           360                              360
364       ARMS                 No           360                              360
365       ARMS                 No           360                              360
366       ARMS                 No           360                              360
367       ARMS                 No           360                              360
368       ARMS                 No           360                              360
369       ARMS                 No           360                              360
370       ARMS                 No           360                              360
371       ARMS                 No           360                              360
372       ARMS                 No           360                              360
373       ARMS                 No           360                              360
374       ARMS                 No           360                              360
375       ARMS                 No           360                              360
376       ARMS                 No           360                              360
377       ARMS                 No           360                              360
378       ARMS                 No           360                              360
379       ARMS                 No           360                              360
380       ARMS                 No           360                              360
381       ARMS                 No           360                              360
382       ARMS                 No           360                              360
383       ARMS                 No           360                              360
384       ARMS                 No           360                              360
385       ARMS                 No           360                              360
386       ARMS                 No           360                              360
387       ARMS                 No           360                              360
388       ARMS                 No           360                              360
389       ARMS                 No           360                              360
390       ARMS                 No           360                              360
391       ARMS                 No           360                              360
392       ARMS                 No           360                              360
393       ARMS                 No           360                              360
394       ARMS                 No           360                              360
395       ARMS                 No           360                              360
396       ARMS                 No           360                              360
397       ARMS                 No           360                              360
398       ARMS                 No           480                              480
399       ARMS                 No           360                              360
400       ARMS                 No           360                              360
401       ARMS                 No           360                              360
402       ARMS                 No           360                              360
403       ARMS                 No           360                              360
404       ARMS                 No           360                              360
405       ARMS                 No           360                              360
406       ARMS                 No           360                              360
407       ARMS                 No           360                              360
408       ARMS                 No           360                              360
409       ARMS                 No           360                              360
410       ARMS                 No           360                              360
411       ARMS                 No           360                              360
412       ARMS                 No           360                              360
413       ARMS                 No           360                              360
414       ARMS                 No           360                              360
415       ARMS                 No           360                              360
416       ARMS                 No           360                              360
417       ARMS                 No           360                              360
418       ARMS                 No           360                              360
419       ARMS                 No           360                              360
420       ARMS                 No           360                              360
421       ARMS                 No           360                              360
422       ARMS                 No           360                              360
423       ARMS                 No           360                              360
424       ARMS                 No           360                              360
425       ARMS                 No           360                              360
426       ARMS                 No           360                              360
427       ARMS                 No           360                              360
428       ARMS                 No           360                              360
429       ARMS                 No           360                              360
430       ARMS                 No           360                              360
431       ARMS                 No           360                              360
432       ARMS                 No           360                              360
433       ARMS                 No           360                              360
434       ARMS                 No           360                              360
435       ARMS                 No           360                              360
436       ARMS                 No           360                              360
437       ARMS                 No           360                              360
438       ARMS                 No           360                              360
439       ARMS                 No           360                              360
440       ARMS                 No           360                              360
441       ARMS                 No           360                              360
442       ARMS                 No           360                              360
443       ARMS                 No           360                              360
444       ARMS                 No           360                              360
445       ARMS                 No           360                              360
446       ARMS                 No           360                              360
447       ARMS                 No           360                              360
448       ARMS                 No           360                              360
449       ARMS                 No           360                              360
450       ARMS                 No           360                              360
451       ARMS                 No           360                              360
452       ARMS                 No           360                              360
453       ARMS                 No           360                              360
454       ARMS                 No           360                              360
455       ARMS                 No           360                              360
456       ARMS                 No           360                              360
457       ARMS                 No           360                              360
458       ARMS                 No           360                              360
459       ARMS                 No           360                              360
460       ARMS                 No           360                              360
461       ARMS                 No           360                              360
462       ARMS                 No           360                              360
463       ARMS                 No           360                              360
464       ARMS                 No           360                              360
465       ARMS                 No           360                              360
466       ARMS                 No           360                              360
467       ARMS                 No           360                              360
468       ARMS                 No           360                              360
469       ARMS                 No           360                              360
470       ARMS                 No           360                              360
471       ARMS                 No           360                              360
472       ARMS                 No           360                              360
473       ARMS                 No           360                              360
474       ARMS                 No           360                              360
475       ARMS                 No           360                              360
476       ARMS                 No           360                              360
477       ARMS                 No           360                              360
478       ARMS                 No           360                              360
479       ARMS                 No           360                              360
480       ARMS                 No           360                              360
481       ARMS                 No           360                              360
482       ARMS                 No           360                              360
483       ARMS                 No           360                              360
484       ARMS                 No           360                              360
485       ARMS                 No           360                              360
486       ARMS                 No           360                              360
487       ARMS                 No           360                              360
488       ARMS                 No           360                              360
489       ARMS                 No           360                              360
490       ARMS                 No           360                              360
491       ARMS                 No           360                              360
492       ARMS                 No           360                              360
493       ARMS                 No           360                              360
494       ARMS                 No           360                              360
495       ARMS                 No           360                              360
496       ARMS                 No           360                              360
497       ARMS                 No           360                              360
498       ARMS                 No           360                              360
499       ARMS                 No           360                              360
500       ARMS                 No           360                              360
501       ARMS                 No           360                              360
502       ARMS                 No           360                              360
503       ARMS                 No           360                              360
504       ARMS                 No           360                              360
505       ARMS                 No           360                              360
506       ARMS                 No           360                              360
507       ARMS                 No           360                              360
508       ARMS                 No           360                              360
509       ARMS                 No           360                              360
510       ARMS                 No           360                              360
511       ARMS                 No           360                              360
512       ARMS                 No           360                              360
513       ARMS                 No           360                              360
514       ARMS                 No           360                              360
515       ARMS                 No           360                              360
516       ARMS                 No           360                              360
517       ARMS                 No           360                              360
518       ARMS                 No           360                              360
519       ARMS                 No           360                              360
520       ARMS                 No           360                              360
521       ARMS                 No           360                              360
522       ARMS                 No           360                              360
523       ARMS                 No           360                              360
524       ARMS                 No           360                              360
525       ARMS                 No           360                              360
526       ARMS                 No           360                              360
527       ARMS                 No           360                              360
528       ARMS                 No           360                              360
529       ARMS                 No           360                              360
530       ARMS                 No           360                              360
531       ARMS                 No           360                              360
532       ARMS                 No           360                              360
533       ARMS                 No           360                              360
534       ARMS                 No           360                              360
535       ARMS                 No           360                              360
536       ARMS                 No           360                              360
537       ARMS                 No           360                              360
538       ARMS                 No           360                              360
539       ARMS                 No           360                              360
540       ARMS                 No           360                              360
541       ARMS                 No           360                              360
542       ARMS                 No           360                              360
543       ARMS                 No           360                              360
544       ARMS                 No           360                              360
545       ARMS                 No           360                              360
546       ARMS                 No           360                              360
547       ARMS                 No           360                              360
548       ARMS                 No           360                              360
549       ARMS                 No           360                              360
550       ARMS                 No           360                              360
551       ARMS                 No           360                              360
552       ARMS                 No           360                              360
553       ARMS                 No           360                              360
554       ARMS                 No           360                              360
555       ARMS                 No           360                              360
556       ARMS                 No           360                              360
557       ARMS                 No           360                              360
558       ARMS                 No           360                              360
559       ARMS                 No           360                              360
560       ARMS                 No           360                              360
561       ARMS                 No           360                              360
562       ARMS                 No           360                              360
563       ARMS                 No           360                              360
564       ARMS                 No           360                              360
565       ARMS                 No           360                              360
566       ARMS                 No           360                              360
567       ARMS                 No           360                              360
568       ARMS                 No           360                              360
569       ARMS                 No           360                              360
570       ARMS                 No           360                              360
571       ARMS                 No           360                              360
572       ARMS                 No           360                              360
573       ARMS                 No           360                              360
574       ARMS                 No           360                              360
575       ARMS                 No           360                              360
576       ARMS                 No           360                              360
577       ARMS                 No           360                              360
578       ARMS                 No           360                              360
579       ARMS                 No           360                              360
580       ARMS                 No           360                              360
581       ARMS                 No           360                              360
582       ARMS                 No           360                              360
583       ARMS                 No           360                              360
584       ARMS                 No           360                              360
585       ARMS                 No           360                              360
586       ARMS                 No           360                              360
587       ARMS                 No           360                              360
588       ARMS                 No           360                              360
589       ARMS                 No           360                              360
590       ARMS                 No           360                              360
591       ARMS                 No           360                              360
592       ARMS                 No           360                              360
593       ARMS                 No           360                              360
594       ARMS                 No           360                              360
595       ARMS                 No           360                              360
596       ARMS                 No           360                              360
597       ARMS                 No           360                              360
598       ARMS                 No           360                              360
599       ARMS                 No           360                              360
600       ARMS                 No           360                              360
601       ARMS                 No           360                              360
602       ARMS                 No           360                              360
603       ARMS                 No           360                              360
604       ARMS                 No           360                              360
605       ARMS                 No           360                              360
606       ARMS                 No           360                              360
607       ARMS                 No           360                              360
608       ARMS                 No           360                              360
609       ARMS                 No           360                              360
610       ARMS                 No           360                              360
611       ARMS                 No           360                              360
612       ARMS                 No           360                              360
613       ARMS                 No           360                              360
614       ARMS                 No           360                              360
615       ARMS                 No           360                              360
616       ARMS                 No           360                              360
617       ARMS                 No           360                              360
618       ARMS                 No           360                              360
619       ARMS                 No           360                              360
620       ARMS                 No           360                              360
621       ARMS                 No           360                              360
622       ARMS                 No           360                              360
623       ARMS                 No           360                              360
624       ARMS                 No           360                              360
625       ARMS                 No           360                              360
626       ARMS                 No           480                              480
627       ARMS                 No           360                              360
628       ARMS                 No           360                              360
629       ARMS                 No           360                              360
630       ARMS                 No           360                              360
631       ARMS                 No           360                              360
632       ARMS                 No           360                              360
633       ARMS                 No           360                              360
634       ARMS                 No           360                              360
635       ARMS                 No           360                              360
636       ARMS                 No           360                              360
637       ARMS                 No           360                              360
638       ARMS                 No           360                              360
639       ARMS                 No           360                              360
640       ARMS                 No           360                              360
641       ARMS                 No           360                              360
642       ARMS                 No           360                              360
643       ARMS                 No           360                              360
644       ARMS                 No           360                              360
645       ARMS                 No           360                              360
646       ARMS                 No           360                              360
647       ARMS                 No           360                              360
648       ARMS                 No           360                              360
649       ARMS                 No           360                              360
650       ARMS                 No           360                              360
651       ARMS                 No           360                              360
652       ARMS                 No           360                              360
653       ARMS                 No           360                              360
654       ARMS                 No           360                              360
655       ARMS                 No           360                              360
656       ARMS                 No           360                              360
657       ARMS                 No           360                              360
658       ARMS                 No           360                              360
659       ARMS                 No           360                              360
660       ARMS                 No           360                              360
661       ARMS                 No           360                              360
662       ARMS                 No           360                              360
663       ARMS                 No           360                              360
664       ARMS                 No           360                              360
665       ARMS                 No           360                              360
666       ARMS                 No           360                              360
667       ARMS                 No           360                              360
668       ARMS                 No           360                              360
669       ARMS                 No           360                              360
670       ARMS                 No           360                              360
671       ARMS                 No           360                              360
672       ARMS                 No           360                              360
673       ARMS                 No           360                              360
674       ARMS                 No           360                              360
675       ARMS                 No           360                              360
676       ARMS                 No           360                              360
677       ARMS                 No           360                              360
678       ARMS                 No           360                              360
679       ARMS                 No           360                              360
680       ARMS                 No           360                              360
681       ARMS                 No           360                              360
682       ARMS                 No           360                              360
683       ARMS                 No           360                              360
684       ARMS                 No           360                              360
685       ARMS                 No           360                              360
686       ARMS                 No           360                              360
687       ARMS                 No           360                              360
688       ARMS                 No           360                              360
689       ARMS                 No           360                              360
690       ARMS                 No           360                              360
691       ARMS                 No           360                              360
692       ARMS                 No           360                              360
693       ARMS                 No           360                              360
694       ARMS                 No           360                              360
695       ARMS                 No           360                              360
696       ARMS                 No           360                              360
697       ARMS                 No           360                              360
698       ARMS                 No           360                              360
699       ARMS                 No           360                              360
700       ARMS                 No           360                              360
701       ARMS                 No           360                              360
702       ARMS                 No           360                              360
703       ARMS                 No           360                              360
704       ARMS                 No           360                              360
705       ARMS                 No           360                              360
706       ARMS                 No           360                              360
707       ARMS                 No           360                              360
708       ARMS                 No           360                              360
709       ARMS                 No           360                              360
710       ARMS                 No           360                              360
711       ARMS                 No           360                              360
712       ARMS                 No           360                              360
713       ARMS                 No           360                              360
714       ARMS                 No           360                              360
715       ARMS                 No           360                              360
716       ARMS                 No           360                              360
717       ARMS                 No           360                              360
718       ARMS                 No           360                              360
719       ARMS                 No           360                              360
720       ARMS                 No           360                              360
721       ARMS                 No           360                              360
722       ARMS                 No           360                              360
723       ARMS                 No           360                              360
724       ARMS                 No           360                              360
725       ARMS                 No           360                              360
726       ARMS                 No           360                              360
727       ARMS                 No           360                              360
728       ARMS                 No           360                              360
729       ARMS                 No           360                              360
730       ARMS                 No           360                              360
731       ARMS                 No           360                              360
732       ARMS                 No           360                              360
733       ARMS                 No           360                              360
734       ARMS                 No           360                              360
735       ARMS                 No           360                              360
736       ARMS                 No           360                              360
737       ARMS                 No           360                              360
738       ARMS                 No           360                              360
739       ARMS                 No           360                              360
740       ARMS                 No           360                              360
741       ARMS                 No           360                              360
742       ARMS                 No           360                              360
743       ARMS                 No           360                              360
744       ARMS                 No           360                              360
745       ARMS                 No           360                              360
746       ARMS                 No           360                              360
747       ARMS                 No           360                              360
748       ARMS                 No           360                              360
749       ARMS                 No           360                              360
750       ARMS                 No           360                              360
751       ARMS                 No           360                              360
752       ARMS                 No           360                              360
753       ARMS                 No           360                              360
754       ARMS                 No           360                              360
755       ARMS                 No           360                              360
756       ARMS                 No           360                              360
757       ARMS                 No           360                              360
758       ARMS                 No           360                              360
759       ARMS                 No           360                              360
760       ARMS                 No           360                              360
761       ARMS                 No           360                              360
762       ARMS                 No           360                              360
763       ARMS                 No           360                              360
764       ARMS                 No           360                              360
765       ARMS                 No           360                              360
766       ARMS                 No           360                              360
767       ARMS                 No           360                              360
768       ARMS                 No           360                              360
769       ARMS                 No           360                              360
770       ARMS                 No           360                              360
771       ARMS                 No           360                              360
772       ARMS                 No           360                              360
773       ARMS                 No           360                              360
774       ARMS                 No           360                              360
775       ARMS                 No           360                              360
776       ARMS                 No           360                              360
777       ARMS                 No           360                              360
778       ARMS                 No           360                              360
779       ARMS                 No           360                              360
780       ARMS                 No           360                              360
781       ARMS                 No           360                              360
782       ARMS                 No           360                              360
783       ARMS                 No           360                              360
784       ARMS                 No           360                              360
785       ARMS                 No           360                              360
786       ARMS                 No           360                              360
787       ARMS                 No           360                              360
788       ARMS                 No           360                              360
789       ARMS                 No           360                              360
790       ARMS                 No           360                              360
791       ARMS                 No           360                              360
792       ARMS                 No           360                              360
793       ARMS                 No           360                              360
794       ARMS                 No           360                              360
795       ARMS                 No           360                              360
796       ARMS                 No           360                              360
797       ARMS                 No           360                              360
798       ARMS                 No           360                              360
799       ARMS                 No           360                              360
800       ARMS                 No           360                              360
801       ARMS                 No           360                              360
802       ARMS                 No           360                              360
803       ARMS                 No           360                              360
804       ARMS                 No           360                              360
805       ARMS                 No           360                              360
806       ARMS                 No           360                              360
807       ARMS                 No           360                              360
808       ARMS                 No           360                              360
809       ARMS                 No           360                              360
810       ARMS                 No           360                              360
811       ARMS                 No           360                              360
812       ARMS                 No           360                              360
813       ARMS                 No           360                              360
814       ARMS                 No           360                              360
815       ARMS                 No           360                              360
816       ARMS                 No           360                              360
817       ARMS                 No           360                              360
818       ARMS                 No           360                              360
819       ARMS                 No           360                              360
820       ARMS                 No           360                              360
821       ARMS                 No           360                              360
822       ARMS                 No           360                              360
823       ARMS                 No           360                              360
824       ARMS                 No           360                              360
825       ARMS                 No           360                              360
826       ARMS                 No           360                              360
827       ARMS                 No           360                              360
828       ARMS                 No           360                              360
829       ARMS                 No           360                              360
830       ARMS                 No           360                              360
831       ARMS                 No           360                              360
832       ARMS                 No           360                              360
833       ARMS                 No           360                              360
834       ARMS                 No           360                              360
835       ARMS                 No           360                              360
836       ARMS                 No           360                              360
837       ARMS                 No           360                              360
838       ARMS                 No           360                              360
839       ARMS                 No           360                              360
840       ARMS                 No           360                              360
841       ARMS                 No           360                              360
842       ARMS                 No           360                              360
843       ARMS                 No           360                              360
844       ARMS                 No           360                              360
845       ARMS                 No           360                              360
846       ARMS                 No           360                              360
847       ARMS                 No           360                              360
848       ARMS                 No           360                              360
849       ARMS                 No           360                              360
850       ARMS                 No           360                              360
851       ARMS                 No           360                              360
852       ARMS                 No           360                              360
853       ARMS                 No           360                              360
854       ARMS                 No           360                              360
855       ARMS                 No           360                              360
856       ARMS                 No           360                              360
857       ARMS                 No           360                              360
858       ARMS                 No           360                              360
859       ARMS                 No           360                              360
860       ARMS                 No           360                              360
861       ARMS                 No           360                              360
862       ARMS                 No           360                              360
863       ARMS                 No           360                              360
864       ARMS                 No           360                              360
865       ARMS                 No           360                              360
866       ARMS                 No           360                              360
867       ARMS                 No           360                              360
868       ARMS                 No           360                              360
869       ARMS                 No           360                              360
870       ARMS                 No           360                              360
871       ARMS                 No           360                              360
872       ARMS                 No           360                              360
873       ARMS                 No           360                              360
874       ARMS                 No           360                              360
875       ARMS                 No           360                              360
876       ARMS                 No           360                              360
877       ARMS                 No           360                              360
878       ARMS                 No           360                              360
879       ARMS                 No           360                              360
880       ARMS                 No           360                              360
881       ARMS                 No           360                              360
882       ARMS                 No           360                              360
883       ARMS                 No           360                              360
884       ARMS                 No           360                              360
885       ARMS                 No           360                              360
886       ARMS                 No           360                              360
887       ARMS                 No           360                              360
888       ARMS                 No           360                              360
889       ARMS                 No           360                              360
890       ARMS                 No           360                              360
891       ARMS                 No           360                              360
892       ARMS                 No           360                              360
893       ARMS                 No           360                              360
894       ARMS                 No           360                              360
895       ARMS                 No           360                              360
896       ARMS                 No           360                              360
897       ARMS                 No           360                              360
898       ARMS                 No           360                              360
899       ARMS                 No           360                              360
900       ARMS                 No           360                              360
901       ARMS                 No           360                              360
902       ARMS                 No           360                              360
903       ARMS                 No           360                              360
904       ARMS                 No           360                              360
905       ARMS                 No           360                              360
906       ARMS                 No           360                              360
907       ARMS                 No           360                              360
908       ARMS                 No           360                              360
909       ARMS                 No           360                              360
910       ARMS                 No           360                              360
911       ARMS                 No           360                              360
912       ARMS                 No           360                              360
913       ARMS                 No           360                              360
914       ARMS                 No           360                              360
915       ARMS                 No           360                              360
916       ARMS                 No           360                              360
917       ARMS                 No           360                              360
918       ARMS                 No           360                              360
919       ARMS                 No           360                              360
920       ARMS                 No           360                              360
921       ARMS                 No           360                              360
922       ARMS                 No           360                              360
923       ARMS                 No           480                              480
924       ARMS                 No           360                              360
925       ARMS                 No           360                              360
926       ARMS                 No           360                              360
927       ARMS                 No           360                              360
928       ARMS                 No           360                              360
929       ARMS                 No           360                              360
930       ARMS                 No           360                              360
931       ARMS                 No           360                              360
932       ARMS                 No           360                              360
933       ARMS                 No           360                              360
934       ARMS                 No           360                              360
935       ARMS                 No           360                              360
936       ARMS                 No           360                              360
937       ARMS                 No           360                              360
938       ARMS                 No           360                              360
939       ARMS                 No           360                              360
940       ARMS                 No           360                              360
941       ARMS                 No           360                              360
942       ARMS                 No           360                              360
943       ARMS                 No           360                              360
944       ARMS                 No           360                              360
945       ARMS                 No           360                              360
946       ARMS                 No           360                              360
947       ARMS                 No           360                              360
948       ARMS                 No           360                              360
949       ARMS                 No           360                              360
950       ARMS                 No           360                              360
951       ARMS                 No           360                              360
952       ARMS                 No           360                              360
953       ARMS                 No           360                              360
954       ARMS                 No           360                              360
955       ARMS                 No           360                              360
956       ARMS                 No           360                              360
957       ARMS                 No           360                              360
958       ARMS                 No           360                              360
959       ARMS                 No           360                              360
960       ARMS                 No           480                              480
961       ARMS                 No           360                              360
962       ARMS                 No           360                              360
963       ARMS                 No           360                              360
964       ARMS                 No           360                              360
965       ARMS                 No           360                              360
966       ARMS                 No           360                              360
967       ARMS                 No           360                              360
968       ARMS                 No           360                              360
969       ARMS                 No           360                              360
970       ARMS                 No           360                              360
971       ARMS                 No           360                              360
972       ARMS                 No           360                              360
973       ARMS                 No           360                              360
974       ARMS                 No           360                              360
975       ARMS                 No           360                              360
976       ARMS                 No           360                              360
977       ARMS                 No           360                              360
978       ARMS                 No           360                              360
979       ARMS                 No           360                              360
980       ARMS                 No           360                              360
981       ARMS                 No           360                              360
982       ARMS                 No           360                              360
983       ARMS                 No           360                              360
984       ARMS                 No           360                              360
985       ARMS                 No           360                              360
986       ARMS                 No           360                              360
987       ARMS                 No           360                              360
988       ARMS                 No           360                              360
989       ARMS                 No           360                              360
990       ARMS                 No           360                              360
991       ARMS                 No           360                              360
992       ARMS                 No           360                              360
993       ARMS                 No           360                              360
994       ARMS                 No           360                              360
995       ARMS                 No           360                              360
996       ARMS                 No           360                              360
997       ARMS                 No           360                              360
998       ARMS                 No           360                              360
999       ARMS                 No           360                              360
1000      ARMS                 No           360                              360
1001      ARMS                 No           360                              360
1002      ARMS                 No           360                              360
1003      ARMS                 No           360                              360
1004      ARMS                 No           360                              360
1005      ARMS                 No           360                              360
1006      ARMS                 No           360                              360
1007      ARMS                 No           360                              360
1008      ARMS                 No           360                              360
1009      ARMS                 No           360                              360
1010      ARMS                 No           360                              360
1011      ARMS                 No           360                              360
1012      ARMS                 No           360                              360
1013      ARMS                 No           360                              360
1014      ARMS                 No           360                              360
1015      ARMS                 No           360                              360
1016      ARMS                 No           360                              360
1017      ARMS                 No           360                              360
1018      ARMS                 No           360                              360
1019      ARMS                 No           360                              360
1020      ARMS                 No           360                              360
1021      ARMS                 No           360                              360
1022      ARMS                 No           360                              360
1023      ARMS                 No           360                              360
1024      ARMS                 No           360                              360
1025      ARMS                 No           360                              360
1026      ARMS                 No           360                              360
1027      ARMS                 No           360                              360
1028      ARMS                 No           360                              360
1029      ARMS                 No           360                              360
1030      ARMS                 No           360                              360
1031      ARMS                 No           360                              360
1032      ARMS                 No           360                              360
1033      ARMS                 No           360                              360
1034      ARMS                 No           360                              360
1035      ARMS                 No           360                              360
1036      ARMS                 No           360                              360
1037      ARMS                 No           360                              360
1038      ARMS                 No           360                              360
1039      ARMS                 No           360                              360
1040      ARMS                 No           360                              360
1041      ARMS                 No           360                              360
1042      ARMS                 No           360                              360
1043      ARMS                 No           360                              360
1044      ARMS                 No           360                              360
1045      ARMS                 No           360                              360
1046      ARMS                 No           360                              360
1047      ARMS                 No           360                              360
1048      ARMS                 No           360                              360
1049      ARMS                 No           360                              360
1050      ARMS                 No           360                              360
1051      ARMS                 No           360                              360
1052      ARMS                 No           360                              360
1053      ARMS                 No           360                              360
1054      ARMS                 No           360                              360
1055      ARMS                 No           360                              360
1056      ARMS                 No           360                              360
1057      ARMS                 No           360                              360
1058      ARMS                 No           360                              360
1059      ARMS                 No           360                              360
1060      ARMS                 No           360                              360
1061      ARMS                 No           360                              360
1062      ARMS                 No           360                              360
1063      ARMS                 No           360                              360
1064      ARMS                 No           360                              360
1065      ARMS                 No           360                              360
1066      ARMS                 No           360                              360
1067      ARMS                 No           360                              360
1068      ARMS                 No           360                              360
1069      ARMS                 No           360                              360
1070      ARMS                 No           360                              360
1071      ARMS                 No           360                              360
1072      ARMS                 No           360                              360
1073      ARMS                 No           360                              360
1074      ARMS                 No           360                              360
1075      ARMS                 No           360                              360
1076      ARMS                 No           360                              360
1077      ARMS                 No           360                              360
1078      ARMS                 No           360                              360
1079      ARMS                 No           360                              360
1080      ARMS                 No           360                              360
1081      ARMS                 No           360                              360
1082      ARMS                 No           360                              360
1083      ARMS                 No           360                              360
1084      ARMS                 No           360                              360
1085      ARMS                 No           360                              360
1086      ARMS                 No           360                              360
1087      ARMS                 No           360                              360
1088      ARMS                 No           360                              360
1089      ARMS                 No           360                              360
1090      ARMS                 No           360                              360
1091      ARMS                 No           360                              360
1092      ARMS                 No           360                              360
1093      ARMS                 No           360                              360
1094      ARMS                 No           360                              360
1095      ARMS                 No           360                              360
1096      ARMS                 No           360                              360
1097      ARMS                 No           360                              360
1098      ARMS                 No           360                              360
1099      ARMS                 No           360                              360
1100      ARMS                 No           360                              360
1101      ARMS                 No           360                              360
1102      ARMS                 No           360                              360
1103      ARMS                 No           360                              360
1104      ARMS                 No           360                              360
1105      ARMS                 No           360                              360
1106      ARMS                 No           360                              360
1107      ARMS                 No           360                              360
1108      ARMS                 No           360                              360
1109      ARMS                 No           360                              360
1110      ARMS                 No           360                              360
1111      ARMS                 No           360                              360
1112      ARMS                 No           360                              360
1113      ARMS                 No           360                              360
1114      ARMS                 No           360                              360
1115      ARMS                 No           360                              360
1116      ARMS                 No           360                              360
1117      ARMS                 No           360                              360
1118      ARMS                 No           360                              360
1119      ARMS                 No           360                              360
1120      ARMS                 No           360                              360
1121      ARMS                 No           360                              360
1122      ARMS                 No           360                              360
1123      ARMS                 No           360                              360
1124      ARMS                 No           360                              360
1125      ARMS                 No           360                              360
1126      ARMS                 No           360                              360
1127      ARMS                 No           360                              360
1128      ARMS                 No           360                              360
1129      ARMS                 No           360                              360
1130      ARMS                 No           360                              360
1131      ARMS                 No           360                              360
1132      ARMS                 No           360                              360
1133      ARMS                 No           360                              360
1134      ARMS                 No           360                              360
1135      ARMS                 No           360                              360
1136      ARMS                 No           360                              360
1137      ARMS                 No           360                              360
1138      ARMS                 No           360                              360
1139      ARMS                 No           360                              360
1140      ARMS                 No           360                              360
1141      ARMS                 No           360                              360
1142      ARMS                 No           360                              360
1143      ARMS                 No           360                              360
1144      ARMS                 No           360                              360
1145      ARMS                 No           360                              360
1146      ARMS                 No           360                              360
1147      ARMS                 No           360                              360
1148      ARMS                 No           360                              360
1149      ARMS                 No           360                              360
1150      ARMS                 No           360                              360
1151      ARMS                 No           360                              360
1152      ARMS                 No           360                              360
1153      ARMS                 No           360                              360
1154      ARMS                 No           360                              360
1155      ARMS                 No           360                              360
1156      ARMS                 No           360                              360
1157      ARMS                 No           360                              360
1158      ARMS                 No           360                              360
1159      ARMS                 No           360                              360
1160      ARMS                 No           360                              360
1161      ARMS                 No           360                              360
1162      ARMS                 No           360                              360
1163      ARMS                 No           360                              360
1164      ARMS                 No           360                              360
1165      ARMS                 No           360                              360
1166      ARMS                 No           360                              360
1167      ARMS                 No           360                              360
1168      ARMS                 No           360                              360
1169      ARMS                 No           360                              360
1170      ARMS                 No           360                              360
1171      ARMS                 No           360                              360
1172      ARMS                 No           360                              360
1173      ARMS                 No           360                              360
1174      ARMS                 No           360                              360
1175      ARMS                 No           360                              360
1176      ARMS                 No           360                              360
1177      ARMS                 No           360                              360
1178      ARMS                 No           360                              360
1179      ARMS                 No           360                              360
1180      ARMS                 No           360                              360
1181      ARMS                 No           360                              360
1182      ARMS                 No           360                              360
1183      ARMS                 No           360                              360
1184      ARMS                 No           360                              360
1185      ARMS                 No           360                              360
1186      ARMS                 No           360                              360
1187      ARMS                 No           360                              360
1188      ARMS                 No           360                              360
1189      ARMS                 No           360                              360
1190      ARMS                 No           360                              360
1191      ARMS                 No           360                              360
1192      ARMS                 No           360                              360
1193      ARMS                 No           360                              360
1194      ARMS                 No           360                              360
1195      ARMS                 No           360                              360
1196      ARMS                 No           360                              360
1197      ARMS                 No           360                              360
1198      ARMS                 No           360                              360
1199      ARMS                 No           360                              360
1200      ARMS                 No           360                              360
1201      ARMS                 No           360                              360
1202      ARMS                 No           360                              360
1203      ARMS                 No           360                              360
1204      ARMS                 No           360                              360
1205      ARMS                 No           360                              360
1206      ARMS                 No           360                              360
1207      ARMS                 No           360                              360
1208      ARMS                 No           360                              360
1209      ARMS                 No           360                              360
1210      ARMS                 No           360                              360
1211      ARMS                 No           360                              360
1212      ARMS                 No           360                              360
1213      ARMS                 No           360                              360
1214      ARMS                 No           360                              360
1215      ARMS                 No           360                              360
1216      ARMS                 No           360                              360
1217      ARMS                 No           360                              360
1218      ARMS                 No           360                              360
1219      ARMS                 No           360                              360
1220      ARMS                 No           360                              360
1221      ARMS                 No           360                              360
1222      ARMS                 No           360                              360
1223      ARMS                 No           360                              360
1224      ARMS                 No           360                              360
1225      ARMS                 No           360                              360
1226      ARMS                 No           360                              360
1227      ARMS                 No           360                              360
1228      ARMS                 No           360                              360
1229      ARMS                 No           360                              360
1230      ARMS                 No           360                              360
1231      ARMS                 No           360                              360
1232      ARMS                 No           360                              360
1233      ARMS                 No           360                              360
1234      ARMS                 No           360                              360
1235      ARMS                 No           360                              360
1236      ARMS                 No           360                              360
1237      ARMS                 No           360                              360
1238      ARMS                 No           360                              360
1239      ARMS                 No           360                              360
1240      ARMS                 No           360                              360
1241      ARMS                 No           360                              360
1242      ARMS                 No           360                              360
1243      ARMS                 No           360                              360
1244      ARMS                 No           360                              360
1245      ARMS                 No           360                              360
1246      ARMS                 No           360                              360
1247      ARMS                 No           360                              360
1248      ARMS                 No           360                              360
1249      ARMS                 No           360                              360
1250      ARMS                 No           360                              360
1251      ARMS                 No           360                              360
1252      ARMS                 No           360                              360
1253      ARMS                 No           360                              360
1254      ARMS                 No           360                              360
1255      ARMS                 No           360                              360
1256      ARMS                 No           360                              360
1257      ARMS                 No           360                              360
1258      ARMS                 No           360                              360
1259      ARMS                 No           360                              360
1260      ARMS                 No           360                              360
1261      ARMS                 No           360                              360
1262      ARMS                 No           360                              360
1263      ARMS                 No           360                              360
1264      ARMS                 No           360                              360
1265      ARMS                 No           360                              360
1266      ARMS                 No           360                              360
1267      ARMS                 No           360                              360
1268      ARMS                 No           360                              360
1269      ARMS                 No           360                              360
1270      ARMS                 No           360                              360
1271      ARMS                 No           360                              360
1272      ARMS                 No           360                              360
1273      ARMS                 No           360                              360
1274      ARMS                 No           360                              360
1275      ARMS                 No           360                              360
1276      ARMS                 No           360                              360
1277      ARMS                 No           360                              360
1278      ARMS                 No           360                              360
1279      ARMS                 No           360                              360
1280      ARMS                 No           360                              360
1281      ARMS                 No           360                              360
1282      ARMS                 No           360                              360
1283      ARMS                 No           360                              360
1284      ARMS                 No           360                              360
1285      ARMS                 No           360                              360
1286      ARMS                 No           360                              360
1287      ARMS                 No           360                              360
1288      ARMS                 No           360                              360
1289      ARMS                 No           360                              360
1290      ARMS                 No           360                              360
1291      ARMS                 No           360                              360
1292      ARMS                 No           360                              360
1293      ARMS                 No           360                              360
1294      ARMS                 No           360                              360
1295      ARMS                 No           360                              360
1296      ARMS                 No           360                              360
1297      ARMS                 No           360                              360
1298      ARMS                 No           360                              360
1299      ARMS                 No           360                              360
1300      ARMS                 No           360                              360
1301      ARMS                 No           360                              360
1302      ARMS                 No           360                              360
1303      ARMS                 No           360                              360
1304      ARMS                 No           360                              360
1305      ARMS                 No           360                              360
1306      ARMS                 No           360                              360
1307      ARMS                 No           360                              360
1308      ARMS                 No           360                              360
1309      ARMS                 No           360                              360
1310      ARMS                 No           360                              360
1311      ARMS                 No           360                              360
1312      ARMS                 No           360                              360
1313      ARMS                 No           360                              360
1314      ARMS                 No           360                              360
1315      ARMS                 No           360                              360
1316      ARMS                 No           360                              360
1317      ARMS                 No           360                              360
1318      ARMS                 No           360                              360
1319      ARMS                 No           360                              360
1320      ARMS                 No           360                              360
1321      ARMS                 No           360                              360
1322      ARMS                 No           360                              360
1323      ARMS                 No           360                              360
1324      ARMS                 No           360                              360
1325      ARMS                 No           360                              360
1326      ARMS                 No           360                              360
1327      ARMS                 No           360                              360
1328      ARMS                 No           360                              360
1329      ARMS                 No           360                              360
1330      ARMS                 No           360                              360
1331      ARMS                 No           360                              360
1332      ARMS                 No           360                              360
1333      ARMS                 No           360                              360
1334      ARMS                 No           360                              360
1335      ARMS                 No           360                              360
1336      ARMS                 No           360                              360
1337      ARMS                 No           360                              360
1338      ARMS                 No           360                              360
1339      ARMS                 No           360                              360
1340      ARMS                 No           360                              360
1341      ARMS                 No           360                              360
1342      ARMS                 No           360                              360
1343      ARMS                 No           360                              360
1344      ARMS                 No           360                              360
1345      ARMS                 No           360                              360
1346      ARMS                 No           360                              360
1347      ARMS                 No           360                              360
1348      ARMS                 No           360                              360
1349      ARMS                 No           360                              360
1350      ARMS                 No           360                              360
1351      ARMS                 No           360                              360
1352      ARMS                 No           360                              360
1353      ARMS                 No           360                              360
1354      ARMS                 No           360                              360
1355      ARMS                 No           360                              360
1356      ARMS                 No           360                              360
1357      ARMS                 No           360                              360
1358      ARMS                 No           360                              360
1359      ARMS                 No           360                              360
1360      ARMS                 No           360                              360
1361      ARMS                 No           360                              360
1362      ARMS                 No           360                              360
1363      ARMS                 No           360                              360
1364      ARMS                 No           360                              360
1365      ARMS                 No           360                              360
1366      ARMS                 No           360                              360
1367      ARMS                 No           360                              360
1368      ARMS                 No           360                              360
1369      ARMS                 No           360                              360
1370      ARMS                 No           360                              360
1371      ARMS                 No           360                              360
1372      ARMS                 No           360                              360
1373      ARMS                 No           360                              360
1374      ARMS                 No           360                              360
1375      ARMS                 No           360                              360
1376      ARMS                 No           360                              360
1377      ARMS                 No           360                              360
1378      ARMS                 No           360                              360
1379      ARMS                 No           360                              360
1380      ARMS                 No           360                              360
1381      ARMS                 No           360                              360
1382      ARMS                 No           360                              360
1383      ARMS                 No           360                              360
1384      ARMS                 No           360                              360
1385      ARMS                 No           360                              360
1386      ARMS                 No           360                              360
1387      ARMS                 No           360                              360
1388      ARMS                 No           360                              360
1389      ARMS                 No           360                              360
1390      ARMS                 No           360                              360
1391      ARMS                 No           360                              360
1392      ARMS                 No           360                              360
1393      ARMS                 No           360                              360
1394      ARMS                 No           360                              360
1395      ARMS                 No           360                              360
1396      ARMS                 No           360                              360
1397      ARMS                 No           360                              360
1398      ARMS                 No           360                              360
1399      ARMS                 No           360                              360
1400      ARMS                 No           360                              360
1401      ARMS                 No           360                              360
1402      ARMS                 No           360                              360
1403      ARMS                 No           360                              360
1404      ARMS                 No           360                              360
1405      ARMS                 No           360                              360
1406      ARMS                 No           360                              360
1407      ARMS                 No           360                              360
1408      ARMS                 No           360                              360
1409      ARMS                 No           360                              360
1410      ARMS                 No           360                              360
1411      ARMS                 No           360                              360
1412      ARMS                 No           360                              360
1413      ARMS                 No           360                              360
1414      ARMS                 No           360                              360
1415      ARMS                 No           360                              360
1416      ARMS                 No           360                              360
1417      ARMS                 No           360                              360
1418      ARMS                 No           360                              360
1419      ARMS                 No           360                              360
1420      ARMS                 No           360                              360
1421      ARMS                 No           360                              360
1422      ARMS                 No           360                              360
1423      ARMS                 No           360                              360
1424      ARMS                 No           360                              360
1425      ARMS                 No           360                              360
1426      ARMS                 No           360                              360
1427      ARMS                 No           360                              360
1428      ARMS                 No           360                              360
1429      ARMS                 No           360                              360
1430      ARMS                 No           360                              360
1431      ARMS                 No           360                              360
1432      ARMS                 No           360                              360
1433      ARMS                 No           360                              360
1434      ARMS                 No           360                              360
1435      ARMS                 No           360                              360
1436      ARMS                 No           360                              360
1437      ARMS                 No           360                              360
1438      ARMS                 No           360                              360
1439      ARMS                 No           360                              360
1440      ARMS                 No           360                              360
1441      ARMS                 No           360                              360
1442      ARMS                 No           360                              360
1443      ARMS                 No           360                              360
1444      ARMS                 No           360                              360
1445      ARMS                 No           360                              360
1446      ARMS                 No           360                              360
1447      ARMS                 No           360                              360
1448      ARMS                 No           360                              360
1449      ARMS                 No           360                              360
1450      ARMS                 No           360                              360
1451      ARMS                 No           360                              360
1452      ARMS                 No           360                              360
1453      ARMS                 No           360                              360
1454      ARMS                 No           360                              360
1455      ARMS                 No           360                              360
1456      ARMS                 No           360                              360
1457      ARMS                 No           360                              360
1458      ARMS                 No           360                              360
1459      ARMS                 No           360                              360
1460      ARMS                 No           360                              360
1461      ARMS                 No           360                              360
1462      ARMS                 No           360                              360
1463      ARMS                 No           360                              360
1464      ARMS                 No           360                              360
1465      ARMS                 No           360                              360
1466      ARMS                 No           360                              360
1467      ARMS                 No           360                              360
1468      ARMS                 No           360                              360
1469      ARMS                 No           360                              360
1470      ARMS                 No           360                              360
1471      ARMS                 No           360                              360
1472      ARMS                 No           360                              360
1473      ARMS                 No           360                              360
1474      ARMS                 No           360                              360
1475      ARMS                 No           360                              360
1476      ARMS                 No           360                              360
1477      ARMS                 No           360                              360
1478      ARMS                 No           360                              360
1479      ARMS                 No           360                              360
1480      ARMS                 No           360                              360
1481      ARMS                 No           360                              360
1482      ARMS                 No           360                              360
1483      ARMS                 No           360                              360
1484      ARMS                 No           360                              360
1485      ARMS                 No           360                              360
1486      ARMS                 No           360                              360
1487      ARMS                 No           360                              360
1488      ARMS                 No           360                              360
1489      ARMS                 No           360                              360
1490      ARMS                 No           360                              360
1491      ARMS                 No           360                              360
1492      ARMS                 No           360                              360
1493      ARMS                 No           360                              360
1494      ARMS                 No           360                              360
1495      ARMS                 No           360                              360
1496      ARMS                 No           360                              360
1497      ARMS                 No           360                              360
1498      ARMS                 No           360                              360
1499      ARMS                 No           360                              360
1500      ARMS                 No           360                              360
1501      ARMS                 No           360                              360
1502      ARMS                 No           360                              360
1503      ARMS                 No           360                              360
1504      ARMS                 No           360                              360
1505      ARMS                 No           360                              360
1506      ARMS                 No           360                              360
1507      ARMS                 No           360                              360
1508      ARMS                 No           360                              360
1509      ARMS                 No           360                              360
1510      ARMS                 No           360                              360
1511      ARMS                 No           360                              360
1512      ARMS                 No           360                              360
1513      ARMS                 No           360                              360
1514      ARMS                 No           360                              360
1515      ARMS                 No           360                              360
1516      ARMS                 No           360                              360
1517      ARMS                 No           360                              360
1518      ARMS                 No           360                              360
1519      ARMS                 No           360                              360
1520      ARMS                 No           360                              360
1521      ARMS                 No           360                              360
1522      ARMS                 No           360                              360
1523      ARMS                 No           360                              360
1524      ARMS                 No           360                              360
1525      ARMS                 No           360                              360
1526      ARMS                 No           360                              360
1527      ARMS                 No           360                              360
1528      ARMS                 No           360                              360
1529      ARMS                 No           360                              360
1530      ARMS                 No           360                              360
1531      ARMS                 No           360                              360
1532      ARMS                 No           360                              360
1533      ARMS                 No           360                              360
1534      ARMS                 No           360                              360
1535      ARMS                 No           360                              360
1536      ARMS                 No           360                              360
1537      ARMS                 No           360                              360
1538      ARMS                 No           360                              360
1539      ARMS                 No           360                              360
1540      ARMS                 No           360                              360
1541      ARMS                 No           360                              360
1542      ARMS                 No           360                              360
1543      ARMS                 No           360                              360
1544      ARMS                 No           360                              360
1545      ARMS                 No           360                              360
1546      ARMS                 No           360                              360
1547      ARMS                 No           360                              360
1548      ARMS                 No           360                              360
1549      ARMS                 No           360                              360
1550      ARMS                 No           360                              360
1551      ARMS                 No           360                              360
1552      ARMS                 No           360                              360
1553      ARMS                 No           360                              360
1554      ARMS                 No           360                              360
1555      ARMS                 No           360                              360
1556      ARMS                 No           360                              360
1557      ARMS                 No           360                              360
1558      ARMS                 No           360                              360
1559      ARMS                 No           360                              360
1560      ARMS                 No           360                              360
1561      ARMS                 No           360                              360
1562      ARMS                 No           360                              360
1563      ARMS                 No           360                              360
1564      ARMS                 No           360                              360
1565      ARMS                 No           360                              360
1566      ARMS                 No           360                              360
1567      ARMS                 No           360                              360
1568      ARMS                 No           360                              360
1569      ARMS                 No           360                              360
1570      ARMS                 No           360                              360
1571      ARMS                 No           360                              360
1572      ARMS                 No           360                              360
1573      ARMS                 No           360                              360
1574      ARMS                 No           360                              360
1575      ARMS                 No           360                              360
1576      ARMS                 No           360                              360
1577      ARMS                 No           360                              360
1578      ARMS                 No           360                              360
1579      ARMS                 No           360                              360
1580      ARMS                 No           360                              360
1581      ARMS                 No           360                              360
1582      ARMS                 No           360                              360
1583      ARMS                 No           360                              360
1584      ARMS                 No           360                              360
1585      ARMS                 No           360                              360
1586      ARMS                 No           360                              360
1587      ARMS                 No           360                              360
1588      ARMS                 No           360                              360
1589      ARMS                 No           360                              360
1590      ARMS                 No           360                              360
1591      ARMS                 No           360                              360
1592      ARMS                 No           360                              360
1593      ARMS                 No           360                              360
1594      ARMS                 No           360                              360
1595      ARMS                 No           360                              360
1596      ARMS                 No           360                              360
1597      ARMS                 No           360                              360
1598      ARMS                 No           360                              360
1599      ARMS                 No           360                              360
1600      ARMS                 No           360                              360
1601      ARMS                 No           360                              360
1602      ARMS                 No           360                              360
1603      ARMS                 No           360                              360
1604      ARMS                 No           360                              360
1605      ARMS                 No           360                              360
1606      ARMS                 No           360                              360
1607      ARMS                 No           360                              360
1608      ARMS                 No           360                              360
1609      ARMS                 No           360                              360
1610      ARMS                 No           360                              360
1611      ARMS                 No           360                              360
1612      ARMS                 No           360                              360
1613      ARMS                 No           360                              360
1614      ARMS                 No           360                              360
1615      ARMS                 No           360                              360
1616      ARMS                 No           360                              360
1617      ARMS                 No           360                              360
1618      ARMS                 No           360                              360
1619      ARMS                 No           360                              360
1620      ARMS                 No           360                              360
1621      ARMS                 No           360                              360
1622      ARMS                 No           360                              360
1623      ARMS                 No           360                              360
1624      ARMS                 No           360                              360
1625      ARMS                 No           360                              360
1626      ARMS                 No           360                              360
1627      ARMS                 No           360                              360
1628      ARMS                 No           360                              360
1629      ARMS                 No           360                              360
1630      ARMS                 No           360                              360
1631      ARMS                 No           360                              360
1632      ARMS                 No           360                              360
1633      ARMS                 No           360                              360
1634      ARMS                 No           360                              360
1635      ARMS                 No           360                              360
1636      ARMS                 No           360                              360
1637      ARMS                 No           360                              360
1638      ARMS                 No           360                              360
1639      ARMS                 No           360                              360
1640      ARMS                 No           360                              360
1641      ARMS                 No           360                              360
1642      ARMS                 No           360                              360
1643      ARMS                 No           360                              360
1644      ARMS                 No           360                              360
1645      ARMS                 No           360                              360
1646      ARMS                 No           360                              360
1647      ARMS                 No           360                              360
1648      ARMS                 No           360                              360
1649      ARMS                 No           360                              360
1650      ARMS                 No           360                              360
1651      ARMS                 No           360                              360
1652      ARMS                 No           360                              360
1653      ARMS                 No           360                              360
1654      ARMS                 No           360                              360
1655      ARMS                 No           360                              360
1656      ARMS                 No           360                              360
1657      ARMS                 No           360                              360
1658      ARMS                 No           360                              360
1659      ARMS                 No           360                              360
1660      ARMS                 No           360                              360
1661      ARMS                 No           360                              360
1662      ARMS                 No           360                              360
1663      ARMS                 No           360                              360
1664      ARMS                 No           360                              360
1665      ARMS                 No           360                              360
1666      ARMS                 No           360                              360
1667      ARMS                 No           360                              360
1668      ARMS                 No           360                              360
1669      ARMS                 No           360                              360
1670      ARMS                 No           360                              360
1671      ARMS                 No           360                              360
1672      ARMS                 No           360                              360
1673      ARMS                 No           360                              360
1674      ARMS                 No           360                              360
1675      ARMS                 No           360                              360
1676      ARMS                 No           360                              360
1677      ARMS                 No           360                              360
1678      ARMS                 No           360                              360
1679      ARMS                 No           360                              360
1680      ARMS                 No           360                              360
1681      ARMS                 No           360                              360
1682      ARMS                 No           360                              360
1683      ARMS                 No           360                              360
1684      ARMS                 No           360                              360
1685      ARMS                 No           360                              360
1686      ARMS                 No           360                              360
1687      ARMS                 No           360                              360
1688      ARMS                 No           360                              360
1689      ARMS                 No           360                              360
1690      ARMS                 No           360                              360
1691      ARMS                 No           360                              360
1692      ARMS                 No           360                              360
1693      ARMS                 No           360                              360
1694      ARMS                 No           360                              360
1695      ARMS                 No           360                              360
1696      ARMS                 No           360                              360
1697      ARMS                 No           360                              360
1698      ARMS                 No           360                              360
1699      ARMS                 No           360                              360
1700      ARMS                 No           360                              360
1701      ARMS                 No           360                              360
1702      ARMS                 No           360                              360
1703      ARMS                 No           360                              360
1704      ARMS                 No           360                              360
1705      ARMS                 No           360                              360
1706      ARMS                 No           360                              360
1707      ARMS                 No           360                              360
1708      ARMS                 No           360                              360
1709      ARMS                 No           360                              360
1710      ARMS                 No           360                              360
1711      ARMS                 No           360                              360
1712      ARMS                 No           360                              360
1713      ARMS                 No           360                              360
1714      ARMS                 No           360                              360
1715      ARMS                 No           360                              360
1716      ARMS                 No           360                              360
1717      ARMS                 No           360                              360
1718      ARMS                 No           360                              360
1719      ARMS                 No           360                              360
1720      ARMS                 No           360                              360
1721      ARMS                 No           360                              360
1722      ARMS                 No           360                              360
1723      ARMS                 No           360                              360
1724      ARMS                 No           360                              360
1725      ARMS                 No           360                              360
1726      ARMS                 No           360                              360
1727      ARMS                 No           360                              360
1728      ARMS                 No           360                              360
1729      ARMS                 No           360                              360
1730      ARMS                 No           360                              360
1731      ARMS                 No           360                              360
1732      ARMS                 No           360                              360
1733      ARMS                 No           360                              360
1734      ARMS                 No           360                              360
1735      ARMS                 No           360                              360
1736      ARMS                 No           360                              360
1737      ARMS                 No           360                              360
1738      ARMS                 No           360                              360
1739      ARMS                 No           360                              360
1740      ARMS                 No           360                              360
1741      ARMS                 No           360                              360
1742      ARMS                 No           360                              360
1743      ARMS                 No           360                              360
1744      ARMS                 No           360                              360
1745      ARMS                 No           360                              360
1746      ARMS                 No           360                              360
1747      ARMS                 No           360                              360
1748      ARMS                 No           360                              360
1749      ARMS                 No           360                              360
1750      ARMS                 No           360                              360
1751      ARMS                 No           360                              360
1752      ARMS                 No           360                              360
1753      ARMS                 No           360                              360
1754      ARMS                 No           360                              360
1755      ARMS                 No           360                              360
1756      ARMS                 No           360                              360
1757      ARMS                 No           360                              360
1758      ARMS                 No           360                              360
1759      ARMS                 No           360                              360
1760      ARMS                 No           360                              360
1761      ARMS                 No           360                              360
1762      ARMS                 No           360                              360
1763      ARMS                 No           360                              360
1764      ARMS                 No           360                              360
1765      ARMS                 No           360                              360
1766      ARMS                 No           360                              360
1767      ARMS                 No           360                              360
1768      ARMS                 No           360                              360
1769      ARMS                 No           360                              360
1770      ARMS                 No           360                              360
1771      ARMS                 No           360                              360
1772      ARMS                 No           360                              360
1773      ARMS                 No           360                              360
1774      ARMS                 No           360                              360
1775      ARMS                 No           360                              360
1776      ARMS                 No           360                              360
1777      ARMS                 No           360                              360
1778      ARMS                 No           360                              360
1779      ARMS                 No           360                              360
1780      ARMS                 No           360                              360
1781      ARMS                 No           360                              360
1782      ARMS                 No           360                              360
1783      ARMS                 No           360                              360
1784      ARMS                 No           360                              360
1785      ARMS                 No           360                              360
1786      ARMS                 No           360                              360
1787      ARMS                 No           360                              360
1788      ARMS                 No           360                              360
1789      ARMS                 No           360                              360
1790      ARMS                 No           360                              360
1791      ARMS                 No           360                              360
1792      ARMS                 No           360                              360
1793      ARMS                 No           360                              360
1794      ARMS                 No           360                              360
1795      ARMS                 No           360                              360
1796      ARMS                 No           360                              360
1797      ARMS                 No           360                              360
1798      ARMS                 No           360                              360
1799      ARMS                 No           360                              360
1800      ARMS                 No           360                              360
1801      ARMS                 No           360                              360
1802      ARMS                 No           360                              360
1803      ARMS                 No           360                              360
1804      ARMS                 No           360                              360
1805      ARMS                 No           360                              360
1806      ARMS                 No           360                              360
1807      ARMS                 No           360                              360
1808      ARMS                 No           360                              360
1809      ARMS                 No           360                              360
1810      ARMS                 No           360                              360
1811      ARMS                 No           360                              360
1812      ARMS                 No           360                              360
1813      ARMS                 No           360                              360
1814      ARMS                 No           360                              360
1815      ARMS                 No           360                              360
1816      ARMS                 No           360                              360
1817      ARMS                 No           360                              360
1818      ARMS                 No           360                              360
1819      ARMS                 No           360                              360
1820      ARMS                 No           360                              360
1821      ARMS                 No           360                              360
1822      ARMS                 No           360                              360
1823      ARMS                 No           360                              360
1824      ARMS                 No           360                              360
1825      ARMS                 No           360                              360
1826      ARMS                 No           360                              360
1827      ARMS                 No           360                              360
1828      ARMS                 No           360                              360
1829      ARMS                 No           360                              360
1830      ARMS                 No           360                              360
1831      ARMS                 No           360                              360
1832      ARMS                 No           360                              360
1833      ARMS                 No           360                              360
1834      ARMS                 No           360                              360
1835      ARMS                 No           360                              360
1836      ARMS                 No           360                              360
1837      ARMS                 No           360                              360
1838      ARMS                 No           360                              360
1839      ARMS                 No           360                              360
1840      ARMS                 No           360                              360
1841      ARMS                 No           360                              360
1842      ARMS                 No           360                              360
1843      ARMS                 No           360                              360
1844      ARMS                 No           360                              360
1845      ARMS                 No           360                              360
1846      ARMS                 No           360                              360
1847      ARMS                 No           360                              360
1848      ARMS                 No           360                              360
1849      ARMS                 No           360                              360
1850      ARMS                 No           360                              360
1851      ARMS                 No           360                              360
1852      ARMS                 No           360                              360
1853      ARMS                 No           360                              360
1854      ARMS                 No           360                              360
1855      ARMS                 No           360                              360
1856      ARMS                 No           360                              360
1857      ARMS                 No           360                              360
1858      ARMS                 No           360                              360
1859      ARMS                 No           360                              360
1860      ARMS                 No           360                              360
1861      ARMS                 No           360                              360
1862      ARMS                 No           360                              360
1863      ARMS                 No           360                              360
1864      ARMS                 No           360                              360
1865      ARMS                 No           360                              360
1866      ARMS                 No           360                              360
1867      ARMS                 No           360                              360
1868      ARMS                 No           360                              360
1869      ARMS                 No           360                              360
1870      ARMS                 No           360                              360
1871      ARMS                 No           360                              360
1872      ARMS                 No           360                              360
1873      ARMS                 No           360                              360
1874      ARMS                 No           360                              360
1875      ARMS                 No           360                              360
1876      ARMS                 No           360                              360
1877      ARMS                 No           360                              360
1878      ARMS                 No           360                              360
1879      ARMS                 No           360                              360
1880      ARMS                 No           360                              360
1881      ARMS                 No           360                              360
1882      ARMS                 No           360                              360
1883      ARMS                 No           360                              360
1884      ARMS                 No           360                              360
1885      ARMS                 No           360                              360
1886      ARMS                 No           360                              360
1887      ARMS                 No           360                              360
1888      ARMS                 No           360                              360
1889      ARMS                 No           360                              360
1890      ARMS                 No           360                              360
1891      ARMS                 No           360                              360
1892      ARMS                 No           360                              360
1893      ARMS                 No           360                              360
1894      ARMS                 No           360                              360
1895      ARMS                 No           360                              360
1896      ARMS                 No           360                              360
1897      ARMS                 No           360                              360
1898      ARMS                 No           360                              360
1899      ARMS                 No           360                              360
1900      ARMS                 No           360                              360
1901      ARMS                 No           360                              360
1902      ARMS                 No           360                              360
1903      ARMS                 No           360                              360
1904      ARMS                 No           360                              360
1905      ARMS                 No           360                              360
1906      ARMS                 No           360                              360
1907      ARMS                 No           360                              360
1908      ARMS                 No           360                              360
1909      ARMS                 No           360                              360
1910      ARMS                 No           360                              360
1911      ARMS                 No           360                              360
1912      ARMS                 No           360                              360
1913      ARMS                 No           360                              360
1914      ARMS                 No           360                              360
1915      ARMS                 No           360                              360
1916      ARMS                 No           360                              360
1917      ARMS                 No           360                              360
1918      ARMS                 No           360                              360
1919      ARMS                 No           360                              360
1920      ARMS                 No           360                              360
1921      ARMS                 No           360                              360
1922      ARMS                 No           360                              360
1923      ARMS                 No           360                              360
1924      ARMS                 No           360                              360
1925      ARMS                 No           360                              360
1926      ARMS                 No           360                              360
1927      ARMS                 No           360                              360
1928      ARMS                 No           360                              360
1929      ARMS                 No           360                              360
1930      ARMS                 No           360                              360
1931      ARMS                 No           360                              360
1932      ARMS                 No           360                              360
1933      ARMS                 No           360                              360
1934      ARMS                 No           360                              360
1935      ARMS                 No           360                              360
1936      ARMS                 No           360                              360
1937      ARMS                 No           360                              360
1938      ARMS                 No           360                              360
1939      ARMS                 No           360                              360
1940      ARMS                 No           360                              360
1941      ARMS                 No           360                              360
1942      ARMS                 No           360                              360
1943      ARMS                 No           360                              360
1944      ARMS                 No           360                              360
1945      ARMS                 No           360                              360
1946      ARMS                 No           360                              360
1947      ARMS                 No           360                              360
1948      ARMS                 No           360                              360
1949      ARMS                 No           360                              360
1950      ARMS                 No           360                              360
1951      ARMS                 No           360                              360
1952      ARMS                 No           360                              360
1953      ARMS                 No           360                              360
1954      ARMS                 No           360                              360
1955      ARMS                 No           360                              360
1956      ARMS                 No           360                              360
1957      ARMS                 No           360                              360
1958      ARMS                 No           360                              360
1959      ARMS                 No           360                              360
1960      ARMS                 No           360                              360
1961      ARMS                 No           360                              360
1962      ARMS                 No           360                              360
1963      ARMS                 No           360                              360
1964      ARMS                 No           360                              360
1965      ARMS                 No           360                              360
1966      ARMS                 No           360                              360
1967      ARMS                 No           360                              360
1968      ARMS                 No           360                              360
1969      ARMS                 No           360                              360
1970      ARMS                 No           360                              360
1971      ARMS                 No           360                              360
1972      ARMS                 No           360                              360
1973      ARMS                 No           360                              360
1974      ARMS                 No           360                              360
1975      ARMS                 No           360                              360
1976      ARMS                 No           360                              360
1977      ARMS                 No           360                              360
1978      ARMS                 No           360                              360
1979      ARMS                 No           360                              360
1980      ARMS                 No           360                              360
1981      ARMS                 No           360                              360
1982      ARMS                 No           360                              360
1983      ARMS                 No           360                              360
1984      ARMS                 No           360                              360
1985      ARMS                 No           360                              360
1986      ARMS                 No           360                              360
1987      ARMS                 No           360                              360
1988      ARMS                 No           360                              360
1989      ARMS                 No           360                              360
1990      ARMS                 No           360                              360
1991      ARMS                 No           360                              360
1992      ARMS                 No           360                              360
1993      ARMS                 No           360                              360
1994      ARMS                 No           360                              360
1995      ARMS                 No           360                              360
1996      ARMS                 No           360                              360
1997      ARMS                 No           360                              360
1998      ARMS                 No           360                              360
1999      ARMS                 No           360                              360
2000      ARMS                 No           360                              360
2001      ARMS                 No           360                              360
2002      ARMS                 No           360                              360
2003      ARMS                 No           360                              360
2004      ARMS                 No           360                              360
2005      ARMS                 No           360                              360
2006      ARMS                 No           360                              360
2007      ARMS                 No           360                              360
2008      ARMS                 No           360                              360
2009      ARMS                 No           360                              360
2010      ARMS                 No           360                              360
2011      ARMS                 No           360                              360
2012      ARMS                 No           360                              360
2013      ARMS                 No           360                              360
2014      ARMS                 No           360                              360
2015      ARMS                 No           360                              360
2016      ARMS                 No           360                              360
2017      ARMS                 No           360                              360
2018      ARMS                 No           360                              360
2019      ARMS                 No           360                              360
2020      ARMS                 No           360                              360
2021      ARMS                 No           360                              360
2022      ARMS                 No           360                              360
2023      ARMS                 No           360                              360
2024      ARMS                 No           360                              360
2025      ARMS                 No           360                              360
2026      ARMS                 No           360                              360
2027      ARMS                 No           360                              360
2028      ARMS                 No           360                              360
2029      ARMS                 No           360                              360
2030      ARMS                 No           360                              360
2031      ARMS                 No           360                              360
2032      ARMS                 No           360                              360
2033      ARMS                 No           360                              360
2034      ARMS                 No           360                              360
2035      ARMS                 No           360                              360
2036      ARMS                 No           360                              360
2037      ARMS                 No           360                              360
2038      ARMS                 No           360                              360
2039      ARMS                 No           360                              360
2040      ARMS                 No           360                              360
2041      ARMS                 No           360                              360
2042      ARMS                 No           360                              360
2043      ARMS                 No           360                              360
2044      ARMS                 No           360                              360
2045      ARMS                 No           360                              360




--------------------------------------------------------------------------------




          STATED_REM_TERM            ORIGINAL_BALANCE          CURRENT_BALANCE            LIEN
1         358                        78800                     78800                      First Lien
2         359                        64000                     64000                      First Lien
3         357                        157600                    157600                     First Lien
4         352                        197600                    197600                     First Lien
5         354                        154424                    154424                     First Lien
6         358                        156000                    156000                     First Lien
7         356                        193920                    193920                     First Lien
8         358                        200000                    200000                     First Lien
9         359                        199200                    199200                     First Lien
10        355                        107307                    106930.87                  First Lien
11        359                        285000                    285000                     First Lien
12        359                        500000                    500000                     First Lien
13        359                        94320                     94320                      First Lien
14        359                        380000                    380000                     First Lien
15        359                        533850                    533850                     First Lien
16        357                        993750                    993750                     First Lien
17        359                        156000                    155895.33                  First Lien
18        359                        160000                    159889.89                  First Lien
19        359                        516500                    516500                     First Lien
20        358                        567200                    567200                     First Lien
21        359                        161520                    161520                     First Lien
22        359                        188000                    188000                     First Lien
23        359                        211200                    211200                     First Lien
24        359                        504000                    504000                     First Lien
25        359                        211900                    211900                     First Lien
26        357                        137600                    137600                     First Lien
27        359                        123522                    123522                     First Lien
28        359                        348000                    348000                     First Lien
29        359                        470400                    470400                     First Lien
30        359                        232000                    232000                     First Lien
31        359                        314300                    314300                     First Lien
32        359                        117600                    117600                     First Lien
33        359                        178500                    178500                     First Lien
34        359                        115600                    115600                     First Lien
35        359                        160800                    160800                     First Lien
36        359                        160000                    160000                     First Lien
37        359                        124000                    124000                     First Lien
38        359                        128000                    128000                     First Lien
39        359                        352000                    352000                     First Lien
40        359                        482900                    482900                     First Lien
41        359                        112800                    112800                     First Lien
42        359                        475250                    475250                     First Lien
43        359                        757500                    757500                     First Lien
44        359                        427550                    427550                     First Lien
45        359                        179900                    179900                     First Lien
46        359                        86250                     86250                      First Lien
47        359                        140000                    140000                     First Lien
48        359                        379800                    379800                     First Lien
49        359                        551800                    551800                     First Lien
50        359                        360000                    360000                     First Lien
51        359                        399900                    399900                     First Lien
52        359                        560000                    560000                     First Lien
53        359                        87000                     87000                      First Lien
54        359                        96800                     96800                      First Lien
55        359                        97550                     97550                      First Lien
56        359                        145750                    145750                     First Lien
57        359                        171000                    171000                     First Lien
58        359                        64000                     64000                      First Lien
59        359                        431200                    431200                     First Lien
60        359                        168800                    168800                     First Lien
61        359                        431200                    431200                     First Lien
62        359                        328000                    328000                     First Lien
63        358                        62400                     62311.64                   First Lien
64        357                        169512                    169512                     First Lien
65        357                        128250                    128250                     First Lien
66        357                        120000                    120000                     First Lien
67        357                        154624                    154624                     First Lien
68        357                        153752                    153752                     First Lien
69        358                        146400                    146217.36                  First Lien
70        357                        100720                    100720                     First Lien
71        358                        280000                    280000                     First Lien
72        358                        143416                    143416                     First Lien
73        357                        118400                    118400                     First Lien
74        356                        251950                    251950                     First Lien
75        357                        82500                     82341.11                   First Lien
76        357                        41150                     41150                      First Lien
77        358                        352000                    352000                     First Lien
78        358                        695920                    695920                     First Lien
79        357                        318430                    318209.37                  First Lien
80        357                        164925                    164925                     First Lien
81        358                        77240                     77133.35                   First Lien
82        357                        109500                    109500                     First Lien
83        357                        117000                    117000                     First Lien
84        357                        123920                    123693.11                  First Lien
85        359                        240000                    240000                     First Lien
86        359                        473200                    473200                     First Lien
87        359                        90000                     90000                      First Lien
88        358                        151600                    151211.77                  First Lien
89        357                        155400                    155400                     First Lien
90        359                        178350                    178350                     First Lien
91        357                        125200                    125200                     First Lien
92        359                        148000                    148000                     First Lien
93        359                        184900                    184900                     First Lien
94        357                        628000                    628000                     First Lien
95        358                        112720                    112720                     First Lien
96        358                        263200                    263200                     First Lien
97        357                        126750                    126749.94                  First Lien
98        357                        167200                    167200                     First Lien
99        357                        182123                    182123                     First Lien
100       349                        56000                     55888                      First Lien
101       359                        292000                    291804.07                  First Lien
102       359                        112000                    112000                     First Lien
103       359                        101750                    101750                     First Lien
104       359                        178400                    178400                     First Lien
105       359                        620000                    620000                     First Lien
106       359                        57500                     57500                      First Lien
107       358                        168000                    167999.99                  First Lien
108       359                        185000                    185000                     First Lien
109       358                        72800                     72709.19                   First Lien
110       359                        196000                    195844.4                   First Lien
111       358                        134400                    134400                     First Lien
112       359                        588000                    588000                     First Lien
113       359                        571250                    571250                     First Lien
114       359                        129920                    129920                     First Lien
115       359                        240000                    240000                     First Lien
116       359                        228000                    228000                     First Lien
117       359                        160785                    172422.62                  First Lien
118       359                        528358                    528358                     First Lien
119       359                        49600                     49568.37                   First Lien
120       359                        123750                    123750                     First Lien
121       359                        112000                    112000                     First Lien
122       359                        55500                     55500                      First Lien
123       359                        203250                    203250                     First Lien
124       359                        202890                    202682.14                  First Lien
125       359                        222390                    222274.71                  First Lien
126       359                        204090                    203994.78                  First Lien
127       358                        256000                    256000                     First Lien
128       359                        440000                    440000                     First Lien
129       359                        105600                    105600                     First Lien
130       359                        309000                    308880.48                  First Lien
131       359                        224000                    224000                     First Lien
132       358                        176000                    176000                     First Lien
133       358                        154000                    154000                     First Lien
134       358                        96400                     96400                      First Lien
135       359                        140000                    140000                     First Lien
136       359                        273900                    273761.68                  First Lien
137       359                        148000                    148000                     First Lien
138       359                        155000                    155000                     First Lien
139       359                        149950                    149950                     First Lien
140       359                        116866                    116866                     First Lien
141       359                        336000                    335750.63                  First Lien
142       359                        456000                    456000                     First Lien
143       359                        136850                    136850                     First Lien
144       356                        304000                    303154.87                  First Lien
145       357                        183950                    183950                     First Lien
146       359                        392800                    392800                     First Lien
147       359                        433759                    433759                     First Lien
148       359                        220000                    220000                     First Lien
149       359                        368000                    368000                     First Lien
150       359                        436580                    436580                     First Lien
151       359                        112000                    112000                     First Lien
152       359                        67500                     67455.84                   First Lien
153       359                        135000                    135000                     First Lien
154       359                        124000                    123918.88                  First Lien
155       359                        207992                    207992                     First Lien
156       359                        212000                    211999.5                   First Lien
157       358                        95600                     95249.78                   First Lien
158       359                        210000                    210000                     First Lien
159       357                        591200                    591200                     First Lien
160       359                        152000                    151918.34                  First Lien
161       359                        172000                    172000                     First Lien
162       358                        144000                    143824.9                   First Lien
163       359                        447475                    447475                     First Lien
164       358                        172000                    172000                     First Lien
165       358                        152800                    152800                     First Lien
166       359                        452000                    452000                     First Lien
167       358                        114300                    114300                     First Lien
168       358                        150000                    150000                     First Lien
169       359                        640167                    640167                     First Lien
170       359                        612395                    612395                     First Lien
171       358                        118550                    118550                     First Lien
172       359                        496264                    496264                     First Lien
173       359                        140000                    140000                     First Lien
174       359                        882000                    882000                     First Lien
175       359                        99000                     99000                      First Lien
176       359                        180720                    180720                     First Lien
177       357                        96000                     95819.73                   First Lien
178       358                        65896                     65811.68                   First Lien
179       358                        120000                    119834.3                   First Lien
180       358                        66128                     66036.7                    First Lien
181       358                        800000                    798895.27                  First Lien
182       358                        148000                    147810.61                  First Lien
183       359                        169600                    169600                     First Lien
184       358                        140000                    139806.67                  First Lien
185       358                        64000                     63911.63                   First Lien
186       357                        120000                    120000                     First Lien
187       358                        192000                    192000                     First Lien
188       358                        176800                    176800                     First Lien
189       358                        360000                    360000                     First Lien
190       358                        70501                     70501                      First Lien
191       358                        139960                    139960                     First Lien
192       358                        81872                     81872                      First Lien
193       358                        378000                    378000                     First Lien
194       358                        40400                     40400                      First Lien
195       358                        71960                     71960                      First Lien
196       358                        424000                    424000                     First Lien
197       358                        136720                    136720                     First Lien
198       358                        100080                    100080                     First Lien
199       358                        664000                    664000                     First Lien
200       358                        400000                    400000                     First Lien
201       359                        720000                    720000                     First Lien
202       359                        147000                    147000                     First Lien
203       359                        228000                    228000                     First Lien
204       359                        299250                    299250                     First Lien
205       359                        434000                    434000                     First Lien
206       359                        91850                     91850                      First Lien
207       359                        245000                    244888.7                   First Lien
208       358                        156550                    156550                     First Lien
209       358                        172800                    172800                     First Lien
210       359                        60800                     60762.21                   First Lien
211       359                        123200                    123199.42                  First Lien
212       358                        135650                    135650                     First Lien
213       358                        146350                    146350                     First Lien
214       358                        168750                    168750                     First Lien
215       359                        300000                    300000                     First Lien
216       359                        180000                    179885.22                  First Lien
217       359                        220350                    220350                     First Lien
218       359                        573700                    573700                     First Lien
219       359                        186900                    186900                     First Lien
220       358                        60000                     60000                      First Lien
221       358                        60000                     60000                      First Lien
222       358                        443800                    443800                     First Lien
223       359                        54000                     53974.13                   First Lien
224       359                        616000                    616000                     First Lien
225       359                        505900                    505500                     First Lien
226       359                        617250                    617250                     First Lien
227       359                        152150                    152139.48                  First Lien
228       359                        1500000                   1500000                    First Lien
229       359                        650000                    650000                     First Lien
230       359                        152000                    152000                     First Lien
231       359                        56000                     55961.46                   First Lien
232       359                        150400                    150400                     First Lien
233       359                        538600                    538190.17                  First Lien
234       359                        225600                    225600                     First Lien
235       358                        64272                     64271.15                   First Lien
236       358                        111920                    111920                     First Lien
237       358                        111920                    111920                     First Lien
238       358                        111920                    111920                     First Lien
239       360                        180000                    180000                     First Lien
240       360                        465600                    465600                     First Lien
241       358                        647572                    647572                     First Lien
242       358                        1000000                   1000000                    First Lien
243       358                        1898250                   1898250                    First Lien
244       358                        582000                    582000                     First Lien
245       359                        466400                    465872.11                  First Lien
246       358                        639200                    638891.2                   First Lien
247       358                        535600                    535600                     First Lien
248       357                        420000                    420000                     First Lien
249       359                        440000                    440000                     First Lien
250       359                        678450                    678450                     First Lien
251       359                        635000                    635000                     First Lien
252       358                        815000                    815000                     First Lien
253       358                        429500                    429500                     First Lien
254       358                        505000                    504985.42                  First Lien
255       358                        550750                    550750                     First Lien
256       359                        1500000                   1500000                    First Lien
257       358                        1500000                   1500000                    First Lien
258       357                        480000                    480000                     First Lien
259       358                        1300000                   1299607.29                 First Lien
260       358                        423000                    423000                     First Lien
261       359                        504000                    504000                     First Lien
262       358                        698000                    698000                     First Lien
263       358                        1750000                   1750000                    First Lien
264       358                        532750                    532750                     First Lien
265       359                        417709                    417709                     First Lien
266       359                        180000                    179960.26                  First Lien
267       356                        552000                    552000                     First Lien
268       359                        72000                     71964.58                   First Lien
269       359                        471850                    471850                     First Lien
270       359                        183600                    183600                     First Lien
271       359                        270400                    270400                     First Lien
272       359                        520000                    520000                     First Lien
273       359                        400000                    399738.34                  First Lien
274       359                        476250                    476250                     First Lien
275       359                        76000                     75951.54                   First Lien
276       359                        160000                    160000                     First Lien
277       359                        99330                     99330                      First Lien
278       359                        546000                    546000                     First Lien
279       359                        92000                     92000                      First Lien
280       359                        492000                    492000                     First Lien
281       359                        100800                    100734.06                  First Lien
282       359                        132900                    132900                     First Lien
283       359                        605500                    605500                     First Lien
284       359                        598500                    598500                     First Lien
285       359                        168216                    168216                     First Lien
286       359                        163416                    163416                     First Lien
287       359                        436700                    436700                     First Lien
288       359                        1215000                   1215000                    First Lien
289       359                        163416                    163416                     First Lien
290       359                        304000                    303140                     First Lien
291       359                        245250                    245089.58                  First Lien
292       359                        453675                    453675                     First Lien
293       359                        491175                    491175                     First Lien
294       359                        253900                    253900                     First Lien
295       359                        310000                    310000                     First Lien
296       359                        239200                    239043.53                  First Lien
297       359                        128000                    128000                     First Lien
298       359                        545000                    545000                     First Lien
299       359                        245574                    245574                     First Lien
300       359                        456000                    456000                     First Lien
301       359                        82500                     82448.72                   First Lien
302       359                        227200                    227200                     First Lien
303       359                        138750                    138656.9                   First Lien
304       359                        160000                    160000                     First Lien
305       359                        248000                    248000                     First Lien
306       359                        67400                     67357.03                   First Lien
307       359                        504000                    504000                     First Lien
308       359                        134760                    134674.07                  First Lien
309       359                        836250                    836250                     First Lien
310       359                        431700                    431700                     First Lien
311       359                        171200                    171200                     First Lien
312       359                        294350                    294350                     First Lien
313       359                        53910                     53875.62                   First Lien
314       359                        359350                    359350                     First Lien
315       359                        1500000                   1500000                    First Lien
316       359                        191850                    191850                     First Lien
317       359                        587300                    587300                     First Lien
318       359                        348000                    347760.51                  First Lien
319       359                        945000                    945000                     First Lien
320       359                        450000                    449119.8                   First Lien
321       358                        270000                    269718.98                  First Lien
322       359                        337700                    337700                     First Lien
323       359                        183200                    183200                     First Lien
324       359                        122841                    122841                     First Lien
325       359                        756800                    756800                     First Lien
326       359                        88000                     87942.43                   First Lien
327       359                        162000                    162000                     First Lien
328       358                        82250                     82130.56                   First Lien
329       359                        161240                    161240                     First Lien
330       359                        67500                     67500                      First Lien
331       359                        212000                    212000                     First Lien
332       359                        236000                    236000                     First Lien
333       359                        228000                    228000                     First Lien
334       357                        208000                    208000                     First Lien
335       358                        84100                     84019.1                    First Lien
336       359                        171920                    171920                     First Lien
337       359                        84750                     84750                      First Lien
338       359                        1331250                   1331250                    First Lien
339       359                        700516                    700516                     First Lien
340       359                        208000                    207870.72                  First Lien
341       359                        272000                    272000                     First Lien
342       359                        152000                    152000                     First Lien
343       359                        93600                     93313.5                    First Lien
344       359                        59200                     59200                      First Lien
345       359                        128000                    128000                     First Lien
346       358                        920000                    920000                     First Lien
347       359                        528000                    528000                     First Lien
348       358                        931000                    931000                     First Lien
349       357                        520000                    520000                     First Lien
350       357                        639200                    639200                     First Lien
351       359                        420000                    420000                     First Lien
352       359                        545000                    545000                     First Lien
353       358                        486000                    486000                     First Lien
354       358                        580000                    580000                     First Lien
355       359                        591900                    591900                     First Lien
356       358                        650000                    650000.01                  First Lien
357       358                        770000                    770000                     First Lien
358       477                        476000                    475254.64                  First Lien
359       359                        700000                    700000                     First Lien
360       358                        440550                    440550                     First Lien
361       358                        428800                    428800                     First Lien
362       357                        168450                    168450                     First Lien
363       360                        448316                    448316                     First Lien
364       359                        960000                    960000                     First Lien
365       359                        496000                    496000                     First Lien
366       358                        464000                    464000                     First Lien
367       358                        497000                    497000                     First Lien
368       358                        558000                    558000                     First Lien
369       358                        600000                    600000                     First Lien
370       358                        428000                    428000                     First Lien
371       358                        512000                    512000                     First Lien
372       358                        540000                    540000                     First Lien
373       359                        535000                    535000                     First Lien
374       358                        495000                    495000                     First Lien
375       359                        439040                    439040                     First Lien
376       358                        1000000                   1000000                    First Lien
377       358                        512400                    512400                     First Lien
378       359                        460320                    460320                     First Lien
379       358                        464800                    464800                     First Lien
380       358                        422320                    422320                     First Lien
381       358                        603200                    603200                     First Lien
382       359                        491200                    491200                     First Lien
383       358                        553303                    552627.14                  First Lien
384       358                        584000                    584000                     First Lien
385       359                        550000                    550000                     First Lien
386       359                        1350000                   1350000                    First Lien
387       358                        548000                    547700                     First Lien
388       358                        500000                    500000                     First Lien
389       358                        125450                    125450                     First Lien
390       359                        99750                     99700.94                   First Lien
391       359                        127900                    127820.51                  First Lien
392       358                        174250                    174250                     First Lien
393       359                        225000                    225000                     First Lien
394       359                        225000                    225000                     First Lien
395       357                        442300                    442300                     First Lien
396       359                        439200                    439200                     First Lien
397       359                        492000                    492000                     First Lien
398       479                        1640000                   1640000                    First Lien
399       359                        745500                    744842.26                  First Lien
400       357                        650000                    650000                     First Lien
401       357                        1000000                   997586.66                  First Lien
402       358                        792400                    792400                     First Lien
403       359                        432800                    432800                     First Lien
404       357                        612500                    612500                     First Lien
405       357                        1312500                   1312500                    First Lien
406       359                        440000                    440000                     First Lien
407       359                        537073                    537073                     First Lien
408       359                        420000                    420000                     First Lien
409       359                        611960                    611960                     First Lien
410       356                        191900                    191900                     First Lien
411       359                        500000                    500000                     First Lien
412       358                        1400000                   1400000                    First Lien
413       356                        218400                    218400                     First Lien
414       359                        600000                    600000                     First Lien
415       358                        472467                    472466.99                  First Lien
416       359                        656300                    656300                     First Lien
417       359                        640000                    640000                     First Lien
418       359                        1400000                   1400000                    First Lien
419       360                        557400                    557400                     First Lien
420       358                        876800                    876800                     First Lien
421       357                        472000                    472000                     First Lien
422       357                        502400                    502400                     First Lien
423       358                        612000                    611992.5                   First Lien
424       357                        520000                    520000                     First Lien
425       358                        551352                    551352                     First Lien
426       358                        680000                    680000                     First Lien
427       356                        553500                    553041.47                  First Lien
428       359                        428000                    428000                     First Lien
429       359                        500000                    500000                     First Lien
430       357                        600000                    403250                     First Lien
431       359                        574045                    574045                     First Lien
432       359                        572000                    572000                     First Lien
433       359                        588000                    588000                     First Lien
434       360                        632925                    632925                     First Lien
435       359                        1500000                   1500000                    First Lien
436       359                        503110                    503110                     First Lien
437       359                        492000                    492000                     First Lien
438       359                        655200                    655200                     First Lien
439       359                        422000                    422000                     First Lien
440       359                        439920                    439920                     First Lien
441       357                        548500                    547778.03                  First Lien
442       359                        650000                    650000                     First Lien
443       359                        468000                    468000                     First Lien
444       359                        894000                    894000                     First Lien
445       359                        596000                    596000                     First Lien
446       359                        496000                    496000                     First Lien
447       360                        575600                    575600                     First Lien
448       359                        420000                    419680.41                  First Lien
449       358                        1400000                   1400000                    First Lien
450       359                        435456                    435456                     First Lien
451       358                        517000                    517000                     First Lien
452       359                        749250                    749250                     First Lien
453       357                        620000                    619927.89                  First Lien
454       358                        696000                    694827.21                  First Lien
455       359                        999999                    999999                     First Lien
456       358                        472500                    471500                     First Lien
457       359                        600000                    600000                     First Lien
458       357                        800000                    798116.4                   First Lien
459       358                        525520                    524543.93                  First Lien
460       358                        854400                    852924.6                   First Lien
461       359                        550000                    549490.59                  First Lien
462       356                        276000                    275407.62                  First Lien
463       358                        840000                    838685.46                  First Lien
464       359                        624000                    624000                     First Lien
465       359                        544000                    544000                     First Lien
466       360                        880000                    878924.04                  First Lien
467       359                        920000                    920000                     First Lien
468       359                        500000                    500000                     First Lien
469       359                        536000                    536000                     First Lien
470       359                        537500                    537048.44                  First Lien
471       360                        600000                    600000                     First Lien
472       359                        685000                    685000                     First Lien
473       359                        450000                    450000                     First Lien
474       359                        698750                    698750                     First Lien
475       359                        720000                    720000                     First Lien
476       360                        748400                    748400                     First Lien
477       359                        809600                    809600                     First Lien
478       359                        600000                    600000                     First Lien
479       359                        474200                    474200                     First Lien
480       359                        519920                    519920                     First Lien
481       360                        723750                    723750                     First Lien
482       359                        527000                    527000                     First Lien
483       359                        480000                    480000                     First Lien
484       360                        495000                    495000                     First Lien
485       359                        1128000                   1128000                    First Lien
486       360                        502615                    502615                     First Lien
487       359                        492000                    492000                     First Lien
488       359                        539200                    539200                     First Lien
489       359                        548000                    548000                     First Lien
490       359                        732000                    732000                     First Lien
491       359                        549600                    549231.23                  First Lien
492       359                        620000                    620000                     First Lien
493       359                        553600                    553600                     First Lien
494       359                        511200                    511200                     First Lien
495       359                        536000                    535581.86                  First Lien
496       360                        448000                    448000                     First Lien
497       359                        436000                    436000                     First Lien
498       359                        519200                    519200                     First Lien
499       359                        635230                    635230                     First Lien
500       360                        160000                    160000                     First Lien
501       358                        476220                    476220                     First Lien
502       359                        1430629                   1430629                    First Lien
503       358                        492720                    492720                     First Lien
504       359                        680000                    679507.83                  First Lien
505       359                        611250                    611250                     First Lien
506       359                        533000                    532506.33                  First Lien
507       358                        428000                    428000                     First Lien
508       358                        474879                    474878.99                  First Lien
509       359                        581250                    581250                     First Lien
510       359                        980000                    980000                     First Lien
511       359                        999999                    999999                     First Lien
512       359                        420000                    420000                     First Lien
513       358                        533360                    533359.99                  First Lien
514       359                        532000                    532000                     First Lien
515       359                        492800                    492800                     First Lien
516       358                        612000                    610968.75                  First Lien
517       359                        528000                    528000                     First Lien
518       358                        507450                    507450                     First Lien
519       359                        503642                    503642                     First Lien
520       359                        500000                    499547.99                  First Lien
521       358                        1225000                   1225000                    First Lien
522       359                        460500                    460500                     First Lien
523       358                        1331250                   1331250                    First Lien
524       358                        517500                    517500                     First Lien
525       358                        436000                    436000                     First Lien
526       359                        643300                    643300                     First Lien
527       358                        440000                    440000                     First Lien
528       359                        828631                    828631                     First Lien
529       359                        960000                    960000                     First Lien
530       358                        1500000                   1495138.75                 First Lien
531       358                        588000                    588000                     First Lien
532       358                        472000                    472000                     First Lien
533       359                        740000                    740000                     First Lien
534       359                        1000000                   1000000                    First Lien
535       359                        620000                    620000                     First Lien
536       359                        495000                    495000                     First Lien
537       359                        800720                    799941.75                  First Lien
538       359                        812000                    812000                     First Lien
539       359                        451920                    451920                     First Lien
540       359                        568000                    568000                     First Lien
541       359                        999999                    999999                     First Lien
542       359                        455000                    455000                     First Lien
543       359                        453000                    453000                     First Lien
544       359                        650000                    650000                     First Lien
545       359                        421000                    421000                     First Lien
546       359                        563137                    563137                     First Lien
547       359                        1700000                   1700000                    First Lien
548       359                        516000                    516000                     First Lien
549       359                        540000                    540000                     First Lien
550       359                        675000                    675000                     First Lien
551       360                        120000                    120000                     First Lien
552       359                        800000                    800000                     First Lien
553       360                        236000                    236000                     First Lien
554       358                        792000                    792000                     First Lien
555       360                        101200                    101200                     First Lien
556       359                        500000                    500000                     First Lien
557       358                        619500                    619500                     First Lien
558       359                        632000                    632000                     First Lien
559       360                        192000                    192000                     First Lien
560       359                        476000                    476000                     First Lien
561       360                        231200                    231200                     First Lien
562       358                        1360000                   1359000                    First Lien
563       359                        500000                    500000                     First Lien
564       360                        157600                    157600                     First Lien
565       359                        565000                    564525.33                  First Lien
566       358                        575000                    575000                     First Lien
567       359                        1080000                   1080000                    First Lien
568       358                        2096500                   2096500                    First Lien
569       360                        144000                    144000                     First Lien
570       359                        464000                    464000                     First Lien
571       358                        420000                    420000                     First Lien
572       359                        457500                    452316.36                  First Lien
573       358                        1477900                   1477900                    First Lien
574       358                        476000                    476000                     First Lien
575       359                        462800                    462800                     First Lien
576       358                        656000                    656000                     First Lien
577       358                        720000                    720000                     First Lien
578       358                        937000                    937000                     First Lien
579       358                        1960000                   1959996.67                 First Lien
580       359                        583920                    583420                     First Lien
581       359                        501600                    501600                     First Lien
582       359                        760995                    760995                     First Lien
583       360                        152400                    152400                     First Lien
584       359                        643300                    643300                     First Lien
585       359                        650000                    650000                     First Lien
586       359                        492000                    492000                     First Lien
587       359                        479200                    479200                     First Lien
588       359                        488000                    488000                     First Lien
589       359                        454700                    454700                     First Lien
590       359                        536000                    536000                     First Lien
591       359                        468800                    468800                     First Lien
592       359                        592000                    592000                     First Lien
593       359                        1445750                   1445750                    First Lien
594       359                        440000                    440000                     First Lien
595       359                        712000                    712000                     First Lien
596       359                        488000                    488000                     First Lien
597       359                        472000                    472000                     First Lien
598       359                        1121250                   1121250                    First Lien
599       359                        480000                    480000                     First Lien
600       359                        1599920                   1599920                    First Lien
601       359                        1107000                   1107000                    First Lien
602       359                        600000                    600000                     First Lien
603       360                        445000                    445000                     First Lien
604       359                        525000                    524477.36                  First Lien
605       359                        796000                    796000                     First Lien
606       357                        440000                    440000                     First Lien
607       358                        544000                    544000                     First Lien
608       359                        1175900                   1175900                    First Lien
609       360                        420800                    420800                     First Lien
610       359                        483000                    483000                     First Lien
611       359                        892500                    892500                     First Lien
612       359                        432000                    432000                     First Lien
613       359                        485000                    485000                     First Lien
614       359                        472500                    472072.86                  First Lien
615       359                        511000                    511000                     First Lien
616       359                        2310000                   2310000                    First Lien
617       359                        484000                    484000                     First Lien
618       359                        619000                    619000                     First Lien
619       359                        790000                    790000                     First Lien
620       358                        1295000                   1295000                    First Lien
621       359                        442000                    442000                     First Lien
622       358                        581000                    581000                     First Lien
623       359                        615800                    615800                     First Lien
624       359                        494000                    494000                     First Lien
625       355                        2161600                   2161600                    First Lien
626       474                        2120000                   2114908.76                 First Lien
627       356                        2437500                   2437500                    First Lien
628       355                        2250000                   2250000                    First Lien
629       356                        2280000                   2280000                    First Lien
630       359                        482500                    482500                     First Lien
631       355                        2200000                   2200000                    First Lien
632       357                        2500000                   2500000                    First Lien
633       360                        438000                    438000                     First Lien
634       359                        564461                    564461                     First Lien
635       360                        650000                    650000                     First Lien
636       360                        560000                    560000                     First Lien
637       359                        500000                    499579.94                  First Lien
638       359                        480000                    480000                     First Lien
639       359                        826850                    826850                     First Lien
640       359                        488000                    488000                     First Lien
641       359                        588000                    587019.78                  First Lien
642       358                        550400                    550400                     First Lien
643       359                        464000                    464000                     First Lien
644       359                        445000                    445000                     First Lien
645       359                        493000                    493000                     First Lien
646       359                        659000                    658404.25                  First Lien
647       359                        456000                    455546.05                  First Lien
648       359                        505150                    505150                     First Lien
649       359                        424000                    424000                     First Lien
650       359                        1069000                   1069000                    First Lien
651       359                        543500                    543500                     First Lien
652       359                        500000                    500000                     First Lien
653       359                        900000                    900000                     First Lien
654       359                        488000                    488000                     First Lien
655       358                        445000                    445000                     First Lien
656       359                        750000                    750000                     First Lien
657       359                        510000                    510000                     First Lien
658       359                        424000                    424000                     First Lien
659       359                        480000                    480000                     First Lien
660       358                        650000                    650000                     First Lien
661       359                        705000                    705000                     First Lien
662       358                        900000                    900000                     First Lien
663       358                        650000                    650000                     First Lien
664       359                        716750                    716750                     First Lien
665       358                        632000                    632000                     First Lien
666       358                        912000                    912000                     First Lien
667       358                        446000                    446000                     First Lien
668       359                        759200                    759200                     First Lien
669       359                        845000                    845000                     First Lien
670       359                        440000                    440000                     First Lien
671       358                        792000                    790525.96                  First Lien
672       358                        472313                    472313                     First Lien
673       359                        769200                    769200                     First Lien
674       359                        875000                    873064.57                  First Lien
675       358                        800000                    798596.65                  First Lien
676       358                        422599                    422598.91                  First Lien
677       359                        500000                    500000                     First Lien
678       359                        480000                    480000                     First Lien
679       359                        429345                    429345                     First Lien
680       359                        441924                    441924                     First Lien
681       359                        502500                    501999.76                  First Lien
682       358                        658197                    658197                     First Lien
683       358                        608000                    608000                     First Lien
684       359                        455000                    455000                     First Lien
685       359                        486040                    486039.2                   First Lien
686       359                        1240000                   1240000                    First Lien
687       358                        584809                    584809                     First Lien
688       359                        500000                    500000                     First Lien
689       358                        673799                    673799                     First Lien
690       360                        1024000                   1024000                    First Lien
691       359                        464000                    464000                     First Lien
692       359                        423475                    423475                     First Lien
693       358                        157600                    157500                     First Lien
694       359                        509582                    509582                     First Lien
695       360                        920000                    920000                     First Lien
696       358                        445051                    444970.87                  First Lien
697       360                        388000                    388000                     First Lien
698       359                        520000                    520000                     First Lien
699       359                        620000                    620000                     First Lien
700       359                        152000                    152000                     First Lien
701       359                        740000                    740000                     First Lien
702       359                        734338                    734338                     First Lien
703       360                        240000                    240000                     First Lien
704       359                        525000                    525000                     First Lien
705       359                        514400                    514400                     First Lien
706       359                        426094                    426094                     First Lien
707       358                        516000                    516000                     First Lien
708       360                        147920                    147920                     First Lien
709       359                        516000                    516000                     First Lien
710       359                        368000                    368000                     First Lien
711       360                        208000                    208000                     First Lien
712       359                        585768                    585768                     First Lien
713       358                        435500                    434651.28                  First Lien
714       360                        168000                    168000                     First Lien
715       359                        433861                    433861                     First Lien
716       360                        119600                    119600                     First Lien
717       358                        464000                    464000                     First Lien
718       359                        212000                    212000                     First Lien
719       358                        465500                    465500                     First Lien
720       358                        175960                    175634.95                  First Lien
721       357                        108750                    108750                     First Lien
722       357                        920000                    920000                     First Lien
723       358                        164000                    164000                     First Lien
724       359                        1246550                   1246550                    First Lien
725       357                        488000                    488000                     First Lien
726       358                        154000                    154000                     First Lien
727       356                        308000                    307887.71                  First Lien
728       358                        880000                    880000                     First Lien
729       359                        300000                    300000                     First Lien
730       357                        737000                    737000                     First Lien
731       357                        90281                     90281                      First Lien
732       357                        169443                    169443                     First Lien
733       357                        166400                    166400                     First Lien
734       358                        457500                    456929.29                  First Lien
735       358                        155950                    155950                     First Lien
736       357                        147000                    146480.51                  First Lien
737       357                        144360                    144088.94                  First Lien
738       357                        127900                    127659.82                  First Lien
739       358                        159920                    159920                     First Lien
740       357                        85650                     85650                      First Lien
741       359                        560000                    560000                     First Lien
742       359                        1500000                   1500000                    First Lien
743       359                        880000                    880000                     First Lien
744       359                        433600                    433600                     First Lien
745       359                        924000                    924000                     First Lien
746       359                        1100000                   1100000                    First Lien
747       359                        1050000                   1050000                    First Lien
748       359                        574500                    574500                     First Lien
749       352                        646612                    646612                     First Lien
750       359                        468000                    468000                     First Lien
751       359                        1000000                   1000000                    First Lien
752       359                        650000                    650000                     First Lien
753       359                        434700                    434700                     First Lien
754       359                        599200                    599200                     First Lien
755       359                        1680000                   1680000                    First Lien
756       359                        472000                    472000                     First Lien
757       359                        527200                    527200                     First Lien
758       359                        1000000                   1000000                    First Lien
759       359                        600000                    600000                     First Lien
760       359                        459200                    459200                     First Lien
761       359                        462000                    462000                     First Lien
762       359                        608000                    608000                     First Lien
763       359                        616000                    616000                     First Lien
764       359                        492000                    492000                     First Lien
765       359                        528101                    528101                     First Lien
766       359                        480000                    480000                     First Lien
767       359                        650000                    650000                     First Lien
768       359                        1128000                   1128000                    First Lien
769       359                        458005                    458005                     First Lien
770       359                        712000                    712000                     First Lien
771       359                        450000                    450000                     First Lien
772       359                        530000                    530000                     First Lien
773       359                        496000                    496000                     First Lien
774       359                        424000                    424000                     First Lien
775       360                        540000                    540000                     First Lien
776       360                        585000                    585000                     First Lien
777       360                        500000                    500000                     First Lien
778       360                        937500                    937500                     First Lien
779       360                        500000                    500000                     First Lien
780       359                        576800                    576800                     First Lien
781       360                        971916                    971916                     First Lien
782       360                        649900                    649900                     First Lien
783       359                        650000                    649440.36                  First Lien
784       359                        464000                    464000                     First Lien
785       360                        443000                    443000                     First Lien
786       360                        440000                    440000                     First Lien
787       359                        520000                    520000                     First Lien
788       360                        520000                    520000                     First Lien
789       359                        560800                    560800                     First Lien
790       359                        436000                    436000                     First Lien
791       359                        545000                    545000                     First Lien
792       359                        552000                    552000                     First Lien
793       359                        508000                    508000                     First Lien
794       360                        588800                    588800                     First Lien
795       360                        454400                    454400                     First Lien
796       359                        570000                    570000                     First Lien
797       359                        548000                    548000                     First Lien
798       359                        447200                    447200                     First Lien
799       359                        1351000                   1349655.07                 First Lien
800       359                        650000                    650000                     First Lien
801       359                        732978                    732978                     First Lien
802       359                        750000                    750000                     First Lien
803       359                        1548000                   1546458.96                 First Lien
804       359                        520000                    520000                     First Lien
805       359                        225000                    224828.79                  First Lien
806       355                        420200                    420084.01                  First Lien
807       359                        382600                    382600                     First Lien
808       360                        119000                    119000                     First Lien
809       360                        310000                    310000                     First Lien
810       359                        295800                    295800                     First Lien
811       360                        228000                    228000                     First Lien
812       360                        136000                    136000                     First Lien
813       359                        284000                    284000                     First Lien
814       359                        320000                    319731.16                  First Lien
815       360                        255000                    255000                     First Lien
816       359                        252000                    252000                     First Lien
817       359                        200000                    200000                     First Lien
818       359                        473065                    472667.57                  First Lien
819       360                        181400                    181400                     First Lien
820       359                        558000                    557531.22                  First Lien
821       359                        145000                    145000                     First Lien
822       359                        245600                    245388.54                  First Lien
823       359                        343200                    342911.68                  First Lien
824       359                        448200                    448200                     First Lien
825       359                        292500                    292500                     First Lien
826       359                        708000                    708000                     First Lien
827       359                        720000                    720000                     First Lien
828       359                        509600                    509600                     First Lien
829       359                        1000000                   1000000                    First Lien
830       359                        1487500                   1487500                    First Lien
831       359                        2000000                   2000000                    First Lien
832       359                        146700                    146579.76                  First Lien
833       360                        775000                    775000                     First Lien
834       359                        510000                    510000                     First Lien
835       359                        192000                    191838.7                   First Lien
836       359                        823200                    823200                     First Lien
837       359                        955000                    954217.2                   First Lien
838       360                        76800                     76800                      First Lien
839       359                        650000                    650000                     First Lien
840       358                        580000                    580000                     First Lien
841       359                        147200                    147200                     First Lien
842       359                        626250                    626250                     First Lien
843       359                        850000                    850000                     First Lien
844       359                        790000                    790000                     First Lien
845       360                        264000                    264000                     First Lien
846       359                        660000                    659998.75                  First Lien
847       359                        487000                    487000                     First Lien
848       360                        126000                    126000                     First Lien
849       359                        520000                    520000                     First Lien
850       359                        1280000                   1280000                    First Lien
851       360                        123200                    123200                     First Lien
852       359                        494800                    494800                     First Lien
853       359                        587000                    587000                     First Lien
854       359                        1116500                   1116500                    First Lien
855       360                        120000                    120000                     First Lien
856       360                        465000                    465000                     First Lien
857       359                        496000                    496000                     First Lien
858       359                        555000                    555000                     First Lien
859       359                        324000                    324000                     First Lien
860       360                        1487500                   1487500                    First Lien
861       359                        567000                    567000                     First Lien
862       359                        1972500                   1972500                    First Lien
863       359                        120720                    120616.07                  First Lien
864       359                        436000                    435464.74                  First Lien
865       358                        604521                    603502.35                  First Lien
866       359                        436100                    436100                     First Lien
867       359                        530000                    529576.17                  First Lien
868       359                        156800                    156800                     First Lien
869       359                        1000000                   1000000                    First Lien
870       360                        600000                    600000                     First Lien
871       360                        600000                    600000                     First Lien
872       359                        432000                    432000                     First Lien
873       359                        464000                    464000                     First Lien
874       359                        640000                    640000                     First Lien
875       359                        1470000                   1470000                    First Lien
876       360                        150400                    150400                     First Lien
877       359                        750000                    750000                     First Lien
878       359                        210400                    210400                     First Lien
879       359                        630400                    630400                     First Lien
880       359                        690640                    690640                     First Lien
881       360                        204000                    204000                     First Lien
882       359                        434600                    434600                     First Lien
883       359                        423000                    422650.69                  First Lien
884       360                        272000                    272000                     First Lien
885       359                        467853                    467853                     First Lien
886       359                        588800                    588384.43                  First Lien
887       359                        247200                    247200                     First Lien
888       358                        750400                    750400                     First Lien
889       358                        489300                    489300                     First Lien
890       359                        613310                    613310                     First Lien
891       360                        895000                    895000                     First Lien
892       359                        87600                     87600                      First Lien
893       359                        1063200                   1063200                    First Lien
894       358                        437973                    437973                     First Lien
895       360                        148000                    148000                     First Lien
896       359                        639648                    639648                     First Lien
897       359                        467191                    467191                     First Lien
898       360                        288000                    288000                     First Lien
899       360                        697600                    697600                     First Lien
900       359                        429414                    429414                     First Lien
901       360                        440000                    440000                     First Lien
902       358                        516279                    516279                     First Lien
903       359                        612000                    612000                     First Lien
904       359                        558392                    558392                     First Lien
905       359                        615200                    615200                     First Lien
906       359                        1207000                   1207000                    First Lien
907       359                        302400                    302400                     First Lien
908       360                        475000                    475000                     First Lien
909       360                        172000                    172000                     First Lien
910       360                        130000                    130000                     First Lien
911       359                        615200                    615200                     First Lien
912       359                        920000                    920000                     First Lien
913       360                        244720                    244720                     First Lien
914       359                        512792                    512792                     First Lien
915       358                        663600                    663600                     First Lien
916       359                        189000                    189000                     First Lien
917       359                        1155241                   1155241                    First Lien
918       359                        480000                    480000                     First Lien
919       360                        170000                    170000                     First Lien
920       359                        997500                    997500                     First Lien
921       358                        957000                    957000                     First Lien
922       359                        179200                    179200                     First Lien
923       479                        521332                    521332                     First Lien
924       360                        431200                    431200                     First Lien
925       360                        86320                     86320                      First Lien
926       359                        574400                    573814.38                  First Lien
927       359                        784000                    784000                     First Lien
928       359                        417000                    416623.03                  First Lien
929       359                        727875                    727875                     First Lien
930       359                        504000                    504000                     First Lien
931       359                        535200                    535200                     First Lien
932       359                        1585000                   1585000                    First Lien
933       360                        2040000                   2040000                    First Lien
934       358                        985000                    985000                     First Lien
935       359                        604000                    604000                     First Lien
936       359                        184000                    183852.86                  First Lien
937       359                        1000000                   1000000                    First Lien
938       359                        87200                     87200                      First Lien
939       359                        464000                    463600.5                   First Lien
940       359                        477496                    477496                     First Lien
941       359                        277000                    277000                     First Lien
942       359                        1438000                   1438000                    First Lien
943       359                        1573357                   1573357                    First Lien
944       360                        210400                    210400                     First Lien
945       360                        964488                    964488                     First Lien
946       359                        460049                    460049                     First Lien
947       359                        1305000                   1305000                    First Lien
948       360                        2200000                   2200000                    First Lien
949       360                        215912                    215912                     First Lien
950       358                        421822                    421813.25                  First Lien
951       359                        152000                    152000                     First Lien
952       359                        1400000                   1400000                    First Lien
953       359                        540903                    540894.83                  First Lien
954       359                        98400                     98400                      First Lien
955       359                        560000                    560000                     First Lien
956       359                        548000                    525000                     First Lien
957       359                        462432                    462432                     First Lien
958       359                        641600                    641600                     First Lien
959       359                        622597                    622597                     First Lien
960       479                        550000                    550000                     First Lien
961       358                        450490                    450490                     First Lien
962       359                        439123                    438696.2                   First Lien
963       355                        468000                    467965.5                   First Lien
964       356                        2222500                   2222500                    First Lien
965       355                        433508                    433508                     First Lien
966       359                        1389500                   1389500                    First Lien
967       356                        2456250                   2456250                    First Lien
968       339                        176000                    175828.44                  First Lien
969       358                        650000                    650000                     First Lien
970       356                        271200                    271200                     First Lien
971       357                        470000                    470000                     First Lien
972       359                        472000                    472000                     First Lien
973       359                        440000                    439630.34                  First Lien
974       359                        520000                    520000                     First Lien
975       359                        700000                    700000                     First Lien
976       359                        469472                    469472                     First Lien
977       359                        552000                    552000                     First Lien
978       359                        423750                    423701.17                  First Lien
979       359                        464000                    464000                     First Lien
980       359                        476000                    476000                     First Lien
981       359                        527000                    522549.36                  First Lien
982       359                        540000                    540000                     First Lien
983       359                        520000                    520000                     First Lien
984       360                        608000                    608000                     First Lien
985       360                        463920                    463920                     First Lien
986       360                        450000                    450000                     First Lien
987       360                        560000                    560000                     First Lien
988       359                        700000                    699303.15                  First Lien
989       359                        447500                    447500                     First Lien
990       360                        892000                    892000                     First Lien
991       360                        618000                    618000                     First Lien
992       360                        465500                    465500                     First Lien
993       360                        1160000                   1160000                    First Lien
994       360                        530000                    530000                     First Lien
995       359                        435000                    435000                     First Lien
996       360                        1425000                   1425000                    First Lien
997       360                        800000                    800000                     First Lien
998       360                        747500                    747500                     First Lien
999       360                        616000                    616000                     First Lien
1000      360                        1200000                   1200000                    First Lien
1001      360                        1112000                   1112000                    First Lien
1002      360                        1260000                   1260000                    First Lien
1003      359                        1500000                   1500000                    First Lien
1004      359                        508000                    508000                     First Lien
1005      360                        797938                    797938                     First Lien
1006      359                        801600                    801600                     First Lien
1007      359                        532000                    531507.26                  First Lien
1008      359                        436460                    436460                     First Lien
1009      360                        560000                    560000                     First Lien
1010      359                        644000                    644000                     First Lien
1011      359                        552000                    552000                     First Lien
1012      360                        597000                    597000                     First Lien
1013      359                        468000                    468000                     First Lien
1014      360                        675000                    675000                     First Lien
1015      360                        540000                    540000                     First Lien
1016      360                        840000                    840000                     First Lien
1017      359                        613600                    613600                     First Lien
1018      359                        447200                    447200                     First Lien
1019      359                        577500                    577500                     First Lien
1020      359                        560000                    560000                     First Lien
1021      359                        512000                    512000                     First Lien
1022      359                        1100000                   1100000                    First Lien
1023      359                        525000                    525000                     First Lien
1024      359                        598500                    598500                     First Lien
1025      359                        1825000                   1825000                    First Lien
1026      359                        425000                    425000                     First Lien
1027      359                        618000                    618000                     First Lien
1028      359                        690000                    690000                     First Lien
1029      359                        608000                    608000                     First Lien
1030      359                        580000                    580000                     First Lien
1031      360                        437790                    437790                     First Lien
1032      359                        862988                    862988                     First Lien
1033      359                        225000                    224806.29                  First Lien
1034      359                        1000000                   999159.88                  First Lien
1035      359                        952500                    952500                     First Lien
1036      358                        618000                    618000                     First Lien
1037      359                        628000                    628000                     First Lien
1038      360                        650000                    650000                     First Lien
1039      359                        439600                    439600                     First Lien
1040      360                        425500                    425500                     First Lien
1041      359                        536000                    536000                     First Lien
1042      359                        1710000                   1708214.65                 First Lien
1043      360                        840000                    840000                     First Lien
1044      359                        580000                    580000                     First Lien
1045      359                        1300000                   1300000                    First Lien
1046      360                        319200                    319200                     First Lien
1047      359                        820200                    820200                     First Lien
1048      360                        418392                    418392                     First Lien
1049      360                        519000                    519000                     First Lien
1050      359                        700000                    700000                     First Lien
1051      359                        933000                    933000                     First Lien
1052      359                        492000                    492000                     First Lien
1053      359                        535000                    535000                     First Lien
1054      359                        650000                    650000                     First Lien
1055      359                        520000                    520000                     First Lien
1056      360                        760000                    760000                     First Lien
1057      360                        455500                    455500                     First Lien
1058      359                        1485000                   1485000                    First Lien
1059      360                        472000                    472000                     First Lien
1060      359                        612000                    612000                     First Lien
1061      360                        628000                    628000                     First Lien
1062      360                        500000                    500000                     First Lien
1063      359                        568000                    568000                     First Lien
1064      359                        1207000                   1207000                    First Lien
1065      360                        1500000                   1500000                    First Lien
1066      359                        650000                    650000                     First Lien
1067      359                        998000                    998000                     First Lien
1068      360                        570000                    570000                     First Lien
1069      359                        650000                    650000                     First Lien
1070      360                        488000                    488000                     First Lien
1071      359                        440000                    440000                     First Lien
1072      359                        500000                    500000                     First Lien
1073      359                        1000000                   1000000                    First Lien
1074      359                        580000                    580000                     First Lien
1075      359                        560000                    560000                     First Lien
1076      359                        1000000                   1000000                    First Lien
1077      359                        492200                    492200                     First Lien
1078      358                        488000                    488000                     First Lien
1079      359                        960000                    960000                     First Lien
1080      360                        337800                    337800                     First Lien
1081      359                        650000                    650000                     First Lien
1082      359                        505700                    505700                     First Lien
1083      359                        420000                    420000                     First Lien
1084      358                        494750                    494675                     First Lien
1085      359                        862500                    862500                     First Lien
1086      359                        500000                    500000                     First Lien
1087      359                        1750000                   1750000                    First Lien
1088      359                        422400                    422400                     First Lien
1089      359                        478700                    478700                     First Lien
1090      359                        999000                    999000                     First Lien
1091      359                        1190000                   1190000                    First Lien
1092      359                        548000                    548000                     First Lien
1093      359                        441000                    441000                     First Lien
1094      359                        451200                    451200                     First Lien
1095      359                        540000                    540000                     First Lien
1096      359                        624000                    624000                     First Lien
1097      359                        681600                    681600                     First Lien
1098      360                        376000                    376000                     First Lien
1099      359                        511152                    511152                     First Lien
1100      359                        594930                    594930                     First Lien
1101      359                        516000                    516000                     First Lien
1102      357                        560000                    560000                     First Lien
1103      359                        724000                    724000                     First Lien
1104      359                        450892                    450892                     First Lien
1105      359                        982900                    982900                     First Lien
1106      358                        700000                    700000                     First Lien
1107      359                        427120                    427120                     First Lien
1108      359                        500500                    500500                     First Lien
1109      359                        650000                    650000                     First Lien
1110      359                        1800000                   1800000                    First Lien
1111      359                        760000                    760000                     First Lien
1112      359                        514992                    514992                     First Lien
1113      358                        650000                    650000                     First Lien
1114      359                        508000                    507540.76                  First Lien
1115      358                        476000                    474863.85                  First Lien
1116      358                        552000                    552000                     First Lien
1117      359                        496000                    496000                     First Lien
1118      359                        582335                    581741.29                  First Lien
1119      359                        453000                    453000                     First Lien
1120      359                        1450000                   1448486.11                 First Lien
1121      359                        596000                    596000                     First Lien
1122      358                        692400                    692400                     First Lien
1123      359                        520000                    520000                     First Lien
1124      352                        383325                    383325                     First Lien
1125      360                        552000                    552000                     First Lien
1126      359                        514400                    514400                     First Lien
1127      359                        500000                    499569.51                  First Lien
1128      360                        1800000                   1800000                    First Lien
1129      359                        1000000                   1000000                    First Lien
1130      360                        517888                    517888                     First Lien
1131      359                        1276938                   1276938                    First Lien
1132      359                        448000                    448000                     First Lien
1133      359                        772000                    772000                     First Lien
1134      358                        554700                    554700                     First Lien
1135      359                        608800                    608800                     First Lien
1136      359                        494000                    494000                     First Lien
1137      359                        620400                    620400                     First Lien
1138      359                        596000                    596000                     First Lien
1139      359                        602100                    602100                     First Lien
1140      359                        648000                    648000                     First Lien
1141      358                        680000                    680000                     First Lien
1142      359                        915750                    915750                     First Lien
1143      359                        548000                    548000                     First Lien
1144      358                        446250                    446250                     First Lien
1145      354                        676000                    675792.27                  First Lien
1146      358                        480000                    480000                     First Lien
1147      359                        485600                    485600                     First Lien
1148      359                        440000                    440000                     First Lien
1149      354                        1495000                   1494484.05                 First Lien
1150      359                        720000                    720000                     First Lien
1151      359                        612500                    612499.75                  First Lien
1152      358                        780000                    780000                     First Lien
1153      359                        595500                    594948.44                  First Lien
1154      358                        549600                    549600                     First Lien
1155      358                        952000                    952000                     First Lien
1156      359                        485000                    485000                     First Lien
1157      358                        620000                    620000                     First Lien
1158      358                        575000                    575000                     First Lien
1159      359                        735000                    735000                     First Lien
1160      358                        583200                    583200                     First Lien
1161      359                        830200                    830200                     First Lien
1162      358                        462300                    462300                     First Lien
1163      359                        1207250                   1207250                    First Lien
1164      358                        1500000                   1500000                    First Lien
1165      359                        472000                    471593.62                  First Lien
1166      359                        580000                    580000                     First Lien
1167      358                        503200                    503200                     First Lien
1168      359                        420000                    420000                     First Lien
1169      359                        440000                    440000                     First Lien
1170      358                        576000                    576000                     First Lien
1171      359                        559200                    559200                     First Lien
1172      359                        582400                    582400                     First Lien
1173      358                        435000                    435000                     First Lien
1174      359                        452529                    452529                     First Lien
1175      359                        772000                    772000                     First Lien
1176      359                        1120000                   1120000                    First Lien
1177      358                        600000                    600000                     First Lien
1178      357                        776000                    776000                     First Lien
1179      359                        445000                    445000                     First Lien
1180      359                        488000                    488000                     First Lien
1181      358                        997215                    997215                     First Lien
1182      359                        1000000                   1000000                    First Lien
1183      359                        720000                    720000                     First Lien
1184      359                        482750                    482750                     First Lien
1185      359                        1600000                   1600000                    First Lien
1186      359                        650000                    650000                     First Lien
1187      359                        950000                    950000                     First Lien
1188      359                        425700                    425700                     First Lien
1189      359                        519435                    519435                     First Lien
1190      359                        452665                    452665                     First Lien
1191      357                        502000                    450597.71                  First Lien
1192      359                        650000                    650000                     First Lien
1193      359                        434600                    434600                     First Lien
1194      359                        486500                    486500                     First Lien
1195      358                        650000                    650000                     First Lien
1196      358                        621150                    621150                     First Lien
1197      358                        465000                    465000                     First Lien
1198      358                        463000                    463000                     First Lien
1199      359                        488000                    488000                     First Lien
1200      358                        822900                    822900                     First Lien
1201      359                        430000                    430000                     First Lien
1202      358                        448500                    448500                     First Lien
1203      357                        224460                    224460                     First Lien
1204      359                        1500000                   1500000                    First Lien
1205      359                        1000000                   1000000                    First Lien
1206      358                        496000                    496000                     First Lien
1207      358                        564000                    564000                     First Lien
1208      358                        610400                    610400                     First Lien
1209      358                        456000                    456000                     First Lien
1210      358                        458700                    458700.01                  First Lien
1211      358                        482150                    482150                     First Lien
1212      359                        452000                    452000                     First Lien
1213      359                        545700                    545700                     First Lien
1214      358                        1087500                   1087500                    First Lien
1215      359                        420000                    420000                     First Lien
1216      359                        580000                    580000                     First Lien
1217      358                        560632                    560632                     First Lien
1218      359                        928000                    928000                     First Lien
1219      359                        707200                    707200                     First Lien
1220      359                        544000                    544000                     First Lien
1221      359                        495486                    495486                     First Lien
1222      359                        1500000                   1500000                    First Lien
1223      359                        770000                    769233.46                  First Lien
1224      358                        452000                    452000                     First Lien
1225      358                        683528                    683528                     First Lien
1226      358                        450000                    450000                     First Lien
1227      359                        460000                    459584.16                  First Lien
1228      359                        440000                    440000                     First Lien
1229      359                        447500                    447500                     First Lien
1230      358                        604000                    603999.99                  First Lien
1231      358                        514700                    514700                     First Lien
1232      358                        536250                    536250                     First Lien
1233      358                        1500000                   1500000                    First Lien
1234      358                        421100                    421100                     First Lien
1235      358                        950000                    950000                     First Lien
1236      359                        440000                    440000                     First Lien
1237      358                        999990                    999990                     First Lien
1238      359                        500000                    500000                     First Lien
1239      359                        640000                    640000                     First Lien
1240      359                        440000                    440000                     First Lien
1241      358                        470000                    468767.5                   First Lien
1242      359                        1342000                   1342000                    First Lien
1243      358                        817000                    817000                     First Lien
1244      359                        1000000                   1000000                    First Lien
1245      358                        520000                    520000                     First Lien
1246      358                        479100                    479100                     First Lien
1247      357                        57750                     57641.57                   First Lien
1248      357                        58500                     58390.16                   First Lien
1249      357                        56250                     56144.38                   First Lien
1250      358                        55875                     55805.3                    First Lien
1251      357                        56250                     56144.38                   First Lien
1252      357                        60000                     59884.43                   First Lien
1253      357                        176000                    176000                     First Lien
1254      357                        163200                    162860.85                  First Lien
1255      357                        56250                     56144.38                   First Lien
1256      354                        320000                    320000                     First Lien
1257      358                        417000                    416383.67                  First Lien
1258      358                        104000                    104000                     First Lien
1259      358                        158595                    158416.52                  First Lien
1260      358                        177250                    177250                     First Lien
1261      358                        105200                    105058.35                  First Lien
1262      359                        132400                    132400                     First Lien
1263      359                        108000                    107929.35                  First Lien
1264      358                        262500                    262500                     First Lien
1265      358                        163200                    162996.41                  First Lien
1266      358                        208000                    207740.53                  First Lien
1267      358                        122400                    122400                     First Lien
1268      358                        253500                    253500                     First Lien
1269      358                        144750                    144750                     First Lien
1270      358                        148800                    148599.63                  First Lien
1271      358                        160000                    160000                     First Lien
1272      357                        105200                    104445.15                  First Lien
1273      359                        148800                    148800                     First Lien
1274      358                        142500                    142500                     First Lien
1275      358                        624000                    624000                     First Lien
1276      358                        47000                     46938.31                   First Lien
1277      358                        320000                    320000                     First Lien
1278      357                        105000                    105000                     First Lien
1279      357                        176540                    176539.99                  First Lien
1280      359                        80000                     79950.27                   First Lien
1281      358                        129600                    129600                     First Lien
1282      358                        176800                    176800                     First Lien
1283      353                        196000                    195084.12                  First Lien
1284      358                        228000                    227677.12                  First Lien
1285      353                        200000                    199065.43                  First Lien
1286      358                        144700                    144699.99                  First Lien
1287      359                        255600                    255600                     First Lien
1288      359                        84000                     84000                      First Lien
1289      358                        167200                    166980.5                   First Lien
1290      357                        117320                    117320                     First Lien
1291      359                        340000                    340000                     First Lien
1292      358                        151894                    151894                     First Lien
1293      358                        144000                    144000                     First Lien
1294      354                        191920                    191227.82                  First Lien
1295      358                        112000                    111856.67                  First Lien
1296      358                        88000                     88000                      First Lien
1297      358                        144000                    144000                     First Lien
1298      358                        203000                    203000                     First Lien
1299      359                        90000                     89941.12                   First Lien
1300      358                        244000                    244000                     First Lien
1301      359                        1920000                   1920000                    First Lien
1302      359                        86400                     86400                      First Lien
1303      358                        252000                    252000                     First Lien
1304      359                        229100                    229100                     First Lien
1305      358                        150000                    150000                     First Lien
1306      358                        134400                    134400                     First Lien
1307      356                        220000                    218406.03                  First Lien
1308      353                        230400                    229323.34                  First Lien
1309      359                        172000                    172000                     First Lien
1310      358                        73200                     73108.7                    First Lien
1311      358                        64000                     64000                      First Lien
1312      355                        179200                    179200                     First Lien
1313      359                        128000                    128000                     First Lien
1314      358                        158400                    158192.06                  First Lien
1315      358                        93200                     93061.23                   First Lien
1316      358                        148000                    147800.71                  First Lien
1317      358                        157500                    157500                     First Lien
1318      358                        168000                    168000                     First Lien
1319      358                        230160                    230160                     First Lien
1320      357                        138400                    138400                     First Lien
1321      356                        149520                    149520                     First Lien
1322      358                        112425                    112261.74                  First Lien
1323      357                        122000                    122000                     First Lien
1324      358                        44000                     43943.69                   First Lien
1325      358                        85280                     85280                      First Lien
1326      357                        239200                    239200                     First Lien
1327      356                        94400                     94207.07                   First Lien
1328      358                        64400                     64400                      First Lien
1329      358                        124000                    123841.32                  First Lien
1330      357                        128000                    128000                     First Lien
1331      357                        132000                    131960                     First Lien
1332      358                        132800                    132612.18                  First Lien
1333      358                        156000                    156000                     First Lien
1334      359                        222400                    222400                     First Lien
1335      357                        172000                    172000                     First Lien
1336      357                        175150                    175150                     First Lien
1337      357                        138600                    138600                     First Lien
1338      357                        196000                    196000                     First Lien
1339      357                        143340                    143049.53                  First Lien
1340      358                        168000                    168000                     First Lien
1341      358                        66800                     66712.31                   First Lien
1342      357                        65550                     65549.72                   First Lien
1343      357                        73500                     73500                      First Lien
1344      358                        89000                     88877.1                    First Lien
1345      357                        120000                    119762.9                   First Lien
1346      358                        188000                    188000                     First Lien
1347      358                        188000                    188000                     First Lien
1348      358                        146925                    146925                     First Lien
1349      358                        60000                     59917.15                   First Lien
1350      358                        81950                     81950                      First Lien
1351      356                        61500                     61396.69                   First Lien
1352      358                        123000                    123000                     First Lien
1353      359                        643500                    643500                     First Lien
1354      358                        721500                    721500                     First Lien
1355      358                        154880                    154880                     First Lien
1356      358                        159675                    159675                     First Lien
1357      357                        167444                    167444                     First Lien
1358      358                        57750                     57676.09                   First Lien
1359      358                        85405                     85405                      First Lien
1360      358                        120000                    120000                     First Lien
1361      358                        85500                     85498.94                   First Lien
1362      358                        288000                    287631.44                  First Lien
1363      358                        104838                    104838                     First Lien
1364      359                        250000                    250000                     First Lien
1365      358                        91000                     91000                      First Lien
1366      353                        603200                    603200                     First Lien
1367      358                        144000                    144000                     First Lien
1368      358                        77600                     77404.87                   First Lien
1369      359                        634500                    634500                     First Lien
1370      358                        168000                    168000                     First Lien
1371      358                        100000                    100000                     First Lien
1372      358                        48000                     47933.72                   First Lien
1373      358                        172000                    171779.89                  First Lien
1374      358                        180000                    180000                     First Lien
1375      358                        368000                    368000                     First Lien
1376      358                        348000                    348000                     First Lien
1377      358                        104000                    104000                     First Lien
1378      358                        123150                    123150                     First Lien
1379      358                        148000                    148000                     First Lien
1380      358                        109875                    109875                     First Lien
1381      358                        109875                    109875                     First Lien
1382      359                        244000                    244000                     First Lien
1383      358                        126400                    126225.45                  First Lien
1384      356                        88000                     88000                      First Lien
1385      357                        88000                     88000                      First Lien
1386      358                        146000                    146000                     First Lien
1387      355                        453304                    453304                     First Lien
1388      358                        112000                    111849.2                   First Lien
1389      358                        116000                    115843.8                   First Lien
1390      358                        112000                    111849.2                   First Lien
1391      358                        123750                    123574.75                  First Lien
1392      358                        96000                     96000                      First Lien
1393      357                        155152                    155151.07                  First Lien
1394      358                        190400                    190400                     First Lien
1395      358                        464000                    463406.21                  First Lien
1396      358                        216000                    216000                     First Lien
1397      358                        91000                     91000                      First Lien
1398      358                        99200                     99063.01                   First Lien
1399      358                        143200                    143200                     First Lien
1400      357                        52500                     52500                      First Lien
1401      358                        279200                    279200                     First Lien
1402      358                        151200                    151200                     First Lien
1403      357                        156000                    155863.01                  First Lien
1404      358                        175604                    175604                     First Lien
1405      357                        155400                    155400                     First Lien
1406      358                        244000                    244000                     First Lien
1407      357                        43125                     43109.73                   First Lien
1408      357                        129600                    129420.45                  First Lien
1409      357                        120000                    120000                     First Lien
1410      358                        95600                     95600                      First Lien
1411      358                        119100                    119100                     First Lien
1412      357                        108500                    108500                     First Lien
1413      358                        130500                    130500                     First Lien
1414      358                        116250                    116250                     First Lien
1415      358                        97125                     97125                      First Lien
1416      358                        170625                    170625                     First Lien
1417      359                        181224                    181224                     First Lien
1418      357                        150160                    150160                     First Lien
1419      357                        166920                    166590.2                   First Lien
1420      357                        88500                     88311.41                   First Lien
1421      357                        88500                     88311.41                   First Lien
1422      357                        88500                     88311.41                   First Lien
1423      357                        88500                     88311.41                   First Lien
1424      358                        98000                     97995.97                   First Lien
1425      358                        113200                    113047.59                  First Lien
1426      359                        88560                     88497.5                    First Lien
1427      358                        137200                    137019.89                  First Lien
1428      357                        168000                    168000                     First Lien
1429      358                        116000                    116000                     First Lien
1430      357                        58500                     58384                      First Lien
1431      358                        198750                    198750                     First Lien
1432      358                        370800                    370800                     First Lien
1433      357                        103500                    103268.11                  First Lien
1434      357                        192000                    192000                     First Lien
1435      357                        60000                     59862.18                   First Lien
1436      359                        544000                    543644.15                  First Lien
1437      358                        206150                    206150                     First Lien
1438      357                        211200                    211200                     First Lien
1439      357                        500000                    500000                     First Lien
1440      358                        178400                    178400                     First Lien
1441      357                        52000                     52000                      First Lien
1442      357                        75120                     74978.94                   First Lien
1443      357                        97200                     97200                      First Lien
1444      357                        96300                     96160.6                    First Lien
1445      358                        128800                    128800                     First Lien
1446      359                        129310                    129310                     First Lien
1447      356                        45000                     45000                      First Lien
1448      357                        70400                     70267.81                   First Lien
1449      356                        63200                     63200                      First Lien
1450      357                        173900                    173900                     First Lien
1451      356                        684000                    689165.88                  First Lien
1452      358                        148000                    148000                     First Lien
1453      357                        1125000                   1122757.17                 First Lien
1454      359                        412500                    412208.86                  First Lien
1455      357                        840000                    840000                     First Lien
1456      356                        191760                    191760                     First Lien
1457      356                        72000                     71809.68                   First Lien
1458      358                        128000                    128000                     First Lien
1459      356                        899200                    899200                     First Lien
1460      356                        136000                    136000                     First Lien
1461      357                        97425                     97199.64                   First Lien
1462      358                        600000                    600000                     First Lien
1463      357                        115200                    115200                     First Lien
1464      357                        584000                    582786.34                  First Lien
1465      357                        214400                    214400                     First Lien
1466      358                        128000                    128000                     First Lien
1467      357                        92400                     92400                      First Lien
1468      358                        146350                    146350                     First Lien
1469      359                        1000000                   1000000                    First Lien
1470      358                        188000                    188000                     First Lien
1471      355                        51500                     51331.76                   First Lien
1472      354                        652000                    652000                     First Lien
1473      356                        152800                    152800                     First Lien
1474      354                        153600                    153538.84                  First Lien
1475      357                        128611                    128611                     First Lien
1476      348                        460000                    459667.2                   First Lien
1477      351                        194500                    194463.84                  First Lien
1478      353                        1081500                   1081500                    First Lien
1479      358                        50320                     50320                      First Lien
1480      359                        312000                    311801.05                  First Lien
1481      359                        650000                    650000                     First Lien
1482      358                        157760                    157760                     First Lien
1483      359                        587200                    587200                     First Lien
1484      359                        140000                    140000                     First Lien
1485      358                        66500                     66500                      First Lien
1486      358                        118720                    118564.16                  First Lien
1487      357                        104800                    104800                     First Lien
1488      357                        209888                    209888                     First Lien
1489      360                        214000                    214000                     First Lien
1490      360                        280000                    280000                     First Lien
1491      360                        91200                     91200                      First Lien
1492      360                        191920                    191920                     First Lien
1493      358                        189652                    189652                     First Lien
1494      359                        65680                     65680                      First Lien
1495      359                        148700                    148700                     First Lien
1496      359                        256000                    256000                     First Lien
1497      359                        109600                    109516.6                   First Lien
1498      359                        609400                    609400                     First Lien
1499      359                        164800                    164800                     First Lien
1500      359                        80150                     80087.48                   First Lien
1501      359                        60800                     60754.88                   First Lien
1502      359                        360000                    360000                     First Lien
1503      359                        107100                    107100                     First Lien
1504      359                        60750                     60750                      First Lien
1505      359                        650000                    650000                     First Lien
1506      359                        472000                    471691.24                  First Lien
1507      359                        152000                    152000                     First Lien
1508      359                        470800                    470800                     First Lien
1509      359                        523984                    523984                     First Lien
1510      359                        53250                     53250                      First Lien
1511      359                        144000                    144000                     First Lien
1512      357                        182900                    182900                     First Lien
1513      359                        60000                     59957.65                   First Lien
1514      359                        129600                    129503.82                  First Lien
1515      359                        445600                    445600                     First Lien
1516      360                        316000                    316000                     First Lien
1517      358                        92000                     92000                      First Lien
1518      358                        144000                    144000                     First Lien
1519      358                        164800                    164800                     First Lien
1520      358                        252000                    252000                     First Lien
1521      358                        268000                    268000                     First Lien
1522      358                        268000                    268000                     First Lien
1523      359                        760000                    760000                     First Lien
1524      358                        76000                     75895.06                   First Lien
1525      358                        134360                    134360                     First Lien
1526      358                        218600                    218327.31                  First Lien
1527      358                        382500                    382500                     First Lien
1528      358                        50000                     49920                      First Lien
1529      358                        210400                    210400                     First Lien
1530      358                        146412                    146412                     First Lien
1531      358                        502640                    502640                     First Lien
1532      358                        132800                    132611.93                  First Lien
1533      358                        524000                    524000                     First Lien
1534      358                        249600                    249600                     First Lien
1535      358                        142500                    142434.48                  First Lien
1536      357                        309550                    309432.93                  First Lien
1537      356                        222150                    222150                     First Lien
1538      358                        232550                    232550                     First Lien
1539      357                        167400                    167400                     First Lien
1540      358                        306300                    306300                     First Lien
1541      358                        119920                    119735.01                  First Lien
1542      359                        224000                    224000                     First Lien
1543      358                        56000                     56000                      First Lien
1544      359                        204180                    204180                     First Lien
1545      357                        110400                    110400                     First Lien
1546      358                        120000                    119850.3                   First Lien
1547      358                        181600                    181600                     First Lien
1548      358                        72000                     72000                      First Lien
1549      359                        150000                    150000                     First Lien
1550      359                        72700                     72666.08                   First Lien
1551      358                        91500                     91500                      First Lien
1552      359                        72700                     72666.08                   First Lien
1553      358                        107920                    107920                     First Lien
1554      358                        55988                     55914.51                   First Lien
1555      358                        272000                    271961.79                  First Lien
1556      358                        75920                     75822.85                   First Lien
1557      358                        112500                    112500                     First Lien
1558      358                        63000                     62915.18                   First Lien
1559      359                        150000                    150000                     First Lien
1560      358                        128000                    127840.33                  First Lien
1561      358                        147675                    147490.78                  First Lien
1562      358                        110300                    110300                     First Lien
1563      358                        112500                    112500                     First Lien
1564      358                        260000                    260000                     First Lien
1565      358                        188000                    187999.99                  First Lien
1566      358                        340000                    340000                     First Lien
1567      358                        121600                    121448.31                  First Lien
1568      358                        112000                    111860.29                  First Lien
1569      359                        191900                    191900                     First Lien
1570      359                        207000                    207000                     First Lien
1571      358                        972300                    972300                     First Lien
1572      359                        116990                    116990                     First Lien
1573      358                        92160                     91828.84                   First Lien
1574      358                        112500                    112500                     First Lien
1575      358                        672000                    671161.71                  First Lien
1576      358                        110800                    110800                     First Lien
1577      358                        110400                    110400                     First Lien
1578      359                        71200                     71200                      First Lien
1579      358                        240000                    240000                     First Lien
1580      358                        234450                    234450                     First Lien
1581      358                        240000                    240000                     First Lien
1582      358                        91000                     90774.69                   First Lien
1583      358                        124000                    124000                     First Lien
1584      359                        247900                    247900                     First Lien
1585      358                        133836                    133836                     First Lien
1586      358                        138890                    138890                     First Lien
1587      358                        232125                    232125                     First Lien
1588      358                        62250                     62166.18                   First Lien
1589      359                        86400                     86400                      First Lien
1590      358                        190400                    190400                     First Lien
1591      357                        116250                    116250                     First Lien
1592      358                        240000                    240000                     First Lien
1593      358                        70970                     70970                      First Lien
1594      358                        112800                    112800                     First Lien
1595      357                        158000                    158000                     First Lien
1596      358                        232000                    231313.16                  First Lien
1597      357                        436000                    436000                     First Lien
1598      357                        125600                    125600                     First Lien
1599      357                        393750                    393750                     First Lien
1600      357                        145600                    145600                     First Lien
1601      355                        229600                    229464.99                  First Lien
1602      359                        247900                    247900                     First Lien
1603      356                        770000                    769922.72                  First Lien
1604      356                        126350                    126350                     First Lien
1605      356                        361600                    360714.42                  First Lien
1606      357                        533600                    533600                     First Lien
1607      357                        210850                    210850                     First Lien
1608      357                        93200                     93200                      First Lien
1609      358                        165400                    165400                     First Lien
1610      357                        54375                     54375                      First Lien
1611      359                        472000                    472000                     First Lien
1612      358                        66500                     66500                      First Lien
1613      358                        319200                    319200                     First Lien
1614      358                        151200                    151006.5                   First Lien
1615      357                        59925                     59772.71                   First Lien
1616      359                        1111500                   1111500                    First Lien
1617      358                        120000                    120000                     First Lien
1618      358                        436000                    436000                     First Lien
1619      354                        132000                    132000                     First Lien
1620      356                        40000                     40000                      First Lien
1621      359                        1120000                   1119062.83                 First Lien
1622      359                        901600                    900868.17                  First Lien
1623      358                        104000                    104000                     First Lien
1624      357                        96000                     95819.73                   First Lien
1625      358                        244000                    244000                     First Lien
1626      358                        121600                    121448.31                  First Lien
1627      359                        171900                    171900                     First Lien
1628      358                        158250                    158250                     First Lien
1629      358                        54400                     54322.96                   First Lien
1630      359                        1800000                   1798729.58                 First Lien
1631      359                        96268                     96268                      First Lien
1632      359                        172000                    172000                     First Lien
1633      359                        464000                    464000                     First Lien
1634      359                        141077                    141077                     First Lien
1635      359                        460000                    460000                     First Lien
1636      359                        133000                    133000                     First Lien
1637      359                        57760                     57758.03                   First Lien
1638      359                        700000                    700000                     First Lien
1639      359                        370000                    369786.68                  First Lien
1640      359                        201150                    201150                     First Lien
1641      358                        615950                    615950                     First Lien
1642      358                        125550                    125550                     First Lien
1643      359                        179600                    179600                     First Lien
1644      359                        82400                     82400                      First Lien
1645      359                        506720                    506720                     First Lien
1646      358                        208000                    208000                     First Lien
1647      358                        149138                    149138                     First Lien
1648      359                        164750                    164750                     First Lien
1649      359                        87250                     87250                      First Lien
1650      359                        92950                     92950                      First Lien
1651      359                        138400                    138400                     First Lien
1652      358                        52000                     52000                      First Lien
1653      359                        996000                    996000                     First Lien
1654      359                        112000                    112000                     First Lien
1655      358                        247000                    247000                     First Lien
1656      357                        139200                    138945.22                  First Lien
1657      359                        143200                    143108.69                  First Lien
1658      359                        89000                     88950.11                   First Lien
1659      359                        460000                    460000                     First Lien
1660      359                        280000                    279065.72                  First Lien
1661      359                        440000                    440000                     First Lien
1662      359                        144000                    143900.9                   First Lien
1663      358                        208400                    208400                     First Lien
1664      359                        648000                    648000                     First Lien
1665      359                        117500                    117500                     First Lien
1666      359                        94500                     94429.87                   First Lien
1667      359                        120600                    120519.08                  First Lien
1668      359                        42000                     41972.52                   First Lien
1669      359                        244000                    244000                     First Lien
1670      359                        260700                    260700                     First Lien
1671      359                        143950                    143950                     First Lien
1672      359                        212000                    212000                     First Lien
1673      359                        66800                     66756.3                    First Lien
1674      359                        555000                    554627.61                  First Lien
1675      359                        497600                    497600                     First Lien
1676      359                        445000                    445000                     First Lien
1677      359                        184100                    184100                     First Lien
1678      359                        68000                     68000                      First Lien
1679      359                        106500                    106500                     First Lien
1680      359                        256405                    256405                     First Lien
1681      359                        181100                    180968.93                  First Lien
1682      359                        239050                    239050                     First Lien
1683      359                        284900                    284900                     First Lien
1684      359                        300000                    300000                     First Lien
1685      359                        1780000                   1780000                    First Lien
1686      359                        138350                    138350                     First Lien
1687      359                        284280                    284280                     First Lien
1688      359                        104600                    104600                     First Lien
1689      358                        121600                    121600                     First Lien
1690      359                        352750                    352530.74                  First Lien
1691      359                        108000                    108000                     First Lien
1692      359                        268000                    268000                     First Lien
1693      359                        152000                    152000                     First Lien
1694      358                        93750                     93750                      First Lien
1695      358                        103950                    103950                     First Lien
1696      359                        310000                    310000                     First Lien
1697      359                        110320                    110251.43                  First Lien
1698      358                        73600                     73505.33                   First Lien
1699      358                        279200                    279200                     First Lien
1700      358                        108000                    108000                     First Lien
1701      359                        581667                    581213.24                  First Lien
1702      359                        325660                    325660                     First Lien
1703      359                        220000                    220000                     First Lien
1704      359                        205000                    205000                     First Lien
1705      359                        50050                     50012.85                   First Lien
1706      358                        210900                    210900                     First Lien
1707      359                        146150                    146150                     First Lien
1708      359                        149900                    149900                     First Lien
1709      359                        692000                    692000                     First Lien
1710      358                        162800                    162800                     First Lien
1711      359                        90800                     90742.1                    First Lien
1712      359                        143100                    142993.8                   First Lien
1713      359                        576000                    576000                     First Lien
1714      358                        504000                    504000                     First Lien
1715      358                        122000                    121843.87                  First Lien
1716      358                        128000                    128000                     First Lien
1717      359                        842250                    842250                     First Lien
1718      359                        165000                    165000                     First Lien
1719      359                        72000                     72000                      First Lien
1720      359                        132500                    132500                     First Lien
1721      355                        383200                    381760.15                  First Lien
1722      358                        40000                     40000                      First Lien
1723      359                        193500                    193500                     First Lien
1724      359                        173520                    173520                     First Lien
1725      359                        224000                    224000                     First Lien
1726      357                        111900                    111900                     First Lien
1727      357                        154160                    154160                     First Lien
1728      358                        200000                    200000                     First Lien
1729      358                        632000                    632000                     First Lien
1730      358                        132000                    132000                     First Lien
1731      359                        184000                    184000                     First Lien
1732      358                        84000                     84000                      First Lien
1733      358                        105600                    105454.18                  First Lien
1734      358                        73600                     73600                      First Lien
1735      358                        120000                    120000                     First Lien
1736      357                        138200                    137947.05                  First Lien
1737      359                        172000                    172000                     First Lien
1738      358                        66225                     66128.82                   First Lien
1739      358                        108000                    108000                     First Lien
1740      359                        444800                    444800                     First Lien
1741      359                        126168                    126085.47                  First Lien
1742      359                        127920                    127838.43                  First Lien
1743      359                        147900                    147784.62                  First Lien
1744      359                        130000                    129937.72                  First Lien
1745      359                        240000                    240000                     First Lien
1746      358                        67150                     67076.02                   First Lien
1747      358                        151280                    151071.11                  First Lien
1748      358                        176000                    176000                     First Lien
1749      359                        41600                     41573.47                   First Lien
1750      359                        199200                    199200                     First Lien
1751      359                        132000                    132000                     First Lien
1752      358                        61500                     61500                      First Lien
1753      358                        213600                    213600                     First Lien
1754      358                        287200                    286813.29                  First Lien
1755      359                        164000                    164000                     First Lien
1756      358                        96750                     96750                      First Lien
1757      358                        52500                     52499.99                   First Lien
1758      356                        71900                     71695.04                   First Lien
1759      359                        185600                    185540.06                  First Lien
1760      359                        95000                     94954.49                   First Lien
1761      359                        188435                    188435                     First Lien
1762      359                        136000                    136000                     First Lien
1763      359                        593992                    593992                     First Lien
1764      358                        92000                     91872.96                   First Lien
1765      359                        126400                    126400                     First Lien
1766      358                        123600                    123600                     First Lien
1767      359                        280000                    280000                     First Lien
1768      359                        97443                     97443                      First Lien
1769      358                        122350                    122338.64                  First Lien
1770      359                        87430                     87372.8                    First Lien
1771      358                        146900                    146899.67                  First Lien
1772      358                        309580                    309580                     First Lien
1773      359                        98873                     98873                      First Lien
1774      359                        53400                     53364.17                   First Lien
1775      359                        120000                    119923.48                  First Lien
1776      359                        93750                     93750                      First Lien
1777      358                        150700                    150699.97                  First Lien
1778      359                        96400                     96400                      First Lien
1779      359                        92800                     92528.66                   First Lien
1780      359                        570772                    570772                     First Lien
1781      358                        199600                    199600                     First Lien
1782      359                        189000                    188882.52                  First Lien
1783      358                        144000                    143815.73                  First Lien
1784      359                        117000                    117000                     First Lien
1785      358                        53700                     53700                      First Lien
1786      359                        132388                    132388                     First Lien
1787      359                        464000                    464000                     First Lien
1788      358                        84900                     84900                      First Lien
1789      358                        108000                    107850.87                  First Lien
1790      358                        360000                    359676.45                  First Lien
1791      358                        149600                    149600                     First Lien
1792      358                        184000                    183764.53                  First Lien
1793      359                        235000                    235000                     First Lien
1794      359                        235000                    235000                     First Lien
1795      359                        124800                    124711.92                  First Lien
1796      359                        164000                    164000                     First Lien
1797      359                        390000                    390000                     First Lien
1798      358                        92000                     91872.96                   First Lien
1799      358                        166850                    166848.94                  First Lien
1800      358                        166850                    166848.94                  First Lien
1801      358                        158400                    158180.27                  First Lien
1802      358                        166850                    166848.94                  First Lien
1803      358                        149928                    149928                     First Lien
1804      358                        135500                    135500                     First Lien
1805      359                        147200                    147200                     First Lien
1806      359                        149520                    149520                     First Lien
1807      359                        108750                    108750                     First Lien
1808      359                        995143                    995143                     First Lien
1809      358                        193600                    193599.99                  First Lien
1810      359                        708000                    708000                     First Lien
1811      358                        146264                    146262.77                  First Lien
1812      359                        107760                    107760                     First Lien
1813      358                        106000                    106000                     First Lien
1814      358                        183200                    183200                     First Lien
1815      359                        1237500                   1237500                    First Lien
1816      358                        103000                    102868.2                   First Lien
1817      359                        85600                     85599.58                   First Lien
1818      359                        221520                    221520                     First Lien
1819      359                        516000                    515679.28                  First Lien
1820      358                        110400                    110247.54                  First Lien
1821      358                        152000                    151810.38                  First Lien
1822      358                        460000                    460000                     First Lien
1823      358                        139120                    139120                     First Lien
1824      359                        115200                    115200                     First Lien
1825      358                        96000                     96000                      First Lien
1826      359                        768750                    768750                     First Lien
1827      358                        189000                    189000                     First Lien
1828      358                        479960                    479960                     First Lien
1829      359                        299250                    299250                     First Lien
1830      359                        210000                    210000                     First Lien
1831      358                        171950                    171950                     First Lien
1832      358                        142320                    142320                     First Lien
1833      358                        172000                    171762.48                  First Lien
1834      359                        77900                     77855.18                   First Lien
1835      358                        1000000                   1000000                    First Lien
1836      359                        111000                    111000                     First Lien
1837      358                        136500                    136500                     First Lien
1838      359                        42300                     42300                      First Lien
1839      358                        64400                     64400                      First Lien
1840      358                        188000                    187705.8                   First Lien
1841      359                        127744                    127744                     First Lien
1842      358                        131388                    131197.2                   First Lien
1843      358                        102750                    102750                     First Lien
1844      358                        116250                    116102.66                  First Lien
1845      359                        148800                    148800                     First Lien
1846      358                        216300                    216300                     First Lien
1847      358                        113612                    113552.52                  First Lien
1848      359                        704000                    703515.51                  First Lien
1849      358                        108750                    108750                     First Lien
1850      359                        870400                    870400                     First Lien
1851      358                        1350000                   1350000                    First Lien
1852      359                        320000                    320000                     First Lien
1853      359                        105000                    104933.05                  First Lien
1854      358                        126400                    126400                     First Lien
1855      358                        213520                    213520                     First Lien
1856      358                        157350                    157350                     First Lien
1857      358                        109350                    109213.59                  First Lien
1858      359                        380000                    380000                     First Lien
1859      359                        86250                     86187.58                   First Lien
1860      358                        140125                    140123.54                  First Lien
1861      358                        99950                     99950                      First Lien
1862      357                        125000                    125000                     First Lien
1863      358                        84000                     84000                      First Lien
1864      359                        232000                    232000                     First Lien
1865      359                        102880                    102816.06                  First Lien
1866      359                        292000                    292000                     First Lien
1867      358                        84000                     84000                      First Lien
1868      358                        103500                    103105.88                  First Lien
1869      358                        151200                    151200                     First Lien
1870      359                        176000                    176000                     First Lien
1871      359                        165000                    165000                     First Lien
1872      358                        137500                    137500                     First Lien
1873      358                        326000                    326000                     First Lien
1874      358                        86320                     86312.5                    First Lien
1875      359                        101250                    101183.77                  First Lien
1876      359                        106725                    106725                     First Lien
1877      359                        108975                    108975                     First Lien
1878      355                        438008                    438008                     First Lien
1879      359                        518600                    518600                     First Lien
1880      359                        614950                    614950                     First Lien
1881      358                        1500000                   1500000                    First Lien
1882      359                        182400                    182400                     First Lien
1883      359                        417000                    416682.69                  First Lien
1884      359                        464000                    464000                     First Lien
1885      359                        129750                    129750                     First Lien
1886      359                        466450                    466450                     First Lien
1887      359                        136692                    136692                     First Lien
1888      359                        148000                    147900.69                  First Lien
1889      359                        155920                    155920                     First Lien
1890      359                        84000                     84000                      First Lien
1891      359                        203200                    203200                     First Lien
1892      359                        132000                    131911.43                  First Lien
1893      359                        64560                     64515.58                   First Lien
1894      359                        536000                    536000                     First Lien
1895      359                        216000                    216000                     First Lien
1896      359                        117600                    117600                     First Lien
1897      359                        118800                    118800                     First Lien
1898      359                        136430                    136430                     First Lien
1899      359                        260000                    260000                     First Lien
1900      359                        266000                    266000                     First Lien
1901      359                        357500                    357500                     First Lien
1902      359                        199500                    199500                     First Lien
1903      359                        268000                    268000                     First Lien
1904      359                        255000                    255000                     First Lien
1905      359                        184000                    184000                     First Lien
1906      359                        156960                    156960                     First Lien
1907      359                        474862                    474862                     First Lien
1908      359                        480000                    480000                     First Lien
1909      359                        120000                    120000                     First Lien
1910      359                        458400                    458400                     First Lien
1911      359                        232000                    232000                     First Lien
1912      359                        59500                     59500                      First Lien
1913      359                        452000                    451696.71                  First Lien
1914      359                        439200                    439190.11                  First Lien
1915      359                        228000                    227847.01                  First Lien
1916      359                        270800                    270800                     First Lien
1917      359                        236800                    236800                     First Lien
1918      359                        125775                    125775                     First Lien
1919      359                        180000                    179820.05                  First Lien
1920      359                        639600                    639600                     First Lien
1921      359                        106500                    106418.96                  First Lien
1922      359                        424000                    423999.88                  First Lien
1923      356                        287200                    287200                     First Lien
1924      359                        178400                    178400                     First Lien
1925      359                        1000000                   1000000                    First Lien
1926      359                        112500                    112500                     First Lien
1927      359                        151920                    151920                     First Lien
1928      359                        135000                    135000                     First Lien
1929      359                        447950                    447950                     First Lien
1930      358                        196350                    196348.09                  First Lien
1931      358                        118800                    118800                     First Lien
1932      359                        504000                    503625.96                  First Lien
1933      359                        504000                    504000                     First Lien
1934      358                        409000                    408999.98                  First Lien
1935      359                        514400                    514400                     First Lien
1936      359                        211500                    211500                     First Lien
1937      359                        167454                    167454                     First Lien
1938      359                        67500                     67428.61                   First Lien
1939      359                        193260                    193260                     First Lien
1940      359                        134407                    134407                     First Lien
1941      359                        201600                    201600                     First Lien
1942      359                        250400                    250400                     First Lien
1943      359                        128000                    128000                     First Lien
1944      359                        112720                    112694.95                  First Lien
1945      359                        164000                    164000                     First Lien
1946      358                        185700                    185700                     First Lien
1947      359                        320000                    320000                     First Lien
1948      359                        156000                    156000                     First Lien
1949      357                        204000                    203773.49                  First Lien
1950      359                        128000                    128000                     First Lien
1951      359                        605600                    605600                     First Lien
1952      359                        649500                    649500                     First Lien
1953      357                        123500                    123500                     First Lien
1954      356                        136800                    136800                     First Lien
1955      359                        312000                    312000                     First Lien
1956      358                        721400                    721400                     First Lien
1957      359                        151600                    151600                     First Lien
1958      359                        539250                    539250                     First Lien
1959      358                        228880                    228880                     First Lien
1960      359                        515000                    515000                     First Lien
1961      359                        77600                     77550.52                   First Lien
1962      359                        76500                     76498.81                   First Lien
1963      359                        107100                    107100                     First Lien
1964      359                        132000                    132000                     First Lien
1965      358                        350200                    349704.06                  First Lien
1966      359                        214400                    214236.86                  First Lien
1967      358                        110140                    110140                     First Lien
1968      359                        144000                    144000                     First Lien
1969      359                        247500                    247500                     First Lien
1970      359                        111200                    111119.51                  First Lien
1971      359                        126000                    126000                     First Lien
1972      359                        223900                    223900                     First Lien
1973      359                        520000                    520000                     First Lien
1974      359                        583200                    583200                     First Lien
1975      359                        835000                    835000                     First Lien
1976      359                        378400                    378400                     First Lien
1977      359                        176000                    176000                     First Lien
1978      359                        153600                    153600                     First Lien
1979      359                        496800                    496800                     First Lien
1980      359                        1162500                   1162500                    First Lien
1981      359                        285000                    285000                     First Lien
1982      359                        488000                    488000                     First Lien
1983      359                        286400                    286400                     First Lien
1984      359                        131325                    131325                     First Lien
1985      358                        149241                    149029.65                  First Lien
1986      359                        89920                     89854.92                   First Lien
1987      359                        112500                    112500                     First Lien
1988      359                        215000                    215000                     First Lien
1989      359                        507200                    507200                     First Lien
1990      359                        150400                    150400                     First Lien
1991      359                        114750                    114674.93                  First Lien
1992      359                        542700                    542700                     First Lien
1993      359                        153600                    153600                     First Lien
1994      358                        420000                    420000                     First Lien
1995      359                        252700                    252700                     First Lien
1996      357                        196000                    195538.51                  First Lien
1997      359                        147000                    147000                     First Lien
1998      358                        292080                    291637.38                  First Lien
1999      359                        215000                    214999.97                  First Lien
2000      359                        104000                    104000                     First Lien
2001      358                        172000                    171774.21                  First Lien
2002      359                        280000                    280000                     First Lien
2003      359                        140000                    140000                     First Lien
2004      358                        88000                     88000                      First Lien
2005      359                        236000                    235900                     First Lien
2006      359                        576000                    576000                     First Lien
2007      359                        126000                    126000                     First Lien
2008      359                        136000                    136000                     First Lien
2009      359                        151200                    151095.95                  First Lien
2010      359                        95040                     95040                      First Lien
2011      359                        154536                    154536                     First Lien
2012      359                        124000                    124000                     First Lien
2013      359                        401850                    401850                     First Lien
2014      359                        83200                     83141.28                   First Lien
2015      359                        176000                    176000                     First Lien
2016      359                        91900                     91900                      First Lien
2017      357                        92800                     92800                      First Lien
2018      359                        340000                    340000                     First Lien
2019      359                        120342                    120265.26                  First Lien
2020      359                        95000                     95000                      First Lien
2021      359                        214240                    214240                     First Lien
2022      359                        680000                    680000                     First Lien
2023      359                        103900                    103900                     First Lien
2024      359                        175950                    175950                     First Lien
2025      359                        532000                    532000                     First Lien
2026      359                        116000                    116000                     First Lien
2027      359                        176000                    176000                     First Lien
2028      359                        920000                    920000                     First Lien
2029      359                        177000                    177000                     First Lien
2030      359                        220000                    220000                     First Lien
2031      360                        100700                    100700                     First Lien
2032      359                        70800                     70746.12                   First Lien
2033      359                        106400                    106400                     First Lien
2034      359                        690000                    689537.02                  First Lien
2035      360                        600000                    600000                     First Lien
2036      358                        144000                    143769.012                 First Lien
2037      359                        224000                    224000                     First Lien
2038      357                        1470000                   1470000                    First Lien
2039      359                        287500                    287500                     First Lien
2040      359                        1500000                   1500000                    First Lien
2041      359                        880000                    880000                     First Lien
2042      359                        480000                    480000                     First Lien
2043      359                        600000                    600000                     First Lien
2044      359                        680000                    680000                     First Lien
2045      359                        235900                    235715.97                  First Lien




--------------------------------------------------------------------------------




          SR_LIEN_BALANCE          JR_LIEN_BALANCE          SALES_PRICE       APPRAISAL
1         0                        19700                    98500             107500
2         0                        12000                    80000             137000
3         0                        39400                    197000            208000
4         0                        0                        197630            250000
5         0                        38606                    193030            193500
6         0                        39000                    195000            202000
7         0                        0                        242400            245000
8         0                        0                        252000            250000
9         0                        49800                    249000            249000
10        0                        0                        119230            121000
11        0                        0                        0                 368000
12        0                        0                        0                 625000
13        0                        23580                    117900            125000
14        0                        71250                    475000            475000
15        0                        66700                    667319            710000
16        0                        331250                   0                 1325000
17        0                        39000                    195000            197000
18        0                        40000                    200000            240000
19        0                        96800                    645664            646000
20        0                        141800                   0                 715000
21        0                        40380                    201900            207000
22        0                        47000                    235000            235000
23        0                        26400                    0                 264000
24        0                        126000                   630000            630000
25        0                        0                        273900            315000
26        0                        0                        172000            173000
27        0                        41174.25                 164697            168000
28        0                        87000                    435000            435000
29        0                        58800                    0                 588000
30        0                        58000                    290000            295000
31        0                        112250                   449000            450000
32        0                        29400                    147000            150000
33        0                        0                        0                 214000
34        0                        14450                    144500            144500
35        0                        30150                    0                 201000
36        0                        20000                    0                 200000
37        0                        31000                    155040            155000
38        0                        24000                    160000            166500
39        0                        88000                    440000            440000
40        0                        120700                   603622            605000
41        0                        0                        141000            141000
42        0                        118800                   594074            647000
43        0                        252500                   1010000           1010000
44        0                        106900                   534465            582500
45        0                        44950                    224900            270000
46        0                        28750                    115000            115000
47        0                        35000                    175000            197000
48        0                        94950                    474779            487000
49        0                        137950                   689810            700000
50        0                        0                        360000            390000
51        0                        0                        399900            410000
52        0                        140000                   700000            752000
53        0                        23200                    0                 116000
54        0                        12100                    121000            125000
55        0                        24350                    121950            124000
56        0                        36400                    182199            186000
57        0                        42750                    213890            215000
58        0                        16000                    80000             85000
59        0                        80850                    539000            540000
60        0                        42200                    211000            258000
61        0                        80850                    539000            547000
62        0                        82000                    410000            415000
63        0                        15600                    78000             78000
64        0                        21189                    211890            218000
65        0                        0                        135000            148000
66        0                        30000                    150000            156000
67        0                        38656                    193280            205000
68        0                        28828                    192190            206500
69        0                        37000                    185000            210000
70        0                        18885                    125900            126000
71        0                        70000                    400000            350000
72        0                        35854                    179270            186000
73        0                        14800                    0                 148000
74        0                        0                        314950            340000
75        0                        27500                    110000            140000
76        0                        8250                     54900             55000
77        0                        88000                    440000            445000
78        0                        173980                   869900            870000
79        0                        113725                   454905            460000
80        0                        43980                    219900            220000
81        0                        19310                    96550             102000
82        0                        0                        0                 146000
83        0                        14600                    146260            147000
84        0                        30980                    154900            190000
85        0                        60000                    0                 300000
86        0                        88700                    591556            650000
87        0                        18000                    120000            130000
88        0                        37900                    189500            198000
89        0                        44400                    222000            222000
90        0                        44600                    222990            235000
91        0                        15650                    156594            192000
92        0                        37000                    185000            185000
93        0                        0                        184900            210000
94        0                        78500                    785000            8000000
95        0                        28180                    140900            141000
96        0                        44801                    0                 329000
97        0                        31700                    158490            160000
98        0                        20900                    209000            215000
99        0                        45530                    227654            295000
100       0                        14000                    70000             90000
101       0                        73000                    365000            365000
102       0                        28000                    140000            140000
103       0                        25400                    127200            130000
104       0                        44600                    223000            223000
105       0                        155000                   775000            790000
106       0                        14350                    71900             78000
107       0                        42000                    210000            210000
108       0                        0                        0                 238000
109       0                        18200                    91000             98000
110       0                        49000                    245000            245000
111       0                        33600                    168000            168000
112       0                        0                        735000            795000
113       0                        142800                   754085            800000
114       0                        24360                    162400            168000
115       0                        30000                    300000            300000
116       0                        57000                    285000            315000
117       0                        0                        191650            204000
118       0                        132089                   660448            730500
119       0                        12400                    62000             100000
120       0                        41250                    165000            171000
121       0                        28000                    140000            145000
122       0                        18500                    74000             94000
123       0                        40650                    0                 271000
124       0                        0                        202890            203000
125       0                        0                        222390            223000
126       0                        0                        204090            208000
127       0                        32000                    0                 320000
128       0                        110000                   550000            550000
129       0                        26400                    132000            135000
130       0                        0                        309000            346000
131       0                        0                        224000            224000
132       0                        33000                    220000            220000
133       0                        55000                    220000            220000
134       0                        24100                    120500            121000
135       0                        0                        140000            142000
136       0                        0                        278900            278900
137       0                        18500                    0                 185000
138       0                        0                        155000            174000
139       0                        40000                    199990            225000
140       0                        29216                    146082            152000
141       0                        84000                    420000            420000
142       0                        114000                   570000            570000
143       0                        45000                    182500            183000
144       0                        57000                    380000            380000
145       0                        34500                    229990            243000
146       0                        98200                    491000            495000
147       0                        0                        433759            435000
148       0                        0                        220000            220000
149       0                        46000                    460000            460000
150       0                        109145                   545726            635000
151       0                        28000                    140000            145000
152       0                        22500                    90000             90000
153       0                        45000                    180000            183000
154       0                        13500                    0                 155000
155       0                        51998                    259990            325000
156       0                        53000                    265000            265000
157       0                        23900                    119500            127000
158       0                        0                        210000            210000
159       0                        0                        739000            765000
160       0                        28500                    190000            200000
161       0                        43000                    215000            240000
162       0                        36000                    180000            180000
163       0                        111868                   559344            585000
164       0                        43000                    215000            223000
165       0                        38200                    0                 191000
166       0                        113000                   565000            565000
167       0                        28550                    142900            160000
168       0                        50000                    200000            305000
169       0                        160041                   800209            865000
170       0                        114795                   765494            790000
171       0                        29650                    148320            154000
172       0                        124066                   620330            650000
173       0                        0                        140000            140000
174       0                        215000                   0                 1260000
175       0                        33000                    132000            132500
176       0                        45180                    225900            230000
177       0                        24000                    120000            122000
178       0                        16475                    82371             90000
179       0                        0                        0                 150000
180       0                        12399                    82660             86600
181       0                        200000                   1000000           1000000
182       0                        37000                    185000            185000
183       0                        42400                    212000            215000
184       0                        35000                    175000            178000
185       0                        12000                    80000             82000
186       0                        30000                    150000            150000
187       0                        48000                    240000            240000
188       0                        33150                    221000            221000
189       0                        67500                    0                 450000
190       0                        17626                    88127             99000
191       0                        34990                    174950            177000
192       0                        20468                    102340            115000
193       0                        162000                   540000            540000
194       0                        10100                    50500             55000
195       0                        17990                    89950             90000
196       0                        106000                   530000            535000
197       0                        34180                    170900            175000
198       0                        25020                    125100            125100
199       0                        166000                   830000            830000
200       0                        100000                   500000            500000
201       0                        180000                   900000            900000
202       0                        0                        147000            157000
203       0                        0                        228000            235000
204       0                        0                        0                 399000
205       0                        0                        0                 620000
206       0                        24493                    122467            125000
207       0                        0                        245000            250000
208       0                        39100                    195700            250000
209       0                        43200                    216000            216000
210       0                        15200                    76000             83000
211       0                        30800                    154000            158000
212       0                        33850                    169590            170000
213       0                        36550                    182990            183000
214       0                        42150                    210990            238000
215       0                        75000                    375000            375000
216       0                        33760                    225090            226000
217       0                        55050                    275495            276000
218       0                        0                        717170            720000
219       0                        0                        196753            206000
220       0                        0                        0                 75000
221       0                        0                        0                 75000
222       0                        55450                    554808            575000
223       0                        0                        54000             58000
224       0                        150000                   770000            779000
225       0                        0                        0                 815000
226       0                        0                        617262            626000
227       0                        0                        0                 179000
228       0                        435000                   0                 2150000
229       0                        0                        0                 870000
230       0                        38000                    190000            191500
231       0                        14000                    70000             72000
232       0                        37600                    188000            190000
233       0                        100930                   673250            740000
234       0                        56400                    282000            283000
235       0                        16068                    80341             93000
236       0                        0                        139900            144000
237       0                        0                        139900            145000
238       0                        0                        139900            145000
239       0                        0                        0                 225000
240       0                        116400                   582000            582000
241       0                        0                        863310            883155
242       0                        0                        0                 1750000
243       0                        0                        0                 3100000
244       0                        109125.75                727505            728000
245       0                        0                        585000            583000
246       0                        0                        799000            800000
247       0                        66816.1                  669500            697000
248       0                        105000                   525000            600000
249       0                        0                        0                 550000
250       0                        0                        0                 904600
251       0                        0                        0                 1220000
252       0                        0                        0                 1300000
253       0                        0                        495230            501000
254       0                        0                        0                 750000
255       0                        137697.8                 688489            690000
256       0                        72000                    0                 2000000
257       0                        0                        0                 2200000
258       0                        59904                    0                 640000
259       0                        0                        0                 2000000
260       0                        0                        0                 470000
261       0                        0                        0                 575000
262       0                        0                        0                 900000
263       0                        300000                   0                 2500000
264       0                        66599                    665990            680000
265       0                        0                        542480            627000
266       0                        45000                    225000            225000
267       0                        138000                   690000            690000
268       0                        0                        80000             80000
269       0                        0                        629195            683000
270       0                        45900                    229500            271000
271       0                        67600                    338024            362000
272       0                        80000                    0                 650000
273       0                        100000                   500000            500000
274       0                        0                        0                 635000
275       0                        0                        0                 95000
276       0                        40000                    200000            200000
277       0                        28380                    141900            160000
278       0                        195000                   780000            800000
279       0                        23000                    115000            115000
280       0                        61500                    0                 615000
281       0                        25200                    126000            177000
282       0                        0                        132900            132990
283       0                        0                        0                 915000
284       0                        0                        0                 800000
285       0                        42054                    210270            211000
286       0                        40854                    204270            211000
287       0                        109200                   545900            570000
288       0                        324000                   1620000           1650000
289       0                        40854                    204270            211000
290       0                        76000                    380000            380000
291       0                        0                        272500            280000
292       0                        0                        604900            650000
293       0                        0                        654900            660000
294       0                        63400                    317402            330000
295       0                        0                        0                 310000
296       0                        59800                    299000            400000
297       0                        32000                    160000            175000
298       0                        0                        545000            580000
299       0                        0                        272861            275000
300       0                        75000                    0                 570000
301       0                        27500                    110000            110000
302       0                        56800                    284000            321500
303       0                        27750                    185000            214000
304       0                        40000                    200000            216000
305       0                        31000                    0                 310000
306       0                        0                        74900             75000
307       0                        125000                   640000            630000
308       0                        33690                    168450            215000
309       0                        167250                   0                 1115000
310       0                        0                        431700            432000
311       0                        42800                    214000            229000
312       0                        73600                    367997            370000
313       0                        0                        59900             67000
314       0                        119750                   479143            481000
315       0                        0                        0                 2200000
316       0                        36000                    239850            248000
317       0                        146800                   734152            760000
318       0                        87000                    435000            474000
319       0                        270000                   1350000           1350000
320       0                        150000                   600000            600000
321       0                        0                        270000            280000
322       0                        0                        337700            388000
323       0                        45800                    229000            240000
324       0                        0                        136490            138000
325       0                        189200                   946500            946000
326       0                        16500                    110000            132000
327       0                        40500                    202500            204000
328       0                        35250                    117500            118500
329       0                        40311                    201551            215000
330       0                        0                        67500             76000
331       0                        53000                    265000            265000
332       0                        0                        236000            236000
333       0                        57000                    285000            285000
334       0                        0                        0                 265000
335       0                        0                        84100             84100
336       0                        32235                    214900            226000
337       0                        28250                    113000            113000
338       0                        350000                   1775000           1775000
339       0                        87564                    875645            895000
340       0                        52000                    260000            274000
341       0                        68000                    340000            344000
342       0                        38000                    0                 190000
343       0                        23400                    117000            120400
344       0                        14800                    74000             90000
345       0                        32000                    160000            160000
346       0                        115000                   1150000           1210000
347       0                        0                        710000            710000
348       0                        0                        0                 1500000
349       0                        64935                    0                 650000
350       0                        159800                   799000            815000
351       0                        0                        0                 700000
352       0                        0                        795000            800000
353       0                        0                        0                 698000
354       0                        145000                   725000            738000
355       0                        147980                   739900            800000
356       0                        100045                   0                 850000
357       0                        220000                   0                 1100000
358       0                        59500                    595000            595000
359       0                        0                        0                 905000
360       0                        0                        550700            551000
361       0                        107200                   536000            536000
362       0                        0                        210587            213000
363       0                        56039.5                  560395            566000
364       0                        0                        0                 1200000
365       0                        0                        0                 620000
366       0                        57973.5                  0                 585000
367       0                        177500                   0                 710000
368       0                        0                        0                 774000
369       0                        0                        0                 750000
370       0                        106946.5                 0                 535000
371       0                        0                        0                 750000
372       0                        135000                   675000            675000
373       0                        179920                   0                 800000
374       0                        0                        0                 573000
375       0                        109760                   548800            550000
376       0                        235000                   0                 1300000
377       0                        0                        570381            570421
378       0                        57540                    575400            676000
379       0                        87150                    581000            581000
380       0                        105580                   527900            550000
381       0                        113124.15                754161            800000
382       0                        122800                   614000            615000
383       0                        0                        691629            692000
384       0                        0                        730000            730000
385       0                        0                        0                 700000
386       0                        0                        0                 2064000
387       0                        0                        0                 685000
388       0                        0                        0                 775000
389       0                        53750                    179249            196500
390       0                        0                        105000            112000
391       0                        26000                    162000            258000
392       0                        0                        0                 205000
393       0                        60000                    300000            300000
394       0                        60000                    300000            300000
395       0                        110585                   552925            560000
396       0                        109800                   549000            555000
397       0                        0                        0                 615000
398       0                        185000                   0                 2050000
399       0                        0                        0                 1160000
400       0                        171738                   0                 870000
401       0                        0                        0                 1500000
402       0                        0                        0                 1400000
403       0                        0                        541000            600000
404       0                        0                        0                 875000
405       0                        0                        0                 1875000
406       0                        110000                   550000            550000
407       0                        67134.2                  671342            689000
408       0                        0                        525000            525000
409       0                        76495                    764950            764950
410       0                        0                        239900            240000
411       0                        125000                   625000            660000
412       0                        0                        0                 2000000
413       0                        54600                    273000            274000
414       0                        150000                   750000            750000
415       0                        0                        590584            600000
416       0                        0                        0                 1050000
417       0                        0                        0                 1145000
418       0                        262500                   1750000           1750000
419       0                        0                        0                 698000
420       0                        0                        0                 1100000
421       0                        29500                    0                 590000
422       0                        0                        0                 628000
423       0                        0                        0                 765000
424       0                        0                        0                 650000
425       0                        0                        689190            689500
426       0                        0                        850000            850000
427       0                        0                        0                 695000
428       0                        53500                    535000            535000
429       0                        0                        625000            625000
430       0                        0                        840000            840000
431       0                        107633.55                717557            800000
432       0                        143000                   715000            715000
433       0                        97975.5                  0                 735000
434       0                        0                        703250            725000
435       0                        500000                   0                 2300000
436       0                        125777.6                 628888            630000
437       0                        0                        615000            635000
438       0                        163800                   819000            819000
439       0                        0                        0                 550000
440       0                        0                        549901            579901
441       0                        0                        0                 965000
442       0                        87986                    0                 820000
443       0                        0                        585000            615000
444       0                        0                        1350000           1400000
445       0                        0                        0                 745000
446       0                        124000                   620000            620000
447       0                        107925                   719500            720000
448       0                        0                        525000            525000
449       0                        0                        0                 2050000
450       0                        54432                    544320            554000
451       0                        0                        830000            870000
452       0                        0                        999000            1100000
453       0                        77500                    775000            790000
454       0                        74994                    0                 870000
455       0                        1853550                  0                 4500000
456       0                        0                        0                 630000
457       0                        112500                   750000            950000
458       0                        199985                   0                 1150000
459       0                        0                        656900            656900
460       0                        0                        1068000           1080000
461       0                        0                        1100000           1100000
462       0                        17250                    345000            345000
463       0                        0                        0                 1200000
464       0                        0                        0                 795000
465       0                        68000                    680000            765000
466       0                        110000                   0                 1100000
467       0                        0                        0                 1331000
468       0                        62500                    0                 625000
469       0                        134000                   670000            670000
470       0                        0                        671973            672000
471       0                        0                        0                 950000
472       0                        0                        0                 862000
473       0                        0                        895000            935000
474       0                        0                        0                 1075000
475       0                        180000                   900000            920000
476       0                        0                        0                 1100000
477       0                        0                        0                 1160000
478       0                        75000                    905000            750000
479       0                        0                        0                 631000
480       0                        64990                    649900            731500
481       0                        144653.5                 0                 965000
482       0                        0                        0                 980000
483       0                        0                        0                 600000
484       0                        48033.3                  0                 623000
485       0                        282000                   1410000           1410000
486       0                        0                        558462            560000
487       0                        123000                   615000            615000
488       0                        101100                   674000            690000
489       0                        137000                   685000            685000
490       0                        45750                    0                 915000
491       0                        100370.7                 687000            715000
492       0                        0                        0                 775000
493       0                        0                        0                 780000
494       0                        0                        639000            639000
495       0                        100500                   670000            675000
496       0                        0                        0                 600000
497       0                        109000                   545000            545000
498       0                        129800                   649000            650000
499       0                        0                        795230            824000
500       0                        40000                    200000            200000
501       0                        0                        595275            660500
502       0                        0                        0                 2850000
503       0                        0                        615900            616000
504       0                        85000                    850000            870000
505       0                        0                        0                 815000
506       0                        0                        0                 1016000
507       0                        0                        535000            535000
508       0                        0                        593599            655000
509       0                        0                        775000            900000
510       0                        0                        1225000           1330000
511       0                        0                        1250000           1300000
512       0                        105000                   525000            650000
513       0                        0                        666700            680000
514       0                        133000                   665000            665000
515       0                        0                        0                 616000
516       0                        0                        0                 875000
517       0                        132000                   660000            725000
518       0                        126870                   634350            660000
519       0                        0                        629642            630000
520       0                        0                        1080000           1100000
521       0                        0                        0                 2290000
522       0                        0                        0                 580000
523       0                        0                        1775000           1775000
524       0                        0                        0                 575000
525       0                        27250                    0                 545000
526       0                        0                        919000            919000
527       0                        0                        0                 550000
528       0                        125019.73                1035789           1050000
529       0                        120000                   0                 1200000
530       0                        0                        1925000           1925000
531       0                        147000                   735000            735000
532       0                        0                        0                 590000
533       0                        185000                   925000            985000
534       0                        0                        0                 1700000
535       0                        77500                    0                 775000
536       0                        0                        0                 596000
537       0                        0                        1000900           1010000
538       0                        39991                    0                 1015000
539       0                        112980                   564900            565000
540       0                        0                        0                 710000
541       0                        0                        0                 1350000
542       0                        0                        0                 625000
543       0                        0                        566252            566252
544       0                        174982.5                 825000            825000
545       0                        0                        589000            589000
546       0                        0                        780850            925000
547       0                        370000                   2300000           2400000
548       0                        64500                    645000            645000
549       0                        135000                   675000            690000
550       0                        0                        0                 1000000
551       0                        24000                    0                 150000
552       0                        0                        0                 1025000
553       0                        56050                    0                 295000
554       0                        0                        0                 990000
555       0                        25300                    126500            126500
556       0                        0                        0                 625000
557       0                        0                        0                 875000
558       0                        118500                   790000            790000
559       0                        48000                    240000            240000
560       0                        0                        0                 700000
561       0                        57800                    289000            290000
562       0                        0                        0                 1700000
563       0                        0                        0                 655000
564       0                        39400                    197000            197000
565       0                        0                        0                 730000
566       0                        0                        741770            742000
567       0                        0                        0                 1350000
568       0                        288500                   0                 3000000
569       0                        36000                    180000            180000
570       0                        0                        0                 580000
571       0                        105000                   0                 525000
572       0                        56486                    0                 610000
573       0                        182900                   1847396           1850000
574       0                        0                        0                 595000
575       0                        115700                   578500            650000
576       0                        0                        0                 960000
577       0                        180000                   900000            900000
578       0                        0                        0                 1250000
579       0                        0                        0                 2800000
580       0                        145980                   729900            744000
581       0                        62700                    627000            630000
582       0                        152199                   1014660           1025000
583       0                        38150                    190550            195000
584       0                        0                        0                 840000
585       0                        0                        0                 1330000
586       0                        123000                   615000            620000
587       0                        0                        599000            599000
588       0                        0                        0                 610000
589       0                        56837.5                  568375            660000
590       0                        0                        0                 802000
591       0                        0                        0                 700000
592       0                        111000                   0                 740000
593       0                        282300                   1928000           2140000
594       0                        110000                   550000            550000
595       0                        133470                   0                 900000
596       0                        122000                   610000            610000
597       0                        0                        590000            590000
598       0                        373750                   1495000           1575000
599       0                        0                        0                 650000
600       0                        299985                   1999900           2000000
601       0                        0                        0                 2100000
602       0                        0                        0                 900000
603       0                        0                        0                 640000
604       0                        0                        0                 662000
605       0                        199000                   995000            995000
606       0                        110000                   550000            555000
607       0                        0                        0                 680000
608       0                        293950                   1469900           1538000
609       0                        0                        0                 526500
610       0                        0                        0                 690000
611       0                        178500                   1190000           1190000
612       0                        30024                    0                 540000
613       0                        0                        0                 620000
614       0                        0                        0                 675000
615       0                        0                        0                 650000
616       0                        0                        0                 3300000
617       0                        60500                    0                 605000
618       0                        0                        0                 800000
619       0                        0                        0                 1260000
620       0                        0                        0                 1850000
621       0                        0                        0                 520000
622       0                        0                        0                 830000
623       0                        0                        684255            710000
624       0                        124035.81                618016            618016
625       0                        270200                   0                 2702000
626       0                        0                        2650000           2650000
627       0                        0                        0                 3250000
628       0                        0                        0                 3000000
629       0                        0                        0                 2850000
630       0                        60313.7                  603137            605000
631       0                        0                        0                 3400000
632       0                        0                        0                 3250000
633       0                        0                        0                 650000
634       0                        70557.7                  705577            716000
635       0                        0                        1125000           1125000
636       0                        70000                    700000            700000
637       0                        0                        0                 825000
638       0                        120000                   600000            600000
639       0                        0                        1102500           1205000
640       0                        0                        0                 610000
641       0                        0                        0                 825000
642       0                        137600                   688000            688000
643       0                        116000                   0                 580000
644       0                        0                        0                 630000
645       0                        0                        0                 790000
646       0                        0                        0                 1225000
647       0                        0                        0                 595000
648       0                        126295.4                 631477            715000
649       0                        0                        0                 530000
650       0                        0                        0                 1528000
651       0                        0                        0                 850000
652       0                        0                        0                 720000
653       0                        0                        0                 1125000
654       0                        0                        610000            615000
655       0                        0                        0                 631000
656       0                        250000                   1000000           1025000
657       0                        0                        0                 642000
658       0                        53000                    530000            650000
659       0                        0                        0                 600000
660       0                        0                        0                 850000
661       0                        0                        0                 992000
662       0                        0                        0                 2190000
663       0                        48150                    0                 900000
664       0                        0                        895950            896000
665       0                        22989                    0                 790000
666       0                        90000                    0                 1140000
667       0                        0                        0                 1040000
668       0                        142350                   949000            950000
669       0                        0                        0                 1145000
670       0                        110000                   550000            558000
671       0                        108900                   990000            1015000
672       0                        118078.4                 590392            622000
673       0                        0                        0                 962000
674       0                        0                        0                 1400000
675       0                        0                        1000000           1000000
676       0                        105649.8                 528249            559000
677       0                        0                        0                 725000
678       0                        0                        0                 600000
679       0                        0                        477050            478000
680       0                        0                        552406            552406
681       0                        70015                    0                 670000
682       0                        82274.7                  822747            825000
683       0                        0                        760000            810000
684       0                        0                        0                 753000
685       0                        0                        607551            629551
686       0                        0                        1550000           1650000
687       0                        109651.8                 731012            740000
688       0                        125000                   625000            625000
689       0                        84224.9                  842249            858000
690       0                        0                        0                 1280000
691       0                        29000                    580000            592000
692       0                        105868.8                 529344            545000
693       0                        29550                    197000            200000
694       0                        0                        636978            636978
695       0                        72062                    0                 1370000
696       0                        0                        523590            524000
697       0                        97000                    0                 485000
698       0                        39975                    0                 650000
699       0                        116250                   775000            820000
700       0                        19000                    190000            215000
701       0                        0                        0                 925000
702       0                        146867.7                 979118            1000000
703       0                        60000                    300000            321000
704       0                        0                        0                 790000
705       0                        0                        0                 643000
706       0                        106523.6                 532618            550000
707       0                        129000                   645000            645000
708       0                        36980                    184900            185000
709       0                        83011.5                  0                 645000
710       0                        57000                    0                 475000
711       0                        52000                    0                 260000
712       0                        146442                   732210            745000
713       0                        0                        0                 498000
714       0                        31500                    0                 210000
715       0                        108465.4                 542327            550000
716       0                        29900                    149500            150000
717       0                        0                        580000            590000
718       0                        53000                    265000            265000
719       0                        166250                   0                 665000
720       0                        43990                    219950            220000
721       0                        36250                    145000            145000
722       0                        115000                   0                 1150000
723       0                        41000                    205000            240000
724       0                        249300                   1662132           1663000
725       0                        122000                   610000            610000
726       0                        55000                    220000            220000
727       0                        57750                    0                 385000
728       0                        45000                    0                 1100000
729       0                        37500                    0                 375000
730       0                        284500                   0                 1140000
731       0                        22570                    112851            128000
732       0                        42360                    211804            218000
733       0                        41600                    208000            209000
734       0                        86000                    572400            580000
735       0                        51950                    207990            216000
736       0                        0                        147000            147000
737       0                        36090                    180450            225000
738       0                        31950                    160000            160000
739       0                        39980                    199900            200500
740       0                        28600                    114257            115000
741       0                        105033.5                 0                 715000
742       0                        300000                   0                 2000000
743       0                        220000                   1100000           1100000
744       0                        54200                    0                 542000
745       0                        115500                   1155000           1155000
746       0                        0                        0                 1880000
747       0                        300000                   1500000           1500000
748       0                        0                        0                 720000
749       0                        80830                    808265            825000
750       0                        87750                    585000            690000
751       0                        250000                   0                 1500000
752       0                        22008                    840000            850000
753       0                        0                        543454            859000
754       0                        0                        749000            749000
755       0                        0                        0                 2800000
756       0                        0                        0                 590000
757       0                        98850                    659000            670000
758       0                        0                        1325000           1330000
759       0                        0                        0                 750000
760       0                        114800                   574000            574000
761       0                        4032                     0                 630000
762       0                        76000                    760000            760000
763       0                        154000                   770000            770000
764       0                        123000                   615000            615000
765       0                        132025.4                 660127            670000
766       0                        90000                    0                 600000
767       0                        87986                    0                 820000
768       0                        0                        1410000           1410000
769       0                        114502                   572507            573000
770       0                        0                        0                 910000
771       0                        0                        0                 770000
772       0                        0                        0                 700000
773       0                        62000                    620000            620000
774       0                        0                        0                 530000
775       0                        135000                   675000            690000
776       0                        156000                   0                 780000
777       0                        125000                   625000            625000
778       0                        0                        1250000           1260000
779       0                        31250                    0                 625000
780       0                        144200                   721000            950000
781       0                        0                        1295888           1296000
782       0                        128316.73                864668            865000
783       0                        170000                   0                 1000000
784       0                        87000                    580000            580000
785       0                        0                        593000            593000
786       0                        110000                   550000            550000
787       0                        0                        720000            725000
788       0                        130000                   650000            675000
789       0                        140200                   701000            799000
790       0                        54500                    0                 545000
791       0                        0                        695000            695000
792       0                        0                        0                 690000
793       0                        63500                    0                 635000
794       0                        73600                    726000            740000
795       0                        113600                   0                 568000
796       0                        0                        0                 735000
797       0                        95900                    0                 685000
798       0                        111800                   559000            559000
799       0                        0                        0                 2435000
800       0                        174982.5                 825000            825000
801       0                        0                        977304            1000000
802       0                        0                        0                 2400000
803       0                        0                        0                 2675000
804       0                        130000                   650000            650000
805       0                        0                        281305            282000
806       0                        0                        0                 585000
807       0                        95650                    478350            480000
808       0                        0                        0                 170000
809       0                        0                        0                 502000
810       0                        0                        311470            315000
811       0                        0                        285000            290000
812       0                        0                        0                 170000
813       0                        71000                    355000            360500
814       0                        0                        0                 400000
815       0                        0                        0                 340000
816       0                        0                        0                 577000
817       0                        0                        250000            250000
818       0                        0                        591334            592000
819       0                        0                        226800            227000
820       0                        0                        0                 1525000
821       0                        0                        0                 243500
822       0                        0                        307000            307000
823       0                        0                        429000            430000
824       0                        0                        498000            533000
825       0                        0                        0                 390000
826       0                        0                        0                 1450000
827       0                        90000                    0                 900000
828       0                        70005                    0                 650000
829       0                        0                        1365000           1500000
830       0                        425000                   2125000           2192000
831       0                        0                        3375000           3400000
832       0                        0                        0                 315000
833       0                        0                        0                 1115000
834       0                        150018                   0                 660000
835       0                        0                        0                 240000
836       0                        205800                   1029000           1070000
837       0                        0                        1300000           1300000
838       0                        15004.2                  102000            110000
839       0                        0                        1716900           1750000
840       0                        145000                   725000            725000
841       0                        36800                    184000            186000
842       0                        0                        835000            890000
843       0                        0                        0                 1400000
844       0                        170040                   0                 1200000
845       0                        66000                    0                 330000
846       0                        82500                    825000            825000
847       0                        0                        609000            610000
848       0                        31500                    157500            158000
849       0                        0                        0                 660000
850       0                        160000                   1600000           1750000
851       0                        30800                    154000            156000
852       0                        123700                   618500            618500
853       0                        0                        0                 750000
854       0                        0                        1595000           1675000
855       0                        30000                    150000            150000
856       0                        0                        0                 585000
857       0                        0                        0                 620000
858       0                        0                        740000            744000
859       0                        60750                    0                 405000
860       0                        0                        2125000           2325000
861       0                        0                        0                 715000
862       0                        394500                   2630000           2635000
863       0                        30180                    150900            151000
864       0                        0                        0                 560000
865       0                        0                        755652            762500
866       0                        50569                    0                 610000
867       0                        130000                   0                 732000
868       0                        39200                    196000            196000
869       0                        0                        0                 1350000
870       0                        75000                    750000            853000
871       0                        0                        750000            750000
872       0                        0                        0                 740000
873       0                        116000                   580000            580000
874       0                        160000                   810000            800000
875       0                        420000                   0                 2100000
876       0                        37600                    188000            190000
877       0                        0                        0                 1000000
878       0                        52600                    263000            263000
879       0                        0                        0                 788000
880       0                        0                        863300            1000000
881       0                        25500                    255000            255000
882       0                        108652.6                 543263            543500
883       0                        0                        0                 470000
884       0                        68000                    372500            340000
885       0                        116963.4                 584817            5850000
886       0                        147200                   0                 736000
887       0                        61800                    309000            310000
888       0                        0                        938000            940000
889       0                        69900                    0                 699000
890       0                        153327.6                 766638            778000
891       0                        0                        0                 1400000
892       0                        21900                    109500            109500
893       0                        199350                   1329000           1329000
894       0                        109493.4                 547467            550000
895       0                        37000                    185000            190000
896       0                        0                        799560            800000
897       0                        116797.8                 583989            585000
898       0                        72000                    360000            360000
899       0                        0                        872000            975000
900       0                        80515.2                  536768            537000
901       0                        110000                   550000            556000
902       0                        0                        645349            646000
903       0                        0                        0                 995000
904       0                        69821.11                 698910            700000
905       0                        153800                   769000            775000
906       0                        0                        0                 1725000
907       0                        75600                    378000            378000
908       0                        5980                     0                 650000
909       0                        43000                    215000            215000
910       0                        1598                     0                 235000
911       0                        0                        769000            790000
912       0                        230000                   1150000           1150000
913       0                        61180                    305900            315000
914       0                        128198                   640990            654000
915       0                        165900.2                 829501            830000
916       0                        0                        0                 252000
917       0                        406810.04                1775000           1775000
918       0                        120000                   600000            620000
919       0                        38549.5                  0                 215000
920       0                        0                        0                 1425000
921       0                        121108                   0                 1370000
922       0                        22400                    224000            224000
923       0                        130333.2                 651666            651666
924       0                        107800                   539000            549000
925       0                        21580                    107900            115000
926       0                        0                        718000            950000
927       0                        196000                   980000            980000
928       0                        147973.5                 565000            565000
929       0                        0                        980000            1075000
930       0                        15597                    0                 730000
931       0                        133800                   669000            669000
932       0                        0                        0                 2100000
933       0                        0                        0                 3400000
934       0                        0                        0                 1425000
935       0                        125254.5                 0                 755000
936       0                        46000                    230000            235000
937       0                        199950                   1550000           1550000
938       0                        21800                    109000            109000
939       0                        29986                    0                 580000
940       0                        119374                   596870            600000
941       0                        66010                    0                 350000
942       0                        0                        0                 2455000
943       0                        0                        2247654           2250000
944       0                        52600                    263000            265000
945       0                        321496.25                1285985           1290000
946       0                        0                        575062            576000
947       0                        0                        0                 2430000
948       0                        558415                   0                 3550000
949       0                        53978                    269890            276000
950       0                        0                        527278            530000
951       0                        38000                    190000            195000
952       0                        0                        2013000           2013000
953       0                        135225.8                 676129            695000
954       0                        24600                    123000            123000
955       0                        20020                    0                 700000
956       0                        68500                    0                 685000
957       0                        115608                   578040            578040
958       0                        118375.2                 0                 802000
959       0                        0                        778247            779000
960       0                        200025                   750000            800000
961       0                        84500.25                 563335            575000
962       0                        0                        516616            506000
963       0                        0                        0                 520000
964       0                        0                        0                 3675000
965       0                        53998                    0                 580000
966       0                        198500                   0                 1985000
967       0                        0                        0                 4000000
968       0                        33000                    0                 220000
969       0                        0                        0                 950000
970       0                        67800                    339000            339000
971       0                        0                        0                 748000
972       0                        0                        0                 590000
973       0                        55000                    550000            565000
974       0                        121225                   0                 650000
975       0                        0                        0                 1005000
976       0                        117368                   586840            586840
977       0                        0                        0                 665000
978       0                        0                        565000            570000
979       0                        20010                    0                 580000
980       0                        119000                   595000            600000
981       0                        0                        0                 1025000
982       0                        67500                    675000            675000
983       0                        65000                    650000            675000
984       0                        76000                    0                 760000
985       0                        0                        579900            760000
986       0                        0                        0                 600000
987       0                        0                        0                 1150000
988       0                        0                        0                 1035000
989       0                        0                        0                 575000
990       0                        0                        0                 1125000
991       0                        0                        0                 785000
992       0                        0                        0                 665000
993       0                        0                        0                 1800000
994       0                        0                        0                 700000
995       0                        0                        0                 600000
996       0                        0                        0                 3000000
997       0                        0                        0                 1250000
998       0                        0                        0                 1150000
999       0                        132000                   0                 880000
1000      0                        0                        0                 1520000
1001      0                        208500                   0                 1390000
1002      0                        360000                   1800000           1800000
1003      0                        0                        7000000           7200000
1004      0                        0                        0                 7000000
1005      0                        106391.8                 1063918           1248000
1006      0                        0                        0                 1002000
1007      0                        47015.5                  0                 665000
1008      0                        0                        545575            546000
1009      0                        61320                    0                 700000
1010      0                        144900                   0                 805000
1011      0                        44505                    0                 690000
1012      0                        0                        0                 664000
1013      0                        87750                    585000            592000
1014      0                        0                        0                 775000
1015      0                        0                        675000            675000
1016      0                        157500                   0                 1050000
1017      0                        0                        0                 770000
1018      0                        111800                   559000            559000
1019      0                        82500                    0                 825000
1020      0                        0                        0                 700000
1021      0                        96000                    0                 640000
1022      0                        0                        0                 1700000
1023      0                        0                        0                 750000
1024      0                        0                        0                 665000
1025      0                        1095000                  0                 3710000
1026      0                        0                        0                 790000
1027      0                        0                        0                 1120000
1028      0                        138000                   0                 920000
1029      0                        76000                    760000            760000
1030      0                        145000                   0                 725000
1031      0                        0                        486435            487000
1032      0                        0                        1078736           1080000
1033      0                        0                        0                 300000
1034      0                        0                        0                 1300000
1035      0                        0                        0                 1600000
1036      0                        0                        772500            772500
1037      0                        0                        0                 785000
1038      0                        0                        770000            790000
1039      0                        109900                   549500            549500
1040      0                        0                        0                 605000
1041      0                        0                        0                 670000
1042      0                        0                        2415500           2360000
1043      0                        0                        0                 1200000
1044      0                        0                        0                 765000
1045      0                        0                        0                 1860000
1046      0                        79800                    399000            400000
1047      0                        0                        0                 1100000
1048      0                        0                        522990            540000
1049      0                        0                        0                 650000
1050      0                        0                        875000            875000
1051      0                        115969.98                1166700           1166700
1052      0                        123000                   615000            615000
1053      0                        0                        0                 700000
1054      0                        0                        820720            827000
1055      0                        130000                   650000            700000
1056      0                        142500                   950000            950000
1057      0                        0                        0                 575000
1058      0                        0                        0                 2475000
1059      0                        0                        590000            640000
1060      0                        250030                   0                 1100000
1061      0                        0                        0                 840000
1062      0                        85000                    0                 625000
1063      0                        106500                   710000            710000
1064      0                        0                        0                 1575000
1065      0                        0                        1925000           1925000
1066      0                        0                        0                 1050000
1067      0                        0                        0                 1250000
1068      0                        0                        0                 760000
1069      0                        0                        0                 815000
1070      0                        0                        0                 620000
1071      0                        82500                    0                 550000
1072      0                        125000                   625000            625000
1073      0                        0                        0                 1618000
1074      0                        72500                    725000            725000
1075      0                        0                        700000            750000
1076      0                        179000                   0                 1310000
1077      0                        40005                    0                 630000
1078      0                        122016                   0                 615000
1079      0                        120000                   1200000           1420000
1080      0                        84460                    422300            440000
1081      0                        0                        0                 815000
1082      0                        0                        849990            852000
1083      0                        105000                   525000            530000
1084      0                        0                        0                 995000
1085      0                        0                        0                 1150000
1086      0                        0                        650000            650000
1087      0                        500000                   0                 2500000
1088      0                        20011.2                  0                 528000
1089      0                        0                        0                 625000
1090      0                        0                        0                 1253000
1091      0                        0                        0                 1750000
1092      0                        137000                   685000            695000
1093      0                        0                        0                 490000
1094      0                        112800                   564000            564000
1095      0                        67500                    0                 675000
1096      0                        78000                    780000            780000
1097      0                        123540                   0                 852000
1098      0                        0                        0                 470000
1099      0                        63830.11                 638940            670000
1100      0                        169980                   849900            850000
1101      0                        64500                    645000            675000
1102      0                        140000                   700000            700000
1103      0                        181000                   905000            905000
1104      0                        78321.6                  0                 588000
1105      0                        184296.75                1228645           1230000
1106      0                        0                        0                 1025000
1107      0                        0                        533900            533900
1108      0                        125136.2                 625681            626000
1109      0                        87986                    0                 820000
1110      0                        0                        0                 3400000
1111      0                        0                        0                 950000
1112      0                        96561                    643740            689000
1113      0                        0                        871975            875000
1114      0                        0                        0                 690000
1115      0                        59500                    595000            595000
1116      0                        138000                   690000            690000
1117      0                        124000                   620000            620000
1118      0                        145583.8                 727919            730000
1119      0                        0                        0                 654000
1120      0                        0                        2216205           2232000
1121      0                        149000                   745000            745000
1122      0                        0                        0                 865500
1123      0                        0                        0                 1040000
1124      0                        0                        403500            409000
1125      0                        68950                    0                 700000
1126      0                        0                        643000            643000
1127      0                        62500                    0                 625000
1128      0                        499980                   0                 2600000
1129      0                        100000                   0                 1250000
1130      0                        64736.1                  647361            668000
1131      0                        239425                   1600922           1600000
1132      0                        0                        0                 560000
1133      0                        96500                    965000            975000
1134      0                        138608.46                693389            694000
1135      0                        0                        0                 761000
1136      0                        0                        0                 655000
1137      0                        0                        0                 900000
1138      0                        0                        0                 750000
1139      0                        0                        800000            800000
1140      0                        0                        0                 810000
1141      0                        0                        0                 850000
1142      0                        209982                   1185000           1185000
1143      0                        68500                    685000            700000
1144      0                        0                        0                 595000
1145      0                        84500                    845000            855000
1146      0                        0                        0                 600000
1147      0                        60700                    0                 607000
1148      0                        45010.5                  0                 555000
1149      0                        450000                   2300000           2350000
1150      0                        0                        0                 900000
1151      0                        0                        0                 875000
1152      0                        195000                   0                 975000
1153      0                        0                        0                 775000
1154      0                        68700                    687000            700000
1155      0                        0                        1190000           1190000
1156      0                        0                        0                 652000
1157      0                        0                        800000            860000
1158      0                        0                        0                 1180000
1159      0                        0                        0                 1700000
1160      0                        79825.5                  729000            729000
1161      0                        155565.17                1037793           1080000
1162      0                        0                        0                 725000
1163      0                        0                        0                 2200000
1164      0                        200000                   0                 4100000
1165      0                        0                        0                 590000
1166      0                        0                        0                 900000
1167      0                        0                        629000            655000
1168      0                        0                        0                 600000
1169      0                        110000                   550000            550000
1170      0                        0                        0                 640000
1171      0                        0                        699000            699000
1172      0                        0                        0                 746000
1173      0                        0                        0                 630000
1174      0                        0                        565662            597400
1175      0                        0                        0                 965000
1176      0                        0                        0                 1600000
1177      0                        80000                    0                 800000
1178      0                        0                        0                 1210000
1179      0                        0                        0                 600000
1180      0                        0                        610000            900000
1181      0                        0                        0                 1425000
1182      0                        0                        0                 1507000
1183      0                        135000                   0                 900000
1184      0                        90459.4                  603465            672000
1185      0                        0                        0                 2000000
1186      0                        0                        820000            822000
1187      0                        0                        0                 1750000
1188      0                        53212.5                  532125            540000
1189      0                        0                        742050            760000
1190      0                        113161.77                592470            593000
1191      0                        0                        0                 2375000
1192      0                        155006                   0                 940000
1193      0                        0                        620884            620884
1194      0                        121637                   608185            608185
1195      0                        100045                   850000            1000000
1196      0                        116468.4                 776456            788000
1197      0                        0                        0                 1049000
1198      0                        0                        0                 650000
1199      0                        91500                    0                 610000
1200      0                        200000                   0                 1055000
1201      0                        0                        0                 555000
1202      0                        56009.83                 560659            605000
1203      0                        0                        249400            250000
1204      0                        0                        0                 3100000
1205      0                        395000                   1550000           1550000
1206      0                        0                        0                 620000
1207      0                        0                        705000            710000
1208      0                        0                        785000            825000
1209      0                        0                        0                 570000
1210      0                        57282.66                 573400            573500
1211      0                        0                        688800            690000
1212      0                        56500                    565000            573000
1213      0                        0                        0                 760000
1214      0                        290000                   1450000           1450000
1215      0                        0                        525000            525000
1216      0                        0                        0                 750000
1217      0                        0                        0                 770000
1218      0                        0                        0                 1160000
1219      0                        132600                   884000            884000
1220      0                        136000                   680000            730000
1221      0                        123871.6                 619358            620000
1222      0                        0                        0                 2300000
1223      0                        0                        0                 1100000
1224      0                        74975.5                  0                 565000
1225      0                        170882.2                 854411            860000
1226      0                        0                        0                 730000
1227      0                        0                        0                 583000
1228      0                        110000                   550000            550000
1229      0                        0                        0                 850000
1230      0                        150018.5                 755000            755000
1231      0                        64274.86                 643392            644000
1232      0                        0                        0                 825000
1233      0                        0                        0                 2800000
1234      0                        0                        531170            534000
1235      0                        0                        0                 1530000
1236      0                        0                        550000            615000
1237      0                        300040                   1300000           1300000
1238      0                        0                        0                 950000
1239      0                        0                        800000            825000
1240      0                        0                        0                 550000
1241      0                        102789.5                 0                 605000
1242      0                        0                        0                 2170000
1243      0                        0                        0                 1100000
1244      0                        0                        0                 1425000
1245      0                        130000                   650000            677000
1246      0                        59850                    598912            650000
1247      0                        11550                    77000             78000
1248      0                        11700                    78000             80000
1249      0                        11250                    75000             77000
1250      0                        18625                    74500             75000
1251      0                        11250                    75000             77000
1252      0                        15000                    75000             82000
1253      0                        44000                    220000            220000
1254      0                        40800                    204000            235000
1255      0                        11250                    75000             75000
1256      0                        0                        0                 400000
1257      0                        0                        0                 585000
1258      0                        19500                    130000            130000
1259      0                        0                        176217            182000
1260      0                        0                        196990            215000
1261      0                        26300                    131500            133000
1262      0                        33100                    165500            165500
1263      0                        27000                    135000            136000
1264      0                        87500                    350000            355000
1265      0                        40800                    204000            206000
1266      0                        52000                    260000            260000
1267      0                        30600                    153000            162000
1268      0                        67600                    338000            338000
1269      0                        27150                    180990            205000
1270      0                        37200                    186000            187900
1271      0                        40000                    200000            200000
1272      0                        26300                    131500            135000
1273      0                        37200                    186000            186000
1274      0                        47500                    0                 190000
1275      0                        78000                    780000            780000
1276      0                        0                        55000             58000
1277      0                        80000                    400000            400000
1278      0                        35000                    140000            140000
1279      0                        44136                    220676            255000
1280      0                        10000                    0                 100000
1281      0                        32400                    162000            170000
1282      0                        33200                    221061            241000
1283      0                        24500                    0                 245000
1284      0                        57000                    285000            290000
1285      0                        25000                    0                 250000
1286      0                        0                        144700            149000
1287      0                        47940                    319600            326000
1288      0                        21000                    105000            105000
1289      0                        41800                    209000            210000
1290      0                        29330                    146650            147000
1291      0                        0                        340000            340000
1292      0                        0                        189868            221000
1293      0                        36000                    180000            180000
1294      0                        47980                    239900            240000
1295      0                        28000                    140000            144000
1296      0                        16500                    110000            123000
1297      0                        36000                    180000            185000
1298      0                        87000                    0                 300000
1299      0                        12000                    0                 121000
1300      0                        61000                    0                 305000
1301      0                        0                        0                 3200000
1302      0                        21600                    108000            112000
1303      0                        31500                    315000            315000
1304      0                        0                        229100            242000
1305      0                        50000                    200000            243000
1306      0                        33600                    168000            180000
1307      0                        55000                    275000            275000
1308      0                        28800                    0                 288000
1309      0                        43000                    215000            215000
1310      0                        18300                    91500             107000
1311      0                        16000                    80000             108000
1312      0                        44800                    224000            230000
1313      0                        0                        128000            130000
1314      0                        39600                    198000            201000
1315      0                        23300                    116500            117000
1316      0                        37000                    185000            185000
1317      0                        31500                    210000            220000
1318      0                        42000                    210058            211000
1319      0                        57540                    287700            319000
1320      0                        34600                    173000            175000
1321      0                        28035                    186900            187000
1322      0                        37475                    149900            150000
1323      0                        22850                    0                 152500
1324      0                        8250                     55000             55000
1325      0                        21320                    106600            112000
1326      0                        59800                    299000            300000
1327      0                        23600                    118000            118000
1328      0                        16100                    80500             107000
1329      0                        15500                    155000            155000
1330      0                        16000                    0                 160000
1331      0                        33000                    0                 174000
1332      0                        33200                    166000            180000
1333      0                        39000                    200000            195000
1334      0                        55600                    278000            282000
1335      0                        43000                    215000            215000
1336      0                        43800                    218950            224500
1337      0                        25950                    173268            175000
1338      0                        49000                    245000            245000
1339      0                        35835                    179175            179175
1340      0                        36500                    0                 210000
1341      0                        16700                    83500             84000
1342      0                        28100                    93651             118000
1343      0                        31500                    105000            120000
1344      0                        26000                    0                 122000
1345      0                        40000                    160000            165000
1346      0                        47000                    235000            235000
1347      0                        0                        0                 235000
1348      0                        29385                    195900            197000
1349      0                        20000                    80000             90000
1350      0                        25050                    107000            107500
1351      0                        11500                    76900             89000
1352      0                        30750                    153750            159000
1353      0                        181500                   825000            825000
1354      0                        0                        0                 995000
1355      0                        38720                    193600            218000
1356      0                        53225                    212900            212900
1357      0                        20930                    209305            223000
1358      0                        15600                    0                 77000
1359      0                        0                        89900             89900
1360      0                        30000                    150000            163000
1361      0                        22800                    0                 114000
1362      0                        20000                    0                 360000
1363      0                        34946                    139784            142000
1364      0                        0                        250000            253000
1365      0                        39000                    130000            134000
1366      0                        150000                   754000            901000
1367      0                        36000                    180000            181000
1368      0                        0                        0                 97000
1369      0                        169200                   846000            846000
1370      0                        31500                    210000            225000
1371      0                        25000                    125000            125000
1372      0                        0                        0                 60000
1373      0                        32250                    0                 215000
1374      0                        45000                    225000            227000
1375      0                        92000                    460000            460000
1376      0                        43500                    0                 435000
1377      0                        26000                    130000            155000
1378      0                        30750                    153930            157000
1379      0                        37000                    185000            185000
1380      0                        36625                    146500            155000
1381      0                        36625                    146500            155000
1382      0                        45300                    0                 305000
1383      0                        31600                    158000            158000
1384      0                        22000                    110000            114000
1385      0                        0                        110000            115000
1386      0                        36500                    195000            195000
1387      0                        113326                   566630            567000
1388      0                        28000                    140000            140000
1389      0                        29000                    145000            146000
1390      0                        28000                    140000            143000
1391      0                        41250                    165000            165000
1392      0                        24000                    0                 120000
1393      0                        29091                    193940            195000
1394      0                        35700                    0                 238000
1395      0                        116000                   580000            600000
1396      0                        27000                    0                 282000
1397      0                        11350                    113750            114000
1398      0                        0                        124025            144000
1399      0                        35800                    179000            179000
1400      0                        17500                    70000             72000
1401      0                        52350                    349000            375000
1402      0                        37800                    189000            190000
1403      0                        39000                    195000            199000
1404      0                        43901                    219505            222000
1405      0                        66600                    222000            243000
1406      0                        61000                    305000            305000
1407      0                        14375                    57500             63500
1408      0                        32400                    162000            162000
1409      0                        30000                    150000            150000
1410      0                        11950                    119500            126000
1411      0                        39700                    158830            160000
1412      0                        31000                    155000            160000
1413      0                        32650                    163169            192000
1414      0                        38750                    155000            155000
1415      0                        25900                    129500            131000
1416      0                        34125                    227500            242000
1417      0                        45306                    226530            232000
1418      0                        37540                    187700            189000
1419      0                        31297                    208650            210000
1420      0                        0                        0                 122000
1421      0                        0                        0                 126000
1422      0                        0                        0                 127000
1423      0                        0                        0                 126000
1424      0                        30000                    0                 128000
1425      0                        28300                    141500            143000
1426      0                        0                        0                 110700
1427      0                        34300                    171500            172000
1428      0                        42000                    210000            210000
1429      0                        29000                    145000            145000
1430      0                        0                        65000             65000
1431      0                        66250                    0                 265000
1432      0                        69525                    463500            470000
1433      0                        0                        115000            115000
1434      0                        36000                    0                 240000
1435      0                        11250                    75000             80400
1436      0                        125000                   0                 680000
1437      0                        54950                    274900            290000
1438      0                        26400                    0                 264000
1439      0                        93750                    0                 625000
1440      0                        44600                    223000            224000
1441      0                        13000                    65000             68000
1442      0                        18780                    93900             99500
1443      0                        12100                    121528            122000
1444      0                        12000                    120428            120500
1445      0                        53809                    184000            184000
1446      0                        32328                    161638            162000
1447      0                        0                        50000             62000
1448      0                        0                        88000             112000
1449      0                        15800                    79000             84000
1450      0                        43450                    217400            218000
1451      0                        171000                   855000            855000
1452      0                        37000                    185000            185000
1453      0                        350000                   1500000           1500000
1454      0                        110000                   550000            550000
1455      0                        80000                    0                 1200000
1456      0                        47940                    239700            254000
1457      0                        18000                    90000             90000
1458      0                        32000                    160000            170000
1459      0                        350000                   1388000           1388000
1460      0                        34000                    170000            198000
1461      0                        25980                    129900            131000
1462      0                        150000                   750000            750000
1463      0                        28800                    144000            145000
1464      0                        146000                   730000            730000
1465      0                        53600                    268000            269000
1466      0                        32000                    160000            161900
1467      0                        23100                    115500            158000
1468      0                        36550                    182977            214000
1469      0                        150000                   0                 1335000
1470      0                        0                        0                 235000
1471      0                        25000                    76500             79000
1472      0                        0                        815000            850000
1473      0                        38200                    191000            191000
1474      0                        28800                    192000            192000
1475      0                        32153                    160764            167000
1476      0                        0                        0                 575000
1477      0                        0                        194500            194500
1478      0                        350000                   1442000           1442000
1479      0                        12580                    62900             82000
1480      0                        78000                    390000            390000
1481      0                        175000                   0                 828000
1482      0                        39440                    197200            198000
1483      0                        146800                   734000            734000
1484      0                        35000                    175000            182000
1485      0                        19000                    95000             95000
1486      0                        29680                    148400            150000
1487      0                        26200                    131000            145000
1488      0                        0                        262360            265500
1489      0                        50000                    294500            320000
1490      0                        0                        350000            350000
1491      0                        22800                    114000            123000
1492      0                        47980                    239900            239900
1493      0                        47413                    237065            269000
1494      0                        16420                    82100             102000
1495      0                        27900                    185900            230000
1496      0                        32000                    320000            320000
1497      0                        27400                    137000            137500
1498      0                        152300                   761766            766000
1499      0                        41200                    206000            206000
1500      0                        34350                    114500            115000
1501      0                        11400                    76000             76000
1502      0                        45000                    450000            450000
1503      0                        26750                    133900            134000
1504      0                        16200                    81000             81000
1505      0                        165000                   815000            815000
1506      0                        118000                   590000            590000
1507      0                        38000                    190000            191000
1508      0                        117700                   588513            589000
1509      0                        125000                   654980            655000
1510      0                        14200                    71000             115000
1511      0                        27000                    0                 180000
1512      0                        0                        182900            185000
1513      0                        0                        75000             78000
1514      0                        32400                    162000            162000
1515      0                        83550                    557000            578000
1516      0                        79000                    395000            395000
1517      0                        23000                    115000            115000
1518      0                        18000                    180000            203000
1519      0                        41200                    206000            210000
1520      0                        63000                    315000            315000
1521      0                        67000                    335000            335000
1522      0                        67000                    335000            335000
1523      0                        190000                   950000            975000
1524      0                        0                        0                 80000
1525      0                        33590                    167950            185000
1526      0                        40987                    273250            274000
1527      0                        0                        425000            485000
1528      0                        10000                    60000             68000
1529      0                        52600                    0                 263000
1530      0                        36603                    183015            210000
1531      0                        125000                   628300            630000
1532      0                        23250                    0                 166000
1533      0                        98250                    655000            655000
1534      0                        46800                    312000            320000
1535      0                        0                        0                 190000
1536      0                        77350                    386990            399500
1537      0                        55500                    277695.8          278000
1538      0                        58150                    290740            293000
1539      0                        41850                    209265            210000
1540      0                        76550                    382915            385000
1541      0                        29980                    149900            150000
1542      0                        56000                    0                 280000
1543      0                        14000                    70000             72000
1544      0                        51045                    255225            260000
1545      0                        13800                    138000            170000
1546      0                        40000                    160000            161500
1547      0                        45400                    227000            230000
1548      0                        18000                    90000             91000
1549      0                        0                        150000            185000
1550      0                        0                        76531             77000
1551      0                        30500                    122000            122000
1552      0                        0                        76531             77000
1553      0                        13490                    134900            185000
1554      0                        13997                    69985             75000
1555      0                        62000                    0                 340000
1556      0                        18980                    94900             95000
1557      0                        12500                    125000            129000
1558      0                        27000                    90000             94000
1559      0                        0                        0                 215000
1560      0                        16000                    0                 162000
1561      0                        0                        196900            197500
1562      0                        27550                    137900            138000
1563      0                        0                        0                 150000
1564      0                        65000                    325000            325000
1565      0                        47000                    235000            264000
1566      0                        85000                    0                 425000
1567      0                        30400                    152000            160000
1568      0                        28000                    140000            140000
1569      0                        0                        191900            195700
1570      0                        0                        207000            213000
1571      0                        277800                   1389000           1400000
1572      0                        0                        129490            132500
1573      0                        17280                    115200            117500
1574      0                        37500                    150000            161000
1575      0                        168000                   840000            1150000
1576      0                        27700                    138500            149000
1577      0                        27600                    138000            150000
1578      0                        0                        71200             76000
1579      0                        60000                    0                 300000
1580      0                        0                        260500            370000
1581      0                        0                        0                 300000
1582      0                        0                        0                 131000
1583      0                        31000                    155000            176000
1584      0                        31000                    309900            310000
1585      0                        33459                    167295            200000
1586      0                        34722                    173613            205000
1587      0                        61900                    0                 309500
1588      0                        0                        83000             90000
1589      0                        21600                    108000            108000
1590      0                        47600                    238000            270000
1591      0                        0                        0                 155000
1592      0                        30000                    0                 300000
1593      0                        17743                    88713             116000
1594      0                        28200                    141000            141000
1595      0                        0                        0                 200000
1596      0                        58000                    290000            295000
1597      0                        109000                   545000            545000
1598      0                        31400                    157000            157000
1599      0                        105000                   525000            530000
1600      0                        36400                    182000            183000
1601      0                        57400                    287000            287000
1602      0                        31000                    309900            313000
1603      0                        330000                   0                 1100000
1604      0                        31550                    157990            159000
1605      0                        90400                    452000            455000
1606      0                        133400                   0                 667000
1607      0                        52700                    263575            295000
1608      0                        23300                    116500            128000
1609      0                        41300                    206805            220000
1610      0                        18125                    72500             93000
1611      0                        118000                   0                 590000
1612      0                        0                        0                 98000
1613      0                        79800                    399000            399000
1614      0                        37800                    189000            191000
1615      0                        19975                    79900             83000
1616      0                        350000                   1482000           1482000
1617      0                        30000                    150000            154000
1618      0                        109000                   545000            577700
1619      0                        33000                    165000            170000
1620      0                        10000                    50000             50000
1621      0                        0                        0                 1600000
1622      0                        0                        0                 1288000
1623      0                        19500                    130000            160000
1624      0                        24000                    120000            170000
1625      0                        61000                    0                 305000
1626      0                        0                        0                 152000
1627      0                        42900                    214900            215000
1628      0                        0                        0                 211000
1629      0                        0                        0                 68000
1630      0                        0                        0                 2920000
1631      0                        0                        96268             105000
1632      0                        32250                    0                 215000
1633      0                        116000                   590000            580000
1634      0                        0                        141077            142000
1635      0                        86250                    0                 575000
1636      0                        0                        133000            133000
1637      0                        14440                    72200             72900
1638      0                        175000                   875000            875000
1639      0                        0                        0                 370000
1640      0                        0                        223500            230000
1641      0                        153900                   769950            770000
1642      0                        15700                    156990            159000
1643      0                        44900                    224500            225000
1644      0                        0                        82400             85000
1645      0                        126680                   633400            660000
1646      0                        52000                    260000            260000
1647      0                        18642                    186423            195000
1648      0                        41200                    205990            210000
1649      0                        47000                    134276            139500
1650      0                        50100                    143066            144000
1651      0                        25950                    0                 173000
1652      0                        13000                    65000             86000
1653      0                        249000                   1245000           1245000
1654      0                        21000                    0                 140000
1655      0                        0                        247000            335000
1656      0                        26100                    174000            175000
1657      0                        35800                    179000            179000
1658      0                        0                        89000             90000
1659      0                        86250                    575000            575000
1660      0                        70000                    0                 350000
1661      0                        125000                   565000            565000
1662      0                        36000                    180000            216700
1663      0                        52100                    260500            261000
1664      0                        150000                   810000            824000
1665      0                        29350                    146900            150000
1666      0                        27000                    135000            155000
1667      0                        0                        134000            140000
1668      0                        18000                    60000             64000
1669      0                        24000                    0                 305000
1670      0                        65100                    325900            337000
1671      0                        36000                    179990            210000
1672      0                        53000                    265000            265000
1673      0                        16700                    83500             108000
1674      0                        185000                   740000            835000
1675      0                        124400                   622000            626000
1676      0                        0                        560000            560000
1677      0                        46025                    230125            258000
1678      0                        17000                    85000             89000
1679      0                        21300                    142000            142000
1680      0                        0                        269900            297000
1681      0                        48300                    241500            242000
1682      0                        59750                    298851            303000
1683      0                        0                        284900            290000
1684      0                        75000                    0                 375000
1685      0                        0                        0                 3900000
1686      0                        46100                    184499            196500
1687      0                        71070                    355350            360000
1688      0                        34850                    139500            140000
1689      0                        15200                    152000            152000
1690      0                        0                        415000            415000
1691      0                        27000                    135000            135000
1692      0                        50250                    335000            335000
1693      0                        38000                    0                 190000
1694      0                        31250                    125000            155000
1695      0                        25950                    129950            130000
1696      0                        0                        310000            310000
1697      0                        20685                    137900            141000
1698      0                        18400                    92000             92000
1699      0                        52350                    349000            349000
1700      0                        27000                    135000            149000
1701      0                        145416                   727084            802000
1702      0                        0                        434213            446000
1703      0                        0                        220000            220000
1704      0                        0                        205000            214000
1705      0                        26950                    0                 77000
1706      0                        52700                    264000            264000
1707      0                        48700                    194900            207000
1708      0                        0                        149900            150000
1709      0                        173000                   865000            902000
1710      0                        0                        162800            163000
1711      0                        0                        0                 113500
1712      0                        35800                    178900            180000
1713      0                        144000                   720000            720000
1714      0                        126000                   630000            630000
1715      0                        25050                    155000            172000
1716      0                        32000                    160000            160000
1717      0                        280750                   1123000           1400000
1718      0                        55000                    220000            230000
1719      0                        18000                    90000             129000
1720      0                        0                        132500            132500
1721      0                        95800                    479000            490000
1722      0                        14150                    57000             62000
1723      0                        0                        215000            215000
1724      0                        43380                    216900            217000
1725      0                        56000                    280000            340000
1726      0                        21000                    139900            140000
1727      0                        38540                    192700            207000
1728      0                        50000                    250000            273000
1729      0                        118500                   790000            820000
1730      0                        33000                    165900            166000
1731      0                        0                        0                 232000
1732      0                        21000                    105000            105000
1733      0                        26400                    132000            139000
1734      0                        0                        92000             104000
1735      0                        22500                    0                 150000
1736      0                        0                        138200            153000
1737      0                        0                        0                 215000
1738      0                        22075                    88300             90000
1739      0                        27000                    135000            136000
1740      0                        111200                   556000            556000
1741      0                        25499                    159650            160000
1742      0                        31980                    159900            160000
1743      0                        36950                    184900            185000
1744      0                        0                        130000            148000
1745      0                        60000                    0                 300000
1746      0                        0                        79000             80000
1747      0                        37820                    189100            202000
1748      0                        44000                    220000            239000
1749      0                        7800                     52000             52900
1750      0                        49800                    0                 249000
1751      0                        33000                    165000            165000
1752      0                        20500                    82000             88500
1753      0                        40000                    0                 267000
1754      0                        71800                    359000            359000
1755      0                        41000                    205000            210000
1756      0                        28800                    129000            130000
1757      0                        0                        52500             72000
1758      0                        17950                    89900             91000
1759      0                        46400                    232000            232000
1760      0                        0                        95000             102000
1761      0                        0                        289900            317000
1762      0                        34000                    170000            206000
1763      0                        148498                   742490            760000
1764      0                        17250                    115000            140000
1765      0                        31600                    158000            162000
1766      0                        30900                    154500            155000
1767      0                        0                        280000            310000
1768      0                        32482                    129925            130000
1769      0                        15250                    152950            155000
1770      0                        24980                    0                 124900
1771      0                        52450                    209990            260000
1772      0                        77395                    386975            390000
1773      0                        32958                    131831            135000
1774      0                        13350                    66750             67000
1775      0                        30000                    150000            150000
1776      0                        31250                    125000            134000
1777      0                        18850                    188400            200000
1778      0                        18000                    120500            135000
1779      0                        17400                    116000            131000
1780      0                        142693                   713466            729000
1781      0                        49900                    249500            265000
1782      0                        0                        189000            190000
1783      0                        36000                    180000            180000
1784      0                        39000                    156435            156000
1785      0                        23000                    76735             80600
1786      0                        24822                    165485            166000
1787      0                        116000                   580000            580000
1788      0                        25100                    111000            111000
1789      0                        27000                    135000            147000
1790      0                        90000                    450000            450000
1791      0                        37400                    187000            225000
1792      0                        46000                    230000            235000
1793      0                        0                        0                 345000
1794      0                        0                        0                 345000
1795      0                        15600                    0                 156000
1796      0                        41000                    205000            208000
1797      0                        0                        390000            414000
1798      0                        0                        0                 115000
1799      0                        55600                    222500            224000
1800      0                        55600                    222500            224000
1801      0                        39600                    198000            198000
1802      0                        55600                    222500            224000
1803      0                        37482                    187410            187500
1804      0                        0                        175500            195000
1805      0                        36800                    184000            188000
1806      0                        37380                    186900            190000
1807      0                        36250                    145000            155000
1808      0                        229649                   1530990           1600000
1809      0                        24650                    242500            250000
1810      0                        177000                   885000            1000000
1811      0                        36566                    182830            184000
1812      0                        26940                    134700            136000
1813      0                        0                        0                 152000
1814      0                        22800                    0                 229000
1815      0                        330000                   1650000           1800000
1816      0                        25750                    128750            130000
1817      0                        21400                    107000            112000
1818      0                        55380                    276900            285000
1819      0                        129000                   645000            645000
1820      0                        20700                    138000            138000
1821      0                        38000                    190000            190000
1822      0                        115000                   575000            575000
1823      0                        34780                    173900            176500
1824      0                        28800                    0                 144000
1825      0                        12000                    120000            122000
1826      0                        256250                   1025000           1075000
1827      0                        63500                    252500            265000
1828      0                        119990                   599950            669000
1829      0                        0                        315000            315000
1830      0                        0                        210000            225000
1831      0                        43000                    214990            220000
1832      0                        35580                    177900            204000
1833      0                        32250                    0                 215000
1834      0                        0                        82000             82000
1835      0                        187500                   1250000           1250000
1836      0                        37000                    148000            154000
1837      0                        45500                    182000            182000
1838      0                        0                        47000             60000
1839      0                        16100                    80500             85000
1840      0                        0                        0                 235000
1841      0                        31936                    159680            200000
1842      0                        32847                    164235            165000
1843      0                        0                        0                 137000
1844      0                        0                        0                 155000
1845      0                        37200                    186000            198000
1846      0                        92700                    309000            340000
1847      0                        28403                    142015            145000
1848      0                        176000                   880000            880000
1849      0                        36250                    145000            148000
1850      0                        108800                   1088050           1088500
1851      0                        450000                   1800000           1803000
1852      0                        0                        320000            325000
1853      0                        21000                    140000            140000
1854      0                        31600                    158000            158000
1855      0                        40035                    266900            270000
1856      0                        52450                    209800            212000
1857      0                        27338                    136688            137000
1858      0                        95000                    475000            482000
1859      0                        28750                    115000            120000
1860      0                        0                        148000            148500
1861      0                        42800                    142810            145000
1862      0                        0                        0                 158000
1863      0                        0                        105000            110000
1864      0                        18000                    0                 290000
1865      0                        25720                    128600            129500
1866      0                        73000                    0                 365000
1867      0                        21000                    105000            110000
1868      0                        0                        103500            108600
1869      0                        37800                    189000            190000
1870      0                        44000                    220000            220000
1871      0                        0                        165000            165000
1872      0                        34300                    171900            171900
1873      0                        61125                    407500            407500
1874      0                        21580                    107900            109300
1875      0                        33750                    135000            141500
1876      0                        35575                    142300            151000
1877      0                        36325                    145300            151000
1878      0                        0                        547510            560000
1879      0                        129650                   648304            650000
1880      0                        150000                   768695            850000
1881      0                        0                        0                 2700000
1882      0                        0                        182428            190000
1883      0                        0                        0                 525000
1884      0                        0                        580000            585000
1885      0                        34600                    0                 173000
1886      0                        116650                   583107            585000
1887      0                        34173                    170865            173000
1888      0                        18500                    185000            185000
1889      0                        38980                    194900            197000
1890      0                        21000                    105000            135000
1891      0                        50800                    0                 254000
1892      0                        33000                    165000            165000
1893      0                        16140                    80700             90000
1894      0                        100000                   0                 670000
1895      0                        27000                    0                 270000
1896      0                        28500                    0                 147000
1897      0                        29700                    148500            148900
1898      0                        58470                    194900            195000
1899      0                        65000                    325000            330000
1900      0                        66500                    332500            340000
1901      0                        0                        0                 550000
1902      0                        0                        210000            210000
1903      0                        50250                    335000            335000
1904      0                        0                        255000            255000
1905      0                        38000                    0                 232000
1906      0                        39240                    196200            197500
1907      0                        135675                   678375            680000
1908      0                        120000                   600000            600000
1909      0                        30000                    150000            170000
1910      0                        114600                   573000            575000
1911      0                        10600                    0                 290000
1912      0                        0                        0                 85000
1913      0                        113000                   565000            565000
1914      0                        109800                   549000            555000
1915      0                        57000                    285000            285000
1916      0                        67700                    338500            456000
1917      0                        59200                    296000            296000
1918      0                        41925                    167700            168000
1919      0                        0                        0                 240000
1920      0                        119925                   799500            800000
1921      0                        28400                    0                 142000
1922      0                        0                        530000            535000
1923      0                        71800                    359000            359000
1924      0                        44600                    223000            223000
1925      0                        350000                   1366000           1850000
1926      0                        22500                    150000            150000
1927      0                        37980                    189900            190000
1928      0                        0                        135000            135000
1929      0                        88000                    559950            560000
1930      0                        0                        0                 261800
1931      0                        0                        132000            132000
1932      0                        126000                   630000            630000
1933      0                        126000                   630000            630000
1934      0                        0                        409000            409000
1935      0                        128600                   0                 643000
1936      0                        0                        235000            265000
1937      0                        55818                    223272            230000
1938      0                        22500                    90000             90500
1939      0                        0                        214734            224000
1940      0                        44803                    179210            195000
1941      0                        37800                    252000            299000
1942      0                        46950                    313000            313000
1943      0                        32000                    160000            210000
1944      0                        14090                    140900            144000
1945      0                        41000                    205000            205000
1946      0                        46400                    232156            235000
1947      0                        0                        0                 400000
1948      0                        39000                    195000            195000
1949      0                        51000                    255000            260000
1950      0                        32000                    160000            175000
1951      0                        150000                   757024            760000
1952      0                        0                        888328            950000
1953      0                        0                        130000            148000
1954      0                        17100                    171000            171000
1955      0                        78000                    0                 390000
1956      0                        180350                   901793            920000
1957      0                        37900                    189500            190000
1958      0                        134800                   674075            715000
1959      0                        57220                    286100            286500
1960      0                        0                        0                 650000
1961      0                        19400                    97000             102000
1962      0                        25500                    0                 102000
1963      0                        45900                    153000            153000
1964      0                        33000                    165000            170000
1965      0                        87550                    437750            483000
1966      0                        53600                    0                 268000
1967      0                        27233                    137675            139000
1968      0                        48000                    192000            192000
1969      0                        0                        275000            288000
1970      0                        0                        139000            139000
1971      0                        0                        126000            130000
1972      0                        42000                    279900            280000
1973      0                        0                        0                 650000
1974      0                        145800                   729000            750000
1975      0                        0                        0                 1100000
1976      0                        94600                    473000            475000
1977      0                        44000                    220000            235000
1978      0                        38400                    192000            245000
1979      0                        124200                   0                 621000
1980      0                        350000                   1550000           1550000
1981      0                        0                        285000            285000
1982      0                        122000                   610000            610000
1983      0                        53700                    358000            360000
1984      0                        43775                    175100            176000
1985      0                        27982                    186552            195000
1986      0                        22480                    112400            113000
1987      0                        30000                    150000            150000
1988      0                        0                        215000            215000
1989      0                        126800                   636000            634000
1990      0                        37600                    0                 188000
1991      0                        30600                    153000            155000
1992      0                        226000                   0                 835000
1993      0                        28800                    0                 192000
1994      0                        105000                   525000            528000
1995      0                        0                        0                 266000
1996      0                        49000                    245000            245000
1997      0                        39200                    196000            196000
1998      0                        0                        365106            385000
1999      0                        0                        0                 245000
2000      0                        26000                    130000            142000
2001      0                        0                        0                 219000
2002      0                        0                        280000            280000
2003      0                        35000                    175000            175000
2004      0                        22000                    110000            110000
2005      0                        56000                    0                 295000
2006      0                        0                        0                 720000
2007      0                        54000                    180000            180000
2008      0                        34000                    170000            174000
2009      0                        37800                    189000            200000
2010      0                        23760                    118800            119000
2011      0                        0                        193170            195000
2012      0                        31000                    155000            190000
2013      0                        0                        401873            410000
2014      0                        15600                    0                 104000
2015      0                        44000                    220000            225000
2016      0                        25100                    117000            135000
2017      0                        23200                    116000            130000
2018      0                        85000                    425000            425000
2019      0                        30086                    150428            152000
2020      0                        0                        95000             95000
2021      0                        53560                    267800            268000
2022      0                        150000                   850000            850000
2023      0                        25950                    129990            129990
2024      0                        0                        195500            195500
2025      0                        133000                   665000            665000
2026      0                        29000                    145000            145000
2027      0                        44000                    220000            258000
2028      0                        75000                    0                 1150000
2029      0                        59000                    236000            238000
2030      0                        41250                    0                 275000
2031      0                        0                        147000            143900
2032      0                        17700                    88500             88500
2033      0                        26600                    133000            174000
2034      0                        138000                   0                 925000
2035      0                        74900                    0                 750000
2036      0                        0                        180000            180000
2037      0                        42000                    0                 280000
2038      0                        417900                   0                 2100000
2039      0                        53900                    359400            368500
2040      0                        0                        0                 2200000
2041      0                        90000                    0                 1100000
2042      0                        120000                   600000            600000
2043      0                        100000                   0                 750000
2044      0                        69000                    0                 850000
2045      0                        0                        589830            610000




--------------------------------------------------------------------------------




          LOAN_TO_VALUE          COMBO_LTV       MI                        MTG_INS
1         80                     100             No MI                     NO MI
2         80                     95              No MI                     NO MI
3         80                     100             No MI                     NO MI
4         99.98000336            99.98           No MI                     NO MI
5         80                     100             No MI                     NO MI
6         80                     100             No MI                     NO MI
7         80                     80              No MI                     NO MI
8         80                     80              No MI                     NO MI
9         80                     100             No MI                     NO MI
10        90                     90              No MI                     NO MI
11        77.44999695            77.45           No MI                     NO MI
12        80                     80              No MI                     NO MI
13        80                     100             No MI                     NO MI
14        80                     95              No MI                     NO MI
15        80                     89.99           No MI                     NO MI
16        75                     100             No MI                     NO MI
17        80                     100             No MI                     NO MI
18        80                     100             No MI                     NO MI
19        80                     94.99           No MI                     NO MI
20        79.33000183            99.16           No MI                     NO MI
21        80                     100             No MI                     NO MI
22        80                     100             No MI                     NO MI
23        80                     90              No MI                     NO MI
24        80                     100             No MI                     NO MI
25        77.36000061            77.36           No MI                     NO MI
26        80                     80              No MI                     NO MI
27        75                     100             No MI                     NO MI
28        80                     100             No MI                     NO MI
29        80                     90              No MI                     NO MI
30        80                     100             No MI                     NO MI
31        70                     95              No MI                     NO MI
32        80                     100             No MI                     NO MI
33        83.41000366            83.41           PMI                       LPMI
34        80                     90              No MI                     NO MI
35        80                     95              No MI                     NO MI
36        80                     90              No MI                     NO MI
37        80                     100             No MI                     NO MI
38        80                     95              No MI                     NO MI
39        80                     100             No MI                     NO MI
40        80                     100             No MI                     NO MI
41        80                     80              No MI                     NO MI
42        80                     100             No MI                     NO MI
43        75                     100             No MI                     NO MI
44        80                     100             No MI                     NO MI
45        79.98999786            99.98           No MI                     NO MI
46        75                     100             No MI                     NO MI
47        80                     100             No MI                     NO MI
48        80                     99.99           No MI                     NO MI
49        79.98999786            99.99           No MI                     NO MI
50        100                    100             PMI                       LPMI
51        100                    100             PMI                       LPMI
52        80                     100             No MI                     NO MI
53        75                     95              No MI                     NO MI
54        80                     90              No MI                     NO MI
55        79.98999786            99.96           No MI                     NO MI
56        79.98999786            99.97           No MI                     NO MI
57        79.94999695            99.93           No MI                     NO MI
58        80                     100             No MI                     NO MI
59        80                     95              No MI                     NO MI
60        80                     100             No MI                     NO MI
61        80                     95              No MI                     NO MI
62        80                     100             No MI                     NO MI
63        80                     100             No MI                     NO MI
64        80                     90              No MI                     NO MI
65        95                     95              PMI                       LPMI
66        80                     100             No MI                     NO MI
67        80                     100             No MI                     NO MI
68        80                     95              No MI                     NO MI
69        79.13999939            99.14           No MI                     NO MI
70        80                     95              No MI                     NO MI
71        80                     100             No MI                     NO MI
72        80                     100             No MI                     NO MI
73        80                     90              No MI                     NO MI
74        80                     80              No MI                     NO MI
75        75                     100             No MI                     NO MI
76        74.94999695            89.98           No MI                     NO MI
77        80                     100             No MI                     NO MI
78        80                     100             No MI                     NO MI
79        70                     95              No MI                     NO MI
80        75                     95              No MI                     NO MI
81        80                     100             No MI                     NO MI
82        75                     75              No MI                     NO MI
83        79.98999786            89.98           No MI                     NO MI
84        80                     100             No MI                     NO MI
85        80                     100             No MI                     NO MI
86        79.98999786            94.99           No MI                     NO MI
87        75                     90              No MI                     NO MI
88        80                     100             No MI                     NO MI
89        70                     90              No MI                     NO MI
90        79.98000336            99.98           No MI                     NO MI
91        79.94999695            89.95           No MI                     NO MI
92        80                     100             No MI                     NO MI
93        100                    100             PMI                       LPMI
94        80                     90              No MI                     NO MI
95        80                     100             No MI                     NO MI
96        80                     93.62           No MI                     NO MI
97        79.97000122            99.97           No MI                     NO MI
98        80                     90              No MI                     NO MI
99        80                     100             No MI                     NO MI
100       80                     100             No MI                     NO MI
101       80                     100             No MI                     NO MI
102       80                     100             No MI                     NO MI
103       79.98999786            99.96           No MI                     NO MI
104       80                     100             No MI                     NO MI
105       80                     100             No MI                     NO MI
106       79.97000122            99.93           No MI                     NO MI
107       80                     100             No MI                     NO MI
108       77.73000336            77.73           No MI                     NO MI
109       80                     100             No MI                     NO MI
110       80                     100             No MI                     NO MI
111       80                     100             No MI                     NO MI
112       80                     80              No MI                     NO MI
113       75.75                  94.69           No MI                     NO MI
114       80                     95              No MI                     NO MI
115       80                     90              No MI                     NO MI
116       80                     100             No MI                     NO MI
117       83.90000153            83.9            United Guaranty           BPMI
118       80                     100             No MI                     NO MI
119       80                     100             No MI                     NO MI
120       75                     100             No MI                     NO MI
121       80                     100             No MI                     NO MI
122       75                     100             No MI                     NO MI
123       75                     90              No MI                     NO MI
124       100                    100             PMI                       LPMI
125       100                    100             PMI                       LPMI
126       100                    100             PMI                       LPMI
127       80                     90              No MI                     NO MI
128       80                     100             No MI                     NO MI
129       80                     100             No MI                     NO MI
130       100                    100             PMI                       LPMI
131       100                    100             PMI                       LPMI
132       80                     95              No MI                     NO MI
133       70                     95              No MI                     NO MI
134       80                     100             No MI                     NO MI
135       100                    100             PMI                       LPMI
136       98.20999908            98.21           PMI                       LPMI
137       80                     90              No MI                     NO MI
138       100                    100             PMI                       LPMI
139       74.98000336            94.98           No MI                     NO MI
140       80                     100             No MI                     NO MI
141       80                     100             No MI                     NO MI
142       80                     100             No MI                     NO MI
143       74.98999786            99.64           No MI                     NO MI
144       80                     95              No MI                     NO MI
145       79.98000336            94.98           No MI                     NO MI
146       80                     100             No MI                     NO MI
147       100                    100             PMI                       LPMI
148       100                    100             PMI                       LPMI
149       80                     90              No MI                     NO MI
150       80                     100             No MI                     NO MI
151       80                     100             No MI                     NO MI
152       75                     100             No MI                     NO MI
153       75                     100             No MI                     NO MI
154       80                     88.71           No MI                     NO MI
155       80                     100             No MI                     NO MI
156       80                     100             No MI                     NO MI
157       80                     100             No MI                     NO MI
158       100                    100             PMI                       LPMI
159       80                     80              No MI                     NO MI
160       80                     95              No MI                     NO MI
161       80                     100             No MI                     NO MI
162       80                     100             No MI                     NO MI
163       80                     100             No MI                     NO MI
164       80                     100             No MI                     NO MI
165       80                     100             No MI                     NO MI
166       80                     100             No MI                     NO MI
167       79.98999786            99.97           No MI                     NO MI
168       75                     100             No MI                     NO MI
169       80                     100             No MI                     NO MI
170       80                     95              No MI                     NO MI
171       79.93000031            99.92           No MI                     NO MI
172       80                     100             No MI                     NO MI
173       100                    100             PMI                       LPMI
174       70                     87.06           No MI                     NO MI
175       75                     100             No MI                     NO MI
176       80                     100             No MI                     NO MI
177       80                     100             No MI                     NO MI
178       80                     100             No MI                     NO MI
179       80                     80              No MI                     NO MI
180       80                     95              No MI                     NO MI
181       80                     100             No MI                     NO MI
182       80                     100             No MI                     NO MI
183       80                     100             No MI                     NO MI
184       80                     100             No MI                     NO MI
185       80                     95              No MI                     NO MI
186       80                     100             No MI                     NO MI
187       80                     100             No MI                     NO MI
188       80                     95              No MI                     NO MI
189       80                     95              No MI                     NO MI
190       80                     100             No MI                     NO MI
191       80                     100             No MI                     NO MI
192       80                     100             No MI                     NO MI
193       70                     100             No MI                     NO MI
194       80                     100             No MI                     NO MI
195       80                     100             No MI                     NO MI
196       80                     100             No MI                     NO MI
197       80                     100             No MI                     NO MI
198       80                     100             No MI                     NO MI
199       80                     100             No MI                     NO MI
200       80                     100             No MI                     NO MI
201       80                     100             No MI                     NO MI
202       100                    100             PMI                       LPMI
203       100                    100             PMI                       LPMI
204       75                     75              No MI                     NO MI
205       70                     70              No MI                     NO MI
206       75                     95              No MI                     NO MI
207       100                    100             PMI                       LPMI
208       79.98999786            99.97           No MI                     NO MI
209       80                     100             No MI                     NO MI
210       80                     100             No MI                     NO MI
211       80                     100             No MI                     NO MI
212       79.98999786            99.95           No MI                     NO MI
213       79.98000336            99.95           No MI                     NO MI
214       79.98000336            99.96           No MI                     NO MI
215       80                     100             No MI                     NO MI
216       79.97000122            94.97           No MI                     NO MI
217       79.98000336            99.97           No MI                     NO MI
218       79.98999786            79.99           No MI                     NO MI
219       94.98999786            94.99           PMI                       LPMI
220       80                     80              No MI                     NO MI
221       80                     80              No MI                     NO MI
222       79.98999786            89.99           No MI                     NO MI
223       100                    100             PMI                       LPMI
224       80                     99.48           No MI                     NO MI
225       62.06999969            62.07           No MI                     NO MI
226       100                    100             PMI                       LPMI
227       85                     85              PMI                       LPMI
228       69.76999664            90              No MI                     NO MI
229       74.70999908            74.71           No MI                     NO MI
230       80                     100             No MI                     NO MI
231       80                     100             No MI                     NO MI
232       80                     100             No MI                     NO MI
233       80                     94.99           No MI                     NO MI
234       80                     100             No MI                     NO MI
235       80                     100             No MI                     NO MI
236       80                     80              No MI                     NO MI
237       80                     80              No MI                     NO MI
238       80                     80              No MI                     NO MI
239       80                     80              No MI                     NO MI
240       80                     100             No MI                     NO MI
241       75.01000214            75.01           No MI                     NO MI
242       57.13999939            57.14           No MI                     NO MI
243       61.22999954            61.23           No MI                     NO MI
244       80                     95              No MI                     NO MI
245       80                     80              No MI                     NO MI
246       80                     80              No MI                     NO MI
247       80                     89.98           No MI                     NO MI
248       80                     100             No MI                     NO MI
249       80                     80              No MI                     NO MI
250       75                     75              No MI                     NO MI
251       52.04999924            52.05           No MI                     NO MI
252       62.68999863            62.69           No MI                     NO MI
253       86.73000336            86.73           Republic MIC              BPMI
254       67.33000183            67.33           No MI                     NO MI
255       79.98999786            99.99           No MI                     NO MI
256       75                     78.6            No MI                     NO MI
257       68.18000031            68.18           No MI                     NO MI
258       75                     84.36           No MI                     NO MI
259       65                     65              No MI                     NO MI
260       90                     90              Republic MIC              LPMI
261       87.65000153            87.65           Mortgage Guaranty In      BPMI
262       77.55999756            77.56           No MI                     NO MI
263       70                     82              No MI                     NO MI
264       79.98999786            89.99           No MI                     NO MI
265       77                     77              No MI                     NO MI
266       80                     100             No MI                     NO MI
267       80                     100             No MI                     NO MI
268       90                     90              PMI                       LPMI
269       74.98999786            74.99           No MI                     NO MI
270       80                     100             No MI                     NO MI
271       79.98999786            99.99           No MI                     NO MI
272       80                     92.31           No MI                     NO MI
273       80                     100             No MI                     NO MI
274       75                     75              No MI                     NO MI
275       80                     80              No MI                     NO MI
276       80                     100             No MI                     NO MI
277       70                     90              No MI                     NO MI
278       70                     95              No MI                     NO MI
279       80                     100             No MI                     NO MI
280       80                     90              No MI                     NO MI
281       80                     100             No MI                     NO MI
282       100                    100             PMI                       LPMI
283       66.16999817            66.17           No MI                     NO MI
284       74.80999756            74.81           No MI                     NO MI
285       80                     100             No MI                     NO MI
286       80                     100             No MI                     NO MI
287       80                     100             No MI                     NO MI
288       75                     95              No MI                     NO MI
289       80                     100             No MI                     NO MI
290       80                     100             No MI                     NO MI
291       90                     90              Radian Guaranty           BPMI
292       75                     75              No MI                     NO MI
293       75                     75              No MI                     NO MI
294       79.98999786            99.97           No MI                     NO MI
295       100                    100             PMI                       LPMI
296       80                     100             No MI                     NO MI
297       80                     100             No MI                     NO MI
298       100                    100             PMI                       LPMI
299       90                     90              PMI                       LPMI
300       80                     93.16           No MI                     NO MI
301       75                     100             No MI                     NO MI
302       80                     100             No MI                     NO MI
303       75                     90              No MI                     NO MI
304       80                     100             No MI                     NO MI
305       80                     90              No MI                     NO MI
306       89.98999786            89.99           PMI                       LPMI
307       80                     99.84           No MI                     NO MI
308       80                     100             No MI                     NO MI
309       75                     90              No MI                     NO MI
310       100                    100             PMI                       LPMI
311       80                     100             No MI                     NO MI
312       79.98999786            99.99           No MI                     NO MI
313       90                     90              Republic MIC              BPMI
314       75                     99.99           No MI                     NO MI
315       68.18000031            68.18           No MI                     NO MI
316       79.98999786            95              No MI                     NO MI
317       80                     99.99           No MI                     NO MI
318       80                     100             No MI                     NO MI
319       70                     90              No MI                     NO MI
320       75                     100             No MI                     NO MI
321       100                    100             PMI                       LPMI
322       100                    100             PMI                       LPMI
323       80                     100             No MI                     NO MI
324       90                     90              Republic MIC              BPMI
325       80                     100             No MI                     NO MI
326       80                     95              No MI                     NO MI
327       80                     100             No MI                     NO MI
328       70                     100             No MI                     NO MI
329       80                     100             No MI                     NO MI
330       100                    100             PMI                       LPMI
331       80                     100             No MI                     NO MI
332       100                    100             PMI                       LPMI
333       80                     100             No MI                     NO MI
334       78.48999786            78.49           No MI                     NO MI
335       100                    100             PMI                       LPMI
336       80                     95              No MI                     NO MI
337       75                     100             No MI                     NO MI
338       75                     94.72           No MI                     NO MI
339       80                     90              No MI                     NO MI
340       80                     100             No MI                     NO MI
341       80                     100             No MI                     NO MI
342       80                     100             No MI                     NO MI
343       80                     100             No MI                     NO MI
344       80                     100             No MI                     NO MI
345       80                     100             No MI                     NO MI
346       80                     90              No MI                     NO MI
347       74.37000275            74.37           No MI                     NO MI
348       62.06999969            62.07           No MI                     NO MI
349       80                     89.99           No MI                     NO MI
350       80                     100             No MI                     NO MI
351       60                     60              No MI                     NO MI
352       68.55000305            68.55           No MI                     NO MI
353       69.62999725            69.63           No MI                     NO MI
354       80                     100             No MI                     NO MI
355       80                     100             No MI                     NO MI
356       76.47000122            88.24           No MI                     NO MI
357       70                     90              No MI                     NO MI
358       80                     90              No MI                     NO MI
359       77.34999847            77.35           No MI                     NO MI
360       80                     80              No MI                     NO MI
361       80                     100             No MI                     NO MI
362       79.98999786            79.99           No MI                     NO MI
363       80                     90              No MI                     NO MI
364       80                     80              No MI                     NO MI
365       80                     80              No MI                     NO MI
366       79.31999969            89.23           No MI                     NO MI
367       70                     95              No MI                     NO MI
368       72.08999634            72.09           No MI                     NO MI
369       80                     80              No MI                     NO MI
370       80                     99.99           No MI                     NO MI
371       68.26999664            68.27           No MI                     NO MI
372       80                     100             No MI                     NO MI
373       66.87999725            89.37           No MI                     NO MI
374       86.38999939            86.39           PMI                       BPMI
375       80                     100             No MI                     NO MI
376       76.91999817            95              No MI                     NO MI
377       89.83000183            89.83           Mortgage Guaranty In      BPMI
378       80                     90              No MI                     NO MI
379       80                     95              No MI                     NO MI
380       80                     100             No MI                     NO MI
381       79.98000336            94.98           No MI                     NO MI
382       80                     100             No MI                     NO MI
383       80                     80              No MI                     NO MI
384       80                     80              No MI                     NO MI
385       78.56999969            78.57           No MI                     NO MI
386       65.41000366            65.41           No MI                     NO MI
387       80                     80              No MI                     NO MI
388       64.51999664            64.52           No MI                     NO MI
389       69.98999786            99.97           No MI                     NO MI
390       95                     95              PMI                       LPMI
391       78.94999695            95              No MI                     NO MI
392       85                     85              PMI                       LPMI
393       75                     95              No MI                     NO MI
394       75                     95              No MI                     NO MI
395       79.98999786            99.99           No MI                     NO MI
396       80                     100             No MI                     NO MI
397       80                     80              No MI                     NO MI
398       80                     89.02           No MI                     NO MI
399       64.26999664            64.27           No MI                     NO MI
400       74.70999908            94.45           No MI                     NO MI
401       66.66999817            66.67           No MI                     NO MI
402       56.59999847            56.6            No MI                     NO MI
403       80                     80              No MI                     NO MI
404       70                     70              No MI                     NO MI
405       70                     70              No MI                     NO MI
406       80                     100             No MI                     NO MI
407       80                     90              No MI                     NO MI
408       80                     80              No MI                     NO MI
409       80                     90              No MI                     NO MI
410       79.98999786            79.99           No MI                     NO MI
411       80                     100             No MI                     NO MI
412       70                     70              No MI                     NO MI
413       80                     100             No MI                     NO MI
414       80                     100             No MI                     NO MI
415       80                     80              No MI                     NO MI
416       62.5                   62.5            No MI                     NO MI
417       55.90000153            55.9            No MI                     NO MI
418       80                     95              No MI                     NO MI
419       79.86000061            79.86           No MI                     NO MI
420       79.70999908            79.71           No MI                     NO MI
421       80                     85              No MI                     NO MI
422       80                     80              No MI                     NO MI
423       80                     80              No MI                     NO MI
424       80                     80              No MI                     NO MI
425       80                     80              No MI                     NO MI
426       80                     80              No MI                     NO MI
427       79.63999939            79.64           No MI                     NO MI
428       80                     90              No MI                     NO MI
429       80                     80              No MI                     NO MI
430       71.43000031            71.43           No MI                     NO MI
431       80                     95              No MI                     NO MI
432       80                     100             No MI                     NO MI
433       80                     93.33           No MI                     NO MI
434       90                     90              Republic MIC              BPMI
435       65.22000122            86.96           No MI                     NO MI
436       80                     100             No MI                     NO MI
437       80                     80              No MI                     NO MI
438       80                     100             No MI                     NO MI
439       76.73000336            76.73           No MI                     NO MI
440       80                     80              No MI                     NO MI
441       56.84000015            56.84           No MI                     NO MI
442       79.26999664            90              No MI                     NO MI
443       80                     80              No MI                     NO MI
444       66.22000122            66.22           No MI                     NO MI
445       80                     80              No MI                     NO MI
446       80                     100             No MI                     NO MI
447       80                     95              No MI                     NO MI
448       80                     80              No MI                     NO MI
449       68.29000092            68.29           No MI                     NO MI
450       80                     90              No MI                     NO MI
451       62.29000092            62.29           No MI                     NO MI
452       75                     75              No MI                     NO MI
453       80                     90              No MI                     NO MI
454       80                     88.62           No MI                     NO MI
455       22.21999931            63.41           No MI                     NO MI
456       75                     75              No MI                     NO MI
457       80                     95              No MI                     NO MI
458       69.56999969            86.96           No MI                     NO MI
459       80                     80              No MI                     NO MI
460       80                     80              No MI                     NO MI
461       50                     50              No MI                     NO MI
462       80                     85              No MI                     NO MI
463       70                     70              No MI                     NO MI
464       78.48999786            78.49           No MI                     NO MI
465       80                     90              No MI                     NO MI
466       80                     90              No MI                     NO MI
467       69.12000275            69.12           No MI                     NO MI
468       80                     90              No MI                     NO MI
469       80                     100             No MI                     NO MI
470       79.98999786            79.99           No MI                     NO MI
471       63.15999985            63.16           No MI                     NO MI
472       79.47000122            79.47           No MI                     NO MI
473       50.27999878            50.28           No MI                     NO MI
474       65                     65              No MI                     NO MI
475       80                     100             No MI                     NO MI
476       68.04000092            68.04           No MI                     NO MI
477       69.79000092            69.79           No MI                     NO MI
478       80                     90              No MI                     NO MI
479       75.15000153            75.15           No MI                     NO MI
480       80                     90              No MI                     NO MI
481       75                     89.99           No MI                     NO MI
482       53.77999878            53.78           No MI                     NO MI
483       80                     80              No MI                     NO MI
484       79.44999695            87.16           No MI                     NO MI
485       80                     100             No MI                     NO MI
486       90                     90              PMI                       BPMI
487       80                     100             No MI                     NO MI
488       80                     95              No MI                     NO MI
489       80                     100             No MI                     NO MI
490       80                     85              No MI                     NO MI
491       80                     94.61           No MI                     NO MI
492       80                     80              No MI                     NO MI
493       70.97000122            70.97           No MI                     NO MI
494       80                     80              No MI                     NO MI
495       80                     95              No MI                     NO MI
496       74.66999817            74.67           No MI                     NO MI
497       80                     100             No MI                     NO MI
498       80                     100             No MI                     NO MI
499       79.87999725            79.88           No MI                     NO MI
500       80                     100             No MI                     NO MI
501       80                     80              No MI                     NO MI
502       50.20000076            50.2            No MI                     NO MI
503       80                     80              No MI                     NO MI
504       80                     90              No MI                     NO MI
505       75                     75              No MI                     NO MI
506       52.45999908            52.46           No MI                     NO MI
507       80                     80              No MI                     NO MI
508       80                     80              No MI                     NO MI
509       75                     75              No MI                     NO MI
510       80                     80              No MI                     NO MI
511       80                     80              No MI                     NO MI
512       80                     100             No MI                     NO MI
513       80                     80              No MI                     NO MI
514       80                     100             No MI                     NO MI
515       80                     80              No MI                     NO MI
516       69.94000244            69.94           No MI                     NO MI
517       80                     100             No MI                     NO MI
518       80                     100             No MI                     NO MI
519       79.98999786            79.99           No MI                     NO MI
520       46.29999924            46.3            No MI                     NO MI
521       53.49000168            53.49           No MI                     NO MI
522       79.40000153            79.4            No MI                     NO MI
523       75                     75              No MI                     NO MI
524       90                     90              Republic MIC              LPMI
525       80                     85              No MI                     NO MI
526       70                     70              No MI                     NO MI
527       80                     80              No MI                     NO MI
528       80                     92.07           No MI                     NO MI
529       80                     90              No MI                     NO MI
530       77.91999817            77.92           No MI                     NO MI
531       80                     100             No MI                     NO MI
532       80                     80              No MI                     NO MI
533       80                     100             No MI                     NO MI
534       58.81999969            58.82           No MI                     NO MI
535       80                     90              No MI                     NO MI
536       83.05000305            83.05           PMI                       LPMI
537       80                     80              No MI                     NO MI
538       80                     83.94           No MI                     NO MI
539       80                     100             No MI                     NO MI
540       80                     80              No MI                     NO MI
541       74.06999969            74.07           No MI                     NO MI
542       72.80000305            72.8            No MI                     NO MI
543       80                     80              No MI                     NO MI
544       78.79000092            100             No MI                     NO MI
545       71.48000336            71.48           No MI                     NO MI
546       72.12000275            72.12           No MI                     NO MI
547       73.91000366            90              No MI                     NO MI
548       80                     90              No MI                     NO MI
549       80                     100             No MI                     NO MI
550       67.5                   67.5            No MI                     NO MI
551       80                     96              No MI                     NO MI
552       78.05000305            78.05           No MI                     NO MI
553       80                     99              No MI                     NO MI
554       80                     80              No MI                     NO MI
555       80                     100             No MI                     NO MI
556       80                     80              No MI                     NO MI
557       70.80000305            70.8            No MI                     NO MI
558       80                     95              No MI                     NO MI
559       80                     100             No MI                     NO MI
560       68                     68              No MI                     NO MI
561       80                     100             No MI                     NO MI
562       80                     80              No MI                     NO MI
563       76.33999634            76.34           No MI                     NO MI
564       80                     100             No MI                     NO MI
565       77.40000153            77.4            No MI                     NO MI
566       77.51999664            77.52           No MI                     NO MI
567       80                     80              No MI                     NO MI
568       69.87999725            79.5            No MI                     NO MI
569       80                     100             No MI                     NO MI
570       80                     80              No MI                     NO MI
571       80                     100             No MI                     NO MI
572       75                     84.26           No MI                     NO MI
573       80                     89.9            No MI                     NO MI
574       80                     80              No MI                     NO MI
575       80                     100             No MI                     NO MI
576       68.33000183            68.33           No MI                     NO MI
577       80                     100             No MI                     NO MI
578       74.95999908            74.96           No MI                     NO MI
579       70                     70              No MI                     NO MI
580       80                     100             No MI                     NO MI
581       80                     90              No MI                     NO MI
582       75                     90              No MI                     NO MI
583       79.98000336            100             No MI                     NO MI
584       76.58000183            76.58           No MI                     NO MI
585       48.86999893            48.87           No MI                     NO MI
586       80                     100             No MI                     NO MI
587       80                     80              No MI                     NO MI
588       80                     80              No MI                     NO MI
589       80                     90              No MI                     NO MI
590       66.83000183            66.83           No MI                     NO MI
591       66.97000122            66.97           No MI                     NO MI
592       80                     95              No MI                     NO MI
593       74.98999786            89.63           No MI                     NO MI
594       80                     100             No MI                     NO MI
595       79.11000061            93.94           No MI                     NO MI
596       80                     100             No MI                     NO MI
597       80                     80              No MI                     NO MI
598       75                     100             No MI                     NO MI
599       73.84999847            73.85           No MI                     NO MI
600       80                     95              No MI                     NO MI
601       52.70999908            52.71           No MI                     NO MI
602       66.66999817            66.67           No MI                     NO MI
603       69.52999878            69.53           No MI                     NO MI
604       79.30999756            79.31           No MI                     NO MI
605       80                     100             No MI                     NO MI
606       80                     100             No MI                     NO MI
607       80                     80              No MI                     NO MI
608       80                     100             No MI                     NO MI
609       79.91999817            79.92           No MI                     NO MI
610       70                     70              No MI                     NO MI
611       75                     90              No MI                     NO MI
612       80                     85.56           No MI                     NO MI
613       78.23000336            78.23           No MI                     NO MI
614       70                     70              No MI                     NO MI
615       78.62000275            78.62           No MI                     NO MI
616       70                     70              No MI                     NO MI
617       80                     90              No MI                     NO MI
618       77.37999725            77.38           No MI                     NO MI
619       62.70000076            62.7            No MI                     NO MI
620       70                     70              No MI                     NO MI
621       85                     85              Mortgage Guaranty In      BPMI
622       70                     70              No MI                     NO MI
623       90                     90              GE Capital MI             BPMI
624       79.93000031            100             No MI                     NO MI
625       80                     90              No MI                     NO MI
626       80                     80              No MI                     NO MI
627       75                     75              No MI                     NO MI
628       75                     75              No MI                     NO MI
629       80                     80              No MI                     NO MI
630       80                     90              No MI                     NO MI
631       64.70999908            64.71           No MI                     NO MI
632       76.91999817            76.92           No MI                     NO MI
633       67.37999725            67.38           No MI                     NO MI
634       80                     90              No MI                     NO MI
635       57.77999878            57.78           No MI                     NO MI
636       80                     90              No MI                     NO MI
637       60.61000061            60.61           No MI                     NO MI
638       80                     100             No MI                     NO MI
639       75                     75              No MI                     NO MI
640       80                     80              No MI                     NO MI
641       71.26999664            71.27           No MI                     NO MI
642       80                     100             No MI                     NO MI
643       80                     100             No MI                     NO MI
644       70.62999725            70.63           No MI                     NO MI
645       62.40999985            62.41           No MI                     NO MI
646       53.79999924            53.8            No MI                     NO MI
647       76.63999939            76.64           No MI                     NO MI
648       79.98999786            99.99           No MI                     NO MI
649       80                     80              No MI                     NO MI
650       69.95999908            69.96           No MI                     NO MI
651       63.93999863            63.94           No MI                     NO MI
652       69.44000244            69.44           No MI                     NO MI
653       80                     80              No MI                     NO MI
654       80                     80              No MI                     NO MI
655       70.51999664            70.52           No MI                     NO MI
656       75                     100             No MI                     NO MI
657       79.44000244            79.44           No MI                     NO MI
658       80                     90              No MI                     NO MI
659       80                     80              No MI                     NO MI
660       76.47000122            76.47           No MI                     NO MI
661       71.06999969            71.07           No MI                     NO MI
662       41.09999847            41.1            No MI                     NO MI
663       72.22000122            77.57           No MI                     NO MI
664       80                     80              No MI                     NO MI
665       80                     82.91           No MI                     NO MI
666       80                     87.89           No MI                     NO MI
667       42.88000107            42.88           No MI                     NO MI
668       80                     95              No MI                     NO MI
669       73.80000305            73.8            No MI                     NO MI
670       80                     100             No MI                     NO MI
671       80                     91              No MI                     NO MI
672       80                     100             No MI                     NO MI
673       79.95999908            79.96           No MI                     NO MI
674       62.5                   62.5            No MI                     NO MI
675       80                     80              No MI                     NO MI
676       80                     100             No MI                     NO MI
677       68.97000122            68.97           No MI                     NO MI
678       80                     80              No MI                     NO MI
679       90                     90              GE Capital MI             BPMI
680       80                     80              No MI                     NO MI
681       75                     85.45           No MI                     NO MI
682       80                     90              No MI                     NO MI
683       80                     80              No MI                     NO MI
684       60.41999817            60.42           No MI                     NO MI
685       80                     80              No MI                     NO MI
686       80                     80              No MI                     NO MI
687       80                     95              No MI                     NO MI
688       80                     100             No MI                     NO MI
689       80                     90              No MI                     NO MI
690       80                     80              No MI                     NO MI
691       80                     85              No MI                     NO MI
692       80                     100             No MI                     NO MI
693       80                     95              No MI                     NO MI
694       80                     80              No MI                     NO MI
695       67.15000153            72.41           No MI                     NO MI
696       85                     85              United Guaranty           BPMI
697       80                     100             No MI                     NO MI
698       80                     86.15           No MI                     NO MI
699       80                     95              No MI                     NO MI
700       80                     90              No MI                     NO MI
701       80                     80              No MI                     NO MI
702       75                     90              No MI                     NO MI
703       80                     100             No MI                     NO MI
704       66.45999908            66.46           No MI                     NO MI
705       80                     80              No MI                     NO MI
706       80                     100             No MI                     NO MI
707       80                     100             No MI                     NO MI
708       80                     100             No MI                     NO MI
709       80                     92.87           No MI                     NO MI
710       77.47000122            89.47           No MI                     NO MI
711       80                     100             No MI                     NO MI
712       80                     100             No MI                     NO MI
713       87.44999695            87.45           Republic MIC              LPMI
714       80                     95              No MI                     NO MI
715       80                     100             No MI                     NO MI
716       80                     100             No MI                     NO MI
717       80                     80              No MI                     NO MI
718       80                     100             No MI                     NO MI
719       70                     95              No MI                     NO MI
720       80                     100             No MI                     NO MI
721       75                     100             No MI                     NO MI
722       80                     90              No MI                     NO MI
723       80                     100             No MI                     NO MI
724       75                     90              No MI                     NO MI
725       80                     100             No MI                     NO MI
726       70                     95              No MI                     NO MI
727       80                     95              No MI                     NO MI
728       80                     84.09           No MI                     NO MI
729       80                     90              No MI                     NO MI
730       64.65000153            89.61           No MI                     NO MI
731       80                     100             No MI                     NO MI
732       80                     100             No MI                     NO MI
733       80                     100             No MI                     NO MI
734       79.93000031            94.95           No MI                     NO MI
735       74.98000336            99.96           No MI                     NO MI
736       100                    100             PMI                       LPMI
737       80                     100             No MI                     NO MI
738       79.94000244            99.91           No MI                     NO MI
739       80                     100             No MI                     NO MI
740       74.95999908            99.99           No MI                     NO MI
741       78.31999969            93.01           No MI                     NO MI
742       75                     90              No MI                     NO MI
743       80                     100             No MI                     NO MI
744       80                     90              No MI                     NO MI
745       80                     90              No MI                     NO MI
746       58.50999832            58.51           No MI                     NO MI
747       70                     90              No MI                     NO MI
748       79.79000092            79.79           No MI                     NO MI
749       80                     90              No MI                     NO MI
750       80                     95              No MI                     NO MI
751       66.66999817            83.33           No MI                     NO MI
752       77.37999725            80              No MI                     NO MI
753       79.98999786            79.99           No MI                     NO MI
754       80                     80              No MI                     NO MI
755       60                     60              No MI                     NO MI
756       80                     80              No MI                     NO MI
757       80                     95              No MI                     NO MI
758       75.47000122            75.47           No MI                     NO MI
759       80                     80              No MI                     NO MI
760       80                     100             No MI                     NO MI
761       73.33000183            73.97           No MI                     NO MI
762       80                     90              No MI                     NO MI
763       80                     100             No MI                     NO MI
764       80                     100             No MI                     NO MI
765       80                     100             No MI                     NO MI
766       80                     95              No MI                     NO MI
767       79.26999664            90              No MI                     NO MI
768       80                     80              No MI                     NO MI
769       80                     100             No MI                     NO MI
770       78.23999786            78.24           No MI                     NO MI
771       58.43999863            58.44           No MI                     NO MI
772       75.70999908            75.71           No MI                     NO MI
773       80                     90              No MI                     NO MI
774       80                     80              No MI                     NO MI
775       80                     100             No MI                     NO MI
776       75                     95              No MI                     NO MI
777       80                     100             No MI                     NO MI
778       75                     75              No MI                     NO MI
779       80                     85              No MI                     NO MI
780       80                     100             No MI                     NO MI
781       75                     75              No MI                     NO MI
782       75.16000366            90              No MI                     NO MI
783       65                     82              No MI                     NO MI
784       80                     95              No MI                     NO MI
785       74.69999695            74.7            No MI                     NO MI
786       80                     100             No MI                     NO MI
787       72.22000122            72.22           No MI                     NO MI
788       80                     100             No MI                     NO MI
789       80                     100             No MI                     NO MI
790       80                     90              No MI                     NO MI
791       78.41999817            78.42           No MI                     NO MI
792       80                     80              No MI                     NO MI
793       80                     90              No MI                     NO MI
794       81.09999847            91.24           No MI                     NO MI
795       80                     100             No MI                     NO MI
796       77.55000305            77.55           No MI                     NO MI
797       80                     94              No MI                     NO MI
798       80                     100             No MI                     NO MI
799       55.47999954            55.48           No MI                     NO MI
800       78.79000092            100             No MI                     NO MI
801       75                     75              No MI                     NO MI
802       31.25                  31.25           No MI                     NO MI
803       57.86999893            57.87           No MI                     NO MI
804       80                     100             No MI                     NO MI
805       79.98000336            79.98           No MI                     NO MI
806       71.83000183            71.83           No MI                     NO MI
807       79.98000336            99.98           No MI                     NO MI
808       70                     70              No MI                     NO MI
809       61.75                  61.75           No MI                     NO MI
810       94.97000122            94.97           GE Capital MI             BPMI
811       80                     80              No MI                     NO MI
812       80                     80              No MI                     NO MI
813       80                     100             No MI                     NO MI
814       80                     80              No MI                     NO MI
815       75                     75              No MI                     NO MI
816       43.66999817            43.67           No MI                     NO MI
817       80                     80              No MI                     NO MI
818       80                     80              No MI                     NO MI
819       79.98000336            79.98           No MI                     NO MI
820       36.59000015            36.59           No MI                     NO MI
821       59.54999924            59.55           No MI                     NO MI
822       80                     80              No MI                     NO MI
823       80                     80              No MI                     NO MI
824       90                     90              Mortgage Guaranty In      BPMI
825       75                     75              No MI                     NO MI
826       48.83000183            48.83           No MI                     NO MI
827       80                     90              No MI                     NO MI
828       78.40000153            89.17           No MI                     NO MI
829       73.26000214            73.26           No MI                     NO MI
830       70                     90              No MI                     NO MI
831       59.25999832            59.26           No MI                     NO MI
832       46.56999969            46.57           No MI                     NO MI
833       69.51000214            69.51           No MI                     NO MI
834       77.26999664            100             No MI                     NO MI
835       80                     80              No MI                     NO MI
836       80                     100             No MI                     NO MI
837       73.45999908            73.46           No MI                     NO MI
838       75.29000092            90              No MI                     NO MI
839       37.86000061            37.86           No MI                     NO MI
840       80                     100             No MI                     NO MI
841       80                     100             No MI                     NO MI
842       75                     75              No MI                     NO MI
843       60.70999908            60.71           No MI                     NO MI
844       65.83000183            80              No MI                     NO MI
845       80                     100             No MI                     NO MI
846       80                     90              No MI                     NO MI
847       79.97000122            79.97           No MI                     NO MI
848       80                     100             No MI                     NO MI
849       78.79000092            78.79           No MI                     NO MI
850       80                     90              No MI                     NO MI
851       80                     100             No MI                     NO MI
852       80                     100             No MI                     NO MI
853       78.26999664            78.27           No MI                     NO MI
854       70                     70              No MI                     NO MI
855       80                     100             No MI                     NO MI
856       79.48999786            79.49           No MI                     NO MI
857       80                     80              No MI                     NO MI
858       75                     75              No MI                     NO MI
859       80                     95              No MI                     NO MI
860       70                     70              No MI                     NO MI
861       79.30000305            79.3            No MI                     NO MI
862       75                     90              No MI                     NO MI
863       80                     100             No MI                     NO MI
864       77.86000061            77.86           No MI                     NO MI
865       80                     80              No MI                     NO MI
866       71.48999786            79.78           No MI                     NO MI
867       72.40000153            90.16           No MI                     NO MI
868       80                     100             No MI                     NO MI
869       74.06999969            74.07           No MI                     NO MI
870       80                     90              No MI                     NO MI
871       80                     80              No MI                     NO MI
872       58.38000107            58.38           No MI                     NO MI
873       80                     100             No MI                     NO MI
874       80                     100             No MI                     NO MI
875       70                     90              No MI                     NO MI
876       80                     100             No MI                     NO MI
877       75                     75              No MI                     NO MI
878       80                     100             No MI                     NO MI
879       80                     80              No MI                     NO MI
880       80                     80              No MI                     NO MI
881       80                     90              No MI                     NO MI
882       80                     100             No MI                     NO MI
883       90                     90              Republic MIC              LPMI
884       80                     100             No MI                     NO MI
885       80                     100             No MI                     NO MI
886       80                     100             No MI                     NO MI
887       80                     100             No MI                     NO MI
888       80                     80              No MI                     NO MI
889       70                     80              No MI                     NO MI
890       80                     100             No MI                     NO MI
891       63.93000031            63.93           No MI                     NO MI
892       80                     100             No MI                     NO MI
893       80                     95              No MI                     NO MI
894       80                     100             No MI                     NO MI
895       80                     100             No MI                     NO MI
896       80                     80              No MI                     NO MI
897       80                     100             No MI                     NO MI
898       80                     100             No MI                     NO MI
899       80                     80              No MI                     NO MI
900       80                     95              No MI                     NO MI
901       80                     100             No MI                     NO MI
902       80                     80              No MI                     NO MI
903       61.50999832            61.51           No MI                     NO MI
904       79.88999939            89.88           No MI                     NO MI
905       80                     100             No MI                     NO MI
906       69.97000122            69.97           No MI                     NO MI
907       80                     100             No MI                     NO MI
908       73.08000183            74              No MI                     NO MI
909       80                     100             No MI                     NO MI
910       55.31999969            56              No MI                     NO MI
911       80                     80              No MI                     NO MI
912       80                     100             No MI                     NO MI
913       80                     100             No MI                     NO MI
914       80                     100             No MI                     NO MI
915       80                     100             No MI                     NO MI
916       75                     75              No MI                     NO MI
917       65.08000183            88              No MI                     NO MI
918       80                     100             No MI                     NO MI
919       79.06999969            97              No MI                     NO MI
920       70                     70              No MI                     NO MI
921       69.84999847            78.69           No MI                     NO MI
922       80                     90              No MI                     NO MI
923       80                     100             No MI                     NO MI
924       80                     100             No MI                     NO MI
925       80                     100             No MI                     NO MI
926       80                     80              No MI                     NO MI
927       80                     100             No MI                     NO MI
928       73.80999756            100             No MI                     NO MI
929       74.26999664            74.27           No MI                     NO MI
930       69.04000092            71.18           No MI                     NO MI
931       80                     100             No MI                     NO MI
932       75.48000336            75.48           No MI                     NO MI
933       60                     60              No MI                     NO MI
934       69.12000275            69.12           No MI                     NO MI
935       80                     96.59           No MI                     NO MI
936       80                     100             No MI                     NO MI
937       64.51999664            77.42           No MI                     NO MI
938       80                     100             No MI                     NO MI
939       80                     85.17           No MI                     NO MI
940       80                     100             No MI                     NO MI
941       79.13999939            98              No MI                     NO MI
942       58.56999969            58.57           No MI                     NO MI
943       70                     70              No MI                     NO MI
944       80                     100             No MI                     NO MI
945       75                     100             No MI                     NO MI
946       80                     80              No MI                     NO MI
947       53.70000076            53.7            No MI                     NO MI
948       61.97000122            77.7            No MI                     NO MI
949       80                     100             No MI                     NO MI
950       80                     80              No MI                     NO MI
951       80                     100             No MI                     NO MI
952       69.55000305            69.55           No MI                     NO MI
953       80                     100             No MI                     NO MI
954       80                     100             No MI                     NO MI
955       80                     82.86           No MI                     NO MI
956       80                     90              No MI                     NO MI
957       80                     100             No MI                     NO MI
958       80                     94.76           No MI                     NO MI
959       80                     80              No MI                     NO MI
960       73.33000183            100             No MI                     NO MI
961       79.97000122            94.97           No MI                     NO MI
962       86.77999878            86.78           Republic MIC              LPMI
963       90                     90              United Guaranty           BPMI
964       60.47999954            60.48           No MI                     NO MI
965       74.73999786            84.05           No MI                     NO MI
966       70                     80              No MI                     NO MI
967       61.40999985            61.41           No MI                     NO MI
968       80                     95              No MI                     NO MI
969       68.41999817            68.42           No MI                     NO MI
970       80                     100             No MI                     NO MI
971       62.83000183            62.83           No MI                     NO MI
972       80                     80              No MI                     NO MI
973       80                     90              No MI                     NO MI
974       80                     98.65           No MI                     NO MI
975       69.65000153            69.65           No MI                     NO MI
976       80                     100             No MI                     NO MI
977       83.01000214            83.01           United Guaranty           LPMI
978       75                     75              No MI                     NO MI
979       80                     83.45           No MI                     NO MI
980       80                     100             No MI                     NO MI
981       51.40999985            51.41           No MI                     NO MI
982       80                     90              No MI                     NO MI
983       80                     90              No MI                     NO MI
984       80                     90              No MI                     NO MI
985       80                     80              No MI                     NO MI
986       75                     75              No MI                     NO MI
987       48.70000076            48.7            No MI                     NO MI
988       67.62999725            67.63           No MI                     NO MI
989       77.83000183            77.83           No MI                     NO MI
990       79.29000092            79.29           No MI                     NO MI
991       78.73000336            78.73           No MI                     NO MI
992       70                     70              No MI                     NO MI
993       64.44000244            64.44           No MI                     NO MI
994       75.70999908            75.71           No MI                     NO MI
995       72.5                   72.5            No MI                     NO MI
996       47.5                   47.5            No MI                     NO MI
997       64                     64              No MI                     NO MI
998       65                     65              No MI                     NO MI
999       70                     85              No MI                     NO MI
1000      78.94999695            78.95           No MI                     NO MI
1001      80                     95              No MI                     NO MI
1002      70                     90              No MI                     NO MI
1003      21.43000031            21.43           No MI                     NO MI
1004      7.260000229            7.26            No MI                     NO MI
1005      75                     85              No MI                     NO MI
1006      80                     80              No MI                     NO MI
1007      80                     87.07           No MI                     NO MI
1008      80                     80              No MI                     NO MI
1009      80                     88.76           No MI                     NO MI
1010      80                     98              No MI                     NO MI
1011      80                     86.45           No MI                     NO MI
1012      89.91000366            89.91           PMI                       BPMI
1013      80                     95              No MI                     NO MI
1014      87.09999847            87.1            Republic MIC              BPMI
1015      80                     80              No MI                     NO MI
1016      80                     95              No MI                     NO MI
1017      79.69000244            79.69           No MI                     NO MI
1018      80                     100             No MI                     NO MI
1019      70                     80              No MI                     NO MI
1020      80                     80              No MI                     NO MI
1021      80                     95              No MI                     NO MI
1022      64.70999908            64.71           No MI                     NO MI
1023      70                     70              No MI                     NO MI
1024      90                     90              Republic MIC              LPMI
1025      49.18999863            78.71           No MI                     NO MI
1026      53.79999924            53.8            No MI                     NO MI
1027      55.18000031            55.18           No MI                     NO MI
1028      75                     90              No MI                     NO MI
1029      80                     90              No MI                     NO MI
1030      80                     100             No MI                     NO MI
1031      90                     90              GE Capital MI             BPMI
1032      80                     80              No MI                     NO MI
1033      75                     75              No MI                     NO MI
1034      76.91999817            76.92           No MI                     NO MI
1035      59.52999878            59.53           No MI                     NO MI
1036      80                     80              No MI                     NO MI
1037      80                     80              No MI                     NO MI
1038      84.41999817            84.42           Republic MIC              BPMI
1039      80                     100             No MI                     NO MI
1040      70.33000183            70.33           No MI                     NO MI
1041      80                     80              No MI                     NO MI
1042      72.45999908            72.46           No MI                     NO MI
1043      70                     70              No MI                     NO MI
1044      75.81999969            75.82           No MI                     NO MI
1045      69.88999939            69.89           No MI                     NO MI
1046      80                     100             No MI                     NO MI
1047      74.55999756            74.56           No MI                     NO MI
1048      80                     80              No MI                     NO MI
1049      79.84999847            79.85           No MI                     NO MI
1050      80                     80              No MI                     NO MI
1051      79.97000122            89.91           No MI                     NO MI
1052      80                     100             No MI                     NO MI
1053      76.43000031            76.43           No MI                     NO MI
1054      79.19999695            79.2            No MI                     NO MI
1055      80                     100             No MI                     NO MI
1056      80                     95              No MI                     NO MI
1057      79.22000122            79.22           No MI                     NO MI
1058      60                     60              No MI                     NO MI
1059      80                     80              No MI                     NO MI
1060      55.63999939            78.37           No MI                     NO MI
1061      74.76000214            74.76           No MI                     NO MI
1062      80                     93.6            No MI                     NO MI
1063      80                     95              No MI                     NO MI
1064      76.62999725            76.63           No MI                     NO MI
1065      77.91999817            77.92           No MI                     NO MI
1066      61.90000153            61.9            No MI                     NO MI
1067      79.83999634            79.84           No MI                     NO MI
1068      75                     75              No MI                     NO MI
1069      79.75                  79.75           No MI                     NO MI
1070      78.70999908            78.71           No MI                     NO MI
1071      80                     95              No MI                     NO MI
1072      80                     100             No MI                     NO MI
1073      61.79999924            61.8            No MI                     NO MI
1074      80                     90              No MI                     NO MI
1075      80                     80              No MI                     NO MI
1076      76.33999634            90              No MI                     NO MI
1077      78.12999725            84.48           No MI                     NO MI
1078      79.34999847            99.19           No MI                     NO MI
1079      80                     90              No MI                     NO MI
1080      79.98999786            99.99           No MI                     NO MI
1081      79.75                  79.75           No MI                     NO MI
1082      59.49000168            59.49           No MI                     NO MI
1083      80                     100             No MI                     NO MI
1084      49.72000122            49.72           No MI                     NO MI
1085      75                     75              No MI                     NO MI
1086      76.91999817            76.92           No MI                     NO MI
1087      70                     90              No MI                     NO MI
1088      80                     83.79           No MI                     NO MI
1089      76.58999634            76.59           No MI                     NO MI
1090      79.73000336            79.73           No MI                     NO MI
1091      68                     68              No MI                     NO MI
1092      80                     100             No MI                     NO MI
1093      90                     90              Republic MIC              LPMI
1094      80                     100             No MI                     NO MI
1095      80                     90              No MI                     NO MI
1096      80                     90              No MI                     NO MI
1097      80                     94.5            No MI                     NO MI
1098      80                     80              No MI                     NO MI
1099      80                     89.99           No MI                     NO MI
1100      70                     90              No MI                     NO MI
1101      80                     90              No MI                     NO MI
1102      80                     100             No MI                     NO MI
1103      80                     100             No MI                     NO MI
1104      76.68000031            90              No MI                     NO MI
1105      80                     95              No MI                     NO MI
1106      68.29000092            68.29           No MI                     NO MI
1107      80                     80              No MI                     NO MI
1108      79.98999786            99.99           No MI                     NO MI
1109      79.26999664            90              No MI                     NO MI
1110      52.93999863            52.94           No MI                     NO MI
1111      80                     80              No MI                     NO MI
1112      80                     95              No MI                     NO MI
1113      74.54000092            74.54           No MI                     NO MI
1114      73.62000275            73.62           No MI                     NO MI
1115      80                     90              No MI                     NO MI
1116      80                     100             No MI                     NO MI
1117      80                     100             No MI                     NO MI
1118      80                     100             No MI                     NO MI
1119      69.26999664            69.27           No MI                     NO MI
1120      65.43000031            65.43           No MI                     NO MI
1121      80                     100             No MI                     NO MI
1122      80                     80              No MI                     NO MI
1123      50                     50              No MI                     NO MI
1124      95                     95              GE Capital MI             LPMI
1125      78.86000061            88.71           No MI                     NO MI
1126      80                     80              No MI                     NO MI
1127      80                     90              No MI                     NO MI
1128      69.23000336            88.46           No MI                     NO MI
1129      80                     88              No MI                     NO MI
1130      80                     90              No MI                     NO MI
1131      79.80999756            94.77           No MI                     NO MI
1132      80                     80              No MI                     NO MI
1133      80                     90              No MI                     NO MI
1134      80                     99.99           No MI                     NO MI
1135      80                     80              No MI                     NO MI
1136      75.41999817            75.42           No MI                     NO MI
1137      68.93000031            68.93           No MI                     NO MI
1138      79.47000122            79.47           No MI                     NO MI
1139      75.26000214            75.26           No MI                     NO MI
1140      80                     80              No MI                     NO MI
1141      80                     80              No MI                     NO MI
1142      77.27999878            95              No MI                     NO MI
1143      80                     90              No MI                     NO MI
1144      75                     75              No MI                     NO MI
1145      80                     90              No MI                     NO MI
1146      80                     80              No MI                     NO MI
1147      80                     90              No MI                     NO MI
1148      79.27999878            87.39           No MI                     NO MI
1149      65                     84.57           No MI                     NO MI
1150      80                     80              No MI                     NO MI
1151      70                     70              No MI                     NO MI
1152      80                     100             No MI                     NO MI
1153      76.83999634            76.84           No MI                     NO MI
1154      80                     90              No MI                     NO MI
1155      80                     80              No MI                     NO MI
1156      74.38999939            74.39           No MI                     NO MI
1157      77.5                   77.5            No MI                     NO MI
1158      48.72999954            48.73           No MI                     NO MI
1159      43.24000168            43.24           No MI                     NO MI
1160      80                     90.95           No MI                     NO MI
1161      80                     94.99           No MI                     NO MI
1162      63.77000046            63.77           No MI                     NO MI
1163      54.88000107            54.88           No MI                     NO MI
1164      36.59000015            41.46           No MI                     NO MI
1165      80                     80              No MI                     NO MI
1166      64.44000244            64.44           No MI                     NO MI
1167      80                     80              No MI                     NO MI
1168      70                     70              No MI                     NO MI
1169      80                     100             No MI                     NO MI
1170      90                     90              Republic MIC              BPMI
1171      80                     80              No MI                     NO MI
1172      78.06999969            78.07           No MI                     NO MI
1173      69.05000305            69.05           No MI                     NO MI
1174      80                     80              No MI                     NO MI
1175      80                     80              No MI                     NO MI
1176      70                     70              No MI                     NO MI
1177      75                     85              No MI                     NO MI
1178      64.12999725            64.13           No MI                     NO MI
1179      74.16999817            74.17           No MI                     NO MI
1180      80                     80              No MI                     NO MI
1181      69.98000336            69.98           No MI                     NO MI
1182      66.36000061            66.36           No MI                     NO MI
1183      80                     95              No MI                     NO MI
1184      80                     94.99           No MI                     NO MI
1185      80                     80              No MI                     NO MI
1186      79.26999664            79.27           No MI                     NO MI
1187      54.29000092            54.29           No MI                     NO MI
1188      80                     90              No MI                     NO MI
1189      70                     70              No MI                     NO MI
1190      76.40000153            95.5            No MI                     NO MI
1191      21.13999939            21.14           No MI                     NO MI
1192      69.15000153            85.64           No MI                     NO MI
1193      70                     70              No MI                     NO MI
1194      79.98999786            99.99           No MI                     NO MI
1195      76.47000122            88.24           No MI                     NO MI
1196      80                     95              No MI                     NO MI
1197      44.33000183            44.33           No MI                     NO MI
1198      71.23000336            71.23           No MI                     NO MI
1199      80                     95              No MI                     NO MI
1200      78                     96.96           No MI                     NO MI
1201      77.48000336            77.48           No MI                     NO MI
1202      80                     89.99           No MI                     NO MI
1203      90                     90              United Guaranty           BPMI
1204      48.38999939            48.39           No MI                     NO MI
1205      64.51999664            90              No MI                     NO MI
1206      80                     80              No MI                     NO MI
1207      80                     80              No MI                     NO MI
1208      77.76000214            77.76           No MI                     NO MI
1209      80                     80              No MI                     NO MI
1210      80                     89.99           No MI                     NO MI
1211      70                     70              No MI                     NO MI
1212      80                     90              No MI                     NO MI
1213      71.80000305            71.8            No MI                     NO MI
1214      75                     95              No MI                     NO MI
1215      80                     80              No MI                     NO MI
1216      77.33000183            77.33           No MI                     NO MI
1217      72.80999756            72.81           No MI                     NO MI
1218      80                     80              No MI                     NO MI
1219      80                     95              No MI                     NO MI
1220      80                     100             No MI                     NO MI
1221      80                     100             No MI                     NO MI
1222      65.22000122            65.22           No MI                     NO MI
1223      70                     70              No MI                     NO MI
1224      80                     93.27           No MI                     NO MI
1225      80                     100             No MI                     NO MI
1226      61.63999939            61.64           No MI                     NO MI
1227      78.90000153            78.9            No MI                     NO MI
1228      80                     100             No MI                     NO MI
1229      52.65000153            52.65           No MI                     NO MI
1230      80                     99.87           No MI                     NO MI
1231      80                     89.99           No MI                     NO MI
1232      65                     65              No MI                     NO MI
1233      53.56999969            53.57           No MI                     NO MI
1234      79.27999878            79.28           No MI                     NO MI
1235      62.09000015            62.09           No MI                     NO MI
1236      80                     80              No MI                     NO MI
1237      76.91999817            100             No MI                     NO MI
1238      52.63000107            52.63           No MI                     NO MI
1239      80                     80              No MI                     NO MI
1240      80                     80              No MI                     NO MI
1241      77.69000244            94.68           No MI                     NO MI
1242      61.84000015            61.84           No MI                     NO MI
1243      74.26999664            74.27           No MI                     NO MI
1244      70.18000031            70.18           No MI                     NO MI
1245      80                     100             No MI                     NO MI
1246      80                     89.99           No MI                     NO MI
1247      75                     90              No MI                     NO MI
1248      75                     90              No MI                     NO MI
1249      75                     90              No MI                     NO MI
1250      75                     100             No MI                     NO MI
1251      75                     90              No MI                     NO MI
1252      80                     100             No MI                     NO MI
1253      80                     100             No MI                     NO MI
1254      80                     100             No MI                     NO MI
1255      75                     90              No MI                     NO MI
1256      80                     80              No MI                     NO MI
1257      71.27999878            71.28           No MI                     NO MI
1258      80                     95              No MI                     NO MI
1259      90                     90              PMI                       LPMI
1260      89.98000336            89.98           Radian Guaranty           BPMI
1261      80                     100             No MI                     NO MI
1262      80                     100             No MI                     NO MI
1263      80                     100             No MI                     NO MI
1264      75                     100             No MI                     NO MI
1265      80                     100             No MI                     NO MI
1266      80                     100             No MI                     NO MI
1267      80                     100             No MI                     NO MI
1268      75                     95              No MI                     NO MI
1269      79.98000336            94.98           No MI                     NO MI
1270      80                     100             No MI                     NO MI
1271      80                     100             No MI                     NO MI
1272      80                     100             No MI                     NO MI
1273      80                     100             No MI                     NO MI
1274      75                     100             No MI                     NO MI
1275      80                     90              No MI                     NO MI
1276      85.44999695            85.45           PMI                       BPMI
1277      80                     100             No MI                     NO MI
1278      75                     100             No MI                     NO MI
1279      80                     100             No MI                     NO MI
1280      80                     90              No MI                     NO MI
1281      80                     100             No MI                     NO MI
1282      79.98000336            95              No MI                     NO MI
1283      80                     90              No MI                     NO MI
1284      80                     100             No MI                     NO MI
1285      80                     90              No MI                     NO MI
1286      100                    100             PMI                       LPMI
1287      79.97000122            94.97           No MI                     NO MI
1288      80                     100             No MI                     NO MI
1289      80                     100             No MI                     NO MI
1290      80                     100             No MI                     NO MI
1291      100                    100             PMI                       LPMI
1292      80                     80              No MI                     NO MI
1293      80                     100             No MI                     NO MI
1294      80                     100             No MI                     NO MI
1295      80                     100             No MI                     NO MI
1296      80                     95              No MI                     NO MI
1297      80                     100             No MI                     NO MI
1298      67.66999817            96.67           No MI                     NO MI
1299      74.37999725            84.3            No MI                     NO MI
1300      80                     100             No MI                     NO MI
1301      60                     60              No MI                     NO MI
1302      80                     100             No MI                     NO MI
1303      80                     90              No MI                     NO MI
1304      100                    100             PMI                       LPMI
1305      75                     100             No MI                     NO MI
1306      80                     100             No MI                     NO MI
1307      80                     100             No MI                     NO MI
1308      80                     90              No MI                     NO MI
1309      80                     100             No MI                     NO MI
1310      80                     100             No MI                     NO MI
1311      80                     100             No MI                     NO MI
1312      80                     100             No MI                     NO MI
1313      100                    100             PMI                       LPMI
1314      80                     100             No MI                     NO MI
1315      80                     100             No MI                     NO MI
1316      80                     100             No MI                     NO MI
1317      75                     90              No MI                     NO MI
1318      79.98000336            99.97           No MI                     NO MI
1319      80                     100             No MI                     NO MI
1320      80                     100             No MI                     NO MI
1321      80                     95              No MI                     NO MI
1322      75                     100             No MI                     NO MI
1323      80                     94.98           No MI                     NO MI
1324      80                     95              No MI                     NO MI
1325      80                     100             No MI                     NO MI
1326      80                     100             No MI                     NO MI
1327      80                     100             No MI                     NO MI
1328      80                     100             No MI                     NO MI
1329      80                     90              No MI                     NO MI
1330      80                     90              No MI                     NO MI
1331      75.86000061            94.83           No MI                     NO MI
1332      80                     100             No MI                     NO MI
1333      80                     100             No MI                     NO MI
1334      80                     100             No MI                     NO MI
1335      80                     100             No MI                     NO MI
1336      80                     100             No MI                     NO MI
1337      79.98999786            94.97           No MI                     NO MI
1338      80                     100             No MI                     NO MI
1339      80                     100             No MI                     NO MI
1340      80                     97.38           No MI                     NO MI
1341      80                     100             No MI                     NO MI
1342      69.98999786            100             No MI                     NO MI
1343      70                     100             No MI                     NO MI
1344      72.94999695            94.26           No MI                     NO MI
1345      75                     100             No MI                     NO MI
1346      80                     100             No MI                     NO MI
1347      80                     80              No MI                     NO MI
1348      75                     90              No MI                     NO MI
1349      75                     100             No MI                     NO MI
1350      76.58999634            100             No MI                     NO MI
1351      79.97000122            94.93           No MI                     NO MI
1352      80                     100             No MI                     NO MI
1353      78                     100             No MI                     NO MI
1354      72.51000214            72.51           No MI                     NO MI
1355      80                     100             No MI                     NO MI
1356      75                     100             No MI                     NO MI
1357      80                     90              No MI                     NO MI
1358      75                     95.26           No MI                     NO MI
1359      95                     95              PMI                       LPMI
1360      80                     100             No MI                     NO MI
1361      75                     95              No MI                     NO MI
1362      80                     85.56           No MI                     NO MI
1363      75                     100             No MI                     NO MI
1364      100                    100             PMI                       LPMI
1365      70                     100             No MI                     NO MI
1366      80                     99.89           No MI                     NO MI
1367      80                     100             No MI                     NO MI
1368      80                     80              No MI                     NO MI
1369      75                     95              No MI                     NO MI
1370      80                     95              No MI                     NO MI
1371      80                     100             No MI                     NO MI
1372      80                     80              No MI                     NO MI
1373      80                     95              No MI                     NO MI
1374      80                     100             No MI                     NO MI
1375      80                     100             No MI                     NO MI
1376      80                     90              No MI                     NO MI
1377      80                     100             No MI                     NO MI
1378      80                     99.98           No MI                     NO MI
1379      80                     100             No MI                     NO MI
1380      75                     100             No MI                     NO MI
1381      75                     100             No MI                     NO MI
1382      80                     94.85           No MI                     NO MI
1383      80                     100             No MI                     NO MI
1384      80                     100             No MI                     NO MI
1385      80                     80              No MI                     NO MI
1386      74.87000275            93.59           No MI                     NO MI
1387      80                     100             No MI                     NO MI
1388      80                     100             No MI                     NO MI
1389      80                     100             No MI                     NO MI
1390      80                     100             No MI                     NO MI
1391      75                     100             No MI                     NO MI
1392      80                     100             No MI                     NO MI
1393      80                     95              No MI                     NO MI
1394      80                     95              No MI                     NO MI
1395      80                     100             No MI                     NO MI
1396      76.59999847            86.17           No MI                     NO MI
1397      80                     89.98           No MI                     NO MI
1398      79.98000336            79.98           No MI                     NO MI
1399      80                     100             No MI                     NO MI
1400      75                     100             No MI                     NO MI
1401      80                     95              No MI                     NO MI
1402      80                     100             No MI                     NO MI
1403      80                     100             No MI                     NO MI
1404      80                     100             No MI                     NO MI
1405      70                     100             No MI                     NO MI
1406      80                     100             No MI                     NO MI
1407      75                     100             No MI                     NO MI
1408      80                     100             No MI                     NO MI
1409      80                     100             No MI                     NO MI
1410      80                     90              No MI                     NO MI
1411      74.98999786            99.98           No MI                     NO MI
1412      70                     90              No MI                     NO MI
1413      79.98000336            99.99           No MI                     NO MI
1414      75                     100             No MI                     NO MI
1415      75                     95              No MI                     NO MI
1416      75                     90              No MI                     NO MI
1417      80                     100             No MI                     NO MI
1418      80                     100             No MI                     NO MI
1419      80                     95              No MI                     NO MI
1420      72.54000092            72.54           No MI                     NO MI
1421      70.23999786            70.24           No MI                     NO MI
1422      69.69000244            69.69           No MI                     NO MI
1423      70.23999786            70.24           No MI                     NO MI
1424      76.55999756            100             No MI                     NO MI
1425      80                     100             No MI                     NO MI
1426      80                     80              No MI                     NO MI
1427      80                     100             No MI                     NO MI
1428      80                     100             No MI                     NO MI
1429      80                     100             No MI                     NO MI
1430      90                     90              United Guaranty           BPMI
1431      75                     100             No MI                     NO MI
1432      80                     95              No MI                     NO MI
1433      90                     90              PMI                       BPMI
1434      80                     95              No MI                     NO MI
1435      80                     95              No MI                     NO MI
1436      80                     98.38           No MI                     NO MI
1437      74.98999786            94.98           No MI                     NO MI
1438      80                     90              No MI                     NO MI
1439      80                     95              No MI                     NO MI
1440      80                     100             No MI                     NO MI
1441      80                     100             No MI                     NO MI
1442      80                     100             No MI                     NO MI
1443      79.98000336            89.94           No MI                     NO MI
1444      79.95999908            89.93           No MI                     NO MI
1445      70                     99.24           No MI                     NO MI
1446      80                     100             No MI                     NO MI
1447      90                     90              PMI                       BPMI
1448      80                     80              No MI                     NO MI
1449      80                     100             No MI                     NO MI
1450      79.98999786            99.98           No MI                     NO MI
1451      80                     100             No MI                     NO MI
1452      80                     100             No MI                     NO MI
1453      75                     98.33           No MI                     NO MI
1454      75                     95              No MI                     NO MI
1455      70                     76.67           No MI                     NO MI
1456      80                     100             No MI                     NO MI
1457      80                     100             No MI                     NO MI
1458      80                     100             No MI                     NO MI
1459      64.77999878            90              No MI                     NO MI
1460      80                     100             No MI                     NO MI
1461      75                     95              No MI                     NO MI
1462      80                     100             No MI                     NO MI
1463      80                     100             No MI                     NO MI
1464      80                     100             No MI                     NO MI
1465      80                     100             No MI                     NO MI
1466      80                     100             No MI                     NO MI
1467      80                     100             No MI                     NO MI
1468      79.98000336            99.96           No MI                     NO MI
1469      74.91000366            86.14           No MI                     NO MI
1470      80                     80              No MI                     NO MI
1471      67.31999969            100             No MI                     NO MI
1472      80                     80              No MI                     NO MI
1473      80                     100             No MI                     NO MI
1474      80                     95              No MI                     NO MI
1475      80                     100             No MI                     NO MI
1476      80                     80              No MI                     NO MI
1477      100                    100             GE Capital MI             LPMI
1478      75                     99.27           No MI                     NO MI
1479      80                     100             No MI                     NO MI
1480      80                     100             No MI                     NO MI
1481      78.5                   99.64           No MI                     NO MI
1482      80                     100             No MI                     NO MI
1483      80                     100             No MI                     NO MI
1484      80                     100             No MI                     NO MI
1485      70                     90              No MI                     NO MI
1486      80                     100             No MI                     NO MI
1487      80                     100             No MI                     NO MI
1488      80                     80              No MI                     NO MI
1489      72.66999817            89.64           No MI                     NO MI
1490      80                     80              No MI                     NO MI
1491      80                     100             No MI                     NO MI
1492      80                     100             No MI                     NO MI
1493      80                     100             No MI                     NO MI
1494      80                     100             No MI                     NO MI
1495      79.98999786            95              No MI                     NO MI
1496      80                     90              No MI                     NO MI
1497      80                     100             No MI                     NO MI
1498      80                     99.99           No MI                     NO MI
1499      80                     100             No MI                     NO MI
1500      70                     100             No MI                     NO MI
1501      80                     95              No MI                     NO MI
1502      80                     90              No MI                     NO MI
1503      79.98999786            99.96           No MI                     NO MI
1504      75                     95              No MI                     NO MI
1505      79.75                  100             No MI                     NO MI
1506      80                     100             No MI                     NO MI
1507      80                     100             No MI                     NO MI
1508      80                     100             No MI                     NO MI
1509      80                     99.08           No MI                     NO MI
1510      75                     95              No MI                     NO MI
1511      80                     95              No MI                     NO MI
1512      100                    100             PMI                       LPMI
1513      80                     80              No MI                     NO MI
1514      80                     100             No MI                     NO MI
1515      80                     95              No MI                     NO MI
1516      80                     100             No MI                     NO MI
1517      80                     100             No MI                     NO MI
1518      80                     90              No MI                     NO MI
1519      80                     100             No MI                     NO MI
1520      80                     100             No MI                     NO MI
1521      80                     100             No MI                     NO MI
1522      80                     100             No MI                     NO MI
1523      80                     100             No MI                     NO MI
1524      95                     95              PMI                       BPMI
1525      80                     100             No MI                     NO MI
1526      80                     95              No MI                     NO MI
1527      90                     90              PMI                       LPMI
1528      83.33000183            100             PMI                       BPMI
1529      80                     100             No MI                     NO MI
1530      80                     100             No MI                     NO MI
1531      80                     99.89           No MI                     NO MI
1532      80                     94.01           No MI                     NO MI
1533      80                     95              No MI                     NO MI
1534      80                     95              No MI                     NO MI
1535      75                     75              No MI                     NO MI
1536      79.98999786            99.98           No MI                     NO MI
1537      80                     99.98           No MI                     NO MI
1538      79.98999786            99.99           No MI                     NO MI
1539      79.98999786            99.99           No MI                     NO MI
1540      79.98999786            99.98           No MI                     NO MI
1541      80                     100             No MI                     NO MI
1542      80                     100             No MI                     NO MI
1543      80                     100             No MI                     NO MI
1544      80                     100             No MI                     NO MI
1545      80                     90              No MI                     NO MI
1546      75                     100             No MI                     NO MI
1547      80                     100             No MI                     NO MI
1548      80                     100             No MI                     NO MI
1549      100                    100             PMI                       LPMI
1550      94.98999786            94.99           PMI                       LPMI
1551      75                     100             No MI                     NO MI
1552      94.98999786            94.99           PMI                       LPMI
1553      80                     90              No MI                     NO MI
1554      80                     100             No MI                     NO MI
1555      80                     98.24           No MI                     NO MI
1556      80                     100             No MI                     NO MI
1557      90                     100             GE Capital MI             BPMI
1558      70                     100             No MI                     NO MI
1559      69.76999664            69.77           No MI                     NO MI
1560      79.01000214            88.89           No MI                     NO MI
1561      75                     75              No MI                     NO MI
1562      79.98999786            99.96           No MI                     NO MI
1563      75                     75              No MI                     NO MI
1564      80                     100             No MI                     NO MI
1565      80                     100             No MI                     NO MI
1566      80                     100             No MI                     NO MI
1567      80                     100             No MI                     NO MI
1568      80                     100             No MI                     NO MI
1569      100                    100             PMI                       LPMI
1570      100                    100             PMI                       LPMI
1571      70                     90              No MI                     NO MI
1572      90.34999847            90.35           PMI                       BPMI
1573      80                     95              No MI                     NO MI
1574      75                     100             No MI                     NO MI
1575      80                     100             No MI                     NO MI
1576      80                     100             No MI                     NO MI
1577      80                     100             No MI                     NO MI
1578      100                    100             PMI                       LPMI
1579      80                     100             No MI                     NO MI
1580      90                     90              PMI                       LPMI
1581      80                     80              No MI                     NO MI
1582      69.47000122            69.47           No MI                     NO MI
1583      80                     100             No MI                     NO MI
1584      79.98999786            90              No MI                     NO MI
1585      80                     100             No MI                     NO MI
1586      80                     100             No MI                     NO MI
1587      75                     95              No MI                     NO MI
1588      75                     75              No MI                     NO MI
1589      80                     100             No MI                     NO MI
1590      80                     100             No MI                     NO MI
1591      75                     75              No MI                     NO MI
1592      80                     90              No MI                     NO MI
1593      80                     100             No MI                     NO MI
1594      80                     100             No MI                     NO MI
1595      79                     79              No MI                     NO MI
1596      80                     100             No MI                     NO MI
1597      80                     100             No MI                     NO MI
1598      80                     100             No MI                     NO MI
1599      75                     95              No MI                     NO MI
1600      80                     100             No MI                     NO MI
1601      80                     100             No MI                     NO MI
1602      79.98999786            90              No MI                     NO MI
1603      70                     100             No MI                     NO MI
1604      79.97000122            99.94           No MI                     NO MI
1605      80                     100             No MI                     NO MI
1606      80                     100             No MI                     NO MI
1607      80                     99.99           No MI                     NO MI
1608      80                     100             No MI                     NO MI
1609      79.98000336            99.95           No MI                     NO MI
1610      75                     100             No MI                     NO MI
1611      80                     100             No MI                     NO MI
1612      67.86000061            67.86           No MI                     NO MI
1613      80                     100             No MI                     NO MI
1614      80                     100             No MI                     NO MI
1615      75                     100             No MI                     NO MI
1616      75                     98.62           No MI                     NO MI
1617      80                     100             No MI                     NO MI
1618      80                     100             No MI                     NO MI
1619      80                     100             No MI                     NO MI
1620      80                     100             No MI                     NO MI
1621      70                     70              No MI                     NO MI
1622      70                     70              No MI                     NO MI
1623      80                     95              No MI                     NO MI
1624      80                     100             No MI                     NO MI
1625      80                     100             No MI                     NO MI
1626      80                     80              No MI                     NO MI
1627      79.98999786            99.95           No MI                     NO MI
1628      75                     75              No MI                     NO MI
1629      80                     80              No MI                     NO MI
1630      61.63999939            61.64           No MI                     NO MI
1631      100                    100             PMI                       LPMI
1632      80                     95              No MI                     NO MI
1633      80                     100             No MI                     NO MI
1634      100                    100             PMI                       LPMI
1635      80                     95              No MI                     NO MI
1636      100                    100             PMI                       LPMI
1637      80                     100             No MI                     NO MI
1638      80                     100             No MI                     NO MI
1639      100                    100             PMI                       LPMI
1640      90                     90              Radian Guaranty           BPMI
1641      80                     99.99           No MI                     NO MI
1642      79.97000122            89.97           No MI                     NO MI
1643      80                     100             No MI                     NO MI
1644      100                    100             PMI                       LPMI
1645      80                     100             No MI                     NO MI
1646      80                     100             No MI                     NO MI
1647      80                     90              No MI                     NO MI
1648      79.98000336            99.98           No MI                     NO MI
1649      64.98000336            99.98           No MI                     NO MI
1650      64.97000122            99.99           No MI                     NO MI
1651      80                     95              No MI                     NO MI
1652      80                     100             No MI                     NO MI
1653      80                     100             No MI                     NO MI
1654      80                     95              No MI                     NO MI
1655      100                    100             PMI                       LPMI
1656      80                     95              No MI                     NO MI
1657      80                     100             No MI                     NO MI
1658      100                    100             PMI                       LPMI
1659      80                     95              No MI                     NO MI
1660      80                     100             No MI                     NO MI
1661      77.87999725            100             No MI                     NO MI
1662      80                     100             No MI                     NO MI
1663      80                     100             No MI                     NO MI
1664      80                     98.52           No MI                     NO MI
1665      79.98999786            99.97           No MI                     NO MI
1666      70                     90              No MI                     NO MI
1667      90                     90              Republic MIC              BPMI
1668      70                     100             No MI                     NO MI
1669      80                     87.87           No MI                     NO MI
1670      79.98999786            99.97           No MI                     NO MI
1671      79.98000336            99.98           No MI                     NO MI
1672      80                     100             No MI                     NO MI
1673      80                     100             No MI                     NO MI
1674      75                     100             No MI                     NO MI
1675      80                     100             No MI                     NO MI
1676      79.45999908            79.46           No MI                     NO MI
1677      80                     100             No MI                     NO MI
1678      80                     100             No MI                     NO MI
1679      75                     90              No MI                     NO MI
1680      95                     95              PMI                       LPMI
1681      74.98999786            94.99           No MI                     NO MI
1682      79.98999786            99.98           No MI                     NO MI
1683      100                    100             PMI                       LPMI
1684      80                     100             No MI                     NO MI
1685      45.63999939            45.64           No MI                     NO MI
1686      74.98999786            99.97           No MI                     NO MI
1687      80                     100             No MI                     NO MI
1688      74.98000336            99.96           No MI                     NO MI
1689      80                     90              No MI                     NO MI
1690      85                     85              PMI                       LPMI
1691      80                     100             No MI                     NO MI
1692      80                     95              No MI                     NO MI
1693      80                     100             No MI                     NO MI
1694      75                     100             No MI                     NO MI
1695      79.98999786            99.96           No MI                     NO MI
1696      100                    100             PMI                       LPMI
1697      80                     95              No MI                     NO MI
1698      80                     100             No MI                     NO MI
1699      80                     95              No MI                     NO MI
1700      80                     100             No MI                     NO MI
1701      80                     100             No MI                     NO MI
1702      75                     75              No MI                     NO MI
1703      100                    100             PMI                       LPMI
1704      100                    100             PMI                       LPMI
1705      65                     100             No MI                     NO MI
1706      79.88999939            99.85           No MI                     NO MI
1707      74.98999786            99.97           No MI                     NO MI
1708      100                    100             PMI                       LPMI
1709      80                     100             No MI                     NO MI
1710      100                    100             PMI                       LPMI
1711      80                     80              No MI                     NO MI
1712      79.98999786            100             No MI                     NO MI
1713      80                     100             No MI                     NO MI
1714      80                     100             No MI                     NO MI
1715      78.70999908            94.87           No MI                     NO MI
1716      80                     100             No MI                     NO MI
1717      75                     100             No MI                     NO MI
1718      75                     100             No MI                     NO MI
1719      80                     100             No MI                     NO MI
1720      100                    100             PMI                       LPMI
1721      80                     100             No MI                     NO MI
1722      70.18000031            95              No MI                     NO MI
1723      90                     90              PMI                       LPMI
1724      80                     100             No MI                     NO MI
1725      80                     100             No MI                     NO MI
1726      79.98999786            95              No MI                     NO MI
1727      80                     100             No MI                     NO MI
1728      80                     100             No MI                     NO MI
1729      80                     95              No MI                     NO MI
1730      79.56999969            99.46           No MI                     NO MI
1731      79.30999756            79.31           No MI                     NO MI
1732      80                     100             No MI                     NO MI
1733      80                     100             No MI                     NO MI
1734      80                     80              No MI                     NO MI
1735      80                     95              No MI                     NO MI
1736      100                    100             PMI                       LPMI
1737      80                     80              No MI                     NO MI
1738      75                     100             No MI                     NO MI
1739      80                     100             No MI                     NO MI
1740      80                     100             No MI                     NO MI
1741      79.02999878            95              No MI                     NO MI
1742      80                     100             No MI                     NO MI
1743      79.98999786            99.97           No MI                     NO MI
1744      100                    100             PMI                       LPMI
1745      80                     100             No MI                     NO MI
1746      85                     85              No MI                     NO MI
1747      80                     100             No MI                     NO MI
1748      80                     100             No MI                     NO MI
1749      80                     95              No MI                     NO MI
1750      80                     100             No MI                     NO MI
1751      80                     100             No MI                     NO MI
1752      75                     100             No MI                     NO MI
1753      80                     94.98           No MI                     NO MI
1754      80                     100             No MI                     NO MI
1755      80                     100             No MI                     NO MI
1756      75                     97.33           No MI                     NO MI
1757      100                    100             PMI                       LPMI
1758      79.98000336            99.94           No MI                     NO MI
1759      80                     100             No MI                     NO MI
1760      100                    100             PMI                       LPMI
1761      65                     65              No MI                     NO MI
1762      80                     100             No MI                     NO MI
1763      80                     100             No MI                     NO MI
1764      80                     95              No MI                     NO MI
1765      80                     100             No MI                     NO MI
1766      80                     100             No MI                     NO MI
1767      100                    100             PMI                       LPMI
1768      75                     100             No MI                     NO MI
1769      79.98999786            89.96           No MI                     NO MI
1770      70                     90              No MI                     NO MI
1771      69.95999908            94.93           No MI                     NO MI
1772      80                     100             No MI                     NO MI
1773      75                     100             No MI                     NO MI
1774      80                     100             No MI                     NO MI
1775      80                     100             No MI                     NO MI
1776      75                     100             No MI                     NO MI
1777      79.98999786            89.99           No MI                     NO MI
1778      80                     94.94           No MI                     NO MI
1779      80                     95              No MI                     NO MI
1780      80                     100             No MI                     NO MI
1781      80                     100             No MI                     NO MI
1782      100                    100             PMI                       LPMI
1783      80                     100             No MI                     NO MI
1784      75                     100             No MI                     NO MI
1785      69.98000336            99.95           No MI                     NO MI
1786      80                     95              No MI                     NO MI
1787      80                     100             No MI                     NO MI
1788      76.48999786            99.1            No MI                     NO MI
1789      80                     100             No MI                     NO MI
1790      80                     100             No MI                     NO MI
1791      80                     100             No MI                     NO MI
1792      80                     100             No MI                     NO MI
1793      68.12000275            68.12           No MI                     NO MI
1794      68.12000275            68.12           No MI                     NO MI
1795      80                     90              No MI                     NO MI
1796      80                     100             No MI                     NO MI
1797      100                    100             PMI                       LPMI
1798      80                     80              No MI                     NO MI
1799      74.98999786            99.98           No MI                     NO MI
1800      74.98999786            99.98           No MI                     NO MI
1801      80                     100             No MI                     NO MI
1802      74.98999786            99.98           No MI                     NO MI
1803      80                     100             No MI                     NO MI
1804      77.20999908            77.21           No MI                     NO MI
1805      80                     100             No MI                     NO MI
1806      80                     100             No MI                     NO MI
1807      75                     100             No MI                     NO MI
1808      65                     80              No MI                     NO MI
1809      79.83999634            90              No MI                     NO MI
1810      80                     100             No MI                     NO MI
1811      80                     100             No MI                     NO MI
1812      80                     100             No MI                     NO MI
1813      69.73999786            69.74           No MI                     NO MI
1814      80                     89.96           No MI                     NO MI
1815      75                     95              No MI                     NO MI
1816      80                     100             No MI                     NO MI
1817      80                     100             No MI                     NO MI
1818      80                     100             No MI                     NO MI
1819      80                     100             No MI                     NO MI
1820      80                     95              No MI                     NO MI
1821      80                     100             No MI                     NO MI
1822      80                     100             No MI                     NO MI
1823      80                     100             No MI                     NO MI
1824      80                     100             No MI                     NO MI
1825      80                     90              No MI                     NO MI
1826      75                     100             No MI                     NO MI
1827      74.84999847            100             No MI                     NO MI
1828      80                     100             No MI                     NO MI
1829      95                     95              PMI                       LPMI
1830      100                    100             PMI                       LPMI
1831      79.98000336            99.98           No MI                     NO MI
1832      80                     100             No MI                     NO MI
1833      80                     95              No MI                     NO MI
1834      95                     95              PMI                       LPMI
1835      80                     95              No MI                     NO MI
1836      75                     100             No MI                     NO MI
1837      75                     100             No MI                     NO MI
1838      90                     90              Republic MIC              BPMI
1839      80                     100             No MI                     NO MI
1840      80                     80              No MI                     NO MI
1841      80                     100             No MI                     NO MI
1842      80                     100             No MI                     NO MI
1843      75                     75              No MI                     NO MI
1844      75                     75              No MI                     NO MI
1845      80                     100             No MI                     NO MI
1846      70                     100             No MI                     NO MI
1847      80                     100             No MI                     NO MI
1848      80                     100             No MI                     NO MI
1849      75                     100             No MI                     NO MI
1850      80                     90              No MI                     NO MI
1851      75                     100             No MI                     NO MI
1852      100                    100             PMI                       LPMI
1853      75                     90              No MI                     NO MI
1854      80                     100             No MI                     NO MI
1855      80                     95              No MI                     NO MI
1856      75                     100             No MI                     NO MI
1857      80                     100             No MI                     NO MI
1858      80                     100             No MI                     NO MI
1859      75                     100             No MI                     NO MI
1860      94.68000031            94.68           PMI                       BPMI
1861      69.98999786            99.96           No MI                     NO MI
1862      79.11000061            79.11           No MI                     NO MI
1863      80                     80              No MI                     NO MI
1864      80                     86.21           No MI                     NO MI
1865      80                     100             No MI                     NO MI
1866      80                     100             No MI                     NO MI
1867      80                     100             No MI                     NO MI
1868      100                    100             PMI                       LPMI
1869      80                     100             No MI                     NO MI
1870      80                     100             No MI                     NO MI
1871      100                    100             PMI                       LPMI
1872      79.98999786            99.94           No MI                     NO MI
1873      80                     95              No MI                     NO MI
1874      80                     100             No MI                     NO MI
1875      75                     100             No MI                     NO MI
1876      75                     100             No MI                     NO MI
1877      75                     100             No MI                     NO MI
1878      80                     80              No MI                     NO MI
1879      79.98999786            99.99           No MI                     NO MI
1880      80                     99.51           No MI                     NO MI
1881      55.56000137            55.56           No MI                     NO MI
1882      99.98000336            99.98           PMI                       LPMI
1883      79.43000031            79.43           No MI                     NO MI
1884      80                     80              No MI                     NO MI
1885      75                     95              No MI                     NO MI
1886      79.98999786            100             No MI                     NO MI
1887      80                     100             No MI                     NO MI
1888      80                     90              No MI                     NO MI
1889      80                     100             No MI                     NO MI
1890      80                     100             No MI                     NO MI
1891      80                     100             No MI                     NO MI
1892      80                     100             No MI                     NO MI
1893      80                     100             No MI                     NO MI
1894      80                     94.93           No MI                     NO MI
1895      80                     90              No MI                     NO MI
1896      80                     99.39           No MI                     NO MI
1897      80                     100             No MI                     NO MI
1898      70                     100             No MI                     NO MI
1899      80                     100             No MI                     NO MI
1900      80                     100             No MI                     NO MI
1901      65                     65              No MI                     NO MI
1902      95                     95              PMI                       LPMI
1903      80                     95              No MI                     NO MI
1904      100                    100             PMI                       LPMI
1905      79.30999756            95.69           No MI                     NO MI
1906      80                     100             No MI                     NO MI
1907      70                     90              No MI                     NO MI
1908      80                     100             No MI                     NO MI
1909      80                     100             No MI                     NO MI
1910      80                     100             No MI                     NO MI
1911      80                     83.66           No MI                     NO MI
1912      70                     70              No MI                     NO MI
1913      80                     100             No MI                     NO MI
1914      80                     100             No MI                     NO MI
1915      80                     100             No MI                     NO MI
1916      80                     100             No MI                     NO MI
1917      80                     100             No MI                     NO MI
1918      75                     100             No MI                     NO MI
1919      75                     75              No MI                     NO MI
1920      80                     95              No MI                     NO MI
1921      75                     95              No MI                     NO MI
1922      80                     80              No MI                     NO MI
1923      80                     100             No MI                     NO MI
1924      80                     100             No MI                     NO MI
1925      73.20999908            98.83           No MI                     NO MI
1926      75                     90              No MI                     NO MI
1927      80                     100             No MI                     NO MI
1928      100                    100             PMI                       LPMI
1929      80                     95.71           No MI                     NO MI
1930      75                     75              No MI                     NO MI
1931      90                     90              Radian Guaranty           BPMI
1932      80                     100             No MI                     NO MI
1933      80                     100             No MI                     NO MI
1934      100                    100             PMI                       LPMI
1935      80                     100             No MI                     NO MI
1936      90                     90              United Guaranty           BPMI
1937      75                     100             No MI                     NO MI
1938      75                     100             No MI                     NO MI
1939      90                     90              PMI                       LPMI
1940      75                     100             No MI                     NO MI
1941      80                     95              No MI                     NO MI
1942      80                     95              No MI                     NO MI
1943      80                     100             No MI                     NO MI
1944      80                     90              No MI                     NO MI
1945      80                     100             No MI                     NO MI
1946      79.98999786            99.98           No MI                     NO MI
1947      80                     80              No MI                     NO MI
1948      80                     100             No MI                     NO MI
1949      80                     100             No MI                     NO MI
1950      80                     100             No MI                     NO MI
1951      80                     99.81           No MI                     NO MI
1952      73.11000061            73.11           No MI                     NO MI
1953      95                     95              PMI                       LPMI
1954      80                     90              No MI                     NO MI
1955      80                     100             No MI                     NO MI
1956      80                     100             No MI                     NO MI
1957      80                     100             No MI                     NO MI
1958      80                     100             No MI                     NO MI
1959      80                     100             No MI                     NO MI
1960      79.23000336            79.23           No MI                     NO MI
1961      80                     100             No MI                     NO MI
1962      75                     100             No MI                     NO MI
1963      70                     100             No MI                     NO MI
1964      80                     100             No MI                     NO MI
1965      80                     100             No MI                     NO MI
1966      80                     100             No MI                     NO MI
1967      80                     99.78           No MI                     NO MI
1968      75                     100             No MI                     NO MI
1969      90                     90              PMI                       LPMI
1970      80                     80              No MI                     NO MI
1971      100                    100             PMI                       LPMI
1972      79.98999786            95              No MI                     NO MI
1973      80                     80              No MI                     NO MI
1974      80                     100             No MI                     NO MI
1975      75.91000366            75.91           No MI                     NO MI
1976      80                     100             No MI                     NO MI
1977      80                     100             No MI                     NO MI
1978      80                     100             No MI                     NO MI
1979      80                     100             No MI                     NO MI
1980      75                     97.58           No MI                     NO MI
1981      100                    100             PMI                       LPMI
1982      80                     100             No MI                     NO MI
1983      80                     95              No MI                     NO MI
1984      75                     100             No MI                     NO MI
1985      80                     95              No MI                     NO MI
1986      80                     100             No MI                     NO MI
1987      75                     95              No MI                     NO MI
1988      100                    100             PMI                       LPMI
1989      80                     100             No MI                     NO MI
1990      80                     100             No MI                     NO MI
1991      75                     95              No MI                     NO MI
1992      64.98999786            92.06           No MI                     NO MI
1993      80                     95              No MI                     NO MI
1994      80                     100             No MI                     NO MI
1995      95                     95              PMI                       LPMI
1996      80                     100             No MI                     NO MI
1997      75                     95              No MI                     NO MI
1998      80                     80              No MI                     NO MI
1999      87.76000214            87.76           PMI                       BPMI
2000      80                     100             No MI                     NO MI
2001      78.54000092            78.54           No MI                     NO MI
2002      100                    100             PMI                       LPMI
2003      80                     100             No MI                     NO MI
2004      80                     100             No MI                     NO MI
2005      80                     98.98           No MI                     NO MI
2006      80                     80              No MI                     NO MI
2007      70                     100             No MI                     NO MI
2008      80                     100             No MI                     NO MI
2009      80                     100             No MI                     NO MI
2010      80                     100             No MI                     NO MI
2011      80                     80              No MI                     NO MI
2012      80                     100             No MI                     NO MI
2013      99.98999786            99.99           PMI                       LPMI
2014      80                     95              No MI                     NO MI
2015      80                     100             No MI                     NO MI
2016      78.55000305            100             No MI                     NO MI
2017      80                     100             No MI                     NO MI
2018      80                     100             No MI                     NO MI
2019      80                     100             No MI                     NO MI
2020      100                    100             PMI                       LPMI
2021      80                     100             No MI                     NO MI
2022      80                     97.65           No MI                     NO MI
2023      79.93000031            99.89           No MI                     NO MI
2024      90                     90              GE Capital MI             BPMI
2025      80                     100             No MI                     NO MI
2026      80                     100             No MI                     NO MI
2027      80                     100             No MI                     NO MI
2028      80                     86.52           No MI                     NO MI
2029      75                     100             No MI                     NO MI
2030      80                     95              No MI                     NO MI
2031      69.98000336            69.98           No MI                     NO MI
2032      80                     100             No MI                     NO MI
2033      80                     100             No MI                     NO MI
2034      74.58999634            89.51           No MI                     NO MI
2035      80                     89.99           No MI                     NO MI
2036      80                     80              No MI                     NO MI
2037      80                     95              No MI                     NO MI
2038      70                     89.9            No MI                     NO MI
2039      79.98999786            94.99           No MI                     NO MI
2040      68.18000031            68.18           No MI                     NO MI
2041      80                     88.18           No MI                     NO MI
2042      80                     100             No MI                     NO MI
2043      80                     93.33           No MI                     NO MI
2044      80                     88.12           No MI                     NO MI
2045      39.99000168            39.99           No MI                     NO MI




--------------------------------------------------------------------------------




          MI_PCT    CURRENT_GROSS_COUPON                 SERV_FEE      MSERV
1         0         7.625                                0.375         0
2         0         8.25                                 0.375         0
3         0         7.875                                0.375         0
4         0         7.25                                 0.375         0
5         0         7.875                                0.375         0
6         0         8                                    0.375         0
7         0         7.25                                 0.375         0
8         0         7.5                                  0.375         0
9         0         8.25                                 0.375         0
10        0         8.875                                0.375         0
11        0         7.625                                0.375         0
12        0         7.875                                0.375         0
13        0         7.25                                 0.375         0
14        0         7.75                                 0.375         0
15        0         7.625                                0.375         0
16        0         7.375                                0.375         0
17        0         8                                    0.375         0
18        0         7.875                                0.375         0
19        0         7.625                                0.375         0
20        0         8.25                                 0.375         0
21        0         8                                    0.375         0
22        0         7.625                                0.375         0
23        0         8.125                                0.375         0
24        0         8.25                                 0.375         0
25        0         7.5                                  0.375         0
26        0         7.75                                 0.375         0
27        0         7.875                                0.375         0
28        0         7.5                                  0.375         0
29        0         8.375                                0.375         0
30        0         7.5                                  0.375         0
31        0         8.25                                 0.375         0
32        0         7.5                                  0.375         0
33        12        8.25                                 0.375         0
34        0         7.75                                 0.375         0
35        0         7.625                                0.375         0
36        0         7.5                                  0.375         0
37        0         7.75                                 0.375         0
38        0         7.5                                  0.375         0
39        0         7.25                                 0.375         0
40        0         8.25                                 0.375         0
41        0         8.375                                0.375         0
42        0         7.75                                 0.375         0
43        0         7.75                                 0.375         0
44        0         7.375                                0.375         0
45        0         8.375                                0.375         0
46        0         8.375                                0.375         0
47        0         8.375                                0.375         0
48        0         8.25                                 0.375         0
49        0         8.375                                0.375         0
50        35        8.625                                0.375         0
51        35        8.375                                0.375         0
52        0         7.75                                 0.375         0
53        0         7.625                                0.375         0
54        0         8.125                                0.375         0
55        0         8.25                                 0.375         0
56        0         7.875                                0.375         0
57        0         8.375                                0.375         0
58        0         8.375                                0.375         0
59        0         7.875                                0.375         0
60        0         8.375                                0.375         0
61        0         7.875                                0.375         0
62        0         7.75                                 0.375         0
63        0         7.75                                 0.375         0
64        0         8.125                                0.375         0
65        30        9.75                                 0.375         0
66        0         8                                    0.375         0
67        0         8.5                                  0.375         0
68        0         8.125                                0.375         0
69        0         8.375                                0.375         0
70        0         8.25                                 0.375         0
71        0         8.5                                  0.375         0
72        0         7.875                                0.375         0
73        0         7.75                                 0.375         0
74        0         8.875                                0.375         0
75        0         8.25                                 0.375         0
76        0         8.375                                0.375         0
77        0         8.25                                 0.375         0
78        0         8.25                                 0.375         0
79        0         8.375                                0.375         0
80        0         8.125                                0.375         0
81        0         7.875                                0.375         0
82        0         8.375                                0.375         0
83        0         8                                    0.375         0
84        0         8.5                                  0.375         0
85        0         7.75                                 0.375         0
86        0         8.125                                0.375         0
87        0         7.375                                0.375         0
88        0         8.375                                0.375         0
89        0         7.875                                0.375         0
90        0         7.5                                  0.375         0
91        0         8.5                                  0.375         0
92        0         8.25                                 0.375         0
93        35        8.625                                0.375         0
94        0         7.375                                0.25          0
95        0         7.625                                0.375         0
96        0         7.625                                0.375         0
97        0         7.375                                0.375         0
98        0         8                                    0.375         0
99        0         8.25                                 0.375         0
100       0         7.375                                0.375         0
101       0         8                                    0.375         0
102       0         8.25                                 0.375         0
103       0         7.625                                0.375         0
104       0         8.125                                0.375         0
105       0         7.25                                 0.375         0
106       0         8.375                                0.375         0
107       0         8                                    0.375         0
108       0         7.625                                0.375         0
109       0         8.375                                0.375         0
110       0         8.125                                0.375         0
111       0         8.25                                 0.375         0
112       0         8.375                                0.375         0
113       0         7.5                                  0.375         0
114       0         8.25                                 0.375         0
115       0         7.75                                 0.375         0
116       0         7.625                                0.375         0
117       25        8.125                                0.375         0
118       0         7.375                                0.375         0
119       0         8.25                                 0.375         0
120       0         7.5                                  0.375         0
121       0         8.375                                0.375         0
122       0         8                                    0.375         0
123       0         7.875                                0.375         0
124       35        9.25                                 0.375         0
125       35        9.25                                 0.375         0
126       35        9.75                                 0.375         0
127       0         7.75                                 0.375         0
128       0         7.875                                0.375         0
129       0         7.25                                 0.375         0
130       35        10.625                               0.375         0
131       35        10                                   0.375         0
132       0         7.875                                0.375         0
133       0         8.125                                0.375         0
134       0         7.375                                0.375         0
135       35        8.875                                0.375         0
136       35        9.375                                0.375         0
137       0         8.125                                0.375         0
138       35        9.875                                0.375         0
139       0         8.25                                 0.375         0
140       0         8.25                                 0.375         0
141       0         7.5                                  0.375         0
142       0         8.375                                0.375         0
143       0         7.875                                0.375         0
144       0         7.875                                0.375         0
145       0         8.5                                  0.375         0
146       0         7.625                                0.375         0
147       35        9.75                                 0.375         0
148       35        10.125                               0.375         0
149       0         8.375                                0.375         0
150       0         7.375                                0.375         0
151       0         8.375                                0.375         0
152       0         8.125                                0.375         0
153       0         7.875                                0.375         0
154       0         8.125                                0.375         0
155       0         7.75                                 0.375         0
156       0         8.25                                 0.375         0
157       0         7.25                                 0.375         0
158       35        9.625                                0.375         0
159       0         8.375                                0.375         0
160       0         7.625                                0.375         0
161       0         8.25                                 0.375         0
162       0         8.5                                  0.375         0
163       0         7.25                                 0.375         0
164       0         7.875                                0.375         0
165       0         7.375                                0.375         0
166       0         8.375                                0.375         0
167       0         8                                    0.375         0
168       0         8.375                                0.375         0
169       0         7.25                                 0.375         0
170       0         7.25                                 0.375         0
171       0         7.625                                0.375         0
172       0         7.999                                0.375         0
173       35        8.5                                  0.375         0
174       0         8.125                                0.375         0
175       0         8.25                                 0.375         0
176       0         7.875                                0.375         0
177       0         8.375                                0.375         0
178       0         8.25                                 0.375         0
179       0         7.875                                0.375         0
180       0         7.875                                0.375         0
181       0         7.875                                0.375         0
182       0         8.25                                 0.375         0
183       0         7.25                                 0.375         0
184       0         7.875                                0.375         0
185       0         7.875                                0.375         0
186       0         7.875                                0.375         0
187       0         7.75                                 0.375         0
188       0         8.375                                0.375         0
189       0         7.75                                 0.375         0
190       0         7.875                                0.375         0
191       0         7.75                                 0.375         0
192       0         7.875                                0.375         0
193       0         7.5                                  0.375         0
194       0         8.125                                0.375         0
195       0         8.125                                0.375         0
196       0         7.375                                0.375         0
197       0         8.375                                0.375         0
198       0         8                                    0.375         0
199       0         7.25                                 0.375         0
200       0         8                                    0.375         0
201       0         8.25                                 0.375         0
202       35        8.625                                0.375         0
203       35        8.625                                0.375         0
204       0         8                                    0.375         0
205       0         8.25                                 0.375         0
206       0         7.875                                0.375         0
207       35        9.875                                0.375         0
208       0         8.75                                 0.375         0
209       0         8.5                                  0.375         0
210       0         8.375                                0.375         0
211       0         8.25                                 0.375         0
212       0         8.375                                0.375         0
213       0         7.75                                 0.375         0
214       0         7.75                                 0.375         0
215       0         8                                    0.375         0
216       0         8.25                                 0.375         0
217       0         7.625                                0.375         0
218       0         7.375                                0.375         0
219       30        9.375                                0.375         0
220       0         9.125                                0.375         0
221       0         9.125                                0.375         0
222       0         8                                    0.375         0
223       35        9.625                                0.375         0
224       0         8.25                                 0.375         0
225       0         7.375                                0.375         0
226       35        8.125                                0.375         0
227       12        7.875                                0.375         0
228       0         7.375                                0.375         0
229       0         8.25                                 0.375         0
230       0         8.25                                 0.375         0
231       0         7.875                                0.375         0
232       0         8.25                                 0.375         0
233       0         7.375                                0.375         0
234       0         7.625                                0.375         0
235       0         7.875                                0.375         0
236       0         8                                    0.375         0
237       0         8                                    0.375         0
238       0         8                                    0.375         0
239       0         7.25                                 0.25          0
240       0         7.25                                 0.25          0
241       0         6.5                                  0.2           0
242       0         6.75                                 0.2           0
243       0         6.75                                 0.2           0
244       0         6.75                                 0.2           0
245       0         6.5                                  0.2           0
246       0         6.375                                0.2           0
247       0         5.875                                0.2           0
248       0         8.375                                0.2           0
249       0         6.875                                0.2           0
250       0         6.875                                0.2           0
251       0         7.125                                0.2           0
252       0         6.5                                  0.2           0
253       25        8                                    0.2           0
254       0         6.5                                  0.2           0
255       0         6.875                                0.2           0
256       0         6.875                                0.2           0
257       0         6                                    0.2           0
258       0         7                                    0.2           0
259       0         7.25                                 0.2           0
260       25        6.75                                 0.2           0
261       25        5.875                                0.2           0
262       0         7.5                                  0.2           0
263       0         6.625                                0.2           0
264       0         6.375                                0.2           0
265       0         6.25                                 0.2           0
266       0         8                                    0.375         0
267       0         7.25                                 0.375         0
268       25        9.5                                  0.375         0
269       0         8.25                                 0.375         0
270       0         8.375                                0.375         0
271       0         8.375                                0.375         0
272       0         7.5                                  0.375         0
273       0         8.125                                0.375         0
274       0         7.5                                  0.375         0
275       0         8.25                                 0.375         0
276       0         8.125                                0.375         0
277       0         7.375                                0.375         0
278       0         7.875                                0.375         0
279       0         8.25                                 0.375         0
280       0         8.25                                 0.375         0
281       0         8.125                                0.375         0
282       35        9.625                                0.375         0
283       0         5                                    0.2           0
284       0         5.5                                  0.2           0
285       0         8.125                                0.375         0
286       0         8.125                                0.375         0
287       0         7.875                                0.375         0
288       0         8.125                                0.375         0
289       0         8.125                                0.375         0
290       0         7.875                                0.375         0
291       25        8.125                                0.375         0
292       0         7.875                                0.375         0
293       0         7.875                                0.375         0
294       0         7.5                                  0.375         0
295       35        8.25                                 0.375         0
296       0         8.125                                0.375         0
297       0         7.5                                  0.375         0
298       35        8.375                                0.375         0
299       25        9.25                                 0.375         0
300       0         7.25                                 0.375         0
301       0         8.375                                0.375         0
302       0         7.875                                0.375         0
303       0         8                                    0.375         0
304       0         7.5                                  0.375         0
305       0         7.5                                  0.375         0
306       25        8.25                                 0.375         0
307       0         8.25                                 0.375         0
308       0         8.25                                 0.375         0
309       0         7.875                                0.375         0
310       35        8.5                                  0.375         0
311       0         8                                    0.375         0
312       0         8.25                                 0.375         0
313       25        8.25                                 0.375         0
314       0         8.25                                 0.375         0
315       0         7.875                                0.375         0
316       0         7.875                                0.375         0
317       0         8                                    0.375         0
318       0         7.875                                0.375         0
319       0         7.75                                 0.375         0
320       0         8                                    0.375         0
321       35        9.25                                 0.375         0
322       35        8.75                                 0.375         0
323       0         7.875                                0.375         0
324       25        8.375                                0.375         0
325       0         7.875                                0.375         0
326       0         8.125                                0.375         0
327       0         8                                    0.375         0
328       0         7.625                                0.375         0
329       0         7.875                                0.375         0
330       35        9.25                                 0.375         0
331       0         8.25                                 0.375         0
332       35        9.875                                0.375         0
333       0         8.25                                 0.375         0
334       0         7.875                                0.375         0
335       35        9.625                                0.375         0
336       0         7.75                                 0.375         0
337       0         8.375                                0.375         0
338       0         8.25                                 0.375         0
339       0         8.25                                 0.375         0
340       0         8.375                                0.375         0
341       0         7.5                                  0.375         0
342       0         7.875                                0.375         0
343       0         8.25                                 0.375         0
344       0         8.25                                 0.375         0
345       0         7.625                                0.375         0
346       0         6.25                                 0.2           0
347       0         6.75                                 0.2           0
348       0         6.125                                0.2           0
349       0         6.75                                 0.2           0
350       0         6                                    0.2           0
351       0         6.625                                0.2           0
352       0         6.875                                0.2           0
353       0         6.875                                0.2           0
354       0         7                                    0.2           0
355       0         6                                    0.2           0
356       0         7.125                                0.2           0
357       0         8.375                                0.375         0
358       0         5.875                                0.2           0
359       0         7                                    0.2           0
360       0         6.375                                0.2           0
361       0         7.75                                 0.2           0
362       0         7.875                                0.2           0
363       0         7.25                                 0.2           0
364       0         7.875                                0.375         0
365       0         6.25                                 0.2           0
366       0         6.875                                0.2           0
367       0         8.25                                 0.375         0
368       0         7.5                                  0.2           0
369       0         7.125                                0.2           0
370       0         7.25                                 0.2           0
371       0         6.5                                  0.2           0
372       0         6.625                                0.2           0
373       0         7                                    0.2           0
374       25        6.75                                 0.2           0
375       0         5.25                                 0.2           0
376       0         6.875                                0.2           0
377       25        7.375                                0.2           0
378       0         7.75                                 0.2           0
379       0         7.75                                 0.2           0
380       0         6.5                                  0.2           0
381       0         7                                    0.2           0
382       0         7                                    0.2           0
383       0         6.125                                0.2           0
384       0         6.5                                  0.2           0
385       0         7                                    0.2           0
386       0         6.375                                0.2           0
387       0         6.875                                0.2           0
388       0         6.625                                0.2           0
389       0         8.375                                0.375         0
390       30        9.5                                  0.375         0
391       0         8.375                                0.375         0
392       12        8.25                                 0.375         0
393       0         8.25                                 0.375         0
394       0         8.25                                 0.375         0
395       0         6                                    0.2           0
396       0         7.875                                0.2           0
397       0         6.875                                0.2           0
398       0         7.625                                0.2           0
399       0         6.625                                0.2           0
400       0         6.875                                0.2           0
401       0         7.125                                0.2           0
402       0         7.25                                 0.2           0
403       0         7.125                                0.2           0
404       0         6.5                                  0.2           0
405       0         6.5                                  0.2           0
406       0         7.5                                  0.2           0
407       0         6.125                                0.2           0
408       0         7.25                                 0.2           0
409       0         5.875                                0.2           0
410       0         7.75                                 0.2           0
411       0         7.375                                0.2           0
412       0         6.375                                0.2           0
413       0         7.625                                0.2           0
414       0         6.375                                0.2           0
415       0         6.625                                0.2           0
416       0         7.875                                0.2           0
417       0         6.5                                  0.2           0
418       0         7                                    0.2           0
419       0         6                                    0.2           0
420       0         6.5                                  0.2           0
421       0         6.625                                0.2           0
422       0         7.5                                  0.2           0
423       0         6.75                                 0.2           0
424       0         6.5                                  0.2           0
425       0         8.25                                 0.2           0
426       0         6.25                                 0.2           0
427       0         6.75                                 0.2           0
428       0         6.75                                 0.2           0
429       0         6.25                                 0.2           0
430       0         6.5                                  0.2           0
431       0         4.875                                0.2           0
432       0         7.25                                 0.2           0
433       0         5.875                                0.2           0
434       25        7.125                                0.2           0
435       0         6.5                                  0.2           0
436       0         6                                    0.2           0
437       0         7.5                                  0.2           0
438       0         5.875                                0.2           0
439       0         6.25                                 0.2           0
440       0         6.125                                0.2           0
441       0         6.75                                 0.2           0
442       0         6.875                                0.2           0
443       0         6.75                                 0.2           0
444       0         5.875                                0.2           0
445       0         6.75                                 0.2           0
446       0         7                                    0.2           0
447       0         6.625                                0.2           0
448       0         7.375                                0.2           0
449       0         6.5                                  0.2           0
450       0         7.375                                0.2           0
451       0         6                                    0.2           0
452       0         7.375                                0.2           0
453       0         6.875                                0.2           0
454       0         6.875                                0.2           0
455       0         6.25                                 0.2           0
456       0         7.25                                 0.2           0
457       0         6.75                                 0.2           0
458       0         7.25                                 0.2           0
459       0         6.375                                0.2           0
460       0         6.75                                 0.2           0
461       0         6.375                                0.2           0
462       0         7.75                                 0.2           0
463       0         7.25                                 0.2           0
464       0         6.875                                0.2           0
465       0         5.75                                 0.2           0
466       0         8                                    0.2           0
467       0         6.25                                 0.2           0
468       0         6.5                                  0.2           0
469       0         7.5                                  0.2           0
470       0         6.875                                0.2           0
471       0         6.875                                0.2           0
472       0         6.75                                 0.2           0
473       0         6.375                                0.2           0
474       0         6.125                                0.2           0
475       0         6.5                                  0.2           0
476       0         6.375                                0.2           0
477       0         5.875                                0.2           0
478       0         6.625                                0.2           0
479       0         6.875                                0.2           0
480       0         7.5                                  0.2           0
481       0         7                                    0.2           0
482       0         6                                    0.2           0
483       0         5                                    0.2           0
484       0         5.75                                 0.2           0
485       0         6.75                                 0.2           0
486       25        7.625                                0.2           0
487       0         7.25                                 0.2           0
488       0         6.75                                 0.2           0
489       0         7.75                                 0.2           0
490       0         8                                    0.2           0
491       0         8                                    0.2           0
492       0         6.25                                 0.2           0
493       0         6.5                                  0.2           0
494       0         8                                    0.2           0
495       0         7.25                                 0.2           0
496       0         6.375                                0.2           0
497       0         7                                    0.2           0
498       0         6.5                                  0.2           0
499       0         5.875                                0.2           0
500       0         7.125                                0.25          0
501       0         7                                    0.2           0
502       0         6.625                                0.2           0
503       0         5.625                                0.2           0
504       0         7.625                                0.2           0
505       0         7.125                                0.2           0
506       0         6.375                                0.2           0
507       0         6.75                                 0.2           0
508       0         6.125                                0.2           0
509       0         6.125                                0.2           0
510       0         6.875                                0.2           0
511       0         7.25                                 0.2           0
512       0         6.375                                0.2           0
513       0         6.5                                  0.2           0
514       0         6.625                                0.2           0
515       0         6.625                                0.2           0
516       0         6.875                                0.2           0
517       0         6.5                                  0.2           0
518       0         5.875                                0.2           0
519       0         7                                    0.2           0
520       0         6.5                                  0.2           0
521       0         7.625                                0.2           0
522       0         6.75                                 0.2           0
523       0         6.5                                  0.2           0
524       25        6.75                                 0.2           0
525       0         6.75                                 0.2           0
526       0         6.875                                0.2           0
527       0         7.375                                0.2           0
528       0         6.375                                0.2           0
529       0         6.25                                 0.2           0
530       0         6.375                                0.2           0
531       0         6.375                                0.2           0
532       0         7.75                                 0.2           0
533       0         6.25                                 0.2           0
534       0         6.5                                  0.2           0
535       0         6.125                                0.2           0
536       12        6.875                                0.2           0
537       0         6.125                                0.2           0
538       0         7.25                                 0.2           0
539       0         7                                    0.2           0
540       0         6.375                                0.2           0
541       0         6.25                                 0.2           0
542       0         6.625                                0.2           0
543       0         5.875                                0.2           0
544       0         7                                    0.2           0
545       0         6.125                                0.2           0
546       0         6.375                                0.2           0
547       0         6.625                                0.2           0
548       0         6.75                                 0.2           0
549       0         6.125                                0.2           0
550       0         6.75                                 0.2           0
551       0         6.875                                0.25          0
552       0         6.875                                0.2           0
553       0         7                                    0.25          0
554       0         6.25                                 0.2           0
555       0         7.25                                 0.25          0
556       0         6.125                                0.2           0
557       0         7                                    0.2           0
558       0         7.125                                0.25          0
559       0         6.625                                0.25          0
560       0         6.125                                0.2           0
561       0         6.875                                0.25          0
562       0         6.75                                 0.2           0
563       0         6.625                                0.2           0
564       0         6.375                                0.25          0
565       0         6.875                                0.2           0
566       0         7                                    0.2           0
567       0         6.75                                 0.2           0
568       0         7.875                                0.2           0
569       0         6.5                                  0.25          0
570       0         6.125                                0.2           0
571       0         7.125                                0.2           0
572       0         5.875                                0.2           0
573       0         6.5                                  0.2           0
574       0         6.375                                0.2           0
575       0         7.125                                0.2           0
576       0         6.75                                 0.2           0
577       0         7.5                                  0.2           0
578       0         7.625                                0.2           0
579       0         6.5                                  0.2           0
580       0         6.5                                  0.2           0
581       0         6.375                                0.2           0
582       0         7.875                                0.2           0
583       0         7.375                                0.25          0
584       0         6.25                                 0.2           0
585       0         6.5                                  0.2           0
586       0         7.375                                0.2           0
587       0         7.25                                 0.2           0
588       0         6.375                                0.2           0
589       0         5.375                                0.2           0
590       0         5.875                                0.2           0
591       0         5.875                                0.2           0
592       0         6.75                                 0.2           0
593       0         6.625                                0.2           0
594       0         6.125                                0.2           0
595       0         6.75                                 0.2           0
596       0         6.375                                0.2           0
597       0         6.375                                0.2           0
598       0         7.5                                  0.2           0
599       0         7.375                                0.2           0
600       0         7.5                                  0.2           0
601       0         5.625                                0.2           0
602       0         6.25                                 0.2           0
603       0         5.375                                0.2           0
604       0         6                                    0.2           0
605       0         6.25                                 0.2           0
606       0         7.875                                0.2           0
607       0         7.375                                0.2           0
608       0         7.75                                 0.2           0
609       0         6.375                                0.2           0
610       0         6.375                                0.2           0
611       0         7.375                                0.2           0
612       0         7.375                                0.2           0
613       0         6.875                                0.2           0
614       0         6.5                                  0.2           0
615       0         6.125                                0.2           0
616       0         7                                    0.2           0
617       0         6                                    0.2           0
618       0         6.375                                0.2           0
619       0         5.875                                0.2           0
620       0         6                                    0.2           0
621       12        5.75                                 0.2           0
622       0         6.75                                 0.2           0
623       25        7                                    0.2           0
624       0         5.875                                0.2           0
625       0         6.75                                 0.2           0
626       0         6.875                                0.2           0
627       0         7.5                                  0.2           0
628       0         7.75                                 0.2           0
629       0         7.75                                 0.2           0
630       0         8.25                                 0.2           0
631       0         7.875                                0.2           0
632       0         6.75                                 0.2           0
633       0         6.75                                 0.2           0
634       0         5.375                                0.2           0
635       0         6.75                                 0.2           0
636       0         6.75                                 0.2           0
637       0         6.875                                0.2           0
638       0         6.25                                 0.2           0
639       0         7                                    0.2           0
640       0         7.375                                0.2           0
641       0         6.75                                 0.2           0
642       0         5.5                                  0.2           0
643       0         6.75                                 0.2           0
644       0         6.5                                  0.2           0
645       0         6.25                                 0.2           0
646       0         6.5                                  0.2           0
647       0         6                                    0.2           0
648       0         6.25                                 0.2           0
649       0         6.5                                  0.2           0
650       0         7.25                                 0.2           0
651       0         6.125                                0.2           0
652       0         6.125                                0.2           0
653       0         6.375                                0.2           0
654       0         6.875                                0.2           0
655       0         6.5                                  0.2           0
656       0         8.25                                 0.2           0
657       0         6.375                                0.2           0
658       0         7.75                                 0.2           0
659       0         6.625                                0.2           0
660       0         6.375                                0.2           0
661       0         6                                    0.2           0
662       0         6.625                                0.2           0
663       0         6                                    0.2           0
664       0         7.25                                 0.2           0
665       0         6.75                                 0.2           0
666       0         6.875                                0.2           0
667       0         6.375                                0.2           0
668       0         6.25                                 0.2           0
669       0         6.375                                0.2           0
670       0         6.75                                 0.2           0
671       0         6.375                                0.2           0
672       0         5.875                                0.2           0
673       0         6.5                                  0.2           0
674       0         5.625                                0.2           0
675       0         7.75                                 0.2           0
676       0         5.5                                  0.2           0
677       0         6.5                                  0.2           0
678       0         6.5                                  0.2           0
679       25        7.25                                 0.2           0
680       0         6.375                                0.2           0
681       0         6                                    0.2           0
682       0         5.625                                0.2           0
683       0         6.125                                0.2           0
684       0         6.5                                  0.2           0
685       0         6                                    0.2           0
686       0         6.5                                  0.2           0
687       0         5.25                                 0.2           0
688       0         7.125                                0.2           0
689       0         5.875                                0.2           0
690       0         7.25                                 0.2           0
691       0         5.5                                  0.2           0
692       0         6.25                                 0.2           0
693       0         8                                    0.2           0
694       0         6                                    0.2           0
695       0         6.75                                 0.2           0
696       12        7.5                                  0.2           0
697       0         7.375                                0.25          0
698       0         6.625                                0.2           0
699       0         6.75                                 0.2           0
700       0         8.125                                0.25          0
701       0         5.75                                 0.2           0
702       0         6.25                                 0.2           0
703       0         6.625                                0.25          0
704       0         7.5                                  0.2           0
705       0         6.375                                0.2           0
706       0         6.25                                 0.2           0
707       0         7.625                                0.2           0
708       0         6.375                                0.25          0
709       0         6.25                                 0.2           0
710       0         7.125                                0.25          0
711       0         6.75                                 0.25          0
712       0         6.875                                0.2           0
713       25        6.125                                0.2           0
714       0         7.25                                 0.25          0
715       0         6.125                                0.2           0
716       0         6.875                                0.25          0
717       0         6.125                                0.2           0
718       0         7.375                                0.25          0
719       0         8.375                                0.375         0
720       0         7.875                                0.375         0
721       0         8.25                                 0.375         0
722       0         7.5                                  0.375         0
723       0         8.375                                0.375         0
724       0         7.875                                0.375         0
725       0         7.875                                0.375         0
726       0         7.375                                0.375         0
727       0         8.75                                 0.375         0
728       0         7.625                                0.375         0
729       0         8.125                                0.375         0
730       0         8.25                                 0.375         0
731       0         7.25                                 0.375         0
732       0         8.125                                0.375         0
733       0         7.875                                0.375         0
734       0         8.375                                0.375         0
735       0         7.875                                0.375         0
736       35        8.25                                 0.375         0
737       0         8.375                                0.375         0
738       0         8.375                                0.375         0
739       0         8.375                                0.375         0
740       0         8                                    0.375         0
741       0         6.25                                 0.2           0
742       0         7.5                                  0.2           0
743       0         7.75                                 0.2           0
744       0         6.625                                0.2           0
745       0         7.875                                0.2           0
746       0         5.875                                0.2           0
747       0         7.875                                0.2           0
748       0         6.625                                0.2           0
749       0         7.125                                0.25          0
750       0         7.5                                  0.2           0
751       0         6.5                                  0.2           0
752       0         5.875                                0.2           0
753       0         6.125                                0.2           0
754       0         6.625                                0.2           0
755       0         6.375                                0.2           0
756       0         6.375                                0.2           0
757       0         6.75                                 0.2           0
758       0         5.875                                0.2           0
759       0         6.5                                  0.2           0
760       0         6.75                                 0.2           0
761       0         6.5                                  0.2           0
762       0         5.75                                 0.2           0
763       0         7                                    0.2           0
764       0         7.375                                0.2           0
765       0         5.875                                0.2           0
766       0         6.625                                0.2           0
767       0         6.375                                0.2           0
768       0         7.25                                 0.2           0
769       0         7.375                                0.2           0
770       0         5.875                                0.2           0
771       0         6.375                                0.2           0
772       0         6.875                                0.2           0
773       0         5.75                                 0.2           0
774       0         5.875                                0.2           0
775       0         6.75                                 0.2           0
776       0         7.25                                 0.2           0
777       0         6.375                                0.2           0
778       0         6.625                                0.2           0
779       0         6.375                                0.2           0
780       0         8                                    0.2           0
781       0         6.375                                0.2           0
782       0         6.375                                0.2           0
783       0         6.75                                 0.2           0
784       0         6.25                                 0.2           0
785       0         6.375                                0.2           0
786       0         5.875                                0.2           0
787       0         6.5                                  0.2           0
788       0         5.625                                0.2           0
789       0         7.5                                  0.2           0
790       0         6.75                                 0.2           0
791       0         5.375                                0.2           0
792       0         6.75                                 0.2           0
793       0         6.625                                0.2           0
794       0         5.75                                 0.2           0
795       0         6.75                                 0.2           0
796       0         6.375                                0.2           0
797       0         5.875                                0.2           0
798       0         4.75                                 0.2           0
799       0         6                                    0.2           0
800       0         6.5                                  0.2           0
801       0         8                                    0.2           0
802       0         6.375                                0.2           0
803       0         6                                    0.2           0
804       0         6.25                                 0.2           0
805       0         7.375                                0.25          0
806       0         6.625                                0.2           0
807       0         7.125                                0.25          0
808       0         6.75                                 0.25          0
809       0         6.75                                 0.25          0
810       30        6.75                                 0.25          0
811       0         6.875                                0.25          0
812       0         7.125                                0.25          0
813       0         7.125                                0.25          0
814       0         6.875                                0.25          0
815       0         6.75                                 0.25          0
816       0         6.875                                0.25          0
817       0         6.875                                0.25          0
818       0         6.875                                0.25          0
819       0         6.75                                 0.25          0
820       0         6.875                                0.25          0
821       0         7                                    0.25          0
822       0         6.75                                 0.25          0
823       0         6.875                                0.25          0
824       25        5.75                                 0.2           0
825       0         6.875                                0.25          0
826       0         6.375                                0.2           0
827       0         6.875                                0.2           0
828       0         6.625                                0.2           0
829       0         6.5                                  0.2           0
830       0         5.875                                0.2           0
831       0         6.375                                0.2           0
832       0         7                                    0.25          0
833       0         6.625                                0.25          0
834       0         7.125                                0.2           0
835       0         6.875                                0.25          0
836       0         7.125                                0.2           0
837       0         7                                    0.25          0
838       0         7.625                                0.25          0
839       0         6.125                                0.2           0
840       0         6.625                                0.2           0
841       0         7.375                                0.25          0
842       0         5.875                                0.2           0
843       0         6.5                                  0.2           0
844       0         7.25                                 0.2           0
845       0         6.5                                  0.25          0
846       0         6.625                                0.2           0
847       0         7.75                                 0.2           0
848       0         7.25                                 0.25          0
849       0         7.75                                 0.2           0
850       0         7.375                                0.2           0
851       0         6.625                                0.25          0
852       0         6.125                                0.2           0
853       0         8.5                                  0.2           0
854       0         6.25                                 0.2           0
855       0         7.25                                 0.25          0
856       0         6.375                                0.2           0
857       0         6.25                                 0.2           0
858       0         8.25                                 0.2           0
859       0         7.125                                0.25          0
860       0         5.625                                0.2           0
861       0         6.875                                0.2           0
862       0         7.125                                0.2           0
863       0         6.75                                 0.25          0
864       0         7.25                                 0.2           0
865       0         6.875                                0.2           0
866       0         6.5                                  0.2           0
867       0         7.125                                0.25          0
868       0         6.75                                 0.25          0
869       0         8                                    0.2           0
870       0         7.75                                 0.2           0
871       0         7.125                                0.2           0
872       0         6.875                                0.2           0
873       0         6.75                                 0.2           0
874       0         5.875                                0.2           0
875       0         7.25                                 0.2           0
876       0         7                                    0.25          0
877       0         6.875                                0.2           0
878       0         7.25                                 0.25          0
879       0         5.875                                0.2           0
880       0         6.625                                0.2           0
881       0         7.375                                0.25          0
882       0         6.375                                0.2           0
883       25        7                                    0.2           0
884       0         6.625                                0.25          0
885       0         5.875                                0.2           0
886       0         7.75                                 0.2           0
887       0         6.625                                0.25          0
888       0         6.25                                 0.2           0
889       0         6.875                                0.2           0
890       0         6.375                                0.2           0
891       0         7.375                                0.2           0
892       0         6.75                                 0.25          0
893       0         5.875                                0.2           0
894       0         6.5                                  0.2           0
895       0         6.875                                0.25          0
896       0         6                                    0.2           0
897       0         6.5                                  0.2           0
898       0         7.125                                0.25          0
899       0         6                                    0.2           0
900       0         7.375                                0.2           0
901       0         6.5                                  0.25          0
902       0         5.875                                0.2           0
903       0         6.375                                0.2           0
904       0         6.375                                0.2           0
905       0         7.375                                0.2           0
906       0         6                                    0.2           0
907       0         6.75                                 0.25          0
908       0         7.375                                0.25          0
909       0         7.25                                 0.25          0
910       0         6.375                                0.25          0
911       0         8.25                                 0.2           0
912       0         8.5                                  0.2           0
913       0         6.625                                0.25          0
914       0         6.625                                0.2           0
915       0         6.75                                 0.2           0
916       0         8.125                                0.25          0
917       0         6.875                                0.2           0
918       0         6                                    0.2           0
919       0         6.75                                 0.25          0
920       0         6.375                                0.2           0
921       0         7.125                                0.2           0
922       0         7                                    0.25          0
923       0         6.875                                0.2           0
924       0         6.25                                 0.2           0
925       0         6.5                                  0.25          0
926       0         5.875                                0.2           0
927       0         6.25                                 0.2           0
928       0         6.5                                  0.25          0
929       0         6                                    0.2           0
930       0         6.625                                0.2           0
931       0         6                                    0.2           0
932       0         6.75                                 0.2           0
933       0         6.25                                 0.2           0
934       0         6.25                                 0.2           0
935       0         6.875                                0.2           0
936       0         7.125                                0.25          0
937       0         6                                    0.2           0
938       0         6.75                                 0.25          0
939       0         6.75                                 0.2           0
940       0         6.5                                  0.2           0
941       0         6.875                                0.25          0
942       0         6.5                                  0.2           0
943       0         6                                    0.2           0
944       0         7.125                                0.25          0
945       0         7.25                                 0.2           0
946       0         6.25                                 0.2           0
947       0         6.375                                0.2           0
948       0         6.625                                0.2           0
949       0         6.375                                0.25          0
950       0         6.875                                0.2           0
951       0         7.25                                 0.25          0
952       0         6.25                                 0.2           0
953       0         5.75                                 0.2           0
954       0         6.75                                 0.25          0
955       0         6.125                                0.2           0
956       0         6.375                                0.2           0
957       0         7                                    0.2           0
958       0         6.5                                  0.2           0
959       0         6                                    0.2           0
960       0         7                                    0.2           0
961       0         6.875                                0.2           0
962       25        6.125                                0.2           0
963       25        6.875                                0.2           0
964       0         6.625                                0.2           0
965       0         6.375                                0.2           0
966       0         6.375                                0.2           0
967       0         6.5                                  0.2           0
968       0         5.875                                0.2           0
969       0         5.5                                  0.2           0
970       0         7.75                                 0.2           0
971       0         6.5                                  0.2           0
972       0         6.125                                0.2           0
973       0         6.875                                0.2           0
974       0         5.375                                0.2           0
975       0         5.75                                 0.2           0
976       0         5.5                                  0.2           0
977       12        5.75                                 0.2           0
978       0         6.375                                0.2           0
979       0         6.75                                 0.2           0
980       0         7.125                                0.2           0
981       0         7.5                                  0.2           0
982       0         6.75                                 0.2           0
983       0         6.5                                  0.2           0
984       0         6.875                                0.2           0
985       0         6.5                                  0.2           0
986       0         5.75                                 0.2           0
987       0         7.5                                  0.2           0
988       0         6                                    0.2           0
989       0         6.625                                0.2           0
990       0         6.875                                0.2           0
991       0         6.625                                0.2           0
992       0         7.625                                0.2           0
993       0         5.875                                0.2           0
994       0         6                                    0.2           0
995       0         5.75                                 0.2           0
996       0         6.125                                0.2           0
997       0         7                                    0.2           0
998       0         6.875                                0.2           0
999       0         6.375                                0.2           0
1000      0         5.75                                 0.2           0
1001      0         6.875                                0.2           0
1002      0         6.5                                  0.2           0
1003      0         6.125                                0.2           0
1004      0         6.875                                0.2           0
1005      0         5.875                                0.2           0
1006      0         6.375                                0.2           0
1007      0         6.375                                0.2           0
1008      0         5                                    0.2           0
1009      0         7                                    0.2           0
1010      0         6.875                                0.2           0
1011      0         7.25                                 0.2           0
1012      25        8                                    0.2           0
1013      0         7.375                                0.2           0
1014      25        7                                    0.2           0
1015      0         6.875                                0.2           0
1016      0         6.375                                0.2           0
1017      0         6.875                                0.2           0
1018      0         4.75                                 0.2           0
1019      0         8.5                                  0.2           0
1020      0         7.625                                0.2           0
1021      0         6.875                                0.2           0
1022      0         6.625                                0.2           0
1023      0         8.5                                  0.2           0
1024      25        7.25                                 0.2           0
1025      0         6.875                                0.2           0
1026      0         6                                    0.2           0
1027      0         6.125                                0.2           0
1028      0         7.75                                 0.2           0
1029      0         7                                    0.2           0
1030      0         6.875                                0.2           0
1031      25        6.75                                 0.25          0
1032      0         7                                    0.25          0
1033      0         6.75                                 0.25          0
1034      0         6.875                                0.2           0
1035      0         6.875                                0.25          0
1036      0         7.25                                 0.2           0
1037      0         6.125                                0.2           0
1038      12        7.375                                0.2           0
1039      0         6.375                                0.2           0
1040      0         6.5                                  0.2           0
1041      0         6.75                                 0.2           0
1042      0         5.75                                 0.2           0
1043      0         6.25                                 0.2           0
1044      0         6.25                                 0.2           0
1045      0         7.25                                 0.2           0
1046      0         7.125                                0.25          0
1047      0         6.625                                0.2           0
1048      0         5.875                                0.2           0
1049      0         5.75                                 0.2           0
1050      0         7.75                                 0.2           0
1051      0         7.25                                 0.2           0
1052      0         7.625                                0.2           0
1053      0         5.875                                0.2           0
1054      0         6                                    0.2           0
1055      0         6.5                                  0.2           0
1056      0         5.25                                 0.2           0
1057      0         5.625                                0.2           0
1058      0         6.75                                 0.2           0
1059      0         7.25                                 0.2           0
1060      0         6.375                                0.2           0
1061      0         6.75                                 0.2           0
1062      0         6.25                                 0.2           0
1063      0         6                                    0.2           0
1064      0         6.875                                0.2           0
1065      0         5.5                                  0.2           0
1066      0         6.75                                 0.2           0
1067      0         6.125                                0.2           0
1068      0         7.125                                0.2           0
1069      0         6.75                                 0.2           0
1070      0         6.875                                0.2           0
1071      0         7                                    0.2           0
1072      0         6.875                                0.2           0
1073      0         6                                    0.2           0
1074      0         8.5                                  0.2           0
1075      0         6.75                                 0.2           0
1076      0         8.25                                 0.2           0
1077      0         5.75                                 0.2           0
1078      0         7.375                                0.2           0
1079      0         6.75                                 0.2           0
1080      0         7.125                                0.25          0
1081      0         7.25                                 0.2           0
1082      0         6.875                                0.2           0
1083      0         8.25                                 0.2           0
1084      0         6                                    0.2           0
1085      0         7.375                                0.2           0
1086      0         7.25                                 0.2           0
1087      0         8                                    0.2           0
1088      0         5.875                                0.2           0
1089      0         6.125                                0.2           0
1090      0         7                                    0.2           0
1091      0         7                                    0.2           0
1092      0         6                                    0.2           0
1093      25        7.5                                  0.2           0
1094      0         6                                    0.2           0
1095      0         6.625                                0.2           0
1096      0         6.375                                0.2           0
1097      0         6.5                                  0.2           0
1098      0         7.375                                0.25          0
1099      0         6.25                                 0.2           0
1100      0         6.5                                  0.2           0
1101      0         6.25                                 0.2           0
1102      0         7.125                                0.2           0
1103      0         6.75                                 0.2           0
1104      0         6.625                                0.2           0
1105      0         6.75                                 0.2           0
1106      0         6.625                                0.2           0
1107      0         6.875                                0.2           0
1108      0         6.25                                 0.2           0
1109      0         7.875                                0.2           0
1110      0         6.5                                  0.2           0
1111      0         7.125                                0.2           0
1112      0         6                                    0.2           0
1113      0         7                                    0.2           0
1114      0         6.5                                  0.2           0
1115      0         6.875                                0.2           0
1116      0         6.875                                0.2           0
1117      0         7.125                                0.2           0
1118      0         5.875                                0.2           0
1119      0         6.375                                0.2           0
1120      0         5.75                                 0.2           0
1121      0         6.375                                0.2           0
1122      0         6.875                                0.2           0
1123      0         6.625                                0.2           0
1124      30        8.25                                 0.2           0
1125      0         7                                    0.2           0
1126      0         6.875                                0.2           0
1127      0         6.75                                 0.2           0
1128      0         6.875                                0.2           0
1129      0         6.125                                0.2           0
1130      0         7.125                                0.2           0
1131      0         8.125                                0.2           0
1132      0         7.375                                0.2           0
1133      0         6.25                                 0.2           0
1134      0         4.5                                  0.2           0
1135      0         6.25                                 0.2           0
1136      0         6.5                                  0.2           0
1137      0         6.75                                 0.2           0
1138      0         7.375                                0.2           0
1139      0         7.5                                  0.2           0
1140      0         6.25                                 0.2           0
1141      0         6.375                                0.2           0
1142      0         7.25                                 0.2           0
1143      0         7.5                                  0.2           0
1144      0         6.375                                0.2           0
1145      0         7.375                                0.25          0
1146      0         6.875                                0.2           0
1147      0         5.375                                0.2           0
1148      0         6.75                                 0.2           0
1149      0         8.625                                0.375         0
1150      0         7.875                                0.2           0
1151      0         6.375                                0.2           0
1152      0         6.625                                0.2           0
1153      0         6.375                                0.2           0
1154      0         6.375                                0.2           0
1155      0         6.5                                  0.2           0
1156      0         6.75                                 0.2           0
1157      0         6.875                                0.2           0
1158      0         6.125                                0.2           0
1159      0         6.875                                0.2           0
1160      0         6.125                                0.2           0
1161      0         5                                    0.2           0
1162      0         6.375                                0.2           0
1163      0         7.5                                  0.2           0
1164      0         6.375                                0.2           0
1165      0         6.75                                 0.2           0
1166      0         5.625                                0.2           0
1167      0         5.875                                0.2           0
1168      0         6                                    0.2           0
1169      0         6.625                                0.2           0
1170      30        7.625                                0.2           0
1171      0         5.875                                0.2           0
1172      0         6.375                                0.2           0
1173      0         6.5                                  0.2           0
1174      0         6                                    0.2           0
1175      0         6.875                                0.2           0
1176      0         5                                    0.2           0
1177      0         6.75                                 0.2           0
1178      0         6.75                                 0.2           0
1179      0         5.75                                 0.2           0
1180      0         8.5                                  0.2           0
1181      0         6.25                                 0.2           0
1182      0         5.75                                 0.2           0
1183      0         6.75                                 0.2           0
1184      0         6.875                                0.2           0
1185      0         5.875                                0.2           0
1186      0         6.875                                0.2           0
1187      0         6.375                                0.2           0
1188      0         5.375                                0.2           0
1189      0         6                                    0.2           0
1190      0         5.875                                0.2           0
1191      0         6.375                                0.2           0
1192      0         6.625                                0.2           0
1193      0         7.25                                 0.2           0
1194      0         6.5                                  0.2           0
1195      0         7.125                                0.2           0
1196      0         4.5                                  0.2           0
1197      0         6.75                                 0.2           0
1198      0         6.25                                 0.2           0
1199      0         6                                    0.2           0
1200      0         7.375                                0.2           0
1201      0         6.875                                0.2           0
1202      0         6.5                                  0.2           0
1203      25        7.375                                0.25          0
1204      0         6.25                                 0.2           0
1205      0         6                                    0.2           0
1206      0         6.25                                 0.2           0
1207      0         6.25                                 0.2           0
1208      0         6.75                                 0.2           0
1209      0         6.625                                0.2           0
1210      0         6.5                                  0.2           0
1211      0         6.625                                0.2           0
1212      0         7.375                                0.2           0
1213      0         6.25                                 0.2           0
1214      0         8.25                                 0.2           0
1215      0         6.875                                0.2           0
1216      0         6.75                                 0.2           0
1217      0         7.625                                0.2           0
1218      0         7.5                                  0.2           0
1219      0         6.125                                0.2           0
1220      0         6.625                                0.2           0
1221      0         6.25                                 0.2           0
1222      0         8.5                                  0.2           0
1223      0         6                                    0.2           0
1224      0         6.375                                0.2           0
1225      0         6.5                                  0.2           0
1226      0         6.875                                0.2           0
1227      0         6.5                                  0.2           0
1228      0         6.625                                0.2           0
1229      0         6.25                                 0.2           0
1230      0         8.375                                0.2           0
1231      0         6.625                                0.2           0
1232      0         7.375                                0.2           0
1233      0         6.5                                  0.2           0
1234      0         4.5                                  0.2           0
1235      0         6.625                                0.2           0
1236      0         6.125                                0.2           0
1237      0         8.625                                0.2           0
1238      0         6.25                                 0.2           0
1239      0         6.75                                 0.2           0
1240      0         7.5                                  0.2           0
1241      0         6.375                                0.2           0
1242      0         6.625                                0.2           0
1243      0         8.375                                0.2           0
1244      0         6.375                                0.2           0
1245      0         8.25                                 0.375         0
1246      0         8.25                                 0.375         0
1247      0         8.375                                0.375         0
1248      0         8.375                                0.375         0
1249      0         8.375                                0.375         0
1250      0         8.375                                0.375         0
1251      0         8.375                                0.375         0
1252      0         8.25                                 0.375         0
1253      0         8.5                                  0.375         0
1254      0         7.875                                0.375         0
1255      0         8.375                                0.375         0
1256      0         8.375                                0.375         0
1257      0         7.625                                0.375         0
1258      0         7.625                                0.375         0
1259      25        8.875                                0.375         0
1260      25        7.375                                0.375         0
1261      0         8                                    0.375         0
1262      0         8.375                                0.375         0
1263      0         8.125                                0.375         0
1264      0         7.75                                 0.375         0
1265      0         8.375                                0.375         0
1266      0         8.375                                0.375         0
1267      0         7.875                                0.375         0
1268      0         7.375                                0.375         0
1269      0         7.75                                 0.375         0
1270      0         8                                    0.375         0
1271      0         8                                    0.375         0
1272      0         7.75                                 0.375         0
1273      0         8.375                                0.375         0
1274      0         7.625                                0.375         0
1275      0         7.875                                0.375         0
1276      25        8.125                                0.375         0
1277      0         8.375                                0.375         0
1278      0         7.375                                0.375         0
1279      0         8                                    0.375         0
1280      0         8.375                                0.375         0
1281      0         7.875                                0.375         0
1282      0         8.25                                 0.375         0
1283      0         8.125                                0.375         0
1284      0         7.75                                 0.375         0
1285      0         8.125                                0.375         0
1286      35        7.75                                 0.375         0
1287      0         7.5                                  0.375         0
1288      0         7.375                                0.375         0
1289      0         8.125                                0.375         0
1290      0         8                                    0.375         0
1291      35        9.625                                0.375         0
1292      0         8.125                                0.375         0
1293      0         8.5                                  0.375         0
1294      0         8.625                                0.375         0
1295      0         8.25                                 0.375         0
1296      0         7.25                                 0.375         0
1297      0         8.25                                 0.375         0
1298      0         8.375                                0.375         0
1299      0         8.125                                0.375         0
1300      0         7.5                                  0.375         0
1301      0         8                                    0.375         0
1302      0         7.375                                0.375         0
1303      0         8.25                                 0.375         0
1304      35        9.375                                0.375         0
1305      0         8.25                                 0.375         0
1306      0         7.75                                 0.375         0
1307      0         7.625                                0.375         0
1308      0         8.125                                0.375         0
1309      0         7.5                                  0.375         0
1310      0         8.375                                0.375         0
1311      0         8.375                                0.375         0
1312      0         8.5                                  0.375         0
1313      35        9.5                                  0.375         0
1314      0         8.125                                0.375         0
1315      0         7.5                                  0.375         0
1316      0         8                                    0.375         0
1317      0         8.25                                 0.375         0
1318      0         8                                    0.375         0
1319      0         7.999                                0.375         0
1320      0         7.75                                 0.375         0
1321      0         8.375                                0.375         0
1322      0         7.625                                0.375         0
1323      0         8.375                                0.375         0
1324      0         8.25                                 0.375         0
1325      0         8.125                                0.375         0
1326      0         8.375                                0.375         0
1327      0         9.375                                0.375         0
1328      0         7.625                                0.375         0
1329      0         8.25                                 0.375         0
1330      0         7.25                                 0.375         0
1331      0         7.375                                0.375         0
1332      0         8.25                                 0.375         0
1333      0         7.875                                0.375         0
1334      0         7.625                                0.375         0
1335      0         8.625                                0.375         0
1336      0         8.375                                0.375         0
1337      0         8.5                                  0.375         0
1338      0         8.5                                  0.375         0
1339      0         8                                    0.375         0
1340      0         7.5                                  0.375         0
1341      0         8.125                                0.375         0
1342      0         7.375                                0.375         0
1343      0         7.5                                  0.375         0
1344      0         7.875                                0.375         0
1345      0         8.125                                0.375         0
1346      0         8.125                                0.375         0
1347      0         7.875                                0.375         0
1348      0         7.75                                 0.375         0
1349      0         7.875                                0.375         0
1350      0         7.375                                0.375         0
1351      0         7.75                                 0.375         0
1352      0         8.25                                 0.375         0
1353      0         8.25                                 0.375         0
1354      0         8.125                                0.375         0
1355      0         7.999                                0.375         0
1356      0         8.25                                 0.375         0
1357      0         8.125                                0.375         0
1358      0         8.25                                 0.375         0
1359      30        9.375                                0.375         0
1360      0         8.25                                 0.375         0
1361      0         7.375                                0.375         0
1362      0         8.25                                 0.375         0
1363      0         8.25                                 0.375         0
1364      35        8.75                                 0.375         0
1365      0         7.5                                  0.375         0
1366      0         7.5                                  0.375         0
1367      0         8                                    0.375         0
1368      0         8.25                                 0.375         0
1369      0         7.875                                0.375         0
1370      0         7.75                                 0.375         0
1371      0         7.375                                0.375         0
1372      0         7.875                                0.375         0
1373      0         8.25                                 0.375         0
1374      0         7.375                                0.375         0
1375      0         8                                    0.375         0
1376      0         7.625                                0.375         0
1377      0         8.375                                0.375         0
1378      0         7.875                                0.375         0
1379      0         7.75                                 0.375         0
1380      0         8.375                                0.375         0
1381      0         8.375                                0.375         0
1382      0         8.375                                0.375         0
1383      0         7.875                                0.375         0
1384      0         8.375                                0.375         0
1385      0         8.375                                0.375         0
1386      0         8.375                                0.375         0
1387      0         7.25                                 0.375         0
1388      0         8                                    0.375         0
1389      0         8                                    0.375         0
1390      0         8                                    0.375         0
1391      0         7.75                                 0.375         0
1392      0         7.5                                  0.375         0
1393      0         7.25                                 0.375         0
1394      0         7.625                                0.375         0
1395      0         8.25                                 0.375         0
1396      0         7.875                                0.375         0
1397      0         8.25                                 0.375         0
1398      0         7.875                                0.375         0
1399      0         7.625                                0.375         0
1400      0         7.5                                  0.375         0
1401      0         7.875                                0.375         0
1402      0         7.625                                0.375         0
1403      0         7.625                                0.375         0
1404      0         7.875                                0.375         0
1405      0         7.875                                0.375         0
1406      0         8.125                                0.375         0
1407      0         8.5                                  0.375         0
1408      0         7.875                                0.375         0
1409      0         8                                    0.375         0
1410      0         7.875                                0.375         0
1411      0         7.875                                0.375         0
1412      0         7.5                                  0.375         0
1413      0         7.375                                0.375         0
1414      0         8.125                                0.375         0
1415      0         8.125                                0.375         0
1416      0         7.5                                  0.375         0
1417      0         7.875                                0.375         0
1418      0         7.625                                0.375         0
1419      0         8.125                                0.375         0
1420      0         7.75                                 0.375         0
1421      0         7.75                                 0.375         0
1422      0         7.75                                 0.375         0
1423      0         7.75                                 0.375         0
1424      0         7.5                                  0.375         0
1425      0         8                                    0.375         0
1426      0         7.75                                 0.375         0
1427      0         8.125                                0.375         0
1428      0         7.625                                0.375         0
1429      0         7.375                                0.375         0
1430      25        8.125                                0.375         0
1431      0         7.625                                0.375         0
1432      0         7.625                                0.375         0
1433      25        7.5                                  0.375         0
1434      0         8                                    0.375         0
1435      0         7.375                                0.375         0
1436      0         8.125                                0.375         0
1437      0         7.625                                0.375         0
1438      0         8.125                                0.375         0
1439      0         8.375                                0.375         0
1440      0         8.25                                 0.375         0
1441      0         7.375                                0.375         0
1442      0         8.375                                0.375         0
1443      0         7.625                                0.375         0
1444      0         7.625                                0.375         0
1445      0         7.625                                0.375         0
1446      0         7.5                                  0.375         0
1447      25        8.75                                 0.375         0
1448      0         8.375                                0.375         0
1449      0         8.5                                  0.375         0
1450      0         7.75                                 0.375         0
1451      0         8.375                                0.375         0
1452      0         8.375                                0.375         0
1453      0         8.125                                0.375         0
1454      0         7.75                                 0.375         0
1455      0         7.875                                0.375         0
1456      0         8.375                                0.375         0
1457      0         8.125                                0.375         0
1458      0         8.25                                 0.375         0
1459      0         8                                    0.375         0
1460      0         8.625                                0.375         0
1461      0         7.375                                0.375         0
1462      0         8.25                                 0.375         0
1463      0         8.25                                 0.375         0
1464      0         7.875                                0.375         0
1465      0         7.375                                0.375         0
1466      0         8.25                                 0.375         0
1467      0         8.375                                0.375         0
1468      0         7.5                                  0.375         0
1469      0         8.25                                 0.375         0
1470      0         8.125                                0.375         0
1471      0         8.5                                  0.375         0
1472      0         7.375                                0.375         0
1473      0         8.375                                0.375         0
1474      0         9.5                                  0.375         0
1475      0         7.75                                 0.375         0
1476      0         6                                    0.375         0
1477      25        7.5                                  0.375         0
1478      0         8.5                                  0.375         0
1479      0         8.25                                 0.375         0
1480      0         8.25                                 0.375         0
1481      0         7.25                                 0.375         0
1482      0         7.875                                0.375         0
1483      0         8.375                                0.375         0
1484      0         7.875                                0.375         0
1485      0         8.25                                 0.375         0
1486      0         8.125                                0.375         0
1487      0         7.875                                0.375         0
1488      0         7.75                                 0.375         0
1489      0         7.125                                0.25          0
1490      0         7.375                                0.25          0
1491      0         8                                    0.375         0
1492      0         8.125                                0.375         0
1493      0         8                                    0.375         0
1494      0         7.875                                0.375         0
1495      0         8                                    0.375         0
1496      0         7.5                                  0.375         0
1497      0         7.375                                0.375         0
1498      0         7.75                                 0.375         0
1499      0         8.25                                 0.375         0
1500      0         7.25                                 0.375         0
1501      0         7.5                                  0.375         0
1502      0         8.25                                 0.375         0
1503      0         7.5                                  0.375         0
1504      0         7.875                                0.375         0
1505      0         8.125                                0.375         0
1506      0         8.125                                0.375         0
1507      0         7.5                                  0.375         0
1508      0         8                                    0.375         0
1509      0         8.125                                0.375         0
1510      0         8.25                                 0.375         0
1511      0         7.625                                0.375         0
1512      35        8.625                                0.375         0
1513      0         7.75                                 0.375         0
1514      0         7.5                                  0.375         0
1515      0         8.25                                 0.375         0
1516      0         7.375                                0.25          0
1517      0         8                                    0.375         0
1518      0         7.625                                0.375         0
1519      0         7.5                                  0.375         0
1520      0         8.25                                 0.375         0
1521      0         8.375                                0.375         0
1522      0         8.375                                0.375         0
1523      0         7.375                                0.375         0
1524      30        7.875                                0.375         0
1525      0         7.75                                 0.375         0
1526      0         8.375                                0.375         0
1527      25        7.5                                  0.375         0
1528      12        8.375                                0.375         0
1529      0         8                                    0.375         0
1530      0         8.125                                0.375         0
1531      0         8.375                                0.375         0
1532      0         7.75                                 0.375         0
1533      0         8.5                                  0.375         0
1534      0         8.25                                 0.375         0
1535      0         8.25                                 0.375         0
1536      0         8.125                                0.375         0
1537      0         7.375                                0.375         0
1538      0         8.5                                  0.375         0
1539      0         8                                    0.375         0
1540      0         8.5                                  0.375         0
1541      0         7.375                                0.375         0
1542      0         8.375                                0.375         0
1543      0         7.5                                  0.375         0
1544      0         7.875                                0.375         0
1545      0         8.25                                 0.375         0
1546      0         8.375                                0.375         0
1547      0         7.5                                  0.375         0
1548      0         7.75                                 0.375         0
1549      35        9.375                                0.375         0
1550      30        9.75                                 0.375         0
1551      0         7.75                                 0.375         0
1552      30        9.75                                 0.375         0
1553      0         8.25                                 0.375         0
1554      0         8.125                                0.375         0
1555      0         7.25                                 0.375         0
1556      0         8.25                                 0.375         0
1557      25        8.25                                 0.375         0
1558      0         8                                    0.375         0
1559      0         7.375                                0.375         0
1560      0         8.375                                0.375         0
1561      0         8.375                                0.375         0
1562      0         8.25                                 0.375         0
1563      0         7.875                                0.375         0
1564      0         8.375                                0.375         0
1565      0         8.125                                0.375         0
1566      0         8.375                                0.375         0
1567      0         8.375                                0.375         0
1568      0         8.375                                0.375         0
1569      35        9.125                                0.375         0
1570      35        9.125                                0.375         0
1571      0         8.375                                0.375         0
1572      25        8.375                                0.375         0
1573      0         8.375                                0.375         0
1574      0         8.25                                 0.375         0
1575      0         8.375                                0.375         0
1576      0         7.375                                0.375         0
1577      0         7.875                                0.375         0
1578      35        9.75                                 0.375         0
1579      0         7.25                                 0.375         0
1580      25        9.5                                  0.375         0
1581      0         7.5                                  0.375         0
1582      0         7.75                                 0.375         0
1583      0         7.75                                 0.375         0
1584      0         8.375                                0.375         0
1585      0         8.125                                0.375         0
1586      0         8.125                                0.375         0
1587      0         7.75                                 0.375         0
1588      0         8                                    0.375         0
1589      0         8                                    0.375         0
1590      0         7.875                                0.375         0
1591      0         8                                    0.375         0
1592      0         7.875                                0.375         0
1593      0         7.875                                0.375         0
1594      0         7.5                                  0.375         0
1595      0         7.875                                0.375         0
1596      0         7.25                                 0.375         0
1597      0         8.25                                 0.375         0
1598      0         7.875                                0.375         0
1599      0         7.875                                0.375         0
1600      0         8.5                                  0.375         0
1601      0         8.75                                 0.375         0
1602      0         8.375                                0.375         0
1603      0         7.875                                0.375         0
1604      0         7.375                                0.375         0
1605      0         8.5                                  0.375         0
1606      0         8.5                                  0.375         0
1607      0         8.375                                0.375         0
1608      0         8.375                                0.375         0
1609      0         8.25                                 0.375         0
1610      0         8.375                                0.375         0
1611      0         7.25                                 0.375         0
1612      0         7.5                                  0.375         0
1613      0         7.5                                  0.375         0
1614      0         8.25                                 0.375         0
1615      0         7.625                                0.375         0
1616      0         7.625                                0.375         0
1617      0         8.25                                 0.375         0
1618      0         8.25                                 0.375         0
1619      0         7.875                                0.375         0
1620      0         8.5                                  0.375         0
1621      0         7.75                                 0.375         0
1622      0         7.75                                 0.375         0
1623      0         8.25                                 0.375         0
1624      0         8.375                                0.375         0
1625      0         7.625                                0.375         0
1626      0         8.375                                0.375         0
1627      0         7.75                                 0.375         0
1628      0         7.625                                0.375         0
1629      0         7.75                                 0.375         0
1630      0         7.75                                 0.375         0
1631      35        8.5                                  0.375         0
1632      0         8.25                                 0.375         0
1633      0         8.25                                 0.375         0
1634      35        9.5                                  0.375         0
1635      0         7.625                                0.375         0
1636      35        9.375                                0.375         0
1637      0         7.75                                 0.375         0
1638      0         7.75                                 0.375         0
1639      35        8.75                                 0.375         0
1640      25        7.875                                0.375         0
1641      0         7.875                                0.375         0
1642      0         8.375                                0.375         0
1643      0         7.75                                 0.375         0
1644      35        9                                    0.375         0
1645      0         7.75                                 0.375         0
1646      0         8.375                                0.375         0
1647      0         8.25                                 0.375         0
1648      0         7.875                                0.375         0
1649      0         7.625                                0.375         0
1650      0         7.625                                0.375         0
1651      0         7.625                                0.375         0
1652      0         7.375                                0.375         0
1653      0         7.5                                  0.375         0
1654      0         8.375                                0.375         0
1655      35        9.5                                  0.375         0
1656      0         8.5                                  0.375         0
1657      0         8.25                                 0.375         0
1658      35        8.875                                0.375         0
1659      0         7.875                                0.375         0
1660      0         8.375                                0.375         0
1661      0         8.375                                0.375         0
1662      0         7.875                                0.375         0
1663      0         9.125                                0.375         0
1664      0         7.375                                0.375         0
1665      0         8.125                                0.375         0
1666      0         7.5                                  0.375         0
1667      25        8                                    0.375         0
1668      0         8.125                                0.375         0
1669      0         7.625                                0.375         0
1670      0         8.125                                0.375         0
1671      0         7.875                                0.375         0
1672      0         7.875                                0.375         0
1673      0         8.125                                0.375         0
1674      0         8                                    0.375         0
1675      0         8.25                                 0.375         0
1676      0         7.375                                0.375         0
1677      0         7.5                                  0.375         0
1678      0         8.125                                0.375         0
1679      0         7.5                                  0.375         0
1680      30        8.75                                 0.375         0
1681      0         7.625                                0.375         0
1682      0         8                                    0.375         0
1683      35        10.625                               0.375         0
1684      0         7.5                                  0.375         0
1685      0         7.75                                 0.375         0
1686      0         8.125                                0.375         0
1687      0         8.25                                 0.375         0
1688      0         7.25                                 0.375         0
1689      0         8.125                                0.375         0
1690      12        8.375                                0.375         0
1691      0         8.25                                 0.375         0
1692      0         8.25                                 0.375         0
1693      0         7.625                                0.375         0
1694      0         8.125                                0.375         0
1695      0         7.75                                 0.375         0
1696      35        9.125                                0.375         0
1697      0         8.375                                0.375         0
1698      0         8.25                                 0.375         0
1699      0         8                                    0.375         0
1700      0         7.75                                 0.375         0
1701      0         7.25                                 0.375         0
1702      0         7.875                                0.375         0
1703      35        8.375                                0.375         0
1704      35        8                                    0.375         0
1705      0         7.5                                  0.375         0
1706      0         8.25                                 0.375         0
1707      0         7.5                                  0.375         0
1708      35        8.75                                 0.375         0
1709      0         7.875                                0.375         0
1710      35        9.25                                 0.375         0
1711      0         8.25                                 0.375         0
1712      0         7.5                                  0.375         0
1713      0         8.25                                 0.375         0
1714      0         7.875                                0.375         0
1715      0         8.25                                 0.375         0
1716      0         8.25                                 0.375         0
1717      0         7.75                                 0.375         0
1718      0         7.625                                0.375         0
1719      0         8.25                                 0.375         0
1720      35        9.75                                 0.375         0
1721      0         7.5                                  0.375         0
1722      0         8                                    0.375         0
1723      25        9.375                                0.375         0
1724      0         7.375                                0.375         0
1725      0         8                                    0.375         0
1726      0         7.875                                0.375         0
1727      0         7.5                                  0.375         0
1728      0         8.125                                0.375         0
1729      0         7.75                                 0.375         0
1730      0         8.25                                 0.375         0
1731      0         7.25                                 0.375         0
1732      0         8.125                                0.375         0
1733      0         7.875                                0.375         0
1734      0         7.375                                0.375         0
1735      0         8                                    0.375         0
1736      35        8.5                                  0.375         0
1737      0         8.25                                 0.375         0
1738      0         7.625                                0.375         0
1739      0         8.375                                0.375         0
1740      0         8.25                                 0.375         0
1741      0         8.125                                0.375         0
1742      0         8.25                                 0.375         0
1743      0         7.25                                 0.375         0
1744      35        9.625                                0.375         0
1745      0         7.25                                 0.375         0
1746      0         8.99                                 0.375         0
1747      0         7.875                                0.375         0
1748      0         7.875                                0.375         0
1749      0         8.25                                 0.375         0
1750      0         8.125                                0.375         0
1751      0         7.25                                 0.375         0
1752      0         8.375                                0.375         0
1753      0         7.625                                0.375         0
1754      0         8                                    0.375         0
1755      0         7.625                                0.375         0
1756      0         8.375                                0.375         0
1757      35        8.5                                  0.375         0
1758      0         7.75                                 0.375         0
1759      0         7.75                                 0.375         0
1760      35        9.625                                0.375         0
1761      0         7.375                                0.375         0
1762      0         7.375                                0.375         0
1763      0         7.375                                0.375         0
1764      0         7.875                                0.375         0
1765      0         7.625                                0.375         0
1766      0         7.5                                  0.375         0
1767      35        10.125                               0.375         0
1768      0         8.125                                0.375         0
1769      0         8.375                                0.375         0
1770      0         8.125                                0.375         0
1771      0         7.875                                0.375         0
1772      0         8.25                                 0.375         0
1773      0         8.125                                0.375         0
1774      0         8                                    0.375         0
1775      0         8.25                                 0.375         0
1776      0         8                                    0.375         0
1777      0         7.875                                0.375         0
1778      0         7.375                                0.375         0
1779      0         7.375                                0.375         0
1780      0         7.999                                0.375         0
1781      0         8.125                                0.375         0
1782      35        8.375                                0.375         0
1783      0         8.25                                 0.375         0
1784      0         8.125                                0.375         0
1785      0         7.375                                0.375         0
1786      0         8                                    0.375         0
1787      0         7.5                                  0.375         0
1788      0         8.375                                0.375         0
1789      0         7.875                                0.375         0
1790      0         7.875                                0.375         0
1791      0         8.375                                0.375         0
1792      0         8.25                                 0.375         0
1793      0         7.375                                0.375         0
1794      0         7.375                                0.375         0
1795      0         7.75                                 0.375         0
1796      0         7.375                                0.375         0
1797      35        8.25                                 0.375         0
1798      0         7.875                                0.375         0
1799      0         8.375                                0.375         0
1800      0         8.375                                0.375         0
1801      0         7.875                                0.375         0
1802      0         8.375                                0.375         0
1803      0         7.375                                0.375         0
1804      0         7.625                                0.375         0
1805      0         7.375                                0.375         0
1806      0         7.375                                0.375         0
1807      0         7.875                                0.375         0
1808      0         7.625                                0.375         0
1809      0         7.625                                0.375         0
1810      0         7.375                                0.375         0
1811      0         7.625                                0.375         0
1812      0         7.25                                 0.375         0
1813      0         7.25                                 0.375         0
1814      0         8.25                                 0.375         0
1815      0         7.875                                0.375         0
1816      0         8.25                                 0.375         0
1817      0         8.125                                0.375         0
1818      0         8.375                                0.375         0
1819      0         8.375                                0.375         0
1820      0         7.875                                0.375         0
1821      0         8.375                                0.375         0
1822      0         7.75                                 0.375         0
1823      0         7.875                                0.375         0
1824      0         8.125                                0.375         0
1825      0         7.875                                0.375         0
1826      0         7.25                                 0.375         0
1827      0         8.375                                0.375         0
1828      0         7.75                                 0.375         0
1829      30        8.125                                0.375         0
1830      35        9.125                                0.375         0
1831      0         8.375                                0.375         0
1832      0         7.5                                  0.375         0
1833      0         7.875                                0.375         0
1834      30        8.75                                 0.375         0
1835      0         7.5                                  0.375         0
1836      0         8.25                                 0.375         0
1837      0         8.375                                0.375         0
1838      25        8.375                                0.375         0
1839      0         8.125                                0.375         0
1840      0         7.25                                 0.375         0
1841      0         7.75                                 0.375         0
1842      0         7.625                                0.375         0
1843      0         7.5                                  0.375         0
1844      0         7.5                                  0.375         0
1845      0         7.5                                  0.375         0
1846      0         7.5                                  0.375         0
1847      0         7.375                                0.375         0
1848      0         7.875                                0.375         0
1849      0         8.125                                0.375         0
1850      0         7.25                                 0.375         0
1851      0         7.875                                0.375         0
1852      35        10.125                               0.375         0
1853      0         8.25                                 0.375         0
1854      0         7.625                                0.375         0
1855      0         8.125                                0.375         0
1856      0         7.75                                 0.375         0
1857      0         8.375                                0.375         0
1858      0         8.125                                0.375         0
1859      0         7.625                                0.375         0
1860      30        7.875                                0.375         0
1861      0         7.375                                0.375         0
1862      0         7.625                                0.375         0
1863      0         7.375                                0.375         0
1864      0         8.375                                0.375         0
1865      0         8.375                                0.375         0
1866      0         8                                    0.375         0
1867      0         8.375                                0.375         0
1868      35        7.875                                0.375         0
1869      0         8.375                                0.375         0
1870      0         7.875                                0.375         0
1871      35        8.875                                0.375         0
1872      0         7.875                                0.375         0
1873      0         8                                    0.375         0
1874      0         7.5                                  0.375         0
1875      0         8.125                                0.375         0
1876      0         8.375                                0.375         0
1877      0         8.375                                0.375         0
1878      0         7.75                                 0.375         0
1879      0         8.5                                  0.375         0
1880      0         8.375                                0.375         0
1881      0         7.875                                0.375         0
1882      35        9.875                                0.375         0
1883      0         7.375                                0.375         0
1884      0         8                                    0.375         0
1885      0         7.25                                 0.375         0
1886      0         7.75                                 0.375         0
1887      0         8.125                                0.375         0
1888      0         8                                    0.375         0
1889      0         8                                    0.375         0
1890      0         8.125                                0.375         0
1891      0         7.375                                0.375         0
1892      0         8                                    0.375         0
1893      0         7.875                                0.375         0
1894      0         7.75                                 0.375         0
1895      0         8.125                                0.375         0
1896      0         7.25                                 0.375         0
1897      0         7.75                                 0.375         0
1898      0         7.875                                0.375         0
1899      0         8.125                                0.375         0
1900      0         7.75                                 0.375         0
1901      0         7.375                                0.375         0
1902      30        9.375                                0.375         0
1903      0         8.25                                 0.375         0
1904      35        8.625                                0.375         0
1905      0         8.25                                 0.375         0
1906      0         7.625                                0.375         0
1907      0         7.75                                 0.375         0
1908      0         8.125                                0.375         0
1909      0         7.875                                0.375         0
1910      0         7.875                                0.375         0
1911      0         8.25                                 0.375         0
1912      0         7.375                                0.375         0
1913      0         8                                    0.375         0
1914      0         7.25                                 0.375         0
1915      0         8                                    0.375         0
1916      0         8.125                                0.375         0
1917      0         7.25                                 0.375         0
1918      0         7.5                                  0.375         0
1919      0         7.75                                 0.375         0
1920      0         8.25                                 0.375         0
1921      0         7.375                                0.375         0
1922      0         8.25                                 0.375         0
1923      0         8.5                                  0.375         0
1924      0         7.875                                0.375         0
1925      0         8.125                                0.375         0
1926      0         7.75                                 0.375         0
1927      0         7.375                                0.375         0
1928      35        9.5                                  0.375         0
1929      0         7.75                                 0.375         0
1930      0         7.75                                 0.375         0
1931      25        8.125                                0.375         0
1932      0         7.5                                  0.375         0
1933      0         7.5                                  0.375         0
1934      35        8.375                                0.375         0
1935      0         7.75                                 0.375         0
1936      25        8.375                                0.375         0
1937      0         8.25                                 0.375         0
1938      0         8.125                                0.375         0
1939      25        9.375                                0.375         0
1940      0         8.25                                 0.375         0
1941      0         7.625                                0.375         0
1942      0         7.875                                0.375         0
1943      0         7.25                                 0.375         0
1944      0         8.25                                 0.375         0
1945      0         7.875                                0.375         0
1946      0         8.25                                 0.375         0
1947      0         8.125                                0.375         0
1948      0         7.75                                 0.375         0
1949      0         7.375                                0.375         0
1950      0         8.25                                 0.375         0
1951      0         8.375                                0.375         0
1952      0         8.25                                 0.375         0
1953      30        7.875                                0.375         0
1954      0         7.5                                  0.375         0
1955      0         8.25                                 0.375         0
1956      0         7.25                                 0.375         0
1957      0         7.875                                0.375         0
1958      0         7.375                                0.375         0
1959      0         7.75                                 0.375         0
1960      0         7.25                                 0.375         0
1961      0         8.25                                 0.375         0
1962      0         7.75                                 0.375         0
1963      0         8                                    0.375         0
1964      0         7.875                                0.375         0
1965      0         7.75                                 0.375         0
1966      0         7.375                                0.375         0
1967      0         7.75                                 0.375         0
1968      0         8.375                                0.375         0
1969      25        8.5                                  0.375         0
1970      0         7.625                                0.375         0
1971      35        8.875                                0.375         0
1972      0         7.375                                0.375         0
1973      0         7.625                                0.375         0
1974      0         8                                    0.375         0
1975      0         8                                    0.375         0
1976      0         7.875                                0.375         0
1977      0         7.875                                0.375         0
1978      0         8.25                                 0.375         0
1979      0         8                                    0.375         0
1980      0         8.125                                0.375         0
1981      35        9.25                                 0.375         0
1982      0         8                                    0.375         0
1983      0         8.375                                0.375         0
1984      0         8.5                                  0.375         0
1985      0         7.75                                 0.375         0
1986      0         7.625                                0.375         0
1987      0         8.5                                  0.375         0
1988      35        8.625                                0.375         0
1989      0         7.25                                 0.375         0
1990      0         7.25                                 0.375         0
1991      0         8.125                                0.375         0
1992      0         7.625                                0.375         0
1993      0         7.75                                 0.375         0
1994      0         7.75                                 0.375         0
1995      30        8.625                                0.375         0
1996      0         7.25                                 0.375         0
1997      0         8.125                                0.375         0
1998      0         7.5                                  0.375         0
1999      25        7.75                                 0.375         0
2000      0         7.375                                0.375         0
2001      0         8.125                                0.375         0
2002      35        9.375                                0.375         0
2003      0         8.25                                 0.375         0
2004      0         7.5                                  0.375         0
2005      0         7.375                                0.375         0
2006      0         7.5                                  0.375         0
2007      0         8.125                                0.375         0
2008      0         8                                    0.375         0
2009      0         7.875                                0.375         0
2010      0         8.25                                 0.375         0
2011      0         7.875                                0.375         0
2012      0         8                                    0.375         0
2013      35        7.875                                0.375         0
2014      0         7.75                                 0.375         0
2015      0         7.625                                0.375         0
2016      0         7.625                                0.375         0
2017      0         7.875                                0.375         0
2018      0         8.25                                 0.375         0
2019      0         8.25                                 0.375         0
2020      35        10.5                                 0.375         0
2021      0         7.25                                 0.375         0
2022      0         7.5                                  0.375         0
2023      0         8                                    0.375         0
2024      25        7.375                                0.375         0
2025      0         7.5                                  0.375         0
2026      0         7.25                                 0.375         0
2027      0         7.375                                0.375         0
2028      0         8.25                                 0.375         0
2029      0         8                                    0.375         0
2030      0         8.25                                 0.375         0
2031      0         7.375                                0.25          0
2032      0         7.375                                0.375         0
2033      0         7.5                                  0.375         0
2034      0         8                                    0.375         0
2035      0         7.125                                0.25          0
2036      0         7.125                                0.25          0
2037      0         7.375                                0.25          0
2038      0         7.875                                0.25          0
2039      0         7.125                                0.25          0
2040      0         8.375                                0.25          0
2041      0         7.25                                 0.25          0
2042      0         7.375                                0.25          0
2043      0         7.375                                0.25          0
2044      0         7.375                                0.25          0
2045      0         7.25                                 0.25          0




--------------------------------------------------------------------------------




          LPMI   TOTAL_STRIP       CURRENT_NET_COUPON              PAYMENT
1         0      0.375             7.25                            500.71
2         0      0.375             7.875                           440
3         0      0.375             7.5                             1034.25
4         0      0.375             6.875                           1193.83
5         0      0.375             7.5                             1013.41
6         0      0.375             7.625                           1040
7         0      0.375             6.875                           1171.6
8         0      0.375             7.125                           1250
9         0      0.375             7.875                           1369.5
10        0      0.375             8.5                             790.84
11        0      0.375             7.25                            1810.94
12        0      0.375             7.5                             3281.25
13        0      0.375             6.875                           569.85
14        0      0.375             7.375                           2454.17
15        0      0.375             7.25                            3392.17
16        0      0.375             7                               6107.42
17        0      0.375             7.625                           1144.67
18        0      0.375             7.5                             1160.11
19        0      0.375             7.25                            3281.93
20        0      0.375             7.875                           3899.5
21        0      0.375             7.625                           1076.8
22        0      0.375             7.25                            1194.58
23        0      0.375             7.75                            1430
24        0      0.375             7.875                           3465
25        0      0.375             7.125                           1324.38
26        0      0.375             7.375                           888.67
27        0      0.375             7.5                             810.61
28        0      0.375             7.125                           2175
29        0      0.375             8                               3283
30        0      0.375             7.125                           1450
31        0      0.375             7.875                           2160.81
32        0      0.375             7.125                           735
33        0.31   0.685             7.565                           1227.19
34        0      0.375             7.375                           746.58
35        0      0.375             7.25                            1021.75
36        0      0.375             7.125                           1000
37        0      0.375             7.375                           800.83
38        0      0.375             7.125                           800
39        0      0.375             6.875                           2126.67
40        0      0.375             7.875                           3319.94
41        0      0.375             8                               787.25
42        0      0.375             7.375                           3069.32
43        0      0.375             7.375                           4892.19
44        0      0.375             7                               2627.65
45        0      0.375             8                               1255.55
46        0      0.375             8                               601.95
47        0      0.375             8                               977.08
48        0      0.375             7.875                           2611.13
49        0      0.375             8                               3851.1
50        1.19   1.565             7.06                            2587.5
51        1.11   1.485             6.89                            2790.97
52        0      0.375             7.375                           3616.67
53        0      0.375             7.25                            552.81
54        0      0.375             7.75                            655.42
55        0      0.375             7.875                           670.66
56        0      0.375             7.5                             956.48
57        0      0.375             8                               1193.44
58        0      0.375             8                               446.67
59        0      0.375             7.5                             2829.75
60        0      0.375             8                               1178.08
61        0      0.375             7.5                             2829.75
62        0      0.375             7.375                           2118.33
63        0      0.375             7.375                           447.04
64        0      0.375             7.75                            1147.74
65        0.67   1.045             8.705                           1042.03
66        0      0.375             7.625                           800
67        0      0.375             8.125                           1095.25
68        0      0.375             7.75                            1041.03
69        0      0.375             8                               1112.75
70        0      0.375             7.875                           692.45
71        0      0.375             8.125                           1983.33
72        0      0.375             7.5                             941.17
73        0      0.375             7.375                           764.67
74        0      0.375             8.5                             1863.38
75        0      0.375             7.875                           619.79
76        0      0.375             8                               287.19
77        0      0.375             7.875                           2420
78        0      0.375             7.875                           4784.45
79        0      0.375             8                               2220.84
80        0      0.375             7.75                            1116.68
81        0      0.375             7.5                             560.04
82        0      0.375             8                               764.22
83        0      0.375             7.625                           780
84        0      0.375             8.125                           952.84
85        0      0.375             7.375                           1550
86        0      0.375             7.75                            3203.96
87        0      0.375             7                               553.13
88        0      0.375             8                               1055.33
89        0      0.375             7.5                             1019.81
90        0      0.375             7.125                           1114.69
91        0      0.375             8.125                           886.83
92        0      0.375             7.875                           1017.5
93        1.32   1.695             6.93                            1328.97
94        0      0.25              7.125                           3859.58
95        0      0.375             7.25                            716.24
96        0      0.375             7.25                            1672.42
97        0      0.375             7                               778.98
98        0      0.375             7.625                           1114.67
99        0      0.375             7.875                           1252.1
100       0      0.375             7                               343.48
101       0      0.375             7.625                           2142.6
102       0      0.375             7.875                           770
103       0      0.375             7.25                            646.54
104       0      0.375             7.75                            1207.92
105       0      0.375             6.875                           3745.83
106       0      0.375             8                               401.3
107       0      0.375             7.625                           1120
108       0      0.375             7.25                            1175.52
109       0      0.375             8                               553.33
110       0      0.375             7.75                            1326.03
111       0      0.375             7.875                           924
112       0      0.375             8                               4103.75
113       0      0.375             7.125                           3570.31
114       0      0.375             7.875                           893.2
115       0      0.375             7.375                           1550
116       0      0.375             7.25                            1448.75
117       0      0.375             7.75                            1167.44
118       0      0.375             7                               3247.2
119       0      0.375             7.875                           372.63
120       0      0.375             7.125                           773.44
121       0      0.375             8                               781.67
122       0      0.375             7.625                           370
123       0      0.375             7.5                             1333.83
124       0.82   1.195             8.055                           1669.13
125       0.9    1.275             7.975                           1829.55
126       0.82   1.195             8.555                           1753.45
127       0      0.375             7.375                           1653.33
128       0      0.375             7.5                             2887.5
129       0      0.375             6.875                           638
130       1.12   1.495             9.13                            2855.46
131       0.87   1.245             8.755                           1866.67
132       0      0.375             7.5                             1155
133       0      0.375             7.75                            1042.71
134       0      0.375             7                               592.46
135       1.12   1.495             7.38                            1035.42
136       0.71   1.085             8.29                            2278.16
137       0      0.375             7.75                            1002.08
138       0.65   1.025             8.85                            1275.52
139       0      0.375             7.875                           1030.91
140       0      0.375             7.875                           803.45
141       0      0.375             7.125                           2349.37
142       0      0.375             8                               3182.5
143       0      0.375             7.5                             898.08
144       0      0.375             7.5                             2204.22
145       0      0.375             8.125                           1302.98
146       0      0.375             7.25                            2495.92
147       0.62   0.995             8.755                           3524.29
148       1.19   1.565             8.56                            1856.25
149       0      0.375             8                               2568.33
150       0      0.375             7                               2683.15
151       0      0.375             8                               781.67
152       0      0.375             7.75                            501.19
153       0      0.375             7.5                             885.94
154       0      0.375             7.75                            920.7
155       0      0.375             7.375                           1343.28
156       0      0.375             7.875                           1457.5
157       0      0.375             6.875                           652.17
158       1.16   1.535             8.09                            1684.37
159       0      0.375             8                               4126.08
160       0      0.375             7.25                            965.31
161       0      0.375             7.875                           1182.5
162       0      0.375             8.125                           1107.24
163       0      0.375             6.875                           2703.49
164       0      0.375             7.5                             1128.75
165       0      0.375             7                               939.08
166       0      0.375             8                               3154.58
167       0      0.375             7.625                           762
168       0      0.375             8                               1046.88
169       0      0.375             6.875                           3867.68
170       0      0.375             6.875                           3699.89
171       0      0.375             7.25                            753.29
172       0      0.375             7.624                           3308.01
173       1.11   1.485             7.015                           991.67
174       0      0.375             7.75                            5971.87
175       0      0.375             7.875                           680.63
176       0      0.375             7.5                             1185.97
177       0      0.375             8                               729.67
178       0      0.375             7.875                           495.05
179       0      0.375             7.5                             870.08
180       0      0.375             7.5                             479.47
181       0      0.375             7.5                             5800.56
182       0      0.375             7.875                           1111.87
183       0      0.375             6.875                           1024.67
184       0      0.375             7.5                             1015.1
185       0      0.375             7.5                             464.04
186       0      0.375             7.5                             787.5
187       0      0.375             7.375                           1240
188       0      0.375             8                               1233.92
189       0      0.375             7.375                           2325
190       0      0.375             7.5                             462.66
191       0      0.375             7.375                           903.91
192       0      0.375             7.5                             537.29
193       0      0.375             7.125                           2362.5
194       0      0.375             7.75                            273.54
195       0      0.375             7.75                            487.23
196       0      0.375             7                               2605.83
197       0      0.375             8                               954.19
198       0      0.375             7.625                           667.2
199       0      0.375             6.875                           4011.67
200       0      0.375             7.625                           2666.67
201       0      0.375             7.875                           4950
202       1.24   1.615             7.01                            1056.56
203       0.92   1.295             7.33                            1638.75
204       0      0.375             7.625                           1995
205       0      0.375             7.875                           2983.75
206       0      0.375             7.5                             602.77
207       0.87   1.245             8.63                            2127.45
208       0      0.375             8.375                           1141.51
209       0      0.375             8.125                           1224
210       0      0.375             8                               462.12
211       0      0.375             7.875                           847
212       0      0.375             8                               946.72
213       0      0.375             7.375                           945.18
214       0      0.375             7.375                           1089.84
215       0      0.375             7.625                           2000
216       0      0.375             7.875                           1352.28
217       0      0.375             7.25                            1400.14
218       0      0.375             7                               3525.86
219       0.82   1.195             8.18                            1460.16
220       0      0.375             8.75                            456.25
221       0      0.375             8.75                            456.25
222       0      0.375             7.625                           2958.67
223       1.33   1.705             7.92                            458.99
224       0      0.375             7.875                           4235
225       0      0.375             7                               3106.72
226       0.55   0.925             7.2                             4179.3
227       0.52   0.895             6.98                            998.42
228       0      0.375             7                               9218.75
229       0      0.375             7.875                           4468.75
230       0      0.375             7.875                           1045
231       0      0.375             7.5                             406.04
232       0      0.375             7.875                           1034
233       0      0.375             7                               3719.98
234       0      0.375             7.25                            1433.5
235       0      0.375             7.5                             421.78
236       0      0.375             7.625                           746.14
237       0      0.375             7.625                           746.14
238       0      0.375             7.625                           746.14
239       0      0.25              7                               1087.5
240       0      0.25              7                               2813
241       0      0.2               6.3                             3616.01
242       0      0.2               6.55                            6386.05
243       0      0.2               6.55                            10677.66
244       0      0.2               6.55                            4081.6
245       0      0.2               6.3                             2869.25
246       0      0.2               6.175                           3394.11
247       0      0.2               5.675                           2622.21
248       0      0.2               8.175                           2931.25
249       0      0.2               6.675                           2520.83
250       0      0.2               6.675                           3886.95
251       0      0.2               6.925                           3770.31
252       0      0.2               6.3                             4728.31
253       0      0.2               7.8                             3917.83
254       0      0.2               6.3                             2735.34
255       0      0.2               6.675                           3228.51
256       0      0.2               6.675                           8593.75
257       0      0.2               5.8                             7500
258       0      0.2               6.8                             3181.72
259       0      0.2               7.05                            10133.2
260       0.49   0.69              6.06                            2652.08
261       0      0.2               5.675                           3194.61
262       0      0.2               7.3                             4362.5
263       0      0.2               6.425                           9661.46
264       0      0.2               6.175                           3369.43
265       0      0.2               6.05                            2577.91
266       0      0.375             7.625                           1199.74
267       0      0.375             6.875                           3335
268       0.87   1.245             8.255                           605.42
269       0      0.375             7.875                           3243.97
270       0      0.375             8                               1281.38
271       0      0.375             8                               1887.17
272       0      0.375             7.125                           3250
273       0      0.375             7.75                            2969.99
274       0      0.375             7.125                           2976.56
275       0      0.375             7.875                           570.96
276       0      0.375             7.75                            1083.33
277       0      0.375             7                               610.47
278       0      0.375             7.5                             3583.13
279       0      0.375             7.875                           632.5
280       0      0.375             7.875                           3382.5
281       0      0.375             7.75                            748.44
282       0.74   1.115             8.51                            1065.97
283       0      0.2               4.8                             2522.92
284       0      0.2               5.3                             3378.19
285       0      0.375             7.75                            1138.96
286       0      0.375             7.75                            1106.46
287       0      0.375             7.5                             2865.84
288       0      0.375             7.75                            8226.56
289       0      0.375             7.75                            1106.46
290       0      0.375             7.5                             1989.36
291       0      0.375             7.75                            1820.97
292       0      0.375             7.5                             2977.24
293       0      0.375             7.5                             3223.34
294       0      0.375             7.125                           1586.88
295       0.48   0.855             7.395                           2131.25
296       0      0.375             7.75                            1776.05
297       0      0.375             7.125                           800
298       1.01   1.385             6.99                            3803.65
299       1.07   1.445             7.805                           1892.97
300       0      0.375             6.875                           2755
301       0      0.375             8                               627.06
302       0      0.375             7.5                             1491
303       0      0.375             7.625                           1018.1
304       0      0.375             7.125                           1000
305       0      0.375             7.125                           1550
306       0.85   1.225             7.025                           506.35
307       0      0.375             7.875                           3465
308       0      0.375             7.875                           1012.41
309       0      0.375             7.5                             5487.89
310       1.19   1.565             6.935                           3057.87
311       0      0.375             7.625                           1141.33
312       0      0.375             7.875                           2023.66
313       0      0.375             7.875                           405.01
314       0      0.375             7.875                           2470.53
315       0      0.375             7.5                             9843.75
316       0      0.375             7.5                             1259.02
317       0      0.375             7.625                           3915.33
318       0      0.375             7.5                             2523.24
319       0      0.375             7.375                           6103.12
320       0      0.375             7.625                           2994.13
321       0.68   1.055             8.195                           2221.22
322       0.87   1.245             7.505                           2462.4
323       0      0.375             7.5                             1202.25
324       0      0.375             8                               857.33
325       0      0.375             7.5                             4966.5
326       0      0.375             7.75                            653.4
327       0      0.375             7.625                           1080
328       0      0.375             7.25                            582.16
329       0      0.375             7.5                             1058.14
330       0.95   1.325             7.925                           520.31
331       0      0.375             7.875                           1457.5
332       0.96   1.335             8.54                            1942.08
333       0      0.375             7.875                           1567.5
334       0      0.375             7.5                             1365
335       0.9    1.275             8.35                            714.84
336       0      0.375             7.375                           1110.32
337       0      0.375             8                               591.48
338       0      0.375             7.875                           9152.34
339       0      0.375             7.875                           4816.05
340       0      0.375             8                               1580.95
341       0      0.375             7.125                           1700
342       0      0.375             7.5                             997.5
343       0      0.375             7.875                           641.53
344       0      0.375             7.875                           407
345       0      0.375             7.25                            813.33
346       0      0.2               6.05                            5606.73
347       0      0.2               6.55                            3749.48
348       0      0.2               5.925                           6222.58
349       0      0.2               6.55                            3357.41
350       0      0.2               5.8                             3858.19
351       0      0.2               6.425                           2318.75
352       0      0.2               6.675                           3918.55
353       0      0.2               6.675                           2784.38
354       0      0.2               6.8                             3726.23
355       0      0.2               5.8                             3915
356       0      0.2               6.925                           3859.38
357       0      0.375             8                               5373.96
358       0      0.2               5.675                           2577.66
359       0      0.2               6.8                             4355.33
360       0      0.2               6.175                           2340.42
361       0      0.2               7.55                            2769.33
362       0      0.2               7.675                           1255.45
363       0      0.2               7.05                            3019.59
364       0      0.375             7.5                             6300
365       0      0.2               6.05                            3127.73
366       0      0.2               6.675                           3165.57
367       0      0.375             7.875                           3416.88
368       0      0.2               7.3                             3487.5
369       0      0.2               6.925                           3562.5
370       0      0.2               7.05                            3153.27
371       0      0.2               6.3                             2929.67
372       0      0.2               6.425                           2981.25
373       0      0.2               6.8                             3790.26
374       0      0.2               6.55                            3040.13
375       0      0.2               5.05                            2541.31
376       0      0.2               6.675                           5729.17
377       0      0.2               7.175                           4450.02
378       0      0.2               7.55                            2972.9
379       0      0.2               7.55                            3616.29
380       0      0.2               6.3                             2287.57
381       0      0.2               6.8                             3518.67
382       0      0.2               6.8                             2865.33
383       0      0.2               5.925                           2820.7
384       0      0.2               6.3                             3163.33
385       0      0.2               6.8                             3208.33
386       0      0.2               6.175                           7817.54
387       0      0.2               6.675                           3137.86
388       0      0.2               6.425                           2890.33
389       0      0.375             8                               875.54
390       0.63   1.005             8.495                           838.75
391       0      0.375             8                               972.13
392       0.74   1.115             7.135                           1197.97
393       0      0.375             7.875                           1546.88
394       0      0.375             7.875                           1546.88
395       0      0.2               5.8                             2665.47
396       0      0.2               7.675                           2882.25
397       0      0.2               6.675                           3671.32
398       0      0.2               7.425                           10420.83
399       0      0.2               6.425                           4773.52
400       0      0.2               6.675                           4178.51
401       0      0.2               6.925                           7057.93
402       0      0.2               7.05                            4787.42
403       0      0.2               6.925                           2569.75
404       0      0.2               6.3                             4188.04
405       0      0.2               6.3                             7658.17
406       0      0.2               7.3                             2750
407       0      0.2               5.925                           3377.51
408       0      0.2               7.05                            2537.5
409       0      0.2               5.675                           2996.05
410       0      0.2               7.55                            1489.29
411       0      0.2               7.175                           3072.92
412       0      0.2               6.175                           7437.5
413       0      0.2               7.425                           1582.48
414       0      0.2               6.175                           3187.5
415       0      0.2               6.425                           2608.41
416       0      0.2               7.675                           4306.97
417       0      0.2               6.3                             3466.67
418       0      0.2               6.8                             10091.76
419       0      0.2               5.8                             2787
420       0      0.2               6.3                             5079.16
421       0      0.2               6.425                           2605.83
422       0      0.2               7.3                             3626.68
423       0      0.2               6.55                            3442.43
424       0      0.2               6.3                             3272.85
425       0      0.2               8.05                            4864.51
426       0      0.2               6.05                            3541.67
427       0      0.2               6.55                            3383.92
428       0      0.2               6.55                            2407.5
429       0      0.2               6.05                            3160.17
430       0      0.2               6.3                             2184.27
431       0      0.2               4.675                           2332.06
432       0      0.2               7.05                            3455.83
433       0      0.2               5.675                           2878.75
434       0      0.2               6.925                           4417.26
435       0      0.2               6.3                             8125
436       0      0.2               5.8                             2515.55
437       0      0.2               7.3                             3074.89
438       0      0.2               5.675                           3207.75
439       0      0.2               6.05                            2197.92
440       0      0.2               5.925                           2756.77
441       0      0.2               6.55                            3636.41
442       0      0.2               6.675                           3723.96
443       0      0.2               6.55                            2632.5
444       0      0.2               5.675                           4376.88
445       0      0.2               6.55                            3352.5
446       0      0.2               6.8                             2893.33
447       0      0.2               6.425                           4006.3
448       0      0.2               7.175                           2900.84
449       0      0.2               6.3                             9372.27
450       0      0.2               7.175                           2983.53
451       0      0.2               5.8                             2585
452       0      0.2               7.175                           4604.77
453       0      0.2               6.675                           4627.48
454       0      0.2               6.675                           6016.22
455       0      0.2               6.05                            5208.33
456       0      0.2               7.05                            3087.23
457       0      0.2               6.55                            4000
458       0      0.2               7.05                            6404.49
459       0      0.2               6.175                           3962.85
460       0      0.2               6.55                            5541.63
461       0      0.2               6.175                           3431.29
462       0      0.2               7.55                            2137.71
463       0      0.2               7.05                            5730.29
464       0      0.2               6.675                           3575
465       0      0.2               5.55                            2606.67
466       0      0.2               7.8                             5859.49
467       0      0.2               6.05                            5820.57
468       0      0.2               6.3                             2708.33
469       0      0.2               7.3                             3350
470       0      0.2               6.675                           3530.99
471       0      0.2               6.675                           3437.5
472       0      0.2               6.55                            4948.02
473       0      0.2               6.175                           2958.24
474       0      0.2               5.925                           4876.16
475       0      0.2               6.3                             3900
476       0      0.2               6.175                           5275.66
477       0      0.2               5.675                           3963.67
478       0      0.2               6.425                           3706.53
479       0      0.2               6.675                           3223.42
480       0      0.2               7.3                             3249.5
481       0      0.2               6.8                             4221.88
482       0      0.2               5.8                             3507.55
483       0      0.2               4.8                             2328.76
484       0      0.2               5.55                            2371.88
485       0      0.2               6.55                            6470
486       0      0.2               7.425                           3620.67
487       0      0.2               7.05                            2972.5
488       0      0.2               6.55                            3033
489       0      0.2               7.55                            3854.47
490       0      0.2               7.8                             4880
491       0      0.2               7.8                             4516.5
492       0      0.2               6.05                            3737.26
493       0      0.2               6.3                             2998.67
494       0      0.2               7.8                             3408
495       0      0.2               7.05                            4560.34
496       0      0.2               6.175                           2380
497       0      0.2               6.8                             2543.33
498       0      0.2               6.3                             3586.37
499       0      0.2               5.675                           3109.98
500       0      0.25              6.875                           950
501       0      0.2               6.8                             3351.96
502       0      0.2               6.425                           7897.73
503       0      0.2               5.425                           2309.63
504       0      0.2               7.425                           5478.85
505       0      0.2               6.925                           3943.82
506       0      0.2               6.175                           3531.71
507       0      0.2               6.55                            2407.5
508       0      0.2               5.925                           2588.02
509       0      0.2               5.925                           3612.64
510       0      0.2               6.675                           6635.42
511       0      0.2               7.05                            7131.63
512       0      0.2               6.175                           2863.55
513       0      0.2               6.3                             3652.44
514       0      0.2               6.425                           2937.08
515       0      0.2               6.425                           3200.16
516       0      0.2               6.675                           4438.48
517       0      0.2               6.3                             3289.15
518       0      0.2               5.675                           3069.41
519       0      0.2               6.8                             2937.91
520       0      0.2               6.3                             3160.34
521       0      0.2               7.425                           7783.85
522       0      0.2               6.55                            3034.62
523       0      0.2               6.3                             8402.44
524       0.49   0.69              6.06                            3447.98
525       0      0.2               6.55                            2828.38
526       0      0.2               6.675                           3685.57
527       0      0.2               7.175                           3183
528       0      0.2               6.175                           4868.48
529       0      0.2               6.05                            6427.8
530       0      0.2               6.175                           7967.03
531       0      0.2               6.175                           3123.75
532       0      0.2               7.55                            3309.33
533       0      0.2               6.05                            3854.17
534       0      0.2               6.3                             5416.67
535       0      0.2               5.925                           3803.2
536       0.28   0.48              6.395                           3226.32
537       0      0.2               5.925                           4865.26
538       0      0.2               7.05                            5218.09
539       0      0.2               6.8                             2977.65
540       0      0.2               6.175                           3017.5
541       0      0.2               6.05                            5651.11
542       0      0.2               6.425                           2779.64
543       0      0.2               5.675                           2217.81
544       0      0.2               6.8                             3791.67
545       0      0.2               5.925                           2148.85
546       0      0.2               6.175                           3642.38
547       0      0.2               6.425                           9385.42
548       0      0.2               6.55                            2902.5
549       0      0.2               5.925                           2756.25
550       0      0.2               6.55                            3796.88
551       0      0.25              6.625                           788.31
552       0      0.2               6.675                           5275.05
553       0      0.25              6.75                            1570.11
554       0      0.2               6.05                            4125
555       0      0.25              7                               611.42
556       0      0.2               5.925                           2552.08
557       0      0.2               6.8                             4080.7
558       0      0.25              6.875                           3752.5
559       0      0.25              6.375                           1060
560       0      0.2               5.925                           2775.27
561       0      0.25              6.625                           1324.58
562       0      0.2               6.55                            7644.38
563       0      0.2               6.425                           2760.42
564       0      0.25              6.125                           983.21
565       0      0.2               6.675                           4292.01
566       0      0.2               6.8                             4251.25
567       0      0.2               6.55                            6075
568       0      0.2               7.675                           15746.5
569       0      0.25              6.25                            910.17
570       0      0.2               5.925                           2368.33
571       0      0.2               6.925                           2493.75
572       0      0.2               5.675                           3652.92
573       0      0.2               6.3                             8005.29
574       0      0.2               6.175                           2791.33
575       0      0.2               6.925                           3225.07
576       0      0.2               6.55                            3690
577       0      0.2               7.3                             5145
578       0      0.2               7.425                           5953.85
579       0      0.2               6.3                             10616.64
580       0      0.2               6.3                             3160.19
581       0      0.2               6.175                           2943.18
582       0      0.2               7.675                           5456.7
583       0      0.25              7.125                           936.63
584       0      0.2               6.05                            3350.52
585       0      0.2               6.3                             3520.83
586       0      0.2               7.175                           3023.75
587       0      0.2               7.05                            2895.17
588       0      0.2               6.175                           3259.08
589       0      0.2               5.175                           2581.58
590       0      0.2               5.675                           3064.19
591       0      0.2               5.675                           2295.17
592       0      0.2               6.55                            3330
593       0      0.2               6.425                           7981.74
594       0      0.2               5.925                           2245.83
595       0      0.2               6.55                            4005
596       0      0.2               6.175                           2592.5
597       0      0.2               6.175                           3338.59
598       0      0.2               7.3                             7007.81
599       0      0.2               7.175                           3079.25
600       0      0.2               7.3                             9999.5
601       0      0.2               5.425                           5189.06
602       0      0.2               6.05                            3629.68
603       0      0.2               5.175                           1993.23
604       0      0.2               5.8                             3871.35
605       0      0.2               6.05                            5358.71
606       0      0.2               7.675                           2887.5
607       0      0.2               7.175                           3343.33
608       0      0.2               7.55                            7594.35
609       0      0.2               6.175                           2577.62
610       0      0.2               6.175                           2565.94
611       0      0.2               7.175                           5485.16
612       0      0.2               7.175                           2655
613       0      0.2               6.675                           2778.65
614       0      0.2               6.3                             2986.52
615       0      0.2               5.925                           3132.58
616       0      0.2               6.8                             13475
617       0      0.2               5.8                             2420
618       0      0.2               6.175                           3916.77
619       0      0.2               5.675                           4230.59
620       0      0.2               5.8                             7766.09
621       0      0.2               5.55                            2272.62
622       0      0.2               6.55                            3811.05
623       0      0.2               6.8                             3935.99
624       0      0.2               5.675                           2418.54
625       0      0.2               6.55                            12159
626       0      0.2               6.675                           12982.3
627       0      0.2               7.3                             15234.38
628       0      0.2               7.55                            17160.87
629       0      0.2               7.55                            14725
630       0      0.2               8.05                            3890.03
631       0      0.2               7.675                           14437.5
632       0      0.2               6.55                            14062.5
633       0      0.2               6.55                            2707.16
634       0      0.2               5.175                           2528.31
635       0      0.2               6.55                            3656.25
636       0      0.2               6.55                            3741.43
637       0      0.2               6.675                           3742.88
638       0      0.2               6.05                            2500
639       0      0.2               6.8                             6090.39
640       0      0.2               7.175                           2999.17
641       0      0.2               6.55                            3301.96
642       0      0.2               5.3                             2522.67
643       0      0.2               6.55                            2996.48
644       0      0.2               6.3                             2410.42
645       0      0.2               6.05                            2567.71
646       0      0.2               6.3                             4165.33
647       0      0.2               5.8                             3361.37
648       0      0.2               6.05                            3360.96
649       0      0.2               6.3                             2296.67
650       0      0.2               7.05                            6842.92
651       0      0.2               5.925                           3200.86
652       0      0.2               5.925                           2811.37
653       0      0.2               6.175                           4781.25
654       0      0.2               6.675                           2795.83
655       0      0.2               6.3                             2410.42
656       0      0.2               8.05                            5156.25
657       0      0.2               6.175                           2709.38
658       0      0.2               7.55                            2738.33
659       0      0.2               6.425                           2650
660       0      0.2               6.175                           3953.19
661       0      0.2               5.8                             3524.65
662       0      0.2               6.425                           6544.58
663       0      0.2               5.8                             3752.51
664       0      0.2               7.05                            4330.36
665       0      0.2               6.55                            3555
666       0      0.2               6.675                           5860.23
667       0      0.2               6.175                           3336.56
668       0      0.2               6.05                            4275
669       0      0.2               6.175                           4489.06
670       0      0.2               6.55                            2475
671       0      0.2               6.175                           6096.97
672       0      0.2               5.675                           2312.37
673       0      0.2               6.3                             4166.5
674       0      0.2               5.425                           5036.99
675       0      0.2               7.55                            5731.3
676       0      0.2               5.3                             1936.91
677       0      0.2               6.3                             3425.4
678       0      0.2               6.3                             2600
679       0      0.2               7.05                            3384.89
680       0      0.2               6.175                           2347.72
681       0      0.2               5.8                             3012.74
682       0      0.2               5.425                           3085.3
683       0      0.2               5.925                           3103.33
684       0      0.2               6.3                             3063.01
685       0      0.2               5.8                             2430.2
686       0      0.2               6.3                             6716.67
687       0      0.2               5.05                            2558.54
688       0      0.2               6.925                           2968.75
689       0      0.2               5.675                           3298.81
690       0      0.2               7.05                            6186.67
691       0      0.2               5.3                             2126.67
692       0      0.2               6.05                            2205.6
693       0      0.2               7.8                             1049.36
694       0      0.2               5.8                             3279.85
695       0      0.2               6.55                            5879.71
696       0      0.2               7.3                             3059.31
697       0      0.25              7.125                           2384.58
698       0      0.2               6.425                           2870.83
699       0      0.2               6.55                            3487.5
700       0      0.25              7.875                           1029.17
701       0      0.2               5.55                            3545.83
702       0      0.2               6.05                            3824.68
703       0      0.25              6.375                           1325
704       0      0.2               7.3                             4219.34
705       0      0.2               6.175                           2732.75
706       0      0.2               6.05                            2219.24
707       0      0.2               7.425                           3278.75
708       0      0.25              6.125                           922.82
709       0      0.2               6.05                            3150.12
710       0      0.25              6.875                           2185
711       0      0.25              6.5                             1170
712       0      0.2               6.675                           4048.29
713       0.49   0.69              5.435                           2953.13
714       0      0.25              7                               1146.05
715       0      0.2               5.925                           2970.34
716       0      0.25              6.625                           685.21
717       0      0.2               5.925                           2368.33
718       0      0.25              7.125                           1302.92
719       0      0.375             8                               3248.8
720       0      0.375             7.5                             1152.6
721       0      0.375             7.875                           747.66
722       0      0.375             7.125                           5750
723       0      0.375             8                               1144.58
724       0      0.375             7.5                             8180.48
725       0      0.375             7.5                             3202.5
726       0      0.375             7                               946.46
727       0      0.375             8.375                           2245.01
728       0      0.375             7.25                            5591.67
729       0      0.375             7.75                            2031.25
730       0      0.375             7.875                           5066.88
731       0      0.375             6.875                           545.45
732       0      0.375             7.75                            1147.28
733       0      0.375             7.5                             1092
734       0      0.375             8                               3477.33
735       0      0.375             7.5                             1023.42
736       0.9    1.275             6.975                           1007.05
737       0      0.375             8                               1097.24
738       0      0.375             8                               972.14
739       0      0.375             8                               1116.11
740       0      0.375             7.625                           571
741       0      0.2               6.05                            3482.4
742       0      0.2               7.3                             9375
743       0      0.2               7.55                            5683.33
744       0      0.2               6.425                           2871.22
745       0      0.2               7.675                           6063.75
746       0      0.2               5.675                           5385.42
747       0      0.2               7.675                           7358.2
748       0      0.2               6.425                           3898.26
749       0      0.25              6.875                           4576.16
750       0      0.2               7.3                             2925
751       0      0.2               6.3                             6081.23
752       0      0.2               5.675                           4057.29
753       0      0.2               5.925                           2245.53
754       0      0.2               6.425                           3308.08
755       0      0.2               6.175                           8925
756       0      0.2               6.175                           2507.5
757       0      0.2               6.55                            3153.36
758       0      0.2               5.675                           6276.03
759       0      0.2               6.3                             3250
760       0      0.2               6.55                            2583
761       0      0.2               6.3                             2502.5
762       0      0.2               5.55                            2913.33
763       0      0.2               6.8                             3593.33
764       0      0.2               7.175                           3023.75
765       0      0.2               5.675                           2585.49
766       0      0.2               6.425                           2650
767       0      0.2               6.175                           3450.55
768       0      0.2               7.05                            6815
769       0      0.2               7.175                           2814.82
770       0      0.2               5.675                           3485.83
771       0      0.2               6.175                           3048.22
772       0      0.2               6.675                           3501.71
773       0      0.2               5.55                            2376.67
774       0      0.2               5.675                           2519.62
775       0      0.2               6.55                            3037.5
776       0      0.2               7.05                            3534.38
777       0      0.2               6.175                           2656.25
778       0      0.2               6.425                           5175.78
779       0      0.2               6.175                           3224.71
780       0      0.2               7.8                             3845.33
781       0      0.2               6.175                           6513.18
782       0      0.2               6.175                           4044.61
783       0      0.2               6.55                            4943.43
784       0      0.2               6.05                            2416.67
785       0      0.2               6.175                           3027.64
786       0      0.2               5.675                           2154.17
787       0      0.2               6.3                             2816.67
788       0      0.2               5.425                           2437.5
789       0      0.2               7.3                             3505
790       0      0.2               6.55                            2833.71
791       0      0.2               5.175                           2685.94
792       0      0.2               6.55                            3584.14
793       0      0.2               6.425                           2804.36
794       0      0.2               5.55                            3319.93
795       0      0.2               6.55                            2556
796       0      0.2               6.175                           3028.13
797       0      0.2               5.675                           2682.92
798       0      0.2               4.55                            1770.17
799       0      0.2               5.8                             9595.25
800       0      0.2               6.3                             3520.83
801       0      0.2               7.8                             4886.52
802       0      0.2               6.175                           3984.29
803       0      0.2               5.8                             9281.04
804       0      0.2               6.05                            2708.33
805       0      0.25              7.125                           1554.02
806       0      0.2               6.425                           2319.21
807       0      0.25              6.875                           2271.69
808       0      0.25              6.5                             771.83
809       0      0.25              6.5                             1743.75
810       0      0.25              6.5                             1663.88
811       0      0.25              6.625                           1306.25
812       0      0.25              6.875                           807.5
813       0      0.25              6.875                           1685.43
814       0      0.25              6.625                           2102.17
815       0      0.25              6.5                             1434.38
816       0      0.25              6.625                           1443.75
817       0      0.25              6.625                           1145.83
818       0      0.25              6.625                           3107.7
819       0      0.25              6.5                             1176.55
820       0      0.25              6.625                           3665.66
821       0      0.25              6.75                            845.83
822       0      0.25              6.5                             1592.96
823       0      0.25              6.625                           2254.57
824       0      0.2               5.55                            2397.88
825       0      0.25              6.625                           1675.78
826       0      0.2               6.175                           4401.08
827       0      0.2               6.675                           5157.25
828       0      0.2               6.425                           3375.55
829       0      0.2               6.3                             6554.17
830       0      0.2               5.675                           8438.01
831       0      0.2               6.175                           10625
832       0      0.25              6.75                            975.99
833       0      0.25              6.375                           4278.65
834       0      0.2               6.925                           3028.13
835       0      0.25              6.625                           1261.3
836       0      0.2               6.925                           4887.75
837       0      0.25              6.75                            6353.63
838       0      0.25              7.375                           488
839       0      0.2               5.925                           3317.71
840       0      0.2               6.425                           3202.08
841       0      0.25              7.125                           904.67
842       0      0.2               5.675                           3761.86
843       0      0.2               6.3                             5898.12
844       0      0.2               7.05                            4772.92
845       0      0.25              6.25                            1430
846       0      0.2               6.425                           3643.74
847       0      0.2               7.55                            3238.07
848       0      0.25              7                               761.25
849       0      0.2               7.55                            3358.33
850       0      0.2               7.175                           7866.67
851       0      0.25              6.375                           680.17
852       0      0.2               5.925                           2525.54
853       0      0.2               8.3                             4732.89
854       0      0.2               6.05                            6954.26
855       0      0.25              7                               818.61
856       0      0.2               6.175                           2470.31
857       0      0.2               6.05                            2791.08
858       0      0.2               8.05                            4174.97
859       0      0.25              6.875                           1923.75
860       0      0.2               5.425                           6972.66
861       0      0.2               6.675                           3271.95
862       0      0.2               6.925                           11711.72
863       0      0.25              6.5                             782.98
864       0      0.2               7.05                            3452.5
865       0      0.2               6.675                           3971.27
866       0      0.2               6.3                             2756.81
867       0      0.25              6.875                           3570.71
868       0      0.25              6.5                             882
869       0      0.2               7.8                             6666.67
870       0      0.2               7.55                            4697.34
871       0      0.2               6.925                           3942.1
872       0      0.2               6.675                           2475
873       0      0.2               6.55                            3120.84
874       0      0.2               5.675                           3133.33
875       0      0.2               7.05                            10303.03
876       0      0.25              6.75                            877.33
877       0      0.2               6.675                           4587.33
878       0      0.25              7                               1271.17
879       0      0.2               5.675                           3528.92
880       0      0.2               6.425                           4532.33
881       0      0.25              7.125                           1408.98
882       0      0.2               6.175                           2308.81
883       0.49   0.69              6.31                            3046.65
884       0      0.25              6.375                           1501.67
885       0      0.2               5.675                           2290.48
886       0      0.2               7.55                            4218.24
887       0      0.25              6.375                           1364.75
888       0      0.2               6.05                            3908.33
889       0      0.2               6.675                           2803.28
890       0      0.2               6.175                           3246.09
891       0      0.2               7.175                           6389.57
892       0      0.25              6.5                             492.75
893       0      0.2               5.675                           6553.41
894       0      0.2               6.3                             2372.35
895       0      0.25              6.625                           972.25
896       0      0.2               5.8                             3198.24
897       0      0.2               6.3                             2530.62
898       0      0.25              6.875                           1710
899       0      0.2               5.8                             3488
900       0      0.2               7.175                           2639.11
901       0      0.25              6.25                            2383.33
902       0      0.2               5.675                           2527.62
903       0      0.2               6.175                           3251.25
904       0      0.2               6.175                           2966.46
905       0      0.2               7.175                           3780.92
906       0      0.2               5.8                             6035
907       0      0.25              6.5                             1701
908       0      0.25              7.125                           2919.27
909       0      0.25              7                               1039.17
910       0      0.25              6.125                           811.03
911       0      0.2               8.05                            4229.5
912       0      0.2               8.3                             6516.67
913       0      0.25              6.375                           1566.96
914       0      0.2               6.425                           2831.04
915       0      0.2               6.55                            3732.75
916       0      0.25              7.875                           1279.69
917       0      0.2               6.675                           6618.57
918       0      0.2               5.8                             2927.32
919       0      0.25              6.5                             1102.61
920       0      0.2               6.175                           5299.22
921       0      0.2               6.925                           6557.44
922       0      0.25              6.75                            1045.33
923       0      0.2               6.675                           3060.55
924       0      0.2               6.05                            2579.11
925       0      0.25              6.25                            545.6
926       0      0.2               5.675                           3996.13
927       0      0.2               6.05                            4083.33
928       0      0.25              6.25                            2635.72
929       0      0.2               5.8                             4456.05
930       0      0.2               6.425                           3343.27
931       0      0.2               5.8                             2676
932       0      0.2               6.55                            8915.63
933       0      0.2               6.05                            10625
934       0      0.2               6.05                            5948.4
935       0      0.2               6.675                           3460.42
936       0      0.25              6.875                           1239.64
937       0      0.2               5.8                             5000
938       0      0.25              6.5                             490.5
939       0      0.2               6.55                            3009.5
940       0      0.2               6.3                             2586.44
941       0      0.25              6.625                           1586.98
942       0      0.2               6.3                             7789.17
943       0      0.2               5.8                             7866.79
944       0      0.25              6.875                           1417.5
945       0      0.2               7.05                            5827.12
946       0      0.2               6.05                            2490.31
947       0      0.2               6.175                           7701.46
948       0      0.2               6.425                           14253.93
949       0      0.25              6.125                           1347
950       0      0.2               6.675                           3185.59
951       0      0.25              7                               918.33
952       0      0.2               6.05                            7994.99
953       0      0.2               5.55                            2591.75
954       0      0.25              6.5                             553.5
955       0      0.2               5.925                           2858.33
956       0      0.2               6.175                           2789.06
957       0      0.2               6.8                             2697.52
958       0      0.2               6.3                             3475.33
959       0      0.2               5.8                             3112.99
960       0      0.2               6.8                             3668.08
961       0      0.2               6.675                           2880.51
962       0.39   0.59              5.535                           2806.24
963       0      0.2               6.675                           3465.3
964       0      0.2               6.425                           12270.05
965       0      0.2               6.175                           2303.01
966       0      0.2               6.175                           8171.19
967       0      0.2               6.3                             16491.82
968       0      0.2               5.675                           1006.74
969       0      0.2               5.3                             4714.72
970       0      0.2               7.55                            1751.5
971       0      0.2               6.3                             2880.21
972       0      0.2               5.925                           2515.5
973       0      0.2               6.675                           2890.49
974       0      0.2               5.175                           3028.08
975       0      0.2               5.55                            3354.17
976       0      0.2               5.3                             2151.75
977       0.33   0.53              5.22                            3300.1
978       0      0.2               6.175                           2250.91
979       0      0.2               6.55                            2610
980       0      0.2               6.925                           2826.25
981       0      0.2               7.3                             3621.08
982       0      0.2               6.55                            3037.5
983       0      0.2               6.3                             2816.67
984       0      0.2               6.675                           3483.33
985       0      0.2               6.3                             2512.9
986       0      0.2               5.55                            2479.4
987       0      0.2               7.3                             3500
988       0      0.2               5.8                             5269.05
989       0      0.2               6.425                           2470.57
990       0      0.2               6.675                           5723.1
991       0      0.2               6.425                           4042.71
992       0      0.2               7.425                           3332.36
993       0      0.2               5.675                           7039.57
994       0      0.2               5.8                             3010.31
995       0      0.2               5.55                            2451.84
996       0      0.2               5.925                           7273.44
997       0      0.2               6.8                             4666.67
998       0      0.2               6.675                           4282.55
999       0      0.2               6.175                           3272.5
1000      0      0.2               5.55                            6796.19
1001      0      0.2               6.675                           7414.48
1002      0      0.2               6.3                             6825
1003      0      0.2               5.925                           8775.37
1004      0      0.2               6.675                           2910.25
1005      0      0.2               5.675                           4226.42
1006      0      0.2               6.175                           4258.5
1007      0      0.2               6.175                           3318.99
1008      0      0.2               4.8                             2438.3
1009      0      0.2               6.8                             3677.89
1010      0      0.2               6.675                           3689.58
1011      0      0.2               7.05                            3335
1012      0      0.2               7.8                             5112.7
1013      0      0.2               7.175                           2876.25
1014      0      0.2               6.8                             4798.58
1015      0      0.2               6.675                           4280.45
1016      0      0.2               6.175                           4462.5
1017      0      0.2               6.675                           3515.42
1018      0      0.2               4.55                            1770.17
1019      0      0.2               8.3                             5014.04
1020      0      0.2               7.425                           4040.83
1021      0      0.2               6.675                           2933.33
1022      0      0.2               6.425                           6072.92
1023      0      0.2               8.3                             4446.61
1024      0.49   0.69              6.56                            4551.43
1025      0      0.2               6.675                           10455.73
1026      0      0.2               5.8                             2125
1027      0      0.2               5.925                           3154.38
1028      0      0.2               7.55                            4456.25
1029      0      0.2               6.8                             3546.67
1030      0      0.2               6.675                           3322.92
1031      0      0.25              6.5                             2462.57
1032      0      0.25              6.75                            5034.1
1033      0      0.25              6.5                             1459.34
1034      0      0.2               6.675                           6569.29
1035      0      0.25              6.625                           5457.03
1036      0      0.2               7.05                            4537.9
1037      0      0.2               5.925                           3978.46
1038      0      0.2               7.175                           5112.14
1039      0      0.2               6.175                           2335.38
1040      0      0.2               6.3                             2304.79
1041      0      0.2               6.55                            3015
1042      0      0.2               5.55                            11865.82
1043      0      0.2               6.05                            4375
1044      0      0.2               6.05                            3020.83
1045      0      0.2               7.05                            7854.17
1046      0      0.25              6.875                           1895.25
1047      0      0.2               6.425                           4528.19
1048      0      0.2               5.675                           2631.41
1049      0      0.2               5.55                            3021.96
1050      0      0.2               7.55                            5068.79
1051      0      0.2               7.05                            5957.56
1052      0      0.2               7.425                           3126.25
1053      0      0.2               5.675                           3070.11
1054      0      0.2               5.8                             3875
1055      0      0.2               6.3                             3459.2
1056      0      0.2               5.05                            3325
1057      0      0.2               5.425                           2397.55
1058      0      0.2               6.55                            8353.13
1059      0      0.2               7.05                            3939.55
1060      0      0.2               6.175                           5339.3
1061      0      0.2               6.55                            3532.5
1062      0      0.2               6.05                            2604.17
1063      0      0.2               5.8                             3102.77
1064      0      0.2               6.675                           7985.9
1065      0      0.2               5.3                             6875
1066      0      0.2               6.55                            3656.25
1067      0      0.2               5.925                           5093.96
1068      0      0.2               6.925                           3384.38
1069      0      0.2               6.55                            3656.25
1070      0      0.2               6.675                           2795.83
1071      0      0.2               6.8                             2566.67
1072      0      0.2               6.675                           2864.58
1073      0      0.2               5.8                             5000
1074      0      0.2               8.3                             4279.85
1075      0      0.2               6.55                            3150
1076      0      0.2               8.05                            6875
1077      0      0.2               5.55                            2948.86
1078      0      0.2               7.175                           3805.67
1079      0      0.2               6.55                            6273.76
1080      0      0.25              6.875                           2005.69
1081      0      0.2               7.05                            3927.08
1082      0      0.2               6.675                           3594.97
1083      0      0.2               8.05                            2887.5
1084      0      0.2               5.8                             2473.04
1085      0      0.2               7.175                           5300.78
1086      0      0.2               7.05                            3020.83
1087      0      0.2               7.8                             13274.49
1088      0      0.2               5.675                           2068
1089      0      0.2               5.925                           2443.36
1090      0      0.2               6.8                             6511.71
1091      0      0.2               6.8                             7357.93
1092      0      0.2               5.8                             2740
1093      0.49   0.69              6.81                            2756.25
1094      0      0.2               5.8                             2256
1095      0      0.2               6.425                           2981.25
1096      0      0.2               6.175                           3315
1097      0      0.2               6.3                             3692
1098      0      0.25              7.125                           2310.83
1099      0      0.2               6.05                            3209.43
1100      0      0.2               6.3                             3222.54
1101      0      0.2               6.05                            2687.5
1102      0      0.2               6.925                           3325
1103      0      0.2               6.55                            4072.5
1104      0      0.2               6.425                           2633.25
1105      0      0.2               6.55                            5528.81
1106      0      0.2               6.425                           3864.58
1107      0      0.2               6.675                           2447.04
1108      0      0.2               6.05                            3367.9
1109      0      0.2               7.675                           4265.63
1110      0      0.2               6.3                             9750
1111      0      0.2               6.925                           4512.5
1112      0      0.2               5.8                             2574.96
1113      0      0.2               6.8                             3791.67
1114      0      0.2               6.3                             3210.91
1115      0      0.2               6.675                           3767.84
1116      0      0.2               6.675                           3766.03
1117      0      0.2               6.925                           3637.19
1118      0      0.2               5.675                           3444.73
1119      0      0.2               6.175                           2406.56
1120      0      0.2               5.55                            8461.81
1121      0      0.2               6.175                           3166.25
1122      0      0.2               6.675                           4205.55
1123      0      0.2               6.425                           3284.7
1124      0.62   0.82              7.43                            2635.36
1125      0      0.2               6.8                             4613.62
1126      0      0.2               6.675                           2947.08
1127      0      0.2               6.55                            3242.99
1128      0      0.2               6.675                           10312.5
1129      0      0.2               5.925                           5104.17
1130      0      0.2               6.925                           3174.96
1131      0      0.2               7.925                           10092.69
1132      0      0.2               7.175                           2753.33
1133      0      0.2               6.05                            5163.63
1134      0      0.2               4.3                             2080.13
1135      0      0.2               6.05                            3170.83
1136      0      0.2               6.3                             3101.1
1137      0      0.2               6.55                            4633.66
1138      0      0.2               7.175                           3662.92
1139      0      0.2               7.3                             5294.74
1140      0      0.2               6.05                            3880.22
1141      0      0.2               6.175                           3612.5
1142      0      0.2               7.05                            5532.66
1143      0      0.2               7.3                             4119
1144      0      0.2               6.175                           2370.7
1145      0      0.25              7.125                           4912.46
1146      0      0.2               6.675                           3507.49
1147      0      0.2               5.175                           2421.25
1148      0      0.2               6.55                            2747
1149      0      0.375             8.25                            10741.6
1150      0      0.2               7.675                           4725
1151      0      0.2               6.175                           4075.96
1152      0      0.2               6.425                           4306.25
1153      0      0.2               6.175                           4356.46
1154      0      0.2               6.175                           2919.75
1155      0      0.2               6.3                             5156.67
1156      0      0.2               6.55                            3315.93
1157      0      0.2               6.675                           3552.08
1158      0      0.2               5.925                           2934.9
1159      0      0.2               6.675                           4210.94
1160      0      0.2               5.925                           3539.42
1161      0      0.2               4.8                             3459.17
1162      0      0.2               6.175                           3113.79
1163      0      0.2               7.3                             8845.12
1164      0      0.2               6.175                           7968.75
1165      0      0.2               6.55                            3841.67
1166      0      0.2               5.425                           3338.51
1167      0      0.2               5.675                           3182.34
1168      0      0.2               5.8                             2453.46
1169      0      0.2               6.425                           2429.17
1170      0      0.2               7.425                           4218.23
1171      0      0.2               5.675                           2737.75
1172      0      0.2               6.175                           3406.91
1173      0      0.2               6.3                             2356.25
1174      0      0.2               5.8                             2958.64
1175      0      0.2               6.675                           4828.99
1176      0      0.2               4.8                             4666.67
1177      0      0.2               6.55                            4031.28
1178      0      0.2               6.55                            4919.27
1179      0      0.2               5.55                            2132.29
1180      0      0.2               8.3                             3456.67
1181      0      0.2               6.05                            5193.83
1182      0      0.2               5.55                            4791.67
1183      0      0.2               6.55                            4050
1184      0      0.2               6.675                           3266.51
1185      0      0.2               5.675                           8282.5
1186      0      0.2               6.675                           3723.96
1187      0      0.2               6.175                           5046.88
1188      0      0.2               5.175                           1906.78
1189      0      0.2               5.8                             3215.56
1190      0      0.2               5.675                           2774.01
1191      0      0.2               6.175                           3131.83
1192      0      0.2               6.425                           3588.54
1193      0      0.2               7.05                            2949.11
1194      0      0.2               6.3                             2635.21
1195      0      0.2               6.925                           3888.55
1196      0      0.2               4.3                             2482.8
1197      0      0.2               6.55                            2800.96
1198      0      0.2               6.05                            2411.46
1199      0      0.2               5.8                             2440
1200      0      0.2               7.175                           5057.41
1201      0      0.2               6.675                           2463.54
1202      0      0.2               6.3                             3176.75
1203      0      0.25              7.125                           1379.49
1204      0      0.2               6.05                            7812.5
1205      0      0.2               5.8                             5650.45
1206      0      0.2               6.05                            2583.33
1207      0      0.2               6.05                            2937.5
1208      0      0.2               6.55                            3885.8
1209      0      0.2               6.425                           2517.5
1210      0      0.2               6.3                             2484.63
1211      0      0.2               6.425                           2661.87
1212      0      0.2               7.175                           2827.34
1213      0      0.2               6.05                            2842.19
1214      0      0.2               8.05                            8592.88
1215      0      0.2               6.675                           2953.14
1216      0      0.2               6.55                            3262.5
1217      0      0.2               7.425                           3662.35
1218      0      0.2               7.3                             6266.78
1219      0      0.2               5.925                           3609.67
1220      0      0.2               6.425                           3003.22
1221      0      0.2               6.05                            2744.99
1222      0      0.2               8.3                             10625
1223      0      0.2               5.8                             5395.1
1224      0      0.2               6.175                           2401.25
1225      0      0.2               6.3                             4528.37
1226      0      0.2               6.675                           2578.13
1227      0      0.2               6.3                             2907.51
1228      0      0.2               6.425                           2429.17
1229      0      0.2               6.05                            2745.38
1230      0      0.2               8.175                           4554
1231      0      0.2               6.425                           3511.74
1232      0      0.2               7.175                           4038.55
1233      0      0.2               6.3                             8125
1234      0      0.2               4.3                             1579.13
1235      0      0.2               6.425                           5244.79
1236      0      0.2               5.925                           2245.83
1237      0      0.2               8.425                           7187.43
1238      0      0.2               6.05                            3245.29
1239      0      0.2               6.55                            3797.81
1240      0      0.2               7.3                             2750
1241      0      0.2               6.175                           2889.5
1242      0      0.2               6.425                           7408.96
1243      0      0.2               8.175                           5701.98
1244      0      0.2               6.175                           5781.75
1245      0      0.375             7.875                           3575
1246      0      0.375             7.875                           3293.81
1247      0      0.375             8                               438.94
1248      0      0.375             8                               444.64
1249      0      0.375             8                               427.54
1250      0      0.375             8                               424.69
1251      0      0.375             8                               427.54
1252      0      0.375             7.875                           450.76
1253      0      0.375             8.125                           1246.67
1254      0      0.375             7.5                             1183.31
1255      0      0.375             8                               427.54
1256      0      0.375             8                               2233.33
1257      0      0.375             7.25                            2951.5
1258      0      0.375             7.25                            660.83
1259      1.49   1.865             7.01                            1261.85
1260      0      0.375             7                               1089.35
1261      0      0.375             7.625                           771.92
1262      0      0.375             8                               924.04
1263      0      0.375             7.75                            801.9
1264      0      0.375             7.375                           1695.31
1265      0      0.375             8                               1240.44
1266      0      0.375             8                               1580.95
1267      0      0.375             7.5                             803.25
1268      0      0.375             7                               1557.97
1269      0      0.375             7.375                           934.84
1270      0      0.375             7.625                           1091.85
1271      0      0.375             7.625                           1066.67
1272      0      0.375             7.375                           674.54
1273      0      0.375             8                               1038.5
1274      0      0.375             7.25                            905.47
1275      0      0.375             7.5                             4095
1276      0      0.375             7.75                            348.97
1277      0      0.375             8                               2233.33
1278      0      0.375             7                               645.31
1279      0      0.375             7.625                           1176.93
1280      0      0.375             8                               608.06
1281      0      0.375             7.5                             850.5
1282      0      0.375             7.875                           1215.5
1283      0      0.375             7.75                            1455.29
1284      0      0.375             7.375                           1633.42
1285      0      0.375             7.75                            1484.99
1286      0.46   0.835             6.915                           934.52
1287      0      0.375             7.125                           1597.5
1288      0      0.375             7                               516.25
1289      0      0.375             7.75                            1241.46
1290      0      0.375             7.625                           782.13
1291      0.87   1.245             8.38                            2727.08
1292      0      0.375             7.75                            1028.45
1293      0      0.375             8.125                           1020
1294      0      0.375             8.25                            1492.73
1295      0      0.375             7.875                           841.42
1296      0      0.375             6.875                           531.67
1297      0      0.375             7.875                           990
1298      0      0.375             8                               1416.77
1299      0      0.375             7.75                            668.25
1300      0      0.375             7.125                           1525
1301      0      0.375             7.625                           12800
1302      0      0.375             7                               531
1303      0      0.375             7.875                           1732.5
1304      1.11   1.485             7.89                            1789.84
1305      0      0.375             7.875                           1031.25
1306      0      0.375             7.375                           868
1307      0      0.375             7.25                            1387.79
1308      0      0.375             7.75                            1710.71
1309      0      0.375             7.125                           1075
1310      0      0.375             8                               556.37
1311      0      0.375             8                               446.67
1312      0      0.375             8.125                           1269.33
1313      1.12   1.495             8.005                           1013.33
1314      0      0.375             7.75                            1176.12
1315      0      0.375             7.125                           651.67
1316      0      0.375             7.625                           1085.98
1317      0      0.375             7.875                           1082.81
1318      0      0.375             7.625                           1120
1319      0      0.375             7.624                           1534.21
1320      0      0.375             7.375                           893.83
1321      0      0.375             8                               1043.52
1322      0      0.375             7.25                            795.74
1323      0      0.375             8                               851.46
1324      0      0.375             7.875                           330.56
1325      0      0.375             7.75                            577.42
1326      0      0.375             8                               1669.42
1327      0      0.375             9                               785.17
1328      0      0.375             7.25                            409.21
1329      0      0.375             7.875                           931.57
1330      0      0.375             6.875                           773.33
1331      0      0.375             7                               811
1332      0      0.375             7.875                           997.68
1333      0      0.375             7.5                             1023.75
1334      0      0.375             7.25                            1413.17
1335      0      0.375             8.25                            1236.25
1336      0      0.375             8                               1222.4
1337      0      0.375             8.125                           981.75
1338      0      0.375             8.125                           1388.33
1339      0      0.375             7.625                           1051.78
1340      0      0.375             7.125                           1050
1341      0      0.375             7.75                            495.99
1342      0      0.375             7                               402.86
1343      0      0.375             7.125                           459.38
1344      0      0.375             7.5                             645.31
1345      0      0.375             7.75                            891
1346      0      0.375             7.75                            1272.92
1347      0      0.375             7.5                             1233.75
1348      0      0.375             7.375                           948.89
1349      0      0.375             7.5                             435.04
1350      0      0.375             7                               503.65
1351      0      0.375             7.375                           396.52
1352      0      0.375             7.875                           845.63
1353      0      0.375             7.875                           4424.06
1354      0      0.375             7.75                            4885.16
1355      0      0.375             7.624                           1032.41
1356      0      0.375             7.875                           1097.77
1357      0      0.375             7.75                            1133.74
1358      0      0.375             7.875                           433.86
1359      0.75   1.125             8.25                            667.23
1360      0      0.375             7.875                           825
1361      0      0.375             7                               525.46
1362      0      0.375             7.875                           2163.65
1363      0      0.375             7.875                           720.76
1364      0.96   1.335             7.415                           1822.92
1365      0      0.375             7.125                           568.75
1366      0      0.375             7.125                           3770
1367      0      0.375             7.625                           960
1368      0      0.375             7.875                           582.98
1369      0      0.375             7.5                             4163.91
1370      0      0.375             7.375                           1085
1371      0      0.375             7                               614.58
1372      0      0.375             7.5                             348.03
1373      0      0.375             7.875                           1292.18
1374      0      0.375             7                               1106.25
1375      0      0.375             7.625                           2453.33
1376      0      0.375             7.25                            2211.25
1377      0      0.375             8                               725.83
1378      0      0.375             7.5                             808.17
1379      0      0.375             7.375                           955.83
1380      0      0.375             8                               766.84
1381      0      0.375             8                               766.84
1382      0      0.375             8                               1702.92
1383      0      0.375             7.5                             916.49
1384      0      0.375             8                               614.17
1385      0      0.375             8                               614.17
1386      0      0.375             8                               1018.96
1387      0      0.375             6.875                           2738.71
1388      0      0.375             7.625                           821.82
1389      0      0.375             7.625                           851.17
1390      0      0.375             7.625                           821.82
1391      0      0.375             7.375                           886.56
1392      0      0.375             7.125                           600
1393      0      0.375             6.875                           937.37
1394      0      0.375             7.25                            1209.83
1395      0      0.375             7.875                           3485.88
1396      0      0.375             7.5                             1417.5
1397      0      0.375             7.875                           625.63
1398      0      0.375             7.5                             719.27
1399      0      0.375             7.25                            909.92
1400      0      0.375             7.125                           328.13
1401      0      0.375             7.5                             1832.25
1402      0      0.375             7.25                            960.75
1403      0      0.375             7.25                            990.38
1404      0      0.375             7.5                             1152.4
1405      0      0.375             7.5                             1019.81
1406      0      0.375             7.75                            1652.08
1407      0      0.375             8.125                           305.36
1408      0      0.375             7.5                             849.32
1409      0      0.375             7.625                           800
1410      0      0.375             7.5                             627.38
1411      0      0.375             7.5                             781.59
1412      0      0.375             7.125                           678.13
1413      0      0.375             7                               802.03
1414      0      0.375             7.75                            787.11
1415      0      0.375             7.75                            657.62
1416      0      0.375             7.125                           1066.41
1417      0      0.375             7.5                             1189.29
1418      0      0.375             7.25                            954.14
1419      0      0.375             7.75                            1239.38
1420      0      0.375             7.375                           634.02
1421      0      0.375             7.375                           634.02
1422      0      0.375             7.375                           634.02
1423      0      0.375             7.375                           634.02
1424      0      0.375             7.125                           612.47
1425      0      0.375             7.625                           830.62
1426      0      0.375             7.375                           634.45
1427      0      0.375             7.75                            1018.71
1428      0      0.375             7.25                            1067.5
1429      0      0.375             7                               712.92
1430      0      0.375             7.75                            434.36
1431      0      0.375             7.25                            1262.89
1432      0      0.375             7.25                            2356.13
1433      0      0.375             7.125                           723.69
1434      0      0.375             7.625                           1280
1435      0      0.375             7                               414.41
1436      0      0.375             7.75                            4039.18
1437      0      0.375             7.25                            1309.91
1438      0      0.375             7.75                            1430
1439      0      0.375             8                               3489.58
1440      0      0.375             7.875                           1226.5
1441      0      0.375             7                               319.58
1442      0      0.375             8                               570.97
1443      0      0.375             7.25                            617.63
1444      0      0.375             7.25                            611.02
1445      0      0.375             7.25                            818.42
1446      0      0.375             7.125                           808.19
1447      0      0.375             8.375                           328.13
1448      0      0.375             8                               535.09
1449      0      0.375             8.125                           447.67
1450      0      0.375             7.375                           1123.1
1451      0      0.375             8                               4809.8
1452      0      0.375             8                               1032.92
1453      0      0.375             7.75                            8353.09
1454      0      0.375             7.375                           2955.2
1455      0      0.375             7.5                             5512.5
1456      0      0.375             8                               1338.32
1457      0      0.375             7.75                            534.6
1458      0      0.375             7.875                           880
1459      0      0.375             7.625                           5994.67
1460      0      0.375             8.25                            977.5
1461      0      0.375             7                               672.89
1462      0      0.375             7.875                           4125
1463      0      0.375             7.875                           792
1464      0      0.375             7.5                             4234.41
1465      0      0.375             7                               1317.67
1466      0      0.375             7.875                           880
1467      0      0.375             8                               644.87
1468      0      0.375             7.125                           914.69
1469      0      0.375             7.875                           6875
1470      0      0.375             7.75                            1272.92
1471      0      0.375             8.125                           395.99
1472      0      0.375             7                               4007.08
1473      0      0.375             8                               1066.42
1474      0      0.375             9.125                           1215.52
1475      0      0.375             7.375                           830.61
1476      0      0.375             5.625                           2298.96
1477      0.58   0.955             6.545                           1215.4
1478      0      0.375             8.125                           7660.63
1479      0      0.375             7.875                           345.95
1480      0      0.375             7.875                           2343.95
1481      0      0.375             6.875                           3927.08
1482      0      0.375             7.5                             1035.3
1483      0      0.375             8                               4098.17
1484      0      0.375             7.5                             918.75
1485      0      0.375             7.875                           457.19
1486      0      0.375             7.75                            881.49
1487      0      0.375             7.5                             687.75
1488      0      0.375             7.375                           1355.53
1489      0      0.25              6.875                           1270.63
1490      0      0.25              7.125                           1933.9
1491      0      0.375             7.625                           608
1492      0      0.375             7.75                            1299.46
1493      0      0.375             7.625                           1264.35
1494      0      0.375             7.5                             431.03
1495      0      0.375             7.625                           991.33
1496      0      0.375             7.125                           1600
1497      0      0.375             7                               756.98
1498      0      0.375             7.375                           3935.71
1499      0      0.375             7.875                           1133
1500      0      0.375             6.875                           546.76
1501      0      0.375             7.125                           425.12
1502      0      0.375             7.875                           2475
1503      0      0.375             7.125                           669.38
1504      0      0.375             7.5                             398.67
1505      0      0.375             7.75                            4401.04
1506      0      0.375             7.75                            3504.59
1507      0      0.375             7.125                           950
1508      0      0.375             7.625                           3138.67
1509      0      0.375             7.75                            3547.81
1510      0      0.375             7.875                           366.09
1511      0      0.375             7.25                            915
1512      0.74   1.115             7.51                            1314.59
1513      0      0.375             7.375                           429.85
1514      0      0.375             7.125                           906.18
1515      0      0.375             7.875                           3063.5
1516      0      0.25              7.125                           1942.08
1517      0      0.375             7.625                           613.33
1518      0      0.375             7.25                            915
1519      0      0.375             7.125                           1030
1520      0      0.375             7.875                           1732.5
1521      0      0.375             8                               1870.42
1522      0      0.375             8                               1870.42
1523      0      0.375             7                               4670.83
1524      0      0.375             7.5                             551.05
1525      0      0.375             7.375                           867.74
1526      0      0.375             8                               1661.52
1527      0.54   0.915             6.585                           2390.63
1528      0      0.375             8                               380.04
1529      0      0.375             7.625                           1402.67
1530      0      0.375             7.75                            991.34
1531      0      0.375             8                               3508.01
1532      0      0.375             7.375                           951.4
1533      0      0.375             8.125                           3711.67
1534      0      0.375             7.875                           1716
1535      0      0.375             7.875                           979.24
1536      0      0.375             7.75                            2095.12
1537      0      0.375             7                               1365.3
1538      0      0.375             8.125                           1647.23
1539      0      0.375             7.625                           1116
1540      0      0.375             8.125                           2169.62
1541      0      0.375             7                               828.26
1542      0      0.375             8                               1563.33
1543      0      0.375             7.125                           350
1544      0      0.375             7.5                             1339.93
1545      0      0.375             7.875                           759
1546      0      0.375             8                               912.09
1547      0      0.375             7.125                           1135
1548      0      0.375             7.375                           465
1549      1.24   1.615             7.76                            1171.88
1550      0.72   1.095             8.655                           624.61
1551      0      0.375             7.375                           590.94
1552      0.72   1.095             8.655                           624.61
1553      0      0.375             7.875                           741.95
1554      0      0.375             7.75                            415.71
1555      0      0.375             6.875                           1643.1
1556      0      0.375             7.875                           570.36
1557      0      0.375             7.875                           773.44
1558      0      0.375             7.625                           462.27
1559      0      0.375             7                               921.88
1560      0      0.375             8                               972.89
1561      0      0.375             8                               1122.44
1562      0      0.375             7.875                           758.31
1563      0      0.375             7.5                             738.28
1564      0      0.375             8                               1814.58
1565      0      0.375             7.75                            1272.92
1566      0      0.375             8                               2372.92
1567      0      0.375             8                               924.25
1568      0      0.375             8                               851.28
1569      0.87   1.245             7.88                            1459.24
1570      0.87   1.245             7.88                            1574.06
1571      0      0.375             8                               6785.84
1572      0      0.375             8                               816.49
1573      0      0.375             8                               700.48
1574      0      0.375             7.875                           773.44
1575      0      0.375             8                               5107.69
1576      0      0.375             7                               680.96
1577      0      0.375             7.5                             724.5
1578      0.87   1.245             8.505                           578.5
1579      0      0.375             6.875                           1450
1580      0.74   1.115             8.385                           1856.06
1581      0      0.375             7.125                           1500
1582      0      0.375             7.375                           651.94
1583      0      0.375             7.375                           800.83
1584      0      0.375             8                               1730.14
1585      0      0.375             7.75                            906.18
1586      0      0.375             7.75                            940.4
1587      0      0.375             7.375                           1499.14
1588      0      0.375             7.625                           456.77
1589      0      0.375             7.625                           576
1590      0      0.375             7.5                             1249.5
1591      0      0.375             7.625                           775
1592      0      0.375             7.5                             1575
1593      0      0.375             7.5                             465.74
1594      0      0.375             7.125                           705
1595      0      0.375             7.5                             1036.88
1596      0      0.375             6.875                           1397.52
1597      0      0.375             7.875                           2997.5
1598      0      0.375             7.5                             824.25
1599      0      0.375             7.5                             2583.98
1600      0      0.375             8.125                           1031.33
1601      0      0.375             8.375                           1673.18
1602      0      0.375             8                               1730.14
1603      0      0.375             7.5                             5052.62
1604      0      0.375             7                               776.53
1605      0      0.375             8.125                           2780.39
1606      0      0.375             8.125                           3779.67
1607      0      0.375             8                               1471.56
1608      0      0.375             8                               650.46
1609      0      0.375             7.875                           1137.13
1610      0      0.375             8                               379.49
1611      0      0.375             6.875                           2851.67
1612      0      0.375             7.125                           415.63
1613      0      0.375             7.125                           1995
1614      0      0.375             7.875                           1135.92
1615      0      0.375             7.25                            424.15
1616      0      0.375             7.25                            7062.66
1617      0      0.375             7.875                           825
1618      0      0.375             7.875                           2997.5
1619      0      0.375             7.5                             866.25
1620      0      0.375             8.125                           283.33
1621      0      0.375             7.375                           8023.82
1622      0      0.375             7.375                           6459.17
1623      0      0.375             7.875                           715
1624      0      0.375             8                               729.67
1625      0      0.375             7.25                            1550.42
1626      0      0.375             8                               924.25
1627      0      0.375             7.375                           1110.19
1628      0      0.375             7.25                            1005.55
1629      0      0.375             7.375                           389.73
1630      0      0.375             7.375                           12895.42
1631      0.65   1.025             7.475                           681.9
1632      0      0.375             7.875                           1182.5
1633      0      0.375             7.875                           3190
1634      0.88   1.255             8.245                           1116.86
1635      0      0.375             7.25                            2922.92
1636      0.82   1.195             8.18                            1039.06
1637      0      0.375             7.375                           373.02
1638      0      0.375             7.375                           4520.83
1639      1.33   1.705             7.045                           2910.79
1640      0      0.375             7.5                             1320.05
1641      0      0.375             7.5                             4042.17
1642      0      0.375             8                               876.23
1643      0      0.375             7.375                           1159.92
1644      1.01   1.385             7.615                           618
1645      0      0.375             7.375                           3272.57
1646      0      0.375             8                               1451.67
1647      0      0.375             7.875                           1025.32
1648      0      0.375             7.5                             1081.17
1649      0      0.375             7.25                            554.4
1650      0      0.375             7.25                            590.62
1651      0      0.375             7.25                            879.42
1652      0      0.375             7                               319.58
1653      0      0.375             7.125                           6225
1654      0      0.375             8                               781.67
1655      0.62   0.995             8.505                           1955.42
1656      0      0.375             8.125                           1070.33
1657      0      0.375             7.875                           1075.81
1658      1.35   1.725             7.15                            708.12
1659      0      0.375             7.5                             3018.75
1660      0      0.375             8                               1947.65
1661      0      0.375             8                               3070.83
1662      0      0.375             7.5                             1044.1
1663      0      0.375             8.75                            1584.71
1664      0      0.375             7                               3982.5
1665      0      0.375             7.75                            795.57
1666      0      0.375             7.125                           660.76
1667      0      0.375             7.625                           884.92
1668      0      0.375             7.75                            311.85
1669      0      0.375             7.25                            1550.42
1670      0      0.375             7.75                            1765.16
1671      0      0.375             7.5                             944.67
1672      0      0.375             7.5                             1391.25
1673      0      0.375             7.75                            495.99
1674      0      0.375             7.625                           4072.39
1675      0      0.375             7.875                           3421
1676      0      0.375             7                               2734.9
1677      0      0.375             7.125                           1150.63
1678      0      0.375             7.75                            460.42
1679      0      0.375             7.125                           665.63
1680      0.83   1.205             7.545                           1869.62
1681      0      0.375             7.25                            1281.81
1682      0      0.375             7.625                           1593.67
1683      0.87   1.245             9.38                            2522.55
1684      0      0.375             7.125                           1875
1685      0      0.375             7.375                           11495.83
1686      0      0.375             7.75                            936.74
1687      0      0.375             7.875                           1954.43
1688      0      0.375             6.875                           631.96
1689      0      0.375             7.75                            823.33
1690      0.3    0.675             7.7                             2681.16
1691      0      0.375             7.875                           742.5
1692      0      0.375             7.875                           1842.5
1693      0      0.375             7.25                            965.83
1694      0      0.375             7.75                            634.77
1695      0      0.375             7.375                           671.34
1696      1.12   1.495             7.63                            2357.29
1697      0      0.375             8                               838.51
1698      0      0.375             7.875                           552.93
1699      0      0.375             7.625                           1861.33
1700      0      0.375             7.375                           697.5
1701      0      0.375             6.875                           3968
1702      0      0.375             7.5                             2137.14
1703      0.96   1.335             7.04                            1535.42
1704      0.73   1.105             6.895                           1366.67
1705      0      0.375             7.125                           349.96
1706      0      0.375             7.875                           1449.94
1707      0      0.375             7.125                           913.44
1708      0.87   1.245             7.505                           1093.02
1709      0      0.375             7.5                             4541.25
1710      0.82   1.195             8.055                           1254.92
1711      0      0.375             7.875                           682.15
1712      0      0.375             7.125                           1000.58
1713      0      0.375             7.875                           3960
1714      0      0.375             7.5                             3307.5
1715      0      0.375             7.875                           916.55
1716      0      0.375             7.875                           880
1717      0      0.375             7.375                           5439.53
1718      0      0.375             7.25                            1048.44
1719      0      0.375             7.875                           495
1720      1.24   1.615             8.135                           1076.56
1721      0      0.375             7.125                           2679.39
1722      0      0.375             7.625                           266.67
1723      0.45   0.825             8.55                            1511.72
1724      0      0.375             7                               1066.43
1725      0      0.375             7.625                           1493.33
1726      0      0.375             7.5                             734.34
1727      0      0.375             7.125                           963.5
1728      0      0.375             7.75                            1354.17
1729      0      0.375             7.375                           4081.67
1730      0      0.375             7.875                           907.5
1731      0      0.375             6.875                           1111.67
1732      0      0.375             7.75                            568.75
1733      0      0.375             7.5                             765.67
1734      0      0.375             7                               452.33
1735      0      0.375             7.625                           800
1736      0.81   1.185             7.315                           1062.64
1737      0      0.375             7.875                           1182.5
1738      0      0.375             7.25                            468.74
1739      0      0.375             8                               753.75
1740      0      0.375             7.875                           3058
1741      0      0.375             7.75                            936.79
1742      0      0.375             7.875                           961.02
1743      0      0.375             6.875                           1008.94
1744      0.82   1.195             8.43                            1104.99
1745      0      0.375             6.875                           1450
1746      0      0.375             8.615                           539.82
1747      0      0.375             7.5                             1096.88
1748      0      0.375             7.5                             1155
1749      0      0.375             7.875                           312.53
1750      0      0.375             7.75                            1348.75
1751      0      0.375             6.875                           797.5
1752      0      0.375             8                               429.22
1753      0      0.375             7.25                            1357.25
1754      0      0.375             7.625                           2107.38
1755      0      0.375             7.25                            1042.08
1756      0      0.375             8                               675.23
1757      0.7    1.075             7.425                           371.87
1758      0      0.375             7.375                           515.1
1759      0      0.375             7.375                           1198.28
1760      1.19   1.565             8.06                            807.49
1761      0      0.375             7                               1158.1
1762      0      0.375             7                               835.84
1763      0      0.375             7                               3650.58
1764      0      0.375             7.5                             667.06
1765      0      0.375             7.25                            803.17
1766      0      0.375             7.125                           772.5
1767      0.87   1.245             8.88                            2362.5
1768      0      0.375             7.75                            659.77
1769      0      0.375             8                               853.82
1770      0      0.375             7.75                            649.17
1771      0      0.375             7.5                             964.03
1772      0      0.375             7.875                           2128.36
1773      0      0.375             7.75                            669.45
1774      0      0.375             7.625                           391.83
1775      0      0.375             7.875                           901.52
1776      0      0.375             7.625                           625
1777      0      0.375             7.5                             988.97
1778      0      0.375             7                               592.46
1779      0      0.375             7                               568.67
1780      0      0.375             7.624                           3804.67
1781      0      0.375             7.75                            1351.46
1782      0.84   1.215             7.16                            1436.54
1783      0      0.375             7.875                           1081.82
1784      0      0.375             7.75                            792.19
1785      0      0.375             7                               330.03
1786      0      0.375             7.625                           882.59
1787      0      0.375             7.125                           2900
1788      0      0.375             8                               592.53
1789      0      0.375             7.5                             783.07
1790      0      0.375             7.5                             2360.38
1791      0      0.375             8                               1044.08
1792      0      0.375             7.875                           1382.33
1793      0      0.375             7                               1444.27
1794      0      0.375             7                               1444.27
1795      0      0.375             7.375                           894.08
1796      0      0.375             7                               1007.92
1797      0.82   1.195             7.055                           2681.25
1798      0      0.375             7.5                             667.06
1799      0      0.375             8                               1164.47
1800      0      0.375             8                               1164.47
1801      0      0.375             7.5                             1148.51
1802      0      0.375             8                               1164.47
1803      0      0.375             7                               921.43
1804      0      0.375             7.25                            860.99
1805      0      0.375             7                               904.67
1806      0      0.375             7                               918.93
1807      0      0.375             7.5                             713.67
1808      0      0.375             7.25                            6323.3
1809      0      0.375             7.25                            1230.17
1810      0      0.375             7                               4351.25
1811      0      0.375             7.25                            929.38
1812      0      0.375             6.875                           651.05
1813      0      0.375             6.875                           640.42
1814      0      0.375             7.875                           1259.5
1815      0      0.375             7.5                             8121.09
1816      0      0.375             7.875                           773.8
1817      0      0.375             7.75                            579.58
1818      0      0.375             8                               1546.03
1819      0      0.375             8                               3921.97
1820      0      0.375             7.5                             800.48
1821      0      0.375             8                               1155.31
1822      0      0.375             7.375                           2970.83
1823      0      0.375             7.5                             912.98
1824      0      0.375             7.75                            780
1825      0      0.375             7.5                             630
1826      0      0.375             6.875                           4644.53
1827      0      0.375             8                               1319.06
1828      0      0.375             7.375                           3099.74
1829      0.47   0.845             7.28                            2026.17
1830      1.18   1.555             7.57                            1596.88
1831      0      0.375             8                               1200.07
1832      0      0.375             7.125                           889.5
1833      0      0.375             7.5                             1247.12
1834      1.4    1.775             6.975                           612.84
1835      0      0.375             7.125                           6250
1836      0      0.375             7.875                           763.13
1837      0      0.375             8                               952.66
1838      0      0.375             8                               295.22
1839      0      0.375             7.75                            436.04
1840      0      0.375             6.875                           1282.49
1841      0      0.375             7.375                           825.02
1842      0      0.375             7.25                            929.96
1843      0      0.375             7.125                           642.19
1844      0      0.375             7.125                           725.64
1845      0      0.375             7.125                           930
1846      0      0.375             7.125                           1351.88
1847      0      0.375             7                               697.87
1848      0      0.375             7.5                             5104.49
1849      0      0.375             7.75                            736.33
1850      0      0.375             6.875                           5258.67
1851      0      0.375             7.5                             8859.38
1852      0.96   1.335             8.79                            2700
1853      0      0.375             7.875                           788.83
1854      0      0.375             7.25                            803.17
1855      0      0.375             7.75                            1445.71
1856      0      0.375             7.375                           1016.22
1857      0      0.375             8                               831.14
1858      0      0.375             7.75                            2572.92
1859      0      0.375             7.25                            610.47
1860      0      0.375             7.5                             919.56
1861      0      0.375             7                               614.28
1862      0      0.375             7.25                            794.28
1863      0      0.375             7                               516.25
1864      0      0.375             8                               1619.17
1865      0      0.375             8                               781.96
1866      0      0.375             7.625                           1946.67
1867      0      0.375             8                               586.25
1868      0.57   0.945             6.93                            750.45
1869      0      0.375             8                               1055.25
1870      0      0.375             7.5                             1155
1871      0.65   1.025             7.85                            1220.31
1872      0      0.375             7.5                             902.34
1873      0      0.375             7.625                           2173.33
1874      0      0.375             7.125                           539.45
1875      0      0.375             7.75                            751.78
1876      0      0.375             8                               744.85
1877      0      0.375             8                               760.55
1878      0      0.375             7.375                           2828.8
1879      0      0.375             8.125                           3673.42
1880      0      0.375             8                               4291.84
1881      0      0.375             7.5                             9843.75
1882      1.12   1.495             8.38                            1501
1883      0      0.375             7                               2880.12
1884      0      0.375             7.625                           3093.33
1885      0      0.375             6.875                           783.91
1886      0      0.375             7.375                           3012.49
1887      0      0.375             7.75                            925.52
1888      0      0.375             7.625                           1085.98
1889      0      0.375             7.625                           1039.47
1890      0      0.375             7.75                            568.75
1891      0      0.375             7                               1248.83
1892      0      0.375             7.625                           968.57
1893      0      0.375             7.5                             468.1
1894      0      0.375             7.375                           3461.67
1895      0      0.375             7.75                            1462.5
1896      0      0.375             6.875                           710.5
1897      0      0.375             7.375                           767.25
1898      0      0.375             7.5                             895.32
1899      0      0.375             7.75                            1760.42
1900      0      0.375             7.375                           1717.92
1901      0      0.375             7                               2197.14
1902      0.58   0.955             8.42                            1558.59
1903      0      0.375             7.875                           1842.5
1904      1.12   1.495             7.13                            1832.81
1905      0      0.375             7.875                           1265
1906      0      0.375             7.25                            997.35
1907      0      0.375             7.375                           3066.82
1908      0      0.375             7.75                            3250
1909      0      0.375             7.5                             787.5
1910      0      0.375             7.5                             3008.25
1911      0      0.375             7.875                           1595
1912      0      0.375             7                               365.68
1913      0      0.375             7.625                           3316.62
1914      0      0.375             6.875                           2653.44
1915      0      0.375             7.625                           1672.99
1916      0      0.375             7.75                            1833.54
1917      0      0.375             6.875                           1430.67
1918      0      0.375             7.125                           786.09
1919      0      0.375             7.375                           1289.54
1920      0      0.375             7.875                           4397.25
1921      0      0.375             7                               735.57
1922      0      0.375             7.875                           2915
1923      0      0.375             8.125                           2034.33
1924      0      0.375             7.5                             1170.75
1925      0      0.375             7.75                            6770.83
1926      0      0.375             7.375                           726.56
1927      0      0.375             7                               933.68
1928      0.65   1.025             8.475                           1068.75
1929      0      0.375             7.375                           2893.01
1930      0      0.375             7.375                           1268.08
1931      0      0.375             7.75                            804.38
1932      0      0.375             7.125                           3524.04
1933      0      0.375             7.125                           3150
1934      0.63   1.005             7.37                            2854.48
1935      0      0.375             7.375                           3322.17
1936      0      0.375             8                               1476.09
1937      0      0.375             7.875                           1151.25
1938      0      0.375             7.75                            501.19
1939      0.53   0.905             8.47                            1509.84
1940      0      0.375             7.875                           924.05
1941      0      0.375             7.25                            1281
1942      0      0.375             7.5                             1643.25
1943      0      0.375             6.875                           773.33
1944      0      0.375             7.875                           774.78
1945      0      0.375             7.5                             1076.25
1946      0      0.375             7.875                           1276.69
1947      0      0.375             7.75                            2166.67
1948      0      0.375             7.375                           1007.5
1949      0      0.375             7                               1252.36
1950      0      0.375             7.875                           880
1951      0      0.375             8                               4226.58
1952      0      0.375             7.875                           4465.31
1953      0.58   0.955             6.92                            810.47
1954      0      0.375             7.125                           855
1955      0      0.375             7.875                           2145
1956      0      0.375             6.875                           4358.46
1957      0      0.375             7.5                             994.88
1958      0      0.375             7                               3314.14
1959      0      0.375             7.375                           1478.18
1960      0      0.375             6.875                           3111.46
1961      0      0.375             7.875                           582.98
1962      0      0.375             7.375                           494.05
1963      0      0.375             7.625                           714
1964      0      0.375             7.5                             866.25
1965      0      0.375             7.375                           2508.88
1966      0      0.375             7                               1480.81
1967      0      0.375             7.375                           711.32
1968      0      0.375             8                               1005
1969      0.87   1.245             7.255                           1753.12
1970      0      0.375             7.25                            787.07
1971      1.29   1.665             7.21                            931.87
1972      0      0.375             7                               1376.05
1973      0      0.375             7.25                            3304.17
1974      0      0.375             7.625                           3888
1975      0      0.375             7.625                           5566.67
1976      0      0.375             7.5                             2483.25
1977      0      0.375             7.5                             1155
1978      0      0.375             7.875                           1056
1979      0      0.375             7.625                           3312
1980      0      0.375             7.75                            7871.09
1981      0.82   1.195             8.055                           2196.87
1982      0      0.375             7.625                           3253.33
1983      0      0.375             8                               1998.83
1984      0      0.375             8.125                           930.22
1985      0      0.375             7.375                           1069.19
1986      0      0.375             7.25                            636.45
1987      0      0.375             8.125                           796.88
1988      0.68   1.055             7.57                            1545.31
1989      0      0.375             6.875                           3064.33
1990      0      0.375             6.875                           908.67
1991      0      0.375             7.75                            852.02
1992      0      0.375             7.25                            3448.41
1993      0      0.375             7.375                           992
1994      0      0.375             7.375                           2712.5
1995      1.27   1.645             6.98                            1816.28
1996      0      0.375             6.875                           1337.07
1997      0      0.375             7.75                            995.31
1998      0      0.375             7.125                           2042.27
1999      0      0.375             7.375                           1388.54
2000      0      0.375             7                               639.17
2001      0      0.375             7.75                            1277.1
2002      1.12   1.495             7.88                            2187.5
2003      0      0.375             7.875                           962.5
2004      0      0.375             7.125                           550
2005      0      0.375             7                               1449.8
2006      0      0.375             7.125                           3600
2007      0      0.375             7.75                            853.12
2008      0      0.375             7.625                           906.67
2009      0      0.375             7.5                             1096.3
2010      0      0.375             7.875                           653.4
2011      0      0.375             7.5                             1014.14
2012      0      0.375             7.625                           826.67
2013      0.55   0.925             6.95                            2637.14
2014      0      0.375             7.375                           596.05
2015      0      0.375             7.25                            1118.33
2016      0      0.375             7.25                            583.95
2017      0      0.375             7.5                             609
2018      0      0.375             7.875                           2337.5
2019      0      0.375             7.875                           904.09
2020      1.12   1.495             9.005                           831.25
2021      0      0.375             6.875                           1294.37
2022      0      0.375             7.125                           4250
2023      0      0.375             7.625                           692.67
2024      0      0.375             7                               1081.36
2025      0      0.375             7.125                           3325
2026      0      0.375             6.875                           700.83
2027      0      0.375             7                               1081.67
2028      0      0.375             7.875                           6325
2029      0      0.375             7.625                           1180
2030      0      0.375             7.875                           1512.5
2031      0      0.25              7.125                           695.51
2032      0      0.375             7                               489
2033      0      0.375             7.125                           665
2034      0      0.375             7.625                           5062.98
2035      0      0.25              6.875                           3562.5
2036      0      0.25              6.875                           970.15
2037      0      0.25              7.125                           1376.67
2038      0      0.25              7.625                           9646.88
2039      0      0.25              6.875                           1706.52
2040      0      0.25              8.125                           10468.75
2041      0      0.25              7                               5316.67
2042      0      0.25              7.125                           2950
2043      0      0.25              7.125                           3687.5
2044      0      0.25              7.125                           4179.17
2045      0      0.25              7                               1609.26




--------------------------------------------------------------------------------




          PREPAY      PP_DESC      FRONT_RATIO       BACK_RATIO
1         Prepay      36MPP        20.264            26.747
2         No_PP       NoPP         21.762            34.688
3         No_PP       NoPP         0                 0
4         No_PP       NoPP         16.562            45
5         Prepay      36MPP        26.375            43.913
6         Prepay      36MPP        0                 0
7         Prepay      36MPP        19.675            39.65
8         Prepay      36MPP        18.117            45.193
9         Prepay      36MPP        0                 0
10        Prepay      36MPP        0                 0
11        No_PP       NoPP         38.146            38.338
12        No_PP       NoPP         15.821            15.821
13        No_PP       NoPP         17.52             40.134
14        No_PP       NoPP         0                 0
15        No_PP       NoPP         8.277             48.427
16        Prepay      36MPP        30.839            33.892
17        No_PP       NoPP         0                 0
18        No_PP       NoPP         17.006            34.124
19        No_PP       NoPP         0                 0
20        Prepay      36MPP        29.796            40.96
21        Prepay      36MPP        28.217            36.17
22        Prepay      36MPP        42.475            42.475
23        No_PP       NoPP         20.518            41.082
24        Prepay      36MPP        0                 0
25        Prepay      36MPP        6.253             45.646
26        No_PP       NoPP         0                 0
27        Prepay      36MPP        0                 0
28        No_PP       NoPP         0                 0
29        No_PP       NoPP         0                 0
30        No_PP       NoPP         0                 0
31        No_PP       NoPP         0                 0
32        No_PP       NoPP         23.87             23.87
33        Prepay      12MPP        0                 0
34        No_PP       NoPP         21.154            36.632
35        No_PP       NoPP         17.68             43.149
36        No_PP       NoPP         8.26              28.108
37        No_PP       NoPP         0                 0
38        Prepay      12MPP        0                 0
39        Prepay      36MPP        0                 0
40        No_PP       NoPP         0                 0
41        Prepay      12MPP        0                 14.935
42        No_PP       NoPP         0                 0
43        No_PP       NoPP         0                 0
44        No_PP       NoPP         24.685            24.685
45        No_PP       NoPP         0                 0
46        Prepay      36MPP        0                 0
47        Prepay      36MPP        0                 0
48        No_PP       NoPP         0                 0
49        No_PP       NoPP         0                 0
50        Prepay      36MPP        38.253            38.795
51        No_PP       NoPP         0                 0
52        No_PP       NoPP         7.2               31.954
53        Prepay      36MPP        0                 0
54        Prepay      36MPP        0                 0
55        Prepay      36MPP        0                 0
56        No_PP       NoPP         0                 0
57        No_PP       NoPP         0                 0
58        Prepay      12MPP        17.273            28.793
59        No_PP       NoPP         29.984            48.474
60        No_PP       NoPP         0                 0
61        No_PP       NoPP         38.821            48.637
62        No_PP       NoPP         0                 0
63        No_PP       NoPP         17.717            21.497
64        No_PP       NoPP         0                 0
65        No_PP       NoPP         0                 0
66        No_PP       NoPP         0                 0
67        No_PP       NoPP         0                 0
68        No_PP       NoPP         0                 0
69        No_PP       NoPP         15.337            46.795
70        No_PP       NoPP         0                 0
71        No_PP       NoPP         0                 0
72        No_PP       NoPP         0                 0
73        No_PP       NoPP         13.933            26.531
74        No_PP       NoPP         0                 0
75        Prepay      36MPP        0                 0
76        Prepay      36MPP        0                 0
77        No_PP       NoPP         0                 0
78        Prepay      36MPP        41.171            42.442
79        Prepay      36MPP        5.978             16.38
80        Prepay      6MPP         23.08             48.597
81        Prepay      36MPP        10                37.331
82        Prepay      36MPP        0                 0
83        No_PP       NoPP         0                 0
84        No_PP       NoPP         0                 0
85        Prepay      36MPP        27.779            40.449
86        No_PP       NoPP         0                 0
87        Prepay      36MPP        0                 0
88        Prepay      36MPP        0                 0
89        Prepay      36MPP        22.747            48.43
90        Prepay      36MPP        34.215            35.161
91        No_PP       NoPP         0                 0
92        Prepay      6MPP         0                 0
93        Prepay      36MPP        0                 0
94        No_PP       NoPP         18.166            32.505
95        Prepay      5MPP         0                 0
96        Prepay      6MPP         0                 0
97        Prepay      36MPP        24.118            38.43
98        Prepay      36MPP        5.946             6.107
99        No_PP       NoPP         16.697            28.479
100       Prepay      12MPP        18.08             37.988
101       No_PP       NoPP         0                 0
102       Prepay      36MPP        34.324            49.176
103       Prepay      36MPP        17                49.176
104       Prepay      36MPP        0                 0
105       No_PP       NoPP         0                 0
106       Prepay      36MPP        15.575            44.811
107       Prepay      36MPP        40.644            40.644
108       Prepay      36MPP        0                 0
109       No_PP       NoPP         18.705            43.056
110       No_PP       NoPP         0                 0
111       Prepay      36MPP        13.415            44.713
112       No_PP       NoPP         0                 0
113       No_PP       NoPP         0                 0
114       Prepay      36MPP        0                 0
115       Prepay      5MPP         21.73             42.291
116       No_PP       NoPP         19.384            35.98
117       Prepay      36MPP        0                 0
118       No_PP       NoPP         0                 0
119       No_PP       NoPP         12.76             28.772
120       Prepay      36MPP        7.986             32.72
121       Prepay      36MPP        12.443            25.264
122       Prepay      36MPP        0                 0
123       Prepay      36MPP        0                 0
124       No_PP       NoPP         29.488            43.146
125       Prepay      6MPP         24.44             41.459
126       Prepay      6MPP         21.122            42.296
127       Prepay      36MPP        6.887             12.021
128       No_PP       NoPP         0                 0
129       No_PP       NoPP         0                 0
130       No_PP       NoPP         10.205            31.355
131       Prepay      6MPP         0                 0
132       No_PP       NoPP         28.538            36.971
133       No_PP       NoPP         0                 0
134       No_PP       NoPP         0                 0
135       Prepay      36MPP        25.589            35.411
136       Prepay      36MPP        9.271             26.077
137       Prepay      36MPP        0                 0
138       No_PP       NoPP         21.165            39.77
139       No_PP       NoPP         0                 0
140       Prepay      36MPP        19.458            44.843
141       No_PP       NoPP         45.904            45.904
142       Prepay      6MPP         6.757             43.265
143       Prepay      36MPP        2.031             41.406
144       No_PP       NoPP         0                 0
145       No_PP       NoPP         0                 0
146       No_PP       NoPP         0                 0
147       Prepay      36MPP        0                 0
148       Prepay      36MPP        0                 0
149       No_PP       NoPP         0                 0
150       No_PP       NoPP         0                 0
151       Prepay      12MPP        17.358            28.493
152       Prepay      36MPP        28.174            43.871
153       Prepay      36MPP        2.031             41.561
154       Prepay      36MPP        0                 0
155       No_PP       NoPP         0                 0
156       Prepay      36MPP        0                 0
157       No_PP       NoPP         21.326            32.006
158       No_PP       NoPP         18.528            46.001
159       No_PP       NoPP         0                 0
160       Prepay      36MPP        0                 0
161       Prepay      5MPP         13.979            31.266
162       No_PP       NoPP         0                 0
163       No_PP       NoPP         0                 0
164       No_PP       NoPP         18.053            27.94
165       Prepay      36MPP        31.587            47.392
166       Prepay      6MPP         35.562            44.455
167       Prepay      36MPP        0                 0
168       No_PP       NoPP         8.804             37.971
169       No_PP       NoPP         0                 0
170       No_PP       NoPP         0                 0
171       Prepay      36MPP        20.495            29.082
172       No_PP       NoPP         0                 0
173       No_PP       NoPP         0                 0
174       Prepay      8MPP         0                 0
175       Prepay      36MPP        21.588            42.825
176       No_PP       NoPP         0                 0
177       No_PP       NoPP         23.804            23.804
178       No_PP       NoPP         0                 0
179       No_PP       NoPP         0                 0
180       No_PP       NoPP         0                 0
181       No_PP       NoPP         0                 0
182       No_PP       NoPP         41.599            54.739
183       No_PP       NoPP         32.895            35.305
184       No_PP       NoPP         22.695            37.559
185       No_PP       NoPP         0                 0
186       No_PP       NoPP         24.266            35.088
187       No_PP       NoPP         0                 0
188       Prepay      36MPP        0                 0
189       No_PP       NoPP         0                 0
190       No_PP       NoPP         0                 0
191       No_PP       NoPP         25.268            43.475
192       No_PP       NoPP         0                 0
193       No_PP       NoPP         39.623            48.554
194       Prepay      36MPP        0                 0
195       Prepay      36MPP        0                 0
196       No_PP       NoPP         0                 0
197       No_PP       NoPP         30.281            30.281
198       Prepay      36MPP        0                 0
199       Prepay      36MPP        0                 0
200       No_PP       NoPP         0                 0
201       Prepay      36MPP        0                 0
202       Prepay      36MPP        17.313            47.965
203       No_PP       NoPP         16.086            42.458
204       Prepay      36MPP        0                 0
205       Prepay      36MPP        0                 0
206       Prepay      36MPP        0                 0
207       No_PP       NoPP         0                 0
208       No_PP       NoPP         0                 0
209       No_PP       NoPP         0                 0
210       No_PP       NoPP         26.026            52.269
211       No_PP       NoPP         21.035            46.987
212       No_PP       NoPP         0                 0
213       Prepay      36MPP        0                 0
214       Prepay      36MPP        30.097            34.065
215       No_PP       NoPP         0                 0
216       Prepay      6MPP         9.608             30.789
217       No_PP       NoPP         10.145            35.644
218       No_PP       NoPP         0                 0
219       Prepay      6MPP         17                48.872
220       No_PP       NoPP         0                 0
221       No_PP       NoPP         0                 0
222       No_PP       NoPP         0                 0
223       Prepay      36MPP        7.143             47.745
224       Prepay      36MPP        0                 0
225       No_PP       NoPP         0                 0
226       No_PP       NoPP         14.219            43.85
227       No_PP       NoPP         11.57             36.304
228       Prepay      36MPP        27.288            37.097
229       Prepay      36MPP        0                 0
230       Prepay      36MPP        38.684            40.337
231       No_PP       NoPP         17.29             41.435
232       Prepay      36MPP        6.667             49.797
233       No_PP       NoPP         0                 0
234       Prepay      36MPP        0                 0
235       No_PP       NoPP         26.704            40.237
236       No_PP       NoPP         12.851            23.493
237       No_PP       NoPP         12.851            23.493
238       No_PP       NoPP         12.851            23.493
239       No_PP       NoPP         42.169            42.764
240       No_PP       NoPP         10.742            16.125
241       No_PP       NoPP         7.25              40.3
242       No_PP       NoPP         32.87             35.68
243       No_PP       NoPP         28.3              35.7
244       No_PP       NoPP         29.2              44.44
245       Prepay      12MPP        36.33             36.76
246       No_PP       NoPP         22.97             44.63
247       No_PP       NoPP         20.63             47.83
248       No_PP       NoPP         0                 0
249       Prepay      36MPP        26.71             43.14
250       Prepay      12MPP        40.08             46.74
251       No_PP       NoPP         0                 0
252       No_PP       NoPP         37.94             36.663
253       No_PP       NoPP         14.54             38.83
254       No_PP       NoPP         36.19             38.89
255       Prepay      12MPP        26.01             36.77
256       No_PP       NoPP         23.5              31.1
257       No_PP       NoPP         32.1              33.3
258       Prepay      12MPP        25.17             25.64
259       Prepay      36MPP        9.63              34.44
260       Prepay      12MPP        23.77             52.59
261       No_PP       NoPP         0                 52.77
262       No_PP       NoPP         40.91             42.24
263       Prepay      36MPP        26.6              34.6
264       Prepay      12MPP        40.54             45.34
265       No_PP       NoPP         39.75             42.47
266       Prepay      36MPP        44.86             44.86
267       Prepay      36MPP        35.8              37.43
268       Prepay      36MPP        0                 0
269       No_PP       NoPP         0                 0
270       No_PP       NoPP         0                 0
271       No_PP       NoPP         0                 0
272       No_PP       NoPP         0                 0
273       Prepay      36MPP        17.101            49.88
274       Prepay      6MPP         0                 0
275       Prepay      36MPP        0                 0
276       Prepay      36MPP        0                 0
277       Prepay      36MPP        0                 0
278       Prepay      5MPP         0                 0
279       Prepay      36MPP        29.577            35.025
280       Prepay      36MPP        0                 0
281       Prepay      36MPP        14.363            44.481
282       Prepay      36MPP        0                 0
283       No_PP       NoPP         26.95             27
284       No_PP       NoPP         17.69             46.15
285       No_PP       NoPP         0                 0
286       No_PP       NoPP         0                 0
287       Prepay      36MPP        0                 0
288       No_PP       NoPP         25.952            49.693
289       No_PP       NoPP         0                 0
290       No_PP       NoPP         0                 0
291       No_PP       NoPP         0                 0
292       Prepay      6MPP         7.781             26.447
293       Prepay      6MPP         7.115             25.394
294       No_PP       NoPP         0                 0
295       No_PP       NoPP         36.126            41.771
296       Prepay      36MPP        17.761            38.291
297       No_PP       NoPP         22.308            48.064
298       Prepay      36MPP        24.863            30.553
299       Prepay      6MPP         14.469            20.129
300       No_PP       NoPP         31.185            35.001
301       Prepay      36MPP        0                 0
302       No_PP       NoPP         0                 0
303       Prepay      36MPP        0                 0
304       No_PP       NoPP         0                 45.429
305       No_PP       NoPP         20.258            38.146
306       No_PP       NoPP         22.108            45.895
307       Prepay      12MPP        8.992             48.74
308       Prepay      36MPP        0                 0
309       Prepay      6MPP         41.358            49.688
310       Prepay      36MPP        37.392            43.902
311       Prepay      12MPP        9.885             45.648
312       Prepay      12MPP        0                 0
313       No_PP       NoPP         13.035            25.764
314       Prepay      12MPP        0                 0
315       No_PP       NoPP         4.288             42.394
316       No_PP       NoPP         0                 0
317       No_PP       NoPP         0                 0
318       Prepay      12MPP        0                 0
319       Prepay      6MPP         0                 0
320       Prepay      6MPP         0                 0
321       Prepay      36MPP        0                 0
322       Prepay      6MPP         0                 0
323       Prepay      36MPP        0                 0
324       No_PP       NoPP         9.563             45.34
325       Prepay      36MPP        36.035            39.869
326       No_PP       NoPP         0                 0
327       No_PP       NoPP         0                 0
328       Prepay      36MPP        17.273            41.255
329       Prepay      36MPP        0                 0
330       No_PP       NoPP         19.6              19.6
331       Prepay      36MPP        0                 0
332       Prepay      36MPP        0                 0
333       No_PP       NoPP         0                 0
334       No_PP       NoPP         11.086            22.198
335       Prepay      36MPP        19.159            42.818
336       No_PP       NoPP         12.981            31.583
337       Prepay      36MPP        0                 0
338       No_PP       NoPP         29.25             40.959
339       Prepay      6MPP         0                 0
340       No_PP       NoPP         13.329            49.383
341       Prepay      36MPP        0                 0
342       Prepay      12MPP        32.648            45.597
343       No_PP       NoPP         0                 0
344       Prepay      6MPP         21.872            42.484
345       No_PP       NoPP         36.629            36.629
346       No_PP       NoPP         14.6              36.97
347       Prepay      36MPP        8.11              53.8
348       No_PP       NoPP         28.5              44.53
349       No_PP       NoPP         27.14             43.61
350       No_PP       NoPP         23.74             33.02
351       No_PP       NoPP         0                 0
352       No_PP       NoPP         0                 0
353       Prepay      36MPP        16.43             33.85
354       No_PP       NoPP         32.01             50.652
355       No_PP       NoPP         40.86             47.12
356       Prepay      36MPP        25.95             27.3
357       Prepay      36MPP        27.444            42.52
358       Prepay      36MPP        40.22             43.63
359       Prepay      12MPP        39.84             39.84
360       No_PP       NoPP         0                 0
361       Prepay      12MPP        0                 0
362       Prepay      36MPP        36.11             45.07
363       No_PP       NoPP         39.8              54.66
364       No_PP       NoPP         0                 0
365       Prepay      36MPP        30.13             42.54
366       Prepay      12MPP        32.17             39.22
367       No_PP       NoPP         0                 0
368       No_PP       NoPP         27.13             32.3
369       No_PP       NoPP         15.67             26.09
370       Prepay      12MPP        13.08             16.11
371       No_PP       NoPP         10.86             36.32
372       No_PP       NoPP         28.91             44.96
373       No_PP       NoPP         37.27             43.12
374       Prepay      60MPP        21.98             40.23
375       No_PP       NoPP         29.66             37.97
376       No_PP       NoPP         41.5              50.7
377       No_PP       NoPP         0                 0
378       No_PP       NoPP         0                 0
379       No_PP       NoPP         0                 0
380       No_PP       NoPP         43.36             43.85
381       No_PP       NoPP         41.14             49.15
382       Prepay      60MPP        39.39             45.34
383       No_PP       NoPP         19.7              27.63
384       No_PP       NoPP         41.76             43.79
385       No_PP       NoPP         26.39             28.18
386       No_PP       NoPP         22.43             29.83
387       No_PP       NoPP         9.18              32.08
388       No_PP       NoPP         39.48             45.87
389       Prepay      36MPP        0                 0
390       Prepay      36MPP        0                 32.793
391       No_PP       NoPP         0                 0
392       No_PP       NoPP         0                 0
393       No_PP       NoPP         15.674            35.522
394       Prepay      5MPP         21.777            36.49
395       No_PP       NoPP         0                 49.13
396       No_PP       NoPP         31.62             44.45
397       No_PP       NoPP         24.6              24.6
398       No_PP       NoPP         27.7              35.5
399       No_PP       NoPP         6.8               20.3
400       Prepay      36MPP        24.82             39.6
401       No_PP       NoPP         0                 0
402       Prepay      12MPP        17.64             47
403       Prepay      12MPP        38.49             42.29
404       No_PP       NoPP         16.45             38.5
405       No_PP       NoPP         17.4              37.69
406       No_PP       NoPP         37.3              40.55
407       No_PP       NoPP         33.53             42.99
408       No_PP       NoPP         26.71             34.05
409       Prepay      12MPP        31.25             40.27
410       No_PP       NoPP         0                 0
411       No_PP       NoPP         36                39.1
412       No_PP       NoPP         0                 0
413       No_PP       NoPP         29.71             41.02
414       Prepay      12MPP        38.59             45.16
415       No_PP       NoPP         0                 0
416       No_PP       NoPP         9.63              32.04
417       No_PP       NoPP         30.38             49.05
418       No_PP       NoPP         32.5              46.5
419       No_PP       NoPP         33.63             48
420       No_PP       NoPP         36.28             48.57
421       Prepay      12MPP        37.3              38.63
422       Prepay      36MPP        39.11             46.2
423       Prepay      12MPP        26.71             32.88
424       Prepay      36MPP        32.97             44.5
425       No_PP       NoPP         0                 0
426       Prepay      36MPP        41.56             42.94
427       No_PP       NoPP         15.81             40.152
428       Prepay      12MPP        37.15             45.95
429       No_PP       NoPP         20.03             20.22
430       No_PP       NoPP         9.53              34.74
431       No_PP       NoPP         22.34             47.67
432       Prepay      12MPP        43.45             54.64
433       Prepay      12MPP        19.51             32.72
434       No_PP       NoPP         0                 0
435       No_PP       NoPP         33.2              34.8
436       Prepay      12MPP        0                 47.47
437       No_PP       NoPP         11.18             32.87
438       Prepay      12MPP        40.78             40.85
439       Prepay      12MPP        37.35             39.83
440       Prepay      36MPP        38.8              53.7
441       No_PP       NoPP         10.97             44.55
442       No_PP       NoPP         38.84             42.47
443       No_PP       NoPP         33.28             42.76
444       No_PP       NoPP         9.33              33.29
445       No_PP       NoPP         28.16             31.42
446       Prepay      60MPP        24.73             38.55
447       No_PP       NoPP         20.7              41.29
448       Prepay      12MPP        5.32              12.15
449       No_PP       NoPP         30.35             41.17
450       No_PP       NoPP         23.19             38.6
451       No_PP       NoPP         23.49             30.01
452       No_PP       NoPP         15.96             25.99
453       No_PP       NoPP         18.32             26.21
454       No_PP       NoPP         41.65             44.62
455       No_PP       NoPP         21.52             36.65
456       No_PP       NoPP         22.97             38.28
457       No_PP       NoPP         35.93             49.76
458       Prepay      6MPP         0                 0
459       No_PP       NoPP         0                 0
460       No_PP       NoPP         0                 0
461       No_PP       NoPP         0                 0
462       No_PP       NoPP         0                 0
463       No_PP       NoPP         11.05             38.72
464       Prepay      36MPP        0                 55.44
465       Prepay      12MPP        18.15             39.59
466       No_PP       NoPP         4.31              35.43
467       No_PP       NoPP         31.74             50.28
468       No_PP       NoPP         43.95             43.95
469       Prepay      12MPP        36.06             36.06
470       Prepay      12MPP        37.91             44.7
471       Prepay      36MPP        32.97             42.81
472       No_PP       NoPP         14.8              45.79
473       No_PP       NoPP         32.23             39.44
474       Prepay      12MPP        40.65             53.94
475       No_PP       NoPP         30.99             39.36
476       No_PP       NoPP         18.47             37.13
477       No_PP       NoPP         18.34             18.41
478       No_PP       NoPP         19.8              35.98
479       No_PP       NoPP         16.2              44
480       No_PP       NoPP         15.65             42.1
481       Prepay      36MPP        16.9              34.09
482       No_PP       NoPP         11.53             12.45
483       Prepay      12MPP        29.02             31.97
484       Prepay      36MPP        29.72             40.79
485       No_PP       NoPP         32.3              40
486       No_PP       NoPP         11.17             38.15
487       Prepay      36MPP        43.93             44.8
488       No_PP       NoPP         39.69             40.92
489       Prepay      36MPP        28.55             28.55
490       Prepay      60MPP        19.32             39.09
491       No_PP       NoPP         30.63             40.22
492       Prepay      12MPP        23.31             30.17
493       No_PP       NoPP         27.69             38.8
494       No_PP       NoPP         31.13             42.12
495       No_PP       NoPP         29.68             40.18
496       Prepay      60MPP        26.81             33.08
497       No_PP       NoPP         40.12             42.05
498       Prepay      36MPP        19.57             48.74
499       No_PP       NoPP         23.34             33.59
500       Prepay      36MPP        24.659            31.785
501       No_PP       NoPP         0                 0
502       No_PP       NoPP         25.78             42.24
503       No_PP       NoPP         0                 0
504       Prepay      12MPP        19.17             40.56
505       No_PP       NoPP         0                 0
506       No_PP       NoPP         17.65             22.72
507       Prepay      12MPP        31.19             31.19
508       No_PP       NoPP         28.97             42.84
509       Prepay      60MPP        4.69              23.81
510       Prepay      60MPP        10.75             40.88
511       No_PP       NoPP         16.49             32.33
512       No_PP       NoPP         19.24             41.07
513       No_PP       NoPP         0                 0
514       Prepay      36MPP        34.92             44.3
515       No_PP       NoPP         40.99             48.94
516       No_PP       NoPP         12.46             15.23
517       No_PP       NoPP         28.89             30.69
518       No_PP       NoPP         29.93             39.19
519       No_PP       NoPP         36.23             37.17
520       Prepay      12MPP        0                 0
521       No_PP       NoPP         24.55             30.8
522       No_PP       NoPP         0                 0
523       Prepay      12MPP        15.1              17.6
524       Prepay      36MPP        43.33             49.45
525       Prepay      12MPP        32.84             33.06
526       No_PP       NoPP         0                 0
527       No_PP       NoPP         10.88             52.52
528       No_PP       NoPP         19.08             35.35
529       Prepay      36MPP        14.49             23.34
530       Prepay      12MPP        16                41.2
531       Prepay      36MPP        33.87             48.49
532       Prepay      6MPP         14.83             33.1
533       Prepay      60MPP        34.88             38.34
534       No_PP       NoPP         27.7              42
535       Prepay      12MPP        29.23             0
536       No_PP       NoPP         36.57             49.92
537       Prepay      36MPP        3.81              30.25
538       No_PP       NoPP         34.84             41.66
539       No_PP       NoPP         22.24             30.2
540       No_PP       NoPP         23.21             35.16
541       Prepay      12MPP        33.24             43.58
542       No_PP       NoPP         37.28             41.82
543       Prepay      12MPP        40.35             46.51
544       No_PP       NoPP         40.28             44.7
545       No_PP       NoPP         37.8              0
546       No_PP       NoPP         30.66             35.81
547       Prepay      12MPP        26.6              50
548       Prepay      12MPP        1.27              22.31
549       Prepay      36MPP        37.8              38.33
550       No_PP       NoPP         34.06             40.68
551       No_PP       NoPP         29.08             34.42
552       Prepay      12MPP        26.32             39.7
553       No_PP       NoPP         34.46             48.38
554       Prepay      12MPP        13.23             49.5
555       No_PP       NoPP         28.4              29.59
556       No_PP       NoPP         0                 24.13
557       No_PP       NoPP         41.93             52.25
558       No_PP       NoPP         31.45             32.301
559       No_PP       NoPP         34.85             35.25
560       Prepay      36MPP        13.87             37.18
561       No_PP       NoPP         33.68             41.68
562       Prepay      12MPP        31.88             37.17
563       Prepay      36MPP        26.96             41.85
564       No_PP       NoPP         29.92             37
565       Prepay      36MPP        31.99             34.32
566       No_PP       NoPP         37.93             49.94
567       No_PP       NoPP         15.11             30.07
568       No_PP       NoPP         29                34.9
569       No_PP       NoPP         31.24             43.03
570       No_PP       NoPP         24.03             33.51
571       No_PP       NoPP         32.55             38.84
572       Prepay      12MPP        17.02             33.17
573       Prepay      12MPP        23.6              35.1
574       No_PP       NoPP         24.88             33.48
575       Prepay      12MPP        0                 46.3
576       Prepay      60MPP        31.92             44.13
577       No_PP       NoPP         19.81             21.11
578       No_PP       NoPP         10.53             30.8
579       No_PP       NoPP         23.7              34.8
580       No_PP       NoPP         33.06             41.97
581       No_PP       NoPP         17.05             38.31
582       Prepay      12MPP        5.63              7.1
583       Prepay      36MPP        22.114            23.482
584       No_PP       NoPP         10.16             10.55
585       Prepay      12MPP        0                 0
586       Prepay      60MPP        38.03             40.64
587       Prepay      12MPP        26.28             42.62
588       Prepay      36MPP        30.96             35.18
589       No_PP       NoPP         25.44             39.98
590       Prepay      60MPP        35.13             35.93
591       No_PP       NoPP         5.41              36.18
592       No_PP       NoPP         42.82             43.98
593       Prepay      12MPP        36.5              46.7
594       Prepay      12MPP        24.92             35.12
595       Prepay      60MPP        33.19             43.71
596       No_PP       NoPP         18.11             42.57
597       Prepay      36MPP        12.31             13.26
598       No_PP       NoPP         38                40
599       No_PP       NoPP         0                 0
600       No_PP       NoPP         29.5              36.8
601       No_PP       NoPP         0                 0
602       Prepay      36MPP        0                 52.43
603       No_PP       NoPP         0                 0
604       No_PP       NoPP         26.15             34.97
605       Prepay      12MPP        26.58             38.65
606       Prepay      6MPP         41.39             44.09
607       Prepay      36MPP        11.19             45.96
608       No_PP       NoPP         25                30.8
609       No_PP       NoPP         0                 0
610       No_PP       NoPP         20.34             37.2
611       Prepay      12MPP        29.96             39.66
612       No_PP       NoPP         22.29             39.24
613       Prepay      12MPP        0                 0
614       Prepay      12MPP        12.58             40.64
615       No_PP       NoPP         19.83             19.83
616       No_PP       NoPP         42                43.3
617       No_PP       NoPP         26.55             31.89
618       Prepay      12MPP        15.76             37.3
619       Prepay      36MPP        18.21             43.93
620       No_PP       NoPP         28.65             36.96
621       No_PP       NoPP         0                 54.52
622       No_PP       NoPP         9.43              32.7
623       No_PP       NoPP         0                 0
624       Prepay      12MPP        42.79             54.64
625       Prepay      12MPP        24.14             31.78
626       No_PP       NoPP         26.23             28.91
627       Prepay      60MPP        15.78             43.71
628       Prepay      36MPP        4.15              18.6
629       Prepay      12MPP        19.63             20.08
630       No_PP       NoPP         23.97             46.93
631       No_PP       NoPP         0                 0
632       Prepay      12MPP        26.45             26.98
633       No_PP       NoPP         0                 0
634       No_PP       NoPP         31.46             43.59
635       No_PP       NoPP         5.45              30.1
636       No_PP       NoPP         35.53             39.44
637       Prepay      12MPP        28.94             51.11
638       No_PP       NoPP         29.98             44.73
639       No_PP       NoPP         28.3              39.03
640       No_PP       NoPP         35.95             38.89
641       No_PP       NoPP         15.07             30.05
642       Prepay      36MPP        14.65             43.83
643       No_PP       NoPP         0                 0
644       No_PP       NoPP         0                 0
645       Prepay      60MPP        3.02              28.21
646       No_PP       NoPP         26.95             34.73
647       No_PP       NoPP         1.74              4.19
648       No_PP       NoPP         24.17             40.46
649       No_PP       NoPP         26.99             43.27
650       Prepay      36MPP        32.5              39.33
651       No_PP       NoPP         38.37             49.96
652       No_PP       NoPP         27.84             36.33
653       Prepay      12MPP        23.93             38.06
654       No_PP       NoPP         22.02             30.8
655       Prepay      12MPP        35.71             37.76
656       No_PP       NoPP         37.32             42.93
657       No_PP       NoPP         0                 0
658       No_PP       NoPP         3.45              45.06
659       No_PP       NoPP         38.78             51
660       No_PP       NoPP         32.23             37.44
661       Prepay      12MPP        25.17             31.47
662       No_PP       NoPP         0                 0
663       No_PP       NoPP         33.68             40.15
664       No_PP       NoPP         25.76             48.77
665       No_PP       NoPP         42.37             53.08
666       No_PP       NoPP         17.6              40.3
667       No_PP       NoPP         21.65             29.14
668       No_PP       NoPP         19.89             37.53
669       No_PP       NoPP         40.95             45.56
670       Prepay      60MPP        28.16             35.61
671       No_PP       NoPP         0                 0
672       No_PP       NoPP         28.54             36.14
673       Prepay      12MPP        26.9              37.37
674       No_PP       NoPP         22.76             46.62
675       No_PP       NoPP         0                 0
676       Prepay      12MPP        33.43             47.39
677       No_PP       NoPP         11.7              22.7
678       Prepay      12MPP        26.52             35.07
679       Prepay      36MPP        0                 0
680       Prepay      12MPP        28.26             42.26
681       No_PP       NoPP         30.84             43.45
682       No_PP       NoPP         32.47             39.08
683       No_PP       NoPP         24.74             33.81
684       No_PP       NoPP         32.77             44.34
685       Prepay      12MPP        34.09             54.64
686       Prepay      12MPP        29.34             31.78
687       Prepay      12MPP        36.73             46.35
688       No_PP       NoPP         33.78             39.86
689       No_PP       NoPP         31.49             51.14
690       Prepay      60MPP        26.75             39.58
691       Prepay      12MPP        29.95             37.38
692       No_PP       NoPP         33.33             50.9
693       No_PP       NoPP         28.66             37.25
694       Prepay      12MPP        38.2              49.7
695       No_PP       NoPP         22.86             26.66
696       No_PP       NoPP         0                 0
697       No_PP       NoPP         17.11             44.23
698       No_PP       NoPP         16.64             25.57
699       No_PP       NoPP         2.57              44.76
700       No_PP       NoPP         6.57              42.9
701       Prepay      60MPP        29.38             45.72
702       Prepay      12MPP        32.45             34.41
703       No_PP       NoPP         34.67             42.82
704       No_PP       NoPP         18.23             48.87
705       No_PP       NoPP         31.88             43.25
706       Prepay      12MPP        35.1              44.76
707       Prepay      12MPP        40.07             46.11
708       No_PP       NoPP         23.26             33.03
709       Prepay      12MPP        0                 52.57
710       No_PP       NoPP         22.325            36.551
711       No_PP       NoPP         36.71             42.03
712       No_PP       NoPP         35.71             42.46
713       No_PP       NoPP         42.78             43.87
714       No_PP       NoPP         20.67             47.18
715       No_PP       NoPP         42.12             44.71
716       No_PP       NoPP         21.81             42.44
717       Prepay      12MPP        34.28             54.02
718       No_PP       NoPP         28.2              39.78
719       Prepay      36MPP        0                 0
720       No_PP       NoPP         0                 0
721       No_PP       NoPP         18.56             46.705
722       No_PP       NoPP         34.786            42.678
723       No_PP       NoPP         0                 0
724       No_PP       NoPP         0                 0
725       No_PP       NoPP         0                 0
726       No_PP       NoPP         0                 0
727       Prepay      36MPP        0                 0
728       No_PP       NoPP         0                 0
729       Prepay      36MPP        40.229            46.513
730       No_PP       NoPP         0                 0
731       No_PP       NoPP         20.237            43.837
732       No_PP       NoPP         0                 0
733       No_PP       NoPP         0                 0
734       Prepay      36MPP        0                 0
735       Prepay      12MPP        0                 0
736       Prepay      36MPP        17.56             33.926
737       Prepay      36MPP        14.991            36.557
738       Prepay      12MPP        24.461            33.12
739       Prepay      36MPP        0                 0
740       Prepay      36MPP        17.033            33.511
741       Prepay      12MPP        34.64             37.79
742       No_PP       NoPP         36.6              50.2
743       Prepay      36MPP        36.62             39.86
744       No_PP       NoPP         35.38             48.51
745       No_PP       NoPP         7.35              12.37
746       No_PP       NoPP         23.5              24
747       No_PP       NoPP         16.1              46.2
748       No_PP       NoPP         43.72             51.7
749       No_PP       NoPP         10.61             40.2
750       No_PP       NoPP         14.03             27.82
751       Prepay      12MPP        3.9               42.7
752       Prepay      12MPP        20.49             54.19
753       No_PP       NoPP         28.11             52.41
754       No_PP       NoPP         21.73             39.66
755       Prepay      60MPP        12                39.6
756       Prepay      12MPP        25.05             33.01
757       No_PP       NoPP         36.76             41.35
758       Prepay      12MPP        26.26             34.78
759       No_PP       NoPP         34.17             38.29
760       No_PP       NoPP         38.93             48.23
761       No_PP       NoPP         26.52             32.34
762       No_PP       NoPP         37.59             54.59
763       No_PP       NoPP         39.04             44.32
764       No_PP       NoPP         39.5              44.94
765       Prepay      12MPP        33.93             40.16
766       Prepay      12MPP        44.8              47.88
767       Prepay      12MPP        28.7              38.96
768       No_PP       NoPP         21.23             53.02
769       No_PP       NoPP         34.2              34.4
770       Prepay      60MPP        41.34             41.7
771       No_PP       NoPP         23.6              33.1
772       Prepay      12MPP        31.31             35.51
773       No_PP       NoPP         19.31             28.69
774       No_PP       NoPP         36.08             38.1
775       Prepay      12MPP        35.12             37.71
776       Prepay      12MPP        28.18             36.75
777       Prepay      12MPP        39.38             43.15
778       Prepay      12MPP        15.99             33.66
779       Prepay      12MPP        37.89             39.15
780       No_PP       NoPP         30.34             0
781       Prepay      12MPP        12.04             41.3
782       No_PP       NoPP         12.66             41.34
783       Prepay      12MPP        24.72             42.2
784       Prepay      12MPP        27.87             32.86
785       Prepay      12MPP        8.93              33.42
786       Prepay      12MPP        0                 47.39
787       No_PP       NoPP         24.79             36.5
788       Prepay      12MPP        24                36.19
789       No_PP       NoPP         34.75             34.92
790       No_PP       NoPP         32.56             34.8
791       Prepay      60MPP        14.88             34.5
792       No_PP       NoPP         11.95             11.95
793       Prepay      12MPP        29.16             33.89
794       Prepay      12MPP        37.2              42.64
795       Prepay      12MPP        26.36             37.75
796       Prepay      12MPP        33.77             46.83
797       Prepay      12MPP        39.98             46.96
798       Prepay      12MPP        17.39             17.87
799       No_PP       NoPP         29.66             35.61
800       Prepay      60MPP        17.47             21.63
801       No_PP       NoPP         40.6              44.68
802       No_PP       NoPP         6.47              14.34
803       Prepay      12MPP        4.4               20.2
804       Prepay      12MPP        35.26             42.53
805       No_PP       NoPP         2.381             23.988
806       No_PP       NoPP         6.63              20.89
807       No_PP       NoPP         25.201            36.885
808       No_PP       NoPP         17.41             45.53
809       No_PP       NoPP         0                 0
810       No_PP       NoPP         0                 0
811       No_PP       NoPP         39.38             45.75
812       Prepay      36MPP        39.118            44.553
813       Prepay      36MPP        41.276            43.403
814       No_PP       NoPP         0                 0
815       No_PP       NoPP         0                 0
816       No_PP       NoPP         0                 0
817       No_PP       NoPP         0                 0
818       No_PP       NoPP         0                 0
819       No_PP       NoPP         0                 0
820       No_PP       NoPP         0                 0
821       No_PP       NoPP         0                 0
822       No_PP       NoPP         0                 0
823       No_PP       NoPP         0                 0
824       Prepay      12MPP        0                 0
825       No_PP       NoPP         0                 0
826       No_PP       NoPP         27.58             33.53
827       Prepay      60MPP        18.96             32.22
828       No_PP       NoPP         35.71             38.36
829       No_PP       NoPP         5.67              29.8
830       Prepay      12MPP        40                47.9
831       No_PP       NoPP         0                 0
832       No_PP       NoPP         0                 0
833       No_PP       NoPP         4.13              16.49
834       Prepay      12MPP        41.27             42.22
835       No_PP       NoPP         0                 0
836       No_PP       NoPP         39.92             46.6
837       No_PP       NoPP         0                 0
838       No_PP       NoPP         5.49              21.41
839       Prepay      60MPP        4.72              13.63
840       Prepay      12MPP        43.18             49.09
841       No_PP       NoPP         19.57             21.95
842       Prepay      60MPP        4.38              15.88
843       Prepay      12MPP        47.7              54.5
844       No_PP       NoPP         13.21             35.86
845       No_PP       NoPP         31.23             35.71
846       Prepay      12MPP        32.07             37.52
847       No_PP       NoPP         0                 0
848       No_PP       NoPP         29                43.89
849       No_PP       NoPP         35.43             45.42
850       No_PP       NoPP         44.38             49.93
851       No_PP       NoPP         25.32             43.28
852       Prepay      12MPP        38.27             44.67
853       No_PP       NoPP         24.51             44.18
854       No_PP       NoPP         27.48             41.62
855       No_PP       NoPP         22.45             30.78
856       Prepay      12MPP        40.84             46.63
857       No_PP       NoPP         34.99             43.16
858       No_PP       NoPP         40.13             49.89
859       No_PP       NoPP         28.79             40.85
860       No_PP       NoPP         0                 55.96
861       Prepay      12MPP        8.05              10.23
862       No_PP       NoPP         25.1              37.8
863       No_PP       NoPP         32.67             34.35
864       Prepay      12MPP        30.32             31.54
865       Prepay      12MPP        15.29             43.69
866       Prepay      12MPP        15.2              32.67
867       No_PP       NoPP         30.37             30.881
868       No_PP       NoPP         23.64             32.9
869       No_PP       NoPP         22.87             41.54
870       No_PP       NoPP         10.3              21.32
871       No_PP       NoPP         41.4              49.55
872       No_PP       NoPP         23.42             38.95
873       Prepay      12MPP        15.64             41.74
874       No_PP       NoPP         41.2              46.83
875       No_PP       NoPP         20.03             36.77
876       No_PP       NoPP         32.39             41.1
877       Prepay      12MPP        35.65             45.26
878       No_PP       NoPP         29.24             39.24
879       No_PP       NoPP         40.98             43.1
880       No_PP       NoPP         15.97             30.52
881       No_PP       NoPP         15.41             37.95
882       No_PP       NoPP         38.31             46.05
883       No_PP       NoPP         20.67             43.73
884       No_PP       NoPP         21.33             33.82
885       No_PP       NoPP         28.13             42.14
886       No_PP       NoPP         26.38             30.58
887       No_PP       NoPP         39.21             43.6
888       Prepay      60MPP        17.83             25.56
889       No_PP       NoPP         12.04             49
890       Prepay      12MPP        31.68             40.03
891       No_PP       NoPP         32.99             40.74
892       No_PP       NoPP         20.73             33.31
893       No_PP       NoPP         36.67             40.23
894       Prepay      12MPP        27.38             49.61
895       No_PP       NoPP         36.59             36.59
896       No_PP       NoPP         38.8              45.92
897       Prepay      12MPP        21.91             27.09
898       No_PP       NoPP         18.91             33.39
899       Prepay      12MPP        13.74             16.37
900       No_PP       NoPP         21.04             53.2
901       No_PP       NoPP         20.12             41.28
902       No_PP       NoPP         34.4              38.46
903       Prepay      12MPP        24.91             31.87
904       No_PP       NoPP         34.23             47.87
905       Prepay      12MPP        18.11             41.99
906       No_PP       NoPP         34.62             38.26
907       No_PP       NoPP         39.42             44.18
908       No_PP       NoPP         23.88             33.12
909       No_PP       NoPP         36.04             48.8
910       No_PP       NoPP         17.32             47.244
911       No_PP       NoPP         13.81             26.12
912       No_PP       NoPP         28.74             40.31
913       No_PP       NoPP         30.34             31.7
914       Prepay      12MPP        25.35             41.77
915       No_PP       NoPP         42.01             48.33
916       No_PP       NoPP         20.24             44.73
917       No_PP       NoPP         25.37             27.76
918       Prepay      60MPP        30.41             42.21
919       No_PP       NoPP         37.05             46.84
920       Prepay      12MPP        30.96             33.36
921       No_PP       NoPP         18.14             47.01
922       No_PP       NoPP         30.63             45.65
923       Prepay      36MPP        39.68             52.43
924       Prepay      36MPP        31.06             38.03
925       No_PP       NoPP         13.6              23.97
926       No_PP       NoPP         35.4              36.71
927       Prepay      12MPP        36.64             38.95
928       No_PP       NoPP         17                39.6
929       Prepay      60MPP        3.11              50.25
930       No_PP       NoPP         33.6              39.1
931       No_PP       NoPP         0                 47.93
932       Prepay      36MPP        17.96             28.29
933       Prepay      12MPP        32.49             33.79
934       Prepay      36MPP        28.35             43.66
935       No_PP       NoPP         38.85             44.61
936       No_PP       NoPP         35.04             47.85
937       Prepay      12MPP        27.25             47.56
938       No_PP       NoPP         16.76             24.65
939       No_PP       NoPP         30.1              39.26
940       Prepay      12MPP        42.5              42.6
941       No_PP       NoPP         38.4              45.7
942       Prepay      12MPP        15.3              19.37
943       Prepay      12MPP        12.6              16.7
944       No_PP       NoPP         44.65             45.77
945       No_PP       NoPP         30.14             30.82
946       No_PP       NoPP         24.61             41.09
947       No_PP       NoPP         17.8              38.3
948       No_PP       NoPP         37.24             41.4
949       No_PP       NoPP         20.58             28.188
950       No_PP       NoPP         11.86             47.63
951       No_PP       NoPP         18.95             41.83
952       Prepay      60MPP        6.99              56.78
953       No_PP       NoPP         31.53             50.39
954       No_PP       NoPP         32.5              38.1
955       No_PP       NoPP         37.35             41.54
956       No_PP       NoPP         37.08             48.25
957       No_PP       NoPP         37.57             43.53
958       No_PP       NoPP         0                 50
959       No_PP       NoPP         27.42             30.56
960       No_PP       NoPP         28.67             45.38
961       No_PP       NoPP         33.25             44.98
962       No_PP       NoPP         21.72             26.44
963       No_PP       NoPP         32.15             42.21
964       Prepay      12MPP        30.04             34.49
965       No_PP       NoPP         22.42             35.58
966       Prepay      12MPP        17.58             45.98
967       No_PP       NoPP         2.44              28.54
968       Prepay      36MPP        21.79             46.42
969       No_PP       NoPP         29.65             37.45
970       No_PP       NoPP         21.7              32.05
971       No_PP       NoPP         22.42             48.32
972       No_PP       NoPP         39.02             48.59
973       No_PP       NoPP         22.53             42.81
974       No_PP       NoPP         26.27             35.48
975       No_PP       NoPP         36.65             37.64
976       Prepay      12MPP        34.38             35.32
977       No_PP       NoPP         0                 47.08
978       Prepay      36MPP        0                 0
979       No_PP       NoPP         0                 48.04
980       Prepay      12MPP        25.49             43.76
981       No_PP       NoPP         0                 0
982       No_PP       NoPP         26.62             46.23
983       No_PP       NoPP         27.73             40.09
984       Prepay      12MPP        32.63             46.86
985       No_PP       NoPP         2.91              12.87
986       No_PP       NoPP         0                 0
987       No_PP       NoPP         0                 24.56
988       Prepay      12MPP        36.75             39.39
989       No_PP       NoPP         15.76             32.85
990       No_PP       NoPP         27.42             49.19
991       Prepay      12MPP        27.64             26.25
992       No_PP       NoPP         0                 0
993       No_PP       NoPP         34.05             53.26
994       No_PP       NoPP         29.13             46.37
995       Prepay      12MPP        33.93             53.47
996       No_PP       NoPP         20.86             26.76
997       No_PP       NoPP         10.16             34.49
998       No_PP       NoPP         31.43             33.08
999       Prepay      60MPP        21.81             35.53
1000      Prepay      36MPP        23.85             28.22
1001      No_PP       NoPP         35.79             55.57
1002      Prepay      36MPP        28.62             32.07
1003      Prepay      12MPP        30.62             47.95
1004      No_PP       NoPP         43.48             43.22
1005      No_PP       NoPP         22.85             35.72
1006      Prepay      60MPP        15.15             23.34
1007      Prepay      12MPP        37.01             45.48
1008      Prepay      12MPP        16.58             24.64
1009      No_PP       NoPP         39.8              53.88
1010      Prepay      12MPP        25.86             49.43
1011      Prepay      36MPP        31.72             36.54
1012      No_PP       NoPP         33.87             39.18
1013      No_PP       NoPP         16.04             54.32
1014      No_PP       NoPP         23.16             37.12
1015      No_PP       NoPP         28.54             34.18
1016      Prepay      12MPP        28.86             39.89
1017      No_PP       NoPP         28.13             38.06
1018      Prepay      12MPP        22.86             48.31
1019      No_PP       NoPP         0.01              39.32
1020      No_PP       NoPP         5.98              34.58
1021      Prepay      12MPP        31.27             39.07
1022      No_PP       NoPP         24.24             44.8
1023      No_PP       NoPP         20                30.51
1024      No_PP       NoPP         0                 54.47
1025      Prepay      12MPP        31.3              32.7
1026      No_PP       NoPP         28.77             33.46
1027      No_PP       NoPP         39.41             54.31
1028      Prepay      12MPP        0                 49.01
1029      Prepay      12MPP        0                 49.27
1030      Prepay      36MPP        31.9              36.05
1031      No_PP       NoPP         0                 0
1032      No_PP       NoPP         0                 0
1033      No_PP       NoPP         0                 0
1034      No_PP       NoPP         29.76             32.62
1035      No_PP       NoPP         0                 0
1036      No_PP       NoPP         11.21             37.79
1037      No_PP       NoPP         0                 0
1038      No_PP       NoPP         0                 0
1039      Prepay      12MPP        29.56             30.39
1040      No_PP       NoPP         10.97             28.67
1041      Prepay      12MPP        11.92             22.35
1042      No_PP       NoPP         29.2              38.6
1043      No_PP       NoPP         37.69             48.68
1044      Prepay      36MPP        21.87             46.86
1045      No_PP       NoPP         24.4              34.35
1046      No_PP       NoPP         36.812            41.071
1047      Prepay      12MPP        37.95             44.24
1048      Prepay      12MPP        0                 0
1049      No_PP       NoPP         36.73             37.19
1050      No_PP       NoPP         0                 0
1051      No_PP       NoPP         22.73             47.52
1052      Prepay      36MPP        35.88             36.22
1053      Prepay      60MPP        9.17              22.23
1054      Prepay      12MPP        28.4              32.69
1055      Prepay      36MPP        34.46             43.91
1056      No_PP       NoPP         31.32             46.08
1057      No_PP       NoPP         0                 50.84
1058      Prepay      60MPP        0                 0
1059      No_PP       NoPP         15.25             20.6
1060      Prepay      60MPP        24.99             29.93
1061      No_PP       NoPP         21.71             27.45
1062      Prepay      12MPP        35.8              41.66
1063      No_PP       NoPP         38.62             52.99
1064      Prepay      60MPP        9.69              40.34
1065      No_PP       NoPP         25.87             30.69
1066      Prepay      60MPP        2.32              10.61
1067      Prepay      12MPP        18.82             42.13
1068      Prepay      12MPP        18.18             44.54
1069      Prepay      12MPP        25.42             34.86
1070      No_PP       NoPP         24.77             44.85
1071      Prepay      12MPP        41.33             42.13
1072      Prepay      12MPP        32.2              41.67
1073      No_PP       NoPP         22.2              25
1074      No_PP       NoPP         14.74             34.84
1075      Prepay      60MPP        26                41.59
1076      No_PP       NoPP         28.4              36.8
1077      No_PP       NoPP         0                 52.13
1078      No_PP       NoPP         39.67             40.98
1079      No_PP       NoPP         33.63             46.95
1080      No_PP       NoPP         29.613            32.133
1081      Prepay      12MPP        21.76             34.86
1082      No_PP       NoPP         30.89             31.24
1083      No_PP       NoPP         41.1              44.26
1084      No_PP       NoPP         32.4              44.8
1085      No_PP       NoPP         12.58             20.29
1086      No_PP       NoPP         0                 0
1087      No_PP       NoPP         40.1              47.7
1088      No_PP       NoPP         42.51             46.27
1089      Prepay      12MPP        29.55             52.7
1090      No_PP       NoPP         22.08             25.28
1091      Prepay      36MPP        13.89             32.77
1092      Prepay      12MPP        37.72             40.53
1093      No_PP       NoPP         34.4              54.87
1094      Prepay      12MPP        35.94             40.15
1095      No_PP       NoPP         10.4              31
1096      Prepay      12MPP        21.14             35.32
1097      Prepay      12MPP        0                 46.29
1098      No_PP       NoPP         23.219            34.374
1099      No_PP       NoPP         26.19             26.28
1100      Prepay      60MPP        13.64             30.78
1101      No_PP       NoPP         18.75             20.73
1102      No_PP       NoPP         15.85             32.17
1103      Prepay      60MPP        35.16             43.8
1104      No_PP       NoPP         10.98             53.67
1105      No_PP       NoPP         36.99             38.17
1106      No_PP       NoPP         23.28             28.44
1107      Prepay      12MPP        39.18             52.58
1108      No_PP       NoPP         28.23             43.51
1109      No_PP       NoPP         0                 0
1110      No_PP       NoPP         1.9               41
1111      No_PP       NoPP         20.41             25.86
1112      No_PP       NoPP         35.73             46.21
1113      No_PP       NoPP         33.05             53.73
1114      Prepay      60MPP        41.94             50.16
1115      No_PP       NoPP         24                35.8
1116      Prepay      60MPP        34.99             44.18
1117      Prepay      12MPP        39.35             49.93
1118      No_PP       NoPP         33.94             50.44
1119      No_PP       NoPP         7.4               23.4
1120      Prepay      12MPP        28.8              34.56
1121      No_PP       NoPP         28.8              44.01
1122      No_PP       NoPP         0                 0
1123      No_PP       NoPP         0                 0
1124      Prepay      12MPP        4.52              53.03
1125      No_PP       NoPP         29.76             44
1126      No_PP       NoPP         35.88             39.68
1127      Prepay      12MPP        39.06             39.35
1128      No_PP       NoPP         39.26             48.57
1129      Prepay      60MPP        25.9              31.8
1130      No_PP       NoPP         28.62             50.43
1131      No_PP       NoPP         23.2              29.9
1132      Prepay      36MPP        0                 0
1133      Prepay      12MPP        10                36.81
1134      Prepay      12MPP        35.97             53.2
1135      No_PP       NoPP         18.9              20.2
1136      Prepay      12MPP        19.81             47.24
1137      No_PP       NoPP         16.4              28.43
1138      No_PP       NoPP         16.25             20.87
1139      Prepay      60MPP        30.69             43.75
1140      No_PP       NoPP         32.98             43.17
1141      No_PP       NoPP         20.72             31.06
1142      No_PP       NoPP         25.12             31.17
1143      Prepay      12MPP        29.13             30.17
1144      No_PP       NoPP         0                 48.58
1145      Prepay      60MPP        0.12              4.36
1146      No_PP       NoPP         34.11             50.37
1147      Prepay      60MPP        36.68             44.52
1148      No_PP       NoPP         18.2              43.33
1149      Prepay      6MPP         0                 0
1150      No_PP       NoPP         25.61             40.44
1151      No_PP       NoPP         30.03             31.06
1152      Prepay      36MPP        43.38             49.96
1153      Prepay      12MPP        16.7              22.7
1154      Prepay      6MPP         28.68             38.32
1155      Prepay      36MPP        26.82             42.09
1156      Prepay      12MPP        31.58             40.86
1157      Prepay      36MPP        20.59             41.9
1158      Prepay      6MPP         20.72             26.31
1159      Prepay      12MPP        32.84             40.29
1160      Prepay      12MPP        0                 50.81
1161      No_PP       NoPP         30.77             34.607
1162      Prepay      60MPP        34.58             39.59
1163      No_PP       NoPP         0                 0
1164      No_PP       NoPP         29.8              47.2
1165      No_PP       NoPP         20.86             50.83
1166      No_PP       NoPP         0                 0
1167      No_PP       NoPP         0                 0
1168      Prepay      12MPP        23.79             34.09
1169      Prepay      12MPP        44.63             44.64
1170      No_PP       NoPP         34.7              51.69
1171      Prepay      12MPP        33.51             37.7
1172      No_PP       NoPP         31.86             32.09
1173      Prepay      36MPP        29.85             39.24
1174      No_PP       NoPP         16.13             45.91
1175      No_PP       NoPP         15.71             32.87
1176      No_PP       NoPP         0                 0
1177      Prepay      60MPP        37.99             43.72
1178      No_PP       NoPP         34.64             39.99
1179      No_PP       NoPP         8.54              19.76
1180      No_PP       NoPP         19.53             37.89
1181      No_PP       NoPP         36.13             39.18
1182      No_PP       NoPP         10.62             47.27
1183      No_PP       NoPP         20.25             31.04
1184      Prepay      12MPP        44.18             44.71
1185      No_PP       NoPP         39.4              43.7
1186      No_PP       NoPP         0                 0
1187      No_PP       NoPP         0                 0
1188      No_PP       NoPP         27.96             50.88
1189      No_PP       NoPP         30.31             45.42
1190      Prepay      12MPP        8.34              38.33
1191      No_PP       NoPP         23.13             24.34
1192      No_PP       NoPP         25.61             37.88
1193      Prepay      12MPP        0.6               5.5
1194      Prepay      12MPP        38.28             42.54
1195      No_PP       NoPP         24.37             40.81
1196      No_PP       NoPP         14.21             19.34
1197      No_PP       NoPP         11.83             41.94
1198      Prepay      60MPP        39.33             52.37
1199      Prepay      12MPP        35.2              44.1
1200      No_PP       NoPP         19.7              25.9
1201      Prepay      12MPP        22.42             49.23
1202      No_PP       NoPP         40.51             50.31
1203      No_PP       NoPP         11.438            11.438
1204      Prepay      12MPP        15.7              32.1
1205      No_PP       NoPP         47                50.7
1206      No_PP       NoPP         32.23             39.32
1207      No_PP       NoPP         37.25             41.24
1208      No_PP       NoPP         13.41             21.61
1209      No_PP       NoPP         43.21             44.52
1210      No_PP       NoPP         0                 49.7
1211      No_PP       NoPP         23.5              38.91
1212      No_PP       NoPP         19.17             35.38
1213      Prepay      12MPP        41.37             47
1214      No_PP       NoPP         0                 0
1215      No_PP       NoPP         0                 0
1216      Prepay      12MPP        33.7              38.45
1217      No_PP       NoPP         0                 46.72
1218      No_PP       NoPP         9.83              31.51
1219      No_PP       NoPP         36.14             39.26
1220      Prepay      12MPP        37.04             40.71
1221      Prepay      12MPP        34.17             39.07
1222      No_PP       NoPP         32.1              32.9
1223      Prepay      12MPP        0                 0
1224      No_PP       NoPP         41.37             42.83
1225      No_PP       NoPP         40.61             47.18
1226      No_PP       NoPP         0                 0
1227      No_PP       NoPP         38.52             38.57
1228      No_PP       NoPP         33.75             34.12
1229      No_PP       NoPP         38.68             42.84
1230      No_PP       NoPP         0                 0
1231      No_PP       NoPP         11.32             24.37
1232      No_PP       NoPP         0                 0
1233      Prepay      12MPP        23.8              29.9
1234      No_PP       NoPP         0                 0
1235      No_PP       NoPP         32.99             44.44
1236      No_PP       NoPP         35.8              41.49
1237      Prepay      12MPP        19.77             46.49
1238      No_PP       NoPP         20.28             26.06
1239      No_PP       NoPP         5.78              36.89
1240      No_PP       NoPP         16.19             28.58
1241      No_PP       NoPP         38.16             39.91
1242      No_PP       NoPP         14.06             15.48
1243      No_PP       NoPP         34.77             44.3
1244      No_PP       NoPP         34.01             47.71
1245      No_PP       NoPP         31.327            36.011
1246      No_PP       NoPP         0                 0
1247      No_PP       NoPP         0                 0
1248      No_PP       NoPP         0                 0
1249      No_PP       NoPP         0                 0
1250      Prepay      36MPP        7.923             30.48
1251      No_PP       NoPP         0                 0
1252      No_PP       NoPP         0                 0
1253      Prepay      36MPP        0                 0
1254      No_PP       NoPP         36.086            36.086
1255      No_PP       NoPP         0                 0
1256      No_PP       NoPP         19.308            46.811
1257      Prepay      12MPP        36.723            37.263
1258      No_PP       NoPP         18.405            30.503
1259      Prepay      36MPP        0                 0
1260      No_PP       NoPP         0                 0
1261      No_PP       NoPP         0                 0
1262      No_PP       NoPP         0                 0
1263      Prepay      36MPP        0                 0
1264      Prepay      36MPP        0                 0
1265      Prepay      36MPP        13.089            46.088
1266      No_PP       NoPP         0                 0
1267      Prepay      36MPP        0                 0
1268      Prepay      6MPP         3.151             17.027
1269      No_PP       NoPP         12.698            39.481
1270      No_PP       NoPP         0                 0
1271      Prepay      36MPP        30.048            42.581
1272      No_PP       NoPP         27.881            35.16
1273      Prepay      36MPP        0                 0
1274      Prepay      36MPP        0                 0
1275      Prepay      36MPP        0                 0
1276      No_PP       NoPP         13.111            41.905
1277      No_PP       NoPP         0                 0
1278      No_PP       NoPP         14.842            33.5
1279      No_PP       NoPP         8.365             24.318
1280      Prepay      36MPP        4.743             50.468
1281      Prepay      36MPP        0                 0
1282      No_PP       NoPP         13.695            49.705
1283      No_PP       NoPP         0                 0
1284      No_PP       NoPP         37.038            44.193
1285      No_PP       NoPP         0                 0
1286      No_PP       NoPP         12.571            33.677
1287      Prepay      36MPP        0                 0
1288      Prepay      36MPP        18.1              41.991
1289      No_PP       NoPP         36.403            36.748
1290      No_PP       NoPP         14.233            27.471
1291      No_PP       NoPP         0                 0
1292      Prepay      36MPP        14.767            29.137
1293      Prepay      36MPP        0                 0
1294      No_PP       NoPP         40.514            40.514
1295      No_PP       NoPP         0                 0
1296      Prepay      36MPP        24.613            37.925
1297      No_PP       NoPP         23.62             44.095
1298      Prepay      36MPP        0                 0
1299      Prepay      36MPP        0                 0
1300      No_PP       NoPP         20.661            38.245
1301      No_PP       NoPP         0                 0
1302      No_PP       NoPP         8.174             20.414
1303      Prepay      36MPP        0                 0
1304      Prepay      36MPP        5.812             39.821
1305      Prepay      6MPP         18.633            40.118
1306      Prepay      36MPP        38.009            38.009
1307      Prepay      36MPP        28.729            49.039
1308      No_PP       NoPP         0                 0
1309      No_PP       NoPP         14.745            42.997
1310      No_PP       NoPP         10.552            36.912
1311      No_PP       NoPP         0                 0
1312      Prepay      36MPP        34.263            34.263
1313      No_PP       NoPP         6.153             37.01
1314      No_PP       NoPP         0                 0
1315      Prepay      36MPP        19.888            43.658
1316      No_PP       NoPP         23.227            40.771
1317      Prepay      6MPP         0                 0
1318      Prepay      36MPP        10.8              36.649
1319      No_PP       NoPP         0                 0
1320      No_PP       NoPP         31.376            40.743
1321      Prepay      12MPP        32.961            47.615
1322      No_PP       NoPP         0                 0
1323      No_PP       NoPP         19.186            35.08
1324      No_PP       NoPP         0                 0
1325      No_PP       NoPP         0                 0
1326      No_PP       NoPP         24.055            32.04
1327      No_PP       NoPP         13.4              33.403
1328      Prepay      36MPP        12.976            31.532
1329      No_PP       NoPP         31.252            47.665
1330      No_PP       NoPP         31.6              39.675
1331      No_PP       NoPP         26.918            40.055
1332      Prepay      36MPP        20.439            48.398
1333      Prepay      36MPP        15.142            49.32
1334      Prepay      36MPP        17.371            44.544
1335      Prepay      36MPP        0                 0
1336      No_PP       NoPP         18.528            42.705
1337      No_PP       NoPP         0                 0
1338      No_PP       NoPP         0                 0
1339      No_PP       NoPP         26.578            35.542
1340      No_PP       NoPP         6.32              12.852
1341      Prepay      36MPP        13.113            34.829
1342      No_PP       NoPP         18.094            31.925
1343      No_PP       NoPP         16.092            43.94
1344      No_PP       NoPP         0                 0
1345      Prepay      36MPP        0                 0
1346      Prepay      36MPP        0                 0
1347      No_PP       NoPP         42.356            42.356
1348      Prepay      36MPP        0                 0
1349      Prepay      12MPP        22.133            37.849
1350      Prepay      36MPP        16.667            41.745
1351      No_PP       NoPP         2.892             16.101
1352      Prepay      36MPP        0                 0
1353      Prepay      6MPP         22.2              43.506
1354      Prepay      36MPP        19.765            46.001
1355      No_PP       NoPP         0                 0
1356      Prepay      36MPP        0                 0
1357      Prepay      36MPP        0                 0
1358      Prepay      36MPP        4.5               39.911
1359      No_PP       NoPP         12.892            36.13
1360      Prepay      36MPP        0                 0
1361      No_PP       NoPP         24.71             36.025
1362      No_PP       NoPP         40.509            46.15
1363      Prepay      12MPP        0                 0
1364      Prepay      36MPP        0                 0
1365      No_PP       NoPP         21.277            21.277
1366      No_PP       NoPP         15.856            43.211
1367      Prepay      36MPP        36.196            36.196
1368      Prepay      36MPP        0                 0
1369      Prepay      6MPP         13.736            46.392
1370      Prepay      36MPP        0                 0
1371      Prepay      36MPP        20.67             40.413
1372      Prepay      36MPP        31.889            40.257
1373      Prepay      36MPP        0                 0
1374      No_PP       NoPP         11.335            35.57
1375      No_PP       NoPP         0                 0
1376      Prepay      36MPP        17.992            38.123
1377      Prepay      36MPP        0                 0
1378      Prepay      36MPP        0                 0
1379      Prepay      36MPP        40.385            40.385
1380      Prepay      6MPP         0                 0
1381      No_PP       NoPP         0                 0
1382      Prepay      36MPP        0                 0
1383      No_PP       NoPP         0                 0
1384      No_PP       NoPP         0                 0
1385      No_PP       NoPP         0                 0
1386      Prepay      36MPP        0                 0
1387      No_PP       NoPP         0                 0
1388      No_PP       NoPP         0                 0
1389      No_PP       NoPP         0                 0
1390      No_PP       NoPP         0                 0
1391      Prepay      36MPP        40.549            42.495
1392      No_PP       NoPP         0                 0
1393      Prepay      36MPP        3.803             21.744
1394      Prepay      36MPP        37.012            38.252
1395      No_PP       NoPP         0                 0
1396      No_PP       NoPP         21.319            38.66
1397      No_PP       NoPP         0                 0
1398      No_PP       NoPP         0                 0
1399      No_PP       NoPP         0                 0
1400      Prepay      36MPP        37.462            49.889
1401      No_PP       NoPP         31.967            41.988
1402      Prepay      36MPP        37.905            55.34
1403      Prepay      36MPP        36.588            49.482
1404      No_PP       NoPP         0                 0
1405      No_PP       NoPP         0                 0
1406      Prepay      36MPP        0                 0
1407      Prepay      36MPP        14.102            38.23
1408      No_PP       NoPP         0                 0
1409      Prepay      36MPP        0                 0
1410      No_PP       NoPP         15.884            54.617
1411      Prepay      36MPP        0                 0
1412      Prepay      7MPP         0                 0
1413      No_PP       NoPP         21.319            35.843
1414      Prepay      36MPP        12.717            43.747
1415      Prepay      36MPP        0                 0
1416      Prepay      36MPP        12.442            43.742
1417      No_PP       NoPP         0                 0
1418      No_PP       NoPP         28.237            36.072
1419      No_PP       NoPP         0                 0
1420      Prepay      36MPP        3.755             30.363
1421      Prepay      36MPP        3.554             30.436
1422      Prepay      36MPP        3.554             30.157
1423      Prepay      36MPP        3.554             30.614
1424      No_PP       NoPP         14.938            41.925
1425      No_PP       NoPP         0                 0
1426      No_PP       NoPP         9.28              47.363
1427      No_PP       NoPP         6.955             26.371
1428      No_PP       NoPP         11.364            30.93
1429      Prepay      36MPP        0                 0
1430      No_PP       NoPP         0                 0
1431      Prepay      36MPP        16.776            41.454
1432      No_PP       NoPP         0                 0
1433      No_PP       NoPP         15.915            44.791
1434      Prepay      36MPP        0                 0
1435      Prepay      36MPP        17.709            17.709
1436      Prepay      36MPP        0                 0
1437      Prepay      6MPP         0                 0
1438      Prepay      36MPP        0                 0
1439      No_PP       NoPP         0                 0
1440      Prepay      36MPP        47.53             47.53
1441      No_PP       NoPP         0                 0
1442      No_PP       NoPP         19.97             47.504
1443      No_PP       NoPP         6.765             37.319
1444      No_PP       NoPP         6.765             37.319
1445      No_PP       NoPP         0                 0
1446      No_PP       NoPP         21.167            43.541
1447      No_PP       NoPP         26.145            48.347
1448      Prepay      12MPP        34.991            50.142
1449      No_PP       NoPP         0                 0
1450      Prepay      36MPP        19.557            42.328
1451      Prepay      36MPP        0                 0
1452      Prepay      12MPP        12.702            12.702
1453      No_PP       NoPP         30.634            38.787
1454      No_PP       NoPP         43.214            43.214
1455      Prepay      36MPP        0                 0
1456      Prepay      36MPP        7.894             44.811
1457      No_PP       NoPP         0                 0
1458      No_PP       NoPP         0                 0
1459      No_PP       NoPP         0                 0
1460      No_PP       NoPP         3.21              32.311
1461      Prepay      36MPP        20.098            27.576
1462      Prepay      36MPP        0                 0
1463      No_PP       NoPP         0                 0
1464      Prepay      36MPP        0                 0
1465      Prepay      36MPP        43.949            44.298
1466      Prepay      36MPP        0                 0
1467      Prepay      36MPP        15.019            37.186
1468      No_PP       NoPP         11.335            30.49
1469      No_PP       NoPP         39.59             43.729
1470      No_PP       NoPP         0                 0
1471      No_PP       NoPP         9.927             44.849
1472      No_PP       NoPP         26.021            37.196
1473      No_PP       NoPP         28.97             49.936
1474      No_PP       NoPP         0                 0
1475      No_PP       NoPP         17.582            40.868
1476      No_PP       NoPP         0                 45
1477      No_PP       NoPP         0                 20.32
1478      No_PP       NoPP         0                 0
1479      Prepay      6MPP         9.953             44.788
1480      Prepay      6MPP         0                 0
1481      Prepay      36MPP        0                 0
1482      Prepay      36MPP        0                 0
1483      Prepay      36MPP        0                 0
1484      Prepay      6MPP         24.038            25.888
1485      No_PP       NoPP         0                 0
1486      Prepay      36MPP        39.935            41.796
1487      Prepay      36MPP        4.455             49.788
1488      No_PP       NoPP         0                 39.264
1489      No_PP       NoPP         27.698            31.75
1490      No_PP       NoPP         36.496            36.496
1491      No_PP       NoPP         11.551            42.672
1492      No_PP       NoPP         11.378            51.066
1493      No_PP       NoPP         6.572             30.993
1494      No_PP       NoPP         13.315            43.613
1495      No_PP       NoPP         0                 0
1496      No_PP       NoPP         27.331            35.735
1497      Prepay      6MPP         19.091            27.51
1498      No_PP       NoPP         0                 0
1499      Prepay      36MPP        24.392            41.527
1500      Prepay      36MPP        0                 0
1501      Prepay      36MPP        16.191            28.043
1502      Prepay      6MPP         0                 0
1503      No_PP       NoPP         0                 0
1504      Prepay      36MPP        0                 0
1505      No_PP       NoPP         24.832            33.159
1506      Prepay      36MPP        0                 0
1507      Prepay      36MPP        33.936            44.633
1508      No_PP       NoPP         0                 0
1509      Prepay      36MPP        0                 0
1510      Prepay      36MPP        0                 0
1511      Prepay      36MPP        0                 0
1512      Prepay      36MPP        0                 0
1513      Prepay      36MPP        0                 0
1514      Prepay      36MPP        29.099            37.944
1515      Prepay      36MPP        38.366            42.125
1516      No_PP       NoPP         43.049            44.849
1517      No_PP       NoPP         20.994            44.494
1518      No_PP       NoPP         18.238            44.798
1519      Prepay      36MPP        0                 0
1520      Prepay      36MPP        0                 0
1521      Prepay      36MPP        0                 0
1522      Prepay      36MPP        0                 0
1523      No_PP       NoPP         0                 0
1524      No_PP       NoPP         11.09             21.19
1525      Prepay      36MPP        27.055            44.926
1526      No_PP       NoPP         28.115            44.844
1527      Prepay      36MPP        42.368            42.535
1528      Prepay      6MPP         0                 0
1529      Prepay      36MPP        0                 0
1530      No_PP       NoPP         16.901            43.907
1531      Prepay      36MPP        0                 0
1532      Prepay      36MPP        24.619            47.36
1533      No_PP       NoPP         0                 0
1534      Prepay      36MPP        0                 0
1535      Prepay      36MPP        0                 49.906
1536      No_PP       NoPP         0                 0
1537      No_PP       NoPP         0                 0
1538      No_PP       NoPP         0                 0
1539      No_PP       NoPP         0                 0
1540      No_PP       NoPP         0                 0
1541      No_PP       NoPP         32.759            43.057
1542      Prepay      6MPP         1.081             36.266
1543      No_PP       NoPP         17.75             42.869
1544      Prepay      36MPP        0                 0
1545      Prepay      36MPP        25.566            31.663
1546      Prepay      36MPP        19.2              40.217
1547      Prepay      36MPP        0                 0
1548      No_PP       NoPP         0                 40.015
1549      Prepay      6MPP         11.965            33.089
1550      Prepay      36MPP        0                 0
1551      No_PP       NoPP         15.886            47.596
1552      Prepay      36MPP        0                 0
1553      No_PP       NoPP         0                 0
1554      Prepay      36MPP        40.179            40.179
1555      No_PP       NoPP         0                 0
1556      Prepay      36MPP        17.826            18.733
1557      Prepay      36MPP        13.603            48.601
1558      Prepay      12MPP        0                 0
1559      Prepay      6MPP         0                 0
1560      No_PP       NoPP         14.768            42.768
1561      No_PP       NoPP         0                 0
1562      Prepay      6MPP         14.167            43.718
1563      No_PP       NoPP         16.883            37.833
1564      Prepay      6MPP         20.803            44.661
1565      Prepay      36MPP        24.502            36.955
1566      Prepay      36MPP        0                 0
1567      Prepay      36MPP        0                 0
1568      Prepay      36MPP        0                 0
1569      Prepay      36MPP        0                 0
1570      Prepay      36MPP        0                 0
1571      Prepay      6MPP         9.976             37.568
1572      No_PP       NoPP         9.561             48.525
1573      Prepay      36MPP        20.493            33.253
1574      Prepay      36MPP        13.919            33.705
1575      Prepay      36MPP        0                 0
1576      Prepay      36MPP        0                 0
1577      Prepay      36MPP        0                 0
1578      Prepay      36MPP        10.305            34.448
1579      Prepay      36MPP        23.511            38.138
1580      No_PP       NoPP         11.018            44.996
1581      Prepay      36MPP        13.979            37.119
1582      No_PP       NoPP         12.57             20.645
1583      Prepay      36MPP        14.38             25.579
1584      Prepay      36MPP        0                 0
1585      No_PP       NoPP         8.667             26.086
1586      No_PP       NoPP         6.215             39.655
1587      No_PP       NoPP         12.355            54.687
1588      No_PP       NoPP         9.268             27.721
1589      Prepay      36MPP        0                 0
1590      Prepay      36MPP        38.409            38.926
1591      No_PP       NoPP         2.885             2.885
1592      Prepay      36MPP        0                 0
1593      No_PP       NoPP         0                 0
1594      No_PP       NoPP         0                 0
1595      Prepay      36MPP        0                 0
1596      Prepay      36MPP        0                 0
1597      No_PP       NoPP         2.282             10.902
1598      Prepay      36MPP        0                 0
1599      No_PP       NoPP         22.917            48.141
1600      Prepay      36MPP        10.151            10.151
1601      No_PP       NoPP         36.316            36.316
1602      Prepay      36MPP        0                 0
1603      No_PP       NoPP         0                 0
1604      Prepay      36MPP        0                 0
1605      No_PP       NoPP         35.922            45.046
1606      No_PP       NoPP         0                 0
1607      No_PP       NoPP         37.586            53.54
1608      No_PP       NoPP         17.896            43.295
1609      No_PP       NoPP         26.208            34.845
1610      Prepay      36MPP        0                 0
1611      Prepay      36MPP        33.199            42.441
1612      Prepay      36MPP        0                 0
1613      Prepay      7MPP         0                 0
1614      No_PP       NoPP         45.557            45.557
1615      No_PP       NoPP         10.005            32.356
1616      No_PP       NoPP         0                 0
1617      Prepay      36MPP        0                 0
1618      Prepay      36MPP        0                 0
1619      Prepay      36MPP        14.877            41.691
1620      No_PP       NoPP         20.521            44.845
1621      Prepay      12MPP        0                 0
1622      Prepay      12MPP        0                 0
1623      No_PP       NoPP         12.6              32.655
1624      No_PP       NoPP         10.079            38.638
1625      Prepay      36MPP        0                 0
1626      No_PP       NoPP         0                 44.621
1627      No_PP       NoPP         25.157            36.213
1628      No_PP       NoPP         0                 0
1629      No_PP       NoPP         12.45             27.74
1630      No_PP       NoPP         0                 0
1631      Prepay      36MPP        7.5               22.106
1632      Prepay      36MPP        0                 0
1633      Prepay      36MPP        30.214            30.214
1634      Prepay      36MPP        30.253            49.615
1635      No_PP       NoPP         0                 0
1636      No_PP       NoPP         5.551             7.671
1637      Prepay      36MPP        0                 0
1638      Prepay      36MPP        0                 0
1639      No_PP       NoPP         0                 0
1640      No_PP       NoPP         21.213            46.181
1641      No_PP       NoPP         0                 0
1642      Prepay      36MPP        0                 0
1643      Prepay      36MPP        0                 0
1644      Prepay      36MPP        24.712            48.936
1645      Prepay      36MPP        0                 0
1646      No_PP       NoPP         0                 0
1647      No_PP       NoPP         0                 0
1648      No_PP       NoPP         0                 0
1649      Prepay      36MPP        0                 0
1650      Prepay      36MPP        0                 0
1651      Prepay      36MPP        0                 0
1652      No_PP       NoPP         17.988            45.196
1653      Prepay      36MPP        37.418            48.953
1654      No_PP       NoPP         19.57             39.339
1655      No_PP       NoPP         0                 0
1656      No_PP       NoPP         0                 0
1657      Prepay      36MPP        25.4              45.463
1658      Prepay      36MPP        31.833            49.447
1659      No_PP       NoPP         0                 0
1660      No_PP       NoPP         0                 0
1661      Prepay      36MPP        11.441            44.138
1662      No_PP       NoPP         0                 0
1663      No_PP       NoPP         0                 0
1664      No_PP       NoPP         25.791            31.414
1665      Prepay      36MPP        0                 0
1666      Prepay      36MPP        0                 0
1667      No_PP       NoPP         0                 0
1668      Prepay      5MPP         5.603             14.462
1669      Prepay      36MPP        27.579            36.957
1670      No_PP       NoPP         7.311             43.706
1671      Prepay      12MPP        17.221            20.75
1672      Prepay      36MPP        0                 0
1673      No_PP       NoPP         0                 0
1674      No_PP       NoPP         15.625            44.395
1675      Prepay      36MPP        39.911            40.577
1676      No_PP       NoPP         0                 0
1677      Prepay      36MPP        0                 0
1678      No_PP       NoPP         0                 12.229
1679      Prepay      6MPP         13.071            34.773
1680      No_PP       NoPP         0                 39.603
1681      No_PP       NoPP         13.387            38.415
1682      No_PP       NoPP         0                 0
1683      Prepay      36MPP        0                 0
1684      Prepay      36MPP        0                 0
1685      Prepay      4MPP         0                 0
1686      Prepay      36MPP        37.95             47.789
1687      No_PP       NoPP         0                 0
1688      Prepay      36MPP        0                 0
1689      No_PP       NoPP         0                 0
1690      Prepay      36MPP        0                 0
1691      Prepay      36MPP        0                 0
1692      Prepay      36MPP        0                 0
1693      No_PP       NoPP         20.401            31.413
1694      Prepay      36MPP        0                 0
1695      Prepay      36MPP        0                 0
1696      Prepay      6MPP         17.406            43.942
1697      Prepay      24MPP        0                 0
1698      No_PP       NoPP         10.345            30.671
1699      No_PP       NoPP         0                 0
1700      No_PP       NoPP         13.828            33.531
1701      No_PP       NoPP         0                 0
1702      Prepay      36MPP        3.451             28.35
1703      Prepay      36MPP        0                 0
1704      Prepay      36MPP        38.633            45.722
1705      No_PP       NoPP         33.56             43.31
1706      Prepay      36MPP        10.663            44.826
1707      Prepay      36MPP        25.962            27.845
1708      Prepay      6MPP         0                 0
1709      Prepay      36MPP        0                 0
1710      Prepay      36MPP        19.538            28.849
1711      Prepay      5MPP         0                 0
1712      No_PP       NoPP         38.31             46.804
1713      No_PP       NoPP         0                 0
1714      Prepay      6MPP         0                 0
1715      No_PP       NoPP         0                 0
1716      Prepay      36MPP        0                 0
1717      No_PP       NoPP         0                 0
1718      Prepay      36MPP        0                 0
1719      No_PP       NoPP         12.283            32.563
1720      No_PP       NoPP         11.592            20.202
1721      No_PP       NoPP         17.61             38.198
1722      Prepay      36MPP        0                 26.119
1723      Prepay      6MPP         14.167            36.09
1724      No_PP       NoPP         38.791            40.531
1725      Prepay      6MPP         41.513            46.07
1726      No_PP       NoPP         0                 0
1727      No_PP       NoPP         0                 0
1728      Prepay      36MPP        0                 0
1729      Prepay      36MPP        0                 0
1730      Prepay      6MPP         0                 0
1731      No_PP       NoPP         0                 0
1732      Prepay      36MPP        0                 0
1733      No_PP       NoPP         23.349            34.313
1734      No_PP       NoPP         0                 0
1735      Prepay      36MPP        12.978            35.768
1736      Prepay      36MPP        8.359             37.711
1737      No_PP       NoPP         26.994            32.052
1738      Prepay      36MPP        0                 0
1739      No_PP       NoPP         13.064            36.156
1740      Prepay      36MPP        8.746             43.84
1741      Prepay      36MPP        0                 0
1742      Prepay      36MPP        0                 0
1743      No_PP       NoPP         31.883            43.159
1744      No_PP       NoPP         7.478             21.199
1745      Prepay      36MPP        52.557            52.557
1746      Prepay      6MPP         0                 0
1747      Prepay      36MPP        0                 0
1748      Prepay      36MPP        38.993            44.52
1749      No_PP       NoPP         25.855            48.232
1750      Prepay      6MPP         27.299            44.051
1751      Prepay      36MPP        0                 0
1752      Prepay      12MPP        0                 0
1753      No_PP       NoPP         16.421            23.776
1754      No_PP       NoPP         0                 0
1755      Prepay      36MPP        40.299            40.299
1756      Prepay      36MPP        22.448            36.313
1757      No_PP       NoPP         13.91             39.701
1758      Prepay      36MPP        31.489            42.723
1759      Prepay      36MPP        33.647            37.446
1760      No_PP       NoPP         0                 0
1761      No_PP       NoPP         0                 0
1762      No_PP       NoPP         34.572            50.954
1763      No_PP       NoPP         0                 0
1764      Prepay      36MPP        4.505             18.491
1765      No_PP       NoPP         11.389            21.404
1766      No_PP       NoPP         35.097            48.401
1767      Prepay      6MPP         0                 0
1768      Prepay      6MPP         0                 0
1769      No_PP       NoPP         0                 0
1770      No_PP       NoPP         21.536            40.471
1771      No_PP       NoPP         0                 0
1772      Prepay      6MPP         40.286            42.412
1773      Prepay      6MPP         0                 0
1774      Prepay      12MPP        11.405            16.575
1775      No_PP       NoPP         41.892            47.978
1776      No_PP       NoPP         25.933            47.902
1777      No_PP       NoPP         0                 0
1778      No_PP       NoPP         24.588            31.304
1779      No_PP       NoPP         21.306            28.022
1780      No_PP       NoPP         0                 0
1781      No_PP       NoPP         40.47             40.641
1782      No_PP       NoPP         0                 0
1783      Prepay      36MPP        20.635            49.822
1784      Prepay      6MPP         0                 0
1785      Prepay      30MPP        5.566             28.951
1786      No_PP       NoPP         0                 0
1787      No_PP       NoPP         0                 0
1788      No_PP       NoPP         0                 0
1789      Prepay      12MPP        25.176            50.468
1790      No_PP       NoPP         34.275            39.33
1791      Prepay      12MPP        18.379            41.496
1792      No_PP       NoPP         0                 0
1793      Prepay      36MPP        10.757            32.41
1794      Prepay      36MPP        10.757            41.45
1795      Prepay      36MPP        0                 0
1796      Prepay      36MPP        0                 0
1797      Prepay      36MPP        9.75              42.463
1798      Prepay      36MPP        17.17             35.156
1799      Prepay      12MPP        0                 0
1800      Prepay      12MPP        0                 0
1801      Prepay      36MPP        41.794            42.437
1802      Prepay      12MPP        0                 0
1803      Prepay      36MPP        19.595            46.175
1804      No_PP       NoPP         0                 0
1805      Prepay      36MPP        20.419            46.997
1806      Prepay      36MPP        8.764             18.066
1807      Prepay      36MPP        8.507             25.927
1808      Prepay      6MPP         0                 0
1809      Prepay      36MPP        17.608            45.356
1810      No_PP       NoPP         40.66             47.226
1811      No_PP       NoPP         0                 0
1812      Prepay      6MPP         0                 0
1813      Prepay      36MPP        0                 0
1814      Prepay      12MPP        31.79             33.663
1815      Prepay      36MPP        0                 0
1816      Prepay      36MPP        22.299            45.969
1817      No_PP       NoPP         22.036            37.832
1818      Prepay      6MPP         0                 0
1819      No_PP       NoPP         0                 0
1820      No_PP       NoPP         25.101            42.654
1821      Prepay      36MPP        9.12              46.927
1822      No_PP       NoPP         38.583            44.085
1823      Prepay      36MPP        0                 0
1824      Prepay      36MPP        20.278            24.966
1825      Prepay      12MPP        0                 0
1826      No_PP       NoPP         0                 0
1827      Prepay      36MPP        0                 0
1828      No_PP       NoPP         0                 0
1829      Prepay      6MPP         14.546            34.021
1830      No_PP       NoPP         11.053            27.863
1831      Prepay      12MPP        0                 0
1832      Prepay      36MPP        16.259            41.903
1833      No_PP       NoPP         34.94             49.519
1834      Prepay      36MPP        0                 0
1835      No_PP       NoPP         2.369             34.202
1836      No_PP       NoPP         0                 0
1837      Prepay      36MPP        0                 0
1838      No_PP       NoPP         0                 0
1839      No_PP       NoPP         24.921            38.454
1840      Prepay      36MPP        0                 0
1841      No_PP       NoPP         35.007            49.827
1842      Prepay      36MPP        0                 0
1843      No_PP       NoPP         11.195            29.915
1844      No_PP       NoPP         11.195            27.763
1845      No_PP       NoPP         19.734            32.82
1846      No_PP       NoPP         39.074            39.247
1847      No_PP       NoPP         16.19             24.922
1848      Prepay      36MPP        0                 0
1849      No_PP       NoPP         0                 0
1850      No_PP       NoPP         0                 0
1851      Prepay      12MPP        31.918            38.953
1852      No_PP       NoPP         0                 0
1853      Prepay      6MPP         0                 0
1854      Prepay      36MPP        44.425            44.425
1855      Prepay      36MPP        24.476            40.991
1856      Prepay      36MPP        0                 0
1857      Prepay      36MPP        31.09             31.09
1858      Prepay      6MPP         36.246            43.037
1859      Prepay      36MPP        0                 0
1860      Prepay      24MPP        0                 0
1861      No_PP       NoPP         20.8              44.677
1862      No_PP       NoPP         23.857            33.888
1863      No_PP       NoPP         0                 0
1864      Prepay      36MPP        0                 0
1865      No_PP       NoPP         28.451            39.614
1866      No_PP       NoPP         0                 0
1867      Prepay      36MPP        18.1              29.199
1868      No_PP       NoPP         15.011            23.451
1869      Prepay      36MPP        17.348            42.71
1870      Prepay      36MPP        47.023            47.023
1871      Prepay      12MPP        18.301            36.281
1872      No_PP       NoPP         28.923            38.374
1873      No_PP       NoPP         20.797            39.824
1874      Prepay      36MPP        0                 0
1875      Prepay      12MPP        21.765            48.76
1876      Prepay      36MPP        0                 0
1877      Prepay      36MPP        0                 0
1878      No_PP       NoPP         0                 0
1879      No_PP       NoPP         0                 0
1880      No_PP       NoPP         0                 0
1881      No_PP       NoPP         34.54             34.712
1882      Prepay      36MPP        15.536            41.262
1883      No_PP       NoPP         6.4               39.002
1884      Prepay      6MPP         0                 0
1885      Prepay      12MPP        0                 0
1886      No_PP       NoPP         0                 0
1887      No_PP       NoPP         0                 0
1888      Prepay      36MPP        0                 0
1889      No_PP       NoPP         18.206            31.053
1890      No_PP       NoPP         0                 0
1891      Prepay      36MPP        0                 0
1892      No_PP       NoPP         35.066            35.066
1893      No_PP       NoPP         0                 0
1894      Prepay      24MPP        0                 0
1895      Prepay      36MPP        0                 0
1896      No_PP       NoPP         36.252            49.687
1897      Prepay      36MPP        27.643            49.166
1898      Prepay      36MPP        6.479             33.185
1899      Prepay      36MPP        0                 0
1900      No_PP       NoPP         45.808            45.808
1901      No_PP       NoPP         26.899            46.749
1902      Prepay      6MPP         16.894            44.378
1903      Prepay      36MPP        0                 0
1904      Prepay      36MPP        14.289            29.906
1905      No_PP       NoPP         0                 0
1906      No_PP       NoPP         29.418            29.418
1907      Prepay      6MPP         0                 0
1908      Prepay      36MPP        14.08             46.98
1909      No_PP       NoPP         24.744            49.528
1910      Prepay      36MPP        0                 0
1911      Prepay      36MPP        0                 0
1912      No_PP       NoPP         4.526             4.526
1913      No_PP       NoPP         35.533            40.764
1914      Prepay      36MPP        0                 0
1915      No_PP       NoPP         46.064            46.064
1916      No_PP       NoPP         42.655            43.223
1917      No_PP       NoPP         43.24             44.377
1918      Prepay      36MPP        0                 0
1919      No_PP       NoPP         0                 0
1920      Prepay      12MPP        0                 0
1921      Prepay      36MPP        0                 0
1922      No_PP       NoPP         0                 0
1923      Prepay      12MPP        4.355             30.135
1924      No_PP       NoPP         21.248            47.837
1925      Prepay      36MPP        0                 0
1926      No_PP       NoPP         16.597            41.599
1927      Prepay      6MPP         39.024            46.649
1928      Prepay      36MPP        24.014            35.251
1929      No_PP       NoPP         30.77             30.77
1930      No_PP       NoPP         0                 0
1931      Prepay      36MPP        0                 0
1932      No_PP       NoPP         31.589            37.006
1933      Prepay      36MPP        0                 0
1934      Prepay      36MPP        11.263            35.146
1935      No_PP       NoPP         0                 0
1936      No_PP       NoPP         4.937             48.48
1937      Prepay      36MPP        13.942            41.362
1938      No_PP       NoPP         14.52             37.8
1939      Prepay      6MPP         0                 0
1940      Prepay      36MPP        12.067            20.907
1941      Prepay      36MPP        0                 0
1942      Prepay      6MPP         16.738            49.023
1943      Prepay      36MPP        14.38             18.252
1944      Prepay      36MPP        38.421            44.049
1945      Prepay      36MPP        21.725            22.554
1946      No_PP       NoPP         29.68             42.275
1947      Prepay      6MPP         16.473            48.544
1948      Prepay      6MPP         16.312            37.009
1949      No_PP       NoPP         0                 0
1950      Prepay      36MPP        0                 0
1951      No_PP       NoPP         35.466            35.466
1952      No_PP       NoPP         0                 0
1953      Prepay      36MPP        7.296             38.221
1954      Prepay      36MPP        0                 0
1955      No_PP       NoPP         0                 0
1956      No_PP       NoPP         0                 0
1957      No_PP       NoPP         0                 0
1958      Prepay      6MPP         0                 0
1959      Prepay      36MPP        0                 0
1960      No_PP       NoPP         0                 0
1961      Prepay      36MPP        0                 0
1962      No_PP       NoPP         18.701            27.365
1963      No_PP       NoPP         8.75              14.6
1964      No_PP       NoPP         15.908            45.658
1965      No_PP       NoPP         0                 0
1966      No_PP       NoPP         15.018            27.653
1967      No_PP       NoPP         22.779            30.882
1968      Prepay      36MPP        0                 0
1969      No_PP       NoPP         31.537            40.854
1970      No_PP       NoPP         0                 0
1971      Prepay      36MPP        11.475            48.563
1972      Prepay      36MPP        0                 0
1973      No_PP       NoPP         24.647            34.109
1974      Prepay      6MPP         0                 0
1975      No_PP       NoPP         0                 0
1976      No_PP       NoPP         34.38             43.679
1977      Prepay      36MPP        22.535            22.653
1978      No_PP       NoPP         28.573            44.329
1979      Prepay      36MPP        0                 0
1980      Prepay      6MPP         0                 0
1981      No_PP       NoPP         16.851            38.473
1982      No_PP       NoPP         0                 0
1983      No_PP       NoPP         0                 0
1984      Prepay      36MPP        0                 0
1985      No_PP       NoPP         0                 0
1986      No_PP       NoPP         31.2              39.777
1987      Prepay      36MPP        0                 0
1988      Prepay      36MPP        0                 0
1989      Prepay      36MPP        0                 0
1990      No_PP       NoPP         26.381            45.677
1991      Prepay      36MPP        0                 0
1992      No_PP       NoPP         0                 0
1993      Prepay      36MPP        11.798            26.429
1994      No_PP       NoPP         0                 0
1995      No_PP       NoPP         27.407            42.788
1996      No_PP       NoPP         27.558            38.419
1997      Prepay      36MPP        0                 0
1998      No_PP       NoPP         0                 0
1999      No_PP       NoPP         46.214            46.904
2000      No_PP       NoPP         20.659            40.054
2001      No_PP       NoPP         25.544            38.004
2002      Prepay      12MPP        3                 32.64
2003      Prepay      6MPP         0                 0
2004      No_PP       NoPP         52.404            30.153
2005      No_PP       NoPP         46.676            47.795
2006      Prepay      36MPP        32.728            36.61
2007      Prepay      24MPP        0                 0
2008      Prepay      36MPP        34.575            37.167
2009      No_PP       NoPP         6.628             44.104
2010      Prepay      12MPP        15.078            36.805
2011      Prepay      6MPP         0                 0
2012      Prepay      6MPP         15.163            35.903
2013      No_PP       NoPP         14.754            36.007
2014      Prepay      36MPP        12.25             43.93
2015      No_PP       NoPP         29.406            49.975
2016      No_PP       NoPP         11.544            32.624
2017      Prepay      36MPP        40.039            40.039
2018      No_PP       NoPP         34.562            35.166
2019      No_PP       NoPP         0                 31.225
2020      Prepay      36MPP        14.979            39.931
2021      No_PP       NoPP         0                 0
2022      Prepay      36MPP        0                 0
2023      Prepay      36MPP        0                 0
2024      No_PP       NoPP         0                 0
2025      Prepay      36MPP        0                 0
2026      Prepay      36MPP        16.643            30.07
2027      Prepay      36MPP        0                 0
2028      No_PP       NoPP         0                 0
2029      No_PP       NoPP         0                 0
2030      No_PP       NoPP         0                 0
2031      No_PP       NoPP         7.027             14.144
2032      Prepay      36MPP        14.922            41.7
2033      Prepay      36MPP        0                 0
2034      Prepay      36MPP        14.05             32.904
2035      No_PP       NoPP         34.41             34.41
2036      No_PP       NoPP         38.21             49.73
2037      No_PP       NoPP         18.29             32.28
2038      No_PP       NoPP         35.927            38.351
2039      Prepay      36MPP        15.051            31.876
2040      No_PP       NoPP         34.174            38.231
2041      No_PP       NoPP         30.708            37.638
2042      No_PP       NoPP         34.971            35.496
2043      No_PP       NoPP         27.103            35.252
2044      No_PP       NoPP         42.668            46.753
2045      No_PP       NoPP         18.462            24.994




--------------------------------------------------------------------------------




          PRODUCT             IO_PERIOD     INDEX              RATE_FREQ
1         5/6LIBOR  IO        120           6 Mo Libor         6
2         5/6LIBOR  IO        120           6 Mo Libor         6
3         5/6LIBOR  IO        120           6 Mo Libor         6
4         5/6LIBOR  IO        120           6 Mo Libor         6
5         5/6LIBOR  IO        120           6 Mo Libor         6
6         5/6LIBOR  IO        120           6 Mo Libor         6
7         5/6LIBOR  IO        120           6 Mo Libor         6
8         5/6LIBOR  IO        120           6 Mo Libor         6
9         5/6LIBOR  IO        120           6 Mo Libor         6
10        5/6LIBOR  IO        120           6 Mo Libor         6
11        5/6LIBOR  IO        120           6 Mo Libor         6
12        5/6LIBOR  IO        120           6 Mo Libor         6
13        5/6LIBOR  IO        120           6 Mo Libor         6
14        5/6LIBOR  IO        60            6 Mo Libor         6
15        5/6LIBOR  IO        120           6 Mo Libor         6
16        5/6LIBOR  IO        120           6 Mo Libor         6
17        5/6LIBOR            0             6 Mo Libor         6
18        5/6LIBOR            0             6 Mo Libor         6
19        5/6LIBOR  IO        120           6 Mo Libor         6
20        5/6LIBOR  IO        120           6 Mo Libor         6
21        5/6LIBOR  IO        60            6 Mo Libor         6
22        5/6LIBOR  IO        120           6 Mo Libor         6
23        5/6LIBOR  IO        120           6 Mo Libor         6
24        5/6LIBOR  IO        120           6 Mo Libor         6
25        5/6LIBOR  IO        120           6 Mo Libor         6
26        5/6LIBOR  IO        120           6 Mo Libor         6
27        5/6LIBOR  IO        60            6 Mo Libor         6
28        5/6LIBOR  IO        60            6 Mo Libor         6
29        5/6LIBOR  IO        120           6 Mo Libor         6
30        5/6LIBOR  IO        60            6 Mo Libor         6
31        5/6LIBOR  IO        120           6 Mo Libor         6
32        5/6LIBOR  IO        60            6 Mo Libor         6
33        5/6LIBOR  IO        120           6 Mo Libor         6
34        5/6LIBOR  IO        120           6 Mo Libor         6
35        5/6LIBOR  IO        120           6 Mo Libor         6
36        5/6LIBOR  IO        120           6 Mo Libor         6
37        5/6LIBOR  IO        120           6 Mo Libor         6
38        5/6LIBOR  IO        120           6 Mo Libor         6
39        5/6LIBOR  IO        120           6 Mo Libor         6
40        5/6LIBOR  IO        120           6 Mo Libor         6
41        5/6LIBOR  IO        120           6 Mo Libor         6
42        5/6LIBOR  IO        120           6 Mo Libor         6
43        5/6LIBOR  IO        120           6 Mo Libor         6
44        5/6LIBOR  IO        120           6 Mo Libor         6
45        5/6LIBOR  IO        120           6 Mo Libor         6
46        5/6LIBOR  IO        120           6 Mo Libor         6
47        5/6LIBOR  IO        120           6 Mo Libor         6
48        5/6LIBOR  IO        120           6 Mo Libor         6
49        5/6LIBOR  IO        120           6 Mo Libor         6
50        5/6LIBOR  IO        120           6 Mo Libor         6
51        5/6LIBOR  IO        120           6 Mo Libor         6
52        5/6LIBOR  IO        120           6 Mo Libor         6
53        5/6LIBOR  IO        120           6 Mo Libor         6
54        5/6LIBOR  IO        120           6 Mo Libor         6
55        5/6LIBOR  IO        120           6 Mo Libor         6
56        5/6LIBOR  IO        120           6 Mo Libor         6
57        5/6LIBOR  IO        120           6 Mo Libor         6
58        5/6LIBOR  IO        120           6 Mo Libor         6
59        5/6LIBOR  IO        120           6 Mo Libor         6
60        5/6LIBOR  IO        120           6 Mo Libor         6
61        5/6LIBOR  IO        60            6 Mo Libor         6
62        5/6LIBOR  IO        60            6 Mo Libor         6
63        5/6LIBOR            0             6 Mo Libor         6
64        5/6LIBOR  IO        120           6 Mo Libor         6
65        5/6LIBOR  IO        120           6 Mo Libor         6
66        5/6LIBOR  IO        120           6 Mo Libor         6
67        5/6LIBOR  IO        120           6 Mo Libor         6
68        5/6LIBOR  IO        120           6 Mo Libor         6
69        5/6LIBOR            0             6 Mo Libor         6
70        5/6LIBOR  IO        120           6 Mo Libor         6
71        5/6LIBOR  IO        120           6 Mo Libor         6
72        5/6LIBOR  IO        120           6 Mo Libor         6
73        5/6LIBOR  IO        120           6 Mo Libor         6
74        5/6LIBOR  IO        120           6 Mo Libor         6
75        5/6LIBOR            0             6 Mo Libor         6
76        5/6LIBOR  IO        120           6 Mo Libor         6
77        5/6LIBOR  IO        120           6 Mo Libor         6
78        5/6LIBOR  IO        120           6 Mo Libor         6
79        5/6LIBOR  IO        120           6 Mo Libor         6
80        5/6LIBOR  IO        120           6 Mo Libor         6
81        5/6LIBOR            0             6 Mo Libor         6
82        5/6LIBOR  IO        120           6 Mo Libor         6
83        5/6LIBOR  IO        120           6 Mo Libor         6
84        5/6LIBOR            0             6 Mo Libor         6
85        5/6LIBOR  IO        120           6 Mo Libor         6
86        5/6LIBOR  IO        120           6 Mo Libor         6
87        5/6LIBOR  IO        120           6 Mo Libor         6
88        5/6LIBOR  IO        120           6 Mo Libor         6
89        5/6LIBOR  IO        60            6 Mo Libor         6
90        5/6LIBOR  IO        120           6 Mo Libor         6
91        5/6LIBOR  IO        120           6 Mo Libor         6
92        5/6LIBOR  IO        120           6 Mo Libor         6
93        5/6LIBOR  IO        120           6 Mo Libor         6
94        5/1LIBOR  IO        60            1 YR Libor         12
95        5/6LIBOR  IO        120           6 Mo Libor         6
96        5/6LIBOR  IO        120           6 Mo Libor         6
97        5/6LIBOR  IO        120           6 Mo Libor         6
98        5/6LIBOR  IO        120           6 Mo Libor         6
99        5/1LIBOR  IO        120           1 YR Libor         12
100       5/6LIBOR  IO        120           6 Mo Libor         6
101       5/6LIBOR            0             6 Mo Libor         6
102       5/6LIBOR  IO        120           6 Mo Libor         6
103       5/6LIBOR  IO        120           6 Mo Libor         6
104       5/6LIBOR  IO        120           6 Mo Libor         6
105       5/6LIBOR  IO        120           6 Mo Libor         6
106       5/6LIBOR  IO        120           6 Mo Libor         6
107       5/6LIBOR  IO        120           6 Mo Libor         6
108       5/6LIBOR  IO        60            6 Mo Libor         6
109       5/6LIBOR            0             6 Mo Libor         6
110       5/6LIBOR  IO        120           6 Mo Libor         6
111       5/6LIBOR  IO        120           6 Mo Libor         6
112       5/6LIBOR  IO        120           6 Mo Libor         6
113       5/6LIBOR  IO        120           6 Mo Libor         6
114       5/6LIBOR  IO        60            6 Mo Libor         6
115       5/6LIBOR  IO        120           6 Mo Libor         6
116       5/6LIBOR  IO        120           6 Mo Libor         6
117       5/6LIBOR  IO        60            6 Mo Libor         6
118       5/6LIBOR  IO        120           6 Mo Libor         6
119       5/6LIBOR            0             6 Mo Libor         6
120       5/6LIBOR  IO        120           6 Mo Libor         6
121       5/6LIBOR  IO        120           6 Mo Libor         6
122       5/6LIBOR  IO        120           6 Mo Libor         6
123       5/1CMT    IO        60            1 YR CMT           12
124       5/6LIBOR            0             6 Mo Libor         6
125       5/6LIBOR            0             6 Mo Libor         6
126       5/6LIBOR            0             6 Mo Libor         6
127       5/6LIBOR  IO        120           6 Mo Libor         6
128       5/6LIBOR  IO        60            6 Mo Libor         6
129       5/6LIBOR  IO        120           6 Mo Libor         6
130       5/6LIBOR            0             6 Mo Libor         6
131       5/6LIBOR  IO        120           6 Mo Libor         6
132       5/6LIBOR  IO        120           6 Mo Libor         6
133       5/6LIBOR  IO        120           6 Mo Libor         6
134       5/6LIBOR  IO        120           6 Mo Libor         6
135       5/6LIBOR  IO        60            6 Mo Libor         6
136       5/6LIBOR            0             6 Mo Libor         6
137       5/6LIBOR  IO        120           6 Mo Libor         6
138       5/6LIBOR  IO        60            6 Mo Libor         6
139       5/6LIBOR  IO        120           6 Mo Libor         6
140       5/6LIBOR  IO        60            6 Mo Libor         6
141       5/6LIBOR            0             6 Mo Libor         6
142       5/6LIBOR  IO        60            6 Mo Libor         6
143       5/6LIBOR  IO        60            6 Mo Libor         6
144       5/6LIBOR            0             6 Mo Libor         6
145       5/6LIBOR  IO        120           6 Mo Libor         6
146       5/6LIBOR  IO        60            6 Mo Libor         6
147       5/6LIBOR  IO        120           6 Mo Libor         6
148       5/6LIBOR  IO        120           6 Mo Libor         6
149       5/6LIBOR  IO        60            6 Mo Libor         6
150       5/6LIBOR  IO        120           6 Mo Libor         6
151       5/6LIBOR  IO        120           6 Mo Libor         6
152       5/6LIBOR            0             6 Mo Libor         6
153       5/6LIBOR  IO        60            6 Mo Libor         6
154       5/6LIBOR            0             6 Mo Libor         6
155       5/1LIBOR  IO        120           1 YR Libor         12
156       5/6LIBOR  IO        120           6 Mo Libor         6
157       5/6LIBOR            0             6 Mo Libor         6
158       5/6LIBOR  IO        120           6 Mo Libor         6
159       5/6LIBOR  IO        120           6 Mo Libor         6
160       5/6LIBOR  IO        120           6 Mo Libor         6
161       5/6LIBOR  IO        120           6 Mo Libor         6
162       5/6LIBOR            0             6 Mo Libor         6
163       5/6LIBOR  IO        120           6 Mo Libor         6
164       5/6LIBOR  IO        120           6 Mo Libor         6
165       5/6LIBOR  IO        120           6 Mo Libor         6
166       5/6LIBOR  IO        120           6 Mo Libor         6
167       5/6LIBOR  IO        120           6 Mo Libor         6
168       5/6LIBOR  IO        120           6 Mo Libor         6
169       5/6LIBOR  IO        120           6 Mo Libor         6
170       5/6LIBOR  IO        120           6 Mo Libor         6
171       5/6LIBOR  IO        120           6 Mo Libor         6
172       5/6LIBOR  IO        120           6 Mo Libor         6
173       5/1LIBOR  IO        60            1 YR Libor         12
174       5/6LIBOR  IO        120           6 Mo Libor         6
175       5/6LIBOR  IO        120           6 Mo Libor         6
176       5/6LIBOR  IO        120           6 Mo Libor         6
177       5/6LIBOR            0             6 Mo Libor         6
178       5/6LIBOR            0             6 Mo Libor         6
179       5/6LIBOR            0             6 Mo Libor         6
180       5/6LIBOR            0             6 Mo Libor         6
181       5/6LIBOR            0             6 Mo Libor         6
182       5/6LIBOR            0             6 Mo Libor         6
183       5/6LIBOR  IO        120           6 Mo Libor         6
184       5/6LIBOR            0             6 Mo Libor         6
185       5/6LIBOR            0             6 Mo Libor         6
186       5/6LIBOR  IO        120           6 Mo Libor         6
187       5/6LIBOR  IO        120           6 Mo Libor         6
188       5/6LIBOR  IO        120           6 Mo Libor         6
189       5/6LIBOR  IO        120           6 Mo Libor         6
190       5/6LIBOR  IO        120           6 Mo Libor         6
191       5/6LIBOR  IO        120           6 Mo Libor         6
192       5/6LIBOR  IO        120           6 Mo Libor         6
193       5/6LIBOR  IO        120           6 Mo Libor         6
194       5/6LIBOR  IO        120           6 Mo Libor         6
195       5/6LIBOR  IO        120           6 Mo Libor         6
196       5/6LIBOR  IO        120           6 Mo Libor         6
197       5/6LIBOR  IO        120           6 Mo Libor         6
198       5/6LIBOR  IO        120           6 Mo Libor         6
199       5/6LIBOR  IO        120           6 Mo Libor         6
200       5/6LIBOR  IO        120           6 Mo Libor         6
201       5/6LIBOR  IO        120           6 Mo Libor         6
202       5/6LIBOR  IO        60            6 Mo Libor         6
203       5/6LIBOR  IO        120           6 Mo Libor         6
204       5/6LIBOR  IO        120           6 Mo Libor         6
205       5/1LIBOR  IO        120           1 YR Libor         12
206       5/6LIBOR  IO        120           6 Mo Libor         6
207       5/6LIBOR            0             6 Mo Libor         6
208       5/6LIBOR  IO        120           6 Mo Libor         6
209       5/6LIBOR  IO        120           6 Mo Libor         6
210       5/6LIBOR            0             6 Mo Libor         6
211       5/6LIBOR  IO        120           6 Mo Libor         6
212       5/6LIBOR  IO        120           6 Mo Libor         6
213       5/6LIBOR  IO        120           6 Mo Libor         6
214       5/6LIBOR  IO        120           6 Mo Libor         6
215       5/6LIBOR  IO        120           6 Mo Libor         6
216       5/6LIBOR            0             6 Mo Libor         6
217       5/6LIBOR  IO        120           6 Mo Libor         6
218       5/1LIBOR  IO        120           1 YR Libor         12
219       5/6LIBOR  IO        120           6 Mo Libor         6
220       5/6LIBOR  IO        120           6 Mo Libor         6
221       5/6LIBOR  IO        120           6 Mo Libor         6
222       5/6LIBOR  IO        120           6 Mo Libor         6
223       5/6LIBOR            0             6 Mo Libor         6
224       5/6LIBOR  IO        120           6 Mo Libor         6
225       5/6LIBOR  IO        120           6 Mo Libor         6
226       5/6LIBOR  IO        120           6 Mo Libor         6
227       5/6LIBOR  IO        120           6 Mo Libor         6
228       5/6LIBOR  IO        120           6 Mo Libor         6
229       5/6LIBOR  IO        120           6 Mo Libor         6
230       5/6LIBOR  IO        120           6 Mo Libor         6
231       5/6LIBOR            0             6 Mo Libor         6
232       5/6LIBOR  IO        120           6 Mo Libor         6
233       5/6LIBOR            0             6 Mo Libor         6
234       5/6LIBOR  IO        120           6 Mo Libor         6
235       5/6LIBOR  IO        120           6 Mo Libor         6
236       5/6LIBOR  IO        120           6 Mo Libor         6
237       5/6LIBOR  IO        120           6 Mo Libor         6
238       5/6LIBOR  IO        120           6 Mo Libor         6
239       5/1LIBOR  IO        60            1 YR Libor         12
240       5/1LIBOR  IO        60            1 YR Libor         12
241       5/1LIBOR  IO        120           1 YR Libor         12
242       5/6LIBOR  IO        120           6 Mo Libor         6
243       5/1LIBOR  IO        120           1 YR Libor         12
244       5/1LIBOR  IO        60            1 YR Libor         12
245       5/1LIBOR  IO        60            1 YR Libor         12
246       5/1LIBOR  IO        120           1 YR Libor         12
247       5/1LIBOR  IO        120           1 YR Libor         12
248       5/6LIBOR  IO        120           6 Mo Libor         6
249       5/1LIBOR  IO        120           1 YR Libor         12
250       5/1LIBOR  IO        120           1 YR Libor         12
251       5/1LIBOR  IO        60            1 YR Libor         12
252       5/1LIBOR  IO        120           1 YR Libor         12
253       5/1LIBOR  IO        60            1 YR Libor         12
254       5/1LIBOR  IO        120           1 YR Libor         12
255       5/6LIBOR  IO        120           6 Mo Libor         6
256       5/1LIBOR  IO        120           1 YR Libor         12
257       5/1LIBOR  IO        60            1 YR Libor         12
258       5/1LIBOR  IO        120           1 YR Libor         12
259       5/6LIBOR  IO        120           6 Mo Libor         6
260       5/6LIBOR  IO        120           6 Mo Libor         6
261       5/1LIBOR  IO        60            1 YR Libor         12
262       5/1LIBOR  IO        120           1 YR Libor         12
263       5/1LIBOR  IO        120           1 YR Libor         12
264       5/1LIBOR  IO        120           1 YR Libor         12
265       5/1LIBOR  IO        60            1 YR Libor         12
266       5/6LIBOR  IO        120           6 Mo Libor         6
267       5/6LIBOR  IO        120           6 Mo Libor         6
268       5/6LIBOR            0             6 Mo Libor         6
269       5/6LIBOR  IO        120           6 Mo Libor         6
270       5/6LIBOR  IO        120           6 Mo Libor         6
271       5/6LIBOR  IO        120           6 Mo Libor         6
272       5/6LIBOR  IO        120           6 Mo Libor         6
273       5/6LIBOR            0             6 Mo Libor         6
274       5/6LIBOR  IO        60            6 Mo Libor         6
275       5/6LIBOR            0             6 Mo Libor         6
276       5/6LIBOR  IO        120           6 Mo Libor         6
277       5/6LIBOR  IO        60            6 Mo Libor         6
278       5/6LIBOR  IO        120           6 Mo Libor         6
279       5/6LIBOR  IO        120           6 Mo Libor         6
280       5/6LIBOR  IO        120           6 Mo Libor         6
281       5/6LIBOR            0             6 Mo Libor         6
282       5/6LIBOR  IO        120           6 Mo Libor         6
283       5/1LIBOR  IO        120           1 YR Libor         12
284       5/1LIBOR  IO        120           1 YR Libor         12
285       5/6LIBOR  IO        60            6 Mo Libor         6
286       5/6LIBOR  IO        60            6 Mo Libor         6
287       5/6LIBOR  IO        120           6 Mo Libor         6
288       5/6LIBOR  IO        120           6 Mo Libor         6
289       5/6LIBOR  IO        60            6 Mo Libor         6
290       5/6LIBOR  IO        120           6 Mo Libor         6
291       5/6LIBOR            0             6 Mo Libor         6
292       5/6LIBOR  IO        120           6 Mo Libor         6
293       5/6LIBOR  IO        120           6 Mo Libor         6
294       5/1LIBOR  IO        120           1 YR Libor         12
295       5/6LIBOR  IO        120           6 Mo Libor         6
296       5/6LIBOR            0             6 Mo Libor         6
297       5/6LIBOR  IO        120           6 Mo Libor         6
298       5/6LIBOR  IO        120           6 Mo Libor         6
299       5/6LIBOR  IO        120           6 Mo Libor         6
300       5/6LIBOR  IO        120           6 Mo Libor         6
301       5/6LIBOR            0             6 Mo Libor         6
302       5/6LIBOR  IO        120           6 Mo Libor         6
303       5/6LIBOR            0             6 Mo Libor         6
304       5/6LIBOR  IO        120           6 Mo Libor         6
305       5/6LIBOR  IO        120           6 Mo Libor         6
306       5/6LIBOR            0             6 Mo Libor         6
307       5/6LIBOR  IO        120           6 Mo Libor         6
308       5/6LIBOR            0             6 Mo Libor         6
309       5/6LIBOR  IO        120           6 Mo Libor         6
310       5/6LIBOR  IO        120           6 Mo Libor         6
311       5/6LIBOR  IO        120           6 Mo Libor         6
312       5/6LIBOR  IO        120           6 Mo Libor         6
313       5/6LIBOR            0             6 Mo Libor         6
314       5/6LIBOR  IO        120           6 Mo Libor         6
315       5/6LIBOR  IO        120           6 Mo Libor         6
316       5/6LIBOR  IO        120           6 Mo Libor         6
317       5/6LIBOR  IO        120           6 Mo Libor         6
318       5/6LIBOR            0             6 Mo Libor         6
319       5/6LIBOR  IO        120           6 Mo Libor         6
320       5/6LIBOR  IO        120           6 Mo Libor         6
321       5/6LIBOR            0             6 Mo Libor         6
322       5/6LIBOR  IO        60            6 Mo Libor         6
323       5/6LIBOR  IO        120           6 Mo Libor         6
324       5/6LIBOR  IO        120           6 Mo Libor         6
325       5/6LIBOR  IO        60            6 Mo Libor         6
326       5/1LIBOR            0             1 YR Libor         12
327       5/1LIBOR  IO        120           1 YR Libor         12
328       5/6LIBOR            0             6 Mo Libor         6
329       5/6LIBOR  IO        60            6 Mo Libor         6
330       5/6LIBOR  IO        120           6 Mo Libor         6
331       5/1LIBOR  IO        60            1 YR Libor         12
332       5/6LIBOR  IO        120           6 Mo Libor         6
333       5/6LIBOR  IO        120           6 Mo Libor         6
334       5/6LIBOR  IO        120           6 Mo Libor         6
335       5/6LIBOR            0             6 Mo Libor         6
336       5/6LIBOR  IO        120           6 Mo Libor         6
337       5/6LIBOR  IO        120           6 Mo Libor         6
338       5/6LIBOR  IO        120           6 Mo Libor         6
339       5/6LIBOR  IO        120           6 Mo Libor         6
340       5/6LIBOR            0             6 Mo Libor         6
341       5/6LIBOR  IO        120           6 Mo Libor         6
342       5/6LIBOR  IO        120           6 Mo Libor         6
343       5/6LIBOR  IO        120           6 Mo Libor         6
344       5/6LIBOR  IO        120           6 Mo Libor         6
345       5/6LIBOR  IO        120           6 Mo Libor         6
346       5/1LIBOR  IO        60            1 YR Libor         12
347       5/1LIBOR  IO        60            1 YR Libor         12
348       5/1LIBOR  IO        120           1 YR Libor         12
349       5/1LIBOR  IO        60            1 YR Libor         12
350       5/1LIBOR  IO        120           1 YR Libor         12
351       5/1LIBOR  IO        60            1 YR Libor         12
352       5/6LIBOR  IO        120           6 Mo Libor         6
353       5/6LIBOR  IO        120           6 Mo Libor         6
354       5/1LIBOR  IO        120           1 YR Libor         12
355       5/1LIBOR  IO        60            1 YR Libor         12
356       5/1LIBOR  IO        120           1 YR Libor         12
357       5/6LIBOR  IO        120           6 Mo Libor         6
358       5/1LIBOR            0             1 YR Libor         12
359       5/1LIBOR  IO        60            1 YR Libor         12
360       5/1LIBOR  IO        60            1 YR Libor         12
361       5/1LIBOR  IO        120           1 YR Libor         12
362       5/6LIBOR  IO        60            6 Mo Libor         6
363       5/1LIBOR  IO        120           1 YR Libor         12
364       5/6LIBOR  IO        120           6 Mo Libor         6
365       5/6LIBOR  IO        120           6 Mo Libor         6
366       5/1LIBOR  IO        120           1 YR Libor         12
367       5/6LIBOR  IO        120           6 Mo Libor         6
368       5/6LIBOR  IO        120           6 Mo Libor         6
369       5/1LIBOR  IO        60            1 YR Libor         12
370       5/1LIBOR  IO        120           1 YR Libor         12
371       5/1LIBOR  IO        120           1 YR Libor         12
372       5/1LIBOR  IO        60            1 YR Libor         12
373       5/1LIBOR  IO        60            1 YR Libor         12
374       5/1LIBOR  IO        60            1 YR Libor         12
375       5/1LIBOR  IO        120           1 YR Libor         12
376       5/1LIBOR  IO        60            1 YR Libor         12
377       5/1LIBOR  IO        60            1 YR Libor         12
378       5/1LIBOR  IO        60            1 YR Libor         12
379       5/1LIBOR  IO        60            1 YR Libor         12
380       5/1LIBOR  IO        60            1 YR Libor         12
381       5/1LIBOR  IO        60            1 YR Libor         12
382       5/6LIBOR  IO        120           6 Mo Libor         6
383       5/1LIBOR  IO        120           1 YR Libor         12
384       5/6LIBOR  IO        120           6 Mo Libor         6
385       5/1LIBOR  IO        120           1 YR Libor         12
386       5/1LIBOR  IO        60            1 YR Libor         12
387       5/1LIBOR  IO        60            1 YR Libor         12
388       5/1LIBOR  IO        60            1 YR Libor         12
389       5/6LIBOR  IO        120           6 Mo Libor         6
390       5/6LIBOR            0             6 Mo Libor         6
391       5/6LIBOR            0             6 Mo Libor         6
392       5/6LIBOR  IO        120           6 Mo Libor         6
393       5/6LIBOR  IO        120           6 Mo Libor         6
394       5/6LIBOR  IO        120           6 Mo Libor         6
395       5/1LIBOR  IO        60            1 YR Libor         12
396       5/1LIBOR  IO        120           1 YR Libor         12
397       5/1LIBOR  IO        120           1 YR Libor         12
398       5/1LIBOR  IO        120           1 YR Libor         12
399       5/1LIBOR            0             1 YR Libor         12
400       5/1LIBOR  IO        60            1 YR Libor         12
401       5/1LIBOR            0             1 YR Libor         12
402       5/1LIBOR  IO        60            1 YR Libor         12
403       5/1LIBOR  IO        120           1 YR Libor         12
404       5/6LIBOR  IO        120           6 Mo Libor         6
405       5/6LIBOR  IO        120           6 Mo Libor         6
406       5/1LIBOR  IO        120           1 YR Libor         12
407       5/1LIBOR  IO        60            1 YR Libor         12
408       5/1LIBOR  IO        120           1 YR Libor         12
409       5/1LIBOR  IO        120           1 YR Libor         12
410       5/1LIBOR  IO        120           1 YR Libor         12
411       5/1LIBOR  IO        120           1 YR Libor         12
412       5/1LIBOR  IO        60            1 YR Libor         12
413       5/1LIBOR  IO        120           1 YR Libor         12
414       5/1LIBOR  IO        120           1 YR Libor         12
415       5/1LIBOR  IO        60            1 YR Libor         12
416       5/1LIBOR  IO        120           1 YR Libor         12
417       5/1LIBOR  IO        120           1 YR Libor         12
418       5/1LIBOR  IO        120           1 YR Libor         12
419       5/1LIBOR  IO        120           1 YR Libor         12
420       5/6LIBOR  IO        120           6 Mo Libor         6
421       5/1LIBOR  IO        120           1 YR Libor         12
422       5/1LIBOR  IO        120           1 YR Libor         12
423       5/6LIBOR  IO        120           6 Mo Libor         6
424       5/1LIBOR  IO        120           1 YR Libor         12
425       5/1LIBOR  IO        60            1 YR Libor         12
426       5/1LIBOR  IO        120           1 YR Libor         12
427       5/1LIBOR  IO        60            1 YR Libor         12
428       5/1LIBOR  IO        120           1 YR Libor         12
429       5/1LIBOR  IO        120           1 YR Libor         12
430       5/1LIBOR  IO        60            1 YR Libor         12
431       5/1LIBOR  IO        120           1 YR Libor         12
432       5/1LIBOR  IO        120           1 YR Libor         12
433       5/1LIBOR  IO        120           1 YR Libor         12
434       5/1LIBOR  IO        120           1 YR Libor         12
435       5/1LIBOR  IO        120           1 YR Libor         12
436       5/1LIBOR  IO        120           1 YR Libor         12
437       5/1LIBOR  IO        120           1 YR Libor         12
438       5/1LIBOR  IO        120           1 YR Libor         12
439       5/1LIBOR  IO        120           1 YR Libor         12
440       5/1LIBOR  IO        120           1 YR Libor         12
441       5/1LIBOR  IO        60            1 YR Libor         12
442       5/1LIBOR  IO        120           1 YR Libor         12
443       5/1LIBOR  IO        120           1 YR Libor         12
444       5/1LIBOR  IO        120           1 YR Libor         12
445       5/1LIBOR  IO        120           1 YR Libor         12
446       5/1LIBOR  IO        120           1 YR Libor         12
447       5/1LIBOR            0             1 YR Libor         12
448       5/1LIBOR            0             1 YR Libor         12
449       5/1LIBOR  IO        60            1 YR Libor         12
450       5/1LIBOR  IO        120           1 YR Libor         12
451       5/1LIBOR  IO        120           1 YR Libor         12
452       5/1LIBOR  IO        120           1 YR Libor         12
453       5/1LIBOR  IO        60            1 YR Libor         12
454       5/1LIBOR            0             1 YR Libor         12
455       5/1LIBOR  IO        120           1 YR Libor         12
456       5/1LIBOR  IO        60            1 YR Libor         12
457       5/1LIBOR  IO        120           1 YR Libor         12
458       5/6LIBOR            0             6 Mo Libor         6
459       5/1LIBOR            0             1 YR Libor         12
460       5/1LIBOR            0             1 YR Libor         12
461       5/1LIBOR            0             1 YR Libor         12
462       5/1LIBOR  IO        120           1 YR Libor         12
463       5/1LIBOR            0             1 YR Libor         12
464       5/1LIBOR  IO        120           1 YR Libor         12
465       5/1LIBOR  IO        120           1 YR Libor         12
466       5/1LIBOR  IO        120           1 YR Libor         12
467       5/1LIBOR  IO        120           1 YR Libor         12
468       5/1LIBOR  IO        120           1 YR Libor         12
469       5/1LIBOR  IO        120           1 YR Libor         12
470       5/1LIBOR            0             1 YR Libor         12
471       5/1LIBOR  IO        120           1 YR Libor         12
472       5/1LIBOR  IO        120           1 YR Libor         12
473       5/1LIBOR  IO        120           1 YR Libor         12
474       5/1LIBOR  IO        120           1 YR Libor         12
475       5/1LIBOR  IO        120           1 YR Libor         12
476       5/1LIBOR  IO        120           1 YR Libor         12
477       5/1LIBOR  IO        120           1 YR Libor         12
478       5/1LIBOR  IO        120           1 YR Libor         12
479       5/1LIBOR  IO        120           1 YR Libor         12
480       5/1LIBOR  IO        120           1 YR Libor         12
481       5/1LIBOR  IO        120           1 YR Libor         12
482       5/1LIBOR  IO        120           1 YR Libor         12
483       5/1LIBOR  IO        120           1 YR Libor         12
484       5/1LIBOR  IO        120           1 YR Libor         12
485       5/1LIBOR  IO        120           1 YR Libor         12
486       5/1LIBOR  IO        120           1 YR Libor         12
487       5/1LIBOR  IO        120           1 YR Libor         12
488       5/1LIBOR  IO        120           1 YR Libor         12
489       5/1LIBOR  IO        120           1 YR Libor         12
490       5/1LIBOR  IO        120           1 YR Libor         12
491       5/1LIBOR            0             1 YR Libor         12
492       5/1LIBOR  IO        120           1 YR Libor         12
493       5/1LIBOR  IO        120           1 YR Libor         12
494       5/1LIBOR  IO        120           1 YR Libor         12
495       5/1LIBOR            0             1 YR Libor         12
496       5/1LIBOR  IO        120           1 YR Libor         12
497       5/1LIBOR  IO        120           1 YR Libor         12
498       5/1LIBOR  IO        120           1 YR Libor         12
499       5/1LIBOR  IO        60            1 YR Libor         12
500       5/1LIBOR  IO        60            1 YR Libor         12
501       5/1LIBOR  IO        60            1 YR Libor         12
502       5/1LIBOR  IO        120           1 YR Libor         12
503       5/1LIBOR  IO        120           1 YR Libor         12
504       5/1LIBOR            0             1 YR Libor         12
505       5/1LIBOR  IO        60            1 YR Libor         12
506       5/1LIBOR            0             1 YR Libor         12
507       5/6LIBOR  IO        120           6 Mo Libor         6
508       5/1LIBOR  IO        60            1 YR Libor         12
509       5/1LIBOR  IO        120           1 YR Libor         12
510       5/1LIBOR  IO        120           1 YR Libor         12
511       5/1LIBOR  IO        60            1 YR Libor         12
512       5/1LIBOR  IO        60            1 YR Libor         12
513       5/1LIBOR  IO        60            1 YR Libor         12
514       5/1LIBOR  IO        120           1 YR Libor         12
515       5/1LIBOR  IO        120           1 YR Libor         12
516       5/6LIBOR            0             6 Mo Libor         6
517       5/1LIBOR  IO        120           1 YR Libor         12
518       5/1LIBOR  IO        60            1 YR Libor         12
519       5/1LIBOR  IO        120           1 YR Libor         12
520       5/1LIBOR            0             1 YR Libor         12
521       5/6LIBOR  IO        120           6 Mo Libor         6
522       5/1LIBOR  IO        120           1 YR Libor         12
523       5/1LIBOR  IO        120           1 YR Libor         12
524       5/1LIBOR  IO        120           1 YR Libor         12
525       5/1LIBOR  IO        60            1 YR Libor         12
526       5/1LIBOR  IO        120           1 YR Libor         12
527       5/1LIBOR  IO        60            1 YR Libor         12
528       5/1LIBOR  IO        120           1 YR Libor         12
529       5/1LIBOR  IO        120           1 YR Libor         12
530       5/1LIBOR  IO        120           1 YR Libor         12
531       5/1LIBOR  IO        120           1 YR Libor         12
532       5/6LIBOR  IO        120           6 Mo Libor         6
533       5/1LIBOR  IO        120           1 YR Libor         12
534       5/1LIBOR  IO        120           1 YR Libor         12
535       5/1LIBOR  IO        120           1 YR Libor         12
536       5/1LIBOR  IO        120           1 YR Libor         12
537       5/1LIBOR            0             1 YR Libor         12
538       5/1LIBOR  IO        120           1 YR Libor         12
539       5/1LIBOR  IO        120           1 YR Libor         12
540       5/1LIBOR  IO        120           1 YR Libor         12
541       5/1LIBOR  IO        120           1 YR Libor         12
542       5/1LIBOR  IO        120           1 YR Libor         12
543       5/1LIBOR  IO        120           1 YR Libor         12
544       5/1LIBOR  IO        120           1 YR Libor         12
545       5/1LIBOR  IO        120           1 YR Libor         12
546       5/1LIBOR  IO        120           1 YR Libor         12
547       5/1LIBOR  IO        120           1 YR Libor         12
548       5/1LIBOR  IO        120           1 YR Libor         12
549       5/1LIBOR  IO        60            1 YR Libor         12
550       5/6LIBOR  IO        120           6 Mo Libor         6
551       5/1LIBOR            0             1 YR Libor         12
552       5/1LIBOR  IO        120           1 YR Libor         12
553       5/1LIBOR            0             1 YR Libor         12
554       5/1LIBOR  IO        120           1 YR Libor         12
555       5/1LIBOR  IO        60            1 YR Libor         12
556       5/1LIBOR  IO        120           1 YR Libor         12
557       5/1LIBOR  IO        60            1 YR Libor         12
558       5/1LIBOR  IO        60            1 YR Libor         12
559       5/1LIBOR  IO        60            1 YR Libor         12
560       5/1LIBOR  IO        120           1 YR Libor         12
561       5/1LIBOR  IO        60            1 YR Libor         12
562       5/6LIBOR  IO        120           6 Mo Libor         6
563       5/1LIBOR  IO        120           1 YR Libor         12
564       5/1LIBOR            0             1 YR Libor         12
565       5/1LIBOR            0             1 YR Libor         12
566       5/1LIBOR  IO        60            1 YR Libor         12
567       5/1LIBOR  IO        120           1 YR Libor         12
568       5/1LIBOR  IO        60            1 YR Libor         12
569       5/1LIBOR            0             1 YR Libor         12
570       5/1LIBOR  IO        120           1 YR Libor         12
571       5/1LIBOR  IO        60            1 YR Libor         12
572       5/1LIBOR  IO        120           1 YR Libor         12
573       5/1LIBOR  IO        120           1 YR Libor         12
574       5/1LIBOR  IO        120           1 YR Libor         12
575       5/1LIBOR  IO        120           1 YR Libor         12
576       5/1LIBOR  IO        120           1 YR Libor         12
577       5/1LIBOR  IO        120           1 YR Libor         12
578       5/6LIBOR  IO        120           6 Mo Libor         6
579       5/1LIBOR  IO        120           1 YR Libor         12
580       5/1LIBOR  IO        120           1 YR Libor         12
581       5/1LIBOR  IO        120           1 YR Libor         12
582       5/1LIBOR  IO        120           1 YR Libor         12
583       5/1LIBOR  IO        60            1 YR Libor         12
584       5/1LIBOR  IO        60            1 YR Libor         12
585       5/1LIBOR  IO        120           1 YR Libor         12
586       5/1LIBOR  IO        120           1 YR Libor         12
587       5/1LIBOR  IO        120           1 YR Libor         12
588       5/1LIBOR  IO        120           1 YR Libor         12
589       5/1LIBOR  IO        60            1 YR Libor         12
590       5/1LIBOR  IO        120           1 YR Libor         12
591       5/1LIBOR  IO        120           1 YR Libor         12
592       5/1LIBOR  IO        120           1 YR Libor         12
593       5/1LIBOR  IO        120           1 YR Libor         12
594       5/1LIBOR  IO        120           1 YR Libor         12
595       5/1LIBOR  IO        120           1 YR Libor         12
596       5/1LIBOR  IO        120           1 YR Libor         12
597       5/1LIBOR  IO        120           1 YR Libor         12
598       5/1LIBOR  IO        120           1 YR Libor         12
599       5/1LIBOR  IO        120           1 YR Libor         12
600       5/1LIBOR  IO        120           1 YR Libor         12
601       5/1LIBOR  IO        120           1 YR Libor         12
602       5/1LIBOR  IO        120           1 YR Libor         12
603       5/1LIBOR  IO        60            1 YR Libor         12
604       5/1LIBOR            0             1 YR Libor         12
605       5/1LIBOR  IO        120           1 YR Libor         12
606       5/1LIBOR  IO        60            1 YR Libor         12
607       5/1LIBOR  IO        120           1 YR Libor         12
608       5/1LIBOR  IO        120           1 YR Libor         12
609       5/1LIBOR  IO        60            1 YR Libor         12
610       5/1LIBOR  IO        60            1 YR Libor         12
611       5/1LIBOR  IO        120           1 YR Libor         12
612       5/1LIBOR  IO        120           1 YR Libor         12
613       5/1LIBOR  IO        60            1 YR Libor         12
614       5/1LIBOR            0             1 YR Libor         12
615       5/1LIBOR  IO        120           1 YR Libor         12
616       5/1LIBOR  IO        120           1 YR Libor         12
617       5/1LIBOR  IO        120           1 YR Libor         12
618       5/1LIBOR  IO        120           1 YR Libor         12
619       5/1LIBOR  IO        120           1 YR Libor         12
620       5/1LIBOR  IO        60            1 YR Libor         12
621       5/1LIBOR  IO        60            1 YR Libor         12
622       5/1LIBOR  IO        60            1 YR Libor         12
623       5/1LIBOR  IO        60            1 YR Libor         12
624       5/1LIBOR  IO        120           1 YR Libor         12
625       5/1LIBOR  IO        120           1 YR Libor         12
626       5/1LIBOR            0             1 YR Libor         12
627       5/1LIBOR  IO        120           1 YR Libor         12
628       5/1LIBOR  IO        120           1 YR Libor         12
629       5/1LIBOR  IO        120           1 YR Libor         12
630       5/1LIBOR  IO        120           1 YR Libor         12
631       5/1LIBOR  IO        120           1 YR Libor         12
632       5/1LIBOR  IO        120           1 YR Libor         12
633       5/1LIBOR  IO        120           1 YR Libor         12
634       5/1LIBOR  IO        120           1 YR Libor         12
635       5/1LIBOR  IO        120           1 YR Libor         12
636       5/1LIBOR  IO        120           1 YR Libor         12
637       5/1LIBOR            0             1 YR Libor         12
638       5/1LIBOR  IO        120           1 YR Libor         12
639       5/1LIBOR  IO        60            1 YR Libor         12
640       5/1LIBOR  IO        60            1 YR Libor         12
641       5/1LIBOR  IO        120           1 YR Libor         12
642       5/1LIBOR  IO        120           1 YR Libor         12
643       5/1LIBOR  IO        120           1 YR Libor         12
644       5/1LIBOR  IO        120           1 YR Libor         12
645       5/1LIBOR  IO        120           1 YR Libor         12
646       5/1LIBOR            0             1 YR Libor         12
647       5/1LIBOR            0             1 YR Libor         12
648       5/1LIBOR  IO        120           1 YR Libor         12
649       5/1LIBOR  IO        60            1 YR Libor         12
650       5/1LIBOR  IO        60            1 YR Libor         12
651       5/1LIBOR  IO        120           1 YR Libor         12
652       5/1LIBOR  IO        60            1 YR Libor         12
653       5/1LIBOR  IO        60            1 YR Libor         12
654       5/1LIBOR  IO        60            1 YR Libor         12
655       5/1LIBOR  IO        120           1 YR Libor         12
656       5/1LIBOR  IO        60            1 YR Libor         12
657       5/1LIBOR  IO        60            1 YR Libor         12
658       5/1LIBOR  IO        60            1 YR Libor         12
659       5/1LIBOR  IO        60            1 YR Libor         12
660       5/1LIBOR  IO        60            1 YR Libor         12
661       5/1LIBOR  IO        120           1 YR Libor         12
662       5/1LIBOR  IO        60            1 YR Libor         12
663       5/1LIBOR  IO        120           1 YR Libor         12
664       5/1LIBOR  IO        60            1 YR Libor         12
665       5/1LIBOR  IO        60            1 YR Libor         12
666       5/1LIBOR  IO        120           1 YR Libor         12
667       5/6LIBOR  IO        120           6 Mo Libor         6
668       5/1LIBOR  IO        120           1 YR Libor         12
669       5/1LIBOR  IO        120           1 YR Libor         12
670       5/1LIBOR  IO        120           1 YR Libor         12
671       5/1LIBOR            0             1 YR Libor         12
672       5/1LIBOR  IO        60            1 YR Libor         12
673       5/1LIBOR  IO        60            1 YR Libor         12
674       5/1LIBOR            0             1 YR Libor         12
675       5/1LIBOR            0             1 YR Libor         12
676       5/1LIBOR  IO        120           1 YR Libor         12
677       5/1LIBOR  IO        120           1 YR Libor         12
678       5/1LIBOR  IO        120           1 YR Libor         12
679       5/1LIBOR  IO        120           1 YR Libor         12
680       5/1LIBOR  IO        120           1 YR Libor         12
681       5/1LIBOR            0             1 YR Libor         12
682       5/1LIBOR  IO        120           1 YR Libor         12
683       5/1LIBOR  IO        60            1 YR Libor         12
684       5/1LIBOR  IO        60            1 YR Libor         12
685       5/1LIBOR  IO        120           1 YR Libor         12
686       5/1LIBOR  IO        120           1 YR Libor         12
687       5/1LIBOR  IO        120           1 YR Libor         12
688       5/1LIBOR  IO        120           1 YR Libor         12
689       5/1LIBOR  IO        120           1 YR Libor         12
690       5/1LIBOR  IO        120           1 YR Libor         12
691       5/1LIBOR  IO        120           1 YR Libor         12
692       5/1LIBOR  IO        120           1 YR Libor         12
693       5/1LIBOR  IO        120           1 YR Libor         12
694       5/1LIBOR  IO        120           1 YR Libor         12
695       5/1LIBOR  IO        120           1 YR Libor         12
696       5/1LIBOR  IO        120           1 YR Libor         12
697       5/1LIBOR  IO        60            1 YR Libor         12
698       5/1LIBOR  IO        120           1 YR Libor         12
699       5/1LIBOR  IO        120           1 YR Libor         12
700       5/1LIBOR  IO        60            1 YR Libor         12
701       5/1LIBOR  IO        120           1 YR Libor         12
702       5/1LIBOR  IO        120           1 YR Libor         12
703       5/1LIBOR  IO        60            1 YR Libor         12
704       5/1LIBOR  IO        120           1 YR Libor         12
705       5/1LIBOR  IO        120           1 YR Libor         12
706       5/1LIBOR  IO        120           1 YR Libor         12
707       5/1LIBOR  IO        120           1 YR Libor         12
708       5/1LIBOR            0             1 YR Libor         12
709       5/1LIBOR  IO        120           1 YR Libor         12
710       5/1LIBOR  IO        60            1 YR Libor         12
711       5/1LIBOR  IO        60            1 YR Libor         12
712       5/1LIBOR  IO        120           1 YR Libor         12
713       5/1LIBOR            0             1 YR Libor         12
714       5/1LIBOR            0             1 YR Libor         12
715       5/1LIBOR  IO        120           1 YR Libor         12
716       5/1LIBOR  IO        60            1 YR Libor         12
717       5/1LIBOR  IO        60            1 YR Libor         12
718       5/1LIBOR  IO        60            1 YR Libor         12
719       5/6LIBOR  IO        120           6 Mo Libor         6
720       5/6LIBOR  IO        120           6 Mo Libor         6
721       5/6LIBOR  IO        120           6 Mo Libor         6
722       5/6LIBOR  IO        120           6 Mo Libor         6
723       5/6LIBOR  IO        120           6 Mo Libor         6
724       5/6LIBOR  IO        120           6 Mo Libor         6
725       5/6LIBOR  IO        120           6 Mo Libor         6
726       5/6LIBOR  IO        120           6 Mo Libor         6
727       5/6LIBOR  IO        120           6 Mo Libor         6
728       5/6LIBOR  IO        120           6 Mo Libor         6
729       5/6LIBOR  IO        120           6 Mo Libor         6
730       5/6LIBOR  IO        120           6 Mo Libor         6
731       5/6LIBOR            0             6 Mo Libor         6
732       5/6LIBOR  IO        120           6 Mo Libor         6
733       5/6LIBOR  IO        120           6 Mo Libor         6
734       5/6LIBOR            0             6 Mo Libor         6
735       5/6LIBOR  IO        120           6 Mo Libor         6
736       5/6LIBOR  IO        60            6 Mo Libor         6
737       5/6LIBOR            0             6 Mo Libor         6
738       5/6LIBOR            0             6 Mo Libor         6
739       5/6LIBOR  IO        120           6 Mo Libor         6
740       5/6LIBOR  IO        120           6 Mo Libor         6
741       5/1LIBOR  IO        120           1 YR Libor         12
742       5/1LIBOR  IO        120           1 YR Libor         12
743       5/1LIBOR  IO        120           1 YR Libor         12
744       5/1LIBOR  IO        120           1 YR Libor         12
745       5/1LIBOR  IO        120           1 YR Libor         12
746       5/1LIBOR  IO        120           1 YR Libor         12
747       5/1LIBOR  IO        120           1 YR Libor         12
748       5/1LIBOR  IO        120           1 YR Libor         12
749       5/1LIBOR  IO        60            1 YR Libor         12
750       5/1LIBOR  IO        120           1 YR Libor         12
751       5/1LIBOR  IO        60            1 YR Libor         12
752       5/1LIBOR  IO        120           1 YR Libor         12
753       5/1LIBOR  IO        120           1 YR Libor         12
754       5/1LIBOR  IO        120           1 YR Libor         12
755       5/1LIBOR  IO        120           1 YR Libor         12
756       5/1LIBOR  IO        120           1 YR Libor         12
757       5/1LIBOR  IO        120           1 YR Libor         12
758       5/1LIBOR  IO        120           1 YR Libor         12
759       5/1LIBOR  IO        120           1 YR Libor         12
760       5/1LIBOR  IO        120           1 YR Libor         12
761       5/1LIBOR  IO        120           1 YR Libor         12
762       5/1LIBOR  IO        120           1 YR Libor         12
763       5/1LIBOR  IO        120           1 YR Libor         12
764       5/1LIBOR  IO        120           1 YR Libor         12
765       5/1LIBOR  IO        120           1 YR Libor         12
766       5/1LIBOR  IO        120           1 YR Libor         12
767       5/1LIBOR  IO        120           1 YR Libor         12
768       5/1LIBOR  IO        120           1 YR Libor         12
769       5/1LIBOR  IO        120           1 YR Libor         12
770       5/1LIBOR  IO        120           1 YR Libor         12
771       5/1LIBOR  IO        120           1 YR Libor         12
772       5/1LIBOR  IO        120           1 YR Libor         12
773       5/1LIBOR  IO        120           1 YR Libor         12
774       5/1LIBOR  IO        120           1 YR Libor         12
775       5/1LIBOR  IO        120           1 YR Libor         12
776       5/1LIBOR  IO        120           1 YR Libor         12
777       5/1LIBOR  IO        120           1 YR Libor         12
778       5/1LIBOR  IO        120           1 YR Libor         12
779       5/1LIBOR  IO        120           1 YR Libor         12
780       5/1LIBOR  IO        120           1 YR Libor         12
781       5/1LIBOR  IO        120           1 YR Libor         12
782       5/1LIBOR  IO        120           1 YR Libor         12
783       5/1LIBOR            0             1 YR Libor         12
784       5/1LIBOR  IO        120           1 YR Libor         12
785       5/1LIBOR  IO        120           1 YR Libor         12
786       5/1LIBOR  IO        120           1 YR Libor         12
787       5/1LIBOR  IO        120           1 YR Libor         12
788       5/1LIBOR  IO        120           1 YR Libor         12
789       5/1LIBOR  IO        120           1 YR Libor         12
790       5/1LIBOR  IO        120           1 YR Libor         12
791       5/1LIBOR  IO        120           1 YR Libor         12
792       5/1LIBOR  IO        120           1 YR Libor         12
793       5/1LIBOR  IO        120           1 YR Libor         12
794       5/1LIBOR  IO        120           1 YR Libor         12
795       5/1LIBOR  IO        120           1 YR Libor         12
796       5/1LIBOR  IO        120           1 YR Libor         12
797       5/1LIBOR  IO        120           1 YR Libor         12
798       5/1LIBOR  IO        120           1 YR Libor         12
799       5/1LIBOR            0             1 YR Libor         12
800       5/1LIBOR  IO        120           1 YR Libor         12
801       5/1LIBOR  IO        120           1 YR Libor         12
802       5/1LIBOR  IO        120           1 YR Libor         12
803       5/1LIBOR            0             1 YR Libor         12
804       5/1LIBOR  IO        120           1 YR Libor         12
805       5/1LIBOR            0             1 YR Libor         12
806       5/1LIBOR  IO        120           1 YR Libor         12
807       5/1LIBOR  IO        60            1 YR Libor         12
808       5/1LIBOR            0             1 YR Libor         12
809       5/1LIBOR  IO        60            1 YR Libor         12
810       5/1LIBOR  IO        60            1 YR Libor         12
811       5/1LIBOR  IO        60            1 YR Libor         12
812       5/1LIBOR  IO        60            1 YR Libor         12
813       5/1LIBOR  IO        60            1 YR Libor         12
814       5/1LIBOR            0             1 YR Libor         12
815       5/1LIBOR  IO        60            1 YR Libor         12
816       5/1LIBOR  IO        60            1 YR Libor         12
817       5/1LIBOR  IO        60            1 YR Libor         12
818       5/1LIBOR            0             1 YR Libor         12
819       5/1LIBOR            0             1 YR Libor         12
820       5/1LIBOR            0             1 YR Libor         12
821       5/1LIBOR  IO        60            1 YR Libor         12
822       5/1LIBOR            0             1 YR Libor         12
823       5/1LIBOR            0             1 YR Libor         12
824       5/1LIBOR  IO        120           1 YR Libor         12
825       5/1LIBOR  IO        60            1 YR Libor         12
826       5/1LIBOR  IO        120           1 YR Libor         12
827       5/1LIBOR  IO        120           1 YR Libor         12
828       5/1LIBOR  IO        120           1 YR Libor         12
829       5/1LIBOR  IO        120           1 YR Libor         12
830       5/1LIBOR  IO        120           1 YR Libor         12
831       5/1LIBOR  IO        120           1 YR Libor         12
832       5/1LIBOR            0             1 YR Libor         12
833       5/1LIBOR  IO        60            1 YR Libor         12
834       5/1LIBOR  IO        120           1 YR Libor         12
835       5/1LIBOR            0             1 YR Libor         12
836       5/1LIBOR  IO        120           1 YR Libor         12
837       5/1LIBOR            0             1 YR Libor         12
838       5/1LIBOR  IO        60            1 YR Libor         12
839       5/1LIBOR  IO        120           1 YR Libor         12
840       5/1LIBOR  IO        120           1 YR Libor         12
841       5/1LIBOR  IO        60            1 YR Libor         12
842       5/1LIBOR  IO        120           1 YR Libor         12
843       5/1LIBOR  IO        120           1 YR Libor         12
844       5/1LIBOR  IO        120           1 YR Libor         12
845       5/1LIBOR  IO        60            1 YR Libor         12
846       5/1LIBOR  IO        120           1 YR Libor         12
847       5/1LIBOR  IO        120           1 YR Libor         12
848       5/1LIBOR  IO        60            1 YR Libor         12
849       5/1LIBOR  IO        120           1 YR Libor         12
850       5/1LIBOR  IO        120           1 YR Libor         12
851       5/1LIBOR  IO        60            1 YR Libor         12
852       5/1LIBOR  IO        120           1 YR Libor         12
853       5/1LIBOR  IO        120           1 YR Libor         12
854       5/1LIBOR  IO        120           1 YR Libor         12
855       5/1LIBOR            0             1 YR Libor         12
856       5/1LIBOR  IO        120           1 YR Libor         12
857       5/1LIBOR  IO        120           1 YR Libor         12
858       5/1LIBOR  IO        120           1 YR Libor         12
859       5/1LIBOR  IO        60            1 YR Libor         12
860       5/1LIBOR  IO        120           1 YR Libor         12
861       5/1LIBOR  IO        120           1 YR Libor         12
862       5/1LIBOR  IO        120           1 YR Libor         12
863       5/1LIBOR            0             1 YR Libor         12
864       5/1LIBOR  IO        120           1 YR Libor         12
865       5/1LIBOR            0             1 YR Libor         12
866       5/1LIBOR  IO        120           1 YR Libor         12
867       5/1LIBOR            0             1 YR Libor         12
868       5/1LIBOR  IO        60            1 YR Libor         12
869       5/1LIBOR  IO        120           1 YR Libor         12
870       5/1LIBOR  IO        120           1 YR Libor         12
871       5/1LIBOR  IO        120           1 YR Libor         12
872       5/1LIBOR  IO        120           1 YR Libor         12
873       5/1LIBOR  IO        120           1 YR Libor         12
874       5/1LIBOR  IO        120           1 YR Libor         12
875       5/1LIBOR  IO        120           1 YR Libor         12
876       5/1LIBOR  IO        60            1 YR Libor         12
877       5/1LIBOR  IO        120           1 YR Libor         12
878       5/1LIBOR  IO        60            1 YR Libor         12
879       5/1LIBOR  IO        120           1 YR Libor         12
880       5/1LIBOR  IO        120           1 YR Libor         12
881       5/1LIBOR            0             1 YR Libor         12
882       5/1LIBOR  IO        120           1 YR Libor         12
883       5/1LIBOR  IO        120           1 YR Libor         12
884       5/1LIBOR  IO        60            1 YR Libor         12
885       5/1LIBOR  IO        120           1 YR Libor         12
886       5/1LIBOR            0             1 YR Libor         12
887       5/1LIBOR  IO        60            1 YR Libor         12
888       5/1LIBOR  IO        120           1 YR Libor         12
889       5/1LIBOR  IO        120           1 YR Libor         12
890       5/1LIBOR  IO        120           1 YR Libor         12
891       5/1LIBOR  IO        120           1 YR Libor         12
892       5/1LIBOR  IO        60            1 YR Libor         12
893       5/1LIBOR  IO        120           1 YR Libor         12
894       5/1LIBOR  IO        120           1 YR Libor         12
895       5/1LIBOR            0             1 YR Libor         12
896       5/1LIBOR  IO        120           1 YR Libor         12
897       5/1LIBOR  IO        120           1 YR Libor         12
898       5/1LIBOR  IO        60            1 YR Libor         12
899       5/1LIBOR  IO        120           1 YR Libor         12
900       5/1LIBOR  IO        120           1 YR Libor         12
901       5/1LIBOR  IO        60            1 YR Libor         12
902       5/1LIBOR  IO        120           1 YR Libor         12
903       5/1LIBOR  IO        120           1 YR Libor         12
904       5/1LIBOR  IO        120           1 YR Libor         12
905       5/1LIBOR  IO        120           1 YR Libor         12
906       5/1LIBOR  IO        120           1 YR Libor         12
907       5/1LIBOR  IO        60            1 YR Libor         12
908       5/1LIBOR  IO        60            1 YR Libor         12
909       5/1LIBOR  IO        60            1 YR Libor         12
910       5/1LIBOR            0             1 YR Libor         12
911       5/1LIBOR  IO        120           1 YR Libor         12
912       5/1LIBOR  IO        120           1 YR Libor         12
913       5/1LIBOR            0             1 YR Libor         12
914       5/1LIBOR  IO        120           1 YR Libor         12
915       5/1LIBOR  IO        120           1 YR Libor         12
916       5/1LIBOR  IO        60            1 YR Libor         12
917       5/1LIBOR  IO        120           1 YR Libor         12
918       5/1LIBOR  IO        120           1 YR Libor         12
919       5/1LIBOR            0             1 YR Libor         12
920       5/1LIBOR  IO        120           1 YR Libor         12
921       5/1LIBOR  IO        120           1 YR Libor         12
922       5/1LIBOR  IO        60            1 YR Libor         12
923       5/1LIBOR  IO        120           1 YR Libor         12
924       5/1LIBOR  IO        120           1 YR Libor         12
925       5/1LIBOR            0             1 YR Libor         12
926       5/1LIBOR            0             1 YR Libor         12
927       5/1LIBOR  IO        120           1 YR Libor         12
928       5/1LIBOR            0             1 YR Libor         12
929       5/1LIBOR  IO        120           1 YR Libor         12
930       5/1LIBOR  IO        120           1 YR Libor         12
931       5/1LIBOR  IO        120           1 YR Libor         12
932       5/1LIBOR  IO        120           1 YR Libor         12
933       5/1LIBOR  IO        120           1 YR Libor         12
934       5/1LIBOR  IO        120           1 YR Libor         12
935       5/1LIBOR  IO        120           1 YR Libor         12
936       5/1LIBOR            0             1 YR Libor         12
937       5/1LIBOR  IO        120           1 YR Libor         12
938       5/1LIBOR  IO        60            1 YR Libor         12
939       5/1LIBOR            0             1 YR Libor         12
940       5/1LIBOR  IO        120           1 YR Libor         12
941       5/1LIBOR  IO        60            1 YR Libor         12
942       5/1LIBOR  IO        120           1 YR Libor         12
943       5/1LIBOR  IO        120           1 YR Libor         12
944       5/1LIBOR            0             1 YR Libor         12
945       5/1LIBOR  IO        120           1 YR Libor         12
946       5/1LIBOR  IO        120           1 YR Libor         12
947       5/1LIBOR  IO        120           1 YR Libor         12
948       5/1LIBOR  IO        120           1 YR Libor         12
949       5/1LIBOR            0             1 YR Libor         12
950       5/1LIBOR  IO        120           1 YR Libor         12
951       5/1LIBOR  IO        60            1 YR Libor         12
952       5/1LIBOR  IO        120           1 YR Libor         12
953       5/1LIBOR  IO        120           1 YR Libor         12
954       5/1LIBOR  IO        60            1 YR Libor         12
955       5/1LIBOR  IO        120           1 YR Libor         12
956       5/1LIBOR  IO        120           1 YR Libor         12
957       5/1LIBOR  IO        120           1 YR Libor         12
958       5/1LIBOR  IO        120           1 YR Libor         12
959       5/1LIBOR  IO        120           1 YR Libor         12
960       5/1LIBOR  IO        120           1 YR Libor         12
961       5/1LIBOR  IO        60            1 YR Libor         12
962       5/1LIBOR            0             1 YR Libor         12
963       5/1LIBOR  IO        60            1 YR Libor         12
964       5/1LIBOR  IO        60            1 YR Libor         12
965       5/1LIBOR  IO        60            1 YR Libor         12
966       5/1LIBOR  IO        120           1 YR Libor         12
967       5/1LIBOR  IO        60            1 YR Libor         12
968       5/1LIBOR  IO        120           1 YR Libor         12
969       5/1LIBOR  IO        60            1 YR Libor         12
970       5/1LIBOR  IO        120           1 YR Libor         12
971       5/1LIBOR  IO        120           1 YR Libor         12
972       5/1LIBOR  IO        120           1 YR Libor         12
973       5/1LIBOR            0             1 YR Libor         12
974       5/1LIBOR  IO        120           1 YR Libor         12
975       5/1LIBOR  IO        120           1 YR Libor         12
976       5/1LIBOR  IO        120           1 YR Libor         12
977       5/1LIBOR  IO        120           1 YR Libor         12
978       5/1LIBOR  IO        120           1 YR Libor         12
979       5/1LIBOR  IO        120           1 YR Libor         12
980       5/1LIBOR  IO        120           1 YR Libor         12
981       5/1LIBOR  IO        120           1 YR Libor         12
982       5/1LIBOR  IO        120           1 YR Libor         12
983       5/1LIBOR  IO        120           1 YR Libor         12
984       5/1LIBOR  IO        120           1 YR Libor         12
985       5/1LIBOR  IO        120           1 YR Libor         12
986       5/1LIBOR  IO        120           1 YR Libor         12
987       5/1LIBOR  IO        120           1 YR Libor         12
988       5/1LIBOR            0             1 YR Libor         12
989       5/1LIBOR  IO        120           1 YR Libor         12
990       5/1LIBOR  IO        120           1 YR Libor         12
991       5/1LIBOR  IO        120           1 YR Libor         12
992       5/1LIBOR  IO        120           1 YR Libor         12
993       5/1LIBOR  IO        120           1 YR Libor         12
994       5/1LIBOR  IO        120           1 YR Libor         12
995       5/1LIBOR  IO        120           1 YR Libor         12
996       5/1LIBOR  IO        120           1 YR Libor         12
997       5/1LIBOR  IO        120           1 YR Libor         12
998       5/1LIBOR  IO        120           1 YR Libor         12
999       5/1LIBOR  IO        120           1 YR Libor         12
1000      5/1LIBOR  IO        120           1 YR Libor         12
1001      5/1LIBOR  IO        120           1 YR Libor         12
1002      5/1LIBOR  IO        120           1 YR Libor         12
1003      5/1LIBOR  IO        120           1 YR Libor         12
1004      5/1LIBOR  IO        120           1 YR Libor         12
1005      5/1LIBOR  IO        120           1 YR Libor         12
1006      5/1LIBOR  IO        120           1 YR Libor         12
1007      5/1LIBOR            0             1 YR Libor         12
1008      5/1LIBOR  IO        120           1 YR Libor         12
1009      5/1LIBOR  IO        120           1 YR Libor         12
1010      5/1LIBOR  IO        120           1 YR Libor         12
1011      5/1LIBOR  IO        120           1 YR Libor         12
1012      5/1LIBOR            0             1 YR Libor         12
1013      5/1LIBOR  IO        120           1 YR Libor         12
1014      5/1LIBOR  IO        120           1 YR Libor         12
1015      5/1LIBOR  IO        120           1 YR Libor         12
1016      5/1LIBOR  IO        120           1 YR Libor         12
1017      5/1LIBOR  IO        120           1 YR Libor         12
1018      5/1LIBOR  IO        120           1 YR Libor         12
1019      5/1LIBOR  IO        120           1 YR Libor         12
1020      5/1LIBOR  IO        120           1 YR Libor         12
1021      5/1LIBOR  IO        120           1 YR Libor         12
1022      5/1LIBOR  IO        120           1 YR Libor         12
1023      5/1LIBOR  IO        120           1 YR Libor         12
1024      5/1LIBOR  IO        120           1 YR Libor         12
1025      5/1LIBOR  IO        120           1 YR Libor         12
1026      5/1LIBOR  IO        120           1 YR Libor         12
1027      5/1LIBOR  IO        120           1 YR Libor         12
1028      5/1LIBOR  IO        120           1 YR Libor         12
1029      5/1LIBOR  IO        120           1 YR Libor         12
1030      5/1LIBOR  IO        120           1 YR Libor         12
1031      5/1LIBOR  IO        60            1 YR Libor         12
1032      5/1LIBOR  IO        60            1 YR Libor         12
1033      5/1LIBOR            0             1 YR Libor         12
1034      5/1LIBOR            0             1 YR Libor         12
1035      5/1LIBOR  IO        60            1 YR Libor         12
1036      5/1LIBOR  IO        60            1 YR Libor         12
1037      5/1LIBOR  IO        60            1 YR Libor         12
1038      5/1LIBOR  IO        120           1 YR Libor         12
1039      5/1LIBOR  IO        120           1 YR Libor         12
1040      5/1LIBOR  IO        120           1 YR Libor         12
1041      5/1LIBOR  IO        120           1 YR Libor         12
1042      5/1LIBOR            0             1 YR Libor         12
1043      5/1LIBOR  IO        120           1 YR Libor         12
1044      5/1LIBOR  IO        120           1 YR Libor         12
1045      5/1LIBOR  IO        120           1 YR Libor         12
1046      5/1LIBOR  IO        60            1 YR Libor         12
1047      5/1LIBOR  IO        120           1 YR Libor         12
1048      5/1LIBOR  IO        120           1 YR Libor         12
1049      5/1LIBOR  IO        120           1 YR Libor         12
1050      5/1LIBOR  IO        120           1 YR Libor         12
1051      5/1LIBOR  IO        120           1 YR Libor         12
1052      5/1LIBOR  IO        120           1 YR Libor         12
1053      5/1LIBOR  IO        120           1 YR Libor         12
1054      5/1LIBOR  IO        120           1 YR Libor         12
1055      5/1LIBOR  IO        120           1 YR Libor         12
1056      5/1LIBOR  IO        120           1 YR Libor         12
1057      5/1LIBOR  IO        120           1 YR Libor         12
1058      5/1LIBOR  IO        120           1 YR Libor         12
1059      5/1LIBOR  IO        120           1 YR Libor         12
1060      5/1LIBOR  IO        120           1 YR Libor         12
1061      5/1LIBOR  IO        120           1 YR Libor         12
1062      5/1LIBOR  IO        120           1 YR Libor         12
1063      5/1LIBOR  IO        120           1 YR Libor         12
1064      5/1LIBOR  IO        120           1 YR Libor         12
1065      5/1LIBOR  IO        120           1 YR Libor         12
1066      5/1LIBOR  IO        120           1 YR Libor         12
1067      5/1LIBOR  IO        120           1 YR Libor         12
1068      5/1LIBOR  IO        120           1 YR Libor         12
1069      5/1LIBOR  IO        120           1 YR Libor         12
1070      5/1LIBOR  IO        120           1 YR Libor         12
1071      5/1LIBOR  IO        120           1 YR Libor         12
1072      5/1LIBOR  IO        120           1 YR Libor         12
1073      5/1LIBOR  IO        120           1 YR Libor         12
1074      5/1LIBOR  IO        120           1 YR Libor         12
1075      5/1LIBOR  IO        120           1 YR Libor         12
1076      5/1LIBOR  IO        120           1 YR Libor         12
1077      5/1LIBOR  IO        120           1 YR Libor         12
1078      5/1LIBOR  IO        120           1 YR Libor         12
1079      5/1LIBOR  IO        120           1 YR Libor         12
1080      5/1LIBOR  IO        60            1 YR Libor         12
1081      5/1LIBOR  IO        120           1 YR Libor         12
1082      5/1LIBOR  IO        120           1 YR Libor         12
1083      5/1LIBOR  IO        120           1 YR Libor         12
1084      5/1LIBOR  IO        120           1 YR Libor         12
1085      5/1LIBOR  IO        120           1 YR Libor         12
1086      5/1LIBOR  IO        120           1 YR Libor         12
1087      5/1LIBOR  IO        120           1 YR Libor         12
1088      5/1LIBOR  IO        60            1 YR Libor         12
1089      5/1LIBOR  IO        120           1 YR Libor         12
1090      5/1LIBOR  IO        120           1 YR Libor         12
1091      5/1LIBOR  IO        120           1 YR Libor         12
1092      5/1LIBOR  IO        120           1 YR Libor         12
1093      5/1LIBOR  IO        120           1 YR Libor         12
1094      5/1LIBOR  IO        120           1 YR Libor         12
1095      5/1LIBOR  IO        120           1 YR Libor         12
1096      5/1LIBOR  IO        120           1 YR Libor         12
1097      5/1LIBOR  IO        120           1 YR Libor         12
1098      5/1LIBOR  IO        60            1 YR Libor         12
1099      5/1LIBOR  IO        120           1 YR Libor         12
1100      5/1LIBOR  IO        60            1 YR Libor         12
1101      5/1LIBOR  IO        60            1 YR Libor         12
1102      5/1LIBOR  IO        60            1 YR Libor         12
1103      5/1LIBOR  IO        120           1 YR Libor         12
1104      5/1LIBOR  IO        120           1 YR Libor         12
1105      5/1LIBOR  IO        60            1 YR Libor         12
1106      5/1LIBOR  IO        120           1 YR Libor         12
1107      5/1LIBOR  IO        120           1 YR Libor         12
1108      5/1LIBOR  IO        60            1 YR Libor         12
1109      5/1LIBOR  IO        120           1 YR Libor         12
1110      5/1LIBOR  IO        120           1 YR Libor         12
1111      5/1LIBOR  IO        120           1 YR Libor         12
1112      5/1LIBOR  IO        60            1 YR Libor         12
1113      5/1LIBOR  IO        120           1 YR Libor         12
1114      5/1LIBOR            0             1 YR Libor         12
1115      5/1LIBOR            0             1 YR Libor         12
1116      5/1LIBOR  IO        120           1 YR Libor         12
1117      5/1LIBOR  IO        120           1 YR Libor         12
1118      5/1LIBOR            0             1 YR Libor         12
1119      5/1LIBOR  IO        120           1 YR Libor         12
1120      5/1LIBOR            0             1 YR Libor         12
1121      5/1LIBOR  IO        120           1 YR Libor         12
1122      5/1LIBOR  IO        60            1 YR Libor         12
1123      5/1LIBOR  IO        120           1 YR Libor         12
1124      5/1LIBOR  IO        60            1 YR Libor         12
1125      5/1LIBOR            0             1 YR Libor         12
1126      5/1LIBOR  IO        120           1 YR Libor         12
1127      5/1LIBOR            0             1 YR Libor         12
1128      5/1LIBOR  IO        120           1 YR Libor         12
1129      5/1LIBOR  IO        120           1 YR Libor         12
1130      5/1LIBOR  IO        120           1 YR Libor         12
1131      5/1LIBOR  IO        120           1 YR Libor         12
1132      5/1LIBOR  IO        120           1 YR Libor         12
1133      5/1LIBOR  IO        120           1 YR Libor         12
1134      5/1LIBOR  IO        120           1 YR Libor         12
1135      5/1LIBOR  IO        60            1 YR Libor         12
1136      5/1LIBOR  IO        120           1 YR Libor         12
1137      5/1LIBOR  IO        60            1 YR Libor         12
1138      5/1LIBOR  IO        120           1 YR Libor         12
1139      5/1LIBOR  IO        120           1 YR Libor         12
1140      5/1LIBOR  IO        120           1 YR Libor         12
1141      5/1LIBOR  IO        60            1 YR Libor         12
1142      5/1LIBOR  IO        120           1 YR Libor         12
1143      5/1LIBOR  IO        120           1 YR Libor         12
1144      5/1LIBOR  IO        60            1 YR Libor         12
1145      5/1LIBOR  IO        60            1 YR Libor         12
1146      5/1LIBOR  IO        60            1 YR Libor         12
1147      5/1LIBOR  IO        120           1 YR Libor         12
1148      5/1LIBOR  IO        60            1 YR Libor         12
1149      5/6LIBOR  IO        120           6 Mo Libor         6
1150      5/1LIBOR  IO        120           1 YR Libor         12
1151      5/1LIBOR  IO        120           1 YR Libor         12
1152      5/1LIBOR  IO        120           1 YR Libor         12
1153      5/1LIBOR            0             1 YR Libor         12
1154      5/6LIBOR  IO        120           6 Mo Libor         6
1155      5/6LIBOR  IO        120           6 Mo Libor         6
1156      5/1LIBOR  IO        120           1 YR Libor         12
1157      5/6LIBOR  IO        120           6 Mo Libor         6
1158      5/6LIBOR  IO        120           6 Mo Libor         6
1159      5/1LIBOR  IO        120           1 YR Libor         12
1160      5/1LIBOR  IO        60            1 YR Libor         12
1161      5/1LIBOR  IO        60            1 YR Libor         12
1162      5/6LIBOR  IO        120           6 Mo Libor         6
1163      5/1LIBOR  IO        120           1 YR Libor         12
1164      5/1LIBOR  IO        60            1 YR Libor         12
1165      5/1LIBOR            0             1 YR Libor         12
1166      5/1LIBOR  IO        60            1 YR Libor         12
1167      5/1LIBOR  IO        120           1 YR Libor         12
1168      5/1LIBOR  IO        120           1 YR Libor         12
1169      5/1LIBOR  IO        120           1 YR Libor         12
1170      5/1LIBOR  IO        60            1 YR Libor         12
1171      5/1LIBOR  IO        120           1 YR Libor         12
1172      5/1LIBOR  IO        60            1 YR Libor         12
1173      5/6LIBOR  IO        120           6 Mo Libor         6
1174      5/1LIBOR  IO        60            1 YR Libor         12
1175      5/1LIBOR  IO        60            1 YR Libor         12
1176      5/6LIBOR  IO        120           6 Mo Libor         6
1177      5/1LIBOR  IO        60            1 YR Libor         12
1178      5/1LIBOR  IO        120           1 YR Libor         12
1179      5/1LIBOR  IO        120           1 YR Libor         12
1180      5/1LIBOR  IO        120           1 YR Libor         12
1181      5/1LIBOR  IO        60            1 YR Libor         12
1182      5/1LIBOR  IO        120           1 YR Libor         12
1183      5/1LIBOR  IO        120           1 YR Libor         12
1184      5/1LIBOR  IO        120           1 YR Libor         12
1185      5/1LIBOR  IO        120           1 YR Libor         12
1186      5/1LIBOR  IO        60            1 YR Libor         12
1187      5/1LIBOR  IO        60            1 YR Libor         12
1188      5/1LIBOR  IO        120           1 YR Libor         12
1189      5/1LIBOR  IO        120           1 YR Libor         12
1190      5/1LIBOR  IO        120           1 YR Libor         12
1191      5/1LIBOR            0             1 YR Libor         12
1192      5/1LIBOR  IO        120           1 YR Libor         12
1193      5/1LIBOR  IO        120           1 YR Libor         12
1194      5/1LIBOR  IO        60            1 YR Libor         12
1195      5/1LIBOR  IO        120           1 YR Libor         12
1196      5/1LIBOR  IO        120           1 YR Libor         12
1197      5/1LIBOR  IO        60            1 YR Libor         12
1198      5/1LIBOR  IO        60            1 YR Libor         12
1199      5/1LIBOR  IO        120           1 YR Libor         12
1200      5/1LIBOR  IO        120           1 YR Libor         12
1201      5/1LIBOR  IO        120           1 YR Libor         12
1202      5/1LIBOR  IO        60            1 YR Libor         12
1203      5/1LIBOR  IO        60            1 YR Libor         12
1204      5/1LIBOR  IO        120           1 YR Libor         12
1205      5/1LIBOR  IO        60            1 YR Libor         12
1206      5/1LIBOR  IO        60            1 YR Libor         12
1207      5/1LIBOR  IO        120           1 YR Libor         12
1208      5/6LIBOR  IO        120           6 Mo Libor         6
1209      5/1LIBOR  IO        120           1 YR Libor         12
1210      5/1LIBOR  IO        60            1 YR Libor         12
1211      5/6LIBOR  IO        120           6 Mo Libor         6
1212      5/1LIBOR  IO        120           1 YR Libor         12
1213      5/1LIBOR  IO        120           1 YR Libor         12
1214      5/6LIBOR  IO        120           6 Mo Libor         6
1215      5/1LIBOR  IO        120           1 YR Libor         12
1216      5/6LIBOR  IO        120           6 Mo Libor         6
1217      5/6LIBOR  IO        120           6 Mo Libor         6
1218      5/1LIBOR  IO        120           1 YR Libor         12
1219      5/1LIBOR  IO        120           1 YR Libor         12
1220      5/6LIBOR  IO        120           6 Mo Libor         6
1221      5/1LIBOR  IO        120           1 YR Libor         12
1222      5/1LIBOR  IO        120           1 YR Libor         12
1223      5/1LIBOR            0             1 YR Libor         12
1224      5/6LIBOR  IO        120           6 Mo Libor         6
1225      5/1LIBOR  IO        60            1 YR Libor         12
1226      5/1LIBOR  IO        60            1 YR Libor         12
1227      5/1LIBOR            0             1 YR Libor         12
1228      5/6LIBOR  IO        120           6 Mo Libor         6
1229      5/1LIBOR  IO        60            1 YR Libor         12
1230      5/6LIBOR  IO        120           6 Mo Libor         6
1231      5/1LIBOR  IO        60            1 YR Libor         12
1232      5/6LIBOR  IO        120           6 Mo Libor         6
1233      5/6LIBOR  IO        120           6 Mo Libor         6
1234      5/1LIBOR  IO        120           1 YR Libor         12
1235      5/1LIBOR  IO        120           1 YR Libor         12
1236      5/1LIBOR  IO        60            1 YR Libor         12
1237      5/1LIBOR  IO        60            1 YR Libor         12
1238      5/1LIBOR  IO        120           1 YR Libor         12
1239      5/1LIBOR  IO        60            1 YR Libor         12
1240      5/1LIBOR  IO        60            1 YR Libor         12
1241      5/6LIBOR  IO        120           6 Mo Libor         6
1242      5/1LIBOR  IO        60            1 YR Libor         12
1243      5/1LIBOR  IO        120           1 YR Libor         12
1244      5/1LIBOR  IO        60            1 YR Libor         12
1245      5/6LIBOR  IO        120           6 Mo Libor         6
1246      5/6LIBOR  IO        120           6 Mo Libor         6
1247      5/6LIBOR            0             6 Mo Libor         6
1248      5/6LIBOR            0             6 Mo Libor         6
1249      5/6LIBOR            0             6 Mo Libor         6
1250      5/6LIBOR            0             6 Mo Libor         6
1251      5/6LIBOR            0             6 Mo Libor         6
1252      5/6LIBOR            0             6 Mo Libor         6
1253      5/6LIBOR  IO        120           6 Mo Libor         6
1254      5/6LIBOR            0             6 Mo Libor         6
1255      5/6LIBOR            0             6 Mo Libor         6
1256      5/6LIBOR  IO        120           6 Mo Libor         6
1257      5/6LIBOR            0             6 Mo Libor         6
1258      5/6LIBOR  IO        120           6 Mo Libor         6
1259      5/6LIBOR            0             6 Mo Libor         6
1260      5/1LIBOR  IO        120           1 YR Libor         12
1261      5/6LIBOR            0             6 Mo Libor         6
1262      5/6LIBOR  IO        120           6 Mo Libor         6
1263      5/6LIBOR            0             6 Mo Libor         6
1264      5/6LIBOR  IO        120           6 Mo Libor         6
1265      5/6LIBOR            0             6 Mo Libor         6
1266      5/6LIBOR            0             6 Mo Libor         6
1267      5/6LIBOR  IO        120           6 Mo Libor         6
1268      5/6LIBOR  IO        120           6 Mo Libor         6
1269      5/6LIBOR  IO        120           6 Mo Libor         6
1270      5/6LIBOR            0             6 Mo Libor         6
1271      5/6LIBOR  IO        120           6 Mo Libor         6
1272      5/6LIBOR  IO        120           6 Mo Libor         6
1273      5/6LIBOR  IO        120           6 Mo Libor         6
1274      5/6LIBOR  IO        120           6 Mo Libor         6
1275      5/6LIBOR  IO        120           6 Mo Libor         6
1276      5/6LIBOR            0             6 Mo Libor         6
1277      5/6LIBOR  IO        120           6 Mo Libor         6
1278      5/6LIBOR  IO        120           6 Mo Libor         6
1279      5/6LIBOR  IO        120           6 Mo Libor         6
1280      5/6LIBOR            0             6 Mo Libor         6
1281      5/6LIBOR  IO        120           6 Mo Libor         6
1282      5/6LIBOR  IO        120           6 Mo Libor         6
1283      5/6LIBOR            0             6 Mo Libor         6
1284      5/6LIBOR            0             6 Mo Libor         6
1285      5/6LIBOR            0             6 Mo Libor         6
1286      5/1LIBOR  IO        120           1 YR Libor         12
1287      5/6LIBOR  IO        120           6 Mo Libor         6
1288      5/6LIBOR  IO        60            6 Mo Libor         6
1289      5/6LIBOR            0             6 Mo Libor         6
1290      5/6LIBOR  IO        120           6 Mo Libor         6
1291      5/6LIBOR  IO        120           6 Mo Libor         6
1292      5/6LIBOR  IO        120           6 Mo Libor         6
1293      5/6LIBOR  IO        120           6 Mo Libor         6
1294      5/6LIBOR            0             6 Mo Libor         6
1295      5/6LIBOR            0             6 Mo Libor         6
1296      5/6LIBOR  IO        120           6 Mo Libor         6
1297      5/6LIBOR  IO        120           6 Mo Libor         6
1298      5/6LIBOR  IO        120           6 Mo Libor         6
1299      5/6LIBOR            0             6 Mo Libor         6
1300      5/6LIBOR  IO        120           6 Mo Libor         6
1301      5/6LIBOR  IO        120           6 Mo Libor         6
1302      5/6LIBOR  IO        120           6 Mo Libor         6
1303      5/6LIBOR  IO        120           6 Mo Libor         6
1304      5/6LIBOR  IO        120           6 Mo Libor         6
1305      5/6LIBOR  IO        120           6 Mo Libor         6
1306      5/6LIBOR  IO        120           6 Mo Libor         6
1307      5/6LIBOR  IO        120           6 Mo Libor         6
1308      5/6LIBOR            0             6 Mo Libor         6
1309      5/6LIBOR  IO        120           6 Mo Libor         6
1310      5/6LIBOR            0             6 Mo Libor         6
1311      5/6LIBOR  IO        120           6 Mo Libor         6
1312      5/6LIBOR  IO        120           6 Mo Libor         6
1313      5/6LIBOR  IO        120           6 Mo Libor         6
1314      5/6LIBOR            0             6 Mo Libor         6
1315      5/6LIBOR            0             6 Mo Libor         6
1316      5/6LIBOR            0             6 Mo Libor         6
1317      5/6LIBOR  IO        120           6 Mo Libor         6
1318      5/6LIBOR  IO        120           6 Mo Libor         6
1319      5/6LIBOR  IO        120           6 Mo Libor         6
1320      5/6LIBOR  IO        120           6 Mo Libor         6
1321      5/6LIBOR  IO        120           6 Mo Libor         6
1322      5/6LIBOR            0             6 Mo Libor         6
1323      5/6LIBOR  IO        120           6 Mo Libor         6
1324      5/6LIBOR            0             6 Mo Libor         6
1325      5/6LIBOR  IO        120           6 Mo Libor         6
1326      5/6LIBOR  IO        120           6 Mo Libor         6
1327      5/6LIBOR            0             6 Mo Libor         6
1328      5/6LIBOR  IO        120           6 Mo Libor         6
1329      5/6LIBOR            0             6 Mo Libor         6
1330      5/6LIBOR  IO        120           6 Mo Libor         6
1331      5/6LIBOR  IO        120           6 Mo Libor         6
1332      5/6LIBOR            0             6 Mo Libor         6
1333      5/6LIBOR  IO        120           6 Mo Libor         6
1334      5/6LIBOR  IO        120           6 Mo Libor         6
1335      5/6LIBOR  IO        120           6 Mo Libor         6
1336      5/6LIBOR  IO        120           6 Mo Libor         6
1337      5/6LIBOR  IO        120           6 Mo Libor         6
1338      5/6LIBOR  IO        120           6 Mo Libor         6
1339      5/6LIBOR            0             6 Mo Libor         6
1340      5/6LIBOR  IO        120           6 Mo Libor         6
1341      5/6LIBOR            0             6 Mo Libor         6
1342      5/6LIBOR  IO        120           6 Mo Libor         6
1343      5/6LIBOR  IO        120           6 Mo Libor         6
1344      5/6LIBOR            0             6 Mo Libor         6
1345      5/6LIBOR            0             6 Mo Libor         6
1346      5/6LIBOR  IO        120           6 Mo Libor         6
1347      5/6LIBOR  IO        120           6 Mo Libor         6
1348      5/6LIBOR  IO        120           6 Mo Libor         6
1349      5/6LIBOR            0             6 Mo Libor         6
1350      5/6LIBOR  IO        120           6 Mo Libor         6
1351      5/6LIBOR  IO        120           6 Mo Libor         6
1352      5/6LIBOR  IO        120           6 Mo Libor         6
1353      5/6LIBOR  IO        120           6 Mo Libor         6
1354      5/6LIBOR  IO        120           6 Mo Libor         6
1355      5/6LIBOR  IO        120           6 Mo Libor         6
1356      5/6LIBOR  IO        120           6 Mo Libor         6
1357      5/6LIBOR  IO        120           6 Mo Libor         6
1358      5/6LIBOR            0             6 Mo Libor         6
1359      5/6LIBOR  IO        120           6 Mo Libor         6
1360      5/6LIBOR  IO        120           6 Mo Libor         6
1361      5/6LIBOR  IO        120           6 Mo Libor         6
1362      5/6LIBOR            0             6 Mo Libor         6
1363      5/6LIBOR  IO        120           6 Mo Libor         6
1364      5/6LIBOR  IO        120           6 Mo Libor         6
1365      5/6LIBOR  IO        120           6 Mo Libor         6
1366      5/6LIBOR  IO        120           6 Mo Libor         6
1367      5/6LIBOR  IO        120           6 Mo Libor         6
1368      5/6LIBOR            0             6 Mo Libor         6
1369      5/6LIBOR  IO        120           6 Mo Libor         6
1370      5/6LIBOR  IO        120           6 Mo Libor         6
1371      5/6LIBOR  IO        120           6 Mo Libor         6
1372      5/6LIBOR            0             6 Mo Libor         6
1373      5/6LIBOR            0             6 Mo Libor         6
1374      5/6LIBOR  IO        120           6 Mo Libor         6
1375      5/6LIBOR  IO        120           6 Mo Libor         6
1376      5/6LIBOR  IO        120           6 Mo Libor         6
1377      5/6LIBOR  IO        120           6 Mo Libor         6
1378      5/6LIBOR  IO        120           6 Mo Libor         6
1379      5/6LIBOR  IO        120           6 Mo Libor         6
1380      5/6LIBOR  IO        120           6 Mo Libor         6
1381      5/6LIBOR  IO        120           6 Mo Libor         6
1382      5/6LIBOR  IO        60            6 Mo Libor         6
1383      5/6LIBOR            0             6 Mo Libor         6
1384      5/6LIBOR  IO        120           6 Mo Libor         6
1385      5/6LIBOR  IO        120           6 Mo Libor         6
1386      5/6LIBOR  IO        120           6 Mo Libor         6
1387      5/1LIBOR  IO        120           1 YR Libor         12
1388      5/6LIBOR            0             6 Mo Libor         6
1389      5/6LIBOR            0             6 Mo Libor         6
1390      5/6LIBOR            0             6 Mo Libor         6
1391      5/6LIBOR            0             6 Mo Libor         6
1392      5/6LIBOR  IO        120           6 Mo Libor         6
1393      5/6LIBOR  IO        120           6 Mo Libor         6
1394      5/6LIBOR  IO        120           6 Mo Libor         6
1395      5/6LIBOR            0             6 Mo Libor         6
1396      5/6LIBOR  IO        120           6 Mo Libor         6
1397      5/6LIBOR  IO        120           6 Mo Libor         6
1398      5/6LIBOR            0             6 Mo Libor         6
1399      5/6LIBOR  IO        120           6 Mo Libor         6
1400      5/6LIBOR  IO        120           6 Mo Libor         6
1401      5/6LIBOR  IO        120           6 Mo Libor         6
1402      5/6LIBOR  IO        120           6 Mo Libor         6
1403      5/6LIBOR  IO        120           6 Mo Libor         6
1404      5/6LIBOR  IO        120           6 Mo Libor         6
1405      5/6LIBOR  IO        120           6 Mo Libor         6
1406      5/6LIBOR  IO        120           6 Mo Libor         6
1407      5/6LIBOR  IO        120           6 Mo Libor         6
1408      5/6LIBOR  IO        120           6 Mo Libor         6
1409      5/6LIBOR  IO        120           6 Mo Libor         6
1410      5/6LIBOR  IO        120           6 Mo Libor         6
1411      5/6LIBOR  IO        120           6 Mo Libor         6
1412      5/6LIBOR  IO        120           6 Mo Libor         6
1413      5/6LIBOR  IO        120           6 Mo Libor         6
1414      5/6LIBOR  IO        120           6 Mo Libor         6
1415      5/6LIBOR  IO        120           6 Mo Libor         6
1416      5/6LIBOR  IO        120           6 Mo Libor         6
1417      5/6LIBOR  IO        120           6 Mo Libor         6
1418      5/6LIBOR  IO        120           6 Mo Libor         6
1419      5/1LIBOR            0             1 YR Libor         12
1420      5/6LIBOR            0             6 Mo Libor         6
1421      5/6LIBOR            0             6 Mo Libor         6
1422      5/6LIBOR            0             6 Mo Libor         6
1423      5/6LIBOR            0             6 Mo Libor         6
1424      5/6LIBOR  IO        120           6 Mo Libor         6
1425      5/6LIBOR            0             6 Mo Libor         6
1426      5/6LIBOR            0             6 Mo Libor         6
1427      5/6LIBOR            0             6 Mo Libor         6
1428      5/6LIBOR  IO        120           6 Mo Libor         6
1429      5/6LIBOR  IO        120           6 Mo Libor         6
1430      5/6LIBOR            0             6 Mo Libor         6
1431      5/6LIBOR  IO        120           6 Mo Libor         6
1432      5/6LIBOR  IO        120           6 Mo Libor         6
1433      5/6LIBOR            0             6 Mo Libor         6
1434      5/6LIBOR  IO        120           6 Mo Libor         6
1435      5/6LIBOR            0             6 Mo Libor         6
1436      5/6LIBOR            0             6 Mo Libor         6
1437      5/6LIBOR  IO        120           6 Mo Libor         6
1438      5/6LIBOR  IO        120           6 Mo Libor         6
1439      5/6LIBOR  IO        120           6 Mo Libor         6
1440      5/6LIBOR  IO        120           6 Mo Libor         6
1441      5/6LIBOR  IO        120           6 Mo Libor         6
1442      5/6LIBOR            0             6 Mo Libor         6
1443      5/6LIBOR  IO        120           6 Mo Libor         6
1444      5/6LIBOR  IO        120           6 Mo Libor         6
1445      5/6LIBOR  IO        120           6 Mo Libor         6
1446      5/6LIBOR  IO        120           6 Mo Libor         6
1447      5/6LIBOR  IO        120           6 Mo Libor         6
1448      5/6LIBOR            0             6 Mo Libor         6
1449      5/6LIBOR  IO        120           6 Mo Libor         6
1450      5/6LIBOR  IO        120           6 Mo Libor         6
1451      5/6LIBOR  IO        120           6 Mo Libor         6
1452      5/6LIBOR  IO        120           6 Mo Libor         6
1453      5/6LIBOR            0             6 Mo Libor         6
1454      5/6LIBOR            0             6 Mo Libor         6
1455      5/6LIBOR  IO        120           6 Mo Libor         6
1456      5/6LIBOR  IO        120           6 Mo Libor         6
1457      5/6LIBOR            0             6 Mo Libor         6
1458      5/6LIBOR  IO        120           6 Mo Libor         6
1459      5/6LIBOR  IO        120           6 Mo Libor         6
1460      5/6LIBOR  IO        120           6 Mo Libor         6
1461      5/6LIBOR            0             6 Mo Libor         6
1462      5/6LIBOR  IO        120           6 Mo Libor         6
1463      5/6LIBOR  IO        120           6 Mo Libor         6
1464      5/6LIBOR            0             6 Mo Libor         6
1465      5/6LIBOR  IO        120           6 Mo Libor         6
1466      5/6LIBOR  IO        120           6 Mo Libor         6
1467      5/6LIBOR  IO        120           6 Mo Libor         6
1468      5/6LIBOR  IO        120           6 Mo Libor         6
1469      5/6LIBOR  IO        120           6 Mo Libor         6
1470      5/6LIBOR  IO        120           6 Mo Libor         6
1471      5/6LIBOR            0             6 Mo Libor         6
1472      5/6LIBOR  IO        120           6 Mo Libor         6
1473      5/6LIBOR  IO        120           6 Mo Libor         6
1474      5/6LIBOR  IO        120           6 Mo Libor         6
1475      5/6LIBOR  IO        120           6 Mo Libor         6
1476      5/6LIBOR  IO        120           6 Mo Libor         6
1477      5/1LIBOR  IO        120           1 YR Libor         12
1478      5/6LIBOR  IO        120           6 Mo Libor         6
1479      5/6LIBOR  IO        120           6 Mo Libor         6
1480      5/6LIBOR            0             6 Mo Libor         6
1481      5/6LIBOR  IO        120           6 Mo Libor         6
1482      5/6LIBOR  IO        120           6 Mo Libor         6
1483      5/6LIBOR  IO        120           6 Mo Libor         6
1484      5/6LIBOR  IO        120           6 Mo Libor         6
1485      5/6LIBOR  IO        120           6 Mo Libor         6
1486      5/6LIBOR            0             6 Mo Libor         6
1487      5/6LIBOR  IO        120           6 Mo Libor         6
1488      5/6LIBOR  IO        120           6 Mo Libor         6
1489      5/1LIBOR  IO        60            1 YR Libor         12
1490      5/1LIBOR            0             1 YR Libor         12
1491      5/6LIBOR  IO        120           6 Mo Libor         6
1492      5/6LIBOR  IO        120           6 Mo Libor         6
1493      5/6LIBOR  IO        120           6 Mo Libor         6
1494      5/6LIBOR  IO        120           6 Mo Libor         6
1495      5/6LIBOR  IO        120           6 Mo Libor         6
1496      5/6LIBOR  IO        120           6 Mo Libor         6
1497      5/6LIBOR            0             6 Mo Libor         6
1498      5/6LIBOR  IO        120           6 Mo Libor         6
1499      5/6LIBOR  IO        120           6 Mo Libor         6
1500      5/6LIBOR            0             6 Mo Libor         6
1501      5/6LIBOR            0             6 Mo Libor         6
1502      5/6LIBOR  IO        60            6 Mo Libor         6
1503      5/6LIBOR  IO        120           6 Mo Libor         6
1504      5/6LIBOR  IO        120           6 Mo Libor         6
1505      5/6LIBOR  IO        120           6 Mo Libor         6
1506      5/6LIBOR            0             6 Mo Libor         6
1507      5/6LIBOR  IO        120           6 Mo Libor         6
1508      5/6LIBOR  IO        120           6 Mo Libor         6
1509      5/6LIBOR  IO        120           6 Mo Libor         6
1510      5/6LIBOR  IO        120           6 Mo Libor         6
1511      5/6LIBOR  IO        120           6 Mo Libor         6
1512      5/6LIBOR  IO        120           6 Mo Libor         6
1513      5/6LIBOR            0             6 Mo Libor         6
1514      5/6LIBOR            0             6 Mo Libor         6
1515      5/6LIBOR  IO        120           6 Mo Libor         6
1516      5/1LIBOR  IO        60            1 YR Libor         12
1517      5/6LIBOR  IO        120           6 Mo Libor         6
1518      5/6LIBOR  IO        120           6 Mo Libor         6
1519      5/6LIBOR  IO        120           6 Mo Libor         6
1520      5/6LIBOR  IO        120           6 Mo Libor         6
1521      5/6LIBOR  IO        120           6 Mo Libor         6
1522      5/6LIBOR  IO        120           6 Mo Libor         6
1523      5/6LIBOR  IO        120           6 Mo Libor         6
1524      5/6LIBOR            0             6 Mo Libor         6
1525      5/6LIBOR  IO        120           6 Mo Libor         6
1526      5/6LIBOR            0             6 Mo Libor         6
1527      5/6LIBOR  IO        120           6 Mo Libor         6
1528      5/6LIBOR            0             6 Mo Libor         6
1529      5/6LIBOR  IO        120           6 Mo Libor         6
1530      5/6LIBOR  IO        120           6 Mo Libor         6
1531      5/6LIBOR  IO        120           6 Mo Libor         6
1532      5/6LIBOR            0             6 Mo Libor         6
1533      5/6LIBOR  IO        120           6 Mo Libor         6
1534      5/6LIBOR  IO        120           6 Mo Libor         6
1535      5/6LIBOR  IO        120           6 Mo Libor         6
1536      5/6LIBOR  IO        120           6 Mo Libor         6
1537      5/6LIBOR  IO        120           6 Mo Libor         6
1538      5/6LIBOR  IO        120           6 Mo Libor         6
1539      5/6LIBOR  IO        120           6 Mo Libor         6
1540      5/6LIBOR  IO        120           6 Mo Libor         6
1541      5/6LIBOR            0             6 Mo Libor         6
1542      5/6LIBOR  IO        60            6 Mo Libor         6
1543      5/6LIBOR  IO        120           6 Mo Libor         6
1544      5/6LIBOR  IO        120           6 Mo Libor         6
1545      5/6LIBOR  IO        120           6 Mo Libor         6
1546      5/6LIBOR            0             6 Mo Libor         6
1547      5/6LIBOR  IO        120           6 Mo Libor         6
1548      5/6LIBOR  IO        120           6 Mo Libor         6
1549      5/6LIBOR  IO        120           6 Mo Libor         6
1550      5/6LIBOR            0             6 Mo Libor         6
1551      5/6LIBOR  IO        120           6 Mo Libor         6
1552      5/6LIBOR            0             6 Mo Libor         6
1553      5/6LIBOR  IO        120           6 Mo Libor         6
1554      5/6LIBOR            0             6 Mo Libor         6
1555      5/6LIBOR  IO        120           6 Mo Libor         6
1556      5/6LIBOR            0             6 Mo Libor         6
1557      5/6LIBOR  IO        120           6 Mo Libor         6
1558      5/6LIBOR            0             6 Mo Libor         6
1559      5/6LIBOR  IO        120           6 Mo Libor         6
1560      5/6LIBOR            0             6 Mo Libor         6
1561      5/6LIBOR            0             6 Mo Libor         6
1562      5/6LIBOR  IO        120           6 Mo Libor         6
1563      5/6LIBOR  IO        120           6 Mo Libor         6
1564      5/6LIBOR  IO        120           6 Mo Libor         6
1565      5/6LIBOR  IO        120           6 Mo Libor         6
1566      5/6LIBOR  IO        120           6 Mo Libor         6
1567      5/6LIBOR            0             6 Mo Libor         6
1568      5/6LIBOR            0             6 Mo Libor         6
1569      5/6LIBOR  IO        60            6 Mo Libor         6
1570      5/6LIBOR  IO        60            6 Mo Libor         6
1571      5/6LIBOR  IO        120           6 Mo Libor         6
1572      5/6LIBOR  IO        120           6 Mo Libor         6
1573      5/6LIBOR            0             6 Mo Libor         6
1574      5/6LIBOR  IO        120           6 Mo Libor         6
1575      5/6LIBOR            0             6 Mo Libor         6
1576      5/6LIBOR  IO        120           6 Mo Libor         6
1577      5/6LIBOR  IO        120           6 Mo Libor         6
1578      5/6LIBOR  IO        120           6 Mo Libor         6
1579      5/6LIBOR  IO        120           6 Mo Libor         6
1580      5/6LIBOR  IO        120           6 Mo Libor         6
1581      5/6LIBOR  IO        120           6 Mo Libor         6
1582      5/6LIBOR            0             6 Mo Libor         6
1583      5/6LIBOR  IO        120           6 Mo Libor         6
1584      5/6LIBOR  IO        120           6 Mo Libor         6
1585      5/6LIBOR  IO        120           6 Mo Libor         6
1586      5/6LIBOR  IO        120           6 Mo Libor         6
1587      5/6LIBOR  IO        120           6 Mo Libor         6
1588      5/6LIBOR            0             6 Mo Libor         6
1589      5/6LIBOR  IO        120           6 Mo Libor         6
1590      5/6LIBOR  IO        120           6 Mo Libor         6
1591      5/6LIBOR  IO        120           6 Mo Libor         6
1592      5/6LIBOR  IO        120           6 Mo Libor         6
1593      5/6LIBOR  IO        120           6 Mo Libor         6
1594      5/6LIBOR  IO        120           6 Mo Libor         6
1595      5/6LIBOR  IO        120           6 Mo Libor         6
1596      5/6LIBOR  IO        120           6 Mo Libor         6
1597      5/6LIBOR  IO        120           6 Mo Libor         6
1598      5/6LIBOR  IO        120           6 Mo Libor         6
1599      5/6LIBOR  IO        120           6 Mo Libor         6
1600      5/6LIBOR  IO        120           6 Mo Libor         6
1601      5/6LIBOR  IO        120           6 Mo Libor         6
1602      5/6LIBOR  IO        120           6 Mo Libor         6
1603      5/6LIBOR  IO        120           6 Mo Libor         6
1604      5/6LIBOR  IO        120           6 Mo Libor         6
1605      5/6LIBOR            0             6 Mo Libor         6
1606      5/6LIBOR  IO        120           6 Mo Libor         6
1607      5/1LIBOR  IO        120           1 YR Libor         12
1608      5/6LIBOR  IO        120           6 Mo Libor         6
1609      5/6LIBOR  IO        120           6 Mo Libor         6
1610      5/6LIBOR  IO        120           6 Mo Libor         6
1611      5/6LIBOR  IO        120           6 Mo Libor         6
1612      5/6LIBOR  IO        120           6 Mo Libor         6
1613      5/6LIBOR  IO        120           6 Mo Libor         6
1614      5/6LIBOR            0             6 Mo Libor         6
1615      5/6LIBOR            0             6 Mo Libor         6
1616      5/6LIBOR  IO        120           6 Mo Libor         6
1617      5/6LIBOR  IO        120           6 Mo Libor         6
1618      5/6LIBOR  IO        120           6 Mo Libor         6
1619      5/1LIBOR  IO        120           1 YR Libor         12
1620      5/6LIBOR  IO        120           6 Mo Libor         6
1621      5/6LIBOR            0             6 Mo Libor         6
1622      5/6LIBOR            0             6 Mo Libor         6
1623      5/6LIBOR  IO        120           6 Mo Libor         6
1624      5/6LIBOR            0             6 Mo Libor         6
1625      5/6LIBOR  IO        120           6 Mo Libor         6
1626      5/6LIBOR            0             6 Mo Libor         6
1627      5/6LIBOR  IO        120           6 Mo Libor         6
1628      5/6LIBOR  IO        120           6 Mo Libor         6
1629      5/6LIBOR            0             6 Mo Libor         6
1630      5/6LIBOR            0             6 Mo Libor         6
1631      5/6LIBOR  IO        120           6 Mo Libor         6
1632      5/6LIBOR  IO        60            6 Mo Libor         6
1633      5/6LIBOR  IO        120           6 Mo Libor         6
1634      5/6LIBOR  IO        120           6 Mo Libor         6
1635      5/6LIBOR  IO        120           6 Mo Libor         6
1636      5/6LIBOR  IO        120           6 Mo Libor         6
1637      5/6LIBOR  IO        120           6 Mo Libor         6
1638      5/6LIBOR  IO        120           6 Mo Libor         6
1639      5/6LIBOR            0             6 Mo Libor         6
1640      5/6LIBOR  IO        120           6 Mo Libor         6
1641      5/6LIBOR  IO        60            6 Mo Libor         6
1642      5/6LIBOR  IO        120           6 Mo Libor         6
1643      5/6LIBOR  IO        60            6 Mo Libor         6
1644      5/6LIBOR  IO        120           6 Mo Libor         6
1645      5/6LIBOR  IO        120           6 Mo Libor         6
1646      5/6LIBOR  IO        120           6 Mo Libor         6
1647      5/6LIBOR  IO        120           6 Mo Libor         6
1648      5/6LIBOR  IO        120           6 Mo Libor         6
1649      5/6LIBOR  IO        120           6 Mo Libor         6
1650      5/6LIBOR  IO        120           6 Mo Libor         6
1651      5/6LIBOR  IO        120           6 Mo Libor         6
1652      5/6LIBOR  IO        120           6 Mo Libor         6
1653      5/6LIBOR  IO        120           6 Mo Libor         6
1654      5/6LIBOR  IO        120           6 Mo Libor         6
1655      5/6LIBOR  IO        120           6 Mo Libor         6
1656      5/6LIBOR            0             6 Mo Libor         6
1657      5/6LIBOR            0             6 Mo Libor         6
1658      5/6LIBOR            0             6 Mo Libor         6
1659      5/6LIBOR  IO        120           6 Mo Libor         6
1660      5/6LIBOR  IO        120           6 Mo Libor         6
1661      5/6LIBOR  IO        120           6 Mo Libor         6
1662      5/6LIBOR            0             6 Mo Libor         6
1663      5/6LIBOR  IO        120           6 Mo Libor         6
1664      5/6LIBOR  IO        120           6 Mo Libor         6
1665      5/6LIBOR  IO        120           6 Mo Libor         6
1666      5/6LIBOR            0             6 Mo Libor         6
1667      5/6LIBOR            0             6 Mo Libor         6
1668      5/6LIBOR            0             6 Mo Libor         6
1669      5/6LIBOR  IO        60            6 Mo Libor         6
1670      5/1LIBOR  IO        120           1 YR Libor         12
1671      5/6LIBOR  IO        120           6 Mo Libor         6
1672      5/1LIBOR  IO        120           1 YR Libor         12
1673      5/6LIBOR            0             6 Mo Libor         6
1674      5/6LIBOR            0             6 Mo Libor         6
1675      5/6LIBOR  IO        120           6 Mo Libor         6
1676      5/6LIBOR  IO        120           6 Mo Libor         6
1677      5/6LIBOR  IO        60            6 Mo Libor         6
1678      5/6LIBOR  IO        120           6 Mo Libor         6
1679      5/6LIBOR  IO        120           6 Mo Libor         6
1680      5/6LIBOR  IO        120           6 Mo Libor         6
1681      5/6LIBOR            0             6 Mo Libor         6
1682      5/6LIBOR  IO        120           6 Mo Libor         6
1683      5/6LIBOR  IO        120           6 Mo Libor         6
1684      5/6LIBOR  IO        120           6 Mo Libor         6
1685      5/6LIBOR  IO        120           6 Mo Libor         6
1686      5/6LIBOR  IO        120           6 Mo Libor         6
1687      5/6LIBOR  IO        60            6 Mo Libor         6
1688      5/6LIBOR  IO        120           6 Mo Libor         6
1689      5/6LIBOR  IO        120           6 Mo Libor         6
1690      5/6LIBOR            0             6 Mo Libor         6
1691      5/6LIBOR  IO        120           6 Mo Libor         6
1692      5/6LIBOR  IO        120           6 Mo Libor         6
1693      5/6LIBOR  IO        120           6 Mo Libor         6
1694      5/6LIBOR  IO        120           6 Mo Libor         6
1695      5/6LIBOR  IO        120           6 Mo Libor         6
1696      5/6LIBOR  IO        120           6 Mo Libor         6
1697      5/6LIBOR            0             6 Mo Libor         6
1698      5/6LIBOR            0             6 Mo Libor         6
1699      5/6LIBOR  IO        120           6 Mo Libor         6
1700      5/6LIBOR  IO        120           6 Mo Libor         6
1701      5/6LIBOR            0             6 Mo Libor         6
1702      5/6LIBOR  IO        120           6 Mo Libor         6
1703      5/6LIBOR  IO        120           6 Mo Libor         6
1704      5/6LIBOR  IO        120           6 Mo Libor         6
1705      5/6LIBOR            0             6 Mo Libor         6
1706      5/6LIBOR  IO        120           6 Mo Libor         6
1707      5/6LIBOR  IO        120           6 Mo Libor         6
1708      5/6LIBOR  IO        120           6 Mo Libor         6
1709      5/6LIBOR  IO        120           6 Mo Libor         6
1710      5/6LIBOR  IO        120           6 Mo Libor         6
1711      5/6LIBOR            0             6 Mo Libor         6
1712      5/6LIBOR            0             6 Mo Libor         6
1713      5/6LIBOR  IO        120           6 Mo Libor         6
1714      5/6LIBOR  IO        120           6 Mo Libor         6
1715      5/6LIBOR            0             6 Mo Libor         6
1716      5/6LIBOR  IO        120           6 Mo Libor         6
1717      5/6LIBOR  IO        120           6 Mo Libor         6
1718      5/6LIBOR  IO        120           6 Mo Libor         6
1719      5/6LIBOR  IO        120           6 Mo Libor         6
1720      5/6LIBOR  IO        120           6 Mo Libor         6
1721      5/1LIBOR            0             1 YR Libor         12
1722      5/6LIBOR  IO        120           6 Mo Libor         6
1723      5/6LIBOR  IO        120           6 Mo Libor         6
1724      5/6LIBOR  IO        120           6 Mo Libor         6
1725      5/6LIBOR  IO        120           6 Mo Libor         6
1726      5/6LIBOR  IO        120           6 Mo Libor         6
1727      5/6LIBOR  IO        120           6 Mo Libor         6
1728      5/6LIBOR  IO        120           6 Mo Libor         6
1729      5/6LIBOR  IO        120           6 Mo Libor         6
1730      5/6LIBOR  IO        120           6 Mo Libor         6
1731      5/6LIBOR  IO        120           6 Mo Libor         6
1732      5/6LIBOR  IO        120           6 Mo Libor         6
1733      5/6LIBOR            0             6 Mo Libor         6
1734      5/6LIBOR  IO        120           6 Mo Libor         6
1735      5/6LIBOR  IO        120           6 Mo Libor         6
1736      5/6LIBOR            0             6 Mo Libor         6
1737      5/6LIBOR  IO        120           6 Mo Libor         6
1738      5/6LIBOR            0             6 Mo Libor         6
1739      5/6LIBOR  IO        120           6 Mo Libor         6
1740      5/6LIBOR  IO        120           6 Mo Libor         6
1741      5/6LIBOR            0             6 Mo Libor         6
1742      5/6LIBOR            0             6 Mo Libor         6
1743      5/6LIBOR            0             6 Mo Libor         6
1744      5/6LIBOR            0             6 Mo Libor         6
1745      5/6LIBOR  IO        120           6 Mo Libor         6
1746      5/6LIBOR            0             6 Mo Libor         6
1747      5/6LIBOR            0             6 Mo Libor         6
1748      5/6LIBOR  IO        120           6 Mo Libor         6
1749      5/6LIBOR            0             6 Mo Libor         6
1750      5/6LIBOR  IO        120           6 Mo Libor         6
1751      5/6LIBOR  IO        120           6 Mo Libor         6
1752      5/6LIBOR  IO        120           6 Mo Libor         6
1753      5/6LIBOR  IO        120           6 Mo Libor         6
1754      5/6LIBOR            0             6 Mo Libor         6
1755      5/6LIBOR  IO        120           6 Mo Libor         6
1756      5/6LIBOR  IO        120           6 Mo Libor         6
1757      5/1LIBOR  IO        60            1 YR Libor         12
1758      5/6LIBOR            0             6 Mo Libor         6
1759      5/6LIBOR  IO        120           6 Mo Libor         6
1760      5/6LIBOR            0             6 Mo Libor         6
1761      5/6LIBOR  IO        120           6 Mo Libor         6
1762      5/6LIBOR  IO        120           6 Mo Libor         6
1763      5/6LIBOR  IO        120           6 Mo Libor         6
1764      5/6LIBOR            0             6 Mo Libor         6
1765      5/6LIBOR  IO        120           6 Mo Libor         6
1766      5/6LIBOR  IO        120           6 Mo Libor         6
1767      5/6LIBOR  IO        120           6 Mo Libor         6
1768      5/6LIBOR  IO        120           6 Mo Libor         6
1769      5/6LIBOR  IO        120           6 Mo Libor         6
1770      5/6LIBOR            0             6 Mo Libor         6
1771      5/6LIBOR  IO        120           6 Mo Libor         6
1772      5/6LIBOR  IO        120           6 Mo Libor         6
1773      5/6LIBOR  IO        120           6 Mo Libor         6
1774      5/6LIBOR            0             6 Mo Libor         6
1775      5/6LIBOR            0             6 Mo Libor         6
1776      5/6LIBOR  IO        120           6 Mo Libor         6
1777      5/6LIBOR  IO        120           6 Mo Libor         6
1778      5/6LIBOR  IO        120           6 Mo Libor         6
1779      5/6LIBOR  IO        120           6 Mo Libor         6
1780      5/6LIBOR  IO        120           6 Mo Libor         6
1781      5/6LIBOR  IO        120           6 Mo Libor         6
1782      5/6LIBOR            0             6 Mo Libor         6
1783      5/6LIBOR            0             6 Mo Libor         6
1784      5/6LIBOR  IO        120           6 Mo Libor         6
1785      5/6LIBOR  IO        120           6 Mo Libor         6
1786      5/1LIBOR  IO        120           1 YR Libor         12
1787      5/6LIBOR  IO        120           6 Mo Libor         6
1788      5/1LIBOR  IO        120           1 YR Libor         12
1789      5/6LIBOR            0             6 Mo Libor         6
1790      5/6LIBOR  IO        120           6 Mo Libor         6
1791      5/6LIBOR  IO        120           6 Mo Libor         6
1792      5/6LIBOR            0             6 Mo Libor         6
1793      5/6LIBOR  IO        60            6 Mo Libor         6
1794      5/6LIBOR  IO        60            6 Mo Libor         6
1795      5/6LIBOR            0             6 Mo Libor         6
1796      5/6LIBOR  IO        60            6 Mo Libor         6
1797      5/6LIBOR  IO        120           6 Mo Libor         6
1798      5/6LIBOR            0             6 Mo Libor         6
1799      5/6LIBOR  IO        120           6 Mo Libor         6
1800      5/6LIBOR  IO        120           6 Mo Libor         6
1801      5/6LIBOR            0             6 Mo Libor         6
1802      5/6LIBOR  IO        120           6 Mo Libor         6
1803      5/6LIBOR  IO        120           6 Mo Libor         6
1804      5/6LIBOR  IO        120           6 Mo Libor         6
1805      5/6LIBOR  IO        120           6 Mo Libor         6
1806      5/6LIBOR  IO        120           6 Mo Libor         6
1807      5/6LIBOR  IO        120           6 Mo Libor         6
1808      5/6LIBOR  IO        120           6 Mo Libor         6
1809      5/6LIBOR  IO        120           6 Mo Libor         6
1810      5/6LIBOR  IO        120           6 Mo Libor         6
1811      5/6LIBOR  IO        120           6 Mo Libor         6
1812      5/6LIBOR  IO        60            6 Mo Libor         6
1813      5/6LIBOR  IO        120           6 Mo Libor         6
1814      5/6LIBOR  IO        120           6 Mo Libor         6
1815      5/6LIBOR  IO        120           6 Mo Libor         6
1816      5/6LIBOR            0             6 Mo Libor         6
1817      5/6LIBOR  IO        60            6 Mo Libor         6
1818      5/6LIBOR  IO        120           6 Mo Libor         6
1819      5/6LIBOR            0             6 Mo Libor         6
1820      5/6LIBOR            0             6 Mo Libor         6
1821      5/6LIBOR            0             6 Mo Libor         6
1822      5/6LIBOR  IO        120           6 Mo Libor         6
1823      5/6LIBOR  IO        120           6 Mo Libor         6
1824      5/6LIBOR  IO        120           6 Mo Libor         6
1825      5/6LIBOR  IO        120           6 Mo Libor         6
1826      5/6LIBOR  IO        120           6 Mo Libor         6
1827      5/6LIBOR  IO        120           6 Mo Libor         6
1828      5/6LIBOR  IO        120           6 Mo Libor         6
1829      5/6LIBOR  IO        120           6 Mo Libor         6
1830      5/6LIBOR  IO        120           6 Mo Libor         6
1831      5/6LIBOR  IO        120           6 Mo Libor         6
1832      5/6LIBOR  IO        120           6 Mo Libor         6
1833      5/6LIBOR            0             6 Mo Libor         6
1834      5/6LIBOR            0             6 Mo Libor         6
1835      5/6LIBOR  IO        120           6 Mo Libor         6
1836      5/6LIBOR  IO        120           6 Mo Libor         6
1837      5/6LIBOR  IO        120           6 Mo Libor         6
1838      5/6LIBOR  IO        60            6 Mo Libor         6
1839      5/6LIBOR  IO        120           6 Mo Libor         6
1840      5/6LIBOR            0             6 Mo Libor         6
1841      5/1LIBOR  IO        120           1 YR Libor         12
1842      5/6LIBOR            0             6 Mo Libor         6
1843      5/6LIBOR  IO        120           6 Mo Libor         6
1844      5/6LIBOR  IO        120           6 Mo Libor         6
1845      5/6LIBOR  IO        120           6 Mo Libor         6
1846      5/6LIBOR  IO        120           6 Mo Libor         6
1847      5/6LIBOR  IO        120           6 Mo Libor         6
1848      5/6LIBOR            0             6 Mo Libor         6
1849      5/6LIBOR  IO        120           6 Mo Libor         6
1850      5/6LIBOR  IO        120           6 Mo Libor         6
1851      5/6LIBOR  IO        120           6 Mo Libor         6
1852      5/6LIBOR  IO        120           6 Mo Libor         6
1853      5/6LIBOR            0             6 Mo Libor         6
1854      5/6LIBOR  IO        120           6 Mo Libor         6
1855      5/6LIBOR  IO        120           6 Mo Libor         6
1856      5/6LIBOR  IO        120           6 Mo Libor         6
1857      5/6LIBOR            0             6 Mo Libor         6
1858      5/6LIBOR  IO        120           6 Mo Libor         6
1859      5/6LIBOR            0             6 Mo Libor         6
1860      5/6LIBOR  IO        120           6 Mo Libor         6
1861      5/6LIBOR  IO        120           6 Mo Libor         6
1862      5/6LIBOR  IO        120           6 Mo Libor         6
1863      5/6LIBOR  IO        120           6 Mo Libor         6
1864      5/6LIBOR  IO        60            6 Mo Libor         6
1865      5/6LIBOR            0             6 Mo Libor         6
1866      5/6LIBOR  IO        120           6 Mo Libor         6
1867      5/6LIBOR  IO        120           6 Mo Libor         6
1868      5/6LIBOR            0             6 Mo Libor         6
1869      5/6LIBOR  IO        120           6 Mo Libor         6
1870      5/6LIBOR  IO        120           6 Mo Libor         6
1871      5/6LIBOR  IO        120           6 Mo Libor         6
1872      5/6LIBOR  IO        120           6 Mo Libor         6
1873      5/6LIBOR  IO        120           6 Mo Libor         6
1874      5/6LIBOR  IO        60            6 Mo Libor         6
1875      5/6LIBOR            0             6 Mo Libor         6
1876      5/6LIBOR  IO        120           6 Mo Libor         6
1877      5/6LIBOR  IO        120           6 Mo Libor         6
1878      5/6LIBOR  IO        120           6 Mo Libor         6
1879      5/6LIBOR  IO        120           6 Mo Libor         6
1880      5/6LIBOR  IO        120           6 Mo Libor         6
1881      5/6LIBOR  IO        120           6 Mo Libor         6
1882      5/6LIBOR  IO        120           6 Mo Libor         6
1883      5/6LIBOR            0             6 Mo Libor         6
1884      5/6LIBOR  IO        120           6 Mo Libor         6
1885      5/6LIBOR  IO        120           6 Mo Libor         6
1886      5/6LIBOR  IO        120           6 Mo Libor         6
1887      5/6LIBOR  IO        60            6 Mo Libor         6
1888      5/6LIBOR            0             6 Mo Libor         6
1889      5/6LIBOR  IO        120           6 Mo Libor         6
1890      5/6LIBOR  IO        120           6 Mo Libor         6
1891      5/6LIBOR  IO        120           6 Mo Libor         6
1892      5/6LIBOR            0             6 Mo Libor         6
1893      5/6LIBOR            0             6 Mo Libor         6
1894      5/6LIBOR  IO        120           6 Mo Libor         6
1895      5/6LIBOR  IO        120           6 Mo Libor         6
1896      5/6LIBOR  IO        120           6 Mo Libor         6
1897      5/6LIBOR  IO        120           6 Mo Libor         6
1898      5/6LIBOR  IO        120           6 Mo Libor         6
1899      5/6LIBOR  IO        120           6 Mo Libor         6
1900      5/6LIBOR  IO        60            6 Mo Libor         6
1901      5/6LIBOR  IO        60            6 Mo Libor         6
1902      5/6LIBOR  IO        120           6 Mo Libor         6
1903      5/6LIBOR  IO        120           6 Mo Libor         6
1904      5/6LIBOR  IO        120           6 Mo Libor         6
1905      5/6LIBOR  IO        120           6 Mo Libor         6
1906      5/6LIBOR  IO        60            6 Mo Libor         6
1907      5/6LIBOR  IO        120           6 Mo Libor         6
1908      5/6LIBOR  IO        120           6 Mo Libor         6
1909      5/6LIBOR  IO        120           6 Mo Libor         6
1910      5/6LIBOR  IO        60            6 Mo Libor         6
1911      5/6LIBOR  IO        60            6 Mo Libor         6
1912      5/6LIBOR  IO        120           6 Mo Libor         6
1913      5/6LIBOR            0             6 Mo Libor         6
1914      5/6LIBOR  IO        120           6 Mo Libor         6
1915      5/6LIBOR            0             6 Mo Libor         6
1916      5/6LIBOR  IO        60            6 Mo Libor         6
1917      5/6LIBOR  IO        120           6 Mo Libor         6
1918      5/6LIBOR  IO        60            6 Mo Libor         6
1919      5/6LIBOR            0             6 Mo Libor         6
1920      5/6LIBOR  IO        120           6 Mo Libor         6
1921      5/6LIBOR            0             6 Mo Libor         6
1922      5/6LIBOR  IO        60            6 Mo Libor         6
1923      5/6LIBOR  IO        120           6 Mo Libor         6
1924      5/6LIBOR  IO        120           6 Mo Libor         6
1925      5/6LIBOR  IO        120           6 Mo Libor         6
1926      5/6LIBOR  IO        120           6 Mo Libor         6
1927      5/6LIBOR  IO        60            6 Mo Libor         6
1928      5/6LIBOR  IO        120           6 Mo Libor         6
1929      5/6LIBOR  IO        120           6 Mo Libor         6
1930      5/6LIBOR  IO        120           6 Mo Libor         6
1931      5/6LIBOR  IO        120           6 Mo Libor         6
1932      5/6LIBOR            0             6 Mo Libor         6
1933      5/6LIBOR  IO        120           6 Mo Libor         6
1934      5/6LIBOR  IO        120           6 Mo Libor         6
1935      5/6LIBOR  IO        120           6 Mo Libor         6
1936      5/6LIBOR  IO        120           6 Mo Libor         6
1937      5/6LIBOR  IO        120           6 Mo Libor         6
1938      5/6LIBOR            0             6 Mo Libor         6
1939      5/6LIBOR  IO        120           6 Mo Libor         6
1940      5/6LIBOR  IO        120           6 Mo Libor         6
1941      5/6LIBOR  IO        120           6 Mo Libor         6
1942      5/6LIBOR  IO        120           6 Mo Libor         6
1943      5/6LIBOR  IO        120           6 Mo Libor         6
1944      5/6LIBOR  IO        120           6 Mo Libor         6
1945      5/6LIBOR  IO        60            6 Mo Libor         6
1946      5/6LIBOR  IO        60            6 Mo Libor         6
1947      5/6LIBOR  IO        60            6 Mo Libor         6
1948      5/6LIBOR  IO        120           6 Mo Libor         6
1949      5/6LIBOR  IO        60            6 Mo Libor         6
1950      5/6LIBOR  IO        120           6 Mo Libor         6
1951      5/6LIBOR  IO        120           6 Mo Libor         6
1952      5/6LIBOR  IO        120           6 Mo Libor         6
1953      5/6LIBOR  IO        120           6 Mo Libor         6
1954      5/6LIBOR  IO        120           6 Mo Libor         6
1955      5/6LIBOR  IO        120           6 Mo Libor         6
1956      5/6LIBOR  IO        120           6 Mo Libor         6
1957      5/6LIBOR  IO        120           6 Mo Libor         6
1958      5/6LIBOR  IO        120           6 Mo Libor         6
1959      5/6LIBOR  IO        120           6 Mo Libor         6
1960      5/6LIBOR  IO        120           6 Mo Libor         6
1961      5/6LIBOR            0             6 Mo Libor         6
1962      5/6LIBOR  IO        120           6 Mo Libor         6
1963      5/6LIBOR  IO        120           6 Mo Libor         6
1964      5/6LIBOR  IO        120           6 Mo Libor         6
1965      5/6LIBOR            0             6 Mo Libor         6
1966      5/6LIBOR            0             6 Mo Libor         6
1967      5/6LIBOR  IO        120           6 Mo Libor         6
1968      5/6LIBOR  IO        120           6 Mo Libor         6
1969      5/6LIBOR  IO        120           6 Mo Libor         6
1970      5/6LIBOR            0             6 Mo Libor         6
1971      5/6LIBOR  IO        120           6 Mo Libor         6
1972      5/6LIBOR  IO        120           6 Mo Libor         6
1973      5/6LIBOR  IO        120           6 Mo Libor         6
1974      5/6LIBOR  IO        60            6 Mo Libor         6
1975      5/6LIBOR  IO        120           6 Mo Libor         6
1976      5/6LIBOR  IO        60            6 Mo Libor         6
1977      5/6LIBOR  IO        60            6 Mo Libor         6
1978      5/6LIBOR  IO        120           6 Mo Libor         6
1979      5/6LIBOR  IO        120           6 Mo Libor         6
1980      5/6LIBOR  IO        120           6 Mo Libor         6
1981      5/6LIBOR  IO        120           6 Mo Libor         6
1982      5/6LIBOR  IO        60            6 Mo Libor         6
1983      5/6LIBOR  IO        60            6 Mo Libor         6
1984      5/6LIBOR  IO        120           6 Mo Libor         6
1985      5/6LIBOR            0             6 Mo Libor         6
1986      5/6LIBOR            0             6 Mo Libor         6
1987      5/6LIBOR  IO        120           6 Mo Libor         6
1988      5/6LIBOR  IO        120           6 Mo Libor         6
1989      5/6LIBOR  IO        60            6 Mo Libor         6
1990      5/1LIBOR  IO        120           1 YR Libor         12
1991      5/1LIBOR            0             1 YR Libor         12
1992      5/6LIBOR  IO        120           6 Mo Libor         6
1993      5/6LIBOR  IO        120           6 Mo Libor         6
1994      5/6LIBOR  IO        120           6 Mo Libor         6
1995      5/6LIBOR  IO        60            6 Mo Libor         6
1996      5/1LIBOR            0             1 YR Libor         12
1997      5/6LIBOR  IO        120           6 Mo Libor         6
1998      5/6LIBOR            0             6 Mo Libor         6
1999      5/6LIBOR  IO        60            6 Mo Libor         6
2000      5/6LIBOR  IO        120           6 Mo Libor         6
2001      5/6LIBOR            0             6 Mo Libor         6
2002      5/6LIBOR  IO        120           6 Mo Libor         6
2003      5/6LIBOR  IO        120           6 Mo Libor         6
2004      5/6LIBOR  IO        120           6 Mo Libor         6
2005      5/6LIBOR  IO        120           6 Mo Libor         6
2006      5/6LIBOR  IO        120           6 Mo Libor         6
2007      5/6LIBOR  IO        60            6 Mo Libor         6
2008      5/6LIBOR  IO        60            6 Mo Libor         6
2009      5/1LIBOR            0             1 YR Libor         12
2010      5/6LIBOR  IO        120           6 Mo Libor         6
2011      5/6LIBOR  IO        120           6 Mo Libor         6
2012      5/6LIBOR  IO        120           6 Mo Libor         6
2013      5/6LIBOR  IO        120           6 Mo Libor         6
2014      5/6LIBOR            0             6 Mo Libor         6
2015      5/6LIBOR  IO        120           6 Mo Libor         6
2016      5/6LIBOR  IO        120           6 Mo Libor         6
2017      5/6LIBOR  IO        120           6 Mo Libor         6
2018      5/6LIBOR  IO        60            6 Mo Libor         6
2019      5/6LIBOR            0             6 Mo Libor         6
2020      5/6LIBOR  IO        120           6 Mo Libor         6
2021      5/6LIBOR  IO        60            6 Mo Libor         6
2022      5/6LIBOR  IO        120           6 Mo Libor         6
2023      5/6LIBOR  IO        60            6 Mo Libor         6
2024      5/1LIBOR  IO        120           1 YR Libor         12
2025      5/6LIBOR  IO        120           6 Mo Libor         6
2026      5/6LIBOR  IO        60            6 Mo Libor         6
2027      5/6LIBOR  IO        120           6 Mo Libor         6
2028      5/6LIBOR  IO        120           6 Mo Libor         6
2029      5/6LIBOR  IO        60            6 Mo Libor         6
2030      5/6LIBOR  IO        120           6 Mo Libor         6
2031      5/1LIBOR            0             1 YR Libor         12
2032      5/6LIBOR            0             6 Mo Libor         6
2033      5/6LIBOR  IO        60            6 Mo Libor         6
2034      5/6LIBOR            0             6 Mo Libor         6
2035      5/1LIBOR  IO        60            1 YR Libor         12
2036      5/1LIBOR            0             1 YR Libor         12
2037      5/1LIBOR  IO        60            1 YR Libor         12
2038      5/1LIBOR  IO        60            1 YR Libor         12
2039      5/1LIBOR  IO        60            1 YR Libor         12
2040      5/1LIBOR  IO        60            1 YR Libor         12
2041      5/1LIBOR  IO        60            1 YR Libor         12
2042      5/1LIBOR  IO        60            1 YR Libor         12
2043      5/1LIBOR  IO        60            1 YR Libor         12
2044      5/1LIBOR  IO        60            1 YR Libor         12
2045      5/1LIBOR            0             1 YR Libor         12




--------------------------------------------------------------------------------




          PAY_FREQ       NEXT_RATE_ADJ_DATE1            NEXT_PAY_ADJ_DATE1            MARGIN
1         6              20111101                       20111201                      2.25
2         6              20111201                       20120101                      2.25
3         6              20111001                       20111101                      2.25
4         6              20110501                       20110601                      2.25
5         6              20110701                       20110801                      2.25
6         6              20111101                       20111201                      2.25
7         6              20110901                       20111001                      2.25
8         6              20111101                       20111201                      2.75
9         6              20111201                       20120101                      2.25
10        6              20110801                       20110901                      2.25
11        6              20111201                       20120101                      2.25
12        6              20111201                       20120101                      2.25
13        6              20111201                       20120101                      2.25
14        6              20111201                       20120101                      2.25
15        6              20111201                       20120101                      2.25
16        6              20111001                       20111101                      2.25
17        6              20111201                       20120101                      2.25
18        6              20111201                       20120101                      2.25
19        6              20111201                       20120101                      2.25
20        6              20111101                       20111201                      2.25
21        6              20111201                       20120101                      2.25
22        6              20111201                       20120101                      2.25
23        6              20111201                       20120101                      2.25
24        6              20111201                       20120101                      2.25
25        6              20111201                       20120101                      2.25
26        6              20111001                       20111101                      2.25
27        6              20111201                       20120101                      2.25
28        6              20111201                       20120101                      2.25
29        6              20111201                       20120101                      2.25
30        6              20111201                       20120101                      2.25
31        6              20111201                       20120101                      2.25
32        6              20111201                       20120101                      2.25
33        6              20111201                       20120101                      2.25
34        6              20111201                       20120101                      2.25
35        6              20111201                       20120101                      2.25
36        6              20111201                       20120101                      2.25
37        6              20111201                       20120101                      2.25
38        6              20111201                       20120101                      2.25
39        6              20111201                       20120101                      2.25
40        6              20111201                       20120101                      2.25
41        6              20111201                       20120101                      2.25
42        6              20111201                       20120101                      2.25
43        6              20111201                       20120101                      2.25
44        6              20111201                       20120101                      2.25
45        6              20111201                       20120101                      2.25
46        6              20111201                       20120101                      2.25
47        6              20111201                       20120101                      2.25
48        6              20111201                       20120101                      2.25
49        6              20111201                       20120101                      2.25
50        6              20111201                       20120101                      2.25
51        6              20111201                       20120101                      2.25
52        6              20111201                       20120101                      2.25
53        6              20111201                       20120101                      2.25
54        6              20111201                       20120101                      2.25
55        6              20111201                       20120101                      2.25
56        6              20111201                       20120101                      2.25
57        6              20111201                       20120101                      2.25
58        6              20111201                       20120101                      2.25
59        6              20111201                       20120101                      2.25
60        6              20111201                       20120101                      2.25
61        6              20111201                       20120101                      2.25
62        6              20111201                       20120101                      2.25
63        6              20111101                       20111201                      2.25
64        6              20111001                       20111101                      2.25
65        6              20111001                       20111101                      2.25
66        6              20111001                       20111101                      2.25
67        6              20111001                       20111101                      2.25
68        6              20111001                       20111101                      2.25
69        6              20111101                       20111201                      2.25
70        6              20111001                       20111101                      2.25
71        6              20111101                       20111201                      2.25
72        6              20111101                       20111201                      2.25
73        6              20111001                       20111101                      2.25
74        6              20110901                       20111001                      2.25
75        6              20111001                       20111101                      2.25
76        6              20111001                       20111101                      2.25
77        6              20111101                       20111201                      2.25
78        6              20111101                       20111201                      2.25
79        6              20111001                       20111101                      2.25
80        6              20111001                       20111101                      2.25
81        6              20111101                       20111201                      2.25
82        6              20111001                       20111101                      2.25
83        6              20111001                       20111101                      2.25
84        6              20111001                       20111101                      2.25
85        6              20111201                       20120101                      2.25
86        6              20111201                       20120101                      2.25
87        6              20111201                       20120101                      2.25
88        6              20111101                       20111201                      2.25
89        6              20111001                       20111101                      2.25
90        6              20111201                       20120101                      2.25
91        6              20111001                       20111101                      2.25
92        6              20111201                       20120101                      2.25
93        6              20111201                       20120101                      2.25
94        12             20111001                       20111101                      2.25
95        6              20111101                       20111201                      2.25
96        6              20111101                       20111201                      2.25
97        6              20111001                       20111101                      2.25
98        6              20111001                       20111101                      2.25
99        12             20111001                       20111101                      2.25
100       6              20110201                       20110301                      2.25
101       6              20111201                       20120101                      2.25
102       6              20111201                       20120101                      2.25
103       6              20111201                       20120101                      2.25
104       6              20111201                       20120101                      2.25
105       6              20111201                       20120101                      2.25
106       6              20111201                       20120101                      2.25
107       6              20111101                       20111201                      2.25
108       6              20111201                       20120101                      2.25
109       6              20111101                       20111201                      2.25
110       6              20111201                       20120101                      2.25
111       6              20111101                       20111201                      2.25
112       6              20111201                       20120101                      2.25
113       6              20111201                       20120101                      2.25
114       6              20111201                       20120101                      2.25
115       6              20111201                       20120101                      2.25
116       6              20111201                       20120101                      2.25
117       6              20111201                       20120101                      2.25
118       6              20111201                       20120101                      2.25
119       6              20111201                       20120101                      2.25
120       6              20111201                       20120101                      2.25
121       6              20111201                       20120101                      2.25
122       6              20111201                       20120101                      2.25
123       12             20111201                       20120101                      2.25
124       6              20111201                       20120101                      2.25
125       6              20111201                       20120101                      2.25
126       6              20111201                       20120101                      2.25
127       6              20111101                       20111201                      2.25
128       6              20111201                       20120101                      2.25
129       6              20111201                       20120101                      2.75
130       6              20111201                       20120101                      2.25
131       6              20111201                       20120101                      2.25
132       6              20111101                       20111201                      2.25
133       6              20111101                       20111201                      2.25
134       6              20111101                       20111201                      2.25
135       6              20111201                       20120101                      2.25
136       6              20111201                       20120101                      2.25
137       6              20111201                       20120101                      2.25
138       6              20111201                       20120101                      2.25
139       6              20111201                       20120101                      2.25
140       6              20111201                       20120101                      2.25
141       6              20111201                       20120101                      2.25
142       6              20111201                       20120101                      2.25
143       6              20111201                       20120101                      2.25
144       6              20110901                       20111001                      2.25
145       6              20111001                       20111101                      2.25
146       6              20111201                       20120101                      2.25
147       6              20111201                       20120101                      2.25
148       6              20111201                       20120101                      2.25
149       6              20111201                       20120101                      2.25
150       6              20111201                       20120101                      2.25
151       6              20111201                       20120101                      2.25
152       6              20111201                       20120101                      2.25
153       6              20111201                       20120101                      2.25
154       6              20111201                       20120101                      2.25
155       12             20111201                       20120101                      2.25
156       6              20111201                       20120101                      2.25
157       6              20111101                       20111201                      2.25
158       6              20111201                       20120101                      2.25
159       6              20111001                       20111101                      2.25
160       6              20111201                       20120101                      2.25
161       6              20111201                       20120101                      2.25
162       6              20111101                       20111201                      2.25
163       6              20111201                       20120101                      2.25
164       6              20111101                       20111201                      2.25
165       6              20111101                       20111201                      2.25
166       6              20111201                       20120101                      2.25
167       6              20111101                       20111201                      2.25
168       6              20111101                       20111201                      2.25
169       6              20111201                       20120101                      2.25
170       6              20111201                       20120101                      2.25
171       6              20111101                       20111201                      2.25
172       6              20111201                       20120101                      2.25
173       12             20111201                       20120101                      2.25
174       6              20111201                       20120101                      2.25
175       6              20111201                       20120101                      2.25
176       6              20111201                       20120101                      2.25
177       6              20111001                       20111101                      2.25
178       6              20111101                       20111201                      2.25
179       6              20111101                       20111201                      2.375
180       6              20111101                       20111201                      2.25
181       6              20111101                       20111201                      2.25
182       6              20111101                       20111201                      2.25
183       6              20111201                       20120101                      2.25
184       6              20111101                       20111201                      2.25
185       6              20111101                       20111201                      2.25
186       6              20111001                       20111101                      2.25
187       6              20111101                       20111201                      2.25
188       6              20111101                       20111201                      2.25
189       6              20111101                       20111201                      2.25
190       6              20111101                       20111201                      2.25
191       6              20111101                       20111201                      2.25
192       6              20111101                       20111201                      2.25
193       6              20111101                       20111201                      2.25
194       6              20111101                       20111201                      2.25
195       6              20111101                       20111201                      2.25
196       6              20111101                       20111201                      2.25
197       6              20111101                       20111201                      2.25
198       6              20111101                       20111201                      2.25
199       6              20111101                       20111201                      2.25
200       6              20111101                       20111201                      2.25
201       6              20111201                       20120101                      2.25
202       6              20111201                       20120101                      2.25
203       6              20111201                       20120101                      2.25
204       6              20111201                       20120101                      2.25
205       12             20111201                       20120101                      2.25
206       6              20111201                       20120101                      2.25
207       6              20111201                       20120101                      2.25
208       6              20111101                       20111201                      2.25
209       6              20111101                       20111201                      2.25
210       6              20111201                       20120101                      2.25
211       6              20111201                       20120101                      2.25
212       6              20111101                       20111201                      2.25
213       6              20111101                       20111201                      2.25
214       6              20111101                       20111201                      2.25
215       6              20111201                       20120101                      2.25
216       6              20111201                       20120101                      2.25
217       6              20111201                       20120101                      2.25
218       12             20111201                       20120101                      2.25
219       6              20111201                       20120101                      2.25
220       6              20111101                       20111201                      2.25
221       6              20111101                       20111201                      2.75
222       6              20111101                       20111201                      2.25
223       6              20111201                       20120101                      2.25
224       6              20111201                       20120101                      2.25
225       6              20111201                       20120101                      2.25
226       6              20111201                       20120101                      2.25
227       6              20111201                       20120101                      2.25
228       6              20111201                       20120101                      2.25
229       6              20111201                       20120101                      2.25
230       6              20111201                       20120101                      2.25
231       6              20111201                       20120101                      2.25
232       6              20111201                       20120101                      2.25
233       6              20111201                       20120101                      2.25
234       6              20111201                       20120101                      2.25
235       6              20111101                       20111201                      2.25
236       6              20111101                       20111201                      2.25
237       6              20111101                       20111201                      2.25
238       6              20111101                       20111201                      2.25
239       12             20120101                       20120201                      2.25
240       12             20120101                       20120201                      2.25
241       12             20111101                       20111201                      2.25
242       6              20111101                       20111201                      2.25
243       12             20111101                       20111201                      2.25
244       12             20111101                       20111201                      2.25
245       12             20111201                       20120101                      2.25
246       12             20111101                       20111201                      2.25
247       12             20111101                       20111201                      2.25
248       6              20111001                       20111101                      2.25
249       12             20111201                       20120101                      2.25
250       12             20111201                       20120101                      2.25
251       12             20111201                       20120101                      2.25
252       12             20111101                       20111201                      2.25
253       12             20111101                       20111201                      2.25
254       12             20111101                       20111201                      2.25
255       6              20111101                       20111201                      2.25
256       12             20111201                       20120101                      2.25
257       12             20111101                       20111201                      2.25
258       12             20111001                       20111101                      2.75
259       6              20111101                       20111201                      2.25
260       6              20111101                       20111201                      2.875
261       12             20111201                       20120101                      2.25
262       12             20111101                       20111201                      2.25
263       12             20111101                       20111201                      2.25
264       12             20111101                       20111201                      2.25
265       12             20111201                       20120101                      2.25
266       6              20111201                       20120101                      2.25
267       6              20110901                       20111001                      3.5
268       6              20111201                       20120101                      2.25
269       6              20111201                       20120101                      2.25
270       6              20111201                       20120101                      2.25
271       6              20111201                       20120101                      2.25
272       6              20111201                       20120101                      2.25
273       6              20111201                       20120101                      2.25
274       6              20111201                       20120101                      2.25
275       6              20111201                       20120101                      2.25
276       6              20111201                       20120101                      2.25
277       6              20111201                       20120101                      2.25
278       6              20111201                       20120101                      2.25
279       6              20111201                       20120101                      2.25
280       6              20111201                       20120101                      2.25
281       6              20111201                       20120101                      2.25
282       6              20111201                       20120101                      2.25
283       12             20111201                       20120101                      2.25
284       12             20111201                       20120101                      2.25
285       6              20111201                       20120101                      2.25
286       6              20111201                       20120101                      2.25
287       6              20111201                       20120101                      2.25
288       6              20111201                       20120101                      2.25
289       6              20111201                       20120101                      2.25
290       6              20111201                       20120101                      2.25
291       6              20111201                       20120101                      2.25
292       6              20111201                       20120101                      2.25
293       6              20111201                       20120101                      2.25
294       12             20111201                       20120101                      2.25
295       6              20111201                       20120101                      2.25
296       6              20111201                       20120101                      2.25
297       6              20111201                       20120101                      2.25
298       6              20111201                       20120101                      2.25
299       6              20111201                       20120101                      2.25
300       6              20111201                       20120101                      2.25
301       6              20111201                       20120101                      2.25
302       6              20111201                       20120101                      2.25
303       6              20111201                       20120101                      2.25
304       6              20111201                       20120101                      2.25
305       6              20111201                       20120101                      2.25
306       6              20111201                       20120101                      2.25
307       6              20111201                       20120101                      2.25
308       6              20111201                       20120101                      2.25
309       6              20111201                       20120101                      2.25
310       6              20111201                       20120101                      2.25
311       6              20111201                       20120101                      2.25
312       6              20111201                       20120101                      2.25
313       6              20111201                       20120101                      2.25
314       6              20111201                       20120101                      2.25
315       6              20111201                       20120101                      2.25
316       6              20111201                       20120101                      2.25
317       6              20111201                       20120101                      2.25
318       6              20111201                       20120101                      2.25
319       6              20111201                       20120101                      2.25
320       6              20111201                       20120101                      2.25
321       6              20111101                       20111201                      2.25
322       6              20111201                       20120101                      2.25
323       6              20111201                       20120101                      2.25
324       6              20111201                       20120101                      2.25
325       6              20111201                       20120101                      2.25
326       12             20111201                       20120101                      2.25
327       12             20111201                       20120101                      2.25
328       6              20111101                       20111201                      2.25
329       6              20111201                       20120101                      2.25
330       6              20111201                       20120101                      2.25
331       12             20111201                       20120101                      2.25
332       6              20111201                       20120101                      2.25
333       6              20111201                       20120101                      2.25
334       6              20111001                       20111101                      2.25
335       6              20111101                       20111201                      2.25
336       6              20111201                       20120101                      2.25
337       6              20111201                       20120101                      2.25
338       6              20111201                       20120101                      2.25
339       6              20111201                       20120101                      2.25
340       6              20111201                       20120101                      2.25
341       6              20111201                       20120101                      2.25
342       6              20111201                       20120101                      2.25
343       6              20111201                       20120101                      2.25
344       6              20111201                       20120101                      2.25
345       6              20111201                       20120101                      2.25
346       12             20111101                       20111201                      2.25
347       12             20111201                       20120101                      2.25
348       12             20111101                       20111201                      2.25
349       12             20111001                       20111101                      2.25
350       12             20111001                       20111101                      2.25
351       12             20111201                       20120101                      2.25
352       6              20111201                       20120101                      2.25
353       6              20111101                       20111201                      2.25
354       12             20111101                       20111201                      2.25
355       12             20111201                       20120101                      2.25
356       12             20111101                       20111201                      2.25
357       6              20111101                       20111201                      2.25
358       12             20111001                       20111101                      2.25
359       12             20111201                       20120101                      2.25
360       12             20111101                       20111201                      2.25
361       12             20111101                       20111201                      2.25
362       6              20111001                       20111101                      2.25
363       12             20120101                       20120201                      2.25
364       6              20111201                       20120101                      2.25
365       6              20111201                       20120101                      2.25
366       12             20111101                       20111201                      2.25
367       6              20111101                       20111201                      2.25
368       6              20111101                       20111201                      2.25
369       12             20111101                       20111201                      2.25
370       12             20111101                       20111201                      2.25
371       12             20111101                       20111201                      2.25
372       12             20111101                       20111201                      2.25
373       12             20111201                       20120101                      2.25
374       12             20111101                       20111201                      2.25
375       12             20111201                       20120101                      2.25
376       12             20111101                       20111201                      2.25
377       12             20111101                       20111201                      2.25
378       12             20111201                       20120101                      2.25
379       12             20111101                       20111201                      2.25
380       12             20111101                       20111201                      2.25
381       12             20111101                       20111201                      2.25
382       6              20111201                       20120101                      2.25
383       12             20111101                       20111201                      2.25
384       6              20111101                       20111201                      2.25
385       12             20111201                       20120101                      2.25
386       12             20111201                       20120101                      2.25
387       12             20111101                       20111201                      2.25
388       12             20111101                       20111201                      2.25
389       6              20111101                       20111201                      2.25
390       6              20111201                       20120101                      2.25
391       6              20111201                       20120101                      2.25
392       6              20111101                       20111201                      2.25
393       6              20111201                       20120101                      2.25
394       6              20111201                       20120101                      2.25
395       12             20111001                       20111101                      2.25
396       12             20111201                       20120101                      2.25
397       12             20111201                       20120101                      2.25
398       12             20111201                       20120101                      2.25
399       12             20111201                       20120101                      2.25
400       12             20111001                       20111101                      2.25
401       12             20111001                       20111101                      2.25
402       12             20111101                       20111201                      2.25
403       12             20111201                       20120101                      2.25
404       6              20111001                       20111101                      2.25
405       6              20111001                       20111101                      2.25
406       12             20111201                       20120101                      2.25
407       12             20111201                       20120101                      2.25
408       12             20111201                       20120101                      2.25
409       12             20111201                       20120101                      2.25
410       12             20110901                       20111001                      2.25
411       12             20111201                       20120101                      2.25
412       12             20111101                       20111201                      2.25
413       12             20110901                       20111001                      2.25
414       12             20111201                       20120101                      2.25
415       12             20111101                       20111201                      2.25
416       12             20111201                       20120101                      2.25
417       12             20111201                       20120101                      2.25
418       12             20111201                       20120101                      2.25
419       12             20120101                       20120201                      2.25
420       6              20111101                       20111201                      2.25
421       12             20111001                       20111101                      2.25
422       12             20111001                       20111101                      2.25
423       6              20111101                       20111201                      2.25
424       12             20111001                       20111101                      2.25
425       12             20111101                       20111201                      2.25
426       12             20111101                       20111201                      2.25
427       12             20110901                       20111001                      2.25
428       12             20111201                       20120101                      2.25
429       12             20111201                       20120101                      2.25
430       12             20111001                       20111101                      2.25
431       12             20111201                       20120101                      2.25
432       12             20111201                       20120101                      2.25
433       12             20111201                       20120101                      2.25
434       12             20120101                       20120201                      2.25
435       12             20111201                       20120101                      2.25
436       12             20111201                       20120101                      2.25
437       12             20111201                       20120101                      2.25
438       12             20111201                       20120101                      2.25
439       12             20111201                       20120101                      2.25
440       12             20111201                       20120101                      2.25
441       12             20111001                       20111101                      2.25
442       12             20111201                       20120101                      2.25
443       12             20111201                       20120101                      2.25
444       12             20111201                       20120101                      2.25
445       12             20111201                       20120101                      2.25
446       12             20111201                       20120101                      2.25
447       12             20120101                       20120201                      2.25
448       12             20111201                       20120101                      2.25
449       12             20111101                       20111201                      2.25
450       12             20111201                       20120101                      2.25
451       12             20111101                       20111201                      2.25
452       12             20111201                       20120101                      2.25
453       12             20111001                       20111101                      2.25
454       12             20111101                       20111201                      2.25
455       12             20111201                       20120101                      2.25
456       12             20111101                       20111201                      2.25
457       12             20111201                       20120101                      2.25
458       6              20111001                       20111101                      5.25
459       12             20111101                       20111201                      2.25
460       12             20111101                       20111201                      2.25
461       12             20111201                       20120101                      2.25
462       12             20110901                       20111001                      2.25
463       12             20111101                       20111201                      2.25
464       12             20111201                       20120101                      2.25
465       12             20111201                       20120101                      2.25
466       12             20120101                       20120201                      2.25
467       12             20111201                       20120101                      2.25
468       12             20111201                       20120101                      2.25
469       12             20111201                       20120101                      2.25
470       12             20111201                       20120101                      2.25
471       12             20120101                       20120201                      2.25
472       12             20111201                       20120101                      2.25
473       12             20111201                       20120101                      2.25
474       12             20111201                       20120101                      2.25
475       12             20111201                       20120101                      2.25
476       12             20120101                       20120201                      2.25
477       12             20111201                       20120101                      2.25
478       12             20111201                       20120101                      2.25
479       12             20111201                       20120101                      2.25
480       12             20111201                       20120101                      2.25
481       12             20120101                       20120201                      2.25
482       12             20111201                       20120101                      2.25
483       12             20111201                       20120101                      2.25
484       12             20120101                       20120201                      2.25
485       12             20111201                       20120101                      2.25
486       12             20120101                       20120201                      2.25
487       12             20111201                       20120101                      2.25
488       12             20111201                       20120101                      2.25
489       12             20111201                       20120101                      2.25
490       12             20111201                       20120101                      2.25
491       12             20111201                       20120101                      2.25
492       12             20111201                       20120101                      2.25
493       12             20111201                       20120101                      2.25
494       12             20111201                       20120101                      2.25
495       12             20111201                       20120101                      2.25
496       12             20120101                       20120201                      2.25
497       12             20111201                       20120101                      2.25
498       12             20111201                       20120101                      2.25
499       12             20111201                       20120101                      2.25
500       12             20120101                       20120201                      2.25
501       12             20111101                       20111201                      2.25
502       12             20111201                       20120101                      2.25
503       12             20111101                       20111201                      2.25
504       12             20111201                       20120101                      2.25
505       12             20111201                       20120101                      2.25
506       12             20111201                       20120101                      2.25
507       6              20111101                       20111201                      2.25
508       12             20111101                       20111201                      2.25
509       12             20111201                       20120101                      2.25
510       12             20111201                       20120101                      2.25
511       12             20111201                       20120101                      2.25
512       12             20111201                       20120101                      2.25
513       12             20111101                       20111201                      2.25
514       12             20111201                       20120101                      2.25
515       12             20111201                       20120101                      2.25
516       6              20111101                       20111201                      2.25
517       12             20111201                       20120101                      2.25
518       12             20111101                       20111201                      2.25
519       12             20111201                       20120101                      2.25
520       12             20111201                       20120101                      2.25
521       6              20111101                       20111201                      2.25
522       12             20111201                       20120101                      2.25
523       12             20111101                       20111201                      2.25
524       12             20111101                       20111201                      2.875
525       12             20111101                       20111201                      2.25
526       12             20111201                       20120101                      2.25
527       12             20111101                       20111201                      2.25
528       12             20111201                       20120101                      2.25
529       12             20111201                       20120101                      2.25
530       12             20111101                       20111201                      2.25
531       12             20111101                       20111201                      2.25
532       6              20111101                       20111201                      2.25
533       12             20111201                       20120101                      2.25
534       12             20111201                       20120101                      2.25
535       12             20111201                       20120101                      2.25
536       12             20111201                       20120101                      2.75
537       12             20111201                       20120101                      2.25
538       12             20111201                       20120101                      2.25
539       12             20111201                       20120101                      2.25
540       12             20111201                       20120101                      2.25
541       12             20111201                       20120101                      2.25
542       12             20111201                       20120101                      2.25
543       12             20111201                       20120101                      2.25
544       12             20111201                       20120101                      2.25
545       12             20111201                       20120101                      2.25
546       12             20111201                       20120101                      2.25
547       12             20111201                       20120101                      2.25
548       12             20111201                       20120101                      2.25
549       12             20111201                       20120101                      2.25
550       6              20111201                       20120101                      2.25
551       12             20120101                       20120201                      2.25
552       12             20111201                       20120101                      2.25
553       12             20120101                       20120201                      2.25
554       12             20111101                       20111201                      2.25
555       12             20120101                       20120201                      2.25
556       12             20111201                       20120101                      2.25
557       12             20111101                       20111201                      2.25
558       12             20111201                       20120101                      2.25
559       12             20120101                       20120201                      2.25
560       12             20111201                       20120101                      2.25
561       12             20120101                       20120201                      2.25
562       6              20111101                       20111201                      2.25
563       12             20111201                       20120101                      2.25
564       12             20120101                       20120201                      2.25
565       12             20111201                       20120101                      2.25
566       12             20111101                       20111201                      2.25
567       12             20111201                       20120101                      2.25
568       12             20111101                       20111201                      2.25
569       12             20120101                       20120201                      2.25
570       12             20111201                       20120101                      2.25
571       12             20111101                       20111201                      2.25
572       12             20111201                       20120101                      2.25
573       12             20111101                       20111201                      2.25
574       12             20111101                       20111201                      2.25
575       12             20111201                       20120101                      2.25
576       12             20111101                       20111201                      2.25
577       12             20111101                       20111201                      2.25
578       6              20111101                       20111201                      2.25
579       12             20111101                       20111201                      2.25
580       12             20111201                       20120101                      2.25
581       12             20111201                       20120101                      2.25
582       12             20111201                       20120101                      2.25
583       12             20120101                       20120201                      2.25
584       12             20111201                       20120101                      2.25
585       12             20111201                       20120101                      2.25
586       12             20111201                       20120101                      2.25
587       12             20111201                       20120101                      2.25
588       12             20111201                       20120101                      2.25
589       12             20111201                       20120101                      2.25
590       12             20111201                       20120101                      2.25
591       12             20111201                       20120101                      2.25
592       12             20111201                       20120101                      2.25
593       12             20111201                       20120101                      2.25
594       12             20111201                       20120101                      2.25
595       12             20111201                       20120101                      2.25
596       12             20111201                       20120101                      2.25
597       12             20111201                       20120101                      2.25
598       12             20111201                       20120101                      2.25
599       12             20111201                       20120101                      2.25
600       12             20111201                       20120101                      2.25
601       12             20111201                       20120101                      2.25
602       12             20111201                       20120101                      2.25
603       12             20120101                       20120201                      2.25
604       12             20111201                       20120101                      2.25
605       12             20111201                       20120101                      2.25
606       12             20111001                       20111101                      3.5
607       12             20111101                       20111201                      2.25
608       12             20111201                       20120101                      2.25
609       12             20120101                       20120201                      2.25
610       12             20111201                       20120101                      2.25
611       12             20111201                       20120101                      2.25
612       12             20111201                       20120101                      2.25
613       12             20111201                       20120101                      2.25
614       12             20111201                       20120101                      2.25
615       12             20111201                       20120101                      2.25
616       12             20111201                       20120101                      2.25
617       12             20111201                       20120101                      2.25
618       12             20111201                       20120101                      2.25
619       12             20111201                       20120101                      2.25
620       12             20111101                       20111201                      2.25
621       12             20111201                       20120101                      2.25
622       12             20111101                       20111201                      2.25
623       12             20111201                       20120101                      2.25
624       12             20111201                       20120101                      2.25
625       12             20110801                       20110901                      2.25
626       12             20110701                       20110801                      2.25
627       12             20110901                       20111001                      2.25
628       12             20110801                       20110901                      2.25
629       12             20110901                       20111001                      2.25
630       12             20111201                       20120101                      2.25
631       12             20110801                       20110901                      2.25
632       12             20111001                       20111101                      2.25
633       12             20120101                       20120201                      2.25
634       12             20111201                       20120101                      2.25
635       12             20120101                       20120201                      2.25
636       12             20120101                       20120201                      2.25
637       12             20111201                       20120101                      2.25
638       12             20111201                       20120101                      2.25
639       12             20111201                       20120101                      2.25
640       12             20111201                       20120101                      2.25
641       12             20111201                       20120101                      2.25
642       12             20111101                       20111201                      2.25
643       12             20111201                       20120101                      2.25
644       12             20111201                       20120101                      2.25
645       12             20111201                       20120101                      2.25
646       12             20111201                       20120101                      2.25
647       12             20111201                       20120101                      2.25
648       12             20111201                       20120101                      2.25
649       12             20111201                       20120101                      2.25
650       12             20111201                       20120101                      2.25
651       12             20111201                       20120101                      2.25
652       12             20111201                       20120101                      2.25
653       12             20111201                       20120101                      2.25
654       12             20111201                       20120101                      2.25
655       12             20111101                       20111201                      2.25
656       12             20111201                       20120101                      2.25
657       12             20111201                       20120101                      2.25
658       12             20111201                       20120101                      2.25
659       12             20111201                       20120101                      2.25
660       12             20111101                       20111201                      2.25
661       12             20111201                       20120101                      2.25
662       12             20111101                       20111201                      2.25
663       12             20111101                       20111201                      2.25
664       12             20111201                       20120101                      2.25
665       12             20111101                       20111201                      2.25
666       12             20111101                       20111201                      2.25
667       6              20111101                       20111201                      2.25
668       12             20111201                       20120101                      2.25
669       12             20111201                       20120101                      2.25
670       12             20111201                       20120101                      2.25
671       12             20111101                       20111201                      2.25
672       12             20111101                       20111201                      2.25
673       12             20111201                       20120101                      2.25
674       12             20111201                       20120101                      2.25
675       12             20111101                       20111201                      2.25
676       12             20111101                       20111201                      2.25
677       12             20111201                       20120101                      2.25
678       12             20111201                       20120101                      2.25
679       12             20111201                       20120101                      2.25
680       12             20111201                       20120101                      2.25
681       12             20111201                       20120101                      2.25
682       12             20111101                       20111201                      2.25
683       12             20111101                       20111201                      2.25
684       12             20111201                       20120101                      2.25
685       12             20111201                       20120101                      2.25
686       12             20111201                       20120101                      2.25
687       12             20111101                       20111201                      2.25
688       12             20111201                       20120101                      2.25
689       12             20111101                       20111201                      2.25
690       12             20120101                       20120201                      2.25
691       12             20111201                       20120101                      2.25
692       12             20111201                       20120101                      2.25
693       12             20111101                       20111201                      2.25
694       12             20111201                       20120101                      2.25
695       12             20120101                       20120201                      2.25
696       12             20111101                       20111201                      2.25
697       12             20120101                       20120201                      2.25
698       12             20111201                       20120101                      2.25
699       12             20111201                       20120101                      2.25
700       12             20111201                       20120101                      2.25
701       12             20111201                       20120101                      2.25
702       12             20111201                       20120101                      2.25
703       12             20120101                       20120201                      2.25
704       12             20111201                       20120101                      2.25
705       12             20111201                       20120101                      2.25
706       12             20111201                       20120101                      2.25
707       12             20111101                       20111201                      2.25
708       12             20120101                       20120201                      2.25
709       12             20111201                       20120101                      2.25
710       12             20111201                       20120101                      2.25
711       12             20120101                       20120201                      2.25
712       12             20111201                       20120101                      2.25
713       12             20111101                       20111201                      2.875
714       12             20120101                       20120201                      2.25
715       12             20111201                       20120101                      2.25
716       12             20120101                       20120201                      2.25
717       12             20111101                       20111201                      2.25
718       12             20111201                       20120101                      2.25
719       6              20111101                       20111201                      2.25
720       6              20111101                       20111201                      2.25
721       6              20111001                       20111101                      2.25
722       6              20111001                       20111101                      2.25
723       6              20111101                       20111201                      2.25
724       6              20111201                       20120101                      2.25
725       6              20111001                       20111101                      2.25
726       6              20111101                       20111201                      2.25
727       6              20110901                       20111001                      2.25
728       6              20111101                       20111201                      2.25
729       6              20111201                       20120101                      2.25
730       6              20111001                       20111101                      2.25
731       6              20111001                       20111101                      2.25
732       6              20111001                       20111101                      2.25
733       6              20111001                       20111101                      2.25
734       6              20111101                       20111201                      2.25
735       6              20111101                       20111201                      2.25
736       6              20111001                       20111101                      2.25
737       6              20111001                       20111101                      2.25
738       6              20111001                       20111101                      2.25
739       6              20111101                       20111201                      2.25
740       6              20111001                       20111101                      2.25
741       12             20111201                       20120101                      2.25
742       12             20111201                       20120101                      2.25
743       12             20111201                       20120101                      2.25
744       12             20111201                       20120101                      2.25
745       12             20111201                       20120101                      2.25
746       12             20111201                       20120101                      2.25
747       12             20111201                       20120101                      2.25
748       12             20111201                       20120101                      2.25
749       12             20110501                       20110601                      2.25
750       12             20111201                       20120101                      2.25
751       12             20111201                       20120101                      2.25
752       12             20111201                       20120101                      2.25
753       12             20111201                       20120101                      2.25
754       12             20111201                       20120101                      2.25
755       12             20111201                       20120101                      2.25
756       12             20111201                       20120101                      2.25
757       12             20111201                       20120101                      2.25
758       12             20111201                       20120101                      2.25
759       12             20111201                       20120101                      2.25
760       12             20111201                       20120101                      2.25
761       12             20111201                       20120101                      2.25
762       12             20111201                       20120101                      2.25
763       12             20111201                       20120101                      2.25
764       12             20111201                       20120101                      2.25
765       12             20111201                       20120101                      2.25
766       12             20111201                       20120101                      2.25
767       12             20111201                       20120101                      2.25
768       12             20111201                       20120101                      2.25
769       12             20111201                       20120101                      2.25
770       12             20111201                       20120101                      2.25
771       12             20111201                       20120101                      2.25
772       12             20111201                       20120101                      2.25
773       12             20111201                       20120101                      2.25
774       12             20111201                       20120101                      2.25
775       12             20120101                       20120201                      2.25
776       12             20120101                       20120201                      2.25
777       12             20120101                       20120201                      2.25
778       12             20120101                       20120201                      2.25
779       12             20120101                       20120201                      2.25
780       12             20111201                       20120101                      2.25
781       12             20120101                       20120201                      2.25
782       12             20120101                       20120201                      2.25
783       12             20111201                       20120101                      2.25
784       12             20111201                       20120101                      2.25
785       12             20120101                       20120201                      2.25
786       12             20120101                       20120201                      2.25
787       12             20111201                       20120101                      2.25
788       12             20120101                       20120201                      2.25
789       12             20111201                       20120101                      2.25
790       12             20111201                       20120101                      2.25
791       12             20111201                       20120101                      2.25
792       12             20111201                       20120101                      2.25
793       12             20111201                       20120101                      2.25
794       12             20120101                       20120201                      2.25
795       12             20120101                       20120201                      2.25
796       12             20111201                       20120101                      2.25
797       12             20111201                       20120101                      2.25
798       12             20111201                       20120101                      2.25
799       12             20111201                       20120101                      2.25
800       12             20111201                       20120101                      2.25
801       12             20111201                       20120101                      2.25
802       12             20111201                       20120101                      2.25
803       12             20111201                       20120101                      2.25
804       12             20111201                       20120101                      2.25
805       12             20111201                       20120101                      2.25
806       12             20110801                       20110901                      2.25
807       12             20111201                       20120101                      2.25
808       12             20120101                       20120201                      2.25
809       12             20120101                       20120201                      2.25
810       12             20111201                       20120101                      2.25
811       12             20120101                       20120201                      2.25
812       12             20120101                       20120201                      2.25
813       12             20111201                       20120101                      2.25
814       12             20111201                       20120101                      2.25
815       12             20120101                       20120201                      2.25
816       12             20111201                       20120101                      2.25
817       12             20111201                       20120101                      2.25
818       12             20111201                       20120101                      2.25
819       12             20120101                       20120201                      2.25
820       12             20111201                       20120101                      2.25
821       12             20111201                       20120101                      2.25
822       12             20111201                       20120101                      2.25
823       12             20111201                       20120101                      2.25
824       12             20111201                       20120101                      2.25
825       12             20111201                       20120101                      2.25
826       12             20111201                       20120101                      2.25
827       12             20111201                       20120101                      2.25
828       12             20111201                       20120101                      2.25
829       12             20111201                       20120101                      2.25
830       12             20111201                       20120101                      2.25
831       12             20111201                       20120101                      2.25
832       12             20111201                       20120101                      2.25
833       12             20120101                       20120201                      2.25
834       12             20111201                       20120101                      2.25
835       12             20111201                       20120101                      2.25
836       12             20111201                       20120101                      2.25
837       12             20111201                       20120101                      2.25
838       12             20120101                       20120201                      2.25
839       12             20111201                       20120101                      2.25
840       12             20111101                       20111201                      2.25
841       12             20111201                       20120101                      2.25
842       12             20111201                       20120101                      2.25
843       12             20111201                       20120101                      2.25
844       12             20111201                       20120101                      2.25
845       12             20120101                       20120201                      2.25
846       12             20111201                       20120101                      2.25
847       12             20111201                       20120101                      2.25
848       12             20120101                       20120201                      2.25
849       12             20111201                       20120101                      2.25
850       12             20111201                       20120101                      2.25
851       12             20120101                       20120201                      2.25
852       12             20111201                       20120101                      2.25
853       12             20111201                       20120101                      2.25
854       12             20111201                       20120101                      2.25
855       12             20120101                       20120201                      2.25
856       12             20120101                       20120201                      2.25
857       12             20111201                       20120101                      2.25
858       12             20111201                       20120101                      2.25
859       12             20111201                       20120101                      2.25
860       12             20120101                       20120201                      2.25
861       12             20111201                       20120101                      2.25
862       12             20111201                       20120101                      2.25
863       12             20111201                       20120101                      2.25
864       12             20111201                       20120101                      2.25
865       12             20111101                       20111201                      2.25
866       12             20111201                       20120101                      2.25
867       12             20111201                       20120101                      2.25
868       12             20111201                       20120101                      2.25
869       12             20111201                       20120101                      2.25
870       12             20120101                       20120201                      2.25
871       12             20120101                       20120201                      2.25
872       12             20111201                       20120101                      2.25
873       12             20111201                       20120101                      2.25
874       12             20111201                       20120101                      2.25
875       12             20111201                       20120101                      2.25
876       12             20120101                       20120201                      2.25
877       12             20111201                       20120101                      2.25
878       12             20111201                       20120101                      2.25
879       12             20111201                       20120101                      2.25
880       12             20111201                       20120101                      2.25
881       12             20120101                       20120201                      2.25
882       12             20111201                       20120101                      2.25
883       12             20111201                       20120101                      2.875
884       12             20120101                       20120201                      2.25
885       12             20111201                       20120101                      2.25
886       12             20111201                       20120101                      2.25
887       12             20111201                       20120101                      2.25
888       12             20111101                       20111201                      2.25
889       12             20111101                       20111201                      2.25
890       12             20111201                       20120101                      2.25
891       12             20120101                       20120201                      2.25
892       12             20111201                       20120101                      2.25
893       12             20111201                       20120101                      2.25
894       12             20111101                       20111201                      2.25
895       12             20120101                       20120201                      2.25
896       12             20111201                       20120101                      2.25
897       12             20111201                       20120101                      2.25
898       12             20120101                       20120201                      2.25
899       12             20120101                       20120201                      2.25
900       12             20111201                       20120101                      2.25
901       12             20120101                       20120201                      2.25
902       12             20111101                       20111201                      2.25
903       12             20111201                       20120101                      2.25
904       12             20111201                       20120101                      2.25
905       12             20111201                       20120101                      2.25
906       12             20111201                       20120101                      2.25
907       12             20111201                       20120101                      2.25
908       12             20120101                       20120201                      2.25
909       12             20120101                       20120201                      2.25
910       12             20120101                       20120201                      2.25
911       12             20111201                       20120101                      2.25
912       12             20111201                       20120101                      2.25
913       12             20120101                       20120201                      2.25
914       12             20111201                       20120101                      2.25
915       12             20111101                       20111201                      2.25
916       12             20111201                       20120101                      2.25
917       12             20111201                       20120101                      2.25
918       12             20111201                       20120101                      2.25
919       12             20120101                       20120201                      2.25
920       12             20111201                       20120101                      2.25
921       12             20111101                       20111201                      2.25
922       12             20111201                       20120101                      2.25
923       12             20111201                       20120101                      2.25
924       12             20120101                       20120201                      2.25
925       12             20120101                       20120201                      2.25
926       12             20111201                       20120101                      2.25
927       12             20111201                       20120101                      2.25
928       12             20111201                       20120101                      2.25
929       12             20111201                       20120101                      2.25
930       12             20111201                       20120101                      2.25
931       12             20111201                       20120101                      2.25
932       12             20111201                       20120101                      2.25
933       12             20120101                       20120201                      2.25
934       12             20111101                       20111201                      2.25
935       12             20111201                       20120101                      2.25
936       12             20111201                       20120101                      2.25
937       12             20111201                       20120101                      2.25
938       12             20111201                       20120101                      2.25
939       12             20111201                       20120101                      2.25
940       12             20111201                       20120101                      2.25
941       12             20111201                       20120101                      2.25
942       12             20111201                       20120101                      2.25
943       12             20111201                       20120101                      2.25
944       12             20120101                       20120201                      2.25
945       12             20120101                       20120201                      2.25
946       12             20111201                       20120101                      2.25
947       12             20111201                       20120101                      2.25
948       12             20120101                       20120201                      2.25
949       12             20120101                       20120201                      2.25
950       12             20111101                       20111201                      2.25
951       12             20111201                       20120101                      2.25
952       12             20111201                       20120101                      2.25
953       12             20111201                       20120101                      2.25
954       12             20111201                       20120101                      2.25
955       12             20111201                       20120101                      2.25
956       12             20111201                       20120101                      2.25
957       12             20111201                       20120101                      2.25
958       12             20111201                       20120101                      2.25
959       12             20111201                       20120101                      2.25
960       12             20111201                       20120101                      2.25
961       12             20111101                       20111201                      2.25
962       12             20111201                       20120101                      2.75
963       12             20110801                       20110901                      2.25
964       12             20110901                       20111001                      2.25
965       12             20110801                       20110901                      2.25
966       12             20111201                       20120101                      2.25
967       12             20110901                       20111001                      2.25
968       12             20100401                       20100501                      2.25
969       12             20111101                       20111201                      2.25
970       12             20110901                       20111001                      2.25
971       12             20111001                       20111101                      2.25
972       12             20111201                       20120101                      2.25
973       12             20111201                       20120101                      2.25
974       12             20111201                       20120101                      2.25
975       12             20111201                       20120101                      2.25
976       12             20111201                       20120101                      2.25
977       12             20111201                       20120101                      2.75
978       12             20111201                       20120101                      2.25
979       12             20111201                       20120101                      2.25
980       12             20111201                       20120101                      2.25
981       12             20111201                       20120101                      2.25
982       12             20111201                       20120101                      2.25
983       12             20111201                       20120101                      2.25
984       12             20120101                       20120201                      2.25
985       12             20120101                       20120201                      2.25
986       12             20120101                       20120201                      2.25
987       12             20120101                       20120201                      2.25
988       12             20111201                       20120101                      2.25
989       12             20111201                       20120101                      2.25
990       12             20120101                       20120201                      2.25
991       12             20120101                       20120201                      2.25
992       12             20120101                       20120201                      2.25
993       12             20120101                       20120201                      2.25
994       12             20120101                       20120201                      2.25
995       12             20111201                       20120101                      2.25
996       12             20120101                       20120201                      2.25
997       12             20120101                       20120201                      2.25
998       12             20120101                       20120201                      2.25
999       12             20120101                       20120201                      2.25
1000      12             20120101                       20120201                      2.25
1001      12             20120101                       20120201                      2.25
1002      12             20120101                       20120201                      2.25
1003      12             20111201                       20120101                      2.25
1004      12             20111201                       20120101                      2.25
1005      12             20120101                       20120201                      2.25
1006      12             20111201                       20120101                      2.25
1007      12             20111201                       20120101                      2.25
1008      12             20111201                       20120101                      2.25
1009      12             20120101                       20120201                      2.25
1010      12             20111201                       20120101                      2.25
1011      12             20111201                       20120101                      2.25
1012      12             20120101                       20120201                      2.25
1013      12             20111201                       20120101                      2.25
1014      12             20120101                       20120201                      2.25
1015      12             20120101                       20120201                      2.25
1016      12             20120101                       20120201                      2.25
1017      12             20111201                       20120101                      2.25
1018      12             20111201                       20120101                      2.25
1019      12             20111201                       20120101                      2.25
1020      12             20111201                       20120101                      2.25
1021      12             20111201                       20120101                      2.25
1022      12             20111201                       20120101                      2.25
1023      12             20111201                       20120101                      2.25
1024      12             20111201                       20120101                      2.875
1025      12             20111201                       20120101                      2.25
1026      12             20111201                       20120101                      2.25
1027      12             20111201                       20120101                      2.25
1028      12             20111201                       20120101                      2.25
1029      12             20111201                       20120101                      2.25
1030      12             20111201                       20120101                      2.25
1031      12             20120101                       20120201                      2.75
1032      12             20111201                       20120101                      2.25
1033      12             20111201                       20120101                      2.25
1034      12             20111201                       20120101                      2.25
1035      12             20111201                       20120101                      2.25
1036      12             20111101                       20111201                      2.25
1037      12             20111201                       20120101                      2.25
1038      12             20120101                       20120201                      2.25
1039      12             20111201                       20120101                      2.25
1040      12             20120101                       20120201                      2.25
1041      12             20111201                       20120101                      2.25
1042      12             20111201                       20120101                      2.25
1043      12             20120101                       20120201                      2.25
1044      12             20111201                       20120101                      2.25
1045      12             20111201                       20120101                      2.25
1046      12             20120101                       20120201                      2.25
1047      12             20111201                       20120101                      2.25
1048      12             20120101                       20120201                      2.25
1049      12             20120101                       20120201                      2.25
1050      12             20111201                       20120101                      2.25
1051      12             20111201                       20120101                      2.25
1052      12             20111201                       20120101                      2.25
1053      12             20111201                       20120101                      2.25
1054      12             20111201                       20120101                      2.25
1055      12             20111201                       20120101                      2.25
1056      12             20120101                       20120201                      2.25
1057      12             20120101                       20120201                      2.25
1058      12             20111201                       20120101                      2.25
1059      12             20120101                       20120201                      2.25
1060      12             20111201                       20120101                      2.25
1061      12             20120101                       20120201                      2.25
1062      12             20120101                       20120201                      2.25
1063      12             20111201                       20120101                      2.25
1064      12             20111201                       20120101                      2.25
1065      12             20120101                       20120201                      2.25
1066      12             20111201                       20120101                      2.25
1067      12             20111201                       20120101                      2.25
1068      12             20120101                       20120201                      2.25
1069      12             20111201                       20120101                      2.25
1070      12             20120101                       20120201                      2.25
1071      12             20111201                       20120101                      2.25
1072      12             20111201                       20120101                      2.25
1073      12             20111201                       20120101                      2.25
1074      12             20111201                       20120101                      2.25
1075      12             20111201                       20120101                      2.25
1076      12             20111201                       20120101                      2.25
1077      12             20111201                       20120101                      2.25
1078      12             20111101                       20111201                      2.25
1079      12             20111201                       20120101                      2.25
1080      12             20120101                       20120201                      2.25
1081      12             20111201                       20120101                      2.25
1082      12             20111201                       20120101                      2.25
1083      12             20111201                       20120101                      2.25
1084      12             20111101                       20111201                      2.25
1085      12             20111201                       20120101                      2.25
1086      12             20111201                       20120101                      2.25
1087      12             20111201                       20120101                      2.25
1088      12             20111201                       20120101                      2.25
1089      12             20111201                       20120101                      2.25
1090      12             20111201                       20120101                      2.25
1091      12             20111201                       20120101                      2.25
1092      12             20111201                       20120101                      2.25
1093      12             20111201                       20120101                      2.875
1094      12             20111201                       20120101                      2.25
1095      12             20111201                       20120101                      2.25
1096      12             20111201                       20120101                      2.25
1097      12             20111201                       20120101                      2.25
1098      12             20120101                       20120201                      2.25
1099      12             20111201                       20120101                      2.25
1100      12             20111201                       20120101                      2.25
1101      12             20111201                       20120101                      2.25
1102      12             20111001                       20111101                      2.25
1103      12             20111201                       20120101                      2.25
1104      12             20111201                       20120101                      2.25
1105      12             20111201                       20120101                      2.25
1106      12             20111101                       20111201                      2.25
1107      12             20111201                       20120101                      2.25
1108      12             20111201                       20120101                      2.25
1109      12             20111201                       20120101                      2.25
1110      12             20111201                       20120101                      2.25
1111      12             20111201                       20120101                      2.25
1112      12             20111201                       20120101                      2.25
1113      12             20111101                       20111201                      2.25
1114      12             20111201                       20120101                      2.25
1115      12             20111101                       20111201                      2.25
1116      12             20111101                       20111201                      2.25
1117      12             20111201                       20120101                      2.25
1118      12             20111201                       20120101                      2.25
1119      12             20111201                       20120101                      2.25
1120      12             20111201                       20120101                      2.25
1121      12             20111201                       20120101                      2.25
1122      12             20111101                       20111201                      2.25
1123      12             20111201                       20120101                      2.25
1124      12             20110501                       20110601                      3.375
1125      12             20120101                       20120201                      2.25
1126      12             20111201                       20120101                      2.25
1127      12             20111201                       20120101                      2.25
1128      12             20120101                       20120201                      2.25
1129      12             20111201                       20120101                      2.25
1130      12             20120101                       20120201                      2.25
1131      12             20111201                       20120101                      2.25
1132      12             20111201                       20120101                      2.25
1133      12             20111201                       20120101                      2.25
1134      12             20111101                       20111201                      2.25
1135      12             20111201                       20120101                      2.25
1136      12             20111201                       20120101                      2.25
1137      12             20111201                       20120101                      2.25
1138      12             20111201                       20120101                      2.25
1139      12             20111201                       20120101                      2.25
1140      12             20111201                       20120101                      2.25
1141      12             20111101                       20111201                      2.25
1142      12             20111201                       20120101                      2.25
1143      12             20111201                       20120101                      2.25
1144      12             20111101                       20111201                      2.25
1145      12             20110701                       20110801                      2.25
1146      12             20111101                       20111201                      2.25
1147      12             20111201                       20120101                      2.25
1148      12             20111201                       20120101                      2.25
1149      6              20110701                       20110801                      2.25
1150      12             20111201                       20120101                      2.25
1151      12             20111201                       20120101                      3.25
1152      12             20111101                       20111201                      3.25
1153      12             20111201                       20120101                      2.25
1154      6              20111101                       20111201                      2.25
1155      6              20111101                       20111201                      2.25
1156      12             20111201                       20120101                      2.25
1157      6              20111101                       20111201                      2.25
1158      6              20111101                       20111201                      2.25
1159      12             20111201                       20120101                      2.25
1160      12             20111101                       20111201                      2.25
1161      12             20111201                       20120101                      2.25
1162      6              20111101                       20111201                      2.25
1163      12             20111201                       20120101                      2.25
1164      12             20111101                       20111201                      2.25
1165      12             20111201                       20120101                      2.25
1166      12             20111201                       20120101                      2.25
1167      12             20111101                       20111201                      2.25
1168      12             20111201                       20120101                      2.25
1169      12             20111201                       20120101                      2.25
1170      12             20111101                       20111201                      2.25
1171      12             20111201                       20120101                      2.25
1172      12             20111201                       20120101                      2.25
1173      6              20111101                       20111201                      2.75
1174      12             20111201                       20120101                      2.25
1175      12             20111201                       20120101                      2.25
1176      6              20111201                       20120101                      2.25
1177      12             20111101                       20111201                      2.25
1178      12             20111001                       20111101                      2.25
1179      12             20111201                       20120101                      2.25
1180      12             20111201                       20120101                      2.25
1181      12             20111101                       20111201                      2.25
1182      12             20111201                       20120101                      2.25
1183      12             20111201                       20120101                      2.25
1184      12             20111201                       20120101                      2.25
1185      12             20111201                       20120101                      2.25
1186      12             20111201                       20120101                      2.25
1187      12             20111201                       20120101                      2.25
1188      12             20111201                       20120101                      2.25
1189      12             20111201                       20120101                      2.25
1190      12             20111201                       20120101                      2.25
1191      12             20111001                       20111101                      2.25
1192      12             20111201                       20120101                      2.25
1193      12             20111201                       20120101                      2.25
1194      12             20111201                       20120101                      2.25
1195      12             20111101                       20111201                      2.25
1196      12             20111101                       20111201                      2.25
1197      12             20111101                       20111201                      2.25
1198      12             20111101                       20111201                      2.25
1199      12             20111201                       20120101                      2.25
1200      12             20111101                       20111201                      3.25
1201      12             20111201                       20120101                      2.25
1202      12             20111101                       20111201                      2.25
1203      12             20111001                       20111101                      2.25
1204      12             20111201                       20120101                      2.25
1205      12             20111201                       20120101                      2.25
1206      12             20111101                       20111201                      2.25
1207      12             20111101                       20111201                      2.25
1208      6              20111101                       20111201                      2.25
1209      12             20111101                       20111201                      2.25
1210      12             20111101                       20111201                      2.25
1211      6              20111101                       20111201                      2.25
1212      12             20111201                       20120101                      2.25
1213      12             20111201                       20120101                      2.25
1214      6              20111101                       20111201                      2.25
1215      12             20111201                       20120101                      2.25
1216      6              20111201                       20120101                      2.25
1217      6              20111101                       20111201                      2.25
1218      12             20111201                       20120101                      2.25
1219      12             20111201                       20120101                      2.25
1220      6              20111201                       20120101                      2.25
1221      12             20111201                       20120101                      2.25
1222      12             20111201                       20120101                      2.25
1223      12             20111201                       20120101                      2.25
1224      6              20111101                       20111201                      2.25
1225      12             20111101                       20111201                      2.25
1226      12             20111101                       20111201                      2.25
1227      12             20111201                       20120101                      2.25
1228      6              20111201                       20120101                      2.25
1229      12             20111201                       20120101                      2.25
1230      6              20111101                       20111201                      2.25
1231      12             20111101                       20111201                      2.25
1232      6              20111101                       20111201                      3.25
1233      6              20111101                       20111201                      2.25
1234      12             20111101                       20111201                      2.25
1235      12             20111101                       20111201                      2.25
1236      12             20111201                       20120101                      2.25
1237      12             20111101                       20111201                      2.25
1238      12             20111201                       20120101                      2.25
1239      12             20111201                       20120101                      2.25
1240      12             20111201                       20120101                      2.25
1241      6              20111101                       20111201                      2.25
1242      12             20111201                       20120101                      2.25
1243      12             20111101                       20111201                      2.25
1244      12             20111201                       20120101                      2.25
1245      6              20111101                       20111201                      2.25
1246      6              20111101                       20111201                      2.25
1247      6              20111001                       20111101                      2.25
1248      6              20111001                       20111101                      2.25
1249      6              20111001                       20111101                      2.25
1250      6              20111101                       20111201                      2.375
1251      6              20111001                       20111101                      2.25
1252      6              20111001                       20111101                      2.25
1253      6              20111001                       20111101                      2.25
1254      6              20111001                       20111101                      2.25
1255      6              20111001                       20111101                      2.25
1256      6              20110701                       20110801                      2.25
1257      6              20111101                       20111201                      2.25
1258      6              20111101                       20111201                      2.25
1259      6              20111101                       20111201                      2.25
1260      12             20111101                       20111201                      2.25
1261      6              20111101                       20111201                      2.25
1262      6              20111201                       20120101                      2.25
1263      6              20111201                       20120101                      2.25
1264      6              20111101                       20111201                      2.25
1265      6              20111101                       20111201                      2.25
1266      6              20111101                       20111201                      2.25
1267      6              20111101                       20111201                      2.25
1268      6              20111101                       20111201                      2.25
1269      6              20111101                       20111201                      2.25
1270      6              20111101                       20111201                      2.25
1271      6              20111101                       20111201                      2.25
1272      6              20111001                       20111101                      2.75
1273      6              20111201                       20120101                      2.25
1274      6              20111101                       20111201                      2.25
1275      6              20111101                       20111201                      2.25
1276      6              20111101                       20111201                      2.25
1277      6              20111101                       20111201                      2.25
1278      6              20111001                       20111101                      2.25
1279      6              20111001                       20111101                      2.25
1280      6              20111201                       20120101                      2.25
1281      6              20111101                       20111201                      2.25
1282      6              20111101                       20111201                      2.25
1283      6              20110601                       20110701                      2.25
1284      6              20111101                       20111201                      2.25
1285      6              20110601                       20110701                      2.25
1286      12             20111101                       20111201                      2.25
1287      6              20111201                       20120101                      2.75
1288      6              20111201                       20120101                      2.25
1289      6              20111101                       20111201                      2.25
1290      6              20111001                       20111101                      2.25
1291      6              20111201                       20120101                      2.25
1292      6              20111101                       20111201                      2.25
1293      6              20111101                       20111201                      2.25
1294      6              20110701                       20110801                      2.25
1295      6              20111101                       20111201                      2.25
1296      6              20111101                       20111201                      2.25
1297      6              20111101                       20111201                      2.25
1298      6              20111101                       20111201                      2.25
1299      6              20111201                       20120101                      2.25
1300      6              20111101                       20111201                      2.25
1301      6              20111201                       20120101                      2.25
1302      6              20111201                       20120101                      2.25
1303      6              20111101                       20111201                      2.25
1304      6              20111201                       20120101                      2.25
1305      6              20111101                       20111201                      2.25
1306      6              20111101                       20111201                      2.25
1307      6              20110901                       20111001                      2.25
1308      6              20110601                       20110701                      2.25
1309      6              20111201                       20120101                      2.25
1310      6              20111101                       20111201                      2.25
1311      6              20111101                       20111201                      2.25
1312      6              20110801                       20110901                      2.25
1313      6              20111201                       20120101                      2.25
1314      6              20111101                       20111201                      2.25
1315      6              20111101                       20111201                      2.25
1316      6              20111101                       20111201                      2.25
1317      6              20111101                       20111201                      2.25
1318      6              20111101                       20111201                      2.25
1319      6              20111101                       20111201                      2.25
1320      6              20111001                       20111101                      2.75
1321      6              20110901                       20111001                      2.25
1322      6              20111101                       20111201                      2.25
1323      6              20111001                       20111101                      2.75
1324      6              20111101                       20111201                      2.25
1325      6              20111101                       20111201                      2.25
1326      6              20111001                       20111101                      2.25
1327      6              20110901                       20111001                      2.25
1328      6              20111101                       20111201                      2.25
1329      6              20111101                       20111201                      2.25
1330      6              20111001                       20111101                      2.75
1331      6              20111001                       20111101                      2.25
1332      6              20111101                       20111201                      2.25
1333      6              20111101                       20111201                      2.25
1334      6              20111201                       20120101                      2.25
1335      6              20111001                       20111101                      2.25
1336      6              20111001                       20111101                      2.25
1337      6              20111001                       20111101                      2.25
1338      6              20111001                       20111101                      2.25
1339      6              20111001                       20111101                      2.25
1340      6              20111101                       20111201                      2.25
1341      6              20111101                       20111201                      2.25
1342      6              20111001                       20111101                      2.25
1343      6              20111001                       20111101                      2.25
1344      6              20111101                       20111201                      2.25
1345      6              20111001                       20111101                      2.25
1346      6              20111101                       20111201                      2.25
1347      6              20111101                       20111201                      2.25
1348      6              20111101                       20111201                      2.25
1349      6              20111101                       20111201                      2.25
1350      6              20111101                       20111201                      2.25
1351      6              20110901                       20111001                      2.75
1352      6              20111101                       20111201                      2.25
1353      6              20111201                       20120101                      2.25
1354      6              20111101                       20111201                      2.25
1355      6              20111101                       20111201                      2.25
1356      6              20111101                       20111201                      2.25
1357      6              20111001                       20111101                      2.25
1358      6              20111101                       20111201                      2.25
1359      6              20111101                       20111201                      2.25
1360      6              20111101                       20111201                      2.25
1361      6              20111101                       20111201                      2.25
1362      6              20111101                       20111201                      2.25
1363      6              20111101                       20111201                      2.25
1364      6              20111201                       20120101                      2.25
1365      6              20111101                       20111201                      2.25
1366      6              20110601                       20110701                      2.25
1367      6              20111101                       20111201                      2.25
1368      6              20111101                       20111201                      2.25
1369      6              20111201                       20120101                      2.25
1370      6              20111101                       20111201                      2.25
1371      6              20111101                       20111201                      2.25
1372      6              20111101                       20111201                      2.25
1373      6              20111101                       20111201                      2.25
1374      6              20111101                       20111201                      2.25
1375      6              20111101                       20111201                      2.25
1376      6              20111101                       20111201                      2.25
1377      6              20111101                       20111201                      2.25
1378      6              20111101                       20111201                      2.25
1379      6              20111101                       20111201                      2.25
1380      6              20111101                       20111201                      2.25
1381      6              20111101                       20111201                      2.25
1382      6              20111201                       20120101                      2.25
1383      6              20111101                       20111201                      2.25
1384      6              20110901                       20111001                      2.25
1385      6              20111001                       20111101                      2.25
1386      6              20111101                       20111201                      2.25
1387      12             20110801                       20110901                      2.75
1388      6              20111101                       20111201                      2.25
1389      6              20111101                       20111201                      2.25
1390      6              20111101                       20111201                      2.25
1391      6              20111101                       20111201                      2.25
1392      6              20111101                       20111201                      2.25
1393      6              20111001                       20111101                      2.25
1394      6              20111101                       20111201                      2.25
1395      6              20111101                       20111201                      2.25
1396      6              20111101                       20111201                      2.25
1397      6              20111101                       20111201                      2.25
1398      6              20111101                       20111201                      2.25
1399      6              20111101                       20111201                      2.25
1400      6              20111001                       20111101                      2.25
1401      6              20111101                       20111201                      2.25
1402      6              20111101                       20111201                      2.25
1403      6              20111001                       20111101                      2.25
1404      6              20111101                       20111201                      2.25
1405      6              20111001                       20111101                      2.25
1406      6              20111101                       20111201                      2.25
1407      6              20111001                       20111101                      2.25
1408      6              20111001                       20111101                      2.25
1409      6              20111001                       20111101                      2.25
1410      6              20111101                       20111201                      2.25
1411      6              20111101                       20111201                      2.25
1412      6              20111001                       20111101                      2.25
1413      6              20111101                       20111201                      2.25
1414      6              20111101                       20111201                      2.25
1415      6              20111101                       20111201                      2.25
1416      6              20111101                       20111201                      2.25
1417      6              20111201                       20120101                      2.25
1418      6              20111001                       20111101                      2.25
1419      12             20111001                       20111101                      2.25
1420      6              20111001                       20111101                      2.25
1421      6              20111001                       20111101                      2.25
1422      6              20111001                       20111101                      2.25
1423      6              20111001                       20111101                      2.25
1424      6              20111101                       20111201                      2.25
1425      6              20111101                       20111201                      2.25
1426      6              20111201                       20120101                      2.25
1427      6              20111101                       20111201                      2.25
1428      6              20111001                       20111101                      2.25
1429      6              20111101                       20111201                      2.25
1430      6              20111001                       20111101                      2.25
1431      6              20111101                       20111201                      2.25
1432      6              20111101                       20111201                      2.25
1433      6              20111001                       20111101                      2.25
1434      6              20111001                       20111101                      2.25
1435      6              20111001                       20111101                      2.25
1436      6              20111201                       20120101                      2.25
1437      6              20111101                       20111201                      2.25
1438      6              20111001                       20111101                      2.25
1439      6              20111001                       20111101                      2.25
1440      6              20111101                       20111201                      2.25
1441      6              20111001                       20111101                      2.25
1442      6              20111001                       20111101                      2.25
1443      6              20111001                       20111101                      2.25
1444      6              20111001                       20111101                      2.25
1445      6              20111101                       20111201                      2.25
1446      6              20111201                       20120101                      2.25
1447      6              20110901                       20111001                      2.25
1448      6              20111001                       20111101                      2.25
1449      6              20110901                       20111001                      2.25
1450      6              20111001                       20111101                      2.25
1451      6              20110901                       20111001                      2.25
1452      6              20111101                       20111201                      2.25
1453      6              20111001                       20111101                      2.25
1454      6              20111201                       20120101                      2.25
1455      6              20111001                       20111101                      2.25
1456      6              20110901                       20111001                      2.25
1457      6              20110901                       20111001                      2.25
1458      6              20111101                       20111201                      2.25
1459      6              20110901                       20111001                      2.25
1460      6              20110901                       20111001                      2.25
1461      6              20111001                       20111101                      2.25
1462      6              20111101                       20111201                      2.25
1463      6              20111001                       20111101                      2.25
1464      6              20111001                       20111101                      2.25
1465      6              20111001                       20111101                      2.25
1466      6              20111101                       20111201                      2.25
1467      6              20111001                       20111101                      2.25
1468      6              20111101                       20111201                      2.25
1469      6              20111201                       20120101                      2.25
1470      6              20111101                       20111201                      2.25
1471      6              20110801                       20110901                      2.25
1472      6              20110701                       20110801                      2.25
1473      6              20110901                       20111001                      2.25
1474      6              20110701                       20110801                      2.25
1475      6              20111001                       20111101                      2.25
1476      6              20110101                       20110201                      2.25
1477      12             20110401                       20110501                      2.25
1478      6              20110601                       20110701                      2.25
1479      6              20111101                       20111201                      2.25
1480      6              20111201                       20120101                      2.25
1481      6              20111201                       20120101                      2.25
1482      6              20111101                       20111201                      2.25
1483      6              20111201                       20120101                      2.25
1484      6              20111201                       20120101                      2.25
1485      6              20111101                       20111201                      2.25
1486      6              20111101                       20111201                      2.25
1487      6              20111001                       20111101                      2.25
1488      6              20111001                       20111101                      2.25
1489      12             20120101                       20120201                      2.25
1490      12             20120101                       20120201                      2.25
1491      6              20120101                       20120201                      2.25
1492      6              20120101                       20120201                      2.25
1493      6              20111101                       20111201                      2.25
1494      6              20111201                       20120101                      2.25
1495      6              20111201                       20120101                      2.25
1496      6              20111201                       20120101                      2.25
1497      6              20111201                       20120101                      2.25
1498      6              20111201                       20120101                      2.25
1499      6              20111201                       20120101                      2.25
1500      6              20111201                       20120101                      2.25
1501      6              20111201                       20120101                      2.25
1502      6              20111201                       20120101                      2.25
1503      6              20111201                       20120101                      2.25
1504      6              20111201                       20120101                      2.25
1505      6              20111201                       20120101                      2.25
1506      6              20111201                       20120101                      2.25
1507      6              20111201                       20120101                      2.25
1508      6              20111201                       20120101                      2.25
1509      6              20111201                       20120101                      2.25
1510      6              20111201                       20120101                      2.25
1511      6              20111201                       20120101                      2.25
1512      6              20111001                       20111101                      2.25
1513      6              20111201                       20120101                      2.75
1514      6              20111201                       20120101                      2.25
1515      6              20111201                       20120101                      2.25
1516      12             20120101                       20120201                      2.25
1517      6              20111101                       20111201                      2.25
1518      6              20111101                       20111201                      2.25
1519      6              20111101                       20111201                      2.25
1520      6              20111101                       20111201                      2.25
1521      6              20111101                       20111201                      2.25
1522      6              20111101                       20111201                      2.25
1523      6              20111201                       20120101                      2.25
1524      6              20111101                       20111201                      2.25
1525      6              20111101                       20111201                      2.25
1526      6              20111101                       20111201                      2.25
1527      6              20111101                       20111201                      2.25
1528      6              20111101                       20111201                      2.25
1529      6              20111101                       20111201                      2.25
1530      6              20111101                       20111201                      2.25
1531      6              20111101                       20111201                      2.25
1532      6              20111101                       20111201                      2.25
1533      6              20111101                       20111201                      2.25
1534      6              20111101                       20111201                      2.25
1535      6              20111101                       20111201                      2.25
1536      6              20111001                       20111101                      2.25
1537      6              20110901                       20111001                      2.25
1538      6              20111101                       20111201                      2.25
1539      6              20111001                       20111101                      2.25
1540      6              20111101                       20111201                      2.25
1541      6              20111101                       20111201                      2.25
1542      6              20111201                       20120101                      2.25
1543      6              20111101                       20111201                      2.25
1544      6              20111201                       20120101                      2.25
1545      6              20111001                       20111101                      2.25
1546      6              20111101                       20111201                      2.25
1547      6              20111101                       20111201                      2.25
1548      6              20111101                       20111201                      2.25
1549      6              20111201                       20120101                      2.25
1550      6              20111201                       20120101                      2.25
1551      6              20111101                       20111201                      2.25
1552      6              20111201                       20120101                      2.25
1553      6              20111101                       20111201                      2.25
1554      6              20111101                       20111201                      2.25
1555      6              20111101                       20111201                      2.25
1556      6              20111101                       20111201                      2.25
1557      6              20111101                       20111201                      2.25
1558      6              20111101                       20111201                      2.25
1559      6              20111201                       20120101                      2.25
1560      6              20111101                       20111201                      2.25
1561      6              20111101                       20111201                      2.25
1562      6              20111101                       20111201                      2.25
1563      6              20111101                       20111201                      2.25
1564      6              20111101                       20111201                      2.25
1565      6              20111101                       20111201                      2.25
1566      6              20111101                       20111201                      2.25
1567      6              20111101                       20111201                      2.25
1568      6              20111101                       20111201                      2.25
1569      6              20111201                       20120101                      2.25
1570      6              20111201                       20120101                      2.25
1571      6              20111101                       20111201                      2.25
1572      6              20111201                       20120101                      2.25
1573      6              20111101                       20111201                      2.25
1574      6              20111101                       20111201                      2.25
1575      6              20111101                       20111201                      2.25
1576      6              20111101                       20111201                      2.25
1577      6              20111101                       20111201                      2.25
1578      6              20111201                       20120101                      2.25
1579      6              20111101                       20111201                      2.25
1580      6              20111101                       20111201                      2.25
1581      6              20111101                       20111201                      2.25
1582      6              20111101                       20111201                      2.25
1583      6              20111101                       20111201                      2.25
1584      6              20111201                       20120101                      2.25
1585      6              20111101                       20111201                      2.25
1586      6              20111101                       20111201                      2.25
1587      6              20111101                       20111201                      2.25
1588      6              20111101                       20111201                      2.25
1589      6              20111201                       20120101                      2.25
1590      6              20111101                       20111201                      2.25
1591      6              20111001                       20111101                      2.25
1592      6              20111101                       20111201                      2.25
1593      6              20111101                       20111201                      2.25
1594      6              20111101                       20111201                      2.25
1595      6              20111001                       20111101                      2.25
1596      6              20111101                       20111201                      2.25
1597      6              20111001                       20111101                      2.25
1598      6              20111001                       20111101                      2.25
1599      6              20111001                       20111101                      2.25
1600      6              20111001                       20111101                      2.25
1601      6              20110801                       20110901                      2.25
1602      6              20111201                       20120101                      2.25
1603      6              20110901                       20111001                      2.25
1604      6              20110901                       20111001                      2.25
1605      6              20110901                       20111001                      2.25
1606      6              20111001                       20111101                      2.25
1607      12             20111001                       20111101                      2.25
1608      6              20111001                       20111101                      2.25
1609      6              20111101                       20111201                      2.25
1610      6              20111001                       20111101                      2.25
1611      6              20111201                       20120101                      2.25
1612      6              20111101                       20111201                      2.25
1613      6              20111101                       20111201                      2.25
1614      6              20111101                       20111201                      2.25
1615      6              20111001                       20111101                      2.25
1616      6              20111201                       20120101                      2.25
1617      6              20111101                       20111201                      2.25
1618      6              20111101                       20111201                      2.25
1619      12             20110701                       20110801                      2.25
1620      6              20110901                       20111001                      2.25
1621      6              20111201                       20120101                      2.25
1622      6              20111201                       20120101                      2.25
1623      6              20111101                       20111201                      2.25
1624      6              20111001                       20111101                      2.25
1625      6              20111101                       20111201                      2.25
1626      6              20111101                       20111201                      2.25
1627      6              20111201                       20120101                      2.25
1628      6              20111101                       20111201                      2.25
1629      6              20111101                       20111201                      2.25
1630      6              20111201                       20120101                      2.25
1631      6              20111201                       20120101                      2.25
1632      6              20111201                       20120101                      2.25
1633      6              20111201                       20120101                      2.25
1634      6              20111201                       20120101                      2.25
1635      6              20111201                       20120101                      2.25
1636      6              20111201                       20120101                      2.25
1637      6              20111201                       20120101                      2.25
1638      6              20111201                       20120101                      2.25
1639      6              20111201                       20120101                      2.25
1640      6              20111201                       20120101                      2.25
1641      6              20111101                       20111201                      2.25
1642      6              20111101                       20111201                      2.25
1643      6              20111201                       20120101                      2.25
1644      6              20111201                       20120101                      2.25
1645      6              20111201                       20120101                      2.25
1646      6              20111101                       20111201                      2.25
1647      6              20111101                       20111201                      2.25
1648      6              20111201                       20120101                      2.25
1649      6              20111201                       20120101                      2.25
1650      6              20111201                       20120101                      2.25
1651      6              20111201                       20120101                      2.25
1652      6              20111101                       20111201                      2.25
1653      6              20111201                       20120101                      2.25
1654      6              20111201                       20120101                      2.25
1655      6              20111101                       20111201                      2.25
1656      6              20111001                       20111101                      2.25
1657      6              20111201                       20120101                      2.25
1658      6              20111201                       20120101                      2.25
1659      6              20111201                       20120101                      2.25
1660      6              20111201                       20120101                      2.25
1661      6              20111201                       20120101                      2.25
1662      6              20111201                       20120101                      2.25
1663      6              20111101                       20111201                      2.75
1664      6              20111201                       20120101                      2.25
1665      6              20111201                       20120101                      2.25
1666      6              20111201                       20120101                      2.25
1667      6              20111201                       20120101                      2.25
1668      6              20111201                       20120101                      2.25
1669      6              20111201                       20120101                      2.25
1670      12             20111201                       20120101                      2.25
1671      6              20111201                       20120101                      2.25
1672      12             20111201                       20120101                      2.25
1673      6              20111201                       20120101                      2.25
1674      6              20111201                       20120101                      2.25
1675      6              20111201                       20120101                      2.25
1676      6              20111201                       20120101                      2.25
1677      6              20111201                       20120101                      2.25
1678      6              20111201                       20120101                      2.25
1679      6              20111201                       20120101                      2.25
1680      6              20111201                       20120101                      2.25
1681      6              20111201                       20120101                      2.25
1682      6              20111201                       20120101                      2.25
1683      6              20111201                       20120101                      2.25
1684      6              20111201                       20120101                      2.25
1685      6              20111201                       20120101                      2.25
1686      6              20111201                       20120101                      2.25
1687      6              20111201                       20120101                      2.25
1688      6              20111201                       20120101                      2.25
1689      6              20111101                       20111201                      2.75
1690      6              20111201                       20120101                      2.25
1691      6              20111201                       20120101                      2.25
1692      6              20111201                       20120101                      2.25
1693      6              20111201                       20120101                      2.25
1694      6              20111101                       20111201                      2.25
1695      6              20111101                       20111201                      2.25
1696      6              20111201                       20120101                      2.25
1697      6              20111201                       20120101                      2.25
1698      6              20111101                       20111201                      2.25
1699      6              20111101                       20111201                      2.25
1700      6              20111101                       20111201                      2.25
1701      6              20111201                       20120101                      2.25
1702      6              20111201                       20120101                      2.25
1703      6              20111201                       20120101                      2.25
1704      6              20111201                       20120101                      2.25
1705      6              20111201                       20120101                      2.25
1706      6              20111101                       20111201                      2.25
1707      6              20111201                       20120101                      2.25
1708      6              20111201                       20120101                      2.25
1709      6              20111201                       20120101                      2.25
1710      6              20111101                       20111201                      2.25
1711      6              20111201                       20120101                      2.25
1712      6              20111201                       20120101                      2.25
1713      6              20111201                       20120101                      2.25
1714      6              20111101                       20111201                      2.25
1715      6              20111101                       20111201                      2.25
1716      6              20111101                       20111201                      2.25
1717      6              20111201                       20120101                      2.25
1718      6              20111201                       20120101                      2.25
1719      6              20111201                       20120101                      2.25
1720      6              20111201                       20120101                      2.25
1721      12             20110801                       20110901                      2.25
1722      6              20111101                       20111201                      2.25
1723      6              20111201                       20120101                      2.25
1724      6              20111201                       20120101                      2.25
1725      6              20111201                       20120101                      2.25
1726      6              20111001                       20111101                      2.25
1727      6              20111001                       20111101                      2.25
1728      6              20111101                       20111201                      2.25
1729      6              20111101                       20111201                      2.25
1730      6              20111101                       20111201                      2.25
1731      6              20111201                       20120101                      2.25
1732      6              20111101                       20111201                      2.25
1733      6              20111101                       20111201                      2.25
1734      6              20111101                       20111201                      2.25
1735      6              20111101                       20111201                      2.25
1736      6              20111001                       20111101                      2.25
1737      6              20111201                       20120101                      2.25
1738      6              20111101                       20111201                      2.25
1739      6              20111101                       20111201                      2.25
1740      6              20111201                       20120101                      2.25
1741      6              20111201                       20120101                      2.25
1742      6              20111201                       20120101                      2.25
1743      6              20111201                       20120101                      2.25
1744      6              20111201                       20120101                      2.25
1745      6              20111201                       20120101                      2.25
1746      6              20111101                       20111201                      2.25
1747      6              20111101                       20111201                      2.25
1748      6              20111101                       20111201                      2.25
1749      6              20111201                       20120101                      2.25
1750      6              20111201                       20120101                      2.25
1751      6              20111201                       20120101                      2.25
1752      6              20111101                       20111201                      2.25
1753      6              20111101                       20111201                      2.25
1754      6              20111101                       20111201                      2.25
1755      6              20111201                       20120101                      2.25
1756      6              20111101                       20111201                      2.25
1757      12             20111101                       20111201                      2.25
1758      6              20110901                       20111001                      2.25
1759      6              20111201                       20120101                      2.25
1760      6              20111201                       20120101                      2.25
1761      6              20111201                       20120101                      2.25
1762      6              20111201                       20120101                      2.25
1763      6              20111201                       20120101                      2.25
1764      6              20111101                       20111201                      2.25
1765      6              20111201                       20120101                      2.25
1766      6              20111101                       20111201                      2.25
1767      6              20111201                       20120101                      2.25
1768      6              20111201                       20120101                      2.25
1769      6              20111101                       20111201                      2.25
1770      6              20111201                       20120101                      2.25
1771      6              20111101                       20111201                      2.25
1772      6              20111101                       20111201                      2.25
1773      6              20111201                       20120101                      2.25
1774      6              20111201                       20120101                      2.25
1775      6              20111201                       20120101                      2.25
1776      6              20111201                       20120101                      2.25
1777      6              20111101                       20111201                      2.25
1778      6              20111201                       20120101                      2.25
1779      6              20111201                       20120101                      2.25
1780      6              20111201                       20120101                      2.25
1781      6              20111101                       20111201                      2.25
1782      6              20111201                       20120101                      2.25
1783      6              20111101                       20111201                      2.25
1784      6              20111201                       20120101                      2.25
1785      6              20111101                       20111201                      2.25
1786      12             20111201                       20120101                      2.25
1787      6              20111201                       20120101                      2.25
1788      12             20111101                       20111201                      2.25
1789      6              20111101                       20111201                      2.25
1790      6              20111101                       20111201                      2.25
1791      6              20111101                       20111201                      2.25
1792      6              20111101                       20111201                      2.25
1793      6              20111201                       20120101                      2.25
1794      6              20111201                       20120101                      2.25
1795      6              20111201                       20120101                      2.25
1796      6              20111201                       20120101                      2.25
1797      6              20111201                       20120101                      2.25
1798      6              20111101                       20111201                      2.25
1799      6              20111101                       20111201                      2.25
1800      6              20111101                       20111201                      2.25
1801      6              20111101                       20111201                      2.25
1802      6              20111101                       20111201                      2.25
1803      6              20111101                       20111201                      2.25
1804      6              20111101                       20111201                      2.25
1805      6              20111201                       20120101                      2.25
1806      6              20111201                       20120101                      2.25
1807      6              20111201                       20120101                      2.25
1808      6              20111201                       20120101                      2.25
1809      6              20111101                       20111201                      2.25
1810      6              20111201                       20120101                      2.25
1811      6              20111101                       20111201                      2.25
1812      6              20111201                       20120101                      2.25
1813      6              20111101                       20111201                      2.25
1814      6              20111101                       20111201                      2.25
1815      6              20111201                       20120101                      2.25
1816      6              20111101                       20111201                      2.25
1817      6              20111201                       20120101                      2.25
1818      6              20111201                       20120101                      2.25
1819      6              20111201                       20120101                      2.25
1820      6              20111101                       20111201                      2.25
1821      6              20111101                       20111201                      2.25
1822      6              20111101                       20111201                      2.25
1823      6              20111101                       20111201                      2.25
1824      6              20111201                       20120101                      2.25
1825      6              20111101                       20111201                      2.25
1826      6              20111201                       20120101                      2.25
1827      6              20111101                       20111201                      2.25
1828      6              20111101                       20111201                      2.25
1829      6              20111201                       20120101                      2.25
1830      6              20111201                       20120101                      2.25
1831      6              20111101                       20111201                      2.25
1832      6              20111101                       20111201                      2.25
1833      6              20111101                       20111201                      2.25
1834      6              20111201                       20120101                      2.25
1835      6              20111101                       20111201                      2.25
1836      6              20111201                       20120101                      2.25
1837      6              20111101                       20111201                      2.25
1838      6              20111201                       20120101                      2.25
1839      6              20111101                       20111201                      2.25
1840      6              20111101                       20111201                      2.25
1841      12             20111201                       20120101                      2.25
1842      6              20111101                       20111201                      2.25
1843      6              20111101                       20111201                      2.25
1844      6              20111101                       20111201                      2.25
1845      6              20111201                       20120101                      2.25
1846      6              20111101                       20111201                      2.25
1847      6              20111101                       20111201                      2.25
1848      6              20111201                       20120101                      2.25
1849      6              20111101                       20111201                      2.25
1850      6              20111201                       20120101                      2.25
1851      6              20111101                       20111201                      2.25
1852      6              20111201                       20120101                      2.25
1853      6              20111201                       20120101                      2.25
1854      6              20111101                       20111201                      2.25
1855      6              20111101                       20111201                      2.25
1856      6              20111101                       20111201                      2.25
1857      6              20111101                       20111201                      2.25
1858      6              20111201                       20120101                      2.25
1859      6              20111201                       20120101                      2.25
1860      6              20111101                       20111201                      2.25
1861      6              20111101                       20111201                      2.25
1862      6              20111001                       20111101                      2.25
1863      6              20111101                       20111201                      2.25
1864      6              20111201                       20120101                      2.25
1865      6              20111201                       20120101                      2.25
1866      6              20111201                       20120101                      2.25
1867      6              20111101                       20111201                      2.25
1868      6              20111101                       20111201                      2.25
1869      6              20111101                       20111201                      2.25
1870      6              20111201                       20120101                      2.25
1871      6              20111201                       20120101                      2.25
1872      6              20111101                       20111201                      2.25
1873      6              20111101                       20111201                      2.25
1874      6              20111101                       20111201                      2.25
1875      6              20111201                       20120101                      2.25
1876      6              20111201                       20120101                      2.25
1877      6              20111201                       20120101                      2.25
1878      6              20110801                       20110901                      2.25
1879      6              20111201                       20120101                      2.25
1880      6              20111201                       20120101                      2.25
1881      6              20111101                       20111201                      2.75
1882      6              20111201                       20120101                      2.25
1883      6              20111201                       20120101                      2.75
1884      6              20111201                       20120101                      2.25
1885      6              20111201                       20120101                      2.25
1886      6              20111201                       20120101                      2.25
1887      6              20111201                       20120101                      2.25
1888      6              20111201                       20120101                      2.25
1889      6              20111201                       20120101                      2.25
1890      6              20111201                       20120101                      2.25
1891      6              20111201                       20120101                      2.25
1892      6              20111201                       20120101                      2.25
1893      6              20111201                       20120101                      2.25
1894      6              20111201                       20120101                      2.25
1895      6              20111201                       20120101                      2.25
1896      6              20111201                       20120101                      2.25
1897      6              20111201                       20120101                      2.25
1898      6              20111201                       20120101                      2.25
1899      6              20111201                       20120101                      2.25
1900      6              20111201                       20120101                      2.25
1901      6              20111201                       20120101                      2.25
1902      6              20111201                       20120101                      2.25
1903      6              20111201                       20120101                      2.25
1904      6              20111201                       20120101                      2.25
1905      6              20111201                       20120101                      2.25
1906      6              20111201                       20120101                      2.25
1907      6              20111201                       20120101                      2.25
1908      6              20111201                       20120101                      2.25
1909      6              20111201                       20120101                      2.25
1910      6              20111201                       20120101                      2.25
1911      6              20111201                       20120101                      2.25
1912      6              20111201                       20120101                      2.25
1913      6              20111201                       20120101                      2.25
1914      6              20111201                       20120101                      2.25
1915      6              20111201                       20120101                      2.25
1916      6              20111201                       20120101                      2.25
1917      6              20111201                       20120101                      2.25
1918      6              20111201                       20120101                      2.25
1919      6              20111201                       20120101                      2.25
1920      6              20111201                       20120101                      2.25
1921      6              20111201                       20120101                      2.25
1922      6              20111201                       20120101                      2.25
1923      6              20110901                       20111001                      2.25
1924      6              20111201                       20120101                      2.25
1925      6              20111201                       20120101                      2.25
1926      6              20111201                       20120101                      2.25
1927      6              20111201                       20120101                      2.25
1928      6              20111201                       20120101                      2.25
1929      6              20111201                       20120101                      2.25
1930      6              20111101                       20111201                      2.25
1931      6              20111101                       20111201                      2.25
1932      6              20111201                       20120101                      2.25
1933      6              20111201                       20120101                      2.25
1934      6              20111101                       20111201                      2.25
1935      6              20111201                       20120101                      2.25
1936      6              20111201                       20120101                      2.25
1937      6              20111201                       20120101                      2.25
1938      6              20111201                       20120101                      2.25
1939      6              20111201                       20120101                      2.25
1940      6              20111201                       20120101                      2.25
1941      6              20111201                       20120101                      2.25
1942      6              20111201                       20120101                      2.25
1943      6              20111201                       20120101                      2.25
1944      6              20111201                       20120101                      2.25
1945      6              20111201                       20120101                      2.25
1946      6              20111101                       20111201                      2.25
1947      6              20111201                       20120101                      2.25
1948      6              20111201                       20120101                      2.25
1949      6              20111001                       20111101                      2.25
1950      6              20111201                       20120101                      2.25
1951      6              20111201                       20120101                      2.25
1952      6              20111201                       20120101                      2.25
1953      6              20111001                       20111101                      2.25
1954      6              20110901                       20111001                      2.75
1955      6              20111201                       20120101                      2.25
1956      6              20111101                       20111201                      2.25
1957      6              20111201                       20120101                      2.25
1958      6              20111201                       20120101                      2.25
1959      6              20111101                       20111201                      2.25
1960      6              20111201                       20120101                      2.25
1961      6              20111201                       20120101                      2.25
1962      6              20111201                       20120101                      2.5
1963      6              20111201                       20120101                      2.25
1964      6              20111201                       20120101                      2.5
1965      6              20111101                       20111201                      2.25
1966      6              20111201                       20120101                      2.5
1967      6              20111101                       20111201                      2.25
1968      6              20111201                       20120101                      2.25
1969      6              20111201                       20120101                      2.25
1970      6              20111201                       20120101                      2.25
1971      6              20111201                       20120101                      2.25
1972      6              20111201                       20120101                      2.25
1973      6              20111201                       20120101                      2.25
1974      6              20111201                       20120101                      2.25
1975      6              20111201                       20120101                      2.25
1976      6              20111201                       20120101                      2.25
1977      6              20111201                       20120101                      2.25
1978      6              20111201                       20120101                      2.25
1979      6              20111201                       20120101                      2.25
1980      6              20111201                       20120101                      2.25
1981      6              20111201                       20120101                      2.25
1982      6              20111201                       20120101                      2.25
1983      6              20111201                       20120101                      2.25
1984      6              20111201                       20120101                      2.25
1985      6              20111101                       20111201                      2.75
1986      6              20111201                       20120101                      2.25
1987      6              20111201                       20120101                      2.25
1988      6              20111201                       20120101                      2.25
1989      6              20111201                       20120101                      2.25
1990      12             20111201                       20120101                      2.25
1991      12             20111201                       20120101                      2.25
1992      6              20111201                       20120101                      2.25
1993      6              20111201                       20120101                      2.25
1994      6              20111101                       20111201                      2.25
1995      6              20111201                       20120101                      2.25
1996      12             20111001                       20111101                      2.25
1997      6              20111201                       20120101                      2.25
1998      6              20111101                       20111201                      2.25
1999      6              20111201                       20120101                      2.25
2000      6              20111201                       20120101                      2.25
2001      6              20111101                       20111201                      2.25
2002      6              20111201                       20120101                      2.25
2003      6              20111201                       20120101                      2.25
2004      6              20111101                       20111201                      2.25
2005      6              20111201                       20120101                      2.25
2006      6              20111201                       20120101                      2.25
2007      6              20111201                       20120101                      2.25
2008      6              20111201                       20120101                      2.25
2009      12             20111201                       20120101                      2.25
2010      6              20111201                       20120101                      2.25
2011      6              20111201                       20120101                      2.25
2012      6              20111201                       20120101                      2.25
2013      6              20111201                       20120101                      2.25
2014      6              20111201                       20120101                      2.25
2015      6              20111201                       20120101                      2.25
2016      6              20111201                       20120101                      2.25
2017      6              20111001                       20111101                      2.25
2018      6              20111201                       20120101                      2.25
2019      6              20111201                       20120101                      2.25
2020      6              20111201                       20120101                      2.25
2021      6              20111201                       20120101                      2.25
2022      6              20111201                       20120101                      2.25
2023      6              20111201                       20120101                      2.25
2024      12             20111201                       20120101                      2.25
2025      6              20111201                       20120101                      2.25
2026      6              20111201                       20120101                      2.25
2027      6              20111201                       20120101                      2.25
2028      6              20111201                       20120101                      2.25
2029      6              20111201                       20120101                      2.25
2030      6              20111201                       20120101                      2.25
2031      12             20120101                       20120201                      2.25
2032      6              20111201                       20120101                      2.25
2033      6              20111201                       20120101                      2.25
2034      6              20111201                       20120101                      2.25
2035      12             20120101                       20120201                      2.25
2036      12             20111101                       20111201                      3.25
2037      12             20111201                       20120101                      2.25
2038      12             20111001                       20111101                      2.25
2039      12             20111201                       20120101                      2.25
2040      12             20111201                       20120101                      2.25
2041      12             20111201                       20120101                      2.25
2042      12             20111201                       20120101                      2.25
2043      12             20111201                       20120101                      2.25
2044      12             20111201                       20120101                      2.25
2045      12             20111201                       20120101                      2.25




--------------------------------------------------------------------------------




          INIT_RATE_CAP       PER_RATE_CAP          GROSS_LIFE_CAP         MAX_RATE
1         5                   1                     5                      12.625
2         5                   1                     5                      13.25
3         5                   1                     5                      12.875
4         5                   1                     5                      12.25
5         5                   1                     5                      12.875
6         5                   1                     5                      13
7         6                   2                     6                      13.25
8         6                   2                     6                      13.5
9         5                   1                     5                      13.25
10        5                   1                     5                      13.875
11        5                   1                     5                      12.625
12        5                   1                     5                      12.875
13        5                   1                     5                      12.25
14        5                   1                     5                      12.75
15        5                   1                     5                      12.625
16        5                   1                     5                      12.375
17        5                   1                     5                      13
18        6                   2                     6                      13.875
19        5                   1                     5                      12.625
20        5                   1                     5                      13.25
21        5                   1                     5                      13
22        5                   1                     5                      12.625
23        5                   1                     5                      13.125
24        5                   1                     5                      13.25
25        5                   1                     5                      12.5
26        6                   2                     6                      13.75
27        5                   1                     5                      12.875
28        5                   1                     5                      12.5
29        5                   1                     5                      13.375
30        5                   1                     5                      12.5
31        5                   1                     5                      13.25
32        5                   1                     5                      12.5
33        5                   1                     5                      13.25
34        5                   1                     5                      12.75
35        5                   1                     5                      12.625
36        5                   1                     5                      12.5
37        5                   1                     5                      12.75
38        5                   1                     5                      12.5
39        6                   2                     6                      13.25
40        5                   1                     5                      13.25
41        5                   1                     5                      13.375
42        5                   1                     5                      12.75
43        5                   1                     5                      12.75
44        5                   1                     5                      12.375
45        5                   1                     5                      13.375
46        5                   1                     5                      13.375
47        5                   1                     5                      13.375
48        5                   1                     5                      13.25
49        5                   1                     5                      13.375
50        5                   1                     5                      13.625
51        5                   1                     5                      13.375
52        6                   1                     6                      13.75
53        5                   1                     5                      12.625
54        5                   1                     5                      13.125
55        5                   1                     5                      13.25
56        5                   1                     5                      12.875
57        5                   1                     5                      13.375
58        5                   1                     5                      13.375
59        5                   1                     5                      12.875
60        5                   1                     5                      13.375
61        5                   1                     5                      12.875
62        5                   1                     5                      12.75
63        5                   1                     5                      12.75
64        5                   1                     5                      13.125
65        5                   1                     5                      14.75
66        5                   1                     5                      13
67        5                   1                     5                      13.5
68        5                   1                     5                      13.125
69        5                   1                     5                      13.375
70        5                   1                     5                      13.25
71        5                   1                     5                      13.5
72        5                   1                     5                      12.875
73        6                   2                     6                      13.75
74        5                   1                     5                      13.875
75        5                   1                     5                      13.25
76        5                   1                     5                      13.375
77        5                   1                     5                      13.25
78        5                   1                     5                      13.25
79        5                   1                     5                      13.375
80        5                   1                     5                      13.125
81        5                   1                     5                      12.875
82        5                   1                     5                      13.375
83        5                   1                     5                      13
84        5                   1                     5                      13.5
85        5                   1                     5                      12.75
86        5                   1                     5                      13.125
87        5                   1                     5                      12.375
88        5                   1                     5                      13.375
89        5                   1                     5                      12.875
90        5                   1                     5                      12.5
91        5                   1                     5                      13.5
92        5                   1                     5                      13.25
93        5                   1                     5                      13.625
94        5                   2                     5                      12.375
95        5                   1                     5                      12.625
96        6                   2                     6                      13.625
97        5                   1                     5                      12.375
98        5                   1                     5                      13
99        5                   2                     5                      13.25
100       5                   1                     5                      12.375
101       5                   1                     5                      13
102       5                   1                     5                      13.25
103       5                   1                     5                      12.625
104       5                   1                     5                      13.125
105       5                   1                     5                      12.25
106       5                   1                     5                      13.375
107       5                   1                     5                      13
108       5                   1                     5                      12.625
109       5                   1                     5                      13.375
110       5                   1                     5                      13.125
111       5                   1                     5                      13.25
112       5                   1                     5                      13.375
113       5                   1                     5                      12.5
114       5                   1                     5                      13.25
115       5                   1                     5                      12.75
116       5                   1                     5                      12.625
117       5                   1                     5                      14
118       5                   1                     5                      12.375
119       5                   1                     5                      13.25
120       5                   1                     5                      12.5
121       5                   1                     5                      13.375
122       5                   1                     5                      13
123       5                   1                     5                      12.875
124       5                   1                     5                      14.25
125       5                   1                     5                      14.25
126       5                   1                     5                      14.75
127       5                   1                     5                      12.75
128       5                   1                     5                      12.875
129       6                   2                     6                      13.25
130       5                   1                     5                      15.625
131       5                   1                     5                      15
132       5                   1                     5                      12.875
133       5                   1                     5                      13.125
134       5                   1                     5                      12.375
135       5                   1                     5                      13.875
136       5                   1                     5                      14.375
137       5                   1                     5                      13.125
138       5                   1                     5                      14.875
139       5                   1                     5                      13.25
140       5                   1                     5                      13.25
141       5                   1                     5                      12.5
142       5                   1                     5                      13.375
143       5                   1                     5                      12.875
144       5                   1                     5                      12.875
145       5                   1                     5                      13.5
146       5                   1                     5                      12.625
147       5                   1                     5                      14.75
148       5                   1                     5                      15.125
149       5                   1                     5                      13.375
150       5                   1                     5                      12.375
151       5                   1                     5                      13.375
152       5                   1                     5                      13.125
153       5                   1                     5                      12.875
154       5                   1                     5                      13.125
155       5                   2                     5                      12.75
156       5                   1                     5                      13.25
157       6                   2                     6                      13.25
158       5                   1                     5                      14.625
159       5                   1                     5                      13.375
160       5                   1                     5                      12.625
161       5                   1                     5                      13.25
162       5                   1                     5                      13.5
163       5                   1                     5                      12.25
164       5                   1                     5                      12.875
165       5                   1                     5                      12.375
166       5                   1                     5                      13.375
167       5                   1                     5                      13
168       5                   1                     5                      13.375
169       5                   1                     5                      12.25
170       5                   1                     5                      12.25
171       5                   1                     5                      12.625
172       5                   1                     5                      12.999
173       5                   2                     5                      13.5
174       5                   1                     5                      13.125
175       5                   1                     5                      13.25
176       5                   1                     5                      12.875
177       5                   1                     5                      13.375
178       5                   1                     5                      13.25
179       5                   1                     5                      12.875
180       5                   1                     5                      12.875
181       5                   1                     5                      12.875
182       5                   1                     5                      13.25
183       5                   1                     5                      12.25
184       5                   1                     5                      12.875
185       5                   1                     5                      12.875
186       5                   1                     5                      12.875
187       5                   1                     5                      12.75
188       5                   1                     5                      13.375
189       5                   1                     5                      12.75
190       5                   1                     5                      12.875
191       5                   1                     5                      12.75
192       5                   1                     5                      12.875
193       5                   1                     5                      12.5
194       5                   1                     5                      13.125
195       5                   1                     5                      13.125
196       5                   1                     5                      12.375
197       5                   1                     5                      13.375
198       5                   1                     5                      13
199       5                   1                     5                      12.25
200       5                   1                     5                      13
201       5                   1                     5                      13.25
202       5                   1                     5                      13.625
203       5                   1                     5                      13.625
204       5                   1                     5                      13
205       5                   2                     5                      13.25
206       5                   1                     5                      12.875
207       5                   1                     5                      14.875
208       5                   1                     5                      13.75
209       5                   1                     5                      13.5
210       5                   1                     5                      13.375
211       5                   1                     5                      13.25
212       5                   1                     5                      13.375
213       5                   1                     5                      12.75
214       5                   1                     5                      12.75
215       5                   1                     5                      13
216       5                   1                     5                      13.25
217       5                   1                     5                      12.625
218       5                   2                     5                      12.375
219       5                   1                     5                      14.375
220       6                   2                     6                      15.125
221       6                   2                     6                      15.125
222       5                   1                     5                      13
223       5                   1                     5                      14.625
224       5                   1                     5                      13.25
225       5                   1                     5                      12.375
226       5                   1                     5                      13.125
227       5                   1                     5                      12.875
228       5                   1                     5                      12.375
229       5                   1                     5                      13.25
230       5                   1                     5                      13.25
231       5                   1                     5                      12.875
232       5                   1                     5                      13.25
233       5                   1                     5                      12.375
234       6                   2                     6                      13.625
235       5                   1                     5                      12.875
236       5                   1                     5                      13
237       5                   1                     5                      13
238       5                   1                     5                      13
239       5                   2                     5                      12.25
240       5                   2                     5                      12.25
241       5                   2                     5                      11.5
242       5                   1                     5                      11.75
243       5                   2                     5                      11.75
244       5                   2                     5                      11.75
245       5                   2                     5                      11.5
246       5                   2                     5                      11.375
247       5                   2                     5                      10.875
248       5                   1                     5                      13.375
249       5                   2                     5                      11.875
250       5                   2                     5                      11.875
251       5                   2                     5                      12.125
252       5                   2                     5                      11.5
253       5                   2                     5                      13
254       5                   2                     5                      11.5
255       6                   2                     6                      12.875
256       5                   2                     5                      11.875
257       5                   2                     5                      11
258       5                   2                     5                      12
259       6                   2                     6                      13.25
260       6                   2                     6                      12.75
261       5                   2                     5                      10.875
262       5                   2                     5                      12.5
263       5                   2                     5                      11.625
264       5                   2                     5                      11.375
265       5                   2                     5                      11.25
266       5                   1                     5                      13
267       5                   1                     5                      12.25
268       6                   2                     6                      15.5
269       5                   1                     5                      13.25
270       5                   1                     5                      13.375
271       5                   1                     5                      13.375
272       5                   1                     5                      12.5
273       6                   2                     6                      14.125
274       5                   1                     5                      12.5
275       5                   1                     5                      13.25
276       5                   1                     5                      13.125
277       5                   1                     5                      12.375
278       5                   1                     5                      12.875
279       5                   1                     5                      13.25
280       5                   1                     5                      13.25
281       5                   1                     5                      13.125
282       5                   1                     5                      14.625
283       5                   2                     5                      10
284       5                   2                     5                      10.5
285       5                   1                     5                      13.125
286       5                   1                     5                      13.125
287       5                   1                     5                      12.875
288       5                   1                     5                      13.125
289       5                   1                     5                      13.125
290       5                   1                     5                      12.875
291       5                   1                     5                      13.125
292       5                   1                     5                      12.875
293       5                   1                     5                      12.875
294       5                   2                     5                      12.5
295       5                   1                     5                      13.25
296       6                   2                     6                      14.125
297       5                   1                     5                      12.5
298       5                   1                     5                      13.375
299       5                   1                     5                      14.25
300       5                   1                     5                      12.25
301       5                   1                     5                      13.375
302       5                   1                     5                      12.875
303       5                   1                     5                      13
304       6                   2                     6                      13.5
305       5                   1                     5                      12.5
306       5                   1                     5                      13.25
307       5                   1                     5                      13.25
308       5                   1                     5                      13.25
309       5                   1                     5                      12.875
310       5                   1                     5                      13.5
311       5                   1                     5                      13
312       5                   1                     5                      13.25
313       5                   1                     5                      13.25
314       5                   1                     5                      13.25
315       5                   1                     5                      12.875
316       5                   1                     5                      12.875
317       5                   1                     5                      13
318       6                   2                     6                      13.875
319       5                   1                     5                      12.75
320       5                   1                     5                      13
321       5                   1                     5                      14.25
322       5                   1                     5                      13.75
323       5                   1                     5                      12.875
324       5                   1                     5                      13.375
325       5                   1                     5                      12.875
326       5                   2                     5                      13.125
327       5                   1                     5                      13
328       5                   1                     5                      12.625
329       5                   1                     5                      12.875
330       5                   1                     5                      14.25
331       5                   1                     5                      13.25
332       5                   1                     5                      14.875
333       6                   2                     6                      14.25
334       5                   1                     5                      12.875
335       5                   1                     5                      14.625
336       5                   1                     5                      12.75
337       5                   1                     5                      13.375
338       5                   1                     5                      13.25
339       5                   1                     5                      13.25
340       6                   2                     6                      14.375
341       5                   1                     5                      12.5
342       5                   1                     5                      12.875
343       5                   1                     5                      13.25
344       5                   1                     5                      13.25
345       5                   1                     5                      12.625
346       5                   2                     5                      11.25
347       5                   2                     5                      11.75
348       5                   2                     5                      11.125
349       5                   2                     5                      11.75
350       5                   2                     5                      11
351       5                   2                     5                      11.625
352       6                   2                     6                      12.875
353       6                   2                     6                      12.875
354       5                   2                     5                      12
355       5                   2                     5                      11
356       5                   2                     5                      12.125
357       5                   1                     5                      13.375
358       5                   2                     5                      10.875
359       5                   2                     5                      12
360       5                   2                     5                      11.375
361       5                   2                     5                      12.75
362       5                   1                     5                      12.875
363       5                   2                     5                      12.25
364       5                   1                     5                      12.875
365       6                   2                     6                      12.25
366       5                   2                     5                      11.875
367       5                   1                     5                      13.25
368       6                   2                     6                      13.5
369       5                   2                     5                      12.125
370       5                   2                     5                      12.25
371       5                   2                     5                      11.5
372       5                   2                     5                      11.625
373       5                   2                     5                      12
374       5                   2                     5                      11.75
375       5                   2                     5                      10.25
376       5                   2                     5                      11.875
377       5                   2                     5                      12.375
378       5                   2                     5                      12.75
379       5                   2                     5                      12.75
380       5                   2                     5                      11.5
381       5                   2                     5                      12
382       6                   2                     6                      13
383       5                   2                     5                      11.125
384       6                   2                     6                      12.5
385       5                   2                     5                      12
386       5                   2                     5                      11.375
387       5                   2                     5                      11.875
388       5                   2                     5                      11.625
389       5                   1                     5                      13.375
390       5                   1                     5                      14.5
391       5                   1                     5                      13.375
392       5                   1                     5                      13.25
393       5                   1                     5                      13.25
394       5                   1                     5                      13.25
395       5                   2                     5                      11
396       5                   2                     5                      12.875
397       5                   2                     5                      11.875
398       5                   2                     5                      12.625
399       5                   2                     5                      11.625
400       5                   2                     5                      11.875
401       5                   2                     5                      12.125
402       5                   2                     5                      12.25
403       5                   2                     5                      12.125
404       6                   2                     6                      12.5
405       6                   2                     6                      12.5
406       5                   2                     5                      12.5
407       5                   2                     5                      11.125
408       5                   2                     5                      12.25
409       5                   2                     5                      10.875
410       6                   2                     6                      13.75
411       5                   2                     5                      12.375
412       5                   2                     5                      11.375
413       6                   2                     6                      13.625
414       5                   2                     5                      11.375
415       5                   2                     5                      11.625
416       5                   2                     5                      12.875
417       5                   2                     5                      11.5
418       5                   2                     5                      12
419       5                   2                     5                      11
420       6                   2                     6                      12.5
421       5                   2                     5                      11.625
422       5                   2                     5                      12.5
423       6                   2                     6                      12.75
424       5                   2                     5                      11.5
425       5                   2                     5                      13.25
426       5                   2                     5                      11.25
427       5                   2                     5                      11.75
428       5                   2                     5                      11.75
429       5                   2                     5                      11.25
430       5                   2                     5                      11.5
431       5                   2                     5                      9.875
432       5                   2                     5                      12.25
433       5                   2                     5                      10.875
434       5                   2                     5                      12.125
435       5                   2                     5                      11.5
436       5                   2                     5                      11
437       5                   2                     5                      12.5
438       5                   2                     5                      10.875
439       5                   2                     5                      11.25
440       5                   2                     5                      11.125
441       5                   2                     5                      11.75
442       5                   2                     5                      11.875
443       5                   2                     5                      11.75
444       5                   2                     5                      10.875
445       5                   2                     5                      11.75
446       5                   2                     5                      12
447       5                   2                     5                      11.625
448       5                   2                     5                      12.375
449       5                   2                     5                      11.5
450       5                   2                     5                      12.375
451       5                   2                     5                      11
452       5                   2                     5                      12.375
453       5                   2                     5                      11.875
454       5                   2                     5                      11.875
455       5                   2                     5                      11.25
456       5                   2                     5                      12.25
457       5                   2                     5                      11.75
458       6                   2                     6                      13.25
459       5                   2                     5                      11.375
460       5                   2                     5                      11.75
461       5                   2                     5                      11.375
462       6                   2                     6                      13.75
463       5                   2                     5                      12.25
464       5                   2                     5                      11.875
465       5                   2                     5                      10.75
466       5                   2                     5                      13
467       5                   2                     5                      11.25
468       5                   2                     5                      11.5
469       5                   2                     5                      12.5
470       5                   2                     5                      11.875
471       5                   2                     5                      11.875
472       5                   2                     5                      11.75
473       5                   2                     5                      11.375
474       5                   2                     5                      11.125
475       5                   2                     5                      11.5
476       5                   2                     5                      11.375
477       5                   2                     5                      10.875
478       5                   2                     5                      11.625
479       5                   2                     5                      11.875
480       5                   2                     5                      12.5
481       5                   2                     5                      12
482       5                   2                     5                      11
483       5                   2                     5                      10
484       5                   2                     5                      10.75
485       5                   2                     5                      11.75
486       5                   2                     5                      12.625
487       5                   2                     5                      12.25
488       5                   2                     5                      11.75
489       5                   2                     5                      12.75
490       5                   2                     5                      13
491       5                   2                     5                      13
492       5                   2                     5                      11.25
493       5                   2                     5                      11.5
494       5                   2                     5                      13
495       5                   2                     5                      12.25
496       5                   2                     5                      11.375
497       5                   2                     5                      12
498       5                   2                     5                      11.5
499       5                   2                     5                      10.875
500       5                   2                     5                      12.125
501       5                   2                     5                      12
502       5                   2                     5                      11.625
503       5                   2                     5                      10.625
504       5                   2                     5                      12.625
505       5                   2                     5                      12.125
506       5                   2                     5                      11.375
507       6                   2                     6                      12.75
508       5                   2                     5                      11.125
509       5                   2                     5                      11.125
510       5                   2                     5                      11.875
511       5                   2                     5                      12.25
512       5                   2                     5                      11.375
513       5                   2                     5                      11.5
514       5                   2                     5                      11.625
515       5                   2                     5                      11.625
516       6                   2                     6                      12.875
517       5                   2                     5                      11.5
518       5                   2                     5                      10.875
519       5                   2                     5                      12
520       5                   2                     5                      11.5
521       6                   2                     6                      13.625
522       5                   2                     5                      11.75
523       5                   2                     5                      11.5
524       5                   2                     5                      11.75
525       5                   2                     5                      11.75
526       5                   2                     5                      11.875
527       5                   2                     5                      12.375
528       5                   2                     5                      11.375
529       5                   2                     5                      11.25
530       5                   2                     5                      11.375
531       5                   2                     5                      11.375
532       6                   2                     6                      13.75
533       5                   2                     5                      11.25
534       5                   2                     5                      11.5
535       5                   2                     5                      11.125
536       5                   2                     5                      11.875
537       5                   2                     5                      11.125
538       5                   2                     5                      12.25
539       5                   2                     5                      12
540       5                   2                     5                      11.375
541       5                   2                     5                      11.25
542       5                   2                     5                      11.625
543       5                   2                     5                      10.875
544       5                   2                     5                      12
545       5                   2                     5                      11.125
546       5                   2                     5                      11.375
547       5                   2                     5                      11.625
548       5                   2                     5                      11.75
549       5                   2                     5                      11.125
550       6                   2                     6                      12.75
551       5                   2                     5                      11.875
552       5                   2                     5                      11.875
553       5                   2                     5                      12
554       5                   2                     5                      11.25
555       5                   2                     5                      12.25
556       5                   2                     5                      11.125
557       5                   2                     5                      12
558       5                   2                     5                      12.125
559       5                   2                     5                      11.625
560       5                   2                     5                      11.125
561       5                   2                     5                      11.875
562       6                   2                     6                      12.75
563       5                   2                     5                      11.625
564       5                   2                     5                      11.375
565       5                   2                     5                      11.875
566       5                   2                     5                      12
567       5                   2                     5                      11.75
568       5                   2                     5                      12.875
569       5                   2                     5                      11.5
570       5                   2                     5                      11.125
571       5                   2                     5                      12.125
572       5                   2                     5                      10.875
573       5                   2                     5                      11.5
574       5                   2                     5                      11.375
575       5                   2                     5                      12.125
576       5                   2                     5                      11.75
577       5                   2                     5                      12.5
578       6                   2                     6                      13.625
579       5                   2                     5                      11.5
580       5                   2                     5                      11.5
581       5                   2                     5                      11.375
582       5                   2                     5                      12.875
583       5                   2                     5                      12.375
584       5                   2                     5                      11.25
585       5                   2                     5                      11.5
586       5                   2                     5                      12.375
587       5                   2                     5                      12.25
588       5                   2                     5                      11.375
589       5                   2                     5                      10.375
590       5                   2                     5                      10.875
591       5                   2                     5                      10.875
592       5                   2                     5                      11.75
593       5                   2                     5                      11.625
594       5                   2                     5                      11.125
595       5                   2                     5                      11.75
596       5                   2                     5                      11.375
597       5                   2                     5                      11.375
598       5                   2                     5                      12.5
599       5                   2                     5                      12.375
600       5                   2                     5                      12.5
601       5                   2                     5                      10.625
602       5                   2                     5                      11.25
603       5                   2                     5                      10.375
604       5                   2                     5                      11
605       5                   2                     5                      11.25
606       5                   2                     5                      12.875
607       5                   2                     5                      12.375
608       5                   2                     5                      12.75
609       5                   2                     5                      11.375
610       5                   2                     5                      11.375
611       5                   2                     5                      12.375
612       5                   2                     5                      12.375
613       5                   2                     5                      11.875
614       5                   2                     5                      11.5
615       5                   2                     5                      11.125
616       5                   2                     5                      12
617       5                   2                     5                      11
618       5                   2                     5                      11.375
619       5                   2                     5                      10.875
620       5                   2                     5                      11
621       5                   2                     5                      10.75
622       5                   2                     5                      11.75
623       5                   2                     5                      12
624       5                   2                     5                      10.875
625       5                   2                     5                      11.75
626       5                   2                     5                      11.875
627       5                   2                     5                      12.5
628       5                   2                     5                      12.75
629       5                   2                     5                      12.75
630       5                   2                     5                      13.25
631       5                   2                     5                      12.875
632       5                   2                     5                      11.75
633       5                   2                     5                      11.75
634       5                   2                     5                      10.375
635       5                   2                     5                      11.75
636       5                   2                     5                      11.75
637       5                   2                     5                      11.875
638       5                   2                     5                      11.25
639       5                   2                     5                      12
640       5                   2                     5                      12.375
641       5                   2                     5                      11.75
642       5                   2                     5                      10.5
643       5                   2                     5                      11.75
644       5                   2                     5                      11.5
645       5                   2                     5                      11.25
646       5                   2                     5                      11.5
647       5                   2                     5                      11
648       5                   2                     5                      11.25
649       5                   2                     5                      11.5
650       5                   2                     5                      12.25
651       5                   2                     5                      11.125
652       5                   2                     5                      11.125
653       5                   2                     5                      11.375
654       5                   2                     5                      11.875
655       5                   2                     5                      11.5
656       5                   2                     5                      13.25
657       5                   2                     5                      11.375
658       5                   2                     5                      12.75
659       5                   2                     5                      11.625
660       5                   2                     5                      11.375
661       5                   2                     5                      11
662       5                   2                     5                      11.625
663       5                   2                     5                      11
664       5                   2                     5                      12.25
665       5                   2                     5                      11.75
666       5                   2                     5                      11.875
667       6                   2                     6                      12.375
668       5                   2                     5                      11.25
669       5                   2                     5                      11.375
670       5                   2                     5                      11.75
671       5                   2                     5                      11.375
672       5                   2                     5                      10.875
673       5                   2                     5                      11.5
674       5                   2                     5                      10.625
675       5                   2                     5                      12.75
676       5                   2                     5                      10.5
677       5                   2                     5                      11.5
678       5                   2                     5                      11.5
679       5                   2                     5                      12.25
680       5                   2                     5                      11.375
681       5                   2                     5                      11
682       5                   2                     5                      10.625
683       5                   2                     5                      11.125
684       5                   2                     5                      11.5
685       5                   2                     5                      11
686       5                   2                     5                      11.5
687       5                   2                     5                      10.25
688       5                   2                     5                      12.125
689       5                   2                     5                      10.875
690       5                   2                     5                      12.25
691       5                   2                     5                      10.5
692       5                   2                     5                      11.25
693       5                   2                     5                      13
694       5                   2                     5                      11
695       5                   2                     5                      11.75
696       5                   2                     5                      12.5
697       5                   2                     5                      12.375
698       5                   2                     5                      11.625
699       5                   2                     5                      11.75
700       5                   2                     5                      13.125
701       5                   2                     5                      10.75
702       5                   2                     5                      11.25
703       5                   2                     5                      11.625
704       5                   2                     5                      12.5
705       5                   2                     5                      11.375
706       5                   2                     5                      11.25
707       5                   2                     5                      12.625
708       5                   2                     5                      11.375
709       5                   2                     5                      11.25
710       5                   2                     5                      12.125
711       5                   2                     5                      11.75
712       5                   2                     5                      11.875
713       5                   2                     5                      11.125
714       5                   2                     5                      12.25
715       5                   2                     5                      11.125
716       5                   2                     5                      11.875
717       5                   2                     5                      11.125
718       5                   2                     5                      12.375
719       5                   1                     5                      13.375
720       5                   1                     5                      12.875
721       5                   1                     5                      13.25
722       5                   1                     5                      12.5
723       6                   2                     6                      14.375
724       5                   1                     5                      12.875
725       5                   1                     5                      12.875
726       5                   1                     5                      12.375
727       5                   1                     5                      13.75
728       5                   1                     5                      12.625
729       5                   1                     5                      13.125
730       5                   1                     5                      13.25
731       5                   1                     5                      12.25
732       5                   1                     5                      13.125
733       5                   1                     5                      12.875
734       5                   1                     5                      13.375
735       5                   1                     5                      12.875
736       5                   1                     5                      13.25
737       5                   1                     5                      13.375
738       5                   1                     5                      13.375
739       5                   1                     5                      13.375
740       5                   1                     5                      13
741       5                   2                     5                      11.25
742       5                   2                     5                      12.5
743       5                   2                     5                      12.75
744       5                   2                     5                      11.625
745       5                   2                     5                      12.875
746       5                   2                     5                      10.875
747       5                   2                     5                      12.875
748       5                   2                     5                      11.625
749       5                   2                     5                      12.125
750       5                   2                     5                      12.5
751       5                   2                     5                      11.5
752       5                   2                     5                      10.875
753       5                   2                     5                      11.125
754       5                   2                     5                      11.625
755       5                   2                     5                      11.375
756       5                   2                     5                      11.375
757       5                   2                     5                      11.75
758       5                   2                     5                      10.875
759       5                   2                     5                      11.5
760       5                   2                     5                      11.75
761       5                   2                     5                      11.5
762       5                   2                     5                      10.75
763       5                   2                     5                      12
764       5                   2                     5                      12.375
765       5                   2                     5                      10.875
766       5                   2                     5                      11.625
767       5                   2                     5                      11.375
768       5                   2                     5                      12.25
769       5                   2                     5                      12.375
770       5                   2                     5                      10.875
771       5                   2                     5                      11.375
772       5                   2                     5                      11.875
773       5                   2                     5                      10.75
774       5                   2                     5                      10.875
775       5                   2                     5                      11.75
776       5                   2                     5                      12.25
777       5                   2                     5                      11.375
778       5                   2                     5                      11.625
779       5                   2                     5                      11.375
780       5                   2                     5                      13
781       5                   2                     5                      11.375
782       5                   2                     5                      11.375
783       5                   2                     5                      11.75
784       5                   2                     5                      11.25
785       5                   2                     5                      11.375
786       5                   2                     5                      10.875
787       5                   2                     5                      11.5
788       5                   2                     5                      10.625
789       5                   2                     5                      12.5
790       5                   2                     5                      11.75
791       5                   2                     5                      10.375
792       5                   2                     5                      11.75
793       5                   2                     5                      11.625
794       5                   2                     5                      10.75
795       5                   2                     5                      11.75
796       5                   2                     5                      11.375
797       5                   2                     5                      10.875
798       5                   2                     5                      9.75
799       5                   2                     5                      11
800       5                   2                     5                      11.5
801       5                   2                     5                      13
802       5                   2                     5                      11.375
803       5                   2                     5                      11
804       5                   2                     5                      11.25
805       5                   2                     5                      12.375
806       5                   2                     5                      11.625
807       5                   2                     5                      12.125
808       5                   2                     5                      11.75
809       5                   2                     5                      11.75
810       5                   2                     5                      11.75
811       5                   2                     5                      11.875
812       5                   2                     5                      12.125
813       5                   2                     5                      12.125
814       5                   2                     5                      11.875
815       5                   2                     5                      11.75
816       5                   2                     5                      11.875
817       5                   2                     5                      11.875
818       5                   2                     5                      11.875
819       5                   2                     5                      11.75
820       5                   2                     5                      11.875
821       5                   2                     5                      12
822       5                   2                     5                      11.75
823       5                   2                     5                      11.875
824       5                   2                     5                      10.75
825       5                   2                     5                      11.875
826       5                   2                     5                      11.375
827       5                   2                     5                      11.875
828       5                   2                     5                      11.625
829       5                   2                     5                      11.5
830       5                   2                     5                      10.875
831       5                   2                     5                      11.375
832       5                   2                     5                      12
833       5                   2                     5                      11.625
834       5                   2                     5                      12.125
835       5                   2                     5                      11.875
836       5                   2                     5                      12.125
837       5                   2                     5                      12
838       5                   2                     5                      12.625
839       5                   2                     5                      11.125
840       5                   2                     5                      11.625
841       5                   2                     5                      12.375
842       5                   2                     5                      10.875
843       5                   2                     5                      11.5
844       5                   2                     5                      12.25
845       5                   2                     5                      11.5
846       5                   2                     5                      11.625
847       5                   2                     5                      12.75
848       5                   2                     5                      12.25
849       5                   2                     5                      12.75
850       5                   2                     5                      12.375
851       5                   2                     5                      11.625
852       5                   2                     5                      11.125
853       5                   2                     5                      13.5
854       5                   2                     5                      11.25
855       5                   2                     5                      12.25
856       5                   2                     5                      11.375
857       5                   2                     5                      11.25
858       5                   2                     5                      13.25
859       5                   2                     5                      12.125
860       5                   2                     5                      10.625
861       5                   2                     5                      11.875
862       5                   2                     5                      12.125
863       5                   2                     5                      11.75
864       5                   2                     5                      12.25
865       5                   2                     5                      11.875
866       5                   2                     5                      11.5
867       5                   2                     5                      12.125
868       5                   2                     5                      11.75
869       5                   2                     5                      13
870       5                   2                     5                      12.75
871       5                   2                     5                      12.125
872       5                   2                     5                      11.875
873       5                   2                     5                      11.75
874       5                   2                     5                      10.875
875       5                   2                     5                      12.25
876       5                   2                     5                      12
877       5                   2                     5                      11.875
878       5                   2                     5                      12.25
879       5                   2                     5                      10.875
880       5                   2                     5                      11.625
881       5                   2                     5                      12.375
882       5                   2                     5                      11.375
883       5                   2                     5                      12
884       5                   2                     5                      11.625
885       5                   2                     5                      10.875
886       5                   2                     5                      12.75
887       5                   2                     5                      11.625
888       5                   2                     5                      11.25
889       5                   2                     5                      11.875
890       5                   2                     5                      11.375
891       5                   2                     5                      12.375
892       5                   2                     5                      11.75
893       5                   2                     5                      10.875
894       5                   2                     5                      11.5
895       5                   2                     5                      11.875
896       5                   2                     5                      11
897       5                   2                     5                      11.5
898       5                   2                     5                      12.125
899       5                   2                     5                      11
900       5                   2                     5                      12.375
901       5                   2                     5                      11.5
902       5                   2                     5                      10.875
903       5                   2                     5                      11.375
904       5                   2                     5                      11.375
905       5                   2                     5                      12.375
906       5                   2                     5                      11
907       5                   2                     5                      11.75
908       5                   2                     5                      12.375
909       5                   2                     5                      12.25
910       5                   2                     5                      11.375
911       5                   2                     5                      13.25
912       5                   2                     5                      13.5
913       5                   2                     5                      11.625
914       5                   2                     5                      11.625
915       5                   2                     5                      11.75
916       5                   2                     5                      13.125
917       5                   2                     5                      11.875
918       5                   2                     5                      11
919       5                   2                     5                      11.75
920       5                   2                     5                      11.375
921       5                   2                     5                      12.125
922       5                   2                     5                      12
923       5                   2                     5                      11.875
924       5                   2                     5                      11.25
925       5                   2                     5                      11.5
926       5                   2                     5                      10.875
927       5                   2                     5                      11.25
928       5                   2                     5                      11.5
929       5                   2                     5                      11
930       5                   2                     5                      11.625
931       5                   2                     5                      11
932       5                   2                     5                      11.75
933       5                   2                     5                      11.25
934       5                   2                     5                      11.25
935       5                   2                     5                      11.875
936       5                   2                     5                      12.125
937       5                   2                     5                      11
938       5                   2                     5                      11.75
939       5                   2                     5                      11.75
940       5                   2                     5                      11.5
941       5                   2                     5                      11.875
942       5                   2                     5                      11.5
943       1                   2                     5                      11
944       5                   2                     5                      12.125
945       5                   2                     5                      12.25
946       5                   2                     5                      11.25
947       5                   2                     5                      11.375
948       5                   2                     5                      11.625
949       5                   2                     5                      11.375
950       5                   2                     5                      11.875
951       5                   2                     5                      12.25
952       5                   2                     5                      11.25
953       5                   2                     5                      10.75
954       5                   2                     5                      11.75
955       5                   2                     5                      11.125
956       5                   2                     5                      11.375
957       5                   2                     5                      12
958       5                   2                     5                      11.5
959       5                   2                     5                      11
960       5                   2                     5                      12
961       5                   2                     5                      11.875
962       5                   2                     5                      11.125
963       5                   2                     5                      11.875
964       5                   2                     5                      11.625
965       5                   2                     5                      11.375
966       5                   2                     5                      11.375
967       5                   2                     5                      11.5
968       5                   2                     5                      10.875
969       5                   2                     5                      10.5
970       6                   2                     6                      13.75
971       5                   2                     5                      11.5
972       5                   2                     5                      11.125
973       5                   2                     5                      11.875
974       5                   2                     5                      10.375
975       5                   2                     5                      10.75
976       5                   2                     5                      10.5
977       5                   2                     5                      10.75
978       5                   2                     5                      11.375
979       5                   2                     5                      11.75
980       5                   2                     5                      12.125
981       5                   2                     5                      12.5
982       5                   2                     5                      11.75
983       5                   2                     5                      11.5
984       5                   2                     5                      11.875
985       5                   2                     5                      11.5
986       5                   2                     5                      10.75
987       5                   2                     5                      12.5
988       5                   2                     5                      11
989       5                   2                     5                      11.625
990       5                   2                     5                      11.875
991       5                   2                     5                      11.625
992       5                   2                     5                      12.625
993       5                   2                     5                      10.875
994       5                   2                     5                      11
995       5                   2                     5                      10.75
996       5                   2                     5                      11.125
997       5                   2                     5                      12
998       5                   2                     5                      11.875
999       5                   2                     5                      11.375
1000      5                   2                     5                      10.75
1001      5                   2                     5                      11.875
1002      5                   2                     5                      11.5
1003      5                   2                     5                      11.125
1004      5                   2                     5                      11.875
1005      5                   2                     5                      10.875
1006      5                   2                     5                      11.375
1007      5                   2                     5                      11.375
1008      5                   2                     5                      10
1009      5                   2                     5                      12
1010      5                   2                     5                      11.875
1011      5                   2                     5                      12.25
1012      5                   2                     5                      13
1013      5                   2                     5                      12.375
1014      5                   2                     5                      12
1015      5                   2                     5                      11.875
1016      5                   2                     5                      11.375
1017      5                   2                     5                      11.875
1018      5                   2                     5                      9.75
1019      5                   2                     5                      13.5
1020      5                   2                     5                      12.625
1021      5                   2                     5                      11.875
1022      5                   2                     5                      11.625
1023      5                   2                     5                      13.5
1024      5                   2                     5                      12.25
1025      5                   2                     5                      11.875
1026      5                   2                     5                      11
1027      5                   2                     5                      11.125
1028      5                   2                     5                      12.75
1029      5                   2                     5                      12
1030      5                   2                     5                      11.875
1031      5                   2                     5                      11.75
1032      5                   2                     5                      12
1033      5                   2                     5                      11.75
1034      5                   2                     5                      11.875
1035      5                   2                     5                      11.875
1036      5                   2                     5                      12.25
1037      5                   2                     5                      11.125
1038      5                   2                     5                      12.375
1039      5                   2                     5                      11.375
1040      5                   2                     5                      11.5
1041      5                   2                     5                      11.75
1042      5                   2                     5                      10.75
1043      5                   2                     5                      11.25
1044      5                   2                     5                      11.25
1045      5                   2                     5                      12.25
1046      5                   2                     5                      12.125
1047      5                   2                     5                      11.625
1048      5                   2                     5                      10.875
1049      5                   2                     5                      10.75
1050      5                   2                     5                      12.75
1051      5                   2                     5                      12.25
1052      5                   2                     5                      12.625
1053      5                   2                     5                      10.875
1054      5                   2                     5                      11
1055      5                   2                     5                      11.5
1056      5                   2                     5                      10.25
1057      5                   2                     5                      10.625
1058      5                   2                     5                      11.75
1059      5                   2                     5                      12.25
1060      5                   2                     5                      11.375
1061      5                   2                     5                      11.75
1062      5                   2                     5                      11.25
1063      5                   2                     5                      11
1064      5                   2                     5                      11.875
1065      5                   2                     5                      10.5
1066      5                   2                     5                      11.75
1067      5                   2                     5                      11.125
1068      5                   2                     5                      12.125
1069      5                   2                     5                      11.75
1070      5                   2                     5                      11.875
1071      5                   2                     5                      12
1072      5                   2                     5                      11.875
1073      5                   2                     5                      11
1074      5                   2                     5                      13.5
1075      5                   2                     5                      11.75
1076      5                   2                     5                      13.25
1077      5                   2                     5                      10.75
1078      5                   2                     5                      12.375
1079      5                   2                     5                      11.75
1080      5                   2                     5                      12.125
1081      5                   2                     5                      12.25
1082      5                   2                     5                      11.875
1083      5                   2                     5                      13.25
1084      5                   2                     5                      11
1085      5                   2                     5                      12.375
1086      5                   2                     5                      12.25
1087      5                   2                     5                      13
1088      5                   2                     5                      10.875
1089      5                   2                     5                      11.125
1090      5                   2                     5                      12
1091      5                   2                     5                      12
1092      5                   2                     5                      11
1093      5                   2                     5                      12.5
1094      5                   2                     5                      11
1095      5                   2                     5                      11.625
1096      5                   2                     5                      11.375
1097      5                   2                     5                      11.5
1098      5                   2                     5                      12.375
1099      5                   2                     5                      11.25
1100      5                   2                     5                      11.5
1101      5                   2                     5                      11.25
1102      5                   2                     5                      12.125
1103      5                   2                     5                      11.75
1104      5                   2                     5                      11.625
1105      5                   2                     5                      11.75
1106      5                   2                     5                      11.625
1107      5                   2                     5                      11.875
1108      5                   2                     5                      11.25
1109      5                   2                     5                      12.875
1110      5                   2                     5                      11.5
1111      5                   2                     5                      12.125
1112      5                   2                     5                      11
1113      5                   2                     5                      12
1114      5                   2                     5                      11.5
1115      5                   2                     5                      11.875
1116      5                   2                     5                      11.875
1117      5                   2                     5                      12.125
1118      5                   2                     5                      10.875
1119      5                   2                     5                      11.375
1120      5                   2                     5                      10.75
1121      5                   2                     5                      11.375
1122      5                   2                     5                      11.875
1123      5                   2                     5                      11.625
1124      5                   2                     5                      13.25
1125      5                   2                     5                      12
1126      5                   2                     5                      11.875
1127      5                   2                     5                      11.75
1128      5                   2                     5                      11.875
1129      5                   2                     5                      11.125
1130      5                   2                     5                      12.125
1131      5                   2                     5                      13.125
1132      5                   2                     5                      12.375
1133      5                   2                     5                      11.25
1134      5                   2                     5                      9.5
1135      5                   2                     5                      11.25
1136      5                   2                     5                      11.5
1137      5                   2                     5                      11.75
1138      5                   2                     5                      12.375
1139      5                   2                     5                      12.5
1140      5                   2                     5                      11.25
1141      5                   2                     5                      11.375
1142      5                   2                     5                      12.25
1143      5                   2                     5                      12.5
1144      5                   2                     5                      11.375
1145      5                   2                     5                      12.375
1146      5                   2                     5                      11.875
1147      5                   2                     5                      10.375
1148      5                   2                     5                      11.75
1149      5                   1                     5                      13.625
1150      5                   2                     5                      12.875
1151      5                   2                     5                      11.375
1152      5                   2                     5                      11.625
1153      7                   2                     5                      11.375
1154      6                   2                     6                      12.375
1155      6                   2                     6                      12.5
1156      5                   2                     5                      11.75
1157      6                   2                     6                      12.875
1158      6                   2                     6                      12.125
1159      5                   2                     5                      11.875
1160      5                   2                     5                      11.125
1161      5                   2                     5                      10
1162      6                   2                     6                      12.375
1163      5                   2                     5                      12.5
1164      5                   2                     5                      11.375
1165      5                   2                     5                      11.75
1166      5                   2                     5                      10.625
1167      5                   2                     5                      10.875
1168      5                   2                     5                      11
1169      5                   2                     5                      11.625
1170      5                   2                     5                      12.625
1171      5                   2                     5                      10.875
1172      5                   2                     5                      11.375
1173      6                   2                     6                      12.5
1174      5                   2                     5                      11
1175      5                   2                     5                      11.875
1176      6                   2                     6                      11
1177      5                   2                     5                      11.75
1178      5                   2                     5                      11.75
1179      5                   2                     5                      10.75
1180      5                   2                     5                      13.5
1181      5                   2                     5                      11.25
1182      5                   2                     5                      10.75
1183      5                   2                     5                      11.75
1184      5                   2                     5                      11.875
1185      5                   2                     5                      10.875
1186      5                   2                     5                      11.875
1187      5                   2                     5                      11.375
1188      5                   2                     5                      10.375
1189      5                   2                     5                      11
1190      5                   2                     5                      10.875
1191      5                   2                     5                      11.375
1192      5                   2                     5                      11.625
1193      5                   2                     5                      12.25
1194      5                   2                     5                      11.5
1195      5                   2                     5                      12.125
1196      5                   2                     5                      9.5
1197      5                   2                     5                      11.75
1198      5                   2                     5                      11.25
1199      5                   2                     5                      11
1200      5                   2                     5                      12.375
1201      5                   2                     5                      11.875
1202      5                   2                     5                      11.5
1203      5                   2                     5                      12.375
1204      5                   2                     5                      11.25
1205      5                   2                     5                      11
1206      5                   2                     5                      11.25
1207      5                   2                     5                      11.25
1208      6                   2                     6                      12.75
1209      5                   2                     5                      11.625
1210      5                   2                     5                      11.5
1211      6                   2                     6                      12.625
1212      5                   2                     5                      12.375
1213      5                   2                     5                      11.25
1214      5                   1                     5                      13.25
1215      5                   2                     5                      11.875
1216      6                   2                     6                      12.75
1217      6                   2                     6                      13.625
1218      5                   2                     5                      12.5
1219      5                   2                     5                      11.125
1220      6                   2                     6                      12.625
1221      5                   2                     5                      11.25
1222      5                   2                     5                      13.5
1223      5                   2                     5                      11
1224      6                   2                     6                      12.375
1225      5                   2                     5                      11.5
1226      5                   2                     5                      11.875
1227      5                   2                     5                      11.5
1228      6                   2                     6                      12.625
1229      5                   2                     5                      11.25
1230      5                   1                     5                      13.375
1231      5                   2                     5                      11.625
1232      6                   2                     6                      13.375
1233      6                   2                     6                      12.5
1234      5                   2                     5                      9.5
1235      5                   2                     5                      11.625
1236      5                   2                     5                      11.125
1237      5                   2                     5                      13.625
1238      5                   2                     5                      11.25
1239      5                   2                     5                      11.75
1240      5                   2                     5                      12.5
1241      6                   2                     6                      12.375
1242      5                   2                     5                      11.625
1243      5                   2                     5                      13.375
1244      5                   2                     5                      11.375
1245      5                   1                     5                      13.25
1246      5                   1                     5                      13.25
1247      5                   1                     5                      13.375
1248      5                   1                     5                      13.375
1249      5                   1                     5                      13.375
1250      5                   1                     5                      13.375
1251      5                   1                     5                      13.375
1252      5                   1                     5                      13.25
1253      5                   1                     5                      13.5
1254      5                   1                     5                      12.875
1255      5                   1                     5                      13.375
1256      5                   1                     5                      13.375
1257      5                   1                     5                      12.625
1258      5                   1                     5                      12.625
1259      5                   1                     5                      13.875
1260      5                   2                     5                      12.375
1261      5                   1                     5                      13
1262      5                   1                     5                      13.375
1263      5                   1                     5                      13.125
1264      5                   1                     5                      12.75
1265      5                   1                     5                      13.375
1266      5                   1                     5                      13.375
1267      5                   1                     5                      12.875
1268      5                   1                     5                      12.375
1269      5                   1                     5                      12.75
1270      5                   1                     5                      13
1271      5                   1                     5                      13
1272      6                   2                     6                      13.75
1273      5                   1                     5                      13.375
1274      5                   1                     5                      12.625
1275      5                   1                     5                      12.875
1276      5                   1                     5                      13.125
1277      5                   1                     5                      13.375
1278      5                   1                     5                      12.375
1279      5                   1                     5                      13
1280      5                   1                     5                      13.375
1281      5                   1                     5                      12.875
1282      5                   1                     5                      13.25
1283      5                   1                     5                      13.125
1284      5                   1                     5                      12.75
1285      5                   1                     5                      13.125
1286      5                   2                     5                      12.75
1287      6                   2                     6                      13.5
1288      5                   1                     5                      12.375
1289      5                   1                     5                      13.125
1290      5                   1                     5                      13
1291      5                   1                     5                      14.625
1292      5                   1                     5                      13.125
1293      5                   1                     5                      13.5
1294      5                   1                     5                      13.625
1295      5                   1                     5                      13.25
1296      5                   1                     5                      12.25
1297      5                   1                     5                      13.25
1298      5                   1                     5                      13.375
1299      5                   1                     5                      13.125
1300      6                   2                     6                      13.5
1301      5                   1                     5                      13
1302      5                   1                     5                      12.375
1303      5                   1                     5                      13.25
1304      5                   1                     5                      14.375
1305      5                   1                     5                      13.25
1306      5                   1                     5                      12.75
1307      6                   2                     6                      13.625
1308      5                   1                     5                      13.125
1309      5                   1                     5                      12.5
1310      5                   1                     5                      13.375
1311      5                   1                     5                      13.375
1312      5                   1                     5                      13.5
1313      5                   1                     5                      14.5
1314      5                   1                     5                      13.125
1315      5                   1                     5                      12.5
1316      5                   1                     5                      13
1317      5                   1                     5                      13.25
1318      5                   1                     5                      13
1319      5                   1                     5                      12.999
1320      6                   2                     6                      13.75
1321      5                   1                     5                      13.375
1322      5                   1                     5                      12.625
1323      5                   1                     5                      13.375
1324      5                   1                     5                      13.25
1325      5                   1                     5                      13.125
1326      5                   1                     5                      13.375
1327      5                   1                     5                      14.375
1328      5                   1                     5                      12.625
1329      5                   1                     5                      13.25
1330      6                   2                     6                      13.25
1331      5                   1                     5                      12.375
1332      5                   1                     5                      13.25
1333      5                   1                     5                      12.875
1334      5                   1                     5                      12.625
1335      5                   1                     5                      13.625
1336      5                   1                     5                      13.375
1337      5                   1                     5                      13.5
1338      5                   1                     5                      13.5
1339      5                   1                     5                      13
1340      5                   1                     5                      12.5
1341      5                   1                     5                      13.125
1342      5                   1                     5                      12.375
1343      5                   1                     5                      12.5
1344      5                   1                     5                      12.875
1345      5                   1                     5                      13.125
1346      5                   1                     5                      13.125
1347      5                   1                     5                      12.875
1348      5                   1                     5                      12.75
1349      5                   1                     5                      12.875
1350      5                   1                     5                      12.375
1351      6                   2                     6                      13.75
1352      5                   1                     5                      13.25
1353      5                   1                     5                      13.25
1354      5                   1                     5                      13.125
1355      5                   1                     5                      12.999
1356      5                   1                     5                      13.25
1357      5                   1                     5                      13.125
1358      5                   1                     5                      13.25
1359      5                   1                     5                      14.375
1360      5                   1                     5                      13.25
1361      5                   1                     5                      12.375
1362      5                   1                     5                      13.25
1363      5                   1                     5                      13.25
1364      5                   1                     5                      13.75
1365      5                   1                     5                      12.5
1366      5                   1                     5                      12.5
1367      5                   1                     5                      13
1368      5                   1                     5                      13.25
1369      5                   1                     5                      12.875
1370      5                   1                     5                      12.75
1371      5                   1                     5                      12.375
1372      5                   1                     5                      12.875
1373      5                   1                     5                      13.25
1374      5                   1                     5                      12.375
1375      5                   1                     5                      13
1376      5                   1                     5                      12.625
1377      5                   1                     5                      13.375
1378      5                   1                     5                      12.875
1379      5                   1                     5                      12.75
1380      5                   1                     5                      13.375
1381      5                   1                     5                      13.375
1382      5                   1                     5                      13.375
1383      5                   1                     5                      12.875
1384      5                   1                     5                      13.375
1385      5                   1                     5                      13.375
1386      5                   1                     5                      13.375
1387      5                   1                     5                      12.25
1388      5                   1                     5                      13
1389      5                   1                     5                      13
1390      5                   1                     5                      13
1391      5                   1                     5                      12.75
1392      5                   1                     5                      12.5
1393      5                   1                     5                      12.25
1394      5                   1                     5                      12.625
1395      5                   1                     5                      13.25
1396      5                   1                     5                      12.875
1397      5                   1                     5                      13.25
1398      5                   1                     5                      12.875
1399      5                   1                     5                      12.625
1400      5                   1                     5                      12.5
1401      5                   1                     5                      12.875
1402      5                   1                     5                      12.625
1403      5                   1                     5                      12.625
1404      5                   1                     5                      12.875
1405      5                   1                     5                      12.875
1406      5                   1                     5                      13.125
1407      5                   1                     5                      13.5
1408      5                   1                     5                      12.875
1409      5                   1                     5                      13
1410      5                   1                     5                      12.875
1411      5                   1                     5                      12.875
1412      5                   1                     5                      12.5
1413      5                   1                     5                      12.375
1414      5                   1                     5                      13.125
1415      5                   1                     5                      13.125
1416      5                   1                     5                      12.5
1417      5                   1                     5                      12.875
1418      5                   1                     5                      12.625
1419      5                   2                     5                      13.125
1420      5                   1                     5                      12.75
1421      5                   1                     5                      12.75
1422      5                   1                     5                      12.75
1423      5                   1                     5                      12.75
1424      5                   1                     5                      12.5
1425      5                   1                     5                      13
1426      5                   1                     5                      12.75
1427      5                   1                     5                      13.125
1428      5                   1                     5                      12.625
1429      5                   1                     5                      12.375
1430      5                   1                     5                      13.125
1431      5                   1                     5                      12.625
1432      5                   1                     5                      12.625
1433      5                   1                     5                      12.5
1434      5                   1                     5                      13
1435      5                   1                     5                      12.375
1436      5                   1                     5                      13.125
1437      5                   1                     5                      12.625
1438      5                   1                     5                      13.125
1439      5                   1                     5                      13.375
1440      5                   1                     5                      13.25
1441      5                   1                     5                      12.375
1442      6                   2                     6                      14.375
1443      5                   1                     5                      12.625
1444      5                   1                     5                      12.625
1445      5                   1                     5                      12.625
1446      5                   1                     5                      12.5
1447      5                   1                     5                      13.75
1448      5                   1                     5                      13.375
1449      5                   1                     5                      13.5
1450      5                   1                     5                      12.75
1451      4                   1                     4                      12.375
1452      5                   1                     5                      13.375
1453      5                   1                     5                      13.125
1454      5                   1                     5                      12.75
1455      5                   1                     5                      12.875
1456      5                   1                     5                      13.375
1457      5                   1                     5                      13.125
1458      5                   1                     5                      13.25
1459      5                   1                     5                      13
1460      5                   1                     5                      13.625
1461      5                   1                     5                      12.375
1462      5                   1                     5                      13.25
1463      5                   1                     5                      13.25
1464      5                   1                     5                      12.875
1465      6                   2                     6                      13.375
1466      5                   1                     5                      13.25
1467      5                   1                     5                      13.375
1468      5                   1                     5                      12.5
1469      5                   1                     5                      13.25
1470      5                   1                     5                      13.125
1471      5                   1                     5                      13.5
1472      5                   1                     5                      12.375
1473      5                   1                     5                      13.375
1474      5                   1                     5                      14.5
1475      5                   1                     5                      12.75
1476      0                   0                     7                      13
1477      5                   2                     6                      13.5
1478      0                   0                     6                      14.5
1479      6                   2                     6                      14.25
1480      6                   2                     6                      14.25
1481      5                   1                     5                      12.25
1482      5                   1                     5                      12.875
1483      5                   1                     5                      13.375
1484      5                   1                     5                      12.875
1485      5                   1                     5                      13.25
1486      5                   1                     5                      13.125
1487      5                   1                     5                      12.875
1488      5                   1                     5                      12.75
1489      5                   2                     5                      12.125
1490      5                   2                     5                      12.375
1491      5                   1                     5                      13
1492      5                   1                     5                      13.125
1493      5                   1                     5                      13
1494      5                   1                     5                      12.875
1495      5                   1                     5                      13
1496      6                   1                     6                      13.5
1497      5                   1                     5                      12.375
1498      5                   1                     5                      12.75
1499      5                   1                     5                      13.25
1500      5                   1                     5                      12.25
1501      5                   1                     5                      12.5
1502      5                   1                     5                      13.25
1503      5                   1                     5                      12.5
1504      5                   1                     5                      12.875
1505      5                   1                     5                      13.125
1506      6                   2                     6                      14.125
1507      5                   1                     5                      12.5
1508      5                   1                     5                      13
1509      5                   1                     5                      13.125
1510      5                   1                     5                      13.25
1511      5                   1                     5                      12.625
1512      6                   2                     6                      14.625
1513      5                   1                     5                      12.75
1514      5                   1                     5                      12.5
1515      5                   1                     5                      13.25
1516      5                   2                     5                      12.375
1517      5                   1                     5                      13
1518      5                   1                     5                      12.625
1519      5                   1                     5                      12.5
1520      5                   1                     5                      13.25
1521      5                   1                     5                      13.375
1522      5                   1                     5                      13.375
1523      5                   1                     5                      12.375
1524      5                   1                     5                      12.875
1525      5                   1                     5                      12.75
1526      5                   1                     5                      13.375
1527      5                   1                     5                      12.5
1528      5                   1                     5                      13.375
1529      5                   1                     5                      13
1530      5                   1                     5                      13.125
1531      5                   1                     5                      13.375
1532      5                   1                     5                      12.75
1533      5                   1                     5                      13.5
1534      5                   1                     5                      13.25
1535      5                   1                     5                      13.25
1536      5                   1                     5                      13.125
1537      5                   1                     5                      12.375
1538      5                   1                     5                      13.5
1539      5                   1                     5                      13
1540      5                   1                     5                      13.5
1541      5                   1                     5                      12.375
1542      5                   1                     5                      13.375
1543      5                   1                     5                      12.5
1544      5                   1                     5                      12.875
1545      5                   1                     5                      13.25
1546      5                   1                     5                      13.375
1547      5                   1                     5                      12.5
1548      5                   1                     5                      12.75
1549      5                   1                     5                      14.375
1550      5                   1                     5                      14.75
1551      5                   1                     5                      12.75
1552      5                   1                     5                      14.75
1553      5                   1                     5                      13.25
1554      5                   1                     5                      13.125
1555      5                   1                     5                      12.25
1556      5                   1                     5                      13.25
1557      5                   1                     5                      13.25
1558      5                   1                     5                      13
1559      5                   1                     5                      12.375
1560      5                   1                     5                      13.375
1561      5                   1                     5                      13.375
1562      5                   1                     5                      13.25
1563      5                   1                     5                      12.875
1564      5                   1                     5                      13.375
1565      5                   1                     5                      13.125
1566      5                   1                     5                      13.375
1567      5                   1                     5                      13.375
1568      5                   1                     5                      13.375
1569      5                   1                     5                      14.125
1570      5                   1                     5                      14.125
1571      5                   1                     5                      13.375
1572      5                   1                     5                      13.375
1573      5                   1                     5                      13.375
1574      5                   1                     5                      13.25
1575      5                   1                     5                      13.375
1576      5                   1                     5                      12.375
1577      5                   1                     5                      12.875
1578      5                   1                     5                      14.75
1579      5                   1                     5                      12.25
1580      5                   1                     5                      14.5
1581      5                   1                     5                      12.5
1582      5                   1                     5                      12.75
1583      5                   1                     5                      12.75
1584      5                   1                     5                      13.375
1585      5                   1                     5                      13.125
1586      5                   1                     5                      13.125
1587      5                   1                     5                      12.75
1588      5                   1                     5                      13
1589      5                   1                     5                      13
1590      5                   1                     5                      12.875
1591      6                   2                     6                      14
1592      5                   1                     5                      12.875
1593      5                   1                     5                      12.875
1594      5                   1                     5                      12.5
1595      5                   1                     5                      12.875
1596      5                   1                     5                      12.25
1597      5                   1                     5                      13.25
1598      5                   1                     5                      12.875
1599      5                   1                     5                      12.875
1600      5                   1                     5                      13.5
1601      5                   1                     5                      13.75
1602      5                   1                     5                      13.375
1603      5                   1                     5                      12.875
1604      5                   1                     5                      12.375
1605      5                   1                     5                      13.5
1606      5                   1                     5                      13.5
1607      5                   2                     5                      13.375
1608      5                   1                     5                      13.375
1609      5                   1                     5                      13.25
1610      5                   1                     5                      13.375
1611      5                   1                     5                      12.25
1612      5                   1                     5                      12.5
1613      5                   1                     5                      12.5
1614      5                   1                     5                      13.25
1615      5                   1                     5                      12.625
1616      5                   1                     5                      12.625
1617      5                   1                     5                      13.25
1618      5                   1                     5                      13.25
1619      5                   1                     5                      12.875
1620      5                   1                     5                      13.5
1621      5                   1                     5                      12.75
1622      5                   1                     5                      12.75
1623      5                   1                     5                      13.25
1624      5                   1                     5                      13.375
1625      5                   1                     5                      12.625
1626      5                   1                     5                      13.375
1627      5                   1                     5                      12.75
1628      5                   1                     5                      12.625
1629      5                   1                     5                      12.75
1630      5                   1                     5                      12.75
1631      5                   1                     5                      13.5
1632      5                   1                     5                      13.25
1633      1                   1                     6                      14.25
1634      5                   1                     5                      14.5
1635      5                   1                     5                      12.625
1636      5                   1                     5                      14.375
1637      5                   1                     5                      12.75
1638      5                   1                     5                      12.75
1639      5                   1                     5                      13.75
1640      5                   1                     5                      12.875
1641      5                   1                     5                      12.875
1642      5                   1                     5                      13.375
1643      5                   1                     5                      12.75
1644      5                   1                     5                      14
1645      5                   1                     5                      12.75
1646      5                   1                     5                      13.375
1647      5                   1                     5                      13.25
1648      5                   1                     5                      12.875
1649      5                   1                     5                      12.625
1650      5                   1                     5                      12.625
1651      5                   1                     5                      12.625
1652      5                   1                     5                      12.375
1653      5                   1                     5                      12.5
1654      5                   1                     5                      13.375
1655      5                   1                     5                      14.5
1656      5                   1                     5                      13.5
1657      5                   1                     5                      13.25
1658      5                   1                     5                      13.875
1659      5                   1                     5                      12.875
1660      5                   1                     5                      13.375
1661      5                   1                     5                      13.375
1662      5                   1                     5                      12.875
1663      6                   2                     6                      15.125
1664      5                   1                     5                      12.375
1665      5                   1                     5                      13.125
1666      5                   1                     5                      12.5
1667      5                   1                     5                      13
1668      5                   1                     5                      13.125
1669      5                   1                     5                      12.625
1670      5                   1                     5                      13.125
1671      5                   1                     5                      12.875
1672      5                   1                     5                      12.875
1673      6                   2                     6                      14.125
1674      5                   1                     5                      13
1675      1                   1                     5                      13.25
1676      6                   2                     6                      13.375
1677      5                   1                     5                      12.5
1678      5                   1                     5                      13.125
1679      5                   1                     5                      12.5
1680      5                   1                     5                      13.75
1681      5                   1                     5                      12.625
1682      5                   1                     5                      13
1683      5                   1                     5                      15.625
1684      5                   1                     5                      12.5
1685      5                   1                     5                      12.75
1686      5                   1                     5                      13.125
1687      5                   1                     5                      13.25
1688      5                   1                     5                      12.25
1689      6                   2                     6                      14.125
1690      5                   1                     5                      13.375
1691      6                   1                     6                      14.25
1692      5                   1                     5                      13.25
1693      5                   1                     5                      12.625
1694      5                   1                     5                      13.125
1695      5                   1                     5                      12.75
1696      5                   1                     5                      14.125
1697      5                   1                     5                      13.375
1698      5                   1                     5                      13.25
1699      5                   1                     5                      13
1700      5                   1                     5                      12.75
1701      5                   1                     5                      12.25
1702      5                   1                     5                      12.875
1703      5                   1                     5                      13.375
1704      5                   1                     5                      13
1705      5                   1                     5                      12.5
1706      5                   1                     5                      13.25
1707      5                   1                     5                      12.5
1708      5                   1                     5                      13.75
1709      5                   1                     5                      12.875
1710      5                   1                     5                      14.25
1711      5                   1                     5                      13.25
1712      5                   1                     5                      12.5
1713      5                   1                     5                      13.25
1714      6                   2                     6                      13.875
1715      5                   1                     5                      13.25
1716      5                   1                     5                      13.25
1717      5                   1                     5                      12.75
1718      5                   1                     5                      12.625
1719      5                   1                     5                      13.25
1720      5                   1                     5                      14.75
1721      5                   2                     5                      12.5
1722      5                   1                     5                      13
1723      5                   1                     5                      14.375
1724      6                   2                     6                      13.375
1725      5                   1                     5                      13
1726      5                   1                     5                      12.875
1727      5                   1                     5                      12.5
1728      5                   1                     5                      13.125
1729      5                   1                     5                      12.75
1730      5                   1                     5                      13.25
1731      5                   1                     5                      12.25
1732      5                   1                     5                      13.125
1733      5                   1                     5                      12.875
1734      5                   1                     5                      12.375
1735      5                   1                     5                      13
1736      6                   2                     6                      14.5
1737      5                   1                     5                      13.25
1738      5                   1                     5                      12.625
1739      5                   1                     5                      13.375
1740      5                   1                     5                      13.25
1741      5                   1                     5                      13.125
1742      5                   1                     5                      13.25
1743      5                   1                     5                      12.25
1744      5                   1                     5                      14.625
1745      5                   1                     5                      12.25
1746      5                   1                     5                      13.99
1747      5                   1                     5                      12.875
1748      5                   1                     5                      12.875
1749      5                   1                     5                      13.25
1750      5                   1                     5                      13.125
1751      5                   1                     5                      12.25
1752      5                   1                     5                      13.375
1753      5                   1                     5                      12.625
1754      5                   1                     5                      13
1755      5                   1                     5                      12.625
1756      5                   1                     5                      13.375
1757      5                   2                     5                      13.5
1758      5                   1                     5                      12.75
1759      5                   1                     5                      12.75
1760      5                   1                     5                      14.625
1761      5                   1                     5                      12.375
1762      5                   1                     5                      12.375
1763      5                   1                     5                      12.375
1764      5                   1                     5                      12.875
1765      5                   1                     5                      12.625
1766      5                   1                     5                      12.5
1767      5                   1                     5                      15.125
1768      5                   1                     5                      13.125
1769      5                   1                     5                      13.375
1770      5                   1                     5                      13.125
1771      5                   1                     5                      12.875
1772      5                   1                     5                      13.25
1773      5                   1                     5                      13.125
1774      5                   1                     5                      13
1775      5                   1                     5                      13.25
1776      5                   1                     5                      13
1777      5                   1                     5                      12.875
1778      5                   1                     5                      12.375
1779      5                   1                     5                      12.375
1780      5                   1                     5                      12.999
1781      5                   1                     5                      13.125
1782      5                   1                     5                      13.375
1783      5                   1                     5                      13.25
1784      5                   1                     5                      13.125
1785      5                   1                     5                      12.375
1786      5                   2                     5                      13
1787      5                   1                     5                      12.5
1788      5                   2                     5                      13.375
1789      5                   1                     5                      12.875
1790      5                   1                     5                      12.875
1791      5                   1                     5                      13.375
1792      5                   1                     5                      13.25
1793      5                   1                     5                      12.375
1794      5                   1                     5                      12.375
1795      5                   1                     5                      12.75
1796      5                   1                     5                      12.375
1797      5                   1                     5                      13.25
1798      5                   1                     5                      12.875
1799      5                   1                     5                      13.375
1800      5                   1                     5                      13.375
1801      5                   1                     5                      12.875
1802      5                   1                     5                      13.375
1803      5                   1                     5                      12.375
1804      5                   1                     5                      12.625
1805      5                   1                     5                      12.375
1806      5                   1                     5                      12.375
1807      5                   1                     5                      12.875
1808      6                   2                     6                      13.625
1809      5                   1                     5                      12.625
1810      5                   1                     5                      12.375
1811      5                   1                     5                      12.625
1812      5                   1                     5                      12.25
1813      5                   1                     5                      12.25
1814      5                   1                     5                      13.25
1815      5                   1                     5                      12.875
1816      5                   1                     5                      13.25
1817      5                   1                     5                      13.125
1818      5                   1                     5                      13.375
1819      5                   1                     5                      13.375
1820      5                   1                     5                      12.875
1821      5                   1                     5                      13.375
1822      5                   1                     5                      12.75
1823      5                   1                     5                      12.875
1824      5                   1                     5                      13.125
1825      5                   1                     5                      12.875
1826      5                   1                     5                      12.25
1827      5                   1                     5                      13.375
1828      5                   1                     5                      12.75
1829      5                   1                     5                      13.125
1830      5                   1                     5                      14.125
1831      5                   1                     5                      13.375
1832      5                   1                     5                      12.5
1833      5                   1                     5                      12.875
1834      5                   1                     5                      13.75
1835      5                   1                     5                      12.5
1836      5                   1                     5                      13.25
1837      5                   1                     5                      13.375
1838      5                   1                     5                      13.375
1839      5                   1                     5                      13.125
1840      5                   1                     5                      12.25
1841      5                   2                     5                      12.75
1842      5                   1                     5                      12.625
1843      5                   1                     5                      12.5
1844      5                   1                     5                      12.5
1845      5                   1                     5                      12.5
1846      5                   1                     5                      12.5
1847      6                   2                     6                      13.375
1848      5                   1                     5                      12.875
1849      5                   1                     5                      13.125
1850      5                   1                     5                      12.25
1851      5                   1                     5                      12.875
1852      5                   1                     5                      15.125
1853      5                   1                     5                      13.25
1854      5                   1                     5                      12.625
1855      5                   1                     5                      13.125
1856      5                   1                     5                      12.75
1857      5                   1                     5                      13.375
1858      5                   1                     5                      13.125
1859      5                   1                     5                      12.625
1860      5                   1                     5                      12.875
1861      5                   1                     5                      12.375
1862      5                   1                     5                      12.625
1863      5                   1                     5                      12.375
1864      5                   1                     5                      13.375
1865      5                   1                     5                      13.375
1866      5                   1                     5                      13
1867      5                   1                     5                      13.375
1868      5                   1                     5                      12.875
1869      5                   1                     5                      13.375
1870      5                   1                     5                      12.875
1871      5                   1                     5                      13.875
1872      5                   1                     5                      12.875
1873      5                   1                     5                      13
1874      5                   1                     5                      12.5
1875      5                   1                     5                      13.125
1876      5                   1                     5                      13.375
1877      5                   1                     5                      13.375
1878      6                   2                     6                      13.75
1879      5                   1                     5                      13.5
1880      5                   1                     5                      13.375
1881      6                   2                     6                      13.875
1882      5                   1                     5                      14.875
1883      6                   2                     6                      13.375
1884      6                   2                     6                      14
1885      5                   1                     5                      12.25
1886      5                   1                     5                      12.75
1887      5                   1                     5                      13.125
1888      5                   1                     5                      13
1889      5                   1                     5                      13
1890      5                   1                     5                      13.125
1891      5                   1                     5                      12.375
1892      5                   1                     5                      13
1893      5                   1                     5                      12.875
1894      5                   1                     5                      12.75
1895      5                   1                     5                      13.125
1896      6                   2                     6                      13.25
1897      5                   1                     5                      12.75
1898      5                   1                     5                      12.875
1899      5                   1                     5                      13.125
1900      5                   1                     5                      12.75
1901      5                   1                     5                      12.375
1902      5                   1                     5                      14.375
1903      5                   1                     5                      13.25
1904      5                   1                     5                      13.625
1905      5                   1                     5                      13.25
1906      5                   1                     5                      12.625
1907      6                   2                     6                      13.75
1908      5                   1                     5                      13.125
1909      6                   2                     6                      13.875
1910      5                   1                     5                      12.875
1911      5                   1                     5                      13.25
1912      5                   1                     5                      12.375
1913      5                   1                     5                      13
1914      5                   1                     5                      12.25
1915      5                   1                     5                      13
1916      5                   1                     5                      13.125
1917      5                   1                     5                      12.25
1918      5                   1                     5                      12.5
1919      5                   1                     5                      12.75
1920      5                   1                     5                      13.25
1921      5                   1                     5                      12.375
1922      5                   1                     5                      13.25
1923      5                   1                     5                      13.5
1924      5                   1                     5                      12.875
1925      5                   1                     5                      13.125
1926      5                   1                     5                      12.75
1927      5                   1                     5                      12.375
1928      5                   1                     5                      14.5
1929      5                   1                     5                      12.75
1930      5                   1                     5                      12.75
1931      5                   1                     5                      13.125
1932      5                   1                     5                      12.5
1933      5                   1                     5                      12.5
1934      6                   2                     6                      14.375
1935      5                   1                     5                      12.75
1936      5                   1                     5                      13.375
1937      5                   1                     5                      13.25
1938      5                   1                     5                      13.125
1939      5                   1                     5                      14.375
1940      5                   1                     5                      13.25
1941      5                   1                     5                      12.625
1942      5                   1                     5                      12.875
1943      5                   1                     5                      12.25
1944      5                   1                     5                      13.25
1945      5                   1                     5                      12.875
1946      5                   1                     5                      13.25
1947      5                   1                     5                      13.125
1948      5                   1                     5                      12.75
1949      6                   2                     6                      13.375
1950      5                   1                     5                      13.25
1951      5                   1                     5                      13.375
1952      5                   1                     5                      13.25
1953      5                   1                     5                      12.875
1954      6                   2                     6                      13.5
1955      5                   1                     5                      13.25
1956      5                   1                     5                      12.25
1957      5                   1                     5                      12.875
1958      5                   1                     5                      12.375
1959      5                   1                     5                      12.75
1960      5                   1                     5                      12.25
1961      5                   1                     5                      13.25
1962      5                   1                     5                      12.75
1963      6                   2                     6                      14
1964      6                   2                     6                      13.875
1965      6                   2                     6                      13.75
1966      6                   2                     6                      13.375
1967      5                   1                     5                      12.75
1968      5                   1                     5                      13.375
1969      5                   1                     5                      13.5
1970      5                   1                     5                      12.625
1971      5                   1                     5                      13.875
1972      5                   1                     5                      12.375
1973      5                   1                     5                      12.625
1974      5                   1                     5                      13
1975      5                   1                     5                      13
1976      5                   1                     5                      12.875
1977      5                   1                     5                      12.875
1978      5                   1                     5                      13.25
1979      5                   1                     5                      13
1980      5                   1                     5                      13.125
1981      5                   1                     5                      14.25
1982      5                   1                     5                      13
1983      5                   1                     5                      13.375
1984      5                   1                     5                      13.5
1985      6                   2                     6                      13.75
1986      5                   1                     5                      12.625
1987      5                   1                     5                      13.5
1988      5                   1                     5                      13.625
1989      5                   1                     5                      12.25
1990      5                   2                     5                      12.25
1991      5                   2                     5                      13.125
1992      5                   1                     5                      12.625
1993      5                   1                     5                      12.75
1994      5                   1                     5                      12.75
1995      5                   1                     5                      13.625
1996      5                   2                     5                      12.25
1997      5                   1                     5                      13.125
1998      6                   2                     6                      13.5
1999      5                   1                     5                      12.75
2000      5                   1                     5                      12.375
2001      6                   2                     6                      14.125
2002      5                   1                     5                      14.375
2003      5                   1                     5                      13.25
2004      5                   1                     5                      12.5
2005      5                   1                     5                      12.375
2006      5                   1                     5                      12.5
2007      5                   1                     5                      13.125
2008      5                   1                     5                      13
2009      5                   2                     5                      12.875
2010      5                   1                     5                      13.25
2011      5                   1                     5                      12.875
2012      5                   1                     5                      13
2013      5                   1                     5                      12.875
2014      5                   1                     5                      12.75
2015      5                   1                     5                      12.625
2016      5                   1                     5                      12.625
2017      5                   1                     5                      12.875
2018      5                   1                     5                      13.25
2019      5                   1                     5                      13.25
2020      5                   1                     5                      15.5
2021      5                   1                     5                      12.25
2022      5                   1                     5                      12.5
2023      5                   1                     5                      13
2024      5                   1                     5                      12.375
2025      5                   1                     5                      12.5
2026      5                   1                     5                      12.25
2027      5                   1                     5                      12.375
2028      5                   1                     5                      13.25
2029      5                   1                     5                      13
2030      5                   1                     5                      13.25
2031      5                   2                     5                      12.375
2032      5                   1                     5                      12.375
2033      5                   1                     5                      12.5
2034      5                   1                     5                      13
2035      5                   2                     5                      12.125
2036      5                   2                     5                      12.125
2037      5                   2                     5                      12.375
2038      5                   2                     5                      12.875
2039      5                   2                     5                      12.125
2040      5                   2                     5                      13.375
2041      5                   2                     5                      12.25
2042      5                   2                     5                      12.375
2043      5                   2                     5                      12.375
2044      5                   2                     5                      12.375
2045      5                   2                     5                      12.25




--------------------------------------------------------------------------------




          MIN_RATE      ROUNDING_PCT         FICO_SCORE       FRGN_NAT
1         1.875         0.125                636              N
2         1.875         0.125                749              N
3         1.875         0.125                711              N
4         1.875         0.125                677              N
5         1.875         0.125                657              N
6         1.875         0.125                648              N
7         1.875         0.125                680              N
8         2.375         0.125                645              N
9         1.875         0.125                696              N
10        1.875         0.125                711              N
11        1.875         0.125                647              N
12        1.875         0.125                701              N
13        1.875         0.125                721              N
14        1.875         0.125                697              N
15        1.875         0.125                688              N
16        1.875         0.125                695              N
17        1.875         0.125                704              N
18        1.875         0.125                693              N
19        1.875         0.125                636              N
20        1.875         0.125                624              N
21        1.875         0.125                659              N
22        1.875         0.125                620              N
23        1.875         0.125                678              N
24        1.875         0.125                737              N
25        1.875         0.125                0                Y
26        1.875         0.125                670              N
27        1.875         0.125                673              N
28        1.875         0.125                641              N
29        1.875         0.125                625              N
30        1.875         0.125                677              N
31        1.875         0.125                0                N
32        1.875         0.125                620              N
33        1.565         0.125                705              N
34        1.875         0.125                748              N
35        1.875         0.125                750              N
36        1.875         0.125                693              N
37        1.875         0.125                765              N
38        1.875         0.125                756              N
39        1.875         0.125                682              N
40        1.875         0.125                712              N
41        1.875         0.125                646              N
42        1.875         0.125                728              N
43        1.875         0.125                720              N
44        1.875         0.125                784              N
45        1.875         0.125                677              N
46        1.875         0.125                706              N
47        1.875         0.125                658              N
48        1.875         0.125                701              N
49        1.875         0.125                627              N
50        0.685         0.125                674              N
51        0.765         0.125                682              N
52        1.875         0.125                652              N
53        1.875         0.125                686              N
54        1.875         0.125                683              N
55        1.875         0.125                688              N
56        1.875         0.125                663              N
57        1.875         0.125                663              N
58        1.875         0.125                701              N
59        1.875         0.125                707              N
60        1.875         0.125                690              N
61        1.875         0.125                685              N
62        1.875         0.125                620              N
63        1.875         0.125                688              N
64        1.875         0.125                650              N
65        1.205         0.125                727              N
66        1.875         0.125                683              N
67        1.875         0.125                742              N
68        1.875         0.125                665              N
69        1.875         0.125                686              N
70        1.875         0.125                666              N
71        1.875         0.125                712              N
72        1.875         0.125                727              N
73        1.875         0.125                703              N
74        1.875         0.125                669              N
75        1.875         0.125                692              N
76        1.875         0.125                656              N
77        1.875         0.125                644              N
78        1.875         0.125                691              N
79        1.875         0.125                731              N
80        1.875         0.125                695              N
81        1.875         0.125                744              N
82        1.875         0.125                670              N
83        1.875         0.125                651              N
84        1.875         0.125                695              N
85        1.875         0.125                718              N
86        1.875         0.125                651              N
87        1.875         0.125                724              N
88        1.875         0.125                620              N
89        1.875         0.125                658              N
90        1.875         0.125                660              N
91        1.875         0.125                655              N
92        1.875         0.125                730              N
93        0.555         0.125                664              N
94        2             0.125                682              N
95        1.875         0.125                683              N
96        1.875         0.125                641              N
97        1.875         0.125                717              N
98        1.875         0.125                721              N
99        1.875         0.125                627              N
100       1.875         0.125                703              N
101       1.875         0.125                622              N
102       1.875         0.125                740              N
103       1.875         0.125                699              N
104       1.875         0.125                662              N
105       1.875         0.125                720              N
106       1.875         0.125                691              N
107       1.875         0.125                0                N
108       1.875         0.125                642              N
109       1.875         0.125                707              N
110       1.875         0.125                638              N
111       1.875         0.125                773              N
112       1.875         0.125                768              N
113       1.875         0.125                631              N
114       1.875         0.125                670              N
115       1.875         0.125                627              N
116       1.875         0.125                690              N
117       1.875         0.125                780              N
118       1.875         0.125                669              N
119       1.875         0.125                694              N
120       1.875         0.125                680              N
121       1.875         0.125                707              N
122       1.875         0.125                692              N
123       1.875         0.125                718              N
124       1.055         0.125                774              N
125       0.975         0.125                725              N
126       1.055         0.125                780              N
127       1.875         0.125                686              N
128       1.875         0.125                620              N
129       2.375         0.125                675              N
130       0.755         0.125                713              N
131       1.005         0.125                763              N
132       1.875         0.125                668              N
133       1.875         0.125                664              N
134       1.875         0.125                762              N
135       0.755         0.125                704              N
136       1.165         0.125                788              N
137       1.875         0.125                625              N
138       1.225         0.125                776              N
139       1.875         0.125                678              N
140       1.875         0.125                686              N
141       1.875         0.125                666              N
142       1.875         0.125                770              N
143       1.875         0.125                702              N
144       1.875         0.125                664              N
145       1.875         0.125                645              N
146       1.875         0.125                730              N
147       1.255         0.125                754              N
148       0.685         0.125                708              N
149       1.875         0.125                0                N
150       1.875         0.125                680              N
151       1.875         0.125                710              N
152       1.875         0.125                759              N
153       1.875         0.125                701              N
154       1.875         0.125                621              N
155       1.875         0.125                675              N
156       1.875         0.125                620              N
157       1.875         0.125                722              N
158       0.715         0.125                712              N
159       1.875         0.125                684              N
160       1.875         0.125                645              N
161       1.875         0.125                683              N
162       1.875         0.125                682              N
163       1.875         0.125                708              N
164       1.875         0.125                718              N
165       1.875         0.125                650              N
166       1.875         0.125                648              N
167       1.875         0.125                661              N
168       1.875         0.125                721              N
169       1.875         0.125                757              N
170       1.875         0.125                712              N
171       1.875         0.125                639              N
172       1.875         0.125                668              N
173       0.765         0.125                694              N
174       1.875         0.125                647              N
175       1.875         0.125                709              N
176       1.875         0.125                645              N
177       1.875         0.125                735              N
178       1.875         0.125                624              N
179       2             0.125                729              N
180       1.875         0.125                692              N
181       1.875         0.125                680              N
182       1.875         0.125                646              N
183       1.875         0.125                644              N
184       1.875         0.125                657              N
185       1.875         0.125                729              N
186       1.875         0.125                624              N
187       1.875         0.125                672              N
188       1.875         0.125                672              N
189       1.875         0.125                655              N
190       1.875         0.125                748              N
191       1.875         0.125                642              N
192       1.875         0.125                748              N
193       1.875         0.125                698              N
194       1.875         0.125                701              N
195       1.875         0.125                741              N
196       1.875         0.125                712              N
197       1.875         0.125                620              N
198       1.875         0.125                689              N
199       1.875         0.125                800              N
200       1.875         0.125                630              N
201       1.875         0.125                717              N
202       0.635         0.125                706              N
203       0.955         0.125                701              N
204       1.875         0.125                661              N
205       1.875         0.125                661              N
206       1.875         0.125                677              N
207       1.005         0.125                765              N
208       1.875         0.125                693              N
209       1.875         0.125                644              N
210       1.875         0.125                671              N
211       1.875         0.125                712              N
212       1.875         0.125                627              N
213       1.875         0.125                703              N
214       1.875         0.125                627              N
215       1.875         0.125                620              N
216       1.875         0.125                675              N
217       1.875         0.125                695              N
218       1.875         0.125                817              N
219       1.055         0.125                707              N
220       1.875         0.125                736              N
221       2.375         0.125                736              N
222       1.875         0.125                631              N
223       0.545         0.125                692              N
224       1.875         0.125                677              N
225       1.875         0.125                712              N
226       1.325         0.125                728              N
227       1.355         0.125                695              N
228       1.875         0.125                695              N
229       1.875         0.125                633              N
230       1.875         0.125                677              N
231       1.875         0.125                697              N
232       1.875         0.125                718              N
233       1.875         0.125                672              N
234       1.875         0.125                712              N
235       1.875         0.125                750              N
236       1.875         0.125                621              N
237       1.875         0.125                621              N
238       1.875         0.125                621              N
239       2             0.125                684              N
240       2             0.125                677              N
241       2.05          0.125                655              N
242       2.05          0.125                689              N
243       2.05          0.125                665              N
244       2.05          0.125                720              N
245       2.05          0.125                740              N
246       2.05          0.125                784              N
247       2.05          0.125                688              N
248       2.05          0.125                710              N
249       2.05          0.125                719              N
250       2.05          0.125                714              N
251       2.05          0.125                686              N
252       2.05          0.125                620              N
253       2.05          0.125                681              N
254       2.05          0.125                701              N
255       2.05          0.125                704              N
256       2.05          0.125                680              N
257       2.05          0.125                756              N
258       2.55          0.125                675              N
259       2.05          0.125                740              N
260       2.185         0.125                645              N
261       2.05          0.125                648              N
262       2.05          0.125                644              N
263       2.05          0.125                678              N
264       2.05          0.125                759              N
265       2.05          0.125                668              N
266       1.875         0.125                620              N
267       3.125         0.125                695              N
268       1.005         0.125                688              N
269       1.875         0.125                0                Y
270       1.875         0.125                697              N
271       1.875         0.125                625              N
272       1.875         0.125                634              N
273       1.875         0.125                773              N
274       1.875         0.125                622              N
275       1.875         0.125                632              N
276       1.875         0.125                634              N
277       1.875         0.125                687              N
278       1.875         0.125                729              N
279       1.875         0.125                713              N
280       1.875         0.125                640              N
281       1.875         0.125                695              N
282       1.135         0.125                765              N
283       2.05          0.125                624              N
284       2.05          0.125                792              N
285       1.875         0.125                735              N
286       1.875         0.125                735              N
287       1.875         0.125                691              N
288       1.875         0.125                691              N
289       1.875         0.125                735              N
290       1.875         0.125                640              N
291       1.875         0.125                694              N
292       1.875         0.125                758              N
293       1.875         0.125                758              N
294       1.875         0.125                660              N
295       1.395         0.125                751              N
296       1.875         0.125                679              N
297       1.875         0.125                684              N
298       0.865         0.125                681              N
299       0.805         0.125                649              N
300       1.875         0.125                695              N
301       1.875         0.125                620              N
302       1.875         0.125                622              N
303       1.875         0.125                667              N
304       1.875         0.125                740              N
305       1.875         0.125                680              N
306       1.025         0.125                684              N
307       1.875         0.125                774              N
308       1.875         0.125                660              N
309       1.875         0.125                653              N
310       0.685         0.125                665              N
311       1.875         0.125                689              N
312       1.875         0.125                680              N
313       1.875         0.125                622              N
314       1.875         0.125                626              N
315       1.875         0.125                720              N
316       1.875         0.125                701              N
317       1.875         0.125                697              N
318       1.875         0.125                620              N
319       1.875         0.125                647              N
320       1.875         0.125                628              N
321       1.195         0.125                784              N
322       1.005         0.125                722              N
323       1.875         0.125                672              N
324       1.875         0.125                654              N
325       1.875         0.125                733              N
326       1.875         0.125                666              N
327       1.875         0.125                706              N
328       1.875         0.125                714              N
329       1.875         0.125                721              N
330       0.925         0.125                730              N
331       1.875         0.125                680              N
332       0.915         0.125                726              N
333       1.875         0.125                721              N
334       1.875         0.125                792              N
335       0.975         0.125                725              N
336       1.875         0.125                665              N
337       1.875         0.125                700              N
338       1.875         0.125                667              N
339       1.875         0.125                623              N
340       1.875         0.125                693              N
341       1.875         0.125                620              N
342       1.875         0.125                660              N
343       1.875         0.125                656              N
344       1.875         0.125                698              N
345       1.875         0.125                0                N
346       2.05          0.125                757              N
347       2.05          0.125                788              N
348       2.05          0.125                682              N
349       2.05          0.125                652              N
350       2.05          0.125                718              N
351       2.05          0.125                747              N
352       2.05          0.125                673              N
353       2.05          0.125                693              N
354       2.05          0.125                681              N
355       2.05          0.125                724              N
356       2.05          0.125                779              N
357       1.875         0.125                651              N
358       2.05          0.125                751              N
359       2.05          0.125                697              N
360       2.05          0.125                730              N
361       2.05          0.125                729              N
362       2.05          0.125                663              N
363       2.05          0.125                639              N
364       1.875         0.125                646              N
365       2.05          0.125                754              N
366       2.05          0.125                672              N
367       1.875         0.125                692              N
368       2.05          0.125                702              N
369       2.05          0.125                660              N
370       2.05          0.125                753              N
371       2.05          0.125                681              N
372       2.05          0.125                762              N
373       2.05          0.125                703              N
374       2.05          0.125                651              N
375       2.05          0.125                704              N
376       2.05          0.125                676              N
377       2.05          0.125                690              N
378       2.05          0.125                749              N
379       2.05          0.125                645              N
380       2.05          0.125                734              N
381       2.05          0.125                662              N
382       2.05          0.125                738              N
383       2.05          0.125                719              N
384       2.05          0.125                742              N
385       2.05          0.125                681              N
386       2.05          0.125                758              N
387       2.05          0.125                690              N
388       2.05          0.125                683              N
389       1.875         0.125                623              N
390       1.245         0.125                733              N
391       1.875         0.125                634              N
392       1.135         0.125                631              N
393       1.875         0.125                761              N
394       1.875         0.125                761              N
395       2.05          0.125                718              N
396       2.05          0.125                626              N
397       2.05          0.125                670              N
398       2.05          0.125                642              N
399       2.05          0.125                716              N
400       2.05          0.125                663              N
401       2.05          0.125                653              N
402       2.05          0.125                760              N
403       2.05          0.125                694              N
404       2.05          0.125                668              N
405       2.05          0.125                674              N
406       2.05          0.125                754              N
407       2.05          0.125                783              N
408       2.05          0.125                666              N
409       2.05          0.125                676              N
410       2.05          0.125                768              N
411       2.05          0.125                706              N
412       2.05          0.125                750              N
413       2.05          0.125                724              N
414       2.05          0.125                694              N
415       2.05          0.125                748              N
416       2.05          0.125                709              N
417       2.05          0.125                758              N
418       2.05          0.125                756              N
419       2.05          0.125                740              N
420       2.05          0.125                682              N
421       2.05          0.125                700              N
422       2.05          0.125                678              N
423       2.05          0.125                621              N
424       2.05          0.125                708              N
425       2.05          0.125                706              N
426       2.05          0.125                709              N
427       2.05          0.125                675              N
428       2.05          0.125                679              N
429       2.05          0.125                788              N
430       2.05          0.125                705              N
431       2.05          0.125                657              N
432       2.05          0.125                814              N
433       2.05          0.125                689              N
434       2.05          0.125                791              N
435       2.05          0.125                741              N
436       2.05          0.125                621              N
437       2.05          0.125                683              N
438       2.05          0.125                766              N
439       2.05          0.125                673              N
440       2.05          0.125                753              N
441       2.05          0.125                747              N
442       2.05          0.125                728              N
443       2.05          0.125                643              N
444       2.05          0.125                753              N
445       2.05          0.125                621              N
446       2.05          0.125                753              N
447       2.05          0.125                651              N
448       2.05          0.125                793              N
449       2.05          0.125                624              N
450       2.05          0.125                723              N
451       2.05          0.125                644              N
452       2.05          0.125                765              N
453       2.05          0.125                701              N
454       2.05          0.125                685              N
455       2.05          0.125                767              N
456       2.05          0.125                695              N
457       2.05          0.125                658              N
458       5.05          0.125                742              N
459       2.05          0.125                721              N
460       2.05          0.125                815              N
461       2.05          0.125                814              N
462       2.05          0.125                762              N
463       2.05          0.125                653              N
464       2.05          0.125                751              N
465       2.05          0.125                716              N
466       2.05          0.125                714              N
467       2.05          0.125                652              N
468       2.05          0.125                683              N
469       2.05          0.125                623              N
470       2.05          0.125                770              N
471       2.05          0.125                733              N
472       2.05          0.125                793              N
473       2.05          0.125                760              N
474       2.05          0.125                671              N
475       2.05          0.125                733              N
476       2.05          0.125                644              N
477       2.05          0.125                758              N
478       2.05          0.125                696              N
479       2.05          0.125                674              N
480       2.05          0.125                674              N
481       2.05          0.125                685              N
482       2.05          0.125                694              N
483       2.05          0.125                790              N
484       2.05          0.125                717              N
485       2.05          0.125                684              N
486       2.05          0.125                741              N
487       2.05          0.125                754              N
488       2.05          0.125                690              N
489       2.05          0.125                695              N
490       2.05          0.125                705              N
491       2.05          0.125                654              N
492       2.05          0.125                709              N
493       2.05          0.125                698              N
494       2.05          0.125                637              N
495       2.05          0.125                654              N
496       2.05          0.125                791              N
497       2.05          0.125                721              N
498       2.05          0.125                666              N
499       2.05          0.125                680              N
500       2             0.125                756              N
501       2.05          0.125                737              N
502       2.05          0.125                733              N
503       2.05          0.125                762              N
504       2.05          0.125                692              N
505       2.05          0.125                621              N
506       2.05          0.125                708              N
507       2.05          0.125                792              N
508       2.05          0.125                702              N
509       2.05          0.125                703              N
510       2.05          0.125                713              N
511       2.05          0.125                678              N
512       2.05          0.125                797              N
513       2.05          0.125                759              N
514       2.05          0.125                676              N
515       2.05          0.125                628              N
516       2.05          0.125                629              N
517       2.05          0.125                725              N
518       2.05          0.125                765              N
519       2.05          0.125                695              N
520       2.05          0.125                663              N
521       2.05          0.125                622              N
522       2.05          0.125                742              N
523       2.05          0.125                743              Y
524       2.185         0.125                655              N
525       2.05          0.125                700              N
526       2.05          0.125                801              N
527       2.05          0.125                785              N
528       2.05          0.125                720              N
529       2.05          0.125                716              N
530       2.05          0.125                779              N
531       2.05          0.125                772              N
532       2.05          0.125                715              N
533       2.05          0.125                745              N
534       2.05          0.125                647              N
535       2.05          0.125                653              N
536       2.27          0.125                624              N
537       2.05          0.125                739              N
538       2.05          0.125                632              N
539       2.05          0.125                622              N
540       2.05          0.125                687              N
541       2.05          0.125                706              N
542       2.05          0.125                669              N
543       2.05          0.125                706              N
544       2.05          0.125                777              N
545       2.05          0.125                734              N
546       2.05          0.125                791              N
547       2.05          0.125                653              N
548       2.05          0.125                760              N
549       2.05          0.125                779              N
550       2.05          0.125                709              N
551       2             0.125                663              N
552       2.05          0.125                717              N
553       2             0.125                625              N
554       2.05          0.125                725              N
555       2             0.125                0                N
556       2.05          0.125                748              N
557       2.05          0.125                667              N
558       2             0.125                692              N
559       2             0.125                759              N
560       2.05          0.125                690              N
561       2             0.125                675              N
562       2.05          0.125                793              N
563       2.05          0.125                667              N
564       2             0.125                727              N
565       2.05          0.125                652              N
566       2.05          0.125                652              N
567       2.05          0.125                731              N
568       2.05          0.125                765              N
569       2             0.125                703              N
570       2.05          0.125                663              N
571       2.05          0.125                792              N
572       2.05          0.125                750              N
573       2.05          0.125                714              N
574       2.05          0.125                740              N
575       2.05          0.125                628              N
576       2.05          0.125                754              N
577       2.05          0.125                785              N
578       2.05          0.125                741              N
579       2.05          0.125                701              N
580       2.05          0.125                702              N
581       2.05          0.125                680              N
582       2.05          0.125                801              N
583       2             0.125                671              N
584       2.05          0.125                658              N
585       2.05          0.125                621              N
586       2.05          0.125                698              N
587       2.05          0.125                662              N
588       2.05          0.125                765              N
589       2.05          0.125                697              N
590       2.05          0.125                684              N
591       2.05          0.125                749              N
592       2.05          0.125                728              N
593       2.05          0.125                754              N
594       2.05          0.125                689              N
595       2.05          0.125                660              N
596       2.05          0.125                747              N
597       2.05          0.125                712              N
598       2.05          0.125                746              N
599       2.05          0.125                780              N
600       2.05          0.125                670              N
601       2.05          0.125                749              N
602       2.05          0.125                689              N
603       2.05          0.125                779              N
604       2.05          0.125                655              N
605       2.05          0.125                714              N
606       3.3           0.125                633              N
607       2.05          0.125                718              N
608       2.05          0.125                724              N
609       2.05          0.125                763              N
610       2.05          0.125                801              N
611       2.05          0.125                703              N
612       2.05          0.125                720              N
613       2.05          0.125                709              N
614       2.05          0.125                664              N
615       2.05          0.125                673              N
616       2.05          0.125                664              N
617       2.05          0.125                714              N
618       2.05          0.125                679              N
619       2.05          0.125                702              N
620       2.05          0.125                650              N
621       2.05          0.125                647              N
622       2.05          0.125                667              N
623       2.05          0.125                797              N
624       2.05          0.125                711              N
625       2.05          0.125                761              N
626       2.05          0.125                703              N
627       2.05          0.125                701              N
628       2.05          0.125                740              N
629       2.05          0.125                735              N
630       2.05          0.125                764              N
631       2.05          0.125                709              N
632       2.05          0.125                701              N
633       2.05          0.125                676              N
634       2.05          0.125                683              N
635       2.05          0.125                755              N
636       2.05          0.125                695              N
637       2.05          0.125                653              N
638       2.05          0.125                752              N
639       2.05          0.125                796              N
640       2.05          0.125                642              N
641       2.05          0.125                674              N
642       2.05          0.125                691              N
643       2.05          0.125                708              N
644       2.05          0.125                699              N
645       2.05          0.125                720              N
646       2.05          0.125                642              N
647       2.05          0.125                759              N
648       2.05          0.125                782              N
649       2.05          0.125                681              N
650       2.05          0.125                654              N
651       2.05          0.125                630              N
652       2.05          0.125                742              N
653       2.05          0.125                758              N
654       2.05          0.125                762              N
655       2.05          0.125                743              N
656       2.05          0.125                694              N
657       2.05          0.125                663              N
658       2.05          0.125                704              N
659       2.05          0.125                776              N
660       2.05          0.125                697              N
661       2.05          0.125                668              N
662       2.05          0.125                698              N
663       2.05          0.125                634              N
664       2.05          0.125                682              N
665       2.05          0.125                654              N
666       2.05          0.125                755              N
667       2.05          0.125                704              N
668       2.05          0.125                702              N
669       2.05          0.125                744              N
670       2.05          0.125                732              N
671       2.05          0.125                757              N
672       2.05          0.125                773              N
673       2.05          0.125                819              N
674       2.05          0.125                722              N
675       2.05          0.125                762              N
676       2.05          0.125                679              N
677       2.05          0.125                656              N
678       2.05          0.125                773              N
679       2.05          0.125                710              N
680       2.05          0.125                686              N
681       2.05          0.125                757              N
682       2.05          0.125                620              N
683       2.05          0.125                695              N
684       2.05          0.125                678              N
685       2.05          0.125                748              N
686       2.05          0.125                677              N
687       2.05          0.125                673              N
688       2.05          0.125                741              N
689       2.05          0.125                676              N
690       2.05          0.125                649              N
691       2.05          0.125                674              N
692       2.05          0.125                667              N
693       2.05          0.125                639              N
694       2.05          0.125                722              N
695       2.05          0.125                778              N
696       2.05          0.125                660              N
697       2             0.125                653              N
698       2.05          0.125                718              N
699       2.05          0.125                775              N
700       2             0.125                695              N
701       2.05          0.125                629              N
702       2.05          0.125                663              N
703       2             0.125                695              N
704       2.05          0.125                635              N
705       2.05          0.125                749              N
706       2.05          0.125                623              N
707       2.05          0.125                644              N
708       2             0.125                709              N
709       2.05          0.125                629              N
710       2             0.125                673              N
711       2             0.125                661              N
712       2.05          0.125                747              N
713       2.185         0.125                659              N
714       2             0.125                621              N
715       2.05          0.125                655              N
716       2             0.125                668              N
717       2.05          0.125                747              N
718       2             0.125                647              N
719       1.875         0.125                720              N
720       1.875         0.125                621              N
721       1.875         0.125                691              N
722       1.875         0.125                692              N
723       1.875         0.125                700              N
724       1.875         0.125                710              N
725       1.875         0.125                722              N
726       1.875         0.125                703              N
727       1.875         0.125                702              N
728       1.875         0.125                688              N
729       1.875         0.125                626              N
730       1.875         0.125                730              N
731       1.875         0.125                640              N
732       1.875         0.125                733              N
733       1.875         0.125                649              N
734       1.875         0.125                687              N
735       1.875         0.125                647              N
736       0.975         0.125                722              N
737       1.875         0.125                711              N
738       1.875         0.125                710              N
739       1.875         0.125                0                N
740       1.875         0.125                771              N
741       2.05          0.125                650              N
742       2.05          0.125                634              N
743       2.05          0.125                679              N
744       2.05          0.125                647              N
745       2.05          0.125                728              N
746       2.05          0.125                740              Y
747       2.05          0.125                750              N
748       2.05          0.125                686              N
749       2             0.125                652              N
750       2.05          0.125                749              N
751       2.05          0.125                729              N
752       2.05          0.125                752              N
753       2.05          0.125                743              N
754       2.05          0.125                806              N
755       2.05          0.125                769              N
756       2.05          0.125                664              N
757       2.05          0.125                794              N
758       2.05          0.125                675              N
759       2.05          0.125                692              N
760       2.05          0.125                661              N
761       2.05          0.125                683              N
762       2.05          0.125                692              N
763       2.05          0.125                702              N
764       2.05          0.125                628              N
765       2.05          0.125                707              N
766       2.05          0.125                628              N
767       2.05          0.125                683              N
768       2.05          0.125                737              N
769       2.05          0.125                757              N
770       2.05          0.125                767              N
771       2.05          0.125                680              N
772       2.05          0.125                703              N
773       2.05          0.125                683              N
774       2.05          0.125                621              N
775       2.05          0.125                662              N
776       2.05          0.125                641              N
777       2.05          0.125                729              N
778       2.05          0.125                692              N
779       2.05          0.125                693              N
780       2.05          0.125                740              N
781       2.05          0.125                753              N
782       2.05          0.125                668              N
783       2.05          0.125                694              N
784       2.05          0.125                758              N
785       2.05          0.125                636              N
786       2.05          0.125                777              N
787       2.05          0.125                698              N
788       2.05          0.125                790              N
789       2.05          0.125                775              N
790       2.05          0.125                689              N
791       2.05          0.125                722              N
792       2.05          0.125                624              N
793       2.05          0.125                711              N
794       2.05          0.125                687              N
795       2.05          0.125                725              N
796       2.05          0.125                698              N
797       2.05          0.125                662              N
798       2.05          0.125                793              N
799       2.05          0.125                633              N
800       2.05          0.125                728              N
801       2.05          0.125                738              N
802       2.05          0.125                804              N
803       2.05          0.125                809              N
804       2.05          0.125                696              N
805       2             0.125                0                Y
806       2.05          0.125                793              N
807       2             0.125                679              N
808       2             0.125                798              N
809       2             0.125                712              N
810       2             0.125                707              N
811       2             0.125                783              N
812       2             0.125                639              N
813       2             0.125                696              N
814       2             0.125                639              N
815       2             0.125                657              N
816       2             0.125                791              N
817       2             0.125                634              N
818       2             0.125                698              N
819       2             0.125                0                N
820       2             0.125                653              N
821       2             0.125                648              N
822       2             0.125                654              N
823       2             0.125                646              N
824       2.05          0.125                702              N
825       2             0.125                685              N
826       2.05          0.125                665              N
827       2.05          0.125                659              N
828       2.05          0.125                666              N
829       2.05          0.125                688              N
830       2.05          0.125                778              N
831       2.05          0.125                699              N
832       2             0.125                640              N
833       2             0.125                797              N
834       2.05          0.125                671              N
835       2             0.125                658              N
836       2.05          0.125                726              N
837       2             0.125                723              N
838       2             0.125                745              N
839       2.05          0.125                783              N
840       2.05          0.125                725              N
841       2             0.125                656              N
842       2.05          0.125                795              N
843       2.05          0.125                628              N
844       2.05          0.125                702              N
845       2             0.125                711              N
846       2.05          0.125                766              N
847       2.05          0.125                768              N
848       2             0.125                622              N
849       2.05          0.125                630              N
850       2.05          0.125                727              N
851       2             0.125                725              N
852       2.05          0.125                661              N
853       2.05          0.125                742              N
854       2.05          0.125                741              N
855       2             0.125                0                N
856       2.05          0.125                653              N
857       2.05          0.125                656              N
858       2.05          0.125                669              N
859       2             0.125                655              N
860       2.05          0.125                699              N
861       2.05          0.125                691              N
862       2.05          0.125                700              N
863       2             0.125                667              N
864       2.05          0.125                664              N
865       2.05          0.125                681              N
866       2.05          0.125                707              N
867       2             0.125                713              N
868       2             0.125                747              N
869       2.05          0.125                620              N
870       2.05          0.125                672              N
871       2.05          0.125                713              N
872       2.05          0.125                667              N
873       2.05          0.125                777              N
874       2.05          0.125                686              N
875       2.05          0.125                701              N
876       2             0.125                0                N
877       2.05          0.125                689              N
878       2             0.125                648              N
879       2.05          0.125                657              N
880       2.05          0.125                698              N
881       2             0.125                676              N
882       2.05          0.125                691              N
883       2.185         0.125                623              N
884       2             0.125                751              N
885       2.05          0.125                711              N
886       2.05          0.125                765              N
887       2             0.125                700              N
888       2.05          0.125                772              N
889       2.05          0.125                690              N
890       2.05          0.125                763              N
891       2.05          0.125                683              N
892       2             0.125                703              N
893       2.05          0.125                691              N
894       2.05          0.125                623              N
895       2             0.125                0                N
896       2.05          0.125                680              N
897       2.05          0.125                786              N
898       2             0.125                651              N
899       2.05          0.125                787              N
900       2.05          0.125                669              N
901       2             0.125                755              N
902       2.05          0.125                695              N
903       2.05          0.125                634              N
904       2.05          0.125                647              N
905       2.05          0.125                661              N
906       2.05          0.125                807              N
907       2             0.125                775              N
908       2             0.125                663              N
909       2             0.125                645              N
910       2             0.125                697              N
911       2.05          0.125                726              N
912       2.05          0.125                656              N
913       2             0.125                660              N
914       2.05          0.125                701              N
915       2.05          0.125                692              N
916       2             0.125                669              N
917       2.05          0.125                690              N
918       2.05          0.125                707              N
919       2             0.125                711              N
920       2.05          0.125                710              N
921       2.05          0.125                742              N
922       2             0.125                673              N
923       2.05          0.125                667              N
924       2.05          0.125                790              N
925       2             0.125                723              N
926       2.05          0.125                774              N
927       2.05          0.125                686              N
928       2             0.125                693              N
929       2.05          0.125                783              N
930       2.05          0.125                655              N
931       2.05          0.125                752              N
932       2.05          0.125                669              N
933       2.05          0.125                714              N
934       2.05          0.125                655              N
935       2.05          0.125                703              N
936       2             0.125                645              N
937       2.05          0.125                669              N
938       2             0.125                708              N
939       2.05          0.125                718              N
940       2.05          0.125                653              N
941       2             0.125                682              N
942       2.05          0.125                696              N
943       2.05          0.125                712              N
944       2             0.125                620              N
945       2.05          0.125                749              N
946       2.05          0.125                720              N
947       2.05          0.125                767              N
948       2.05          0.125                704              N
949       2             0.125                721              N
950       2.05          0.125                686              N
951       2             0.125                650              N
952       2.05          0.125                776              N
953       2.05          0.125                746              N
954       2             0.125                743              N
955       2.05          0.125                648              N
956       2.05          0.125                686              N
957       2.05          0.125                710              N
958       2.05          0.125                629              N
959       2.05          0.125                695              N
960       2.05          0.125                748              N
961       2.05          0.125                673              N
962       2.16          0.125                640              N
963       2.05          0.125                645              N
964       2.05          0.125                769              N
965       2.05          0.125                705              N
966       2.05          0.125                696              N
967       2.05          0.125                783              N
968       2.05          0.125                693              N
969       2.05          0.125                658              N
970       2.05          0.125                646              N
971       2.05          0.125                782              N
972       2.05          0.125                668              N
973       2.05          0.125                708              N
974       2.05          0.125                708              N
975       2.05          0.125                719              N
976       2.05          0.125                698              N
977       2.22          0.125                771              N
978       2.05          0.125                765              N
979       2.05          0.125                636              N
980       2.05          0.125                714              N
981       2.05          0.125                740              N
982       2.05          0.125                688              N
983       2.05          0.125                685              N
984       2.05          0.125                653              N
985       2.05          0.125                814              N
986       2.05          0.125                691              N
987       2.05          0.125                750              N
988       2.05          0.125                708              N
989       2.05          0.125                757              N
990       2.05          0.125                700              N
991       2.05          0.125                727              N
992       2.05          0.125                728              N
993       2.05          0.125                778              N
994       2.05          0.125                742              N
995       2.05          0.125                698              N
996       2.05          0.125                691              N
997       2.05          0.125                744              N
998       2.05          0.125                745              N
999       2.05          0.125                777              N
1000      2.05          0.125                754              N
1001      2.05          0.125                646              N
1002      2.05          0.125                684              N
1003      2.05          0.125                743              N
1004      2.05          0.125                683              N
1005      2.05          0.125                664              N
1006      2.05          0.125                747              N
1007      2.05          0.125                663              N
1008      2.05          0.125                682              N
1009      2.05          0.125                767              N
1010      2.05          0.125                676              N
1011      2.05          0.125                658              N
1012      2.05          0.125                639              N
1013      2.05          0.125                739              N
1014      2.05          0.125                628              N
1015      2.05          0.125                690              N
1016      2.05          0.125                630              N
1017      2.05          0.125                674              N
1018      2.05          0.125                706              N
1019      2.05          0.125                722              N
1020      2.05          0.125                736              N
1021      2.05          0.125                715              N
1022      2.05          0.125                690              N
1023      2.05          0.125                699              N
1024      2.185         0.125                634              N
1025      2.05          0.125                698              N
1026      2.05          0.125                779              N
1027      2.05          0.125                768              N
1028      2.05          0.125                705              N
1029      2.05          0.125                663              N
1030      2.05          0.125                732              N
1031      2.5           0.125                699              N
1032      2             0.125                771              N
1033      2             0.125                646              N
1034      2.05          0.125                790              N
1035      2             0.125                785              N
1036      2.05          0.125                660              N
1037      2.05          0.125                794              N
1038      2.05          0.125                736              N
1039      2.05          0.125                689              N
1040      2.05          0.125                746              N
1041      2.05          0.125                675              N
1042      2.05          0.125                674              N
1043      2.05          0.125                644              N
1044      2.05          0.125                668              N
1045      2.05          0.125                550              N
1046      2             0.125                662              N
1047      2.05          0.125                784              N
1048      2.05          0.125                746              N
1049      2.05          0.125                790              N
1050      2.05          0.125                731              N
1051      2.05          0.125                780              N
1052      2.05          0.125                731              N
1053      2.05          0.125                745              N
1054      2.05          0.125                798              N
1055      2.05          0.125                718              N
1056      2.05          0.125                716              N
1057      2.05          0.125                629              N
1058      2.05          0.125                766              N
1059      2.05          0.125                620              N
1060      2.05          0.125                735              N
1061      2.05          0.125                630              N
1062      2.05          0.125                745              N
1063      2.05          0.125                627              N
1064      2.05          0.125                747              N
1065      2.05          0.125                695              N
1066      2.05          0.125                809              N
1067      2.05          0.125                685              N
1068      2.05          0.125                697              N
1069      2.05          0.125                677              N
1070      2.05          0.125                702              N
1071      2.05          0.125                624              N
1072      2.05          0.125                730              N
1073      2.05          0.125                759              N
1074      2.05          0.125                757              N
1075      2.05          0.125                672              N
1076      2.05          0.125                688              N
1077      2.05          0.125                649              N
1078      2.05          0.125                777              N
1079      2.05          0.125                688              N
1080      2             0.125                751              N
1081      2.05          0.125                758              N
1082      2.05          0.125                800              N
1083      2.05          0.125                633              N
1084      2.05          0.125                659              N
1085      2.05          0.125                671              N
1086      2.05          0.125                790              N
1087      2.05          0.125                707              N
1088      2.05          0.125                768              N
1089      2.05          0.125                798              N
1090      2.05          0.125                655              N
1091      2.05          0.125                755              N
1092      2.05          0.125                730              N
1093      2.185         0.125                627              N
1094      2.05          0.125                709              N
1095      2.05          0.125                719              N
1096      2.05          0.125                686              N
1097      2.05          0.125                736              N
1098      2             0.125                670              N
1099      2.05          0.125                787              N
1100      2.05          0.125                747              N
1101      2.05          0.125                685              N
1102      2.05          0.125                723              N
1103      2.05          0.125                711              N
1104      2.05          0.125                741              N
1105      2.05          0.125                772              N
1106      2.05          0.125                620              N
1107      2.05          0.125                686              N
1108      2.05          0.125                735              N
1109      2.05          0.125                683              N
1110      2.05          0.125                695              N
1111      2.05          0.125                713              N
1112      2.05          0.125                711              N
1113      2.05          0.125                621              N
1114      2.05          0.125                679              N
1115      2.05          0.125                714              N
1116      2.05          0.125                722              N
1117      2.05          0.125                675              N
1118      2.05          0.125                659              N
1119      2.05          0.125                688              N
1120      2.05          0.125                783              N
1121      2.05          0.125                798              N
1122      2.05          0.125                659              N
1123      2.05          0.125                671              N
1124      2.555         0.125                690              N
1125      2.05          0.125                657              N
1126      2.05          0.125                722              N
1127      2.05          0.125                683              N
1128      2.05          0.125                638              N
1129      2.05          0.125                682              N
1130      2.05          0.125                682              N
1131      2.05          0.125                686              N
1132      2.05          0.125                704              N
1133      2.05          0.125                725              N
1134      2.05          0.125                696              N
1135      2.05          0.125                673              N
1136      2.05          0.125                636              N
1137      2.05          0.125                636              N
1138      2.05          0.125                634              N
1139      2.05          0.125                758              N
1140      2.05          0.125                752              N
1141      2.05          0.125                623              N
1142      2.05          0.125                746              N
1143      2.05          0.125                654              N
1144      2.05          0.125                633              N
1145      2             0.125                800              N
1146      2.05          0.125                648              N
1147      2.05          0.125                651              N
1148      2.05          0.125                704              N
1149      1.875         0.125                652              N
1150      2.05          0.125                664              N
1151      3.05          0.125                666              N
1152      3.05          0.125                639              N
1153      2.05          0.125                708              N
1154      2.05          0.125                683              N
1155      2.05          0.125                704              N
1156      2.05          0.125                668              N
1157      2.05          0.125                657              N
1158      2.05          0.125                712              N
1159      2.05          0.125                641              N
1160      2.05          0.125                634              N
1161      2.05          0.125                695              N
1162      2.05          0.125                785              N
1163      2.05          0.125                798              N
1164      2.05          0.125                682              N
1165      2.05          0.125                773              N
1166      2.05          0.125                664              N
1167      2.05          0.125                697              N
1168      2.05          0.125                695              N
1169      2.05          0.125                748              N
1170      2.05          0.125                635              N
1171      2.05          0.125                694              N
1172      2.05          0.125                802              N
1173      2.55          0.125                774              N
1174      2.05          0.125                792              N
1175      2.05          0.125                687              N
1176      2.05          0.125                777              N
1177      2.05          0.125                654              N
1178      2.05          0.125                671              N
1179      2.05          0.125                683              N
1180      2.05          0.125                712              N
1181      2.05          0.125                770              N
1182      2.05          0.125                731              N
1183      2.05          0.125                725              N
1184      2.05          0.125                663              N
1185      2.05          0.125                742              N
1186      2.05          0.125                720              N
1187      2.05          0.125                692              N
1188      2.05          0.125                633              N
1189      2.05          0.125                773              N
1190      2.05          0.125                692              N
1191      2.05          0.125                651              N
1192      2.05          0.125                683              N
1193      2.05          0.125                0                Y
1194      2.05          0.125                746              N
1195      2.05          0.125                688              N
1196      2.05          0.125                777              N
1197      2.05          0.125                658              N
1198      2.05          0.125                685              N
1199      2.05          0.125                682              N
1200      3.05          0.125                683              N
1201      2.05          0.125                632              N
1202      2.05          0.125                654              N
1203      2             0.125                687              N
1204      2.05          0.125                726              N
1205      2.05          0.125                712              N
1206      2.05          0.125                688              N
1207      2.05          0.125                773              N
1208      2.05          0.125                763              N
1209      2.05          0.125                754              N
1210      2.05          0.125                663              N
1211      2.05          0.125                707              N
1212      2.05          0.125                727              N
1213      2.05          0.125                662              N
1214      2.05          0.125                744              N
1215      2.05          0.125                798              N
1216      2.05          0.125                637              N
1217      2.05          0.125                758              N
1218      2.05          0.125                797              N
1219      2.05          0.125                809              N
1220      2.05          0.125                770              N
1221      2.05          0.125                729              N
1222      2.05          0.125                780              N
1223      2.05          0.125                676              N
1224      2.05          0.125                700              N
1225      2.05          0.125                775              N
1226      2.05          0.125                784              N
1227      2.05          0.125                681              N
1228      2.05          0.125                746              N
1229      2.05          0.125                781              N
1230      2.05          0.125                700              N
1231      2.05          0.125                694              N
1232      3.05          0.125                701              N
1233      2.05          0.125                714              N
1234      2.05          0.125                799              N
1235      2.05          0.125                648              N
1236      2.05          0.125                702              N
1237      2.05          0.125                712              N
1238      2.05          0.125                687              N
1239      2.05          0.125                775              N
1240      2.05          0.125                636              N
1241      2.05          0.125                743              N
1242      2.05          0.125                682              N
1243      2.05          0.125                649              N
1244      2.05          0.125                703              N
1245      1.875         0.125                737              N
1246      1.875         0.125                731              N
1247      1.875         0.125                627              N
1248      1.875         0.125                627              N
1249      1.875         0.125                627              N
1250      2             0.125                748              N
1251      1.875         0.125                627              N
1252      1.875         0.125                769              N
1253      1.875         0.125                702              N
1254      1.875         0.125                620              N
1255      1.875         0.125                627              N
1256      1.875         0.125                678              N
1257      1.875         0.125                679              N
1258      1.875         0.125                673              N
1259      0.385         0.125                637              N
1260      1.875         0.125                631              N
1261      1.875         0.125                681              N
1262      1.875         0.125                631              N
1263      1.875         0.125                733              N
1264      1.875         0.125                773              N
1265      1.875         0.125                690              N
1266      1.875         0.125                0                N
1267      1.875         0.125                700              N
1268      1.875         0.125                685              N
1269      1.875         0.125                668              N
1270      1.875         0.125                648              N
1271      1.875         0.125                639              N
1272      2.375         0.125                709              N
1273      1.875         0.125                0                N
1274      1.875         0.125                697              N
1275      1.875         0.125                693              N
1276      1.875         0.125                683              N
1277      1.875         0.125                712              N
1278      1.875         0.125                743              N
1279      1.875         0.125                682              N
1280      1.875         0.125                650              N
1281      1.875         0.125                633              N
1282      1.875         0.125                684              N
1283      1.875         0.125                727              N
1284      1.875         0.125                668              N
1285      1.875         0.125                727              N
1286      1.415         0.125                805              N
1287      2.375         0.125                784              N
1288      1.875         0.125                689              N
1289      1.875         0.125                642              N
1290      1.875         0.125                723              N
1291      1.005         0.125                759              N
1292      1.875         0.125                724              N
1293      1.875         0.125                698              N
1294      1.875         0.125                0                N
1295      1.875         0.125                627              N
1296      1.875         0.125                681              N
1297      1.875         0.125                637              N
1298      1.875         0.125                623              N
1299      1.875         0.125                649              N
1300      1.875         0.125                663              N
1301      1.875         0.125                675              N
1302      1.875         0.125                685              N
1303      1.875         0.125                696              N
1304      0.765         0.125                698              N
1305      1.875         0.125                694              N
1306      1.875         0.125                620              N
1307      1.875         0.125                709              N
1308      1.875         0.125                727              N
1309      1.875         0.125                686              N
1310      1.875         0.125                730              N
1311      1.875         0.125                673              N
1312      1.875         0.125                0                N
1313      0.755         0.125                714              N
1314      1.875         0.125                716              N
1315      1.875         0.125                641              N
1316      1.875         0.125                626              N
1317      1.875         0.125                668              N
1318      1.875         0.125                684              N
1319      1.875         0.125                696              N
1320      2.375         0.125                679              N
1321      1.875         0.125                669              N
1322      1.875         0.125                685              N
1323      2.375         0.125                713              N
1324      1.875         0.125                698              N
1325      1.875         0.125                739              N
1326      1.875         0.125                686              N
1327      1.875         0.125                690              N
1328      1.875         0.125                741              N
1329      1.875         0.125                708              N
1330      2.375         0.125                670              N
1331      1.875         0.125                680              N
1332      1.875         0.125                744              N
1333      1.875         0.125                687              N
1334      1.875         0.125                695              N
1335      1.875         0.125                718              N
1336      1.875         0.125                690              N
1337      1.875         0.125                657              N
1338      1.875         0.125                638              N
1339      1.875         0.125                637              N
1340      1.875         0.125                699              N
1341      1.875         0.125                698              N
1342      1.875         0.125                706              N
1343      1.875         0.125                750              N
1344      1.875         0.125                667              N
1345      1.875         0.125                771              N
1346      1.875         0.125                690              N
1347      1.875         0.125                623              N
1348      1.875         0.125                639              N
1349      1.875         0.125                691              N
1350      1.875         0.125                758              N
1351      2.375         0.125                679              N
1352      1.875         0.125                732              N
1353      1.875         0.125                691              N
1354      1.875         0.125                736              N
1355      1.875         0.125                643              N
1356      1.875         0.125                685              N
1357      1.875         0.125                621              N
1358      1.875         0.125                705              N
1359      1.125         0.125                701              N
1360      1.875         0.125                732              N
1361      1.875         0.125                660              N
1362      1.875         0.125                641              N
1363      1.875         0.125                732              N
1364      0.915         0.125                719              N
1365      1.875         0.125                687              N
1366      1.875         0.125                714              N
1367      1.875         0.125                620              N
1368      1.875         0.125                668              N
1369      1.875         0.125                672              N
1370      1.875         0.125                708              N
1371      1.875         0.125                722              N
1372      1.875         0.125                763              N
1373      1.875         0.125                694              N
1374      1.875         0.125                705              N
1375      1.875         0.125                685              N
1376      1.875         0.125                738              N
1377      1.875         0.125                767              N
1378      1.875         0.125                701              N
1379      1.875         0.125                620              N
1380      1.875         0.125                759              N
1381      1.875         0.125                759              N
1382      1.875         0.125                706              N
1383      1.875         0.125                620              N
1384      1.875         0.125                621              N
1385      1.875         0.125                639              N
1386      1.875         0.125                0                N
1387      2.375         0.125                667              N
1388      1.875         0.125                777              N
1389      1.875         0.125                777              N
1390      1.875         0.125                747              N
1391      1.875         0.125                0                N
1392      1.875         0.125                702              N
1393      1.875         0.125                675              N
1394      1.875         0.125                627              N
1395      1.875         0.125                737              N
1396      1.875         0.125                741              N
1397      1.875         0.125                734              N
1398      1.875         0.125                685              N
1399      1.875         0.125                661              N
1400      1.875         0.125                729              N
1401      1.875         0.125                762              N
1402      1.875         0.125                625              N
1403      1.875         0.125                670              N
1404      1.875         0.125                620              N
1405      1.875         0.125                713              N
1406      1.875         0.125                681              N
1407      1.875         0.125                680              N
1408      1.875         0.125                656              N
1409      1.875         0.125                0                N
1410      1.875         0.125                690              N
1411      1.875         0.125                748              N
1412      1.875         0.125                653              N
1413      1.875         0.125                741              N
1414      1.875         0.125                693              N
1415      1.875         0.125                713              N
1416      1.875         0.125                659              N
1417      1.875         0.125                657              N
1418      1.875         0.125                663              N
1419      1.875         0.125                674              N
1420      1.875         0.125                669              N
1421      1.875         0.125                669              N
1422      1.875         0.125                669              N
1423      1.875         0.125                669              N
1424      1.875         0.125                666              N
1425      1.875         0.125                777              N
1426      1.875         0.125                695              N
1427      1.875         0.125                691              N
1428      1.875         0.125                765              N
1429      1.875         0.125                725              N
1430      1.875         0.125                636              N
1431      1.875         0.125                642              N
1432      1.875         0.125                727              N
1433      1.875         0.125                659              N
1434      1.875         0.125                745              N
1435      1.875         0.125                620              N
1436      1.875         0.125                722              N
1437      1.875         0.125                688              N
1438      1.875         0.125                631              N
1439      1.875         0.125                753              N
1440      1.875         0.125                0                N
1441      1.875         0.125                718              N
1442      1.875         0.125                764              N
1443      1.875         0.125                701              N
1444      1.875         0.125                701              N
1445      1.875         0.125                652              N
1446      1.875         0.125                756              N
1447      1.875         0.125                672              N
1448      1.875         0.125                685              N
1449      1.875         0.125                772              N
1450      1.875         0.125                689              N
1451      1.875         0.125                684              N
1452      1.875         0.125                762              N
1453      1.875         0.125                681              N
1454      1.875         0.125                620              N
1455      1.875         0.125                621              N
1456      1.875         0.125                734              N
1457      1.875         0.125                728              N
1458      1.875         0.125                687              N
1459      1.875         0.125                621              N
1460      1.875         0.125                763              N
1461      1.875         0.125                662              N
1462      1.875         0.125                712              N
1463      1.875         0.125                702              N
1464      1.875         0.125                705              N
1465      1.875         0.125                644              N
1466      1.875         0.125                795              N
1467      1.875         0.125                674              N
1468      1.875         0.125                705              N
1469      1.875         0.125                626              N
1470      1.875         0.125                631              N
1471      1.875         0.125                775              N
1472      1.875         0.125                724              N
1473      1.875         0.125                675              N
1474      1.875         0.125                688              N
1475      1.875         0.125                696              N
1476      1.875         0.125                742              N
1477      1.295         0.125                759              N
1478      1.875         0.125                769              N
1479      1.875         0.125                664              N
1480      1.875         0.125                620              N
1481      1.875         0.125                694              N
1482      1.875         0.125                686              N
1483      1.875         0.125                789              N
1484      1.875         0.125                698              N
1485      1.875         0.125                717              N
1486      1.875         0.125                650              N
1487      1.875         0.125                685              N
1488      1.875         0.125                0                Y
1489      2             0.125                765              N
1490      2             0.125                620              N
1491      1.875         0.125                716              N
1492      1.875         0.125                668              N
1493      1.875         0.125                682              N
1494      1.875         0.125                682              N
1495      1.875         0.125                688              N
1496      1.875         0.125                625              N
1497      1.875         0.125                631              N
1498      1.875         0.125                726              N
1499      1.875         0.125                695              N
1500      1.875         0.125                702              N
1501      1.875         0.125                682              N
1502      1.875         0.125                632              N
1503      1.875         0.125                652              N
1504      1.875         0.125                679              N
1505      1.875         0.125                766              N
1506      1.875         0.125                685              N
1507      1.875         0.125                630              N
1508      1.875         0.125                620              N
1509      1.875         0.125                692              N
1510      1.875         0.125                677              N
1511      1.875         0.125                691              N
1512      1.135         0.125                793              N
1513      2.375         0.125                666              N
1514      1.875         0.125                623              N
1515      1.875         0.125                0                N
1516      2             0.125                716              N
1517      1.875         0.125                637              N
1518      1.875         0.125                715              N
1519      1.875         0.125                670              N
1520      1.875         0.125                656              N
1521      1.875         0.125                722              N
1522      1.875         0.125                722              N
1523      1.875         0.125                762              N
1524      1.875         0.125                703              N
1525      1.875         0.125                660              N
1526      1.875         0.125                667              N
1527      1.335         0.125                687              N
1528      1.875         0.125                738              N
1529      1.875         0.125                668              N
1530      1.875         0.125                727              N
1531      1.875         0.125                723              N
1532      1.875         0.125                644              N
1533      1.875         0.125                699              N
1534      1.875         0.125                722              N
1535      1.875         0.125                624              N
1536      1.875         0.125                642              N
1537      1.875         0.125                636              N
1538      1.875         0.125                723              N
1539      1.875         0.125                719              N
1540      1.875         0.125                646              N
1541      1.875         0.125                664              N
1542      1.875         0.125                755              N
1543      1.875         0.125                696              N
1544      1.875         0.125                688              N
1545      1.875         0.125                633              N
1546      1.875         0.125                745              N
1547      1.875         0.125                691              N
1548      1.875         0.125                697              N
1549      0.635         0.125                709              N
1550      1.155         0.125                724              N
1551      1.875         0.125                787              N
1552      1.155         0.125                724              N
1553      1.875         0.125                737              N
1554      1.875         0.125                620              N
1555      1.875         0.125                683              N
1556      1.875         0.125                620              N
1557      1.875         0.125                668              N
1558      1.875         0.125                702              N
1559      1.875         0.125                708              N
1560      1.875         0.125                660              N
1561      1.875         0.125                620              N
1562      1.875         0.125                722              N
1563      1.875         0.125                624              N
1564      1.875         0.125                688              N
1565      1.875         0.125                690              N
1566      1.875         0.125                629              N
1567      1.875         0.125                683              N
1568      1.875         0.125                683              N
1569      1.005         0.125                727              N
1570      1.005         0.125                739              N
1571      1.875         0.125                664              N
1572      1.875         0.125                654              N
1573      1.875         0.125                677              N
1574      1.875         0.125                701              N
1575      1.875         0.125                706              N
1576      1.875         0.125                701              N
1577      1.875         0.125                635              N
1578      1.005         0.125                741              N
1579      1.875         0.125                663              N
1580      1.135         0.125                698              N
1581      1.875         0.125                668              N
1582      1.875         0.125                648              N
1583      1.875         0.125                684              N
1584      1.875         0.125                682              N
1585      1.875         0.125                700              N
1586      1.875         0.125                697              N
1587      1.875         0.125                699              N
1588      1.875         0.125                672              N
1589      1.875         0.125                683              N
1590      1.875         0.125                620              N
1591      1.875         0.125                688              N
1592      1.875         0.125                675              N
1593      1.875         0.125                748              N
1594      1.875         0.125                688              N
1595      1.875         0.125                670              N
1596      1.875         0.125                684              N
1597      1.875         0.125                719              N
1598      1.875         0.125                724              N
1599      1.875         0.125                665              N
1600      1.875         0.125                0                N
1601      1.875         0.125                620              N
1602      1.875         0.125                686              N
1603      1.875         0.125                708              N
1604      1.875         0.125                698              N
1605      1.875         0.125                680              N
1606      1.875         0.125                668              N
1607      1.875         0.125                682              N
1608      1.875         0.125                799              N
1609      1.875         0.125                629              N
1610      1.875         0.125                700              N
1611      1.875         0.125                683              N
1612      1.875         0.125                684              N
1613      1.875         0.125                711              N
1614      1.875         0.125                0                N
1615      1.875         0.125                663              N
1616      1.875         0.125                765              N
1617      1.875         0.125                686              N
1618      1.875         0.125                719              N
1619      1.875         0.125                687              N
1620      1.875         0.125                695              N
1621      1.875         0.125                671              N
1622      1.875         0.125                671              N
1623      1.875         0.125                685              N
1624      1.875         0.125                739              N
1625      1.875         0.125                683              N
1626      1.875         0.125                764              N
1627      1.875         0.125                677              N
1628      1.875         0.125                657              N
1629      1.875         0.125                651              N
1630      1.875         0.125                743              N
1631      1.225         0.125                787              N
1632      1.875         0.125                697              N
1633      1.875         0.125                0                N
1634      0.995         0.125                754              N
1635      1.875         0.125                626              N
1636      1.055         0.125                810              N
1637      1.875         0.125                724              N
1638      1.875         0.125                689              N
1639      0.545         0.125                681              N
1640      1.875         0.125                627              N
1641      1.875         0.125                770              N
1642      1.875         0.125                653              N
1643      1.875         0.125                707              N
1644      0.865         0.125                717              N
1645      1.875         0.125                694              N
1646      1.875         0.125                624              N
1647      1.875         0.125                655              N
1648      1.875         0.125                721              N
1649      1.875         0.125                705              N
1650      1.875         0.125                705              N
1651      1.875         0.125                732              N
1652      1.875         0.125                716              N
1653      1.875         0.125                735              N
1654      1.875         0.125                707              N
1655      1.255         0.125                785              N
1656      1.875         0.125                671              N
1657      1.875         0.125                732              N
1658      0.525         0.125                697              N
1659      1.875         0.125                762              N
1660      1.875         0.125                622              N
1661      1.875         0.125                731              N
1662      1.875         0.125                624              N
1663      2.375         0.125                680              N
1664      1.875         0.125                635              N
1665      1.875         0.125                645              N
1666      1.875         0.125                677              N
1667      1.875         0.125                671              N
1668      1.875         0.125                727              N
1669      1.875         0.125                636              N
1670      1.875         0.125                728              N
1671      1.875         0.125                709              N
1672      1.875         0.125                682              N
1673      1.875         0.125                724              N
1674      1.875         0.125                755              N
1675      1.875         0.125                620              N
1676      1.875         0.125                650              N
1677      1.875         0.125                641              N
1678      1.875         0.125                695              N
1679      1.875         0.125                661              N
1680      1.045         0.125                681              N
1681      1.875         0.125                700              N
1682      1.875         0.125                648              N
1683      1.005         0.125                755              N
1684      1.875         0.125                652              N
1685      1.875         0.125                651              N
1686      1.875         0.125                652              N
1687      1.875         0.125                0                N
1688      1.875         0.125                646              N
1689      2.375         0.125                720              N
1690      1.575         0.125                771              N
1691      1.875         0.125                764              N
1692      1.875         0.125                689              N
1693      1.875         0.125                657              N
1694      1.875         0.125                730              N
1695      1.875         0.125                698              N
1696      0.755         0.125                714              N
1697      1.875         0.125                706              N
1698      1.875         0.125                703              N
1699      1.875         0.125                670              N
1700      1.875         0.125                716              N
1701      1.875         0.125                810              N
1702      1.875         0.125                0                Y
1703      0.915         0.125                708              N
1704      1.145         0.125                732              N
1705      1.875         0.125                625              N
1706      1.875         0.125                689              N
1707      1.875         0.125                698              N
1708      1.005         0.125                740              N
1709      1.875         0.125                759              N
1710      1.055         0.125                744              N
1711      1.875         0.125                703              N
1712      1.875         0.125                692              N
1713      1.875         0.125                644              N
1714      1.875         0.125                740              N
1715      1.875         0.125                784              N
1716      1.875         0.125                709              N
1717      1.875         0.125                687              N
1718      1.875         0.125                630              N
1719      1.875         0.125                760              N
1720      0.635         0.125                717              N
1721      1.875         0.125                693              N
1722      1.875         0.125                667              N
1723      1.425         0.125                742              N
1724      1.875         0.125                647              N
1725      1.875         0.125                687              N
1726      1.875         0.125                688              N
1727      1.875         0.125                743              N
1728      1.875         0.125                620              N
1729      1.875         0.125                726              N
1730      1.875         0.125                629              N
1731      1.875         0.125                691              N
1732      1.875         0.125                734              N
1733      1.875         0.125                692              N
1734      1.875         0.125                806              N
1735      1.875         0.125                698              N
1736      1.065         0.125                734              N
1737      1.875         0.125                638              N
1738      1.875         0.125                690              N
1739      1.875         0.125                684              N
1740      1.875         0.125                683              N
1741      1.875         0.125                638              N
1742      1.875         0.125                703              N
1743      1.875         0.125                689              N
1744      1.055         0.125                751              N
1745      1.875         0.125                633              N
1746      1.875         0.125                780              N
1747      1.875         0.125                633              N
1748      1.875         0.125                662              N
1749      1.875         0.125                699              N
1750      1.875         0.125                623              N
1751      1.875         0.125                768              N
1752      1.875         0.125                688              N
1753      1.875         0.125                660              N
1754      1.875         0.125                621              N
1755      1.875         0.125                620              N
1756      1.875         0.125                683              N
1757      1.175         0.125                749              N
1758      1.875         0.125                635              N
1759      1.875         0.125                0                N
1760      0.685         0.125                703              N
1761      1.875         0.125                0                Y
1762      1.875         0.125                652              N
1763      1.875         0.125                749              N
1764      1.875         0.125                707              N
1765      1.875         0.125                687              N
1766      1.875         0.125                720              N
1767      1.005         0.125                795              N
1768      1.875         0.125                695              N
1769      1.875         0.125                768              N
1770      1.875         0.125                650              N
1771      1.875         0.125                668              N
1772      1.875         0.125                666              N
1773      1.875         0.125                793              N
1774      1.875         0.125                686              N
1775      1.875         0.125                627              N
1776      1.875         0.125                688              N
1777      1.875         0.125                737              N
1778      1.875         0.125                705              N
1779      1.875         0.125                705              N
1780      1.875         0.125                728              N
1781      1.875         0.125                620              N
1782      1.035         0.125                711              N
1783      1.875         0.125                751              N
1784      1.875         0.125                716              N
1785      1.875         0.125                783              N
1786      1.875         0.125                680              N
1787      1.875         0.125                773              N
1788      1.875         0.125                683              N
1789      1.875         0.125                664              N
1790      1.875         0.125                666              N
1791      1.875         0.125                733              N
1792      1.875         0.125                666              N
1793      1.875         0.125                694              N
1794      1.875         0.125                694              N
1795      1.875         0.125                667              N
1796      1.875         0.125                670              N
1797      1.055         0.125                774              N
1798      1.875         0.125                661              N
1799      1.875         0.125                743              N
1800      1.875         0.125                741              N
1801      1.875         0.125                639              N
1802      1.875         0.125                743              N
1803      1.875         0.125                701              N
1804      1.875         0.125                687              N
1805      1.875         0.125                701              N
1806      1.875         0.125                717              N
1807      1.875         0.125                784              N
1808      1.875         0.125                717              N
1809      1.875         0.125                666              N
1810      1.875         0.125                750              N
1811      1.875         0.125                666              N
1812      1.875         0.125                705              N
1813      1.875         0.125                686              N
1814      1.875         0.125                660              N
1815      1.875         0.125                749              N
1816      1.875         0.125                656              N
1817      1.875         0.125                709              N
1818      1.875         0.125                676              N
1819      1.875         0.125                703              N
1820      1.875         0.125                655              N
1821      1.875         0.125                703              N
1822      1.875         0.125                680              N
1823      1.875         0.125                697              N
1824      1.875         0.125                661              N
1825      1.875         0.125                644              N
1826      1.875         0.125                717              N
1827      1.875         0.125                651              N
1828      1.875         0.125                734              N
1829      1.405         0.125                769              N
1830      0.695         0.125                683              N
1831      1.875         0.125                663              N
1832      1.875         0.125                672              N
1833      1.875         0.125                640              N
1834      0.475         0.125                653              N
1835      1.875         0.125                755              N
1836      1.875         0.125                620              N
1837      1.875         0.125                707              N
1838      1.875         0.125                705              N
1839      1.875         0.125                633              N
1840      1.875         0.125                627              N
1841      1.875         0.125                761              N
1842      1.875         0.125                674              N
1843      1.875         0.125                735              N
1844      1.875         0.125                735              N
1845      1.875         0.125                660              N
1846      1.875         0.125                736              N
1847      1.875         0.125                649              N
1848      1.875         0.125                709              N
1849      1.875         0.125                0                N
1850      1.875         0.125                678              N
1851      1.875         0.125                724              N
1852      0.915         0.125                726              N
1853      1.875         0.125                791              N
1854      1.875         0.125                0                N
1855      1.875         0.125                660              N
1856      1.875         0.125                622              N
1857      1.875         0.125                620              N
1858      1.875         0.125                620              N
1859      1.875         0.125                700              N
1860      1.875         0.125                691              N
1861      1.875         0.125                706              N
1862      1.875         0.125                761              N
1863      1.875         0.125                724              N
1864      1.875         0.125                707              N
1865      1.875         0.125                761              N
1866      1.875         0.125                685              N
1867      1.875         0.125                713              N
1868      1.305         0.125                743              N
1869      1.875         0.125                743              N
1870      1.875         0.125                0                N
1871      1.225         0.125                785              N
1872      1.875         0.125                679              N
1873      1.875         0.125                669              N
1874      1.875         0.125                696              N
1875      1.875         0.125                752              N
1876      1.875         0.125                805              N
1877      1.875         0.125                731              N
1878      1.875         0.125                688              N
1879      1.875         0.125                664              N
1880      1.875         0.125                630              N
1881      2.375         0.125                632              N
1882      0.755         0.125                715              N
1883      2.375         0.125                760              N
1884      1.875         0.125                704              N
1885      1.875         0.125                720              N
1886      1.875         0.125                771              N
1887      1.875         0.125                654              N
1888      1.875         0.125                678              N
1889      1.875         0.125                737              N
1890      1.875         0.125                790              N
1891      1.875         0.125                715              N
1892      1.875         0.125                703              N
1893      1.875         0.125                694              N
1894      1.875         0.125                654              N
1895      1.875         0.125                647              N
1896      1.875         0.125                648              N
1897      1.875         0.125                719              N
1898      1.875         0.125                688              N
1899      1.875         0.125                690              N
1900      1.875         0.125                671              N
1901      1.875         0.125                754              N
1902      1.295         0.125                778              N
1903      1.875         0.125                689              N
1904      0.755         0.125                704              N
1905      1.875         0.125                687              N
1906      1.875         0.125                620              N
1907      1.875         0.125                788              N
1908      1.875         0.125                692              N
1909      1.875         0.125                655              N
1910      1.875         0.125                655              N
1911      1.875         0.125                692              N
1912      1.875         0.125                671              N
1913      1.875         0.125                723              N
1914      1.875         0.125                700              N
1915      1.875         0.125                620              N
1916      1.875         0.125                655              N
1917      1.875         0.125                0                N
1918      1.875         0.125                696              N
1919      1.875         0.125                638              N
1920      1.875         0.125                751              N
1921      1.875         0.125                686              N
1922      1.875         0.125                630              N
1923      1.875         0.125                714              N
1924      1.875         0.125                697              N
1925      1.875         0.125                680              N
1926      1.875         0.125                676              N
1927      1.875         0.125                625              N
1928      1.225         0.125                772              N
1929      1.875         0.125                732              N
1930      1.875         0.125                638              N
1931      1.875         0.125                734              N
1932      1.875         0.125                749              N
1933      1.875         0.125                668              N
1934      1.245         0.125                752              N
1935      1.875         0.125                640              N
1936      1.875         0.125                651              N
1937      1.875         0.125                692              N
1938      1.875         0.125                695              N
1939      1.345         0.125                725              N
1940      1.875         0.125                692              N
1941      1.875         0.125                685              N
1942      1.875         0.125                687              N
1943      1.875         0.125                724              N
1944      1.875         0.125                663              N
1945      1.875         0.125                664              N
1946      1.875         0.125                690              N
1947      1.875         0.125                654              N
1948      1.875         0.125                707              N
1949      1.875         0.125                693              N
1950      1.875         0.125                755              N
1951      1.875         0.125                625              N
1952      1.875         0.125                620              N
1953      1.295         0.125                726              N
1954      2.375         0.125                717              N
1955      1.875         0.125                635              N
1956      1.875         0.125                663              N
1957      1.875         0.125                620              N
1958      1.875         0.125                771              N
1959      1.875         0.125                633              N
1960      1.875         0.125                723              N
1961      1.875         0.125                0                N
1962      2.125         0.125                633              N
1963      1.875         0.125                722              N
1964      2.125         0.125                711              N
1965      1.875         0.125                628              N
1966      2.125         0.125                727              N
1967      1.875         0.125                765              N
1968      1.875         0.125                725              N
1969      1.005         0.125                662              N
1970      1.875         0.125                624              N
1971      0.585         0.125                673              N
1972      1.875         0.125                667              N
1973      1.875         0.125                664              N
1974      1.875         0.125                661              N
1975      1.875         0.125                678              N
1976      1.875         0.125                713              N
1977      1.875         0.125                0                N
1978      1.875         0.125                666              N
1979      1.875         0.125                769              N
1980      1.875         0.125                795              N
1981      1.055         0.125                784              N
1982      1.875         0.125                660              N
1983      1.875         0.125                686              N
1984      1.875         0.125                701              N
1985      2.375         0.125                620              N
1986      1.875         0.125                621              N
1987      1.875         0.125                705              N
1988      1.195         0.125                748              N
1989      1.875         0.125                691              N
1990      1.875         0.125                693              N
1991      1.875         0.125                706              N
1992      1.875         0.125                703              N
1993      1.875         0.125                724              N
1994      1.875         0.125                717              N
1995      0.605         0.125                659              N
1996      1.875         0.125                703              N
1997      1.875         0.125                707              N
1998      1.875         0.125                790              N
1999      1.875         0.125                656              N
2000      1.875         0.125                721              N
2001      1.875         0.125                661              N
2002      0.755         0.125                705              N
2003      1.875         0.125                721              N
2004      1.875         0.125                795              N
2005      1.875         0.125                659              N
2006      1.875         0.125                678              N
2007      1.875         0.125                631              N
2008      1.875         0.125                693              N
2009      1.875         0.125                698              N
2010      1.875         0.125                751              N
2011      1.875         0.125                697              N
2012      1.875         0.125                711              N
2013      1.325         0.125                734              N
2014      1.875         0.125                685              N
2015      1.875         0.125                669              N
2016      1.875         0.125                699              N
2017      1.875         0.125                620              N
2018      1.875         0.125                615              N
2019      1.875         0.125                665              N
2020      0.755         0.125                700              N
2021      1.875         0.125                682              N
2022      1.875         0.125                653              N
2023      1.875         0.125                711              N
2024      1.875         0.125                758              N
2025      1.875         0.125                700              N
2026      1.875         0.125                687              N
2027      1.875         0.125                659              N
2028      1.875         0.125                677              N
2029      1.875         0.125                695              N
2030      1.875         0.125                702              N
2031      2             0.125                0                Y
2032      1.875         0.125                686              N
2033      1.875         0.125                768              N
2034      1.875         0.125                728              N
2035      2             0.125                728              N
2036      3             0.125                800              N
2037      2             0.125                630              N
2038      2             0.125                667              N
2039      2             0.125                749              N
2040      2             0.125                633              N
2041      2             0.125                696              N
2042      2             0.125                750              N
2043      2             0.125                661              N
2044      2             0.125                637              N
2045      2             0.125                620              N




--------------------------------------------------------------------------------




          DOCTYPE                            LOAN_PURP                 OCCTYPE                  PROPTYPE
1         Full                               Purchase                  Owner Occupied           Single Family
2         Stated Income                      Purchase                  Investor                 Single Family
3         No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
4         Stated Income                      Purchase                  Owner Occupied           Condominium
5         Full                               Purchase                  Owner Occupied           Condominium
6         No Income/Verified Asset           Purchase                  Owner Occupied           PUD
7         Stated Income                      Purchase                  Second Home              Condominium
8         Stated/Stated                      Purchase                  Second Home              PUD
9         No Ratio                           Purchase                  Investor                 Single Family
10        No Ratio                           Purchase                  Investor                 PUD
11        Stated Income                      Cash Out Refinance        Owner Occupied           2-4 Family
12        Stated Income                      Cash Out Refinance        Investor                 Single Family
13        Stated Income                      Purchase                  Investor                 Single Family
14        No Ratio                           Purchase                  Owner Occupied           2-4 Family
15        Stated Income                      Purchase                  Second Home              PUD
16        Stated Income                      Cash Out Refinance        Owner Occupied           PUD
17        No Ratio                           Purchase                  Investor                 Single Family
18        Stated/Stated                      Purchase                  Investor                 Single Family
19        No Income/Verified Asset           Purchase                  Owner Occupied           PUD
20        Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
21        Stated Income                      Purchase                  Owner Occupied           Condominium
22        Stated Income                      Purchase                  Owner Occupied           PUD
23        Stated/Stated                      Cash Out Refinance        Investor                 Single Family
24        No Income/Verified Asset           Purchase                  Second Home              Single Family
25        Full                               Purchase                  Second Home              Condominium
26        No Ratio                           Purchase                  Investor                 Single Family
27        No Ratio                           Purchase                  Investor                 Condominium
28        No Ratio                           Purchase                  Owner Occupied           2-4 Family
29        No Income/No Asset                 Rate/Term Refinance       Owner Occupied           Single Family
30        No Ratio                           Purchase                  Owner Occupied           Single Family
31        No Income/Verified Asset           Purchase                  Owner Occupied           2-4 Family
32        Stated Income                      Purchase                  Owner Occupied           Single Family
33        No Documentation                   Rate/Term Refinance       Owner Occupied           Condominium
34        Stated Income                      Purchase                  Investor                 Single Family
35        Stated Income                      Cash Out Refinance        Investor                 Single Family
36        Stated/Stated                      Cash Out Refinance        Investor                 Single Family
37        No Ratio                           Purchase                  Investor                 PUD
38        No Ratio                           Purchase                  Investor                 Single Family
39        No Ratio                           Purchase                  Owner Occupied           Single Family
40        No Ratio                           Purchase                  Owner Occupied           PUD
41        Stated Income                      Purchase                  Investor                 PUD
42        No Ratio                           Purchase                  Investor                 PUD
43        No Income/Verified Asset           Purchase                  Owner Occupied           PUD
44        Stated Income                      Purchase                  Owner Occupied           PUD
45        No Ratio                           Purchase                  Investor                 PUD
46        No Ratio                           Purchase                  Investor                 Single Family
47        No Ratio                           Purchase                  Owner Occupied           Townhouse
48        No Ratio                           Purchase                  Investor                 Townhouse
49        No Ratio                           Purchase                  Owner Occupied           PUD
50        Stated Income                      Purchase                  Owner Occupied           PUD
51        No Ratio                           Purchase                  Owner Occupied           Single Family
52        Stated Income                      Purchase                  Second Home              PUD
53        No Ratio                           Cash Out Refinance        Investor                 2-4 Family
54        No Documentation                   Purchase                  Investor                 2-4 Family
55        No Ratio                           Purchase                  Investor                 PUD
56        No Income/Verified Asset           Purchase                  Owner Occupied           PUD
57        No Ratio                           Purchase                  Owner Occupied           PUD
58        Stated/Stated                      Purchase                  Investor                 Single Family
59        Stated Income                      Purchase                  Owner Occupied           2-4 Family
60        No Ratio                           Purchase                  Investor                 PUD
61        Stated Income                      Purchase                  Owner Occupied           2-4 Family
62        No Ratio                           Purchase                  Owner Occupied           Single Family
63        Stated Income                      Purchase                  Investor                 Single Family
64        No Ratio                           Purchase                  Owner Occupied           Condominium
65        No Income/Verified Asset           Purchase                  Investor                 Single Family
66        No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
67        No Income/Verified Asset           Purchase                  Investor                 PUD
68        No Ratio                           Purchase                  Investor                 PUD
69        Stated Income                      Purchase                  Investor                 Single Family
70        No Ratio                           Purchase                  Investor                 Townhouse
71        No Ratio                           Purchase                  Investor                 Condominium
72        No Ratio                           Purchase                  Owner Occupied           Condominium
73        Stated Income                      Rate/Term Refinance       Investor                 Townhouse
74        No Income/Verified Asset           Purchase                  Investor                 PUD
75        No Ratio                           Purchase                  Investor                 PUD
76        No Income/Verified Asset           Purchase                  Second Home              Single Family
77        No Ratio                           Purchase                  Owner Occupied           2-4 Family
78        Stated Income                      Purchase                  Owner Occupied           2-4 Family
79        Stated/Stated                      Purchase                  Investor                 2-4 Family
80        Stated Income                      Purchase                  Investor                 Single Family
81        Stated Income                      Purchase                  Investor                 Single Family
82        No Ratio                           Cash Out Refinance        Investor                 Single Family
83        No Ratio                           Purchase                  Investor                 PUD
84        No Ratio                           Purchase                  Investor                 Single Family
85        Stated Income                      Cash Out Refinance        Owner Occupied           PUD
86        No Ratio                           Purchase                  Owner Occupied           PUD
87        No Ratio                           Purchase                  Investor                 PUD
88        No Ratio                           Purchase                  Owner Occupied           Single Family
89        Stated Income                      Purchase                  Investor                 2-4 Family
90        Stated Income                      Purchase                  Owner Occupied           Condominium
91        No Ratio                           Purchase                  Investor                 Condominium
92        No Income/Verified Asset           Purchase                  Investor                 Townhouse
93        No Ratio                           Purchase                  Owner Occupied           Single Family
94        Stated Income                      Purchase                  Owner Occupied           Single Family
95        No Ratio                           Purchase                  Investor                 Townhouse
96        No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
97        Stated Income                      Purchase                  Investor                 Single Family
98        Stated Income                      Purchase                  Investor                 2-4 Family
99        Stated Income                      Purchase                  Owner Occupied           PUD
100       Stated Income                      Purchase                  Investor                 Single Family
101       No Ratio                           Purchase                  Owner Occupied           2-4 Family
102       Stated Income                      Purchase                  Investor                 Single Family
103       Stated Income                      Purchase                  Investor                 PUD
104       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
105       No Income/No Asset                 Purchase                  Owner Occupied           Single Family
106       Stated Income                      Purchase                  Investor                 Single Family
107       Stated Income                      Purchase                  Owner Occupied           PUD
108       No Income/Verified Asset           Cash Out Refinance        Owner Occupied           Single Family
109       Stated Income                      Purchase                  Investor                 Single Family
110       No Ratio                           Purchase                  Owner Occupied           Condominium
111       Stated/Stated                      Purchase                  Investor                 Single Family
112       No Documentation                   Purchase                  Owner Occupied           Condominium
113       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
114       No Income/Verified Asset           Purchase                  Investor                 Townhouse
115       Stated Income                      Purchase                  Investor                 Single Family
116       Stated Income                      Purchase                  Investor                 Single Family
117       No Income/Verified Asset           Purchase                  Investor                 Condominium
118       No Ratio                           Purchase                  Owner Occupied           Single Family
119       Stated Income                      Purchase                  Investor                 Single Family
120       Stated Income                      Purchase                  Investor                 Single Family
121       Stated/Stated                      Purchase                  Investor                 Single Family
122       No Income/Verified Asset           Purchase                  Investor                 Single Family
123       No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
124       Stated Income                      Purchase                  Investor                 PUD
125       Stated Income                      Purchase                  Investor                 PUD
126       Stated Income                      Purchase                  Investor                 PUD
127       Stated Income                      Cash Out Refinance        Investor                 PUD
128       No Ratio                           Purchase                  Owner Occupied           PUD
129       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
130       Stated Income                      Purchase                  Investor                 Single Family
131       No Income/Verified Asset           Purchase                  Investor                 PUD
132       Stated Income                      Purchase                  Investor                 PUD
133       No Ratio                           Purchase                  Investor                 Single Family
134       No Ratio                           Purchase                  Investor                 PUD
135       Stated Income                      Purchase                  Investor                 Single Family
136       Full                               Purchase                  Investor                 Condominium
137       No Ratio                           Cash Out Refinance        Investor                 Single Family
138       Full                               Purchase                  Investor                 2-4 Family
139       No Ratio                           Purchase                  Investor                 PUD
140       Stated Income                      Purchase                  Second Home              Condominium
141       Stated Income                      Purchase                  Owner Occupied           2-4 Family
142       Stated Income                      Purchase                  Second Home              PUD
143       Stated Income                      Purchase                  Investor                 Single Family
144       No Documentation                   Purchase                  Owner Occupied           2-4 Family
145       No Documentation                   Purchase                  Owner Occupied           PUD
146       No Income/Verified Asset           Purchase                  Owner Occupied           2-4 Family
147       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
148       No Ratio                           Purchase                  Investor                 Single Family
149       No Income/No Asset                 Purchase                  Owner Occupied           2-4 Family
150       No Ratio                           Purchase                  Owner Occupied           PUD
151       Stated/Stated                      Purchase                  Investor                 Single Family
152       Stated/Stated                      Purchase                  Investor                 Single Family
153       Stated Income                      Purchase                  Investor                 Single Family
154       No Documentation                   Rate/Term Refinance       Owner Occupied           Single Family
155       No Ratio                           Purchase                  Owner Occupied           PUD
156       No Ratio                           Purchase                  Owner Occupied           Condominium
157       Stated Income                      Purchase                  Owner Occupied           Single Family
158       Full                               Purchase                  Investor                 Condominium
159       No Income/Verified Asset           Purchase                  Investor                 2-4 Family
160       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
161       Stated Income                      Purchase                  Investor                 Single Family
162       No Ratio                           Purchase                  Investor                 Single Family
163       No Ratio                           Purchase                  Owner Occupied           PUD
164       Stated/Stated                      Purchase                  Investor                 Single Family
165       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
166       Stated Income                      Purchase                  Owner Occupied           Single Family
167       No Income/Verified Asset           Purchase                  Owner Occupied           Townhouse
168       Stated Income                      Purchase                  Investor                 Single Family
169       No Ratio                           Purchase                  Owner Occupied           Single Family
170       No Ratio                           Purchase                  Owner Occupied           PUD
171       Full                               Purchase                  Owner Occupied           PUD
172       No Ratio                           Purchase                  Owner Occupied           PUD
173       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
174       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
175       Stated Income                      Purchase                  Investor                 Single Family
176       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
177       Stated Income                      Purchase                  Investor                 Single Family
178       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
179       No Income/Verified Asset           Rate/Term Refinance       Investor                 Single Family
180       No Income/Verified Asset           Purchase                  Investor                 Single Family
181       No Ratio                           Purchase                  Owner Occupied           Single Family
182       Stated/Stated                      Purchase                  Owner Occupied           Single Family
183       Stated Income                      Purchase                  Owner Occupied           Townhouse
184       Stated Income                      Purchase                  Owner Occupied           Single Family
185       No Income/Verified Asset           Purchase                  Investor                 Single Family
186       Stated Income                      Purchase                  Owner Occupied           Single Family
187       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
188       No Income/Verified Asset           Purchase                  Investor                 Single Family
189       No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
190       No Income/Verified Asset           Purchase                  Investor                 Townhouse
191       Stated Income                      Purchase                  Owner Occupied           Single Family
192       No Income/Verified Asset           Purchase                  Investor                 Single Family
193       Stated Income                      Purchase                  Owner Occupied           2-4 Family
194       No Ratio                           Purchase                  Investor                 Single Family
195       No Ratio                           Purchase                  Investor                 Single Family
196       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
197       Stated Income                      Purchase                  Owner Occupied           Townhouse
198       No Ratio                           Purchase                  Investor                 Single Family
199       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
200       No Income/Verified Asset           Purchase                  Owner Occupied           2-4 Family
201       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
202       Stated Income                      Purchase                  Investor                 Single Family
203       Full                               Purchase                  Investor                 PUD
204       No Documentation                   Cash Out Refinance        Investor                 Single Family
205       No Documentation                   Cash Out Refinance        Investor                 Single Family
206       No Ratio                           Purchase                  Investor                 Single Family
207       No Ratio                           Purchase                  Investor                 PUD
208       No Ratio                           Purchase                  Investor                 Single Family
209       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
210       Full                               Purchase                  Investor                 Single Family
211       Stated Income                      Purchase                  Investor                 Single Family
212       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
213       No Ratio                           Purchase                  Investor                 Townhouse
214       Stated Income                      Purchase                  Owner Occupied           Condominium
215       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
216       Stated Income                      Purchase                  Investor                 PUD
217       Stated Income                      Purchase                  Investor                 Condominium
218       No Documentation                   Purchase                  Owner Occupied           Condominium
219       Stated Income                      Purchase                  Investor                 PUD
220       No Ratio                           Cash Out Refinance        Investor                 Condominium
221       No Ratio                           Cash Out Refinance        Investor                 Condominium
222       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
223       Full                               Purchase                  Investor                 Single Family
224       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
225       No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
226       Full                               Purchase                  Second Home              Single Family
227       Stated Income                      Cash Out Refinance        Investor                 Single Family
228       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
229       No Documentation                   Cash Out Refinance        Owner Occupied           PUD
230       Stated Income                      Purchase                  Owner Occupied           Single Family
231       Full                               Purchase                  Investor                 Single Family
232       Stated/Stated                      Purchase                  Investor                 PUD
233       No Ratio                           Purchase                  Owner Occupied           PUD
234       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
235       Full                               Purchase                  Investor                 Single Family
236       Full                               Purchase                  Investor                 Single Family
237       Full                               Purchase                  Investor                 PUD
238       Full                               Purchase                  Investor                 PUD
239       Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
240       Stated Income                      Purchase                  Investor                 PUD
241       Stated Income                      Purchase                  Investor                 Condominium
242       Stated/Stated                      Cash Out Refinance        Owner Occupied           PUD
243       Stated/Stated                      Rate/Term Refinance       Owner Occupied           Single Family
244       Stated Income                      Purchase                  Owner Occupied           PUD
245       Stated Income                      Purchase                  Owner Occupied           Single Family
246       Stated Income                      Purchase                  Owner Occupied           Single Family
247       Stated Income                      Purchase                  Owner Occupied           PUD
248       No Ratio                           Purchase                  Investor                 PUD
249       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
250       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
251       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
252       Stated Income                      Cash Out Refinance        Owner Occupied           2-4 Family
253       Stated Income                      Purchase                  Second Home              Condominium
254       Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
255       Stated Income                      Purchase                  Owner Occupied           PUD
256       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
257       Full                               Cash Out Refinance        Owner Occupied           Condominium
258       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
259       Stated Income                      Cash Out Refinance        Second Home              Single Family
260       Full                               Cash Out Refinance        Owner Occupied           Single Family
261       Full                               Cash Out Refinance        Owner Occupied           PUD
262       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
263       Full                               Cash Out Refinance        Owner Occupied           PUD
264       Stated Income                      Purchase                  Owner Occupied           PUD
265       Stated Income                      Purchase                  Owner Occupied           Condominium
266       Stated Income                      Purchase                  Owner Occupied           Single Family
267       Stated Income                      Purchase                  Owner Occupied           Single Family
268       No Documentation                   Purchase                  Investor                 Single Family
269       No Income/Verified Asset           Purchase                  Second Home              PUD
270       No Ratio                           Purchase                  Investor                 PUD
271       No Ratio                           Purchase                  Owner Occupied           Condominium
272       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
273       Stated Income                      Purchase                  Investor                 PUD
274       No Income/Verified Asset           Cash Out Refinance        Owner Occupied           PUD
275       No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
276       No Income/Verified Asset           Purchase                  Owner Occupied           PUD
277       No Documentation                   Purchase                  Investor                 Condominium
278       No Documentation                   Purchase                  Investor                 Single Family
279       Stated Income                      Purchase                  Investor                 Single Family
280       No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
281       Stated Income                      Purchase                  Investor                 2-4 Family
282       No Ratio                           Purchase                  Second Home              Condominium
283       Alternative                        Cash Out Refinance        Owner Occupied           Single Family
284       Stated Income                      Rate/Term Refinance       Second Home              Condominium
285       No Ratio                           Purchase                  Investor                 PUD
286       No Ratio                           Purchase                  Investor                 PUD
287       No Income/No Asset                 Purchase                  Owner Occupied           PUD
288       Stated/Stated                      Purchase                  Owner Occupied           Single Family
289       No Ratio                           Purchase                  Investor                 PUD
290       No Ratio                           Purchase                  Owner Occupied           2-4 Family
291       No Documentation                   Purchase                  Investor                 2-4 Family
292       Stated Income                      Purchase                  Investor                 Condominium
293       Stated Income                      Purchase                  Investor                 Condominium
294       No Ratio                           Purchase                  Owner Occupied           Single Family
295       Full                               Cash Out Refinance        Owner Occupied           Single Family
296       Stated/Stated                      Purchase                  Owner Occupied           Single Family
297       Stated Income                      Purchase                  Second Home              Condominium
298       Stated Income                      Purchase                  Owner Occupied           PUD
299       Stated Income                      Purchase                  Investor                 PUD
300       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
301       No Ratio                           Purchase                  Owner Occupied           Condominium
302       No Ratio                           Purchase                  Owner Occupied           Single Family
303       No Income/Verified Asset           Purchase                  Investor                 Single Family
304       Stated Income                      Purchase                  Investor                 Townhouse
305       Stated Income                      Cash Out Refinance        Investor                 PUD
306       Stated Income                      Purchase                  Investor                 2-4 Family
307       Stated Income                      Purchase                  Investor                 Single Family
308       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
309       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
310       Stated Income                      Purchase                  Owner Occupied           PUD
311       Stated Income                      Purchase                  Investor                 PUD
312       No Documentation                   Purchase                  Owner Occupied           Condominium
313       Stated/Stated                      Purchase                  Owner Occupied           Single Family
314       No Ratio                           Purchase                  Owner Occupied           PUD
315       Stated Income                      Cash Out Refinance        Second Home              PUD
316       No Ratio                           Purchase                  Investor                 Single Family
317       No Ratio                           Purchase                  Owner Occupied           PUD
318       No Ratio                           Purchase                  Owner Occupied           PUD
319       No Ratio                           Purchase                  Owner Occupied           Single Family
320       No Ratio                           Purchase                  Owner Occupied           PUD
321       No Ratio                           Purchase                  Second Home              PUD
322       No Ratio                           Purchase                  Second Home              Condominium
323       No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
324       Stated Income                      Purchase                  Investor                 PUD
325       Stated/Stated                      Purchase                  Owner Occupied           PUD
326       No Ratio                           Purchase                  Investor                 Single Family
327       No Ratio                           Purchase                  Owner Occupied           Single Family
328       Stated/Stated                      Purchase                  Investor                 Single Family
329       No Ratio                           Purchase                  Investor                 PUD
330       Stated Income                      Purchase                  Investor                 Single Family
331       No Documentation                   Purchase                  Owner Occupied           PUD
332       No Ratio                           Purchase                  Investor                 2-4 Family
333       No Ratio                           Purchase                  Investor                 Condominium
334       Stated Income                      Cash Out Refinance        Investor                 Single Family
335       Stated Income                      Purchase                  Investor                 Single Family
336       Stated Income                      Purchase                  Second Home              Condominium
337       No Income/Verified Asset           Purchase                  Investor                 2-4 Family
338       Stated Income                      Purchase                  Owner Occupied           Single Family
339       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
340       Stated Income                      Purchase                  Investor                 PUD
341       No Ratio                           Purchase                  Owner Occupied           PUD
342       Full                               Cash Out Refinance        Owner Occupied           Single Family
343       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
344       Stated/Stated                      Purchase                  Investor                 Condominium
345       Stated Income                      Purchase                  Owner Occupied           Townhouse
346       Stated Income                      Purchase                  Investor                 Single Family
347       Full                               Purchase                  Second Home              PUD
348       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
349       Full                               Rate/Term Refinance       Owner Occupied           PUD
350       Stated Income                      Purchase                  Owner Occupied           Single Family
351       Prefered                           Cash Out Refinance        Owner Occupied           Single Family
352       No Ratio                           Purchase                  Owner Occupied           Single Family
353       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
354       Stated Income                      Purchase                  Owner Occupied           PUD
355       Stated Income                      Purchase                  Owner Occupied           PUD
356       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
357       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
358       Stated Income                      Purchase                  Owner Occupied           Single Family
359       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
360       No Ratio                           Purchase                  Owner Occupied           PUD
361       No Ratio                           Purchase                  Owner Occupied           Single Family
362       Stated/Stated                      Purchase                  Owner Occupied           Condominium
363       Stated Income                      Purchase                  Owner Occupied           PUD
364       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
365       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
366       Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
367       No Ratio                           Cash Out Refinance        Owner Occupied           2-4 Family
368       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
369       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
370       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
371       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
372       Stated Income                      Purchase                  Owner Occupied           Single Family
373       Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
374       Full                               Cash Out Refinance        Owner Occupied           Single Family
375       Stated Income                      Purchase                  Owner Occupied           Single Family
376       Full                               Cash Out Refinance        Owner Occupied           Single Family
377       No Ratio                           Purchase                  Owner Occupied           Condominium
378       No Ratio                           Purchase                  Second Home              PUD
379       No Ratio                           Purchase                  Owner Occupied           PUD
380       Stated Income                      Purchase                  Owner Occupied           PUD
381       Stated/Stated                      Purchase                  Owner Occupied           PUD
382       Stated Income                      Purchase                  Owner Occupied           Single Family
383       Stated/Stated                      Purchase                  Owner Occupied           Single Family
384       Stated Income                      Purchase                  Owner Occupied           PUD
385       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
386       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
387       Full                               Cash Out Refinance        Second Home              Single Family
388       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
389       No Ratio                           Purchase                  Owner Occupied           Condominium
390       Stated Income                      Purchase                  Investor                 Single Family
391       No Ratio                           Purchase                  Investor                 Single Family
392       No Income/Verified Asset           Rate/Term Refinance       Owner Occupied           PUD
393       Stated Income                      Purchase                  Investor                 2-4 Family
394       Stated Income                      Purchase                  Investor                 2-4 Family
395       Stated Income                      Purchase                  Owner Occupied           PUD
396       Stated Income                      Purchase                  Owner Occupied           PUD
397       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
398       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
399       Full                               Cash Out Refinance        Investor                 Single Family
400       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
401       No Ratio                           Cash Out Refinance        Second Home              Single Family
402       Stated Income                      Rate/Term Refinance       Second Home              Single Family
403       Stated Income                      Purchase                  Investor                 Single Family
404       Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
405       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
406       Stated Income                      Purchase                  Owner Occupied           Single Family
407       Stated Income                      Purchase                  Owner Occupied           PUD
408       Stated/Stated                      Purchase                  Owner Occupied           Single Family
409       Stated Income                      Purchase                  Owner Occupied           PUD
410       No Documentation                   Purchase                  Second Home              Single Family
411       Stated Income                      Purchase                  Owner Occupied           Condominium
412       No Ratio                           Cash Out Refinance        Second Home              Single Family
413       Stated/Stated                      Purchase                  Owner Occupied           PUD
414       Stated Income                      Purchase                  Owner Occupied           Single Family
415       No Ratio                           Purchase                  Owner Occupied           PUD
416       Stated Income                      Rate/Term Refinance       Second Home              Single Family
417       Stated Income                      Cash Out Refinance        Second Home              Single Family
418       Stated Income                      Purchase                  Owner Occupied           Single Family
419       Stated Income                      Cash Out Refinance        Second Home              Single Family
420       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
421       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
422       Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
423       Full                               Rate/Term Refinance       Owner Occupied           PUD
424       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
425       No Documentation                   Purchase                  Owner Occupied           PUD
426       Stated Income                      Purchase                  Owner Occupied           Single Family
427       Stated Income                      Rate/Term Refinance       Second Home              PUD
428       Stated Income                      Purchase                  Owner Occupied           Single Family
429       Stated Income                      Purchase                  Owner Occupied           Single Family
430       Stated Income                      Purchase                  Owner Occupied           Single Family
431       Stated Income                      Purchase                  Owner Occupied           PUD
432       Stated Income                      Purchase                  Investor                 Single Family
433       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
434       No Ratio                           Purchase                  Owner Occupied           Single Family
435       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
436       Stated Income                      Purchase                  Owner Occupied           Condominium
437       Stated Income                      Purchase                  Investor                 Condominium
438       Stated Income                      Purchase                  Owner Occupied           Single Family
439       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
440       Stated Income                      Purchase                  Owner Occupied           Single Family
441       Stated/Stated                      Rate/Term Refinance       Investor                 PUD
442       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
443       Stated/Stated                      Purchase                  Owner Occupied           Single Family
444       Stated Income                      Purchase                  Second Home              Single Family
445       Full                               Cash Out Refinance        Owner Occupied           Single Family
446       Stated Income                      Purchase                  Owner Occupied           PUD
447       Full                               Purchase                  Owner Occupied           PUD
448       Stated Income                      Purchase                  Second Home              PUD
449       Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
450       Stated Income                      Purchase                  Second Home              Condominium
451       Full                               Purchase                  Owner Occupied           Single Family
452       Stated Income                      Purchase                  Second Home              Single Family
453       Stated Income                      Purchase                  Owner Occupied           Single Family
454       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
455       Stated Income                      Cash Out Refinance        Owner Occupied           2-4 Family
456       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
457       Alternative                        Purchase                  Owner Occupied           Condominium
458       No Documentation                   Cash Out Refinance        Owner Occupied           PUD
459       No Documentation                   Purchase                  Owner Occupied           Condominium
460       No Ratio                           Purchase                  Owner Occupied           PUD
461       No Ratio                           Purchase                  Owner Occupied           PUD
462       No Documentation                   Purchase                  Second Home              Single Family
463       Stated Income                      Cash Out Refinance        Second Home              Single Family
464       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
465       Stated Income                      Purchase                  Owner Occupied           Single Family
466       Stated Income                      Rate/Term Refinance       Investor                 Single Family
467       Full                               Cash Out Refinance        Owner Occupied           Single Family
468       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
469       Stated Income                      Purchase                  Owner Occupied           Single Family
470       Stated Income                      Purchase                  Owner Occupied           PUD
471       Stated Income                      Cash Out Refinance        Second Home              Single Family
472       Full                               Rate/Term Refinance       Second Home              PUD
473       Prefered                           Purchase                  Investor                 Condominium
474       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
475       Stated Income                      Purchase                  Owner Occupied           Single Family
476       Alternative                        Rate/Term Refinance       Owner Occupied           PUD
477       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
478       Stated Income                      Purchase                  Owner Occupied           Single Family
479       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
480       Stated Income                      Purchase                  Owner Occupied           PUD
481       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
482       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
483       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
484       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
485       Stated Income                      Purchase                  Owner Occupied           PUD
486       Stated Income                      Purchase                  Second Home              PUD
487       Stated Income                      Purchase                  Owner Occupied           Single Family
488       Stated Income                      Purchase                  Owner Occupied           Single Family
489       Stated Income                      Purchase                  Owner Occupied           Single Family
490       Stated Income                      Cash Out Refinance        Second Home              PUD
491       Stated Income                      Purchase                  Owner Occupied           Single Family
492       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
493       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
494       Stated Income                      Purchase                  Owner Occupied           Single Family
495       Stated Income                      Purchase                  Owner Occupied           Condominium
496       Stated Income                      Rate/Term Refinance       Second Home              Single Family
497       Stated Income                      Purchase                  Owner Occupied           Single Family
498       Stated Income                      Purchase                  Owner Occupied           Single Family
499       Alternative                        Purchase                  Owner Occupied           Condominium
500       Stated Income                      Purchase                  Owner Occupied           Condominium
501       No Ratio                           Purchase                  Second Home              Single Family
502       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
503       No Ratio                           Purchase                  Owner Occupied           Single Family
504       Stated Income                      Purchase                  Investor                 Single Family
505       No Ratio                           Cash Out Refinance        Owner Occupied           PUD
506       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
507       Stated Income                      Purchase                  Owner Occupied           Single Family
508       Stated Income                      Purchase                  Owner Occupied           PUD
509       Prefered                           Purchase                  Investor                 Condominium
510       Stated Income                      Purchase                  Second Home              Condominium
511       Stated Income                      Purchase                  Owner Occupied           Single Family
512       Stated Income                      Purchase                  Investor                 PUD
513       No Ratio                           Purchase                  Owner Occupied           Single Family
514       Stated Income                      Purchase                  Owner Occupied           PUD
515       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
516       Stated/Stated                      Cash Out Refinance        Second Home              2-4 Family
517       Stated Income                      Purchase                  Owner Occupied           Single Family
518       Stated Income                      Purchase                  Owner Occupied           PUD
519       Stated Income                      Purchase                  Owner Occupied           PUD
520       No Documentation                   Purchase                  Owner Occupied           Single Family
521       Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
522       No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
523       Stated Income                      Purchase                  Owner Occupied           Condominium
524       Full                               Cash Out Refinance        Owner Occupied           Single Family
525       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
526       No Documentation                   Purchase                  Owner Occupied           PUD
527       Stated Income                      Cash Out Refinance        Second Home              Single Family
528       Stated Income                      Purchase                  Owner Occupied           PUD
529       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
530       Stated Income                      Purchase                  Owner Occupied           2-4 Family
531       Stated Income                      Purchase                  Owner Occupied           Single Family
532       Stated Income                      Cash Out Refinance        Second Home              Single Family
533       Stated Income                      Purchase                  Owner Occupied           PUD
534       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
535       Full                               Rate/Term Refinance       Owner Occupied           Single Family
536       Alternative                        Cash Out Refinance        Owner Occupied           PUD
537       Full                               Purchase                  Owner Occupied           Condominium
538       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
539       Alternative                        Purchase                  Owner Occupied           PUD
540       Stated Income                      Rate/Term Refinance       Owner Occupied           Condominium
541       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
542       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
543       Stated Income                      Purchase                  Owner Occupied           Single Family
544       Stated Income                      Purchase                  Owner Occupied           Single Family
545       Stated Income                      Purchase                  Second Home              PUD
546       Prefered                           Purchase                  Owner Occupied           Condominium
547       Full                               Purchase                  Owner Occupied           Single Family
548       Stated Income                      Purchase                  Second Home              Single Family
549       Stated Income                      Purchase                  Owner Occupied           Single Family
550       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
551       Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
552       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
553       Full                               Cash Out Refinance        Owner Occupied           Single Family
554       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
555       Stated Income                      Purchase                  Owner Occupied           Single Family
556       Alternative                        Cash Out Refinance        Second Home              Single Family
557       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
558       Stated Income                      Purchase                  Owner Occupied           Single Family
559       Stated Income                      Purchase                  Owner Occupied           Single Family
560       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
561       Stated Income                      Purchase                  Owner Occupied           Single Family
562       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
563       Stated Income                      Rate/Term Refinance       Owner Occupied           Condominium
564       Stated Income                      Purchase                  Owner Occupied           Townhouse
565       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
566       Stated Income                      Purchase                  Owner Occupied           PUD
567       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
568       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
569       Stated Income                      Purchase                  Owner Occupied           Single Family
570       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
571       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
572       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
573       Stated Income                      Purchase                  Owner Occupied           Single Family
574       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
575       Stated Income                      Purchase                  Owner Occupied           PUD
576       Stated Income                      Cash Out Refinance        Second Home              Single Family
577       Stated Income                      Purchase                  Owner Occupied           2-4 Family
578       Stated Income                      Rate/Term Refinance       Second Home              Single Family
579       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
580       Stated Income                      Purchase                  Owner Occupied           PUD
581       Stated Income                      Purchase                  Owner Occupied           PUD
582       Stated Income                      Purchase                  Second Home              2-4 Family
583       Stated Income                      Purchase                  Owner Occupied           Condominium
584       Full                               Rate/Term Refinance       Owner Occupied           PUD
585       No Documentation                   Cash Out Refinance        Owner Occupied           PUD
586       Stated Income                      Purchase                  Owner Occupied           PUD
587       Stated Income                      Purchase                  Owner Occupied           Condominium
588       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
589       Stated Income                      Purchase                  Owner Occupied           PUD
590       Stated/Stated                      Cash Out Refinance        Owner Occupied           Condominium
591       Full                               Rate/Term Refinance       Second Home              Single Family
592       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
593       Stated Income                      Purchase                  Owner Occupied           Single Family
594       Stated Income                      Purchase                  Owner Occupied           Single Family
595       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
596       Stated Income                      Purchase                  Owner Occupied           PUD
597       Full                               Purchase                  Owner Occupied           Condominium
598       Stated Income                      Purchase                  Owner Occupied           Single Family
599       No Ratio                           Cash Out Refinance        Owner Occupied           PUD
600       Stated Income                      Purchase                  Owner Occupied           Single Family
601       No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
602       Stated/Stated                      Rate/Term Refinance       Owner Occupied           Single Family
603       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
604       Full                               Rate/Term Refinance       Owner Occupied           Single Family
605       Stated Income                      Purchase                  Owner Occupied           Single Family
606       Stated Income                      Purchase                  Owner Occupied           Single Family
607       Stated Income                      Rate/Term Refinance       Second Home              Single Family
608       Stated Income                      Purchase                  Owner Occupied           PUD
609       No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
610       Stated Income                      Rate/Term Refinance       Second Home              Single Family
611       Stated Income                      Purchase                  Owner Occupied           2-4 Family
612       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
613       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
614       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
615       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
616       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
617       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
618       Stated Income                      Rate/Term Refinance       Second Home              Single Family
619       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
620       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
621       Alternative                        Cash Out Refinance        Owner Occupied           Single Family
622       Stated Income                      Cash Out Refinance        Second Home              Single Family
623       No Ratio                           Purchase                  Owner Occupied           Single Family
624       Stated Income                      Purchase                  Owner Occupied           Single Family
625       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
626       Stated Income                      Purchase                  Owner Occupied           PUD
627       Stated Income                      Cash Out Refinance        Second Home              Single Family
628       Stated Income                      Cash Out Refinance        Second Home              PUD
629       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
630       Stated Income                      Purchase                  Investor                 Condominium
631       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
632       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
633       No Documentation                   Rate/Term Refinance       Owner Occupied           Condominium
634       Stated Income                      Purchase                  Owner Occupied           PUD
635       Prefered                           Purchase                  Investor                 Condominium
636       Stated Income                      Purchase                  Owner Occupied           Single Family
637       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
638       Stated Income                      Purchase                  Owner Occupied           Single Family
639       Stated Income                      Purchase                  Owner Occupied           Single Family
640       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
641       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
642       Stated Income                      Purchase                  Investor                 PUD
643       No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
644       No Ratio                           Cash Out Refinance        Second Home              Single Family
645       Prefered                           Rate/Term Refinance       Investor                 Condominium
646       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
647       Full                               Rate/Term Refinance       Second Home              PUD
648       Stated Income                      Purchase                  Owner Occupied           Single Family
649       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
650       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
651       Alternative                        Rate/Term Refinance       Owner Occupied           Single Family
652       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
653       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
654       Stated Income                      Purchase                  Owner Occupied           Single Family
655       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
656       Stated Income                      Purchase                  Owner Occupied           Single Family
657       No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
658       Stated Income                      Purchase                  Second Home              Single Family
659       Full                               Cash Out Refinance        Owner Occupied           Condominium
660       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
661       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
662       No Ratio                           Rate/Term Refinance       Investor                 Single Family
663       Alternative                        Rate/Term Refinance       Owner Occupied           Single Family
664       Stated Income                      Purchase                  Owner Occupied           Single Family
665       Full                               Cash Out Refinance        Owner Occupied           Single Family
666       Stated Income                      Rate/Term Refinance       Investor                 Single Family
667       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
668       Stated Income                      Purchase                  Owner Occupied           Single Family
669       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
670       Stated Income                      Purchase                  Owner Occupied           PUD
671       No Ratio                           Purchase                  Owner Occupied           Single Family
672       Stated Income                      Purchase                  Owner Occupied           Single Family
673       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
674       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
675       No Ratio                           Purchase                  Second Home              Single Family
676       Stated Income                      Purchase                  Owner Occupied           Single Family
677       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
678       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
679       No Documentation                   Purchase                  Owner Occupied           PUD
680       Stated Income                      Purchase                  Owner Occupied           Single Family
681       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
682       Stated Income                      Purchase                  Owner Occupied           PUD
683       Stated Income                      Purchase                  Owner Occupied           Single Family
684       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
685       Stated Income                      Purchase                  Owner Occupied           Single Family
686       Stated Income                      Purchase                  Owner Occupied           Condominium
687       Stated Income                      Purchase                  Owner Occupied           Single Family
688       Stated Income                      Purchase                  Owner Occupied           Single Family
689       Stated Income                      Purchase                  Owner Occupied           Single Family
690       Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
691       Stated Income                      Purchase                  Owner Occupied           Single Family
692       Stated Income                      Purchase                  Owner Occupied           Single Family
693       Stated Income                      Purchase                  Investor                 Condominium
694       Stated Income                      Purchase                  Owner Occupied           Single Family
695       Stated Income                      Cash Out Refinance        Investor                 Single Family
696       No Ratio                           Purchase                  Owner Occupied           PUD
697       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
698       Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
699       Stated Income                      Purchase                  Investor                 Condominium
700       Stated Income                      Purchase                  Investor                 2-4 Family
701       Full                               Rate/Term Refinance       Owner Occupied           Condominium
702       Stated Income                      Purchase                  Owner Occupied           Single Family
703       Stated Income                      Purchase                  Owner Occupied           Single Family
704       Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
705       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
706       Stated Income                      Purchase                  Owner Occupied           Condominium
707       Stated Income                      Purchase                  Owner Occupied           Condominium
708       Stated Income                      Purchase                  Owner Occupied           Single Family
709       Alternative                        Rate/Term Refinance       Owner Occupied           Single Family
710       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
711       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
712       Stated Income                      Purchase                  Owner Occupied           PUD
713       Full                               Cash Out Refinance        Owner Occupied           Single Family
714       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
715       Stated Income                      Purchase                  Owner Occupied           Condominium
716       Stated Income                      Purchase                  Owner Occupied           Single Family
717       Full                               Purchase                  Second Home              Single Family
718       Stated Income                      Purchase                  Owner Occupied           Condominium
719       No Ratio                           Cash Out Refinance        Investor                 2-4 Family
720       No Ratio                           Purchase                  Owner Occupied           Single Family
721       Stated Income                      Purchase                  Investor                 Single Family
722       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
723       No Income/Verified Asset           Purchase                  Investor                 Townhouse
724       No Ratio                           Purchase                  Owner Occupied           PUD
725       No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
726       No Ratio                           Purchase                  Investor                 2-4 Family
727       No Ratio                           Rate/Term Refinance       Investor                 Condominium
728       No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
729       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
730       No Ratio                           Cash Out Refinance        Investor                 2-4 Family
731       Stated Income                      Purchase                  Owner Occupied           Single Family
732       No Ratio                           Purchase                  Investor                 Condominium
733       No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
734       No Ratio                           Purchase                  Investor                 2-4 Family
735       No Income/Verified Asset           Purchase                  Owner Occupied           Townhouse
736       Stated Income                      Purchase                  Investor                 Townhouse
737       Stated Income                      Purchase                  Investor                 2-4 Family
738       Stated Income                      Purchase                  Investor                 Single Family
739       No Ratio                           Purchase                  Owner Occupied           PUD
740       Stated Income                      Purchase                  Investor                 Single Family
741       Alternative                        Cash Out Refinance        Owner Occupied           Single Family
742       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
743       Stated Income                      Purchase                  Owner Occupied           Single Family
744       Full                               Rate/Term Refinance       Owner Occupied           Single Family
745       Stated Income                      Purchase                  Second Home              Single Family
746       Limited                            Rate/Term Refinance       Owner Occupied           Single Family
747       Alternative                        Purchase                  Second Home              Single Family
748       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
749       Full                               Purchase                  Investor                 Single Family
750       Stated Income                      Purchase                  Second Home              Single Family
751       Stated Income                      Rate/Term Refinance       Investor                 PUD
752       Stated Income                      Purchase                  Second Home              Condominium
753       Prefered                           Purchase                  Owner Occupied           Condominium
754       Full                               Purchase                  Owner Occupied           Condominium
755       Stated Income                      Cash Out Refinance        Investor                 Single Family
756       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
757       Stated Income                      Purchase                  Owner Occupied           PUD
758       Stated Income                      Purchase                  Owner Occupied           PUD
759       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
760       Stated Income                      Purchase                  Owner Occupied           Single Family
761       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
762       Stated Income                      Purchase                  Owner Occupied           Single Family
763       Stated Income                      Purchase                  Owner Occupied           PUD
764       Full                               Purchase                  Owner Occupied           Single Family
765       Stated Income                      Purchase                  Owner Occupied           Single Family
766       Full                               Rate/Term Refinance       Owner Occupied           Single Family
767       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
768       Stated Income                      Purchase                  Second Home              Single Family
769       Stated Income                      Purchase                  Owner Occupied           PUD
770       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
771       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
772       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
773       Stated Income                      Purchase                  Owner Occupied           PUD
774       Full                               Cash Out Refinance        Owner Occupied           PUD
775       Stated Income                      Purchase                  Owner Occupied           Single Family
776       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
777       Stated Income                      Purchase                  Owner Occupied           Single Family
778       Stated Income                      Purchase                  Second Home              Single Family
779       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
780       Stated Income                      Purchase                  Owner Occupied           Single Family
781       Stated Income                      Purchase                  Investor                 Condominium
782       Stated Income                      Purchase                  Investor                 PUD
783       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
784       Stated Income                      Purchase                  Owner Occupied           Condominium
785       Full                               Purchase                  Owner Occupied           Single Family
786       Stated Income                      Purchase                  Owner Occupied           Single Family
787       Stated Income                      Purchase                  Owner Occupied           Single Family
788       Stated Income                      Purchase                  Owner Occupied           PUD
789       Stated Income                      Purchase                  Owner Occupied           Single Family
790       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
791       Stated Income                      Purchase                  Owner Occupied           PUD
792       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
793       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
794       Stated Income                      Purchase                  Owner Occupied           Single Family
795       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
796       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
797       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
798       Stated Income                      Purchase                  Owner Occupied           Condominium
799       Full                               Cash Out Refinance        Owner Occupied           Single Family
800       Stated Income                      Purchase                  Owner Occupied           Single Family
801       Stated Income                      Purchase                  Owner Occupied           PUD
802       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
803       Stated Income                      Cash Out Refinance        Second Home              Single Family
804       Stated Income                      Purchase                  Owner Occupied           Single Family
805       Full                               Purchase                  Second Home              PUD
806       Stated Income                      Rate/Term Refinance       Investor                 Single Family
807       Stated Income                      Purchase                  Owner Occupied           Single Family
808       Full                               Cash Out Refinance        Investor                 Condominium
809       No Ratio                           Cash Out Refinance        Owner Occupied           2-4 Family
810       No Ratio                           Purchase                  Owner Occupied           Condominium
811       Full                               Purchase                  Investor                 Single Family
812       Full                               Cash Out Refinance        Owner Occupied           Single Family
813       Stated Income                      Purchase                  Owner Occupied           PUD
814       No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
815       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
816       No Ratio                           Cash Out Refinance        Owner Occupied           Condominium
817       No Ratio                           Purchase                  Owner Occupied           Condominium
818       No Ratio                           Purchase                  Owner Occupied           Single Family
819       No Ratio                           Purchase                  Owner Occupied           Condominium
820       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
821       No Ratio                           Cash Out Refinance        Second Home              Condominium
822       No Ratio                           Purchase                  Owner Occupied           Single Family
823       No Ratio                           Purchase                  Owner Occupied           Condominium
824       No Documentation                   Purchase                  Owner Occupied           Single Family
825       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
826       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
827       Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
828       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
829       Full                               Purchase                  Second Home              Condominium
830       Stated Income                      Purchase                  Owner Occupied           Single Family
831       No Income/No Asset                 Purchase                  Owner Occupied           Single Family
832       No Ratio                           Rate/Term Refinance       Second Home              Condominium
833       Full                               Cash Out Refinance        Second Home              Single Family
834       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
835       No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
836       Stated Income                      Purchase                  Owner Occupied           Single Family
837       No Ratio                           Purchase                  Owner Occupied           Single Family
838       Stated Income                      Purchase                  Investor                 Single Family
839       Prefered                           Purchase                  Investor                 Condominium
840       Stated Income                      Purchase                  Owner Occupied           Single Family
841       Stated Income                      Purchase                  Owner Occupied           Single Family
842       Prefered                           Purchase                  Investor                 Condominium
843       Full                               Cash Out Refinance        Investor                 Single Family
844       Stated Income                      Cash Out Refinance        Investor                 PUD
845       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
846       Stated Income                      Purchase                  Owner Occupied           Single Family
847       No Documentation                   Purchase                  Owner Occupied           Condominium
848       Stated Income                      Purchase                  Owner Occupied           Condominium
849       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
850       Stated Income                      Purchase                  Owner Occupied           Single Family
851       Full                               Purchase                  Owner Occupied           Single Family
852       Stated Income                      Purchase                  Owner Occupied           Single Family
853       Stated Income                      Rate/Term Refinance       Second Home              PUD
854       Stated Income                      Purchase                  Owner Occupied           Single Family
855       Stated Income                      Purchase                  Owner Occupied           Single Family
856       Alternative                        Rate/Term Refinance       Owner Occupied           Condominium
857       Alternative                        Cash Out Refinance        Owner Occupied           PUD
858       Stated/Stated                      Purchase                  Investor                 Condominium
859       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
860       Alternative                        Purchase                  Owner Occupied           Single Family
861       Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
862       Stated Income                      Purchase                  Owner Occupied           PUD
863       Full                               Purchase                  Owner Occupied           Single Family
864       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
865       Stated Income                      Purchase                  Second Home              Single Family
866       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
867       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
868       Stated Income                      Purchase                  Owner Occupied           Single Family
869       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
870       Stated Income                      Purchase                  Second Home              Single Family
871       Stated Income                      Purchase                  Second Home              Single Family
872       Stated Income                      Rate/Term Refinance       Second Home              Condominium
873       Stated Income                      Purchase                  Investor                 PUD
874       Stated Income                      Purchase                  Owner Occupied           Condominium
875       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
876       Stated Income                      Purchase                  Owner Occupied           Single Family
877       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
878       Stated Income                      Purchase                  Owner Occupied           Single Family
879       Alternative                        Cash Out Refinance        Owner Occupied           Single Family
880       Stated Income                      Purchase                  Owner Occupied           Condominium
881       Stated Income                      Purchase                  Investor                 Single Family
882       Stated Income                      Purchase                  Owner Occupied           PUD
883       Full                               Cash Out Refinance        Owner Occupied           Single Family
884       Stated Income                      Purchase                  Owner Occupied           Single Family
885       Stated Income                      Purchase                  Owner Occupied           PUD
886       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
887       Stated Income                      Purchase                  Owner Occupied           Single Family
888       Prefered                           Purchase                  Owner Occupied           Condominium
889       Stated Income                      Rate/Term Refinance       Second Home              Single Family
890       Stated Income                      Purchase                  Owner Occupied           PUD
891       Stated/Stated                      Cash Out Refinance        Owner Occupied           PUD
892       Stated Income                      Purchase                  Owner Occupied           Single Family
893       Alternative                        Purchase                  Owner Occupied           PUD
894       Stated Income                      Purchase                  Owner Occupied           Single Family
895       Stated Income                      Purchase                  Owner Occupied           Single Family
896       Stated Income                      Purchase                  Owner Occupied           PUD
897       Stated Income                      Purchase                  Owner Occupied           PUD
898       Stated Income                      Purchase                  Owner Occupied           Single Family
899       Prefered                           Purchase                  Owner Occupied           Condominium
900       Stated Income                      Purchase                  Owner Occupied           Condominium
901       Stated Income                      Purchase                  Owner Occupied           Single Family
902       Stated Income                      Purchase                  Owner Occupied           PUD
903       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
904       Alternative                        Purchase                  Owner Occupied           PUD
905       Stated Income                      Purchase                  Owner Occupied           PUD
906       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
907       Stated Income                      Purchase                  Owner Occupied           2-4 Family
908       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
909       Stated Income                      Purchase                  Owner Occupied           Townhouse
910       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
911       Prefered                           Purchase                  Owner Occupied           Condominium
912       Stated Income                      Purchase                  Owner Occupied           Single Family
913       Stated Income                      Purchase                  Owner Occupied           Single Family
914       Stated Income                      Purchase                  Owner Occupied           Single Family
915       Stated Income                      Purchase                  Owner Occupied           Single Family
916       Stated Income                      Cash Out Refinance        Investor                 Single Family
917       Full                               Purchase                  Owner Occupied           Condominium
918       Stated Income                      Purchase                  Owner Occupied           PUD
919       Full                               Cash Out Refinance        Owner Occupied           Condominium
920       Stated Income                      Rate/Term Refinance       Owner Occupied           2-4 Family
921       Stated Income                      Rate/Term Refinance       Investor                 Single Family
922       Stated Income                      Purchase                  Owner Occupied           Townhouse
923       Stated Income                      Purchase                  Owner Occupied           Single Family
924       Stated Income                      Purchase                  Owner Occupied           PUD
925       Stated Income                      Purchase                  Owner Occupied           Condominium
926       Alternative                        Purchase                  Owner Occupied           Condominium
927       Stated Income                      Purchase                  Owner Occupied           Single Family
928       Stated Income                      Purchase                  Owner Occupied           Single Family
929       Full                               Purchase                  Investor                 Condominium
930       Alternative                        Rate/Term Refinance       Owner Occupied           Single Family
931       Stated Income                      Purchase                  Owner Occupied           Single Family
932       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
933       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
934       Full                               Cash Out Refinance        Owner Occupied           Single Family
935       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
936       Stated Income                      Purchase                  Owner Occupied           Single Family
937       Stated Income                      Purchase                  Owner Occupied           Single Family
938       Stated Income                      Purchase                  Owner Occupied           Single Family
939       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
940       Stated Income                      Purchase                  Owner Occupied           Single Family
941       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
942       Stated Income                      Cash Out Refinance        Second Home              2-4 Family
943       Stated Income                      Purchase                  Owner Occupied           PUD
944       Stated Income                      Purchase                  Owner Occupied           2-4 Family
945       Stated Income                      Purchase                  Owner Occupied           PUD
946       Full                               Purchase                  Second Home              PUD
947       Full                               Cash Out Refinance        Investor                 Single Family
948       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
949       Stated Income                      Purchase                  Owner Occupied           Single Family
950       Alternative                        Purchase                  Second Home              Condominium
951       Stated Income                      Purchase                  Owner Occupied           Single Family
952       Full                               Purchase                  Second Home              Condominium
953       Stated Income                      Purchase                  Owner Occupied           PUD
954       Stated Income                      Purchase                  Owner Occupied           Single Family
955       Alternative                        Rate/Term Refinance       Owner Occupied           Single Family
956       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
957       Stated Income                      Purchase                  Owner Occupied           PUD
958       Full                               Rate/Term Refinance       Owner Occupied           Single Family
959       Stated Income                      Purchase                  Owner Occupied           PUD
960       Stated Income                      Purchase                  Owner Occupied           Single Family
961       Stated Income                      Purchase                  Owner Occupied           Single Family
962       Alternative                        Purchase                  Owner Occupied           PUD
963       Full                               Cash Out Refinance        Owner Occupied           Single Family
964       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
965       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
966       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
967       Stated Income                      Rate/Term Refinance       Investor                 Single Family
968       Full                               Cash Out Refinance        Owner Occupied           Single Family
969       Full                               Cash Out Refinance        Owner Occupied           PUD
970       Stated/Stated                      Purchase                  Owner Occupied           Single Family
971       Stated Income                      Cash Out Refinance        Owner Occupied           PUD
972       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
973       Stated Income                      Purchase                  Owner Occupied           Single Family
974       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
975       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
976       Stated Income                      Purchase                  Owner Occupied           Single Family
977       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
978       No Ratio                           Purchase                  Second Home              Single Family
979       Full                               Cash Out Refinance        Owner Occupied           Single Family
980       Stated Income                      Purchase                  Owner Occupied           Single Family
981       No Documentation                   Rate/Term Refinance       Owner Occupied           Single Family
982       Stated Income                      Purchase                  Second Home              Condominium
983       Stated Income                      Purchase                  Owner Occupied           Single Family
984       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
985       Stated Income                      Purchase                  Second Home              Condominium
986       No Ratio                           Cash Out Refinance        Owner Occupied           PUD
987       Alternative                        Cash Out Refinance        Second Home              Single Family
988       Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
989       Stated Income                      Rate/Term Refinance       Investor                 Single Family
990       Stated Income                      Rate/Term Refinance       Investor                 Single Family
991       Stated Income                      Cash Out Refinance        Second Home              Single Family
992       No Ratio                           Cash Out Refinance        Second Home              Single Family
993       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
994       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
995       Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
996       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
997       Stated Income                      Cash Out Refinance        Investor                 Condominium
998       Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
999       Stated Income                      Rate/Term Refinance       Second Home              Single Family
1000      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1001      Full                               Rate/Term Refinance       Owner Occupied           PUD
1002      Stated Income                      Purchase                  Owner Occupied           Single Family
1003      Full                               Purchase                  Second Home              Single Family
1004      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1005      Stated Income                      Purchase                  Owner Occupied           PUD
1006      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1007      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1008      Stated Income                      Purchase                  Owner Occupied           Single Family
1009      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1010      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1011      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1012      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1013      Stated Income                      Purchase                  Second Home              PUD
1014      Full                               Cash Out Refinance        Owner Occupied           Single Family
1015      Stated Income                      Purchase                  Owner Occupied           Single Family
1016      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1017      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1018      Stated Income                      Purchase                  Owner Occupied           Single Family
1019      Stated Income                      Rate/Term Refinance       Second Home              Single Family
1020      Stated Income                      Cash Out Refinance        Investor                 Condominium
1021      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1022      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1023      Stated Income                      Rate/Term Refinance       Second Home              Single Family
1024      Full                               Cash Out Refinance        Owner Occupied           Single Family
1025      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1026      Stated Income                      Cash Out Refinance        Second Home              Condominium
1027      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1028      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1029      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1030      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1031      No Ratio                           Purchase                  Owner Occupied           Single Family
1032      No Ratio                           Purchase                  Owner Occupied           Single Family
1033      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1034      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1035      No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
1036      Stated Income                      Purchase                  Investor                 Condominium
1037      No Ratio                           Rate/Term Refinance       Owner Occupied           PUD
1038      No Documentation                   Purchase                  Owner Occupied           PUD
1039      Stated Income                      Purchase                  Owner Occupied           Condominium
1040      Stated Income                      Rate/Term Refinance       Second Home              PUD
1041      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1042      Full                               Purchase                  Owner Occupied           Single Family
1043      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1044      Alternative                        Cash Out Refinance        Second Home              Single Family
1045      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1046      Stated Income                      Purchase                  Owner Occupied           Single Family
1047      Stated Income                      Cash Out Refinance        Owner Occupied           2-4 Family
1048      No Documentation                   Purchase                  Owner Occupied           Single Family
1049      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1050      No Documentation                   Purchase                  Owner Occupied           Single Family
1051      Full                               Purchase                  Second Home              PUD
1052      Stated Income                      Purchase                  Owner Occupied           Single Family
1053      Stated Income                      Rate/Term Refinance       Second Home              Single Family
1054      Prefered                           Purchase                  Owner Occupied           Condominium
1055      Stated Income                      Purchase                  Owner Occupied           Single Family
1056      Stated Income                      Purchase                  Owner Occupied           PUD
1057      Full                               Cash Out Refinance        Owner Occupied           Single Family
1058      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1059      Stated Income                      Purchase                  Investor                 PUD
1060      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1061      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1062      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1063      Alternative                        Purchase                  Owner Occupied           Single Family
1064      Stated Income                      Cash Out Refinance        Investor                 PUD
1065      Alternative                        Purchase                  Owner Occupied           Single Family
1066      Stated Income                      Rate/Term Refinance       Second Home              PUD
1067      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1068      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1069      Stated Income                      Rate/Term Refinance       Owner Occupied           2-4 Family
1070      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1071      Full                               Cash Out Refinance        Owner Occupied           Single Family
1072      Stated Income                      Purchase                  Owner Occupied           Single Family
1073      Alternative                        Cash Out Refinance        Investor                 Single Family
1074      Stated Income                      Purchase                  Second Home              Single Family
1075      Stated Income                      Purchase                  Owner Occupied           Condominium
1076      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1077      Alternative                        Rate/Term Refinance       Owner Occupied           Condominium
1078      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1079      Stated Income                      Purchase                  Owner Occupied           Single Family
1080      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1081      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1082      Full                               Purchase                  Second Home              PUD
1083      Stated Income                      Purchase                  Owner Occupied           Single Family
1084      Alternative                        Cash Out Refinance        Owner Occupied           Single Family
1085      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1086      No Ratio                           Purchase                  Owner Occupied           PUD
1087      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1088      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1089      Alternative                        Rate/Term Refinance       Second Home              Single Family
1090      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1091      Stated Income                      Cash Out Refinance        Second Home              2-4 Family
1092      Stated Income                      Purchase                  Owner Occupied           Single Family
1093      Alternative                        Cash Out Refinance        Owner Occupied           Single Family
1094      Stated Income                      Purchase                  Owner Occupied           Single Family
1095      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1096      Stated Income                      Purchase                  Owner Occupied           Condominium
1097      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1098      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1099      Stated/Stated                      Purchase                  Owner Occupied           PUD
1100      Alternative                        Purchase                  Second Home              PUD
1101      Stated Income                      Purchase                  Owner Occupied           PUD
1102      Stated Income                      Purchase                  Owner Occupied           Single Family
1103      Full                               Purchase                  Owner Occupied           Condominium
1104      Stated Income                      Rate/Term Refinance       Second Home              PUD
1105      Stated Income                      Purchase                  Owner Occupied           PUD
1106      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1107      Stated Income                      Purchase                  Owner Occupied           Single Family
1108      Stated Income                      Purchase                  Owner Occupied           Single Family
1109      Stated Income                      Cash Out Refinance        Second Home              2-4 Family
1110      Full                               Cash Out Refinance        Second Home              Single Family
1111      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1112      Stated Income                      Purchase                  Owner Occupied           Single Family
1113      Stated Income                      Purchase                  Owner Occupied           Single Family
1114      Alternative                        Cash Out Refinance        Investor                 Single Family
1115      Prefered                           Purchase                  Owner Occupied           Condominium
1116      Stated Income                      Purchase                  Owner Occupied           PUD
1117      Stated Income                      Purchase                  Owner Occupied           Single Family
1118      Alternative                        Purchase                  Owner Occupied           PUD
1119      Stated Income                      Rate/Term Refinance       Investor                 Single Family
1120      Stated Income                      Purchase                  Owner Occupied           PUD
1121      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1122      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1123      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1124      Stated Income                      Purchase                  Owner Occupied           Condominium
1125      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1126      Stated Income                      Purchase                  Owner Occupied           Single Family
1127      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1128      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1129      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1130      Alternative                        Purchase                  Second Home              Condominium
1131      Stated Income                      Purchase                  Owner Occupied           PUD
1132      No Ratio                           Cash Out Refinance        Second Home              Single Family
1133      Stated Income                      Purchase                  Owner Occupied           PUD
1134      Stated Income                      Purchase                  Owner Occupied           Single Family
1135      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1136      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1137      Full                               Rate/Term Refinance       Owner Occupied           Single Family
1138      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1139      Stated Income                      Purchase                  Owner Occupied           Single Family
1140      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1141      Full                               Cash Out Refinance        Owner Occupied           Single Family
1142      Stated Income                      Purchase                  Owner Occupied           Single Family
1143      Stated Income                      Purchase                  Owner Occupied           PUD
1144      Full                               Cash Out Refinance        Owner Occupied           Single Family
1145      Stated Income                      Purchase                  Investor                 Condominium
1146      Full                               Cash Out Refinance        Owner Occupied           Single Family
1147      Full                               Cash Out Refinance        Owner Occupied           Single Family
1148      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1149      No Ratio                           Purchase                  Owner Occupied           Single Family
1150      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1151      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1152      Full                               Cash Out Refinance        Owner Occupied           Single Family
1153      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1154      Stated Income                      Purchase                  Owner Occupied           PUD
1155      Stated Income                      Purchase                  Owner Occupied           Condominium
1156      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1157      Stated Income                      Purchase                  Owner Occupied           Single Family
1158      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1159      Stated Income                      Cash Out Refinance        Owner Occupied           2-4 Family
1160      Full                               Purchase                  Owner Occupied           Single Family
1161      Stated Income                      Purchase                  Owner Occupied           PUD
1162      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1163      No Ratio                           Cash Out Refinance        Second Home              Single Family
1164      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1165      Stated Income                      Cash Out Refinance        Second Home              PUD
1166      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1167      No Ratio                           Purchase                  Owner Occupied           Single Family
1168      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1169      Stated Income                      Purchase                  Owner Occupied           Single Family
1170      Alternative                        Cash Out Refinance        Owner Occupied           Single Family
1171      Stated Income                      Purchase                  Owner Occupied           Single Family
1172      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1173      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1174      Stated Income                      Purchase                  Investor                 PUD
1175      Stated Income                      Rate/Term Refinance       Investor                 Single Family
1176      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1177      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1178      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1179      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1180      Stated Income                      Purchase                  Second Home              PUD
1181      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1182      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1183      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1184      Stated Income                      Purchase                  Owner Occupied           PUD
1185      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1186      No Documentation                   Purchase                  Owner Occupied           PUD
1187      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1188      Stated Income                      Purchase                  Owner Occupied           PUD
1189      Full                               Purchase                  Second Home              Condominium
1190      Stated Income                      Purchase                  Investor                 PUD
1191      Full                               Rate/Term Refinance       Owner Occupied           PUD
1192      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1193      Stated Income                      Purchase                  Second Home              PUD
1194      Stated Income                      Purchase                  Owner Occupied           Single Family
1195      Stated Income                      Purchase                  Owner Occupied           PUD
1196      Stated Income                      Purchase                  Owner Occupied           PUD
1197      Stated/Stated                      Cash Out Refinance        Owner Occupied           PUD
1198      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1199      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1200      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1201      Stated Income                      Rate/Term Refinance       Second Home              Single Family
1202      Full                               Purchase                  Owner Occupied           PUD
1203      Stated Income                      Purchase                  Owner Occupied           CO-OP
1204      Stated Income                      Cash Out Refinance        Investor                 Single Family
1205      Stated Income                      Purchase                  Owner Occupied           Single Family
1206      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1207      Stated Income                      Purchase                  Owner Occupied           PUD
1208      Stated Income                      Purchase                  Investor                 PUD
1209      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1210      Stated Income                      Purchase                  Owner Occupied           PUD
1211      Stated Income                      Purchase                  Investor                 PUD
1212      Stated Income                      Purchase                  Second Home              Single Family
1213      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1214      No Ratio                           Purchase                  Second Home              Single Family
1215      No Documentation                   Purchase                  Owner Occupied           PUD
1216      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1217      Stated Income                      Rate/Term Refinance       Second Home              Condominium
1218      Stated Income                      Cash Out Refinance        Second Home              PUD
1219      Stated Income                      Purchase                  Owner Occupied           Single Family
1220      Stated Income                      Purchase                  Owner Occupied           Single Family
1221      Stated Income                      Purchase                  Owner Occupied           PUD
1222      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1223      No Ratio                           Cash Out Refinance        Owner Occupied           PUD
1224      Stated/Stated                      Rate/Term Refinance       Owner Occupied           Single Family
1225      Stated Income                      Purchase                  Owner Occupied           Single Family
1226      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1227      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1228      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1229      Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
1230      No Documentation                   Purchase                  Owner Occupied           Single Family
1231      Stated Income                      Purchase                  Owner Occupied           Condominium
1232      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1233      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1234      No Ratio                           Purchase                  Owner Occupied           Condominium
1235      Stated/Stated                      Cash Out Refinance        Owner Occupied           PUD
1236      Stated Income                      Purchase                  Owner Occupied           Single Family
1237      Stated/Stated                      Purchase                  Owner Occupied           Condominium
1238      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1239      Stated Income                      Purchase                  Second Home              Single Family
1240      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1241      Stated Income                      Rate/Term Refinance       Owner Occupied           PUD
1242      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1243      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1244      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1245      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1246      No Ratio                           Purchase                  Investor                 PUD
1247      No Ratio                           Purchase                  Investor                 Single Family
1248      No Ratio                           Purchase                  Investor                 Single Family
1249      No Ratio                           Purchase                  Investor                 Single Family
1250      Stated/Stated                      Purchase                  Investor                 Single Family
1251      No Ratio                           Purchase                  Investor                 Single Family
1252      No Ratio                           Purchase                  Investor                 Single Family
1253      No Income/Verified Asset           Purchase                  Investor                 Single Family
1254      Stated Income                      Purchase                  Owner Occupied           Single Family
1255      No Ratio                           Purchase                  Investor                 Single Family
1256      Stated Income                      Cash Out Refinance        Investor                 2-4 Family
1257      Stated Income                      Cash Out Refinance        Owner Occupied           2-4 Family
1258      Full                               Purchase                  Investor                 Single Family
1259      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
1260      No Ratio                           Purchase                  Second Home              PUD
1261      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1262      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1263      No Ratio                           Purchase                  Investor                 Single Family
1264      No Income/Verified Asset           Purchase                  Investor                 2-4 Family
1265      Stated Income                      Purchase                  Investor                 PUD
1266      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1267      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1268      Stated Income                      Purchase                  Investor                 2-4 Family
1269      Full                               Purchase                  Investor                 PUD
1270      No Ratio                           Purchase                  Owner Occupied           Single Family
1271      Stated Income                      Purchase                  Owner Occupied           PUD
1272      Stated Income                      Purchase                  Owner Occupied           Single Family
1273      No Ratio                           Purchase                  Owner Occupied           Condominium
1274      No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
1275      No Ratio                           Purchase                  Owner Occupied           2-4 Family
1276      Stated Income                      Purchase                  Investor                 Townhouse
1277      No Ratio                           Purchase                  Investor                 Condominium
1278      Stated Income                      Purchase                  Investor                 Single Family
1279      Stated Income                      Purchase                  Investor                 PUD
1280      Stated Income                      Cash Out Refinance        Investor                 Single Family
1281      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1282      Stated Income                      Purchase                  Investor                 Condominium
1283      No Ratio                           Cash Out Refinance        Investor                 Single Family
1284      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1285      No Ratio                           Cash Out Refinance        Investor                 Single Family
1286      Full                               Purchase                  Second Home              Single Family
1287      No Ratio                           Purchase                  Investor                 Single Family
1288      Stated Income                      Purchase                  Investor                 Single Family
1289      Stated Income                      Purchase                  Owner Occupied           Single Family
1290      Stated Income                      Purchase                  Investor                 Condominium
1291      No Income/Verified Asset           Purchase                  Investor                 Single Family
1292      Stated/Stated                      Purchase                  Investor                 Condominium
1293      No Ratio                           Purchase                  Investor                 Single Family
1294      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1295      No Ratio                           Purchase                  Owner Occupied           Single Family
1296      Stated Income                      Purchase                  Investor                 Single Family
1297      Stated Income                      Purchase                  Owner Occupied           Condominium
1298      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           Condominium
1299      No Income/Verified Asset           Cash Out Refinance        Investor                 Single Family
1300      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1301      No Documentation                   Cash Out Refinance        Owner Occupied           PUD
1302      Stated Income                      Purchase                  Owner Occupied           Single Family
1303      No Ratio                           Purchase                  Investor                 2-4 Family
1304      Full                               Purchase                  Investor                 Single Family
1305      Stated Income                      Purchase                  Investor                 Single Family
1306      Stated Income                      Purchase                  Owner Occupied           Single Family
1307      Stated Income                      Purchase                  Investor                 Single Family
1308      No Ratio                           Cash Out Refinance        Investor                 Single Family
1309      Stated Income                      Purchase                  Investor                 Single Family
1310      Stated/Stated                      Purchase                  Investor                 PUD
1311      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1312      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1313      Stated Income                      Purchase                  Second Home              Single Family
1314      No Ratio                           Purchase                  Owner Occupied           2-4 Family
1315      Stated Income                      Purchase                  Owner Occupied           Single Family
1316      Stated Income                      Purchase                  Owner Occupied           PUD
1317      No Ratio                           Purchase                  Investor                 2-4 Family
1318      Stated Income                      Purchase                  Investor                 PUD
1319      No Ratio                           Purchase                  Investor                 PUD
1320      Stated Income                      Purchase                  Owner Occupied           Single Family
1321      Stated/Stated                      Purchase                  Investor                 Single Family
1322      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1323      Stated Income                      Cash Out Refinance        Investor                 Condominium
1324      No Documentation                   Purchase                  Investor                 2-4 Family
1325      No Documentation                   Purchase                  Owner Occupied           Single Family
1326      Stated Income                      Purchase                  Investor                 Single Family
1327      Stated Income                      Purchase                  Investor                 PUD
1328      Stated Income                      Purchase                  Investor                 Single Family
1329      Stated/Stated                      Purchase                  Investor                 PUD
1330      Full                               Cash Out Refinance        Owner Occupied           Condominium
1331      Stated/Stated                      Rate/Term Refinance       Owner Occupied           PUD
1332      Stated/Stated                      Purchase                  Investor                 Single Family
1333      Stated Income                      Purchase                  Investor                 Single Family
1334      Stated Income                      Purchase                  Investor                 Single Family
1335      No Ratio                           Purchase                  Investor                 Condominium
1336      Stated Income                      Purchase                  Investor                 Condominium
1337      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1338      No Ratio                           Purchase                  Owner Occupied           Townhouse
1339      Stated Income                      Purchase                  Owner Occupied           PUD
1340      Stated Income                      Rate/Term Refinance       Investor                 PUD
1341      Stated Income                      Purchase                  Investor                 2-4 Family
1342      Stated Income                      Purchase                  Investor                 Single Family
1343      Stated Income                      Purchase                  Investor                 Single Family
1344      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           Single Family
1345      No Ratio                           Purchase                  Investor                 2-4 Family
1346      No Ratio                           Purchase                  Investor                 Single Family
1347      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1348      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1349      Stated Income                      Purchase                  Investor                 2-4 Family
1350      Stated Income                      Purchase                  Investor                 Condominium
1351      Stated Income                      Purchase                  Investor                 Single Family
1352      Stated Income                      Purchase                  Investor                 Single Family
1353      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1354      Stated/Stated                      Rate/Term Refinance       Investor                 2-4 Family
1355      No Ratio                           Purchase                  Owner Occupied           PUD
1356      No Ratio                           Purchase                  Investor                 2-4 Family
1357      No Ratio                           Purchase                  Investor                 PUD
1358      Stated Income                      Cash Out Refinance        Investor                 Single Family
1359      Stated Income                      Purchase                  Investor                 Single Family
1360      No Income/Verified Asset           Purchase                  Investor                 Single Family
1361      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1362      Stated/Stated                      Cash Out Refinance        Owner Occupied           PUD
1363      No Ratio                           Purchase                  Investor                 Condominium
1364      No Ratio                           Purchase                  Second Home              PUD
1365      Stated/Stated                      Purchase                  Investor                 Single Family
1366      Stated Income                      Purchase                  Second Home              PUD
1367      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1368      No Ratio                           Cash Out Refinance        Investor                 Single Family
1369      Stated Income                      Purchase                  Investor                 2-4 Family
1370      No Income/Verified Asset           Purchase                  Investor                 2-4 Family
1371      Full                               Purchase                  Investor                 Single Family
1372      Stated Income                      Cash Out Refinance        Investor                 Single Family
1373      No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
1374      Stated Income                      Purchase                  Investor                 Condominium
1375      No Ratio                           Purchase                  Investor                 Single Family
1376      Stated Income                      Rate/Term Refinance       Investor                 2-4 Family
1377      No Ratio                           Purchase                  Investor                 Single Family
1378      No Ratio                           Purchase                  Investor                 PUD
1379      Stated Income                      Purchase                  Owner Occupied           PUD
1380      No Ratio                           Purchase                  Investor                 2-4 Family
1381      No Ratio                           Purchase                  Investor                 2-4 Family
1382      No Ratio                           Rate/Term Refinance       Investor                 PUD
1383      No Ratio                           Purchase                  Owner Occupied           Single Family
1384      No Income/Verified Asset           Purchase                  Second Home              Single Family
1385      No Income/Verified Asset           Purchase                  Investor                 Single Family
1386      No Ratio                           Purchase                  Owner Occupied           Single Family
1387      No Ratio                           Purchase                  Owner Occupied           PUD
1388      No Ratio                           Purchase                  Investor                 2-4 Family
1389      No Ratio                           Purchase                  Investor                 2-4 Family
1390      No Ratio                           Purchase                  Investor                 2-4 Family
1391      Stated Income                      Purchase                  Owner Occupied           Single Family
1392      No Documentation                   Rate/Term Refinance       Owner Occupied           Single Family
1393      Stated Income                      Purchase                  Investor                 PUD
1394      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1395      No Ratio                           Purchase                  Investor                 2-4 Family
1396      Stated Income                      Cash Out Refinance        Investor                 2-4 Family
1397      No Income/No Asset                 Purchase                  Investor                 Single Family
1398      No Income/No Asset                 Purchase                  Investor                 Single Family
1399      No Income/Verified Asset           Purchase                  Owner Occupied           Townhouse
1400      Full                               Purchase                  Investor                 2-4 Family
1401      Stated Income                      Purchase                  Investor                 2-4 Family
1402      Full                               Purchase                  Owner Occupied           Single Family
1403      Stated Income                      Purchase                  Owner Occupied           Single Family
1404      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1405      No Ratio                           Purchase                  Investor                 PUD
1406      No Income/Verified Asset           Purchase                  Owner Occupied           2-4 Family
1407      Stated Income                      Purchase                  Investor                 Single Family
1408      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1409      No Ratio                           Purchase                  Owner Occupied           Single Family
1410      Stated Income                      Purchase                  Investor                 PUD
1411      No Ratio                           Purchase                  Investor                 PUD
1412      No Ratio                           Purchase                  Investor                 Single Family
1413      Stated Income                      Purchase                  Investor                 Condominium
1414      Stated/Stated                      Purchase                  Investor                 Single Family
1415      No Income/Verified Asset           Purchase                  Investor                 PUD
1416      Stated Income                      Purchase                  Investor                 PUD
1417      No Ratio                           Purchase                  Owner Occupied           Condominium
1418      Stated/Stated                      Purchase                  Owner Occupied           PUD
1419      No Ratio                           Purchase                  Investor                 PUD
1420      Stated Income                      Rate/Term Refinance       Investor                 2-4 Family
1421      Stated Income                      Rate/Term Refinance       Investor                 2-4 Family
1422      Stated Income                      Rate/Term Refinance       Investor                 2-4 Family
1423      Stated Income                      Rate/Term Refinance       Investor                 2-4 Family
1424      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1425      No Ratio                           Purchase                  Investor                 2-4 Family
1426      Stated Income                      Cash Out Refinance        Second Home              Single Family
1427      Stated Income                      Purchase                  Investor                 Single Family
1428      Stated Income                      Purchase                  Investor                 2-4 Family
1429      No Income/No Asset                 Purchase                  Owner Occupied           Condominium
1430      No Ratio                           Purchase                  Investor                 2-4 Family
1431      Stated Income                      Cash Out Refinance        Owner Occupied           Townhouse
1432      No Income/No Asset                 Purchase                  Owner Occupied           2-4 Family
1433      Stated Income                      Purchase                  Investor                 Single Family
1434      No Income/No Asset                 Cash Out Refinance        Investor                 Single Family
1435      Full                               Purchase                  Investor                 Single Family
1436      No Income/Verified Asset           Cash Out Refinance        Investor                 PUD
1437      No Ratio                           Purchase                  Investor                 2-4 Family
1438      No Ratio                           Cash Out Refinance        Investor                 Single Family
1439      No Income/Verified Asset           Cash Out Refinance        Investor                 Single Family
1440      Stated Income                      Purchase                  Owner Occupied           Single Family
1441      No Ratio                           Purchase                  Investor                 Single Family
1442      Stated Income                      Purchase                  Investor                 Single Family
1443      Stated Income                      Purchase                  Investor                 Condominium
1444      Stated Income                      Purchase                  Investor                 Condominium
1445      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
1446      Stated Income                      Purchase                  Investor                 PUD
1447      No Income/Verified Asset           Purchase                  Investor                 Single Family
1448      Full                               Purchase                  Investor                 Single Family
1449      No Ratio                           Purchase                  Investor                 Single Family
1450      Stated Income                      Purchase                  Second Home              Condominium
1451      No Ratio                           Purchase                  Owner Occupied           2-4 Family
1452      Stated Income                      Purchase                  Investor                 2-4 Family
1453      Stated Income                      Purchase                  Owner Occupied           Single Family
1454      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1455      No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
1456      Stated/Stated                      Purchase                  Investor                 Single Family
1457      No Ratio                           Purchase                  Second Home              Single Family
1458      No Ratio                           Purchase                  Investor                 2-4 Family
1459      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1460      Full                               Purchase                  Investor                 2-4 Family
1461      Stated Income                      Purchase                  Second Home              Single Family
1462      No Ratio                           Purchase                  Owner Occupied           2-4 Family
1463      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
1464      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1465      Stated Income                      Purchase                  Owner Occupied           Single Family
1466      No Ratio                           Purchase                  Investor                 2-4 Family
1467      Stated Income                      Purchase                  Investor                 Single Family
1468      Stated Income                      Purchase                  Investor                 Condominium
1469      Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
1470      No Documentation                   Cash Out Refinance        Owner Occupied           PUD
1471      Stated Income                      Purchase                  Investor                 Single Family
1472      Stated Income                      Purchase                  Owner Occupied           Single Family
1473      Limited                            Purchase                  Investor                 Single Family
1474      No Documentation                   Purchase                  Second Home              Condominium
1475      Stated Income                      Purchase                  Owner Occupied           PUD
1476      Full                               Cash Out Refinance        Owner Occupied           Single Family
1477      Stated Income                      Purchase                  Second Home              PUD
1478      No Ratio                           Purchase                  Owner Occupied           PUD
1479      Stated Income                      Purchase                  Investor                 Single Family
1480      No Ratio                           Purchase                  Owner Occupied           Single Family
1481      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           Single Family
1482      No Documentation                   Purchase                  Owner Occupied           PUD
1483      No Ratio                           Purchase                  Investor                 Single Family
1484      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1485      No Ratio                           Purchase                  Investor                 Townhouse
1486      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1487      Stated/Stated                      Purchase                  Investor                 Single Family
1488      Stated/Stated                      Purchase                  Second Home              Townhouse
1489      Full                               Purchase                  Second Home              Condominium
1490      Full                               Purchase                  Second Home              Condominium
1491      Stated/Stated                      Purchase                  Investor                 Single Family
1492      Full                               Purchase                  Second Home              PUD
1493      Stated Income                      Purchase                  Investor                 PUD
1494      Stated Income                      Purchase                  Investor                 Single Family
1495      No Documentation                   Purchase                  Investor                 PUD
1496      Stated/Stated                      Purchase                  Owner Occupied           PUD
1497      Stated Income                      Purchase                  Owner Occupied           Single Family
1498      No Ratio                           Purchase                  Owner Occupied           PUD
1499      Stated Income                      Purchase                  Investor                 Condominium
1500      No Documentation                   Purchase                  Owner Occupied           2-4 Family
1501      Stated/Stated                      Purchase                  Investor                 Single Family
1502      No Income/Verified Asset           Purchase                  Investor                 PUD
1503      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1504      No Ratio                           Purchase                  Investor                 Single Family
1505      Stated/Stated                      Purchase                  Owner Occupied           Condominium
1506      No Documentation                   Purchase                  Owner Occupied           Single Family
1507      Stated Income                      Purchase                  Owner Occupied           Condominium
1508      No Ratio                           Purchase                  Owner Occupied           PUD
1509      No Income/Verified Asset           Purchase                  Investor                 Single Family
1510      No Ratio                           Purchase                  Investor                 Single Family
1511      No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
1512      No Ratio                           Purchase                  Second Home              Condominium
1513      No Documentation                   Purchase                  Investor                 Single Family
1514      Stated Income                      Purchase                  Owner Occupied           Single Family
1515      Stated Income                      Purchase                  Owner Occupied           Single Family
1516      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1517      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1518      Stated/Stated                      Purchase                  Investor                 PUD
1519      No Ratio                           Purchase                  Owner Occupied           Single Family
1520      No Ratio                           Purchase                  Owner Occupied           Condominium
1521      No Ratio                           Purchase                  Investor                 2-4 Family
1522      No Ratio                           Purchase                  Investor                 2-4 Family
1523      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1524      Full                               Cash Out Refinance        Owner Occupied           Condominium
1525      Stated Income                      Purchase                  Owner Occupied           PUD
1526      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1527      Stated Income                      Purchase                  Owner Occupied           Single Family
1528      No Ratio                           Purchase                  Investor                 Single Family
1529      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           PUD
1530      Stated Income                      Purchase                  Investor                 Single Family
1531      No Ratio                           Purchase                  Investor                 2-4 Family
1532      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1533      No Documentation                   Purchase                  Investor                 2-4 Family
1534      No Income/Verified Asset           Purchase                  Investor                 2-4 Family
1535      Stated Income                      Cash Out Refinance        Investor                 Single Family
1536      No Ratio                           Purchase                  Owner Occupied           Condominium
1537      No Ratio                           Purchase                  Owner Occupied           Townhouse
1538      No Ratio                           Purchase                  Investor                 Townhouse
1539      No Ratio                           Purchase                  Owner Occupied           Townhouse
1540      No Ratio                           Purchase                  Second Home              Townhouse
1541      Stated Income                      Purchase                  Owner Occupied           Condominium
1542      Stated Income                      Cash Out Refinance        Investor                 2-4 Family
1543      Stated Income                      Purchase                  Investor                 Single Family
1544      No Ratio                           Purchase                  Investor                 PUD
1545      Stated Income                      Purchase                  Investor                 Single Family
1546      Stated Income                      Purchase                  Investor                 2-4 Family
1547      No Ratio                           Purchase                  Investor                 Single Family
1548      Stated Income                      Purchase                  Investor                 Single Family
1549      Stated Income                      Purchase                  Investor                 Condominium
1550      No Ratio                           Purchase                  Investor                 Single Family
1551      Stated/Stated                      Purchase                  Investor                 Single Family
1552      No Ratio                           Purchase                  Investor                 Single Family
1553      No Ratio                           Purchase                  Second Home              Condominium
1554      Stated Income                      Purchase                  Owner Occupied           PUD
1555      No Ratio                           Cash Out Refinance        Owner Occupied           Townhouse
1556      Stated Income                      Purchase                  Owner Occupied           Single Family
1557      Full                               Purchase                  Investor                 2-4 Family
1558      No Ratio                           Purchase                  Investor                 Single Family
1559      No Documentation                   Cash Out Refinance        Investor                 Single Family
1560      Stated Income                      Cash Out Refinance        Investor                 PUD
1561      No Ratio                           Purchase                  Investor                 2-4 Family
1562      Stated Income                      Purchase                  Investor                 Single Family
1563      Full                               Cash Out Refinance        Investor                 Single Family
1564      Stated Income                      Purchase                  Investor                 Single Family
1565      Stated Income                      Purchase                  Investor                 Single Family
1566      No Ratio                           Rate/Term Refinance       Owner Occupied           Condominium
1567      No Income/Verified Asset           Purchase                  Investor                 2-4 Family
1568      No Ratio                           Purchase                  Investor                 2-4 Family
1569      No Income/Verified Asset           Purchase                  Second Home              Condominium
1570      No Income/Verified Asset           Purchase                  Second Home              Condominium
1571      Stated Income                      Purchase                  Investor                 Condominium
1572      Stated Income                      Purchase                  Investor                 PUD
1573      Stated Income                      Purchase                  Investor                 2-4 Family
1574      Stated Income                      Purchase                  Investor                 Single Family
1575      No Income/Verified Asset           Purchase                  Second Home              PUD
1576      No Documentation                   Purchase                  Owner Occupied           Single Family
1577      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1578      Stated Income                      Purchase                  Investor                 Single Family
1579      Stated/Stated                      Cash Out Refinance        Owner Occupied           PUD
1580      Stated Income                      Purchase                  Investor                 Single Family
1581      Stated Income                      Cash Out Refinance        Investor                 PUD
1582      Stated/Stated                      Cash Out Refinance        Investor                 Single Family
1583      Stated Income                      Purchase                  Investor                 Single Family
1584      No Income/Verified Asset           Purchase                  Investor                 2-4 Family
1585      Stated Income                      Purchase                  Investor                 PUD
1586      Stated Income                      Purchase                  Investor                 PUD
1587      Stated Income                      Rate/Term Refinance       Investor                 2-4 Family
1588      Stated Income                      Purchase                  Investor                 Condominium
1589      No Income/Verified Asset           Purchase                  Investor                 Single Family
1590      Stated Income                      Purchase                  Owner Occupied           Condominium
1591      Stated/Stated                      Cash Out Refinance        Investor                 Single Family
1592      No Ratio                           Cash Out Refinance        Investor                 PUD
1593      No Income/Verified Asset           Purchase                  Investor                 Single Family
1594      No Income/No Asset                 Purchase                  Owner Occupied           Single Family
1595      No Income/Verified Asset           Rate/Term Refinance       Owner Occupied           Single Family
1596      No Income/Verified Asset           Purchase                  Owner Occupied           2-4 Family
1597      Stated Income                      Purchase                  Investor                 2-4 Family
1598      No Income/Verified Asset           Purchase                  Investor                 Single Family
1599      Stated/Stated                      Purchase                  Investor                 2-4 Family
1600      Stated Income                      Purchase                  Owner Occupied           Single Family
1601      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1602      No Income/Verified Asset           Purchase                  Investor                 2-4 Family
1603      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           Single Family
1604      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
1605      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1606      No Ratio                           Rate/Term Refinance       Owner Occupied           Single Family
1607      Stated/Stated                      Purchase                  Second Home              Single Family
1608      Full                               Purchase                  Investor                 Single Family
1609      Stated Income                      Purchase                  Owner Occupied           Single Family
1610      No Income/Verified Asset           Purchase                  Investor                 Single Family
1611      Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
1612      No Documentation                   Cash Out Refinance        Investor                 Single Family
1613      No Ratio                           Purchase                  Owner Occupied           2-4 Family
1614      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1615      Full                               Purchase                  Investor                 PUD
1616      No Ratio                           Purchase                  Owner Occupied           PUD
1617      No Income/Verified Asset           Purchase                  Investor                 PUD
1618      No Income/Verified Asset           Purchase                  Owner Occupied           2-4 Family
1619      Stated Income                      Purchase                  Investor                 2-4 Family
1620      Stated Income                      Purchase                  Investor                 Townhouse
1621      No Ratio                           Cash Out Refinance        Investor                 Single Family
1622      No Ratio                           Cash Out Refinance        Investor                 2-4 Family
1623      Stated Income                      Purchase                  Investor                 Single Family
1624      Stated/Stated                      Purchase                  Investor                 Single Family
1625      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           PUD
1626      Stated/Stated                      Cash Out Refinance        Investor                 Single Family
1627      Stated Income                      Purchase                  Owner Occupied           Single Family
1628      No Ratio                           Cash Out Refinance        Owner Occupied           PUD
1629      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1630      No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
1631      Full                               Purchase                  Investor                 PUD
1632      No Ratio                           Cash Out Refinance        Investor                 Single Family
1633      Stated Income                      Purchase                  Owner Occupied           Single Family
1634      Stated Income                      Purchase                  Investor                 PUD
1635      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1636      Stated Income                      Purchase                  Investor                 Single Family
1637      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1638      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1639      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           Single Family
1640      Full                               Purchase                  Investor                 Condominium
1641      No Ratio                           Purchase                  Investor                 2-4 Family
1642      No Ratio                           Purchase                  Investor                 PUD
1643      No Ratio                           Purchase                  Investor                 Single Family
1644      Stated Income                      Purchase                  Second Home              Single Family
1645      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1646      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1647      No Income/Verified Asset           Purchase                  Investor                 Townhouse
1648      No Ratio                           Purchase                  Investor                 PUD
1649      No Ratio                           Purchase                  Investor                 PUD
1650      No Ratio                           Purchase                  Investor                 PUD
1651      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           PUD
1652      Stated Income                      Purchase                  Investor                 Single Family
1653      Stated Income                      Purchase                  Owner Occupied           PUD
1654      Full                               Cash Out Refinance        Investor                 Single Family
1655      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1656      No Documentation                   Purchase                  Owner Occupied           Single Family
1657      Stated Income                      Purchase                  Investor                 Single Family
1658      Stated Income                      Purchase                  Second Home              Single Family
1659      No Income/Verified Asset           Purchase                  Investor                 Single Family
1660      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           Single Family
1661      Stated/Stated                      Purchase                  Investor                 Single Family
1662      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1663      No Ratio                           Purchase                  Investor                 Condominium
1664      Stated Income                      Purchase                  Owner Occupied           Single Family
1665      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1666      No Ratio                           Purchase                  Investor                 Single Family
1667      No Documentation                   Purchase                  Investor                 Single Family
1668      Stated Income                      Purchase                  Investor                 2-4 Family
1669      Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
1670      Stated Income                      Purchase                  Investor                 PUD
1671      Stated/Stated                      Purchase                  Owner Occupied           Condominium
1672      No Ratio                           Purchase                  Investor                 Single Family
1673      No Income/Verified Asset           Purchase                  Investor                 Single Family
1674      Stated Income                      Purchase                  Second Home              Condominium
1675      Stated Income                      Purchase                  Owner Occupied           Single Family
1676      No Documentation                   Purchase                  Owner Occupied           PUD
1677      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1678      Stated Income                      Purchase                  Investor                 Single Family
1679      Stated Income                      Purchase                  Investor                 Single Family
1680      Stated Income                      Purchase                  Second Home              PUD
1681      Stated Income                      Purchase                  Investor                 2-4 Family
1682      No Ratio                           Purchase                  Owner Occupied           PUD
1683      No Ratio                           Purchase                  Investor                 PUD
1684      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           PUD
1685      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1686      Stated Income                      Purchase                  Owner Occupied           Condominium
1687      No Ratio                           Purchase                  Owner Occupied           Single Family
1688      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1689      No Ratio                           Purchase                  Investor                 2-4 Family
1690      No Documentation                   Purchase                  Investor                 Single Family
1691      No Income/Verified Asset           Purchase                  Investor                 Single Family
1692      No Documentation                   Purchase                  Investor                 2-4 Family
1693      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1694      No Ratio                           Purchase                  Investor                 Single Family
1695      No Ratio                           Purchase                  Second Home              Condominium
1696      Stated Income                      Purchase                  Investor                 PUD
1697      No Documentation                   Purchase                  Second Home              Single Family
1698      Stated/Stated                      Purchase                  Investor                 Single Family
1699      No Documentation                   Purchase                  Owner Occupied           2-4 Family
1700      Stated Income                      Purchase                  Investor                 PUD
1701      No Ratio                           Purchase                  Owner Occupied           Single Family
1702      Stated/Stated                      Purchase                  Second Home              PUD
1703      No Ratio                           Purchase                  Second Home              Single Family
1704      Stated Income                      Purchase                  Owner Occupied           PUD
1705      Full                               Cash Out Refinance        Owner Occupied           Single Family
1706      Stated Income                      Purchase                  Investor                 PUD
1707      Stated Income                      Purchase                  Owner Occupied           Condominium
1708      No Ratio                           Purchase                  Investor                 2-4 Family
1709      No Ratio                           Purchase                  Owner Occupied           2-4 Family
1710      Stated Income                      Purchase                  Investor                 PUD
1711      No Documentation                   Cash Out Refinance        Investor                 Single Family
1712      Stated Income                      Purchase                  Investor                 Single Family
1713      No Ratio                           Purchase                  Owner Occupied           Single Family
1714      No Ratio                           Purchase                  Owner Occupied           2-4 Family
1715      No Income/Verified Asset           Purchase                  Investor                 2-4 Family
1716      No Income/Verified Asset           Purchase                  Investor                 Condominium
1717      No Ratio                           Purchase                  Owner Occupied           Single Family
1718      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1719      Stated Income                      Purchase                  Investor                 Single Family
1720      Stated Income                      Purchase                  Investor                 Condominium
1721      Stated Income                      Purchase                  Owner Occupied           PUD
1722      Stated Income                      Purchase                  Investor                 Single Family
1723      Stated/Stated                      Purchase                  Investor                 2-4 Family
1724      Stated Income                      Purchase                  Owner Occupied           Condominium
1725      Stated Income                      Purchase                  Investor                 Single Family
1726      No Income/Verified Asset           Purchase                  Investor                 Single Family
1727      No Ratio                           Purchase                  Owner Occupied           Single Family
1728      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
1729      No Documentation                   Purchase                  Second Home              PUD
1730      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1731      No Documentation                   Cash Out Refinance        Owner Occupied           PUD
1732      No Income/Verified Asset           Purchase                  Investor                 Single Family
1733      Limited                            Purchase                  Investor                 Single Family
1734      No Documentation                   Purchase                  Investor                 2-4 Family
1735      Stated Income                      Cash Out Refinance        Investor                 2-4 Family
1736      Stated Income                      Purchase                  Second Home              Condominium
1737      Stated Income                      Cash Out Refinance        Investor                 Condominium
1738      No Income/Verified Asset           Purchase                  Investor                 Single Family
1739      Stated/Stated                      Purchase                  Investor                 Single Family
1740      Stated Income                      Purchase                  Investor                 2-4 Family
1741      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1742      No Income/Verified Asset           Purchase                  Investor                 PUD
1743      Stated/Stated                      Purchase                  Owner Occupied           Condominium
1744      Stated Income                      Purchase                  Investor                 Single Family
1745      Full                               Cash Out Refinance        Owner Occupied           Single Family
1746      No Documentation                   Purchase                  Investor                 Single Family
1747      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1748      Stated Income                      Purchase                  Owner Occupied           Condominium
1749      Stated Income                      Purchase                  Investor                 Single Family
1750      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1751      No Ratio                           Purchase                  Investor                 2-4 Family
1752      No Income/Verified Asset           Purchase                  Investor                 Single Family
1753      Stated Income                      Cash Out Refinance        Owner Occupied           Condominium
1754      No Ratio                           Purchase                  Owner Occupied           PUD
1755      Stated Income                      Purchase                  Owner Occupied           Single Family
1756      Stated/Stated                      Purchase                  Investor                 2-4 Family
1757      Full                               Purchase                  Investor                 Single Family
1758      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1759      Stated Income                      Purchase                  Owner Occupied           Single Family
1760      No Ratio                           Purchase                  Investor                 Single Family
1761      No Ratio                           Purchase                  Second Home              Condominium
1762      Stated Income                      Purchase                  Owner Occupied           PUD
1763      No Ratio                           Purchase                  Owner Occupied           PUD
1764      Stated Income                      Purchase                  Investor                 2-4 Family
1765      Stated Income                      Purchase                  Investor                 Single Family
1766      Full                               Purchase                  Investor                 2-4 Family
1767      No Income/Verified Asset           Purchase                  Investor                 Single Family
1768      No Ratio                           Purchase                  Investor                 PUD
1769      No Income/Verified Asset           Purchase                  Investor                 Single Family
1770      Stated Income                      Cash Out Refinance        Investor                 PUD
1771      No Ratio                           Purchase                  Investor                 PUD
1772      Stated Income                      Purchase                  Owner Occupied           Condominium
1773      No Ratio                           Purchase                  Investor                 PUD
1774      Stated Income                      Purchase                  Investor                 Single Family
1775      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1776      Stated Income                      Purchase                  Investor                 Single Family
1777      No Ratio                           Purchase                  Investor                 PUD
1778      Stated Income                      Purchase                  Investor                 Single Family
1779      Stated Income                      Purchase                  Investor                 Single Family
1780      No Ratio                           Purchase                  Owner Occupied           Single Family
1781      Stated Income                      Purchase                  Owner Occupied           Condominium
1782      No Ratio                           Purchase                  Owner Occupied           Single Family
1783      Full                               Purchase                  Investor                 2-4 Family
1784      No Ratio                           Purchase                  Investor                 PUD
1785      Stated Income                      Purchase                  Investor                 Condominium
1786      No Ratio                           Purchase                  Investor                 PUD
1787      No Ratio                           Purchase                  Owner Occupied           Single Family
1788      No Ratio                           Purchase                  Investor                 PUD
1789      Stated Income                      Purchase                  Owner Occupied           Single Family
1790      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1791      Full                               Purchase                  Investor                 2-4 Family
1792      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1793      Stated/Stated                      Cash Out Refinance        Investor                 2-4 Family
1794      Stated/Stated                      Cash Out Refinance        Investor                 2-4 Family
1795      No Documentation                   Rate/Term Refinance       Investor                 Condominium
1796      No Income/Verified Asset           Purchase                  Owner Occupied           Townhouse
1797      Stated Income                      Purchase                  Investor                 Single Family
1798      Stated Income                      Cash Out Refinance        Investor                 Single Family
1799      No Ratio                           Purchase                  Investor                 Condominium
1800      No Ratio                           Purchase                  Investor                 Condominium
1801      Stated Income                      Purchase                  Owner Occupied           Condominium
1802      No Ratio                           Purchase                  Investor                 Condominium
1803      Stated Income                      Purchase                  Investor                 PUD
1804      No Income/Verified Asset           Purchase                  Investor                 Single Family
1805      Stated Income                      Purchase                  Investor                 Single Family
1806      Stated Income                      Purchase                  Investor                 PUD
1807      Stated Income                      Purchase                  Investor                 Single Family
1808      No Ratio                           Purchase                  Investor                 PUD
1809      Stated Income                      Purchase                  Investor                 Single Family
1810      Stated Income                      Purchase                  Second Home              Single Family
1811      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1812      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1813      No Documentation                   Cash Out Refinance        Investor                 Condominium
1814      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1815      No Ratio                           Purchase                  Owner Occupied           Single Family
1816      Stated Income                      Purchase                  Owner Occupied           Single Family
1817      Full                               Purchase                  Investor                 Single Family
1818      No Ratio                           Purchase                  Owner Occupied           Condominium
1819      No Income/Verified Asset           Purchase                  Owner Occupied           2-4 Family
1820      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1821      Stated/Stated                      Purchase                  Investor                 Single Family
1822      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1823      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1824      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1825      No Documentation                   Purchase                  Owner Occupied           Single Family
1826      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1827      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
1828      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1829      Stated Income                      Purchase                  Second Home              Single Family
1830      Stated Income                      Purchase                  Second Home              Single Family
1831      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
1832      Stated Income                      Purchase                  Second Home              Condominium
1833      Stated Income                      Cash Out Refinance        Owner Occupied           PUD
1834      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
1835      Stated Income                      Purchase                  Second Home              Single Family
1836      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1837      No Ratio                           Purchase                  Investor                 Single Family
1838      No Documentation                   Purchase                  Investor                 Single Family
1839      Stated Income                      Purchase                  Owner Occupied           Condominium
1840      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1841      Full                               Purchase                  Investor                 Single Family
1842      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1843      Stated Income                      Cash Out Refinance        Investor                 Single Family
1844      Stated Income                      Cash Out Refinance        Investor                 Single Family
1845      Stated Income                      Purchase                  Owner Occupied           PUD
1846      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1847      Full                               Purchase                  Owner Occupied           Townhouse
1848      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1849      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1850      No Ratio                           Purchase                  Owner Occupied           Single Family
1851      Full                               Purchase                  Owner Occupied           Single Family
1852      No Ratio                           Purchase                  Investor                 2-4 Family
1853      No Documentation                   Purchase                  Investor                 2-4 Family
1854      Stated Income                      Purchase                  Owner Occupied           Single Family
1855      Stated Income                      Purchase                  Investor                 Single Family
1856      No Ratio                           Purchase                  Owner Occupied           PUD
1857      Stated Income                      Purchase                  Owner Occupied           Single Family
1858      Stated Income                      Purchase                  Owner Occupied           Condominium
1859      No Ratio                           Purchase                  Investor                 2-4 Family
1860      No Ratio                           Purchase                  Second Home              Condominium
1861      Stated Income                      Purchase                  Investor                 Single Family
1862      Stated Income                      Cash Out Refinance        Investor                 Single Family
1863      No Ratio                           Purchase                  Investor                 Single Family
1864      No Ratio                           Rate/Term Refinance       Investor                 Single Family
1865      Stated Income                      Purchase                  Investor                 Single Family
1866      No Documentation                   Cash Out Refinance        Owner Occupied           PUD
1867      Stated/Stated                      Purchase                  Investor                 Single Family
1868      Stated Income                      Purchase                  Owner Occupied           Single Family
1869      Stated Income                      Purchase                  Investor                 Single Family
1870      Stated Income                      Purchase                  Owner Occupied           Single Family
1871      Full                               Purchase                  Investor                 Single Family
1872      Stated Income                      Purchase                  Owner Occupied           Condominium
1873      Stated Income                      Purchase                  Investor                 Single Family
1874      No Income/Verified Asset           Purchase                  Owner Occupied           Townhouse
1875      Stated/Stated                      Purchase                  Investor                 PUD
1876      No Income/Verified Asset           Purchase                  Investor                 Single Family
1877      No Income/Verified Asset           Purchase                  Investor                 Single Family
1878      No Documentation                   Purchase                  Owner Occupied           PUD
1879      No Ratio                           Purchase                  Owner Occupied           PUD
1880      No Ratio                           Purchase                  Owner Occupied           PUD
1881      Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
1882      Stated Income                      Purchase                  Investor                 PUD
1883      Stated Income                      Cash Out Refinance        Investor                 Single Family
1884      No Income/Verified Asset           Purchase                  Investor                 Single Family
1885      No Ratio                           Rate/Term Refinance       Investor                 Single Family
1886      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1887      No Income/Verified Asset           Purchase                  Owner Occupied           Townhouse
1888      No Documentation                   Purchase                  Investor                 PUD
1889      Stated/Stated                      Purchase                  Investor                 PUD
1890      No Ratio                           Purchase                  Investor                 Single Family
1891      No Documentation                   Cash Out Refinance        Owner Occupied           PUD
1892      Stated/Stated                      Purchase                  Owner Occupied           2-4 Family
1893      No Ratio                           Purchase                  Second Home              Single Family
1894      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1895      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1896      Full                               Cash Out Refinance        Owner Occupied           Condominium
1897      Stated Income                      Purchase                  Investor                 Single Family
1898      Stated Income                      Purchase                  Investor                 2-4 Family
1899      No Ratio                           Purchase                  Investor                 PUD
1900      Stated Income                      Purchase                  Owner Occupied           Single Family
1901      Stated Income                      Cash Out Refinance        Investor                 2-4 Family
1902      Stated Income                      Purchase                  Investor                 PUD
1903      No Documentation                   Purchase                  Investor                 2-4 Family
1904      Stated Income                      Purchase                  Investor                 2-4 Family
1905      No Income/Verified Asset           Rate/Term Refinance       Owner Occupied           Townhouse
1906      Stated Income                      Purchase                  Owner Occupied           Single Family
1907      No Income/Verified Asset           Purchase                  Investor                 Single Family
1908      Stated Income                      Purchase                  Investor                 PUD
1909      Stated Income                      Purchase                  Owner Occupied           Condominium
1910      No Ratio                           Purchase                  Owner Occupied           Single Family
1911      No Income/Verified Asset           Rate/Term Refinance       Investor                 Single Family
1912      Stated Income                      Cash Out Refinance        Investor                 Condominium
1913      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1914      No Documentation                   Purchase                  Owner Occupied           Single Family
1915      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1916      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1917      Stated Income                      Purchase                  Owner Occupied           Single Family
1918      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
1919      No Income/No Asset                 Cash Out Refinance        Owner Occupied           Single Family
1920      No Ratio                           Purchase                  Investor                 Single Family
1921      No Ratio                           Cash Out Refinance        Investor                 Single Family
1922      No Ratio                           Purchase                  Owner Occupied           2-4 Family
1923      Stated Income                      Purchase                  Investor                 2-4 Family
1924      Stated/Stated                      Purchase                  Investor                 2-4 Family
1925      No Ratio                           Purchase                  Owner Occupied           Single Family
1926      Stated Income                      Purchase                  Investor                 Single Family
1927      Stated Income                      Purchase                  Owner Occupied           PUD
1928      Full                               Purchase                  Investor                 Single Family
1929      Stated Income                      Purchase                  Owner Occupied           Single Family
1930      No Documentation                   Cash Out Refinance        Owner Occupied           Single Family
1931      No Documentation                   Purchase                  Investor                 Single Family
1932      Stated Income                      Purchase                  Owner Occupied           PUD
1933      No Ratio                           Purchase                  Owner Occupied           Condominium
1934      Stated Income                      Purchase                  Second Home              PUD
1935      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
1936      Stated Income                      Purchase                  Investor                 2-4 Family
1937      Stated Income                      Purchase                  Investor                 Condominium
1938      Stated Income                      Purchase                  Investor                 Single Family
1939      No Documentation                   Purchase                  Investor                 PUD
1940      Stated Income                      Purchase                  Investor                 Condominium
1941      No Income/Verified Asset           Purchase                  Investor                 Single Family
1942      Stated Income                      Purchase                  Investor                 Single Family
1943      Stated Income                      Purchase                  Investor                 Single Family
1944      Stated/Stated                      Purchase                  Second Home              Condominium
1945      Stated/Stated                      Purchase                  Owner Occupied           Single Family
1946      Stated/Stated                      Purchase                  Second Home              Condominium
1947      Stated/Stated                      Cash Out Refinance        Investor                 Single Family
1948      Limited                            Purchase                  Investor                 Condominium
1949      No Documentation                   Purchase                  Owner Occupied           Single Family
1950      No Ratio                           Purchase                  Investor                 PUD
1951      Stated Income                      Purchase                  Owner Occupied           PUD
1952      No Income/Verified Asset           Purchase                  Owner Occupied           PUD
1953      Stated Income                      Purchase                  Second Home              Condominium
1954      No Ratio                           Purchase                  Investor                 PUD
1955      No Income/Verified Asset           Cash Out Refinance        Owner Occupied           Single Family
1956      No Ratio                           Purchase                  Owner Occupied           PUD
1957      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1958      No Documentation                   Purchase                  Owner Occupied           PUD
1959      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1960      No Income/Verified Asset           Rate/Term Refinance       Second Home              Single Family
1961      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1962      Stated/Stated                      Cash Out Refinance        Owner Occupied           Single Family
1963      Stated Income                      Purchase                  Investor                 PUD
1964      Stated Income                      Purchase                  Investor                 Single Family
1965      No Ratio                           Purchase                  Owner Occupied           Single Family
1966      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
1967      Stated Income                      Purchase                  Investor                 PUD
1968      No Ratio                           Purchase                  Investor                 Single Family
1969      Stated Income                      Purchase                  Investor                 Single Family
1970      No Ratio                           Purchase                  Owner Occupied           Condominium
1971      Full                               Purchase                  Second Home              Single Family
1972      No Ratio                           Purchase                  Investor                 Single Family
1973      Stated/Stated                      Rate/Term Refinance       Owner Occupied           Single Family
1974      No Ratio                           Purchase                  Owner Occupied           Single Family
1975      No Ratio                           Rate/Term Refinance       Owner Occupied           PUD
1976      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1977      Stated Income                      Purchase                  Owner Occupied           Condominium
1978      Full                               Purchase                  Investor                 2-4 Family
1979      No Ratio                           Cash Out Refinance        Owner Occupied           PUD
1980      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1981      Stated Income                      Purchase                  Investor                 PUD
1982      No Ratio                           Purchase                  Owner Occupied           2-4 Family
1983      No Income/No Asset                 Purchase                  Investor                 PUD
1984      No Income/Verified Asset           Purchase                  Investor                 Single Family
1985      No Ratio                           Purchase                  Owner Occupied           PUD
1986      Full                               Purchase                  Owner Occupied           Condominium
1987      No Ratio                           Purchase                  Investor                 2-4 Family
1988      No Income/Verified Asset           Purchase                  Second Home              Single Family
1989      No Ratio                           Purchase                  Owner Occupied           Single Family
1990      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
1991      No Ratio                           Purchase                  Investor                 2-4 Family
1992      No Ratio                           Rate/Term Refinance       Investor                 Single Family
1993      Stated Income                      Cash Out Refinance        Investor                 Single Family
1994      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
1995      Stated Income                      Rate/Term Refinance       Owner Occupied           Condominium
1996      Stated Income                      Purchase                  Owner Occupied           2-4 Family
1997      No Documentation                   Purchase                  Investor                 Single Family
1998      No Documentation                   Purchase                  Owner Occupied           Condominium
1999      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
2000      Full                               Purchase                  Investor                 Single Family
2001      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
2002      Stated Income                      Purchase                  Investor                 Single Family
2003      No Income/Verified Asset           Purchase                  Investor                 Single Family
2004      Full                               Purchase                  Investor                 2-4 Family
2005      Full                               Cash Out Refinance        Owner Occupied           Single Family
2006      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
2007      No Income/Verified Asset           Purchase                  Owner Occupied           Condominium
2008      Stated/Stated                      Purchase                  Owner Occupied           Condominium
2009      Stated Income                      Purchase                  Investor                 PUD
2010      Stated Income                      Purchase                  Investor                 Single Family
2011      No Ratio                           Purchase                  Investor                 Single Family
2012      Stated Income                      Purchase                  Investor                 Single Family
2013      Limited                            Purchase                  Second Home              PUD
2014      Stated Income                      Cash Out Refinance        Investor                 Single Family
2015      Stated/Stated                      Purchase                  Owner Occupied           Condominium
2016      Stated/Stated                      Purchase                  Investor                 PUD
2017      Stated Income                      Purchase                  Owner Occupied           Single Family
2018      Stated Income                      Purchase                  Owner Occupied           2-4 Family
2019      Full                               Purchase                  Investor                 PUD
2020      Stated Income                      Purchase                  Investor                 Single Family
2021      No Ratio                           Purchase                  Owner Occupied           Single Family
2022      No Income/Verified Asset           Purchase                  Owner Occupied           Single Family
2023      No Ratio                           Purchase                  Second Home              Condominium
2024      No Ratio                           Purchase                  Investor                 Single Family
2025      No Ratio                           Purchase                  Owner Occupied           2-4 Family
2026      Stated Income                      Purchase                  Investor                 Single Family
2027      No Ratio                           Purchase                  Owner Occupied           Single Family
2028      No Ratio                           Cash Out Refinance        Owner Occupied           Single Family
2029      No Ratio                           Purchase                  Investor                 2-4 Family
2030      No Income/Verified Asset           Cash Out Refinance        Investor                 PUD
2031      Full                               Purchase                  Second Home              Condominium
2032      Full                               Purchase                  Owner Occupied           Condominium
2033      No Income/Verified Asset           Purchase                  Investor                 Single Family
2034      Stated Income                      Rate/Term Refinance       Second Home              Single Family
2035      Stated Income                      Rate/Term Refinance       Second Home              Single Family
2036      Full                               Purchase                  Investor                 Condominium
2037      Stated Income                      Cash Out Refinance        Owner Occupied           Single Family
2038      Full                               Rate/Term Refinance       Owner Occupied           Single Family
2039      Stated Income                      Purchase                  Second Home              PUD
2040      Stated/Stated                      Cash Out Refinance        Investor                 Single Family
2041      Stated Income                      Rate/Term Refinance       Owner Occupied           Single Family
2042      Stated Income                      Purchase                  Owner Occupied           Single Family
2043      Stated Income                      Rate/Term Refinance       Owner Occupied           Condominium
2044      Full                               Rate/Term Refinance       Owner Occupied           2-4 Family
2045      Stated Income                      Purchase                  Second Home              Condominium




--------------------------------------------------------------------------------




          UNITS    ASSUMABLE          ROLL   AGE
1         1        Yes                58     2
2         1        Yes                59     1
3         1        Yes                57     3
4         1        Yes                52     8
5         1        Yes                54     6
6         1        Yes                58     2
7         1        Yes                56     4
8         1        Yes                58     2
9         1        Yes                59     1
10        1        No                 55     5
11        3        Yes                59     1
12        1        Yes                59     1
13        1        No                 59     1
14        3        Yes                59     1
15        1        Yes                59     1
16        1        Yes                57     3
17        1        Yes                59     1
18        1        Yes                59     1
19        1        Yes                59     1
20        1        Yes                58     2
21        1        Yes                59     1
22        1        Yes                59     1
23        1        Yes                59     1
24        1        Yes                59     1
25        1        Yes                59     1
26        1        Yes                57     3
27        1        Yes                59     1
28        2        Yes                59     1
29        1        Yes                59     1
30        1        Yes                59     1
31        2        Yes                59     1
32        1        Yes                59     1
33        1        Yes                59     1
34        1        Yes                59     1
35        1        Yes                59     1
36        1        Yes                59     1
37        1        Yes                59     1
38        1        Yes                59     1
39        1        Yes                59     1
40        1        Yes                59     1
41        1        Yes                59     1
42        1        Yes                59     1
43        1        No                 59     1
44        1        No                 59     1
45        1        No                 59     1
46        1        Yes                59     1
47        1        No                 59     1
48        1        Yes                59     1
49        1        Yes                59     1
50        1        Yes                59     1
51        1        No                 59     1
52        1        Yes                59     1
53        2        Yes                59     1
54        2        Yes                59     1
55        1        Yes                59     1
56        1        Yes                59     1
57        1        Yes                59     1
58        1        Yes                59     1
59        3        Yes                59     1
60        1        Yes                59     1
61        3        Yes                59     1
62        1        Yes                59     1
63        1        No                 58     2
64        1        Yes                57     3
65        1        Yes                57     3
66        1        Yes                57     3
67        1        Yes                57     3
68        1        Yes                57     3
69        1        Yes                58     2
70        1        Yes                57     3
71        1        No                 58     2
72        1        Yes                58     2
73        1        Yes                57     3
74        1        No                 56     4
75        1        Yes                57     3
76        1        Yes                57     3
77        2        Yes                58     2
78        4        Yes                58     2
79        4        Yes                57     3
80        1        Yes                57     3
81        1        Yes                58     2
82        1        Yes                57     3
83        1        Yes                57     3
84        1        Yes                57     3
85        1        Yes                59     1
86        1        No                 59     1
87        1        Yes                59     1
88        1        Yes                58     2
89        3        Yes                57     3
90        1        No                 59     1
91        1        Yes                57     3
92        1        Yes                59     1
93        1        Yes                59     1
94        1        Yes                57     3
95        1        Yes                58     2
96        1        No                 58     2
97        1        Yes                57     3
98        4        Yes                57     3
99        1        Yes                57     3
100       1        Yes                49     11
101       2        Yes                59     1
102       1        Yes                59     1
103       1        Yes                59     1
104       1        Yes                59     1
105       1        Yes                59     1
106       1        Yes                59     1
107       1        Yes                58     2
108       1        Yes                59     1
109       1        Yes                58     2
110       1        Yes                59     1
111       1        Yes                58     2
112       1        Yes                59     1
113       1        Yes                59     1
114       1        Yes                59     1
115       1        Yes                59     1
116       1        Yes                59     1
117       1        Yes                59     1
118       1        Yes                59     1
119       1        Yes                59     1
120       1        Yes                59     1
121       1        Yes                59     1
122       1        Yes                59     1
123       1        Yes                59     1
124       1        Yes                59     1
125       1        Yes                59     1
126       1        No                 59     1
127       1        Yes                58     2
128       1        Yes                59     1
129       1        Yes                59     1
130       1        Yes                59     1
131       1        Yes                59     1
132       1        Yes                58     2
133       1        Yes                58     2
134       1        Yes                58     2
135       1        No                 59     1
136       1        No                 59     1
137       1        Yes                59     1
138       3        Yes                59     1
139       1        Yes                59     1
140       1        Yes                59     1
141       2        Yes                59     1
142       1        Yes                59     1
143       1        Yes                59     1
144       3        Yes                56     4
145       1        Yes                57     3
146       2        Yes                59     1
147       1        Yes                59     1
148       1        Yes                59     1
149       2        Yes                59     1
150       1        Yes                59     1
151       1        Yes                59     1
152       1        Yes                59     1
153       1        Yes                59     1
154       1        Yes                59     1
155       1        Yes                59     1
156       1        Yes                59     1
157       1        Yes                58     2
158       1        Yes                59     1
159       2        Yes                57     3
160       1        Yes                59     1
161       1        Yes                59     1
162       1        Yes                58     2
163       1        Yes                59     1
164       1        Yes                58     2
165       1        Yes                58     2
166       1        Yes                59     1
167       1        No                 58     2
168       1        Yes                58     2
169       1        Yes                59     1
170       1        Yes                59     1
171       1        Yes                58     2
172       1        Yes                59     1
173       1        Yes                59     1
174       1        Yes                59     1
175       1        Yes                59     1
176       1        Yes                59     1
177       1        Yes                57     3
178       1        Yes                58     2
179       1        Yes                58     2
180       1        Yes                58     2
181       1        Yes                58     2
182       1        Yes                58     2
183       1        Yes                59     1
184       1        Yes                58     2
185       1        Yes                58     2
186       1        Yes                57     3
187       1        Yes                58     2
188       1        Yes                58     2
189       1        Yes                58     2
190       1        Yes                58     2
191       1        Yes                58     2
192       1        Yes                58     2
193       3        Yes                58     2
194       1        Yes                58     2
195       1        Yes                58     2
196       1        Yes                58     2
197       1        Yes                58     2
198       1        Yes                58     2
199       1        Yes                58     2
200       2        Yes                58     2
201       1        Yes                59     1
202       1        Yes                59     1
203       1        Yes                59     1
204       1        Yes                59     1
205       1        Yes                59     1
206       1        Yes                59     1
207       1        Yes                59     1
208       1        No                 58     2
209       1        No                 58     2
210       1        Yes                59     1
211       1        Yes                59     1
212       1        No                 58     2
213       1        Yes                58     2
214       1        No                 58     2
215       1        Yes                59     1
216       1        Yes                59     1
217       1        Yes                59     1
218       1        Yes                59     1
219       1        Yes                59     1
220       1        Yes                58     2
221       1        Yes                58     2
222       1        Yes                58     2
223       1        Yes                59     1
224       1        Yes                59     1
225       1        Yes                59     1
226       1        Yes                59     1
227       1        No                 59     1
228       1        No                 59     1
229       1        Yes                59     1
230       1        Yes                59     1
231       1        No                 59     1
232       1        Yes                59     1
233       1        Yes                59     1
234       1        Yes                59     1
235       1        Yes                58     2
236       1        Yes                58     2
237       1        Yes                58     2
238       1        Yes                58     2
239       1        Yes                60     0
240       1        Yes                60     0
241       1        Unknown            58     2
242       1        Unknown            58     2
243       1        With Consent       58     2
244       1        Unknown            58     2
245       1        Unknown            59     1
246       1        Unknown            58     2
247       1        Unknown            58     2
248       1        Unknown            57     3
249       1        Unknown            59     1
250       1        Unknown            59     1
251       1        Unknown            59     1
252       4        Combo              58     2
253       1        Unknown            58     2
254       1        Unknown            58     2
255       1        Unknown            58     2
256       1        With Consent       59     1
257       1        With Consent       58     2
258       1        Unknown            57     3
259       1        Unknown            58     2
260       1        Unknown            58     2
261       1        Combo              59     1
262       1        Unknown            58     2
263       1        With Consent       58     2
264       1        Unknown            58     2
265       1        Unknown            59     1
266       1        Yes                59     1
267       1        Yes                56     4
268       1        Yes                59     1
269       1        No                 59     1
270       1        No                 59     1
271       1        No                 59     1
272       1        Yes                59     1
273       1        Yes                59     1
274       1        Yes                59     1
275       1        Yes                59     1
276       1        Yes                59     1
277       1        No                 59     1
278       1        Yes                59     1
279       1        Yes                59     1
280       1        Yes                59     1
281       2        Yes                59     1
282       1        Yes                59     1
283       1        Unknown            59     1
284       1        Unknown            59     1
285       1        Yes                59     1
286       1        Yes                59     1
287       1        Yes                59     1
288       1        Yes                59     1
289       1        Yes                59     1
290       2        Yes                59     1
291       4        Yes                59     1
292       1        No                 59     1
293       1        Yes                59     1
294       1        No                 59     1
295       1        Yes                59     1
296       1        Yes                59     1
297       1        Yes                59     1
298       1        Yes                59     1
299       1        Yes                59     1
300       1        Yes                59     1
301       1        Yes                59     1
302       1        Yes                59     1
303       1        No                 59     1
304       1        Yes                59     1
305       1        Yes                59     1
306       3        Yes                59     1
307       1        Yes                59     1
308       1        Yes                59     1
309       1        Yes                59     1
310       1        Yes                59     1
311       1        Yes                59     1
312       1        Yes                59     1
313       1        Yes                59     1
314       1        Yes                59     1
315       1        Yes                59     1
316       1        Yes                59     1
317       1        Yes                59     1
318       1        Yes                59     1
319       1        Yes                59     1
320       1        Yes                59     1
321       1        Yes                58     2
322       1        Yes                59     1
323       1        Yes                59     1
324       1        Yes                59     1
325       1        No                 59     1
326       1        Yes                59     1
327       1        Yes                59     1
328       1        Yes                58     2
329       1        Yes                59     1
330       1        Yes                59     1
331       1        Yes                59     1
332       2        No                 59     1
333       1        Yes                59     1
334       1        Yes                57     3
335       1        No                 58     2
336       1        Yes                59     1
337       2        No                 59     1
338       1        Yes                59     1
339       1        Yes                59     1
340       1        Yes                59     1
341       1        Yes                59     1
342       1        No                 59     1
343       1        Yes                59     1
344       1        Yes                59     1
345       1        Yes                59     1
346       1        Unknown            58     2
347       1        Unknown            59     1
348       1        Unknown            58     2
349       1        Combo              57     3
350       1        Unknown            57     3
351       1        Unknown            59     1
352       1        Unknown            59     1
353       1        Unknown            58     2
354       1        Combo              58     2
355       1        Combo              59     1
356       1        Unknown            58     2
357       1        No                 58     2
358       1        Unknown            57     3
359       1        Unknown            59     1
360       1        Unknown            58     2
361       1        Unknown            58     2
362       1        Unknown            57     3
363       1        Unknown            60     0
364       1        Yes                59     1
365       1        Unknown            59     1
366       1        Unknown            58     2
367       3        Yes                58     2
368       1        Unknown            58     2
369       1        Unknown            58     2
370       1        Unknown            58     2
371       1        Unknown            58     2
372       1        Unknown            58     2
373       1        Unknown            59     1
374       1        Unknown            58     2
375       1        Unknown            59     1
376       1        With Consent       58     2
377       1        Unknown            58     2
378       1        Unknown            59     1
379       1        Unknown            58     2
380       1        Unknown            58     2
381       1        Unknown            58     2
382       1        Unknown            59     1
383       1        Unknown            58     2
384       1        Unknown            58     2
385       1        Unknown            59     1
386       1        Unknown            59     1
387       1        Unknown            58     2
388       1        Unknown            58     2
389       1        Yes                58     2
390       1        Yes                59     1
391       1        Yes                59     1
392       1        Yes                58     2
393       4        Yes                59     1
394       4        Yes                59     1
395       1        Unknown            57     3
396       1        Unknown            59     1
397       1        With Consent       59     1
398       1        With Consent       59     1
399       1        With Consent       59     1
400       1        Unknown            57     3
401       1        Unknown            57     3
402       1        Unknown            58     2
403       1        Combo              59     1
404       1        Unknown            57     3
405       1        Unknown            57     3
406       1        Unknown            59     1
407       1        Unknown            59     1
408       1        Unknown            59     1
409       1        Unknown            59     1
410       1        Unknown            56     4
411       1        With Consent       59     1
412       1        Combo              58     2
413       1        Unknown            56     4
414       1        Unknown            59     1
415       1        Unknown            58     2
416       1        Unknown            59     1
417       1        Unknown            59     1
418       1        Combo              59     1
419       1        Unknown            60     0
420       1        Unknown            58     2
421       1        Unknown            57     3
422       1        Unknown            57     3
423       1        Unknown            58     2
424       1        Unknown            57     3
425       1        Unknown            58     2
426       1        Unknown            58     2
427       1        Combo              56     4
428       1        Unknown            59     1
429       1        Unknown            59     1
430       1        Combo              57     3
431       1        Unknown            59     1
432       1        Unknown            59     1
433       1        Unknown            59     1
434       1        Unknown            60     0
435       1        With Consent       59     1
436       1        Unknown            59     1
437       1        Unknown            59     1
438       1        Unknown            59     1
439       1        Unknown            59     1
440       1        Unknown            59     1
441       1        Unknown            57     3
442       1        Unknown            59     1
443       1        Unknown            59     1
444       1        Unknown            59     1
445       1        Unknown            59     1
446       1        Unknown            59     1
447       1        Unknown            60     0
448       1        Unknown            59     1
449       1        Unknown            58     2
450       1        Unknown            59     1
451       1        Unknown            58     2
452       1        Unknown            59     1
453       1        Unknown            57     3
454       1        Unknown            58     2
455       2        Combo              59     1
456       1        Unknown            58     2
457       1        Unknown            59     1
458       1        Unknown            57     3
459       1        Unknown            58     2
460       1        Unknown            58     2
461       1        Unknown            59     1
462       1        Unknown            56     4
463       1        Unknown            58     2
464       1        Unknown            59     1
465       1        Unknown            59     1
466       1        Unknown            60     0
467       1        Unknown            59     1
468       1        Unknown            59     1
469       1        Unknown            59     1
470       1        Unknown            59     1
471       1        Unknown            60     0
472       1        Unknown            59     1
473       1        Unknown            59     1
474       1        Unknown            59     1
475       1        Combo              59     1
476       1        Unknown            60     0
477       1        Unknown            59     1
478       1        Unknown            59     1
479       1        Combo              59     1
480       1        Combo              59     1
481       1        Unknown            60     0
482       1        Unknown            59     1
483       1        Unknown            59     1
484       1        Unknown            60     0
485       1        Combo              59     1
486       1        Unknown            60     0
487       1        Unknown            59     1
488       1        Unknown            59     1
489       1        Unknown            59     1
490       1        Unknown            59     1
491       1        Unknown            59     1
492       1        Unknown            59     1
493       1        Unknown            59     1
494       1        Unknown            59     1
495       1        Unknown            59     1
496       1        Unknown            60     0
497       1        Unknown            59     1
498       1        Unknown            59     1
499       1        Unknown            59     1
500       1        Yes                60     0
501       1        Unknown            58     2
502       1        Unknown            59     1
503       1        Unknown            58     2
504       1        Combo              59     1
505       1        Unknown            59     1
506       1        Unknown            59     1
507       1        Unknown            58     2
508       1        Unknown            58     2
509       1        Combo              59     1
510       1        Unknown            59     1
511       1        Unknown            59     1
512       1        Unknown            59     1
513       1        Unknown            58     2
514       1        Unknown            59     1
515       1        Unknown            59     1
516       2        Unknown            58     2
517       1        Unknown            59     1
518       1        Unknown            58     2
519       1        Unknown            59     1
520       1        Unknown            59     1
521       1        Yes                58     2
522       1        Unknown            59     1
523       1        With Consent       58     2
524       1        Unknown            58     2
525       1        Unknown            58     2
526       1        Unknown            59     1
527       1        Unknown            58     2
528       1        Unknown            59     1
529       1        Unknown            59     1
530       2        With Consent       58     2
531       1        Unknown            58     2
532       1        Unknown            58     2
533       1        Unknown            59     1
534       1        With Consent       59     1
535       1        Unknown            59     1
536       1        Unknown            59     1
537       1        Unknown            59     1
538       1        Unknown            59     1
539       1        Unknown            59     1
540       1        Unknown            59     1
541       1        Unknown            59     1
542       1        Unknown            59     1
543       1        Unknown            59     1
544       1        Unknown            59     1
545       1        Unknown            59     1
546       1        Unknown            59     1
547       1        With Consent       59     1
548       1        Combo              59     1
549       1        Unknown            59     1
550       1        Unknown            59     1
551       1        Unknown            60     0
552       1        Unknown            59     1
553       1        Unknown            60     0
554       1        Unknown            58     2
555       1        Unknown            60     0
556       1        Unknown            59     1
557       1        Unknown            58     2
558       1        No                 59     1
559       1        Unknown            60     0
560       1        Combo              59     1
561       1        Unknown            60     0
562       1        Unknown            58     2
563       1        Unknown            59     1
564       1        Unknown            60     0
565       1        Unknown            59     1
566       1        Combo              58     2
567       1        Unknown            59     1
568       1        With Consent       58     2
569       1        Unknown            60     0
570       1        Unknown            59     1
571       1        Unknown            58     2
572       1        Unknown            59     1
573       1        With Consent       58     2
574       1        Combo              58     2
575       1        Unknown            59     1
576       1        Unknown            58     2
577       2        Unknown            58     2
578       1        Unknown            58     2
579       1        With Consent       58     2
580       1        Unknown            59     1
581       1        Combo              59     1
582       3        Unknown            59     1
583       1        Yes                60     0
584       1        Unknown            59     1
585       1        Unknown            59     1
586       1        Unknown            59     1
587       1        Combo              59     1
588       1        Unknown            59     1
589       1        Unknown            59     1
590       1        Unknown            59     1
591       1        Unknown            59     1
592       1        Unknown            59     1
593       1        With Consent       59     1
594       1        Unknown            59     1
595       1        Unknown            59     1
596       1        Unknown            59     1
597       1        Unknown            59     1
598       1        With Consent       59     1
599       1        Unknown            59     1
600       1        With Consent       59     1
601       1        Unknown            59     1
602       1        Unknown            59     1
603       1        Unknown            60     0
604       1        Combo              59     1
605       1        Unknown            59     1
606       1        Unknown            57     3
607       1        Unknown            58     2
608       1        With Consent       59     1
609       1        Unknown            60     0
610       1        Unknown            59     1
611       4        Unknown            59     1
612       1        Combo              59     1
613       1        Combo              59     1
614       1        Unknown            59     1
615       1        Combo              59     1
616       1        No                 59     1
617       1        Combo              59     1
618       1        Unknown            59     1
619       1        Unknown            59     1
620       1        Unknown            58     2
621       1        Combo              59     1
622       1        Unknown            58     2
623       1        Unknown            59     1
624       1        Combo              59     1
625       1        Combo              55     5
626       1        Unknown            54     6
627       1        Unknown            56     4
628       1        Unknown            55     5
629       1        Unknown            56     4
630       1        Unknown            59     1
631       1        Unknown            55     5
632       1        Unknown            57     3
633       1        Unknown            60     0
634       1        Unknown            59     1
635       1        Combo              60     0
636       1        Unknown            60     0
637       1        Unknown            59     1
638       1        Unknown            59     1
639       1        Unknown            59     1
640       1        Combo              59     1
641       1        Unknown            59     1
642       1        Unknown            58     2
643       1        Unknown            59     1
644       1        Unknown            59     1
645       1        Unknown            59     1
646       1        Combo              59     1
647       1        Unknown            59     1
648       1        Unknown            59     1
649       1        Unknown            59     1
650       1        Unknown            59     1
651       1        Unknown            59     1
652       1        Unknown            59     1
653       1        Combo              59     1
654       1        Unknown            59     1
655       1        Combo              58     2
656       1        Unknown            59     1
657       1        Unknown            59     1
658       1        Unknown            59     1
659       1        Unknown            59     1
660       1        Unknown            58     2
661       1        Unknown            59     1
662       1        With Consent       58     2
663       1        Unknown            58     2
664       1        Unknown            59     1
665       1        Unknown            58     2
666       1        With Consent       58     2
667       1        Unknown            58     2
668       1        Unknown            59     1
669       1        Unknown            59     1
670       1        Unknown            59     1
671       1        Unknown            58     2
672       1        Unknown            58     2
673       1        Unknown            59     1
674       1        Unknown            59     1
675       1        Unknown            58     2
676       1        Unknown            58     2
677       1        With Consent       59     1
678       1        Unknown            59     1
679       1        Unknown            59     1
680       1        Unknown            59     1
681       1        Unknown            59     1
682       1        Unknown            58     2
683       1        Unknown            58     2
684       1        Unknown            59     1
685       1        Unknown            59     1
686       1        Combo              59     1
687       1        Unknown            58     2
688       1        Unknown            59     1
689       1        Unknown            58     2
690       1        Unknown            60     0
691       1        Unknown            59     1
692       1        Unknown            59     1
693       1        Unknown            58     2
694       1        With Consent       59     1
695       1        Unknown            60     0
696       1        Unknown            58     2
697       1        Unknown            60     0
698       1        Combo              59     1
699       1        Unknown            59     1
700       2        Unknown            59     1
701       1        Unknown            59     1
702       1        Unknown            59     1
703       1        Unknown            60     0
704       1        Unknown            59     1
705       1        Unknown            59     1
706       1        Unknown            59     1
707       1        Unknown            58     2
708       1        Unknown            60     0
709       1        Unknown            59     1
710       1        Yes                59     1
711       1        Unknown            60     0
712       1        Unknown            59     1
713       1        Unknown            58     2
714       1        Unknown            60     0
715       1        Combo              59     1
716       1        Unknown            60     0
717       1        Unknown            58     2
718       1        Unknown            59     1
719       4        Yes                58     2
720       1        Yes                58     2
721       1        Yes                57     3
722       1        Yes                57     3
723       1        Yes                58     2
724       1        Yes                59     1
725       1        Yes                57     3
726       4        Yes                58     2
727       1        No                 56     4
728       1        Yes                58     2
729       1        Yes                59     1
730       4        Yes                57     3
731       1        Yes                57     3
732       1        Yes                57     3
733       1        Yes                57     3
734       4        Yes                58     2
735       1        Yes                58     2
736       1        Yes                57     3
737       2        Yes                57     3
738       1        Yes                57     3
739       1        Yes                58     2
740       1        Yes                57     3
741       1        Unknown            59     1
742       1        With Consent       59     1
743       1        Combo              59     1
744       1        Combo              59     1
745       1        Unknown            59     1
746       1        With Consent       59     1
747       1        With Consent       59     1
748       1        Unknown            59     1
749       1        Unknown            52     8
750       1        Unknown            59     1
751       1        Combo              59     1
752       1        Unknown            59     1
753       1        Unknown            59     1
754       1        Unknown            59     1
755       1        With Consent       59     1
756       1        Combo              59     1
757       1        Unknown            59     1
758       1        Unknown            59     1
759       1        Combo              59     1
760       1        Unknown            59     1
761       1        Unknown            59     1
762       1        Unknown            59     1
763       1        Unknown            59     1
764       1        Unknown            59     1
765       1        Unknown            59     1
766       1        Unknown            59     1
767       1        Unknown            59     1
768       1        Unknown            59     1
769       1        With Consent       59     1
770       1        Unknown            59     1
771       1        With Consent       59     1
772       1        Unknown            59     1
773       1        Unknown            59     1
774       1        Unknown            59     1
775       1        Unknown            60     0
776       1        Unknown            60     0
777       1        Unknown            60     0
778       1        Combo              60     0
779       1        Unknown            60     0
780       1        Unknown            59     1
781       1        Unknown            60     0
782       1        Unknown            60     0
783       1        Unknown            59     1
784       1        Combo              59     1
785       1        Unknown            60     0
786       1        Unknown            60     0
787       1        Unknown            59     1
788       1        Unknown            60     0
789       1        Unknown            59     1
790       1        Unknown            59     1
791       1        Unknown            59     1
792       1        Unknown            59     1
793       1        Unknown            59     1
794       1        Combo              60     0
795       1        Unknown            60     0
796       1        Unknown            59     1
797       1        Unknown            59     1
798       1        Unknown            59     1
799       1        Unknown            59     1
800       1        Unknown            59     1
801       1        Unknown            59     1
802       1        Unknown            59     1
803       1        With Consent       59     1
804       1        Unknown            59     1
805       1        Yes                59     1
806       1        Unknown            55     5
807       1        No                 59     1
808       1        With Consent       60     0
809       2        Unknown            60     0
810       1        Unknown            59     1
811       1        Unknown            60     0
812       1        Yes                60     0
813       1        Yes                59     1
814       1        With Consent       59     1
815       1        Unknown            60     0
816       1        Unknown            59     1
817       1        Unknown            59     1
818       1        Unknown            59     1
819       1        With Consent       60     0
820       1        Unknown            59     1
821       1        Unknown            59     1
822       1        Unknown            59     1
823       1        With Consent       59     1
824       1        Unknown            59     1
825       1        Unknown            59     1
826       1        Unknown            59     1
827       1        Unknown            59     1
828       1        Unknown            59     1
829       1        Unknown            59     1
830       1        With Consent       59     1
831       1        Combo              59     1
832       1        Unknown            59     1
833       1        With Consent       60     0
834       1        Unknown            59     1
835       1        Unknown            59     1
836       1        Unknown            59     1
837       1        Unknown            59     1
838       1        Unknown            60     0
839       1        Unknown            59     1
840       1        Unknown            58     2
841       1        Unknown            59     1
842       1        Combo              59     1
843       1        With Consent       59     1
844       1        Unknown            59     1
845       1        Yes                60     0
846       1        Unknown            59     1
847       1        Unknown            59     1
848       1        Unknown            60     0
849       1        Unknown            59     1
850       1        Unknown            59     1
851       1        Yes                60     0
852       1        Unknown            59     1
853       1        Unknown            59     1
854       1        Unknown            59     1
855       1        Unknown            60     0
856       1        Combo              60     0
857       1        Unknown            59     1
858       1        Unknown            59     1
859       1        Unknown            59     1
860       1        Unknown            60     0
861       1        Unknown            59     1
862       1        With Consent       59     1
863       1        Unknown            59     1
864       1        Combo              59     1
865       1        Unknown            58     2
866       1        Unknown            59     1
867       1        Yes                59     1
868       1        Yes                59     1
869       1        Unknown            59     1
870       1        Unknown            60     0
871       1        Unknown            60     0
872       1        Unknown            59     1
873       1        Combo              59     1
874       1        Unknown            59     1
875       1        Unknown            59     1
876       1        Unknown            60     0
877       1        Unknown            59     1
878       1        Unknown            59     1
879       1        Unknown            59     1
880       1        Unknown            59     1
881       1        Unknown            60     0
882       1        Unknown            59     1
883       1        Unknown            59     1
884       1        Unknown            60     0
885       1        Unknown            59     1
886       1        Unknown            59     1
887       1        Unknown            59     1
888       1        Unknown            58     2
889       1        Unknown            58     2
890       1        Unknown            59     1
891       1        Unknown            60     0
892       1        Unknown            59     1
893       1        Unknown            59     1
894       1        Unknown            58     2
895       1        Unknown            60     0
896       1        Unknown            59     1
897       1        Unknown            59     1
898       1        Unknown            60     0
899       1        Unknown            60     0
900       1        Unknown            59     1
901       1        Unknown            60     0
902       1        Unknown            58     2
903       1        Unknown            59     1
904       1        Unknown            59     1
905       1        Unknown            59     1
906       1        Combo              59     1
907       2        Yes                59     1
908       1        Unknown            60     0
909       1        Unknown            60     0
910       1        Yes                60     0
911       1        Unknown            59     1
912       1        Unknown            59     1
913       1        Yes                60     0
914       1        Unknown            59     1
915       1        Unknown            58     2
916       1        Unknown            59     1
917       1        Unknown            59     1
918       1        Unknown            59     1
919       1        Unknown            60     0
920       3        Unknown            59     1
921       1        Unknown            58     2
922       1        Unknown            59     1
923       1        Unknown            59     1
924       1        Combo              60     0
925       1        Yes                60     0
926       1        Unknown            59     1
927       1        Unknown            59     1
928       1        Unknown            59     1
929       1        Unknown            59     1
930       1        With Consent       59     1
931       1        Unknown            59     1
932       1        Unknown            59     1
933       1        Unknown            60     0
934       1        Unknown            58     2
935       1        Unknown            59     1
936       1        Unknown            59     1
937       1        Unknown            59     1
938       1        Yes                59     1
939       1        Unknown            59     1
940       1        Combo              59     1
941       1        Unknown            59     1
942       4        Unknown            59     1
943       1        No                 59     1
944       2        Unknown            60     0
945       1        Unknown            60     0
946       1        Unknown            59     1
947       1        With Consent       59     1
948       1        Unknown            60     0
949       1        Yes                60     0
950       1        Unknown            58     2
951       1        Unknown            59     1
952       1        Unknown            59     1
953       1        Unknown            59     1
954       1        Unknown            59     1
955       1        Unknown            59     1
956       1        Unknown            59     1
957       1        Unknown            59     1
958       1        Unknown            59     1
959       1        Unknown            59     1
960       1        Unknown            59     1
961       1        Unknown            58     2
962       1        Unknown            59     1
963       1        Unknown            55     5
964       1        Unknown            56     4
965       1        Unknown            55     5
966       1        Unknown            59     1
967       1        Unknown            56     4
968       1        Unknown            39     21
969       1        Unknown            58     2
970       1        No                 56     4
971       1        Unknown            57     3
972       1        Unknown            59     1
973       1        Unknown            59     1
974       1        Combo              59     1
975       1        Unknown            59     1
976       1        Unknown            59     1
977       1        Unknown            59     1
978       1        Unknown            59     1
979       1        Unknown            59     1
980       1        Unknown            59     1
981       1        Unknown            59     1
982       1        Unknown            59     1
983       1        Combo              59     1
984       1        Unknown            60     0
985       1        Combo              60     0
986       1        Unknown            60     0
987       1        Unknown            60     0
988       1        Unknown            59     1
989       1        Combo              59     1
990       1        Unknown            60     0
991       1        Unknown            60     0
992       1        Unknown            60     0
993       1        Unknown            60     0
994       1        Combo              60     0
995       1        Combo              59     1
996       1        Unknown            60     0
997       1        Combo              60     0
998       1        Unknown            60     0
999       1        Unknown            60     0
1000      1        Unknown            60     0
1001      1        Unknown            60     0
1002      1        Unknown            60     0
1003      1        Unknown            59     1
1004      1        Combo              59     1
1005      1        Unknown            60     0
1006      1        Unknown            59     1
1007      1        Unknown            59     1
1008      1        Unknown            59     1
1009      1        Unknown            60     0
1010      1        Unknown            59     1
1011      1        Unknown            59     1
1012      1        Combo              60     0
1013      1        Unknown            59     1
1014      1        Unknown            60     0
1015      1        Unknown            60     0
1016      1        Combo              60     0
1017      1        Combo              59     1
1018      1        Unknown            59     1
1019      1        Unknown            59     1
1020      1        Unknown            59     1
1021      1        Unknown            59     1
1022      1        Unknown            59     1
1023      1        Unknown            59     1
1024      1        Unknown            59     1
1025      1        With Consent       59     1
1026      1        Unknown            59     1
1027      1        Unknown            59     1
1028      1        Unknown            59     1
1029      2        Unknown            59     1
1030      1        Unknown            59     1
1031      1        Yes                60     0
1032      1        Unknown            59     1
1033      1        Unknown            59     1
1034      1        Unknown            59     1
1035      1        Unknown            59     1
1036      1        Unknown            58     2
1037      1        Unknown            59     1
1038      1        Unknown            60     0
1039      1        Combo              59     1
1040      1        Unknown            60     0
1041      1        Unknown            59     1
1042      1        With Consent       59     1
1043      1        Unknown            60     0
1044      1        Unknown            59     1
1045      1        Unknown            59     1
1046      1        Yes                60     0
1047      2        Unknown            59     1
1048      1        Unknown            60     0
1049      1        Unknown            60     0
1050      1        Unknown            59     1
1051      1        Unknown            59     1
1052      1        Unknown            59     1
1053      1        Unknown            59     1
1054      1        Unknown            59     1
1055      1        Unknown            59     1
1056      1        Unknown            60     0
1057      1        Unknown            60     0
1058      1        Unknown            59     1
1059      1        Unknown            60     0
1060      1        Unknown            59     1
1061      1        Unknown            60     0
1062      1        Unknown            60     0
1063      1        Unknown            59     1
1064      1        Unknown            59     1
1065      1        Unknown            60     0
1066      1        Combo              59     1
1067      1        Unknown            59     1
1068      1        Unknown            60     0
1069      2        Combo              59     1
1070      1        Combo              60     0
1071      1        Unknown            59     1
1072      1        Unknown            59     1
1073      1        With Consent       59     1
1074      1        Unknown            59     1
1075      1        Unknown            59     1
1076      1        With Consent       59     1
1077      1        Unknown            59     1
1078      1        Unknown            58     2
1079      1        Combo              59     1
1080      2        Yes                60     0
1081      1        Unknown            59     1
1082      1        Unknown            59     1
1083      1        Unknown            59     1
1084      1        With Consent       58     2
1085      1        Unknown            59     1
1086      1        Unknown            59     1
1087      1        With Consent       59     1
1088      1        Unknown            59     1
1089      1        Unknown            59     1
1090      1        Unknown            59     1
1091      3        Unknown            59     1
1092      1        Unknown            59     1
1093      1        Unknown            59     1
1094      1        Unknown            59     1
1095      1        With Consent       59     1
1096      1        Unknown            59     1
1097      1        Combo              59     1
1098      1        No                 60     0
1099      1        Unknown            59     1
1100      1        Unknown            59     1
1101      1        Combo              59     1
1102      1        Unknown            57     3
1103      1        Unknown            59     1
1104      1        Unknown            59     1
1105      1        Unknown            59     1
1106      1        Unknown            58     2
1107      1        Unknown            59     1
1108      1        Unknown            59     1
1109      3        Unknown            59     1
1110      1        With Consent       59     1
1111      1        Combo              59     1
1112      1        Unknown            59     1
1113      1        Unknown            58     2
1114      1        Combo              59     1
1115      1        With Consent       58     2
1116      1        Unknown            58     2
1117      1        Unknown            59     1
1118      1        Unknown            59     1
1119      1        With Consent       59     1
1120      1        Unknown            59     1
1121      2        Combo              59     1
1122      1        No                 58     2
1123      1        Unknown            59     1
1124      1        Combo              52     8
1125      1        Unknown            60     0
1126      1        Unknown            59     1
1127      1        Combo              59     1
1128      1        Unknown            60     0
1129      1        With Consent       59     1
1130      1        Unknown            60     0
1131      1        With Consent       59     1
1132      1        Combo              59     1
1133      1        Unknown            59     1
1134      1        Unknown            58     2
1135      1        With Consent       59     1
1136      1        Unknown            59     1
1137      1        Combo              59     1
1138      1        Combo              59     1
1139      1        Unknown            59     1
1140      1        Combo              59     1
1141      1        Unknown            58     2
1142      1        Unknown            59     1
1143      1        Unknown            59     1
1144      1        Unknown            58     2
1145      1        Unknown            54     6
1146      1        Unknown            58     2
1147      1        Unknown            59     1
1148      1        Unknown            59     1
1149      1        Yes                54     6
1150      1        Unknown            59     1
1151      1        Unknown            59     1
1152      1        Unknown            58     2
1153      1        With Consent       59     1
1154      1        Unknown            58     2
1155      1        Unknown            58     2
1156      1        Unknown            59     1
1157      1        Unknown            58     2
1158      1        Unknown            58     2
1159      3        Unknown            59     1
1160      1        Unknown            58     2
1161      1        Combo              59     1
1162      1        Unknown            58     2
1163      1        Unknown            59     1
1164      1        With Consent       58     2
1165      1        Combo              59     1
1166      1        Unknown            59     1
1167      1        Unknown            58     2
1168      1        Unknown            59     1
1169      1        Unknown            59     1
1170      1        Combo              58     2
1171      1        Unknown            59     1
1172      1        Unknown            59     1
1173      1        Unknown            58     2
1174      1        Unknown            59     1
1175      1        Unknown            59     1
1176      1        Unknown            59     1
1177      1        Unknown            58     2
1178      1        Unknown            57     3
1179      1        Unknown            59     1
1180      1        Unknown            59     1
1181      1        Unknown            58     2
1182      1        Unknown            59     1
1183      1        Unknown            59     1
1184      1        Combo              59     1
1185      1        With Consent       59     1
1186      1        Unknown            59     1
1187      1        Unknown            59     1
1188      1        Unknown            59     1
1189      1        Unknown            59     1
1190      1        Unknown            59     1
1191      1        Unknown            57     3
1192      1        Unknown            59     1
1193      1        With Consent       59     1
1194      1        Unknown            59     1
1195      1        Unknown            58     2
1196      1        Combo              58     2
1197      1        Unknown            58     2
1198      1        Unknown            58     2
1199      1        Unknown            59     1
1200      1        With Consent       58     2
1201      1        Unknown            59     1
1202      1        Unknown            58     2
1203      1        Yes                57     3
1204      1        With Consent       59     1
1205      1        With Consent       59     1
1206      1        Unknown            58     2
1207      1        Unknown            58     2
1208      1        Unknown            58     2
1209      1        Unknown            58     2
1210      1        Unknown            58     2
1211      1        Yes                58     2
1212      1        Unknown            59     1
1213      1        Unknown            59     1
1214      1        With Consent       58     2
1215      1        Unknown            59     1
1216      1        Unknown            59     1
1217      1        Unknown            58     2
1218      1        Unknown            59     1
1219      1        Combo              59     1
1220      1        Unknown            59     1
1221      1        Unknown            59     1
1222      1        With Consent       59     1
1223      1        Unknown            59     1
1224      1        Unknown            58     2
1225      1        Unknown            58     2
1226      1        Unknown            58     2
1227      1        Unknown            59     1
1228      1        Unknown            59     1
1229      1        Unknown            59     1
1230      1        Unknown            58     2
1231      1        Unknown            58     2
1232      1        With Consent       58     2
1233      1        With Consent       58     2
1234      1        Unknown            58     2
1235      1        Unknown            58     2
1236      1        Unknown            59     1
1237      1        Unknown            58     2
1238      1        Unknown            59     1
1239      1        Unknown            59     1
1240      1        Combo              59     1
1241      1        Unknown            58     2
1242      1        Unknown            59     1
1243      1        Combo              58     2
1244      1        Unknown            59     1
1245      3        Yes                58     2
1246      1        No                 58     2
1247      1        Yes                57     3
1248      1        Yes                57     3
1249      1        Yes                57     3
1250      1        Yes                58     2
1251      1        Yes                57     3
1252      1        Yes                57     3
1253      1        Yes                57     3
1254      1        Yes                57     3
1255      1        Yes                57     3
1256      2        Yes                54     6
1257      3        Yes                58     2
1258      1        No                 58     2
1259      1        Yes                58     2
1260      1        Yes                58     2
1261      1        Yes                58     2
1262      1        Yes                59     1
1263      1        Yes                59     1
1264      4        Yes                58     2
1265      1        Yes                58     2
1266      1        Yes                58     2
1267      1        Yes                58     2
1268      4        Yes                58     2
1269      1        Yes                58     2
1270      1        Yes                58     2
1271      1        Yes                58     2
1272      1        Yes                57     3
1273      1        Yes                59     1
1274      1        Yes                58     2
1275      4        Yes                58     2
1276      1        Yes                58     2
1277      1        Yes                58     2
1278      1        Yes                57     3
1279      1        Yes                57     3
1280      1        Yes                59     1
1281      1        Yes                58     2
1282      1        Yes                58     2
1283      1        Yes                53     7
1284      2        Yes                58     2
1285      1        Yes                53     7
1286      1        Yes                58     2
1287      1        Yes                59     1
1288      1        Yes                59     1
1289      1        Yes                58     2
1290      1        No                 57     3
1291      1        Yes                59     1
1292      1        Yes                58     2
1293      1        Yes                58     2
1294      1        Yes                54     6
1295      1        Yes                58     2
1296      1        Yes                58     2
1297      1        Yes                58     2
1298      1        Yes                58     2
1299      1        Yes                59     1
1300      1        Yes                58     2
1301      1        Yes                59     1
1302      1        Yes                59     1
1303      4        Yes                58     2
1304      1        Yes                59     1
1305      1        Yes                58     2
1306      1        Yes                58     2
1307      1        No                 56     4
1308      1        Yes                53     7
1309      1        Yes                59     1
1310      1        No                 58     2
1311      1        Yes                58     2
1312      1        Yes                55     5
1313      1        Yes                59     1
1314      2        Yes                58     2
1315      1        Yes                58     2
1316      1        Yes                58     2
1317      2        Yes                58     2
1318      1        Yes                58     2
1319      1        Yes                58     2
1320      1        Yes                57     3
1321      1        Yes                56     4
1322      1        Yes                58     2
1323      1        Yes                57     3
1324      2        Yes                58     2
1325      1        No                 58     2
1326      1        Yes                57     3
1327      1        Yes                56     4
1328      1        No                 58     2
1329      1        Yes                58     2
1330      1        Yes                57     3
1331      1        Yes                57     3
1332      1        Yes                58     2
1333      1        Yes                58     2
1334      1        Yes                59     1
1335      1        Yes                57     3
1336      1        Yes                57     3
1337      1        No                 57     3
1338      1        No                 57     3
1339      1        Yes                57     3
1340      1        Yes                58     2
1341      2        Yes                58     2
1342      1        Yes                57     3
1343      1        Yes                57     3
1344      1        Yes                58     2
1345      2        Yes                57     3
1346      1        No                 58     2
1347      1        Yes                58     2
1348      1        Yes                58     2
1349      2        Yes                58     2
1350      1        Yes                58     2
1351      1        Yes                56     4
1352      1        Yes                58     2
1353      1        Yes                59     1
1354      4        Yes                58     2
1355      1        Yes                58     2
1356      2        Yes                58     2
1357      1        Yes                57     3
1358      1        Yes                58     2
1359      1        Yes                58     2
1360      1        Yes                58     2
1361      1        Yes                58     2
1362      1        Yes                58     2
1363      1        Yes                58     2
1364      1        Yes                59     1
1365      1        Yes                58     2
1366      1        Yes                53     7
1367      1        Yes                58     2
1368      1        Yes                58     2
1369      4        Yes                59     1
1370      2        Yes                58     2
1371      1        Yes                58     2
1372      1        Yes                58     2
1373      1        Yes                58     2
1374      1        Yes                58     2
1375      1        Yes                58     2
1376      4        Yes                58     2
1377      1        Yes                58     2
1378      1        Yes                58     2
1379      1        Yes                58     2
1380      3        Yes                58     2
1381      3        Yes                58     2
1382      1        Yes                59     1
1383      1        Yes                58     2
1384      1        Yes                56     4
1385      1        Yes                57     3
1386      1        Yes                58     2
1387      1        Yes                55     5
1388      2        Yes                58     2
1389      2        Yes                58     2
1390      2        Yes                58     2
1391      1        Yes                58     2
1392      1        No                 58     2
1393      1        Yes                57     3
1394      1        Yes                58     2
1395      2        Yes                58     2
1396      3        Yes                58     2
1397      1        Yes                58     2
1398      1        Yes                58     2
1399      1        Yes                58     2
1400      2        Yes                57     3
1401      3        Yes                58     2
1402      1        Yes                58     2
1403      1        Yes                57     3
1404      1        Yes                58     2
1405      1        Yes                57     3
1406      3        Yes                58     2
1407      1        Yes                57     3
1408      1        Yes                57     3
1409      1        No                 57     3
1410      1        No                 58     2
1411      1        Yes                58     2
1412      1        Yes                57     3
1413      1        Yes                58     2
1414      1        Yes                58     2
1415      1        Yes                58     2
1416      1        Yes                58     2
1417      1        Yes                59     1
1418      1        Yes                57     3
1419      1        Yes                57     3
1420      2        Yes                57     3
1421      2        Yes                57     3
1422      2        Yes                57     3
1423      2        Yes                57     3
1424      1        Yes                58     2
1425      2        Yes                58     2
1426      1        Yes                59     1
1427      1        Yes                58     2
1428      4        Yes                57     3
1429      1        Yes                58     2
1430      3        Yes                57     3
1431      1        Yes                58     2
1432      3        Yes                58     2
1433      1        Yes                57     3
1434      1        Yes                57     3
1435      1        Yes                57     3
1436      1        Yes                59     1
1437      4        Yes                58     2
1438      1        Yes                57     3
1439      1        Yes                57     3
1440      1        Yes                58     2
1441      1        Yes                57     3
1442      1        Yes                57     3
1443      1        Yes                57     3
1444      1        Yes                57     3
1445      1        Yes                58     2
1446      1        No                 59     1
1447      1        Yes                56     4
1448      1        Yes                57     3
1449      1        Yes                56     4
1450      1        Yes                57     3
1451      4        Yes                56     4
1452      2        Yes                58     2
1453      1        Yes                57     3
1454      2        Yes                59     1
1455      1        Yes                57     3
1456      1        Yes                56     4
1457      1        Yes                56     4
1458      2        No                 58     2
1459      1        Yes                56     4
1460      2        Yes                56     4
1461      1        Yes                57     3
1462      4        Yes                58     2
1463      1        Combo              57     3
1464      1        Yes                57     3
1465      1        Yes                57     3
1466      2        Yes                58     2
1467      1        Yes                57     3
1468      1        Yes                58     2
1469      1        Yes                59     1
1470      1        Yes                58     2
1471      1        Yes                55     5
1472      1        No                 54     6
1473      1        Yes                56     4
1474      1        Yes                54     6
1475      1        Yes                57     3
1476      1        Unknown            48     12
1477      1        Unknown            51     9
1478      1        Unknown            53     7
1479      1        Yes                58     2
1480      1        Yes                59     1
1481      1        Yes                59     1
1482      1        Yes                58     2
1483      1        Yes                59     1
1484      2        Yes                59     1
1485      1        Yes                58     2
1486      1        No                 58     2
1487      1        No                 57     3
1488      1        Yes                57     3
1489      1        Combo              60     0
1490      1        Yes                60     0
1491      1        Yes                60     0
1492      1        Yes                60     0
1493      1        Yes                58     2
1494      1        Yes                59     1
1495      1        Yes                59     1
1496      1        Yes                59     1
1497      1        Yes                59     1
1498      1        Yes                59     1
1499      1        Yes                59     1
1500      2        Yes                59     1
1501      1        Yes                59     1
1502      1        Yes                59     1
1503      1        Yes                59     1
1504      1        Yes                59     1
1505      1        Yes                59     1
1506      1        Yes                59     1
1507      1        Yes                59     1
1508      1        Yes                59     1
1509      1        Yes                59     1
1510      1        Yes                59     1
1511      1        Yes                59     1
1512      1        No                 57     3
1513      1        Yes                59     1
1514      1        Yes                59     1
1515      1        Yes                59     1
1516      2        Yes                60     0
1517      1        Yes                58     2
1518      1        Yes                58     2
1519      1        Combo              58     2
1520      1        Yes                58     2
1521      4        Yes                58     2
1522      4        Yes                58     2
1523      1        Yes                59     1
1524      1        Yes                58     2
1525      1        Yes                58     2
1526      3        Yes                58     2
1527      1        Yes                58     2
1528      1        Yes                58     2
1529      1        Yes                58     2
1530      1        Yes                58     2
1531      3        Yes                58     2
1532      1        Yes                58     2
1533      4        Yes                58     2
1534      4        Yes                58     2
1535      1        Yes                58     2
1536      1        No                 57     3
1537      1        No                 56     4
1538      1        Yes                58     2
1539      1        Yes                57     3
1540      1        Yes                58     2
1541      1        Yes                58     2
1542      4        Yes                59     1
1543      1        Yes                58     2
1544      1        Yes                59     1
1545      1        No                 57     3
1546      2        Yes                58     2
1547      1        Yes                58     2
1548      1        Yes                58     2
1549      1        Yes                59     1
1550      1        Yes                59     1
1551      1        Yes                58     2
1552      1        Yes                59     1
1553      1        Yes                58     2
1554      1        Yes                58     2
1555      1        Yes                58     2
1556      1        Yes                58     2
1557      2        Yes                58     2
1558      1        Yes                58     2
1559      1        Yes                59     1
1560      1        Yes                58     2
1561      2        Yes                58     2
1562      1        Yes                58     2
1563      1        Yes                58     2
1564      1        Yes                58     2
1565      1        Yes                58     2
1566      1        Yes                58     2
1567      2        Yes                58     2
1568      2        Yes                58     2
1569      1        Yes                59     1
1570      1        Yes                59     1
1571      1        Yes                58     2
1572      1        Yes                59     1
1573      2        Yes                58     2
1574      1        Yes                58     2
1575      1        Yes                58     2
1576      1        Yes                58     2
1577      1        Yes                58     2
1578      1        Yes                59     1
1579      1        Yes                58     2
1580      1        Yes                58     2
1581      1        Yes                58     2
1582      1        No                 58     2
1583      1        Yes                58     2
1584      2        Yes                59     1
1585      1        Yes                58     2
1586      1        Yes                58     2
1587      2        Yes                58     2
1588      1        Yes                58     2
1589      1        Yes                59     1
1590      1        Yes                58     2
1591      1        Yes                57     3
1592      1        Yes                58     2
1593      1        Yes                58     2
1594      1        Yes                58     2
1595      1        Yes                57     3
1596      2        Yes                58     2
1597      3        Yes                57     3
1598      1        Yes                57     3
1599      2        Yes                57     3
1600      1        Yes                57     3
1601      2        Yes                55     5
1602      2        Yes                59     1
1603      1        Yes                56     4
1604      1        Yes                56     4
1605      3        Yes                56     4
1606      1        Yes                57     3
1607      1        Yes                57     3
1608      1        Yes                57     3
1609      1        No                 58     2
1610      1        Yes                57     3
1611      1        Yes                59     1
1612      1        Yes                58     2
1613      3        Yes                58     2
1614      1        Yes                58     2
1615      1        Yes                57     3
1616      1        Yes                59     1
1617      1        Yes                58     2
1618      3        Yes                58     2
1619      2        Yes                54     6
1620      1        Yes                56     4
1621      1        Yes                59     1
1622      2        Yes                59     1
1623      1        Yes                58     2
1624      1        Yes                57     3
1625      1        Yes                58     2
1626      1        Yes                58     2
1627      1        Yes                59     1
1628      1        Yes                58     2
1629      1        Yes                58     2
1630      1        Yes                59     1
1631      1        Yes                59     1
1632      1        Yes                59     1
1633      1        Yes                59     1
1634      1        Yes                59     1
1635      1        Yes                59     1
1636      1        Yes                59     1
1637      1        Yes                59     1
1638      1        Yes                59     1
1639      1        Yes                59     1
1640      1        Yes                59     1
1641      3        Yes                58     2
1642      1        No                 58     2
1643      1        Yes                59     1
1644      1        Yes                59     1
1645      1        Yes                59     1
1646      1        Yes                58     2
1647      1        Yes                58     2
1648      1        Yes                59     1
1649      1        Yes                59     1
1650      1        Yes                59     1
1651      1        Yes                59     1
1652      1        Yes                58     2
1653      1        Yes                59     1
1654      1        Yes                59     1
1655      1        Yes                58     2
1656      1        Yes                57     3
1657      1        Yes                59     1
1658      1        Yes                59     1
1659      1        Yes                59     1
1660      1        Yes                59     1
1661      1        No                 59     1
1662      1        Yes                59     1
1663      1        Yes                58     2
1664      1        Yes                59     1
1665      1        Yes                59     1
1666      1        Yes                59     1
1667      1        Yes                59     1
1668      2        Yes                59     1
1669      1        Yes                59     1
1670      1        Yes                59     1
1671      1        Yes                59     1
1672      1        Yes                59     1
1673      1        Yes                59     1
1674      1        Yes                59     1
1675      1        Yes                59     1
1676      1        Yes                59     1
1677      1        Yes                59     1
1678      1        Yes                59     1
1679      1        Yes                59     1
1680      1        Yes                59     1
1681      3        Yes                59     1
1682      1        Yes                59     1
1683      1        Yes                59     1
1684      1        No                 59     1
1685      1        Yes                59     1
1686      1        Yes                59     1
1687      1        Yes                59     1
1688      1        Yes                59     1
1689      4        Yes                58     2
1690      1        Yes                59     1
1691      1        Yes                59     1
1692      4        Yes                59     1
1693      1        Yes                59     1
1694      1        Yes                58     2
1695      1        Yes                58     2
1696      1        Yes                59     1
1697      1        Yes                59     1
1698      1        Yes                58     2
1699      2        Yes                58     2
1700      1        No                 58     2
1701      1        Yes                59     1
1702      1        No                 59     1
1703      1        Yes                59     1
1704      1        Yes                59     1
1705      1        Yes                59     1
1706      1        Yes                58     2
1707      1        Yes                59     1
1708      2        Yes                59     1
1709      3        Yes                59     1
1710      1        Yes                58     2
1711      1        Yes                59     1
1712      1        Yes                59     1
1713      1        Yes                59     1
1714      4        Yes                58     2
1715      3        Yes                58     2
1716      1        Yes                58     2
1717      1        Yes                59     1
1718      1        Yes                59     1
1719      1        Yes                59     1
1720      1        No                 59     1
1721      1        Yes                55     5
1722      1        Yes                58     2
1723      2        Yes                59     1
1724      1        Yes                59     1
1725      1        Yes                59     1
1726      1        Yes                57     3
1727      1        Yes                57     3
1728      1        Yes                58     2
1729      1        Yes                58     2
1730      1        Yes                58     2
1731      1        Yes                59     1
1732      1        Yes                58     2
1733      1        Yes                58     2
1734      2        Yes                58     2
1735      2        Yes                58     2
1736      1        Yes                57     3
1737      1        Yes                59     1
1738      1        Yes                58     2
1739      1        Yes                58     2
1740      2        Yes                59     1
1741      1        Yes                59     1
1742      1        Yes                59     1
1743      1        No                 59     1
1744      1        Yes                59     1
1745      1        Yes                59     1
1746      1        Yes                58     2
1747      1        Yes                58     2
1748      1        Yes                58     2
1749      1        Yes                59     1
1750      1        Yes                59     1
1751      2        Yes                59     1
1752      1        Yes                58     2
1753      1        Yes                58     2
1754      1        Yes                58     2
1755      1        Yes                59     1
1756      3        Yes                58     2
1757      1        Yes                58     2
1758      1        Yes                56     4
1759      1        Yes                59     1
1760      1        Yes                59     1
1761      1        Yes                59     1
1762      1        Yes                59     1
1763      1        Yes                59     1
1764      2        No                 58     2
1765      1        Yes                59     1
1766      2        Yes                58     2
1767      1        Yes                59     1
1768      1        Yes                59     1
1769      1        Yes                58     2
1770      1        Yes                59     1
1771      1        Yes                58     2
1772      1        Yes                58     2
1773      1        Yes                59     1
1774      1        Yes                59     1
1775      1        Yes                59     1
1776      1        Yes                59     1
1777      1        Yes                58     2
1778      1        Yes                59     1
1779      1        Yes                59     1
1780      1        Yes                59     1
1781      1        Yes                58     2
1782      1        Yes                59     1
1783      4        Yes                58     2
1784      1        Yes                59     1
1785      1        Yes                58     2
1786      1        No                 59     1
1787      1        Yes                59     1
1788      1        Yes                58     2
1789      1        No                 58     2
1790      4        Yes                58     2
1791      4        No                 58     2
1792      1        Yes                58     2
1793      2        Yes                59     1
1794      2        Yes                59     1
1795      1        Yes                59     1
1796      1        Yes                59     1
1797      1        No                 59     1
1798      1        Yes                58     2
1799      1        Yes                58     2
1800      1        Yes                58     2
1801      1        Yes                58     2
1802      1        Yes                58     2
1803      1        Yes                58     2
1804      1        Yes                58     2
1805      1        Yes                59     1
1806      1        Yes                59     1
1807      1        Yes                59     1
1808      1        Yes                59     1
1809      1        Yes                58     2
1810      1        No                 59     1
1811      1        Yes                58     2
1812      1        Yes                59     1
1813      1        No                 58     2
1814      1        Yes                58     2
1815      1        Yes                59     1
1816      1        Yes                58     2
1817      1        No                 59     1
1818      1        Yes                59     1
1819      3        Yes                59     1
1820      1        Yes                58     2
1821      1        Yes                58     2
1822      2        Yes                58     2
1823      1        Yes                58     2
1824      1        Yes                59     1
1825      1        Yes                58     2
1826      1        Yes                59     1
1827      1        Yes                58     2
1828      1        Yes                58     2
1829      1        Yes                59     1
1830      1        Yes                59     1
1831      1        Yes                58     2
1832      1        Yes                58     2
1833      1        Yes                58     2
1834      1        Yes                59     1
1835      1        Yes                58     2
1836      1        Yes                59     1
1837      1        Yes                58     2
1838      1        Yes                59     1
1839      1        Yes                58     2
1840      1        Yes                58     2
1841      1        Yes                59     1
1842      1        Yes                58     2
1843      1        Yes                58     2
1844      1        Yes                58     2
1845      1        Yes                59     1
1846      3        Yes                58     2
1847      1        Yes                58     2
1848      1        Yes                59     1
1849      1        Yes                58     2
1850      1        Yes                59     1
1851      1        Yes                58     2
1852      2        Yes                59     1
1853      4        Yes                59     1
1854      1        Yes                58     2
1855      1        Yes                58     2
1856      1        Yes                58     2
1857      1        Yes                58     2
1858      1        No                 59     1
1859      2        Yes                59     1
1860      1        Yes                58     2
1861      1        Yes                58     2
1862      1        Yes                57     3
1863      1        No                 58     2
1864      1        Yes                59     1
1865      1        Yes                59     1
1866      1        Yes                59     1
1867      1        Yes                58     2
1868      1        Yes                58     2
1869      1        Yes                58     2
1870      1        Yes                59     1
1871      1        Yes                59     1
1872      1        Yes                58     2
1873      1        Yes                58     2
1874      1        Yes                58     2
1875      1        Yes                59     1
1876      1        Yes                59     1
1877      1        Yes                59     1
1878      1        Yes                55     5
1879      1        No                 59     1
1880      1        No                 59     1
1881      1        Yes                58     2
1882      1        Yes                59     1
1883      1        Yes                59     1
1884      1        Yes                59     1
1885      1        Yes                59     1
1886      1        Yes                59     1
1887      1        Yes                59     1
1888      1        Yes                59     1
1889      1        Yes                59     1
1890      1        Yes                59     1
1891      1        Yes                59     1
1892      2        Yes                59     1
1893      1        Yes                59     1
1894      1        Yes                59     1
1895      1        Yes                59     1
1896      1        Yes                59     1
1897      1        Yes                59     1
1898      2        Yes                59     1
1899      1        Yes                59     1
1900      1        Yes                59     1
1901      2        Yes                59     1
1902      1        Yes                59     1
1903      3        No                 59     1
1904      2        Yes                59     1
1905      1        Yes                59     1
1906      1        Yes                59     1
1907      1        Yes                59     1
1908      1        Yes                59     1
1909      1        Yes                59     1
1910      1        Yes                59     1
1911      1        Yes                59     1
1912      1        Yes                59     1
1913      1        Yes                59     1
1914      1        Yes                59     1
1915      1        Yes                59     1
1916      2        Yes                59     1
1917      1        Yes                59     1
1918      1        Yes                59     1
1919      1        Yes                59     1
1920      1        Yes                59     1
1921      1        No                 59     1
1922      2        Yes                59     1
1923      2        Yes                56     4
1924      2        Yes                59     1
1925      1        Yes                59     1
1926      1        Yes                59     1
1927      1        Yes                59     1
1928      1        Yes                59     1
1929      1        Yes                59     1
1930      1        Yes                58     2
1931      1        No                 58     2
1932      1        Yes                59     1
1933      1        Yes                59     1
1934      1        Yes                58     2
1935      1        Yes                59     1
1936      3        Yes                59     1
1937      1        No                 59     1
1938      1        Yes                59     1
1939      1        No                 59     1
1940      1        Yes                59     1
1941      1        Yes                59     1
1942      1        Yes                59     1
1943      1        No                 59     1
1944      1        Yes                59     1
1945      1        Yes                59     1
1946      1        Yes                58     2
1947      1        Yes                59     1
1948      1        Yes                59     1
1949      1        Yes                57     3
1950      1        Yes                59     1
1951      1        No                 59     1
1952      1        No                 59     1
1953      1        Yes                57     3
1954      1        Yes                56     4
1955      1        Yes                59     1
1956      1        Yes                58     2
1957      1        Yes                59     1
1958      1        Yes                59     1
1959      1        No                 58     2
1960      1        Yes                59     1
1961      1        Yes                59     1
1962      1        Yes                59     1
1963      1        Yes                59     1
1964      1        No                 59     1
1965      1        Yes                58     2
1966      1        Yes                59     1
1967      1        Yes                58     2
1968      1        Yes                59     1
1969      1        Yes                59     1
1970      1        Yes                59     1
1971      1        Yes                59     1
1972      1        Yes                59     1
1973      1        Yes                59     1
1974      1        Yes                59     1
1975      1        Yes                59     1
1976      2        Yes                59     1
1977      1        Yes                59     1
1978      3        Yes                59     1
1979      1        Yes                59     1
1980      1        Yes                59     1
1981      1        Yes                59     1
1982      2        Yes                59     1
1983      1        Yes                59     1
1984      1        Yes                59     1
1985      1        Yes                58     2
1986      1        Yes                59     1
1987      4        Yes                59     1
1988      1        Yes                59     1
1989      1        Yes                59     1
1990      1        Yes                59     1
1991      4        Yes                59     1
1992      1        Yes                59     1
1993      1        Yes                59     1
1994      1        Yes                58     2
1995      1        Yes                59     1
1996      2        Yes                57     3
1997      1        Yes                59     1
1998      1        Yes                58     2
1999      1        Yes                59     1
2000      1        No                 59     1
2001      1        Yes                58     2
2002      1        Yes                59     1
2003      1        Yes                59     1
2004      2        Yes                58     2
2005      1        Yes                59     1
2006      1        Yes                59     1
2007      1        Yes                59     1
2008      1        Yes                59     1
2009      1        Yes                59     1
2010      1        Yes                59     1
2011      1        Yes                59     1
2012      1        Yes                59     1
2013      1        Yes                59     1
2014      1        Yes                59     1
2015      1        Yes                59     1
2016      1        Yes                59     1
2017      1        Yes                57     3
2018      2        Yes                59     1
2019      1        Yes                59     1
2020      1        No                 59     1
2021      1        Yes                59     1
2022      1        Yes                59     1
2023      1        Yes                59     1
2024      1        Yes                59     1
2025      4        Yes                59     1
2026      1        Yes                59     1
2027      1        Yes                59     1
2028      1        Yes                59     1
2029      2        Yes                59     1
2030      1        Yes                59     1
2031      1        Yes                60     0
2032      1        Yes                59     1
2033      1        Yes                59     1
2034      1        Yes                59     1
2035      1        Yes                60     0
2036      1        Unknown            58     2
2037      1        Unknown            59     1
2038      1        Yes                57     3
2039      1        Yes                59     1
2040      1        Yes                59     1
2041      1        Yes                59     1
2042      1        Yes                59     1
2043      1        Yes                59     1
2044      2        Yes                59     1
2045      1        No                 59     1




--------------------------------------------------------------------------------




          PP_OWN       PP_HARD_SOFT         HYBRID_PERIOD        PP_PENALTY_HARDNESS_MTHS                  PORTFOLIO
1         OWN          HARD                 60                   36                                        AFL2
2         NOPP         NO PP                60                   0                                         AFL2
3         NOPP         NO PP                60                   0                                         AFL2
4         NOPP         NO PP                60                   0                                         AFL2
5         OWN          HARD                 60                   36                                        AFL2
6         OWN          COMBO                60                   6                                         AFL2
7         OWN          COMBO                60                   6                                         AFL2
8         OWN          COMBO                60                   6                                         AFL2
9         OWN          COMBO                60                   12                                        AFL2
10        OWN          COMBO                60                   6                                         AFL2
11        NOPP         NO PP                60                   0                                         AFL2
12        NOPP         NO PP                60                   0                                         AFL2
13        NOPP         NO PP                60                   0                                         AFL2
14        NOPP         NO PP                60                   0                                         AFL2
15        NOPP         NO PP                60                   0                                         AFL2
16        OWN          COMBO                60                   6                                         AFL2
17        NOPP         NO PP                60                   0                                         AFL2
18        NOPP         NO PP                60                   0                                         AFL2
19        NOPP         NO PP                60                   0                                         AFL2
20        OWN          SOFT                 60                   0                                         AFL2
21        OWN          SOFT                 60                   0                                         AFL2
22        OWN          HARD                 60                   36                                        AFL2
23        NOPP         NO PP                60                   0                                         AFL2
24        OWN          HARD                 60                   36                                        AFL2
25        OWN          COMBO                60                   6                                         AFL2
26        NOPP         NO PP                60                   0                                         AFL2
27        OWN          SOFT                 60                   0                                         AFL2
28        NOPP         NO PP                60                   0                                         AFL2
29        NOPP         NO PP                60                   0                                         AFL2
30        NOPP         NO PP                60                   0                                         AFL2
31        NOPP         NO PP                60                   0                                         AFL2
32        NOPP         NO PP                60                   0                                         AFL2
33        OWN          HARD                 60                   12                                        AFL2
34        NOPP         NO PP                60                   0                                         AFL2
35        NOPP         NO PP                60                   0                                         AFL2
36        NOPP         NO PP                60                   0                                         AFL2
37        NOPP         NO PP                60                   0                                         AFL2
38        OWN          HARD                 60                   12                                        AFL2
39        OWN          HARD                 60                   36                                        AFL2
40        NOPP         NO PP                60                   0                                         AFL2
41        OWN          HARD                 60                   12                                        AFL2
42        NOPP         NO PP                60                   0                                         AFL2
43        NOPP         NO PP                60                   0                                         AFL2
44        NOPP         NO PP                60                   0                                         AFL2
45        NOPP         NO PP                60                   0                                         AFL2
46        OWN          SOFT                 60                   0                                         AFL2
47        OWN          SOFT                 60                   0                                         AFL2
48        NOPP         NO PP                60                   0                                         AFL2
49        NOPP         NO PP                60                   0                                         AFL2
50        OWN          SOFT                 60                   0                                         AFL2
51        NOPP         NO PP                60                   0                                         AFL2
52        NOPP         NO PP                60                   0                                         AFL2
53        OWN          HARD                 60                   36                                        AFL2
54        OWN          HARD                 60                   36                                        AFL2
55        OWN          HARD                 60                   36                                        AFL2
56        NOPP         NO PP                60                   0                                         AFL2
57        NOPP         NO PP                60                   0                                         AFL2
58        OWN          HARD                 60                   12                                        AFL2
59        NOPP         NO PP                60                   0                                         AFL2
60        NOPP         NO PP                60                   0                                         AFL2
61        NOPP         NO PP                60                   0                                         AFL2
62        NOPP         NO PP                60                   0                                         AFL2
63        NOPP         NO PP                60                   0                                         AFL2
64        NOPP         NO PP                60                   0                                         AFL2
65        NOPP         NO PP                60                   0                                         AFL2
66        NOPP         NO PP                60                   0                                         AFL2
67        NOPP         NO PP                60                   0                                         AFL2
68        NOPP         NO PP                60                   0                                         AFL2
69        NOPP         NO PP                60                   0                                         AFL2
70        NOPP         NO PP                60                   0                                         AFL2
71        NOPP         NO PP                60                   0                                         AFL2
72        NOPP         NO PP                60                   0                                         AFL2
73        NOPP         NO PP                60                   0                                         AFL2
74        NOPP         NO PP                60                   0                                         AFL2
75        OWN          SOFT                 60                   0                                         AFL2
76        OWN          SOFT                 60                   0                                         AFL2
77        NOPP         NO PP                60                   0                                         AFL2
78        OWN          COMBO                60                   6                                         AFL2
79        OWN          HARD                 60                   36                                        AFL2
80        OWN          HARD                 60                   6                                         AFL2
81        OWN          COMBO                60                   6                                         AFL2
82        OWN          SOFT                 60                   0                                         AFL2
83        NOPP         NO PP                60                   0                                         AFL2
84        NOPP         NO PP                60                   0                                         AFL2
85        OWN          SOFT                 60                   0                                         AFL2
86        NOPP         NO PP                60                   0                                         AFL2
87        OWN          SOFT                 60                   0                                         AFL2
88        OWN          SOFT                 60                   0                                         AFL2
89        OWN          HARD                 60                   36                                        AFL2
90        OWN          SOFT                 60                   0                                         AFL2
91        NOPP         NO PP                60                   0                                         AFL2
92        OWN          HARD                 60                   6                                         AFL2
93        OWN          SOFT                 60                   0                                         AFL2
94        NOPP         NO PP                60                   0                                         AFL2
95        OWN          HARD                 60                   5                                         AFL2
96        OWN          SOFT                 60                   0                                         AFL2
97        OWN          HARD                 60                   36                                        AFL2
98        OWN          SOFT                 60                   0                                         AFL2
99        NOPP         NO PP                60                   0                                         AFL2
100       OWN          SOFT                 60                   0                                         AFL2
101       NOPP         NO PP                60                   0                                         AFL2
102       OWN          SOFT                 60                   0                                         AFL2
103       OWN          HARD                 60                   36                                        AFL2
104       OWN          SOFT                 60                   0                                         AFL2
105       NOPP         NO PP                60                   0                                         AFL2
106       OWN          HARD                 60                   36                                        AFL2
107       OWN          SOFT                 60                   0                                         AFL2
108       OWN          SOFT                 60                   0                                         AFL2
109       NOPP         NO PP                60                   0                                         AFL2
110       NOPP         NO PP                60                   0                                         AFL2
111       OWN          HARD                 60                   36                                        AFL2
112       NOPP         NO PP                60                   0                                         AFL2
113       NOPP         NO PP                60                   0                                         AFL2
114       OWN          HARD                 60                   36                                        AFL2
115       OWN          HARD                 60                   5                                         AFL2
116       NOPP         NO PP                60                   0                                         AFL2
117       OWN          SOFT                 60                   0                                         AFL2
118       NOPP         NO PP                60                   0                                         AFL2
119       NOPP         NO PP                60                   0                                         AFL2
120       OWN          SOFT                 60                   0                                         AFL2
121       OWN          HARD                 60                   36                                        AFL2
122       OWN          HARD                 60                   36                                        AFL2
123       OWN          HARD                 60                   36                                        AFL2
124       NOPP         NO PP                60                   0                                         AFL2
125       OWN          HARD                 60                   6                                         AFL2
126       OWN          HARD                 60                   6                                         AFL2
127       OWN          COMBO                60                   12                                        AFL2
128       NOPP         NO PP                60                   0                                         AFL2
129       NOPP         NO PP                60                   0                                         AFL2
130       NOPP         NO PP                60                   0                                         AFL2
131       OWN          HARD                 60                   6                                         AFL2
132       NOPP         NO PP                60                   0                                         AFL2
133       NOPP         NO PP                60                   0                                         AFL2
134       NOPP         NO PP                60                   0                                         AFL2
135       OWN          SOFT                 60                   0                                         AFL2
136       OWN          SOFT                 60                   0                                         AFL2
137       OWN          COMBO                60                   12                                        AFL2
138       NOPP         NO PP                60                   0                                         AFL2
139       NOPP         NO PP                60                   0                                         AFL2
140       OWN          SOFT                 60                   0                                         AFL2
141       NOPP         NO PP                60                   0                                         AFL2
142       OWN          HARD                 60                   6                                         AFL2
143       OWN          COMBO                60                   6                                         AFL2
144       NOPP         NO PP                60                   0                                         AFL2
145       NOPP         NO PP                60                   0                                         AFL2
146       NOPP         NO PP                60                   0                                         AFL2
147       OWN          SOFT                 60                   0                                         AFL2
148       OWN          HARD                 60                   36                                        AFL2
149       NOPP         NO PP                60                   0                                         AFL2
150       NOPP         NO PP                60                   0                                         AFL2
151       OWN          HARD                 60                   12                                        AFL2
152       OWN          HARD                 60                   36                                        AFL2
153       OWN          COMBO                60                   6                                         AFL2
154       OWN          SOFT                 60                   0                                         AFL2
155       NOPP         NO PP                60                   0                                         AFL2
156       OWN          SOFT                 60                   0                                         AFL2
157       NOPP         NO PP                60                   0                                         AFL2
158       NOPP         NO PP                60                   0                                         AFL2
159       NOPP         NO PP                60                   0                                         AFL2
160       OWN          SOFT                 60                   0                                         AFL2
161       OWN          HARD                 60                   5                                         AFL2
162       NOPP         NO PP                60                   0                                         AFL2
163       NOPP         NO PP                60                   0                                         AFL2
164       NOPP         NO PP                60                   0                                         AFL2
165       OWN          SOFT                 60                   0                                         AFL2
166       OWN          HARD                 60                   6                                         AFL2
167       OWN          SOFT                 60                   0                                         AFL2
168       NOPP         NO PP                60                   0                                         AFL2
169       NOPP         NO PP                60                   0                                         AFL2
170       NOPP         NO PP                60                   0                                         AFL2
171       OWN          SOFT                 60                   0                                         AFL2
172       NOPP         NO PP                60                   0                                         AFL2
173       NOPP         NO PP                60                   0                                         AFL2
174       OWN          HARD                 60                   8                                         AFL2
175       OWN          HARD                 60                   36                                        AFL2
176       NOPP         NO PP                60                   0                                         AFL2
177       NOPP         NO PP                60                   0                                         AFL2
178       NOPP         NO PP                60                   0                                         AFL2
179       NOPP         NO PP                60                   0                                         AFL2
180       NOPP         NO PP                60                   0                                         AFL2
181       NOPP         NO PP                60                   0                                         AFL2
182       NOPP         NO PP                60                   0                                         AFL2
183       NOPP         NO PP                60                   0                                         AFL2
184       NOPP         NO PP                60                   0                                         AFL2
185       NOPP         NO PP                60                   0                                         AFL2
186       NOPP         NO PP                60                   0                                         AFL2
187       NOPP         NO PP                60                   0                                         AFL2
188       OWN          SOFT                 60                   0                                         AFL2
189       NOPP         NO PP                60                   0                                         AFL2
190       NOPP         NO PP                60                   0                                         AFL2
191       NOPP         NO PP                60                   0                                         AFL2
192       NOPP         NO PP                60                   0                                         AFL2
193       NOPP         NO PP                60                   0                                         AFL2
194       OWN          HARD                 60                   36                                        AFL2
195       OWN          HARD                 60                   36                                        AFL2
196       NOPP         NO PP                60                   0                                         AFL2
197       NOPP         NO PP                60                   0                                         AFL2
198       OWN          HARD                 60                   36                                        AFL2
199       OWN          HARD                 60                   36                                        AFL2
200       NOPP         NO PP                60                   0                                         AFL2
201       OWN          SOFT                 60                   0                                         AFL2
202       OWN          COMBO                60                   6                                         AFL2
203       NOPP         NO PP                60                   0                                         AFL2
204       OWN          HARD                 60                   36                                        AFL2
205       OWN          HARD                 60                   36                                        AFL2
206       OWN          HARD                 60                   36                                        AFL2
207       NOPP         NO PP                60                   0                                         AFL2
208       NOPP         NO PP                60                   0                                         AFL2
209       NOPP         NO PP                60                   0                                         AFL2
210       NOPP         NO PP                60                   0                                         AFL2
211       NOPP         NO PP                60                   0                                         AFL2
212       NOPP         NO PP                60                   0                                         AFL2
213       OWN          HARD                 60                   36                                        AFL2
214       OWN          SOFT                 60                   0                                         AFL2
215       NOPP         NO PP                60                   0                                         AFL2
216       OWN          HARD                 60                   6                                         AFL2
217       NOPP         NO PP                60                   0                                         AFL2
218       NOPP         NO PP                60                   0                                         AFL2
219       OWN          HARD                 60                   6                                         AFL2
220       NOPP         NO PP                60                   0                                         AFL2
221       NOPP         NO PP                60                   0                                         AFL2
222       NOPP         NO PP                60                   0                                         AFL2
223       OWN          SOFT                 60                   0                                         AFL2
224       OWN          SOFT                 60                   0                                         AFL2
225       NOPP         NO PP                60                   0                                         AFL2
226       NOPP         NO PP                60                   0                                         AFL2
227       NOPP         NO PP                60                   0                                         AFL2
228       OWN          HARD                 60                   36                                        AFL2
229       OWN          HARD                 60                   36                                        AFL2
230       OWN          SOFT                 60                   0                                         AFL2
231       NOPP         NO PP                60                   0                                         AFL2
232       OWN          SOFT                 60                   0                                         AFL2
233       NOPP         NO PP                60                   0                                         AFL2
234       OWN          HARD                 60                   36                                        AFL2
235       NOPP         NO PP                60                   0                                         AFL2
236       NOPP         NO PP                60                   0                                         AFL2
237       NOPP         NO PP                60                   0                                         AFL2
238       NOPP         NO PP                60                   0                                         AFL2
239       NOPP         NO PP                60                   0                                         AFL2
240       NOPP         NO PP                60                   0                                         AFL2
241       NOPP         NO PP                60                   0                                         MADN
242       NOPP         NO PP                60                   0                                         MADN
243       NOPP         NO PP                60                   0                                         MADN
244       NOPP         NO PP                60                   0                                         MADN
245       NO_OWN       HARD                 60                   12                                        MADN
246       NOPP         NO PP                60                   0                                         MADN
247       NOPP         NO PP                60                   0                                         MADN
248       NOPP         NO PP                60                   0                                         MADN
249       NO_OWN       SOFT                 60                   0                                         MADN
250       NO_OWN       HARD                 60                   12                                        MADN
251       NOPP         NO PP                60                   0                                         MADN
252       NOPP         NO PP                60                   0                                         MADN
253       NOPP         NO PP                60                   0                                         MADN
254       NOPP         NO PP                60                   0                                         MADN
255       NO_OWN       HARD                 60                   12                                        MADN
256       NOPP         NO PP                60                   0                                         MADN
257       NOPP         NO PP                60                   0                                         MADN
258       NO_OWN       HARD                 60                   12                                        MADN
259       NO_OWN       SOFT                 60                   0                                         MADN
260       NO_OWN       HARD                 60                   12                                        MADN
261       NOPP         NO PP                60                   0                                         MADN
262       NOPP         NO PP                60                   0                                         MADN
263       NO_OWN       SOFT                 60                   0                                         MADN
264       NO_OWN       HARD                 60                   12                                        MADN
265       NOPP         NO PP                60                   0                                         MADN
266       OWN          SOFT                 60                   0                                         AFL2
267       OWN          SOFT                 60                   0                                         AFL2
268       OWN          COMBO                60                   12                                        AFL2
269       NOPP         NO PP                60                   0                                         AFL2
270       NOPP         NO PP                60                   0                                         AFL2
271       NOPP         NO PP                60                   0                                         AFL2
272       NOPP         NO PP                60                   0                                         AFL2
273       OWN          SOFT                 60                   0                                         AFL2
274       OWN          HARD                 60                   6                                         AFL2
275       OWN          HARD                 60                   36                                        AFL2
276       OWN          COMBO                60                   6                                         AFL2
277       OWN          HARD                 60                   36                                        AFL2
278       OWN          HARD                 60                   5                                         AFL2
279       OWN          COMBO                60                   12                                        AFL2
280       OWN          SOFT                 60                   0                                         AFL2
281       OWN          HARD                 60                   36                                        AFL2
282       OWN          SOFT                 60                   0                                         AFL2
283       NOPP         NO PP                60                   0                                         MADN
284       NOPP         NO PP                60                   0                                         MADN
285       NOPP         NO PP                60                   0                                         AFL2
286       NOPP         NO PP                60                   0                                         AFL2
287       OWN          SOFT                 60                   0                                         AFL2
288       NOPP         NO PP                60                   0                                         AFL2
289       NOPP         NO PP                60                   0                                         AFL2
290       NOPP         NO PP                60                   0                                         AFL2
291       NOPP         NO PP                60                   0                                         AFL2
292       OWN          SOFT                 60                   0                                         AFL2
293       OWN          HARD                 60                   6                                         AFL2
294       NOPP         NO PP                60                   0                                         AFL2
295       NOPP         NO PP                60                   0                                         AFL2
296       OWN          COMBO                60                   12                                        AFL2
297       NOPP         NO PP                60                   0                                         AFL2
298       OWN          SOFT                 60                   0                                         AFL2
299       OWN          HARD                 60                   6                                         AFL2
300       NOPP         NO PP                60                   0                                         AFL2
301       OWN          HARD                 60                   36                                        AFL2
302       NOPP         NO PP                60                   0                                         AFL2
303       OWN          SOFT                 60                   0                                         AFL2
304       NOPP         NO PP                60                   0                                         AFL2
305       NOPP         NO PP                60                   0                                         AFL2
306       NOPP         NO PP                60                   0                                         AFL2
307       OWN          HARD                 60                   12                                        AFL2
308       OWN          HARD                 60                   36                                        AFL2
309       OWN          HARD                 60                   6                                         AFL2
310       OWN          SOFT                 60                   0                                         AFL2
311       OWN          HARD                 60                   12                                        AFL2
312       OWN          SOFT                 60                   0                                         AFL2
313       NOPP         NO PP                60                   0                                         AFL2
314       OWN          SOFT                 60                   0                                         AFL2
315       NOPP         NO PP                60                   0                                         AFL2
316       NOPP         NO PP                60                   0                                         AFL2
317       NOPP         NO PP                60                   0                                         AFL2
318       OWN          SOFT                 60                   0                                         AFL2
319       OWN          HARD                 60                   6                                         AFL2
320       OWN          SOFT                 60                   0                                         AFL2
321       OWN          HARD                 60                   36                                        AFL2
322       OWN          HARD                 60                   6                                         AFL2
323       OWN          SOFT                 60                   0                                         AFL2
324       NOPP         NO PP                60                   0                                         AFL2
325       OWN          HARD                 60                   36                                        AFL2
326       NOPP         NO PP                60                   0                                         AFL2
327       NOPP         NO PP                60                   0                                         AFL2
328       OWN          COMBO                60                   12                                        AFL2
329       OWN          SOFT                 60                   0                                         AFL2
330       NOPP         NO PP                60                   0                                         AFL2
331       OWN          COMBO                60                   6                                         AFL2
332       OWN          HARD                 60                   36                                        AFL2
333       NOPP         NO PP                60                   0                                         AFL2
334       NOPP         NO PP                60                   0                                         AFL2
335       OWN          COMBO                60                   12                                        AFL2
336       NOPP         NO PP                60                   0                                         AFL2
337       OWN          HARD                 60                   36                                        AFL2
338       NOPP         NO PP                60                   0                                         AFL2
339       OWN          HARD                 60                   6                                         AFL2
340       NOPP         NO PP                60                   0                                         AFL2
341       OWN          HARD                 60                   36                                        AFL2
342       OWN          SOFT                 60                   0                                         AFL2
343       NOPP         NO PP                60                   0                                         AFL2
344       OWN          HARD                 60                   6                                         AFL2
345       NOPP         NO PP                60                   0                                         AFL2
346       NOPP         NO PP                60                   0                                         MADN
347       NO_OWN       SOFT                 60                   0                                         MADN
348       NOPP         NO PP                60                   0                                         MADN
349       NOPP         NO PP                60                   0                                         MADN
350       NOPP         NO PP                60                   0                                         MADN
351       NOPP         NO PP                60                   0                                         MADN
352       NOPP         NO PP                60                   0                                         MADN
353       NO_OWN       HARD                 60                   36                                        MADN
354       NOPP         NO PP                60                   0                                         MADN
355       NOPP         NO PP                60                   0                                         MADN
356       NO_OWN       SOFT                 60                   0                                         MADN
357       OWN          COMBO                60                   12                                        AFL2
358       NO_OWN       SOFT                 60                   0                                         MADN
359       NO_OWN       HARD                 60                   12                                        MADN
360       NOPP         NO PP                60                   0                                         MADN
361       NO_OWN       HARD                 60                   12                                        MADN
362       NO_OWN       SOFT                 60                   0                                         MADN
363       NOPP         NO PP                60                   0                                         MADN
364       NOPP         NO PP                60                   0                                         AFL2
365       NO_OWN       SOFT                 60                   0                                         MADN
366       NO_OWN       HARD                 60                   12                                        MADN
367       NOPP         NO PP                60                   0                                         AFL2
368       NOPP         NO PP                60                   0                                         MADN
369       NOPP         NO PP                60                   0                                         MADN
370       NO_OWN       HARD                 60                   12                                        MADN
371       NOPP         NO PP                60                   0                                         MADN
372       NOPP         NO PP                60                   0                                         MADN
373       NOPP         NO PP                60                   0                                         MADN
374       NO_OWN       SOFT                 60                   0                                         MADN
375       NOPP         NO PP                60                   0                                         MADN
376       NOPP         NO PP                60                   0                                         MADN
377       NOPP         NO PP                60                   0                                         MADN
378       NOPP         NO PP                60                   0                                         MADN
379       NOPP         NO PP                60                   0                                         MADN
380       NOPP         NO PP                60                   0                                         MADN
381       NOPP         NO PP                60                   0                                         MADN
382       NO_OWN       SOFT                 60                   0                                         MADN
383       NOPP         NO PP                60                   0                                         MADN
384       NOPP         NO PP                60                   0                                         MADN
385       NOPP         NO PP                60                   0                                         MADN
386       NOPP         NO PP                60                   0                                         MADN
387       NOPP         NO PP                60                   0                                         MADN
388       NOPP         NO PP                60                   0                                         MADN
389       OWN          SOFT                 60                   0                                         AFL2
390       OWN          SOFT                 60                   0                                         AFL2
391       NOPP         NO PP                60                   0                                         AFL2
392       NOPP         NO PP                60                   0                                         AFL2
393       NOPP         NO PP                60                   0                                         AFL2
394       OWN          SOFT                 60                   0                                         AFL2
395       NOPP         NO PP                60                   0                                         MADN
396       NOPP         NO PP                60                   0                                         MADN
397       NOPP         NO PP                60                   0                                         MADN
398       NOPP         NO PP                60                   0                                         MADN
399       NOPP         NO PP                60                   0                                         MADN
400       NO_OWN       SOFT                 60                   0                                         MADN
401       NOPP         NO PP                60                   0                                         ADN1
402       NO_OWN       HARD                 60                   12                                        MADN
403       NO_OWN       HARD                 60                   12                                        MADN
404       NOPP         NO PP                60                   0                                         MADN
405       NOPP         NO PP                60                   0                                         MADN
406       NOPP         NO PP                60                   0                                         MADN
407       NOPP         NO PP                60                   0                                         MADN
408       NOPP         NO PP                60                   0                                         MADN
409       NO_OWN       HARD                 60                   12                                        MADN
410       NOPP         NO PP                60                   0                                         MADN
411       NOPP         NO PP                60                   0                                         MADN
412       NOPP         NO PP                60                   0                                         MADN
413       NOPP         NO PP                60                   0                                         MADN
414       NO_OWN       HARD                 60                   12                                        MADN
415       NOPP         NO PP                60                   0                                         MADN
416       NOPP         NO PP                60                   0                                         MADN
417       NOPP         NO PP                60                   0                                         MADN
418       NOPP         NO PP                60                   0                                         MADN
419       NOPP         NO PP                60                   0                                         MADN
420       NOPP         NO PP                60                   0                                         MADN
421       NO_OWN       HARD                 60                   12                                        MADN
422       NO_OWN       SOFT                 60                   0                                         MADN
423       NO_OWN       HARD                 60                   12                                        MADN
424       NO_OWN       SOFT                 60                   0                                         MADN
425       NOPP         NO PP                60                   0                                         MADN
426       NO_OWN       SOFT                 60                   0                                         MADN
427       NOPP         NO PP                60                   0                                         ADN1
428       NO_OWN       HARD                 60                   12                                        MADN
429       NOPP         NO PP                60                   0                                         MADN
430       NOPP         NO PP                60                   0                                         MADN
431       NOPP         NO PP                60                   0                                         MADN
432       NO_OWN       HARD                 60                   12                                        MADN
433       NO_OWN       HARD                 60                   12                                        MADN
434       NOPP         NO PP                60                   0                                         MADN
435       NOPP         NO PP                60                   0                                         MADN
436       NO_OWN       HARD                 60                   12                                        MADN
437       NOPP         NO PP                60                   0                                         MADN
438       NO_OWN       HARD                 60                   12                                        MADN
439       NO_OWN       HARD                 60                   12                                        MADN
440       NO_OWN       SOFT                 60                   0                                         MADN
441       NOPP         NO PP                60                   0                                         MADN
442       NOPP         NO PP                60                   0                                         MADN
443       NOPP         NO PP                60                   0                                         MADN
444       NOPP         NO PP                60                   0                                         MADN
445       NOPP         NO PP                60                   0                                         MADN
446       NO_OWN       SOFT                 60                   0                                         MADN
447       NOPP         NO PP                60                   0                                         MADN
448       NO_OWN       HARD                 60                   12                                        MADN
449       NOPP         NO PP                60                   0                                         MADN
450       NOPP         NO PP                60                   0                                         MADN
451       NOPP         NO PP                60                   0                                         MADN
452       NOPP         NO PP                60                   0                                         MADN
453       NOPP         NO PP                60                   0                                         MADN
454       NOPP         NO PP                60                   0                                         MADN
455       NOPP         NO PP                60                   0                                         MADN
456       NOPP         NO PP                60                   0                                         MADN
457       NOPP         NO PP                60                   0                                         MADN
458       NO_OWN       SOFT                 60                   0                                         MADN
459       NOPP         NO PP                60                   0                                         MADN
460       NOPP         NO PP                60                   0                                         MADN
461       NOPP         NO PP                60                   0                                         MADN
462       NOPP         NO PP                60                   0                                         MADN
463       NOPP         NO PP                60                   0                                         MADN
464       NO_OWN       SOFT                 60                   0                                         MADN
465       NO_OWN       HARD                 60                   12                                        MADN
466       NOPP         NO PP                60                   0                                         MADN
467       NOPP         NO PP                60                   0                                         MADN
468       NOPP         NO PP                60                   0                                         MADN
469       NO_OWN       HARD                 60                   12                                        MADN
470       NO_OWN       HARD                 60                   12                                        MADN
471       NO_OWN       SOFT                 60                   0                                         MADN
472       NOPP         NO PP                60                   0                                         MADN
473       NOPP         NO PP                60                   0                                         MADN
474       NO_OWN       HARD                 60                   12                                        MADN
475       NOPP         NO PP                60                   0                                         MADN
476       NOPP         NO PP                60                   0                                         MADN
477       NOPP         NO PP                60                   0                                         MADN
478       NOPP         NO PP                60                   0                                         MADN
479       NOPP         NO PP                60                   0                                         MADN
480       NOPP         NO PP                60                   0                                         MADN
481       NO_OWN       SOFT                 60                   0                                         MADN
482       NOPP         NO PP                60                   0                                         MADN
483       NO_OWN       HARD                 60                   12                                        MADN
484       NO_OWN       SOFT                 60                   0                                         MADN
485       NOPP         NO PP                60                   0                                         MADN
486       NOPP         NO PP                60                   0                                         MADN
487       NO_OWN       SOFT                 60                   0                                         MADN
488       NOPP         NO PP                60                   0                                         MADN
489       NO_OWN       SOFT                 60                   0                                         MADN
490       NO_OWN       SOFT                 60                   0                                         MADN
491       NOPP         NO PP                60                   0                                         MADN
492       NO_OWN       HARD                 60                   12                                        MADN
493       NOPP         NO PP                60                   0                                         MADN
494       NOPP         NO PP                60                   0                                         MADN
495       NOPP         NO PP                60                   0                                         MADN
496       NO_OWN       SOFT                 60                   0                                         MADN
497       NOPP         NO PP                60                   0                                         MADN
498       NO_OWN       SOFT                 60                   0                                         MADN
499       NOPP         NO PP                60                   0                                         MADN
500       NO_OWN       SOFT                 60                   0                                         AFL2
501       NOPP         NO PP                60                   0                                         MADN
502       NOPP         NO PP                60                   0                                         MADN
503       NOPP         NO PP                60                   0                                         MADN
504       NO_OWN       HARD                 60                   12                                        MADN
505       NOPP         NO PP                60                   0                                         MADN
506       NOPP         NO PP                60                   0                                         MADN
507       NO_OWN       HARD                 60                   12                                        MADN
508       NOPP         NO PP                60                   0                                         MADN
509       NO_OWN       SOFT                 60                   0                                         MADN
510       NO_OWN       SOFT                 60                   0                                         MADN
511       NOPP         NO PP                60                   0                                         MADN
512       NOPP         NO PP                60                   0                                         MADN
513       NOPP         NO PP                60                   0                                         MADN
514       NO_OWN       SOFT                 60                   0                                         MADN
515       NOPP         NO PP                60                   0                                         MADN
516       NOPP         NO PP                60                   0                                         MADN
517       NOPP         NO PP                60                   0                                         MADN
518       NOPP         NO PP                60                   0                                         MADN
519       NOPP         NO PP                60                   0                                         MADN
520       NO_OWN       HARD                 60                   12                                        MADN
521       NOPP         NO PP                60                   0                                         MADN
522       NOPP         NO PP                60                   0                                         MADN
523       NO_OWN       HARD                 60                   12                                        MADN
524       NO_OWN       SOFT                 60                   0                                         MADN
525       NO_OWN       HARD                 60                   12                                        MADN
526       NOPP         NO PP                60                   0                                         MADN
527       NOPP         NO PP                60                   0                                         MADN
528       NOPP         NO PP                60                   0                                         MADN
529       NO_OWN       SOFT                 60                   0                                         MADN
530       NO_OWN       HARD                 60                   12                                        MADN
531       NO_OWN       HARD                 60                   36                                        MADN
532       NO_OWN       SOFT                 60                   0                                         MADN
533       NO_OWN       SOFT                 60                   0                                         MADN
534       NOPP         NO PP                60                   0                                         MADN
535       NO_OWN       HARD                 60                   12                                        MADN
536       NOPP         NO PP                60                   0                                         MADN
537       NO_OWN       SOFT                 60                   0                                         MADN
538       NOPP         NO PP                60                   0                                         MADN
539       NOPP         NO PP                60                   0                                         MADN
540       NOPP         NO PP                60                   0                                         MADN
541       NO_OWN       HARD                 60                   12                                        MADN
542       NOPP         NO PP                60                   0                                         MADN
543       NO_OWN       HARD                 60                   12                                        MADN
544       NOPP         NO PP                60                   0                                         MADN
545       NOPP         NO PP                60                   0                                         MADN
546       NOPP         NO PP                60                   0                                         MADN
547       NO_OWN       HARD                 60                   12                                        MADN
548       NO_OWN       HARD                 60                   12                                        MADN
549       NO_OWN       HARD                 60                   36                                        MADN
550       NOPP         NO PP                60                   0                                         MADN
551       NOPP         NO PP                60                   0                                         MALT
552       NO_OWN       HARD                 60                   12                                        MADN
553       NOPP         NO PP                60                   0                                         MALT
554       NO_OWN       HARD                 60                   12                                        MADN
555       NOPP         NO PP                60                   0                                         ALT1
556       NOPP         NO PP                60                   0                                         MADN
557       NOPP         NO PP                60                   0                                         MADN
558       NOPP         NO PP                60                   0                                         AFL2
559       NOPP         NO PP                60                   0                                         MALT
560       NO_OWN       SOFT                 60                   0                                         MADN
561       NOPP         NO PP                60                   0                                         MALT
562       NO_OWN       HARD                 60                   12                                        MADN
563       NO_OWN       SOFT                 60                   0                                         MADN
564       NOPP         NO PP                60                   0                                         MALT
565       NO_OWN       SOFT                 60                   0                                         MADN
566       NOPP         NO PP                60                   0                                         MADN
567       NOPP         NO PP                60                   0                                         MADN
568       NOPP         NO PP                60                   0                                         MADN
569       NOPP         NO PP                60                   0                                         MALT
570       NOPP         NO PP                60                   0                                         MADN
571       NOPP         NO PP                60                   0                                         MADN
572       NO_OWN       HARD                 60                   12                                        MADN
573       NO_OWN       HARD                 60                   12                                        MADN
574       NOPP         NO PP                60                   0                                         MADN
575       NO_OWN       HARD                 60                   12                                        MADN
576       NO_OWN       SOFT                 60                   0                                         MADN
577       NOPP         NO PP                60                   0                                         MADN
578       NOPP         NO PP                60                   0                                         MADN
579       NOPP         NO PP                60                   0                                         MADN
580       NOPP         NO PP                60                   0                                         MADN
581       NOPP         NO PP                60                   0                                         MADN
582       NO_OWN       HARD                 60                   12                                        MADN
583       NO_OWN       SOFT                 60                   0                                         AFL2
584       NOPP         NO PP                60                   0                                         MADN
585       NO_OWN       HARD                 60                   12                                        MADN
586       NO_OWN       SOFT                 60                   0                                         MADN
587       NO_OWN       HARD                 60                   12                                        MADN
588       NO_OWN       SOFT                 60                   0                                         MADN
589       NOPP         NO PP                60                   0                                         MADN
590       NO_OWN       SOFT                 60                   0                                         MADN
591       NOPP         NO PP                60                   0                                         MADN
592       NOPP         NO PP                60                   0                                         MADN
593       NO_OWN       HARD                 60                   12                                        MADN
594       NO_OWN       HARD                 60                   12                                        MADN
595       NO_OWN       SOFT                 60                   0                                         MADN
596       NOPP         NO PP                60                   0                                         MADN
597       NO_OWN       SOFT                 60                   0                                         MADN
598       NOPP         NO PP                60                   0                                         MADN
599       NOPP         NO PP                60                   0                                         MADN
600       NOPP         NO PP                60                   0                                         MADN
601       NOPP         NO PP                60                   0                                         MADN
602       NO_OWN       SOFT                 60                   0                                         MADN
603       NOPP         NO PP                60                   0                                         MADN
604       NOPP         NO PP                60                   0                                         MADN
605       NO_OWN       HARD                 60                   12                                        MADN
606       NO_OWN       SOFT                 60                   0                                         MADN
607       NO_OWN       SOFT                 60                   0                                         MADN
608       NOPP         NO PP                60                   0                                         MADN
609       NOPP         NO PP                60                   0                                         MADN
610       NOPP         NO PP                60                   0                                         MADN
611       NO_OWN       HARD                 60                   12                                        MADN
612       NOPP         NO PP                60                   0                                         MADN
613       NO_OWN       HARD                 60                   12                                        MADN
614       NO_OWN       HARD                 60                   12                                        MADN
615       NOPP         NO PP                60                   0                                         MADN
616       NOPP         NO PP                60                   0                                         MADN
617       NOPP         NO PP                60                   0                                         MADN
618       NO_OWN       HARD                 60                   12                                        MADN
619       NO_OWN       SOFT                 60                   0                                         MADN
620       NOPP         NO PP                60                   0                                         MADN
621       NOPP         NO PP                60                   0                                         MADN
622       NOPP         NO PP                60                   0                                         MADN
623       NOPP         NO PP                60                   0                                         MADN
624       NO_OWN       HARD                 60                   12                                        MADN
625       NO_OWN       HARD                 60                   12                                        ADN1
626       NOPP         NO PP                60                   0                                         ADN1
627       NO_OWN       SOFT                 60                   0                                         MADN
628       NO_OWN       SOFT                 60                   0                                         ADN1
629       NO_OWN       HARD                 60                   12                                        ADN1
630       NOPP         NO PP                60                   0                                         MADN
631       NOPP         NO PP                60                   0                                         ADN1
632       NO_OWN       HARD                 60                   12                                        MADN
633       NOPP         NO PP                60                   0                                         MADN
634       NOPP         NO PP                60                   0                                         MADN
635       NOPP         NO PP                60                   0                                         MADN
636       NOPP         NO PP                60                   0                                         MADN
637       NO_OWN       HARD                 60                   12                                        MADN
638       NOPP         NO PP                60                   0                                         MADN
639       NOPP         NO PP                60                   0                                         MADN
640       NOPP         NO PP                60                   0                                         MADN
641       NOPP         NO PP                60                   0                                         MADN
642       NO_OWN       SOFT                 60                   0                                         MADN
643       NOPP         NO PP                60                   0                                         MADN
644       NOPP         NO PP                60                   0                                         MADN
645       NO_OWN       SOFT                 60                   0                                         MADN
646       NOPP         NO PP                60                   0                                         MADN
647       NOPP         NO PP                60                   0                                         MADN
648       NOPP         NO PP                60                   0                                         MADN
649       NOPP         NO PP                60                   0                                         MADN
650       NO_OWN       SOFT                 60                   0                                         MADN
651       NOPP         NO PP                60                   0                                         MADN
652       NOPP         NO PP                60                   0                                         MADN
653       NO_OWN       HARD                 60                   12                                        MADN
654       NOPP         NO PP                60                   0                                         MADN
655       NO_OWN       HARD                 60                   12                                        MADN
656       NOPP         NO PP                60                   0                                         MADN
657       NOPP         NO PP                60                   0                                         MADN
658       NOPP         NO PP                60                   0                                         MADN
659       NOPP         NO PP                60                   0                                         MADN
660       NOPP         NO PP                60                   0                                         MADN
661       NO_OWN       HARD                 60                   12                                        MADN
662       NOPP         NO PP                60                   0                                         MADN
663       NOPP         NO PP                60                   0                                         MADN
664       NOPP         NO PP                60                   0                                         MADN
665       NOPP         NO PP                60                   0                                         MADN
666       NOPP         NO PP                60                   0                                         MADN
667       NOPP         NO PP                60                   0                                         MADN
668       NOPP         NO PP                60                   0                                         MADN
669       NOPP         NO PP                60                   0                                         MADN
670       NO_OWN       SOFT                 60                   0                                         MADN
671       NOPP         NO PP                60                   0                                         MADN
672       NOPP         NO PP                60                   0                                         MADN
673       NO_OWN       HARD                 60                   12                                        MADN
674       NOPP         NO PP                60                   0                                         MADN
675       NOPP         NO PP                60                   0                                         MADN
676       NO_OWN       HARD                 60                   12                                        MADN
677       NOPP         NO PP                60                   0                                         MADN
678       NO_OWN       HARD                 60                   12                                        MADN
679       NO_OWN       SOFT                 60                   0                                         MADN
680       NO_OWN       HARD                 60                   12                                        MADN
681       NOPP         NO PP                60                   0                                         MADN
682       NOPP         NO PP                60                   0                                         MADN
683       NOPP         NO PP                60                   0                                         MADN
684       NOPP         NO PP                60                   0                                         MADN
685       NO_OWN       HARD                 60                   12                                        MADN
686       NO_OWN       HARD                 60                   12                                        MADN
687       NO_OWN       HARD                 60                   12                                        MADN
688       NOPP         NO PP                60                   0                                         MADN
689       NOPP         NO PP                60                   0                                         MADN
690       NO_OWN       SOFT                 60                   0                                         MADN
691       NO_OWN       HARD                 60                   12                                        MADN
692       NOPP         NO PP                60                   0                                         MADN
693       NOPP         NO PP                60                   0                                         MADN
694       NO_OWN       HARD                 60                   12                                        MADN
695       NOPP         NO PP                60                   0                                         MADN
696       NOPP         NO PP                60                   0                                         MADN
697       NOPP         NO PP                60                   0                                         MALT
698       NOPP         NO PP                60                   0                                         MADN
699       NOPP         NO PP                60                   0                                         ADN1
700       NOPP         NO PP                60                   0                                         MALT
701       NO_OWN       SOFT                 60                   0                                         MADN
702       NO_OWN       HARD                 60                   12                                        MADN
703       NOPP         NO PP                60                   0                                         MALT
704       NOPP         NO PP                60                   0                                         MADN
705       NOPP         NO PP                60                   0                                         MADN
706       NO_OWN       HARD                 60                   12                                        MADN
707       NO_OWN       HARD                 60                   12                                        MADN
708       NOPP         NO PP                60                   0                                         MALT
709       NO_OWN       HARD                 60                   12                                        MADN
710       NOPP         NO PP                60                   0                                         AFL2
711       NOPP         NO PP                60                   0                                         MALT
712       NOPP         NO PP                60                   0                                         MADN
713       NOPP         NO PP                60                   0                                         MADN
714       NOPP         NO PP                60                   0                                         MALT
715       NOPP         NO PP                60                   0                                         MADN
716       NOPP         NO PP                60                   0                                         MALT
717       NO_OWN       HARD                 60                   12                                        MADN
718       NOPP         NO PP                60                   0                                         MALT
719       OWN          SOFT                 60                   0                                         AFL2
720       NOPP         NO PP                60                   0                                         AFL2
721       NOPP         NO PP                60                   0                                         AFL2
722       NOPP         NO PP                60                   0                                         AFL2
723       NOPP         NO PP                60                   0                                         AFL2
724       NOPP         NO PP                60                   0                                         AFL2
725       NOPP         NO PP                60                   0                                         AFL2
726       NOPP         NO PP                60                   0                                         AFL2
727       OWN          HARD                 60                   36                                        AFL2
728       NOPP         NO PP                60                   0                                         AFL2
729       OWN          SOFT                 60                   0                                         AFL2
730       NOPP         NO PP                60                   0                                         AFL2
731       NOPP         NO PP                60                   0                                         AFL2
732       NOPP         NO PP                60                   0                                         AFL2
733       NOPP         NO PP                60                   0                                         AFL2
734       OWN          SOFT                 60                   0                                         AFL2
735       OWN          SOFT                 60                   0                                         AFL2
736       OWN          SOFT                 60                   0                                         AFL2
737       OWN          SOFT                 60                   0                                         AFL2
738       OWN          SOFT                 60                   0                                         AFL2
739       OWN          COMBO                60                   6                                         AFL2
740       OWN          SOFT                 60                   0                                         AFL2
741       NO_OWN       HARD                 60                   12                                        MADN
742       NOPP         NO PP                60                   0                                         MADN
743       NO_OWN       SOFT                 60                   0                                         MADN
744       NOPP         NO PP                60                   0                                         MADN
745       NOPP         NO PP                60                   0                                         MADN
746       NOPP         NO PP                60                   0                                         MADN
747       NOPP         NO PP                60                   0                                         MADN
748       NOPP         NO PP                60                   0                                         MADN
749       NOPP         NO PP                60                   0                                         ADN1
750       NOPP         NO PP                60                   0                                         MADN
751       NO_OWN       HARD                 60                   12                                        MADN
752       NO_OWN       HARD                 60                   12                                        MADN
753       NOPP         NO PP                60                   0                                         MADN
754       NOPP         NO PP                60                   0                                         MADN
755       NO_OWN       SOFT                 60                   0                                         MADN
756       NO_OWN       HARD                 60                   12                                        MADN
757       NOPP         NO PP                60                   0                                         MADN
758       NO_OWN       HARD                 60                   12                                        MADN
759       NOPP         NO PP                60                   0                                         MADN
760       NOPP         NO PP                60                   0                                         MADN
761       NOPP         NO PP                60                   0                                         MADN
762       NOPP         NO PP                60                   0                                         MADN
763       NOPP         NO PP                60                   0                                         MADN
764       NOPP         NO PP                60                   0                                         MADN
765       NO_OWN       HARD                 60                   12                                        MADN
766       NO_OWN       HARD                 60                   12                                        MADN
767       NO_OWN       HARD                 60                   12                                        MADN
768       NOPP         NO PP                60                   0                                         MADN
769       NOPP         NO PP                60                   0                                         MADN
770       NO_OWN       SOFT                 60                   0                                         MADN
771       NOPP         NO PP                60                   0                                         MADN
772       NO_OWN       HARD                 60                   12                                        MADN
773       NOPP         NO PP                60                   0                                         MADN
774       NOPP         NO PP                60                   0                                         MADN
775       NO_OWN       HARD                 60                   12                                        MADN
776       NO_OWN       HARD                 60                   12                                        MADN
777       NO_OWN       HARD                 60                   12                                        MADN
778       NO_OWN       HARD                 60                   12                                        MADN
779       NO_OWN       HARD                 60                   12                                        MADN
780       NOPP         NO PP                60                   0                                         MADN
781       NO_OWN       HARD                 60                   12                                        MADN
782       NOPP         NO PP                60                   0                                         MADN
783       NO_OWN       HARD                 60                   12                                        MADN
784       NO_OWN       HARD                 60                   12                                        MADN
785       NO_OWN       HARD                 60                   12                                        MADN
786       NO_OWN       HARD                 60                   12                                        MADN
787       NOPP         NO PP                60                   0                                         MADN
788       NO_OWN       HARD                 60                   12                                        MADN
789       NOPP         NO PP                60                   0                                         MADN
790       NOPP         NO PP                60                   0                                         MADN
791       NO_OWN       SOFT                 60                   0                                         MADN
792       NOPP         NO PP                60                   0                                         MADN
793       NO_OWN       HARD                 60                   12                                        MADN
794       NO_OWN       HARD                 60                   12                                        MADN
795       NO_OWN       HARD                 60                   12                                        MADN
796       NO_OWN       HARD                 60                   12                                        MADN
797       NO_OWN       HARD                 60                   12                                        MADN
798       NO_OWN       HARD                 60                   12                                        MADN
799       NOPP         NO PP                60                   0                                         MADN
800       NO_OWN       SOFT                 60                   0                                         MADN
801       NOPP         NO PP                60                   0                                         MADN
802       NOPP         NO PP                60                   0                                         MADN
803       NO_OWN       HARD                 60                   12                                        MADN
804       NO_OWN       HARD                 60                   12                                        MADN
805       NOPP         NO PP                60                   0                                         AFL2
806       NOPP         NO PP                60                   0                                         ADN1
807       NOPP         NO PP                60                   0                                         AFL2
808       NOPP         NO PP                60                   0                                         ALT1
809       NOPP         NO PP                60                   0                                         ALT1
810       NOPP         NO PP                60                   0                                         ALT1
811       NOPP         NO PP                60                   0                                         ALT1
812       NO_OWN       SOFT                 60                   0                                         AFL2
813       NO_OWN       SOFT                 60                   0                                         AFL2
814       NOPP         NO PP                60                   0                                         ALT1
815       NOPP         NO PP                60                   0                                         ALT1
816       NOPP         NO PP                60                   0                                         ALT1
817       NOPP         NO PP                60                   0                                         ALT1
818       NOPP         NO PP                60                   0                                         ALT1
819       NOPP         NO PP                60                   0                                         ALT1
820       NOPP         NO PP                60                   0                                         ALT1
821       NOPP         NO PP                60                   0                                         ALT1
822       NOPP         NO PP                60                   0                                         ALT1
823       NOPP         NO PP                60                   0                                         ALT1
824       NO_OWN       HARD                 60                   12                                        MADN
825       NOPP         NO PP                60                   0                                         ALT1
826       NOPP         NO PP                60                   0                                         MADN
827       NO_OWN       SOFT                 60                   0                                         MADN
828       NOPP         NO PP                60                   0                                         MADN
829       NOPP         NO PP                60                   0                                         MADN
830       NO_OWN       HARD                 60                   12                                        MADN
831       NOPP         NO PP                60                   0                                         MADN
832       NOPP         NO PP                60                   0                                         ALT1
833       NOPP         NO PP                60                   0                                         ALT1
834       NO_OWN       HARD                 60                   12                                        MADN
835       NOPP         NO PP                60                   0                                         ALT1
836       NOPP         NO PP                60                   0                                         MADN
837       NOPP         NO PP                60                   0                                         ALT1
838       NOPP         NO PP                60                   0                                         MALT
839       NO_OWN       SOFT                 60                   0                                         MADN
840       NO_OWN       HARD                 60                   12                                        MADN
841       NOPP         NO PP                60                   0                                         MALT
842       NO_OWN       SOFT                 60                   0                                         MADN
843       NO_OWN       HARD                 60                   12                                        MADN
844       NOPP         NO PP                60                   0                                         MADN
845       NOPP         NO PP                60                   0                                         MALT
846       NO_OWN       HARD                 60                   12                                        MADN
847       NOPP         NO PP                60                   0                                         MADN
848       NOPP         NO PP                60                   0                                         MALT
849       NOPP         NO PP                60                   0                                         MADN
850       NOPP         NO PP                60                   0                                         MADN
851       NOPP         NO PP                60                   0                                         MALT
852       NO_OWN       HARD                 60                   12                                        MADN
853       NOPP         NO PP                60                   0                                         MADN
854       NOPP         NO PP                60                   0                                         MADN
855       NOPP         NO PP                60                   0                                         ALT1
856       NO_OWN       HARD                 60                   12                                        MADN
857       NOPP         NO PP                60                   0                                         MADN
858       NOPP         NO PP                60                   0                                         MADN
859       NOPP         NO PP                60                   0                                         MALT
860       NOPP         NO PP                60                   0                                         MADN
861       NO_OWN       HARD                 60                   12                                        MADN
862       NOPP         NO PP                60                   0                                         MADN
863       NOPP         NO PP                60                   0                                         MALT
864       NO_OWN       HARD                 60                   12                                        MADN
865       NO_OWN       HARD                 60                   12                                        MADN
866       NO_OWN       HARD                 60                   12                                        MADN
867       NOPP         NO PP                60                   0                                         AFL2
868       NOPP         NO PP                60                   0                                         MALT
869       NOPP         NO PP                60                   0                                         MADN
870       NOPP         NO PP                60                   0                                         MADN
871       NOPP         NO PP                60                   0                                         MADN
872       NOPP         NO PP                60                   0                                         MADN
873       NO_OWN       HARD                 60                   12                                        MADN
874       NOPP         NO PP                60                   0                                         MADN
875       NOPP         NO PP                60                   0                                         MADN
876       NOPP         NO PP                60                   0                                         ALT1
877       NO_OWN       HARD                 60                   12                                        MADN
878       NOPP         NO PP                60                   0                                         MALT
879       NOPP         NO PP                60                   0                                         MADN
880       NOPP         NO PP                60                   0                                         MADN
881       NOPP         NO PP                60                   0                                         MALT
882       NOPP         NO PP                60                   0                                         MADN
883       NOPP         NO PP                60                   0                                         MADN
884       NOPP         NO PP                60                   0                                         MALT
885       NOPP         NO PP                60                   0                                         MADN
886       NOPP         NO PP                60                   0                                         MADN
887       NOPP         NO PP                60                   0                                         MALT
888       NO_OWN       SOFT                 60                   0                                         MADN
889       NOPP         NO PP                60                   0                                         MADN
890       NO_OWN       HARD                 60                   12                                        MADN
891       NOPP         NO PP                60                   0                                         MADN
892       NOPP         NO PP                60                   0                                         MALT
893       NOPP         NO PP                60                   0                                         MADN
894       NO_OWN       HARD                 60                   12                                        MADN
895       NOPP         NO PP                60                   0                                         ALT1
896       NOPP         NO PP                60                   0                                         MADN
897       NO_OWN       HARD                 60                   12                                        MADN
898       NOPP         NO PP                60                   0                                         MALT
899       NO_OWN       HARD                 60                   12                                        MADN
900       NOPP         NO PP                60                   0                                         MADN
901       NOPP         NO PP                60                   0                                         MALT
902       NOPP         NO PP                60                   0                                         MADN
903       NO_OWN       HARD                 60                   12                                        MADN
904       NOPP         NO PP                60                   0                                         MADN
905       NO_OWN       HARD                 60                   12                                        MADN
906       NOPP         NO PP                60                   0                                         MADN
907       NOPP         NO PP                60                   0                                         MALT
908       NOPP         NO PP                60                   0                                         MALT
909       NOPP         NO PP                60                   0                                         MALT
910       NOPP         NO PP                60                   0                                         MALT
911       NOPP         NO PP                60                   0                                         MADN
912       NOPP         NO PP                60                   0                                         MADN
913       NOPP         NO PP                60                   0                                         MALT
914       NO_OWN       HARD                 60                   12                                        MADN
915       NOPP         NO PP                60                   0                                         MADN
916       NOPP         NO PP                60                   0                                         MALT
917       NOPP         NO PP                60                   0                                         MADN
918       NO_OWN       SOFT                 60                   0                                         MADN
919       NOPP         NO PP                60                   0                                         MALT
920       NO_OWN       HARD                 60                   12                                        MADN
921       NOPP         NO PP                60                   0                                         MADN
922       NOPP         NO PP                60                   0                                         MALT
923       NO_OWN       SOFT                 60                   0                                         MADN
924       NO_OWN       SOFT                 60                   0                                         MADN
925       NOPP         NO PP                60                   0                                         MALT
926       NOPP         NO PP                60                   0                                         MADN
927       NO_OWN       HARD                 60                   12                                        MADN
928       NOPP         NO PP                60                   0                                         MALT
929       NO_OWN       SOFT                 60                   0                                         MADN
930       NOPP         NO PP                60                   0                                         MADN
931       NOPP         NO PP                60                   0                                         MADN
932       NO_OWN       SOFT                 60                   0                                         MADN
933       NO_OWN       HARD                 60                   12                                        MADN
934       NO_OWN       SOFT                 60                   0                                         MADN
935       NOPP         NO PP                60                   0                                         MADN
936       NOPP         NO PP                60                   0                                         MALT
937       NO_OWN       HARD                 60                   12                                        MADN
938       NOPP         NO PP                60                   0                                         MALT
939       NOPP         NO PP                60                   0                                         MADN
940       NO_OWN       HARD                 60                   12                                        MADN
941       NOPP         NO PP                60                   0                                         MALT
942       NO_OWN       HARD                 60                   12                                        MADN
943       NO_OWN       HARD                 60                   12                                        MADN
944       NOPP         NO PP                60                   0                                         MALT
945       NOPP         NO PP                60                   0                                         MADN
946       NOPP         NO PP                60                   0                                         MADN
947       NOPP         NO PP                60                   0                                         MADN
948       NOPP         NO PP                60                   0                                         MADN
949       NOPP         NO PP                60                   0                                         MALT
950       NOPP         NO PP                60                   0                                         MADN
951       NOPP         NO PP                60                   0                                         MALT
952       NO_OWN       SOFT                 60                   0                                         MADN
953       NOPP         NO PP                60                   0                                         MADN
954       NOPP         NO PP                60                   0                                         MALT
955       NOPP         NO PP                60                   0                                         MADN
956       NOPP         NO PP                60                   0                                         MADN
957       NOPP         NO PP                60                   0                                         MADN
958       NOPP         NO PP                60                   0                                         MADN
959       NOPP         NO PP                60                   0                                         MADN
960       NOPP         NO PP                60                   0                                         MADN
961       NOPP         NO PP                60                   0                                         MADN
962       NOPP         NO PP                60                   0                                         ADN1
963       NOPP         NO PP                60                   0                                         ADN1
964       NO_OWN       HARD                 60                   12                                        ADN1
965       NOPP         NO PP                60                   0                                         ADN1
966       NO_OWN       HARD                 60                   12                                        MADN
967       NOPP         NO PP                60                   0                                         MADN
968       NO_OWN       HARD                 60                   36                                        ADN1
969       NOPP         NO PP                60                   0                                         MADN
970       NOPP         NO PP                60                   0                                         ADN1
971       NOPP         NO PP                60                   0                                         MADN
972       NOPP         NO PP                60                   0                                         MADN
973       NOPP         NO PP                60                   0                                         MADN
974       NOPP         NO PP                60                   0                                         MADN
975       NOPP         NO PP                60                   0                                         MADN
976       NO_OWN       HARD                 60                   12                                        MADN
977       NOPP         NO PP                60                   0                                         MADN
978       NO_OWN       SOFT                 60                   0                                         MADN
979       NOPP         NO PP                60                   0                                         MADN
980       NO_OWN       HARD                 60                   12                                        MADN
981       NOPP         NO PP                60                   0                                         MADN
982       NOPP         NO PP                60                   0                                         MADN
983       NOPP         NO PP                60                   0                                         MADN
984       NO_OWN       HARD                 60                   12                                        MADN
985       NOPP         NO PP                60                   0                                         MADN
986       NOPP         NO PP                60                   0                                         MADN
987       NOPP         NO PP                60                   0                                         MADN
988       NO_OWN       HARD                 60                   12                                        MADN
989       NOPP         NO PP                60                   0                                         MADN
990       NOPP         NO PP                60                   0                                         MADN
991       NO_OWN       HARD                 60                   12                                        MADN
992       NOPP         NO PP                60                   0                                         MADN
993       NOPP         NO PP                60                   0                                         MADN
994       NOPP         NO PP                60                   0                                         MADN
995       NO_OWN       HARD                 60                   12                                        MADN
996       NOPP         NO PP                60                   0                                         MADN
997       NOPP         NO PP                60                   0                                         MADN
998       NOPP         NO PP                60                   0                                         MADN
999       NO_OWN       SOFT                 60                   0                                         MADN
1000      NO_OWN       SOFT                 60                   0                                         MADN
1001      NOPP         NO PP                60                   0                                         MADN
1002      NO_OWN       SOFT                 60                   0                                         MADN
1003      NO_OWN       HARD                 60                   12                                        MADN
1004      NOPP         NO PP                60                   0                                         MADN
1005      NOPP         NO PP                60                   0                                         MADN
1006      NO_OWN       SOFT                 60                   0                                         MADN
1007      NO_OWN       HARD                 60                   12                                        MADN
1008      NO_OWN       HARD                 60                   12                                        MADN
1009      NOPP         NO PP                60                   0                                         MADN
1010      NO_OWN       HARD                 60                   12                                        MADN
1011      NO_OWN       SOFT                 60                   0                                         MADN
1012      NOPP         NO PP                60                   0                                         ADN1
1013      NOPP         NO PP                60                   0                                         MADN
1014      NOPP         NO PP                60                   0                                         MADN
1015      NOPP         NO PP                60                   0                                         MADN
1016      NO_OWN       HARD                 60                   12                                        MADN
1017      NOPP         NO PP                60                   0                                         MADN
1018      NO_OWN       HARD                 60                   12                                        MADN
1019      NOPP         NO PP                60                   0                                         MADN
1020      NOPP         NO PP                60                   0                                         MADN
1021      NO_OWN       HARD                 60                   12                                        MADN
1022      NOPP         NO PP                60                   0                                         MADN
1023      NOPP         NO PP                60                   0                                         MADN
1024      NOPP         NO PP                60                   0                                         MADN
1025      NO_OWN       HARD                 60                   12                                        MADN
1026      NOPP         NO PP                60                   0                                         MADN
1027      NOPP         NO PP                60                   0                                         MADN
1028      NO_OWN       HARD                 60                   12                                        MADN
1029      NO_OWN       HARD                 60                   12                                        MADN
1030      NO_OWN       SOFT                 60                   0                                         MADN
1031      NOPP         NO PP                60                   0                                         ALT1
1032      NOPP         NO PP                60                   0                                         ALT1
1033      NOPP         NO PP                60                   0                                         ALT1
1034      NOPP         NO PP                60                   0                                         MADN
1035      NOPP         NO PP                60                   0                                         ALT1
1036      NOPP         NO PP                60                   0                                         MADN
1037      NOPP         NO PP                60                   0                                         MADN
1038      NOPP         NO PP                60                   0                                         MADN
1039      NO_OWN       HARD                 60                   12                                        MADN
1040      NOPP         NO PP                60                   0                                         MADN
1041      NO_OWN       HARD                 60                   12                                        MADN
1042      NOPP         NO PP                60                   0                                         MADN
1043      NOPP         NO PP                60                   0                                         MADN
1044      NO_OWN       SOFT                 60                   0                                         MADN
1045      NOPP         NO PP                60                   0                                         ADN1
1046      NOPP         NO PP                60                   0                                         AFL2
1047      NO_OWN       HARD                 60                   12                                        MADN
1048      NO_OWN       HARD                 60                   12                                        MADN
1049      NOPP         NO PP                60                   0                                         MADN
1050      NOPP         NO PP                60                   0                                         MADN
1051      NOPP         NO PP                60                   0                                         MADN
1052      NO_OWN       SOFT                 60                   0                                         MADN
1053      NO_OWN       SOFT                 60                   0                                         MADN
1054      NO_OWN       HARD                 60                   12                                        MADN
1055      NO_OWN       SOFT                 60                   0                                         MADN
1056      NOPP         NO PP                60                   0                                         MADN
1057      NOPP         NO PP                60                   0                                         MADN
1058      NO_OWN       SOFT                 60                   0                                         MADN
1059      NOPP         NO PP                60                   0                                         MADN
1060      NO_OWN       SOFT                 60                   0                                         MADN
1061      NOPP         NO PP                60                   0                                         MADN
1062      NO_OWN       HARD                 60                   12                                        MADN
1063      NOPP         NO PP                60                   0                                         MADN
1064      NO_OWN       SOFT                 60                   0                                         MADN
1065      NOPP         NO PP                60                   0                                         MADN
1066      NO_OWN       SOFT                 60                   0                                         MADN
1067      NO_OWN       HARD                 60                   12                                        MADN
1068      NO_OWN       HARD                 60                   12                                        MADN
1069      NO_OWN       HARD                 60                   12                                        MADN
1070      NOPP         NO PP                60                   0                                         MADN
1071      NO_OWN       HARD                 60                   12                                        MADN
1072      NO_OWN       HARD                 60                   12                                        MADN
1073      NOPP         NO PP                60                   0                                         MADN
1074      NOPP         NO PP                60                   0                                         MADN
1075      NO_OWN       SOFT                 60                   0                                         MADN
1076      NOPP         NO PP                60                   0                                         MADN
1077      NOPP         NO PP                60                   0                                         MADN
1078      NOPP         NO PP                60                   0                                         MADN
1079      NOPP         NO PP                60                   0                                         MADN
1080      NOPP         NO PP                60                   0                                         AFL2
1081      NO_OWN       HARD                 60                   12                                        MADN
1082      NOPP         NO PP                60                   0                                         MADN
1083      NOPP         NO PP                60                   0                                         MADN
1084      NOPP         NO PP                60                   0                                         MADN
1085      NOPP         NO PP                60                   0                                         MADN
1086      NOPP         NO PP                60                   0                                         MADN
1087      NOPP         NO PP                60                   0                                         MADN
1088      NOPP         NO PP                60                   0                                         MADN
1089      NO_OWN       HARD                 60                   12                                        MADN
1090      NOPP         NO PP                60                   0                                         MADN
1091      NO_OWN       SOFT                 60                   0                                         MADN
1092      NO_OWN       HARD                 60                   12                                        MADN
1093      NOPP         NO PP                60                   0                                         MADN
1094      NO_OWN       HARD                 60                   12                                        MADN
1095      NOPP         NO PP                60                   0                                         MADN
1096      NO_OWN       HARD                 60                   12                                        MADN
1097      NO_OWN       HARD                 60                   12                                        MADN
1098      NOPP         NO PP                60                   0                                         AFL2
1099      NOPP         NO PP                60                   0                                         MADN
1100      NO_OWN       SOFT                 60                   0                                         MADN
1101      NOPP         NO PP                60                   0                                         MADN
1102      NOPP         NO PP                60                   0                                         MADN
1103      NO_OWN       SOFT                 60                   0                                         MADN
1104      NOPP         NO PP                60                   0                                         MADN
1105      NOPP         NO PP                60                   0                                         MADN
1106      NOPP         NO PP                60                   0                                         MADN
1107      NO_OWN       HARD                 60                   12                                        MADN
1108      NOPP         NO PP                60                   0                                         MADN
1109      NOPP         NO PP                60                   0                                         MADN
1110      NOPP         NO PP                60                   0                                         MADN
1111      NOPP         NO PP                60                   0                                         MADN
1112      NOPP         NO PP                60                   0                                         MADN
1113      NOPP         NO PP                60                   0                                         MADN
1114      NO_OWN       SOFT                 60                   0                                         MADN
1115      NOPP         NO PP                60                   0                                         MADN
1116      NO_OWN       SOFT                 60                   0                                         MADN
1117      NO_OWN       HARD                 60                   12                                        MADN
1118      NOPP         NO PP                60                   0                                         MADN
1119      NOPP         NO PP                60                   0                                         MADN
1120      NO_OWN       HARD                 60                   12                                        MADN
1121      NOPP         NO PP                60                   0                                         MADN
1122      NOPP         NO PP                60                   0                                         MADN
1123      NOPP         NO PP                60                   0                                         MADN
1124      NO_OWN       HARD                 60                   12                                        ADN1
1125      NOPP         NO PP                60                   0                                         MADN
1126      NOPP         NO PP                60                   0                                         MADN
1127      NO_OWN       HARD                 60                   12                                        MADN
1128      NOPP         NO PP                60                   0                                         MADN
1129      NO_OWN       SOFT                 60                   0                                         MADN
1130      NOPP         NO PP                60                   0                                         MADN
1131      NOPP         NO PP                60                   0                                         MADN
1132      NO_OWN       SOFT                 60                   0                                         MADN
1133      NO_OWN       HARD                 60                   12                                        MADN
1134      NO_OWN       HARD                 60                   12                                        MADN
1135      NOPP         NO PP                60                   0                                         MADN
1136      NO_OWN       HARD                 60                   12                                        MADN
1137      NOPP         NO PP                60                   0                                         MADN
1138      NOPP         NO PP                60                   0                                         MADN
1139      NO_OWN       SOFT                 60                   0                                         MADN
1140      NOPP         NO PP                60                   0                                         MADN
1141      NOPP         NO PP                60                   0                                         MADN
1142      NOPP         NO PP                60                   0                                         MADN
1143      NO_OWN       HARD                 60                   12                                        MADN
1144      NOPP         NO PP                60                   0                                         MADN
1145      NO_OWN       SOFT                 60                   0                                         MADN
1146      NOPP         NO PP                60                   0                                         MADN
1147      NO_OWN       SOFT                 60                   0                                         MADN
1148      NOPP         NO PP                60                   0                                         MADN
1149      OWN          HARD                 60                   6                                         AFL2
1150      NOPP         NO PP                60                   0                                         MADN
1151      NOPP         NO PP                60                   0                                         MADN
1152      NO_OWN       SOFT                 60                   0                                         MADN
1153      NO_OWN       SOFT                 60                   0                                         MADN
1154      NO_OWN       SOFT                 60                   0                                         MADN
1155      NO_OWN       SOFT                 60                   0                                         MADN
1156      NO_OWN       HARD                 60                   12                                        MADN
1157      NO_OWN       SOFT                 60                   0                                         MADN
1158      NO_OWN       SOFT                 60                   0                                         MADN
1159      NO_OWN       HARD                 60                   12                                        MADN
1160      NO_OWN       HARD                 60                   12                                        MADN
1161      NOPP         NO PP                60                   0                                         MADN
1162      NO_OWN       SOFT                 60                   0                                         MADN
1163      NOPP         NO PP                60                   0                                         MADN
1164      NOPP         NO PP                60                   0                                         MADN
1165      NOPP         NO PP                60                   0                                         MADN
1166      NOPP         NO PP                60                   0                                         MADN
1167      NOPP         NO PP                60                   0                                         MADN
1168      NO_OWN       HARD                 60                   12                                        MADN
1169      NO_OWN       HARD                 60                   12                                        MADN
1170      NOPP         NO PP                60                   0                                         MADN
1171      NO_OWN       HARD                 60                   12                                        MADN
1172      NOPP         NO PP                60                   0                                         MADN
1173      NO_OWN       SOFT                 60                   0                                         MADN
1174      NOPP         NO PP                60                   0                                         MADN
1175      NOPP         NO PP                60                   0                                         MADN
1176      NOPP         NO PP                60                   0                                         MADN
1177      NO_OWN       SOFT                 60                   0                                         MADN
1178      NOPP         NO PP                60                   0                                         MADN
1179      NOPP         NO PP                60                   0                                         MADN
1180      NOPP         NO PP                60                   0                                         MADN
1181      NOPP         NO PP                60                   0                                         MADN
1182      NOPP         NO PP                60                   0                                         MADN
1183      NOPP         NO PP                60                   0                                         MADN
1184      NO_OWN       HARD                 60                   12                                        MADN
1185      NOPP         NO PP                60                   0                                         MADN
1186      NOPP         NO PP                60                   0                                         MADN
1187      NOPP         NO PP                60                   0                                         MADN
1188      NOPP         NO PP                60                   0                                         MADN
1189      NOPP         NO PP                60                   0                                         MADN
1190      NO_OWN       HARD                 60                   12                                        MADN
1191      NOPP         NO PP                60                   0                                         MADN
1192      NOPP         NO PP                60                   0                                         MADN
1193      NO_OWN       HARD                 60                   12                                        ADN1
1194      NO_OWN       HARD                 60                   12                                        MADN
1195      NOPP         NO PP                60                   0                                         MADN
1196      NOPP         NO PP                60                   0                                         MADN
1197      NOPP         NO PP                60                   0                                         MADN
1198      NO_OWN       SOFT                 60                   0                                         MADN
1199      NO_OWN       HARD                 60                   12                                        MADN
1200      NOPP         NO PP                60                   0                                         MADN
1201      NO_OWN       HARD                 60                   12                                        MADN
1202      NOPP         NO PP                60                   0                                         MADN
1203      NOPP         NO PP                60                   0                                         AFL2
1204      NO_OWN       HARD                 60                   12                                        MADN
1205      NOPP         NO PP                60                   0                                         MADN
1206      NOPP         NO PP                60                   0                                         MADN
1207      NOPP         NO PP                60                   0                                         MADN
1208      NOPP         NO PP                60                   0                                         MADN
1209      NOPP         NO PP                60                   0                                         MADN
1210      NOPP         NO PP                60                   0                                         MADN
1211      NOPP         NO PP                60                   0                                         MADN
1212      NOPP         NO PP                60                   0                                         MADN
1213      NO_OWN       HARD                 60                   12                                        MADN
1214      NOPP         NO PP                60                   0                                         MADN
1215      NOPP         NO PP                60                   0                                         MADN
1216      NO_OWN       HARD                 60                   12                                        MADN
1217      NOPP         NO PP                60                   0                                         MADN
1218      NOPP         NO PP                60                   0                                         MADN
1219      NOPP         NO PP                60                   0                                         MADN
1220      NO_OWN       HARD                 60                   12                                        MADN
1221      NO_OWN       HARD                 60                   12                                        MADN
1222      NOPP         NO PP                60                   0                                         MADN
1223      NO_OWN       HARD                 60                   12                                        MADN
1224      NOPP         NO PP                60                   0                                         MADN
1225      NOPP         NO PP                60                   0                                         MADN
1226      NOPP         NO PP                60                   0                                         MADN
1227      NOPP         NO PP                60                   0                                         MADN
1228      NOPP         NO PP                60                   0                                         MADN
1229      NOPP         NO PP                60                   0                                         MADN
1230      NOPP         NO PP                60                   0                                         MADN
1231      NOPP         NO PP                60                   0                                         MADN
1232      NOPP         NO PP                60                   0                                         MADN
1233      NO_OWN       HARD                 60                   12                                        MADN
1234      NOPP         NO PP                60                   0                                         MADN
1235      NOPP         NO PP                60                   0                                         MADN
1236      NOPP         NO PP                60                   0                                         MADN
1237      NO_OWN       HARD                 60                   12                                        MADN
1238      NOPP         NO PP                60                   0                                         MADN
1239      NOPP         NO PP                60                   0                                         MADN
1240      NOPP         NO PP                60                   0                                         MADN
1241      NOPP         NO PP                60                   0                                         MADN
1242      NOPP         NO PP                60                   0                                         MADN
1243      NOPP         NO PP                60                   0                                         MADN
1244      NOPP         NO PP                60                   0                                         MADN
1245      NOPP         NO PP                60                   0                                         AFL2
1246      NOPP         NO PP                60                   0                                         AFL2
1247      NOPP         NO PP                60                   0                                         AFL2
1248      NOPP         NO PP                60                   0                                         AFL2
1249      NOPP         NO PP                60                   0                                         AFL2
1250      OWN          HARD                 60                   36                                        AFL2
1251      NOPP         NO PP                60                   0                                         AFL2
1252      NOPP         NO PP                60                   0                                         AFL2
1253      OWN          HARD                 60                   36                                        AFL2
1254      NOPP         NO PP                60                   0                                         AFL2
1255      NOPP         NO PP                60                   0                                         AFL2
1256      NOPP         NO PP                60                   0                                         AFL2
1257      OWN          SOFT                 60                   0                                         AFL2
1258      NOPP         NO PP                60                   0                                         AFL2
1259      OWN          HARD                 60                   36                                        AFL2
1260      NOPP         NO PP                60                   0                                         AFL2
1261      NOPP         NO PP                60                   0                                         AFL2
1262      NOPP         NO PP                60                   0                                         AFL2
1263      OWN          HARD                 60                   36                                        AFL2
1264      OWN          COMBO                60                   12                                        AFL2
1265      OWN          SOFT                 60                   0                                         AFL2
1266      NOPP         NO PP                60                   0                                         AFL2
1267      OWN          SOFT                 60                   0                                         AFL2
1268      OWN          HARD                 60                   6                                         AFL2
1269      NOPP         NO PP                60                   0                                         AFL2
1270      NOPP         NO PP                60                   0                                         AFL2
1271      OWN          COMBO                60                   6                                         AFL2
1272      NOPP         NO PP                60                   0                                         AFL2
1273      OWN          SOFT                 60                   0                                         AFL2
1274      OWN          SOFT                 60                   0                                         AFL2
1275      OWN          SOFT                 60                   0                                         AFL2
1276      NOPP         NO PP                60                   0                                         AFL2
1277      NOPP         NO PP                60                   0                                         AFL2
1278      NOPP         NO PP                60                   0                                         AFL2
1279      NOPP         NO PP                60                   0                                         AFL2
1280      OWN          SOFT                 60                   0                                         AFL2
1281      OWN          HARD                 60                   36                                        AFL2
1282      NOPP         NO PP                60                   0                                         AFL2
1283      NOPP         NO PP                60                   0                                         AFL2
1284      NOPP         NO PP                60                   0                                         AFL2
1285      NOPP         NO PP                60                   0                                         AFL2
1286      NOPP         NO PP                60                   0                                         AFL2
1287      OWN          COMBO                60                   12                                        AFL2
1288      OWN          COMBO                60                   6                                         AFL2
1289      NOPP         NO PP                60                   0                                         AFL2
1290      NOPP         NO PP                60                   0                                         AFL2
1291      NOPP         NO PP                60                   0                                         AFL2
1292      OWN          SOFT                 60                   0                                         AFL2
1293      OWN          SOFT                 60                   0                                         AFL2
1294      NOPP         NO PP                60                   0                                         AFL2
1295      NOPP         NO PP                60                   0                                         AFL2
1296      OWN          SOFT                 60                   0                                         AFL2
1297      NOPP         NO PP                60                   0                                         AFL2
1298      OWN          SOFT                 60                   0                                         AFL2
1299      OWN          COMBO                60                   12                                        AFL2
1300      NOPP         NO PP                60                   0                                         AFL2
1301      NOPP         NO PP                60                   0                                         AFL2
1302      NOPP         NO PP                60                   0                                         AFL2
1303      OWN          SOFT                 60                   0                                         AFL2
1304      OWN          COMBO                60                   6                                         AFL2
1305      OWN          HARD                 60                   6                                         AFL2
1306      OWN          COMBO                60                   6                                         AFL2
1307      OWN          SOFT                 60                   0                                         AFL2
1308      NOPP         NO PP                60                   0                                         AFL2
1309      NOPP         NO PP                60                   0                                         AFL2
1310      NOPP         NO PP                60                   0                                         AFL2
1311      NOPP         NO PP                60                   0                                         AFL2
1312      OWN          HARD                 60                   36                                        AFL2
1313      NOPP         NO PP                60                   0                                         AFL2
1314      NOPP         NO PP                60                   0                                         AFL2
1315      OWN          SOFT                 60                   0                                         AFL2
1316      NOPP         NO PP                60                   0                                         AFL2
1317      OWN          HARD                 60                   6                                         AFL2
1318      OWN          HARD                 60                   36                                        AFL2
1319      NOPP         NO PP                60                   0                                         AFL2
1320      NOPP         NO PP                60                   0                                         AFL2
1321      OWN          HARD                 60                   12                                        AFL2
1322      NOPP         NO PP                60                   0                                         AFL2
1323      NOPP         NO PP                60                   0                                         AFL2
1324      NOPP         NO PP                60                   0                                         AFL2
1325      NOPP         NO PP                60                   0                                         AFL2
1326      NOPP         NO PP                60                   0                                         AFL2
1327      NOPP         NO PP                60                   0                                         AFL2
1328      OWN          SOFT                 60                   0                                         AFL2
1329      NOPP         NO PP                60                   0                                         AFL2
1330      NOPP         NO PP                60                   0                                         AFL2
1331      NOPP         NO PP                60                   0                                         AFL2
1332      OWN          HARD                 60                   36                                        AFL2
1333      OWN          SOFT                 60                   0                                         AFL2
1334      OWN          SOFT                 60                   0                                         AFL2
1335      OWN          COMBO                60                   6                                         AFL2
1336      NOPP         NO PP                60                   0                                         AFL2
1337      NOPP         NO PP                60                   0                                         AFL2
1338      NOPP         NO PP                60                   0                                         AFL2
1339      NOPP         NO PP                60                   0                                         AFL2
1340      NOPP         NO PP                60                   0                                         AFL2
1341      OWN          SOFT                 60                   0                                         AFL2
1342      NOPP         NO PP                60                   0                                         AFL2
1343      NOPP         NO PP                60                   0                                         AFL2
1344      NOPP         NO PP                60                   0                                         AFL2
1345      OWN          HARD                 60                   36                                        AFL2
1346      OWN          SOFT                 60                   0                                         AFL2
1347      NOPP         NO PP                60                   0                                         AFL2
1348      OWN          COMBO                60                   5                                         AFL2
1349      OWN          HARD                 60                   12                                        AFL2
1350      OWN          HARD                 60                   36                                        AFL2
1351      NOPP         NO PP                60                   0                                         AFL2
1352      OWN          COMBO                60                   6                                         AFL2
1353      OWN          HARD                 60                   6                                         AFL2
1354      OWN          HARD                 60                   36                                        AFL2
1355      NOPP         NO PP                60                   0                                         AFL2
1356      OWN          COMBO                60                   5                                         AFL2
1357      OWN          SOFT                 60                   0                                         AFL2
1358      OWN          COMBO                60                   6                                         AFL2
1359      NOPP         NO PP                60                   0                                         AFL2
1360      OWN          SOFT                 60                   0                                         AFL2
1361      NOPP         NO PP                60                   0                                         AFL2
1362      NOPP         NO PP                60                   0                                         AFL2
1363      OWN          SOFT                 60                   0                                         AFL2
1364      OWN          SOFT                 60                   0                                         AFL2
1365      NOPP         NO PP                60                   0                                         AFL2
1366      NOPP         NO PP                60                   0                                         AFL2
1367      OWN          SOFT                 60                   0                                         AFL2
1368      OWN          SOFT                 60                   0                                         AFL2
1369      OWN          SOFT                 60                   0                                         AFL2
1370      OWN          COMBO                60                   6                                         AFL2
1371      OWN          SOFT                 60                   0                                         AFL2
1372      OWN          HARD                 60                   36                                        AFL2
1373      OWN          HARD                 60                   36                                        AFL2
1374      NOPP         NO PP                60                   0                                         AFL2
1375      NOPP         NO PP                60                   0                                         AFL2
1376      OWN          SOFT                 60                   0                                         AFL2
1377      OWN          SOFT                 60                   0                                         AFL2
1378      OWN          HARD                 60                   36                                        AFL2
1379      OWN          SOFT                 60                   0                                         AFL2
1380      OWN          SOFT                 60                   0                                         AFL2
1381      NOPP         NO PP                60                   0                                         AFL2
1382      OWN          COMBO                60                   12                                        AFL2
1383      NOPP         NO PP                60                   0                                         AFL2
1384      NOPP         NO PP                60                   0                                         AFL2
1385      NOPP         NO PP                60                   0                                         AFL2
1386      OWN          COMBO                60                   6                                         AFL2
1387      NOPP         NO PP                60                   0                                         AFL2
1388      NOPP         NO PP                60                   0                                         AFL2
1389      NOPP         NO PP                60                   0                                         AFL2
1390      NOPP         NO PP                60                   0                                         AFL2
1391      OWN          COMBO                60                   6                                         AFL2
1392      NOPP         NO PP                60                   0                                         AFL2
1393      OWN          HARD                 60                   36                                        AFL2
1394      OWN          SOFT                 60                   0                                         AFL2
1395      NOPP         NO PP                60                   0                                         AFL2
1396      NOPP         NO PP                60                   0                                         AFL2
1397      NOPP         NO PP                60                   0                                         AFL2
1398      NOPP         NO PP                60                   0                                         AFL2
1399      NOPP         NO PP                60                   0                                         AFL2
1400      OWN          SOFT                 60                   0                                         AFL2
1401      NOPP         NO PP                60                   0                                         AFL2
1402      OWN          SOFT                 60                   0                                         AFL2
1403      OWN          SOFT                 60                   0                                         AFL2
1404      NOPP         NO PP                60                   0                                         AFL2
1405      NOPP         NO PP                60                   0                                         AFL2
1406      OWN          HARD                 60                   36                                        AFL2
1407      OWN          HARD                 60                   36                                        AFL2
1408      NOPP         NO PP                60                   0                                         AFL2
1409      OWN          SOFT                 60                   0                                         AFL2
1410      NOPP         NO PP                60                   0                                         AFL2
1411      OWN          HARD                 60                   36                                        AFL2
1412      OWN          HARD                 60                   7                                         AFL2
1413      NOPP         NO PP                60                   0                                         AFL2
1414      OWN          SOFT                 60                   0                                         AFL2
1415      OWN          COMBO                60                   6                                         AFL2
1416      OWN          COMBO                60                   6                                         AFL2
1417      NOPP         NO PP                60                   0                                         AFL2
1418      NOPP         NO PP                60                   0                                         AFL2
1419      NOPP         NO PP                60                   0                                         AFL2
1420      OWN          COMBO                60                   12                                        AFL2
1421      OWN          COMBO                60                   12                                        AFL2
1422      OWN          COMBO                60                   12                                        AFL2
1423      OWN          HARD                 60                   36                                        AFL2
1424      NOPP         NO PP                60                   0                                         AFL2
1425      NOPP         NO PP                60                   0                                         AFL2
1426      NOPP         NO PP                60                   0                                         AFL2
1427      NOPP         NO PP                60                   0                                         AFL2
1428      NOPP         NO PP                60                   0                                         AFL2
1429      OWN          SOFT                 60                   0                                         AFL2
1430      NOPP         NO PP                60                   0                                         AFL2
1431      OWN          SOFT                 60                   0                                         AFL2
1432      NOPP         NO PP                60                   0                                         AFL2
1433      NOPP         NO PP                60                   0                                         AFL2
1434      OWN          COMBO                60                   12                                        AFL2
1435      OWN          SOFT                 60                   0                                         AFL2
1436      OWN          SOFT                 60                   0                                         AFL2
1437      OWN          HARD                 60                   6                                         AFL2
1438      OWN          COMBO                60                   6                                         AFL2
1439      NOPP         NO PP                60                   0                                         AFL2
1440      OWN          SOFT                 60                   0                                         AFL2
1441      NOPP         NO PP                60                   0                                         AFL2
1442      NOPP         NO PP                60                   0                                         AFL2
1443      NOPP         NO PP                60                   0                                         AFL2
1444      NOPP         NO PP                60                   0                                         AFL2
1445      NOPP         NO PP                60                   0                                         AFL2
1446      NOPP         NO PP                60                   0                                         AFL2
1447      NOPP         NO PP                60                   0                                         AFL2
1448      OWN          HARD                 60                   12                                        AFL2
1449      NOPP         NO PP                60                   0                                         AFL2
1450      OWN          SOFT                 60                   0                                         AFL2
1451      OWN          SOFT                 60                   0                                         AFL2
1452      OWN          SOFT                 60                   0                                         AFL2
1453      NOPP         NO PP                60                   0                                         AFL2
1454      NOPP         NO PP                60                   0                                         AFL2
1455      OWN          HARD                 60                   36                                        AFL2
1456      OWN          SOFT                 60                   0                                         AFL2
1457      NOPP         NO PP                60                   0                                         AFL2
1458      NOPP         NO PP                60                   0                                         AFL2
1459      NOPP         NO PP                60                   0                                         AFL2
1460      NOPP         NO PP                60                   0                                         AFL2
1461      OWN          HARD                 60                   36                                        AFL2
1462      OWN          COMBO                60                   7                                         AFL2
1463      NOPP         NO PP                60                   0                                         AFL2
1464      OWN          COMBO                60                   6                                         AFL2
1465      OWN          SOFT                 60                   0                                         AFL2
1466      OWN          SOFT                 60                   0                                         AFL2
1467      OWN          COMBO                60                   6                                         AFL2
1468      NOPP         NO PP                60                   0                                         AFL2
1469      NOPP         NO PP                60                   0                                         AFL2
1470      NOPP         NO PP                60                   0                                         AFL2
1471      NOPP         NO PP                60                   0                                         AFL2
1472      NOPP         NO PP                60                   0                                         AFL2
1473      NOPP         NO PP                60                   0                                         AFL2
1474      NOPP         NO PP                60                   0                                         AFL2
1475      NOPP         NO PP                60                   0                                         AFL2
1476      NOPP         NO PP                60                   0                                         ADN1
1477      NOPP         NO PP                60                   0                                         ADN1
1478      NOPP         NO PP                60                   0                                         ADN1
1479      OWN          HARD                 60                   6                                         AFL2
1480      OWN          HARD                 60                   6                                         AFL2
1481      OWN          SOFT                 60                   0                                         AFL2
1482      OWN          SOFT                 60                   0                                         AFL2
1483      OWN          SOFT                 60                   0                                         AFL2
1484      OWN          HARD                 60                   6                                         AFL2
1485      NOPP         NO PP                60                   0                                         AFL2
1486      OWN          COMBO                60                   12                                        AFL2
1487      OWN          SOFT                 60                   0                                         AFL2
1488      NOPP         NO PP                60                   0                                         AFL2
1489      NOPP         NO PP                60                   0                                         AFL2
1490      NOPP         NO PP                60                   0                                         AFL2
1491      NOPP         NO PP                60                   0                                         AFL2
1492      NOPP         NO PP                60                   0                                         AFL2
1493      NOPP         NO PP                60                   0                                         AFL2
1494      NOPP         NO PP                60                   0                                         AFL2
1495      NOPP         NO PP                60                   0                                         AFL2
1496      NOPP         NO PP                60                   0                                         AFL2
1497      OWN          HARD                 60                   6                                         AFL2
1498      NOPP         NO PP                60                   0                                         AFL2
1499      OWN          COMBO                60                   12                                        AFL2
1500      OWN          HARD                 60                   36                                        AFL2
1501      OWN          SOFT                 60                   0                                         AFL2
1502      OWN          HARD                 60                   6                                         AFL2
1503      NOPP         NO PP                60                   0                                         AFL2
1504      OWN          SOFT                 60                   0                                         AFL2
1505      NOPP         NO PP                60                   0                                         AFL2
1506      OWN          COMBO                60                   12                                        AFL2
1507      OWN          COMBO                60                   12                                        AFL2
1508      NOPP         NO PP                60                   0                                         AFL2
1509      OWN          COMBO                60                   12                                        AFL2
1510      OWN          SOFT                 60                   0                                         AFL2
1511      OWN          SOFT                 60                   0                                         AFL2
1512      OWN          SOFT                 60                   0                                         AFL2
1513      OWN          HARD                 60                   36                                        AFL2
1514      OWN          SOFT                 60                   0                                         AFL2
1515      OWN          HARD                 60                   36                                        AFL2
1516      NOPP         NO PP                60                   0                                         AFL2
1517      NOPP         NO PP                60                   0                                         AFL2
1518      NOPP         NO PP                60                   0                                         AFL2
1519      OWN          COMBO                60                   6                                         AFL2
1520      OWN          SOFT                 60                   0                                         AFL2
1521      OWN          SOFT                 60                   0                                         AFL2
1522      OWN          SOFT                 60                   0                                         AFL2
1523      NOPP         NO PP                60                   0                                         AFL2
1524      NOPP         NO PP                60                   0                                         AFL2
1525      OWN          SOFT                 60                   0                                         AFL2
1526      NOPP         NO PP                60                   0                                         AFL2
1527      OWN          SOFT                 60                   0                                         AFL2
1528      OWN          HARD                 60                   6                                         AFL2
1529      OWN          SOFT                 60                   0                                         AFL2
1530      NOPP         NO PP                60                   0                                         AFL2
1531      OWN          HARD                 60                   36                                        AFL2
1532      OWN          SOFT                 60                   0                                         AFL2
1533      NOPP         NO PP                60                   0                                         AFL2
1534      OWN          HARD                 60                   36                                        AFL2
1535      OWN          COMBO                60                   6                                         AFL2
1536      NOPP         NO PP                60                   0                                         AFL2
1537      NOPP         NO PP                60                   0                                         AFL2
1538      NOPP         NO PP                60                   0                                         AFL2
1539      NOPP         NO PP                60                   0                                         AFL2
1540      NOPP         NO PP                60                   0                                         AFL2
1541      NOPP         NO PP                60                   0                                         AFL2
1542      OWN          HARD                 60                   6                                         AFL2
1543      NOPP         NO PP                60                   0                                         AFL2
1544      OWN          COMBO                60                   6                                         AFL2
1545      OWN          HARD                 60                   36                                        AFL2
1546      OWN          SOFT                 60                   0                                         AFL2
1547      OWN          SOFT                 60                   0                                         AFL2
1548      NOPP         NO PP                60                   0                                         AFL2
1549      OWN          HARD                 60                   6                                         AFL2
1550      OWN          SOFT                 60                   0                                         AFL2
1551      NOPP         NO PP                60                   0                                         AFL2
1552      OWN          SOFT                 60                   0                                         AFL2
1553      NOPP         NO PP                60                   0                                         AFL2
1554      OWN          SOFT                 60                   0                                         AFL2
1555      NOPP         NO PP                60                   0                                         AFL2
1556      OWN          SOFT                 60                   0                                         AFL2
1557      OWN          HARD                 60                   36                                        AFL2
1558      OWN          HARD                 60                   12                                        AFL2
1559      OWN          SOFT                 60                   0                                         AFL2
1560      NOPP         NO PP                60                   0                                         AFL2
1561      NOPP         NO PP                60                   0                                         AFL2
1562      OWN          HARD                 60                   6                                         AFL2
1563      NOPP         NO PP                60                   0                                         AFL2
1564      OWN          HARD                 60                   6                                         AFL2
1565      OWN          COMBO                60                   5                                         AFL2
1566      OWN          HARD                 60                   36                                        AFL2
1567      OWN          SOFT                 60                   0                                         AFL2
1568      OWN          HARD                 60                   36                                        AFL2
1569      OWN          SOFT                 60                   0                                         AFL2
1570      OWN          SOFT                 60                   0                                         AFL2
1571      OWN          HARD                 60                   6                                         AFL2
1572      NOPP         NO PP                60                   0                                         AFL2
1573      OWN          SOFT                 60                   0                                         AFL2
1574      OWN          SOFT                 60                   0                                         AFL2
1575      OWN          HARD                 60                   36                                        AFL2
1576      OWN          COMBO                60                   12                                        AFL2
1577      OWN          SOFT                 60                   0                                         AFL2
1578      OWN          SOFT                 60                   0                                         AFL2
1579      OWN          SOFT                 60                   0                                         AFL2
1580      NOPP         NO PP                60                   0                                         AFL2
1581      OWN          SOFT                 60                   0                                         AFL2
1582      NOPP         NO PP                60                   0                                         AFL2
1583      OWN          SOFT                 60                   0                                         AFL2
1584      OWN          COMBO                60                   6                                         AFL2
1585      NOPP         NO PP                60                   0                                         AFL2
1586      NOPP         NO PP                60                   0                                         AFL2
1587      NOPP         NO PP                60                   0                                         AFL2
1588      NOPP         NO PP                60                   0                                         AFL2
1589      OWN          SOFT                 60                   0                                         AFL2
1590      OWN          HARD                 60                   36                                        AFL2
1591      NOPP         NO PP                60                   0                                         AFL2
1592      OWN          COMBO                60                   12                                        AFL2
1593      NOPP         NO PP                60                   0                                         AFL2
1594      NOPP         NO PP                60                   0                                         AFL2
1595      OWN          HARD                 60                   36                                        AFL2
1596      OWN          HARD                 60                   36                                        AFL2
1597      NOPP         NO PP                60                   0                                         AFL2
1598      OWN          SOFT                 60                   0                                         AFL2
1599      NOPP         NO PP                60                   0                                         AFL2
1600      OWN          HARD                 60                   36                                        AFL2
1601      NOPP         NO PP                60                   0                                         AFL2
1602      OWN          COMBO                60                   6                                         AFL2
1603      NOPP         NO PP                60                   0                                         AFL2
1604      OWN          SOFT                 60                   0                                         AFL2
1605      NOPP         NO PP                60                   0                                         AFL2
1606      NOPP         NO PP                60                   0                                         AFL2
1607      NOPP         NO PP                60                   0                                         AFL2
1608      NOPP         NO PP                60                   0                                         AFL2
1609      NOPP         NO PP                60                   0                                         AFL2
1610      OWN          SOFT                 60                   0                                         AFL2
1611      OWN          SOFT                 60                   0                                         AFL2
1612      OWN          HARD                 60                   36                                        AFL2
1613      OWN          SOFT                 60                   0                                         AFL2
1614      NOPP         NO PP                60                   0                                         AFL2
1615      NOPP         NO PP                60                   0                                         AFL2
1616      NOPP         NO PP                60                   0                                         AFL2
1617      OWN          COMBO                60                   6                                         AFL2
1618      OWN          SOFT                 60                   0                                         AFL2
1619      OWN          HARD                 60                   36                                        AFL2
1620      NOPP         NO PP                60                   0                                         AFL2
1621      OWN          COMBO                60                   6                                         AFL2
1622      OWN          COMBO                60                   6                                         AFL2
1623      NOPP         NO PP                60                   0                                         AFL2
1624      NOPP         NO PP                60                   0                                         AFL2
1625      OWN          SOFT                 60                   0                                         AFL2
1626      NOPP         NO PP                60                   0                                         AFL2
1627      NOPP         NO PP                60                   0                                         AFL2
1628      NOPP         NO PP                60                   0                                         AFL2
1629      NOPP         NO PP                60                   0                                         AFL2
1630      NOPP         NO PP                60                   0                                         AFL2
1631      OWN          HARD                 60                   36                                        AFL2
1632      OWN          COMBO                60                   6                                         AFL2
1633      OWN          HARD                 60                   36                                        AFL2
1634      OWN          COMBO                60                   6                                         AFL2
1635      NOPP         NO PP                60                   0                                         AFL2
1636      NOPP         NO PP                60                   0                                         AFL2
1637      OWN          HARD                 60                   36                                        AFL2
1638      OWN          SOFT                 60                   0                                         AFL2
1639      NOPP         NO PP                60                   0                                         AFL2
1640      NOPP         NO PP                60                   0                                         AFL2
1641      NOPP         NO PP                60                   0                                         AFL2
1642      OWN          SOFT                 60                   0                                         AFL2
1643      OWN          COMBO                60                   6                                         AFL2
1644      OWN          COMBO                60                   6                                         AFL2
1645      OWN          SOFT                 60                   0                                         AFL2
1646      NOPP         NO PP                60                   0                                         AFL2
1647      NOPP         NO PP                60                   0                                         AFL2
1648      NOPP         NO PP                60                   0                                         AFL2
1649      OWN          HARD                 60                   36                                        AFL2
1650      OWN          HARD                 60                   36                                        AFL2
1651      OWN          SOFT                 60                   0                                         AFL2
1652      NOPP         NO PP                60                   0                                         AFL2
1653      OWN          COMBO                60                   12                                        AFL2
1654      NOPP         NO PP                60                   0                                         AFL2
1655      NOPP         NO PP                60                   0                                         AFL2
1656      NOPP         NO PP                60                   0                                         AFL2
1657      OWN          COMBO                60                   6                                         AFL2
1658      OWN          SOFT                 60                   0                                         AFL2
1659      NOPP         NO PP                60                   0                                         AFL2
1660      NOPP         NO PP                60                   0                                         AFL2
1661      OWN          HARD                 60                   36                                        AFL2
1662      NOPP         NO PP                60                   0                                         AFL2
1663      NOPP         NO PP                60                   0                                         AFL2
1664      NOPP         NO PP                60                   0                                         AFL2
1665      OWN          SOFT                 60                   0                                         AFL2
1666      OWN          COMBO                60                   12                                        AFL2
1667      NOPP         NO PP                60                   0                                         AFL2
1668      OWN          HARD                 60                   5                                         AFL2
1669      OWN          COMBO                60                   6                                         AFL2
1670      NOPP         NO PP                60                   0                                         AFL2
1671      OWN          SOFT                 60                   0                                         AFL2
1672      OWN          HARD                 60                   36                                        AFL2
1673      NOPP         NO PP                60                   0                                         AFL2
1674      NOPP         NO PP                60                   0                                         AFL2
1675      OWN          HARD                 60                   36                                        AFL2
1676      NOPP         NO PP                60                   0                                         AFL2
1677      OWN          HARD                 60                   36                                        AFL2
1678      NOPP         NO PP                60                   0                                         AFL2
1679      OWN          HARD                 60                   6                                         AFL2
1680      NOPP         NO PP                60                   0                                         AFL2
1681      NOPP         NO PP                60                   0                                         AFL2
1682      NOPP         NO PP                60                   0                                         AFL2
1683      OWN          HARD                 60                   36                                        AFL2
1684      OWN          HARD                 60                   36                                        AFL2
1685      OWN          HARD                 60                   4                                         AFL2
1686      OWN          SOFT                 60                   0                                         AFL2
1687      NOPP         NO PP                60                   0                                         AFL2
1688      OWN          SOFT                 60                   0                                         AFL2
1689      NOPP         NO PP                60                   0                                         AFL2
1690      OWN          COMBO                60                   3                                         AFL2
1691      OWN          COMBO                60                   12                                        AFL2
1692      OWN          SOFT                 60                   0                                         AFL2
1693      NOPP         NO PP                60                   0                                         AFL2
1694      OWN          HARD                 60                   36                                        AFL2
1695      OWN          SOFT                 60                   0                                         AFL2
1696      OWN          SOFT                 60                   0                                         AFL2
1697      OWN          HARD                 60                   24                                        AFL2
1698      NOPP         NO PP                60                   0                                         AFL2
1699      NOPP         NO PP                60                   0                                         AFL2
1700      NOPP         NO PP                60                   0                                         AFL2
1701      NOPP         NO PP                60                   0                                         AFL2
1702      OWN          HARD                 60                   36                                        AFL2
1703      OWN          HARD                 60                   36                                        AFL2
1704      OWN          SOFT                 60                   0                                         AFL2
1705      NOPP         NO PP                60                   0                                         AFL2
1706      OWN          SOFT                 60                   0                                         AFL2
1707      OWN          SOFT                 60                   0                                         AFL2
1708      OWN          SOFT                 60                   0                                         AFL2
1709      OWN          HARD                 60                   36                                        AFL2
1710      OWN          HARD                 60                   36                                        AFL2
1711      OWN          HARD                 60                   5                                         AFL2
1712      NOPP         NO PP                60                   0                                         AFL2
1713      NOPP         NO PP                60                   0                                         AFL2
1714      OWN          SOFT                 60                   0                                         AFL2
1715      NOPP         NO PP                60                   0                                         AFL2
1716      OWN          HARD                 60                   36                                        AFL2
1717      NOPP         NO PP                60                   0                                         AFL2
1718      OWN          COMBO                60                   6                                         AFL2
1719      NOPP         NO PP                60                   0                                         AFL2
1720      NOPP         NO PP                60                   0                                         AFL2
1721      NOPP         NO PP                60                   0                                         AFL2
1722      OWN          HARD                 60                   36                                        AFL2
1723      OWN          HARD                 60                   6                                         AFL2
1724      NOPP         NO PP                60                   0                                         AFL2
1725      OWN          HARD                 60                   6                                         AFL2
1726      NOPP         NO PP                60                   0                                         AFL2
1727      NOPP         NO PP                60                   0                                         AFL2
1728      OWN          SOFT                 60                   0                                         AFL2
1729      OWN          COMBO                60                   12                                        AFL2
1730      OWN          HARD                 60                   6                                         AFL2
1731      NOPP         NO PP                60                   0                                         AFL2
1732      OWN          SOFT                 60                   0                                         AFL2
1733      NOPP         NO PP                60                   0                                         AFL2
1734      NOPP         NO PP                60                   0                                         AFL2
1735      OWN          SOFT                 60                   0                                         AFL2
1736      OWN          HARD                 60                   36                                        AFL2
1737      NOPP         NO PP                60                   0                                         AFL2
1738      OWN          SOFT                 60                   0                                         AFL2
1739      NOPP         NO PP                60                   0                                         AFL2
1740      OWN          SOFT                 60                   0                                         AFL2
1741      OWN          COMBO                60                   6                                         AFL2
1742      OWN          COMBO                60                   6                                         AFL2
1743      NOPP         NO PP                60                   0                                         AFL2
1744      NOPP         NO PP                60                   0                                         AFL2
1745      OWN          SOFT                 60                   0                                         AFL2
1746      OWN          SOFT                 60                   0                                         AFL2
1747      OWN          HARD                 60                   36                                        AFL2
1748      OWN          SOFT                 60                   0                                         AFL2
1749      NOPP         NO PP                60                   0                                         AFL2
1750      OWN          SOFT                 60                   0                                         AFL2
1751      OWN          SOFT                 60                   0                                         AFL2
1752      OWN          HARD                 60                   12                                        AFL2
1753      NOPP         NO PP                60                   0                                         AFL2
1754      NOPP         NO PP                60                   0                                         AFL2
1755      OWN          COMBO                60                   6                                         AFL2
1756      OWN          SOFT                 60                   0                                         AFL2
1757      NOPP         NO PP                60                   0                                         AFL2
1758      OWN          COMBO                60                   12                                        AFL2
1759      OWN          SOFT                 60                   0                                         AFL2
1760      NOPP         NO PP                60                   0                                         AFL2
1761      NOPP         NO PP                60                   0                                         AFL2
1762      NOPP         NO PP                60                   0                                         AFL2
1763      NOPP         NO PP                60                   0                                         AFL2
1764      OWN          SOFT                 60                   0                                         AFL2
1765      NOPP         NO PP                60                   0                                         AFL2
1766      NOPP         NO PP                60                   0                                         AFL2
1767      OWN          HARD                 60                   6                                         AFL2
1768      OWN          SOFT                 60                   0                                         AFL2
1769      NOPP         NO PP                60                   0                                         AFL2
1770      NOPP         NO PP                60                   0                                         AFL2
1771      NOPP         NO PP                60                   0                                         AFL2
1772      OWN          SOFT                 60                   0                                         AFL2
1773      OWN          HARD                 60                   6                                         AFL2
1774      OWN          HARD                 60                   12                                        AFL2
1775      NOPP         NO PP                60                   0                                         AFL2
1776      NOPP         NO PP                60                   0                                         AFL2
1777      NOPP         NO PP                60                   0                                         AFL2
1778      NOPP         NO PP                60                   0                                         AFL2
1779      NOPP         NO PP                60                   0                                         AFL2
1780      NOPP         NO PP                60                   0                                         AFL2
1781      NOPP         NO PP                60                   0                                         AFL2
1782      NOPP         NO PP                60                   0                                         AFL2
1783      OWN          COMBO                60                   12                                        AFL2
1784      OWN          HARD                 60                   6                                         AFL2
1785      OWN          SOFT                 60                   0                                         AFL2
1786      NOPP         NO PP                60                   0                                         AFL2
1787      NOPP         NO PP                60                   0                                         AFL2
1788      NOPP         NO PP                60                   0                                         AFL2
1789      OWN          SOFT                 60                   0                                         AFL2
1790      NOPP         NO PP                60                   0                                         AFL2
1791      OWN          HARD                 60                   12                                        AFL2
1792      NOPP         NO PP                60                   0                                         AFL2
1793      OWN          SOFT                 60                   0                                         AFL2
1794      OWN          SOFT                 60                   0                                         AFL2
1795      OWN          COMBO                60                   6                                         AFL2
1796      OWN          COMBO                60                   6                                         AFL2
1797      OWN          SOFT                 60                   0                                         AFL2
1798      OWN          HARD                 60                   36                                        AFL2
1799      OWN          HARD                 60                   12                                        AFL2
1800      OWN          HARD                 60                   12                                        AFL2
1801      OWN          HARD                 60                   36                                        AFL2
1802      OWN          HARD                 60                   12                                        AFL2
1803      OWN          SOFT                 60                   0                                         AFL2
1804      NOPP         NO PP                60                   0                                         AFL2
1805      OWN          SOFT                 60                   0                                         AFL2
1806      OWN          SOFT                 60                   0                                         AFL2
1807      OWN          COMBO                60                   5                                         AFL2
1808      OWN          HARD                 60                   6                                         AFL2
1809      OWN          HARD                 60                   36                                        AFL2
1810      NOPP         NO PP                60                   0                                         AFL2
1811      NOPP         NO PP                60                   0                                         AFL2
1812      OWN          HARD                 60                   6                                         AFL2
1813      OWN          SOFT                 60                   0                                         AFL2
1814      OWN          HARD                 60                   12                                        AFL2
1815      OWN          SOFT                 60                   0                                         AFL2
1816      OWN          HARD                 60                   36                                        AFL2
1817      NOPP         NO PP                60                   0                                         AFL2
1818      OWN          HARD                 60                   6                                         AFL2
1819      NOPP         NO PP                60                   0                                         AFL2
1820      NOPP         NO PP                60                   0                                         AFL2
1821      OWN          HARD                 60                   36                                        AFL2
1822      NOPP         NO PP                60                   0                                         AFL2
1823      OWN          SOFT                 60                   0                                         AFL2
1824      OWN          SOFT                 60                   0                                         AFL2
1825      OWN          HARD                 60                   12                                        AFL2
1826      NOPP         NO PP                60                   0                                         AFL2
1827      OWN          SOFT                 60                   0                                         AFL2
1828      NOPP         NO PP                60                   0                                         AFL2
1829      OWN          SOFT                 60                   0                                         AFL2
1830      NOPP         NO PP                60                   0                                         AFL2
1831      OWN          SOFT                 60                   0                                         AFL2
1832      OWN          SOFT                 60                   0                                         AFL2
1833      NOPP         NO PP                60                   0                                         AFL2
1834      OWN          SOFT                 60                   0                                         AFL2
1835      NOPP         NO PP                60                   0                                         AFL2
1836      NOPP         NO PP                60                   0                                         AFL2
1837      OWN          SOFT                 60                   0                                         AFL2
1838      NOPP         NO PP                60                   0                                         AFL2
1839      NOPP         NO PP                60                   0                                         AFL2
1840      OWN          COMBO                60                   12                                        AFL2
1841      NOPP         NO PP                60                   0                                         AFL2
1842      OWN          HARD                 60                   36                                        AFL2
1843      NOPP         NO PP                60                   0                                         AFL2
1844      NOPP         NO PP                60                   0                                         AFL2
1845      NOPP         NO PP                60                   0                                         AFL2
1846      NOPP         NO PP                60                   0                                         AFL2
1847      NOPP         NO PP                60                   0                                         AFL2
1848      OWN          HARD                 60                   36                                        AFL2
1849      NOPP         NO PP                60                   0                                         AFL2
1850      NOPP         NO PP                60                   0                                         AFL2
1851      OWN          SOFT                 60                   0                                         AFL2
1852      NOPP         NO PP                60                   0                                         AFL2
1853      OWN          HARD                 60                   6                                         AFL2
1854      OWN          COMBO                60                   12                                        AFL2
1855      OWN          COMBO                60                   12                                        AFL2
1856      OWN          SOFT                 60                   0                                         AFL2
1857      OWN          SOFT                 60                   0                                         AFL2
1858      OWN          HARD                 60                   6                                         AFL2
1859      OWN          COMBO                60                   12                                        AFL2
1860      OWN          HARD                 60                   24                                        AFL2
1861      NOPP         NO PP                60                   0                                         AFL2
1862      NOPP         NO PP                60                   0                                         AFL2
1863      NOPP         NO PP                60                   0                                         AFL2
1864      OWN          COMBO                60                   12                                        AFL2
1865      NOPP         NO PP                60                   0                                         AFL2
1866      NOPP         NO PP                60                   0                                         AFL2
1867      OWN          SOFT                 60                   0                                         AFL2
1868      NOPP         NO PP                60                   0                                         AFL2
1869      OWN          SOFT                 60                   0                                         AFL2
1870      OWN          SOFT                 60                   0                                         AFL2
1871      OWN          HARD                 60                   12                                        AFL2
1872      NOPP         NO PP                60                   0                                         AFL2
1873      NOPP         NO PP                60                   0                                         AFL2
1874      OWN          COMBO                60                   6                                         AFL2
1875      OWN          HARD                 60                   12                                        AFL2
1876      OWN          SOFT                 60                   0                                         AFL2
1877      OWN          SOFT                 60                   0                                         AFL2
1878      NOPP         NO PP                60                   0                                         AFL2
1879      NOPP         NO PP                60                   0                                         AFL2
1880      NOPP         NO PP                60                   0                                         AFL2
1881      NOPP         NO PP                60                   0                                         AFL2
1882      OWN          HARD                 60                   36                                        AFL2
1883      NOPP         NO PP                60                   0                                         AFL2
1884      OWN          HARD                 60                   6                                         AFL2
1885      OWN          SOFT                 60                   0                                         AFL2
1886      NOPP         NO PP                60                   0                                         AFL2
1887      NOPP         NO PP                60                   0                                         AFL2
1888      OWN          HARD                 60                   36                                        AFL2
1889      NOPP         NO PP                60                   0                                         AFL2
1890      NOPP         NO PP                60                   0                                         AFL2
1891      OWN          HARD                 60                   36                                        AFL2
1892      NOPP         NO PP                60                   0                                         AFL2
1893      NOPP         NO PP                60                   0                                         AFL2
1894      OWN          SOFT                 60                   0                                         AFL2
1895      OWN          SOFT                 60                   0                                         AFL2
1896      NOPP         NO PP                60                   0                                         AFL2
1897      OWN          SOFT                 60                   0                                         AFL2
1898      OWN          SOFT                 60                   0                                         AFL2
1899      OWN          COMBO                60                   3                                         AFL2
1900      NOPP         NO PP                60                   0                                         AFL2
1901      NOPP         NO PP                60                   0                                         AFL2
1902      OWN          SOFT                 60                   0                                         AFL2
1903      OWN          SOFT                 60                   0                                         AFL2
1904      OWN          HARD                 60                   36                                        AFL2
1905      NOPP         NO PP                60                   0                                         AFL2
1906      NOPP         NO PP                60                   0                                         AFL2
1907      OWN          HARD                 60                   6                                         AFL2
1908      OWN          HARD                 60                   36                                        AFL2
1909      NOPP         NO PP                60                   0                                         AFL2
1910      OWN          SOFT                 60                   0                                         AFL2
1911      OWN          SOFT                 60                   0                                         AFL2
1912      NOPP         NO PP                60                   0                                         AFL2
1913      NOPP         NO PP                60                   0                                         AFL2
1914      OWN          COMBO                60                   6                                         AFL2
1915      NOPP         NO PP                60                   0                                         AFL2
1916      NOPP         NO PP                60                   0                                         AFL2
1917      NOPP         NO PP                60                   0                                         AFL2
1918      OWN          HARD                 60                   36                                        AFL2
1919      NOPP         NO PP                60                   0                                         AFL2
1920      OWN          HARD                 60                   12                                        AFL2
1921      OWN          HARD                 60                   36                                        AFL2
1922      NOPP         NO PP                60                   0                                         AFL2
1923      OWN          SOFT                 60                   0                                         AFL2
1924      NOPP         NO PP                60                   0                                         AFL2
1925      OWN          HARD                 60                   36                                        AFL2
1926      NOPP         NO PP                60                   0                                         AFL2
1927      OWN          HARD                 60                   6                                         AFL2
1928      OWN          SOFT                 60                   0                                         AFL2
1929      NOPP         NO PP                60                   0                                         AFL2
1930      NOPP         NO PP                60                   0                                         AFL2
1931      OWN          SOFT                 60                   0                                         AFL2
1932      NOPP         NO PP                60                   0                                         AFL2
1933      OWN          HARD                 60                   36                                        AFL2
1934      OWN          HARD                 60                   36                                        AFL2
1935      NOPP         NO PP                60                   0                                         AFL2
1936      NOPP         NO PP                60                   0                                         AFL2
1937      OWN          HARD                 60                   36                                        AFL2
1938      NOPP         NO PP                60                   0                                         AFL2
1939      OWN          SOFT                 60                   0                                         AFL2
1940      OWN          HARD                 60                   36                                        AFL2
1941      OWN          SOFT                 60                   0                                         AFL2
1942      OWN          HARD                 60                   6                                         AFL2
1943      OWN          SOFT                 60                   0                                         AFL2
1944      OWN          SOFT                 60                   0                                         AFL2
1945      OWN          SOFT                 60                   0                                         AFL2
1946      NOPP         NO PP                60                   0                                         AFL2
1947      OWN          HARD                 60                   6                                         AFL2
1948      OWN          SOFT                 60                   0                                         AFL2
1949      NOPP         NO PP                60                   0                                         AFL2
1950      OWN          SOFT                 60                   0                                         AFL2
1951      NOPP         NO PP                60                   0                                         AFL2
1952      NOPP         NO PP                60                   0                                         AFL2
1953      OWN          SOFT                 60                   0                                         AFL2
1954      OWN          COMBO                60                   12                                        AFL2
1955      NOPP         NO PP                60                   0                                         AFL2
1956      NOPP         NO PP                60                   0                                         AFL2
1957      NOPP         NO PP                60                   0                                         AFL2
1958      OWN          SOFT                 60                   0                                         AFL2
1959      OWN          SOFT                 60                   0                                         AFL2
1960      NOPP         NO PP                60                   0                                         AFL2
1961      OWN          COMBO                60                   6                                         AFL2
1962      NOPP         NO PP                60                   0                                         AFL2
1963      NOPP         NO PP                60                   0                                         AFL2
1964      NOPP         NO PP                60                   0                                         AFL2
1965      NOPP         NO PP                60                   0                                         AFL2
1966      NOPP         NO PP                60                   0                                         AFL2
1967      NOPP         NO PP                60                   0                                         AFL2
1968      OWN          SOFT                 60                   0                                         AFL2
1969      NOPP         NO PP                60                   0                                         AFL2
1970      NOPP         NO PP                60                   0                                         AFL2
1971      OWN          SOFT                 60                   0                                         AFL2
1972      OWN          SOFT                 60                   0                                         AFL2
1973      NOPP         NO PP                60                   0                                         AFL2
1974      OWN          HARD                 60                   6                                         AFL2
1975      NOPP         NO PP                60                   0                                         AFL2
1976      NOPP         NO PP                60                   0                                         AFL2
1977      OWN          SOFT                 60                   0                                         AFL2
1978      NOPP         NO PP                60                   0                                         AFL2
1979      OWN          SOFT                 60                   0                                         AFL2
1980      OWN          HARD                 60                   6                                         AFL2
1981      NOPP         NO PP                60                   0                                         AFL2
1982      NOPP         NO PP                60                   0                                         AFL2
1983      NOPP         NO PP                60                   0                                         AFL2
1984      OWN          SOFT                 60                   0                                         AFL2
1985      NOPP         NO PP                60                   0                                         AFL2
1986      NOPP         NO PP                60                   0                                         AFL2
1987      OWN          SOFT                 60                   0                                         AFL2
1988      OWN          COMBO                60                   12                                        AFL2
1989      OWN          COMBO                60                   6                                         AFL2
1990      NOPP         NO PP                60                   0                                         AFL2
1991      OWN          HARD                 60                   36                                        AFL2
1992      NOPP         NO PP                60                   0                                         AFL2
1993      OWN          COMBO                60                   12                                        AFL2
1994      NOPP         NO PP                60                   0                                         AFL2
1995      NOPP         NO PP                60                   0                                         AFL2
1996      NOPP         NO PP                60                   0                                         AFL2
1997      OWN          SOFT                 60                   0                                         AFL2
1998      NOPP         NO PP                60                   0                                         AFL2
1999      NOPP         NO PP                60                   0                                         AFL2
2000      NOPP         NO PP                60                   0                                         AFL2
2001      NOPP         NO PP                60                   0                                         AFL2
2002      OWN          HARD                 60                   12                                        AFL2
2003      OWN          HARD                 60                   6                                         AFL2
2004      NOPP         NO PP                60                   0                                         AFL2
2005      NOPP         NO PP                60                   0                                         AFL2
2006      OWN          HARD                 60                   36                                        AFL2
2007      OWN          SOFT                 60                   0                                         AFL2
2008      OWN          SOFT                 60                   0                                         AFL2
2009      NOPP         NO PP                60                   0                                         AFL2
2010      OWN          HARD                 60                   12                                        AFL2
2011      OWN          SOFT                 60                   0                                         AFL2
2012      OWN          HARD                 60                   6                                         AFL2
2013      NOPP         NO PP                60                   0                                         AFL2
2014      OWN          COMBO                60                   6                                         AFL2
2015      NOPP         NO PP                60                   0                                         AFL2
2016      NOPP         NO PP                60                   0                                         AFL2
2017      OWN          SOFT                 60                   0                                         AFL2
2018      NOPP         NO PP                60                   0                                         AFL2
2019      NOPP         NO PP                60                   0                                         AFL2
2020      OWN          SOFT                 60                   0                                         AFL2
2021      NOPP         NO PP                60                   0                                         AFL2
2022      OWN          SOFT                 60                   0                                         AFL2
2023      OWN          COMBO                60                   12                                        AFL2
2024      NOPP         NO PP                60                   0                                         AFL2
2025      OWN          SOFT                 60                   0                                         AFL2
2026      OWN          COMBO                60                   6                                         AFL2
2027      OWN          SOFT                 60                   0                                         AFL2
2028      NOPP         NO PP                60                   0                                         AFL2
2029      NOPP         NO PP                60                   0                                         AFL2
2030      NOPP         NO PP                60                   0                                         AFL2
2031      NOPP         NO PP                60                   0                                         AFL2
2032      OWN          SOFT                 60                   0                                         AFL2
2033      OWN          SOFT                 60                   0                                         AFL2
2034      OWN          HARD                 60                   36                                        AFL2
2035      NOPP         NO PP                60                   0                                         AFL2
2036      NOPP         NO PP                60                   0                                         ALT1
2037      NOPP         NO PP                60                   0                                         MALT
2038      NOPP         NO PP                60                   0                                         AFL2
2039      NO_OWN       SOFT                 60                   0                                         AFL2
2040      NOPP         NO PP                60                   0                                         AFL2
2041      NOPP         NO PP                60                   0                                         AFL2
2042      NOPP         NO PP                60                   0                                         AFL2
2043      NOPP         NO PP                60                   0                                         AFL2
2044      NOPP         NO PP                60                   0                                         AFL2
2045      NOPP         NO PP                60                   0                                         AFL2





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C
                                                    [RESERVED]





--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT D-1

                                     REQUEST FOR RELEASE OF DOCUMENTS

To:      Treasury Bank, A Division of Countrywide Bank N.A.
         4100 E. Los Angeles Avenue
         Simi Valley, California 93063
         E-mail:  bearteam@treasurybank.com

RE:      Custodial  Agreement,  dated as of January 31, 2007 among Structured  Asset Mortgage  Investments
         II Inc., as depositor,  Wells Fargo Bank, National  Association as master servicer and securities
         administrator,  Treasury  Bank, A Division of  Countrywide  Bank N.A. as custodian  and Citibank,
         N.A., as trustee, issuing Bear Stearns Alt-A Trust 2007-1, Mortgage Pass-Through  Certificates,
         Series 2007-1

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:______________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT D-2


                                     REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota 55414
         Attention: BSALTA 2007-1
         Telecopier: (612) 667-1068

RE:      Custodial  Agreement,  dated as of January 31, 2007 among Structured  Asset Mortgage  Investments
         II Inc., as depositor,  Wells Fargo Bank, National  Association as master servicer and securities
         administrator,  Wells Fargo Bank,  National  Association  as custodian  and  Citibank,  N.A.,  as
         trustee,  issuing Bear Stearns Alt-A Trust 2007-1,  Mortgage Pass-Through  Certificates,  Series
         2007-1

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:______________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT E

                                        FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial  owner of the
Bear  Stearns  ALT-A  Trust  2007-1,  Mortgage  Pass-Through  Certificates,   Series  2007-1,  Class  R-__
Certificates)  (the "Class R Certificates")  (the "Owner"),  a [savings  institution]  [corporation]  duly
organized and existing under the laws of [the State of _____] [the United  States],  on behalf of which he
makes this affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the  Internal  Revenue Code of
1986,  as amended  (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of
the Code,  (ii) will  endeavor to remain  other than a  disqualified  organization  and an electing  large
partnership  for so long as it retains its  ownership in the Class R  Certificates  and (iii) is acquiring
the Class R  Certificates  for its own  account  or for the  account  of  another  Owner from which it has
received an affidavit and agreement in substantially  the same form as this affidavit and agreement.  (For
this purpose, a "disqualified  organization"  means an electing large partnership under Section 775 of the
Code, the United States,  any state or political  subdivision  thereof,  any agency or  instrumentality of
any of the  foregoing  (other than an  instrumentality  all of the  activities of which are subject to tax
and,  except for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of directors is
not selected by any such governmental  entity) or any foreign  government,  international  organization or
any  agency  or  instrumentality  of such  foreign  government  or  organization,  any rural  electric  or
telephone  cooperative,  or any organization (other than certain farmers'  cooperatives) that is generally
exempt  from  federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the Owner is aware (i) of the tax that  would be imposed  on  transfers  of Class R
Certificates to disqualified  organizations  or electing large  partnerships  under the Code, that applies
to all  transfers  of Class R  Certificates  after  March  31,  1988;  (ii)  that such tax would be on the
transferor (or, with respect to transfers to electing large partnerships,  on each such partnership),  or,
if such  transfer  is through  an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent;  (iii) that the person (other than with respect to transfers to
electing large  partnerships)  otherwise  liable for the tax shall be relieved of liability for the tax if
the  transferee  furnishes  to  such  person  an  affidavit  that  the  transferee  is not a  disqualified
organization  and, at the time of transfer,  such person does not have actual knowledge that the affidavit
is false;  and (iv) that the Class R  Certificates  may be  "noneconomic  residual  interests"  within the
meaning  of  Treasury  regulations  promulgated  pursuant  to  the  Code  and  that  the  transferor  of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity" holding
Class R Certificates  if either the  pass-through  entity is an electing large  partnership  under Section
775 of the Code or if at any time  during  the  taxable  year of the  pass-through  entity a  disqualified
organization  is the record  holder of an interest in such  entity.  (For this  purpose,  a "pass  through
entity" includes a regulated  investment  company,  a real estate investment trust or common trust fund, a
partnership, trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the  Securities  Administrator  will not  register
the transfer of any Class R Certificates  unless the transferee,  or the transferee's  agent,  delivers to
it an affidavit and agreement,  among other things,  in substantially  the same form as this affidavit and
agreement.  The Owner  expressly  agrees  that it will not  consummate  any such  transfer  if it knows or
believes that any of the representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R  Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under
which the Class R Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed  necessary  upon advice of counsel to constitute a reasonable  arrangement  to ensure that
the  Class R  Certificates  will  only  be  owned,  directly  or  indirectly,  by an  Owner  that is not a
disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This affidavit and agreement  relates only to the Class R Certificates  held by
the Owner  and not to any  other  holder of the  Class R  Certificates.  The  Owner  understands  that the
liabilities described herein relate only to the Class R Certificates.

                  10.      That no purpose of the Owner  relating  to the  transfer  of any of the Class R
Certificates  by the Owner is or will be to impede the  assessment  or  collection  of any tax;  in making
this  representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation Section
1.860E-1  (c) and recent  amendments  thereto,  effective  as of August 19,  2002,  and (ii) the  preamble
describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge or expectation  that it will be unable
to pay any United States taxes owed by it so long as any of the Certificates remain  outstanding.  In this
regard,  the Owner hereby  represents to and for the benefit of the person from whom it acquired the Class
R Certificates  that the Owner intends to pay taxes  associated  with holding such Class R Certificates as
they  become  due,  fully  understanding  that it may incur tax  liabilities  in excess of any cash  flows
generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent  or subject to a bankruptcy  proceeding  for so long as any of the Class R  Certificates  remain
outstanding.

                  13.      The Owner is a  citizen  or  resident  of the  United  States,  a  corporation,
partnership  or other  entity  created or  organized  in, or under the laws of,  the United  States or any
political  subdivision  thereof, or an estate or trust whose income from sources without the United States
is includable in gross income for United States federal  income tax purposes  regardless of its connection
with the conduct of a trade or business within the United States.

                  14.      The  Owner  hereby  agrees  that it will not  cause  income  from  the  Class R
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within the meaning
of an applicable income tax treaty) of the Owner or another United States taxpayer.

                           15.      (a)     The Purchaser  hereby  certifies,  represents and warrants to,
and covenants with the Company,  the Trustee,  the Securities  Administrator  and the Master Servicer that
the  Certificates  (i) are not being  acquired by, and will not be  transferred  to, any employee  benefit
plan within the  meaning of section  3(3) of the  Employee  Retirement  Income  Security  Act of 1974,  as
amended  ("ERISA"),  or  other  retirement  arrangement,  including  individual  retirement  accounts  and
annuities,  Keogh plans and bank  collective  investment  funds and insurance  company general or separate
accounts in which such plans,  accounts or  arrangements  are invested,  that is subject to Section 406 of
ERISA or  Section 4975  of the  Internal  Revenue  Code of 1986  (the  "Code")  (any of the  foregoing,  a
"Plan"),  (ii) are not being acquired with "plan assets" of a Plan within the meaning of the Department of
Labor  ("DOL")  regulation,  29 C.F.R.  ?  2510.3-101  or  otherwise  under  ERISA,  and (iii) will not be
transferred  to any entity  that is deemed to be  investing  plan  assets  within  the  meaning of the DOL
regulation,  29  C.F.R. ? 2510.3-101  or  otherwise  under  ERISA;  or (b)  The  Owner  will  provide  the
Securities  Administrator with an Opinion of Counsel acceptable to and in form and substance  satisfactory
to the Securities  Administrator  to the effect that the purchase of  Certificates  is  permissible  under
applicable  law, will not constitute or result in any  non-exempt  prohibited  transaction  under ERISA or
Section 4975 of the Code and will not subject the Trustee,  the Company,  the Securities  Administrator or
the Master Servicer to any obligation or liability  (including  obligations or liabilities  under ERISA or
Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In  addition,  the Owner hereby  certifies,  represents  and warrants to, and  covenants
with, the Company, the Trustee,  the Securities  Administrator and the Master Servicer that the Owner will
not  transfer  such  Certificates  to any Plan or person  unless  either  such  Plan or  person  meets the
requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the meanings  assigned in the
Pooling and Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:__________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address   of    Investor    for   receipt   of
                                                           distributions]


                                                           Address  of   Investor   for   receipt  of  tax
                                                           information:


         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2007-1

                  Re:      Bear Stearns Alt-A Trust 2007-1
                           Mortgage Pass-Through Certificates, Series 2007-1, Class [_      _]_

Ladies and Gentlemen:

         ______________  (the  "Purchaser")   intends  to  purchase  from  ______________  (the  "Seller")
$_________ initial Certificate  Principal Balance of Mortgage  Pass-Through  Certificates,  Series 2007-1,
Class _____ (the  "Certificates"),  issued  pursuant to the Pooling and Servicing  Agreement (the "Pooling
and Servicing  Agreement"),  dated as of January 1, 2007 among  Structured  Asset Mortgage  Investments II
Inc., as depositor (the "Seller"),  EMC Mortgage Corporation,  Wells Fargo Bank, National Association,  as
master servicer and securities  administrator,  and Citibank, N.A., as trustee (the "Trustee").  All terms
used herein and not  otherwise  defined  shall have the  meanings  set forth in the Pooling and  Servicing
Agreement.  The Purchaser  hereby  certifies,  represents and warrants to, and covenants  with, the Seller
and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  "Act") or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.

                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  "accredited  investor"  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser's   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           6.       The Purchaser (if the  Certificate is not rated at least "BBB-" or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an "insurance company general account" (within the
                  meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company, the Trustee, the Securities Administrator and the Master Servicer that the Purchaser will
not transfer such Certificates to any Plan or person unless such Plan or person meets the requirements
set forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]



                                                            By:______________________________

                                                            Name:

                                                            Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-2


                               FORM OF RULE 144A INVESTMENT REPRESENTATION

                         Description of Rule 144A Securities, including numbers:

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                  The undersigned  seller,  as registered  holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

In connection with such transfer and in accordance with the agreements pursuant to which the Rule 144A
Securities were issued, the Seller hereby certifies the following facts:  Neither the Seller nor anyone
acting on its behalf has offered, transferred, pledged, sold or otherwise disposed of the Rule 144A
Securities, any interest in the Rule 144A Securities or any other similar security to, or solicited any
offer to buy or accept a transfer, pledge or other disposition of the Rule 144A Securities, any interest
in the Rule 144A Securities or any other similar security from, or otherwise approached or negotiated
with respect to the Rule 144A Securities, any interest in the Rule 144A Securities or any other similar
security with, any person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action, that would constitute a distribution of
the Rule 144A Securities under the Securities Act of 1933, as amended (the "1933 Act"), or that would
render the disposition of the Rule 144A Securities a violation of Section 5 of the 1933 Act or require
registration pursuant thereto, and that the Seller has not offered the Rule 144A Securities to any
person other than the Buyer or another "qualified institutional buyer" as defined in Rule 144A under the
1933 Act.

The Buyer warrants and represents to, and covenants with, the Seller, the Trustee and the Master
Servicer (as defined to the Pooling and Servicing Agreement, dated as of  January 1, 2007 (the
"Agreement"), among the Company, EMC, Wells Fargo Bank, N.A., as master servicer (the "Master Servicer"),
and Citibank, N.A., as trustee (the "Trustee")) as follows:

The Buyer understands that the Rule 144A Securities have not been registered under the 1933 Act or the
securities laws of any state.

The Buyer considers itself a substantial, sophisticated institutional investor having such knowledge and
experience in financial and business matters that it is capable of evaluating the merits and risks of
investment in the Rule 144A Securities.

The Buyer has been furnished with all information regarding the Rule 144A Securities that it has
requested from the Seller, the Securities Administrator or the Master Servicer.

Neither the Buyer nor anyone acting on its behalf has offered, transferred, pledged, sold or otherwise
disposed of the Rule 144A Securities, any interest in the Rule 144A Securities or any other similar
security to, or solicited any offer to buy or accept a transfer, pledge or other disposition of the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar security from, or
otherwise approached or negotiated with respect to the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken any other action, that
would constitute a distribution of the Rule 144A Securities under the 1933 Act or that would render the
disposition of the Rule 144A Securities a violation of Section 5 of the 1933 Act or require registration
pursuant thereto, nor will it act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Rule 144A Securities.

The Buyer is a "qualified institutional buyer" as that term is defined in Rule 144A under the 1933 Act
and has completed either of the forms of certification to that effect attached hereto as Annex 1 or
Annex 2.  The Buyer is aware that the sale to it is being made in reliance on Rule 144A.  The Buyer is
acquiring the Rule 144A Securities for its own account or the accounts of other qualified institutional
buyers, understands that such Rule 144A Securities may be resold, pledged or transferred only (i) to a
person reasonably believed to be a qualified institutional buyer that purchases for its own account or
for the account of a qualified institutional buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A, or (ii) pursuant to another exemption from registration
under the 1933 Act.

                  3.       The  Buyer (if the Rule 144A  Securities  are not rated at least  "BBB-" or its
         equivalent by Fitch, S&P or Moody's):

is not an employee benefit or other plan subject to the prohibited transaction provisions of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal
Revenue Code of 1986, as amended (a "Plan"), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any
Certificate with "plan assets" of any Plan within the meaning of the Department of Labor ("DOL")
regulation at 29 C.F.R. § 2510.3-101; or

is an insurance company, the source of funds to be used by it to purchase the Certificates is an
"insurance company general account" (within the meaning of DOL Prohibited Transaction Class Exemption
("PTCE") 95-60), and the purchase is being made in reliance upon the availability of the exemptive relief
afforded under Sections I and III of PTCE 95-60.

                  4.       This document may be executed in one or more  counterparts and by the different
         parties hereto on separate counterparts,  each of which, when so executed,  shall be deemed to be
         an original; such counterparts, together, shall constitute one and the same document.




                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.


______________________________________                       __________________________________________
Print Name of Seller                                         Print Name of Buyer
By:___________________________________                       By:_______________________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No.__________________________________                        No:_______________________________________
Date:________________________________                        Date:_____________________________________




--------------------------------------------------------------------------------




                                                                                                               ANNEX 1 TO EXHIBIT F


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                                            1.       As indicated below, the undersigned is the
                           President, Chief Financial Officer, Senior Vice President or other executive
                           officer of the Buyer.

                                            2.       In connection with purchases by the Buyer, the
                           Buyer is a "qualified institutional buyer" as that term is defined in Rule
                           144A under the Securities Act of 1933 ("Rule 144A") because (i) the Buyer
                           owned and/or invested on a discretionary basis
                           $                                             in securities (except for the
                           excluded securities referred to below) as of the end of the Buyer's most
                           recent fiscal year (such amount being calculated in accordance with Rule 144A)
                           and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan association
or similar institution), Massachusetts or similar business trust, partnership, or charitable
organization described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking institution organized under the laws of any
State, territory or the District of Columbia, the business of which is substantially confined to banking
and is supervised by the State or territorial banking commission or similar official or is a foreign
bank or equivalent institution, and (b) has an audited net worth of at least $25,000,000 as demonstrated
in its latest annual financial statements, a copy of which is attached hereto.

         Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan
association, cooperative bank, homestead association or similar institution, which is supervised and
examined by a State or Federal authority having supervision over any such institutions or is a foreign
savings and loan association or equivalent institution and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.

         Insurance Company.  The Buyer is an insurance company whose primary and predominant business
activity is the writing of insurance or the reinsuring of risks underwritten by insurance companies and
which is subject to supervision by the insurance commissioner or a similar official or agency of a State
or territory or the District of Columbia.

         State or Local Plan.  The Buyer is a plan established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political subdivisions, for the
benefit of its employees.

         ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment
Advisers Act of 1940.

         SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business Development Company.  The Buyer is a business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose
participants are exclusively (a) plans established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political subdivisions, for the
benefit of its employees, or (b) employee benefit plans within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, but is not a trust fund that includes as participants individual
retirement accounts or H.R. 10 plans.

                                            3.       The term "securities" as used herein does not
                           include (i) securities of issuers that are affiliated with the Buyer, (ii)
                           securities that are part of an unsold allotment to or subscription by the
                           Buyer, if the Buyer is a dealer, (iii) bank deposit notes and certificates of
                           deposit, (iv) loan participations, (v) repurchase agreements, (vi) securities
                           owned but subject to a repurchase agreement and (vii) currency, interest rate
                           and commodity swaps.

                                            4.       For purposes of determining the aggregate amount of
                           securities owned and/or invested on a discretionary basis by the Buyer, the
                           Buyer used the cost of such securities to the Buyer and did not include any of
                           the securities referred to in the preceding paragraph.  Further, in
                           determining such aggregate amount, the Buyer may have included securities
                           owned by subsidiaries of the  Buyer,  but only if such subsidiaries are
                           consolidated with the Buyer in its financial statements prepared in accordance
                           with generally accepted accounting principles and if the investments of such
                           subsidiaries are managed under the Buyer's direction.  However, such
                           securities were not included if the Buyer is a majority-owned, consolidated
                           subsidiary of another enterprise and the Buyer is not itself a reporting
                           company under the Securities Exchange Act of 1934.

                                            5.       The Buyer acknowledges that it is familiar with
                           Rule 144A and understands that the seller to it and other parties related to
                           the Certificates are relying and will continue to rely on the statements made
                           herein because one or more sales to the Buyer may be in reliance on Rule 144A.

______           ______         Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?

                                            6.       If the answer to the foregoing question is "no",
                           the Buyer agrees that, in connection with any purchase of securities sold to
                           the Buyer for the account of a third party (including any separate account) in
                           reliance on Rule 144A, the Buyer will only purchase for the account of a third
                           party that at the time is a "qualified institutional buyer" within the meaning
                           of Rule 144A.  In addition, the Buyer agrees that the Buyer will not purchase
                           securities for a third party unless the Buyer has obtained a current
                           representation letter from such third party or taken other appropriate steps
                           contemplated by Rule 144A to conclude that such third party independently
                           meets the definition of "qualified institutional buyer" set forth in Rule 144A.

                                            7.       The Buyer will notify each of the parties to which
                           this certification is made of any changes in the information and conclusions
                           herein.  Until such notice is given, the Buyer's purchase of Rule 144A
                           Securities will constitute a reaffirmation of this certification as of the
                           date of such purchase.



                                                     ___________________________________
                                                     Print Name of Buyer


                                                     By:________________________________
                                                            Name:
                                                            Title:


                                                     Date_______________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                               ______, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE SERIES 2007-1

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2007-1


                  Re:      Mortgage Pass-Through Certificates, Series 2007-1

Ladies and Gentlemen:

                  In connection with the sale by               (the "Seller") to                      (the
"Purchaser") of $           Initial Certificate Principal Balance of Mortgage  Pass-Through  Certificates,
Series 2007-1 (the "Certificates")  pursuant to the Pooling and Servicing  Agreement,  dated as of January
1, 2007 (the "Pooling and Servicing  Agreement"),  among  Structured  Asset  Mortgage  Investments II Inc.
(the  "Company"),  EMC Mortgage  Corporation  ("EMC"),  Wells Fargo Bank,  N.A.,  as master  servicer (the
"Master  Servicer"),  and  Citibank,  N.A.,  as trustee  (the  "Trustee").  The Seller  hereby  certifies,
represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     __________________________________________________
                                                     (Seller)



                                                     By:_______________________________________________
                                                     Name:_____________________________________________
                                                     Title:____________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT G-1


                                FORM OF TREASURY BANK CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (AS  AMENDED  AND  SUPPLEMENTED  FROM  TIME  TO  TIME,  THE
"AGREEMENT"),  DATED AS OF JANUARY 31,  2007,  BY AND AMONG  CITIBANK,  N.A.,  AS TRUSTEE  (INCLUDING  ITS
SUCCESSORS  UNDER THE POOLING AND SERVICING  AGREEMENT  DEFINED BELOW,  THE "TRUSTEE"),  STRUCTURED  ASSET
MORTGAGE  INVESTMENTS II INC., AS DEPOSITOR  (TOGETHER WITH ANY SUCCESSOR IN INTEREST,  THE  "DEPOSITOR"),
WELLS FARGO BANK, NATIONAL  ASSOCIATION,  AS MASTER SERVICER AND SECURITIES  ADMINISTRATOR  (TOGETHER WITH
ANY SUCCESSOR IN INTEREST OR SUCCESSOR UNDER THE POOLING AND SERVICING  AGREEMENT  REFERRED TO BELOW,  THE
"MASTER  SERVICER" OR THE  "SECURITIES  ADMINISTRATOR,"  AS  APPLICABLE)  AND TREASURY BANK, A DIVISION OF
COUNTRYWIDE  BANK N.A., AS CUSTODIAN  (TOGETHER WITH ANY SUCCESSOR IN INTEREST OR ANY SUCCESSOR  APPOINTED
HEREUNDER, THE "CUSTODIAN").

                                             WITNESSETH THAT:

                  WHEREAS, the Depositor, the Master Servicer, the Securities  Administrator,  the Trustee
and EMC Mortgage  Corporation  (the "Seller") have entered into a Pooling and Servicing  Agreement,  dated
as of January 1, 2007,  relating to the  issuance  of Bear  Stearns  ALT-A  Trust,  Mortgage  Pass-Through
Certificates,  Series  2007-1  (as in effect on the date of this  agreement,  the  "Original  Pooling  and
Servicing  Agreement,"  and as amended and  supplemented  from time to time,  the "Pooling  and  Servicing
Agreement"); and

                  WHEREAS,  the  Custodian  has agreed to act as agent for the Trustee for the purposes of
receiving and holding  certain  documents  and other  instruments  relating to the mortgage  loans (herein
referred  to as the  "Mortgage  Loans")  listed  on  Schedule  I hereto  (the  "Mortgage  Loan  Schedule")
delivered by (i) the Depositor or the Master  Servicer under the Pooling and Servicing  Agreement and (ii)
the Servicers under their respective Servicing  Agreements,  all upon the terms and conditions and subject
to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter  set forth,  the Trustee,  the  Depositor,  the Master  Servicer,  the  Securities
Administrator and the Custodian hereby agree as follows:

                                                ARTICLE I.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.


                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred to in Section  2.3(a))  receipt of the  Mortgage
Files  relating to the Mortgage Loans  attached  hereto (the "Mortgage  Files") and declares that it holds
and will hold such  Mortgage  Files as agent for the  Trustee,  in trust,  for the use and  benefit of all
present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  relating to the
Mortgage  Loans  includes  one or  more  assignments  of  Mortgage  to the  Trustee  in a state  which  is
specifically  excluded  from the  Opinion  of  Counsel  delivered  by the  Seller to the  Trustee  and the
Custodian  pursuant to the  provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each such
assignment  shall be delivered,  at the direction of the Depositor (in written or electronic  format),  by
the Custodian to the Depositor for the purpose of recording it in the  appropriate  public office for real
property records, and the Depositor,  at no expense to the Custodian,  shall promptly cause to be recorded
in the  appropriate  public  office for real property  records each such  assignment of Mortgage and, upon
receipt thereof from such public office, shall return each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (a)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the Custodian  shall deliver to the Depositor,  the Master Servicer and
the  Trustee  an Initial  Certification  in the form  annexed  hereto as Exhibit  One  evidencing  receipt
(subject to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans.

                  (b)      Within  90 days  of the  Closing  Date  (or,  with  respect  to any  Substitute
Mortgage  Loans,  within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Custodian agrees, for the benefit of  Certificateholders,  to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing  Agreement,  each such document  relating to the Mortgage Loans,
and shall  execute  and  deliver  to the  Depositor,  the  Master  Servicer  and the  Trustee  an  Interim
Certification  in the form annexed  hereto as Exhibit Two to the effect that all such  documents have been
executed and received and that such  documents  relate to the Mortgage  Loans  identified  on the Mortgage
Loan  Schedule,  except for any  exceptions  listed on Schedule A attached to such Interim  Certification.
The  Custodian  shall be under no duty or  obligation  to  inspect,  review  or  examine  said  documents,
instruments,  certificates  or other  papers  to  determine  that the same are  genuine,  enforceable,  or
appropriate  for the  represented  purpose or that they have actually been recorded or that they are other
than what they purport to be on their face.

                  (c)      Not  later  than 180 days  after the  Closing  Date (or,  with  respect  to any
Substitute  Mortgage  Loans,  within 5 Business  Days after the  receipt by the  Trustee or the  Custodian
thereof),  the Custodian  shall review the Mortgage  Files  relating to the Mortgage  Loans as provided in
Section  2.02 of the  Pooling and  Servicing  Agreement  and  execute  and deliver to the  Depositor , the
Master  Servicer  and the  Trustee a Final  Certification  in the form  annexed  hereto as  Exhibit  Three
evidencing the completeness of such Mortgage Files.

                  (d)      In reviewing  the  Mortgage  Files  relating to the Mortgage  Loans as provided
herein and in the Pooling and Servicing  Agreement,  the Custodian shall make no  representation as to and
shall  not be  responsible  to verify  (i) the  validity,  legality,  enforceability,  due  authorization,
recordability,  sufficiency or  genuineness of any of the documents  included in any Mortgage File or (ii)
the  collectibility,  insurability,  effectiveness  or suitability of any of the documents in any Mortgage
File.

                  Upon receipt of written  request  from the  Depositor,  Master  Servicer or the Trustee,
the  Custodian  shall  as  soon as  practicable  supply  the  requesting  party  with a list of all of the
documents missing from the Mortgage Loans then contained in the Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery by the  Custodian of a breach of any  representation  or warranty  made by the  Depositor as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File,  the  Custodian  shall  give  prompt  written  notice to the  Depositor,  the Master  Servicer,  the
applicable Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written  notice from the Master  Servicer or the Trustee that the Seller has  repurchased  a Mortgage Loan
pursuant to Article II of the Pooling and Servicing  Agreement,  and that the  Repurchase  Price  therefor
has been  deposited  in the  Distribution  Account,  and a Request for Release  (as  defined  below),  the
Custodian agrees to promptly release to the Seller the related Mortgage File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form of Exhibit D-1 to the Pooling and Servicing  Agreement  signed by an officer of
the related  Servicer  involved in, or responsible for, the  administration  and servicing of the Mortgage
Loans whose name appears on a list of servicing  officers  furnished by such  Servicer  upon  request,  as
such list may from time to time be amended  (each,  a  "Servicing  Officer")  stating that it has received
payment in full of a Mortgage  Loan or that  payment in full will be  escrowed in a manner  customary  for
such purposes,  the Custodian  agrees to promptly  release to such Servicer the related Mortgage File. The
Depositor  shall  deliver to the  Custodian,  and the  Custodian  agrees to accept,  the Mortgage Note and
other  documents  constituting  the Mortgage  File with respect to any  Substitute  Mortgage  Loan,  which
documents  the  Custodian  will review to the extent  provided in Article II of the Pooling and  Servicing
Agreement.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary Mortgage  Insurance Policy, the related
Servicer  shall (or if the  related  Servicer  does not,  then the  Master  Servicer  may)  deliver to the
Custodian a Request for Release signed by a Servicing  Officer  requesting  that  possession of all of the
related  Mortgage File be released to such  Servicer and  certifying as to the reason for such release and
that such release will not invalidate any insurance  coverage  provided in respect of the related Mortgage
Loan under any of the Insurance  Policies.  Upon receipt of the  foregoing,  the  Custodian  shall deliver
such  Mortgage  File to the related  Servicer.  All  Mortgage  Files so  released to the related  Servicer
shall  be held by it in  trust  for  the  Trustee  for the use  and  benefit  of all  present  and  future
Certificateholders.  The  related  Servicer  shall cause each  Mortgage  File or any  document  therein so
released  to be returned  to the  Custodian  when the need  therefor  by such  Servicer no longer  exists,
unless (i) such Mortgage Loan has been  liquidated and the  Liquidation  Proceeds  relating to the related
Mortgage  Loan have  been  deposited  in the  Distribution  Account  or (ii)  such  Mortgage  File or such
document has been delivered to an attorney,  or to a public  trustee or other public  official as required
by law, for purposes of initiating or pursuing legal action or other  proceedings  for the  foreclosure of
the  related  Mortgaged  Property  either  judicially  or  non-judicially,  and the related  Servicer  has
delivered to the Custodian a certificate of a Servicing  Officer  certifying as to the name and address of
the Person to which such  Mortgage  File or such  document  was  delivered  and the purpose or purposes of
such delivery.

                  At any time that a  Servicer  or the  Master  Servicer  is  required  to  deliver to the
Custodian a Request for Release,  such  Servicer or the Master  Servicer  shall  deliver two copies of the
Request for Release if  delivered  in hard copy or such  Servicer or the Master  Servicer may furnish such
Request for Release  electronically to the Custodian,  in which event the Servicing  Officer  transmitting
the same shall be deemed to have  signed such  Request for  Release.  In  connection  with any Request for
Release of a Mortgage  File because of a repurchase  of a Mortgage  Loan,  the  assignment of mortgage and
the  related  Mortgage  Note  shall be  returned  to the  related  Servicer  or the  Master  Servicer,  as
applicable,  for  execution  and  endorsement,  respectively,  pursuant  to a power of  attorney  from the
Trustee and for delivery to the Seller.  If the related  Servicer or the Master  Servicer  does not have a
power of  attorney  from the  Trustee to execute  the  applicable  assignment  and to endorse  the related
Mortgage  Note,  such Request for Release  shall be  accompanied  by an  assignment  of mortgage,  without
recourse,  executed by the Trustee to the Seller and the related  Mortgage Note shall be endorsed  without
recourse  by the  Trustee  (if not in  blank)  and be  returned  to the  related  Servicer  or the  Master
Servicer,  as applicable,  for delivery to the Seller;  provided,  however, that in the case of a Mortgage
Loan that is  registered on the MERS® System,  no  assignment of mortgage or  endorsement  of the Mortgage
Note by the Trustee,  or by the related  Servicer or the Master  Servicer  pursuant to a power of attorney
from the  Trustee,  shall be  required.  In  connection  with any Request  for Release of a Mortgage  File
because of the  payment in full of a Mortgage  Loan and if the  related  Servicer  or the Master  Servicer
does not have a power of attorney from the Trustee to execute the applicable  certificate of  satisfaction
or similar  instrument,  such Request for Release shall be accompanied by a certificate of satisfaction or
other  similar  instrument  to be  executed  by or on behalf of the  Trustee  and  returned to the related
Servicer or the Master Servicer, as applicable.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Master  Servicer,  to the extent provided in the related  Servicing  Agreement,
shall cause the related Servicer to notify the Custodian that such assumption  agreement,  substitution of
liability  agreement or sale of servicing  agreement has been completed by forwarding to the Custodian the
original  of such  assumption  agreement,  substitution  of  liability  agreement  or  sale  of  servicing
agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall be considered
a part of such  Mortgage  File to the same  extent as all other  documents  and  instruments  constituting
parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage Note and other  documents  constituting  each Mortgage File relating to the Mortgage  Loans which
are delivered to the Custodian,  the Custodian is exclusively  the bailee and agent of the Trustee and has
no  instructions  to hold any Mortgage  Note or Mortgage File for the benefit of any person other than the
Trustee  and the  Certificateholders  and  undertakes  to perform  such duties and only such duties as are
specifically  set forth in this  Agreement.  Except upon  compliance with the provisions of Section 2.5 of
this Agreement  with respect to any Mortgage  Loan, no Mortgage  Note,  Mortgage or Mortgage File shall be
delivered  by the  Custodian  to the  Depositor,  the  Seller,  any  Servicer  or the Master  Servicer  or
otherwise released from the possession of the Custodian.

                  Section 3.2.      [Reserved.]

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Custodian's Fees and Expenses.  The Depositor  covenants and agrees to
cause  the  Seller to pay the  Custodian  from  time to time,  and the  Custodian  shall be  entitled  to,
reasonable  compensation  for all services  rendered by it in the exercise and  performance  of any of the
powers and duties  hereunder of the  Custodian  pursuant to a letter  agreement  between the Custodian and
the  Seller.  In  addition,  the Seller  will pay or  reimburse  the  Custodian  upon its  request for all
reasonable  expenses,  disbursements and advances incurred or made by the Custodian in accordance with any
of the  provisions  of  this  Agreement  (including  the  reasonable  compensation  and the  expenses  and
disbursements  of its counsel and of all persons not  regularly in its employ),  except any such  expense,
disbursement  or advance as may arise from its  negligence  or bad faith,  or to the extent that such cost
or expense is indemnified by the Depositor pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian  May Resign;  Trustee May Remove  Custodian.  The  Custodian
may resign from the  obligations  and duties hereby imposed upon it as such  obligations and duties relate
to its acting as  Custodian  of the  Mortgage  Loans.  Upon  receiving  such  notice of  resignation,  the
Trustee  shall  either take custody of the Mortgage  Files  itself and give prompt  notice  thereof to the
Depositor,  the Master  Servicer,  the  Servicers  and the  Custodian,  or  promptly  appoint a  successor
Custodian by written  instrument,  in duplicate,  one copy of which  instrument  shall be delivered to the
resigning  Custodian  and one copy to the  successor  Custodian.  If the  Trustee  shall  not  have  taken
custody of the Mortgage  Files and no successor  Custodian  shall have been so appointed and have accepted
appointment  within 30 days after the giving of such notice of  resignation,  the resigning  Custodian may
petition any court of competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may  remove  the  Custodian  at any time with the  consent  of the  Master
Servicer.  In such event,  the Trustee shall  appoint,  or petition a court of competent  jurisdiction  to
appoint,  a successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution
subject to supervision or  examination by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with any Servicer or the Depositor.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give prompt notice to the Depositor and the
Master  Servicer  of the  appointment  of  any  successor  Custodian.  No  successor  Custodian  shall  be
appointed by the Trustee without the prior approval of the Depositor and the Master Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder (provided
such Person shall satisfy the requirements  set forth in Section 3.7),  without the execution or filing of
any paper or any further act on the part of any of the parties  hereto,  anything  herein to the  contrary
notwithstanding.

                  Section 3.7.      Representations  of the Custodian.  The Custodian  hereby  represents,
and any successor  Custodian  hereunder shall represent,  that it is a depository  institution  subject to
supervision  or  examination  by a federal or state  authority,  has a combined  capital and surplus of at
least  $15,000,000  and is  qualified  to do  business  in the  jurisdictions  in which  it will  hold any
Mortgage File.

                  Section 3.8.      Duties and Obligations of the Custodian.

                  (a)      The  Custodian  shall be under no duty or  obligation  to  inspect,  review  or
examine the Mortgage  Files to determine that the contents  thereof are  appropriate  for the  represented
purpose or that they have been  actually  recorded or that they are other than what they  purport to be on
their face.

                  (b)      The  Custodian   shall  not  be   responsible  or  liable  for,  and  makes  no
representation  or warranty  with respect to, the  validity,  adequacy or  perfection  or any lien upon or
security interest in the Mortgage Files.

                  (c)      Any other  provision of this  Agreement to the  contrary  notwithstanding,  the
Custodian  shall have no notice,  and shall not be bound by any of the terms and  conditions  of any other
document or agreement  executed or delivered in  connection  with, or intended to control any part of, the
transactions  anticipated  by or referred to in this Agreement  unless the Custodian is a signatory  party
to that document or agreement.

                  (d)      The  Custodian  may rely on and shall be protected in acting in good faith upon
any certificate,  instrument,  opinion,  notice, magnetic tape, letter, telegram or other document, or any
security,  delivered  to it and in good faith  believed by it to be genuine and to have been signed by the
proper party or parties; but in the case of any loan document or other request,  instruction,  document or
certificate which by any provision hereof is specifically  required to be furnished to the Custodian,  the
Custodian  shall be under a duty to examine the same to determine  whether or not it conforms  prima facie
to the requirements of this Custodial Agreement.

                  (e)      The  Custodian  shall not be liable for any error of  judgment,  or for any act
done or step taken or omitted by it, in good faith,  or for any  mistake of fact or law,  or for  anything
that it may do or  refrain  from  doing in  connection  therewith,  except  in the  case of its  negligent
performance or omission.

                  (f)      The  Custodian  shall  have no  obligation  to verify  the  receipt of any such
documents the existence of which was not made known to the Custodian by the Mortgage Files.

                  (g)      The Custodian  shall not be  responsible  for delays or failures in performance
resulting  from acts  beyond its  control.  Such acts shall  include,  but not be limited to, acts of God,
strikes, lockouts, riots, acts of war or terrorism, epidemics,  nationalization,  expropriation,  currency
restrictions,  governmental  regulations  superimposed after the fact, fire,  communication line failures,
power failures, earthquakes or other disasters.

                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  SECTION 4.1.      INTENT   OF  THE   PARTIES;   REASONABLENESS.   THE   PARTIES   HERETO
ACKNOWLEDGE  AND AGREE THAT THE PURPOSE OF THIS ARTICLE IV IS TO FACILITATE  COMPLIANCE BY THE  DEPOSITOR,
THE MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  WITH THE  PROVISIONS OF REGULATION AB AND RELATED
RULES  AND  REGULATIONS  OF THE  COMMISSION.  THE  DEPOSITOR,  THE  MASTER  SERVICER  AND  THE  SECURITIES
ADMINISTRATOR  SHALL NOT EXERCISE ITS RIGHT TO REQUEST DELIVERY OF INFORMATION OR OTHER  PERFORMANCE UNDER
THESE  PROVISIONS  OTHER THAN IN GOOD FAITH,  OR FOR PURPOSES  OTHER THAN  COMPLIANCE  WITH THE SECURITIES
ACT, THE EXCHANGE ACT AND THE RULES AND  REGULATIONS  OF THE  COMMISSION  UNDER THE SECURITIES ACT AND THE
EXCHANGE  ACT.  EACH OF THE PARTIES  HERETO  ACKNOWLEDGES  THAT  INTERPRETATIONS  OF THE  REQUIREMENTS  OF
REGULATION AB MAY CHANGE OVER TIME,  WHETHER DUE TO  INTERPRETIVE  GUIDANCE  PROVIDED BY THE COMMISSION OR
ITS STAFF, CONSENSUS AMONG PARTICIPANTS IN THE MORTGAGE-BACKED  SECURITIES MARKETS,  ADVICE OF COUNSEL, OR
OTHERWISE,  AND THE CUSTODIAN  AGREES TO COMPLY WITH REQUESTS MADE BY THE DEPOSITOR,  THE MASTER  SERVICER
AND THE SECURITIES  ADMINISTRATOR IN GOOD FAITH FOR DELIVERY OF INFORMATION  UNDER THESE PROVISIONS ON THE
BASIS  OF  EVOLVING  INTERPRETATIONS  OF  REGULATION  AB TO  THE  EXTENT  REASONABLY  PRACTICABLE,  UNLESS
OTHERWISE  ADVISED IN WRITING BY COUNSEL.  THE CUSTODIAN  SHALL  COOPERATE  REASONABLY WITH THE DEPOSITOR,
THE MASTER SERVICER AND THE SECURITIES  ADMINISTRATOR  TO DELIVER TO THE DEPOSITOR AND THE MASTER SERVICER
(INCLUDING ANY OF THEIR RESPECTIVE ASSIGNEES OR DESIGNEES), ANY AND ALL DISCLOSURE,  STATEMENTS,  REPORTS,
CERTIFICATIONS,  RECORDS AND ANY OTHER INFORMATION  NECESSARY IN THE REASONABLE,  GOOD FAITH DETERMINATION
OF THE DEPOSITOR,  THE MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  TO PERMIT THE  DEPOSITOR,  THE
MASTER SERVICER AND THE SECURITIES ADMINISTRATOR TO COMPLY WITH THE PROVISIONS OF REGULATION AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (a)      The Custodian hereby  represents and warrants that the information with respect
to  the  Custodian  set  forth  in  the  Prospectus  Supplement  under  the  caption  "Description  of the
Certificates-The  Custodians"  (the  "Custodian  Disclosure")  does not contain any untrue  statement of a
material  fact or omit to state a material  fact  required to be stated  therein or  necessary in order to
make the  statements  therein,  in the  light  of the  circumstances  under  which  they  were  made,  not
misleading.

                  (b)      The  Custodian  shall be deemed to  represent  to the  Depositor as of the date
hereof and on each date on which  information is provided to the Depositor under Section 4.3 that,  except
as disclosed in writing to the  Depositor  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under this Agreement;  (ii) there are no material legal or governmental  proceedings  pending
(or known to be  contemplated)  against it that would  affect or  interfere  with the  performance  of its
obligations  hereunder;  and (iii) there are no affiliations,  relationships  or transactions  relating to
the  Custodian  with  respect to the  Depositor  or any  sponsor,  issuing  entity,  servicer  (other than
Countrywide Home Loan Servicing LP),  trustee,  originator,  significant  obligor,  enhancement or support
provider or other  material  transaction  party (as such terms are used in Regulation  AB) relating to the
securitization  transaction  contemplated  by the Pooling and  Servicing  Agreement,  as identified by the
Depositor  to the  Custodian in writing as of the Closing Date (each,  a  "Transaction  Party") that would
affect or  interfere  with the  performance  of its  obligations  hereunder  and have not been  previously
disclosed to the Depositor and the Trustee.

                  (c)      If so requested by the Depositor on any date  following  the Closing Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Depositor shall not be given more than once each calendar  quarter,  unless the Depositor shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the Certificates are outstanding,  for the purpose of satisfying the Depositor's  reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Depositor,  the Securities  Administrator and the Master Servicer in writing of any material litigation or
governmental  proceedings  pending  against the  Custodian  (including  any such  proceedings  known to be
contemplated  by the  governmental  authorities)  that would be  material to  Certificateholders,  and (b)
provide to the Depositor,  Securities  Administrator and the Master Servicer a written description of such
proceedings.  Any notices and  descriptions  required  under this Section 4.3 shall be given no later than
five  Business  Days  prior to the  Determination  Date  following  the month in which the  Custodian  has
knowledge  of the  occurrence  of the  relevant  event.  As of the  date  the  Depositor,  the  Securities
Administrator  or Master  Servicer  files  each  Report on Form  10-D or Form  10-K  with  respect  to the
Certificates,  the Custodian will be deemed to represent that any  information  previously  provided under
this  Section  4.3, if any, is  materially  correct and does not have any  material  omissions  unless the
Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each  calendar  year in which a Form 10-K is required  to be filed with  respect to the Trust,
the Custodian shall:

                  (a)      deliver to the Depositor,  the Master Servicer and the Securities Administrator
a report (in form and substance  reasonably  satisfactory  to the  Depositor)  regarding  the  Custodian's
assessment of compliance  with the Applicable  Servicing  Criteria as set forth in Exhibit Four during the
immediately  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and
Item  1122 of  Regulation  AB.  Such  report  shall  be  addressed  to the  Depositor  and the  Securities
Administrator  and  signed by an  authorized  officer  of the  Custodian,  and shall  address  each of the
Servicing Criteria specified on a certification substantially in the form of Exhibit Four hereto; and

                  (b)      deliver  to  the   Depositor,   the   Master   Servicer   and  the   Securities
Administrator,  a report of a  registered  public  accounting  firm  reasonably  acceptable  to the Master
Servicer,  the Depositor and the Securities  Administrator that attests to, and reports on, the assessment
of compliance made by the Custodian and delivered  pursuant to the preceding  paragraph.  Such attestation
shall be in accordance  with Rules  1-02(a)(3)  and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (a)      The Custodian shall  indemnify the Depositor,  each affiliate of the Depositor,
the  Master  Servicer,  the  Securities  Administrator  and each  broker  dealer  acting  as  underwriter,
placement agent or initial  purchaser of the  Certificates or each Person who controls any of such parties
(within  the meaning of Section 15 of the  Securities  Act and Section 20 of the  Exchange  Act);  and the
respective  present and former directors,  officers,  employees and agents of each of the foregoing (each,
an  "Indemnified  Party"),  and shall hold each of them  harmless  from and against  any losses,  damages,
penalties,  fines,  forfeitures,  legal fees and  expenses  and related  costs,  judgments,  and any other
costs, fees and expenses that any of them may sustain arising out of or based upon:

                           (i)      (A) any untrue  statement of a material  fact  contained or alleged to
         be  contained  in  the  Custodian   Disclosure  and  any  information,   report,   certification,
         accountants'  attestation or other material provided under this Article IV by or on behalf of the
         Custodian (collectively,  the "Custodian  Information"),  or (B) the omission or alleged omission
         to state in the  Custodian  Information  a material  fact  required to be stated in the Custodian
         Information  or  necessary  in  order  to  make  the  statements  therein,  in the  light  of the
         circumstances under which they were made, not misleading; or

                           (ii)     any  failure by the  Custodian  to deliver  any  information,  report,
         certification,  accountants'  attestation  or other  material  when and as  required  under  this
         Article IV; or

                           (iii)    the  negligence,  bad faith or willful  misconduct of the Custodian in
         the performance of its obligations under this Article IV.

                  (b)      In the case of any failure of  performance  described in clause (ii) of Section
4.5(a),  the Custodian  shall promptly  reimburse the  Depositor,  the  Securities  Administrator  and the
Master  Servicer  for  all  costs   reasonably   incurred  by  the  Depositor  and  the  Master  Servicer,
respectively,  in order to obtain the information,  report,  certification,  accountants'  letter or other
material not delivered as required by the Custodian.

                  (c)      In no event shall the  Custodian or its  directors,  officers and  employees be
liable for any  special,  indirect or  consequential  damages from any action taken or omitted to be taken
by it or them hereunder or in connection herewith even if advised of the possibility of such damages.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless any
Indemnified  Party,  then the Custodian  agrees that it shall  contribute to the amount paid or payable by
such  Indemnified  Party as a result of any  claims,  losses,  damages  or  liabilities  incurred  by such
Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such  Indemnified
Party  on  the  one  hand  and  the  Custodian  on the  other.  This  indemnification  shall  survive  the
termination of this Agreement or the termination of the Custodian.

                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and neither the  Depositor,  the Master  Servicer nor the Trustee  shall enter into any  amendment  hereof
except as permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to the
Custodian  of any  amendment  or  supplement  to the  Pooling  and  Servicing  Agreement  and  furnish the
Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN  ACCORDANCE  WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  REFERENCE  TO ITS  CONFLICT OF LAWS RULES  (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

                  Section 5.4.      Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be effected by the Depositor and at the Trust's  expense on direction by the Trustee,  but
only upon direction  accompanied by an Opinion of Counsel reasonably  satisfactory to the Depositor to the
effect  that the failure to effect such  recordation  is likely to  materially  and  adversely  affect the
interests of the Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5.      Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

                                         [Signature page follows]





                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                     CITIBANK, N.A.,
                                                             as Trustee
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: Structured Finance Agency & Trust BSALTA 2007-1
Telecopy:  (212) 816-5527                                    By:___________________________________
                                                             Name:    John Hannon
                                                             Title:   Vice President

Address:                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue
New York, New York  10179
                                                             By:___________________________________
                                                             Name:    Mary Haggerty
                                                             Title:   Vice President


Address:                                                     WELLS FARGO BANK,
                                                             NATIONAL ASSOCIATION, as Master Servicer and as
9062 Old Annapolis Road                                      Securities Administrator
Columbia, Maryland  21045


                                                             By:___________________________________
                                                             Name:    Stacey M. Taylor
                                                             Title:   Vice President

Address:                                                     TREASURY BANK, A DIVISION OF COUNTRYWIDE BANK N.A., as
                                                             Custodian
4100 E. Los Angeles Avenue
Simi Valley, California 93063
Attention: Teresita Que
Telephone: (805) 577-6028                                    By:___________________________________
Facsimile:  (805) 577-6069                                   Name:    Astrid De La Cruz
                                                             Title:    First Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss:
COUNTY OF NEW YORK         )

                  On the 31st day of  January  2007  before  me, a notary  public  in and for said  State,
personally  appeared  John  Hannon,  known to me to be a Vice  President  of  Citibank,  N.A.,  a national
banking  association  organized  under the laws of the United States of America,  that executed the within
instrument,  and also known to me to be the  person who  executed  it on behalf of said  national  banking
association and acknowledged to me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[SEAL]




--------------------------------------------------------------------------------




STATE OF MARYLAND          )
                           ) ss:
COUNTY OF HOWARD           )

                  On the 31st day of  January  2007  before  me, a notary  public  in and for said  State,
personally  appeared  Stacey  Taylor,  known to me to be a Vice  President  of Wells Fargo Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[SEAL]




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss:
COUNTY OF NEW YORK         )

                  On the 31st day of  January  2007  before  me, a notary  public  in and for said  State,
personally  appeared  Mary  Haggerty,  known to me to be a Vice  President of  Structured  Asset  Mortgage
Investments II Inc., one of the  corporations  that executed the within  instrument,  and also known to me
to be the  person  who  executed  it on  behalf  of said  corporation,  and  acknowledged  to me that such
corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF CALIFORNIA        )
                           ) ss:
COUNTY OF VENTURA          )

                  On the 31st day of  January  2007  before  me, a notary  public  in and for said  State,
personally  appeared  Astrid De La Cruz,  known to me to be the First Vice  President of Treasury  Bank, a
division of Countrywide Bank N.A., one of the corporations that executed the within  instrument,  and also
known to me to be the person who executed it on behalf of said  corporation,  and  acknowledged to me that
such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




                                                SCHEDULE 1

                                              Mortgage Loans

                                         [Provided upon Request]




--------------------------------------------------------------------------------




                                               EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION

                                                                            January 31, 2007

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance-Agency & Trust, BSALTA 2007-1

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-1

         Re:      Custodial  Agreement,  dated as of  January  31,  2007,  by and  among
                  Citibank,  N.A.,  Structured Asset Mortgage Investments II Inc., Wells
                  Fargo Bank,  National  Association  and  Treasury  Bank, a division of
                  Countrywide Bank N.A.  relating to Bear Stearns ALT-A Trust,  Mortgage
                  Pass-Through Certificates, Series 2007-1

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section 2.01 of the Pooling and  Servicing  Agreement  (other than with respect
to clause  (b)(v)  thereof,  for which no review has been made) with respect to each  Mortgage Loan listed
in the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK N.A.



                                                     By:______________________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                        SCHEDULE A TO EXHIBIT ONE

                                                Exceptions




--------------------------------------------------------------------------------




                                               EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                            _________ ___, 200__

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance-Agency & Trust, BSALTA 2007-1

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-1


         Re:      Custodial  Agreement,  dated as of  January  31,  2007,  by and  among
                  Citibank,  N.A.,  Structured Asset Mortgage Investments II Inc., Wells
                  Fargo Bank,  National  Association  and  Treasury  Bank, a division of
                  Countrywide Bank N.A.  relating to Bear Stearns ALT-A Trust,  Mortgage
                  Pass-Through Certificates, Series 2007-1

Ladies and Gentlemen:
                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant to Section  2.01 of the  Pooling  and  Servicing  Agreement  (other  than with  respect to clause
(b)(v)  thereof,  for which no review has been made) with  respect  to each  Mortgage  Loan  listed in the
Mortgage  Loan  Schedule,  and it has reviewed the Mortgage  File and the Mortgage  Loan  Schedule and has
determined  that: all required  documents have been executed and received and that such documents  related
to the Mortgage Loans identified on the Mortgage Loan Schedule,  with any exceptions  listed on Schedule A
attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK N.A.



                                                     By:      ___________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                        SCHEDULE A TO EXHIBIT TWO

                                                Exceptions





--------------------------------------------------------------------------------




                                              EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION

                                                                            __________ ____, 200__

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance-Agency & Trust, BSALTA 2007-1

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-1


         Re:      Custodial  Agreement,  dated as of  January  31,  2007,  by and  among
                  Citibank,  N.A.,  Structured Asset Mortgage Investments II Inc., Wells
                  Fargo Bank,  National  Association  and  Treasury  Bank, a division of
                  Countrywide Bank N.A.  relating to Bear Stearns ALT-A Trust,  Mortgage
                  Pass-Through Certificates, Series 2007-1

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant to Section  2.01 of the  Pooling  and  Servicing  Agreement  (other  than with  respect to clause
(b)(v)  thereof,  for which no review has been made) with  respect  to each  Mortgage  Loan  listed in the
Mortgage  Loan  Schedule,  and it has reviewed the Mortgage  File and the Mortgage  Loan  Schedule and has
determined  that an original of each document  related  thereto  required to be recorded has been returned
from the  related  recording  office with  evidence of  recording  thereon,  or a certified  copy has been
obtained from the related recording office, with any exceptions listed in Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK N.A.



                                                     By:      __________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                       SCHEDULE A TO EXHIBIT THREE

                                                Exceptions





--------------------------------------------------------------------------------




                                               EXHIBIT FOUR

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian  shall address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria";
-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     X
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT G-2


                                 FORM OF WELLS FARGO CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (as  amended  and  supplemented  from  time  to  time,  the
Agreement,  dated as of  January  31,  2007,  by and among  CITIBANK,  N.A.,  as  trustee  (including  its
successors  under the Pooling and Servicing  Agreement  defined below,  the "Trustee"),  STRUCTURED  ASSET
MORTGAGE INVESTMENTS II INC., as company (together with any successor in interest,  the "Company"),  WELLS
FARGO BANK,  NATIONAL  ASSOCIATION,  as master  servicer and securities  administrator  (together with any
successor  in interest or  successor  under the Pooling and  Servicing  Agreement  referred to below,  the
"Master  Servicer"  or the  "Securities  Administrator,"  as  applicable)  and WELLS FARGO BANK,  NATIONAL
ASSOCIATION,  as custodian (together with any successor in interest or any successor appointed  hereunder,
the "Custodian").

                                             WITNESSETH THAT:

                  WHEREAS,  the Company,  EMC, the Master Servicer,  the Securities  Administrator and the
Trustee have  entered into a Pooling and  Servicing  Agreement,  dated as of January 1, 2007,  relating to
the issuance of Bear  Stearns  ALT-A  Trust,  Mortgage  Pass-Through  Certificates,  Series  2007-1 (as in
effect on the date of this agreement,  the "Original Pooling and Servicing  Agreement," and as amended and
supplemented from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has agreed to act as agent for the  Trustee,  on behalf of the
Certificateholders,  for the purposes of receiving and holding  certain  documents  and other  instruments
relating  to the  mortgage  loans  (herein  referred  to as the  "Mortgage  Loans")  listed on  Schedule I
attached hereto (the "Mortgage Loan  Schedule")  delivered by the Company or the Master Servicer under the
Pooling and Servicing Agreement and the Servicers under their respective  Servicing  Agreements,  all upon
the terms and conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth, the Trustee,  the Company, the Master Servicer and the Custodian hereby
agree as follows:

                                                ARTICLE I.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred to in Section  2.3(a))  receipt of the  Mortgage
Files  relating to the Mortgage  Loans  identified  on the schedule  attached  hereto and declares that it
holds and will hold such  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of
all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  relating to the
Mortgage  Loans  includes  one or  more  assignments  of  Mortgage  to the  Trustee  in a state  which  is
specifically  excluded from the Opinion of Counsel  delivered by the Seller to the Trustee (with a copy to
the  Custodian)  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each
such  assignment  shall be  delivered,  by the Custodian to the Company for the purpose of recording it in
the  appropriate  public  office  for  real  property  records,  and the  Company,  at no  expense  to the
Custodian,  shall  promptly  cause to be  recorded  in the  appropriate  public  office for real  property
records each such assignment of Mortgage and, upon receipt  thereof from such public office,  shall return
each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the Custodian shall deliver to the Company, the Master Servicer and the
Trustee an Initial  Certification  in the form annexed hereto as Exhibit One evidencing  receipt  (subject
to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans.

                  (2)      Within  90 days  of the  Closing  Date  (or,  with  respect  to any  Substitute
Mortgage  Loans,  within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Custodian agrees, for the benefit of  Certificateholders,  to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing  Agreement,  each such document  relating to the Mortgage Loans,
and shall  deliver to the Company,  the Master  Servicer and the Trustee an Interim  Certification  in the
form annexed  hereto as Exhibit Two to the effect that all such  documents have been executed and received
and that such  documents  relate to the Mortgage  Loans,  except for any  exceptions  listed on Schedule A
attached to such Interim  Certification.  The  Custodian  shall be under no duty or obligation to inspect,
review or examine said  documents,  instruments,  certificates  or other papers to determine that the same
are genuine,  enforceable,  or  appropriate  for the  represented  purpose or that they have actually been
recorded or that they are other than what they purport to be on their face.

                  (3)      Not  later  than 180 days  after the  Closing  Date (or,  with  respect  to any
Substitute  Mortgage  Loans,  within 5 Business  Days after the  receipt by the  Trustee or the  Custodian
thereof),  the Custodian  shall review the Mortgage  Files  relating to the Mortgage  Loans as provided in
Section 2.02 of the Pooling and Servicing  Agreement and deliver to the Company,  the Master  Servicer and
the  Trustee  a  Final  Certification  in  the  form  annexed  hereto  as  Exhibit  Three  evidencing  the
completeness of such Mortgage Files.

                  (4)      In reviewing  the  Mortgage  Files  relating to the Mortgage  Loans as provided
herein and in the Pooling and Servicing  Agreement,  the Custodian shall make no  representation as to and
shall  not be  responsible  to verify  (i) the  validity,  legality,  enforceability,  due  authorization,
recordability,  sufficiency or  genuineness of any of the documents  included in any Mortgage File or (ii)
the  collectibility,  insurability,  effectiveness  or suitability of any of the documents in any Mortgage
File.

         Upon receipt of written request from EMC, the Company,  the Master  Servicer or the Trustee,  the
Custodian  shall as soon as practicable  supply the  requesting  party with a list of all of the documents
relating to the Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File,  the Custodian  shall give prompt written notice to the Company,  the Master  Servicer,  the related
Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written notice from the Master  Servicer or Trustee that EMC (the "Mortgage Loan Seller") has  repurchased
a Mortgage  Loan  pursuant to Article II of the Pooling and  Servicing  Agreement,  and that the  purchase
price  therefore  has been  deposited  in the  Master  Servicer  Collection  Account  or the  Distribution
Account,  then the Custodian  agrees to promptly  release to the Mortgage Loan Seller the related Mortgage
File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form of Exhibit D to the  Pooling  and  Servicing  Agreement  signed by a  Servicing
Officer of the related  Servicer  stating that it has received  payment in full of a Mortgage Loan or that
payment in full will be escrowed in a manner  customary for such purposes,  the Custodian  agrees promptly
to release to the related  Servicer the related  Mortgage File. The Company shall deliver to the Custodian
and the Custodian  agrees to accept the Mortgage Note and other documents  constituting  the Mortgage File
with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary Mortgage  Insurance Policy, the related
Servicer  shall deliver to the Custodian a Request for Release  signed by a Servicing  Officer  requesting
that  possession of all of the Mortgage File be released to the related  Servicer and certifying as to the
reason for such release and that such release  will not  invalidate  any  insurance  coverage  provided in
respect of the Mortgage  Loan under any of the  Insurance  Policies.  Upon receipt of the  foregoing,  the
Custodian shall deliver the Mortgage File to the related  Servicer.  All Mortgage Files so released to the
related  Servicer  shall be held by it in trust for the Trustee for the use and benefit of all present and
future  Certificateholders.  The related  Servicer shall cause each Mortgage File or any document  therein
so released to be returned to the  Custodian  when the need  therefore  by the related  Servicer no longer
exists,  unless (i) the Mortgage Loan has been  liquidated and the  Liquidation  Proceeds  relating to the
Mortgage Loan have been deposited in the Master Servicer  Collection  Account or the Distribution  Account
or (ii) the Mortgage File or such document has been  delivered to an attorney,  or to a public  trustee or
other public  official as required by law, for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the
related  Servicer has  delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to
the name and address of the Person to which such  Mortgage  File or such  document was  delivered  and the
purpose or purposes of such delivery.

                  At any time that a  Servicer  is  required  to deliver to the  Custodian  a Request  for
Release,  EMC or the related  Servicer shall deliver two copies of the Request for Release if delivered in
hard copy or EMC or the related  Servicer  may furnish  such  Request  for Release  electronically  to the
Custodian,  in which event the Servicing Officer  transmitting the same shall be deemed to have signed the
Request  for  Release.  In  connection  with any  Request  for  Release  of a Mortgage  File  because of a
repurchase  of a Mortgage  Loan,  such  Request for  Release  shall be  accompanied  by an  assignment  of
mortgage,  without  recourse,  representation or warranty from the Trustee to the Mortgage Loan Seller and
the related Mortgage Note shall be endorsed without  recourse,  representation  or warranty by the Trustee
(unless  such  Mortgage  Note was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned to the
Mortgage  Loan  Seller.  In  connection  with any Request for  Release of a Mortgage  File  because of the
payment in full of a Mortgage  Loan,  such Request for Release shall be  accompanied  by a certificate  of
satisfaction  or other  similar  instrument  to be executed by or on behalf of the Trustee and returned to
EMC or the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Master  Servicer,  to the extent provided in the related  Servicing  Agreement,
shall cause the related  Servicer to notify the Custodian that such assumption or  substitution  agreement
has been  completed by  forwarding  to the  Custodian  the  original of such  assumption  or  substitution
agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall be considered
a part of such  Mortgage  File to the same  extent as all other  documents  and  instruments  constituting
parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage  Note,  Mortgage and other  documents  constituting  each  Mortgage File relating to the Mortgage
Loans which are  delivered to the  Custodian,  the  Custodian is  exclusively  the bailee and agent of the
Trustee  and has no  instructions  to hold any  Mortgage  Note or  Mortgage  for the benefit of any person
other than the Trustee,  holds such  documents  for the benefit of  Certificateholders  and  undertakes to
perform  such duties and only such duties as are  specifically  set forth in this  Agreement.  Except upon
compliance  with the  provisions of Section 2.5 of this  Agreement  with respect to any Mortgage  Loan, no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the  Company,  the
Servicers or the Master Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Master  Servicer  to Pay  Custodian's  Fees and  Expenses.  The Master
Servicer  covenants  and agrees to pay to the  Custodian  from time to time,  and the  Custodian  shall be
entitled to,  reasonable  compensation for all services  rendered by it in the exercise and performance of
any of the powers and duties  hereunder of the  Custodian,  and the Master  Servicer will pay or reimburse
the Custodian upon its request for all reasonable  expenses,  disbursements  and advances incurred or made
by the Custodian in accordance  with any of the  provisions of this  Agreement  (including  the reasonable
compensation  and the expenses and  disbursements  of its counsel and of all persons not  regularly in its
employ),  except any such expense,  disbursement  or advance as may arise from its negligence or bad faith
or to the extent  that such cost or expense is  indemnified  by the  Company  pursuant  to the Pooling and
Servicing Agreement.

                  Section 3.5.      Custodian May Resign; Trustee May Remove Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the Master  Servicer and the  Custodian,  or promptly  appoint a successor  Custodian by written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may  remove  the  Custodian  at any time with the  consent  of the  Master
Servicer.  In such event,  the Trustee shall  appoint,  or petition a court of competent  jurisdiction  to
appoint,  a successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution
subject to supervision or  examination by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Master Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed
by the Trustee without the prior approval of the Company and the Master Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the Master  Servicer or the
Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian's  reliance on written  instructions  from the Trustee or
the Master  Servicer.  The provisions of this Section 3.8 shall survive the  termination of this Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.

                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this  Article IV is to  facilitate  compliance  by the Company,
Master  Servicer and the Securities  Administrator  with the provisions of Regulation AB and related rules
and regulations of the Commission.  The Company,  Master Servicer and the Securities  Administrator  shall
not exercise its right to request  delivery of information  or other  performance  under these  provisions
other than in good faith,  or for purposes other than  compliance  with the  Securities  Act, the Exchange
Act and the rules and  regulations of the  Commission  under the Securities Act and the Exchange Act. Each
of the parties hereto  acknowledges that  interpretations  of the requirements of Regulation AB may change
over time, whether due to interpretive  guidance provided by the Commission or its staff,  consensus among
participants in the  mortgage-backed  securities markets,  advice of counsel, or otherwise,  and agrees to
comply with requests made by the Company,  Master Servicer and the Securities  Administrator in good faith
for  delivery  of  information  under  these  provisions  on the  basis  of  evolving  interpretations  of
Regulation AB to the extent  reasonably  practicable.  The Custodian shall  cooperate  reasonably with the
Company to deliver to the Company,  Master Servicer and Securities  Administrator  (including any of their
respective assignees or designees), any and all disclosure,  statements, reports, certifications,  records
and any other information  necessary in the reasonable,  good faith  determination of the Company,  Master
Servicer  and  Securities   Administrator   to  permit  the  Company,   Master   Servicer  and  Securities
Administrator to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved].

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates  are outstanding,  for the purpose of satisfying the Company's  reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company  and  the  Securities  Administrator  in  writing  of  any  material  litigation  or  governmental
proceedings  pending against the Custodian that would be material to  Certificateholders,  and (b) provide
to the Company and the Securities  Administrator a written  description of such  proceedings.  Any notices
and  descriptions  required  under this Section 4.3 shall be given no later than five  Business Days prior
to the  Determination  Date  following the month in which the Custodian has knowledge of the occurrence of
the  relevant  event.  As of the date the Company or  Securities  Administrator  files each Report on Form
10-D or Form 10-K with respect to the  Certificates,  the Custodian  will be deemed to represent  that any
information  previously  provided under this Section 4.3, if any, is materially  correct and does not have
any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year, the Custodian shall:

                  (1)      deliver to the Company, the Master Servicer and the Securities  Administrator a
report  (in form and  substance  reasonably  satisfactory  to the  Company,  the Master  Servicer  and the
Securities  Administrator)  regarding the Custodian's assessment of compliance with the Servicing Criteria
during  the  immediately  preceding  calendar  year,  as  required  under  Rules  13a-18 and 15d-18 of the
Exchange Act and Item 1122 of  Regulation  AB. Such report  shall be addressed to the Company,  the Master
Servicer and the  Securities  Administrator  and signed by an  authorized  officer of the  Custodian,  and
shall address each of the Servicing  Criteria  specified on a certification  substantially  in the form of
Exhibit Four hereto; and

                  (2)      deliver to the Master Servicer,  the Company and the Securities  Administrator,
a report of a  registered  public  accounting  firm  reasonably  acceptable  to the Master  Servicer,  the
Company and the  Securities  Administrator,  that attests to, and reports on, the assessment of compliance
made by the Custodian and delivered  pursuant to the preceding  paragraph.  Such  attestation  shall be in
accordance  with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange
Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Master Servicer, the Securities  Administrator,  the Trustee and each broker dealer acting as underwriter,
placement agent or initial  purchaser of the  Certificates or each Person who controls any of such parties
(within  the meaning of Section 15 of the  Securities  Act and Section 20 of the  Exchange  Act);  and the
respective  present and former  directors,  officers,  employees and agents of each of the foregoing,  and
shall hold each of them  harmless from and against any losses,  damages,  penalties,  fines,  forfeitures,
legal fees and expenses and related costs,  judgments,  and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained in any information,  report, certification,  accountants' attestation or other material provided
under this Article IV by or on behalf of the Custodian  (collectively,  the "Custodian  Information"),  or
(B) the omission or alleged  omission to state in the  Custodian  Information  a material fact required to
be stated in the  Custodian  Information  or necessary  in order to make the  statements  therein,  in the
light of the circumstances under which they were made, not misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants' attestation or other material when and as required under this Article IV.

                  (2)      In the case of any failure of  performance  described in clause (ii) of Section
4.5(1),  the Custodian shall promptly reimburse the Company,  the Securities  Administrator and the Master
Servicer  for all costs  reasonably  incurred by the Company in order to obtain the  information,  report,
certification, accountants' letter or other material not delivered as required by the Custodian.

                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and neither the Company,  the Master Servicer,  the Securities  Administrator  nor the Trustee shall enter
into any  amendment  hereof  except as permitted by the Pooling and Servicing  Agreement.  The  Securities
Administrator  shall give prompt  notice to the  Custodian of any  amendment or  supplement to the Pooling
and Servicing Agreement and furnish the Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  REFERENCE  TO ITS  CONFLICTS  OF LAW RULES (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE CONSTRUED AND ENFORCED IN  ACCORDANCE  WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4.      Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust's  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5.      Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.



IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.

Address:                                                    CITIBANK, N.A., as Trustee

388 Greenwich Street, 14th Floor
New York, New York 10013                                    By:__________________________________________
                                                            Name: John Hannon
Attention: Structured Finance Agency & Trust-BSALTA 2007-1  Title: Vice President
Telecopy: (212) 816-5527

Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:__________________________________________
New York, New York 10179                                    Name:    Mary Haggerty
                                                            Title: Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                            Servicer and Securities Administrator
9062 Old Annapolis
Columbia, Maryland 21045                                    By:__________________________________________
Attention: BSALTA 2007-1                                    Name: Stacey M. Taylor
                                                            Title: Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:__________________________________________
Minneapolis, Minnesota 55414                                Name:  Leigh Taylor
Attention: BSALTA 2007-1                                    Title: Vice President
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss.:
COUNTY OF NEW YORK         )

                  On the   31st day of January,  2007,  before me, a notary  public in and for said State,
personally  appeared  John  Hannon,  known to me to be a Vice  President  of  CITIBANK,  N.A.,  a national
banking  association  that  executed  the  within  instrument,  and also  known to me to be the person who
executed it on behalf of said  association  and  acknowledged  to me that such  association  executed  the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.


                                                                     _____________________________
                                                                             Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF MINNESOTA             )
                               ) ss.:
COUNTY OF HENNEPIN             )

                  On the 31st day of  January,  2007,  before me, a notary  public in and for said  State,
personally  appeared  Leigh  Taylor,  known to me to be a Vice  President  of Wells Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                     ______________________________
                                                                             Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF NEW YORK               )
                                )ss.:
COUNTY OF NEW YORK              )

                  On the 31st day of  January,  2007,  before me, a notary  public in and for said  State,
personally  appeared  Mary  Haggerty,  known to me to be a Vice  President of  Structured  Asset  Mortgage
Investments  II Inc., one of the companies  that executed the within  instrument,  and also known to me to
be the  person  who  executed  it on behalf of said  company,  and  acknowledged  to me that such  company
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                     ______________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                )
                                 )ss.:
COUNTY OF HOWARD                 )


                  On the 31st day of  January,  2007,  before me, a notary  public in and for said  State,
personally  appeared  Stacey  Taylor,  known to me to be a Vice  President  of Wells Fargo Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                     ______________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                                SCHEDULE I

                                          MORTGAGE LOAN SCHEDULE



                                         [Provided Upon Request]




--------------------------------------------------------------------------------





                                               EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



CITIBANK, N.A.                                              Structured Asset Mortgage
388 Greenwich Street, 14th Floor                            Investments II Inc.
New York, New York 10013                                    383 Madison Avenue
Attn:  Structured Finance Agency & Trust-BSALTA 2007-1  New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2007-1


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-1

                  Re:      Custodial  Agreement,  dated as of January 31, 2007,  by and
                           among CITIBANK,  N.A., Structured Asset Mortgage Investments
                           II Inc. and Wells Fargo Bank, National  Association relating
                           to  Bear  Stearns   ALT-A  Trust,   Mortgage   Pass-Through
                           Certificates, Series 2007-1

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:___________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                               EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__




CITIBANK, N.A.                                              Structured Asset Mortgage
388 Greenwich Street, 14th Floor                            Investments II Inc.
New York, New York 10013                                    383 Madison Avenue
Attn:  Structured Finance Agency & Trust-BSALTA 2007-1  New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2007-1



Attention:  Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-1

                  Re:   Custodial Agreement, dated as of January 31, 2007, by and among
                        CITIBANK,  N.A.,  Structured Asset Mortgage Investments II Inc.
                        and Wells Fargo  Bank,  National  Association  relating to Bear
                        Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series
                        2007-1

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:___________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                              EXHIBIT THREE


                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__




CITIBANK, N.A.                                              Structured Asset Mortgage
388 Greenwich Street, 14th Floor                            Investments II Inc.
New York, New York 10013                                    383 Madison Avenue
Attn:  Structured Finance Agency & Trust-BSALTA 2007-1      New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2007-1



Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-1

                  Re:   Custodial Agreement, dated as of January 31, 2007, by and among
                        CITIBANK,  N.A.,  Structured Asset Mortgage Investments II Inc.
                        and Wells Fargo  Bank,  National  Association  relating to Bear
                        Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series
                        2007-1

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the  above-captioned  Custodial  Agreement and subject
to Section  2.02(b) of the  Pooling  and  Servicing  Agreement,  the  undersigned,  as  Custodian,  hereby
certifies  that,  subject  to any  exceptions  listed on  Schedule A attached  hereto,  it has  received a
Mortgage File with respect to each Mortgage  Loan listed in the Mortgage  Loan  Schedule  containing  with
respect to each such Mortgage Loan:

                  (i)   The original  Mortgage  Note,  endorsed  without  recourse (A) to the order of the
         Trustee  or (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case
         showing an unbroken chain of  endorsements  from the originator  thereof to the Person  endorsing
         it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the
         presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall
         have  been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which
         may be in the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
         Mortgaged  Property is located) to CITIBANK,  N.A., as Trustee,  with evidence of recording  with
         respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening assignments of the Security Instrument,  if applicable and only to
         the extent available to the Seller with evidence of recording thereon;

                  (v)   the original or a copy of the policy or certificate of primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the  original  policy  of title  insurance  or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.


                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:___________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                               EXHIBIT FOUR

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria";

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     X*
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

______________________
* Only with respect to the logistics of adding, removing or substituting loan files.




--------------------------------------------------------------------------------








                                                                                                                        EXHIBIT H-1







                                                       EMC Mortgage Corporation,


                                                               Purchaser


                                                                  and

                                                     Countrywide Home Loans, Inc.,


                                                                Company











                                          ___________________________________________________

                                              SELLER'S WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of September 1, 2002
                                          ___________________________________________________

                                              Residential Adjustable Rate Mortgage Loans




--------------------------------------------------------------------------------




                                                           TABLE OF CONTENTS

                                                                                                                 Page
ARTICLE I

DEFINITIONS
ARTICLE II

CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
BOOKS AND RECORDS; DELIVERY OF DOCUMENTS
     Section 2.01          Conveyance of Mortgage Loans; Possession of Mortgage Files;
                           Maintenance of Servicing Files.........................................................13
     Section 2.02          Books and Records; Transfers of Mortgage Loans.........................................14
     Section 2.03          Delivery of Documents..................................................................15

ARTICLE III

REPRESENTATIONS AND WARRANTIES;
REMEDIES AND BREACH
     Section 3.01          Company Representations and Warranties.................................................16
     Section 3.02          Representations and Warranties Regarding Individual Mortgage Loans.....................18
     Section 3.03          Remedies for Breach of Representations and Warranties..................................27
     Section 3.04          Indemnification........................................................................29
     Section 3.05          Repurchase Upon Conversion.............................................................29
     Section 3.06          Restrictions and Requirements Applicable in the Event
                           that a Mortgage Loan is Acquired by a REMIC............................................30
     Section 3.07          Review of Mortgage Loans...............................................................31

ARTICLE IV

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
     Section 4.01          Company to Act as Servicer.............................................................32
     Section 4.02          Liquidation of Mortgage Loans..........................................................34
     Section 4.03          Collection of Mortgage Loan Payments...................................................35
     Section 4.04          Establishment of and Deposits to Custodial Account.....................................35
     Section 4.05          Permitted Withdrawals From Custodial Account...........................................37
     Section 4.06          Establishment of and Deposits to Escrow Account........................................38
     Section 4.07          Permitted Withdrawals From Escrow Account..............................................39
     Section 4.08          Payment of Taxes, Insurance and Other Charges..........................................39
     Section 4.09          Protection of Accounts.................................................................40
     Section 4.10          Maintenance of Hazard Insurance........................................................40
     Section 4.11          Maintenance of Mortgage Impairment Insurance...........................................42
     Section 4.12          Maintenance of Fidelity Bond and Errors and Omissions Insurance........................42
     Section 4.13          Inspections............................................................................43
     Section 4.14          Restoration of Mortgaged Property......................................................43
     Section 4.15          Maintenance of PMI and LPMI Policy; Claims.............................................43
     Section 4.16          Title, Management and Disposition of REO Property......................................45
     Section 4.17          Real Estate Owned Reports..............................................................46
     Section 4.18          Liquidation Reports....................................................................46
     Section 4.19          Reports of Foreclosures and Abandonments of Mortgaged Property.........................46
     Section 4.20          Notification of Adjustments............................................................47

ARTICLE V

PAYMENTS TO PURCHASER
     Section 5.01          Remittances............................................................................47
     Section 5.02          Statements to Purchaser................................................................48
     Section 5.03          Monthly Advances by Company............................................................48

ARTICLE VI

GENERAL SERVICING PROCEDURES
     Section 6.01          Transfers of Mortgaged Property........................................................49
     Section 6.02          Satisfaction of Mortgages and Release of Mortgage Files................................50
     Section 6.03          Servicing Compensation.................................................................50
     Section 6.04          Annual Statement as to Compliance......................................................51
     Section 6.05          Annual Independent Public Accountants' Servicing Report................................51
     Section 6.06          Right to Examine Company Records.......................................................51

ARTICLE VII

AGENCY TRANSFER; PASS-THROUGH TRANSFER
     Section 7.01          Removal of Mortgage Loans from Inclusion Under this Agreement
                           Upon an Agency Transfer, or a
                           Pass-Through Transfer on One or More Reconstitution Dates..............................51
     Section 7.02          Purchaser's Repurchase and Indemnification Obligations.................................52

ARTICLE VIII

COMPANY TO COOPERATE
     Section 8.01          Provision of Information...............................................................53
     Section 8.02          Financial Statements; Servicing Facility...............................................53

ARTICLE IX

THE COMPANY
     Section 9.01          Indemnification; Third Party Claims....................................................54
     Section 9.02          Merger or Consolidation of the Company.................................................54
     Section 9.03          Limitation on Liability of Company and Others..........................................55
     Section 9.04          Limitation on Resignation and Assignment by Company....................................55

ARTICLE X

DEFAULT
     Section 10.01         Events of Default......................................................................56
     Section 10.02         Waiver of Defaults.....................................................................57

ARTICLE XI

TERMINATION
     Section 11.01         Termination............................................................................58
     Section 11.02         Termination Without Cause..............................................................58

ARTICLE XII

MISCELLANEOUS PROVISIONS
     Section 12.01         Successor to Company...................................................................58
     Section 12.02         Amendment..............................................................................59
     Section 12.03         Governing Law..........................................................................59
     Section 12.04         Duration of Agreement..................................................................60
     Section 12.05         Notices................................................................................60
     Section 12.06         Severability of Provisions.............................................................60
     Section 12.07         Relationship of Parties................................................................60
     Section 12.08         Execution; Successors and Assigns......................................................60
     Section 12.09         Recordation of Assignments of Mortgage.................................................61
     Section 12.10         Assignment by Purchaser................................................................61
     Section 12.11         No Personal Solicitation...............................................................61




--------------------------------------------------------------------------------




                                                               EXHIBITS

EXHIBIT A                  MORTGAGE LOAN SCHEDULE
EXHIBIT B                  CONTENTS OF EACH MORTGAGE FILE
EXHIBIT C                  MORTGAGE LOAN DOCUMENTS
EXHIBIT D-1                FORM OF CUSTODIAL ACCOUNT
                           CERTIFICATION
EXHIBIT D-2                FORM OF CUSTODIAL ACCOUNT
                           LETTER AGREEMENT
EXHIBIT E-1                FORM OF ESCROW ACCOUNT CERTIFICATION
EXHIBIT E-2                FORM OF ESCROW ACCOUNT
                           LETTER AGREEMENT
EXHIBIT F                  FORM OF MONTHLY REMITTANCE ADVICE
EXHIBIT G                  FORM OF ASSIGNMENT AND ASSUMPTION
EXHIBIT H                  UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                  This is a Seller's  Warranties and Servicing  Agreement for  residential  adjustable  rate first lien mortgage loans,
dated and effective as of September 1, 2002, and is executed  between EMC Mortgage  Corporation,  as purchaser (the  "Purchaser"),  and
Countrywide Home Loans, Inc., as seller and servicer (the "Company").


                                                         W I T N E S S E T H:


                  WHEREAS,  from time to time the  Purchaser  has agreed to purchase from the Company and from time to time the Company
has agreed to sell to the  Purchaser  certain  Mortgage  Loans  (excluding  the right to service the  Mortgage  Loans which the Company
expressly retains);

                  WHEREAS,  each of the Mortgage Loans is secured by a mortgage,  deed of trust or other security instrument creating a
first lien on a residential  dwelling  located in the jurisdiction  indicated on the related  Mortgage Loan Schedule,  which is annexed
hereto as Exhibit A;
         WHEREAS,  the Company has agreed to service,  from time to time,  certain of the Mortgage  Loans  acquired by the Purchaser in
accordance with the terms and provisions of this Agreement; and

         WHEREAS,  the  Purchaser and the Company wish to prescribe  the manner of purchase of the Mortgage  Loans and the  management,
servicing and control of the Mortgage Loans which from time to time are subject to this Agreement.



                  NOW,  THEREFORE,  in  consideration of the mutual  agreements  hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:



                                                              DEFINITIONS


                  Whenever  used  herein,  the  following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meanings:

                  Accepted  Servicing  Practices:  With respect to any Mortgage  Loan,  those mortgage  servicing  practices of prudent
mortgage  lending  institutions  which service  mortgage  loans of the same type as such Mortgage  Loan in the  jurisdiction  where the
related Mortgaged Property is located.

                  Agency  Transfer:  The sale or transfer by  Purchaser  of some or all of the  Mortgage  Loans to Fannie Mae under its
Cash Purchase Program or its MBS Swap Program (Special  Servicing  Option) or to Freddie Mac under its Freddie Mac Cash Program or Gold
PC Program, retaining the Company as "servicer thereunder".

                  Agreement:  This Seller's Warranties and Servicing Agreement and all amendments hereof and supplements hereto.

                  ALTA:  The American Land Title Association or any successor thereto.

                  Appraised  Value: The value set forth in an appraisal made in connection with the origination of the related Mortgage
Loan as the value of the Mortgaged Property.

                  Approved Flood Certification Provider:  Any provider acceptable to Fannie Mae and Freddie Mac.

                  Assignment  and  Conveyance:  An  Assignment  and  Conveyance  in the form of Exhibit 6 to the Mortgage Loan Purchase
Agreement dated as of the date hereof, by and between the Seller and the Purchaser.

                  Assignment of Mortgage:  An assignment  of the  Mortgage,  notice of transfer or equivalent  instrument in recordable
form,  sufficient  under the laws of the  jurisdiction  wherein  the related  Mortgaged  Property is located to reflect the sale of the
Mortgage to the Purchaser.

                  BIF:  The Bank Insurance Fund, or any successor thereto.

                  Business  Day:  Any day other than (i) a Saturday  or Sunday,  or (ii) a day on which  banking  and  savings and loan
institutions in the State of New York or California are authorized or obligated by law or executive order to be closed.

                  Closing Date: The date set forth on the related  Confirmation on which the Purchaser from time to time shall purchase
and the Company from time to time shall sell, the Mortgage Loans listed on the related Mortgage Loan Schedule.

                  Code:  The Internal  Revenue Code of 1986, as it may be amended from time to time or any successor  statute  thereto,
and applicable U.S. Department of the Treasury regulations issued pursuant thereto.

                  Company:  Countrywide  Home Loans,  Inc.,  or its  successor in interest or assigns,  or any successor to the Company
under this Agreement appointed as herein provided.

                  Condemnation  Proceeds:  All  awards or  settlements  in  respect  of a  Mortgaged  Property,  whether  permanent  or
temporary,  partial or entire,  by exercise of the power of eminent domain or  condemnation,  to the extent not required to be released
to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

                  Confirmation:  The trade  confirmation  letter  between the parties hereto which relates to the Mortgage Loans on the
related Closing Date.

                  Convertible  Mortgage  Loan:  Any individual  Mortgage Loan  purchased  pursuant to this  Agreement  which contains a
provision  whereby the Mortgagor is permitted to convert the Mortgage Loan to a fixed-rate  mortgage loan at any time between the first
anniversary and the fifth anniversary of the origination of the mortgage loan.

                  Custodial Account:  The separate account or accounts created and maintained pursuant to Section 4.04.

                  Custodial Agreement: That certain Custodial Agreement,  dated as of November 23,1999 by and between the Purchaser and
Wells Fargo Bank Minnesota, N.A.

                  Custodian:  The Custodian under the Custodial Agreement,  or its successor in interest or assigns or any successor to
the Custodian under the Custodial Agreement as provided therein.

                  Cut-off Date: The date set forth on the related Confirmation.

                  Deleted  Mortgage  Loan: A Mortgage Loan which is  repurchased  by the Company in  accordance  with the terms of this
Agreement  and which  is, in the case of a  substitution  pursuant  to  Section  3.03,  replaced  or to be  replaced  with a  Qualified
Substitute Mortgage Loan.

                  Determination  Date: The 15th day (or if such 15th day is not a Business Day, the Business Day immediately  preceding
such 15th day) of the month of the related Remittance Date.

                  Disqualified Organization:  An organization defined as such in Section 860E(e) of the Code.

                  Due Date:  The day of the month on which the  Monthly  Payment is due on a Mortgage  Loan,  exclusive  of any days of
grace.  With respect to the Mortgage  Loans for which payment from the Mortgagor is due on a day other than the first day of the month,
such Mortgage Loans will be treated as if the Monthly Payment is due on the first day of the month of such Due Date.

                  Due Period:  With respect to each Remittance Date, the prior calendar month.

                  Eligible  Investments:  Any one or more of the obligations and securities listed below which investment  provides for
a date of maturity not later than the Determination Date in each month:

                     direct  obligations  of, and  obligations  fully  guaranteed  by, the United  States of America,  or any agency or
         instrumentality  of the  United  States of  America  the  obligations  of which are backed by the full faith and credit of the
         United States of America; and

                     federal funds,  demand and time deposits in,  certificates of deposits of, or bankers'  acceptances issued by, any
         depository  institution  or trust  company  incorporated  or organized  under the laws of the United  States of America or any
         state thereof and subject to supervision and examination by federal and/or state banking  authorities,  so long as at the time
         of such  investment or contractual  commitment  providing for such  investment the commercial  paper or other  short-term debt
         obligations  of such  depository  institution  or trust company (or, in the case of a depository  institution or trust company
         which is the principal  subsidiary of a holding  company,  the commercial  paper or other  short-term debt obligations of such
         holding  company) are rated "P-1" by Moody's  Investors  Service,  Inc. and the  long-term  debt  obligations  of such holding
         company)  are  rated  "P-1" by  Moody's  Investors  Service,  Inc.  and the  long-term  debt  obligations  of such  depository
         institution or trust company (or, in the case of a depository  institution or trust company which is the principal  subsidiary
         of a holding company,  the long-term debt  obligations of such holding  company) are rated at least "Aa" by Moody's  Investors
         Service, Inc.;

                     investments and securities otherwise acceptable to Fannie Mae and Freddie Mac.


provided, however, that no such instrument shall be an Eligible Investment if such instrument evidences either (i) a right to receive
only interest payments with respect to the obligations underlying such instrument, or (ii) both principal and interest payments
derived from obligations underlying such instrument and the principal and interest payments with respect to such instrument provide a
yield to maturity of greater than 120% of the yield to maturity at par of such underlying obligations.

                  Errors and  Omissions  Insurance  Policy:  An errors and omissions  insurance  policy to be maintained by the Company
pursuant to Section 4.12.

                  Escrow Account:  The separate account or accounts created and maintained pursuant to Section 4.06.

                  Escrow  Payments:  With respect to any Mortgage  Loan, the amounts  constituting  ground rents,  taxes,  assessments,
water rates, sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium  charges,
and any other  payments  required to be escrowed by the  Mortgagor  with the  mortgagee  pursuant to the Mortgage or any other  related
document.

                  Event of Default:  Any one of the conditions or circumstances enumerated in Section 10.01.

                  Fannie Mae:  The Federal National Mortgage Association, or any successor thereto.

                  Fannie  Mae  Guides:  The Fannie  Mae  Sellers'  Guide and the Fannie  Mae  Servicers'  Guide and all  amendments  or
additions thereto.

                  FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

                  Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

                  First Remittance Date:  As stated in the related Mortgage Loan Purchase Agreement.

                  5/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which contains a provision
whereby the interest  rate on such  Mortgage  Loan is fixed for the first five (5) years of the term of the related  Mortgage  Loan and
which  thereafter is converted to a Treasury  Rate  Mortgage  Loan or a LIBOR  Mortgage Loan except that the Periodic Rate Cap does not
apply to the initial Interest Rate Adjustment Date for the related Mortgage Loan.

                  Freddie Mac:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

                  GEMICO:  General Electric Mortgage Insurance Corporation or any successor thereto.

                  Gross Margin:  With respect to each Mortgage  Loan,  the fixed  percentage  amount set forth on the related  Mortgage
Note,  which amount is added to the Index in accordance with the terms of the related  Mortgage Note to determine on each Interest Rate
Adjustment Date, the Mortgage Interest Rate for such Mortgage Loan.

                  Index:  With respect to any  individual  Treasury Rate Mortgage  Loan,  and with respect to any  individual  10/1 ARM
Mortgage Loan, 5/1 ARM Mortgage Loan or 3/1 ARM Mortgage Loan commencing  from and after the 120th Monthly  Payment,  sixtieth  Monthly
Payment,  or the  thirty-sixth  Monthly Payment  thereof,  respectively,  Index shall mean a rate per annum equal to the weekly average
yield on U.S.  Treasury  securities  adjusted  to a  constant  maturity  of one  year as  published  by the  Federal  Reserve  Board in
statistical  release No. H 15 (519) or any similar  publication as available 45 days prior to the Interest Rate  Adjustment  Date. With
respect to any individual  LIBOR Mortgage Loan,  Index shall mean a rate per annum equal to the average of interbank  offered rates for
twelve month U.S.  dollar  denominated  deposits in the London  market as determined as set forth in the related  Mortgage  Note.  With
respect to any individual CD Mortgage  Loan,  Index shall mean a rate per annum equal to the weekly  average yield on  certificates  of
deposit adjusted to a constant  maturity of six months as published by the Federal Reserve Board in statistical  release No. H 15 (519)
or similar publication as available 45 days prior to the Interest Rate Adjustment Date.

                  Initial Rate Cap: With respect to each  Mortgage  Loan and the initial  Interest Rate  Adjustment  Date  therefor,  a
number of percentage  points per annum that is set forth in the related  Mortgage Loan Schedule and in the related Mortgage Note, which
is the maximum  amount by which the Mortgage  Interest Rate for such Mortgage Loan may increase or decrease from the Mortgage  Interest
Rate in effect immediately prior to such Interest Rate Adjustment Date.

                  Insurance  Proceeds:  With respect to each Mortgage Loan,  proceeds of insurance  policies insuring the Mortgage Loan
or the related Mortgaged Property.

                  Interest Rate  Adjustment  Date:  The date on which an  adjustment  to the Mortgage  Interest Rate on a Mortgage Note
becomes effective.

                  LIBOR Mortgage Loan: Any  individual  Mortgage Loan purchased  pursuant to this Agreement  which contains a provision
whereby the interest rate on such Mortgage  Loan is adjusted  annually  based upon the rate per annum equal to the average of interbank
offered rates for twelve month U.S. dollar denominated deposits in the London market as published in The Wall Street Journal.

                  Lifetime  Mortgage Interest Rate Cap: With respect to each Mortgage Loan, the absolute maximum Mortgage Interest Rate
payable,  above which the Mortgage  Interest  Rate cannot be adjusted.  The Mortgage  Interest  Rate during the term of a Mortgage Loan
shall not at any time exceed the Mortgage Interest Rate at the time of origination of such Mortgage Loan by more than 5% per

                  Liquidation  Proceeds:  Cash  received in connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether
through the sale or  assignment  of such Mortgage  Loan,  trustee's  sale,  foreclosure  sale or otherwise,  or the sale of the related
Mortgaged Property if the Mortgaged Property is acquired in satisfaction of the Mortgage Loan.

                  Loan-to-Value  Ratio or LTV:  With respect to any Mortgage  Loan,  the ratio of the Stated  Principal  Balance of the
Mortgage Loan as of the related  Cut-off Date (unless  otherwise  indicated) to the lesser of (a) the Appraised  Value of the Mortgaged
Property and (b) if the Mortgage Loan was made to finance the  acquisition  of the related  Mortgaged  Property,  the purchase price of
the Mortgaged Property, expressed as a percentage.

                  LPMI Loan:        A Mortgage Loan with a LPMI Policy.

                  LPMI Policy:      A policy of primary mortgage  guaranty  insurance issued by another  Qualified  Insurer pursuant to
which the related  premium is to be paid by the Servicer of the related  Mortgage  Loan from payments of interest made by the Mortgagor
in an amount as is set forth in the related Confirmation and related Mortgage Loan Schedule.

                  LPMI Fee:  With  respect to each LPMI Loan,  the portion of the  Mortgage  Interest  Rate as set forth on the related
Mortgage Loan Schedule (which shall be payable solely from the interest portion of Monthly Payments,  Insurance Proceeds,  Condemnation
Proceeds or Liquidation  Proceeds),  which, during such period prior to the required  cancellation of the LPMI Policy, shall be used to
pay the premium due on the related LPMI Policy.

                  MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the
State of Delaware, or any successor thereto.

                  MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS System.

                  MERS System:  The system of recording transfers of mortgages electronically maintained by MERS.

                  MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

                  Monthly  Advance:  The portion of Monthly  Payment  delinquent  with  respect to each  Mortgage  Loan at the close of
business on the  Determination  Date  required to be advanced by the Company  pursuant to Section 5.03 on the Business Day  immediately
preceding the Remittance Date of the related month.

                  Monthly Payment:  The scheduled monthly payment of principal and interest on a Mortgage Loan.

                  Mortgage:  The mortgage,  deed of trust or other  instrument  securing a Mortgage Note, which creates a first lien on
an unsubordinated estate in fee simple in real property securing the Mortgage Note.

                  Mortgage File: The items  pertaining to a particular  Mortgage Loan referred to in Exhibit B annexed hereto,  and any
additional documents required to be added to the Mortgage File pursuant to this Agreement.

                  Mortgage  Impairment  Insurance  Policy:  A mortgage  impairment or blanket hazard  insurance  policy as described in
Section 4.11.

                  Mortgage  Interest Rate: The annual rate at which Interest accrues on any Mortgage Loan as adjusted from time to time
in accordance with the provisions of the related Mortgage Note and in compliance with the related Initial Rate Cap,  Lifetime  Mortgage
Interest Rate Cap and Periodic Rate Cap, if any, of the related Mortgage Note.

                  Mortgage Loan: An individual Convertible or Non-Convertible,  Treasury Rate, LIBOR, 5/1 ARM, or 3/1 ARM Mortgage Loan
which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and subject to this  Agreement  being  identified on the
Mortgage  Loan  Schedule,  which  Mortgage  Loan  includes  without  limitation  the Mortgage  File,  the Monthly  Payments,  Principal
Prepayments,  Liquidation  Proceeds,  condemnation  proceeds,  Insurance  Proceeds,  REO  disposition  proceeds,  and all other rights,
benefits, proceeds and obligations arising from or in connection with such Mortgage Loan.

                  Mortgage Loan Documents:  The documents listed in Exhibit C hereto.

                  Mortgage Loan Package: A pool of Mortgage Loans sold to the Purchaser by the Company on a Closing Date.

                  Mortgage Loan  Remittance  Rate:  With respect to each  Mortgage  Loan,  the annual rate of interest  remitted to the
Purchaser,  which shall be equal to the Mortgage  Interest  Rate minus (i) the  Servicing Fee Rate and (ii) with respect to LPMI Loans,
the LPMI Fee.

                  Mortgage Loan  Schedule:  With respect to each Mortgage Loan Package,  a schedule of Mortgage Loans annexed hereto as
Annex A, such schedule  setting forth the following  information  with respect to each Mortgage Loan:  (1) the Company's  Mortgage Loan
identifying  number;  (2) the  Mortgagor's  name; (3) the street address of the Mortgaged  Property  including the city,  state and zip
code; (4) a code indicating whether the Mortgaged Property is owner-occupied a second home, or an investment  property;  (5) the number
and type of residential units constituting the Mortgaged  Property;  (6) the original months to maturity;  (7) the Loan-to-Value  Ratio
at  origination;  (8) the Mortgage  Interest Rate as of the Cut-off Date; (9) the date on which the initial  Monthly Payment was due on
the  Mortgage  Loan;  (10) the stated  maturity  date;  (11) the amount of the Monthly  Payment as of the Cut-off  Date;  (12) the last
payment date on which a payment was actually applied to the outstanding  principal  balance;  (13) the original principal amount of the
Mortgage  Loan;  (14) the principal  balance of the Mortgage Loan as of the close of business on the Cut-off Date,  after  deduction of
payments of principal  due on or before the Cut-off  Date  whether or not  collected;  (15) a code  indicating  the purpose of the loan
(i.e.,  purchase,  rate and term refinance,  equity take-out  refinance);  (16) a code indicating the  documentation  style (i.e. full,
alternative or reduced);  (17) the Interest Rate Adjustment Date; (18) the Gross Margin;  (19) the lifetime  maximum Mortgage  Interest
Rate under the terms of the Mortgage  Note;  (20) the date the Mortgage  Loan was  originated;  (21) the Periodic Rate Cap; (22) a code
indicating the company  providing  private  mortgage  insurance;  (23) a code indicating if the Mortgage Loan is convertible;  (24) the
Servicing  Fee Rate;  (25) the LPMI Fee, if any; and (26) the Initial Rate Cap.  With respect to the Mortgage  Loans in the  aggregate,
the Mortgage Loan Schedule shall set forth the following  information,  as of the Cut-off Date: (1) the number of Mortgage  Loans;  (2)
the current  aggregate  outstanding  principal  balance of the Mortgage Loans; (3) the weighted  average Mortgage  Interest Rate of the
Mortgage  Loans;  and (4) the weighted  average  maturity of the Mortgage  Loans.  The Mortgage  Loan  Schedule may consist of multiple
reports that collectively set forth all of the required information.

                  Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

                  Mortgaged Property:  The real property securing repayment of the debt evidenced by a Mortgage Note.

                  Mortgagor:  The obligor on a Mortgage Note.

                  Non-Convertible  Mortgage  Loan: Any individual  Mortgage Loan  purchased  pursuant to this Agreement  which does not
contain a provision whereby the Mortgagor may convert the Mortgage Loan to a fixed-rate mortgage loan.

                  Officer's  Certificate:  A  certificate  signed by the Chairman of the Board or the Vice Chairman of the Board or the
President or a Vice President or an assistant  Vice President and by the Treasurer or the Secretary or one of the Assistant  Treasurers
or Assistant Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

                  Opinion of Counsel:  A written opinion of counsel,  who may be an employee of the Company,  reasonably  acceptable to
the Purchaser,  provided that any Opinion of Counsel  relating to compliance with the REMIC  Provisions,  must be an opinion of counsel
who (i) is in fact  independent of the Company and any master  servicer of the Mortgage  Loans,  (ii) does not have any material direct
or indirect  financial  interest in the Company or any master  servicer of the Mortgage Loans or in an affiliate of either and (iii) is
not connected with the Company or any master  servicer of the Mortgage  Loans as an officer,  employee,  director or person  performing
similar functions.

                  Pass-Through  Transfer:  The sale or transfer of some or all of the Mortgage Loans to a trust to be formed as part of
a publicly-issued  and/or privately placed, rated or unrated,  mortgage pass-through  transaction,  retaining the Company as "servicer"
(with or without a master servicer) thereunder.

                  Periodic  Rate Cap:  With respect to each Mortgage  Loan,  the provision of each Mortgage Note which  provides for an
absolute  maximum  amount by which the Mortgage  Interest  Rate therein may increase or decrease on an Interest  Rate  Adjustment  Date
above the Mortgage Interest Rate previously in effect, equal to the rate set forth on the Mortgage Loan Schedule per adjustment.

                  Person:  Any  individual,  corporation,   partnership,  joint  venture,  association,   joint-stock  company,  trust,
unincorporated organization, government or any agency or political subdivision thereof.

                  PMI:  PMI Mortgage Insurance Co., or any successor thereto.

                  PMI Policy:  A policy of primary  mortgage  guaranty  insurance  issued by a Qualified  Insurer,  as required by this
Agreement with respect to certain Mortgage Loans.

                  Pool Insurer:  Any of GEMICO, PMI or UGI.

                  Prepayment  Interest Shortfall Amount:  With respect to any Mortgage Loan that was subject to a Principal  Prepayment
in full or in part during any Due Period,  which  Principal  Prepayment was applied to such Mortgage Loan prior to such Mortgage Loan's
Due Date in such Due Period,  the amount of  interest  (net the related  Servicing  Fee) that would have  accrued on the amount of such
Principal  Prepayment during the period commencing on the date as of which such Principal  Prepayment was applied to such Mortgage Loan
and ending on the day immediately preceding such Due Date, inclusive.

                  Prime Rate:  The prime rate  announced  to be in effect from time to time,  as  published  as the average rate in the
"Money Rates" section of The Wall Street Journal.

                  Principal  Prepayment:  Any payment or other recovery of principal on a Mortgage Loan which is received in advance of
its scheduled Due Date,  including any  prepayment  penalty or premium  thereon and which is not  accompanied  by an amount of interest
representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

                  Principal Prepayment Period:  The month preceding the month in which the related Remittance Date occurs.

                  Purchaser:  EMC Mortgage  Corporation  or its  successor in interest or any  successor  to the  Purchaser  under this
Agreement as herein provided.

                  Qualified  Depository:  A depository the accounts of which are insured by the FDIC through the BIF or the SAIF or the
debt  obligations  of which are rated AA (or the  equivalent  rating  category)  or better by national  recognized  statistical  rating
organization.

                  Qualified  Insurer:  A mortgage  guaranty  insurance  company duly  authorized  and licensed where required by law to
transact mortgage guaranty insurance business and approved as an insurer by Fannie Mae or Freddie Mac.

                  Qualified  Substitute  Mortgage  Loan:  A mortgage  loan  eligible  to be  substituted  by the  Company for a Deleted
Mortgage  Loan which must,  on the date of such  substitution,  (i) have an  outstanding  principal  balance,  after  deduction  of all
scheduled  payments due in the month of  substitution  (or in the case of a  substitution  of more than one mortgage loan for a Deleted
Mortgage Loan, an aggregate principal  balance),  not in excess of the Stated Principal Balance of the Deleted Mortgage Loan; (ii) have
a Mortgage  Loan  Remittance  Rate not less than and not more than 2% greater than the  Mortgage  Loan  Remittance  Rate of the Deleted
Mortgage  Loan;  (iii) have a  remaining  term to maturity  not  greater  than and not more than one year less than that of the Deleted
Mortgage  Loan;  (iv) have a Gross Margin not less than that of the Deleted  Mortgage  Loan;  (v) comply with each  representation  and
warranty  set forth in  Sections  3.01 and 3.02;  (v) use the same Index for  determining  the  Mortgage  Interest  Rate as the Deleted
Mortgage  Loan;  (vi) have the same  provision  with respect to  convertibility  as the Deleted  Mortgage  Loan;  and (viii) be a REMIC
Eligible Mortgage Loan.

                  Rating Agency:  Any of Fitch, Moody's or Standard  &amp; Poor's or their respective successors designed by the Purchaser.

                  Reconstitution  Agreements:  The agreement or agreements  entered into by the Purchaser,  the Company,  Fannie Mae or
Freddie  Mac or  certain  third  parties on the  Reconstitution  Date(s)  with  respect to any or all of the  Mortgage  Loans  serviced
hereunder,  in connection with a Pass-Through Transfer or an Agency Transfer as set forth in Section 7.01,  including,  but not limited
to, (i) a Fannie Mae Mortgage  Selling and Servicing  Contract,  a Pool Purchase  Contract,  and any and all servicing  agreements  and
tri-party  agreements  reasonably  required  by Fannie Mae with  respect to a Fannie Mae  Transfer,  (ii) a Purchase  Contract  and all
purchase  documents  associated  therewith  as set forth in the Freddie Mac  Sellers'  &amp;  Servicers'  Guide,  and any and all  servicing
agreements  and tri-party  agreements  reasonably  required by Freddie Mac with respect to a Freddie Mac Transfer,  and (iii) a Pooling
and Servicing Agreement and/or a subservicing/master  servicing agreement and related  custodial/trust  agreement and related documents
with respect to a Pass-Through  Transfer.  Such agreement or agreements  shall  prescribe the rights and  obligations of the Company in
servicing the related  Mortgage Loans and shall provide for servicing  compensation  to the Company  (calculated on a weighted  average
basis for all the related  Mortgage Loans as of the  Reconstitution  Date), net of any guarantee fees due Fannie Mae or Freddie Mac, if
applicable,  at least equal to the  Servicing  Fee due the Company in  accordance  with this  Agreement or the  servicing  fee required
pursuant to the  Reconstitution  Agreement.  The form of relevant  Reconstitution  Agreement to be entered into by the Purchaser and/or
master  servicer or trustee and the Company  with  respect to  Pass-Through  Transfers  shall be  reasonably  satisfactory  in form and
substance to the Purchaser and the Company,  shall not material  increase the Company's  obligations  or diminish the Company's  rights
hereunder and the representations  and warranties and servicing  provisions  contained therein shall be substantially  similar to those
contained in this Agreement, unless otherwise mutually agreed by the parties.

                  Reconstitution  Date:  The date or dates on which any or all of the  Mortgage  Loans  serviced  under this  Agreement
shall be removed from this Agreement and  reconstituted  as part of an Agency Transfer or a Pass-Through  Transfer  pursuant to Section
7.01 hereof.  On such date or dates,  the Mortgage  Loans  transferred  shall cease to be covered by this  Agreement  and the Company's
servicing responsibilities shall cease under this Agreement with respect to the related transferred Mortgage Loans.

                  Record  Date:  The close of  business  of the last  Business  Day of the  month  preceding  the month of the  related
Remittance Date.

                  REMIC:  A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

                  REMIC Documents:  The document or documents creating and governing the administration of a REMIC.

                  REMIC Eligible  Mortgage Loan: A Mortgage Loan held by a REMIC which  satisfies  and/or  complies with all applicable
REMIC Provisions.

                  REMIC  Provisions:  Provisions  of the federal  income tax law  relating  to a REMIC,  which  appear at Section  860A
through 86OG of Subchapter M of Chapter 1, Subtitle A of the Code, and related provisions,  and regulations,  rulings or pronouncements
promulgated thereunder, as the foregoing may be in effect from time to time.

                  Remittance  Date:  The 18th day (or if such 18th day is not a  Business  Day,  the  first  Business  Day  immediately
following) of any month, beginning with the First Remittance Date.

                  REO Disposition:  The final sale by the Company of any REO Property.

                  REO Disposition Proceeds:  All amounts received with respect to an REO Disposition pursuant to Section 4.16.

                  REO Property:  A Mortgaged  Property  acquired by the Company on behalf of the Purchasers  through  foreclosure or by
deed in lieu of foreclosure, as described in Section 4.16.

                  Repurchase  Price:  With  respect to any  Mortgage  Loan,  a price equal to (i) the Stated  Principal  Balance of the
Mortgage  Loan plus (ii)  interest  on such  Stated  Principal  Balance at the  Mortgage  Loan  Remittance  Rate from the date on which
interest has last been paid and  distributed to the Purchaser to the date of repurchase,  less amounts  received or advanced in respect
of such repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

                  SAIF:  The Savings Association Insurance Fund, or any successor thereto.

                  Securities Act of 1933 or the 1933 Act:  The Securities Act of 1933, as amended.

                  Servicing  Advances:  All  customary,  reasonable and necessary "out of pocket" costs and expenses other than Monthly
Advances  (including  reasonable  attorneys'  fees and  disbursements)  incurred in the  performance  by the  Company of its  servicing
obligations,  including,  but not limited to, the cost of (a) the preservation,  restoration and protection of the Mortgaged  Property,
(b) any enforcement or judicial  proceedings,  including without  limitation,  foreclosures,  (c) the management and liquidation of any
REO Property and (d) compliance with the obligations under Section 4.08.

                  Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the
Company,  which shall,  for a period of one full month,  be equal to  one-twelfth  of the product of (a) the Servicing Fee Rate and (b)
the  outstanding  principal  balance of such  Mortgage  Loan.  Such fee shall be  payable  monthly,  computed  on the basis of the same
principal  amount and period  respecting  which any related  interest  payment on a Mortgage  Loan is computed.  The  obligation of the
Purchaser to pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion  (including
recoveries  with respect to interest  from  Liquidation  Proceeds,  to the extent  permitted by Section  4.05) of such Monthly  Payment
collected by the Company, or as otherwise provided under Section 4.05.

                  Servicing Fee Rate:  0.25% per annum with respect to the period prior to the initial  Interest  Adjustment  Date and,
for the 5/1 7/1 and 10/1 ARM Loans 0.375% thereafter.

                  Servicing File:  With respect to each Mortgage Loan, the file retained by the Company  consisting of originals of all
documents in the Mortgage File which are not delivered to the Custodian and copies of the Mortgage Loan  Documents  listed in Exhibit B
the originals of which are delivered to the Custodian pursuant to Section 2.01.

                  Servicing  Officer:  Any officer of the Company involved in or responsible for, the  administration  and servicing of
the Mortgage Loans whose name appears on a list of servicing officers  furnished by the Company to the Purchaser upon request,  as such
list may from time to time be amended.

                  7/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which contains a provision
whereby the interest  rate on such  Mortgage  Loan is fixed for the first seven (7) years of the term of the related  Mortgage Loan and
which  thereafter is converted to a Treasury  Rate  Mortgage  Loan or a LIBOR  Mortgage Loan except that the Periodic Rate Cap does not
apply to the initial Interest Rate Adjustment Date for the related Mortgage Loan.

                  Stated  Principal  Balance:  As to each Mortgage Loan, (i) the principal  balance of the Mortgage Loan at the related
Cut-off Date after giving effect to payments of principal due on or before such date,  whether or not received,  minus (ii) all amounts
previously  distributed to the Purchaser with respect to the related Mortgage Loan representing  payments or recoveries of principal or
advances in lieu thereof.

                  Subservicer:  Any Subservicer  which is  subservicing  the Mortgage Loans pursuant to a Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

                  Subservicing Agreement:  An agreement between the Company and a Subservicer for the servicing of the Mortgage Loans.

                  10/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased pursuant to this Agreement which contains a provision
whereby the interest  rate on such  Mortgage  Loan is fixed for the first ten (10) years of the term of the related  Mortgage  Loan and
which  thereafter is converted to a Treasury  Rate  Mortgage  Loan or a LIBOR  Mortgage Loan except that the Periodic Rate Cap does not
apply to the initial Interest Rate Adjustment Date for the related Mortgage Loan.

                  3/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which contains a provision
whereby the interest  rate on such  Mortgage  Loan is fixed for the first three (3) years of the term of the related  Mortgage Loan and
which thereafter is converted to a Treasury Rate Mortgage Loan or a LIBOR Mortgage Loan.

                  Treasury Rate Mortgage  Loan:  Any individual  Mortgage Loan  purchased  pursuant to this Agreement  which contains a
provision whereby the interest rate on such Mortgage Loan is adjusted based upon the weekly average yield on U.S. Treasury securities.

                  Underwriting  Guidelines:  The  underwriting  guidelines of the Company with respect to mortgage loans similar to the
Mortgage Loans, attached hereto as  Exhibit H.

                  UGI:  United Guaranty Residential Insurance Company or any successor thereto.




                                      CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
                                               BOOKS AND RECORDS; DELIVERY OF DOCUMENTS


                  Conveyance of Mortgage Loans; Possession of Mortgage Files; Maintenance of Servicing Files.

                  The Company, on each Closing Date, does hereby sell, transfer, assign, set over and convey to the Purchaser,  without
recourse,  but subject to the terms of this  Agreement,  all the right,  title and interest of the Company in and to the Mortgage Loans
in the related Mortgage Loan Package,  excluding the right to service the Mortgage Loans which the Company expressly retains.  Pursuant
to Section  2.03,  the Company has  delivered  the Mortgage  Loan  Documents for each Mortgage Loan in the Mortgage Loan Package to the
Custodian.

                  The contents of each  Mortgage  File not delivered to the Custodian are and shall be held in trust by the Company for
the benefit of the Purchaser as the owner thereof.  The Company shall  maintain a Servicing  File  consisting of a copy of the contents
of each Mortgage File and the originals of the documents in each Mortgage File not delivered to the  Custodian.  The possession of each
Servicing  File by the Company is at the will of the Purchaser for the sole purpose of servicing the related  Mortgage  Loan,  and such
retention and  possession by the Company is in a custodial  capacity  only.  Upon the sale of the Mortgage  Loans the ownership of each
Mortgage Note, the related Mortgage and the related  Mortgage File and Servicing File shall vest immediately in the Purchaser,  and the
ownership of all records and documents  with respect to the related  Mortgage Loan prepared by or which come into the possession of the
Company  shall vest  immediately  in the Purchaser and shall be retained and  maintained by the Company,  in trust,  at the will of the
Purchaser  and only in such  custodial  capacity.  Each  Servicing  File shall be  segregated  from the other  books and records of the
Company and shall be marked  appropriately  to reflect  clearly the sale of the related  Mortgage  Loan to the  Purchaser.  The Company
shall  release its custody of the contents of any Servicing  File only in  accordance  with written  instructions  from the  Purchaser,
unless such release is required as incidental to the Company's  servicing of the Mortgage  Loans or is in connection  with a repurchase
of any Mortgage Loan pursuant to Section 3.03, 3.05, 3.07, or 6.02.

                  Books and Records; Transfers of Mortgage Loans.

                  From and after the sale of the Mortgage  Loans to the  Purchaser  all rights  arising out of the Mortgage  Loans in a
Mortgage Loan Package  including but not limited to all funds received on or in connection  with the Mortgage  Loan,  shall be received
and held by the Company in trust for the benefit of the Purchaser as owner of the Mortgage  Loans,  and the Company shall retain record
title to the related  Mortgages  for the sole  purpose of  facilitating  the  servicing  and the  supervision  of the  servicing of the
Mortgage Loans.

                  The sale of each  Mortgage  Loan in a Mortgage  Loan Package  shall be reflected on the  Company's  balance sheet and
other financial  statements as a sale of assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,
a complete set of books and records for each  Mortgage  Loan which shall be marked  clearly to reflect the  ownership of each  Mortgage
Loan by the Purchaser. In particular,  the Company shall maintain in its possession,  available for inspection by the Purchaser, or its
designee and shall  deliver to the Purchaser  upon demand,  evidence of compliance  with all federal,  state and local laws,  rules and
regulations,  and  requirements  of Fannie Mae or Freddie  Mac,  including  but not limited to  documentation  as to the method used in
determining the applicability of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the Mortgaged  Property,
documentation  evidencing  insurance  coverage  and  eligibility  of any  condominium  project for  approval by Fannie Mae and periodic
inspection  reports as required by Section 4.13. To the extent that original  documents are not required for purposes of realization of
Liquidation  Proceeds or Insurance Proceeds,  documents maintained by the Company may be in the form of microfilm or microfiche or such
other  reliable  means of recreating  original  documents,  including  but not limited to,  optical  imagery  techniques so long as the
Company complies with the requirements of the Fannie Mae Selling and Servicing Guide, as amended from time to time.

                  The Company  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for  inspection  by any
Purchaser  or its  designee  the  related  Servicing  File  during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and
thereafter in accordance with applicable laws and regulations.

                  The Company shall keep at its servicing office books and records in which, subject to such reasonable  regulations as
it may prescribe,  the Company shall note transfers of Mortgage  Loans. No transfer of a Mortgage Loan may be made unless such transfer
is in compliance with the terms hereof.  For the purposes of this Agreement,  the Company shall be under no obligation to deal with any
person  with  respect to this  agreement  or the  Mortgage  Loans  unless the books and  records  show such  person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that (i) the  transferee  will not be deemed to be a Purchaser  hereunder  binding  upon the  Company  unless such
transferee  shall  agree in writing  to be bound by the terms of this  Agreement  and an  original  counterpart  of the  instrument  of
transfer and an assignment  and  assumption of this  Agreement in the form of Exhibit G hereto  executed by the  transferee  shall have
been delivered to the Company,  and (ii) with respect to each Mortgage Loan Package,  in no event shall there be more than five Persons
at any given time having the status of  "Purchaser"  hereunder.  The  Purchaser  also shall  advise the Company of the  transfer.  Upon
receipt of notice of the  transfer,  the Company  shall mark its books and records to reflect the  ownership of the  Mortgage  Loans of
such  assignee,  and shall release the previous  Purchaser  from its  obligations  hereunder with respect to the Mortgage Loans sold or
transferred.  Purchaser  shall not to  transfer to any  assignee  any pool of Mortgage  Loans with a  aggregate  outstanding  principal
balance of less than  $10,000,000  without the  consent of the  Company;  provided,  however,  if the  Company  fails to consent to the
transfer of a pool of Mortgage  Loans as  contemplated  in this  sentence,  Purchaser  shall have the right to purchase  the  servicing
rights associated with such Mortgage Loans at a price to mutually agreed to by Purchaser and Company, exercising good faith.

                  Delivery of Documents.

                  On or before the date which is agreed upon by the Purchaser and the Company in the related Confirmation,  the Company
shall deliver and release to the Custodian  those  Mortgage Loan  Documents as required by this Agreement with respect to each Mortgage
Loan in the related Mortgage Loan Package a list of which is attached to the related Assignment and Conveyance.

                  On or prior to the related  Closing Date, the Custodian shall certify its receipt of all such Mortgage Loan Documents
required to be delivered pursuant to the Custodial  Agreement,  as evidenced by the Initial  Certification of the Custodian in the form
annexed to the Custodial  Agreement.  The Company shall be responsible for  maintaining the Custodial  Agreement for the benefit of the
Purchaser. Purchaser shall pay all fees and expenses of the Custodian.

                  The Company shall forward to the Custodian original documents evidencing an assumption,  modification,  consolidation
or extension of any Mortgage Loan entered into in accordance  with Section 4.01 or 6.01 within one week of their  execution,  provided,
however,  that the Company shall  provide the  Custodian  with a certified  true copy of any such  document  submitted for  recordation
within one week of its execution,  and shall provide the original of any document  submitted for recordation or a copy of such document
certified by the appropriate  public  recording office to be a true and complete copy of the original within 180 days of its submission
for recordation.

                  In the event an Officer's  Certificate of the Company is delivered to the Custodian  because of a delay caused by the
public  recording  office in returning  any recorded  document,  the Company  shall  deliver to the  Custodian,  within 180 days of the
related Closing Date, an Officer's  Certificate which shall (i) identify the recorded  document,  (ii) state that the recorded document
has not been  delivered to the Custodian due solely to a delay caused by the public  recording  office,  (iii) state the amount of time
generally required by the applicable  recording office to record and return a document submitted for recordation,  and (iv) specify the
date the applicable  recorded  document will be delivered to the  Custodian.  The Company shall be required to deliver to the Custodian
the  applicable  recorded  document by the date  specified  in (iv) above.  An  extension  of the date  specified  in (iv) above may be
requested from the Purchaser, which consent shall not be unreasonably withheld.

                  On or prior to the date which is three Business Days prior to the related  Closing Date, the Company shall deliver to
the Purchaser the related Mortgage Loan Schedule.




                                                    REPRESENTATIONS AND WARRANTIES;
                                                          REMEDIES AND BREACH


                  Company Representations and Warranties.

                  The Company represents and warrants to the Purchaser that as of each Closing Date:

                  Due  Organization and Authority.  The Company is a corporation duly organized,  validly existing and in good standing
under  the laws of the  State of New York and has all  licenses  necessary  to carry on its  business  as now  being  conducted  and is
licensed,  qualified  and in good  standing  in each state  where a  Mortgaged  Property  is located if the laws of such state  require
licensing or  qualification  in order to conduct  business of the type  conducted  by the  Company,  and in any event the Company is in
compliance with the laws of any such state to the extent  necessary to ensure the  enforceability  of the related Mortgage Loan and the
servicing  of such  Mortgage  Loan in  accordance  with the terms of this  Agreement;  the  Company  has the full  corporate  power and
authority to execute and deliver this  Agreement and to perform in accordance  herewith;  the  execution,  delivery and  performance of
this Agreement  (including all instruments of transfer to be delivered  pursuant to this Agreement) by the Company and the consummation
of the  transactions  contemplated  hereby have been duly and validly  authorized;  this  Agreement  evidences  the valid,  binding and
enforceable  obligation of the Company;  and all requisite  corporate action has been taken by the Company to make this Agreement valid
and binding upon the Company in accordance with its terms;

                  Ordinary  Course of  Business.  The  consummation  of the  transactions  contemplated  by this  Agreement  are in the
ordinary  course of business of the Company,  and the transfer,  assignment  and  conveyance of the Mortgage Notes and the Mortgages by
the Company  pursuant to this  Agreement  are not subject to the bulk  transfer or any similar  statutory  provisions  in effect in any
applicable jurisdiction;

                  No Conflicts.  Neither the execution and delivery of this  Agreement,  the  acquisition  of the Mortgage Loans by the
Company,  the  sale of the  Mortgage  Loans to the  Purchaser  or the  transactions  contemplated  hereby,  nor the  fulfillment  of or
compliance  with the terms and conditions of this Agreement,  will conflict with or result in a breach of any of the terms,  conditions
or provisions of the Company's  charter or by-laws or any legal  restriction or any agreement or instrument to which the Company is now
a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the  foregoing,  or result in the
violation  of any law,  rule,  regulation,  order,  judgment or decree to which the Company or its  property is subject,  or impair the
ability of the Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;

                  Ability to  Service.  The Company is an approved  seller/servicer  of  conventional  residential  mortgage  loans for
Fannie Mae or Freddie Mac, with the facilities,  procedures,  and experienced  personnel  necessary for the sound servicing of mortgage
loans of the same type as the Mortgage  Loans.  The Company is in good standing to sell mortgage  loans to and service  mortgage  loans
for Fannie Mae or Freddie Mac, and no event has  occurred,  including  but not limited to a change in insurance  coverage,  which would
make the Company  unable to comply with Fannie Mae or Freddie Mac  eligibility  requirements  or which would  require  notification  to
either Fannie Mae or Freddie Mac;

                  Reasonable  Servicing  Fee.  The  Company  acknowledges  and agrees that the  Servicing  Fee,  as  calculated  at the
Servicing  Fee Rate,  represents  reasonable  compensation  for  performing  such  services and that the entire  Servicing Fee shall be
treated by the Company,  for accounting and tax purposes,  as compensation for the servicing and  administration  of the Mortgage Loans
pursuant to this Agreement.

                  Ability to Perform.  The Company  does not believe,  nor does it have any reason or cause to believe,  that it cannot
perform  each and every  covenant  contained  in this  Agreement.  The  Company is solvent  and the sale of the  Mortgage  Loans is not
undertaken to hinder, delay or defraud any of the Company's creditors;

                  No  Litigation  Pending.  There  is no  action,  suit,  proceeding  or  investigation  pending  or to the best of the
Company's knowledge  threatened against the Company which,  either in any one instance or in the aggregate,  may result in any material
adverse change in the business,  operations,  financial  condition,  properties or assets of the Company, or in any material impairment
of the right or ability of the Company to carry on its business  substantially  as now conducted,  or in any material  liability on the
part of the Company,  or which would draw into question the validity of this  Agreement or the Mortgage Loans or of any action taken or
to be taken in connection with the obligations of the Company  contemplated  herein,  or which would be likely to impair materially the
ability of the Company to perform under the terms of this Agreement;

                  No Consent  Required.  No consent,  approval,  authorization or order of any court or governmental  agency or body is
required for the  execution,  delivery and  performance  by the Company of or compliance by the Company with this Agreement or the sale
of the Mortgage Loans as evidenced by the  consummation  of the  transactions  contemplated  by this  Agreement,  or if required,  such
approval has been obtained prior to the related Closing Date;

                  Selection  Process.  The Mortgage  Loans were selected from among the adjustable  rate one- to  four-family  mortgage
loans in the Company's  portfolio at the related Closing Date as to which the  representations and warranties set forth in Section 3.02
could be made and such selection was not made in a manner so as to affect adversely the interests of the Purchaser;

                  Pool  Characteristics.  With respect to each Mortgage Loan Package,  the Mortgage Loan  characteristics  set forth on
Exhibit 2 to the related Assignment and Conveyance are true and complete.

                  No Untrue  Information.  Neither  this  Agreement  nor any  statement,  report or other  document  furnished or to be
furnished pursuant to this Agreement or in connection with the transactions  contemplated  hereby contains any untrue statement of fact
or omits to state a fact necessary to make the statements contained therein not misleading;

                  Sale  Treatment.  The Company has  determined  that the  disposition of the Mortgage Loans pursuant to this Agreement
will be afforded sale treatment for accounting and tax purposes;

                  Financial  Statements.  There has been no change in the  business,  operations,  financial  condition,  properties or
assets of the Company since the date of the Company's most recent  financial  statements  that would have a material  adverse effect on
its ability to perform its obligations under this Agreement;

                  No Brokers' Fees.  The Company has not dealt with any broker,  investment  banker,  agent or other person that may be
entitled to any commission or compensation in connection with the sale of the Mortgage Loans;

                  Origination.  The Company's  decision to originate any mortgage loan or to deny any mortgage loan  application  is an
independent  decision  based upon  Company's  Underwriting  Guidelines,  and is in no way made as a result of  Purchaser's  decision to
purchase, or not to purchase, or the price Purchaser may offer to pay for, any such mortgage loan, if originated; and

                  MERS. The Company is a member of MERS in good standing,  and will comply in all material  respects with the rules and
procedures of MERS in connection  with the servicing of the MERS Mortgage Loans for as long as such Mortgage Loans are registered  with
MERS;

                  Representations and Warranties Regarding Individual Mortgage Loans.

                  As to each Mortgage Loan, the Company hereby  represents and warrants to the Purchaser that as of the related Closing
Date:

                  Mortgage Loans as Described.  The information set forth in each Mortgage Loan Schedule is complete,  true and correct
in all material respects;

                  Payments  Current.  All payments  required to be made up to the related  Closing Date for the Mortgage Loan under the
terms of the  Mortgage  Note have been made and  credited.  No  payment  required  under the  Mortgage  Loan has been more than 30 days
delinquent at any time in the twelve months prior to the related  Closing  Date.  The first Monthly  Payment shall be made with respect
to the Mortgage Loan on its Due Date or within the grace period, all in accordance with the terms of the related Mortgage Note;

                  No  Outstanding  Charges.  There are no  defaults  in  complying  with the  terms of the  Mortgages,  and all  taxes,
governmental assessments,  insurance premiums, water, sewer and municipal charges,  leasehold payments or ground rents which previously
became due and owing have been paid,  or an escrow of funds has been  established  in an amount  sufficient  to pay for every such item
which  remains  unpaid and which has been  assessed but is not yet due and payable.  The Company has not  advanced  funds,  or induced,
solicited or knowingly  received any advance of funds by a party other than the Mortgagor,  directly or indirectly,  for the payment of
any amount  required under the Mortgage Loan,  except for interest  accruing from the date of the Mortgage Note or date of disbursement
of the Mortgage Loan proceeds,  whichever is greater,  to the day which precedes by one month the Due Date of the first  installment of
principal and interest;

                  Original Terms  Unmodified.  The terms of the Mortgage Note and Mortgage have not been impaired,  waived,  altered or
modified in any  respect,  except by a written  instrument  which has been  recorded,  if  necessary  to protect the  interests  of the
Purchaser  and which has been  delivered to the  Custodian.  The  substance of any such waiver,  alteration  or  modification  has been
approved by the issuer of any  related  PMI Policy and the title  insurer,  to the extent  required  by the  policy,  and its terms are
reflected on the related  Mortgage Loan Schedule.  No Mortgagor has been released,  in whole or in part,  except in connection  with an
assumption  agreement  approved by the issuer of any related PMI Policy and the title  insurer,  to the extent  required by the policy,
and which  assumption  agreement is part of the Mortgage  Loan File  delivered to the Custodian and the terms of which are reflected in
the related Mortgage Loan Schedule;

                  No  Defenses.  The  Mortgage  Loan is not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including  without  limitation  the defense of usury,  nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render  either the  Mortgage  Note or the Mortgage  unenforceable,  in whole or in part,  or
subject to any right of rescission,  set-off,  counterclaim or defense,  including without limitation the defense of usury, and no such
right of rescission,  set-off,  counterclaim  or defense has been asserted with respect  thereto,  and no Mortgagor was a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage Loan was originated;

                  Hazard  Insurance.  Pursuant to the terms of the  Mortgage,  all buildings or other  improvements  upon the Mortgaged
Property are insured by a generally  acceptable  insurer against loss by fire,  hazards of extended  coverage and such other hazards as
are customary in the area where the Mortgaged  Property is located  pursuant to insurance  policies  conforming to the  requirements of
Section 4.10. If upon  origination of the Mortgage Loan, the Mortgaged  Property was in an area  identified in the Federal  Register by
the Federal  Emergency  Management  Agency as having special flood hazards (and such flood  insurance has been made  available) a flood
insurance policy meeting the requirements of the current  guidelines of the Federal Flood Insurance  Administration  is in effect which
policy conforms to the requirements of Section 4.10. All individual  insurance  policies contain a standard mortgagee clause naming the
Company and its successors  and assigns as mortgagee,  and all premiums  thereon have been paid.  The Mortgage  obligates the Mortgagor
thereunder to maintain the hazard  insurance  policy at the  Mortgagor's  cost and expense,  and on the  Mortgagor's  failure to do so,
authorizes  the holder of the  Mortgage to obtain and  maintain  such  insurance  at such  Mortgagor's  cost and  expense,  and to seek
reimbursement  therefor from the Mortgagor.  Where required by state law or regulation,  the Mortgagor has been given an opportunity to
choose the carrier of the  required  hazard  insurance,  provided  the policy is not a "master" or "blanket"  hazard  insurance  policy
covering the common  facilities of a planned unit development.  The hazard insurance policy is the valid and binding  obligation of the
insurer,  is in full  force and  effect,  and will be in full  force and effect  and inure to the  benefit  of the  Purchaser  upon the
consummation  of the  transactions  contemplated  by this  Agreement.  The  Company has not  engaged  in, and has no  knowledge  of the
Mortgagor's  or any  Subservicer's  having  engaged in, any act or omission  which would impair the  coverage of any such  policy,  the
benefits of the  endorsement  provided for herein,  or the validity and binding  effect of either,  including  without  limitation,  no
unlawful  fee,  unlawful  commission,  unlawful  kickback  or  other  unlawful  compensation  or  value of any kind has been or will be
received,  retained or  realized by any  attorney,  firm or other  person or entity,  and no such  unlawful  items have been  received,
retained or realized by the Company;

                  Compliance  with Applicable  Laws. Any and all  requirements  of any federal,  state or local law including,  without
limitation,  usury,  truth-in-lending,  real estate settlement  procedures,  consumer credit  protection,  equal credit  opportunity or
disclosure laws  applicable to the Mortgage Loan have been complied with, and the Company shall maintain in its  possession,  available
for the Purchaser's inspection, and shall deliver to the Purchaser upon demand, evidence of compliance with all such requirements;

                  No Satisfaction of Mortgage. The Mortgage has not been satisfied,  canceled,  subordinated or rescinded,  in whole or
in part,  and the Mortgaged  Property has not been released from the lien of the Mortgage,  in whole or in part, nor has any instrument
been  executed  that  would  effect any such  release,  cancellation,  subordination  or  rescission.  The  Company  has not waived the
performance by the Mortgagor of any action,  if the  Mortgagor's  failure to perform such action would cause the Mortgage Loan to be in
default, nor has the Company waived any default resulting from any action or inaction by the Mortgagor;

                  Location  and Type of  Mortgaged  Property.  The  Mortgaged  Property is a fee simple  property  located in the state
identified in the related  Mortgage Loan  Schedule and consists of a parcel of real  property with a detached  single family  residence
erected  thereon,  or an  individual  condominium  unit in a low-rise  condominium  project,  or an  individual  unit in a planned unit
development,  provided,  however,  that any  condominium  project  or  planned  unit  development  shall  conform  with  the  Company's
Underwriting  Guidelines  regarding  such  dwellings,  and no residence  or dwelling is a mobile home or a  manufactured  dwelling.  No
portion of the Mortgaged Property is used for commercial purposes;

                  Valid  First Lien.  The  Mortgage is a valid,  subsisting,  enforceable  and  perfected  first lien on the  Mortgaged
Property,  including all buildings and improvements on the Mortgaged Property, and all additions,  alterations and replacements made at
any time with respect to the foregoing. The lien of the Mortgage is subject only to:

                  the lien of current real property taxes and assessments not yet due and payable;

                  covenants, conditions and restrictions, rights of way, easements and other matters of the public record as of the
         date of recording acceptable to mortgage lending institutions generally and specifically referred to in the lender's title
         insurance policy delivered to the originator of the Mortgage Loan and (i) referred to or to otherwise considered in the
         appraisal made for the originator of the Mortgage Loan or (ii) which do not adversely affect the Appraised Value of the
         Mortgaged Property set forth in such appraisal; and

                  other matters to which like properties are commonly subject which do not materially interfere with the benefits of
         the security intended to be provided by the mortgage or the use, enjoyment, value or marketability of the related Mortgaged
         Property.

Any security agreement, chattel mortgage or equivalent document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first priority security interest on the property described
therein and the Company has full right to sell and assign the same to the Purchaser. The Mortgaged Property was not, as of the date
of origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed to secured debt or other security instrument creating
a lien subordinate to the lien of the Mortgage;

                  Validity of Mortgage  Documents.  The Mortgage  Note and the Mortgage are genuine,  and each is the legal,  valid and
binding  obligation of the maker thereof  enforceable in accordance  with its terms.  All parties to the Mortgage Note and the Mortgage
and any other  related  agreement  had legal  capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage Note and
the Mortgage and any other  related  agreement,  and the Mortgage  Note and the Mortgage  have been duly and properly  executed by such
parties.  No fraud was  committed by the  Company,  or to the  Company's  knowledge by any other person  including  the  Mortgagor,  in
connection  with the  origination  or servicing of the Mortgage Loan.  The Company has reviewed all of the documents  constituting  the
Servicing  File and has made such  inquiries as it deems  necessary to make and confirm the accuracy of the  representations  set forth
herein;

                  Full  Disbursement  of Proceeds.  The Mortgage  Loan has been closed and the proceeds of the Mortgage  Loan have been
fully  disbursed and there is no requirement  for future  advances  thereunder,  and any and all  requirements  as to completion of any
on-site or off-site  improvement  and as to  disbursements  of any escrow funds therefor have been complied  with. All costs,  fees and
expenses  incurred in making or closing the  Mortgage  Loan and the  recording  of the  Mortgage  were paid,  and the  Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

                  Ownership.  The  Company is the sole  owner of record  and holder of the  Mortgage  Loan.  The  Mortgage  Loan is not
assigned or pledged,  and the Company has good and marketable title thereto,  and has full right to transfer and sell the Mortgage Loan
therein to the Purchaser free and clear of any encumbrance,  equity,  participation  interest,  lien, pledge, charge, claim or security
interest,  and has full right and authority  subject to no interest or  participation  of, or agreement  with, any other party, to sell
and assign each Mortgage Loan pursuant to this Agreement;

                  Doing  Business.  All parties  which have had any  interest in the Mortgage  Loan,  whether as  mortgagee,  assignee,
pledgee or otherwise,  are (or,  during the period in which they held and disposed of such interest,  were) (1) in compliance  with any
and all applicable  licensing  requirements of the laws of the state wherein the Mortgaged Property is located, and (2) organized under
the laws of such state, or (3) qualified to do business in such state,  or (4) federal savings and loan  associations or national banks
having principal offices in such state, or (5) not doing business in such state;

                  LTV, PMI Policy.  Any  Mortgage  Loan with an LTV over 80% has a PMI Policy  insuring,  as to payment  defaults,  the
excess LTV over 71% (or such other  percentage  as stated in the related  Confirmation)  of the  Appraised  Value until the LTV of such
Mortgage  Loan is reduced to 80%.  All  provisions  of such PMI Policy have been and are being  complied  with,  such policy is in full
force and effect,  and all premiums due  thereunder  have been paid. No action,  inaction,  or event has occurred and no state of facts
exists that has, or will result in the  exclusion  from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a PMI Policy
obligates the Mortgagor  thereunder to maintain the PMI Policy and to pay all premiums and charges in connection  therewith;  provided,
that, with respect to LPMI Loans,  the Company is obligated  thereunder to maintain the LPMI Policy and to pay all premiums and charges
in  connection  therewith.  The Mortgage  Interest  Rate for the Mortgage Loan as set forth on the Mortgage Loan Schedule is net of any
insurance premium excluded any premium for the LPMI Policy;

                  Title  Insurance.  The Mortgage  Loan is covered by either (i) an  attorney's  opinion of title and abstract of title
the form and substance of which is acceptable to mortgage  lending  institutions  making mortgage loans in the area where the Mortgaged
Property  is  located or (ii) an ALTA  lender's  title  insurance  policy or other  generally  acceptable  form of policy of  insurance
acceptable  to Fannie Mae or Freddie  Mac,  issued by a title  insurer  acceptable  to Fannie Mae or Freddie  Mac and  qualified  to do
business in the  jurisdiction  where the Mortgaged  Property is located,  insuring the Company,  its successors and assigns,  as to the
first  priority  lien of the Mortgage in the original  principal  amount of the  Mortgage  Loan (or to the extent that a Mortgage  Note
provides for negative  amortization,  the maximum amount of negative  amortization  in accordance  with the Mortgage),  and against any
loss by reason of the  invalidity  or  unenforceability  of the lien  resulting  from the  provisions  of the  Mortgage  providing  for
adjustment in the Mortgage Interest Rate and Monthly Payment,  subject only to the exceptions  contained in clauses (1), (2) and (3) of
paragraph (j) of this Section 3.02.  Where required by state law or regulation,  the Mortgagor has been given the opportunity to choose
the carrier of the required  mortgage  title  insurance.  Additionally,  such lender's title  insurance  policy  affirmatively  insures
ingress and egress,  and against  encroachments  by or upon the  Mortgaged  Property or any interest  therein.  The Company is the sole
insured of such lender's title insurance  policy,  and such lender's title insurance  policy is in full force and effect and will be in
force and effect  upon the  consummation  of the  transactions  contemplated  by this  Agreement.  No claims  have been made under such
lender's title insurance policy,  and no prior holder of the Mortgage,  including the Company,  has done, by act or omission,  anything
which would impair the coverage of such lender's title insurance  policy including  without  limitation,  no unlawful fee,  commission,
kickback or other unlawful compensation or value of any kind has been or will be received,  retained or realized by any attorney,  firm
or other person or entity, and no such unlawful items have been received, retained or realized by the Company;

                  No Defaults.  There is no default,  breach,  violation or event of  acceleration  existing  under the Mortgage or the
Mortgage  Note and no event  which,  with the  passage of time or with notice and the  expiration  of any grace or cure  period,  would
constitute  a default,  breach,  violation  or event of  acceleration,  and neither the  Company nor its  predecessors  have waived any
default, breach, violation or event of acceleration;

                  No Mechanics'  Liens.  There are no  mechanics'  or similar liens or claims which have been filed for work,  labor or
material (and no rights are  outstanding  that under the law could give rise to such liens)  affecting the related  Mortgaged  Property
which are or may be liens prior to, or equal or coordinate with, the lien of the related Mortgage;

                  Location of  Improvements;  No  Encroachments.  All  improvements  which were considered in determining the Appraised
Value of the Mortgaged  Property lay wholly  within the  boundaries  and building  restriction  lines of the Mortgaged  Property and no
improvements on adjoining  properties  encroach upon the Mortgaged  Property.  No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning law or regulation;

                  Origination;  Payment  Terms.  The Mortgage Loan was originated by either i) the Company,  which is a  FNMA-approved,
FHLMC-approved and HUD-approved  mortgage banker, or ii) an entity that is a FNMA-approved,  FHLMC-approved  and HUD-approved  mortgage
banker,  or a savings and loan  association,  a savings bank, a commercial bank or similar banking  institution which is supervised and
examined  by a Federal or state  authority.  The  interest  rate on the  related  Mortgage  Note is  adjusted  annually  in the case of
Treasury Rate Mortgage Loans and LIBOR Mortgage Loans on each Interest Rate  Adjustment  Date to equal the Index plus the Gross Margin,
subject to the Initial Rate Cap,  Periodic Rate Cap and the Lifetime  Mortgage Interest Rate Cap as set forth in the Mortgage Note. The
Mortgage  Interest  Rate for a 5/1 ARM Mortgage  Loan and a 3/1 ARM Mortgage Loan is adjusted  annually  commencing  from and after the
sixtieth Monthly Payment and the thirty-sixth  Monthly Payment,  respectively,  in the same manner as a Treasury Rate Mortgage Loan and
LIBOR Mortgage Loan,  provided,  however,  that the Periodic Rate Cap does not apply to the initial  Interest Rate  Adjustment Date for
such 5/1 ARM  Mortgage  Loan (the Initial Rate Cap does apply).  The  Mortgage  Note is payable each month in monthly  installments  of
principal and interest,  with interest in arrears,  and requires Monthly Payments sufficient to amortize the original principal balance
of the Mortgage Loan over a term of no more than 30 years.  Each Convertible  Mortgage Loan contains a provision  whereby the Mortgagor
is permitted to convert the Mortgage  Loan to a fixed-rate  mortgage  loan at any time between the first and fifth  anniversary  of the
origination of the Mortgage Loan. No Mortgage Loan has a provision for negative amortization;

                  Customary  Provisions.  The Mortgage contains  customary and enforceable  provisions such as to render the rights and
remedies of the holder thereof  adequate for the realization  against the Mortgaged  Property of the benefits of the security  provided
thereby,  including,  (i) in the case of a Mortgage  designated as a deed of trust,  by trustee's  sale, and (ii) otherwise by judicial
foreclosure.  Upon default by a Mortgagor on a Mortgage Loan and foreclosure on, or trustee's sale of, the Mortgaged  Property pursuant
to the proper  procedures,  the  holder of the  Mortgage  Loan will be able to deliver  good and  merchantable  title to the  Mortgaged
Property.  There is no  homestead  or other  exemption  available  to a  Mortgagor  which  would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

                  Conformance  with  Underwriting  Guidelines.  The Mortgage Loan was  underwritten  in  accordance  with the Company's
Underwriting Guidelines in effect at the time the Mortgage Loan was originated.;

                  Occupancy of the  Mortgaged  Property.  As of the related  Closing Date the Mortgaged  Property is lawfully  occupied
under applicable law. All inspections,  licenses and certificates  required to be made or issued with respect to all occupied  portions
of the  Mortgaged  Property  and,  with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of
occupancy and fire underwriting  certificates,  have been made or obtained from the appropriate authorities.  The Mortgagor represented
at the time of  origination  of the Mortgage Loan that the Mortgagor  would occupy the Mortgaged  Property as the  Mortgagor's  primary
residence;

                  No  Additional  Collateral.  The Mortgage Note is not and has not been secured by any  collateral  except the lien of
the  corresponding  Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to in (j)
above;

                  Deeds of Trust. In the event the Mortgage  constitutes a deed of trust, a trustee,  duly qualified  under  applicable
law to serve as such, has been properly  designated  and currently so serves and is named in the Mortgage,  and no fees or expenses are
or will become  payable by the  Purchasers to the trustee under the deed of trust,  except in  connection  with a trustee's  sale after
default by the Mortgagor;

                  Acceptable  Investment.  The  Company  has no  knowledge  of any  circumstances  or  conditions  with  respect to the
Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing that can reasonably be expected to cause private
institutional  investors to regard the Mortgage Loan as an unacceptable  investment,  cause the Mortgage Loan to become delinquent,  or
adversely affect the value or marketability of the Mortgage Loan;

                  Delivery of Mortgage Documents.  The Mortgage Note, the Mortgage,  the Assignment of Mortgage and any other documents
required to be  delivered  for the Mortgage  Loan by the Company  under this  Agreement as set forth in Exhibit C attached  hereto have
been  delivered to the  Custodian.  The Company is in possession  of a complete,  true and accurate  Mortgage  File in compliance  with
Exhibit B, except for such documents the originals of which have been delivered to the Custodian;

                  Condominiums/Planned  Unit  Developments.  If  the  Mortgaged  Property  is a  condominium  unit  or a  planned  unit
development  (other than a de minimus planned unit  development)  such condominium or planned unit development  project meets Company's
Underwriting Guidelines with respect to such condominium or planned unit development;

                  Transfer of Mortgage  Loans.  The Assignment of Mortgage is in recordable  form and is acceptable for recording under
the laws of the jurisdiction in which the Mortgaged Property is located;

                  Due on Sale.  The  Mortgage  contains an  enforceable  provision  for the  acceleration  of the payment of the unpaid
principal  balance of the Mortgage  Loan in the event that the  Mortgaged  Property is sold or  transferred  without the prior  written
consent of the Mortgagor thereunder;

                  No Buydown Provisions;  No Graduated Payments or Contingent Interests.  The Mortgage Loan does not contain provisions
pursuant to which  Monthly  Payments  are paid or  partially  paid with funds  deposited in any  separate  account  established  by the
Company,  the  Mortgagor or anyone on behalf of the  Mortgagor,  or paid by any source other than the Mortgagor nor does it contain any
other similar provisions currently in effect which may constitute a "buydown"  provision.  The Mortgage Loan is not a graduated payment
mortgage loan and the Mortgage Loan does not have a shared appreciation or other contingent interest feature;

                  Consolidation of Future Advances.  Any future advances made prior to the related Cut-off Date have been  consolidated
with the outstanding  principal amount secured by the Mortgage,  and the secured  principal  amount,  as  consolidated,  bears a single
interest rate and single repayment term. The lien of the Mortgage  securing the consolidated  principal amount is expressly  insured as
having first lien priority by a title insurance  policy,  an endorsement to the policy insuring the mortgagee's  consolidated  interest
or by other title evidence  acceptable to Fannie Mae and Freddie Mac. The  consolidated  principal  amount does not exceed the original
principal amount of the Mortgage Loan;

                  Mortgaged Property Undamaged.  There is no proceeding pending or, to the best of the Company's knowledge,  threatened
for the total or partial  condemnation of the Mortgaged  Property.  The Mortgaged Property is undamaged by waste,  fire,  earthquake or
earth movement,  windstorm,  flood, tornado or other casualty so as to affect adversely the value of the Mortgaged Property as security
for the Mortgage Loan or the use for which the premises were intended; and

                  Collection  Practices;  Escrow  Deposits.  The origination,  servicing and collection  practices used with respect to
the Mortgage  Loan have been in accordance  with Accepted  Servicing  Practices,  and have been in all respects in compliance  with all
applicable laws and regulations.  With respect to escrow deposits and Escrow  Payments,  all such payments are in the possession of the
Company and there exist no deficiencies in connection  therewith for which customary  arrangements for repayment  thereof have not been
made. All Escrow  Payments have been collected in full  compliance  with state and federal law. An escrow of funds is not prohibited by
applicable  law and has been  established  in an amount  sufficient  to pay for every  item  which  remains  unpaid  and which has been
assessed but is not yet due and payable.  No escrow  deposits or Escrow Payments or other charges or payments due the Company have been
capitalized  under the Mortgage or the Mortgage Note. All Mortgage  Interest Rate adjustments have been made in strict  compliance with
state and federal law and the terms of the related  Mortgage  Note.  Any interest  required to be paid  pursuant to state and local law
has been properly paid and credited;

                  Appraisal.  The Mortgage File contains an appraisal of the related Mortgage  Property signed prior to the approval of
the Mortgage Loan application by a qualified appraiser,  duly appointed by the Company, who had no interest,  direct or indirect in the
Mortgaged  Property or in any loan made on the security thereof;  and whose compensation is not affected by the approval or disapproval
of the Mortgage  Loan,  and the appraisal and appraiser  both satisfy the  requirements  of Fannie Mae,  Freddie Mac or Title XI of the
Federal Institutions Reform,  Recovery,  and Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on
the date the Mortgage Loan was originated;

                  Soldiers' and Sailors'  Relief Act. The  Mortgagor has not notified the Company,  and the Company has no knowledge of
any relief requested or allowed to the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

                  Environmental  Matters.  The  Mortgaged  Property is free from any and all toxic or  hazardous  substances  and there
exists no violation of any local,  state or federal  environmental  law, rule or  regulation.  To the best of the Company's  knowledge,
there is no pending action or proceeding  directly  involving any Mortgaged  Property of which the Company is aware in which compliance
with any environmental law, rule or regulation is an issue; and to the best of the Company's  knowledge,  nothing further remains to be
done to satisfy in full all  requirements  of each such law, rule or regulation  consisting a prerequisite to use and enjoyment of said
property;

                  No  Construction  Loans. No Mortgage Loan was made in connection with (i) the  construction  or  rehabilitation  of a
Mortgaged Property or (ii) facilitating the trade-in or exchange of a Mortgaged Property;

                  Insurance.  The Company has caused or will cause to be performed any and all acts required to preserve the rights and
remedies of the Purchaser in any insurance  policies  applicable to the Mortgage Loans  including,  without  limitation,  any necessary
notifications  of insurers,  assignments  of policies or interests  therein,  and  establishments  of  coinsured,  joint loss payee and
mortgagee  rights in favor of the  Purchaser;  No action,  inaction,  or event has  occurred and no state of fact exists or has existed
that has resulted or will result in the exclusion from,  denial of, or defense to coverage under any applicable pool insurance  policy,
special hazard insurance policy,  PMI Policy or bankruptcy bond,  irrespective of the cause of such failure of coverage.  In connection
with the placement of any such  insurance,  no commission,  fee, or other  compensation  has been or will be received by the Company or
any designee of the Company or any corporation in which the Company or any officer,  director,  or employee had a financial interest at
the time of placement of such insurance;

                  Regarding the Mortgagor.  The Mortgagor is one or more natural  persons and/or trustees for an Illinois land trust or
a trustee under a "living trust" and such "living trust" is in compliance with Fannie Mae guidelines for such trusts.

                  Predatory  Lending  Regulations;  High Cost Loans. None of the Mortgage Loans are classified as (a) "high cost" loans
under the Home  Ownership and Equity  Protection  Act of 1994 or (b) "high cost,"  "threshold,"  or  "predatory"  loans under any other
applicable state, federal or local law.

                  Simple Interest Mortgage Loans.  None of the Mortgage Loans are simple interest Mortgage Loans.

                  Single Premium Credit Life Insurance.  None of the proceeds of the Mortgage Loan were used to finance  single-premium
credit life insurance policies.

                      Tax Service  Contract The Company has obtained a life of loan,  transferable  real estate Tax Service Contract on
each Mortgage Loan and such contract is assignable without penalty, premium or cost to the Purchaser;

                      Flood  Certification  Contract.  The  Company  has  obtained  a life of loan,  transferable  flood  certification
contract with a Approved Flood Certification  Provider for each Mortgage Loan and such contract is assignable without penalty,  premium
or cost to the Purchaser;

                      FICO Scores. Each Mortgage Loan has a non-zero FICO score;

                  Prepayment  Fee. With respect to each Mortgage Loan that has a prepayment  fee feature,  each such  prepayment fee is
enforceable and will be enforced by the Company,  and each prepayment  penalty in permitted  pursuant to federal,  state and local law.
No  Mortgage  Loan  will  impose a  prepayment  penalty  for a term in  excess  of five  years  from the date  such  Mortgage  Loan was
originated.  Except as otherwise set forth in the related  Mortgage Loan  Schedule,  with respect to each Mortgage Loan that contains a
prepayment  fee, such prepayment fee is at least equal to the lesser of (A) the maximum amount  permitted under  applicable law and (B)
six months interest at the related Mortgage  Interest Rate on the amount prepaid in excess of 20% of the original  principal balance of
such Mortgage Loan; and

                  Recordation.  Each  original  Mortgage  was  recorded  and,  except  for those  Mortgage  Loans  subject  to the MERS
identification  system,  all subsequent  assignments of the original  Mortgage  (other than the assignment to the Purchaser)  have been
recorded in the appropriate  jurisdictions  wherein such  recordation is necessary to perfect the lien thereof as against  creditors of
the Company, or is in the process of being recorded;

                  Leaseholds.  If the  Mortgaged  Property is subject to a ground  lease or any other type of leasehold  interest,  the
ground lease or other leasehold interest exceeds the remaining term of the related Mortgage Loan.

                  Remedies for Breach of Representations and Warranties.

                  It is  understood  and agreed that the  representations  and  warranties  set forth in  Sections  3.01 and 3.02 shall
survive the sale of the Mortgage  Loans to the  Purchaser  and the delivery of the Mortgage  Loan  Documents to the Custodian and shall
inure to the benefit of the Purchaser,  notwithstanding any restrictive or qualified  endorsement on any Mortgage Note or Assignment of
Mortgage or the  examination  or failure to examine any  Mortgage  File.  Upon  discovery  by either the Company or the  Purchaser of a
breach of any of the foregoing  representations  and warranties which materially and adversely  affects the value of the Mortgage Loans
or the interest of the Purchaser,  or which  materially and adversely  affects the interests of Purchaser in the related  Mortgage Loan
in the  case of a  representation  and  warranty  relating  to a  particular  Mortgage  Loan (in the  case of any of the  foregoing,  a
"Breach"), the party discovering such Breach shall give prompt written notice to the other.

                  With respect to those representations and warranties which are made to the best of the Company's knowledge,  if it is
discovered by the Company or the Purchaser that the substance of such  representation  and warranty is inaccurate  and such  inaccuracy
materially  and adversely  affects the value of the related  Mortgage Loan or the interest of the  Purchaser (or which  materially  and
adversely  affects  the value of a Mortgage  Loan or the  interests  of the  Purchaser  in the related  Mortgage  Loan in the case of a
representation and warranty relating to a particular  Mortgage Loan),  notwithstanding  the Company's lack of knowledge with respect to
the substance of such  representation  and warranty,  such  inaccuracy  shall be deemed a breach of the applicable  representation  and
warranty.

                  Within 60 days of the earlier of either  discovery by or notice to the Company of any Breach of a  representation  or
warranty,  the Company shall use its best efforts  promptly to cure such Breach in all material  respects and, if such Breach cannot be
cured,  the Company  shall,  at the  Purchaser's  option and subject to Section 3.06,  repurchase  such Mortgage Loan at the Repurchase
Price.  In the event that a Breach shall involve any  representation  or warranty set forth in Section 3.01,  and such Breach cannot be
cured within 60 days of the earlier of either  discovery by or notice to the Company of such Breach,  all of the Mortgage  Loans shall,
at the Purchaser's  option and subject to Section 3.06, be repurchased by the Company at the Repurchase Price.  However,  if the Breach
shall involve a  representation  or warranty set forth in Section 3.02 and the Company  discovers or receives notice of any such Breach
within 120 days of the  related  Closing  Date,  the Company  shall,  at the  Purchaser's  option and  provided  that the Company has a
Qualified  Substitute Mortgage Loan, rather than repurchase the Mortgage Loan as provided above, remove such Mortgage Loan (a "Deleted
Mortgage Loan") and substitute in its place a Qualified  Substitute  Mortgage Loan or Loans,  provided that any such substitution shall
be effected not later than 120 days after the related  Closing  Date.  If the Company has no Qualified  Substitute  Mortgage  Loan,  it
shall repurchase the deficient  Mortgage Loan. Any repurchase of a Mortgage Loan or Loans pursuant to the foregoing  provisions of this
Section 3.03 shall be  accomplished  by deposit in the Custodial  Account of the amount of the  Repurchase  Price for  distribution  to
Purchaser  on the next  scheduled  Remittance  Date,  after  deducting  therefrom  any amount  received in respect of such  repurchased
Mortgage Loan or Loans and being held in the Custodial Account for future distribution.

                  At the time of repurchase or  substitution,  the Purchaser and the Company shall arrange for the  reassignment of the
Deleted  Mortgage  Loan to the Company and the delivery to the Company of any documents  held by the Custodian  relating to the Deleted
Mortgage Loan. In the event of a repurchase or substitution,  the Company shall,  simultaneously  with such reassignment,  give written
notice to the Purchaser that such repurchase or substitution  has taken place,  amend the related Mortgage Loan Schedule to reflect the
withdrawal  of the Deleted  Mortgage  Loan from this  Agreement,  and,  in the case of  substitution,  identify a Qualified  Substitute
Mortgage Loan and amend the related Mortgage Loan Schedule to reflect the addition of such Qualified  Substitute  Mortgage Loan to this
Agreement.  In  connection  with any such  substitution,  the  Company  shall be deemed to have  made as to such  Qualified  Substitute
Mortgage Loan the  representations  and warranties set forth in this Agreement except that all such  representations and warranties set
forth in this  Agreement  shall be deemed made as of the date of such  substitution.  The Company  shall  effect such  substitution  by
delivering to the Custodian  for such  Qualified  Substitute  Mortgage Loan the documents  required by Section 2.03,  with the Mortgage
Note endorsed as required by Section 2.03. No  substitution  will be made in any calendar month after the  Determination  Date for such
month. The Company shall deposit in the Custodial  Account the Monthly Payment less the Servicing Fee due on such Qualified  Substitute
Mortgage  Loan or Loans in the  month  following  the date of such  substitution.  Monthly  Payments  due  with  respect  to  Qualified
Substitute Mortgage Loans in the month of substitution shall be retained by the Company.  For the month of substitution,  distributions
to Purchaser shall include the Monthly  Payment due on any Deleted  Mortgage Loan in the month of  substitution,  and the Company shall
thereafter be entitled to retain all amounts subsequently received by the Company in respect of such Deleted Mortgage Loan.

                  For any month in which the Company substitutes a Qualified  Substitute Mortgage Loan for a Deleted Mortgage Loan, the
Company shall determine the amount (if any) by which the aggregate  principal balance of all Qualified  Substitute Mortgage Loans as of
the date of  substitution  is less than the aggregate  Stated  Principal  Balance of all Deleted  Mortgage Loans (after  application of
scheduled  principal  payments due in the month of  substitution).  The amount of such shortfall shall be distributed by the Company in
the month of substitution pursuant to Section 5.01. Accordingly,  on the date of such substitution,  the Company shall deposit from its
own funds into the Custodial Account an amount equal to the amount of such shortfall.

                  Any cause of action  against  the  Company  relating  to or  arising  out of the  Breach of any  representations  and
warranties  made in Sections  3.01 and 3.02 shall accrue as to any Mortgage  Loan upon (i) discovery of such Breach by the Purchaser or
notice  thereof by the Company to the  Purchaser,  (ii) failure by the Company to cure such Breach or repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

                  Indemnification.

                  The Company  agrees to indemnify  the  Purchaser  and hold it harmless  from and against any and all claims,  losses,
damages,  penalties,  fines,  forfeitures,  legal fees and related costs,  judgments,  and any other costs,  fees and expenses that the
Purchaser  may sustain in any way  related any  assertion  based on,  grounded  upon  resulting  from a Breach of any of the  Company's
representations  and warranties  contained  herein.  In addition to the  obligations of the Company set forth in this Section 3.04, the
Purchaser may pursue any and all remedies  otherwise  available at law or in equity,  including,  but not limited to, the right to seek
damages.  The provisions of this Section 3.04 shall survive termination of this Agreement.

                  It is  understood  and agreed  that the  obligations  of the  Company  set forth in  Sections  3.03 and 3.04 to cure,
substitute  for or repurchase a defective  Mortgage Loan and to indemnify the Purchaser  constitute  the sole remedies of the Purchaser
respecting a Breach of the foregoing representations and warranties.


                  Repurchase Upon Conversion.

         In the event the Mortgagor under any  Convertible  Mortgage Loan elects to convert said Mortgage Loan to a fixed rate mortgage
loan,  as provided  in the  related  Mortgage  Note,  then the Company  shall  repurchase  the related  Mortgage  Loan in the month the
conversion takes place and in the manner prescribed in Section 3.04 at the Repurchase Price.

                  Restrictions and Requirements Applicable in the Event
                                    that a Mortgage Loan is Acquired by a REMIC

                  In the event that any Mortgage Loan is held by a REMIC,  notwithstanding  any contrary  provision of this  Agreement,
the following provisions shall be applicable to such Mortgage Loan:

                  Repurchase of Mortgage Loans.

                  With respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  repurchase  or
substitution  pursuant to Subsection 3.03, 3.05, 3.07 or 7.02 shall be made,  unless,  if so required by the applicable REMIC Documents
the Company has obtained an Opinion of Counsel to the effect that such  repurchase  will not (i) result in the  imposition  of taxes on
"prohibited  transactions" of such REMIC (as defined in Section 860F of the Code) or otherwise  subject the REMIC to tax, or (ii) cause
the REMIC to fail to qualify as a REMIC at any time.

                  General Servicing Obligations.

                  The Company shall sell any REO Property  within two years after its  acquisition  by the REMIC unless (i) the Company
applies for an extension of such two-year period from the Internal  Revenue Service  pursuant to the REMIC  Provisions and Code Section
856(e)(3),  in which event such REO Property shall be sold within the applicable  extension period, or (ii) the Company obtains for the
Purchaser an Opinion of Counsel,  addressed to the Purchaser  and the Company,  to the effect that the holding by the REMIC of such REO
Property  subsequent to such two year period will not result in the  imposition  of taxes on  "prohibited  transactions"  as defined in
Section  860F of the Code or cause the REMIC to fail to qualify as a REMIC  under the REMIC  Provisions  or  comparable  provisions  of
relevant state laws at any time.  The Company shall manage,  conserve,  protect and operate each REO Property for the Purchaser  solely
for the  purpose  of its  prompt  disposition  and sale in a manner  which  does not cause  such REO  Property  to fail to  qualify  as
"foreclosure  property"  within  the  meaning  of  Section  860G(a)(8)  or  result in the  receipt  by the  REMIC of any  "income  from
non-permitted  assets" within the meaning of Section  860F(a)(2)(B) of the Code or any "net income from foreclosure  property" which is
subject to taxation under Section 860G(a)(1) of the Code.  Pursuant to its efforts to sell such REO Property,  the Company shall either
itself or through an agent  selected by the Company  protect and conserve such REO Property in the same manner and to such extent as is
customary in the locality where such REO Property is located and may,  incident to its  conservation and protection of the interests of
the  Purchaser,  rent the same, or any part  thereof,  as the Company deems to be in the best interest of the Company and the Purchaser
for the period prior to the sale of such REO Property;  provided,  however,  that any rent received or accrued with respect to such REO
Property qualifies as "rents from real property" as defined in Section 856(d) of the Code.

                  Additional Covenants.

                  In addition  to the  provision  set forth in this  Section  3.06,  if a REMIC  election  is made with  respect to the
arrangement  under which any of the Mortgage  Loans or REO Properties  are held,  then,  with respect to such Mortgage Loans and/or REO
Properties,  and  notwithstanding  the terms of this  Agreement,  the Company  shall not take any  action,  cause the REMIC to take any
action or fail to take (or fail to cause to be taken) any action that, under the REMIC  Provisions,  if taken or not taken, as the case
may be, could (i) endanger the status of the REMIC as a REMIC or (ii) result in the  imposition of a tax upon the REMIC  (including but
not limited to the tax on "prohibited  transactions" as defined in Section  860F(a)(2) of the Code and the tax on  "contributions" to a
REMIC set forth in Section  860G(d) of the Code)  unless the  Company  has  received an Opinion of Counsel (at the expense of the party
seeking to take such  action)  to the  effect  that the  contemplated  action  will not  endanger  such  REMIC  status or result in the
imposition of any such tax.

                  If a REMIC  election is made with respect to the  arrangement  under which any Mortgage  Loans or REO  Properties are
held, the Company shall amend this Agreement such that it will meet all Rating Agency requirements.

                  Review of Mortgage Loans

                  From the related  Closing Date until the date 15 days after the related  Closing Date,  the Purchaser  shall have the
right to review the  Mortgage  Files and obtain  BPOs and other  property  evaluations  on the  Mortgaged  Properties  relating  to the
Mortgage Loans purchased on the related Closing Date,  with the results of such BPO or property  evaluation  reviews to be communicated
to the Company for a period up to 15 days after the related  Closing  Date. In addition,  the Purchaser  shall have the right to reject
any Mortgage Loan which in the Purchaser's sole  determination (i) fails to conform to the Underwriting  Guidelines,  (ii) the value of
the  Mortgaged  Property  pursuant to any BPO or property  evaluation  varies by more than plus or minus 15% from the lesser of (A) the
original  appraised  value of the Mortgage  Property or (B) the purchase price of the Mortgaged  Property as of the date of origination
(a "Value Issue"),  (iii) the Mortgage Loan is underwritten  without  verification of the Borrower's  income and assets and there is no
credit report and credit score or (iv) the Purchaser  deems the Mortgage  Loan not to be an acceptable  credit risk.  The Company shall
repurchase  the rejected  Mortgage  Loan in the manner  prescribed  in Section  3.03 upon  receipt of notice from the  Purchaser of the
rejection of such Mortgage  Loan;  provided,  that, in the event that the Purchaser  rejects a Mortgage Loan due to a Value Issue,  the
Company may submit to the Purchaser an additional  property  evaluation for purposes of  demonstrating  that the Mortgage Loan does not
have a Value Issue.  If the  Purchaser  and the Company fail to resolve such Value Issue within two weeks of the  Purchaser  presenting
such Value Issue to the Company,  then Company  shall have the right to promptly (a)  substitute  such  Mortgage  Loan with a Qualified
Substitute  Mortgage  Loan meeting all the terms hereof,  or (b)  repurchase  such  Mortgage  Loan in the manner  prescribed in Section
3.03.  Any rejected  Mortgage  Loan shall be removed  from the terms of this  Agreement.  The Company  shall make  available  all files
required by Purchaser in order to complete its review,  including  capturing all CRA/HMDA  required data fields.  Any review  performed
by the  Purchaser  prior to the related  Closing Date does not limit the  Purchaser's  rights or the Company's  obligations  under this
section.  To the extent that the Purchaser's review discloses that the Mortgage Loans do not conform to the Underwriting  Guidelines or
the terms set forth in the Purchaser  Price and Terms  Letter,  the  Purchaser  may in its sole  discretion  increase its due diligence
review and obtain  additional  BPO's or other  property  evaluations.  The  additional  review may be for any reason  including but not
limited to credit quality, property valuations, and data integrity.




                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


                  Company to Act as Servicer.

                  The Company shall service and administer  the Mortgage  Loans and shall have full power and authority,  acting alone,
to do any and all things in  connection  with such  servicing  and  administration  which the Company may deem  necessary or desirable,
consistent with the terms of this Agreement and with Accepted Servicing Practices.

                      Consistent with the terms of this Agreement, the Company may waive, modify or vary any term of any Mortgage
     Loan or consent to the postponement of strict compliance with any such term or in any manner grant indulgence to any Mortgagor if
     in the Company's reasonable and prudent determination such waiver, modification, postponement or indulgence is not materially
     adverse to the Purchasers, provided, however, that the Company shall not make any future advances with respect to a Mortgage Loan
     and (unless the Mortgagor is in default with respect to the Mortgage Loan or such default is, in the judgment of the Company,
     imminent and the Company has obtained the prior written consent of the Purchaser) the Company shall not permit any modification
     of any material term of any Mortgage Loan including any modifications that would change the Mortgage Interest Rate change the
     Index, Lifetime Mortgage Interest Rate Cap, Initial Rate Cap or Gross Margin of any Mortgage Loan, defer or forgive the payment
     of principal or interest, reduce or increase the outstanding principal balance (except for actual payments of principal) or
     change the final maturity date on such Mortgage Loan. In the event of any such modification which permits the deferral of
     interest or principal payments on any Mortgage Loan, the Company shall, on the Business Day immediately preceding the Remittance
     Date in any month in which any such principal or interest payment has been deferred, deposit in the Custodial Account from its
     own funds, in accordance with Section 5.03, the difference between (a) such month's principal and one month's interest at the
     Mortgage Loan Remittance Rate on the unpaid principal balance of such Mortgage Loan and (b) the amount paid by the Mortgagor. The
     Company shall be entitled to reimbursement for such advances to the same extent as for all other advances made pursuant to
     Section 5.03. Without limiting the generality of the foregoing, the Company shall continue, and is hereby authorized and
     empowered, to execute and deliver on behalf of itself and the Purchasers, all instruments of satisfaction or cancellation, or of
     partial or full release, discharge and all other comparable instruments, with respect to the Mortgage Loans and with respect to
     the Mortgaged Properties. If reasonably required by the Company, the Purchaser shall furnish the Company with any powers of
     attorney and other documents necessary or appropriate to enable the Company to carry out its servicing and administrative duties
     under this Agreement.


                  In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  procedures  (including  collection
procedures)  and exercise the same care that it  customarily  employs and exercises in servicing and  administering  mortgage loans for
its own account,  giving due consideration to Accepted  Servicing  Practices where such practices do not conflict with the requirements
of this Agreement, and the Purchaser's reliance on the Company.

                  The Mortgage Loans may be subserviced by the Subservicer on behalf of the Company  provided that the Subservicer is a
Fannie Mae-approved lender or a Freddie Mac seller/servicer in good standing,  and no event has occurred,  including but not limited to
a change in insurance  coverage,  which would make it unable to comply with the eligibility  requirements for lenders imposed by Fannie
Mae or for  seller/servicers  imposed by Freddie Mac, or which would require notification to Fannie Mae or Freddie Mac. The Company may
perform any of its servicing  responsibilities  hereunder or may cause the  Subservicer to perform any such servicing  responsibilities
on its behalf,  but the use by the Company of the Subservicer  shall not release the Company from any of its obligations  hereunder and
the Company shall remain  responsible  hereunder for all acts and omissions of the  Subservicer  as fully as if such acts and omissions
were those of the Company.  The Company shall pay all fees and expenses of the Subservicer  from its own funds,  and the  Subservicer's
fee shall not exceed the Servicing Fee.

                  At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company
shall be entitled to terminate the rights and  responsibilities  of the Subservicer and arrange for any servicing  responsibilities  to
be  performed  by a successor  Subservicer  meeting the  requirements  in the  preceding  paragraph,  provided,  however,  that nothing
contained  herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from electing to service the related
Mortgage Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are terminated  pursuant to
Section 9.04, 10.01 or 11.02, and if requested to do so by the Purchaser,  the Company shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  as soon as is  reasonably  possible.  The  Company  shall pay all fees,  expenses or
penalties  necessary in order to terminate  the rights and  responsibilities  of the  Subservicer  from the Company's own funds without
reimbursement from the Purchaser.

                  Notwithstanding  any of the provisions of this Agreement  relating to agreements or arrangements  between the Company
and the Subservicer or any reference  herein to actions taken through the  Subservicer or otherwise,  the Company shall not be relieved
of its  obligations  to the Purchaser and shall be obligated to the same extent and under the same terms and  conditions as if it alone
were servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer
for  indemnification  of the Company by the Subservicer and nothing contained in this Agreement shall be deemed to limit or modify such
indemnification.

                  Any  Subservicing  Agreement and any other  transactions  or services  relating to the Mortgage  Loans  involving the
Subservicer  shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser shall have no obligations,  duties or
liabilities with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the Subservicer's fees and
expenses.  For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have
received a payment on a Mortgage Loan when the Subservicer has received such payment.

                  Liquidation of Mortgage Loans.

                  In the event that any payment due under any  Mortgage  Loan and not  postponed  pursuant to Section  4.01 is not paid
when the same  becomes due and payable,  or in the event the  Mortgagor  fails to perform any other  covenant or  obligation  under the
Mortgage Loan and such failure  continues  beyond any  applicable  grace period,  the Company shall take such action as (1) the Company
would take under similar  circumstances  with respect to a similar mortgage loan held for its own account for investment,  (2) shall be
consistent with Accepted Servicing  Practices,  (3) the Company shall determine prudently to be in the best interest of Purchaser,  and
(4) is consistent with any related PMI Policy.  In the event that any payment due under any Mortgage Loan is not postponed  pursuant to
Section  4.01 and  remains  delinquent  for a period of 90 days or any other  default  continues  for a period  of 90 days  beyond  the
expiration  of any grace or cure period,  the Company  shall  commence  foreclosure  proceedings,  provided  that,  prior to commencing
foreclosure  proceedings,  the Company shall notify the Purchaser in writing of the Company's intention to do so, and the Company shall
not commence  foreclosure  proceedings if the Purchaser objects to such action within 10 Business Days of receiving such notice. In the
event the Purchaser  objects to such  foreclosure  action,  the Company shall not be required to make Monthly  Advances with respect to
such Mortgage Loan,  pursuant to Section 5.03, and the Company's  obligation to make such Monthly  Advances shall terminate on the 90th
day referred to above.  In such  connection,  the Company shall from its own funds make all necessary  and proper  Servicing  Advances,
provided,  however,  that the Company shall not be required to expend its own funds in connection  with any  foreclosure or towards the
restoration or  preservation  of any Mortgaged  Property,  unless it shall  determine (a) that such  preservation,  restoration  and/or
foreclosure  will  increase the proceeds of  liquidation  of the Mortgage  Loan to  Purchaser  after  reimbursement  to itself for such
expenses and (b) that such expenses will be recoverable  by it either  through  Liquidation  Proceeds  (respecting  which it shall have
priority for purposes of withdrawals from the Custodial  Account pursuant to Section 4.05) or through  Insurance  Proceeds  (respecting
which it shall have similar priority).

                  Notwithstanding  anything to the contrary  contained herein, in connection with a foreclosure or acceptance of a deed
in lieu of  foreclosure,  in the event the Company  has  reasonable  cause to believe  that a Mortgaged  Property  is  contaminated  by
hazardous  or toxic  substances  or wastes,  or if the  Purchaser  otherwise  requests an  environmental  inspection  or review of such
Mortgaged  Property to be conducted by a qualified  inspector.  Upon completion of the inspection,  the Company shall promptly  provide
the Purchaser with a written report of the environmental inspection.

                  After  reviewing the  environmental  inspection  report,  the Purchaser shall determine how the Company shall proceed
with respect to the Mortgaged Property. In the event (a) the  environmental  inspection report indicates that the Mortgaged Property is
contaminated  by hazardous or toxic  substances  or wastes and (b) the  Purchaser  directs the Company to proceed with  foreclosure  or
acceptance  of a deed in lieu of  foreclosure,  the Company shall be  reimbursed  for all costs  associated  with such  foreclosure  or
acceptance of a deed in lieu of foreclosure and any related  environmental clean up costs, as applicable,  from the related Liquidation
Proceeds,  or if the  Liquidation  Proceeds  are  insufficient  to fully  reimburse  the Company,  the Company  shall be entitled to be
reimbursed from amounts in the Custodial  Account pursuant to Section 4.05 hereof.  In the event the Purchaser  directs the Company not
to proceed with  foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  the Company  shall be  reimbursed  for all  Servicing
Advances made with respect to the related Mortgaged Property from the Custodial Account pursuant to Section 4.05 hereof.

                  Collection of Mortgage Loan Payments.

                  Continuously  from the date hereof  until the  principal  and interest on all  Mortgage  Loans are paid in full,  the
Company  shall  proceed  diligently  to collect all payments  due under each of the  Mortgage  Loans when the same shall become due and
payable and shall take special care in  ascertaining  and  estimating  Escrow  Payments and all other  charges that will become due and
payable with respect to the Mortgage Loan and the Mortgaged Property,  to the end that the installments  payable by the Mortgagors will
be sufficient to pay such charges as and when they become due and payable.

                  Establishment of and Deposits to Custodial Account.

                  The Company shall segregate and hold all funds collected and received  pursuant to a Mortgage Loan separate and apart
from any of its own funds and general  assets and shall  establish  and maintain one or more  Custodial  Accounts,  in the form of time
deposit or demand accounts,  titled  "Countrywide Home Loans, Inc. in trust for EMC Mortgage  Corporation,  as purchaser of Residential
Adjustable  Rate Mortgage  Loans and various  Mortgagors".  The  Custodial  Account shall be  established  with a Qualified  Depository
acceptable  to the  Purchaser.  Any funds  deposited in the  Custodial  Account  shall at all times be fully insured to the full extent
permitted  under  applicable  law. Funds  deposited in the Custodial  Account may be drawn on by the Company in accordance with Section
4.05. The creation of any Custodial  Account shall be evidenced by a  certification  in the form of Exhibit D-1 hereto,  in the case of
an account  established with the Company,  or by a letter  agreement in the form of Exhibit D-2 hereto,  in the case of an account held
by a depository  other than the Company.  A copy of such  certification  or letter  agreement  shall be furnished to the Purchaser and,
upon request, to any subsequent Purchaser.

                  The Company shall deposit in the Custodial  Account  within two Business  Days of receipt,  and retain  therein,  the
following  collections  received by the Company and payments made by the Company after the related  Cut-off Date,  (other than payments
of principal and interest due on or before the related  Cut-off Date, or received by the Company prior to the related  Cut-off Date but
allocable to a period subsequent thereto or with respect to each LPMI Loan, in the amount of the LPMI Fee):
                     all payments on account of principal on the Mortgage Loans, including all Principal Prepayments;

                     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

                     all Liquidation Proceeds;

                     all  Insurance  Proceeds  including  amounts  required to be deposited  pursuant to Section  4.10,  Section  4.11,
         Section 4.14 and Section 4.15;

                     all  Condemnation  Proceeds  which are not  applied to the  restoration  or repair of the  Mortgaged  Property  or
         released to the Mortgagor in accordance with Section 4.14;

                     any amount required to be deposited in the Custodial Account pursuant to Section 4.01, 4.09, 5.03, 6.01 or 6.02;

                     any amounts  payable in connection  with the  repurchase  of any Mortgage  Loan pursuant to Section 3.03,  3.05 or
         3.07 and all amounts  required to be  deposited  by the Company in  connection  with a shortfall  in  principal  amount of any
         Qualified Substitute Mortgage Loan pursuant to Section 3.03;

                     with respect to each Principal  Prepayment in full or in part, the Prepayment  Interest  Shortfall Amount, if any,
         for the month of distribution.  Such deposit shall be made from the Company's own funds, without reimbursement  therefor up to
         a maximum amount per month of the Servicing Fee actually received for such month for the Mortgage Loans;

                     any amounts  required to be deposited by the Company  pursuant to Section 4.11 in connection  with the  deductible
         clause in any blanket hazard insurance policy; and

                     any amounts received with respect to or related to any REO Property and all REO Disposition  Proceeds  pursuant to
         Section 4.16.


                  The foregoing requirements for deposit into the Custodial Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the Company into the  Custodial  Account.  Any interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw such interest from the Custodial Account pursuant to Section 4.05.

                  Permitted Withdrawals From Custodial Account.

                  The Company shall, from time to time, withdraw funds from the Custodial Account for the following purposes:
                     to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

                     to reimburse  itself for Monthly  Advances of the Company's  funds made  pursuant to Section  5.03,  the Company's
         right to reimburse  itself  pursuant to this  subclause  (ii) being limited to amounts  received on the related  Mortgage Loan
         which represent late payments of principal  and/or interest  respecting  which any such advance was made, it being  understood
         that, in the case of any such  reimbursement,  the Company's  right thereto shall be prior to the rights of Purchaser,  except
         that,  where the Company is  required  to  repurchase  a Mortgage  Loan  pursuant to Section  3.03,  3.05,  3.07 or 6.02,  the
         Company's right to such reimbursement  shall be subsequent to the payment to the Purchaser of the Repurchase Price pursuant to
         such sections and all other amounts required to be paid to the Purchaser with respect to such Mortgage Loan;

                     to reimburse itself for unreimbursed  Servicing  Advances,  and for any unpaid Servicing Fees, the Company's right
         to reimburse  itself pursuant to this subclause  (iii) with respect to any Mortgage Loan being limited to related  Liquidation
         Proceeds,  Condemnation  Proceeds,  Insurance  Proceeds  and such other  amounts as may be  collected  by the Company from the
         Mortgagor or otherwise  relating to the Mortgage Loan, it being  understood that, in the case of any such  reimbursement,  the
         Company's  right  thereto  shall be prior to the rights of  Purchaser  except  where the Company is required to  repurchase  a
         Mortgage Loan pursuant to Section 3.03, 3.05, 3.07 or 6.02, in which case the Company's right to such  reimbursement  shall be
         subsequent to the payment to the Purchasers of the Repurchase  Price pursuant to such sections and all other amounts  required
         to be paid to the Purchasers with respect to such Mortgage Loan;

                     to pay itself interest on funds deposited in the Custodial Account;

                     to reimburse itself for expenses incurred and reimbursable to it pursuant to Section 9.01;

                     to pay any amount  required to be paid pursuant to Section 4.16 related to any REO Property,  it being  understood
         that in the case of any such  expenditure or withdrawal  related to a particular REO Property,  the amount of such expenditure
         or withdrawal from the Custodial  Account shall be limited to amounts on deposit in the Custodial  Account with respect to the
         related REO Property;

                     to clear and terminate the Custodial Account upon the termination of this Agreement; and

                     to withdraw funds deposited in error.


                  In the event that the Custodial Account is interest bearing,  on each Remittance Date, the Company shall withdraw all
funds from the Custodial  Account  except for those amounts  which,  pursuant to Section 5.01, the Company is not obligated to remit on
such Remittance Date. The Company may use such withdrawn funds only for the purposes described in this Section 4.05.

                  Establishment of and Deposits to Escrow Account.

                  The Company shall  segregate  and hold all funds  collected  and received  pursuant to a Mortgage  Loan  constituting
Escrow  Payments  separate and apart from any of its own funds and general  assets and shall  establish and maintain one or more Escrow
Accounts,  in the form of time  deposit or demand  accounts,  titled,  "Countrywide  Home Loans,  Inc.,  in trust for the EMC  Mortgage
Corporation,  as purchaser of  Residential  Adjustable  Rate  Mortgage  Loans and various  Mortgagors".  The Escrow  Accounts  shall be
established with a Qualified  Depository,  in a manner which shall provide maximum available insurance  thereunder.  Funds deposited in
the Escrow  Account may be drawn on by the Company in  accordance  with  Section  4.07.  The  creation of any Escrow  Account  shall be
evidenced  by a  certification  in the form of Exhibit E-1 hereto,  in the case of an account  established  with the  Company,  or by a
letter agreement in the form of Exhibit E-2 hereto,  in the case of an account held by a depository  other than the Company.  A copy of
such certification shall be furnished to the Purchaser and, upon request, to any subsequent Purchaser.

                  The Company shall deposit in the Escrow Account or Accounts within two Business Days of receipt, and retain therein:
                     all Escrow  Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of
         any such items as required under the terms of this Agreement; and

                     all amounts  representing  Insurance Proceeds or Condemnation  Proceeds which are to be applied to the restoration
         or repair of any Mortgaged Property.


                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  as set forth in Section 4.07.  The Company  shall be entitled to retain any interest paid on funds  deposited in the Escrow
Account by the  depository  institution,  other than interest on escrowed  funds  required by law to be paid to the  Mortgagor.  To the
extent required by law, the Company shall pay interest on escrowed funds to the Mortgagor  notwithstanding  that the Escrow Account may
be non-interest bearing or that interest paid thereon is insufficient for such purposes.

                  Permitted Withdrawals From Escrow Account.

                  Withdrawals from the Escrow Account or Accounts may be made by the Company only:
                     to effect  timely  payments of ground  rents,  taxes,  assessments,  water  rates,  mortgage  insurance  premiums,
         condominium charges, fire and hazard insurance premiums or other items constituting Escrow Payments for the related Mortgage;

                     to reimburse the Company for any Servicing  Advances made by the Company  pursuant to Section 4.08 with respect to
         a related  Mortgage  Loan, but only from amounts  received on the related  Mortgage Loan which  represent late  collections of
         Escrow Payments thereunder;

                     to refund  to any  Mortgagor  any funds  found to be in  excess  of the  amounts  required  under the terms of the
         related Mortgage Loan;

                     for transfer to the Custodial  Account and  application  to reduce the  principal  balance of the Mortgage Loan in
         accordance with the terms of the related Mortgage and Mortgage Note;

                     for application to restoration or repair of the Mortgaged  Property in accordance with the procedures  outlined in
         Section 4.14;

                     to pay to the Company,  or any Mortgagor to the extent  required by law, any interest paid on the funds  deposited
         in the Escrow Account;

                     to clear and terminate the Escrow Account on the termination of this Agreement; and

                     to withdraw funds deposited in error.


                  Payment of Taxes, Insurance and Other Charges.

                  With respect to each Mortgage  Loan,  the Company shall  maintain  accurate  records  reflecting the status of ground
rents, taxes,  assessments,  water rates, sewer rents, and other charges which are or may become a lien upon the Mortgaged Property and
the status of PMI Policy  premiums  and fire and hazard  insurance  coverage  and shall  obtain,  from time to time,  all bills for the
payment of such charges  (including  renewal premiums) and shall effect payment thereof prior to the applicable  penalty or termination
date,  employing for such purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated by
the Company in amounts  sufficient  for such purposes,  as allowed under the terms of the Mortgage.  To the extent that a Mortgage does
not provide for Escrow  Payments,  the Company shall  determine that any such payments are made by the Mortgagor at the time they first
become due. The Company  assumes full  responsibility  for the timely  payment of all such bills and shall effect timely payment of all
such charges  irrespective of each Mortgagor's  faithful  performance in the payment of same or the making of the Escrow Payments,  and
the Company shall make advances from its own funds to effect such payments.

                  Protection of Accounts.

                  The Company may transfer the Custodial  Account or the Escrow Account to a different  Qualified  Depository from time
to time.  Upon any such  transfer,  the Company shall  promptly  notify the Purchaser and deliver to the Purchaser a Custodial  Account
Certification or Escrow Account Certification (as applicable) in the form of Exhibit D-1 or E-1 to this agreement.

                  The Company  shall bear any expenses,  losses or damages  sustained by the  Purchaser  because the Custodial  Account
and/or the Escrow Account are not demand deposit accounts.

                  Amounts on deposit in the  Custodial  Account and the Escrow  Account may at the option of the Company be invested in
Eligible  Investments;  provided that in the event that amounts on deposit in the Custodial  Account or the Escrow  Account  exceed the
amount fully  insured by the FDIC (the  "Insured  Amount") the Company  shall be obligated to invest the excess amount over the Insured
Amount in Eligible  Investments on the same Business Day as such excess amount becomes  present in the Custodial  Account or the Escrow
Account.  Any such  Eligible  Investment  shall mature no later than the  Determination  Date next  following the date of such Eligible
Investment,  provided,  however,  that if such Eligible Investment is an obligation of a Qualified  Depository (other than the Company)
that maintains the Custodial  Account or the Escrow  Account,  then such Eligible  Investment may mature on such  Remittance  Date. Any
such  Eligible  Investment  shall be made in the name of the Company in trust for the benefit of the  Purchaser.  All income on or gain
realized  from any such  Eligible  Investment  shall be for the benefit of the Company and may be withdrawn at any time by the Company.
Any losses  incurred in respect of any such  investment  shall be  deposited in the  Custodial  Account or the Escrow  Account,  by the
Company out of its own funds immediately as realized.

                  Maintenance of Hazard Insurance.

                  The Company shall cause to be maintained  for each Mortgage Loan hazard  insurance  such that all buildings  upon the
Mortgaged  Property  are  insured by a  generally  acceptable  insurer  rated  A:VI or better in the  current  Best's Key Rating  Guide
("Best's")  against loss by fire,  hazards of extended coverage and such other hazards as are customary in the area where the Mortgaged
Property is located,  in an amount  which is at least equal to the lesser of (i) the  replacement  value of the  improvements  securing
such Mortgage Loan and (ii) the greater of (a) the outstanding  principal  balance of the Mortgage Loan and (b) an amount such that the
proceeds thereof shall be sufficient to prevent the Mortgagor or the loss payee from becoming a co-insurer.

                  If a Mortgaged  Property is located in an area identified in the Federal  Register by the Flood Emergency  Management
Agency as having  special  flood  hazards (and such flood  insurance  has been made  available) a flood  insurance  policy  meeting the
requirements of the current  guidelines of the Federal  Insurance  Administration  is in effect with a generally  acceptable  insurance
carrier  rated A:VI or better in Best's in an amount  representing  coverage  equal to the lesser of (i) the minimum  amount  required,
under the terms of coverage,  to compensate  for any damage or loss on a replacement  cost basis (or the unpaid balance of the mortgage
if  replacement  cost  coverage is not available for the type of building  insured) and (ii) the maximum  amount of insurance  which is
available  under the Flood  Disaster  Protection  Act of 1973,  as amended.  If at any time during the term of the Mortgage  Loan,  the
Company  determines in accordance with  applicable law and pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a
special flood hazard area and is not covered by flood  insurance or is covered in an amount less than the amount  required by the Flood
Disaster  Protection Act of 1973, as amended,  the Company shall notify the related Mortgagor that the Mortgagor must obtain such flood
insurance  coverage,  and if said Mortgagor  fails to obtain the required flood insurance  coverage  within  forty-five (45) days after
such notification, the Company shall immediately force place the required flood insurance on the Mortgagor's behalf.

                  If a Mortgage is secured by a unit in a condominium  project,  the Company shall verify that the coverage required of
the owner's  association,  including  hazard,  flood,  liability,  and fidelity  coverage,  is being maintained in accordance with then
current Fannie Mae  requirements,  and secure from the owner's  association its agreement to notify the Company  promptly of any change
in the  insurance  coverage or of any  condemnation  or  casualty  loss that may have a material  effect on the value of the  Mortgaged
Property as security.

                  The Company shall cause to be maintained on each Mortgaged Property earthquake or such other or additional  insurance
as may be  required  pursuant  to such  applicable  laws and  regulations  as shall at any time be in force and as shall  require  such
additional  insurance,  or pursuant to the requirements of any private mortgage guaranty insurer, or as may be required to conform with
Accepted Servicing Practices.

                  In the event that any Purchaser or the Company shall determine that the Mortgaged  Property should be insured against
loss or damage by hazards and risks not covered by the insurance  required to be  maintained by the Mortgagor  pursuant to the terms of
the Mortgage,  the Company shall  communicate  and consult with the Mortgagor  with respect to the need for such insurance and bring to
the Mortgagor's attention the desirability of protection of the Mortgaged Property.

                  All policies  required  hereunder  shall name the Company as loss payee and shall be endorsed  with standard or union
mortgagee clauses, without contribution,  which shall provide for at least 30 days prior written notice of any cancellation,  reduction
in amount or material change in coverage.

                  The Company shall not interfere with the Mortgagor's  freedom of choice in selecting either his insurance  carrier or
agent,  provided,  however,  that the  Company  shall not accept any such  insurance  policies  from  insurance  companies  unless such
companies are rated A:VI or better in Best's and are licensed to do business in the  jurisdiction  in which the  Mortgaged  Property is
located.  The Company shall determine that such policies  provide  sufficient risk coverage and amounts,  that they insure the property
owner, and that they properly describe the property  address.  The Company shall furnish to the Mortgagor a formal notice of expiration
of any such insurance in sufficient time for the Mortgagor to arrange for renewal coverage by the expiration date.

                  Pursuant to Section 4.04,  any amounts  collected by the Company  under any such  policies  (other than amounts to be
deposited in the Escrow Account and applied to the restoration or repair of the related  Mortgaged  Property,  or property  acquired in
liquidation of the Mortgage Loan, or to be released to the Mortgagor,  in accordance with the Company's normal servicing  procedures as
specified in Section 4.14) shall be deposited in the Custodial Account subject to withdrawal pursuant to Section 4.05.

                  Maintenance of Mortgage Impairment Insurance.

                  In the event that the Company shall obtain and maintain a blanket  policy  insuring  against losses arising from fire
and hazards  covered under extended  coverage on all of the Mortgage  Loans,  then, to the extent such policy  provides  coverage in an
amount equal to the amount  required  pursuant to Section 4.10 and otherwise  complies with all other  requirements of Section 4.10, it
shall  conclusively  be deemed to have satisfied its  obligations  as set forth in Section 4.10.  Any amounts  collected by the Company
under any such policy  relating to a Mortgage  Loan shall be deposited  in the  Custodial  Account  subject to  withdrawal  pursuant to
Section 4.05.  Such policy may contain a deductible  clause,  in which case, in the event that there shall not have been  maintained on
the related  Mortgaged  Property a policy  complying  with Section 4.10, and there shall have been a loss which would have been covered
by such policy,  the Company  shall deposit in the  Custodial  Account at the time of such loss the amount not otherwise  payable under
the blanket  policy  because of such  deductible  clause,  such amount to deposited  from the Company's  funds,  without  reimbursement
therefor.  Upon request of any  Purchaser,  the Company  shall cause to be delivered  to such  Purchaser a certified  true copy of such
policy and a statement from the insurer  thereunder that such policy shall in no event be terminated or materially  modified without 30
days' prior written notice to such Purchaser.

                  Maintenance of Fidelity Bond and Errors and Omissions Insurance.

                  The Company shall maintain with responsible companies,  at its own expense, a blanket Fidelity Bond and an Errors and
Omissions  Insurance  Policy,  with broad coverage on all officers,  employees or other persons  acting in any capacity  requiring such
persons to handle funds, money,  documents or papers relating to the Mortgage Loans ("Company  Employees").  Any such Fidelity Bond and
Errors and  Omissions  Insurance  Policy shall be in the form of the Mortgage  Banker's  Blanket Bond and shall  protect and insure the
Company  against  losses,  including  forgery,  theft,  embezzlement,  fraud,  errors and omissions and negligent  acts of such Company
Employees.  Such Fidelity Bond and Errors and Omissions  Insurance  Policy also shall protect and insure the Company  against losses in
connection  with the release or satisfaction of a Mortgage Loan without having  obtained  payment in full of the  indebtedness  secured
thereby.  No provision of this Section 4.12  requiring such Fidelity Bond and Errors and Omissions  Insurance  Policy shall diminish or
relieve the Company  from its duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and
insurance  policy shall be acceptable to Fannie Mae or Freddie Mac.  Upon the request of any  Purchaser,  the Company shall cause to be
delivered to such  Purchaser a certified  true copy of such fidelity bond and insurance  policy and a statement from the surety and the
insurer that such  fidelity bond and insurance  policy shall in no event be  terminated or materially  modified  without 30 days' prior
written notice to the Purchaser.

                  Inspections.

                  The Company shall inspect the  Mortgaged  Property as often as deemed  necessary by the Company to assure itself that
the value of the  Mortgaged  Property is being  preserved.  In addition,  if any  Mortgage  Loan is more than 60 days  delinquent,  the
Company  immediately  shall  inspect the Mortgaged  Property and shall  conduct  subsequent  inspections  in  accordance  with Accepted
Servicing  Practices or as may be required by the primary mortgage  guaranty  insurer.  The Company shall keep a written report of each
such inspection.

                  Restoration of Mortgaged Property.

                  The Company need not obtain the approval of the Purchaser  prior to releasing any Insurance  Proceeds or Condemnation
Proceeds to the Mortgagor to be applied to the  restoration or repair of the Mortgaged  Property if such release is in accordance  with
Accepted  Servicing  Practices.  At a minimum,  the Company  shall comply with the following  conditions  in  connection  with any such
release of Insurance Proceeds or Condemnation Proceeds:
                     the Company  shall  receive  satisfactory  independent  verification  of completion of repairs and issuance of any
         required approvals with respect thereto;

                     the Company shall take all steps  necessary to preserve the priority of the lien of the Mortgage,  including,  but
         not limited to requiring waivers with respect to mechanics' and materialmen's liens;

                     the Company shall verify that the Mortgage Loan is not in default; and

                     pending repairs or  restoration,  the Company shall place the Insurance  Proceeds or Condemnation  Proceeds in the
         Custodial Account.


                  If the  Purchaser is named as an  additional  loss payee,  the Company is hereby  empowered to endorse any loss draft
issued in respect of such a claim in the name of the Purchaser.

                  Maintenance of PMI and LPMI Policy; Claims.

                  (a) With respect to each Mortgage Loan with a LTV in excess of 95%, the Company shall:

                  (i) with respect to Mortgage  Loans which are not LPMI Loans,  in accordance  with state and federal laws and without
any cost to the  Purchaser,  maintain  or cause the  Mortgagor  to maintain in full force and effect a PMI Policy with a minimum of 35%
coverage  insuring  that  portion  of the  Mortgage  Loan in  excess  of 68%  (or  such  other  percentage  as  stated  in the  related
Acknowledgment  Agreement)  of value,  and shall pay or shall cause the Mortgagor to pay the premium  thereon on a timely basis,  until
the LTV of such Mortgage Loan is reduced to 80%. In the event that such PMI Policy shall be  terminated,  the Company shall obtain from
another Qualified Insurer a comparable  replacement  policy,  with a total coverage equal to the remaining  coverage of such terminated
PMI Policy,  at  substantially  the same fee level. If the insurer shall cease to be a Qualified  Insurer,  the Company shall determine
whether  recoveries  under the PMI Policy are  jeopardized  for reasons  related to the financial  condition of such insurer,  it being
understood  that the Company  shall in no event have any  responsibility  or liability  for any failure to recover under the PMI Policy
for such reason.  If the Company  determines that recoveries are so  jeopardized,  it shall notify the Purchaser and the Mortgagor,  if
required,  and obtain from another Qualified Insurer a replacement  insurance policy. The Company shall not take any action which would
result in noncoverage  under any  applicable  PMI Policy of any loss which,  but for the actions of the Company would have been covered
thereunder.  In connection with any assumption or substitution  agreement  entered into or to be entered into pursuant to Section 4.01,
the Company shall promptly  notify the insurer under the related PMI Policy,  if any, of such  assumption or  substitution of liability
in  accordance  with the terms of such PMI Policy and shall take all actions  which may be required by such  insurer as a condition  to
the  continuation  of coverage under such PMI Policy.  If such PMI Policy is terminated as a result of such  assumption or substitution
of liability, the Company shall obtain a replacement PMI Policy as provided above.

                  (ii) with  respect to LPMI  Loans,  maintain  in full force and effect an LPMI Policy  insuring  that  portion of the
Mortgage Loan with a minimum of 35% coverage  insuring that portion of the Mortgage Loan in excess of 68% (or such other  percentage as
stated in the related  Acknowledgment  Agreement) of value, and from time to time, withdraw the LPMI Fee with respect to such LPMI Loan
from the Custodial  Account in order to pay the premium  thereon on a timely  basis,  until the LTV of such Mortgage Loan is reduced to
80%. In the event that the interest  payments  made with respect to any LPMI Loan are less than the LPMI Fee, the Company shall advance
from its own funds the amount of any such  shortfall in the LPMI Fee, in payment of the premium on the related  LPMI  Policy.  Any such
advance shall be a Servicing  Advance subject to reimbursement  pursuant to the provisions on Section 2.05. In the event that such LPMI
Policy shall be terminated,  the Company shall obtain from another  Qualified  Insurer a comparable  replacement  policy,  with a total
coverage equal to the remaining  coverage of such terminated  LPMI Policy,  at  substantially  the same fee level. If the insurer shall
cease to be a Qualified  Insurer,  the Company shall  determine  whether  recoveries  under the LPMI Policy are jeopardized for reasons
related to the financial  condition of such insurer,  it being understood that the Company shall in no event have any responsibility or
liability  for any  failure to recover  under the LPMI  Policy for such  reason.  If the  Company  determines  that  recoveries  are so
jeopardized,  it shall notify the Purchaser and the Mortgagor,  if required,  and obtain from another  Qualified  Insurer a replacement
insurance  policy.  The Company shall not take any action which would result in  noncoverage  under any  applicable  LPMI Policy of any
loss which,  but for the actions of the Company would have been covered  thereunder.  In connection with any assumption or substitution
agreement  entered into or to be entered  into  pursuant to Section  6.01,  the Company  shall  promptly  notify the insurer  under the
related LPMI Policy,  if any, of such  assumption or  substitution  of liability in  accordance  with the terms of such LPMI Policy and
shall take all actions which may be required by such insurer as a condition to the  continuation of coverage under such PMI Policy.  If
such LPMI Policy is terminated  as a result of such  assumption or  substitution  of liability,  the Company shall obtain a replacement
LPMI Policy as provided above.

                  (b)      In connection  with its  activities  as servicer,  the Company  agrees to prepare and present,  on behalf of
itself and the Purchaser,  claims to the insurer under any PMI Policy or LPMI Policy in a timely  fashion in accordance  with the terms
of such PMI Policy or LPMI Policy and, in this  regard,  to take such action as shall be  necessary  to permit  recovery  under any PMI
Policy or LPMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts collected by the Company under any
PMI Policy or LPMI Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

                  (c)      Purchaser,  in its sole  discretion,  at any time,  may (i) either  obtain an  additional  PMI Policy on any
Mortgage  Loan which  already has a PMI Policy in place,  or (ii) obtain a PMI Policy for any Mortgage Loan which does not already have
a PMI Policy in place.  In any event,  the Company  agrees to  administer  such PMI Policies in  accordance  with the  Agreement or any
Reconstitution Agreement.

                  Title, Management and Disposition of REO Property.

                  In the event that title to any Mortgaged  Property is acquired in foreclosure or by deed in lieu of foreclosure,  the
deed or certificate  of sale shall be taken in the name of the Purchaser,  or in the event the Purchaser is not authorized or permitted
to hold title to real  property  in the state  where the REO  Property  is located,  or would be  adversely  affected  under the "doing
business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name of such Person or
Persons as shall be  consistent  with an Opinion of Counsel  obtained by the Company from any attorney duly licensed to practice law in
the state where the REO Property is located.  The Person or Persons  holding such title other than the Purchaser  shall  acknowledge in
writing that such title is being held as nominee for the Purchaser.

                  The Company shall manage,  conserve,  protect and operate each REO Property for the Purchaser  solely for the purpose
of its prompt  disposition and sale. The Company,  either itself or through an agent selected by the Company,  shall manage,  conserve,
protect and operate the REO Property in the same manner that it manages,  conserves,  protects and operates other  foreclosed  property
for its own account,  and in the same manner that  similar  property in the same  locality as the REO Property is managed.  The Company
shall  attempt  to sell the same  (and may  temporarily  rent the same for a period  not  greater  than one year,  except as  otherwise
provided below) on such terms and conditions as the Company deems to be in the best interest of the Purchaser.

                  The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO
Property in any event  within one year after title has been taken to such REO  Property,  unless (i) (A) a REMIC  election has not been
made with respect to the  arrangement  under which the Mortgage Loans and the REO Property are held,  and (ii) the Company  determines,
and gives an  appropriate  notice to the Purchaser to such effect,  that a longer period is necessary  for the orderly  liquidation  of
such REO  Property.  If a period  longer than one year is  permitted  under the  foregoing  sentence  and is  necessary to sell any REO
Property the Company shall report monthly to the Purchaser as to the progress being made in selling such REO Property.

                  The Company  shall also  maintain on each REO Property fire and hazard  insurance  with  extended  coverage in amount
which is at least equal to the maximum  insurable  value of the  improvements  which are a part of such property,  liability  insurance
and, to the extent  required and available under the Flood Disaster  Protection Act of 1973, as amended,  flood insurance in the amount
required above.

                  The  disposition  of REO  Property  shall be  carried  out by the  Company  at such  price,  and upon such  terms and
conditions,  as the Company  deems to be in the best  interests of the  Purchaser.  The  proceeds of sale of the REO Property  shall be
promptly  deposited in the Custodial Account.  As soon as practical  thereafter the expenses of such sale shall be paid and the Company
shall reimburse itself for any related unreimbursed  Servicing Advances,  unpaid Servicing Fees and unreimbursed advances made pursuant
to Section 5.03, and on the  Remittance  Date  immediately  following the Principal  Prepayment  Period in which such sale proceeds are
received the net cash proceeds of such sale remaining in the Custodial Account shall be distributed to the Purchaser.

                  The  Company  shall  withdraw  the  Custodial  Account  funds  necessary  for the proper  operation,  management  and
maintenance of the REO Property,  including the cost of maintaining any hazard  insurance  pursuant to Section 4.10 and the fees of any
managing agent of the Company,  a Subservicer,  or the Company itself. The REO management fee shall be an amount that is reasonable and
customary in the area where the Mortgaged  Property is located.  The Company shall make monthly  distributions  on each Remittance Date
to the  Purchasers  of the net cash flow from the REO  Property  (which  shall equal the  revenues  from such REO  Property  net of the
expenses  described  in this  Section  4.16 and of any  reserves  reasonably  required  from time to time to be  maintained  to satisfy
anticipated liabilities for such expenses).

                  Real Estate Owned Reports.

                  Together with the  statement  furnished  pursuant to Section  5.02,  the Company shall furnish to the Purchaser on or
before the  Remittance  Date each month a statement  with respect to any REO Property  covering the  operation of such REO Property for
the  previous  month and the  Company's  efforts in  connection  with the sale of such REO Property and any rental of such REO Property
incidental to the sale thereof for the previous month.  That statement shall be accompanied by such other  information as the Purchaser
shall reasonably request.

                  Liquidation Reports.

                  Upon the foreclosure sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed
in lieu of foreclosure, the Company shall submit to the Purchaser a liquidation report with respect to such Mortgaged Property.

                  Reports of Foreclosures and Abandonments of Mortgaged Property.

                  Following the foreclosure  sale or abandonment of any Mortgaged  Property,  the Company shall report such foreclosure
or abandonment as required pursuant to Section 6050J of the Code.

                  Notification of Adjustments.

                  With respect to each Mortgage Loan, the Company shall adjust the Mortgage  Interest Rate on the related Interest Rate
Adjustment  Date and shall adjust the Monthly Payment on the related  Payment  Adjustment  Date in compliance with the  requirements of
applicable law and the related  Mortgage and Mortgage Note. If,  pursuant to the terms of the Mortgage Note,  another index is selected
for determining  the Mortgage  Interest Rate, the same index will be used with respect to each Mortgage Note which requires a new index
to be selected,  provided  that such  selection  does not  conflict  with the terms of the related  Mortgage  Note.  The Company  shall
execute and deliver  any and all  necessary  notices  required  under  applicable  law and the terms of the related  Mortgage  Note and
Mortgage  regarding the Mortgage  Interest Rate and the Monthly  Payment  adjustments.  The Company shall promptly upon written request
thereof,  deliver to the Purchaser such  notifications  and any additional  applicable data regarding such  adjustments and the methods
used to calculate and implement such  adjustments.  Upon the discovery by the Company,  or the Purchaser that the Company has failed to
adjust a Mortgage  Interest Rate or a Monthly  Payment  pursuant to the terms of the related  Mortgage  Note and Mortgage,  the Company
shall immediately deposit in the Custodial Account from its own funds the amount of any interest loss caused the Purchaser thereby.




                                                         PAYMENTS TO PURCHASER


                  Remittances.

                  On each Remittance Date the Company shall remit by wire transfer of immediately  available funds to the Purchaser (a)
all  amounts  deposited  in the  Custodial  Account as of the close of business on the  Determination  Date (net of charges  against or
withdrawals  from the Custodial  Account  pursuant to Section  4.05),  plus (b) all amounts,  if any, which the Company is obligated to
distribute  pursuant to Section  5.03,  minus (c) any amounts  attributable  to Principal  Prepayments  received  after the  applicable
Principal  Prepayment Period which amounts shall be remitted on the following  Remittance Date,  together with any additional  interest
required to be deposited in the Custodial Account in connection with such Principal  Prepayment in accordance with Section  4.04(viii),
and minus (d) any amounts  attributable  to Monthly  Payments  collected but due on a Due Date or Dates  subsequent to the first day of
the month of the  Remittance  Date,  which amounts shall be remitted on the  Remittance  Date next  succeeding  the Due Period for such
amounts.

                  With respect to any remittance  received by the Purchaser after the second Business Day following the Business Day on
which such payment was due,  the Company  shall pay to the  Purchaser  interest on any such late payment at an annual rate equal to the
Prime Rate,  adjusted as of the date of each change,  plus three  percentage  points,  but in no event greater than the maximum  amount
permitted by applicable  law. Such  interest  shall be deposited in the Custodial  Account by the Company on the date such late payment
is made and shall cover the period  commencing  with the day  following  such second  Business  Day and ending with the Business Day on
which such  payment  is made,  both  inclusive.  Such  interest  shall be  remitted  along  with the  distribution  payable on the next
succeeding  Remittance  Date. The payment by the Company of any such interest shall not be deemed an extension of time for payment or a
waiver of any Event of Default by the Company.

                  Statements to Purchaser.

                  Not later than the 10th day of each calendar month,  the Company shall furnish to the Purchaser a Monthly  Remittance
Advice,  with a trial balance report attached thereto,  in the form of Exhibit F annexed hereto  electronic medium mutually  acceptable
to the parties as  to  the preceding calendar month and the Due Period in the month of remittance

                  In addition,  not more than 60 days after the end of each calendar year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the  aggregate  of  remittances  for the  applicable  portion of such year.  Nothing in this Section 5.02 shall be
deemed to require the  Company to prepare  any  federal  income tax return on Internal  Revenue  Service  Form 1066,  U.S.  Real Estate
Mortgage  Investment Conduit Income Tax Return,  including  Schedule Q thereto,  Quarterly Notice to Residual Interest Holders of REMIC
Taxable Income or Net Loss Allocation, or any successor forms, to be filed on behalf of any REMIC under the REMIC Provisions.

                  Monthly Advances by Company.

                  On the  Business  Day  immediately  preceding  each  Remittance  Date,  either (a) the Company  shall  deposit in the
Custodial  Account from its own funds or (b) if funds are on deposit in the Custodial  Account which are not required to be remitted on
the related  Remittance  Date,  the Company may make an  appropriate  entry in its records that such funds shall be applied  toward the
related  Monthly  Advance  (provided,  that any funds so applied  shall be  replaced  by the  Company no later  than the  Business  Day
immediately  preceding the next  Remittance  Date), in each case, in an aggregate  amount equal to all Monthly  Payments (with interest
adjusted to the Mortgage Loan  Remittance  Rate) which were due on the Mortgage  Loans during the  applicable Due Period and which were
delinquent at the close of business on the immediately  preceding  Determination  Date or which were deferred pursuant to Section 4.01.
The Company's  obligation to make such Monthly  Advances as to any Mortgage  Loan will  continue  through the last Monthly  Payment due
prior to the  payment  in full of the  Mortgage  Loan,  or  through  the last  Remittance  Date  prior to the  Remittance  Date for the
distribution of all Liquidation  Proceeds and other payments or recoveries  (including  Insurance  Proceeds and Condemnation  Proceeds)
with respect to the Mortgage Loan.

                  In no event shall the Company be obligated to make an advance  under this section 5.03 if at the time of such advance
it deems such advance to be  non-recoverable.  The Company  shall  promptly  deliver an officer's  certificate  to the  Purchaser  upon
determining  that any advance is  non-recoverable.  In the event that upon  liquidation of the Mortgage Loan, the Liquidation  Proceeds
are insufficient to reimburse the Company for any Monthly  Advances,  the Company shall notify the related  Purchaser of such shortfall
by  registered  mail with  sufficient  supporting  documentation  and  shall  have the right to  deduct  such  shortfall  from the next
remittance to be paid to the related Purchaser.




                                                     GENERAL SERVICING PROCEDURES


                  Transfers of Mortgaged Property.

                  The Company shall use its best efforts to enforce any "due-on-sale"  provision  contained in any Mortgage or Mortgage
Note and to deny  assumption  by the  person  to whom the  Mortgaged  Property  has been or is  about to be sold  whether  by  absolute
conveyance or by contract of sale,  and whether or not the Mortgagor  remains  liable on the Mortgage and the Mortgage  Note.  When the
Mortgaged Property has been conveyed by the Mortgagor,  the Company shall, to the extent it has knowledge of such conveyance,  exercise
its rights to accelerate the maturity of such Mortgage Loan under the  "due-on-sale"  clause  applicable  thereto,  provided,  however,
that the Company  shall not exercise  such rights if  prohibited by law from doing so or if the exercise of such rights would impair or
threaten to impair any recovery under the related PMI or LPMI Policy, if any.

                  If the Company  reasonably  believes it is unable under  applicable  law to enforce such  "due-on-sale"  clause,  the
Company  shall enter into (i) an  assumption  and  modification  agreement  with the person to whom such  property  has been  conveyed,
pursuant to which such person becomes liable under the Mortgage Note and the original  Mortgagor  remains liable thereon or (ii) in the
event the Company is unable under  applicable law to require that the original  Mortgagor remain liable under the Mortgage Note and the
Company has the prior consent of the primary mortgage  guaranty  insurer,  a substitution of liability  agreement with the purchaser of
the  Mortgaged  Property  pursuant to which the original  Mortgagor  is released  from  liability  and the  purchaser of the  Mortgaged
Property is  substituted  as Mortgagor and becomes liable under the Mortgage Note. If an assumption fee is collected by the Company for
entering  into an  assumption  agreement,  a  portion  of such fee,  up to an amount  equal to one  percent  (1.0%) of the  outstanding
principal balance of the related Mortgage Loan, will be retained by the Company as additional servicing  compensation,  and any portion
thereof in excess one percent (1.0%) shall be deposited in the Custodial  Account for the benefit of the Purchaser.  In connection with
any such assumption or substitution of liability,  neither the Mortgage  Interest Rate borne by the related  Mortgage Note, the term of
the Mortgage Loan, the Index, the Lifetime  Mortgage  Interest Rate Cap, the Initial Rate Cap or the Gross Margin of any Mortgage Loan,
nor the outstanding principal amount of the Mortgage Loan shall be changed.

                  To the extent that any Mortgage Loan is assumable,  the Company shall inquire diligently into the creditworthiness of
the proposed  transferee,  and shall use the underwriting  criteria for approving the credit of the proposed  transferee which are used
by Fannie Mae with  respect to  underwriting  mortgage  loans of the same type as the  Mortgage  Loans.  If the credit of the  proposed
transferee does not meet such  underwriting  criteria,  the Company  diligently  shall, to the extent  permitted by the Mortgage or the
Mortgage Note and by applicable law, accelerate the maturity of the Mortgage Loan.

                  Satisfaction of Mortgages and Release of Mortgage Files.

                  Upon the payment in full of any Mortgage Loan, or the receipt by the Company of a  notification  that payment in full
will be escrowed in a manner customary for such purposes,  the Company shall notify the Purchaser in the Monthly  Remittance  Advice as
provided in Section  5.02,  and may request the release of any Mortgage  Loan  Documents.  In  connection  with any such  prepayment in
full, the Company shall comply with all applicable laws regarding satisfaction, release or reconveyance with respect to the Mortgage.

                  If the Company  satisfies or releases a Mortgage  without first having obtained  payment in full of the  indebtedness
secured by the Mortgage or should the Company  otherwise  prejudice any rights the  Purchaser may have under the mortgage  instruments,
upon written  demand of the  Purchaser,  the Company shall  repurchase  the related  Mortgage Loan at the  Repurchase  Price by deposit
thereof in the Custodial  Account  within 2 Business Days of receipt of such demand by the  Purchaser.  The Company shall  maintain the
Fidelity Bond and Errors and Omissions  Insurance  Policy as provided for in Section 4.12 insuring the Company  against any loss it may
sustain with respect to any Mortgage Loan not satisfied in accordance with the procedures set forth herein.

                  Servicing Compensation.

                  As compensation for its services  hereunder,  the Company shall be entitled to withdraw from the Custodial Account or
to retain from  interest  payments on the Mortgage  Loans the amount of its Servicing  Fee. The Servicing Fee shall be payable  monthly
and shall be computed on the basis of the same  unpaid  principal  balance  and for the period  respecting  which any related  interest
payment on a Mortgage  Loan is computed.  The  Servicing  Fee shall be payable  only at the time of and with respect to those  Mortgage
Loans for which  payment is in fact made of the entire  amount of the Monthly  Payment.  The  obligation  of the  Purchaser  to pay the
Servicing Fee is limited to, and payable solely from, the interest portion of such Monthly Payments collected by the Company.

                  Additional  servicing  compensation in the form of assumption  fees, to the extent provided in Section 6.01, and late
payment  charges  and  Prepayment  Penalties,  shall be  retained by the  Company to the extent not  required  to be  deposited  in the
Custodial  Account.  The Company  shall be required to pay all expenses  incurred by it in  connection  with its  servicing  activities
hereunder and shall not be entitled to reimbursement  thereof except as specifically provided for herein.  Notwithstanding  anything in
this Agreement to the contrary,  in the event of a Principal  Prepayment in full, the Company shall not waive, and shall not permit the
waiver of, any  Prepayment  Penalty or portion  thereof  required  by the terms of the  related  Mortgage  Note  unless (i) the Company
determines that such waiver would maximize  recovery of Liquidations  Proceeds for such Mortgage Loan, taking into account the value of
such  Prepayment  Penalty,  or  (ii)  (A)  the  enforeceability  therefore  is  limited  (1)  by  bankruptcy,  insolvency,  moratorium,
receivership,  or other  similar  law  relating  to  creditors'  rights  generally  or (2) due to  acceleration  in  connection  with a
foreclosure or other involuntary payment or (B) the enforceability is otherwise limited or prohibited by applicable law.

                  Annual Statement as to Compliance.

                  The Company  shall  deliver to the  Purchaser,  on or before May 31 each year  beginning  May 31, 2003,  an Officer's
Certificate,  stating that (i) a review of the  activities of the Company during the preceding  calendar year and of performance  under
this Agreement has been made under such officer's  supervision,  and (ii) the Company has complied fully with the provisions of Article
II and Article  IV, and (iii) to the best of such  officer's  knowledge,  based on such  review,  the  Company  has  fulfilled  all its
obligations  under this  Agreement  throughout  such year, or, if there has been a default in the  fulfillment of any such  obligation,
specifying  each such  default  known to such  officer and the nature and status  thereof and the action  being taken by the Company to
cure such default.

                  Annual Independent Public Accountants' Servicing Report.

                  On or before May 31st of each year  beginning  May 31,  2003,  the  Company,  at its  expense,  shall cause a firm of
independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement to
each  Purchaser to the effect that such firm has  examined  certain  documents  and records  relating to the  servicing of the Mortgage
Loans and this  Agreement  and that such firm is of the opinion  that the  provisions  of Article II and Article IV have been  complied
with,  and that, on the basis of such  examination  conducted  substantially  in  compliance  with the Single  Attestation  Program for
Mortgage  Bankers,  nothing has come to their  attention  which would indicate that such servicing has not been conducted in compliance
therewith,  except for (i) such exceptions as such firm shall believe to be immaterial,  and (ii) such other exceptions as shall be set
forth in such statement.

                  Right to Examine Company Records.

                  The Purchaser shall have the right to examine and audit any and all of the books,  records,  or other  information of
the Company,  whether held by the Company or by another on its behalf,  with respect to or  concerning  this  Agreement or the Mortgage
Loans,  during business hours or at such other times as may be reasonable  under  applicable  circumstances,  upon  reasonable  advance
notice.




                                                AGENCY TRANSFER; PASS-THROUGH TRANSFER


                  Removal of Mortgage Loans from Inclusion Under this Agreement Upon an Agency Transfer, or a Pass-Through Transfer on
                                    One or More Reconstitution Dates.

                  The  Purchaser and the Company agree that with respect to any  Pass-Through  Transfer,  Whole Loan Transfer or Agency
Transfers,  as applicable,  the Company shall  cooperate  with the Purchaser in effecting  such  transfers and shall  negotiate in good
faith and execute any  Reconstitution  Agreement  required to effectuate the foregoing;  provided that, such  Reconstitution  Agreement
shall not materially  increase the Company's  obligations  or  liabilities  hereunder,  nor diminish any of the Company's  rights,  and
provide to any master  servicer or the trustee,  as applicable,  and/or the Purchaser any and all publicly  available  information  and
appropriate  verification of information which may be reasonably available to the Company,  whether through letters of its auditors and
counsel or otherwise,  as the  Purchaser,  trustee or a master  servicer shall  reasonable  request as to the related  Mortgage  Loans.
Purchaser shall reimburse Company for any and all costs or expenses incurred by Company (i) in obtaining  "accountant  comfort letters"
with  respect to  information  supplied in response to Purchaser  requests,  (ii) in  connection  with any due  diligence  performed in
connection  with a  Pass-Through  or Whole Loan Transfer or (iii) making the Mortgage Loan  Documents or Servicing  Files  available to
parties  participating in a Pass-Through or Whole Loan Transfer,  including  without  limitation,  shipping costs. Such information may
be included in any disclosure document prepared in connection with the Pass-Through  Transfer,  Whole Loan Transfer or Agency Transfer,
as  applicable;  provided,  however,  that Company  shall  indemnify  the  Purchaser  against any  liability  arising from any material
omissions or misstatements in any information  supplied by the Company and included in a disclosure  document;  and provided,  further,
that the Purchaser  shall indemnify the Company against any liability  arising from any information  included in a disclosure  document
that was not supplied by the Company.  The Company shall execute any Reconstitution  Agreements  required within a reasonable period of
time after  receipt of such  agreements  which time shall be  sufficient  for the  Company  and the  Company's  counsel to review  such
agreements.  Company shall use its Best Efforts to complete  such review  within ten (10)  Business  Days after mutual  agreement as to
the terms thereof, but such time shall not exceed fifteen (15) Business Days after mutual agreement as to the terms thereof.

                  The Company shall not be required to restate any  representations  and warranties as of the date of any  Pass-Through
Transfer,  Whole Loan Transfer or Agency Transfers other than the  representations  and warranties set forth in Section 3.01 (provided,
that the Company shall not be required to restate the representation and warranty set forth in Section 3.01(j)).

                  In the event of any Agency  Transfer,  Pass-Through  or Whole Loan Transfer,  the Company shall have no obligation to
pay any custodial fees charged by the Agency.

                  Purchaser's Repurchase and Indemnification Obligations.

                  Upon  receipt by the  Company of notice from  Fannie  Mae,  Freddie  Mac or the trustee of a breach of any  Purchaser
representation or warranty  contained in any  Reconstitution  Agreement or a request by Fannie Mae, Freddie Mac or the trustee,  as the
case may be, for the repurchase of any Mortgage Loan  transferred  to Fannie Mae or Freddie Mac pursuant to an Agency  Transfer or to a
trustee  pursuant to a Pass-Through  Transfer,  the Company shall promptly  notify the Purchaser of same and shall, at the direction of
the  Purchaser,  use its best  efforts to cure and  correct  any such  breach and to satisfy  the  requests  or concerns of Fannie Mae,
Freddie Mac, or the trustee related to such  deficiencies of the related Mortgage Loans  transferred to Fannie Mae, Freddie Mac, or the
trustee.

                  The Purchaser shall  repurchase from the Company any Mortgage Loan  transferred to Fannie Mae or Freddie Mac pursuant
to an Agency  Transfer or to a trustee  pursuant to a  Pass-Through  Transfer  with  respect to which the Company has been  required by
Fannie Mae,  Freddie Mac, or the trustee to repurchase  due to a breach of a  representation  or warranty  made by the  Purchaser  with
respect to the Mortgage  Loans, or the servicing  thereof prior to the transfer date to Fannie Mae,  Freddie Mac, or the trustee in any
Reconstitution  Agreement  and not due to a breach of the  Company's  representations  or  obligations  thereunder  or pursuant to this
Agreement.  The repurchase  price to be paid by the Purchaser to the Company shall equal that  repurchase  price paid by the Company to
Fannie Mae,  Freddie Mac, or the third party  purchaser plus all reasonable  costs and expenses borne by the Company in connection with
the cure of said breach of a  representation  or warranty made by the Purchaser and in connection  with the repurchase of such Mortgage
Loan from Fannie Mae, Freddie Mac, or the trustee, including, but not limited to, reasonable and necessary attorneys' fees.

                  At the time of  repurchase,  the  Custodian and the Company shall  arrange for the  reassignment  of the  repurchased
Mortgage Loan to the Purchaser  according to the  Purchaser's  instructions  and the delivery to the Custodian of any documents held by
Fannie Mae,  Freddie  Mac,  or the  trustee  with  respect to the  repurchased  Mortgage  Loan  pursuant to the related  Reconstitution
Agreement.  In the event of a  repurchase,  the Company  shall,  simultaneously  with such  reassignment,  give  written  notice to the
Purchaser  that such  repurchase  has taken  place,  and amend the  related  Mortgage  Loan  Schedule  to reflect  the  addition of the
repurchased  Mortgage Loan to this Agreement.  In connection  with any such addition,  the Company and the Purchaser shall be deemed to
have made as to such repurchased Mortgage Loan the representations and warranties set forth in this Agreement.




                                                         COMPANY TO COOPERATE


                  Provision of Information.

                  During the term of this  Agreement and provided such request will cause the Company to violate any  applicable law or
statute,  the Company shall furnish to the Purchaser such periodic,  special,  or other reports or information  and copies or originals
of any documents  contained in the Servicing  File for each Mortgage Loan,  whether or not provided for herein,  as shall be necessary,
reasonable,  or appropriate with respect to the Purchaser,  any regulatory  requirement  pertaining to the Purchaser or the purposes of
this Agreement.  All such reports,  documents or information  shall be provided by and in accordance  with all reasonable  instructions
and directions which the Purchaser may give.  Purchaser shall pay any costs related to any special reports.

                  The Company shall execute and deliver all such  instruments  and take all such action as the Purchaser may reasonably
request from time to time, in order to effectuate the purposes and to carry out the terms of this Agreement.

                  Financial Statements; Servicing Facility.

                  In connection  with  marketing the Mortgage  Loans,  the  Purchaser may make  available to a prospective  Purchaser a
Consolidated  Statement of Operations of the Company for the most  recently  completed  five fiscal years for which such a statement is
available,  as well as a  Consolidated  Statement of Condition  at the end of the last two fiscal  years  covered by such  Consolidated
Statement of  Operations.  The Company also shall make available any comparable  interim  statements to the extent any such  statements
have been prepared by or on behalf of the Company (and are available upon request to members or  stockholders  of the Company or to the
public at large).  If it has not  already  done so, the  Company  shall  furnish  promptly  to the  Purchaser  copies of the  statement
specified  above.  Unless  requested  the  Purchaser,  the Company  shall not be required to deliver any  documents  which are publicly
available on EDGAR.

                  The Company also shall make available to Purchaser or prospective  Purchaser a knowledgeable  financial or accounting
officer for the purpose of answering  questions  respecting recent  developments  affecting the Company or the financial  statements of
the Company,  and to permit any  prospective  Purchaser to inspect the Company's  servicing  facilities or those of any Subservicer for
the purpose of satisfying  such  prospective  Purchaser that the Company and any  Subservicer  have the ability to service the Mortgage
Loans as provided in this Agreement.




                                                              THE COMPANY


                  Indemnification; Third Party Claims.

                  The Company  shall  indemnify  the  Purchaser  and hold it harmless  against  any and all  claims,  losses,  damages,
penalties,  fines, and  forfeitures,  including,  but not limited to reasonable and necessary legal fees and related costs,  judgments,
and any other costs,  fees and expenses  that the Purchaser may sustain in any way related to the failure of the Company to (a) perform
its duties and service the  Mortgage  Loans in strict  compliance  with the terms of this  Agreement  or any  Reconstitution  Agreement
entered into pursuant to Section 7.01,  and/or (b) comply with applicable law. The Company  immediately shall notify the Purchaser if a
claim is made by a third party with respect to this Agreement or any  Reconstitution  Agreement or the Mortgage  Loans,  shall promptly
notify  Fannie Mae,  Freddie Mac, or the trustee  with  respect to any claim made by a third party with  respect to any  Reconstitution
Agreement,  assume (with the prior written  consent of the  Purchaser) the defense of any such claim and pay all expenses in connection
therewith,  including  counsel fees,  and promptly  pay,  discharge and satisfy any judgment or decree in the amount of $5,000 or less,
which may be entered against it or the Purchaser in respect of such claim. The Company shall follow any written  instructions  received
from the Purchaser in connection with such claim.  The Purchaser  promptly shall  reimburse the Company for all amounts  advanced by it
pursuant to the preceding  sentence  except when the claim is in any way related to the Company's  indemnification  pursuant to Section
3.03,  or the failure of the Company to (a) service and  administer  the  Mortgage  Loans in strict  compliance  with the terms of this
Agreement or any Reconstitution Agreement, and/or (b) comply with applicable law.

                  Merger or Consolidation of the Company.

                  The Company shall keep in full effect its existence,  rights and  franchises as a  corporation,  and shall obtain and
preserve its  qualification  to do business as a foreign  corporation in each  jurisdiction in which such  qualification is or shall be
necessary to protect the validity and  enforceability  of this  Agreement or any of the Mortgage  Loans and to perform its duties under
this Agreement.

                  Any person  into which the Company  may be merged or  consolidated,  or any  corporation  resulting  from any merger,
conversion or  consolidation to which the Company shall be a party, or any Person  succeeding to the business of the Company,  shall be
the  successor  of the Company  hereunder,  without the  execution  or filing of any paper or any further act on the part of any of the
parties hereto,  anything herein to the contrary  notwithstanding,  provided,  however, that the successor or surviving Person shall be
an  institution  (i) having a net worth of not less than  $25,000,000,  (ii) whose  deposits are insured by the FDIC through the BIF or
the SAIF, and (iii) which is a Fannie Mae-approved company in good standing.

                  Limitation on Liability of Company and Others.

                  Neither  the Company  nor any of the  directors,  officers,  employees  or agents of the  Company  shall be under any
liability  to the  Purchaser  for any action  taken or for  refraining  from the taking of any  action in good faith  pursuant  to this
Agreement, or for errors in judgment,  provided,  however, that this provision shall not protect the Company or any such person against
any Breach of warranties or  representations  made herein, or failure to perform its obligations in strict compliance with any standard
of care set forth in this  Agreement,  or any  liability  which  would  otherwise  be  imposed by reason of any breach of the terms and
conditions of this  Agreement.  The Company and any director,  officer,  employee or agent of the Company may rely in good faith on any
document of any kind prima facie properly  executed and submitted by any Person respecting any matters arising  hereunder.  The Company
shall not be under any  obligation to appear in,  prosecute or defend any legal action which is not incidental to its duties to service
the Mortgage  Loans in accordance  with this  Agreement and which in its opinion may involve it in any expense or liability,  provided,
however,  that the Company may, with the consent of the  Purchaser,  undertake any such action which it may deem necessary or desirable
in respect to this  Agreement  and the rights and duties of the  parties  hereto.  In such  event,  the  Company  shall be  entitled to
reimbursement from the Purchaser of the reasonable legal expenses and costs of such action.

                  Limitation on Resignation and Assignment by Company.

                  The Purchaser has entered into this Agreement with the Company and subsequent  Purchasers  will purchase the Mortgage
Loans in reliance upon the independent status of the Company,  and the representations as to the adequacy of its servicing  facilities,
plant, personnel,  records and procedures,  its integrity,  reputation and financial standing, and the continuance thereof.  Therefore,
the Company shall neither  assign this Agreement or the servicing  hereunder or delegate its rights or duties  hereunder or any portion
hereof (to other than a Subservicer)  or sell or otherwise  dispose of all or  substantially  all of its property or assets without the
prior written consent of the Purchaser,  which consent shall be granted or withheld in the sole discretion of the Purchaser;  provided,
however,  that the Company may assign its right and  obligations  hereunder  to any entity  that is  directly  or  indirectly  owned or
controlled by the Company and the Company guarantees the performance by such entity of all obligations hereunder.

                  The Company shall not resign from the  obligations  and duties hereby  imposed on it except by mutual  consent of the
Company and the Purchaser or upon the determination  that its duties hereunder are no longer  permissible under applicable law and such
incapacity cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company shall be evidenced by an
Opinion of Counsel to such effect  delivered to the Purchaser  which  Opinion of Counsel  shall be in form and substance  acceptable to
the Purchaser.  No such  resignation  shall become  effective until a successor shall have assumed the Company's  responsibilities  and
obligations hereunder in the manner provided in Section 12.01.

                  Without in any way limiting the  generality of this Section  9.04, in the event that the Company  either shall assign
this Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion  thereof (to other than a
Subservicer) or sell or otherwise dispose of all or substantially  all of its property or assets,  without the prior written consent of
the  Purchaser,  then the Purchaser  shall have the right to terminate  this Agreement upon notice given as set forth in Section 10.01,
without any payment of any penalty or damages and without any liability whatsoever to the Company or any third party.




                                                                DEFAULT


                  Events of Default.

                  Each of the following shall constitute an Event of Default on the part of the Company:
                     any  failure by the  Company to remit to the  Purchaser  any  payment  required to be made under the terms of this
         Agreement  which  continues  unremedied  for a period of three days after the date upon which written  notice of such failure,
         requiring the same to be remedied, shall have been given to the Company by the Purchaser; or

                     failure  by the  Company  duly to  observe  or  perform in any  material  respect  any other of the  covenants  or
         agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of 30 days after
         the date on which written notice of such failure,  requiring the same to be remedied,  shall have been given to the Company by
         the Purchaser; or

                     failure by the Company to maintain its license to do business in any jurisdiction  where the Mortgage  Property is
         located if such license is necessary for the Company to legally service the related Mortgage Loan; or

                     a decree or order of a court or agency or  supervisory  authority  having  jurisdiction  for the  appointment of a
         conservator or receiver or liquidator in any insolvency,  readjustment  of debt,  including  bankruptcy,  marshaling of assets
         and liabilities or similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against
         the Company and such decree or order shall have remained in force undischarged or unstayed for a period of 60 days; or

                     the Company  shall consent to the  appointment  of a  conservator  or receiver or  liquidator  in any  insolvency,
         readjustment  of debt,  marshaling of assets and  liabilities  or similar  proceedings  of or relating to the Company or of or
         relating to all or substantially all of its property; or

                     the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition
         to take advantage of any applicable  insolvency,  bankruptcy or reorganization  statute, make an assignment for the benefit of
         its creditors,  voluntarily  suspend  payment of its  obligations or cease its normal  business  operations for three Business
         Days; or

                     the Company ceases to meet the qualifications of a Fannie Mae lender or servicer; or

                     the Company fails to maintain a minimum net worth of $25,000,000; or

                     the Company  attempts to assign its right to servicing  compensation  hereunder or the Company  attempts,  without
         the  consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property or assets or to
         assign this Agreement or the servicing  responsibilities  hereunder or to delegate its duties hereunder or any portion thereof
         (to other than a Subservicer) in violation of Section 9.04.


                  In each and every such case, so long as an Event of Default shall not have been  remedied,  in addition to whatsoever
rights the Purchaser may have at law or equity to damages,  including  injunctive relief and specific  performance,  the Purchaser,  by
notice in writing to the Company,  may terminate all the rights and  obligations  of the Company under this Agreement and in and to the
Mortgage Loans and the proceeds thereof.

                  Upon receipt by the Company of such written  notice,  all authority  and power of the Company  under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
12.01.  Upon written request from any Purchaser,  the Company shall prepare,  execute and deliver to the successor entity designated by
the Purchaser any and all documents and other  instruments,  place in such  successor's  possession all Mortgage Files, and do or cause
to be done all other acts or things  necessary or appropriate to effect the purposes of such notice of  termination,  including but not
limited to the transfer and endorsement or assignment of the Mortgage Loans and related documents,  at the Company's sole expense.  The
Company shall  cooperate  with the Purchaser and such  successor in effecting the  termination  of the Company's  responsibilities  and
rights  hereunder,  including  without  limitation,  the transfer to such successor for  administration by it of all cash amounts which
shall at the time be credited by the Company to the  Custodial  Account or Escrow  Account or  thereafter  received with respect to the
Mortgage Loans.

                  Waiver of Defaults.

                  By a written  notice,  the  Purchaser  may waive any default by the  Company in the  performance  of its  obligations
hereunder  and its  consequences.  Upon any waiver of a past  default,  such  default  shall  cease to exist,  and any Event of Default
arising  therefrom  shall be deemed to have been  remedied  for every  purpose of this  Agreement.  No such waiver  shall extend to any
subsequent or other default or impair any right consequent thereon except to the extent expressly so waived.




                                                              TERMINATION


                  Termination.


                  This Agreement shall terminate upon either:  (i) the later of the final payment or other  liquidation (or any advance
with respect  thereto) of the last Mortgage Loan or the  disposition of any REO Property with respect to the last Mortgage Loan and the
remittance of all funds due hereunder; or (ii) mutual consent of the Company and the Purchaser in writing.

                  Termination Without Cause.

                  The Purchaser  may  terminate,  at its sole option,  any rights the Company may have  hereunder,  without  cause,  as
provided in this Section 11.02.  Any such notice of termination  shall be in writing and delivered to the Company by registered mail as
provided in Section 12.05.

                  In the event the Purchaser  terminates the Company  without cause with respect to some or all of the Mortgage  Loans,
the  Purchaser  shall be required to pay to the  Company a  Termination  Fee in an amount  equal to 2.0% of the  outstanding  principal
balance of the terminated Mortgage Loans as of the date of such termination.




                                                       MISCELLANEOUS PROVISIONS


                  Successor to Company.

                  Prior to termination  of the Company's  responsibilities  and duties under this Agreement  pursuant to Sections 9.04,
10.01,  11.01 (ii) or pursuant to Section  11.02 after the 90 day period has expired,  the Purchaser  shall,  (i) succeed to and assume
all of the Company's  responsibilities,  rights,  duties and obligations  under this Agreement,  or (ii) appoint a successor having the
characteristics  set forth in clauses (i)  through  (iii) of Section  9.02 and which shall  succeed to all rights and assume all of the
responsibilities,  duties and liabilities of the Company under this Agreement  prior to the termination of Company's  responsibilities,
duties and  liabilities  under this  Agreement.  In  connection  with such  appointment  and  assumption,  the  Purchaser may make such
arrangements  for the  compensation  of such successor out of payments on Mortgage Loans as it and such successor  shall agree.  In the
event that the  Company's  duties,  responsibilities  and  liabilities  under  this  Agreement  should be  terminated  pursuant  to the
aforementioned  sections,  the Company shall  discharge  such duties and  responsibilities  during the period from the date it acquires
knowledge of such  termination  until the effective  date thereof with the same degree of diligence and prudence  which it is obligated
to  exercise  under this  Agreement,  and shall  take no action  whatsoever  that might  impair or  prejudice  the rights or  financial
condition  of its  successor.  The  resignation  or removal of the Company  pursuant to the  aforementioned  sections  shall not become
effective  until a  successor  shall be  appointed  pursuant  to this  Section  12.01 and shall in no event  relieve the Company of the
representations  and  warranties  made pursuant to Sections 3.01 and 3.02 and the remedies  available to the Purchaser  under  Sections
3.03,  3.04, 3.05 and 3.07, it being  understood and agreed that the provisions of such Sections 3.01,  3.02, 3.03, 3.04, 3.05 and 3.07
shall be applicable to the Company  notwithstanding  any such sale,  assignment,  resignation  or  termination  of the Company,  or the
termination of this Agreement.

                  Any  successor  appointed  as  provided  herein  shall  execute,  acknowledge  and  deliver to the Company and to the
Purchaser an instrument  accepting such appointment,  wherein the successor shall make the  representations and warranties set forth in
Section 3.01,  except for  subsections  (f), (h), (i) and (k) thereof,  whereupon such successor shall become fully vested with all the
rights,  powers,  duties,  responsibilities,  obligations and liabilities of the Company,  with like effect as if originally named as a
party to this  Agreement.  Any  termination or  resignation  of the Company or termination of this Agreement  pursuant to Section 9.04,
10.01,  11.01 or 11.02 shall not affect any claims  that any  Purchaser  may have  against  the  Company  arising out of the  Company's
actions or failure to act prior to any such termination or resignation.

                  The Company shall deliver  promptly to the successor  servicer the Funds in the Custodial  Account and Escrow Account
and all Mortgage  Files and related  documents  and  statements  held by it hereunder  and the Company  shall account for all funds and
shall execute and deliver such instruments and do such other things as may reasonably be required to more fully and  definitively  vest
in the successor all such rights, powers, duties, responsibilities, obligations and liabilities of the Company.

                  Upon a  successor's  acceptance  of  appointment  as such,  the Company  shall  notify by mail the  Purchaser of such
appointment in accordance with the procedures set forth in Section 12.05.

                  Amendment.

                  This Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the
Company and the Purchaser.

                  Governing Law.

                  This Agreement  shall be construed in accordance with the laws of the State of New York and the  obligations,  rights
and remedies of the parties hereunder shall be determined in accordance with such laws.

                  Duration of Agreement.

                  This  Agreement  shall continue in existence and effect until  terminated as herein  provided.  This Agreement  shall
continue notwithstanding transfers of the Mortgage Loans by the Purchaser.

                  Notices.

                  All demands,  notices and communications hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered at or mailed by registered mail, postage prepaid, addressed as follows:
                     if to the Company:


                           Countrywide Home Loans, Inc.,
                           4500 Park Grenada
                           Calabasas, CA 91302
                           Attention: David Spector

         or such other address as may hereafter be furnished to the Purchaser in writing by the Company;
                     if to Purchaser:

                           EMC Mortgage Corporation

                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75014-1358
                           Attention:  Ralene Ruyle

                  Severability of Provisions.

                  If any one or more of the covenants, agreements,  provisions or terms of this Agreement shall be held invalid for any
reason  whatsoever,  then such  covenants,  agreements,  provisions or terms shall be deemed  severable  from the remaining  covenants,
agreements,  provisions or terms of this Agreement and shall in no way affect the validity or  enforceability  of the other  provisions
of this Agreement.

                  Relationship of Parties.

                  Nothing herein  contained  shall be deemed or construed to create a partnership or joint venture  between the parties
hereto and the services of the Company shall be rendered as an independent contractor and not as agent for the Purchaser.

                  Execution; Successors and Assigns.

                  This  Agreement  may be  executed  in one or more  counterparts  and by the  different  parties  hereto  on  separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same  agreement.  Subject to Section 8.04, this Agreement shall inure to the benefit of and be binding upon the Company and the
Purchaser and their respective successors and assigns.

                  Recordation of Assignments of Mortgage.

                  To the extent  permitted by applicable  law, each of the  Assignments  of Mortgage is subject to  recordation  in all
appropriate  public offices for real property records in all the counties or other comparable  jurisdictions in which any or all of the
Mortgaged Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected
at the Company's  expense in the event  recordation is either  necessary under applicable law or requested by the Purchaser at its sole
option accordance with Section 14 of the Purchase Agreement.

                  Assignment by Purchaser.

                  The Purchaser shall have the right,  without the consent of the Company but subject to the limit set forth in Section
2.02 hereof,  to assign,  in whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans, and
designate  any person to  exercise  any rights of the  Purchaser  hereunder,  by  executing  an  Assignment  and  Assumption  Agreement
substantially in the form of Exhibit G hereto.  Upon such assignment of rights and assumption of obligations,  the assignee or designee
shall  accede to the rights and  obligations  hereunder  of the  Purchaser  with respect to such  Mortgage  Loans and the  Purchaser as
assignor  shall be  released  from all  obligations  hereunder  with  respect  to such  Mortgage  Loans from and after the date of such
assignment and assumption. All references to the Purchaser in this Agreement shall be deemed to include its assignee or designee.

                  No Personal Solicitation.

                  From and after the related  Closing  Date,  the Company  hereby  agrees that it will not take any action or permit or
cause any action to be taken by any of its agents or affiliates,  or by any independent  contractors or independent  mortgage brokerage
companies on the Company's behalf, to personally,  by telephone or mail,  solicit the Mortgagor under any Mortgage Loan for the purpose
of  refinancing  such Mortgage Loan;  provided,  that the Company may solicit any Mortgagor for whom the Company has received a request
for  verification of mortgage,  a request for demand for payoff, a mortgagor  initiated  written or verbal  communication  indicating a
desire to prepay the related Mortgage Loan, or the mortgagor  initiates a title search,  provided further,  it is understood and agreed
that promotions  undertaken by the Company or any of its affiliates which (i) concern optional  insurance  products or other additional
projects,  (ii) are directed to the general  public at large,  including,  without  limitation,  mass  mailings  based on  commercially
acquired mailing lists, newspaper,  radio and television  advertisements,  (iii) are directed to mortgagors who have a specific type of
mortgage (i.e.,  balloon Mortgage Loans,  LIBOR Mortgage Loans,  etc.) or (iv) directed to those mortgagors whose mortgages fall within
specific  interest  rate  ranges  shall not  constitute  solicitation  under this  Section  12.11 nor is the  Company  prohibited  from
responding to unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor.  Notwithstanding  the foregoing,  the
following  solicitations,  if  undertaken by the Company or any  affiliate of the Company,  shall not be prohibited  under this Section
12.11:  (i)  solicitations  that are directed to the general public at large,  including,  without  limitation,  mass mailings based on
commercially  acquired  mailing lists and newspaper,  radio,  television and other mass media  advertisements;  (ii) borrower  messages
included on, and statement inserts provided with, the monthly statements sent to Mortgagors;  provided,  however, that similar messages
and inserts are sent to the borrowers of other mortgage loans serviced by the Company.

                  IN WITNESS  WHEREOF,  the Company and the Purchaser  have caused their names to be signed hereto by their  respective
officers thereunto duly authorized as of the day and year first above written.


                                                          EMC MORTGAGE CORPORATION


                                                          By: _______________________________

                                                          Name: Ralene Ruyle

                                                          Title:   President


                                                          COUNTRYWIDE HOME LOANS, INC.

                                                          By: ________________________________

                                                          Name: ______________________________

                                                          Title: _______________________________




--------------------------------------------------------------------------------




STATE OF NEW YORK       )
                        ) ss.:
COUNTY OF___________    )


                  On the __ day of  ________,  200_ before me, a Notary  Public in and for said State,  personally  appeared  ________,
known to me to be Vice President of EMC Mortgage  Corporation,  the federal savings association that executed the within instrument and
also  known to me to be the  person  who  executed  it on behalf of said  corporation,  and  acknowledged  to me that such  corporation
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand affixed my office seal the day and year in this  certificate  first
above written.



                                                          ______________________________________
                                                          Notary Public


                                                          My Commission expires __________________




--------------------------------------------------------------------------------




STATE OF                 )
                         ) ss.:
COUNTY OF____________    )


                  On the __ day of _______,  200_ before me, a Notary  Public in and for said State,  personally  appeared  __________,
known to me to be  ______________  of Countrywide Home Loans,  Inc. the corporation that executed the within  instrument and also known
to me to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed  the
within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand affixed my office seal the day and year in this  certificate  first
above written.



                                                          ______________________________________
                                                          Notary Public


                                                          My Commission expires___________________




--------------------------------------------------------------------------------




                                                               EXHIBIT A


                                                        MORTGAGE LOAN SCHEDULE


--------------------------------------------------------------------------------




                                                               EXHIBIT B

                                                    CONTENTS OF EACH MORTGAGE FILE

                  With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the  following  items,  which shall be
available for inspection by the Purchaser and any  prospective  Purchaser,  and which shall be retained by the Company in the Servicing
File or delivered to the Custodian pursuant to Section 2.01 and 2.03 of the Seller's  Warranties and Servicing  Agreement to which this
Exhibit is attached (the "Agreement"):

         The original  Mortgage Note bearing all intervening  endorsements,  endorsed "Pay to the order of _________  without recourse"
                  and signed in the name of the Company by an  authorized  officer (in the event that the Mortgage Loan was acquired by
                  the Company in a merger,  the signature must be in the following form:  "Countrywide Home Loans,  Inc.,  successor by
                  merger to [name of  predecessor]";  and in the event that the Mortgage Loan was acquired or originated by the Company
                  while doing business under another name, the signature must be in the following form:  "Countrywide Home Loans, Inc.,
                  formerly known as [previous name]").

         The original of any guarantee executed in connection with the Mortgage Note (if any).

         The original  Mortgage,  with evidence of recording  thereon.  If in connection  with any Mortgage  Loan,  the Company  cannot
                  deliver or cause to be delivered the original  Mortgage with evidence of recording thereon on or prior to the related
                  Closing Date because of a delay caused by the public  recording  office where such  Mortgage has been  delivered  for
                  recordation  or because  such  Mortgage has been lost or because such public  recording  office  retains the original
                  recorded  Mortgage,  the Company  shall  deliver or cause to be  delivered  to the  Custodian,  a  photocopy  of such
                  Mortgage,  together with (i) in the case of a delay caused by the public recording office,  an Officer's  Certificate
                  of the Company  stating  that such  Mortgage has been  dispatched  to the  appropriate  public  recording  office for
                  recordation and that the original  recorded  Mortgage or a copy of such Mortgage  certified by such public  recording
                  office to be a true and complete copy of the original recorded  Mortgage will be promptly  delivered to the Custodian
                  upon receipt thereof by the Company;  or (ii) in the case of a Mortgage where a public  recording  office retains the
                  original  recorded Mortgage or in the case where a Mortgage is lost after recordation in a public recording office, a
                  copy of such Mortgage  certified by such public  recording  office or by the title insurance  company that issued the
                  title policy to be a true and complete copy of the original recorded Mortgage.

         The originals of all assumption, modification, consolidation or extension agreements, with evidence of recording thereon.

         The original  Assignment of Mortgage for each Mortgage  Loan, in form and substance  acceptable  for  recording,  delivered in
                  blank.  If the Mortgage  Loan was acquired by the Company in a merger,  the  Assignment  of Mortgage  must be made by
                  "Countrywide  Home Loans,  Inc.,  successor by merger to [name of predecessor]." If the Mortgage Loan was acquired or
                  originated  by the  Company  while  doing  business  under  another  name,  the  Assignment  of  Mortgage  must be by
                  "Countrywide Home Loans, Inc., formerly known as [previous name]."

         Originals of all  intervening  assignments  of the Mortgage with  evidence of recording  thereon,  or if any such  intervening
                  assignment has not been returned from the applicable  recording  office or has been lost or if such public  recording
                  office retains the original recorded  assignments of mortgage,  the Company shall deliver or cause to be delivered to
                  the Custodian,  a photocopy of such  intervening  assignment,  together with (i) in the case of a delay caused by the
                  public  recording  office,  an Officer's  Certificate  of the Company  stating that such  intervening  assignment  of
                  mortgage has been  dispatched to the  appropriate  public  recording  office for  recordation  and that such original
                  recorded  intervening  assignment of mortgage or a copy of such intervening  assignment of mortgage  certified by the
                  appropriate  public recording office or by the title insurance  company that issued the title policy to be a true and
                  complete  copy of the  original  recorded  intervening  assignment  of  mortgage  will be promptly  delivered  to the
                  Custodian  upon  receipt  thereof by the Company;  or (ii) in the case of an  intervening  assignment  where a public
                  recording office retains the original recorded intervening  assignment or in the case where an intervening assignment
                  is lost after  recordation in a public  recording  office, a copy of such  intervening  assignment  certified by such
                  public recording office to be a true and complete copy of the original recorded intervening assignment.

         The original mortgagee policy of title insurance or attorney's opinion of title and abstract of title.

         Any security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         The original hazard insurance policy and, if required by law, flood insurance  policy,  in accordance with Section 4.10 of the
                  Agreement.

         Residential loan application.

         Mortgage Loan closing statement.

         Verification of employment and income.

         Verification of acceptable evidence of source and amount of downpayment.

         Credit report on the Mortgagor.

         Residential appraisal report.

         Photograph of the Mortgaged Property.

         Survey of the Mortgaged Property.

         Copy of each  instrument  necessary to complete  identification  of any exception  set forth in the exception  schedule in the
                  title policy, i.e., map or plat, restrictions, easements, sewer agreements, home association declarations, etc.

         All required disclosure statements.

         If available, termite report, structural engineer's report, water potability and septic certification.

         Sales contract.

         Tax receipts,  insurance premium  receipts,  ledger sheets,  payment history from date of origination,  insurance claim files,
                  correspondence,  current and historical  computerized data files, and all other processing,  underwriting and closing
                  papers and records  which are  customarily  contained in a mortgage  loan file and which are required to document the
                  Mortgage Loan or to service the Mortgage Loan.

                  In the event an Officer's  Certificate of the Company is delivered to the Custodian  because of a delay caused by the
public  recording  office in returning  any recorded  document,  the Company  shall  deliver to the  Custodian,  within 180 days of the
related Closing Date, an Officer's  Certificate which shall (i) identify the recorded  document,  (ii) state that the recorded document
has not been  delivered to the Custodian due solely to a delay caused by the public  recording  office,  (iii) state the amount of time
generally required by the applicable  recording office to record and return a document submitted for recordation,  and (iv) specify the
date the applicable  recorded  document will be delivered to the  Custodian.  The Company shall be required to deliver to the Custodian
the  applicable  recorded  document by the date  specified  in (iv) above.  An  extension  of the date  specified  in (iv) above may be
requested from the Purchaser, which consent shall not be unreasonably withheld.




--------------------------------------------------------------------------------




                                                               EXHIBIT C

                                                        MORTGAGE LOAN DOCUMENTS

                  The Mortgage  Loan  Documents  for each  Mortgage  Loan shall  include each of the  following  items,  which shall be
delivered to the  Custodian  pursuant to Section  2.01 of the  Seller's  Warranties  and  Servicing  Agreement to which this Exhibit is
annexed (the "Agreement"):

                  the original Mortgage Note bearing all intervening endorsements,  endorsed "Pay to the order of ___________,  without
recourse"  and  signed in the name of the  Company by an  authorized  officer.  To the extent  that there is no room on the face of the
Mortgage  Note for  endorsements,  the  endorsement  may be contained on an allonge,  if state law so allows.  If the Mortgage Loan was
acquired by the  Company in a merger,  the  endorsement  must be by  "Countrywide  Home Loans,  Inc.,  successor  by merger to [name of
predecessor]."  If the  Mortgage  Loan was  acquired or  originated  by the Company  while  doing  business  under  another  name,  the
endorsement must be by "Countrywide Home Loans, Inc., formerly known as [previous name]";

                  the original of any guarantee executed in connection with the Mortgage Note;

                  the original  Mortgage  with  evidence of recording  thereon,  and the original  recorded  power of attorney,  if the
Mortgage was executed pursuant to a power of attorney, with evidence of recording thereon;

                  the originals of all assumption,  modification,  consolidation  or extension  agreements,  with evidence of recording
thereon;

                  the original  Assignment  of Mortgage  for each  Mortgage  Loan,  in form and  substance  acceptable  for  recording,
delivered in blank,  or the original  Assignment  of Mortgage in  recordable  form into MERS.  If the Mortgage Loan was acquired by the
Company in a merger,  the  Assignment  of Mortgage  must be made by  "Countrywide  Home Loans,  Inc.,  successor  by merger to [name of
predecessor]."  If the  Mortgage  Loan was  acquired or  originated  by the Company  while  doing  business  under  another  name,  the
Assignment of Mortgage must be by "Countrywide Home Loans, Inc., formerly known as [previous name];"

                  the originals of all intervening  assignments of mortgage with evidence of recording thereon,  including  warehousing
assignments, if any;

                  the original mortgagee title insurance policy;

                  such other documents as the Purchaser may require.




--------------------------------------------------------------------------------




                                                              EXHIBIT D-1

                                                    CUSTODIAL ACCOUNT CERTIFICATION

                                                                                                            _____________________, 200_

                  Countrywide  Home Loans,  Inc. hereby  certifies that it has  established the account  described below as a Custodial
Account  pursuant to Section  4.04 of the Seller's  Warranties  and  Servicing  Agreement,  dated as of September 1, 2002,  Residential
Adjustable Rate Mortgage Loans.

Title of Account:_Countrywide Home Loans, Inc. in trust for the Purchaser

Account Number:__________________

Address of office or branch
of the Company at
which Account is maintained:                              ________________________________________

                                                          Re:

                                                          Re:

                                                          Re:


                                                          Countrywide Home Loans, Inc.

                                                          Company


                                                          By: ___________________________________

                                                          Name: ________________________________

                                                          Title: _________________________________




--------------------------------------------------------------------------------




                                                              EXHIBIT D-2

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                                                                                _________________, 200_


To:      _________________________________

         _________________________________

         _________________________________
         (the "Depository")

                  As Company  under the Seller's  Warranties  and  Servicing  Agreement,  dated as of  September  1, 2002,  Residential
Adjustable Rate Mortgage Loans (the "Agreement"),  we hereby authorize and request you to establish an account,  as a Custodial Account
pursuant to Section 4.04 of the Agreement,  to be designated as "[Servicer]  in trust for the Purchaser - Residential  Adjustable  Rate
Mortgage  Loans." All deposits in the account shall be subject to withdrawal  therefrom by order signed by the Company.  You may refuse
any deposit which would result in violation of the  requirement  that the account be fully insured as described  below.  This letter is
submitted to you in duplicate. Please execute and return one original to us.


                                                          [COUNTRYWIDE HOME LOANS, INC.]



                                                          By: __________________________________

                                                          Name: ________________________________

                                                          Title: _______________________________

                                                          Date:_________________________________




--------------------------------------------------------------------------------




                  The undersigned, as Depository,  hereby certifies that the above described account has been established under Account
Number  __________,  at the office of the  Depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above. The full amount deposited at any time in the account will be insured by the Federal Deposit  Insurance  Corporation  through the
Bank Insurance Fund ("BIF") or the Savings Association Insurance Fund ("SAIF").



                                                          _______________________________________
                                                          Depository


                                                          By: ___________________________________

                                                          Name: _________________________________

                                                          Title: ________________________________

                                                          Date:__________________________________




--------------------------------------------------------------------------------




                                                              EXHIBIT E-1

                                                     ESCROW ACCOUNT CERTIFICATION

                                                                                                               __________________, 200_

                  Countrywide  Home Loans,  Inc.  hereby  certifies that it has  established  the account  described below as an Escrow
Account  pursuant to Section  4.06 of the Seller's  Warranties  and  Servicing  Agreement,  dated as of September 1, 2002,  Residential
Adjustable Rate Mortgage Loans.

Title of Account:  "Countrywide Home Loans, Inc. in trust for the Purchaser and various Mortgagors."

Account Number:  ______________

Address of office or branch
of the Company at
which Account is maintained:                              _______________________________________

                                                          Re:






                                                          [COUNTRYWIDE HOME LOANS, INC.]



                                                          By: __________________________________

                                                          Name: ________________________________

                                                          Title: _______________________________




--------------------------------------------------------------------------------




                                                              EXHIBIT E-2

                                                    ESCROW ACCOUNT LETTER AGREEMENT

                                                                                                              ___________________, 200_


To:      _________________________________

         _________________________________

         _________________________________
         (the "Depository")

                  As Company  under the  Seller's  Warranties  and  Servicing  Agreement,  dated as of  September  1, 2002  Residential
Adjustable Rate Mortgage Loans (the  "Agreement"),  we hereby  authorize and request you to establish an account,  as an Escrow Account
pursuant to Section 4.07 of the Agreement,  to be designated as "[Servicer],  in trust for the Purchaser - Residential  Adjustable Rate
Mortgage  Loans." All deposits in the account shall be subject to withdrawal  therefrom by order signed by the Company.  You may refuse
any deposit which would result in violation of the  requirement  that the account be fully insured as described  below.  This letter is
submitted to you in duplicate. Please execute and return one original to us.


                                                          [COUNTRYWIDE HOME LOANS, INC.]



                                                          By: __________________________________

                                                          Name: ________________________________

                                                          Title: _______________________________

                                                          Date:_________________________________




--------------------------------------------------------------------------------




                  The undersigned, as Depository,  hereby certifies that the above described account has been established under Account
Number ______,  at the office of the Depository  indicated  above,  and agrees to honor  withdrawals on such account as provided above.
The full amount  deposited at any time in the account will be insured by the Federal  Deposit  Insurance  Corporation  through the Bank
Insurance Fund ("BIF") or the Savings Association Insurance Fund ("SAIF").



                                                          ______________________________________
                                                          Depository


                                                          By: __________________________________

                                                          Name: ________________________________

                                                          Title: _______________________________

                                                          Date:_________________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT F

                                                       MONTHLY REMITTANCE ADVICE




--------------------------------------------------------------------------------




                                                               EXHIBIT G

                                                       ASSIGNMENT AND ASSUMPTION

                                                                                                                _________________, 200_

                  ASSIGNMENT AND  ASSUMPTION,  dated  __________,  between  __________________________________,  a  ___________________
corporation  having  an  office  at  __________________  ("Assignor")  and   _________________________________,   a  __________________
corporation having an office at __________________ ("Assignee"):

                  For and in  consideration  of the sum of TEN  DOLLARS  ($10.00)  and other  valuable  consideration  the  receipt and
sufficiency  of which hereby are  acknowledged,  and of the mutual  covenants  herein  contained,  the parties  hereto  hereby agree as
follows:

                  (vii)  The  Assignor  hereby  grants,  transfers  and assigns to  Assignee  all of the right,  title and  interest of
Assignor,  as purchaser,  in, to and under that certain  Seller's  Warranties  and Servicing  Agreement,  Residential  Adjustable  Rate
Mortgage  Loans (the  "Seller's  Warranties  and  Servicing  Agreement"),  dated as of September  1, 2002,  by and between EMC Mortgage
Corporation (the  "Purchaser"),  and Countrywide Home Loans, Inc. (the "Company"),  and the Mortgage Loans delivered  thereunder by the
Company to the Assignor.

                  (viii)  The Assignor warrants and represents to, and covenants with, the Assignee that:

                  a.  The  Assignor is the lawful owner of the Mortgage  Loans with the full right to transfer the Mortgage  Loans free
from any and all claims and encumbrances whatsoever;

                  b.  The  Assignor has not received notice of, and has no knowledge of, any offsets,  counterclaims  or other defenses
available to the Company with respect to the Seller's Warranties and Servicing Agreement or the Mortgage Loans;

                  c.  The  Assignor has not waived or agreed to any waiver under, or agreed to any amendment or other  modification of,
the Seller's  Warranties and Servicing  Agreement,  the Custodial  Agreement or the Mortgage Loans,  including  without  limitation the
transfer of the servicing  obligations  under the Seller's  Warranties and Servicing  Agreement.  The Assignor has no knowledge of, and
has not received notice of, any waivers under or amendments or other  modifications of, or assignments of rights or obligations  under,
the Seller's Warranties and Servicing Agreement or the Mortgage Loans; and

                  d.  Neither the  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or  otherwise
disposed of the Mortgage Loans,  any interest in the Mortgage Loans or any other similar  security to, or solicited any offer to buy or
accept a transfer,  pledge or other  disposition  of the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security  from, or otherwise  approached or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any
other similar  security  with, any person in any manner,  or made any general  solicitation  by means of general  advertising or in any
other manner,  or taken any other action which would  constitute a distribution  of the Mortgage Loans under the Securities Act of 1933
(the "33 Act") or which  would  render  the  disposition  of the  Mortgage  Loans a  violation  of  Section 5 of the 33 Act or  require
registration pursuant thereto.

                  (ix)  The Assignee warrants and represents to, and covenants with, the Assignor and the Company that:

                  e.  The  Assignee  agrees to be bound,  as Purchaser,  by all of the terms,  covenants and conditions of the Seller's
Warranties and Servicing Agreement,  the Mortgage Loans and the Custodial  Agreement,  and from and after the date hereof, the Assignee
assumes for the benefit of each of the Company and the Assignor all of the Assignor's obligations as Purchaser thereunder;

                  f.  The  Assignee  understands  that the Mortgage Loans have not been  registered  under the 33 Act or the securities
laws of any state;

                  g.  The  purchase  price being paid by the Assignee for the Mortgage Loans are in excess of $250,000 and will be paid
by cash remittance of the full purchase price within 60 days of the sale;

                  h.  The  Assignee is  acquiring  the  Mortgage  Loans for  investment  for its own account only and not for any other
person.  In this connection,  neither the Assignee nor any Person authorized to act therefor has offered the Mortgage Loans by means of
any  general  advertising  or general  solicitation  within the  meaning of Rule  502(c) of U.S.  Securities  and  Exchange  Commission
Regulation D, promulgated under the 1933 Act;

                  i.  The  Assignee  considers  itself a substantial,  sophisticated  institutional  investor having such knowledge and
experience  in financial  and business  matters that it is capable of  evaluating  the merits and risks of  investment  in the Mortgage
Loans;

                  j.  The Assignee has been furnished with all information  regarding the Mortgage Loans that it has requested from the
Assignor or the Company;

                  k.  Neither  the  Assignee  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or otherwise
disposed of the Mortgage Loans,  any interest in the Mortgage Loans or any other similar  security to, or solicited any offer to buy or
accept a transfer,  pledge or other  disposition  of the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security  from, or otherwise  approached or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any
other similar  security with, any person in any manner which would  constitute a distribution of the Mortgage Loans under the 33 Act or
which would render the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 33 Act or require  registration  pursuant
thereto,  nor will it act, nor has it  authorized  or will it authorize  any person to act, in such manner with respect to the Mortgage
Loans; and

                  l.  Either:  (1) the  Assignee is not an employee  benefit  plan  ("Plan")  within the meaning of section 3(3) of the
Employee  Retirement  Income  Security  Act of 1974,  as amended  ("ERISA")  or a plan  (also  "Plan")  within  the  meaning of section
4975(e)(1)  of the Internal  Revenue Code of 1986  ("Code"),  and the Assignee is not directly or  indirectly  purchasing  the Mortgage
Loans on behalf of,  investment  manager of, as named  fiduciary  of, as Trustee of, or with assets of, a Plan;  or (2) the  Assignee's
purchase of the Mortgage Loans will not result in a prohibited transaction under section 406 of ERISA or section 4975 of the Code.

                  m.  The  Assignee's  address for purposes of all notices and  correspondence  related to the  Mortgage  Loans and the
Seller's Warranties and Servicing Agreement is:

                  ________________________
                  ________________________

                  Attention: _____________

                  The Assignee's wire transfer  instructions for purposes of all remittances and payments related to the Mortgage Loans
and the Seller's Warranties and Servicing Agreement are:

                  ________________________
                  ________________________
                  ________________________


                  IN WITNESS  WHEREOF,  the parties have caused this  Assignment and Assumption to be executed by their duly authorized
officers as of the date first above written.



_____________________________________________________        _____________________________________________________
Assignor                                                     Assignee
By:__________________________________________________        By: _________________________________________________

Its:_________________________________________________        Its: ________________________________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT H

                                                        UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                                                               EXHIBIT I

                                                       ACKNOWLEDGMENT AGREEMENT


                  On this ____ day of  ____________,  200_, EMC Mortgage  Corporation,  (the  "Purchaser")  as the Purchaser under that
certain  Seller's  Warranties and Servicing  Agreement  dated as of September 1, 2002,  (the  "Agreement"),  does hereby  contract with
Countrywide  Home Loans Inc.  (the  "Company")  as Company  under the  Agreement,  for the  servicing  responsibilities  related to the
Mortgage  Loans  listed  on  the  related  Mortgage  Loan  Schedule   attached  hereto.   The  Company  hereby  accepts  the  servicing
responsibilities  transferred  hereby and on the date hereof  assumes all  servicing  responsibilities  related to the  Mortgage  Loans
identified on the related  Mortgage Loan Schedule all in accordance  with the  Agreement.  The contents of each Servicing File required
to be  delivered  to service  the  Mortgage  Loans  pursuant to the  Agreement  have been or shall be  delivered  to the Company by the
Purchaser in accordance with the terms of the Agreement.

                  With  respect to the  Mortgage  Loans  made  subject to the  Agreement  hereby,  the  related  Closing  Date shall be
___________________.

                  All other terms and conditions of this transaction shall be governed by the Agreement.

                  Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Agreement.

                  This Acknowledgment  Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall
be deemed to be an original, and all such counterparts shall constitute one and the same instrument.

                  IN WITNESS  WHEREOF,  the Purchaser  and the Company have caused their names to be signed hereto by their  respective
officers thereunto duly authorized as of the day and year first above written.

                                            PURCHASER:
                                            EMC MORTGAGE CORPORATION

                                            By:  ___________________________
                                            Name:  ________________________
                                            Title:  _________________________

                                            SELLER:
                                            COUNTRYWIDE HOME LOANS, INC.

                                            By:  _________________________
                                            Name:  _______________________
                                            Title:  ________________________




--------------------------------------------------------------------------------




                                                         AMENDMENT NUMBER ONE
                                                                to the
                                              SELLER'S WARRANTIES AND SERVICING AGREEMENT
                                                     dated as of September 1, 2002
                                                            by and between
                                                     COUNTRYWIDE HOME LOANS, INC.
                                                               Company,
                                                                  and
                                                       EMC MORTGAGE CORPORATION
                                                               Purchaser

         THIS AMENDMENT NUMBER ONE IS MADE THIS 1ST DAY OF JANUARY, 2003, BY AND BETWEEN COUNTRYWIDE HOME LOANS, INC., HAVING AN
ADDRESS AT 4500 PARK GRANADA, CALABASAS, CALIFORNIA 91302 (THE "COMPANY") AND EMC MORTGAGE CORPORATION, HAVING AN ADDRESS AT MAC
ARTHUR RIDGE II, 909 HIDDEN RIDGE DRIVE, SUITE 200, IRVING, TEXAS 75014-1358 (THE "PURCHASER"), TO THE SELLER'S WARRANTIES AND
SERVICING AGREEMENT, DATED AS OF SEPTEMBER 1, 2002, BY AND BETWEEN THE COMPANY AND THE PURCHASER (THE "AGREEMENT").

                                                               RECITALS

                  WHEREAS, the Company and the Purchaser have agreed to amend the Agreement as set forth herein.

                  NOW THEREFORE,  for good and valuable  consideration,  the receipt and sufficiency of which are hereby  acknowledged,
and for the mutual covenants herein contained, the parties hereto hereby agree as follows:

                  SECTION 1.        Amendments.  Effective  as of January 1,  2003,  the  Agreement  is hereby  modified  by making the
following additions, deletions or modifications:


     A)       All references to  "Residential  Adjustable  Rate Mortgage  Loans" are hereby deleted in their entirety and replaced with
              "Residential  Fixed and  Adjustable  Rate Mortgage  Loans" in the following  sections:  (i) the cover page,  (ii) Section
              4.04, (iii) Section 4.06, (iv) Exhibit D-1, (v) Exhibit D-2, (vi) Exhibit E-1, (vii) Exhibit E-2, and (viii) Exhibit G.

     B)       The  references to "adjustable  rate" are hereby  deleted and replaced with "fixed and adjustable  rate" in the following
              sections:  (i) the introductory sentence of the Agreement, and (ii) Section 3.01(i).

     C)       The definition of "Convertible Mortgage Loan" is hereby deleted in its entirety.

     D)       The definition of "5/1 ARM Mortgage Loan" is hereby deleted in its entirety.

     E)       The definition of "Gross Margin" is hereby modified by deleting it in its entirety and replacing it with the following:

              Gross Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth on the related
              Mortgage Note,  which amount is added to the Index in accordance with the terms of the related Mortgage Note to determine
              on each Interest Rate Adjustment Date, the Mortgage Interest Rate for such Mortgage Loan.

     F)       The definition of "Index" is hereby modified by deleting it in its entirety and replacing it with the following:

                      Index:  With respect to any adjustable rate Mortgage Loan, the index identified on the related Mortgage Loan
              Schedule and set forth in the related Mortgage Note for the purpose of calculating the Mortgage Interest Rate thereon.


     G)       The  definition  of  "Initial  Rate Cap" is hereby  modified by deleting it in its  entirety  and  replacing  it with the
              following:

              Initial Rate Cap:  With respect to each  adjustable  rate Mortgage Loan and the initial  Interest  Rate  Adjustment  Date
              therefor,  a number of  percentage  points per annum that is set forth in the related  Mortgage  Loan Schedule and in the
              related Mortgage Note, which is the maximum amount by which the Mortgage  Interest Rate for such adjustable rate Mortgage
              Loan may  increase  or decrease  from the  Mortgage  Interest  Rate in effect  immediately  prior to such  Interest  Rate
              Adjustment Date.

     H)       The definition of "LIBOR Mortgage Loan" is hereby deleted in its entirety.

     I)       The definition of "Lifetime  Mortgage  Interest Rate Cap" is hereby modified by deleting it in its entirety and replacing
              it with the following:

              Lifetime  Mortgage  Interest Rate Cap: With respect to each adjustable rate Mortgage Loan, the absolute  maximum Mortgage
              Interest Rate payable, above which the Mortgage Interest Rate cannot be adjusted.


     J)       The definition of "Mortgage  Interest  Rate" is hereby  modified by deleting it in its entirety and replacing it with the
              following:

              Mortgage  Interest Rate:  The annual rate at which Interest  accrues on any Mortgage Loan, and with respect to adjustable
              rate Mortgage  Loans,  the annual rate at which  Interest  accrues as adjusted  from time to time in accordance  with the
              provisions of the related Mortgage Note and in compliance with the related Initial Rate Cap,  Lifetime  Mortgage Interest
              Rate Cap and Periodic Rate Cap, if any, of the related Mortgage Note.


     K)       The definition of "Mortgage Loan" is hereby modified by deleting it in its entirety and replacing it with the following:

              Mortgage  Loan:  An  individual  fixed or adjustable  rate  Mortgage  Loan which is the subject of this  Agreement,  each
              Mortgage Loan  originally  sold and subject to this  Agreement  being  identified on the Mortgage  Loan  Schedule,  which
              Mortgage Loan includes without  limitation the Mortgage File, the Monthly Payments,  Principal  Prepayments,  Liquidation
              Proceeds,  condemnation proceeds,  Insurance Proceeds, REO disposition proceeds, and all other rights, benefits, proceeds
              and obligations arising from or in connection with such Mortgage Loan.

     L)       The definition of "Non-Convertible Mortgage Loan" is hereby deleted in its entirety.

     M)       The  definition  of  "Servicing  Fee Rate" is hereby  modified by deleting it in its entirety  and  replacing it with the
              following:

              Servicing Fee Rate:  (i) 0.25% per annum with respect to fixed rate Mortgage Loans and certain  adjustable  rate Mortgage
              Loans as specified on the Mortgage Loan Schedule,  (ii) 0.375% per annum with respect to certain adjustable rate Mortgage
              Loans as specified on the Mortgage Loan Schedule,  and (iii) 0.25% with respect to certain adjustable rate Mortgage Loans
              for the period  prior to the  initial  Interest  Rate  Adjustment  Date and 0.375% for the period  following  the initial
              Interest Rate Adjustment Date as specified in the Mortgage Loan Schedule.

     N)       The definition of "7/1 ARM Mortgage Loan" is hereby deleted in its entirety.

     O)       The definition of "10/1 ARM Mortgage Loan" is hereby deleted in its entirety.

     P)       The definition of "3/1 ARM Mortgage Loan" is hereby deleted in its entirety.

     Q)       The definition of "Treasury Rate Mortgage Loan" is hereby deleted in its entirety.

     R)       Section 3.01(c) is hereby modified by deleting the subpart in its entirety and replacing it with the following:

              (c)     No Conflicts; No Default.  Neither the execution and delivery of this Agreement, the acquisition of the
                      Mortgage Loans by the Company, the sale of the Mortgage Loans to the Purchaser or the transactions contemplated
                      hereby, nor the fulfillment of or compliance with the terms and conditions of this Agreement, will conflict
                      with or result in a breach of any of the terms, conditions or provisions of the Company's charter or by-laws or
                      any legal restriction or any agreement or instrument to which the Company is now a party or by which it is
                      bound, or constitute a default or result in an acceleration under any of the foregoing, or result in the
                      violation of any law, rule, regulation, order, judgment or decree to which the Company or its property is
                      subject, or impair the ability of the Purchaser to realize on the Mortgage Loans, or impair the value of the
                      Mortgage Loans.  The Company is not in default, and has received no notice of default, under this Agreement;



     S)       Section 3.01(d) is hereby modified by deleting the subpart in its entirety and replacing it with the following:

              (d)     Ability to Service.  The Company is an approved  seller/servicer of conventional  residential  mortgage loans for
                      the United  States  Department  of Housing  and Urban  Development  ("HUD"),  Fannie  Mae,  Freddie  Mac,  or any
                      successor thereto, with the facilities,  procedures,  and experienced personnel necessary for the sound servicing
                      of  mortgage  loans of the same type as the  Mortgage  Loans.  The Company is in good  standing to sell  mortgage
                      loans to and service  mortgage  loans for HUD,  Fannie Mae or Freddie Mac, and no event has  occurred,  including
                      but not  limited to a change in  insurance  coverage,  which  would make the  Company  unable to comply with HUD,
                      Fannie Mae or Freddie Mac  eligibility  requirements  or which would require  notification  to either HUD, Fannie
                      Mae or Freddie Mac;

     T)       The following shall be inserted as the last sentence of Section 3.02(f):

                      "To the best of Company's knowledge, the Mortgaged Property is free of material damage;"


     U)       The first sentence of Section  3.02(k) is hereby  modified by deleting the sentence in its entirety and replacing it with
              the following:

              (k)     Validity of Mortgage Documents.  The Mortgage Note and the Mortgage are genuine, on forms generally acceptable
                      to Fannie Mae and Freddie Mac, and each is the legal, valid and binding obligation of the maker thereof
                      enforceable in accordance with its terms.


     V)       The following shall be inserted as the last sentence of Section 3.02(m):

                  "Upon  recordation  of the Mortgage  Note,  Purchaser or its designee will be the owner of record of the Mortgage and
                  the  indebtedness  evidenced  by the Mortgage  Note.  Upon the sale of the Mortgage  Loans,  Purchaser  will own such
                  Mortgage Loans free and clear of any encumbrance,  equity,  participation interest, pledge, change, claim or security
                  interest."

     W)       Section 3.02(t) is hereby modified by deleting the subpart in its entirety and replacing it with the following:

              (t)     Origination; Payment Terms.  The Mortgage Loan was originated by either i) the Company, which is a
                      FNMA-approved, FHLMC-approved and HUD-approved mortgage banker, or ii) an entity that is a FNMA-approved,
                      FHLMC-approved and HUD-approved mortgage banker, or a savings and loan association, a savings bank, a
                      commercial bank or similar banking institution which is supervised and examined by a Federal or state
                      authority.  The Mortgage Interest Rate for an adjustable rate Mortgage Loan is adjusted as set forth in the
                      related Mortgage Note. The Mortgage Note is payable each month in monthly installments of principal and
                      interest, with interest in arrears, and requires Monthly Payments sufficient to amortize the original principal
                      balance of the Mortgage Loan over a term of no more than 30 years. Each convertible Mortgage Loan contains a
                      provision whereby the Mortgagor is permitted to convert the Mortgage Loan to a fixed-rate mortgage loan. No
                      Mortgage Loan has a provision for negative amortization;


     X)  Section 3.05 is hereby modified by deleting the section in its entirety and replacing it with the following:

                  Section 3.05      Repurchase Upon Conversion.


         In the event the Mortgagor under any  convertible  Mortgage Loan elects to convert said Mortgage Loan to a fixed rate mortgage
loan,  as provided  in the  related  Mortgage  Note,  then the Company  shall  repurchase  the related  Mortgage  Loan in the month the
conversion takes place and in the manner prescribed in Section 3.04 at the Repurchase Price.

     Y)  The following shall be inserted as the last sentence of Section 9.01:

                  "All  indemnification  provisions  of this  Agreement,  including  but not limited to those set forth in this Section
                  9.01, shall survive the termination of this Agreement."

                  SECTION 2.        Defined Terms.  Any terms  capitalized  but not otherwise  defined herein shall have the respective
meanings set forth in the Agreement.

                  SECTION 3.        Governing  Law. THIS  AMENDMENT  NUMBER ONE SHALL BE CONSTRUED IN  ACCORDANCE  WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS LAW) AND THE OBLIGATIONS,  RIGHTS, AND REMEDIES OF THE
PARTIES  HEREUNDER SHALL BE DETERMINED IN ACCORDANCE  WITH SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE  APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

                  SECTION 4.        Counterparts.  This  Amendment  Number One may be  executed  by each of the  parties  hereto on any
number of separate  counterparts,  each of which shall be an original and all of which taken together shall constitute one and the same
instrument.

                  SECTION 5.        Limited  Effect.  Except as amended  hereby,  the Agreement shall continue in full force and effect
in accordance  with its terms.  Reference to this  Amendment  Number One need not be made in the  Agreement or any other  instrument or
document executed in connection therewith,  or in any certificate,  letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference in any of such items to the Agreement being sufficient to refer to the Agreement as amended hereby.

                                                       [SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF,  the Company and the Purchaser have caused this Amendment Number One to be executed and delivered
by their duly authorized officers as of the day and year first above written.


                                                     COUNTRYWIDE HOME LOANS, INC.
                                                     (Company)


                                                     By: ________________________________
                                                     Name:
                                                     Title:



                                                     EMC MORTGAGE CORPORATION
                                                     (Purchaser)


                                                     By: __________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                           AMENDMENT REG AB
                                      TO THE MASTER MORTGAGE LOAN PURCHASEAND SERVICING AGREEMENT


                  This is Amendment Reg AB ("Amendment Reg AB"),  dated as of January 1, 2006, by and between EMC Mortgage  Corporation
(the  "Purchaser"),  and Countrywide  Home Loans,  Inc. (the "Company") to that certain  Seller's  Warranties and Servicing  Agreement]
dated as of September  1, 2002 by and between the Company and the  Purchaser  (as amended,  modified or  supplemented,  the  "Existing
Agreement").

                                                          W I T N E S S E T H

                  WHEREAS,  the Company and the Purchaser  have agreed,  subject to the terms and  conditions of this  Amendment Reg AB
that the Existing Agreement be amended to reflect agreed upon revisions to the terms of the Existing Agreement.

                  Accordingly,  the  Company and the  Purchaser  hereby  agree,  in  consideration  of the mutual  premises  and mutual
obligations set forth herein, that the Existing Agreement is hereby amended as follows:

1.  Capitalized  terms used  herein but not  otherwise  defined  shall  have the  meanings  set forth in the  Existing  Agreement.  The
Existing Agreement is hereby amended by adding the following definitions in their proper alphabetical order:

         Commission:  The United States Securities and Exchange Commission.

         Company Information:  As defined in Section 2(g)(i)(A)(1).

         Depositor:  The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master Servicer:  With respect to any Securitization  Transaction,  the "master  servicer," if any,  identified in the related
transaction documents.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were either (x)  originated  pursuant to an agreement  between the Company and such Person that
contemplated  that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with
underwriting  guidelines  designated by the Company  ("Designated  Guidelines")  or guidelines  that do not vary  materially  from such
Designated  Guidelines or (y) individually  re-underwritten by the Company to the Designated Guidelines at the time such Mortgage Loans
were acquired by the Company;  (ii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were  originated,  used
by the Company in  origination  of  mortgage  loans of the same type as the  Mortgage  Loans for the  Company's  own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in  originating  mortgage  loans to be  purchased  by the  Company;  and (iii) the  Company  employed,  at the time such
Mortgage Loans were acquired by the Company,  pre-purchase or post-purchase  quality  assurance  procedures  (which may involve,  among
other things,  review of a sample of mortgage loans purchased during a particular time period or through particular  channels) designed
to ensure that either Persons from which it purchased  mortgage  loans properly  applied the  underwriting  criteria  designated by the
Company or the Mortgage Loans purchased by the Company substantially comply with the Designated Guidelines.

         Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

         Reconstitution  Agreement:  An agreement or  agreements  entered into by the Company and the  Purchaser  and/or  certain third
parties in connection with a Reconstitution with respect to any or all of the Mortgage Loans serviced under the Agreement.

         Regulation AB: Subpart  229.1100 &#150; Asset Backed  Securities  (Regulation  AB), 17 C.F.R.  &sect;&sect;229.1100-229.1123,  as such may be
amended  from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the
adopting release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the
staff of the Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any transaction  subject to Regulation AB involving  either (1) a sale or other transfer of some
or all of the Mortgage Loans directly or indirectly to an issuing entity in connection with an issuance of publicly  offered,  rated or
unrated  mortgage-backed  securities or (2) an issuance of publicly  offered,  rated or unrated  securities,  the payments on which are
determined primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part, of some or
all of the Mortgage Loans.

         Servicer:  As defined in Section 2(c)(iii).

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of Regulation  AB, as such may be amended from time
to time.

         Static Pool Information:  Static pool information as described in Item 1105 of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB; provided,  however,  that the term  "Subservicer"  shall not include any master servicer other than the Company,  or any
special  servicer  engaged at the request of a  Depositor,  Purchaser  or investor in a  Securitization  Transaction,  nor any "back-up
servicer" or trustee performing  servicing  functions on behalf of a Securitization  Transaction engaged at the request of a Depositor,
Purchaser, or investor in a Securitization Transaction.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         Whole Loan Transfer:  Any sale or transfer of some or all of the Mortgage Loans, other than a Securitization Transaction.

2.  The Purchaser and the Company agree that the Existing Agreement is hereby amended by adding the following provisions:

         (a)  Intent of the Parties; Reasonableness.

         The  Purchaser  and the  Company  acknowledge  and agree  that the  purpose of Article 2 of this  Agreement  is to  facilitate
compliance  by the  Purchaser  and any  Depositor  with the  provisions  of  Regulation  AB and related  rules and  regulations  of the
Commission.  Neither the Purchaser nor any Depositor shall exercise its right to request  delivery of information or other  performance
under these  provisions  other than in good faith,  or for purposes other than compliance with the Securities Act, the Exchange Act and
the rules and  regulations  of the  Commission  thereunder.  Although  Regulation  AB is  applicable  by its terms only to offerings of
asset-backed  securities that are registered  under the Securities Act, the parties  acknowledges  that investors in privately  offered
securities  may require that the Purchaser or any  Depositor  provide  comparable  disclosure in  unregistered  offerings.  The parties
agree over time to negotiate in good faith with respect to the provision of comparable  disclosure  in private  offerings.  The Company
acknowledges  that  interpretations  of the  requirements of Regulation AB may change over time,  whether due to interpretive  guidance
provided by the  Commission  or its staff.  The Company  agrees to negotiate in good faith with the  Purchaser  or any  Depositor  with
regard to any  reasonable  requests for delivery of  information  under these  provisions on the basis of evolving  interpretations  of
Regulation AB. In connection with any  Securitization  Transaction,  the Company shall cooperate fully with the Purchaser to deliver to
the Purchaser  (including  any of its assignees or designees)  and any  Depositor,  any and all  statements,  reports,  certifications,
records and any other  information  necessary to permit the Purchaser or such Depositor to comply with the provisions of Regulation AB,
together with such disclosures  relating to the Company,  and any parties or items  identified in writing by the Purchaser,  including,
any  Subservicer,  any  Third-Party  Originator and the Mortgage  Loans,  or the servicing of the Mortgage Loans  necessary in order to
effect such compliance, in the Purchaser's or Depositor's reasonable determination.

         The Purchaser  agrees that it will  cooperate  with the Company and provide  sufficient  and timely notice of any  information
requirements  pertaining  to a  Securitization  Transaction.  The  Purchaser  will make all  reasonable  efforts to limit  requests for
information,  reports or any other materials to items the Purchaser  reasonably believes is required for compliance with Regulation AB,
and shall not request information which is not required for such compliance.

         (b)  Additional Representations and Warranties of the Company.

                  (i)  The  Company  shall be  deemed to  represent  to the  Purchaser  and to any  Depositor,  as of the date on which
         information  is first  provided to the Purchaser or any Depositor  under Section 2(c) that,  except as disclosed in writing to
         the  Purchaser  or such  Depositor  prior to such date:  (i) the  Company is not aware and has not  received  notice  that any
         default,  early amortization or other performance  triggering event has occurred as to any other securitization due to any act
         or failure to act of the  Company;  (ii) the  Company has not been  terminated  as servicer  in a  residential  mortgage  loan
         securitization,  either due to a servicing  default or to application  of a servicing  performance  test or trigger;  (iii) no
         material  noncompliance with the applicable  servicing criteria with respect to other  securitizations of residential mortgage
         loans  involving  the Company as servicer  has been  disclosed  or reported by the  Company;  (iv) no material  changes to the
         Company's  policies or  procedures  with  respect to the  servicing  function it will  perform  under this  Agreement  and any
         Reconstitution  Agreement  for mortgage  loans of a type similar to the Mortgage  Loans have  occurred  during the  three-year
         period  immediately  preceding the related  Securitization  Transaction;  (v) there are no aspects of the Company's  financial
         condition that could have a material  adverse  effect on the  performance  by the Company of its servicing  obligations  under
         this Agreement or any  Reconstitution  Agreement;  (vi) there are no material legal or  governmental  proceedings  pending (or
         known to be  contemplated)  against  the  Company,  any  Subservicer  or any  Third-Party  Originator;  and (vii) there are no
         affiliations,  relationships  or transactions  relating to the Company,  any  Subservicer or any  Third-Party  Originator with
         respect to any  Securitization  Transaction and any party thereto  identified by the related  Depositor of a type described in
         Item 1119 of Regulation AB.

                  (ii)  If so requested by the Purchaser or any Depositor on any date following the date on which  information is first
         provided to the Purchaser or any Depositor  under Section 2(c),  the Company  shall,  within five Business Days following such
         request,  confirm in writing the accuracy of the  representations  and  warranties  set forth in paragraph (i) of this Section
         or, if any such  representation  and  warranty is not accurate as of the date of such  request,  provide  reasonably  adequate
         disclosure of the pertinent facts, in writing, to the requesting party.

         (c)  Information to Be Provided by the Company.

         In connection with any  Securitization  Transaction  the Company shall (1) within five Business Days following  request by the
Purchaser or any  Depositor,  provide to the Purchaser and such Depositor (or, as  applicable,  cause each  Third-Party  Originator and
each  Subservicer  to provide),  in writing  reasonably  required for compliance  with  Regulation  AB, the  information  and materials
specified in paragraphs  (i),  (ii),  (iii) and (vi) of this Section 2(c), and (2) as promptly as  practicable  following  notice to or
discovery by the Company,  provide to the  Purchaser and any Depositor  (as required by  Regulation  AB) the  information  specified in
paragraph (iv) of this Section.

                  (i)  If so requested by the Purchaser or any Depositor,  the Company shall provide such information regarding (x) the
         Company,  as originator of the Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent,  if
         applicable),  or (y) as applicable,  each Third-Party Originator, and (z) as applicable, each Subservicer, as is requested for
         the purpose of compliance  with Items  1103(a)(1),  1105 (subject to paragraph (b) below),  1110,  1117 and 1119 of Regulation
         AB.  Such information shall include, at a minimum:

                           (A)      the originator's form of organization;

                           (B)      to the extent  material,  a description of the  originator's  origination  program and how long the
                  originator has been engaged in originating  residential  mortgage loans, which description shall include a discussion
                  of the  originator's  experience in originating  mortgage loans of a similar type as the Mortgage Loans; if material,
                  information regarding the size and composition of the originator's  origination  portfolio;  and information that may
                  be material to an analysis of the performance of the Mortgage Loans,  including the originators'  credit-granting  or
                  underwriting  criteria for mortgage loans of similar type(s) as the Mortgage Loans and such other  information as the
                  Purchaser or any Depositor may reasonably  request for the purpose of compliance  with Item  1110(b)(2) of Regulation
                  AB;

                           (C)      a brief  description  of any material  legal or  governmental  proceedings  pending (or known to be
                  contemplated by a governmental authority) against the Company, each Third-Party Originator,  if applicable,  and each
                  Subservicer; and

                           (D)      a description of any affiliation or relationship between the Company, each Third-Party  Originator,
                  if applicable,  each Subservicer and any of the following  parties to a Securitization  Transaction,  as such parties
                  are  identified  to the  Company by the  Purchaser  or any  Depositor  in writing  or in the  related  Reconstitution
                  Agreement within five Business Days in advance of such Securitization Transaction:

                                    (1)     the sponsor;
                                    (2)     the depositor;
                                    (3)     the issuing entity;
                                    (4)     any servicer;
                                    (5)     any trustee;
                                    (6)     any originator;
                                    (7)     any significant obligor;
                                    (8)     any enhancement or support provider; and
                                    (9)     any other material transaction party.

                  (ii)     If so requested by the Purchaser or any  Depositor,  and required by  Regulation  AB or as otherwise  agreed
         upon by the  Company,  the  Purchaser  and/or the  Depositor,  the  Company  shall  provide  (or,  as  applicable,  cause each
         Third-Party  Originator  to provide)  Static Pool  Information  with respect to the  mortgage  loans (of a similar type as the
         Mortgage Loans, as reasonably  identified by the Purchaser as provided  below)  originated by (a) the Company,  if the Company
         is an  originator  of  Mortgage  Loans  (including  as an  acquirer  of  Mortgage  Loans from a  Qualified  Correspondent,  if
         applicable),  and/or (b) as applicable,  each Third-Party  Originator.  Such Static Pool Information  shall be prepared by the
         Company (or, if applicable,  the Third-Party  Originator) on the basis of its  reasonable,  good faith  interpretation  of the
         requirements  of Item  1105(a)(1)-(3)  of Regulation  AB. To the extent that there is reasonably  available to the Company (or
         Third-Party  Originator,  as  applicable)  Static Pool  Information  with  respect to more than one  mortgage  loan type,  the
         Purchaser or any Depositor shall be entitled to specify  whether some or all of such  information  shall be provided  pursuant
         to this paragraph.  The content of such Static Pool  Information may be in the form customarily  provided by the Company,  and
         need not be customized for the Purchaser or any Depositor.  Such Static Pool  Information  for each vintage  origination  year
         or prior  securitized  pool, as applicable,  shall be presented in increments no less  frequently than quarterly over the life
         of the  mortgage  loans  included  in the  vintage  origination  year or prior  securitized  pool.  The most  recent  periodic
         increment  must be as of a date no later than 135 days  prior to the date of the  prospectus  or other  offering  document  in
         which the Static Pool  Information  is to be included or  incorporated  by  reference.  The Static Pool  Information  shall be
         provided in an electronic  format that provides a permanent record of the information  provided,  such as a portable  document
         format (pdf) file, or other such electronic format.

                  Promptly  following notice or discovery of a material error (as determined in Company's sole  discretion),  in Static
         Pool  Information  provided  pursuant to the  immediately  preceding  paragraph  (including  an  omission  to include  therein
         information  required to be provided pursuant to such paragraph),  the Company shall provide corrected Static Pool Information
         to the  Purchaser  or any  Depositor,  as  applicable,  in the same format in which  Static Pool  Information  was  previously
         provided to such party by the Company.

                  If so  requested  by the  Purchaser or any  Depositor,  the Company  shall  provide  (or, as  applicable,  cause each
         Third-Party  Originator  to provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental
         expense associated with delivery pursuant to this Agreement),  agreed-upon  procedures letters of certified public accountants
         pertaining to Static Pool Information  relating to prior securitized pools for  securitizations  closed on or after January 1,
         2006 or, in the case of Static Pool  Information  with respect to the Company's or, if  applicable,  Third-Party  Originator's
         originations  or  purchases,  to  calendar  months  commencing  January 1, 2006,  as the  Purchaser  or such  Depositor  shall
         reasonably  request.  Such  statements  and  letters  shall be  addressed  to and be for the  benefit  of such  parties as the
         Purchaser or such Depositor shall designate,  which shall be limited to any Sponsor,  any Depositor,  any broker dealer acting
         as underwriter,  placement agent or initial purchaser with respect to a Securitization  Transaction or any other party that is
         reasonably  and  customarily  entitled to receive  such  statements  and  letters in a  Securitization  Transaction.  Any such
         statement  or  letter  may take the form of a  standard,  generally  applicable  document  accompanied  by a  reliance  letter
         authorizing reliance by the addressees designated by the Purchaser or such Depositor.

                  (iii)    If reasonably  requested by the  Purchaser or any  Depositor,  the Company  shall  provide such  information
         regarding the Company,  as servicer of the Mortgage Loans,  and each  Subservicer  (each of the Company and each  Subservicer,
         for purposes of this  paragraph,  a "Servicer"),  as is reasonably  requested for the purpose of compliance  with Item 1108 of
         Regulation AB.  Such information shall include, at a minimum:

                           (A)      the Servicer's form of organization;

                           (B)      a description of how long the Servicer has been  servicing  residential  mortgage  loans; a general
                  discussion of the Servicer's  experience in servicing assets of any type as well as a more detailed discussion of the
                  Servicer's  experience  in, and procedures  for, the servicing  function it will perform under this Agreement and any
                  Reconstitution  Agreements;  information  regarding the size,  composition and growth of the Servicer's  portfolio of
                  residential  mortgage  loans of a type  similar to the  Mortgage  Loans and  information  on  factors  related to the
                  Servicer that may be material, in the reasonable  determination of the Purchaser or any Depositor, to any analysis of
                  the  servicing of the Mortgage  Loans or the related  asset-backed  securities,  as  applicable,  including,  without
                  limitation:

                                    (1)     whether any prior  securitizations  of  mortgage  loans of a type  similar to the  Mortgage
                           Loans  involving the Servicer have  defaulted or  experienced  an early  amortization  or other  performance
                           triggering  event  because of servicing  during the  three-year  period  immediately  preceding  the related
                           Securitization Transaction;
                                    (2)     the extent of outsourcing the Servicer utilizes;
                                    (3)     whether there has been previous  disclosure of material  noncompliance  with the applicable
                           servicing  criteria  with respect to other  securitizations  of  residential  mortgage  loans  involving the
                           Servicer as a servicer  during the  three-year  period  immediately  preceding  the  related  Securitization
                           Transaction;
                                    (4)     whether  the  Servicer  has been  terminated  as servicer in a  residential  mortgage  loan
                           securitization,  either due to a servicing  default or to  application  of a servicing  performance  test or
                           trigger; and
                                    (5)     such other  information  as the Purchaser or any Depositor may  reasonably  request for the
                           purpose of compliance with Item 1108(b)(2) of Regulation AB;

                           (C)      a description  of any material  changes  during the  three-year  period  immediately  preceding the
                  related  Securitization  Transaction to the Servicer's  policies or procedures with respect to the servicing function
                  it will perform under this  Agreement and any  Reconstitution  Agreements for mortgage loans of a type similar to the
                  Mortgage Loans;

                           (D)      information  regarding the Servicer's financial  condition,  to the extent that there is a material
                  risk that an adverse  financial event or circumstance  involving the Servicer could have a material adverse effect on
                  the performance by the Company of its servicing obligations under this Agreement or any Reconstitution Agreement;

                           (E)      information  regarding  advances  made by the  Servicer on the  Mortgage  Loans and the  Servicer's
                  overall  servicing  portfolio of  residential  mortgage  loans for the three-year  period  immediately  preceding the
                  related Securitization  Transaction,  which may be limited to a statement by an authorized officer of the Servicer to
                  the effect that the Servicer has made all advances  required to be made on residential  mortgage loans serviced by it
                  during such period,  or, if such statement  would not be accurate,  information  regarding the percentage and type of
                  advances not made as required, and the reasons for such failure to advance;

                           (F)      a description of the Servicer's  processes and procedures designed to address any special or unique
                  factors involved in servicing loans of a similar type as the Mortgage Loans;

                           (G)      a description of the Servicer's  processes for handling  delinquencies,  losses,  bankruptcies  and
                  recoveries, such as through liquidation of mortgaged properties, sale of defaulted mortgage loans or workouts; and

                           (H)      information as to how the Servicer defines or determines  delinquencies and charge-offs,  including
                  the effect of any grace period, re-aging, restructuring,  partial payments considered current or other practices with
                  respect to delinquency and loss experience.

                  (iv)     For the purpose of satisfying its reporting  obligation  under the Exchange Act with respect to any class of
         asset-backed  securities,  the Company shall (or shall cause each Subservicer and, if applicable,  any Third-Party  Originator
         to) (a) provide  notice within two (2) Business  Days to the  Purchaser,  any Master  Servicer and any Depositor in writing of
         (1) any merger,  consolidation  or sale of  substantially  all of the assets of the Company,  (2) the Company's  entry into an
         agreement with a Subservicer to perform or assist in the performance of any of the Company's  obligations  under the Agreement
         or any  Reconstitution  Agreement that  qualifies as an "entry into a material  definitive  agreement"  under Item 1.01 of the
         form 8-K, and (b) provide  prompt notice to the Purchaser,  the Master  Servicer and the Depositor of (1) any Event of Default
         under the terms of the Agreement or any  Reconstitution  Agreement to the extent not known by such Purchaser,  Master Servicer
         or Depositor,  and (2) any material  litigation or  governmental  proceedings  involving the Company,  any  Subservicer or any
         Third Party Originator.

                  (v)      To the extent the Purchaser or any Depositor does not itself have an affiliation  or  relationship  required
         to be disclosed  under Item 1119 of Regulation AB that develops  following the closing date of a  Securitization  Transaction,
         the Company shall provide to the Purchaser and any Depositor a description of any such  affiliation or relationship  involving
         the Company,  any Subservicer or any Third-Party  Originator no later than 15 calendar days prior to the date the Depositor is
         required to file its Form 10-K disclosing such  affiliation or  relationship.  For purposes of the foregoing,  the Company (1)
         shall be entitled to assume that the parties to the  Securitization  Transaction  with whom  affiliations or relations must be
         disclosed  are the same as on the closing date if it provides a written  request  (which may be by e-mail) to the Depositor or
         Master Servicer,  as applicable,  requesting such  confirmation  and either obtains such  confirmation or receives no response
         within three (3) Business  Days, (2) shall not be obligated to disclose any  affiliations  or  relationships  that may develop
         after the closing date for the  Securitization  Transaction  with any parties not identified to the Company pursuant to clause
         (D) of  paragraph  (i) of this  Section  2(c),  and (3) shall be entitled to rely upon any written  identification  of parties
         provided by the Depositor, the Purchaser or any master servicer.


                  (v)      As a condition to the succession to the Company or any  Subservicer  as servicer or  subservicer  under this
         Agreement  or any  applicable  Reconstitution  Agreement  related  thereto by any  Person  (i) into which the  Company or such
         Subservicer may be merged or  consolidated,  or (ii) which may be appointed as a successor to the Company or any  Subservicer,
         the Company shall provide to the Purchaser,  any Master  Servicer,  and any Depositor,  at least 15 calendar days prior to the
         effective date of such  succession or  appointment,  (x) written notice to the Purchaser and any Depositor of such  succession
         or appointment and (y) in writing,  all information  reasonably requested by the Purchaser or any Depositor in order to comply
         with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

                  (vi)     Not later than ten days prior to the  deadline  for the  filing of any  distribution  report on Form 10-D in
         respect of any  Securitization  Transaction  that  includes any of the  Mortgage  Loans  serviced by the Company,  the Company
         shall,  to the extent the Company has  knowledge,  provide to the party  responsible  for filing  such report  (including,  if
         applicable,  the Master Servicer)  notice of the occurrence of any of the following  events along with all information,  data,
         and  materials  related  thereto  as may be  required  to be  included  in the  related  distribution  report on Form 10-D (as
         specified in the provisions of Regulation AB referenced below):

                           (a)      any  material  modifications,  extensions  or waivers of Mortgage  Loan terms,  fees,  penalties or
                  payments during the  distribution  period or that have  cumulatively  become material over time (Item  1121(a)(11) of
                  Regulation AB);

                           (b)      material  breaches of Mortgage Loan  representations  or warranties or transaction  covenants under
                  the Existing Agreement, as amended herein (Item 1121(a)(12) of Regulation AB): and

                           (c)      information regarding any Mortgage Loan changes (such as, additions,  substitutions or repurchases)
                  and any material changes in origination,  underwriting, or other criteria for acquisition or selection of pool assets
                  (Item 1121(a)(14) of Regulation AB).

                  (vii)    In addition to such  information  as the  Company,  as servicer,  is obligated to provide  pursuant to other
         provisions of this  Agreement,  if  reasonably  requested by the  Purchaser or any  Depositor,  the Company shall provide such
         information  which is available to the Company,  regarding  the servicing of the Mortgage  Loans as is reasonably  required to
         facilitate preparation of distribution reports in accordance with Item 1121 of Regulation AB.

         (d)      Servicer Compliance Statement.

         On or before March 5 of each calendar  year,  commencing in 2007, the Company shall deliver to the Purchaser and any Depositor
a statement of  compliance  addressed to the Purchaser and such  Depositor and signed by an authorized  officer of the Company,  to the
effect that (i) a review of the Company's  servicing  activities during the immediately  preceding calendar year (or applicable portion
thereof) and of its performance  under the servicing  provisions of this Agreement and any applicable  Reconstitution  Agreement during
such period has been made under such officer's  supervision,  and (ii) to the best of such officers'  knowledge,  based on such review,
the Company has fulfilled all of its servicing  obligations  under this  Agreement and any applicable  Reconstitution  Agreement in all
material  respects  throughout such calendar year (or applicable  portion  thereof) or, if there has been a failure to fulfill any such
obligation  in any material  respect,  specifically  identifying  each such failure known to such officer and the nature and the status
thereof.

         (e)      Report on Assessment of Compliance and Attestation.

                  (i)      On or before March 5 of each calendar year, commencing in 2007, the Company shall:

                           (A)      deliver  to the  Purchaser  and any  Depositor  a report  regarding  the  Company's  assessment  of
                  compliance  with the Servicing  Criteria  during the  immediately  preceding  calendar  year, as required under Rules
                  13a-18 and  15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB.  Such  report  shall be  addressed  to the
                  Purchaser  and such  Depositor  and signed by an  authorized  officer of the Company,  and shall  address each of the
                  applicable  Servicing  Criteria  specified on a certification  substantially in the form of Exhibit A hereto (wherein
                  "investor"  shall mean the Master  Servicer)  delivered  to the  Purchaser  concurrently  with the  execution of this
                  Agreement;

                           (B)      deliver to the  Purchaser and any Depositor a report of a registered  public  accounting  firm that
                  attests to, and reports on, the assessment of compliance made by the Company and delivered  pursuant to the preceding
                  paragraph.  Such  attestation  shall be in accordance  with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X under the
                  Securities Act and the Exchange Act;

                           (C)      if required by  Regulation  AB, cause each  Subservicer  and each  Subcontractor  determined by the
                  Company pursuant to Section 2(f)(ii) to be "participating in the servicing  function" within the meaning of Item 1122
                  of Regulation AB (each,  a  "Participating  Entity"),  to deliver to the Purchaser and any Depositor an assessment of
                  compliance and accountants' attestation as and when provided in paragraphs (A) and (B) of this Section 2(e)(i); and

                           (D)      deliver or, if required by Regulation AB, cause each  Subservicer  and  Subcontractor  described in
                  Section  2(e)(i)(C)  above to deliver to the Purchaser,  Depositor or any other Person that will be  responsible  for
                  signing the certification (a "Sarbanes  Certification")  required by Rules 13a-14(d) and 15d-14(d) under the Exchange
                  Act (pursuant to Section 302 of the Sarbanes-Oxley  Act of 2002) on behalf of an asset-backed  issuer with respect to
                  a Securitization Transaction a certification,  signed by the appropriate officer of the Company, in the form attached
                  hereto as Exhibit B; provided that such certification  delivered by the Company may not be filed as an exhibit to, or
                  included in, any filing with the Commission.

         The Company  acknowledges  that the party  identified  in clause  (i)(D) above may rely on the  certification  provided by the
Company  pursuant to such clause in signing a Sarbanes  Certification  and filing such with the  Commission.  Neither the Purchaser nor
any Depositor will request  deliver of a  certification  under clause (D) above unless the Purchaser,  Depositor or any other Person is
required  under the Exchange  Act to file an annual  report on Form 10-K with  respect to an issuing  entity whose asset pool  includes
Mortgage Loans.

                  (ii)     Each assessment of compliance  provided by a Subservicer  pursuant to Section  2(e)(i)(A) shall address each
         of the applicable  Servicing Criteria specified on a certification  substantially in the form of Exhibit A hereto delivered to
         the Purchaser  concurrently  with the execution of this Agreement or, in the case of a Subservicer  subsequently  appointed as
         such, on or prior to the date of such  appointment.  An assessment of compliance  provided by a Participating  Entity pursuant
         to Section  2(e)(i)(C)  need not address any  elements of the  Servicing  Criteria  other than those  specified by the Company
         pursuant to Section 2(f).

                  (iii)    If reasonably requested by the Purchaser or any Depositor,  the Company shall provide to the Purchaser,  any
         Master  Servicer or any  Depositor,  evidence  of the  authorization  of the person  signing any  certification  or  statement
         pursuant to Section 2(d) or 2(e) of this Agreement.

         (f)      Use of Subservicers and Subcontractors.

         The Company  shall not hire or otherwise  utilize the services of any  Subservicer  to fulfill any of the  obligations  of the
Company as servicer under this Agreement or any related  Reconstitution  Agreement  unless the Company  complies with the provisions of
paragraph (i) of this  Subsection  (f). The Company shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall
not permit any  Subservicer to hire or otherwise  utilize the services of any  Subcontractor,  to fulfill any of the obligations of the
Company as servicer under this Agreement or any related  Reconstitution  Agreement  unless the Company  complies with the provisions of
paragraph (ii) of this Subsection (f).

                  (i)      It shall not be  necessary  for the Company to seek the consent of the  Purchaser  or any  Depositor  to the
         utilization  of any  Subservicer.  If required by Regulation AB, the Company shall cause any  Subservicer  used by the Company
         (or by any  Subservicer)  for the benefit of the Purchaser and any Depositor to comply with the provisions of this Section and
         with Sections  2(b),  2(c)(iii),  2(c)(v),  2(d), and 2(e) of this  Agreement , and to provide the  information  required with
         respect to such  Subservicer  under Section  2(c)(iv) of this  Agreement.  The Company shall be responsible for obtaining from
         each  Subservicer  and  delivering  to the  Purchaser  and any  Depositor  any servicer  compliance  statement  required to be
         delivered by such  Subservicer  under Section 2(d), any assessment of compliance and  attestation  required to be delivered by
         such  Subservicer  under Section 2(e) and any  certification  required to be delivered to the Person that will be  responsible
         for signing the Sarbanes Certification under Section 2(e) as and when required to be delivered.

                  (ii)     It shall not be  necessary  for the Company to seek the consent of the  Purchaser  or any  Depositor  to the
         utilization  of any  Subcontractor.  If required by  Regulation  AB, the Company shall  promptly  upon request  provide to the
         Purchaser  and any  Depositor  (or any  designee  of the  Depositor,  such as a master  servicer or  administrator)  a written
         description  of the role and function of each  Subcontractor  utilized by the Company or any  Subservicer,  specifying (A) the
         identity of each such  Subcontractor,  (B) which (if any) of such  Subcontractors  are Participating  Entities,  and (C) which
         elements of the  Servicing  Criteria will be addressed in  assessments  of compliance  provided by each  Participating  Entity
         identified pursuant to clause (B) of this paragraph.

         The Company  shall cause any such  Participating  Entity  used by the Company (or by any  Subservicer)  for the benefit of the
Purchaser  and any Depositor to comply with the  provisions of Section 2(e) of this  Agreement.  The Company shall be  responsible  for
obtaining  from each  Participating  Entity and  delivering  to the Purchaser  and any  Depositor  any  assessment  of  compliance  and
attestation  and  certificate  required to be  delivered by such  Participating  Entity under  Section  2(e),  in each case as and when
required to be delivered.

         (g)      Indemnification; Remedies.

                  (i)      The  Company  shall  indemnify  the  Purchaser  and  each  of  the  following  parties  participating  in  a
         Securitization  Transaction:  each sponsor and issuing  entity;  each Person  responsible  for the  execution or filing of any
         report  required to be filed with the  Commission  with  respect to such  Securitization  Transaction,  or for  execution of a
         certification  pursuant to Rule  13a-14(d)  or Rule  15d-14(d)  under the  Exchange  Act with  respect to such  Securitization
         Transaction;  each  Person who  controls  any of such  parties  (within the  meaning of Section 15 of the  Securities  Act and
         Section 20 of the Exchange  Act);  and the  respective  present and former  directors,  officers and  employees of each of the
         foregoing and of the Depositor, and shall hold each of them harmless from and against any losses, damages,  penalties,  fines,
         forfeitures,  legal fees and expenses and related costs,  judgments,  and any other costs,  fees and expenses that any of them
         may sustain arising out of or based upon:

                           (A)(1)   any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any  written
                  information,  written report, certification or other material provided under this Amendment Reg AB by or on behalf of
                  the Company, or provided under this Amendment Reg AB by or on behalf of any Subservicer,  Participating Entity or, if
                  applicable,  Third-Party  Originator  (collectively,  the  "Company  Information"),  or (2) the  omission  or alleged
                  omission to state in the Company  Information  a material fact  required to be stated in the Company  Information  or
                  necessary in order to make the statements  therein, in the light of the circumstances under which they were made, not
                  misleading;  provided,  by way of  clarification,  that clause (2) of this  paragraph  shall be  construed  solely by
                  reference to the Company  Information  and not to any other  information  communicated  in connection  with a sale or
                  purchase of  securities,  without  regard to whether  the Company  Information  or any portion  thereof is  presented
                  together with or separately from such other information;

                           (B)      any  failure  by the  Company,  any  Subservicer,  any  Participating  Entity  or  any  Third-Party
                  Originator to deliver any  information,  report,  certification,  accountants'  letter or other  material when and as
                  required under this Amendment Reg AB,  including any failure by the Company to identify  pursuant to Section 2(f)(ii)
                  any Participating Entity; or

                           (C)      any breach by the  Company of a  representation  or warranty  set forth in Section  2(b)(i) or in a
                  writing  furnished  pursuant  to Section  2(b)(ii)  and made as of a date prior to the  closing  date of the  related
                  Securitization  Transaction,  to the extent that such breach is not cured by such closing  date, or any breach by the
                  Company of a representation or warranty in a writing furnished  pursuant to Section 2(b)(ii) to the extent made as of
                  a date subsequent to such closing date.

         In the case of any failure of performance  described in clause (i)(B) of this Section,  the Company shall  promptly  reimburse
the Purchaser,  any Depositor,  as applicable,  and each Person  responsible  for the execution or filing of any report  required to be
filed with the  Commission  with respect to such  Securitization  Transaction,  or for  execution of a  certification  pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such Securitization  Transaction,  for all costs reasonably incurred
by each such party in order to obtain the information,  report,  certification,  accountants' letter or other material not delivered as
required by the Company, any Subservicer, any Participating Entity or any Third-Party Originator.

                  (ii)     (A)      Any  failure  by the  Company,  any  Subservicer,  any  Participating  Entity  or  any  Third-Party
         Originator to deliver any  information,  report,  certification,  accountants'  letter or other  material when and as required
         under this  Amendment  Reg AB , which  continues  unremedied  for three  Business  Days after  receipt by the  Company and the
         applicable  Subservicer,  Subcontractor,  or  Third-Party  Originator of written  notice of such failure from the Purchaser or
         Depositor  shall,  except as provided in clause (B) of this  paragraph,  constitute  an Event of Default  with  respect to the
         Company under this Agreement and any applicable  Reconstitution  Agreement,  and shall entitle the Purchaser or Depositor,  as
         applicable,  in its sole  discretion to terminate the rights and  obligations  of the Company as servicer under this Agreement
         and/or any applicable  Reconstitution  Agreement related thereto without payment  (notwithstanding  anything in this Agreement
         or any applicable  Reconstitution  Agreement  related thereto to the contrary) of any  compensation to the Company (and if the
         Company is servicing  any of the Mortgage  Loans in a  Securitization  Transaction,  appoint a successor  servicer  reasonably
         acceptable to any Master Servicer for such Securitization  Transaction);  provided,  however it is understood that the Company
         shall retain any rights pursuant to which it may be entitled to receive  reimbursement  for unreimbursed  Monthly Advances and
         Servicing Advances made by the Company under this Agreement and/or any applicable  Reconstitution  Agreement.  Notwithstanding
         anything  to the  contrary  set forth  herein,  to the extent  that any  provision  of this  Agreement  and/or any  applicable
         Reconstitution  Agreement  expressly provides for the survival of certain rights or obligations  following  termination of the
         Company as servicer, such provision shall be given effect.

                           (B)      Any  failure  by  the  Company,  any  Subservicer  or  any  Participating  Entity  to  deliver  any
                  information,  report,  certification  or accountants'  letter required under Regulation AB when and as required under
                  Section  2(d) or 2(e),  including  any failure by the Company to identify a  Participating  Entity,  which  continues
                  unremedied for ten calendar days after the date on which such  information,  report,  certification  or  accountants'
                  letter was  required to be delivered  shall  constitute  an Event of Default  with respect to the Company  under this
                  Agreement and any applicable  Reconstitution  Agreement, and shall entitle the Purchaser or Depositor, as applicable,
                  in its sole  discretion  to terminate  the rights and  obligations  of the Company as servicer  under this  Agreement
                  and/or any applicable  Reconstitution  Agreement without payment  (notwithstanding  anything in this Agreement to the
                  contrary) of any  compensation to the Company;  provided,  however it is understood that the Company shall retain any
                  rights pursuant to which it may be entitled to receive  reimbursement for unreimbursed Monthly Advances and Servicing
                  Advances made by the Company under this Agreement  and/or any applicable  Reconstitution  Agreement.  Notwithstanding
                  anything to the contrary set forth herein,  to the extent that any provision of this Agreement  and/or any applicable
                  Reconstitution  Agreement expressly provides for the survival of certain rights or obligations  following termination
                  of the Company as servicer, such provision shall be given effect.

                           (C)      The Company shall  promptly  reimburse the  Purchaser (or any affected  designee of the  Purchaser,
                  such as a master servicer) and any Depositor,  as applicable,  for all reasonable  expenses incurred by the Purchaser
                  (or such  designee) or such  Depositor as such are incurred,  in connection  with the  termination  of the Company as
                  servicer  and the  transfer of  servicing  of the Mortgage  Loans to a successor  servicer.  The  provisions  of this
                  paragraph  shall not limit  whatever  rights the  Company,  the  Purchaser  or any  Depositor  may have  under  other
                  provisions of this Agreement  and/or any applicable  Reconstitution  Agreement or otherwise,  whether in equity or at
                  law, such as an action for damages, specific performance or injunctive relief.

                  (iii)    The Purchaser agrees to indemnify and hold harmless the Company, any Subservicer,  any Participating Entity,
         and, if applicable,  any Third-Party  Originator,  each Person who controls any of such parties (within the meaning of Section
         15 of the Securities Act and Section 20 of the Exchange Act), and the respective  present and former  directors,  officers and
         employees  of each of the  foregoing  from and against any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and
         expenses and related costs,  judgments,  and any other costs, fees and expenses that any of them may sustain arising out of or
         based upon any untrue  statement or alleged untrue  statement of any material fact contained in any filing with the Commission
         with respect to a  Securitization  Transaction or the omission or alleged  omission to state in any filing with the Commission
         with  respect to a  Securitization  Transaction  a material  fact  required to be stated or necessary to be stated in order to
         make the statements  therein,  in the light of the circumstances  under which they were made, not misleading,  in each case to
         the extent,  but only to the extent,  that such untrue  statement,  alleged untrue  statement,  omission,  or alleged omission
         relates to any filing with the Commission with respect to a Securitization Transaction other than the Company Information.

                  (iv)     If the  indemnification  provided for herein is unavailable or insufficient to hold harmless the indemnified
         party,  then the indemnifying  party agrees that it shall  contribute to the amount paid or payable by such indemnified  party
         as a result of any  claims,  losses,  damages  or  liabilities  uncured by such  indemnified  party in such  proportion  as is
         appropriate to reflect the relative fault of such indemnified party on the one hand and the indemnifying party on the other.

                  (v)      This indemnification  shall survive the termination of this Amendment Reg AB or the termination of any party
         to this Amendment Reg AB.

3.       Notwithstanding  any other  provision of this  Amendment  Reg AB, the Company  shall seek the consent of the Purchaser for the
utilization  of all  Subservicers  and  Participating  Entities,  when  required by and in  accordance  with the terms of the  Existing
Agreement.

4.       The  Existing  Agreement  is hereby  amended  by adding the  Exhibits  attached  hereto as Exhibit A and  Exhibit B to the end
thereto.  References in this Amendment Reg AB to "this  Agreement" or words of similar  import  (including  indirect  references to the
Agreement)  shall be deemed to be  references  to the  Existing  Agreement  as amended by this  Amendment  Reg AB.  Except as expressly
amended and modified by this  Amendment  Reg AB, the  Agreement  shall  continue to be, and shall  remain,  in full force and effect in
accordance  with its terms.  In the event of a conflict  between this Amendment Reg AB and any other  document or agreement,  including
without limitation the Existing Agreement, this Amendment Reg AB shall control.

5.       All notification pursuant to Section 2(c)(iv) should be sent to:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX  75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

                  With a copy to:

                  Bear, Stearns  &amp; Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY  10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  All notification pursuant to Section 2(c)(iv)(4) should be sent to:

                  EMC Mortgage Corporation
                  Two Mac Arthur Ridge
                  909 Hidden Ridge Drive, Suite 200
                  Irving, TX  75038
                  Attention:  Associate General Counsel for Loan Administration
                  Facsimile:  (972) 831-2555

                  With copies to:

                  Bear, Stearns  &amp; Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY  10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX  75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

         All notifications to any Master Servicer, to the extent such "Master Servicer" is Wells Fargo, should be sent to:

                  UPS/FedEx Delivery:

                  9062 Old Annapolis Road
                  Columbia, MD  21045
                  Attention: Corporate Trust Group, [Insert Deal Name]

                  USPS Delivery:

                  P.O. Box 98
                  Columbia, MD  21046
                  Attention: Corporate Trust Group, [Insert Deal Name]

6.       This  Amendment  Reg AB shall be  governed  by and  construed  in  accordance  with the laws of the State of New York  without
reference to its conflict of laws provisions  (other than Section 5-1401 of the General  Obligation Law), and the  obligations,  rights
and remedies of the parties hereunder shall be determined accordance with such laws.


7.                                               This Amendment Reg AB may be executed in one or more counterparts and by different
parties hereto on separate counterparts, each of which, when so executed, shall constitute one and the same agreement.  This
Amendment Reg AB will become effective as of the date first mentioned above.  This Amendment Reg AB shall bind and inure to the
benefit of and be enforceable by the Company and the Purchaser and the respective permitted successors and assigns of the Company and
the successors and assigns of the Purchaser.


                                                       [Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by their respective officers thereunto duly authorized as
of the day and year first above written.

                                                     EMC MORTGAGE CORPORATION

                                                     Purchaser

                                                     By:_________________________________
                                                     Name:_______________________________
                                                     Title:______________________________


                                                     COUNTRYWIDE HOME LOANS, INC.
Company
By:_____________________________
Name:___________________________
Title:__________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT A

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall  address,  at a minimum,  the
applicable criteria identified below as "Applicable Servicing Criteria":

_________________________________________________________________________________________________________________
                                                                                           Applicable Servicing
                                   Servicing Criteria                                            Criteria
-------------------- --------------------------------------------------------------------- ----------------------
     Reference                                     Criteria
-------------------- --------------------------------------------------------------------- ----------------------
                                       General Servicing Considerations
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(i)        Policies and procedures  are  instituted to monitor any  performance            X
                     or other  triggers  and  events of default  in  accordance  with the
                     transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(ii)       If  any  material  servicing  activities  are  outsourced  to  third            X
                     parties,  policies  and  procedures  are  instituted  to monitor the
                     third  party's   performance  and  compliance  with  such  servicing
                     activities.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(iii)      Any  requirements  in  the  transaction  agreements  to  maintain  a
                     back-up servicer for the mortgage loans are maintained.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(iv)       A fidelity bond and errors and omissions  policy is in effect on the            X
                     party   participating  in  the  servicing  function  throughout  the
                     reporting  period  in  the  amount  of  coverage   required  by  and
                     otherwise  in   accordance   with  the  terms  of  the   transaction
                     agreements.
-------------------- --------------------------------------------------------------------- ----------------------
                                      Cash Collection and Administration
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(i)        Payments  on  mortgage  loans  are  deposited  into the  appropriate            X
                     custodial  bank accounts and related bank clearing  accounts no more
                     than two business days  following  receipt,  or such other number of
                     days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(ii)       Disbursements  made via wire  transfer on behalf of an obligor or to            X
                     an investor are made only by authorized personnel.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(iii)      Advances of funds or guarantees  regarding  collections,  cash flows            X
                     or  distributions,  and any  interest or other fees charged for such
                     advances,  are made,  reviewed  and  approved  as  specified  in the
                     transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
                     The  related  accounts  for the  transaction,  such as cash  reserve
                     accounts    or    accounts     established     as    a    form    of
                     overcollateralization,   are  separately   maintained   (e.g.,  with            X
                     respect  to  commingling  of cash) as set  forth in the  transaction
1122(d)(2)(iv)       agreements.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(v)        Each  custodial   account  is  maintained  at  a  federally  insured            X
                     depository  institution as set forth in the transaction  agreements.
                     For  purposes  of  this  criterion,  "federally  insured  depository
                     institution" with respect to a foreign  financial  institution means
                     a foreign financial  institution that meets the requirements of Rule
                     13k-1(b)(1) of the Securities Exchange Act.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(vi)       Unissued  checks  are  safeguarded  so  as to  prevent  unauthorized            X
                     access.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(vii)      Reconciliations   are   prepared   on  a   monthly   basis  for  all            X
                     asset-backed  securities related bank accounts,  including custodial
                     accounts and related bank clearing accounts.  These  reconciliations
                     are (A)  mathematically  accurate;  (B) prepared  within 30 calendar
                     days after the bank  statement  cutoff date, or such other number of
                     days  specified  in the  transaction  agreements;  (C)  reviewed and
                     approved  by  someone   other  than  the  person  who  prepared  the
                     reconciliation;  and (D) contain explanations for reconciling items.
                     These  reconciling  items are  resolved  within 90 calendar  days of
                     their  original  identification,   or  such  other  number  of  days
                     specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
                                      Investor Remittances and Reporting
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(3)(i)        Reports  to  investors,   including  those  to  be  filed  with  the            X
                     Commission,  are  maintained  in  accordance  with  the  transaction
                     agreements and  applicable  Commission  requirements.  Specifically,
                     such  reports (A) are prepared in  accordance  with  timeframes  and
                     other  terms set forth in the  transaction  agreements;  (B) provide
                     information  calculated  in accordance  with the terms  specified in
                     the  transaction  agreements;  (C) are filed with the  Commission as
                     required  by  its  rules  and   regulations;   and  (D)  agree  with
                     investors'  or  the  trustee's   records  as  to  the  total  unpaid
                     principal  balance  and number of  mortgage  loans  serviced  by the
                     Servicer.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(3)(ii)       Amounts due to investors  are  allocated  and remitted in accordance            X
                     with timeframes,  distribution priority and other terms set forth in
                     the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
                     Disbursements  made to an investor  are posted  within two  business
                     days to the  Servicer's  investor  records,  or such other number of            X
1122(d)(3)(iii)      days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
                     Amounts  remitted to investors  per the investor  reports agree with
                     cancelled  checks,  or other  form of  payment,  or  custodial  bank            X
1122(d)(3)(iv)       statements.
-------------------- --------------------------------------------------------------------- ----------------------
                                          Pool Asset Administration
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(i)        Collateral  or security on mortgage  loans is maintained as required            X
                     by the transaction agreements or related mortgage loan documents.
-------------------- --------------------------------------------------------------------- ----------------------
                     Mortgage loan and related  documents are  safeguarded as required by            X
1122(d)(4)(ii)       the transaction agreements
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(iii)      Any  additions,  removals  or  substitutions  to the asset  pool are            X
                     made,  reviewed and approved in  accordance  with any  conditions or
                     requirements in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(iv)       Payments  on  mortgage  loans,   including  any  payoffs,   made  in            X
                     accordance  with the related  mortgage loan  documents are posted to
                     the Servicer's  obligor records maintained no more than two business
                     days after  receipt,  or such other number of days  specified in the
                     transaction  agreements,  and  allocated to  principal,  interest or
                     other items (e.g.,  escrow) in accordance with the related  mortgage
                     loan documents.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(v)        The Servicer's  records  regarding the mortgage loans agree with the            X
                     Servicer's  records with respect to an  obligor's  unpaid  principal
                     balance.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(vi)       Changes  with  respect  to  the  terms  or  status  of an  obligor's            X
                     mortgage  loans (e.g.,  loan  modifications  or re-agings) are made,
                     reviewed and approved by  authorized  personnel in  accordance  with
                     the transaction agreements and related pool asset documents.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(vii)      Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,            X
                     modifications  and deeds in lieu of  foreclosure,  foreclosures  and
                     repossessions,   as  applicable)   are   initiated,   conducted  and
                     concluded in accordance  with the  timeframes or other  requirements
                     established by the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(viii)     Records  documenting  collection  efforts are maintained  during the            X
                     period  a  mortgage  loan  is  delinquent  in  accordance  with  the
                     transaction  agreements.  Such records are  maintained on at least a
                     monthly  basis,  or such other period  specified in the  transaction
                     agreements,  and  describe  the entity's  activities  in  monitoring
                     delinquent  mortgage  loans  including,  for  example,  phone calls,
                     letters and payment  rescheduling  plans in cases where  delinquency
                     is deemed temporary (e.g., illness or unemployment).
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(ix)       Adjustments  to interest rates or rates of return for mortgage loans            X
                     with variable rates are computed based on the related  mortgage loan
                     documents.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(x)        Regarding  any funds  held in trust for an  obligor  (such as escrow            X
                     accounts):  (A) such  funds are  analyzed,  in  accordance  with the
                     obligor's  mortgage loan documents,  on at least an annual basis, or
                     such other  period  specified  in the  transaction  agreements;  (B
                     interest  on such  funds  is  paid,  or  credited,  to  obligors  in
                     accordance with  applicable  mortgage loan documents and state laws;
                     and (C) such funds are  returned to the  obligor  within 30 calendar
                     days of full repayment of the related  mortgage loans, or such other
                     number of days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(xi)       Payments  made on behalf  of an  obligor  (such as tax or  insurance            X
                     payments)  are made on or before the related  penalty or  expiration
                     dates,  as  indicated on the  appropriate  bills or notices for such
                     payments,  provided  that  such  support  has been  received  by the
                     servicer at least 30  calendar  days prior to these  dates,  or such
                     other number of days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(xii)      Any late  payment  penalties  in  connection  with any payment to be            X
                     made on behalf of an obligor are paid from the servicer's  funds and
                     not charged to the  obligor,  unless the late payment was due to the
                     obligor's error or omission.
-------------------- --------------------------------------------------------------------- ----------------------
                     Disbursements  made on behalf of an obligor  are  posted  within two
                     business days to the obligor's  records  maintained by the servicer,
                     or  such  other  number  of  days   specified  in  the   transaction            X
1122(d)(4)(xiii)     agreements.
-------------------- --------------------------------------------------------------------- ----------------------

-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)      Delinquencies,    charge-offs   and   uncollectible   accounts   are            X
                     recognized   and  recorded  in  accordance   with  the   transaction
                     agreements.
-------------------- --------------------------------------------------------------------- ----------------------
                     Any  external  enhancement  or  other  support,  identified  in Item
                     1114(a)(1)  through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)       as set forth in the transaction agreements.
_________________________________________________________________________________________________________________




                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:__________________________________


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT B


                                                     FORM OF ANNUAL CERTIFICATION

         I.       The [                   ] agreement dated as of [      ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,   ________________________________,   the  _______________________  of  Countrywide  Home  Loans,  Inc.,  certify  to  [the
Purchaser],  [the Depositor],  [Master Servicer],  [Securities  Administrator] or [Trustee],  and its officers,  with the knowledge and
intent that they will rely upon this certification, that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in accordance with Item 1123 of
         Regulation AB (the "Compliance  Statement"),  the report on assessment of the Company's compliance with the servicing criteria
         set forth in Item 1122(d) of Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange Act of 1934,  as amended  (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered  by the Company to the  [Depositor]  [Master  Servicer]  [Securities  Administrator]  or  [Trustee]  pursuant to the
         Agreement (collectively, the "Company Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain any untrue
         statement of a material  fact or omit to state a material  fact  necessary to make the  statements  made,  in the light of the
         circumstances  under  which such  statements  were made,  not  misleading  with  respect to the period of time  covered by the
         Company Servicing Information;

                  (3)      Based on my  knowledge,  all of the  Company  Servicing  Information  required to be provided by the Company
         under the Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] or [Trustee];

                  (4)      I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and
         based on my knowledge and the compliance  review  conducted in preparing the  Compliance  Statement and except as disclosed in
         the Compliance  Statement,  the Servicing  Assessment or the  Attestation  Report,  the Company has fulfilled its  obligations
         under the Agreement; and

                                                [Intentionally Left Blank]




--------------------------------------------------------------------------------




                  (5)      The  Compliance  Statement  required to be  delivered  by the Company  pursuant to this  Agreement,  and the
         Servicing  Assessment and Attestation  Report required to be provided by the Company and by each Subservicer and Participating
         Entity  pursuant to the  Agreement,  have been  provided to the  [Depositor]  [Master  Servicer].  Any  material  instances of
         noncompliance  described in such reports have been disclosed to the [Depositor]  [Master  Servicer].  Any material instance of
         noncompliance with the Servicing Criteria has been disclosed in such reports.


                                                     Date:___________________________________


                                                     By:_____________________________________
                                                     Name:___________________________________
                                                     Title:__________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT H-2

                            ______________________________________________________________________________






                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                                 Owner

                                                                  and

                                                       EMC MORTGAGE CORPORATION
                                                               Servicer




                                                          SERVICING AGREEMENT

                                                      Dated as of January 1, 2007





                                   _________________________________________________________________




--------------------------------------------------------------------------------




EXHIBITS


Exhibit A         Mortgage Loan Schedule

Exhibit B         Custodial Account Letter Agreement

Exhibit C         Escrow Account Letter Agreement

Exhibit D         Form of Request for Release

Exhibit E         Reporting Data for Monthly Report

Exhibit F         Reporting Data for Defaulted Loans

Exhibit G         Form of Owner Certification

Exhibit H         Summary of Regulation AB Servicing Criteria

Exhibit I         Summary of Applicable Regulation AB Requirements

Exhibit J         Servicing Criteria to be Addressed in Assessment of Compliance

Exhibit K         Reporting Data for Realized Losses and Gains




--------------------------------------------------------------------------------




         THIS IS A SERVICING  AGREEMENT,  dated as of January 1, 2007, and is executed between Structured Asset Mortgage Investments II
Inc. (the "Owner") and EMC Mortgage Corporation (the "Servicer").

                                                         W I T N E S S E T H :

         WHEREAS, the Owner is the owner of the Mortgage Loans;

         WHEREAS, the Owner and the Servicer wish to prescribe the permanent management, servicing and control of the Mortgage Loans;

         NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Owner and the Servicer agree as follows:

                                                               ARTICLE I
                                                              DEFINITIONS

         Section 1.01.  Defined Terms.

         Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the
following meaning specified in this Article:

         Accepted Servicing Practices:   The procedures, including prudent collection and loan administration procedures, and the
standard of care (i) employed by prudent mortgage servicers which service mortgage loans of the same type as the Mortgage Loans in
the jurisdictions in which the related Mortgage Properties are located or (ii) in accordance with the Fannie Mae Guide or Freddie Mac
Guide, subject to any variances negotiated with Fannie Mae or Freddie Mac and subject to the express provisions of this Agreement.
Such standard of care shall not be lower than that the Servicer customarily employs and exercises in servicing and administering
similar mortgage loans for its own account and shall be in full compliance with all federal, state, and local laws, ordinances, rules
and regulations.

         Adjustment Date:  As to each ARM Loan, the date on which the Mortgage Interest Rate is adjusted in accordance with the terms
of the related Mortgage Note.

         Agreement:  This Servicing Agreement including all exhibits hereto, amendments hereof and supplements hereto.

         ARM Loans: First lien, conventional, 1-4 family residential Mortgage Loans with interest rates which adjust from time to
time in accordance with the related Index and are subject to Periodic Rate Caps and Lifetime Rate Caps and which may permit
conversion to fixed interest rates.

         Business Day:   Any day other than (i) a Saturday or Sunday, or (ii) a legal holiday in the States of Maryland, Minnesota,
New York or the jurisdiction in which the Servicer conducts its servicing activities, or (iii) a day on which banks in the States of
Maryland, Minnesota, New York or the jurisdiction in which the Servicer conducts its servicing activities are authorized or obligated
by law or executive order to be closed.

         Code:  The Internal Revenue Code of 1986, as it may be amended from time to time, or any successor statute thereto, and
applicable U.S. Department of the Treasury regulations issued pursuant thereto.

         Commission or SEC:  The Securities and Exchange Commission.

         Condemnation Proceeds:  All awards or settlements in respect of a Mortgaged Property, whether permanent or temporary,
partial or entire, by exercise of the power of eminent domain or condemnation, to the extent not required to be released to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Custodial Account:   One or more demand account or accounts created and maintained pursuant to Section 4.04 which shall be
entitled "EMC Custodial Account in trust for SAMI II, Owner of Whole Loan Mortgages and various Mortgagors" established at a
Qualified Depository, each of which accounts shall be held by such Qualified Depository in  a fiduciary capacity, separate and apart
from its funds and general assets.

         Custodian:  Wells Fargo Bank, National Association, or such other custodian as Owner shall designate.

         Cut-off Date:  The open of business on January 1, 2007.

         Delinquent:  As defined in the related pooling and servicing agreement.

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Pass-Through Transfer.

         Determination Date: The 15th day (or if such 15th day is not a Business Day, the Business Day immediately preceding such
15th day) of the month of the Remittance Date.

         Due Date:   Each day on which payments of principal and interest are required to be paid in accordance with the terms of the
related Mortgage Note, exclusive of any days of grace.

         Due Period:   With respect to each Remittance Date, the period commencing on the second day of the month preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Escrow Account:   The separate trust account or accounts created and maintained pursuant to Section 4.06 which shall be
entitled "EMC Escrow Account, in trust for SAMI II, Owner of Whole Loan Mortgages and various Mortgagors" and shall be established at
a Qualified Depository, each of which accounts shall in no event contain funds in excess of the FDIC insurance limits.

         Escrow Payments:   With respect to any Mortgage Loan, the amounts constituting ground rents, taxes, assessments, water
rates, sewer rents, municipal charges, mortgage insurance premiums, fire and hazard insurance premiums, condominium charges, and any
other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:   Any one of the conditions or circumstances enumerated in Section 9.01.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Fannie Mae:  Fannie Mae, or any successor thereto.

         Fannie Mae Guide:   The Fannie Mae Selling Guide and the Fannie Mae Servicing Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Servicer pursuant to Section 4.12.

         FIRREA:   The Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended from time to time.

         Freddie Mac:  Freddie Mac, or any successor thereto.

         Freddie Mac Guide:   The Freddie Mac Selling Guide and the Freddie Mac Servicing Guide and all amendments or additions
thereto.

         Full Principal Prepayment:  A Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage Loan.

         GAAP:  Generally accepted accounting procedures, consistently applied.

         HUD:   The United States Department of Housing and Urban Development or any successor.

         Index:  With respect to each ARM Loan, on the related Adjustment Date, the index used to determine the Mortgage Interest
Rate on each such ARM Loan.

         Insurance Proceeds:   With respect to each Mortgage Loan, proceeds of insurance policies insuring the Mortgage Loan or the
related Mortgaged Property.

         Lifetime Rate Cap:   With respect to each ARM Loan, the maximum Mortgage Interest Rate over the term of such Mortgage Loan,
as specified in the related Mortgage Note.

         Liquidation Proceeds:   Amounts, other than Insurance Proceeds and Condemnation Proceeds, received in connection with the
liquidation of a defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage Loan, trustee's sale, foreclosure
sale or otherwise, other than amounts received following the acquisition of an REO Property pursuant to Section 4.13.

         Margin:  With respect to each ARM Loan, the fixed percentage amount set forth in each related Mortgage Note which is added
to the Index in order to determine the related Mortgage Interest Rate.

         Master Servicer:  Wells Fargo Bank, National Association, its successors in interest and assigns, or any successor thereto
designated by the Owner.

         Monthly Advance:   The aggregate of the advances made by the Servicer on any Remittance Date pursuant to Section 5.03.

         Monthly Payment:   With respect to each Mortgage Loan, the scheduled monthly payment of principal and interest thereon which
is payable by the related Mortgagor under the related Mortgage Note.

         Mortgage:  The mortgage, deed of trust or other instrument securing a Mortgage Note which creates a first lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage Interest Rate:   The annual rate at which interest accrues on any Mortgage Loan in accordance with the provisions
of the related Mortgage Note, and in the case of an ARM Loan, as adjusted from time to time on each Adjustment Date for such Mortgage
Loan to equal the Index for such Mortgage Loan plus the Margin for such Mortgage Loan, and subject to the limitations on such
interest rate imposed by the Periodic Rate Cap and the Lifetime Rate Cap.

         Mortgage Loan:   An individual Mortgage Loan described herein and as further identified on the Mortgage Loan Schedule, which
Mortgage Loan includes without limitation the Mortgage Loan Documents, the Monthly Payments, Principal Prepayments, Liquidation
Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds, and all other rights, benefits, proceeds and
obligations arising from or in connection with such Mortgage Loan.

         Mortgage Loan Documents:  The original mortgage loan legal documents held by the Custodian.

         Mortgage Loan Remittance Rate:   With respect to each Mortgage Loan, the annual rate of interest remitted to the Owner,
which shall be equal to the related Mortgage Interest Rate minus the Servicing Fee Rate.

         Mortgage Loan Schedule:  The schedule of Mortgage Loans attached hereto as Exhibit A, such schedule being acceptable to the
Owner and the Servicer.

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged Property:  The underlying real property securing repayment of a Mortgage Note.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Liquidation Proceeds:  As to any Mortgage Loan, Liquidation Proceeds net of unreimbursed Servicing Advances, Servicing
Fees and Monthly Advances and expenses incurred by the Servicer in connection with the liquidation of the Mortgage Loan and the
related Mortgaged Property.

         Nonrecoverable Advance:  Any advance previously made by the Servicer pursuant to Section 5.03 or any Servicing Advance
proposed to be made by the Servicer in respect of a Mortgage Loan or REO Property which, in the good faith judgment of the Servicer,
may not be ultimately recoverable by the Servicer from Liquidation Proceeds or Insurance Proceeds on such Mortgage Loan or REO
Property as provided herein.  The determination by the Servicer that it has made a Nonrecoverable Advance, or that a proposed advance
may constitute a Nonrecoverable Advance, shall be evidenced by an Officer's Certificate of the Servicer delivered to the Owner and
detailing the reasons for such determination.

         Officer's Certificate:  A certificate signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a
Senior Vice President or a Vice President or by the Treasurer or the Secretary or one of the Assistant Treasurers or Assistant
Secretaries of the Servicer, and delivered to the Owner as required by this Agreement.

         Opinion of Counsel:  A written opinion of counsel, who may be an employee of the party on behalf of whom the opinion is
being given, reasonably acceptable to the Owner.

         Owner:  Structured Asset Mortgage Investments II Inc. ("SAMI II"), its successors in interest and assigns (including the
Trustee in connection with a Pass-Through Transfer).

         Partial Principal Prepayment:  A Principal Prepayment by a Mortgagor of a partial principal balance of a Mortgage Loan.

         Pass-Through Transfer: Any transaction involving either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly offered or privately placed, rated or unrated
mortgage-backed securities or (2) an issuance of publicly offered or privately placed, rated or unrated securities, the payments on
which are determined primarily by reference to one or more portfolios of residential mortgage loans consisting, in whole or in part,
of some or all of the Mortgage Loans.

         Periodic Rate Cap:   With respect to each ARM Loan, the maximum increase or decrease in the Mortgage Interest Rate on any
Adjustment Date.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and  obligations  the timely  payment of which are fully  guaranteed  by the United
                  States of America or any agency or  instrumentality  of the United  States of America  the  obligations  of which are
                  backed by the full faith and credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers' acceptances issued by any depository  institution or
                  trust  company  incorporated  under the laws of the  United  States of America or any state  thereof  (including  any
                  Trustee or the Master  Servicer)  and  subject to  supervision  and  examination  by  federal  and/or  state  banking
                  authorities,  provided that the commercial paper and/or the short-term deposit rating and/or the long-term  unsecured
                  debt  obligations  or deposits of such  depository  institution  or trust  company at the time of such  investment or
                  contractual  commitment  providing for such investment are rated in one of the two highest rating  categories by each
                  Rating  Agency and (b) any other  demand or time  deposit or  certificate  of  deposit  that is fully  insured by the
                  Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with  respect to (a) any  security  described  in clause (i) above or (b) any other
                  security  issued or guaranteed by an agency or  instrumentality  of the United States of America,  the obligations of
                  which are backed by the full faith and credit of the United  States of America,  in either case  entered  into with a
                  depository institution or trust company (acting as principal) described in clause (ii)(a) above;

                  (iv)     securities  bearing  interest or sold at a discount issued by any corporation  (including any Trustee or the
                  Master Servicer)  incorporated  under the laws of the United States of America or any state thereof that are rated in
                  one of the two  highest  rating  categories  by each  Rating  Agency at the time of such  investment  or  contractual
                  commitment providing for such investment;  provided,  however,  that securities issued by any particular  corporation
                  will not be Permitted  Investments to the extent that investments  therein will cause the then outstanding  principal
                  amount of securities  issued by such  corporation  and held as Permitted  Investments  to exceed 10% of the aggregate
                  outstanding principal balances and amounts of all the Permitted Investments;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and interest-bearing obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;

                  (vi)     any other demand, money market or time deposit,  obligation,  security or investment as may be acceptable to
                  each Rating Agency; and

                  (vii)    any money market funds the  collateral  of which  consists of  obligations  fully  guaranteed  by the United
                  States of America or any agency or  instrumentality  of the United  States of America  the  obligations  of which are
                  backed by the full faith and  credit of the  United  States of America  (which  may  include  repurchase  obligations
                  secured by collateral  described in clause (i)) and other  securities  (including  money market or common trust funds
                  for which any Trustee or the Master  Servicer or any  affiliate  thereof  acts as a manager or an advisor)  and which
                  money market funds are rated in one of the two highest rating categories by each Rating Agency;


provided, however, that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest payments with respect to the obligations underlying such instrument or if such security provides for payment of
both principal and interest with a yield to maturity in excess of 120% of the yield to maturity at par.
         Person:  Any individual, corporation, partnership, joint venture, association, joint-stock company, limited liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment Charge: Any prepayment premium, penalty or charge payable by a Mortgagor in connection with any Principal
Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Prepayment Interest Excess: With respect to any Remittance Date, for each Mortgage Loan that was the subject of a Principal
Prepayment in full or in part during the portion of the related Prepayment Period occurring between the first day of the calendar
month in which such Remittance Date occurs and the Determination Date of the calendar month in which such Remittance Date occurs, an
amount equal to interest (to the extent received) at the applicable Mortgage Loan Remittance Rate on the amount of such Principal
Prepayment for the number of days commencing on the first day of the calendar month in which such Remittance Date occurs and ending
on the last date through which interest is collected from the related Mortgagor.

         Prepayment Interest Shortfall: With respect to any Remittance Date, for each such Mortgage Loan that was the subject of a
Principal Prepayment during the portion of the related Prepayment Period occurring between the first day of the related Prepayment
Period and the last day of the calendar month preceding the month in which such Remittance Date occurs, an amount equal to interest
(to be paid by the Servicer out of its own funds without reimbursement therefor) at the applicable Mortgage Loan Remittance Rate on
the amount of such Principal Prepayment for the number of days commencing on the date on which the prepayment is applied and ending
on the last day of the calendar month preceding such Remittance Date.

         Prepayment Period: As to any Remittance Date, (a) in the case of Full Principal Prepayments, the period commencing on the
16th day of the month prior to the month in which the related Remittance Date occurs and ending on the 15th day of the month in which
such Remittance Date occurs, and (b) in the case of Partial Principal Prepayments or other recoveries, the preceding calendar month.

         Primary Mortgage Insurance Policy:   Each primary policy of mortgage insurance, or any replacement policy therefor obtained
by the Servicer pursuant to Section 4.08.

         Prime Rate: The prime rate of U.S. money center banks as published from time to time in The Wall Street Journal.

         Principal Prepayment:  Any payment or other recovery of principal on a Mortgage Loan full or partial which is received in
advance of its scheduled Due Date, including any Prepayment Charge and which is not accompanied by an amount of interest representing
scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Qualified Appraiser:   An appraiser, duly appointed by the Servicer, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, which appraiser and the appraisal made by such appraiser both satisfy the requirements of Title XI of FIRREA
and the regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

         Qualified Depository:   (a) The Custodian, (b) a depository, the accounts of which are insured by the FDIC and the short
term debt ratings and the long term deposit ratings of which are rated in one of the two highest rating categories by either of
Moody's Investors Service, Inc. or Fitch, Inc., or (c) a depository, the short-term debt obligations, or other short-term deposits of
which are rated at least 'A-2' and the long-term unsecured debt obligations of which are rated at least 'AA-' by Standard  &amp; Poor's
Ratings Service, a division of The McGraw Hill Companies Inc.

         Qualified Insurer:   An insurance company duly qualified as such under the laws of the states in which the Mortgaged
Properties are located, duly authorized and licensed in such states to transact the applicable insurance business and to write the
insurance provided, approved as an insurer by Fannie Mae and Freddie Mac.

         Rating Agency:  Standard  &amp; Poor's Ratings Service, a division of The McGraw Hill Companies Inc., and Moody's Investors
Service, Inc.

         Reconstitution Agreement:  Any agreement involving any Pass-Through Transfer or Whole Loan Transfer.

         Regulation AB:  Subpart 229.1100 &#150; Asset Backed Securities (Regulation AB), 17 C.F.R. &sect;&sect;229.1100-229.1123, as amended from
time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         REMIC:  A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC Provisions:  The provisions of the Federal income tax law relating to a REMIC, which appear at Section 860A through
860G of the Code, and related provisions, and regulations, rulings or pronouncements promulgated thereunder, as the foregoing may be
in effect from time to time.

         Remittance Date:  The Remittance Date shall be the 20th day of any month, or if such 20th day is not a Business Day, the
first Business Day immediately preceding such 20th day.

         REO Disposition:   The final sale by the Servicer of any REO Property.

         REO Disposition Proceeds:   Amounts received by the Servicer in connection with a related REO Disposition.

         REO Property:   A Mortgaged Property acquired by the Servicer on behalf of the Owner as described in Section 4.13.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Sarbanes Certification: A certification required pursuant to The Sarbanes-Oxley Act of 2002 and the rules and regulations of
the Commission promulgated thereunder (including any interpretations or amendments thereof by the Commission's staff).

         Securities Act:  The Securities Act of 1933, as amended.

         Securities Administrator: The securities administrator with respect to any Pass-Through Transfer.

         Servicer:  EMC Mortgage Corporation, or any of its successors in interest or any successor under this Agreement appointed as
herein provided.

         Servicing Advances:   All customary, reasonable and necessary "out of pocket" costs and expenses (including reasonable
attorneys' fees and disbursements) incurred in the performance by the Servicer of its servicing obligations relating to each Mortgage
Loan, including, but not limited to, the cost of (a) the preservation, restoration and protection of the Mortgaged Property, (b) any
enforcement, administrative or judicial proceedings, or any legal work or advice specifically related to servicing the Mortgage
Loans, including but not limited to, foreclosures, bankruptcies, condemnations, drug seizures, elections, foreclosures by subordinate
or superior lienholders, and other legal actions incidental to the servicing of the Mortgage Loans (provided that such expenses are
reasonable and that the Servicer specifies the Mortgage Loan(s) to which such expenses relate), (c) the management and liquidation of
the Mortgaged Property if the Mortgaged Property is acquired in full or partial satisfaction of the Mortgage, (d) taxes, assessments,
water rates, sewer rates and other charges which are or may become a lien upon the Mortgaged Property, and Primary Mortgage Insurance
Policy premiums and fire and hazard insurance coverage and (e) compliance with the obligations under Section 4.08.

         Servicing Criteria:  As of any date of determination, the "servicing criteria" set forth in Item 1122(d) of Regulation AB,
or any amendments thereto, a summary of the requirements of which as of the date hereof is attached hereto as Exhibit H for
convenience of reference only.  In the event of a conflict or inconsistency between the terms of Exhibit H and the text of Item
1122(d) of Regulation AB, the text of Item 1122(d) of Regulation AB shall control (or those Servicing Criteria otherwise mutually
agreed to by the Owner, the Servicer and any Person that will be responsible for signing any Sarbanes Certification with respect to a
Pass-Through Transfer in response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit H).

         Servicing Fee:  With respect to each Mortgage Loan, the amount of the annual servicing fee the Owner shall pay to the
Servicer, which shall, for a period of one full month, be equal to one-twelfth of the product of (a) the applicable Servicing Fee
Rate and (b) the outstanding principal balance of the Mortgage Loan.  Such fee shall be payable monthly, computed on the basis of the
same principal amount and period respecting which any related interest payment on a Mortgage Loan is computed.  The obligation of the
Owner to pay the Servicing Fee is limited to, and the Servicing Fee is payable from the interest portion of such Monthly Payment
collected by the Servicer or as otherwise provided under Section 4.05.

         Servicing Fee Rate:  The Servicing Fee Rate shall be a rate per annum equal to 0.20% or 0.375%, as indicated on the Mortgage
Loan Schedule.

         Servicing File:  The documents, records and other items pertaining to a particular Mortgage Loan and any additional
documents relating to such Mortgage Loan as are in, or as may from time to time come into, the Servicer's possession.

         Servicing Officer:   Any officer of the Servicer involved in, or responsible for, the administration and servicing of the
Mortgage Loans whose name appears on a list of servicing officers furnished by the Servicer to the Owner upon request, as such list
may from time to time be amended.

         Stated Principal Balance:  As to each Mortgage Loan as of any date of determination, (i) the principal balance of such
Mortgage Loan after giving effect to payments of principal due and received or for which a Monthly Advance has been made, minus (ii)
all amounts previously distributed to the Owner with respect to the Mortgage Loan representing Principal Prepayments.

         Subcontractor: Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as "servicing"
is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but performs one or more discrete
functions identified in Item 1122(d) of Regulation AB with respect to Mortgage Loans under the direction or authority of the Servicer
or a Subservicer.

         Subservicer: Any Person that services Mortgage Loans on behalf of the Servicer or any Subservicer and is responsible for the
performance (whether directly or through Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Servicer under this Agreement or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.

         Trustee:  The Person appointed as trustee in connection with any Pass-Through Transfer.

         Whole Loan Transfer:  The sale or transfer of some or all of the ownership interest in the Mortgage Loans by the Owner to
one or more third parties in whole loan or participation format, which third party may be Fannie Mae or Freddie Mac.


                                                              ARTICLE II
          SERVICING OF MORTGAGE LOANS; POSSESSION OF SERVICING FILES; BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01.  Servicing of Mortgage Loans.

         The Servicer does hereby agree to service the Mortgage Loans in accordance with the terms of this Agreement.  The rights of
the Owner to receive payments with respect to the Mortgage Loans shall be as set forth in this Agreement.

         Section 2.02.  Maintenance of Servicing Files.

         The Servicer shall maintain a Servicing File consisting of all documents necessary to service the Mortgage Loans.  The
possession of each Servicing File by the Servicer is for the sole purpose of servicing the Mortgage Loan, and such retention and
possession by the Servicer is in a custodial capacity only.  The Servicer acknowledges that the ownership of each Mortgage Loan,
including the Note, the Mortgage, all other Mortgage Loan Documents and all rights, benefits, proceeds and obligations arising
therefrom or in connection therewith, has been vested in the Owner.  All rights arising out of the Mortgage Loans including, but not
limited to, all funds received on or in connection with the Mortgage Loans and all records or documents with respect to the Mortgage
Loans prepared by or which come into the possession of the Servicer shall be received and held by the Servicer in trust for the
exclusive benefit of the Owner as the owner of the related Mortgage Loans.  Any portion of the related Servicing Files retained by
the Servicer shall be appropriately identified in the Servicer's computer system to clearly reflect the ownership of the related
Mortgage Loans by the Owner.  The Servicer shall release its custody of the contents of the related Servicing Files only in
accordance with written instructions of the Owner, except when such release is required as incidental to the Servicer's servicing of
the Mortgage Loans, such written instructions shall not be required.

         Section 2.03.  Books and Records.

         The Servicer shall be responsible for maintaining, and shall maintain, a complete set of books and records for the Mortgage
Loans which shall be appropriately identified in the Servicer's computer system to clearly reflect the ownership of the Mortgage Loan
by the Owner.  In particular, the Servicer shall maintain in its possession, available for inspection by the Owner, or its designee
and shall deliver to the Owner upon demand, evidence of compliance with all federal, state and local laws, rules and regulations, and
requirements of Fannie Mae or Freddie Mac, as applicable, including but not limited to documentation as to the method used in
determining the applicability of the provisions of the Flood Disaster Protection Act of 1973, as amended, to the Mortgaged Property,
documentation evidencing insurance coverage and eligibility of any condominium project for approval by Fannie Mae and periodic
inspection reports as required by Section 4.13. To the extent that original documents are not required for purposes of realization of
Liquidation Proceeds or Insurance Proceeds, documents maintained by the Servicer may be in the form of microfilm or microfiche or
such other reliable means of recreating original documents, including but not limited to, optical imagery techniques so long as the
Servicer complies with the requirements of the Fannie Mae Guide.

         The Servicer shall maintain with respect to each Mortgage Loan and shall make available for inspection by any Owner or its
designee the related Servicing File (or copies thereof) during the time the Owner retains ownership of a Mortgage Loan and thereafter
in accordance with applicable laws and regulations.

         Section 2.04.  Transfer of Mortgage Loans.

         No transfer of a Mortgage Loan may be made unless such transfer is in compliance with the terms hereof. For the purposes of
this Agreement, the Servicer shall be under no obligation to deal with any person with respect to this Agreement or any Mortgage Loan
unless a notice of the transfer of such Mortgage Loan has been delivered to the Servicer in accordance with this Section 2.04.  The
Owner may, subject to the terms of this Agreement, sell and transfer one or more of the Mortgage Loans in accordance with Sections
10.02 and 11.12, provided, however, that the transferee will not be deemed to be an Owner hereunder binding upon the Servicer unless
such transferee shall agree in writing to be bound by the terms of this Agreement and an assignment and assumption of this Agreement
reasonably acceptable to the Servicer.  The Owner shall advise the Servicer in writing of the transfer.  Upon receipt of notice of
the permitted transfer, the Servicer shall mark its books and records to reflect the ownership of the Mortgage Loans of such
assignee, and shall release the previous Owner from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.05.  Delivery of Mortgage Loan Documents.

         The Servicer shall forward to the Custodian on behalf of the Owner original documents evidencing an assumption,
modification, consolidation or extension of any Mortgage Loan entered into in accordance with Section 4.01 or 6.01 within 4 week(s)
of their execution; provided, however, that the Servicer shall provide the Custodian on behalf of the Owner with a certified true
copy of any such document submitted for recordation within 4 week(s) after its execution, and shall provide the original of any
document submitted for recordation or a copy of such document certified by the appropriate public recording office to be a true and
complete copy of the original within 180 days of its execution.  If delivery is not completed within 180 days solely due to delays in
making such delivery by reason of the fact that such documents shall not have been returned by the appropriate recording office, the
Servicer shall continue to use its best efforts to effect delivery as soon as possible thereafter.

         From time to time the Servicer may have a need for Mortgage Loan  Documents to be released by the  Custodian.  If the Servicer
shall require any of the Mortgage  Loan  Documents,  the Servicer  shall notify the Custodian in writing of such request in the form of
the request for release  attached  hereto as Exhibit D. The Custodian  shall deliver to the Servicer within five (5) Business Days, any
requested Mortgage Loan Document  previously  delivered to the Custodian,  provided that such documentation is promptly returned to the
Custodian  when the  Servicer  no  longer  requires  possession  of the  document,  and  provided  that  during  the time that any such
documentation is held by the Servicer, such possession is in trust for the benefit of the Owner.

                                                              ARTICLE III
                                            REPRESENTATIONS AND WARRANTIES OF THE SERVICER

         The Servicer represents, warrants and covenants to the Owner that as of the date hereof or as of such date specifically
provided herein:

(a) The Servicer is a validly  existing  corporation in good standing under the laws of the State of its  organization and is qualified
to transact  business in, is in good standing  under the laws of, and possesses all licenses  necessary for the conduct of its business
in, each state in which any Mortgaged  Property is located or is otherwise  exempt or not required under  applicable law to effect such
qualification  or license and no demand for such  qualification  or license has been made upon the  Servicer by any such state,  and in
any event the Servicer is in compliance with the laws of each such State to the extent necessary to ensure the  enforceability  of each
Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

(b) The  Servicer has full power and  authority to execute,  deliver and perform,  and to enter into and  consummate  all  transactions
contemplated  by this Agreement and to conduct its business as presently  conducted,  has duly  authorized the execution,  delivery and
performance of this  Agreement,  has duly executed and delivered this  Agreement,  and this  Agreement  constitutes a legal,  valid and
binding  obligation of the Servicer,  enforceable  against it in accordance with its terms subject to bankruptcy laws and other similar
laws of general  application  affecting  rights of creditors and subject to the  application  of the rules of equity,  including  those
respecting the availability of specific performance;

(c) None of the execution and delivery of this Agreement,  the consummation of the  transactions  contemplated  thereby and hereby,  or
the  fulfillment of or compliance  with the terms and  conditions of this Agreement will conflict with any of the terms,  conditions or
provisions of the  Servicer's  articles of  incorporation  or by-laws or  materially  conflict with or result in a breach of any of the
terms,  conditions  or provisions  of any legal  restriction  or any agreement or instrument to which the Servicer is now a party or by
which it is  bound,  or  constitute  a default  or result in an  acceleration  under any of the  foregoing,  or result in the  material
violation of any law, rule, regulation, order, judgment or decree to which the Servicer or its property is subject;

(d) There is no  litigation  pending or, to the  Servicer's  knowledge,  threatened  with respect to the Servicer  which is  reasonably
likely to have a material  adverse  effect on the  execution,  delivery or  enforceability  of this  Agreement,  or which is reasonably
likely to have a material adverse effect on the financial condition of the Servicer;

(e) No consent,  approval,  authorization or order of any court or governmental agency or body is required for the execution,  delivery
and  performance  by the  Servicer of or  compliance  by the  Servicer  with this  Agreement or the  consummation  of the  transactions
contemplated by this Agreement except for consents, approvals, authorizations and orders which have been obtained;

(f) The  Servicer is an approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae and Freddie  Mac. The Servicer is in
good standing to service  mortgage loans for Fannie Mae and Freddie Mac and no event has occurred which would make the Servicer  unable
to comply with eligibility requirements or which would require notification to either Fannie Mae or Freddie Mac;

(g) As of the date of each  Pass-Through  Transfer,  and except as has been otherwise  disclosed to the Owner,  the Master Servicer and
any  Depositor,  or disclosed in any public  filing:  (1) no default or servicing  related  performance  trigger has occurred as to any
other Pass-Through Transfer due to any act or failure to act of the Servicer;  (2) no material  noncompliance with applicable servicing
criteria as to any other  Pass-Through  Transfer has occurred,  been  disclosed or reported by the  Servicer;  (3) the Servicer has not
been terminated as servicer in a residential mortgage loan Pass-Through  Transfer,  either due to a servicing default or to application
of a servicing  performance test or trigger;  (4) no material changes to the Servicer's  servicing  policies and procedures for similar
loans have occurred in the preceding  three years;  (5) there are no aspects of the  Servicer's  financial  condition that could have a
material adverse impact on the performance by the Servicer of its obligations  hereunder;  (6) there are no legal proceedings  pending,
or known to be  contemplated by  governmental  authorities,  against the Servicer that could be material to investors in the securities
issued in such Pass-Through  Transfer;  and (7) there are no affiliations,  relationships or transactions relating to the Servicer of a
type that are described under Item 1119 of Regulation AB;

(h) If so requested by the Owner,  the Master  Servicer or any  Depositor on any date,  the Servicer  shall,  within five Business Days
following such request,  confirm in writing the accuracy of the  representations and warranties set forth in clause (g) of this Article
or, if any such  representation and warranty is not accurate as of the date of such request,  provide reasonably adequate disclosure of
the pertinent facts, in writing, to the requesting party;

(i)  Notwithstanding  anything to the contrary in the Agreement,  the Servicer shall (or shall cause each  Subservicer) (i) immediately
notify the Owner, the Master Servicer and any Depositor in writing of (A) any material  litigation or governmental  proceedings pending
against  the  Servicer or any  Subservicer,  (B) any  affiliations  or  relationships  that  develop  following  the closing  date of a
Pass-Through  Transfer between the Servicer or any Subservicer and any of the parties  specified in clause (7) of paragraph (g) of this
Article (and any other parties  identified in writing by the  requesting  party) with respect to such  Pass-Through  Transfer,  (C) any
Event of  Default  under  the terms of this  Agreement  or any  Reconstitution  Agreement,  (D) any  merger,  consolidation  or sale of
substantially  all of the assets of the Company,  and (E) the Company's entry into an agreement with a Subservicer to perform or assist
in the performance of any of the Company's  obligations  under this Agreement or any  Reconstitution  Agreement and (ii) provide to the
Owner and any Depositor a description of such proceedings, affiliations or relationships;

(j) As a condition  to the  succession  to the  Servicer or any  Subservicer  as servicer or  subservicer  under this  Agreement or any
Reconstitution  Agreement by any Person (i) into which the Servicer or such  Subservicer may be merged or  consolidated,  or (ii) which
may be appointed as a successor to the Servicer or any  Subservicer,  the Servicer shall provide to the Owner,  the Master Servicer and
any  Depositor,  at least 15 calendar days prior to the effective  date of such  succession or  appointment,  (x) written notice to the
Owner,  the  Master  Servicer  and any  Depositor  of such  succession  or  appointment  and (y) in writing  and in form and  substance
reasonably  satisfactory to the Owner, the Master Servicer and such Depositor,  all information  reasonably requested by the Owner, the
Master  Servicer or any  Depositor  in order to comply with its  reporting  obligation  under Item 6.02 of Form 8-K with respect to any
class of asset-backed securities; and

(k)      Servicer has delivered to the Owner and the Master  Servicer  financial  statements  of its parent,  for its last two complete
fiscal years.  All such  financial  information  fairly  presents the pertinent  results of operations  and financial  position for the
period identified and has been prepared in accordance with GAAP  consistently  applied  throughout the periods involved,  except as set
forth in the notes  thereto.  There has been no change in the  servicing  policies  and  procedures,  business,  operations,  financial
condition,  properties or assets of the Servicer  since the date of the  Servicer's  financial  information  that would have a material
adverse effect on its ability to perform its obligations under this Agreement.

                                                              ARTICLE IV
                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01.  Servicer to Act as Servicer.

         The Servicer, as independent contract servicer, shall service and administer the Mortgage Loans in accordance with this
Agreement and with Accepted Servicing Practices (giving due consideration to the Owner's reliance on the Servicer), and shall have
full power and authority, acting alone, to do or cause to be done any and all things in connection with such servicing and
administration which the Servicer may deem necessary or desirable and consistent with the terms of this Agreement and with Accepted
Servicing Practices and shall exercise the same care that it customarily employs for its own account.  In addition, the Servicer
shall furnish information regarding the borrower credit files related to such Mortgage Loan to credit reporting agencies in
compliance with the provisions of the Fair Credit Reporting Act and the applicable implementing regulations. Except as set forth in
this Agreement, the Servicer shall service the Mortgage Loans in accordance with Accepted Servicing Practices in compliance with the
servicing provisions of the Fannie Mae Guide, which include, but are not limited to, provisions regarding the liquidation of Mortgage
Loans, the collection of Mortgage Loan payments, the payment of taxes, insurance and other charges, the maintenance of hazard
insurance with a Qualified Insurer, the maintenance of fidelity bond and errors and omissions insurance, inspections, the restoration
of Mortgaged Property, the maintenance of Primary Mortgage Insurance Policies, insurance claims, and title insurance, management of
REO Property, permitted withdrawals with respect to REO Property, liquidation reports, and reports of foreclosures and abandonments
of Mortgaged Property, the transfer of Mortgaged Property, the release of Mortgage Loan Documents, annual statements, and examination
of records and facilities.  In the event of any conflict, inconsistency or discrepancy between any of the servicing provisions of
this Agreement and any of the servicing provisions of the Fannie Mae Guide, the provisions of this Agreement shall control and be
binding upon the Owner and the Servicer.  The Owner may, at its option, deliver powers-of-attorney to the Servicer sufficient to
allow the Servicer as servicer to execute all documentation requiring execution on behalf of Owner with respect to the servicing of
the Mortgage Loans, including satisfactions, partial releases, modifications and foreclosure documentation or, in the alternative,
shall as promptly as reasonably possible, execute and return such documentation to the Servicer.

         Consistent with the terms of this Agreement, the Servicer may waive, modify or vary any term of any Mortgage Loan or consent
to the postponement of any such term or in any manner grant indulgence to any Mortgagor if in the Servicer's reasonable and prudent
determination such waiver, modification, postponement or indulgence is not materially adverse to the Owner, provided, however, that
with respect to any Mortgage Loan that is not in default or if default is not reasonably forseeable, unless the Servicer has provided
  to the  Owner  a certification addressed to the  Owner, based on the advice of counsel or certified public accountants that have a
national reputation with respect to taxation of REMICs that a modification of such Mortgage Loan will not result in the imposition of
taxes on or disqualify from REMIC status any of  the REMICs and has obtained the prior written consent of the Owner, the Servicer
shall not permit any modification with respect to any Mortgage Loan that would change the Mortgage Interest Rate, forgive the payment
of principal or interest, reduce or increase the outstanding principal balance (except for actual payments of principal), change the
final maturity date on such Mortgage Loan or waive a prepayment penalty or charge.  In the event of any such modification which has
been agreed to in writing by the Owner and which permits the deferral of interest or principal payments on any Mortgage Loan, the
Servicer shall, on the Business Day immediately preceding the related Remittance Date in any month in which any such principal or
interest payment has been deferred, deposit in the Custodial Account from its own funds, in accordance with Section 4.04 and Section
5.03, the difference between (a) such month's principal and one month's interest at the related Mortgage Loan Remittance Rate on the
unpaid principal balance of such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Servicer shall be entitled to
reimbursement for such advances to the same extent as for all other advances pursuant to Section 4.05. Without limiting the
generality of the foregoing, the Servicer shall continue, and is hereby authorized and empowered, to prepare, execute and deliver,
all instruments of satisfaction or cancellation, or of partial or full release, discharge and all other comparable instruments, with
respect to the Mortgage Loans and with respect to the Mortgaged Properties.

         The Servicer  shall perform all of its  servicing  responsibilities  hereunder or may cause a subservicer  to perform any such
servicing  responsibilities  on its behalf, but the use by the Servicer of a subservicer shall not release the Servicer from any of its
obligations  hereunder and the Servicer shall remain  responsible  hereunder for all acts and omissions of each subservicer as fully as
if such acts and  omissions  were those of the  Servicer.  Any such  subservicer  must be a Fannie Mae  approved  seller/servicer  or a
Freddie Mac  seller/servicer  in good  standing and no event shall have  occurred,  including but not limited to, a change in insurance
coverage,  which  would  make it  unable to  comply  with the  eligibility  requirements  for  lenders  imposed  by  Fannie  Mae or for
seller/servicers  by Freddie Mac, or which would  require  notification  to Fannie Mae or Freddie Mac. The Servicer  shall pay all fees
and expenses of each subservicer from its own funds, and a subservicer's fee shall not exceed the Servicing Fee.

         At the cost and expense of the Servicer,  without any right of reimbursement  from the Custodial  Account,  the Servicer shall
be entitled to  terminate  the rights and  responsibilities  of a  subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Servicer,  at the Servicer's  option,  from electing to service the related  Mortgage
Loans itself.  In the event that the Servicer's  responsibilities  and duties under this  Agreement are terminated  pursuant to Section
8.04, 9.01 or 10.01,  and if requested to do so by the Owner,  the Servicer shall at its own cost and expense  terminate the rights and
responsibilities  of each  subservicer  effective as of the date of  termination  of the  Servicer.  The  Servicer  shall pay all fees,
expenses or penalties  necessary in order to terminate the rights and  responsibilities  of each  subservicer  from the  Servicer's own
funds without reimbursement from the Owner.

         Notwithstanding any of the provisions of this Agreement relating to agreements or arrangements between the Servicer and a
subservicer or any reference herein to actions taken through a subservicer or otherwise, the Servicer shall not be relieved of its
obligations to the Owner and shall be obligated to the same extent and under the same terms and conditions as if it alone were
servicing and administering the Mortgage Loans.  The Servicer shall be entitled to enter into an agreement with a subservicer for
indemnification of the Servicer by the subservicer and nothing contained in this Agreement shall be deemed to limit or modify such
indemnification.

         Any subservicing agreement and any other transactions or services relating to the Mortgage Loans involving a subservicer
shall be deemed to be between such subservicer and Servicer alone, and the Owner shall have no obligations, duties or liabilities
with respect to such Subservicer including no obligation, duty or liability of Owner to pay such subservicer's fees and expenses.
For purposes of distributions and advances by the Servicer pursuant to this Agreement, the Servicer shall be deemed to have received
a payment on a Mortgage Loan when a subservicer has received such payment.

         Section 4.02.  Collection of Mortgage Loan Payments.

         Continuously from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement, the Servicer
will proceed with diligence to collect all payments due under each Mortgage Loan when the same shall become due and payable and
shall, to the extent such procedures shall be consistent with this Agreement and the terms and provisions of related Primary Mortgage
Insurance Policy, follow such collection procedures as it follows with respect to mortgage loans comparable to the Mortgage Loans and
held for its own account.  Further, the Servicer will take reasonable care in ascertaining and estimating annual ground rents, taxes,
assessments, water rates, fire and hazard insurance premiums, mortgage insurance premiums, and all other charges that, as provided in
the Mortgage, will become due and payable to the end that the installments payable by the Mortgagors will be sufficient to pay such
charges as and when they become due and payable.

         The Servicer shall not waive any Prepayment Charge unless: (i) the enforceability thereof shall have been limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating to creditors' rights generally, (ii) the enforcement
thereof is illegal, or any local, state or federal agency has threatened legal action if the prepayment penalty is enforced, (iii)
the mortgage debt has been accelerated in connection with a foreclosure or other involuntary payment or (iv) such waiver is standard
and customary in servicing similar Mortgage Loans and relates to a default or a reasonably foreseeable default and would, in the
reasonable judgment of the Servicer, maximize recovery of total proceeds taking into account the value of such Prepayment Charge and
the related Mortgage Loan.  If a Prepayment Charge (exclusive of any Prepayment Charges with regards to the Group II Mortgage Loans,
but inclusive of any Prepayment Charges with regards to the Group I Mortgage Loans) is waived, but does not meet the standards
described above, then the Servicer is required to pay the amount of such waived Prepayment Charge by remitting such amount to the
Owner by the Remittance Date.

         Section 4.03.  Realization Upon Defaulted Mortgage Loans.

         The Servicer shall use its reasonable efforts, consistent with the procedures that the Servicer would use in servicing loans
for its own account and the requirements of the Fannie Mae Guide, to foreclose upon or otherwise comparably convert the ownership of
properties securing such of the Mortgage Loans as come into and continue in default and as to which no satisfactory arrangements can
be made for collection of delinquent payments pursuant to Section 4.01. In determining the delinquency status of any Mortgage Loan,
the Servicer will apply the definition of Delinquent as such term is defined under the related pooling and servicing agreement. The
Servicer shall use its reasonable efforts to realize upon defaulted Mortgage Loans in such manner as will maximize the receipt of
principal and interest by the Owner, taking into account, among other things, the timing of foreclosure proceedings.  The foregoing
is subject to the provisions that, in any case in which Mortgaged Property shall have suffered damage, the Servicer shall not be
required to expend its own funds toward the restoration of such property unless it shall determine in its discretion (i) that such
restoration will increase the proceeds of liquidation of the related Mortgage Loan to the Owner after reimbursement to itself for
such expenses, and (ii) that such expenses will be recoverable by the Servicer through Insurance Proceeds or Liquidation Proceeds
from the related Mortgaged Property, as contemplated in Section 4.05.  The Servicer shall be responsible for all costs and expenses
incurred by it in any such proceedings or functions as Servicing Advances; provided, however, that it shall be entitled to
reimbursement therefor as provided in Section 4.05.  Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the Servicer has reasonable cause to believe that a
Mortgaged Property is contaminated by hazardous or toxic substances or wastes, or if the Owner otherwise requests an environmental
inspection or review of such Mortgaged Property, such an inspection or review is to be conducted by a qualified inspector.  Upon
completion of the inspection, the Servicer shall promptly provide the Owner with a written report of the environmental inspection.
After reviewing the environmental inspection report, the Owner shall determine how the Servicer shall proceed with respect to the
Mortgaged Property.

         Section 4.04.       Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Servicer shall segregate and hold all funds collected and received pursuant to each Mortgage Loan separate and apart
from any of its own funds and general assets and shall establish and maintain one or more Custodial Accounts.  Each Custodial Account
shall be established with a Qualified Depository.  To the extent such funds are not deposited in a Custodial Account, such funds may
be invested in Permitted Investments for the benefit of the Owner (with any income earned thereon for the benefit of the Servicer).
Custodial Accounts will be reconciled within 45 days after bank statement cutoff date.  Funds deposited in the Custodial Account may
be drawn on by the Servicer in accordance with Section 4.05. The creation of any Custodial Account shall be evidenced by a letter
agreement in the form shown in Exhibit B hereto.  The original of such letter agreement shall be furnished to the Owner upon request.
The Servicer acknowledges and agrees that the Servicer shall bear any losses incurred with respect to Permitted Investments.  The
amount of any such losses shall be immediately deposited by the Servicer in the Custodial Account, out of the Servicer's own funds,
with no right to reimbursement therefor.

         The Servicer shall deposit in a mortgage clearing account on a daily basis, and in the Custodial Account or Accounts no
later than two (2) Business Days after receipt and identification of funds and retain therein the following payments and collections:

                  (i)        all  payments on account of  principal,  including  Principal  Prepayments  (exclusive  of any  Prepayment
         Charges with regards to the Group II Mortgage  Loans,  but  inclusive  of any  Prepayment  Charges with regards to the Group I
         Mortgage Loans), on the Mortgage Loans received after the Cut-off Date;

                  (ii)       all  payments  on account of  interest  on the  Mortgage  Loans  adjusted  to the  related  Mortgage  Loan
         Remittance Rate received after the Cut-off Date;

                  (iii)      all Net Liquidation Proceeds received after the Cut-off Date;

                  (iv)       any net amounts  received by the  Servicer  after the Cut-off  Date in  connection  with any REO  Property
         pursuant to Section 4.13;

                  (v)        all  Insurance  Proceeds  received  after the Cut-off  Date  including  amounts  required to be  deposited
         pursuant to Sections 4.08 and 4.10,  other than proceeds to be held in the Escrow  Account and applied to the  restoration  or
         repair of the Mortgaged  Property or released to the Mortgagor in accordance with the Servicer's normal servicing  procedures,
         the loan documents or applicable law;

                  (vi)       all  Condemnation  Proceeds  affecting any Mortgaged  Property  received after the Cut-off Date other than
         proceeds to be held in the Escrow Account and applied to the  restoration  or repair of the Mortgaged  Property or released to
         the Mortgagor in accordance with the Servicer's normal servicing procedures, the loan documents or applicable law;

                  (vii)      any Monthly Advances as provided in Section 5.03;

                  (viii)     any amounts  received  after the  Cut-off  Date and  required to be  deposited  in the  Custodial  Account
         pursuant to Section 6.02; and

                  (ix)       with respect to each full or partial Principal  Prepayment received after the Cut-off Date, any Prepayment
         Interest Shortfalls, to the extent of the Servicer's aggregate Servicing Fee received with respect to the related Due Period.

         The foregoing requirements for deposit in the Custodial Account shall be exclusive, it being understood and agreed that,
without limiting the generality of the foregoing, payments in the nature of late payment charges and assumption fees, to the extent
permitted by Section 6.01, and all Prepayment Interest Excess need not be deposited by the Servicer in the Custodial Account.

         Section 4.05.  Permitted Withdrawals From the Custodial Account.

         The Servicer may, from time to time, make withdrawals from the Custodial Account for the following purposes:

         (i)      to make payments to the Owner in the amounts and in the manner provided for in Section 5.01;

         (ii)     to reimburse itself for Monthly Advances, the Servicer's right to reimburse itself pursuant to this subclause (ii)
being limited to amounts received on the related Mortgage Loan which represent late collections (net of the related Servicing Fees)
of principal and/or interest respecting which any such advance was made;

         (iii)    to reimburse  itself for  unreimbursed  Servicing  Advances and Monthly  Advances,  the Servicer's right to reimburse
itself  pursuant to this  subclause  (iii) with  respect to any  Mortgage  Loan being  limited to  Liquidation  Proceeds,  Condemnation
Proceeds and Insurance Proceeds received after the Cut-off Date related to such Mortgage Loan;

         (iv)     to pay to itself as servicing compensation (a) any interest earned on funds in the Custodial Account (all such
interest to be withdrawn monthly not later than each Remittance Date) and (b) the Servicing Fee from that portion of any payment
recovery attributable to interest on a particular Mortgage Loan;

         (v)      to reimburse itself for any Nonrecoverable Advances;

         (vi)     to transfer funds to another Qualified Depository in accordance with Section 4.09 hereof;

         (vii)    to reimburse itself as provided in Section 8.03 hereof;

         (viii)   to remove funds inadvertently placed in the Custodial Account in error by the Servicer; and

         (ix)     to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06.  Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Servicer shall segregate and hold all funds collected and received pursuant to each Mortgage Loan which constitute
Escrow Payments separate and apart from any of its own funds and general assets and shall establish and maintain one or more Escrow
Accounts.  Each Escrow Account shall be established with a Qualified Depository.  To the extent such funds are not deposited in an
Escrow Account, such funds may be invested in Permitted Investments.  Funds deposited in an Escrow Account may be drawn on by the
Servicer in accordance with Section 4.07. The creation of any Escrow Account shall be evidenced by a letter agreement in the form
shown in Exhibit C. The original of such letter agreement shall be furnished to the Owner upon request.  The Servicer acknowledges
and agrees that the Servicer shall bear any losses incurred with respect to Permitted Investments.  The amount of any such losses
shall be immediately deposited by the Servicer in the Escrow Account, as appropriate, out of the Servicer's own funds, with no right
to reimbursement therefor.

         The Servicer shall deposit in a mortgage clearing account on a daily basis, and in the Escrow Account or Accounts no later
than two (2) Business Days after receipt of funds and retain therein:

         (i)      all Escrow Payments collected on account of the Mortgage Loans, for the purpose of effecting timely payment of any
items as are required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

         The Servicer shall make withdrawals from an Escrow Account only to effect such payments as are required under this
Agreement, and for such other purposes as shall be as set forth in and in accordance with Section 4.07.  Except as provided in
Section 4.07, the Servicer shall be entitled to retain any interest paid on funds deposited in an Escrow Account by the Qualified
Depository.

         Section 4.07.  Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by the Servicer only:

         (i)      to effect timely payments of ground rents, taxes, assessments, water rates, fire and hazard insurance premiums,
Primary Mortgage Insurance Policy premiums, if applicable, and comparable items;

         (ii)     to reimburse Servicer for any Servicing Advance made by Servicer with respect to a related Mortgage Loan but only
from amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in connection with an acquisition of REO Property;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Servicer, or to the Mortgagor to the extent required by law, any interest paid on the funds deposited
in the Escrow Account;

         (vii)    to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06;

         (viii)   to remove funds inadvertently placed in an Escrow Account in error by the Servicer; and

         (ix)     to clear and terminate the Escrow Account on the termination of this Agreement.

         As part of its servicing duties, the Servicer shall pay to the Mortgagors interest on funds in an Escrow Account, to the
extent required by law, and to the extent that interest earned on funds in the Escrow Account is insufficient, shall pay such
interest from its own funds, without any reimbursement therefor.

         Section  4.08.  Payment  of Taxes,  Insurance  and Other  Charges,  Maintenance  of  Primary  Mortgage  Insurance  Policies,
Collections Thereunder.

         With respect to each Mortgage  Loan,  the Servicer  shall  maintain  accurate  records  reflecting the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
Primary Mortgage  Insurance Policy premiums and fire and hazard insurance  coverage and shall obtain,  from time to time, all bills for
the  payment of such  charges,  including  renewal  premiums  and shall  effect  payment  thereof  prior to the  applicable  penalty or
termination  date and at a time  appropriate  for securing  maximum  discounts  allowable,  employing for such purpose  deposits of the
Mortgagor  in the Escrow  Account  which shall have been  estimated  and  accumulated  by the Servicer in amounts  sufficient  for such
purposes,  as allowed  under the terms of the Mortgage or  applicable  law. To the extent that the Mortgage does not provide for Escrow
Payments,  the  Servicer  shall  determine  that any such  payments  are made by the  Mortgagor  when due.  The  Servicer  assumes full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

         The Servicer will maintain in full force and effect Primary Mortgage Insurance Policies issued by a Qualified Insurer with
respect to each Mortgage Loan for which such coverage is herein required.  Such coverage will be maintained until the ratio of the
current outstanding principal balance of the related Mortgage Loan to the appraised value of the related Mortgaged Property, based on
the most recent appraisal of the Mortgaged Property performed by a Qualified Appraiser, such appraisal to be included in the
Servicing File, is reduced to an amount for which Fannie Mae no longer requires such insurance to be maintained.  The Servicer will
not cancel or refuse to renew any Primary Mortgage Insurance Policy that is required to be kept in force under this Agreement unless
a replacement Primary Mortgage Insurance Policy for such canceled or nonrenewed policy is obtained from and maintained with a
Qualified Insurer.  The Servicer shall not take any action which would result in noncoverage under any applicable Primary Mortgage
Insurance Policy of any loss which, but for the actions of the Servicer would have been covered thereunder.  In connection with any
assumption or substitution agreement entered into or to be entered into pursuant to Section 6.01, the Servicer shall promptly notify
the insurer under the related Primary Mortgage Insurance Policy, if any, of such assumption or substitution of liability in
accordance with the terms of such policy and shall take all actions which may be required by such insurer as a condition to the
continuation of coverage under the Primary Mortgage Insurance Policy.  If such Primary Mortgage Insurance Policy is terminated as a
result of such assumption or substitution of liability, the Servicer shall obtain a replacement Primary Mortgage Insurance Policy as
provided above.

         In connection with its activities as servicer, the Servicer agrees to prepare and present, on behalf of itself and the
Owner, claims to the insurer under any Private Mortgage Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage Insurance Policy and, in this regard, to take such action as shall be necessary to permit recovery under any Primary
Mortgage Insurance Policy respecting a defaulted Mortgage Loan.  Pursuant to Section 4.04, any amounts collected by the Servicer
under any Primary Mortgage Insurance Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section
4.05.

         Section 4.09.  Transfer of Accounts.

         The Servicer may transfer the Custodial Account or the Escrow Account to a different Qualified Depository from time to
time.  The Servicer shall notify the Owner of any such transfer within 15 Business Days of transfer. If any one of the investment
ratings of a Qualified Depository holding funds or Eligible Investments in the Custodial Account or Escrow Account is downgraded by
the issuing rating agency, the Servicer shall, within three (3) Business Days of receipt of notice of the downgrading, transfer all
such accounts, funds and Permitted Investments to a different Qualified Depository in accordance with this Agreement.

         Section 4.10.  Maintenance of Hazard Insurance.

         The Servicer  shall cause to be  maintained  for each  Mortgage Loan fire and hazard  insurance  with extended  coverage as is
customary in the area where the  Mortgaged  Property is located in an amount which is equal to the lesser of (i) the maximum  insurable
value of the  improvements  securing such Mortgage Loan or (ii) the greater of (a) the  outstanding  principal  balance of the Mortgage
Loan,  and (b) the  percentage  such that the proceeds  thereof shall be sufficient to prevent the Mortgagor  and/or the Mortgagee from
becoming  a  co-insurer.  If the  Mortgaged  Property  is in an area  identified  in the  Federal  Register  by the  Federal  Emergency
Management  Agency as being a special flood hazard area that has  federally-mandated  flood insurance  requirements,  the Servicer will
cause to be  maintained  a flood  insurance  policy  meeting the  requirements  of the  current  guidelines  of the  Federal  Insurance
Administration with a generally  acceptable  insurance carrier,  in an amount representing  coverage not less than the least of (i) the
outstanding  principal balance of the Mortgage Loan, (ii) the maximum  insurable value of the improvements  securing such Mortgage Loan
or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster  Protection  Act of 1973,  as  amended.  The
Servicer  shall also  maintain on the REO Property,  fire and hazard  insurance  with extended  coverage in an amount which is at least
equal to the maximum  insurable value of the  improvements  which are a part of such property,  liability  insurance and, to the extent
required and available  under the Flood Disaster  Protection Act of 1973, as amended,  flood  insurance in an amount as provided above.
Any amounts  collected by the Servicer  under any such policies other than amounts to be deposited in the Escrow Account and applied to
the  restoration or repair of the Mortgaged  Property or REO Property,  or released to the Mortgagor in accordance  with the Servicer's
normal  servicing  procedures,  shall be deposited in the  Custodial  Account,  subject to  withdrawal  pursuant to Section 4.05. It is
understood  and agreed that no other  additional  insurance need be required by the Servicer or the Mortgagor or maintained on property
acquired in respect of the Mortgage  Loans,  other than pursuant to the Fannie Mae Guide or such  applicable  state or federal laws and
regulations  as shall at any time be in force and as shall  require such  additional  insurance.  All such  policies  shall be endorsed
with standard  mortgagee  clauses with loss payable to the Servicer and its  successors  and/or  assigns and shall provide for at least
thirty days prior written  notice of any  cancellation,  reduction in the amount or material  change in coverage to the  Servicer.  The
Servicer shall not interfere  with the  Mortgagor's  freedom of choice in selecting  either his insurance  carrier or agent,  provided,
however,  that the Servicer  shall not accept any such  insurance  policies from insurance  companies  unless such companies  currently
reflect a General  Policy Rating in Best's Key Rating Guide  currently  acceptable to Fannie Mae and are licensed to do business in the
state wherein the property subject to the policy is located.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Servicer  shall obtain and maintain a mortgage  impairment  or blanket  policy  issued by an issuer that
has a Best rating of A:VI insuring  against  hazard losses on all of Mortgaged  Properties  securing the Mortgage  Loans,  then, to the
extent such policy  provides  coverage in an amount equal to the amount required  pursuant to Section 4.10 and otherwise  complies with
all other  requirements  of Section 4.10, the Servicer shall  conclusively  be deemed to have satisfied its obligations as set forth in
Section 4.10, it being  understood and agreed that such policy may contain a deductible  clause,  in which case the Servicer  shall, in
the event that there shall not have been maintained on the related  Mortgaged  Property or REO Property a policy complying with Section
4.10, and there shall have been one or more losses which would have been covered by such policy,  deposit in the Custodial  Account the
amount not otherwise  payable  under the blanket  policy  because of such  deductible  clause.  In  connection  with its  activities as
Servicer of the Mortgage  Loans,  the Servicer  agrees to prepare and  present,  on behalf of the Owner,  claims under any such blanket
policy in a timely  fashion in  accordance  with the terms of such policy.  Upon request of the Owner,  the Servicer  shall cause to be
delivered to the Owner a certified  true copy of such policy and a statement from the insurer  thereunder  that such policy shall in no
event be terminated or materially modified without thirty (30) days prior written notice to the Owner.

         Section 4.12.  Fidelity Bond, Errors and Omissions Insurance.

         The Servicer shall maintain, at its own expense, a blanket fidelity bond and an errors and omissions insurance policy, with
broad coverage with responsible companies that would meet the requirements of Fannie Mae or Freddie Mac on all officers, employees or
other persons acting in any capacity with regard to the Mortgage Loans and who handle funds, money, documents and papers relating to
the Mortgage Loans.  The Fidelity Bond and errors and omissions insurance shall be in the form of the Mortgage Banker's Blanket Bond
and shall protect and insure the Servicer against losses, including forgery, theft, embezzlement, fraud, errors and omissions and
negligent acts of such persons.  Such Fidelity Bond and errors and omissions insurance shall also protect and insure the Servicer
against losses in connection with the failure to maintain any insurance policies required pursuant to this Agreement and the release
or satisfaction of a Mortgage Loan without having obtained payment in full of the indebtedness secured thereby.  No provision of this
Section 4.12 requiring the Fidelity Bond and errors and omissions insurance shall diminish or relieve the Servicer from its duties
and obligations as set forth in this Agreement.  The minimum coverage under any such Fidelity Bond and insurance policy shall be at
least equal to the corresponding amounts required by Fannie Mae in the Fannie Mae Guide or by Freddie Mac in the Freddie Mac Guide.
The Servicer shall, upon request of Owner, deliver to the Owner a certificate from the surety and the insurer as to the existence of
the Fidelity Bond and errors and omissions insurance policy and shall obtain a statement from the surety and the insurer that such
Fidelity Bond or insurance policy shall in no event be terminated or materially modified without thirty days prior written notice to
the Owner.  The Servicer shall notify the Owner within five Business Days of receipt of notice that such Fidelity Bond or insurance
policy will be, or has been, materially modified or terminated.  The Owner and its successors or assigns as their interests may
appear must be named as loss payees on the Fidelity Bond and as additional insured on the errors and omissions policy.

         Section 4.13.  Title, Management and Disposition of REO Property.

         In the event that title to any Mortgaged Property is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Owner or its designee.  Any such Person or Persons holding such title other
than the Owner shall acknowledge in writing that such title is being held as nominee for the benefit of the Owner.

         The Servicer shall assume the responsibility for marketing each REO Property in accordance with Accepted Servicing
Practices. Thereafter, the Servicer shall continue to provide certain administrative services to the Owner relating to such REO
Property as set forth in this Section 4.13. The REO Property must be sold within three years following the end of the calendar year
of the date of acquisition, unless a REMIC election has been made with respect to the arrangement under which the Mortgage Loans and
REO Property are held and (i) the Owner shall have been supplied with an Opinion of Counsel (at the Servicer's expense) to the effect
that the holding by the related trust of such Mortgaged Property subsequent to such three-year period (and specifying the period
beyond such three-year period for which the Mortgaged Property may be held) will not result in the imposition of taxes on "prohibited
transactions" of the related trust as defined in Section 860F of the Code, or cause the related REMIC to fail to qualify as a REMIC,
in which case the related trust may continue to hold such Mortgaged Property (subject to any conditions contained in such Opinion of
Counsel), or (ii) the Owner (at the Servicer's expense) or the Servicer shall have applied for, prior to the expiration of such
three-year period, an extension of such three-year period in the manner contemplated by Section 856(e)(3) of the Code, in which case
the three-year period shall be extended by the applicable period.  If a period longer than three years is permitted under the
foregoing sentence and is necessary to sell any REO Property, the Servicer shall report monthly to the Owner as to progress being
made in selling such REO Property.

         Notwithstanding any other provision of this Agreement, if a REMIC election has been made, no Mortgaged Property held by a
REMIC shall be rented (or allowed to continue to be rented) or otherwise used for the production of income by or on behalf of the
related trust or sold or managed in such a manner or pursuant to any terms that would (i) cause such Mortgaged Property to fail to
qualify at any time as "foreclosure property" within a meaning of Section 860G(a)(8) of the Code, (ii) subject the related trust to
the imposition of any federal or state income taxes on "net income from foreclosure property" with respect to such Mortgaged Property
within the meaning of Section 860G(c) of the Code, or (iii) cause the sale of such Mortgaged Property to result in the receipt by the
related trust or any income from non-permitted assets as described in Section 860F(a) (2)(B) of the Code, unless the Servicer has
agreed to indemnify and hold harmless the related trust with respect to the imposition of any such taxes.

         The Servicer shall deposit or cause to be deposited, on a daily basis in each Custodial Account all revenues received with
respect to the related REO Property and shall withdraw therefrom funds necessary for the proper operation, management and maintenance
of the REO Property, including the cost of maintaining any hazard insurance pursuant to Section 4.10 hereof.  The Servicer shall
maintain separate records with respect to each REO Property identifying all deposits and withdrawals from the Custodial Account for
each REO Property.

         The Servicer shall furnish to the Owner on each Remittance Date, an operating statement for each REO Property covering the
operation of each REO Property for the previous month.  Such operating statement shall be accompanied by such other information as
the Owner shall reasonably request.

         The Servicer shall, either itself or through an agent selected by the Servicer, and in accordance with the Fannie Mae Guide,
manage, conserve, protect and operate each REO Property in the same manner that it manages, conserves, protects and operates other
foreclosed property for its own account, and in the same manner that similar property in the same locality as the REO Property is
managed. Each REO Disposition shall be carried out by the Servicer at such price and upon such terms and conditions as the Servicer
deems to be in the best interest of the Owner.  The REO Disposition Proceeds from the sale of the REO Property shall be promptly
deposited in the Custodial Account.  As soon as practical thereafter, the expenses of such sale shall be paid and the Servicer shall
reimburse itself for any related Servicing Advances, or Monthly Advances made pursuant to Section 5.03.

         The Servicer shall cause each REO Property to be inspected promptly upon the acquisition of title thereto and shall cause
each REO Property to be inspected at least monthly thereafter or more frequently as may be required by the circumstances. The
Servicer shall make or cause the inspector to make a written report of each such inspection.  Such reports shall be retained in the
Servicing File and copies thereof shall be forwarded by the Servicer to the Owner.

         Section 4.14.  Notification of Adjustments.

         With respect to each  Mortgage  Loan,  the  Servicer  shall adjust the Mortgage  Interest  Rate on the related  Interest  Rate
Adjustment  Date in compliance  with  requirements  of applicable  law and the related  Mortgage and Mortgage  Note. The Servicer shall
execute and deliver  any and all  necessary  notices  required  under  applicable  law and the terms of the related  Mortgage  Note and
Mortgage  regarding the Mortgage Interest Rate  adjustments.  The Servicer shall promptly,  upon written request  therefor,  deliver to
the Owner such  notifications  and any additional  applicable  data regarding  such  adjustments  and the methods used to calculate and
implement  such  adjustments.  Upon the  discovery by the Servicer or the receipt of notice from the Owner that the Servicer has failed
to adjust a Mortgage  Interest  Rate in  accordance  with the terms of the related  Mortgage  Note and  Mortgage,  the  Servicer  shall
immediately  deposit in the  Custodial  Account  from its own funds the amount of any  interest  loss or  deferral  caused to the Owner
thereby.

                                                               ARTICLE V
                                                         PAYMENTS TO THE OWNER

         Section 5.01.  Remittances.

         On each Remittance Date, the Servicer shall remit to the Owner (i) all amounts credited to the Custodial Account as of the
close of business on the last day of the calendar month preceding the Determination Date, net of charges against or withdrawals from
the Custodial Account pursuant to Section 4.05, except (a) Full Principal Prepayments received on or before the 15th day of the month
in which a Remittance Date occurs shall be remitted to the Owner on the Remittance Date of such month, and (b) Full Principal
Prepayments received after the 15th day of the month in which a Remittance Date occurs shall be remitted to the Owner on the next
following Remittance Date, plus, to the extent not already deposited in the Custodial Account, the sum of (ii) all Monthly Advances,
if any, which the Servicer is obligated to distribute pursuant to Section 5.03 and (iii) all Prepayment Interest Shortfalls the
Servicer is required to make up pursuant to Section 4.04, minus (iv) any amounts attributable to Monthly Payments collected after the
Cut-off Date but due on a Due Date or Dates subsequent to the last day of the related Due Period, which amounts shall be remitted on
the related Remittance Date next succeeding the Due Period for such amounts.

         With respect to any remittance received by the Owner after the Business Day on which such payment was due, the Servicer
shall pay to the Owner interest on any such late payment at an annual rate equal to the Prime Rate, adjusted as of the date of each
change, plus two percentage points, but in no event greater than the maximum amount permitted by applicable law.  Such interest shall
be remitted to the Owner by the Servicer on the date such late payment is made and shall cover the period commencing with the day
following such Business Day and ending with the Business Day on which such payment is made, both inclusive.  The payment by the
Servicer of any such interest shall not be deemed an extension of time for payment or a waiver of any Event of Default by the
Servicer.

         Section 5.02      Statements to the Owner and the Master Servicer.

         The Servicer shall furnish to the Master Servicer an individual Mortgage Loan accounting report (a "Report"), as of the last
Business Day of each month and the end of the related Prepayment Period, as applicable, in the Servicer's assigned loan number order
to document Mortgage Loan payment activity on an individual Mortgage Loan basis.  With respect to each month, such Report shall be
received by the Owner and the Master Servicer no later than the tenth Business Day of the month of the related Remittance Date (or,
with respect to information as to Full Principal Prepayments and prepayment penalties no later than one (1) Business Day after the
end of each Prepayment Period), a report in an Excel (or compatible) electronic format, in such format as may be mutually agreed upon
by both the Owner and the Servicer, and which shall provide the information required to be contained in the monthly statements to
certificateholders as specified in the related pooling and servicing Agreement, to the extent applicable to the Servicer.

         In addition, the Servicer shall provide to the Master Servicer and the Owner such other information known or available to
the Servicer that is necessary in order to provide the distribution and pool performance information as required under Regulation AB,
as amended from time to time, as determined by the Owner in its sole discretion.  The Servicer shall also provide a monthly report,
in the form of Exhibit E hereto, or such other form as is mutually acceptable to the Servicer, the Owner and the Master Servicer,
Exhibit F with respect to defaulted mortgage loans and Exhibit K, with respect to realized losses and gains, with each such report.

         The Servicer shall prepare and file any and all information statements or other filings required to be delivered to any
governmental taxing authority or to Owner or the Master Servicer pursuant to any applicable law with respect to the Mortgage Loans
and the transactions contemplated hereby.  In addition, the Servicer shall provide the Owner and the Master Servicer with such
information concerning the Mortgage Loans as is necessary for the Owner and the Master Servicer to prepare its federal income tax
return as Owner and the Master Servicer may reasonably request from time to time.

         In addition, not more than 60 days after the end of each calendar year, the Servicer shall furnish to each Person who was an
Owner and the Master Servicer at any time during such calendar year an annual statement in accordance with the requirements of
applicable federal income tax law as to the aggregate of remittances of principal and interest for the applicable portion of such
year.

         Section 5.03.  Monthly Advances by the Servicer.

         Not later than the close of business on the Business Day preceding each Remittance Date, the Servicer shall deposit in the
Custodial Account an amount equal to all payments not previously advanced by the Servicer, whether or not deferred pursuant to
Section 4.01, of Monthly Payments, adjusted to the related Mortgage Loan Remittance Rate, which are delinquent at the close of
business on the related Determination Date; provided, however, that the amount of any such deposit may be reduced by the Amount Held
for Future Distribution (as defined below) then on deposit in the Custodial Account. Any portion of the Amount Held for Future
Distribution used to pay Monthly Advances shall be replaced by the Servicer by deposit into the Custodial Account on any future
Remittance Date to the extent that the funds that are available in the Custodial Account for remittance to the Owner on such
Remittance Date are less than the amount of payments required to be made to the Owner on such Remittance Date.

         The "Amount Held for Future Distribution" as to any Remittance Date shall be the total of the amounts held in the Custodial
Account at the close of business on the preceding Determination Date which were received after the Cut-off Date on account of (i)
Liquidation Proceeds, Insurance Proceeds, and Principal Prepayments received or made in the month of such Remittance Date, and (ii)
payments which represent early receipt of scheduled payments of principal and interest due on a date or dates subsequent to the
related Due Date.

         The Servicer's obligation to make such Monthly Advances as to any Mortgage Loan will continue through the final disposition
or liquidation of the Mortgaged Property, unless the Servicer deems such advance to be nonrecoverable from Liquidation Proceeds, REO
Disposition Proceeds or Insurance Proceeds with respect to the applicable Mortgage Loan.  In such latter event, the Servicer shall
deliver to the Owner an Officer's Certificate of the Servicer to the effect that an officer of the Servicer has reviewed the related
Servicing File and has obtained a recent appraisal and has made the reasonable determination that any additional advances are
nonrecoverable from Liquidation or Insurance Proceeds with respect to the applicable Mortgage Loan.

         Section 5.04.  Liquidation Reports.

         Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof by the Owner pursuant to a deed-in-lieu of
foreclosure, the Servicer shall submit to the Owner a liquidation report with respect to such Mortgaged Property in such form as the
Servicer and the Owner shall agree.  The Servicer shall also provide reports on the status of REO Property containing such
information as Owner may reasonably require.

                                                              ARTICLE VI
                                                     GENERAL SERVICING PROCEDURES

         Section 6.01.  Assumption Agreements.

         The Servicer will, to the extent it has knowledge of any conveyance or prospective conveyance by any Mortgagor of a
Mortgaged Property (whether by absolute conveyance or by contract of, sale, and whether or not the Mortgagor remains or is to remain
liable under the Mortgage Note and/or the Mortgage), exercise its rights to accelerate the maturity of such Mortgage Loan under any
"due-on-sale" clause to the extent permitted by law; provided, however, that the Servicer shall not exercise any such rights if
prohibited by law or the terms of the Mortgage Note from doing so or if the exercise of such rights would impair or threaten to
impair any recovery under the related Primary Mortgage Insurance Policy, if any.  If the Servicer reasonably believes it is unable
under applicable law to enforce such "due-on-sale" clause, the Servicer, will enter into an assumption agreement with the person to
whom the Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to which such person becomes liable under the
Mortgage Note and, to the extent permitted by applicable state law, the Mortgagor remains liable thereon.  Where an assumption is
allowed pursuant to this Section 6.01, the Servicer, with the prior consent of the primary mortgage insurer, if any, is authorized to
enter into a substitution of liability agreement with the person to whom the Mortgaged Property has been conveyed or is proposed to
be conveyed pursuant to which the original mortgagor is released from liability and such Person is substituted as mortgagor and
becomes liable under the related Mortgage Note.  Any such substitution of liability agreement shall be in lieu of an assumption
agreement.

         In connection with any such assumption or substitution of liability, the Servicer shall follow the underwriting practices
and procedures of the Fannie Mae Guide.  With respect to an assumption or substitution of liability, the Mortgage Interest Rate borne
by the related Mortgage Note and the amount of the Monthly Payment may not be changed.  The Servicer shall notify the Owner that any
such substitution of liability or assumption agreement has been completed by forwarding to the Owner the original of any such
substitution of liability or assumption agreement, which document shall be added to the related Mortgage Loan Documents and shall,
for all purposes, be considered a part of such related mortgage file to the same extent as all other documents and instruments
constituting a part thereof.  All fees collected by the Servicer for entering into an assumption or substitution of liability
agreement shall belong to the Servicer.

         Notwithstanding the foregoing paragraphs of this section or any other provision of this Agreement, the Servicer shall not be
deemed to be in default, breach or any other violation of its obligations hereunder by reason of any assumption of a Mortgage Loan by
operation of law or any assumption which the Servicer may be restricted by law from preventing, for any reason whatsoever.  For
purposes of this Section 6.01, the term "assumption" is deemed to also include a sale of the Mortgaged Property subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.

         Section 6.02.  Satisfaction of Mortgages and Release of Mortgage Loan Documents.

         Upon the payment in full of any Mortgage Loan, the Servicer will immediately notify the Custodian with a certification and
request for release by a Servicing Officer, which certification shall include a statement to the effect that all amounts received in
connection with such payment which are required to be deposited in the Custodial Account pursuant to Section 4.04 have been so
deposited, and a request for delivery to the Servicer of the portion of the Mortgage Loan Documents held by the Custodian.  Upon
receipt of such certification and request, the Owner shall promptly release or cause the Custodian to promptly release the related
Mortgage Loan Documents to the Servicer and the Servicer shall prepare and deliver for execution by the Owner or at the Owner's
option execute under the authority of a power of attorney delivered to the Servicer by the Owner any satisfaction or release.  No
expense incurred in connection with any instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial
Account.

         In the event the Servicer satisfies or releases a Mortgage without having obtained payment in full of the indebtedness
secured by the Mortgage or should it otherwise prejudice any right the Owner may have under the mortgage instruments, the Servicer,
upon written demand, shall remit within one Business Day to the Owner the then outstanding principal balance of the related Mortgage
Loan by deposit thereof in the Custodial Account.  The Servicer shall maintain the Fidelity Bond insuring the Servicer against any
loss it may sustain with respect to any Mortgage Loan not satisfied in accordance with the procedures set forth herein.

         From time to time and as appropriate for the servicing or foreclosure of the Mortgage Loans, including for the purpose of
collection under any Primary Mortgage Insurance Policy, upon request of the Servicer and delivery to the Custodian of a servicing
receipt signed by a Servicing Officer, the Custodian shall release the portion of the Mortgage Loan Documents held by the Custodian
to the Servicer. Such servicing receipt shall obligate the Servicer to promptly return the related Mortgage Loan Documents to the
Custodian, when the need therefor by the Servicer no longer exists, unless the Mortgage Loan has been liquidated and the Liquidation
Proceeds relating to the Mortgage Loan have been deposited in the Custodial Account or such documents have been delivered to an
attorney, or to a public trustee or other public official as required by law, for purposes of initiating or pursuing legal action or
other proceedings for the foreclosure of the Mortgaged Property either judicially or non-judicially, and the Servicer has promptly
delivered to the Owner or the Custodian a certificate of a Servicing Officer certifying as to the name and address of the Person to
which such documents were delivered and the purpose or purposes of such delivery.  Upon receipt of a certificate of a Servicing
Officer stating that such Mortgage Loan was liquidated, the servicing receipt shall be released by the Owner or the Custodian, as
applicable, to the Servicer.

         Section 6.03.  Servicing Compensation.

         As compensation for its services hereunder, the Servicer shall be entitled to withdraw from the Custodial Account or to
retain from interest payments on the Mortgage Loans the amounts provided for as the Servicer's Servicing Fee.  Additional servicing
compensation in the form of Prepayment Charges with regards to the Group II  Mortgage Loans, assumption fees, as provided in Section
6.01, late payment charges and other ancillary fees shall be retained by the Servicer to the extent not required to be deposited in
the Custodial Account.  The Servicer shall be required to pay all expenses incurred by it in connection with its servicing activities
hereunder and shall not be entitled to reimbursement therefor except as specifically provided for.

         Section 6.04.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer will deliver to the Owner and the Master Servicer, not later than March 15th of each calendar year
beginning in 2007, an Officer's Certificate (an "Annual Statement of Compliance") stating, as to each signatory thereof, that (i) a
review of the activities of the Servicer during the preceding calendar year and of performance under this Agreement or other
applicable servicing agreement has been made under such officer's supervision and (ii) to the best of such officer's knowledge, based
on such review, the Servicer has fulfilled all of its obligations under this Agreement or other applicable servicing agreement in all
material respects throughout such year, or, if there has been a failure to fulfill any such obligation in any material respect,
specifying each such failure known to such officer and the nature and status of cure provisions thereof.  Such Annual Statement of
Compliance shall contain no restrictions or limitations on its use.  Copies of such statement shall be provided by the Servicer to
the Owner upon request and by the Owner to any Person identified as a prospective purchaser of the Mortgage Loans.  In the event that
the Servicer has delegated any servicing responsibilities with respect to the Mortgage Loans to a Subservicer, the Servicer shall
deliver an Annual Statement of Compliance of the Subservicer as described above as to each Subservicer as and when required with
respect to the Servicer.

         (b)      With respect to the Mortgage Loans, by March 15th of each calendar year beginning in 2007, an officer of the
Servicer shall execute and deliver an Officer's Certificate (an "Annual Certification") to the Owner, the Master Servicer, the
Securities Administrator, and any related Depositor for the benefit of each such entity and such entity's affiliates and the
officers, directors and agents of any such entity and such entity's affiliates, in the form attached hereto as Exhibit G.  In the
event that the Servicer has delegated any servicing responsibilities with respect to the Mortgage Loans to a Subservicer or a
Subcontractor, to the extent such Subcontractor is "participating in the servicing function" pursuant to Item 1122 of Regulation AB,
the Servicer shall deliver an Annual Certification as to each such Subservicer and Subcontractor, as and when required with respect
to the Servicer.

         In the event the Servicer or any Subservicer or Subcontractor engaged by it is terminated, assigns its rights and
obligations under, or resigns pursuant to the terms of this Agreement, orany other applicable agreement in the case of a Subservicer
or Subcontractor, as the case may be, such party shall provide an Annual Statement of Compliance pursuant to this Section 6.04 or to
the related section of such other applicable agreement, as the case may be, as to the performance of its obligations with respect to
the period of time it was subject to this Agreement or any other applicable agreement, as the case may be, notwithstanding any such
termination, assignment or resignation.

         The Servicer shall indemnify and hold harmless the Master Servicer and its officers, directors, agents and affiliates from
and against any losses, damages, penalties, fines, forfeitures, reasonable legal fees and related costs, judgments and other costs
and expenses arising out of or based upon a breach by the Servicer or any of its officers, directors, agents or affiliates of its
obligations under this Section 6.04 or Section 6.09 or the negligence, bad faith or willful misconduct of the Servicer in connection
therewith. If the indemnification provided for herein is unavailable or insufficient to hold harmless the Master Servicer, then the
Servicer agrees that it shall contribute to the amount paid or payable by the Master Servicer as a result of the losses, claims,
damages or liabilities of the Master Servicer in such proportion as is appropriate to reflect the relative fault of the Master
Servicer on the one hand and the Servicer on the other in connection with a breach of the Servicer's obligations under this Section
6.04 or Section 6.09 or the Servicer's negligence, bad faith or willful misconduct in connection therewith.

         Upon request by the Owner or the Master Servicer, the Servicer will deliver to such requesting party a copy of the audited
(if such financial statements are available, otherwise unaudited) financial statements of the Servicer for the most recent fiscal
year of the Servicer.

         Section 6.05.     [Reserved]

         Section 6.06.  Owner's Right to Examine Servicer Records.

         The Owner shall have the right to examine and audit, at its expense, upon reasonable notice to the Servicer, during business
hours or at such other times as might be reasonable under applicable circumstances, any and all of the books, records, documentation
or other information of the Servicer, or held by another for the Servicer or on its behalf or otherwise, which relate to the
performance or observance by the Servicer of the terms, covenants or conditions of this Agreement.

         The Servicer shall provide to the Owner and any supervisory agents or examiners representing a state or federal governmental
agency having jurisdiction over the Owner access to any documentation regarding the Mortgage Loans in the possession of the Servicer
which may be required by any applicable regulations.  Such access shall be afforded without charge, upon reasonable request, during
normal business hours and at the offices of the Servicer, and in accordance with the applicable federal or state government
regulations.

         Section 6.07.  Compliance with REMIC Provisions.

         If a REMIC election has been made with respect to the arrangement under which the Mortgage Loans and REO Property are held,
the Servicer shall not take any action, cause the REMIC to take any action or fail to take (or fail to cause to be taken) any action
that, under the REMIC Provisions, if taken or not taken, as the case may be could (i) endanger the status of the REMIC as a REMIC or
(ii) result in the imposition of a tax upon the REMIC (including but not limited to the tax on "prohibited transactions" as defined
in Section 860F(a)(2) of the Code and the tax on "contribution" to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking to take such actions) to the effect that the
contemplated action will not endanger such REMIC status or result in the imposition of any such tax.

         Section 6.08.  Non-solicitation.

         The Servicer shall not knowingly conduct any solicitation exclusively targeted to the Mortgagors for the purpose of inducing
or encouraging the early prepayment or refinancing of the related Mortgage Loans.  It is understood and agreed that promotions
undertaken by the Servicer or any agent or affiliate of the Servicer which are directed to the general public at large, including,
without limitation, mass mailings based on commercially acquired mailing lists, newspaper, radio and television advertisements shall
not constitute solicitation under this section.  Nothing contained herein shall prohibit the Servicer from (i) distributing to
Mortgagors any general advertising including information brochures, coupon books, or other similar documentation which indicates
services the Servicer offers, including refinances or (ii) providing financing of home equity loans to Mortgagors at the Mortgagor's
request.

         Section 6.09.     Assessment of Compliance with Servicing Criteria.

         On and after January 1, 2006, the Servicer shall service and administer, and shall cause each subservicer to service or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With respect to the Mortgage Loans, the Servicer shall deliver to the Owner or its designee, the Master Servicer, the
Securities Administrator, and any Depositor on or before March 15th of each calendar year beginning in 2007, a report (an "Assessment
of Compliance") regarding the Servicer's assessment of compliance with the Servicing Criteria during the preceding calendar year as
required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB, or as otherwise required by the Master
Servicer, which as of the date hereof, require a report by an authorized officer of the Servicer that contains the following:

         (a)      A statement by such officer of its responsibility for assessing compliance with the Servicing Criteria applicable to
the Servicer;

         (b)      A statement by such officer that such officer used the Servicing Criteria to assess compliance with the Servicing
Criteria applicable to the Servicer;

         (c)      An assessment by such officer of the Servicer's compliance with the applicable Servicing Criteria for the period
consisting of the preceding calendar year, including disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed securities transactions taken
as a whole involving the Servicer, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered public accounting firm has issued an attestation report on the Servicer's Assessment
of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria, if any, are not applicable to the Servicer, which statement shall
be based on the activities it performs with respect to asset-backed securities transactions taken as a whole involving the Servicer,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria specified on Exhibit J hereto.

         With respect to the Mortgage Loans, on or before March 15th of each calendar year beginning in 2007, the Servicer shall
furnish to the Owner or its designee, the Master Servicer, the Securities Administrator and any Depositor a report (an "Attestation
Report") by a registered public accounting firm that attests to, and reports on, the Assessment of Compliance made by the Servicer,
as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB, or as otherwise required by the Master
Servicer, which Attestation Report must be made in accordance with standards for attestation reports issued or adopted by the Public
Company Accounting Oversight Board.

         The Servicer shall cause each Subservicer, and each Subcontractor determined by the Servicer pursuant to Section 11.15 to be
"participating in the servicing function" within the meaning of Item 1122 of Regulation AB, to deliver to the Owner, the Master
Servicer, the Securities Administrator and any Depositor an assessment of compliance and accountants' attestation as and when
provided in Section 6.09.

         In the event the Servicer or any Subservicer or Subcontractor engaged by it is terminated, assigns its rights and
obligations under, or resigns pursuant to the terms of this Agreement or any other applicable agreement in the case of a Subservicer
or Subcontractor, as the case may be, such party shall provide an Assessment of Compliance and cause to be provided an Attestation
Report pursuant to this Section 6.09 or to the related section of such other applicable agreement, as the case may be,
notwithstanding any such termination , assignment or resignation.

         Section 6.10.     Intent of the Parties; Reasonableness.

         The Owner and the Servicer acknowledge and agree that a purpose of clause (g) of Article III, Sections 5.02, 6.04, 6.09 and
10.02 of this Agreement is to facilitate compliance by the Owner and any Depositor with the provisions of Regulation AB and related
rules and regulations of the Commission. None of the Owner, the Master Servicer or any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than in good faith, or for purposes other than compliance
with the Securities Act, the Exchange Act and the rules and regulations of the Commission thereunder. The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with requests made by the Owner or any Depositor in good faith for delivery of information under these provisions on
the basis of evolving interpretations of Regulation AB. In connection with any Pass-Through Transfer, the Servicer shall cooperate
fully with the Owner to deliver to the Owner (including any of its assignees or designees) and any Depositor, any and all statements,
reports, certifications, records and any other information necessary in the good faith determination of the Owner or any Depositor to
permit the Owner or such Depositor to comply with the provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Subservicer and the Mortgage Loans, or the servicing of the Mortgage Loans, reasonably believed by the Owner or any
Depositor to be necessary in order to effect such compliance.

                                                              ARTICLE VII
                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01.  Servicer Shall Provide Information as Reasonably Required.

         The Servicer shall furnish to the Owner upon request, during the term of this Agreement, such periodic, special or other
reports or information, whether or not provided for herein, as shall be necessary, reasonable or appropriate with respect to the
purposes of this Agreement.  The Servicer may negotiate with the Owner for a reasonable fee for providing such report or information,
unless (i) the Servicer is required to supply such report or information pursuant to any other section of this Agreement, or (ii) the
report or information has been requested in connection with Internal Revenue Service or other regulatory agency requirements.  All
such reports or information shall be provided by and in accordance with all reasonable instructions and directions given by the
Owner. The Servicer agrees to execute and deliver all such instruments and take all such action as the Owner, from time to time, may
reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

                                                             ARTICLE VIII
                                                             THE SERVICER

         Section 8.01.  Indemnification; Third Party Claims.

         The Servicer agrees to indemnify the Owner, its successors and assigns, any agent of the Owner, and the Master Servicer, and
hold each of such Persons harmless from and against any and all claims, losses, damages, penalties, fines, forfeitures, legal fees
and related costs, judgments, and any other costs, fees and expenses that such Person may sustain in any way related to the failure
of the Servicer to perform in any way its duties and service the Mortgage Loans in strict compliance with the terms of this Agreement
and for breach of any representation or warranty of the Servicer contained herein.  The Servicer shall immediately notify the Owner
or other indemnified Person if a claim is made by a third party with respect to this Agreement or the Mortgage Loans, assume (with
the consent of the Owner and such other Indemnified Person and with counsel reasonably satisfactory to the Owner and such Person) the
defense of any such claim and pay all expenses in connection therewith, including counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against it or such other indemnified Person in respect of such claim but failure
to so notify the Owner and such other indemnified Person shall not limit its obligations hereunder.  The Servicer agrees that it will
not enter into any settlement of any such claim without the consent of the Owner and such other indemnified Person unless such
settlement includes an unconditional release of the Owner and such other indemnified Person from all liability that is the subject
matter of such claim.  The provisions of this Section 8.01 shall survive termination of this Agreement.

         Section 8.02.  Merger or Consolidation of the Servicer.

         The Servicer will keep in full effect its existence, rights and franchises as a corporation under the laws of the state of
its incorporation except as permitted herein, and will obtain and preserve its qualification to do business as a foreign corporation
in each jurisdiction in which such qualification is or shall be necessary to protect the validity and enforceability of this
Agreement or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Servicer may be merged or consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Servicer shall be a party, or any Person succeeding to the business of the Servicer whether or not
related to loan servicing, shall be the successor of the Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding; provided, however, that the
successor or surviving Person shall be an institution (i) having a GAAP net worth of not less than $25,000,000, (ii) the deposits of
which are insured by the FDIC, or which is a HUD-approved mortgagee whose primary business is in origination and servicing of first
lien mortgage loans, and (iii) which is a Fannie Mae or Freddie Mac approved seller/servicer in good standing.

         Section 8.03.  Limitation on Liability of the Servicer and Others.

         Neither the Servicer nor any of the officers, employees or agents of the Servicer shall be under any liability to the Owner
for any action taken or for refraining from the taking of any action in good faith pursuant to this Agreement, or for errors in
judgment made in good faith; provided, however, that this provision shall not protect the Servicer or any such person against any
breach of warranties or representations made herein, or failure to perform in any way its obligations in compliance with any standard
of care set forth in this Agreement, or any liability which would otherwise be imposed by reason of gross negligence or any breach of
the terms and conditions of this Agreement.  The Servicer and any officer, employee or agent of the Servicer may rely in good faith
on any document of any kind prima facie properly executed and submitted by the Owner respecting any matters arising hereunder.  The
Servicer shall not be under any obligation to appear in, prosecute or defend any legal action which is not incidental to its duties
to service the Mortgage Loans in accordance with this Agreement and which in its opinion may involve it in any expenses or liability;
provided, however, that the Servicer may, with the consent of the Owner, which consent shall not be unreasonably withheld, undertake
any such action which it may deem necessary or desirable with respect to this Agreement and the rights and duties of the parties
hereto.  In such event, the reasonable legal expenses and costs of such action and any liability resulting therefrom shall be
expenses, costs and liabilities for which the Owner will be liable, and the Servicer shall be entitled to be reimbursed therefor from
the Custodial Account pursuant to Section 4.05.

         Section 8.04.  Servicer Not to Resign.

         The Servicer shall not resign from the obligations and duties hereby imposed on it except by mutual consent of the Servicer
and the Owner or upon the determination that its duties hereunder are no longer permissible under applicable law and such incapacity
cannot be cured by the Servicer.  Any such determination permitting the resignation of the Servicer shall be evidenced by an Opinion
of Counsel to such effect delivered to the Owner which Opinion of Counsel shall be in form and substance acceptable to the Owner.  No
such resignation shall become effective until a successor shall have assumed the Servicer's responsibilities and obligations
hereunder in the manner provided in Section 11.01.

         Section 8.05.  No Transfer of Servicing.

         With respect to the retention of the Servicer to service the Mortgage Loans hereunder, the Servicer acknowledges that the
Owner has acted in reliance upon the Servicer's independent status, the adequacy of its servicing facilities, plan, personnel,
records and procedures, its integrity, reputation and financial standing and the continuance thereof.  Without in any way limiting
the generality of this section, the Servicer shall not either assign this Agreement or the servicing hereunder or delegate its rights
or duties hereunder or any portion thereof, or sell or otherwise dispose of all or substantially all of its property or assets,
without the prior written approval of the Owner, which approval shall not be unreasonably withheld; provided that the Servicer may
assign the Agreement and the servicing hereunder without the consent of Owner to an affiliate of the Servicer to which all servicing
of the Servicer is assigned so long as (i) such affiliate is a Fannie Mae and Freddie Mac approved servicer and (ii) if it is
intended that such affiliate be spun off to the shareholders of the Servicer, such affiliate have a GAAP net worth of at least
$25,000,000 and (iii) such affiliate shall deliver to the Owner a certification pursuant to which such affiliate shall agree to be
bound by the terms and conditions of this Agreement and shall certify that such affiliate is a Fannie Mae and Freddie Mac approved
servicer in good standing.

                                                              ARTICLE IX
                                                                DEFAULT

         Section 9.01.  Events of Default.

         In case one or more of the following Events of Default by the Servicer shall occur and be continuing, that is to say:

         (i)      any failure by the Servicer to remit to the Owner any payment required to be made under the terms of this Agreement
which continues unremedied for one (1) Business Day after written notice thereof (it being understood that this subparagraph shall
not affect Servicer's obligation pursuant to Section 5.01 to pay default interest on any remittance received by the Owner after the
Business Day on which such payment was due); or

         (ii)     any failure on the part of the Servicer duly to observe or perform in any material respect any other of the
covenants or agreements on the part of the Servicer set forth in this Agreement (other than those described in clause (ix) hereof),
the breach of which has a material adverse effect and which continue unremedied for a period of thirty days (except that such number
of days shall be fifteen in the case of a failure to pay any premium for any insurance policy required to be maintained under this
Agreement and such failure shall be deemed to have a material adverse effect) after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the Owner; or

         (iii)    a decree or order of a court or agency or supervisory authority having jurisdiction for the appointment of a
conservator or receiver or liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall have been entered against the Servicer and such
decree or order shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv)     the Servicer shall consent to the appointment of a conservator or receiver or liquidator in any insolvency,
bankruptcy, readjustment of debt, marshaling of assets and liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of its property; or

         (v)      the Servicer shall admit in writing its inability to pay its debts generally as they become due, file a petition to
take advantage of any applicable insolvency or reorganization statute, make an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations; or

         (vi)     the Servicer ceases to be approved by either Fannie Mae or Freddie Mac (to the extent such entities are then
operating in a capacity similar to that in which they operate on the date hereof) as a mortgage loan servicer for more than thirty
days to the extent such entities perform similar functions; or

         (vii)    the Servicer attempts to assign its right to servicing compensation hereunder or the Servicer attempts, without the
consent of the Owner, to sell or otherwise dispose of all or substantially all of its property or assets or to assign this Agreement
or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof except as otherwise permitted
herein; or

         (viii)   the Servicer ceases to be qualified to transact business in any jurisdiction where it is currently so qualified, but
only to the extent such non-qualification materially and adversely affects the Servicer's ability to perform its obligations
hereunder; or

         (ix)     failure by the Servicer to duly perform, within the required time period, its obligations under Section 6.04, 6.09
or any of clauses (v) through (viii) of Section 10.02;

then, and in each and every such case, so long as an Event of Default shall not have been remedied, the Owner, by notice in writing
to the Servicer may, in addition to whatever rights the Owner may have under Section 8.01 and at law or equity to damages, including
injunctive relief and specific performance, terminate all the rights and obligations of the Servicer (and if the Servicer is
servicing any of the Mortgage Loans in a Pass-Through Transfer, appoint a successor servicer reasonably acceptable to the Master
Servicer for such Pass-Through Transfer) under this Agreement and in and to the Mortgage Loans and the proceeds thereof without
compensating the Servicer for the same.  On or after the receipt by the Servicer of such written notice, all authority and power of
the Servicer under this Agreement, whether with respect to the Mortgage Loans or otherwise, shall pass to and be vested in the
successor appointed pursuant to Section 11.01.  Upon written request from the Owner, the Servicer shall prepare, execute and deliver,
any and all documents and other instruments, place in such successor's possession all Servicing Files, and do or accomplish all other
acts or things necessary or appropriate to effect the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or otherwise, at the Servicer's sole expense.  The Servicer
agrees to cooperate with the Owner and such successor in effecting the termination of the Servicer's responsibilities and rights
hereunder, including, without limitation, the transfer to such successor for administration by it of all cash amounts which shall at
the time be credited by the Servicer to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage
Loans or any REO Property.

         The Servicer shall promptly reimburse the Owner (or any designee of the Owner, such as a master servicer) and any Depositor,
as applicable, for all reasonable expenses incurred by the Owner (or such designee) or such Depositor, as such are incurred, in
connection with the termination of the Servicer as servicer and the transfer of servicing of the Mortgage Loans to a successor
servicer, if the termination and/or transfer of servicing is for cause related to a servicer default. The provisions of this
paragraph shall not limit whatever rights the Owner or any Depositor may have under other provisions of this Agreement and/or any
applicable Reconstitution Agreement or otherwise, whether in equity or at law, such as an action for damages, specific performance or
injunctive relief.

         Section 9.02.  Waiver of Defaults.

         The Owner may waive only by written notice any default by the Servicer in the performance of its obligations hereunder and
its consequences.  Upon any such waiver of a past default, such default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this Agreement.  No such waiver shall extend to any subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.

                                                               ARTICLE X
                                                              TERMINATION

         Section 10.01.  Termination.

         The respective obligations and responsibilities of the Servicer shall terminate upon: (i) the later of the final payment or
other liquidation (or any advance with respect thereto) of the last Mortgage Loan or the disposition of all REO Property and the
remittance of all funds due hereunder; or (ii) by mutual consent of the Servicer and the Owner in writing; or (iii) termination by
the Owner pursuant to Section 9.01. Simultaneously with any such termination and the transfer of servicing hereunder, the Servicer
shall be entitled to be reimbursed for any outstanding Servicing Advances and Monthly Advances.

         Section 10.02.    Cooperation of Servicer with a Reconstitution.

         The Servicer and the Owner agree that with respect to some or all of the Mortgage Loans, on or after the related closing
date, on one or more dates (each a "Reconstitution Date") at the Owner's sole option, the Owner may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

         The Servicer agrees to execute in connection with any agreements among the Owner, the Servicer, and any servicer in
connection with a Whole Loan Transfer, an assignment, assumption and recognition agreement, or, at Owner's request, a seller's
warranties and servicing agreement or a participation and servicing agreement or similar agreement in form and substance reasonably
acceptable to the parties, and in connection with a Pass-Through Transfer, a pooling and servicing agreement in form and substance
reasonably acceptable to the parties.  It is understood that any such Reconstitution Agreements will not contain any greater
obligations on the part of Servicer than are contained in this Agreement.

         With respect to each Whole Loan Transfer and each Pass-Through Transfer entered into by the Owner, the Servicer agrees (1)
to cooperate fully with the Owner and any prospective purchaser with respect to all reasonable requests and due diligence procedures;
(2) to execute, deliver and perform all Reconstitution Agreements required by the Owner; (3) to restate the representations and
warranties set forth in this Agreement as of the settlement or closing date in connection with such Reconstitution (each, a
"Reconstitution Date").

         In addition, the Servicer shall provide to such servicer or issuer, as the case may be, and any other participants in such
Reconstitution:

         (i)      any and all information and appropriate verification of information which may be reasonably available to the
Servicer, whether through letters of its auditors and counsel or otherwise, as the Owner or any such other participant shall request
upon reasonable demand;

         (ii)     such additional representations, warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public officials or officers of the Servicer as are reasonably agreed upon by the Servicer and the Owner or any such other
participant;

         (iii)    within 5 Business Days after request by the Owner, the information with respect to the Servicer (as servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the requirements of which as of the date hereof is attached hereto as
Exhibit I for convenience of reference only, as determined by Owner in its sole discretion.  In the event that the Servicer has
delegated any servicing responsibilities with respect to the Mortgage Loans to a Subservicer, the Servicer shall provide the
information required pursuant to this clause with respect to the Subservicer;

         (iv)     within 5 Business Days after request by the Owner,

                  (a) information regarding any legal proceedings pending (or known to be contemplated) against the Servicer (as
servicer) and each Subservicer as required by Item 1117 of Regulation AB, a summary of the requirements of which as of the date
hereof is attached hereto as Exhibit I for convenience of reference only, as determined by Owner in its sole discretion,

                  (b) information regarding affiliations with respect to the Servicer (as servicer) and each Subservicer as required
by Item 1119(a) of Regulation AB, a summary of the requirements of which as of the date hereof is attached hereto as Exhibit I for
convenience of reference only, as determined by Owner in its sole discretion, and


                  (c) information regarding relationships and transactions with respect to the Servicer (as servicer) and each
Subservicer as required by Item 1119(b) and (c) of Regulation AB, a summary of the requirements of which as of the date hereof is
attached hereto as Exhibit I for convenience of reference only, as determined by Owner in its sole discretion;

         (v)      for the purpose of satisfying the reporting obligation under the Exchange Act with respect to any class of
asset-backed securities, the Servicer shall (or shall cause each Subservicer to) (i) provide prompt notice to the Owner, the Master
Servicer and any Depositor in writing of (A) any material litigation or governmental proceedings involving the Servicer or any
Subservicer, (B) any affiliations or relationships that develop following the closing date of a Pass-Through Transfer between the
Servicer or any Subservicer and any of the parties specified in clause (D) of paragraph (a) of this Section (and any other parties
identified in writing by the requesting party) with respect to such Pass-Through Transfer, (C) any Event of Default under the terms
of this Agreement or any Reconstitution Agreement, (D) any merger, consolidation  or sale of substantially all of the assets of the
Servicer, and (E) the Servicer's entry into an agreement with a Subservicer to perform or assist in the performance of any of the
Servicer's obligations under this Agreement or any Reconstitution Agreement and (ii) provide to the Owner and any Depositor a
description of such proceedings, affiliations or relationships;

         (vi)     as a condition to the succession to the Servicer or any Subservicer as servicer or subservicer under this Agreement
or any Reconstitution Agreement by any Person (i) into which the Servicer or such Subservicer may be merged or consolidated, or (ii)
which may be appointed as a successor to the Servicer or any Subservicer, the Servicer shall provide to the Owner, the Master
Servicer, and any Depositor, at least 15 calendar days prior to the effective date of such succession or appointment, (x) written
notice to the Owner and any Depositor of such succession or appointment and (y) in writing and in form and substance reasonably
satisfactory to the Owner and such Depositor, all information reasonably requested by the Owner or any Depositor in order to comply
with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (vii)    in addition to such information as the Servicer, as servicer, is obligated to provide pursuant to other provisions
of this Agreement, not later than ten days prior to the deadline for the filing of any distribution report on Form 10-D in respect of
any Pass-Through Transfer that includes any of the Mortgage Loans serviced by the Servicer or any Subservicer, the Servicer or such
Subservicer, as applicable, shall, to the extent the Servicer or such Subservicer has knowledge, provide to the party responsible for
filing such report (including, if applicable, the Master Servicer) notice of the occurrence of any of the following events along with
all information, data, and materials related thereto as may be required to be included in the related distribution report on Form
10-D (as specified in the provisions of Regulation AB referenced below):

                  (A)      any material modifications, extensions or waivers of pool asset terms, fees, penalties or payments during
the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                  (B)      material breaches of pool asset representations or warranties or transaction covenants (Item 1121(a)(12) of
Regulation AB); and

                  (C)      information regarding new asset-backed securities issuances backed by the same pool assets, any pool asset
changes (such as, additions, substitutions or repurchases), and any material changes in origination, underwriting or other criteria
for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (viii)   the Servicer shall provide to the Owner, the Master Servicer and any Depositor, evidence of the authorization of the
person signing any certification or statement, copies or other evidence of Fidelity Bond Insurance and Errors and Omission Insurance
policy, financial information and reports, and such other information related to the Servicer or any Subservicer or the Servicer or
such Subservicer's performance hereunder.

         In the event of a conflict or inconsistency between the terms of Exhibit I and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Servicer shall indemnify the Owner, each affiliate of the Owner, and each of the following parties participating in a
Pass-Through Transfer: each issuing entity; each Person (including, but not limited to, the Master Servicer, if applicable)
responsible for the preparation, execution or filing of any report required to be filed with the Commission with respect to such
Pass-Through Transfer, or for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with
respect to such Pass-Through Transfer; each broker dealer acting as underwriter, placement agent or initial purchaser, each Person
who controls any of such parties or the Depositor (within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act); and the respective present and former directors, officers, employees, agents and affiliates of each of the foregoing
and of the Depositor (each, an "Indemnified Party"), and shall hold each of them harmless from and against any claims, losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:

         (i)(A) any untrue statement of a material fact contained or alleged to be contained in any information, report,
certification, data, accountants' letter or other material provided under this Section 10.02 by or on behalf of the Servicer, or
provided under this Section 10.02, Sections 6.04 and 6.09 and by or on behalf of any Subservicer or Subcontractor (collectively, the
"Servicer Information"), or (B) the omission or alleged omission to state in the Servicer Information a material fact required to be
stated in the Servicer Information or necessary in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, by way of clarification, that clause (B) of this paragraph shall be construed solely
by reference to the Servicer Information and not to any other information communicated in connection with a sale or purchase of
securities, without regard to whether the Servicer Information or any portion thereof is presented together with or separately from
such other information;

         (ii) any breach by the Servicer of its obligations under this Section 10.02, including particularly any failure by the
Servicer, any Subservicer or any Subcontractor to deliver any information, report, certification, accountants' letter or other
material when and as required under this Section 10.02, including any failure by the Servicer to identify pursuant to Section 11.15
any Subcontractor "participating in the servicing function" within the meaning of Item 1122 of Regulation AB;

         (iii) any breach by the Servicer of a representation or warranty set forth in Section Article III or in a writing furnished
pursuant to clause (h) of Article III and made as of a date prior to the closing date of the related Pass-Through Transfer, to the
extent that such breach is not cured by such closing date, or any breach by the Servicer of a representation or warranty in a writing
furnished pursuant to clause (h) of Article III to the extent made as of a date subsequent to such closing date; or

         (iv) the negligence bad faith or willful misconduct of the Servicer in connection with its performance under this Section
10.02.

         If the indemnification provided for herein is unavailable or insufficient to hold harmless an Indemnified Party, then the
Servicer agrees that it shall contribute to the amount paid or payable by such Indemnified Party as a result of any claims, losses,
damages or liabilities incurred by such Indemnified Party in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Servicer on the other.

         In the case of any failure of performance described above, the Servicer shall promptly reimburse the Owner, any Depositor,
as applicable, and each Person responsible for the preparation, execution or filing of any report required to be filed with the
Commission with respect to such Pass-Through Transfer, or for execution of a certification pursuant to Rule 13a-14(d) or Rule
15d-14(d) under the Exchange Act with respect to such Pass-Through Transfer, for all costs reasonably incurred by each such party in
order to obtain the information, report, certification, accountants' letter or other material not delivered pursuant to this Section
or Section 6.04 or Section 6.09 as required by the Servicer, any Subservicer or any Subcontractor.

         This indemnification shall survive the termination of this Agreement or the termination of any party to this Agreement.

         All Mortgage Loans not sold or transferred pursuant to a Whole Loan Transfer or Pass Through Transfer shall be subject to
this Agreement and shall continue to be serviced in accordance with the terms of this Agreement and with respect thereto this
Agreement shall remain in full force and effect.

         Section 10.03.  Master Servicer.

         The Servicer,  including any successor servicer hereunder,  shall be subject to the supervision of the Master Servicer,  which
Master  Servicer shall be obligated to ensure that the Servicer  services the Mortgage Loans in accordance  with the provisions of this
Agreement.  The Master Servicer,  acting on behalf of the Owner,  shall have the same rights as the Owner to enforce the obligations of
the Servicer  under this  Agreement.  The Master  Servicer  shall be entitled to terminate the rights and  obligations  of the Servicer
under this  Agreement  upon the  failure of the  Servicer  to perform  any of its  obligations  under this  Agreement  if such  failure
constitutes  an Event of Default as provided in Article IX of this  Agreement.  Notwithstanding  anything to the contrary,  in no event
shall the Master Servicer assume any of the obligations of the Owner under this Agreement.

                                                              ARTICLE XI
                                                       MISCELLANEOUS PROVISIONS

         Section 11.01.  Successor to the Servicer.

         Prior to termination of the Servicer's responsibilities and duties under this Agreement pursuant to Sections 8.04, 9.01 or
10.01(ii), the Owner shall (i) succeed to and assume all of the Servicer's responsibilities, rights, duties and obligations under
this Agreement, or (ii) appoint a successor having the characteristics set forth in Section 8.02 hereof and which shall succeed to
all rights and assume all of the responsibilities, duties and liabilities of the Servicer under this Agreement prior to the
termination of the Servicer's responsibilities, duties and liabilities under this Agreement.  In connection with such appointment and
assumption, the Owner may make such arrangements for the compensation of such successor out of payments on Mortgage Loans as the
Owner and such successor shall agree.  In the event that the Servicer's duties, responsibilities and liabilities under this Agreement
should be terminated pursuant to the aforementioned sections, the Servicer shall discharge such duties and responsibilities during
the period from the date it acquires knowledge of such termination until the effective date thereof with the same degree of diligence
and prudence which it is obligated to exercise under this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor.  The resignation or removal of the Servicer pursuant to the
aforementioned sections shall not become effective until a successor shall be appointed pursuant to this section and shall in no
event relieve the Servicer of the representations and warranties made pursuant to Article III and the remedies available to the Owner
under Section 8.01, it being understood and agreed that the provisions of such Article III and Section 8.01 shall be applicable to
the Servicer notwithstanding any such resignation or termination of the Servicer, or the termination of this Agreement.

         Any successor appointed as provided herein shall execute, acknowledge and deliver to the Servicer and to the Owner an
instrument accepting such appointment, whereupon such successor shall become fully vested with all the rights, powers, duties,
responsibilities, obligations and liabilities of the Servicer, with like effect as if originally named as a party to this Agreement.
Any termination or resignation of the Servicer or this Agreement pursuant to Section 8.04, 9.01 or 10.01 shall not affect any claims
that the Owner may have against the Servicer arising prior to any such termination or resignation.

         The Servicer shall promptly deliver to the successor the funds in the Custodial Account and the Escrow Account and the
Servicing Files and related documents and statements held by it hereunder and the Servicer shall account for all funds.  The Servicer
shall execute and deliver such instruments and do such other things all as may reasonably be required to more fully and definitely
vest and confirm in the successor all such rights, powers, duties, responsibilities, obligations and liabilities of the Servicer.
The successor shall make such arrangements as it may deem appropriate to reimburse the Servicer for unrecovered Monthly Advances and
Servicing Advances which the successor retains hereunder and which would otherwise have been recovered by the Servicer pursuant to
this Agreement but for the appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Servicer shall notify the Owner of such appointment.

         All reasonable costs and expenses incurred in connection with replacing the Servicer upon its resignation or the termination
of the Servicer in accordance with the terms of this Agreement, including, without limitation, (i) all legal costs and expenses and
all due diligence costs and expenses associated with an evaluation of the potential termination of the Servicer as a result of an
Event of Default and (ii) all costs and expenses associated with the complete transfer of servicing, including all servicing files
and all servicing data and the completion, correction or manipulation of such servicing data as may be required by the successor
servicer to correct any errors or insufficiencies in the servicing data or otherwise to enable the successor service to service the
Mortgage Loans in accordance with this Agreement, shall be payable on demand by the resigning or terminated Servicer without any
right of reimbursement therefor.

         Section 11.02.  Amendment.

         This Agreement may be amended from time to time by the Servicer and the Owner by written agreement signed by the Servicer
and the Owner.

         Section 11.03.  Recordation of Agreement.

         To the extent permitted by applicable law, this Agreement is subject to recordation in all appropriate public offices for
real property records in all the counties or other comparable jurisdictions in which any of all the properties subject to the
Mortgages are situated, and in any other appropriate public recording office or elsewhere, such recordation to be effected by the
Servicer at the Owner's expense on direction of the Owner accompanied by an opinion of counsel to the effect that such recordation
materially and beneficially affects the interest of the Owner or is necessary for the administration or servicing the Mortgage Loans.

         Section 11.04.  Governing Law.

         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.  THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.


         Section 11.05.  Notices.

         Any demands, notices or other communications permitted or required hereunder shall be in writing and shall be deemed
conclusively to have been given if personally delivered at or mailed by registered mail, postage prepaid, and return receipt
requested or transmitted by telecopier and confirmed by a similar mailed writing, as follows:

                  (i)      if to the Servicer:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067
                           Attention: General Counsel
                           Facsimile: (214) 626-4889


                  (ii)     if to the Owner:

                           Bear, Stearns  &amp; Co. Inc.
                           383 Madison Ave.
                           New York, New York 10179
                           Attention:  Global Credit Administration
                           Telecopier No.:  (212) 272-5591


                  (iii)    if to the Master Servicer:

                           Wells Fargo Bank, National Association
                           P.O. Box 98
                           Columbia, Maryland 21046
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust 2007-1

                           And for overnight delivery to:

                           Wells Fargo Bank, National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust 2007-1
                           Telecopier No.:  (410) 715-2380

or such other address as may hereafter be furnished to the other party by like notice.  Any such demand, notice, or communication
hereunder shall be deemed to have been received on the date delivered to or received at the premises of the address (as evidenced, in
the case of registered or certified mail, by the date noted on the return receipt).


         Section 11.06.  Severability of Provisions.

         Any part, provision, representation or warranty of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining
provisions hereof.  Any part, provision, representation or warranty of this Agreement which is prohibited or unenforceable or is held
to be void or unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render unenforceable such provision in any other jurisdiction.  To the
extent permitted by applicable law, the parties hereto waive any provision of law which prohibits or renders void or unenforceable
any provision hereof.  If the invalidity of any part, provision, representation or warranty of this Agreement shall deprive any party
of the economic benefit intended to be conferred by this Agreement, the parties shall negotiate, in good faith, to develop a
structure the economic effect of which is nearly as possible the same as the economic effect of this Agreement without regard to such
invalidity.

         Section 11.07.  Exhibits

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08.  General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)      the terms defined in this Agreement have the meanings assigned to them in this Agreement and include the plural as
well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally
accepted accounting principles;

         (iii)    references herein to "Articles," "Sections," "Subsections," "Paragraphs," and other subdivisions without reference
to a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words "herein," "hereof," "hereunder" and other words of similar import refer to this Agreement as a whole and
not to any particular provision; and

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration.

         Section 11.09.  Reproduction of Documents.

         This Agreement and all documents relating hereto, including, without limitation, (i) consents, waivers and modifications
which may hereafter be executed, (ii) documents received by any party at the closing, and (iii) financial statements, certificates
and other information previously or hereafter furnished, may be reproduced by any photographic, photostatic, microfilm, micro-card,
miniature photographic or other similar process.  The parties agree that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence.

         Section 11.10.  Confidentiality of Information.

         Each party recognizes that, in connection with this Agreement, it may become privy to non-public information regarding the
financial condition, operations and prospects of the other party.  Except as required to be disclosed by law, each party agrees to
keep all non-public information regarding the other party strictly confidential, and to use all such information solely in order to
effectuate the purpose of this Agreement.

         Section 11.11.  Assignment by the Owner.

         The Owner shall have the right, without the consent of the Servicer hereof, to assign, in whole or in part, its interest
under this Agreement with respect to some or all of the Mortgage Loans, and designate any person to exercise any rights of the Owner
hereunder, by executing an assignment and assumption agreement reasonably acceptable to the Servicer and the assignee or designee
shall accede to the rights and obligations hereunder of the Owner with respect to such Mortgage Loans.  In no event shall Owner sell
a partial interest in any Mortgage Loan.  All references to the Owner in this Agreement shall be deemed to include its assignees or
designees.  It is understood and agreed between the Owners and the Servicer that no more than five (5) Persons shall have the right
of owner under this Agreement at any one time.

         Section 11.12.  No Partnership.

         Nothing herein contained shall be deemed or construed to create a co-partnership or joint venture between the parties hereto
and the services of the Servicer shall be rendered as an independent contractor and not as agent for Owner.

         Section 11.13.  Execution, Successors and Assigns.

         This Agreement may be executed in one or more counterparts and by the different parties hereto on separate counterparts,
each of which, when so executed, shall be deemed to be an original; such counterparts, together, shall constitute one and the same
agreement.  Subject to Section 8.05, this Agreement shall inure to the benefit of and be binding upon the Servicer and the Owner and
their respective successors and assigns.

         Section 11.14.  Entire Agreement.

         Each of the Servicer and the Owner acknowledge that no representations, agreements or promises were made to it by the other
party or any of its employees other than those representations, agreements or promises specifically contained herein.  This Agreement
sets forth the entire understanding between the parties hereto and shall be binding upon all successors of both parties.

         Section 11.15. Use of Subservicers and Subcontractors.

         (a)      The Servicer shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any of the  obligations
of the Servicer as servicer under this Agreement or any  Reconstitution  Agreement unless the Servicer  complies with the provisions of
paragraph  (b) of this  Section.  The Servicer  shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall not
permit any  Subservicer  to hire or otherwise  utilize the servicers of any  Subcontractor,  to fulfill any of the  obligations  of the
Servicer as servicer  under this  Agreement  or any  Reconstitution  Agreement  unless the Servicer  complies  with the  provisions  of
paragraph  (d) of this  Section.  The  Servicer  must  notify  the Owner,  the  Master  Servicer  and any  Depositor  in writing of any
affiliations or relationships that develop following the closing date between the Servicer or any Subservicer.

         (b)      The Servicer shall cause any Subservicer  used by the Servicer (or by any  Subservicer)  for the benefit of the Owner
and any Depositor to comply with the provisions of this Section and with clauses (g) and (j) of Article III,  Sections  6.04,  6.09 and
10.02 of this  Agreement  to the same extent as if such  Subservicer  were the Owner,  and to provide  the  information  required  with
respect to such  Subservicer  under Section  3.01(i) of this  Agreement.  The Servicer  shall be  responsible  for obtaining  from each
Subservicer  and  delivering to the Owner,  the Master  Servicer and any Depositor  any Annual  Statement of Compliance  required to be
delivered by such Subservicer  under Section 6.04(a),  any Assessment of Compliance and Attestation  Report required to be delivered by
such Subservicer under Section 6.09, any Annual  Certification  required under Section 6.04(b), any Additional Form 10-D Disclosure and
any Form 8-K Disclosure Information, as and when required to be delivered.

         (c)      The Servicer  shall  promptly  upon request  provide to the Owner,  the Master  Servicer  and any  Depositor  (or any
designee of the Depositor,  such as an  administrator)  a written  description (in form and substance  satisfactory  to the Owner,  the
Master  Servicer and such  Depositor)  of the role and  function of each  Subcontractor  utilized by the  Servicer or any  Subservicer,
specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which (if any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the  Servicing  Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the meaning of Item 1122 of  Regulation  AB, the  Servicer  shall cause any such  Subcontractor  used by the Servicer (or by any
Subservicer)  for the  benefit  of the Owner and any  Depositor  to  comply  with the  provisions  of  Sections  6.07 and 10.02 of this
Agreement to the same extent as if such  Subcontractor  were the Servicer.  The Servicer shall be  responsible  for obtaining from each
Subcontractor  and  delivering  to the  Owner  and any  Depositor  any  Assessment  of  Compliance  and  Attestation  Report  and other
certificates  required to be delivered by such  Subservicer  and such  Subcontractor  under Section 6.09 (and any Annual  Certification
required under Section 6.09(b)), in each case as and when required to be delivered.

         11.16.   Third Party Beneficiary

         For purposes of this Agreement, each Master Servicer shall be considered a third party beneficiary to this Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the Servicer and the Owner have caused their names to be signed hereto by their respective officers
thereunto duly authorized as of the date and year first above written.





                                      EMC MORTGAGE CORPORATION
                                      Servicer

                                      By:______________________________________

                                      Name:____________________________________
                                      Title:___________________________________



                                      STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                      Owner


                                      By:______________________________________

                                      Name:____________________________________
                                      Title:___________________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT A

                                                        MORTGAGE LOAN SCHEDULE


                                                        [Provided Upon Request]




--------------------------------------------------------------------------------




                                                               EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT
                                                                (date)


To:______________________
_________________________
_________________________
(the "Depository")

         As "Servicer" under the Servicing Agreement, dated as of January 1, 2007, (the "Agreement"), we hereby authorize and request
you to establish an account, as a Custodial Account pursuant to Section 4.04 of the Agreement, to be designated as "BSALTA 2007-1
Custodial Account, in trust for SAMI II, Owner of Whole Loan Mortgages, and various Mortgagors."  All deposits in the account shall
be subject to withdrawal therefrom by order signed by the Servicer.  You may refuse any deposit which would result in violation of
the requirement that the account be fully insured as described below.  This letter is submitted to you in duplicate.  Please execute
and return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The undersigned, as "Depository", hereby certifies that the above described account has been established under Account
Number __________, at the office of the depository indicated above, and agrees to honor withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable limits by the Federal Deposit Insurance
Corporation through the Bank Insurance Fund or the Savings Association Insurance Fund or will be invested in Permitted Investments as
defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________




--------------------------------------------------------------------------------




                                                               EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT

                                                                (date)

To:___________________________
______________________________
______________________________
(the "Depository")


         As "Servicer" under the Servicing Agreement, dated as of January 1, 2007 (the "Agreement"), we hereby authorize and request
you to establish an account, as an Escrow Account pursuant to Section 4.06 of the Agreement, to be designated as "BSALTA 2007-1
Escrow Account, in trust for SAMI II, Owner of Whole Loan Mortgages, and various Mortgagors."  All deposits in the account shall be
subject to withdrawal therefrom by order signed by the Servicer.  You may refuse any deposit which would result in violation of the
requirement that the account be fully insured as described below.  This letter is submitted to you in duplicate.  Please execute and
return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The undersigned, as "Depository", hereby certifies that the above described account has been established under Account
Number __________, at the office of the depository indicated above, and agrees to honor withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable limits by the Federal Deposit Insurance
Corporation through the Bank Insurance Fund or the Savings Association Insurance Fund or will be invested in Permitted Investments as
defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________




--------------------------------------------------------------------------------




                                                               EXHIBIT D

                                                   REQUEST FOR RELEASE OF DOCUMENTS

         To:      Wells Fargo Bank, National Association

                  1015 10th Avenue S.E.

                  Mpls., MN  55414

                  Attn:  ________________


         Re:      Custodial  Agreement dated as of November 30, 1999, between EMC Mortgage  Corporation and Wells Fargo Bank,  National
                  Association, as Custodian

         In  connection  with the  administration  of the  Mortgage  Loans  held by you as  Custodian  for the  Owner  pursuant  to the
above-captioned  Custody Agreement,  we request the release,  and hereby acknowledge  receipt, of the Custodian's Mortgage File for the
Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address  &amp; Zip Code:

         Reason for Requesting Documents (check one):

         _______           1.       Mortgage Paid in Full

         _______           2.       Foreclosure

         _______           3.       Substitution

         _______           4.       Other Liquidation (Repurchases, etc.)

         _______           5.       Nonliquidation  [Reason:_______________________________]

         Address to which Custodian should

         Deliver the Custodian's Mortgage File:      __________________________________________

                                                              __________________________________________

                                                              __________________________________________



                                                              By:_______________________________________

                                                        (authorized signer)

                                                              Issuer:_____________________________________

                                                     Address:___________________________________
                                                             ___________________________________

                                                              Date:______________________________________



Custodian

         Wells Fargo Bank, National Association


         Please acknowledge the execution of the above request by your signature and date below:


         ____________________________________                          _________________

         Signature                                                     Date


         Documents returned to Custodian:


         ____________________________________                         _________________

         Custodian                                                     Date




--------------------------------------------------------------------------------




                                                                    EXHIBIT E

                                                       REPORTING DATA FOR MONTHLY REPORT
                                               Standard File Layout &#150; Master Servicing


___________________________________________________________________________________________________________________________________
         Column Name                            Description                      Decimal           Format Comment           Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:  15=Bankruptcy,
ACTION_CODE                    The standard FNMA numeric code used to                       30=Foreclosure,, 60=PIF,
                               indicate the default/delinquent status of a                  63 Substitution,
                               particular loan.                                             65=Repurchase, 70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
___________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT F

                                                  REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout &#150; Delinquency Reporting


(a)      Column/Header Name              (b)      Description            (c)   Decimal       (d)    Format Comment


(e)     SERVICER_LOAN_NBR                (f)   A    unique     number          (g)           (h)
                                               assigned  to a loan by
                                               the   Servicer.   This
                                               may be different  than
                                               the LOAN_NBR


(i)     LOAN_NBR                         (j)   A  unique   identifier          (k)           (l)
                                               assigned  to each loan
                                               by the originator.


(m)     CLIENT_NBR                       (n)   Servicer Client Number          (o)           (p)


(q)     SERV_INVESTOR_NBR                (r)   Contains    a   unique          (s)           (t)
                                               number as  assigned by
                                               an  external  servicer
                                               to  identify  a  group
                                               of   loans   in  their
                                               system.


(u)     BORROWER_FIRST_NAME              (v)   First   Name   of  the          (w)           (x)
                                               Borrower.


(y)     BORROWER_LAST_NAME               (z)   Last   name   of   the          (aa)          (bb)
                                               borrower.


(cc)    PROP_ADDRESS                     (dd)  Street     Name    and          (ee)          (ff)
                                               Number of Property


(gg)    PROP_STATE                       (hh)  The  state  where  the          (ii)          (jj)
                                               property located.


(kk)    PROP_ZIP                         (ll)  Zip  code   where  the          (mm)          (nn)
                                               property is located.


(oo)    BORR_NEXT_PAY_DUE_DATE           (pp)  The   date   that  the          (qq)          (rr)   MM/DD/YYYY
                                               borrower's        next
                                               payment  is due to the
                                               servicer  at  the  end
                                               of  processing  cycle,
                                               as     reported     by
                                               Servicer.


(ss)    LOAN_TYPE                        (tt)  Loan Type  (i.e.  FHA,          (uu)          (vv)
                                               VA, Conv)


(ww)    BANKRUPTCY_FILED_DATE            (xx)  The date a  particular          (yy)          (zz)   MM/DD/YYYY
                                               bankruptcy  claim  was
                                               filed.


(aaa)   BANKRUPTCY_CHAPTER_CODE          (bbb) The   chapter    under         (ccc)          (ddd)
                                               which  the  bankruptcy
                                               was filed.


(eee)   BANKRUPTCY_CASE_NBR              (fff) The    case     number         (ggg)          (hhh)
                                               assigned  by the court
                                               to   the    bankruptcy
                                               filing.


(iii)   POST_PETITION_DUE_DATE           (jjj) The  payment  due date         (kkk)          (lll)  MM/DD/YYYY
                                               once  the   bankruptcy
                                               has been  approved  by
                                               the courts


    (mmm)BANKRUPTCY_DCHRG_DISM_DATE      (nnn) The  Date  The Loan Is         (ooo)          (ppp)  MM/DD/YYYY
                                               Removed           From
                                               Bankruptcy.  Either by
                                               Dismissal,  Discharged
                                               and/or  a  Motion  For
                                               Relief Was Granted.


(qqq)   LOSS_MIT_APPR_DATE               (rrr) The   Date   The  Loss         (sss)          (ttt)  MM/DD/YYYY
                                               Mitigation         Was
                                               Approved     By    The
                                               Servicer


(uuu)   LOSS_MIT_TYPE                    (vvv) The   Type   Of   Loss         (www)          (xxx)
                                               Mitigation    Approved
                                               For A Loan Such As;


(yyy)   LOSS_MIT_EST_COMP_DATE           (zzz) The   Date   The  Loss         (aaaa)         (bbbb) MM/DD/YYYY
                                               Mitigation   /Plan  Is
                                               Scheduled To End/Close


(cccc)  LOSS_MIT_ACT_COMP_DATE           (dddd) The   Date  The  Loss         (eeee)         (ffff) MM/DD/YYYY
                                               Mitigation          Is
                                               Actually Completed


(gggg)  FRCLSR_APPROVED_DATE             (hhhh) The   date  DA  Admin         (iiii)         (jjjj) MM/DD/YYYY
                                               sends a letter  to the
                                               servicer          with
                                               instructions  to begin
                                               foreclosure
                                               proceedings.


(kkkk)  ATTORNEY_REFERRAL_DATE           (llll) Date     File     Was         (mmmm)         (nnnn) MM/DD/YYYY
                                               Referred  To  Attorney
                                               to Pursue Foreclosure


(oooo)  FIRST_LEGAL_DATE                 (pppp) Notice  of 1st  legal         (qqqq)         (rrrr) MM/DD/YYYY
                                               filed  by an  Attorney
                                               in    a    Foreclosure
                                               Action


(ssss)  FRCLSR_SALE_EXPECTED_DATE        (tttt) The  date by  which a         (uuuu)         (vvvv) MM/DD/YYYY
                                               foreclosure   sale  is
                                               expected to occur.


(wwww)  FRCLSR_SALE_DATE                 (xxxx) The  actual  date  of         (yyyy)         (zzzz) MM/DD/YYYY
                                               the foreclosure sale.


(aaaaa) FRCLSR_SALE_AMT                  (bbbbb)         The   amount        (ccccc)         (ddddd)         No
                                               a  property  sold  for           2            commas(,)  or  dollar  signs
                                               at   the   foreclosure                        ($)
                                               sale.


(eeeee) EVICTION_START_DATE              (fffff)         The     date        (ggggg)         (hhhhh)         MM/DD/YYYY
                                               the           servicer
                                               initiates  eviction of
                                               the borrower.


(iiiii) EVICTION_COMPLETED_DATE          (jjjjj)         The     date        (kkkkk)         (lllll)         MM/DD/YYYY
                                               the   court    revokes
                                               legal   possession  of
                                               the property  from the
                                               borrower.


(mmmmm) LIST_PRICE                       (nnnnn)         The    price        (ooooo)         (ppppp)         No
                                               at    which   an   REO           2            commas(,)  or  dollar  signs
                                               property is marketed.                         ($)


(qqqqq) LIST_DATE                        (rrrrr)         The  date an        (sssss)         (ttttt)         MM/DD/YYYY
                                               REO     property    is
                                               listed       at      a
                                               particular price.


(uuuuu) OFFER_AMT                        (vvvvv)         The   dollar        (wwwww)         (xxxxx)         No
                                               value of an offer  for           2            commas(,)  or  dollar  signs
                                               an REO property.                              ($)


(yyyyy) OFFER_DATE_TIME                  (zzzzz)         The  date an        (aaaaaa)        (bbbbbb)        MM/DD/YYYY
                                               offer is  received  by
                                               DA  Admin  or  by  the
                                               Servicer.


(cccccc) REO_CLOSING_DATE                (dddddd)        The     date        (eeeeee)        (ffffff)        MM/DD/YYYY
                                               the  REO  sale  of the
                                               property is  scheduled
                                               to close.


(gggggg) REO_ACTUAL_CLOSING_DATE         (hhhhhh)        Actual  Date        (iiiiii)        (jjjjjj)        MM/DD/YYYY
                                               Of REO Sale


(kkkkkk) OCCUPANT_CODE                   (llllll)                            (mmmmmm)        (nnnnnn)
                                               Classification  of how
                                               the     property    is
                                               occupied.


(oooooo) PROP_CONDITION_CODE             (pppppp)        A code  that        (qqqqqq)        (rrrrrr)
                                               indicates          the
                                               condition    of    the
                                               property.


(ssssss) PROP_INSPECTION_DATE            (tttttt)        The  date  a        (uuuuuu)        (vvvvvv)        MM/DD/YYYY
                                               property    inspection
                                               is performed.


(wwwwww) APPRAISAL_DATE                  (xxxxxx)        The     date        (yyyyyy)        (zzzzzz)        MM/DD/YYYY
                                               the    appraisal   was
                                               done.


(aaaaaaa) CURR_PROP_VAL                  (bbbbbbb)        The               (ccccccc)        (ddddddd)
                                               current  "as is" value           2
                                               of the property  based
                                               on    brokers    price
                                               opinion or appraisal.


(eeeeeee) REPAIRED_PROP_VAL              (fffffff)       The   amount       (ggggggg)        (hhhhhhh)
                                               the property  would be           2
                                               worth if  repairs  are
                                               completed  pursuant to
                                               a    broker's    price
                                               opinion or appraisal.


(iiiiiii) If applicable:                 (jjjjjjj)                          (kkkkkkk)        (lllllll)


(mmmmmmm) DELINQ_STATUS_CODE             (nnnnnnn)       FNMA    Code       (ooooooo)        (ppppppp)
                                               Describing  Status  of
                                               Loan


(qqqqqqq) DELINQ_REASON_CODE             (rrrrrrr)       The                (sssssss)        (ttttttt)
                                               circumstances    which
                                               caused a  borrower  to
                                               stop   paying   on   a
                                               loan.             Code
                                               indicates  the  reason
                                               why  the  loan  is  in
                                               default    for    this
                                               cycle.


(uuuuuuu) MI_CLAIM_FILED_DATE            (vvvvvvv)       Date               (wwwwwww)        (xxxxxxx)       MM/DD/YYYY
                                               Mortgage     Insurance
                                               Claim Was  Filed  With
                                               Mortgage     Insurance
                                               Company.


(yyyyyyy) MI_CLAIM_AMT                   (zzzzzzz)       Amount    of       (aaaaaaaa)       (bbbbbbbb)      No
                                               Mortgage     Insurance                        commas(,)  or  dollar  signs
                                               Claim Filed                                   ($)


(cccccccc)        MI_CLAIM_PAID_DATE     (dddddddd)      Date               (eeeeeeee)       (ffffffff)      MM/DD/YYYY
                                               Mortgage     Insurance
                                               Company      Disbursed
                                               Claim Payment


(gggggggg)        MI_CLAIM_AMT_PAID      (hhhhhhhh)      Amount             (iiiiiiii)       (jjjjjjjj)      No
                                               Mortgage     Insurance           2            commas(,)  or  dollar  signs
                                               Company Paid On Claim                         ($)


(kkkkkkkk)                               (llllllll)      Date   Claim       (mmmmmmmm)       (nnnnnnnn)      MM/DD/YYYY
          POOL_CLAIM_FILED_DATE                Was  Filed  With  Pool
                                               Insurance Company


(oooooooo)        POOL_CLAIM_AMT         (pppppppp)      Amount    of       (qqqqqqqq)       (rrrrrrrr)      No
                                               Claim  Filed With Pool           2            commas(,)  or  dollar  signs
                                               Insurance Company                             ($)


(ssssssss)                               (tttttttt)      Date   Claim       (uuuuuuuu)       (vvvvvvvv)      MM/DD/YYYY
          POOL_CLAIM_PAID_DATE                 Was  Settled  and  The
                                               Check  Was  Issued  By
                                               The Pool Insurer


(wwwwwwww)        POOL_CLAIM_AMT_PAID    (xxxxxxxx)      Amount  Paid       (yyyyyyyy)       (zzzzzzzz)      No
                                               On   Claim   By   Pool           2            commas(,)  or  dollar  signs
                                               Insurance Company                             ($)


(aaaaaaaaa)                              (bbbbbbbbb)      Date    FHA      (ccccccccc)       (ddddddddd)     MM/DD/YYYY
          FHA_PART_A_CLAIM_FILED_DATE          Part   A   Claim   Was
                                               Filed With HUD


(eeeeeeeee)                              (fffffffff)      Amount   of      (ggggggggg)       (hhhhhhhhh)     No
          FHA_PART_A_CLAIM_AMT                 FHA Part A Claim Filed           2            commas(,)  or  dollar  signs
                                                                                             ($)


(iiiiiiiii)                              (jjjjjjjjj)      Date    HUD      (kkkkkkkkk)       (lllllllll)     MM/DD/YYYY
          FHA_PART_A_CLAIM_PAID_DATE           Disbursed    Part    A
                                               Claim Payment


(mmmmmmmmm)                              (nnnnnnnnn)      Amount  HUD      (ooooooooo)       (ppppppppp)     No
          FHA_PART_A_CLAIM_PAID_AMT            Paid on Part A Claim             2            commas(,)  or  dollar  signs
                                                                                             ($)


(qqqqqqqqq)                              (rrrrrrrrr)       Date   FHA      (sssssssss)       (ttttttttt)     MM/DD/YYYY
          FHA_PART_B_CLAIM_FILED_DATE          Part   B   Claim   Was
                                               Filed With HUD


(uuuuuuuuu)                              (vvvvvvvvv)       Amount  of      (wwwwwwwww)       (xxxxxxxxx)     No
          FHA_PART_B_CLAIM_AMT                 FHA Part B Claim Filed           2            commas(,)  or  dollar  signs
                                                                                             ($)


(yyyyyyyyy)                              (zzzzzzzzz)        Date  HUD      (aaaaaaaaaa)      (bbbbbbbbbb)    MM/DD/YYYY
          FHA_PART_B_CLAIM_PAID_DATE           Disbursed    Part    B
                                               Claim Payment


(cccccccccc)                             (dddddddddd)     Amount  HUD      (eeeeeeeeee)      (ffffffffff)    No
          FHA_PART_B_CLAIM_PAID_AMT            Paid on Part B Claim             2            commas(,)  or  dollar  signs
                                                                                             ($)


(gggggggggg)      VA_CLAIM_FILED_DATE    (hhhhhhhhhh)     Date     VA      (iiiiiiiiii)      (jjjjjjjjjj)    MM/DD/YYYY
                                               Claim Was  Filed  With
                                               the Veterans Admin


(kkkkkkkkkk)      VA_CLAIM_PAID_DATE     (llllllllll)     Date             (mmmmmmmmmm)      (nnnnnnnnnn)    MM/DD/YYYY
                                               Veterans        Admin.
                                               Disbursed   VA   Claim
                                               Payment


(oooooooooo)      VA_CLAIM_PAID_AMT      (pppppppppp)     Amount           (qqqqqqqqqq)      (rrrrrrrrrr)    No
                                               Veterans  Admin.  Paid           2            commas(,)  or  dollar  signs
                                               on VA Claim                                   ($)


Exhibit 2: Standard File Codes &#150; Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes &#150; Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------


Exhibit 2: Standard File Codes &#150; Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------




--------------------------------------------------------------------------------




                                                                   EXHIBIT G

                                                         FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I, ____________________________, the _______________________ of [NAME OF COMPANY] (the "Company"), certify to [the
Purchaser], [the Depositor], and the [Master Servicer] [Securities Administrator] [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

         I have reviewed the servicer compliance statement of the Company provided in accordance with Item 1123 of Regulation AB (the
"Compliance Statement"), the report on assessment of the Company's compliance with the servicing criteria set forth in Item 1122(d)
of Regulation AB (the "Servicing Criteria"), provided in accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of
1934, as amended (the "Exchange Act") and Item 1122 of Regulation AB (the "Servicing Assessment"), the registered public accounting
firm's attestation report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and Section 1122(b) of
Regulation AB (the "Attestation Report"), and all servicing reports, Officer's Certificates and other information relating to the
servicing of the Mortgage Loans by the Company during 200[ ] that were delivered by the Company to the [Depositor] [Master Servicer]
[Securities Administrator] [Trustee] pursuant to the Agreement (collectively, the "Company Servicing Information");

         Based on my knowledge, the Company Servicing Information, taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements made, in the light of the circumstances under which
such statements were made, not misleading with respect to the period of time covered by the Company Servicing Information;

         Based on my knowledge, all of the Company Servicing Information required to be provided by the Company under the Agreement
has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

         I am responsible for reviewing the activities performed by the Company as servicer under the Agreement, and based on my
knowledge and the compliance review conducted in preparing the Compliance Statement and except as disclosed in the Compliance
Statement, the Servicing Assessment or the Attestation Report, the Company has fulfilled its obligations under the Agreement in all
material respects; and

         The Compliance Statement required to be delivered by the Company pursuant to this Agreement, and the Servicing Assessment
and Attestation Report required to be provided by the Company and by any Subservicer and Subcontractor pursuant to the Agreement,
have been provided to the [Depositor] [Master Servicer].  Any material instances of noncompliance described in such reports have been
disclosed to the [Depositor] [Master Servicer]. Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.




--------------------------------------------------------------------------------




                                                               EXHIBIT H

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

         NOTE: This Exhibit H is provided for convenience of reference only.  In the event of a conflict or inconsistency between the
terms of this Exhibit H and the text of Regulation AB, the text of Regulation AB, its adopting release and other public statements of
the SEC shall control.

Item 1122(d)

         (b)      General servicing considerations.

                  (1)      Policies and procedures  are  instituted to monitor any  performance or other triggers and events of default
in accordance with the transaction agreements.

                  (2)      If any  material  servicing  activities  are  outsourced  to third  parties,  policies  and  procedures  are
instituted to monitor the third party's performance and compliance with such servicing activities.

                  (3)      Any  requirements  in the transaction  agreements to maintain a back-up  servicer for the mortgage loans are
maintained.

                  (4)      A fidelity bond and errors and  omissions  policy is in effect on the party  participating  in the servicing
function  throughout  the reporting  period in the amount of coverage  required by and  otherwise in  accordance  with the terms of the
transaction agreements.

         (c)      Cash collection and administration.

                  (1)      Payments on mortgage  loans are  deposited  into the  appropriate  custodial  bank accounts and related bank
clearing  accounts no more than two  business  days  following  receipt,  or such other  number of days  specified  in the  transaction
agreements.

                  (2)      Disbursements  made via wire  transfer on behalf of an obligor or to an investor are made only by authorized
personnel.

                  (3)      Advances of funds or guarantees  regarding  collections,  cash flows or  distributions,  and any interest or
other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements.

                  (4)      The related  accounts for the transaction,  such as cash reserve accounts or accounts  established as a form
of  overcollateralization,  are separately  maintained  (e.g.,  with respect to  commingling  of cash) as set forth in the  transaction
agreements.

                  (5)      Each  custodial  account is maintained at a federally  insured  depository  institution  as set forth in the
transaction  agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect to a foreign
financial  institution  means a foreign  financial  institution  that meets the  requirements  of Rule  13k-1(b)(1)  of the  Securities
Exchange Act.

                  (6)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (7)      Reconciliations  are prepared on a monthly  basis for all  asset-backed  securities  related bank  accounts,
including custodial accounts and related bank clearing accounts.  These reconciliations are (A) mathematically  accurate;  (B) prepared
within 45 calendar days after the bank  statement  cutoff date, or such other number of days specified in the  transaction  agreements;
(C)  reviewed  and  approved  by someone  other than the person who  prepared  the  reconciliation;  and (D) contain  explanations  for
reconciling items.

         (d)      Investor remittances and reporting.

                  (1)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance with
the  transaction  agreements and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction  agreements;  (B) provide  information  calculated in accordance with the terms
specified in the  transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;  and (D) agree
with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and number of mortgage  loans  serviced by the
Servicer.

                  (2)      Amounts due to investors are allocated and remitted in accordance  with  timeframes,  distribution  priority
and other terms set forth in the transaction agreements.

                  (3)      Disbursements  made to an investor are posted within two business days to the Servicer's  investor  records,
or such other number of days specified in the transaction agreements.

                  (4)      Amounts  remitted to investors  per the  investor  reports  agree with  cancelled  checks,  or other form of
payment, or custodial bank statements.

         (e)      Mortgage Loan administration.

                  (1)      Collateral or security on mortgage loans is maintained as required by the transaction  agreements or related
mortgage loan documents.

                  (2)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

                  (3)      Any additions,  removals or  substitutions  to the asset pool are made,  reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.

                  (4)      Payments on mortgage  loans,  including  any payoffs,  made in  accordance  with the related  mortgage  loan
documents are posted to the Servicer's  obligor records  maintained no more than two business days after receipt,  or such other number
of days  specified in the  transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance
with the related mortgage loan documents.

                  (5)      The Servicer's  records  regarding the mortgage  loans agree with the Servicer's  records with respect to an
obligor's unpaid principal balance.

                  (6)      Changes with respect to the terms or status of an obligor's  mortgage  loans (e.g.,  loan  modifications  or
re-agings) are made, reviewed and approved by authorized  personnel in accordance with the transaction  agreements and related mortgage
loan documents.

                  (7)      Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,  modifications  and  deeds  in  lieu of
foreclosure,  foreclosures and repossessions,  as applicable) are initiated,  conducted and concluded in accordance with the timeframes
or other requirements established by the transaction agreements.

                  (8)      Records  documenting  collection  efforts are maintained  during the period a mortgage loan is delinquent in
accordance with the  transaction  agreements.  Such records are maintained on at least a monthly basis, or such other period  specified
in the transaction  agreements,  and describe the entity's activities in monitoring  delinquent mortgage loans including,  for example,
phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).

                  (9)      Adjustments  to interest  rates or rates of return for mortgage loans with variable rates are computed based
on the related mortgage loan documents.

                  (10)     Regarding  any funds held in trust for an obligor  (such as escrow  accounts):  (A) such funds are analyzed,
in  accordance  with the  obligor's  mortgage  loan  documents,  on at least an annual  basis,  or such other  period  specified in the
transaction  agreements;  (B) interest on such funds is paid, or credited,  to obligors in  accordance  with  applicable  mortgage loan
documents  and state laws;  and (C) such funds are  returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (11)     Payments made on behalf of an obligor (such as tax or insurance  payments) are made on or before the related
penalty or expiration  dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been
received by the Servicer at least 30 calendar  days prior to these dates,  or such other  number of days  specified in the  transaction
agreements.

                  (12)     Any late payment  penalties in connection  with any payment to be made on behalf of an obligor are paid from
the Servicer's funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.

                  (13)     Disbursements  made on behalf of an obligor are posted  within two business  days to the  obligor's  records
maintained by the Servicer, or such other number of days specified in the transaction agreements.

                  (14)     Delinquencies,  charge-offs  and  uncollectable  accounts are recognized and recorded in accordance with the
transaction agreements.

                  (15)     Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)  through (3) or Item 1115 of
Regulation AB, is maintained as set forth in the transaction agreements.




--------------------------------------------------------------------------------




                                                               EXHIBIT I

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

         NOTE: This Exhibit I is provided for convenience of reference only.  In the event of a conflict or inconsistency between the
terms of this Exhibit I and the text of Regulation AB, the text of Regulation AB, its adopting release and other public statements of
the SEC shall control.

         Item 1108(b) and (c)

         Provide the following information with respect to each servicer that will service, including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -a description of the Owner's form of organization;

         -a  description  of how long the  Servicer  has been  servicing  residential  mortgage  loans;  a  general  discussion  of the
Servicer's  experience in servicing  assets of any type as well as a more  detailed  discussion of the  Servicer's  experience  in, and
procedures for the servicing function it will perform under this Agreement and any  Reconstitution  Agreements;  information  regarding
the size,  composition  and  growth of the  Servicer's  portfolio  of  mortgage  loans of the type  similar to the  Mortgage  Loans and
information  on factors  related to the  Servicer  that may be material to any analysis of the  servicing of the Mortgage  Loans or the
related  asset-backed  securities,  as applicable,  including whether any default or servicing related performance trigger has occurred
as to any other  securitization  due to any act or failure to act of the Servicer,  whether any material  noncompliance with applicable
servicing  criteria as to any other  securitization  has been disclosed or reported by the Servicer,  and the extent of outsourcing the
Servicer uses;

         -a description  of any material  changes to the  Servicer's  policies or procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Servicer's  financial condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Servicer's
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and interest  advances  made by the  Servicer on the  Mortgage  Loans and the
Servicer's overall servicing portfolio for the past three years; and

         -the Owner's process for handling  delinquencies,  losses,  bankruptcies  and recoveries,  such as through  liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1117

         -describe any legal proceedings  pending against the Servicer or against any of its property,  including any proceedings known
to be  contemplated  by  governmental  authorities,  that may be material to the holders of the securities  issued in the  Pass-Through
Transfer.

         Item 1119(a)


         -describe  any  affiliations  of the  Servicer,  each other  originator of the Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Pass-Through Transfer.

         Item 1119(b)


         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm's length  transaction with an unrelated third party,  apart
from the  Pass-Through  Transfer,  between the Servicer,  each other  originator of the Mortgage Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

         Item 1119(c)


         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage  Loans or the  Pass-Through  Transfer,  including  the material  terms and  approximate  dollar amount  involved,  between the
Servicer, each other originator of the Mortgage Loans and each Subservicer,  or their respective affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.




--------------------------------------------------------------------------------




                                                               EXHIBIT J

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                                       SERVICING CRITERIA TO BE ADDRESSED
                                                          IN ASSESSMENT OF COMPLIANCE
                                                         (RMBS unless otherwise noted)

         Key:
         X - obligation


         Where there are multiple  checks for criteria the attesting  party will identify in their  management  assertion that they are
attesting only to the portion of the distribution chain they are responsible for in the related transaction agreements.



____________________________________________________________________________________________________________________________________
RegAB Reference                Servicing Criteria                                                                   Servicers
                               General Servicing Considerations

--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(1)(i)         Policies and  procedures  are  instituted to monitor any  performance  or other triggers and           X
                      events of default in accordance with the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(1)(ii)        If any  material  servicing  activities  are  outsourced  to  third  parties,  policies  and           X
                      procedures are instituted to monitor the third party's  performance and compliance with such
                      servicing activities.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Any  requirements in the transaction  agreements to maintain a back-up servicer for the Pool
1122(d)(1)(iii)       Assets are maintained.
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(1)(iv)        A fidelity bond and errors and omissions  policy is in effect on the party  participating in           X
                      the servicing  function  throughout the reporting period in the amount of coverage  required
                      by and otherwise in accordance with the terms of the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Cash Collection and Administration
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(2)(i)         Payments on pool assets are  deposited  into the  appropriate  custodial  bank  accounts and           X
                      related bank clearing  accounts no more than two business days  following  receipt,  or such
                      other number of days specified in the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Disbursements  made via wire  transfer  on behalf of an obligor or to an  investor  are made           X
1122(d)(2)(ii)        only by authorized personnel.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Advances of funds or guarantees regarding collections, cash flows or distributions,  and any           X
                      interest  or other fees  charged  for such  advances,  are made,  reviewed  and  approved as
1122(d)(2)(iii)       specified in the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      The  related  accounts  for the  transaction,  such as cash  reserve  accounts  or  accounts           X
                      established as a form of over  collateralization,  are  separately  maintained  (e.g.,  with
1122(d)(2)(iv)        respect to commingling of cash) as set forth in the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Each custodial  account is maintained at a federally insured  depository  institution as set           X
                      forth in the  transaction  agreements.  For purposes of this criterion,  "federally  insured
                      depository  institution"  with respect to a foreign  financial  institution  means a foreign
                      financial  institution  that meets the  requirements  of Rule  13k-1(b)(1) of the Securities
1122(d)(2)(v)         Exchange Act.
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(2)(vi)        Unissued checks are safeguarded so as to prevent unauthorized access.                                  X
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(2)(vii)       Reconciliations  are prepared on a monthly  basis for all  asset-backed  securities  related           X
                      bank  accounts,  including  custodial  accounts and related bank  clearing  accounts.  These
                      reconciliations are (A) mathematically  accurate; (B) prepared within 30 calendar days after
                      the bank statement  cutoff date, or such other number of days  specified in the  transaction
                      agreements;  (C)  reviewed  and  approved by someone  other than the person who prepared the
                      reconciliation;  and (D) contain explanations for reconciling items. These reconciling items
                      are resolved within 90 calendar days of their original identification,  or such other number
                      of days specified in the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Investor Remittances and Reporting
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(3)(i)         Reports to investors,  including  those to be filed with the  Commission,  are maintained in           X
                      accordance  with  the  transaction   agreements  and  applicable  Commission   requirements.
                      Specifically,  such reports (A) are prepared in accordance  with  timeframes and other terms
                      set forth in the transaction  agreements;  (B) provide information  calculated in accordance
                      with the terms  specified in the transaction  agreements;  (C) are filed with the Commission
                      as required by its rules and  regulations;  and (D) agree with  investors'  or the trustee's
                      records as to the total unpaid  principal  balance and number of Pool Assets serviced by the
                      Servicer.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Amounts  due to  investors  are  allocated  and  remitted  in  accordance  with  timeframes,           X
1122(d)(3)(ii)        distribution priority and other terms set forth in the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Disbursements  made to an investor  are posted  within two business  days to the  Servicer's           X
1122(d)(3)(iii)       investor records, or such other number of days specified in the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Amounts  remitted to investors per the investor  reports  agree with  cancelled  checks,  or           X
1122(d)(3)(iv)        other form of payment, or custodial bank statements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Pool Asset Administration
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(4)(i)         Collateral  or  security  on pool  assets  is  maintained  as  required  by the  transaction           X
                      agreements or related pool asset documents.
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(4)(ii)        Pool assets  and related documents are safeguarded as required by the transaction agreements           X
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(4)(iii)       Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved           X
                      in accordance with any conditions or requirements in the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(4)(iv)        Payments on pool assets,  including any payoffs,  made in  accordance  with the related pool           X
                      asset  documents are posted to the Servicer's  obligor  records  maintained no more than two
                      business  days after  receipt,  or such other number of days  specified  in the  transaction
                      agreements,  and  allocated  to  principal,  interest  or  other  items  (e.g.,  escrow)  in
                      accordance with the related pool asset documents.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      The  Servicer's  records  regarding the pool assets agree with the  Servicer's  records with           X
1122(d)(4)(v)         respect to an obligor's unpaid principal balance.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Changes  with  respect  to the terms or status  of an  obligor's  pool  assets  (e.g.,  loan           X
                      modifications  or  re-agings)  are made,  reviewed and approved by  authorized  personnel in
1122(d)(4)(vi)        accordance with the transaction agreements and related pool asset documents.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications  and deeds in           X
                      lieu  of  foreclosure,   foreclosures  and  repossessions,  as  applicable)  are  initiated,
                      conducted and concluded in accordance with the timeframes or other requirements  established
1122(d)(4)(vii)       by the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(4)(viii)      Records  documenting  collection  efforts are  maintained  during the period a pool asset is           X
                      delinquent in accordance with the transaction agreements.  Such records are maintained on at
                      least a monthly basis,  or such other period  specified in the transaction  agreements,  and
                      describe the  entity's  activities  in  monitoring  delinquent  pool assets  including,  for
                      example,  phone calls,  letters and payment rescheduling plans in cases where delinquency is
                      deemed temporary (e.g., illness or unemployment).
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(4)(ix)        Adjustments  to interest  rates or rates of return for pool assets with  variable  rates are           X
                      computed based on the related pool asset documents.
--------------------- --------------------------------------------------------------------------------------------- -----------------
1122(d)(4)(x)         Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds           X
                      are analyzed,  in accordance with the obligor's pool asset documents,  on at least an annual
                      basis, or such other period  specified in the transaction  agreements;  (B) interest on such
                      funds is paid, or credited,  to obligors in accordance  with applicable pool asset documents
                      and state laws;  and (C) such funds are returned to the obligor  within 30 calendar  days of
                      full  repayment of the related pool  assets,  or such other number of days  specified in the
                      transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Payments  made on behalf of an obligor  (such as tax or insurance  payments)  are made on or           X
                      before the related penalty or expiration  dates,  as indicated on the  appropriate  bills or
                      notices for such  payments,  provided that such support has been received by the servicer at
                      least 30 calendar days prior to these dates,  or such other number of days  specified in the
1122(d)(4)(xi)        transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Any late  payment  penalties  in  connection  with any  payment  to be made on  behalf of an           X
                      obligor are paid from the Servicer's  funds and not charged to the obligor,  unless the late
1122(d)(4)(xii)       payment was due to the obligor's error or omission.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Disbursements  made on behalf of an obligor  are  posted  within  two  business  days to the           X
                      obligor's records maintained by the servicer,  or such other number of days specified in the
1122(d)(4)(xiii)      transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Delinquencies,  charge-offs  and  uncollectible  accounts  are  recognized  and  recorded in           X
1122(d)(4)(xiv)       accordance with the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------
                      Any external  enhancement or other  support,  identified in Item  1114(a)(1)  through (3) or
1122(d)(4)(xv)        Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements.
--------------------- --------------------------------------------------------------------------------------------- -----------------




                                                      [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                     By:      _________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                               EXHIBIT K

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332&#150; Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due within 90 days of liquidation.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.

         The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total  Interest  Due less the  aggregate  amount of servicing  fee that would have been earned if all  delinquent
                  payments  had been  made as  agreed.  For  documentation,  an  Amortization  Schedule  from date of  default  through
                  liquidation breaking out the net interest and servicing fees advanced is required.
         3.       Accrued  Servicing  Fees based upon the Scheduled  Principal  Balance of the Mortgage Loan as calculated on a monthly
                  basis. For  documentation,  an Amortization  Schedule from date of default through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.
         4-12.    Complete as applicable.  Required documentation:
                           *  For taxes and insurance advances &#150; see page 2 of 332 form - breakdown required showing period
                              of  coverage,  base tax,  interest,  penalty.  Advances  prior to default  require  evidence  of servicer
                     efforts to recover advances.
                           *  For escrow advances - complete payment history
                               (to calculate advances from last positive escrow balance forward)
                           *  Other expenses -  copies of corporate advance history showing all payments
                           *  REO repairs > $1500 require explanation
                           *  REO repairs >$3000 require evidence of at least 2 bids.
                           *  Short Sale or Charge Off require P &amp;L supporting the decision and WFB's approved Officer Certificate
                           *  Unusual or extraordinary items may require further documentation.
         13.              The total of lines 1 through 12.
Credits:

         14-21.   Complete as applicable.  Required documentation:
                          * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney
                             Letter of Proceeds Breakdown.
                          *  Copy of EOB for any MI or gov't guarantee
                          *  All other credits need to be clearly defined on the 332 form
         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                   _______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                              $________________ (13)
         Credits:
         (14) Escrow Balance                                                   $________________ (14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________ (18a)
         HUD Part A
                                                                                ________________ (18b)
         HUD Part B                                                             ________________ (19)
         (19) Pool Insurance Proceeds                                           ________________ (20)
         (20) Proceeds from Sale of Acquired Property                           ________________ (21)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                         ________________ (21)

              Total Credits                                                   $________________ (22)
         Total Realized Loss (or Amount of Gain)                               $________________ (23)


Escrow Disbursement Detail


------------------ --------------- ---------------- ---------------- --------------- ---------------- ----------------
        Type           Date Paid       Period of        Total Paid      Base Amount      Penalties         Interest
                                      Coverage
    (Tax /Ins.)
------------------ --------------- ---------------- ---------------- --------------- ---------------- ----------------




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT H-3




                                                       EMC MORTGAGE CORPORATION
                                                              Purchaser,

                                                     HOMEBANC MORTGAGE CORPORATION


                                                               Company,

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                                      Dated as of January 1, 2004





                                              (Fixed and Adjustable Rate Mortgage Loans)




--------------------------------------------------------------------------------




                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms............................................................................2

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................14
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................15
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files...................................................15
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19
Section 2.10     Modification of Obligations..............................................................19

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to
                         Individual Mortgage Loans........................................................24
Section 3.03     Repurchase; Substitution.................................................................33
Section 3.04     Representations and Warranties of the Purchaser..........................................35

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................36
Section 4.02     Collection of Mortgage Loan Payments.....................................................39
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................40
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts...................................................41
Section 4.05     Permitted Withdrawals from the
                         Custodial Account................................................................42
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts......................................................43
Section 4.07     Permitted Withdrawals From Escrow Account................................................44
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                          Insurance Policies; Collections Thereunder......................................45
Section 4.09     Transfer of Accounts.....................................................................46
Section 4.10     Maintenance of Hazard Insurance..........................................................46
Section 4.11     Maintenance of Mortgage Impairment
                         Insurance Policy.................................................................47
Section 4.12     Fidelity Bond, Errors and Omissions
                        Insurance.........................................................................48
Section 4.13    Title, Management and Disposition of REO  Property........................................48
Section 4.14     Notification of Maturity Date............................................................50

                                                               ARTICLE V

Section 5.01     Distributions............................................................................50
Section 5.02     Statements to the Purchaser..............................................................51
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................53

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................53
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files................................................................54
Section 6.03     Servicing Compensation...................................................................55
Section 6.04     Annual Statement as to Compliance........................................................56
Section 6.05     Annual Independent Certified Public
                         Accountants' Servicing Report....................................................56
Section 6.06     Purchaser's Right to Examine Company Records.............................................56
Section 6.07     Annual Certification.....................................................................61


                                                              ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required........................................................................57

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................58
Section 8.02     Merger or Consolidation of the Company...................................................58
Section 8.03     Limitation on Liability of the Company and Others........................................59
Section 8.04     Company Not to Assign or Resign..........................................................59
Section 8.05     No Transfer of Servicing.................................................................59

                                                              ARTICLE IX

Section 9.01     Events of Default........................................................................61
Section 9.02     Waiver of Defaults.......................................................................62

                                                               ARTICLE X

Section 10.01     Termination.............................................................................62
                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................63
Section 11.02     Amendment...............................................................................64
Section 11.03     Recordation of Agreement................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................66
Section 11.08     General Interpretive Principles.........................................................66
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................67
Section 11.11     Recordation of Assignment of Mortgage...................................................67
Section 11.12     Assignment by Purchaser.................................................................68
Section 11.13     No Partnership..........................................................................68
Section 11.14     Execution: Successors and Assigns.......................................................68
Section 11.15     Entire Agreement........................................................................68
Section 11.16     No Solicitation.........................................................................68
Section 11.17     Closing.................................................................................69
Section 11.18     Cooperation of Company with Reconstitution..............................................70

EXHIBITS
   A                  Contents of Mortgage File
   B                  Custodial Account Letter Agreement
   C                  Escrow Account Letter Agreement
   D                  Form of Assignment, Assumption and Recognition Agreement
   E                  Form of Trial Balance
   F                    [reserved]
   G                  Request for Release of Documents and Receipt
   H                  Company's Underwriting Guidelines
   I                  Form of Term Sheet




--------------------------------------------------------------------------------




         This is a Purchase,  Warranties  and  Servicing  Agreement,  dated as of January 1, 2004 and is executed  between EMC MORTGAGE
CORPORATION,  as Purchaser,  with offices located at Mac Arthur Ridge II, 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038 (the
"Purchaser"),  and HomeBanc Mortgage Corporation,  with its executive offices located at 2002 Summit Boulevard,  Suite 100, Atlanta, GA
30319 (the "Company").

                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser, from time to time, certain Mortgage Loans on a servicing retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the jurisdiction  indicated on the Mortgage Loan Schedule,  which is annexed to the related
Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:




--------------------------------------------------------------------------------




                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  and which are in accordance  with Fannie Mae servicing  practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted in
accordance with the terms of the related Mortgage Note.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  With respect to any  Mortgaged  Property,  the value  thereof as  determined  by an appraisal  made for the
originator  of the Mortgage  Loan at the time of  origination  of the Mortgage  Loan by an appraiser  who met the  requirements  of the
Company and Fannie Mae, or as determined by use of an AVM, provided,  however,  that the use of an AVM shall be permitted only upon the
presentation  by the Company to the  Purchaser of an approval  letter  acceptable to the  Purchaser  from each of the Rating  Agencies,
which  letters  shall  state  that use of an AVM  shall  have no  adverse  effect  in any  material  respect  on the  interests  of any
certificateholder of the related securitization.

         Assignment:  An individual  assignment  of the Mortgage,  notice of transfer or  equivalent  instrument,  in recordable  form,
sufficient  under the laws of the  jurisdiction  wherein  the  related  Mortgaged  Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal holiday in the State of New York or Georgia,  or
(iii) a day on which banks in the State of New York or Georgia are authorized or obligated by law or executive order to be closed.


         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:             The Internal Revenue Code of 1986, or any successor statute thereto.

         Company: HomeBanc Mortgage Corporation their successors in interest and assigns, as permitted by this Agreement.

         Company's  Officer's  Certificate:  A  certificate  signed by the  Chairman of the Board,  President,  any Vice  President  or
Treasurer  of  Company  stating  the date by which  Company  expects to receive  any  missing  documents  sent for  recording  from the
applicable recording office.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Confirmation:  The trade confirmation letter between the Purchaser and the Company which relates to the Mortgage Loans.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit occupied by the Mortgagor and relating
to the stock allocated to the related dwelling unit.

         Co-op  Loan:  A Mortgage  Loan  secured by the pledge of stock  allocated  to a  dwelling  unit in a  residential  cooperative
housing corporation and a collateral assignment of the related Co-op Lease.

         Current Appraised Value:   With respect to any Mortgaged  Property,  the value thereof as determined by an appraisal  made for
the Company (by an appraiser who met the  requirements  of the Company and Fannie Mae), or through the use of an AVM, at the request of
a Mortgagor  for the purpose of canceling a Primary  Mortgage  Insurance  Policy in accordance  with federal,  state and local laws and
regulations or otherwise made at the request of the Company or Mortgagor.

         Current LTV:      The  ratio of the  Stated  Principal  Balance  of a  Mortgage  Loan to the  Current  Appraised  Value of the
Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled "HBMC Custodial Account,  in trust for the Purchaser,  Owner of Adjustable Rate Mortgage Loans" and shall be established in an
Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage  Loan,  the entity stated on the related Term Sheet,  and its successors and assigns,
as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date: The day of the month on which the Monthly Payment is due on a Mortgage Loan,  exclusive of any days of grace,  which
is the first day of the month.

         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Eligible Account:  An account established and maintained:  (i) within FDIC insured accounts created,  maintained and monitored
by the Company so that all funds deposited  therein are fully insured,  or (ii) as a trust account with the corporate trust  department
of a  depository  institution  or trust  company  organized  under the laws of the  United  States of  America or any one of the states
thereof or the District of Columbia which is not  affiliated  with the Company (or any  sub-servicer)  or (iii) with an entity which is
an institution  whose deposits are insured by the FDIC, the unsecured and  uncollateralized  long-term debt  obligations of which shall
be rated "A2" or higher by  Standard  &amp; Poor's and "A" or higher by Fitch,  Inc.  or one of the two  highest  short-term  ratings by any
applicable Rating Agency, and which is either (a) a federal savings  association duly organized,  validly existing and in good standing
under the federal banking laws, (b) an institution duly organized,  validly existing and in good standing under the applicable  banking
laws of any state, (c) a national banking  association under the federal banking laws, or (d) a principal  subsidiary of a bank holding
company,  or (iv) if ownership of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent required ratings of
each Rating  Agency,  and held such that the rights of the  Purchaser  and the owner of the  Mortgage  Loans  shall be fully  protected
against the claims of any creditors of the Company (or any  sub-servicer)  and of any creditors or  depositors  of the  institution  in
which such account is maintained or (v) in a separate  non-trust  account without FDIC or other  insurance in an Eligible  Institution.
In the event that a Custodial  Account is  established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the Company
shall provide the Purchaser  with written notice on the Business Day following the date on which the  applicable  institution  fails to
meet the applicable ratings requirements.

         Eligible  Institution:  An institution  having (i) the highest  short-term debt rating,  and one of the two highest  long-term
debt ratings of each Rating Agency; or (ii) with respect to any Custodial Account,  an unsecured  long-term debt rating of at least one
of the two highest unsecured long-term debt ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding principal balance of the existing mortgage loan as defined in the Fannie Mae Guide(s).

         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled "HBMC Escrow Account,  in trust for the Purchaser,  Owner of Adjustable Rate Mortgage Loans, and various Mortgagors" and shall
be established in an Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie  Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments  or  additions
thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC Single Family Seller/Servicer Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor thereto.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest rate thereon.

         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum  increase or decrease in the
Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Interest Only Mortgage Loan:  A Mortgage Loan for which an interest-only payment feature is allowed during the period prior
to the first Adjustment Date.

         Lender  Paid  Mortgage  Insurance  Rate:  The Lender  Paid  Mortgage  Insurance  Rate  shall be a rate per annum  equal to the
percentage shown on the Mortgage Loan Schedule.

         Lender Primary Mortgage Insurance Policy:   Any Primary Mortgage Insurance Policy for which premiums are paid by the
Company.

         Lifetime  Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  the maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the Mortgage  Loan,  to (i) the  Appraised  Value of the  Mortgaged  Property as of the  Origination  Date with respect to a Refinanced
Mortgage Loan, and (ii) the lesser of the Appraised Value of the Mortgaged  Property as of the  Origination  Date or the purchase price
of the Mortgaged Property with respect to all other Mortgage Loans.

         Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth in each related  Mortgage
Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         Master Servicer:  Wells Fargo Bank Minnesota,  National Association,  its successors in interest and assigns, or any successor
thereto designated by the Purchaser.

         MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the State of
Delaware, or any successor thereto.

         MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS&reg; System.

         MERS&reg; System:  The system of recording transfers of mortgages electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

         MOM Loan:  Any Mortgage  Loan as to which MERS is acting as mortgagee,  solely as nominee for the  originator of such Mortgage
Loan and its successors and assigns.

         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The scheduled  monthly  payment of principal and interest on a Mortgage Loan, or in the case of an Interest
Only Mortgage Loan, payments of (i) interest, or (ii) principal and interest,  if applicable,  on a Mortgage Loan which is payable by a
Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage File:  The mortgage  documents  pertaining to a particular  Mortgage Loan which are specified in Exhibit A hereto and
any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as required by Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time for an adjustable rate Mortgage Loan, in accordance with the provisions of the related Mortgage Note.

         Mortgage Loan: An individual  mortgage loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified  on the Mortgage Loan Schedule  attached to the related Term Sheet,  which  Mortgage Loan
includes  without  limitation  the Mortgage File, the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,  Condemnation
Proceeds,  Insurance Proceeds,  REO Disposition Proceeds, and all other rights,  benefits,  proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate minus the Lender Paid Mortgage Insurance Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such schedule  setting forth the
following information with respect to each Mortgage Loan in the related Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied, a second home or an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (6)      the original months to maturity of the Mortgage Loan;

         (7)      the remaining months to maturity from the related Cut-off Date, based on the original  amortization  schedule and, if
different, the maturity expressed in the same manner but based on the actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio, at origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date;  with respect to each  adjustable
rate Mortgage Loan, the initial  Adjustment Date, the next Adjustment Date  immediately  following the related Cut-off Date, the Index,
the Margin,  the Initial Rate Cap, if any,  Periodic Rate Cap, if any, minimum  Mortgage  Interest Rate under the terms of the Mortgage
Note and the Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the scheduled Stated Principal  Balance of the Mortgage Loan as of the close of business on the related Cut-off Date,
after deduction of payments of principal due on or before the related Cut-off Date whether or not collected;

         (16) a code  indicating  the  purpose  of the  Mortgage  Loan  (i.e.,  purchase,  rate and  term  refinance,  equity  take-out
refinance);

         (17) a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding the related  Closing Date that any Monthly Payment
has been received after the month of its scheduled due date;

         (19)     the date on which the first payment is or was due;

         (20)     a code  indicating  whether or not the Mortgage Loan is the subject of a Primary  Mortgage  Insurance  Policy and the
                  name of the related insurance carrier;

         (21)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (22)     the last Due Date on which a Monthly  Payment was actually  applied to the unpaid  principal  balance of the Mortgage
Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (24)     credit score and/or mortgage score, if applicable;

         (25)     a code indicating whether or not the Mortgage Loan has a prepayment penalty and if so, the amount and term thereof;

         (26)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (27)     a code indicating whether the Mortgage Loan is a MERS Mortgage Loan and the MERS number, if applicable; and

         (28)     a code indicating  whether or not the Mortgage Loan is the subject of a Lender Primary Mortgage  Insurance Policy and
the name of the related insurance carrier and the Lender Paid Mortgage Insurance Rate;

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the related Term Sheet shall set
forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage Note,  consisting of a single parcel of
real estate or contiguous  parcels of real estate bearing one legal  description  and tax  assessment  number and considered to be real
estate  under the laws of the state in which such real  property  is located  which may  include  condominium  units and  planned  unit
developments,  improved by a residential dwelling;  except that with respect to real property located in jurisdictions in which the use
of leasehold estates for residential  properties is a widely-accepted  practice, a leasehold estate of the Mortgage,  the term of which
is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Liquidation  Proceeds:  As to any Mortgage Loan,  Liquidation Proceeds net of unreimbursed  Servicing Advances,  Servicing
Fees and Monthly  Advances  and expenses  incurred by the Company in  connection  with the  liquidation  of the  Mortgage  Loan and the
related Mortgaged Property.

         Nonrecoverable  Advance:  Any advance  previously made by the Company pursuant to Section 5.03 or any Servicing Advance which,
in the good faith judgment of the Company,  may not be ultimately  recoverable by the Company from  Liquidation  Proceeds or otherwise.
The  determination  by the Company that it has made a  Nonrecoverable  Advance,  shall be evidenced by an Officer's  Certificate of the
Company delivered to the Purchaser and the Master Servicer and detailing the reasons for such determination.

         OCC:  Office of the Comptroller of the Currency, its successors and assigns.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date: The date on which a Mortgage Loan funded,  which date shall not, in connection  with a Refinanced  Mortgage
Loan,  be the date of the funding of the debt being  refinanced,  but rather the closing of the debt  currently  outstanding  under the
terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, its successors and assigns.

         Periodic Rate Cap: As to each  adjustable rate Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate
on any Adjustment Date, as set forth in the related Mortgage Note and the related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;

         (ii) (a) demand or time  deposits,  federal  funds or  bankers'  acceptances  issued by any  depository  institution  or trust
     company  incorporated  under the laws of the  United  States of America  or any state  thereof  and  subject  to  supervision  and
     examination by federal and/or state banking  authorities,  provided that the commercial paper and/or the short-term deposit rating
     and/or the long-term  unsecured debt  obligations or deposits of such depository  institution or trust company at the time of such
     investment or contractual  commitment  providing for such investment are rated in one of the two highest rating categories by each
     Rating Agency and (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;

                  (iii)  repurchase  obligations  with a term not to exceed  thirty  (30)  days and with  respect  to (a) any  security
                  described in clause (i) above and entered into with a depository  institution or trust company  (acting as principal)
                  described in clause (ii)(a) above;

                  (iv) securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest  rating  categories  by each
                  Rating Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances of all of the Mortgage
                  Loans and Permitted Investments;

                  (v) commercial paper  (including both  non-interest-bearing  discount  obligations and  interest-bearing  obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;

                  (vi) any other  demand,  money market or time  deposit,  obligation,  security or  investment as may be acceptable to
                  each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii) any money market funds the collateral of which consists of  obligations  fully  guaranteed by the United States
                  of America or any agency or  instrumentality  of the United States of America the  obligations of which are backed by
                  the full faith and credit of the United  States of America  (which  may  include  repurchase  obligations  secured by
                  collateral  described  in clause (i)) and other  securities  and which money market funds are rated in one of the two
                  highest rating categories by each Rating Agency.

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date,  for each  Mortgage  Loan that was the  subject of a
Principal  Prepayment  during the related  Prepayment  Period,  an amount equal to the excess of one month's interest at the applicable
Mortgage Loan  Remittance Rate on the amount of such Principal  Prepayment  over the amount of interest  (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:         With  respect  to any  Remittance  Date,  the  calendar  month  preceding  the month in which  such
Remittance Date occurs.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any prepayment  penalty or premium  thereon and which is not  accompanied by an amount of
interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified Appraiser:  An appraiser,  duly appointed by the Company,  who had no interest,  direct or indirect in the Mortgaged
Property or in any loan made on the security  thereof,  and whose  compensation  is not affected by the approval or  disapproval of the
Mortgage Loan, and such  appraiser and the appraisal  made by such  appraiser both satisfy the  requirements  of Title XI of FIRREA and
the  regulations  promulgated  thereunder  and the  requirements  of Fannie  Mae,  all as in effect on the date the  Mortgage  Loan was
originated.

         Qualified  Insurer:  An  insurance  company  duly  qualified  as such  under the laws of the  states  in which  the  Mortgaged
Properties are located,  duly  authorized and licensed in such states to transact the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae or FHLMC.

         Rating  Agency:  Standard  &amp; Poor's,  Fitch,  Inc. or, in the event that some or all of the ownership of the Mortgage  Loans is
evidenced by  mortgage-backed  securities,  the nationally  recognized rating agencies issuing ratings with respect to such securities,
if any.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which were used in whole or part to satisfy an existing mortgage.

         REMIC:  A "real estate mortgage investment conduit," as such term is defined in Section 860D of the Code.

         REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which appear at Sections 860A through
860G of the Code, and the related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to
time.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.


         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.

         Repurchase  Price:  With  respect  to any  Mortgage  Loan,  a price  equal to (i) the  product  of the  greater of 100% or the
percentage of par as stated in the  Confirmation  multiplied by the Stated  Principal  Balance of such Mortgage Loan on the  repurchase
date, plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan Remittance Rate from the last date through which
interest  has been paid and  distributed  to the  Purchaser to the end of the month of  repurchase,  plus,  (iii) third party  expenses
incurred in connection with the transfer of the Mortgage Loan being  repurchased;  less amounts received or advanced in respect of such
repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the  Company  specifies  the  Mortgage  Loan(s)  to which  such  expenses  relate  and,  upon  Purchaser's  request,  provides
documentation  supporting  such expense (which  documentation  would be acceptable to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial proceeding does not arise out of a breach of any  representation,  warranty or covenant of the
Company  hereunder),  (c) the management and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or
partial  satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which are or may become a
lien upon the Mortgaged  Property,  and Primary  Mortgage  Insurance Policy premiums and fire and hazard  insurance  coverage,  (e) any
expenses  reasonably  sustained by the Company with respect to the  liquidation of the Mortgaged  Property in accordance with the terms
of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion of such Monthly  Payment
collected by the Company, or as otherwise provided under Section 4.05 and in accordance with the Fannie Mae Guide(s).

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With respect to each Mortgage  Loan, the file retained by the Company,  which may be in electronic  media so
long as original  documents  are not  required  for  purposes  of  realization  of  Liquidation  Proceeds,  REO  Disposition  Proceeds,
Condemnation  Proceeds or  Insurance  Proceeds,  consisting  of all  documents  in the  Mortgage  File which are not  delivered  to the
Purchaser and the Mortgage Loan  Documents  listed in Exhibit A, the originals of such Mortgage Loan  Documents  which are delivered to
the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing Agreement:  An agreement between the Company and a Subservicer, if any, for the servicing of the Mortgage Loans.

         Term Sheet:  A  supplemental  agreement in the form attached  hereto as Exhibit I which shall be executed and delivered by the
Company and the Purchaser to provide for the sale and servicing  pursuant to the terms of this  Agreement of the Mortgage  Loans listed
on Schedule I attached thereto,  which supplemental  agreement shall contain certain specific information relating to such sale of such
Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.


                                                              ARTICLE II

                                       PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         The Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans  having an aggregate  Stated  Principal
Balance on the related  Cut-off  Date set forth in the  related  Term Sheet in an amount as set forth in the  Confirmation,  or in such
other amount as agreed by the Purchaser and the Company as evidenced by the actual aggregate  Stated Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing Date,  with servicing  retained by the Company.  The Company shall deliver the
related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage Loans to be purchased on the related  Closing Date
to the Purchaser at least two (2) Business Days prior to the related  Closing Date.  The Mortgage  Loans shall be sold pursuant to this
Agreement, and the related Term Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as  stated in the  Confirmation  (subject  to
adjustment as provided  therein),  multiplied by the Stated  Principal  Balance,  as of the related  Cut-off Date, of the Mortgage Loan
listed on the related Mortgage Loan Schedule attached to the related Term Sheet,  after application of scheduled  payments of principal
due on or before the related Cut-off Date whether or not collected.

         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the Stated  Principal  Balance of each Mortgage Loan as of the related  Cut-off Date at the Mortgage  Loan  Remittance  Rate of each
Mortgage Loan from the related Cut-off Date through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the related  Closing Date
by wire transfer of immediately available funds.

          Purchaser shall be entitled to (1) all scheduled  principal due after the related  Cut-off Date, (2) all other  recoveries of
principal  collected on or after the related  Cut-off Date  (provided,  however,  that all  scheduled  payments of principal  due on or
before the related  Cut-off Date and collected by the Company or any successor  servicer after the related Cut-off Date shall belong to
the Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus that portion of any such
payment which is allocable to the period prior to the related Cut-off Date).  The outstanding  principal  balance of each Mortgage Loan
as of the related  Cut-off Date is determined  after  application  of payments of principal  due on or before the related  Cut-off Date
whether or not collected,  together with any unscheduled  principal  prepayments collected prior to the related Cut-off Date; provided,
however,  that  payments of  scheduled  principal  and  interest  prepaid for a Due Date beyond the related  Cut-off  Date shall not be
applied to the principal  balance as of the related  Cut-off Date.  Such prepaid  amounts shall be the property of the  Purchaser.  The
Company  shall  deposit any such prepaid  amounts into the  Custodial  Account,  which  account is  established  for the benefit of the
Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and delivery of each Term Sheet,  the Company  does hereby agree to directly  service the
Mortgage Loans listed on the related  Mortgage Loan Schedule  attached to the related Term Sheet subject to the terms of this Agreement
and the related Term Sheet.  The rights of the  Purchaser to receive  payments with respect to the related  Mortgage  Loans shall be as
set forth in this Agreement.

         Section 2.04      Record Title and Possession of Mortgage Files;  Maintenance of Servicing Files.

         As of the related  Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the  Purchaser,  without
recourse,  and the Company hereby  acknowledges that the Purchaser has, but subject to the terms of this Agreement and the related Term
Sheet,  all the right,  title and interest of the Company in and to the Mortgage Loans.  Company will deliver the Mortgage Files to the
Custodian  designated by Purchaser,  on or before the related  Closing Date, at the expense of the Company.  The Company shall maintain
a Servicing  File,  which shall contain all documents  necessary to service the Mortgage  Loans.  The possession of each Servicing File
by the Company is at the will of the  Purchaser,  for the sole purpose of servicing the related  Mortgage  Loan, and such retention and
possession  by the Company is in a custodial  capacity  only.  From the related  Closing Date,  the  ownership of each  Mortgage  Loan,
including  the  Mortgage  Note,  the  Mortgage,  the  contents of the related  Mortgage  File and all rights,  benefits,  proceeds  and
obligations  arising  therefrom or in connection  therewith,  has been vested in the Purchaser.  All rights arising out of the Mortgage
Loans  including,  but not limited to, all funds received on or in connection with the Mortgage Loans and all records or documents with
respect to the Mortgage  Loans  prepared by or which come into the  possession of the Company shall be received and held by the Company
in trust for the benefit of the  Purchaser  as the owner of the  Mortgage  Loans.  Any portion of the  Mortgage  Files  retained by the
Company shall be  appropriately  identified in the Company's  computer system to clearly reflect the ownership of the Mortgage Loans by
the  Purchaser.  The  Company  shall  release its  custody of the  contents  of the  Mortgage  Files only in  accordance  with  written
instructions of the Purchaser,  except when such release is required as incidental to the Company's  servicing of the Mortgage Loans or
is in connection with a repurchase of any Mortgage Loan or Loans with respect  thereto  pursuant to this Agreement and the related Term
Sheet, such written instructions shall not be required.

         Section 2.05       Books and Records.

         The sale of each Mortgage Loan has been reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans that shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws, rules and regulations,  and requirements of Fannie Mae or FHLMC, as applicable,  including but not limited to documentation as to
the method used in determining the  applicability  of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage of any condominium  project as required by Fannie Mae or FHLMC, and
periodic  inspection  reports as required by Section  4.13.  To the extent that  original  documents  are not  required for purposes of
realization  of  Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Company may be in the form of microfilm or
microfiche.

         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         In  addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that  regulate  Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance notice to Company and without charge to Company or such supervisory  agents or examiners,  to any  documentation  regarding the
Mortgage Loans that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that the transferee will not be deemed to be a Purchaser hereunder binding upon the Company unless such transferee
shall agree in writing to be bound by the terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer in an
Assignment and Assumption of this Agreement  substantially  in the form of Exhibit D hereto executed by the transferee  shall have been
delivered to the Company.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the transfer,  the
Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and the previous  Purchaser
shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance
with the terms of this  Agreement  and the related Term Sheet.  The  documents  enumerated  as items (1), (2), (3), (4), (5), (6), (7),
(8),  (9) and (16) in Exhibit A hereto  shall be  delivered  by the Company to the  Purchaser  or its  designee no later than three (3)
Business  Days prior to the related  Closing  Date  pursuant to a bailee  letter  agreement.  All other  documents in Exhibit A hereto,
together with all other  documents  executed in connection  with the Mortgage  Loan that Company may have in its  possession,  shall be
retained by the Company in trust for the  Purchaser.  If the Company cannot  deliver the original  recorded  Mortgage Loan Documents or
the original policy of title  insurance,  including riders and  endorsements  thereto,  on the related Closing Date, the Company shall,
promptly  upon receipt  thereof and in any case not later than one hundred  twenty (120) days from the related  Closing  Date,  deliver
such original  documents,  including  original recorded  documents,  to the Purchaser or its designee (unless the Company is delayed in
making such delivery by reason of the fact that such documents shall not have been returned by the appropriate  recording  office).  If
delivery is not  completed  within one  hundred  twenty  (120) days solely due to delays in making such  delivery by reason of the fact
that such  documents  shall not have been  returned by the  appropriate  recording  office,  Company  shall  deliver  such  document to
Purchaser,  or its designee,  within such time period as specified in a Company's  Officer's  Certificate.  In the event that documents
have not been received by the date specified in the Company's  Officer's  Certificate,  a subsequent  Company's  Officer's  Certificate
shall be  delivered  by such date  specified  in the prior  Company's  Officer's  Certificate,  stating a revised  date for  receipt of
documentation.  The procedure  shall be repeated  until the documents  have been received and  delivered.  If delivery is not completed
within one hundred eighty (180) days solely due to delays in making such delivery by reason of the fact that such  documents  shall not
have been returned by the appropriate  recording office,  the Company shall continue to use its best efforts to effect delivery as soon
as possible  thereafter,  provided that if such documents are not delivered by the 270th day from the date of the related Closing Date,
the Company shall repurchase the related Mortgage Loans at the Repurchase Price in accordance with Section 3.03 hereof.

         For each Mortgage Loan that is not a MERS Mortgage  Loan,  the Company shall pay all initial  recording  fees, if any, for the
assignments  of mortgage  and any other fees in  connection  with the  transfer  of all  original  documents  to the  Purchaser  or its
designee.  Company  shall  prepare,  in  recordable  form,  all  assignments  of mortgage  necessary  to assign the  Mortgage  Loans to
Purchaser, or its designee.  Company shall be responsible for recording the assignments of mortgage.

         In addition,  in connection  with the assignment of any MERS Mortgage Loan, the Company agrees that it will cause,  at its own
expense,  the MERS&reg; System to indicate that such Mortgage  Loans have been assigned by the Company to the Purchaser in accordance  with
this Agreement by including (or deleting,  in the case of Mortgage Loans which are  repurchased in accordance  with this  Agreement) in
such  computer  files the  information  required by the MERS&reg; System to identify  the  Purchaser of such  Mortgage  Loans.  The Company
further  agrees that it will not alter the  information  referenced in this paragraph with respect to any Mortgage Loan during the term
of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.

         Company shall provide an original or duplicate  original of the title  insurance  policy to Purchaser or its designee no later
than ninety (90) days of the receipt of the recorded documents from the applicable recording office.

         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.

         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its  designee  to,  give  written  specification  of such  defect  to the  Company  which may be given in the  exception  report or the
certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall cure or repurchase such Mortgage
Loan in accordance with Section 3.03.

         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or  extension  of any  Mortgage  Loan  entered  into in  accordance  with  Section 4.01 or 6.01 within one week of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document  submitted for  recordation  within one week of its  execution,  and shall provide the original of any document  submitted for
recordation  or a copy of such  document  certified  to be a true and  complete  copy of the  original  within  sixty  (60) days of its
submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents to be released  from  Purchaser,  or its designee.
Purchaser shall, or shall cause its designee,  upon the written request of the Company,  within ten (10) Business Days,  deliver to the
Company, any requested  documentation  previously delivered to Purchaser as part of the Mortgage File, provided that such documentation
is promptly returned to Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time that any such  documentation  is held by the  Company,  such  possession  is in trust for the  benefit  of  Purchaser.
Company  shall  indemnify  Purchaser,  and its  designee,  from and against  any and all losses,  claims,  damages,  penalties,  fines,
forfeitures,  costs and expenses (including court costs and reasonable  attorney's fees) resulting from or related to the loss, damage,
or misplacement of any documentation delivered to Company pursuant to this paragraph.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults

           In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three months after the related Closing
Date, the Company shall remit to the Purchaser an amount equal to the excess, if any, of the Purchase Price Percentage over par
multiplied by the amount of such Principal Prepayment.  Such remittance shall be made by the Company to Purchaser no later than the
third Business Day following receipt of such Principal Prepayment by the Company.

           In the event  either of the first three (3)  scheduled  Monthly  Payments  which are due under any  Mortgage  Loan after the
related  Cut-off Date are not made during the month in which such Monthly  Payments are due, then not later than five (5) Business Days
after notice to the Company by Purchaser (and at Purchaser's  sole option),  the Company,  shall repurchase such Mortgage Loan from the
Purchaser pursuant to the repurchase provisions contained in this Subsection 3.03.


         Section 2.10      Modification  of  Obligations.  Purchaser may,  without any notice to Company,  extend,  compromise,  renew,
release,  change, modify, adjust or alter, by operation of law or otherwise,  any of the obligations of the Mortgagors or other persons
obligated  under a Mortgage Loan without  releasing or otherwise  affecting the  obligations of Company under this  Agreement,  or with
respect to such Mortgage Loan, except to the extent Purchaser's extension,  compromise,  release, change, modification,  adjustment, or
alteration  affects  Company's  ability to collect the Mortgage Loan or realize on the security of the  Mortgage,  but then only to the
extent such action has such effect or reduces the Servicing Fee.


                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                           THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and  covenants to the  Purchaser  that,  as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Company is a corporation,  duly organized,  validly  existing and in good standing under the laws of the State of
Delaware and has all licenses  necessary to carry out its business as now being  conducted,  and is licensed and  qualified to transact
business in and is in good  standing  under the laws of each state in which any  Mortgaged  Property is located or is otherwise  exempt
under  applicable law from such licensing or  qualification  or is otherwise not required under applicable law to effect such licensing
or  qualification  and no demand for such  licensing or  qualification  has been made upon such  Company by any such state,  and in any
event such  Company is in  compliance  with the laws of any such state to the extent  necessary  to ensure the  enforceability  of each
Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell
each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the execution,  delivery
and performance of this Agreement and the related Term Sheet and any agreements  contemplated  hereby,  has duly executed and delivered
this Agreement and the related Term Sheet, and any agreements  contemplated  hereby,  and this Agreement and the related Term Sheet and
each  Assignment to the Purchaser and any agreements  contemplated  hereby,  constitutes a legal,  valid and binding  obligation of the
Company,  enforceable  against it in accordance  with its terms,  and all requisite  corporate  action has been taken by the Company to
make this  Agreement  and the  related  Term  Sheet and all  agreements  contemplated  hereby  valid and  binding  upon the  Company in
accordance with their terms;

         (c) Neither the execution and delivery of this  Agreement and the related Term Sheet,  nor the  origination or purchase of the
Mortgage Loans by the Company,  the sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated
hereby,  or the  fulfillment of or compliance  with the terms and conditions of this Agreement and the related Term Sheet will conflict
with any of the terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict  with or result in a
material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or any agreement or instrument to which the
Company is now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or
result in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company or its properties are
subject, or impair the ability of the Purchaser to realize on the Mortgage Loans.

         (d) There is no litigation,  suit,  proceeding or investigation  pending or, to the best of Company's  knowledge,  threatened,
or any order or decree outstanding,  with respect to the Company which,  either in any one instance or in the aggregate,  is reasonably
likely to have a material adverse effect on the sale of the Mortgage Loans, the execution,  delivery,  performance or enforceability of
this Agreement and the related Term Sheet, or which is reasonably  likely to have a material adverse effect on the financial  condition
of the Company.

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and  performance by the Company of or compliance by the Company with this Agreement or the related Term Sheet,  or the sale of
the Mortgage Loans and delivery of the Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this
Agreement or the related Term Sheet, except for consents, approvals, authorizations and orders which have been obtained;

         (f) The  consummation of the  transactions  contemplated by this Agreement or the related Term Sheet is in the ordinary course
of business of the Company and Company,  and the transfer,  assignment  and  conveyance of the Mortgage  Notes and the Mortgages by the
Company  pursuant to this Agreement or the related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in
effect in any applicable jurisdiction;

         (g) The  origination  and servicing  practices  used by the Company and any prior  originator or servicer with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material  respects  proper and prudent in the mortgage  origination  and  servicing  business.  Each  Mortgage Loan has been
serviced in all material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that the Company,
on behalf of an investor,  is entitled to collect,  all such payments are in the  possession  of, or under the control of, the Company,
and there exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made.
All escrow payments have been collected in full  compliance with state and federal law and the provisions of the related  Mortgage Note
and Mortgage.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable  law and has
been  established  in an amount  sufficient to pay for every escrowed item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or other charges or payments due under the Mortgage Note have been  capitalized  under any Mortgage or
the related Mortgage Note;

         (h)      The Company has no knowledge of any circumstances or condition with respect to the Mortgage,  the Mortgaged Property,
the Mortgagor or the Mortgagor's  credit  standing that could  reasonably be expected to cause investors to regard the Mortgage Loan as
an unacceptable  investment,  cause such Mortgage Loan to become  delinquent or adversely affect the value or the  marketability of the
Mortgage  Loan.  The Company did not select the Mortgage  Loans sold to Purchaser  based on any adverse  selection of mortgage loans in
its portfolio that met Purchaser's  purchase  parameters for this  transaction (as such parameters are set forth in the  Confirmation),
including  without  limitation,  the location or  condition of the  Mortgaged  Property,  payment  pattern of the borrower or any other
factor that may adversely affect the expected cost of foreclosing,  owning or holding the Mortgage Loans or related Mortgaged  Property
or collecting the insurance or guarantee proceeds related thereto;

         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale for  reporting  and  accounting
purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an  approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,  FHLMC and HUD,  with such
facilities,  procedures  and  personnel  necessary  for the sound  servicing of such  mortgage  loans.  The Company is duly  qualified,
licensed,  registered and otherwise authorized under all applicable federal, state and local laws, and regulations,  if applicable, and
is in good  standing to sell  mortgage  loans to and service  mortgage  loans for Fannie Mae and FHLMC and no event has occurred  which
would make Company unable to comply with eligibility requirements or which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe, nor does it have any cause or reason to believe,  that it cannot perform each and every
covenant  contained in this  Agreement or the related  Term Sheet.  The Company is solvent and the sale of the Mortgage  Loans will not
cause the Company to become  insolvent.  The sale of the Mortgage Loans is not undertaken  with the intent to hinder,  delay or defraud
any of the Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf of, Company pursuant to this
Agreement or the related Term Sheet or in connection with the transactions  contemplated hereby,  contains or will, as of the date such
documentation is delivered by the Company, contain any statement that is or will be inaccurate or misleading in any material respect;

         (m)      The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.  In the opinion of Company,  the consideration  received
by Company  upon the sale of the  Mortgage  Loans to  Purchaser  under this  Agreement  and the  related  Term Sheet  constitutes  fair
consideration for the Mortgage Loans under current market conditions.

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto.  There has been no change in the  business,  operations,  financial  condition,  properties or assets of the Company since the
date of the Company's  financial  information that would have a material adverse effect on its ability to perform its obligations under
this Agreement;

         (o)      The Company  has not dealt with any  broker,  investment  banker,  agent or other  person that may be entitled to any
commission or compensation in connection with the sale of the Mortgage Loans;

         Section 3.02      Representations and Warranties as to
                                    Individual Mortgage Loans.

         References in this Section to  percentages  of Mortgage  Loans refer in each case to the  percentage  of the aggregate  Stated
Principal  Balance of the Mortgage Loans as of the related Cut-off Date,  based on the  outstanding  Stated  Principal  Balances of the
Mortgage Loans as of the related Cut-off Date, and giving effect to scheduled  Monthly  Payments due on or prior to the related Cut-off
Date,  whether or not received.  References to percentages of Mortgaged  Properties refer, in each case, to the percentages of expected
aggregate Stated  Principal  Balances of the related Mortgage Loans  (determined as described in the preceding  sentence).  The Company
hereby represents and warrants to the Purchaser, as to each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the related  Term Sheet is true,  complete  and
correct in all material respects as of the related Cut-Off Date;

         (b)      The Mortgage  creates a valid,  subsisting and enforceable  first lien or a first priority  ownership  interest in an
estate in fee simple in real property  securing the related Mortgage Note subject to principles of equity,  bankruptcy,  insolvency and
other laws of general application affecting the rights of creditors;

         (c) All  payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made as of the  related  Closing
Date; the Mortgage Loan has not been dishonored;  there are no material  defaults under the terms of the Mortgage Loan; the Company has
not advanced its own funds, or induced,  solicited or knowingly  received any advance of funds from a party other than the owner of the
Mortgaged  Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the Mortgage Loan. As
of the related  Closing Date,  all of the Mortgage  Loans will have an actual  Interest Paid to Date of their related  Cut-off  Date(or
later) and will be due for the scheduled  monthly  payment next  succeeding  the Cut-off Date (or later),  as evidenced by a posting to
Company's  servicing  collection  system.  No payment under any Mortgage Loan is delinquent as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the related  Closing  Date.  For
purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due thereunder was not paid by the Mortgagor in
the month such payment was due;

         (d)      The  origination  and  collection  practices used by the Company with respect to each Mortgage Note and Mortgage have
been in all respects legal,  proper,  prudent and customary in the mortgage  origination and servicing industry.  The Mortgage Loan has
been serviced by the Company and any  predecessor  servicer in accordance  with the terms of the Mortgage Note.  With respect to escrow
deposits and Escrow  Payments,  if any,  all such  payments  are in the  possession  of, or under the control of, the Company and there
exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made. No escrow
deposits or Escrow  Payments or other  charges or payments  due the Company  have been  capitalized  under any  Mortgage or the related
Mortgage Note and no such escrow deposits or Escrow  Payments are being held by the Company for any work on a Mortgaged  Property which
has not been completed;

         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the  Purchaser.  No instrument of waiver,  alteration or  modification  has been executed  except in connection
with a  modification  agreement and which  modification  agreement is part of the Mortgage File and the terms of which are reflected in
the related  Mortgage  Loan  Schedule,  and no Mortgagor  has been  released,  in whole or in part,  from the terms  thereof  except in
connection  with an  assumption  agreement  and which  assumption  agreement  is part of the  Mortgage  File and the terms of which are
reflected in the related  Mortgage Loan Schedule;  the substance of any such waiver,  alteration or  modification  has been approved by
the issuer of any related Primary Mortgage  Insurance Policy,  Lender Primary Mortgage  Insurance Policy and title insurance policy, to
the extent required by the related policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing Date the Mortgagor was not a debtor in
any state or federal bankruptcy or insolvency proceeding;

         (g) All  buildings  or  other  customarily  insured  improvements  upon the  Mortgaged  Property  are  insured  by an  insurer
acceptable  under the Fannie Mae or FHLMC  Guides,  against loss by fire,  hazards of extended  coverage and such other  hazards as are
provided for in the Fannie Mae or FHLMC Guide,  as well as all  additional  requirements  set forth in Section 4.10 of this  Agreement.
All such  standard  hazard  policies are in full force and effect and contain a standard  mortgagee  clause  naming the Company and its
successors  in interest and assigns as loss payee and such clause is still in effect and all  premiums  due thereon have been paid.  If
required by the Flood Disaster  Protection Act of 1973, as amended,  the Mortgage Loan is covered by a flood  insurance  policy meeting
the  requirements  of the current  guidelines  of the Federal  Insurance  Administration  which policy  conforms to Fannie Mae or FHLMC
requirements  and was issued by an insurer  acceptable  to Fannie Mae or FHLMC,  as well as all  additional  requirements  set forth in
Section 4.10 of this  Agreement.  The Mortgage  obligates the Mortgagor  thereunder to maintain all such  insurance at the  Mortgagor's
cost and expense,  and on the  Mortgagor's  failure to do so,  authorizes  the holder of the Mortgage to maintain such insurance at the
Mortgagor's cost and expense and to seek  reimbursement  therefor from the Mortgagor.  Neither the Company (nor any prior originator or
servicer of any of the  Mortgage  Loans) nor any  Mortgagor  has engaged in any act or omission  which has impaired or would impair the
coverage of any such policy, the benefits of the endorsement provided for herein, or the validity and binding effect of either;

         (h) Any and all  requirements  of any federal,  state or local law including,  without  limitation,  usury,  truth-in-lending,
real estate settlement procedures,  consumer credit protection,  equal credit opportunity or disclosure laws applicable to the Mortgage
Loan have been  complied with in all material  respects;  none of the Mortgage  Loans are  classified as a (a) a "high cost" loan under
the Home  Ownership  and  Equity  Protection  Act of 1994 or (b) a "high  cost",  "threshold",  or  "predatory"  loan  under  any other
applicable  state,  federal or local law;  the  Company  maintains,  and shall  maintain,  evidence of such  compliance  as required by
applicable  law or regulation  and shall make such evidence  available for  inspection at the Company's  office during normal  business
hours upon reasonable advance notice;

         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The Mortgage is a valid,  subsisting,  enforceable and perfected first lien on the Mortgaged Property,  including all
buildings on the Mortgaged Property and all installations and mechanical,  electrical,  plumbing,  heating and air conditioning systems
affixed to such buildings,  and all additions,  alterations and  replacements  made at any time with respect to the foregoing  securing
the Mortgage  Note's  original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and other laws of general
application  affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any  security
interest  or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and  encumbrances  having
priority  over the  first  lien of the  Mortgage  subject  only to (1) the lien of  non-delinquent  current  real  property  taxes  and
assessments not yet due and payable,  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the
public record as of the date of recording  which are  acceptable to mortgage  lending  institutions  generally and either (A) which are
referred to in the lender's title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for the
originator  of the  Mortgage  Loan,  or (B) which do not  adversely  affect the  residential  use or Appraised  Value of the  Mortgaged
Property  as set  forth  in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not
individually  or in the aggregate  materially  interfere  with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection with the Mortgage Loan  establishes and creates a valid,  subsisting,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;

         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker  thereof,  enforceable  in all  respects  in  accordance  with its terms  subject to  principles  of  equity,  bankruptcy,
insolvency and other laws of general application  affecting the rights of creditors,  and the Company has taken all action necessary to
transfer such rights of  enforceability  to the Purchaser.  All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and the  Mortgage.  The Mortgage Loan  Documents are on forms
acceptable  to Fannie Mae and FHLMC.  The Mortgage  Note and the  Mortgage  have been duly and properly  executed by such  parties.  No
fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with respect to a Mortgage Loan has taken place on the
part of Company or the Mortgagor,  or, to the best of Company's  knowledge,  information and belief, and after due inquiry, on the part
of any other party  involved in the  origination  or servicing of the Mortgage  Loan. The proceeds of the Mortgage Loan have been fully
disbursed and there is no requirement for future advances  thereunder,  and any and all requirements as to completion of any on-site or
off-site  improvements  and as to  disbursements  of any escrow funds therefor have been complied  with.  All costs,  fees and expenses
incurred in making or closing the Mortgage Loan and the  recording of the Mortgage were paid,  and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage;

         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage Note.  Upon
the sale of the Mortgage  Loan to the  Purchaser,  the Company will retain the Mortgage  File or any part thereof with respect  thereto
not delivered to the Purchaser or the  Purchaser's  designee in trust only for the purpose of servicing and  supervising  the servicing
of the Mortgage Loan.  Immediately  prior to the transfer and assignment to the  Purchaser,  the Mortgage Loan,  including the Mortgage
Note and the Mortgage, were not subject to an assignment,  sale or pledge to any person other than Purchaser,  and the Company had good
and  marketable  title to and was the sole owner  thereof and had full right to transfer  and sell the Mortgage  Loan to the  Purchaser
free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority
subject to no interest or  participation  of, or agreement with, any other party, to sell and assign the Mortgage Loan pursuant to this
Agreement and following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to
possess,  control  and  monitor  the  Mortgage  Loan,  except for the  purposes of  servicing  the  Mortgage  Loan as set forth in this
Agreement.  After  the  related  Closing  Date,  the  Company  will not have any  right to modify or alter the terms of the sale of the
Mortgage  Loan and the Company will not have any  obligation or right to repurchase  the Mortgage Loan or substitute  another  Mortgage
Loan, except as provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;

         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to Fannie Mae or FHLMC  (including  adjustable  rate  endorsements),  issued by a title insurer  acceptable to
Fannie Mae or FHLMC and qualified to do business in the  jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to
the exceptions  contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the
Mortgage in the original  principal  amount of the Mortgage Loan and against any loss by reason of the  invalidity or  unenforceability
of the lien  resulting  from the  provisions  of the  Mortgage  providing  for  adjustment  in the Mortgage  Interest  Rate and Monthly
Payment.  Where  required  by state law or  regulation,  the  Mortgagor  has been given the  opportunity  to choose the  carrier of the
required  mortgage title  insurance.  The Company,  its successors  and assigns,  is the sole insured of such lender's title  insurance
policy,  such title  insurance  policy has been duly and validly  endorsed to the  Purchaser or the  assignment to the Purchaser of the
Company's  interest  therein does not require the consent of or notification to the insurer and such lender's title insurance policy is
in full  force and  effect  and will be in full  force and  effect  upon the  consummation  of the  transactions  contemplated  by this
Agreement.  No claims  have been made under such  lender's  title  insurance  policy,  and no prior  holder or  servicer of the related
Mortgage,  including the Company,  nor any  Mortgagor,  has done, by act or omission,  anything which would impair the coverage of such
lender's title insurance policy;

         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the expiration of any grace or cure period,  and to the knowledge
of the Company,  would constitute a default,  breach,  violation or event  permitting  acceleration;  and neither the Company,  nor any
prior mortgagee has waived any default, breach, violation or event permitting acceleration;

         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  Appraised  Value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage Loan was  originated  by or for the Company  pursuant to, and conforms  with,  the  Company's  underwriting
guidelines  attached as Exhibit H hereto.  The Mortgage Loan bears interest at an adjustable  rate (if  applicable) as set forth in the
related  Mortgage Loan Schedule,  and Monthly  Payments under the Mortgage Note are due and payable on the first day of each month. The
Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of the payment
of the unpaid  principal  amount of the  Mortgage  Loan if the  related  Mortgaged  Property is sold  without the prior  consent of the
mortgagee thereunder;

         (r) The Mortgaged  Property is not subject to any material  damage.  At  origination of the Mortgage Loan there was not, since
origination  of the  Mortgage  Loan  there  has not  been,  and there  currently  is no  proceeding  pending  for the total or  partial
condemnation  of the  Mortgaged  Property.  The Company has not  received  notification  that any such  proceedings  are  scheduled  to
commence at a future date;

         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

         (u) The  Mortgage  File  contains an  appraisal,  if required,  of the related  Mortgaged  Property  signed prior to the final
approval of the mortgage loan application by a Qualified Appraiser,  approved by the Company, who had no interest,  direct or indirect,
in the  Mortgaged  Property or in any loan made on the  security  thereof,  and whose  compensation  is not affected by the approval or
disapproval of the Mortgage Loan,  and the appraisal and appraiser  both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI
of the Federal  Institutions  Reform,  Recovery,  and  Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in
effect on the date the Mortgage Loan was originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;

         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage  Loan does not contain  balloon or  "graduated  payment"  features;  No Mortgage Loan is subject to a buydown
agreement or contains any buydown provision;

         (z) The  Mortgagor  is not in  bankruptcy  and,  the  Mortgagor  is not  insolvent  and the  Company has no  knowledge  of any
circumstances  or conditions with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing
that could  reasonably be expected to cause  investors to regard the Mortgage Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;

         (aa) Each Mortgage Loan bears  interest  based upon a thirty (30) day month and a three hundred and sixty (360) day year.  The
Mortgage  Loans have an original  term to maturity of not more than thirty (30) years,  with  interest  payable in arrears on the first
day of each month. As to each adjustable rate Mortgage Loan, on each  applicable  Adjustment  Date, the Mortgage  Interest Rate will be
adjusted to equal the sum of the Index,  plus the applicable  Margin;  provided,  that the Mortgage  Interest Rate, on each  applicable
Adjustment  Date,  will not  increase by more than the  Initial  Rate Cap or Periodic  Rate Cap, as  applicable.  Over the term of each
adjustable  rate Mortgage Loan, the Mortgage  Interest Rate will not exceed such Mortgage  Loan's Lifetime Rate Cap. Each Mortgage Note
requires a monthly  payment which is  sufficient,  during the period prior to the first  adjustment to the Mortgage  Interest  Rate, to
fully  amortize the  outstanding  principal  balance as of the first day of such period over the then  remaining  term of such Mortgage
Note and to pay interest at the related Mortgage  Interest Rate;  provided  however,  with respect to any Interest Only Mortgage Loans,
the Mortgage Note allows a Monthly  Payment of interest only during the first 10 years from  origination,  and after the first 10 years
from  origination,  the  Mortgage  Note  requires a Monthly  Payment of  principal  and  interest,  sufficient  to fully  amortize  the
outstanding  principal  balance over the then remaining term of such Mortgage Loan.. As to each Mortgage Loan, if the related  Mortgage
Interest Rate changes on an adjustment  date, the then  outstanding  principal  balance will be reamortized  over the remaining life of
such Mortgage Loan. No Mortgage Loan contains  terms or provisions  which would result in negative  amortization.  None of the Mortgage
Loans contain a conversion  feature which would cause the Mortgage Loan  interest  rate to convert to a fixed  interest  rate.  None of
the Mortgage Loans are considered agricultural loans;

         (bb)  (INTENTIONALLY LEFT BLANK)

         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg) (INTENTIONALLY LEFT BLANK)

         (hh)     In the event the Mortgage Loan had an LTV at origination  greater than 80.00%, the excess of the principal balance of
the Mortgage  Loan over 75.0% of the  Appraised  Value of the Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan, or the
lesser of the Appraised  Value or the purchase  price of the  Mortgaged  Property  with respect to a purchase  money  Mortgage Loan was
insured as to payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over
95%. All provisions of such Primary  Mortgage  Insurance  Policy have been and are being  complied  with,  such policy is in full force
and effect,  and all premiums due thereunder have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has  occurred  and no state of facts known to the Company  exists that has, or will
result in the exclusion  from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a Primary  Mortgage  Insurance  Policy
obligates the Mortgagor  thereunder to maintain the Primary  Mortgage  Insurance  Policy,  subject to state and federal law, and to pay
all  premiums  and charges in  connection  therewith.  No action has been taken or failed to be taken,  on or prior to the Closing Date
which has resulted or will result in an exclusion from,  denial of, or defense to coverage under any Primary Mortgage  Insurance Policy
(including,  without  limitation,  any  exclusions,  denials or defenses  which would  limit or reduce the  availability  of the timely
payment of the full amount of the loss  otherwise  due  thereunder  to the insured)  whether  arising out of actions,  representations,
errors,  omissions,  negligence,  or fraud of the Company or the Mortgagor,  or for any other reason under such coverage.  The mortgage
interest  rate for the Mortgage  Loan as set forth on the related  Mortgage Loan  Schedule is net of any such  insurance  premium.  Any
Mortgage Loan subject to a Lender Primary  Mortgage  Insurance  Policy  obligates the Company to maintain the Lender Primary  Insurance
Policy and to pay all premiums and charges in connection therewith;

         (ii)     The Assignment is in recordable form and is acceptable for recording under the laws of the  jurisdiction in which the
Mortgaged Property is located;

         (jj)     Unless otherwise indicated on the Mortgage Loan Schedule,  none of the Mortgage Loans are secured by an interest in a
leasehold  estate.  The Mortgaged  Property is located in the state  identified in the related Mortgage Loan Schedule and consists of a
single parcel of real property or contiguous  parcels bearing one legal  description  and tax assessment  number with a detached single
family  residence  erected  thereon,  or a  townhouse,  or a  two-to-four  family  dwelling,  or an  individual  condominium  unit in a
condominium project, or an individual unit in a planned unit development or a de minimis planned unit development,  provided,  however,
that no residence or dwelling is a single parcel of real property with a manufactured  home not affixed to a permanent  foundation,  or
a mobile home. Any condominium unit or planned unit development  conforms with the Company's  underwriting  guidelines.  As of the date
of origination,  no portion of any Mortgaged  Property is used for commercial  purposes,  and since the Origination Date to the best of
the Company's knowledge, no portion of any Mortgaged Property has been, or currently is, used for commercial purposes;

         (kk)     Monthly  Payments on the  Mortgage  Loan  commenced  no more than sixty (60) days after the funds were  disbursed  in
connection  with the Mortgage Loan. The Mortgage Note is payable on the first day of each month in monthly  installments  of principal,
if applicable,  and interest,  which  installments  are subject to change due to the adjustments to the Mortgage  Interest Rate on each
Adjustment Date, with interest calculated and payable in arrears;

         (ll)     As of the Closing Date of the Mortgage Loan, the Mortgage  Property was lawfully  occupied under  applicable law, and
all  inspections,  licenses  and  certificates  required to be made or issued with respect to all  occupied  portions of the  Mortgaged
Property  and,  with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate authorities;

         (mm)     There is no pending  action or proceeding  directly  involving the Mortgaged  Property in which  compliance  with any
environmental  law, rule or regulation is an issue;  there is no violation of any environmental law, rule or regulation with respect to
the Mortgaged Property;  and the Company has not received any notice of any environmental  hazard on the Mortgaged Property and nothing
further  remains to be done to satisfy in full all  requirements  of each such law, rule or regulation  constituting a prerequisite  to
use and enjoyment of said property;

         (nn)     The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)     No Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to  facilitate  the  trade-in or
exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person or an Illinois land trust or an inter vivos  revocable trust
acceptable to Fannie Mae and/or Freddie Mac;

         (qq)     None of the Mortgage Loans are Co-op Loans;

         (rr)     With  respect  to each  Mortgage  Loan that has a  prepayment  penalty  feature,  each  such  prepayment  penalty  is
enforceable and will be enforced by the Company and each prepayment penalty is permitted  pursuant to federal,  state and local law. No
Mortgage  Loan will impose a prepayment  penalty for a term in excess of five years from the date such  Mortgage  Loan was  originated.
Except as otherwise set forth on the Mortgage  Loan  Schedule,  with respect to each Mortgage Loan that contains a prepayment  penalty,
such prepayment  penalty is at least equal to the lesser of (A) the maximum amount  permitted  under  applicable law and (B) six months
interest at the  related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original  principal  balance of such
Mortgage Loan;

         (ss)     With respect to each Mortgage Loan either (i) the fair market value of the Mortgaged  Property securing such Mortgage
Loan was at least equal to 80 percent of the  original  principal  balance of such  Mortgage  Loan at the time such  Mortgage  Loan was
originated or (ii) (a) the Mortgage  Loan is only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such
Mortgage Loan were used to acquire or to improve or protect the Mortgage Property.  For the purposes of the preceding sentence,  if the
Mortgage Loan has been significantly  modified other than as a result of a default or a reasonable  foreseeable  default,  the modified
Mortgage Loan will be viewed as having been originated on the date of the modification;

         (tt) The Mortgage Loan was originated by a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings bank, a commercial  bank,  credit union,
insurance company or similar institution which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of the Mortgaged Properties are timeshares;

         (vv) All of the terms of the Mortgage  pertaining to interest rate  adjustments,  payment  adjustments  and adjustments of the
outstanding  principal  balance are  enforceable,  all such  adjustments  have been  properly  made,  including the mailing of required
notices,  and such  adjustments do not and will not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan which
has passed its initial  Adjustment  Date,  Company has performed an audit of the Mortgage  Loan to determine  whether all interest rate
adjustments have been made in accordance with the terms of the Mortgage Note and Mortgage; and

         (ww) Each Mortgage Note,  each Mortgage,  each Assignment and any other  documents  required  pursuant to this Agreement to be
delivered to the Purchaser or its designee,  or its assignee for each Mortgage Loan,  have been, on or before the related Closing Date,
delivered to the Purchaser or its designee, or its assignee.

         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company or the Purchaser of a breach of any
of the  foregoing  representations  and  warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
interest of the Purchaser in any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the other.  The
Company  shall have a period of sixty (60) days from the earlier of its  discovery  or its receipt of notice of any such breach  within
which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such  breach is not  corrected  or cured
within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not later than ninety (90) days of its discovery or
its receipt of notice of such breach,  repurchase  such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent
and at  Purchaser's  sole option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall involve any
representation  or warranty  set forth in Section  3.01,  and such breach is not cured  within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach,  all Mortgage Loans shall, at the option of the Purchaser,  be repurchased by the
Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to
Purchaser in the amount of the Repurchase Price.

         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent  and at  Purchaser's  sole  option,  within  ninety (90) days from the related  Closing  Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such  defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted Loans will comply with the representations and warranties set forth in this Agreement as of the substitution date

         The Company shall amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the removed  Mortgage Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the
substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  constitute the sole remedies of the
Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute for
a defective  Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable
satisfaction in accordance with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be an Event
of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as a result  thereof.  No provision
of this paragraph  shall affect the rights of the Purchaser to terminate  this Agreement for cause,  as set forth in Sections 10.01 and
11.01.

         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.

         Section 3.04      Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and  convenants  to the Company  that, as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Purchaser is a corporation,  dully organized validly existing and in good standing under the laws of the State of
Delaware and is qualified to transact  business in, is in good standing  under the laws of, and  possesses  all licenses  necessary for
the conduct of its business in, each state in which any  Mortgaged  Property is located or is  otherwise  except or not required  under
applicable law to effect such qualification or license;

         (b)      The Purchaser  has full power and  authority to hold each  Mortgage  Loan, to purchase each Mortgage Loan pursuant to
this  Agreement  and the related Term Sheet and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions
contemplated by this Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and delivered this Agreement and
the related Term Sheet;

         (c)      None of the execution and delivery of this Agreement and the related Term Sheet,  the purchase of the Mortgage Loans,
the consummation of the  transactions  contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this
Agreement  and the related Term Sheet will conflict with any of the terms,  conditions  or  provisions  of the  Purchaser's  charter or
by-laws  or  materially  conflict  with or result in a material  breach of any of the  terms,  conditions  or  provisions  of any legal
restriction  or any agreement or  instrument to which the Purchaser is now a party or by which it is bound,  or constitute a default or
result in an  acceleration  under any of the  foregoing,  or result in the material  violation  of any law,  rule,  regulation,  order,
judgment or decree to which the Purchaser or its property is subject;

         (d)      There is no litigation pending or to the best of the Purchaser's knowledge,  threatened with respect to the Purchaser
which is reasonably  likely to have a material adverse effect on the purchase of the related  Mortgage Loans,  the execution,  delivery
or  enforceability  of this Agreement and the related Term Sheet,  or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Purchaser;

         (e)      No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and  performance  by the  Purchaser of or compliance  by the  Purchaser  with this  Agreement and the related Term
Sheet, the purchase of the Mortgage Loans or the  consummation of the transactions  contemplated by this Agreement and the related Term
Sheet except for consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated by this Agreement and the related Term Sheet is in the ordinary
course of business of the Purchaser;

         (h)      The Purchaser  will treat the purchase of the Mortgage  Loans from the Company as a purchase for  reporting,  tax and
accounting purposes; and

         (i)      The  Purchaser  does not believe,  nor does it have any cause or reason to believe,  that it cannot  perform each and
every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless against any claims,  proceedings,  losses, damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from a
breach by the Purchaser of the  representations  and  warranties  contained in this Section 3.04. It is understood  and agreed that the
obligations  of the Purchaser set forth in this Section 3.04 to indemnify the Seller as provided  herein  constitute  the sole remedies
of the Seller respecting a breach of the foregoing representations and warranties.


                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract  servicer,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to do or cause to be done any
and all things in connection  with such servicing and  administration  which the Company may deem necessary or desirable and consistent
with the terms of this Agreement and with Accepted Servicing  Practices and exercise the same care that it customarily  employs for its
own account.  Except as set forth in this  Agreement,  the Company  shall  service the  Mortgage  Loans in strict  compliance  with the
servicing  provisions of the Fannie Mae Guides (special servicing option),  which include, but are not limited to, provisions regarding
the liquidation of Mortgage Loans,  the collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the
maintenance  of hazard  insurance with a Qualified  Insurer,  the  maintenance of mortgage  impairment  insurance,  the  maintenance of
fidelity bond and errors and omissions  insurance,  inspections,  the  restoration of Mortgaged  Property,  the  maintenance of Primary
Mortgage  Insurance Policies and Lender Primary Mortgage Insurance  Policies,  insurance claims, the title,  management and disposition
of REO  Property,  permitted  withdrawals  with  respect  to REO  Property,  liquidation  reports,  and  reports  of  foreclosures  and
abandonments  of  Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage  Files,  annual  statements,  and
examination  of records and  facilities.  In the event of any  conflict,  inconsistency  or  discrepancy  between any of the  servicing
provisions of this  Agreement and the related Term Sheet and any of the servicing  provisions of the Fannie Mae Guides,  the provisions
of this Agreement shall control and be binding upon the Purchaser and the Company.

         Consistent  with the terms of this Agreement,  the Company may waive,  modify or vary any term of any Mortgage Loan or consent
to the  postponement  of any such term or in any manner grant  indulgence to any Mortgagor if in the Company's  reasonable  and prudent
determination  such waiver,  modification,  postponement or indulgence is not materially adverse to the Purchaser,  provided,  however,
that unless the Company has obtained the prior written  consent of the Purchaser,  the Company shall not permit any  modification  with
respect to any  Mortgage  Loan that would  change the  Mortgage  Interest  Rate,  defer for more than  ninety  (90) days or forgive any
payment of principal or interest,  reduce or increase the  outstanding  principal  balance (except for actual payments of principal) or
change the final  maturity date on such Mortgage  Loan.  In the event of any such  modification  which has been agreed to in writing by
the  Purchaser  and which  permits the  deferral of interest or principal  payments on any Mortgage  Loan,  the Company  shall,  on the
Business  Day  immediately  preceding  the  Remittance  Date in any month in which any such  principal  or  interest  payment  has been
deferred,  deposit in the Custodial  Account from its own funds,  in  accordance  with Section 4.04,  the  difference  between (a) such
month's  principal and one month's interest at the Mortgage Loan Remittance Rate on the unpaid principal  balance of such Mortgage Loan
and (b) the amount paid by the Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the same extent as for
all other advances  pursuant to Section 4.05.  Without  limiting the generality of the foregoing,  the Company shall  continue,  and is
hereby authorized and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,  or of partial or
full release,  discharge and all other  comparable  instruments,  with respect to the Mortgage  Loans and with respect to the Mortgaged
Properties.  Notwithstanding  anything  herein to the  contrary,  the Company  may not enter into a  forbearance  agreement  or similar
arrangement  with  respect to any  Mortgage  Loan which runs more than one hundred  eighty  (180) days after the first  delinquent  Due
Date.  Any such  agreement  shall be approved by Purchaser  and, if required,  by the Primary  Mortgage  Insurance  Policy  insurer and
Lender Primary Mortgage Insurance Policy insurer, if required.

         Notwithstanding  anything in this Agreement to the contrary, if any Mortgage Loan becomes subject to a Pass-Through  Transfer,
the Company (a) with respect to such Mortgage  Loan,  shall not permit any  modification  with respect to such Mortgage Loan that would
change the Mortgage  Interest  Rate and (b) shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such
default is, in the judgment of the Company,  reasonably  foreseeable) make or permit any modification,  waiver or amendment of any term
of such  Mortgage  Loan that would both (i) effect an exchange or  reissuance  of such Mortgage Loan under Section 1001 of the Code (or
Treasury  regulations  promulgated  thereunder)  or (ii) cause any REMIC to fail to qualify as a REMIC under the Code or the imposition
of any tax on "prohibited transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through  Transfer,  which is not  contemplated
under the terms of this  Agreement,  the Company  will  obtain an Opinion of Counsel  acceptable  to the  trustee in such  Pass-Through
Transfer with respect to whether such action could result in the  imposition of a tax upon any REMIC  (including but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the  Code)(either  such event,  an "Adverse  REMIC  Event"),  and the Company shall not take any such actions as to
which it has been advised that an Adverse REMIC Event could occur.

         The Company  shall not permit the creation of any  "interests"  (within the meaning of Section 860G of the Code) in any REMIC.
The Company shall not enter into any  arrangement by which a REMIC will receive a fee or other  compensation  for services nor permit a
REMIC to receive any income from assets other than  "qualified  mortgages"  as defined in Section  860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration  to the  Purchaser's  reliance on the Company.  Unless a different time period is stated in this Agreement or the related
Term  Sheet,  Purchaser  shall be  deemed  to have  given  consent  in  connection  with a  particular  matter  if  Purchaser  does not
affirmatively  grant or deny consent  within five (5)  Business  Days from the date  Purchaser  receives a second  written  request for
consent for such matter from Company as servicer.

         The Mortgage Loans may be subserviced  by a Subservicer  on behalf of the Company  provided that the  Subservicer is an entity
that engages in the business of servicing loans, and in either case shall be authorized to transact  business,  and licensed to service
mortgage  loans,  in the state or states where the related  Mortgaged  Properties it is to service are  situated,  if and to the extent
required by applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing  Agreement,  and
in either case shall be a FHLMC or Fannie Mae approved  mortgage  servicer in good standing,  and no event has occurred,  including but
not limited to a change in  insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification  to Fannie Mae or
FHLMC.  In addition,  each  Subservicer  will obtain and preserve its  qualifications  to do business as a foreign  corporation and its
licenses to service  mortgage loans, in each  jurisdiction  in which such  qualifications  and/or licenses are or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform or cause to be performed its
duties  under the related  Subservicing  Agreement.  The Company may perform any of its  servicing  responsibilities  hereunder  or may
cause the  Subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of the  Subservicer
shall not release the Company from any of its  obligations  hereunder and the Company shall remain  responsible  hereunder for all acts
and  omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company shall pay all fees
and expenses of the  Subservicer  from its own funds,  and the  Subservicer's  fee shall not exceed the  Servicing  Fee.  Company shall
notify Purchaser promptly in writing upon the appointment of any Subservicer.

         At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company shall be
entitled  to  terminate  the rights and  responsibilities  of the  Subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service the related  Mortgage
Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section
4.13,  8.04,  9.01 or 10.01 and if requested to do so by the  Purchaser,  the Company  shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  effective as of the date of  termination  of the Company.  The Company shall pay all
fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer from the Company's own
funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements  between the Company and the
Subservicer or any reference  herein to actions taken through the  Subservicer  or otherwise,  the Company shall not be relieved of its
obligations  to the  Purchaser  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer  for
indemnification  of the Company by the  Subservicer  and nothing  contained in this  Agreement  shall be deemed to limit or modify such
indemnification.  The Company will indemnify and hold  Purchaser  harmless from any loss,  liability or expense  arising out of its use
of a Subservicer to perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement and any other  transactions or services  relating to the Mortgage Loans involving the Subservicer
shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser  shall have no obligations,  duties or liabilities
with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.
For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have received a
payment on a Mortgage Loan when the Subservicer has received such payment.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the
extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary  Mortgage  Insurance  Policy and Lender Primary  Mortgage  Insurance  Policy,  follow such collection  procedures as it
follows with respect to mortgage loans  comparable to the Mortgage Loans and held for its own account.  Further,  the Company will take
special care in  ascertaining  and estimating  annual escrow  payments,  and all other charges that, as provided in the Mortgage,  will
become due and payable,  so that the  installments  payable by the  Mortgagors  will be sufficient to pay such charges as and when they
become due and payable.

         In no event will the  Company  waive its right to any  prepayment  penalty or premium  without  the prior  written  consent of
Purchaser and Company will use diligent efforts to collect same when due except as otherwise  provided in the prepayment  penalty rider
to the Mortgage.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own account,  consistent  with Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies and Lender Primary  Mortgage
Insurance  Policies and the best interest of Purchaser,  to foreclose upon or otherwise  comparably convert the ownership of properties
securing such of the Mortgage Loans as come into and continue in default and as to which no satisfactory  arrangements  can be made for
collection of delinquent  payments  pursuant to Section 4.01.  Foreclosure or comparable  proceedings  shall be initiated within ninety
(90) days of default  for  Mortgaged  Properties  for which no  satisfactory  arrangements  can be made for  collection  of  delinquent
payments,  subject to state and federal law and regulation.  The Company shall use its best efforts to realize upon defaulted  Mortgage
Loans in such manner as will  maximize  the receipt of  principal  and  interest by the  Purchaser,  taking into  account,  among other
things,  the timing of  foreclosure  proceedings.  The  foregoing is subject to the  provisions  that, in any case in which a Mortgaged
Property  shall have  suffered  damage,  the  Company  shall not be  required to expend its own funds  toward the  restoration  of such
property  unless it shall  determine in its  discretion  (i) that such  restoration  will increase the proceeds of  liquidation  of the
related  Mortgage  Loan to the  Purchaser  after  reimbursement  to itself  for such  expenses,  and (ii) that  such  expenses  will be
recoverable by the Company through Insurance Proceeds,  Condemnation  Proceeds,  REO Disposition  Proceeds or Liquidation Proceeds from
the related  Mortgaged  Property,  as  contemplated  in Section 4.05.  Company shall obtain prior approval of Purchaser as to repair or
restoration  expenses  in excess of ten  thousand  dollars  ($10,000).  The  Company  shall  notify  the  Purchaser  in  writing of the
commencement  of  foreclosure  proceedings  and not less  than  five (5) days  prior to the  acceptance  or  rejection  of any offer of
reinstatement.  The Company  shall be  responsible  for all costs and expenses  incurred by it in any such  proceedings  or  functions;
provided,  however,  that it shall be entitled to  reimbursement  thereof from the related  property,  as contemplated in Section 4.05.
Notwithstanding  anything to the contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance of a deed in lieu of
foreclosure,  in the event the Company has reasonable cause to believe that a Mortgaged  Property is contaminated by hazardous or toxic
substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such
an inspection or review is to be conducted by a qualified  inspector at the  Purchaser's  expense.  Upon  completion of the inspection,
the  Company  shall  promptly  provide the  Purchaser  with a written  report of the  environmental  inspection.  After  reviewing  the
environmental inspection report, the Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as  servicer of any  Mortgage  Loan which  becomes  ninety (90) days or greater  delinquent  in payment of a scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes effect be reimbursed  for any  unreimbursed  advances of the Company's  funds made pursuant to Section 5.03 and any  unreimbursed
Servicing  Advances  and  Servicing  Fees in each  case  relating  to the  Mortgage  Loan  underlying  such  delinquent  Mortgage  Loan
notwithstanding  anything to the contrary set forth in Section 4.05. In the event of any such  termination,  the  provisions of Section
11.01 hereof shall apply to said termination and the transfer of servicing  responsibilities  with respect to such delinquent  Mortgage
Loan to the Purchaser or its designee.

         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
the  Company,  with the  consent of  Purchaser  as required  pursuant to this  Agreement,  before the close of the third  taxable  year
following  the taxable year in which the Mortgage Loan became an REO  Property,  unless the Company  provides to the trustee under such
REMIC an opinion of counsel to the effect that the  holding of such REO  Property  subsequent  to the close of the third  taxable  year
following  the  taxable  year in which the  Mortgage  Loan  became an REO  Property,  will not  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code, or cause the  transaction to fail to qualify as a REMIC at any time
that  certificates  are  outstanding.   Company  shall  manage,  conserve,   protect  and  operate  each  such  REO  Property  for  the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not cause such  property to fail
to qualify as  "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net income from  foreclosure
property"  which is subject to taxation  under the REMIC  provisions of the Code.  Pursuant to its efforts to sell such  property,  the
Company  shall either  itself or through an agent  selected by Company,  protect and conserve  such  property in the same manner and to
such an extent as is  customary  in the  locality  where  such  property  is  located.  Additionally,  Company  shall  perform  the tax
withholding and reporting related to Sections 1445 and 6050J of the Code

         Section 4.04      Establishment of Custodial Accounts; Deposits inCustodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible  Account.  Funds ,deposited in the Custodial  Account shall at all times be insured by the FDIC up to the FDIC insurance
limits,  or must be invested in Permitted  Investments for the benefit of the Purchaser.  Funds deposited in the Custodial  Account may
be drawn on by the Company in  accordance  with Section  4.05.  The creation of any  Custodial  Account  shall be evidenced by a letter
agreement in the form shown in Exhibit B hereto.  The  original of such letter  agreement  shall be  furnished to the  Purchaser on the
Closing Date, and upon the request of any subsequent Purchaser.

         The Company shall deposit in a mortgage  clearing account on a daily basis, and in the Custodial  Account or Accounts no later
than 48 hours after receipt of funds,  and retain therein the following  payments and collections  received or made by it subsequent to
the Cut-off Date, or received by it prior to the Cut-off Date but allocable to a period  subsequent  thereto,  other than in respect of
principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal, including Principal Prepayments and related penalties, on the Mortgage Loans;

         (ii) all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii) all Net Liquidation Proceeds;

         (iv) any amounts  required to be deposited by the Company in connection with any REO Property  pursuant to Section 4.13 and in
connection therewith, the Company shall provide the Purchaser with written detail itemizing all of such amounts;

         (v) all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other than
proceeds  to be held in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

         (vi) all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to the Mortgagor in accordance with
Accepted Servicing Practices, the loan documents or applicable law;

         (vii) any Monthly Advances;

         (viii) with respect to each full or partial Principal  Prepayment,  any Prepayment Interest  Shortfalls,  to the extent of the
Company's aggregate Servicing Fee received with respect to the related Prepayment Period;

         (ix) any amounts  required to be deposited by the Company  pursuant to Section 4.10 in connection  with the deductible  clause
in any blanket hazard insurance policy, such deposit shall be made from the Company's own funds, without reimbursement therefor; and

         (x) any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

                  The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the  Company in the  Custodial  Account.  Any  interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw  such interest from the Custodial  Account  pursuant to Section 4.05 (iv).  The Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Custodial Account.


         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

         (ii) to reimburse itself for Monthly  Advances,  the Company's right to reimburse itself pursuant to this subclause (ii) being
limited to amounts  received on the related  Mortgage Loan which  represent late  collections  (net of the related  Servicing  Fees) of
principal and/or interest  respecting  which any such advance was made, it being  understood  that, in the case of such  reimbursement,
the Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is required to repurchase a
Mortgage  Loan,  pursuant  to Section  3.03,  the  Company's  right to such  reimbursement  shall be  subsequent  to the payment to the
Purchaser of the Repurchase  Price pursuant to such Section and all other amounts  required to be paid to the Purchaser with respect to
such Mortgage Loan;

         (iii) to reimburse  itself for  unreimbursed  Servicing  Advances and any unpaid  Servicing  Fees(or REO  administration  fees
described in Section 4.13),  the Company's  right to reimburse  itself  pursuant to this  subclause  (iii) with respect to any Mortgage
Loan being limited to related proceeds from Liquidation  Proceeds,  Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant  provisions of the Fannie Mae Guides or as otherwise set forth in this Agreement;  any recovery shall be made upon liquidation
of the REO Property;

         (iv)     to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such  interest to be  withdrawn  monthly not later than each  Remittance  Date),  (b) the  Servicing  Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each  Mortgage Loan that has been  repurchased  pursuant to Section 3.03 all amounts
received thereon and not distributed as of the date on which the related repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)to remove funds inadvertently placed in the Custodial Account by the Company;

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement; and

         (vii)  to reimburse itself for any Nonrecoverable Advances.


         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in each Escrow Account shall at all times be insured in
a manner to provide  maximum  insurance  under the insurance  limitations  of the FDIC,  or must be invested in Permitted  Investments.
Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with Section  4.07.  The creation of any Escrow
Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon request to any subsequent purchaser.

         The Company  shall deposit in a mortgage  clearing  account on a daily basis,  and in the Escrow  Account or Accounts no later
than 48 hours after receipt of funds, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds  deposited in the Escrow  Account by the depository  institution to the extent  permitted by law and,
to the extent required by law, the Company shall pay interest on escrowed funds to the Mortgagor in accordance  with  applicable  law..
The Purchaser shall not be responsible for any losses suffered with respect to investment of funds in the Escrow Account.


         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;

         (ii)     to reimburse  Company for any Servicing Advance made by Company with respect to a related Mortgage Loan but only from
amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

         (vii) to clear and terminate the Escrow Account on the termination of this  Agreement.  As part of its servicing  duties,  the
Company  shall pay to the  Mortgagors  interest  on funds in Escrow  Account,  to the extent  required  by law,  and to the extent that
interest earned on funds in the Escrow Account is insufficient,  shall pay such interest from its own funds,  without any reimbursement
therefor; and

         (viii) to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.

         Section 4.08      Payment of Taxes,  Insurance  and Other  Charges;  Maintenance  of Primary  Mortgage  Insurance  Policies;
         Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

         The Company will maintain in full force and effect Primary Mortgage  Insurance  Policies or Lender Primary Mortgage  Insurance
Policies  issued by a Qualified  Insurer with respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage
will be terminated  only with the approval of Purchaser,  or as required by applicable law or  regulation.  The Company will not cancel
or refuse to renew any Primary  Mortgage  Insurance  Policy or Lender Primary  Mortgage  Insurance Policy in effect on the Closing Date
that is required to be kept in force under this Agreement  unless a replacement  Primary  Mortgage  Insurance  Policy or Lender Primary
Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a Qualified  Insurer.  The
Company shall not take any action which would result in non-coverage  under any applicable  Primary Mortgage Insurance Policy or Lender
Primary  Mortgage  Insurance  Policy of any loss which,  but for the  actions of the Company  would have been  covered  thereunder.  In
connection  with any  assumption or  substitution  agreement  entered into or to be entered into pursuant to Section 6.01,  the Company
shall promptly notify the insurer under the related Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance Policy, if
any, of such  assumption or  substitution of liability in accordance with the terms of such policy and shall take all actions which may
be required by such  insurer as a condition to the  continuation  of coverage  under the Primary  Mortgage  Insurance  Policy or Lender
Primary  Mortgage  Insurance  Policy.  If such  Primary  Mortgage  Insurance  Policy or Lender  Primary  Mortgage  Insurance  Policy is
terminated  as a result of such  assumption or  substitution  of liability,  the Company  shall obtain a replacement  Primary  Mortgage
Insurance Policy or Lender Primary Mortgage Insurance Policy as provided above.

         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary  Mortgage  Insurance Policy or Lender Primary  Mortgage  Insurance Policy and, in this regard,  to take such action as shall be
necessary to permit recovery under any Primary  Mortgage  Insurance Policy or Lender Primary  Mortgage  Insurance  Policy  respecting a
defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected by the Company under any Primary Mortgage  Insurance Policy
or Lender Primary Mortgage  Insurance  Policy shall be deposited in the Custodial  Account,  subject to withdrawal  pursuant to Section
4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to Fannie Mae or FHLMC and  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to
the  lesser of (i) the  maximum  insurable  value of the  improvements  securing  such  Mortgage  Loan or (ii) the  greater  of (a) the
outstanding  principal  balance of the Mortgage Loan,  and (b) an amount such that the proceeds  thereof shall be sufficient to prevent
the Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection Act of 1973, as amended,
each Mortgage Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration in effect with an insurance  carrier  acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage
not less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum  insurable  value of the
improvements  securing  such  Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster
Protection  Act of 1973, as amended.  If at any time during the term of the Mortgage Loan,  the Company  determines in accordance  with
applicable  law and  pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not
covered by flood  insurance or is covered in an amount less than the amount  required by the Flood Disaster  Protection Act of 1973, as
amended,  the Company shall notify the related  Mortgagor that the Mortgagor  must obtain such flood  insurance  coverage,  and if said
Mortgagor  fails to obtain the required flood  insurance  coverage within  forty-five  (45) days after such  notification,  the Company
shall  immediately  force place the required flood  insurance on the  Mortgagor's  behalf.  The Company shall also maintain on each REO
Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of the
improvements  which are a part of such property,  and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Company under any such policies other
than  amounts to be  deposited  in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property  or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing  Practices,  shall be deposited in the Custodial Account,
subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no other  additional  insurance  need be required by
the  Company of the  Mortgagor  or  maintained  on property  acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this
Agreement,  the Fannie Mae Guides or such  applicable  state or federal  laws and  regulations  as shall at any time be in force and as
shall require such  additional  insurance.  All such policies  shall be endorsed with standard  mortgagee  clauses with loss payable to
the  Company  and its  successors  and/or  assigns  and shall  provide  for at least  thirty  (30)  days  prior  written  notice of any
cancellation,  reduction  in the amount or material  change in coverage  to the  Company.  The  Company  shall not  interfere  with the
Mortgagor's  freedom of choice in selecting  either his  insurance  carrier or agent,  provided,  however,  that the Company  shall not
accept any such insurance policies from insurance companies unless such companies are Qualified Insurers.

         Section 4.11      Maintenance of Mortgage Impairment
                                    Insurance Policy.

         In the event that the Company  shall obtain and maintain a blanket  policy  issued by an insurer  acceptable  to Fannie Mae or
FHLMC  insuring  against hazard losses on all of the Mortgage  Loans,  then, to the extent such policy  provides  coverage in an amount
equal to the amount  required  pursuant to Section 4.10 and otherwise  complies with all other  requirements  of Section 4.10, it shall
conclusively  be deemed to have  satisfied  its  obligations  as set forth in Section 4.10,  it being  understood  and agreed that such
policy may contain a deductible  clause,  in which case the Company  shall,  in the event that there shall not have been  maintained on
the related  Mortgaged  Property or REO Property a policy  complying  with Section  4.10,  and there shall have been a loss which would
have been covered by such policy,  deposit in the Custodial  Account the amount not otherwise  payable under the blanket policy because
of such  deductible  clause.  In connection  with its activities as servicer of the Mortgage  Loans,  the Company agrees to prepare and
present,  on behalf of the Purchaser,  claims under any such blanket  policy in a timely  fashion in accordance  with the terms of such
policy.  Upon request of the  Purchaser,  the Company shall cause to be delivered to the Purchaser a certified true copy of such policy
and shall use its best efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated or
materially modified without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions
                                    Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Mortgage  Banker's Blanket Bond and shall protect and insure the Company against losses,  including  forgery,  theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least equal to the corresponding  amounts required by Fannie Mae in the Fannie Mae Guides.  Upon request by the Purchaser,  the Company
shall deliver to the  Purchaser a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The Company
shall notify the Purchaser  within five (5) business days of receipt of notice that such Fidelity Bond or insurance  policy will be, or
has been,  materially  modified  or  terminated.  The  Purchaser  (or any party  having  the  status of  Purchaser  hereunder)  and any
subsidiary  thereof and their  successors  or assigns as their  interests  may appear must be named as loss payees on the Fidelity Bond
and as  additional  insured on the errors and omissions  policy.  Upon request by Purchaser,  Company shall provide  Purchaser  with an
insurance  certificate  certifying  coverage under this Section 4.12, and will provide an update to such certificate  upon request,  or
upon renewal or material modification of coverage.

                  Section 4.13      Title, Management and Disposition of REO Property.


         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an opinion of counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.

         The Company  shall notify the  Purchaser in  accordance  with the Fannie Mae Guides of each  acquisition  of REO Property upon
such  acquisition  (and, in any event,  shall provide notice of the consummation of any foreclosure sale within three (3) Business Days
of the date Company receives notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the Mortgaged  Property obtained in connection with such acquisition,  and thereafter assume the  responsibility for marketing such REO
property in accordance with Accepted  Servicing  Practices.  Thereafter,  the Company shall continue to provide certain  administrative
services to the  Purchaser  relating to such REO Property as set forth in this  Section  4.13.  No  Servicing  Fee shall be assessed or
otherwise accrue on any REO Property from and after the date on which it becomes an REO Property.

         The Company  shall,  either itself or through an agent selected by the Company,  and in accordance  with the Fannie Mae Guides
manage,  conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects and operates  other
foreclosed  property for its own  account,  and in the same manner that  similar  property in the same  locality as the REO Property is
managed.  The Company  shall cause each REO Property to be inspected  promptly  upon the  acquisition  of title thereto and shall cause
each REO Property to be inspected at least monthly  thereafter or more frequently as required by the  circumstances.  The Company shall
make or cause to be made a written  report of each such  inspection.  Such reports  shall be retained in the  Mortgage  File and copies
thereof shall be forwarded by the Company to the Purchaser.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event within one year after title has been taken to such REO Property,  unless the Company determines,  and gives an appropriate
notice to the  Purchaser to such effect,  that a longer  period is necessary for the orderly  liquidation  of such REO  Property.  If a
longer  period than one (1) year is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the Company
shall report  monthly to the Purchaser as to the progress  being made in selling such REO Property.  No REO Property  shall be marketed
for less than the Appraised  Value,  without the prior consent of  Purchaser.  No REO Property  shall be sold for less than ninety five
percent (95%) of its Appraised Value,  without the prior consent of Purchaser.  All requests for  reimbursement  of Servicing  Advances
shall be in  accordance  with the Fannie Mae  Guides.  The  disposition  of REO  Property  shall be carried  out by the Company at such
price,  and upon such terms and  conditions,  as the Company deems to be in the best  interests of the Purchaser  (subject to the above
conditions)  only with the prior written  consent of the Purchaser.  Company shall provide monthly reports to Purchaser in reference to
the status of the marketing of the REO Properties.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer of any such REO Property  without payment of any termination  fee with respect  thereto,  provided that the Company
shall on the date said  termination  takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such
REO  Property  notwithstanding  anything  to the  contrary  set  forth in  Section  4.05.  In the  event of any such  termination,  the
provisions  of Section  11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to
such REO Property to the  Purchaser or its designee.  Within five (5) Business  Days of any such  termination,  the Company  shall,  if
necessary  convey such property to the Purchaser and shall further provide the Purchaser with the following  information  regarding the
subject REO  Property:  the related  drive by  appraisal  or brokers  price  opinion,  and copies of any  related  Mortgage  Impairment
Insurance  Policy  claims.  In addition,  within five (5) Business  Days,  the Company shall  provide the Purchaser  with the following
information  regarding  the subject REO  Property:  the related  trustee's  deed upon sale and copies of any related  hazard  insurance
claims, or repair bids.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.

                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company's  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04,  the remittance on the first  Remittance  Date with respect to Mortgage
Loans  purchased  pursuant to the related Term Sheet is to include  principal  collected  after the Cut-off Date through the  preceding
Determination  Date plus interest,  adjusted to the Mortgage Loan Remittance Rate collected through such  Determination  Date exclusive
of any portion thereof  allocable to the period prior to the Cut-off Date, with the  adjustments  specified in clauses (ii),  (iii) and
(iv) above.

         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest  on any such late  payment at an annual  rate equal to the Prime  Rate,  adjusted  as of the date of each  change plus two (2)
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.  On each  Remittance  Date,  the Company shall provide a remittance  report
detailing all amounts being remitted pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the tenth
calendar day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:

         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v)  the aggregate of any expenses reimbursed to the Company during the prior distribution period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired; and

         The Company shall also provide a trial  balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E
hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.


         Section 5.03      Monthly Advances by the Company.

                  Not later than the close of business on the Business Day preceding  each  Remittance  Date, the Company shall deposit
in the Custodial  Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to
Section  4.01, of principal  (due after the Cut-off Date) and interest not allocable to the period prior to the Cut-off Date,  adjusted
to the  Mortgage  Loan  Remittance  Rate,  which were due on a Mortgage  Loan and  delinquent  at the close of  business on the related
Determination  Date;  provided,  however,  that the Company may use the Amount Held for Future  Distribution (as defined below) then on
deposit in the  Custodial  Account to make such Monthly  Advances.  The Company shall deposit any portion of the Amount Held for Future
Distribution  used to pay Monthly Advances into the Custodial  Account on any future  Remittance Date to the extent that the funds that
are available in the Custodial  Account for  remittance to the Purchaser on such  Remittance  Date are less than the amount of payments
required to be made to the Purchaser on such Remittance Date.

           The "Amount Held for Future  Distribution" as to any Remittance Date shall be the total of the amounts held in the Custodial
Account at the close of business on the  preceding  Determination  Date which were  received  after the Cut-off  Date on account of (i)
Liquidation  Proceeds,  Insurance Proceeds,  and Principal  Prepayments received or made in the month of such Remittance Date, and (ii)
payments  which  represent  early  receipt of scheduled  payments of principal  and interest due on a date or dates  subsequent  to the
related Due Date.

         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged Property  liquidates  (including  Insurance Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with
respect to the Mortgage Loan unless the Company deems such advance to be  nonrecoverable.  In such event,  the Company shall deliver to
the Purchaser an Officer's  Certificate  of the Company to the effect that an officer of the Company has reviewed the related  Mortgage
File and has made the reasonable determination that any additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable to Company and Purchaser.  The Company shall also provide  reports on the status of REO Property  containing  such
information as Purchaser may reasonably require.

                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company will, to the extent it has actual  knowledge of any conveyance or  prospective  conveyance by any Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance  Policy,  if any. If the
Company  reasonably  believes it is unable under applicable law to enforce such  "due-on-sale"  clause,  the Company will enter into an
assumption  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be  conveyed,  pursuant to
which such person becomes liable under the Mortgage Note and, to the extent  permitted by applicable  state law, the Mortgagor  remains
liable  thereon.  Where an assumption is allowed  pursuant to this Section 6.01,  the Company,  with the prior consent of the Purchaser
and the primary  mortgage  insurer,  if any, is authorized to enter into a substitution of liability  agreement with the person to whom
the  Mortgaged  Property  has been  conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released  from
liability and such Person is  substituted as mortgagor and becomes liable under the related  Mortgage  Note. Any such  substitution  of
liability agreement shall be in lieu of an assumption agreement.

         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures  of the Company.  With respect to an  assumption  or  substitution  of  liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.

         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall request  delivery to it of the portion of the Mortgage File held by the Purchaser.  The Purchaser shall no
later than five (5) Business  Days after  receipt of such  certification  and request,  release or cause to be released to the Company,
the related  Mortgage Loan Documents  and, upon its receipt of such  documents,  the Company shall promptly  prepare and deliver to the
Purchaser the requisite  satisfaction  or release.  No later than five (5) Business Days following its receipt of such  satisfaction or
release,  the Purchaser shall deliver,  or cause to be delivered,  to the Company the release or satisfaction  properly executed by the
owner of record of the  applicable  mortgage  or its duly  appointed  attorney in fact.  No expense  incurred  in  connection  with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written demand, shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loan,  including for the purpose of
collection under any Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance Policy, the Purchaser shall, upon request
of the Company  and  delivery  to the  Purchaser  of a servicing  receipt  signed by a  Servicing  Officer,  release the portion of the
Mortgage File held by the Purchaser to the Company.  Such servicing  receipt shall obligate the Company to return the related  Mortgage
documents to the Purchaser  when the need therefor by the Company no longer  exists,  unless the Mortgage Loan has been  liquidated and
the  Liquidation  Proceeds  relating to the Mortgage  Loan have been  deposited in the  Custodial  Account or the Mortgage File or such
document  has been  delivered  to an  attorney,  or to a public  trustee or other  public  official as required by law, for purposes of
initiating  or pursuing  legal  action or other  proceedings  for the  foreclosure  of the  Mortgaged  Property  either  judicially  or
non-judicially,  and the Company has  delivered to the  Purchaser a certificate  of a Servicing  Officer  certifying as to the name and
address of the Person to which such Mortgage File or such  document was  delivered and the purpose or purposes of such  delivery.  Upon
receipt of a  certificate  of a Servicing  Officer  stating that such  Mortgage Loan was  liquidated,  the  servicing  receipt shall be
released by the Purchaser to the Company.

         Section 6.03      Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of assumption  fees, as provided
in Section 6.01, and late payment  charges or otherwise  shall be retained by the Company to the extent not required to be deposited in
the Custodial  Account.  No Servicing Fee shall be payable in connection with partial Monthly  Payments.  The Company shall be required
to pay all expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled to  reimbursement
therefor except as specifically provided for.

         Section 6.04      Annual Statement as to Compliance.

         The Company will deliver to the Purchaser  and the Master  Servicer not later  February 28 of each year  beginning in February
2005, an Officers'  Certificate  stating,  as to each signatory thereof,  that (i) a review of the activities of the Company during the
preceding  calendar year and of performance under this Agreement has been made under such officers'  supervision,  and (ii) to the best
of such officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations under this Agreement  throughout
such year,  or, if there has been a default in the  fulfillment  of any such  obligation,  specifying  each such default  known to such
officers  and the nature and status of cure  provisions  thereof.  Copies of such  statement  shall be  provided  by the Company to the
Purchaser upon request.

         Section 6.05      Annual Independent Certified Public
                                    Accountants' Servicing Report.

         On or before  February  28 of each  year  beginning  February  28,  2005 the  Company  at its  expense  shall  cause a firm of
independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement to
the Purchaser to the effect that such firm has examined certain  documents and records relating to the Company's  servicing of mortgage
loans of the same type as the  Mortgage  Loans  pursuant  to  servicing  agreements  substantially  similar  to this  Agreement,  which
agreements may include this Agreement,  and that, on the basis of such an examination,  conducted  substantially  in the uniform single
audit program for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has been  conducted in compliance  with
the  agreements  examined  pursuant to this Section 6.05,  except for (i) such  exceptions as such firm shall believe to be immaterial,
and (ii) such other  exceptions as shall be set forth in such  statement.  Copies of such statement shall be provided by the Company to
the Purchaser and the Master Servicer.  In addition,  on an annual basis,  Company shall provided  Purchaser with copies of its audited
financial statements.

         Section 6.06      Purchaser's Right to Examine Company Records.

         The  Purchaser  shall have the right to  examine  and audit at its  expense  upon  reasonable  notice to the  Company,  during
business  hours or at such other  times as might be  reasonable  under  applicable  circumstances,  any and all of the books,  records,
documentation or other information of the Company,  or held by another for the Company or on its behalf or otherwise,  which relates to
the performance or observance by the Company of the terms, covenants or conditions of this Agreement.

         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the federal government, FDIC, OTS, or any other similar regulations.

         Section 6.07      Annual Certification.

(a)      For so long as the Mortgage Loans are being master serviced by the Master  Servicer,  by February 28th of each year (or if not
a Business Day, the  immediately  preceding  Business Day), or at any other time upon thirty (30) days written  request,  an officer of
the Company  shall  execute and deliver an  Officer's  Certificate  to the  Purchaser  and the Master  Servicer  for the benefit of the
Purchaser and the Master Servicer and their officers, directors and affiliates, certifying as to the following matters:

              (i)     Based on my knowledge, the information in the Annual Statement of Compliance,  the Annual Independent Public
                      Accountant's  Servicing Report and all servicing reports,  officer's  certificates and other information
                      relating to the  servicing of the Mortgage  Loans  submitted  to the Master  Servicer  taken as a whole,
                      does not contain any untrue  statement of a material fact or omit to state a material fact  necessary to
                      make the  statements  made, in light of the  circumstances  under which such  statements  were made, not
                      misleading as of the date of this certification;

              (ii)    The  servicing  information  required  to be  provided  to the Master  Servicer  by the  Company  under this
                      Agreement has been provided to the Master Servicer;

              (iii)   I am responsible  for reviewing the  activities  performed by the Company under the Agreement and based
                      upon the  review  required  by this  Agreement,  and except as  disclosed  in the  Annual  Statement  of
                      Compliance  or the Annual  Independent  Public  Accountant's  Servicing  Report  submitted to the Master
                      Servicer,  the Company has, as of the date of this  certification  fulfilled its obligations  under this
                      Agreement; and

              (iv)    I have disclosed to the Master Servicer all significant  deficiencies  relating to the Company's  compliance
                      with the minimum  servicing  standards in accordance with a review  conducted in compliance with the Uniform
                      Single Attestation Program for Mortgage Bankers or similar standard as set forth in the Agreement.


(b)      The Company  shall  indemnify and hold harmless the  Purchaser  and Master  Servicer and their  officers,  directors,
agents and affiliates from and against any losses, damages, penalties,  fines, forfeitures,  reasonable legal fees and related
costs,  judgments  and other costs and expenses  arising out of or based upon a breach by the Company or any of its  officers,
directors,  agents or  affiliates  of its  obligations  under  this  Section  6.07 or the  negligence,  bad  faith or  willful
misconduct of the Company in connection therewith.  If the indemnification  provided for herein is unavailable or insufficient
to hold  harmless the Purchaser or Master  Servicer,  then the Company  agrees that it shall  contribute to the amount paid or
payable by the Purchaser or Master  Servicer as a result of the losses,  claims,  damages or  liabilities  of the Purchaser or
Master  Servicer in such  proportion as is appropriate  to reflect the relative  fault of the Purchaser or Master  Servicer on
the one hand and the Company on the other in  connection  with a breach of the Company's  obligations  under this Section 6.07
or the Company's negligence, bad faith or willful misconduct in connection therewith.


                                                              ARTICLE VII

                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company's  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.


                                                             ARTICLE VIII

                                                             THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

         The Company agrees to indemnify the Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants,  and  agreements  to service
the  Mortgage  Loans in  compliance  with the terms of this  Agreement.  The Company  agrees to  indemnify  the  Purchaser  and hold it
harmless against any and all claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the Purchaser  may sustain in any way related to the breach of a  representation  or warranty set
forth in Sections  3.01 or 3.02 of this  Agreement.  The Company shall  immediately  notify the Purchaser if a claim is made by a third
party against Company with respect to this Agreement or the Mortgage  Loans,  assume (with the consent of the Purchaser) the defense of
any such claim and pay all expenses in connection  therewith,  including  counsel  fees,  whether or not such claim is settled prior to
judgment,  and promptly pay,  discharge and satisfy any judgment or decree which may be entered  against it or the Purchaser in respect
of such claim.  The Company  shall follow any written  instructions  received from the  Purchaser in  connection  with such claim.  The
Purchaser shall promptly  reimburse the Company for all amounts advanced by it pursuant to the two preceding  sentences except when the
claim relates to the failure of the Company to service and  administer  the Mortgages in compliance  with the terms of this  Agreement,
the breach of representation or warranty set forth in Sections 3.01 or 3.02, or the gross negligence,  bad faith or willful  misconduct
of Company.  The  provisions of this Section 8.01 shall survive  termination  of this  Agreement.  Nothing herein shall be construed to
impose  any  liability  on the  Company  in the event it has,  in good  faith,  complied  with any  instructions  of  Purchaser,  which
instructions are contrary to the terms and provisions of this agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its  existence,  rights and  franchises as a  corporation  under the laws of the state of
its incorporation  except as permitted herein,  and will obtain and preserve its qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement, or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person,  or the parent company of such successor or surviving  Person,  shall be an institution  (i) having a GAAP net worth
not less than  $25,000,000,  (ii) which is a HUD-approved  mortgagee  whose primary  business is in origination  and servicing of first
lien mortgage loans,  and (iii) who is a Fannie Mae or FHLMC approved  seller/servicer  in good standing;  provided,  however,  that if
such  successor or surviving  Person does not have a GAAP net worth of at least  $25,000,000,  the parent  company of such successor or
surviving Person shall act as guarantor with respect to such successor's obligations under this Agreement.

         Section 8.03      Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of  warranties  or  representations  made  herein,  or failure to perform its  obligations  in  compliance  with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent  of the  Company  and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under
applicable law and such incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company
shall be evidenced by an Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form and
substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor shall have assumed the Company's
responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With respect to the  retention of the Company to service the  Mortgage  Loans  hereunder,  the Company  acknowledges  that the
Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,
records and  procedures,  its integrity,  reputation and financial  standing and the continuance  thereof.  Without in any way limiting
the generality of this Section,  the Company shall not either assign this  Agreement or the servicing  hereunder or delegate its rights
or duties hereunder or any portion thereof,  or sell or otherwise dispose of all or substantially all of its property or assets,  other
than in the normal course of business,  without the prior written  approval of the Purchaser,  which consent shall not be  unreasonably
withheld;  provided  that the Company may assign the  Agreement  and the  servicing  hereunder  without the consent of  Purchaser to an
affiliate of the Company to which all  servicing  of the Company is assigned so long as (i) such  affiliate is a Fannie Mae and Freddie
Mac approved  servicer and (ii) if it is intended that such affiliate be spun off to the  shareholders  of the Company,  such affiliate
have a GAAP net worth of at least  $25,000,000  and (iii) such  affiliate  shall deliver to the Purchaser a  certification  pursuant to
which such  affiliate  shall agree to be bound by the terms and conditions of this Agreement and shall certify that such affiliate is a
Fannie Mae and Freddie Mac approved servicer in good standing..

         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement,  without any payment of any penalty or damages and without any liability  whatsoever to the Company  (other
than with respect to accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third party.


                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which continues unremedied for a period of one (1) Business Day; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of thirty (30) days after
the date on which  written  notice of such  failure  shall have been given to the Company by the  Purchaser,  and the  remedial  period
provided for herein has expired; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty (60) days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or

         (vi) Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or servicer for more than thirty
(30) days; or

         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property  or assets or to assign  this
Agreement or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or

         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02; or

         (x)      failure by the Company to duly perform,  within the required time period, its obligations under Section 6.04, 6.05 or
6.07,  which failure  continues  unremedied  for a period of fifteen (15) days after the date on which written  notice of such failure,
requiring the same to be remedied, shall have been given to the Company by any party to this Agreement or by the Master Servicer.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in  writing to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v)  above,  in which  case,
automatically  and without  notice) Company may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and
at law or equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and obligations of the
Company  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the
same.  On or after the receipt by the Company of such  written  notice (or,  in the case of an Event of Default  under  clauses  (iii),
(iv) or (v) above,  in which case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
11.01.  Upon written  request from the  Purchaser,  the Company  shall  prepare,  execute and deliver,  any and all documents and other
instruments,  place in such  successor's  possession all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or
appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment of
the Mortgage  Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate  with the
Purchaser and such successor in effecting the termination of the Company's  responsibilities and rights hereunder,  including,  without
limitation,  the transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited by the
Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.

                                                               ARTICLE X

                                                              TERMINATION

         Section 10.01     Termination.

                  The respective  obligations  and  responsibilities  of the Company shall  terminate  upon: (i) the later of the final
payment or other  liquidation (or any advance with respect  thereto) of the last Mortgage Loan and the disposition of all remaining REO
Property and the  remittance of all funds due  hereunder;  or (ii) by mutual  consent of the Company and the  Purchaser in writing;  or
(iii)  termination  with cause under the terms of this  Agreement;  or (iv) at the  Purchaser's  option and upon written  notice to the
Company,  if any  Mortgage  Loan  becomes 90 days or greater  delinquent  in payment of a scheduled  Monthly  Payment,  but solely with
respect to such Mortgage  Loan; or (v) at the  Purchaser's  option and upon written  notice to the Company,  if the sum of all Mortgage
Loans that are 90 days or greater  delinquent in payment of a scheduled  Monthly  Payment,  (including  those Mortgage Loans subject to
bankruptcy,  currently in foreclosure  and any REO  Properties),  exceeds 7% of the aggregate  total  principal  amount of all Mortgage
Loans  serviced  hereunder;  provided,  however,  that the  Purchaser  shall  not  have the  right to  terminate  the  Company  if such
delinquencies,  bankruptcies and REO properties are resulting from acts beyond the Company's  control,  including,  but not limited to,
acts of God, strikes,  lockouts, riots, acts of war or terrorism,  epidemics,  nationalization,  expropriation,  currency restrictions,
communication line failures,  power failures,  earthquakes or other natural  disasters.  For termination in accordance with clause (iv)
of this  subsection,  the Company  shall be deemed to have been  terminated  with cause and the  provisions of Section 9.01 shall apply
with respect to such  termination.  For  termination  in  accordance  with clause (v) of this  subsection,  the Company shall remain as
"Company" under this Agreement,  however  servicing shall transfer to the Purchaser or its designee as subservicer for the Company,  in
accordance  with a  subservicing  agreement  to be  provided  to the  Company  by the  Purchaser,  and the  Purchaser  shall  be paid a
subservicing  fee of 10 basis points for such  subservicing.  Simultaneously  with any such  termination  and the transfer of servicing
hereunder, the Company shall be entitled to be reimbursed for any outstanding Servicing Advances and Monthly Advances.


                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to Sections 4.13,  8.04,  9.01,
10.01  (ii) or (iii),  the  Purchaser  shall (i)  succeed  to and  assume all of the  Company's  responsibilities,  rights,  duties and
obligations  under this Agreement,  or (ii) appoint a successor having the  characteristics  set forth in Section 8.02 hereof and which
shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement prior
to the termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In connection with such  appointment
and assumption,  the Purchaser may make such  arrangements  for the compensation of such successor out of payments on Mortgage Loans as
the Purchaser and such successor  shall agree. In the event that the Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such  termination  until the  effective  date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever that might impair
or  prejudice  the  rights  or  financial  condition  of  its  successor.  The  resignation  or  removal  of  Company  pursuant  to the
aforementioned  Sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this Section and shall in no
event  relieve the Company of the  representations  and  warranties  made  pursuant to Sections  3.01,  3.02 and 3.03 and the  remedies
available to the Purchaser  thereunder  and under Section 8.01,  it being  understood  and agreed that the  provisions of such Sections
3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation or termination of the Company,  or
the termination of this Agreement.

         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Company or this  Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not affect any
claims that the Purchaser may have against the Company arising prior to any such termination or resignation.

         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers,  duties,  responsibilities,  obligations  and  liabilities  of the Company.
Within ten (10)  Business  Days of the  execution  and delivery of such  instruments,  the  successor  shall  reimburse the Company for
unrecovered  Servicing  Advances  which the successor  retains  hereunder and which would  otherwise have been recovered by the Company
pursuant to this Agreement but for the appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Purchaser of such appointment.

         Section 11.02     Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.


         Section 11.03     Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real property  records in all the counties or other comparable  jurisdictions  in which any of the properties  subject to the Mortgages
are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at
the  Company's  expense on  direction  of the  Purchaser  accompanied  by an opinion  of  counsel to the effect  that such  recordation
materially and beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the Mortgage
Loans.

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of the State of New
York  except to the extent  preempted  by Federal  law.  The  obligations,  rights  and  remedies  of the  parties  hereunder  shall be
determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:

         (i)      if to the Company:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319 Attention:
                  Debra F. Watkins, EVP Capital Markets  &amp; Treasury
                  Telecopier No.:  (404) 705-2301

                  With a copy to:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  General Counsel
                  Telecopier No.:  (404) 303-4069

         (ii) if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Raylene Ruyle
                  Telecopier No.:

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Michelle Sterling

or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation or warranty of this Agreement and the related Term Sheet which is prohibited or which is
held to be void or unenforceable  shall be ineffective to the extent of such prohibition or unenforceability  without  invalidating the
remaining  provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable
or is held to be void or  unenforceable  in any  jurisdiction  shall be  ineffective,  as to such  jurisdiction,  to the extent of such
prohibition or unenforceability  without  invalidating the remaining provisions hereof, and any such prohibition or unenforceability in
any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To
the extent  permitted by applicable law, the parties hereto waive any provision of law that prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)               the terms defined in this  Agreement  have the meanings  assigned to them in this  Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a whole and
not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (vii)    headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement,
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction,  provided  further that such  information is identified as confidential  non-public
information.  In addition,  confidential  information may be provided to a regulatory  authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.

         Section 11.11     Recordation of Assignments of Mortgage.

         For each Mortgage Loan that is not a MERS Mortgage Loan, to the extent  permitted by applicable  law, each of the  Assignments
is subject to  recordation  in all  appropriate  public  offices for real  property  records in all the  counties  or other  comparable
jurisdictions in which any or all of the Mortgaged  Properties are situated,  and in any other  appropriate  public recording office or
elsewhere,  such  recordation  to be  effected by and at the  Company's  expense in the event  recordation  is either  necessary  under
applicable law or requested by the Purchaser at its sole option.

         Section 11.12     Assignment.

         The Purchaser  shall have the right,  without the consent of the Company,  to assign,  in whole or in part, its interest under
this  Agreement  with respect to some or all of the Mortgage  Loans,  and  designate any person to exercise any rights of the Purchaser
hereunder,  by executing an  Assignment  and  Assumption  Agreement  substantially  in the form of Exhibit D hereto and the assignee or
designee  shall accede to the rights and  obligations  hereunder of the  Purchaser  with respect to such  Mortgage  Loans.  In no event
shall  Purchaser  sell a partial  interest in any Mortgage  Loan without the written  consent of Company,  which  consent  shall not be
unreasonably  denied.  All  references  to the  Purchaser in this  Agreement  shall be deemed to include its assignee or designee.  The
Company shall have the right,  only with the consent of the Purchaser or otherwise in accordance  with this  Agreement,  to assign,  in
whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans.

         Section 11.13     No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for Purchaser.

         Section 11.14     Execution: Successors and Assigns.

         This  Agreement may be executed in one or more  counterparts  and by the different  parties  hereto on separate  counterparts,
each of which, when so executed,  shall be deemed to be an original;  such  counterparts,  together,  shall constitute one and the same
agreement.  Subject to this  Agreement  shall inure to the  benefit of and be binding  upon the  Company  and the  Purchaser  and their
respective successors and assigns.

         Section 11.15     Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein and in the  Confirmation.  The
Confirmation and this Agreement and the related Term Sheet sets forth the entire  understanding  between the parties hereto;  provided,
however,  only this  Agreement and the related Term Sheet shall be binding upon all  successors  of both  parties.  In the event of any
inconsistency between the Confirmation and this Agreement, this Agreement and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or  affiliates,  to  personally,  by telephone or mail,  solicit the borrower or obligor  under any Mortgage
Loan to refinance the Mortgage  Loan, in whole or in part,  without the prior written  consent of the  Purchaser.  Notwithstanding  the
foregoing,  it is  understood  and agreed that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company  which are
directed to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of the Mortgage Loans,
including,  without  limitation,  mass  mailing  based  on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  and (ii)  responses  to  unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not
constitute  solicitation  under this  Section  11.16.  This  Section  11.16 shall not be deemed to  preclude  the Company or any of its
affiliates  from  soliciting  any Mortgagor  for any other  financial  products or services.  The Company shall use its best efforts to
prevent the sale of the name of any Mortgagor to any Person who is not an affiliate of the Company, other than as permitted by law.

         Section 11.17.  Closing.

         The closing for the purchase and sale of the Mortgage  Loans shall take place on the related  Closing Date.  The closing shall
be either:  by  telephone,  confirmed  by letter or wire as the parties  shall  agree,  or  conducted  in person,  at such place as the
parties shall agree.

         The closing for the  Mortgage  Loans to be purchased  on the related  Closing  Date shall be subject to each of the  following
conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall  deliver to the  Purchaser a
magnetic  diskette,  or transmit by modem, a listing on a loan-level  basis of the information  contained in the related  Mortgage Loan
Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement  shall be materially true and correct
as of the related  Closing  Date and no event  shall have  occurred  which,  with notice or the  passage of time,  would  constitute  a
material default under this Agreement;

         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel and an officer's certificate,  all in such forms as
are agreed upon and  acceptable to the Purchaser,  duly executed by all  signatories  other than the Purchaser as required  pursuant to
the terms hereof;

         (d)      the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to the related  Closing
Date all documents required pursuant to the terms of this Agreement and the related Term Sheet; and

         (e)      all other terms and  conditions  of this  Agreement,  the  related  Term Sheet and the  Confirmation  shall have been
materially complied with.

         Subject to the foregoing  conditions,  the Purchaser  shall pay to the Company on the related Closing Date the Purchase Price,
plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by wire transfer of  immediately  available  funds to the account
designated by the Company.

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)       one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or  more  trusts  or  other  entities  to be  formed  as  part of one or more  pass-through  transfers  (each,  a
"Pass-Through Transfer").

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater obligations on the part of Company than are contained in this Agreement.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution  (each, a  "Reconstitution  Date").  In that  connection,  the Company shall provide to such servicer or issuer,  as the
case  may be,  and any  other  participants  in such  Reconstitution:  (i) any  and  all  information  (including  servicing  portfolio
information)  and  appropriate  verification  of  information  (including  servicing  portfolio  information)  which may be  reasonably
available  to the  Company,  whether  through  letters of its auditors  and counsel or  otherwise,  as the  Purchaser or any such other
participant  shall request upon  reasonable  demand;  and (ii) such  additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors,  and certificates of public officials or officers of the Company as are reasonably  agreed upon by the
Company and the  Purchaser  or any such other  participant.  In  connection  with each  Pass-Through  Transfer,  the Company  agrees to
provide reasonable and customary  indemnification to the Purchaser and its affilates for disclosure  contained in any offering document
relating to the Company or its  affilates,  the Mortgage  Loans and the  underwriting  standards of the Mortgage  Loans.  The Purchaser
shall be  responsible  for the costs  relating to the delivery of such  information.  All  reasonable  and  customary  costs,  fees and
expenses  incurred  by Company  pursuant  to this  provision  shall be  reimbursed  to it and be deemed a  condition  precedent  to its
execution of any Reconstitution Agreement(s).

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:

                                                   HOMEBANC MORTGAGE CORPORATION
                                                                Company

                                                     By: _______________________
                                                     Name:    Debra F. Watkins
                                                     Title:   Executive Vice President




--------------------------------------------------------------------------------




                                                               EXHIBIT A
                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  ____________________________________________________,  without
recourse," and signed via original  signature in the name of the Company by an authorized  officer,  with all intervening  endorsements
showing a  complete  chain of title from the  originator  to the  Company,  together  with any  applicable  riders.  In no event may an
endorsement  be a facsimile  endorsement.  If the Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by
"[Company],  successor by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company while
doing business under another name, the  endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage Notes may be
in the form of a lost note affidavit subject to Purchaser acceptability.

         2.  Except as  provided  below and for each  Mortgage  Loan that is not a MERS  Mortgage  Loan,  the  original  Mortgage  with
evidence of recording  thereon.  If in connection  with any Mortgage Loan that is not a MERS Mortgage  Loan, the Company cannot deliver
or cause to be delivered the original  Mortgage with evidence of recording  thereon on or prior to the related  Closing Date because of
a delay caused by the public  recording  office where such  Mortgage has been  delivered for  recordation  or because such Mortgage has
been lost or because such public  recording  office retains the original  recorded  Mortgage,  the Company shall deliver or cause to be
delivered  to the  Purchaser a photocopy  of such  Mortgage  together  with (i) in the case of a delay  caused by the public  recording
office,  an Officer's  Certificate  of the title insurer  insuring the Mortgage  stating that such  Mortgage has been  delivered to the
appropriate  public recording office for recordation and that the original  recorded  Mortgage or a copy of such Mortgage  certified by
such public  recording  office to be a true and  complete  copy of the original  recorded  Mortgage  will be promptly  delivered to the
Purchaser upon receipt thereof by the Company;  or (ii) in the case of a Mortgage where a public  recording office retains the original
recorded  Mortgage or in the case where a Mortgage is lost after  recordation  in a public  recording  office,  a copy of such Mortgage
with the  recording  information  thereon  certified by such public  recording  office to be a true and  complete  copy of the original
recorded  Mortgage.  With respect to each MERS Mortgage  Loan,  the original  Mortgage,  noting the presence of the MIN of the Mortgage
Loans and either  language  indicating  that the Mortgage Loan is a MOM Loan or if the Mortgage Loan was not a MOM Loan at origination,
the original  Mortgage and the assignment  thereof to MERS,  with evidence of recording  indicated  thereon,  or a copy of the Mortgage
certified by the public recording office in which such Mortgage has been recorded;

         3.     The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4.       In the case of each Mortgage Loan that is not a MERS Mortgage  Loan,  the original  Assignment of Mortgage,  from the
Company to "Mortgage Electronic  Registration Systems,  Inc., its successors and assigns, as nominee for EMC Mortgage Corporation,  its
successors and assigns,  P.O. Box 2026, Flint, Michigan  48501-2026," or otherwise in accordance with Purchaser's  instructions,  which
assignment of mortgage shall,  but for any blanks  requested by Purchaser,  be in form and substance  acceptable for recording.  If the
Mortgage Loan was acquired or originated by the Company while doing business  under another name, the Assignment  must be by "[Company]
formerly  known as  [previous  name]".  If the  Mortgage  Loan was  acquired by the  Company in a merger,  the  endorsement  must be by
"[Company], successor by merger to the [name of predecessor]".  None of the Assignments are blanket assignments of mortgage;

         5.       The original policy of title insurance,  including riders and endorsements thereto, or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.

         6.       In the  case  of  each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  originals  of all  recorded  intervening
Assignments,  or copies  thereof,  certified by the public  recording  office in which such  Assignments  have been recorded  showing a
complete  chain of title from the originator to the Company,  with evidence of recording  thereon,  or a copy thereof  certified by the
public  recording  office in which such  Assignment  has been  recorded or, if the original  Assignment  has not been returned from the
applicable public recording office, a true certified copy, certified by the Company.

         7.       Originals,  or copies thereof certified by the public recording office in which such documents have been recorded, of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material document or instrument  relating to the Mortgage Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.       reserved.

         10.      Mortgage Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure
forms required by law.

         11.  Residential loan application.

         12.      Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or reasonable equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.

         17.      Verification of employment and income except for Mortgage Loans  originated  under a limited  documentation  program,
all in accordance with Company's underwriting guidelines.

         18.      Verification of acceptable evidence of source and amount of down payment,  in accordance with Company's  underwriting
guidelines.

         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.

         21.      Sales contract, if applicable.

         22.      If available, termite report, structural engineer's report, water portability and septic certification.

         23.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         24.      Name affidavit, if applicable.

         Notwithstanding  anything  to the  contrary  herein,  Company  may  provide  one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.




--------------------------------------------------------------------------------




                                                               EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                         ______________, 2004

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase,  Warranties and Servicing  Agreement,  dated as of January 1, 2004  Adjustable Rate Mortgage
Loans (the "Agreement"),  we hereby authorize and request you to establish an account,  as a Custodial Account pursuant to Section 4.04
of the Agreement,  to be designated as  "[______________________________________],  in trust for the  [Purchaser],  Owner of Adjustable
Rate  Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom  by order signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

                                                        [__________________________]

                                                        By:____________________________

                                                        Name:__________________________

                                                        Title:_________________________



         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  [__________],  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                                     [___________________________]

                                                     By:____________________________

                                                     Name:__________________________

                                                     Title:_________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                          _____________, 2004

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase  Warranties and Servicing  Agreement,  dated as of January 1, 2004  Adjustable  Rate Mortgage
Loans (the  "Agreement"),  we hereby  authorize and request you to establish an account,  as an Escrow Account pursuant to Section 4.06
of the Agreement, to be designated as  "[__________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate Mortgage
Loans,  and  various  Mortgagors."  All  deposits  in the  account  shall be subject to  withdrawal  therefrom  by order  signed by the
Company.  This letter is submitted to you in duplicate.  Please execute and return one original to us.

                                            [_____________________]

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT D

                                  FORM OF PURCHASE, ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement") made as of  __________, 200__,
among EMC Mortgage Corporation (the "Assignor"), ___________________ (the "Assignee"), and HomeBanc Mortgage Corporation (the
"Company").


         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed  hereto (the  "Assigned Loan  Schedule") now serviced by Company for Assignor and its
successors and assigns pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of _________,  200__, between Assignor
and Company (the "Purchase  Agreement")  shall be subject to the terms of this PAAR  Agreement.  Capitalized  terms used herein but not
defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                  Purchase, Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the
Assigned  Loans  and,  as they  relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Purchase
Agreement.

         2.       Simultaneously  with the execution  hereof,  (i) Assignee shall pay to Assignor the "Funding  Amount" as set forth in
that certain letter agreement,  dated as of _________ ____, between Assignee and Assignor (the  "Confirmation")  and (ii) Assignor,  at
its expense,  shall have caused to be delivered to Assignee or its designee the Mortgage  File for each  Assigned Loan in Assignor's or
its  custodian's  possession,  as set forth in the Purchase  Agreement,  along with,  for each  Assigned  Loan, an  endorsement  of the
Mortgage Note from the applicable  Company,  in blank, and an assignment of mortgage in recordable form from the applicable Company, in
blank.  Assignee  shall pay the Funding Amount by wire transfer of immediately  available  funds to the account  specified by Assignor.
Assignee shall be entitled to all scheduled  payments due on the Assigned Loans after ___________,  200__ and all unscheduled  payments
or other proceeds or other recoveries on the Assigned Loans received on and after _____________, 200__.

                                               Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which  agreement is in full
force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has
any notice of termination been given thereunder;

         (b)      Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated herein,  Assignee shall have good
title to each and every  Assigned  Loan,  as well as any and all of Assignee's  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

         (c)      There are no offsets,  counterclaims or other defenses available to Company with respect to the Assigned Loans or the
Purchase Agreement;

         (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

         (e)      Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

         (f)      Assignor has full  corporate  power and  authority to execute,  deliver and perform its  obligations  under this PAAR
Agreement,  and to consummate the  transactions  set forth herein.  The  consummation  of the  transactions  contemplated  by this PAAR
Agreement is in the ordinary  course of  Assignor's  business and will not conflict  with,  or result in a breach of, any of the terms,
conditions or provisions of Assignor's  charter or by-laws or any legal  restriction,  or any material agreement or instrument to which
Assignor is now a party or by which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree
to which  Assignor or its property is subject.  The  execution,  delivery and  performance  by Assignor of this PAAR  Agreement and the
consummation by it of the  transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate action on part of
Assignor.  This PAAR  Agreement  has been duly  executed and  delivered by Assignor  and,  upon the due  authorization,  execution  and
delivery by Assignee and Company,  will constitute the valid and legally binding  obligation of Assignor  enforceable  against Assignor
in accordance with its terms except as enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other
similar laws now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity  regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (g)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by Assignor of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (h)      Neither Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of
the  Assigned  Loans or any  interest in the  Assigned  Loans,  or  solicited  any offer to buy or accept a  transfer,  pledge or other
disposition  of the Assigned  Loans,  or any interest in the Assigned Loans or otherwise  approached or negotiated  with respect to the
Assigned  Loans,  or any interest in the Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of
general  advertising  or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans
under the Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the Assigned Loans a violation
of Section 5 of the 1933 Act or require registration pursuant thereto.

                  4.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:


         (a)      Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to acquire, own and purchase the Assigned Loans;

         (b)      Assignee has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignee's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignee is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignee or its property is subject.  The execution, delivery and performance by Assignee of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and
delivery by Assignor and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and conditions of the Purchase Agreement
with respect to the Assigned Loans, and from and after the date hereof, Assignee assumes for the benefit of each of Assignor and
Company all of Assignor's obligations as "Purchaser" thereunder but solely with respect to such Assigned Loans.

                  5.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:


                  (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement, which agreement is
in full force and effect as of the date hereof and the provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;


         (b)      Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Purchase Agreement;

         (c)     Company has full  corporate  power and  authority  to execute,  deliver  and perform its  obligations  under this PAAR
                  Agreement,  and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated
                  by this PAAR  Agreement is in the ordinary  course of Company's  business and will not conflict  with, or result in a
                  breach of, any of the terms,  conditions or provisions of Company's charter or by-laws or any legal  restriction,  or
                  any  material  agreement  or  instrument  to which  Company is now a party or by which it is bound,  or result in the
                  violation of any law, rule,  regulation,  order,  judgment or decree to which Company or its property is subject. The
                  execution,  delivery and performance by Company of this PAAR Agreement and the consummation by it of the transactions
                  contemplated  hereby,  have been duly  authorized by all  necessary  corporate  action on part of Company.  This PAAR
                  Agreement has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery
                  by Assignor and Assignee,  will constitute the valid and legally binding obligation of Company,  enforceable  against
                  Company  in  accordance  with its terms  except as  enforceability  may be  limited  by  bankruptcy,  reorganization,
                  insolvency,  moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally, and
                  by general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity or at
                  law;

         (d)     No consent,  approval,  order or  authorization  of, or  declaration,  filing or registration  with, any  governmental
                  entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or performance by
                  Company of this PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (e)     Except as otherwise  disclosed,  no event has occurred from the Closing Date to the date hereof which would render the
                  representations  and warranties as to the related Assigned Loans made by the Company in Sections 3.01 and 3.02 of the
                  Purchase Agreement to be untrue in any material respect.

                  Recognition of Assignee


         6.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans in  accordance  with the Purchase  Agreement.  It is the  intention of  Assignor,  Company and Assignee  that this PAAR
Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company
nor  Assignor  shall amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the  Purchase
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.

                                                             Miscellaneous


                  7.       All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this PAAR
Agreement shall be in writing and shall be deemed to have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:


         (a)      In the case of Company,

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  Debra F. Watkins, EVP Capital Markets  &amp; Treasury
                  Telecopier No.: (404) 705-2301

                  With a copy to
                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  General Counsel
                  Telecopier No.: (404) 303-4069

         (b)      In the case of Assignor,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

         (c)      In the case of Assignee,

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Raylene Ruyle
                  Telecopier No.:

                  with a copy  to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Michelle Sterling

         8.       Each  party  will  pay any  commissions  it has  incurred  and the  fees of its  attorneys  in  connection  with  the
negotiations for, documenting of and closing of the transactions contemplated by this PAAR Agreement.

         9.       This PAAR  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This PAAR Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned Loans,  the assignment of the Purchase  Agreement to
the extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of the Purchase Agreement with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.  In the event that any provision of this PAAR
Agreement conflicts with any provision of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.  Notwithstanding anything to the contrary herein contained, the parties hereto understand and agree that no provision of the
PAAR Agreement imposes upon the Company any duty or obligation greater than that referenced or otherwise recited in the Purchase
Agreement.



                                                  Modification of Purchase Agreement

         15.     The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The primary  guarantee  insurance policy of the Supplemental PMI Insurer attached hereto as Exhibit
         J, or any successor Supplemental PMI Policy given to the Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance Policy,  the Supplemental PMI Policy, any title policy,
         any hazard  insurance  policy or any other  insurance  policy  covering a Mortgage Loan or other related  Mortgaged  Property,
         including any amounts required to be deposited in the Custodial  Account pursuant to Section 4.04, to the extent such proceeds
         are not to be applied to the  restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance  with
         Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its  activities  as servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  Supplemental  PMI Insurer with  respect to the  Supplemental  PMI Policy and, in this  regard,  to take such
action as shall be necessary to permit recovery under any Supplemental  PMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Section 4.04,  any amounts  collected by the Company  under any  Supplemental  PMI Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         In  accordance  with the  Supplemental  PMI Policy,  the Company shall  provide to the  Supplemental  PMI Insurer any required
information regarding the Mortgage Loans.

         The  Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via  computer  tape,  or other  mutually
acceptable format, the unpaid principal balance,  insurer certificate number,  lender loan number, and premium due the Supplemental PMI
Insurer for each Mortgage Loan covered by the  Supplemental  PMI Policy.  In addition,  the Company  agrees to forward to the Purchaser
and the  [Securities  Administrator]  any  statements  or other  reports  given by the  Supplemental  PMI  Insurer to the  Servicer  in
connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         "Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage loan seller or servicer for more than thirty (30)
days, or the Company fails to meet the servicer eligibility requirements of the Supplemental PMI Insurer; or"]


         IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of the day and year first above written.

                                                    EMC MORTGAGE CORPORATION
                                                    Assignor

                                                    By:_____________________________
                                                    Name:___________________________
                                                    Title:__________________________


                                                    _________________________________
                                                    Assignee

                                                    By:______________________________
                                                    Name:____________________________
                                                    Title:___________________________


                                                    HOMEBANC MORTGAGE CORPORATION
                                                    Company

                                                    By:____________________________________
                                                    Name: Debra F. Watkins
                                                    Title: Executive Vice President




--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE

                                                        [Provided upon request]




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                        [Provided upon request]




--------------------------------------------------------------------------------




                                                               EXHIBIT E

                                                         FORM OF TRIAL BALANCE

                                                        [Provided upon request]




--------------------------------------------------------------------------------




                                                               EXHIBIT G

                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing  Agreement (the "Agreement")  between the Company and the Purchaser,  the undersigned
hereby  certifies that he or she is an officer of the Company  requesting  release of the documents for the reason specified below. The
undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above captioned  mortgage loan was paid in full or that the Company has been notified that payment
in full has been or will be  escrowed.  The Company  hereby  certifies  that all amounts  with  respect to this loan which are required
under the Agreement have been or will be deposited in the Custodial Account as required.

_____    The above captioned loan is being  repurchased  pursuant to the terms of the Agreement.  The Company hereby certifies that the
repurchase price has been credited to the Custodial Account as required under the Agreement.

_____    The above  captioned  loan is being  placed in  foreclosure  and the  original  documents  are  required  to proceed  with the
foreclosure action.  The Company hereby certifies that the documents will be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

         Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title

Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser  hereby  acknowledges  that all original  documents  previously  released on the above captioned  mortgage loan have
been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




--------------------------------------------------------------------------------




EXHIBIT H


                                                   COMPANY'S UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                                                               EXHIBIT I


                                                              TERM SHEET

         This TERM SHEET (the "Term Sheet")  dated  _____________,  between  HomeBanc  Mortgage  Corporation,  a Delaware  corporation,
located at 2002 Summit Boulevard,  Suite 100, Atlanta, GA 30319 (the "Company") and EMC Mortgage  Corporation,  a Delaware corporation,
located at  ______________  (the  "Purchaser")  is made pursuant to the terms and conditions of that certain  Purchase,  Warranties and
Servicing  Agreement (the "Agreement") dated as of January 1, 2004, between the Company and the Purchaser,  the provisions of which are
incorporated  herein as if set forth in full  herein,  as such  terms and  conditions  may be  modified  or  supplemented  hereby.  All
initially capitalized terms used herein unless otherwise defined shall have the meanings ascribed thereto in the Agreement.

         The Purchaser  hereby  purchases from the Company and the Company hereby sells to the Purchaser,  all of the Company's  right,
title and interest in and to the Mortgage Loans  described on the Mortgage Loan Schedule  annexed hereto as Schedule I, pursuant to and
in accordance with the terms and conditions set forth in the Agreement,  as same may be supplemented or modified  hereby.  Hereinafter,
the Company shall service the Mortgage  Loans for the benefit of the Purchaser and all  subsequent  transferees  of the Mortgage  Loans
pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For  purposes of the Mortgage  Loans to be sold  pursuant to this Term Sheet,  the  following  terms shall have the  following
meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Mortgage Loan:

Purchase Price Percentage:

Servicing Fee Rate:
Additional Closing Conditions:

In addition to the  conditions  specified in the  Agreement,  the obligation of each of the Company and the Purchaser is subject to the
fulfillment, on or prior to the applicable Closing Date, of the following additional conditions:   [None].

Additional Loan Documents:

In addition to the contents of the Mortgage File specified in the Agreement,  the following  documents  shall be delivered with respect
to the Mortgage Loans:   [None]

[Additional] [Modification] of Representations and Warranties:

         [In addition to the  representations  and warranties set forth in the Agreement,  as of the date hereof, the Company makes the
following  additional  representations  and warranties with respect to the Mortgage  Loans:  [None].  [Notwithstanding  anything to the
contrary  set forth in the  Agreement,  with respect to each  Mortgage  Loan to be sold on the Closing  Date,  the  representation  and
warranty set forth in Section ______ of the Agreement shall be modified to read as follows:]

         Except as modified herein, Section ______ of the Agreement shall remain in full force and effect as of the date hereof.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective duly
authorized officers as of the date first above written.


                                                     HOMEBANC MORTGAGE CORPORATION


                                                     By:_____________________________________
                                                     Name:___________________________________
                                                     Title:__________________________________



                                                     EMC MORTGAGE CORPORATION


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________




--------------------------------------------------------------------------------




                                                              SCHEDULE I

                                                        MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------




                                               AMENDED AND RESTATED AMENDMENT NUMBER ONE
                                                                to the

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of January 27, 2006

                                                                 among

                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser

                                                                  and

                                                    HOMEBANC MORTGAGE CORPORATION,
                                                              as Company

         This AMENDED AND RESTATED  AMENDMENT  NUMBER ONE (this  "Amendment") is made and entered into this 27th day of January,  2006,
by and between EMC Mortgage Corporation, a Delaware corporation,  as purchaser (the "Purchaser") and HomeBanc Mortgage Corporation,  as
company (the "Company") in connection with the Purchase,  Warranties and Servicing Agreement,  dated as of January 1, 2004, between the
above mentioned parties (the "Agreement"). This Amendment is made pursuant to Section 11.02 of the Agreement.

                                                               RECITALS

         WHEREAS,          the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment;

         WHEREAS,  the  Agreement  provides  that the  Agreement  may be amended from time to time by the Company and the  Purchaser by
written agreement signed by the Company and the Purchaser; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms  used  herein  and not  defined  herein  shall  have the  meanings  assigned  to such terms in the
Agreement.

         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master Servicer:  With respect to any Securitization  Transaction,  the "master  servicer," if any,  identified in the related
transaction documents.

         Pass-Through  Transfer:  Any  transaction  involving  either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly  offered or privately  placed,  rated or unrated
mortgage-backed  securities or (2) an issuance of publicly offered or privately placed,  rated or unrated  securities,  the payments on
which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part,
of some or all of the Mortgage Loans.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  ("Designated  Guidelines")  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company's own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were  acquired by the Company,  pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample of mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.

         Regulation AB: Subpart  229.1100 &#150; Asset Backed  Securities  (Regulation AB), 17 C.F.R.  &sect;&sect;229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the Mortgage
Loans  directly or indirectly to an issuing entity in connection  with an issuance of publicly  offered or privately  placed,  rated or
unrated  mortgage-backed  securities  or (2) an issuance of publicly  offered or privately  placed,  rated or unrated  securities,  the
payments on which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole
or in part, of some or all of the Mortgage Loans.

         Servicing  Criteria:  As of any date of  determination,  the "servicing  criteria" set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit M for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit M and the text of Item
1122(d) of  Regulation  AB, the text of Item 1122(d) of Regulation AB shall control (or those  Servicing  Criteria  otherwise  mutually
agreed to by the Purchaser,  the Company and any Person that will be responsible  for signing any Sarbanes  Certification  with respect
to a Securitization Transaction in response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit M).

         Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         3.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Subservicer in Section 1.01 and replacing it with the following:

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         4.       Article III of the  Agreement  is hereby  amended  effective  as of the date hereof by  revising  Section  3.01(n) as
follows (new text underlined):

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto. There has been no change in the servicing policies and procedures,  business, operations,  financial condition,  properties or
assets of the Company since the date of the Company's  financial  information  that would have a material adverse effect on its ability
to perform its obligations under this Agreement;

         5.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(p):

         (p)      As of the date of each Pass-Through  Transfer,  and except as has been otherwise disclosed to the Purchaser:  (1) the
Company is not aware of and has not received notice that any default or servicing  related  performance  trigger has occurred as to any
other  securitization  due to any act or failure  to act of the  Company;  (2) no  material  noncompliance  with  applicable  servicing
criteria as to any other  securitization  has been  disclosed or reported by the Company;  (3) the Company has not been  terminated  as
servicer  in a  residential  mortgage  loan  securitization,  either  due to a  servicing  default  or to  application  of a  servicing
performance  test or trigger;  (4) no material  changes to the  Company's  servicing  policies  and  procedures  for similar  loans has
occurred in the  preceding  three  years;  (5) there are no aspects of the  Company's  financial  condition  that could have a material
adverse impact on the performance by the Company of its obligations  hereunder;  (6) there are no material legal  proceedings  pending,
or known to be contemplated by governmental  authorities,  against the Company;  and (7) there are no  affiliations,  relationships  or
transactions relating to the Company of a type that are described under Item 1119 of Regulation AB.

         6.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(q):

         (q)      If so requested  by the  Purchaser  or any  Depositor  on any date,  the Company  shall,  within five  Business  Days
following such request,  confirm in writing the accuracy of the  representations  and  warranties set forth in Section  3.01(p) of this
Section or, if any such  representation  and  warranty is not  accurate as of the date of such  request,  provide  reasonably  adequate
disclosure of the pertinent facts, in writing, to the requesting party.

         7.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(r):

         (r)      Notwithstanding  anything to the contrary in the Agreement,  the Company shall (or shall cause each  Subservicer  and
Third-Party  Originator to) (i) within 2 Business Days of the related  event,  notify the Purchaser and any Depositor in writing of (A)
any material litigation or governmental  proceedings pending against the Company,  any Subservicer or any Third-Party  Originator,  (B)
any  affiliations  or  relationships  that develop  following  the closing date of a  Pass-Through  Transfer  between the Company,  any
Subservicer  or any  Third-Party  Originator  and any of the parties  specified in clause (7) of paragraph (p) of this Section (and any
other parties  identified in writing by the  requesting  party) with respect to such  Pass-Through  Transfer,  (C) any Event of Default
under the terms of this Agreement or any Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially all of the
assets of the Company,  and (E) the Company's  entry into an agreement  with a Subservicer  to perform or assist in the  performance of
any of the  Company's  obligations  under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser and any
Depositor a description of such proceedings, affiliations or relationships.

         All notification pursuant to this Section 3.01(r), other than those pursuant to Section 3.01(r)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns  &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 3.01(r)(i)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns  &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         8.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(s):

         (s)      As a condition to the succession to the Company or any  Subservicer  as servicer or subservicer  under this Agreement
or any  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may be merged or  consolidated,  or (ii)
which may be  appointed  as a  successor  to the  Company or any  Subservicer,  the  Company  shall  provide to the  Purchaser  and any
Depositor,  at least 15 calendar  days prior to the  effective  date of such  succession  or  appointment,  (x)  written  notice to the
Purchaser and any Depositor of such succession or appointment and (y) in writing and in form and substance  reasonably  satisfactory to
the Purchaser and such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

         9.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.02(xx):

         With respect to each Mortgage  Loan,  information  regarding the borrower  credit files related to such Mortgage Loan has been
furnished  to credit  reporting  agencies in  compliance  with the  provisions  of the Fair  Credit  Reporting  Act and the  applicable
implementing regulations.

         10.      Article IV of the  Agreement is hereby  amended  effective as of the date hereof by adding this  paragraph  after the
first sentence of Section 4.01:

         In addition,  the Company  shall  furnish  information  regarding  the borrower  credit files related to such Mortgage Loan to
credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations.

         11.      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

         In  determining  the  delinquency  status of any Mortgage  Loan,  the Company  will use  delinquency  recognition  policies as
described to and approved by the Purchaser, and shall revise these policies as requested by the Purchaser from time to time.

         12.      Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish (i) to the Purchaser  before the related  Mortgage  Loans are  reconstituted  in any  Securitization
Transaction,  and (ii) to any Master Servicer after the related Mortgage Loans are reconstituted in any Securitization  Transaction, an
individual loan accounting  report, as of the last Business Day of each month, in the Company's  assigned loan number order to document
Mortgage Loan payment  activity on an individual  Mortgage Loan basis.  With respect to each month, the  corresponding  individual loan
accounting  report shall be received by the Purchaser or such Master Servicer,  as applicable,  no later than the fifth Business Day of
the  following  month on a disk or tape or other  computer-readable  format  in such  format  as may be  mutually  agreed  upon by both
Purchaser or Master  Servicer,  as applicable,  and Company,  and no later than the fifth  Business Day of the following  month in hard
copy, and shall contain the following:

         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with respect to each Mortgage Loan and each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by the Company during the prior
distribution period;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;

         (vii)    with  respect to each  Mortgage  Loan,  the  amount of any  Prepayment  Interest  Shortfalls  paid by the  Company in
accordance with Section 4.04(viii) during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;

         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Company during the prior distribution period;

         (xiii)   with respect to each Mortgage Loan, a description of any Servicing  Advances made by the Company with respect to such
Mortgage  Loan  including the amount,  terms and general  purpose of such  Servicing  Advances,  and the aggregate  amount of Servicing
Advances for all Mortgage Loans during the prior distribution period;

         (xiv)    with respect to each Mortgage Loan, a description of any Nonrecoverable  Advances made by the Company with respect to
such Mortgage  Loan  including the amount,  terms and general  purpose of such  Nonrecoverable  Advances,  and the aggregate  amount of
Nonrecoverable Advances for all Mortgage Loans during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description of any Monthly  Advances,  Servicing  Advances and  Nonrecoverable
Advances  reimbursed to the Company with respect to such Mortgage Loan during the prior  distribution  period pursuant to Section 4.05,
and the  source  of  funds  for  such  reimbursement,  and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and
Nonrecoverable  Advances  reimbursed to the Company for all Mortgage  Loans during the prior  distribution  period  pursuant to Section
4.05;

         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in Section 3.01 or Section 3.02
herein or of any other breach of a covenant or condition contained herein and the status of any resolution of such breach;

         (xviii)  with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage Loan provided by the
Company and the Stated Principal  Balance of any Mortgage Loan that has been replaced by a substitute  Mortgage Loan in accordance with
Section 3.03 herein;

         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the Company in accordance with Section 3.03 herein.

         In addition,  the Company shall provide to the Purchaser or any Master Servicer,  as applicable,  such other information known
or available to the Company that is necessary in order to provide the distribution  and pool performance  information as required under
Item 1121 of Regulation AB, as amended from time to time, as determined by the Purchaser or such Master  Servicer,  as  applicable,  in
its reasonable  discretion.  The Company shall also provide a monthly  report,  in the form of Exhibit E hereto,  or such other form as
is mutually  acceptable to the Company,  the Purchaser and any Master Servicer,  Exhibit F with respect to defaulted mortgage loans and
Exhibit P, with respect to realized losses and gains, with each such report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser or any Master Servicer,  as applicable,  pursuant to any applicable law with respect to
the  Mortgage  Loans and the  transactions  contemplated  hereby.  In  addition,  the Company  shall  provide  Purchaser  or any Master
Servicer, as applicable,  with such information  concerning the Mortgage Loans as is necessary for Purchaser or such Master Servicer to
prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

         13.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The Company  will deliver to the  Purchaser,  not later than March 1 of each  calendar  year  beginning  in 2007,  an
Officers'  Certificate  acceptable to the Purchaser (an "Annual Statement of Compliance")  stating, as to each signatory thereof,  that
(i) a review of the  activities of the Company  during the preceding  calendar year and of  performance  under this  Agreement or other
applicable servicing agreement has been made under such officers'  supervision and (ii) to the best of such officers' knowledge,  based
on such review,  the Company has fulfilled all of its obligations under this Agreement or other applicable  servicing  agreement in all
material  respects  throughout  such year,  or, if there has been a failure to fulfill any such  obligation  in any  material  respect,
specifying  each such failure  known to such officer and the nature and status of cure  provisions  thereof.  Such Annual  Statement of
Compliance  shall contain no  restrictions  or limitations on its use. Copies of such statement shall be provided by the Company to the
Purchaser upon request and by the Purchaser to any Person  identified as a prospective  purchaser of the Mortgage  Loans.  In the event
that the Company has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer,  the Company shall
deliver an officer's  certificate (an "Annual  Certification") of the Subservicer as described above as to each Subservicer as and when
required with respect to the Company.

         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer, by March 1 of each calendar year
beginning in 2007, an officer of the Company shall execute and deliver an Annual  Certification  to the Purchaser,  any Master Servicer
and any related  Depositor for the benefit of each such entity and such entity's  affiliates and the officers,  directors and agents of
any such entity and such entity's  affiliates,  in the form  attached  hereto as Exhibit L. In the event that the Company has delegated
any servicing  responsibilities with respect to the Mortgage Loans to a Subservicer,  the Company shall deliver an Annual Certification
of the Subservicer as described above as to each Subservicer as and when required with respect to the Company.

         (c)      If the Company cannot deliver the related Annual  Statement of Compliance or Annual  Certification by March 1 of such
year,  the  Purchaser  shall  permit a cure  period  for the  Company  to  deliver  such  Annual  Statement  of  Compliance  or  Annual
Certification, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.04 shall be deemed an Event of Default,  automatically,  without
notice and without any further cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under  Sections
3.03 and 8.01 and at law or equity or to damages,  including injunctive relief and specific  performance,  terminate all the rights and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This  paragraph  shall  supercede any other  provision in this Agreement or any other  agreement to the contrary;  provided
that to the extent that any provision of this  Agreement  and/or any applicable  Reconstitution  Agreement  expressly  provides for the
survival of certain rights or obligations following termination of the Company as servicer, such provision shall be given effect.

         14.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

         Section 6.05      [Reserved].

         15.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by deleting 6.07 in its entirety and
replacing it with the following:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

         On and after  January 1, 2006,  the Company  shall  service and  administer,  and shall cause each  subservicer  to service or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With  respect to any  Mortgage  Loans that are the  subject of a  Pass-Through  Transfer,  the  Company  shall  deliver to the
Purchaser or its designee on or before March 1 of each  calendar  year  beginning  in 2007, a report (an  "Assessment  of  Compliance")
reasonably  satisfactory  to the Purchaser  regarding the Company's  assessment of compliance  with the Servicing  Criteria  during the
preceding  calendar  year as required by Rules 13a-18 and 15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB, or as otherwise
required by the Master Servicer,  which as of the date hereof,  require a report by an authorized  officer of the Company that contains
the following:

         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Company;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Company;

         (c)      An assessment by such officer of the  Company's  compliance  with the  applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Company, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered public accounting firm has issued an attestation report on the Company's  Assessment of
Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria,  if any, are not applicable to the Company,  which statement shall
be based on the activities it performs with respect to  asset-backed  securities  transactions  taken as a whole involving the Company,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria  specified on a certification  substantially in the form
of Exhibit O hereto delivered to the Purchaser concurrently with the execution of this Agreement.

         With respect to any Mortgage  Loans that are the subject of a  Pass-Through  Transfer,  on or before March 1 of each  calendar
year beginning in 2007, the Company shall furnish to the Purchaser or its designee a report (an  "Attestation  Report") by a registered
public  accounting firm that attests to, and reports on, the Assessment of Compliance made by the Company,  as required by Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB, or as otherwise  required by the Master Servicer,  which  Attestation
Report must be made in accordance with standards for attestation  reports issued or adopted by the Public Company Accounting  Oversight
Board.

         The Company shall cause each  Subservicer,  and each  Subcontractor  determined by the Company pursuant to Section 11.19 to be
"participating  in the  servicing  function"  within the meaning of Item 1122 of  Regulation  AB, to deliver to the  Purchaser  and any
Depositor an assessment of compliance and accountants' attestation as and when provided in Sections 6.07.

         If the Company  cannot  deliver the related  Assessment  of  Compliance  or  Attestation  Report by March 1 of such year,  the
Purchaser  shall permit a cure period for the Company to deliver such Assessment of Compliance or Attestation  Report,  but in no event
later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.07 shall be deemed an Event of Default,  automatically,  without
notice and without any further cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under  Sections
3.03 and 8.01 and at law or equity or to damages,  including injunctive relief and specific  performance,  terminate all the rights and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         16.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(p),  5.02, 6.04, 6.05, 6.07 and 11.18 of
this  Agreement is to facilitate  compliance by the Purchaser and any Depositor  with the provisions of Regulation AB and related rules
and  regulations of the  Commission.  None of the Purchaser,  any Master  Servicer or any Depositor shall exercise its right to request
delivery of information or other  performance  under these  provisions  other than in good faith, or for purposes other than compliance
with the  Securities  Act, the Exchange Act and the rules and  regulations  of the  Commission  thereunder.  The Company and  Purchaser
acknowledge  that  interpretations  of the  requirements of Regulation AB may change over time,  whether due to  interpretive  guidance
provided by the Commission or its staff,  consensus among participants in the asset-backed  securities  markets,  advice of counsel, or
otherwise,  and the Company  agrees to comply with  requests  made by the  Purchaser  or any  Depositor  in good faith for  delivery of
information  under these  provisions on the basis of evolving  interpretations  of Regulation AB. In connection  with any  Pass-Through
Transfer,  the Company  shall  cooperate  fully with the  Purchaser  to deliver to the  Purchaser  (including  any of its  assignees or
designees) and any Depositor,  any and all statements,  reports,  certifications,  records and any other  information  necessary in the
good faith  determination  of the Purchaser or any Depositor to permit the Purchaser or such Depositor to comply with the provisions of
Regulation AB, together with such disclosures  relating to the Company,  any Subservicer,  any Third-Party  Originator and the Mortgage
Loans,  or the  servicing of the Mortgage  Loans,  reasonably  believed by the  Purchaser or any  Depositor to be necessary in order to
effect such compliance.

         17.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.18 in its
entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company  shall provide to such servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser or any such other  participant  shall
request upon reasonable demand;

         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or officers  of the Company as are  reasonably  agreed  upon by the Company and the  Purchaser  or any such other
participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the  information  with respect to the Company (as originator)
and each  Third-Party  Originator  of the  Mortgage  Loans as required  under Item 1110(a) and (b) of  Regulation  AB, a summary of the
requirements  of which has of the date hereof is attached  hereto as Exhibit N for  convenience  of reference  only,  as  determined by
Purchaser in its sole discretion.  If requested by the Purchaser,  this will include  information about the applicable  credit-granting
or underwriting criteria;

         (iv)     within 5 Business Days after request by the  Purchaser,  the Company  shall  provide (or, as  applicable,  cause each
Third-Party  Originator  to provide)  Static Pool  Information  with respect to the  mortgage  loans (of a similar type as the Mortgage
Loans, as reasonably  identified by the Purchaser as provided below) originated by (i) the Company,  if the Company is an originator of
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent),  and/or (ii) each Third-Party  Originator.
Such Static Pool Information  shall be prepared by the Company (or Third-Party  Originator) on the basis of its reasonable,  good faith
interpretation of the requirements of Item  1105(a)(1)-(3)  and (c) of Regulation AB. To the extent that there is reasonably  available
to the Company (or Third-Party  Originator)  Static Pool Information with respect to more than one mortgage loan type, the Purchaser or
any Depositor shall be entitled to specify whether some or all of such information  shall be provided  pursuant to this paragraph.  The
content of such Static Pool  Information  may be in the form  customarily  provided by the Company,  and need not be customized for the
Purchaser or any Depositor.  Such Static Pool Information for each vintage  origination year or prior  securitized pool, as applicable,
shall be presented in  increments  no less  frequently  than  quarterly  over the life of the  mortgage  loans  included in the vintage
origination  year or prior  securitized  pool. The most recent periodic  increment must be as of a date no later than 135 days prior to
the date of the  prospectus  or other  offering  document in which the Static Pool  Information  is to be included or  incorporated  by
reference.  The Static Pool Information  shall be provided in an electronic  format that provides a permanent record of the information
provided,  such as a portable document format (pdf) file, or other such electronic  format reasonably  required by the Purchaser or the
Depositor, as applicable;

         (v)      within 5 Business  Days after  request by the  Purchaser,  information  with respect to the Company (as  servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit N for  convenience  of reference  only, as determined  by Purchaser in its sole  discretion.  In the event that the Company has
delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer,  the  Company  shall  provide the
information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,

                  (a)  information  regarding  any legal  proceedings  pending  (or known to be  contemplated)  against the Company (as
         originator and as servicer) and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1117 of
         Regulation AB, a summary of the  requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience
         of reference only, as determined by Purchaser in its sole discretion,

                  (b)  information  regarding  affiliations  with respect to the Company (as originator and as servicer) and each other
         originator  of the  Mortgage  Loans and each  Subservicer  as  required  by Item  1119(a) of  Regulation  AB, a summary of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience of reference only, as determined
         by Purchaser in its reasonable discretion, and

                  (c) information regarding  relationships and transactions with respect to the Company (as originator and as servicer)
         and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1119(b) and (c) of Regulation AB, a
         summary of the  requirements  of which as of the date  hereof is attached  hereto as Exhibit N for  convenience  of  reference
         only, as determined by Purchaser in its reasonable discretion;

         (vii)    if so requested by the Purchaser, the Company shall provide (or, as applicable,  cause each Third-Party Originator to
provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental  expense  associated  with  delivery
pursuant to this Agreement),  such statements and agreed-upon  procedures letters of certified public accountants reasonably acceptable
to the  Purchaser  or  Depositor,  as  applicable,  pertaining  to Static  Pool  Information  relating to prior  securitized  pools for
securitizations  closed on or after  January  1, 2006 or, in the case of Static  Pool  Information  with  respect to the  Company's  or
Third-Party  Originator's  originations or purchases,  to calendar months commencing  January 1, 2006, or to any financial  information
included in any other disclosure provided under this Section 11.18, as the Purchaser or such Depositor shall reasonably  request.  Such
statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the  Purchaser  or such  Depositor  shall
designate,  which may include,  by way of example,  any Sponsor,  any Depositor and any broker dealer acting as underwriter,  placement
agent or initial  purchaser  with respect to a  Pass-Through  Transfer.  Any such  statement or letter may take the form of a standard,
generally applicable document  accompanied by a reliance letter authorizing  reliance by the addressees  designated by the Purchaser or
such Depositor;

         (viii)  For the  purpose  of  satisfying  the  reporting  obligation  under  the  Exchange  Act with  respect  to any class of
asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party  Originator to) (i) provide prompt notice
to the  Purchaser,  any Master  Servicer and any  Depositor  in writing of (A) any  material  litigation  or  governmental  proceedings
involving the Company,  any Subservicer or any Third-Party  Originator,  (B) any affiliations or relationships  that develop  following
the closing date of a  Securitization  Transaction  between the Company,  any Subservicer or any Third-Party  Originator and any of the
parties  specified  in clause (D) of  paragraph  (a) of this Section (and any other  parties  identified  in writing by the  requesting
party)  with  respect  to such  Securitization  Transaction,  (C) any  Event  of  Default  under  the  terms of this  Agreement  or any
Reconstitution  Agreement,  (D) any  merger,  consolidation  or sale of  substantially  all of the assets of the  Company,  and (E) the
Company's  entry into an agreement  with a Subservicer  to perform or assist in the  performance  of any of the  Company's  obligations
under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser  and any  Depositor a  description  of such
proceedings, affiliations or relationships;

         (ix) As a condition to the succession to the Company or any  Subservicer  as servicer or  subservicer  under this Agreement or
any  Reconstitution  Agreement  by any Person (i) into which the Company or such  Subservicer  may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective  date of such  succession or  appointment,  (x) written
notice to the Purchaser and any Depositor of such  succession or  appointment  and (y) in writing and in form and substance  reasonably
satisfactory to the Purchaser and such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (x) In addition to such  information  as the Company,  as servicer,  is obligated to provide  pursuant to other  provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Securitization  Transaction  that includes any of the Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or
such Subservicer, as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party responsible
for filing such report  (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along
with all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on
Form 10-D (as specified in the provisions of Regulation AB referenced below):

                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
         during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
         1121(a)(12) of Regulation AB); and

                           (C)      information regarding any pool asset changes (such as additions,  substitutions or repurchases) and
         any  material  changes in  origination,  underwriting  or other  criteria  for  acquisition  or selection of pool assets (Item
         1121(a)(14) of Regulation AB); and

         (xi) Upon  request,  the Company  shall  provide to the  Purchaser,  any Master  Servicer and any  Depositor,  evidence of the
authorization  of the person  signing any  certification  or statement,  copies or other evidence of Fidelity Bond Insurance and Errors
and  Omission  Insurance  policy,  financial  information  and  reports,  and such  other  information  related  to the  Company or any
Subservicer or the Company or such Subservicer's performance hereunder.

         In  connection  with  clause  (x)(C)  above,  the  Purchaser  shall  inform the  Company of any  additions,  substitutions  or
repurchases  of Mortgage  Loans  included in a  Securitization  Transaction  originated  or serviced by the Company,  promptly upon the
occurrence of any such event.

         In the event of a conflict or  inconsistency  between the terms of Exhibit N and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Company shall indemnify the Purchaser,  each affiliate of the Purchaser,  and each of the following parties  participating
in a Pass-Through  Transfer:  each sponsor and issuing entity;  each Person  (including,  but not limited to, any Master  Servicer,  if
applicable)  responsible for the  preparation,  execution or filing of any report required to be filed with the Commission with respect
to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Pass-Through Transfer;  each broker dealer acting as underwriter,  placement agent or initial purchaser,  each
Person who controls  any of such parties or the  Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of
the Exchange  Act);  and the  respective  present and former  directors,  officers,  employees,  agents and  affiliates  of each of the
foregoing  and of the  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them harmless from and against any losses,
damages,  penalties,  fines, forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:

         (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any  information,  report,
certification,  accountants'  letter or other material  provided  under this Section 11.18 by or on behalf of the Company,  or provided
under this Section 11.18 by or on behalf of any  Subservicer,  Subcontractor  or  Third-Party  Originator  (collectively,  the "Company
Information"),  or (B) the omission or alleged  omission to state in the Company  Information  a material fact required to be stated in
the Company  Information or necessary in order to make the statements  therein, in the light of the circumstances under which they were
made, not misleading;  provided,  by way of clarification,  that clause (B) of this paragraph shall be construed solely by reference to
the Company  Information and not to any other  information  communicated  in connection with a sale or purchase of securities,  without
regard to whether the Company Information or any portion thereof is presented together with or separately from such other information;

         (ii)  any  failure  by the  Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to  deliver  any
information,  report,  certification,  accountants'  letter or other material when and as required under this Section 11.18,  including
any failure by the Company to identify  pursuant to Section 11.19 any Subcontractor  "participating  in the servicing  function" within
the meaning of Item 1122 of Regulation AB;

         (iii) any breach by the Company of a representation or warranty set forth in Section 3.01 or in a writing  furnished  pursuant
to Section  3.01(q)  and made as of a date prior to the  closing  date of the related  Pass-Through  Transfer,  to the extent that such
breach is not cured by such  closing  date,  or any breach by the  Company  of a  representation  or  warranty  in a writing  furnished
pursuant to Section 3.01(q) to the extent made as of a date subsequent to such closing date; or

         (iv) the  negligence  bad faith or willful  misconduct of the Company in connection  with its  performance  under this Section
11.18.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless an Indemnified  Party,  then the
Company  agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,  losses,
damages or liabilities  incurred by such  Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.

         In the case of any  failure of  performance  described  above,  the  Company  shall  promptly  reimburse  the  Purchaser,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d)
or Rule 15d-14(d) under the Exchange Act with respect to such  Securitization  Transaction,  for all costs reasonably  incurred by each
such party in order to obtain the information,  report, certification,  accountants' letter or other material not delivered as required
by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

         This indemnification shall survive the termination of this Agreement or the termination of any party to this Agreement.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         18.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.19:

         Section 11.19. Use of Subservicers and Subcontractors.

         (a)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
the Company as servicer  under this  Agreement or any  Reconstitution  Agreement  unless the Company  complies  with the  provisions of
paragraph  (b) of this  Section.  The Company  shall not hire or  otherwise  utilize the services of any  Subcontractor,  and shall not
permit any  Subservicer  to hire or  otherwise  utilize the services of any  Subcontractor,  to fulfill any of the  obligations  of the
Company as servicer under this Agreement or any  Reconstitution  Agreement unless the Company complies with the provisions of paragraph
(d) of this Section.

         (b)      The Company shall cause any Subservicer  used by the Company (or by any Subservicer) for the benefit of the Purchaser
and any Depositor to comply with the  provisions  of this Section and with  Sections  3.01(p),  3.01(s),  6.04,  6.07 and 11.18 of this
Agreement to the same extent as if such  Subservicer  were the Company,  and to provide the  information  required with respect to such
Subservicer  under  Section  3.01(r) of this  Agreement.  The Company shall be  responsible  for obtaining  from each  Subservicer  and
delivering to the Purchaser and any Depositor any Annual  Statement of Compliance  required to be delivered by such  Subservicer  under
Section 6.04(a),  any Assessment of Compliance and Attestation  Report required to be delivered by such Subservicer  under Section 6.07
and any Annual Certification required under Section 6.04(b) as and when required to be delivered.

         (c)      The  Company  shall  promptly  upon  request  provide to the  Purchaser  and any  Depositor  (or any  designee of the
Depositor,  such as an  administrator) a written  description (in form and substance  satisfactory to the Purchaser and such Depositor)
of the role and function of each  Subcontractor  utilized by the Company or any  Subservicer,  specifying (i) the identity of each such
Subcontractor,  (ii) which (if any) of such  Subcontractors  are  "participating in the servicing  function" within the meaning of Item
1122 of Regulation  AB, and (iii) which elements of the Servicing  Criteria will be addressed in assessments of compliance  provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such  Subcontractor  used by the Company (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of Sections  6.07 and 11.18 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering to the Purchaser and any Depositor any  Assessment of Compliance  and  Attestation  Report and the other
certificates  required to be  delivered  by such  Subservicer  and such  Subcontractor  under  Section  6.07,  in each case as and when
required to be delivered.

         19.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.20:

         Section 11.20. Third Party Beneficiary.

         For purposes of this  Agreement, each  Master  Servicer  shall be  considered  a third party  beneficiary  to this  Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

         20.      The  Agreement is hereby  amended as of the date hereof by deleting  Exhibit E in its entirety and  replacing it with
the following:




--------------------------------------------------------------------------------




                                                                   EXHIBIT E

                                                       REPORTING DATA FOR MONTHLY REPORT

                                                   Standard File Layout - Master Servicing
___________________________________________________________________________________________________________________________________
         Column Name                            Description                      Decimal           Format Comment           Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:
                                                                                            15=Bankruptcy,
ACTION_CODE                    The standard FNMA numeric code used to                       30=Foreclosure, , 60=PIF,         2
                               indicate the default/delinquent status of a                  63=Substitution,
                               particular loan.                                             65=Repurchase,70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------


         21.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit F:




--------------------------------------------------------------------------------




                                                                   EXHIBIT F

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout &#150; Delinquency Reporting

__________________________________________________________________________________________________________________________
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
__________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes &#150; Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown




--------------------------------------------------------------------------------




Exhibit 2: Standard File Codes &#150; Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________





--------------------------------------------------------------------------------




Exhibit 2: Standard File Codes &#150; Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ________________________________________________________________________________
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ________________________________________________________________________________


         22.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:




--------------------------------------------------------------------------------




                                                                   EXHIBIT K

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

         &#149;        The  Company  shall  (i)  possess  the  ability  to  service  to  a  securitization  documents;  (ii)  service  on  a
"Scheduled/Scheduled"  reporting  basis  (advancing  through the  liquidation of an REO  Property),  (iii) make  compensating  interest
payments on payoffs and  curtailments  and (iv) remit and report to a Master  Servicer in format  acceptable to such Master Servicer by
the 10th calendar day of each month.

         &#149;        The Company shall provide an acceptable  annual  certification  (officer's  certificate)  to the Master  Servicer (as
required by the Sarbanes-Oxley  Act of 2002) as well as any other annual  certifications  required under the  securitization  documents
(i.e. the annual statement as to compliance/annual  independent  certified public accountants'  servicing report due by March 1 of each
year).

         &#149;        The  Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to perform a review of audited
financials and net worth of the Company.

         &#149;        The Company shall provide a Uniform Single Attestation Program  certificate and Management  Assertion as requested by
the Master Servicer or the Purchaser.

         &#149;        The  Company  shall  provide  information  on each  Custodial  Account as  requested  by the Master  Servicer  or the
Purchaser,  and each  Custodial  Accounts  shall  comply with the  requirements  for such  accounts as set forth in the  securitization
documents.

         &#149;        The Company shall maintain its servicing system in accordance with the requirements of the Master Servicer.



         23.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:




--------------------------------------------------------------------------------




                                                                   EXHIBIT L

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  "Exchange  Act")  and  Item  1122 of  Regulation  AB  (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");

                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.

         24.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit M:




--------------------------------------------------------------------------------




                                                               EXHIBIT M

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE: This Exhibit M is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit M and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1122(d)

         (a)      General servicing considerations.

                  (1)      Policies and procedures  are  instituted to monitor any  performance or other triggers and events of default
in accordance with the transaction agreements.

                  (2)      If any  material  servicing  activities  are  outsourced  to third  parties,  policies  and  procedures  are
instituted to monitor the third party's performance and compliance with such servicing activities.

                  (3)      Any  requirements  in the transaction  agreements to maintain a back-up  servicer for the mortgage loans are
maintained.

                  (4)      A fidelity bond and errors and  omissions  policy is in effect on the party  participating  in the servicing
function  throughout  the reporting  period in the amount of coverage  required by and  otherwise in  accordance  with the terms of the
transaction agreements.

         (b)      Cash collection and administration.

                  (1)      Payments on mortgage  loans are  deposited  into the  appropriate  custodial  bank accounts and related bank
clearing  accounts no more than two  business  days  following  receipt,  or such other  number of days  specified  in the  transaction
agreements.

                  (2)      Disbursements  made via wire  transfer on behalf of an obligor or to an investor are made only by authorized
personnel.

                  (3)      Advances of funds or guarantees  regarding  collections,  cash flows or  distributions,  and any interest or
other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements.

                  (4)      The related  accounts for the transaction,  such as cash reserve accounts or accounts  established as a form
of  overcollateralization,  are separately  maintained  (e.g.,  with respect to  commingling  of cash) as set forth in the  transaction
agreements.

                  (5)      Each  custodial  account is maintained at a federally  insured  depository  institution  as set forth in the
transaction  agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect to a foreign
financial  institution  means a foreign  financial  institution  that meets the  requirements  of Rule  13k-1(b)(1)  of the  Securities
Exchange Act.

                  (6)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (7)      Reconciliations  are prepared on a monthly  basis for all  asset-backed  securities  related bank  accounts,
including custodial accounts and related bank clearing accounts.  These reconciliations are (A) mathematically  accurate;  (B) prepared
within 30 calendar days after the bank  statement  cutoff date, or such other number of days specified in the  transaction  agreements;
(C)  reviewed  and  approved  by someone  other than the person who  prepared  the  reconciliation;  and (D) contain  explanations  for
reconciling  items.  These  reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other
number of days specified in the transaction agreements.

         (c)      Investor remittances and reporting.

                  (1)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance with
the  transaction  agreements and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction  agreements;  (B) provide  information  calculated in accordance with the terms
specified in the  transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;  and (D) agree
with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and number of mortgage  loans  serviced by the
Servicer.

                  (2)      Amounts due to investors are allocated and remitted in accordance  with  timeframes,  distribution  priority
and other terms set forth in the transaction agreements.

                  (3)      Disbursements  made to an investor are posted within two business days to the Servicer's  investor  records,
or such other number of days specified in the transaction agreements.

                  (4)      Amounts  remitted to investors  per the  investor  reports  agree with  cancelled  checks,  or other form of
payment, or custodial bank statements.

         (d)      Mortgage Loan administration.

                  (1)      Collateral or security on mortgage loans is maintained as required by the transaction  agreements or related
mortgage loan documents.

                  (2)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

                  (3)      Any additions,  removals or  substitutions  to the asset pool are made,  reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.

                  (4)      Payments on mortgage  loans,  including  any payoffs,  made in  accordance  with the related  mortgage  loan
documents are posted to the Servicer's  obligor records  maintained no more than two business days after receipt,  or such other number
of days  specified in the  transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance
with the related mortgage loan documents.

                  (5)      The Servicer's  records  regarding the mortgage  loans agree with the Servicer's  records with respect to an
obligor's unpaid principal balance.

                  (6)      Changes with respect to the terms or status of an obligor's  mortgage  loans (e.g.,  loan  modifications  or
re-agings) are made, reviewed and approved by authorized  personnel in accordance with the transaction  agreements and related mortgage
loan documents.

                  (7)      Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,  modifications  and  deeds  in  lieu of
foreclosure,  foreclosures and repossessions,  as applicable) are initiated,  conducted and concluded in accordance with the timeframes
or other requirements established by the transaction agreements.

                  (8)      Records  documenting  collection  efforts are maintained  during the period a mortgage loan is delinquent in
accordance with the  transaction  agreements.  Such records are maintained on at least a monthly basis, or such other period  specified
in the transaction  agreements,  and describe the entity's activities in monitoring  delinquent mortgage loans including,  for example,
phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).

                  (9)      Adjustments  to interest  rates or rates of return for mortgage loans with variable rates are computed based
on the related mortgage loan documents.

                  (10)     Regarding  any funds held in trust for an obligor  (such as escrow  accounts):  (A) such funds are analyzed,
in  accordance  with the  obligor's  mortgage  loan  documents,  on at least an annual  basis,  or such other  period  specified in the
transaction  agreements;  (B) interest on such funds is paid, or credited,  to obligors in  accordance  with  applicable  mortgage loan
documents  and state laws;  and (C) such funds are  returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (11)     Payments made on behalf of an obligor (such as tax or insurance  payments) are made on or before the related
penalty or expiration  dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been
received by the Servicer at least 30 calendar  days prior to these dates,  or such other  number of days  specified in the  transaction
agreements.

                  (12)     Any late payment  penalties in connection  with any payment to be made on behalf of an obligor are paid from
the Servicer's funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.

                  (13)     Disbursements  made on behalf of an obligor are posted  within two business  days to the  obligor's  records
maintained by the Servicer, or such other number of days specified in the transaction agreements.

                  (14)     Delinquencies,  charge-offs  and  uncollectable  accounts are recognized and recorded in accordance with the
transaction agreements.

                  (15)     Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)  through (3) or Item 1115 of
Regulation AB, is maintained as set forth in the transaction agreements.

         25.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit N:




--------------------------------------------------------------------------------




                                                               EXHIBIT N

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit N is provided for convenience of reference only.  In the event of a conflict or inconsistency between the terms of
this Exhibit N and the text of Regulation AB, the text of Regulation AB, its adopting release and other public statements of the SEC
shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide static pool information with respect to mortgage loans that were originated or purchased by the Company and which
are of the same type as the Mortgage Loans.

         -Provide static pool information regarding delinquencies, cumulative losses and prepayments for prior securitized pools of
the Company.

         -If the Company has less than 3 years experience securitizing assets of the same type as the Mortgage Loans, provide the
static pool information by vintage origination years regarding loans originated or purchased by the Company, instead of by prior
securitized pool. A vintage origination year represents mortgage loans originated during the same year.

         -Such static pool information shall be for the prior five years, or for so long as the Company has been originating or
purchasing (in the case of data by vintage origination year) or securitizing (in the case of data by prior securitized pools) such
mortgage loans if for less than five years.

         -The static pool information for each vintage origination year or prior securitized pool, as applicable, shall be presented
in monthly increments over the life of the mortgage loans included in the vintage origination year or prior securitized pool.

         -Provide summary information for the original characteristics of the prior securitized pools or vintage origination years,
as applicable and material, including: number of pool assets, original pool balance, weighted average initial loan balance, weighted
average mortgage rate, weighted average and minimum and maximum FICO, product type, loan purpose, weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following information with respect to each servicer that will service, including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -a description of the Company's form of organization;

         -a description of how long the Company has been servicing residential mortgage loans; a general discussion of the Company's
experience in servicing assets of any type as well as a more detailed discussion of the Company's experience in, and procedures for
the servicing function it will perform under this Agreement and any Reconstitution Agreements; information regarding the size,
composition and growth of the Company's portfolio of mortgage loans of the type similar to the Mortgage Loans and information on
factors related to the Company that may be material to any analysis of the servicing of the Mortgage Loans or the related
asset-backed securities, as applicable, including whether any default or servicing related performance trigger has occurred as to any
other securitization due to any act or failure to act of the Company, whether any material noncompliance with applicable servicing
criteria as to any other securitization has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;

         -a description of any material changes to the Company's policies or procedures in the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information regarding the Company's financial condition to the extent that there is a material risk that the effect on one
or more aspects of servicing resulting from such financial condition could have a material impact on the performance of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any special or unique factors involved in servicing loans of the same type as the Mortgage Loans, and the Company's
processes and procedures designed to address such factors;

         -statistical information regarding principal and interest advances made by the Company on the Mortgage Loans and the
Company's overall servicing portfolio for the past three years; and

         -the Company's process for handling delinquencies, losses, bankruptcies and recoveries, such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated originators that originated, or is expected to originate, 10% or more of the
mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer.


Item 1110(b)

         Provide the following information with respect to any originator or group of affiliated originators that originated, or is
expected to originate, 20% or more of the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -the Company's form of organization; and

         -a description of the Company's origination program and how long the Company has been engaged in originating residential
mortgage loans, which description must include a discussion of the Company's experience in originating mortgage loans of the same
type as the Mortgage Loans and information regarding the size and composition of the Company's origination portfolio as well as
information that may be material to an analysis of the performance of the Mortgage Loans, such as the Company's credit-granting or
underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe any legal proceedings pending against the Company or against any of its property, including any proceedings known
to be contemplated by governmental authorities, that may be material to the holders of the securities issued in the Pass-Through
Transfer.


Item 1119(a)

         -describe any affiliations of the Company, each other originator of the Mortgage Loans and each Subservicer with the
sponsor, depositor, issuing entity, trustee, any originator, any other servicer, any significant obligor, enhancement or support
provider or any other material parties related to the Pass-Through Transfer.


Item 1119(b)

         -describe any business relationship, agreement, arrangement, transaction or understanding entered into outside of the
ordinary course of business or on terms other than those obtained in an arm's length transaction with an unrelated third party, apart
from the Pass-Through Transfer, between the Company, each other originator of the Mortgage Loans and each Subservicer, or their
respective affiliates, and the sponsor, depositor or issuing entity or their respective affiliates, that exists currently or has
existed during the past two years, that may be material to the understanding of an investor in the securities issued in the
Pass-Through Transfer.

Item 1119(c)

         -describe any business relationship, agreement, arrangement, transaction or understanding involving or relating to the
Mortgage Loans or the Pass-Through Transfer, including the material terms and approximate dollar amount involved, between the
Company, each other originator of the Mortgage Loans and each Subservicer, or their respective affiliates and the sponsor, depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         26.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit O:




--------------------------------------------------------------------------------




                                                               EXHIBIT O

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall  address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria":

_____________________________________________________________________________________________________________________
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        x
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      x
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               x
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                x
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   x
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             x
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              x
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  x
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      x
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              x
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     x
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   x
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                x
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             x
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                x
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 x
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 x
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       x
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      x
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
_____________________________________________________________________________________________________________________



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:__________________________________


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________

         27.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit P:




--------------------------------------------------------------------------------




                                                                   EXHIBIT P

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332&#150; Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.

                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:

         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total  Interest  Due less the  aggregate  amount of servicing  fee that would have been earned if all  delinquent
                  payments  had been  made as  agreed.  For  documentation,  an  Amortization  Schedule  from date of  default  through
                  liquidation breaking out the net interest and servicing fees advanced is required.
         3.       Accrued  Servicing  Fees based upon the Scheduled  Principal  Balance of the Mortgage Loan as calculated on a monthly
                  basis. For  documentation,  an Amortization  Schedule from date of default through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.
         4-12.    Complete as applicable.  Required documentation:
                           *  For taxes and insurance advances &#150; see page 2 of 332 form - breakdown required showing period
                              of  coverage,  base tax,  interest,  penalty.  Advances  prior to default  require  evidence  of servicer
                     efforts to recover advances.
                           *  For escrow advances - complete payment history
                               (to calculate advances from last positive escrow balance forward)
                           *  Other expenses -  copies of corporate advance history showing all payments
                           *  REO repairs > $1500 require explanation
                           *  REO repairs >$3000 require evidence of at least 2 bids.
                           *  Short Sale or Charge Off require P &amp;L supporting the decision and WFB's approved Officer Certificate
                           *  Unusual or extraordinary items may require further documentation.
         13.              The total of lines 1 through 12.
         Credits:

         14-21.   Complete as applicable.  Required documentation:
                          * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney
                             Letter of Proceeds Breakdown.
                          *  Copy of EOB for any MI or gov't guarantee
                          *  All other credits need to be clearly defined on the 332 form
         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________
----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount ________________________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                 $ ________________(1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               _______________(10)
         (11) FC Costs/Other Legal Expenses                                      _______________(11)
         (12) Other (itemize)                                                    _______________(12)
                  Cash for Keys__________________________                        _______________(12)
                  HOA/Condo Fees_______________________                          _______________(12)
                  ______________________________________                         _______________(12)

                  Total Expenses                                              $ _______________(13)
         Credits:
         (14) Escrow Balance                                                   $_______________ (14)
         (15) HIP Refund                                                        ________________(15)
         (16) Rental Receipts                                                   ________________(16)
         (17) Hazard Loss Proceeds                                              ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________(18a)
         HUD Part A
                                                                                ________________(18b)
         HUD Part B
         (19) Pool Insurance Proceeds                                           ________________(19)
         (20) Proceeds from Sale of Acquired Property                           ________________(20)
         (21) Other (itemize)                                                   ________________(21)
              _________________________________________                         ________________(21)

              Total Credits                                                    $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

         28.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.

         29.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]

         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.
                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:
                                                              Name:
                                                              Title:


                                                              HOMEBANC MORTGAGE CORPORATION,
                                                                       as Company

                                                               By:
                                                               Name:
                                                               Title:




--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT H-4


                                         EMC MORTGAGE CORPORATION
                                                Purchaser,


                                     HSBC MORTGAGE CORPORATION (USA)

                                                 Company,

                                           AMENDED AND RESTATED
                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                      Dated as of September 1, 2005





                                (Fixed and Adjustable Rate Mortgage Loans)




--------------------------------------------------------------------------------




                                            TABLE OF CONTENTS

                                                ARTICLE I


Section 1.01     Defined Terms.............................................................................2

                                                ARTICLE II

Section 2.01     Agreement to Purchase....................................................................14
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................15
Section 2.04     Record Title and Possession of Mortgage Files;
                 Maintenance of Servicing Files...........................................................15
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19
Section 2.10     Modification of Obligations..............................................................19

                                               ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to Individual Mortgage Loans...........................24
Section 3.03     Repurchase; Substitution.................................................................33
Section 3.04     Representations and Warranties of the Purchaser..........................................35

                                                ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................36
Section 4.02     Collection of Mortgage Loan Payments.....................................................39
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................40
Section 4.04     Establishment of Custodial Accounts; Deposits in Custodial Accounts......................41
Section 4.05     Permitted Withdrawals from the Custodial Account.........................................42
Section 4.06     Establishment of Escrow Accounts; Deposits in Escrow Accounts............................43
Section 4.07     Permitted Withdrawals From Escrow Account................................................44
Section 4.08     Payment of Taxes, Insurance and Other
                 Charges; Maintenance of Primary Mortgage
                 Insurance Policies; Collections Thereunder...............................................45
Section 4.09     Transfer of Accounts.....................................................................46
Section 4.10     Maintenance of Hazard Insurance..........................................................46
Section 4.11     Maintenance of Mortgage Impairment
                 Insurance Policy.........................................................................47
Section 4.12     Fidelity Bond, Errors and Omissions Insurance............................................48
Section 4.13     Title, Management and Disposition of REO Property........................................48
Section 4.14     Notification of Maturity Date............................................................50

                                                ARTICLE V

Section 5.01     Distributions............................................................................50
Section 5.02     Statements to the Purchaser..............................................................51
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................53

                                                ARTICLE VI

Section 6.01     Assumption Agreements....................................................................53
Section 6.02     Satisfaction of Mortgages and Release
                 of Mortgage Files........................................................................54
Section 6.03     Servicing Compensation...................................................................55
Section 6.04     Annual Statement as to Compliance........................................................56
Section 6.05     Annual Independent Certified Public
                 Accountants' Servicing Report............................................................56
Section 6.06     Purchaser's Right to Examine Company Records.............................................56

                                               ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably Required................................57

                                               ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................58
Section 8.02     Merger or Consolidation of the Company...................................................58
Section 8.03     Limitation on Liability of the Company and Others........................................59
Section 8.04     Company Not to Assign or Resign..........................................................59
Section 8.05     No Transfer of Servicing.................................................................59

                                                ARTICLE IX

Section 9.01     Events of Default........................................................................61
Section 9.02     Waiver of Defaults.......................................................................62

                                                ARTICLE X

Section 10.01     Termination.............................................................................62
Section 10.02     Termination without cause...............................................................63

                                                ARTICLE XI

Section 11.01     Successor to the Company................................................................63
Section 11.02     Amendment...............................................................................64
Section 11.03     Recordation of Agreement................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................66
Section 11.08     General Interpretive Principles.........................................................66
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................67
Section 11.11     Recordation of Assignment of Mortgage...................................................67
Section 11.12     Assignment by Purchaser.................................................................68
Section 11.13     No Partnership..........................................................................68
Section 11.14     Execution: Successors and Assigns.......................................................68
Section 11.15     Entire Agreement........................................................................68
Section 11.16     No Solicitation.........................................................................68
Section 11.17     Closing.................................................................................69
Section 11.18     Cooperation of Company with Reconstitution..............................................70
Section 11.19     Monthly Reporting with Respect to a Reconstitution......................................

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                    [reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company's Underwriting Guidelines
   I                    Form of Term Sheet
   J                    Reconstituted Mortgage Loan Reporting




--------------------------------------------------------------------------------




         This is an Amended  and  Restated  Purchase,  Warranties  and  Servicing  Agreement,  dated as of
September  1,  2005,  which  amends  and  restates  the  Purchase,  Warranties  and  Servicing  Agreement,
originally dated May 1, 2002, each between EMC MORTGAGE  CORPORATION,  as Purchaser,  with offices located
at Mac Arthur Ridge II, 909 Hidden Ridge  Drive,  Suite 200,  Irving,  Texas 75038 (the  "Purchaser")  and
HSBC Mortgage  Corporation  (USA), with offices located at 2929 Walden Avenue,  Depew, New York 14043 (the
"Company").

                                          W I T N E S S E T H :

         WHEREAS,  the  Purchaser has  heretofore  agreed to purchase from the Company and the Company has
heretofore  agreed to sell to the  Purchaser,  from time to time,  certain  Mortgage  Loans on a servicing
retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other  security
instrument  creating a first lien on a residential  dwelling located in the jurisdiction  indicated on the
Mortgage Loan Schedule, which is annexed to the related Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and warranties of
the Company with respect to itself and the Mortgage  Loans and the  management,  servicing  and control of
the Mortgage Loans;

         NOW,  THEREFORE,  in consideration of the mutual agreements  hereinafter set forth, and for other
good and valuable consideration,  the receipt and adequacy of which is hereby acknowledged,  the Purchaser
and the Company agree as follows:


                                                ARTICLE I

                                               DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this Agreement,  the following words and phrases,  unless the context  otherwise
requires, shall have the following meaning specified in this Article:

         Accepted  Servicing  Practices:  With  respect to any Mortgage  Loan,  those  mortgage  servicing
practices  (including  collection  procedures)  of prudent  mortgage  banking  institutions  which service
mortgage  loans of the same type as such Mortgage  Loan in the  jurisdiction  where the related  Mortgaged
Property is located,  and which are in accordance with Fannie Mae servicing practices and procedures,  for
MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the  Mortgage
Interest Rate is adjusted in accordance with the terms of the related Mortgage Note.

         Agreement:  This Purchase,  Warranties  and Servicing  Agreement  including all exhibits  hereto,
amendments hereof and supplements hereto.

         Appraised  Value:  With respect to any  Mortgaged  Property,  the lesser of (i) the value thereof
as determined by an appraisal  made for the  originator of the Mortgage Loan at the time of origination of
the Mortgage Loan by an appraiser who met the minimum  requirements of Fannie Mae and FHLMC,  and (ii) the
purchase  price  paid for the  related  Mortgaged  Property  by the  Mortgagor  with the  proceeds  of the
Mortgage Loan,  provided,  however, in the case of a Refinanced Mortgage Loan, such value of the Mortgaged
Property  is based  solely upon the value  determined  by an  appraisal  made for the  originator  of such
Refinanced  Mortgage Loan at the time of origination of such Refinanced  Mortgage Loan by an appraiser who
met the  minimum  requirements  of  FANNIE  MAE and  FHLMC.  However  in the  case of a  mortgage  made on
property  in New York  State  value  will  always be  determined  by the  appraisal  for  determining  any
requirement for primary mortgage insurance only.

         Assignment:  An  individual  assignment  of  the  Mortgage,  notice  of  transfer  or  equivalent
instrument,  in  recordable  form,  sufficient  under the laws of the  jurisdiction  wherein  the  related
Mortgaged Property is located to reflect of record the sale or transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day:  Any day other  than:  (i) a Saturday  or Sunday,  or (ii) a legal  holiday in the
State of New York or (iii) a day on which banks in the State of New York are  authorized  or  obligated by
law or executive order to be closed.

         Buydown  Agreement:  An agreement  between the Seller and a Mortgagor,  or an agreement among the
Company,  a  Mortgagor  and a seller of a Mortgaged  Property or a third party with  respect to a Mortgage
Loan which provides for the application of Buydown Funds.

         Buydown Funds:  In respect of any Buydown  Mortgage  Loan, any amount  contributed by seller of a
Mortgaged  Property  subject to a Buydown  Mortgage Loan,  the buyer of such property,  the Company or any
other  source,  plus  interest  earned  thereon,  in order to enable the  Mortgagor to reduce the payments
required to be made from the mortgagor's fund in the early years of a Mortgage Loan.

         Buydown  Mortgage Loan: Any Mortgage Loan in respect of which,  pursuant to a Buydown  Agreement,
(i) the  Mortgagor  pays  less  than  the full  monthly  payments  specified  in the  Mortgage  Note for a
specified period,  and (ii) the difference  between the payments required under such Buydown Agreement and
the Mortgage Note is provided from Buydown Funds.

         Buydown  Period:  The  period of time when a Buydown  Agreement  is in effect  with  respect to a
related Buydown Mortgage Loan.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:    The Internal Revenue Code of 1986, or any successor statute thereto.

         Company:  HSBC  Mortgage  Corporation  (USA),  their  successors  in  interest  and  assigns,  as
permitted by this Agreement.

         Condemnation  Proceeds:  All awards or  settlements in respect of a Mortgaged  Property,  whether
permanent or temporary,  partial or entire,  by exercise of the power of eminent  domain or  condemnation,
to the extent not  required  to be released to a  Mortgagor  in  accordance  with the terms of the related
Mortgage Loan Documents.

         Confirmation:  The  trade  confirmation  letter  between  the  Purchaser  and the  Company  which
relates to the Mortgage Loans.

         Consumer  Information:  Information  including,  but not  limited  to, all  personal  information
about Mortgagors that is supplied to the Purchaser by or on behalf of the Company.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit  occupied
by the Mortgagor and relating to the stock allocated to the related dwelling unit.

         Co-op Loan:  A Mortgage  Loan secured by the pledge of stock  allocated  to a dwelling  unit in a
residential cooperative housing corporation and a collateral assignment of the related Co-op Lease.

         Credit Score: The credit score of the Mortgagor  provided by Fair, Isaac & Company,  Inc. or such
other organization  providing credit scores as per HSBC  underwriting/program  guidelines in affect at the
time of the origination of a Mortgage Loan.

         Current Appraised Value:   With  respect  to  any  Mortgaged  Property,   the  value  thereof  as
determined by an appraisal made for the Company (by an appraiser who met the  requirements  of the Company
and Fannie Mae) at the request of a Mortgagor  for the purpose of canceling a Primary  Mortgage  Insurance
Policy in accordance  with federal,  state and local laws and regulations or otherwise made at the request
of the Company or Mortgagor.

         Current LTV:      The ratio of the Stated  Principal  Balance of a Mortgage  Loan to the  Current
Appraised Value of the Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts created and maintained  pursuant to
Section  4.04 which shall be entitled  "[_____________________],  in trust for the  [Purchaser],  Owner of
Adjustable  Rate  Mortgage  Loans" and shall be  established  in an Eligible  Account,  in the name of the
Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage Loan,  the entity stated on the related Term Sheet,  and
its successors and assigns, as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the related Remittance Date.

         Due  Date:  The day of the  month  on  which  the  Monthly  Payment  is due on a  Mortgage  Loan,
exclusive of any days of grace, which is the first day of the month.

         Due Period:  With respect to any  Remittance  Date,  the period  commencing  on the second day of
the month  preceding  the month of such  Remittance  Date and  ending on the first day of the month of the
Remittance Date.

         Eligible  Account:  An account  established  and  maintained:  (i) within FDIC  insured  accounts
created,  maintained and monitored by the Company so that all funds  deposited  therein are fully insured,
or (ii) as a trust  account with the  corporate  trust  department  of a depository  institution  or trust
company  organized  under the laws of the United States of America or any one of the states thereof or the
District of Columbia  which is not  affiliated  with the  Company (or any  sub-servicer)  or (iii) with an
entity  which  is  an   institution   whose   deposits  are  insured  by  the  FDIC,   the  unsecured  and
uncollateralized  long-term  debt  obligations of which shall be rated "A2" or higher by Standard & Poor's
and "A" or higher by Fitch,  Inc. or one of the two highest  short-term  ratings by any applicable  Rating
Agency,  and which is either (a) a federal savings  association  duly organized,  validly  existing and in
good standing under the federal banking laws, (b) an institution  duly organized,  validly existing and in
good standing under the applicable  banking laws of any state,  (c) a national banking  association  under
the federal banking laws, or (d) a principal  subsidiary of a bank holding  company,  or (iv) if ownership
of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent  required  ratings of
each Rating  Agency,  and held such that the rights of the Purchaser  and the owner of the Mortgage  Loans
shall be fully protected  against the claims of any creditors of the Company (or any  sub-servicer) and of
any creditors or depositors  of the  institution  in which such account is maintained or (v) in a separate
non-trust  account  without  FDIC or other  insurance  in an  Eligible  Institution.  In the event  that a
Custodial  Account is established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the
Company shall provide the  Purchaser  with written  notice on the Business Day following the date on which
the applicable institution fails to meet the applicable ratings requirements.

         Eligible  Institution:  An institution  having (i) the highest short-term debt rating, and one of
the two highest  long-term  debt  ratings of each Rating  Agency;  or (ii) with  respect to any  Custodial
Account,  an unsecured  long-term debt rating of at least one of the two highest unsecured  long-term debt
ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A Refinanced  Mortgage  Loan the proceeds of which
were in excess of the  outstanding  principal  balance  of the  existing  mortgage  loan as defined in the
HSBC underwriting manual in effect at the time of origination.

         Escrow  Account:  Each separate  trust  account or accounts  created and  maintained  pursuant to
Section  4.06  which  shall be  entitled  "__________________,  in  trust  for the  [Purchaser],  Owner of
Adjustable Rate Mortgage Loans, and various  Mortgagors" and shall be established in an Eligible  Account,
in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Escrow  Payments:  With respect to any Mortgage  Loan,  the amounts  constituting  ground  rents,
taxes,  assessments,  water rates, sewer rents, municipal charges,  mortgage insurance premiums,  fire and
hazard insurance  premiums,  condominium  charges,  and any other payments  required to be escrowed by the
Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie Mae Selling  Guide and the Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC  Single  Family  Seller/Servicer  Guide and all  amendments  or additions
thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the
month following the month in which the related Closing Date occurs.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor.

         Index:  With  respect  to  any  adjustable  rate  Mortgage  Loan,  the  index  identified  on the
Mortgage  Loan  Schedule and set forth in the related  Mortgage  Note for the purpose of  calculating  the
interest rate thereon.

         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum
increase or decrease in the Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With  respect  to  each  Mortgage  Loan,  proceeds  of  insurance  policies
insuring the Mortgage Loan or the related Mortgaged Property.

         Interest  Only Mortgage  Loan: A Mortgage Loan that requires  payment of interest for a period of
time  specified  on  the  related  Mortgage  Note  during  the  interest-only   period  followed  by  full
amortization of the remaining balance for the remaining duration of the loan.

         Lifetime  Rate Cap: As to each  adjustable  rate Mortgage  Loan,  the maximum  Mortgage  Interest
Rate over the term of such Mortgage Loan.

         Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted  Mortgage
Loan,  whether through the sale or assignment of such Mortgage Loan,  trustee's sale,  foreclosure sale or
otherwise.

         Loan-to-Value  Ratio or LTV:  With  respect  to any  Mortgage  Loan,  the  ratio of the  original
outstanding  principal  amount of the  Mortgage  Loan,  to the lower of the  Appraised  Value or the Sales
Price of the Mortgaged  Property.  However,  in the case of a mortgage made on property in New York State,
value will always be determined by the appraisal for  determining  any  requirement  for primary  mortgage
insurance only.

         Margin:  With respect to each  adjustable  rate Mortgage  Loan, the fixed  percentage  amount set
forth  in each  related  Mortgage  Note  which is added to the  Index in order to  determine  the  related
Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         MERS:  Mortgage Electronic Registration System, Inc., a subsidiary of MERSCORP, Inc.

         MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS® System.

         MERS® System:  The electronic mortgage registration system maintained by MERS.

         MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

         MOM  Mortgage:  A Mortgage  Loan naming MERS as the original  mortgagee on the mortgage  security
instrument.

         Monthly  Advance:  The  aggregate  of the  advances  made by the Company on any  Remittance  Date
pursuant to Section 5.03.

         Monthly  Payment:  The scheduled  monthly  payment of principal (if applicable) and interest on a
Mortgage Loan which is payable by a Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which
creates a first lien on an  unsubordinated  estate in fee simple in real  property  securing  the Mortgage
Note.

         Mortgage  File:  The  mortgage  documents  pertaining  to a  particular  Mortgage  Loan which are
specified  in Exhibit A hereto and any  additional  documents  required to be added to the  Mortgage  File
pursuant to this Agreement.

         Mortgage  Impairment  Insurance Policy: A mortgage  impairment or blanket hazard insurance policy
as required by Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which
may be  adjusted  from  time to time  for an  adjustable  rate  Mortgage  Loan,  in  accordance  with  the
provisions of the related Mortgage Note.

         Mortgage  Loan:  An  individual  mortgage  loan  which is the  subject  of this  Agreement,  each
Mortgage  Loan  originally  sold and subject to this  Agreement  being  identified  on the  Mortgage  Loan
Schedule  attached  to the related  Term Sheet,  which  Mortgage  Loan  includes  without  limitation  the
Mortgage File, the Monthly Payments, Principal Prepayments,  Liquidation Proceeds,  Condemnation Proceeds,
Insurance Proceeds,  REO Disposition Proceeds,  and all other rights,  benefits,  proceeds and obligations
arising from or in connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan, the annual rate of interest
remitted to the  Purchaser,  which shall be equal to the Mortgage  Interest  Rate minus the  Servicing Fee
Rate.

         Mortgage Loan Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such
schedule  setting  forth the  following  information  with  respect to each  Mortgage  Loan in the related
Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating  whether the Mortgaged  Property is  owner-occupied,  a second home or
an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (6)      the original months to maturity of the Mortgage Loan;

         (7)      the remaining  months to maturity from the related  Cut-off Date,  based on the original
amortization  schedule  and, if  different,  the  maturity  expressed  in the same manner but based on the
actual amortization schedule;

         (8)      the  Sales  Price,  if  applicable,   Appraised  Value  and   Loan-to-Value   Ratio,  at
origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date; with
respect to each  adjustable  rate Mortgage Loan, the initial  Adjustment  Date, the next  Adjustment  Date
immediately  following the related  Cut-off  Date,  the Index,  the Margin,  the Initial Rate Cap, if any,
Periodic  Rate Cap, if any,  minimum  Mortgage  Interest Rate under the terms of the Mortgage Note and the
Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the  scheduled  Stated  Principal  Balance  of the  Mortgage  Loan  as of the  close  of
business on the related  Cut-off  Date,  after  deduction  of payments of  principal  due on or before the
related Cut-off Date whether or not collected;

         (16) a code  indicating  the  purpose  of the  Mortgage  Loan  (i.e.,  purchase,  rate  and  term
refinance, equity take-out refinance);

         (17) a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding  the related  Closing
Date that any Monthly Payment has been received after the month of its scheduled due date;

         (19)     the date on which the first payment is or was due;

         (20)     a code  indicating  whether  or not  the  Mortgage  Loan  is the  subject  of a  Primary
                  Mortgage Insurance Policy and the name of the related insurance carrier;

         (21)     a code  indicating  whether or not the Mortgage  Loan is currently  convertible  and the
conversion spread;

         (22)     the  last Due Date on  which a  Monthly  Payment  was  actually  applied  to the  unpaid
principal balance of the Mortgage Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (24)     credit score and/or mortgage score, if applicable;

         (25)     a code  indicating  whether or not the Mortgage Loan is the subject of a Lender  Primary
Mortgage Insurance Policy;

         (26)     a code indicating  whether or not the Mortgage Loan has a prepayment  penalty and if so,
the amount and term thereof;

         (27)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (28)     for any  Mortgage  Loan  originated  in the State of New  Jersey  prior to July 7, 2004,
whether  such  Mortgage  Loan is a "Home  Loan",  "Covered  Home  Loan",  "Manufactured  Housing" or "Home
Improvement Loan" as defined in the New Jersey Home Ownership Security Act of 2002; and

         (29)     whether the Mortgage Loan has a mandatory arbitration clause;

         (30)     a code indicating whether the Mortgage Loan is a MERS Mortgage Loan;

         (31)     MERS #, if applicable.

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the
related Term Sheet shall set forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage  Note:  The note or other  evidence  of the  indebtedness  of a  Mortgagor  secured by a
Mortgage.

         Mortgaged  Property:  The  underlying  real  property  securing  repayment  of a  Mortgage  Note,
consisting of a single  parcel of real estate  considered to be real estate under the laws of the state in
which such real property is located  which may include  condominium  units and planned unit  developments,
improved by a residential  dwelling;  except that with respect to real property  located in  jurisdictions
in which the use of  leasehold  estates  for  residential  properties  is a  widely-accepted  practice,  a
leasehold estate of the Mortgage, the term of which is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         OCC:  Office of the Comptroller of the Currency, its successors and assigns.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the  President,  a Senior  Vice  President  or a Vice  President  or by the  Treasurer  or the
Secretary or one of the Assistant  Treasurers or Assistant  Secretaries  of the Company,  and delivered to
the Purchaser as required by this Agreement.

         Opinion  of  Counsel:  A written  opinion  of  counsel,  who may be an  employee  of the party on
behalf of whom the opinion is being given, reasonably acceptable to the Purchaser.

         Origination  Date:  The  date  on  which a  Mortgage  Loan  funded,  which  date  shall  not,  in
connection with a Refinanced  Mortgage Loan, be the date of the funding of the debt being refinanced,  but
rather the closing of the debt currently outstanding under the terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, its successors and assigns.

         Periodic Rate Cap: As to each  adjustable  rate Mortgage Loan,  the maximum  increase or decrease
in the Mortgage  Interest Rate on any Adjustment  Date, as set forth in the related  Mortgage Note and the
related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations of, and obligations  fully  guaranteed by the United States
                  of  America  or any  agency or  instrumentality  of the  United  States of  America  the
                  obligations  of which are backed by the full  faith and  credit of the United  States of
                  America;

                  (ii)    (a) demand or time deposits, federal funds or bankers' acceptances issued by any
                  depository institution or trust company incorporated under the laws of the United States of America
                  or any state thereof and subject to supervision and examination by federal and/or state banking
                  authorities, provided that the commercial paper and/or the short-term deposit rating and/or the
                  long-term unsecured debt obligations or deposits of such depository institution or trust company at
                  the time of such investment or contractual commitment providing for such investment are rated in
                  one of the two highest rating categories by each Rating Agency and (b) any other demand or time
                  deposit or certificate of deposit that is fully insured by the FDIC;

                  (iii)  repurchase  obligations  with a term  not to  exceed  thirty  (30)  days and with
                  respect  to (a) any  security  described  in clause  (i) above and  entered  into with a
                  depository  institution  or trust  company  (acting as  principal)  described  in clause
                  (ii)(a) above;

                  (iv)  securities  bearing  interest  or sold at a  discount  issued  by any  corporation
                  incorporated  under the laws of the United  States of America or any state  thereof that
                  are rated in one of the two  highest  rating  categories  by each  Rating  Agency at the
                  time of such  investment  or  contractual  commitment  providing  for  such  investment;
                  provided,  however,  that securities  issued by any particular  corporation  will not be
                  Permitted  Investments  to the  extent  that  investments  therein  will  cause the then
                  outstanding  principal  amount  of  securities  issued by such  corporation  and held as
                  Permitted  Investments to exceed 10% of the aggregate  outstanding principal balances of
                  all of the Mortgage Loans and Permitted Investments;

                  (v) commercial  paper  (including  both  non-interest-bearing  discount  obligations and
                  interest-bearing  obligations  payable  on demand or on a  specified  date not more than
                  one year after the date of issuance  thereof)  which are rated in one of the two highest
                  rating categories by each Rating Agency at the time of such investment;

                  (vi)  any  other  demand,  money  market  or  time  deposit,  obligation,   security  or
                  investment  as may be  acceptable  to each Rating Agency as evidenced in writing by each
                  Rating Agency; and

                  (vii) any money market  funds the  collateral  of which  consists of  obligations  fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the  United  States of  America  (which  may  include  repurchase  obligations
                  secured by  collateral  described  in clause (i)) and other  securities  and which money
                  market  funds are  rated in one of the two  highest  rating  categories  by each  Rating
                  Agency.

provided,  however,  that no instrument or security shall be a Permitted  Investment if such instrument or
security  evidences a right to receive only interest  payments with respect to the obligations  underlying
such  instrument or if such security  provides for payment of both  principal and interest with a yield to
maturity  in  excess  of 120% of the  yield  to  maturity  at par or if such  investment  or  security  is
purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint  venture,  association,  joint-stock
company,  limited liability  company,  trust,  unincorporated  organization or government or any agency or
political subdivision thereof.

         Prepayment  Interest  Shortfall:  With respect to any  Remittance  Date,  for each  Mortgage Loan
that was the subject of a Principal  Prepayment during the related  Prepayment  Period, an amount equal to
the excess of one month's  interest at the applicable  Mortgage Loan Remittance Rate on the amount of such
Principal  Prepayment  over the  amount of  interest  (adjusted  to the  Mortgage  Loan  Remittance  Rate)
actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:         With respect to any Remittance  Date, the calendar month preceding the
month in which such Remittance Date occurs.

         Primary Mortgage Insurance Policy:  Each primary policy of mortgage  insurance  represented to be
in effect  pursuant  to Section  3.02(hh),  or any  replacement  policy  therefor  obtained by the Company
pursuant to Section 4.08.

         Prime  Rate:  The prime rate  announced  to be in effect  from time to time as  published  as the
average rate in the Wall Street Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal  on a Mortgage  Loan full or
partial which is received in advance of its scheduled Due Date,  excluding  any  prepayment  penalty,  and
which is not  accompanied  by an amount of interest  representing  scheduled  interest  due on any date or
dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified  Appraiser:  An  appraiser  who had no  interest,  direct or indirect in the  Mortgaged
Property  or in any loan made on the  security  thereof,  and whose  compensation  is not  affected by the
approval  or  disapproval  of the  Mortgage  Loan,  and  such  appraiser  and the  appraisal  made by such
appraiser both satisfy the requirements of Title XI of FIRREA and the regulations  promulgated  thereunder
and the requirements of Fannie Mae, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Insurer:  An insurance  company duly qualified as such under the laws of the states in
which the Mortgaged  Properties are located,  duly  authorized and licensed in such states to transact the
applicable  insurance business and to write the insurance  provided,  approved as an insurer by Fannie Mae
or FHLMC.

         Rating  Agency:  Standard  &  Poor's,  Fitch,  Inc.  or,  in the  event  that  some or all of the
ownership of the Mortgage Loans is evidenced by  mortgage-backed  securities,  the  nationally  recognized
rating agencies issuing ratings with respect to such securities, if any.

         Refinanced  Mortgage  Loan:  A  Mortgage  Loan  which  was  made to a  Mortgagor  who  owned  the
Mortgaged  Property  prior to the  origination  of such Mortgage Loan and the proceeds of which are not in
excess of the existing first mortgage,  as outlined in the HSBC  Underwriting  Guidelines in effect at the
time of origination.

         REMIC: A "real estate  mortgage  investment  conduit," as such term is defined in Section 860D of
the Code.

         REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which
appear at Sections 860A through 860G of the Code, and the related provisions and regulations promulgated
thereunder, as the foregoing may be in effect from time to time.

         Remittance  Date:  The 18th day of any month,  beginning  with the First  Remittance  Date, or if
such 18th day is not a Business Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO  Disposition  Proceeds:  Amounts  received  by the Company in  connection  with a related REO
Disposition.

         REO  Property:  A  Mortgaged  Property  acquired  by the  Company on behalf of the  Purchaser  as
described in Section 4.13.

         Repurchase  Price:  With  respect to any  Mortgage  Loan, a price equal to (i) the product of the
greater  of  100%  or the  percentage  of par as  stated  in the  Confirmation  multiplied  by the  Stated
Principal  Balance of such Mortgage Loan on the repurchase  date,  plus (ii) interest on such  outstanding
principal  balance at the Mortgage  Loan  Remittance  Rate from the last date through  which  interest has
been paid and distributed to the Purchaser to the end of the month of repurchase,;  less amounts  received
or advanced in respect of such  repurchased  Mortgage Loan which are being held in the  Custodial  Account
for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:      With  respect  to any  Mortgage  Loan the  proceeds  of which  were used by the
Mortgagor to acquire the related  Mortgaged  Property,  the amount paid by the related  Mortgagor for such
Mortgaged Property.

         Servicing  Advances:  All customary,  reasonable and necessary "out of pocket" costs and expenses
(including  reasonable  attorneys' fees and  disbursements)  incurred in the performance by the Company of
its servicing obligations,  including,  but not limited to, the cost of (a) the preservation,  restoration
and protection of the Mortgaged  Property,  (b) any enforcement,  administrative or judicial  proceedings,
or any legal work or advice  specifically  related to servicing  the  Mortgage  Loans,  including  but not
limited  to,  foreclosures,  bankruptcies,   condemnations,  drug  seizures,  elections,  foreclosures  by
subordinate or superior  lienholders,  and other legal actions incidental to the servicing of the Mortgage
Loans (provided that such expenses are reasonable and that the Company  specifies the Mortgage  Loan(s) to
which such expenses relate and, upon Purchaser's request,  provides documentation  supporting such expense
(which  documentation  would be acceptable to Fannie Mae), and provided further that any such enforcement,
administrative or judicial  proceeding does not arise out of a breach of any  representation,  warranty or
covenant of the Company  hereunder),  (c) the management and liquidation of the Mortgaged  Property if the
Mortgaged Property is acquired in full or partial  satisfaction of the Mortgage,  (d) taxes,  assessments,
water rates,  sewer rates and other charges  which are or may become a lien upon the  Mortgaged  Property,
and Primary Mortgage  Insurance Policy premiums and fire and hazard insurance  coverage,  (e) any expenses
reasonably  sustained  by the  Company  with  respect to the  liquidation  of the  Mortgaged  Property  in
accordance with the terms of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each Mortgage  Loan,  the amount of the annual fee the Purchaser
shall pay to the Company,  which shall,  for a period of one full month,  be equal to  one-twelfth  of the
product of (a) the Servicing Fee Rate and (b) the  outstanding  principal  balance of such Mortgage  Loan.
Such fee  shall be  payable  monthly,  computed  on the  basis of the same  principal  amount  and  period
respecting  which any related  interest  payment on a Mortgage  Loan is computed.  The  obligation  of the
Purchaser to pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely  from,  the
interest  portion of such  Monthly  Payment  collected  by the Company,  or as  otherwise  provided  under
Section  4.05 and in  accordance  with the  Fannie  Mae  Guide(s).  Any fee  payable  to the  Company  for
administrative  services  related to any REO  Property as  described in Section 4.13 shall be payable from
Liquidation Proceeds of the related REO Property.

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect  to  each  Mortgage  Loan,  the  file  retained  by  the  Company
consisting  of originals of all  documents in the Mortgage  File which are not  delivered to the Purchaser
and copies of the Mortgage  Loan  Documents  listed in Exhibit A, the  originals of which are delivered to
the Purchaser or its designee pursuant to Section 2.04.

         Servicing   Officer:   Any  officer  of  the  Company   involved  in,  or  responsible  for,  the
administration  and  servicing  of the Mortgage  Loans whose name appears on a list of servicing  officers
furnished by the Company to the Purchaser upon request, as such list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage Loan as of any date of  determination,  (i) the
principal  balance of such  Mortgage Loan at the Cut-off Date after giving effect to payments of principal
due on or before such date,  whether or not received,  minus (ii) all amounts  previously  distributed  to
the  Purchaser  with respect to the Mortgage  Loan  representing  payments or  recoveries  of principal or
advances in lieu thereof.

         Subservicer:   Any  subservicer   which  is  subservicing   the  Mortgage  Loans  pursuant  to  a
Subservicing Agreement.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing  Agreement:  An  agreement  between the Company and a  Subservicer,  if any, for the
servicing of the Mortgage Loans.

                  Term Sheet:  A  supplemental  agreement in the form  attached  hereto as Exhibit I which
shall be executed  and  delivered by the Company and the  Purchaser to provide for the sale and  servicing
pursuant to the terms of this  Agreement  of the  Mortgage  Loans  listed on Schedule I attached  thereto,
which  supplemental  agreement shall contain certain  specific  information  relating to such sale of such
Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.


                                                ARTICLE II

                         PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                              RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                 BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                   DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         The Company  agrees to sell and the  Purchaser  agrees to purchase the  Mortgage  Loans having an
aggregate Stated  Principal  Balance on the related Cut-off Date set forth in the related Term Sheet in an
amount as set forth in the  Confirmation,  or in such  other  amount  as agreed by the  Purchaser  and the
Company as evidenced by the actual aggregate  Stated  Principal  Balance of the Mortgage Loans accepted by
the  Purchaser on the related  Closing Date,  with  servicing  retained by the Company.  The Company shall
deliver the related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage  Loans to
be purchased  on the related  Closing  Date to the  Purchaser at least two (2) Business  Days prior to the
related  Closing Date. The Mortgage Loans shall be sold pursuant to this  Agreement,  and the related Term
Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as stated in the
Confirmation  (subject to adjustment as provided therein),  multiplied by the Stated Principal Balance, as
of the related  Cut-off Date, of the Mortgage Loan listed on the related  Mortgage Loan Schedule  attached
to the related  Term Sheet,  after  application  of scheduled  payments of principal  due on or before the
related Cut-off Date whether or not collected.

         In addition to the Purchase  Price as described  above,  the Purchaser  shall pay to the Company,
at closing,  accrued  interest on the Stated  Principal  Balance of each  Mortgage  Loan as of the related
Cut-off Date at the Mortgage Loan  Remittance  Rate of each  Mortgage  Loan from the related  Cut-off Date
through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid
on the related Closing Date by wire transfer of immediately available funds.

          Purchaser  shall be entitled to (1) all scheduled  principal due after the related Cut-off Date,
(2) all other recoveries of principal  collected on or after the related Cut-off Date (provided,  however,
that all scheduled  payments of principal  due on or before the related  Cut-off Date and collected by the
Company or any successor  servicer  after the related  Cut-off Date shall belong to the Company),  and (3)
all payments of interest on the Mortgage  Loans net of  applicable  Servicing  Fees (minus that portion of
any such payment  which is allocable to the period prior to the related  Cut-off  Date).  The  outstanding
principal  balance of each Mortgage Loan as of the related  Cut-off Date is determined  after  application
of payments of principal  due on or before the related  Cut-off Date  whether or not  collected,  together
with any  unscheduled  principal  prepayments  collected  prior to the  related  Cut-off  Date;  provided,
however,  that  payments of scheduled  principal  and  interest  prepaid for a Due Date beyond the related
Cut-off Date shall not be applied to the principal  balance as of the related  Cut-off Date.  Such prepaid
amounts shall be the property of the  Purchaser.  The Company shall deposit any such prepaid  amounts into
the Custodial  Account,  which  account is  established  for the benefit of the  Purchaser for  subsequent
remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and  delivery  of each Term Sheet,  the Company  does hereby
agree to directly  service the Mortgage  Loans listed on the related  Mortgage Loan  Schedule  attached to
the related Term Sheet subject to the terms of this  Agreement  and the related Term Sheet.  The rights of
the  Purchaser to receive  payments  with respect to the related  Mortgage  Loans shall be as set forth in
this Agreement.

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed
to the Purchaser,  without recourse,  on a servicing  retained basis, and the Company hereby  acknowledges
that the Purchaser  has, but subject to the terms of this  Agreement  and the related Term Sheet,  all the
right,  title and  interest  of the  Company  in and to the  Mortgage  Loans.  Company  will  deliver  the
Mortgage  Files to the Custodian  designated by Purchaser,  on or before the related  Closing Date, at the
expense  of the  Company.  The  Company  shall  maintain  a  Servicing  File  consisting  of a copy of the
contents of each  Mortgage  File and the originals of the documents in each Mortgage File not delivered to
the  Purchaser.  The Servicing File shall contain all documents  necessary to service the Mortgage  Loans.
The  possession  of each  Servicing  File by the  Company  is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan, and such retention and possession by the Company is in a
custodial  capacity only.  From the related  Closing Date, the ownership of each Mortgage Loan,  including
the Mortgage  Note,  the Mortgage,  the contents of the related  Mortgage  File and all rights,  benefits,
proceeds  and  obligations  arising  therefrom  or  in  connection  therewith,  has  been  vested  in  the
Purchaser.  All  rights  arising  out of the  Mortgage  Loans  including,  but not  limited  to, all funds
received on or in  connection  with the Mortgage  Loans and all records or  documents  with respect to the
Mortgage  Loans  prepared by or which come into the  possession  of the Company shall be received and held
by the  Company  in trust for the  benefit  of the  Purchaser  as the  owner of the  Mortgage  Loans.  Any
portion of the Mortgage Files retained by the Company shall be  appropriately  identified in the Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company
shall  release  its  custody of the  contents  of the  Mortgage  Files  only in  accordance  with  written
instructions  of the  Purchaser,  except  when such  release is required as  incidental  to the  Company's
servicing of the Mortgage  Loans or is in connection  with a repurchase of any Mortgage Loan or Loans with
respect thereto  pursuant to this Agreement and the related Term Sheet,  such written  instructions  shall
not be required.

         Section 2.05       Books and Records.

         The sale of each  Mortgage  Loan shall be  reflected  on the  Company's  balance  sheet and other
financial  statements  as a sale  of  assets  by  the  Company.  The  Company  shall  be  responsible  for
maintaining,  and shall  maintain,  a complete set of books and records for the Mortgage  Loans that shall
be  appropriately  identified in the  Company's  computer  system to clearly  reflect the ownership of the
Mortgage Loan by the Purchaser.  In particular,  the Company shall maintain in its  possession,  available
for  inspection  by the  Purchaser,  or its  designee  and shall  deliver to the  Purchaser  upon  demand,
evidence of compliance with all federal,  state and local laws,  rules and  regulations,  and requirements
of Fannie Mae or FHLMC, as applicable,  including but not limited to  documentation  as to the method used
in  determining  the  applicability  of the  provisions of the Flood  Disaster  Protection Act of 1973, as
amended,  to the  Mortgaged  Property,  documentation  evidencing  insurance  coverage of any  condominium
project as  required  by Fannie Mae or FHLMC,  and  periodic  inspection  reports as  required  by Section
4.13. To the extent that original  documents are not required for purposes of  realization  of Liquidation
Proceeds or Insurance  Proceeds,  documents  maintained  by the Company may be in the form of microfilm or
microfiche.

         The Company  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for
inspection  by any  Purchaser  or its designee the related  Servicing  File during the time the  Purchaser
retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

         In addition to the foregoing,  Company shall provide to any supervisory  agents or examiners that
regulate  Purchaser,  including but not limited to, the OTS, the FDIC and other similar entities,  access,
during normal business hours,  upon reasonable  advance notice to Company and without charge to Company or
such  supervisory  agents or examiners,  to any  documentation  regarding  the Mortgage  Loans that may be
required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The  Company  shall keep at its  servicing  office  books and  records in which,  subject to such
reasonable  regulations  as it may  prescribe,  the Company  shall note  transfers of Mortgage  Loans.  No
transfer of a Mortgage  Loan may be made unless such  transfer  is in  compliance  with the terms  hereof.
For the  purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any person
with  respect to this  Agreement or any  Mortgage  Loan unless a notice of the  transfer of such  Mortgage
Loan has been  delivered to the Company in accordance  with this Section 2.06 and the books and records of
the Company show such person as the owner of the Mortgage Loan.  The Purchaser  may,  subject to the terms
of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,  provided,  however,  that the
transferee  will  not be  deemed  to be a  Purchaser  hereunder  binding  upon  the  Company  unless  such
transferee  shall agree in writing to be bound by the terms of this Agreement and an original  counterpart
of the  instrument of transfer in an Assignment  and  Assumption of this  Agreement  substantially  in the
form of  Exhibit D hereto  executed  by the  transferee  shall have been  delivered  to the  Company.  The
Purchaser  also shall  advise the Company of the  transfer.  Upon receipt of notice of the  transfer,  the
Company  shall  mark its  books and  records  to  reflect  the  ownership  of the  Mortgage  Loans of such
assignee,  and the previous  Purchaser  shall be released from its  obligations  hereunder with respect to
the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser  or its  designee the Mortgage
Loan Documents in accordance  with the terms of this  Agreement and the related Term Sheet.  The documents
enumerated as items (1), (2),  (3), (4), (5), (6), (7), (8), (9) and (16)  (including  those listed in (B)
relating to Co-op Loans) in Exhibit A hereto  shall be  delivered  by the Company to the  Purchaser or its
designee no later than three (3)  Business  Days prior to the related  Closing  Date  pursuant to a bailee
letter  agreement.  All other documents in Exhibit A hereto,  together with all other  documents  executed
in  connection  with the Mortgage Loan that Company may have in its  possession,  shall be retained by the
Company in trust for the  Purchaser.  If the Company cannot  deliver the original  recorded  Mortgage Loan
Documents or the original policy of title insurance,  including riders and  endorsements  thereto,  on the
related  Closing Date,  the Company  shall,  promptly upon receipt  thereof and in any case not later than
180 days from the related  Closing Date,  deliver such original  documents,  including  original  recorded
documents,  to the  Purchaser  or its designee  (unless the Company is delayed in making such  delivery by
reason  of the fact  that  such  documents  shall not have  been  returned  by the  appropriate  recording
office).  If delivery  is not  completed  within 270 days solely due to delays in making such  delivery by
reason of the fact that such documents shall not have been returned by the appropriate  recording  office,
the Company  shall  continue to use its best  efforts to effect  delivery as soon as possible  thereafter,
provided that if such  documents  are not delivered by the 360th day from the date of the related  Closing
Date, the Company shall  repurchase the related  Mortgage Loans at the Repurchase Price in accordance with
Section 3.03 hereof.

         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and
any other  fees in  connection  with the  transfer  of all  original  documents  to the  Purchaser  or its
designee.  Company shall  prepare,  in recordable  form, all  assignments of mortgage  necessary to assign
the Mortgage  Loans to  Purchaser,  or its  designee.  Company  shall be  responsible  for  recording  the
assignments of mortgage.

         Any review by the  Purchaser,  or its  designee,  of the Mortgage  Files shall in no way alter or
reduce the Company's obligations hereunder.

         If the  Purchaser  or its designee  discovers  any defect with  respect to a Mortgage  File,  the
Purchaser  shall,  or shall  cause its  designee  to,  give  written  specification  of such defect to the
Company  which  may be given in the  exception  report or the  certification  delivered  pursuant  to this
Section  2.07,  or otherwise in writing and the Company  shall cure or  repurchase  such  Mortgage Loan in
accordance with Section 3.03.

         The Company shall forward to the Purchaser,  or its designee,  original  documents  evidencing an
assumption,  modification,  consolidation  or extension of any  Mortgage  Loan entered into in  accordance
with Section 4.01 or 6.01 within one week of their execution;  provided,  however,  that the Company shall
provide the  Purchaser,  or its designee,  with a certified  true copy of any such document  submitted for
recordation  within one week of its  execution,  and shall provide the original of any document  submitted
for recordation or a copy of such document  certified by the appropriate  public  recording office to be a
true and complete copy of the original within sixty (60) days of its submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents  to be released  from
Purchaser,  or its designee.  Purchaser  shall,  or shall cause its designee,  upon the written request of
the  Company,  within  ten (10)  Business  Days,  deliver  to the  Company,  any  requested  documentation
previously  delivered to  Purchaser as part of the Mortgage  File,  provided  that such  documentation  is
promptly  returned to Purchaser,  or its designee,  when the Company no longer requires  possession of the
document,  and provided  that during the time that any such  documentation  is held by the  Company,  such
possession  is in  trust  for the  benefit  of  Purchaser.  Company  shall  indemnify  Purchaser,  and its
designee, from and against any and all losses, claims, damages, penalties,  fines, forfeitures,  costs and
expenses  (including  court costs and reasonable  attorney's  fees) resulting from or related to the loss,
damage, or misplacement of any documentation delivered to Company pursuant to this paragraph.

         In addition,  in connection  with the  assignment of any MERS Mortgage  Loan,  the Company agrees
that it will cause,  at its own expense,  the MERS® System to indicate that such Mortgage  Loans have been
assigned by the Company to the Purchaser in accordance  with this Agreement by including (or deleting,  in
the case of Mortgage  Loans which are  repurchased  in  accordance  with this  Agreement) in such computer
files the  information  required by the MERS® System to identify the  Purchaser  of such  Mortgage  Loans.
The Company  further  agrees that it will not alter the  information  referenced  in this  paragraph  with
respect to any Mortgage  Loan during the term of this  Agreement  unless and until such  Mortgage  Loan is
repurchased in accordance with the terms of this Agreement.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control  program that  verifies,  on a regular basis,
the  existence  and  accuracy  of  the  legal  documents,  credit  documents,   property  appraisals,  and
underwriting  decisions.  The program must be capable of evaluating and monitoring the overall  quality of
its loan  production  and  servicing  activities.  The  program is to ensure that the  Mortgage  Loans are
originated and serviced in accordance with prudent mortgage banking  practices and accounting  principles;
guard  against  dishonest,  fraudulent,  or negligent  acts;  and guard  against  errors and  omissions by
officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults

           In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three
months after the related Closing Date, the Company shall remit to the Purchaser an amount equal to the
excess, if any, of the Purchase Price Percentage over par multiplied by the amount of such Principal
Prepayment in full.  Such remittance shall be made by the Company to Purchaser no later than the third
Business Day following receipt of such Principal Prepayment by the Company.

           In the event the first  scheduled  Monthly  Payment  which is due under any Mortgage Loan after
the related  Cut-off  Date is not made  during the month in which such  Monthly  Payment is due,  then not
later than five (5)  Business  Days after  notice to the Company by  Purchaser  (and at  Purchaser's  sole
option),  the Company,  shall repurchase such Mortgage Loan from the Purchaser  pursuant to the repurchase
provisions contained in this Subsection 3.03.

         Section 2.10      Modification  of  Obligations.  Purchaser  may,  without any notice to Company,
extend,  compromise,  renew, release,  change,  modify, adjust or alter, by operation of law or otherwise,
any of the  obligations  of the  Mortgagors  or other  persons  obligated  under a Mortgage  Loan  without
releasing or otherwise  affecting  the  obligations  of Company under this  Agreement,  or with respect to
such  Mortgage  Loan,  except  to  the  extent  Purchaser's  extension,   compromise,   release,   change,
modification,  adjustment,  or  alteration  affects  Company's  ability to collect  the  Mortgage  Loan or
realize on the security of the Mortgage, but then only to the extent such action has such effect.


                                               ARTICLE III

                                    REPRESENTATIONS AND WARRANTIES OF
                            THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and covenants to the Purchaser that, as of the related Closing
Date or as of such date specifically provided herein:

         (a)      The Company is a  corporation,  duly  organized,  validly  existing and in good standing
under the laws of the State of Delaware  and has all  licenses  necessary to carry out its business as now
being conducted,  and is licensed and qualified to transact  business in and is in good standing under the
laws of each state in which any  Mortgaged  Property is located or is otherwise  exempt  under  applicable
law from such  licensing or  qualification  or is otherwise not required  under  applicable  law to effect
such  licensing or  qualification  and no demand for such  licensing or  qualification  has been made upon
such Company by any such state,  and in any event such Company is in compliance  with the laws of any such
state to the extent  necessary to ensure the  enforceability  of each  Mortgage  Loan and the servicing of
the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer  and convey
each Mortgage  Loan, to sell each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into
and consummate all  transactions  contemplated by this Agreement and the related Term Sheet and to conduct
its business as presently conducted,  has duly authorized the execution,  delivery and performance of this
Agreement  and the related  Term Sheet and any  agreements  contemplated  hereby,  has duly  executed  and
delivered this  Agreement and the related Term Sheet,  and any agreements  contemplated  hereby,  and this
Agreement  and  the  related  Term  Sheet  and  each  Assignment  to  the  Purchaser  and  any  agreements
contemplated  hereby,  constitutes  a legal,  valid and binding  obligation  of the  Company,  enforceable
against  it in  accordance  with its  terms,  and all  requisite  corporate  action  has been taken by the
Company to make this  Agreement and the related Term Sheet and all  agreements  contemplated  hereby valid
and binding upon the Company in accordance with their terms;

         (c) Neither the  execution  and delivery of this  Agreement  and the related Term Sheet,  nor the
origination  or purchase of the  Mortgage  Loans by the  Company,  the sale of the  Mortgage  Loans to the
Purchaser,  the consummation of the transactions  contemplated hereby, or the fulfillment of or compliance
with the terms and  conditions of this  Agreement and the related Term Sheet will conflict with any of the
terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict with or
result in a material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or
any agreement or  instrument to which the Company is now a party or by which it is bound,  or constitute a
default or result in an acceleration  under any of the foregoing,  or result in the material  violation of
any law, rule,  regulation,  order, judgment or decree to which the Company or its properties are subject,
or impair the ability of the Purchaser to realize on the Mortgage Loans.

         (d)  There is no  litigation,  suit,  proceeding  or  investigation  pending  or,  to the best of
Company's knowledge,  threatened,  or any order or decree outstanding,  with respect to the Company which,
either in any one instance or in the  aggregate,  is reasonably  likely to have a material  adverse effect
on the sale of the  Mortgage  Loans,  the  execution,  delivery,  performance  or  enforceability  of this
Agreement and the related Term Sheet, or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Company.

         (e) No consent,  approval,  authorization  or order of any court or  governmental  agency or body
is required for the  execution,  delivery and  performance  by the Company of or compliance by the Company
with this  Agreement  or the related  Term Sheet,  or the sale of the  Mortgage  Loans and delivery of the
Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this Agreement
or the related  Term Sheet,  except for  consents,  approvals,  authorizations  and orders which have been
obtained;

         (f) The  consummation  of the  transactions  contemplated  by this  Agreement or the related Term
Sheet is in the ordinary course of business of the Company and Company,  and the transfer,  assignment and
conveyance  of the  Mortgage  Notes and the  Mortgages  by the Company  pursuant to this  Agreement or the
related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in effect in any
applicable jurisdiction;

         (g) The  origination  and  servicing  practices  used by the Company and any prior  originator or
servicer  with  respect  to each  Mortgage  Note and  Mortgage  have  been  legal and in  accordance  with
applicable laws and regulations and the Mortgage Loan Documents,  and in all material  respects proper and
prudent in the mortgage  origination and servicing  business.  Each Mortgage Loan has been serviced in all
material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that
the Company,  on behalf of an investor,  is entitled to collect,  all such payments are in the  possession
of, or under the control of, the Company,  and there exist no  deficiencies  in  connection  therewith for
which  customary  arrangements  for repayment  thereof have not been made.  All escrow  payments have been
collected in full  compliance  with state and federal law and the provisions of the related  Mortgage Note
and  Mortgage.  As to any  Mortgage  Loan  that is the  subject  of an  escrow,  escrow  of  funds  is not
prohibited by applicable law and has been  established  in an amount  sufficient to pay for every escrowed
item that  remains  unpaid and has been  assessed but is not yet due and  payable.  No escrow  deposits or
other  charges or payments due under the  Mortgage  Note have been  capitalized  under any Mortgage or the
related Mortgage Note;

         (h) The Company used no selection  procedures  that  identified  the Mortgage Loans as being less
desirable or valuable  than other  comparable  mortgage  loans in the  Company's  portfolio at the related
Cut-off Date;

         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser as a sale for
reporting and accounting purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an approved  seller/servicer  of  residential  mortgage loans for Fannie Mae,
FHLMC and HUD, with such  facilities,  procedures and personnel  necessary for the sound servicing of such
mortgage loans.  The Company is duly qualified,  licensed,  registered and otherwise  authorized under all
applicable  federal,  state and local laws,  and  regulations,  if applicable,  meets the minimum  capital
requirements  set  forth  by the OCC,  and is in good  standing  to sell  mortgage  loans  to and  service
mortgage  loans for Fannie Mae and FHLMC and no event has  occurred  which  would make  Company  unable to
comply with eligibility requirements or which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe,  nor does it have any cause or reason to believe,  that it
cannot  perform  each and every  covenant  contained  in this  Agreement  or the related  Term Sheet.  The
Company is solvent  and the sale of the  Mortgage  Loans will not cause the  Company to become  insolvent.
The sale of the Mortgage  Loans is not undertaken  with the intent to hinder,  delay or defraud any of the
Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf
of, Company  pursuant to this Agreement or the related Term Sheet or in connection  with the  transactions
contemplated  hereby,  contains or will contain any statement  that is or will be inaccurate or misleading
in any material respect;

         (m)      The  Company  acknowledges  and agrees  that the  Servicing  Fee  represents  reasonable
compensation  for  performing  such  services  and that the entire  Servicing  Fee shall be treated by the
Company,  for accounting and tax purposes,  as compensation  for the servicing and  administration  of the
Mortgage  Loans  pursuant to this  Agreement.  In the opinion of Company,  the  consideration  received by
Company upon the sale of the Mortgage  Loans to Purchaser  under this Agreement and the related Term Sheet
constitutes fair consideration for the Mortgage Loans under current market conditions.

         (n)      Company has  delivered to the  Purchaser  financial  statements  of its parent,  for its
last two complete fiscal years. All such financial  information  fairly presents the pertinent  results of
operations  and financial  position for the period  identified  and has been  prepared in accordance  with
GAAP  consistently  applied  throughout  the periods  involved,  except as set forth in the notes thereto.
There has been no change in the business,  operations,  financial  condition,  properties or assets of the
Company since the date of the Company's  financial  information  that would have a material adverse effect
on its ability to perform its obligations under this Agreement;

         (o)      The Company  has not dealt with any broker,  investment  banker,  agent or other  person
that may be entitled  to any  commission  or  compensation  in  connection  with the sale of the  Mortgage
Loans; and

         (p)      At the time any Mortgage Loan is  registered by the Company with MERS,  the Company will
be a member  of MERS in good  standing,  and will  comply  in all  material  respects  with the  rules and
procedures  of MERS in  connection  with the  servicing  of the MERS  Mortgage  Loans  for as long as such
Mortgage Loans are registered with MERS.

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         References  in  this  Section  to  percentages  of  Mortgage  Loans  refer  in  each  case to the
percentage of the  aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the related  Cut-off
Date, based on the outstanding  Stated Principal  Balances of the Mortgage Loans as of the related Cut-off
Date,  and giving  effect to  scheduled  Monthly  Payments  due on or prior to the related  Cut-off  Date,
whether or not received.  References to percentages of Mortgaged  Properties  refer,  in each case, to the
percentages of expected  aggregate Stated Principal  Balances of the related Mortgage Loans (determined as
described in the preceding sentence).  The Company hereby represents and warrants to the Purchaser,  as to
each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the  related  Term
Sheet is true, complete and correct in all material respects as of the related Cut-Off Date;

         (b)      The  Mortgage  creates  a  valid,  subsisting  and  enforceable  first  lien  or a first
priority  ownership  interest in an estate in fee simple in real  property  securing the related  Mortgage
Note  subject  to  principles  of equity,  bankruptcy,  insolvency  and other laws of general  application
affecting the rights of creditors;

         (c) All payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made
as of the  related  Closing  Date;  the  Mortgage  Loan has not been  dishonored;  there  are no  material
defaults  under the terms of the Mortgage  Loan;  the Company has not advanced its own funds,  or induced,
solicited  or knowingly  received any advance of funds from a party other than the owner of the  Mortgaged
Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the
Mortgage  Loan. As of the related  Closing Date,  all of the Mortgage  Loans will have an actual  interest
paid to date of their related  Cut-off  Date(or later) and will be due for the scheduled  monthly  payment
next succeeding the Cut-off Date (or later), as evidenced by a posting to Company's  servicing  collection
system.  No payment  under any  Mortgage  Loan is  delinquent  as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the
related  Closing Date. For purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any
payment due thereunder was not paid by the Mortgagor in the month such payment was due;

         (d) There are no  defaults  by  Company  in  complying  with the terms of the  Mortgage,  and all
taxes,  governmental  assessments,  insurance  premiums,  water,  sewer and municipal  charges,  leasehold
payments or ground rents which  previously  became due and owing have been paid, or escrow funds have been
established  in an amount  sufficient to pay for every such  escrowed item which remains  unpaid and which
has been assessed but is not yet due and payable;

         (e) The terms of the Mortgage Note and the Mortgage have not been  impaired,  waived,  altered or
modified in any respect,  except by written  instruments  which have been  recorded to the extent any such
recordation is required by law, or,  necessary to protect the interest of the Purchaser.  No instrument of
waiver,  alteration or modification  has been executed except in connection with a modification  agreement
and which  modification  agreement  is part of the Mortgage  File and the terms of which are  reflected in
the related  Mortgage Loan  Schedule,  and no Mortgagor has been released,  in whole or in part,  from the
terms thereof except in connection  with an assumption  agreement and which  assumption  agreement is part
of the Mortgage  File and the terms of which are  reflected in the related  Mortgage  Loan  Schedule;  the
substance of any such waiver,  alteration or  modification  has been approved by the issuer of any related
Primary  Mortgage  Insurance  Policy and title  insurance  policy,  to the extent  required by the related
policies;

         (f) The  Mortgage  Note and the  Mortgage  are not subject to any right of  rescission,  set-off,
counterclaim or defense,  including,  without limitation,  the defense of usury, nor will the operation of
any of the terms of the Mortgage Note or the  Mortgage,  or the exercise of any right  thereunder,  render
the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any right of rescission,
set-off,  counterclaim  or  defense,  including  the  defense of usury,  and no such right of  rescission,
set-off,  counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing
Date the Mortgagor was not a debtor in any state or federal bankruptcy or insolvency proceeding;

         (g) All buildings or other  customarily  insured  improvements  upon the  Mortgaged  Property are
insured by an insurer  acceptable under the Fannie Mae or FHLMC Guides,  against loss by fire,  hazards of
extended  coverage and such other  hazards as are  provided for in the Fannie Mae or FHLMC Guide,  as well
as all  additional  requirements  set forth in Section 4.10 of this  Agreement.  All such standard  hazard
policies are in full force and effect and contain a standard  mortgagee  clause naming the Company and its
successors  in interest  and assigns as loss payee and such clause is still in effect and all premiums due
thereon  have been paid.  If required  by the Flood  Disaster  Protection  Act of 1973,  as  amended,  the
Mortgage Loan is covered by a flood insurance  policy meeting the  requirements of the current  guidelines
of the Federal  Insurance  Administration  which policy conforms to Fannie Mae or FHLMC  requirements,  as
well as all additional  requirements  set forth in Section 4.10 of this Agreement.  Such policy was issued
by an insurer  acceptable  under Fannie Mae or FHLMC  guidelines.  The Mortgage  obligates  the  Mortgagor
thereunder to maintain all such  insurance at the  Mortgagor's  cost and expense,  and on the  Mortgagor's
failure to do so,  authorizes  the holder of the Mortgage to maintain  such  insurance at the  Mortgagor's
cost and expense and to seek  reimbursement  therefor  from the  Mortgagor.  Neither the Company  (nor any
prior  originator  or servicer of any of the Mortgage  Loans) nor any  Mortgagor has engaged in any act or
omission  which has  impaired  or would  impair the  coverage  of any such  policy,  the  benefits  of the
endorsement provided for herein, or the validity and binding effect of either;

         (h) Each  Mortgage Loan  complies  with,  and the Company has complied  with,  applicable  local,
state and federal laws,  regulations and other requirements  including,  without limitation,  usury, equal
credit opportunity,  real estate settlement procedures,  the Federal Truth-In-Lending Act, disclosure laws
and all applicable  predatory and abusive lending laws and consummation of the  transactions  contemplated
hereby,  including  without  limitation,  the receipt of interest by the owner of such Mortgage Loan, will
not involve the  violation of any such laws,  rules or  regulations.  None of the  Mortgage  Loans are (a)
Mortgage  Loans  subject  to 12 CFR Part  226.31,  12 CFR Part  226.32  or  226.34  of  Regulation  Z, the
regulation  implementing  TILA, which implements the Home Ownership and Equity  Protection Act of 1994, as
amended,  or (b) except as may be provided in subparagraph  (c) below,  classified  and/or  defined,  as a
"high cost",  "threshold",  "predatory" "high risk home loan" or "covered" loan (or a similarly classified
loan using  different  terminology  under a law imposing  additional  legal  liability for mortgage  loans
having high interest  rates,  points and or/fees)  under any other state,  federal or local law including,
but not limited to, the States of Georgia,  New York,  North Carolina,  Arkansas,  Kentucky or New Mexico,
or (c) Mortgage  Loans subject to the New Jersey Home Ownership  Security Act of 2002 (the "Act"),  unless
such Mortgage Loan is a (1) "Home Loan" as defined in the Act that is a first lien  Mortgage  Loan,  which
is not a "High  Cost Home Loan" as  defined  in the Act or (2)  "Covered  Home Loan" as defined in the Act
that is a first lien purchase money  Mortgage  Loan,  which is not a High Cost Home Loan under the Act. In
addition  to and  notwithstanding  anything  to the  contrary  herein,  no  Mortgage  Loan for  which  the
Mortgaged  Property  is  located  in New  Jersey  is a Home  Loan as  defined  in the Act that  was  made,
arranged,  or  assigned  by a  person  selling  either a  manufactured  home or home  improvements  to the
Mortgaged  Property or was made by an  originator  to whom the  Mortgagor was referred by any such seller.
Each Mortgage Loan is being (and has been) serviced in accordance  with Accepted  Servicing  Practices and
applicable state and federal laws,  including,  without limitation,  the Federal  Truth-In-Lending Act and
other consumer  protection laws, real estate settlement  procedures,  usury,  equal credit opportunity and
disclosure laws. Company shall maintain in its possession,  available for the Purchaser's  inspection,  as
appropriate,  and shall deliver to the Purchaser or its designee upon demand,  evidence of compliance with
all such requirements;

         (i) The  Mortgage  has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or
rescinded,  and the Mortgaged  Property has not been  released from the lien of the Mortgage,  in whole or
in part  nor  has any  instrument  been  executed  that  would  effect  any  such  release,  cancellation,
subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of any action,
if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor
has the Company waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The  Mortgage  is a valid,  subsisting,  enforceable  and  perfected  first  lien on the
Mortgaged  Property,  including  all  buildings  on the  Mortgaged  Property  and  all  installations  and
mechanical,  electrical,  plumbing,  heating and air conditioning  systems affixed to such buildings,  and
all additions,  alterations and replacements  made at any time with respect to the foregoing  securing the
Mortgage Note's original  principal  balance subject to principles of equity,  bankruptcy,  insolvency and
other laws of general  application  affecting the rights of creditors.  The Mortgage and the Mortgage Note
do not contain any  evidence of any security  interest or other  interest or right  thereto.  Such lien is
free and clear of all adverse claims,  liens and  encumbrances  having priority over the first lien of the
Mortgage  subject only to (1) the lien of  non-delinquent  current real property taxes and assessments not
yet due and payable,  (2)  covenants,  conditions  and  restrictions,  rights of way,  easements and other
matters  of the  public  record as of the date of  recording  which are  acceptable  to  mortgage  lending
institutions  generally  and either (A) which are  referred  to in the  lender's  title  insurance  policy
delivered to the  originator  or otherwise  considered  in the  appraisal  made for the  originator of the
Mortgage  Loan,  or (B) which do not  adversely  affect  the  residential  use or  Appraised  Value of the
Mortgaged  Property as set forth in such  appraisal,  and (3) other matters to which like  properties  are
commonly subject which do not individually or in the aggregate  materially  interfere with the benefits of
the security  intended to be provided by the Mortgage or the use,  enjoyment,  value or  marketability  of
the related Mortgaged Property.  Any security  agreement,  chattel mortgage or equivalent document related
to and  delivered  in  connection  with the Mortgage  Loan  establishes  and creates a valid,  subsisting,
enforceable  and  perfected  first lien and first  priority  security  interest on the property  described
therein, and the Company has the full right to sell and assign the same to the Purchaser;

         (k) The  Mortgage  Note and the related  Mortgage are original and genuine and each is the legal,
valid and binding  obligation of the maker  thereof,  enforceable  in all respects in accordance  with its
terms  subject to  principles  of equity,  bankruptcy,  insolvency  and other laws of general  application
affecting  the rights of  creditors,  and the Company  has taken all action  necessary  to  transfer  such
rights of  enforceability  to the  Purchaser.  All parties to the  Mortgage  Note and the Mortgage had the
legal  capacity to enter into the  Mortgage  Loan and to execute and  deliver  the  Mortgage  Note and the
Mortgage.  The Mortgage  Loan  Documents  are on forms  acceptable  to Fannie Mae and FHLMC.  The Mortgage
Note and the Mortgage have been duly and properly  executed by such parties.  No fraud,  error,  omission,
misrepresentation,  negligence  or similar  occurrence  with respect to a Mortgage Loan has taken place on
the part of Company or the  Mortgagor,  or on the part of any other party  involved in the  origination or
servicing of the Mortgage  Loan.  The proceeds of the Mortgage  Loan have been fully  disbursed  and there
is no requirement for future  advances  thereunder,  and any and all  requirements as to completion of any
on-site or off-site  improvements  and as to disbursements of any escrow funds therefor have been complied
with.  All costs,  fees and expenses  incurred in making or closing the Mortgage Loan and the recording of
the Mortgage  were paid,  and the Mortgagor is not entitled to any refund of any amounts paid or due under
the Mortgage Note or Mortgage;

         (l) The  Company  is the  sole  owner  and  holder  of the  Mortgage  Loan  and the  indebtedness
evidenced by the Mortgage  Note.  Upon the sale of the Mortgage  Loan to the  Purchaser,  the Company will
retain the Mortgage  File or any part thereof with respect  thereto not  delivered to the Purchaser or the
Purchaser's  designee in trust only for the purpose of  servicing  and  supervising  the  servicing of the
Mortgage  Loan.  Immediately  prior to the transfer and  assignment to the  Purchaser,  the Mortgage Loan,
including  the Mortgage Note and the Mortgage,  were not subject to an  assignment,  sale or pledge to any
person  other than  Purchaser,  and the  Company had good and  marketable  title to and was the sole owner
thereof and had full right to transfer and sell the Mortgage Loan to the  Purchaser  free and clear of any
encumbrance,  equity,  lien,  pledge,  charge,  claim or  security  interest  and has the full  right  and
authority  subject to no interest or  participation  of, or agreement  with, any other party,  to sell and
assign the Mortgage Loan pursuant to this  Agreement  and  following  the sale of the Mortgage  Loan,  the
Purchaser will own such Mortgage Loan free and clear of any encumbrance,  equity,  participation interest,
lien,  pledge,  charge,  claim or security  interest.  The  Company  intends to  relinquish  all rights to
possess,  control and monitor the Mortgage  Loan,  except for the purposes of servicing  the Mortgage Loan
as set forth in this  Agreement.  After the related  Closing Date,  the Company will not have any right to
modify or alter the terms of the sale of the Mortgage  Loan and the Company  will not have any  obligation
or right to repurchase the Mortgage Loan or substitute  another Mortgage Loan,  except as provided in this
Agreement, or as otherwise agreed to by the Company and the Purchaser;

         (m)  Each  Mortgage  Loan  is  covered  by an ALTA  lender's  title  insurance  policy  or  other
generally acceptable form of policy or insurance  acceptable to Fannie Mae or FHLMC (including  adjustable
rate  endorsements),  issued by a title  insurer  acceptable  to Fannie Mae or FHLMC and  qualified  to do
business  in  the  jurisdiction  where  the  Mortgaged  Property  is  located,  insuring  (subject  to the
exceptions  contained in (j)(1),  (2) and (3) above) the Company,  its successors  and assigns,  as to the
first  priority  lien of the Mortgage in the original  principal  amount of the Mortgage  Loan and against
any loss by reason of the  invalidity or  unenforceability  of the lien  resulting  from the provisions of
the Mortgage  providing for adjustment in the Mortgage  Interest Rate and Monthly Payment.  Where required
by state law or  regulation,  the  Mortgagor has been given the  opportunity  to choose the carrier of the
required mortgage title insurance.  The Company,  its successors and assigns,  is the sole insured of such
lender's title insurance  policy,  such title insurance  policy has been duly and validly  endorsed to the
Purchaser or the  assignment  to the  Purchaser  of the  Company's  interest  therein does not require the
consent of or notification  to the insurer and such lender's title  insurance  policy is in full force and
effect and will be in full force and effect upon the  consummation  of the  transactions  contemplated  by
this  Agreement.  No claims  have been made under  such  lender's  title  insurance  policy,  and no prior
holder or servicer of the related  Mortgage,  including the Company,  nor any Mortgagor,  has done, by act
or omission, anything which would impair the coverage of such lender's title insurance policy;

         (n)  There is no  default,  breach,  violation  or  event  of  acceleration  existing  under  the
Mortgage  or the related  Mortgage  Note and no event  which,  with the passage of time or with notice and
the  expiration  of any grace or cure  period,  would  constitute  a default,  breach,  violation or event
permitting  acceleration;  and  neither  the  Company,  nor any prior  mortgagee  has waived any  default,
breach, violation or event permitting acceleration;

         (o) There are no  mechanics'  or similar  liens or claims  which have been filed for work,  labor
or material  (and no rights are  outstanding  that under law could give rise to such liens)  affecting the
related  Mortgaged  Property  which  are or may be liens  prior  to or  equal  to the lien of the  related
Mortgage;

         (p)  All  improvements  subject  to  the  Mortgage  which  were  considered  in  determining  the
appraised  value of the  Mortgaged  Property lie wholly  within the  boundaries  and building  restriction
lines of the Mortgaged  Property  (and wholly  within the project with respect to a condominium  unit) and
no  improvements  on adjoining  properties  encroach  upon the Mortgaged  Property  except those which are
insured  against by the title  insurance  policy  referred to in clause (m) above and all  improvements on
the property comply with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage  Loan was  originated  by or for the Company  pursuant to, and conforms  with,
the Company's  underwriting  guidelines  attached as Exhibit H hereto. The Mortgage Loan bears interest at
an  adjustable  rate (if  applicable)  as set forth in the related  Mortgage  Loan  Schedule,  and Monthly
Payments  under  the  Mortgage  Note are due and  payable  on the first day of each  month.  The  Mortgage
contains  the  usual  and  enforceable  provisions  of the  Company  at the  time of  origination  for the
acceleration of the payment of the unpaid principal  amount of the Mortgage Loan if the related  Mortgaged
Property is sold without the prior consent of the mortgagee thereunder;

         (r) The  Mortgaged  Property  is not  subject  to any  material  damage.  At  origination  of the
Mortgage  Loan  there was not,  since  origination  of the  Mortgage  Loan  there has not been,  and there
currently is no proceeding pending for the total or partial  condemnation of the Mortgaged  Property.  The
Company has not received  notification  that any such  proceedings  are  scheduled to commence at a future
date;

         (s) The related  Mortgage  contains  customary and  enforceable  provisions such as to render the
rights and remedies of the holder thereof adequate for the realization  against the Mortgaged  Property of
the benefits of the security provided thereby,  including,  (1) in the case of a Mortgage  designated as a
deed of trust,  by trustee's  sale,  and (2) otherwise by judicial  foreclosure.  There is no homestead or
other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the Mortgaged
Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust,  a trustee,  authorized  and duly  qualified if
required under  applicable  law to act as such,  has been properly  designated and currently so serves and
is named in the  Mortgage,  and no fees or  expenses,  except as may be required by local law, are or will
become  payable by the  Purchaser  to the trustee  under the deed of trust,  except in  connection  with a
trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage File  contains an appraisal of the related  Mortgaged  Property  signed prior to
the final approval of the mortgage loan application by a Qualified  Appraiser who had no interest,  direct
or  indirect,  in  the  Mortgaged  Property  or in any  loan  made  on the  security  thereof,  and  whose
compensation  is not affected by the approval or  disapproval  of the Mortgage Loan, and the appraisal and
appraiser both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI of the Federal  Institutions
Reform,  Recovery,  and  Enforcement  Act of 1989 and the regulations  promulgated  thereunder,  all as in
effect on the date the Mortgage  Loan was  originated.  The  appraisal is in a form  acceptable  to Fannie
Mae or FHLMC;

         (v) All parties  which have had any interest in the  Mortgage,  whether as  mortgagee,  assignee,
pledgee or otherwise,  are (or, during the period in which they held and disposed of such interest,  were)
(A) in compliance  with any and all  applicable  licensing  requirements  of the laws of the state wherein
the Mortgaged  Property is located,  and (B) (1) organized  under the laws of such state, or (2) qualified
to do  business  in such  state,  or (3) federal  savings  and loan  associations  or national  banks or a
Federal Home Loan Bank or savings bank having  principal  offices in such state, or (4) not doing business
in such state;

         (w) The related  Mortgage Note is not and has not been secured by any collateral  except the lien
of the corresponding  Mortgage and the security interest of any applicable  security  agreement or chattel
mortgage referred to above and such collateral does not serve as security for any other obligation;

         (x) The Mortgagor has received and has  executed,  where  applicable,  all  disclosure  materials
required by applicable law with respect to the making of such mortgage loans;

         (y)  The  Mortgage  Loan  does  not  contain  "graduated  payment"  features.   Unless  otherwise
indicated on the related  Mortgage Loan  Schedule,  no Mortgage Loan is subject to a buydown  agreement or
contains any buydown  provision.  With respect to any temporary  Buydown  Mortgage  Loan, the maximum CLTV
is  ninety-five  percent  (95%);  the maximum rate  discount is three percent  (3%),  the maximum  Buydown
Period is three (3) years;  the maximum  increase is one percent  (1%) per year;  with respect to LTV that
is 80.01%  and above,  the  debt-to-income  ratio and  payment  shock are  calculated  at the second  year
Mortgage Interest Rate; with respect to LTV 80.00% and below,  debt-to-income  ratio and payment shock are
calculated  at the first  year  Mortgage  Interest  Rate.  With  respect to each  Mortgage  Loan that is a
Buydown  Mortgage  Loan,  (i) on or before the date of  origination of such Mortgage Loan, the Company and
the  Mortgagor,  or the Company,  the Mortgagor and the seller of the Mortgaged  Property or a third party
entered  into a Buydown  Agreement.  The  Buydown  Agreement  provides  that the  seller of the  Mortgaged
Property (or third party) shall deliver to the Company  temporary  Buydown Funds in an amount equal to the
aggregate  undiscounted  amount of payments that,  when added to the amount the Mortgagor on such Mortgage
Loan is  obligated  to pay on each Due Date in  accordance  with the terms of the  Buydown  Agreement,  is
equal to the full  scheduled  Monthly  Payment due on such  Mortgage  Loan.  The  temporary  Buydown Funds
enable the Mortgagor to qualify for the Buydown  Mortgage Loan.  The effective  interest rate of a Buydown
Mortgage Loan if less than the interest rate set forth in the related  Mortgage Note will increase  within
the Buydown Period as provided in the related Buydown  Agreement so that the effective  interest rate will
be equal to the  interest  rate as set forth in the  related  Mortgage  Note.  The Buydown  Mortgage  Loan
satisfies  the  requirements  of Fannie Mae  guidelines;  (ii) The Mortgage and Mortgage  Note reflect the
permanent  payment terms rather than the payment  terms of the Buydown  Agreement.  The Buydown  Agreement
provides for the payment by the  Mortgagor of the full amount of the Monthly  Payment on any Due Date that
the  Buydown  Funds are  available.  The  Buydown  Funds  were not used to reduce the  original  principal
balance  of the  Mortgage  Loan  or to  increase  the  Appraised  Value  of  the  Mortgage  Property  when
calculating  the  Loan-to-Value  Ratios for  purposes of the  Agreement  and,  if the  Buydown  Funds were
provided by the Seller and if required  under  Fannie Mae and FHLMC  guidelines,  the terms of the Buydown
Agreement  were disclosed to the appraiser of the Mortgaged  Property;  (iii) The Buydown Funds may not be
refunded to the Mortgagor  unless the Mortgagor makes a principal  payment for the outstanding  balance of
the  Mortgage  Loan;  (iv) As of the date of  origination  of the Mortgage  Loan,  the  provisions  of the
related  Buydown  Agreement  complied  with the  requirements  of Fannie Mae and FHLMC  regarding  buydown
agreements.

         (z) The  Mortgagor is not in  bankruptcy  and, the Mortgagor is not insolvent and the Company has
no knowledge of any  circumstances  or conditions  with respect to the Mortgage,  the Mortgaged  Property,
the Mortgagor or the Mortgagor's  credit standing that could  reasonably be expected to cause investors to
regard the Mortgage Loan as an unacceptable investment,  cause the Mortgage Loan to become delinquent,  or
materially adversely affect the value or marketability of the Mortgage Loan;

         (aa)  Principal  payments on the Mortgage  Loan,  other than the  Interest  Only  Mortgage  Loan,
shall  commence  (with  respect to any newly  originated  Mortgage  Loans) or commenced no more than sixty
(60) days after the proceeds of the Mortgage  Loan were  disbursed.  The Mortgage  Loan bears  interest at
the Mortgage  Interest  Rate.  With respect to each  Mortgage  Loan,  the Mortgage  Note is payable on the
first day of each month in Monthly  Payments,  which,  (A) in the case of a fixed rate Mortgage  Loan, are
sufficient  to fully  amortize the original  principal  balance over the original  term thereof and to pay
interest at the related  Mortgage  Interest  Rate,  (B) in the case of an adjustable  rate Mortgage  Loan,
other than the Interest Only Mortgage  Loan,  are changed on each  Adjustment  Date,  and in any case, are
sufficient  to fully  amortize the original  principal  balance over the original  term thereof and to pay
interest at the  related  Mortgage  Interest  Rate and (C) in the case of a Balloon  Loan,  are based on a
fifteen (15) or thirty (30) year amortization  schedule,  as set forth in the related Mortgage Note, and a
final monthly  payment  substantially  greater than the preceding  monthly  payment which is sufficient to
amortize the remaining  principal  balance of the Balloon Loan and to pay interest at the related Mortgage
Interest  Rate.  The  Index  for  each  Adjustable  Rate  Mortgage  Loan  is as  defined  in  the  related
Confirmation  and the Mortgage Loan  Schedule.  The Mortgage Note does not permit  negative  amortization,
unless  otherwise  noted  on the  related  Mortgage  Loan  Schedule.  No  Mortgage  Loan is a  convertible
Mortgage Loan;  (D) in the case of an Interest Only Mortgage  Loan, the monthly  payments on each Interest
Only  Mortgage  Loan  during the  related  interest  only  period is equal to the  product of the  related
Mortgage  Interest  Rate and the  principal  balance of such  Mortgage Loan on the first day of each month
and after such  interest  only  period,  except  with  respect to  Interest  Only  Mortgage  Loan that are
adjustable rate Mortgage Loans,  such Mortgage Loan is payable in equal monthly  installments of principal
and interest;

         (bb)  If  such  Mortgage  Loan  is a  Co-op  Loan,  the  security  instruments  create  a  valid,
enforceable and subsisting first priority  security  interest in the related  cooperative  shares securing
the  related  cooperative  note,  subject  only to (x) the  lien of the  related  cooperative  for  unpaid
assessments  representing  the  Mortgagor's  pro rata share of payments  for a blanket  mortgage,  if any,
current and future real property taxes,  insurance  premiums,  maintenance  fees and other  assessments to
which like  collateral  is commonly  subject and (y) other  matters to which like  collateral  is commonly
subject and which do not materially  interfere with the benefits of the security  intended to be provided;
provided,  however,  that the related proprietary lease for the cooperative  apartment may be subordinated
or otherwise subject to the lien of a mortgage on the cooperative building;


         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg)  (INTENTIONALLY LEFT BLANK)

         (hh) In the event the Mortgage  Loan had an LTV at  origination  greater than 80.00%,  the excess
of the  principal  balance  of the  Mortgage  Loan  over  75.0% of the  Appraised  Value of the  Mortgaged
Property  with  respect  to a  Refinanced  Mortgage  Loan,  or the  lesser of the  Appraised  Value or the
purchase  price of the Mortgaged  Property with respect to a purchase  money  Mortgage Loan was insured as
to payment defaults by a Primary  Mortgage  Insurance  Policy issued by a Qualified  Insurer.  No Mortgage
Loan has an LTV over 95%. All  provisions  of such  Primary  Mortgage  Insurance  Policy have been and are
being complied with,  such policy is in full force and effect,  and all premiums due thereunder  have been
paid. No Mortgage Loan  requires  payment of such  premiums,  in whole or in part,  by the  Purchaser.  No
action,  inaction,  or event has  occurred  and no state of facts  exists  that has, or will result in the
exclusion  from,  denial of, or defense to  coverage.  Any  Mortgage  Loan  subject to a Primary  Mortgage
Insurance Policy obligates the Mortgagor  thereunder to maintain the Primary  Mortgage  Insurance  Policy,
subject to state and federal law, and to pay all premiums and charges in connection  therewith.  No action
has been taken or failed to be taken,  on or prior to the Closing  Date which has  resulted or will result
in an  exclusion  from,  denial of, or defense to coverage  under any Primary  Mortgage  Insurance  Policy
(including,  without  limitation,  any  exclusions,  denials or  defenses  which would limit or reduce the
availability  of the  timely  payment  of the full  amount of the loss  otherwise  due  thereunder  to the
insured) whether arising out of actions,  representations,  errors, omissions, negligence, or fraud of the
Company or the  Mortgagor,  or for any other reason under such  coverage;  The mortgage  interest rate for
the  Mortgage  Loan as set  forth on the  related  Mortgage  Loan  Schedule  is net of any such  insurance
premium.  None of the Mortgage Loans are subject to "lender-paid" mortgage insurance;

         (ii)  The Assignment is in recordable  form and is acceptable for recording  under the laws of
the jurisdiction in which the Mortgaged Property is located;

         (jj)  Unless specified on the related  Mortgage Loan Schedule,  none of the Mortgage Loans are
secured by an interest in a leasehold  estate.  The Mortgaged  Property is located in the state identified
in the related  Mortgage  Loan  Schedule and consists of a single  parcel of real property with a detached
single  family  residence  erected  thereon,  or a  townhouse,  or a two-to  four-family  dwelling,  or an
individual  condominium  unit  in  a  condominium  project,  or  an  individual  unit  in a  planned  unit
development or a de minimis planned unit  development,  provided,  however,  that no residence or dwelling
is a single parcel of real property with a manufactured home not affixed to a permanent  foundation,  or a
mobile home. Any condominium  unit or planned unit  development  conforms with the Company's  underwriting
guidelines.  As of the date of origination,  no portion of any Mortgaged  Property was used for commercial
purposes,  and since the  Origination  Date, no portion of any  Mortgaged  Property has been, or currently
is, used for commercial purposes;

         (kk)  Payments on the  Mortgage  Loan  commenced  no more than sixty (60) days after the funds
were  disbursed in  connection  with the Mortgage  Loan.  The Mortgage Note is payable on the first day of
each month in monthly  installments  of principal (if  applicable) and interest,  which  installments  are
subject to change due to the  adjustments  to the Mortgage  Interest Rate on each  Adjustment  Date,  with
interest  calculated  and  payable in  arrears.  Each of the  Mortgage  Loans will  amortize  fully by the
stated  maturity  date,  over an  original  term of not  more  than  thirty  years  from  commencement  of
amortization;

         (ll)  As of the  Closing  Date of the  Mortgage  Loan,  the  Mortgage  Property  was  lawfully
occupied under  applicable  law, and all  inspections,  licenses and  certificates  required to be made or
issued with respect to all occupied  portions of the  Mortgaged  Property and, with respect to the use and
occupancy  of the same,  including  but not limited to  certificates  of occupancy  and fire  underwriting
certificates, have been made or obtained from the appropriate authorities;

         (mm)  There is no pending action or proceeding  directly  involving the Mortgaged  Property in
which compliance with any environmental  law, rule or regulation is an issue;  Company has no knowledge of
any violation of any  environmental  law, rule or regulation with respect to the Mortgaged  Property;  and
the  Company  has not  received  any notice of any  environmental  hazard on the  Mortgaged  Property  and
nothing  further  remains  to be done to  satisfy  in full all  requirements  of each  such  law,  rule or
regulation constituting a prerequisite to use and enjoyment of said property;

         (nn)  The  Mortgagor  has not notified  the  Company,  and the Company has no knowledge of any
relief requested or allowed to the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)  No  Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to
facilitate the trade-in or exchange of a Mortgaged Property;

         (pp)  The Mortgagor for each Mortgage Loan is a natural person;

         (qq)  [Reserved];

         (rr)  With respect to each Mortgage Loan that has a prepayment penalty feature, each such
prepayment penalty is enforceable and will be enforced by the Company and each prepayment penalty is
permitted pursuant to federal, state and local law. No Mortgage Loan will impose a prepayment penalty
for a term in excess of five years from the date such Mortgage Loan was originated;

         (ss)  With respect to each  Mortgage  Loan either (i) the fair market  value of the  Mortgaged
Property  securing such Mortgage Loan was at least equal to 80 percent of the original  principal  balance
of such  Mortgage  Loan at the time such  Mortgage  Loan was  originated  or (ii) (a) the Mortgage Loan is
only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such  Mortgage  Loan
were used to acquire or to improve or protect the Mortgage  Property.  For the  purposes of the  preceding
sentence,  if the Mortgage Loan has been  significantly  modified other than as a result of a default or a
reasonable  foreseeable  default,  the modified  Mortgage Loan will be viewed as having been originated on
the date of the modification;

         (tt)  The Mortgage  Loan was  originated  by a mortgagee  approved by the Secretary of Housing and
Urban  Development  pursuant  to  sections  203 and 211 of the  National  Housing  Act, a savings and loan
association,  a savings bank, a commercial bank, credit union,  insurance  company or similar  institution
which is supervised and examined by a federal or state authority;

         (uu)  None of the Mortgage  Loans are simple  interest  Mortgage  Loans and none of the  Mortgaged
Properties are timeshares;

         (vv)  All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments
and adjustments of the outstanding principal balance are enforceable, all such adjustments have
been properly made, including the mailing of required notices, and such adjustments do not and will
not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan which has passed
its initial Adjustment Date, Company has performed an audit of the Mortgage Loan to determine
whether all interest rate adjustments have been made in accordance with the terms of the Mortgage
Note and Mortgage;

         (ww)  Each  Mortgage  Note,  each  Mortgage,  each  Assignment  and any other  documents  required
pursuant to this  Agreement  to be delivered to the  Purchaser or its  designee,  or its assignee for each
Mortgage  Loan,  have been,  on or before the related  Closing  Date,  delivered  to the  Purchaser or its
designee, or its assignee;

         (xx)  There is no  Mortgage  Loan that was  originated  on or after  October  1, 2002 and  before
March 7, 2003, which is secured by property located in the State of Georgia;

         (yy)  No proceeds  from any Mortgage Loan were used to finance  single  premium  credit  insurance
policies;

         (zz)  [Reserved];

         (aaa)    The  methodology  used in  underwriting  the  extension of credit for each Mortgage Loan
employs objective  mathematical  principles which relate the borrower's income,  assets and liabilities to
the  proposed  payment and such  underwriting  methodology  does not rely on the extent of the  borrower's
equity in the  collateral as the principal  determining  factor in approving such credit  extension.  Such
underwriting  methodology  confirmed that at the time of origination  (application/approval)  the borrower
had a reasonable ability to make timely payments on the Mortgage Loan;

         (bbb)    With respect to any Mortgage Loan that contains a provision  permitting  imposition of a
premium upon a prepayment prior to maturity:  (i) prior to the loan's origination,  the borrower agreed to
such premium in exchange for a monetary  benefit,  including  but not limited to a rate or fee  reduction,
(ii) prior to the loan's  origination,  the borrower  was offered the option of obtaining a mortgage  loan
that did not  require  payment  of such a  premium,  (iii) the  prepayment  premium  is  disclosed  to the
borrower in the loan  documents  pursuant to  applicable  state and federal law, and (iv)  notwithstanding
any state or federal law to the contrary,  the Servicer  shall not impose such  prepayment  premium in any
instance  when the mortgage  debt is  accelerated  as the result of the  borrower's  default in making the
loan payments;

         (ccc)    No borrower was required to purchase  any credit  life,  disability,  accident or health
insurance  product as a condition of obtaining  the  extension of credit.  No borrower  obtained a prepaid
single-premium  credit  life,  disability,  accident or health  insurance  policy in  connection  with the
origination  of the  Mortgage  Loan;  No proceeds  from any  Mortgage  Loan were used to  purchase  single
premium  credit  insurance  policies as part of the  origination  of, or as a condition  to closing,  such
Mortgage Loan;

         (ddd)    [Reserved],

         (eee) Any  Mortgage  Loan with a Mortgaged  Property in the State of Illinois  complies  with the
Illinois Interest Act, if applicable;

         (fff) With  respect to any Mortgage  Loan  originated  on or after August 1, 2004 and  underlying
the security,  neither the related  Mortgage nor the related Mortgage Note requires the borrower to submit
to  arbitration  to resolve  any  dispute  arising  out of or  relating  in any way to the  mortgage  loan
transaction;

         (ggg) No Mortgage  Loan is secured by Mortgaged  Property in the  Commonwealth  of  Massachusetts
with a loan  application  date on or after  November 7, 2004 that  refinances a mortgage loan that is less
than sixty (60) months old,  unless such Mortgage Loan (1) is on an  investment  property,  (ii) meets the
requirements  set forth in the Code of Massachusetts  Regulation  ("CMR"),  209 CMR 53.04(1)(b),  or (iii)
meets the requirements set forth in the 209 CMR 53.04(1)(c);

         (hhh)  For any Mortgage Loan with the related Mortgaged Property located in State of Texas
which is a second lien and the interest rate is in excess of 10% and where terms of the Mortgage Note
contain a provision for which the Mortgagor may be entitled to prepaid interest upon payoff, no
Mortgagor paid any administrative fees, points, or loan origination fees which would actually result in
any prepaid interest being due the Mortgagor under the terms of the Mortgage Note;

         (iii)   The Company has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 (collectively, the Anti-Money
Laundering Laws").  The Company has established an anti-money laundering compliance program as required
by the Anti-Money Laundering Laws and has conducted the requisite due diligence in connection with the
origination of each Mortgage Loan for the purposes of the Anti-Money Laundering Laws.  The Company
further represents that it takes reasonable efforts to determine whether any Mortgagor appears on any
list of blocked or prohibited parties designated by the U.S. Department of Treasury; and

         (jjj)  If the Mortgage Loan is secured by a long-term residential lease, (1) the terms of such
lease expressly permit the mortgaging of the leasehold estate, the assignment of the lease without the
lessor's consent (or the lessor's consent has been obtained) and the acquisition by the holder of the
Mortgage of the rights of the lessee upon foreclosure or assignment in lieu of foreclosure or provide
the holder of the Mortgage with substantially similar protection (2) the terms of such lease do not (a)
allow the termination thereof upon the lessee's default without the holder of the Mortgage being
entitled to receive written notice of, and opportunity to cure, such default, (b) allow the termination
of a lease in the event of damage or destruction as long as the Mortgage is in existence or (c) prohibit
the holder of the Mortgage from being insured under the hazard insurance policy relating to the
Mortgaged Property (3) the original term of such lease is not less than 15 years (4) the term of such
lease does not terminate earlier than 5 years after the maturity date of the Note and (5) the Mortgaged
Property is located in a jurisdiction in which the use of leasehold estates for residential properties
is a widely-accepted practice.

         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and warranties set forth in Sections 3.01
and 3.02 shall survive the sale of the Mortgage  Loans and delivery of the Mortgage Loan  Documents to the
Purchaser,  or its  designee,  and  shall  inure to the  benefit  of the  Purchaser,  notwithstanding  any
restrictive  or qualified  endorsement on any Mortgage Note or Assignment or the  examination,  or lack of
examination,  of any Mortgage  File.  Upon discovery by either the Company or the Purchaser of a breach of
any of the foregoing  representations  and warranties which materially and adversely  affects the value of
the Mortgage  Loans or the interest of the  Purchaser in any Mortgage  Loan,  the party  discovering  such
breach  shall give  prompt  written  notice to the other.  The  Company  shall have a period of sixty (60)
days from the  earlier of its  discovery  or its  receipt  of notice of any such  breach  within  which to
correct or cure such  breach.  The  Company  hereby  covenants  and agrees  that if any such breach is not
corrected or cured within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not
later than ninety (90) days of its  discovery  or its receipt of notice of such  breach,  repurchase  such
Mortgage Loan at the  Repurchase  Price or, with the  Purchaser's  prior consent and at  Purchaser's  sole
option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall  involve
any  representation  or warranty set forth in Section 3.01, and such breach is not cured within sixty (60)
days of the earlier of either  discovery  by or notice to the Company of such breach,  all Mortgage  Loans
shall,  at the option of the Purchaser,  be repurchased by the Company at the Repurchase  Price.  Any such
repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to Purchaser in the
amount of the Repurchase Price.

         If the Company is required to repurchase  any Mortgage  Loan  pursuant to this Section 3.03,  the
Company may, with the Purchaser's  prior consent and at Purchaser's  sole option,  within ninety (90) days
from the related  Closing Date,  remove such defective  Mortgage Loan from the terms of this Agreement and
substitute  another  mortgage  loan  for  such  defective  Mortgage  Loan,  in lieu of  repurchasing  such
defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted  Loans will comply with the  representations  and warranties set forth in this Agreement as of
the substitution date

         The Company  shall amend the related  Mortgage  Loan  Schedule to reflect the  withdrawal  of the
removed  Mortgage  Loan  from  this  Agreement  and the  substitution  of such  substitute  Mortgage  Loan
therefor.  Upon such  amendment,  the Purchaser shall review the Mortgage File delivered to it relating to
the substitute  Mortgage  Loan. In the event of such a  substitution,  accrued  interest on the substitute
Mortgage Loan for the month in which the  substitution  occurs and any Principal  Prepayments made thereon
during  such month shall be the  property of the  Purchaser  and  accrued  interest  for such month on the
Mortgage Loan for which the  substitution is made and any Principal  Prepayments  made thereon during such
month shall be the property of the Company.  The  principal  payment on a substitute  Mortgage Loan due on
the Due Date in the month of substitution  shall be the property of the Company and the principal  payment
on the  Mortgage  Loan for which the  substitution  is made due on such date shall be the  property of the
Purchaser.

         For any month in which the Company is permitted to  substitute  one or more  substitute  Mortgage
Loans,  the Company will  determine the amount (if any) by which the aggregate  Stated  Principal  Balance
(after  application of the principal  portion of all scheduled  payments due in the month of substitution)
of all the  substitute  Mortgage  Loans in the month of  substitution  is less then the  aggregate  Stated
Principal  Balance (after  application of the principal  portion of the scheduled payment due in the month
of  substitution)  of the  such  replaced  Mortgage  Loan.  An  amount  equal  to the  aggregate  of  such
deficiencies  described in the  preceding  sentence for any  Remittance  Date shall be deposited  into the
Custodial  Account by the Company on the related  Determination  Date in the month  following the calendar
month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the Company set forth in this Section 3.03
to cure,  repurchase or substitute for a defective  Mortgage Loan, and to indemnify  Purchaser pursuant to
Section  8.01,  constitute  the sole  remedies  of the  Purchaser  respecting  a breach  of the  foregoing
representations  and  warranties.  If the  Company  fails to  repurchase  or  substitute  for a  defective
Mortgage  Loan in  accordance  with this  Section  3.03,  or fails to cure a  defective  Mortgage  Loan to
Purchaser's  reasonable  satisfaction  in accordance  with this Section  3.03,  or to indemnify  Purchaser
pursuant to Section 8.01,  that failure  shall be an Event of Default and the Purchaser  shall be entitled
to pursue all remedies  available in this  Agreement as a result  thereof.  No provision of this paragraph
shall affect the rights of the Purchaser to terminate this  Agreement for cause,  as set forth in Sections
10.01 and 11.01.

         Any  cause of  action  against  the  Company  relating  to or  arising  out of the  breach of any
representations  and  warranties  made in Sections 3.01 and 3.02 shall accrue as to any Mortgage Loan upon
(i) the  earlier of  discovery  of such breach by the Company or notice  thereof by the  Purchaser  to the
Company,  (ii) failure by the Company to cure such breach or  repurchase  such  Mortgage Loan as specified
above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage Loan is held by a REMIC,  notwithstanding  any contrary  provision
of this  Agreement,  with respect to any Mortgage Loan that is not in default or as to which no default is
imminent,  no substitution  pursuant to Subsection 3.03 shall be made after the applicable  REMIC's "start
up day" (as  defined in Section  860G(a) (9) of the Code),  unless the Company has  obtained an Opinion of
Counsel  to the  effect  that  such  substitution  will  not (i)  result  in the  imposition  of  taxes on
"prohibited  transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject
the REMIC to tax, or (ii) cause the REMIC to fail to qualify as a REMIC at any time.

         If pursuant to the foregoing  provisions  the Company  repurchases a Mortgage Loan that is a MERS
Mortgage  Loan,  the  Company  shall  either (a) cause MERS to execute and  deliver an  assignment  of the
Mortgage  in  recordable  form to  transfer  the  Mortgage  from MERS to the  Company and shall cause such
Mortgage  to be  removed  from  registration  on the  MERS®  System in  accordance  with  MERS'  rules and
regulations  or (b) cause MERS to designate on the MERS®  System the Company as the  beneficial  holder of
such Mortgage Loan.

         Section 3.04      Representations and Warranties of the Purchaser.

         The  Purchaser  represents,  warrants  and  convenants  to the  Company  that,  as of the related
Closing Date or as of such date specifically provided herein:

         (a)      The Purchaser is a corporation,  dully organized  validly  existing and in good standing
under the laws of the State of Delaware  and is qualified  to transact  business  in, is in good  standing
under the laws of, and  possesses  all licenses  necessary  for the conduct of its business in, each state
in which any Mortgaged  Property is located or is otherwise  except or not required  under  applicable law
to effect such qualification or license;

         (b)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase
each  Mortgage  Loan  pursuant to this  Agreement  and the related Term Sheet and to execute,  deliver and
perform,  and to enter  into and  consummate  all  transactions  contemplated  by this  Agreement  and the
related  Term  Sheet  and to  conduct  its  business  as  presently  conducted,  has duly  authorized  the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and
delivered this Agreement and the related Term Sheet;

         (c)      None of the  execution and delivery of this  Agreement  and the related Term Sheet,  the
purchase  of the  Mortgage  Loans,  the  consummation  of the  transactions  contemplated  hereby,  or the
fulfillment  of or compliance  with the terms and  conditions of this Agreement and the related Term Sheet
will conflict with any of the terms,  conditions  or provisions of the  Purchaser's  charter or by-laws or
materially  conflict with or result in a material breach of any of the terms,  conditions or provisions of
any legal  restriction  or any  agreement or  instrument to which the Purchaser is now a party or by which
it is bound,  or constitute a default or result in an acceleration  under any of the foregoing,  or result
in the material violation of any law, rule,  regulation,  order, judgment or decree to which the Purchaser
or its property is subject;

         (d)      There is no litigation pending or to the best of the Purchaser's  knowledge,  threatened
with  respect  to the  Purchaser  which is  reasonably  likely to have a  material  adverse  effect on the
purchase of the related Mortgage Loans, the execution,  delivery or  enforceability  of this Agreement and
the related Term Sheet, or which is reasonably  likely to have a material  adverse effect on the financial
condition of the Purchaser;

         (e)      No consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the  execution,  delivery and  performance  by the  Purchaser of or compliance by the
Purchaser  with this  Agreement  and the related Term Sheet,  the  purchase of the  Mortgage  Loans or the
consummation  of the  transactions  contemplated  by this  Agreement and the related Term Sheet except for
consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated  by this Agreement and the related
Term Sheet is in the ordinary course of business of the Purchaser;

         (h)      The  Purchaser  will treat the  purchase  of the  Mortgage  Loans from the  Company as a
purchase for reporting, tax and accounting purposes; and

         (i)      The Purchaser  does not believe,  nor does it have any cause or reason to believe,  that
it cannot perform each and every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless  against any claims,  proceedings,
losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,
judgments,  and other costs and expenses  resulting from a breach by the Purchaser of the  representations
and  warranties  contained in this Section 3.04. It is understood  and agreed that the  obligations of the
Purchaser set forth in this Section 3.04 to indemnify the Company as provided  herein  constitute the sole
remedies of the Company respecting a breach of the foregoing representations and warranties.


                                                ARTICLE IV

                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract servicer,  shall service and administer the Mortgage Loans
in accordance with this Agreement and the related Term Sheet and with Accepted  Servicing  Practices,  and
shall  have full  power  and  authority,  acting  alone,  to do or cause to be done any and all  things in
connection  with such servicing and  administration  which the Company may deem necessary or desirable and
consistent  with the terms of this  Agreement  and the  related  Term  Sheet and with  Accepted  Servicing
Practices  and  exercise  the same care that it  customarily  employs for its own  account.  Except as set
forth in this  Agreement  and the related Term Sheet,  the Company  shall  service the  Mortgage  Loans in
strict  compliance  with the servicing  provisions of the Fannie Mae Guides  (special  servicing  option),
which  include,  but are not limited to,  provisions  regarding the  liquidation  of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges, the maintenance
of hazard  insurance with a Qualified  Insurer,  the  maintenance of mortgage  impairment  insurance,  the
maintenance  of  fidelity  bond and  errors and  omissions  insurance,  inspections,  the  restoration  of
Mortgaged Property,  the maintenance of Primary Mortgage Insurance Policies,  insurance claims, the title,
management  and  disposition  of REO  Property,  permitted  withdrawals  with  respect  to  REO  Property,
liquidation reports,  and reports of foreclosures and abandonments of Mortgaged Property,  the transfer of
Mortgaged  Property,  the release of Mortgage  Files,  annual  statements,  and examination of records and
facilities.  In the event of any  conflict,  inconsistency  or  discrepancy  between any of the  servicing
provisions  of this  Agreement  and the  related  Term Sheet and any of the  servicing  provisions  of the
Fannie Mae Guides,  the  provisions  of this  Agreement  and the related  Term Sheet shall  control and be
binding upon the Purchaser and the Company.

         Consistent  with the terms of this  Agreement and the related Term Sheet,  the Company may waive,
modify or vary any term of any  Mortgage  Loan or consent to the  postponement  of any such term or in any
manner grant  indulgence to any Mortgagor if in the Company's  reasonable and prudent  determination  such
waiver,  modification,  postponement or indulgence is not materially  adverse to the Purchaser,  provided,
however,  that unless the Company has obtained the prior  written  consent of the  Purchaser,  the Company
shall not  permit any  modification  with  respect to any  Mortgage  Loan that would  change the  Mortgage
Interest  Rate,  defer for more than ninety days or forgive any payment of principal  or interest,  reduce
or increase the  outstanding  principal  balance  (except for actual  payments of principal) or change the
final  maturity date on such Mortgage  Loan. In the event of any such  modification  which has been agreed
to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments on any
Mortgage Loan, the Company shall,  on the Business Day  immediately  preceding the Remittance  Date in any
month in which any such  principal  or  interest  payment  has been  deferred,  deposit  in the  Custodial
Account from its own funds,  in accordance  with Section  4.04,  the  difference  between (a) such month's
principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance
of such  Mortgage  Loan and (b) the  amount  paid by the  Mortgagor.  The  Company  shall be  entitled  to
reimbursement  for such  advances to the same extent as for all other  advances  pursuant to Section 4.05.
Without  limiting the generality of the foregoing,  the Company shall continue,  and is hereby  authorized
and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,  or of
partial or full release,  discharge  and all other  comparable  instruments,  with respect to the Mortgage
Loans and with respect to the Mortgaged Properties.  Notwithstanding  anything herein to the contrary, the
Company may not enter into a  forbearance  agreement or similar  arrangement  with respect to any Mortgage
Loan which term  exceeds 12 months in duration.  Any such  agreement  shall be approved by Purchaser  and,
if required,  by the Primary Mortgage Insurance Policy insurer, if required.  Any other loss mitigation or
workout  alternatives,  such as  short  sales or deeds in lieu of  foreclosure,  shall be  subject  to the
approval of the Purchaser and the Primary Mortgage Insurance Policy insurer if applicable.

         Notwithstanding  anything  in this  Agreement  to the  contrary,  if any  Mortgage  Loan  becomes
subject to a Pass-Through  Transfer,  the Company (a) with respect to such Mortgage Loan, shall not permit
any modification  with respect to such Mortgage Loan that would change the Mortgage  Interest Rate and (b)
shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such default is, in
the  judgment  of the  Company,  reasonably  foreseeable)  make or  permit  any  modification,  waiver  or
amendment of any term of such  Mortgage  Loan that would both (i) effect an exchange or reissuance of such
Mortgage Loan under Section 1001 of the Code (or Treasury  regulations  promulgated  thereunder)  and (ii)
cause any REMIC to fail to qualify as a REMIC under the Code or the  imposition of any tax on  "prohibited
transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking  any  action  with  respect  to the  Mortgage  Loans  subject  to a  Pass-Through
Transfer,  which is not  contemplated  under the  terms of this  Agreement,  the  Company  will  obtain an
Opinion of Counsel  acceptable to the trustee in such  Pass-Through  Transfer with respect to whether such
action could result in the  imposition  of a tax upon any REMIC  (including  but not limited to the tax on
prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on  contributions  to a
REMIC set forth in Section  860G(d) of the  Code)(either  such event,  an "Adverse REMIC Event"),  and the
Company  shall not take any such  actions  as to which it has been  advised  that an Adverse  REMIC  Event
could occur.

         The  Company  shall not permit the  creation  of any  "interests"  (within the meaning of Section
860G of the Code) in any REMIC.  The Company  shall not enter into any  arrangement  by which a REMIC will
receive a fee or other  compensation  for  services  nor permit a REMIC to receive  any income from assets
other than "qualified  mortgages" as defined in Section 860G(a)(3) of the Code or "permitted  investments"
as defined in Section 860G(a)(5) of the Code.

         In servicing and  administering  the Mortgage Loans, the Company shall employ Accepted  Servicing
Practices,  giving due consideration to the Purchaser's  reliance on the Company.  Unless a different time
period is stated in this  Agreement  or the related  Term Sheet,  Purchaser  shall be deemed to have given
consent in connection with a particular matter if Purchaser does not  affirmatively  grant or deny consent
within five (5) Business Days from the date Purchaser  receives a second  written  request for consent for
such matter from Company as servicer.

         The Mortgage Loans may be  subserviced  by a Subservicer  on behalf of the Company  provided that
the  Subservicer  is an entity that engages in the business of servicing  loans,  and in either case shall
be authorized to transact  business,  and licensed to service mortgage loans, in the state or states where
the  related  Mortgaged  Properties  it is to  service  are  situated,  if and to the extent  required  by
applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing
Agreement,  and in  either  case  shall  be a FHLMC or  Fannie  Mae  approved  mortgage  servicer  in good
standing,  and no event has occurred,  including but not limited to a change in insurance coverage,  which
would make it unable to comply with the  eligibility  requirements  for  lenders  imposed by Fannie Mae or
for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification to Fannie Mae
or FHLMC. In addition,  each Subservicer will obtain and preserve its  qualifications  to do business as a
foreign  corporation  and its  licenses to service  mortgage  loans,  in each  jurisdiction  in which such
qualifications  and/or  licenses are or shall be necessary to protect the validity and  enforceability  of
this  Agreement,  or any of the Mortgage  Loans and to perform or cause to be  performed  its duties under
the  related  Subservicing  Agreement.  The Company  may  perform  any of its  servicing  responsibilities
hereunder or may cause the Subservicer to perform any such servicing  responsibilities  on its behalf, but
the use by the  Company of the  Subservicer  shall not release  the  Company  from any of its  obligations
hereunder  and  the  Company  shall  remain  responsible  hereunder  for all  acts  and  omissions  of the
Subservicer  as fully as if such acts and omissions  were those of the Company.  The Company shall pay all
fees and expenses of the Subservicer  from its own funds, and the  Subservicer's  fee shall not exceed the
Servicing  Fee.  Company  shall  notify  Purchaser  promptly  in  writing  upon  the  appointment  of  any
Subservicer.

         At the cost and expense of the Company,  without any right of  reimbursement  from the  Custodial
Account,  the Company shall be entitled to terminate the rights and  responsibilities  of the  Subservicer
and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer  meeting the
requirements  in the  preceding  paragraph,  provided,  however,  that nothing  contained  herein shall be
deemed to prevent or prohibit the Company,  at the Company's option,  from electing to service the related
Mortgage Loans itself.  In the event that the Company's  responsibilities  and duties under this Agreement
are terminated  pursuant to Section 4.13,  8.04, 9.01 or 10.01 and if requested to do so by the Purchaser,
the  Company  shall  at its own  cost  and  expense  terminate  the  rights  and  responsibilities  of the
Subservicer  effective  as of the date of  termination  of the  Company.  The Company  shall pay all fees,
expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer
from the Company's own funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements
between the Company and the  Subservicer or any reference  herein to actions taken through the Subservicer
or  otherwise,  the  Company  shall not be  relieved  of its  obligations  to the  Purchaser  and shall be
obligated to the same extent and under the same terms and  conditions  as if it alone were  servicing  and
administering  the  Mortgage  Loans.  The Company  shall be entitled to enter into an  agreement  with the
Subservicer  for  indemnification  of the  Company  by the  Subservicer  and  nothing  contained  in  this
Agreement  shall be deemed to limit or modify such  indemnification.  The Company will  indemnify and hold
Purchaser  harmless  from any loss,  liability  or  expense  arising  out of its use of a  Subservicer  to
perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement  and any other  transactions  or services  relating to the  Mortgage
Loans involving the Subservicer  shall be deemed to be between the Subservicer and Company alone,  and the
Purchaser shall have no obligations,  duties or liabilities  with respect to the Subservicer  including no
obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.  For purposes of
distributions  and  advances by the Company  pursuant to this  Agreement,  the Company  shall be deemed to
have received a payment on a Mortgage Loan when the Subservicer has received such payment.

         The Company will  transmit  full-file  credit  reporting  data for each Mortgage Loan pursuant to
the Fannie Mae Selling Guide and that for each Mortgage  Loan,  the Company  agrees it shall report one of
the following  statuses each month as follows:  new origination,  current,  delinquent (30-, 60-, 90-days,
etc.), foreclosed, or charged-off.

Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date  hereof  until the date each  Mortgage  Loan  ceases to be subject to
this Agreement,  the Company will proceed  diligently to collect all payments due under each Mortgage Loan
when the same shall become due and payable and shall,  to the extent such  procedures  shall be consistent
with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any related Primary
Mortgage  Insurance  Policy,  follow such  collection  procedures  as it follows  with respect to mortgage
loans  comparable  to the  Mortgage  Loans and held for its own  account.  Further,  the Company will take
special care in  ascertaining  and  estimating  annual  escrow  payments,  and all other  charges that, as
provided  in the  Mortgage,  will  become  due  and  payable,  so that  the  installments  payable  by the
Mortgagors will be sufficient to pay such charges as and when they become due and payable.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the  procedures  that the Company would
use in servicing loans for its own account,  consistent  with Accepted  Servicing  Practices,  any Primary
Mortgage  Insurance  Policies  and the  best  interest  of  Purchaser,  to  foreclose  upon  or  otherwise
comparably  convert the  ownership of  properties  securing  such of the  Mortgage  Loans as come into and
continue  in  default  and as to  which  no  satisfactory  arrangements  can be  made  for  collection  of
delinquent  payments  pursuant to Section  4.01.  . Loan shall be  demanded  within 90 days of default for
Mortgaged  Properties  for which no  satisfactory  arrangements  can be made for  collection of delinquent
payments,  subject to state and federal law and regulation.  Foreclosure or comparable  proceedings  shall
be  initiated  within one hundred  twenty  (120) days of default  for  Mortgaged  Properties  for which no
satisfactory  arrangements  can be made for  collection  of  delinquent  payments,  subject  to state  and
federal law and  regulation.  In the event any payment  due under any  Mortgage  Loan is not paid when the
same  becomes  due and  payable,  or in the event the  Mortgagor  fails to perform  any other  covenant or
obligation  under the Mortgage Loan and such failure  continues  beyond any applicable  grace period,  the
Company  will  proceed  diligently  to collect  all  payments  due and shall take such  action,  including
commencing  foreclosure,  as it shall  reasonably  deem to be in the best  interests of the Purchaser in a
manner  consistent  with Accepted  Servicing  Practices,  subject to state and federal law and regulation.
The Company  shall use its best efforts to realize upon  defaulted  Mortgage  Loans in such manner as will
maximize  the receipt of  principal  and  interest by the  Purchaser,  taking  into  account,  among other
things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions  that, in any
case in which a Mortgaged  Property  shall have  suffered  damage,  the  Company  shall not be required to
expend its own funds toward the  restoration of such property  unless it shall determine in its discretion
(i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Purchaser  after  reimbursement  to  itself  for  such  expenses,  and (ii)  that  such  expenses  will be
recoverable by the Company through Insurance  Proceeds or Liquidation  Proceeds from the related Mortgaged
Property,  as  contemplated  in Section  4.05.  Company  shall  obtain  prior  approval of Purchaser as to
repair  or  restoration  expenses  in excess of ten  thousand  dollars  ($10,000).  The  Company  shall be
responsible  for all costs and expenses  incurred by it in any such  proceedings  or functions;  provided,
however,  that it shall be entitled to reimbursement  thereof from the related  property,  as contemplated
in Section  4.05.  Notwithstanding  anything  to the  contrary  contained  herein,  in  connection  with a
foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  in the event the Company  has  reasonable
cause to believe that a Mortgaged  Property is  contaminated  by hazardous or toxic  substances or wastes,
or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged Property,
such an  inspection  or review is to be conducted by a qualified  inspector  at the  Purchaser's  expense.
Upon  completion of the  inspection,  the Company  shall  promptly  provide the  Purchaser  with a written
report  of the  environmental  inspection.  After  reviewing  the  environmental  inspection  report,  the
Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.

         Notwithstanding   anything  to  the  contrary   contained  herein,  the  Purchaser  may,  at  the
Purchaser's  sole option,  terminate  the Company as servicer of any Mortgage  Loan which  becomes  ninety
(90) days or  greater  delinquent  in payment  of a  scheduled  Monthly  Payment,  without  payment of any
termination fee with respect thereto,  provided that the Company shall on the date said termination  takes
effect be reimbursed for any  unreimbursed  advances of the Company's  funds made pursuant to Section 5.03
and any  unreimbursed  Servicing  Advances and  Servicing  Fees in each case relating to the Mortgage Loan
underlying such  delinquent  Mortgage Loan  notwithstanding  anything to the contrary set forth in Section
4.05.  In the event of any such  termination,  the  provisions of Section 11.01 hereof shall apply to said
termination and the transfer of servicing  responsibilities  with respect to such delinquent Mortgage Loan
to the Purchaser or its designee.

         In the event that a Mortgage  Loan  becomes  part of a REMIC,  and  becomes  REO  Property,  such
property shall be disposed of by the Company,  with the consent of Purchaser as required  pursuant to this
Agreement,  before the close of the third  taxable year  following  the taxable year in which the Mortgage
Loan became an REO  Property,  unless the Company  provides to the trustee  under such REMIC an opinion of
counsel to the effect that the holding of such REO Property  subsequent  to the close of the third taxable
year  following  the taxable year in which the Mortgage  Loan became an REO  Property,  will not result in
the  imposition  of taxes on  "prohibited  transactions"  as defined in Section 860F of the Code, or cause
the  transaction  to fail to qualify as a REMIC at any time that  certificates  are  outstanding.  Company
shall manage, conserve,  protect and operate each such REO Property for the certificateholders  solely for
the purpose of its prompt  disposition  and sale in a manner which does not cause such property to fail to
qualify as "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net
income from  foreclosure  property"  which is subject to taxation under the REMIC  provisions of the Code.
Pursuant  to its  efforts to sell such  property,  the  Company  shall  either  itself or through an agent
selected by Company,  protect and  conserve  such  property in the same manner and to such an extent as is
customary in the locality  where such  property is located.  Additionally,  Company  shall perform the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.

         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage
Loan  separate  and apart from any of its own funds and general  assets and shall  establish  and maintain
one or more Custodial  Accounts.  The Custodial Account shall be an Eligible  Account.  Funds deposited in
the  Custodial  Account,  which  shall be  deposited  within  24 hours of  receipt,  shall at all times be
insured by the FDIC up to the FDIC  insurance  limits,  or must be invested in Permitted  Investments  for
the benefit of the Purchaser.  Funds deposited in the Custodial  Account may be drawn on by the Company in
accordance  with  Section  4.05.  The  creation of any  Custodial  Account  shall be evidenced by a letter
agreement  in the form  shown in  Exhibit  B  hereto.  The  original  of such  letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The Company  shall  deposit in the  Custodial  Account on a daily basis,  and retain  therein the
following  payments and collections  received or made by it subsequent to the Cut-off Date, or received by
it prior to the  Cut-off  Date but  allocable  to a period  subsequent  thereto,  other than in respect of
principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i) all payments on account of principal,  including Principal Prepayments,  on the Mortgage
Loans;

         (ii) all payments on account of interest on the  Mortgage  Loans  adjusted to the  Mortgage  Loan
Remittance Rate;

         (iii) all Liquidation Proceeds;

         (iv) any amounts  required to be  deposited  by the Company in  connection  with any REO Property
pursuant to Section  4.13 and in  connection  therewith,  the Company  shall  provide the  Purchaser  with
written detail itemizing all of such amounts;

         (v) all  Insurance  Proceeds  including  amounts  required to be  deposited  pursuant to Sections
4.08,  4.10 and 4.11,  other than proceeds to be held in the Escrow Account and applied to the restoration
or repair of the Mortgaged  Property or released to the Mortgagor in  accordance  with Accepted  Servicing
Practices, the Mortgage Loan Documents or applicable law;

         (vi) all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to the
Mortgagor in accordance with Accepted Servicing Practices, the loan documents or applicable law;

         (vii) any Monthly Advances;

         (viii)  with  respect to each full or  partial  Principal  Prepayment,  any  Prepayment  Interest
Shortfalls,  to the extent of the Company's  aggregate  Servicing Fee received with respect to the related
Prepayment Period;

         (ix) any amounts  required to be deposited by the Company  pursuant to Section 4.10 in connection
with the deductible  clause in any blanket hazard  insurance  policy,  such deposit shall be made from the
Company's own funds, without reimbursement therefor; and

         (x) any amounts  required to be  deposited in the  Custodial  Account  pursuant to Section  4.01,
4.13 or 6.02.

                  The foregoing  requirements for deposit in the Custodial Account shall be exclusive,  it
being  understood  and agreed that,  without  limiting the  generality of the  foregoing,  payments in the
nature of late payment charges and assumption  fees, to the extent  permitted by Section 6.01, need not be
deposited  by the  Company  in the  Custodial  Account.  Any  interest  paid  on  funds  deposited  in the
Custodial  Account by the  depository  institution  shall  accrue to the  benefit of the  Company  and the
Company shall be entitled to retain and withdraw such  interest  from the  Custodial  Account  pursuant to
Section  4.05 (iv).  The  Purchaser  shall not be  responsible  for any losses  suffered  with  respect to
investment of funds in the Custodial Account.

         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company  may,  from time to time,  withdraw  from the  Custodial  Account  for the  following
purposes:

         (i)      to make  payments to the  Purchaser  in the amounts  and in the manner  provided  for in
Section 5.01;

         (ii) to reimburse itself for Monthly  Advances,  the Company's right to reimburse itself pursuant
to this  subclause  (ii) being limited to amounts  received on the related  Mortgage Loan which  represent
late  collections (net of the related  Servicing Fees) of principal  and/or interest  respecting which any
such advance was made, it being  understood that, in the case of such  reimbursement,  the Company's right
thereto  shall be prior to the rights of the  Purchaser,  except  that,  where the  Company is required to
repurchase a Mortgage Loan,  pursuant to Section 3.03, the Company's right to such reimbursement  shall be
subsequent  to the payment to the  Purchaser  of the  Repurchase  Price  pursuant to such  Section and all
other amounts required to be paid to the Purchaser with respect to such Mortgage Loan;

         (iii) to reimburse itself for unreimbursed  Servicing  Advances and any unpaid Servicing  Fees(or
REO  administration  fees described in Section 4.13),  the Company's right to reimburse itself pursuant to
this  subclause  (iii)  with  respect  to any  Mortgage  Loan  being  limited  to  related  proceeds  from
Liquidation  Proceeds,  Condemnation  Proceeds  and  Insurance  Proceeds in  accordance  with the relevant
provisions of the Fannie Mae Guides or as otherwise  set forth in this  Agreement;  any recovery  shall be
made upon liquidation of the REO Property;

         (iv)     to pay to  itself  as part of its  servicing  compensation  (a) any  interest  earned on
funds in the Custodial  Account (all such interest to be withdrawn  monthly not later than each Remittance
Date),  and (b) the  Servicing  Fee from that  portion of any  payment or  recovery  as to  interest  with
respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each Mortgage Loan that has been  repurchased  pursuant
to Section  3.03 all  amounts  received  thereon and not  distributed  as of the date on which the related
repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company; and

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage
Loan which  constitute  Escrow  Payments  separate and apart from any of its own funds and general  assets
and shall  establish  and maintain one or more Escrow  Accounts.  The Escrow  Account shall be an Eligible
Account.  Funds  deposited  in each  Escrow  Account  shall at all times be insured in a manner to provide
maximum  insurance  under  the  insurance  limitations  of the  FDIC,  or must be  invested  in  Permitted
Investments.  Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with
Section  4.07.  The creation of any Escrow  Account  shall be evidenced by a letter  agreement in the form
shown in Exhibit C. The  original of such letter  agreement  shall be  furnished  to the  Purchaser on the
Closing Date, and upon request to any subsequent purchaser.

         The  Company  shall  deposit  in the Escrow  Account or  Accounts  on a daily  basis,  and retain
therein:

         (i)      all Escrow  Payments  collected  on account of the  Mortgage  Loans,  for the purpose of
effecting timely payment of any such items as required under the terms of this Agreement;

         (ii)     all  Insurance  Proceeds  which are to be  applied to the  restoration  or repair of any
Mortgaged Property; and

         (iii)    all Servicing  Advances for Mortgagors  whose Escrow Payments are  insufficient to cover
escrow disbursements.

                  The  Company  shall  make  withdrawals  from the  Escrow  Account  only to  effect  such
payments as are required  under this  Agreement,  and for such other  purposes as shall be as set forth or
in  accordance  with Section  4.07.  The Company  shall be entitled to retain any  interest  paid on funds
deposited  in the Escrow  Account by the  depository  institution  other than  interest on escrowed  funds
required by law to be paid to the  Mortgagor  and, to the extent  required by law,  the Company  shall pay
interest  on escrowed  funds to the  Mortgagor  notwithstanding  that the Escrow  Account is  non-interest
bearing or that interest  paid thereon is  insufficient  for such  purposes.  The  Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Escrow Account.

         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary
Mortgage  Insurance  Policy  premiums,  if applicable,  fire and hazard  insurance  premiums,  condominium
assessments and comparable items;

         (ii)     to  reimburse  Company  for any  Servicing  Advance  made by Company  with  respect to a
related  Mortgage Loan but only from amounts  received on the related  Mortgage Loan which  represent late
payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest
paid on the funds deposited in the Escrow Account;

         (vii) to clear and terminate the Escrow  Account on the  termination of this  Agreement.  As part
of its servicing duties, the Company shall pay to the Mortgagors  interest on funds in Escrow Account,  to
the extent  required by law,  and to the extent  that  interest  earned on funds in the Escrow  Account is
insufficient, shall pay such interest from its own funds, without any reimbursement therefor; and

         (viii) to pay to the  Mortgagors  or other  parties  Insurance  Proceeds  deposited in accordance
with Section 4.06.

         Section 4.08      Payment of Taxes, Insurance and Other Charges;  Maintenance of Primary Mortgage
         Insurance Policies; Collections Thereunder.

         With respect to each Mortgage Loan, the Company shall maintain  accurate  records  reflecting the
status of ground rents, taxes,  assessments,  water rates and other charges which are or may become a lien
upon the  Mortgaged  Property and the status of primary  mortgage  insurance  premiums and fire and hazard
insurance  coverage  and shall  obtain,  from time to time,  all bills for the  payment  of such  charges,
including  renewal  premiums  and  shall  effect  payment  thereof  prior  to the  applicable  penalty  or
termination date and at a time appropriate for securing maximum  discounts  allowable,  employing for such
purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated
by the Company in amounts  sufficient  for such  purposes,  as allowed  under the terms of the Mortgage or
applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company shall
determine  that any such  payments  are made by the  Mortgagor  at the time they  first  become  due.  The
Company  assumes full  responsibility  for the timely  payment of all such bills and shall  effect  timely
payments of all such bills  irrespective  of the Mortgagor's  faithful  performance in the payment of same
or the making of the Escrow Payments and shall make advances from its own funds to effect such payments.

         The Company will maintain in full force and effect Primary  Mortgage  Insurance  Policies  issued
by a Qualified  Insurer with respect to each  Mortgage  Loan for which such  coverage is herein  required.
Such  coverage will be terminated  only with the approval of Purchaser,  or as required by applicable  law
or regulation.  The Company will not cancel or refuse to renew any Primary  Mortgage  Insurance  Policy in
effect  on the  Closing  Date  that  is  required  to be kept in  force  under  this  Agreement  unless  a
replacement  Primary  Mortgage  Insurance  Policy for such canceled or nonrenewed  policy is obtained from
and  maintained  with a Qualified  Insurer.  The Company  shall not take any action  which would result in
non-coverage  under any  applicable  Primary  Mortgage  Insurance  Policy of any loss  which,  but for the
actions  of the  Company  would  have been  covered  thereunder.  In  connection  with any  assumption  or
substitution  agreement  entered into or to be entered into  pursuant to Section  6.01,  the Company shall
promptly  notify the  insurer  under the  related  Primary  Mortgage  Insurance  Policy,  if any,  of such
assumption or  substitution  of liability in  accordance  with the terms of such policy and shall take all
actions  which may be required by such insurer as a condition to the  continuation  of coverage  under the
Primary Mortgage  Insurance  Policy.  If such Primary Mortgage  Insurance Policy is terminated as a result
of such assumption or substitution of liability,  the Company shall obtain a replacement  Primary Mortgage
Insurance Policy as provided above.

         In connection  with its  activities as servicer,  the Company  agrees to prepare and present,  on
behalf of itself and the Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in
a timely  fashion in  accordance  with the terms of such Primary  Mortgage  Insurance  Policy and, in this
regard,  to take such  action  as shall be  necessary  to  permit  recovery  under  any  Primary  Mortgage
Insurance Policy  respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected
by the Company under any Primary Mortgage  Insurance  Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer the  Custodial  Account or the Escrow  Account to a different  Eligible
Account from time to time.  Such transfer shall be made only upon  obtaining the prior written  consent of
the Purchaser, which consent will not be unreasonably withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company shall cause to be maintained  for each Mortgage Loan fire and hazard  insurance  with
extended  coverage as is  acceptable  to Fannie Mae or FHLMC and customary in the area where the Mortgaged
Property is located in an amount  which is equal to the lesser of (i) the maximum  insurable  value of the
improvements  securing such Mortgage Loan or (ii) the greater of (a) the outstanding  principal balance of
the Mortgage  Loan,  and (b) an amount such that the proceeds  thereof  shall be sufficient to prevent the
Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection
Act of 1973,  as amended,  each  Mortgage Loan shall be covered by a flood  insurance  policy  meeting the
requirements  of the  current  guidelines  of the  Federal  Insurance  Administration  in  effect  with an
insurance  carrier  acceptable to Fannie Mae or FHLMC,  in an amount  representing  coverage not less than
the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the maximum  insurable
value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance  which is
available  under the Flood  Disaster  Protection  Act of 1973, as amended.  If at any time during the term
of the Mortgage  Loan,  the Company  determines  in  accordance  with  applicable  law and pursuant to the
Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not covered
by flood  insurance  or is  covered  in an amount  less than the  amount  required  by the Flood  Disaster
Protection  Act of 1973,  as amended,  the Company shall notify the related  Mortgagor  that the Mortgagor
must obtain such flood  insurance  coverage,  and if said  Mortgagor  fails to obtain the  required  flood
insurance  coverage within  forty-five (45) days after such  notification,  the Company shall  immediately
force place the required flood  insurance on the  Mortgagor's  behalf.  The Company shall also maintain on
each REO Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal
to the maximum insurable value of the improvements  which are a part of such property,  and, to the extent
required and available  under the Flood Disaster  Protection Act of 1973, as amended,  flood  insurance in
an amount as provided  above.  Any amounts  collected by the Company  under any such  policies  other than
amounts to be deposited in the Escrow  Account and applied to the  restoration  or repair of the Mortgaged
Property or REO Property,  or released to the Mortgagor in accordance with Accepted  Servicing  Practices,
shall be deposited  in the  Custodial  Account,  subject to  withdrawal  pursuant to Section  4.05.  It is
understood  and  agreed  that no  other  additional  insurance  need be  required  by the  Company  of the
Mortgagor or  maintained  on property  acquired in respect of the Mortgage  Loan,  other than  pursuant to
this Agreement,  the Fannie Mae Guides or such  applicable  state or federal laws and regulations as shall
at any time be in force  and as shall  require  such  additional  insurance.  All such  policies  shall be
endorsed  with  standard  mortgagee  clauses  with loss payable to the Company and its  successors  and/or
assigns and shall provide for at least thirty days prior  written  notice of any  cancellation,  reduction
in the amount or material  change in coverage to the Company.  The Company  shall not  interfere  with the
Mortgagor's  freedom of choice in selecting  either his  insurance  carrier or agent,  provided,  however,
that the  Company  shall not accept any such  insurance  policies  from  insurance  companies  unless such
companies are Qualified Insurers.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall  obtain and maintain a blanket  policy  issued by an insurer
acceptable to Fannie Mae or FHLMC insuring  against hazard losses on all of the Mortgage  Loans,  then, to
the extent such policy  provides  coverage in an amount equal to the amount  required  pursuant to Section
4.10 and otherwise  complies with all other  requirements of Section 4.10, it shall conclusively be deemed
to have satisfied its  obligations as set forth in Section 4.10, it being  understood and agreed that such
policy may contain a deductible  clause,  in which case the Company  shall,  in the event that there shall
not have been  maintained  on the related  Mortgaged  Property  or REO  Property a policy  complying  with
Section  4.10,  and there shall have been a loss which would have been covered by such policy,  deposit in
the  Custodial  Account  the  amount  not  otherwise  payable  under the  blanket  policy  because of such
deductible  clause.  In  connection  with its  activities as servicer of the Mortgage  Loans,  the Company
agrees to prepare and present,  on behalf of the  Purchaser,  claims  under any such  blanket  policy in a
timely fashion in accordance  with the terms of such policy.  Upon request of the  Purchaser,  the Company
shall cause to be delivered to the  Purchaser a certified  true copy of such policy and shall use its best
efforts  to  obtain  a  statement  from the  insurer  thereunder  that  such  policy  shall in no event be
terminated or materially modified without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The  Company  shall  maintain,  at its own  expense,  a blanket  fidelity  bond and an errors and
omissions insurance policy, with broad coverage with responsible  companies on all officers,  employees or
other persons  acting in any capacity with regard to the Mortgage Loan to handle funds,  money,  documents
and  papers  relating  to the  Mortgage  Loan.  The  Fidelity  Bond  shall be in the form of the  Mortgage
Banker's Blanket Bond and shall protect and insure the Company against losses,  including forgery,  theft,
embezzlement  and fraud of such persons.  The errors and omissions  insurance shall protect and insure the
Company  against  losses  arising out of errors and  omissions and  negligent  acts of such persons.  Such
errors and  omissions  insurance  shall also protect and insure the Company  against  losses in connection
with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the release
or  satisfaction of a Mortgage Loan without having obtained  payment in full of the  indebtedness  secured
thereby.  No  provision  of this  Section  4.12  requiring  the  Fidelity  Bond or  errors  and  omissions
insurance  shall  diminish  or relieve the Company  from its duties and  obligations  as set forth in this
Agreement.  The minimum  coverage under any such bond and insurance  policy shall be at least equal to the
corresponding  amounts  required by Fannie Mae in the Fannie Mae Guides.  Upon  request by the  Purchaser,
the  Company  shall  deliver to the  Purchaser  a  certificate  from the surety and the  insurer as to the
existence  of the Fidelity  Bond and errors and  omissions  insurance  policy and shall obtain a statement
from the  surety  and the  insurer  that  such  Fidelity  Bond or  insurance  policy  shall in no event be
terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The
Company shall notify the  Purchaser  within five (5) business days of receipt of notice that such Fidelity
Bond or insurance policy will be, or has been,  materially  modified or terminated.  The Purchaser (or any
party  having the status of  Purchaser  hereunder)  and any  subsidiary  thereof and their  successors  or
assigns  as  their  interests  may  appear  must be  named  as loss  payees  on the  Fidelity  Bond and as
additional  insured on the errors and omissions policy.  Upon request by Purchaser,  Company shall provide
Purchaser with an insurance  certificate  certifying coverage under this Section 4.12, and will provide an
update to such certificate upon request, or upon renewal or material modification of coverage.

         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in  foreclosure or by deed in lieu
of  foreclosure,  the deed or  certificate  of sale  shall be  taken in the name of the  Purchaser  or its
designee,  or in the event the  Purchaser or its designee is not  authorized or permitted to hold title to
real  property in the state where the REO Property is located,  or would be adversely  affected  under the
"doing  business" or tax laws of such state by so holding title,  the deed or certificate of sale shall be
taken in the name of such  Person or Persons as shall be  consistent  with an opinion of counsel  obtained
by the Company  from an attorney  duly  licensed  to practice  law in the state where the REO  Property is
located.  Any Person or Persons holding such title other than the Purchaser  shall  acknowledge in writing
that such title is being held as nominee for the benefit of the Purchaser.

         The  Company  shall  notify  the  Purchaser  in  accordance  with the  Fannie  Mae Guides of each
acquisition  of REO  Property  upon such  acquisition  (and,  in any event,  shall  provide  notice of the
consummation  of any foreclosure  sale within three (3) Business Days of the date Company  receives notice
of such  consummation),  together  with a copy of the drive by appraisal or brokers  price  opinion of the
Mortgaged   Property   obtained  in  connection  with  such   acquisition,   and  thereafter   assume  the
responsibility  for  marketing  such  REO  property  in  accordance  with  Accepted  Servicing  Practices.
Thereafter,  the  Company  shall  continue to provide  certain  administrative  services to the  Purchaser
relating to such REO Property as set forth in this  Section  4.13.  The Company  shall,  either  itself or
through an agent selected by the Company,  and in accordance with the Fannie Mae Guides manage,  conserve,
protect  and operate  each REO  Property in the same  manner  that it  manages,  conserves,  protects  and
operates other  foreclosed  property for its own account,  and in the same manner that similar property in
the same  locality  as the REO  Property  is managed.  The  Company  shall  cause each REO  Property to be
inspected  promptly  upon the  acquisition  of title  thereto  and shall  cause  each REO  Property  to be
inspected at least monthly  thereafter or more  frequently as required by the  circumstances.  The Company
shall make or cause to be made a written  report of each such  inspection.  Such reports shall be retained
in the Mortgage File and copies thereof shall be forwarded by the Company to the Purchaser upon request.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and
shall  sell such REO  Property  in any  event  within  one year  after  title  has been  taken to such REO
Property,  unless  the  Company  determines,  and gives an  appropriate  notice to the  Purchaser  to such
effect,  that a longer period is necessary for the orderly  liquidation of such REO Property.  If a longer
period than one (1) year is  permitted  under the  foregoing  sentence  and is  necessary  to sell any REO
Property,  the Company  shall report  monthly to the  Purchaser  as to the progress  being made in selling
such REO  Property.  No REO Property  shall be marketed  for less than the  Appraised  Value,  without the
prior consent of Purchaser.  No REO Property  shall be sold for less than ninety five percent (95%) of its
Appraised  Value,  without the prior consent of  Purchaser.  All requests for  reimbursement  of Servicing
Advances  shall be in accordance  with the Fannie Mae Guides.  The  disposition  of REO Property  shall be
carried out by the Company at such price,  and upon such terms and conditions,  as the Company deems to be
in the best  interests of the  Purchaser  (subject to the above  conditions)  only with the prior  written
consent of the Purchaser.

         Notwithstanding   anything  to  the  contrary   contained  herein,  the  Purchaser  may,  at  the
Purchaser's  sole option,  terminate the Company as servicer of any such REO Property  without  payment of
any termination  fee with respect  thereto,  provided that the Company shall on the date said  termination
takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to Section
5.03 and any  unreimbursed  Servicing  Advances and  Servicing  Fees in each case relating to the Mortgage
Loan  underlying  such REO Property  notwithstanding  anything to the contrary set forth in Section  4.05.
In the  event of any such  termination,  the  provisions  of  Section  11.01  hereof  shall  apply to said
termination  and the  transfer of  servicing  responsibilities  with  respect to such REO  Property to the
Purchaser or its designee.  Within five  Business  Days of any such  termination,  the Company  shall,  if
necessary  convey  such  property to the  Purchaser  and shall  further  provide  the  Purchaser  with the
following  information  regarding  the subject REO  Property:  the related  drive by  appraisal or brokers
price  opinion,  and copies of any related  Mortgage  Impairment  Insurance  Policy  claims.  In addition,
within five  Business  Days,  the Company  shall  provide the  Purchaser  with the  following  information
regarding  the  subject  REO  Property:  the  related  trustee's  deed upon sale and copies of any related
hazard insurance claims, or repair bids.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company shall execute and deliver to the Mortgagor any
and all necessary  notices  required under  applicable law and the terms of the related  Mortgage Note and
Mortgage regarding the maturity date if required under applicable law.


                                                ARTICLE V

                                        PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each Remittance Date, the Company shall  distribute by wire transfer of immediately  available
funds to the  Purchaser (i) all amounts  credited to the Custodial  Account as of the close of business on
the preceding  Determination  Date,  net of charges  against or  withdrawals  from the  Custodial  Account
pursuant to Section  4.05,  plus (ii) all Monthly  Advances,  if any,  which the Company is  obligated  to
distribute  pursuant to Section 5.03,  plus,  (iii) interest at the Mortgage Loan  Remittance  Rate on any
Principal  Prepayment  from the date of such Principal  Prepayment  through the end of the month for which
disbursement  is made  provided that the  Company's  obligation  as to payment of such  interest  shall be
limited  to the  Servicing  Fee  earned  during  the month of the  distribution,  minus  (iv) any  amounts
attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the preceding
Determination  Date,  which  amounts  shall be remitted on the  Remittance  Date next  succeeding  the Due
Period for such amounts.  It is  understood  that,  by operation of Section  4.04,  the  remittance on the
first  Remittance Date with respect to Mortgage Loans  purchased  pursuant to the related Term Sheet is to
include  principal  collected  after the  Cut-off  Date  through  the  preceding  Determination  Date plus
interest,  adjusted to the  Mortgage  Loan  Remittance  Rate  collected  through such  Determination  Date
exclusive of any portion  thereof  allocable to the period prior to the Cut-off Date, with the adjustments
specified in clauses (ii), (iii) and (iv) above.

         With respect to any remittance  received by the Purchaser after the Remittance  Date, the Company
shall pay to the  Purchaser  interest on any such late  payment at an annual rate equal to the Prime Rate,
adjusted as of the date of each change,  plus three (3)  percentage  points,  but in no event greater than
the maximum  amount  permitted by applicable  law. Such interest  shall cover the period  commencing  with
the day  following  the  Business  Day such payment was due and ending with the Business Day on which such
payment is made to the Purchaser,  both  inclusive.  The payment by the Company of any such interest shall
not be deemed an  extension  of time for  payment or a waiver of any Event of Default by the  Company.  On
each Remittance  Date, the Company shall provide a remittance  report detailing all amounts being remitted
pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall  furnish to Purchaser an  individual  loan  accounting  report,  as of the last
Business  Day of each month,  in the  Company's  assigned  loan number  order to  document  Mortgage  Loan
payment  activity on an individual  Mortgage  Loan basis.  With respect to each month,  the  corresponding
individual  loan  accounting  report shall be received by the  Purchaser no later than the fifth  Business
Day of the  following  month on paper or a disk or tape or other  computer-readable  format in such format
as may be mutually  agreed upon by both  Purchaser and Company,  and no later than the fifth  Business Day
of the following month in hard copy, and shall contain the following:

         (i) With respect to each Monthly  Payment,  the amount of such remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and
any prepayment  penalties or premiums,  along with a detailed  report of interest on principal  prepayment
amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the  amount  of  servicing   compensation   received  by  the  Company  during  the  prior
distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v) the  aggregate  of any  expenses  reimbursed  to the  Company  during the prior  distribution
period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent
(1) 30 to 59 days,  (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has commenced;
and (c) as to which REO Property has been acquired; and

         The Company  shall also  provide a trial  balance,  sorted in  Purchaser's  assigned  loan number
order, in the form of Exhibit E hereto, with each such Report.

         The Company shall prepare and file any and all information  statements or other filings  required
to be delivered to any governmental  taxing authority or to Purchaser  pursuant to any applicable law with
respect to the Mortgage Loans and the transactions  contemplated  hereby.  In addition,  the Company shall
provide  Purchaser  with such  information  concerning the Mortgage Loans as is necessary for Purchaser to
prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In  addition,  not more than sixty (60) days after the end of each  calendar  year,  the  Company
shall  furnish  to each  Person  who was a  Purchaser  at any time  during  such  calendar  year an annual
statement in accordance  with the  requirements  of applicable  federal income tax law as to the aggregate
of remittances for the applicable portion of such year.

         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the
Company  shall deposit in the Custodial  Account an amount equal to all payments not  previously  advanced
by the Company,  whether or not deferred  pursuant to Section  4.01,  of principal  (due after the Cut-off
Date) and interest not  allocable to the period prior to the Cut-off  Date,  adjusted to the Mortgage Loan
Remittance  Rate,  which  were due on a  Mortgage  Loan and  delinquent  at the close of  business  on the
related Determination Date.

         The  Company's  obligation  to make such Monthly  Advances as to any Mortgage  Loan will continue
through the last  Monthly  Payment due prior to the payment in full of the Mortgage  Loan,  or through the
Remittance  Date  prior  to the date on which  the  Mortgaged  Property  liquidates  (including  Insurance
Proceeds,  proceeds from the sale of REO Property or  Condemnation  Proceeds) with respect to the Mortgage
Loan  unless the Company  deems such  advance to be  nonrecoverable.  In such  event,  the  Company  shall
deliver to the  Purchaser  an  Officer's  Certificate  of the Company to the effect that an officer of the
Company  has  reviewed  the  related  Mortgage  File and has made the  reasonable  determination  that any
additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser
pursuant to a  deed-in-lieu  of  foreclosure,  the Company  shall  submit to the  Purchaser a  liquidation
report with respect to such  Mortgaged  Property in a form mutually  acceptable to Company and  Purchaser.
The Company  shall also  provide  reports on the status of REO Property  containing  such  information  as
Purchaser may reasonably require.

         Section 5.05      Prepayment Interest Shortfalls.

         Not later than the close of business on the Business Day preceding  each  Remittance  Date in the
month  following the related  Prepayment  Period,  the Company  shall deposit in the Custodial  Account an
amount equal to any Prepayment  Interest  Shortfalls with respect to such Prepayment Period,  which in the
aggregate  shall not exceed the  Company's  aggregate  Servicing  Fee received with respect to the related
Due Period.

                                                ARTICLE VI

                                       GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company will, to the extent it has knowledge of any conveyance or  prospective  conveyance by
any  Mortgagor of the  Mortgaged  Property  (whether by absolute  conveyance  or by contract of sale,  and
whether  or not the  Mortgagor  remains  or is to  remain  liable  under  the  Mortgage  Note  and/or  the
Mortgage),  exercise its rights to accelerate  the maturity of such Mortgage Loan under any  "due-on-sale"
clause to the extent  permitted by law;  provided,  however,  that the Company shall not exercise any such
rights if  prohibited  by law or the terms of the  Mortgage  Note from doing so or if the exercise of such
rights  would  impair or threaten to impair any  recovery  under the related  Primary  Mortgage  Insurance
Policy,  if any. If the Company  reasonably  believes it is unable  under  applicable  law to enforce such
"due-on-sale"  clause,  the Company,  with the approval of the  Purchaser,  will enter into an  assumption
agreement  with  the  person  to whom the  Mortgaged  Property  has been  conveyed  or is  proposed  to be
conveyed,  pursuant  to which such  person  becomes  liable  under the  Mortgage  Note and,  to the extent
permitted by applicable  state law, the Mortgagor  remains liable thereon.  Where an assumption is allowed
pursuant to this  Section  6.01,  the Company,  with the prior  consent of the  Purchaser  and the primary
mortgage  insurer,  if any, is authorized to enter into a  substitution  of liability  agreement  with the
person to whom the Mortgaged  Property has been  conveyed or is proposed to be conveyed  pursuant to which
the  original  mortgagor is released  from  liability  and such Person is  substituted  as  mortgagor  and
becomes liable under the related  Mortgage Note. Any such  substitution  of liability  agreement  shall be
in lieu of an assumption agreement.

         In connection with any such  assumption or  substitution  of liability,  the Company shall follow
the  underwriting  practices and procedures of the Company.  With respect to an assumption or substitution
of liability,  the Mortgage  Interest Rate borne by the related  Mortgage  Note, the amount of the Monthly
Payment and the maturity  date may not be changed  (except  pursuant to the terms of the  Mortgage  Note).
If the  credit  of the  proposed  transferee  does  not  meet  such  underwriting  criteria,  the  Company
diligently  shall,  to the extent  permitted by the Mortgage or the Mortgage Note and by  applicable  law,
accelerate  the maturity of the  Mortgage  Loan.  The Company  shall  notify the  Purchaser  that any such
substitution  of liability or assumption  agreement has been  completed by forwarding to the Purchaser the
original of any such substitution of liability or assumption  agreement,  which document shall be added to
the related Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the
same extent as all other  documents and  instruments  constituting  a part thereof.  All fees collected by
the Company for entering into an assumption or  substitution  of liability  agreement  shall belong to the
Company.

         Notwithstanding  the  foregoing  paragraphs  of  this  Section  or any  other  provision  of this
Agreement,  the  Company  shall not be  deemed to be in  default,  breach  or any other  violation  of its
obligations  hereunder  by  reason  of any  assumption  of a  Mortgage  Loan  by  operation  of law or any
assumption  which the Company may be restricted by law from  preventing,  for any reason  whatsoever.  For
purposes of this Section  6.01,  the term  "assumption"  is deemed to also include a sale of the Mortgaged
Property  subject to the Mortgage that is not  accompanied by an assumption or  substitution  of liability
agreement.

         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan,  or the receipt by the Company of a  notification
that  payment  in full  will be  escrowed  in a manner  customary  for such  purposes,  the  Company  will
immediately  notify the Purchaser by a  certification,  which  certification  shall include a statement to
the effect  that all  amounts  received  or to be  received  in  connection  with such  payment  which are
required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so
deposited,  of a Servicing  Officer and shall  request  delivery to it of the portion of the Mortgage File
held by the  Purchaser.  The  Purchaser  shall no later  than five  Business  Days  after  receipt of such
certification  and request,  release or cause to be released to the  Company,  the related  Mortgage  Loan
Documents and, upon its receipt of such documents,  the Company shall promptly  prepare and deliver to the
Purchaser  the  requisite  satisfaction  or release.  No later than five (5) Business  Days  following its
receipt of such  satisfaction or release,  the Purchaser shall deliver,  or cause to be delivered,  to the
Company the release or satisfaction  properly  executed by the owner of record of the applicable  mortgage
or its duly  appointed  attorney  in fact.  No expense  incurred  in  connection  with any  instrument  of
satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the Company  satisfies or releases a Mortgage  without  having  obtained  payment in
full of the  indebtedness  secured  by the  Mortgage  or  should  it  otherwise  prejudice  any  right the
Purchaser may have under the mortgage  instruments,  the Company,  upon written demand, shall remit within
two (2) Business Days to the  Purchaser the then  outstanding  principal  balance of the related  Mortgage
Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the  Fidelity  Bond and
errors and omissions  insurance  insuring the Company  against any loss it may sustain with respect to any
Mortgage Loan not satisfied in accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the  servicing or  foreclosure  of the Mortgage  Loan,
including  for the purpose of  collection  under any Primary  Mortgage  Insurance  Policy,  the  Purchaser
shall,  upon  request of the Company and  delivery to the  Purchaser  of a servicing  receipt  signed by a
Servicing  Officer,  release the portion of the Mortgage File held by the  Purchaser to the Company.  Such
servicing  receipt shall  obligate the Company to return the related  Mortgage  documents to the Purchaser
when the need therefor by the Company no longer exists,  unless the Mortgage Loan has been  liquidated and
the  Liquidation  Proceeds  relating to the Mortgage Loan have been deposited in the Custodial  Account or
the Mortgage  File or such  document has been  delivered to an attorney,  or to a public  trustee or other
public  official  as required  by law,  for  purposes of  initiating  or  pursuing  legal  action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the
Company has  delivered to the  Purchaser a certificate  of a Servicing  Officer  certifying as to the name
and address of the Person to which such  Mortgage  File or such  document was delivered and the purpose or
purposes of such  delivery.  Upon  receipt of a  certificate  of a  Servicing  Officer  stating  that such
Mortgage Loan was liquidated, the servicing receipt shall be released by the Purchaser to the Company.

         Section 6.03      Servicing Compensation.

         As compensation  for its services  hereunder,  the Company shall be entitled to withdraw from the
Custodial Account (to the extent of interest  payments  collected on the Mortgage Loans) or to retain from
interest  payments  collected on the Mortgage Loans, the amounts  provided for as the Company's  Servicing
Fee, subject to payment of compensating  interest on Principal  Prepayments as capped by the Servicing Fee
pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of  assumption  fees, as
provided in Section 6.01,  and late payment  charges or otherwise  shall be retained by the Company to the
extent not  required to be  deposited  in the  Custodial  Account.  No  Servicing  Fee shall be payable in
connection with partial Monthly  Payments.  The Company shall be required to pay all expenses  incurred by
it in  connection  with its  servicing  activities  hereunder  and shall not be entitled to  reimbursement
therefor except as specifically provided for.

         Section 6.04      Annual Statement as to Compliance.

         The Company will deliver to the Purchaser  not later than  February 28th of each year,  beginning
March 15,  2006,  an executed  Officers'  Certificate  acceptable  to the  Purchaser  stating,  as to each
signatory  thereof,  that (i) a review of the activities of the Company during the preceding calendar year
and of performance  under this Agreement has been made under such officers'  supervision,  and (ii) to the
best of such officers'  knowledge,  based on such review, the Company has fulfilled all of its obligations
under this  Agreement  throughout  such year,  or, if there has been a default in the  fulfillment  of any
such  obligation,  specifying  each such default  known to such officers and the nature and status of cure
provisions  thereof.  Such  Officers'  Certificate  shall contain no  restrictions  or  limitations on its
use.  Copies of such statement shall be provided by the Company to the Purchaser upon request.

         If the Company cannot deliver the related  Officers'  Certificate by March 15th of such year, the
Purchaser,  at its sole  option,  may permit a cure  period for the  Company  to  deliver  such  Officers'
Certificate, but in no event later than March 22nd of such year.

         Failure  of the  Company  to timely  comply  with this  Section  6.05 shall be deemed an Event of
Default,  automatically,  without  notice and without any cure period,  and Purchaser  may, in addition to
whatever  rights the Purchaser  may have under  Sections 3.03 and 8.01 and at law or equity or to damages,
including  injunctive  relief and specific  performance,  terminate all the rights and  obligations of the
Company  under  this  Agreement  and in and to  the  Mortgage  Loans  and  the  proceeds  thereof  without
compensating  the  Company  for the  same,  as  provided  in  Section  9.01.  Such  termination  shall  be
considered  with cause pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any
other provision in this Agreement or any other agreement to the contrary.

         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         The  Company,  at its  expense  and not later than March 15th of each year,  beginning  March 15,
2006, shall cause a firm of independent  public  accountants  which is a member of the American  Institute
of Certified  Public  Accountants  to furnish a statement to the Purchaser  acceptable to the Purchaser to
the effect that such firm has examined certain  documents and records relating to the Company's  servicing
of mortgage loans of the same type as the Mortgage Loans  pursuant to servicing  agreements  substantially
similar to this Agreement,  which  agreements may include this  Agreement,  and that, on the basis of such
an examination,  conducted  substantially in the uniform single audit program for mortgage  bankers,  such
firm is of the opinion that the Company's  servicing has been conducted in compliance  with the agreements
examined  pursuant to this Section 6.05,  except for (i) such  exceptions as such firm shall believe to be
immaterial,  and (ii) such  other  exceptions  as shall be set  forth in such  statement.  Such  statement
shall contain no  restrictions  or limitations on its use.  Copies of such statement  shall be provided by
the Company to the  Purchaser.  In addition,  on an annual basis,  Company shall  provide  Purchaser  with
copies of its audited financial statements.

         Failure  of the  Company  to timely  comply  with this  Section  6.05 shall be deemed an Event of
Default,  automatically,  without  notice and without any cure period,  and Purchaser  may, in addition to
whatever  rights the Purchaser  may have under  Sections 3.03 and 8.01 and at law or equity or to damages,
including  injunctive  relief and specific  performance,  terminate all the rights and  obligations of the
Company  under  this  Agreement  and in and to  the  Mortgage  Loans  and  the  proceeds  thereof  without
compensating  the  Company  for the  same,  as  provided  in  Section  9.01.  Such  termination  shall  be
considered  with cause pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any
other provision in this Agreement or any other agreement to the contrary.

         Section 6.06      Purchaser's Right to Examine Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,
during business hours or at such other times as might be reasonable  under applicable  circumstances,  any
and all of the books,  records,  documentation or other information of the Company, or held by another for
the Company or on its behalf or otherwise,  which relates to the  performance or observance by the Company
of the terms, covenants or conditions of this Agreement.

         The Company shall provide to the Purchaser and any supervisory  agents or examiners  representing
a state or federal  governmental agency having jurisdiction over the Purchaser,  including but not limited
to OTS, FDIC and other similar entities,  access to any documentation  regarding the Mortgage Loans in the
possession  of the Company  which may be  required by any  applicable  regulations.  Such access  shall be
afforded without charge, upon reasonable  request,  during normal business hours and at the offices of the
Company, and in accordance with the federal government, FDIC, OTS, or any other similar regulations.


                                               ARTICLE VII

                                    REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,
special or other reports,  information or  documentation,  whether or not provided for herein, as shall be
necessary,  reasonable  or  appropriate  in  respect  to the  Purchaser,  or  otherwise  in respect to the
Mortgage  Loans  and  the  performance  of the  Company  under  this  Agreement,  including  any  reports,
information  or  documentation   reasonably  required  to  comply  with  any  regulations   regarding  any
supervisory  agents or examiners of the  Purchaser  all such reports or  information  to be as provided by
and in accordance  with such  applicable  instructions  and  directions  as the  Purchaser may  reasonably
request in  relation  to this  Agreement  or the  performance  of the Company  under this  Agreement.  The
Company  agrees to execute  and deliver all such  instruments  and take all such action as the  Purchaser,
from time to time,  may  reasonably  request in order to effectuate the purpose and to carry out the terms
of this Agreement.

         In  connection  with  marketing  the  Mortgage  Loans,  the  Purchaser  may make  available  to a
prospective  purchaser  audited  financial  statements of the Company for the most recently  completed two
(2)  fiscal  years for which  such  statements  are  available,  as well as a  Consolidated  Statement  of
Condition  at the  end of the  last  two  (2)  fiscal  years  covered  by any  Consolidated  Statement  of
Operations.  If it has not already  done so, the Company  shall  furnish  promptly to the  Purchaser  or a
prospective purchaser copies of the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a
knowledgeable  financial or  accounting  officer for the purpose of answering  questions and to permit any
prospective  purchaser to inspect the Company's  servicing  facilities for the purpose of satisfying  such
prospective  purchaser  that the Company has the ability to service the Mortgage Loans as provided in this
Agreement.


                                               ARTICLE VIII

                                               THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

         The Company  agrees to indemnify the  Purchaser and hold it harmless  against any and all claims,
losses, damages,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other
costs,  fees and expenses  that the Purchaser may sustain in any way related to the failure of the Company
to observe and perform its duties,  obligations,  covenants,  and agreements to service the Mortgage Loans
in strict  compliance  with the terms of this  Agreement.  The Company  agrees to indemnify  the Purchaser
and hold it harmless against any and all claims, losses, damages,  penalties,  fines,  forfeitures,  legal
fees and related costs,  judgments,  and any other costs, fees and expenses that the Purchaser may sustain
in any way related to the breach of a  representation  or warranty  set forth in Sections  3.01 or 3.02 of
this Agreement or in any way related to the alleged breach of any  representation  or warranty in Sections
3.01 or 3.02 of this  Agreement  related  to  compliance  with all  applicable  laws.  The  Company  shall
immediately  notify the  Purchaser  if a claim is made by a third party  against  Company  with respect to
this Agreement or the Mortgage  Loans,  assume (with the consent of the Purchaser) the defense of any such
claim and pay all expenses in connection  therewith,  including counsel fees, whether or not such claim is
settled  prior to judgment,  and promptly  pay,  discharge and satisfy any judgment or decree which may be
entered  against it or the  Purchaser  in respect of such  claim.  The  Company  shall  follow any written
instructions  received from the  Purchaser in connection  with such claim.  The Purchaser  shall  promptly
reimburse the Company for all amounts  advanced by it pursuant to the two preceding  sentences except when
the claim  relates  to the  failure of the  Company to service  and  administer  the  Mortgages  in strict
compliance  with the terms of this  Agreement,  the  breach of  representation  or  warranty  set forth in
Sections  3.01 or 3.02,  or the  gross  negligence,  bad  faith or  willful  misconduct  of  Company.  The
provisions of this Section 8.01 shall survive termination of this Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company  will keep in full  effect its  existence,  rights and  franchises  as a  corporation
under  the laws of the  state of its  incorporation  except  as  permitted  herein,  and will  obtain  and
preserve its  qualification  to do business as a foreign  corporation in each  jurisdiction  in which such
qualification is or shall be necessary to protect the validity and  enforceability  of this Agreement,  or
any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or  consolidated,  or any  corporation  resulting
from any  merger,  conversion  or  consolidation  to which the  Company  shall be a party,  or any  Person
succeeding  to the  business  of the  Company  whether  or not  related  to loan  servicing,  shall be the
successor  of the Company  hereunder,  without the  execution or filing of any paper or any further act on
the  part of any of the  parties  hereto,  anything  herein  to the  contrary  notwithstanding;  provided,
however,  that the successor or surviving  Person shall be an  institution  (i) having a GAAP net worth of
not less than  $25,000,000,  (ii) the  deposits  of which are insured by the FDIC,  SAIF  and/or BIF,  and
which is a HUD-approved  mortgagee  whose primary  business is in origination  and servicing of first lien
mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.

         Section 8.03      Limitation on Liability of the Company and Others.

         Neither the Company nor any of the  officers,  employees or agents of the Company  shall be under
any  liability to the Purchaser  for any action taken or for  refraining  from the taking of any action in
good faith pursuant to this Agreement,  or for errors in judgment made in good faith;  provided,  however,
that this  provision  shall not protect the Company or any such person against any breach of warranties or
representations  made  herein,  or  failure to  perform  its  obligations  in strict  compliance  with any
standard  of care set forth in this  Agreement,  or any  liability  which  would  otherwise  be imposed by
reason of negligence,  bad faith or willful misconduct,  or any breach of the terms and conditions of this
Agreement.  The  Company and any  officer,  employee or agent of the Company may rely in good faith on any
document of any kind prima facie properly  executed and submitted by the Purchaser  respecting any matters
arising  hereunder.  The Company shall not be under any  obligation to appear in,  prosecute or defend any
legal action which is not incidental to its duties to service the Mortgage  Loans in accordance  with this
Agreement  and which in its  reasonable  opinion may involve it in any  expenses or  liability;  provided,
however,  that the Company may, with the consent of the Purchaser,  undertake any such action which it may
deem  necessary  or  desirable  in respect  to this  Agreement  and the  rights and duties of the  parties
hereto.  In such  event,  the  reasonable  legal  expenses  and  costs of such  action  and any  liability
resulting  therefrom shall be expenses,  costs and liabilities for which the Purchaser will be liable, and
the Company shall be entitled to be reimbursed therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company  shall not assign this  Agreement or resign from the  obligations  and duties  hereby
imposed on it except by mutual  consent of the Company and the  Purchaser or upon the  determination  that
its duties hereunder are no longer  permissible  under applicable law and such incapacity  cannot be cured
by the Company.  Any such  determination  permitting the  resignation of the Company shall be evidenced by
an Opinion of Counsel to such effect  delivered  to the  Purchaser  which  Opinion of Counsel  shall be in
form and  substance  acceptable to the  Purchaser.  No such  resignation  shall become  effective  until a
successor  shall have  assumed the  Company's  responsibilities  and  obligations  hereunder in the manner
provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With  respect to the  retention  of the  Company to service the  Mortgage  Loans  hereunder,  the
Company  acknowledges that the Purchaser has acted in reliance upon the Company's  independent status, the
adequacy of its servicing facilities, plan, personnel,  records and procedures, its integrity,  reputation
and financial  standing and the  continuance  thereof.  Without in any way limiting the generality of this
Section,  the Company  shall not either assign this  Agreement or the servicing  hereunder or delegate its
rights or duties  hereunder or any portion thereof,  or sell or otherwise  dispose of all or substantially
all of its property or assets,  without the prior written  approval of the Purchaser,  which consent shall
be granted  or  withheld  in the  Purchaser's  sole  discretion,  but if the  purchaser  of the  Company's
assetshas  the  qualifications  set  forth in  Section  8.02,  then the  Purchaser  will not  unreasonably
withhold consent.

         Without in any way limiting the  generality  of this Section  8.05, in the event that the Company
either shall  assign this  Agreement or the  servicing  responsibilities  hereunder or delegate its duties
hereunder or any portion  thereof  without (i)  satisfying the  requirements  set forth herein or (ii) the
prior  written  consent  of the  Purchaser,  then the  Purchaser  shall have the right to  terminate  this
Agreement,  without any payment of any penalty or damages  and  without any  liability  whatsoever  to the
Company  (other than with respect to accrued but unpaid  Servicing Fees and Servicing  Advances  remaining
unpaid) or any third party.


                                                ARTICLE IX

                                                 DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the  following  Events  of  Default  by the  Company  shall  occur  and be
continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under
the terms of this Agreement which continues unremedied for a period of one (1) Business Day; or

         (ii) failure on the part of the Company  duly to observe or perform in any  material  respect any
other of the  covenants  or  agreements  on the part of the  Company  set  forth in this  Agreement  which
continues  unremedied  for a period of thirty  (30) days  after the date on which  written  notice of such
failure, requiring the same to be remedied, shall have been given to the Company by the Purchaser; or

         (iii) a decree or order of a court or agency or supervisory  authority  having  jurisdiction  for
the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,  readjustment
of debt,  marshalling  of  assets  and  liabilities  or  similar  proceedings,  or for the  winding-up  or
liquidation  of its affairs,  shall have been  entered  against the Company and such decree or order shall
have remained in force undischarged or unstayed for a period of sixty days; or

         (iv) the Company shall  consent to the  appointment  of a  conservator  or receiver or liquidator
in any  insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or similar
proceedings of or relating to the Company or of or relating to all or  substantially  all of its property;
or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become
due, file a petition to take advantage of any applicable  insolvency or  reorganization  statute,  make an
assignment for the benefit of its creditors, or voluntarily suspend payment of its obligations; or

         (vi)  Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or
servicer for more than thirty days; or

         (vii) the  Company  attempts  to assign  its right to  servicing  compensation  hereunder  or the
Company  attempts,  without  the  consent  of the  Purchaser,  to  sell  or  otherwise  dispose  of all or
substantially   all  of  its  property  or  assets  or  to  assign  this   Agreement   or  the   servicing
responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or

         (viii) the Company  ceases to be (a) licensed to service first lien  residential  mortgage  loans
in any  jurisdiction  in which a Mortgaged  Property is located and such  licensing is  required,  and (b)
qualified to transact  business in any  jurisdiction  where it is currently so qualified,  but only to the
extent such  non-qualification  materially  and  adversely  affects the  Company's  ability to perform its
obligations hereunder; or

         (ix) the  Company  fails to meet the  eligibility  criteria  set  forth in the last  sentence  of
Section 8.02.

         Then,  and in each and  every  such  case,  so long as an Event of  Default  shall  not have been
remedied,  the Purchaser,  by notice in writing to the Company  (except in the case of an Event of Default
under clauses (iii),  (iv) or (v) above, in which case,  automatically and without notice) Company may, in
addition to whatever  rights the Purchaser  may have under  Sections 3.03 and 8.01 and at law or equity or
to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all  the  rights  and
obligations  of the  Company  under  this  Agreement  and in and to the  Mortgage  Loans and the  proceeds
thereof  without  compensating  the Company  for the same.  On or after the receipt by the Company of such
written  notice (or, in the case of an Event of Default under clauses (iii),  (iv) or (v) above,  in which
case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with  respect to the Mortgage  Loans or  otherwise,  shall pass to and be vested in the  successor
appointed  pursuant  to Section  11.01.  Upon  written  request  from the  Purchaser,  the  Company  shall
prepare,  execute and deliver,  any and all documents  and other  instruments,  place in such  successor's
possession all Mortgage Files,  and do or accomplish all other acts or things  necessary or appropriate to
effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or
assignment of the Mortgage Loans and related documents,  or otherwise,  at the Company's sole expense. The
Company  agrees to cooperate  with the Purchaser and such  successor in effecting the  termination  of the
Company's  responsibilities  and rights hereunder,  including,  without  limitation,  the transfer to such
successor  for  administration  by it of all cash  amounts  which  shall at the  time be  credited  by the
Company to the Custodial  Account or Escrow  Account or  thereafter  received with respect to the Mortgage
Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance of
its  obligations  hereunder and its  consequences.  Upon any such waiver of a past  default,  such default
shall cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been remedied
for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived in writing.


                                                ARTICLE X

                                               TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall  terminate upon: (i) the
later of the final  payment  or other  liquidation  (or any  advance  with  respect  thereto)  of the last
Mortgage  Loan and the  disposition  of all  remaining  REO Property and the  remittance  of all funds due
hereunder;  or (ii) by mutual  consent of the Company and the Purchaser in writing;  or (iii)  termination
with cause under the terms of this  Agreement.  Termination  of the  Agreement  pursuant to Section  10.01
(iii) shall void  Purchaser's  obligation  to purchase  Mortgage  Loans for which  Purchaser  has issued a
Confirmation, commitment confirmation or a substantially similar commitment to purchase Mortgage Loans.

         Section 10.02     Termination Without Cause.

         The  Purchaser  may, at its sole  option,  terminate  any rights the Company may have  hereunder,
without  cause,  upon no less than 90 days  written  notice.  Any such notice of  termination  shall be in
writing and  delivered to the Company as provided in Section  11.05 of this  Agreement.  In the event that
the Company is terminated  pursuant to this Section 10.02 without cause,  the Purchaser shall solicit,  by
public  announcement,  bids from  three  organizations  reasonably  acceptable  to the  Purchaser  for the
purchase of the  servicing  functions.  Following  receipt of such bids,  the  Purchaser  shall either (a)
negotiate  and effect the transfer,  sale and  assignment  of the  Agreement to the party  submitting  the
highest  satisfactory  bid,  which  purchase  price  shall be paid to the  Company  upon  transfer  of the
servicing  rights and  obligations  under this  Agreement to the  Company's  successor,  or (b) pay to the
Company a  termination  fee equal to the amount of the party  submitting  the  highest  satisfactory  bid.
Notwithstanding  anything  herein to the contrary,  the  Purchaser  shall deduct all costs and expenses of
any public  announcement  and any other  expenses  relating to the sale,  transfer and  assignment of this
Agreement from the sum payable to Company pursuant to the previous sentence.

         Section 10.03     Survival.

         Termination  of this  Agreement  under Section 10.01 or Section 10.02 shall not affect any of the
Company's  obligations  regarding  repurchase,  indemnification  or otherwise,  all of which shall survive
such termination and remain in full force and effect.


                                                ARTICLE XI

                                         MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to
Sections 4.13,  8.04,  9.01, 10.01 (ii) or (iii), the Purchaser shall (i) succeed to and assume all of the
Company's  responsibilities,  rights,  duties and  obligations  under this  Agreement,  or (ii)  appoint a
successor  having the  characteristics  set forth in Section  8.02 hereof and which  shall  succeed to all
rights  and  assume  all of the  responsibilities,  duties  and  liabilities  of the  Company  under  this
Agreement  prior to the  termination  of Company's  responsibilities,  duties and  liabilities  under this
Agreement.  In connection with such appointment and assumption,  the Purchaser may make such  arrangements
for the  compensation  of such  successor  out of  payments on Mortgage  Loans as the  Purchaser  and such
successor  shall agree. In the event that the Company's  duties,  responsibilities  and liabilities  under
this Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge
such  duties  and  responsibilities  during  the  period  from  the  date it  acquires  knowledge  of such
termination  until the effective  date thereof with the same degree of diligence and prudence  which it is
obligated  to exercise  under this  Agreement,  and shall take no action  whatsoever  that might impair or
prejudice  the rights or  financial  condition of its  successor.  The  resignation  or removal of Company
pursuant to the  aforementioned  Sections shall not become  effective until a successor shall be appointed
pursuant to this Section and shall in no event relieve the Company of the  representations  and warranties
made pursuant to Sections 3.01, 3.02 and 3.03 and the remedies  available to the Purchaser  thereunder and
under Section 8.01, it being  understood and agreed that the provisions of such Sections 3.01,  3.02, 3.03
and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation  or termination of the
Company, or the termination of this Agreement.

         Any  successor  appointed  as  provided  herein  shall  execute,  acknowledge  and deliver to the
Company and to the Purchaser an instrument  accepting such  appointment,  whereupon  such successor  shall
become fully vested with all the rights,  powers,  duties,  responsibilities,  obligations and liabilities
of the Company,  with like effect as if originally  named as a party to this  Agreement.  Any  termination
or resignation of the Company or this Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not
affect any claims that the  Purchaser may have against the Company  arising prior to any such  termination
or resignation.

         The Company shall  promptly  deliver to the successor the funds in the Custodial  Account and the
Escrow  Account and the Mortgage Files and related  documents and statements  held by it hereunder and the
Company shall account for all funds.  The Company shall execute and deliver such  instruments  and do such
other  things all as may  reasonably  be  required  to more fully and  definitely  vest and confirm in the
successor  all  such  rights,  powers,  duties,  responsibilities,  obligations  and  liabilities  of  the
Company.  The successor shall make  arrangements  as it may deem  appropriate to reimburse the Company for
unrecovered  Servicing  Advances which the successor retains hereunder and which would otherwise have been
recovered by the Company pursuant to this Agreement but for the appointment of the successor servicer.

         Upon a  successor's  acceptance  of  appointment  as such,  the Company  shall notify by mail the
Purchaser of such appointment.

         Section 11.02     Amendment.

         This  Agreement  may be amended  from time to time by the  Company and the  Purchaser  by written
agreement signed by the Company and the Purchaser.

         Section 11.03     Recordation of Agreement.

         To the extent  permitted by  applicable  law,  this  Agreement is subject to  recordation  in all
appropriate   public  offices  for  real  property  records  in  all  the  counties  or  other  comparable
jurisdictions  in which any of the  properties  subject to the Mortgages  are  situated,  and in any other
appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at the
Company's  expense on direction of the Purchaser  accompanied  by an opinion of counsel to the effect that
such  recordation  materially and  beneficially  affects the interest of the Purchaser or is necessary for
the administration or servicing of the Mortgage Loans.

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with
the laws of the State of New York  except  to the  extent  preempted  by  Federal  law.  The  obligations,
rights and remedies of the parties hereunder shall be determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices  or other  communications  permitted  or  required  hereunder  shall be in
writing  and shall be deemed  conclusively  to have been  given if  personally  delivered  at or mailed by
registered  mail,  postage  prepaid,  and return  receipt  requested or  certified  mail,  return  receipt
requested,  or  transmitted by telex,  telegraph or telecopier and confirmed by a similar mailed  writing,
as follows:

         (i)      if to the Company:

                  Michael T. Stilb / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Mary Haggerty
                  Telecopier No.: (212) 272-5591

or such other  address as may  hereafter be furnished to the other party by like notice.  Any such demand,
notice or  communication  hereunder  shall be deemed to have been  received  on the date  delivered  to or
received at the premises of the addressee (as evidenced,  in the case of registered or certified  mail, by
the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation  or warranty of this  Agreement  and the related Term Sheet
which is prohibited or which is held to be void or  unenforceable  shall be  ineffective  to the extent of
such prohibition or  unenforceability  without  invalidating the remaining  provisions  hereof.  Any part,
provision,  representation  or warranty of this Agreement which is prohibited or  unenforceable or is held
to be void or unenforceable  in any jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the
extent of such prohibition or unenforceability  without  invalidating the remaining provisions hereof, and
any  such  prohibition  or  unenforceability  in  any  jurisdiction  as to any  Mortgage  Loan  shall  not
invalidate or render  unenforceable such provision in any other  jurisdiction.  To the extent permitted by
applicable  law,  the  parties  hereto  waive any  provision  of law that  prohibits  or  renders  void or
unenforceable  any  provision  hereof.  If  the  invalidity  of any  part,  provision,  representation  or
warranty of this  Agreement  shall deprive any party of the economic  benefit  intended to be conferred by
this  Agreement,  the parties shall  negotiate,  in good faith, to develop a structure the economic effect
of which is nearly as possible the same as the economic  effect of this  Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The  exhibits  to this  Agreement  are  hereby  incorporated  and made a part  hereof  and are an
integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For  purposes of this  Agreement,  except as otherwise  expressly  provided or unless the context
otherwise requires:

         (i)               the terms defined in this Agreement have the meanings  assigned to them in this
Agreement  and  include  the plural as well as the  singular,  and the use of any gender  herein  shall be
deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in
accordance with generally accepted accounting principles;

         (iii)    references  herein to  "Articles",  "Sections",  Subsections",  "Paragraphs",  and other
subdivisions  without  reference  to  a  document  are  to  designated  Articles,  Sections,  Subsections,
Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a  Subsection  without  further  reference to a Section is a reference to
such  Subsection  as  contained in the same Section in which the  reference  appears,  and this rule shall
also apply to Paragraphs and other subdivisions;

         (v)               the words  "herein",  "hereof ",  "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

         (vi)     the  term  "include"  or  "including"  shall  mean  without   limitation  by  reason  of
enumeration; and

         (viii)   headings of the Articles  and  Sections in this  Agreement  are for  reference  purposes
only and shall not be deemed to have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without limitation, (i) consents,
waivers and  modifications  which may hereafter be executed,  (ii) documents  received by any party at the
closing,  and (iii)  financial  statements,  certificates  and other  information  previously or hereafter
furnished,  may  be  reproduced  by  any  photographic,   photostatic,  microfilm,  micro-card,  miniature
photographic or other similar process.  The parties agree that any such  reproduction  shall be admissible
in evidence  as the  original  itself in any  judicial or  administrative  proceeding,  whether or not the
original is in existence and whether or not such  reproduction  was made by a party in the regular  course
of business,  and that any  enlargement,  facsimile or further  reproduction  of such  reproduction  shall
likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each  party  recognizes  that,  in  connection  with  this  Agreement,  it may  become  privy  to
non-public  information  regarding the financial  condition,  operations and prospects of the other party.
Each party agrees to keep all  non-public  information  regarding the other party  strictly  confidential,
and to use all such  information  solely in order to  effectuate  the purpose of the  Agreement,  provided
that each party may provide  confidential  information to its employees,  agents and affiliates who have a
need to know  such  information  in order to  effectuate  the  transaction,  provided  further  that  such
information is identified as confidential non-public information.  In addition,  confidential  information
may  be  provided  to a  regulatory  authority  with  supervisory  power  over  Purchaser,  provided  such
information is identified as confidential non-public information.

         The Company  agrees that the Company (i) shall comply with any applicable  laws and  regulations
regarding  the  privacy  and  security  of  Consumer  Information  including,  but  not  limited  to  the
Gramm-Leach-Bliley  Act,  Title V,  Subtitle  A, 15 U.S.C.  § 6801 et seq.,  (ii) shall not use  Consumer
Information in any manner  inconsistent  with any applicable laws and  regulations  regarding the privacy
and security of Consumer  Information,  (iii) shall not disclose  Consumer  Information  to third parties
except at the specific  written  direction of the  Purchaser,  (iv) shall  maintain  adequate  physical,
technical and  administrative  safeguards to protect  Consumer  Information from  unauthorized  access as
provided by the applicable laws and regulations,  and (v) shall  immediately  notify the Purchaser of any
actual or suspected breach of the confidentiality of Consumer  Information that would have a material and
adverse effect on the Purchaser.

         The Company  agrees that the Company shall  indemnify,  defend and hold the  Purchaser  harmless
from and  against  any loss,  claim or  liability  the  Purchaser  may suffer by reason of the  Company's
failure to perform the obligations set forth in this Section 11.10.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the Assignments is subject to recordation in
all  appropriate  public  offices  for real  property  records  in all the  counties  or other  comparable
jurisdictions in which any or all of the Mortgaged  Properties are situated,  and in any other appropriate
public recording office or elsewhere,  such recordation to be effected by and at the Company's  expense in
the event  recordation is either  necessary under applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in
     part, its interest under this Agreement with respect to some or all of the Mortgage Loans, and
     designate any person to exercise any rights of the Purchaser hereunder, by executing an Assignment
     and Assumption Agreement substantially in the form of Exhibit D hereto and the assignee or designee
     shall accede to the rights and obligations hereunder of the Purchaser with respect to such Mortgage
     Loans.  In no event shall Purchaser sell a partial interest in any Mortgage Loan without the
     written consent of Company, which consent shall not be unreasonably denied.  All references to the
     Purchaser in this Agreement shall be deemed to include its assignee or designee.  The Company shall
     have the right, only with the consent of the Purchaser or otherwise in accordance with this
     Agreement, to assign, in whole or in part, its interest under this Agreement with respect to some
     or all of the Mortgage Loans.


         Section 11.13     No Partnership.

         Nothing  herein  contained  shall be deemed or  construed  to  create a  co-partnership  or joint
venture  between the parties  hereto and the services of the Company  shall be rendered as an  independent
contractor and not as agent for Purchaser.

         Section 11.14     Signature Pages/Counterparts; Successors and Assigns.

         This  Agreement  and/or any Term Sheet  shall be  executed by each party (i) in one or more fully
executed  copies,  each of which shall  constitute a fully  executed  original  Agreement,  and/or (ii) in
counterparts  having one or more original  signatures,  and all such counterparts  containing the original
signatures  of all of the parties  hereto  taken  together  shall  constitute  a fully  executed  original
Agreement  or Term  Sheet,  as  applicable,  and/or  (iii)  by  delivery  of one or more  original  signed
signature  pages  to  the  other  parties  hereto  (x) by  mail  or  courier,  and/or  (y)  by  electronic
transmission,  including  without  limitation  by  telecopier,  facsimile  or  email  of a  scanned  image
("Electronic  Transmission"),  each of which as received  shall  constitute  for all  purposes an executed
original  signature  page of such party.  The  Purchaser may deliver a copy of this  Agreement  and/or any
Term Sheet,  fully executed as provided  herein,  to each other party hereto by mail and/or courier and/or
Electronic  Transmission,  and such  copy as so  delivered  shall  constitute  a fully  executed  original
Agreement or Term Sheet,  as  applicable,  superseding  any prior form of the Agreement or Term Sheet,  as
applicable,  that differs  therefrom in any respect.  This Agreement  shall inure to the benefit of and be
binding upon the Company and the Purchaser and their respective successor and assigns.

         Section 11.15     Entire Agreement.

         The  Company  acknowledges  that no  representations,  agreements  or  promises  were made to the
Company  by the  Purchaser  or any of its  employees  other  than  those  representations,  agreements  or
promises  specifically  contained herein and in the Confirmation.  The Confirmation and this Agreement and
the  related  Term Sheet sets  forth the  entire  understanding  between  the  parties  hereto;  provided,
however,  only this  Agreement  and the related  Term Sheet shall be binding upon all  successors  of both
parties.  In the event of any  inconsistency  between the Confirmation and this Agreement,  this Agreement
and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the Closing  Date,  the Company  agrees that it will not take any action or permit
or cause any action to be taken by any of its agents or affiliates,  to personally,  by telephone or mail,
solicit the borrower or obligor  under any Mortgage  Loan to refinance  the Mortgage  Loan, in whole or in
part,  without  the  prior  written  consent  of  the  Purchaser.  Notwithstanding  the  foregoing,  it is
understood  and agreed  that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company
which are directed to the general  public at large,  or segments  thereof,  provided that no segment shall
consist  primarily  of  the  Mortgage  Loans,  including,   without  limitation,  mass  mailing  based  on
commercially  acquired mailing lists,  newspaper,  radio and television  advertisements and (ii) responses
to  unsolicited  requests  or  inquiries  made by a  Mortgagor  or an  agent  of a  Mortgagor,  shall  not
constitute  solicitation  under this Section  11.16.  This  Section  11.16 shall not be deemed to preclude
the Company or any of its affiliates  from  soliciting any Mortgagor for any other  financial  products or
services.  The  Company  shall use its best  efforts to prevent the sale of the name of any  Mortgagor  to
any Person who is not affiliate of the Company.

         Section 11.17.  Closing.

         The  closing  for the  purchase  and sale of the  Mortgage  Loans shall take place on the related
Closing  Date.  The closing  shall be either:  by  telephone,  confirmed  by letter or wire as the parties
shall agree, or conducted in person, at such place as the parties shall agree.

         The closing for the Mortgage  Loans to be purchased on the related  Closing Date shall be subject
to each of the following conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall
deliver to the Purchaser a magnetic  diskette,  or transmit by modem,  a listing on a loan-level  basis of
the information contained in the related Mortgage Loan Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement shall be
materially true and correct as of the related  Closing Date and no event shall have occurred  which,  with
notice or the passage of time, would constitute a material default under this Agreement;

         (c)      the Purchaser shall have received,  or the Purchaser's  attorneys shall have received in
escrow, all documents  required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel
and an officer's certificate,  all in such forms as are agreed upon and acceptable to the Purchaser,  duly
executed by all signatories other than the Purchaser as required pursuant to the terms hereof;

         (d)      the Company  shall have  delivered and released to the Purchaser (or its designee) on or
prior to the related Closing Date all documents  required  pursuant to the terms of this Agreement and the
related Term Sheet; and

         (e)      all other  terms and  conditions  of this  Agreement,  the  related  Term  Sheet and the
Confirmation shall have been materially complied with.

         Subject to the  foregoing  conditions,  the  Purchaser  shall pay to the  Company on the  related
Closing Date the Purchase Price,  plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by
wire transfer of immediately available funds to the account designated by the Company.

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on
or  after  the  related  Closing  Date,  on one or  more  dates  (each  a  "Reconstitution  Date")  at the
Purchaser's  sole option,  the Purchaser may effect a sale (each,  a  "Reconstitution")  of some or all of
the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)       one or more third party  purchasers  in one or more in whole loan  transfers  (each,  a
"Whole Loan Transfer"); or

         (b)      one or more trusts or other  entities  to be formed as part of one or more  pass-through
transfers (each, a "Pass-Through Transfer").

         The  Company  agrees to  execute in  connection  with any  agreements  among the  Purchaser,  the
Company,  and any  servicer in  connection  with a Whole Loan  Transfer,  an  Assignment,  Assumption  and
Recognition  Agreement  substantially  in the form of  Exhibit D hereto,  or, at  Purchaser's  request,  a
seller's  warranties  and  servicing  agreement  or a  participation  and  servicing  agreement or similar
agreement  in  form  and  substance  reasonably  acceptable  to  the  parties,  and in  connection  with a
Pass-Through  Transfer, a pooling and servicing agreement in form and substance  reasonably  acceptable to
the  parties,  (collectively  the  agreements  referred  to herein  are  designated,  the  "Reconstitution
Agreements").  It is  understood  that any such  Reconstitution  Agreements  will not  contain any greater
obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to
the  contrary in this Section  11.18,  the Company  agrees that it is required to perform the  obligations
described in Exhibit K hereto.

         With  respect to each Whole Loan  Transfer  and each  Pass-Through  Transfer  entered into by the
Purchaser,  the Company  agrees (1) to cooperate  fully with the Purchaser and any  prospective  purchaser
with  respect to all  reasonable  requests  and due  diligence  procedures;  (2) to  execute,  deliver and
perform all Reconstitution  Agreements  required by the Purchaser;  (3) to restate the representations and
warranties  set forth in this  Agreement  as of the  settlement  or closing date in  connection  with such
Reconstitution  (each, a  "Reconstitution  Date").  In that connection,  the Company shall provide to such
servicer or issuer,  as the case may be, and any other  participants in such  Reconstitution:  (i) any and
all information  (including servicing portfolio  information) and appropriate  verification of information
(including  servicing  portfolio  information) which may be reasonably  available to the Company,  whether
through letters of its auditors and counsel or otherwise,  as the Purchaser or any such other  participant
shall request upon reasonable demand;  and (ii) such additional  representations,  warranties,  covenants,
opinions of counsel,  letters  from  auditors,  and  certificates  of public  officials or officers of the
Company as are  reasonably  agreed upon by the Company and the  Purchaser  or any such other  participant.
In connection  with each  Pass-Through  Transfer,  the Company agrees to provide  reasonable and customary
indemnification  to the  Purchaser and its affilates  for  disclosure  contained in any offering  document
relating to the  Company or its  affilates,  the  Mortgage  Loans and the  underwriting  standards  of the
Mortgage  Loans.  The  Purchaser  shall be  responsible  for the costs  relating  to the  delivery of such
information.

         All Mortgage  Loans not sold or  transferred  pursuant to a  Reconstitution  shall remain subject
to, and serviced in  accordance  with the terms of, this  Agreement  and the related Term Sheet,  and with
respect thereto this Agreement and the related Term Sheet shall remain in full force and effect.




         IN WITNESS  WHEREOF,  the Company and the  Purchaser  have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:


                                                   HSBC MORTGAGE CORPORATION (USA)
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                EXHIBIT A
                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be  available  for  inspection  by the  Purchaser,  and which shall be retained by the
Company in the  Servicing  File or delivered to the  Purchaser or its designee  pursuant to Sections  2.04
and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1.     The     original     Mortgage     Note     endorsed     "Pay    to    the     order     of
____________________________________________________,   without   recourse,"   and  signed  via   original
signature in the name of the Company by an authorized officer,  with all intervening  endorsements showing
a complete chain of title from the  originator to the Company,  together with any  applicable  riders.  In
no event  may an  endorsement  be a  facsimile  endorsement.  If the  Mortgage  Loan was  acquired  by the
Company  in a  merger,  the  endorsement  must be by  "[Company],  successor  by  merger  to the  [name of
predecessor]".  If the  Mortgage  Loan was  acquired or  originated  by the Company  while doing  business
under another name, the endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage
Notes may be in the form of a lost note affidavit subject to Purchaser acceptability.

         2.       Except as provided  below and for each Mortgage  Loan that is not a MERS Mortgage  Loan,
the  original  Mortgage  (together  with a standard  adjustable  rate  mortgage  rider)  with  evidence of
recording  thereon,  or a copy thereof certified by the public recording office in which such mortgage has
been  recorded or, if the original  Mortgage has not been returned from the  applicable  public  recording
office,  a true  certified  copy,  certified by the Company.  With respect to each MERS Mortgage Loan, the
original  Mortgage,  noting the presence of the MIN of the Mortgage Loans and either  language  indicating
that the  Mortgage  Loan is a MOM Loan or if the  Mortgage  Loan  was not a MOM Loan at  origination,  the
original Mortgage and the assignment thereof to MERS, with evidence of recording  indicated thereon,  or a
copy of the Mortgage certified by the public recording office in which such Mortgage has been recorded.

         3.  The  original  or  certified  copy,  certified  by  the  Company,  of  the  Primary  Mortgage
Insurance Policy, if required.

         4.       In the  case of each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  the  original
Assignment, from the Company to  _____________________________________,  or in accordance with Purchaser's
instructions,  which  assignment  shall,  but  for any  blanks  requested  by  Purchaser,  be in form  and
substance  acceptable  for  recording.  If the  Mortgage  Loan was acquired or  originated  by the Company
while  doing  business  under  another  name,  the  Assignment  must be by  "[Company]  formerly  known as
[previous  name]".  If the Mortgage Loan was acquired by the Company in a merger,  the endorsement must be
by "[Company],  successor by merger to the [name of  predecessor]".  None of the  Assignments  are blanket
assignments of mortgage.

         5.       The original policy of title insurance,  including riders and endorsements  thereto,  or
if the policy has not yet been issued,  a written  commitment or interim binder or  preliminary  report of
title issued by the title insurance or escrow company.

         6.       In the case of each  Mortgage Loan that is not a MERS  Mortgage  Loan,  originals of all
recorded  intervening  Assignments,  or copies thereof,  certified by the public recording office in which
such  Assignments  have been  recorded  showing  a  complete  chain of title  from the  originator  to the
Company,  with evidence of recording  thereon,  or a copy thereof certified by the public recording office
in which such  Assignment has been recorded or, if the original  Assignment has not been returned from the
applicable public recording office, a true certified copy, certified by the Company.

         7.       Originals,  or copies  thereof  certified by the public  recording  office in which such
documents  have  been  recorded,  of  each  assumption,  extension,  modification,  written  assurance  or
substitution  agreements,  if  applicable,  or if the original of such document has not been returned from
the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material  document or instrument  relating
to the  Mortgage  Loan has been  signed by a person on behalf of the  Mortgagor,  the  original or copy of
power of attorney or other  instrument that authorized and empowered such person to sign bearing  evidence
that  such  instrument  has been  recorded,  if so  required  in the  appropriate  jurisdiction  where the
Mortgaged  Property is located,  or a copy thereof  certified by the public recording office in which such
instrument  has been recorded or, if the original  instrument  has not been  returned from the  applicable
public recording office, a true certified copy, certified by the Company.

         9.       reserved.

         10.      Mortgage  Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real
estate settlement procedure forms required by law.

         11.      Residential loan application.

         12.      Uniform  underwriter  and  transmittal  summary  (Fannie  Mae Form  1008) or  reasonable
equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.

         17.      Verification  of employment  and income  except for Mortgage  Loans  originated  under a
limited documentation program, all in accordance with Company's underwriting guidelines.

         18.      Verification  of  acceptable   evidence  of  source  and  amount  of  down  payment,  in
accordance with Company's underwriting guidelines.

         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.

         21.      Sales contract, if applicable.

         22.      If available,  termite  report,  structural  engineer's  report,  water  portability and
septic certification.

         23.      Any original security  agreement,  chattel mortgage or equivalent executed in connection
with the Mortgage.

         24.      Name affidavit, if applicable.

         Notwithstanding  anything to the contrary herein,  Company may provide one certificate for all of
the Mortgage Loans indicating that the documents were delivered for recording.

         (B)      With respect to each Co-op Loan, as applicable  and as required by the  applicable  laws
of the state in which the  related  Cooperative  apartment  is  located,  copies of:  (A) the  proprietary
lease,  (B) the security  agreement,  (C) the assignment of the  proprietary  lease,  with all intervening
assignments  showing a complete chain of title and an assignment  thereof by such Seller, (D) the original
stock  certificate  evidencing  the ownership of the  Cooperative  apartment  endorsed or accompanied by a
stock power  relating to such stock  certificate  executed in blank,  (E) a recognition  agreement in form
approved by Seller's  underwriting  guidelines,  in substantially  the same form as the standard  "AZTECH"
form,  (F) copies of the  financing  statement  filed by the  applicable  Company as secured party and, if
applicable,  a filed UCC-3 assignment of the subject security  interest showing a complete chain of title,
together with an executed UCC-3  Assignment of such security  interest by the Company in a form sufficient
for filing,  and (G) such other  documents  as are  necessary  for the  perfection  of a lien  against the
related Co-op Loan ownership interests under applicable law.




--------------------------------------------------------------------------------




                                                EXHIBIT B

                                    CUSTODIAL ACCOUNT LETTER AGREEMENT

                                           ______________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase,  Warranties  and Servicing  Agreement,  dated as of May 1, 2001
Adjustable  Rate Mortgage  Loans (the  "Agreement"),  we hereby  authorize and request you to establish an
account,  as a  Custodial  Account  pursuant  to  Section  4.04  of the  Agreement,  to be  designated  as
"[______________________________________],  in  trust  for  the  [Purchaser],  Owner  of  Adjustable  Rate
Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed
by the  Company.  This letter is  submitted to you in  duplicate.  Please  execute and return one original
to us.

                                                              [__________________________]

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________


         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established  under Account Number  [__________],  at the office of the  depository  indicated  above,  and
agrees to honor  withdrawals on such account as provided above.  The full amount  deposited at any time in
the account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through
the Bank  Insurance  Fund or the Savings  Association  Insurance  Fund or will be  invested  in  Permitted
Investments as defined in the Agreement.

                                                           HSBC MORTGAGE CORPORATION (USA)

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________




--------------------------------------------------------------------------------




                                                EXHIBIT C

                                     ESCROW ACCOUNT LETTER AGREEMENT
                                           _____________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase  Warranties  and  Servicing  Agreement,  dated as of May 1, 2001
Adjustable  Rate Mortgage  Loans (the  "Agreement"),  we hereby  authorize and request you to establish an
account,  as  an  Escrow  Account  pursuant  to  Section  4.06  of  the  Agreement,  to be  designated  as
"[__________________________],  in trust for the  [Purchaser],  Owner of Adjustable  Rate Mortgage  Loans,
and various  Mortgagors."  All deposits in the account shall be subject to  withdrawal  therefrom by order
signed by the  Company.  This  letter is  submitted  to you in  duplicate.  Please  execute and return one
original to us.

                                            HSBC MORTGAGE CORPORATION (USA)

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established under Account Number __________,  at the office of the depository  indicated above, and agrees
to honor  withdrawals  on such  account as provided  above.  The full amount  deposited at any time in the
account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through the
Bank  Insurance  Fund  or the  Savings  Association  Insurance  Fund  or will  be  invested  in  Permitted
Investments as defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________




--------------------------------------------------------------------------------




                                                EXHIBIT D

                         FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement")
made as of  __________, 200__, among EMC Mortgage Corporation (the "Assignor"), ___________________ (the
"Assignee"), and HSBC Mortgage Corporation (USA) (the "Company").


         In  consideration  of the mutual  promises  contained  herein the parties  hereto  agree that the
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  now  serviced by Company for  Assignor and its  successors  and assigns  pursuant to the
Purchase,  Warranties and Servicing Agreement,  dated as of May 1, 2002, between Assignor and Company (the
"Purchase  Agreement")  shall be  subject  to the terms of this PAAR  Agreement.  Capitalized  terms  used
herein but not defined shall have the meanings ascribed to them in the Purchase Agreement.

                                   Purchase, Assignment and Assumption

         1.       Assignor  hereby grants,  transfers and assigns to Assignee all of the right,  title and
interest of Assignor in the Assigned  Loans and, as they relate to the Assigned  Loans,  all of its right,
title and interest in, to and under the Purchase Agreement.

         2.       Simultaneously  with the  execution  hereof,  (i)  Assignee  shall pay to  Assignor  the
"Funding  Amount" as set forth in that  certain  letter  agreement,  dated as of _________  ____,  between
Assignee and Assignor (the  "Confirmation")  and (ii)  Assignor,  at its expense,  shall have caused to be
delivered to Assignee or its  designee  the Mortgage  File for each  Assigned  Loan in  Assignor's  or its
custodian's  possession,  as set forth in the Purchase  Agreement,  along with, for each Assigned Loan, an
endorsement of the Mortgage Note from the applicable  Company,  in blank, and an assignment of mortgage in
recordable  form from the  applicable  Company,  in blank.  Assignee  shall pay the Funding Amount by wire
transfer  of  immediately  available  funds  to the  account  specified  by  Assignor.  Assignee  shall be
entitled  to all  scheduled  payments  due  on  the  Assigned  Loans  after  ___________,  200__  and  all
unscheduled  payments or other  proceeds or other  recoveries on the Assigned  Loans received on and after
_____________, 200__.

                                Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,
which  agreement  is in full force and effect as of the date hereof and the  provisions  of which have not
been waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

         (b)      Assignor  is the lawful  owner of the  Assigned  Loans with full right to  transfer  the
Assigned Loans and any and all of its interests,  rights and obligations  under the Purchase  Agreement as
they relate to the Assigned Loans, free and clear from any and all claims and  encumbrances;  and upon the
transfer of the  Assigned  Loans to Assignee as  contemplated  herein,  Assignee  shall have good title to
each and every  Assigned  Loan, as well as any and all of  Assignee's  interests,  rights and  obligations
under the Purchase  Agreement as they relate to the Assigned  Loans,  free and clear of any and all liens,
claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with
respect to the Assigned Loans or the Purchase Agreement;

         (d)      Assignor has no knowledge of, and has not received  notice of, any waivers under, or any
modification of, any Assigned Loan;

         (e)      Assignor is duly organized,  validly existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and sell
the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its
obligations under this PAAR Agreement, and to consummate the transactions set forth herein.  The
consummation of the transactions contemplated by this PAAR Agreement is in the ordinary course of
Assignor's business and will not conflict with, or result in a breach of, any of the terms, conditions
or provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or
instrument to which Assignor is now a party or by which it is bound, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Assignor or its property is subject.  The
execution, delivery and performance by Assignor of this PAAR Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee and Company, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         (g)      No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
registration  with, any  governmental  entity is required to be obtained or made by Assignor in connection
with the execution,  delivery or performance by Assignor of this PAAR  Agreement,  or the  consummation by
it of the transactions contemplated hereby; and

         (h)      Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,
sold or otherwise  disposed of the Assigned Loans or any interest in the Assigned  Loans, or solicited any
offer to buy or accept a transfer,  pledge or other  disposition of the Assigned Loans, or any interest in
the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned  Loans,  or any
interest in the Assigned Loans with any Person in any manner,  or made any general  solicitation  by means
of general  advertising  or in any other  manner,  or taken any other  action  which  would  constitute  a
distribution  of the  Assigned  Loans under the  Securities  Act of 1933,  as amended  (the "1933 Act") or
which would  render the  disposition  of the  Assigned  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto.

                  4.       Assignee warrants and represents to, and covenants with, Assignor and Company
as of the date hereof:

         (a)      Assignee is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and has all requisite power and authority to acquire, own and
purchase the Assigned Loans;

         (b)      Assignee has full corporate power and authority to execute, deliver and perform its
obligations under this PAAR Agreement, and to consummate the transactions set forth herein.  The
consummation of the transactions contemplated by this PAAR Agreement is in the ordinary course of
Assignee's business and will not conflict with, or result in a breach of, any of the terms, conditions
or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or
instrument to which Assignee is now a party or by which it is bound, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Assignee or its property is subject.  The
execution, delivery and performance by Assignee of this PAAR Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due
authorization, execution and delivery by Assignor and Company, will constitute the valid and legally
binding obligation of Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         (c)      No consent, approval, order or authorization of, or declaration,  filing or registration
with,  any  governmental  entity is required to be  obtained  or made by Assignee in  connection  with the
execution,  delivery or performance by Assignee of this PAAR Agreement,  or the  consummation by it of the
transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and
conditions of the Purchase Agreement with respect to the Assigned Loans, and from and after the date
hereof, Assignee assumes for the benefit of each of Assignor and Company all of Assignor's obligations
as "Purchaser" thereunder but solely with respect to such Assigned Loans.

                  5.       Company warrants and represents to, and covenant with, Assignor and Assignee
as of the date hereof:

                  (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
Agreement, which agreement is in full force and effect as of the date hereof and the provisions of which
have not been waived, amended or modified in any respect, nor has any notice of termination been given
thereunder;

         (b)      Company is duly organized,  validly  existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Assigned
Loans and otherwise to perform its obligations under the Purchase Agreement;

         (c)      Company  has full  corporate  power and  authority  to  execute,  deliver and perform its
                  obligations  under this PAAR  Agreement,  and to consummate the  transactions  set forth
                  herein.  The consummation of the transactions  contemplated by this PAAR Agreement is in
                  the ordinary  course of Company's  business and will not conflict  with,  or result in a
                  breach of, any of the terms,  conditions or  provisions of Company's  charter or by-laws
                  or any legal  restriction,  or any material  agreement or instrument to which Company is
                  now a party or by which it is  bound,  or  result  in the  violation  of any law,  rule,
                  regulation,  order,  judgment or decree to which Company or its property is subject. The
                  execution,  delivery  and  performance  by  Company  of  this  PAAR  Agreement  and  the
                  consummation by it of the transactions  contemplated  hereby,  have been duly authorized
                  by all necessary corporate action on part of Company.  This PAAR Agreement has been duly
                  executed and  delivered  by Company,  and,  upon the due  authorization,  execution  and
                  delivery  by Assignor  and  Assignee,  will  constitute  the valid and  legally  binding
                  obligation of Company,  enforceable  against Company in accordance with its terms except
                  as enforceability may be limited by bankruptcy,  reorganization,  insolvency, moratorium
                  or other  similar  laws  now or  hereafter  in  effect  relating  to  creditors'  rights
                  generally,  and by general principles of equity regardless of whether  enforceability is
                  considered in a proceeding in equity or at law;

         (d)      No consent,  approval, order or authorization of, or declaration,  filing or registration
                  with,  any  governmental  entity is  required  to be  obtained  or made by  Assignee  in
                  connection  with  the  execution,  delivery  or  performance  by  Company  of this  PAAR
                  Agreement, or the consummation by it of the transactions contemplated hereby; and

         (e)      No event has  occurred  from the Closing  Date to the date hereof  which would render the
                  representations  and warranties as to the related  Assigned Loans made by the Company in
                  Sections 3.01 and 3.02 of the Purchase Agreement to be untrue in any material respect.


                  Recognition of Assignee

         6.       From and  after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the
Assigned Loans and will service the Assigned Loans in accordance  with the Purchase  Agreement.  It is the
intention of Assignor,  Company and Assignee  that this PAAR  Agreement  shall be binding upon and for the
benefit of the  respective  successors  and assigns of the parties  hereto.  Neither  Company nor Assignor
shall amend or agree to amend,  modify,  waiver,  or otherwise alter any of the terms or provisions of the
Purchase Agreement which amendment,  modification,  waiver or other alteration would in any way affect the
Assigned Loans without the prior written consent of Assignee.


                                            Miscellaneous

                  7.       All demands, notices and communications related to the Assigned Loans, the
Purchase Agreement and this PAAR Agreement shall be in writing and shall be deemed to have been duly
given if personally delivered at or mailed by registered mail, postage prepaid, as follows:


         (a)      In the case of Company:
                  HSBC MORTGAGE CORPORATION (USA)
                           Lori Miller / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

                  With a copy to:

         (b)      In the case of Assignor:
                  [Name and address]

         (c)      In the case of Assignee:
                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:
                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: ___________
                  Telecopier No.:  (212) 272-____

     8.  Each party will pay any commissions it has incurred and the fees of its attorneys in connection
     with the negotiations for, documenting of and closing of the transactions contemplated by this PAAR
     Agreement.

         9.       This PAAR Agreement  shall be construed in accordance  with the laws of the State of New
York,  without  regard to conflicts of law  principles,  and the  obligations,  rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         11.      This PAAR  Agreement  shall  inure to the benefit of the  successors  and assigns of the
parties  hereto.  Any entity  into which  Assignor,  Assignee  or  Company  may be merged or  consolidated
shall,  without  the  requirement  for any  further  writing,  be deemed  Assignor,  Assignee  or Company,
respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned  Loans,  the assignment
of the  Purchase  Agreement  to the  extent  of the  Assigned  Loans  by  Assignor  to  Assignee  and  the
termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously in any number of counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of
the Purchase Agreement with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.  In the event that any provision of this PAAR Agreement conflicts with any provision of the
Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall control.




                                            [Modification of Purchase Agreement

         15.     The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The  primary  guarantee  insurance  policy  of  the  Supplemental  PMI
         Insurer  attached  hereto as Exhibit J, or any  successor  Supplemental  PMI Policy  given to the
         Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance  Policy,  the Supplemental
         PMI  Policy,  any title  policy,  any  hazard  insurance  policy or any  other  insurance  policy
         covering a Mortgage Loan or other related Mortgaged  Property,  including any amounts required to
         be deposited in the Custodial  Account  pursuant to Section 4.04, to the extent such proceeds are
         not to be applied to the  restoration  of the  related  Mortgaged  Property  or  released  to the
         Mortgagor in accordance with Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its activities as servicer,  the Company agrees to prepare and present,  on
behalf  of  itself  and the  Purchaser,  claims  to the  Supplemental  PMI  Insurer  with  respect  to the
Supplemental  PMI  Policy  and,  in this  regard,  to take  such  action as shall be  necessary  to permit
recovery under any  Supplemental  PMI Policy  respecting a defaulted  Mortgage  Loan.  Pursuant to Section
4.04,  any amounts  collected by the Company under any  Supplemental  PMI Policy shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 4.05.

         In accordance with the  Supplemental  PMI Policy,  the Company shall provide to the  Supplemental
PMI Insurer any required information regarding the Mortgage Loans.

         The Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via computer
tape, or other mutually  acceptable  format,  the unpaid principal balance,  insurer  certificate  number,
lender loan number,  and premium due the  Supplemental  PMI Insurer for each  Mortgage Loan covered by the
Supplemental  PMI  Policy.  In  addition,  the  Company  agrees  to  forward  to  the  Purchaser  and  the
[Securities  Administrator]  any statements or other reports given by the  Supplemental PMI Insurer to the
Servicer in connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         "Company  ceases to be  approved  by either  Fannie  Mae or FHLMC as a  mortgage  loan  seller or
servicer for more than thirty days,  or the Company  fails to meet the servicer  eligibility  requirements
of the Supplemental PMI Insurer; or"]

         IN WITNESS  WHEREOF,  the parties hereto have executed this PAAR Agreement as of the day and year
first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              _______________________________
                                                              Assignee

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________





--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                          ASSIGNED LOAN SCHEDULE




--------------------------------------------------------------------------------




                                               ATTACHMENT 2

                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT




--------------------------------------------------------------------------------




                                                EXHIBIT E

                                          FORM OF TRIAL BALANCE




--------------------------------------------------------------------------------




                                                EXHIBIT G

                               REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing Agreement (the "Agreement")  between the Company and the
Purchaser,  the  undersigned  hereby  certifies  that he or she is an  officer of the  Company  requesting
release of the documents for the reason specified below.  The undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above  captioned  mortgage  loan was paid in full or that the Company
has been notified that payment in full has been or will be escrowed.  The Company  hereby  certifies  that
all  amounts  with  respect  to this loan  which are  required  under the  Agreement  have been or will be
deposited in the Custodial Account as required.

_____    The  above  captioned  loan is being  repurchased  pursuant  to the terms of the  Agreement.  The
Company  hereby  certifies  that the  repurchase  price has been  credited  to the  Custodial  Account  as
required under the Agreement.

_____    The above captioned loan is being placed in foreclosure  and the original  documents are required
to  proceed  with the  foreclosure  action.  The  Company  hereby  certifies  that the  documents  will be
returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All  capitalized  terms  used  herein and not  defined  shall have the  meanings  assigned  to them in the
Agreement.

         Based on this  certification  and the indemnities  provided for in the Agreement,  please release
to the Company all original mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title

Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser  hereby  acknowledges  that all  original  documents  previously  released on the above
captioned mortgage loan have been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




--------------------------------------------------------------------------------




                                                EXHIBIT H


                                    COMPANY'S UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                                                EXHIBIT I

                                                TERM SHEET

         This TERM SHEET  (the "Term  Sheet")  dated  _____________,  between  HSBC  Mortgage  Corporation
(USA), a Delaware  corporation,  located at 2929 Walden Avenue,  Depew, New York 14043 (the "Company") and
EMC  Mortgage  Corporation,  a Delaware  corporation,  located at Mac  Arthur  Ridge II, 909 Hidden  Ridge
Drive,  Suite 200, Irving,  Texas 75038 (the  "Purchaser") is made pursuant to the terms and conditions of
that certain  Purchase,  Warranties  and Servicing  Agreement (the  "Agreement")  dated as of May 1, 2002,
between the Company and the  Purchaser,  the provisions of which are  incorporated  herein as if set forth
in full  herein,  as such terms and  conditions  may be modified or  supplemented  hereby.  All  initially
capitalized  terms used herein unless  otherwise  defined shall have the meanings  ascribed thereto in the
Agreement.

         The Purchaser  hereby  purchases  from the Company and the Company hereby sells to the Purchaser,
all of the  Company's  right,  title and interest in and to the Mortgage  Loans  described on the Mortgage
Loan Schedule  annexed  hereto as Schedule I, pursuant to and in accordance  with the terms and conditions
set forth in the Agreement,  as same may be  supplemented  or modified  hereby.  Hereinafter,  the Company
shall service the Mortgage  Loans for the benefit of the Purchaser and all  subsequent  transferees of the
Mortgage Loans pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For purposes of the Mortgage  Loans to be sold pursuant to this Term Sheet,  the following  terms
shall have the following meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Purchase Price Percentage:

Servicing Fee Rate:

         Except as modified herein, Section 8.01 of the Agreement shall remain in full force and effect
as of the date hereof.

                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by
their respective duly authorized officers as of the date first above written.


                                                              HSBC MORTGAGE CORPORATION (USA)

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________



                                                              EMC MORTGAGE CORPORATION


                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________





--------------------------------------------------------------------------------




                                                SCHEDULE I

                                          MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------




                                                EXHIBIT J

                                                 [RESERVED]




--------------------------------------------------------------------------------





                                                 EXHIBIT K

                                     COMPANY'S OBLIGATIONS IN CONNECTION
                                          WITH A RECONSTITUTION

     o   The Company shall (i) possess the ability to service into a securitization; (ii) service on a
         "Scheduled/Scheduled" reporting basis (advancing through the liquidation of an REO Property),
         (iii) make compensating interest payments on payoffs and curtailments and (iv) remit and report
         to a master servicer in format acceptable to such master servicer by the 18th calendar day of
         each month, unless otherwise provided in the securitization documents.

     o   The Company shall provide an acceptable annual certification (officer's certificate) to the
         master servicer (as required by the Sarbanes-Oxley Act of 2002) as well as any other annual
         certifications required under the securitization documents (i.e. the annual statement as to
         compliance/annual independent certified public accountants' servicing report due by March 15 of
         each year).

     o   The Company shall allow for the Purchaser, the master servicer or their designee to perform a
         review of audited financials and net worth of the Company.

     o   The Company shall provide a Uniform Single Attestation Program certificate and Management
         Assertion as requested by the master servicer or the Purchaser.

     o   The Company shall provide information on each Custodial Account as requested by the master
         servicer or the Purchaser, and each Custodial Accounts shall comply with the requirements for
         such accounts as set forth in the securitization documents.

     o   The Company shall maintain its servicing system in accordance with the requirements of the
         master servicer.




--------------------------------------------------------------------------------




                                             AMENDMENT REG AB
                            TO THE SELLER'S WARRANTIES AND SERVICING AGREEMENT

                  This is Amendment  Reg AB (the  "Amendment  Reg AB"),  dated as of November 7, 2005,  by
and  between  EMC  Mortgage  Corporation  (the"Purchaser"),  and  HSBC  Mortgage  Corporation  (USA)  (the
"Company") to that certain Amended and Restated  Purchase,  Warranties and Servicing  Agreement,  dated as
of  September  1,  2005  by  and  between  the  Company  and  the  Purchaser,  (as  amended,  modified  or
supplemented, the "Existing Agreement").

                                                WITNESSETH

                  WHEREAS,  the  Company  and  the  Purchaser  have  agreed,  subject  to  the  terms  and
conditions  of this  Amendment  Reg AB that the Existing  Agreement be amended to reflect  certain  agreed
upon revisions to the terms of the Existing Agreement.

                  Accordingly,  the  Company and the  Purchaser  hereby  agree,  in  consideration  of the
mutual  premises and mutual  obligations set forth herein,  that the Existing  Agreement is hereby amended
as follows:

1.   Capitalized  terms used herein but not  otherwise  defined  shall have the  meanings set forth in the
         Existing   Agreement.   The  Existing  Agreement  is  hereby  amended  by  adding  the  following
         definitions in their proper alphabetical order:

                  Commission: The United States Securities and Exchange Commission.

                  Company Information: As defined in Section 2(g)(i)(A)(1).

                  Depositor:  With respect to any Securitization Transaction, the Person identified in
                  writing to the Company by the Purchaser as depositor for such Securitization
                  Transaction.

                  Exchange Act.  The Securities Exchange Act of 1934, as amended.

                  Master  Servicer:   With  respect  to  any  Securitization   Transaction,   the  "master
                  servicer," if an, identified in the related transaction documents.

                  Qualified  Correspondent:  Any Person from which the Company  purchased  Mortgage Loans,
                  provided that the  following  conditions  are  satisfied:  (i) such Mortgage  Loans were
                  originated   pursuant  to  an  agreement  between  the  Company  and  such  Person  that
                  contemplated  that such Person would  underwrite  mortgage  loans from time to time, for
                  sale to the Company,  in  accordance  with  underwriting  guidelines  designated  by the
                  Company  ("Designated  Guidelines")  or guidelines that do not vary materially from such
                  Designated  Guidelines:  (ii) such Mortgage Loans were in fact underwritten as described
                  in clause (i) above and were acquired by the Company  within 180 days after  origination
                  (except that 1% of the  Mortgage  Loans in any  securitization  may be within 240 days);
                  (iii) either (x) the  Designated  Guidelines  were, at the time such Mortgage Loans were
                  originated,  used by the Company in the  origination  of mortgage loans of the same type
                  as the Mortgage  Loans for the  Company's own account or (y) the  Designated  Guidelines
                  were, at the time such Mortgage  Loans were  underwritten,  designated by the Company on
                  a  consistent  basis for use by lenders in  originating  mortgage  loans to be purchased
                  by the Company;  and (iv) the Company  employed,  at the time such  Mortgage  Loans were
                  acquired by the Company  pre-purchase  or  post-purchase  quality  assurance  procedures
                  (which may involve,  among other things,  review of a sample of mortgage loans purchased
                  during a  particular  time  period or through  particular  channels)  designed to ensure
                  that Persons from which it purchased  mortgage loans properly  applied the  underwriting
                  criteria designated by the Company.

                  Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

                  Reconstitution  Agreement:  An agreement or  agreements  entered into by the Company and
                  the Purchaser  and/or  certain third parties in connection  with a  Reconstitution  with
                  respect to any or all of the Mortgage Loans.

                  Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation  AB), 17 C.F.R.
                  §§229.1100-229.1123,  as such may be  amended  from time to time,  and  subject  to such
                  clarification  and  interpretation  as  have  been  provided  by the  Commission  in the
                  adopting release (Asset-Backed  Securities,  Securities Act Release No. 33-8518, 70 Fed.
                  Reg.  1,506,  1,531  (Jan.  7,  2005)) or by the staff of the  Commission,  or as may be
                  provided by the Commission or its staff from time to time.

                  Securities Act: The federal Securities Act of 1933, as amended.

                  Securitization  Transaction:  Any  transaction  involving  either  (1) a sale  or  other
                  transfer  of some or all of the  Mortgage  Loans  directly or  indirectly  to an issuing
                  entity (as  defined  in  Regulation  AB) in  connection  with an  issuance  of  publicly
                  offered or  privately  placed,  rated or unrated  mortgage-backed  securities  or (2) an
                  issuance of publicly  offered or  privately  placed,  rated or unrated  securities,  the
                  payments on which are  determined  primarily by reference to one or more  portfolios  of
                  residential  mortgage  loans  consisting,  in whole  or in  part,  of some or all of the
                  Mortgage Loans.

                  Servicer:  As defined in Section 2(f)(iii).

                  Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of Regulation
                  AB, as such may be amended from time to time.

                  Static  Pool  Information:  Information  set  forth  in  Item  1105(a)  and  1105(c)  of
                  Regulation AB.

                  Subcontractor:  Any vendor, subcontractor or other Person that is not responsible for
                  the overall servicing (as "servicing" is commonly understood by participants in the
                  mortgage-backed securities market) of Mortgage Loans pursuant to a Reconstitution
                  Agreement but performs one or more discrete functions identified in Item 1122(d) of
                  Regulation AB with respect to Mortgage Loans (serviced by the Company under a
                  Reconstitution Agreement) under the direction or authority of the Company or a
                  Subservicer.

                  Subservicer:  Any Person  that  services  Mortgage  Loans on behalf of the  Company  (as
                  servicer under a  Reconstitution  Agreement) or any  Subservicer  and is responsible for
                  the  performance  (whether  directly or through  Subservicers  or  Subcontractors)  of a
                  substantial  portion of the  material  servicing  functions  required to be performed by
                  the Company under this  Agreement or any  Reconstitution  Agreement  that are identified
                  in Item 1122(d) of Regulation AB.

                  Third  Party  Originator:  Each  Person,  other  than a  Qualified  Correspondent,  that
                  originated Mortgage Loans acquired by the Company.

                  Whole Loan Transfer:  Any sale or transfer of some or all of the Mortgage  Loans,  other
                  than a Securitization Transaction.

2.   The  Purchaser  and the Company  agree that the Existing  Agreement  is hereby  amended by adding the
         following provisions as an addendum:

         (a)      (i)      The Company hereby  represents to the Purchaser,  to any Master Servicer and to
                  any Depositor,  as of the date on which  information is first provided to the Purchaser,
                  any Master  Servicer or any Depositor  under  Section 2(f) that,  except as disclosed in
                  writing to the Purchaser,  such Master  Servicer or such  Depositor  prior to such date:
                  (i) the  Company  is not aware  and has not  received  notice  that any  default,  early
                  amortization  or  other  performance  triggering  event  has  occurred  as to any  other
                  securitization  due to any act or failure to act of the  Company;  (ii) the  Company has
                  not been terminated as servicer in a residential  mortgage loan  securitization,  either
                  due to a  servicing  default  or to  application  of a  servicing  performance  test  or
                  trigger;  (iii) no material  noncompliance  with the applicable  servicing criteria with
                  respect to other  securitizations  of residential  mortgage loans  involving the Company
                  as servicer has been disclosed or reported by the Company;  (iv) no material  changes to
                  the  Company's  policies or procedures  with respect to the  servicing  function it will
                  perform under this  Agreement and any  Reconstitution  Agreement for mortgage loans of a
                  type  similar  to  the  Mortgage  Loans  have  occurred  during  the  three-year  period
                  immediately preceding the related Securitization  Transaction;  (v) there are no aspects
                  of the Company's  financial  condition that could have a material  adverse effect on the
                  performance  by the Company of its  servicing  obligations  under this  Agreement or any
                  Reconstitution  Agreement;  (vi) there are no material legal or governmental proceedings
                  pending  (or known to be  contemplated)  against the  Company,  any  Subservicer  or any
                  Third-Party  Originator of a type  identified  in Item 1117 of Regulation  AB; and (vii)
                  there are no affiliations,  relationships or transactions  relating to the Company,  any
                  Subservicer  or  any  Third-Party   Originator   with  respect  to  any   Securitization
                  Transaction  and  any  party  thereto  identified  by the  related  Depositor  of a type
                  described in Item 1119 of Regulation AB.

                  (ii)     If so requested by the Purchaser,  any Master  Servicer or any Depositor on any
                  date following the date on which  information  is first  provided to the Purchaser,  any
                  Master  Servicer or any  Depositor  under  Section  2(f),  the Company shall within five
                  Business  Days,  following  such  request,  to confirm in writing  the  accuracy  of the
                  representations  and  warranties  set forth in paragraph  (i) of this Section or, if any
                  such  representation  and  warranty  is not  accurate  as of the  date of such  request,
                  provide  reasonably  adequate  disclosure of the  pertinent  facts,  in writing,  to the
                  requesting party.

         (b)      The  Company  shall use its  reasonable  best  efforts  on or before  March 1, but in no
                  event later than March 15, of each  calendar  year,  commencing  in 2007,  to deliver to
                  the  Purchaser,  any  Master  Servicer  and any  Depositor  a  statement  of  compliance
                  addressed to the  Purchaser,  and Master  Servicer and such  Depositor  and signed by an
                  authorized  officer of the  Company,  to the effect  that (i) a review of the  Company's
                  activities  during  the  immediately  preceding  calendar  year (or  applicable  portion
                  thereof) and of its performance  under this Agreement and any applicable  Reconstitution
                  Agreement  during such period has been made under such officer's  supervision,  and (ii)
                  to the  best of  such  officers'  knowledge,  based  on such  review,  the  Company  has
                  fulfilled   all  of  its   obligations   under  this   Agreement   and  any   applicable
                  Reconstitution  Agreement in all material  respects  throughout  such  calendar year (or
                  applicable  portion  thereof)  or,  if there  has been a  failure  to  fulfill  any such
                  obligation in any material  respect,  specifically  identifying  each such failure known
                  to such officer and the nature and the status thereof.

         (c)      (i)      The Company shall use its reasonable  best efforts on or before March 1, but in
                  no event later than March 15, of each calendar year, commencing in 2007 to:

                                     (A)    Deliver to the Purchaser, any Master Servicer and any
                           Depositor a report (in form and substance reasonably satisfactory to the
                           Purchaser, such Master Servicer and such Depositor) regarding the Company's
                           assessment of compliance with the Servicing Criteria during the immediately
                           preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
                           Exchange Act and Item 1122 of Regulation AB.  Such report shall be addressed
                           to the Purchaser and such Depositor and signed by an authorized officer of the
                           Company, and shall address each of the Servicing Criteria specified on a
                           certification substantially in the form of Exhibit B hereto delivered to the
                           Purchaser at the time of any Securitization  Transaction;

                                     (B)    deliver to the Purchaser, any Master Servicer and any
                           Depositor a report of a registered public accounting firm reasonably
                           acceptable to the Purchaser, such Master Servicer and such Depositor that
                           attests to, and reports on, the assessment of compliance made by the Company
                           and delivered pursuant to the preceding paragraph.  Such attestation shall be
                           in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
                           Securities Act and the Exchange Act;

                                     (C)    cause each Subservicer and each Subcontractor determined by
                           the Company pursuant to Section 2(e)(ii) to be "participating in the servicing
                           function" within the meaning of Item 1122 of Regulation AB (each, a
                           "Participating Entity"), to deliver to the Purchaser, and Master Servicer and
                           any Depositor an assessment of compliance and accountants' attestation as and
                           when provided in paragraphs (i) and (ii) of this Section 2(c); and

                                     (D)    deliver and cause each Subservicer and Subcontractor
                           described in clause (c) to provide , to the Purchaser, and Master Servicer,
                           any Depositor and any other Person that will be responsible for signing the
                           certification (a "Sarbanes Certification") required by Rules 13a-14(d) and
                           15d-14(d) under the Exchange Act (pursuant to Section 302 of the
                           Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with respect
                           to a Securitization Transaction a certification signed by the appropriate
                           officer of the company in the form attached hereto as Exhibit A.

                           The Company acknowledges that the parties identified in clause (i)(D) above
                  may rely on the certification provided by the Company pursuant to such clause in
                  signing a Sarbanes Certification and filing such with the Commission.

                           (ii)     Each assessment of compliance provided by a Subservicer pursuant to
                  Section 2(c)(i)(A) shall address each of the Servicing Criteria specified on a
                  certification substantially in the form of Exhibit B hereto delivered to the Purchaser
                  concurrently with the execution of this Agreement or, in the case of a Subservicer
                  subsequently appointed as such, on or prior to the date of such appointment.  An
                  assessment of compliance provided by a Subcontractor pursuant to Section 2(c)(i)(C)
                  need not address any elements of the Servicing Criteria other than those specified by
                  the Company pursuant to Section 2(e).

         (d)      [Reserved]

         (e)      The Company  shall not hire or  otherwise  utilize the  services of any  Subservicer  to
                  fulfill any of the  obligations  of the Company as servicer  under this Agreement or any
                  Reconstitution  Agreement  unless the Company complies with the provisions of clause (i)
                  of this  Section.  The Company  shall not hire or otherwise  utilize the services of any
                  Subcontractor,  and shall not permit any  Subservicer  to hire or otherwise  utilize the
                  services  of any  Subcontractor,  to fulfill  any of the  obligations  of the Company as
                  servicer  under this  Agreement  or any  Reconstitution  Agreement  unless  the  Company
                  complies with the provisions of 2(e)(ii) of this Section.

                           (i)      It shall not be  necessary  for the Company to seek the consent of the
                  Purchaser,   any  Master   Servicer  or  any  Depositor  to  the   utilization   of  any
                  Subservicer.  The  Company  shall cause any  Subservicer  used by the Company (or by any
                  Subservicer)  for the  benefit of the  Purchaser  and any  Depositor  to comply with the
                  provisions of this Section and with Sections 2(a),  2(b), 2(c),  2(f)(iii),  2(f)(v) and
                  2(g) of this Agreement to the same extent as if such Subservicer  were the Company,  and
                  to provide the  information  required  with respect to such  Subservicer  under  Section
                  2(f)(iv) of this  Agreement.  The Company shall be  responsible  for obtaining from each
                  Subservicer  and  delivering to the Purchaser and any Depositor any servicer  compliance
                  statement  required  to be  delivered  by  such  Subservicer  under  Section  2(b),  any
                  assessment of compliance and  attestation  required to be delivered by such  Subservicer
                  under  Section  2(c) and any  certification  required to be delivered to the Person that
                  will be  responsible  for signing the Sarbanes  Certification  under Section 2(c) as and
                  when required to be delivered.

                           (ii)     It shall not be  necessary  for the Company to seek the consent of the
                  Purchaser or any Depositor to the  utilization of any  Subcontractor.  The Company shall
                  promptly  upon request  provide to the  Purchaser  and any Depositor (or any designee of
                  the Depositor,  such as any Master Servicer or an  administrator) a written  description
                  (in form and substance  satisfactory  to the  Purchaser,  such Depositor and such Master
                  Servicer)  of the role and  function  of each  Subcontractor  utilized by the Company or
                  any Subservicer,  specifying (A) the identity of each such Subcontractor,  (B) which (if
                  any) of such  Subcontractors are Participating  Entities,  and (C) which elements of the
                  Servicing  Criteria  will be addressed in  assessments  of  compliance  provided by each
                  Subcontractor identified pursuant to clause (B) of this paragraph.

                  As a condition to the utilization of any  Subcontractor  determined to be "participating
                  in the  servicing  function"  within  the  meaning  of Item 1122 of  Regulation  AB, the
                  Company shall cause any such  Subcontractor  used by the Company (or by any Subservicer)
                  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of
                  Sections  2(c) and 2(g) of this  Agreement  to the same extent as if such  Subcontractor
                  were  the  Company.   The  Company  shall  be   responsible   for  obtaining  from  each
                  Subcontractor  and  delivering to the  Purchaser  and any  Depositor  any  assessment of
                  compliance  and  attestation  and the other  certifications  required to be delivered by
                  such  Subservicer  and such  Subcontractor  under Section 2(c), in each case as and when
                  required to be delivered.

     (f) In  connection  with any  Securitization  Transaction  the Company shall (1) within five Business
         Days following  request by the Purchaser or any  Depositor,  to provide to the Purchaser and such
         Depositor  (or,  as  applicable,  cause  each  Third-Party  Originator  and each  Subservicer  to
         provide),  in writing and in form and  substance  reasonably  satisfactory  to the  Purchaser and
         such  Depositor,  the information and materials  specified in paragraphs (i), (ii),  (iii),  (vi)
         and (vii) of this  Section  2(f),  and (2) as  promptly  as  practicable  following  notice to or
         discovery by the Company,  provide to the  Purchaser  and any  Depositor  (in writing and in form
         and  substance  reasonably  satisfactory  to the Purchaser and such  Depositor)  the  information
         specified in paragraph (iv) of this Section.

                        (i)         If so requested by the Purchaser or any  Depositor in connection  with
                  a Securitization  Transaction,  the Company shall provide such information regarding (x)
                  the Company,  as originator of the Mortgage Loans  (including as an acquirer of Mortgage
                  Loans from a Qualified  Correspondent),  or (y) each Third-Party Originator,  and (z) as
                  applicable,  each Subservicer,  as is requested for the purpose of compliance with Items
                  1103(a)(1),  1105,  1110,  1117  and  1119 of  Regulation  AB.  Such  information  shall
                  include, at a minimum:

                                    (A)     the originator's form of organization;

                                    (B)     a description of the originator's origination program and
                           how long the originator has been engaged in originating residential mortgage
                           loans, which description shall include a discussion of the originator's
                           experience in originating mortgage loans of a similar type as the Mortgage
                           Loans; information regarding the size and composition of the originator's
                           origination portfolio; and information that may be material, in the good faith
                           judgment of the Purchaser or any Depositor, to an analysis of the performance
                           of the Mortgage Loans, including the originators' credit-granting or
                           underwriting criteria for mortgage loans of similar type(s) as the Mortgage
                           Loans and such other information as the Purchaser or any Depositor may
                           reasonably request for the purpose of compliance with Item 1110(b)(2) of
                           Regulation AB;

                                    (C)     a description of any material legal or governmental
                           proceedings pending (or known to be contemplated) of a type described in Item
                           1117 of Regulation AB against the Company, each Third-Party Originator and
                           each Subservicer; and

                                    (D)     a description of any affiliation or relationship of a type
                           described in Item 1119 of Regulation AB between the Company, each Third-Party
                           Originator, each Subservicer and any of the following parties to a
                           Securitization Transaction, as such parties are identified to the Company by
                           the Purchaser or any Depositor in writing in advance of such Securitization
                           Transaction:

                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.

                           (ii)     If so requested by the Purchaser or any  Depositor,  the Company shall
                  provide (or, as applicable,  cause each  Third-Party  Originator to provide) Static Pool
                  Information  with  respect  to the  mortgage  loans (of a similar  type as the  Mortgage
                  Loans, as reasonably  identified by the Purchaser as provided  below)  originated by (a)
                  the  Company,  if the  Company is an  originator  of  Mortgage  Loans  (including  as an
                  acquirer  of  Mortgage   Loans  from  a  Qualified   Correspondent),   and/or  (b)  each
                  Third-Party  Originator.  Such Static Pool Information  shall be prepared by the Company
                  (or Third-Party  Originator) on the basis of its reasonable,  good faith  interpretation
                  of the  requirements of Item  1105(a)(1)-(3)  of Regulation AB. To the extent that there
                  is  reasonably  available  to  the  Company  (or  Third-Party  Originator)  Static  Pool
                  Information  with  respect to more than one  mortgage  loan type,  the  Purchaser or any
                  Depositor  shall be entitled to specify  whether some or all of such  information  shall
                  be provided  pursuant  to this  paragraph.  The content of such Static Pool  Information
                  may be in the form customarily  provided by the Company,  and need not be customized for
                  the  Purchaser  or  any  Depositor.  Such  Static  Pool  Information  for  each  vintage
                  origination  year or prior  securitized  pool,  as  applicable,  shall be  presented  in
                  increments  no less  frequently  than  quarterly  over  the life of the  mortgage  loans
                  included in the vintage  origination  year or prior  securitized  pool.  The most recent
                  periodic  increment  must be as of a date no later  than  135 days  prior to the date of
                  the  prospectus or other  offering  document in which the Static Pool  Information is to
                  be  included  or  incorporated  by  reference.  The  Static  Pool  Information  shall be
                  provided in an  electronic  format that provides a permanent  record of the  information
                  provided,  such as a portable  document  format  (pdf)  file,  or other such  electronic
                  format reasonably required by the Purchaser or the Depositor, as applicable.

                  Promptly  following  notice or discovery of a material error in Static Pool  Information
                  provided  pursuant to the  immediately  preceding  paragraph  (including  an omission to
                  include therein  information  required to be provided  pursuant to such paragraph),  the
                  Company  shall  provide  corrected  Static  Pool  Information  to the  Purchaser  or any
                  Depositor,  as  applicable,  in the same  format in which  Static Pool  Information  was
                  previously provided to such party by the Company.

                  If so requested by the Purchaser or any Depositor, the Company shall provide (or, as
                  applicable, cause each Third-Party Originator to provide), at the expense of the
                  requesting party (to the extent of any additional incremental expense associated with
                  delivery pursuant to this Agreement), such statements and agreed-upon procedures
                  letters of certified public accountants reasonably acceptable to the Purchaser or
                  Depositor, as applicable, pertaining to Static Pool Information relating to prior
                  securitized pools for securitizations closed on or after January 1, 2006 or, in the
                  case of Static Pool Information with respect to the Company's or Third-Party
                  Originator's originations or purchases, to calendar months commencing January 1, 2006,
                  as the Purchaser or such Depositor shall reasonably request.  Such statements and
                  letters shall be addressed to and be for the benefit of such parties as the Purchaser
                  or such Depositor shall designate, which may include, by way of example, any Sponsor,
                  any Depositor and any broker dealer acting as underwriter, placement agent or initial
                  purchaser with respect to a Securitization Transaction.  Any such statement or letter
                  may take the form of a standard, generally applicable document accompanied by a
                  reliance letter authorizing reliance by the addressees designated by the Purchaser or
                  such Depositor.

                           (iii)    If so requested by the Purchaser or any  Depositor,  the Company shall
                  provide such information  regarding the Company,  as servicer of the Mortgage Loans, and
                  each  Subservicer  (each of the  Company  and each  Subservicer,  for  purposes  of this
                  paragraph,  a  "Servicer"),  as is requested  for the purpose of  compliance  with Items
                  1108, 1117 and 1119 of Regulation AB.  Such information shall include, at a minimum:

                                    (A)     the Servicer's form of organization;

                                    (1)              (B)      a description of how long the Servicer has
                           been servicing residential mortgage loans; a general discussion of the
                           Servicer's experience in servicing assets of any type as well as a more
                           detailed discussion of the Servicer's experience in, and procedures for, the
                           servicing function it will perform under this Agreement and any Reconstitution
                           Agreements; information regarding the size, composition and growth of the
                           Servicer's portfolio of residential mortgage loans of a type similar to the
                           Mortgage Loans and information on factors related to the Servicer that may be
                           material, in the good faith judgment of the Purchaser or any Depositor, to any
                           analysis of the servicing of the Mortgage Loans or the related asset-backed
                           securities, as applicable, including, without limitation:

                                                     (2)      (1)      whether any prior securitizations
                                            of mortgage loans of a type similar to the Mortgage Loans
                                            involving the Servicer have defaulted or experienced an
                                            early amortization or other performance triggering event
                                            because of servicing during the three-year period
                                            immediately preceding the related Securitization Transaction;
                                                     (2)      the extent of outsourcing the Servicer
                                            utilizes;
                                                     (3)      whether there has been previous disclosure
                                            of material noncompliance with the applicable servicing
                                            criteria with respect to other securitizations of
                                            residential mortgage loans involving the Servicer as a
                                            servicer during the three-year period immediately preceding
                                            the related Securitization Transaction;
                                                     (4)      whether the Servicer has been terminated
                                            as servicer in a residential mortgage loan securitization,
                                            either due to a servicing default or to application of a
                                            servicing performance test or trigger; and
                                                     (5)      such other information as the Purchaser or
                                            any Depositor may reasonably request for the purpose of
                                            compliance with Item 1108(b)(2) of Regulation AB;

                                    (3)              (C)      a description of any material changes
                           during the three-year period immediately preceding the related Securitization
                           Transaction to the Servicer's policies or procedures with respect to the
                           servicing function it will perform under this Agreement and any Reconstitution
                           Agreements for mortgage loans of a type similar to the Mortgage Loans;

                                    (4)              (D)      information regarding the Servicer's
                           financial condition, to the extent that there is a material risk that an
                           adverse financial event or circumstance involving the Servicer could have a
                           material adverse effect on the performance by the Company of its servicing
                           obligations under this Agreement or any Reconstitution Agreement;

                                    (5)              (E)      information regarding advances made by the
                           Servicer on the Mortgage Loans and the Servicer's overall servicing portfolio
                           of residential mortgage loans for the three-year period immediately preceding
                           the related Securitization Transaction, which may be limited to a statement by
                           an authorized officer of the Servicer to the effect that the Servicer has made
                           all advances required to be made on residential mortgage loans serviced by it
                           during such period, or, if such statement would not be accurate, information
                           regarding the percentage and type of advances not made as required, and the
                           reasons for such failure to advance;

                                    (6)              (F)      a description of the Servicer's processes
                           and procedures designed to address any special or unique factors involved in
                           servicing loans of a similar type as the Mortgage Loans;

                                    (G)     a description of the Servicer's processes for handling
                           delinquencies, losses, bankruptcies and recoveries, such as through
                           liquidation of mortgaged properties, sale of defaulted mortgage loans or
                           workouts;

                                    (H)     information  as to how  the  Servicer  defines  or  determines
                            delinquencies  and  charge-offs,  including  the  effect of any grace  period,
                            re-aging,   restructuring,   partial  payments  considered  current  or  other
                            practices with respect to delinquency and loss experience; and

                                    (I)     a description of any material legal or governmental
                           proceedings pending (or known to be contemplated) against the Servicer;

                                    (J)     a description of any affiliation or relationship between the
                            Servicer and any of the following parties to a Securitization Transaction,
                            as such parties are identified to the Servicer by the Purchaser or any
                            Depositor in writing in advance of such Securitization Transaction:

                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.

                           (iv)     [For the purpose of  satisfying  the  reporting  obligation  under the
                  Exchange Act with respect to any class of  asset-backed  securities,  the Company  shall
                  (or shall cause each  Subservicer  and  Third-Party  Originator  to) (i) provide  prompt
                  notice to the  Purchaser,  and Master  Servicer and any  Depositor in writing of (A) any
                  material  litigation or  governmental  proceedings  of a type  described in Item 1117 of
                  Regulation AB involving  the Company,  any  Subservicer  or any  Third-Party  Originator
                  (B)) any  affiliations  or  relationships  that develop  following the closing date of a
                  Securitization  between the Company,  any Subservicer or any Third-Party  Originator and
                  any of the parties  specified in clause (D) of  paragraph  (i) of this Section 2(f) (and
                  any other parties  identified in writing by the  requesting  party) with respect to such
                  Securitization  Transaction,   (C)  any  Event  of  Default  under  the  terms  of  this
                  Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation  or sale of
                  substantially  all of the assets of the Company,  and (E) the  Company's  entry into any
                  agreement  with a  Subservicer  to  perform or assist in the  performance  of any of the
                  Company's  obligations  under this  Agreement or any  Reconstitution  Agreement and (ii)
                  provide  to  the  Purchaser  and  any  Depositor  a  description  of  such  proceedings,
                  affiliations or  relationships.  All notification  pursuant to clause (A) should be sent
                  to:

                  EMC Mortgage Corporation

                  2780 Lake Vista Drive

                  Lewisville, TX 75067-3884

                  Attention:  Conduit Seller Approval Dept.

                  Facsimile:  (214) 626-3751

                  Email:  sellerapproval@bear.com


                  With a copy to:


                  Bear, Stearns & Co. Inc.

                  383 Madison Avenue, 3rd floor

                  New York, NY 10179

                  Attention:  Global Credit Administration

                  Facsimile:  (212) 272-6564


                  Notifications pursuant to clause (B) should be sent to:


                  EMC Mortgage Corporation

                  Two Mac Arthur Ridge

                  909 Hidden Ridge Drive, Suite 200

                  Irving, TX 75038

                  Attention:  Associate General Counsel for Loan Administration

                  Facsimile:  (972) 831-2555


                  With copies to:


                  Bear, Stearns & Co. Inc.

                  383 Madison Avenue, 3rd floor

                  New York, NY 10179

                  Attention:  Global Credit Authorization

                  Facsimile:  (212) 272-6564


                  EMC Mortgage Corporation

                  2780 Lake Vista Drive

                  Lewisville, TX 75067-3884

                  Attention:  Conduit Seller Approval Dept.

                  Facsimile:  (214) 626-3751

                  Email:  sellerapproval@bear.com

                           (v)      As a condition to the succession to the Company or any  Subservicer as
                  servicer or  subservicer  under this  Agreement or any  Reconstitution  Agreement by any
                  Person (i) into which the  Company or such  Subservicer  may be merged or  consolidated,
                  or (ii) which may be  appointed as a successor  to the Company or any  Subservicer,  the
                  Company  shall  provide to the  Purchaser,  any Master  Servicer and any  Depositor,  at
                  least 15 calendar days prior to the effective  date of such  succession or  appointment,
                  (x)  written  notice  to  the  Purchaser  and  any  Depositor  of  such   succession  or
                  appointment  and (y) in writing and in form and  substance  reasonably  satisfactory  to
                  the  Purchaser  and  such  Depositor,   all  information  reasonably  requested  by  the
                  Purchaser or any Depositor in order to comply with its reporting  obligation  under Item
                  6.02 of Form 8-K with respect to any class of asset-backed securities.

                           (vi)     In  addition to such  information  as the  Company,  as  servicer,  is
                  obligated to provide  pursuant to other  provisions of this  Agreement,[ not later than
                  ten days prior to the deadline for the filing of any  distribution  report on Form 10-D
                  in respect of any  Securitization  Transaction  that includes any of the Mortgage Loans
                  serviced  by the  Company  or any  Subservicer,  the  Company or such  Subservicer,  as
                  applicable,  shall,  but  only  to the  extent  the  Company  or such  Subservicer  has
                  knowledge,  provide to the party  responsible  for filing  such report  (including,  if
                  applicable,  the Master  Servicer)  notice of the  occurrence  of any of the  following
                  events  along  with all  information,  data,  and  material  related  thereto as may be
                  required to be included in the related  distribution  report on Form 10-D (as specified
                  in the provisions of Regulation AB referenced below):

                                     i.  any  material  modifications,  extensions  or waivers of Mortgage
                                         Loans  serviced by the Company or its  Subservicer  terms,  fees,
                                         penalties  or  payments  during the  distribution  period or that
                                         have  cumulatively  become  material over time (Item  1121(a)(11)
                                         of Regulation AB);

                                     ii. material  breaches of Mortgage  Loans  serviced by the Company or
                                         its  Subservicers  representations  or warranties or  transaction
                                         covenants (Item 1121(a)(12) of Regulation AB); and

                                     iii.information   regarding  any  Mortgage   Loans  serviced  by  the
                                         Company  or  its  Subservicers   changes  (such  as,   additions,
                                         substitutions  or  repurchases),  and  any  material  changes  in
                                         origination,  underwriting  or other criteria for  acquisition or
                                         selection  of pool assets as it relates to a  substitution  (Item
                                         1121(a)(14) of Regulation AB),

                           the  Company  shall  provide  to the  Purchaser,  any Master  Servicer  and any
                  Depositor,  evidence of the authorization of the person signing any  certification  and,
                  no more than once a year,  copies or other  evidence  of  Fidelity  Bond  Insurance  and
                  Errors and Omission  Insurance  Policy,  financial  information  and  reports,  and such
                  other  information  related to the  Company or any  Subservicer  or the  Company or such
                  Subservicer's  performance  hereunder,   which  items  may  be  accepted  in  the  forms
                  acceptable to the Company's and Subservicer's regulators or the agencies.  [ (i)
                  The Company shall  indemnify the Purchaser,  each  affiliate of the Purchaser,  and each
                  of the following  parties  participating in a Securitization  Transaction:  each sponsor
                  and issuing entity;  each Person  (including,  but not limited to, any Master  Servicer,
                  if  applicable)  responsible  for the  preparation,  execution  or filing of any  report
                  required  to  be  filed  with  the  Commission  with  respect  to  such   Securitization
                  Transaction,  or for  execution of a  certification  pursuant to Rule  13a-14(d) or Rule
                  15d-14(d) under the Exchange Act with respect to such Securitization  Transaction;  each
                  broker dealer acting as underwriter,  placement agent or initial purchaser,  each Person
                  who controls any of such parties or the  Depositor  (within the meaning of Section 15 of
                  the Securities  Act and Section 20 of the Exchange Act); and the respective  present and
                  former  directors,  officers,  employees  ,agents ] of each of the  foregoing and of the
                  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them harmless from
                  and against any claims, losses, damages, penalties,  fines, forfeitures,  legal fees and
                  expenses and related costs,  judgments,  and any other costs, fees and expenses that any
                  of them may sustain arising out of or based upon:

                           (A)(1)   any untrue statement of a material fact contained or alleged to be
                  contained in any information, report, certification, data,  accountants' letter or
                  other material provided in written or electronic form under this Amendment Reg AB by
                  or on behalf of the Company, or provided under this Amendment Reg AB by or on behalf
                  of any Subservicer, Subcontractor or Third-Party Originator (collectively, the
                  "Company Information"), or (2) the omission or alleged omission to state in the Company
                  Information a material fact required to be stated in the Company Information or
                  necessary in order to make the statements therein, in the light of the circumstances
                  under which they were made, not misleading; provided, by way of clarification, that
                  clause (2) of this paragraph shall be construed solely by reference to the Company
                  Information and not to any other information communicated in connection with a sale or
                  purchase of securities, without regard to whether the Company Information or any
                  portion thereof is presented together with or separately from such other information;

                           (B)      any breach by the Company of its obligations under this agreement,
                  including particularly any failure by the Company, any Subservicer, any Subcontractor
                  or any Third-Party Originator to deliver any information, report, certification,
                  accountants' letter or other material when and as required under this Amendment Reg
                  AB, including any failure by the Company to identify pursuant to Section 2(e)(ii) any
                  Subcontractor "participating in the servicing function" within the meaning of Item
                  1122 of Regulation AB; or

                           (C)      any breach by the Company of a representation or warranty set forth
                                    in Section 2(a)(i) or in a writing furnished pursuant to Section
                                    2(a)(ii) and made as of a date prior to the closing date of the
                                    related Securitization Transaction, to the extent that such breach is
                                    not cured by such closing date, or any breach by the Company of a
                                    representation or warranty in a writing furnished pursuant to Section
                                    2(a)(ii) to the extent made as of a date subsequent to such closing
                                    date.
                           (D)      The negligence bad faith or willful misconduct of the Company in
                   connection with its performance under this Amendment.

                           If the indemnification provided for herein is unavailable or insufficient as
                           determined by a court of law to hold harmless an Indemnified Party, then the
                           Company agrees that it shall contribute to the amount paid or payable by such
                           Indemnified Party as a result of any claims, losses, damages or liabilities
                           incurred by such Indemnified Party in such proportion as is appropriate to
                           reflect relative fault of such Indemnified Party on the one hand and the
                           Company on the other.
                           In the case of any failure of  performance  described in clause  (i)(B) of this
                  Section 2(g), the Company shall  promptly  reimburse the  Purchaser,  any Depositor,  as
                  applicable,  and each Person  responsible  for the  preparation,  execution or filing of
                  any  report   required  to  be  filed  with  the   Commission   with   respect  to  such
                  Securitization  Transaction,  or for  execution  of a  certification  pursuant  to  Rule
                  13a-14(d) or Rule 15d-14(d)  under the Exchange Act with respect to such  Securitization
                  Transaction,  for all costs  reasonably  incurred  by each such party in order to obtain
                  the  information,  report,  certification,  accountants'  letter or other  material  not
                  delivered  as  required  by the  Company,  any  Subservicer,  any  Subcontractor  or any
                  Third-Party Originator.

                           This  indemnification  shall survive the  termination  of this Agreement or the
                  termination of any party to this Agreement.

                  (ii)     (A)      Any failure by the Company, any Subservicer, any Subcontractor or any
                  Third-Party Originator to deliver any information, report, certification, accountants'
                  letter or other material when and as required under this Amendment Reg AB, or any
                  breach by the Company of a representation or warranty set forth in Section 2(a)(i)  or
                  in a writing furnished pursuant to Section 2(a)(ii) and made as of a date prior to the
                  closing date of the related Securitization Transaction, to the extent that such breach
                  is not cured by such closing date, or any breach by the Company of a representation or
                  warranty in a writing furnished pursuant to Section 2(a)(ii) to the extent made as of
                  a date subsequent to such closing date, shall, except as provided in clause (B) of
                  this paragraph, immediately and automatically, without notice or grace period,
                  constitute an Event of Default with respect to the Company under this Agreement and
                  any applicable Reconstitution Agreement, and shall entitle the Purchaser or any
                  Depositor, as applicable, in its sole discretion to terminate the rights and
                  obligations of the Company as servicer under this Agreement and/or any applicable
                  Reconstitution Agreement without payment (notwithstanding anything in this Agreement
                  or any applicable Reconstitution Agreement to the contrary) of any compensation to the
                  Company and if the Company is servicing any of the Mortgage Loans in a Securitization
                  Transaction appoint a successor servicer reasonably acceptable to any Master Servicer
                  for such Securitization Transaction; provided that to the extent that any provision of
                  this Agreement and/or any applicable Reconstitution Agreement expressly provides for
                  the survival of certain rights or obligations following termination of the Company as
                  servicer, such provision shall be given effect.

                           (B)      Any failure by the Company, any Subservicer or any Subcontractor to
                  deliver any information, report, certification or accountants' letter when and as
                  required under Section 2(b) or 2(c), including (except as provided below) any failure
                  by the Company to identify pursuant to Section 2(e)(ii) any Subcontractor
                  "participating in the servicing function" within the meaning of Item 1122 of Regulation
                  AB, which continues unremedied for ten calendar days after the date on which such
                  information, report, certification or accountants' letter was required to be delivered
                  shall constitute an Event of Default with respect to the Company under this Agreement
                  and any applicable Reconstitution Agreement, and shall entitle the Purchaser, any
                  Master Servicer or any Depositor, as applicable, in its sole discretion to terminate
                  the rights and obligations of the Company as servicer under this Agreement and/or any
                  applicable Reconstitution Agreement without payment  (notwithstanding anything in this
                  Agreement to the contrary) of any compensation to the Company; provided that to the
                  extent that any provision of this Agreement and/or any applicable Reconstitution
                  Agreement expressly provides for the survival of certain rights or obligations
                  following termination of the Company as servicer, such provision shall be given effect.

                           Neither the Purchaser nor any Depositor shall be entitled to terminate the
                  rights and obligations of the Company pursuant to this subparagraph (ii)(B) if a
                  failure of the Company to identify a Subcontractor "participating in the servicing
                  function" within the meaning of Item 1122 of Regulation AB was attributable solely to
                  the role or functions of such Subcontractor with respect to mortgage loans other than
                  the Mortgage Loans.

                  (C)      The Company  shall  promptly  reimburse  the  Purchaser (or any designee of the
                  Purchaser,  such  as a  master  servicer)  and any  Depositor,  as  applicable,  for all
                  reasonable  expenses  incurred by the Purchaser (or such  designee) or such Depositor as
                  such are incurred,  in connection  with the  termination  of the Company as servicer and
                  the  transfer  of  servicing  of  the  Mortgage  Loans  to  a  successor  servicer.  The
                  provisions  of this  paragraph  shall not limit  whatever  rights the  Purchaser  or any
                  Depositor  may have under  other  provisions  of this  Agreement  and/or any  applicable
                  Reconstitution  Agreement or  otherwise,  whether in equity or at law, such as an action
                  for damages, specific performance or injunctive relief.

                  (iii) The  Purchaser  shall  indemnify  the Company,  each  affiliate of the Company and
                  each Person who  controls the Company or such  affiliate  and their  respective  present
                  and former  directors,  officers,  employees and agents,  and hold each of them harmless
                  from and against any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and
                  expenses  and related  costs,  judgments,  and any other costs,  fees and expenses  that
                  each of them may sustain  arising  out of or based upon any claims  arising out of or in
                  connection  with  any  information  set  forth  in any  offering  document  prepared  in
                  connection  with any  Securitization  Transaction  other than a  statement  or  omission
                  arising out of, resulting from, or based upon the Company Information.

                  For purposes of the Amendment and any related provisions  thereto,  each Master Servicer
      shall be  considered a third-party  beneficiary  of this  Agreement,  entitled to all the rights and
      benefits hereof as if it were a direct party to this Agreement.

3.       The Company  acknowledges that a Subservicer or Subcontractor  that performs services with respect to
         mortgage  loans  involved in a  Securitization  Transaction in addition to the Mortgage Loans may
         be determined by a Depositor to be a Participating  Entity on the basis of the aggregate  balance
         of such mortgage loans,  without regard to whether such Subservicer or  Subcontractor  would be a
         Participating  Entity with respect to the Mortgage  Loans viewed in isolation.  The Company shall
         (A)  respond as  promptly  as  practicable  to any good faith  request  by the  Purchaser  or any
         Depositor for information  regarding each Subservicer and each  Subcontractor  and (B) cause each
         Subservicer  and  each  Subcontractor  with  respect  to which  the  Purchaser  or any  Depositor
         requests  delivery of an assessment of compliance  and  accountants'  attestation to deliver such
         within the time required under Section 2(c).

4.       Notwithstanding  any other  provision  of this  Amendment  Reg AB,  (i) the  Company  shall  seek the
         consent of the Purchaser for the  utilization  of all third party  service  providers,  including
         Subservicers  and  Subcontractors,  when  required  by and in  accordance  with the  terms of the
         Existing  Agreement  and  (ii)  references  to the  Purchaser  shall be  deemed  to  include  any
         assignees or designees of the Purchaser, such as any Depositor, a master servicer or a trustee.

5.       The Existing  Agreement is hereby  amended by adding the  Exhibits  attached  hereto as Exhibit A and
         Exhibit B to the end thereto.

6.       References  in this  Amendment  Reg AB to "this  Agreement"  or words of  similar  import  (including
         indirect  references  to the  Agreement)  shall  be  deemed  to be  references  to  the  Existing
         Agreement  as amended by this  Amendment  Reg AB.  Except as  expressly  amended and  modified by
         this Amendment Reg AB, the Agreement  shall  continue to be, and shall remain,  in full force and
         effect in accordance  with its terms.  In the event of a conflict  between this  Amendment Reg AB
         and any other document or agreement,  including without limitation the Existing  Agreement,  this
         Amendment Reg AB shall control.

7.       This  Amendment Reg AB shall be governed by and  construed in  accordance  with the laws of the State
         of New York, or federal law as  applicable,  without  reference to its conflict of law provisions
         (other than Section  5-1401 of the General  Obligations  Law),  and the  obligations,  rights and
         remedies of the parties hereunder shall be determined in accordance with such laws.

8.       This  Amendment Reg AB may be executed in one or more  counterparts  and by different  parties hereto
         on separate  counterparts,  each of which,  when so executed,  shall  constitute one and the same
         agreement.

9.       This  Amendment Reg AB shall bind and inure to the benefit of and be  enforceable  by the Company and
         the  Purchaser  and the  respective  permitted  successors  and  assigns of the  Company  and the
         successors and assigns of the Purchaser.

10.      This  Amendment Reg AB will become  effective as of the date first  mentioned  above.  This Amendment
         Reg AB shall not be assigned,  pledged or  hypothecated  by the Company to a third party  without
         the prior  written  consent of the  Purchaser,  which consent may be withheld by the Purchaser in
         its  sole  discretion.  The  Existing  Agreement  as  amended  by  this  Amendment  Reg AB may be
         assigned,  pledged or  hypothecated by the Purchaser in whole or in part, and with respect to one
         or  more  of  the  Mortgage  Loans,  without  the  consent  of the  Company.  There  shall  be no
         limitation on the number of assignments  or transfers  allowable by the Purchaser with respect to
         the Mortgage Loans and this Amendment Reg AB and the Existing Agreement.

11.      Intent of the Parties; Reasonableness.

         The Purchaser and the Company acknowledge and agree that the purpose of this Amendment Reg AB
is to facilitate compliance by the Purchaser and any Depositor with the provisions of Regulation AB and
related rules and regulations of the Commission.  Although Regulation AB is applicable by its terms only
to offerings of asset-backed securities that are registered under the Securities Act, the Company
acknowledges that investors in privately offered securities may require that the Purchaser or any
Depositor provide comparable disclosure in unregistered offerings.  References in this Agreement to
compliance with Regulation AB include provision of comparable disclosure in private offerings.

         Neither the Purchaser nor any Depositor shall exercise its right to request delivery of
information or other performance under these provisions other than in good faith, or for purposes other
than compliance with the Securities Act, the Exchange Act and the rules and regulations of the
Commission thereunder (or the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Company acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance provided by the Commission or
its staff, consensus among participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with requests made by the Purchaser, any Master Servicer or any
Depositor in good faith for delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB.  In connection with any Securitization Transaction, the Company shall
cooperate fully with the Purchaser to deliver to the Purchaser (including any of its assignees or
designees), any Master Servicer and any Depositor, any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of the Purchaser, any Master
Servicer or any Depositor to permit the Purchaser, such Master Servicer or such Depositor to comply with
the provisions of Regulation AB, together with such disclosures relating to the Company, any
Subservicer, any Third-Party Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Purchaser, any Master Servicer or any Depositor to be necessary in order to
effect such compliance.

         The Purchaser (including any of its assignees or designees) shall cooperate with the Company by
providing timely notice of requests for information under these provisions and by reasonably limiting
such requests to information required, in the Purchaser's reasonable judgment, to comply with Regulation
AB.

         For purposes of clarification, the provisions, covenants and or requirements of this Amendment
are only applicable with respect to those Mortgage Loans being securitized in a Securitization
Transaction


                                 [Signatures Commence on Following Page]



                  IN WITNESS  WHEREOF,  the parties have caused  their names to be signed  hereto by their
respective officers thereunto duly authorized as of the day and year first above written.
___________________________________________________________________________________________________________

                                                    Purchaser

                                                    By:  ________________________________
                                                    Name:________________________________
                                                    Title: ______________________________


                                                    HSBC Mortgage Corporation (USA)

                                                    Company

                                                    By:  ________________________________
                                                    Name:________________________________
                                                    Title: ______________________________





--------------------------------------------------------------------------------





                                                EXHIBIT A

                                       FORM OF ANNUAL CERTIFICATION

I.       The   [   ]    agreement    dated   as   of   [   ],    200[   ]   (the    "Agreement"),
         among [IDENTIFY PARTIES]

         I, ________________________________, the _______________________ of [NAME OF COMPANY (the
"Company")], certify to [the Purchaser], [the Depositor], and the [Master Servicer] [Securities
Administrator] [Trustee], and their officers, with the knowledge and intent that they will rely upon
this certification, that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company during 200[ ] that were  delivered by the Company to the  [Depositor]  [Master  Servicer]
         [Securities  Administrator]  [Trustee]  pursuant to the  Agreement  (collectively,  the  "Company
         Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,
         does not  contain  any  untrue  statement  of a material  fact or omit to state a  material  fact
         necessary  to make the  statements  made,  in the light of the  circumstances  under  which  such
         statements  were made, not  misleading  with respect to the period of time covered by the Company
         Servicing Information;

                  (3)      Based on my knowledge,  all of the Company Servicing Information required to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] [Trustee];

                  (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as
         servicer under the Agreement,  and based on my knowledge and the compliance  review  conducted in
         preparing the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the
         Servicing  Assessment or the Attestation  Report, the Company has fulfilled its obligations under
         the Agreement in all material respects; and

                  (5)      The Compliance  Statement  required to be delivered by the Company  pursuant to
         the Agreement,  and the Servicing  Assessment and  Attestation  Report required to be provided by
         the  Company  and by any  Subservicer  or  Subcontractor  pursuant  to the  Agreement,  have been
         provided  to  the  [Depositor]  [Master  Servicer].   Any  material  instances  of  noncompliance
         described  in such  reports  have  been  disclosed  to the  [Depositor]  [Master  Servicer].  Any
         material  instance of  noncompliance  with the  Servicing  Criteria  has been  disclosed  in such
         reports.

         1.


                                                     Date:    _________________________


                                                     By:  ________________________________
                                                     Name:
                                                     Title:





--------------------------------------------------------------------------------





                                                EXHIBIT B

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by [the Company] [Name of Subservicer] shall
address, at a minimum, the criteria identified as below as "Applicable Servicing Criteria":

------------------------------------------------------------------------------------------ ----------------------
                                                                                           Applicable Servicing
                                   Servicing Criteria                                            Criteria
------------------------------------------------------------------------------------------ ----------------------
     Reference                                     Criteria
-------------------- --------------------------------------------------------------------- ----------------------
                                       General Servicing Considerations
--------------------                                                                       ----------------------
1122(d)(1)(i)        Policies and procedures are instituted to monitor any performance               x
                     or other triggers and events of default in accordance with the
                     transaction agreements.
--------------------                                                                       ----------------------
1122(d)(1)(ii)       If any material servicing activities are outsourced to third                    x
                     parties, policies and procedures are instituted to monitor the
                     third party's performance and compliance with such servicing
                     activities.
--------------------                                                                       ----------------------
1122(d)(1)(iii)      Any requirements in the transaction agreements to maintain a
                     back-up servicer for the mortgage loans are maintained.
--------------------                                                                       ----------------------
1122(d)(1)(iv)       A fidelity bond and errors and omissions policy is in effect on the             x
                     party participating in the servicing function throughout the
                     reporting period in the amount of coverage required by and
                     otherwise in accordance with the terms of the transaction
                     agreements.
--------------------                                                                       ----------------------
                                      Cash Collection and Administration
--------------------                                                                       ----------------------
1122(d)(2)(i)        Payments on mortgage loans are deposited into the appropriate                   x
                     custodial bank accounts and related bank clearing accounts no more
                     than two business days following receipt, or such other number of
                     days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(2)(ii)       Disbursements made via wire transfer on behalf of an obligor or to              x
                     an investor are made only by authorized personnel.
--------------------                                                                       ----------------------
1122(d)(2)(iii)      Advances of funds or guarantees regarding collections, cash flows               x
                     or distributions, and any interest or other fees charged for such
                     advances, are made, reviewed and approved as specified in the
                     transaction agreements.
--------------------                                                                       ----------------------
                     The related accounts for the transaction, such as cash reserve
                     accounts or accounts established as a form of
                     overcollateralization, are separately maintained (e.g., with                    x
                     respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)       agreements.
--------------------                                                                       ----------------------
1122(d)(2)(v)        Each custodial account is maintained at a federally insured                     x
                     depository institution as set forth in the transaction agreements.
                     For purposes of this criterion, "federally insured depository
                     institution" with respect to a foreign financial institution means
                     a foreign financial institution that meets the requirements of Rule
                     13k-1(b)(1) of the Securities Exchange Act.
--------------------                                                                       ----------------------
1122(d)(2)(vi)       Unissued checks are safeguarded so as to prevent unauthorized
                     access.
--------------------                                                                       ----------------------
1122(d)(2)(vii)       Reconciliations are prepared on a monthly basis for all                        x
                     asset-backed securities related bank accounts, including custodial
                     accounts and related bank clearing accounts. These reconciliations
                     are (A) mathematically accurate; (B) prepared within 30 calendar
                     days after the bank statement cutoff date, or such other number of
                     days specified in the transaction agreements; (C) reviewed and
                     approved by someone other than the person who prepared the
                     reconciliation; and (D) contain explanations for reconciling items.
                     These reconciling items are resolved within 90 calendar days of
                     their original identification, or such other number of days
                     specified in the transaction agreements.
--------------------                                                                       ----------------------
                                      Investor Remittances and Reporting
--------------------                                                                       ----------------------
1122(d)(3)(i)        Reports to investors, including those to be filed with the                      X
                     Commission, are maintained in accordance with the transaction
                     agreements and applicable Commission requirements. Specifically,
                     such reports (A) are prepared in accordance with timeframes and
                     other terms set forth in the transaction agreements; (B) provide
                     information calculated in accordance with the terms specified in
                     the transaction agreements; (C) are filed with the Commission as
                     required by its rules and regulations; and (D) agree with
                     investors' or the trustee's records as to the total unpaid
                     principal balance and number of mortgage loans serviced by the
                     Servicer.
--------------------                                                                       ----------------------
1122(d)(3)(ii)       Amounts due to investors are allocated and remitted in accordance               X
                     with timeframes, distribution priority and other terms set forth in
                     the transaction agreements.
--------------------                                                                       ----------------------
                     Disbursements made to an investor are posted within two business
                     days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)      days specified in the transaction agreements.
--------------------                                                                       ----------------------
                     Amounts remitted to investors per the investor reports agree with
                     cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)       statements.
--------------------                                                                       ----------------------
                                          Pool Asset Administration                                  X
--------------------                                                                       ----------------------
1122(d)(4)(i)         Collateral or security on mortgage loans is maintained as required             X
                     by the transaction agreements or related mortgage loan documents.
--------------------                                                                       ----------------------
                     Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)       the transaction agreements
--------------------                                                                       ----------------------
1122(d)(4)(iii)      Any additions, removals or substitutions to the asset pool are                  X
                     made, reviewed and approved in accordance with any conditions or
                     requirements in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(iv)       Payments on mortgage loans, including any payoffs, made in                      X
                     accordance with the related mortgage loan documents are posted to
                     the Servicer's obligor records maintained no more than two business
                     days after receipt, or such other number of days specified in the
                     transaction agreements, and allocated to principal, interest or
                     other items (e.g., escrow) in accordance with the related mortgage
                     loan documents.
--------------------                                                                       ----------------------
1122(d)(4)(v)        The Servicer's records regarding the mortgage loans agree with the              X
                     Servicer's records with respect to an obligor's unpaid principal
                     balance.
--------------------                                                                       ----------------------
1122(d)(4)(vi)       Changes with respect to the terms or status of an obligor's                     X
                     mortgage loans (e.g., loan modifications or re-agings) are made,
                     reviewed and approved by authorized personnel in accordance with
                     the transaction agreements and related pool asset documents.
--------------------                                                                       ----------------------
1122(d)(4)(vii)      Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                     modifications and deeds in lieu of foreclosure, foreclosures and
                     repossessions, as applicable) are initiated, conducted and
                     concluded in accordance with the timeframes or other requirements
                     established by the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(viii)     Records documenting collection efforts are maintained during the                X
                     period a mortgage loan is delinquent in accordance with the
                     transaction agreements. Such records are maintained on at least a
                     monthly basis, or such other period specified in the transaction
                     agreements, and describe the entity's activities in monitoring
                     delinquent mortgage loans including, for example, phone calls,
                     letters and payment rescheduling plans in cases where delinquency
                     is deemed temporary (e.g., illness or unemployment).
--------------------                                                                       ----------------------
1122(d)(4)(ix)       Adjustments to interest rates or rates of return for mortgage loans
                     with variable rates are computed based on the related mortgage loan
                     documents.
--------------------                                                                       ----------------------
1122(d)(4)(x)        Regarding any funds held in trust for an obligor (such as escrow
                     accounts): (A) such funds are analyzed, in accordance with the
                     obligor's mortgage loan documents, on at least an annual basis, or
                     such other period specified in the transaction agreements; (B)
                     interest on such funds is paid, or credited, to obligors in
                     accordance with applicable mortgage loan documents and state laws;
                     and (C) such funds are returned to the obligor within 30 calendar
                     days of full repayment of the related mortgage loans, or such other
                     number of days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xi)       Payments made on behalf of an obligor (such as tax or insurance
                     payments) are made on or before the related penalty or expiration
                     dates, as indicated on the appropriate bills or notices for such
                     payments, provided that such support has been received by the
                     servicer at least 30 calendar days prior to these dates, or such
                     other number of days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xii)      Any late payment penalties in connection with any payment to be
                     made on behalf of an obligor are paid from the servicer's funds and
                     not charged to the obligor, unless the late payment was due to the
                     obligor's error or omission.
--------------------                                                                       ----------------------
                     Disbursements made on behalf of an obligor are posted within two
                     business days to the obligor's records maintained by the servicer,
                     or such other number of days specified in the transaction
1122(d)(4)(xiii)     agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xiv)       Delinquencies, charge-offs and uncollectible accounts are
                     recognized and recorded in accordance with the transaction
                     agreements.
--------------------                                                                       ----------------------
                     Any external enhancement or other support, identified in Item
                     1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)       as set forth in the transaction agreements.
--------------------                                                                       ----------------------
                     ---------------------------------------------------------------------

-------------------- --------------------------------------------------------------------- ----------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                     By:  ________________________________
                                                     Name:
                                                     Title:






--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT H-5




                                         EMC MORTGAGE CORPORATION
                                                Purchaser,

                                          MID AMERICA BANK, FSB

                                                 Company,

                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                       Dated as of February 1, 2006





                                (Fixed and Adjustable Rate Mortgage Loans)




--------------------------------------------------------------------------------




                                            TABLE OF CONTENTS

                                                ARTICLE I


Section 1.01     Defined Terms.............................................................................1

                                                ARTICLE II

Section 2.01     Agreement to Purchase....................................................................15
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Reserved.................................................................................16
Section 2.04     Record Title and Possession of Mortgage Files;
                 Maintenance of Servicing Files...........................................................16
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19

                                               ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to
                 Individual Mortgage Loans................................................................23
Section 3.03     Repurchase; Substitution.................................................................34
Section 3.04     Representations and Warranties of the Purchaser..........................................36

                                                ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................38
Section 4.02     Collection of Mortgage Loan Payments.....................................................41
Section 4.03     Realization Upon Defaulted Mortgage......................................................41
Section 4.04     Establishment of Custodial Accounts;
                 Deposits in Custodial Accounts...........................................................43
Section 4.05     Permitted Withdrawals from the
                 Custodial Account........................................................................44
Section 4.06     Establishment of Escrow Accounts;
                 Deposits in Escrow Accounts..............................................................45
Section 4.07     Permitted Withdrawals From Escrow Account................................................46
Section 4.08     Payment of Taxes, Insurance and Other
                 Charges; Maintenance of Primary Mortgage
                 Insurance Policies; Collections Thereunder...............................................46
Section 4.09     Transfer of Accounts.....................................................................47
Section 4.10     Maintenance of Hazard Insurance..........................................................48
Section 4.11     Maintenance of Mortgage Impairment
                 Insurance Policy.........................................................................48
Section 4.12     Fidelity Bond, Errors and Omissions Insurance............................................49
Section 4.13    Title, Management and Disposition of REO Property.........................................50
Section 4.14     Notification of Maturity Date............................................................51

                                                ARTICLE V

Section 5.01     Distributions............................................................................52
Section 5.02     Statements to the Purchaser..............................................................52
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................54

                                                ARTICLE VI

Section 6.01     Assumption Agreements....................................................................55
Section 6.02     Satisfaction of Mortgages and Release
                 of Mortgage Files........................................................................56
Section 6.03     Servicing Compensation...................................................................57
Section 6.04     Reserved.................................................................................57
Section 6.05     Reserved.................................................................................57
Section 6.06     Purchaser's Right to Examine Company Records.............................................57

                                               ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably Required................................57

                                               ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................59
Section 8.02     Merger or Consolidation of the Company...................................................59
Section 8.03     Limitation on Liability of the Company and Others........................................60
Section 8.04     Company Not to Assign or Resign..........................................................60
Section 8.05     No Transfer of Servicing.................................................................60


                                                ARTICLE IX

Section 9.01     Events of Default........................................................................62
Section 9.02     Waiver of Defaults.......................................................................63

                                                ARTICLE X

Section 10.01
Termination...............................................................................................64

                                                ARTICLE XI

Section 11.01     Successor to the Company................................................................64
Section 11.02     Amendment...............................................................................65
Section 11.03     Reserved................................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................67
Section 11.08     General Interpretive Principles.........................................................67
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................68
Section 11.11     Recordation of Assignment of Mortgage...................................................68
Section 11.12     Assignment..............................................................................68
Section 11.13     No Partnership..........................................................................69
Section 11.14     Signature Pages/Counterparts; Successors and Assigns....................................69
Section 11.15     Entire Agreement........................................................................69
Section 11.16     No Solicitation.........................................................................69
Section 11.17     Closing.................................................................................70
Section 11.18     Reserved................................................................................70
Section 11.19     Monthly Reporting with Respect to a Reconstitution......................................70

EXHIBITS
   A               Contents of Mortgage File
   B               Custodial Account Letter Agreement
   C               Escrow Account Letter Agreement
   D               Form of Purchase, Assignment, Assumption and Recognition Agreement
   E               Form of Trial Balance
   F               [Reserved]
   G               Request for Release of Documents and Receipt
   H               Company's Underwriting Guidelines
   I               Term Sheet
   J               Reconstituted Mortgage Loan Reporting





--------------------------------------------------------------------------------





         This is a  Purchase,  Warranties  and  Servicing  Agreement,  dated as of February 1, 2006 and is
executed  between EMC MORTGAGE  CORPORATION,  as Purchaser,  with offices  located at Mac Arthur Ridge II,
909 Hidden Ridge Drive,  Suite 200,  Irving,  Texas 75038, and Mid America Bank, fsb, with offices located
at 2650 Warrenville Road, Suite 500, Downers Grove, Illinois 60515.


                                          W I T N E S S E T H :

         WHEREAS,  the  Purchaser has  heretofore  agreed to purchase from the Company and the Company has
heretofore  agreed to sell to the  Purchaser,  from time to time,  certain  Mortgage  Loans on a servicing
retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other  security
instrument  creating a first lien on a residential  dwelling located in the jurisdiction  indicated on the
Mortgage Loan Schedule, which is annexed to the related Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and warranties of
the Company with respect to itself and the Mortgage  Loans and the  management,  servicing  and control of
the Mortgage Loans;

         NOW,  THEREFORE,  in consideration of the mutual agreements  hereinafter set forth, and for other
good and valuable consideration,  the receipt and adequacy of which is hereby acknowledged,  the Purchaser
and the Company agree as follows:


                                                ARTICLE I

                                               DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this Agreement,  the following words and phrases,  unless the context  otherwise
requires, shall have the following meaning specified in this Article:

         Accepted  Servicing  Practices:  With  respect to any Mortgage  Loan,  those  mortgage  servicing
practices  (including  collection  procedures)  of prudent  mortgage  banking  institutions  which service
mortgage  loans of the same type as such Mortgage  Loan in the  jurisdiction  where the related  Mortgaged
Property is located,  and which are in accordance with Fannie Mae servicing practices and procedures,  for
MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  With respect to each  adjustable  rate  Mortgage  Loan,  the date on which the
Mortgage Interest Rate is adjusted in accordance with the terms of the related Mortgage Note.

         Agreement:  This Purchase,  Warranties  and Servicing  Agreement  including all exhibits  hereto,
amendments hereof and supplements hereto.

         Appraised Value:  With respect to any Mortgaged  Property,  the value thereof as determined by an
appraisal made for the originator of the Mortgage Loan at the  Origination  Date of the Mortgage Loan by a
Qualified Appraiser.

         Assignment:  An  individual  assignment  of  the  Mortgage,  notice  of  transfer  or  equivalent
instrument,  in  recordable  form,  sufficient  under the laws of the  jurisdiction  wherein  the  related
Mortgaged Property is located to reflect of record the sale or transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day:  Any day other  than:  (i) a Saturday  or Sunday,  or (ii) a legal  holiday in the
State of New York or State of  Illinois,  or (iii) a day on which  banks in the State of New York or State
of Illinois are authorized or obligated by law or executive order to be closed.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:    The Internal Revenue Code of 1986, or any successor statute thereto.

         Company:          Mid America Bank, fsb, its successors in interest and assigns,  as permitted by
this Agreement.

         Company's Officer's  Certificate:  A certificate signed by the Chairman of the Board,  President,
any Vice  President,  Secretary or Treasurer of the Company  stating the date by which the Company expects
to receive any missing documents sent for recording from the applicable recording office.

         Condemnation  Proceeds:  All awards or  settlements in respect of a Mortgaged  Property,  whether
permanent or temporary,  partial or entire,  by exercise of the power of eminent  domain or  condemnation,
to the extent not  required  to be released to a  Mortgagor  in  accordance  with the terms of the related
Mortgage Loan Documents.

         Confirmation:  The  trade  confirmation  letter  between  the  Purchaser  and the  Company  which
relates to the Mortgage Loans.

         Consumer Information:  Information including,  but not limited to, all personal information about
Mortgagors that is supplied to the Purchaser by or on behalf of the Company.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit  occupied
by the Mortgagor and relating to the stock allocated to the related dwelling unit.

         Co-op Loan:  A Mortgage  Loan secured by the pledge of stock  allocated  to a dwelling  unit in a
residential cooperative housing corporation and a collateral assignment of the related Co-op Lease.

         Current Appraised Value:   With  respect  to  any  Mortgaged  Property,   the  value  thereof  as
determined by an appraisal  made for the Company (by a Qualified  Appraiser) at the request of a Mortgagor
for the purpose of canceling a Primary  Mortgage  Insurance  Policy in accordance with federal,  state and
local laws and regulations or otherwise made at the request of the Company or Mortgagor.

         Current LTV:      The ratio of the Stated  Principal  Balance of a Mortgage  Loan to the  Current
Appraised Value of the Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts created and maintained  pursuant to
Section  4.04 which shall be entitled  "Mid  America  Bank,  fsb, in trust for the  [Purchaser],  Owner of
Mortgage  Loans" and shall be  established in an Eligible  Account,  in the name of the Person that is the
"Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage Loan,  the entity stated on the related Term Sheet,  and
its successors and assigns, as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the related Remittance Date.

         Due Date:  With respect to each Mortgage Loan, the day of the month on which the Monthly  Payment
is due on a Mortgage Loan, exclusive of any days of grace, which is the first day of the month.

         Due Period:  With respect to any  Remittance  Date,  the period  commencing  on the second day of
the month  preceding  the month of such  Remittance  Date and  ending on the first day of the month of the
Remittance Date.

         Electronic Transmission:  As defined in Section 11.14.

         Eligible  Account:  An account  established  and  maintained:  (i) within FDIC  insured  accounts
created,  maintained and monitored by the Company so that all funds  deposited  therein are fully insured,
or (ii) as a trust  account with the  corporate  trust  department  of a depository  institution  or trust
company  organized  under the laws of the United States of America or any one of the states thereof or the
District of Columbia  which is not  affiliated  with the  Company (or any  sub-servicer)  or (iii) with an
entity  which  is  an   institution   whose   deposits  are  insured  by  the  FDIC,   the  unsecured  and
uncollateralized  long-term  debt  obligations of which shall be rated "A2" or higher by Standard & Poor's
and "A" or higher by Fitch,  Inc. or one of the two highest  short-term  ratings by any applicable  Rating
Agency,  and which is either (a) a federal savings  association  duly organized,  validly  existing and in
good standing under the federal banking laws, (b) an institution  duly organized,  validly existing and in
good standing under the applicable  banking laws of any state,  (c) a national banking  association  under
the federal banking laws, or (d) a principal  subsidiary of a bank holding  company,  or (iv) if ownership
of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent  required  ratings of
each Rating  Agency,  and held such that the rights of the Purchaser  and the owner of the Mortgage  Loans
shall be fully protected  against the claims of any creditors of the Company (or any  sub-servicer) and of
any creditors or depositors  of the  institution  in which such account is maintained or (v) in a separate
non-trust  account  without  FDIC or other  insurance  in an  Eligible  Institution.  In the event  that a
Custodial  Account is established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the
Company shall provide the  Purchaser  with written  notice on the Business Day following the date on which
the applicable institution fails to meet the applicable ratings requirements.

         Eligible  Institution:  An institution  having (i) the highest short-term debt rating, and one of
the two highest  long-term  debt  ratings of each Rating  Agency;  or (ii) with  respect to any  Custodial
Account,  an unsecured  long-term debt rating of at least one of the two highest unsecured  long-term debt
ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A Refinanced  Mortgage  Loan the proceeds of which
were in excess of the  outstanding  principal  balance  of the  existing  mortgage  loan as defined in the
Fannie Mae Guide(s).

         Escrow  Account:  Each separate  trust  account or accounts  created and  maintained  pursuant to
Section  4.06 which shall be entitled  "Mid  America  Bank,  fsb, in trust for the  [Purchaser],  Owner of
Mortgage Loans,  and various  Mortgagors",  in the name of the Person that is the "Purchaser" with respect
to the related Mortgage Loans.

         Escrow  Payments:  With respect to any Mortgage  Loan,  the amounts  constituting  ground  rents,
taxes,  assessments,  water rates, sewer rents, municipal charges,  mortgage insurance premiums,  fire and
hazard insurance  premiums,  condominium  charges,  and any other payments  required to be escrowed by the
Mortgagor with the mortgagee pursuant to the Mortgage or any other related document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie Mae Selling  Guide and the Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC  Single  Family  Seller/Servicer  Guide and all  amendments  or additions
thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA: The Financial  Institutions  Reform,  Recovery,  and Enforcement Act of 1989, as amended,
from time to time, and in effect.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the
month following the month in which the related Closing Date occurs.

         GAAP:  Generally  accepted  accounting  principles in the United States of America,  consistently
applied.

         HUD:  The United States Department of Housing and Urban Development, or any successor thereto.

         Index:  With  respect  to  any  adjustable  rate  Mortgage  Loan,  the  index  identified  on the
Mortgage  Loan  Schedule and set forth in the related  Mortgage  Note for the purpose of  calculating  the
interest rate thereon.

         Initial Rate Cap: With respect to each  adjustable  rate Mortgage  Loan,  where  applicable,  the
maximum increase or decrease in the Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With  respect  to  each  Mortgage  Loan,  proceeds  of  insurance  policies
insuring the Mortgage Loan or the related Mortgaged Property.

         Lender  Paid  Mortgage  Insurance  Rate:  A rate per annum equal to the  percentage  shown on the
Mortgage Loan Schedule.

         Lender  Primary  Mortgage  Insurance  Policy:  Any Primary  Mortgage  Insurance  Policy for which
premiums are paid by the Company.

         Lifetime  Rate Cap: With respect to each  adjustable  rate Mortgage  Loan,  the maximum  Mortgage
Interest Rate over the term of such Mortgage Loan.

         Liquidation  Proceeds:  The proceeds  received in connection  with the liquidation of a defaulted
Mortgage Loan, whether through the sale or assignment of such Mortgage Loan,  trustee's sale,  foreclosure
sale or otherwise.

         Loan-to-Value  Ratio or LTV:  With  respect  to any  Mortgage  Loan,  the  ratio of the  original
outstanding  principal  amount of the Mortgage Loan, to (i) the Appraised Value of the Mortgaged  Property
with respect to a Refinanced  Mortgage Loan,  and (ii) the lesser of the Appraised  Value of the Mortgaged
Property or the Sales Price of the Mortgaged Property with respect to all other Mortgage Loans.

         Margin:  With respect to each  adjustable  rate Mortgage  Loan, the fixed  percentage  amount set
forth  in each  related  Mortgage  Note  which is added to the  Index in order to  determine  the  related
Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         Monthly  Advance:  The  aggregate  of the  advances  made by the Company on any  Remittance  Date
pursuant to Section 5.03.

         Monthly  Payment:  The  scheduled  monthly  payment of principal  and interest on a Mortgage Loan
which is payable by a Mortgagor under the related Mortgage Note.

         Mortgage:  With respect to each Mortgage  Loan, the mortgage,  deed of trust or other  instrument
securing  a Mortgage  Note which  creates a first  lien or first  priority  ownership  in an estate in fee
simple in real property on the Mortgaged Property.

         Mortgage  File:  The Mortgage Loan  Documents  pertaining to a particular  Mortgage Loan, and any
additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Impairment  Insurance Policy: A mortgage  impairment or blanket hazard insurance policy
as described in Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which
may be  adjusted  from  time to time  for an  adjustable  rate  Mortgage  Loan,  in  accordance  with  the
provisions of the related Mortgage Note.

         Mortgage  Loan:  Each  mortgage  loan  originally  sold  to the  Purchaser  and  subject  to this
Agreement  being  identified  on the Mortgage  Loan  Schedule  attached to the related  Term Sheet,  which
Mortgage  Loan  includes  without   limitation  the  Mortgage  File,  the  Monthly   Payments,   Principal
Prepayments,  Liquidation Proceeds,  Condemnation Proceeds,  Insurance Proceeds, REO Disposition Proceeds,
and all  other  rights,  benefits,  proceeds  and  obligations  arising  from or in  connection  with such
Mortgage Loan, excluding replaced or repurchased Mortgage Loans.

         Mortgage  Loan  Documents:  The documents  listed in Exhibit A hereto  pertaining to any Mortgage
Loan.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan, the annual rate of interest
remitted to the  Purchaser,  which shall be equal to the Mortgage  Interest  Rate minus the  Servicing Fee
Rate minus the Lender Paid Mortgage Insurance Rate.

         Mortgage Loan Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such
schedule  setting  forth the  following  information  with respect to each  Mortgage Loan sold pursuant to
such Term Sheet:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating  whether the Mortgaged  Property is  owner-occupied,  a second home or
an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (8)      the original months to maturity of the Mortgage Loan;

         (9)      the remaining  months to maturity from the related  Cut-off Date,  based on the original
amortization  schedule  and, if  different,  the  maturity  expressed  in the same manner but based on the
actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date; with
respect to each  adjustable  rate Mortgage Loan, the initial  Adjustment  Date, the next  Adjustment  Date
immediately  following the related  Cut-off  Date,  the Index,  the Margin,  the Initial Rate Cap, if any,
Periodic  Rate Cap, if any,  minimum  Mortgage  Interest Rate under the terms of the Mortgage Note and the
Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the  scheduled  Stated  Principal  Balance  of the  Mortgage  Loan  as of the  close  of
business on the related  Cut-off  Date,  after  deduction  of payments of  principal  due on or before the
related Cut-off Date whether or not collected;

         (16)     a code  indicating  the  purpose of the  Mortgage  Loan (i.e.,  purchase,  rate and term
refinance, Equity Take-Out Refinanced Mortgage Loan);

         (17)     a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding  the related  Closing
Date that any Monthly Payment has been received after the month of its scheduled Due Date;

         (19)     the date on which the first payment is or was due;

         (21)     a code  indicating  whether  or not  the  Mortgage  Loan  is the  subject  of a  Primary
Mortgage Insurance Policy and the name of the related insurance carrier;

         (21)     a code  indicating  whether or not the Mortgage  Loan is currently  convertible  and the
conversion spread;

         (22)     the  last Due Date on  which a  Monthly  Payment  was  actually  applied  to the  unpaid
principal balance of the Mortgage Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (25)     credit score, if applicable;

         (25)     a code  indicating  whether or not the Mortgage Loan is the subject of a Lender  Primary
Mortgage  Insurance  Policy and the name of the related  insurance  carrier  and the Lender Paid  Mortgage
Insurance Rate;

         (32)     a code indicating  whether or not the Mortgage Loan has a prepayment  penalty and if so,
the amount and term thereof;

         (33)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (34)     whether  such  Mortgage  Loan is a  "Home  Loan",  "Covered  Home  Loan",  "Manufactured
Housing" or "Home Improvement Loan" as defined in the New Jersey Home Ownership Security Act of 2002;

         (35)     whether the Mortgage Loan has a mandatory arbitration clause; and

         (36)     whether the Mortgage Loan is "interest-only" "negative amortization".

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the
related Term Sheet shall set forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note: The original  executed note or other evidence of the  indebtedness  of a Mortgagor
secured by a Mortgage.

         Mortgaged  Property:  With respect to each Mortgage Loan, the underlying  real property  securing
repayment of the related  Mortgage  Note,  consisting of a single  parcel of real estate  considered to be
real  estate  under the laws of the  state in which  such  real  property  is  located  which may  include
condominium  units and planned unit  developments,  improved by a residential  dwelling;  except that with
respect to real property located in  jurisdictions  in which the use of leasehold  estates for residential
properties is a widely-accepted  practice, a leasehold estate of the Mortgage,  the term of which is equal
to or longer than the term of the Mortgage.

         Mortgagor:  With respect to each Mortgage Loan, the obligor on the related Mortgage Note.
         Nonrecoverable  Advance:  Any portion of a Monthly Advance or Servicing  Advance  previously made
or proposed to be made by the Company  pursuant to this  Agreement,  that,  in the good faith  judgment of
the Company,  will not or, in the case of a proposed advance,  would not, be ultimately  recoverable by it
from  the  related  Mortgagor  or the  related  Liquidation  Proceeds,  Insurance  Proceeds,  Condemnation
Proceeds or otherwise with respect to the related Mortgage Loan.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the  President,  a Senior  Vice  President  or a Vice  President  or by the  Treasurer  or the
Secretary or one of the Assistant  Treasurers or Assistant  Secretaries  of the Company,  and delivered to
the Purchaser as required by this Agreement.

         Opinion  of  Counsel:  A written  opinion  of  counsel,  who may be an  employee  of the party on
behalf of whom the opinion is being given, reasonably acceptable to the Purchaser.

         Origination  Date:  The  date  on  which a  Mortgage  Loan  funded,  which  date  shall  not,  in
connection with a Refinanced  Mortgage Loan, be the date of the funding of the debt being refinanced,  but
rather the closing of the debt currently outstanding under the terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, or any successor thereto.

         Pass-Through  Transfer:  Any transaction involving either (1) a sale or other transfer of some or
all of the Mortgage Loans  directly or indirectly to an issuing  entity in connection  with an issuance of
publicly offered or privately placed,  rated or unrated  mortgage-backed  securities or (2) an issuance of
publicly offered or privately placed,  rated or unrated  securities,  the payments on which are determined
primarily by reference to one or more  portfolios of residential  mortgage loans  consisting,  in whole or
in part, of some or all of the Mortgage Loans.

         Periodic Rate Cap: With respect to each  adjustable  rate Mortgage Loan, the maximum  increase or
decrease in the Mortgage  Interest Rate on any Adjustment  Date, as set forth in the related Mortgage Note
and the related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations of, and obligations  fully  guaranteed by the United States
                  of  America  or any  agency or  instrumentality  of the  United  States of  America  the
                  obligations  of which are backed by the full  faith and  credit of the United  States of
                  America;

         (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any
     depository institution or trust company incorporated under the laws of the United States of America
     or any state thereof and subject to supervision and examination by federal and/or state banking
     authorities, provided that the commercial paper and/or the short-term deposit rating and/or the
     long-term unsecured debt obligations or deposits of such depository institution or trust company at
     the time of such investment or contractual commitment providing for such investment are rated in
     one of the two highest rating categories by each Rating Agency and (b) any other demand or time
     deposit or certificate of deposit that is fully insured by the FDIC;

                  (iii)  repurchase  obligations  with a term  not to  exceed  thirty  (30)  days and with
                  respect  to (a) any  security  described  in clause  (i) above and  entered  into with a
                  depository  institution  or trust  company  (acting as  principal)  described  in clause
                  (ii)(a) above;

                  (iv)  securities  bearing  interest  or sold at a  discount  issued  by any  corporation
                  incorporated  under the laws of the United  States of America or any state  thereof that
                  are rated in one of the two  highest  rating  categories  by each  Rating  Agency at the
                  time of such  investment  or  contractual  commitment  providing  for  such  investment;
                  provided,  however,  that securities  issued by any particular  corporation  will not be
                  Permitted  Investments  to the  extent  that  investments  therein  will  cause the then
                  outstanding  principal  amount  of  securities  issued by such  corporation  and held as
                  Permitted  Investments to exceed 10% of the aggregate  outstanding principal balances of
                  all of the Mortgage Loans and Permitted Investments;

                  (v) commercial  paper  (including  both  non-interest-bearing  discount  obligations and
                  interest-bearing  obligations  payable  on demand or on a  specified  date not more than
                  one year after the date of issuance  thereof)  which are rated in one of the two highest
                  rating categories by each Rating Agency at the time of such investment;

                  (vi)  any  other  demand,  money  market  or  time  deposit,  obligation,   security  or
                  investment  as may be  acceptable  to each Rating Agency as evidenced in writing by each
                  Rating Agency; and

                  (vii) any money market  funds the  collateral  of which  consists of  obligations  fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the  United  States of  America  (which  may  include  repurchase  obligations
                  secured by  collateral  described  in clause (i)) and other  securities  and which money
                  market  funds are  rated in one of the two  highest  rating  categories  by each  Rating
                  Agency;

provided,  however,  that no instrument or security shall be a Permitted  Investment if such instrument or
security  evidences a right to receive only interest  payments with respect to the obligations  underlying
such  instrument or if such security  provides for payment of both  principal and interest with a yield to
maturity  in  excess  of 120% of the  yield  to  maturity  at par or if such  investment  or  security  is
purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint  venture,  association,  joint-stock
company,  limited liability  company,  trust,  unincorporated  organization or government or any agency or
political subdivision thereof.

         Prepayment  Interest  Shortfall:  With respect to any  Remittance  Date,  for each  Mortgage Loan
that was the subject of a Principal  Prepayment during the related  Prepayment  Period, an amount equal to
the excess of one month's  interest at the applicable  Mortgage Loan Remittance Rate on the amount of such
Principal  Prepayment  over the  amount of  interest  (adjusted  to the  Mortgage  Loan  Remittance  Rate)
actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:         With respect to any Remittance  Date, the calendar month preceding the
month in which such Remittance Date occurs.

         Primary Mortgage Insurance Policy:  Each primary policy of mortgage  insurance  represented to be
in effect  pursuant  to Section  3.02(hh),  or any  replacement  policy  therefor  obtained by the Company
pursuant to Section 4.08.

         Prime  Rate:  The prime rate  announced  to be in effect  from time to time as  published  as the
average rate in the Wall Street Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal  on a Mortgage  Loan full or
partial  which is received in advance of its  scheduled  Due Date,  including  any  prepayment  penalty or
premium  thereon and which is not  accompanied by an amount of interest  representing  scheduled  interest
due on any date or dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified Appraiser:  An appraiser,  duly appointed by the Company,  who had no interest,  direct
or indirect in the related  Mortgaged  Property  or in any loan made on the  security  thereof,  and whose
compensation  is not affected by the approval or  disapproval of the Mortgage Loan, and such appraiser and
the  appraisal  made by such  appraiser  both  satisfy  the  requirements  of Title XI of  FIRREA  and the
regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Insurer:  A mortgage  insurance company duly authorized and licensed as such under the
laws of the states in which the  related  Mortgaged  Property  is located  and  approved  as an insurer by
Fannie Mae or FHLMC.

         Rating  Agency:  Standard  &  Poor's,  Fitch,  Inc.  or,  in the  event  that  some or all of the
ownership of the Mortgage Loans is evidenced by  mortgage-backed  securities,  the  nationally  recognized
rating agencies issuing ratings with respect to such securities, if any.

         Reconstituted Mortgage Loans:  As defined in Section 11.19.

         Reconstitution:  As defined in Section 11.18.

         Reconstitution Agreement:  As defined in Section 11.18.

         Reconstitution Date:  As defined in Section 11.18.

         Refinanced  Mortgage  Loan:  A  Mortgage  Loan  which  was  made to a  Mortgagor  who  owned  the
Mortgaged  Property prior to the  origination of such Mortgage Loan and the proceeds of which were used in
whole or part to satisfy an existing mortgage.

         REMIC: A "real estate  mortgage  investment  conduit," as such term is defined in Section 860D of
the Code.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections 860A through 860G of the Code, and the related  provisions and regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         Remittance  Date:  The 18th day of any month,  beginning  with the First  Remittance  Date, or if
such 18th day is not a Business Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO  Disposition  Proceeds:  Amounts  received  by the Company in  connection  with a related REO
Disposition.

         REO  Property:  A  Mortgaged  Property  acquired  by the  Company on behalf of the  Purchaser  as
described in Section 4.13.

         Repurchase  Price:  With  respect to any  Mortgage  Loan, a price equal to (i) the product of the
greater of (x) 100% or (y) the  percentage  of par as stated in the related Term Sheet;  multiplied by the
Stated  Principal  Balance of such Mortgage Loan on the repurchase date, plus (ii) interest on such Stated
Principal  Balance at the Mortgage  Loan  Remittance  Rate from the last date through  which  interest has
been paid and distributed to the Purchaser to the end of the month of repurchase,  plus,  (iii) reasonable
and necessary  third party  expenses  incurred in connection  with the transfer of the Mortgage Loan being
repurchased;  less amounts  received or advanced in respect of such  repurchased  Mortgage  Loan which are
being held in the Custodial Account for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:      With  respect  to any  Mortgage  Loan the  proceeds  of which  were used by the
Mortgagor to acquire the related  Mortgaged  Property,  the amount paid by the related  Mortgagor for such
Mortgaged Property.

         Servicing  Advances:  All customary,  reasonable and necessary "out of pocket" costs and expenses
(including  reasonable  attorneys' fees and  disbursements)  incurred in the performance by the Company of
its servicing obligations,  including,  but not limited to, the cost of (a) the preservation,  restoration
and protection of the Mortgaged  Property,  (b) any enforcement,  administrative or judicial  proceedings,
or any legal work or advice  specifically  related to servicing  the  Mortgage  Loans,  including  but not
limited  to,  foreclosures,  bankruptcies,   condemnations,  drug  seizures,  elections,  foreclosures  by
subordinate or superior  lienholders,  and other legal actions incidental to the servicing of the Mortgage
Loans (provided that such expenses are reasonable and that the Company  specifies the Mortgage  Loan(s) to
which such expenses  relate and, upon the  Purchaser's  request,  provides  documentation  supporting such
expense  (which  documentation  would be  acceptable  to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial  proceeding does not arise out of a breach of any representation,
warranty or covenant of the Company  hereunder),  (c) the  management  and  liquidation  of the  Mortgaged
Property  if the  Mortgaged  Property is acquired in full or partial  satisfaction  of the  Mortgage,  (d)
taxes,  assessments,  water rates,  sewer rates and other  charges which are or may become a lien upon the
Mortgaged  Property,  and  Primary  Mortgage  Insurance  Policy  premiums  and fire and  hazard  insurance
coverage,  (e) any expenses  reasonably  sustained by the Company with respect to the  liquidation  of the
Mortgaged  Property  in  accordance  with  the  terms  of this  Agreement  and  (f)  compliance  with  the
obligations under Section 4.08.

         Servicing  Fee:  With respect to each Mortgage  Loan,  the amount of the annual fee the Purchaser
shall pay to the Company,  which shall,  for a period of one full month,  be equal to  one-twelfth  of the
product of (a) the Servicing Fee Rate and (b) the unpaid  principal  balance of such Mortgage  Loan.  Such
fee shall be payable  monthly,  computed on the basis of the same principal  amount and period  respecting
which any related  interest  payment on a Mortgage  Loan is computed.  The  obligation of the Purchaser to
pay the Servicing Fee is limited to, and the Servicing Fee is payable  solely from,  the interest  portion
of such Monthly Payment  collected by the Company,  or as otherwise  provided under Section  4.05(iii) and
in accordance  with the Fannie Mae Guide(s).  Any fee payable to the Company for  administrative  services
related to any REO Property as described  in Section  4.13 shall be payable from  Liquidation  Proceeds of
the related REO Property.

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect  to  each  Mortgage  Loan,  the  file  retained  by  the  Company
consisting  of originals of all  documents in the Mortgage  File which are not  delivered to the Purchaser
and copies of the Mortgage  Loan  Documents  listed in Exhibit A, the  originals of which are delivered to
the Purchaser or its designee pursuant to Section 2.04.

         Servicing   Officer:   Any  officer  of  the  Company   involved  in,  or  responsible  for,  the
administration  and  servicing  of the Mortgage  Loans whose name appears on a list of servicing  officers
furnished by the Company to the Purchaser upon request, as such list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage Loan as of any date of  determination,  (i) the
principal  balance of such  Mortgage Loan at the Cut-off Date after giving effect to payments of principal
due on or before such date,  whether or not received,  minus (ii) all amounts  previously  distributed  to
the  Purchaser  with respect to the Mortgage  Loan  representing  payments or  recoveries  of principal or
advances in lieu thereof.

         Subservicer:   Any  subservicer   which  is  subservicing   the  Mortgage  Loans  pursuant  to  a
Subservicing Agreement.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing  Agreement:  An  agreement  between the Company and a  Subservicer,  if any, for the
servicing of the Mortgage Loans.

         Term Sheet:  A  supplemental  agreement in the form  attached  hereto as Exhibit I which shall be
executed and  delivered by the Company and the  Purchaser to provide for the sale and  servicing  pursuant
to the terms of this  Agreement  of the  Mortgage  Loans  listed on  Schedule  I attached  thereto,  which
supplemental  agreement shall contain certain specific  information relating to such sale of such Mortgage
Loans and may contain additional covenants relating to such sale of such Mortgage Loans.

         Whole Loan Transfer:  As defined in Section 11.18.


                                                ARTICLE II

                         PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                              RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                 BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                   DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         From time to time, the Company  agrees to sell and the Purchaser  agrees to purchase the Mortgage
Loans having an aggregate  Stated  Principal  Balance on the related Cut-off Date set forth in the related
Term  Sheet in an  amount  as set  forth in the  Confirmation,  or in such  other  amount as agreed by the
Purchaser and the Company as evidenced by the actual aggregate  Stated  Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing  Date,  with  servicing  retained by the Company.
The Company  shall deliver the related  Mortgage Loan Schedule  attached to the related Term Sheet for the
Mortgage  Loans to be  purchased on the related  Closing  Date to the  Purchaser at least two (2) Business
Days prior to the related Closing Date. The Mortgage Loans shall be sold pursuant to this  Agreement,  and
the related Term Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  "Purchase  Price" for each  Mortgage  Loan shall be the  percentage  of par as stated in the
related Term Sheet,  multiplied by the Stated  Principal  Balance,  as of the related Cut-off Date, of the
Mortgage  Loan listed on the related  Mortgage  Loan  Schedule  attached to the related Term Sheet,  after
application  of scheduled  payments of principal due on or before the related  Cut-off Date whether or not
collected.

         In addition to the Purchase  Price as described  above,  the Purchaser  shall pay to the Company,
at closing,  accrued  interest on the Stated  Principal  Balance of each  Mortgage  Loan as of the related
Cut-off Date at the Mortgage Loan  Remittance  Rate of each  Mortgage  Loan from the related  Cut-off Date
through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid
on the related Closing Date by wire transfer of immediately available funds.

         The  Purchaser  shall be entitled to (1) all scheduled  principal  due after the related  Cut-off
Date,  (2) all other  recoveries of principal  collected on or after the related  Cut-off Date  (provided,
however,  that all  scheduled  payments  of  principal  due on or  before  the  related  Cut-off  Date and
collected  by the Company or any  successor  servicer  after the related  Cut-off Date shall belong to the
Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus
that portion of any such payment  which is  allocable  to the period prior to the related  Cut-off  Date).
The Stated  Principal  Balance of each  Mortgage Loan as of the related  Cut-off Date is determined  after
application  of payments of principal due on or before the related  Cut-off Date whether or not collected,
together  with any  unscheduled  principal  prepayments  collected  prior  to the  related  Cut-off  Date;
provided,  however,  that payments of scheduled  principal and interest  prepaid for a Due Date beyond the
related  Cut-off Date shall not be applied to the principal  balance as of the related  Cut-off Date. Such
prepaid  amounts  (minus  the  applicable  Servicing  Fee) shall be the  property  of the  Purchaser.  The
Company shall deposit any such prepaid  amounts into the Custodial  Account,  which account is established
for the benefit of the Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      [Reserved]

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed
to the Purchaser,  without recourse,  on a servicing  retained basis, and the Company hereby  acknowledges
that the Purchaser  has, but subject to the terms of this  Agreement  and the related Term Sheet,  all the
right,  title and  interest of the Company in and to the  Mortgage  Loans.  The Company  will  deliver the
Mortgage  Files to the Custodian  designated by the Purchaser,  on or before the related  Closing Date, at
the expense of the  Company.  The Company  shall  maintain a Servicing  File  consisting  of a copy of the
contents of each  Mortgage  File and the originals of the documents in each Mortgage File not delivered to
the  Purchaser.  The Servicing File shall contain all documents  necessary to service the Mortgage  Loans.
The  possession  of each  Servicing  File by the  Company  is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan, and such retention and possession by the Company is in a
custodial  capacity only.  From the related  Closing Date, the ownership of each Mortgage Loan,  including
the Mortgage  Note,  the Mortgage,  the contents of the related  Mortgage  File and all rights,  benefits,
proceeds  and  obligations  arising  therefrom  or  in  connection  therewith,  has  been  vested  in  the
Purchaser.  All  rights  arising  out of the  Mortgage  Loans  including,  but not  limited  to, all funds
received on or in  connection  with the Mortgage  Loans and all records or  documents  with respect to the
Mortgage  Loans  prepared by or which come into the  possession  of the Company shall be received and held
by the  Company  in trust for the  benefit  of the  Purchaser  as the  owner of the  Mortgage  Loans.  Any
portion of the Mortgage Files retained by the Company shall be  appropriately  identified in the Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company
shall  release  its  custody of the  contents  of the  Mortgage  Files  only in  accordance  with  written
instructions  of the  Purchaser,  except  when such  release is required as  incidental  to the  Company's
servicing of the Mortgage  Loans or is in connection  with a repurchase of any Mortgage Loan or Loans with
respect thereto  pursuant to this Agreement and the related Term Sheet,  such written  instructions  shall
not be required.

         Section 2.05       Books and Records.

         The sale of each  Mortgage  Loan shall be  reflected  on the  Company's  balance  sheet and other
financial  statements  as a sale  of  assets  by  the  Company.  The  Company  shall  be  responsible  for
maintaining,  and shall  maintain,  a complete set of books and records for the Mortgage  Loans that shall
be  appropriately  identified in the  Company's  computer  system to clearly  reflect the ownership of the
Mortgage Loan by the Purchaser.  In particular,  the Company shall maintain in its  possession,  available
for  inspection  by the  Purchaser,  or its  designee  and shall  deliver to the  Purchaser  upon  demand,
evidence of compliance with all federal,  state and local laws,  rules and  regulations,  and requirements
of Fannie Mae or FHLMC, as applicable,  including but not limited to  documentation  as to the method used
in  determining  the  applicability  of the  provisions of the Flood  Disaster  Protection Act of 1973, as
amended,  to the  Mortgaged  Property,  documentation  evidencing  insurance  coverage of any  condominium
project as  required  by Fannie Mae or FHLMC,  and  periodic  inspection  reports as  required  by Section
4.13. To the extent that original  documents are not required for purposes of  realization  of Liquidation
Proceeds or Insurance  Proceeds,  documents  maintained  by the Company may be in the form of microfilm or
microfiche.

         The Company  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for
inspection  by the  Purchaser  or its designee the related  Servicing  File during the time the  Purchaser
retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

         In addition to the foregoing,  the Company shall provide to any  supervisory  agents or examiners
that regulate the Purchaser,  including but not limited to, the OTS, the FDIC and other similar  entities,
access,  during normal business hours,  upon reasonable  advance notice to the Company and without cost to
the Company or such supervisory  agents or examiners,  to any  documentation  regarding the Mortgage Loans
that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The  Company  shall keep at its  servicing  office  books and  records in which,  subject to such
reasonable  regulations  as it may  prescribe,  the Company  shall note  transfers of Mortgage  Loans.  No
transfer of a Mortgage  Loan may be made unless such  transfer  is in  compliance  with the terms  hereof.
For the  purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any person
with  respect to this  Agreement or any  Mortgage  Loan unless a notice of the  transfer of such  Mortgage
Loan has been  delivered to the Company in accordance  with this Section 2.06 and the books and records of
the Company show such person as the owner of the Mortgage Loan.  The Purchaser  may,  subject to the terms
of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans;  provided,  however,  that the
transferee  will  not be  deemed  to be a  Purchaser  hereunder  binding  upon  the  Company  unless  such
transferee  shall agree in writing to be bound by the terms of this Agreement and an original  counterpart
of the  instrument of transfer in an Assignment  and  Assumption of this  Agreement  substantially  in the
form of  Exhibit D hereto  executed  by the  transferee  shall have been  delivered  to the  Company.  The
Purchaser  also shall  advise the Company of the  transfer.  Upon receipt of notice of the  transfer,  the
Company  shall  mark its  books and  records  to  reflect  the  ownership  of the  Mortgage  Loans of such
assignee,  and the previous  Purchaser  shall be released from its  obligations  hereunder with respect to
the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

         The  Company  shall  deliver and release to the  Purchaser  or its  designee  the  Mortgage  Loan
Documents  in  accordance  with the terms of this  Agreement  and the related  Term Sheet.  The  documents
enumerated  as items (1),  (2),  (3),  (4),  (5), (6), (7), (8), (9) and (16) in Exhibit A hereto shall be
delivered by the Company to the  Purchaser or its designee no later than three (3) Business  Days prior to
the  related  Closing  Date  pursuant  to a bailee  letter  agreement.  All other  documents  in Exhibit A
hereto,  together with all other documents  executed in connection with the Mortgage Loan that the Company
may have in its  possession,  shall be retained by the Company in trust for the Purchaser.  If the Company
cannot deliver the original  recorded  Mortgage Loan Documents or the original policy of title  insurance,
including riders and endorsements  thereto, on the related Closing Date, the Company shall,  promptly upon
receipt  thereof  and in any case not later than 150 days from the  related  Closing  Date,  deliver  such
original documents,  including original recorded  documents,  to the Purchaser or its designee (unless the
Company is delayed in making such delivery by reason of the fact that such  documents  shall not have been
returned by the appropriate  recording  office).  If delivery is not completed  within 150 days solely due
to delays in making such delivery by reason of the fact that such  documents  shall not have been returned
by the  appropriate  recording  office,  the Company  shall  deliver such  document to  Purchaser,  or its
designee,  within such time period as specified in a Company's  Officer's  Certificate.  In the event that
documents  have  not been  received  by the date  specified  in the  Company's  Officer's  Certificate,  a
subsequent  Company's  Officer's  Certificate  shall be  delivered  by such  date  specified  in the prior
Company's  Officer's  Certificate,  stating a revised  date for receipt of  documentation.  The  procedure
shall be repeated  until the  documents  have been  received and  delivered.  If delivery is not completed
within 270 days  solely due to delays in making such  delivery  by reason of the fact that such  documents
shall not have been returned by the appropriate  recording  office,  the Company shall continue to use its
best efforts to effect  delivery as soon as possible  thereafter,  provided that if such documents are not
delivered by the 330th day from the date of the related  Closing Date,  the Company shall  repurchase  the
related  Mortgage Loans at the Repurchase  Price in accordance with Section 3.03 hereof unless the Company
provides evidence that such non-delivery is solely due to delays by the appropriate recording office.

         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and
any other  fees in  connection  with the  transfer  of all  original  documents  to the  Purchaser  or its
designee.  The Company shall  prepare,  in  recordable  form,  all  assignments  of mortgage  necessary to
assign the  Mortgage  Loans to the  Purchaser,  or its  designee.  The Company  shall be  responsible  for
recording the assignments of mortgage as directed by the Purchaser.

         The Company  shall  provide an original or duplicate  original of the title  insurance  policy to
the Purchaser or its designee within ninety (90) days of the receipt of the recorded  documents  (required
for issuance of such policy) from the applicable recording office.

         Any review by the  Purchaser,  or its  designee,  of the Mortgage  Files shall in no way alter or
reduce the Company's obligations hereunder.

         If the  Purchaser  or its designee  discovers  any defect with  respect to a Mortgage  File,  the
Purchaser  shall,  or shall  cause its  designee  to,  give  written  specification  of such defect to the
Company  which may be given in the  exception  report  attached as an exhibit to the related Term Sheet or
the certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall
cure or repurchase such Mortgage Loan in accordance with Section 3.03.

         The Company shall forward to the Purchaser,  or its designee,  original  documents  evidencing an
assumption,  modification,  consolidation  or extension of any  Mortgage  Loan entered into in  accordance
with  Section  4.01 or 6.01  within  thirty  (30) days of their  execution;  provided,  however,  that the
Company shall provide the  Purchaser,  or its  designee,  with a certified  true copy of any such document
submitted  for  recordation  within thirty (30) days of its  execution,  and shall provide the original of
any document  submitted for  recordation or a copy of such document  certified by the  appropriate  public
recording  office to be a true and complete  copy of the original  within 120 days of its  submission  for
recordation.

         From time to time,  the  Company  may have a need  (other  than in  connection  with a payment in
full,  which is described  more fully in Section 6.02 herein) for Mortgage  Loan  Documents to be released
from the Purchaser,  or its designee.  The Purchaser shall, or shall cause its designee,  upon the written
request of the Company in the form attached  hereto as Exhibit G, within ten (10) Business  Days,  deliver
to the  Company,  any  requested  documentation  previously  delivered  to the  Purchaser  as  part of the
Mortgage File,  provided that such  documentation is promptly returned to the Purchaser,  or its designee,
when the Company no longer  requires  possession of the  document,  and provided that during the time that
any such  documentation  is held by the  Company,  such  possession  is in trust  for the  benefit  of the
Purchaser.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control  program that  verifies,  on a regular basis,
the  existence  and  accuracy  of  the  legal  documents,  credit  documents,   property  appraisals,  and
underwriting  decisions.  The program must be capable of evaluating and monitoring the overall  quality of
its loan  production  and  servicing  activities.  The  program is to ensure that the  Mortgage  Loans are
originated and serviced in accordance with prudent mortgage banking  practices and accounting  principles;
guard  against  dishonest,  fraudulent,  or negligent  acts;  and guard  against  errors and  omissions by
officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults.


         In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three
months (unless such other period is set forth in the related Confirmation and Term Sheet) after the
related Closing Date, the Company shall, upon written notice thereof from the Purchaser received by the
Company within sixty (60) days of the date of such prepayment in full, remit to the Purchaser an amount
equal to the excess, if any, of the Purchase Price Percentage over par multiplied by the amount of such
Principal Prepayment in full.  Such remittance shall be made by the Company to the Purchaser no later
than the seventh Business Day following receipt of such notice of Principal Prepayment by the Purchaser.


           In the event  either of the first  three (3)  scheduled  Monthly  Payments  (unless  such other
number of Monthly  Payments is set forth in the related  Confirmation  or Term Sheet)  which are due under
any  Mortgage  Loan after the related  Cut-off  Date are not made  during the month in which such  Monthly
Payments are due, then not later than seven (7) Business  Days after written  notice to the Company by the
Purchaser (and at the  Purchaser's  sole option),  the Company,  shall  repurchase such Mortgage Loan from
the  Purchaser  pursuant to the  repurchase  provisions  contained in  Subsection  3.03.  However,  if the
Company  provides  evidence  satisfactory to the Purchaser that the delinquency was due to a servicing set
up error, no repurchase shall be required.


                                               ARTICLE III

                                    REPRESENTATIONS AND WARRANTIES OF
                            THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and covenants to the Purchaser that, as of the related Closing
Date or as of such date specifically provided herein:

         (a) The Company is duly  organized,  validly  existing and in good standing under the laws of the
jurisdiction  of its  organization  and has all licenses  necessary to carry out its business as now being
conducted,  and is licensed and qualified to transact  business in and is in good standing  under the laws
of each state in which any  Mortgaged  Property is located or is  otherwise  exempt under  applicable  law
from such  licensing or  qualification  or is otherwise not required  under  applicable law to effect such
licensing  or  qualification  and no demand for such  licensing  or  qualification  has been made upon the
Company by any such state,  and in any event the Company is in  material  compliance  with the laws of any
such state to the extent  necessary to ensure the  enforceability  of each Mortgage Loan and the servicing
of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has adequate  power and  authority  and legal right to hold each  Mortgage  Loan,
to sell each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all
transactions  contemplated  by this Agreement and the related Term Sheet.  The Company has duly authorized
the  execution,  delivery and  performance of this Agreement and the related Term Sheet and any agreements
contemplated  hereby,  has duly executed and delivered this Agreement and the related Term Sheet,  and any
agreements  contemplated  hereby,  and,  assuming  due  authorization,   execution  and  delivery  by  the
Purchaser,  this  Agreement  and the  related  Term Sheet and each  Assignment  to the  Purchaser  and any
agreements  contemplated  hereby,  constitutes  a legal,  valid and  binding  obligation  of the  Company,
enforceable  against it in accordance with its terms,  except as enforceability  thereof may be limited by
bankruptcy, insolvency or reorganization;
         (c) Neither the  execution  and delivery of this  Agreement  and the related Term Sheet,  nor the
origination  or purchase of the  Mortgage  Loans by the  Company,  the sale of the  Mortgage  Loans to the
Purchaser,  the consummation of the transactions  contemplated hereby, or the fulfillment of or compliance
with the terms and  conditions  of this  Agreement  and the related Term Sheet will violate the  Company's
charter or by-laws or constitute a default  under or result in a material  breach or  acceleration  of any
material  agreement or instrument  to which the Company is now a party or by which it is bound,  or result
in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company
or its  properties  are  subject,  or impair the ability of the  Purchaser to enforce its rights under the
Mortgage Loans.

         (d)  There is no  action,  suit,  proceeding  or  investigation  pending  or,  to the best of the
Company's knowledge,  threatened against the Company, or any order or decree outstanding,  with respect to
the Company which,  either in any one instance or in the aggregate,  could  reasonably be expected to have
a  material  adverse  effect  on  the  financial  condition  of  the  Company  or  seeks  to  prevent  the
consummation, performance or enforceability of any of the transactions contemplated by this Agreement.

         (e) No consent,  approval,  authorization  or order of any court or  governmental  agency or body
is required for the  execution,  delivery and  performance  by the Company of or compliance by the Company
with this Agreement or the related Term Sheet,  or the  consummation of the  transactions  contemplated by
this  Agreement or the related  Term Sheet,  except for  consents,  approvals,  authorizations  and orders
which have been obtained;

         (f) The  consummation  of the  transactions  contemplated  by this  Agreement or the related Term
Sheet is in the ordinary  course of business of the Company,  and the transfer,  assignment and conveyance
of the  Mortgage  Notes and the  Mortgages by the Company  pursuant to this  Agreement or the related Term
Sheet are not subject to bulk transfer or any similar  statutory  provisions  in effect in any  applicable
jurisdiction;

         (g) The  origination  and  servicing  practices  used by the Company and any prior  originator or
servicer  with  respect  to each  Mortgage  Note and  Mortgage  have  been  legal and in  accordance  with
applicable laws and regulations and the Mortgage Loan Documents,  and in all material  respects proper and
prudent in the mortgage  origination  and servicing  business.  Each Mortgage Loan is being (and has been)
serviced  in  accordance  with  Accepted  Servicing  Practices  and  applicable  state and  federal  laws,
including,  without limitation,  the Federal Truth-In-Lending Act and other consumer protection laws, real
estate  settlement  procedures,  usury,  equal credit  opportunity  and disclosure  laws.  With respect to
escrow  deposits and  payments  that the Company,  on behalf of an investor,  is entitled to collect,  all
such  payments  are in the  possession  of, or under the  control  of,  the  Company,  and there  exist no
deficiencies  in connection  therewith for which  customary  arrangements  for repayment  thereof have not
been made.  All escrow  payments  have been  collected in full  compliance  with state and federal law and
the  provisions of the related  Mortgage  Note and  Mortgage.  As to any Mortgage Loan that is the subject
of an escrow,  escrow of funds is not prohibited by applicable  law and has been  established in an amount
sufficient  to pay for every  escrowed  item that remains  unpaid and has been assessed but is not yet due
and  payable.  No escrow  deposits or other  charges or  payments  due under the  Mortgage  Note have been
capitalized under any Mortgage or the related Mortgage Note;

         (h) The Company used no selection  procedures  that  identified  the Mortgage Loans as being less
desirable or valuable  than other  comparable  mortgage  loans in the  Company's  portfolio at the related
Cut-off Date;

         (i) The  Company  will  treat  the  sale of the  Mortgage  Loans to the  Purchaser  as a sale for
reporting and accounting purposes and, to the extent appropriate, for federal income tax purposes;

         (j) The Company is an approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,
FHLMC and HUD, with such  facilities,  procedures and personnel  necessary for the sound servicing of such
mortgage loans.  The Company is duly qualified,  licensed,  registered and otherwise  authorized under all
applicable  federal,  state and local laws,  and  regulations,  if applicable,  meets the minimum  capital
requirements  set  forth  by the OTS,  and is in good  standing  to sell  mortgage  loans  to and  service
mortgage  loans for Fannie Mae and FHLMC and no event has occurred  which would make the Company unable to
comply with eligibility requirements or which would require notification to either Fannie Mae or FHLMC;

         (k) The  Company  does not  believe,  nor does it have any cause or reason  to  believe,  that it
cannot  perform  each and every  covenant  contained  in this  Agreement  or the related  Term Sheet.  The
Company is solvent  and the sale of the  Mortgage  Loans will not cause the  Company to become  insolvent.
The sale of the Mortgage  Loans is not undertaken  with the intent to hinder,  delay or defraud any of the
Company's creditors;

         (l) No statement,  tape,  diskette,  form, report or other document prepared by, or on behalf of,
the Company  pursuant to this Agreement or the related Term Sheet or in connection  with the  transactions
contemplated  hereby,  contains or will contain any statement  that is or will be inaccurate or misleading
in any material respect;

         (m)  The  Company   acknowledges  and  agrees  that  the  Servicing  Fee  represents   reasonable
compensation  for  performing  such  services  and that the entire  Servicing  Fee shall be treated by the
Company,  for accounting and tax purposes,  as compensation  for the servicing and  administration  of the
Mortgage Loans pursuant to this Agreement.  In the opinion of the Company,  the consideration  received by
the Company upon the sale of the Mortgage  Loans to the  Purchaser  under this  Agreement  and the related
Term Sheet constitutes fair consideration for the Mortgage Loans under current market conditions.

         (n) The Company has  delivered  to the  Purchaser  financial  statements  of its parent,  for its
last two  complete  fiscal  years as  requested.  All  such  financial  information  fairly  presents  the
pertinent  results of operations  and financial  position for the period  identified and has been prepared
in  accordance  with GAAP  throughout  the  periods  involved,  except as set forth in the notes  thereto.
There has been no change in the business,  operations,  financial  condition,  properties or assets of the
Company since the date of the Company's  financial  information  that would have a material adverse effect
on its ability to perform its obligations under this Agreement; and

         (o) The Company  has not dealt with any broker,  investment  banker,  agent or other  person that
may be entitled to any commission or compensation in connection with the sale of the Mortgage Loans.

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         The Company  hereby  represents  and warrants to the  Purchaser,  as to each Mortgage Loan, as of
the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the  related  Term
Sheet is true, complete and correct in all material respects as of the related Cut-Off Date;

         (b) The Mortgage is a valid,  existing and enforceable  first lien or a first priority  ownership
interest  in an estate in fee simple in real  property  on the  Mortgaged  Property  securing  the related
Mortgage  Note  subject  to  principles  of  equity,  bankruptcy,  insolvency  and other  laws of  general
application affecting the rights of creditors;

         (c) All payments due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made;
there are no material  defaults  under the terms of the  Mortgage  Loan;  the Company has not advanced its
own funds,  or induced,  solicited or knowingly  received any advance of funds from a party other than the
owner of the related Mortgaged  Property,  directly or indirectly,  for the payment of any amount required
by the  Mortgage  Loan.  All of the  Mortgage  Loans  will have an actual  interest  paid to date of their
related  Cut-off Date (or later) and will be due for the scheduled  monthly  payment next  succeeding  the
Cut-off Date (or later),  as evidenced  by a posting to the  Company's  servicing  collection  system.  No
payment under any Mortgage Loan is delinquent  nor has any scheduled  payment been  delinquent at any time
during the twelve  (12)  months  prior to the month of the  related  Closing  Date.  For  purposes of this
paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due  thereunder  was not paid by the
Mortgagor in the month such payment was due;

         (d) There are no defaults by the Company in  complying  with the terms of the  Mortgage,  and all
taxes,  governmental  assessments,  insurance  premiums,  water,  sewer and municipal  charges,  leasehold
payments or ground rents which  previously  became due and owing have been paid, or escrow funds have been
established  in an amount  sufficient to pay for every such  escrowed item which remains  unpaid and which
has been assessed but is not yet due and payable;

         (e) The terms of the Mortgage Note and the Mortgage have not been  impaired,  waived,  altered or
modified in any respect,  except by written  instruments  which have been  recorded to the extent any such
recordation is required by law, or,  necessary to protect the interest of the Purchaser.  No instrument of
waiver,  alteration or modification  has been executed except in connection with a modification  agreement
and which  modification  agreement  is part of the Mortgage  File and the terms of which are  reflected in
the related  Mortgage Loan  Schedule,  and no Mortgagor has been released,  in whole or in part,  from the
terms thereof except in connection  with an assumption  agreement and which  assumption  agreement is part
of the Mortgage  File and the terms of which are  reflected in the related  Mortgage  Loan  Schedule;  the
substance of any such waiver,  alteration or  modification  has been approved by the issuer of any related
Primary Mortgage  Insurance Policy,  Lender Primary Mortgage  Insurance Policy and title insurance policy,
to the extent required by the related policies;

         (f) The  Mortgage  Note and the  Mortgage  are not subject to any right of  rescission,  set-off,
counterclaim or defense,  including,  without limitation,  the defense of usury, nor will the operation of
any of the terms of the Mortgage Note or the  Mortgage,  or the exercise of any right  thereunder,  render
the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any right of rescission,
set-off,  counterclaim  or  defense,  including  the  defense of usury,  and no such right of  rescission,
set-off, counterclaim or defense has been asserted with respect thereto;

         (g) All buildings or other  customarily  insured  improvements  upon the  Mortgaged  Property are
insured by a  Qualified  Insurer,  against  loss by fire,  hazards  of  extended  coverage  and such other
hazards as are provided for in the Fannie Mae or FHLMC Guide, as well as all additional  requirements  set
forth in Section  4.10 of this  Agreement.  All such  insurance  policies are in full force and effect and
contain a standard  mortgagee  clause  naming the Company and its  successors  in interest  and assigns as
loss payee and such clause is still in effect and all  premiums  due thereon  have been paid.  If required
by the Flood  Disaster  Protection  Act of 1973,  as  amended,  the  Mortgage  Loan is  covered by a flood
insurance  policy  meeting  the  requirements  of  the  current   guidelines  of  the  Federal   Insurance
Administration  which  policy  conforms  to Fannie Mae or FHLMC  requirements,  as well as all  additional
requirements  set  forth in  Section  4.10 of this  Agreement.  Such  policy  was  issued  by a  Qualified
Insurer.  The  Mortgage  obligates  the  Mortgagor  thereunder  to  maintain  all  such  insurance  at the
Mortgagor's  cost and  expense,  and on the  Mortgagor's  failure to do so,  authorizes  the holder of the
Mortgage  to maintain  such  insurance  at the  Mortgagor's  cost and  expense  and to seek  reimbursement
therefor  from the  Mortgagor.  Neither the Company  (nor any prior  originator  or servicer of any of the
Mortgage  Loans) nor any Mortgagor  has engaged in any act or omission  which has impaired or would impair
the coverage of any such policy,  the benefits of the  endorsement  provided for therein,  or the validity
and binding effect of either;

         (h) Each  Mortgage Loan  complies  with,  and the Company has complied  with,  applicable  local,
state and federal laws,  regulations and other requirements  including,  without limitation,  usury, equal
credit opportunity,  real estate settlement procedures,  the Federal Truth-In-Lending Act, disclosure laws
and all applicable  predatory and abusive lending laws and consummation of the  transactions  contemplated
hereby,  including  without  limitation,  the receipt of interest by the owner of such Mortgage Loan, will
not involve the  violation of any such laws,  rules or  regulations.  None of the  Mortgage  Loans are (a)
Mortgage  Loans  subject  to 12 CFR Part  226.31,  12 CFR Part  226.32  or  226.34  of  Regulation  Z, the
regulation  implementing  TILA, which implements the Home Ownership and Equity  Protection Act of 1994, as
amended,  or (b) except as may be provided in subparagraph  (c) below,  classified  and/or  defined,  as a
"high cost",  "threshold",  "predatory" "high risk home loan" or "covered" loan (or a similarly classified
loan using  different  terminology  under a law imposing  additional  legal  liability for mortgage  loans
having high interest rates,  points and or/fees) under any other  applicable  state,  federal or local law
including,  but not limited to, the States of Georgia,  New York,  North Carolina,  Arkansas,  Kentucky or
New  Mexico,  (c)  Mortgage  Loans  subject to the New Jersey  Home  Ownership  Security  Act of 2002 (the
"Act"),  unless  such  Mortgage  Loan is a (1)  "Home  Loan" as  defined  in the Act that is a first  lien
Mortgage  Loan,  which is not a "High Cost Home Loan" as defined in the Act or (2) "Covered  Home Loan" as
defined in the Act that is a first lien purchase money  Mortgage Loan,  which is not a High Cost Home Loan
under the Act, or (d) secured by  Mortgaged  Property in the  Commonwealth  of  Massachusetts  with a loan
application  date on or after  November 7, 2004 that  refinances  a mortgage  loan that is less than sixty
(60) months old, unless such Mortgage Loan (1) is on an investment  property,  (ii) meets the requirements
set  forth in the Code of  Massachusetts  Regulation  ("CMR"),  209 CMR  53.04(1)(b),  or (iii)  meets the
requirements  set forth in the 209 CMR  53.04(1)(c).  In addition to and  notwithstanding  anything to the
contrary  herein,  no Mortgage  Loan for which the  Mortgaged  Property is located in New Jersey is a Home
Loan as  defined  in the  Act  that  was  made,  arranged,  or  assigned  by a  person  selling  either  a
manufactured  home or home  improvements  to the  Mortgaged  Property or was made by an originator to whom
the Mortgagor was referred by any such seller.  The Company shall  maintain in its  possession,  available
for the Purchaser's  inspection,  as appropriate,  and shall deliver to the Purchaser or its designee upon
demand, evidence of compliance with all such requirements;

         (i) The  Mortgage  has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or
rescinded,  and the Mortgaged  Property has not been  released from the lien of the Mortgage,  in whole or
in  part,  nor has any  instrument  been  executed  that  would  effect  any such  release,  cancellation,
subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of any action,
if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor
has the Company waived any default resulting from any action or inaction by the Mortgagor;

         (j) The Mortgage is a valid,  existing,  enforceable  and  perfected  first lien on the Mortgaged
Property,  including all improvements  securing the Mortgage Note's original  principal balance subject to
principles of equity,  bankruptcy,  insolvency and other laws of general application  affecting the rights
of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any other  security
interest or other  interest or right  thereto.  Such lien is free and clear of all adverse  claims,  liens
and  encumbrances  having  priority  over the first lien of the  Mortgage  subject only to (1) the lien of
non-delinquent  current  real  property  taxes and  assessments  not yet due and payable,  (2)  covenants,
conditions  and  restrictions,  rights of way,  easements and other matters of the public record as of the
date of recording  which are acceptable to mortgage  lending  institutions  generally and either (A) which
are  referred  to in the  lender's  title  insurance  policy  delivered  to the  originator  or  otherwise
considered in the appraisal  made for the  originator of the Mortgage  Loan, or (B) which do not adversely
affect the residential  use or Appraised  Value of the Mortgaged  Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly  subject which do not,  individually or in the
aggregate,  materially  interfere  with the  benefits  of the  security  intended  to be  provided  by the
Mortgage or the use,  enjoyment,  value or marketability of the related Mortgaged  Property.  Any security
agreement,  chattel  mortgage or  equivalent  document  related to and  delivered in  connection  with the
Mortgage Loan  establishes and creates a valid,  existing,  enforceable and perfected first lien and first
priority security interest on the property described  therein,  and the Company has the full right to sell
and assign the same to the Purchaser;

         (k) The  Mortgage  Note and the related  Mortgage are original and genuine and each is the legal,
valid and binding  obligation of the maker thereof,  enforceable  in accordance  with its terms subject to
principles of equity,  bankruptcy,  insolvency and other laws of general application  affecting the rights
of creditors,  and the Company has taken all action  necessary to transfer  such rights of  enforceability
to the  Purchaser  (as  applicable).  All  parties to the  Mortgage  Note and the  Mortgage  had the legal
capacity to enter into the Mortgage  Loan and to execute and deliver the Mortgage  Note and the  Mortgage.
The Mortgage  Loan  Documents are on forms  acceptable to Fannie Mae and FHLMC.  The Mortgage Note and the
Mortgage  have  been  duly  and  properly   executed  by  such  parties.   No  fraud,   error,   omission,
misrepresentation,  negligence  or similar  occurrence  with respect to a Mortgage Loan has taken place on
the part of the Company or the Mortgagor,  or on the part of any other party  involved in the  origination
or servicing of the  Mortgage  Loan.  The  proceeds of the  Mortgage  Loan have been fully  disbursed  and
there is no requirement for future advances  thereunder,  and any and all requirements as to completion of
any on-site or off-site  improvements  and as to  disbursements  of any escrow  funds  therefor  have been
complied  with.  All costs,  fees and  expenses  incurred in making or closing the  Mortgage  Loan and the
recording of the Mortgage  were paid,  and the Mortgagor is not entitled to any refund of any amounts paid
or due under the Mortgage Note or Mortgage;

         (l) The  Company  is the  sole  owner  and  holder  of the  Mortgage  Loan  and the  indebtedness
evidenced  by the  Mortgage  Note,  and had full  right to  transfer  and  sell the  Mortgage  Loan to the
Purchaser free and clear of any  encumbrance,  equity,  participation  interests,  lien,  pledge,  charge,
claim or  security  interest.  Upon the sale of the  Mortgage  Loan to the  Purchaser,  the  Company  will
retain the Mortgage  File or any part thereof with respect  thereto not  delivered to the Purchaser or the
Purchaser's  designee in trust only for the purpose of  servicing  and  supervising  the  servicing of the
Mortgage  Loan.  Immediately  prior to the transfer and  assignment to the  Purchaser,  the Mortgage Loan,
including  the Mortgage Note and the Mortgage,  were not subject to an  assignment,  sale or pledge to any
person other than the Purchaser,  and the Company had good and marketable  title to and was the sole owner
thereof.  Following  the sale of the Mortgage  Loan,  the  Purchaser  will own such Mortgage Loan free and
clear of any  encumbrance,  equity,  participation  interest,  lien,  pledge,  charge,  claim or  security
interest.  The  Company  intends to  relinquish  all rights to possess,  control and monitor the  Mortgage
Loan,  except for  purposes of  servicing  the  Mortgage  Loan as set forth in this  Agreement.  After the
related  Closing  Date,  the  Company  will not have any right to modify or alter the terms of the sale of
the Mortgage Loan and the Company will not have any  obligation  or right to repurchase  the Mortgage Loan
or substitute  another Mortgage Loan,  except as provided in this Agreement,  or as otherwise agreed to by
the Company and the Purchaser;

         (m)  Each  Mortgage  Loan  is  covered  by an ALTA  lender's  title  insurance  policy  or  other
generally acceptable form of policy or insurance  acceptable to Fannie Mae or FHLMC (including  adjustable
rate  endorsements),  issued by a title  insurer  acceptable  to Fannie Mae or FHLMC and  qualified  to do
business  in  the  jurisdiction  where  the  Mortgaged  Property  is  located,  insuring  (subject  to the
exceptions  contained in (j)(1),  (2) and (3) above) the Company,  its successors  and assigns,  as to the
first  priority  lien of the Mortgage in the original  principal  amount of the  Mortgage  Loan and,  with
respect  to  adjustable  rate  Mortgage   Loans,   against  any  loss  by  reason  of  the  invalidity  or
unenforceability  of the lien resulting  from the  provisions of the Mortgage  providing for adjustment in
the  Mortgage  Interest  Rate and  Monthly  Payment.  Where  required  by  state  law or  regulation,  the
Mortgagor  has  been  given  the  opportunity  to  choose  the  carrier  of the  required  mortgage  title
insurance.  The  Company,  its  successors  and  assigns,  is the  sole  insured  of such  lender's  title
insurance  policy,  such title  insurance  policy has been duly and validly  endorsed to the Purchaser (to
the extent  necessary)  or the  assignment to the  Purchaser of the  Company's  interest  therein does not
require the consent of or  notification  to the insurer and such  lender's  title  insurance  policy is in
full  force and effect and will be in full force and  effect  upon the  consummation  of the  transactions
contemplated  by this  Agreement.  No claims have been made under such lender's  title  insurance  policy,
and no prior holder or servicer of the related  Mortgage,  including the Company,  nor any Mortgagor,  has
done,  by act or  omission,  anything  which would impair the coverage of such  lender's  title  insurance
policy;

         (n)  There is no  default,  breach,  violation  or  event  of  acceleration  existing  under  the
Mortgage  or the related  Mortgage  Note and no event  which,  with the passage of time or with notice and
the  expiration of any grace or cure period,  would  constitute a default,  breach,  violation or event of
acceleration;  and  neither  the  Company,  nor any prior  mortgagee,  has  waived  any  default,  breach,
violation or event of acceleration;

         (o) There are no  mechanics'  or similar  liens or claims  which have been filed for work,  labor
or material  (and no rights are  outstanding  that under law could give rise to such liens)  affecting the
related  Mortgaged  Property  which  are or may be liens  prior  to or  equal  to the lien of the  related
Mortgage;

         (p)  All  improvements  subject  to  the  Mortgage  which  were  considered  in  determining  the
appraised  value of the  Mortgaged  Property lie wholly  within the  boundaries  and building  restriction
lines of the Mortgaged  Property  (and wholly  within the project with respect to a condominium  unit) and
no  improvements  on adjoining  properties  encroach  upon the Mortgaged  Property  except those which are
insured  against by the title  insurance  policy  referred to in clause (m) above and all  improvements on
the property comply with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage  Loan was  originated  by or for the Company  pursuant to, and conforms  with,
the Company's  underwriting  guidelines  attached as Exhibit H hereto. The Mortgage Loan bears interest at
an  adjustable  rate (if  applicable)  as set forth in the related  Mortgage  Loan  Schedule,  and Monthly
Payments  under  the  Mortgage  Note are due and  payable  on the first day of each  month.  The  Mortgage
contains  the  usual  and  enforceable  provisions  of the  Company  at the  time of  origination  for the
acceleration of the payment of the unpaid principal  amount of the Mortgage Loan if the related  Mortgaged
Property is sold without the prior consent of the mortgagee thereunder;

         (r) The  Mortgaged  Property  is not  subject  to any  material  damage.  At  origination  of the
Mortgage  Loan  there was not,  since  origination  of the  Mortgage  Loan  there has not been,  and there
currently is no proceeding pending for the total or partial  condemnation of the Mortgaged  Property.  The
Company has not received  notification  that any such  proceedings  are  scheduled to commence at a future
date;

         (s) The related  Mortgage  contains  customary and  enforceable  provisions such as to render the
rights and remedies of the holder thereof adequate for the realization  against the Mortgaged  Property of
the benefits of the security provided thereby,  including,  (1) in the case of a Mortgage  designated as a
deed of trust,  by trustee's  sale,  and (2) otherwise by judicial  foreclosure.  There is no homestead or
other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the Mortgaged
Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust,  a trustee,  authorized  and duly  qualified if
required under  applicable  law to act as such,  has been properly  designated and currently so serves and
is named in the  Mortgage,  and no fees or  expenses,  except as may be required by local law, are or will
become  payable by the  Purchaser  to the trustee  under the deed of trust,  except in  connection  with a
trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage File  contains an appraisal of the related  Mortgaged  Property  signed prior to
the final  approval of the mortgage loan  application by a Qualified  Appraiser,  approved by the Company,
who had no interest,  direct or indirect,  in the  Mortgaged  Property or in any loan made on the security
thereof,  and whose  compensation is not affected by the approval or disapproval of the Mortgage Loan, and
the  appraisal  and  appraiser  both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI of the
FIRREA and the  regulations  promulgated  thereunder,  all as in effect on the date the Mortgage  Loan was
originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

         (v) All parties  which have had any interest in the  Mortgage,  whether as  mortgagee,  assignee,
pledgee or otherwise,  are (or, during the period in which they held and disposed of such interest,  were)
(A) in compliance  with any and all  applicable  licensing  requirements  of the laws of the state wherein
the Mortgaged  Property is located,  and (B) (1) organized  under the laws of such state, or (2) qualified
to do  business  in such  state,  or (3) federal  savings  and loan  associations  or national  banks or a
Federal Home Loan Bank or savings bank having  principal  offices in such state, or (4) not doing business
in such state;

         (w) The related  Mortgage Note is not and has not been secured by any collateral  except the lien
of the corresponding  Mortgage and the security interest of any applicable  security  agreement or chattel
mortgage referred to above and such collateral does not serve as security for any other obligation;

         (x) The Mortgagor has received and has  executed,  where  applicable,  all  disclosure  materials
required by applicable law with respect to the making of such mortgage loans;

         (y) The Mortgage Loan does not contain  balloon or "graduated  payment"  features and no Mortgage
Loan is subject to a buydown agreement or contains any buydown provision;

         (z) The  Mortgagor is not in  bankruptcy  and, the Mortgagor is not insolvent and the Company has
no knowledge of any  circumstances  or conditions  with respect to the Mortgage,  the Mortgaged  Property,
the Mortgagor or the Mortgagor's  credit standing that could  reasonably be expected to cause investors to
regard the Mortgage Loan as an unacceptable investment,  cause the Mortgage Loan to become delinquent,  or
materially adversely affect the value or marketability of the Mortgage Loan;

         (aa) Each  Mortgage  Loan bears  interest  based upon a thirty (30) day month and a three hundred
and sixty (360) day year.  The  Mortgage  Loans have an  original  term to maturity of not more than forty
(40) years,  with interest  payable in arrears on the first day of each month.  As to each adjustable rate
Mortgage Loan, on each applicable  Adjustment  Date, the Mortgage  Interest Rate will be adjusted to equal
the sum of the Index,  plus the  applicable  Margin;  provided,  that the Mortgage  Interest Rate, on each
applicable  Adjustment  Date, will not increase by more than the Initial Rate Cap or Periodic Rate Cap, as
applicable.  Over the term of each  adjustable  rate Mortgage  Loan,  the Mortgage  Interest Rate will not
exceed such Mortgage  Loan's Lifetime Rate Cap.  Unless  indicated on the related  Mortgage Loan Schedule,
none of the Mortgage Loans are "interest-only"  Mortgage Loans or "negative  amortization" Mortgage Loans.
With respect to each  adjustable  rate Mortgage Loan,  each Mortgage Note requires a monthly payment which
is  sufficient  (a) during the period prior to the first  adjustment  to the Mortgage  Interest  Rate,  to
fully  amortize the original  principal  balance over the original term thereof and to pay interest at the
related  Mortgage  Interest  Rate,  and (b) during the period  following  each  Adjustment  Date, to fully
amortize  the  outstanding  principal  balance as of the first day of such period over the then  remaining
term of such  Mortgage Note and to pay interest at the related  Mortgage  Interest  Rate.  With respect to
each  adjustable  rate Mortgage  Loan,  the Mortgage  Note  provides that when the Mortgage  Interest Rate
changes on an  Adjustment  Date,  the then  outstanding  principal  balance will be  reamortized  over the
remaining life of the Mortgage Loan.  Unless indicated on the related Mortgage Loan Schedule,  no Mortgage
Loan  contains  terms or  provisions  which would  result in negative  amortization.  None of the Mortgage
Loans  contain a conversion  feature  which would cause the Mortgage  Interest  Rate to convert to a fixed
interest rate.  None of the Mortgage Loans are considered agricultural loans;

         (bb)  (INTENTIONALLY LEFT BLANK)

         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg) (INTENTIONALLY LEFT BLANK)

         (hh) In the event the Mortgage  Loan had an LTV at  origination  greater than 80.00%,  the excess
of the  principal  balance  of the  Mortgage  Loan  over  75.0% of the  Appraised  Value of the  Mortgaged
Property with respect to a Refinanced  Mortgage  Loan,  or the lesser of the Appraised  Value or the Sales
Price of the Mortgaged  Property with respect to a purchase  money Mortgage Loan was insured as to payment
defaults  by a Primary  Mortgage  Insurance  Policy  issued by a  Qualified  Insurer.  Any  Mortgage  Loan
subject to a Lender Primary  Mortgage  Insurance  Policy or a Primary  Mortgage  Insurance  Policy that is
also subject to the Company's  captive  reinsurance  agreement  with the  applicable  insurer shall remain
subject to such captive  reinsurance  agreement between the Company and the applicable  insurer,  provided
that such  insurer is a  Qualified  Insurer.  Unless  otherwise  indicated  on the related  Mortgage  Loan
Schedule,  no  Mortgage  Loan has an LTV over 95%.  All  provisions  of such  Primary  Mortgage  Insurance
Policy have been and are being  complied with,  such policy is in full force and effect,  and all premiums
due thereunder  have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has occurred and no state of facts exists that has, or
will result in the  exclusion  from,  denial of, or defense to coverage.  Any  Mortgage  Loan subject to a
Primary  Mortgage  Insurance  Policy  obligates the Mortgagor  thereunder to maintain the Primary Mortgage
Insurance  Policy,  subject to state and federal law,  and to pay all  premiums and charges in  connection
therewith.  No action  has been  taken or failed to be taken,  on or prior to the  Closing  Date which has
resulted  or will  result in an  exclusion  from,  denial  of, or defense to  coverage  under any  Primary
Mortgage  Insurance  Policy  (including,  without  limitation,  any exclusions,  denials or defenses which
would limit or reduce the  availability  of the timely  payment of the full  amount of the loss  otherwise
due  thereunder  to the  insured)  whether  arising out of actions,  representations,  errors,  omissions,
negligence,  or fraud of the Company or the Mortgagor,  or for any other reason under such  coverage.  The
Mortgage  Interest  Rate for the Mortgage  Loan as set forth on the related  Mortgage Loan Schedule is net
of any such insurance  premium.  Unless otherwise  indicated on the related  Mortgage Loan Schedule,  none
of the Mortgage  Loans are subject to  "lender-paid"  mortgage  insurance.  Any Mortgage Loan subject to a
Lender Primary  Mortgage  Insurance  Policy  obligates the Company to maintain the Lender Primary Mortgage
Insurance Policy and to pay all premiums and charges in connection therewith;

         (ii) The  Assignment is in  recordable  form and is  acceptable  for recording  under the laws of
the jurisdiction in which the Mortgaged Property is located;

         (jj)  None  of the  Mortgage  Loans  are  secured  by an  interest  in a  leasehold  estate.  The
Mortgaged  Property is located in the state  identified in the related Mortgage Loan Schedule and consists
of a single  parcel of real  property  with a detached  single  family  residence  erected  thereon,  or a
townhouse,  or a two-to four-family dwelling, or an individual  condominium unit in a condominium project,
or an individual unit in a planned unit  development or a de minimis planned unit  development;  provided,
however,  that no residence or dwelling is a single parcel of real property with a  manufactured  home not
affixed to a permanent  foundation,  or a mobile home. Any  condominium  unit or planned unit  development
conforms  with the  Company's  underwriting  guidelines.  As of the  Origination  Date,  no portion of any
Mortgaged  Property was used for commercial  purposes,  and since the Origination  Date, no portion of any
Mortgaged Property has been, or currently is, used for commercial purposes;

         (kk)  Payments on the Mortgage  Loan  commenced no more than sixty (60) days after the funds were
disbursed in connection  with the Mortgage  Loan.  Each of the Mortgage  Loans will amortize  fully by the
stated maturity date;

         (ll) The Mortgage  Property was lawfully  occupied  under  applicable  law, and all  inspections,
licenses  and  certificates  required to be made or issued with  respect to all  occupied  portions of the
Mortgaged  Property and,  with respect to the use and occupancy of the same,  including but not limited to
certificates  of  occupancy  and fire  underwriting  certificates,  have  been made or  obtained  from the
appropriate authorities;

         (mm) There is no pending  action or  proceeding  directly  involving  the  Mortgaged  Property in
which  compliance  with any  environmental  law, rule or regulation is an issue;  there is no violation of
any  environmental  law, rule or regulation  with respect to the Mortgaged  Property;  and the Company has
not  received  any notice of any  environmental  hazard on the  Mortgaged  Property  and  nothing  further
remains to be done to satisfy in full all  requirements of each such law, rule or regulation  constituting
a prerequisite to use and enjoyment of said property;

         (nn) The  Mortgagor  has not  notified  the  Company,  and the  Company has no  knowledge  of any
relief requested or allowed to the Mortgagor under the Servicemembers Civil Relief Act of 2004;

         (oo)  No  Mortgage  Loan  is a  construction  or  rehabilitation  Mortgage  Loan  or was  made to
facilitate the trade-in or exchange of a Mortgaged Property;

         (pp)  The Mortgagor for each Mortgage Loan is a natural person;

         (qq)  None of the Mortgage Loans are Co-op Loans;

         (rr)  With respect to each Mortgage Loan that has a prepayment penalty feature, each such
prepayment penalty is enforceable and will be enforced by the Company and each prepayment penalty is
permitted pursuant to federal, state and local law. No Mortgage Loan will impose a prepayment penalty
for a term in excess of five years from the date such Mortgage Loan was originated. Except as otherwise
set forth on the Mortgage Loan Schedule, with respect to each Mortgage Loan that contains a prepayment
penalty, such prepayment penalty is at least equal to the lesser of (A) the maximum amount permitted
under applicable law and (B) six months interest at the related Mortgage Interest Rate on the amount
prepaid in excess of 20% of the original principal balance of such Mortgage Loan;


         (ss)  With respect to each  Mortgage  Loan either (i) the fair market  value of the  Mortgaged
Property  securing such Mortgage Loan was at least equal to 80 percent of the original  principal  balance
of such  Mortgage  Loan at the time such  Mortgage  Loan was  originated  or (ii) (a) the Mortgage Loan is
only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such  Mortgage  Loan
were used to acquire or to improve or protect the Mortgage  Property.  For the  purposes of the  preceding
sentence,  if the Mortgage Loan has been  significantly  modified other than as a result of a default or a
reasonable  foreseeable  default,  the modified  Mortgage Loan will be viewed as having been originated on
the date of the modification;

         (tt) The Mortgage Loan was  originated  by a mortgagee  approved by the Secretary of HUD pursuant
to Sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings  bank, a
commercial bank, credit union,  insurance company or similar  institution which is supervised and examined
by a federal or state authority;

         (uu) None of the Mortgage  Loans are simple  interest  Mortgage  Loans and none of the  Mortgaged
Properties are timeshares;

     (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments
     and adjustments of the outstanding principal balance are enforceable, all such adjustments have
     been properly made, including the mailing of required notices, and such adjustments do not and will
     not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan which has passed
     its initial Adjustment Date, the Company has performed an audit of the Mortgage Loan to determine
     whether all interest rate adjustments have been made in accordance with the terms of the Mortgage
     Note and Mortgage;

         (ww) Each  Mortgage  Note,  each  Mortgage,  each  Assignment  and any other  documents  required
pursuant to this  Agreement  to be delivered to the  Purchaser or its  designee,  or its assignee for each
Mortgage  Loan,  have been,  on or before the related  Closing  Date,  delivered  to the  Purchaser or its
designee, or its assignee;

         (xx)  There is no  Mortgage  Loan that was  originated  on or after  October  1, 2002 and  before
March 7, 2003, which is secured by property located in the State of Georgia;

         (yy) No proceeds  from any Mortgage  Loan were used to finance  single-premium  credit  insurance
policies;

         (zz) No Mortgagor was  encouraged  or required to select a Mortgage  Loan product  offered by the
Mortgage  Loan's  originator  which is a higher cost product  designed for less  creditworthy  Mortgagors,
unless at the time of the  Mortgage  Loan's  origination,  such  Mortgagor  did not  qualify  taking  into
account  credit  history and  debt-to-income  ratios for a lower-cost  credit  product then offered by the
Mortgage  Loan's  originator or any affiliate of the Mortgage Loan's  originator.  If, at the time of loan
application,  the  Mortgagor  may have  qualified  for a  lower-cost  credit  product  then offered by any
mortgage lending  affiliate of the Mortgage Loan's  originator,  the Mortgage Loan's  originator  referred
the Mortgagor's application to such affiliate for underwriting consideration;

         (aaa) The  methodology  used in  underwriting  the  extension  of credit for each  Mortgage  Loan
employs  objective  mathematical  principles which relate the Mortgagor's  income,  assets and liabilities
(except  for any  Mortgage  Loan which does not  require  statement  of income or assets) to the  proposed
payment and such  underwriting  methodology  does not rely on the extent of the Mortgagor's  equity in the
collateral as the principal  determining  factor in approving  such credit  extension.  Such  underwriting
methodology  confirmed  that  at the  time  of  origination  (application/approval)  the  Mortgagor  had a
reasonable ability to make timely payments on the Mortgage Loan;

         (bbb) With respect to any Mortgage  Loan that  contains a provision  permitting  imposition  of a
premium upon a prepayment  prior to maturity:  (i) prior to the loan's  origination,  the Mortgagor agreed
to  such  premium  in  exchange  for a  monetary  benefit,  including  but  not  limited  to a rate or fee
reduction,  (ii) prior to the loan's  origination,  the  Mortgagor  was offered the option of  obtaining a
mortgage loan that did not require  payment of such a premium,  (iii) the prepayment  premium is disclosed
to the  Mortgagor  in the  loan  documents  pursuant  to  applicable  state  and  federal  law,  and  (iv)
notwithstanding  any state or federal law to the contrary,  the Company  shall not impose such  prepayment
premium in any  instance  when the Mortgage is  accelerated  as the result of the  Mortgagor's  default in
making the loan payments;

         (ccc) No  Mortgagor  was required to purchase  any credit  life,  disability,  accident or health
insurance  product as a condition of obtaining  the extension of credit.  No Mortgagor  obtained a prepaid
single-premium  credit  life,  disability,  accident or health  insurance  policy in  connection  with the
origination of the Mortgage Loan;

         (ddd)  The  Company  will  transmit  full-file  credit  reporting  data  for each  Mortgage  Loan
  pursuant to the Fannie Mae Selling Guide and that for each Mortgage  Loan,  the Company  agrees it shall
  report one of the following statuses each month as follows: new origination,  current,  delinquent (30-,
  60-, 90-days, etc.), foreclosed, or charged-off;

         (eee) With  respect to any  Mortgage  Loan  originated  on or after  August 1, 2004,  neither the
related  Mortgage nor the related  Mortgage  Note  requires  the  Mortgagor  to submit to  arbitration  to
resolve any dispute arising out of or relating in any way to the Mortgage Loan;

         (fff) No Mortgage  Loan is secured by Mortgaged  Property in the  Commonwealth  of  Massachusetts
with a loan  application  date on or after  November 7, 2004 that  refinances a mortgage loan that is less
than sixty (60) months old,  unless such Mortgage Loan (1) is on an  investment  property,  (ii) meets the
requirements  set forth in the Code of Massachusetts  Regulation  ("CMR"),  209 CMR 53.04(1)(b),  or (iii)
meets the requirements set forth in the 209 CMR 53.04(1)(c);

         (ggg)  For any  Mortgage  Loan with  Mortgaged  Property  located in Texas which is a second lien
and the interest  rate is in excess of 10% where terms of the Mortgage  Note contain a provision for which
the  Mortgagor  may be entitled to prepaid  interest  upon payoff,  no Mortgagor  paid any  administrative
fees,  points,  or loan origination fees which would actually result in any prepaid interest being due the
Mortgagor under the terms of the Mortgage Note; and

         (hhh)    The  Company  has  complied  with  all  applicable   anti-money   laundering   laws  and
regulations,  including  without  limitation  the USA Patriot Act of 2001  (collectively,  the  Anti-Money
Laundering  Laws").  The Company has established an anti-money  laundering  compliance program as required
by the Anti-Money  Laundering  Laws and has  conducted the requisite due diligence in connection  with the
origination  of each  Mortgage  Loan for the  purposes of the  Anti-Money  Laundering  Laws.   The Company
further  represents that it takes reasonable  efforts to determine  whether  any Mortgagor  appears on any
list of blocked or prohibited parties designated by the U.S. Department of Treasury.

         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and warranties set forth in Sections 3.01
and 3.02 shall survive the sale of the Mortgage  Loans and delivery of the Mortgage Loan  Documents to the
Purchaser,  or its  designee,  and  shall  inure to the  benefit  of the  Purchaser,  notwithstanding  any
restrictive  or qualified  endorsement on any Mortgage Note or Assignment or the  examination,  or lack of
examination,  of any Mortgage  File.  Upon discovery by either the Company or the Purchaser of a breach of
any of the foregoing  representations  and warranties which materially and adversely  affects the value of
the Mortgage  Loans or the interest of the  Purchaser in any Mortgage  Loan,  the party  discovering  such
breach  shall give  prompt  written  notice to the other.  The  Company  shall have a period of sixty (60)
days from the  earlier of its  discovery  or its  receipt  of notice of any such  breach  within  which to
correct or cure such  breach.  The  Company  hereby  covenants  and agrees  that if any such breach is not
corrected or cured within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not
later than ninety (90) days of its  discovery  or its receipt of notice of such  breach,  repurchase  such
Mortgage Loan at the  Repurchase  Price or, with the  Purchaser's  prior consent and at  Purchaser's  sole
option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall  involve
any  representation  or warranty set forth in Section 3.01, and such breach is not cured within sixty (60)
days of the earlier of either  discovery  by or notice to the Company of such breach,  all Mortgage  Loans
shall,  at the option of the Purchaser,  be repurchased by the Company at the Repurchase  Price.  Any such
repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to Purchaser in the
amount of the Repurchase Price.

         If the Company is required to repurchase  any Mortgage  Loan  pursuant to this Section 3.03,  the
Company may, with the  Purchaser's  prior consent and at the Purchaser's  sole option,  within ninety (90)
days from the related Closing Date,  remove such defective  Mortgage Loan from the terms of this Agreement
and substitute  another  mortgage loan for such  defective  Mortgage  Loan, in lieu of  repurchasing  such
defective  Mortgage  Loan.  Any substitute  Mortgage Loan is subject to the Purchaser  acceptability.  Any
substituted  Loans will comply with the  representations  and warranties set forth in this Agreement as of
the substitution date.

         The Company  shall amend the related  Mortgage  Loan  Schedule to reflect the  withdrawal  of the
removed  Mortgage  Loan  from  this  Agreement  and the  substitution  of such  substitute  Mortgage  Loan
therefor.  Upon such  amendment,  the Purchaser shall review the Mortgage File delivered to it relating to
the substitute  Mortgage  Loan. In the event of such a  substitution,  accrued  interest on the substitute
Mortgage Loan for the month in which the  substitution  occurs and any Principal  Prepayments made thereon
during  such month shall be the  property of the  Purchaser  and  accrued  interest  for such month on the
Mortgage Loan for which the  substitution is made and any Principal  Prepayments  made thereon during such
month shall be the property of the Company.  The  principal  payment on a substitute  Mortgage Loan due on
the Due Date in the month of substitution  shall be the property of the Company and the principal  payment
on the  Mortgage  Loan for which the  substitution  is made due on such date shall be the  property of the
Purchaser.

         For any month in which the Company is permitted to  substitute  one or more  substitute  Mortgage
Loans,  the Company will  determine the amount (if any) by which the aggregate  Stated  Principal  Balance
(after  application of the principal  portion of all scheduled  payments due in the month of substitution)
of all the  substitute  Mortgage  Loans in the month of  substitution  is less then the  aggregate  Stated
Principal  Balance (after  application of the principal  portion of the scheduled payment due in the month
of  substitution)  of the  such  replaced  Mortgage  Loan.  An  amount  equal  to the  aggregate  of  such
deficiencies  described in the  preceding  sentence for any  Remittance  Date shall be deposited  into the
Custodial  Account by the Company on the related  Determination  Date in the month  following the calendar
month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the Company set forth in this Section 3.03
to cure,  repurchase or substitute for a defective  Mortgage Loan, and to indemnify the Purchaser pursuant
to Section  8.01,  constitute  the sole  remedies of the  Purchaser  respecting a breach of the  foregoing
representations  and  warranties.  If the  Company  fails to  repurchase  or  substitute  for a  defective
Mortgage  Loan in accordance  with this Section  3.03,  or fails to cure a defective  Mortgage Loan to the
Purchaser's  reasonable  satisfaction  in accordance with this Section 3.03, or to indemnify the Purchaser
pursuant to Section 8.01,  that failure  shall be an Event of Default and the Purchaser  shall be entitled
to pursue all remedies  available in this  Agreement as a result  thereof.  No provision of this paragraph
shall affect the rights of the Purchaser to terminate this  Agreement for cause,  as set forth in Sections
10.01 and 11.01.

         Any  cause of  action  against  the  Company  relating  to or  arising  out of the  breach of any
representations  and  warranties  made in Sections 3.01 and 3.02 shall accrue as to any Mortgage Loan upon
(i) the  earlier of  discovery  of such breach by the Company or notice  thereof by the  Purchaser  to the
Company,  (ii) failure by the Company to cure such breach or  repurchase  such  Mortgage Loan as specified
above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage Loan is held by a REMIC,  notwithstanding  any contrary  provision
of this  Agreement,  with respect to any Mortgage Loan that is not in default or as to which no default is
imminent,  no substitution  pursuant to Subsection 3.03 shall be made after the applicable  REMIC's "start
up day" (as  defined in Section  860G(a) (9) of the Code),  unless the Company has  obtained an Opinion of
Counsel  to the  effect  that  such  substitution  will  not (i)  result  in the  imposition  of  taxes on
"prohibited  transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject
the REMIC to tax, or (ii) cause the REMIC to fail to qualify as a REMIC at any time.

         Section 3.04      Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and covenants to the Company that, as of the related Closing
Date or as of such date specifically provided herein:

         (c)      The Purchaser is a corporation,  dully organized  validly  existing and in good standing
under the laws of the State of Delaware  and is qualified  to transact  business  in, is in good  standing
under the laws of, and  possesses  all licenses  necessary  for the conduct of its business in, each state
in which any Mortgaged  Property is located or is otherwise  exempt or not required  under  applicable law
to effect such qualification or license;

         (d)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase
each  Mortgage  Loan  pursuant to this  Agreement  and the related Term Sheet and to execute,  deliver and
perform,  and to enter  into and  consummate  all  transactions  contemplated  by this  Agreement  and the
related  Term  Sheet  and to  conduct  its  business  as  presently  conducted,  has duly  authorized  the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and
delivered this Agreement and the related Term Sheet;

         (c)      None of the  execution and delivery of this  Agreement  and the related Term Sheet,  the
purchase  of the  Mortgage  Loans,  the  consummation  of the  transactions  contemplated  hereby,  or the
fulfillment  of or compliance  with the terms and  conditions of this Agreement and the related Term Sheet
will conflict with any of the terms,  conditions  or provisions of the  Purchaser's  charter or by-laws or
materially  conflict with or result in a material breach of any of the terms,  conditions or provisions of
any legal  restriction  or any  agreement or  instrument to which the Purchaser is now a party or by which
it is bound,  or constitute a default or result in an acceleration  under any of the foregoing,  or result
in the material violation of any law, rule,  regulation,  order, judgment or decree to which the Purchaser
or its property is subject;

         (d)      There is no  litigation,  suit,  proceeding or  investigation  pending or to the best of
the Purchaser's  knowledge,  threatened against the Purchaser,  or any order or decree with respect to the
Purchaser  which is  reasonably  likely to have a material  adverse  effect on the purchase of the related
Mortgage Loans, the execution,  delivery or  enforceability  of this Agreement and the related Term Sheet,
or which is  reasonably  likely to have a  material  adverse  effect  on the  financial  condition  of the
Purchaser;

         (e)      No consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the  execution,  delivery and  performance  by the  Purchaser of or compliance by the
Purchaser  with this  Agreement  and the related Term Sheet,  the  purchase of the  Mortgage  Loans or the
consummation  of the  transactions  contemplated  by this  Agreement and the related Term Sheet except for
consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated  by this Agreement and the related
Term Sheet is in the ordinary course of business of the Purchaser;

         (h)      The  Purchaser  will treat the  purchase  of the  Mortgage  Loans from the  Company as a
purchase for reporting, tax and accounting purposes; and

         (i)      The Purchaser  does not believe,  nor does it have any cause or reason to believe,  that
it cannot perform each and every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless  against any claims,  proceedings,
losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,
judgments,  and other costs and expenses  resulting from a breach by the Purchaser of the  representations
and  warranties  contained in this Section 3.04. It is understood  and agreed that the  obligations of the
Purchaser set forth in this Section 3.04 to indemnify the Seller as provided  herein  constitute  the sole
remedies of the Company respecting a breach of the foregoing representations and warranties.


                                                ARTICLE IV

                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract servicer,  shall service and administer the Mortgage Loans
in accordance with this Agreement and the related Term Sheet and with Accepted  Servicing  Practices,  and
shall  have full  power  and  authority,  acting  alone,  to do or cause to be done any and all  things in
connection  with such servicing and  administration  which the Company may deem necessary or desirable and
consistent  with the terms of this  Agreement  and the  related  Term  Sheet and with  Accepted  Servicing
Practices  and  exercise  the same care that it  customarily  employs for its own  account.  Except as set
forth in this  Agreement  and the related Term Sheet,  the Company  shall  service the  Mortgage  Loans in
strict  compliance  with the servicing  provisions of the Fannie Mae Guides  (special  servicing  option),
which  include,  but are not limited to,  provisions  regarding the  liquidation  of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges, the maintenance
of hazard  insurance with a Qualified  Insurer,  the  maintenance of mortgage  impairment  insurance,  the
maintenance  of  fidelity  bond and  errors and  omissions  insurance,  inspections,  the  restoration  of
Mortgaged  Property,  the maintenance of Primary Mortgage  Insurance  Policies and Lender Primary Mortgage
Insurance  Policies,  insurance claims, the title,  management and disposition of REO Property,  permitted
withdrawals  with  respect  to  REO  Property,  liquidation  reports,  and  reports  of  foreclosures  and
abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage Files,
annual  statements,   and  examination  of  records  and  facilities.   In  the  event  of  any  conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this Agreement and the related
Term  Sheet  and any of the  servicing  provisions  of the  Fannie  Mae  Guides,  the  provisions  of this
Agreement and the related Term Sheet shall control and be binding upon the Purchaser and the Company.

         Consistent  with the terms of this  Agreement and the related Term Sheet,  the Company may waive,
modify or vary any term of any  Mortgage  Loan or consent to the  postponement  of any such term or in any
manner grant  indulgence to any Mortgagor if in the Company's  reasonable and prudent  determination  such
waiver,  modification,  postponement or indulgence is not materially  adverse to the Purchaser,  provided,
however,  that unless the Company has obtained the prior  written  consent of the  Purchaser,  the Company
shall not  permit any  modification  with  respect to any  Mortgage  Loan that would  change the  Mortgage
Interest  Rate,  defer for more than ninety (90) days or forgive any  payment of  principal  or  interest,
reduce or increase the outstanding  principal  balance (except for actual payments of principal) or change
the final  maturity  date on such  Mortgage  Loan.  In the event of any such  modification  which has been
agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments
on any Mortgage Loan, the Company shall,  on the Business Day  immediately  preceding the Remittance  Date
in any month in which any such principal or interest  payment has been deferred,  deposit in the Custodial
Account from its own funds,  in accordance  with Section  4.04,  the  difference  between (a) such month's
principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance
of such  Mortgage  Loan and (b) the  amount  paid by the  Mortgagor.  The  Company  shall be  entitled  to
reimbursement  for such  advances to the same extent as for all other  advances  pursuant to Section 4.05.
Without  limiting the generality of the foregoing,  the Company shall continue,  and is hereby  authorized
and empowered, to prepare,  execute and deliver on behalf of itself and the Purchaser,  all instruments of
satisfaction  or  cancellation,  or of  partial  or  full  release,  discharge  and all  other  comparable
instruments,  with  respect  to  the  Mortgage  Loans  and  with  respect  to  the  Mortgaged  Properties.
Notwithstanding  anything herein to the contrary,  the Company may not enter into a forbearance  agreement
or similar  arrangement  with respect to any  Mortgage  Loan which runs more than 180 days after the first
delinquent  Due Date.  Any such  agreement  shall be approved by the  Purchaser  and, if required,  by the
Primary  Mortgage  Insurance  Policy insurer and Lender Primary  Mortgage  Insurance  Policy  insurer,  if
required.

         Notwithstanding  anything  in this  Agreement  to the  contrary,  if any  Mortgage  Loan  becomes
subject to a Pass-Through  Transfer,  the Company (a) with respect to such Mortgage Loan, shall not permit
any modification  with respect to such Mortgage Loan that would change the Mortgage  Interest Rate and (b)
shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such default is, in
the  judgment  of the  Company,  reasonably  foreseeable)  make or  permit  any  modification,  waiver  or
amendment of any term of such  Mortgage  Loan that would both (i) effect an exchange or reissuance of such
Mortgage Loan under Section 1001 of the Code (or Treasury  regulations  promulgated  thereunder)  and (ii)
cause any REMIC to fail to qualify as a REMIC under the Code or the  imposition of any tax on  "prohibited
transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking  any  action  with  respect  to the  Mortgage  Loans  subject  to a  Pass-Through
Transfer,  which is not  contemplated  under the  terms of this  Agreement,  the  Company  will  obtain an
Opinion of Counsel  acceptable to the trustee in such  Pass-Through  Transfer with respect to whether such
action could result in the  imposition  of a tax upon any REMIC  (including  but not limited to the tax on
prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on  contributions  to a
REMIC set forth in Section  860G(d) of the  Code)(either  such event,  an "Adverse REMIC Event"),  and the
Company  shall not take any such  actions  as to which it has been  advised  that an Adverse  REMIC  Event
could occur.

         The  Company  shall not permit the  creation  of any  "interests"  (within the meaning of Section
860G of the Code) in any REMIC.  The Company  shall not enter into any  arrangement  by which a REMIC will
receive a fee or other  compensation  for  services  nor permit a REMIC to receive  any income from assets
other than "qualified  mortgages" as defined in Section 860G(a)(3) of the Code or "permitted  investments"
as defined in Section 860G(a)(5) of the Code.

         In servicing and  administering  the Mortgage Loans, the Company shall employ Accepted  Servicing
Practices,  giving due consideration to the Purchaser's  reliance on the Company.  Unless a different time
period is stated in this  Agreement  or the related  Term  Sheet,  the  Purchaser  shall be deemed to have
given consent in connection  with a particular  matter if the Purchaser  does not  affirmatively  grant or
deny consent within five (5) Business Days from the date the Purchaser  receives a second written  request
for consent for such matter from the Company as servicer.

         The Mortgage Loans may be  subserviced  by a Subservicer  on behalf of the Company  provided that
the  Subservicer  is an entity that engages in the business of servicing  loans,  and in either case shall
be authorized to transact  business,  and licensed to service mortgage loans, in the state or states where
the  related  Mortgaged  Properties  it is to  service  are  situated,  if and to the extent  required  by
applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing
Agreement,  and in  either  case  shall  be a FHLMC or  Fannie  Mae  approved  mortgage  servicer  in good
standing,  and no event has occurred,  including but not limited to a change in insurance coverage,  which
would make it unable to comply with the  eligibility  requirements  for  lenders  imposed by Fannie Mae or
for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification to Fannie Mae
or FHLMC. In addition,  each Subservicer will obtain and preserve its  qualifications  to do business as a
foreign  corporation  and its  licenses to service  mortgage  loans,  in each  jurisdiction  in which such
qualifications  and/or  licenses are or shall be necessary to protect the validity and  enforceability  of
this  Agreement,  or any of the Mortgage  Loans and to perform or cause to be  performed  its duties under
the  related  Subservicing  Agreement.  The Company  may  perform  any of its  servicing  responsibilities
hereunder or may cause the Subservicer to perform any such servicing  responsibilities  on its behalf, but
the use by the  Company of the  Subservicer  shall not release  the  Company  from any of its  obligations
hereunder  and  the  Company  shall  remain  responsible  hereunder  for all  acts  and  omissions  of the
Subservicer  as fully as if such acts and omissions  were those of the Company.  The Company shall pay all
fees and expenses of the Subservicer  from its own funds, and the  Subservicer's  fee shall not exceed the
Servicing  Fee. The Company shall notify the  Purchaser  promptly in writing upon the  appointment  of any
Subservicer.

         At the cost and expense of the Company,  without any right of  reimbursement  from the  Custodial
Account,  the Company shall be entitled to terminate the rights and  responsibilities  of the  Subservicer
and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer  meeting the
requirements  in the  preceding  paragraph;  provided,  however,  that nothing  contained  herein shall be
deemed to prevent or prohibit the Company,  at the Company's option,  from electing to service the related
Mortgage Loans itself.  In the event that the Company's  responsibilities  and duties under this Agreement
are  terminated  pursuant to Section  4.03,  4.13,  8.04,  9.01 or 10.01 and if  requested to do so by the
Purchaser,  the Company  shall at its own cost and expense  terminate the rights and  responsibilities  of
the  Subservicer  effective as of the date of termination of the Company.  The Company shall pay all fees,
expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer
from the Company's own funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements
between the Company and the  Subservicer or any reference  herein to actions taken through the Subservicer
or  otherwise,  the  Company  shall not be  relieved  of its  obligations  to the  Purchaser  and shall be
obligated to the same extent and under the same terms and  conditions  as if it alone were  servicing  and
administering  the  Mortgage  Loans.  The Company  shall be entitled to enter into an  agreement  with the
Subservicer  for  indemnification  of the  Company  by the  Subservicer  and  nothing  contained  in  this
Agreement  shall be deemed to limit or modify such  indemnification.  The Company will  indemnify and hold
the Purchaser  harmless  from any loss,  liability or expense  arising out of its use of a Subservicer  to
perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement  and any other  transactions  or services  relating to the  Mortgage
Loans involving the Subservicer  shall be deemed to be between the Subservicer and the Company alone,  and
the Purchaser shall have no obligations,  duties or liabilities with respect to the Subservicer  including
no  obligation,  duty or  liability of the  Purchaser  to pay the  Subservicer's  fees and  expenses.  For
purposes of  distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be
deemed to have received a payment on a Mortgage Loan when the Subservicer has received such payment.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date  hereof  until the date each  Mortgage  Loan  ceases to be subject to
this Agreement,  the Company will proceed  diligently to collect all payments due under each Mortgage Loan
when the same shall become due and payable and shall,  to the extent such  procedures  shall be consistent
with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any related Primary
Mortgage  Insurance  Policy  and  Lender  Primary  Mortgage  Insurance  Policy,   follow  such  collection
procedures  as it follows with respect to mortgage  loans  comparable  to the Mortgage  Loans and held for
its own  account.  Further,  the Company  will take special care in  ascertaining  and  estimating  annual
escrow  payments,  and all other charges  that, as provided in the Mortgage,  will become due and payable,
so that the  installments  payable by the  Mortgagors  will be  sufficient to pay such charges as and when
they become due and payable.

         In no event will the Company  waive its right to any  prepayment  penalty or premium  without the
prior  written  consent of the  Purchaser  and the Company will use diligent  efforts to collect same when
due except as otherwise  provided in the  prepayment  penalty  provisions  provided in the  Mortgage  Loan
Documents.

         Section 4.03      Realization Upon Defaulted Mortgage.

         The Company shall use its best efforts,  consistent  with the  procedures  that the Company would
use in servicing loans for its own account,  consistent  with Accepted  Servicing  Practices,  any Primary
Mortgage  Insurance  Policies and Lender Primary Mortgage  Insurance Policies and the best interest of the
Purchaser,  to foreclose upon or otherwise  comparably  convert the ownership of properties  securing such
of the Mortgage  Loans as come into and continue in default and as to which no  satisfactory  arrangements
can be made for  collection of delinquent  payments  pursuant to Section 4.01.  Foreclosure  or comparable
proceedings  shall be initiated  within ninety (90) days of default for Mortgaged  Properties for which no
satisfactory  arrangements  can be made for  collection  of  delinquent  payments,  subject  to state  and
federal law and  regulation.  The Company  shall use its best efforts to realize upon  defaulted  Mortgage
Loans in such manner as will  maximize the receipt of  principal  and  interest by the  Purchaser,  taking
into  account,  among other things,  the timing of  foreclosure  proceedings.  The foregoing is subject to
the provisions  that, in any case in which a Mortgaged  Property shall have suffered  damage,  the Company
shall not be required to expend its own funds  toward the  restoration  of such  property  unless it shall
determine in its  discretion  (i) that such  restoration  will increase the proceeds of liquidation of the
related  Mortgage Loan to the Purchaser  after  reimbursement  to itself for such expenses,  and (ii) that
such expenses will be recoverable by the Company through Insurance  Proceeds or Liquidation  Proceeds from
the related  Mortgaged  Property,  as  contemplated  in Section  4.05.  The  Company  shall  obtain  prior
approval  of the  Purchaser  as to repair or  restoration  expenses  in  excess  of ten  thousand  dollars
($10,000).  The  Company  shall  notify  the  Purchaser  in  writing of the  commencement  of  foreclosure
proceedings  and not less  than  five (5)  days  prior to the  acceptance  or  rejection  of any  offer of
reinstatement.  The Company  shall be  responsible  for all costs and expenses  incurred by it in any such
proceedings or functions;  provided,  however, that it shall be entitled to reimbursement thereof from the
related  property,  as contemplated in Section 4.05.  Notwithstanding  anything to the contrary  contained
herein,  in connection  with a foreclosure  or acceptance of a deed in lieu of  foreclosure,  in the event
the Company has  reasonable  cause to believe that a Mortgaged  Property is  contaminated  by hazardous or
toxic substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review
of such Mortgaged  Property,  such an inspection or review is to be conducted by a qualified  inspector at
the  Purchaser's  expense.  Upon  completion of the  inspection,  the Company shall  promptly  provide the
Purchaser  with a written  report of the  environmental  inspection.  After  reviewing  the  environmental
inspection  report,  the  Purchaser  shall  determine  how the Company  shall  proceed with respect to the
Mortgaged Property.

         Notwithstanding   anything  to  the  contrary   contained  herein,  the  Purchaser  may,  at  the
Purchaser's  sole option,  terminate  the Company as servicer of any Mortgage  Loan which  becomes  ninety
(90) days or  greater  delinquent  in payment  of a  scheduled  Monthly  Payment,  without  payment of any
termination fee with respect thereto,  provided that the Company shall on the date said termination  takes
effect be  reimbursed  for any  unreimbursed  Monthly  Advances of the  Company's  funds made  pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and  Servicing  Fees in each case  relating to the
Mortgage  Loan  underlying  such  delinquent  Mortgage Loan  notwithstanding  anything to the contrary set
forth in Section  4.05.  In the event of any such  termination,  the  provisions  of Section  11.01 hereof
shall apply to said  termination  and the  transfer of  servicing  responsibilities  with  respect to such
delinquent Mortgage Loan to the Purchaser or its designee.

         In the event that a Mortgage  Loan  becomes  part of a REMIC,  and  becomes  REO  Property,  such
property  shall be disposed of by the Company,  with the consent of the Purchaser as required  pursuant to
this  Agreement,  before the close of the third  taxable  year  following  the  taxable  year in which the
Mortgage  Loan  became an REO  Property,  unless the Company  provides to the trustee  under such REMIC an
Opinion of Counsel to the effect  that the  holding of such REO  Property  subsequent  to the close of the
third taxable year  following  the taxable year in which the Mortgage  Loan became an REO  Property,  will
not result in the  imposition  of taxes on  "prohibited  transactions"  as defined in Section  860F of the
Code,  or  cause  the  transaction  to fail to  qualify  as a REMIC  at any  time  that  certificates  are
outstanding.  The Company  shall  manage,  conserve,  protect and operate  each such REO  Property for the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not
cause  such  property  to fail to  qualify  as  "foreclosure  property"  within  the  meaning  of  Section
860F(a)(2)(E)  of the Code,  or any "net income from  foreclosure  property"  which is subject to taxation
under the REMIC  provisions  of the Code.  Pursuant  to its  efforts to sell such  property,  the  Company
shall either  itself or through an agent  selected by the Company,  protect and conserve  such property in
the same manner and to such an extent as is  customary  in the  locality  where such  property is located.
Additionally,  the Company shall perform the tax  withholding  and reporting  related to Sections 1445 and
6050J of the Code.

         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage
Loan  separate  and apart from any of its own funds and general  assets and shall  establish  and maintain
one or more  Custodial  Accounts.  The  Custodial  Account  shall be an Eligible  Account.  Funds shall be
deposited in the Custodial  Account within  twenty-four  (24) hours of receipt,  and shall at all times be
insured by the FDIC up to the FDIC  insurance  limits,  or must be invested in Permitted  Investments  for
the benefit of the  Purchaser.  Funds  deposited in the  Custodial  Account may be drawn on by the Company
in  accordance  with Section 4.05.  The creation of any  Custodial  Account shall be evidenced by a letter
agreement  in the form  shown in  Exhibit  B  hereto.  The  original  of such  letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The Company  shall  deposit in the  Custodial  Account on a daily basis,  and retain  therein the
following  payments and collections  received or made by it subsequent to the Cut-off Date, or received by
it prior to the  Cut-off  Date but  allocable  to a period  subsequent  thereto,  other than in respect of
principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal,  including Principal Prepayments,  on the Mortgage
Loans;

         (ii)     all  payments on account of  interest on the  Mortgage  Loans  adjusted to the  Mortgage
Loan Remittance Rate;

         (iii)    all Liquidation Proceeds;

         (iv)     any  amounts  required  to be  deposited  by the  Company  in  connection  with  any REO
Property  pursuant to Section 4.13 and in  connection  therewith,  the Company shall provide the Purchaser
with written detail itemizing all of such amounts;

         (v)      all Insurance  Proceeds  including amounts required to be deposited pursuant to Sections
4.08,  4.10 and 4.11,  other than proceeds to be held in the Escrow Account and applied to the restoration
or repair of the Mortgaged  Property or released to the Mortgagor in  accordance  with Accepted  Servicing
Practices, the Mortgage Loan Documents or applicable law;

         (vi)     all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to
the Mortgagor in accordance with Accepted Servicing Practices, the loan documents or applicable law;

         (vii)    any Monthly Advances;

         (viii)   with  respect to each full or partial  Principal  Prepayment,  any  Prepayment  Interest
Shortfalls,  to the extent of the Company's  aggregate  Servicing Fee received with respect to the related
Prepayment Period;

         (ix)     any  amounts  required  to be  deposited  by the  Company  pursuant  to Section  4.10 in
connection with the deductible clause in any blanket hazard insurance  policy,  such deposit shall be made
from the Company's own funds, without reimbursement therefor; and

         (x)      any amounts  required  to be  deposited  in the  Custodial  Account  pursuant to Section
4.01, 4.13 or 6.02.

         The  foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of
late payment charges and assumption  fees, to the extent  permitted by Section 6.01, need not be deposited
by the Company in the Custodial  Account.  Any interest paid on funds  deposited in the Custodial  Account
by the  depository  institution  shall  accrue to the  benefit of the  Company  and the  Company  shall be
entitled to retain and withdraw such interest from the  Custodial  Account  pursuant to Section  4.05(iv).
The  Purchaser  shall not be  responsible  for any losses  suffered with respect to investment of funds in
the Custodial Account.

         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company  may,  from time to time,  withdraw  from the  Custodial  Account  for the  following
purposes:

         (i)      to make  payments to the  Purchaser  in the amounts  and in the manner  provided  for in
Section 5.01;

         (ii)     to reimburse  itself for Monthly  Advances,  the  Company's  right to  reimburse  itself
pursuant to this  subclause  (ii) being  limited to amounts  received on the related  Mortgage  Loan which
represent late  collections (net of the related  Servicing Fees) of principal  and/or interest  respecting
which  any such  advance  was made,  it being  understood  that,  in the case of such  reimbursement,  the
Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is
required  to  repurchase  a  Mortgage  Loan,  pursuant  to  Section  3.03,  the  Company's  right  to such
reimbursement  shall be  subsequent to the payment to the Purchaser of the  Repurchase  Price  pursuant to
such Section and all other  amounts  required to be paid to the  Purchaser  with respect to such  Mortgage
Loan;

         (iii)    to reimburse  itself for unreimbursed  Servicing  Advances and any unpaid Servicing Fees
(or REO  administration  fees described in Section 4.13), the Company's right to reimburse itself pursuant
to this  subclause  (iii)  with  respect to any  Mortgage  Loan being  limited  to related  proceeds  from
Liquidation  Proceeds,  Condemnation  Proceeds  and  Insurance  Proceeds in  accordance  with the relevant
provisions of the Fannie Mae Guides or as otherwise  set forth in this  Agreement;  any recovery  shall be
made upon liquidation of the REO Property;

         (iv)     to pay to  itself  as part of its  servicing  compensation  (a) any  interest  earned on
funds in the Custodial  Account (all such interest to be withdrawn  monthly not later than each Remittance
Date),  and (b) the  Servicing  Fee from that  portion of any  payment or  recovery  as to  interest  with
respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each Mortgage Loan that has been  repurchased  pursuant
to Section  3.03 all  amounts  received  thereon and not  distributed  as of the date on which the related
Repurchase Price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company;

         (vi)     to clear and terminate the Custodial  Account upon the  termination  of this  Agreement;
and

         (vii)    to reimburse itself for  Nonrecoverable  Advances to the extent not reimbursed  pursuant
to clause (ii) or clause (iii).

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage
Loan which  constitute  Escrow  Payments  separate and apart from any of its own funds and general  assets
and shall  establish  and maintain one or more Escrow  Accounts.  The Escrow  Account shall be an Eligible
Account.  Funds  deposited  in each  Escrow  Account  shall at all times be insured in a manner to provide
maximum  insurance  under  the  insurance  limitations  of the  FDIC,  or must be  invested  in  Permitted
Investments.  Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with
Section  4.07.  The creation of any Escrow  Account  shall be evidenced by a letter  agreement in the form
shown in Exhibit C. The  original of such letter  agreement  shall be  furnished  to the  Purchaser on the
Closing Date, and upon request to any subsequent purchaser.

         The  Company  shall  deposit  in the Escrow  Account or  Accounts  on a daily  basis,  and retain
therein:

         (i)      all Escrow  Payments  collected  on account of the  Mortgage  Loans,  for the purpose of
effecting timely payment of any such items as required under the terms of this Agreement;

         (ii)     all  Insurance  Proceeds  which are to be  applied to the  restoration  or repair of any
Mortgaged Property; and

         (iii)    all Servicing  Advances for Mortgagors  whose Escrow Payments are  insufficient to cover
escrow disbursements.

         The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are
required  under this  Agreement,  and for such other  purposes  as shall be as set forth or in  accordance
with Section 4.07.  The Company  shall be entitled to retain any interest  paid on funds  deposited in the
Escrow Account by the depository  institution  other than interest on escrowed funds required by law to be
paid to the  Mortgagor  and, to the extent  required by law,  the Company  shall pay  interest on escrowed
funds to the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest
paid thereon is  insufficient  for such purposes.  The Purchaser  shall not be responsible  for any losses
suffered with respect to investment of funds in the Escrow Account.

         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by the Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary
Mortgage  Insurance  Policy  premiums,  if applicable,  fire and hazard  insurance  premiums,  condominium
assessments and comparable items;

         (ii)     to reimburse the Company for any  Servicing  Advance made by the Company with respect to
a related  Mortgage Loan but only from amounts  received on the related Mortgage Loan which represent late
payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest
paid on the funds deposited in the Escrow Account;

         (vii)    to clear and terminate the Escrow Account on the termination of this Agreement;

         (viii)   to pay to the  Mortgagors or other parties  Insurance  Proceeds  deposited in accordance
with Section 4.06; and

         (viii)   to remove funds inadvertently placed in the Escrow Account by the Company.

         Section 4.08      Payment of Taxes, Insurance and Other Charges; Maintenance of Primary Mortgage
         Insurance Policies; Collections Thereunder.

         With respect to each Mortgage Loan, the Company shall maintain  accurate  records  reflecting the
status of ground rents, taxes,  assessments,  water rates and other charges which are or may become a lien
upon the  Mortgaged  Property and the status of primary  mortgage  insurance  premiums and fire and hazard
insurance  coverage  and shall  obtain,  from time to time,  all bills for the  payment  of such  charges,
including  renewal  premiums  and  shall  effect  payment  thereof  prior  to the  applicable  penalty  or
termination date and at a time appropriate for securing maximum  discounts  allowable,  employing for such
purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated
by the Company in amounts  sufficient  for such  purposes,  as allowed  under the terms of the Mortgage or
applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company shall
determine  that any such  payments  are made by the  Mortgagor  at the time they  first  become  due.  The
Company  assumes full  responsibility  for the timely  payment of all such bills and shall  effect  timely
payments of all such bills  irrespective  of the Mortgagor's  faithful  performance in the payment of same
or the making of the Escrow Payments and shall make advances from its own funds to effect such payments.

         The  Company  will  maintain  in full force and effect  Primary  Mortgage  Insurance  Policies or
Lender Primary  Mortgage  Insurance  Policies issued by a Qualified  Insurer with respect to each Mortgage
Loan for  which  such  coverage  is  herein  required.  Such  coverage  will be  terminated  only with the
approval  of the  Purchaser,  until the LTV of the  related  Mortgage  Loan is reduced to that  amount for
which Fannie Mae no longer  requires such insurance to be maintained,  or as required by applicable law or
regulation.  The  Company  will not cancel or refuse to renew any  Primary  Mortgage  Insurance  Policy or
Lender  Primary  Mortgage  Insurance  Policy in effect on the Closing  Date that is required to be kept in
force under this  Agreement  unless a replacement  Primary  Mortgage  Insurance  Policy or Lender  Primary
Mortgage  Insurance  Policy for such canceled or nonrenewed  policy is obtained from and maintained with a
Qualified  Insurer.  The Company  shall not take any action which would result in  non-coverage  under any
applicable  Primary  Mortgage  Insurance  Policy or Lender Primary  Mortgage  Insurance Policy of any loss
which,  but for the actions of the Company  would have been covered  thereunder.  In  connection  with any
assumption or  substitution  agreement  entered into or to be entered into  pursuant to Section 6.01,  the
Company shall promptly notify the insurer under the related Primary  Mortgage  Insurance  Policy or Lender
Primary Mortgage  Insurance  Policy, if any, of such assumption or substitution of liability in accordance
with the terms of such  policy and shall  take all  actions  which may be  required  by such  insurer as a
condition to the  continuation of coverage under the Primary  Mortgage  Insurance Policy or Lender Primary
Mortgage  Insurance  Policy.  If such  Primary  Mortgage  Insurance  Policy  or  Lender  Primary  Mortgage
Insurance  Policy is terminated as a result of such assumption or  substitution of liability,  the Company
shall obtain a replacement  Primary Mortgage  Insurance Policy or Lender Primary Mortgage Insurance Policy
as provided above.

         In connection  with its  activities as servicer,  the Company  agrees to prepare and present,  on
behalf of itself and the Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in
a timely  fashion  in  accordance  with the  terms of such  Primary  Mortgage  Insurance  Policy or Lender
Primary  Mortgage  Insurance  Policy and, in this  regard,  to take such action as shall be  necessary  to
permit recovery under any Primary Mortgage  Insurance  Policy or Lender Primary Mortgage  Insurance Policy
respecting a defaulted  Mortgage  Loan.  Pursuant to Section  4.04,  any amounts  collected by the Company
under any  Primary  Mortgage  Insurance  Policy or  Lender  Primary  Mortgage  Insurance  Policy  shall be
deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer the  Custodial  Account or the Escrow  Account to a different  Eligible
Account from time to time.  Such transfer shall be made only upon  obtaining the prior written  consent of
the Purchaser, which consent will not be unreasonably withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company shall cause to be maintained  for each Mortgage Loan fire and hazard  insurance  with
extended  coverage as is  acceptable  to Fannie Mae or FHLMC and customary in the area where the Mortgaged
Property is located in an amount which is equal to the greater of (a) the  outstanding  principal  balance
of the Mortgage  Loan,  and (b) an amount such that the proceeds  thereof  shall be  sufficient to prevent
the  Mortgagor  and/or the  mortgagee  from  becoming a  co-insurer.  If  required  by the Flood  Disaster
Protection  Act of 1973,  as amended,  each  Mortgage  Loan shall be covered by a flood  insurance  policy
meeting the  requirements  of the current  guidelines of the Federal  Insurance  Administration  in effect
with an insurance carrier acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage not less
than the  lesser  of (i) the  outstanding  principal  balance  of the  Mortgage  Loan,  (ii)  the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood  Disaster  Protection  Act of 1973, as amended.  If at any time during
the term of the Mortgage Loan, the Company  determines in accordance  with  applicable law and pursuant to
the Fannie Mae Guides  that a  Mortgaged  Property  is located in a special  flood  hazard area and is not
covered  by flood  insurance  or is  covered  in an amount  less  than the  amount  required  by the Flood
Disaster  Protection  Act of 1973,  as amended,  the Company shall notify the related  Mortgagor  that the
Mortgagor must obtain such flood  insurance  coverage,  and if said Mortgagor fails to obtain the required
flood  insurance  coverage  within  forty-five  (45) days  after  such  notification,  the  Company  shall
immediately  force place the required flood  insurance on the Mortgagor's  behalf.  The Company shall also
maintain on each REO Property,  fire and hazard insurance with extended  coverage in an amount which is at
least equal to the maximum  insurable value of the  improvements  which are a part of such property,  and,
to the extent  required and available under the Flood Disaster  Protection Act of 1973, as amended,  flood
insurance in an amount as provided  above.  Any amounts  collected by the Company  under any such policies
other than amounts to be deposited in the Escrow  Account and applied to the  restoration or repair of the
Mortgaged  Property or REO Property,  or released to the Mortgagor in accordance  with Accepted  Servicing
Practices,  shall be deposited in the Custodial Account,  subject to withdrawal  pursuant to Section 4.05.
It is  understood  and agreed that no other  additional  insurance  need be required by the Company of the
Mortgagor or  maintained  on property  acquired in respect of the Mortgage  Loan,  other than  pursuant to
this Agreement,  the Fannie Mae Guides or such  applicable  state or federal laws and regulations as shall
at any time be in force  and as shall  require  such  additional  insurance.  All such  policies  shall be
endorsed  with  standard  mortgagee  clauses  with loss payable to the Company and its  successors  and/or
assigns  and shall  provide  for at least  thirty  (30) days  prior  written  notice of any  cancellation,
reduction in the amount or material  change in coverage to the Company.  The Company  shall not  interfere
with the  Mortgagor's  freedom of choice in selecting  either his  insurance  carrier or agent;  provided,
however,  that the Company shall not accept any such insurance  policies from insurance  companies  unless
such companies are Qualified Insurers.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and maintain a blanket  policy  issued by a Qualified
Insurer  insuring  against  hazard  losses on all of the Mortgage  Loans,  then, to the extent such policy
provides  coverage  in an amount  equal to the amount  required  pursuant  to Section  4.10 and  otherwise
complies with all other  requirements  of Section 4.10, it shall  conclusively be deemed to have satisfied
its  obligations  as set forth in  Section  4.10,  it being  understood  and agreed  that such  policy may
contain a  deductible  clause,  in which case the  Company  shall,  in the event that there shall not have
been maintained on the related  Mortgaged  Property or REO Property a policy  complying with Section 4.10,
and there shall have been a loss which would have been  covered by such policy,  deposit in the  Custodial
Account the amount not otherwise  payable under the blanket policy because of such deductible  clause.  In
connection  with its  activities  as servicer of the  Mortgage  Loans,  the Company  agrees to prepare and
present,  on  behalf of the  Purchaser,  claims  under any such  blanket  policy  in a timely  fashion  in
accordance  with the terms of such policy.  Upon request of the  Purchaser,  the Company shall cause to be
delivered to the  Purchaser a certified  true copy of such policy and shall use its best efforts to obtain
a statement  from the insurer  thereunder  that such policy shall in no event be  terminated or materially
modified without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The  Company  shall  maintain,  at its own  expense,  a blanket  fidelity  bond and an errors and
omissions insurance policy, with broad coverage with responsible  companies on all officers,  employees or
other persons  acting in any capacity with regard to the Mortgage Loan to handle funds,  money,  documents
and papers  relating  to the  Mortgage  Loan.  The  Fidelity  Bond  shall be in the form of the  Financial
Institution  Bond Form A and shall  protect  and insure the Company  against  losses,  including  forgery,
theft,  embezzlement  and fraud of such  persons.  The errors and  omissions  insurance  shall protect and
insure  the  Company  against  losses  arising  out of errors and  omissions  and  negligent  acts of such
persons.  Such errors and omissions  insurance shall also protect and insure the Company against losses in
connection  with the failure to maintain any insurance  policies  required  pursuant to this Agreement and
the  release  or  satisfaction  of a  Mortgage  Loan  without  having  obtained  payment  in  full  of the
indebtedness  secured  thereby.  No provision of this Section 4.12  requiring  the Fidelity Bond or errors
and  omissions  insurance  shall  diminish or relieve the Company from its duties and  obligations  as set
forth in this  Agreement.  The  minimum  coverage  under any such bond and  insurance  policy  shall be at
least equal to the  corresponding  amounts  required by Fannie Mae in the Fannie Mae Guides.  Upon request
by the  Purchaser,  the  Company  shall  deliver to the  Purchaser a  certificate  from the surety and the
insurer as to the  existence  of the Fidelity  Bond and errors and  omissions  insurance  policy and shall
obtain a statement  from the surety and the insurer that such Fidelity  Bond or insurance  policy shall in
no event be terminated  or  materially  modified  without  thirty (30) days' prior  written  notice to the
Purchaser.  The Company  shall notify the  Purchaser  within five (5)  business  days of receipt of notice
that such  Fidelity  Bond or insurance  policy will be, or has been,  materially  modified or  terminated.
Upon request by the  Purchaser,  the Company  shall provide the  Purchaser  with an insurance  certificate
certifying  coverage  under  this  Section  4.12,  and will  provide  an update to such  certificate  upon
request, or upon renewal or material modification of coverage.

         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in  foreclosure or by deed in lieu
of  foreclosure,  the deed or  certificate  of sale  shall be  taken in the name of the  Purchaser  or its
designee,  or in the event the  Purchaser or its designee is not  authorized or permitted to hold title to
real  property in the state where the REO Property is located,  or would be adversely  affected  under the
"doing  business" or tax laws of such state by so holding title,  the deed or certificate of sale shall be
taken in the name of such  Person or Persons as shall be  consistent  with an Opinion of Counsel  obtained
by the Company  from an attorney  duly  licensed  to practice  law in the state where the REO  Property is
located.  Any Person or Persons holding such title other than the Purchaser  shall  acknowledge in writing
that such title is being held as nominee for the benefit of the Purchaser.

         The  Company  shall  notify  the  Purchaser  in  accordance  with the  Fannie  Mae Guides of each
acquisition  of REO  Property  upon such  acquisition  (and,  in any event,  shall  provide  notice of the
consummation  of any  foreclosure  sale within  three (3) Business  Days of the date the Company  receives
notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the  Mortgaged  Property  obtained  in  connection  with  such  acquisition,  and  thereafter  assume  the
responsibility  for  marketing  such  REO  property  in  accordance  with  Accepted  Servicing  Practices.
Thereafter,  the  Company  shall  continue to provide  certain  administrative  services to the  Purchaser
relating to such REO Property as set forth in this  Section  4.13.  No Servicing  Fee shall be assessed or
otherwise accrue on any REO Property from and after the date on which it becomes an REO Property.

         The Company shall,  either itself or through an agent selected by the Company,  and in accordance
with the Fannie Mae Guides  manage,  conserve,  protect and operate  each REO  Property in the same manner
that it manages,  conserves,  protects and operates other foreclosed property for its own account,  and in
the same manner that similar  property in the same  locality as the REO  Property is managed.  The Company
shall cause each REO Property to be inspected  promptly  upon the  acquisition  of title thereto and shall
cause each REO Property to be inspected at least  monthly  thereafter  or more  frequently  as required by
the  circumstances.  The  Company  shall  make  or  cause  to be  made  a  written  report  of  each  such
inspection.  Such reports  shall be retained in the Mortgage  File and copies  thereof  shall be forwarded
by the Company to the Purchaser.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and
shall sell such REO  Property in any event  within  three (3) years after title has been taken to such REO
Property.  No REO  Property  shall be  marketed  for less  than the  Appraised  Value,  without  the prior
consent of the  Purchaser.  No REO Property shall be sold for less than  ninety-five  percent (95%) of its
Appraised  Value,  without the prior consent of  Purchaser.  All requests for  reimbursement  of Servicing
Advances  shall be in accordance  with the Fannie Mae Guides.  The  disposition  of REO Property  shall be
carried out by the Company at such price,  and upon such terms and conditions,  as the Company deems to be
in the best  interests of the  Purchaser  (subject to the above  conditions)  only with the prior  written
consent of the  Purchaser.  The Company  shall  provide  monthly  reports to the Purchaser in reference to
the status of the marketing of the REO Properties.

         Notwithstanding   anything  to  the  contrary   contained  herein,  the  Purchaser  may,  at  the
Purchaser's  sole option,  terminate the Company as servicer of any such REO Property  without  payment of
any termination  fee with respect  thereto;  provided that the Company shall on the date said  termination
takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to Section
5.03 and any  unreimbursed  Servicing  Advances and  Servicing  Fees in each case relating to the Mortgage
Loan  underlying  such REO Property  notwithstanding  anything to the contrary set forth in Section  4.05.
In the  event of any such  termination,  the  provisions  of  Section  11.01  hereof  shall  apply to said
termination  and the  transfer of  servicing  responsibilities  with  respect to such REO  Property to the
Purchaser or its designee.  Within five (5) Business Days of any such  termination,  the Company shall, if
necessary  convey  such  property to the  Purchaser  and shall  further  provide  the  Purchaser  with the
following  information  regarding  the subject REO  Property:  the related  drive by  appraisal or brokers
price  opinion,  and copies of any related  Mortgage  Impairment  Insurance  Policy  claims.  In addition,
within five (5) Business  Days,  the Company shall provide the  Purchaser  with the following  information
and documents  regarding the subject REO Property:  the related trustee's deed upon sale and copies of any
related hazard insurance claims, or repair bids.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company shall execute and deliver to the Mortgagor any
and all necessary  notices  required under  applicable law and the terms of the related  Mortgage Note and
Mortgage regarding the maturity date if required under applicable law.


                                                ARTICLE V

                                        PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each Remittance Date, the Company shall  distribute by wire transfer of immediately  available
funds to the  Purchaser (i) all amounts  credited to the Custodial  Account as of the close of business on
the preceding  Determination  Date,  net of charges  against or  withdrawals  from the  Custodial  Account
pursuant to Section  4.05,  plus (ii) all Monthly  Advances,  if any,  which the Company is  obligated  to
distribute  pursuant to Section 5.03,  plus,  (iii) interest at the Mortgage Loan  Remittance  Rate on any
Principal  Prepayment  from the date of such Principal  Prepayment  through the end of the month for which
disbursement  is made  provided that the  Company's  obligation  as to payment of such  interest  shall be
limited  to the  Servicing  Fee  earned  during  the month of the  distribution,  minus  (iv) any  amounts
attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the preceding
Determination  Date,  which  amounts  shall be remitted on the  Remittance  Date next  succeeding  the Due
Period for such amounts.  It is  understood  that,  by operation of Section  4.04,  the  remittance on the
First  Remittance Date with respect to Mortgage Loans  purchased  pursuant to the related Term Sheet is to
include  principal  collected  after the  Cut-off  Date  through  the  preceding  Determination  Date plus
interest,  adjusted to the  Mortgage  Loan  Remittance  Rate  collected  through such  Determination  Date
exclusive of any portion  thereof  allocable to the period prior to the Cut-off Date, with the adjustments
specified in clauses (ii), (iii) and (iv) above.

         With respect to any remittance  received by the Purchaser after the Remittance  Date, the Company
shall pay to the  Purchaser  interest on any such late  payment at an annual rate equal to the Prime Rate,
adjusted as of the date of each change,  plus three (3)  percentage  points,  but in no event greater than
the maximum  amount  permitted by applicable  law. Such interest  shall cover the period  commencing  with
the day  following  the  Business  Day such payment was due and ending with the Business Day on which such
payment is made to the Purchaser,  both  inclusive.  The payment by the Company of any such interest shall
not be deemed an  extension  of time for  payment or a waiver of any Event of Default by the  Company.  On
each Remittance  Date, the Company shall provide a remittance  report detailing all amounts being remitted
pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to the Purchaser an individual loan accounting  report,  as of the last
Business  Day of each month,  in the  Company's  assigned  loan number  order to  document  Mortgage  Loan
payment  activity on an individual  Mortgage  Loan basis.  With respect to each month,  the  corresponding
individual  loan  accounting  report shall be received by the  Purchaser no later than the fifth  Business
Day of the following  month on a disk or tape or other  computer-readable  format in such format as may be
mutually  agreed upon by both the Purchaser and the Company,  and no later than the fifth  Business Day of
the following month in hard copy, and shall contain the following:

         (i) With respect to each Monthly  Payment,  the amount of such remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and
any prepayment  penalties or premiums,  along with a detailed  report of interest on principal  prepayment
amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the  amount  of  servicing   compensation   received  by  the  Company  during  the  prior
distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v) the  aggregate  of any  expenses  reimbursed  to the  Company  during the prior  distribution
period pursuant to Section 4.05; and

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent
(1) 30 to 59 days,  (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has commenced;
and (c) as to which REO Property has been acquired.

         The Company shall also provide a trial balance,  sorted in the  Purchaser's  assigned loan number
order, in the form of Exhibit E hereto, with each such Report.

         The Company shall prepare and file any and all information  statements or other filings  required
to be delivered to any governmental  taxing  authority or to the Purchaser  pursuant to any applicable law
with respect to the Mortgage Loans and the  transactions  contemplated  hereby.  In addition,  the Company
shall provide the Purchaser  with such  information  concerning the Mortgage Loans as is necessary for the
Purchaser to prepare its federal  income tax return as the Purchaser may  reasonably  request from time to
time.

         In  addition,  not more than ninety (90) days after the end of each  calendar  year,  the Company
shall  furnish  to each  Person  who was a  Purchaser  at any time  during  such  calendar  year an annual
statement in accordance  with the  requirements  of applicable  federal income tax law as to the aggregate
of remittances for the applicable portion of such year.

         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the
Company  shall deposit in the Custodial  Account an amount equal to all payments not  previously  advanced
by the Company,  whether or not deferred  pursuant to Section  4.01,  of principal  (due after the Cut-off
Date) and interest not  allocable to the period prior to the Cut-off  Date,  adjusted to the Mortgage Loan
Remittance  Rate,  which  were due on a  Mortgage  Loan and  delinquent  at the close of  business  on the
related Determination Date.

         The  Company's  obligation  to make such Monthly  Advances as to any Mortgage  Loan will continue
through the last  Monthly  Payment due prior to the payment in full of the Mortgage  Loan,  or through the
Remittance  Date  prior  to the date on which  the  Mortgaged  Property  liquidates  (including  Insurance
Proceeds,  proceeds from the sale of REO Property or  Condemnation  Proceeds) with respect to the Mortgage
Loan unless the Company  deems such advance to be a  Nonrecoverable  Advance.  In such event,  the Company
shall  deliver to the Purchaser an Officer's  Certificate  of the Company to the effect that an officer of
the Company has reviewed the related  Mortgage  File and has made the  reasonable  determination  that any
additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser
pursuant to a  deed-in-lieu  of  foreclosure,  the Company  shall  submit to the  Purchaser a  liquidation
report with  respect to such  Mortgaged  Property  in a form  mutually  acceptable  to the Company and the
Purchaser.  The  Company  shall  also  provide  reports  on the  status of REO  Property  containing  such
information as the Purchaser may reasonably require.


                                                ARTICLE VI

                                       GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company will, to the extent it has knowledge of any conveyance or  prospective  conveyance by
any  Mortgagor of the  Mortgaged  Property  (whether by absolute  conveyance  or by contract of sale,  and
whether  or not the  Mortgagor  remains  or is to  remain  liable  under  the  Mortgage  Note  and/or  the
Mortgage),  exercise its rights to accelerate  the maturity of such Mortgage Loan under any  "due-on-sale"
clause to the extent  permitted by law;  provided,  however,  that the Company shall not exercise any such
rights if  prohibited  by law or the terms of the  Mortgage  Note from doing so or if the exercise of such
rights  would  impair or threaten to impair any  recovery  under the related  Primary  Mortgage  Insurance
Policy or Lender Primary  Mortgage  Insurance  Policy,  if any. If the Company  reasonably  believes it is
unable  under  applicable  law to enforce  such  "due-on-sale"  clause,  the  Company,  will enter into an
assumption  agreement  with the person to whom the Mortgaged  Property has been conveyed or is proposed to
be conveyed,  pursuant to which such person  becomes  liable  under the  Mortgage  Note and, to the extent
permitted by applicable  state law, the Mortgagor  remains liable thereon.  Where an assumption is allowed
pursuant to this  Section  6.01,  the Company,  with the prior  consent of the  Purchaser  and the primary
mortgage  insurer,  if any, is authorized to enter into a  substitution  of liability  agreement  with the
person to whom the Mortgaged  Property has been  conveyed or is proposed to be conveyed  pursuant to which
the  original  mortgagor is released  from  liability  and such Person is  substituted  as  mortgagor  and
becomes liable under the related  Mortgage Note. Any such  substitution  of liability  agreement  shall be
in lieu of an assumption agreement.

         In connection with any such  assumption or  substitution  of liability,  the Company shall follow
the  underwriting  practices and procedures of the Company.  With respect to an assumption or substitution
of liability,  the Mortgage  Interest Rate borne by the related  Mortgage  Note, the amount of the Monthly
Payment and the maturity  date may not be changed  (except  pursuant to the terms of the  Mortgage  Note).
If the  credit  of the  proposed  transferee  does  not  meet  such  underwriting  criteria,  the  Company
diligently  shall,  to the extent  permitted by the Mortgage or the Mortgage Note and by  applicable  law,
accelerate  the maturity of the  Mortgage  Loan.  The Company  shall  notify the  Purchaser  that any such
substitution  of liability or assumption  agreement has been  completed by forwarding to the Purchaser the
original of any such substitution of liability or assumption  agreement,  which document shall be added to
the related Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the
same extent as all other  documents and  instruments  constituting  a part thereof.  All fees collected by
the Company for entering into an assumption or  substitution  of liability  agreement  shall belong to the
Company.

         Notwithstanding  the  foregoing  paragraphs  of  this  Section  or any  other  provision  of this
Agreement,  the  Company  shall not be  deemed to be in  default,  breach  or any other  violation  of its
obligations  hereunder  by  reason  of any  assumption  of a  Mortgage  Loan  by  operation  of law or any
assumption  which the Company may be restricted by law from  preventing,  for any reason  whatsoever.  For
purposes of this Section  6.01,  the term  "assumption"  is deemed to also include a sale of the Mortgaged
Property  subject to the Mortgage that is not  accompanied by an assumption or  substitution  of liability
agreement.

         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan,  or the receipt by the Company of a  notification
that  payment  in full  will be  escrowed  in a manner  customary  for such  purposes,  the  Company  will
immediately  notify the Purchaser by a  certification,  which  certification  shall include a statement to
the effect  that all  amounts  received  or to be  received  in  connection  with such  payment  which are
required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so
deposited,  of a Servicing  Officer and shall request  execution of any document  necessary to satisfy the
Mortgage  Loan and  delivery  to it of the  portion  of the  Mortgage  File held by the  Purchaser  or its
designee.  The Purchaser  shall no later than five (5) Business  Days after receipt of such  certification
and request,  release or cause to be released to the Company,  the related  Mortgage Loan  Documents  and,
upon its receipt of such  documents,  the Company shall promptly  prepare and deliver to the Purchaser the
requisite  satisfaction  or release.  No later than five (5) Business  Days  following its receipt of such
satisfaction  or release,  the  Purchaser  shall  deliver,  or cause to be  delivered,  to the Company the
release or satisfaction  properly  executed by the owner of record of the applicable  mortgage or its duly
appointed  attorney in fact. No expense  incurred in connection  with any  instrument of  satisfaction  or
deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the Company  satisfies or releases a Mortgage  without  having  obtained  payment in
full of the  indebtedness  secured  by the  Mortgage  or  should  it  otherwise  prejudice  any  right the
Purchaser may have under the mortgage  instruments,  the Company,  upon written demand, shall remit within
two (2) Business Days to the  Purchaser the then  outstanding  principal  balance of the related  Mortgage
Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the  Fidelity  Bond and
errors and omissions  insurance  insuring the Company  against any loss it may sustain with respect to any
Mortgage Loan not satisfied in accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the  servicing or  foreclosure  of the Mortgage  Loan,
including for the purpose of collection  under any Primary  Mortgage  Insurance  Policy or Lender  Primary
Mortgage  Insurance  Policy,  the  Purchaser  shall,  upon  request of the  Company  and  delivery  to the
Purchaser of a servicing receipt signed by a Servicing  Officer,  release the portion of the Mortgage File
held by the Purchaser to the Company.  Such  servicing  receipt  shall  obligate the Company to return the
related  Mortgage  documents  to the  Purchaser  when the need  therefor by the Company no longer  exists,
unless the Mortgage Loan has been  liquidated and the Liquidation  Proceeds  relating to the Mortgage Loan
have been  deposited in the Custodial  Account or the Mortgage File or such document has been delivered to
an  attorney,  or to a public  trustee or other  public  official  as  required  by law,  for  purposes of
initiating or pursuing legal action or other  proceedings  for the  foreclosure of the Mortgaged  Property
either  judicially or  non-judicially,  and the Company has delivered to the Purchaser a certificate  of a
Servicing  Officer  certifying  as to the name and  address of the Person to which such  Mortgage  File or
such document was delivered  and the purpose or purposes of such  delivery.  Upon receipt of a certificate
of a Servicing  Officer  stating that such Mortgage Loan was  liquidated,  the servicing  receipt shall be
released by the Purchaser to the Company.

         Section 6.03      Servicing Compensation.

         As compensation  for its services  hereunder,  the Company shall be entitled to withdraw from the
Custodial Account (to the extent of interest  payments  collected on the Mortgage Loans) or to retain from
interest  payments  collected on the Mortgage Loans, the amounts  provided for as the Company's  Servicing
Fee, subject to payment of compensating  interest on Principal  Prepayments as capped by the Servicing Fee
pursuant to Section  5.01(iii).  Additional  servicing  compensation  in the form of  assumption  fees, as
provided in Section 6.01,  and late payment  charges or otherwise  shall be retained by the Company to the
extent not required to be deposited in the  Custodial  Account.  The Company  shall be required to pay all
expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled
to reimbursement therefor except as specifically provided for.

         Section 6.04      [Reserved]

         Section 6.05      [Reserved]

         Section 6.06      Purchaser's Right to Examine the Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,
during business hours or at such other times as might be reasonable  under applicable  circumstances,  any
and all of the books,  records,  documentation or other information of the Company, or held by another for
the Company or on its behalf or otherwise,  which relates to the  performance or observance by the Company
of the terms, covenants or conditions of this Agreement.

         The Company shall provide to the Purchaser and any supervisory  agents or examiners  representing
a state or federal  governmental agency having jurisdiction over the Purchaser,  including but not limited
to OTS, FDIC and other similar entities,  access to any documentation  regarding the Mortgage Loans in the
possession  of the Company  which may be  required by any  applicable  regulations.  Such access  shall be
afforded without charge, upon reasonable  request,  during normal business hours and at the offices of the
Company,  and in accordance  with the FDIC,  OTS, or any other similar  federal or state  regulations,  as
applicable.


                                               ARTICLE VII

                                    REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,
special or other reports,  information or  documentation,  whether or not provided for herein, as shall be
necessary,  reasonable  or  appropriate  in  respect  to the  Purchaser,  or  otherwise  in respect to the
Mortgage  Loans  and  the  performance  of the  Company  under  this  Agreement,  including  any  reports,
information  or  documentation   reasonably  required  to  comply  with  any  regulations   regarding  any
supervisory  agents or examiners of the  Purchaser  all such reports or  information  to be as provided by
and in accordance  with such  applicable  instructions  and  directions  as the  Purchaser may  reasonably
request in  relation  to this  Agreement  or the  performance  of the Company  under this  Agreement.  The
Company  agrees to execute  and deliver all such  instruments  and take all such action as the  Purchaser,
from time to time,  may  reasonably  request in order to effectuate the purpose and to carry out the terms
of this Agreement.

         In  connection  with  marketing  the  Mortgage  Loans,  the  Purchaser  may make  available  to a
prospective  purchaser  audited  financial  statements of the Company for the most recently  completed two
(2)  fiscal  years for which  such  statements  are  available,  as well as a  Consolidated  Statement  of
Condition  at the  end of the  last  two  (2)  fiscal  years  covered  by any  Consolidated  Statement  of
Operations.  If it has not already  done so, the Company  shall  furnish  promptly to the  Purchaser  or a
prospective purchaser copies of the statements specified above if reasonably requested.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a
knowledgeable  financial or  accounting  officer for the purpose of answering  questions and to permit any
prospective  purchaser to inspect the Company's  servicing  facilities for the purpose of satisfying  such
prospective  purchaser  that the Company has the ability to service the Mortgage Loans as provided in this
Agreement.


                                               ARTICLE VIII

                                               THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

                  The Company  agrees to indemnify the Purchaser and hold it harmless  against any and all
claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the  Purchaser  may sustain in any way related to the failure of the
Company to observe  and  perform  its  duties,  obligations,  covenants,  and  agreements  to service  the
Mortgage Loans in strict compliance with the terms of this Agreement,  including,  but not limited to, the
loss,  damage, or misplacement of any documentation  delivered to the Company pursuant to Section 2.07 and
the  Company's  failure to perform the  obligations  set forth in Section  11.10.  The  Company  agrees to
indemnify the  Purchaser  and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that
the Purchaser  may sustain in any way from any claim,  demand,  defense or assertion  based on or grounded
upon,  or resulting  from any  assertion  based on,  grounded  upon or resulting  from a breach or alleged
breach of any of the  representation  or warranty  set forth in Sections  3.01 or 3.02 of this  Agreement.
The Company shall  immediately  notify the Purchaser if a claim covered by the  indemnification  herein is
made by a third party  against the Company with respect to this  Agreement or the Mortgage  Loans,  assume
(with the  consent of the  Purchaser)  the defense of any such claim and pay all  expenses  in  connection
therewith,  including counsel fees,  whether or not such claim is settled prior to judgment,  and promptly
pay,  discharge  and satisfy any  judgment or decree which may be entered  against it or the  Purchaser in
respect of such claim.  The Company shall follow any written  instructions  received from the Purchaser in
connection with such claim.  The Purchaser shall promptly  reimburse the Company for all amounts  advanced
by it  pursuant  to the two  preceding  sentences  except  when the claim  relates  to the  failure of the
Company to service and administer  the Mortgages in strict  compliance  with the terms of this  Agreement,
the breach of  representation  or warranty  set forth in Sections  3.01 or 3.02,  or the  negligence,  bad
faith  or  willful  misconduct  of the  Company.  The  provisions  of  this  Section  8.01  shall  survive
termination of this Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its existence,  rights and franchises  under the laws of the
jurisdiction of organization  except as permitted  herein,  and will obtain and preserve its qualification
to do  business  in each  other  jurisdiction  in which such  qualification  is or shall be  necessary  to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform
its duties under this Agreement.

         Any Person into which the Company may be merged or  consolidated,  or any  corporation  resulting
from any  merger,  conversion  or  consolidation  to which the  Company  shall be a party,  or any  Person
succeeding  to the  business  of the  Company  whether  or not  related  to loan  servicing,  shall be the
successor  of the Company  hereunder,  without the  execution or filing of any paper or any further act on
the  part of any of the  parties  hereto,  anything  herein  to the  contrary  notwithstanding;  provided,
however,  that the successor or surviving  Person shall be an  institution  (i) having a GAAP net worth of
not less than  $25,000,000,  (ii) the  deposits  of which are insured by the FDIC,  SAIF  and/or BIF,  and
which is a HUD-approved  mortgagee  whose primary  business is in origination  and servicing of first lien
mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.

         Section 8.03      Limitation on Liability of the Company and Others.

         Neither the Company nor any of the  officers,  employees or agents of the Company  shall be under
any  liability to the Purchaser  for any action taken or for  refraining  from the taking of any action in
good faith pursuant to this Agreement,  or for errors in judgment made in good faith;  provided,  however,
that this  provision  shall not protect the Company or any such person against any breach of warranties or
representations  made  herein,  or  failure to  perform  its  obligations  in strict  compliance  with any
standard  of care set forth in this  Agreement,  or any  liability  which  would  otherwise  be imposed by
reason of negligence,  bad faith or willful misconduct,  or any breach of the terms and conditions of this
Agreement.  The  Company and any  officer,  employee or agent of the Company may rely in good faith on any
document of any kind prima facie properly  executed and submitted by the Purchaser  respecting any matters
arising  hereunder.  The Company shall not be under any  obligation to appear in,  prosecute or defend any
legal action which is not incidental to its duties to service the Mortgage  Loans in accordance  with this
Agreement  and which in its  reasonable  opinion may involve it in any  expenses or  liability;  provided,
however,  that the Company may, with the consent of the Purchaser,  undertake any such action which it may
deem  necessary  or  desirable  in respect  to this  Agreement  and the  rights and duties of the  parties
hereto.  In such  event,  the  reasonable  legal  expenses  and  costs of such  action  and any  liability
resulting  therefrom shall be expenses,  costs and liabilities for which the Purchaser will be liable, and
the Company shall be entitled to be reimbursed therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company  shall not assign this  Agreement or resign from the  obligations  and duties  hereby
imposed on it except by mutual  consent of the Company and the  Purchaser or upon the  determination  that
its servicing duties hereunder are no longer  permissible  under applicable law and such incapacity cannot
be cured by the  Company.  Any such  determination  permitting  the  resignation  of the Company  shall be
evidenced by an Opinion of Counsel to such effect delivered to the Purchaser.  No such  resignation  shall
become  effective  until a successor  shall have assumed the Company's  responsibilities  and  obligations
hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With  respect to the  retention  of the  Company to service the  Mortgage  Loans  hereunder,  the
Company  acknowledges that the Purchaser has acted in reliance upon the Company's  independent status, the
adequacy of its servicing facilities, plan, personnel,  records and procedures, its integrity,  reputation
and financial  standing and the  continuance  thereof.  Without in any way limiting the generality of this
Section,  the Company  shall not either assign this  Agreement or the servicing  hereunder or delegate its
rights or duties  hereunder or any portion thereof,  or sell or otherwise  dispose of all or substantially
all of its property or assets,  without the prior written  approval of the Purchaser,  which consent shall
be granted or withheld in the Purchaser's  sole  discretion,  unless the Company meets the requirements of
the last sentence of Section 8.02 herein after any such disposition.

         Without in any way limiting the  generality  of this Section  8.05, in the event that the Company
either shall  assign this  Agreement or the  servicing  responsibilities  hereunder or delegate its duties
hereunder or any portion  thereof  without (i)  satisfying the  requirements  set forth herein or (ii) the
prior  written  consent  of the  Purchaser,  then the  Purchaser  shall have the right to  terminate  this
Agreement,  without any payment of any penalty or damages  and  without any  liability  whatsoever  to the
Company  (other than with respect to accrued but unpaid  Servicing Fees and Servicing  Advances  remaining
unpaid) or any third party.


                                                ARTICLE IX

                                                 DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the  following  Events  of  Default  by the  Company  shall  occur  and be
continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under
the  terms of this  Agreement  which  continues  unremedied  for a period  of one (1)  Business  Day after
receipt of written notice to the Company; or

         (ii) failure on the part of the Company  duly to observe or perform in any  material  respect any
other of the  covenants  or  agreements  on the part of the  Company  set  forth in this  Agreement  which
continues  unremedied  for a period of thirty  (30) days  after the date on which  written  notice of such
failure, requiring the same to be remedied, shall have been given to the Company by the Purchaser; or

         (iii) a decree or order of a court or agency or supervisory  authority  having  jurisdiction  for
the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,  readjustment
of debt,  marshalling  of  assets  and  liabilities  or  similar  proceedings,  or for the  winding-up  or
liquidation  of its affairs,  shall have been  entered  against the Company and such decree or order shall
have remained in force undischarged or unstayed for a period of sixty (60) days; or

         (iv) the Company shall  consent to the  appointment  of a  conservator  or receiver or liquidator
in any  insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or similar
proceedings of or relating to the Company or of or relating to all or  substantially  all of its property;
or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become
due, file a petition to take advantage of any applicable  insolvency or  reorganization  statute,  make an
assignment for the benefit of its creditors, or voluntarily suspend payment of its obligations; or

         (vi) the Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller
or servicer for more than thirty (30) days; or

         (vii) the  Company  attempts  to assign  its right to  servicing  compensation  hereunder  or the
Company  attempts,  without  the  consent  of the  Purchaser,  to  sell  or  otherwise  dispose  of all or
substantially  all of its property or assets (except as expressly  permitted  hereunder) or to assign this
Agreement or the servicing  responsibilities  hereunder  (except as expressly  permitted  hereunder) or to
delegate its duties hereunder or any portion thereof; or

         (viii) the Company  ceases to be (a) licensed to service first lien  residential  mortgage  loans
in any  jurisdiction  in which a Mortgaged  Property is located and such  licensing is  required,  and (b)
qualified to transact  business in any  jurisdiction  where it is currently so qualified,  but only to the
extent such  non-qualification  materially  and  adversely  affects the  Company's  ability to perform its
obligations hereunder; or

         (ix) the  Company  fails to meet the  eligibility  criteria  set  forth in the last  sentence  of
Section 8.02.

         Then,  and in each and  every  such  case,  so long as an Event of  Default  shall  not have been
remedied,  the Purchaser,  by notice in writing to the Company  (except in the case of an Event of Default
under clauses  (iii),  (iv) or (v) above,  in which case,  automatically  and without  notice) the Company
may, in addition to whatever  rights the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or
equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and
obligations  of the  Company  under  this  Agreement  and in and to the  Mortgage  Loans and the  proceeds
thereof  without  compensating  the Company  for the same.  On or after the receipt by the Company of such
written  notice (or, in the case of an Event of Default under clauses (iii),  (iv) or (v) above,  in which
case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with  respect to the Mortgage  Loans or  otherwise,  shall pass to and be vested in the  successor
appointed  pursuant  to Section  11.01.  Upon  written  request  from the  Purchaser,  the  Company  shall
prepare,  execute and deliver,  any and all documents  and other  instruments,  place in such  successor's
possession all Mortgage Files,  and do or accomplish all other acts or things  necessary or appropriate to
effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or
assignment of the Mortgage Loans and related documents,  or otherwise,  at the Company's sole expense. The
Company  agrees to cooperate  with the Purchaser and such  successor in effecting the  termination  of the
Company's  responsibilities  and rights hereunder,  including,  without  limitation,  the transfer to such
successor  for  administration  by it of all cash  amounts  which  shall at the  time be  credited  by the
Company to the Custodial  Account or Escrow  Account or  thereafter  received with respect to the Mortgage
Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance of
its  obligations  hereunder and its  consequences.  Upon any such waiver of a past  default,  such default
shall cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been remedied
for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived in writing.

                                                ARTICLE X

                                               TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall  terminate upon: (i) the
later of the final  payment  or other  liquidation  (or any  advance  with  respect  thereto)  of the last
Mortgage  Loan and the  disposition  of all  remaining  REO Property and the  remittance  of all funds due
hereunder;  or (ii) by mutual  consent of the Company and the Purchaser in writing;  or (iii)  termination
with cause under the terms of this Agreement.


                                                ARTICLE XI

                                         MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of the Company's  responsibilities  and duties under this Agreement pursuant
to Sections 4.03,  4.13,  8.04,  9.01,  10.01 (ii) or (iii), the Purchaser shall (i) succeed to and assume
all of the Company's  responsibilities,  rights,  duties and  obligations  under this  Agreement,  or (ii)
appoint a successor  having the  characteristics  set forth in Section 8.02 hereof and which shall succeed
to all rights and assume all of the  responsibilities,  duties and  liabilities  of the Company under this
Agreement prior to the termination of the Company's  responsibilities,  duties and liabilities  under this
Agreement.  In connection with such appointment and assumption,  the Purchaser may make such  arrangements
for the  compensation  of such  successor  out of  payments on Mortgage  Loans as the  Purchaser  and such
successor  shall agree. In the event that the Company's  duties,  responsibilities  and liabilities  under
this Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge
such  duties  and  responsibilities  during  the  period  from  the  date it  acquires  knowledge  of such
termination  until the effective  date thereof with the same degree of diligence and prudence  which it is
obligated  to exercise  under this  Agreement,  and shall take no action  whatsoever  that might impair or
prejudice the rights or financial  condition of its successor.  The  resignation or removal of the Company
pursuant to the  aforementioned  Sections shall not become  effective until a successor shall be appointed
pursuant to this Section and shall in no event relieve the Company of the  representations  and warranties
made pursuant to Sections 3.01 and 3.02 and the remedies  available to the Purchaser  under  Sections 3.03
and 8.01, it being  understood and agreed that the provisions of such Sections 3.01,  3.02,  3.03 and 8.01
shall be applicable to the Company  notwithstanding  any such  resignation  or termination of the Company,
or the termination of this Agreement.

         Any  successor  appointed  as  provided  herein  shall  execute,  acknowledge  and deliver to the
Company and to the Purchaser an instrument  accepting such  appointment,  whereupon  such successor  shall
become fully vested with all the rights,  powers,  duties,  responsibilities,  obligations and liabilities
of the Company,  with like effect as if originally  named as a party to this  Agreement.  Any  termination
or  resignation of the Company or termination  of this  Agreement  pursuant to Section 4.03,  4.13,  8.04,
9.01 or 10.01 shall not affect any claims that the  Purchaser  may have against the Company  arising prior
to any such termination or resignation.

         The Company shall  promptly  deliver to the successor the funds in the Custodial  Account and the
Escrow  Account and the Mortgage Files and related  documents and statements  held by it hereunder and the
Company shall account for all funds.  The Company shall execute and deliver such  instruments  and do such
other  things all as may  reasonably  be  required  to more fully and  definitely  vest and confirm in the
successor  all  such  rights,  powers,  duties,  responsibilities,  obligations  and  liabilities  of  the
Company.  The successor shall make  arrangements  as it may deem  appropriate to reimburse the Company for
Nonrecoverable  Advances  which the  successor  retains  hereunder  and which  would  otherwise  have been
recovered by the Company pursuant to this Agreement but for the appointment of the successor servicer.

         Upon a  successor's  acceptance of  appointment  as such,  the party who obtained such  successor
shall notify by mail the other party of such appointment.

         Section 11.02     Amendment.

         This  Agreement  may be amended  from time to time by the  Company and the  Purchaser  by written
agreement signed by the Company and the Purchaser.

         Section 11.03     [Reserved]

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with
the laws of the State of New York  except  to the  extent  preempted  by  Federal  law.  The  obligations,
rights and remedies of the parties hereunder shall be determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices  or other  communications  permitted  or  required  hereunder  shall be in
writing  and shall be deemed  conclusively  to have been  given if  personally  delivered  at or mailed by
registered  mail,  postage  prepaid,  and return  receipt  requested or  certified  mail,  return  receipt
requested,  or  transmitted by telex,  telegraph or telecopier and confirmed by a similar mailed  writing,
as follows:

         (i)      if to the Company:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  and with respect to notices relating to servicing matters:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Steven Trombetta

or such other  address as may  hereafter be furnished to the other party by like notice.  Any such demand,
notice or  communication  hereunder  shall be deemed to have been  received  on the date  delivered  to or
received at the premises of the addressee (as evidenced,  in the case of registered or certified  mail, by
the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation  or warranty of this  Agreement  and the related Term Sheet
which is prohibited or which is held to be void or  unenforceable  shall be  ineffective  to the extent of
such prohibition or  unenforceability  without  invalidating the remaining  provisions  hereof.  Any part,
provision,  representation  or warranty of this Agreement which is prohibited or  unenforceable or is held
to be void or unenforceable  in any jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the
extent of such prohibition or unenforceability  without  invalidating the remaining provisions hereof, and
any  such  prohibition  or  unenforceability  in  any  jurisdiction  as to any  Mortgage  Loan  shall  not
invalidate or render  unenforceable such provision in any other  jurisdiction.  To the extent permitted by
applicable  law,  the  parties  hereto  waive any  provision  of law that  prohibits  or  renders  void or
unenforceable  any  provision  hereof.  If  the  invalidity  of any  part,  provision,  representation  or
warranty of this  Agreement  shall deprive any party of the economic  benefit  intended to be conferred by
this  Agreement,  the parties shall  negotiate,  in good faith, to develop a structure the economic effect
of which is nearly as possible the same as the economic  effect of this  Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The  exhibits  to this  Agreement  are  hereby  incorporated  and made a part  hereof  and are an
integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For  purposes of this  Agreement,  except as otherwise  expressly  provided or unless the context
otherwise requires:

         (i)      the  terms  defined  in  this  Agreement  have  the  meanings  assigned  to them in this
Agreement  and  include  the plural as well as the  singular,  and the use of any gender  herein  shall be
deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in
accordance with generally accepted accounting principles;

         (iii)    references  herein to  "Articles",  "Sections",  Subsections",  "Paragraphs",  and other
subdivisions  without  reference  to  a  document  are  to  designated  Articles,  Sections,  Subsections,
Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a  Subsection  without  further  reference to a Section is a reference to
such  Subsection  as  contained in the same Section in which the  reference  appears,  and this rule shall
also apply to Paragraphs and other subdivisions;

         (v)      the words  "herein",  "hereof ",  "hereunder" and other words of similar import refer to
this Agreement as a whole and not to any particular provision;

         (vi)     the  term  "include"  or  "including"  shall  mean  without   limitation  by  reason  of
enumeration; and

         (viii)   headings of the Articles  and  Sections in this  Agreement  are for  reference  purposes
only and shall not be deemed to have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without limitation, (i) consents,
waivers and  modifications  which may hereafter be executed,  (ii) documents  received by any party at the
closing,  and (iii)  financial  statements,  certificates  and other  information  previously or hereafter
furnished,  may  be  reproduced  by  any  photographic,   photostatic,  microfilm,  micro-card,  miniature
photographic or other similar process.  The parties agree that any such  reproduction  shall be admissible
in evidence  as the  original  itself in any  judicial or  administrative  proceeding,  whether or not the
original is in existence and whether or not such  reproduction  was made by a party in the regular  course
of business,  and that any  enlargement,  facsimile or further  reproduction  of such  reproduction  shall
likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each  party  recognizes  that,  in  connection  with  this  Agreement,  it may  become  privy  to
non-public  information  regarding the financial  condition,  operations and prospects of the other party.
Each party agrees to keep all  non-public  information  regarding the other party  strictly  confidential,
and to use all such  information  solely in order to  effectuate  the purpose of the  Agreement;  provided
that each party may provide  confidential  information to its employees,  agents and affiliates who have a
need to know  such  information  in  order  to  effectuate  the  transaction.  In  addition,  confidential
information  may be  provided  to a  regulatory  authority  with  supervisory  power  over the  Purchaser,
provided such information is identified as confidential non-public information.

         The Company  agrees that the Company (i) shall comply with any  applicable  laws and  regulations
regarding  the  privacy  and  security  of  Consumer  Information  including,   but  not  limited  to  the
Gramm-Leach-Bliley  Act,  Title V,  Subtitle  A, 15 U.S.C.  § 6801 et seq.,  (ii)  shall not use  Consumer
Information in any manner  inconsistent  with any applicable  laws and  regulations  regarding the privacy
and security of Consumer  Information,  (iii) shall not disclose  Consumer  Information  to third  parties
except at the  specific  written  direction  of the  Purchaser,  (iv) shall  maintain  adequate  physical,
technical and  administrative  safeguards to protect  Consumer  Information  from  unauthorized  access as
provided by the applicable laws and  regulations,  and (v) shall  immediately  notify the Purchaser of any
actual or suspected breach of the  confidentiality of Consumer  Information that would have a material and
adverse effect on the Purchaser.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the Assignments is subject to recordation in
all  appropriate  public  offices  for real  property  records  in all the  counties  or other  comparable
jurisdictions in which any or all of the Mortgaged  Properties are situated,  and in any other appropriate
public recording office or elsewhere,  such recordation to be effected by and at the Company's  expense in
the event  recordation is either  necessary under applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment.

     The Purchaser  shall have the right,  without the consent of the Company,  to assign,  in whole or in
     part,  its interest  under this  Agreement  with respect to some or all of the  Mortgage  Loans,  and
     designate  any person to exercise  any rights of the  Purchaser  hereunder,  by executing a Purchase,
     Assignment,  Assumption and Recognition  Agreement  substantially in the form of Exhibit D hereto and
     the assignee or designee shall accede to the rights and  obligations  hereunder of the Purchaser with
     respect to such  Mortgage  Loans.  In no event  shall the  Purchaser  sell a partial  interest in any
     Mortgage Loan without the written  consent of the Company,  which  consent shall not be  unreasonably
     denied.  All  references to the Purchaser in this  Agreement  shall be deemed to include its assignee
     or designee.  The Company  shall have the right,  only with the consent of the Purchaser or otherwise
     in  accordance  with  this  Agreement,  to  assign,  in whole or in part,  its  interest  under  this
     Agreement with respect to some or all of the Mortgage Loans.


         Section 11.13     No Partnership.

         Nothing  herein  contained  shall be deemed or  construed  to  create a  co-partnership  or joint
venture  between the parties  hereto and the services of the Company  shall be rendered as an  independent
contractor and not as agent for the Purchaser.

         Section 11.14     Signature Pages/Counterparts; Successors and Assigns.

         This  Agreement  and/or any Term Sheet  shall be  executed by each party (i) in one or more fully
executed  copies,  each of which shall  constitute a fully  executed  original  Agreement,  and/or (ii) in
counterparts  having one or more original  signatures,  and all such counterparts  containing the original
signatures  of all of the parties  hereto  taken  together  shall  constitute  a fully  executed  original
Agreement  or Term  Sheet,  as  applicable,  and/or  (iii)  by  delivery  of one or more  original  signed
signature  pages  to  the  other  parties  hereto  (x) by  mail  or  courier,  and/or  (y)  by  electronic
transmission,  including  without  limitation  by  telecopier,  facsimile  or  email  of a  scanned  image
("Electronic  Transmission"),  each of which as received  shall  constitute  for all  purposes an executed
original  signature  page of such party.  The  Purchaser may deliver a copy of this  Agreement  and/or any
Term Sheet,  fully executed as provided  herein,  to each other party hereto by mail and/or courier and/or
Electronic  Transmission,  and such  copy as so  delivered  shall  constitute  a fully  executed  original
Agreement or Term Sheet,  as  applicable,  superseding  any prior form of the Agreement or Term Sheet,  as
applicable,  that differs  therefrom in any respect.  This Agreement  shall inure to the benefit of and be
binding upon the Company and the Purchaser and their respective successor and assigns.

         Section 11.15     Entire Agreement.

         The  Company  acknowledges  that no  representations,  agreements  or  promises  were made to the
Company  by the  Purchaser  or any of its  employees  other  than  those  representations,  agreements  or
promises  specifically  contained herein and in the Confirmation.  The Confirmation and this Agreement and
the  related  Term Sheet sets  forth the  entire  understanding  between  the  parties  hereto;  provided,
however,  only this  Agreement  and the related  Term Sheet shall be binding upon all  successors  of both
parties.  In the event of any  inconsistency  between the Confirmation and this Agreement,  this Agreement
and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the Closing  Date,  the Company  agrees that it will not take any action or permit
or cause any action to be taken by any of its agents or affiliates,  to personally,  by telephone or mail,
solicit the  Mortgagor  under any Mortgage  Loan to  refinance  the  Mortgage  Loan,  in whole or in part,
without the prior written consent of the Purchaser.  Notwithstanding  the foregoing,  it is understood and
agreed that (i)  promotions  undertaken  by the Company or any affiliate of the Company which are directed
to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of
the Mortgage Loans,  including,  without limitation,  mass mailing based on commercially  acquired mailing
lists,  newspaper,  radio and television  advertisements  and (ii)  responses to  unsolicited  requests or
inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not constitute  solicitation  under this
Section  11.16.  This Section  11.16 shall not be deemed to preclude the Company or any of its  affiliates
from  soliciting  any Mortgagor for any other  financial  products or services.  The Company shall use its
best efforts to prevent the sale of the name of any  Mortgagor  to any Person who is not  affiliate of the
Company.

         Section 11.17.  Closing.

         The  closing  for the  purchase  and sale of the  Mortgage  Loans shall take place on the related
Closing  Date.  The closing  shall be either:  by  telephone,  confirmed  by letter or wire as the parties
shall agree, or conducted in person, at such place as the parties shall agree.

         The closing for the Mortgage  Loans to be purchased on the related  Closing Date shall be subject
to each of the following conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall
deliver to the Purchaser a magnetic  diskette,  or transmit by modem,  a listing on a loan-level  basis of
the information contained in the related Mortgage Loan Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement shall be
materially true and correct as of the related  Closing Date and no event shall have occurred  which,  with
notice or the passage of time, would constitute a material default under this Agreement;

         (c)      the Purchaser shall have received,  or the Purchaser's  attorneys shall have received in
escrow,  all  documents  required  pursuant  to this  Agreement,  the  related  Term  Sheet and an Officer
Certificate  (on or prior to the  initial  Closing  Date  only),  all in such forms as are agreed upon and
acceptable  to the  Purchaser,  duly  executed by all  signatories  other than the  Purchaser  as required
pursuant to the terms hereof; and

         (d)      all other  terms and  conditions  of this  Agreement,  the  related  Term  Sheet and the
Confirmation shall have been materially complied with.

         Subject to the  foregoing  conditions,  the  Purchaser  shall pay to the  Company on the  related
Closing Date the Purchase Price,  plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by
wire transfer of immediately available funds to the account designated by the Company.

         Section 11.18.    [Reserved]

         Section 11.19.    Monthly Reporting with Respect to a Reconstitution.

         As long as the  Company  continues  to service  Mortgage  Loans,  the  Company  agrees  that with
respect to any Mortgage  Loan sold or  transferred  pursuant to a  Reconstitution  as described in Section
11.18 of this Agreement (a  "Reconstituted  Mortgage Loan"),  the Company,  at its expense,  shall provide
the  Purchaser  with the  information  set  forth in  Exhibit E  attached  hereto  for each  Reconstituted
Mortgage Loan in Excel or such  electronic  delimited  file format as may be mutually  agreed upon by both
the  Purchaser  and the  Company.  Such  information  shall  be  provided  monthly  for all  Reconstituted
Mortgage  Loans on the fifth  (5th)  Business  Day of each  month for the  immediately  preceding  monthly
period, and shall be transmitted to fast.data@bear.com.


         IN WITNESS  WHEREOF,  the Company and the  Purchaser  have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:

                                                   MID AMERICA BANK, FSB
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                EXHIBIT A

                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be  available  for  inspection  by the  Purchaser,  and which shall be retained by the
Company in the  Servicing  File or delivered to the  Purchaser or its designee  pursuant to Sections  2.04
and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  _______________________,  without
recourse,"  and signed via original  signature in the name of the Company by an authorized  officer,  with
all  intervening  endorsements  showing a complete  chain of title  from the  originator  to the  Company,
together with any applicable  riders.  In no event may an endorsement be a facsimile  endorsement.  If the
Mortgage Loan was acquired by the Company in a merger,  the endorsement  must be by "[Company],  successor
by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company
while doing  business  under  another  name,  the  endorsement  must be by  "[Company]  formerly  known as
[previous  name]".  Mortgage  Notes may be in the form of a lost note  affidavit  subject to the Purchaser
acceptability.

         2. The  original  Mortgage  (together  with a  standard  adjustable  rate  mortgage  rider)  with
evidence of recording  thereon,  or a copy thereof  certified by the public recording office in which such
mortgage has been recorded or, if the original  Mortgage has not been returned from the applicable  public
recording office, a true certified copy, certified by the Company.

         3. The original or certified copy,  certified by the Company,  of the Primary Mortgage  Insurance
Policy, if required.

         4.  The  original  Assignment,  from  the  Company  to  _______________________________,   or  in
accordance with the Purchaser's  instructions,  which  assignment  shall,  but for any blanks requested by
the Purchaser,  be in form and substance  acceptable  for recording.  If the Mortgage Loan was acquired or
originated by the Company while doing business  under another name,  the Assignment  must be by "[Company]
formerly  known as [previous  name]".  If the Mortgage  Loan was acquired by the Company in a merger,  the
endorsement  must be by  "[Company],  successor  by  merger  to the  [name of  predecessor]".  None of the
Assignments are blanket assignments of mortgage.

         5. The original policy of title  insurance,  including  riders and  endorsements  thereto,  or if
the policy has not yet been  issued,  a written  commitment  or interim  binder or  preliminary  report of
title issued by the title insurance or escrow company.

         6.  Originals  of all  recorded  intervening  Assignments,  or copies  thereof,  certified by the
public  recording  office in which such  Assignments  have been recorded showing a complete chain of title
from the originator to the Company,  with evidence of recording  thereon,  or a copy thereof  certified by
the public  recording  office in which such  Assignment  has been recorded or, if the original  Assignment
has not been returned from the applicable  public recording  office,  a true certified copy,  certified by
the Company.

         7.  Originals,  or  copies  thereof  certified  by the  public  recording  office  in which  such
documents  have  been  recorded,  of  each  assumption,  extension,  modification,  written  assurance  or
substitution  agreements,  if  applicable,  or if the original of such document has not been returned from
the applicable public recording office, a true certified copy, certified by the Company.

         8. If the Mortgage  Note or Mortgage or any other  material  document or  instrument  relating to
the Mortgage  Loan has been signed by a person on behalf of the  Mortgagor,  the original or copy of power
of attorney or other  instrument that  authorized and empowered such person to sign bearing  evidence that
such  instrument has been recorded,  if so required in the  appropriate  jurisdiction  where the Mortgaged
Property is located,  or a copy thereof  certified by the public recording office in which such instrument
has been  recorded  or, if the  original  instrument  has not been  returned  from the  applicable  public
recording office, a true certified copy, certified by the Company.

         9.  Reserved.

         10. Mortgage Loan closing  statement (Form HUD-1) and any other  truth-in-lending  or real estate
settlement procedure forms required by law.

         11.  Residential loan application.

         12.  Uniform   underwriter  and  transmittal   summary  (Fannie  Mae  Form  1008)  or  reasonable
equivalent.

         13.  Credit report on the mortgagor.

         14.  Business credit report, if applicable.

         15.  Residential appraisal report and attachments thereto.

         16.  The original of any guarantee executed in connection with the Mortgage Note.

         17.  Verification of employment and income except for Mortgage Loans  originated  under a limited
documentation program, all in accordance with Company's underwriting guidelines.

         18.  Verification  of  acceptable  evidence of source and amount of down  payment,  in accordance
with the Company's underwriting guidelines.

         19.  Photograph of the Mortgaged Property (may be part of appraisal).

         20.  Survey of the Mortgaged Property, if any.

         21.  Sales contract, if applicable.

         22. If available,  termite report,  structural  engineer's  report,  water portability and septic
certification.

         23. Any original  security  agreement,  chattel  mortgage or  equivalent  executed in  connection
with the Mortgage.

         24.  Name affidavit, if applicable.

         Notwithstanding  anything to the contrary  herein,  the Company may provide one  certificate  for
all of the Mortgage Loans indicating that the documents were delivered for recording.




--------------------------------------------------------------------------------




                                                EXHIBIT B

                                    CUSTODIAL ACCOUNT LETTER AGREEMENT

                                           ______________, 2005

To:      [_______________________]
         (the "Depository")

         As  "Company"   under  the   Purchase,   Warranties   and  Servicing   Agreement,   dated  as  of
[_____________________]  1, 200[_] (the "Agreement"),  we hereby authorize and request you to establish an
account,  as a  Custodial  Account  pursuant  to  Section  4.04  of the  Agreement,  to be  designated  as
"[______________________________________],  in trust for the [Purchaser],  Owner of Mortgage  Loans".  All
deposits in the account  shall be subject to  withdrawal  therefrom by order  signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

                                                              [__________________________]

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________



         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established  under Account Number  [__________],  at the office of the  depository  indicated  above,  and
agrees to honor  withdrawals on such account as provided above.  The full amount  deposited at any time in
the account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through
the Bank  Insurance  Fund or the Savings  Association  Insurance  Fund or will be  invested  in  Permitted
Investments as defined in the Agreement.

                                                             [___________________________]

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________




--------------------------------------------------------------------------------




                                                EXHIBIT C

                                     ESCROW ACCOUNT LETTER AGREEMENT
                                           _____________, 2005

To:      [_______________________]
         (the "Depository")

         As  "Company"   under  the   Purchase   Warranties   and   Servicing   Agreement,   dated  as  of
[____________________]1,  200[_] (the  "Agreement"),  we hereby  authorize and request you to establish an
account,  as  an  Escrow  Account  pursuant  to  Section  4.06  of  the  Agreement,  to be  designated  as
"[__________________________],  in  trust  for the  [Purchaser],  Owner of  Mortgage  Loans,  and  various
Mortgagors."  All  deposits in the account  shall be subject to  withdrawal  therefrom  by order signed by
the  Company.  This letter is  submitted to you in  duplicate.  Please  execute and return one original to
us.

                                            [_____________________]

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established under Account Number __________,  at the office of the depository  indicated above, and agrees
to honor  withdrawals  on such  account as provided  above.  The full amount  deposited at any time in the
account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through the
Bank  Insurance  Fund  or the  Savings  Association  Insurance  Fund  or will  be  invested  in  Permitted
Investments as defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________




--------------------------------------------------------------------------------




                                                EXHIBIT D

                    FORM OF PURCHASE, ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement")
made as of  __________, 200__, among EMC Mortgage Corporation ( "Assignor"), ___________________ (
"Assignee"), and Mid America Bank, fsb ( "Company").


         In  consideration  of the mutual  promises  contained  herein the parties  hereto  agree that the
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  now  serviced by Company for  Assignor and its  successors  and assigns  pursuant to the
Purchase,  Warranties and Servicing Agreement, dated as of _________,  200__, between Assignor and Company
(the "Purchase  Agreement")  shall be subject to the terms of this PAAR Agreement.  Capitalized terms used
herein but not defined shall have the meanings ascribed to them in the Purchase Agreement.

                                   Purchase, Assignment and Assumption

         1.       Assignor  hereby grants,  transfers and assigns to Assignee all of the right,  title and
interest of Assignor in the Assigned  Loans and, as they relate to the Assigned  Loans,  all of its right,
title and interest in, to and under the Purchase Agreement.

         2.       Simultaneously  with the  execution  hereof,  (i)  Assignee  shall pay to  Assignor  the
"Funding  Amount" as set forth in that  certain  letter  agreement,  dated as of _________  ____,  between
Assignee and Assignor (the  "Confirmation")  and (ii)  Assignor,  at its expense,  shall have caused to be
delivered to Assignee or its  designee  the Mortgage  File for each  Assigned  Loan in  Assignor's  or its
custodian's  possession,  as set forth in the Purchase  Agreement,  along with, for each Assigned Loan, an
endorsement of the Mortgage Note from the Company,  in blank,  and an assignment of mortgage in recordable
form from the Company,  in blank.  Assignee  shall pay the Funding  Amount by wire transfer of immediately
available  funds to the account  specified  by  Assignor.  Assignee  shall be  entitled  to all  scheduled
payments  due on the  Assigned  Loans  after  ___________,  200__ and all  unscheduled  payments  or other
proceeds or other recoveries on the Assigned Loans received on and after _____________, 200__.

                                Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,
which  agreement  is in full force and effect as of the date hereof and the  provisions  of which have not
been waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

         (b)      Assignor  is the lawful  owner of the  Assigned  Loans with full right to  transfer  the
Assigned Loans and any and all of its interests,  rights and obligations  under the Purchase  Agreement as
they relate to the Assigned Loans, free and clear from any and all claims and  encumbrances;  and upon the
transfer of the  Assigned  Loans to Assignee as  contemplated  herein,  Assignee  shall have good title to
each and every  Assigned  Loan, as well as any and all of  Assignee's  interests,  rights and  obligations
under the Purchase  Agreement as they relate to the Assigned  Loans,  free and clear of any and all liens,
claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with
respect to the Assigned Loans or the Purchase Agreement;

         (d)      Assignor has no knowledge of, and has not received  notice of, any waivers under, or any
modification of, any Assigned Loan;

         (e)      Assignor is duly organized,  validly existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and sell
the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its
obligations under this PAAR Agreement, and to consummate the transactions set forth herein.  The
consummation of the transactions contemplated by this PAAR Agreement is in the ordinary course of
Assignor's business and will not conflict with, or result in a breach of, any of the terms, conditions
or provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or
instrument to which Assignor is now a party or by which it is bound, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Assignor or its property is subject.  The
execution, delivery and performance by Assignor of this PAAR Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee and Company, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         (g)     No consent,  approval, order or authorization of, or declaration,  filing or registration
with,  any  governmental  entity is required to be  obtained  or made by Assignor in  connection  with the
execution,  delivery or performance by Assignor of this PAAR Agreement,  or the  consummation by it of the
transactions contemplated hereby; and

         (h)      Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,
sold or otherwise  disposed of the Assigned Loans or any interest in the Assigned  Loans, or solicited any
offer to buy or accept a transfer,  pledge or other  disposition of the Assigned Loans, or any interest in
the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned  Loans,  or any
interest in the Assigned Loans with any Person in any manner,  or made any general  solicitation  by means
of general  advertising  or in any other  manner,  or taken any other  action  which  would  constitute  a
distribution  of the  Assigned  Loans under the  Securities  Act of 1933,  as amended  (the "1933 Act") or
which would  render the  disposition  of the  Assigned  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto.

         4.       Assignee  warrants and  represents  to, and covenants  with,  Assignor and Company as of
the date hereof:

         (a)      Assignee is duly  organized,  validly  existing and in good  standing  under the laws of
the  jurisdiction  of its  organization  and has all  requisite  power and  authority to acquire,  own and
purchase the Assigned Loans;

         (b)      Assignee has full  corporate  power and  authority  to execute,  deliver and perform its
obligations  under  this  PAAR  Agreement,  and to  consummate  the  transactions  set forth  herein.  The
consummation  of the  transactions  contemplated  by this  PAAR  Agreement  is in the  ordinary  course of
Assignee's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions
or provisions  of Assignee's  charter or by-laws or any legal  restriction,  or any material  agreement or
instrument  to which  Assignee is now a party or by which it is bound,  or result in the  violation of any
law,  rule,  regulation,  order,  judgment  or decree to which  Assignee or its  property is subject.  The
execution,  delivery and performance by Assignee of this PAAR Agreement and the  consummation by it of the
transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of
Assignee.  This PAAR  Agreement  has been duly  executed  and  delivered  by  Assignee  and,  upon the due
authorization,  execution  and  delivery by Assignor and Company,  will  constitute  the valid and legally
binding  obligation  of Assignee  enforceable  against  Assignee in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         (c)      No consent, approval, order or authorization of, or declaration,  filing or registration
with,  any  governmental  entity is required to be  obtained  or made by Assignee in  connection  with the
execution,  delivery or performance by Assignee of this PAAR Agreement,  or the  consummation by it of the
transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and
conditions of the Purchase Agreement with respect to the Assigned Loans, and from and after the date
hereof, Assignee assumes for the benefit of each of Assignor and Company all of Assignor's obligations
as "Purchaser" thereunder but solely with respect to such Assigned Loans.

5.                Company warrants and represents to, and covenant with, Assignor and Assignee as of the
date hereof:


         (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement,
which agreement is in full force and effect as of the date hereof and the provisions of which have not
been waived, amended or modified in any respect, nor has any notice of termination been given thereunder;


         (b)      Company is duly organized,  validly  existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Assigned
Loans and otherwise to perform its obligations under the Purchase Agreement;

         (f)      Company has full  corporate  power and  authority  to  execute,  deliver and perform its
obligations  under  this  PAAR  Agreement,  and to  consummate  the  transactions  set forth  herein.  The
consummation  of the  transactions  contemplated  by this  PAAR  Agreement  is in the  ordinary  course of
Company's  business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Company's  charter or by-laws  or any legal  restriction,  or any  material  agreement  or
instrument  to which  Company is now a party or by which it is bound,  or result in the  violation  of any
law,  rule,  regulation,  order,  judgment or decree to which  Company or its  property  is  subject.  The
execution,  delivery and  performance by Company of this PAAR Agreement and the  consummation by it of the
transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of
Company.  This PAAR  Agreement  has been  duly  executed  and  delivered  by  Company,  and,  upon the due
authorization,  execution and delivery by Assignor and  Assignee,  will  constitute  the valid and legally
binding  obligation  of  Company,  enforceable  against  Company in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         (g)      No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
registration  with,  any  governmental  entity is required to be obtained or made by Company in connection
with the execution,  delivery or performance by Company of this PAAR Agreement,  or the consummation by it
of the transactions contemplated hereby;

         (h)      No event has  occurred  from the Closing  Date to the date hereof which would render the
representations  and  warranties  as to the related  Assigned  Loans made by Company in Sections  3.01 and
3.02 of the Purchase Agreement to be untrue in any material respect; and

         (i)      Neither  this  PAAR  Agreement  nor  any  certification,   statement,  report  or  other
agreement,  document  or  instrument  furnished  or to be  furnished  by  Company  pursuant  to this  PAAR
Agreement  contains  or will  contain any  materially  untrue  statement  of fact or omits or will omit to
state a fact necessary to make the statements contained therein not misleading.

\
                                             Recognition of Assignee

         6.       From and  after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the
Assigned Loans and will service the Assigned Loans in accordance  with the Purchase  Agreement.  It is the
intention of Assignor,  Company and Assignee  that this PAAR  Agreement  shall be binding upon and for the
benefit of the  respective  successors  and assigns of the parties  hereto.  Neither  Company nor Assignor
shall amend or agree to amend,  modify,  waiver,  or otherwise alter any of the terms or provisions of the
Purchase Agreement which amendment,  modification,  waiver or other alteration would in any way affect the
Assigned Loans without the prior written consent of Assignee.

                                              Miscellaneous


         7.       All demands, notices and communications related to the Assigned Loans, the Purchase
Agreement and this PAAR Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered at or mailed by registered mail, postage prepaid, as follows:


         (a)      In the case of Company,

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  and with respect to notices relating to servicing matters:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964

         (b)  In the case of Assignor,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

         (c)      In the case of Assignee,


                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Raylene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Steve Trombetta
                  Telecopier No.:  (212) 272-[___]

     8.           Each party will pay any commissions it has incurred and the fees of its attorneys in
     connection with the negotiations for, documenting of and closing of the transactions contemplated
     by this PAAR Agreement.


         9.       This PAAR Agreement  shall be construed in accordance  with the laws of the State of New
York,  without  regard to conflicts of law  principles,  and the  obligations,  rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         11.      This PAAR  Agreement  shall  inure to the benefit of the  successors  and assigns of the
parties  hereto.  Any entity  into which  Assignor,  Assignee  or  Company  may be merged or  consolidated
shall,  without  the  requirement  for any  further  writing,  be deemed  Assignor,  Assignee  or Company,
respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned  Loans,  the assignment
of the  Purchase  Agreement  to the  extent  of the  Assigned  Loans  by  Assignor  to  Assignee  and  the
termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously in any number of counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of
the Purchase Agreement with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.  In the event that any provision of this PAAR Agreement conflicts with any provision of the
Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall control.


                                            [Modification of Purchase Agreement

         16.     Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The  primary  guarantee  insurance  policy  of  the  Supplemental  PMI
         Insurer  attached  hereto as Exhibit [_], or any successor  Supplemental  PMI Policy given to the
         Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance  Policy,  the Supplemental
         PMI  Policy,  any title  policy,  any  hazard  insurance  policy or any  other  insurance  policy
         covering a Mortgage Loan or other related Mortgaged  Property,  including any amounts required to
         be deposited in the Custodial  Account  pursuant to Section 4.04, to the extent such proceeds are
         not to be applied to the  restoration  of the  related  Mortgaged  Property  or  released  to the
         Mortgagor in accordance with Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its activities as servicer,  the Company agrees to prepare and present,  on
behalf  of  itself  and the  Purchaser,  claims  to the  Supplemental  PMI  Insurer  with  respect  to the
Supplemental  PMI  Policy  and,  in this  regard,  to take  such  action as shall be  necessary  to permit
recovery under any  Supplemental  PMI Policy  respecting a defaulted  Mortgage  Loan.  Pursuant to Section
4.04,  any amounts  collected by the Company under any  Supplemental  PMI Policy shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 4.05.

         In accordance with the  Supplemental  PMI Policy,  the Company shall provide to the  Supplemental
PMI Insurer any required information regarding the Mortgage Loans.

         The Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via computer
tape, or other mutually  acceptable  format,  the unpaid principal balance,  insurer  certificate  number,
lender loan number,  and premium due the  Supplemental  PMI Insurer for each  Mortgage Loan covered by the
Supplemental PMI Policy.  In addition, the Company agrees to forward to the      Purchaser     and     the
[Securities  Administrator]  any statements or other reports given by the  Supplemental PMI Insurer to the
Servicer in connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 9.01 is amended to read as follows:

         "Company  ceases to be  approved  by either  Fannie  Mae or FHLMC as a  mortgage  loan  seller or
servicer for more than thirty days,  or the Company  fails to meet the servicer  eligibility  requirements
of the Supplemental PMI Insurer; or"]



         IN WITNESS  WHEREOF,  the parties hereto have executed this PAAR Agreement as of the day and year
first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              _________________________________
                                                              Assignee

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              MID AMERICA BANK, FSB
                                                              Company

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________




--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                          ASSIGNED LOAN SCHEDULE




--------------------------------------------------------------------------------




                                               ATTACHMENT 2

                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT




--------------------------------------------------------------------------------




                                                EXHIBIT E

                                          FORM OF TRIAL BALANCE




--------------------------------------------------------------------------------




                                                EXHIBIT G

                               REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing Agreement (the "Agreement")  between the Company and the
Purchaser,  the  undersigned  hereby  certifies  that he or she is an  officer of the  Company  requesting
release of the documents for the reason specified below.  The undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above  captioned  Mortgage  Loan was paid in full or that the Company
has been notified that payment in full has been or will be escrowed.  The Company  hereby  certifies  that
all  amounts  with  respect  to this loan  which are  required  under the  Agreement  have been or will be
deposited in the Custodial Account as required.

_____    The above captioned  Mortgage Loan is being  repurchased  pursuant to the terms of the Agreement.
The Company  hereby  certifies  that the  repurchase  price has been credited to the Custodial  Account as
required under the Agreement.

_____    The above captioned  Mortgage Loan is being placed in foreclosure and the original  documents are
required to proceed with the  foreclosure  action.  The Company  hereby  certifies that the documents will
be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All  capitalized  terms  used  herein and not  defined  shall have the  meanings  assigned  to them in the
Agreement.



         Based on this  certification  and the indemnities  provided for in the Agreement,  please release
to the Company all original Mortgage Loan Documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title

Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         The Purchaser hereby  acknowledges that all original documents  previously  released on the above
captioned Mortgage Loan have been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




--------------------------------------------------------------------------------




                                                EXHIBIT H

                                    COMPANY'S UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                                                EXHIBIT I


                                                TERM SHEET

         This TERM SHEET (the "Term Sheet") dated  _____________,  between Mid America Bank, fsb,  located
at 2650  Warrenville  Road,  Suite 500,  Downers Grove,  Illinois  60515 (the  "Company") and EMC Mortgage
Corporation,  a Delaware  corporation,  located at Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite 200,
Irving,  Texas 75038 (the  "Purchaser")  is made  pursuant  to the terms and  conditions  of that  certain
Purchase,  Warranties and Servicing Agreement,  as amended (the "Agreement") dated as of February 1, 2006,
between the Company and the  Purchaser,  the provisions of which are  incorporated  herein as if set forth
in full  herein,  as such terms and  conditions  may be modified or  supplemented  hereby.  All  initially
capitalized  terms used herein unless  otherwise  defined shall have the meanings  ascribed thereto in the
Agreement.

         The Purchaser  hereby  purchases  from the Company and the Company hereby sells to the Purchaser,
all of the  Company's  right,  title and  interest in and to the  Mortgage  Loans on a servicing  retained
basis  described  on the  Mortgage  Loan  Schedule  annexed  hereto  as  Schedule  I,  pursuant  to and in
accordance  with the terms and  conditions  set forth in the  Agreement,  as same may be  supplemented  or
modified  hereby.  Hereinafter,  the  Company  shall  service  the  Mortgage  Loans for the benefit of the
Purchaser and all subsequent  transferees  of the Mortgage  Loans  pursuant to and in accordance  with the
terms and conditions set forth in the Agreement.

1.       Definitions

         For purposes of the Mortgage  Loans to be sold pursuant to this Term Sheet,  the following  terms
shall have the following meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Mortgage Loan:

Purchase Price Percentage:

Servicing Fee Rate:
Additional Closing Conditions:

In addition to the conditions  specified in the  Agreement,  the obligation of each of the Company and the
Purchaser is subject to the  fulfillment,  on or prior to the  applicable  Closing  Date, of the following
additional conditions:   [None].

Additional Loan Documents:

In addition to the contents of the Mortgage  File  specified in the  Agreement,  the  following  documents
shall be delivered with respect to the Mortgage Loans:   [None].

[Additional] [Modification] of Representations and Warranties:

     [In addition to the representations and warranties set forth in the Agreement, as of the date
     hereof, the Company makes the following additional representations and warranties with respect to
     the Mortgage Loans:  [None].  [Notwithstanding anything to the contrary set forth in the Agreement,
     with respect to each Mortgage Loan to be sold on the Closing Date, the representation and warranty
     set forth in Section ______ of the Agreement shall be modified to read as follows:]


         Except as modified herein, the Agreement shall remain in full force and effect as of the date
hereof.

                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by
their respective duly authorized officers as of the date first above written.


                                                              MID AMERICA BANK, FSB

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________



                                                              EMC MORTGAGE CORPORATION


                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________





--------------------------------------------------------------------------------





                                                SCHEDULE I

                                          MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------




                                           AMENDMENT NUMBER ONE
                                                  to the

                               PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                       Dated as of February 1, 2006

                                                 between

                                        EMC MORTGAGE CORPORATION,
                                               as Purchaser

                                                   and

                                          MID AMERICA BANK, FSB,
                                                as Company

         This AMENDMENT  NUMBER ONE (this  "Amendment") is made and entered into this 1st day of February,
2006, by and between EMC Mortgage  Corporation,  a Delaware  corporation,  as purchaser (the  "Purchaser")
and Mid America Bank,  fsb, as company (the  "Company") in connection  with the Purchase,  Warranties  and
Servicing   Agreement,   dated  as  of  February  1,  2006,  between  the  above  mentioned  parties  (the
"Agreement"). This Amendment is made pursuant to Section 11.02 of the Agreement.

                                                 RECITALS

         WHEREAS, the parties hereto have entered into the Agreement;

         WHEREAS,  the  Agreement  provides  that the parties  thereto may enter into an  amendment to the
Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms used herein and not defined  herein shall have the meanings  assigned
to such terms in the Agreement.

         2.       Article I of the Agreement is hereby  amended  effective as of the date hereof by adding
the following definitions to Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.

         Delinquency Recognition Policies: The delinquency recognition policies set forth in Exhibit Q.

         Depositor:  The  depositor,  as such term is  defined  in  Regulation  AB,  with  respect  to any
Pass-Through Transfer.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master  Servicer:  With respect to any  Pass-Through  Transfer,  the "master  servicer,"  if any,
identified in the related transaction documents.

         Prepayment  Charge:  Any  prepayment  premium,  penalty  or  charge  payable  by a  Mortgagor  in
connection  with any  Principal  Prepayment  on a  Mortgage  Loan  pursuant  to the  terms of the  related
Mortgage Note.

         Qualified  Correspondent:  Any Person from which the Company purchased  Mortgage Loans,  provided
that the following  conditions  are  satisfied:  (i) such Mortgage  Loans were  originated  pursuant to an
agreement  between  the  Company and such Person  that  contemplated  that such  Person  would  underwrite
mortgage  loans from time to time, for sale to the Company,  in accordance  with  underwriting  guidelines
designated by the Company  ("Designated  Guidelines")  or guidelines that do not vary materially from such
Designated  Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described in clause (i)
above  and were  acquired  by the  Company  within  180  days  after  origination;  (iii)  either  (x) the
Designated  Guidelines  were,  at the time such  Mortgage  Loans were  originated,  used by the Company in
origination  of mortgage  loans of the same type as the Mortgage  Loans for the  Company's  own account or
(y) the Designated  Guidelines were, at the time such Mortgage Loans were underwritten,  designated by the
Company on a  consistent  basis for use by lenders in  originating  mortgage  loans to be purchased by the
Company;  and (iv) the Company  employed,  at the time such  Mortgage  Loans were acquired by the Company,
pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other  things,
review of a sample of mortgage  loans  purchased  during a  particular  time period or through  particular
channels)  designed to ensure that Persons from which it purchased  mortgage  loans  properly  applied the
underwriting criteria designated by the Company.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as amended from time to time, and subject to such  clarification and  interpretation
as have been provided by the Commission in the adopting release (Asset-Backed  Securities,  Securities Act
Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the staff of the Commission,  or as
may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Servicing  Criteria:  As of any date of  determination,  the  "servicing  criteria"  set forth in
Item 1122(d) of Regulation AB, or any amendments  thereto,  a summary of the  requirements  of which as of
the date hereof is attached  hereto as Exhibit M for  convenience  of  reference  only.  In the event of a
conflict or  inconsistency  between the terms of Exhibit M and the text of Item 1122(d) of Regulation  AB,
the text of Item 1122(d) of Regulation AB shall control (or those Servicing  Criteria  otherwise  mutually
agreed  to by the  Purchaser,  the  Company  and any  Person  that will be  responsible  for  signing  any
certification  required under the  Sarbanes-Oxley  Act of 2002 with respect to a Pass-Through  Transfer in
response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit M).

         Static  Pool  Information:  Static pool  information  as  described  in Item  1105(a)(1)-(3)  and
1105(c) of Regulation AB.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of  Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Third-Party  Originator:  Each  Person,  other than a Qualified  Correspondent,  that  originated
Mortgage Loans acquired by the Company.

         3.       Article  I of the  Agreement  is  hereby  amended  effective  as of the date  hereof  by
deleting  in its  entirety  the  definition  of  Subservicer  in Section  1.01 and  replacing  it with the
following:

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Company  or  any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Company under this  Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         4.       Article  I of the  Agreement  is  hereby  amended  effective  as of the date  hereof  by
deleting in its entirety the  definition  of Principal  Prepayment  in Section 1.01 and  replacing it with
the following:

Principal  Prepayment:  Any payment or other  recovery  of  principal  on a Mortgage  Loan full or partial
which is received in advance of its scheduled Due Date,  including any Prepayment  Charge and which is not
accompanied  by an amount of  interest  representing  scheduled  interest  due on any date or dates in any
month or months subsequent to the month of prepayment.

         5.       Article  III of the  Agreement  is hereby  amended  effective  as of the date  hereof by
revising Section 3.01(n) as follows (new text underlined):

         (n)      Company has  delivered to the  Purchaser  financial  statements  of its parent,  for its
last two  complete  fiscal  years as  requested.  All  such  financial  information  fairly  presents  the
pertinent  results of operations  and financial  position for the period  identified and has been prepared
in  accordance  with GAAP  throughout  the  periods  involved,  except as set forth in the notes  thereto.
There has been no  change in the  servicing  policies  and  procedures,  business,  operations,  financial
condition,  properties  or assets of the Company  since the date of the  Company's  financial  information
that would have a material adverse effect on its ability to perform its obligations under this Agreement;

         6.       Article  III of the  Agreement  is hereby  amended  effective  as of the date  hereof by
adding the following new Section 3.01(p):

         (p)      As of the  date  of  each  Pass-Through  Transfer,  and  except  as has  been  otherwise
disclosed to the Purchaser,  any Master  Servicer and any Depositor:  (1) no default or servicing  related
performance  trigger has occurred as to any other  securitization  due to any act or failure to act of the
Company;  (2) no material  noncompliance with applicable servicing criteria as to any other securitization
has  occurred,  been  disclosed or reported by the  Company;  (3) the Company has not been  terminated  as
servicer  in a  residential  mortgage  loan  securitization,  either  due  to a  servicing  default  or to
application  of a  servicing  performance  test or  trigger;  (4) no  material  changes  to the  Company's
servicing  policies and procedures for similar loans has occurred in the preceding three years;  (5) there
are no aspects of the  Company's  financial  condition  that could have a material  adverse  impact on the
performance by the Company of its obligations  hereunder;  (6) there are no legal proceedings  pending, or
known to be  contemplated  by  governmental  authorities,  against the  Company  that could be material to
investors in the  securities  issued in such  Pass-Through  Transfer;  and (7) there are no  affiliations,
relationships  or  transactions  relating to the Company of a type that are  described  under Item 1119 of
Regulation AB.

         7.       Article  III of the  Agreement  is hereby  amended  effective  as of the date  hereof by
adding the following new Section 3.02(iii):

         With respect to each Mortgage Loan,  information  regarding the borrower  credit files related to
such Mortgage Loan has been furnished to credit  reporting  agencies in compliance  with the provisions of
the Fair Credit Reporting Act and the applicable implementing regulations.

         8.       Article  IV of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding this sentence after the first sentence of Section 4.01:

         In addition,  the Company shall furnish  information  regarding the borrower credit files related
to such Mortgage Loan to credit  reporting  agencies in compliance  with the provisions of the Fair Credit
Reporting Act and the applicable implementing regulations.

         9.       Article  IV of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
deleting in its entirety the last paragraph of Section 4.02 and replacing it with the following:

         The Company shall not waive any Prepayment Charge unless:  (i) the  enforceability  thereof shall
have been limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to
creditors'  rights  generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has
been  accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver is
standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a reasonably
foreseeable  default and would,  in the  reasonable  judgment of the Company,  maximize  recovery of total
proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage  Loan.  If a
Prepayment  Charge is  waived,  but does not meet the  standards  described  above,  then the  Company  is
required to pay the amount of such waived  Prepayment  Charge by remitting such amount to the Purchaser by
the Remittance Date.

         10.      Article  IV of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
revising the first paragraph of Section 4.03 by adding the following after the first sentence:

         In determining  the  delinquency  status of any Mortgage  Loan, the Company will use  Delinquency
Recognition  Policies to be provided by EMC or as described to and  approved by the  Purchaser,  and shall
revise these policies as reasonably requested by the Purchaser from time to time.

         11.      Article  V of the  Agreement  is  hereby  amended  effective  as of the date  hereof  by
deleting Section 5.02 in its entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall  furnish to Purchaser an  individual  loan  accounting  report,  as of the last
Business  Day of each month,  in the  Company's  assigned  loan number  order to  document  Mortgage  Loan
payment  activity on an individual  Mortgage  Loan basis.  With respect to each month,  the  corresponding
individual  loan  accounting  report shall be received by the  Purchaser no later than the fifth  Business
Day of the following  month on a disk or tape or other  computer-readable  format in such format as may be
mutually  agreed upon by both  Purchaser  and  Company,  and no later than the fifth  Business  Day of the
following month in hard copy, and shall contain the following:

         (i)      with  respect  to each  Mortgage  Loan and each  Monthly  Payment,  the  amount  of such
remittance allocable to principal (including a separate breakdown of any Principal  Prepayment,  including
the date of such  prepayment,  and any prepayment  penalties or premiums,  along with a detailed report of
interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with  respect  to each  Mortgage  Loan and each  Monthly  Payment,  the  amount  of such
remittance allocable to interest;

         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by
the Company during the prior distribution period;

         (iv)     the Stated  Principal  Balance of each Mortgage Loan and the aggregate  Stated Principal
Balance  of all  Mortgage  Loans as of the first day of the  distribution  period  and the last day of the
distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with respect to each  Mortgage  Loan,  the aggregate  amount of any Insurance  Proceeds,
Condemnation  Proceeds,  Liquidation  Proceeds  and REO  Disposition  Proceeds  received  during the prior
distribution period;

         (vii)    with respect to each Mortgage  Loan, the amount of any  Prepayment  Interest  Shortfalls
paid by the Company in accordance with Section 4.04(viii) during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the  number of  Mortgage  Loans as of the first day of the  distribution  period and the
last day of the distribution period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan
(a) delinquent as grouped in the following  intervals  through final liquidation of such Mortgage Loan: 30
to 59 days, 60 to 89 days,  90 days or more;  (b) as to which  foreclosure  has  commenced;  and (c) as to
which REO Property has been acquired;

         (xi)     with  respect to each  Mortgage  Loan,  the amount and  severity  of any  realized  loss
following liquidation of such Mortgage Loan;

         (xii)    with respect to each Mortgage  Loan,  and in the aggregate for all Mortgage  Loans,  the
amount of any Monthly Advances made by the Company during the prior distribution period;

         (xiii)   with respect to each  Mortgage  Loan, a description  of any  Servicing  Advances made by
the Company with respect to such Mortgage Loan  including  the amount,  terms and general  purpose of such
Servicing  Advances,  and the  aggregate  amount of Servicing  Advances for all Mortgage  Loans during the
prior distribution period;

         (xiv)    with respect to each Mortgage  Loan, a description of any  Nonrecoverable  Advances made
by the Company with respect to such  Mortgage  Loan  including  the amount,  terms and general  purpose of
such Nonrecoverable  Advances, and the aggregate amount of Nonrecoverable  Advances for all Mortgage Loans
during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description  of any Monthly  Advances,  Servicing
Advances and Nonrecoverable  Advances  reimbursed to the Company with respect to such Mortgage Loan during
the prior  distribution  period pursuant to Section 4.05, and the source of funds for such  reimbursement,
and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and  Nonrecoverable  Advances
reimbursed  to the  Company  for all  Mortgage  Loans  during the prior  distribution  period  pursuant to
Section 4.05;

         (xvi)    with  respect  to any  Mortgage  Loan,  a  description  of any  material  modifications,
extensions  or waivers to the terms,  fees,  penalties or payments of such  Mortgage Loan during the prior
distribution period or that have cumulatively become material over time;

         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in
Section 3.01 or Section 3.02 herein or of any other  breach of a covenant or  condition  contained  herein
and the status of any resolution of such breach;

         (xviii)  with respect to each  Mortgage  Loan,  the Stated  Principal  Balance of any  substitute
Mortgage  Loan  provided by the Company and the Stated  Principal  Balance of any  Mortgage  Loan that has
been replaced by a substitute Mortgage Loan in accordance with Section 3.03 herein; and

         (xix)    with respect to each Mortgage  Loan, the Stated  Principal  Balance of any Mortgage Loan
that has been repurchased by the Company in accordance with Section 3.03 herein.

         In  addition,  the  Company  shall  provide  to the  Purchaser  such other  information  known or
available  to the Company  that is necessary  in order to provide the  distribution  and pool  performance
information  as required  under Item 1121 of Regulation AB, as amended from time to time, as determined by
the  Purchaser in its sole  discretion.  The Company shall also provide a monthly  report,  in the form of
Exhibit E hereto,  or such other form as is mutually  acceptable  to the Company,  the  Purchaser  and any
Master  Servicer,  Exhibit F with  respect to  defaulted  mortgage  loans and  Exhibit P, with  respect to
realized losses and gains, with each such report.

         The Company shall prepare and file any and all information  statements or other filings  required
to be delivered to any governmental  taxing authority or to Purchaser  pursuant to any applicable law with
respect to the Mortgage Loans and the transactions  contemplated  hereby.  In addition,  the Company shall
provide  Purchaser  with such  information  concerning the Mortgage Loans as is necessary for Purchaser to
prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In  addition,  not more than ninety (90) days after the end of each  calendar  year,  the Company
shall  furnish  to each  Person  who was a  Purchaser  at any time  during  such  calendar  year an annual
statement in accordance  with the  requirements  of applicable  federal income tax law as to the aggregate
of remittances for the applicable portion of such year.

         12.      Article  VI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
deleting Section 6.04 in its entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The  Company  will  deliver to the  Purchaser  and any Master  Servicer,  not later than
March 1 of each calendar  year  beginning in 2007,  an officers'  certificate  acceptable to the Purchaser
(an "Annual  Statement of Compliance")  stating,  as to each signatory  thereof,  that (i) a review of the
activities of the Company during the preceding  calendar year and of  performance  under this Agreement or
other applicable  servicing agreement has been made under such officers'  supervision and (ii) to the best
of such  officers'  knowledge,  based on such review,  the Company has  fulfilled  all of its  obligations
under this Agreement or other  applicable  servicing  agreement in all material  respects  throughout such
year, or, if there has been a failure to fulfill any such obligation in any material  respect,  specifying
each such  failure  known to such  officer  and the  nature and status of cure  provisions  thereof.  Such
Annual  Statement  of  Compliance  shall  contain no  restrictions  or  limitations  on its use that would
prohibit the  Purchaser,  the  Depositor  or any Master  Servicer to comply with the  Securities  Act, the
Exchange Act and the rules and  regulations of the Commission  thereunder,  and its filing under such laws
and  regulations.  Copies of such  statement  shall be  provided  by the  Company  to the  Purchaser  upon
request and by the Purchaser to any Person  identified as a prospective  purchaser of the Mortgage  Loans.
In the event that the Company has delegated any  servicing  responsibilities  with respect to the Mortgage
Loans to a  Subservicer,  the Company shall deliver an Annual  Statement of Compliance of the  Subservicer
as described above as to each Subservicer as and when required with respect to the Company.

         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer,  by
March 1 of each  calendar  year  beginning in 2007, an officer of the Company shall execute and deliver an
officer's  certificate (an "Annual  Certification") to the Purchaser,  any Master Servicer and any related
Depositor for the benefit of each such entity and such  entity's  affiliates  and the officers,  directors
and agents of any such entity and such  entity's  affiliates,  in the form  attached  hereto as Exhibit L.
In the event that the Company has delegated any  servicing  responsibilities  with respect to the Mortgage
Loans to a  Subservicer,  the  Company  shall  deliver  an  Annual  Certification  of the  Subservicer  as
described above as to each Subservicer as and when required with respect to the Company.

         (c)      If the Company  cannot  deliver the related  Annual  Statement of Compliance  and Annual
Certification by March 1st of such year, the Purchaser,  at its sole option,  may permit a cure period for
the Company to deliver  such Annual  Statement of  Compliance  and Annual  Certification,  but in no event
later than March 15th of such year.

         (d)      Failure  of the  Company  to timely  comply  with this  Section  6.04 shall be deemed an
Event of Default,  automatically,  without notice and without any cure period,  unless otherwise agreed to
by the  Purchaser  as set forth in  6.04(c),  and  Purchaser  may,  in  addition  to  whatever  rights the
Purchaser may have under Sections 3.03 and 8.01 and at law or equity or to damages,  including  injunctive
relief and  specific  performance,  terminate  all the rights and  obligations  of the Company  under this
Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating the Company for
the same,  as provided in Section  9.01.  Such  termination  shall be  considered  with cause  pursuant to
Section 10.01 of this  Agreement.  This paragraph  shall  supercede any other  provision in this Agreement
or any other agreement to the contrary.

         13.      Article  VI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
deleting Section 6.05 in its entirety and replacing it with the following:

         Section 6.05      [Reserved]

         14.      Article  VI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following new Section 6.07:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

         On and after  January 1, 2006,  the Company shall  service and  administer,  and shall cause each
subservicer to servicer or administer,  the Mortgage Loans in accordance with all applicable  requirements
of the Servicing Criteria.

         With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer,  the Company
shall deliver to the Purchaser or its designee,  any Master  Servicer and any Depositor on or before March
1 of each  calendar  year  beginning  in  2007,  a  report  (an  "Assessment  of  Compliance")  reasonably
satisfactory to the Purchaser,  any Master Servicer and any Depositor  regarding the Company's  assessment
of compliance with the Servicing  Criteria during the preceding  calendar year as required by Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB or as otherwise  reasonably  required by the
Master  Servicer,  which as of the date hereof,  require a report by an authorized  officer of the Company
that contains the following:

         (a)      A statement by such officer of its  responsibility  for  assessing  compliance  with the
Servicing Criteria applicable to the Company;

         (b)      A statement by such officer  that such  officer  used the  Servicing  Criteria to assess
compliance with the Servicing Criteria applicable to the Company;

         (c)      An  assessment  by  such  officer  of  the  Company's  compliance  with  the  applicable
Servicing Criteria for the period consisting of the preceding calendar year,  including  disclosure of any
material  instance of  noncompliance  with respect thereto during such period,  which  assessment shall be
based on the  activities  it performs  with respect to  asset-backed  securities  transactions  taken as a
whole involving the Company, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the Company's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any, are not  applicable to the
Company,  which  statement  shall be based on the  activities  it performs  with  respect to  asset-backed
securities  transactions  taken as a whole  involving the Company,  that are backed by the same asset type
as the Mortgage Loans.

         Such  report  at  a  minimum  shall  address  each  of  the  Servicing  Criteria  specified  on a
certification  substantially  in the form of Exhibit O hereto delivered to the Company  concurrently  with
the execution of this Agreement.

         With  respect to any  Mortgage  Loans  that are the  subject of a  Pass-Through  Transfer,  on or
before March 1 of each  calendar  year  beginning in 2007,  the Company  shall furnish to the Purchaser or
its designee,  any Master  Servicer and any Depositor a report (an  "Attestation  Report") by a registered
public  accounting  firm that  attests  to, and  reports  on, the  Assessment  of  Compliance  made by the
Company,  as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of  Regulation AB or
as  otherwise  reasonably  required  by the Master  Servicer,  which  Attestation  Report  must be made in
accordance  with standards for  attestation  reports  issued or adopted by the Public  Company  Accounting
Oversight Board.

         The Company  shall  cause each  Subservicer,  and each  Subcontractor  determined  by the Company
pursuant to Section  11.20 to be  "participating  in the  servicing  function"  within the meaning of Item
1122 of Regulation  AB, to deliver to the Purchaser,  any Master  Servicer and any Depositor an assessment
of compliance and accountants' attestation as and when provided in Sections 6.07.

         If the Company  cannot  deliver the related  Assessment of Compliance  or  Attestation  Report by
March 1st of such year,  the  Purchaser,  at its sole option,  may permit a cure period for the Company to
deliver such  Assessment  of Compliance or  Attestation  Report,  but in no event later than March 15th of
such year.

         Failure  of the  Company  to timely  comply  with this  Section  6.07 shall be deemed an Event of
Default,  automatically,  without notice and without any cure period,  unless  otherwise  agreed to by the
Purchaser as described  herein,  and Purchaser may, in addition to whatever  rights the Purchaser may have
under  Sections  3.03 and  8.01 and at law or  equity  or to  damages,  including  injunctive  relief  and
specific  performance,  terminate all the rights and  obligations  of the Company under this Agreement and
in and to the Mortgage Loans and the proceeds  thereof without  compensating  the Company for the same, as
provided in Section 9.01.  Such  termination  shall be considered  with cause pursuant to Section 10.01 of
this  Agreement.  This  paragraph  shall  supercede  any other  provision  in this  Agreement or any other
agreement to the contrary.

         15.      Article  VI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following new Section 6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The  Purchaser and the Company  acknowledge  and agree that a purpose of Sections  3.01(p),  (q),
(r) and (s),  5.02,  6.04,  6.07,  11.18 and 11.20 of this  Agreement is to  facilitate  compliance by the
Purchaser and any Depositor  with the  provisions  of Regulation AB and related rules and  regulations  of
the  Commission.  None of the Purchaser,  any Master Servicer or any Depositor shall exercise its right to
request delivery of information or other  performance  under these provisions other than in good faith, or
for  purposes  other  than  compliance  with the  Securities  Act,  the  Exchange  Act and the  rules  and
regulations  of  the  Commission  thereunder.   The  Company  acknowledges  that  interpretations  of  the
requirements of Regulation AB may change over time,  whether due to interpretive  guidance provided by the
Commission or its staff,  consensus among participants in the asset-backed  securities markets,  advice of
counsel,  or otherwise,  and agrees to comply with requests made by the Purchaser or any Depositor in good
faith for delivery of  information  under these  provisions  on the basis of evolving  interpretations  of
Regulation AB. In connection with any  Pass-Through  Transfer,  the Company shall cooperate fully with the
Purchaser to deliver to the Purchaser  (including  any of its assignees or designees)  and any  Depositor,
any and all statements, reports,  certifications,  records and any other information necessary in the good
faith  determination  of the  Purchaser  or any  Depositor to permit the  Purchaser  or such  Depositor to
comply with the provisions of Regulation AB, together with such disclosures  relating to the Company,  any
Subservicer,  any  Third-Party  Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Purchaser or any Depositor to be necessary in order to effect such compliance.

         16.      Article  IX of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
deleting the first  sentence of the last  paragraph of Section  9.01 and  replacing it with the  following
(new text underlined):

         Then,  and in each and  every  such  case,  so long as an Event of  Default  shall  not have been
remedied,  the Purchaser,  by notice in writing to the Company  (except in the case of an Event of Default
under clauses (iii),  (iv) or (v) above, or as otherwise stated herein,  in which case,  automatically and
without  notice)  Company may, in addition to whatever  rights the Purchaser may have under  Sections 3.03
and 8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,
terminate  all the rights and  obligations  of the Company  (and if the Company is  servicing  any of the
Mortgage Loans in a Pass-Through  Transfer,  appoint a successor  servicer  reasonably  acceptable to any
Master  Servicer for such  Pass-Through  Transfer)  under this  Agreement and in and to the Mortgage Loans
and the proceeds thereof without compensating the Company for the same.

         17.      Article  IX of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following at the end of the last paragraph of Section 9.01:

The Company shall  promptly  reimburse the Purchaser (or any designee of the  Purchaser,  such as a Master
Servicer) and any Depositor,  as applicable,  for all  reasonable  expenses  incurred by the Purchaser (or
such  designee) or such  Depositor,  as such are  incurred,  in  connection  with the  termination  of the
Company as servicer  and the transfer of servicing  of the  Mortgage  Loans to a successor  servicer.  The
provisions  of this  paragraph  shall not limit  whatever  rights the  Purchaser or any Depositor may have
under other  provisions of this  Agreement  and/or any applicable  Reconstitution  Agreement or otherwise,
whether in equity or at law, such as an action for damages, specific performance or injunctive relief.

         18.      Article  XI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
restating Section 11.18 in its entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on
or  after  the  related  Closing  Date,  on one or  more  dates  (each  a  "Reconstitution  Date")  at the
Purchaser's  sole option,  the Purchaser may effect a sale (each,  a  "Reconstitution")  of some or all of
the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third  party  purchasers  in one or more in whole loan  transfers  (each,  a
"Whole Loan Transfer"); or

         (b)      one or more trusts or other  entities  to be formed as part of one or more  Pass-Through
Transfers.

         The  Purchaser  and the  Company  agree  that in no event  shall  there be more  than  three  (3)
Reconstitutions per Mortgage Loan pool.

         The  Company  agrees to  execute in  connection  with any  agreements  among the  Purchaser,  the
Company,  and any  servicer in  connection  with a Whole Loan  Transfer,  an  Assignment,  Assumption  and
Recognition  Agreement  substantially  in the form of  Exhibit D hereto,  or, at  Purchaser's  request,  a
seller's  warranties  and  servicing  agreement  or a  participation  and  servicing  agreement or similar
agreement  in  form  and  substance  reasonably  acceptable  to  the  parties,  and in  connection  with a
Pass-Through  Transfer, a pooling and servicing agreement in form and substance  reasonably  acceptable to
the  parties,  (collectively  the  agreements  referred  to herein  are  designated,  the  "Reconstitution
Agreements").  It is  understood  that any such  Reconstitution  Agreements  will not  contain any greater
obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to
the  contrary in this Section  11.18,  the Company  agrees that it is required to perform the  obligations
described in Exhibit K hereto.

         With  respect to each Whole Loan  Transfer  and each  Pass-Through  Transfer  entered into by the
Purchaser,  the Company  agrees (1) to cooperate  fully with the Purchaser and any  prospective  purchaser
with  respect to all  reasonable  requests  and due  diligence  procedures;  (2) to  execute,  deliver and
perform all Reconstitution  Agreements  required by the Purchaser;  (3) to restate the representations and
warranties  set forth in this  Agreement  as of the  settlement  or closing date in  connection  with such
Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company shall  provide to such servicer or issuer,  as the case may be, and any
other participants in such Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which  may be
reasonably  available to the Company,  whether through letters of its auditors and counsel (excluding that
protected by the  attorney-client  privilege  unless  waived) or  otherwise,  as the Purchaser or any such
other participant shall request upon reasonable demand;

         (ii)     such  additional  representations,  warranties,  covenants,  letters from auditors,  and
certificates of public  officials or officers of the Company as are reasonably  agreed upon by the Company
and the Purchaser or any such other participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the information  with respect to
the Company (as originator) and each  Third-Party  Originator of the Mortgage Loans as required under Item
1110(a)  and (b) of  Regulation  AB, a summary  of the  requirements  of which  has of the date  hereof is
attached  hereto as Exhibit N for  convenience  of reference  only, as determined by Purchaser in its sole
discretion.   If  requested  by  the  Purchaser,  this  will  include  information  about  the  applicable
credit-granting or underwriting criteria;

         (iv)     within 5 Business  Days after request by the  Purchaser,  the Company shall provide (or,
as applicable,  cause each Third-Party  Originator to provide) Static Pool Information with respect to the
mortgage  loans (of a similar type as the Mortgage  Loans,  as  reasonably  identified by the Purchaser as
provided  below)  originated  by (i) the  Company,  if the  Company is an  originator  of  Mortgage  Loans
(including  as  an  acquirer  of  Mortgage  Loans  from  a  Qualified  Correspondent),  and/or  (ii)  each
Third-Party  Originator.  Such Static Pool  Information  shall be prepared by the Company (or  Third-Party
Originator)  on the  basis of its  reasonable,  good  faith  interpretation  of the  requirements  of Item
1105(a)(1)-(3)  and (c) of Regulation AB. To the extent that there is reasonably  available to the Company
(or  Third-Party  Originator)  Static Pool  Information  with respect to more than one mortgage loan type,
the  Purchaser  or any  Depositor  shall be entitled to specify  whether  some or all of such  information
shall be provided  pursuant to this paragraph.  The content of such Static Pool  Information may be in the
form customarily  provided by the Company,  and need not be customized for the Purchaser or any Depositor.
Such Static Pool Information for each vintage  origination year or prior  securitized pool, as applicable,
shall be presented in increments no less  frequently  than  quarterly  over the life of the mortgage loans
included in the vintage  origination year or prior  securitized  pool. The most recent periodic  increment
must be as of a date no later  than  135  days  prior  to the  date of the  prospectus  or other  offering
document in which the Static Pool  Information is to be included or incorporated by reference.  The Static
Pool  Information  shall be  provided in an  electronic  format  that  provides a permanent  record of the
information  provided,  such as a portable  document  format (pdf) file, or other such  electronic  format
reasonably required by the Purchaser or the Depositor, as applicable;

         (v)      within 5 Business Days after request by the Purchaser,  information  with respect to the
Company  (as  servicer)  as  required  by  Item  1108(b)  and  (c) of  Regulation  AB,  a  summary  of the
requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience of reference
only,  as  determined  by Purchaser in its sole  discretion.  In the event that the Company has  delegated
any servicing  responsibilities  with respect to the Mortgage  Loans to a  Subservicer,  the Company shall
provide the information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,
                  (a) information  regarding any legal  proceedings  pending (or known to be contemplated)
         against the Company (as  originator  and as servicer)  and each other  originator of the Mortgage
         Loans  and  each  Subservicer  as  required  by Item  1117 of  Regulation  AB, a  summary  of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit N for  convenience of
         reference only, as determined by Purchaser in its sole discretion,

                  (b) information  regarding  affiliations  with respect to the Company (as originator and
         as servicer) and each other  originator of the Mortgage  Loans and each  Subservicer  as required
         by Item 1119(a) of Regulation  AB, a summary of the  requirements  of which as of the date hereof
         is attached  hereto as Exhibit N for  convenience  of reference  only, as determined by Purchaser
         in its sole discretion, and

                  (c) information  regarding  relationships  and transactions  with respect to the Company
         (as  originator  and as  servicer)  and each  other  originator  of the  Mortgage  Loans and each
         Subservicer as required by Item 1119(b) and (c) of Regulation  AB, a summary of the  requirements
         of which as of the date  hereof is  attached  hereto as Exhibit N for  convenience  of  reference
         only, as determined by Purchaser in its sole discretion;

         (vii)    if so requested by the Purchaser,  the Company shall provide (or, as  applicable,  cause
each  Third-Party  Originator to provide),  at the expense of the  requesting  party (to the extent of any
additional  incremental expense associated with delivery pursuant to this Agreement),  such statements and
agreed-upon  procedures letters of certified public accountants  reasonably acceptable to the Purchaser or
Depositor,  as applicable,  pertaining to Static Pool Information  relating to prior securitized pools for
securitizations  closed  on or after  January  1, 2006 or, in the case of  Static  Pool  Information  with
respect to the  Company's or  Third-Party  Originator's  originations  or  purchases,  to calendar  months
commencing  January 1, 2006, or to any financial  information  included in any other  disclosure  provided
under this Section 11.18, as the Purchaser or such Depositor  shall  reasonably  request.  Such statements
and  letters  shall be  addressed  to and be for the  benefit  of such  parties as the  Purchaser  or such
Depositor  shall  designate,  which may include,  by way of example,  any Sponsor,  any  Depositor and any
broker dealer acting as underwriter,  placement agent or initial  purchaser with respect to a Pass-Through
Transfer.  Any such  statement or letter may take the form of a standard,  generally  applicable  document
accompanied by a reliance  letter  authorizing  reliance by the addressees  designated by the Purchaser or
such Depositor;

         (viii) For the  purpose of  satisfying  the  reporting  obligation  under the  Exchange  Act with
respect to any class of asset-backed  securities,  the Company shall (or shall cause each  Subservicer and
Third-Party  Originator to) (i) within two (2) Business Days of the event described below,  provide notice
to the  Purchaser,  any Master  Servicer and any  Depositor in writing of (A) any material  litigation  or
governmental  proceedings  involving the Company, any Subservicer or any Third-Party  Originator,  (B) any
affiliations or relationships  that develop following the closing date of a Pass-Through  Transfer between
the Company,  any  Subservicer or any  Third-Party  Originator and any of the parties  specified in clause
(D) of paragraph  (a) of this  Section  (and any other  parties  identified  in writing by the  requesting
party)  with  respect to such  Pass-Through  Transfer,  (C) any Event of  Default  under the terms of this
Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially  all
of the  assets of the  Company,  and (E) the  Company's  entry into an  agreement  with a  Subservicer  to
perform or assist in the  performance  of any of the  Company's  obligations  under this  Agreement or any
Reconstitution  Agreement  and (ii) provide to the  Purchaser,  any Master  Servicer  and any  Depositor a
description of such proceedings, affiliations or relationships;

         All notification pursuant to this Section 11.18 (viii)(B) should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 11.18 (viii)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         (ix)  As a  condition  to the  succession  to the  Company  or any  Subservicer  as  servicer  or
subservicer  under  this  Agreement  or any  Reconstitution  Agreement  by any  Person  (i) into which the
Company or such Subservicer may be merged or  consolidated,  or (ii) which may be appointed as a successor
to the Company or any Subservicer  (unless such successor has been appointed by the Purchaser,  any Master
Servicer or any  Depositor),  the Company shall provide to the  Purchaser,  any Master  Servicer,  and any
Depositor,  at least 15 calendar days prior to the effective date of such succession or  appointment,  (x)
written  notice to the Purchaser and any Depositor of such  succession or  appointment  and (y) in writing
and in form and substance  reasonably  satisfactory to the Purchaser and such  Depositor,  all information
reasonably  requested by the Purchaser or any  Depositor in order to comply with its reporting  obligation
under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (x) In  addition to such  information  as the  Company,  as  servicer,  is  obligated  to provide
pursuant to other  provisions  of this  Agreement,  not later than ten days prior to the  deadline for the
filing of any distribution  report on Form 10-D in respect of any Pass-Through  Transfer that includes any
of the Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or such  Subservicer,  as
applicable,  shall,  to the extent the Company or such  Subservicer  has  knowledge,  provide to the party
responsible  for  filing  such  report  (including,  if  applicable,  the Master  Servicer)  notice of the
occurrence  of any of the  following  events  along with all  information,  data,  and  materials  related
thereto as may be required to be included in the related  distribution  report on Form 10-D (as  specified
in the provisions of Regulation AB referenced below):

                           (A)      any  material  modifications,  extensions  or  waivers  of pool  asset
         terms,  fees,  penalties or payments  during the  distribution  period or that have  cumulatively
         become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches  of pool asset  representations  or  warranties  or
         transaction covenants (Item 1121(a)(12) of Regulation AB); and

                           (C)      information regarding new asset-backed  securities issuances backed by
         the  same  pool  assets,   any  pool  asset  changes  (such  as,   additions,   substitutions  or
         repurchases),  and any  material  changes in  origination,  underwriting  or other  criteria  for
         acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xi) The Company shall  provide,  as requested,  to the  Purchaser,  any Master  Servicer and any
Depositor,  evidence of the authorization of the person signing any certification or statement,  copies or
other  evidence  of  Fidelity  Bond  Insurance  and  Errors  and  Omission  Insurance  policy,   financial
information  and reports,  and such other  information  related to the Company or any  Subservicer  or the
Company or such Subservicer's performance hereunder.

         In the event of a conflict  or  inconsistency  between the terms of Exhibit N and the text of the
applicable  Item of Regulation  AB as cited above,  the text of  Regulation  AB, its adopting  release and
other public statements of the SEC shall control.

         (xii)    If so  requested  by the  Purchaser or any  Depositor  on any date,  the Company  shall,
within five Business Days following such request,  confirm in writing the accuracy of the  representations
and  warranties  set  forth in  Section  3.01(p)  of this  Agreement  or, if any such  representation  and
warranty is not accurate as of the date of such request,  provide  reasonably  adequate  disclosure of the
pertinent facts, in writing, to the requesting party.

         The Company shall  indemnify the  Purchaser,  each  affiliate of the  Purchaser,  and each of the
following parties participating in a Pass-Through  Transfer:  each sponsor and issuing entity; each Person
(including,  but not limited to, any Master  Servicer,  if applicable)  responsible  for the  preparation,
execution  or  filing  of any  report  required  to be filed  with the  Commission  with  respect  to such
Pass-Through  Transfer,  or for execution of a certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under  the  Exchange  Act with  respect  to such  Pass-Through  Transfer;  each  broker  dealer  acting as
underwriter,  placement  agent or initial  purchaser,  each Person who controls any of such parties or the
Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of the Exchange  Act);
and the respective  present and former directors,  officers,  employees,  agents and affiliates of each of
the foregoing and of the Depositor  (each, an "Indemnified  Party"),  and shall hold each of them harmless
from and against any claims, losses, damages, penalties,  fines, forfeitures,  legal fees and expenses and
related  costs,  judgments,  and any other costs,  fees and expenses that any of them may sustain  arising
out of or based upon:

         (i)(A) any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any
information,  report,  certification,  data,  accountants'  letter or other  material  provided under this
Section  11.18 by or on behalf of the Company,  or provided  under this  Section  11.18 by or on behalf of
any Subservicer,  Subcontractor or Third-Party Originator  (collectively,  the "Company Information"),  or
(B) the omission or alleged  omission to state in the Company  Information  a material fact required to be
stated in the Company  Information or necessary in order to make the statements  therein,  in the light of
the circumstances  under which they were made, not misleading;  provided,  by way of  clarification,  that
clause (B) of this paragraph  shall be construed  solely by reference to the Company  Information  and not
to any other  information  communicated  in  connection  with a sale or  purchase of  securities,  without
regard  to  whether  the  Company  Information  or any  portion  thereof  is  presented  together  with or
separately from such other information;

         (ii)  any  breach  by  the  Company  of its  obligations  under  this  Section  11.18,  including
particularly  any  failure  by  the  Company,  any  Subservicer,  any  Subcontractor  or  any  Third-Party
Originator to deliver any information,  report, certification,  accountants' letter or other material when
and as required  under this Section  11.18,  including any failure by the Company to identify  pursuant to
Section  11.20 any  Subcontractor  "participating  in the servicing  function"  within the meaning of Item
1122 of Regulation AB;

         (iii) any breach by the Company of a  representation  or warranty set forth in Section 3.01 or in
a writing  furnished  pursuant to Section  3.01(q) and made as of a date prior to the closing  date of the
related  Pass-Through  Transfer,  to the extent that such breach is not cured by such closing date, or any
breach by the Company of a representation or warranty in a writing  furnished  pursuant to Section 3.01(q)
to the extent made as of a date subsequent to such closing date; or

         (iv)     the gross negligence, bad faith or willful misconduct of the Company in connection
with its performance under this Section 11.18;

provided,  however,  that the Purchaser shall indemnify the Company and its present and former  directors,
officers,  and  employees and hold each of them  harmless  from and against any claims,  losses,  damages,
penalties,  fines,  forfeitures,  legal fees and  expenses  and related  costs,  judgments,  and any other
costs,  fees and  expenses  that any of them may  sustain  from any untrue  statement  or  alleged  untrue
statement of a material  fact or the omission or alleged  omission to state a material fact required to be
stated in order to make the statements  therein,  in the light of the circumstances  under which they were
made,  not  misleading,   contained  in  any  prospectus  or  prospectus   supplement  containing  Company
Information not arising out of or based upon the Company Information.

         If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an
Indemnified  Party,  then the  Company  agrees that it shall  contribute  to the amount paid or payable by
such  Indemnified  Party as a result of any  claims,  losses,  damages  or  liabilities  incurred  by such
Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such  Indemnified
Party on the one hand and the Company on the other.

         In the case of any failure of performance  described above, the Company shall promptly  reimburse
the Purchaser,  any Depositor, as applicable,  and each Person responsible for the preparation,  execution
or filing of any  report  required  to be filed with the  Commission  with  respect  to such  Pass-Through
Transfer,  or for execution of a  certification  pursuant to Rule  13a-14(d) or Rule  15d-14(d)  under the
Exchange Act with respect to such Pass-Through  Transfer,  for all costs reasonably  incurred by each such
party in order to obtain the information,  report,  certification,  accountants'  letter or other material
not  delivered  as  required  by the  Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party
Originator.

         This  indemnification  shall survive the  termination of this Agreement or the termination of any
party to this Agreement.

         All Mortgage  Loans not sold or  transferred  pursuant to a  Reconstitution  shall remain subject
to, and serviced in  accordance  with the terms of, this  Agreement  and the related Term Sheet,  and with
respect thereto this Agreement and the related Term Sheet shall remain in full force and effect.

         The  Purchaser  agrees  to  reimburse  the  Company  for its  reasonable  out-of-pocket  expenses
incurred in  connection  with any  Reconstitution  hereunder;  provided,  however,  such amount  shall not
exceed  $5,000 and shall be remitted by the  Purchaser  upon written  request from the Company which shall
be accompanied with receipts or bills detailing such expenses;  provided,  further, in the event that such
amount exceeds $5,000,  the Purchaser shall reimburse the Company if the Purchaser  approves in writing of
such expenses prior to when incurred by the Company.

         19.      Article  XI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following new Section 11.20:

         Section 11.20. Use of Subservicers and Subcontractors.

         (a)      The Company  shall not hire or  otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the Company as servicer  under this  Agreement  or any  Reconstitution
Agreement  unless the Company  complies with the provisions of paragraph (b) of this Section.  The Company
shall  not hire or  otherwise  utilize  the  services  of any  Subcontractor,  and shall  not  permit  any
Subservicer  to hire or  otherwise  utilize  the  services  of any  Subcontractor,  to fulfill  any of the
obligations  of the Company as servicer under this Agreement or any  Reconstitution  Agreement  unless the
Company complies with the provisions of paragraph (d) of this Section.

         (b)      The Company  shall  cause any  Subservicer  used by the Company (or by any  Subservicer)
for the benefit of the  Purchaser  and any  Depositor  to comply with the  provisions  of this Section and
with  Sections  3.01(p),  3.01(s),  6.04,  6.07 and 11.18 of this  Agreement to the same extent as if such
Subservicer  were the Company,  and to provide the information  required with respect to such  Subservicer
under  Section  3.01(r) of this  Agreement.  The Company  shall be  responsible  for  obtaining  from each
Subservicer and delivering to the Purchaser,  any Master  Servicer and any Depositor any Annual  Statement
of Compliance  required to be delivered by such  Subservicer  under  Section  6.04(a),  any  Assessment of
Compliance and  Attestation  Report  required to be delivered by such  Subservicer  under Section 6.07 and
any Annual Certification required under Section 6.04(b) as and when required to be delivered.

         (c)      The Company shall promptly upon request  provide to the Purchaser,  any Master  Servicer
and any Depositor (or any designee of the Depositor,  such as an administrator) a written  description (in
form and substance  satisfactory  to the Purchaser,  any Master  Servicer and such  Depositor) of the role
and  function  of each  Subcontractor  utilized  by the  Company or any  Subservicer,  specifying  (i) the
identity of each such  Subcontractor,  (ii) which (if any) of such  Subcontractors  are  "participating in
the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, and (iii) which  elements of
the Servicing  Criteria will be addressed in  assessments  of  compliance  provided by each  Subcontractor
identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the servicing  function"  within the meaning of Item 1122 of Regulation AB, the Company shall cause any
such  Subcontractor  used by the Company (or by any  Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the  provisions of Sections  6.07 and 11.18 of this  Agreement to the same extent
as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering  to the Purchaser  and any  Depositor  any  Assessment  of  Compliance  and
Attestation  Report and the other  certificates  required to be  delivered  by such  Subservicer  and such
Subcontractor under Section 6.07, in each case as and when required to be delivered.

         20.      Article  XI of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following new Section 11.21:

         Section 11.21. Third Party Beneficiary.

         For  purposes  of this  Agreement, each  Master  Servicer  shall  be  considered  a  third  party
beneficiary  to this  Agreement,  entitled  to all the rights and  benefits hereof  as if it were a direct
party to this Agreement.

         21.      The  Agreement  is hereby  amended as of the date  hereof by  deleting  Exhibit E in its
entirety and replacing it with the following:




--------------------------------------------------------------------------------




                                                     EXHIBIT E

                                         REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to                       Action Code Key:                  2
                               indicate the default/delinquent status of a                  15=Bankruptcy,
                               particular loan.                                             30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

         22.      The  Agreement  is hereby  amended  as of the date  hereof by adding the  following  new
Exhibit F:




--------------------------------------------------------------------------------




                                                     EXHIBIT F

                                        REPORTING DATA FOR DEFAULTED LOANS

                                 Standard File Layout - Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown



Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------




         23.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit K:




--------------------------------------------------------------------------------




                                                     EXHIBIT K

                                        COMPANY'S OBLIGATIONS IN CONNECTION
                                               WITH A RECONSTITUTION

         o        The Company  shall (i) possess  the  ability to service to a  securitization  documents;
(ii) service on a  "Scheduled/Scheduled"  reporting  basis  (advancing  through the  liquidation of an REO
Property),  (iii) make  compensating  interest  payments  on payoffs and  curtailments  and (iv) remit and
report to a Master  Servicer in format  acceptable  to such Master  Servicer by the 10th  calendar  day of
each month.

         o        The Company shall provide an acceptable  annual  certification  (officer's  certificate)
to the  Master  Servicer  (as  required  by the  Sarbanes-Oxley  Act of 2002) as well as any other  annual
certifications   required  under  the   securitization   documents  (i.e.  the  annual   statement  as  to
compliance/annual  independent  certified  public  accountants'  servicing  report  due by March 1 of each
year).

         o        The Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to
perform a review of audited financials and net worth of the Company.

         o        The  Company  shall  provide  a  Uniform  Single  Attestation  Program  certificate  and
Management Assertion as requested by the Master Servicer or the Purchaser.

         o        The Company  shall provide  information  on each  Custodial  Account as requested by the
Master Servicer or the Purchaser,  and each Custodial Accounts shall comply with the requirements for such
accounts as set forth in the securitization documents.

         o        The Company shall maintain its servicing  system in accordance with the  requirements of
the Master Servicer.

         24.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit L:




--------------------------------------------------------------------------------




                                                     EXHIBIT L

                                           FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),   certify  to  [the  Purchaser],  [the  Depositor],  and  the  [Master  Servicer]  [Securities
Administrator]  [Trustee],  and their  officers,  with the  knowledge  and intent that they will rely upon
this certification, that:

                  I  have  reviewed  the  servicer  compliance   statement  of  the  Company  provided  in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company during 200[ ] that were  delivered by the Company to the  [Depositor]  [Master  Servicer]
         [Securities  Administrator]  [Trustee]  pursuant to the  Agreement  (collectively,  the  "Company
         Servicing Information");

                  Based on my knowledge,  the Company  Servicing  Information,  taken as a whole, does not
         contain any untrue  statement of a material  fact or omit to state a material  fact  necessary to
         make the statements  made, in the light of the  circumstances  under which such  statements  were
         made,  not  misleading  with  respect to the  period of time  covered  by the  Company  Servicing
         Information;

                  Based  on my  knowledge,  all  of  the  Company  Servicing  Information  required  to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] [Trustee];

                  I am  responsible  for  reviewing  the  activities  performed by the Company as servicer
         under the Agreement,  and based on my knowledge and the compliance  review conducted in preparing
         the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the
Servicing  Assessment  and  Attestation  Report  required  to be  provided  by  the  Company  and  by  any
Subservicer and  Subcontractor  pursuant to the Agreement,  have been provided to the [Depositor]  [Master
Servicer].  Any material  instances of noncompliance  described in such reports have been disclosed to the
[Depositor]  [Master  Servicer].  Any material instance of noncompliance  with the Servicing  Criteria has
been disclosed in such reports.

         25.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit M:




--------------------------------------------------------------------------------




                                                EXHIBIT M

                                         SUMMARY OF REGULATION AB
                                            SERVICING CRITERIA

NOTE:  This  Exhibit M is  provided  for  convenience  of  reference  only.  In the event of a conflict or
inconsistency  between the terms of this Exhibit M and the text of  Regulation  AB, the text of Regulation
AB, its adopting release and other public statements of the SEC shall control.

Item 1122(d)

         (i)      General servicing considerations.

                  (A)      Policies and  procedures  are  instituted to monitor any  performance  or other
triggers and events of default in accordance with the transaction agreements.

                  (B)      If any material servicing activities are outsourced to third parties,  policies
and  procedures  are  instituted  to  monitor  the third  party's  performance  and  compliance  with such
servicing activities.

                  (C)      Any  requirements in the transaction  agreements to maintain a back-up servicer
for the mortgage loans are maintained.

                  (D)      A  fidelity  bond and  errors  and  omissions  policy is in effect on the party
participating  in the  servicing  function  throughout  the  reporting  period in the  amount of  coverage
required by and otherwise in accordance with the terms of the transaction agreements.

         (ii)     Cash collection and administration.

                  (A)      Payments on mortgage  loans are deposited into the  appropriate  custodial bank
accounts and related bank clearing  accounts no more than two business  days  following  receipt,  or such
other number of days specified in the transaction agreements.

                  (B)      Disbursements  made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

                  (C)      Advances  of  funds  or  guarantees  regarding   collections,   cash  flows  or
distributions,  and any interest or other fees charged for such advances,  are made, reviewed and approved
as specified in the transaction agreements.

                  (D)      The related  accounts for the  transaction,  such as cash  reserve  accounts or
accounts  established as a form of  overcollateralization,  are separately  maintained (e.g., with respect
to commingling of cash) as set forth in the transaction agreements.

                  (E)      Each  custodial  account  is  maintained  at  a  federally  insured  depository
institution  as set forth in the  transaction  agreements.  For  purposes  of this  criterion,  "federally
insured  depository  institution"  with  respect  to a  foreign  financial  institution  means  a  foreign
financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

                  (F)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (G)      Reconciliations   are  prepared  on  a  monthly  basis  for  all   asset-backed
securities  related bank  accounts,  including  custodial  accounts and related  bank  clearing  accounts.
These  reconciliations  are (A)  mathematically  accurate;  (B) prepared within 30 calendar days after the
bank statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C)
reviewed and approved by someone  other than the person who prepared the  reconciliation;  and (D) contain
explanations  for  reconciling  items.  These  reconciling  items are resolved  within 90 calendar days of
their original identification, or such other number of days specified in the transaction agreements.

         (iii)    Investor remittances and reporting.

                  (A)      Reports to  investors,  including  those to be filed with the  Commission,  are
maintained  in  accordance  with  the  transaction  agreements  and  applicable  Commission  requirements.
Specifically,  such reports (A) are prepared in accordance  with  timeframes  and other terms set forth in
the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in
the transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;
and (D) agree with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and
number of mortgage loans serviced by the Servicer.

                  (B)      Amounts  due to  investors  are  allocated  and  remitted  in  accordance  with
timeframes, distribution priority and other terms set forth in the transaction agreements.

                  (C)      Disbursements  made to an investor are posted  within two business  days to the
Servicer's investor records, or such other number of days specified in the transaction agreements.

                  (D)      Amounts  remitted to investors per the investor  reports  agree with  cancelled
checks, or other form of payment, or custodial bank statements.

         (iv)     Mortgage Loan administration.

                  (A)      Collateral  or  security  on mortgage  loans is  maintained  as required by the
transaction agreements or related mortgage loan documents.

                  (B)      Mortgage  loan  and  related  documents  are  safeguarded  as  required  by the
transaction agreements.

                  (C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed
and approved in accordance with any conditions or requirements in the transaction agreements.

                  (D)      Payments on mortgage loans,  including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer's  obligor records  maintained no more than two
business days after receipt,  or such other number of days specified in the  transaction  agreements,  and
allocated to principal,  interest or other items (e.g.,  escrow) in accordance  with the related  mortgage
loan documents.

                  (E)      The Servicer's  records  regarding the mortgage loans agree with the Servicer's
records with respect to an obligor's unpaid principal balance.

                  (F)      Changes  with  respect to the terms or status of an  obligor's  mortgage  loans
(e.g.,  loan  modifications  or  re-agings)  are made,  reviewed and approved by  authorized  personnel in
accordance with the transaction agreements and related mortgage loan documents.

                  (G)      Loss mitigation or recovery  actions (e.g.,  forbearance  plans,  modifications
and  deeds  in  lieu of  foreclosure,  foreclosures  and  repossessions,  as  applicable)  are  initiated,
conducted  and concluded in  accordance  with the  timeframes  or other  requirements  established  by the
transaction agreements.

                  (H)      Records  documenting  collection  efforts  are  maintained  during the period a
mortgage loan is delinquent in accordance  with the  transaction  agreements.  Such records are maintained
on at least a monthly basis, or such other period  specified in the transaction  agreements,  and describe
the entity's  activities in monitoring  delinquent  mortgage loans  including,  for example,  phone calls,
letters and payment  rescheduling  plans in cases where delinquency is deemed temporary (e.g.,  illness or
unemployment).

                  (I)      Adjustments  to  interest  rates or rates of return  for  mortgage  loans  with
variable rates are computed based on the related mortgage loan documents.

                  (J)      Regarding  any funds  held in trust for an obligor  (such as escrow  accounts):
(A) such funds are analyzed,  in accordance  with the obligor's  mortgage loan  documents,  on at least an
annual basis,  or such other period  specified in the transaction  agreements;  (B) interest on such funds
is paid, or credited,  to obligors in accordance with  applicable  mortgage loan documents and state laws;
and (C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (K)      Payments made on behalf of an obligor  (such as tax or insurance  payments) are
made on or before the related  penalty or  expiration  dates,  as  indicated on the  appropriate  bills or
notices  for such  payments,  provided  that such  support has been  received by the  Servicer at least 30
calendar days prior to these dates, or such other number of days specified in the transaction agreements.

                  (L)      Any late payment  penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer's  funds and not charged to the obligor,  unless the late payment
was due to the obligor's error or omission.

                  (M)      Disbursements  made on behalf of an obligor are posted within two business days
to the  obligor's  records  maintained  by the  Servicer,  or such other  number of days  specified in the
transaction agreements.

                  (N)      Delinquencies,  charge-offs  and  uncollectable  accounts  are  recognized  and
recorded in accordance with the transaction agreements.

                  (O)      Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements.

         26.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit N:




--------------------------------------------------------------------------------




                                                EXHIBIT N

                             SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE:  This  Exhibit N is  provided  for  convenience  of  reference  only.  In the event of a conflict or
inconsistency  between the terms of this Exhibit N and the text of  Regulation  AB, the text of Regulation
AB, its adopting release and other public statements of the SEC shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide  static  pool  information  with  respect  to  mortgage  loans that were  originated  or
purchased by the Company and which are of the same type as the Mortgage Loans.

         -Provide static pool information regarding  delinquencies,  cumulative losses and prepayments for
prior securitized pools of the Company.

         -If the  Company  has less than 3 years  experience  securitizing  assets of the same type as the
Mortgage  Loans,  provide  the static  pool  information  by vintage  origination  years  regarding  loans
originated or purchased by the Company,  instead of by prior securitized pool. A vintage  origination year
represents mortgage loans originated during the same year.

         -Such static pool  information  shall be for the prior five years,  or for so long as the Company
has been originating or purchasing (in the case of data by vintage  origination  year) or securitizing (in
the case of data by prior securitized pools) such mortgage loans if for less than five years.

         -The static pool  information for each vintage  origination  year or prior  securitized  pool, as
applicable,  shall be presented in monthly  increments over the life of the mortgage loans included in the
vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics of the prior securitized pools or
vintage  origination years, as applicable and material,  including:  number of pool assets,  original pool
balance,  weighted  average initial loan balance,  weighted  average  mortgage rate,  weighted average and
minimum and maximum  FICO,  product  type,  loan  purpose,  weighted  average and minimum and maximum LTV,
distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following  information  with respect to each  servicer  that will service,  including
interim service,  20% or more of the mortgage loans in any loan group in the securitization  issued in the
Pass-Through Transfer:

         -a description of the Company's form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general
discussion  of the  Company's  experience  in  servicing  assets  of any  type as well as a more  detailed
discussion of the  Company's  experience  in, and  procedures  for the servicing  function it will perform
under this Agreement and any Reconstitution  Agreements;  information regarding the size,  composition and
growth of the  Company's  portfolio  of  mortgage  loans of the type  similar  to the  Mortgage  Loans and
information  on factors  related to the Company that may be material to any  analysis of the  servicing of
the Mortgage Loans or the related asset-backed  securities,  as applicable,  including whether any default
or servicing related  performance  trigger has occurred as to any other  securitization  due to any act or
failure to act of the Company,  whether any material  noncompliance with applicable  servicing criteria as
to any other  securitization has been disclosed or reported by the Company,  and the extent of outsourcing
the Company uses;

         -a description of any material  changes to the Company's  policies or procedures in the servicing
function it will perform under this  Agreement and any  Reconstitution  Agreements  for mortgage  loans of
the type similar to the Mortgage Loans during the past three years;

         -information  regarding the Company's  financial condition to the extent that there is a material
risk that the effect on one or more aspects of servicing  resulting  from such financial  condition  could
have a material impact on the performance of the securities  issued in the  Pass-Through  Transfer,  or on
servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved in  servicing  loans of the same type as the  Mortgage
Loans, and the Company's processes and procedures designed to address such factors;

         -statistical  information  regarding  principal and interest  advances made by the Company on the
Mortgage Loans and the Company's overall servicing portfolio for the past three years; and

         -the Company's process for handling delinquencies,  losses,  bankruptcies and recoveries, such as
through liquidation of REO Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated  originators that  originated,  or is expected to
originate,  10% or more of the  mortgage  loans in any  loan  group in the  securitization  issued  in the
Pass-Through Transfer.


Item 1110(b)

         Provide  the  following  information  with  respect  to any  originator  or group  of  affiliated
originators  that originated,  or is expected to originate,  20% or more of the mortgage loans in any loan
group in the securitization issued in the Pass-Through Transfer:

         -the Company's form of organization; and

         -a  description  of the Company's  origination  program and how long the Company has been engaged
in originating  residential  mortgage loans,  which description must include a discussion of the Company's
experience  in  originating  mortgage  loans  of the  same  type as the  Mortgage  Loans  and  information
regarding the size and  composition of the Company's  origination  portfolio as well as  information  that
may be  material  to an  analysis  of the  performance  of  the  Mortgage  Loans,  such  as the  Company's
credit-granting or underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe  any legal  proceedings  pending  against the  Company or against any of its  property,
including any proceedings  known to be contemplated by governmental  authorities,  that may be material to
the holders of the securities issued in the Pass-Through Transfer.


Item 1119(a)

         -describe any  affiliations of the Company,  each other originator of the Mortgage Loans and each
Subservicer with the sponsor,  depositor,  issuing entity,  trustee,  any originator,  any other servicer,
any  significant  obligor,  enhancement or support  provider or any other material  parties related to the
Pass-Through Transfer.


Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
entered  into  outside of the  ordinary  course of business  or on terms  other than those  obtained in an
arm's length transaction with an unrelated third party, apart from the Pass-Through Transfer,  between the
Company,  each  other  originator  of the  Mortgage  Loans  and  each  Subservicer,  or  their  respective
affiliates,  and the sponsor,  depositor or issuing  entity or their  respective  affiliates,  that exists
currently  or has  existed  during the past two years,  that may be material  to the  understanding  of an
investor in the securities issued in the Pass-Through Transfer.

Item 1119(c)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
involving or relating to the Mortgage  Loans or the  Pass-Through  Transfer,  including the material terms
and approximate dollar amount involved,  between the Company,  each other originator of the Mortgage Loans
and each  Subservicer,  or their  respective  affiliates  and the sponsor,  depositor or issuing entity or
their respective affiliates, that exists currently or has existed during the past two years.

         27.      The  Agreement  is  hereby  amended  effective  as of the  date  hereof  by  adding  the
following new Exhibit O:




--------------------------------------------------------------------------------




                                                EXHIBIT O

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of  compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall
address, at a minimum, the criteria identified as below as "Applicable Servicing Criteria":

--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        X
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      X
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               X
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             X
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  X
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      X
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              X
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     X
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                X
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             X
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                X
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 X
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 X
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       X
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      X
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
-----------------------                                                                       -----------------------
                        ---------------------------------------------------------------------

----------------------- --------------------------------------------------------------------- -----------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                     By:      _________________________
                                                     Name:
                                                     Title:

         28.      The Agreement is hereby amended as of the date hereof by adding the following new
Exhibit P:




--------------------------------------------------------------------------------




                                                     EXHIBIT P

                                   REPORTING DATA FOR REALIZED LOSSES AND GAINS

                      Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate
         line items.  Claim packages are due on the remittance report date.  Late submissions may result
         in claims not being passed until the following month.  The Servicer is responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.

                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been
                  earned if all delinquent payments had been made as agreed. For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation, an Amortization Schedule from date
                  of default through liquidation breaking out the net interest and servicing fees
                  advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required
                  showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require
                     evidence of servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved
                  Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and
                  Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b)
                           for Part B/Supplemental proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The  total  derived  from  subtracting  line 22 from  13.  If the  amount  represents  a
                  realized gain, show the amount in parenthesis (   ).

                                Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge
         Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $________________(1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                         ________________(15)
         (16) Rental Receipts                                                    ________________(16)
         (17) Hazard Loss Proceeds                                               ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance                       ________________(18a)
         HUD Part A

         ________________           (18b) HUD Part B
         (19) Pool Insurance Proceeds                                            ________________(19)
         (20) Proceeds from Sale of Acquired Property                            ________________(20)
         (21) Other (itemize)                                                    ________________(21)
              _________________________________________                          ________________(21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

         29.      The Agreement is hereby amended as of the date hereof by adding the following new
Exhibit Q:




--------------------------------------------------------------------------------




                                                     EXHIBIT Q

                                         Delinquency Recognition Policies
                            [To be provided by EMC and mutually agreed by the parties]


         30.      Except as amended  above,  the Agreement  shall  continue to be in full force and effect
in accordance with its terms.

         31.      This  Amendment  may be executed  by one or more of the parties  hereto on any number of
separate  counterparts and of said  counterparts  taken together shall be deemed to constitute one and the
same instrument.

                                         [SIGNATURE PAGES FOLLOW]



         IN WITNESS  WHEREOF,  the following  parties have caused their names to be signed hereto by their
respective officers thereunto duly authorized as of the day and year first above written.


                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:___________________________
                                                              Name:
                                                              Title:


                                                              MID AMERICA BANK, FSB,
                                                                       as Company

                                                              By:___________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------







                                                                                                                        EXHIBIT I-1

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
January 31, 2007, among EMC Mortgage Corporation (the "Assignor"),  Citibank,  N.A., not in its individual
capacity but solely as trustee for the holders of Bear Stearns ALT-A Trust 2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1 (the "Assignee"), and Countrywide Home Loans Servicing LP (the "Company").

                  Whereas, the Assignor purchased mortgage loans from Countrywide listed on Attachment 1
annexed hereto (the "Mortgage Loans") pursuant to that certain Master Mortgage Loan Purchase Agreement,
dated as of November 1, 2002 (the "Purchase Agreement") between the Assignor and Countrywide Home Loans,
Inc. ("Countrywide") and the relevant term sheets between the Assignor and Countrywide (the "Term
Sheets"); and the Company agrees to service the Mortgage Loans pursuant to the terms and conditions of
the Seller's Warranties and Servicing Agreement, dated as of September 1, 2002, as amended on January 1,
2003 and further amended on September 1, 2004, as amended by Amendment Reg AB dated January 1, 2006, (as
amended, the "Servicing Agreement"), between Assignor and Countrywide, as further modified by this AAR
Agreement.

                  In consideration of the mutual promises and agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto also agree that the Mortgage Loans and the Assignor's right, title, interest and
obligations to and under the Purchase Agreement and the Servicing Agreement (collectively referred to
herein as the "Agreements"), with respect to the Mortgage Loans, shall be subject to the terms of this
AAR Agreement.  Capitalized terms used herein but not defined shall have the meanings ascribed to them
in the Agreements.

         Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers  and assigns to Assignee  all of the right,  title,
interest  and  obligations  of Assignor in the Mortgage  Loans and, as they relate to the Mortgage  Loans,
all of its right,  title,  interest and its obligations  in, to and under the Agreements.  Notwithstanding
anything to the contrary contained herein, the Assignor  specifically  reserves and does not assign to the
Assignee any right,  title and interest in, to or under the  representations  and warranties  contained in
Sections  3.01 and 3.02 of the  Servicing  Agreement  and the Assignor is retaining  any and all rights to
enforce the  representations  and warranties set forth in those  sections  against the Company  including,
but not limited to, the right to seek repurchase or  indemnification  pursuant to Section 3.03 and 3.04 of
the  Servicing  Agreement.  Assignor  specifically  reserves  and does not assign to  Assignee  any right,
title and interest  in, to or under any  Mortgage  Loans  subject to the  Agreements  other than those set
forth on Attachment 1.

         Assignor acknowledges and agrees that upon execution of this AAR Agreement, the Assignee shall
become the "Purchaser" under the Purchase Agreement, except as specifically set forth herein, and
subject to the preceding paragraph, all representations, warranties and covenants by the "Company" to
the "Purchaser" under the Purchase Agreement including, but not limited to, the rights to receive
indemnification, shall accrue to Assignee by virtue of this AAR Agreement.

         Representations, Warranties and Covenants

         2.       Assignor warrants and represents to Assignee and Company as of the date hereof:

                  a.       Attached  hereto as  Attachment 2 is a true and accurate  copy of the servicing
                           provisions of the Servicing Agreement,  which is in full force and effect as of
                           the date hereof and the  provisions  of which have not been waived,  amended or
                           modified  in any  respect,  nor  has  any  notice  of  termination  been  given
                           thereunder;

                  b.       Assignor  was the  lawful  owner  of the  Mortgage  Loans  with  full  right to
                           transfer  the  Mortgage  Loans  and any and all of its  interests,  rights  and
                           obligations  under the  Agreements as they relate to the Mortgage  Loans,  free
                           and clear from any and all claims and  encumbrances;  and upon the  transfer of
                           the Mortgage Loans to Assignee as contemplated  herein and in the Mortgage Loan
                           Purchase  Agreement  dated as of January 31,  2007  between  the  Assignor  and
                           Structured  Asset Mortgage  Investments II Inc.  ("SAMI II") and any subsequent
                           Mortgage Loan Purchase  Agreement,  Assignee  shall have good title to each and
                           every  Assigned  Loan, as well as any and all of Assignee's  interests,  rights
                           and  obligations  under the  Agreements  as they relate to the Mortgage  Loans,
                           free and clear of any and all liens, claims and encumbrances;

                  c.       There are no offsets,  counterclaims  or other  defenses  available  to Company
                           with respect to the Mortgage Loans or the Agreements;

                  d.       Assignor  has no  knowledge  of, and has not  received  notice of, any  waivers
                           under, or any modification of, any Assigned Loan;

                  e.       Assignor is duly  organized,  validly  existing and in good standing  under the
                           laws of the jurisdiction of its incorporation,  and has all requisite power and
                           authority to acquire, own and sell the Mortgage Loans;

                  f.       Assignor  has full  corporate  power and  authority  to  execute,  deliver  and
                           perform  its  obligations  under  this AAR  Agreement,  and to  consummate  the
                           transactions   set  forth  herein.   The   consummation  of  the   transactions
                           contemplated  by this AAR  Agreement  is in the ordinary  course of  Assignor's
                           business  and will not  conflict  with,  or result in a breach  of,  any of the
                           terms,  conditions or provisions of Assignor's  charter or by-laws or any legal
                           restriction,  or any material  agreement or instrument to which Assignor is now
                           a party or by which it is bound,  or result in the violation of any law,  rule,
                           regulation,  order,  judgment or decree to which  Assignor  or its  property is
                           subject.  The  execution,  delivery  and  performance  by  Assignor of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby,
                           have  been  duly  authorized  by all  necessary  corporate  action  on  part of
                           Assignor.  This AAR  Agreement has been duly executed and delivered by Assignor
                           and,  upon the due  authorization,  execution  and  delivery  by  Assignee  and
                           Company,  will constitute the valid and legally binding  obligation of Assignor
                           enforceable   against   Assignor  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law;

                  g.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignor in  connection  with the  execution,  delivery  or  performance  by
                           Assignor of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated  hereby.  Neither  Assignor  nor  anyone  acting on its behalf has
                           offered,  transferred,  pledged,  sold or  otherwise  disposed of the  Mortgage
                           Loans or any interest in the Mortgage  Loans,  or solicited any offer to buy or
                           accept a transfer,  pledge or other  disposition of the Mortgage  Loans, or any
                           interest in the  Mortgage  Loans or otherwise  approached  or  negotiated  with
                           respect to the Mortgage  Loans,  or any interest in the Mortgage Loans with any
                           Person in any  manner,  or made any  general  solicitation  by means of general
                           advertising  or in any other  manner,  or taken any other  action  which  would
                           constitute a  distribution  of the Mortgage  Loans under the  Securities Act of
                           1933, as amended (the "1933 Act") or which would render the  disposition of the
                           Mortgage   Loans  a  violation  of  Section  5  of  the  1933  Act  or  require
                           registration pursuant thereto; and

                  h.       Assignor  has  received  from  Company,  and has  delivered  to  Assignee,  all
                           documents  required to be  delivered  to Assignor by Company  prior to the date
                           hereof  pursuant to the  Agreements  with respect to the Mortgage Loans and has
                           not received, and has not requested from Company, any additional documents.

         3.       Assignee  warrants and  represents  to, and covenants  with,  Assignor and Company as of
the date hereof:

                  a.       Assignee is duly  organized,  validly  existing and in good standing  under the
                           laws of the  jurisdiction of its  organization  and has all requisite power and
                           authority  to hold the  Mortgage  Loans as trustee on behalf of the  holders of
                           Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates. Series 2007-1;

                  b.       Assignee  has full  corporate  power and  authority  to  execute,  deliver  and
                           perform  its  obligations  under  this AAR  Agreement,  and to  consummate  the
                           transactions   set  forth  herein.   The   consummation  of  the   transactions
                           contemplated  by this AAR  Agreement  is in the ordinary  course of  Assignee's
                           business  and will not  conflict  with,  or result in a breach  of,  any of the
                           terms,  conditions or provisions of Assignee's  charter or by-laws or any legal
                           restriction,  or any material  agreement or instrument to which Assignee is now
                           a party or by which it is bound,  or result in the violation of any law,  rule,
                           regulation,  order,  judgment or decree to which  Assignee  or its  property is
                           subject.  The  execution,  delivery  and  performance  by  Assignee of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby,
                           have  been  duly  authorized  by all  necessary  corporate  action  on  part of
                           Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee
                           and,  upon the due  authorization,  execution  and  delivery  by  Assignor  and
                           Company,  will constitute the valid and legally binding  obligation of Assignee
                           enforceable   against   Assignee  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law;

                  c.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignee in  connection  with the  execution,  delivery  or  performance  by
                           Assignee of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated hereby; and

                  d.       The  Assignee  assumes for the  benefit of each of Assignor  and Company all of
                           Assignor's  rights and  obligations  (and the Master  Servicer  will ensure the
                           performance of these  obligations) under the Agreements but solely with respect
                           to such Mortgage Loans.

         4.       Company  warrants and represents to, and covenant with,  Assignor and Assignee as of the
date hereof:

                  a.       Company is duly  organized,  validly  existing and in good  standing  under the
                           laws of the jurisdiction of its  organization,  and has all requisite power and
                           authority  to  service  the  Mortgage   Loans  and  otherwise  to  perform  its
                           obligations under the Servicing Agreement;

                  b.       Company  has full power and  authority  to  execute,  deliver  and  perform its
                           obligations  under this AAR Agreement,  and to consummate the  transactions set
                           forth herein.  The  consummation of the  transactions  contemplated by this AAR
                           Agreement  is in the  ordinary  course  of  Company's  business  and  will  not
                           conflict  with,  or result in a breach  of,  any of the  terms,  conditions  or
                           provisions of Company's organizational  documents or any legal restriction,  or
                           any material  agreement  or  instrument  to which  Company is now a party or by
                           which it is bound,  or result in the  violation of any law,  rule,  regulation,
                           order,  judgment or decree to which  Company or its  property  is subject.  The
                           execution,  delivery and  performance  by Company of this AAR Agreement and the
                           consummation  by it of the  transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  action on part of Company.  This AAR Agreement has
                           been duly executed and delivered by Company,  and, upon the due  authorization,
                           execution and delivery by Assignor and Assignee,  will constitute the valid and
                           legally  binding  obligation  of  Company,   enforceable   against  Company  in
                           accordance  with  its  terms  except  as  enforceability   may  be  limited  by
                           bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now
                           or hereafter in effect relating to creditors' rights generally,  and by general
                           principles of equity  regardless of whether  enforceability  is considered in a
                           proceeding in equity or at law;

                  c.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Company  in  connection  with the  execution,  delivery  or  performance  by
                           Company of this AAR Agreement,  or the  consummation by it of the  transactions
                           contemplated hereby or if required,  such consent,  approval,  authorization or
                           order has been obtained prior to the date hereof; and
                  d.       Company  shall  establish a Custodial  Account and an Escrow  Account under the
                           Agreements,  as  modified  by this AAR  Agreement,  in favor of  Assignee  with
                           respect to the Mortgage  Loans  separate from the Custodial  Account and Escrow
                           Account  previously  established under the Agreements,  as modified by this AAR
                           Agreement, in favor of Assignor.

         5.       The Company  hereby  restates the  representations  and  warranties set forth in Section
2(b) of Amendment Reg AB as of the date hereof.

         6.       Assignor  hereby  agrees to  indemnify  and hold the Assignee and the Company (and their
successors  and assigns)  harmless  against any and all claims,  losses,  penalties,  fines,  forfeitures,
legal fees and related  costs,  judgments,  and any other costs,  fees and expenses  that  Assignee or the
Company  (and  their  successors  and  assigns)  may  sustain  in any way  related  to any  breach  of the
representations  or  warranties  of Assignor set forth in this AAR Agreement or the breach of any covenant
or condition contained herein.

         Recognition of Assignee

         7.       From and  after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the
Mortgage Loans,  and  acknowledges  that the Mortgage Loans will be part of a REMIC,  and will service the
Mortgage Loans in accordance with this AAR Agreement.

         8.       Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed
by the parties  hereto  that (i) the  execution  and  delivery of this AAR  Agreement  by the  Assignee is
solely in its capacity as trustee (in such  capacity,  the "Trustee") for Bear Stearns ALT-A Trust 2007-1,
Mortgage  Pass-Through  Certificates,  Series 2007-1 (the "Trust"),  pursuant to the Pooling and Servicing
Agreement  (the  "Pooling  and  Servicing  Agreement"),  dated as of January  1, 2007,  among SAMI II, the
Assignor,  the  Assignee,  Wells  Fargo  Bank,  National  Association,  as master  servicer  (the  "Master
Servicer") and as securities administrator, (ii) each of the representations,  undertakings and agreements
herein  made on behalf of the Trust is made and  intended  not as personal  representations,  undertakings
and  agreements  of the  Assignee  but is made and  intended for the purpose of binding only the Trust and
(iii) under no circumstances  shall the Assignee be personally  liable for the payment of any indebtedness
or  expenses  of the  Assignee  or the Trust or be liable for the  breach or  failure  of any  obligation,
representation,  warranty or covenant made or undertaken by the Assignee,  the Assignor or the Trust under
the  Servicing  Agreement or the Pooling and  Servicing  Agreement.  Any recourse  against the Assignee in
respect of any  obligations  it may have under or  pursuant  to the terms of this AAR  Agreement  shall be
limited  solely to the  assets  it may hold as  trustee  of Bear  Stearns  ALT-A  Trust  2007-1,  Mortgage
Pass-Through Certificates, Series 2007-1.

         Modification of the Servicing Agreement

         9.       The Company and EMC hereby amend the Servicing Agreement as follows:

                  a.  Sections  6.04,  6.05,  6.07  and  clause  (x) of  Section  10.01,  all as  added by
                      Amendment Number 2 to the Servicing Agreement are deleted in their entirety.

                  b.  Exhibit F to the Servicing  Agreement is hereby  deleted in its entirety and replace
                      with the reporting  exhibits  attached  hereto as  Attachment 4 in formats  mutually
                      agreeable to the Company and the Master Servicer;  provided,  however, Company shall
                      not be required to report any  information  relating to any prepayment  penalties or
                      charges to the extent such penalties or charges are retained by the Company.

        10.       The Company and EMC hereby modify Amendment Reg AB as follows:

                           a.       The following shall be added as Section 2(g)(vi) of Amendment Reg AB:

                                    The Master Servicer shall be considered a third party beneficiary of
                      Sections 2(d), 2(e) and 2(g) of this Amendment Reg AB (with regard to Section
                      2(g), solely with respect to noncompliance under Sections 2(d) and 2(e) of this
                      Amendment Reg AB), entitled to all of the rights and benefits accruing to any
                      Master Servicer herein as if it were a direct party to this Amendment Reg AB.

                  b.       Section 2(e)(i)(D) of Amendment Reg AB is hereby amended by deleting "if
                      required by Regulation AB," from the first line of such Section 2(e)(i)(D).

         Miscellaneous

         11.      All  demands,  notices  and  communications  related  to  the  Mortgage  Loans  and  the
Agreements,  as modified by this AAR Agreement,  shall be in writing and shall be deemed to have been duly
given if personally delivered at or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                Countrywide Home Loans Servicing LP
                400 Countrywide Way
                Simi Valley, California 93065
                Attention:  John Lindberg, Rachel Meza,
                Eric Varnen and Yuan Li

                with copies to:  General Counsel

                  b.       In the case of Assignor,

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com

                All notices and updates  required to be provided to the Assignor  regarding  Regulation AB
                pursuant  to  the  Servicing  Agreement  should  be  sent  to the  Assignor  by  email  to
                regABnotifications@bear.com, and additionally:

                  (a)      For Item 1117 (Legal Proceedings) to:

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: General Counsel
                Facsimile: (469) 759-4714

                with copies to:

                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

                  (b)      For Item 1119 (Affiliations and Certain Relationships and Related
                           Transactions) to:

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com

                with copies to:

                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

                  c.       In the case of the Securities Administrator,

                Wells Fargo Bank, National Association
                9062 Old Annapolis Road
                Columbia, Maryland 21045
                Attention: Client Manager BSALTA 2007-1
                Telecopier No.: (410) 715-2380

                  d.       In the case of Assignee,

                Citibank, N.A.
                388 Greenwich Street, 14th Floor
                New York, New York 10013
                Attention:  Structured Finance Agency & Trust —BSALTA 2007-1
                Telecopier No.: (212) 816-5527

         12.      Each party will pay any  commissions  it has  incurred  and the  Assignor  shall pay the
fees of its  attorneys  and the  reasonable  fees of the  attorneys  of the  Assignee  and the  Company in
connection  with the  negotiations  for,  documenting of and closing of the  transactions  contemplated by
this AAR Agreement.

         13.      This AAR Agreement  shall be construed in  accordance  with the laws of the State of New
York,  without  regard  to  conflicts  of law  principles  (other  than  Section  5-1401  of the New  York
Obligations  Law), and the obligations,  rights and remedies of the parties  hereunder shall be determined
in accordance with such laws.

         14.      No term or  provision  of this AAR  Agreement  may be waived  or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         15.      This AAR  Agreement  shall  inure to the  benefit of the  successors  and assigns of the
parties  hereto.  Any entity  into which  Assignor,  Assignee  or  Company  may be merged or  consolidated
shall,  without  the  requirement  for any  further  writing,  be deemed  Assignor,  Assignee  or Company,
respectively, hereunder.

         16.      This AAR Agreement  shall survive the conveyance of the Mortgage  Loans,  the assignment
of the Agreements,  as modified by this AAR Agreement,  to the extent of the Mortgage Loans by Assignor to
Assignee and the termination of the Agreements.

         17.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         18.      In the event that any  provision of this AAR Agreement  conflicts  with any provision of
the Agreements with respect to the Mortgage Loans, the terms of this AAR Agreement shall control.

         19.      The Company hereby  acknowledges  that Wells Fargo Bank,  National  Association has been
appointed as the master  servicer of the Mortgage Loans  pursuant to the Pooling and Servicing  Agreement,
dated as of January 1, 2007, among SAMI II, the Assignor,  Wells Fargo Bank, National  Association and the
Assignee and therefor has the right to enforce all  obligations  of the Company  under the  Agreements  to
the extent  assigned under this AAR Agreement  (specifically  excluding,  without  limitation,  any right,
title and interest  in, to or under the  representations  and  warranties  contained in Sections  3.01 and
3.02 of the Servicing  Agreement and any and all rights to enforce the  representations and warranties set
forth in those  sections  against the Company  which are  retained by the  Assignor.  Notwithstanding  the
foregoing,  it is  understood  that the Company  shall not be obligated to defend and  indemnify  and hold
harmless  the Master  Servicer,  the Assignor and the  Assignee  against any losses,  damages,  penalties,
fines,  forfeitures,  judgments  and any related  costs  including,  without  limitation,  reasonable  and
necessary  legal  fees,  resulting  from (i)  actions of the  Company  which  were taken upon the  written
instruction or direction of the Master  Servicer or Assignee,  as  applicable,  or (ii) the failure of the
Master  Servicer  to  perform  the  obligations  of  the  Assignee  as  "Purchaser"  with  respect  to the
Agreements.  The Company shall make all distributions  under the Agreements to the Master Servicer by wire
transfer of immediately available funds to:

                           Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007-1, Account #50982700.

          and the Company shall deliver all reports required to be delivered under the Agreements to the
  Assignee at the address set forth in Section 8 herein and to the Master Servicer at:

                           Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-1
                  Telecopier No.: (410) 715-2380



         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year
first above written.

EMC MORTGAGE CORPORATION
Assignor


By:  ________________________________________________
Name:
Title:

CITIBANK, N.A., not in it's individual
capacity but solely as trustee for the holders
of Bear Stearns ALT-A Trust, Mortgage
Pass-Through Certificates, Series 2007-1, as Assignee

By:__________________________________________________
Name:
Title:

COUNTRYWIDE HOME LOANS SERVICING LP
Company
By:  Countrywide GP, Inc., its General Partner


By:__________________________________________________
Name:
Title:


ACKNOWLEDGED AND AGREED:


WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________________________
Name:
Title:



ACKNOWLEDGED AND AGREED:


STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.



By:__________________________________________________
Name:
Title:




--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                              MORTGAGE LOANS

                                         (Provided upon request)




--------------------------------------------------------------------------------




                                               ATTACHMENT 2


                                SERVICING AGREEMENT ARTICLES IV, V, AND VI

                                         (Provided upon request)




--------------------------------------------------------------------------------




                                               ATTACHMENT 3

                                          AFFILIATION DISCLOSURE
                                 (Pursuant to Item 1119 of Regulation AB)

1.       Sponsor and any affiliate, including but not limited to:
         a. EMC Mortgage Corporation
         b. Bear, Stearns & Co. Inc.
         c. Bear, Stearns Securities Corp.
         d. Bear Stearns Structured Products
         e. Bear, Stearns International Limited

2.       Depositor and any affiliate, including but not limited to:
         a. Bear Stearns Asset Backed Securities I LLC
         b. Structured Asset Mortgage Investments II Inc.

3.       Bear Stearns ALT-A Trust 2007-1 and any affiliate

4.       Citibank, N.A., as Trustee, and any affiliate

5.       Significant obligor and any affiliate - None

6.       Enhancement or support provider and any affiliate - None

7.       1100(d)(1) parties - any named party in the Securitization Transaction:

         a. Cap Contract Provider:  Bear Stearns Financial Products Inc., N.A.

         b. Underwriter:  Bear, Stearns & Co. Inc.

         c. Servicers: EMC Mortgage Corporation; HomeBanc Mortgage Corporation; HSBC Mortgage
Corporation (USA) and Mid America Bank, FSB.

         d. Master Servicer:  Wells Fargo Bank, National Association

         e. Unaffiliated Servicer of 20%:  EMC Mortgage Corporation.

         f. Originator of 10%:  EMC Mortgage Corporation.

         g. Securities Administrator:  Wells Fargo Bank, National Association

         h. Custodian: Wells Fargo Bank, National Association




--------------------------------------------------------------------------------




                                               ATTACHMENT 4

                                    REPORTING DATA FOR DEFAULTED LOANS

Data must be submitted to Wells Fargo Bank in an Excel spreadsheet format with fixed field names and
data type.  The Excel spreadsheet should be used as a template consistently every month when submitting
data.

Table: Delinquency

Name                                                     Type                                       Size
___________________________________________________________________________________________________________
Servicer Loan #                                          Number                                        8
                                                         (Double)
Investor Loan #                                          Number                                        8
                                                         (Double)
Borrower Name                                            Text                                         20
Address                                                  Text                                         30
State                                                    Text                                          2
Due Date                                                 Date/Time                                     8
Action Code                                              Text                                          2
FC Received                                              Date/Time                                     8
File Referred to Atty                                    Date/Time                                     8
NOD                                                      Date/Time                                     8
Complaint Filed                                          Date/Time                                     8
Sale Published                                           Date/Time                                     8
Target Sale Date                                         Date/Time                                     8
Actual Sale Date                                         Date/Time                                     8
Loss Mit Approval Date                                   Date/Time                                     8
Loss Mit Type                                            Text                                          5
Loss Mit Estimated Completion                            Date/Time                                     8
Date
Loss Mit Actual Completion Date                          Date/Time                                     8
Loss Mit Broken Plan Date                                Date/Time                                     8
BK Chapter                                               Text                                          6
BK Filed Date                                            Date/Time                                     8
Post Petition Due                                        Date/Time                                     8
Motion for Relief                                        Date/Time                                     8
Lift of Stay                                             Date/Time                                     8
RFD                                                      Text                                         10
Occupant Code                                            Text                                         10
Eviction Start Date                                      Date/Time                                     8
Eviction Completed Date                                  Date/Time                                     8
List Price                                               Currency                                      8
List Date                                                Date/Time                                     8
Accepted Offer Price                                     Currency                                      8
Accepted Offer Date                                      Date/Time                                     8
Estimated REO Closing Date                               Date/Time                                     8
Actual REO Sale Date                                     Date/Time                                     8

o    Items in bold are MANDATORY FIELDS. We must receive information in those fields every month in
     order for your file to be accepted.


The Action Code Field should show the applicable numeric code to indicate that a special action is being
taken. The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells Fargo Bank will accept alternative Action Codes to those above, provided that the Codes are
consistent with industry standards. If Action Codes other than those above are used, the Servicer must
supply Wells Fargo Bank with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:

Action Code 12 - To report a Mortgage Loan for which the Borrower has been granted relief for curing a
delinquency.  The Action Date is the date the relief is expected to end.  For military indulgence, it
will be three months after the Borrower's discharge from military service.

Action Code 15 - To report the Borrower's filing for bankruptcy or instituting some other type of
litigation that will prevent or delay liquidation of the Mortgage Loan.  The Action Date will be either
the date that any repayment plan (or forbearance) instituted by the bankruptcy court will expire or an
additional date by which the litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a deed-in-lieu or an assignment of the
property. The Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the decision has been made to foreclose the Mortgage Loan.  The Action
Date is the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.
The Action Date is the date the pay-off funds were remitted to the Master Servicer.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.  The Action Date is the
date the repurchase proceeds were remitted to the Master Servicer.

Action Code 70 - To report that a Mortgage Loan has been foreclosed or a deed-in-lieu of foreclosure has
been accepted, and the Servicer, on behalf of the owner of the Mortgage Loan, has acquired the property
and may dispose of it.  The Action Date is the date of the foreclosure sale or, for deeds-in-lieu, the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been foreclosed and a third party acquired the
property, or a total condemnation of the property has occurred.  The Action Date is the date of the
foreclosure sale or the date the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been foreclosed, or a deed-in-lieu has been
accepted, and the property may be conveyed to the mortgage insurer and the pool insurance claim has been
filed.  The Action Date is the date of the foreclosure sale, or, for deeds-in-lieu, the date of the deed
for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are
acceptable:

         ASUM-Approved Assumption
         BAP-Borrower Assistance Program
         CO-Charge Off
         DIL-Deed-in-Lieu
         FFA-Formal Forbearance Agreement
         MOD-Loan Modification
         PRE-Pre-Sale
         SS-Short Sale
         MISC-Anything else approved by the PMI or Pool Insurer


Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are
consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.


The Occupant Code field should show the current status of the property.  The acceptable codes are:


         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------




                       REALIZED LOSS CALCULATION INFORMATION WELLS FARGO BANK, N.A. Form 332



Calculation of Realized Loss

Purpose

To provide the Servicer  with a form for the  calculation  of any Realized Loss (or gain) as a result of a
Mortgage Loan having been foreclosed and Liquidated.

Distribution

The  Servicer  will  prepare  the form in  duplicate  and send the  original  together  with  evidence  of
conveyance  of title and  appropriate  supporting  documentation  to the Master  Servicer with the Monthly
Accounting  Reports which  supports the Mortgage  Loan's  removal from the Mortgage Loan Activity  Report.
The Servicer will retain the duplicate for its own records.

Due Date

With respect to any liquidated  Mortgage Loan, the form will be submitted to the Master  Servicer no later
than the date on which  statements  are due to the Master  Servicer  under Section 4.02 of this  Agreement
(the  "Statement  Date") in the month  following  receipt of final  liquidation  proceeds  and  supporting
documentation  relating to such liquidated Mortgage Loan; provided,  that if such Statement Date is not at
least 30 days after receipt of final liquidation  proceeds and supporting  documentation  relating to such
liquidated  Mortgage Loan,  then the form will be submitted on the first  Statement  Date occurring  after
the 30th day following receipt of final liquidation proceeds and supporting documentation.

Preparation Instructions

The numbers on the form correspond with the numbers listed below.

1.       The actual Unpaid Principal Balance of the Mortgage Loan.

2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned
if all delinquent payments had been made as agreed.

3-7.     Complete as necessary.  All line entries must be supported by copies of appropriate statements,
         vouchers, receipts, canceled checks, etc., to document the expense.  Entries not properly
         documented will not be reimbursed to the Servicer.

8.       Accrued  Servicing  Fees based upon the  Scheduled  Principal  Balance  of the  Mortgage  Loan as
         calculated on a monthly basis.

10.      The total of lines 1 through 9.

Credits

11-17.   Complete as  necessary.  All line entries must be supported by copies of the  appropriate  claims
         forms,  statements,  payment  checks,  etc.  to  document  the credit.  If the  Mortgage  Loan is
         subject to a Bankruptcy  Deficiency,  the difference  between the Unpaid Principal Balance of the
         Note  prior to the  Bankruptcy  Deficiency  and the  Unpaid  Principal  Balance as reduced by the
         Bankruptcy Deficiency should be input on line 16.

18.      The total of lines 11 through 17.

Total Realized Loss (or Amount of Any Gain)

19.      The total derived from  subtracting  line 18 from 10. If the amount  represents a realized  gain,
         show the amount in parenthesis (  ).




--------------------------------------------------------------------------------




                                          WELLS FARGO BANK, N.A.
                                       CALCULATION OF REALIZED LOSS



           WELLS FARGO BANK, N.A. Trust:  ___________________________

           Prepared by: __________________ Date: _______________

           Phone: ______________________

         Servicer Loan No.                  Servicer Name     Servicer Address

WELLS FARGO BANK, N.A.
Loan No._____________________________
Borrower's Name:________________________________________________________
Property
Address:________________________________________________________________

Liquidation and Acquisition Expenses:
Actual Unpaid Principal Balance of Mortgage Loan                              $ _______________(1)
Interest accrued at Net Rate                                                   ________________(2)
Attorney's Fees                                                                ________________(3)
Taxes                                                                          ________________(4)
Property Maintenance                                                           ________________(5)
MI/Hazard Insurance Premiums                                                   ________________(6)
Hazard Loss Expenses                                                           ________________(7)
Accrued Servicing Fees                                                         ________________(8)
Other (itemize)                                                                ________________(9)
                                                                               $ _________________



Total Expenses                                                                $ ______________(10)
Credits:
Escrow Balance                                                                $ ______________(11)
HIP Refund                                                                    ________________(12)
Rental Receipts                                                               ________________(13)
Hazard Loss Proceeds                                                          ________________(14)
Primary Mortgage Insurance Proceeds                                           ________________(15)
Proceeds from Sale of Acquired Property                                       ________________(16)
Other (itemize)                                                               ________________(17)
                                                                              ___________________
                                                                              ___________________
Total Credits                                                                $________________(18)

                        Total Realized Loss (or Amount of Gain) $________________




------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------




--------------------------------------------------------------------------------




                      Standard File Layout - Master Servicing

---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
Column Name                  Description                                             Decimal    Format Comment              Max
                                                                                                                            Size
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SER_INVESTOR_NBR             A value assigned by the Servicer to define a group of              Text up to 10 digits             20
                             loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
LOAN_NBR                     A unique identifier assigned to each loan by the                   Text up to 10 digits             10
                             investor.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERVICER_LOAN_NBR            A unique number assigned to a loan by the Servicer.                Text up to 10 digits             10
                             This may be different than the LOAN_NBR.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
BORROWER_NAME                The borrower name as received in the file.  It is not              Maximum length of 30             30
                             separated by first and last name.                                  (Last, First)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_PAY_AMT                Scheduled monthly principal and scheduled interest          2      No commas(,) or dollar           11
                             payment that a borrower is expected to pay, P&I                    signs ($)
                             constant.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NOTE_INT_RATE                The loan interest rate as reported by the Servicer.         4      Max length of 6                   6
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NET_INT_RATE                 The loan gross interest rate less the service fee           4      Max length of 6                   6
                             rate as reported by the Servicer.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_FEE_RATE                The servicer's fee rate for a loan as reported by the       4      Max length of 6                   6
                             Servicer.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_FEE_AMT                 The servicer's fee amount for a loan as reported by         2      No commas(,) or dollar           11
                             the Servicer.                                                      signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NEW_PAY_AMT                  The new loan payment amount as reported by the              2      No commas(,) or dollar           11
                             Servicer.                                                          signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NEW_LOAN_RATE                The new loan rate as reported by the Servicer.              4      Max length of 6                   6
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ARM_INDEX_RATE               The index the Servicer is using to calculate a              4      Max length of 6                   6
                             forecasted rate.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ACTL_BEG_PRIN_BAL            The borrower's actual principal balance at the              2      No commas(,) or dollar           11
                             beginning of the processing cycle.                                 signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ACTL_END_PRIN_BAL            The borrower's actual principal balance at the end of       2      No commas(,) or dollar           11
                             the processing cycle.                                              signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
BORR_NEXT_PAY_DUE_DATE       The date at the end of processing cycle that the                   MM/DD/YYYY                       10
                             borrower's next payment is due to the Servicer, as
                             reported by Servicer.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_AMT_1              The first curtailment amount to be applied.                 2      No commas(,) or dollar           11
                                                                                                signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_DATE_1             The curtailment date associated with the first                     MM/DD/YYYY                       10
                             curtailment amount.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
CURT_ADJ_ AMT_1              The curtailment interest on the first curtailment           2      No commas(,) or dollar           11
                             amount, if applicable.                                             signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_AMT_2              The second curtailment amount to be applied.                2      No commas(,) or dollar           11
                                                                                                signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_DATE_2             The curtailment date associated with the second                    MM/DD/YYYY                       10
                             curtailment amount.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
CURT_ADJ_ AMT_2              The curtailment interest on the second curtailment          2      No commas(,) or dollar           11
                             amount, if applicable.                                             signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_AMT_3              The third curtailment amount to be applied.                 2      No commas(,) or dollar           11
                                                                                                signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SERV_CURT_DATE_3             The curtailment date associated with the third                     MM/DD/YYYY                       10
                             curtailment amount.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
CURT_ADJ_AMT_3               The curtailment interest on the third curtailment           2      No commas(,) or dollar           11
                             amount, if applicable.                                             signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
PIF_AMT                      The loan "paid in full" amount as reported by the           2      No commas(,) or dollar           11
                             Servicer.                                                          signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
PIF_DATE                     The paid in full date as reported by the Servicer.                 MM/DD/YYYY                       10
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ACTION_CODE                  The standard FNMA numeric code used to indicate the                Action Code Key:                  2
                             default/delinquent status of a particular loan.                    15=Bankruptcy,
                                                                                                30=Foreclosure,  60=PIF,
                                                                                                63=Substitution,
                                                                                                65=Repurchase, 70=REO
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
INT_ADJ_AMT                  The amount of the interest adjustment as reported by        2      No commas(,) or dollar           11
                             the Servicer.                                                      signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SOLDIER_SAILOR_ADJ_AMT       The Soldier and Sailor Adjustment amount, if                2      No commas(,) or dollar           11
                             applicable.                                                        signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
NON_ADV_LOAN_AMT             The Non Recoverable Loan Amount, if applicable.             2      No commas(,) or dollar           11
                                                                                                signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
LOAN_LOSS_AMT                The amount the Servicer is passing as a loss, if            2      No commas(,) or dollar           11
                             applicable.                                                        signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_BEG_PRIN_BAL           The scheduled outstanding principal amount due at the       2      No commas(,) or dollar           11
                             beginning of the cycle date to be passed through to                signs ($)
                             investors.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_END_PRIN_BAL           The scheduled principal balance due to investors at         2      No commas(,) or dollar           11
                             the end of a processing cycle.                                     signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_PRIN_AMT               The scheduled principal amount as reported by the           2      No commas(,) or dollar           11
                             Servicer for the current cycle -- only applicable for              signs ($)
                             Scheduled/Scheduled Loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
SCHED_NET_INT                The scheduled gross interest amount less the service        2      No commas(,) or dollar           11
                             fee amount for the current cycle as reported by the                signs ($)
                             Servicer -- only applicable for Scheduled/Scheduled
                             Loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ACTL_PRIN_AMT                The actual principal amount collected by the Servicer       2      No commas(,) or dollar           11
                             for the current reporting cycle -- only applicable                 signs ($)
                             for Actual/Actual Loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
ACTL_NET_INT                 The actual gross interest amount less the service fee       2      No commas(,) or dollar           11
                             amount for the current reporting cycle as reported by              signs ($)
                             the Servicer -- only applicable for Actual/Actual
                             Loans.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
PREPAY_PENALTY_ AMT          The penalty amount received when a borrower prepays         2      No commas(,) or dollar           11
                             on his loan as reported by the Servicer.                           signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
PREPAY_PENALTY_ WAIVED       The prepayment penalty amount for the loan waived by        2      No commas(,) or dollar           11
                             the servicer.                                                      signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------

---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
MOD_DATE                     The Effective Payment Date of the Modification for                 MM/DD/YYYY                       10
                             the loan.
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
MOD_TYPE                     The Modification Type.                                             Varchar - value can be           30
                                                                                                alpha or numeric
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------
DELINQ_P&I_ADVANCE_AMT       The current outstanding principal and interest              2      No commas(,) or dollar           11
                             advances made by Servicer.                                         signs ($)
---------------------------- ------------------------------------------------------- ---------- --------------------------- --------




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-2

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
January 31, 2007, among EMC Mortgage  Corporation (the "Assignor"),  Citibank,  N.A., not individually but
solely  as  trustee  for the  holders  of the Bear  Stearns  ALT-A  Trust  2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1 (the "Assignee") and HomeBanc Mortgage Corporation (the "Company").

         In  consideration  of the mutual  promises  contained  herein the parties  hereto  agree that the
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  purchased by the Assignor  from the Company and now serviced by Company for Assignor and
its successors and assigns pursuant to (a) the Purchase,  Warranties and Servicing Agreement,  dated as of
January 1, 2004, as amended by the Amended and Restated  Amendment No. 1 to the Purchase,  Warranties  and
Servicing  Agreement,  dated as of January 27, 2006,  between  Assignor and Company (as amended,  the "PWS
Agreement")  and (b) the Term Sheet dated June 29, 2006  between  Assignor  and Company  (the "Term Sheet"
and  together  with the PWS  Agreement,  the  "Agreements")  shall  be  subject  to the  terms of this AAR
Agreement.  Capitalized  terms used herein but not  defined  shall have the  meanings  ascribed to them in
the PWS Agreement.

                                        Assignment and Assumption

         Except as expressly  provided for herein,  the Assignor  hereby grants,  transfers and assigns to
the Assignee all of its right,  title and interest as in, to and under (a) the Assigned  Loans and (b) the
Agreements with respect to the Assigned Loans;  provided,  however,  that the Assignor is not assigning to
the Assignee any of its right,  title or interest,  in, to and under the PWS Agreement with respect to any
mortgage  loan  other  than the  Assigned  Loans  listed on Exhibit  A.  Notwithstanding  anything  to the
contrary  contained  herein,  the Assignor  specifically  reserves and does not assign to the Assignee any
right,  title and interest in, to or under the  representations  and warranties  contained in Section 3.01
and  Section  3.02  of the PWS  Agreement  and  the  Assignor  is  retaining  the  right  to  enforce  the
representations  and warranties set forth in those  sections  against the Company.  Except as is otherwise
expressly  provided  herein,  the  Assignor  makes no  representations,  warranties  or  covenants  to the
Assignee and the Assignee  acknowledges  that the Assignor has no  obligations  to the Assignee  under the
terms of the PWS Agreement or otherwise relating to the transaction  contemplated  herein (including,  but
not limited to, any obligation to indemnify the Assignee).

                                Representations, Warranties and Covenants

         Assignor warrants and represents to Assignee and Company as of the date hereof:

          Attached  hereto  as  Attachment  2 are  true  and  accurate  copies  of  the  Agreements  which
agreements  are in full force and effect as of the date hereof and the  provisions  of which have not been
waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

          Assignor is the lawful  owner of the  Assigned  Loans with full right to transfer  the  Assigned
Loans and any and all of its interests,  rights and obligations  under the PWS Agreement as they relate to
the  Assigned  Loans,  free and clear from any and all claims and  encumbrances;  and upon the transfer of
the Assigned Loans to Assignee as  contemplated  herein and in the Mortgage Loan Purchase  Agreement dated
as of January 31, 2007 between the Assignor and  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI
II"),  Assignee  shall  have  good  title  to each  and  every  Assigned  Loan,  as well as any and all of
Assignee's  interests,  rights and  obligations  under the PWS  Agreement  as they relate to the  Assigned
Loans, free and clear of any and all liens, claims and encumbrances;

          There are no offsets,  counterclaims or other defenses  available to Company with respect to the
Assigned Loans or the PWS Agreement;

          Assignor  has no  knowledge  of,  and has not  received  notice of, any  waivers  under,  or any
modification of, any Assigned Loan;

          Assignor  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and sell
the Assigned Loans;

          Assignor  has  full  corporate  power  and  authority  to  execute,   deliver  and  perform  its
obligations  under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The
consummation  of the  transactions  contemplated  by this  AAR  Agreement  is in the  ordinary  course  of
Assignor's business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Assignor's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
instrument  to which  Assignor is now a party or by which it is bound,  or result in the  violation of any
law,  rule,  regulation,  order,  judgment  or decree to which  Assignor or its  property is subject.  The
execution,  delivery and  performance by Assignor of this AAR Agreement and the  consummation by it of the
transactions  contemplated  hereby,  have been duly  authorized by all necessary  corporate  action on the
part of Assignor.  This AAR  Agreement  has been duly executed and delivered by Assignor and, upon the due
authorization,  execution  and  delivery by Assignee and Company,  will  constitute  the valid and legally
binding  obligation  of Assignor  enforceable  against  Assignor in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with,
any  governmental  entity is required to be obtained or made by Assignor in connection with the execution,
delivery or performance by Assignor of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

          Neither  Assignor nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or
otherwise  disposed of the Assigned  Loans or any interest in the Assigned  Loans,  or solicited any offer
to buy or accept a transfer,  pledge or other  disposition of the Assigned  Loans,  or any interest in the
Assigned Loans or otherwise  approached or negotiated  with respect to the Assigned Loans, or any interest
in the  Assigned  Loans  with any  Person in any  manner,  or made any  general  solicitation  by means of
general  advertising  or in any  other  manner,  or taken  any  other  action  which  would  constitute  a
distribution  of the  Assigned  Loans under the  Securities  Act of 1933,  as amended  (the "1933 Act") or
which would  render the  disposition  of the  Assigned  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto;

          The Assignor has received  from  Company,  and has  delivered  to the  Assignee,  all  documents
required  to be  delivered  to  Assignor  by the  Company  prior to the date  hereof  pursuant  to the PWS
Agreement  with  respect  to the  Assigned  Loans and has not  received,  and has not  requested  from the
Company, any additional documents; and

          There is no action,  suit,  proceeding,  investigation  or litigation  pending or, to Assignor's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignor,  would adversely affect Assignor's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignor's ability to perform its obligations under this AAR Agreement.

         Assignee  warrants and  represents  to, and covenants  with,  Assignor and Company as of the date
hereof:

          Assignee  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction of its  organization  and has all requisite power and authority to hold the Assigned Loans as
trustee  on  behalf  of the  holders  of the  Bear  Stearns  ALT-A  Trust  2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1;

          Assignee  has  full  corporate  power  and  authority  to  execute,   deliver  and  perform  its
obligations  under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The
consummation  of the  transactions  contemplated  by this  AAR  Agreement  is in the  ordinary  course  of
Assignee's business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Assignee's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
instrument  to which  Assignee is now a party or by which it is bound,  or result in the  violation of any
law,  rule,  regulation,  order,  judgment  or decree to which  Assignee or its  property is subject.  The
execution,  delivery and  performance by Assignee of this AAR Agreement and the  consummation by it of the
transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of
Assignee.  This AAR  Agreement  has been  duly  executed  and  delivered  by  Assignee  and,  upon the due
authorization,  execution  and  delivery by Assignor and Company,  will  constitute  the valid and legally
binding  obligation  of Assignee  enforceable  against  Assignee in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with,
any  governmental  entity is required to be obtained or made by Assignee in connection with the execution,
delivery or performance by Assignee of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

          There is no action,  suit,  proceeding,  investigation  or litigation  pending or, to Assignee's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignee,  would adversely affect Assignee's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignee's ability to perform its obligations under this AAR Agreement; and

          Assignee  assumes for the benefit of each of the  Assignor  and the Company all of the rights of
the Purchaser under the PWS Agreement with respect to the Assigned Loans.

         Company  warrants  and  represents  to, and covenant  with,  Assignor and Assignee as of the date
hereof:

          Attached  hereto  as  Attachment  2 are  true  and  accurate  copies  of the  Agreements,  which
agreements  are in full force and effect as of the date hereof and the  provisions  of which have not been
waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

          Company  is  duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Assigned
Loans and otherwise to perform its obligations under the PWS Agreement;

          Company has full corporate  power and authority to execute,  deliver and perform its obligations
under this AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the
transactions  contemplated by this AAR Agreement is in the ordinary course of Company's  business and will
not conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of Company's
charter or by-laws or any legal  restriction,  or any material agreement or instrument to which Company is
now a party or by which it is bound,  or result in the  violation  of any law,  rule,  regulation,  order,
judgment or decree to which Company or its property is subject.  The execution,  delivery and  performance
by Company of this AAR Agreement  and the  consummation  by it of the  transactions  contemplated  hereby,
have been duly  authorized by all necessary  corporate  action on the part of Company.  This AAR Agreement
has been duly executed and delivered by Company,  and, upon the due authorization,  execution and delivery
by  Assignor  and  Assignee,  will  constitute  the valid  and  legally  binding  obligation  of  Company,
enforceable  against  Company in  accordance  with its terms  except as  enforceability  may be limited by
bankruptcy,  reorganization,  insolvency,  moratorium  or other  similar  laws now or  hereafter in effect
relating to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with,
any  governmental  entity is required to be obtained or made by Company in connection  with the execution,
delivery or performance by Company of this AAR Agreement,  or the  consummation by it of the  transactions
contemplated hereby;

          The Company shall  establish a Custodial  Account and an Escrow  Account under the PWS Agreement
in favor of the Assignee  with respect to the  Assigned  Loans  separate  from the  Custodial  Account and
Escrow Account previously established under the PWS Agreement in favor of Assignor;

          No event  has  occurred  from the  Closing  Date to the  date  hereof  which  would  render  the
representations  and warranties as to the related  Assigned Loans made by the Company in Sections 3.01 and
3.02 of the PWS Agreement to be untrue in any material respect; and

          Neither  this AAR  Agreement  nor any  certification,  statement,  report  or  other  agreement,
document  or  instrument  furnished  or to be  furnished  by the Company  pursuant  to this AAR  Agreement
contains  or will  contain  any  materially  untrue  statement  of fact or omits  or will  omit to state a
material fact necessary to make the statements contained therein not misleading.

         The Company hereby  restates the  representations  and warranties set forth in Section 3.01(p) of
the PWS Agreement as of the date hereof.

         Notwithstanding  anything to the  contrary  in the PWS  Agreement,  the  Company  shall (or shall
cause any Third-Party  Originator to) (i) immediately  notify Assignor and SAMI II in writing of (A) legal
proceedings  pending  against  the  Company,  or  proceedings  known to be  contemplated  by  governmental
authorities  against the Company which in the judgment of the Company would be, in each case,  material to
purchasers of securities  backed by the Assigned Loans,  (B) any affiliations or relationships of the type
described in Item 1119(b) of  Regulation  AB that develop  following  the date hereof  between the Company
and any of the above  listed  parties or other  parties  identified  in writing by the Assignor or SAMI II
with  respect  to  the  Securitization  Transaction  and  (ii)  provide  to the  Assignor  and  SAMI  II a
description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be  sent to the  Assignor  by  e-mail  to
regABnotifications@bear.com.  Additionally,  all such  notifications,  other than those pursuant to (i)(A)
above, should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564



                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  General Counsel
                           Facsimile: (469) 759-4714

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

         Assignor  hereby  agrees to indemnify  and hold the  Assignee  (and its  successors  and assigns)
harmless  against  any and all  claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related
costs,  judgments,  and any other costs,  fees and expenses that Assignee (and its successors and assigns)
may sustain in any way related to any breach of the  representations  or  warranties of Assignor set forth
in this AAR Agreement or the breach of any covenant or condition contained herein.

                                         Recognition of Assignee

         From and after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the  Assigned
Loans,  and  acknowledges  that the Assigned Loans are intended to be part of a REMIC or multiple  REMICs,
and will  service  the  Assigned  Loans in  accordance  with the PWS  Agreement  (as  modified by this AAR
Agreement)  but in no event in a manner  that would (i) cause any such  intended  REMIC to fail to qualify
as a REMIC or (ii) result in the  imposition  of a tax upon any such  intended  REMIC  (including  but not
limited to the tax on  prohibited  transactions  as defined in Section  860F(a)(2) of the Code and the tax
on  contributions  to a REMIC set forth in Section  860G(d) of the Code). It is the intention of Assignor,
Company and Assignee that this AAR Agreement  shall be binding upon and for the benefit of the  respective
successors  and assigns of the  parties  hereto.  Neither  Company  nor  Assignor  shall amend or agree to
amend,  modify,  waive,  or otherwise  alter any of the terms or  provisions  of the PWS  Agreement  which
amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned Loans without
the prior written consent of Assignee.

         Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the
parties  hereto that (a) the  execution  and  delivery of this AAR  Agreement by the Assignee is solely in
its capacity as trustee  (the  "Trustee")  for Bear  Stearns  ALT-A Trust  2007-1,  Mortgage  Pass-Through
Certificates,  Series 2007-1  pursuant to the Pooling and Servicing  Agreement (the "Pooling and Servicing
Agreement"),  dated as of January 1, 2007,  among SAMI II, the Assignor,  the Assignee,  Wells Fargo Bank,
National  Association,  as master servicer (the "Master  Servicer") and as securities  administrator,  and
not individually,  (b) each of the  representations,  undertakings and agreements herein made on behalf of
Bear  Stearns  ALT-A Trust  2007-1 (the  "Trust") is made and  intended  not as personal  representations,
undertakings  and  agreements  of the Trustee but is made and intended for the purpose of binding only the
Trust and (c) under no  circumstances  shall the  Trustee  be  personally  liable  for the  payment of any
indebtedness  or  expenses  of the  Assignee  or the Trust or be liable  for the  breach or failure of any
obligation,  representation,  warranty or covenant made or undertaken by the Assignee, the Assignor or the
Trust under this AAR  Agreement or made or  undertaken  by the  Assignee,  the Assignor or the Trust under
the  Agreements or the Pooling and Servicing  Agreement.  Any recourse  against the Assignee in respect of
any  obligations it may have under or pursuant to the terms of this AAR Agreement  shall be limited solely
to the  assets  it may  hold as  trustee  for Bear  Stearns  ALT-A  Trust  2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1.

                                      Modification of PWS Agreement

         The Company and Assignor hereby amend the PWS Agreement as follows:

          The following definitions are added to Article I of the PWS Agreement:

         Assignee:  Citibank,  N.A.,  as trustee for the holders of the Bear Stearns  ALT-A Trust
         2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

                  Pooling and Servicing  Agreement:  That certain pooling and servicing  agreement,
         dated as of January  1,  2007,  among SAMI II,  the  Trustee,  the  Master  Servicer,  the
         Securities Administrator and EMC Mortgage Corporation.

         SAMI II: Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Trustee:  Citibank,  N.A.,  or its  successor  in  interest,  or any  successor  trustee
         appointed as provided in the Pooling and Servicing Agreement.

          The definition of Business Day is deleted in its entirety and replaced with the following:

         Business Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal holiday in
         the States of New York,  Georgia,  Maryland or Minnesota,  or (iii) a day on which banks
         in the States of New York,  Georgia,  Maryland or Minnesota are  authorized or obligated
         by law or executive order to be closed.

          The Standard & Poor's rating of "A2" in the  definition  of Eligible  Account in Section 1.01 of
the PWS Agreement is hereby replaced with "AA".

          The  following  is added to the first  sentence of the fourth  paragraph  of Section 4.13 of the
PWS Agreement:

         ; provided,  however,  that any REO property  shall be disposed of by the Company before
         the close of the third  taxable  year  following  the taxable year in which the Mortgage
         Loan became an REO property, unless the Company is otherwise directed by the Assignee.

         (j)      Section 11.04 of the PWS Agreement is deleted in its entirety and replaced with the
following:

         Section 11.04      Governing Law.

                  This  Agreement  and the related Term Sheet shall be governed by and  construed
         in  accordance  with  the  laws of the  State  of New  York  without  giving  effect  to
         principles  of conflicts  of laws and except to the extent  preempted by Federal law and
         the  obligations,  rights and remedies of the parties  hereunder  shall be determined in
         accordance with such laws.


                                              Miscellaneous

         All demands,  notices and  communications  related to the Assigned  Loans,  the PWS Agreement and
this AAR  Agreement  shall be in  writing  and  shall be deemed  to have  been  duly  given if  personally
delivered at or mailed by registered mail, postage prepaid, as follows:

         In the case of Company:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  Debra F. Watkins, EVP and Chief Capital Markets Officer
                  Telecopier No.: (404) 705-2301

                  With a copy to:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  General Counsel

         In the case of Assignor:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

         In the case of Assignee:

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency & Trust —BSALTA 2007-1
                  Telecopier No.: (212) 816-5527

         In the case of Securities Administrator:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-1
                  Telecopier No.: (410) 715-2380

         The Company hereby  acknowledges that Wells Fargo Bank,  National  Association has been appointed
as the master  servicer  of the  Assigned  Loans  pursuant  to the Pooling  and  Servicing  Agreement  and
therefor has the right to enforce all  obligations of the Company,  as they relate to the Assigned  Loans,
under the PWS  Agreement.  Such  right  will  include,  without  limitation,  the right to  terminate  the
Company  under the PWS  Agreement  upon the  occurrence  of an event of default  thereunder,  the right to
receive all remittances  required to be made by the Company under the PWS Agreement,  the right to receive
all monthly  reports and other data required to be delivered by the Company under the PWS  Agreement,  the
right to examine the books and records of the Company,  indemnification  rights, and the right to exercise
certain  rights of consent and approval  relating to actions taken by the Company.  The Company shall make
all  distributions  under the PWS Agreement,  as they relate to the Assigned Loans, to the Master Servicer
by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2007-1, Account #50982700.

and the Company shall deliver all reports required to be delivered under the PWS Agreement, as they
relate to the Assigned Loans, to the Assignee at the address set forth in Section 10(c) herein and to
the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-1

         Each party will pay any  commissions  it has incurred and the fees of its attorneys in connection
with the  negotiations  for,  documenting  of and  closing of the  transactions  contemplated  by this AAR
Agreement.

         This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,
without  regard to conflicts of law  principles  (other than  Section  5-1401 of the New York  Obligations
Law),  and the  obligations,  rights  and  remedies  of the  parties  hereunder  shall  be  determined  in
accordance with such laws.

         No term or  provision  of this AAR  Agreement  may be waived or  modified  unless  such waiver or
modification  is in writing and signed by the party against whom such waiver or  modification is sought to
be enforced.

         This AAR  Agreement  shall  inure to the  benefit of the  successors  and  assigns of the parties
hereto.  Any  entity  into  which  Assignor,  Assignee  or Company  may be merged or  consolidated  shall,
without the requirement for any further writing,  be deemed Assignor,  Assignee or Company,  respectively,
hereunder.

         This AAR Agreement  shall survive the  conveyance of the Assigned  Loans,  the  assignment of the
PWS Agreement to the extent of the Assigned  Loans by Assignor to Assignee and the  termination of the PWS
Agreement.

         This  AAR  Agreement  may  be  executed  simultaneously  in  any  number  of  counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         In the event that any  provision of this AAR  Agreement  conflicts  with any provision of the PWS
Agreement with respect to the Assigned Loans, the terms of this AAR Agreement shall control.




         IN WITNESS  WHEREOF,  the parties  hereto have executed this AAR Agreement as of the day and year
first above written.


EMC MORTGAGE CORPORATION,
Assignor


By:_____________________________________________
Name:
Title:

CITIBANK, N.A.
not individually but solely as trustee for the holders of Bear Stearns
ALT-A Trust 2007-1, Mortgage Pass-Through Certificates, Series 2007-1,
Assignee


By:_____________________________________________
Name:
Title:


HOMEBANC MORTGAGE CORPORATION,
Company


By:_____________________________________________
Name:
Title:

ACKNOWLEDGED:
WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:_____________________________________________
Name:
Title:




--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                          ASSIGNED LOAN SCHEDULE

                                         (Available upon request)




--------------------------------------------------------------------------------




                                               ATTACHMENT 2

                                                AGREEMENTS


                                         (Available upon request)




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-3
                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment, Assumption and Recognition Agreement (this "AAR Agreement") made as of
January 31, 2007, among EMC Mortgage Corporation (the "Assignor"), Citibank, N.A., not individually but
solely as trustee for the holders of the Bear Stearns ALT-A Trust 2007-1, Mortgage Pass-Through
Certificates, Series 2007-1 (the "Assignee") and HSBC Mortgage Corporation (USA) (the "Company").

         Whereas, the Assignor purchased certain residential mortgage loans (the "Mortgage Loans")
listed on Attachment 1 annexed hereto (the "Mortgage Loan Schedule") from the Company pursuant to the
Restated Purchase, Warranties and Servicing Agreement, dated as of September 1, 2005, as amended by
Amendment Reg AB (the "Amendment Reg AB"), dated as of November 7, 2005 (as amended, the "Servicing
Agreement"), between the Company and the Assignor and pursuant to which the Company agreed to service
the Mortgage Loans; and

         In consideration of the mutual promises and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that Servicing Agreement and the Mortgage Loans now serviced by Company for Assignor, shall be
subject to the terms of this AAR Agreement.  Capitalized terms used herein but not defined shall have
the meanings ascribed to them in the Servicing Agreement.

         Assignment and Assumption

           1.       Except as expressly  provided for herein,  the Assignor  hereby grants,  transfers and
   assigns to the  Assignee  all of its right,  title and  interest  as in, to and under (a) the  Mortgage
   Loans and (b) the Servicing  Agreement;  provided,  however,  that the Assignor is not assigning to the
   Assignee any of its right, title or interest,  in, to and under the Servicing Agreement with respect to
   any mortgage loan other than the Mortgage  Loans listed on Attachment  1.  Notwithstanding  anything to
   the contrary contained herein, the Assignor  specifically  reserves and does not assign to the Assignee
   any right, title and interest in, to or under the representations  and warranties  contained in Section
   3.01 and Section 3.02 of the  Servicing  Agreement  and the Assignor is retaining  the right to enforce
   the  representations  and  warranties  set forth in those  sections  against the Company.  Except as is
   otherwise expressly provided herein, the Assignor makes no representations,  warranties or covenants to
   the Assignee and the Assignee  acknowledges  that the Assignor has no obligations to the Assignee under
   the terms of the  Servicing  Agreement or otherwise  relating to the  transaction  contemplated  herein
   (including, but not limited to, any obligation to indemnify the Assignee).

Representations, Warranties and Covenants

           2.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         [reserved];

         Attached  hereto as Attachment 2 is a true and accurate copy of the  Servicing  Agreement,  which
is in full  force and  effect as of the date  hereof and the  provisions  of which  have not been  waived,
amended or modified in any respect, nor has any notice of termination been given thereunder;

         Assignor  is the lawful  owner of the  Mortgage  Loans with full right to transfer  the  Mortgage
Loans and any and all of its  interests,  rights and  obligations  under the  Servicing  Agreement as they
relate to the  Mortgage  Loans,  free and clear  from any and all claims  and  encumbrances;  and upon the
transfer of the  Mortgage  Loans to Assignee as  contemplated  herein and in the Mortgage  Loan  Servicing
Agreement dated as of January 31, 2007 between the Assignor and Structured  Asset Mortgage  Investments II
Inc.  ("SAMI II"),  Assignee shall have good title to each and every Mortgage Loan, as well as any and all
of Assignor's  interests and rights under the  Servicing  Agreement as they relate to the Mortgage  Loans,
free and clear of any and all liens, claims and encumbrances;

         There are no offsets,  counterclaims  or other defenses  available to Company with respect to the
Mortgage Loans;

         Assignor  has no  knowledge  of,  and has not  received  notice  of, any  waivers  under,  or any
modification of, any Mortgage Loan;

         Assignor  is  duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and sell
the Mortgage Loans;

         Assignor has full corporate  power and authority to execute,  deliver and perform its obligations
under this AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the
transactions  contemplated  by this AAR  Agreement is in the ordinary  course of  Assignor's  business and
will not  conflict  with,  or result  in a breach  of,  any of the  terms,  conditions  or  provisions  of
Assignor's charter or by-laws or any legal  restriction,  or any material agreement or instrument to which
Assignor  is now a  party  or by  which  it is  bound,  or  result  in the  violation  of any  law,  rule,
regulation,  order,  judgment or decree to which  Assignor or its  property  is  subject.  The  execution,
delivery  and  performance  by  Assignor  of  this  AAR  Agreement  and  the  consummation  by it  of  the
transactions  contemplated  hereby,  have been duly  authorized by all necessary  corporate  action on the
part of Assignor.  This AAR  Agreement  has been duly executed and delivered by Assignor and, upon the due
authorization,  execution  and  delivery by Assignee and Company,  will  constitute  the valid and legally
binding  obligation  of Assignor  enforceable  against  Assignor in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         No consent,  approval,  order or authorization of, or declaration,  filing or registration  with,
any  governmental  entity is required to be obtained or made by Assignor in connection with the execution,
delivery or performance by Assignor of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

         Neither  Assignor nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Mortgage  Loans or any interest in the Mortgage  Loans,  or solicited any offer
to buy or accept a transfer,  pledge or other  disposition of the Mortgage  Loans,  or any interest in the
Mortgage Loans or otherwise  approached or negotiated  with respect to the Mortgage Loans, or any interest
in the  Mortgage  Loans  with any  Person in any  manner,  or made any  general  solicitation  by means of
general  advertising  or in any  other  manner,  or taken  any  other  action  which  would  constitute  a
distribution  of the  Mortgage  Loans under the  Securities  Act of 1933,  as amended  (the "1933 Act") or
which would  render the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto;

         The Assignor  has received  from  Company,  and has  delivered  to the  Assignee,  all  documents
required to be delivered  to Assignor by the Company  prior to the date hereof  pursuant to the  Servicing
Agreement  with  respect  to the  Mortgage  Loans and has not  received,  and has not  requested  from the
Company, any additional documents; and

         There is no action,  suit,  proceeding,  investigation  or  litigation  pending or, to Assignor's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignor,  would adversely affect Assignor's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignor's ability to perform its obligations under this AAR Agreement.

           3.       Assignee  warrants and represents to, and covenants  with,  Assignor and Company as of
   the date hereof:

         Assignee  is  duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction of its  organization  and has all requisite power and authority to hold the Mortgage Loans as
trustee  on  behalf  of the  holders  of the  Bear  Stearns  ALT-A  Trust  2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1;

         Assignee has full corporate  power and authority to execute,  deliver and perform its obligations
under this AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the
transactions  contemplated  by this AAR  Agreement is in the ordinary  course of  Assignee's  business and
will not  conflict  with,  or result  in a breach  of,  any of the  terms,  conditions  or  provisions  of
Assignee's charter or by-laws or any legal  restriction,  or any material agreement or instrument to which
Assignee  is now a  party  or by  which  it is  bound,  or  result  in the  violation  of any  law,  rule,
regulation,  order,  judgment or decree to which  Assignee or its  property  is  subject.  The  execution,
delivery  and  performance  by  Assignee  of  this  AAR  Agreement  and  the  consummation  by it  of  the
transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of
Assignee.  This AAR  Agreement  has been  duly  executed  and  delivered  by  Assignee  and,  upon the due
authorization,  execution  and  delivery by Assignor and Company,  will  constitute  the valid and legally
binding  obligation  of Assignee  enforceable  against  Assignee in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         No consent,  approval,  order or authorization of, or declaration,  filing or registration  with,
any  governmental  entity is required to be obtained or made by Assignee in connection with the execution,
delivery or performance by Assignee of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

         There is no action,  suit,  proceeding,  investigation  or  litigation  pending or, to Assignee's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignee,  would adversely affect Assignee's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignee's ability to perform its obligations under this AAR Agreement; and

         Assignee  assumes  for the benefit of each of the  Assignor  and the Company all of the rights of
the Purchaser under  the Servicing Agreement with respect to the Mortgage Loans.

           4.       Company  warrants and represents to, and covenants  with,  Assignor and Assignee as of
   the date hereof:

         [reserved];

         Attached  hereto as Attachment 2 is a true and accurate copy of the  Servicing  Agreement,  which
is in full  force and  effect as of the date  hereof and the  provisions  of which  have not been  waived,
amended or modified in any respect, nor has any notice of termination been given thereunder;

         Company  is  duly  organized,  validly  existing  and in  good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Mortgage
Loans and otherwise to perform its obligations under the Servicing Agreement;

         Company has full corporate  power and authority to execute,  deliver and perform its  obligations
under this AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the
transactions  contemplated by this AAR Agreement is in the ordinary course of Company's  business and will
not conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of Company's
charter or by-laws or any legal  restriction,  or any material agreement or instrument to which Company is
now a party or by which it is bound,  or result in the  violation  of any law,  rule,  regulation,  order,
judgment or decree to which Company or its property is subject.  The execution,  delivery and  performance
by Company of this AAR Agreement  and the  consummation  by it of the  transactions  contemplated  hereby,
have been duly  authorized by all necessary  corporate  action on the part of Company.  This AAR Agreement
has been duly executed and delivered by Company,  and, upon the due authorization,  execution and delivery
by  Assignor  and  Assignee,  will  constitute  the valid  and  legally  binding  obligation  of  Company,
enforceable  against  Company in  accordance  with its terms  except as  enforceability  may be limited by
bankruptcy,  reorganization,  insolvency,  moratorium  or other  similar  laws now or  hereafter in effect
relating to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

         No consent,  approval,  order or authorization of, or declaration,  filing or registration  with,
any  governmental  entity is required to be obtained or made by Company in connection  with the execution,
delivery or performance by Company of this AAR Agreement,  or the  consummation by it of the  transactions
contemplated hereby;

         The Company  shall  establish  a Custodial  Account  and an Escrow  Account  under the  Servicing
Agreement  in favor of the  Assignee  with  respect to the  Mortgage  Loans  separate  from the  Custodial
Account and Escrow Account previously established under the Servicing Agreement in favor of Assignor;

         No  event  has  occurred  from the  Closing  Date to the  date  hereof  which  would  render  the
representations  and warranties as to the related  Mortgage Loans made by the Company in Sections 3.01 and
3.02 of the Servicing Agreement to be untrue in any material respect; and

         Neither  this  AAR  Agreement  nor any  certification,  statement,  report  or  other  agreement,
document  or  instrument  furnished  or to be  furnished  by the Company  pursuant  to this AAR  Agreement
contains or will  contain any  materially  untrue  statement of fact or omits or will omit to state a fact
necessary to make the statements contained therein not misleading.

           5.       Assignor  hereby  agrees to indemnify and hold the Assignee  (and its  successors  and
   assigns) harmless against any and all claims, losses,  penalties,  fines,  forfeitures,  legal fees and
   related costs, judgments,  and any other costs, fees and expenses that Assignee (and its successors and
   assigns) may sustain in any way related to any breach of the  representations or warranties of Assignor
   set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

           6.       From and after the date  hereof,  Company  shall  recognize  Assignee  as owner of the
   Mortgage  Loans,  and  acknowledges  that the  Mortgage  Loans  are  intended  to be part of a REMIC or
   multiple  REMICs,  and will service the Mortgage Loans in accordance  with the Servicing  Agreement (as
   modified  by this AAR  Agreement)  but in no event in a manner  that would (i) cause any such  intended
   REMIC to fail to qualify as a REMIC or (ii) result in the  imposition  of a tax upon any such  intended
   REMIC  (including  but  not  limited  to the tax on  prohibited  transactions  as  defined  in  Section
   860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in  Section  860G(d) of the
   Code).  It is the intention of Assignor,  Company and Assignee that this AAR Agreement shall be binding
   upon and for the  benefit of the  respective  successors  and assigns of the  parties  hereto.  Neither
   Company nor Assignor shall amend or agree to amend, modify,  waive, or otherwise alter any of the terms
   or provisions of the Servicing  Agreement which  amendment,  modification,  waiver or other  alteration
   would in any way affect the Mortgage Loans without the prior written consent of Assignee.

           7.       Notwithstanding  any term  hereof to the  contrary,  it is  expressly  understood  and
   agreed by the parties  hereto that (i) the execution and delivery of this AAR Agreement by the Assignee
   is solely in its capacity as trustee (in such  capacity,  the  "Trustee")  for Bear Stearns ALT-A Trust
   2007-1, Mortgage Pass-Through  Certificates,  Series 2007-1 (the "Trust"),  pursuant to the Pooling and
   Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as of January 1, 2007, among SAMI
   II, the  Assignor,  the  Assignee,  Wells Fargo Bank,  National  Association,  as master  servicer (the
   "Master Servicer") and as securities administrator, (ii) each of the representations,  undertakings and
   agreements  herein made on behalf of the Trust is made and  intended  not as personal  representations,
   undertakings  and  agreements  of the Assignee but is made and intended for the purpose of binding only
   the Trust and (iii) under no circumstances  shall the Assignee be personally  liable for the payment of
   any  indebtedness  or expenses  of the  Assignee or the Trust or be liable for the breach or failure of
   any obligation,  representation,  warranty or covenant made or undertaken by the Assignee, the Assignor
   or the Trust under the  Servicing  Agreement  or the  Pooling and  Servicing  Agreement.  Any  recourse
   against the Assignee in respect of any  obligations  it may have under or pursuant to the terms of this
   AAR Agreement  shall be limited solely to the assets it may hold as trustee of Bear Stearns ALT-A Trust
   2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

Modification of the Servicing Agreement
         8.  The Company and Assignor hereby amend the Servicing Agreement as follows:

         (a)      The following definitions are added to Article I of the Servicing Agreement:

         Assignee: Citibank, N.A., as trustee for the holders of the Bear Stearns ALT-A Trust 2007-1,
         Mortgage Pass-Through Certificates, Series 2007-1.

         Depositor:  SAMI II.

         Master Servicer: Wells Fargo Bank, National Association, or its successors in interest who meet
         the qualifications of the Pooling and Servicing Agreement and this Agreement.

         Nonrecoverable Advance: Any advance previously made by the Company pursuant to Section 5.03 or
         any Servicing Advance which, in the good faith judgment of the Company, may not be ultimately
         recoverable by the Company from Liquidation Proceeds or otherwise.  The determination by the
         Company that it has made a Nonrecoverable Advance, shall be evidenced by an Officer's
         Certificate of the Company delivered to the Purchaser and the Master Servicer and detailing the
         reasons for such determination.

         Pooling and Servicing Agreement: That certain pooling and servicing agreement, dated as of
         January 1, 2007, among Structured Asset Mortgage Investments II Inc., the Trustee, the Master
         Servicer and the Purchaser.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Trustee: Citibank, N.A., or its successor in interest, or any successor trustee appointed as
         provided in the Pooling and Servicing Agreement.

         (b)      The definition of Business Day is deleted in its entirety and replaced with the
following:

         Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal holiday in the
         States of New York, Maryland or Minnesota, or (iii) a day on which banks in the States of New
         York, Maryland or Minnesota are authorized or obligated by law or executive order to be closed.

         (c)      The definition of Custodial Account is deleted in its entirety and replaced with the
following:

         Custodial Account: Each separate demand account or accounts created and maintained pursuant to
         Section 4.04 which shall be entitled "HSBC Mortgage Corporation (USA), as Servicer, in trust
         for Citibank, N.A., as trustee for the holders of the Bear Stearns Alt-A Trust 2007-1, Mortgage
         Pass-Through Certificates, Series 2007-1," and shall be established in an Eligible Account.

         (d)      The definition of Escrow Account is deleted in its entirety and replaced with the
following:

         Escrow Account: Each separate trust account or accounts created and maintained pursuant to
         Section 4.06 which shall be entitled "HSBC Mortgage Corporation (USA), as Servicer, in trust
         for Citibank, N.A., as trustee for the holders of the Bear Stearns Alt-A Trust 2007-1, Mortgage
         Pass-Through Certificates, Series 2007-1," and shall be established in an Eligible Account.

         (e)      Article III of the Servicing Agreement is hereby amended effective as of the date
hereof by adding the following new Section 3.02(kkk):

                  (kkk)    With respect to each Mortgage Loan, information regarding the borrower credit
         files related to such Mortgage Loan has been furnished to credit reporting agencies in
         compliance with the provisions of the Fair Credit Reporting Act and the applicable implementing
         regulations.

         (f)      Article IV of the Servicing Agreement is hereby amended effective as of the date
hereof by adding the following after the first sentence in 4.01:

                  In addition, the Company shall furnish information regarding the borrower credit files
         related to such Mortgage Loan to credit reporting agencies in compliance with the provisions of
         the Fair Credit Reporting Act and the applicable implementing regulations.

         (g)      The following is added as Subsection 4.05(ix) of the Servicing Agreement:

         "(ix) to reimburse itself for any Nonrecoverable Advances;"
         (h)      The following is added to the second sentence of the third paragraph of Section 4.13
of the Servicing Agreement:

         "; provided, however, that any REO property shall be disposed of by the Company before the
         close of the third taxable year following the taxable year in which the Mortgage Loan became an
         REO property, unless the Company is otherwise directed by the Assignee."

         (i)      Section 5.02 of the Servicing Agreement is hereby amended by replacing the first two
paragraphs with the following:

                  "Not later than the tenth (10th) calendar day of each month, the Servicer shall
         furnish to the Master Servicer in a format as outlined below (or in such other formats mutually
         agreed between the Servicer and the Master Servicer) (i) (a) monthly loan data in the format
         set forth in Exhibit E-1 hereto, (b) default loan data in the format set forth in Exhibit E-2
         hereto and (c) information regarding realized losses and gains in the format set forth in
         Exhibit E-3 hereto (or in such other formats mutually agreed between the Servicer and the
         Master Servicer), in each case relating to the period ending on the last day of the preceding
         calendar month, (ii) all such information required pursuant to clause (i)(a) above on a
         magnetic tape, electronic mail, or other similar media reasonably acceptable to the Master
         Servicer and (iii) all supporting documentation with respect to the information required
         pursuant to clause (i)(c) above."

         (j)      Section 11.04 of the Servicing Agreement is deleted in its entirety and replaced with
the following:

         Section 11.04     Governing Law.

                  This Agreement shall be governed by and construed in accordance with
                  the laws of the State of New York without giving effect to principles
                  of conflicts of laws and except to the extent preempted by Federal
                  law and the obligations, rights and remedies of the parties hereunder
                  shall be determined in accordance with such laws.

         (k)      The following shall be added as Section 11.19 of the Servicing Agreement:

         Section 11.19     Third Party Beneficiary.

                  For purposes of this Agreement, any Master Servicer shall be
                  considered a third party beneficiary to this Agreement entitled to
                  all the rights and benefits accruing to any Master Servicer herein as
                  if it were a direct party to this Agreement.

         (l)      Section 2(f)(vii)(B) of the Amendment Reg AB is hereby amended by deleting from the
first paragraph the words ", which continues unremedied for ten calendar days after the date on which
such information, report, certification or accountants' letter was required to be delivered".

         (m)      Exhibits E-1, E-2 and E-3 (attached hereto as Attachment 3 to this Agreement) are
hereby attached to the Servicing Agreement.


Miscellaneous
           9.       All demands,  notices and communications  related to the Mortgage Loans, the Servicing
   Agreement  and this AAR  Agreement  shall be in writing  and shall be deemed to have been duly given if
   personally delivered at or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                           HSBC MORTGAGE CORPORATION (USA)
                           Lori A. Miller / Vice President
                           2929 Walden Avenue
                           Depew, New York 14043

                  b.       In the case of Assignor,

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                  All notices and updates required to be provided to the Assignor regarding Regulation
                  AB pursuant to the Servicing Agreement should be sent to the Assignor by email to
                  regABnotifications@bear.com, and additionally:

                  a.       for Item 1117 (Legal Proceedings) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067-3884
                           Attention: Associate General Counsel for Loan Administration
                           Facsimile: (469) 759-4714

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                  b.       For Item 1119 (Affiliations and Certain Relationships and Related
                           Transactions) to:
                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY 10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                  c.       In the case of the Securities Administrator,

                           Wells Fargo Bank,
                           National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  BSALTA 2007-1
                           Telecopier No.: (410) 715-2380

                  d.       In the case of Assignee,

                           Citibank, N.A.
                           388 Greenwich Street, 14th Floor
                           New York, New York 10013
                           Attention:  Structured Finance Agency & Trust —BSALTA 2007-1
                           Telecopier No.: (212) 816-5527

           10.      Each party will pay any  commissions  it has incurred and the fees of its attorneys in
   connection with the negotiations  for,  documenting of and closing of the transactions  contemplated by
   this AAR Agreement.

           11.      This AAR  Agreement  shall be  construed in  accordance  with the laws of the State of
   New York,  without  regard to conflicts of law  principles  (other than Section  5-1401 of the New York
   Obligations  Law),  and the  obligations,  rights  and  remedies  of the  parties  hereunder  shall  be
   determined in accordance with such laws.

           12.      No term or  provision  of this AAR  Agreement  may be waived or  modified  unless such
   waiver or  modification  is in writing and signed by the party against whom such waiver or modification
   is sought to be enforced.

           13.      This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the
   parties  hereto.  Any entity into which  Assignor,  Assignee  or Company may be merged or  consolidated
   shall,  without the  requirement  for any further  writing,  be deemed  Assignor,  Assignee or Company,
   respectively, hereunder.

           14.      This  AAR  Agreement  shall  survive  the  conveyance  of  the  Mortgage  Loans,   the
   assignment of the Servicing  Agreement to the extent of the Mortgage  Loans by Assignor to Assignee and
   the termination of the Servicing Agreement.

           15.      This AAR  Agreement  may be  executed  simultaneously  in any number of  counterparts.
   Each counterpart shall be deemed to be an original and all such  counterparts  shall constitute one and
   the same instrument.

           16.      In the event that any  provision of this AAR  Agreement  conflicts  with any provision
   of the Servicing  Agreement with respect to the Mortgage  Loans,  the terms of this AAR Agreement shall
   control.

           17.      The Company  hereby  acknowledges  that Wells Fargo Bank,  National  Association  (the
   "Master  Servicer")  has been  appointed as the master  servicer of the Mortgage  Loans pursuant to the
   Pooling and Servicing  Agreement and therefor has the right to enforce all  obligations of the Company,
   as they relate to the Mortgage  Loans,  under the  Servicing  Agreement  and this AAR  Agreement.  Such
   rights will  include,  without  limitation,  the right to terminate  the Servicer  under the  Servicing
   Agreement upon the occurrence of an event of default  thereunder,  the right to receive all remittances
   required  to be made by the Company  under the  Servicing  Agreement,  the right to receive all monthly
   reports and other data  required to be  delivered by the Company  under the  Servicing  Agreement,  the
   right to  examine  the books and  records  of the  Company,  indemnification  rights,  and the right to
   exercise certain rights of consent and approval  relating to actions taken by the Company.  The Company
   shall make all distributions  under the Servicing  Agreement,  as they relate to the Mortgage Loans, to
   the Master Servicer by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007-1, Account #50982700.

and the Company shall deliver all reports required to be delivered under the Servicing Agreement, as
they relate to the Mortgage Loans, to the Assignee at the address set forth in Section 9d herein and to
the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-1
                  Telecopier No.: (410) 715-2380



IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first
above written.
                                                              EMC MORTGAGE CORPORATION Assignor

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              CITIBANK, N.A., not in it's individual
                                                              capacity but solely as trustee for the
                                                              holders of Bear Stearns ALT-A Trust, Mortgage
                                                              Pass-Through Certificates, Series 2007-1,
                                                              as Assignee

                                                              By:      _________________________________________
                                                              Name:    _________________________________________
                                                              Title:   _________________________________________

                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              Acknowledged and Agreed:

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION

                                                              By:      _________________________________________
                                                              Name:    _________________________________________
                                                              Title:   _________________________________________





--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                          MORTGAGE LOAN SCHEDULE

                                         (Available upon request)




--------------------------------------------------------------------------------




                                               ATTACHMENT 2

                                           SERVICING AGREEMENT



                                         (Available upon request)




--------------------------------------------------------------------------------




                                               ATTACHMENT 3

                                                EXHIBIT 1

                                         REPORTING DATA FOR MONTHLY REPORT
                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment            Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to                       Action Code Key:                  2
                               indicate the default/delinquent status of a                  15=Bankruptcy,
                               particular loan.                                             30=Foreclosure, 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase, 70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------




--------------------------------------------------------------------------------




                                                     EXHIBIT 2
                                        REPORTING DATA FOR DEFAULTED LOANS
                                 Standard File Layout - Delinquency Reporting
-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Standard File Codes - Delinquency Reporting
The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.
The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown


Standard File Codes - Delinquency Reporting, Continued
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------


Standard File Codes - Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as follows:
                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------




--------------------------------------------------------------------------------




                                                     EXHIBIT 3
                                   REPORTING DATA FOR REALIZED LOSSES AND GAINS
                      Calculation of Realized Loss/Gain Form 332- Instruction Sheet
         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate
         line items.  Claim packages are due on the remittance report date.  Late submissions may result
         in claims not being passed until the following month.  The Servicer is responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.

              o   The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:

         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.
         2.       The Total  Interest Due less the aggregate  amount of servicing fee that would have been
                  earned  if all  delinquent  payments  had been made as  agreed.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.
         3.       Accrued  Servicing Fees based upon the Scheduled  Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation,  an Amortization Schedule from date
                  of  default  through  liquidation  breaking  out the net  interest  and  servicing  fees
                  advanced is required.
         4-12.    Complete as applicable.  Required documentation:
                           * For  taxes  and  insurance  advances  - see  page 2 of 332  form -  breakdown
                  required  showing period of coverage,  base tax,  interest,  penalty.  Advances prior to
                  default require evidence of servicer efforts to recover advances.
                           *  For escrow advances - complete payment history
                               (to calculate advances from last positive escrow balance forward)
                           *  Other expenses -  copies of corporate advance history showing all payments
                           *  REO repairs > $1500 require explanation
                           *  REO repairs >$3000 require evidence of at least 2 bids.
                           * Short  Sale or Charge Off  require  P&L  supporting  the  decision  and WFB's
                  approved Officer Certificate
                           *  Unusual or extraordinary items may require further documentation.
         13.              The total of lines 1 through 12.
                           3.       Credits:

         14-21.   Complete as applicable.  Required documentation:
                          * Copy of the HUD 1 from the REO sale.  If a 3rd Party  Sale,  bid  instructions
                  and Escrow Agent / Attorney
                             Letter of Proceeds Breakdown.
                          *  Copy of EOB for any MI or gov't guarantee
                          *  All other credits need to be clearly defined on the 332 form
         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b)
                           for Part B/Supplemental proceeds.
         Total Realized Loss (or Amount of Any Gain)

         23.      The total derived from subtracting line 22 from 13.  If the amount represents a
                  realized gain, show the amount in parenthesis (   ).


                                Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________

----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge
         Off

         Was this loan granted a Bankruptcy deficiency or cramdown        Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan$                  ________________(1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                              ________________(10)
         (11) FC Costs/Other Legal Expenses                                     ________________(11)
         (12) Other (itemize)                                                   ________________(12)
                  Cash for Keys__________________________                       ________________(12)
                  HOA/Condo Fees_______________________                         ________________(12)
                  ______________________________________                        ________________(12)

                  Total Expenses                                               $ _______________(13)
         Credits:
         (14) Escrow Balance                                                   $ _______________(14)
         (15) HIP Refund                                                        ________________(15)
         (16) Rental Receipts                                                   ________________(16)
         (17) Hazard Loss Proceeds                                              ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________(18a)
         HUD Part A
                                                                                ________________(18b)
         HUD Part B
         (19) Pool Insurance Proceeds                                           ________________(19)
         (20) Proceeds from Sale of Acquired Property                           ________________(20)
         (21) Other (itemize)                                                   ________________(21)
              _________________________________________                         ________________(21)

              Total Credits                                                    $________________(22)
         Total Realized Loss (or Amount of Gain)                               $________________(23)



Escrow Disbursement Detail
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-4

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
January 31, 2007, among EMC Mortgage  Corporation (the "Assignor"),  Citibank,  N.A., not individually but
solely  as  trustee  for the  holders  of the Bear  Stearns  ALT-A  Trust  2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1 (the "Assignee") and Mid America Bank, fsb (the "Company").

         In  consideration  of the mutual  promises  contained  herein,  the parties hereto agree that the
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  purchased by the Assignor  from the Company and now serviced by Company for Assignor and
its successors and assigns pursuant to (a) the Purchase,  Warranties and Servicing Agreement,  dated as of
February 1, 2006,  as amended by Amendment  No. 1 to the Purchase,  Warranties  and  Servicing  Agreement,
dated as of February 1, 2006,  between Assignor and Company (as amended,  the "PWS Agreement") and (b) the
Term Sheet dated  November 22, 2006,  the Term Sheet dated December 20, 2006, the Term Sheet dated January
5, 2007 and the Term  Sheet  dated  January 8, 2007,  respectively,  each  between  Assignor  and  Company
(collectively,  the "Term Sheets" and the Term Sheets together with the PWS Agreement,  the  "Agreements")
shall be subject  to the terms of this AAR  Agreement.  Capitalized  terms  used  herein  but not  defined
shall have the meanings ascribed to them in the PWS Agreement.

                                        Assignment and Assumption

         Except as expressly  provided for herein,  the Assignor  hereby grants,  transfers and assigns to
the Assignee all of its right,  title and interest as in, to and under (a) the Assigned  Loans and (b) the
Agreements with respect to the Assigned Loans;  provided,  however,  that the Assignor is not assigning to
the Assignee any of its right,  title or interest,  in, to and under the PWS Agreement with respect to any
mortgage  loan other  than the  Assigned  Loans  listed on the  Assigned  Loan  Schedule.  Notwithstanding
anything to the contrary contained herein, the Assignor  specifically  reserves and does not assign to the
Assignee any right,  title and interest in, to or under the  representations  and warranties  contained in
Section 3.01 and Section  3.02 of the PWS  Agreement  and the  Assignor is retaining  the right to enforce
the  representations  and  warranties  set  forth in those  sections  against  the  Company.  Except as is
otherwise  expressly  provided herein, the Assignor makes no  representations,  warranties or covenants to
the Assignee and the Assignee  acknowledges  that the Assignor has no  obligations  to the Assignee  under
the terms of the PWS Agreement or otherwise  relating to the transaction  contemplated  herein (including,
but not limited to, any obligation to indemnify the Assignee).

                                Representations, Warranties and Covenants

           Assignor warrants and represents to Assignee and Company as of the date hereof:

          Attached  hereto  as  Attachment  2 are  true  and  accurate  copies  of  the  Agreements  which
agreements  are in full force and effect as of the date hereof and the  provisions  of which have not been
waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

          Assignor is the lawful  owner of the  Assigned  Loans with full right to transfer  the  Assigned
Loans and any and all of its interests,  rights and obligations  under the PWS Agreement as they relate to
the  Assigned  Loans,  free and clear from any and all claims and  encumbrances;  and upon the transfer of
the Assigned Loans to Assignee as  contemplated  herein and in the Mortgage Loan Purchase  Agreement dated
as of January 31, 2007 between the Assignor and  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI
II"),  Assignee  shall  have  good  title  to each  and  every  Assigned  Loan,  as well as any and all of
Assignee's  interests  and rights under the PWS Agreement as they relate to the Assigned  Loans,  free and
clear of any and all liens, claims and encumbrances;

          There are no offsets,  counterclaims or other defenses  available to Company with respect to the
Assigned Loans or the PWS Agreement;

          Assignor  has no  knowledge  of,  and has not  received  notice of, any  waivers  under,  or any
modification of, any Assigned Loan;

          Assignor  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and sell
the Assigned Loans;

          Assignor  has  full  corporate  power  and  authority  to  execute,   deliver  and  perform  its
obligations  under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The
consummation  of the  transactions  contemplated  by this  AAR  Agreement  is in the  ordinary  course  of
Assignor's business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Assignor's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
instrument  to which  Assignor is now a party or by which it is bound,  or result in the  violation of any
law,  rule,  regulation,  order,  judgment  or decree to which  Assignor or its  property is subject.  The
execution,  delivery and  performance by Assignor of this AAR Agreement and the  consummation by it of the
transactions  contemplated  hereby,  have been duly  authorized by all necessary  corporate  action on the
part of Assignor.  This AAR  Agreement  has been duly executed and delivered by Assignor and, upon the due
authorization,  execution  and  delivery by Assignee and Company,  will  constitute  the valid and legally
binding  obligation  of Assignor  enforceable  against  Assignor in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with,
any  governmental  entity is required to be obtained or made by Assignor in connection with the execution,
delivery or performance by Assignor of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

          Neither  Assignor nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or
otherwise  disposed of the Assigned  Loans or any interest in the Assigned  Loans,  or solicited any offer
to buy or accept a transfer,  pledge or other  disposition of the Assigned  Loans,  or any interest in the
Assigned Loans or otherwise  approached or negotiated  with respect to the Assigned Loans, or any interest
in the  Assigned  Loans  with any  Person in any  manner,  or made any  general  solicitation  by means of
general  advertising  or in any  other  manner,  or taken  any  other  action  which  would  constitute  a
distribution  of the  Assigned  Loans under the  Securities  Act of 1933,  as amended  (the "1933 Act") or
which would  render the  disposition  of the  Assigned  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto;

          The Assignor has received  from  Company,  and has  delivered  to the  Assignee,  all  documents
required  to be  delivered  to  Assignor  by the  Company  prior to the date  hereof  pursuant  to the PWS
Agreement  with  respect  to the  Assigned  Loans and has not  received,  and has not  requested  from the
Company, any additional documents; and

          There is no action,  suit,  proceeding,  investigation  or litigation  pending or, to Assignor's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignor,  would adversely affect Assignor's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignor's ability to perform its obligations under this AAR Agreement.

           Assignee  warrants and represents to, and covenants  with,  Assignor and Company as of the date
   hereof:

          Assignee  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction of its  organization  and has all requisite power and authority to hold the Assigned Loans as
trustee  on  behalf  of the  holders  of the  Bear  Stearns  ALT-A  Trust  2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1;

          Assignee  has  full  corporate  power  and  authority  to  execute,   deliver  and  perform  its
obligations  under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The
consummation  of the  transactions  contemplated  by this  AAR  Agreement  is in the  ordinary  course  of
Assignee's business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Assignee's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
instrument  to which  Assignee is now a party or by which it is bound,  or result in the  violation of any
law,  rule,  regulation,  order,  judgment  or decree to which  Assignee or its  property is subject.  The
execution,  delivery and  performance by Assignee of this AAR Agreement and the  consummation by it of the
transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of
Assignee.  This AAR  Agreement  has been  duly  executed  and  delivered  by  Assignee  and,  upon the due
authorization,  execution  and  delivery by Assignor and Company,  will  constitute  the valid and legally
binding  obligation  of Assignee  enforceable  against  Assignee in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with,
any  governmental  entity is required to be obtained or made by Assignee in connection with the execution,
delivery or performance by Assignee of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

          There is no action,  suit,  proceeding,  investigation  or litigation  pending or, to Assignee's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignee,  would adversely affect Assignee's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignee's ability to perform its obligations under this AAR Agreement; and

          Assignee  assumes for the benefit of each of the  Assignor  and the Company all of the rights of
the Purchaser under the PWS Agreement with respect to the Assigned Loans.

           Company  warrants and represents  to, and covenant  with,  Assignor and Assignee as of the date
   hereof:

          Attached  hereto  as  Attachment  2 are  true  and  accurate  copies  of the  Agreements,  which
agreements  are in full force and effect as of the date hereof and the  provisions  of which have not been
waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

          Company  is  duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Assigned
Loans and otherwise to perform its obligations under the PWS Agreement;

          Company has full corporate  power and authority to execute,  deliver and perform its obligations
under this AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the
transactions  contemplated by this AAR Agreement is in the ordinary course of Company's  business and will
not conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of Company's
charter or by-laws or any legal  restriction,  or any material agreement or instrument to which Company is
now a party or by which it is bound,  or result in the  violation  of any law,  rule,  regulation,  order,
judgment or decree to which Company or its property is subject.  The execution,  delivery and  performance
by Company of this AAR Agreement  and the  consummation  by it of the  transactions  contemplated  hereby,
have been duly  authorized by all necessary  corporate  action on the part of Company.  This AAR Agreement
has been duly executed and delivered by Company,  and, upon the due authorization,  execution and delivery
by  Assignor  and  Assignee,  will  constitute  the valid  and  legally  binding  obligation  of  Company,
enforceable  against  Company in  accordance  with its terms  except as  enforceability  may be limited by
bankruptcy,  reorganization,  insolvency,  moratorium  or other  similar  laws now or  hereafter in effect
relating to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with,
any  governmental  entity is required to be obtained or made by Company in connection  with the execution,
delivery or performance by Company of this AAR Agreement,  or the  consummation by it of the  transactions
contemplated hereby;

          The Company shall  establish a Custodial  Account and an Escrow  Account under the PWS Agreement
in favor of the Assignee  with respect to the  Assigned  Loans  separate  from the  Custodial  Account and
Escrow Account previously established under the PWS Agreement in favor of Assignor;

          No event  has  occurred  from the  Closing  Date to the  date  hereof  which  would  render  the
representations  and warranties as to the related  Assigned Loans made by the Company in Sections 3.01 and
3.02 of the PWS Agreement to be untrue in any material respect; and

          Neither  this AAR  Agreement  nor any  certification,  statement,  report  or  other  agreement,
document  or  instrument  furnished  or to be  furnished  by the Company  pursuant  to this AAR  Agreement
contains  or will  contain  any  materially  untrue  statement  of fact or omits  or will  omit to state a
material fact necessary to make the statements contained therein not misleading.

           The Company hereby  restates the  representations  and warranties set forth in Section  3.01(p)
   of the PWS Agreement as of the date hereof.

         Notwithstanding  anything to the  contrary  in the PWS  Agreement,  the  Company  shall (or shall
cause any Third-Party  Originator to) (i) immediately  notify Assignor and SAMI II in writing of (A) legal
proceedings  pending  against  the  Company,  or  proceedings  known to be  contemplated  by  governmental
authorities  against the Company which in the judgment of the Company would be, in each case,  material to
purchasers of securities  backed by the Assigned Loans and (B) any  affiliations or  relationships  of the
type  described  in Item  1119(b) of  Regulation  AB that develop  following  the date hereof  between the
Company and any of the above  listed  parties or other  parties  identified  in writing by the Assignor or
SAMI II with  respect to the  Securitization  Transaction  and (ii)  provide to the Assignor and SAMI II a
description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be  sent to the  Assignor  by  e-mail  to
regABnotifications@bear.com.  Additionally,  all such  notifications,  other than those pursuant to (i)(A)
above, should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  General Counsel
                           Facsimile:  (469) 759-4714

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

           Assignor  hereby  agrees to indemnify and hold the Assignee  (and its  successors  and assigns)
   harmless against any and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related
   costs,  judgments,  and any other costs,  fees and  expenses  that  Assignee  (and its  successors  and
   assigns) may sustain in any way related to any breach of the  representations or warranties of Assignor
   set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                                Recognition of Assignee

           From and after the date  hereof,  Company  shall  recognize  Assignee as owner of the  Assigned
   Loans, and acknowledges  that the Assigned Loans are intended to be part of a REMIC or multiple REMICs,
   and will service the  Assigned  Loans in  accordance  with the PWS  Agreement  (as modified by this AAR
   Agreement).  It is the intention of Assignor,  Company and Assignee  that this AAR  Agreement  shall be
   binding  upon and for the benefit of the  respective  successors  and  assigns of the  parties  hereto.
   Neither  Company nor Assignor shall amend or agree to amend,  modify,  waive, or otherwise alter any of
   the terms or provisions of the PWS Agreement which amendment,  modification, waiver or other alteration
   would in any way affect the Assigned Loans without the prior written consent of Assignee.

           Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed by the
   parties  hereto that (a) the  execution and delivery of this AAR Agreement by the Assignee is solely in
   its capacity as trustee (the  "Trustee")  for Bear Stearns  ALT-A Trust 2007-1,  Mortgage  Pass-Through
   Certificates,  Series  2007-1  pursuant  to the Pooling  and  Servicing  Agreement  (the  "Pooling  and
   Servicing Agreement"),  dated as of January 1, 2007, among SAMI II, the Assignor,  the Assignee,  Wells
   Fargo Bank,  National  Association,  as master  servicer  (the  "Master  Servicer")  and as  securities
   administrator,  and not  individually,  (b) each of the  representations,  undertakings  and agreements
   herein made on behalf of Bear  Stearns  ALT-A Trust  2007-1 (the  "Trust") is made and  intended not as
   personal  representations,  undertakings and agreements of the Trustee but is made and intended for the
   purpose of  binding  only the Trust and (c) under no  circumstances  shall the  Trustee  be  personally
   liable for the payment of any  indebtedness  or expenses of the  Assignee or the Trust or be liable for
   the breach or failure of any  obligation,  representation,  warranty or covenant  made or undertaken by
   the  Assignee,  the  Assignor  or the Trust  under  this AAR  Agreement  or made or  undertaken  by the
   Assignee,  the Assignor or the Trust under the Agreements or the Pooling and Servicing  Agreement.  Any
   recourse  against the Assignee in respect of any obligations it may have under or pursuant to the terms
   of this AAR  Agreement  shall be limited  solely to the assets it may hold as trustee for Bear  Stearns
   ALT-A Trust 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

           SAMI II and the Assignor each agree to indemnify  and hold harmless the Company,  each director
   of the Company,  each officer of the Company and each person,  if any, who controls the Company  within
   the meaning of Section 15 of the 1933 Act (collectively,  the "Company  Indemnified Party") against any
   and all losses,  claims,  expenses,  damages or liabilities to which the Company  Indemnified Party may
   become  subject,  under the 1933 Act or  otherwise,  including  without  limitation,  with  respect  to
   disputes between parties, insofar as such losses, claims, expenses,  damages or liabilities (or actions
   in respect  thereof) arise out of or are based upon any untrue statement or alleged untrue statement of
   any material fact contained in the Prospectus  Supplement,  or the omission or the alleged  omission to
   state in the Prospectus  Supplement a material fact  necessary in order to make the statements  therein
   not  misleading,  in each case to the extent,  but only to the extent,  that such untrue  statement  or
   alleged untrue statement or omission or alleged omission is other than the Company Information.

                                      Modification of PWS Agreement

           The Company and Assignor hereby amend the PWS Agreement as follows

          The definition of Business Day is deleted in its entirety and replaced with the following:

                  Business  Day:  Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal
                  holiday  in  the  States  of  California,   Illinois,  New  York,  Maryland  or
                  Minnesota,  or (iii) a day on which banks in the States of Illinois,  New York,
                  Maryland or Minnesota are authorized or obligated by law or executive  order to
                  be closed.

          The definition of Master Servicer is deleted in its entirety and replaced with the following:

                  Master Servicer:  Wells Fargo Bank, National Association.

          The last paragraph in Section 5.02 is deleted in its entirety and replaced with the following:

                           In addition, not more than sixty (60) days after the end of each calendar
                  year, the Company shall furnish to each Person who was a Purchaser at any time during
                  such calendar year an annual statement in accordance with the requirements of
                  applicable federal income tax law as to the aggregate of remittances for the
                  applicable portion of such year.

          Section 6.04(d) is deleted in its entirety and replaced with the following:

                           Failure of the Company to timely  comply with this  Section 6.04 shall
                  be deemed an Event of Default,  automatically,  without  notice and without any
                  cure period,  notwithstanding  any  provision of the Agreement to the contrary,
                  unless  otherwise  agreed to by the Purchaser  and the Person  signing the Form
                  10-K as set forth in  6.04(c),  and  Purchaser  may,  in  addition  to whatever
                  rights  the  Purchaser  may  have  under  Sections  3.03 and 8.01 and at law or
                  equity or to damages,  including  injunctive  relief and specific  performance,
                  terminate all the rights and  obligations  of the Company under this  Agreement
                  and in and to the Mortgage Loans and the proceeds thereof without  compensating
                  the Company for the same, as provided in Section 9.01. Such  termination  shall
                  be  considered  with cause  pursuant to Section 10.01 of this  Agreement.  This
                  paragraph  shall  supersede any other  provision in this Agreement or any other
                  agreement to the contrary.

          The  last  paragraph  in  Section  6.07  is  deleted  in its  entirety  and  replaced  with  the
following:

                           Failure of the Company to timely comply with this Section 6.07 (including with
                  respect to the cure timeframes required in this section) shall be deemed an Event of
                  Default, automatically, without notice and without any cure period, notwithstanding
                  any provision of the Agreement to the contrary, unless otherwise agreed to by the
                  Purchaser and the Person signing the Form 10-K as described herein, and Purchaser may,
                  in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and
                  at law or equity or to damages, including injunctive relief and specific performance,
                  terminate all the rights and obligations of the Company under this Agreement and in
                  and to the Mortgage Loans and the proceeds thereof without compensating the Company
                  for the same, as provided in Section 9.01.  Such termination shall be considered with
                  cause pursuant to Section 10.01 of this Agreement.  This paragraph shall supercede any
                  other provision in this Agreement or any other agreement to the contrary.

                                              Miscellaneous

           All demands,  notices and  communications  related to the Assigned Loans, the PWS Agreement and
   this AAR  Agreement  shall be in  writing  and shall be deemed  to have been duly  given if  personally
   delivered at or mailed by registered mail, postage prepaid, as follows:

         In the case of Company:
                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  with copies to:
                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964

         In the case of Assignor:
                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067
                  Attention: Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

         In the case of Assignee:
                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency &
                  Trust—BSALTA 2007-1
                  Telecopier No.: (212) 816-5527


         (d)      In the case of Master Servicer:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-1
                  Telecopier No.: (410) 715-2380

           The  Company  hereby  acknowledges  that  Wells  Fargo  Bank,  National  Association  has  been
   appointed as the master servicer of the Assigned Loans pursuant to the Pooling and Servicing  Agreement
   and  therefor  has the right to enforce  certain  obligations  of the  Company,  as they  relate to the
   Assigned  Loans,  under the PWS  Agreement.  The  Company  shall make all  distributions  under the PWS
   Agreement,  as  they  relate  to the  Assigned  Loans,  to the  Master  Servicer  by wire  transfer  of
   immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2007-1, Account #50982700.

and the Company shall deliver all reports required to be delivered under the PWS Agreement, as they
relate to the Assigned Loans, to the Assignee at the address set forth in Section 8(c) herein and to the
Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-1

                  A copy of all assessments, attestations, reports and certifications required to be
   delivered by the Servicer under this Agreement and the Servicing Agreement shall be delivered to the
   Master Servicer by the date(s) specified herein or therein, and where such documents are required to
   be addressed to any party, such addressees shall include the Master Servicer and the Master Servicer
   shall be entitled to rely on such documents

           Each  party  will  pay any  commissions  it has  incurred  and the  fees  of its  attorneys  in
   connection with the negotiations  for,  documenting of and closing of the transactions  contemplated by
   this AAR Agreement.

           This AAR  Agreement  shall be construed in  accordance  with the laws of the State of New York,
   without  regard to conflicts of law principles  (other than Section 5-1401 of the New York  Obligations
   Law),  and the  obligations,  rights and  remedies  of the parties  hereunder  shall be  determined  in
   accordance with such laws.

           No term or  provision  of this AAR  Agreement  may be waived or modified  unless such waiver or
   modification  is in writing and signed by the party against whom such waiver or  modification is sought
   to be enforced.

           This AAR  Agreement  shall  inure to the benefit of the  successors  and assigns of the parties
   hereto.  Any entity  into which  Assignor,  Assignee or Company  may be merged or  consolidated  shall,
   without  the  requirement  for  any  further  writing,   be  deemed  Assignor,   Assignee  or  Company,
   respectively, hereunder.

           This AAR Agreement  shall survive the conveyance of the Assigned  Loans,  the assignment of the
   PWS Agreement to the extent of the Assigned  Loans by Assignor to Assignee and the  termination  of the
   PWS Agreement.

           This  AAR  Agreement  may be  executed  simultaneously  in any  number  of  counterparts.  Each
   counterpart  shall be deemed to be an original and all such  counterparts  shall constitute one and the
   same instrument.

           In the event that any provision of this AAR Agreement  conflicts  with any provision of the PWS
   Agreement with respect to the Assigned Loans, the terms of this AAR Agreement shall control.





         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year
first above written.


                                                     EMC MORTGAGE CORPORATION
                                                     Assignor

                                                     By:___________________________________
                                                     Name:
                                                     Title:


                                                     CITIBANK, N.A., not in it's individual
                                                     capacity but solely as trustee for the holders
                                                     of Bear Stearns ALT-A Trust, Mortgage
                                                     Pass-Through Certificates, Series 2007-1, as
                                                     Assignee


                                                     By:___________________________________
                                                     Name:
                                                     Title:


                                                     MID AMERICA BANK, FSB,
                                                     Company

                                                     By:___________________________________
                                                     Name:
                                                     Title:



ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:___________________________
Name:
Title:




--------------------------------------------------------------------------------





                                               ATTACHMENT 1

                                          ASSIGNED LOAN SCHEDULE


                                         (Available upon request)




--------------------------------------------------------------------------------





                                               ATTACHMENT 2

                                                AGREEMENTS

                                         (Available upon request)






--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT J


                                 FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


                                                  among


                                         EMC MORTGAGE CORPORATION

                                        as a Mortgage Loan Seller



                                            MASTER FUNDING LLC

                                        as a Mortgage Loan Seller


                                                   and


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                               as Purchaser



                                               Dated as of

                                             January 31, 2007

                              Structured Asset Mortgage Investments II Inc.
                   Bear Stearns ALT-A Trust 2007-1, Mortgage Pass-Through Certificates




--------------------------------------------------------------------------------




                                                  TABLE OF CONTENTS
                                                                                                               Page

Section 1           Definitions...................................................................................2
Section 2           Purchase and Sale of the Mortgage Loans and Related Rights....................................4
Section 3           Mortgage Loan Schedules.......................................................................5
Section 4           Mortgage Loan Transfer........................................................................5
Section 5           Examination of Mortgage Files.................................................................6
Section 6           Recordation of Assignments of Mortgage........................................................8
Section 7           Representations and Warranties of Mortgage Loan Seller Concerning the
                                Mortgage Loans...................................................................10
Section 8           Representations and Warranties Concerning EMC................................................14
Section 9           Representations and Warranties Concerning the Purchaser......................................15
Section 10          Representations and Warranties Concerning Master Funding.....................................17
Section 11          Conditions to Closing........................................................................18
Section 12          Fees and Expenses............................................................................20
Section 13          Accountants' Letters.........................................................................20
Section 14          Indemnification..............................................................................21
Section 15          Notices......................................................................................22
Section 16          Transfer of Mortgage Loans...................................................................23
Section 17          Termination..................................................................................23
Section 18          Representations, Warranties and Agreements to Survive Delivery...............................23
Section 19          Severability.................................................................................23
Section 20          Counterparts.................................................................................23
Section 21          Amendment....................................................................................24
Section 22          Governing Law................................................................................24
Section 23          Further Assurances...........................................................................24
Section 24          Successors and Assigns.......................................................................24
Section 25          The Mortgage Loan Seller and the Purchaser...................................................24
Section 26          Entire Agreement.............................................................................24
Section 27          No Partnership...............................................................................24
    EXHIBIT 1         CONTENTS OF MORTGAGE FILE...................................................................1
    EXHIBIT 2         MORTGAGE LOAN SCHEDULE......................................................................2
    EXHIBIT 3         MORTGAGE LOAN SELLER'S INFORMATION..........................................................4
    EXHIBIT 4         PURCHASER'S INFORMATION.....................................................................5
    EXHIBIT 5         SCHEDULE OF LOST NOTES......................................................................6
    EXHIBIT 6         Standard & Poor's LEVELS Glossary, Version 5.7 Revised......................................1
    SCHEDULE A        REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES.............................................1
    SCHEDULE B        Mortgage Loan Schedule......................................................................2




--------------------------------------------------------------------------------




                                          MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated as of  January  31,  2007,  as  amended  and
supplemented by any and all amendments hereto (collectively,  the "Agreement"),  by and among EMC MORTGAGE
CORPORATION,  a Delaware  corporation ("EMC" or a "Mortgage Loan Seller"),  MASTER FUNDING LLC, a Delaware
limited  liability  company  ("Master  Funding" or a "Mortgage  Loan  Seller," and together  with EMC, the
"Mortgage Loan Sellers") and STRUCTURED  ASSET MORTGAGE  INVESTMENT II INC., a Delaware  corporation  (the
"Purchaser").

                  Upon the terms and subject to the  conditions  of this  Agreement,  each  Mortgage  Loan
Seller agrees to sell,  and the  Purchaser  agrees to purchase,  certain  conventional,  adjustable  rate,
first lien mortgage loans secured primarily by one- to four-family  residential properties  (collectively,
the "Mortgage  Loans") as described  herein.  The Purchaser  intends to deposit the Mortgage  Loans into a
trust fund (the "Trust Fund") and create Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through  Certificates,
Series 2007-1 (the  "Certificates"),  under a pooling and servicing  agreement,  to be dated as of January
1, 2007 (the  "Pooling  and  Servicing  Agreement"),  among the  Purchaser,  as seller,  Wells Fargo Bank,
National Association,  as master servicer and securities  administrator,  Citibank,  N.A., as trustee (the
"Trustee") and EMC Mortgage Corporation.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-132232)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules  and  regulations  of  the  Commission   promulgated   thereunder  (the  "Securities   Act").   Such
registration  statement,  when it became  effective under the Securities Act, and the prospectus  relating
to the public  offering of certain classes of the  Certificates by the Purchaser (the "Public  Offering"),
as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or otherwise,  are
referred to herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus
Supplement"  shall mean that  supplement,  dated January 29, 2007, to the  Prospectus,  dated December 27,
2006,  relating to certain  classes of the  Certificates.  With respect to the Public  Offering of certain
classes of the  Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.  ("Bear  Stearns") have entered
into a terms  agreement  dated as of January 29, 2007, to an  underwriting  agreement  dated May 12, 2006,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  SECTION 1.        Definitions.  Certain  terms are  defined  herein.  Capitalized  terms
used  herein but not defined  herein  shall have the  meanings  specified  in the  Pooling  and  Servicing
Agreement.  The following other terms are defined as follows:

                  Acquisition  Price:  With respect to EMC and the sale of the EMC Mortgage Loans, cash in
an amount equal to $          *                   (plus $              *          in  accrued   interest)
and the  retained  certificates.  With  respect  to  Master  Funding  and the sale of the  Master  Funding
Mortgage Loans, cash in an amount equal to  $           *             (plus  $            *             
in accrued interest).


________________________
* Please contact Bear Stearns for pricing information.


                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: January 31, 2007.

                  Cut-off Date: January 1, 2007.

                  Cut-off Date Balance: Approximately $868,038,317.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be  replaced by a  Substitute
Mortgage Loan.

                  Due Date:  With  respect  to each  Mortgage  Loan,  the date in each  month on which its
Scheduled  Payment is due,  if such due date is the first day of a month,  and  otherwise  is deemed to be
the first day of the following month or such other date specified in the related Servicing Agreement.

                  Fitch:  Fitch Inc., or its successors in interest.

                  Master Funding  Mortgage  Loans:  The Mortgage Loans  identified as such on the Mortgage
Loan Schedule for which Master Funding is the applicable Mortgage Loan Seller.

                  Master Servicer: Wells Fargo Bank, National Association.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage
Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Sellers or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any legal person,  including any individual,  corporation,  partnership,  joint
venture,  association,  joint stock  company,  trust,  unincorporated  organization  or  government or any
agency or political subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with
respect  thereto)  required  to be  purchased  by EMC (on its own behalf as a Mortgage  Loan Seller and on
behalf  of Master  Funding)  pursuant  to this  Agreement  or  Article  II of the  Pooling  and  Servicing
Agreement,  an  amount  equal to the sum of  (i)(a)  100% of the  Outstanding  Principal  Balance  of such
Mortgage  Loan as of the date of  repurchase  (or if the related  Mortgaged  Property  was  acquired  with
respect  thereto,  100% of the Outstanding  Principal  Balance at the date of the  acquisition),  plus (b)
accrued but unpaid interest on the Outstanding  Principal  Balance at the related Mortgage  Interest Rate,
through  and  including  the last day of the month of  repurchase,  and  reduced by (c) any portion of the
Master  Servicing  Compensation,  Monthly  Advances and advances  payable to the purchaser of the Mortgage
Loan and (ii) any costs and damages (if any)  incurred by the Trust in  connection  with any  violation of
such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's, Moody's and Fitch, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged
Property  securing a Mortgage Note, which may be any applicable form of mortgage,  deed of trust,  deed to
secure debt or security deed, including any riders or addenda thereto.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage  loan  substituted  for a Deleted  Mortgage  Loan
which must meet on the date of such  substitution  the  requirements  stated herein and in the Pooling and
Servicing Agreement; upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Mortgage  Loan,  such value being the lesser of (i) the value of such  property  set forth in an appraisal
accepted by the  applicable  originator  of the Mortgage  Loan or (ii) the sales price of such property at
the time of origination.

                  SECTION 2.        Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)......Upon  satisfaction  of the  conditions  set forth in Section  11  hereof,  each
Mortgage  Loan Seller  agrees to sell,  and the  Purchaser  agrees to purchase  Mortgage  Loans  having an
aggregate outstanding principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  (ii)     The closing for the  purchase  and sale of the  Mortgage  Loans and the closing
for  the  issuance  of the  Certificates  will  take  place  on the  Closing  Date  at the  office  of the
Purchaser's counsel in New York, New York or such other place as the parties shall agree.

                  (iii)    Upon the satisfaction of the conditions set forth in Section 11 hereof,  on the
Closing Date,  the Purchaser  shall pay to each  respective  Mortgage Loan Seller the related  Acquisition
Price for the Mortgage  Loans sold by such Mortgage  Loan Seller in  immediately  available  funds by wire
transfer to such account or accounts as shall be designated by such Mortgage Loan Seller.

                  (iv)     In addition to the  foregoing,  on the Closing Date each  Mortgage  Loan Seller
assigns to the Purchaser all of its right,  title and interest in the related Servicing  Agreements (other
than its right to enforce the representations and warranties set forth therein).


                  SECTION 3.        Mortgage  Loan  Schedules.  EMC (on its own behalf as a Mortgage  Loan
Seller  and on behalf of Master  Funding)  agrees to  provide  to the  Purchaser  as of the date  hereof a
preliminary  listing of the Mortgage Loans (the  "Preliminary  Mortgage Loan Schedule")  setting forth the
information  listed on Exhibit 2 to this  Agreement  with respect to each of the Mortgage Loans being sold
by the  respective  Mortgage  Loan  Sellers.  If  there  are  changes  to the  Preliminary  Mortgage  Loan
Schedule,  EMC (on its own  behalf as a  Mortgage  Loan  Seller  and on behalf  of Master  Funding)  shall
provide to the  Purchaser as of the Closing Date a final  schedule (the "Final  Mortgage  Loan  Schedule")
setting forth the  information  listed on Exhibit 2 to this Agreement with respect to each of the Mortgage
Loans being sold by each Mortgage Loan Seller to the  Purchaser.  The Final  Mortgage Loan Schedule  shall
be delivered to the  Purchaser on the Closing  Date,  shall be attached to an amendment to this  Agreement
to be executed  on the Closing  Date by the  parties  hereto and shall be in form and  substance  mutually
agreed to by EMC (on its own behalf as a Mortgage  Loan  Seller and on behalf of Master  Funding)  and the
Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage Loan  Schedule,  the
Preliminary Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all purposes hereof.

                  SECTION 4.        Mortgage Loan Transfer.

                  (i)     The  Purchaser  will be entitled to all  scheduled  payments of  principal  and
interest on the Mortgage  Loans due after the Cut-off Date  (regardless  of when actually  collected)  and
all payments  thereon,  other than  scheduled  principal  and interest,  received  after the Cut-off Date.
Each  Mortgage  Loan Seller will be entitled to all  scheduled  payments of principal  and interest on the
Mortgage  Loans  sold by it to the  Purchaser  due on or  before  the  Cut-off  Date  (including  payments
collected after the Cut-off Date) and all payments thereon,  other than scheduled  principal and interest,
received on or before the Cut-off  Date.  Such  principal  amounts and any interest  thereon  belonging to
the related  Mortgage  Loan Seller as described  above will not be included in the  aggregate  outstanding
principal  balance of the Mortgage  Loans as of the Cut-off Date as set forth on the Final  Mortgage  Loan
Schedule.

                  (ii)     Pursuant to various  conveyance  documents  to be executed on the Closing  Date
and pursuant to the Pooling and Servicing  Agreement,  the  Purchaser  will assign on the Closing Date all
of its right,  title and  interest  in and to the  Mortgage  Loans to the  Trustee  for the benefit of the
Certificateholders.  In connection with the transfer and assignment of the Mortgage  Loans,  each Mortgage
Loan Seller has  delivered  or will deliver or cause to be delivered to the Trustee by the Closing Date or
such later date as is agreed to by the  Purchaser  and the Mortgage  Loan Seller (each of the Closing Date
and such later date is referred to as a "Mortgage File Delivery  Date"),  the items of each Mortgage File,
provided,  however,  that in lieu of the  foregoing,  each  Mortgage Loan Seller may deliver the following
documents,  under the  circumstances  set forth below:  (x) in lieu of the original  Security  Instrument,
assignments  to the  Trustee or  intervening  assignments  thereof  which have been  delivered,  are being
delivered or will, upon receipt of recording  information  relating to the Security Instrument required to
be included  thereon,  be delivered to recording  offices for  recording and have not been returned to the
Mortgage  Loan Seller in time to permit  their  delivery as specified  above,  the related  Mortgage  Loan
Seller may deliver a true copy thereof with a certification  by such Mortgage Loan Seller,  on the face of
such copy,  substantially as follows:  "Certified to be a true and correct copy of the original, which has
been  transmitted  for  recording" (y) in lieu of the Security  Instrument,  assignments to the Trustee or
intervening  assignments  thereof, if the applicable  jurisdiction retains the originals of such documents
(as  evidenced by a  certification  from such  Mortgage  Loan Seller to such effect)  such  Mortgage  Loan
Seller may deliver photocopies of such documents  containing an original  certification by the judicial or
other governmental  authority of the jurisdiction  where such documents were recorded;  and (z) in lieu of
the  Mortgage  Notes  relating  to the  Mortgage  Loans,  each  identified  in the list  delivered  by the
Purchaser to the Trustee on the Closing Date and attached  hereto as Exhibit 5, the related  Mortgage Loan
Seller may deliver lost note  affidavits  and  indemnities  of such  Mortgage  Loan  Seller;  and provided
further,  however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off
Date  and  prior to the  Closing  Date,  such  Mortgage  Loan  Seller,  in lieu of  delivering  the  above
documents,  may  deliver  to the  Trustee a  certification  by such  Mortgage  Loan  Seller or the  Master
Servicer to such effect.  Each Mortgage Loan Seller shall deliver such original  documents  (including any
original  documents as to which certified  copies had previously been delivered) or such certified  copies
to the Trustee  promptly  after they are  received.  EMC (on its own behalf as a Mortgage  Loan Seller and
on behalf of Master  Funding)  shall cause the  Mortgage  and  intervening  assignments,  if any,  and the
assignment  of the  Security  Instrument  to be recorded  not later than 180 days after the Closing  Date,
unless such assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)    Each Mortgage Loan Seller and the Purchaser  acknowledge  hereunder that all of
the Mortgage  Loans and the related  servicing will  ultimately be assigned to Citibank,  N.A., as Trustee
for the benefit of the Certificateholders, on the date hereof.

                  SECTION 5.        Examination of Mortgage Files.

                  (i)      On or before the Mortgage  File Delivery  Date,  each Mortgage Loan Seller will
have made the related  Mortgage Files  available to the Purchaser or its agent for  examination  which may
be at the  offices of the  Trustee or such  Mortgage  Loan  Seller  and/or  such  Mortgage  Loan  Seller's
custodian.  The fact that the  Purchaser  or its agent has  conducted or has failed to conduct any partial
or complete  examination of the related  Mortgage Files shall not affect the Purchaser's  rights to demand
cure,  repurchase,  substitution  or other relief as provided in this  Agreement.  In  furtherance  of the
foregoing,  each Mortgage Loan Seller shall make the related  Mortgage Files available to the Purchaser or
its agent  from time to time so as to  permit  the  Purchaser  to  confirm  such  Mortgage  Loan  Seller's
compliance  with  the  delivery  and  recordation  requirements  of this  Agreement  and the  Pooling  and
Servicing  Agreement.  In addition,  upon request of the  Purchaser,  each  Mortgage Loan Seller agrees to
provide to the Purchaser,  Bear Stearns and to any investors or prospective  investors in the Certificates
information  regarding  the  Mortgage  Loans and  their  servicing,  to make the  related  Mortgage  Files
available to the Purchaser,  Bear Stearns and to such investors or prospective  investors (which may be at
the offices of such  Mortgage  Loan Seller  and/or such  Mortgage  Loan  Seller's  custodian)  and to make
available  personnel  knowledgeable  about the related  Mortgage Loans for discussions with the Purchaser,
Bear  Stearns and such  investors  or  prospective  investors,  upon  reasonable  request  during  regular
business  hours,  sufficient  to permit the  Purchaser,  Bear  Stearns  and such  investors  or  potential
investors to conduct such due diligence as any such party reasonably believes is appropriate.

                  (ii)     Pursuant to the  Pooling  and  Servicing  Agreement,  on the  Closing  Date the
Trustee,  for the benefit of the  Certificateholders,  will review or cause the  Custodian to review items
of the  Mortgage  Files as set forth on Exhibit 1 and will  deliver or cause the  Custodian  to deliver to
EMC  (on  its own  behalf  as a  Mortgage  Loan  Seller  and on  behalf  of  Master  Funding)  an  initial
certification in the form attached as Exhibit One to the Custodial Agreement.

                  (iii)    Pursuant to the Pooling and Servicing Agreement,  within 90 days of the Closing
Date,  the Trustee will review or shall cause the  Custodian to review items of the Mortgage  Files as set
forth on Exhibit 1 and will  deliver to EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of
Master  Funding) and the Master  Servicer an interim  certification  substantially  in the form of Exhibit
Two to the Custodial Agreement.

                  (iv)     Pursuant  to the  Pooling  and  Servicing  Agreement,  within  180  days of the
Closing Date (or,  with respect to any  Substitute  Mortgage  Loan,  within five  Business  Days after the
receipt by the Trustee or  Custodian  thereof)  the Trustee  will review or cause the  Custodian to review
items of the Mortgage  Files as set forth on Exhibit 1 and will  deliver to EMC and the Master  Servicer a
final  certification  substantially  in the form of  Exhibit  Three  to the  Custodial  Agreement.  If the
Trustee (or the  Custodian  as its agent) is unable to deliver a final  certification  with respect to the
items  listed in Exhibit 1 due to any  document  that is missing,  has not been  executed,  is  unrelated,
determined  on the basis of the  Mortgagor  name,  original  principal  balance  and loan  number,  to the
Mortgage  Loans  identified in the Final  Mortgage Loan Schedule or appears to be defective on its face (a
"Material  Defect"),  the  Trustee or the  Custodian,  as its  agent,  shall  promptly  notify EMC of such
Material  Defect.  EMC (on its own  behalf as a  Mortgage  Loan  Seller  and on behalf of Master  Funding)
shall  correct or cure any such  Material  Defect  within 90 days from the date of notice from the Trustee
or the Custodian,  as its agent,  of the Material  Defect and if EMC (on its own behalf as a Mortgage Loan
Seller and on behalf of Master  Funding) does not correct or cure such Material  Defect within such period
and such defect  materially and adversely affects the interests of the  Certificateholders  in the related
Mortgage  Loan,  EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding)  will,
in  accordance  with the  terms of the  Pooling  and  Servicing  Agreement,  within 90 days of the date of
notice,  provide the Trustee with a Substitute  Mortgage Loan (if within two years of the Closing Date) or
purchase the related Mortgage Loan at the applicable  Purchase Price;  provided that, if such defect would
cause the Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3) of the
Code, any such cure,  repurchase or  substitution  must occur within 90 days from the date such breach was
discovered;  provided,  however,  that if such defect  relates  solely to the inability of EMC (on its own
behalf as a  Mortgage  Loan  Seller and on behalf of Master  Funding)  to deliver  the  original  security
instrument  or  intervening  assignments  thereof,  or a  certified  copy  because the  originals  of such
documents,  or a certified copy, have not been returned by the applicable  jurisdiction,  EMC shall not be
required  to  purchase  such  Mortgage  Loan if EMC (on its own  behalf as a Mortgage  Loan  Seller and on
behalf of Master Funding)  delivers such original  documents or certified copy promptly upon receipt,  but
in no event later than 360 days after the Closing Date.  The  foregoing  repurchase  obligation  shall not
apply in the  event  that EMC (on its own  behalf  as a  Mortgage  Loan  Seller  and on  behalf  of Master
Funding)cannot  deliver such original or copy of any document  submitted for recording to the  appropriate
recording  office in the  applicable  jurisdiction  because such  document  has not been  returned by such
office;  provided that EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)
shall instead deliver a recording  receipt of such recording  office or, if such receipt is not available,
a certificate  of EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding) or a
Servicing  Officer  confirming  that such documents have been accepted for recording,  and delivery to the
Trustee or the  Custodian,  as its agent,  shall be effected by EMC (on its own behalf as a Mortgage  Loan
Seller  and on behalf of Master  Funding)  within  thirty  days of its  receipt of the  original  recorded
document.

                  (v)      At the time of any  substitution,  EMC (on its own  behalf as a  Mortgage  Loan
Seller and on behalf of Master  Funding)  shall deliver or cause to be delivered the  Substitute  Mortgage
Loan,  the  related  Mortgage  File and any other  documents  and  payments  required to be  delivered  in
connection  with a  substitution  pursuant  to the  Pooling and  Servicing  Agreement.  At the time of any
purchase  or  substitution,  the  Trustee  shall (i) assign to EMC (on its own  behalf as a Mortgage  Loan
Seller and on behalf of Master  Funding)  and  release or cause the  Custodian  to release  the  documents
(including,  but not limited to, the Mortgage,  Mortgage Note and other  contents of the Mortgage File) in
its  possession  or in the  possession  of the  Custodian  relating to the Deleted  Mortgage Loan and (ii)
execute and deliver such instruments of transfer or assignment,  in each case without  recourse,  as shall
be  necessary  to vest in EMC (on its own  behalf  as a  Mortgage  Loan  Seller  and on  behalf  of Master
Funding) title to such Deleted Mortgage Loan.

                  SECTION 6.    Recordation of Assignments of Mortgage.

                  (i)      EMC (on its own  behalf  as a  Mortgage  Loan  Seller  and on  behalf of Master
Funding)  shall,  promptly  after the Closing Date,  cause each  Mortgage and each  assignment of Mortgage
from the  Mortgage  Loan Sellers to the  Trustee,  and all  unrecorded  intervening  assignments,  if any,
delivered on or prior to the Closing Date, to be recorded in all  recording  offices in the  jurisdictions
where the  related  Mortgaged  Properties  are  located;  provided,  however,  EMC (on its own behalf as a
Mortgage Loan Seller or on behalf of Master  Funding) need not cause to be recorded any  assignment  which
relates to a Mortgage Loan if (a) such  recordation  is not required by the Rating  Agencies or an Opinion
of Counsel has been provided to the Trustee which states that the  recordation  of such  assignment is not
necessary to protect the  Trustee's  interest in the related  Mortgage  Loan or (b) MERS is  identified on
the Mortgage or a properly  recorded  assignment  of the  Mortgage,  as the  mortgagee of record solely as
nominee for the Mortgage Loan Seller and its successors and assigns;  provided,  however,  notwithstanding
the delivery of any Opinion of Counsel,  each  assignment of Mortgage  shall be submitted for recording by
EMC (on its own  behalf  as a  Mortgage  Loan  Seller  and on  behalf of  Master  Funding)  in the  manner
described  above,  at no  expense  to the  Trust  Fund or  Trustee,  upon  the  earliest  to  occur of (i)
reasonable   direction  by  the  Holders  of  Certificates   evidencing   Fractional  Undivided  Interests
aggregating  not less  than 25% of the  Trust,  (ii) the  occurrence  of an Event of  Default,  (iii)  the
occurrence  of a  bankruptcy,  insolvency  or  foreclosure  relating to EMC and (iv) the  occurrence  of a
servicing transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment is being  recorded,  if necessary,  EMC (on its
own behalf as a Mortgage  Loan  Seller and on behalf of Master  Funding)  shall  leave or cause to be left
with the Trustee a certified  copy of such Mortgage or assignment.  In the event that,  within 180 days of
the Closing Date,  the Trustee has not been provided an Opinion of Counsel as described  above or received
evidence of recording  with respect to each  Mortgage  Loan  delivered  to the  Purchaser  pursuant to the
terms  hereof or as set forth  above,  the failure to provide  evidence of  recording  or such  Opinion of
Counsel (in the  alternative,  if required) shall be considered a Material  Defect,  and the provisions of
Section 5(iii) and (iv) shall apply.  All customary  recording fees and  reasonable  expenses  relating to
the recordation of the  assignments of Mortgage to the Trustee or the Opinion of Counsel,  as the case may
be, shall be borne by EMC.

                  (ii)     It is the express  intent of the  parties  hereto  that the  conveyance  of the
Mortgage Loans by each Mortgage Loan Seller to the Purchaser,  as  contemplated  by this Agreement be, and
be treated as, a sale. It is,  further,  not the  intention of the parties that such  conveyance be deemed
a pledge of the Mortgage  Loans by such  Mortgage  Loan Seller to the  Purchaser to secure a debt or other
obligation of that Mortgage Loan Seller.  However,  in the event that,  notwithstanding  the intent of the
parties,  the Mortgage Loans are held by a court of competent  jurisdiction  to continue to be property of
such  Mortgage  Loan  Seller,  then (a) this  Agreement  shall also be deemed to be a  security  agreement
within the meaning of Articles 8 and 9 of the  applicable  Uniform  Commercial  Code;  (b) the transfer of
the Mortgage  Loans  provided for herein shall be deemed to be a grant by such Mortgage Loan Seller to the
Purchaser of a security  interest in all of such Mortgage Loan Seller's  right,  title and interest in and
to the Mortgage  Loans and all amounts  payable to the holders of the Mortgage  Loans in  accordance  with
the terms thereof and all proceeds of the  conversion,  voluntary or  involuntary,  of the foregoing  into
cash,  instruments,  securities or other property, to the extent the Purchaser would otherwise be entitled
to own such Mortgage Loans and proceeds  pursuant to Section 4 hereof,  including all amounts,  other than
investment  earnings,  from time to time held or invested in any accounts  created pursuant to the Pooling
and Servicing Agreement,  whether in the form of cash, instruments,  securities or other property; (c) the
possession  by the  Purchaser  or the  Trustee of  Mortgage  Notes and such  other  items of  property  as
constitute  instruments,  money,  negotiable  documents or chattel paper shall be deemed to be "possession
by the secured  party" for purposes of  perfecting  the security  interest  pursuant to Section  9-313 (or
comparable  provision)  of the  applicable  Uniform  Commercial  Code;  and (d)  notifications  to persons
holding  such  property,  and  acknowledgments,  receipts  or  confirmations  from  persons  holding  such
property,  shall  be  deemed  notifications  to,  or  acknowledgments,  receipts  or  confirmations  from,
financial  intermediaries,  bailees  or  agents  (as  applicable)  of the  Purchaser  for the  purpose  of
perfecting  such security  interest under  applicable law. Any assignment of the interest of the Purchaser
pursuant to any provision  hereof or pursuant to the Pooling and Servicing  Agreement shall also be deemed
to be an assignment of any security  interest  created  hereby.  EMC (on its own behalf as a Mortgage Loan
Seller and on behalf of Master  Funding)  and the  Purchaser  shall,  to the extent  consistent  with this
Agreement,  take such  actions as may be  reasonably  necessary  to ensure that,  if this  Agreement  were
deemed to create a security  interest in the Mortgage Loans,  such security interest would be deemed to be
a perfected  security  interest of first  priority  under  applicable  law and will be  maintained as such
throughout the term of the Pooling and Servicing Agreement.

                  SECTION 7.        Representations and Warranties of Mortgage Loan Seller Concerning the
Mortgage  Loans.  EMC (on its own  behalf as a  Mortgage  Loan  Seller  and on  behalf of Master  Funding)
hereby  represents  and  warrants to the  Purchaser  as of the  Closing  Date or such other date as may be
specified below with respect to each Mortgage Loan being sold by it:

                  (i)      the  information  set forth in the Mortgage  Loan  Schedule  hereto is true and
correct in all material respects;

                  (ii)     immediately  prior to the transfer to the Purchaser,  the related Mortgage Loan
Seller was the sole owner of  beneficial  title and holder of each  Mortgage and Mortgage Note relating to
the Mortgage  Loans and is conveying the same free and clear of any and all liens,  claims,  encumbrances,
participation  interests,  equities,  pledges,  charges  or  security  interests  of any  nature  and such
Mortgage Loan Seller has full right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage  Loan at the time it was made  complied in all material  respects
with all applicable local, state and federal laws and regulations,  including, without limitation,  usury,
equal credit  opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and
fair lending laws;  and each Mortgage Loan has been serviced in all material  respects in accordance  with
all applicable  local,  state and federal laws and  regulations,  including,  without  limitation,  usury,
equal credit  opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and
fair lending laws and the terms of the related Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no  monetary  default  existing  under  any  Mortgage  or the  related
Mortgage  Note and there is no  material  event  which,  with the  passage of time or with  notice and the
expiration of any grace or cure period, would constitute a default,  breach or event of acceleration;  and
neither the related  Mortgage Loan Seller,  any of its affiliates nor any servicer of any related Mortgage
Loan has  taken any  action to waive any  default,  breach or event of  acceleration;  and no  foreclosure
action is threatened or has been commenced with respect to the Mortgage Loan;

                  (v)      the  terms of the  Mortgage  Note  and the  Mortgage  have  not been  impaired,
waived, altered or modified in any respect,  except by written instruments,  (i) if required by law in the
jurisdiction where the Mortgaged  Property is located,  or (ii) to protect the interests of the Trustee on
behalf of the Certificateholders;

                  (vi)     no selection procedure  reasonably believed by the related Mortgage Loan Seller
to be adverse to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)   each Mortgage is a valid and  enforceable  first lien on the property  securing
the related  Mortgage Note and each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except
with respect to common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by leasehold for
a term  longer  than the term of the  related  Mortgage,  subject  only to (i) the  lien of  current  real
property taxes and assessments,  (ii) covenants,  conditions and  restrictions,  rights of way,  easements
and other matters of public record as of the date of recording of such  Mortgage,  such  exceptions  being
acceptable  to  mortgage  lending  institutions  generally  or  specifically  reflected  in the  appraisal
obtained in connection  with the  origination of the related  Mortgage Loan or referred to in the lender's
title insurance  policy  delivered to the originator of the related  Mortgage Loan and (iii) other matters
to which like properties are commonly  subject which do not materially  interfere with the benefits of the
security intended to be provided by such Mortgage;

                  (viii)   there is no mechanics' lien or claim for work, labor or material  affecting the
premises  subject  to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such
Mortgage  except  those  which are insured  against by the title  insurance  policy  referred to in (xiii)
below;

                  (ix)     there was no delinquent tax or assessment lien against the property  subject to
any  Mortgage,  except  where  such lien was being  contested  in good  faith and a stay had been  granted
against levying on the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any  Mortgage  Note or
Mortgage,  including  the  obligation  of the  Mortgagor to pay the unpaid  principal and interest on such
Mortgage Note;

                  (xi)     the physical  property  subject to any Mortgage is free of material  damage and
is in good repair and there is no proceeding  pending or threatened for the total or partial  condemnation
of any Mortgaged Property;

                  (xii)    the  Mortgaged   Property  and  all   improvements   thereon  comply  with  all
requirements of any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a lender's  title  insurance  policy  (on an ALTA or CLTA  form) or binder,  or
other  assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie
Mae or  Freddie  Mac,  was issued on the date that each  Mortgage  Loan was  created by a title  insurance
company which, to the best of the related Mortgage Loan Seller's  knowledge,  was qualified to do business
in the jurisdiction  where the related Mortgaged  Property is located,  insuring such Mortgage Loan Seller
and its  successors  and assigns  that the  Mortgage  is a first  priority  lien on the related  Mortgaged
Property in the original  principal  amount of the Mortgage Loan. The related  Mortgage Loan Seller is the
sole insured under such lender's title  insurance  policy,  and such policy,  binder or assurance is valid
and  remains in full force and  effect,  and each such  policy,  binder or  assurance  shall  contain  all
applicable endorsements including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the  subject of an
appraisal  which  conformed to the  underwriting  requirements  of the originator of the Mortgage Loan and
the appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each  Mortgaged  Property  securing a  Mortgage  Loan are
insured (by an insurer which is acceptable to the related  Mortgage Loan Seller)  against loss by fire and
such hazards as are covered  under a standard  extended  coverage  endorsement  in the locale in which the
Mortgaged  Property is located,  in an amount  which is not less than the lesser of the maximum  insurable
value of the  improvements  securing  such  Mortgage  Loan or the  outstanding  principal  balance  of the
Mortgage  Loan,  but in no event in an  amount  less  than an  amount  that is  required  to  prevent  the
Mortgagor from being deemed to be a co-insurer  thereunder;  if the improvement on the Mortgaged  Property
is a  condominium  unit,  it is  included  under  the  coverage  afforded  by a  blanket  policy  for  the
condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged
Property were in an area identified as a federally  designated  flood area, a flood insurance policy is in
effect in an  amount  representing  coverage  not less  than the  least of (i) the  outstanding  principal
balance  of the  Mortgage  Loan,  (ii) the  restorable  cost of  improvements  located  on such  Mortgaged
Property or (iii) the maximum  coverage  available  under  federal law; and each  Mortgage  obligates  the
Mortgagor thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)....each  Mortgage  Loan   constitutes   a  "qualified   mortgage"   under  Section
860G(a)(3)(A) of the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9) without  reliance  on the  provisions  of  Treasury  Regulations  Section  1.860G-2(a)(3)  or Treasury
Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,
savings bank,  commercial bank, credit union,  insurance company or similar institution that is supervised
and  examined  by a federal or state  authority,  (b) by a  mortgagee  approved  by the  Secretary  of HUD
pursuant to Sections 203 and 211 of the National  Housing Act, as amended,  or (c) by a mortgage broker or
correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of
Section  3(a)(41) of the  Securities  Exchange Act of 1934,  as amended,  as having been  originated by an
entity described in clauses (a) or (b) above;

                  (xviii)  none of the Mortgage Loans are (a) loans subject to 12 CFR Part 226.31,  12 CFR
Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements
the Home  Ownership  and Equity  Protection  Act of 1994,  as amended or (b) "high cost  home,"  "covered"
(excluding  home loans  defined as "covered home loans" in the New Jersey Home  Ownership  Security Act of
2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"
loans under any applicable  state,  federal or local law (or a similarly  classified  loan using different
terminology  under a law  imposing  heightened  regulatory  scrutiny or  additional  legal  liability  for
residential mortgage loans having high interest rates, points and/or fees);

                  (xix)    no  Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as  applicable
(as such terms are defined in the then  current  version of Standard & Poor's  LEVELS®  Glossary in effect
as of the date  hereof,  Appendix  E,  attached  hereto as  Exhibit 6) or (b) was  originated  on or after
October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the  information  set forth in  Schedule A of the  Prospectus  Supplement  with
respect to the Mortgage Loans is true and correct in all material respects;

                  (xxiii)  each  Mortgage  Loan  was  originated  in  accordance  with  the   underwriting
guidelines of the related originator;

                  (xxiv)   each  original  Mortgage  has  been  recorded  or is in the  process  of  being
recorded in accordance  with the  requirements  of Section 2.01 of the Pooling and Servicing  Agreement in
the  appropriate  jurisdictions  wherein such  recordation is required to perfect the lien thereof for the
benefit of the Trust Fund;

                  (xxv)    the related  Mortgage  File  contains  each of the  documents  and  instruments
listed in Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions
and qualifications as are set forth in such Section;

                  (xxvi)   the Mortgage  Loans are currently  being  serviced in accordance  with accepted
servicing practices;

                  (xxvii) with respect to each Mortgage Loan that has a prepayment  penalty feature,  each
such prepayment  penalty is enforceable and will be enforced by the related  Mortgage Loan Seller and each
prepayment  penalty is permitted pursuant to federal,  state and local law.  In addition,  with respect to
each  Mortgage  Loan (i) no Mortgage  Loan will impose a  prepayment  penalty for a term in excess of five
years from the date such Mortgage Loan was originated and (ii) such  prepayment  penalty is at least equal
to the lesser of (A) the maximum amount  permitted  under  applicable  law and (B) six months  interest at
the  related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original  principal
balance of such Mortgage Loan; and

                  (xxviii) if any of the Mortgage Loans are secured by a leasehold interest, with
respect to each leasehold interest: the use of leasehold estates for residential properties is an
accepted practice in the area where the related Mortgaged Property is located; residential property in
such area consisting of leasehold estates is readily marketable; the lease is recorded and no party is
in any way in breach of any provision of such lease; the leasehold is in full force and effect and is
not subject to any prior lien or encumbrance by which the leasehold could be terminated or subject to
any charge or penalty; and the remaining term of the lease does not terminate less than ten years after
the maturity date of such Mortgage Loan.

                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File. Upon any  substitution for a Mortgage Loan, the  representations  and warranties set
forth above shall be deemed to be made by the related  Mortgage Loan Seller as to any Substitute  Mortgage
Loan as of the date of substitution.

                  Upon  discovery  or receipt of notice by EMC,  the  Purchaser or the Trustee of a breach
of any  representation  or  warranty of EMC set forth in this  Section 7 which  materially  and  adversely
affects the value of the interests of the Purchaser,  the  Certificateholders or the Trustee in any of the
Mortgage Loans delivered to the Purchaser  pursuant to this Agreement,  the party discovering or receiving
notice of such breach shall give prompt  written  notice to the others.  In the case of any such breach of
a  representation  or warranty  set forth in this  Section 7, within 90 days from the date of discovery by
EMC, or the date EMC is notified by the party  discovering or receiving  notice of such breach  (whichever
occurs  earlier),  EMC will (i) cure such breach in all  material  respects,  (ii) purchase  the  affected
Mortgage  Loan at the  applicable  Purchase  Price or (iii)  if  within  two  years of the  Closing  Date,
substitute a qualifying  Substitute  Mortgage Loan in exchange for such Mortgage Loan;  provided that, (A)
in the case of a  breach  of the  representation  and  warranty  concerning  the  Mortgage  Loan  Schedule
contained  in clause (i) of this  Section 7, if such  breach is  material  and relates to any field on the
Mortgage  Loan  Schedule  which  identifies  any  Prepayment  Charge or (B) in the case of a breach of the
representation  contained in clause  (xxvii) of this Section 7, then,  in each case, in lieu of purchasing
such Mortgage Loan from the Trust Fund at the Purchase  Price,  EMC shall pay the amount of the Prepayment
Charge  (net of any  amount  previously  collected  by or  paid  to the  Trust  Fund  in  respect  of such
Prepayment  Charge)  from  its  own  funds  and  without  reimbursement  thereof,  and EMC  shall  have no
obligation  to  repurchase  or  substitute  for  such  Mortgage  Loan.  The  obligations  of EMC to  cure,
purchase or  substitute a qualifying  Substitute  Mortgage  Loan shall  constitute  the  Purchaser's,  the
Trustee's  and the  Certificateholder's  sole and  exclusive  remedies  under this  Agreement or otherwise
respecting a breach of  representations  or  warranties  hereunder  with  respect to the  Mortgage  Loans,
except for the  obligation  of EMC to indemnify  the Purchaser for such breach as set forth in and limited
by Section 4  hereof.  It is understood  by the parties  hereto that a breach of the  representations  and
warranties  made in any of clause  (xviii),  (xix)(b),  (xxi),  (xxii),  (xxviii)  through (xxxvi) of this
Section 7 will be deemed to materially  and adversely  affect the value of the interests of the Purchaser,
the Certificateholders or the Trustee in the related Mortgage Loan.

                  Any cause of action  against  EMC  relating  to or arising out of a breach by EMC of any
representations  and  warranties  made in this  Section  7  shall  accrue  as to any  Mortgage  Loan  upon
(i) discovery  of  such  breach  by EMC or  notice  thereof  by the  party  discovering  such  breach  and
(ii) failure  by EMC to cure  such  breach,  purchase  such  Mortgage  Loan  or  substitute  a  qualifying
Substitute Mortgage Loan pursuant to the terms hereof.

                   SECTION 8.       Representations  and Warranties  Concerning EMC. As of the date hereof
and as of the Closing  Date,  EMC  represents  and warrants to the  Purchaser as to itself in the capacity
indicated as follows:

                  (i)      EMC (i) is a corporation duly organized,  validly existing and in good standing
under the laws of the State of  Delaware  and (ii) is  qualified  and in good  standing  to do business in
each  jurisdiction  where such  qualification  is necessary,  except where the failure so to qualify would
not reasonably be expected to have a material  adverse effect on EMC's business as presently  conducted or
on EMC's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (ii)     EMC has full corporate  power to own its property,  to carry on its business as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the  execution and delivery by EMC of this  Agreement has been duly  authorized
by all  necessary  action on the part of EMC; and neither the  execution  and delivery of this  Agreement,
nor the consummation of the transactions herein  contemplated,  nor compliance with the provisions hereof,
will conflict with or result in a breach of, or constitute a default  under,  any of the provisions of any
law,  governmental  rule,  regulation,  judgment,  decree or order binding on EMC or its properties or the
charter or by-laws of EMC,  except those  conflicts,  breaches or defaults  which would not  reasonably be
expected  to have a  material  adverse  effect  on EMC's  ability  to enter  into  this  Agreement  and to
consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery  and  performance  by EMC of this  Agreement  and the
consummation  of the  transactions  contemplated  hereby do not require  the  consent or approval  of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations  or other actions as have already been obtained,  given or made and, in connection  with the
recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  (v)      this  Agreement has been duly  executed and delivered by EMC and,  assuming due
authorization,  execution and delivery by the  Purchaser,  constitutes  a valid and binding  obligation of
EMC enforceable  against it in accordance with its terms (subject to applicable  bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors generally);

                  (vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge  of
EMC,  threatened against EMC, before or by any court,  administrative  agency,  arbitrator or governmental
body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii) with  respect to
any other matter which in the judgment of EMC could  reasonably be expected to be determined  adversely to
EMC and if  determined  adversely to EMC  materially  and  adversely  affect EMC's  ability to perform its
obligations  under  this  Agreement;  and EMC is not in  default  with  respect to any order of any court,
administrative  agency,  arbitrator  or  governmental  body so as to materially  and adversely  affect the
transactions contemplated by this Agreement; and

                  (vii)    the Mortgage Loan Sellers'  Information  (identified  in Exhibit 3 hereof) does
not include any untrue  statement of a material fact or omit to state a material  fact  necessary in order
to make the statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 9.        Representations  and Warranties  Concerning  the Purchaser.  As of the
date hereof and as of the Closing  Date,  the  Purchaser  represents  and  warrants to the  Mortgage  Loan
Sellers as follows:

                  (i)      the  Purchaser  (i) is a limited  liability  company  duly  organized,  validly
existing and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good
standing to do business in each  jurisdiction  where such  qualification  is  necessary,  except where the
failure  so to  qualify  would  not  reasonably  be  expected  to have a  material  adverse  effect on the
Purchaser's  business as presently  conducted or on the  Purchaser's  ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

                  (ii)     the Purchaser  has full  corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii     the execution and delivery by the  Purchaser of this  Agreement  have been duly
authorized by all necessary  corporate action on the part of the Purchaser;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the Purchaser or its properties or the  certificate of formation or limited  liability  company  agreement
of the Purchaser,  except those conflicts,  breaches or defaults which would not reasonably be expected to
have a material  adverse effect on the Purchaser's  ability to enter into this Agreement and to consummate
the transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Purchaser of this Agreement and
the  consummation of the transactions  contemplated  hereby do not require the consent or approval of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and  delivered by the  Purchaser  and,
assuming due authorization,  execution and delivery by the Mortgage Loan Sellers,  constitutes a valid and
binding  obligation  of the Purchaser  enforceable  against it in  accordance  with its terms  (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
Purchaser,  threatened against the Purchaser,  before or by any court,  administrative agency,  arbitrator
or governmental  body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of the Purchaser  will be  determined  adversely to
the Purchaser  and will if  determined  adversely to the  Purchaser  materially  and adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default
with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the Purchaser's  Information  (identified in Exhibit 4 hereof) does not include
any untrue  statement of a material fact or omit to state a material  fact  necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 10.       Representations  and Warranties  Concerning Master Funding.  As of the
date hereof and as of the Closing Date,  Master  Funding  represents and warrants to EMC and the Purchaser
as follows:

                  (i)      Master  Funding (i) is a limited  liability  company  duly  organized,  validly
existing and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good
standing to do business in each  jurisdiction  where such  qualification  is  necessary,  except where the
failure so to qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on Master
Funding's  business as presently  conducted or on Master  Funding's  ability to enter into this  Agreement
and to consummate the transactions contemplated hereby;

                  (ii)     Master Funding has full power to own its property,  to carry on its business as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    The  execution and delivery by Master  Funding of this  Agreement has been duly
authorized by all necessary  action on the part of Master Funding;  and neither the execution and delivery
of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance with the
provisions  hereof or  thereof,  will  conflict  with or result in a breach  of, or  constitute  a default
under,  any of the  provisions  of any law,  governmental  rule,  regulation,  judgment,  decree  or order
binding  on Master  Funding  or its  properties  or the  written  consent  of the sole  member or  limited
liability  company agreement of Master Funding,  except those conflicts,  breaches or defaults which would
not  reasonably be expected to have a material  adverse effect on Master  Funding's  ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     The  execution,  delivery and  performance  by Master Funding of this Agreement
and the  consummation of the transactions  contemplated  hereby do not require the consent or approval of,
the giving of notice to,  the  registration  with,  or the taking of any other  action in respect  of, any
state,  federal or other  governmental  authority or agency,  except those consents,  approvals,  notices,
registrations  or other actions as have already been obtained,  given or made and, in connection  with the
recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  (v)      This  Agreement  has been duly  executed and  delivered by Master  Funding and,
assuming due  authorization,  execution and delivery by the Purchaser or the parties thereto,  constitutes
a valid and binding  obligation of Master  Funding  enforceable  against it in  accordance  with its terms
(subject to applicable  bankruptcy  and insolvency  laws and other similar laws affecting the  enforcement
of the rights of creditors generally); and

                  (vi)     There are no actions,  suits or  proceedings  pending or, to the  knowledge  of
Master  Funding,  threatened  against  Master  Funding,  before or by any  court,  administrative  agency,
arbitrator  or  governmental  body  (a)  with  respect  to any of the  transactions  contemplated  by this
Agreement  or (b) with  respect  to any  other  matter  which in the  judgment  of  Master  Funding  could
reasonably  be expected to be  determined  adversely  to Master  Funding and if  determined  adversely  to
Master Funding  materially and adversely affect Master Funding's  ability to perform its obligations under
this  Agreement;  and  Master  Funding  is  not  in  default  with  respect  to any  order  of any  court,
administrative  agency,  arbitrator  or  governmental  body so as to materially  and adversely  affect the
transactions contemplated by this Agreement.

         SECTION 11.       Conditions to Closing.

                  (1)      The  obligations  of the Purchaser  under this Agreement will be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      Each of the  obligations  of each Mortgage Loan Seller  required to be
         performed  at or prior to the Closing  Date  pursuant to the terms of this  Agreement  shall have
         been duly performed and complied with in all material respects;  all of the  representations  and
         warranties  of each  Mortgage  Loan Seller under this  Agreement  shall be true and correct as of
         the date or dates  specified in all material  respects;  and no event shall have occurred  which,
         with notice or the passage of time,  would  constitute  a default  under this  Agreement,  or the
         Pooling and Servicing  Agreement;  and the Purchaser  shall have  received  certificates  to that
         effect signed by authorized officers of the Mortgage Loan Sellers.

                           (b)      The  Purchaser  shall  have  received  all  of the  following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable to the  Purchaser,  duly
         executed by all  signatories  other than the  Purchaser  as required  pursuant to the  respective
         terms thereof:

                                    (i)     If  required  pursuant  to  Section  3 hereof,  the  Amendment
                  dated as of the Closing Date and any documents referred to therein;

                                    (ii)    If required  pursuant to Section 3 hereof,  the Final Mortgage
                  Loan Schedule  containing the information set forth on Exhibit 2 hereto,  one copy to be
                  attached to each counterpart of the Amendment;

                                    (iii)        The  Pooling  and  Servicing   Agreement,   in  form  and
                  substance  reasonably  satisfactory to the Trustee and the Purchaser,  and all documents
                  required thereby duly executed by all signatories;

                                    (iv)         A certificate  of an officer of each Mortgage Loan Seller
                  dated as of the Closing Date, in a form  reasonably  acceptable  to the  Purchaser,  and
                  attached  thereto  copies of the charter and  by-laws of such  Mortgage  Loan Seller and
                  evidence as to the good  standing  of such  Mortgage  Loan  Seller  dated as of a recent
                  date;

                                    (v)          One or more  opinions of counsel from the  Mortgage  Loan
                  Sellers'  counsel  otherwise  in  form  and  substance  reasonably  satisfactory  to the
                  Purchaser, the Trustee and each Rating Agency;

                                    (vi)         A letter  from each of the Rating  Agencies  giving  each
                  Class of Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    (vii)        Such other documents,  certificates (including additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                           (c)      The   Certificates  to  be  sold  to  Bear  Stearns  pursuant  to  the
         Underwriting  Agreement and the Purchase  Agreement,  if  applicable,  shall have been issued and
         sold to Bear Stearns.

                           (d)      Each Mortgage Loan Seller shall have  furnished to the Purchaser  such
         other  certificates  of its officers or others and such other  documents  and opinions of counsel
         to evidence  fulfillment  of the  conditions  set forth in this  Agreement  and the  transactions
         contemplated hereby as the Purchaser and their respective counsel may reasonably request.

                  (2)      The  obligations  of each  Mortgage Loan Seller under this  Agreement  shall be
subject to the satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      The obligations of the Purchaser  required to be performed by it on or
         prior to the  Closing  Date  pursuant  to the  terms  of this  Agreement  shall  have  been  duly
         performed  and  complied  with  in all  material  respects,  and all of the  representations  and
         warranties  of the  Purchaser  under this  Agreement  shall be true and  correct in all  material
         respects  as of the date  hereof and as of the Closing  Date,  and no event  shall have  occurred
         which would  constitute a breach by it of the terms of this  Agreement,  and each  Mortgage  Loan
         Seller shall have  received a certificate  to that effect signed by an authorized  officer of the
         Purchaser.

                           (b)      Each  Mortgage  Loan Seller shall have  received  copies of all of the
         following closing documents,  in such forms as are agreed upon and reasonably  acceptable to each
         Mortgage  Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan Seller as
         required pursuant to the respective terms thereof:

                                    (i)   If required  pursuant to Section 3 hereof,  the Amendment  dated
                  as of the Closing Date and any documents referred to therein;

                                    (ii)  The  Pooling  and  Servicing  Agreement,  in form and  substance
                  reasonably  satisfactory  to EMC, and all  documents  required  thereby duly executed by
                  all signatories;

                                    (iii) A  certificate  of an officer of the  Purchaser  dated as of the
                  Closing  Date,  in a form  reasonably  acceptable  to each  Mortgage  Loan  Seller,  and
                  attached  thereto the written  consent of the member of the  Purchaser  authorizing  the
                  transactions  contemplated  by this  Agreement and the Pooling and Servicing  Agreement,
                  together with copies of the  Purchaser's  certificate  of formation,  limited  liability
                  company  agreement and evidence as to the good  standing of the Purchaser  dated as of a
                  recent date;

                                    (iv)  One or more  opinions of counsel  from the  Purchaser's  counsel
                  in form and substance reasonably satisfactory to each Mortgage Loan Seller; and

                                    (v)   Such  other  documents,   certificates   (including   additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                  SECTION 12.        Fees and  Expenses.  Subject to  Section  17 hereof,  EMC (on its own
behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)  shall pay on the Closing Date or such
later date as may be agreed to by the  Purchaser  (i) the fees and expenses of the Mortgage  Loan Sellers'
attorneys and the reasonable  fees and expenses of the Purchaser's  attorneys,  (ii) the fees and expenses
of Deloitte & Touche LLP, (iii) the fee for the use of  Purchaser's  Registration  Statement  based on the
aggregate  original  principal  amount of the  Certificates  and the  filing fee of the  Commission  as in
effect  on the  date on  which  the  Registration  Statement  was  declared  effective,  (iv) the fees and
expenses  including  counsel's  fees and expenses in connection  with any "blue sky" and legal  investment
matters,  (v) the fees and expenses of the Trustee which shall  include  without  limitation  the fees and
expenses of the Trustee  (and the fees and  disbursements  of its  counsel)  with respect to (A) legal and
document review of this  Agreement,  the Pooling and Servicing  Agreement,  the  Certificates  and related
agreements,  (B)  attendance at the Closing and  (C) review  of the Mortgage  Loans to be performed by the
Trustee,  (vi) the expenses for printing or otherwise  reproducing  the  Certificates,  the Prospectus and
the Prospectus  Supplement,  (vii) the fees and expenses of each Rating Agency (both initial and ongoing),
(viii)  the fees and  expenses  relating  to the  preparation  and  recordation  of  mortgage  assignments
(including intervening  assignments,  if any and if available,  to evidence a complete chain of title from
the  originator  thereof to the  Trustee)  from each  Mortgage  Loan Seller to the Trustee or the expenses
relating  to the  Opinion of Counsel  referred  to in Section  6(i)  hereof,  as the case may be, and (ix)
Mortgage  File due  diligence  expenses  and other  out-of-pocket  expenses  incurred by the  Purchaser in
connection  with the purchase of the Mortgage  Loans and by Bear  Stearns in  connection  with the sale of
the  Certificates.  EMC (on its own behalf as a  Mortgage  Loan  Seller  and on behalf of Master  Funding)
additionally  agrees to pay  directly to any third  party on a timely  basis the fees  provided  for above
which are charged by such third party and which are billed periodically.

                  SECTION 13.        Accountants' Letters.

                  (i)   Deloitte & Touche LLP will review the  characteristics of a sample of the Mortgage
Loans  described  in the Final  Mortgage  Loan  Schedule  and will compare  those  characteristics  to the
description of the Mortgage Loans contained in the Prospectus  Supplement  under the captions  "Summary of
Terms - The Mortgage  Pool" and  "Description  of the Mortgage  Loans" and in Schedule A thereto.  EMC (on
its own  behalf as a  Mortgage  Loan  Seller  and on behalf of Master  Funding)  will  cooperate  with the
Purchaser in making  available all  information and taking all steps  reasonably  necessary to permit such
accountants  to complete  the review and to deliver the  letters  required of them under the  Underwriting
Agreement.  Deloitte & Touche LLP will also confirm  certain  calculations  as set forth under the caption
"Yield and Prepayment Considerations" in the Prospectus Supplement.

                  (ii)  To the extent  statistical  information with respect to EMC's servicing  portfolio
is included  in the  Prospectus  Supplement  under the caption  "The Master  Servicer,"  a letter from the
certified  public  accountant for the Master Servicer will be delivered to the Purchaser dated the date of
the Prospectus  Supplement,  in the form  previously  agreed to by EMC and the Purchaser,  with respect to
such statistical information.

                  SECTION 14.        Indemnification.

                  (i)   EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding)
shall indemnify and hold harmless the Purchaser and its directors,  officers and  controlling  persons (as
defined in Section 15 of the  Securities  Act) from and against any loss,  claim,  damage or  liability or
action in respect  thereof,  to which they or any of them may become subject,  under the Securities Act or
otherwise,  insofar as such loss, claim,  damage,  liability or action arises out of, or is based upon (i)
any  untrue  statement  of a  material  fact  contained  in the  Mortgage  Loan  Sellers'  Information  as
identified  in Exhibit  3, the  omission  to state in the  Prospectus  Supplement  or  Prospectus  (or any
amendment  thereof or supplement  thereto approved by EMC (on its own behalf as a Mortgage Loan Seller and
on behalf of Master Funding) and in which  additional  Mortgage Loan Seller's  Information is identified),
in reliance  upon and in conformity  with  Mortgage Loan Sellers'  Information a material fact required to
be stated  therein or  necessary to make the  statements  therein in light of the  circumstances  in which
they were made, not misleading,  (ii) any  representation or warranty assigned or made by EMC in Section 7
or Section 8 hereof being,  or alleged to be, untrue or  incorrect,  or (iii) any  failure by the Mortgage
Loan  Seller to perform its  obligations  under this  Agreement;  and EMC (on its own behalf as a Mortgage
Loan Seller and on behalf of Master  Funding)  shall  reimburse the  Purchaser and each other  indemnified
party for any legal and other expenses  reasonably  incurred by them in connection with  investigating  or
defending or preparing to defend against any such loss, claim, damage, liability or action.

         The foregoing  indemnity  agreement is in addition to any liability  which EMC or Master  Funding
otherwise may have to the Purchaser or any other such indemnified party.

                  (ii)   The  Purchaser  shall  indemnify  and hold harmless each Mortgage Loan Seller and
its respective  directors,  officers and  controlling  persons (as defined in Section 15 of the Securities
Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they
or any of them may become  subject,  under the Securities Act or otherwise,  insofar as such loss,  claim,
damage,  liability or action  arises out of, or is based upon (a) any untrue  statement of a material fact
contained  in the  Purchaser's  Information  as  identified  in  Exhibit 4, the  omission  to state in the
Prospectus  Supplement or  Prospectus  (or any amendment  thereof or  supplement  thereto  approved by the
Purchaser  and in which  additional  Purchaser's  Information  is  identified),  in  reliance  upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse each Mortgage Loan Seller,  and each other indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Sellers, or any other such indemnified party,

                  (iii)  Promptly  after  receipt by an  indemnified  party under  subsection  (i) or (ii)
above of notice of the  commencement of any action,  such  indemnified  party shall, if a claim in respect
thereof is to be made against the  indemnifying  party under such  subsection,  notify each party  against
whom  indemnification  is to be sought in  writing  of the  commencement  thereof  (but the  failure so to
notify an  indemnifying  party shall not relieve such  indemnified  party from any liability  which it may
have under this Section 14 except to the extent that it has been  prejudiced  in any  material  respect by
such  failure  or from any  liability  which it may have  otherwise).  In case any such  action is brought
against any indemnified  party,  and it notifies an indemnifying  party of the commencement  thereof,  the
indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice  delivered to the  indemnified  party promptly (but, in any event,  within 30 days) after receiving
the aforesaid  notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties unless  (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees  and  expenses  shall  be  borne  by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)   If the  indemnification  provided for in paragraphs  (i) and (ii) of this Section
13 shall for any reason be unavailable to an indemnified  party in respect of any loss,  claim,  damage or
liability,  or any action in respect  thereof,  referred  to in Section 14,  then the  indemnifying  party
shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof, in
such  proportion as shall be  appropriate to reflect the relative  benefits  received by the Mortgage Loan
Sellers on the one hand and the  Purchaser on the other from the purchase and sale of the Mortgage  Loans,
the  offering of the  Certificates  and the other  transactions  contemplated  hereunder.  No person found
liable for a fraudulent  misrepresentation  shall be entitled to  contribution  from any person who is not
also found liable for such fraudulent misrepresentation.

                  (v)    The parties  hereto agree that reliance by an  indemnified  party on any publicly
available  information  or any  information  or directions  furnished by an  indemnifying  party shall not
constitute negligence, bad faith or willful misconduct by such indemnified party.

                  SECTION 15.        Notices. All demands,  notices and communications hereunder sshall be
in writing but may be delivered by facsimile transmission  subsequently  confirmed in writing.  Notices to
EMC shall be directed  to EMC  Mortgage  Corporation,  2780 Lake Vista  Drive,  Lewisville,  Texas  75067,
Attention:  General Counsel  (Telecopy:  (214)  626-4889),  notices to Master Funding shall be directed to
Master Funding LLC, 2780 Lake Vista Drive,  Lewisville,  Texas 75067, Attention:  Mark Novachek (Telecopy:
(972)  444-2880),  or to any other  address as may  hereafter be furnished by one party to the other party
by like notice. Any such demand,  notice or communication  hereunder shall be deemed to have been received
on the date  received  at the  premises of the  addressee  (as  evidenced,  in the case of  registered  or
certified  mail, by the date noted on the return  receipt)  provided that it is received on a Business Day
during normal business hours and, if received after normal  business hours,  then it shall be deemed to be
received on the next Business Day.

                  SECTION 16.        Transfer  of  Mortgage  Loans.  The  Purchaser  retains  the right to
assign the Mortgage Loans and any or all of its interest  under this Agreement to the Trustee  without the
consent of the  Mortgage  Loan  Sellers,  and,  upon such  assignment,  the Trustee  shall  succeed to the
applicable  rights and  obligations of the Purchaser  hereunder;  provided,  however,  the Purchaser shall
remain  entitled to the  benefits  set forth in  Sections  11, 13 and 17 hereto and as provided in Section
2(i).  Notwithstanding  the  foregoing,  the sole and  exclusive  right  and  remedy of the  Trustee  with
respect to a breach of a  representation  or  warranty of the  Mortgage  Loan  Sellers  shall be the cure,
purchase or substitution obligations of EMC contained in Sections 5 and 7 hereof.

                  SECTION 17.        Termination.  This  Agreement  may be  terminated  (a) by the  mutual
consent of the parties hereto prior to the Closing Date,  (b) by the  Purchaser,  if the conditions to the
Purchaser's  obligation  to close set forth  under  Section  10(1)  hereof are not  fulfilled  as and when
required to be fulfilled  or (c) by any  Mortgage  Loan Seller,  if the  conditions  to the Mortgage  Loan
Sellers'  obligation  to close set forth under Section 10(2) hereof are not fulfilled as and when required
to be  fulfilled.  In the  event of  termination  pursuant  to  clause  (b),  EMC (on its own  behalf as a
Mortgage  Loan  Seller  and on  behalf of  Master  Funding)  shall  pay,  and in the event of  termination
pursuant to clause (c), the Purchaser  shall pay, all reasonable  out-of-pocket  expenses  incurred by the
other in connection with the  transactions  contemplated by this Agreement.  In the event of a termination
pursuant to clause (a), each party shall be responsible for its own expenses.

                  SECTION 18.        Representations,  Warranties and Agreements to Survive Delivery.  All
representations,  warranties and agreements  contained in this Agreement,  or contained in certificates of
officers of the Mortgage  Loan Sellers  submitted  pursuant  hereto,  shall remain  operative  and in full
force and effect and shall survive  delivery of the Mortgage  Loans to the Purchaser (and by the Purchaser
to  the  Trustee).   Subsequent  to  the  delivery  of  the  Mortgage  Loans  to  the   Purchaser,   EMC's
representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be deemed to
relate to the Mortgage Loans  actually  delivered to the Purchaser and included in the Final Mortgage Loan
Schedule and any Substitute  Mortgage Loan and not to those  Mortgage  Loans deleted from the  Preliminary
Mortgage  Loan  Schedule  pursuant  to  Section  3  hereof  prior  to  the  closing  of  the  transactions
contemplated hereby or any Deleted Mortgage Loan.

                  SECTION 19.        Severability.  If any provision of this Agreement shall be prohibited
or invalid  under  applicable  law,  this  Agreement  shall be  ineffective  only to such extent,  without
invalidating the remainder of this Agreement.

                  SECTION 20.        Counterparts.  This Agreement may be executed in  counterparts,  each
of which will be an original, but which together shall constitute one and the same agreement.

                  SECTION 21.        Amendment.  This  Agreement  cannot be  amended  or  modified  in any
manner without the prior written consent of each party.

                  SECTION 22.        GOVERNING LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK AND SHALL BE  INTERPRETED  IN  ACCORDANCE  WITH THE LAWS OF SUCH STATE,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  SECTION 23.        Further  Assurances.  Each  of the  parties  agrees  to  execute  and
deliver  such  instruments  and take such  actions as another  party  may,  from time to time,  reasonably
request in order to  effectuate  the purpose and to carry out the terms of this  Agreement  including  any
amendments hereto which may be required by either Rating Agency.

                  SECTION 24.        Successors and Assigns.  This  Agreement  shall bind and inure to the
benefit  of and be  enforceable  by the  Mortgage  Loan  Sellers  and the  Purchaser  and their  permitted
successors  and  assigns  and,  to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their
directors,  officers  and  controlling  persons  (within  the  meaning of federal  securities  laws).  The
Mortgage  Loan  Sellers  acknowledge  and agree  that the  Purchaser  may  assign  its  rights  under this
Agreement  (including,   without  limitation,   with  respect  to  EMC's  representations  and  warranties
respecting  the  Mortgage  Loans) to the Trustee.  Any person into which any  Mortgage  Loan Seller may be
merged or consolidated (or any person  resulting from any merger or consolidation  involving such Mortgage
Loan  Seller),  any person  resulting  from a change in form of such  Mortgage  Loan  Seller or any person
succeeding to the business of such  Mortgage Loan Seller,  shall be  considered  the  "successor"  of such
Mortgage Loan Seller  hereunder and shall be considered a party hereto  without the execution or filing of
any paper or any  further  act or consent on the part of any party  hereto.  Except as provided in the two
preceding sentences and in Section 15 hereto,  this Agreement cannot be assigned,  pledged or hypothecated
by either party hereto  without the written  consent of the other  parties to this  Agreement and any such
assignment or purported assignment shall be deemed null and void.

                  SECTION 25.        The  Mortgage  Loan  Sellers and the  Purchaser.  The  Mortgage  Loan
Sellers  and the  Purchaser  will  keep in full  effect  all  rights as are  necessary  to  perform  their
respective obligations under this Agreement.

                  SECTION 26.        Entire  Agreement.  This Agreement  contains the entire agreement and
understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes all prior
and contemporaneous agreements,  understandings,  inducements and conditions,  express or implied, oral or
written, of any nature whatsoever with respect to the subject matter hereof.

                  SECTION 27.        No  Partnership.   Nothing  herein   contained  shall  be  deemed  or
construed to create a partnership or joint venture between the parties hereto.

                                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.

                                                              EMC MORTGAGE CORPORATION


                                                              By:_________________________________________
                                                              Name:    Mark Ehrenreich
                                                              Title:   Senior Vice President


                                                              STRUCTURED  ASSET  MORTGAGE   INVESTMENT  II
                                                              INC.

                                                              By:_________________________________________
                                                              Name:     Mary Haggerty
                                                              Title:    Vice President


                                                              MASTER FUNDING, LLC


                                                              By:_________________________________________
                                                              Name:     Mark Novachek
                                                              Title:   Assistant Secretary





--------------------------------------------------------------------------------




                                                      EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

                  (i)      The  original  Mortgage  Note,  endorsed  without  recourse to the order of the
         Trustee and showing an unbroken  chain of  endorsements  from the original  payee  thereof to the
         Person endorsing it to the Trustee, or a lost note affidavit;

                  (ii)     The original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
         the presence of the MIN and language  indicating  that such  Mortgage  Loan is a MOM Loan,  which
         shall have been  recorded (or if the original is not  available,  a copy),  with evidence of such
         recording indicated thereon (or if the original Security  Instrument,  assignments to the Trustee
         or intervening  assignments thereof which have been delivered,  are being delivered or will, upon
         receipt of  recording  information  relating to the Security  Instrument  required to be included
         thereon,  be delivered  to  recording  offices for  recording  and have not been  returned to the
         Mortgage  Loan Seller in time to permit their  recording  as specified in Section  2.01(b) of the
         Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the  Mortgage  Loan is a MOM Loan, a certified  copy of the  assignment
         (which may be in the form of a blanket  assignment if permitted in the  jurisdiction in which the
         Mortgaged Property is located) to "Citibank,  N.A., as Trustee",  with evidence of recording with
         respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if the original  Security
         Instrument,  assignments  to the  Trustee  or  intervening  assignments  thereof  which have been
         delivered,  are being  delivered or will, upon receipt of recording  information  relating to the
         Security  Instrument  required to be included  thereon,  be delivered  to  recording  offices for
         recording  and have not been  returned  to the  Mortgage  Loan  Seller  in time to  permit  their
         delivery as specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the Mortgage
         Loan Seller may deliver a true copy thereof  with a  certification  by the Mortgage  Loan Seller,
         on the face of such copy,  substantially as follows:  "Certified to be a true and correct copy of
         the original, which has been transmitted for recording");

                  (iv)     All intervening assignments of the Security Instrument,  if applicable and only
         to the extent available to related Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The  original  or a copy of the  policy  or  certificate  of  primary  mortgage
         guaranty insurance, to the extent available, if any;

                  (vi)     The original  policy of title  insurance or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------



                                                EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

(a)      the city, state and zip code of the Mortgaged Property;

(b)      the property type;

(c)      the Mortgage Interest Rate;

(d)      the Servicing Fee Rate;

(e)      the Master Servicer's Fee Rate;

(f)      the LPMI Fee, if applicable;

(g)      the Trustee Fee Rate, if applicable;

(h)      the Net Rate;

(i)      the maturity date;

(j)      the stated original term to maturity;

(k)      the stated remaining term to maturity;

(l)      the original Principal Balance;

(m)      the first payment date;

(n)      the principal and interest payment in effect as of the Cut-off Date;

(o)      the unpaid Principal Balance as of the Cut-off Date;

(p)      the Loan-to-Value Ratio at origination;

(q)      the insurer of any Primary Mortgage Insurance Policy;

(r)      the MIN with respect to each MOM Loan;

(s)      the Gross Margin, if applicable;

(t)      the next Adjustment Date, if applicable;

(u)      the Maximum Lifetime Mortgage Rate, if applicable;

(v)      the Minimum Lifetime Mortgage Rate, if applicable;

(w)      the Periodic Rate Cap, if applicable;

(x)      the Loan Group, if applicable;

(y)      a code indicating whether the Mortgage Loan is negatively amortizing;

(z)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven
         or ten years or any other period;

(aa)     the Prepayment Charge, if any;

(bb)     lien position (e.g., first lien or second lien);

(cc)     a code indicating whether the Mortgage Loan is has a balloon payment;

(dd)     a code indicating whether the Mortgage Loan is an interest-only loan;

(ee)     the interest-only term, if applicable;

(ff)     the Mortgage Loan Seller

(gg)     the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (n) and (j) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.




--------------------------------------------------------------------------------




                                                      EXHIBIT 3

                                         MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF  TERMS  -- The  Mortgage  Pool,"  "DESCRIPTION  OF THE  MORTGAGE  LOANS"  and  "SCHEDULE  A --  CERTAIN
CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                      EXHIBIT 4

                                               PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.




--------------------------------------------------------------------------------




                                                      EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request




--------------------------------------------------------------------------------




                                                EXHIBIT 6

                   Standard & Poor's LEVELS® Glossary, Version 5.7 Revised, Appendix E

                                                                                  REVISED August 1, 2005

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization


                  Standard & Poor's has categorized loans governed by  anti-predatory  lending laws in the
Jurisdictions  listed below into three  categories  based upon a  combination  of factors that include (a)
the risk exposure  associated  with the assignee  liability and (b) the tests and  thresholds set forth in
those laws.  Note that  certain  loans  classified  by the  relevant  statute as Covered  are  included in
Standard & Poor's High Cost Loan Category  because they included  thresholds and tests that are typical of
what is generally considered High Cost by the industry.

Standard & Poor's High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
----------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------



Standard & Poor's Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------



Standard & Poor's Home Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------




--------------------------------------------------------------------------------




                                                     SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES



  Offered Certificates     S&P        Moody's
_______________________________________________
  Class I-A-1              AAA          Aaa
  Class I-A-2              AAA          Aaa
  Class II-1A-1            AAA          Aaa
  Class II-1A-2            AAA          Aa1
  Class II-1X-1            AAA          Aaa
  Class II-2A-1            AAA          Aaa
  Class II-2A-2            AAA          Aa1
  Class II-2X-1            AAA          Aaa
  Class I-M-1              AA           Aa2
  Class I-M-2               A           A2
  Class I-B-1             BBB+         Baa1
  Class I-B-2              BBB         Baa2
  Class I-B-3             BBB-         Baa3
  Class II-B-1             AA+          Aa2
  Class II-BX-1            AA+          Aa2
  Class II-B-2             A+           A2
  Class II-B-3            BBB+         Baa2

None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                SCHEDULE B

                                          MORTGAGE LOAN SCHEDULE

                                         (Provided upon request)




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT K



                                                [RESERVED]






--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT L


                                          FORM OF CERTIFICATION

         Re:      Bear  Stearns  ALT-A  Trust  2007-1 (the  "Trust"),  Asset-Backed  Certificates,  Series
2007-1,  issued  pursuant to the  Pooling  and  Servicing  Agreement,  dated as of January 1, 2007,  among
Structured Asset Mortgage  Investments II Inc., the company, EMC Mortgage  Corporation,  Wells Fargo Bank,
N.A., as master  servicer and securities  administrator  (the  "Securities  Administrator"),  and Citibank
N.A., as trustee (the "Trustee").

         The Securities Administrator hereby certifies to the Depositor,  and its officers,  directors and
affiliates, and with the knowledge and intent that they will rely upon this certification, that:

         (1)      I have  reviewed the annual  report on Form 10-K for the fiscal year [____] (the "Annual
Report"),  and all reports on Form 10-D  required  to be filed in respect of period  covered by the Annual
Report (collectively with the Annual Report, the "Reports"), of the Trust;

         (2)      To my  knowledge,  (a)  the  Reports,  taken  as a  whole,  do not  contain  any  untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
light of the  circumstances  under which such  statements  were made, not  misleading  with respect to the
period covered by the Annual Report, and (b) the Securities  Administrator's  assessment of compliance and
related  attestation  report referred to below, taken as a whole, do not contain any untrue statement of a
material  fact or omit to state a material  fact  necessary to make the  statements  made, in light of the
circumstances  under which such  statements  were made, not misleading  with respect to the period covered
by such assessment of compliance and attestation report;

         (3)      To  my  knowledge,   the  distribution  information  required  to  be  provided  by  the
Securities  Administrator  under the Pooling  and  Servicing  Agreement  for  inclusion  in the Reports is
included in the Reports;

         (4)      I  am   responsible   for  reviewing  the   activities   performed  by  the   Securities
Administrator  under the Pooling and Servicing  Agreement,  and based on my knowledge  and the  compliance
review  conducted in preparing the compliance  statement of the Securities  Administrator  required by the
Pooling and Servicing  Agreement,  and except as disclosed in the Reports,  the  Securities  Administrator
has fulfilled its obligations under the Pooling and Servicing Agreement in all material respects; and

         (5)      The report on  assessment  of  compliance  with  servicing  criteria  applicable  to the
Securities   Administrator  for  asset-backed   securities  of  the  Securities   Administrator  and  each
Subcontractor  utilized by the Securities  Administrator and related  attestation  report on assessment of
compliance  with  servicing  criteria  applicable  to it required  to be included in the Annual  Report in
accordance  with Item 1122 of  Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been included as
an exhibit to the Annual Report.  Any material  instances of  non-compliance  are described in such report
and have been disclosed in the Annual Report.

In giving the  certifications  above, the Securities  Administrator  has reasonably  relied on information
provided  to  it  by  the  following  unaffiliated  parties:  [names  of  servicer(s),   master  servicer,
subservicer, depositor, trustee, custodian(s)]

Date:_________________________________


______________________________________
[Signature]
[Title]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT M

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

Definitions
Primary Servicer - transaction party having borrower contact
Master Servicer - aggregator of pool assets
Securities Administrator - waterfall calculator
Back-up Servicer - named in the transaction (in the event a Back up Servicer becomes the Primary
Servicer, follow Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction

Note:  The definitions above describe the essential function that the party performs, rather than the
party's title.  So, for example, in a particular transaction, the trustee may perform the "paying agent"
and "securities administrator" functions, while in another transaction, the securities administrator may
perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management
assertion that they are attesting only to the portion of the distribution chain they are responsible for
in the related transaction agreements.

Key:     X - obligation

------------------- --------------------------------- ------------- ----------- ------------ ------------ ------------
Reg AB Reference    Servicing Criteria                Primary       Master      Securities   Custodian    Trustee
                                                      Servicer      Servicer    Admin                     (nominal)

------------------- ----------------------------------------------- ----------- ------------ ------------ ------------
                    General Servicing Considerations
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(1)(i)       Policies and procedures are            X            X            X
                    instituted to monitor any
                    performance or other triggers
                    and events of default in
                    accordance with the transaction
                    agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(1)(ii)      If any material servicing              X            X
                    activities are outsourced to
                    third parties, policies and
                    procedures are instituted to
                    monitor the third party's
                    performance and compliance with
                    such servicing activities.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Any requirements in the
                    transaction agreements to
                    maintain a back-up servicer for
1122(d)(1)(iii)     the Pool Assets are maintained.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(1)(iv)      A fidelity bond and errors and         X            X
                    omissions policy is in effect
                    on the party participating in
                    the servicing function
                    throughout the reporting period
                    in the amount of coverage
                    required by and otherwise in
                    accordance with the terms of
                    the transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Cash Collection and
                    Administration
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(2)(i)       Payments on pool assets are            X            X            X
                    deposited into the appropriate
                    custodial bank accounts and
                    related bank clearing accounts
                    no more than two business days
                    following receipt, or such
                    other number of days specified
                    in the transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Disbursements made via wire            X            X            X
                    transfer on behalf of an
                    obligor or to an investor are
                    made only by authorized
1122(d)(2)(ii)      personnel.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Advances of funds or guarantees        X            X            X
                    regarding collections, cash
                    flows or distributions, and any
                    interest or other fees charged
                    for such advances, are made,
                    reviewed and approved as
                    specified in the transaction
1122(d)(2)(iii)     agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    The related accounts for the           X            X            X
                    transaction, such as cash
                    reserve accounts or accounts
                    established as a form of over
                    collateralization, are
                    separately maintained (e.g.,
                    with respect to commingling of
                    cash) as set forth in the
1122(d)(2)(iv)      transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Each custodial account is              X            X            X
                    maintained at a federally
                    insured depository institution
                    as set forth in the transaction
                    agreements. For purposes of
                    this criterion, "federally
                    insured depository institution"
                    with respect to a foreign
                    financial institution means a
                    foreign financial institution
                    that meets the requirements of
                    Rule 13k-1(b)(1) of the
1122(d)(2)(v)       Securities Exchange Act.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Unissued checks are safeguarded        X                         X
                    so as to prevent unauthorized
1122(d)(2)(vi)      access.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(2)(vii)     Reconciliations are prepared on        X            X            X
                    a monthly basis for all
                    asset-backed securities related
                    bank accounts, including
                    custodial accounts and related
                    bank clearing accounts. These
                    reconciliations are (A)
                    mathematically accurate; (B)
                    prepared within 30 calendar
                    days after the bank statement
                    cutoff date, or such other
                    number of days specified in the
                    transaction agreements; (C)
                    reviewed and approved by
                    someone other than the person
                    who prepared the
                    reconciliation; and (D) contain
                    explanations for reconciling
                    items. These reconciling items
                    are resolved within 90 calendar
                    days of their original
                    identification, or such other
                    number of days specified in the
                    transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Investor Remittances and
                    Reporting
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(3)(i)       Reports to investors, including        X            X            X
                    those to be filed with the
                    Commission, are maintained in
                    accordance with the transaction
                    agreements and applicable
                    Commission requirements.
                    Specifically, such reports (A)
                    are prepared in accordance with
                    timeframes and other terms set
                    forth in the transaction
                    agreements; (B) provide
                    information calculated in
                    accordance with the terms
                    specified in the transaction
                    agreements; (C) are filed with
                    the Commission as required by
                    its rules and regulations; and
                    (D) agree with investors' or
                    the trustee's records as to the
                    total unpaid principal balance
                    and number of Pool Assets
                    serviced by the Servicer.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Amounts due to investors are           X            X            X
                    allocated and remitted in
                    accordance with timeframes,
                    distribution priority and other
                    terms set forth in the
1122(d)(3)(ii)      transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Disbursements made to an               X            X            X
                    investor are posted within two
                    business days to the Servicer's
                    investor records, or such other
                    number of days specified in the
1122(d)(3)(iii)     transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Amounts remitted to investors          X            X            X
                    per the investor reports agree
                    with cancelled checks, or other
                    form of payment, or custodial
1122(d)(3)(iv)      bank statements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Pool Asset Administration
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(i)       Collateral or security on pool         X                                      X
                    assets is maintained as
                    required by the transaction
                    agreements or related pool
                    asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(ii)      Pool assets  and related               X                                      X
                    documents are safeguarded as
                    required by the transaction
                    agreements
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(iii)     Any additions, removals or             X                         X
                    substitutions to the asset pool
                    are made, reviewed and approved
                    in accordance with any
                    conditions or requirements in
                    the transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(iv)      Payments on pool assets,               X
                    including any payoffs, made in
                    accordance with the related
                    pool asset documents are posted
                    to the Servicer's obligor
                    records maintained no more than
                    two business days after
                    receipt, or such other number
                    of days specified in the
                    transaction agreements, and
                    allocated to principal,
                    interest or other items (e.g.,
                    escrow) in accordance with the
                    related pool asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    The Servicer's records                 X
                    regarding the pool assets agree
                    with the Servicer's records
                    with respect to an obligor's
1122(d)(4)(v)       unpaid principal balance.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Changes with respect to the            X            X
                    terms or status of an obligor's
                    pool assets (e.g., loan
                    modifications or re-agings) are
                    made, reviewed and approved by
                    authorized personnel in
                    accordance with the transaction
                    agreements and related pool
1122(d)(4)(vi)      asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Loss mitigation or recovery            X            X
                    actions (e.g., forbearance
                    plans, modifications and deeds
                    in lieu of foreclosure,
                    foreclosures and repossessions,
                    as applicable) are initiated,
                    conducted and concluded in
                    accordance with the timeframes
                    or other requirements
                    established by the transaction
1122(d)(4)(vii)     agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(viii)    Records documenting collection         X
                    efforts are maintained during
                    the period a pool asset is
                    delinquent in accordance with
                    the transaction agreements.
                    Such records are maintained on
                    at least a monthly basis, or
                    such other period specified in
                    the transaction agreements, and
                    describe the entity's
                    activities in monitoring
                    delinquent pool assets
                    including, for example, phone
                    calls, letters and payment
                    rescheduling plans in cases
                    where delinquency is deemed
                    temporary (e.g., illness or
                    unemployment).
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(ix)      Adjustments to interest rates          X
                    or rates of return for pool
                    assets with variable rates are
                    computed based on the related
                    pool asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(x)       Regarding any funds held in            X
                    trust for an obligor (such as
                    escrow accounts): (A) such
                    funds are analyzed, in
                    accordance with the obligor's
                    pool asset documents, on at
                    least an annual basis, or such
                    other period specified in the
                    transaction agreements; (B)
                    interest on such funds is paid,
                    or credited, to obligors in
                    accordance with applicable pool
                    asset documents and state laws;
                    and (C) such funds are returned
                    to the obligor within 30
                    calendar days of full repayment
                    of the related pool assets, or
                    such other number of days
                    specified in the transaction
                    agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Payments made on behalf of an          X
                    obligor (such as tax or
                    insurance payments) are made on
                    or before the related penalty
                    or expiration dates, as
                    indicated on the appropriate
                    bills or notices for such
                    payments, provided that such
                    support has been received by
                    the servicer at least 30
                    calendar days prior to these
                    dates, or such other number of
                    days specified in the
1122(d)(4)(xi)      transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Any late payment penalties in          X
                    connection with any payment to
                    be made on behalf of an obligor
                    are paid from the Servicer's
                    funds and not charged to the
                    obligor, unless the late
                    payment was due to the
1122(d)(4)(xii)     obligor's error or omission.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Disbursements made on behalf of        X
                    an obligor are posted within
                    two business days to the
                    obligor's records maintained by
                    the servicer, or such other
                    number of days specified in the
1122(d)(4)(xiii)    transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Delinquencies, charge-offs and         X            X
                    uncollectible accounts are
                    recognized and recorded in
                    accordance with the transaction
1122(d)(4)(xiv)     agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Any external enhancement or            X                         X
                    other support, identified in
                    Item 1114(a)(1) through (3) or
                    Item 1115 of Regulation AB, is
                    maintained as set forth in the
                    transaction agreements.  (In
                    this transaction there is no
                    external enhancement or other
1122(d)(4)(xv)      support.)
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT N
                                      FORM OF BACK-UP CERTIFICATION

          I.The [                   ] agreement dated as of [      ], 200[ ] (the "Agreement"), among [IDENTIFY
         PARTIES] I, ________________________________, the _______________________ of [NAME OF
         COMPANY], certify to  [the Depositor] and the [Master Servicer] [Securities
         Administrator] [Trustee], and their officers, with the knowledge and intent that they
         will rely upon this certification, that:

         (1)      I  have  reviewed  the  servicer  compliance   statement  of  the  Company  provided  in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company  during 200[ ] that were  delivered by the Company to the  Depositor  and the  Securities
         Administrator pursuant to the Agreement (collectively, the "Company Servicing Information");

         (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole, does not
         contain any untrue  statement of a material  fact or omit to state a material  fact  necessary to
         make the statements  made, in light of the  circumstances  under which such statements were made,
         not misleading with respect to the period of time covered by the Company Servicing Information;

         (3)      Based  on my  knowledge,  all  of  the  Company  Servicing  Information  required  to be
         provided  by the  Company  under  the  Agreement  has  been  provided  to the  Depositor  and the
         Securities Administrator;

         (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as servicer
         under the Agreement,  and based on my knowledge and the compliance  review conducted in preparing
         the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

         (5)      The  Compliance  Statement  required  to be  delivered  by the  Company  pursuant to the
         Agreement,  and the Servicing  Assessment and  Attestation  Report required to be provided by the
         Company and by any  subservicer or  subcontractor  pursuant to the Agreement,  have been provided
         to the the Depositor and the Securities  Administrator.  Any material  instances of noncompliance
         described  in  such  reports  have  been  disclosed  to the  the  Depositor  and  the  Securities
         Administrator.  Any  material  instance of  noncompliance  with the  Servicing  Criteria has been
         disclosed in such reports.




         Date:    _________________________


         By:
         Name:    ________________________________
         Title:   ________________________________





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT O

                                FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


           KNOW ALL MEN BY THESE PRESENTS,  Citibank,  N.A., a national banking  association and having an
office for the  conduct of  business  in New York,  New York,  solely in its  capacity as trustee (in such
capacity the  "Trustee")  under the Pooling and  Servicing  Agreement  dated as of January 1, 2007,  among
Structured Asset Mortgage  Investments II Inc., a Delaware  corporation,  as depositor (the  "Depositor"),
Citibank,  N.A., a national banking  association,  not in its individual  capacity,  but solely as trustee
(the  "Trustee"),  Wells Fargo Bank,  National  Association,  as master  servicer (in such  capacity,  the
"Master Servicer") and as securities administrator (in such capacity, the "Securities  Administrator") and
EMC Mortgage Corporation,  as sponsor (in such capacity,  the "Sponsor") and as company (in such capacity,
the  "Company")  (the  "Pooling  Agreement")  pursuant  to  which  Bear  Stearns  ALT-A  Trust,   Mortgage
Pass-Through  Certificates,  Series 2007-1 are issued and not in its individual corporate capacity, hereby
constitutes and appoints EMC Mortgage Corporation,  as its true and lawful attorney-in-fact,  in its name,
place and stead and for its use and benefit,  to execute and  acknowledge in writing or by facsimile stamp
or otherwise all documents  customarily  and reasonably  necessary and appropriate for the tasks described
in items (i)  through  (viii)  below  relating  to  certain  mortgage  loans  (the  "Loans")  owned by the
undersigned,  as Trustee,  as  serviced  by EMC  Mortgage  Corporation,  as the Company  under the Pooling
Agreement.  These Loans are  comprised of  Mortgages,  Deeds of Trust,  Deeds to Secure  Debt,  Co-ops and
other forms of Security  Instruments  (collectively  the  "Security  Instruments")  and the notes  secured
thereby (the "Notes").

         i.       The Substitution of Trustee(s) in Deeds of Trust and/or Deeds to Secure Debt in the
                  name of the undersigned, as Trustee,

         ii.      The Extension and/or Renewal of Financing Statements in the name of the undersigned,
                  as Trustee,

         iii.     The Satisfaction, Assignment and/or Release of Security Instruments and/or Financing
                  Statements in the name of the undersigned, as Trustee, or the issuance of Deeds of
                  Reconveyance upon payment in full and/or discharge of the Notes secured thereby,

         iv.      The Modification and/or Partial Release of Security Instruments, including the
                  subordination of a Security Instrument to an easement in favor of an entity with
                  powers of eminent domain.

         v.       The Assumption of Security Instruments and the Notes secured thereby,

         vi.      The right to collect, accelerate, initiate suit on and/or foreclose all Loans, and

         vii.     The right to manage, sell, convey or transfer the real and/or personal property
                  specified in the Security Instruments.

         viii.    The  endorsement  of  loss  payable  drafts  or  other  checks  that  are  necessary  to
                  effectuate  proper  servicing of the loan or repairs to the real property  encumbered by
                  the Security Instrument.

         The undersigned gives to said attorney-in-fact full power and authority to execute such
instruments as if the undersigned were personally present, hereby ratifying and confirming all that said
attorney-in-fact shall lawfully do or cause to be done by authority hereof.  The undersigned also gives
to said attorney-in-fact full power and authority to appoint by subsequent power of attorney a
subservicer (a "Subservicer") to act in its stead so long as the Trustee is given prior notice of such
appointment.  Third parties without actual notice may rely upon the power granted to said
attorney-in-fact under this Limited Power of Attorney and may assume that, upon the exercise of such
power, all conditions precedent to such exercise of power have been satisfied and this Power of Attorney
has not been revoked unless an Instrument of Revocation has been recorded.

         This limited power of attorney has been executed and is effective as of this ___ day of _____
200_ and the same and any subsequent limited power of attorney given to any Subservicer shall terminate
on the date that is the earlier of (i) one year from the date hereof and (ii) the occurrence of any of
the following events or until revoked in writing by the undersigned provided, that so long as none of
the following events below have occurred or continuing, the Trustee shall execute and deliver a
replacement power of attorney:

         i.       the supervision or termination of  EMC Mortgage Corporation as the Company with
                  respect to the Loans serviced under the Pooling Agreement,

         ii.      the transfer of servicing from EMC Mortgage Corporation to another Servicer with
                  respect to the Loans serviced under the Pooling Agreement,

         iii.     the appointment of a receiver or conservator with respect to the business of the
                  attorney-in-fact or EMC Mortgage Corporation, or

         iv.      the filing of a voluntary or involuntary petition of bankruptcy by the
                  attorney-in-fact, EMC Mortgage Corporation, or any of their creditors.

         Notwithstanding the foregoing, the power and the authority given to said attorney-in-fact or
any Subservicer under this Limited Power of Attorney shall be revoked with respect to a particular
Pooling Agreement and the Loans subject thereto upon the occurrence of:

         i.       the suspension or termination of EMC Mortgage Corporation as the Company under such
                  Pooling Agreement; or

         ii.      the transfer of servicing under such Pooling Agreement from EMC Mortgage Corporation
                  to another Servicer.

         Nothing contained herein shall be deemed to amend or modify the related Pooling Agreements or
the respective rights, duties or obligations of the Trustee or EMC Mortgage Corporation thereunder, and
nothing herein shall constitute a waiver of any rights or remedies thereunder.  If this limited power of
attorney is revoked or terminated for any reason whatsoever, a limited power of attorney given by the
Servicer to any Subservicer shall be deemed to be revoked or terminated at the same time.

         This Limited Power of Attorney supersedes all prior powers of attorney given by the undersigned
to EMC Mortgage Corporation for the Loans, and all such powers and the authority granted thereunder are
hereby revoked effective as of the date of recording of this Limited Power of Attorney.

EMC Mortgage Corporation                                 Citibank, N.A.,
as Company                                               as Trustee



______________________                                   ______________________
Name:                                                    Name:
Title:                                                   Title:


Witness:                                                 Witness:


______________________                                   ________________________


Witness:                                                 Witness:


______________________                                   __________________________




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )SS
COUNTY OF NEW YORK         )



         On _______, 200_ before me, a Notary Public in and for said State, personally appeared
___________, known to me to be a/an __________ of Citibank, N.A., a national banking association that
executed the within instrument, and also known to me to be the person who executed said instrument on
behalf of such national banking association and acknowledged to me that such national banking
association executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.



                                                     _______________________
                                                     Notary Public




--------------------------------------------------------------------------------




STATE OF TEXAS             )
                           )SS
COUNTY OF DENTON           )


         On ______________, before me, a Notary Public in and for said State, personally appeared
______________________, known to me to be a ________________ of EMC Mortgage Corporation that executed
the within instrument, and also known to me to be the person who executed said instrument on behalf of
such corporation and acknowledged to me that such national banking association executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.



                                                     _______________________
                                                     Notary Public




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT P
                                          FORM OF CAP CONTRACTS


BEAR STEARNS
                                                                        BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                          383 MADISON AVENUE
                                                                                    NEW YORK, NEW YORK 10179
                                                                                                212-272-4009


DATE:                                   January 31, 2007

TO:                                     Bear Stearns ALT-A Trust 2007-1
                                        Citibank, N.A., not in its individual capacity
                                        but solely, as Trustee

ATTENTION:                              John Hannon
TELEPHONE:                              212-816-5693
FACSIMILE:                              212-816-5527

FROM:                                   Derivatives Documentation
TELEPHONE:                              212-272-2711
FACSIMILE:                              212-272-9857

SUBJECT:                                Mortgage Derivatives Confirmation



REFERENCE NUMBER(S):       [_______________]

The  purpose  of this  letter  agreement  ("Agreement")  is to  confirm  the terms and  conditions  of the
Transaction  entered  into on the Trade Date  specified  below (the "  Transaction")  between Bear Stearns
Financial  Products Inc.  ("Bear  Stearns") and Bear Stearns  ALT-A Trust 2007-1  ("Counterparty")  acting
through Citibank,  N.A. not in its individual  capacity but solely as Trustee for Bear Stearns ALT-A Trust
2007-1  ("Trustee")  under the Pooling and  Servicing  Agreement,  dated as of January 1, 2007,  among EMC
Mortgage  Corporation,  as seller  ("Seller")  and as company  ("Company"),  Wells  Fargo  Bank,  National
Association,   as  master  servicer  and  securities  administrator  ("Master  Servicer"  and  "Securities
Administrator"),  Structured  Asset  Mortgage  Investments  II Inc.,  as depositor  ("Depositor")  and the
Trustee,  (the  "Pooling  and  Servicing  Agreement").  This  letter  agreement  constitutes  the sole and
complete  "Confirmation,"  as referred to in the "ISDA Master  Agreement" (as defined below), as well as a
"Schedule" as referred to in the ISDA Master Agreement.

1.  This  Confirmation is subject to and incorporates the 2000 ISDA  Definitions (the  "Definitions"),  as
    published by the International  Swaps and Derivatives  Association,  Inc. ("ISDA").  This Confirmation
    supplements,  forms a part of and is  subject to the ISDA  Master  Agreement  dated as of January  31,
    2007 between Bear Stearns and Counterparty  (the agreement,  as amended and supplemented  from time to
    time,  being  referred  to  herein  as the  "Master  Agreement").  All  provisions  contained  in,  or
    incorporated by reference to, the Master  Agreement  shall govern the  Transaction  referenced in this
    Confirmation  except as  expressly  modified  herein.  In the event of any  inconsistency  between the
    provisions of this  Confirmation  and the Definitions or Master  Agreement,  this  Confirmation  shall
    prevail for the purpose of this  Transaction.  Terms capitalized but not defined herein shall have the
    meanings attributed to them in the Pooling and Servicing Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap

       Notional Amount:                     With  respect  to any  Calculation  Period,  the lesser of (i)
                                            the  Scheduled  Amount  set  forth  for  such  period  on  the
                                            Schedule   I   attached   hereto   and  (ii)   the   aggregate
                                            Certificate  Principal  Balance of the [__]  Certificate as of
                                            the first day of the month in which  such  Calculation  Period
                                            begins

       Trade Date:                          January 26, 2007

       Effective Date:                      January 31, 2007

       Termination Date:                    January 25, 2012,  subject to adjustment  in  accordance  with
                                            the Business Day Convention

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:                 January 31, 2007

              Fixed Amount:                 USD [___]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The  Cap  Rate  set  forth  for  such  Calculation  Period  on
                                            Schedule I

              Floating Rate Payer
              Period End Dates:             The 25th  calendar  day of each month  during the Term of this
                                            Transaction,  commencing  February  25, 2007 and ending on the
                                            Termination  Date,  subject to adjustment  in accordance  with
                                            the Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The Floating Rate Payer
                                            Payment  Date  shall  be  one  Business  Day  preceding   each
                                            Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA

              Designated Maturity:          One month,  except  with  respect to the  initial  Calculation
                                            Period for which the  Designated  Maturity shall be the Linear
                                            Interpolation of the two weeks and the one month.

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates:                  The first day of each Calculation Period.

              Compounding:                  Inapplicable

       Business Days:                       New York

       Business Day Convention:             Following

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               On each Distribution  Date, the Securities  Administrator will
                                            make  available  on  its  website   http://www.ctslink.com   a
                                            monthly   statement   indicating  the  outstanding   principal
                                            balance  of  the  Class  [__]   Certificate  for  the  related
                                            Distribution Date.

4.     Account Details:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

         Payments to Counterparty:
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007-1, Account #50982701

Additional Provisions:

Non-Reliance.  Each party  represents  to the other  party that (a) it has not  received  and is not relying
upon any legal,  tax,  regulatory,  accounting or other advice (whether  written or oral) of the other party
regarding  this  Transaction,  other  than  representations  expressly  made by  that  other  party  in this
Confirmation  and in the Master  Agreement and (b) in respect of this  Transaction,  (i) it has the capacity
to evaluate  (internally or through independent  professional  advice) this Transaction and has made its own
decision to enter into this  Transaction  and (ii) it  understands  the terms,  conditions and risks of this
Transaction and is willing to assume  (financially  and otherwise)  those risks.  Counterparty  acknowledges
that Bear  Stearns  has  advised  Counterparty  to consult  its own tax,  accounting  and legal  advisors in
connection with this Transaction evidenced by this Confirmation and that the Counterparty has done so.

This Confirmation may be executed in several  counterparts,  each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

Counterparty  hereby  agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets
forth the terms of the  Transaction  by signing in the space  provided below and returning to Bear Stearns a
facsimile of the fully-executed  Confirmation to 212-272-9857.  For inquiries  regarding U.S.  Transactions,
please contact  Derivatives  Documentation  by telephone at  212-272-2711.  For all other  inquiries  please
contact  Derivatives  Documentation  by telephone  at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.

We are very pleased to have  executed  this  Transaction  with you and we look forward to  completing  other
transactions with you in the near future.

Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:    ______________________________________
       Name:
       Title:

Counterparty,  acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the
terms of the foregoing as of the Trade Date.

BEAR STEARNS ALT-A TRUST 2007-1
By: Citibank, N.A., not individually but solely as Trustee



By:    ______________________________________
       Name:
       Title:
ws




--------------------------------------------------------------------------------




                                            SCHEDULE I
       (all such dates subject to adjustment in accordance with the Business Day Convention)

--------------------------------- ---------------------------- -------------------------- --------------------
       From and including              To but excluding            Scheduled Amount            Cap Rate
                                                                         (USD)                    (%)
--------------------------------- ---------------------------- -------------------------- --------------------
         Effective Date                    25-Feb-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Feb-07                       25-Mar-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Mar-07                       25-Apr-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Apr-07                       25-May-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-May-07                       25-Jun-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jun-07                       25-Jul-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jul-07                       25-Aug-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Aug-07                       25-Sep-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Sep-07                       25-Oct-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Oct-07                       25-Nov-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Nov-07                       25-Dec-07                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Dec-07                       25-Jan-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jan-08                       25-Feb-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Feb-08                       25-Mar-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Mar-08                       25-Apr-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Apr-08                       25-May-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-May-08                       25-Jun-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jun-08                       25-Jul-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jul-08                       25-Aug-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Aug-08                       25-Sep-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Sep-08                       25-Oct-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Oct-08                       25-Nov-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Nov-08                       25-Dec-08                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Dec-08                       25-Jan-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jan-09                       25-Feb-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Feb-09                       25-Mar-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Mar-09                       25-Apr-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Apr-09                       25-May-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-May-09                       25-Jun-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jun-09                       25-Jul-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jul-09                       25-Aug-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Aug-09                       25-Sep-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Sep-09                       25-Oct-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Oct-09                       25-Nov-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Nov-09                       25-Dec-09                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Dec-09                       25-Jan-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jan-10                       25-Feb-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Feb-10                       25-Mar-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Mar-10                       25-Apr-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Apr-10                       25-May-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-May-10                       25-Jun-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jun-10                       25-Jul-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jul-10                       25-Aug-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Aug-10                       25-Sep-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Sep-10                       25-Oct-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Oct-10                       25-Nov-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Nov-10                       25-Dec-10                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Dec-10                       25-Jan-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jan-11                       25-Feb-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Feb-11                       25-Mar-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Mar-11                       25-Apr-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Apr-11                       25-May-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-May-11                       25-Jun-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jun-11                       25-Jul-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Jul-11                       25-Aug-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Aug-11                       25-Sep-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Sep-11                       25-Oct-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Oct-11                       25-Nov-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Nov-11                       25-Dec-11                  [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------
           25-Dec-11                   Termination Date               [________]                 [__]
--------------------------------- ---------------------------- -------------------------- --------------------




--------------------------------------------------------------------------------




                                                 SCHEDULE

                                                  to the
                                                  ISDA®
                          International Swaps and Derivatives Association, Inc.
                                             MASTER AGREEMENT

                                       dated as of January 31, 2007



between BEAR STEARNS  FINANCIAL  PRODUCTS INC., a corporation  organized under the laws of Delaware ("Bear
Stearns"),  and Bear Stearns ALT-A Trust 2007-1  a common law trust  organized under the laws of the State
of New York   ("Counterparty"),  acting through Citibank,  N.A. not in its individual  capacity but solely
as Trustee for Bear Stearns  ALT-A Trust 2007-1  ("Trustee")  under the Pooling and  Servicing  Agreement,
dated as  of January  1,  2007,  among EMC  Mortgage  Corporation,  as seller  ("Seller")  and as  company
("Company"),  Wells Fargo Bank,  National  Association,  as master  servicer and securities  administrator
("Master  Servicer" and "Securities  Administrator"),  Structured  Asset Mortgage  Investments II Inc., as
depositor ("Depositor") and the Trustee, (the "Pooling and Servicing Agreement").

Part 1.  Termination Provisions

For purposes of this Agreement:

(a)      "Specified Entity" will not apply to Bear Stearns or Counterparty for any purpose.

(b)      "Specified Transactions" will not apply to Bear Stearns or Counterparty for any purpose.

(c)      The "Failure to Pay or Deliver"  provisions of Section  5(a)(i) will apply to Bear Stearns and will
         apply to Counterparty;  provided that  notwithstanding  anything to the contrary in Section 5(a)(i)
         or Paragraph 7 of the Credit Support  Annex,  any failure by Bear Stearns to comply with or perform
         any  obligation  to be complied  with or performed by Bear Stearns  under the Credit  Support Annex
         shall not  constitute an Event of Default under Section  5(a)(i)  unless (A) a Moody's Second Level
         Downgrade  has  occurred  and  been  continuing  for 30 or more  Local  Business  Days and (B) such
         failure is not  remedied on or before the third Local  Business Day after notice of such failure is
         given to Bear Stearns.

(d)      The "Breach of Agreement"  provisions  of Section  5(a)(ii) will apply to Bear Stearns and will not
         apply to Counterparty.

(e)      The "Credit  Support  Default"  provisions  of Section  5(a)(iii)  will apply to (x) Bear  Stearns;
         provided  that  notwithstanding  anything to the contrary in Section  5(a)(iii)(1),  any failure by
         Bear  Stearns to comply with or perform any  obligation  to be complied  with or  performed by Bear
         Stearns  under the Credit  Support  Annex shall not  constitute  an Event of Default  under Section
         5(a)(iii)  unless (A) a Moody's Second Level  Downgrade has occurred and been  continuing for 30 or
         more  Local  Business  Days and (B) such  failure  is not  remedied  on or before  the third  Local
         Business Day after notice of such failure is given to Bear Stearns and (y)  Counterparty  solely in
         respect of Counterparty's obligations under Paragraph 3(b) of the Credit Support Annex.

(f)      The  "Misrepresentation"  provisions  of Section  5(a)(iv)  will apply to Bear Stearns and will not
         apply to Counterparty.

(g)      The "Default  under  Specified  Transaction"  provisions of Section  5(a)(v) will not apply to Bear
         Stearns or Counterparty.

(h)      The "Cross  Default"  provisions of Section  5(a)(vi) will apply to Bear Stearns and will not apply
         to Counterparty.

                  "Specified Indebtedness" will have the meaning specified in Section 14.

                  "Threshold Amount" means USD 100,000,000.

(i)      The  "Bankruptcy"  provisions  of Section  5(a)(vii)  will apply to Bear  Stearns and will apply to
         Counterparty  except  that the  provisions  of Section  5(a)(vii)(2),  (6) (to the extent that such
         provisions  refer  to any  appointment  contemplated  or  effected  by the  Pooling  and  Servicing
         Agreement or any  appointment  to which  Counterparty  has not become subject to), (7) and (9) will
         not apply to Counterparty;  provided that, with respect to Counterparty only, Section  5(a)(vii)(4)
         is hereby  amended by adding after the words "against it" the words  "(excluding  any proceeding or
         petition instituted or presented by Bear Stearns)",  and Section  5(a)(vii)(8) is hereby amended by
         deleting the words "to (7)  inclusive"  and inserting  lieu thereof ", (3), (4) as amended,  (5) or
         (6) as amended".

(j)      The "Tax Event Upon Merger"  provisions  of Section  5(b)(iii)  will apply to Bear Stearns and will
         apply to  Counterparty;  provided  that Bear  Stearns  shall not be entitled to  designate an Early
         Termination  Date by reason of a Tax Event  upon  Merger  in  respect  of which it is the  Affected
         Party.

(k)      The "Credit  Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns or
         Counterparty.

(l)      The "Automatic  Early  Termination"  provision of Section 6(a) will not apply to Bear Stearns or to
         Counterparty.

(m)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

                  (1)      Market Quotation will apply; and

                  (2)      the Second Method will apply;

                  provided  that if Bear Stearns is the  Defaulting  Party or the sole Affected  Party,  the
                  following provisions will apply:

                           (A)      Section  6(e) of this  Agreement  will be  amended by  inserting  on the
                           first line "or is effectively  designated"  after "If an Early  Termination  Date
                           occurs";

                           (B)      The  definition  of Market  Quotation  in Section 14 shall be deleted in
                           its entirety and replaced with the following:

                                    "Market  Quotation"  means,  with  respect  to  one or  more  Terminated
                                    Transactions,   and  a  party  making  the   determination,   an  amount
                                    determined  on the basis of Firm  Offers  from  Reference  Market-makers
                                    that are  Eligible  Replacements.  Each  Firm  Offer  will be (1) for an
                                    amount  that  would be paid to  Counterparty  (expressed  as a  negative
                                    number)  or  by  Counterparty   (expressed  as  a  positive  number)  in
                                    consideration  of an agreement  between  Counterparty and such Reference
                                    Market-maker  to enter into a  Replacement  Transaction  and (2) made on
                                    the basis that Unpaid Amounts in respect of the  Terminated  Transaction
                                    or group of  Transactions  are to be excluded but,  without  limitation,
                                    any  payment  or  delivery  that  would,  but  for  the  relevant  Early
                                    Termination  Date,  have been required  (assuming  satisfaction  of each
                                    applicable  condition precedent) after that Early Termination Date is to
                                    be  included.  The party  making the  determination  (or its agent) will
                                    request  each  Reference  Market-maker  to provide its Firm Offer to the
                                    extent  reasonably  practicable  as of the same  day and  time  (without
                                    regard to different time zones) on or as soon as reasonably  practicable
                                    after the  designation or occurrence of the relevant  Early  Termination
                                    Date.  The  day  and  time  as of  which  those  Firm  Offers  are to be
                                    obtained  will be selected in good faith by the party  obliged to make a
                                    determination  under  Section  6(e),  and,  if each party is so obliged,
                                    after  consultation  with the other.  The Market  Quotation shall be the
                                    Firm Offer actually  accepted by Counterparty no later than the Business
                                    Day  preceding  the  Early  Termination  Date.  If no  Firm  Offers  are
                                    provided by the second  Business  Day  following  the Early  Termination
                                    Date,  it will be deemed  that the Market  Quotation  in respect of such
                                    Terminated Transaction or group of Transactions cannot be determined.

                           (C)      Counterparty  shall use best  efforts  to accept a Firm Offer that would
                           determine  the  Market  Quotation.  If  more  than  one  Firm  Offer  (which,  if
                           accepted,  would determine the Market Quotation) is provided,  Counterparty shall
                           use  commercially  reasonable  efforts to accept the Firm Offer  (among such Firm
                           Offers) which would require either (x) the lowest payment by the  Counterparty to
                           the Reference Market-maker,  to the extent Counterparty would be required to make
                           a payment to the  Reference  Market-maker  or (y) the  highest  payment  from the
                           Reference Market-maker to Counterparty,  to the extent the Reference Market-maker
                           would be required to make a payment to the  Counterparty.  If only one Firm Offer
                           (which,  if  accepted,   would  determine  the  Market  Quotation)  is  provided,
                           Counterparty shall use commercially reasonable efforts to accept such Firm Offer.

                           (D)      Upon the written request by  Counterparty to Bear Stearns,  Bear Stearns
                           shall obtain the Market Quotations on behalf of Counterparty.

                           (E)      If the Settlement  Amount is a negative  number,  Section  6(e)(i)(3) of
                           this Agreement shall be deleted in its entirety and replaced with the following:

                                    "(3)  Second  Method and  Market  Quotation.  If the  Second  Method and
                                    Market Quotation  apply,  (I) Counterparty  shall pay to Bear Stearns an
                                    amount equal to the absolute value of the  Settlement  Amount in respect
                                    of the  Terminated  Transactions,  (II)  Counterparty  shall pay to Bear
                                    Stearns the Termination  Currency Equivalent of the Unpaid Amounts owing
                                    to Bear Stearns and (III) Bear  Stearns  shall pay to  Counterparty  the
                                    Termination   Currency   Equivalent  of  the  Unpaid  Amounts  owing  to
                                    Counterparty;  provided, however, that (x) the amounts payable under the
                                    immediately  preceding  clauses  (II)  and  (III)  shall be  subject  to
                                    netting  in  accordance  with  Section  2(c) of this  Agreement  and (y)
                                    notwithstanding  any  other  provision  of this  Agreement,  any  amount
                                    payable by Bear Stearns  under the  immediately  preceding  clause (III)
                                    shall not be  netted-off  against  any amount  payable  by  Counterparty
                                    under the immediately preceding clause (I)."

(n)      "Termination Currency" means United States Dollars.

(o)      Additional Termination Events.  Additional Termination Events will apply:

             (i)  If, upon the  occurrence of a Cap Disclosure  Event (as defined in Part  5(l)(ii)]  below)
                  Bear  Stearns  has not,  within ten (10)  calendar  days after such Cap  Disclosure  Event
                  complied  with any of the  provisions  set forth in Part 5 (l) below,  then an  Additional
                  Termination Event shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                  the sole Affected Party and all Transactions hereunder shall be Affected Transaction.

              (ii)    If,  without the prior written  consent of Bear Stearns where such consent is required
                      under the Pooling and Servicing Agreement,  an amendment or supplemental  agreement is
                      made to the Pooling and Servicing Agreement which amendment or supplemental  agreement
                      could  reasonably  be expected to have a material  adverse  effect on the interests of
                      Bear  Stearns  under  this  Agreement,  an  Additional  Termination  Event  shall have
                      occurred with respect to Counterparty,  Counterparty  shall be the sole Affected Party
                      and all Transactions hereunder shall be Affected Transaction.


             (iii)         (A)      If a S&P First Level  Downgrade has occurred and is continuing  and Bear
                                    Stearns  fails to take any action  described  under  Part  (5)(f)(i)(1),
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (B)      If a S&P Second Level  Downgrade has occurred and is continuing and Bear
                                    Stearns  fails to take any  action  described  under  Part  (5)(f)(i)(2)
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (C)      If (A) a  Moody's  Second  Level  Downgrade  has not  occurred  and been
                                    continuing  for 30 or more Local  Business Days and (B) Bear Stearns has
                                    failed to comply with or perform any  obligation  to be complied with or
                                    performed by Bear Stearns in accordance  with the Credit  Support Annex,
                                    then an  Additional  Termination  Event shall have occurred with respect
                                    to Bear Stearns and Bear Stearns shall be the sole  Affected  Party with
                                    respect to such Additional Termination Event.

                           (D)      If  (A)  a  Moody's  Second  Level   Downgrade  has  occurred  and  been
                                    continuing  for 30 or more  Local  Business  Days and (B)  either (i) at
                                    least  one  Eligible  Replacement  has  made  a  Firm  Offer  to be  the
                                    transferee  or (ii) at least  one  entity  that  satisfies  the  Moody's
                                    Approved Ratings  Threshold has made a Firm Offer to provide an Eligible
                                    Guaranty  in  respect  of  all  of  Bear  Stearns'  present  and  future
                                    obligations under this Agreement,  then an Additional  Termination Event
                                    shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                                    the sole  Affected  Party with  respect to such  Additional  Termination
                                    Event and all Transactions hereunder shall be Affected Transaction.

(p) Limitation on Events of Default.  Notwithstanding  the terms of Sections 5 and 6 of the ISDA Form Master
Agreement,  if at any  time  and so  long  as the  Counterparty  has  satisfied  in  full  all  its  payment
obligations  under Section  2(a)(i) of the ISDA Form Master  Agreement and has at the time no future payment
obligations,  whether  absolute or  contingent,  under such  Section,  then unless Bear  Stearns is required
pursuant to appropriate  proceedings to return to the Counterparty or otherwise  returns to the Counterparty
upon demand of the  Counterparty  any portion of any such payment,  (a) the occurrence of an event described
in Section 5(a) of the ISDA Form Master Agreement with respect to the  Counterparty  shall not constitute an
Event of Default or Potential  Event of Default with respect to the  Counterparty  as  Defaulting  Party and
(b) Bear  Stearns  shall be entitled to  designate an Early  Termination  Date  pursuant to Section 6 of the
ISDA Form Master  Agreement  only as a result of the  occurrence of a Termination  Event set forth in either
Section  5(b)(i) or 5(b)(ii) of the ISDA Form Master  Agreement with respect to Bear Stearns as the Affected
Party, or Section 5(b)(iii) with respect to Bear Stearns as the Burdened Party.

                                            Part 2. Tax Matters

(a)      Tax Representations.

         (i) Payer  Representations.  For the  purpose of  Section  3(e) of this  Agreement,  each of Bear
         Stearns and the Counterparty will make the following representations:

         It is  not  required  by  any  applicable  law,  as  modified  by the  practice  of any  relevant
         governmental  revenue  authority,   of  any  Relevant  Jurisdiction  to  make  any  deduction  or
         withholding  for or on account of any Tax from any payment  (other than  interest  under  Section
         2(e),  6(d)(ii)  or 6(e) of this  Agreement)  to be made  by it to the  other  party  under  this
         Agreement.  In making this representation, it may rely on:

                  (1)      the  accuracy  of any  representations  made by the  other  party  pursuant  to
                  Section 3(f) of this Agreement;

                  (2)      the  satisfaction of the agreement  contained in Sections 4(a)(i) and 4(a)(iii)
                  of this  Agreement and the accuracy and  effectiveness  of any document  provided by the
                  other party pursuant to Sections 4(a)(i) and 4(a)(iii) of this Agreement; and

                  (3) the  satisfaction  of the agreement of the other party  contained in Section 4(d) of
                  this  Agreement,  provided  that it shall not be a breach of this  representation  where
                  reliance  is placed  on  clause  (ii) and the  other  party  does not  deliver a form or
                  document under Section  4(a)(iii) of this  Agreement by reason of material  prejudice to
                  its legal or commercial position.

         (ii) Payee Representations.  For the purpose of Section 3(f) of this Agreement,  each of
         Bear Stearns and the Counterparty make the following representations.

         The following representation will apply to Bear Stearns:

                  Bear  Stearns is a  corporation  organized  under the laws of the State of Delaware  and
                  its U.S. taxpayer identification number is 13-3866307.

         The following representation will apply to the Counterparty:

             It is organized or formed under the laws of the State of New York and is a United States
                              resident for United States Federal Income tax purposes


                                   Part 3. Agreement to Deliver Documents

For the purpose of Section 4(a) of this Agreement:

         (i)      Tax forms, documents, or certificates to be delivered are:

         Party required to deliver    Form/Document/                     Date by which to
         document                     Certificate                        be delivered

         Bear Stearns                 An original properly  completed    (i) upon  execution of this  Agreement,  (ii)
                                      and  executed   United   States    on or before  the first  payment  date  under
                                      Internal  Revenue  Service Form    this Agreement,  including any Credit Support
                                      W-9 (or any successor  thereto)    Document,  (iii) promptly upon the reasonable
                                      with  respect  to any  payments    demand  by  Counterparty,  (iv)  prior to the
                                      received  or to be  received by    expiration or  obsolescence of any previously
                                      Bear Stearns,  that  eliminates    delivered  form,  and (v)  promptly  upon the
                                      U.S.  federal  withholding  and    information on any such previously  delivered
                                      backup   withholding   Tax   on    form becoming inaccurate or incorrect.
                                      payments to Bear Stearns  under
                                      this Agreement.

         Counterparty                 An original properly  completed     (i) on or  before  the  first  payment  date
                                      and  executed   United   States    under this  Agreement,  including  any Credit
                                      Internal  Revenue  Service Form    Support  Document,  (ii)  promptly  upon  the
                                      W-9    including     applicable    reasonable  demand  by  Bear  Stearns,  (iii)
                                      attachments  (or any  successor    prior to the  expiration or  obsolescence  of
                                      thereto)  with  respect  to any    any  previously   delivered  form,  and  (iv)
                                      payments   received  or  to  be    promptly  upon  the  information  on any such
                                      received by Counterparty.          previously     delivered     form    becoming
                                                                         inaccurate or incorrect.

(ii)     Other documents to be delivered are:

         Party required to       Form/Document/                     Date by which to             Covered by Section 3(d)
         deliver document        Certificate                        be delivered                 Representation

         Bear Stearns and        Any  documents  required by the    Upon the execution and       Yes
         the Counterparty        receiving   party  to  evidence    delivery of this
                                 the     authority     of    the    Agreement and such
                                 delivering  party or its Credit    Confirmation
                                 Support  Provider,  if any, for
                                 it to execute and deliver  this
                                 Agreement,   any  Confirmation,
                                 and    any    Credit    Support
                                 Documents  to  which  it  is  a
                                 party,   and  to  evidence  the
                                 authority  of  the   delivering
                                 party  or  its  Credit  Support
                                 Provider    to   perform    its
                                 obligations      under     this
                                 Agreement,   such  Confirmation
                                 and/or      Credit      Support
                                 Document, as the case may be

         Bear Stearns and        A certificate  of an authorized    Upon the execution and       Yes
         the Counterparty        officer  of  the  party,  as to    delivery of this
                                 the  incumbency  and  authority    Agreement and such
                                 of the  respective  officers of    Confirmation
                                 the    party    signing    this
                                 Agreement,  any relevant Credit
                                 Support   Document,    or   any
                                 Confirmation,  as the  case may
                                 be

         Bear Stearns            An  opinion  of counsel of such    Upon the execution and       No
                                 party       regarding       the    delivery of this Agreement
                                 enforceability      of     this
                                 Agreement in a form  reasonably
                                 satisfactory   to   the   other
                                 party.

         Counterparty            An   executed   copy   of   the    Concurrently with filing     No
                                 Pooling and Servicing Agreement    of each draft of the
                                                                    Pooling and Servicing
                                                                    Agreement with the U.S.
                                                                    Securities and Exchange
                                                                    Commission


                                           Part 4. Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

                  Address for notices or communications to Bear Stearns:

                           Address:         383 Madison Avenue, New York, New York 10179
                           Attention:       DPC Manager
                           Facsimile:       (212) 272-5823

                  with a copy to:

                           Address:         One Metrotech Center North, Brooklyn, New York 11201
                           Attention:       Derivative Operations - 7th Floor
                           Facsimile:       (212) 272-1634

                  (For all purposes)

                  Address for notices or communications to the Counterparty:

                           Address:         Citibank, N.A.
                                            388 Greenwich Street, 14th Floor
                                            New York, NY 10013
                           Attention:       John Hannon
                           Facsimile:       212-816-5693
                           Phone:           212-816-5527

                  with a copy to:

                           Address:         Wells Fargo Bank, N.A.
                                            9062 Old Annapolis Road
                                            Columbia, Maryland 21045
                           Attention:       Client Manager / Bear Stearns ALT-A Trust 2007-1
                           Facsimile:       410-884-2000
                           Phone:           410-715-2380


(b)      Process Agent.  For the purpose of Section 13(c) of this Agreement:

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of Section  10(a) of this  Agreement  will not apply to this  Agreement;
         neither Bear Stearns nor the  Counterparty  have any Offices other than as set forth in the Notices
         Section.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

                  Bear Stearns is not a Multibranch Party.

                  The Counterparty is not a Multibranch Party.

(e)      Credit Support Document.


Bear Stearns: The Credit Support Annex and any guaranty in support of Bear Stearns' obligations under this
Agreement.


                  Counterparty: The Credit Support Annex.


(f)      Credit Support Provider.

                  Bear Stearns:     The   guarantor   under  any  guaranty  in  support  of  Bear   Stearns'
                  obligations under this Agreement.

                  Counterparty: Not Applicable

(g)      Governing  Law.  The parties to this  Agreement  hereby agree that the law of the State of New York
         shall  govern their rights and duties in whole,  without  regard to the conflict of law  provisions
         thereof other than New York General Obligations Law Sections 5-1401 and 5-1402.

(h)      Jurisdiction.  Section 13(b) is hereby amended by: (i) deleting in the second line of  subparagraph
         (i) thereof the word "non-",  (ii)  deleting "; and" from the end of  subparagraph  1 and inserting
         "." in lieu thereof, and (iii) deleting the final paragraph thereof.

(i)      "Affiliate":  Bear Stearns and Counterparty shall be deemed not to have any Affiliates for purposes
         of this Agreement, including for purposes of Section 6(b)(ii) of this Agreement.

(j)      Netting of Payments.  The parties agree that  subparagraph  (ii) of Section 2(c) of this  Agreement
         will apply to each Transaction.

                                          Part 5. Other Provisions

(a) Section 3 of this  Agreement  is hereby  amended by adding at the end thereof the  following  subsection
(g):

         "(g)     Relationship Between Parties.

                  Each  party  represents  to  the  other  party  on  each  date  when  it  enters  into a
                  Transaction that:


              (1)  Nonreliance.  (i) It is  acting  for  its own  account,  (ii)  it is not  relying  on any
                  statement or representation of the other party regarding the Transaction  (whether written
                  or  oral),  other  than  the  representations  expressly  made  in this  Agreement  or the
                  Confirmation  in  respect  of that  Transaction  and (iii) it has  consulted  with its own
                  legal,  regulatory,  tax, business,  investment,  financial and accounting advisors to the
                  extent it has deemed necessary,  (iv) it has made its own investment,  hedging and trading
                  decisions  based upon its own  judgment  and upon any advice from such  advisors as it has
                  deemed  necessary and not upon any view expressed by the other party,  (v) it has made its
                  own independent  decisions to enter into the Transaction and as to whether the Transaction
                  is  appropriate  or proper for it based upon its own  judgment  and upon  advice from such
                  advisors as it has deemed necessary,  (vi) it is not relying on any communication (written
                  or oral) of the other  party as  investment  advice or as a  recommendation  to enter into
                  this  Transaction;  it being understood that  information and explanations  related to the
                  terms and conditions of this Transaction  shall not be considered  investment  advice or a
                  recommendation  to enter  into this  Transaction  and (vii) it has not  received  from the
                  other party any assurance or guaranty as to the expected results of this Transaction.

              (2) Evaluation and Understanding.

                         (i)  It  has  the  capacity  to  evaluate   (internally   or  through   independent
                               professional  advice) the  Transaction and has made its own decision to enter
                               into the Transaction; and

                         (ii) It  understands  the terms,  conditions  and risks of the  Transaction  and is
                               willing and able to accept  those terms and  conditions  and to assume  those
                               risks, financially and otherwise.

              (3) Purpose.  It is entering into the  Transaction for the purposes of managing its borrowings
                  or investments,  hedging its underlying assets or liabilities or in connection with a line
                  of business.

              (4) Status of  Parties.  The other party is not acting as an agent,  fiduciary  or advisor for
                  it in respect of the Transaction.

              (5) Eligible Contract  Participant.  It constitutes an "eligible contract participant" as such
                  term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

              (6)  Line of  Business.  It has  entered  into  this  Agreement  (including  each  Transaction
                  governed  hereby)  in  conjunction  with  its line of  business  or the  financing  of its
                  business."

(b)      Non-Recourse.  Notwithstanding  any  provision  herein or in this  Agreement to the  contrary,  the
obligations of  Counterparty  hereunder are limited  recourse  obligations of  Counterparty,  payable solely
from the  Distribution  Account and the proceeds  thereof,  in accordance  with the terms of the Pooling and
Servicing  Agreement.   In  the  event  that  the  Distribution  Account  and  proceeds  thereof  should  be
insufficient to satisfy all claims  outstanding and following the  realization of the  Distribution  Account
and the proceeds  thereof,  any claims against or obligations  of  Counterparty  under this Agreement or any
other  confirmation  thereunder  still  outstanding  shall be  extinguished  and thereafter not revive.  The
Counterparty  shall not have  liability  for any  failure  or delay in making a  payment  hereunder  to Bear
Stearns  due to any  failure  or delay in  receiving  amounts  in the  Distribution  Account  from the Trust
created pursuant to the Pooling and Servicing Agreement.

(c)      Severability.  If  any  term,  provision,   covenant,  or  condition  of  this  Agreement,  or  the
application  thereof to any party or circumstance,  shall be held to be invalid or  unenforceable  (in whole
or in part) for any reason,  the  remaining  terms,  provisions,  covenants,  and  conditions  hereof  shall
continue in full force and effect as if this  Agreement had been executed with the invalid or  unenforceable
portion  eliminated,  so long as this  Agreement  as so  modified  continues  to express,  without  material
change,  the original  intentions of the parties as to the subject matter of this Agreement and the deletion
of such portion of this Agreement will not substantially  impair the respective  benefits or expectations of
the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace any invalid or  unenforceable
term, provision,  covenant or condition with a valid or enforceable term, provision,  covenant or condition,
the  economic  effect of which  comes as close as possible  to that of the  invalid or  unenforceable  term,
provision, covenant or condition.

(d)      Consent to Recording.  Each party hereto  consents to the monitoring or recording,  at any time and
from time to time,  by the other party of any and all  communications  between  officers or employees of the
parties,  waives any further notice of such  monitoring or recording,  and agrees to notify its officers and
employees of such monitoring or recording.

(e)      Waiver of Jury  Trial.  Each  party  waives  any right it may have to a trial by jury in respect of
any Proceedings relating to this Agreement or any Credit Support Document.

(f) Rating Agency Downgrade.

    (i) S&P Downgrade:

           (1)    In the event that a S&P First Level  Downgrade  occurs and is  continuing,  then within 30
                  days after  such  rating  downgrade,  Bear  Stearns  shall,  subject to the Rating  Agency
                  Condition  with  respect  to S&P,  at its own  expense,  either  (i)  procure a  Permitted
                  Transfer,  (ii) obtain an Eligible  Guaranty or (iii) post  collateral in accordance  with
                  the Credit Support Annex.

           (2)    In the event that a S&P Second Level  Downgrade  occurs and is continuing,  then within 10
                  Local  Business  Days after such rating  withdrawal  or  downgrade,  Bear  Stearns  shall,
                  subject to the Rating  Agency  Condition  with respect to S&P, at its own expense,  either
                  (i) procure a Permitted Transfer or (ii) obtain an Eligible Guaranty.

    (ii) Moody's Downgrade.

           (1)    In the event that a Moody's Second Level Downgrade occurs and is continuing,  Bear Stearns
                  shall  as  soon  as  reasonably  practicable  thereafter,  at its own  expense  and  using
                  commercially  reasonable  efforts,  either (i) procure a Permitted Transfer or (ii) obtain
                  an Eligible Guaranty.

(g) Payment  Instructions.  Bear Stearns hereby agrees that,  unless notified in writing by the Counterparty
of other payment  instructions,  any and all amounts payable by Bear Stearns to the Counterparty  under this
Agreement shall be paid to the Securities Administrator at the account specified herein.

(h)  Amendment..  No  amendment,  waiver,  supplement or other  modification  of this  Transaction  shall be
permitted  by either  party  unless (i) each of S&P and Moody's  have been  provided  notice of the same and
(ii) such  amendment,  waiver,  supplement,  assignment  or other  modification  satisfies the Rating Agency
Condition.

(i) Transfer.

         (i)      The first paragraph of Section 7 is hereby amended in its entirety as follows:

                  "Subject to Section  6(b)(ii),  Part 5(f) and Part 5(j),  neither this  Agreement  nor any
                  interest or obligation in or under this  Agreement may be  transferred  (whether by way of
                  security or  otherwise)  without (a) the prior  written  consent of the other party (which
                  consent shall be deemed given by Counterparty  if the transfer,  novation or assignment is
                  to an Eligible  Replacement  and such  Eligible  Replacement  provides an  indemnity  with
                  respect  to  Regulation  AB  matters  that  is  satisfactory  to the  Depositor)  and  (b)
                  satisfaction of the Rating Agency Condition with respect to S&P, except that:"

         (ii)     If an entity  has made a Firm Offer  (which  remains  an offer  that will  become  legally
         binding upon acceptance by  Counterparty) to be the transferee of a transfer,  Counterparty  shall,
         at Bear Stearns' written request and at Bear Stearns'  expense,  take any reasonable steps required
         to be taken by Counterparty to effect such transfer.

(j) Transfer to Avoid  Termination  Event.  Section 6(b)(ii) is hereby amended by (i) deleting the words "or
if a Tax Event Upon Merger occurs and the Burdened Party is the Affected  Party," and (ii) deleting the last
paragraph thereof and inserting the following:

         "Notwithstanding  anything to the  contrary in Section 7 (as amended  herein) and Part 5(i),  any
         transfer  by Bear  Stearns  under  this  Section  6(b)(ii)  shall  not  require  the  consent  of
         Counterparty; provided that:

         (i)      the  transferee  (the  "Transferee")  is  an  Eligible  Replacement  and  such  Eligible
         Replacement  provides an indemnity with respect to Regulation AB matters that is  satisfactory to
         the Depositor;

         (ii)     if the Transferee is domiciled in a different country or political  subdivision  thereof
                  from both Bear Stearns and  Counterparty,  such  transfer  satisfies  the Rating  Agency
                  Condition;

         (iii)    the  Transferee  will  not,  as a  result  of such  transfer,  be  required  on the next
                  succeeding  Scheduled  Payment  Date to withhold or deduct on account of any Tax (except
                  in respect of default  interest)  amounts in excess of that which Bear Stearns would, on
                  the next succeeding  Scheduled  Payment Date have been required to so withhold or deduct
                  unless  the  Transferee  would be  required  to make  additional  payments  pursuant  to
                  Section 2(d) (i)(4) corresponding to such excess;

         (iv)     a  Termination  Event or Event of Default  does not occur as a result of such  transfer;
                  and

         (v)      the  Transferee  confirms  in  writing  that it will  accept  all of the  interests  and
                  obligations  in  and  under  this  Agreement  which  are  to  be  transferred  to  it in
                  accordance with the terms of this provision.

         On and from the effective date of any such transfer to the  Transferee,  Bear Stearns will be fully
         released from any and all obligations hereunder."

(k) Proceedings. Bear Stearns shall not institute against or cause any other person to institute
against, or join any other person in instituting against, the Counterparty, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other proceedings under any
federal or state bankruptcy, dissolution or similar law, for a period of one year and one day (or, if
longer, the applicable preference period) following indefeasible payment in full of the Group I Offered
Certificates and Class I-B-4 Certificates (each as defined in the Pooling and Servicing Agreement) (the
"Certificates").

(l) Compliance with Regulation AB.

    (i)  Bear Stearns  agrees and  acknowledges  that  Structured  Asset  Mortgage  Investments  II Inc.(the
         "Depositor") is required under Regulation AB as defined under the Pooling and Servicing  Agreement,
         to  disclose  certain  financial  information  regarding  Bear  Stearns or its group of  affiliated
         entities,  if applicable,  depending on the aggregate  "significance  percentage" of this Agreement
         and any other derivative  contracts  between Bear Stearns or its group of affiliated  entities,  if
         applicable,  and  Counterparty,  as calculated  from time to time in  accordance  with Item 1115 of
         Regulation AB.

    (ii) It shall be a cap disclosure event ("Cap Disclosure  Event") if, on any Business Day after the date
         hereof, the Depositor requests from Bear Stearns the applicable financial  information described in
         Item 1115 of Regulation AB (such  request to be based on a reasonable  determination  by Depositor,
         in good  faith,  that such  information  is  required  under  Regulation  AB) (the  "Cap  Financial
         Disclosure").

    (iii)Upon the occurrence of a Cap Disclosure  Event,  Bear Stearns,  within 10 calendar days, at its own
         expense,  shall (1)(a) either (i) provide to Depositor  the current Cap Financial  Disclosure in an
         EDGAR-compatible  format (for  example,  such  information  may be provided in  Microsoft  Word® or
         Microsoft  Excel®  format but not in .pdf format) or (ii) provide  written  consent to Depositor to
         incorporation  by  reference  of such  current  Cap  Financial  Disclosure  that are filed with the
         Securities and Exchange  Commission in the reports of the Trust filed pursuant to the Exchange Act,
         (b) if  applicable,  cause  its  outside  accounting  firm to  provide  its  consent  to  filing or
         incorporation  by  reference  of such  accounting  firm's  report  relating to their audits of such
         current Cap Financial  Disclosure in the Exchange Act Reports of the Depositor,  and (c) provide to
         the Depositor any updated Cap Financial  Disclosure with respect to Bear Stearns or any entity that
         consolidates  Bear  Stearns  within  five days of the  release of any such  updated  Cap  Financial
         Disclosure;  (2) secure  another entity to replace Bear Stearns as party to this Agreement on terms
         substantially  similar to this Agreement,  which entity (or a guarantor  therefor) meets or exceeds
         the Moody's Approved Ratings  Thresholds and S&P Approved Ratings Threshold and which satisfies the
         Rating Agency  Condition and which entity is able to comply with the  requirements  of Item 1115 of
         Regulation AB, or (3) obtain a guaranty of Bear Stearns'  obligations  under this Agreement from an
         affiliate  of Bear  Stearns  that is able to  comply  with  the  financial  information  disclosure
         requirements  of Item 1115 of  Regulation  AB, and cause such  affiliate  to provide Cap  Financial
         Disclosure and any future Cap Financial  Disclosure,  such that  disclosure  provided in respect of
         such  affiliate  will  satisfy any  disclosure  requirements  applicable  to the Cap  Provider.  If
         permitted by Regulation AB, any required Cap Financial  Disclosure may be provided by incorporation
         by reference from reports filed pursuant to the Exchange Act.

    (iv) Bear Stearns  agrees that,  in the event that Bear Stearns  provides Cap  Financial  Disclosure  to
         Depositor in  accordance  with Part  5(l)(iii)(1)  or causes its affiliate to provide Cap Financial
         Disclosure to Depositor in accordance  with clause Part  5(l)(iii)(3),  it will  indemnify and hold
         harmless  Depositor,  its respective  directors or officers and any person  controlling  Depositor,
         from and  against  any and all  losses,  claims,  damages  and  liabilities  caused  by any  untrue
         statement  or  alleged  untrue  statement  of a  material  fact  contained  in such  Cap  Financial
         Disclosure or caused by any omission or alleged omission to state in such Cap Financial  Disclosure
         a material  fact  required to be stated  therein or necessary to make the  statements  therein,  in
         light of the circumstances under which they were made, not misleading.

    (v)  If the Depositor reasonably  requests,  Bear Stearns shall provide such other information as may be
         necessary for Depositor to comply with Item 1115 of Regulation AB.

    (vi) The Depositor  shall be an express third party  beneficiary  of this Agreement as if a party hereto
         to the extent of the Depositor's rights explicitly specified in this Part 5(l).

(m) Trustee Liability Limitations.  It is expressly understood and agreed by the parties hereto that:

    (i)  this  Agreement is executed and delivered by Citibank,  N.A.,  not in its  individual  capacity but
         solely as Trustee under the Pooling and Servicing Agreement

    (ii) each  of  the  representations,  undertakings  and  agreements  herein  made  on  the  part  of the
         Counterparty  is made and intended not as a personal  representation,  undertaking  or agreement of
         Citibank, N.A. but is made and intended for the purpose of binding only the Counterparty;

    (iii)         nothing  herein  contained  shall be construed as imposing any  liability  upon  Citibank,
         N.A.,  individually or personally,  to perform any covenant either  expressed or implied  contained
         herein, all such liability,  if any, being expressly waived by the parties hereto and by any Person
         claiming by, through or under the parties  hereto;  provided that nothing in this  paragraph  shall
         relieve  Citibank,  N.A. from performing its duties and obligations under the Pooling and Servicing
         Agreement in accordance with the standard of care set forth therein;

    (iv) under no circumstances  shall the Trustee in its individual  capacity be personally  liable for the
         payment of any  indebtedness or expenses of the Counterparty or be liable for the breach or failure
         of any  obligation,  representation,  warranty or covenant made or  undertaken by the  Counterparty
         under this  Agreement or any other related  documents,  other than due to its negligence or willful
         misconduct in performing the obligations of the Trustee under the Pooling and Servicing Agreement;

    (v)  any  resignation or removal of Citibank,  N.A. as trustee on behalf of the Bear Stearns ALT-A Trust
         2007-1 shall require the assignment of this agreement to an eligible Trustee replacement;

    (vi) The Trustee has been directed,  pursuant to the Pooling and Servicing Agreement, to enter into this
         Agreement and to perform its obligations hereunder.

(n)      Substantial  Financial  Transaction.  Each party hereto is hereby advised and acknowledges that the
other party has engaged in (or  refrained  from  engaging in)  substantial  financial  transactions  and has
taken (or refrained from taking) other  material  actions in reliance upon the entry by the parties into the
Transaction  being  entered  into on the  terms and  conditions  set forth  herein  and in the  Confirmation
relating to such  Transaction,  as applicable.  This paragraph shall be deemed repeated on the trade date of
each Transaction.

(o)      Set-Off.  Except as expressly  provided for in Section 2(c),  Section 6 or Part 1(m)(E) hereof, and
notwithstanding  any other  provision of this  Agreement  or any other  existing or future  agreement,  each
party  irrevocably  waives any and all rights it may have to set off, net,  recoup or otherwise  withhold or
suspend or condition  payment or  performance  of any  obligation  between it and the other party  hereunder
against any  obligation  between it and the other party under any other  agreements.  Section  6(e) shall be
amended  by  deleting  the  following  sentence:  "The  amount,  if any,  payable  in  respect  of an  Early
Termination Date and determined pursuant to this Section will be subject to any Set-off."

(p)      Counterparts.  This  Agreement  may be  executed  in several  counterparts,  each of which shall be
deemed an original but all of which together shall constitute one and the same instrument.

(q)      Additional Defined Terms.

    (i)  Capitalized  terms used but nor defined  herein shall have the  meanings  ascribed to such terms in
         the Pooling and Servicing Agreement.

    (ii) Additional Definitions:

         "Eligible Guaranty" means an unconditional and irrevocable guaranty of all present and future
         payment obligations and obligations to post collateral of Bear Stearns or an Eligible
         Replacement to Counterparty under this Agreement that is provided by an Eligible Guarantor as
         principal debtor rather than surety and that is directly enforceable by Counterparty, the form
         and substance of which guaranty are subject to the Rating Agency Condition with respect to S&P.

         "Eligible Guarantor" means an entity that has credit ratings at least equal to the Moody's
         Required Ratings Threshold and S&P Approved Ratings Threshold.

         "Eligible Replacement" means an entity that either (i) satisfies the S&P Approved Ratings
         Threshold and the Moody's Required Ratings Threshold or (ii) provides an Eligible Guaranty from
         an Eligible Guarantor.

         "Firm  Offer"  means an offer  which,  when made,  is  capable of  becoming  legally  binding  upon
         acceptance.

         "Moody's" means Moody's Investors Service, Inc., or any successor.

         "Moody's Approved Ratings Threshold" means, with respect to (i) Bear Stearns, a Moody's
         counterparty rating of "A1" or above and (ii) with respect to any other entity (or its guarantor),
         (x) if such entity has both a long-term unsecured and unsubordinated debt rating or counterparty
         rating from Moody's and a short-term unsecured and unsubordinated debt rating from Moody's, a
         long-term unsecured and unsubordinated debt rating or counterparty rating from Moody's of "A2"  or
         above and a short-term unsecured and unsubordinated debt rating from Moody's of "Prime-1" or
         above, or (y) if such entity has only a long-term unsecured and unsubordinated debt rating or
         counterparty rating from Moody's, a long-term unsecured and unsubordinated debt rating or
         counterparty rating from Moody's of "A1" or above.

         "Moody's  First Level  Downgrade"  means that no Relevant  Entity  satisfies  the Moody's  Approved
         Rating Threshold.

         "Moody's Required Ratings Threshold" means, with respect to (i) Bear Stearns, a counterparty
         rating of "A3" or above and (ii) with respect to any other entity (or its guarantor), (x) if such
         entity has both a long-term unsecured and unsubordinated debt rating or counterparty rating from
         Moody's and a short-term unsecured and unsubordinated debt rating from Moody's, a long-term
         unsecured and unsubordinated debt rating or counterparty rating from Moody's of "A3" or above or a
         short-term unsecured and unsubordinated debt rating from Moody's of "Prime-2" or above, or (y) if
         such entity has only a long-term unsecured and unsubordinated debt rating or counterparty rating
         from Moody's, a long-term unsecured and unsubordinated debt rating or counterparty rating from
         Moody's of "A3" or above.

         "Moody's  Second Level  Downgrade"  means that no Relevant  Entity  satisfies the Moody's  Required
         Ratings Threshold.

         "Permitted  Transfer" means a transfer by novation by Bear Stearns to an entity (the  "Transferee")
         of all, but not less than all, of Bear Stearns' rights,  liabilities,  duties and obligations under
         this Agreement,  with respect to which transfer each of the following conditions is satisfied:  (a)
         the  Transferee  is an Eligible  Replacement  that is a  recognized  dealer in  interest  rate caps
         organized  under the laws of the United States of America or a  jurisdiction  located in the United
         States of America (or another  jurisdiction  reasonably  acceptable to Counterparty),  (b) an Event
         of Default or  Termination  Event would not occur as a result of such  transfer,  (c) pursuant to a
         written instrument (the "Transfer  Agreement"),  the Transferee acquires and assumes all rights and
         obligations  of Bear Stearns  under the Agreement  and the relevant  Transaction,  (d) Bear Stearns
         will be  responsible  for  any  costs  or  expenses  incurred  in  connection  with  such  transfer
         (including  any  replacement  cost of  entering  into a  replacement  transaction);  (e) either (A)
         Moody's has been given prior written  notice of such  transfer and the Rating  Agency  Condition is
         satisfied  with  respect to S&P or (B) each Rating  Agency has been given prior  written  notice of
         such  transfer and such  transfer is in  connection  with the  assignment  and  assumption  of this
         Agreement  without  modification  of its terms,  other  than party  names,  dates  relevant  to the
         effective date of such transfer,  tax representations and any other  representations  regarding the
         status of the substitute  counterparty,  notice  information  and account details and other similar
         provisions;  and (f) such transfer  otherwise  complies with the terms of the Pooling and Servicing
         Agreement.

         "Rating Agency" means each of Moody's and S&P.

         "Rating Agency  Condition"  means,  with respect to any particular  proposed act or omission to act
         hereunder  that the party  acting or failing  to act must  consult  with each  Rating  Agency  then
         providing a rating of the  Certificates  and any Notes and receive  from each such Rating  Agency a
         prior  written  confirmation  that the proposed  action or inaction  would not cause a downgrade or
         withdrawal of its then-current rating of the Certificates.

         "Relevant  Entity" means Bear Stearns and any Eligible  Guarantor  under an Eligible  Guaranty with
         respect to Bear Stearns.

         "Replacement Transaction" means, with respect to any Terminated Transaction or group of Terminated
         Transactions, a transaction or group of transactions that (i) would have the effect of preserving
         for Counterparty the economic equivalent of any payment or delivery (whether the underlying
         obligation was absolute or contingent and assuming the satisfaction of each applicable condition
         precedent) by the parties under Section 2(a)(i) in respect of such Terminated Transaction or group
         of Terminated Transactions that would, but for the occurrence of the relevant Early Termination
         Date, have been required after that Date, and (ii) has terms which are substantially the same as
         this Agreement, including, without limitation, rating triggers, Regulation AB compliance, and
         credit support documentation, as determined by Counterparty in its sole discretion, acting in a
         commercially reasonable manner.

         "S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

         "S&P Approved Ratings Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of
         "A+" or above and (ii) with respect to any other entity (or its guarantor),  a short-term unsecured
         and  unsubordinated  debt  rating  from S&P of "A-1" or above,  or, if such  entity does not have a
         short-term   unsecured  and  unsubordinated  debt  rating  from  S&P,  a  long-term  unsecured  and
         unsubordinated debt rating from S&P of "A+ or above.

         "S&P First Level  Downgrade"  means that no  Relevant  Entity  satisfies  the S&P  Approved  Rating
         Threshold.

         "S&P Required Ratings Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of
         "BBB" or above and (ii) with respect to any other entity (or its guarantor),  a long-term unsecured
         and unsubordinated debt rating from S&P of "BBB-" or above.

         "S&P Second Level  Downgrade"  means that no Relevant  Entity  satisfies  the S&P  Required  Rating
         Thresholds.

(r)      Agent  for  Counterparty.  Bear  Stearns  acknowledges  that the  Counterparty  has  appointed  the
Securities  Administrator  under the Pooling and  Servicing  Agreement  to carry out  certain  functions  on
behalf of  Counterparty,  and that the  Securities  Administrator  shall be entitled to give  notices and to
perform and satisfy the obligations of Counterparty hereunder on behalf of Counterparty.

(s)      Rating  Agency  Notifications.  Except as otherwise  provided  herein,  no Early  Termination  Date
shall be effectively  designated  hereunder shall be made by either party unless each Rating Agency has been
given prior written notice of such designation.



 IN WITNESS WHEREOF, the parties have executed this Schedule by their duly authorized officers as of the
date hereof.


                                            BEAR STEARNS FINANCIAL PRODUCTS INC.



                                            By:_______________________________
                                                 Name:
                                                 Title:




                                            Bear Stearns ALT-A Trust 2007-1
                                            By Citibank, N.A., not individually but solely as Trustee


                                            By:_______________________________
                                               Name:

                                               Title:




--------------------------------------------------------------------------------




                                         UNILATERAL CSA SCHEDULE

Pledgor: BEAR STEARNS FINANCIAL PRODUCTS INC. (the "Pledgor")
Secured  Party:  Citibank,  N.A.,  not  individually  but solely as Trustee for Bear  Stearns  ALT-A Trust
2007-1 (the "Secured Party")

Paragraph 13.  Elections and Variables

(a)     Security  Interest for  "Obligations".  The term  "Obligations"  as used in this Annex includes no
        "additional obligations" within the meaning of Paragraph 12.

(b)     Credit Support Obligations.

              (i)   Delivery Amount, Return Amount and Credit Support Amount.

                    (1) Delivery  Amount.  Paragraph  3(a) shall be amended by replacing the words "upon a
              demand made by the Secured Party on or promptly  following a Valuation  Date" with the words
              "on each Valuation  Date".  The "Delivery  Amount" with respect to Pledgor for any Valuation
              Date shall equal the greatest of:

                      (A) the  amount by which the S&P  Collateral  Amount  exceeds  the S&P Value on such
                      Valuation Date of all Posted Credit Support held by the Secured Party;

                      (B) the amount by which the  Moody's  First  Level  Collateral  Amount  exceeds  the
                      Moody's First Level Value on such  Valuation  Date of all Posted Credit Support held
                      by the Secured Party.

                      (C) the amount by which the  Moody's  Second  Level  Collateral  Amount  exceeds the
                      Moody's  Second  Level Value on such  Valuation  Date of all Posted  Credit  Support
                      held by the Secured Party.

                    (2) "Return  Amount"  applicable to Secured  Party for any Valuation  Date shall equal
              the least of:

                      (A) the amount by which the S&P Value on such  Valuation  Date of all Posted  Credit
                      Support held by the Secured Party exceeds the S&P Collateral Amount;

                      (B) the amount by which the  Moody's  First Level  Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds  the Moody's  First
                      Level Collateral Amount.

                      (C) the amount by which the Moody's  Second  Level Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds the Moody's  Second
                      Level Collateral Amount.

                    (3)  "Credit Support Amount" shall be deleted in its entirety.

              (ii)  Eligible  Collateral.  The items  set forth on the  Collateral  Schedule  attached  as
              Schedule A hereto will qualify as "Eligible Collateral" for the party specified.

              (iii) Other Eligible Support.  None

              (iv)  Thresholds.

              (A)   "Independent Amount" means:
                    Pledgor: Not applicable.
                    Secured Party: Not applicable.

              (B)   "Threshold" means:
                   Pledgor: Not applicable.
                   Secured Party: Not applicable.

              (C)   "Minimum  Transfer  Amount"  means  USD100,000;   provided,   that  if  the  aggregate
                    Certificate  Principal Balance  Certificatesrated  by S&P is less than USD 50,000,000,
                    the "Minimum Transfer Amount" shall mean USD 50,000.

              (D)   Rounding.  The  Delivery  Amount  will be  rounded up and the  Return  Amount  will be
                    rounded down to the nearest integral multiple of USD10,000.

        (c)     Valuation and Timing.

        (i)   "Valuation Agent" means Pledgor.

        (ii)  "Valuation Date" means each Local Business Day(1).

        (iii) "Valuation  Time" means the close of business  on the Local  Business  Day in the city where
              the  Valuation  Agent  is  located  immediately  preceding  the  Valuation  Date  or date of
              calculation,  as applicable;  provided that the  calculations  of Value and Exposure will be
              made as of approximately the same time on the same date.

        (iv)  "Notification Time" means 11:00 A.M. (New York time).

        (v)   Transfer Timing and  Calculations.  Paragraphs 4(b) and 4(c) are hereby amended and restated
              in entirety as set forth below.

                  "(b) Transfer  Timing.  Subject to Paragraphs  4(a) and 5 and unless  otherwise
                  specified,  if a demand for the Transfer of Eligible  Credit  Support or Posted
                  Credit Support is made by the  Notification  Time,  then the relevant  Transfer
                  will be made not later than the close of business on the  Valuation  Date; if a
                  demand is made after the Notification  Time, then the relevant Transfer will be
                  made not later  than the  close of  business  on the next  Local  Business  Day
                  thereafter.

                  (c)  Calculations.  All  calculations  of Value and  Exposure  for  purposes of
                  Paragraphs 3 and 6(d) will be made by the  Valuation  Agent as of the Valuation
                  Time.  The Valuation  Agent will notify each party (or the other party,  if the
                  Valuation  Agent  is  a  party)  of  its   calculations   not  later  than  the
                  Notification  Time  on  the  applicable  Valuation  Date  (or in  the  case  of
                  Paragraph  6(d),  the  Local  Business  Day  following  the day on  which  such
                  relevant calculations are performed)."

(d)     Conditions  Precedent.  There shall be no "Specified  Condition"  with respect to either party for
        purposes of this Annex.

________________________
(1) If not daily valuations, changes are required in the collateral amounts and valuation percentages


(e)     Substitution

              (i)   "Substitution  Date" means  (A) the  Local  Business  Day on which the  Secured  Party
              receives  the  Substitute  Credit  Support,  if notice of  substitution  is  received by the
              Notification  Time on such date,  and (B) the Local Business Day following the date on which
              the Secured Party receives the  Substitute  Credit  Support,  if notice of  substitution  is
              received after the Notification Time.

              (ii)  Consent of Secured Party for Substitution.  Inapplicable.

             (iii) Amendment  of  Paragraph 4(d)(ii).  Paragraph  4(d)(ii)  is  amended  and  restated  in  its
                   entirety as set forth below:

                  "(ii) subject to Paragraph 4(a) of this Annex,  the Secured Party will Transfer
                  the items of Posted Credit  Support  specified by the Pledgor in its notice not
                  later than the close of business on the Substitution Date,  provided,  however,
                  that if the  Secured  Party  shall  not have  received  the  Substitute  Credit
                  Support prior to 1:00 P.M. (New York time) on the  Substitution  Date, then the
                  Secured Party shall Transfer the applicable  items of Posted Credit Support not
                  later  than  the  close of  business  on the  Local  Business  Day  immediately
                  following the day on which the Secured  Party  receives the  Substitute  Credit
                  Support.  Notwithstanding  the  foregoing,  the  Secured  Party  will  only  be
                  obligated  to  Transfer   Posted  Credit   Support  with  a  Value  as  of  the
                  Substitution  Date  equal  to  the  Value  of  the  Substitute  Credit  Support
                  delivered by the Pledgor in exchange therefor."

(f)     Dispute Resolution.

        (i)   "Resolution  Time"  means  12:00 noon,  New York time,  on the Local  Business  Day for both
              parties  following  the date the  Disputing  Party  gives  notice of a dispute  pursuant  to
              Paragraph 5.

        (ii)  Value. For the purpose of  Paragraphs 5(i)(C)  and 5(ii),  disputes over the Value of Posted
              Credit  Support will be resolved by the Valuation  Agent seeking  bid-side  quotations as of
              the relevant Recalculation Date or date of Transfer, as applicable,  from three parties that
              regularly  act as dealers in the  securities in question.  The Value will be the  arithmetic
              mean of the  quotations  obtained  by the  Valuation  Agent,  multiplied  by the  applicable
              Valuation  Percentage,  if any. If no quotations  are  available for a particular  security,
              then the  Valuation  Agent's  original  calculation  of Value  thereof will be used for that
              security.

        (iii) Alternative.  Subject to item (iv) below, the provisions of Paragraph 5 will apply.

        (iv)  Modification  of Paragraph 5. The  introductory  paragraph of  Paragraph 5  shall be amended
              and restated to read in its entirety as follows:

                  "If  a  party  (a  'Disputing   Party')  disputes  (I) the   Valuation  Agent's
                  calculation  of a Delivery  Amount or a Return Amount or (II) the  Value of any
                  Transfer of Eligible Credit Support or Posted Credit Support, then:

                                    (A) the Disputing  Party will (x) notify the other party and,
                  if applicable,  the Valuation Agent of the amount it is disputing, (y) indicate
                  what it believes the correct amount to be and (z) provide a statement  showing,
                  in reasonable  detail,  how it arrived at such amount and the appropriate party
                  will  deliver  the  undisputed  amount  to  the  other  party  not  later  than
                  (i) (a) the  close of business on the Valuation  Date, if the demand made under
                  Paragraph 3  in the case of (I)  above  is made by the  Notification  Time,  or
                  (b) the  close of  business of the Local  Business  Day  following  the date on
                  which the demand is made under  Paragraph 3  in the case of (I) above,  if such
                  demand is made after the  Notification  Time, or (ii) the  close of business of
                  the date of Transfer, in the case of (II) above;


                  (B) the parties will consult  with each other and provide such  information  as
                  the other party shall reasonably  request in an attempt to resolve the dispute;
                  and

                  (C) if they fail to resolve the dispute by the Resolution Time, then:"

        (g)     Holding and Using Posted Collateral.

        (i)   Eligibility to Hold Posted Collateral; Custodians.

              (1) The Secured Party and its Custodian (if any) will be entitled to hold Posted  Collateral
              pursuant to Paragraph  6(b),  provided  that the following  conditions  applicable to it are
              satisfied:

                  (A) it is not a Defaulting Party;

                  (B) Posted  Collateral  consisting  of Cash or  certificated  securities  that cannot be
                  paid or  delivered  by  book-entry  may be held only in any state of the  United  States
                  which has adopted the Uniform Commercial Code;

                  (C) the short-term rating of any Custodian shall be at least "A-1" by S&P

              (2) There shall be no Custodian for Pledgor.

        (ii)  Use of Posted Collateral.  The provisions of Paragraph 6(c)  will not apply to Secured Party
              and Secured  Party will not have any right to use the Posted  Collateral  or take any action
              specified in Paragraph 6(c).

      (h)     Distributions and Interest Amount.

              (i)   Interest Rate. The "Interest  Rate" will be the "Federal  Funds  (Effective)"  rate as
                  such  rate  is  displayed  on  Telerate   page  118  for  such  day  under  the  caption
                  "Effective".

              (ii)  Amendment of Paragraph  6(d)(i) -  Distributions.  Clause  (d)(i) of Paragraph 6 shall
                    be amended and restated to read in its entirety as follows:

                  "(i)  Distributions.  If the Secured Party  receives  Distributions  on a Local
                  Business Day, it will  Transfer to Pledgor not later than the  following  Local
                  Business Day any Distributions it receives."

              (iii)                 Amendment of Paragraph  6(d)(ii) - Interest Amount.  Clause (d)(ii) of
                    Paragraph 6 shall be amended and restated to read in its entirety as follows:

                  "(ii)  Interest  Amount.  In lieu of any  interest,  dividends or other amounts
                  paid with  respect to Posted  Collateral  in the form of Cash (all of which may
                  be retained  by the Secured  Party),  the  Secured  Party will  Transfer to the
                  Pledgor on the 20th day of each  calendar  month (or if such day is not a Local
                  Business Day, the next Local  Business Day) the Interest  Amount.  Any Interest
                  Amount or portion  thereof  not  Transferred  pursuant to this  Paragraph  will
                  constitute  Posted  Collateral  in the form of Cash and will be  subject to the
                  security  interest  granted under  Paragraph 2. For purposes of calculating the
                  Interest Amount the amount of interest  calculated for each day of the interest
                  period shall be  compounded  monthly."  Secured Party shall not be obligated to
                  transfer any Interest Amount unless and until it has received such amount.

    (i)     Demands and Notices.

            All  demands,  specifications  and notices  under this Annex will be made  pursuant to the Notices
            Section of this Agreement.

    (j)     Addresses for Transfers.

            Pledgor:              To be provided in writing by Pledgor to Secured Party.

            Secured Party:        Wells Fargo Bank, N.A. as Custodian for the Secured Party
                                  9062 Old Annapolis Road
                                  Columbia, Maryland 21045
                                  Attn: Client Manager - Bear Stearns ALT-A 2007-1

    (k)     Other Provision(s).

        (i)   Amendment of Paragraph 7 - Events of Default.  Clause (iii) of  Paragraph 7  shall not
              apply to Secured Party.

        (ii)  Non-Reliance.  Notwithstanding  the  obligations of the Secured Party under  Paragraph
              6(a),  and without  limiting the generality of the final  sentence of Paragraph  6(a),  each
              party,  as Pledgor,  acknowledges  that it has the means to monitor all matters  relating to
              all valuations,  payments, defaults and rights with respect to Posted Collateral without the
              need to rely on the other  party,  in its  capacity as Secured  Party,  and that,  given the
              provisions of this Annex on substitution,  responsibility for the preservation of the rights
              of the  Pledgor  with  respect to all such  matters is  reasonably  allocated  hereby to the
              Pledgor.

       (iii)   Agreement as to Single  Secured  Party and Pledgor.  Each of Pledgor and Secured Party agree
               that,  notwithstanding  anything to the contrary in the recital to this Annex,  Paragraph
               1(b) or Paragraph 2 or the  definitions in Paragraph 12, (a) the term "Secured  Party" as
               used in this Annex  means only  Secured  Party,  (b) the term  "Pledgor"  as used in this
               Annex means only  Pledgor,  (c) only  Pledgor  makes the pledge and grant in Paragraph 2,
               the  acknowledgement  in the final sentence of Paragraph 8(a) and the  representations in
               Paragraph 9 and (d) only  Pledgor will be required to make  Transfers of Eligible  Credit
               Support hereunder.

        (iv)  Trustee.  The  Trustee is hereby  authorized  to (i) make  demands on behalf of the  Secured
              Party  pursuant to Paragraph 3 hereunder and (ii) provide notice on behalf of the Secured
              Party pursuant to Paragraph 7 hereunder.

        (v)   Collateral  Account.  Secured  Party or  Custodian  shall at all times  maintain  all Posted
              Collateral in a segregated trust account.

        (vi)  External  Calculations.  At any time at which  Pledgor  (or, to the extent  applicable,  its
              Credit  Support  Provider)  does not have a long-term  unsubordinated  and unsecured debt
              rating of at least  "BBB+"  from S&P,  the  Valuation  Agent  shall (at its own  expense)
              obtain external  calculations of the Secured Party's Exposure from at least two Reference
              Market-makers  on the last Local Business Day of each calendar month.  Any  determination
              of the S&P  Collateral  Amount  shall be based on the  greatest  of the  Secured  Party's
              Exposure  determined  by the  Valuation  Agent  and such  Reference  Market-makers.  Such
              external  calculation may not be obtained from the same Reference  Market-maker more than
              four times in any 12-month period.

        (vii) Notice to S&P.  At any time at which  Pledgor  (or,  to the  extent  applicable,  its Credit
              Support Provider) does not have a long-term  unsubordinated  and unsecured debt rating of
              at least "BBB+" from S&P,  the  Valuation  Agent shall  provide to S&P not later than the
              Notification   Time  on  the  Local  Business  Day  following  each  Valuation  Date  its
              calculations  of the  Secured  Party's  Exposure  and the  Value of any  Eligible  Credit
              Support or Posted Credit  Support for that  Valuation  Date.  The  Valuation  Agent shall
              also provide to S&P any external marks of the Secured Party's Exposure.

       (viii) Expenses.  Pledgor shall be responsible  for all reasonable  costs and expenses  incurred by
              Secured  Party in  connection  with the  Transfer of any Eligible  Collateral  under this
              Annex.

        (ix)   Additional Defined Terms.

               "DV01" means, with respect to a Transaction and any date of  determination,  the sum of the
               estimated  change in the Secured  Party's  Exposure with respect to such  Transaction  that
               would  result  from a one basis point  change in the  relevant  cap curve on such date,  as
               determined by the Valuation  Agent in good faith and in a commercially  reasonable  manner.
               The  Valuation  Agent shall,  upon  request of Secured  Party,  provide to Secured  Party a
               statement showing in reasonable detail such calculation.

               "Moody's  First  Level  Additional  Collateralized  Amount"  means,  with  respect  to  any
               Transaction,  the lesser of (x) the  product of 15 and DV01 for such  Transaction  and such
               Valuation Date and (y) the product of 2% and the Notional  Amount for such  Transaction for
               the Calculation Period which includes such Valuation Date.

               "Moody's First Level  Collateral  Amount" means,  (A) for any Valuation Date on which (I) a
               Moody's  First Level  Downgrade  has occurred and has been  continuing  (x) for at least 30
               Local  Business  Days or (y) since this Annex was executed and (II) it is not the case that
               a Moody's  Second Level  Downgrade has occurred and been  continuing  for at least 30 Local
               Business  Days,  an amount  equal to the greater of (a) zero and (b) the sum of the Secured
               Party's  aggregate  Exposure for all  Transactions and the aggregate of Moody's First Level
               Additional  Collateralized  Amounts  for each  Transaction  and (B)for any other  Valuation
               Date, zero.

               "Moody's  First Level Value" means,  for any date that the Moody's  First Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  First Level  Valuation  Percentage  for such  security set forth on Schedule A
               hereto.

               "Moody's  Second  Level  Additional  Collateralized  Amount"  means,  with  respect  to any
               Transaction,

                  (1) if such  Transaction  is not a  Transaction-Specific  Hedge,  the  lesser of (i) the
                  product of the 50 and DV01 for such  Transaction  and such  Valuation  Date and (ii) the
                  product of 8% and the Notional Amount for such  Transaction  for the Calculation  Period
                  (as defined in the related Transaction) which includes such Valuation Date; or

                  (2) if such Transaction is a  Transaction-Specific  Hedge, the lesser of (i) the product
                  of the 65 and DV01 for such  Transaction  and such  Valuation  Date and (ii) the product
                  of 10% and the  Notional  Amount for such  Transaction  for the  Calculation  Period (as
                  defined in the related Transaction) which includes such Valuation Date.

               "Moody's Second Level  Collateral  Amount" means, (A) for any Valuation Date on which it is
               the case that a Moody's  Second Level  Downgrade  has occurred and been  continuing  for at
               least 30 Local  Business  Days,  an  amount  equal to the  greatest  of (a)  zero,  (b) the
               aggregate  amount of the Next  Payments for all Next  Payment  Dates and (c) the sum of the
               Secured  Party's  aggregate  Exposure and the aggregate of Moody's Second Level  Additional
               Collateralized Amounts for each Transaction and (B) for any other Valuation Date, zero.

               "Moody's Second Level Value" means,  for any date that the Moody's Second Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  Second Level  Valuation  Percentage  for such security set forth on Schedule A
               hereto.

               "Next Payment"  means,  in respect of each Next Payment Date, the greater of (i) the amount
               of any  payments  due to be made by the  Pledgor  pursuant  to  Section  2(a) on such  Next
               Payment Date less any payments  due to be made by the Secured  Party under  Section 2(a) on
               such Next Payment Date (in each case,  after giving effect to any applicable  netting under
               Section 2(c)) and (ii) zero.

               "Next Payment Date" means the next scheduled payment date under any Transaction.

               "Remaining  Weighted Average Maturity" means,  with respect to a Transaction,  the expected
               weighted average maturity for such Transaction as determined by the Valuation Agent.

               "S&P  Collateral  Amount"  means,  (A) for any  Valuation  Date on which a S&P First  Level
               Downgrade  has occurred and been  continuing  for at least 30 days or on which a S&P Second
               Level  Downgrade has occurred and is  continuing,  an amount equal to the sum of (1) 100.0%
               of the  Secured  Party's  Exposure  for  such  Valuation  Date and (2) the  product  of the
               Volatility  Buffer for each Transaction and the Notional Amount of such Transaction for the
               Calculation  Period (as  defined in the  related  Transaction)  of such  Transaction  which
               includes such Valuation Date, or (B) for any other Valuation Date, zero.

               "S&P Value" means, for any date that the S&P Collateral  Amount is determined and the Value
               of any Eligible Collateral or Posted Collateral that is a security,  the bid price for such
               security  obtained by the Valuation  Agent  multiplied by the S&P Valuation  Percentage for
               such security set forth on Schedule A hereto.

               "Transaction-Specific  Hedge" means any  Transaction  that is a cap, floor or swaption or a
               Transaction  in  respect  of which (x) the  notional  amount of the  interest  rate swap is
               "balance  guaranteed"  or (y)  the  notional  amount  of the  interest  rate  swap  for any
               Calculation  Period  otherwise  is not a  specific  dollar  amount  that  is  fixed  at the
               inception of the Transaction.

               "Volatility  Buffer" means,  for any Transaction,  the related  percentage set forth in the
               following table:

                --------------------------- --------------- -------------- ---------------- -----------------

                The higher of the S&P         Remaining       Remaining       Remaining        Remaining
                short-term credit rating       Weighted       Weighted        Weighted          Weighted
                of (i) Pledgor and (ii)        Average         Average         Average      Average Maturity
                the Credit Support             Maturity       Maturity        Maturity       up to 30 years
                Provider of Pledgor, if     up to 3 years   up to 5 years  up to 10 years
                applicable
                --------------------------- --------------- -------------- ---------------- -----------------
                "A-2" or higher                 2.75%           3.25%           4.00%            4.75%
                --------------------------- --------------- -------------- ---------------- -----------------
                "A-3"                           3.25%           4.00%           5.00%            6.25%
                --------------------------- --------------- -------------- ---------------- -----------------
                "BB+" or lower                  3.50%           4.50%           6.75%            7.50%
                --------------------------- --------------- -------------- ---------------- -----------------



        IN WITNESS  WHEREOF,  the parties have executed this Annex on the respective dates specified below
with effect from the date specified on the first page of this document.

BEAR STEARNS FINANCIAL PRODUCTS INC.                          Bear Stearns ALT-A Trust 2007-1
                                                              By Citibank,   N.A.,   not   individually   but
                                                              solely as Trustee


By:________________________                                   By:_________________________
    Name:                                                              Name:
    Title:                                                             Title:
    Date:                                                              Date:




--------------------------------------------------------------------------------




                                                                                                SCHEDULE A

                                           COLLATERAL SCHEDULE

The Moody's First Level Valuation Percentages shall be used in determining the Moody's First Level
Collateral Amount.

The Moody's Second Level Valuation Percentages shall be used in determining the Moody's Second Level
Collateral Amount.

The S&P Valuation Percentages shall be used in determining the S&P Collateral Amount.

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
  ISDA Collateral Asset     Remaining Maturity     Moody's First Level       Moody's Second Level               S&P
 Definition (ICAD) Code                           Valuation Percentage       Valuation Percentage      Valuation Percentage
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
         US-CASH                   N/A                    100%                       100%                      100%
         EU-CASH                   N/A                     98%                        94%                      92.5%
         GB-CASH                   N/A                     98%                        95%                      94.1%
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
        US-TBILL
        US-TNOTE
        US-TBOND
      (fixed rate)               < 1 Year                 100%                       100%                      98.9%
                               1 to 2 years               100%                        99%                      98.0%
                               2 to 3 years               100%                        98%                      97.4%
                               3 to 5 years               100%                        97%                      95.5%
                               5 to 7 years               100%                        96%                      93.7%
                              7 to 10 years               100%                        94%                      92.5%
                              10 to 20 years              100%                        90%                      91.1%
                                > 20 years                100%                        88%                      88.6%
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
        US-TBILL
        US-TNOTE
        US-TBOND                                                                                           Not Eligible
     (floating rate)          All Maturities              100%                        99%                   Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
      GA-US-AGENCY
      (fixed rate)               < 1 Year                 100%                        99%                      98.5%
                               1 to 2 years               100%                        99%                      97.7%
                               2 to 3 years               100%                        98%                      97.3%
                               3 to 5 years               100%                        96%                      94.5%
                               5 to 7 years               100%                        93%                      93.1%
                              7 to 10 years               100%                        93%                      90.7%
                              10 to 20 years              100%                        89%                      87.7%
                                > 20 years                100%                        87%                      84.4%
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
      GA-US-AGENCY            All Maturities              100%                        98%                  Not Eligible
     (floating rate)                                                                                        Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
 GA-EUROZONE-GOV (other                            Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
     than EU-CASH)                                      by Moody's                 by Moody's                  by S&P
      (fixedrate)                < 1 Year                  98%                        94%                      98.8%
                               1 to 2 years                98%                        93%                      97.9%
                               2 to 3 years                98%                        92%                      97.1%
                               3 to 5 years                98%                        90%                      91.2%
                               5 to 7 years                98%                        89%                      87.5%
                              7 to 10 years                98%                        88%                      83.8%
                              10 to 20 years               98%                        84%                      75.5%
                                > 20 years                 98%                        82%                  Not Eligible
                                                                                                            Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
 GA-EUROZONE-GOV (other                            Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
     than EU-CASH                                       by Moody's                 by Moody's                  by S&P
   (floating rate)            All Maturities               98%                        93%                  Not Eligible
                                                                                                            Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
         GA-GB-GOV                < 1 Year                  98%                        94%                  Not Eligible
  (other than GB-CASH)                                                                                      Collateral
      (fixed rate)             1 to 2 years                98%                        93%                  Not Eligible
                                                                                                            Collateral
                               2 to 3 years                98%                        92%                  Not Eligible
                                                                                                            Collateral
                               3 to 5 years                98%                        91%                  Not Eligible
                                                                                                            Collateral
                               5 to 7 years                98%                        90%                  Not Eligible
                                                                                                            Collateral
                              7 to 10 years                98%                        89%                  Not Eligible
                                                                                                            Collateral
                              10 to 20 years               98%                        86%                  Not Eligible
                                                                                                            Collateral
                                > 20 years                 98%                        84%                  Not Eligible
                                                                                                            Collateral
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

-------------------------- --------------------- ------------------------ ---------------------------- ----------------------
        GA-GB-GOV             All Maturities               98%                        94%                  Not Eligible
  (other than GB-CASH)                                                                                      Collateral
     (floating rate)
-------------------------- --------------------- ------------------------ ---------------------------- ----------------------

The ISDA Collateral Asset Definition (ICAD) Codes used in this Collateral Schedule shall have the
meanings set forth in the Collateral Asset Definitions (First Edition - June 2003) as published and
copyrighted in 2003 by the International Swaps and Derivatives Association, Inc.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT Q


                                    FORM 10-D, FORM 8-K AND FORM 10-K
                                         REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily
responsible for reporting the information to the party identified as responsible for preparing the
Securities Exchange Act Reports pursuant to Section 4.18 of the Pooling and Servicing Agreement.

Under Item 1 of Form 10-D: a) items marked "Monthly Statement to Certificateholders" are required to be
included in the periodic Distribution Date statement under Section 6.06, provided by the Securities
Administrator based on information received from the party providing such information; and b) items
marked "Form 10-D report" are required to be in the Form 10-D report but not the Monthly Statements to
Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is
to be included in the Form 10-D report.  All such information and any other Items on Form 8-K and Form
10-D set forth in this Exhibit shall be sent to the Securities Administrator and the Depositor.

----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
Form        Item     Description         Servicers     Master      Securities             Custodian       Trustee       Depositor     Sponsor
                                                       Servicer    Administrator                          (nominal)
----------- ----------------------------------------------------------------------------- --------------- ------------- ------------- -----------
10-D        Must be filed within 15 days of the distribution date for the asset-backed
            securities.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
            1        Distribution and
                     Pool Performance
                     Information
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Item 1121(a) -
                     Distribution and
                     Pool Performance
                     Information
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (1) Any                                       X
                     applicable record
                     dates, accrual                                (Monthly Statements
                     dates,                                        to
                     determination                                 Certificateholders)
                     dates for
                     calculating
                     distributions and
                     actual
                     distribution
                     dates for the
                     distribution
                     period.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (2) Cash flows                                X
                     received and the
                     sources thereof                               (Monthly Statements
                     for                                           to
                     distributions,                                Certificateholders)
                     fees and expenses.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (3) Calculated                                X
                     amounts and
                     distribution of                               (Monthly Statements
                     the flow of funds                             to
                     for the period                                Certificateholders)
                     itemized by type
                     and priority of
                     payment,
                     including:
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                              (i) Fees                             X
                     or expenses
                     accrued and paid,                             (Monthly Statements
                     with an                                       to
                     identification of                             Certificateholders)
                     the general
                     purpose of such
                     fees and the
                     party receiving
                     such fees or
                     expenses.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                              (ii)                                 X
                     Payments accrued
                     or paid with                                  (Monthly Statements
                     respect to                                    to
                     enhancement or                                Certificateholders)
                     other support
                     identified in
                     Item 1114 of
                     Regulation AB
                     (such as
                     insurance
                     premiums or other
                     enhancement
                     maintenance
                     fees), with an
                     identification of
                     the general
                     purpose of such
                     payments and the
                     party receiving
                     such payments.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                              (iii)                                X
                     Principal,
                     interest and                                  (Monthly Statements
                     other                                         to
                     distributions                                 Certificateholders)
                     accrued and paid
                     on the
                     asset-backed
                     securities by
                     type and by class
                     or series and any
                     principal or
                     interest
                     shortfalls or
                     carryovers.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                              (iv) The                             X
                     amount of excess
                     cash flow or                                  (Monthly Statements
                     excess spread and                             to
                     the disposition                               Certificateholders)
                     of excess cash
                     flow.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (4) Beginning and                             X
                     ending principal
                     balances of the                               (Monthly Statements
                     asset-backed                                  to
                     securities.                                   Certificateholders)
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (5) Interest                                  X
                     rates applicable
                     to the pool                                   (Monthly Statements
                     assets and the                                to
                     asset-backed                                  Certificateholders)
                     securities, as
                     applicable.
                     Consider
                     providing
                     interest rate
                     information for
                     pool assets in
                     appropriate
                     distributional
                     groups or
                     incremental
                     ranges.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (6) Beginning and                             X
                     ending balances
                     of transaction                                (Monthly Statements
                     accounts, such as                             to
                     reserve accounts,                             Certificateholders)
                     and material
                     account activity
                     during the period.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (7) Any amounts                               X
                     drawn on any
                     credit                                        (Monthly Statements
                     enhancement or                                to
                     other support                                 Certificateholders)
                     identified in
                     Item 1114 of
                     Regulation AB, as
                     applicable, and
                     the amount of
                     coverage
                     remaining under
                     any such
                     enhancement, if
                     known and
                     applicable.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (8) Number and                                X                                                    Updated
                     amount of pool                                                                                     pool
                     assets at the                                 (Monthly Statements                                  composition
                     beginning and                                 to                                                   information
                     ending of each                                Certificateholders)                                  fields to
                     period, and                                                                                        be as
                     updated pool                                                                                       specified
                     composition                                                                                        by
                     information, such                                                                                  Depositor
                     as weighted                                                                                        from time
                     average coupon,                                                                                    to time
                     weighted average
                     remaining term,
                     pool factors and
                     prepayment
                     amounts.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (9) Delinquency     X             X           X
                     and loss
                     information for                               (Monthly Statements
                     the period.                                   to
                                                                   Certificateholders)
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     In addition,        X
                     describe any
                     material changes
                     to the
                     information
                     specified in Item
                     1100(b)(5) of
                     Regulation AB
                     regarding the
                     pool assets.
                     (methodology)
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (10) Information    X             X           X
                     on the amount,
                     terms and general                             (Monthly Statements
                     purpose of any                                to
                     advances made or                              Certificateholders)
                     reimbursed during
                     the period,
                     including the
                     general use of
                     funds advanced
                     and the general
                     source of funds
                     for
                     reimbursements.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (11) Any material   X             X           X
                     modifications,
                     extensions or                                 (Monthly Statements
                     waivers to pool                               to
                     asset terms,                                  Certificateholders)
                     fees, penalties
                     or payments
                     during the
                     distribution
                     period or that
                     have cumulatively
                     become material
                     over time.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (12) Material       X             X           X                                                    X
                     breaches of pool
                     asset                                         (if agreed upon by
                     representations                               the parties)
                     or warranties or
                     transaction
                     covenants.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (13) Information                              X
                     on ratio,
                     coverage or other                             (Monthly Statements
                     tests used for                                to
                     determining any                               Certificateholders)
                     early
                     amortization,
                     liquidation or
                     other performance
                     trigger and
                     whether the
                     trigger was met.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     (14) Information                                                                                   X
                     regarding any new
                     issuance of
                     asset-backed
                     securities backed
                     by the same asset
                     pool,
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                           information   X             X           X                                                    X
                           regarding
                           any pool
                           asset
                           changes
                           (other than
                           in
                           connection
                           with a pool
                           asset
                           converting
                           into cash
                           in
                           accordance
                           with its
                           terms),
                           such as
                           additions
                           or removals
                           in
                           connection
                           with a
                           prefunding
                           or
                           revolving
                           period and
                           pool asset
                           substitutions
                           and
                           repurchases
                           (and
                           purchase
                           rates, if
                           applicable),
                           and cash
                           flows
                           available
                           for future
                           purchases,
                           such as the
                           balances of
                           any
                           prefunding
                           or
                           revolving
                           accounts,
                           if
                           applicable.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                           Disclose                                                                                     X             X
                           any
                           material
                           changes in
                           the
                           solicitation,
                           credit-granting,
                           underwriting,
                           origination,
                           acquisition
                           or pool
                           selection
                           criteria or
                           procedures,
                           as
                           applicable,
                           used to
                           originate,
                           acquire or
                           select the
                           new pool
                           assets.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Item 1121(b) -                                                                                     X
                     Pre-Funding or
                     Revolving Period
                     Information

                     Updated pool
                     information as
                     required under
                     Item 1121(b).
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
            2        Legal Proceedings
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Item 1117 - Legal
                     proceedings
                     pending against
                     the following
                     entities, or
                     their respective
                     property, that is
                     material to
                     Certificateholders,
                     including
                     proceedings known
                     to be
                     contemplated by
                     governmental
                     authorities:
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Sponsor (Seller)                                                                                                 X
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Depositor                                                                                          X
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Trustee

----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Issuing entity                                                                                     X
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Master Servicer,    X             X
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material servicers
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Securities                                    X
                     Administrator
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Originator of 20%                                                                                  X
                     or more of pool
                     assets as of the
                     Cut-off Date
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Custodian                                                            X
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
            3        Sales of
                     Securities and
                     Use of Proceeds
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Information from                                                                                   X
                     Item 2(a) of Part
                     II of Form 10-Q:

                     With respect to
                     any sale of
                     securities by the
                     sponsor,
                     depositor or
                     issuing entity,
                     that are backed
                     by the same asset
                     pool or are
                     otherwise issued
                     by the issuing
                     entity, whether
                     or not
                     registered,
                     provide the sales
                     and use of
                     proceeds
                     information in
                     Item 701 of
                     Regulation S-K.
                     Pricing
                     information can
                     be omitted if
                     securities were
                     not registered.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
            4        Defaults Upon
                     Senior Securities
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Information from                              X
                     Item 3 of Part II
                     of Form 10-Q:

                     Report the
                     occurrence of any
                     Event of Default
                     (after expiration
                     of any grace
                     period and
                     provision of any
                     required notice)
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
            5        Submission of
                     Matters to a Vote
                     of Security
                     Holders
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Information from                              X
                     Item 4 of Part II
                     of Form 10-Q
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
            6        Significant
                     Obligors of Pool
                     Assets
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Item 1112(b) -                                                                                     X
                     Significant
                     Obligor Financial
                     Information*
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     *This information
                     need only be
                     reported on the
                     Form 10-D for the
                     distribution
                     period in which
                     updated
                     information is
                     required pursuant
                     to the Item.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
            7        Significant
                     Enhancement
                     Provider
                     Information
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Item 1114(b)(2) -
                     Credit
                     Enhancement
                     Provider
                     Financial
                     Information*
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                           Determining                                                                                  X
                           applicable
                           disclosure
                           threshold
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                           Obtaining                                                                                    X
                           required
                           financial
                           information
                           or
                           effecting
                           incorporation
                           by reference
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     Item 1115(b) -
                     Derivative
                     Counterparty
                     Financial
                     Information*
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                           Determining                                                                                  X
                           current
                           maximum
                           probable
                           exposure
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                           Determining                             X
                           current
                           significance
                           percentage
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                           Notifying                               X
                           derivative
                           counterparty
                           of
                           significance
                           percentage
                           and request
                           required
                           financial
                           information
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                           Obtaining                                                                                    X
                           required
                           financial
                           information
                           or
                           effecting
                           incorporation
                           by reference
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
                     *This information
                     need only be
                     reported on the
                     Form 10-D for the
                     distribution
                     period in which
                     updated
                     information is
                     required pursuant
                     to the Items.
----------- -------- ------------------- ------------- ----------- ---------------------- --------------- ------------- ------------- -----------
            8        Other Information
----------- -------- ------------------- --------------------------------------------------------------------------------------------------------
                     Disclose any        The Responsible Party for the applicable Form 8-K item as indicated below.
                     information
                     required to be
                     reported on Form
                     8-K during the
                     period covered by
                     the Form 10-D but
                     not reported
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            9        Exhibits
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Distribution                                  X
                     report
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Exhibits required                                                                                  X
                     by Item 601 of
                     Regulation S-K,
                     such as material
                     agreements
----------- -------------------------------------------------------------------------- ------------------ ------------- ------------- -----------
8-K         Must be filed within four business days of an event reportable on Form
            8-K.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            1.01     Entry into a
                     Material
                     Definitive
                     Agreement
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Disclosure is       X             X           X                                                    X             X
                     required
                     regarding entry
                     into or amendment
                     of any definitive
                     agreement that is
                     material to the
                     securitization,
                     even if depositor
                     is not a party.

                     Examples:
                     servicing
                     agreement,
                     custodial
                     agreement.

                     Note: disclosure
                     not required as
                     to definitive
                     agreements that
                     are fully
                     disclosed in the
                     prospectus
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            1.02     Termination of a    X             X           X                                                    X             X
                     Material
                     Definitive
                     Agreement
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Disclosure is
                     required
                     regarding
                     termination of
                     any definitive
                     agreement that is
                     material to the
                     securitization
                     (other than
                     expiration in
                     accordance with
                     its terms), even
                     if depositor is
                     not a party.


                     Examples:
                     servicing
                     agreement,
                     custodial
                     agreement.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            1.03     Bankruptcy or
                     Receivership
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Disclosure is       X             X           X                   X                                X             X
                     required
                     regarding the
                     bankruptcy or
                     receivership, if
                     known to the
                     Master Servicer,
                     with respect to
                     any of the
                     following:

                     Sponsor (Seller),
                     Depositor, Master
                     Servicer,
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material
                     servicers,
                     Certificate
                     Administrator,
                     Trustee,
                     significant
                     obligor, credit
                     enhancer (10% or
                     more),
                     derivatives
                     counterparty,
                     Custodian
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            2.04     Triggering Events
                     that Accelerate
                     or Increase a
                     Direct Financial
                     Obligation or an
                     Obligation under
                     an Off-Balance
                     Sheet Arrangement
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Includes an early                 X           X
                     amortization,
                     performance
                     trigger or other
                     event, including
                     event of default,
                     that would
                     materially alter
                     the payment
                     priority/distribution
                     of cash
                     flows/amortization
                     schedule.

                     Disclosure will
                     be made of events
                     other than
                     waterfall
                     triggers which
                     are disclosed in
                     the Monthly
                     Statement to
                     Certificateholders
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            3.03     Material
                     Modification to
                     Rights of
                     Security Holders
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Disclosure is                                 X                                                    X
                     required of any
                     material
                     modification to
                     documents
                     defining the
                     rights of
                     Certificateholders,
                     including the
                     Pooling and
                     Servicing
                     Agreement
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            5.03     Amendments to
                     Articles of
                     Incorporation or
                     Bylaws; Change in
                     Fiscal Year
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Disclosure is                                                                                      X
                     required of any
                     amendment "to the
                     governing
                     documents of the
                     issuing entity"
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            5.06     Change in Shell
                     Company Status
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     [Not applicable                                                                                    X
                     to ABS issuers]
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            6.01     ABS Informational
                     and Computational
                     Material
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     [Not included in                                                                                   X
                     reports to be
                     filed under
                     Section 3.18]
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            6.02     Change of
                     Servicer or
                     Trustee
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Requires            X             X           X                                                    X
                     disclosure of any
                     removal,
                     replacement,
                     substitution or
                     addition of any
                     master servicer,
                     affiliated
                     servicer, other
                     servicer
                     servicing 10% or
                     more of pool
                     assets at time of
                     report, other
                     material
                     servicers,
                     certificate
                     administrator or
                     trustee.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Reg AB disclosure   X
                     about any new
                     servicer is also
                     required.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Reg AB disclosure                                                                    X
                     about any new                                                                        (to the
                     trustee is also                                                                      extent of a
                     required.                                                                            successor
                                                                                                          trustee)
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Reg AB disclosure                             X
                     about any new
                     securities
                     administrator is
                     also required.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            6.03     Change in Credit
                     Enhancement or
                     Other External
                     Support [In this
                     transaction there
                     is no external
                     enhancement or
                     other support.]
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Covers                                        X                                                    X
                     termination of
                     any enhancement
                     in manner other
                     than by its
                     terms, the
                     addition of an
                     enhancement, or a
                     material change
                     in the
                     enhancement
                     provided.
                     Applies to
                     external credit
                     enhancements as
                     well as
                     derivatives.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Reg AB disclosure                             X                                                    X
                     about any new
                     enhancement
                     provider is also
                     required.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            6.04     Failure to Make a                             X
                     Required
                     Distribution
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            6.05     Securities Act
                     Updating
                     Disclosure
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     If any material                                                                                    X
                     pool
                     characteristic
                     differs by 5% or
                     more at the time
                     of issuance of
                     the securities
                     from the
                     description in
                     the final
                     prospectus,
                     provide updated
                     Reg AB disclosure
                     about the actual
                     asset pool.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     If there are any                                                                                   X
                     new servicers or
                     originators
                     required to be
                     disclosed under
                     Regulation AB as
                     a result of the
                     foregoing,
                     provide the
                     information
                     called for in
                     Items 1108 and
                     1110 respectively.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            7.01     Regulation FD       X             X           X                                                    X
                     Disclosure
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            8.01     Other Events
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Any event, with                                                                                    X
                     respect to which
                     information is
                     not otherwise
                     called for in
                     Form 8-K, that
                     the registrant
                     deems of
                     importance to
                     security holders.
----------- -------- ------------------- --------------------------------------------------------------------------------------------------------
            9.01     Financial           The Responsible Party applicable to reportable event.
                     Statements and
                     Exhibits
----------- -------------------------------------------------------------------------- ------------------ ----------- --------------- -----------
10-K        Must be filed within 90 days of the fiscal year end for the registrant.
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ----------- --------------- -----------
            9B       Other Information
----------- -------- ------------------- --------------------------------------------------------------------------------------------------------
                     Disclose any        The Responsible Party for the applicable Form 8-K item as indicated above.
                     information
                     required to be
                     reported on Form
                     8-K during the
                     fourth quarter
                     covered by the
                     Form 10-K but not
                     reported
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
            15       Exhibits and
                     Financial
                     Statement
                     Schedules
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Item 1112(b) -                                                                                     X
                     Significant
                     Obligor Financial
                     Information
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Item 1114(b)(2) -
                     Credit
                     Enhancement
                     Provider
                     Financial
                     Information
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                          Determining                                                                                   X
                          applicable
                          disclosure
                          threshold
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                          Obtaining                                                                                     X
                          required
                          financial
                          information
                          or effecting
                          incorporation
                          by reference
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Item 1115(b) -
                     Derivative
                     Counterparty
                     Financial
                     Information
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                          Determining                                                                                   X
                          current
                          maximum
                          probable
                          exposure
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                          Determining                              X
                          current
                          significance
                          percentage
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                          Notifying                                X
                          derivative
                          counterparty
                          of
                          significance
                          percentage
                          and request
                          required
                          financial
                          information
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                          Obtaining                                                                                     X
                          required
                          financial
                          information
                          or effecting
                          incorporation
                          by reference
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Item 1117 - Legal
                     proceedings
                     pending against
                     the following
                     entities, or
                     their respective
                     property, that is
                     material to
                     Certificateholders,
                     including
                     proceedings known
                     to be
                     contemplated by
                     governmental
                     authorities:
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Sponsor (Seller)                                                                                                 X
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Depositor                                                                                          X
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Trustee
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Issuing entity                                                                                     X
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Master Servicer,    X             X
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material servicers
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Securities                                    X
                     Administrator
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Originator of 20%                                                                                  X
                     or more of pool
                     assets as of the
                     Cut-off Date
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Custodian                                                         X
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Item 1119 -
                     Affiliations and
                     relationships
                     between the
                     following
                     entities, or
                     their respective
                     affiliates, that
                     are material to
                     Certificateholders:
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Sponsor (Seller)                                                                                                 X
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Depositor                                                                                          X
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Trustee
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Master Servicer,    X             X
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material servicers
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Securities                                    X
                     Administrator
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Originator                                                                                         X
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Custodian                                                         X
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Credit                                                                                             X
                     Enhancer/Support
                     Provider
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Significant                                                                                        X
                     Obligor
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Item 1122 -         X             X           X                   X
                     Assessment of
                     Compliance with
                     Servicing Criteria
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------
                     Item 1123 -         X             X
                     Servicer
                     Compliance
                     Statement
----------- -------- ------------------- ------------- ----------- ------------------- ------------------ ------------- ------------- -----------




--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT R
                                    ADDITIONAL DISCLOSURE INFORMATION

Structured Asset Mortgage Invesments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272 - 2000
E-mail:  regabnotification@bear.com

Wells Fargo Bank, N.A. as [Securities Administrator]
9062 Old Annapolis Road
Columbia, Maryland 21045
Fax: (410) 715-2380
E-mail:  cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSALTA 2007-1- SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure**Required

Ladies and Gentlemen:

         In accordance with Section 3.18 of the Pooling and Servicing Agreement, dated as of January 1,
2007, among EMC Mortgage Corporation, as Sponsor and Company, Wells Fargo Bank, National Association, as
Master Servicer and Securities Administrator and Citibank, N.A. as Trustee.  The undersigned hereby
notifies you that certain events have come to our attention that [will][may] need to be disclosed on
Form [   ].

Description of Additional Form [   ] Disclosure:


List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ];
email address:  [   ].

                                                              [NAME OF PARTY]
                                                              as [role]


                                                              By: _________________________
                                                                    Name:
                                                                    Title:






--------------------------------------------------------------------------------





